                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                 Page 1 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Hill and Knowlton Strategies LLC
Attn: Chris Heim
500 West 5th Street
Suite 1000
Austin, TX 78701                                 1      6/15/2020       24 Hour Fitness USA, Inc.                    $20,000.00                                                                                      $20,000.00
NEI Global Relocation
Attn: Michelle Moore
2707 N 118th Street
Omaha, NE 68164                                  2      6/16/2020       24 Hour Fitness USA, Inc.                     $9,194.00         $86,155.71                                                                   $95,349.71
Kessler, Dana
31895 Eaton Lane
Menifee, CA 92584                                3      6/18/2020    24 Hour Fitness Worldwide, Inc.                     $79.99                                                                                          $79.99
Narine, Mike
6 Eastwood Drive
Massapequa Park, NY 11762                        4      6/19/2020    24 Hour Fitness Worldwide, Inc.                    $177.96                                                                                         $177.96
Gibbs, Matthew
34739 Windrow Road
Murrieta, CA 92563                               5      6/19/2020    24 Hour Fitness Worldwide, Inc.                    $292.20                                                                                         $292.20
Guerrero, Stephanie
312 Gabrielle Way
Redlands, CA 92374                               6      6/26/2020       24 Hour Fitness USA, Inc.                        $81.88                                                                                          $81.88
Wu, Michelle
510 Noe St.
Apt 1
San Francisco, CA 94114                          7      6/26/2020    24 Hour Fitness Worldwide, Inc.                                     $1,492.00                                                                    $1,492.00
Baham, Justin
7967 Calle Posada
Carlsbad, CA 92009                               8      6/26/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                          $41.99
Carpenter, Bill
308 Grindstone Drive
Arnold, MD 21012                                 9      6/26/2020    24 Hour Fitness Worldwide, Inc.                    $138.73                                                                                         $138.73
Ashley, Jeffrey
1330 Oakdale St
Houston, TX 77004                                10     6/26/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                         $249.96
McNairy, Richard
3803 Hanberry Lane
Pearland, TX 77584                               11     6/26/2020    24 Hour Fitness Worldwide, Inc.                     $33.83                                                                                          $33.83
Taylor, Sharon
1016 Columbia Dr
Lewisville, TX 75067                             12     6/26/2020    24 Hour Fitness Worldwide, Inc.                    $232.83                                                                                         $232.83
Duran, Sabrina
15111 SW 70 St
Miami, FL 33193                                  13     6/26/2020    24 Hour Fitness Worldwide, Inc.                     $34.23                                                                                          $34.23
Zwickler, Jacob
1374 Kew Ave
Hewlett, NY 11557                                14     6/26/2020           24 New York LLC                           $1,080.00                                                                                       $1,080.00
Taylor, Trey
1016 Columbia Dr
Lewisville, TX 75067                             15     6/26/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Louidort, Kevin
1221 Mentone Rd
Lantana, FL 33462                                16     6/26/2020    24 Hour Fitness Worldwide, Inc.                     $44.93                                                                                          $44.93



                                                                                                Page 1 of 1495
                                             Case 20-11558-KBO                     Doc 1102-1                 Filed 10/21/20                    Page 2 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Stephens, Loyd
17811 Berry Point Dr
Cypress, TX 77429                                17     6/26/2020      24 Hour Fitness Holdings LLC                       $389.99                                                                                            $389.99
Seely, Dana
3195 S 300 E Apt 14
Salt Lake City, UT 84115                         18     6/26/2020     24 Hour Fitness Worldwide, Inc.                      $61.68                                                                                             $61.68
Carpenter, Bill
308 Grindstone Drive
Arnold, MD 21012                                 19     6/26/2020     24 Hour Fitness Worldwide, Inc.                     $138.73                                                                                            $138.73
Komin, Frank E.
6961 Derby Circle
Huntington Beach, CA 92648                       20     6/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                          $1,541.00
Lucido, Vincent J
10601 Hambletonian Place
Santa Ana, CA 92705                              21     6/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,800.00                                                                                          $2,800.00
Campbell, Chris
5300 Keller Springs Rd. #2006
Dallas, TX 75248                                 22     6/26/2020     24 Hour Fitness Worldwide, Inc.                          $9.74                                                                                           $9.74
Villegas, Laura
636 Brady Ct
Spring Valley, CA 91977                          23     6/27/2020        24 Hour Fitness USA, Inc.                        $840.00                                                                                            $840.00
Struhs, Emily Bryn
1116 Stansbury Way
Salt Lake City, UT 84108                         24     6/26/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                             $70.00
Blanca, Mercedes
4639 Oak Cove Lane
Orlando, FL 32806                                25     6/29/2020        24 Hour Fitness USA, Inc.                                              $399.37                                                                      $399.37
Mims‐Crooks, Patrick
123 Montero
Irvine, CA 92618                                 26     6/26/2020        24 Hour Fitness USA, Inc.                                              $651.00                                                                      $651.00
Berry, Catalina
3203A Hollywood Ave.
Austin, TX 78722                                 27     6/26/2020    24 Hour Fitness United States, Inc.                  $269.26                                                                                            $269.26
Cardazzone, Gail
1458‐73 Street
Brooklyn, NY 11228                               28     6/29/2020             24 New York LLC                             $150.00                                                                                            $150.00
Cipher Solutions Inc
1869 Balsam Willow Trl
Orlando, FL 32825                                29     6/27/2020        24 Hour Fitness USA, Inc.                     $28,800.00                                                                                         $28,800.00
Gaynor, Erin
249 Morro Way #3
Simi Valley, CA 93065                            30     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                           $1,440.00          $1,440.00                               $2,880.00
Castillo, Omar
641 East Carson Street, Apt. 6
Long Beach, CA 90807                             31     6/26/2020     24 Hour Fitness Worldwide, Inc.                     $624.00                                                                                            $624.00
Mazzo, Joseph
31351 Rancho Viejo Rd., Suite 201
San Juan Capistrano, CA 92675                    32     6/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Sanchez, Carlos
10431 N Kendall Drive Apt D314
Miami, FL 33176                                  33     6/26/2020    24 Hour Fitness United States, Inc.                  $401.86                                                                                            $401.86
Bonney, Lauren
985 Iroquois Drive
Pleasant Hill, CA 94523                          34     6/26/2020        24 Hour Fitness USA, Inc.                     $11,150.00                                                                                         $11,150.00

                                                                                                  Page 2 of 1495
                                                 Case 20-11558-KBO                     Doc 1102-1                 Filed 10/21/20                 Page 3 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                             Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                      Amount
Lautin, Stuart
2711 N. Haskell Ave., Suite 2400
Dallas , TX 75204                                    35     6/29/2020        24 Hour Fitness USA, Inc.                                           $699.99                                                                      $699.99
White, Joshalyn
Michael S. Traylor, Esq.
8601 Lincoln Blvd. 180
Suite 525
Los Angeles, CA 90045                                36     6/27/2020        24 Hour Fitness USA, Inc.                    $250,000.00                                                                                     $250,000.00
Johnson, Maria
11146 Mine Shaft Dr 366
Lakeside, CA 92040                                   37     6/27/2020     24 Hour Fitness Worldwide, Inc.                     $345.00                                                                                         $345.00
Sommer, Willow
2332 S College Ave
Fort Collins, CO 80525                               38     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $55.45                                                                                          $55.45
Guerra Martinez, Taide
6609 Jerno Drive. Unit A
Bakersfield, CA 93313                                39     6/28/2020    24 Hour Fitness United States, Inc.                  $270.00                                                                                         $270.00
Cully, Kristin R
12369 Madison Court
Thornton, CO 80241                                   40     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Judkins, Brittany
8947 SW Fairview Pl
Tigard, OR 97223                                     41     6/26/2020    24 Hour Fitness United States, Inc.                   $93.98                                                                                          $93.98
Zarrell, Vicki
1804 Marigold St NW
Olympia, WA 98502                                    42     6/27/2020     24 Hour Fitness Worldwide, Inc.                      $68.31                                                                                          $68.31
Arellano, Marco
24035 Golden Pheasant Ln.
Murrieta, CA 92562                                   43     6/26/2020    24 Hour Fitness United States, Inc.                   $89.00                                                                                          $89.00
Bernier, Michelle N.
304 Durmont Ln
Annapolis, MD 21401                                  44     6/27/2020    24 Hour Fitness United States, Inc.                  $612.88                                                                                         $612.88
Early, Robert
3740 Silver Oaks Ln
Frisco, TX 75033                                     45     6/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Martinez, Karina
4901 Henry Hudson Pkwy W
Apt 3K
Bronx, NY 10471                                      46     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,344.00                                                                                       $1,344.00
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054‐0110                           47     6/26/2020        24 Hour Fitness USA, Inc.                                       $399,718.57                                                                  $399,718.57
Hamza, Salma
2009 Crom Street
Manteca, CA 95337                                    48     6/28/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Patel, Dev
7326 Kainer Springs Ln
Richmond, TX 774074                                  49     6/28/2020     24 Hour Fitness Worldwide, Inc.                     $145.01                                                                                         $145.01
He, Patrick
1690 Topiary Drive
Manteca, CA 95337                                    50     6/28/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Nociforo, Nicholas
84 Dawnview Way
San Francisco, CA 94131                              51     6/27/2020    24 Hour Fitness United States, Inc.                $1,541.00                                                                                       $1,541.00

                                                                                                      Page 3 of 1495
                                            Case 20-11558-KBO                     Doc 1102-1                 Filed 10/21/20                 Page 4 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Buckwald, Susan
4620 Catamaran Circle
Boynton Beach, FL 33436                         52     6/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,623.96                                                                                       $1,623.96
Williams, Gregory
3306 Worthington Dr.
Pearland, TX 77584                              53     6/29/2020        24 Hour Fitness USA, Inc.                         $63.05                                                                                          $63.05
Schaaff, Rachel
35318 Brown Galloway Lane
Fallbrook, CA 92028                             54     6/29/2020              RS FIT CA LLC                              $535.00                                                                                         $535.00
Harrison, Kallum
1145 SE Malden St
Portland, OR 97202                              55     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $972.00                                                                                         $972.00
Chang, Johnathan
2937 Pescadero Ter
Fremont, CA 94538                               56     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,460.00                                                                                       $1,460.00
Dewhirst, Raymond D.
3 Bailey Avenue
Milton, MA 02186                                57     6/29/2020     24 Hour Fitness Worldwide, Inc.                  $51,683.70         $13,650.00                                                                   $65,333.70
Sanchez, Carlos
10431 N Kendall Drive APT D314
Miami, FL 33176                                 58     6/26/2020     24 Hour Fitness Worldwide, Inc.                     $401.86                                                                                         $401.86
Gacnik, Debra
922 Forest Park Ct
Keller, TX 76248                                59     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $592.00                                                                                         $592.00
Ferer, Kimberly
1131 Kedith St.
Belmont, CA 94002                               60     6/29/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                       $1,000.00
Wallace, Barry
3 Saddle Creek
Houston, TX 77024                               61     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Foster, Kimberly
322 Greenbriar Townhouse Way
Las Vegas, NV 89121                             62     6/29/2020    24 Hour Fitness United States, Inc.                   $41.99                                                                                          $41.99
Swan, Michael
1900 Brahorn Lane
Fort Worth, TX 76131                            63     6/29/2020        24 Hour Fitness USA, Inc.                        $142.37                                                                                         $142.37
Chao, Kimberly
24 Eldridge St #8
New York, NY 10002                              64     6/28/2020        24 Hour Fitness USA, Inc.                                            $83.28                                                                       $83.28
Wong, Dave
339 Sonora Drive
San Mateo, CA 94402                             65     6/30/2020    24 Hour Fitness United States, Inc.                  $729.00                                                                                         $729.00
Lanz, April M
15657 S Neibur Rd
Oregon CIty, OR 97045                           66     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $176.00                                                                                         $176.00
Chan, Bonnie
1623 Pegasus Way
San Marcos, CA 92069                            67     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,616.60                                                                                       $1,616.60
MONTOYA, ALAN
1633 RONZARD AVE
NORTH LAS VEGAS, NV 89032                       68     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Johnson, Shardae
10300 Katy Fwy Apt 508
Houston, TX 77043                               69     6/30/2020    24 Hour Fitness United States, Inc.                  $240.24                                                                                         $240.24

                                                                                                 Page 4 of 1495
                                             Case 20-11558-KBO                     Doc 1102-1                  Filed 10/21/20                Page 5 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                              Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                     Amount
Roberts, Jennifer
469 Corbett Ave
San Francisco, CA 94114                          70     6/29/2020           24 San Francisco LLC                          $110.47                                                                                         $110.47
Nasser, Eiad Khalid
7927 Highland Oaks Drive
Pleasanton, CA 94588                             71     6/29/2020        24 Hour Fitness USA, Inc.                                                             $583.00                                                    $583.00
Lam, Alexander
164 Jerome Road
Staten Island, NY 10305                          72     6/29/2020        24 Hour Fitness USA, Inc.                      $1,280.00                                                                                       $1,280.00
Stipic, Katelyn
1420 NW Lovejoy Street
#415
Portland, OR 97209                               73     6/29/2020        24 Hour Fitness USA, Inc.                         $49.99                                                                                          $49.99
King, Ian
2075 S. Lincoln St.
Denver, CO 80210                                 74     6/29/2020    24 Hour Fitness United States, Inc.                   $34.00                                                                                          $34.00
Lomeli's and Associates Inc.
26162 Cottonwood St.
Murrieta, CA 92563                               75     6/16/2020        24 Hour Fitness USA, Inc.                    $106,218.00                                                                                     $106,218.00
McFarlane, Nadia
7405 Goodland Drive
Hyattsville, MD 20785                            76     6/18/2020     24 Hour Fitness Worldwide, Inc.                      $76.24                                                                                          $76.24
K.M., a minor child
Nicole Castronovo, Esq
2300 Contra Costa Blvd., Suite 500
Pleasant Hill, CA 94523                          77     6/19/2020     24 Hour Fitness Worldwide, Inc.                 $204,949.00                                                                                     $204,949.00
Doyle, Deanie
PO Box 6411
Olympia, WA 98507                                78     6/19/2020     24 Hour Fitness Worldwide, Inc.                     $357.50                                                                                         $357.50
Pecoraro, Francine
139 Ontario Avenue
Massapequa, NY 11758                             79     6/19/2020     24 Hour Fitness Worldwide, Inc.                      $97.23                                                                                          $97.23
Manko, Anjeza
1857 85 Street Apt 4F
Brooklyn, NY 11214                               80     6/19/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
ServiceChannel.com, Inc.
18 East 16th Street, 2nd Floor
New York, NY 10003                               81     6/19/2020     24 Hour Fitness Worldwide, Inc.                  $59,950.00                                                                                      $59,950.00
Carney, Stephen F
301 Cove Rd.
Riva, MD 21140                                   82     6/19/2020     24 Hour Fitness Worldwide, Inc.                                      $1,299.98                                                                    $1,299.98
Gooch, Daniel A
1682 N Winchester Rd
Annapolis, MD 21409                              83     6/19/2020     24 Hour Fitness Worldwide, Inc.                                        $672.00                                                                      $672.00
Robinson, Brett
3366 Quantum Lakes Dr
Boynton Beach, FL 33426                          84     6/19/2020     24 Hour Fitness Worldwide, Inc.                     $436.13                                                                                         $436.13
Green, Karen
47 Haven Avenue
Valley Stream, NY 11580                          85     6/22/2020     24 Hour Fitness Worldwide, Inc.                   $2,112.00                                                                                       $2,112.00
K.M., a minor child
Nicole Castronovo, Esq.
2300 Contra Costa Blvd., Suite 500
Pleasant Hill, CA 94523                          86     6/22/2020     24 Hour Fitness Worldwide, Inc.                 $204,949.00                                                                                     $204,949.00

                                                                                                   Page 5 of 1495
                                                      Case 20-11558-KBO                     Doc 1102-1                  Filed 10/21/20                Page 6 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                       Current General                                            Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address              Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                     Amount
Gilbert, Linda Marie
3612 7th Ave
Edgewater, MD 21037                                       87     6/19/2020     24 Hour Fitness Worldwide, Inc.                                        $479.99                                                                      $479.99
DeCook, Laura
707 Jefferson Street
Petaluma, CA 94952                                        88     6/26/2020    24 Hour Fitness United States, Inc.                  $383.99                                                                                         $383.99
Berkley, Larry
601 Surf Ave #1c
Brooklyn, NY 11224                                        89     6/22/2020     24 Hour Fitness Worldwide, Inc.                     $179.88                                                                                         $179.88
VoDuc, Viviane
3725 W. Fairmount Circle
West Jordan, UT 84084                                     90     6/22/2020        24 Hour Fitness USA, Inc.                        $583.76                                                                                         $583.76
Lasky, Matthew C
9863 Kamena Circle
Boynton Beach, FL 33426                                   91     6/22/2020     24 Hour Fitness Worldwide, Inc.                     $425.00                                                                                         $425.00
Culture Foundry LLC
600 N 36th St Ste 200
Seattle, WA 98103                                         92     6/22/2020     24 Hour Fitness Worldwide, Inc.                  $18,375.00                                                 $949.00                              $19,324.00
Dymatize Enterprises, LLC
111 Leslie Street
Dallas, TX 75207                                          93     6/22/2020        24 Hour Fitness USA, Inc.                    $104,045.50                                                                                     $104,045.50
Albrecht, William H.
10102 Eastman Cove
Austin, TX 78750‐3911                                     94     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,727.88                               $1,727.88
Commercial Laundry 1 dba United Laundry & Linen CO.
PO Box 366
Cliffside Park, NJ 07010                                  95     6/22/2020     24 Hour Fitness Worldwide, Inc.                  $41,136.64                                                                                      $41,136.64
Hillock, Kevin A.
916 Coachway
Annapolis, MD 21401                                       96     6/26/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Rambo, Shunquea
9800 Essie Lane
Upper Marlboro, MD 20774                                  97     6/26/2020     24 Hour Fitness Worldwide, Inc.                                        $918.00                                                                      $918.00
Cockerham, Amanda
7015 SW Hyland Way
Beaverton, OR 97008                                       98     6/26/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Bonfante, Ian
312 Fillmore St
#22
San Francisco, CA 94117                                   99     6/26/2020           24 San Francisco LLC                           $74.00                                                                                          $74.00
Ho, Mitchell
180 S Madison Ave
Apt 8
Pasadena, CA 91101                                       100     6/26/2020        24 Hour Fitness USA, Inc.                         $93.98                                                                                          $93.98
Kwak, Tiffany
419 Franklin Pkwy
San Mateo, CA 94403                                      101     6/26/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Hardy, Julie
12178 SW 126 Avenue
Miami, FL 33186                                          102     6/26/2020        24 Hour Fitness USA, Inc.                        $516.96                                                                                         $516.96
Baba, Trevor
98‐208 Hekaha Street
Aiea, HI 96701                                           103     6/26/2020     24 Hour Fitness Worldwide, Inc.                     $209.40                                                                                         $209.40


                                                                                                            Page 6 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                  Filed 10/21/20                Page 7 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                           Current General                                            Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                     Amount
Taylor, Bailey
Michael S Traylor, Esq.
Traylor Law Office, PC
8601 Lincoln Blvd 180
Suite 525
Los Angeles, CA 90045                          104     6/27/2020       24 Hour Fitness USA, Inc.                   $250,000.00                                                                                     $250,000.00
Engle, Barry
12901 SE 97th Avenue
Clackamas, OR 97015                            105     6/29/2020    24 Hour Fitness Worldwide, Inc.                                        $78.00                                                                       $78.00
Ward, Shaniya
9955 Buffalo Speedway Apt 22103
Houston, TX 77054                              106     6/29/2020    24 Hour Fitness Worldwide, Inc.                     $92.00                                                                                          $92.00
Moustafa, Karim
533 Las Palmas Dr.
Irvine, CA 92602                               107     6/29/2020       24 Hour Fitness USA, Inc.                       $695.00                                                                                         $695.00
Acosta, Elvira
426 Rich Spring Drive
Pittsburg, CA 94565                            108     6/29/2020       24 Hour Fitness USA, Inc.                       $122.34                                                                                         $122.34
Thomas, Paul
2868 Wimbledon Lane
Friendswood, TX 77546                          109     6/27/2020    24 Hour Fitness Worldwide, Inc.                     $54.11                                                                                          $54.11
Schultz, William
5628 SE 115th Ave
Portland, OR 97266                             110     6/27/2020       24 Hour Fitness USA, Inc.                       $163.48                                                                                         $163.48
Phillips, Shelby
1500 Lexington Ave
Apt 10G
New York, NY 10029                             111     6/26/2020           24 New York LLC                                                $500.00                                                                      $500.00
Gorosave, Charlie
3807 E. Andy St.
Long Beach, CA 90805                           112     6/29/2020       24 Hour Fitness USA, Inc.                        $29.99                                                                                          $29.99
Autrey, Heather
32487 County Road 55
Gill, CO 80624                                 113     6/29/2020    24 Hour Fitness Worldwide, Inc.                     $91.98                                                                                          $91.98
Jacobs, Jeffrey E
10015 SW 53rd Avenue
Portland, OR 97219                             114     6/29/2020         24 San Francisco LLC                          $301.83                                                                                         $301.83
Najera‐Ramirez, Olga
130 Otis Street
Santa Cruz, CA 95060                           115     6/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,368.00                                                                                       $1,368.00
Zokaie, Monely
12485 San Bruno Cove
San Diego, CA 92130                            116     6/29/2020       24 Hour Fitness USA, Inc.                                                                               $449.00                                 $449.00
Park, Sung Jin
1155 S. Westmoreland Ave Unit 302
Los Angeles, CA 90006                          117     6/29/2020    24 Hour Fitness Worldwide, Inc.                     $81.52                                                                                          $81.52
Dara, Surendra
10108 Sharktooth Peak Dr
Bakersfield, CA 93311                          118     6/27/2020    24 Hour Fitness Worldwide, Inc.                    $458.26                                                                                         $458.26
Brinich, Evelin B.
2002 Paradise Drive, Apt. 2
Tiburon, CA 94920‐1995                         119     6/29/2020       24 Hour Fitness USA, Inc.                       $150.00                                                                                         $150.00



                                                                                                Page 7 of 1495
                                            Case 20-11558-KBO                     Doc 1102-1                 Filed 10/21/20                 Page 8 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Macey, Tara
1145 SE Malden St
Portland, OR 97202                             120     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,134.00                                                                                       $1,134.00
Xiong, Lee Anne
7700 Countryfield Drive
Sacramento, CA 95828                           121     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                         $125.00
Gilger, Paul
530 Juilliard Park Drive
Santa Rosa, CA 95401                           122     6/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,946.40                                                                    $1,946.40
Liebzeit, Ethan
9656 Gunsmith Dr.
Las Vegas, NV 89123                            123     6/29/2020        24 Hour Fitness USA, Inc.                                           $120.34                                                                      $120.34
Finkbeiner, Scott C
245 W 2nd St.
Deer Park, NY 11729‐5934                       124     6/29/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                          $60.00
Proctor, Danielle
1907 E Vanowen Avenue
Apartment A
Orange, CA 92867                               125     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $114.79                                                                                         $114.79
Hutchinson, Lisa
1500 Northern Neck Drive Unit 101
Vienna, VA 22182                               126     6/29/2020    24 Hour Fitness United States, Inc.                $5,400.00                                                                                       $5,400.00
Paradise Parking Systems LLC
1717 N. Bayshore Drive, Suite 250
Miami, FL 33132                                127     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $3,476.25                                                                                       $3,476.25
Adkins, Cindy
3441 14th Ave NW
Olympia, WA 98502                              128     6/29/2020        24 Hour Fitness USA, Inc.                        $909.80          $3,025.00                                                                    $3,934.80
Snider, Martha B.
1519 W. Sonoma Av.
Stockton, CA 95204                             129     6/26/2020        24 Hour Fitness USA, Inc.                                                             $399.00                                                    $399.00
Law Office of Fredrick A. Becker
122 East 42nd Street
Suite 2100
New York, NY 10168                             130     6/22/2020     24 Hour Fitness Worldwide, Inc.                   $8,150.00                                                                                       $8,150.00
SECA Corporation
13601 Benson Ave
Chino, CA 91710                                131     6/26/2020     24 Hour Fitness Worldwide, Inc.                   $3,619.44                                                                                       $3,619.44
Robin, Hannah
11100 S River Heights Drive
Apt D306
South Jordan, UT 84095                         132     6/26/2020        24 Hour Fitness USA, Inc.                        $340.00                                                                                         $340.00
Ruocco, Roberto
3888 Genesee Avenue, 303
San Diego, CA 92111                            133     6/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,250.00                                                                                       $2,250.00
Cokas, Cathan
2377 Columbia Drive
Costa Mesa, CA 92626                           134     6/28/2020    24 Hour Fitness United States, Inc.                   $31.99                                                                                          $31.99
Bentivegna, Michael
276 Sandalwood Drive
Staten Island, NY 10308                        135     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $158.52                                                                                         $158.52
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                              136     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                       $22,345.71                                                 $22,345.71

                                                                                                 Page 8 of 1495
                                             Case 20-11558-KBO                     Doc 1102-1                 Filed 10/21/20                 Page 9 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                               137     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                       $20,847.40                                                 $20,847.40
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                               138     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                       $23,339.85                                                 $23,339.85
Broward County
c/o Records, Taxes & Treasury
Attn: Bankruptcy Section
115 S. Andrews Ave. A‐100
Ft. Lauderdale, FL 33301                        139     6/29/2020        24 Hour Fitness USA, Inc.                                                          $68,129.97                                                 $68,129.97
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                               140     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                        $5,000.71                                                  $5,000.71
Gebregziabher, Nebiyu
2500 10th Ave N, A202
Lakeworth , FL 33461                            141     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $112.32                                                                                         $112.32
Hoang, Mindy
26001 Corriente Ln
Mission Viejo, CA 92691                         142     6/29/2020        24 Hour Fitness USA, Inc.                        $150.42                                                                                         $150.42
Parada, Daniel
180 Ladera Drive
Vallejo, CA 94591                               143     6/29/2020        24 Hour Fitness USA, Inc.                         $31.99                                                                                          $31.99
Hallmark, Geoff
2327 College Drive
Costa Mesa, CA 92626                            144     6/29/2020        24 Hour Fitness USA, Inc.                        $185.84                                                                                         $185.84
Butler, Alice
1191 SW 110th Lane
Davie, FL 33324                                 145     6/29/2020        24 Hour Fitness USA, Inc.                        $625.00                                                                                         $625.00
Wu, Qun
177A Pierce Street
Staten Island, NY 10304                         146     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $132.00                                                                                         $132.00
Anguiano, Miguel
4412 E Mulberry st
Lot 65
Fort Collins, CO 80524                          147     6/29/2020    24 Hour Fitness United States, Inc.                   $46.99                                                                                          $46.99
Liu, Xiaoyang
8813 SW Ravine Dr.
Beaverton, OR 97007                             148     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                         $499.92
Colombrito, Jessica
214 Reservoir Road
Parsippany, NJ 07054                            149     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $150.30                                                                                         $150.30
Zlomek, John
1430 La Plaza Drive
San Marcos, CA 92078                            150     6/29/2020        24 Hour Fitness USA, Inc.                      $3,096.00                                                                                       $3,096.00
Lujan, Andrea
116 Ahlstrom Cir
Cotati, CA 94931                                151     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Carter, Dianna
5419 Sandy Ct.
Richmond, CA 94806                              152     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Nakai, Naomi
2 Bland Court Unit 3
Bloomfield, NJ 07003                            153     6/29/2020    24 Hour Fitness United States, Inc.                $1,080.00                                                                                       $1,080.00

                                                                                                  Page 9 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 10 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Anaya, Jacqueline
1865 Rice Canyon Rd.
Fallbrook, CA 92028                           154     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Silvetz, John
21 East 26th Street
New York, NY 10010                            155     6/30/2020             24 New York LLC                           $2,500.00                                                                                       $2,500.00
Albrecht, William H.
10102 Eastman Cove
Austin, TX 78750‐3911                         156     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                                           $3,335.88                               $3,335.88
MONTOYA, NATALIE
1633 RONZARD AVE
NORTH LAS VEGAS, NV 89032                     157     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
Childs, Lee
9422‐5 Compass Point Dr S
Unit #5
San Diego, CA 92126                           158     6/29/2020    24 Hour Fitness United States, Inc.                  $599.92                                                                                         $599.92
Teixeira, Guilherme
3243, Percival Avenue
Miami, FL 33133                               159     6/29/2020        24 Hour Fitness USA, Inc.                        $360.00                                                                                         $360.00
Hall, Michelle
1806 Nicholas Zane Dr.
Cedar Park, TX 78613                          160     6/30/2020    24 Hour Fitness United States, Inc.                $1,541.00                                                                                       $1,541.00
Robertson, Megan
5832 Balmont Street
Lancaster, CA 93536                           161     6/29/2020        24 Hour Fitness USA, Inc.                        $685.70                                                                                         $685.70
Szekely, Michael
699 Genessee St
Annapolis, MD 21401                           162     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $101.59                                                                                         $101.59
Nunez, Johnny
Mark E. Seitelman
Law Offices P.C.
Trinity Building
111 Broadway 9th Floor
New York, NY 10006‐1091                       163     6/30/2020        24 Hour Fitness USA, Inc.                     $35,000.00                                                                                      $35,000.00
Gonzalez, Leticia
2045 S River Pkwy #1016
Portland, OR 97201                            164     6/30/2020        24 Hour Fitness USA, Inc.                         $46.99                                                                                          $46.99
Caille, Janet
1109 Town Center Drive
Fort Collins, CO 80524                        165     6/30/2020        24 Hour Fitness USA, Inc.                                           $382.50                                                                      $382.50
Singh, Seema
2901 Mountain Laurel Lane
Plano, TX 75093                               166     6/30/2020        24 Hour Fitness USA, Inc.                                         $1,200.00                                                                    $1,200.00
Keshishian, Cassidy
19778 SW Prospect Lane
Beaverton, OR 97078                           167     6/30/2020     24 Hour Fitness Worldwide, Inc.                      $50.08                                                                                          $50.08
Kim, Lisa
914 N Valley St
Burbank, CA 91505                             168     6/30/2020        24 Hour Fitness USA, Inc.                                         $1,727.92                                                                    $1,727.92
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                         169     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00



                                                                                               Page 10 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 11 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                              Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                     Amount
Larimer County Treasurer
Attn: Vicky Glass
PO Box 1250
Ft Collins, CO 80522                            170     6/30/2020        24 Hour Fitness USA, Inc.                                                          $41,723.98                                                 $41,723.98
Mouwerik, Darcy Rene Van
1666 Missouri Street
San Diego, CA 92109                             171     6/30/2020    24 Hour Fitness United States, Inc.                  $148.49                                                                                         $148.49
Glasser, Crisanne
PO BOX 106
STANTON, NJ 08885                               172     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $780.00                                                                                         $780.00
Min, Jeannie
70 Glattly Dr
Denville, NJ 07834                              173     6/30/2020        24 Hour Fitness USA, Inc.                      $1,848.00                                                                                       $1,848.00
Tong, Phuong
9609 Lanneau Court
Bakersfield, CA 93311                           174     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $214.99                                                                                         $214.99
Ichikawa, Matthew
6350 Christie Ave Apt 227
Emeryville, CA 94608                            175     6/30/2020        24 Hour Fitness USA, Inc.                        $499.99                                                                                         $499.99
McDonough, Margaret
13836 W 76th Pl
Arvada, CO 80005                                176     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $190.94                                                                                         $190.94
Dawdy, Robert
282 San Carlos Avenue
Redwood City, CA 94061                          177     6/30/2020           24 San Francisco LLC                          $149.97                                                                                         $149.97
Capson, Debbie
339 E 600 S 1311
Salt Lake City, UT 84111                        178     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Tumanuvao, Keolani
16458 Bolsa Chica St., #328
Huntington Beach, CA 92649                      179     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $130.96                                                                                         $130.96
Carruba, Brittany
                                                180     6/30/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Harris, Lisabeth
9100 Coulter Court
Bakersfield, CA 93311                           181     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $192.48                                                                                         $192.48
Kelly, Carolyn
711 13th Ave SE
Olympia, WA 98501                               182     6/30/2020     24 Hour Fitness Worldwide, Inc.                      $40.19                                                                                          $40.19
Chan, Bonnie
1623 Pegasus Way
San Marcos, CA 92069                            183     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $187.00                                                                                         $187.00
Castilleja, Lisa
4116 Drexmore Road
Fort Worth, TX 76244                            184     6/30/2020     24 Hour Fitness Worldwide, Inc.                                                                             $996.00                                 $996.00
Lee, Byungjin
                                                185      7/1/2020        24 Hour Fitness USA, Inc.                         $66.12                                                                                          $66.12
Lee, Seth
2735 Scottsdale Rd
Reno, NV 89512                                  186     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Tosun, Herb
93 Saint Stephens Ave, Fl 1
Keasbey, NJ 08832                               187     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.20                                                                                         $100.20


                                                                                                   Page 11 of 1495
                                                        Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 12 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                       Current General                                            Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                Claim No. Claim Date              Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                     Amount
Tammaro, Laura
11 Willow Drive
Massapequa Park, NY 11762                                  188     6/23/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                          $49.99
Basu, Kurchi
703 1/2 Avondale St.
Houston, TX 77006                                          189     6/30/2020    24 Hour Fitness Worldwide, Inc.                     $82.11                                                                                          $82.11
Jamal, Noshin
2005 Edgecreek Path
Lewisville, TX 75010                                       190      7/1/2020       24 Hour Fitness USA, Inc.                       $608.00                                                                                         $608.00
Linhares, Rachel
2499 Kapiolani BLVD apt 3700
Honolulu, HI 96826                                         191     6/30/2020    24 Hour Fitness Worldwide, Inc.                     $49.20                                                                                          $49.20
Millar, Audrey
15749 E Otero Ave
Centennial, CO 80112                                       192      7/1/2020            24 Denver LLC                              $112.97                                                                                         $112.97
Akagi, Susan
4251 South 1355 West
Taylorsville, UT 84123                                     193     6/23/2020    24 Hour Fitness Worldwide, Inc.                    $808.55                                                                                         $808.55
Nalbandian, Kim
311 Westlake Vista Ln
Thousand Oaks , CA 91362                                   194     7/13/2020    24 Hour Fitness Worldwide, Inc.                                                                             $31.99                                  $31.99
Johnson, Mychal
3000 Sage Rd 1106
Houston, TX 77057                                          195     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                         $299.00
Matej, Corinne
2194 Arista Ln.
Santa Rosa, CA 95403                                       196     6/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,167.84                                                                                       $1,167.84
CHEJETI, SIVA
44 MANHATTAN AVE
JERSEY CITY, NJ 07307                                      197     6/29/2020           24 New York LLC                             $429.99                                                                                         $429.99
Lawrence, Jeremy
1014 W 19th St.
Costa Mesa, CA 92627                                       198     6/29/2020       24 Hour Fitness USA, Inc.                       $159.96                                                                                         $159.96
Brooke, Lawrence Sumner
6650 Klein St NW
Olympia, WA 98502                                          199     6/29/2020       24 Hour Fitness USA, Inc.                     $1,162.95                                                                                       $1,162.95
Matheson, Krystel
2862 Roan Street
Ontario, CA 91761                                          200     6/29/2020       24 Hour Fitness USA, Inc.                       $306.91                                                                                         $306.91
Performance Nutrition Formulators, LLC DBA VMI Sports
VMI Sports
100 Tec St. B
Hicksville, NY 11801                                       201     6/23/2020    24 Hour Fitness Worldwide, Inc.                  $7,912.80                                                                                       $7,912.80
Mayoral, Bianca
3878 Yellowstone Cir
Chino, CA 91710                                            202     6/29/2020    24 Hour Fitness Worldwide, Inc.                     $73.98                                                                                          $73.98
Jacobs, Jeffrey E.
10015 SW 53rd Ave
Portland, OR 97219                                         203     6/29/2020         24 San Francisco LLC                          $228.00                                                                                         $228.00
Barrios, Veronica
23600 FM 1093
Apt 1302
Richmond, TX 77406                                         204     6/29/2020    24 Hour Fitness Worldwide, Inc.                                       $750.00                                                                      $750.00


                                                                                                            Page 12 of 1495
                                                   Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 13 of 1495
                                                                                                         Claim Register
                                                                                             In re 24 Hour Fitness Worldwide, Inc.
                                                                                                       Case No. 20‐11558

                                                                                                                   Current General                                             Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address           Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                       Amount                                                      Amount
Galvez, Carla
2185 W 3800 S
West Valley City, UT 84119                            205     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Saathoff, Ashlee
10695 Atrium Drive
San Diego, CA 92131                                   206     6/30/2020    24 Hour Fitness United States, Inc.                  $924.00                                                                                         $924.00
Euler Hermes Agent for Muscle Foods USA LLC
800 Red Brook Blvd
Owings Mills, MD 21117                                207     6/30/2020     24 Hour Fitness Worldwide, Inc.               $2,607,447.45                                                                                   $2,607,447.45
Safai, Sarvenaz
533 Avenida Del Verdor
San Clemente, CA 92672                                208     6/30/2020    24 Hour Fitness United States, Inc.                $3,420.00                                                                                       $3,420.00
Lim, Dong
1029 Seaside Ct
Brea, CA 92821                                        209     6/29/2020        24 Hour Fitness USA, Inc.                        $170.94                                                                                         $170.94
Euler Hermes Agent for Woodbolt Distribution LLC
800 Red Brook Blvd
Owings Mills, MD 21117                                210     6/30/2020     24 Hour Fitness Worldwide, Inc.                 $196,438.00                                                                                     $196,438.00
Leal, Mayra
1865 Rice Canyon Rd.
Fallbrook, CA 92028                                   211     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Gutierrez Ramirez, Jorge
468 S Hillview Ave
Los Angeles, CA 90022                                 212     6/30/2020    24 Hour Fitness United States, Inc.                   $95.97                                                                                          $95.97
Bajalieh, Sandra
21210 Lucknow Ln
Kingwood, TX 77339                                    213     6/30/2020     24 Hour Fitness Worldwide, Inc.                      $44.65                                                                                          $44.65
LoCoco, Angela
7247 Birchcreek Road
San Diego, CA 92119                                   214     6/30/2020    24 Hour Fitness United States, Inc.                  $524.93                                                                                         $524.93
Rojas, Eduardo
15975 SW 83rd Terrace
Miami, FL 33193                                       215     6/30/2020     24 Hour Fitness Worldwide, Inc.                      $68.46                                                                                          $68.46
Koechli, Cecile
                                                      216     6/30/2020     24 Hour Fitness Worldwide, Inc.                                        $280.00                                                                      $280.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                                   217     6/23/2020        24 Hour Fitness USA, Inc.                      $1,909.00                                                                                       $1,909.00
Adachi, Heita
420 East 54th Street
Apt 1414
New York, NY 10022                                    218     6/29/2020     24 Hour Fitness Worldwide, Inc.                                        $254.97                                                                      $254.97
Guerrero, Liliana
                                                      219     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $178.00                                                                                         $178.00
Vezzuto, Catherine
1227 Bay Ridge Parkway
Brooklyn, NY 11228                                    220     6/30/2020        24 Hour Fitness USA, Inc.                                           $220.39                                                                      $220.39
Pekrul, Jeffrey
Jeffrey Pekrul
180 Landers Street #1
San Francisco, CA 94114                               221     6/23/2020     24 Hour Fitness Worldwide, Inc.                   $2,322.00                                                                                       $2,322.00
Robinson, Jennifer
3226 Henson Avenue
Annapolis, MD 21403                                   222     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $553.38                                                                                         $553.38

                                                                                                       Page 13 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 14 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Williams, Joshua
10121 Tabor Street
Los Angeles, CA 90034                         223     6/29/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                               $46.99                                  $46.99
Sedghi, Azadeh
3758 Colliers Drive
Edgewater, MD 21037                           224     6/22/2020     24 Hour Fitness Worldwide, Inc.                     $243.74                                                                                          $243.74
Lynch, Alexander
9107 Fox Fire Dr.
Highlands Ranch, CO 80129                     225     6/23/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Reynolds, Thomas
2055 Chesapeake Road
Annapolis, MD 21409                           226     6/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,992.00                                                                                        $1,992.00
Mitchard, Eileen
216 Norwood Road
Annapolis, MD 21401                           227     6/23/2020        24 Hour Fitness USA, Inc.                      $1,411.00                                                                                        $1,411.00
Reeves, Ryan C.
843 Grand Regency Pt.
Unit 101
Altamonte Springs, FL 32714                   228     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $590.00                                                                                          $590.00
Macias, Ariane
3904 Eagles Nest Dr
Evans, CO 80620                               229     6/23/2020        24 Hour Fitness USA, Inc.                      $1,656.00                                                                                        $1,656.00
Berger, Geri
3141 Clubhouse Road
Merrick, NY 11566                             230     6/24/2020     24 Hour Fitness Worldwide, Inc.                     $226.77                                                                                          $226.77
Thomas, Leah
1 Streamwood Court
Annapolis, MD 21403                           231     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $187.78                                                                                          $187.78
CDW Direct, LLC
Attn: Vida Krug
200 N. Milwaulee Ave.
Vernon Hills, IL 60061                        232     6/22/2020    24 Hour Fitness United States, Inc.               $96,393.69        $100,799.69                                                                   $197,193.38
Slavin, Tzippy
168 Avenida De La Paz
San Clemente, CA 92672                        233     6/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                        $1,520.00
Kheribi, Ahmed
2211 Land Grant Way
Round Rock, TX 78664                          234     6/30/2020    24 Hour Fitness United States, Inc.                  $216.49                                                                                          $216.49
Egbert, Rebekah
339 E 600 S 1311
Salt Lake City, UT 84111                      235     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                          $430.00
Walton, Robert
565 Tilling Way
El Cajon, CA 92020                            236     6/30/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                              $299.00                                 $299.00
Kirkpatrick, Jason
2026 Gov Thomas Bladen Way
Apt 304
Annapolis, MD 21401                           237     6/30/2020     24 Hour Fitness Worldwide, Inc.                                                            $51.99                                                     $51.99
Nguyen, Bryan
2574 Laurel Blossom Cir
Ocoee, FL 34761                               238     6/30/2020    24 Hour Fitness United States, Inc.                                                                            $85.90                                  $85.90
Christensen, Marty
12 Sadie Court
Trophy Club, TX 76262                         239     6/30/2020        24 Hour Fitness USA, Inc.                      $1,800.00                                                                                        $1,800.00

                                                                                               Page 14 of 1495
                                                              Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                    Page 15 of 1495
                                                                                                                         Claim Register
                                                                                                             In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                       Case No. 20‐11558

                                                                                                                                   Current General                                                Current 503(b)(9)
                                                                                                                                                             Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                         Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                              Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                       Amount                                                         Amount
Dawson, Kailey
10823 S. Twenty Mile Rd
unit 208
Parker, Co 80134                                                      240     6/30/2020     24 Hour Fitness Worldwide, Inc.                      $99.96                                                                                             $99.96
Osuna, Patricia G
2111‐B Gates Avenue
Redondo Beach, CA 90278                                               241     6/30/2020    24 Hour Fitness United States, Inc.                $1,214.82                                                                                          $1,214.82
LaGrandeur, Michelle
6970 Tower Street
La Mesa, CA 91942                                                     242     6/30/2020        24 Hour Fitness USA, Inc.                                              $672.00                              $672.00                               $1,344.00
Ho, Steven
2461 Las Lunas St
Pasadena, CA 91107                                                    243      7/1/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                            $600.00
Taylor, Brittany
7764 Quartz St.
Arvada, CO 80007                                                      244      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $984.00                                                                                            $984.00
Cabatbat, Christopher
721 SE 114th Place
Portland, OR 97216                                                    245      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $61.98                                                                                             $61.98
Robles, Veronica
2913 Crisp Wind Court
North Las Vegas, NV 89030                                             246     6/23/2020     24 Hour Fitness Worldwide, Inc.                      $29.99                                                                                             $29.99
Bah, Mohamed
108 Rocky Cove Lane
Dickinson, TX 77539                                                   247     6/23/2020     24 Hour Fitness Worldwide, Inc.                      $79.54                                                                                             $79.54
Moskow, Robert S.
29 Carlisle Rd.
Basking Ridge, NJ 07920                                               248     6/23/2020     24 Hour Fitness Worldwide, Inc.                      $73.99                                                                                             $73.99
Paradise Parking Systems LLC
1717 N. Bayshore Drive, Suite 250
Miami, FL 33132                                                       249     6/23/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Minhina, Natallia
1763 2nd Avenue, Apartment 21G
New York, NY 10128                                                    250     6/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,587.98                                                                                          $1,587.98
Ruspoli, Derby
275 East Regent Park Ct
Midvale, UT 84047                                                     251     6/23/2020     24 Hour Fitness Worldwide, Inc.                      $71.67                                                                                             $71.67
Koen, Bella
2245 E 19 Street APT 2C
Brooklyn, NY 11229                                                    252     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Petrenko, Mary Anne
1915 Towne Centre Blvd
Unit 1003
Annapolis, MD 21401                                                   253     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $679.00                                                                                            $679.00
Lorenzana, Maria C.
1516 Riverview Circle East
Ripon, CA 95366                                                       254     6/22/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
The County of Denton, Texas, collecting property taxes for itself
and for The Town of Little Elm, Te
Denton County Freshwater District #1F
McCreary, Veselka, Bragg, & Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680‐1269                                             255     6/23/2020     24 Hour Fitness Worldwide, Inc.                                                          $13,801.83                                                 $13,801.83

                                                                                                                       Page 15 of 1495
                                                           Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                 Page 16 of 1495
                                                                                                                      Claim Register
                                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                    Case No. 20‐11558

                                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                    Amount                                                      Amount
The County of Williamson, Texas, collecting property taxes for
itself and for The City of Round Rock
Round Rock Independent School District and Austin Community
College
McCreary, Veselka, Bragg, & Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680‐1269                                          256     6/23/2020     24 Hour Fitness Worldwide, Inc.                                                       $21,961.81                                                 $21,961.81
Tong, Anh
9609 Lanneau Court
Bakersfield, CA 93311                                              257     6/23/2020     24 Hour Fitness Worldwide, Inc.                      $62.25                                                                                          $62.25
Scott, Pamela
1062 Newberry Lane
Claremont, CA 91711                                                258     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $288.00                                                                                         $288.00
Holop, Julie Michelle
951 Main St
#101
El Segundo, CA 90245                                               259     6/23/2020        24 Hour Fitness USA, Inc.                                         $4,350.00                                                                    $4,350.00
Fitch, James
3506 Russell Thomas Lane
Davidsonville, MD 21035                                            260     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $244.77                                                                                         $244.77
Reyes, Chris
9428 Valle Vista St
Windsor, CA 95492                                                  261     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Prodigy Promos
123 S 1380 W
Lindon, UT 84042                                                   262     6/23/2020        24 Hour Fitness USA, Inc.                      $4,561.25                                                                                       $4,561.25
Fulmer, Diann R
19903 Pine Wind Dr
Humble , TX 77346                                                  263     6/23/2020        24 Hour Fitness USA, Inc.                        $127.42                                                                                         $127.42
Richardson, Dorothy
6636 NE 32nd PL
Portland, OR 97211‐6635                                            264      7/1/2020    24 Hour Fitness United States, Inc.                  $198.00                                                                                         $198.00
Wilson Sign Art, Inc.
5848 Varna Ave.
Valley Glen, CA 91401                                              265     6/23/2020     24 Hour Fitness Worldwide, Inc.                                                                         $148,637.25                             $148,637.25
Singer, Nicole
2502 Amherst Court
Boynton Beach, FL 33436                                            266     6/23/2020     24 Hour Fitness Worldwide, Inc.                                      $1,054.05                                                                    $1,054.05
Morrison, Linh
2148 White Pine Circle
Unit A
Greenacres, FL 33415                                               267     6/23/2020        24 Hour Fitness USA, Inc.                        $937.86                                                                                         $937.86
Dussault, Cere
MBR01030621
12452 Maria Circle
Broomfield, CO 80020                                               268     6/23/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Puente, Montana
1303 McKinley St
Annapolis, MD 21403                                                269     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $187.96                                                                                         $187.96
Wan, Haoqi
222 S Main St
Apt #1222
Los Angeles, CA 90012                                              270      7/1/2020    24 Hour Fitness United States, Inc.                  $468.00                                                                                         $468.00

                                                                                                                    Page 16 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 17 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Kimball, Susan
64 Fallwind Cirlce
Sacramento, CA 95831                           271      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,656.00                                                                                       $1,656.00
Carlos, Frank
7441 Carnoustie Ct
Gilroy, CA 95020                               272     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
London Bridge Business Development, LLC
Monica Zsamboky
92 Gales Dr. #4
New Providence, NJ 07974                       273     6/24/2020        24 Hour Fitness USA, Inc.                      $3,000.00                                                                                       $3,000.00
Khoury, Victor
13851 SW 84th CT
Palmetto Bay, FL 33158                         274     6/30/2020        24 Hour Fitness USA, Inc.                        $124.25                                                                                         $124.25
Dibala, Regina
5100 Bow Mar Drive
Littleton, CO 80123                            275     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Wilbourn, Michelle
10918 SW Adele Dr.
Portland, OR 97225                             276     6/30/2020    24 Hour Fitness United States, Inc.                   $45.00                                                                                          $45.00
Gutierrez, Maria
76 Saint Pauls Avenue
Apt 3F
Jersey City, NJ 07306                          277     6/23/2020     24 Hour Fitness Worldwide, Inc.                                        $896.00                                                                      $896.00
Thomas, Natalie
4923 SE Ogden St
Portland, OR 97206                             278     6/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,052.25                                                                                       $1,052.25
Fell, Kirsten
PO Box 772
Sedalia, CO 80135                              279     6/30/2020              24 Denver LLC                            $1,703.78                                                                                       $1,703.78
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson, OH 44236                               280     6/24/2020     24 Hour Fitness Worldwide, Inc.                  $79,305.02                                                                                      $79,305.02
Jones, Wes
1112 Jenniper Lane
Annapolis, MD 21403                            281     6/25/2020     24 Hour Fitness Worldwide, Inc.                     $914.66                                                                                         $914.66
Specht, Stephanie
2202 Hidden Mdw
New Braunfels, TX 78130                        282      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $770.50                                                                                         $770.50
Baker, Senecca
300 Gene Autry Ln
Murphy, TX 75094                               283      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $950.00                                                                                         $950.00
SHIEVER, MARQUITA
4035 TAMARISK WAY
ORLANDO, FL 32817                              284      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $188.00                                                                                         $188.00
Barone, Melissa Brooke
8504 SE 9th Ave
Portland, OR 97202                             285      7/1/2020              RS FIT NW LLC                              $431.97                                                                                         $431.97
Miles, Jessica
1814 Deep Woods Lane
Fort Collins, CO 80524                         286      7/1/2020        24 Hour Fitness USA, Inc.                                           $390.00                                                                      $390.00
Rosales, Daniel
10178 Cheshunt Drive
Orlando, FL 32817                              287      7/1/2020        24 Hour Fitness USA, Inc.                         $22.47                                                                                          $22.47

                                                                                                Page 17 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 18 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                              Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                     Amount
Dossani, Mona
3263 Bagley Passage
Duluth, GA 30097                                288      7/1/2020           24 San Francisco LLC                           $61.98                                                                                          $61.98
CAPARELLI, EVAN
450 S NEWLAND ST
LAKEWOOD, CO 80226                              289      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $154.30                                                                                         $154.30
Bie, Xi
8216 Kew Gardens Road
Kew Gardens, NY 11415                           290      7/1/2020            24 New York LLC                            $1,536.00                                                                                       $1,536.00
Tri, Michelle
2606 Cinderella Way
Lemon Grove, CA 91945                           291      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $69.42                                                                                          $69.42
Foley, William T
1442 Caspian Way
Oxnard, CA 93035                                292      7/1/2020        24 Hour Fitness USA, Inc.                        $383.99                                                                                         $383.99
Larson, Ann
2290 Lakemoor Dr SW
Olympia, WA 98501                               293      7/1/2020    24 Hour Fitness United States, Inc.                $1,062.40                                                                                       $1,062.40
Merida, Amarilis
607 Ewing Way
Wylie, TX 75098                                 294     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Chintalpelly, Saikrishna
46 Schoolhouse Landing
East Granby, CT 06026                           295     6/24/2020     24 Hour Fitness Worldwide, Inc.                     $121.08                                                                                         $121.08
Clark, Tom
5808 Cypress Point Drive
Bakersfield, CA 93309                           296     6/24/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Sanchez, Eder
7018 Dove Valley Way
Eastvale, CA 92880                              297      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $188.16                                                                                         $188.16
Foley, William T
1442 Caspian Way
Oxnard, CA 93035                                298      7/1/2020        24 Hour Fitness USA, Inc.                        $383.99                                                                                         $383.99
Hill, Gail
3883 S Quince St
Denver, CO 80237                                299      7/2/2020              24 Denver LLC                              $972.00                                                                                         $972.00
Frick, Melanie
17 Linda Place
Denville, NJ 07834                              300      7/1/2020        24 Hour Fitness USA, Inc.                        $582.80                                                                                         $582.80
Wnuk, Miriam
17120 ‐ 131st. Ave. NE Q‐132
Woodinville, WA 98072‐5721                      301      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,617.00                                                                                       $1,617.00
Pomalaza, Juan Carlos
14881 Alder ln
Tustin, CA 92780                                302     6/25/2020     24 Hour Fitness Worldwide, Inc.                     $599.99                                                                                         $599.99
Phou, Kim
39261 Memory Dr.
Murrieta, CA 92563                              303     6/25/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
McClanahan, Sarah
1602 Herrin Street
Redondo Beach, CA 90278                         304      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $62.50                                                                                          $62.50
Kao, Michelle
1726 Tara Way
San Marcos, CA 92078                            305      7/2/2020        24 Hour Fitness USA, Inc.                                           $976.17                                                                      $976.17

                                                                                                   Page 18 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 19 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Lwanga, Sarah
8040 Magnolia Ave. Apt 12
Riverside, CA 92504                            306      7/2/2020        24 Hour Fitness USA, Inc.                        $930.00                                                                                            $930.00
Weber, John M
1645 28th ST SE
Puyallup, WA 98372                             307      7/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,030.95                                                                                          $2,030.95
Williams, Katherine
577 B Alton Way
Denver, CO 80230                               308      7/2/2020              24 Denver LLC                            $1,920.00                                                                                          $1,920.00
Sherman, Nathan
16137 Armstead st.
Granada Hills, CA 91344                        309      7/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $41.99                                  $41.99
Smith, Aaron
3750 Myers Street #19
Riverside, CA 92503                            310      7/2/2020        24 Hour Fitness USA, Inc.                         $81.88                                                                                             $81.88
Townsend, Mary
2523 C South 8th Street
Joint Base Lewis‐McChord, WA 98433             311     6/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,444.00                                                                                          $1,444.00
Bedi, Kewal
18808 Lull St
Reseda, CA 91335                               312      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $126.00                                                                                            $126.00
Murphy, Lorraine
322 W. Compton Blvd.
Compton, CA 90220                              313      7/2/2020     24 Hour Fitness Worldwide, Inc.                          $7.68                                                                                           $7.68
Noorzay, Ramzia
8428 Topanga CYn
Canoga Park, CA 91304                          314      7/2/2020     24 Hour Fitness Worldwide, Inc.                   $4,819.98                                                                                          $4,819.98
Vega, Norma
80964 Mississippi Ave
Indio, CA 92201                                315      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Hohmann, Lori
8827 Gore St
Arvada, CO 80007                               316      7/2/2020              24 Denver LLC                               $44.09                                                                                             $44.09
Corl, Robert W
18724 Candace Loop
Pflugerville, TX 78660                         317      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $48.00                                                                                             $48.00
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                            318     6/26/2020        24 Hour Fitness USA, Inc.                     $96,748.00                                                                                         $96,748.00
Supersad, Maria
6390 Royal Tern Street
Orlando, FL 32810                              319      7/4/2020        24 Hour Fitness USA, Inc.                        $380.00                                                                                            $380.00
Manhart, Teresa
PO Box 56226
Los Angeles, CA 90056                          320      7/6/2020     24 Hour Fitness Worldwide, Inc.                                           $894.57                                                                      $894.57
Groysman, Lyudmila
2944 W 5th St, Apt 19H
Brooklyn, NY 11224                             321      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $215.88                                                                                            $215.88
Ryan, Linda
357 East 5th Street
Mount Vernon, NY 10553                         322      7/1/2020    24 Hour Fitness United States, Inc.                $3,858.12                                                                                          $3,858.12
McElroy, Robert
8963 NW 44th Court
Sunrise, FL 33351                              323      7/1/2020     24 Hour Fitness Worldwide, Inc.                                                           $2,100.00                                                  $2,100.00

                                                                                                Page 19 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 20 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Self, John David
9154 Drumcliffe Lane
Dallas, TX 75231                               324      7/1/2020     24 Hour Fitness Worldwide, Inc.                  $39,934.47                                                                                         $39,934.47
Matus, Gabriel
12693 NW 8th Way
Miami, FL 33182                                325      7/1/2020        24 Hour Fitness USA, Inc.                         $22.35                                                                                             $22.35
Quest Nutrition LLC
777 S. Aviation Blvd
El Segundo, CA 90245                           326      7/1/2020        24 Hour Fitness USA, Inc.                    $293,957.84                                                                                        $293,957.84
McCrary, Meagan
721 Buena Tierra Way #189
Oceanside, CA 92057                            327     6/23/2020        24 Hour Fitness USA, Inc.                                            $9,895.00                                                                    $9,895.00
Helland, Scott
255 East 49th Street
Apartment 15‐C
New York, NY 10017                             328     6/23/2020     24 Hour Fitness Worldwide, Inc.                     $916.00                                                                                            $916.00
Sevilla, Melina
460 E Washington Ave #135
Escondido, CA 92025                            329      7/2/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Mohammed, Rafi
1633 Tuam St
Houston, TX 77004                              330      7/6/2020     24 Hour Fitness Worldwide, Inc.                                            $28.63                                                                       $28.63
Pervine Foods, LLC
3900 Veterans Memorial Hwy
Suite 371
Bohemia, NY 11716                              331     6/24/2020     24 Hour Fitness Worldwide, Inc.                                                                             $81,388.80                              $81,388.80
Larson, Ann
2290 Lakemoor Dr SW
Olympia, WA 98512                              332      7/1/2020    24 Hour Fitness United States, Inc.                $1,062.40                                                                                          $1,062.40
Russell, Susan
8817 Hunter Pass
Alpine, CA 91901                               333      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $431.51                                                                                            $431.51
Ignacio, Grace
24 Bound Brook Road
Parsippany, NJ 07054                           334      7/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ngo, Connie
212 La Cruz Avenue
Millbrae, CA 94030                             335      7/1/2020        24 Hour Fitness USA, Inc.                        $180.00                                                                                            $180.00
Chaplin, Lori
4003 Ridge Road
Annandale, VA 22003                            336      7/1/2020        24 Hour Fitness USA, Inc.                                               $49.60                                                                       $49.60
Wong, Frances
32742 Alipaz St. Spc 32
San Juan Capistrano, CA 92675                  337      7/1/2020     24 Hour Fitness Worldwide, Inc.                                           $149.00                                                                      $149.00
A.G. Photography, Inc.
32234 Paseo Adelanto #D1
San Juan Capistrano, CA 92675                  338      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $9,850.00            $13,650.00                                                                   $23,500.00
Moon, Martha M
813 Black Arrow Dr.
Colorado Springs, CO 80921                     339      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,848.00                                                                                          $1,848.00
Simpson, Jeremy
717 Nantasket Ct
San Diego, CA 92109                            340      7/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00


                                                                                                Page 20 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 21 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Dacko, Donna
2110 Mockingbird
Round Rock, TX 78681                           341      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $624.87                                                                                         $624.87
Pham, Trung
2100 E Grand Ave Apt 43
Escondido, CA 92027                            342      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Nkululeko, Nkosazana
1614 14th Street
Oakland, CA 94607                              343      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $36.99                                                                                          $36.99
Dodd, Megan
57 Savannah
Lake Forest, CA 92630                          344      7/2/2020    24 Hour Fitness United States, Inc.                  $280.00                                                                                         $280.00
Shtilkind, Eugene
13195 Treecrest Street
Poway, CA 92064                                345      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Roebuck, Jordan
792 Avocado Avenue Unit 36
El Cajon, CA 92020                             346      7/3/2020     24 Hour Fitness Worldwide, Inc.                      $82.00                                                                                          $82.00
Santanello, Kylie
131 Wade Street
La Habra, CA 90631                             347      7/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,125.00                                                                                       $1,125.00
Pan, Margaret
5320 Stonehaven Drive
Yorba Linda, CA 92887                          348      7/4/2020        24 Hour Fitness USA, Inc.                                         $1,500.00                                                                    $1,500.00
DiPasquale, Vincent
209 Stefanic Ave
Elmwood Park, NJ 07407                         349      7/5/2020        24 Hour Fitness USA, Inc.                        $153.41                                                                                         $153.41
Chacon, Elizabeth
5012 Waddell St
Fort Worth, TX 76114                           350      7/6/2020    24 Hour Fitness United States, Inc.                  $324.74                                                                                         $324.74
Daba, Samer
10808 Esmond CT.
San Diego, CA 92126                            351      7/3/2020              RS FIT CA LLC                               $99.98                                                                                          $99.98
Vinton, Danielle
5311 Youngfield Way
Arvada, CO 80002                               352      7/6/2020        24 Hour Fitness USA, Inc.                        $176.99                                                                                         $176.99
Lozoya, Janice
2615 Albright Place
Escondido, CA 92027                            353     7/30/2020              RS FIT CA LLC                            $1,056.00                                                                                       $1,056.00
Burman, Ronald S
52 Abbott Ave.
Ocean Grove, NJ 07756                          354     6/23/2020     24 Hour Fitness Worldwide, Inc.                   $2,519.92                                                                                       $2,519.92
Carlos, Indra
7441 Carnoustie Ct
Gilroy, CA 95020                               355     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
Fregoso, Klarissa
24933 Walnut St
Apt 33
Newhall, CA 91321                              356     6/30/2020        24 Hour Fitness USA, Inc.                         $65.58                                                                                          $65.58
Wojtcuk, Susan
3042 Center Street
Miami, FL 33133                                357     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $986.92                                                                                         $986.92



                                                                                                Page 21 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 22 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Callao, Janelle‐Geri
8168 Calle Del Humo
San Diego, CA 92126                             358     6/30/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                          $39.99
Gamulkiewicz, Dimitri J.
1945 Bennett Avenue
Apt 2016‐C
Dallas, TX 75206                                359     6/30/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                         $168.00
Zlobina, Kristina Y
2724 61st Street, ste 1‐b
PMB 243
Galveston, TX 77551                             360     6/30/2020    24 Hour Fitness Worldwide, Inc.                     $92.58                                                                                          $92.58
Madak, Dawn
1112 Jenniper Lane
Annapolis, MD 21403                             361     6/23/2020    24 Hour Fitness Worldwide, Inc.                    $219.66                                                                                         $219.66
Fulmer, Richard W
19903 Pine Wind Drive
Humble, TX 77346                                362     6/23/2020       24 Hour Fitness USA, Inc.                       $564.92                                                                                         $564.92
Simpson, Betty L.
2796 Spring Lakes Dr.
Davidsonville, MD 21035                         363     6/23/2020       24 Hour Fitness USA, Inc.                     $1,245.00                                                                                       $1,245.00
Blackheart Construction & Consulting Corp.
515 Canal St
Fl 1
New York, NY 10013                              364     6/24/2020    24 Hour Fitness Worldwide, Inc.                 $13,880.00                                                                                      $13,880.00
Chapman, Patricia
933 Rollingwood Dr
Vallejo, CA 94591                               365     6/24/2020    24 Hour Fitness Worldwide, Inc.                    $205.91                                                                                         $205.91
Rosenbaum, Richard
902 Stonington Ct
Arnold, MD 21012                                366     6/24/2020    24 Hour Fitness Worldwide, Inc.                                       $495.48                                                                      $495.48
Tardieu, Janine
224‐28 Manor Road
Queens Village, NY 11427                        367     6/24/2020    24 Hour Fitness Worldwide, Inc.                  $2,520.00                                                                                       $2,520.00
Crowley Independent School District
c/o Perdue Brandon Fielder et al
Ebony Cobb
500 East Border St
Suite 640
Arlington, TX 76010                             368     6/24/2020       24 Hour Fitness USA, Inc.                                                          $7,801.74                                                  $7,801.74
Krentz, Donna
1232 South Lincoln Street
Denver, CO 80210                                369     6/24/2020    24 Hour Fitness Worldwide, Inc.                                       $250.00                                                                      $250.00
Spencer, Jerry D
668 Pinewood Drive
Annapolis, MD 21401                             370     6/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,743.00                                                                                       $1,743.00
London Bridge Business Development, LLC
Monica Zsamboky
92 Gales Dr., #4
New Providence, NJ 07974                        371     6/24/2020       24 Hour Fitness USA, Inc.                     $2,850.00                                                                                       $2,850.00
Warner, Kenneth
26331 Palm Tree Lane
Murrieta, CA 92563                              372     6/26/2020    24 Hour Fitness Worldwide, Inc.                    $950.00                                                                                         $950.00



                                                                                               Page 22 of 1495
                                                     Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 23 of 1495
                                                                                                         Claim Register
                                                                                             In re 24 Hour Fitness Worldwide, Inc.
                                                                                                       Case No. 20‐11558

                                                                                                                    Current General                                               Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address             Claim No. Claim Date              Debtor                      Unsecured Claim                                                Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                        Amount
Chicago Flameproof and Wood Specialties Corp.
c/o NCS
729 Miner Road
Highland Heights, OH 44143                              373     6/24/2020       24 Hour Fitness USA, Inc.                                                           $175,705.77                                                $175,705.77
Cook, Robin Ah
5767 Haleola St.
Honolulu, HI 96821                                      374     6/30/2020         24 San Francisco LLC                          $892.16                                                                                            $892.16
FitzGerald, Colin
4923 SE Ogden St
Portland, OR 97206                                      375     6/30/2020    24 Hour Fitness Worldwide, Inc.                    $841.80                                                                                            $841.80
Currier, Lisa
124 Ala Apapa Place
Makawao, HI 96768                                       376     6/25/2020    24 Hour Fitness Worldwide, Inc.                                        $5,437.41                                                                    $5,437.41
London Bridge Business Development LLC
Monica Zsamboky
92 Gales Dr. #4
New Providence, NJ 07974                                377     6/24/2020       24 Hour Fitness USA, Inc.                     $7,330.47                                                                                          $7,330.47
Richardson Independent School District
c/o Perdue Brandon Fielder et al
Eboney Cobb
500 East Border Street, Suite 640
Arlington, TX 76010                                     378     6/24/2020       24 Hour Fitness USA, Inc.                                                            $13,812.16                                                 $13,812.16
Frisco Independent School District
c/o Perdue Brandon Fielder Et Al
Linda D. Reece
1919 Shiloh Road
Suite 310, LB 40
Garland, TX 75042                                       379     6/24/2020       24 Hour Fitness USA, Inc.                                                             $6,768.74                                                  $6,768.74
Eagle Mountain‐Saginaw Independent School District
c/o Perdue Brandon Fielder et al
Eboney Cobb
500 East Border St, Suite 640
Arlington, TX 76010                                     380     6/24/2020       24 Hour Fitness USA, Inc.                                                             $6,683.21                                                  $6,683.21
Arlington Independent School District
C/O Perdue Brandon Fielder Et Al
Eboney Cobb
500 East Border St
Suite 640
Arlington, TX 76010                                     381     6/24/2020       24 Hour Fitness USA, Inc.                                                            $17,252.81                                                 $17,252.81
Grapevine‐Colleyville Independent School District
c/o Perdue Brandon Fielder Et Al
Eboney Cobb
500 East Border St
Suite 640
Arlington, TX 76010                                     382     6/24/2020       24 Hour Fitness USA, Inc.                                                            $17,663.44                                                 $17,663.44
Prince George's County Maryland
Meyers, Rodbell & Rosenbaum, P.A.
6801 Kenilworth Ave.
Ste 400
Riverdale Park, MD 20737                                383     6/24/2020       24 Hour Fitness USA, Inc.                                                            $30,240.71                                                 $30,240.71
Kang, Hyuna
506 Pavonia Ave
Apt 2
Jersey City, NJ 07306                                   384     6/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00

                                                                                                         Page 23 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 24 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
City of Allen
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                               385     6/25/2020       24 Hour Fitness USA, Inc.                                                             $1,660.01                                                  $1,660.01
Dallas County
Linebarger Goggan Blair & Sampson LLP
Elizabeth Weller
2777 N Stemmons Frwy
Ste 1000
Dallas , TX 75207                              386     6/25/2020       24 Hour Fitness USA, Inc.                                                           $103,337.85                                                $103,337.85
Kowalinski, Sasha
42593 Meade Circle
Temecula, CA 92592                             387     6/25/2020    24 Hour Fitness Worldwide, Inc.                    $322.56                                                                                            $322.56
Kowalinski, Chris
42593 Meade Circle
Temecula, CA 92592                             388     6/25/2020    24 Hour Fitness Worldwide, Inc.                     $83.13                                                                                             $83.13
Rockwall CAD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                               389     6/25/2020       24 Hour Fitness USA, Inc.                                                            $11,514.90                                                 $11,514.90
City of Fairview
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                               390     6/25/2020       24 Hour Fitness USA, Inc.                                                             $4,642.56                                                  $4,642.56
Malkenson, Jayne
1125 Lexington Avenue, Apt 5D
New York, NY 10075                             391     6/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,228.00                                                                                          $1,228.00
Monks, Rachel A.
16 Dale Drive
Annapolis, MD 21403                            392     6/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,324.96                                                                                          $1,324.96
Fuhro, Cassie E
67 Cleveland Ave.
Hasbrouck Heights, NJ 07604                    393     6/25/2020    24 Hour Fitness Worldwide, Inc.                                          $533.11                                                                      $533.11
Tamaren, Bernice
6317 Silk Dogwood Ln
Greenacres, FL 33463                           394     6/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Irving ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                               395     6/25/2020       24 Hour Fitness USA, Inc.                                                             $6,192.67                                                  $6,192.67
Lewisville ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                               396     6/25/2020       24 Hour Fitness USA, Inc.                                                            $13,344.56                                                 $13,344.56

                                                                                              Page 24 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 25 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Corson, Clifford B
24 Hour Fitness Claims Processing Center
c/o Prime Clerk LLC
850 3rd Avenue, Suite 412
Brooklyn, NY 11232                              397     6/25/2020     24 Hour Fitness Worldwide, Inc.                                      $1,092.00                                                                    $1,092.00
Medeiros, Mark
2950 Formia Dr
Henderson, NV 89052                             398     6/30/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Laurence, Claire
6445 SW 116th Place, Unit D
Miami, FL 33173                                 399     6/25/2020     24 Hour Fitness Worldwide, Inc.                                        $245.00                                                                      $245.00
Wilson, Laurie
1288 Graff Court, #2B
Annapolis, MD 21403                             400     6/25/2020     24 Hour Fitness Worldwide, Inc.                      $69.43                                                                                          $69.43
Browne, Mark
683 Normandy Village
Nanuet, NY 10954                                401     6/25/2020     24 Hour Fitness Worldwide, Inc.                   $2,040.00                                                                                       $2,040.00
Bean, Michelle E.
2054 Quaker Way
#14
Annapolis, MD 21401                             402     6/25/2020     24 Hour Fitness Worldwide, Inc.                     $458.00                                                                                         $458.00
Penner Media Inc.
Laura Penner
3483 NW Denali Lane
Bend, OR 97703                                  403     6/25/2020     24 Hour Fitness Worldwide, Inc.                                      $6,000.00                                                                    $6,000.00
White, Deena
305 E. Union Ave
Wheaton, IL 60187                               404     6/25/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Becker, Fran
2017 Chesapeake Road
Annapolis, MD 21409                             405     6/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,900.00                                                                                       $1,900.00
Hong, Kem
39261 Memory Dr
Murrieta, CA 92563                              406     6/25/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                         $340.00
Snyderman, Scott
343 E 51st, Apt 4A
New York, NY 10022                              407     6/25/2020     24 Hour Fitness Worldwide, Inc.                      $89.00                                                                                          $89.00
Tom, Andrea
13 Chicory Lane
San Carlos, CA 94070                            408     6/25/2020     24 Hour Fitness Worldwide, Inc.                     $281.31                                                                                         $281.31
Frazier, Richard
1303 McKinley St.
Annapolis, MD 21403                             409     6/25/2020     24 Hour Fitness Worldwide, Inc.                     $187.96                                                                                         $187.96
Goichman, Stacey
614 4th Street
W Babylon, NY 11704                             410     6/25/2020     24 Hour Fitness Worldwide, Inc.                                                                              $71.00                                  $71.00
Williams, Nancy Jeanne
3 Edgemere Ct.
Trophy Club, TX 76262                           411     6/25/2020    24 Hour Fitness United States, Inc.                $1,680.00                                                                                       $1,680.00
Batra, Annu
300 East 40th Street
Apt 21J
New York, NY 10016                              412     6/26/2020     24 Hour Fitness Worldwide, Inc.                      $84.99                                                                                          $84.99


                                                                                                 Page 25 of 1495
                                                           Case 20-11558-KBO                       Doc 1102-1                 Filed 10/21/20            Page 26 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                        Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date              Debtor                     Unsecured Claim                                         Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                 Amount
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 413     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                    $400.00                                                    $400.00
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 414     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                    $900.00                                                    $900.00
City of Frisco
Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                                                   415     6/25/2020       24 Hour Fitness USA, Inc.                                                     $2,053.44                                                  $2,053.44
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 416     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                  $1,200.00                                                  $1,200.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 417     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                    $300.00                                                    $300.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 418     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                    $600.00                                                    $600.00
Collin County Tax Assessor/Collector (City of Murphy)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 419     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                  $3,200.00                                                  $3,200.00
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 420     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                  $2,600.00                                                  $2,600.00
Collin County Tax Assessor/Collector (Plano Independent School
District)
Abernathy, Roeder, Boyd & Hullet, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 421     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                  $8,800.00                                                  $8,800.00
Collin County Tax Assessor / Collector (Collin County
Community College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 422     6/26/2020    24 Hour Fitness Worldwide, Inc.                                                  $1,200.00                                                  $1,200.00

                                                                                                                  Page 26 of 1495
                                                           Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                 Page 27 of 1495
                                                                                                                      Claim Register
                                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                    Case No. 20‐11558

                                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                    Amount                                                      Amount
Andrada, Maggie
1035 5th St. Apt. 2
Santa Monica, CA 90403                                             423     6/30/2020    24 Hour Fitness United States, Inc.                  $970.00                                                                                         $970.00
Collin County Tax Assessor/Collector (McKinney Independent
School District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 424     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                       $21,500.00                                                 $21,500.00
Collin County Tax Assossor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 425     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                        $1,500.00                                                  $1,500.00
Collin County Tax Assessor/Collector (City of McKinney)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 426     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                        $7,500.00                                                  $7,500.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 427     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                          $700.00                                                    $700.00
Collin County Tax Assessor/Collector (Plano Independent School
District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 428     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                       $11,000.00                                                 $11,000.00
Patel, Shivam J
32 Prospect Lane
Colonia, NJ 07067                                                  429     6/26/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Facer, Rebecca Anne
15741 NW Clubhouse Dr
Portland, OR 97229                                                 430     6/30/2020        24 Hour Fitness USA, Inc.                                           $648.00                                                                      $648.00
Feldman, Jody Alan
13979 Sw 155 Terrace
Miami, FL 33177                                                    431     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $290.00                                                                                         $290.00
Collin County Tax Assessor/Collector (City of Plano)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 432     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                        $3,800.00                                                  $3,800.00
Pagan, Elizabeth
5807 Mirror Lakes Blvd
Boynton Beach, FL 33472                                            433     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $159.43                                                                                         $159.43
King, Heather
1111 N Los Robles Ave
Apt 4
Pasadena, CA 91104                                                 434     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $983.32                                                                                         $983.32
Rodriguez, Hector Duenas
2206 Harstad Manor Dr
Katy, TX 77494                                                     435     6/30/2020        24 Hour Fitness USA, Inc.                         $32.25                                                                                          $32.25


                                                                                                                    Page 27 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 28 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Stephens, Patrick
904 St. Martins Loop
Severna Park, MD 21146                        436      7/1/2020        24 Hour Fitness USA, Inc.                        $479.44                                                                                            $479.44
Terrell, Anastascia
355 S. Madison Ave, #218
Pasadena, CA 91101                            437     6/30/2020        24 Hour Fitness USA, Inc.                        $235.00                                                                                            $235.00
Willcut, Branden
15766 Willow Drive
Fontana, CA 92337                             438      7/1/2020        24 Hour Fitness USA, Inc.                         $36.99                                                                                             $36.99
Mendoza, Ruben
7267 Riley Drive
Fontana, CA 92336                             439     6/30/2020        24 Hour Fitness USA, Inc.                        $888.02                                                                                            $888.02
Edmond, Stephanie Marie
5756 Skinner Way
Grand Prairie, TX 75052                       440      7/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Tanaka, Jennifer Gruber
1272 S. Garfield Street
Denver, CO 80210                              441      7/1/2020        24 Hour Fitness USA, Inc.                      $1,824.00                                                                                          $1,824.00
EDMOND, CHISTOPHER CHARLES
5756 SKINNER WAY
GRAND PRAIRIE, TX 75052                       442      7/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Christensen, Karen
12 Sadie Court
Trophy Club, TX 76262                         443      7/1/2020        24 Hour Fitness USA, Inc.                      $2,112.00                                                                                          $2,112.00
Zak, Christian
6760 Milner Rd
Los Angeles, CA 90068                         444      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $74.36                                                                                             $74.36
Conrad, William
1592 Piscataway Road
Crownsville, MD 21032                         445      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $508.98                                                                                            $508.98
Fishner, Dale
8963 NW 44th Ct
Sunrise, FL 33351                             446      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,100.00                                                                                          $2,100.00
RIZQ, MOHAMED AZIZ
43830 DODGE TERR
#301
ASHBURN, VA 20147                             447      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $117.98                                                                                            $117.98
Hahn, Julie
2009 Raphael Court
Walnut Creek , CA 94598                       448      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $34.96                                                                                             $34.96
Miller, Gerald
6093 Paseo Carreta
Carlsbad, CA 92009                            449      7/1/2020    24 Hour Fitness United States, Inc.                $1,548.00                                                                                          $1,548.00
Strand, David
220 Page St
Apt 3
Orlando, FL 32806                             450      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                             $90.00
Green‐Dusterbeck, Mackenzie
5406 Lexington Ave., Apt #402
Los Angeles, CA 90029                         451      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Reinhold, Sydney
11509 Fury Ln Unit 5
El Cajon, CA 92019                            452      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,577.00                                                                                          $1,577.00


                                                                                               Page 28 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 29 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Decho, Nancy
13972 S. Corner Hills Cv
Draper, UT 84020                              453      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                         $215.00
Forte, Janet
2775 East 16th Street #3P
Brooklyn, NY 11235                            454      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Tohme, Ricardo J
7701 Ostrom Ave.
Lake Balboa, CA 91406                         455      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $74.00                                                                                          $74.00
Davis, Gail C.
4932 Westbriar Drive
Fort Worth, TX 76109                          456      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $104.22                                                                                         $104.22
Roybal, Mark Shawn
1435 Rivercrest Rd.
San Marcos, CA 92078                          457      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $61.00                                                                                          $61.00
Reinhold, Sydney
11509 Fury Ln
Unit 5
El Cajon, CA 92019                            458      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,577.00                                                                                       $1,577.00
PANGILINAN, SAMANTHA L
1624 Orange Street
National City, CA 91950                       459      7/1/2020     24 Hour Fitness Worldwide, Inc.                                                          $249.96                                                    $249.96
Ignacio, Grace
24 Bound Brook Road
Parsippany, NJ 07054                          460      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,486.06                                                                                       $1,486.06
RIVERA, ROMAN
2051 RENAISSANCE BLVD UNIT 105
MIRAMAR, FL 33025                             461      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $196.15                                                                                         $196.15
Lopez, Jeffrey
3317 Burton Ave, Apt #C
Lynwood, CA 90262                             462      7/1/2020     24 Hour Fitness Worldwide, Inc.                                         $41.99             $0.00             $41.99                                  $83.98
Mendoza, Ruben
7267 Riley Drive
Fontana, CA 92336                             463     6/30/2020    24 Hour Fitness United States, Inc.                  $666.02                                                                                         $666.02
Nix, Gregory Adam
787 SW 198th Place
Beaverton, OR 97003                           464     6/30/2020    24 Hour Fitness United States, Inc.                  $590.00                                                                                         $590.00
Lani, Jessica
1701 Skyhill Way
Santa Ana, CA 92705                           465      7/1/2020    24 Hour Fitness United States, Inc.                  $670.00                                                                                         $670.00
Paul, Hunter
1154 E Whitlock Ave Unit A
Salt Lake City, UT 84106                      466      7/1/2020    24 Hour Fitness United States, Inc.                  $321.74                                                                                         $321.74
Meza, Sonia
2225 Ash Avenue
Greeley, CO 80631                             467      7/1/2020        24 Hour Fitness USA, Inc.                      $1,656.00                                                                                       $1,656.00
Eady, Evangela
4241 Tigris Drive
Apopka, FL 32712                              468      7/1/2020        24 Hour Fitness USA, Inc.                        $336.67                                                                                         $336.67
SINGH, NEELIMA
63 VAN REIPEN AVE
JERSEY CITY, NJ 07306                         469      7/1/2020        24 Hour Fitness USA, Inc.                        $123.88                                                                                         $123.88



                                                                                               Page 29 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 30 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Zhang, Guangshuai
2450 Aurora Ave N APT 433
Seattle, WA 98109                             470      7/1/2020        24 Hour Fitness USA, Inc.                      $3,627.17                                                                                       $3,627.17
Santiago, Jeannine
27715 Wilderness Place
Castaic, CA 91384                             471      7/1/2020        24 Hour Fitness USA, Inc.                        $315.00                                                                                         $315.00
Honrales, Mary Jane
92‐1215 Hookeha St.
Kapolei, HI 96707                             472      7/1/2020        24 Hour Fitness USA, Inc.                        $523.48                                                                                         $523.48
Baptiste, Ronise
548 Davis Road
Delray Beach , FL 33445                       473      7/1/2020    24 Hour Fitness United States, Inc.                  $268.00                                                                                         $268.00
Sinelnikov, Oleg
230 174 Street, Apt 1102
Sunny Isles Beach, FL 33160                   474      7/1/2020            24 New York LLC                                                                                      $150.00                                 $150.00
Bonair, Ancil U
1546 E. 59th Street
Brooklyn, NY 11234                            475     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Volponi, Catherine M.
5712 SE Lafayette St.
Portland, OR 97206                            476      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98
Dacko, Patrick
2110 Mockingbird Dr.
Round Rock, TX 78681                          477      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $215.42                                                                                         $215.42
Broderick, Fiona
12020 Southern Highlands Pkwy #1016
Las Vegas, NV 89141                           478      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $68.98                                                                                          $68.98
Dacko, Patrick
2110 Mockingbird Dr.
Round Rock, TX 78681                          479      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $225.00                                                                                         $225.00
Delisle, Janet Yeh
24976 Fairtime Circle
Laguna Niguel, CA 92677                       480     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $51.99                                                                                          $51.99
Umathay, Ashwin
4993 Bel Estos Dr
San Jose, CA 95124                            481     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
DeHart, Melanie M
3450 South 3610 East
Salt Lake City, UT 84109                      482      7/2/2020     24 Hour Fitness Worldwide, Inc.                                        $184.22                                                                      $184.22
Arrowood, Brittany Alysia
821 Basket Willow Ter
Haslet, TX 76052                              483     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $138.63                                                                                         $138.63
Reisner, Fritzie
922 15th Ave. East
Seattle, WA 98112                             484     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $625.37                                                                                         $625.37
Krupski, Ann
1715 Rockhurst Boulevard
Colorado Springs, CO 80918                    485      7/2/2020        24 Hour Fitness USA, Inc.                                         $1,848.00                                                                    $1,848.00
Baba, Yumi
11770 SW 9th
Beaverton, OR 97005                           486      7/2/2020    24 Hour Fitness United States, Inc.                   $73.48                                                                                          $73.48




                                                                                               Page 30 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 31 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                             Current General                                            Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                     Amount
Tarrant County
Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                               487     6/25/2020        24 Hour Fitness USA, Inc.                                                         $153,888.11                                                $153,888.11
Alsalman, Amel
2451 Ridgegate LN SW
Tumwater, WA 98512                             488     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $359.93                                                                                         $359.93
Ragnauth, Amanda Alecia
c/o Joseph Gunter
101 Clan St.
Browns Mills, NJ 08015                         489     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $626.81                                                                                         $626.81
Papa, Jini
10686 Oak Bend Way
Wellington, FL 33414                           490     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $179.20                                                                                         $179.20
Ho, Xing‐Ran
795 Geary St., #305
San Francisco, CA 94109                        491     6/29/2020           24 San Francisco LLC                          $349.99                                                                                         $349.99
Fire King Commercial Services, LLC
Michael, C. Brodarick
Lloyd & McDaniel, PLC
700 N. Hurstbourne Blvd.
Suite 200
Louisville, KY 40222                           492     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $955.66                                                                                         $955.66
Shevtsova, Olga
1618 West 3rd Street
Brooklyn, NY 11223                             493     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $356.27                                                                                         $356.27
Acme Press, Inc., dba Calitho
Attn: Accounting
2312 Stanwell Drive
Concord, CA 94520                              494     6/29/2020        24 Hour Fitness USA, Inc.                    $157,300.95                                                                                     $157,300.95
Ward, Lisa
238 Malapardis Rd
Cedar Knolls, NJ 07927                         495     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $669.88                                                                                         $669.88
Sunset Pool, Inc.
PO Box 101705
Arlington, VA 22210                            496     6/29/2020        24 Hour Fitness USA, Inc.                     $40,425.79         $22,650.00                                                                   $63,075.79
Sender, Harold Gene
6505 Lakeshore Dr.
Dallas, TX 75214                               497     6/29/2020    24 Hour Fitness United States, Inc.                  $525.00                                                                                         $525.00
Roof Connect Logistics LLC
44 Grant 65
Sheridan, AR 72150                             498     6/29/2020     24 Hour Fitness Worldwide, Inc.                  $20,461.68                                                                                      $20,461.68
de Carvalho, Jadir Faria
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                              499     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $65.42                                                                                          $65.42
DePino, Jason
4328 Mammoth Ave #301
Sherman Oaks , CA 91423                        500      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $36.74                                                                                          $36.74




                                                                                                  Page 31 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 32 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Nasser, Maria Pia
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                               501     6/29/2020    24 Hour Fitness Worldwide, Inc.                     $65.42                                                                                             $65.42
Tarver, Jordan
411 N Spaulding Ave
Apt 4
Los Angeles, CA 90036                           502      7/2/2020    24 Hour Fitness Worldwide, Inc.                     $45.94                                                                                             $45.94
Boeding, Pat
407 Myra Street
Friendswood, TX 77546                           503     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $322.58                                                                                            $322.58
Primary Funding Corporation
PO Box 270830
San Diego, CA 92198                             504     6/29/2020    24 Hour Fitness Worldwide, Inc.                 $42,851.00                                                                                         $42,851.00
Appcast, Inc.
Elisabeth Lucy Koury
10 Water St.
Ste. 150
Lebanon, NH 03766                               505     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $856.27                                                                                            $856.27
Ng, Harold
15 Knickerbocker Lane
Orinda, CA 94563                                506      7/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,520.00                                                                                          $1,520.00
Schmeeckle, Donna
2451 Kehoe Ave.
San Mateo, CA 94403                             507      7/2/2020    24 Hour Fitness Worldwide, Inc.                    $783.12                                                                                            $783.12
Manti, Michael Patrick
7998 Reserve Way
Vienna, VA 22182                                508      7/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,047.00                                                                                          $2,047.00
Russo, Kathy
1231 Chittamwood Ct
Lake Mary, FL 32746                             509      7/2/2020    24 Hour Fitness Worldwide, Inc.                    $154.41                                                                                            $154.41
Prestemon, Sonia
1851 N Greenville Ave., Apt 4302
Richardson, TX 75081                            510      7/2/2020    24 Hour Fitness Worldwide, Inc.                    $498.00                                                                                            $498.00
Muhammedally, Khaliq
600 Front St
Apt 435
San Diego, CA 92101                             511      7/2/2020    24 Hour Fitness Worldwide, Inc.                    $691.00                                                                                            $691.00
Caster, Kevin Darol
1257 Via Contessa
San Marcos, CA 92069                            512      7/2/2020    24 Hour Fitness Worldwide, Inc.                                      $252,029.65                                                                  $252,029.65
Gibbs, Jessica
4918 Luna Drive
Oceanside, CA 92057                             513      7/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Martinez, Juan
12915 Alona St
Moreno Valley, CA 92553                         514      7/2/2020    24 Hour Fitness Worldwide, Inc.                     $44.00                                                                                             $44.00
Gerson, Sarah
5735 Chase Point Circle
Colorado Springs, CO 80919                      515      7/2/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                            $299.00
PMc Fitness Solutions, LLC
3475 Calle Cancuna
Carlsbad, CA 92009                              516      7/2/2020             RS FIT CA LLC                             $500.00                                                                                            $500.00


                                                                                               Page 32 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 33 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                             Current General                                            Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                     Amount
Nguyen Shtilkind, Nhi Le
13195 Treecrest Street
Poway, CA 92064                                517      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Amaral, Orlia
135 Escuela Ave.
Mountain View, CA 94040                        518      7/2/2020    24 Hour Fitness United States, Inc.                   $86.65                                                                                          $86.65
Kumar, Vinod
6820 Preston Rd, Apt # 426
Plano, TX 75024                                519      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Ervin Jr., Stacey
2568 Passamonte Drive
Winter Park, FL 32792                          520      7/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Dudzik, Mackenzie
1415 Seward Street
Los Angeles, CA 90028                          521      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $656.00                                                                                         $656.00
Manuel, Jordan
2607 September Dr
Bakersfield, CA 93313                          522      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                         $149.00
Jain, Saurabh
13728 Leatherstem Ln
Aledo, TX 76008                                523      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $880.00                                                                                         $880.00
Callipo, Leonardo
31 S Greenprint Cir
Tomball, TX 77375                              524      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $149.34                                                                                         $149.34
Emergency Restoration & Cleaning Inc
3073 Kilgore Road
Rancho Cordova, CA 95670                       525      7/2/2020     24 Hour Fitness Worldwide, Inc.                  $41,697.96                                                                                      $41,697.96
Faison, Brice
1506 Monte Carlo Dr
Mansfield, TX 76063                            526      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $40.04                                                                                          $40.04
Biondo, Laura
2721 N Pine Island Rd
Apt 11
Sunrise, FL 33322                              527      7/2/2020     24 Hour Fitness Worldwide, Inc.                                        $540.00                              $540.00                               $1,080.00
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                             528      7/2/2020     24 Hour Fitness Worldwide, Inc.                                        $863.00                              $863.00                               $1,726.00
Qu, Annie Yuqing
3505 Hutch Dr
Plano, TX 75074                                529      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $495.00                                                                                         $495.00
Avila, Maria
1338 S. Rene Dr.
Santa Ana, CA 92704                            530      7/2/2020     24 Hour Fitness Worldwide, Inc.                                                          $699.99                                                    $699.99
D'Ettorre, Paolo
2210 Stockton Street, Apt 2054
San Francisco, CA 94133                        531      7/2/2020           24 San Francisco LLC                          $147.96                                                                                         $147.96
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                            532     6/26/2020    24 Hour Fitness United States, Inc.               $96,748.00                                                                                      $96,748.00
Parackel, Ajithlal
88 Highland Ave
Jersey City, NJ 07306                          533     6/25/2020              24 Denver LLC                               $71.64                                                                                          $71.64



                                                                                                  Page 33 of 1495
                                                       Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 34 of 1495
                                                                                                             Claim Register
                                                                                                 In re 24 Hour Fitness Worldwide, Inc.
                                                                                                           Case No. 20‐11558

                                                                                                                       Current General                                             Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address              Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                      Amount
Vora, Pooja
3326 E Los Gatos Dr
Phoenix, AZ 85050                                         534      7/2/2020    24 Hour Fitness United States, Inc.                   $79.98                                                                                          $79.98
Palombo, Richard
2507 Duke PL
Costa Mesa, CA 92626                                      535      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $936.00                                                                                         $936.00
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                        536     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                          $600.00                                                    $600.00
Shaw, Robert
109 Hollywood Ave
Fairfield, NJ 07004                                       537      7/2/2020    24 Hour Fitness United States, Inc.                  $599.00                                                                                         $599.00
Quinne, Martha E.
152 Glover Ave. Unit B
Chula Vista, CA 91910                                     538      7/2/2020    24 Hour Fitness United States, Inc.                  $910.00                                                                                         $910.00
Andrade, Jenny
39882 Parada St.
Newark, CA 94560                                          539      7/2/2020        24 Hour Fitness USA, Inc.                         $49.60                                                                                          $49.60
Anselmo, Lauren
5757 Martel Ave Apt B11
Dallas, TX 75206                                          540      7/2/2020    24 Hour Fitness United States, Inc.                  $159.95                                                                                         $159.95
Garcia, Analisa
11519 Fury Lane Unit 65
El Cajon, CA 92019                                        541      7/2/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
Elsayegh, Nisreen
11823 Memorial Dr
Houston, TX 77024                                         542      7/2/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                         $160.00
Wheeler, Cynthia
430 West Webster Unit A
Chicago, IL 60614                                         543      7/2/2020        24 Hour Fitness USA, Inc.                                         $8,630.00                                                                    $8,630.00
Le, Joanne
8669 San Rio Dr.
Buena Park, CA 90620                                      544      7/1/2020     24 Hour Fitness Worldwide, Inc.                                      $1,155.00                            $1,155.00                               $2,310.00
Johnson, Mychal
3000 Sage Rd Unit 1106
Houston, TX 77056                                         545      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Cook, Maria
118 Ambroise
Newport Beach, CA 92657                                   546      7/3/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Eugenio, Rodel
91‐1088 Pekau St
Ewa Beach, HI 96706                                       547      7/3/2020     24 Hour Fitness Worldwide, Inc.                     $523.55                                                                                         $523.55
Matthews, Kathryn Lynn
6240 SW Sheridan Street
Portland, OR 97225                                        548      7/3/2020     24 Hour Fitness Worldwide, Inc.                      $74.44                                                                                          $74.44
Gonzalez, Jenelle
2019 Bedford Street
Santa Rosa, CA 95404                                      549      7/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,944.00                                                                                       $1,944.00
Block, Jeffrey
512 New Rochelle Rd
Bronxville, NY 10708                                      550      7/3/2020            24 New York LLC                              $946.19                                                                                         $946.19


                                                                                                           Page 34 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 35 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Kengni, Junnie
3709 Frankford Road Apt 12106
Dallas, TX 75287                               551      7/3/2020        24 Hour Fitness USA, Inc.                         $98.45                                                                                          $98.45
Kengni, Junnie
4450 South Ridge Road
apt 8203
Mckinney, TX 75070                             552      7/3/2020        24 Hour Fitness USA, Inc.                         $98.45                                                                                          $98.45
Ibarra, Daniela Pineda
3505 Hutch Drive
Plano, TX 75074                                553      7/3/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Metchick, Lee
618 Sylvan Reserve Cove
Sanford, FL 32771                              554      7/3/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                         $480.00
Anchustegui, DeAnn
2495 S Quebec St, Unit #22
Denver, CO 80231                               555      7/3/2020              24 Denver LLC                                               $1,824.00                                                                    $1,824.00
Gallardo, Isabelle
10529 Arianne Dr
Stockton, CA 95209                             556      7/3/2020        24 Hour Fitness USA, Inc.                         $98.00                                                                                          $98.00
Hernandez, Karina
13450 Vanowen Street, Apt# 224
Van Nuys, CA 91405                             557      7/3/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Garcia, Melissa
2120 University Dr., Apt E3
Vista, CA 92083                                558      7/3/2020     24 Hour Fitness Worldwide, Inc.                     $199.92                                                                                         $199.92
Velasco, Gennica
3116 Quartz Ln., Unit 2
Fullerton , CA 92831                           559      7/3/2020    24 Hour Fitness United States, Inc.                  $251.98                                                                                         $251.98
Teh, Lanna
1009 9th Ave S
Edmonds, WA 98020                              560      7/3/2020     24 Hour Fitness Worldwide, Inc.                     $141.00                                                                                         $141.00
Askeland, Ronald
11371 Penanova St.
San Diego, CA 92129                            561      7/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,126.35                                                                                       $1,126.35
Friedberg, Lisa
16 Woodfall
Irvine, CA 92604                               562      7/4/2020     24 Hour Fitness Worldwide, Inc.                                        $180.00                                                                      $180.00
Friedberg, Jerry
16 Woodfall
Irvine, CA 92604                               563      7/4/2020     24 Hour Fitness Worldwide, Inc.                                        $180.00                                                                      $180.00
Boril, Michelle
9726 Pettswoods Drive
Huntington Beach, CA 92646                     564      7/5/2020     24 Hour Fitness Worldwide, Inc.                     $134.07                                                                                         $134.07
Salucci, Frank
17358 San Luis St #1
Fountain Valley, CA 92708                      565      7/5/2020     24 Hour Fitness Worldwide, Inc.                      $79.98                                                                                          $79.98
Salucci, Frank V
17358 San Luis St #1
Fountain Valley, CA 92708                      566      7/5/2020     24 Hour Fitness Worldwide, Inc.                     $128.97                                                                                         $128.97
Kiel, Jason
531 Nile River Drive
Oxnard, CA 93036                               567      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $390.00                                                                                         $390.00



                                                                                                Page 35 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 36 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Casas‐Cordero, Andres
7996 Escobedo Ave
Hesperia, CA 92345                             568      7/6/2020    24 Hour Fitness Worldwide, Inc.                    $176.36                                                                                         $176.36
Caseres, Remy
2733 S. Pacific Ave.
San Pedro, CA 90731                            569      7/6/2020    24 Hour Fitness Worldwide, Inc.                    $669.00                                                                                         $669.00
Patlan, Denise
PO Box 915
Mira Loma, CA 91750                            570      7/6/2020    24 Hour Fitness Worldwide, Inc.                                        $49.00                                                                       $49.00
Traiger, Robin
718 NW 91st Terrace
Plantation, FL 33324                           571      7/6/2020       24 Hour Fitness USA, Inc.                       $499.98                                                                                         $499.98
Leger, Steven
4349 Harbor Way
Unit 5
Oceanside, Ca 92056                            572      7/6/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Aminzay, Aman
8380 Greensboro Drive, Unit 117
Mc Lean, VA 22102                              573      7/6/2020    24 Hour Fitness Worldwide, Inc.                    $101.98                                                                                         $101.98
Higgins, Maria Elena
305 Taurus Drive
Erie, CO 80516                                 574      7/6/2020            24 Denver LLC                              $304.34                                                                                         $304.34
De Berry, Tanner
1010 Secretariat Circle
Costa Mesa, CA 92626                           575     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00
Allen ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                               576     6/25/2020       24 Hour Fitness USA, Inc.                                                          $4,952.53                                                  $4,952.53
Pettipiece, Katie
9135 S. Greenwood Drive
Sandy, UT 84070                                577     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $321.74                                                                                         $321.74
Goodwin, Shelly L.
2701 Alamosa Court
Apopka, FL 32703                               578     6/30/2020    24 Hour Fitness Worldwide, Inc.                    $923.00                                                                                         $923.00
Au‐Yeung, Catherine J.
549 Borden Ave.
Apt 6A
Long Island City, NY 11101                     579     6/30/2020    24 Hour Fitness Worldwide, Inc.                                       $999.33                                                                      $999.33
Denight, Philip
2491 S. Alden St.
Salt Lake City, UT 84106                       580     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $116.57                                                                                         $116.57
Ward, Renate
7024 Beagle St.
San Diego, CA 92111                            581     6/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,120.00                                                                                       $1,120.00
Cardenas, April
13443 Mulberry Dr
Apt 1
Whittier, CA 90605                             582      7/6/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
Meyer, Brandon
6333 Glenhollow Dr
Plano, TX 75093                                583      7/6/2020       24 Hour Fitness USA, Inc.                     $1,400.00                                                                                       $1,400.00

                                                                                              Page 36 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 37 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Myers, Nicolette
31790 Paseo Tarazona
San Juan Capo, CA 92675                        584      7/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,032.00                                                                                       $1,032.00
WANG, CHANELLE
1211 TORRES AVE
MILPITAS, CA 95035                             585      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $64.80                                                                                          $64.80
Jung, Erik Arlan
167 Peach Terrace
Santa Cruz, CA 95060                           586      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                         $299.96
Cedeno, Victor A.
12521 Persimmons Cir.
Garden Grove, CA 92840                         587      7/6/2020        24 Hour Fitness USA, Inc.                         $46.99                                                                                          $46.99
Kenny, Rachel
205 W 76 st Apt 6D
New York, NY 10023                             588      7/6/2020    24 Hour Fitness United States, Inc.                  $217.95                                                                                         $217.95
Nguyen, Vincent
23042 ne sockeye st
wood village, OR 97206                         589      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $112.97                                                                                         $112.97
Ansky, Dana
1444 Wilson Place
Louisville, CO 80027                           590      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $704.00                                                                                         $704.00
Suncals Group, LLC
Law Offices of David S. Hagen
16830 Ventura Blvd., Suite 500
Encino, CA 91436‐1795                          591      7/7/2020        24 Hour Fitness USA, Inc.                    $203,436.83                                                                                     $203,436.83
Maier, Jeffrey
3 AppleTree Hill
Mount Kisco, NY 10549                          592     6/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,080.00                                                                    $1,080.00
Manassaram, Dellano
2044 Hickory Glen Dr.
Missouri City, TX 77489                        593      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $49.36                                                                                          $49.36
Hunt, Bill
2209 Sleater Kinney Rd SE
LACEY, WA 98503360‐                            594     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,993.63                                                                                       $1,993.63
GAEDEN, EDWARD M
7780 PARKWAY DRIVE
UNIT #503
LA MESA, CA 91942                              595     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $134.36                                                                                         $134.36
Plantz, Benjamin
43 Van Wagenen Avenue, Unit 6F
Jersey City, NJ 07306                          596      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $272.95                                                                                         $272.95
Gould, Jan
6708 E Parapet St
Long Beach , CA 90808                          597      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $99.98                                                                                          $99.98
Morrison, Linh
2148 White Pine Circle
Unit A
Greenacres, FL 33415                           598      7/7/2020        24 Hour Fitness USA, Inc.                        $937.86                                                                                         $937.86
Martinez Rodriguez, Jose Javier
3210 Riverdale Ave. #6G
Bronx, NY 10463                                599      7/7/2020      24 Hour Fitness Holdings LLC                       $621.00                                                                                         $621.00
Mercado, Jesus
16051 Roseview Ln
Cypress, TX 77429                              600      7/7/2020        24 Hour Fitness USA, Inc.                        $324.74                                                                                         $324.74

                                                                                                Page 37 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 38 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                             Current General                                            Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                     Amount
Piza, Lizzette
223 S 32nd St
San Diego, CA 92113                            601      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $660.00                                                                                         $660.00
Khan, Mohammad
3466 Descanso Ave, Apt‐3
San Marcos, CA 92078                           602      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Kahn, Miriam
3069 Riverview Road
Riva, MD 21140                                 603      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $143.97                                                                                         $143.97
Sordal, Ryan
909 East Meadow Drive
Palo Alto, CA 94303                            604      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                         $499.92
Cummiskey, Myra Elizabeth
4191 Emerald St
Oakland, CA 94609                              605      7/7/2020           24 San Francisco LLC                          $600.00                                                                                         $600.00
Lansangan, Leonard Vincent
2740 Joaquin Drive
Burbank, CA 91504                              606      7/7/2020    24 Hour Fitness United States, Inc.                $1,886.00                                                                                       $1,886.00
Bluiett, Steve
23814 Wispy Way
Katy, TX 77494                                 607     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Smith, Bill
715 Greenwood Dr.
Bakersfield, CA 93306                          608      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                         $108.00
Sordal, Michelle
909 East Meadow Drive
Palo Alto, CA 94303                            609      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $432.00                                                                                         $432.00
Braun, David
1339 N Olive Dr. Apt B
West Hollywood, CA 90069                       610      7/5/2020     24 Hour Fitness Worldwide, Inc.                      $30.86                                                                                          $30.86
Claim docketed in error
                                               611      7/5/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Jafir, Nadia R
3142 Denham Court
Orlando, FL 32825                              612      7/5/2020     24 Hour Fitness Worldwide, Inc.                      $44.93                                                                                          $44.93
Alexander, Jade
1117 Wessex Place
Princeton, NJ 08540                            613      7/6/2020              24 Denver LLC                            $1,536.99                                                                                       $1,536.99
Adams, Cole
426 South 1000 East #803
Salt Lake City, UT 84102                       614     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $897.00                                                                                         $897.00
Sipila, Evelyn
2440 Lakeview Ct. SW
Olympia, WA 98512                              615     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $136.61                                                                                         $136.61
Peabody IV, George Lee
1102 Elgin Court
Annapolis, MD 21403                            616     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $495.83                                                                                         $495.83
Gramegna, Cassandra
229 Lake Street
Brooklyn, NY 11223                             617     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $52.80                                                                                          $52.80
Wong, Amy
340 Ladies Tee Ct.
Las Vegas, NV 89148                            618     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $74.00                                                                                          $74.00


                                                                                                  Page 38 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 39 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Mountjoy, Julian
5829 Gull Harbor Dr Ne
Olympia, WA 98506                              619     6/29/2020     24 Hour Fitness Worldwide, Inc.                                        $411.01            $17.87            $411.01                                 $839.89
Anderson, Jessica
450 J St #7271
San Diego, CA 92101                            620      7/7/2020    24 Hour Fitness United States, Inc.                   $54.00                                                                                          $54.00
PEREION SOLUTIONS, LLC
c/o STEVEN PERRY
40 BEAVER ROAD
READING, MA 01867                              621     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $7,000.00          $5,000.00                            $3,000.00                              $15,000.00
Hardy, Craig
P.O. Box 497
Alamo, CA 94507                                622     6/29/2020     24 Hour Fitness Worldwide, Inc.                  $67,144.96                                                                                      $67,144.96
DeHarpporte, James
3431 Park Blvd.
Apt. 302
San Diego , CA 92103                           623     6/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,050.00                                                                    $1,050.00
Thomas, Lorraine
1639 E Westminster Ave
Salt Lake City, UT 84105                       624     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $112.91                                                                                         $112.91
Coppler, Kristina Jackson
23842 Via El Rocio
Mission Viejo, CA 92691                        625     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $221.10                                                                                         $221.10
Pawluk‐Instrup, Nicole
15687 Agate Creek Drive
Monument, CO 80132                             626      7/7/2020    24 Hour Fitness United States, Inc.                  $304.00                                                                                         $304.00
Thompson, Melvin
18614 Utopia Ct.
Canyon Country, CA 91351                       627     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $114.00                                                                                         $114.00
Molenaar, Cornelis
552 Dew Point Avenue
Carlsbad, CA 92011                             628      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $213.08                                                                                         $213.08
Daniel, Kevin
14811 Appian Oak St.
Cypress, TX 77429                              629     6/30/2020     24 Hour Fitness Worldwide, Inc.                      $34.09                                                                                          $34.09
Fowler, Kimberly
19 Peace Tree Way
The Woodlands, TX 77375                        630      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $38.87                                                                                          $38.87
Mathew, Justin
16 Claudia Court
Tappan, NY 10983                               631      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $580.00                                                                                         $580.00
BIDDAPPA, NIDHI
630 VETERANS BLVD
APT 377
REDWOOD CITY, CA 94063                         632      7/7/2020        24 Hour Fitness USA, Inc.                                           $276.87                                                                      $276.87
Monzon, Guadalupe
1526 Amador St
Chula Vista, CA 91913                          633     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98
Sanchez, Joel R.
10633 SW 73 Terrace
Miami, FL 33173                                634      7/7/2020        24 Hour Fitness USA, Inc.                         $55.43                                                                                          $55.43
Reis, Ilana
8012 E Lowry Blvd.
Denver, CO 80230                               635      7/7/2020        24 Hour Fitness USA, Inc.                        $578.60                                                                                         $578.60

                                                                                                Page 39 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 40 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Suarez‐Villamil, Stephanie
6717 Central Hills Terrace
Hyattsville, MD 20785                          636      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $364.00                                                                                         $364.00
Fraitag, Lenny
6753 Eldridge Street
San Diego, CA 92120                            637      7/7/2020    24 Hour Fitness United States, Inc.                   $24.99                                                                                          $24.99
Waltman, Andrew
492 Andrew Ave
Encinitas, CA 92024                            638      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $110.00                                                                                         $110.00
Davidson, Paula
12842 SW 203 St.
Miami, FL 33177                                639     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Tyagnereva, Olga
2197 Ocean Ave, 6C
Brooklyn, NY 11229                             640     6/30/2020     24 Hour Fitness Worldwide, Inc.                                        $333.94                                                                      $333.94
Maurer, Steve
5708 Caroline Ct
Plano , TX 75093                               641     6/30/2020     24 Hour Fitness Worldwide, Inc.                                      $1,216.00                                                                    $1,216.00
Mitra, Sahana Senroy
328 Windsor Road
Wood‐Ridge, NJ 07075                           642      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $694.26                                                                                         $694.26
Villagomez, Brenda
PO Box 222
Petaluma , CA 94953                            643      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Bunch, David L
6252 Powell Rd
Parker, CO 80134                               644      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $154.00          $4,888.29                                                                    $5,042.29
Krishnamoorthy, Giri
3139 SW Mitchell Court
Portland, OR 97239                             645      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Bales, Marianne Julia
10 Middle Road
Lafayette, CA 94549                            646      7/6/2020     24 Hour Fitness Worldwide, Inc.                                        $832.00                                                                      $832.00
Tramposh, Bethany
709 S Norton Ave
Apt C
Los Angeles, CA 90005                          647      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $91.98                                                                                          $91.98
Wyman, Joel
4730 Rusina Road
Apt. 201
Colorado Springs, CO 80907                     648      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $64.00                                                                                          $64.00
Reeves, Jr, Dennis
3953 47th Ln S
Lake Worth, FL 33461                           649      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $42.18                                                                                          $42.18
Bainbridge, Andrea
4021 SW 36th Place
Portland, OR 97221                             650     6/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,608.00                                                                                       $1,608.00
Lum , Jeffrey
1038 Kuekue Street
Honolulu, HA 96825                             651      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Staples Business Advantage
Tom Riggleman
7 Technology Circle
Columbia, SC 29203                             652     6/26/2020     24 Hour Fitness Worldwide, Inc.               $1,745,834.24                                                                                   $1,745,834.24

                                                                                                Page 40 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 41 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Allen, Terry Wayne
14711 Lindall Court
Cypress, TX 77429                               653     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                                             $122.50                                 $122.50
Claim docketed in error
                                                654      7/7/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Clark, Michael D
1920 Peterson Lane
Santa Rosa, CA 95403                            655      7/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,266.01                                                                                       $1,266.01
Trevizo, Lorenzo
420 Sugar Mill Road
Cedar Hill, TX 75104                            656      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $123.37                                                                                         $123.37
Andres, Tyler
10223 SE46th Ave
Milwaukie, OR 97222                             657     7/13/2020    24 Hour Fitness United States, Inc.                  $383.94                                                                                         $383.94
Victor, Alex
940 NE 141st
Miami, FL 33161                                 658      7/8/2020     24 Hour Fitness Worldwide, Inc.                      $60.48                                                                                          $60.48
Yazdanyar, Sahand
816 Kennedy St NW Apt 3
Washington, D.C. 20011                          659      7/8/2020    24 Hour Fitness United States, Inc.                   $80.08                                                                                          $80.08
Lee, Jeong Mi
1556 Faraday Circle
Fort Collins, CO 80525                          660      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                          $63.98
Walsh, David
20620 Farm Pond Lane
Pflugerville, TX 78660                          661      7/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,151.11                                                                                       $1,151.11
Dobbins, Matthew
15014 Joanne Avenue
San Jose, CA 95127                              662     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $104.00                                                                                         $104.00
Scher, Maclaine
1410 Hornblend St.
San Diego, CA 92109                             663     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $648.00                                                                                         $648.00
Pagan, Miguel
5807 Mirror Lake Blvd
Boynton Beach, FL 33472                         664     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $159.43                                                                                         $159.43
PHAMORNSUWANA, SARN
1375 Woodcutter Ln
Unit D
Wheaton, IL 60189                               665     6/29/2020        24 Hour Fitness USA, Inc.                                           $170.96                                                                      $170.96
de Carvalho, Tathiana Nasser
2530 Lake Debra Drive apt. 101
Orlando, FL 32835                               666     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $44.72                                                                                          $44.72
Cameron, Brendan
3375 San Luis St.
Ventura, CA 93003                               667     7/19/2020        24 Hour Fitness USA, Inc.                        $340.22                                                                                         $340.22
Groos IV, Gus
P.O. Box 90771
San Antonio, TX 78209                           668     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $8,886.00         $13,650.00                                                                   $22,536.00
Markwell , Kimberly T
1905 Luce Creek Court
Annapolis , MD 21401                            669     6/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,475.82                                                                    $1,475.82
O'Shea, Patrick J.
1310 Lexington Parkway
Apopka, FL 32712‐2692                           670     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $250.23                                                                                         $250.23

                                                                                                 Page 41 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 42 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Kirtley Roofing & Sheet Metal, LLC
18902 Hamish RD
Tomball, TX 77377                               671     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                       $27,203.50                                                 $27,203.50
Howseman, Robert S
1978 W. Bristlecone Ct
Santa Rosa, CA 95403‐0907                       672     7/12/2020    24 Hour Fitness United States, Inc.                                     $713.68                                                                      $713.68
SHORELINE DISTRIBUTING CO. INC.
40053 N. PATRIOT WAY
ANTHEM, AZ 85086                                673     6/29/2020     24 Hour Fitness Worldwide, Inc.                  $30,851.28                                                                                      $30,851.28
Alltex Glass Company, Inc.
15047 Tallshadows Dr
Suite G
Houston, TX 77032                               674     6/29/2020     24 Hour Fitness Worldwide, Inc.                  $10,490.47          $6,386.27                                                                   $16,876.74
Hooks, Terrance
9019 E. Panorama Circle
Unit #301
Englewood , CO 80112                            675     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $42.99                                                                                          $42.99
Miguel‐Hooks, Christine
9019 E Panorama Circle
Unit #301
Englewood, CO 80112                             676     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $42.99                                                                                          $42.99
Via Technical, LLC
c/o Vincent Renda, Esq.
Renda Law Offices, P.C.
9565 Waples Street Suite 200
San Diego, CA 92121                             677     6/29/2020     24 Hour Fitness Worldwide, Inc.                  $77,190.00                                                                                      $77,190.00
Cervantes, Mayra
4853 Constitution St
Chino, CA 91710                                 678      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $69.43                                                                                          $69.43
Dixie Safe & Lock Service, Inc.
dba Dixie Security Solutions
7920 Gulf Freeway
Houston, TX 77017                               679     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $193.23                                                                                         $193.23
Russo‐Savage, Delia
6701 Burnet Rd. Apt. 234
Austin, TX 78757                                680     6/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,224.00                                                                    $1,224.00
Mariana Valencia/Oscar Candray
510 Beech St
Apt 6
Redwood City, CA 94063                          681     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $189.18                                                                                         $189.18
Yilmaz, Mustafa
2458 Arctic Fox Way
Reston, VA 20191                                682     7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,999.68                                                                                       $1,999.68
Davis, Leslie L
26306 Meadow Ln
Katy, TX 77494                                  683     7/13/2020     24 Hour Fitness Worldwide, Inc.                   $3,408.00                                                                                       $3,408.00
Lyle, Paul E
18502 Wide Brim Court
Humble, TX 77346                                684      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                         $499.92
Schwartz, Roger
843 4th St. APT #207
Santa Monica, CA 90403                          685      7/6/2020    24 Hour Fitness United States, Inc.                $2,560.00                                                                                       $2,560.00
Barrientos, Alberto
                                                686      7/6/2020    24 Hour Fitness United States, Inc.                  $126.72                                                                                         $126.72

                                                                                                 Page 42 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 43 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
James Allyn, Inc.
6575B Trinity Court
Dublin, CA 94568                                 687      7/6/2020     24 Hour Fitness Worldwide, Inc.                  $49,780.99                                                                                      $49,780.99
Marcotte, Lynette M
PO Box 6024
Oceanside , CA 92052                             688      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $850.00                                                                                         $850.00
Mendoza, Adelbert
8430 Capricorn Way, 3
San Diego, CA 92126                              689      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $67.12                                                                                          $67.12
Triana, Joseph F
801 N Bluff Dr. Unit 37
Austin , TX 78745                                690      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $207.36                                                                                         $207.36
Ramos, Rosalyn
16312 Nw 40 Ct
Miami, FL 33054                                  691      7/8/2020     24 Hour Fitness Worldwide, Inc.                                      $1,500.00                                                                    $1,500.00
Bainbridge, Holly
3014 E. Loretta Dr.
Tucson, AZ 85716                                 692      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $87.98                                                                                          $87.98
Nguyen, Kimberly
405 1/2 Walton Street
Houston, TX 77009                                693      7/6/2020    24 Hour Fitness United States, Inc.                                     $657.00                                                                      $657.00
Ippolito, Sean
1005 Tourmaline St Apt 2
San Diego, CA 92109                              694      7/6/2020        24 Hour Fitness USA, Inc.                      $1,056.00                                                                                       $1,056.00
Hatley, Abigail Mia Lai Ching
7020 Vassar Ave.
Canoga Park, CA 91303                            695      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $675.90                                                                                         $675.90
Blanco, Cindy
20247 Carlisle Road APT C
Apple Valley, CA 92307                           696      7/6/2020        24 Hour Fitness USA, Inc.                        $176.00                                                                                         $176.00
loaeza, uriel
1392 Gwen avenue
santa ana , ca 92705                             697      7/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,014.00                                                                                       $1,014.00
Cox, Kelly
301 Cron Way
Placentia, CA 92870                              698     7/13/2020    24 Hour Fitness United States, Inc.                   $81.88                                                                                          $81.88
Blasie, Constance
72 Shade Tree
Irvine, CA 92603                                 699      7/8/2020        24 Hour Fitness USA, Inc.                                           $744.00                                                                      $744.00
Mayer, Kathryn
6 Bolivar St.
Lake Oswego, OR 97035                            700      7/2/2020        24 Hour Fitness USA, Inc.                      $1,171.46                                                                                       $1,171.46
Stebbins, Kristina Layton
1227 Holmgrove Drive
San Marcos, CA 92078                             701      7/6/2020        24 Hour Fitness USA, Inc.                                       $102,011.88                                                                  $102,011.88
LaRue, Denise
2300 Northridge Ct.
Fort Collins, CO 80521                           702      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $440.00                                                                                         $440.00
Hamel, Wanda
8261 Glendon Way
Sacramento, CA 95829                             703      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                         $720.00
Nakawaki‐Marron, Nancy M.
4136 Campus Ave #1
San Diego, CA 92103                              704     6/29/2020     24 Hour Fitness Worldwide, Inc.                                        $450.00                                                                      $450.00

                                                                                                  Page 43 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 44 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Lizotte, Michel
2147 Tulane Ave
Long Beach, CA 90815                          705      7/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,100.00                                                                                       $1,100.00
Valdehueza, Eric
6090 Ashwell Way
Vallejo, CA 94591                             706      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Burke, Bryan
6551 Warner Ave, #201
Huntington Beach, CA 92647                    707      7/6/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Gutierrez, Tina
5497 Carlson Drive
Apt 101
Sacramento, CA 95819                          708      7/6/2020    24 Hour Fitness United States, Inc.                  $485.96                                                                                         $485.96
Ciobanasiu, Jennifer B
2341 SW Willowbrook Ave.
Gresham, OR 97080                             709      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $338.98                                                                                         $338.98
Jones, Lisa
1902 Thistlewood Drive
Fort Washington, MD 20744                     710      7/1/2020        24 Hour Fitness USA, Inc.                         $90.38                                                                                          $90.38
HUCKAEE, GAIL L.
1419 CHESRTON DRIVE
RICHARDSON, TX 75080                          711      7/2/2020     24 Hour Fitness Worldwide, Inc.                                         $37.88                               $37.88                                  $75.76
Spalding, Emebet
1415 Via Balboa
Placentia, CA 92870                           712      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $199.92                                                                                         $199.92
Stuve, Leonardo Landa
2241 Granger Ave
Kissimmee, FL 34746                           713      7/6/2020    24 Hour Fitness United States, Inc.                  $186.26                                                                                         $186.26
Puelles, Victor
7470 NW 36th St
Lauderhill, FL 33319                          714      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $412.49                                                                                         $412.49
Ormsby, Rebecca
4517 Chesterwood Dr.
Plano, TX 75093                               715     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $161.29                                                                                         $161.29
Renteria, Alvaro Octavio
1539 w D st
Ontario, CA 91762                             716      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $819.00                                                                                         $819.00
Piza, Lizzette
223 S 32nd St
San Diego , CA 92113                          717      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $660.00                                                                                         $660.00
Bluiett, Steve
23814 Wispy Way
Katy, TX 77494                                718     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Robinson, Lorraine
45‐180 Mahalani Place #39
Kaneohe, HI 96744                             719      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $104.70                                                                                         $104.70
Sill, Ricky S.
2241 Trapp Ave
Miami, FL 33133                               720      7/2/2020        24 Hour Fitness USA, Inc.                        $149.98                                                                                         $149.98
Gaitan, David
10730 Church St Apt 251
Rancho Cucamonga, CA 91730                    721      7/7/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                          $60.00



                                                                                               Page 44 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 45 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                             Current General                                               Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                                Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                        Amount
Monzon, Ernesto A
1526 Amador St
Chula Vista, CA 91913                          722     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $153.46                                                                                            $153.46
Wish, Steven S
3987 Pifer Rd SE
Tumwater, WA 98501‐3685                        723     6/29/2020        24 Hour Fitness USA, Inc.                                              $655.78                                                                      $655.78
Speed, Amy
3363 Glebe Drive
Edgewater, MD 21037                            724      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $359.00                                                                                            $359.00
Ho, Xing‐Ran
795 Geary St., #305
San Francisco, CA 94109                        725      7/7/2020           24 San Francisco LLC                          $349.99                                                                                            $349.99
Sutton, Lori
931‐A Candlelight Place
La Jolla, CA 92037                             726      7/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,081.71                                                                                          $1,081.71
Elewa, Moneeb
656 N Logan st
Denver, CO 80203                               727      7/7/2020    24 Hour Fitness United States, Inc.                   $84.00                                                                                             $84.00
Washoe County Treasurer
PO Box 30039
Reno, NV 89520                                 728     6/29/2020     24 Hour Fitness Worldwide, Inc.                                         $4,141.73                                                                    $4,141.73
Haycock, Christy
1213 Telegraph Ave.
Bakersfield, CA 93305                          729      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
FIT FOR LIFE LLC
10 W. 33RD STREET
STE 802
NEW YORK, NY 10001                             730     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $115,104.99                                                                                        $115,104.99
Anderson, David E.
3735 Sacramento Ave.
Santa Rosa, CA 95405‐8069                      731      7/6/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                             $99.00
Lopez, Alexandra
5514 Corwin Ln
Riverside, CA 92503                            732      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $49.19                                                                                             $49.19
Tappe, Mary
4086 Lee Circle
Wheat Ridge, CO 80033                          733     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $608.00                                                                                            $608.00
Beavers, Angela
19722 Caroling Oaks Ct
Humble, TX 77346                               734      7/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hoag, Dana L
415 E. Laurel St
Fort Collins, CO 80524                         735     6/29/2020     24 Hour Fitness Worldwide, Inc.                                           $913.00                                                                      $913.00
Thomas, Lorraine
1639 E Westminster Ave
Salt Lake City, UT 84105                       736     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $112.91                                                                                            $112.91
Adcock, Kiran
1051 Riddlewood Rd.
Littleton, CO 80129                            737     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Cutchshaw, Kelly
5381 Overland Drive
Huntington Beach, CA 92649                     738     6/29/2020     24 Hour Fitness Worldwide, Inc.                      $62.98                                                                                             $62.98



                                                                                                  Page 45 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 46 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Ramil, Ramon
13073 war bonnet st.
San Diego, CA 92129                            739      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $67.00                                                                                          $67.00
BISHOP, BRIAN
6109 GREENMERE PLACE
DALLAS, TX 75227                               740      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $50.57                                                                                          $50.57
Valenzuela, Lori Maxine
797 Hollowbrook court
San Marcos, CA 92078                           741      7/7/2020     24 Hour Fitness Worldwide, Inc.                                    $196,154.57                                                                  $196,154.57
Thomas, Scott
1639 E Westminster Ave
Salt Lake City, UT 84105                       742     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $105.94                                                                                         $105.94
Reed, Stephen F
7115 S Mason Rd apt 814
Richmond, TX 77407                             743      7/7/2020     24 Hour Fitness Worldwide, Inc.                                                                             $175.00                                 $175.00
Lemar, Bonnie
1002 Warren Street
Redwood City, CA 94063                         744     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,560.02                               $1,560.02
Kwong, Cheryl
1728 Kimball Street
Brooklyn, NY 11234                             745      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $56.99                                                                                          $56.99
Davenport, Linda Forsberg
135 Belmont Court
Redlands, CA 92373                             746      7/6/2020    24 Hour Fitness United States, Inc.                                   $1,541.00                            $1,541.00                               $3,082.00
Lipkin, Glen
239 Park Road
Parsippany, NJ 07054                           747     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $269.96                                                                                         $269.96
Elyoa, Mohamed
5303 S Mason Rd
Aot823
Katy, TX 77450                                 748      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $45.46                                                                                          $45.46
Sinnott, Cassandra
43165 Lancashire Common
Temecula, CA 92592                             749     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $309.71                                                                                         $309.71
Tate, Amber Lynn
7395 E Quincy Ave, #305
Denver, CO 80237                               750      7/8/2020        24 Hour Fitness USA, Inc.                         $26.99                                                                                          $26.99
Schultz, Orville Carl
4380 Del Paso Dr.
Reno, NV 89502                                 751     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $166.66                                                                                         $166.66
Agrait, David
14069 SW 160th CT
Miami, FL 33196                                752      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Super 6 LLC
Cinebody
3839 N Jackson St
Denver, CO 80205                               753     6/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Elmore, David A.
12202 Peachtree Ln
Frisco , TX 75035                              754     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Tang, Ming Yang
2066 Vincenzo Walkway
San Jose, Ca 95133                             755      7/7/2020        24 Hour Fitness USA, Inc.                        $499.92                                                                                         $499.92


                                                                                                Page 46 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 47 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
OConnor, Selena
PO Box 571132
Tarzana, CA 91357                              756      7/6/2020        24 Hour Fitness USA, Inc.                         $41.99                                                                                          $41.99
Tehrani, Maryam Karimian
8823 Hunting Lodge Court
Vienna, VA 22182                               757      7/7/2020    24 Hour Fitness United States, Inc.                  $153.97                                                                                         $153.97
Tate, Gregory J
5226 Conley Lane
Fairfield, CA 94533                            758      7/7/2020        24 Hour Fitness USA, Inc.                      $1,541.00                                                                                       $1,541.00
Mango, James J
47 Wilson Blvd.
Islip, NY 11751                                759     6/29/2020        24 Hour Fitness USA, Inc.                        $252.00                                                                                         $252.00
Baucke, Phil
2899 Storm View Court
Timnath, CO 80547                              760      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
Janes, Linda
3503 Fairway Drive
La Mesa, CA 91941                              761      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Tulk, Ashley
27510 Briscoe Park Ct.
Fulshear, TX 77441                             762      7/7/2020    24 Hour Fitness United States, Inc.                  $137.00                                                                                         $137.00
Antonio, Jennifer
1001 Vine Street, Apt 909
Philadelphia, PA 19107                         763      7/8/2020    24 Hour Fitness United States, Inc.                   $26.24                                                                                          $26.24
Honings, Tyler
4755 West Ave. L‐13
Lancaster, CA 93536                            764     6/29/2020        24 Hour Fitness USA, Inc.                         $46.29                                                                                          $46.29
Espinoza, Arthur
7114 Cole st.
Downey, CA 90242                               765      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $80.31                                                                                          $80.31
Cao, Eric
4209 Ridge top rd apt 645
Fairfax, VA 22030                              766      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $81.88                                                                                          $81.88
Ayers, Sheila A
604 Rancho Del Norte Dr.
North Las Vegas, NV 89031                      767      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $38.00                                                                                          $38.00
Mauhili, Jeremy
1032 Spencer St Unit A
Honolulu, HI 96822                             768      7/7/2020        24 Hour Fitness USA, Inc.                                           $103.88                                                                      $103.88
Bones, Tanyita
10214 Angora Drive
Cheltenham, MD 20623                           769      7/7/2020        24 Hour Fitness USA, Inc.                                           $143.97                                                                      $143.97
Aguirre, Eva
7717 Church Ave. SPC 191
Highland, CA 92346                             770      7/8/2020    24 Hour Fitness United States, Inc.                   $40.00                                                                                          $40.00
Delaney, Anna
3910 Talara Lane
North Las Vegas, NV 89032                      771      7/7/2020    24 Hour Fitness United States, Inc.                   $10.00                                                                                          $10.00
Amerit Consulting, Inc.
4000 Executive Prkwy Ste 240
San Ramon, CA 94583                            772     6/29/2020     24 Hour Fitness Worldwide, Inc.                  $12,432.88                                                                                      $12,432.88
Rubalcava, Boan
5802 S Cove Creek Ln
Murray, UT 84107                               773     6/29/2020     24 Hour Fitness Worldwide, Inc.                     $776.93                                                                                         $776.93

                                                                                                Page 47 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 48 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Rubalcava, Emily
5802 S Cove Creek Lane
Murray, UT 84107                                774     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $776.93                                                                                         $776.93
Mile High Drain Cleaning Inc
PO Box 430
Littleton, CO 80160                             775     6/29/2020    24 Hour Fitness Worldwide, Inc.                 $39,773.60                                                                                      $39,773.60
Russell, Portia
2800 Spruce St.
Bakersfield, CA 93301                           776     6/29/2020       24 Hour Fitness USA, Inc.                                          $888.00                                                                      $888.00
Walker, Gary
1915 Town Center Blvd
Unit 601
Annapolis, MD 21401                             777     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Hill and Knowlton Strategies LLC
Natacha Charles
1028 New York Avenue
Apartment A1
Brooklyn, NY 11203                              778     6/29/2020       24 Hour Fitness USA, Inc.                                        $1,938.00                            $1,938.00                               $3,876.00
Gibbs, Stuart
11 Timberlea Place
The Woodlands, TX 77382‐6300                    779     6/29/2020       24 Hour Fitness USA, Inc.                       $375.00                                                                                         $375.00
Gibbs, Kathleen
11 Timberlea Place
The Woodlands, TX 77382‐6300                    780     6/29/2020       24 Hour Fitness USA, Inc.                       $639.00                                                                                         $639.00
Santiago, Denise Michelle
6 Sheila Court
Yorktown Heights, NY 10598                      781      7/6/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                         $499.92
Google LLC
White and Williams LLP
c/o Amy Vulpio
1650 Market Street, Suite 1800
Philadelphia, PA 19103                          782     6/29/2020       24 Hour Fitness USA, Inc.                   $387,842.45                                                                                     $387,842.45
Rajkumar, Jennifer
6614 Duffield Drive
Dallas, TX 75248                                783     6/30/2020    24 Hour Fitness Worldwide, Inc.                                       $366.95                                                                      $366.95
Tattoli, Renee
541 Lincoln St.
Carlstadt, NJ 07072                             784     6/30/2020    24 Hour Fitness Worldwide, Inc.                    $385.00                                                                                         $385.00
Hargrove, Sharda
721 SW 75th Terr
Plantation, FL 33317                            785     6/30/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
DeMario, Cathy
1743 East 38th Street
Brooklyn, NY 11234                              786     6/30/2020    24 Hour Fitness Worldwide, Inc.                    $210.82                                                                                         $210.82
LENON, MARY JANE
74 CUVAISON LANE
AMERICAN CANYON, CA 94503                       787     6/30/2020    24 Hour Fitness Worldwide, Inc.                     $74.00                                                                                          $74.00
Hoyle, Ellen R.
2226 Glendavon Ln
Katy, TX 77450                                  788     6/30/2020    24 Hour Fitness Worldwide, Inc.                     $54.10                                                                                          $54.10
Maurer, Stephen K
5708 Caroline Court
Plano, TX 75093                                 789     6/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,216.00                                                                                       $1,216.00


                                                                                               Page 48 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 49 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Meacham, Sylvia A.
1356 Anacapri Drive
Manteca, CA 95336                            790     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Schwartz, Itai
750 W Doran St
Glendale, CA 91203                           791     6/30/2020     24 Hour Fitness Worldwide, Inc.                                           $699.74                                                                      $699.74
Hawryszczak, Barbara
542 Hamilton Avenue Unit B
Nashville, TN 37203                          792     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $613.52                                                                                            $613.52
Holmes, Ronald
3811 Violet Glen
Escondido, CA 92025                          793     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $477.75                                                                                            $477.75
Tam, Jonathan H.
549 Borden Ave.
Apt 6A
Long Island City , NY 11101                  794     6/30/2020     24 Hour Fitness Worldwide, Inc.                                           $424.66                                                                      $424.66
Robin, Hannah
11100 S River Heights Drive
Apt #D306
South Jordan, UT 84095                       795     6/30/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                            $340.00
World Health Products, LLC
Jay Klein, CFO
578 Pepper Street
Monroe, CT 06468                             796     6/30/2020     24 Hour Fitness Worldwide, Inc.                  $95,076.00                                                                                         $95,076.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                              797     6/30/2020         24 Hour Holdings II LLC                                             $1,216.00                                                                    $1,216.00
Snowbarger, Kimberly Anne
4890 W. 116th Court
Westminster, CO 80031                        798     6/30/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                             $99.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                              799     6/30/2020    24 Hour Fitness United States, Inc.                                      $1,216.00                                                                    $1,216.00
Reed, Jennifer
6661 Provincial Dr
Fountain, CO 80817                           800     6/30/2020    24 Hour Fitness United States, Inc.                   $72.78                                                                                             $72.78
Bognot, Alexander
1213 Lincoln Ave.
Pompton Lakes, NJ 07442                      801      7/1/2020        24 Hour Fitness USA, Inc.                        $261.29                                                                                            $261.29
WANG, PINTI
3433 WESTHEIMER RD. APT 506
HOUSTON, TX 77027                            802      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $194.04                                                                                            $194.04
HAWKINS, KELLI ANN
1649 GLENMORE Dr.
LEWISVILLE, TX 75077                         803     6/30/2020        24 Hour Fitness USA, Inc.                         $45.00                                                                                             $45.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                              804     6/30/2020        24 Hour Fitness USA, Inc.                                            $1,216.00                                                                    $1,216.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                              805     6/30/2020      24 Hour Fitness Holdings LLC                                           $1,216.00                                                                    $1,216.00
Adams, Brian Joseph
3835 Starling Dr. N.W
Olympia, WA 98502                            806      7/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                              Page 49 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 50 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Tzudiker, Gail
1515 South Lee Street
Lakewood, CO 80232                               807      7/1/2020     24 Hour Fitness Worldwide, Inc.                                        $369.98                                                                      $369.98
Tiffany Lumber Company
PO Box 873
Suffern , NY 10901                               808      7/1/2020     24 Hour Fitness Worldwide, Inc.                  $80,432.08                                                                                      $80,432.08
Mountjoy, Julian Connor
5829 Gull Harbor Dr NE
Olympia, WA 98506                                809      7/1/2020    24 Hour Fitness United States, Inc.                                     $411.25            $17.87                                                    $429.12
Mountjoy, Julian Connor
5829 Gull Harbor Dr Ne
Olympia, WA 98506                                810      7/1/2020        24 Hour Fitness USA, Inc.                                           $411.25            $17.89                                                    $429.14
Marpo Kinetics, Inc.
dba Marpo Fitness
5679 La Ribera St.
Suite B
Livermore, CA 94550                              811      7/1/2020     24 Hour Fitness Worldwide, Inc.                  $70,230.71                                                                                      $70,230.71
Cheng, Kin
8432 Grand Ave.
Apt 1A
Elmhurst, NY 11373                               812      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,499.00                                                                                       $1,499.00
Caceres, Franklin D.
2702 Springhill Dr.
Stockton, CA 95206                               813      7/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
PPG Architectural Finishes, Inc.
c/o NCS
729 Miner Road
Highland Heights, OH 44143                       814      7/1/2020        24 Hour Fitness USA, Inc.                      $4,128.99                           $56,280.05                                                 $60,409.04
DGC Capital Contracting Corp.
506 South 9th Avenue
Mount Vernon, NY 10550                           815      7/2/2020        24 Hour Fitness USA, Inc.                     $69,018.89                        $4,111,212.00                                              $4,180,230.89
Von Minden, Nancy M
2380 Antelope Ridge Trail
Parker, CO 80138                                 816      7/2/2020     24 Hour Fitness Worldwide, Inc.                                      $1,967.94                                                                    $1,967.94
Kushwaha, Pushpa
4029 Edgewater Ct
Richardson, TX 75082                             817      7/2/2020        24 Hour Fitness USA, Inc.                                                                                $423.00                                 $423.00
Nuno, Arturo
605 Sonoma Aisle
IRVINE, CA 92618                                 818      7/6/2020    24 Hour Fitness United States, Inc.                  $166.96                                                                                         $166.96
Lim, Rosalyn
92 Harvard Street
Medford, MA 02155                                819      7/2/2020        24 Hour Fitness USA, Inc.                        $103.98                                                                                         $103.98
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                               820      7/6/2020     24 Hour Fitness Worldwide, Inc.                                                          $499.98                                                    $499.98
STC GardenWalk, LLC
c/o STC Management
10722 Beverly Blvd., Suite P
Whittier, CA 90601                               821      7/6/2020        24 Hour Fitness USA, Inc.                    $111,802.86         $54,498.57                                                                  $166,301.43
Morris, Brooke
33692 Calle Conejo
San Juan Capistrano, CA 92675                    822      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $55.98                                                                                          $55.98


                                                                                                  Page 50 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 51 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Neiman, Melissa
4210 Stanford St.
Houston, TX 77006                               823      7/7/2020     24 Hour Fitness Worldwide, Inc.                                            $99.98                                                                       $99.98
Payne, Eric
14941 Walnut Street
Hesperia, CA 92345                              824      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $578.96                                                                                            $578.96
Oeding, Robert
P. O. Box 204
Corona Del Mar, CA 92625                        825      7/7/2020        24 Hour Fitness USA, Inc.                      $1,049.00                                                                                          $1,049.00
Pereyra, Patricio R
102 Primrose Dr
Longwood, FL 32779                              826      7/6/2020     24 Hour Fitness Worldwide, Inc.                          $9.72                                                                                           $9.72
McCarthy, Mary Sheila
2121 Carnegie Lane, FRNT
Redondo Beach, CA 90278                         827      7/7/2020        24 Hour Fitness USA, Inc.                        $696.00                                                                                            $696.00
Dean, Donald
700 Whitehall Plains Rd
Annapolis, MD 21409                             828      7/7/2020    24 Hour Fitness United States, Inc.                $2,400.00                                                                                          $2,400.00
Carlton, Caitlin
7902 Tysons One Place
Unit 804
McLean, VA 22102                                829      7/6/2020     24 Hour Fitness Worldwide, Inc.                      $98.68                                                                                             $98.68
Tademy, Kayla
22846 Driftstone
Mission Viejo, CA 92692                         830      7/7/2020    24 Hour Fitness United States, Inc.                   $43.59                                                                                             $43.59
Louis, Jacqueline
380 Via La Paz
Greenbrae, CA 94904                             831      7/7/2020    24 Hour Fitness United States, Inc.                  $348.00                                                                                            $348.00
Soderberg, Rachel K
13800 Lyndhurst St Unit 281
Austin, TX 78717                                832      7/6/2020        24 Hour Fitness USA, Inc.                        $399.99                                                                                            $399.99
Wright, Lora (Kathy)
2123 Foothill Dr.
Vista, CA 92084                                 833      7/7/2020        24 Hour Fitness USA, Inc.                                              $299.99                                                                      $299.99
Fourth Plain Portland Shopping Center, LLC
c/o CCA Acquisition Company LLC
5670 Wilshire Blvd., Suite 1250
Los Angeles, CA 90036                           834      7/6/2020        24 Hour Fitness USA, Inc.                  $1,271,540.93                                                                                      $1,271,540.93
Rees, Marylyn
3014 Brillante
San Clemente, CA 92673                          835      7/6/2020    24 Hour Fitness United States, Inc.                                        $499.98           $499.98            $499.98                               $1,499.94
Cohn, Katherine
8108 Foxberry Ln., Apt 1513
Pasadena, MD 21122                              836      7/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,796.09                                                                                          $1,796.09
Burke, David
2503 Oregon City Blvd
West Linn, OR 97068                             837      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $729.00                                                                                            $729.00
Watson, Stacia
3225 Allegheny Ct
Westlake Village, CA 91362                      838      7/7/2020        24 Hour Fitness USA, Inc.                         $77.19                                                                                             $77.19
Moreno, Sonia
746 W. Eugene Pl.
Anaheim, CA 92802                               839      7/8/2020        24 Hour Fitness USA, Inc.                        $577.88                                                                                            $577.88


                                                                                                 Page 51 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 52 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Gonzalez‐Regueral, Delio
11461 SW 83rd Terrace
Miami, FL 33173                              840      7/8/2020     24 Hour Fitness Worldwide, Inc.                                        $299.99                                                                      $299.99
Hawker, Brian
11714 SE 239th Pl
Kent, WA 98031                               841      7/8/2020     24 Hour Fitness Worldwide, Inc.                                      $2,032.80                                                                    $2,032.80
Morente, Desmond
535 Ledge St
San Marcos, CA 92078                         842      7/8/2020     24 Hour Fitness Worldwide, Inc.                                                                              $56.48                                  $56.48
Perez, Cristian
c/o Edwin Rivera
4712 E 2nd St PNB 619
Long Beach, CA 90803                         843      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
Kuwano, Saori
2534 Yorktown St Apt 93
Houston, TX 77056                            844      7/8/2020     24 Hour Fitness Worldwide, Inc.                                        $297.74                                                                      $297.74
Stackpole, Thomas
44376 Kingston Dr.
Temecula, CA 92592                           845      7/8/2020     24 Hour Fitness Worldwide, Inc.                      $28.50                                                                                          $28.50
Christy, Benjamin A
45227 Pickford Ave
Lancaster, CA 93534                          846      7/9/2020     24 Hour Fitness Worldwide, Inc.                     $199.92                                                                                         $199.92
Hong, Sherene
45 604 Duncan Drive
Kaneohe, HI 96744                            847      7/6/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
KWONG, CHERYL
1728 KIMBALL STREET
Brooklyn, NY 11234                           848      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $56.99                                                                                          $56.99
Elliot, David and Janet
231 Los Padres Lane
Placentia, CA 92870                          849      7/6/2020    24 Hour Fitness United States, Inc.                $2,409.00                                                                                       $2,409.00
Gandhi, Navroz
2711 Summerview Way Apt 301
Annapolis, MD 21401                          850      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $166.00                                                                                         $166.00
McMaster‐Carr Supply Co
9630 Norwalk Blvd
Santa Fe Springs, CA 90670                   851      7/6/2020    24 Hour Fitness United States, Inc.                $1,328.19                                                                                       $1,328.19
Marcotte, Jeannette Muriel
8535 Veterans Highway
Unit 301
Millersville, MD 21108                       852     6/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,494.00                                                                                       $1,494.00
Galardi, Jennifer
1036 Fernwood Pacific Drive
Topanga, CA 90290                            853      7/9/2020     24 Hour Fitness Worldwide, Inc.                     $820.00                                                                                         $820.00
Newman, Rachel
301 E. 52nd St. 3B
New York, NY 10022                           854      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
Doherty, Linda Guaccero
One Bronxville Road
Apt. 6L
Bronxville, NY 10708                         855      7/6/2020    24 Hour Fitness United States, Inc.                  $664.00                                                                                         $664.00
Nguyen, Steven
                                             856      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $54.64                                                                                          $54.64


                                                                                              Page 52 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 53 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Barrera , Michelle
444 Anita st. spc 25
Chula Vista , CA 91911                         857      7/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,619.98                                                                                          $1,619.98
Rose, Linda Ellingboe
7990 SW Valley View Court
Portland, OR 97225                             858      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                            $108.00
Bartell, Francine
1450 E. Pebble Road Apt. 2089
Las Vegas, NV 89123                            859      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Rajabzadeh, Mohammad
909 East Meadow Drive
Palo Alto, CA 94303                            860      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                            $499.92
Carter, Marcus
11038 Lake City Way NE
Apt 411
Seattle, WA 98125                              861      7/8/2020    24 Hour Fitness United States, Inc.                  $495.44                                                                                            $495.44
ABI, MEHMET
4211 clay hill drive apt 305
Houston, TX 77084                              862      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                            $249.96
KOTHA, AKTHER
7110 LA JOLLA SCENIC DRIVE SOUTH
LA JOLLA, CA 92037                             863      7/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,050.00                                                                                          $1,050.00
Rodriguez, Andres Leon
9921 SW 62nd Street
Miami, FL 33173                                864      7/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mohammed, Naseeruddin Ahmed
3257 S Parker Road
APT 4212
Aurora, CO 80014                               865      7/7/2020        24 Hour Fitness USA, Inc.                         $63.98                                                                                             $63.98
Claim docketed in error
                                               866     7/12/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Louis, Jennifer
2229 NE Clackamas St.
Portland, OR 97232                             867     7/12/2020     24 Hour Fitness Worldwide, Inc.                                         $1,800.00                                                                    $1,800.00
Washington, Jonathan
5255 NE Sacramento St. #2
Portland , OR 97213                            868      7/8/2020     24 Hour Fitness Worldwide, Inc.                      $47.41                                                                                             $47.41
Mims‐Crooks, Patrick
123 Montero
Irvine, CA 92618                               869      7/2/2020        24 Hour Fitness USA, Inc.                                              $651.00                                                                      $651.00
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                          870      7/8/2020    24 Hour Fitness United States, Inc.                       $6.80                                                                                           $6.80
Komarinets, Mark
15945 Pasture Way
Oregon City, OR 97045                          871      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $138.17               $500.00                                                                      $638.17
Karimian, Shahin
25201 Calle Becerra
Laguna Niguel, CA 92677                        872      7/7/2020        24 Hour Fitness USA, Inc.                         $73.98                                                                                             $73.98
Tomlin, Taylor
12224 Valhalla Drive
Lakeside, CA 92040                             873      7/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00



                                                                                                Page 53 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 54 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Fry, Beth
5877 NE 36th Avenue
Portland, OR 97211‐7344                        874      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Rajan, Vasi
17817 Coit Road
Dallas, TX 75252                               875      7/7/2020    24 Hour Fitness United States, Inc.                   $36.86                                                                                          $36.86
De Avila, Guadalupe
15419 South Williams Ave
Compton, CA 90221                              876      7/7/2020    24 Hour Fitness United States, Inc.                  $713.75                                                                                         $713.75
Soltaninejad, Tayebeh
6580 NE Rainsong Ln
Hillsboro, OR 97124                            877      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $37.72                                                                                          $37.72
Stafford, Desiree
25 Legacy Way
Rancho Santa Margarita, CA 92688               878      7/7/2020    24 Hour Fitness United States, Inc.                   $44.09                                                                                          $44.09
Rose, Elizabeth G.
3182 Oak Avenue
Miami, FL 33133                                879      7/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,632.00                                                                                       $1,632.00
Diaz, Kim
10841 SW 120 St
Miami, FL 33176                                880      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $262.50                                                                                         $262.50
K‐5 Signs & Graphics, Inc.
The Law Offices of Joyce, LLC
c/o Michael J. Joyce
1225 King Street, Suite 800
Wilmington, DE 19801                           881      7/7/2020        24 Hour Fitness USA, Inc.                                                         $455,495.84                                                $455,495.84
Calderon, Andrew
210 E Hoover Avenue
Orange, CA 92867                               882      7/7/2020        24 Hour Fitness USA, Inc.                        $191.75                                                                                         $191.75
Tardieu, Janine
224‐28 Manor Road
Queens Village, NY 11427                       883      7/7/2020        24 Hour Fitness USA, Inc.                      $2,520.00                                                                                       $2,520.00
Houser, Greg
21336 Highway 116
Monte Rio, CA 95462                            884      7/7/2020        24 Hour Fitness USA, Inc.                        $850.00                                                                                         $850.00
Blanchette, Kassie
6678 Vivian Street
Arvada, CO 80004                               885     7/14/2020        24 Hour Fitness USA, Inc.                        $888.00                                                                                         $888.00
Yogel, Shachar
4773 Longshot Dr.
Las Vegas, NV 89122                            886      7/7/2020        24 Hour Fitness USA, Inc.                      $3,696.00                                                                                       $3,696.00
Blanford, Carly L.
5050 La Jolla Blvd #PA
San Diego, CA 92109                            887      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $225.00                                                                                         $225.00
Fadal, Tamsen
1 W End Ave 40D
New York, NY 10023                             888      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,228.32                                                                                       $1,228.32
Martin, Mimi
4443 W 68th Avenue
Westminster, CO 80030                          889      7/8/2020     24 Hour Fitness Worldwide, Inc.                                      $1,656.00                                                                    $1,656.00
Rogers, Jon P
2277 Pacific Ave A104
Costa Mesa, CA 92627                           890      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                         $375.00


                                                                                                Page 54 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 55 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
David, Nathema
1355 New York Ave 1D
Brooklyn, NY 11210                               891      7/7/2020            24 New York LLC                              $650.00                                                                                            $650.00
Vo, Quyen
3530 Milagros St
San Diego, CA 92123                              892      7/8/2020        24 Hour Fitness USA, Inc.                         $45.27                                                                                             $45.27
Sakamoto‐Falces, Chanelle
107 Kaikena Loop
Wailuku, HI 96793                                893      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $156.02                                                                                            $156.02
Anguioni, Jessica
1231 12th St Apt A
Santa Monica , CA 90401                          894      7/8/2020    24 Hour Fitness United States, Inc.                  $537.00                                                                                            $537.00
Conti, Anthony
2100 Heritage Ave 1160
Euless , TX 76039                                895      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Kleiner, Ryan
7203 Mount Bloom Ct.
Las Vegas, NV 89113                              896     7/13/2020     24 Hour Fitness Worldwide, Inc.                      $43.54                                                                                             $43.54
Jersey Central Power & Light
101 Crawford's Corner Rd Bldg 1 Suite 1‐511
Holmdel, NJ 07733                                897      7/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,581.22                                                                                          $2,581.22
Wu, Xiao
8218 15th Ave
Brooklyn, NY 11228                               898      7/8/2020            24 New York LLC                               $69.93                                                                                             $69.93
Rajkumar, Jennifer
6614 Duffield Drive
Dallas , TX 75248                                899      7/8/2020    24 Hour Fitness United States, Inc.                  $305.79                                                                                            $305.79
deSantiago, Stacy
6091 Bannock Road
Westminster, CA 92683                            900      7/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                             $49.99
Anderson, Donna
37877 Rainbow Drive
Murrieta, CA 92563                               901      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                            $449.99
Kakkar, Ranjan
950 Taylor Street, Apt 10
Vista, CA 92084                                  902      7/8/2020        24 Hour Fitness USA, Inc.                        $299.96                                                                                            $299.96
Dadoun, Yigal
1429 Coffeyville Trail
Plano, TX 75023                                  903      7/8/2020    24 Hour Fitness United States, Inc.                  $107.17                                                                                            $107.17
Rakowiecki, David
7413 Vol Walker Drive
Austin, TX 78749                                 904      7/8/2020        24 Hour Fitness USA, Inc.                         $70.42                                                                                             $70.42
Eakland, Ashley
11910 125th Street Ct E
Puyallup, WA 98374                               905      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $265.86                                                                                            $265.86
Ascoli, Carmine
9906 NE 190th Street
Unit # D
Bothell, WA 98011                                906      7/8/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Weddle, Jessie
1414 Janis Lynn Lane
Vista, CA 92083                                  907      7/8/2020        24 Hour Fitness USA, Inc.                         $27.52                                                                                             $27.52



                                                                                                  Page 55 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 56 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Gomez, Maria Alejandra
419 W. Mariposa St
Altadena, CA 91001                             908      7/8/2020       24 Hour Fitness USA, Inc.                       $546.00                                                                                         $546.00
Caskey, Thomas
5572 Descartes Cir
Boynton Beach, FL 33472                        909      7/8/2020    24 Hour Fitness Worldwide, Inc.                    $284.00                                                                                         $284.00
Goldstein, Issac
273 Driggs Avenue
#2R
Brooklyn, NY 11222                             910      7/8/2020    24 Hour Fitness Worldwide, Inc.                     $82.68                                                                                          $82.68
Fuhriman, Sterling
338 E Ramona Ave
Salt Lake City, UT 84115                       911      7/8/2020       24 Hour Fitness USA, Inc.                       $134.05                                                                                         $134.05
Adpro Imprints
1206 Rt 35 South
Ocean Township, NJ 07712                       912      7/8/2020       24 Hour Fitness USA, Inc.                     $1,564.22                                                                                       $1,564.22
Stoner Electric, Inc.
1904 SE Ochoco St.
Milwaukie, OR 97222                            913      7/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,712.35                                                                                       $5,712.35
Wilczynski, Joseph
143 North Linden Street
North Massapequa, NY 11758                     914      7/8/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00
Misiti, Kat
2004 Red Oak Cr
Round Rock, TX 78681                           915      7/6/2020       24 Hour Fitness USA, Inc.                       $193.32                                                                                         $193.32
Ikeda‐Chandler, Michael
13000 Admirality Way Apt K202
Everett, WA 98204                              916      7/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.24                                                                                          $99.24
Lum, Tracy
8402 Dory Drive
Huntington Beach, CA 92646                     917      7/8/2020    24 Hour Fitness Worldwide, Inc.                                       $656.00                                                                      $656.00
Lee, Vincent
55 Rutgers Street #11E
New York, NY 10002                             918      7/2/2020           24 New York LLC                             $750.00                                                                                         $750.00
Foutch, Helen Yvonne
1127 West Avenue J7
Lancaster, CA 93534                            919      7/8/2020    24 Hour Fitness Worldwide, Inc.                     $67.60                                                                                          $67.60
Noel‐Pratt, Delma
14115 SW 52 Lane
Miramar, FL 33027                              920      7/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Wolf, Bill
2833 Annelise Way
Fort Collins, CO 80525                         921      7/8/2020    24 Hour Fitness Worldwide, Inc.                    $996.00                                                                                         $996.00
Wilder, Linda Ann
1403 Westview Pl NW
Olympia, WA 98502                              922      7/1/2020    24 Hour Fitness Worldwide, Inc.                    $409.82                                                                                         $409.82
Miller, Kim S.
41770 Margarita Rd #1108
Temecula, CA 92591                             923      7/1/2020    24 Hour Fitness Worldwide, Inc.                    $109.99                                                                                         $109.99
Maionchi/Launderland 24th street LP
250 Avila Street
San Francisco, CA 94123                        924      7/1/2020    24 Hour Fitness Worldwide, Inc.                                    $34,341.68                                                                   $34,341.68



                                                                                              Page 56 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 57 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Perez, Maligi Marlene
6400 Sharlands Ave S‐1124
Reno, NV 89523                                 925      7/8/2020    24 Hour Fitness United States, Inc.                  $137.96                                                                                         $137.96
Golden, Krystal
1345 East 43 Place
Los Angeles, CA 90011                          926      7/8/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Hoodye, Ronald
5630 NE 59 Ave.
Portland, OR 97218                             927      7/6/2020        24 Hour Fitness USA, Inc.                      $2,060.00                                                                                       $2,060.00
Soni, Sagar
7913 N Harwood Rd Apt 29C
North Richland Hills, TX 76180                 928      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $103.40                                                                                         $103.40
Valenza, Beth
9475 Long Meadow Circle
Boynton Beach, FL 33436                        929      7/6/2020     24 Hour Fitness Worldwide, Inc.                                        $222.00                                                                      $222.00
Espenscheid, Daniel
2540 Seascape Dr
Las Vegas, NV 89128                            930      7/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,848.00                                                                                       $1,848.00
Mi9 Inc.
Attn: Karina Duquesne
12000 Biscayne Blvd.
Suite 600
Miami , FL 33181                               931      7/8/2020        24 Hour Fitness USA, Inc.                     $42,791.07                                                                                      $42,791.07
Van‐Tran, Johnny
5545 Chestnut Ave
Long Beach, CA 90805                           932      7/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Wooden, Josie
3923 Ingraham St. V207
San Diego, CA 92109                            933      7/6/2020     24 Hour Fitness Worldwide, Inc.                     $553.99                                                                                         $553.99
Guthrie, Donald
202 Benton St.
Orlando, FL 32839                              934      7/8/2020    24 Hour Fitness United States, Inc.                  $140.85                                                                                         $140.85
Masterson, Lori
1430 Magliano Dr.
Boynton Beach, FL 33436                        935      7/8/2020     24 Hour Fitness Worldwide, Inc.                      $76.15                                                                                          $76.15
Gandhi, Perinaaz
2711 Summerview Way Apt 301
Annapolis, MD 21401                            936      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $664.00                                                                                         $664.00
Katz, Shannah
11519 Culver Blvd Apt 205
Los Angeles , CA 90066                         937      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $118.00                                                                                         $118.00
Chaplin, Robert
1166 Butterfield Drive
Grapevine, TX 76051                            938      7/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,824.00                                                                                       $1,824.00
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson , OH 44236                              939      7/8/2020           RS FIT Holdings LLC                         $1,112.82                                                                                       $1,112.82
CITY OF TACOMA
TACOMA PUBLIC UTILITIES
3628 S 35TH ST
TACOMA , WA 98409                              940      7/8/2020     24 Hour Fitness Worldwide, Inc.                   $4,851.19                                                                                       $4,851.19



                                                                                                 Page 57 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 58 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
JVCKENWOOD USA Corporation
Attn: Legal Department
c/o PO Box 22745
Long Beach, CA 90801‐5745                        941      7/6/2020        24 Hour Fitness USA, Inc.                     $67,457.24                                                                                      $67,457.24
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson, OH 44236                                 942      7/8/2020     24 Hour Fitness Worldwide, Inc.                  $79,281.32                                                                                      $79,281.32
Ram, Nina B.
4681 Tucana St.
Yorba Linda, CA 92886                            943      7/8/2020    24 Hour Fitness United States, Inc.                   $77.98                                                                                          $77.98
Vadchhedia, Sapna Misra
7 Thornapple
Laguna Niguel, CA 92677                          944      7/8/2020     24 Hour Fitness Worldwide, Inc.                      $68.98                                                                                          $68.98
Kramer, Edward
26027 158th Ave SE
Covington, WA 98042                              945      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                         $160.00
Liem, Lanny
1912 Nottingham Pl.
Fullerton, CA 92835                              946      7/1/2020     24 Hour Fitness Worldwide, Inc.                                        $735.43                                                                      $735.43
NGUYEN, LOAN
2975 MINDANAO DR
COSTA MESA, CA 92626                             947      7/8/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                          $49.00
Stern, Michael
450 Park Terrace
Boynton Beach, FL 33426                          948      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                         $525.00
Hernandez, Hanna
8602 Ayer St Se
Olympia, WA 98501                                949      7/8/2020     24 Hour Fitness Worldwide, Inc.                                         $70.00                                                                       $70.00
Lum, Laura
1038 Kuekue Street
Honolulu, HI 96825                               950      7/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Daschofsky, Ryan
3080 Sedona St. Apt 129
Rosamond, CA 93560                               951      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $124.98                                                                                         $124.98
Garcia Blanco, Antia
225 East 72nd Street #1020
New York, NY 10021                               952      7/1/2020     24 Hour Fitness Worldwide, Inc.                     $338.35                                                                                         $338.35
Souder, Brad
2217 Menifee Court
Las Vegas, NV 89134                              953      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $199.99                                                                                         $199.99
Morehouse, Mark
45 Tarn Drive
Morris Plains, NJ 07950                          954      7/8/2020        24 Hour Fitness USA, Inc.                      $1,922.97                                                                                       $1,922.97
Farrell, Mary
541 Anderson Avenue
Wood‐Ridge, NJ 07075                             955      7/8/2020     24 Hour Fitness Worldwide, Inc.                     $229.02                                                                                         $229.02
Morehouse, Laura
45 Tarn Drive
Morris Plains, NJ 07950                          956      7/8/2020        24 Hour Fitness USA, Inc.                      $1,212.27                                                                                       $1,212.27
NTConsult US, Inc.
Attn. Marcelo Ceribelli
9920 Pacific Heights Blvd., Suite 150
San Diego, CA 92121‐4361                         957      7/8/2020        24 Hour Fitness USA, Inc.                     $81,104.18                                                                                      $81,104.18

                                                                                                  Page 58 of 1495
                                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 59 of 1495
                                                                                                                Claim Register
                                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                                              Case No. 20‐11558

                                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                         Amount
Pierzynski, Michael
195 Madison Road
Parsippany, NJ 07054                                         958      7/9/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00

Maionchi/Launderland 24th street Family Partnership, LP
Attention: Dominic Maionchi
250 Avila Street
San Francisco, CA 94123                                      959      7/8/2020        24 Hour Fitness USA, Inc.                    $259,391.00                                                                                        $259,391.00
Straw, Francine
72 Westwood Rd S.
Massapequa Park , NY 11762                                   960      7/2/2020     24 Hour Fitness Worldwide, Inc.                     $131.97                                                                                            $131.97
Barnes, Sheldon
12010 113th Avenue Court East
Unit 22
Puyallup, WA 98374                                           961      7/8/2020        24 Hour Fitness USA, Inc.                        $391.16                                 $608.84                                                  $1,000.00
DeJonge, Kassandra
91‐1044 Huliau St 2F
Ewa Beach, HI 96706                                          962      7/9/2020     24 Hour Fitness Worldwide, Inc.                      $98.40                                                                                             $98.40
D'Agnillo, Rita
1286 Thermal Ave
San Diego, CA 92154                                          963      7/8/2020        24 Hour Fitness USA, Inc.                        $469.97                                                                                            $469.97
Subramanian, Chitra
4522 Maple Street
Bellaire, TX 77401                                           964      7/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,830.00                                                                                          $1,830.00
Miami‐Dade County Tax Collector
Suite #430
200 NW 2nd Avenue
Miami, FL 33128                                              965      7/1/2020        24 Hour Fitness USA, Inc.                                                             $63,164.67                                                 $63,164.67
Chaplin, Robert
1166 Butterfield Drive
Grapevine, TX 76051                                          966      7/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,824.00                                                                                          $1,824.00
Rangel, Michelle
2532 Rio Bravo Circle
Sacramento, CA 95826                                         967     7/10/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Macdonald, Maureen
1293 Shorebird Lane
Carlsbad, CA 92011                                           968      7/8/2020        24 Hour Fitness USA, Inc.                        $688.00                                                                                            $688.00
Brown, Pauline
2719 High Pointe Blvd
McKinney, TX 75071                                           969      7/9/2020     24 Hour Fitness Worldwide, Inc.                     $664.00                                                                                            $664.00
Mozingo, Trevor
1105 Spring Street Apt 204
Seattle, WA 98104                                            970      7/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,384.00                                                                                          $1,384.00
Martinez, Angelina
1034 wayne ave #39
san jose, CA 95131                                           971     7/10/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Reitman, Angelica
71‐36 Little Neck Parkway
Glen Oaks, NY 11004                                          972      7/9/2020    24 Hour Fitness United States, Inc.                $1,624.00                                                                                          $1,624.00
Graves 6, Inc.
Attn: Tamar Eichhorn
3437 Myrtle Ave #440
N. Highlands, CA 95660                                       973      7/8/2020     24 Hour Fitness Worldwide, Inc.                   $2,427.50                                                                                          $2,427.50


                                                                                                              Page 59 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 60 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                            Current General                                            Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                     Amount
DeMichiel, Elizabeth
72 Archer Drive
Bronxville, NY 10708                            974      7/9/2020           24 New York LLC                             $250.00                                                                                         $250.00
Turcott, Riley
770 NE Laurelhurst Pl Unit B
Portland, OR 97232                              975      7/7/2020    24 Hour Fitness Worldwide, Inc.                    $746.25                                                                                         $746.25
Thompkins, Ronald
15471 W. 64th PL, Unit A
Arvada, CO 80007                                976      7/7/2020    24 Hour Fitness Worldwide, Inc.                                     $2,179.92                                                                    $2,179.92
Frantz, Robert
864 Holly Drive S.
Annapolis, MD 21409                             977      7/7/2020    24 Hour Fitness Worldwide, Inc.                                     $1,992.00                                                                    $1,992.00
Capistrano Crane Service
P.O. Box 2265
Capistrano Beach, CA 92624                      978      7/7/2020    24 Hour Fitness Worldwide, Inc.                  $4,395.00                                                                                       $4,395.00
Ashby, Bryan
2725 Mount Vernon Ave
Alexandria, VA 22301                            979      7/9/2020       24 Hour Fitness USA, Inc.                        $99.98                                                                                          $99.98
Vences, Heriberto
P.O. Box 115
Campbell, CA 95009                              980      7/9/2020    24 Hour Fitness Worldwide, Inc.                     $76.43                               $76.43             $76.43                                 $229.29
Krentz, Donna
1232 South Lincoln Street
Denver, CO 80210                                981     6/29/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Miami‐Dade County Tax Collector
200 NW 2nd Avenue
Suite #430
Miami, FL 33128                                 982      7/1/2020          RS FIT Holdings LLC                                           $1,275.00                                                                    $1,275.00
Lee, Patricia
309 Stamper Circle
Suisun City, CA 94585                           983      7/3/2020    24 Hour Fitness Worldwide, Inc.                                     $1,541.00                                                                    $1,541.00
National Gym Supply, Inc,
5500 W 83rd Street
Los Angeles, CA 90045                           984      7/3/2020    24 Hour Fitness Worldwide, Inc.                 $70,978.54                                                                                      $70,978.54
Bio‐Nutritional Research Group, Inc.
6 Morgan
Suite 100
Irvine, CA 92618                                985      7/6/2020    24 Hour Fitness Worldwide, Inc.                 $42,336.00                                                                                      $42,336.00
Corrales, Cecilia
9067 Sycamore Ave.
Unit 216
Montclair, CA 91763                             986      7/7/2020    24 Hour Fitness Worldwide, Inc.                    $881.99                                                                                         $881.99
Donelson, Howard Gus
5270 N OConnor Blvd
#1131
Irving, TX 75039                                987      7/7/2020    24 Hour Fitness Worldwide, Inc.                     $35.99                                                                                          $35.99
Berchel, Stephania
210 Almador
Irvine, CA 92614                                988      7/7/2020    24 Hour Fitness Worldwide, Inc.                    $155.24                                                                                         $155.24
Benson, Douglas M.
2947 Briar Lea Loop SE
Olympia, WA 98501                               989      7/7/2020       24 Hour Fitness USA, Inc.                       $163.74            $527.87                                                                      $691.61



                                                                                                 Page 60 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 61 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                 Current 503(b)(9)
                                                                                                                                        Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                         Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                          Amount
Acosta, Lynn M
128 Via Sovana
Santee, CA 92081                                 990      7/7/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                              $63.98
Watson, Shani
12354 Open View Ln.
Upper Marlboro, MD 20774                         991      7/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,672.00                                                                                           $1,672.00
Sandoval, Agustin
1973 Pin Oak Ln
Manteca, CA 95336                                992      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $146.77                                                                                             $146.77
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                                993      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $670.00                                                                                             $670.00
Stevens, Tracy
5135 Alvarado Ln N
Plymouth, MN 55446                               994      7/7/2020     24 Hour Fitness Worldwide, Inc.                   $2,218.00                                                                                           $2,218.00
Heim, Devon and Jonathan
1578 Ritchie Lane
Annapolis, MD 21401                              995      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $119.72                                                                                             $119.72
MCallaghan, Timothy
865 S B Street G1
Oxnard, CA 93030                                 996      7/8/2020        24 Hour Fitness USA, Inc.                                              $225.00                                                                       $225.00
Markin, Phronsie M.
5854 Grade Vista St.
Las Vegas, NV 89135                              997      7/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,350.52                                                                                           $1,350.52
Riddell, Linda
903 Ocean Drive
Boynton Beach, FL 33426                          998      7/7/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                             $249.99
Jain, Rasika
2552 corbel way
San Marcos, CA 92078                             999      7/7/2020    24 Hour Fitness United States, Inc.                                           $0.00                              $500.00                                 $500.00
Bushnell, Marcia Ann
5401 Black Lake Blvd Sw
Olympia, WA 98512                                1000     7/7/2020     24 Hour Fitness Worldwide, Inc.                                           $300.00                                                                       $300.00
Miller, Reginald
625 E. Vista Ridge Mall Drive
Lewisville, TX 75067                             1001     7/7/2020     24 Hour Fitness Worldwide, Inc.                      $99.15                                                                                              $99.15
Jarrell, Heather
13307 117th ST CT E
Puyallup, WA 98374                               1002     7/7/2020     24 Hour Fitness Worldwide, Inc.                                           $494.54                                                                       $494.54
Abanobi, Ikenna
2656 N Buffalo Dr Unit 1128
Las Vegas, NV 89128                              1003     7/7/2020     24 Hour Fitness Worldwide, Inc.                      $52.24                                                                                              $52.24
Nino, Cristobal
5910 Woodridge Park
San Antonio, TX 78249                            1004     7/7/2020    24 Hour Fitness United States, Inc.                  $656.00                                                                                             $656.00
Alotau, Uputasi
7036 Victoria Ave, E
Highland, CA 92346                               1005     7/8/2020    24 Hour Fitness United States, Inc.                   $84.00                                                                                              $84.00
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                            1006     7/8/2020    24 Hour Fitness United States, Inc.                       $6.00                                                                                            $6.00
Truong, Jamie
2430 N Naomi St. #109
Burbank , CA 91504                               1007     7/8/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                             $249.96

                                                                                                  Page 61 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 62 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Johnston, Spencer
20 Via Babera
Rancho Santa Margarita, CA 92688               1008     7/8/2020     24 Hour Fitness Worldwide, Inc.                      $55.00                                                                                          $55.00
Moreau, Zoey
4980 Idaho Ave
Las Vegas, NV 89104                            1009     7/8/2020    24 Hour Fitness United States, Inc.                  $490.89                                                                                         $490.89
de Garcia, Julia Andrade
1611 Loretta St
Oceanside, CA 92058                            1010     7/8/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Raw Data, Inc.
400 37th Ave
San Mateo, CA 94403                            1011     7/8/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Davison, Marc
1410 NW Kearney St
#610
Portland, OR 97209                             1012     7/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,239.95                                                                                       $1,239.95
Lopez, Francisco
11183 Day Dr.
Mira Loma, CA 91752                            1013     7/8/2020     24 Hour Fitness Worldwide, Inc.                      $90.24                                                                                          $90.24
Maida, Mark
13302 Ranchero Rd
Oak Hills, CA 92344                            1014     7/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                       $1,520.00
Latif, Umair
1517 7th ave #1
San Francisco, CA 94122                        1015     7/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Graves 7, Inc.
Attn: Tamar Eichhorn
3437 Myrtle Ave #440
N. Highlands, CA 95660                         1016     7/8/2020     24 Hour Fitness Worldwide, Inc.                   $2,193.08                                                                                       $2,193.08
Mi9 Inc.
Attn: Karina DuQuesne
12000 Biscayne Blvd.
Suite 600
Miami, FL 33181                                1017     7/8/2020        24 Hour Fitness USA, Inc.                     $37,058.57                                                                                      $37,058.57
Gervais, Norma
Norma Gervais
1117 Camelia Street, Suite 300
Oceanside, CA 92054                            1018     7/8/2020        24 Hour Fitness USA, Inc.                                         $1,090.00                                                                    $1,090.00
Ly, Phat Quoc Peter
11523 Sagecreek Dr.
Houston, TX 77089                              1019     7/8/2020     24 Hour Fitness Worldwide, Inc.                     $135.16                                                                                         $135.16
Mohammadi, Zohreh
1925 Criollo Way
Morgan Hill, CA 95037                          1020     7/8/2020     24 Hour Fitness Worldwide, Inc.                     $322.50                                                                                         $322.50
Harris, Makena
10790 SW Murdock St
N12
Tigard, OR 97224                               1021     7/8/2020     24 Hour Fitness Worldwide, Inc.                      $67.50                                                                                          $67.50
Lovinggood, Joshua
5021 Diamond Peak Court
Mckinney, TX 75071                             1022     7/8/2020        24 Hour Fitness USA, Inc.                         $45.45                                                                                          $45.45
Pham, Phu
2105 Burroughs St.
San Diego, CA 92111                            1023     7/9/2020    24 Hour Fitness United States, Inc.                                      $15.66                                                                       $15.66

                                                                                                Page 62 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 63 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Shevtsova, Olga
1618 West 3rd Street
Brooklyn, NY 11223                              1024     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $356.27                                                                                            $356.27
Jeffers, Richard
8613 Accokeek St
Laurel, MD 20724                                1025     7/9/2020        24 Hour Fitness USA, Inc.                         $49.99                                                                                             $49.99
SIMPSON, JULIA
1671 KILLARNEY DRIVE
WEST LINN, OR 97068                             1026    7/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,086.01                                                                                          $1,086.01
Watkins, Zachary
5106 Reiger Ave, Apt 5
Dallas, TX 75214                                1027    7/11/2020    24 Hour Fitness United States, Inc.                   $65.00                                                                                             $65.00
S&C Venture, a Florida joint venture
Patricia A. Redmond, Esq.
Stearns Weaver Miller, et al.
150 W. Flagler St., #2200
Miami, FL 33130                                 1028    7/14/2020        24 Hour Fitness USA, Inc.                    $379,002.83                                                                                        $379,002.83
Kemeny, Margaret
346 West Robinson Avenue
San Diego, CA 92103                             1029    7/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,136.00                                                                                          $1,136.00
Warden, Zachary
64 Deer Park Loop
Spruce Pine, NC 28777                           1030    7/16/2020        24 Hour Fitness USA, Inc.                         $41.72                                                                                             $41.72
Kishimori, Theodore
98‐1181 Kahapili Street
Aiea, HI 96701                                  1031    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,920.21                                                                                          $1,920.21
Nelson, Scena
518 Rockridge Place
Vacaville, CA 95687                             1032    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Boaz, Kristin
235 Floral Bluff Ct
Rosenberg, TX 77469                             1033    7/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Righter, William J
8341 N Dickens St.
Portland, OR 97203                              1034    7/17/2020    24 Hour Fitness United States, Inc.                                     $38,450.20                                                                   $38,450.20
Xing, Mengxue
533 Capitol Ave
San Francisco, CA 94112                         1035    7/17/2020      24 Hour Fitness Holdings LLC                                              $73.98                                                                       $73.98
Groseclose, Sunny
6485 Camino del parque
Carlsbad, CA 92011                              1036    7/21/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Steenbeeke, Kristen
1403 Kirkwood Rd
Apt A
Austin, TX 78722                                1037    7/15/2020        24 Hour Fitness USA, Inc.                        $251.93                                                                                            $251.93
Roberts, Paule
6673 La jolla Scenic Dr. S
La Jolla, CA 92037                              1038     7/7/2020     24 Hour Fitness Worldwide, Inc.                     $763.63                                                                                            $763.63
Pleasant‐Thomas, Thresa Nicole
72 Charles Ave.
Baytown, TX 77520                               1039     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $69.35                                                                                             $69.35
Kanani, Venus
2136 W 30 N
Cedar City, UT 84720                            1040     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $875.00                                                                                            $875.00

                                                                                                 Page 63 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 64 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Kreutzer, Dianne
15337 E Temple Place
Aurora, CO 80015                               1041     7/9/2020    24 Hour Fitness Worldwide, Inc.                                        $33.10                               $33.10                                  $66.20
Ngo, Quang
113 Mustard Irvine
, CA 92618                                     1042     7/9/2020    24 Hour Fitness Worldwide, Inc.                     $54.82                                                                                          $54.82
Guillen, Daniel
1537 E 21st St
Los Angeles, CA 90011                          1043     7/9/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Volino, Karen
21 Reinmann Dr
East Hanover, NJ 07936                         1044    6/30/2020    24 Hour Fitness Worldwide, Inc.                    $124.83                                                                                         $124.83
MAIONCHI/LAUNDERLAND 24th St. LP
250 AVILA St.
San Francisco, CA 94123                        1045     7/1/2020    24 Hour Fitness Worldwide, Inc.                                    $34,341.68                                                                   $34,341.68
Mobasser, AJ
19 Hollyleaf
Aliso Viejo, CA 92656                          1046     7/6/2020    24 Hour Fitness Worldwide, Inc.                    $871.00                                                                                         $871.00
James, Krista
1667 N Vallejo Way
Upland, CA 91784                               1047     7/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                            $1,541.00                                                  $3,082.00
Foulds, Christopher
4990 Pearlite Ave.
Las Vegas, NV 89120                            1048     7/6/2020    24 Hour Fitness Worldwide, Inc.                    $286.99                                                                                         $286.99
UMER, MUHAMMAD MAAZ
1431 Saint Georges Avenue
Apartment 1
Colonia, NJ 07067                              1049     7/6/2020    24 Hour Fitness Worldwide, Inc.                    $110.86                                                                                         $110.86
NOH, JUYEON
13182 YOCKEY ST APT 24
GARDEN GROVE, CA 92844                         1050     7/8/2020       24 Hour Fitness USA, Inc.                       $688.00                                                                                         $688.00
Le, Quoc
21210 Baileywood Dr
Richmond, TX 77407                             1051     7/9/2020    24 Hour Fitness Worldwide, Inc.                    $149.00                                                                                         $149.00
Nisa, Badru
1431 Saint Georges Avenue Apartment 1
Queens Garden
Colonia, NJ 07067                              1052     7/6/2020    24 Hour Fitness Worldwide, Inc.                     $93.80                                                                                          $93.80
First Service
C/O Daniel Goldblatt
1969 Matzen Ranch Circle
Petaluma, CA 94954                             1053     7/8/2020    24 Hour Fitness Worldwide, Inc.                 $42,689.80                           $61,520.00                                                $104,209.80
Carlston, Elizabeth
1650 E. Wood Glen Rd.
Sandy, UT 84092                                1054     7/7/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1055     7/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,744.00                                                                                       $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1056     7/7/2020       24 Hour Fitness USA, Inc.                     $1,744.00                                                                                       $1,744.00
Boyce, Matthew
11970 SW Walnut St.
Tigard, OR 97223                               1057     7/6/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                          $84.00

                                                                                              Page 64 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 65 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Maniscalco, Paul
316 Virginia Avenue
San Mateo, CA 94402                            1058     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $602.00                                                                                         $602.00
Heimbach, Judith
32 Rockwood Dr.
Rockaway, NJ 07866                             1059     7/7/2020     24 Hour Fitness Worldwide, Inc.                     $358.75                                                                                         $358.75
Coleman, Cecily Dawn
7373 Broadway Apt 101
Lemon Grove, CA 91945                          1060     7/8/2020    24 Hour Fitness United States, Inc.                                                        $25.52                                                     $25.52
Shroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                              1061     7/7/2020        24 Hour Fitness USA, Inc.                        $659.00                                                                                         $659.00
Frantz, Janellen
864 Holly Drive S.
Annapolis, MD 21409                            1062     7/7/2020     24 Hour Fitness Worldwide, Inc.                                        $747.00                                                                      $747.00
Hourigan, Tracy
215 35th st
Newport Beach , CA 92663                       1063     7/6/2020        24 Hour Fitness USA, Inc.                        $175.00                                                                                         $175.00
Kania, Priscilla A.
635 Andrew Hill Rd
Arnold, MD 21012                               1064     7/7/2020     24 Hour Fitness Worldwide, Inc.                   $2,158.00                                                                                       $2,158.00
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                          1065     7/8/2020    24 Hour Fitness United States, Inc.                   $29.99                                                                                          $29.99
Tolton, Dennis Roy
38654 Via Amarilla St
Murrieta, CA 92563                             1066     7/7/2020     24 Hour Fitness Worldwide, Inc.                                                          $900.00            $900.00                               $1,800.00
Fong, Hoyt
882 Parklin Avenue
Sacramento, CA 95831                           1067     7/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,491.00                                                                                       $1,491.00
DJH Mechanical Corp.
124 Ryan Pl
Staten Island, NY 10312                        1068     7/7/2020     24 Hour Fitness Worldwide, Inc.                   $5,781.27                                                                                       $5,781.27
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                              1069     7/7/2020      24 Hour Fitness Holdings LLC                       $659.00                                                                                         $659.00
Jarrell, Jr., Gregory S
13307 117th St. Ct. E.
Puyallup, WA 98374                             1070     7/7/2020     24 Hour Fitness Worldwide, Inc.                                        $494.54                                                                      $494.54
Tumbleweed Development Inc.
4185 W. Post Rd.
Ste. G
Las Vegas, NV 89118                            1071     7/7/2020     24 Hour Fitness Worldwide, Inc.                  $57,332.61                                                                                      $57,332.61
Jackson, Michael J.
1906 B East 18th St
Austin, TX 78702                               1072     7/7/2020     24 Hour Fitness Worldwide, Inc.                                        $941.40                                                                      $941.40
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                              1073     7/7/2020     24 Hour Fitness Worldwide, Inc.                     $670.00                                                                                         $670.00
Nett, Ryan
55 Via Pausa
Rancho Santa Margarita, CA 92688               1074     7/7/2020     24 Hour Fitness Worldwide, Inc.                     $112.24                                                                                         $112.24



                                                                                                Page 65 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 66 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                             Current General                                            Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                     Amount
Caragea, Marc Adrian
755 E Linden Ave
Salt Lake City, UT 84102                       1075     7/7/2020     24 Hour Fitness Worldwide, Inc.                                        $260.00                                                                      $260.00
Hohe, Ingrid
2128 Felspar St.
Unit C
San Diego, CA 92109                            1076     7/9/2020              RS FIT CA LLC                                                 $840.00                                                                      $840.00
Bhattarai, Kristina
2710 Point Vista Dr
Lewisville, TX 75067                           1077     7/9/2020    24 Hour Fitness United States, Inc.                  $112.20                                                                                         $112.20
Suurinburneebaatar, Suvderdene
733 Jean St
#16
Oakland, CA 94610                              1078     7/7/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Preston, Norman
7305 Kinley Court
North Richland Hills, TX 76182                 1079     7/7/2020     24 Hour Fitness Worldwide, Inc.                                        $450.00                                                                      $450.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1080     7/7/2020    24 Hour Fitness United States, Inc.                $1,744.00                                                                                       $1,744.00
Payne, Lawrence
222 S. Jack Tone Rd.
Apt. 24
Ripon, CA 95366                                1081     7/9/2020    24 Hour Fitness United States, Inc.                  $195.00                                                                                         $195.00
Herbst, Jamie
1422 Wabash Way
Roseville, CA 95678                            1082     7/7/2020        24 Hour Fitness USA, Inc.                      $1,541.00                                                                                       $1,541.00
Lott, Margaret Allen
2725 Langridge Loop NW
Olympia, WA 98502                              1083     7/7/2020      24 Hour Fitness Holdings LLC                     $1,744.00                                                                                       $1,744.00
Schroeder, Carl J
2725 Langridge Loop NW
Olympia, WA 98502                              1084     7/7/2020           24 San Francisco LLC                          $659.00                                                                                         $659.00
Guillory, Manda M
40 Landers Street
San Francisco, CA 94114                        1085     7/7/2020           24 San Francisco LLC                          $632.00                                                                                         $632.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1086     7/7/2020           24 San Francisco LLC                        $1,744.00                                                                                       $1,744.00
Stokes, Victoria L
14902 Falcon Bluff Dr
Cypress, TX 77429                              1087     7/8/2020     24 Hour Fitness Worldwide, Inc.                      $89.90                                                                                          $89.90
Harris County, et al
Linebargar Goggan Blair and Sampson, LLP
PO BOX 3064
Houston , TX 77253‐3064                        1088     7/8/2020        24 Hour Fitness USA, Inc.                                                         $148,712.82                                                $148,712.82
William C. Ruggiero Trust Account
Law offices of William C. Ruggiero
200 South Andrews Avenue, Suite 703
Fort Lauderdale, FL 33301                      1089     7/8/2020     24 Hour Fitness Worldwide, Inc.                  $27,000.00                                                                                      $27,000.00
Galveston County
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253‐3064                         1090     7/8/2020        24 Hour Fitness USA, Inc.                                                           $8,251.58                                                  $8,251.58

                                                                                                  Page 66 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 67 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Kincell, Andrew S
14902 Falcon Bluff Dr
Cypress, TX 77429                              1091     7/8/2020     24 Hour Fitness Worldwide, Inc.                      $89.90                                                                                          $89.90
Romney, Marie
13214 S Weatherford Ln
Herriman, UT 84096                             1092     7/8/2020     24 Hour Fitness Worldwide, Inc.                     $330.00                                                                                         $330.00
Duong, Bradley
5304 Pillow Lane Road
Springfield, VA 22151                          1093     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $90.38                                                                                          $90.38
DeZell, Derek
3006 Cumberland Brook Lane
Katy, TX 77494                                 1094     7/9/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Rima, Sonya
6528 SW 114 Ave
Miami, FL 33173                                1095     7/9/2020        24 Hour Fitness USA, Inc.                      $1,279.38                                                                                       $1,279.38
Adams, Yemin
8122 South York Court
Centennial, CO 80122                           1096     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $296.00                                                                                         $296.00
McCrary, Meagan
721 Buena Tierra Way #189
Oceanside, CA 92057                            1097     7/9/2020        24 Hour Fitness USA, Inc.                                         $9,895.00                                                                    $9,895.00
Hohe, Ingrid
2128 Felspar St., Unit C
San Diego, CA 92109                            1098     7/9/2020              RS FIT CA LLC                                                 $840.00                                                                      $840.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1099     7/7/2020         24 Hour Holdings II LLC                       $1,744.00                                                                                       $1,744.00
Bui, Sophia
12062 W. Edinger Ave Spc 15
Santa Ana, CA 92704                            1100     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Wyro, John
40 Valley Drive
Orinda, CA 94563                               1101     7/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,290.00                                                                                       $1,290.00
Ho, Chai L
1480 Kingswood Drive
Hillsborough, CA 94010                         1102     7/7/2020    24 Hour Fitness United States, Inc.                  $189.00                                                                                         $189.00
Gutierrez, Irma
918 Bunn Drive
Irving, TX 75061                               1103     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $408.00                                                                                         $408.00
Kirschner, Sari
64 West Lake Shore Dr
Rockaway, NJ 07866                             1104     7/7/2020        24 Hour Fitness USA, Inc.                        $525.00                                                                                         $525.00
Tossany, Christal
33830 7th Street
Union City, CA 94587                           1105     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Montgomery County
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253                              1106     7/8/2020        24 Hour Fitness USA, Inc.                                                          $16,576.25                                                 $16,576.25
Brnca, Sarah
4239 Dana Road
Newport Beach, CA 92663                        1107     7/9/2020        24 Hour Fitness USA, Inc.                                         $1,092.00                                                                    $1,092.00



                                                                                                Page 67 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 68 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Taumalolo, Tafuna L
2615 W Longmeadow Dr
Taylorsville, UT 84129                         1108     7/9/2020        24 Hour Fitness USA, Inc.                                               $52.55                               $52.55                                 $105.10
Wilhelm, Thomas
11645 Chenault St Apt 309
Los Angeles, CA 90049                          1109     7/7/2020     24 Hour Fitness Worldwide, Inc.                      $75.18                                                                                             $75.18
Del Sol, Janet
103D Park Avenue
Apt. D3
Summit, NJ 07901                               1110     7/9/2020     24 Hour Fitness Worldwide, Inc.                   $2,496.90                                                                                          $2,496.90
Shoemaker, Sharon
2803 Elm Chase Ct
Katy, TX 77494                                 1111     7/9/2020     24 Hour Fitness Worldwide, Inc.                   $3,527.70                                                                                          $3,527.70
Whisman, Angela
12261 Catanzaro Ave
Las Vegas, NV 89138                            1112     7/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,540.00                                                                                          $1,540.00
Kissell, Matthew
1474 Foxboro Drive 2
Millcreek, UT 84106                            1113     7/9/2020    24 Hour Fitness United States, Inc.                $1,728.00                                                                                          $1,728.00
Treas, Jessica
838 31st Street
Richmond , CA 94804                            1114     7/9/2020        24 Hour Fitness USA, Inc.                      $1,974.60                                                                                          $1,974.60
Shoemaker, John
2803 Elm Chase Ct
Katy, TX 77494                                 1115     7/9/2020     24 Hour Fitness Worldwide, Inc.                   $3,527.70                                                                                          $3,527.70
Groysman, Lyudmila
2944 W 5th St, 19H
Brooklyn, NY 11224                             1116     7/9/2020    24 Hour Fitness United States, Inc.                  $215.88                                                                                            $215.88
Bueno, Michelle
2720 Cerro Vista Ct.
Morgan Hill, CA 95037                          1117     7/7/2020     24 Hour Fitness Worldwide, Inc.                      $64.55                                                                                             $64.55
Cherry, Lakeya
2044 Robinson Ave #G
San Diego, CA 92104                            1118     7/9/2020    24 Hour Fitness United States, Inc.                $1,125.00                                                                                          $1,125.00
Long, Sydney
18162 Deer Park Lane
Victorville, CA 92395                          1119     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Foster, Alissa
11711 Collett Ave #1531
Riverside, CA 92505                            1120     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Sun, Guifeng
20345 Via Almeria
Yorba Linda, CA 92887                          1121     7/9/2020        24 Hour Fitness USA, Inc.                         $66.00                                                                                             $66.00
Schlosser, Shannon
15018 Tuscola Road
Apple Valley, CA 92307                         1122     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $113.97                                                                                            $113.97
Judith K Cotter
3038 Pike Drive
Riva, MD 21140                                 1123     7/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Egargo, Fernando
855 Carmans Road
Massapequa Park , NY 11762                     1124     7/7/2020        24 Hour Fitness USA, Inc.                      $1,695.97                                                                                          $1,695.97



                                                                                                Page 68 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 69 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Hull, Ashley Rae
2419 S. Xanadu Way Unit D
Aurora, CO 80014                               1125     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $438.00                                                                                         $438.00
Magnuson, Jessica
7B Overlook Road
Randolph, NJ 07869                             1126     7/9/2020        24 Hour Fitness USA, Inc.                        $100.20                                                                                         $100.20
Fort Bend County
Linebargar Goggan Blair & Sampson, LLP
PO Box 3064
HOUSTON, TX 77253‐3064                         1127     7/8/2020        24 Hour Fitness USA, Inc.                                                          $54,640.21                                                 $54,640.21
Flad, David
9010 Field Maple Street
Las Vegas, NV 89178                            1128     7/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,608.00                                                                                       $1,608.00
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                              1129     7/7/2020    24 Hour Fitness United States, Inc.                  $659.00                                                                                         $659.00
Knoxson, Arias
11341 31st ave. North
Texas City, TX 77591                           1130     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $68.18                                                                                          $68.18
Valdecini, Nadine
735 Vale View Drive
Vista, CA 92081                                1131     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Aminyar, Zia
1038 Jade Terrace
Union City, CA 94587                           1132     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $599.92                                                                                         $599.92
Gonzalez, Yvette
6649 Earhart Ave
Fontana, CA 92336                              1133    7/10/2020    24 Hour Fitness United States, Inc.                  $888.00                                                                                         $888.00
Moore, Teri R
21384 Miramar
Mission Viejo, CA 92692                        1134     7/9/2020        24 Hour Fitness USA, Inc.                      $1,540.64                                                                                       $1,540.64
Guzzo, Dominick P
240 Dolores St. Apt. 221
San Francisco, CA 94103                        1135     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $31.49                                                                                          $31.49
Academy Glass Co,. Inc.
5070 S Arville St
Suite 10
Las Vegas, NV 89118                            1136     7/7/2020        24 Hour Fitness USA, Inc.                      $8,539.68                                                                                       $8,539.68
El Paso County Treasurer
PO Box 2018
Colorado Springs, CO 80901                     1137     7/9/2020     24 Hour Fitness Worldwide, Inc.                                                       $29,667.08                                                 $29,667.08
Volz, Ryan
7040 Hyland Hills St
Castle Rock, CO 80108                          1138     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Von Nagel, James
21 Meadowbrook Court
Cotati, CA 94931                               1139     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Waller, Neil
1058 Brookfield Path
Keller, TX 76248                               1140     7/9/2020        24 Hour Fitness USA, Inc.                        $760.00                                                                                         $760.00
Ezzi Signs Inc.
16611 West Little York Rd.
Houston, TX 77084                              1141     7/9/2020        24 Hour Fitness USA, Inc.                      $5,762.50                                                                                       $5,762.50


                                                                                                Page 69 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 70 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Caragea, Kelly E
755 E Linden Ave
Salt Lake City, UT 84102                       1142     7/7/2020     24 Hour Fitness Worldwide, Inc.                                        $260.00                                                                      $260.00
Gierhart, Cynthia
1320 50th Avenue Court
Greeley, CO 80634                              1143     7/8/2020        24 Hour Fitness USA, Inc.                                           $430.00                                                                      $430.00
HAQ, AMAT
16230 BROOKFORD DR
HOUSTON, TX 77059                              1144     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $39.77                                                                                          $39.77
BT Carrollton, LP
Jeffrey Kurtzman, Esquire
401 S. 2nd Street, Suite 200
Philadelphia, PA 19147                         1145     7/9/2020        24 Hour Fitness USA, Inc.                    $519,994.03                                                                                     $519,994.03
Jones, Hailee
10810 Spring Cypress Rd. Apt #635
Tomball, TX 77375                              1146     7/9/2020     24 Hour Fitness Worldwide, Inc.                                        $324.74                                                                      $324.74
Ferreyra, Lynnette
2731 Cool Lilac Ave
Henderson, NV 949412                           1147     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $36.00                                                                                          $36.00
Jones, Barbara
1103 Ana Privada
Mountain View, CA 94040                        1148     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Clark, Jane E.
11 Mayo Ave.
Annapolis, MD 21403                            1149     7/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,002.18                                                                                       $1,002.18
Alemu, Almaz
10239 green ash rd
dallas, tx 75243                               1150     7/9/2020    24 Hour Fitness United States, Inc.                   $42.45                                                                                          $42.45
BUDD, JESSIE
305 JEWEL CT
FORT COLLINS, CO 80525                         1151     7/9/2020        24 Hour Fitness USA, Inc.                        $655.00                                                                                         $655.00
Entouch Controls, Inc.
Atradius Collections, Inc.
3500 Lacey Road Ste 220
Downers Grove, IL 60515                        1152     7/9/2020     24 Hour Fitness Worldwide, Inc.                 $470,871.91                                                                                     $470,871.91
Taylor, Cecile
2770 Gingerview Lane
Annapolis, MD 21401                            1153     7/8/2020     24 Hour Fitness Worldwide, Inc.                     $565.00                                                                                         $565.00
Burke, David & Lisa
2503 Oregon City Blvd
West Linn, OR 97068                            1154     7/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,458.00                                                                                       $1,458.00
Rodriguez, Vanessa P
P.O. Box 3974
Applevalley, CA 92307                          1155     7/9/2020     24 Hour Fitness Worldwide, Inc.                      $88.19                                                                                          $88.19
Rector, Michael
1030 Colt Circle
Castle Rock, CO 80109                          1156    7/10/2020    24 Hour Fitness United States, Inc.                $1,608.00                                                                                       $1,608.00
Hicks, Kaelan
355 N Maple St Apt #122
Burbank, CA 91505                              1157    7/10/2020    24 Hour Fitness United States, Inc.                   $92.38                                                                                          $92.38
Nwogu, Niekachi
6301 Bellas Artes Circle
San Ramon, CA 94582                            1158    7/10/2020     24 Hour Fitness Worldwide, Inc.                                                          $185.00                                                    $185.00


                                                                                                Page 70 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 71 of 1495
                                                                                              Claim Register
                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                            Case No. 20‐11558

                                                                                                        Current General                                             Current 503(b)(9)
                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                            Amount                                                      Amount
Dahlager, Rob
7724 E Navarro Pl
Denver, CO 80237                             1159    7/10/2020    24 Hour Fitness Worldwide, Inc.                                     $1,824.00                                                                    $1,824.00
Stangeland, Lynette
4028 Garfield Street
Carlsbad, CA 92008                           1160    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $579.02                                                                                         $579.02
Holmes, Purvi
7291 Candra Dr.
Eastvale, CA 92880                           1161    7/10/2020    24 Hour Fitness Worldwide, Inc.                    $970.50                                                                                         $970.50
Marin County Tax Collector
PO Box 4220
San Rafael, CA 94913                         1162    7/13/2020    24 Hour Fitness Worldwide, Inc.                                    $19,134.11                                                                   $19,134.11
Thomas, Joan
653 Promontory Dr West
Newport Beach, CA 92660                      1163     7/8/2020    24 Hour Fitness Worldwide, Inc.                    $499.00                                                                                         $499.00
Phillips, Stephen
3470 Columbia St
San Diego, CA 92103                          1164     7/8/2020    24 Hour Fitness Worldwide, Inc.                    $249.00                                                                                         $249.00
Burke, Lisa
2503 Oregon City Blvd
West Linn, OR 97068                          1165     7/8/2020    24 Hour Fitness Worldwide, Inc.                    $729.00                                                                                         $729.00
CYPRESS ‐ FAIRBANKS ISD
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
PO BOX 3064
HOUSTON, TX 77253‐3064                       1166     7/8/2020       24 Hour Fitness USA, Inc.                                                         $17,738.90                                                 $17,738.90
Ng, Yue Yi
2163 Cropsey Avenue
Brooklyn, NY 11214                           1167     7/8/2020       24 Hour Fitness USA, Inc.                       $119.88                                                                                         $119.88
Morales, Arnoldo Bujanos
3001 Pinebranch Dr
Apt 202
Kissimmee, FL 34741                          1168     7/9/2020    24 Hour Fitness Worldwide, Inc.                     $90.28                                                                                          $90.28
Gagnon, Lorraine
1856 Country Lane
Escondido, CA 92025                          1169     7/9/2020    24 Hour Fitness Worldwide, Inc.                    $324.00                                                                                         $324.00
Ratliff, Danielle
6152 Newell ct
Fontana, CA 92336                            1170     7/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                       $1,541.00
Hood, Linda
16590 SE Kens Ct
Milwaukie, OR 97267                          1171     7/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,520.00                                                                                       $1,520.00
Smith, Kaitlyn
305 Bighorn Meadow Dr
Bakersfield, CA 93308                        1172     7/9/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                          $44.09
Lopez, Elizabeth
12245 Chandler Blvd
Apt 302
Valley Village, CA 91607                     1173     7/9/2020    24 Hour Fitness Worldwide, Inc.                     $85.33                                                                                          $85.33
Lui, Jacky
75 Poplar Ave
Millbrae, CA 94030                           1174    7/16/2020     24 Hour Fitness Holdings LLC                      $143.58                                                                                         $143.58
Shapiro, Joann
22714 Hartland St
West Hills, CA 91307                         1175     7/9/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                         $249.99

                                                                                            Page 71 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 72 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Vo, Tai
3225 N Twin City Highway
Port Arthur, TX 77642                          1176    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $165.00                                                                                         $165.00
Silva, Felipe
311 Alabama Street
Apt. 11
Huntington Beach, CA 92648                     1177    7/10/2020     24 Hour Fitness Worldwide, Inc.                      $69.98                                                                                          $69.98
SINGH, HARMANJIT
8 Trenton
IRVINE, CA 92620                               1178     7/9/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
NARANJO, JOSE
1429 Sandy Cape Ct
San Diego, CA 92154                            1179     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                         $499.92
Marsh, Katrina
8920 Pinecrest Ave
San Diego, CA 92123                            1180    7/10/2020        24 Hour Fitness USA, Inc.                      $1,577.00                                                                                       $1,577.00
Mowery, Stephanie
20 Ardmore
Irvine, CA 92602                               1181     7/9/2020    24 Hour Fitness United States, Inc.                $1,200.00                                                                                       $1,200.00
Li, Philip
7041 Linwood Way
Sacramento, CA 95828                           1182     7/9/2020    24 Hour Fitness United States, Inc.                   $99.20                                                                                          $99.20
Cruz, Lliesa
2816 Tramanto Drive
San Carlos, CA 94070                           1183     7/9/2020    24 Hour Fitness United States, Inc.                  $161.96                                                                                         $161.96
Gonzalez, Esteban E.
18 Lakeway Dr
Heath, Texas 75032                             1184     7/9/2020    24 Hour Fitness United States, Inc.                  $277.04                                                                                         $277.04
Worley, Diane
628 W 151 St.
#4B
New York, NY 10031                             1185     7/9/2020      24 Hour Fitness Holdings LLC                     $1,536.00                                                                                       $1,536.00
Bradley, Joseph
3438 Keystone Ave #8
Los Angeles, CA 90034                          1186     7/9/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Nnanna, Canice
7418 Bright Lake Bend Ln
Richmond , TX 77407                            1187     7/9/2020    24 Hour Fitness United States, Inc.                  $199.56                                                                                         $199.56
Chuidian, Jacob
19030 Archwood Street
Unit 2
Reseda, CA 91335                               1188    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                         $160.00
P. Taylor, Jean‐Ann
4101 Spring Hollow Street
Colleyville, TX 76034                          1189    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $608.00                                                                                         $608.00
Hilmer, Jeffrey A
2625 Gunn Road
Carmichael, CA 95608                           1190    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Jabro, Zena
9535 Palomino Ridge Dr
Lakeside, CA 92040                             1191    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $609.84                                                                                         $609.84
Almendras, Sheila
800 Wysong Court
Virginia Beach, VA 23454                       1192    7/10/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99

                                                                                                Page 72 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 73 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Elkahoui, Khalid
9057 W Polk Dr
Littleton, CO 80123                              1193    7/10/2020     24 Hour Fitness Worldwide, Inc.                      $59.98                                                                                          $59.98
Kanala, Niharika
3100 Esperanza Crossing
Apt 6267
Austin, TX 78758                                 1194    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Tonkins, Sue
26 Wilowhurst
Irvine, CA 92602                                 1195    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $519.92                                                                                         $519.92
Mounif, Shady
7240 Richfield Street
Paramount, CA 90723                              1196    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $117.97                                                                                         $117.97
Boeth, Riley Rebecca
475 N Redwood Rd #28
Salt Lake City, UT 84116                         1197    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $636.00                                                                                         $636.00
VAYNTRUB, ROMAN
2227 E 26 ST
BROOKLYN, NY 11229                               1198    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $277.20                                                                                         $277.20
Howell, Cinnamon
PO Box 8731
Bacliff, TX 77518                                1199    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $372.00                                                                                         $372.00
MYERS, ANDREW K
1381 S ROBERTA ST
SALT LAKE CITY, UT 84115                         1200    7/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,465.00                                                                                       $1,465.00
Azizi, Asal
1117 Scrub Jay Ct
Carlsbad, CA 92011                               1201    7/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                       $1,020.00
BOTSEAS, NICHOLAS A.
2951 OCEAN AVENUE APT 5M
BROOKLYN, NY 11235                               1202     7/8/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Queji Silva, Loraine Alessandra
311 Alabama Street, apt 11
Huntington Beach, CA 92648                       1203    7/10/2020     24 Hour Fitness Worldwide, Inc.                      $73.00                                                                                          $73.00
Lukavsky, Robert
203 Heritage Court
Downingtown, PA 19335                            1204    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $116.90                                                                                         $116.90
Zahri, loubna galzim
8362 jeeves cir
Las Vegas, NV 89149                              1205    7/10/2020    24 Hour Fitness United States, Inc.                   $41.99                                                                                          $41.99
Callister, Alexandra
6810 South Nye Drive
Salt Lake City, UT 84121                         1206    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $780.00                                                                                         $780.00
Baechler, Jeremiah
1935 N. Marshall Ave.
Suite #C
El Cajon, CA 92020                               1207    7/10/2020     24 Hour Fitness Worldwide, Inc.                      $34.99                                                                                          $34.99
Dragseth, Lisa
6496 Silver Mesa Dr #4
Highlands Ranch, CO 80130                        1208    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $249.95                                                                                         $249.95
Escobar, Roberto
6341 Foothill Blvd
Las Vegas, NV 89118                              1209    7/10/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                         $150.00


                                                                                                  Page 73 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 74 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Eliasen, Jalyssa
7249 Kilkenny Drive
West Chester, OH 45069                         1210    7/10/2020    24 Hour Fitness United States, Inc.                  $199.98                                                                                            $199.98
Eliasen, Jalyssa
7249 Kilkenny Drive
West Chester, OH 45069                         1211    7/10/2020    24 Hour Fitness United States, Inc.                   $45.82                                                                                             $45.82
Eliasen, Jalyssa
7249 Kilkenny Dr
West Chester, OH 45069                         1212    7/10/2020    24 Hour Fitness United States, Inc.                   $83.98                                                                                             $83.98
Wynne, Derrick Russell
3310 Space Center Blvd
#242
Pasadena, TX 77505                             1213    7/10/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00
Li, Ye
10226 SW Park Way
Portland, OR 97225                             1214    7/10/2020        24 Hour Fitness USA, Inc.                        $106.11                                                                                            $106.11
Wexer Holding LLC
3 E North St
Bethlehem, PA 18018                            1215    7/10/2020        24 Hour Fitness USA, Inc.                    $143,176.20                                                                                        $143,176.20
Crump, Givon
Michael J. Joyce, Esq.
The Law Offices of Joyce, LLC
1225 King Street, Suite 800
Wilmington, DE 19801                           1216    7/10/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Mihailescu, Adrian
1795 Sierra Highlands Dr.
Reno, NV 89523                                 1217    7/10/2020        24 Hour Fitness USA, Inc.                         $73.98                                                                                             $73.98
Redman, Diana
5100 Bascule Avenue
Woodland Hills, CA 91364                       1218    7/10/2020        24 Hour Fitness USA, Inc.                         $67.01                                                                                             $67.01
Tomasyk, Greg
16369 Quail Rock Rd
RAMONA, CA 92065                               1219    7/10/2020        24 Hour Fitness USA, Inc.                        $736.00                                                                                            $736.00
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                             1220    7/13/2020     24 Hour Fitness Worldwide, Inc.                                                          $16,917.50                                                 $16,917.50
Rodney DiMasso dba Petriella Tile Company
Rodney DiMasso
216 Covey Lane
McKinney, TX 75071                             1221    7/13/2020     24 Hour Fitness Worldwide, Inc.                                                          $37,981.00                                                 $37,981.00
Anderson, Brandon
10 Lomada Street
Rancho Mission Viejo, CA 92694                 1222    7/13/2020        24 Hour Fitness USA, Inc.                         $93.98                                                                                             $93.98
iHeart Media, Inc.
Attn: Bad Debt Prevention
20880 Stone Oak Parkway
San Antonio, TX 78258                          1223    7/13/2020        24 Hour Fitness USA, Inc.                  $1,292,115.51                                                                                      $1,292,115.51
Sharp, Allie
1761 Eucalyptus Ave
Encinitas, CA 92024                            1224    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Hashimoto, Harold Sakae
2268 Aamanu St.
Pearl City, HI 96782                           1225    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,960.21                                                                                          $1,960.21


                                                                                                Page 74 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 75 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Joffray, Samantha Melissa
809 Percival St. SW
Olympia, WA 98502                              1226    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                         $249.96
White, Travis Lee
41 E. 28th St. Apt. 7C
New York, NY 10016                             1227    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $506.64                                                                                         $506.64
Cohen, Nathan
1309 W Bay Ave
Newport Beach, CA 92661                        1228    7/14/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Coreris, Priscilla Paddy
1641 Gamay St.
Santa Rosa, CA 95403                           1229    7/13/2020    24 Hour Fitness Worldwide, Inc.                                     $1,621.96                            $1,621.96                               $3,243.92
Yu, Kyle
2810 East Yesler Way
Apt 9
Seattle, WA 98122                              1230    7/16/2020    24 Hour Fitness Worldwide, Inc.                     $68.00                                                                                          $68.00
Barreras, Jennifer
525 Castebar Dr
Round Rock, TX 78664                           1231    7/20/2020       24 Hour Fitness USA, Inc.                                          $545.57                                                                      $545.57
Knudson, Meghan
322 Wood St
Wheaton, IL 60187                              1232    7/10/2020    24 Hour Fitness Worldwide, Inc.                                     $5,500.00                                                                    $5,500.00
Choi, Soo Hyun
42 Solstice
Irvine, CA 92602                               1233    7/10/2020    24 Hour Fitness Worldwide, Inc.                    $116.97                                                                                         $116.97
Mendelsohn, Sam
16 Van Gogh Way
Trabuco Canyon, CA 92679                       1234    7/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                       $1,548.00
Stokes, Karen M
484 Fairfax Ave
San Mateo, CA 94402                            1235    7/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,437.44                                                                                       $1,437.44
KONG, BRIAN
5124 MORNING GLORY CT
CHINO HILLS, CA 91709                          1236    7/10/2020    24 Hour Fitness Worldwide, Inc.                    $175.96                                                                                         $175.96
Edelheit, Arielle
73 Saint Paul's Place
Apartment C6
Brooklyn, NY 11226                             1237    7/12/2020    24 Hour Fitness Worldwide, Inc.                                     $1,680.00                                                                    $1,680.00
Gervis, Svetlana
1968 82nd Street
Brooklyn, NY 11214                             1238    7/17/2020       24 Hour Fitness USA, Inc.                       $167.88                                                                                         $167.88
Dicker, Richard
1649 Los Altos Road
San Diego, CA 92109                            1239    7/20/2020    24 Hour Fitness Worldwide, Inc.                  $1,080.00                                                                                       $1,080.00
Atkinson, Craig
262 Morton Ave
Rahway, NJ 07065                               1240    7/13/2020    24 Hour Fitness Worldwide, Inc.                     $50.10                                                                                          $50.10
Marquez, Edmund
262 Morton Ave
Rahway, NJ 07065                               1241    7/13/2020    24 Hour Fitness Worldwide, Inc.                     $50.10                                                                                          $50.10
Saavedra, Alex
10978 SW 73 St
Miami, FL 33173                                1242    7/13/2020       24 Hour Fitness USA, Inc.                        $94.26                                                                                          $94.26


                                                                                              Page 75 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 76 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Shockley, Alina
1436 Oakdale Ave Apt P
El Cajon, CA 92021                              1243    7/13/2020    24 Hour Fitness Worldwide, Inc.                     $65.58                                                                                          $65.58
Evers, Kandy
557 Seaview Place
Vista, CA 92081                                 1244    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $365.63                                                                                         $365.63
Alorica Inc.
Danielle M. Evans
5161 California Avenue
Irvine, CA 92617                                1245     7/9/2020    24 Hour Fitness Worldwide, Inc.                $452,602.94                                                                                     $452,602.94
Spirit CC Aurora CO, LLC
Akerman LLP
Attn: John Mitchell and Yelena Archiyan
2001 Ross Avenue, Suite 3600
Dallas, TX 75201                                1246    7/10/2020            24 Denver LLC                          $951,262.35                                                                                     $951,262.35
Clemons, Susan
5541 Howell Branch Rd.
Winter Park, FL 32792                           1247     7/9/2020       24 Hour Fitness USA, Inc.                       $360.00                                                                                         $360.00
Thom, Elizabeth R
24 SE 80th Ave.
Apt 5
Portland, OR 97215                              1248    7/10/2020    24 Hour Fitness Worldwide, Inc.                    $114.77                                                                                         $114.77
Ospina‐Dalrymple, Greysi Enith
8709 NW 39th Street
Sunrise, FL 33351                               1249    7/10/2020    24 Hour Fitness Worldwide, Inc.                     $61.41                                                                                          $61.41
Mclntire, Sharleen
989 Copeland Creek Drive
Rohnert Park, CA 94928                          1250    7/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,480.92                                                                                       $1,480.92
PTA Global
32107 Lindero Canyon Road #233
West Lake Village, CA 91361                     1251    7/10/2020       24 Hour Fitness USA, Inc.                    $22,304.00                                                                                      $22,304.00
Berger, Allison Lynnae
120 Kits Place
Johnstown, CO 80534                             1252    7/10/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Do, Bao Duc
3 Winslow Court
Annapolis, MD 21403                             1253    7/10/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Flickinger, Ed
6109 Azalea Ave
Bakersfield, CA 93306                           1254    7/10/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Paxton, Kerry
15500 SW Wintergreen St.
Tigard, OR 97223                                1255    7/10/2020    24 Hour Fitness Worldwide, Inc.                    $383.99                                                                                         $383.99
Larijani, Jayron
411 East 53rd Street, 9F
New York, NY 10022                              1256    7/10/2020           24 New York LLC                             $880.00                                                                                         $880.00
Benitez, Yvonne
14160 Crystal Pool Ct
Eastvale, CA 92880                              1257    7/10/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Lippman, Reilley
9549 Amoret Drive
Tujunga, CA 91042                               1258    7/10/2020    24 Hour Fitness Worldwide, Inc.                    $123.74                                                                                         $123.74



                                                                                               Page 76 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 77 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
ELMORE, QUENTIN K & SHONDRA O
2046 THOREAU STREET
LOS ANGELES, CA 90047                         1259    7/10/2020    24 Hour Fitness United States, Inc.                  $199.90                                                                                         $199.90
Sykes, William B.
3514 Pierce St
San Francisco, CA 94123                       1260    7/10/2020        24 Hour Fitness USA, Inc.                         $49.00                                                                                          $49.00
AAA Steam & Sauna
8476 Pearl St.
Thornton, CO 80229                            1261    7/10/2020     24 Hour Fitness Worldwide, Inc.                  $17,817.96                                                                                      $17,817.96
Hart, John
15734 Blue Pearl Court
Monument, CO 80132‐7726                       1262    7/10/2020              24 Denver LLC                               $79.00                                                                                          $79.00
Brandao, Bailey
5895 Sunlight Garden Way
Las Vegas, NV 89118                           1263    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $143.97                                                                                         $143.97
Jones, Dana Howard
60 Ehu Rd.
Makawad, HI 96768                             1264    7/10/2020     24 Hour Fitness Worldwide, Inc.                                      $2,031.25                                                                    $2,031.25
Armstrong, Richard A
2575 Elden Ave, Unit C
Costa Mesa, CA 92627                          1265    7/11/2020        24 Hour Fitness USA, Inc.                                           $973.33                                                                      $973.33
Carreon, Toni
8513 Bridgend Ct
Plano, TX 75024                               1266    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $107.00                                                                                         $107.00
Nazaire, Nadley
101 polk street Apt 802
San Francisco, CA 94102                       1267    7/10/2020    24 Hour Fitness United States, Inc.                   $67.35                                                                                          $67.35
Daoud, Norma
17087 Chatsworth St.
Apt. 12
Granada Hills, CA 91344                       1268    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $970.00                                                                                         $970.00
Sawyer, Desiree
18106 Castle Rain Dr
Humble, TX 77346                              1269    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $280.72                                                                                         $280.72
Quintero, Jonothon
12420 Mount Vernon Ave
Unit 9D
Grand Terrace, CA 92313                       1270    7/10/2020     24 Hour Fitness Worldwide, Inc.                      $57.54                                                                                          $57.54
Kosanke, Ardeth
425 Emerson Street
Chula Vista, CA 91911                         1271    7/11/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                                                                      $300.00
Neilson, Stephanie
874 South Oakland Ave.
Pasadena, CA 91106                            1272    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Rios Chavez, Samantha Itzel
199 Laurie Medows Drive Unit 391
San Mateo, CA 94403                           1273    7/10/2020     24 Hour Fitness Worldwide, Inc.                     $528.48                                                                                         $528.48
Finkenberg, Joshua A
8610 Converse Ave
San Diego, CA 92123                           1274    7/11/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
Eguez J, Santiago
1305 23rd St #1
Santa Monica, CA 90404                        1275    7/10/2020        24 Hour Fitness USA, Inc.                         $41.99                                                                                          $41.99


                                                                                               Page 77 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 78 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Choi, Sungah
20318 Temple Ave
Walnut, CA 91789                                1276    7/11/2020     24 Hour Fitness Worldwide, Inc.                     $910.00                                                                                         $910.00
Miroshnichenko, Tatyana
448 Neptune Ave. Apt 15G
Brooklyn, NY 11224                              1277    7/10/2020        24 Hour Fitness USA, Inc.                        $191.88                                                                                         $191.88
Cornejo, Jose
250 W Santa fe Ave Apt 315
Fullerton, CA 92832                             1278    7/12/2020     24 Hour Fitness Worldwide, Inc.                      $40.94                                                                                          $40.94
WMC Fund LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Fl
Wilmington, DE 19801                            1279    7/14/2020        24 Hour Fitness USA, Inc.                  $1,342,279.68                                                                                   $1,342,279.68
Guarino, Gilbert B.
12318 Cannonball Rd
Fairfax, VA 22030                               1280    7/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,080.00                                                                                       $1,080.00
WMC Fund LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Fl
Wilmington, DE 19801                            1281    7/14/2020    24 Hour Fitness United States, Inc.            $1,342,279.68                                                                                   $1,342,279.68
DAVAN, JEAN
424 SOMERSET DR
APT F
PEARL RIVER, NY 10965                           1282    7/10/2020    24 Hour Fitness United States, Inc.                  $956.52                                                                                         $956.52
Palefsky, Jamie
16806 Preston Bend Drive
Dallas, TX 75248                                1283    7/10/2020    24 Hour Fitness United States, Inc.                                      $80.08                                                                       $80.08
American Wholesale Lighting
1725 Rutan Drive
Livermore, CA 94551                             1284    7/10/2020    24 Hour Fitness United States, Inc.              $177,580.21                                                                                     $177,580.21
Day, Bonny L
7842 S. Valentia Way
Centennial, CO 80112                            1285    7/12/2020     24 Hour Fitness Worldwide, Inc.                     $786.48                                                                                         $786.48
Jones, Surai
718 Belden Dr
Los Altos, CA 94022                             1286    7/10/2020        24 Hour Fitness USA, Inc.                     $19,710.00                                                                                      $19,710.00
Chasmawala, Benita
311 Kaden Prince Drive
Pflugerville, TX 78660                          1287    7/10/2020        24 Hour Fitness USA, Inc.                        $224.21                                                                                         $224.21
Vear, Keanna
1798 Paterna Drive
Chula Vista, CA 91913                           1288    7/12/2020    24 Hour Fitness United States, Inc.                $1,380.00                                                                                       $1,380.00
Masongsong, Joshua
1307 Samson Dr.
Hutto, TX 78634                                 1289    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $118.44                                                                                         $118.44
McCarville, Mike
13515 Choco Rd.
Apple Valley, CA 92308                          1290    7/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00
Czerwinski, Chris & Melissa
30523 Winlock Trails Drive
Spring, TX 77386                                1291    7/10/2020    24 Hour Fitness United States, Inc.                $3,264.00                                                                                       $3,264.00


                                                                                                 Page 78 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 79 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Choi, Kyungmee
20318 Temple Ave
Walnut, CA 91789                               1292    7/11/2020     24 Hour Fitness Worldwide, Inc.                      $95.97                                                                                          $95.97
Harrison‐Sawyer, Theresa
18106 Castle Rain Dr.
Humble, TX 77346                               1293    7/11/2020     24 Hour Fitness Worldwide, Inc.                     $103.89                                                                                         $103.89
Fickens, Jervia Ishum Simon
126 Latimer St
San Diego, CA 92114                            1294    7/11/2020    24 Hour Fitness United States, Inc.                $1,610.00                                                                                       $1,610.00
LANUZA, IVETTE CAROLINA
616 W 58TH ST
LOS ANGELES, CA 90037                          1295    7/11/2020        24 Hour Fitness USA, Inc.                                            $86.97                                                                       $86.97
Rivero, Alberto
2014 Draycutt Drive
Katy, TX 77494                                 1296    7/11/2020        24 Hour Fitness USA, Inc.                                         $1,645.07                                                                    $1,645.07
Reynolds, Zoe
897 Buena Vista Way
Chula Vista, CA 91910                          1297    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                          $63.98
del Rosario, Jan‐Vincent
10011 Stonelake Blvd, Apt 254
Austin, TX 78759                               1298    7/11/2020     24 Hour Fitness Worldwide, Inc.                                                                             $606.67                                 $606.67
Moon, Atif
22433 S. Vermont Ave.
Torrance, CA 90502                             1299    7/12/2020        24 Hour Fitness USA, Inc.                        $249.00                                                                                         $249.00
Craft, Jennifer
971 County Road 4700
Dayton, TX 77535                               1300    7/24/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                         $300.00
Wright, Valton
904 west highland drive
Cocoa, FL 32922                                1301    7/13/2020    24 Hour Fitness United States, Inc.                   $89.44                               $89.44                                                    $178.88
Palma, Jose E
2336 Steiner St Apt#10
San Francisco, CA 94115                        1302    7/13/2020     24 Hour Fitness Worldwide, Inc.                                                                             $333.28                                 $333.28
Munoz, Schanna
10603 Southdown Trace Trail #217
Houston, TX 77034                              1303    7/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,720.00                                                                                       $1,720.00
Oji, Chinedu
6239 Beck Ave
apt 218B
North Hollywood, CA 91606                      1304    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $79.68                                                                                          $79.68
Megert, Stephanie
3832 NW Chemult place
Portland, OR 97229                             1305    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $129.00                                                                                         $129.00
Addis, Michael V
6585 Paseo Frontera, Apt B
Carlsbad, CA 92009                             1306    7/13/2020        24 Hour Fitness USA, Inc.                        $449.94                                                                                         $449.94
Gaviolla, Allano
PO Box 1631
Lake Oswego, OR 97035                          1307    7/20/2020    24 Hour Fitness United States, Inc.                   $89.00                                                                                          $89.00
Frasier, Thomas Duane
106 South Hewitt Street
Unit 234
Los Angeles, CA 90012                          1308    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99


                                                                                                Page 79 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 80 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Meza‐Martinez, Cecily
2501 S. Poplar St.
Santa Ana, CA 92704                            1309    7/11/2020        24 Hour Fitness USA, Inc.                      $4,395.99                                                                                        $4,395.99
Atkins, Santrell
10058 Red eagle drive
Orlando, FL 32825                              1310    7/13/2020    24 Hour Fitness United States, Inc.                   $20.00                                                                                           $20.00
Sar, Susan E
45053 Corte Zorita
Temecula, CA 92592                             1311    7/13/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                          $250.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                         1312    7/13/2020    24 Hour Fitness United States, Inc.                $1,520.00                                                                                        $1,520.00
Nielsen, Kimberley
251 Channing Way Apt 16
San Rafael, CA 94903                           1313    7/11/2020     24 Hour Fitness Worldwide, Inc.                      $39.00                                                                                           $39.00
O'Sullivan, Patrick
6495 Broadway 1N
Bronx, NY 10471                                1314    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00
Mancuso, Bryan
9893 NW 51 Lane
Doral, FL 33178                                1315    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $25.46                                                                                           $25.46
Crumrine, Christopher David
11020 W. 65th Way
Arvada, CO 80004                               1316    7/13/2020     24 Hour Fitness Worldwide, Inc.                                      $1,655.94                                                                     $1,655.94
Tsui, Evelyn On Kei
161 Vine Street
San Carlos, CA 94070                           1317    7/16/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                            $1,161.00                               $1,161.00
Gulotta, Margaret R.
933 Coachway
Annapolis, MD 21401                            1318    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $182.00                                                                                          $182.00
Vannoy, Adam
4355 Lincoln St
Denver, CO 80216                               1319    7/20/2020     24 Hour Fitness Worldwide, Inc.                      $36.99                                                                                           $36.99
Thompson, Lillian
6230 Fernwood Drive
La Mesa, CA 91942                              1320    7/24/2020     24 Hour Fitness Worldwide, Inc.                     $954.96                                                                                          $954.96
Broughton, Kayla
5860 18th Ave
Sacramento, CA 95820                           1321    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,633.00                                                                                        $1,633.00
Kurian, Lilly
2100 Golden Oak Drive
Bedford, TX 76021                              1322    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $630.00                                                                                          $630.00
Kiely, Ginnie L.
P.O. Box 172
Rimforest, CA 92378                            1323    7/13/2020     24 Hour Fitness Worldwide, Inc.                                                         $1,520.00          $1,520.00                               $3,040.00
Taylor, Joseph Frank
425 Sunset Dr. #6
Dickinson, TX 77539                            1324    7/23/2020    24 Hour Fitness United States, Inc.                  $162.87                                                                                          $162.87
Jones, Surai
718 Belden Dr
Los Altos, CA 94022                            1325    7/14/2020        24 Hour Fitness USA, Inc.                     $19,710.00                                                                                       $19,710.00
Castillo, Joshua R
8343 South 745 East
Sandy, UT 84094                                1326    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $279.74                                                                                          $279.74

                                                                                                Page 80 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 81 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Ashizawa, Loretta
1508 Kingsford Drive
Carmichael, CA 95608                           1327    7/17/2020    24 Hour Fitness United States, Inc.                                     $936.00                                                                      $936.00
Vergara, Karen
697 Oakmont Ave #33‐16
Las Vegas, NV 89109                            1328    7/31/2020     24 Hour Fitness Worldwide, Inc.                                                                             $490.00                                 $490.00
Abbasloo, Soheil
Apt #3C, 291 Academy St
Jersey City, NJ 07306                          1329    7/23/2020     24 Hour Fitness Worldwide, Inc.                      $67.16                                                                                          $67.16
Srinivasa, Shilpa Shree
12025 Richmond Ave Apt 8208
Houston, TX 77082                              1330    7/24/2020        24 Hour Fitness USA, Inc.                         $35.79                                                                                          $35.79
Guizar, Alexander
10549 Margarita Ave.
Fountain Valley, CA 92708                      1331    7/11/2020        24 Hour Fitness USA, Inc.                         $77.98                                                                                          $77.98
Avila, Gabrielle
3349 14th Ln
Hialeah, FL 33012                              1332    7/28/2020    24 Hour Fitness United States, Inc.                   $44.93                                                                                          $44.93
Zaza, Saffa A
443 N Via Capri
Anaheim, CA 92806                              1333    7/17/2020        24 Hour Fitness USA, Inc.                                           $344.00                                                                      $344.00
Sobiski, John
1724 Polo Ct
Lancaster, CA 93535                            1334    7/11/2020        24 Hour Fitness USA, Inc.                         $84.58                                                                                          $84.58
Hunt, Dana
1050 W Alameda Ave #544
Burbank, CA 91506                              1335    7/11/2020        24 Hour Fitness USA, Inc.                        $299.96                                                                                         $299.96
Stokes, Gerald G.
484 Fairfax Ave
San Mateo, CA 94402                            1336    7/20/2020     24 Hour Fitness Worldwide, Inc.                                      $1,499.95                                                                    $1,499.95
Babaie, Mathew
7934 Shadow Dance Ln
Richmond, TX 77407                             1337    7/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Owen, Cody J.
228 Ne 25th Ave
Hillsboro, OR 97124                            1338    7/12/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                          $73.98
SHARP, ANITA
7212 KENTISH DRIVE
FORT WORTH, TX 76137                           1339    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $58.44                                                                                          $58.44
Deger, Nick
14 Granada Road
Debary, FL 32713                               1340    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $82.13                                                                                          $82.13
Rivera, Carlos
109 East pioneer
Redlands, CA 92374                             1341    7/13/2020    24 Hour Fitness United States, Inc.                  $119.97                                                                                         $119.97
Johnson Health Tech North America, Inc.
1600 Landmark Drive
Cottage Grove, WI 53527                        1342    7/13/2020     24 Hour Fitness Worldwide, Inc.                 $121,721.84                                                                                     $121,721.84
Rodriguez, Lourdes
260 Lytton Cir
Orlando, FL 32824                              1343    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $65.20                                                                                          $65.20
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                             1344    7/13/2020        24 Hour Fitness USA, Inc.                                                          $16,917.50                                                 $16,917.50

                                                                                                Page 81 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 82 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Kendrick, Lisa
1044 Pacific Street #1
Santa Monica, CA 90405                         1345    7/13/2020        24 Hour Fitness USA, Inc.                                           $458.33           $458.33            $448.33                               $1,364.99
Ellis, Christine
15 15th st #10
Hermosa Beach, CA 90254                        1346    7/13/2020    24 Hour Fitness United States, Inc.                   $45.00                                                                                          $45.00
Echeverri, Sonia
4320 Cannon Ridge Court
Unit H
Fairfax, VA 22033                              1347    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $712.00                                                                                         $712.00
Barnett, Brian
2212 Red Sage
Irvine, CA 92618                               1348    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,460.00                                                                                       $1,460.00
Weinberg, Janelle
25782 Terra Bella Ave
Laguna Hills, CA 92653                         1349    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $651.42                                                                                         $651.42
Vigienzone, Norma
1651 Cunningham Way
Santa Rosa, CA 95403                           1350    7/13/2020        24 Hour Fitness USA, Inc.                      $1,621.96                                                                                       $1,621.96
Jones, Liliana
47 La Costa CT
Laguna Beach, CA 92651                         1351    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $96.51                                                                                          $96.51
Siah, Jenifer
4922 Legacy oaks drive
orlando, FL 32839                              1352    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $38.27                                                                                          $38.27
Wilcox, Madelyn
6936 Dusty Rose Place
Carlsbad, CA 92011                             1353    7/13/2020    24 Hour Fitness United States, Inc.                                     $125.97                                                                      $125.97
Amirali, Jessica
27416 Bottle Brush Way
Murrieta, CA 92562                             1354    7/12/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Feres, Jasmine
55 San Marino
Irvine, CA 92614                               1355    7/12/2020     24 Hour Fitness Worldwide, Inc.                      $44.99                                                                                          $44.99
Sohal, Baljit
9338 Rosser Street
Bellflower, CA 90706                           1356    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $183.76                                                                                         $183.76
RIGHT MANAGEMENT INC
ATTN: DANIEL HILDEBRANDT
100 MANPOWER PLACE
MILWAUKEE, WI 53212                            1357    7/13/2020     24 Hour Fitness Worldwide, Inc.                  $26,100.00                                                                                      $26,100.00
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                             1358    7/13/2020        24 Hour Fitness USA, Inc.                                                          $37,981.00                                                 $37,981.00
Cartagena, Joel
5355 S Edmond St
Las Vegas, NV 89118                            1359    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $33.99                                                                                          $33.99
Shebel, Kim
2940 Estancia
San Clemente, CA 92673                         1360    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                         $720.00
Wilson, Traycee Alanne
1307 Samson Drive
Hutto, TX 78634                                1361    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $612.51                                                                                         $612.51


                                                                                                Page 82 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 83 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Aviles, Victor
84097 Magnolia St
Coachella, CA 92236                             1362    7/13/2020     24 Hour Fitness Holdings LLC                       $79.50                                                                                          $79.50
Whelan, Jessica
3908 Total Eclipse St.
Las Vegas, NV 89129                             1363    8/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,050.07                                                                                       $1,050.07
Kerce, Janet
2864 Inroz Drive
Costa Mesa, CA 92626                            1364    7/13/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                          $44.09
Siah, Yin Fan
4922 Legacy Oaks Drive
Orlando, FL 32839                               1365    7/13/2020    24 Hour Fitness Worldwide, Inc.                     $44.72                                                                                          $44.72
Hamasaki, Theresa Brice
47‐330 Ahuimanu Rd A101
Kaneohe, HI 96744                               1366    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $703.83                                                                                         $703.83
King, Jennifer
17405 111th Avenue
Jamaica, NY 11433                               1367    7/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,848.00                                                                                       $1,848.00
Fregoso, Jose
2869 Segovia Way
Carlsbad, CA 92009                              1368    7/13/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                          $70.00
Groos IV, Gus J
PO Box 90771
San Antonio, TX 78209                           1369    7/13/2020    24 Hour Fitness Worldwide, Inc.                  $8,886.12         $13,650.00                                                                   $22,536.12
Saul, Kieran
5510 Renaissance Ave #3
San Diego, CA 92122                             1370    7/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,112.67                                                                                       $1,112.67
Rivera, Melissa Turriaga
926 W Philadelphia St. #64
Ontario, CA 91762                               1371    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                         $249.96
Merida, Marlene
3518 Citruscedar Way
North Las Vegas, NV 89032                       1372    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $753.33                                                                                         $753.33
Hamasaki, Theresa Brice
47‐330 Ahuimanu rd A101
Kaneohe, HI 96744                               1373    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $528.00                                                                                         $528.00
Burton, Ryan S
957 Bloomfield Ave
San Marcos, CA 92078                            1374    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $126.92                                                                                         $126.92
Brooks, Lauren
1509 Schooner Bay Dr.
Wylie, TX 75098                                 1375    7/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,607.84                                                                                       $1,607.84
Mortimer, Marcella
4710 Lake Ave
Apt 214
Dallas, TX 75219                                1376    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $374.94                                                                                         $374.94
PRECIADO, ELISA
4041 PEDLEY RD SPC 46
RIVERSIDE, CA 92509                             1377    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $299.96                                                                                         $299.96
McMahon, Kevin
1045 N. Kings Rd. #204
West Hollywood, CA 90069                        1378    7/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,128.00                                                                                       $1,128.00



                                                                                               Page 83 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 84 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Baum, Craig
381 Eric Pl
Thousand Oaks, CA 91262                         1379    7/13/2020    24 Hour Fitness United States, Inc.                   $31.49                                                                                          $31.49
Bradford, Kimberly
461 Shadow Oaks
Irvine, CA 92618                                1380    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Puckett, Catherine
946 Temple Street
San Diego, CA 92106                             1381    7/14/2020        24 Hour Fitness USA, Inc.                        $556.99                                                                                         $556.99
Malik, Mubarak
4422 Temecula Street, Unit #2
San Diego, CA 92107                             1382    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $87.10                                                                                          $87.10
Beytebiere, Joshua
2938 Capps Street
San Diego, CA 92104                             1383    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Gonzalez, Genevieve
4046 Normal Street
San Diego, CA 92103                             1384    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $539.98                                                                                         $539.98
Alexander, Akram
24 Paso Robles
Irvine, CA 92602                                1385    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00
DiGregorio, Leonard
6319 Stoneham Lane
Mclean, VA 22101                                1386    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                       $1,399.98
Liu, Chia‐Ying
37435 Talamore Common
Fremont, CA 94536                               1387    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $224.44                                                                                         $224.44
Stefko, Kerry
64 Fanok Road
Morristown, NJ 07960                            1388    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Kline, Jeff
9392 Gateshead Drive
Huntington Beach, CA 92646                      1389    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,404.00                                                                                       $1,404.00
Taylor, Terri
15112 Carretera Drive
Whittier, CA 90605                              1390    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $221.94                                                                                         $221.94
Chun, Edward
1804 Parkwood Drive
San Mateo, CA 94403                             1391    7/13/2020     24 Hour Fitness Worldwide, Inc.                                                                             $249.99                                 $249.99
Jones, Candence C
2936 SE Taylor Street
Portland, OR 97214                              1392    7/14/2020     24 Hour Fitness Worldwide, Inc.                                                                             $891.00                                 $891.00
Michael, Ramsey
16895 Pfeifer Way
Perris, CA 92570                                1393    7/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,350.00                                                                                       $1,350.00
Elkasri, Samira
7822 S. De Gaulle Ct
Aurora, CO 80016                                1394    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $84.40                                                                                          $84.40
Rodrigues, Patrick
1315 E 19th St
Cheyenne, WY 82001                              1395    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Ragozzino, Connor
22 rio vista way
Petaluma, CA 94952                              1396    7/14/2020     24 Hour Fitness Worldwide, Inc.                                                          $449.92                                                    $449.92

                                                                                                 Page 84 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 85 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                              Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                     Amount
Ahmad, Jehan
7822 S. De Gaulle Ct.
Aurora, CO 80016                                1397    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $84.40                                                                                          $84.40
Kern County Treasurer Tax Collector
PO Box 579
Bakersfield, CA 93302‐0579                      1398    7/13/2020        24 Hour Fitness USA, Inc.                                         $7,350.67                                                                    $7,350.67
McDonald, Melissa
1657 Oleander Ave.
Chula Vista, CA 91911                           1399    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Borgato, Francesco
5235 Corteen Pl apt 312
Valley Village, CA 91607                        1400    7/14/2020        24 Hour Fitness USA, Inc.                         $24.99                                                                                          $24.99
Jordan, Casia
1400 W Edgehill Rd Apt 76
San Bernardino, CA 92405                        1401    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Tishchenko, Ida
9427 Pagewood lane
Houston, TX 77063                               1402    7/28/2020        24 Hour Fitness USA, Inc.                                                                                 $25.00                                  $25.00
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                              1403    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $405.82            $500.00            $94.18            $500.00                               $1,500.00
Hernandez‐Cerda, Orlando
4031 Dutton Drive
Dallas, TX 75211                                1404    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $144.57                                                                                         $144.57
Bilden, Linda
22435 ‐ SE 240 St
L102
Maple Valley, WA 98038                          1405    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $494.52                                                                                         $494.52
MITTLER, NAOMI
1379 NW 129TH TERRACE
SUNRISE, FL 33323                               1406    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Lim, Christopher
34 Corell Rd.
Scarsdale, NY 10583                             1407    7/15/2020        24 Hour Fitness USA, Inc.                                            $94.48                                                                       $94.48
Desai, Hetal
6043 Sandy Creek Dr.
Baytown, TX 77523                               1408    7/13/2020        24 Hour Fitness USA, Inc.                        $900.00                                                                                         $900.00
Burris, Austin
44303 Lively Ave
Lancaster, CA 93536                             1409    7/13/2020    24 Hour Fitness United States, Inc.                  $174.00                                                                                         $174.00
Pendergrass, Leslie (Shelly)
2232 Churchill Loop
Grapevine, TX 76051                             1410    7/13/2020        24 Hour Fitness USA, Inc.                      $1,527.00                                                                                       $1,527.00
Thomas, MaCesly
2020 Beantworte Dr Apt 448
Houston, TX 77077                               1411    7/13/2020    24 Hour Fitness United States, Inc.                  $184.50                                                                                         $184.50
Sowerbutts, Karina
9762 SW Santa Monica Dr.
Palm City, FL 34990                             1412    7/13/2020           24 San Francisco LLC                           $70.08                                                                                          $70.08
Life Fitness, LLC
Attn: Keri Castro
9525 W. Bryn Mawr Ave.
Rosemont, IL 60018                              1413    7/13/2020        24 Hour Fitness USA, Inc.                    $120,714.76                                                                                     $120,714.76

                                                                                                   Page 85 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 86 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Holloway, Tessie
13800 Allen Trl
Roanoke, TX 76262                              1414    7/13/2020    24 Hour Fitness United States, Inc.                  $996.00                                                                                         $996.00
Ascoli, Carmine
9906 NE 190th Street
Unit # D
Bothell, WA 98011                              1415    7/13/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
Gonzalez, Matthew
Meghan Gonzalez
3123 Ferncreek Lane
Escondido, CA 92027                            1416    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Duong, Chi
12015 Cottage Elm Ct
Houston, TX 77089                              1417    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $69.42                                                                                          $69.42
Weinstock, Mark
7650 Corkwood Ave.
Boynton Beach, FL 33437                        1418    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $40.87                                                                                          $40.87
Peters, Michael D
6401 S. West Shore Blvd #1316
Tampa, FL 33616                                1419    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
Gonzalez, Meghan
3123 Ferncreek Lane
Escondido, CA 92027                            1420    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Gonzalez, Meghan
3123 Ferncreek Lane
Escondido, CA 92027                            1421    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $119.96                                                                                         $119.96
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1422    7/14/2020     24 Hour Fitness Worldwide, Inc.                                      $1,794.00                                                                    $1,794.00
Simpson, Julia
1671 Killarney Drive
West Linn, OR 97068                            1423    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,086.01                                                                                       $1,086.01
Conley, Dina D.
1165 Via Santa Paulo
Vista, CA 92081                                1424    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Reddy, Manoj
365 Pomelo Drive H23
Vista, CA 92081                                1425    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Sardariani, Narineh
8502 Olivine Row
Santee, CA 92071                               1426    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Hill, Clifford Charles
12272 MacDonald Dr.
Ojai, CA 93023                                 1427    7/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,350.00                                                                                       $1,350.00
Leong, Venessa
1100 Baseline Road,
La Verne, CA 91750                             1428    7/15/2020        24 Hour Fitness USA, Inc.                        $151.87                                                                                         $151.87
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1429    7/14/2020     24 Hour Fitness Worldwide, Inc.                                      $1,800.00                                                                    $1,800.00
Campitelli, Caroline
316 Arbutus Drive
Edgewater , MD 21037                           1430    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00


                                                                                                Page 86 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 87 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Freda, Margaret
2034 Bragg St
Brooklyn, NY 11229                              1431    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $113.00                                                                                         $113.00
Cook III, Charles F.
1743 Lana Way
Manteca, CA 95337                               1432    7/13/2020    24 Hour Fitness Worldwide, Inc.                                       $558.88                              $558.88                               $1,117.76
Garrison, Ronald
700 Daffodil Drive
Benicia, CA 94510                               1433    7/13/2020    24 Hour Fitness Worldwide, Inc.                                     $1,053.99                                                                    $1,053.99
Gulotta, Jr., Peter A.
933 Coachway
Annapolis, MD 21401                             1434    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $728.00                                                                                         $728.00
Rahim, Masaud
4330 Magnifica Lane
Sacramento, CA 95827                            1435    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $286.40                                                                                         $286.40
Hartless, Tyson
38010 Spring Canyon Dr
Murrieta, CA 92563                              1436    7/13/2020    24 Hour Fitness Worldwide, Inc.                                       $360.00                              $360.00                                 $720.00
Berganza, Mary Hedi
12008 Long Beach Blvd #9
Lynwood, CA 90262                               1437    7/14/2020    24 Hour Fitness Worldwide, Inc.                     $77.98                                                                                          $77.98
Stevens, Elisa
6437 NW 165th Avenue
Portland, OR 97229                              1438    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $603.00                                                                                         $603.00
Murphy, Taylor
4111 Marconi Ave
Sacramento, CA 95821                            1439    7/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,455.93                                                                                       $1,455.93
Huynh, Jennifer
11250 Beach Blvd SPC 40
Stanton, CA 90680                               1440    7/17/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                              1441    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $405.82            $500.00            $94.18            $500.00                               $1,500.00
Lannon, Melanie
7905 NW 5th Ct #205
Margate, FL 33063                               1442    7/13/2020    24 Hour Fitness Worldwide, Inc.                                       $252.00                                                                      $252.00
Agajanian, Kathy
2116 Paloma St.
Pasadena, CA 91104                              1443    7/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                       $1,400.00
Kaur, Narpinde
8186 Thornton Ave.
Newark, CA 94560                                1444    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Rodriguez, Joel R
936 Alaska Woods Lane
Orlando, FL 32824                               1445    7/14/2020       24 Hour Fitness USA, Inc.                       $536.00                                                                                         $536.00
Price, Laverne
2S766 Winchester Circle Unit #3
Warrenville, IL 60555                           1446    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                         $225.00
Diggs, ArRicus Vontezz
1117 Hidden Ridge Apt #3061
Irving, TX 75038                                1447    7/13/2020           24 New York LLC                             $324.74                                                                                         $324.74



                                                                                               Page 87 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 88 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Suarez, Elizabeth
231 Windsor Way
Hillside, NJ 07205                              1448    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $999.84                                                                                            $999.84
Preheim, Fran
1210 Egan St
Denton, TX 76201                                1449    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $599.69                                                                                            $599.69
Jaeblon, Todd D.
1739 Vineyard Trail
Annapolis, MD 21401                             1450    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $126.87                                                                                            $126.87
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                            1451    7/14/2020         24 Hour Holdings II LLC                                             $1,794.00                                                                    $1,794.00
Medina, Cynthia L.
2821 Sundance Dr
McKinney, TX 75071                              1452    7/13/2020    24 Hour Fitness United States, Inc.                  $576.00                                                                                            $576.00
Diaz, Erica
32451 Golden Lantern #1A
Laguna Niguel, CA 92677                         1453    7/13/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Howseman, Erin M
1978 W. Bristlecone Ct.
Santa Rosa, CA 95403‐0907                       1454    7/13/2020    24 Hour Fitness United States, Inc.                                      $1,437.26                                                                    $1,437.26
Husslein, Chiyo
280 Poipu Drive
Honolulu, HI 96825                              1455    7/14/2020    24 Hour Fitness United States, Inc.                $3,639.79                                                                                          $3,639.79
Feldmann, Markus
3119 Lytton
San Diego, CA 92110                             1456    7/14/2020        24 Hour Fitness USA, Inc.                         $44.99                                                                                             $44.99
Valenzuela, Eugene R
9469 Fairgrove Lane #101
San Diego, CA 92129                             1457    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Bourgeois, Kathryn
4623 Trail West Dr.
Austin, TX 78735                                1458    7/14/2020     24 Hour Fitness Worldwide, Inc.                                           $902.00                                                                      $902.00
Trotman, Sarah
3943 Arlington Square Drive
Apt. 364
Houston, TX 77034                               1459    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                            $324.74
Simpson, Ryan
53 Coronado Pointe
Laguna Niguel, CA 92677                         1460    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $298.86                                                                                            $298.86
Nguyen, Tina
4004 36th Ave #2E
Long Island City, NY 11101                      1461    7/13/2020        24 Hour Fitness USA, Inc.                         $50.57                                                                                             $50.57
Smith, Helen
6418 Olde Pecan Dr.
Richmond, TX 77406                              1462    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $825.00                                                                                            $825.00
Stephens, Cara
4792 Mayapan Drive
La Mesa, CA 91941                               1463    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $279.00                                                                                            $279.00
MAIO, ELLEN
83 Whitehall St.
Fair Lawn, NJ 07410                             1464    7/16/2020     24 Hour Fitness Worldwide, Inc.                   $6,000.00                                                                                          $6,000.00



                                                                                                 Page 88 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 89 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Kotliar, Oksana
87 Halsey Rd
Parsippany, NJ 07054                           1465    7/13/2020       24 Hour Fitness USA, Inc.                        $98.08                                                                                             $98.08
Facer, Rebecca
15741 NW Clubhouse Dr
Portland, OR 97229                             1466    7/14/2020       24 Hour Fitness USA, Inc.                                             $648.00                                                                      $648.00
Bandey, Eeman
1880 Page Street, Unit 1
San Francisco, CA 94117                        1467    7/13/2020       24 Hour Fitness USA, Inc.                        $83.98                                                                                             $83.98
Gonzalez, Irenne
25 Eileen Way
Edison, NJ 08837                               1468    7/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,800.00                                                                                          $1,800.00
Acott, Karen
11103 SW 81st Ave
Tigard, OR 97223‐8453                          1469    7/13/2020       24 Hour Fitness USA, Inc.                     $1,824.00                                                                                          $1,824.00
Libreros, Maritza J.
8550 S.W. 109th Avenue, #217
Miami, FL 33173                                1470    7/13/2020    24 Hour Fitness Worldwide, Inc.                    $243.75                                                                                            $243.75
Hernandez, Enrique R
3724 Crestview Dr.
Santa Rosa, CA 95403                           1471    7/13/2020       24 Hour Fitness USA, Inc.                     $1,622.00                                                                                          $1,622.00
Long, William
5354 Lindell Road, Apt. 1055
Las Vegas, NV 89118                            1472    7/17/2020       24 Hour Fitness USA, Inc.                       $140.24                                                                                            $140.24
Reid, Brian Clifford
2665 SW 37th Ave Apt 1111
Miami, FL 33133                                1473    7/16/2020       24 Hour Fitness USA, Inc.                        $23.48                                                                                             $23.48
Rosenquist, John
2425 Gelbray Place
Fort Worth , TX 76131                          1474    7/14/2020    24 Hour Fitness Worldwide, Inc.                    $675.00                                                                                            $675.00
Krauser, Jennifer
15034 E. Crestridge Drive
Centennial, CO 80015                           1475    7/24/2020    24 Hour Fitness Worldwide, Inc.                    $364.25                                                                                            $364.25
Fairless, Chelsea Marie
6301 Whitman Ave.
Fort Worth, TX 76133                           1476    7/14/2020       24 Hour Fitness USA, Inc.                       $540.00                                                                                            $540.00
Muehe, Judith L.
3322 Sefilbert St.
Milwaukie, OR 97222                            1477    7/13/2020       24 Hour Fitness USA, Inc.                       $532.00                                                                                            $532.00
Takapu, Rainelda
18012 W.Annes Cr #203
Canyon country, CA 91387                       1478    7/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Torres, Geidy
28 NW 32 ave
Miami, FL 33125                                1479    7/21/2020    24 Hour Fitness Worldwide, Inc.                     $21.68                                                                                             $21.68
Fujita, Larry
316 Westhampton Ln SW
Olympia, WA 98512                              1480    7/13/2020       24 Hour Fitness USA, Inc.                       $480.00                                                                                            $480.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1481    7/14/2020       24 Hour Fitness USA, Inc.                                           $1,794.00                                                                    $1,794.00
Nelson, Noella
6487 SW Parkhill Way
Portland, OR 97239                             1482    7/14/2020       24 Hour Fitness USA, Inc.                     $1,271.84                                                                                          $1,271.84

                                                                                              Page 89 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 90 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                              Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                     Amount
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                               1483    7/13/2020      24 Hour Fitness Holdings LLC                     $1,744.00                                                                                       $1,744.00
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                              1484    7/13/2020           24 San Francisco LLC                                                                                  $990.00                                 $990.00
CARTER, WILLIAM
1 KEAHOLE PLACE
APT 1301
HONOLULU, HI 96825                              1485    7/14/2020        24 Hour Fitness USA, Inc.                                           $954.97                                                                      $954.97
Sandy, Michaela
3549 Jennings St
San Diego, CA 92109                             1486    7/14/2020        24 Hour Fitness USA, Inc.                        $899.92                                                                                         $899.92
Heidbreder, Lynn J.
4254 Knoxville Avenue
Lakewood, CA 90713                              1487    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $28.00                                                                                          $28.00
Tagore, Ojaswi
3222 Mission Street
San Francisco, CA 94110                         1488    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $71.98                                                                                          $71.98
Maity, Sutapa
119 Magellan Avenue
San Jose, CA 95116                              1489    7/17/2020        24 Hour Fitness USA, Inc.                        $996.00                                                                                         $996.00
Simpson, Marsha
41 East 59th Street
Brooklyn, NY 11203                              1490    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $330.00                                                                                         $330.00
Lim, Dennis
34356 Enea Terrace
Fremont, CA 94555                               1491    7/14/2020    24 Hour Fitness United States, Inc.                   $92.38                                                                                          $92.38
Nelson, Larry
518 rockridge place
vacaville, CA 95687                             1492    7/17/2020     24 Hour Fitness Worldwide, Inc.                                                          $100.00                                                    $100.00
Astiazarain, Emily
1022 NW 123 Court
Miami, FL 33182                                 1493    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $89.90                                                                                          $89.90
Meng, Xianglai
330 North Fair Oaks Avenue
Sunnyvale, CA 94085                             1494    7/14/2020        24 Hour Fitness USA, Inc.                                           $677.98                                                                      $677.98
Peter, Roland
                                                1495    7/14/2020    24 Hour Fitness United States, Inc.                   $63.23                                                                                          $63.23
Goodhart, Peggy
8716 Jackie Drive
San Diego, CA 92119                             1496    7/17/2020     24 Hour Fitness Worldwide, Inc.                                                                             $615.93                                 $615.93
Duncan, Leanne
401 28th Ave Apartment #1
San Francisco, CA 94121                         1497    7/13/2020           24 San Francisco LLC                          $110.97                                                                                         $110.97
Carey, Leila
3334 Fosca St.
Carlsbad, CA 92009                              1498    7/16/2020        24 Hour Fitness USA, Inc.                        $887.50                                                                                         $887.50
Patel, Bijai
32 Prospect Lane
Colonia, NJ 07067                               1499    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $408.32                                                                                         $408.32
Christensen, Karen
12 Sadie Court
Trophy Club, TX                                 1500    7/15/2020        24 Hour Fitness USA, Inc.                      $2,112.00                                                                                       $2,112.00

                                                                                                   Page 90 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 91 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Chau, Tatiana
55 E 3rd Ave.
San Mateo, CA 94401                            1501    7/15/2020        24 Hour Fitness USA, Inc.                        $913.00                                                                                         $913.00
Keegan, Paul
10824 Pointed Oak Lane
San Diego, CA 92131                            1502    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $4,920.00                                                                                       $4,920.00
Moleta, Sr, Harry L.
790 Manawai St Apt 107
Kapolei, HI 96707‐4568                         1503    7/13/2020             24 New York LLC                              $52.88                                                                                          $52.88
Gonzalez, Marcus
3123 Ferncreek Lane
Escondido, CA 92027                            1504    7/13/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Apelian, Ara
15332 Lassen Street
Mission Hills, CA 91345                        1505    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Terry, Lisa
1228 N 171st St
Shoreline, WA 98133                            1506    7/15/2020        24 Hour Fitness USA, Inc.                                           $618.80                                                                      $618.80
Aristonodo, Miguel
850 McMinn Ave
Santa Rosa, CA 95407                           1507    7/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,038.08                                                                                       $1,038.08
Toro, Marcy
9299 SE Market St
Portland, OR 97216                             1508    7/22/2020     24 Hour Fitness Worldwide, Inc.                      $22.00                                                                                          $22.00
Ab Coaster LLC dba The Abs Company
PO Box 9
Chester, NJ 07930                              1509    7/22/2020        24 Hour Fitness USA, Inc.                      $6,873.31                                                                                       $6,873.31
Baltodano, Andrea
5351 E Willowick Dr.
Anaheim, CA 92807                              1510    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Larry, Mavis
614 Lone Ridge Way
Murphy, TX 75094                               1511    7/16/2020    24 Hour Fitness United States, Inc.                   $96.17                                                                                          $96.17
Botty, Carlos
333 University Dr. Apt 345
Coral Gables, FL 33134                         1512    7/16/2020        24 Hour Fitness USA, Inc.                         $80.06                                                                                          $80.06
Grigsby, Donn
7255 SW Palmer Way
Beaverton, OR 97007                            1513    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,064.00                                                                                       $1,064.00
Summerlin, Roger
11309 Bull Head Lane
Roanoke, TX 76262                              1514    7/14/2020        24 Hour Fitness USA, Inc.                                         $1,460.00                                                                    $1,460.00
Nguyen, Kelly Thuy
8531 Oasis Ave
Westminster, CA 92683                          1515    7/15/2020        24 Hour Fitness USA, Inc.                        $299.00                                                                                         $299.00
Stigall, Chris
11912 Riverside Drive, Unit 1
Valley Village, CA 91607                       1516    7/15/2020    24 Hour Fitness United States, Inc.                $1,344.60                                                                                       $1,344.60
Drumm, Brian
13301 Evergreen Dr
Fort Worth , TX 76244                          1517    7/21/2020    24 Hour Fitness United States, Inc.                   $45.45                                                                                          $45.45
Nicholas, Susanne
7938 Reading Avenue
Los Angeles, CA 90045                          1518    7/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,387.00                                                                                       $1,387.00

                                                                                                Page 91 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 92 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Alonso, Grecia
                                                1519    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $103.38                                                                                         $103.38
Vekhande, Jyotsna
5006 Kenneth Way
Katy, TX 77494                                  1520    7/17/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                         $649.99
Watson, Shelly L
2139 Durant Ave
Oakland, CA 94603                               1521    7/16/2020         24 Hour Holdings II LLC                                          $1,607.12                                                                    $1,607.12
Summerlin, Annette
11309 Bull Head Lane
Roanoke, TX 76262                               1522    7/14/2020        24 Hour Fitness USA, Inc.                                         $2,006.00                                                                    $2,006.00
Hurtado, Marco
15519 Ashgrove Dr.
La Mirada, CA 90638                             1523    7/17/2020    24 Hour Fitness United States, Inc.                                     $350.00                                                                      $350.00
Gentillet, Virginie
757 Rusk Rd
Round Rock, TX 78665                            1524    7/16/2020        24 Hour Fitness USA, Inc.                        $869.00                                                                                         $869.00
Csaszi, Andrea
2557 Marjo Court
Oceanside, CA 92056                             1525    7/16/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Lownes, Kaitlin
1517 N. Fairview St.
Burbank, CA 91505                               1526    7/18/2020    24 Hour Fitness United States, Inc.                $1,170.00                                                                                       $1,170.00
Sanchez, Bryan
13349 loumont street
whittier , CA 90601                             1527    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $536.00                                                                                         $536.00
Dhanavade, Rajesh S
5006 Kenneth Way
Katy , TX 77494                                 1528    7/17/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                         $649.99
Gisondi, Trenton
3334 Wilmot St.
Simi Valley, CA 93063                           1529    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $127.96                                                                                         $127.96
Eide, Audrey B.
2103 Harrison Av. NW
PMB #2‐681
Olympia, Wa 98502                               1530    7/30/2020        24 Hour Fitness USA, Inc.                                         $2,649.41                                                                    $2,649.41
Bodhiprasart, Malee
1309 Amethyst Street
Apt D
Redondo Beach, CA 90277                         1531    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $131.55                                                                                         $131.55
WATANABE, AIROL
4924 SOUTH 322ND ST
AUBURN, WA 98001                                1532    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Pabon, Nicole
10539 Woodley Avenue
Granada Hills, CA 91344                         1533    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $109.59                                                                                         $109.59
Hicks, Tiffany
10103 SE 227th St
Kent, WA 98031                                  1534    7/20/2020        24 Hour Fitness USA, Inc.                      $1,563.60                                                                                       $1,563.60
Maggin, Jeremy
20950 Oxnard St #33
Woodland Hills, CA 91367                        1535    7/20/2020    24 Hour Fitness United States, Inc.                                   $1,440.00                                                                    $1,440.00



                                                                                                 Page 92 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 93 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Simmons, Joseph
711 Upper Ulumalu Road
Haiku, HI 96708‐5210                            1536     8/6/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                          $1,500.00
Huebner, Michael
3284 Mountain View Avenue
Los Angeles, CA 90066                           1537    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $2,545.22                                                                                          $2,545.22
Chang, James
2269 Felspar Street
#8
San Diego, CA 92019                             1538    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $2,227.05                                                                                          $2,227.05
Crockett, Jeffrey B.
6055 SW 92 Street
Miami, FL 33156                                 1539    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $774.00                                                                                            $774.00
Skripenova, Silvia
4405 SE Belmont St. Apt 318
Portland, OR 97215                              1540    7/18/2020     24 Hour Fitness Worldwide, Inc.                     $544.00                                                                                            $544.00
Jackson, Michael
1906 East 18th Street Unit B
Austin, TX 78702                                1541    7/21/2020        24 Hour Fitness USA, Inc.                                              $941.40                                                                      $941.40
Schnell, Ashley
1375 Lick Ave, Apt 422
San Jose, CA 95110                              1542    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                            $499.99
Sacco, Morgan
1970 Kendall St.
Lakewood, CO 80214                              1543    7/21/2020        24 Hour Fitness USA, Inc.                         $86.98                                                                                             $86.98
Boaz, Marcus
235 Floral Bluff CT
Rosenberg, TX 77469                             1544    7/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Peng, Zehui
                                                1545    7/22/2020    24 Hour Fitness United States, Inc.                  $568.00                                                                                            $568.00
Rowland, Chad M
7510 Edgartown Harbor St
Las Vegas, NV 89166                             1546    7/21/2020        24 Hour Fitness USA, Inc.                         $42.99                                                                                             $42.99
Brokaw, Beth H.
21 Regatta Way
Dana Point, CA 92629                            1547    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
Harms, John
29801 Weatherwood
Laguna Niguel, CA 92677                         1548    7/22/2020        24 Hour Fitness USA, Inc.                        $774.00                                                                                            $774.00
Jordan, Bryan
230 NE4th Street Apt 1008B
Miami, FL 33132                                 1549    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $704.00                                                                                            $704.00
Takata, Kylee
46‐324 Kahuhipa St
Kaneohe, HI 96744                               1550    7/22/2020     24 Hour Fitness Worldwide, Inc.                      $49.20                                                                                             $49.20
Johnson, Dayna
105 John Street
Hackensack , NJ 07601                           1551    7/22/2020        24 Hour Fitness USA, Inc.                        $848.00                                                                                            $848.00
Cagwin & Dorward
P.O. Box 6004
Petaluma, CA 94955                              1552    7/31/2020        24 Hour Fitness USA, Inc.                     $34,614.49                                                                                         $34,614.49
Ferraro, Nicole
45 S Via Lucia Ln
Alamo, CA 94507                                 1553    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $81.98                                                                                             $81.98

                                                                                                 Page 93 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 94 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Burnett, Krystal W.
6756 NE Tillamook Street
Portland, OR 97213                               1554    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $430.76                                                                                         $430.76
Dymatize Enterprises, LLC
111 Leslie Street
Dallas, TX 75207                                 1555     7/6/2020           RS FIT Holdings LLC                       $629,834.08                                                                                     $629,834.08
Transform SR Holding LLC
TransformCo.
Attn: Matthew Joly
3333 Beverly Road, B6‐247A
Hoffman Estates, IL 60179                        1556    7/13/2020     24 Hour Fitness Worldwide, Inc.                 $211,558.86                                                                                     $211,558.86
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                                1557    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,744.00                                                                                       $1,744.00
Greenway Electrical Services, LLC
Hayes & Newman, PL
Carly M. Newman, Esq.
830 Lucerne Terrace
Orlando, FL 32801                                1558    7/15/2020     24 Hour Fitness Worldwide, Inc.                                                       $15,586.49                                                 $15,586.49
White, Maureen
p.o. box 1089
Twin Peaks, CA 92391                             1559    7/28/2020        24 Hour Fitness USA, Inc.                         $36.99                                                                                          $36.99
Underwood, Elaine
P. O. Box 452
Prosper, TX 75078                                1560     8/7/2020        24 Hour Fitness USA, Inc.                        $936.00                                                                                         $936.00
Performix, LLC
2255 Sheridan Blvd., Unit C‐108
Edgewater, CO 80214                              1561    7/13/2020     24 Hour Fitness Worldwide, Inc.                   $9,034.30                                                                                       $9,034.30
24 Hour Fitness of Santa Barbara, State St.
326 E. Victoria St. Unit A
Santa Barbara, CA 93101                          1562    7/13/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                               1563    7/13/2020    24 Hour Fitness United States, Inc.                $1,744.00                                                                                       $1,744.00
Torres, Marvin
635 E Flora St.
Santa Ana, CA 92707                              1564    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                               1565    7/13/2020         24 Hour Holdings II LLC                       $1,744.00                                                                                       $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                               1566    7/13/2020        24 Hour Fitness USA, Inc.                      $1,744.00                                                                                       $1,744.00
Ma, Peter
27 Calliope
Lake Forest, CA 92630                            1567    7/13/2020        24 Hour Fitness USA, Inc.                      $2,400.00                                                                                       $2,400.00
Dallas County
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N Stemmons Frwy
Ste 1000
Dallas, TX 75207                                 1568    7/13/2020        24 Hour Fitness USA, Inc.                                                         $103,384.38                                                $103,384.38



                                                                                                   Page 94 of 1495
                                                         Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 95 of 1495
                                                                                                               Claim Register
                                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                                             Case No. 20‐11558

                                                                                                                          Current General                                            Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                 Claim No. Claim Date                Debtor                      Unsecured Claim                                             Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                     Amount
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                                           1569    7/13/2020           24 San Francisco LLC                        $1,744.00                                                                                       $1,744.00
Robbins, Wendy
17271 Apel Lane
Huntington Beach, CA 92649                                  1570    7/13/2020    24 Hour Fitness United States, Inc.                   $68.63                                                                                          $68.63
BOX 24 STUDIO
945 LAKE ST.
VENICE, CA 90291                                            1571    7/14/2020    24 Hour Fitness United States, Inc.                                                                       $18,000.00                              $18,000.00
Lee, Yoojin
2368 Scholarship
Irvine, CA 92602                                            1572    7/31/2020     24 Hour Fitness Worldwide, Inc.                      $51.49                                                                                          $51.49
CenterPoint Energy
PO Box 1700
Houston, TX 77251                                           1573     8/6/2020      24 Hour Fitness Holdings LLC                     $4,107.18                                                                                       $4,107.18
Euler Hermes NA Agent for Icon Health & Fitness 445548
800 Red Brook Blvd.
Owings Mills, MD 21117                                      1574    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $145,043.35                                                                                     $145,043.35
Nieto, Gema
13800 SW 9th Terrace
Miami, FL 33184                                             1575    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $186.04                                                                                         $186.04
Hyodo, Jennifer
854 Pico Canyon Lane
Brea, CA 92821                                              1576    7/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,459.92                                                                                       $1,459.92
Sada, Veronica
15626 Flagstone Walk Way
Houston, TX 77049                                           1577    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                                        1578    7/14/2020              RS FIT CA LLC                                               $1,794.00                                                                    $1,794.00
Guzman, Joseph A.
13934 Blue Ribbon Ln
Eastvale, CA 92880                                          1579    7/14/2020      24 Hour Fitness Holdings LLC                        $46.99                                                                                          $46.99
Bacon, Lindo
534 Norvell Street
El Cerrito, CA 94530                                        1580    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $149.62                                                                                         $149.62
West, Karen
8209 173rd Ave SW
Rochester, WA 98579                                         1581    7/18/2020              RS FIT NW LLC                               $46.50                                                                                          $46.50
Duffy, Melissa
4216 Woodside Circle
Lake Oswego , OR 97035                                      1582    8/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,063.00                                                                                       $1,063.00
Williams, Jenna
204 S. East Rd
Texas City, TX 77591                                        1583    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Hoffman, Camille
2115 Grace Drive
Santa Rosa, CA 95404                                        1584    7/25/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                         $250.00
Valdez, Jon
979 Woodland Parkway Suite 101‐14
San Marcos, CA 92069                                        1585    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $540.81                                                                                         $540.81
Lopez, Boris
12131 Serra Ave
Chino, CA 91710                                             1586    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00

                                                                                                               Page 95 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 96 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Alvarado, Ana
22318 Seine Ave
Hawaiian Gardens, CA 90716                     1587    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $79.98                                                                                          $79.98
Robinson Jr, Jerrold
6228 Shadow Hills Dr
Lancaster, CA 93536                            1588    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Schroller, Curtis
7807 Blue Stream Ct
Houston, TX 77041                              1589    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $27.27                                                                                          $27.27
Johnson, Keedra
44042 25th Street West, #C5
Lancaster, CA 93536                            1590    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $2,800.00                                                                                       $2,800.00
Harris, Cymone
4359 Kevinkay Dr
Houston, TX 77084                              1591    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Kelada, Rita
473 Roosevelt Ave
Redwood City, CA 94061                         1592    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $40.99                                                                                          $40.99
Nalbandian, Kim
311 Westlake Vista Ln
Thousand Oaks, CA 91362                        1593    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
Alleyne, Brianna
77 Estabrook Avenue Apt 302
San Leandro, CA 94577                          1594    7/14/2020        24 Hour Fitness USA, Inc.                      $1,693.84                                                                                       $1,693.84
Peregoy, Aya
2997 Ralston Way
Hayward, CA 94541                              1595    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $262.00                                                                                         $262.00
Monsivais, Mildred E
28 Orange Ave Unit 2
Chula Vista, CA 91911                          1596    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $190.75                                                                                         $190.75
Miller, Joyce S
2426 Legacy Island Circle
Henderson, NV 89074                            1597    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $35.65                                                                                          $35.65
Patarra, Pedro
111 Hanover st.
Santa Cruz, CA 95062                           1598    7/24/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Archuleta, Savannah
2300 24th Street Road
Greeley, CO 80634                              1599    7/14/2020              24 Denver LLC                              $299.99                                                                                         $299.99
Estes, Remigius Kelly
23623 Monte Lago Ln
Katy, TX 77493                                 1600    7/14/2020        24 Hour Fitness USA, Inc.                        $740.00                                                                                         $740.00
Waddicar, Kristin
16921 Judy Way
Cerritos, CA 90706                             1601    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $87.00                                                                                          $87.00
Baldwin, Amie
20 Ryan Lane
Cotati, CA 94931                               1602    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $561.00                                                                                         $561.00
Sha, Jiahang
2400 Chestnut St
Apt 501
Philadelphia, PA 19103                         1603    7/14/2020    24 Hour Fitness United States, Inc.                                      $80.00                                                                       $80.00



                                                                                                Page 96 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 97 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Noble, Marlene
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                                1604    7/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,092.00                                                                                       $1,092.00
Rowley, Katherine
240 Scotgrove St
Henderson, NV 89074                              1605    7/14/2020        24 Hour Fitness USA, Inc.                        $235.00                                                                                         $235.00
Barajas Figueroa, Lizbeth
3118 Carlin Ave
Lynwood, CA 90262                                1606    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $741.60                                                                                         $741.60
Noriega, Brandy
4755 Delaware Drive
Larkspur, CO 80118                               1607    8/10/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Cribari, Cortney
939 Quarterhorse Ln
Oak Park, CA 91377                               1608    7/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,590.00                                                                                       $1,590.00
Hasler, Samantha
6850 Mission Gorge Rd., #2574
San Diego, CA 92120                              1609    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $283.33                                                                                         $283.33
Pascual Urbano, Luis A
1344 University Ave Apt 4EN
Bronx, NY 10452                                  1610    7/14/2020        24 Hour Fitness USA, Inc.                                         $1,464.00                                                                    $1,464.00
Rodgers, Samantha
5807 chaste ct
Rosenberg, TX 77469                              1611    7/20/2020        24 Hour Fitness USA, Inc.                         $44.14                                                                                          $44.14
Mathewson, Lourdes
11292 1/2 Portobelo Dr
San Diego, CA 92124                              1612    7/23/2020        24 Hour Fitness USA, Inc.                                                              $83.98                                                     $83.98
Cespedes, Raul
10521 SW 123rd Ave
Miami , FL 33186                                 1613    7/20/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
The Round Owner, LLC
The Round, LLC. c/o Alex I. Poust
Schwabe Williamson & Wyatt
1211 SW 5th Ave., 19th Floor
Portland, OR 97204                               1614    7/21/2020        24 Hour Fitness USA, Inc.                  $1,365,801.56                                                                                   $1,365,801.56
Velez, Yvette
4145 Fisher St
Los Angeles, CA 90063                            1615    7/14/2020    24 Hour Fitness United States, Inc.                  $106.65                                                                                         $106.65
Deere, Patrick
869 Broadway
Sonoma, CA 95476                                 1616    7/14/2020        24 Hour Fitness USA, Inc.                        $103.38                                                                                         $103.38
DE CAMPOS, MONICA
4331 HAZEPOINT DR
KATY, TX 77494                                   1617    7/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,355.46                                                                                       $1,355.46
Harma, Alison
1615 Echo Park Ave #13
Los Angeles, CA 90026                            1618    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Steward, Reina
5044 Timbercreek Way
Sacramento, CA 95841                             1619    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $316.54                                                                                         $316.54
Osmanian, Sofia
4907 Zelzah Ave
Encino, CA 91316                                 1620    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $28.19                                                                                          $28.19


                                                                                                  Page 97 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 98 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Overholt‐Dearing, Julie Ann
3704 Piedmont Court
Plano, TX 75075                                 1621    7/14/2020        24 Hour Fitness USA, Inc.                      $1,608.00                                                                                       $1,608.00
Chun, Leticia
1804 Parkwood Drive
San Mateo, CA 94403                             1622    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Robbins, Elizabeth
23101 44th Ave W Apt B
Mountlake Terrace , WA 98043                    1623    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $495.44                                                                                         $495.44
Sanchez, Heriberto
3378 SE Wedgewood Ave
Hillsboro, OR 97123                             1624    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                          $73.98
Flores, Fernando
6516 E. Camino Vista #3
Anaheim, CA 92807                               1625    7/15/2020        24 Hour Fitness USA, Inc.                         $70.18                                                                                          $70.18
Rodrigues Pinto, Monique
5775 W Dartmouth Ave
AP 8‐206
Denver, CO 80277                                1626    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98
King, Kelsey
12902 Browing Ave.
Santa Ana, CA 92705                             1627    7/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,120.00                                                                                       $1,120.00
Dellins, Bradley
1017 Poppy Tree Place
Simi Valley, CA 93065                           1628    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $208.60                                                                                         $208.60
Pinsky, Alex
2140 ocean ave Apt.2A
Brooklyn, NY 11229                              1629    7/14/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                         $649.99
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                            1630    7/14/2020    24 Hour Fitness United States, Inc.                                   $1,794.00                                                                    $1,794.00
Torres, Matthew
10771 SW 63 St
Miami, FL 33173                                 1631    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $89.90                                                                                          $89.90
Andersen, Adrienne
1434 Santa Monica Blvd. Apt. 8
Santa Monica, CA 90404                          1632    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                         $720.00
Castaneda, Vianey
1284 Baird Rd.
Santa Rosa, CA 95409                            1633    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $176.77                                                                                         $176.77
Perez, Isabel
95‐322 Kaloaupau ST #128
Mililani, HI 96789                              1634    7/20/2020    24 Hour Fitness United States, Inc.                $1,985.34                                                                                       $1,985.34
Haros, Susanna
4110 S Orin Privado
Ontario, CA 91762                               1635    7/14/2020        24 Hour Fitness USA, Inc.                         $12.33                                                                                          $12.33
Wittke, Ashley
4859 Loukelton Way
San Diego, CA 92120                             1636    7/14/2020    24 Hour Fitness United States, Inc.                  $383.00                                                                                         $383.00
Herndon, Ashley
5101 Trails Edge Dr
Arlington, TX 76017                             1637    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $275.00                                                                                         $275.00



                                                                                                 Page 98 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 99 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Burnett, Krystal W.
6756 NE Tillamook Street
Portland, OR 97213                             1638    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $430.76                                                                                         $430.76
Sztorch, Boris
1650 Ala Moana Bl. Apt 1611
Honolulu, HI 96815                             1639    7/14/2020     24 Hour Fitness Worldwide, Inc.                                        $314.13                                                                      $314.13
Hawkins, Kevin I
HC 61 Box 33415
Estes Park, CO 80517                           1640    7/14/2020     24 Hour Fitness Worldwide, Inc.                      $45.94                                                                                          $45.94
Tactay, Alexandra
42042 Sweetshade Lane
Temecula, CA 92591                             1641    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
SMUD
P.O. Box 15555 ATTN A255
Sacramento, CA 95852                           1642    7/14/2020     24 Hour Fitness Worldwide, Inc.                  $41,967.84                                                                                      $41,967.84
Demlow, Richard
10 Carolyn Way
Mission Hills, CA 91345                        1643    7/14/2020        24 Hour Fitness USA, Inc.                                         $1,720.00                                                                    $1,720.00
O'Brien, Timothy
2920 Avon Road
Rocklin, CA 95765                              1644    7/14/2020     24 Hour Fitness Worldwide, Inc.                                      $1,440.00                                                                    $1,440.00
Ascarza, Angela
529 E Olive Ave Apt 4
Monrovia, CA 91016                             1645    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
Gilliland, Graham William
20 Polo Field Lane
Denver, CO 80209                               1646    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $77.98                                                                                          $77.98
Loubet, Paul
2538 Fairway Dr
Costa Mesa, CA 92627                           1647    7/14/2020        24 Hour Fitness USA, Inc.                      $2,409.00                                                                                       $2,409.00
Elmore, Elizabeth
168 N Goldenspur Way
Orange, CA 92869                               1648    7/14/2020    24 Hour Fitness United States, Inc.                $1,109.52                                                                                       $1,109.52
Mejia, Claudia
12435 Grayling Ave
Whittier, CA 90604                             1649    7/14/2020    24 Hour Fitness United States, Inc.                $1,139.00                                                                                       $1,139.00
Llamedo, Alfredo
5716 Over Downs Dr.
Dallas, TX 75230                               1650    7/14/2020    24 Hour Fitness United States, Inc.                                     $757.57                                                                      $757.57
Gheith, Faris
                                               1651    7/15/2020        24 Hour Fitness USA, Inc.                         $31.49                                                                                          $31.49
Fryer, Andrew
1418 Wickerhill Way
Katy, TX 77494                                 1652    7/14/2020    24 Hour Fitness United States, Inc.                $2,016.00                                                                                       $2,016.00
Schick, Anthony
10 Potters Bend
Ladera Ranch, CA 92694                         1653    7/14/2020        24 Hour Fitness USA, Inc.                        $123.30                                                                                         $123.30
Bock, Yale
213 Popolo Drive
Las Vegas, NV 89138                            1654    7/14/2020        24 Hour Fitness USA, Inc.                         $46.99                                                                                          $46.99
Abramson, Gavrila
533 Columbia Creek Drive
San Ramon, CA 94582                            1655    7/13/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                         $700.00


                                                                                                Page 99 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 100 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Jackson, Lisa
                                                1656    7/14/2020        24 Hour Fitness USA, Inc.                         $20.46                                                                                          $20.46
White, Tiana
4738 NE 48th Place
Portland, OR 97218                              1657    7/14/2020        24 Hour Fitness USA, Inc.                        $277.94                                                                                         $277.94
Nickeson, Cathy
5925 Clay Basket Drive
Citrus Heights, CA 95621                        1658    7/14/2020        24 Hour Fitness USA, Inc.                                           $798.75                                                                      $798.75
CULLARI, ALEJANDRO
812 wheelwood ave
hurst, tx 76053                                 1659    7/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                       $1,800.00
Chapman, Nancy
322 Punta Baja Dr
Solana Beach, CA 92075                          1660    7/14/2020        24 Hour Fitness USA, Inc.                      $1,118.00                                                                                       $1,118.00
Palafox, Madison
5416 Fair Ave Apt 8‐ 122
North Hollywood, CA 91601                       1661    7/13/2020        24 Hour Fitness USA, Inc.                         $44.09                                                                                          $44.09
de Almeida Tomac, Fernando
1923 Whispering Trl
Irvine, CA 92602                                1662    7/14/2020        24 Hour Fitness USA, Inc.                        $374.94                                                                                         $374.94
Himple, Robert R
10128 Montana rd
Everett, WA 98204                               1663    7/14/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Ortiz, Sergio
1204 Red Oak Valley Court
Austin, TX 78732                                1664    7/14/2020        24 Hour Fitness USA, Inc.                                                              $54.11                                                     $54.11
Zepherin, Jasmine
13313 Baileyfield Drive
Pflugerville, TX 78660                          1665    7/15/2020     24 Hour Fitness Worldwide, Inc.                   $2,977.00                                                                                       $2,977.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                            1666    7/14/2020      24 Hour Fitness Holdings LLC                                        $1,794.00                                                                    $1,794.00
Gomez, Teresa
9657 Pasture Rose Way
Elk Grove, CA 95624                             1667    7/14/2020        24 Hour Fitness USA, Inc.                         $63.98                                                                                          $63.98
Reyes, Matthew Lucas
8340 SW 38th Street
Miami, FL 33155                                 1668    7/14/2020        24 Hour Fitness USA, Inc.                        $102.69                                                                                         $102.69
Burnett, Madison
3533 Dover Bay Street
Las Vegas, NV 89129                             1669    7/15/2020    24 Hour Fitness United States, Inc.                $1,680.00                                                                                       $1,680.00
ZUO, FENGLING
170 E COLLEGE STREET
#5033
COVINA, CA 91723                                1670    7/14/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Haffner, Nichole
7010 sw Baylor St
Tigard, OR 97223                                1671    7/21/2020    24 Hour Fitness United States, Inc.                                     $101.99                                                                      $101.99
Trail, Travis
3358 West Bijou St
Colorado Springs, CO 80904                      1672    7/14/2020              24 Denver LLC                            $1,000.00                                                                                       $1,000.00




                                                                                                 Page 100 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 101 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Kahan, Michael
320 East 57th St
Apt 16A
New York, NY 10022                              1673    7/15/2020             24 New York LLC                                                $416.67                                                                      $416.67
Gale, Maureen E.
11439 High Mesa Drive
Sandy, UT 84092                                 1674    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $106.18                                                                                         $106.18
Parikh, Maniari
4711 Bradstone Dr.
Houston, TX 77084                               1675    7/14/2020        24 Hour Fitness USA, Inc.                                           $249.99                                                                      $249.99
Gross, Sarah
23986 Aliso Creek Road #219
Laguna Niguel, CA 92677                         1676    7/15/2020    24 Hour Fitness United States, Inc.                                                                        $1,228.99                               $1,228.99
Odalis Herrera, Stephanie
9523 Hoback St.
Bellflower, CA 90706                            1677    7/14/2020        24 Hour Fitness USA, Inc.                         $72.05                                                                                          $72.05
Ginn, Bradley
7295 S Houstoun Waring Cir
Littleton, CO 80120                             1678    7/14/2020              24 Denver LLC                              $135.29                                                                                         $135.29
Salas, Luis
Law Offices of Jeffrey Hasson
320 Cedar Lane
Teaneck, NJ 07666                               1679    7/15/2020     24 Hour Fitness Worldwide, Inc.               $1,000,000.00                                                                                   $1,000,000.00
Salas, Luis
Law Offices of Jeffrey Hasson
320 Cedar Lane
Teaneck, NJ 07666                               1680    7/15/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                   $1,000,000.00
Marte, Kayla
85‐15 139th, Apt 3k
Briarwood, NY 11345                             1681    7/25/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Garza, Julia
346 Carmel Creeper Pl.
Encinitas, CA 92024                             1682    7/14/2020    24 Hour Fitness United States, Inc.                   $86.37                                                                                          $86.37
Perry, Brenda
3355 Towncenter #1105
Las Vegas, NV 89135                             1683    8/18/2020     24 Hour Fitness Worldwide, Inc.                      $41.00                                                                                          $41.00
Porter, Robert Jordan
11942 Rancho Bernardo Road Unit A
San Diego, CA 92128                             1684    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $654.50                                                                                         $654.50
Carrillo, Jose
7355 Saddlewood Dr.
Fontana, CA 92337                               1685    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Werner, Daniel
220 Congress Street #4E
Brooklyn, NY 11201                              1686    7/15/2020             24 New York LLC                                              $1,000.00                                                                    $1,000.00
Surgeon, James
1061 NE 9th Ave #1726
Portland, OR 97232                              1687    7/15/2020        24 Hour Fitness USA, Inc.                      $1,749.72                                                                                       $1,749.72
DeMarsico, Janine
13 Daniel Terrace
Whippany, NJ 07981                              1688    7/21/2020    24 Hour Fitness United States, Inc.                  $656.28                                                                                         $656.28




                                                                                                 Page 101 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                  Page 102 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                                 Current General                                             Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                              Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                      Amount
Sinch America Inc
7000 Central Parkway
Suite 1480
Atlanta, GA 30328                                 1689    7/15/2020        24 Hour Fitness USA, Inc.                      $15,028.77                                                                                       $15,028.77
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                              1690    7/14/2020           24 San Francisco LLC                                             $1,794.00                                                                    $1,794.00
Abarca, Issac
1076 Carol Lane #42
Lafayette, CA 94549                               1691    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $249.96                                                                                          $249.96
Centennial Square, LLC
Rubin LLC, Attn: Paul Rubin, Esq.
345 Seventh Avenue, 21st Floor
New York, NY 10001                                1692    7/15/2020        24 Hour Fitness USA, Inc.                    $2,279,796.08                                                                                   $2,279,796.08
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013                             1693    7/15/2020        24 Hour Fitness USA, Inc.                     $250,413.65          $70,646.79                                                                  $321,060.44
Krebs, Laura
4138 Arbor Vitae Drive
San Diego, CA 92105                               1694    7/15/2020        24 Hour Fitness USA, Inc.                         $817.41                                                                                          $817.41
Luyen, Vincent
4255 Campus Drive #6566
Irvine, CA 92616                                  1695    7/15/2020        24 Hour Fitness USA, Inc.                         $119.96                                                                                          $119.96
Hernandez, Olivia
wells fargo checking account
5577451643
                                                  1696    7/15/2020     24 Hour Fitness Worldwide, Inc.                       $83.73                                                                                           $83.73
Ostaffe, Joy G.
320 Sand Run Road
West Palm Beach, FL 33413                         1697    7/15/2020        24 Hour Fitness USA, Inc.                         $214.99                                                                                          $214.99
Zuo, Fengling
170 E. College Street
Box 50333
Covina, CA 91723                                  1698    7/16/2020     24 Hour Fitness Worldwide, Inc.                      $450.00                                                                                          $450.00
Olivas, Laura
39512 Victoria
St Palmdale, CA 93551                             1699    7/14/2020        24 Hour Fitness USA, Inc.                         $230.00                                                                                          $230.00
Presman, Yelena
29 Van Sicklen Street
APT # 3A
Brooklyn, NY 11223                                1700    7/15/2020        24 Hour Fitness USA, Inc.                          $67.64                                                                                           $67.64
Durand, Molly
1035 N Stanley Ave. #209
West Hollywood, CA 90046                          1701    7/14/2020    24 Hour Fitness United States, Inc.                                                                            $360.00                                 $360.00
Martin, Curtis J.
1252 Starview Drive
Santa Rosa, CA 95403                              1702    7/16/2020     24 Hour Fitness Worldwide, Inc.                    $3,925.00                                                                                        $3,925.00
Presman, Mikhail
29 Van Sicklen Street
Apt # 3A
Brooklyn , NY 11223                               1703    7/15/2020        24 Hour Fitness USA, Inc.                          $67.64                                                                                           $67.64


                                                                                                     Page 102 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 103 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Trustwave Holdings, Inc
Accounts Receivable
70 W. Madison St. Suite 600
Chicago, IL 60602                                1704    7/14/2020       24 Hour Fitness USA, Inc.                    $13,222.64                                                                                      $13,222.64
Phelps, Melissa
621 McNeill Lane
Saginaw, TX 76179                                1705    7/21/2020    24 Hour Fitness Worldwide, Inc.                     $34.63                                                                                          $34.63
Knighton, Precious
3702 Glover Meadows Lane
Houston, TX 77047                                1706    7/16/2020    24 Hour Fitness Worldwide, Inc.                     $42.04                                                                                          $42.04
Hill, Reyana
1311 Huntington St, Apt A
Huntington Beach, CA 92648                       1707    7/15/2020    24 Hour Fitness Worldwide, Inc.                                        $40.94                                                                       $40.94
Johnson, Adam R
5515 Leaning Oak Ave
Las Vegas, NV 89118                              1708    7/14/2020    24 Hour Fitness Worldwide, Inc.                    $972.00                                                                                         $972.00
Milani, Diana
1328 Bancroft Drive
Longwood, FL 32779                               1709    7/16/2020       24 Hour Fitness USA, Inc.                        $57.98                                                                                          $57.98
Hidalgo, Jennifer K
2750 East Oak Hill Drive Unit 16
Ontario, CA 91761‐6549                           1710    7/14/2020       24 Hour Fitness USA, Inc.                                          $980.00                                                                      $980.00
Kaufman, Hannah
14283 Half Moon Bay Drive
Del Mar, CA 92014                                1711    7/14/2020    24 Hour Fitness Worldwide, Inc.                    $260.00                                                                                         $260.00
Tulinius‐Osborne, Karen E
2312 Via Chalupa
San Clemente, CA 92673                           1712    7/14/2020    24 Hour Fitness Worldwide, Inc.                    $199.99                                                                                         $199.99
Robles, Eugenia
408 Winchester Dr
Watsonville, CA 95076                            1713    7/21/2020       24 Hour Fitness USA, Inc.                     $1,041.00                                                                                       $1,041.00
Polanco Palacios, Juan T
6323 Crakston St
Houston, TX 77084                                1714    7/15/2020    24 Hour Fitness Worldwide, Inc.                     $94.38                                                                                          $94.38
Haye, Gayle L
6459 Tilia Place, Unit 302
Carlsbad, CA 92011                               1715    7/15/2020    24 Hour Fitness Worldwide, Inc.                     $22.50                                                                                          $22.50
Tran, Hong
6629 VERNON ST.
ORLANDO , FL 32818                               1716     8/3/2020       24 Hour Fitness USA, Inc.                        $66.00                                                                                          $66.00
Collins, Kathryn
731 Puerto Real Court
Las Vegas, NV 89138                              1717    7/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,848.00                                                                                       $1,848.00
Ganjani, Nicole
5157 Steinbeck ct
Carlsbad, CA 92008                               1718    7/15/2020    24 Hour Fitness Worldwide, Inc.                $117,738.97                                                                                     $117,738.97
Pascual Urbano, Luis A
1344 University Ave Apt 4EN
Bronx, NY 10452                                  1719    7/15/2020       24 Hour Fitness USA, Inc.                                        $1,464.00                                                                    $1,464.00
Jones, Robert H
47 La Costa Ct
Laguna Beach, CA 92651                           1720    7/15/2020    24 Hour Fitness Worldwide, Inc.                     $73.98                                                                                          $73.98



                                                                                               Page 103 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 104 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Nguon, Kanica
1069 Myrtle Ave
Long Beach, CA 90813                             1721    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Fraley, Paul
3267 Eucalyptus ave
Long Beach , CA 90806                            1722    7/16/2020     24 Hour Fitness Worldwide, Inc.                                        $699.99                                                                      $699.99
Jet Plumbing, Heating & Drain Services
1553 Hymer Ave.
Sparks, NV 89431                                 1723    7/15/2020     24 Hour Fitness Worldwide, Inc.                   $6,106.78                                                                                       $6,106.78
S&C Venture, a Florida a joint venture
Patricia A. Redmond, Esq.
Stearns Weaver Miller, et al.
150 W. Flagler St., #2200
Miami, FL 33130                                  1724    7/14/2020        24 Hour Fitness USA, Inc.                    $200,467.79                                                                                     $200,467.79
Sterling, Danielle
30213 Deer Meadow Road
Temecula, CA 92591                               1725     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
City of Pembroke Punes
Kerry L. Ezrol, Esq.
Goren Cherof Doody & Ezrol
3099 E Commercial Blvd., Ste. 200
Fort Lauderdale, FL 33308                        1726    7/15/2020     24 Hour Fitness Worldwide, Inc.                   $3,887.73                                                                                       $3,887.73
Moriarty, Sara
2606 Oaklawn Ave #1
Austin, TX 78722                                 1727    7/21/2020        24 Hour Fitness USA, Inc.                        $876.00                                                                                         $876.00
Molinares, Christopher
16935 SW 93 ST, APT 1‐106
Miami, FL 33196                                  1728    7/15/2020        24 Hour Fitness USA, Inc.                        $250.00                                                                                         $250.00
Bocatija, Glenn
28634 Pietro Dr
Valencia, CA 91354                               1729    7/15/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,560.00                               $1,560.00
Towns, Payton
1404 Kilamanjaro Lane Unit 204
Las Vegas, NV 89128                              1730    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $72.88                                                                                          $72.88
Benson, Cathy
7151 Johnston Rd
Pleasanton, CA 94588                             1731    7/15/2020     24 Hour Fitness Worldwide, Inc.                                     $32,979.73                                                                   $32,979.73
Shebib, George
1940 Morgan Court
Morgan Hill, CA 95037                            1732    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
Gardizi, Omar
3300 N Paseo de los Rios Apt. 19207
Tucson, AZ 85712                                 1733    7/16/2020        24 Hour Fitness USA, Inc.                         $63.37                                                                                          $63.37
Rankin, Kenda K.
38120 Via Taffia
Murrieta, CA 92563                               1734    7/15/2020    24 Hour Fitness United States, Inc.                   $26.56                                                                                          $26.56
Johnson, Polina
15 1st street, Apt 6C
Hackensack, NJ 07601                             1735    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $35.07                                                                                          $35.07
ROSAS, ESBEIDY
636 Chestnut Ave.
APT 101
Long Beach, CA 90802                             1736    7/15/2020    24 Hour Fitness United States, Inc.                  $563.88                                                                                         $563.88


                                                                                                  Page 104 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 105 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Brown, Peter Allen
6080 NE Grand Ave
Portland, OR 97211                               1737    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                             $46.99
Becker, Frances
2017 Chesapeake Road
Annapolis, MD 21409                              1738    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,900.00                                                                                          $1,900.00
Yin, Chen
5901 Harvest Hill Rd Apt 2071
Dallas, TX 75230                                 1739    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $72.72                                                                                             $72.72
Shah, Darshan
49185 Park Ter
Fremont, CA 94539                                1740    7/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,480.60                                                                                          $1,480.60
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                        1741    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $319.97                                                                                            $319.97
Lama Li, Anubis de
11410 SW 110th Lane
Miami, FL 33176                                  1742    7/17/2020        24 Hour Fitness USA, Inc.                        $842.12                                                                                            $842.12
Fung, Caleb
4381 W Flamingo Rd.
#35302
Las Vegas, NV 89103                              1743    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00
Crispin, Lincy
1 Rustic Ridge Road
Apt A20
Little Falls, NJ 07424                           1744    7/15/2020     24 Hour Fitness Worldwide, Inc.                                           $731.99                                                                      $731.99
Francis, Phyllis A
4216 North Country Drive
Antelope, CA 95843                               1745    7/15/2020        24 Hour Fitness USA, Inc.                        $299.00                                                                                            $299.00
Harper, Marlene
6740 Azusa Ct.
Riverside, CA 92509                              1746    7/14/2020    24 Hour Fitness United States, Inc.                  $430.98                                                                                            $430.98
Millar, Beckett
3201 Woodstock Road
Los Alamitos, CA 90720                           1747    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Poindexter, Ross A
2775 Mesa Verde Dr E #S213
Costa Mesa, CA 92626                             1748    7/17/2020     24 Hour Fitness Worldwide, Inc.                      $44.71                                                                                             $44.71
Pomante, Thomas
1321 SW 25th Way
Boynton Beach, FL 33426                          1749    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                 $400.00                                                    $800.00
Procida, Anthony S.
88 Midwood Road
West Babylon, NY 11704                           1750    7/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Prince, Grace A
4828 Sw Oleson Rd
Portland, OR 97225                               1751    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $299.90                                                                                            $299.90
Grigsby, Sandra J
7255 SW Palmer Way
Beaverton, OR 97007                              1752    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,672.00                                                                                          $1,672.00
Nguyen, Christine
8531 Oasis Ave
Westminster, CA 92683                            1753    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                            $299.00


                                                                                                  Page 105 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 106 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Chong, Jimi
348 S. Teri Lane
Orange, CA 92869                               1754    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Vallentine, Connie
29218 Dalea Court
Katy, TX 77494                                 1755    7/16/2020     24 Hour Fitness Worldwide, Inc.                                        $130.00                                                                      $130.00
Young, Gloria
6602 Colgate Avenue
Los Angeles, CA 90048                          1756    7/16/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Camero, Fahimeh
1212 Padre Serra Ln
Las Vegas, NV 89134                            1757    7/16/2020        24 Hour Fitness USA, Inc.                                                                                $490.00                                 $490.00
Sappington, Anna
6459 Tilia Place #304
Carlsbad, CA 92011                             1758    7/15/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Vermeer‐Manhart, Teresa
PO Box 56226
Los Angeles, CA 90056                          1759    7/15/2020     24 Hour Fitness Worldwide, Inc.                                      $1,075.57                                                                    $1,075.57
Armendariz, Ivan
417 S Tonopah Dr
Las Vegas, NV 89106                            1760    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $472.00                                                                                         $472.00
Pinto, Melina
2403 Seneca St, Apt. 4
Pasadena, CA 91107                             1761    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $281.95                                                                                         $281.95
Porter, Michael
900 Sitka St.
Fort Collins, CO 80524                         1762    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $226.74                                                                                         $226.74
Gao, Sharon
157 Hahn St.
San Francisco, CA 94134                        1763    7/15/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Holtzman, Razelle
209‐25 18th Ave. #4B
Bayside, NY 11360                              1764    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                         $252.00
Serrano, Julio
11624 Mount Whitney Ct
Rancho Cucamonga, CA 91737                     1765    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $370.00                                                                                         $370.00
Zuo, Fengling
170 E College Street
Box 5033
Covina, CA 91723                               1766    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Montoya, Ashley
6225 Reseda Blvd Apt #14
Reseda, CA 91335                               1767    7/16/2020    24 Hour Fitness United States, Inc.                  $140.00                                                                                         $140.00
Teranes, Jane L.
4253 Karensue Ave
San Diego, CA 92122                            1768    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,224.00                                                                                       $1,224.00
Sterling, Danielle
30213 Deer Meadow Road
Temecula, CA 92591                             1769    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Kossow, Mikenna
Jeffrey Hogue, Esq.
Hogue & Belong
170 Laurel Street
San Diego, CA 92101                            1770    7/17/2020     24 Hour Fitness Worldwide, Inc.               $1,000,000.00                                                                                   $1,000,000.00

                                                                                                Page 106 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 107 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Dixon, Katharine
13494 Calais Drive
Del Mar, CA 92014                             1771    7/16/2020     24 Hour Fitness Worldwide, Inc.                                      $1,716.00                                                                    $1,716.00
Commonwealth Edison Company
ComEd Bankruptcy Department
1919 Swift Drive
Oak Brook, IL 60523                           1772    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $837.22                                                                                         $837.22
Crockett, Jeffrey B.
6055 SW 92 Street
Miami, FL 33156                               1773    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $774.00                                                                                         $774.00
Pomante, Kimyatta
1321 SW 25th Way
Boynton Beach, FL 33426                       1774    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Green, Emily
14877 E Dartmouth Ave
Aurora , CO 80014                             1775    7/27/2020        24 Hour Fitness USA, Inc.                         $43.84                                                                                          $43.84
Hsiao, Victoria
109 Hollywood Ave
Fairfield, NJ 07004                           1776    7/22/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                         $649.99
Keller, Paul
1817 Sandalwood Lane
Grapevine, TX 76051                           1777    7/18/2020     24 Hour Fitness Worldwide, Inc.                     $137.43                                                                                         $137.43
Bido, Soraya
2676 Grand Concourse #4N
Bronx, NY 10458                               1778    7/16/2020     24 Hour Fitness Worldwide, Inc.                                      $1,500.00                                                                    $1,500.00
Crockett, Jeffrey B
6055 SW 92 Street
Miami, FL 33156                               1779    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $774.00                                                                                         $774.00
Oren, Guy
10567 San Pablo Ave
El Cerrito, CA 94530                          1780     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $713.68                                                                                         $713.68
Greene, Dana
3908 Del Mar Glen
San Diego, CA 92130                           1781    7/16/2020     24 Hour Fitness Worldwide, Inc.                                                                             $720.00                                 $720.00
Baker, Devion
726 Hollyhock Dr
Stafford, TX 77477                            1782    8/18/2020    24 Hour Fitness United States, Inc.                                                                          $193.00                                 $193.00
Alcazar, Alessandra
6420 Newcastle Ave
Reseda, CA 91335                              1783    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $130.17                                                                                         $130.17
Wadler, Linda A.
8207 Dunsinane Court
McLean, VA 22102                              1784    7/16/2020     24 Hour Fitness Worldwide, Inc.                                      $1,963.64                                                                    $1,963.64
Taylor, Andrew James
20391 Venus Cir.
Huntington Beach, CA 92646                    1785    7/17/2020        24 Hour Fitness USA, Inc.                                            $66.49                                                                       $66.49
Strascina‐Dower, Madison
2401 E Warren Ave Apt 6
Denver, CO 80210                              1786    7/17/2020              24 Denver LLC                            $1,200.00                                                                                       $1,200.00
Haines, Carrie
9331 Coral Bell Way
Sacramento, CA 95829                          1787    7/16/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00



                                                                                               Page 107 of 1495
                                                 Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 108 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                  Current General                                             Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                      Amount
Clement, Edwin David
4904 SPARKS AVENUE
SAN DIEGO, CA 92110                                  1788    7/16/2020    24 Hour Fitness United States, Inc.                  $184.95                                                                                         $184.95
Imhotep, Eboni
301 W Grand Ave #124
Chicago, IL 60654                                    1789    7/15/2020        24 Hour Fitness USA, Inc.                      $2,039.96                                                                                       $2,039.96
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles , CA 90054‐0110                          1790    7/21/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
Trann, Joselyn
PO Box 90712
Long Beach, CA 90809                                 1791    7/17/2020     24 Hour Fitness Worldwide, Inc.                                         $57.98                                                                       $57.98
Premier Wall Systems, Inc.
c/o The Green Law Group, LLP
1777 E. Los Angeles Ave.
Simi Valley, CA 93065                                1792    7/16/2020        24 Hour Fitness USA, Inc.                    $241,025.00                                                                                     $241,025.00
Shay, Dianne M
328 Miramar Cir
Weatherford, Tx 76085                                1793     8/6/2020        24 Hour Fitness USA, Inc.                        $800.00                                                                                         $800.00
Zareh, Arista
5531 Kester Ave
Apt 102
Sherman Oaks, CA 91411                               1794     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $119.04                                                                                         $119.04
Dhanavade, Dhruv R
5006 Kenneth Way
Katy, TX 77494                                       1795    7/17/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Shoemaker, Gabriela
5825 Reseda Blvd 314
Tarzana, CA 91356                                    1796    7/16/2020     24 Hour Fitness Worldwide, Inc.                   $2,044.00                                                                                       $2,044.00
Sibayan, Sharmaine
91‐1175 Hanaloa St
Ewa Beach, HI 96706                                  1797    7/16/2020        24 Hour Fitness USA, Inc.                        $305.76                                                                                         $305.76
Milstein‐Torres, Grace
24226 Carino Strada Dr.
Richmond, TX 77406                                   1798    7/16/2020        24 Hour Fitness USA, Inc.                      $1,984.95                                                                                       $1,984.95
Santilli, Monique
701 Harlan St Unit E7
Lakewood, CO 80214                                   1799    7/27/2020        24 Hour Fitness USA, Inc.                         $41.99                                                                                          $41.99
Botty, Carlos
333 University Dr. Apt 345
Coral Gables, FL 33134                               1800    7/16/2020        24 Hour Fitness USA, Inc.                        $725.23                                                                                         $725.23
Gonzalez, Elvis
42281 Osgood Rd.
Fremont, CA 94539                                    1801    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,600.00                                                                                       $1,600.00
Nichols, Alexis
535 E Walnut Avenue
El Segundo, CA 90245                                 1802    7/16/2020    24 Hour Fitness United States, Inc.                $1,296.00                                                                                       $1,296.00
Surgeon, James
1061 NE 9th Ave #1726
Portland, OR 97232                                   1803    7/16/2020        24 Hour Fitness USA, Inc.                      $1,749.72                                                                                       $1,749.72
Shannon, Ronald R
4948 Randlett Dr.
La Mesa, CA 91942                                    1804    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $688.00                                                                                         $688.00


                                                                                                      Page 108 of 1495
                                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 109 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                    Amount                                                    Amount

Public Service Co, A Colorado Corporation, dba Xcel Energy
Attn: Bankruptcy Department
PO Box 9477
Minneapolis, MN 55484                                            1805    7/16/2020        24 Hour Fitness USA, Inc.                     $47,788.50                                                                                      $47,788.50
Wexer Holding LLC
3E North St
Bethlehem, PA 18018                                              1806    7/22/2020        24 Hour Fitness USA, Inc.                     $11,370.00                                                                                      $11,370.00
Ghosh, Indira
423 Juniper Ct
Sunnyvale, CA 94086                                              1807    7/16/2020        24 Hour Fitness USA, Inc.                        $296.98                                                                                         $296.98
Snohomish County PUD #1
PO Box 1107
Everett, WA 98206                                                1808    7/22/2020        24 Hour Fitness USA, Inc.                      $3,524.96                                                                                       $3,524.96
Canchola, Marco
10730 SW North Dakota St
Tigard, OR 97223                                                 1809    7/17/2020           24 San Francisco LLC                           $46.99                                                                                          $46.99
Roussos, Socrates
8620 Mohawk Street
Las Vegas, NV 89139                                              1810    7/16/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Noble, Marlene
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                                                1811    7/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,326.00                                                                                       $1,326.00
Ackerman, Jeannie
754 The Alameda Apt 2416
San Jose, CA 95126                                               1812    7/16/2020           24 San Francisco LLC                          $466.00                                                                                         $466.00
Quinones, Yadira
87‐40 Francis Lewis blvd
Apt A56
Queens Village, NY 11427                                         1813    7/16/2020            24 New York LLC                                               $2,000.00                                                                    $2,000.00
Strouse, Richard W
6444 E Eastman Ave
Denver, CO 80222                                                 1814    7/17/2020              24 Denver LLC                                                 $979.00                                                                      $979.00
Kudryavtseva, Kseniya
84‐09 Talbot Street, B64
Kew Gardens, NY 11415                                            1815    7/17/2020             24 New York LLC                              $54.98                                                                                          $54.98
Berson, Martin
1904 W 33rd St
Austin, TX 78703                                                 1816    7/22/2020     24 Hour Fitness Worldwide, Inc.                      $49.70                                                                                          $49.70
Garcia, Hugo
2902 Fairman Street
Lakewood, CA 90712                                               1817    7/17/2020     24 Hour Fitness Worldwide, Inc.                      $89.00                               $89.00                                                    $178.00
Bell, Pamela A.
2400 W. Valley Pkwy
SP62
Escondido, CA 92029                                              1818    7/17/2020        24 Hour Fitness USA, Inc.                                                                              $1,548.00                               $1,548.00
Rafferty, Kendall
3974 Moore Street Apt 207
Los Angeles, CA 90066                                            1819    7/17/2020        24 Hour Fitness USA, Inc.                         $93.98                                                                                          $93.98
Anaya, Eli
201 S Alexandria Ave, Apt 104
Los Angeles, CA 90004                                            1820    7/18/2020        24 Hour Fitness USA, Inc.                        $449.99                                                                                         $449.99



                                                                                                                    Page 109 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 110 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Robinson, Amy
6701 Rialto Blvd #3316
Austin, TX 78735                                 1821    7/17/2020       24 Hour Fitness USA, Inc.                       $136.81                                                                                            $136.81
Fraser, Shelby
314 Henrietta St.
Lewisville, TX 75057                             1822    7/17/2020       24 Hour Fitness USA, Inc.                       $297.00                                                                                            $297.00
Huang, Judy Yong Hong
550 E Newmark Ave
Apt D
Monterey Park, CA 91755                          1823    7/16/2020             RS FIT CA LLC                             $437.43                                                                                            $437.43
Cantoran, Eric
518 Mallie Street
Conroe, TX 77301                                 1824     8/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,943.75                                                                                          $1,943.75
Green, Bill
48 Chiminey Stone Way
Cullowhee, NC 28723                              1825    7/17/2020       24 Hour Fitness USA, Inc.                                           $1,896.00                                                                    $1,896.00
McCarville, Mara
13515 Choco Rd.
Apple Valley, CA 92308                           1826    7/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,350.00                                                                                          $1,350.00
Righter, William
8341 N Dickens
St. Portland, OR 97203                           1827    7/19/2020          RS FIT Holdings LLC                                              $9,826.99                                                                    $9,826.99
Beavers, Edith
                                                 1828    8/10/2020    24 Hour Fitness Worldwide, Inc.                     $68.46                                                                                             $68.46
Hounsouvan, Mui
512 Poinsettia St
Chula Vista, CA 91911                            1829    7/16/2020       24 Hour Fitness USA, Inc.                       $800.00                                                                                            $800.00
Vogel, She' (Sharon) B.
2525 Flosden Road
Space 57
American Canyon, CA 94503                        1830    7/16/2020    24 Hour Fitness Worldwide, Inc.                    $179.00                                                                                            $179.00
Hicks, Kellie M.
1407 Manjack Cay Dr.
Round Rock, TX 78664                             1831    7/19/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Chandra, Yenny
7945 Landon Pl
San Diego, CA 92126                              1832    7/17/2020    24 Hour Fitness Worldwide, Inc.                    $999.60                                                                                            $999.60
Arayssi, Mohamed Zouheir
6770 Conor Drive
Riverside, CA 92509                              1833    7/17/2020    24 Hour Fitness Worldwide, Inc.                    $150.99                                                                                            $150.99
Coyt, Miguel
13451 1/2 filmore st
Pacima, CA 91331                                 1834    7/16/2020    24 Hour Fitness Worldwide, Inc.                                        $1,000.00                                                                    $1,000.00
Du Plessis, Gabe
13359 Gideon Ct
Lakeside, CA 92040                               1835    7/17/2020    24 Hour Fitness Worldwide, Inc.                     $72.00                                                                                             $72.00
Perez, Silva Chairez
2922 Bradbury Dr
San Jose, California 95122                       1836    7/17/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Threadgill, Nichole
12010 113th Ave Ct E Unit 22
Puyallup, WA 98374                               1837    7/19/2020       24 Hour Fitness USA, Inc.                                           $2,000.00                                                                    $2,000.00



                                                                                                  Page 110 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 111 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Poore, Christine
7317 El Cajon Blvd., Ste. 239
La Mesa, CA 91942                               1838    7/17/2020        24 Hour Fitness USA, Inc.                                           $294.00                                                                      $294.00
Shoemaker, Jane S.
670 Vanderbilt Drive
Sunnyvale, CA 94087                             1839    8/18/2020           24 San Francisco LLC                        $1,161.00                                                                                       $1,161.00
Dimitrova, Iglika
1220 Rahway Ave
Avenel, NJ 07001                                1840    7/18/2020        24 Hour Fitness USA, Inc.                        $650.00                                                                                         $650.00
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                           1841    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $499.98                                                                                         $499.98
Kramer, Kathryn
PO Box 891331
Temecula, CA 92589                              1842    7/19/2020        24 Hour Fitness USA, Inc.                                                                                 $99.00                                  $99.00
Summers, Karen
PO Box 55593
1209 NE 188th St.
Shoreline, WA 98155                             1843    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $2,010.05                                                                                       $2,010.05
Lunsford, Pat
PO Box 8661
Northridge, CA 91327                            1844    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $353.53                                                                                         $353.53
Chinn, Ramona Lisette
PO Box 195
Kaneohe, HI 96744                               1845    7/17/2020    24 Hour Fitness United States, Inc.                  $314.13                                                                                         $314.13
LI, YILIN
1413 BAY RIDGE AVE APT 1
BROOKLYN, NY 11219                              1846    7/22/2020    24 Hour Fitness United States, Inc.                  $383.99                                                                                         $383.99
Maher, Killian
43 Blackburne Square
Rathfarnham
Dublin
Ireland                                         1847    7/20/2020        24 Hour Fitness USA, Inc.                        $330.29                                                                                         $330.29
Giglio, Noah J
15 Richwood Place
Denville, NJ 07834                              1848    7/19/2020     24 Hour Fitness Worldwide, Inc.                                      $1,543.37                                                                    $1,543.37
Santos, Reyna Celina Gonzalez
108 Brookside
Sealy, TX 77474                                 1849    7/17/2020     24 Hour Fitness Worldwide, Inc.                      $21.42                                                                                          $21.42
Pierre‐Davis, Latasha
8402 Avenue J Apt 3
Brooklyn, NY 11236                              1850    7/17/2020         24 Hour Holdings II LLC                       $1,944.00                                                                                       $1,944.00
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                                1851    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $4,524.24                                                                                       $4,524.24
Thomas, Sarah
1529 Dorothy St
Houston, TX 77008                               1852    7/20/2020           24 San Francisco LLC                          $105.64                                                                                         $105.64
Rene, Idony
1398 Summit Pines Blvd,
Apt 812
West Palm Beach, FL 33415                       1853    7/17/2020    24 Hour Fitness United States, Inc.                   $60.00                                                                                          $60.00


                                                                                                   Page 111 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 112 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Mills, Kim
4376 Newland Heights Drive
Rocklin, CA 95765                               1854    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,171.16                                                                                       $1,171.16
Contreras Gomez, Christopher
Pro box 1455
el Segundo, CA 90245                            1855    7/21/2020        24 Hour Fitness USA, Inc.                      $1,050.14                                                                                       $1,050.14
Yee, Jane
501 Broadway, POB#1402
MILLBRAE, CA 94030                              1856    7/17/2020     24 Hour Fitness Worldwide, Inc.                      $67.49                                                                                          $67.49
Sponaugle, Jennifer
531 Samuel Chase Way
Annapolis, MD 21401                             1857    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $656.24                                                                                         $656.24
Hillman, Lisa
15515 Spnice circle
Thornton, CO 80602                              1858    7/17/2020     24 Hour Fitness Worldwide, Inc.                                        $136.69                                                                      $136.69
Vu, MyLoan T
5875 Ciudad Leon Ct
San Diego, CA 92120                             1859    7/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,899.92                                                                                       $1,899.92
Allen, Anne‐Barbara
2312 Caringa Way
Carlsbad, CA 92009                              1860    7/21/2020     24 Hour Fitness Worldwide, Inc.                     $640.00                                                                                         $640.00
Zamora, Joel
272 Casoria Av
Las Vegas, NV 89123                             1861    7/17/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Griffith, Nona L.
2718 La Golondrina Street
Carlsbad, CA 92009                              1862    7/17/2020        24 Hour Fitness USA, Inc.                        $225.00                                                                                         $225.00
Dao, Anh
7431 Irby Cobb Blvd
Rosenberg, TX 77479                             1863    7/20/2020        24 Hour Fitness USA, Inc.                        $525.00                                                                                         $525.00
Miller, Ryan A
2520 NE Couch Street
Apt. 3
Portland, OR 97232                              1864    7/21/2020        24 Hour Fitness USA, Inc.                         $88.18                                                                                          $88.18
Tysinger, Joseph
4825 Robertson Rd
Carlsbad, CA 92010                              1865    7/18/2020     24 Hour Fitness Worldwide, Inc.                                        $540.00                                                                      $540.00
Cummings, Patricia L.
2457 Tour Edition Drive
Henderson, NV 89074                             1866    7/21/2020        24 Hour Fitness USA, Inc.                      $1,120.00                                                                                       $1,120.00
Guleria, Arnav
28 West 26th Street
Apartment 6C
New York, NY 10010                              1867    7/18/2020        24 Hour Fitness USA, Inc.                        $505.77          $3,025.00                                                                    $3,530.77
Grau, Mitch
1731 San Francisco St
Carrollton, TX 75007                            1868    7/21/2020        24 Hour Fitness USA, Inc.                        $108.22                                                                                         $108.22
Llamedo, Alfredo
5716 Over Downs Dr.
Dallas, TX 75230                                1869    7/20/2020    24 Hour Fitness United States, Inc.                                     $757.57                                                                      $757.57
Dutton, James
12134 14th St.
Santa Fe, TX 77510                              1870    7/17/2020        24 Hour Fitness USA, Inc.                         $17.32                                                                                          $17.32


                                                                                                 Page 112 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 113 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Lee, Yi W.
1400 Little Elm Tr #1148
Cedar Park, TX 78613                            1871    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $161.29                                                                                         $161.29
Garcia, Alexander
43696 Ortona Street
Temecula, CA 92592                              1872    7/17/2020     24 Hour Fitness Worldwide, Inc.                      $57.50                                                                                          $57.50
Gouveia, Gunnar Firmino
5619 Chet Dr
Orlando, FL 32818                               1873    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $732.00                                                                                         $732.00
Orr, Megan L
1573 Perry Drive
Placentia, CA 92870                             1874    7/20/2020        24 Hour Fitness USA, Inc.                         $41.99                                                                                          $41.99
Pozari, Beata
1230 Avenue X Apt. 3R
Brooklyn , New York 11235                       1875    7/17/2020     24 Hour Fitness Worldwide, Inc.                      $42.00                                                                                          $42.00
Kirk, Evan
11102 Melody Drive
Northglenn, CO 80234                            1876    7/20/2020     24 Hour Fitness Worldwide, Inc.                      $46.20                                                                                          $46.20
Smith, Lillian A
5702 Everhart Manor Ln
Katy, TX 77494                                  1877    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $913.00                                                                                         $913.00
Delacruz, Mark C.
c/o June D. Coleman
Messer Strickler Ltd.
5960 South Land Park Drive #1059
Sacramento, CA 95822                            1878    7/21/2020        24 Hour Fitness USA, Inc.                      $5,549.73                                                                                       $5,549.73
Roberts, Julie M.
2943 Joshua Tree St.
Ontario, CA 91761                               1879    7/17/2020     24 Hour Fitness Worldwide, Inc.                                        $834.00                                                                      $834.00
Sohrt, Kiana
361 Bay View Terrace
Costa Mesa, CA 92627                            1880    7/17/2020     24 Hour Fitness Worldwide, Inc.                                        $980.00                                                                      $980.00
Sturken, Spencer
2002 W. Central Ave
Santa Ana, CA 92704                             1881    7/17/2020     24 Hour Fitness Worldwide, Inc.                                        $268.45                                                                      $268.45
Conner, Jack C
136 S Park Way
Santa Cruz, CA 95062                            1882    7/20/2020     24 Hour Fitness Worldwide, Inc.                      $89.98                                                                                          $89.98
Cui, Tan
124 Bay 13th Street
Brooklyn, NY 11214                              1883    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Lavia, Cynthia
37 Partisan Pl.
Irvine, CA 92602                                1884    7/17/2020    24 Hour Fitness United States, Inc.                  $840.00                                                                                         $840.00
Osceola County Tax Collector
P.O. Box 422105
Kissimmee, FL 34742‐2105                        1885    7/17/2020        24 Hour Fitness USA, Inc.                                                          $15,051.19                                                 $15,051.19
Brisco, Andrea
309 A King Street
Santa Cruz, CA 95060                            1886    7/20/2020    24 Hour Fitness United States, Inc.                  $310.00                                                                                         $310.00
Greenfield, Elizabeth
9419 Devils Head Dr
Parker, CO 80138                                1887    7/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,741.48                                                                                       $1,741.48


                                                                                                 Page 113 of 1495
                                                Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 114 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                             Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address         Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                      Amount
PPG Architectural Finishes
c/o NCS, 729 Miner Road
Highland Heights, OH 44143                          1888    7/17/2020        24 Hour Fitness USA, Inc.                      $4,128.99                           $56,280.05                                                 $60,409.04
Soto, Angelo
485 N Citrus Ave
Apt 75
Escondido, CA 92027                                 1889    7/17/2020        24 Hour Fitness USA, Inc.                                                              $64.86                                                     $64.86
Jackson, Donald K
16009 Scenic Oak Trail
Buda, TX 78610                                      1890    7/17/2020        24 Hour Fitness USA, Inc.                        $293.51                                                                                         $293.51
Rodriguez, Charlotte
827 Sunshine Medley Lane
Rosenberg, TX 77469                                 1891    7/17/2020    24 Hour Fitness United States, Inc.                                     $495.99                                                                      $495.99
Williams, Edward
1135 Makawao Av Ste 103 #235
Makawao , HI 96768                                  1892    7/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,326.00                                                                                       $1,326.00
Viglienzone, Norma
1651 Cunningham Way
Santa Rosa , CA 95403                               1893    7/17/2020        24 Hour Fitness USA, Inc.                      $1,621.96                                                                                       $1,621.96
Terkivatan, Erdal
908 N San Vicente Blvd
Apt 7
W Hollywood, CA 90069                               1894    7/17/2020        24 Hour Fitness USA, Inc.                      $1,250.00                                                                                       $1,250.00
Boylan, Patrick J
2522 Palma Vista Ave
Las Vegas, NV 89121                                 1895    7/20/2020     24 Hour Fitness Worldwide, Inc.                                         $19.50                                                                       $19.50
Almodovar, Marisol
6888 Friars Rd. Apt 314
San Diego, CA 92108                                 1896    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $479.98                                                                                         $479.98
Trinh, Cuong Anthony
12698 Amberhill Ave.
Eastvale, CA 92880                                  1897    7/18/2020        24 Hour Fitness USA, Inc.                         $57.00                                                                                          $57.00
Gallardo, Bessie
5 La Purisima
Rancho Santa Margarita, CA 92688                    1898    7/20/2020        24 Hour Fitness USA, Inc.                         $31.49                                                                                          $31.49
Asencios, Sheyla Alejandra
2711 Bartlet Drive
Kissimmee , FL 34741                                1899    7/16/2020        24 Hour Fitness USA, Inc.                        $608.00                                                                                         $608.00
Ocampo, Nesli
6770 Condor Drive
Riverside, CA 92509                                 1900    7/17/2020        24 Hour Fitness USA, Inc.                        $146.82                                                                                         $146.82
Henrichs, Sher
2211 SE 34th Ave
Portland, OR 97214                                  1901    7/18/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Kramlich, David E.
1113 Los Palos Ct.
Pittsburg, CA 94565                                 1902    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
DUGGER, RICHARD
13420 LYNDHURST STREET #610
AUSTIN, TX 78729                                    1903    7/17/2020        24 Hour Fitness USA, Inc.                      $1,550.00                                                                                       $1,550.00
Chicago Flameproof and Wood Specialties Corp.
c/o NCS, 729 Miner Road
Highland Heights, OH 44143                          1904    7/17/2020        24 Hour Fitness USA, Inc.                                                         $175,705.77                                                $175,705.77


                                                                                                     Page 114 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 115 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Rubanov, Olga
4416 Barnsley Dr
Plano, TX 75093                                 1905    7/18/2020        24 Hour Fitness USA, Inc.                      $1,607.84                                                                                       $1,607.84
Caburian, Mike
9573 Scarboro Pl
Stockton, CA 95209                              1906    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
TenBrink, Nikole
19 Nostrand Street
Farmingdale, NY 11735                           1907    7/19/2020     24 Hour Fitness Worldwide, Inc.                     $860.00                                                                                         $860.00
Burak, Daniel
12271 Trail Spring Ct.
Las Vegas, NV 89138                             1908    7/23/2020        24 Hour Fitness USA, Inc.                         $36.85                                                                                          $36.85
Wegner, Timothy
2315 Sheraton Dr
Carrollton, TX 75007                            1909    7/18/2020    24 Hour Fitness United States, Inc.                  $417.43                                                                                         $417.43
Yun, Jing wen
550 Carroll St
Sunnyvale, CA 94086                             1910    7/20/2020    24 Hour Fitness United States, Inc.              $100,000.00                                                                                     $100,000.00
Pashley, Christopher
525 Mandalay Rd
Orlando, FL 32809                               1911    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Kossow, Mikenna
Jeffrey Hogue, Esq.
Hogue & Belong
170 Laurel Street
San Diego, CA 92101                             1912    7/20/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                   $1,000,000.00
Bersaw, Martin
78 Highview Drive
Woodland Park, NJ 07424                         1913    7/19/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Shinn, Linda Marie
1255 Tower Drive
Vista, CA 92083                                 1914    7/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,204.00                                                                                       $1,204.00
Taylor, Michael
2770 Gingerview Ln
Annapolis, MD 21401                             1915    7/19/2020        24 Hour Fitness USA, Inc.                                           $135.00                                                                      $135.00
Righter, William J
8341 N Dickens St.
Portland, OR 97203                              1916    7/17/2020        24 Hour Fitness USA, Inc.                                         $9,826.99                                                                    $9,826.99
Pinares, Yolanda
15626 Flagstone Walk Way
Houston, TX 77049                               1917    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
McNeill, James
1035 Baltic St.
Colorado Springs, CO 80903                      1918    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $109.97                                                                                         $109.97
Zalokar, Suzanne
2058 SE 112th Ave
Portland , OR 97216                             1919    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $46.49                                                                                          $46.49
Lucas, Sachi
23 Meadowbrook Road
Short Hills, NJ 07078                           1920    7/20/2020     24 Hour Fitness Worldwide, Inc.                                        $533.11                                                                      $533.11
Ayele, Keven
5670 Juno Ct
Las Vegas, NV 89118                             1921    7/20/2020     24 Hour Fitness Worldwide, Inc.                      $60.35                                                                                          $60.35


                                                                                                 Page 115 of 1495
                                                         Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                 Page 116 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                                Amount                                                       Amount
Quintero, Diana
12138 Cobbs Creek Rd
Houston, TX 77067                                              1922    7/20/2020    24 Hour Fitness United States, Inc.                   $50.87                                                                                           $50.87
A.R., a minor child (Anthony Russomanno, parent, 210 Corte
Tierra Cielo, San Clemente, CA 92673)
Anthony Russomanno
210 Corte Tierra Cielo
San Clemente, CA 92673                                         1923    7/20/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                          $699.99
YESCO, LLC
ATTN: Tyler Steenblik
1605 Gramercy Road
SLC, UT 84104                                                  1924    7/21/2020        24 Hour Fitness USA, Inc.                     $23,935.40                                                                                       $23,935.40
Moyeton, Michelle Andreina
708 Secret Harbor Lane Unit 102
Lake Mary, Fl 32746                                            1925    7/22/2020    24 Hour Fitness United States, Inc.                  $122.81                                                                                          $122.81
Soriano, Adolfo
                                                               1926    7/20/2020        24 Hour Fitness USA, Inc.                        $235.03                                                                                          $235.03
Barajas, Tobias
                                                               1927    7/19/2020     24 Hour Fitness Worldwide, Inc.                     $159.96                                                                                          $159.96
Thach, Sovanny Diep
170 San Ramon Dr.
San Jose, CA 95111                                             1928    7/20/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                          $429.99
Freifeld, Alexis
4680 W Mineral Ave, Apt 202
Littleton, CO 80128                                            1929    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,727.96                                                                                        $1,727.96
Chiu, Jonathan
644 Donner Dr.
Walnut, CA 91789                                               1930    7/19/2020        24 Hour Fitness USA, Inc.                        $299.96                                                                                          $299.96
Rice, Elizabeth
9483 W Alemeda Ave
Lakewood, CO 80226                                             1931    7/19/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                          $400.00
Dyer, Scott
2497 Lombard St
San Francisco, CA 94123                                        1932    7/20/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00             $0.00                                                      $0.00
Gomez, Angel
6503 Dumont St Unit 2
Orlando, FL 32809                                              1933    7/27/2020     24 Hour Fitness Worldwide, Inc.                      $50.05                                                                                           $50.05
Cardoza, Sandra
7120 Savory St.
Las Vegas, NV 89131                                            1934    7/20/2020     24 Hour Fitness Worldwide, Inc.                                                            $83.98                                                     $83.98
Pereyra, Milton Isaac
864 Lester Ave
Hayward, CA 94541                                              1935    7/20/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                       $429.99
WENBIN, WU
2126 77TH STREET
BROOKLYN, NY 11214                                             1936    7/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                        $1,500.00
Charest, Karen S
2810 Sombrosa St.
Carlsbad, CA 92009                                             1937    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $774.60                                                                                          $774.60
Carpenter, Diane
11101 Gateview Ln
Las Vegas, NV 89144                                            1938    7/20/2020    24 Hour Fitness United States, Inc.                   $52.00                                                                                           $52.00



                                                                                                                Page 116 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 117 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Sanchez, Kevin
23000 Marigold Ave
Torrance, CA 90502                                1939     8/6/2020     24 Hour Fitness Worldwide, Inc.                      $88.18                                                                                          $88.18
Moder, Sean
2020 NE Rodney Ave Apt D
Portland, OR 97211                                1940    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $475.00                                                                                         $475.00
Zappa Ludwig, Dena M
3515 Morning Glory Drive
Castle Rock, CO 80109                             1941    7/19/2020    24 Hour Fitness United States, Inc.                $1,080.00                                                                                       $1,080.00
Taylor II, David L
4508 NW Lincoln Ave
Vancouver, WA 98663                               1942    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $342.00                                                                                         $342.00
Meyer, Scott
18743 Niles Drive
Hesperia, CA 92345‐7539                           1943    7/19/2020     24 Hour Fitness Worldwide, Inc.                   $1,064.00                                                                                       $1,064.00
Dominguez, Raul
3233 Bridge Hill Dr. Apt. 2039
Fort Worth, TX 76116                              1944    7/20/2020     24 Hour Fitness Worldwide, Inc.                      $31.17                                                                                          $31.17
Siegel, Jeffrey
4963 Sterling Grove Lane
San Diego, CA 92130                               1945    7/19/2020     24 Hour Fitness Worldwide, Inc.                     $528.00                                                                                         $528.00
Kline, Jeff
9392 Gateshead Dr
Huntington Beach , CA 92646                       1946    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,404.00                                                                                       $1,404.00
Matsunaga, Valerie M
PO Box 330519
Kahului, HI 96733                                 1947    7/19/2020        24 Hour Fitness USA, Inc.                      $1,680.00                                                                                       $1,680.00
Crecelius, Elena
46‐051 Konohiki St. Apt 3753
Kaneohe, HI 96744                                 1948    7/20/2020        24 Hour Fitness USA, Inc.                                           $175.88                                                                      $175.88
Glenn, John
10103 SE 227th St.
Kent, WA 98031                                    1949    7/20/2020        24 Hour Fitness USA, Inc.                        $659.92                                                                                         $659.92
Turner, Patricia
1185 S Forest St
Denver, CO 80246                                  1950    7/24/2020              24 Denver LLC                            $1,920.00                                                                                       $1,920.00
Ramirez, Alvaro
19335 Yankton Drive
Bloomington, CA 92316                             1951    7/20/2020        24 Hour Fitness USA, Inc.                         $92.58                                                                                          $92.58
De Gooyer, Annaliese
1825 La Jolla Rancho Road
La Jolla, CA 92037                                1952    7/21/2020     24 Hour Fitness Worldwide, Inc.                   $2,880.00                                                                                       $2,880.00
Martin, Ana
4456 S. Slauson Ave
Culver City, CA 90230                             1953    7/20/2020        24 Hour Fitness USA, Inc.                        $102.18                                                                                         $102.18
Sanders, Tameka
4710 Catamaran Dr. 121
Fort Worth, TX 76135                              1954    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $212.96                                                                                         $212.96
Wood, Shari H
3217 S North Shore Dr
Ontario, CA 91761                                 1955    7/20/2020    24 Hour Fitness United States, Inc.                $1,540.00                                                                                       $1,540.00
Horowitz, Barry
16607 Osborne St
North Hills, CA 91343‐4011                        1956    7/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,548.00                                                                    $1,548.00

                                                                                                   Page 117 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 118 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Thomas, Daniel
15021 Germain Street
Mission Hills, CA 91345                         1957    7/17/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Hunt, Barbara Ann
6852 Rock Drive
Huntington Beach, CA 92647                      1958    7/17/2020       24 Hour Fitness USA, Inc.                                          $282.00                                                                      $282.00
Pereyra, Victor
864 Lester Ave
Hayward, CA 94541                               1959    7/20/2020    24 Hour Fitness Worldwide, Inc.                                       $389.99                                                                      $389.99
Nyberg, Hannah
103 Lake Drive
Sterling, VA 20164                              1960    7/18/2020    24 Hour Fitness Worldwide, Inc.                    $583.00                                                                                         $583.00
Griego, Angelo
20838 Del Oro Rd
Apple Valley, CA 92308                          1961    7/23/2020       24 Hour Fitness USA, Inc.                       $749.88                                                                                         $749.88
Romeo, Jennie
628 Sterling Place,Apt# 1‐A
Brooklyn, NY 11238                              1962    7/24/2020    24 Hour Fitness Worldwide, Inc.                                        $66.00                                                                       $66.00
PESIGAN, KELSEY
431 west parkwood ave
la habra, CA 90631                              1963    7/21/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Charest, Karen S.
2810 Sombrosa St.
Carlsbad, CA 92009                              1964    7/20/2020    24 Hour Fitness Worldwide, Inc.                  $1,420.00                                                                                       $1,420.00
Blair, Joanne D.
605 Silverado Way
Eagle Point, OR 97524                           1965    7/19/2020    24 Hour Fitness Worldwide, Inc.                    $171.68                                                                                         $171.68
Bowman, Kelley
1705 Dylan Way
Encinitas, CA 92024                             1966    7/23/2020       24 Hour Fitness USA, Inc.                        $86.76                                                                                          $86.76
Lopez, Dorian
3701 Florida Street Unit 208
San Diego, CA 92104                             1967    7/20/2020    24 Hour Fitness Worldwide, Inc.                    $560.00                                                                                         $560.00
Somers, Celia
Cohen & Marzban, Law Corp
Cynthia E. Allred, Esq
16000 Ventura Blvd #701
Encino, CA 91436                                1968    7/20/2020    24 Hour Fitness Worldwide, Inc.              $1,056,494.00                                                                                   $1,056,494.00
Kuroda, Mark
Kuroda Studios/ Mark Kuroda Photography
110 6th Aveneue #2
San Francisco, CA 99118                         1969    7/17/2020    24 Hour Fitness Worldwide, Inc.                                     $3,599.65                                                                    $3,599.65
Henrichsen, Ryan
817 Craters of the Moon Blvd
Pflugerville, TX 78660                          1970    7/21/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                          $49.99
Li de Chen, Jin Zhu
962 55th Street
Brooklyn , NY 11219                             1971    7/21/2020           24 New York LLC                             $204.00                                                                                         $204.00
Shirota, Renee
939 Hala Drive
Honolulu, HI 96817                              1972    7/20/2020       24 Hour Fitness USA, Inc.                        $98.40                                                                                          $98.40
Philips, Catherine N
701 S. Friendswood Dr #315
Friendswood, TX 77546                           1973    7/20/2020    24 Hour Fitness Worldwide, Inc.                  $1,968.00                                                                                       $1,968.00

                                                                                              Page 118 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 119 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Hays, Patricia
125 N Mary Ave
Sunnyvale, CA 94086                             1974    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $356.00                                                                                         $356.00
Gallagher, Renee
1102 E 13th Street
Georgetown, TX 78626                            1975    7/22/2020    24 Hour Fitness United States, Inc.                  $299.96                                                                                         $299.96
Swei, Emerald
40343 Imperio Place
Fremont, CA 94539                               1976    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Hutchens, Mary Lisa
615 Lyons Ave. NE
Renton, WA 98059                                1977    7/31/2020    24 Hour Fitness United States, Inc.                                     $769.95                                                                      $769.95
Khan, Kashif
22 Emmet Ct
Piscataway , NJ 08854                           1978    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $735.00                                                                                         $735.00
King, Zachary Aaron
1430 5th St. Apt. 510
Santa Monica, CA 90401                          1979    7/20/2020     24 Hour Fitness Worldwide, Inc.                      $88.18                                                                                          $88.18
Ajimura, Scott H
95‐1084 Kihene St
Mililani, HI 96789                              1980    7/22/2020    24 Hour Fitness United States, Inc.                                   $1,343.00                                                                    $1,343.00
Friedman, Carolyn
2919 North Greencastle Street
Arlington, VA 22207                             1981    7/21/2020     24 Hour Fitness Worldwide, Inc.                     $672.00                                                                                         $672.00
Rains, Cheryl
110116 new river circle
rancho cordova, CA 95670                        1982    7/21/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Delacruz, Mark C.
c/o June D. Coleman
5960 South Land Park Drive #1059
Sacramento, CA 95822                            1983    7/21/2020        24 Hour Fitness USA, Inc.                      $5,549.73                                                                                       $5,549.73
Marchand, Robert
1308 Stonehollow Ct
Roanoke , Texas 76262                           1984    7/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,950.00                                                                                       $1,950.00
Meza, Sonia
2225 Ash Ave.
Greeley, CO 80631                               1985    7/20/2020        24 Hour Fitness USA, Inc.                      $1,656.00                                                                                       $1,656.00
Pace, Roberta
15109 Yaqui Rd
Apple Valley, CA 92307                          1986    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $942.40                                                                                         $942.40
Freborg, Kajsa
1801 L St. #437
Sacramento, CA 95811                            1987    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $2,272.00                                                                                       $2,272.00
Boring, Amie
3308 Belle Ln
Carlsbad, CA 92008                              1988    7/20/2020        24 Hour Fitness USA, Inc.                                        $57,264.50                                                                   $57,264.50
Horvath, Laura
38 Calle Maravilla
San Clemente, CA 92673                          1989     8/5/2020        24 Hour Fitness USA, Inc.                        $860.00                                                                                         $860.00
Tam, Jonathan H.
549 Borden Ave. Apt 6A
Long Island City, NY 11101                      1990    7/21/2020        24 Hour Fitness USA, Inc.                                           $424.66                                                                      $424.66



                                                                                                 Page 119 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 120 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Jaggi, Shriya
1207 Olivera Terrace
Sunnyvale, CA 94087                              1991    7/20/2020    24 Hour Fitness Worldwide, Inc.                     $99.20                                                                                          $99.20
von Weiss, Margaret
4820 Cass Street Apt. 313
San Diego, CA 92109                              1992    7/22/2020    24 Hour Fitness Worldwide, Inc.                 $12,616.00                                                                                      $12,616.00
Goodfellow, Kathi
10799 S Autumn Rain Road
South Jordan, UT 84009                           1993    7/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,824.00                                                                                       $1,824.00
Hameed, Hasib and Nabil
2201 San Jose Dr APT O207
Antioch , CA 94509                               1994    7/20/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                         $220.00
Ayala, Demi
319 Camino de Gloria
Walnut, CA 91789                                 1995    7/20/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                          $44.09
Daly, Allison
Richard Chang
9020 Sunrise Lakes Blvd Apt 205
Sunrise, FL 33322                                1996     8/2/2020       24 Hour Fitness USA, Inc.                                                                               $154.11                                 $154.11
Curtis, Linda
2598 Debok Ct
West Linn, OR 97068                              1997    7/20/2020    24 Hour Fitness Worldwide, Inc.                    $688.00                                                                                         $688.00
Davis, Stephanie
100 E Hartsdale Avenue
Apt TKE
Hartsdale, NY 10530                              1998    7/20/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
Qudus, Nazanin
4253 Fitzwilliam St
Dublin , CA 94568                                1999    7/22/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Petkin, Janet
950 N Kings Rd #352
West Hollywood, CA 90069                         2000    7/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,260.00                                                                                       $1,260.00
Foltean, Sabina
15234 SE View Meadows Ln
Milwaukie, OR 97267                              2001    7/20/2020       24 Hour Fitness USA, Inc.                                           $83.98                                                                       $83.98
Miller, Amy
2844 Stuart Street
Denver, CO 80212                                 2002    7/29/2020    24 Hour Fitness Worldwide, Inc.                                     $1,242.00                                                                    $1,242.00
Cardoza, Sandra
7120 Savory St.
Las Vegas, NV 89131                              2003    7/20/2020       24 Hour Fitness USA, Inc.                        $83.98                                                                                          $83.98
Bentley, Annalise Makayla
5655 La Jolla Hermosa Avenue
La Jolla, CA 92037                               2004    7/20/2020    24 Hour Fitness Worldwide, Inc.                    $233.15                                                                                         $233.15
Hough, Corey
919 Milan Terrace Dr
Fort Collins, CO 80525                           2005    7/20/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Callari, Gaetano
323 Cobble Rock Court
El Dorado Hills, CA 95762                        2006    7/20/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                          $44.09
murphy, charles
32 Fallon Rd
Bay Shore , NY 11706                             2007    7/22/2020           24 New York LLC                              $60.00                                                                                          $60.00


                                                                                               Page 120 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 121 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Ruggiero, Jennifer
613 Waterscape Way
Orlando, FL 32828                                 2008    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                         $160.00
Charest, Karen
2810 Sombrosa St.
Carlsbad, CA 92009                                2009    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,349.00                                                                                       $1,349.00
Kennedy, Cody
902 22nd Street
Santa Monica, CA 90403                            2010    7/21/2020        24 Hour Fitness USA, Inc.                         $81.56                                                                                          $81.56
Martinez, Katherine
6333 College Grove Way #1119
San Diego, CA 92115                               2011    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
PAUL, DIANE E
PO BOX 8021
COLORADO SPRINGS, CO 80933                        2012    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $35.47                                                                                          $35.47
ROBINSON, KAYLA
BILLING BANK ACCT
                                                  2013    7/20/2020         24 Hour Holdings II LLC                          $33.53                                                                                          $33.53
Harris, Robert S.
11328 Linares St.
San Diego, CA 92129                               2014    7/20/2020    24 Hour Fitness United States, Inc.                  $175.96                                                                                         $175.96
CNA Commercial Insurance
500 Colonial Center parkway
Lake Mary, FL 32746                               2015    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $250,532.00                                                                                     $250,532.00
Lukovsky, Eugene
3364 Guider Avenue ‐ Apt. 5B
Brooklyn , NY 11235                               2016    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $143.88                                                                                         $143.88
Cassady‐Henze, Michael
46 Middleton
Irvine, CA 92620                                  2017    7/20/2020     24 Hour Fitness Worldwide, Inc.                                        $900.00                                                                      $900.00
Schaufler, Ethan
18950 County Road 162
Nathrop, CO 81236                                 2018    7/22/2020     24 Hour Fitness Worldwide, Inc.                                      $9,517.76                                                                    $9,517.76
Kieffer, Stephen
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                                  2019    7/21/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                   $1,000,000.00
Nalls‐Ahaiwe, Chinye
3214 Areba Street
Houston, TX 77091                                 2020    7/22/2020    24 Hour Fitness United States, Inc.                  $576.00                                                                                         $576.00
Robbins, Dorthy
47229 Division St.
Lancaster, CA 93535                               2021    7/21/2020    24 Hour Fitness United States, Inc.                  $460.00                                                                                         $460.00
Taylor, Hannah
6787 Morrison Dr
Denver, CO 80221                                  2022    7/22/2020              24 Denver LLC                              $113.97                                                                                         $113.97
Somuncu, Muhammed
949 East Chandler Dr
Salt Lake City, UT 84103                          2023    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $320.00                                                                                         $320.00
Sprosty Network LLC
2625 Castilla Isle
Fort Lauderdale, FL 33301                         2024    7/22/2020     24 Hour Fitness Worldwide, Inc.                  $92,400.00                                                                                      $92,400.00


                                                                                                   Page 121 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 122 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Garica, Gabriela
2924 Ross Drive Unit J32
Fort Collins, CO 80526                           2025    7/21/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
teshome, aster
231 S. 23rd St.
Richmond , CA 94804                              2026    7/21/2020    24 Hour Fitness United States, Inc.                                     $600.00                                                                      $600.00
Bertrand, Joseph
21602 Lake View Road
Damon, TX 77430                                  2027    7/22/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
PHILLIPS, JOHN MILTON
3112 Wildflower CT
Bedford, TX 76021                                2028    7/20/2020     24 Hour Fitness Worldwide, Inc.                                        $200.00                                                                      $200.00
MARKOUCHE, HICHAM
4218 W Northgate Dr
#332
Irving , TX 75062                                2029    7/22/2020    24 Hour Fitness United States, Inc.                   $69.26                                                                                          $69.26
Hitchens, Dean
8 Mar Vista
IRVINE, CA 92602                                 2030    7/22/2020        24 Hour Fitness USA, Inc.                      $1,001.00                                                                                       $1,001.00
Ghandehari, Heli
5510 Renaissance Ave #3
San Diego, CA 92122                              2031    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $651.27                                                                                         $651.27
Phuong, April
3639 Rockhold Ave.
Rosemead, CA 91770                               2032    7/21/2020        24 Hour Fitness USA, Inc.                         $55.40                                                                                          $55.40
Bertrand, Desiree
21602 Lake View Road
Damon, TX 77430                                  2033    7/22/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
Kruger Litle d/b/a TCS Plumbing
Kevin S. Wiley, Jr.
325 N. St. Paul St., Suite 4400
Dallas, TX 75201                                 2034    7/21/2020     24 Hour Fitness Worldwide, Inc.                  $24,797.96                                                                                      $24,797.96
LeFleur Fink, Nikita Nicole
2523 Ohio Dr #401
Plano, TX 75093                                  2035    7/21/2020     24 Hour Fitness Worldwide, Inc.                      $96.00                                                                                          $96.00
Renteria, Jose
341 Conmur Street
South San Francisco, CA 94080                    2036    7/24/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Teel, April
13021 Legendary Drive
APT 1825
Austin, TX 78727                                 2037    7/21/2020     24 Hour Fitness Worldwide, Inc.                      $42.21                                                                                          $42.21
Blakeman Steel, Inc.
c/o A. Bruce Wilson
6300 Ridglea Place, Suite 1111
Fort Worth, TX 76116                             2038    8/11/2020        24 Hour Fitness USA, Inc.                                                         $104,920.20                                                $104,920.20
Chipian, Ernest Terry
2248 E 10000 S
Sandy, UT 84092                                  2039    7/20/2020        24 Hour Fitness USA, Inc.                         $99.60                                                                                          $99.60
chiang, bonny
1816 W Sherway St
West Covina, CA 91790                            2040    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99



                                                                                                  Page 122 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 123 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Davis, Kathryn
408 Raccoon Street
Lake Mary, FL 32746                             2041    7/20/2020     24 Hour Fitness Worldwide, Inc.                      $44.93                                                                                             $44.93
Lewis, Julia
3670 Monica Ave
Long Beach, CA 90808                            2042    7/21/2020     24 Hour Fitness Worldwide, Inc.                   $2,553.00                                                                                          $2,553.00
Myers, Dakota
1900 McKinley St
Clearwater, FL 33765                            2043    7/30/2020    24 Hour Fitness United States, Inc.                $1,400.00                                                                                          $1,400.00
Gallagher, Renee
1102 E 13th Street
Georgetown, TX 78626                            2044    7/22/2020    24 Hour Fitness United States, Inc.                $1,824.00                                                                                          $1,824.00
Kimridge Development Group
c/o Weltman, Weinberg, and Reis Co LPA
965 Keynote Circle
Boston Heights, OH 44131                        2045    7/24/2020     24 Hour Fitness Worldwide, Inc.               $4,444,221.64                                                                                      $4,444,221.64
Thompkins, Ronald
Ronald Thompkins
15471 W. 64th Place
Unit A
Arvada, CO 80007                                2046    7/21/2020     24 Hour Fitness Worldwide, Inc.                                         $2,179.92                                                                    $2,179.92
Ayele, Kahassai
5670 Juno Ct
Las Vegas, NV 89118                             2047    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $104.27                                                                                            $104.27
WILSON, TYLER
5266 WILLIT ST
OMAHA, NE 68152                                 2048     8/9/2020     24 Hour Fitness Worldwide, Inc.                     $115.74                                                                                            $115.74
Tsien, Dawen
1927 Bridgepointe Cir. #K224
San Mateo, CA 94404                             2049    7/21/2020    24 Hour Fitness United States, Inc.                  $207.96                                                                                            $207.96
Paska, Anthony
43‐09 56th Street
Woodside, NY 11377                              2050    7/21/2020     24 Hour Fitness Worldwide, Inc.                     $203.17                                                                                            $203.17
Cajayon, Bryan A.
8728 Rivercrest Ave
Everett, WA 98208                               2051    7/21/2020    24 Hour Fitness United States, Inc.                  $107.77                                                                                            $107.77
Pearce, William
2039 8th Ave, Apt 4
Oakland, CA 94606                               2052    7/22/2020        24 Hour Fitness USA, Inc.                        $299.99                                                                                            $299.99
Jones, Sean
1429 Tillman Street
Suisun City, CA 94585                           2053    7/26/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                            $250.00
Kato, Sheila
38‐878 Anita Drive
Cathedral City, CA 92234                        2054    7/20/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
AHMED, QAIS M
P O BOX 3506
OAKLAND, CA 94609                               2055    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
The Round Owner, LLC
Schwabe Williamson & Wyatt
c/o Alex I. Poust
1211 SW 5th Ave, 29th Floor
Portland, OR 97204                              2056    7/21/2020    24 Hour Fitness United States, Inc.            $1,365,801.56                                                                                      $1,365,801.56


                                                                                                 Page 123 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 124 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
PSE&G
Attn: Bankruptcy Dept.
PO Box 709
Newark, NJ 07101                                2057    7/21/2020     24 Hour Fitness Worldwide, Inc.                  $13,609.73                                                                                         $13,609.73
Leppert, Florence
1081 Pelican Lake Lane
Las Vegas, NV 89123                             2058    7/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,680.00                                                                                          $1,680.00
Recinos, Edgar D
2114 Bellevue Ranch
Santa Rosa , CA 95407                           2059    7/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,297.00                                                                                          $1,297.00
Begler, Cindy
5843 Hanover St.
Denver, CO 80238                                2060    7/23/2020              24 Denver LLC                            $1,968.03                                                                                          $1,968.03
Pakvis, Amanda
7672 Whispering Marsh Dr.
Las Vegas, NV 89131                             2061    7/26/2020     24 Hour Fitness Worldwide, Inc.                     $375.55                                                                                            $375.55
Norman, Monique
8110 bridgeport way sw apt E
Lakewood, WA 98499                              2062    7/22/2020     24 Hour Fitness Worldwide, Inc.                      $46.15                                                                                             $46.15
SALT, GINA M.
15314 NE 88TH STREET
VANCOUVER, WA 98682‐3576                        2063    7/22/2020     24 Hour Fitness Worldwide, Inc.                   $3,120.00                                                                                          $3,120.00
Rosen, Joanne
666 Rose Drive
Paramus, NJ 07652                               2064     8/3/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Donovan, Brian R
580 Vernon Street
Unit 15
Oakland, CA 94610                               2065    7/20/2020        24 Hour Fitness USA, Inc.                      $1,155.75                                                                                          $1,155.75
Oziel, Simone
125 Motor Avenue
Farmingdale, NY 11735                           2066    7/24/2020     24 Hour Fitness Worldwide, Inc.                                           $249.99                                                                      $249.99
Flores, Martha
7705 Jay St
Lamont, CA 93241                                2067    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                            $108.00
Sabek, Adham
6302 Mary Todd CT
Centreville, VA 20121                           2068    7/29/2020        24 Hour Fitness USA, Inc.                        $103.98                                                                                            $103.98
Valentine, Andre
14203 Brunswick Point Ln
Houston, TX 77047                               2069    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $44.54                                                                                             $44.54
Anderson, Deb
5974 Marlin Circle
Carmichael, CA 95608                            2070    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $936.00                                                                                            $936.00
Rawls, Amy
2910 Greens Ferry Court
Richmond, TX 77406                              2071    7/29/2020     24 Hour Fitness Worldwide, Inc.                      $34.63                                                                                             $34.63
Brady, Lynne
8120 SW Maple Drive
Portland, OR 97225                              2072    7/22/2020    24 Hour Fitness United States, Inc.                $2,709.00                                                                                          $2,709.00
Garcia, Alyssa
372B Walker Lane
San Clemente, CA 92672                          2073    7/22/2020    24 Hour Fitness United States, Inc.                  $345.68                                                                                            $345.68


                                                                                                 Page 124 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 125 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Regional Centers Holding Group
1 World Trade Center, Suite 1130
Long Beach, CA 90831                             2074    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $480.87                                                                                            $480.87
Au‐Yeung, Catherine J.
549 Borden Ave.
Apt 6A
Long Island City, NY 11101                       2075    7/21/2020        24 Hour Fitness USA, Inc.                                              $999.33                                                                      $999.33
Brewer, Barry
334 Bishop Avenue
Sunnyvale, CA 94086                              2076    7/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,910.00                                                                                          $1,910.00
Velayo, Bianca
48 trailside ct
Henderson, NV 89012                              2077    7/22/2020    24 Hour Fitness United States, Inc.                  $270.00                                                                                            $270.00
Hobbs, Clay
700 Third Street
P.O. Box 1311
San Juan Bautista, CA 95045                      2078    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $954.10                                                                                            $954.10
Lopez, Daniel
7981 Southpoint St
Chino, CA 91708                                  2079    7/22/2020        24 Hour Fitness USA, Inc.                        $154.97                                                                                            $154.97
Bermudez, Nataly
12451 Firebrand St
Garden Grove, CA 92840                           2080    7/21/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Duarte, Arturo
1901 Avenue of the Stars
#200
Los Angeles, CA 90067                            2081     8/5/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Elrod, Austin
4809 Overcrest Dr
Nashville, TN 37211                              2082    8/11/2020     24 Hour Fitness Worldwide, Inc.                      $42.55                                                                                             $42.55
Turrubiartes, Deysi
13014 Chiswick Rd
Houston, TX 77047                                2083    7/24/2020    24 Hour Fitness United States, Inc.                  $147.03                                                                                            $147.03
Smith, Alexis
12216 Desert Hills St
Parker, CO 80138                                 2084    7/22/2020              24 Denver LLC                               $70.90                                                                                             $70.90
Williams, Edward
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                                2085    7/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,326.00                                                                                          $1,326.00
White, Auntwanette
9829 Caminito Marlock, Unit 36
San Diego, CA 92131                              2086    7/30/2020        24 Hour Fitness USA, Inc.                                              $406.00                                                                      $406.00
Glass, Kathryn P
6680 S. Abilene Way
Centennial, CO 80111‐6602                        2087    7/28/2020        24 Hour Fitness USA, Inc.                        $283.00                                                                                            $283.00
Sundaram, Muthu
2620 Waterdance Dr
Littleelm, TX 75068                              2088    7/17/2020    24 Hour Fitness United States, Inc.                   $39.77                                                                                             $39.77
Vortex Industries, Inc
Michelle Crecelius
20 Odyssey
Irvine, CA 92618                                 2089    7/22/2020      24 Hour Fitness Holdings LLC                    $15,687.50                                                                                         $15,687.50



                                                                                                  Page 125 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 126 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Hardy, Craig
PO Box 497
Alamo, CA 94507                                 2090    7/23/2020     24 Hour Fitness Worldwide, Inc.                  $71,060.20                                                                                      $71,060.20
Rush, Errol
1813 Palace Drive
Grand Prairie, TX 75050‐2157                    2091    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $53.04                                                                                          $53.04
Brown, Melanie
2883 Wild Ginger Ct
Winter Park, FL 32792                           2092    7/23/2020     24 Hour Fitness Worldwide, Inc.                      $99.98                                                                                          $99.98
Stanton, Brady
1645 S. Hoyt St.
Lakewood, CO 80232                              2093    7/30/2020     24 Hour Fitness Worldwide, Inc.                      $99.18                                                                                          $99.18
Clark, Christopher
1329 W. Rexwood St
West Covina, CA 91790                           2094    7/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
RUSSELL, CINDY
19517 VILAMOURA STREET
PFLUGERVILLE, TX 78660                          2095    7/23/2020    24 Hour Fitness United States, Inc.                   $50.00                                                                                          $50.00
Holstein, Derek
3528 Deer Park Dr.
Santa Rosa, CA 95404                            2096    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,622.00                                                                                       $1,622.00
Nelson, Greg
1140 Clark Way
San Jose, CA 95125                              2097    7/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,771.00                                                                                       $1,771.00
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                                2098    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $51.00                                                                                          $51.00
Copeland, Dawn
7032 Sample Dr
The Colony, TX 75056                            2099    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $450.45                                                                                         $450.45
Brown, Carmen
13353 SE 124th Avenue
Clackamas, OR 97015                             2100    7/23/2020    24 Hour Fitness United States, Inc.                   $36.00                                                                                          $36.00
Heywood, Kate
3326 N Missouri Ave
Portland, OR 97227                              2101    7/29/2020     24 Hour Fitness Worldwide, Inc.                      $46.88                                                                                          $46.88
Hopley, Henry
3100 Crystal Bend Dr.
Pflugerville, TX 78660                          2102    7/23/2020        24 Hour Fitness USA, Inc.                         $41.99                                                                                          $41.99
Contreras, Valerie
7815 1/2 Duchess Dr
Whittier, CA 90606                              2103    7/22/2020    24 Hour Fitness United States, Inc.                  $299.99                                                                                         $299.99
Grimm, Brittany
625 Camino Real
Redondo Beach, CA 90277                         2104    7/22/2020        24 Hour Fitness USA, Inc.                                           $412.50                                                                      $412.50
Twumasi, Millicent
2219 Spanish Trail
Arlington, TX 76013                             2105    7/22/2020     24 Hour Fitness Worldwide, Inc.                      $33.99                                                                                          $33.99
Borello Management Company LLC
c/o Andrew Duncan Love
Portfolio Realty Management Inc.
4020 Moorepark Avenue, Suite 218
San Jose, CA 95117                              2106    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $186,408.00                                                                                     $186,408.00


                                                                                                 Page 126 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 127 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Adams, Brian Joseph
3835 Starling Dr. N.W.
Olympia, WA 98502                              2107    7/28/2020    24 Hour Fitness Worldwide, Inc.                    $278.75                                                                                            $278.75
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                          2108    7/20/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                            $499.98
Chatlin, Bradley
15024 Waterford Chase Parkway
Orlando, FL 32828                              2109    7/23/2020       24 Hour Fitness USA, Inc.                       $400.00                                                                                            $400.00
Campos, Ezequiel
1250 Winrock Blvd Apt 9102
Houston, TX 77057                              2110    7/27/2020       24 Hour Fitness USA, Inc.                        $40.00                                                                                             $40.00
Lam, Kathy
3807 Yerba Buena Avenue
San Jose, CA 95121                             2111    7/23/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
City of Fort Worth
Stephen A. Cumbie
200 Texas Street
Fort Worth, TX 76102                           2112    7/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,138.09                                                                                          $1,138.09
Yogev, Ayal
870 W McKinley Ave
Sunnyvale, CA 94086                            2113    7/22/2020       24 Hour Fitness USA, Inc.                                             $995.96                                                                      $995.96
Howland, Ann Marie
512 King Rd
Roseville, CA 95678                            2114     8/3/2020       24 Hour Fitness USA, Inc.                       $994.00                                                                                            $994.00
Carl & Linda Gooch
9533 Columbus Court
Fountain Valley, CA 92708                      2115    7/20/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
City of Fort Worth
Stephen A. Cumbie
200 Texas St.
Fort Worth, TX 76102                           2116    7/24/2020    24 Hour Fitness Worldwide, Inc.                  $3,244.48                                                                                          $3,244.48
Bejar, Karen
1033 East 19th Street
Paterson, NJ 07501                             2117    7/24/2020     24 Hour Fitness Holdings LLC                      $308.00                                                                                            $308.00
Minquiz, Edi
15211 Park Row Apt 2122
Houston, TX 77084                              2118    7/24/2020    24 Hour Fitness Worldwide, Inc.                     $69.26                                                                                             $69.26
Carrier, Alison
65 Alberti Aisle
Irvine, CA 92614                               2119    7/24/2020       24 Hour Fitness USA, Inc.                       $387.00                                                                                            $387.00
Garcia, Andrea
1635 Morning Sun Ave
Walnut, CA 91789                               2120    7/29/2020    24 Hour Fitness Worldwide, Inc.                    $185.00                                                                                            $185.00
Peters, Ken
7647 South Cove Circle
Centennial, CO 80122                           2121    7/31/2020    24 Hour Fitness Worldwide, Inc.                    $270.00                                                                                            $270.00
Sandoval Santos, Ana
31600 126th Ave SE
SPC #166
Auburn, WA 98092                               2122    7/24/2020       24 Hour Fitness USA, Inc.                                             $965.35                                                                      $965.35
Lin, Denise
17356 NE 97th Way
Redmond, WA 98052                              2123    8/15/2020       24 Hour Fitness USA, Inc.                                             $800.80                                                                      $800.80

                                                                                             Page 127 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 128 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Smith, April
16739 War Cloud Dr
Moreno Valley, CA 92551                          2124     8/3/2020        24 Hour Fitness USA, Inc.                         $42.26                                                                                          $42.26
McMullen, Melissa Brooke
9635 Derald Road
Santee , CA 92071                                2125    7/30/2020    24 Hour Fitness United States, Inc.                $1,577.00                                                                                       $1,577.00
PayScale, Inc
1000 1st Ave S
Seattle, WA 98134                                2126    7/23/2020     24 Hour Fitness Worldwide, Inc.                  $22,000.00                                                                                      $22,000.00
Seidel, Caroline Virginia
2250 Holly Hall St. #114
Houston, TX 77054                                2127    7/21/2020     24 Hour Fitness Worldwide, Inc.                     $518.00                                                                                         $518.00
Chwirka, Haleigh
1218 Pomona St. Unit CC
Fort Collins, CO 80521                           2128    7/27/2020     24 Hour Fitness Worldwide, Inc.                      $77.98                                                                                          $77.98
Kohuth, Jacob
4844 S Himalaya Ct
Aurora, CO 80015                                 2129    7/31/2020     24 Hour Fitness Worldwide, Inc.                     $972.00                                                                                         $972.00
Rothrock, Aileen Fernandez
507 Mason St
Tomball, TX 77375                                2130     8/3/2020    24 Hour Fitness United States, Inc.                $1,045.68                                                                                       $1,045.68
Krishna, Vikram
12025 Richmond Ave
Apt 8208
Houston, TX 77082                                2131    7/24/2020        24 Hour Fitness USA, Inc.                         $35.79                                                                                          $35.79
Russomanno, Anthony
210 Corte Tierra Cielo
San Clemente, CA 92673                           2132    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $59.98                                                                                          $59.98
Nguyen, Thi
7887 S. Joplin Ct.
Englewood, CO 80112                              2133    7/28/2020              24 Denver LLC                               $40.00                                                                                          $40.00
Thakkar, Bhakti
475 Avenel Street, Apt. 110
Avenel, NJ 07001                                 2134    7/28/2020        24 Hour Fitness USA, Inc.                                         $1,286.00                                                                    $1,286.00
Davies, Stephanie
1450 SE 30th Ave
Hillsboro, OR 97123                              2135     8/5/2020      24 Hour Fitness Holdings LLC                       $552.00                                                                                         $552.00
Umathay, Ashwin
4993 Bel Estos Dr
San Jose, CA 95124                               2136    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Laylon, Stephanie
2912 Arreos
San Clemente, CA 92673                           2137     8/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,769.97                                                                                       $1,769.97
Edwards, Quinny L.
1470 John King Blvd. #9101
Rockwall , TX 75032                              2138    7/29/2020        24 Hour Fitness USA, Inc.                      $1,622.10                                                                                       $1,622.10
Wang, Yi‐Ting
3833 Lenelle Ct
Fremont, CA 94538                                2139    7/28/2020        24 Hour Fitness USA, Inc.                        $155.97                                                                                         $155.97
Karakani, Rayan Amin
8229 Baldwin Cir
Buena Park, CA 90621                             2140    7/25/2020        24 Hour Fitness USA, Inc.                        $487.11                                                                                         $487.11



                                                                                                  Page 128 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 129 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Lastra, Joseph William
5906 Marlin Circle
Carmichael, CA 95608                              2141    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,159.00                                                                                        $1,159.00
LaMalfa, Mario
95 Mercury Ave
Colonia, NJ 07067                                 2142     8/5/2020    24 Hour Fitness United States, Inc.                  $234.51                                                                                          $234.51
Ptselnikova, Anita
4355 E. 135th Way
Thornton, CO 80241                                2143     8/7/2020     24 Hour Fitness Worldwide, Inc.                      $43.98               $0.00                                                                       $43.98
Claim docketed in error
                                                  2144    7/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                        $0.00
Honrales, Mary Jane
92‐1215 Hookeha St.
Kapolei, HI 96707                                 2145    7/27/2020        24 Hour Fitness USA, Inc.                        $523.48                                                                                          $523.48
Lageman, Susan
121 Durham Pl.
Longwood, FL 32779                                2146    8/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,444.00                                                                                        $1,444.00
Hensley, Dara
13373 Kibbings Road
San Diego, CA 92130                               2147     8/3/2020        24 Hour Fitness USA, Inc.                      $1,290.00                                                                                        $1,290.00
Sanford, Diane
5637 Glenview Lane
The Colony, TX 75056                              2148    7/30/2020    24 Hour Fitness United States, Inc.                $1,008.00                                                                                        $1,008.00
McCoy, Mani
3530 Savage Ave
Pinole, CA 94564                                  2149    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                          $499.99
ALLEN FITNESS, L.P.
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                             2150    8/10/2020        24 Hour Fitness USA, Inc.                  $1,173,354.37                                                                                    $1,173,354.37
Allison Dalyand or Richard Chang
9020 Sunrise Lakes Blvd Apt 205
Sunrise, FL 33322                                 2151     8/2/2020    24 Hour Fitness United States, Inc.                                                                           $154.11                                 $154.11
Kuentzel, William
1419 E Millstream Ln
Salt Lake City, UT 84106‐2923                     2152    7/26/2020     24 Hour Fitness Worldwide, Inc.                                      $1,439.25                             $1,439.25                               $2,878.50
Abdelmalak, Joseph
2265 241st St, Apt 3
Lomita, CA 90717                                  2153    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                          $299.99
BHF, a California Limited Partnership
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                             2154    8/12/2020        24 Hour Fitness USA, Inc.                    $711,312.58                                                                                      $711,312.58
Hawki, Abadi
351 Addison Street
San Francisco, CA 94131                           2155    7/31/2020        24 Hour Fitness USA, Inc.                        $271.93                                                                                          $271.93
Durcanin, Michael
2331 Tannehill Dr
Houston, TX 77008                                 2156     8/3/2020        24 Hour Fitness USA, Inc.                        $816.00                                                                                          $816.00
Ho, Jacqueline
1817 W. Southgate
Fullerton, CA 92833                               2157    7/29/2020        24 Hour Fitness USA, Inc.                        $199.92                                                                                          $199.92

                                                                                                   Page 129 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 130 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
DHANASEKARAN, RAAKESH
10122 CAMINITO MULEGE
SAN DIEGO, CA 92126                              2158    7/31/2020    24 Hour Fitness Worldwide, Inc.                    $171.98                                                                                            $171.98
Yokum, Marie‐Therese
1427 Crawford Drive
Mesquite, TX 75149                               2159     8/3/2020         24 San Francisco LLC                                                                                      $93.88                                  $93.88
Matthews, Steven
1164 Umeke Street
Kihei, HI 96753                                  2160    7/21/2020    24 Hour Fitness Worldwide, Inc.                     $82.50                                                                                             $82.50
Malone, Rena
7755 Sun Hill Drive Apt 269
Citrus Heights, CA 95610                         2161    8/11/2020    24 Hour Fitness Worldwide, Inc.                    $210.00                                                                                            $210.00
Boyd, Mark
5011 University Center Dr
Apt 5B
Las Vegas, NV 89119                              2162    7/18/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                             $84.00
Thomas, kristen
359 Ravello Ln
Costa Mesa, CA 92627                             2163    7/25/2020    24 Hour Fitness Worldwide, Inc.                    $151.80                                                                                            $151.80
Wyatt, Danielle
5708 Fathom Dr
Fort Worth, TX 76135                             2164    8/18/2020    24 Hour Fitness Worldwide, Inc.                     $35.72                                                                                             $35.72
Cooper‐Barton, Willow
2209 Mathews St
Fort Collins, CO 80525                           2165    8/17/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Orozco, Ashley
319 Athens St
San Francisco, CA 94112                          2166    8/17/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98
White‐Alcover, Susan
26091 Talega Ave
Laguna Hills, CA 92653                           2167    7/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Finke, Christine
323 SW 112th St #106
Seattle, WA 98146                                2168    7/27/2020    24 Hour Fitness Worldwide, Inc.                     $67.02                                                                                             $67.02
Springer, Ellie
10314 S. Baltimore Rd
Spokane , WA 99223                               2169     8/4/2020    24 Hour Fitness Worldwide, Inc.                     $30.99                                                                                             $30.99
Imphean, Kenneth
                                                 2170    7/19/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Cullen, Brian
3224 Avenue M
Brooklyn, NY 11232                               2171     8/3/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Zurich American Insurance
PO Box 68549
Schaumburg, IL 60196                             2172     8/5/2020    24 Hour Fitness Worldwide, Inc.                         $1.00                                                                                           $1.00
Joyner, Derrick
1125 lrving Street Apt. B
San Francisco, CA 94122                          2173     8/4/2020         24 San Francisco LLC                          $493.99                                                                                            $493.99
Acott, Karen
11103 SW 81st Ave
Tigard, OR 97223‐8453                            2174    6/20/2020    24 Hour Fitness Worldwide, Inc.                  $1,824.00                                                                                          $1,824.00
Delano, Barbara
1817 Cameo Court NW
Olympia, WA 98502                                2175    7/28/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                            $100.00

                                                                                                  Page 130 of 1495
                                              Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 131 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Shoemaker, Jane S.
670 Vanderbilt Drive
Sunnyvale, CA 94087                               2176    8/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,161.00                                                                                        $1,161.00
Arceo, Brenda
2828 Windstorm Ave
Las Vegas, NV 89106                               2177    7/28/2020       24 Hour Fitness USA, Inc.                                                                              $1,050.00                               $1,050.00
Martin, Stanley J
7375 South Laredo St.
Aurora, CO 80016                                  2178    8/17/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                           $46.99
Catalina Shoppes FLA, LLC
c/o Harris J. Koroglu, Esq.
200 S. Biscayne Blvd., Suite 4100
Miami, FL 33131                                   2179     8/3/2020       24 Hour Fitness USA, Inc.                 $2,310,684.31                                                                                    $2,310,684.31
Cerrillo, Suzette
2104 Barrington Pointe Dr
League City, TX 77573                             2180    7/31/2020       24 Hour Fitness USA, Inc.                       $499.98                                                                                          $499.98
Jackson, Samuel T.
12431 Plum Point
Houston, TX 77099                                 2181     8/4/2020       24 Hour Fitness USA, Inc.                                             $0.00                                                                        $0.00
Vasquez, Cristian
4740 E California Ave
Las Vegas, NV 89104                               2182     8/3/2020    24 Hour Fitness Worldwide, Inc.                                        $28.00                                $28.00                                  $56.00
Smith, April
16739 War Cloud Drive
Moreno Valley, CA 92551                           2183     8/3/2020       24 Hour Fitness USA, Inc.                        $38.99                                                                                           $38.99
O'Reilly (Helen G. O'Reilly), Tippy
3506 Denbar Ct
Austin, TX 78739                                  2184    8/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,368.72                                                                                        $1,368.72
Singer, Suzanne A.
3550 N. Bay Homes Drive
Miami, FL 33133                                   2185    7/25/2020    24 Hour Fitness Worldwide, Inc.                    $975.77                                                                                          $975.77
Veltre, Philip
20 E. Pocahontas Street
Massapequa, NY 11758                              2186    8/10/2020       24 Hour Fitness USA, Inc.                       $155.97                                                                                          $155.97
Renoj, Nicol
5838 Quinn St
Bell Gardens, CA 90201                            2187    7/23/2020       24 Hour Fitness USA, Inc.                       $940.00                                                                                          $940.00
Stowe, John
2010 Stonecrest Dr.
Houston, TX 77018                                 2188     8/6/2020       24 Hour Fitness USA, Inc.                       $132.28                                                                                          $132.28
Stillman, Elizabeth
84 Indian Harbor Dr
Greenwich, CT 06830                               2189    8/10/2020    24 Hour Fitness Worldwide, Inc.                    $783.91                                                                                          $783.91
Modi, Nishith
10422 Noel Avenue
Cupertino, CA 95014                               2190     8/9/2020       24 Hour Fitness USA, Inc.                       $101.98                                                                                          $101.98
Dylan, Lucio
Markarian Law Group. APLC
250 East Rowland Street
Covina, CA 91701                                  2191    8/11/2020       24 Hour Fitness USA, Inc.                    $80,000.00                                                    $0.00                              $80,000.00
Oliphint, Gean
8503 Appalachian, Drive
Austin, TX 78759                                  2192     8/7/2020       24 Hour Fitness USA, Inc.                     $1,632.02                                                                                        $1,632.02


                                                                                                Page 131 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 132 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
ALVAREZ, NANCY
8625 SW 42 ST
MIAMI, FL 33155                                  2193    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $134.79                                                                                         $134.79
Stewart, Bryan
444 S Tustin St C3
Orange, CA 92866                                 2194    8/18/2020    24 Hour Fitness United States, Inc.                   $59.40                                                                                          $59.40
Leos, Andrew Jonathan
100 Mira Mar Avenue #1
Long Beach, CA 90803                             2195    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Yip, Jason
4318 NE 87th St.
Seattle, WA 98115                                2196    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $497.00                                                                                         $497.00
Shoemaker, Charles L.
670 Vanderbilt Dr
Sunnyvale, CA 94087                              2197    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Kowal, Paul
2503 Rainflower Meadow Lane
Katy, TX 77494                                   2198    8/11/2020     24 Hour Fitness Worldwide, Inc.                                      $1,769.31                                                                    $1,769.31
Cedar‐Carmans, LLC
c/o Cedar Realty Trust, LLC
44 S. Bayles Avenue, Suite 304
Port Washington, NY 11050                        2199     8/7/2020        24 Hour Fitness USA, Inc.                  $3,187,606.72                                                                                   $3,187,606.72
Oregon Department of Revenue
955 Center St NE
Salem, OR 97301‐2555                             2200    8/17/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Stotler, April
17420 Curtis Ave
Lake Elsinore, CA 92530                          2201    7/27/2020    24 Hour Fitness United States, Inc.                  $249.99                                                                                         $249.99
Slone, Bryan
323 Lone Ridge Lane
Clinton, TN 37716                                2202     8/3/2020        24 Hour Fitness USA, Inc.                        $299.00                                                                                         $299.00
Ward, Renate
7024 Beagle St.
San Diego, CA 92111                              2203    8/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,120.00                                                                                       $1,120.00
Arciga, Steven
                                                 2204    7/21/2020     24 Hour Fitness Worldwide, Inc.                                      $3,000.00                                                                    $3,000.00
Vega, Sweety
10742 S Central Ave Suite B
Ontario, CA 91762                                2205    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Schiro, Angelo J
5419 W. Tropicana #608
Las Vegas, NV 89103                              2206    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                         $175.00
Young, Donna A.
432 Elmwood Street
Islip Terrace, NY 11752                          2207    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $167.88                                                                                         $167.88
Babbitt, Scott R.
26895 Aliso Creek Rd., Ste.B
Aliso Viejo, CA 92656                            2208    7/27/2020    24 Hour Fitness United States, Inc.                   $36.30                                                                                          $36.30
Ellis, Tracy V
4836 Thames Drive
Grand Prairie, TX 75052                          2209    7/24/2020     24 Hour Fitness Worldwide, Inc.                                         $35.79                                                                       $35.79
Seaman, Beverly
19725 48th Ave W APT. I‐1
Lynnwood, WA 98036                               2210    8/17/2020        24 Hour Fitness USA, Inc.                                            $55.24                                                                       $55.24

                                                                                                  Page 132 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 133 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Lucht, Todd J
11013 Madrigal St
San Diego, CA 92129                              2211     8/3/2020        24 Hour Fitness USA, Inc.                         $73.98                                                                                           $73.98
Burns, Harold W
2731 Lake Holden Terrace
Orlando, FL 32806                                2212    7/27/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                           $60.00
Hickok, Grace
923 W 20th Street
Costa Mesa, CA 92627                             2213    7/25/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                          $300.00
Li, Shanqing
929 E EL CAMINO REAL #F123
SUNNYVALE, CA 94087                              2214    7/23/2020        24 Hour Fitness USA, Inc.                        $782.54                                                                                          $782.54
Mahon, Daniel R. and Connie R.
11621 Forest Hill Ct.
Fairfax, VA 22030                                2215     8/4/2020    24 Hour Fitness United States, Inc.                                   $2,349.98                                                                     $2,349.98
Oberkramer, Tamura
921 Carole Circle
Placentia, CA 92870                              2216     8/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                        $1,548.00
Ramakrishnan, Jayasri
5860 Northland Terrace
Fremont, CA 94555                                2217    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $201.74                                                                                          $201.74
Watertight Plumbing Inc
16462 Gothard St., Suite D
Huntington Beach, CA 92647                       2218    7/21/2020     24 Hour Fitness Worldwide, Inc.                  $96,451.00                                                                                       $96,451.00
Huang, Jia Qi
17558 SE 188th Pl
Renton , WA 98058                                2219     8/3/2020    24 Hour Fitness United States, Inc.                $1,795.20                                                                                        $1,795.20
Shroff, Chandra
5009 Bridge Creek Dr.
Plano, TX 75093                                  2220    7/24/2020        24 Hour Fitness USA, Inc.                      $1,008.00                                                                                        $1,008.00
Ellis, Tracy V
4836 Thames Drive
Grand Prairie, TX 75052                          2221    7/24/2020    24 Hour Fitness United States, Inc.                   $35.79                                                                                           $35.79
Fierro, Mauricio Alegre
100 W Grant Street Apt 4076
Orlando, FL 32806                                2222     8/7/2020     24 Hour Fitness Worldwide, Inc.                      $50.05                                                                                           $50.05
Rainforest, Jezanna
817 Broadway
Santa Cruz, CA 95062                             2223    7/28/2020              RS FIT CA LLC                               $97.98                                                                                           $97.98
US VI Downey, LLC
Law Offices of Kevin S. Neiman, PC
Kevin S. Neiman, Esq.
999 18th Street, Suite 1230 S
Denver, CO 80202                                 2224    7/17/2020        24 Hour Fitness USA, Inc.                    $390,699.80                                                                                      $390,699.80
Kugielska, Andrea
2675 Ocean Ave
Apt #3B
Brooklyn, NY 11229                               2225    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $167.92                                                                                          $167.92
Mcguffey, Alissa
15110 NE 20th St
Vancouver, WA 98684                              2226    7/23/2020        24 Hour Fitness USA, Inc.                         $40.99                                                                                           $40.99
Flammer, Maria Alejandra
2100 S. Lewis St. Apt. 215
Anaheim, CA 92802                                2227    7/26/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                $0.00                                   $0.00

                                                                                                  Page 133 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 134 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Andress, Tetyana
3438 Merrimac Road
Davidsonville, MD 21035                         2228     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
Romeo, Cristina
5303 Alhama Drive Unit B
Woodland Hills, CA 91364                        2229    7/23/2020    24 Hour Fitness United States, Inc.                  $249.96                                                                                         $249.96
Frankle, Robert Stephen
410 Linfield Drive
Menlo Park, CA 94025                            2230    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $913.00                                                                                         $913.00
sayed, marium
4169 gaither st
                                                2231    7/22/2020     24 Hour Fitness Worldwide, Inc.                      $63.20                                                                                          $63.20
Irvine Spectrum Center LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier, CA 90602                              2232    7/16/2020        24 Hour Fitness USA, Inc.                  $2,528,107.84                                                                                   $2,528,107.84
McCoy, Charles D.
7393 Ballinger Ave
San Diego, CA 92119                             2233    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Crockett, Jeffrey
2601 South Bayshore Drive, Penthouse
Miami, FL 33133                                 2234    7/17/2020     24 Hour Fitness Worldwide, Inc.                     $860.00                                                                                         $860.00
Jaffe, Rena
2626 34th Street
Santa Monica, CA 90405                          2235    7/24/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
So, Amy Sunghee
19648 E Maplewood Ave
Aurora, CO 80016                                2236    7/28/2020        24 Hour Fitness USA, Inc.                        $971.88                                                                                         $971.88
Kelly, Liana
7116 SE Hazel Ave
Portland, OR 97206                              2237     8/4/2020     24 Hour Fitness Worldwide, Inc.                      $44.09                                                                                          $44.09
Jaffe, Harold
2626 34th Street
Santa Monica, CA 90405                          2238    7/24/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Saltzberg, Sally
3990 Pleasant Ridge Rd
Boulder, CO 80301                               2239    7/27/2020     24 Hour Fitness Worldwide, Inc.                     $468.00                                                                                         $468.00
Wagabaza, Arati Desai
1228 Pine Street
Santa Monica, CA 90405                          2240    7/23/2020    24 Hour Fitness United States, Inc.                                     $659.12                                                                      $659.12
Angel & Aneta Trevino
Angel Trevino
1733 Gosnell Rd.
Apt. T2
Vienna, VA 22182                                2241    7/20/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98
Parikh, Nina
26315 Morgan Creek Ln.
Katy, TX 77494                                  2242    8/13/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Quiocho, Elizabeth M
1055 Ala Napunani St.#502
Honolulu, HI 96818                              2243    7/21/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00




                                                                                                 Page 134 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 135 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                                  2244    7/28/2020        24 Hour Fitness USA, Inc.                      $4,524.24                                                                                          $4,524.24
Kieffer, Sheryl
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                                  2245    7/21/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                      $1,000,000.00
Archuleta, Savannah
2300 24th street ROAD
Greeley, CO 80634                                 2246    7/22/2020              24 Denver LLC                              $299.99                                                                                            $299.99
Ibarra, Blanca
7567 Twilight Dr.
Sacramento, CA 95822                              2247    7/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,041.00                                                                                          $1,041.00
Dominguez, Jonathan
11411 NW 29 Manor
Sunrise, FL 33323                                 2248    7/24/2020     24 Hour Fitness Worldwide, Inc.                     $345.58                                                                                            $345.58
Bejar, Anthony H
1033 East 19th Street
Paterson, NJ 07501                                2249    7/24/2020      24 Hour Fitness Holdings LLC                       $505.02                                                                                            $505.02
Crespo, Elika
5016 SW 131 Ave
Miramar, FL 33027                                 2250    7/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,138.00                                                                                          $1,138.00
Leef, Season
2272 Valley West CT
Santa Rosa, CA 95401                              2251    7/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,005.00                                                                                          $1,005.00
Osei, Josephine
2452 Almaden Blvd
Union City, CA 94587                              2252    7/26/2020     24 Hour Fitness Worldwide, Inc.                     $797.81                                                                                            $797.81
Atwood, Eric Lyle
424 36th St
Manhattan Beach, CA 90266                         2253    7/27/2020     24 Hour Fitness Worldwide, Inc.                      $60.26                                                                                             $60.26
Nutovics, Fruma
6 Carteret Drive
Pomona, NY 10970                                  2254    7/24/2020        24 Hour Fitness USA, Inc.                      $2,211.20                                                                                          $2,211.20
Vasoya, Dipen
8127 149th Place NE
Apt# A106
Redmond, WA 98052                                 2255    7/25/2020        24 Hour Fitness USA, Inc.                        $560.00                                                                                            $560.00
Martin, Winsome
                                                  2256    7/16/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nguyen, Anna
41 Madison Ave.
Westminister, CA 92683                            2257    7/27/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                          $1,548.00
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                        2258    7/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,197.00             $3,025.00                                                                    $4,222.00
Sobczak, Elzbieta
16638 E Berry Pl
Centennial, CO 80015                              2259    7/21/2020    24 Hour Fitness United States, Inc.                  $147.00                                                                                            $147.00
Firchau, Nicholas
750 8th Ave.
Longmont, CO 80501                                2260    7/27/2020        24 Hour Fitness USA, Inc.                      $4,500.00                                                                                          $4,500.00

                                                                                                   Page 135 of 1495
                                                   Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 136 of 1495
                                                                                                          Claim Register
                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                        Case No. 20‐11558

                                                                                                                    Current General                                                 Current 503(b)(9)
                                                                                                                                              Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address            Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                               Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                          Amount
Nguygen, Quoc Viet
201 E. Chapman Ave Apt 31P
Placentia, CA 92870                                    2261    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                             $120.00
Field, Rick
241 Heredia Ct
Roseville, CA 95747                                    2262    8/10/2020    24 Hour Fitness United States, Inc.                  $499.98                                                                                             $499.98
IMG Technologies Inc.
Attn: Ryan Incaudo
One Tower Lane, Suite 1850
Oakbrook Terrace, IL 60181                             2263    7/22/2020     24 Hour Fitness Worldwide, Inc.                   $3,538.73                                                                                           $3,538.73
Balba, Pedro Jun
23872 Candor Lane
Lake Forest, CA 92630                                  2264    7/20/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Gutierrez, Miquela
2834 Nikki Ter
Henderson, NV 89074                                    2265    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                             $299.00
Adnikari, Leena
11940 E. Foothill Blvd
Rancho Cacamonga, CA 91739                             2266    7/20/2020    24 Hour Fitness United States, Inc.                  $624.00                                                                                             $624.00
Euler Hermes NA Agent for World and Main #446317
800 Red Brook Blvd.
Owings Mills, MD 21117                                 2267    7/23/2020        24 Hour Fitness USA, Inc.                     $10,687.68                                                                                          $10,687.68
Ruckle‐Harms, Sara
29801 Weatherwood
Laguna Niguel, CA 92677                                2268    7/22/2020        24 Hour Fitness USA, Inc.                      $1,032.00                                                                                           $1,032.00
Wang, Wendy
1142 Sagewood Drive
Oceanside, CA 92056                                    2269     8/4/2020    24 Hour Fitness United States, Inc.                  $924.00                                                                                             $924.00
Wagner, Virginia
2801 NE 195th st. Unit 5
Lake Forest Park, WA 98155                             2270    7/20/2020     24 Hour Fitness Worldwide, Inc.                     $495.90                                                                                             $495.90
HANI, HIBA
2035 BOBTAIL CIRCLE NORTH
HENDERSON, NV 89012                                    2271    7/27/2020    24 Hour Fitness United States, Inc.                   $84.00                                                                                              $84.00
An, Yang
5802 Genoa Springs Ln
Sugar Land, TX 77479                                   2272    8/14/2020        24 Hour Fitness USA, Inc.                        $247.04                                                                                             $247.04
May, Daniel B.
2489 W. Main St.
Littleton, CO 80120                                    2273    7/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Tinnin, Ann
19774 E Fair Pl
Aurora, CO 80016                                       2274    7/26/2020     24 Hour Fitness Worldwide, Inc.               $1,000,000.00                                                                                       $1,000,000.00
Russomanno, Anthony
210 Corte Tierra Cielo
San Clemente, CA 92673                                 2275    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $59.98                                                                                              $59.98
Mendoza, Cristian
3423 Salisbury Street, Apt B
Oakland, CA 94601                                      2276    7/24/2020        24 Hour Fitness USA, Inc.                        $280.00                                                                                             $280.00
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                                  2277    7/28/2020        24 Hour Fitness USA, Inc.                                                 $0.00        $17,611.06                                                 $17,611.06


                                                                                                        Page 136 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 137 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Basch, Thomas
11540 Chimney Rock Road # 218
Houston, TX 77035                                2278    7/27/2020    24 Hour Fitness United States, Inc.                   $66.14                                                                                             $66.14
Beach, Trine
4023 SE Long St
Portland, OR 97202                               2279    7/24/2020     24 Hour Fitness Worldwide, Inc.                                           $741.00                                                                      $741.00
Hunt, daverick
12603 Mostyn Ct
Magnolia, TX 77354                               2280    7/24/2020        24 Hour Fitness USA, Inc.                        $136.18                                                                                            $136.18
Tsang, Joey
2055 West 10th Street
Brooklyn, NY 11223                               2281    7/27/2020             24 New York LLC                             $122.00                                                                                            $122.00
2ML Atascocita, LLC
Locke Lord LLP
Attn: W. Steven Bryant
600 Congress Ave
Ste. 2200
Austin, TX 78701                                 2282    7/22/2020     24 Hour Fitness Worldwide, Inc.               $6,681,625.10                                                                                      $6,681,625.10
Woldegiorgis, Elizabeth
2208 Woodside Lane, Unit 8
Sacramento, CA 95825                             2283    7/25/2020        24 Hour Fitness USA, Inc.                        $567.85                                                                                            $567.85
Janssen, Joanna
3223 East Palmyra Avenue
Orange, CA 92869                                 2284    7/27/2020    24 Hour Fitness United States, Inc.                  $423.00                                                                                            $423.00
Erickson, Rachel
PO Box 6092
Olympia, WA 98507                                2285    7/27/2020     24 Hour Fitness Worldwide, Inc.                                           $115.91                                                                      $115.91
Manning, William
2299 Briar Court
Frisco, TX 75034                                 2286    7/26/2020        24 Hour Fitness USA, Inc.                      $3,156.75                                                                                          $3,156.75
Belhimer, Abdelouahed
4984 Eagelsmere Dr apt 823
ORLANDO, FL 32819                                2287    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $37.38                                                                                             $37.38
Bowden, Carol A
358 Bryant Street
Mountain View, CA 94041                          2288     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $244.00                                                                                            $244.00
Robinson, Brenda
1401 Town Center Dr
Pflugerville, TX 78660                           2289    7/23/2020     24 Hour Fitness Worldwide, Inc.                                           $709.45                                                                      $709.45
Mendieta, Sandra
978 Haven Ave
Redwood City, CA 94063                           2290    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $41.29                                                                                             $41.29
Weaver, Cherry
3688 North 1270 West
Pleasant Grove, UT 84062                         2291    8/17/2020     24 Hour Fitness Worldwide, Inc.                                           $438.00                                                                      $438.00
Claim docketed in error
                                                 2292    7/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Patullo, Tanya
1108 Venetian Street
Keller, TX 76262                                 2293    7/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kuchkacheva, Altynay
2263 84th Street, Apt. 1D
Brooklyn, NY 11214                               2294    7/22/2020             24 New York LLC                              $96.00                                                                                             $96.00


                                                                                                  Page 137 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 138 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Rodda, Shirley
1170 Oakview Rd.
San Jose, CA 95121                               2295    7/28/2020     24 Hour Fitness Worldwide, Inc.                                        $499.92                                                                      $499.92
Hinge, Govind
2410 S Voss Rd, Apt G214
Houston, TX 77057                                2296     8/3/2020        24 Hour Fitness USA, Inc.                        $740.00                                                                                         $740.00
Vanderwall, Eric
5241 S Drexel Avenue
Apartment G
Chicago, IL 60615                                2297    7/27/2020        24 Hour Fitness USA, Inc.                         $99.98                                                                                          $99.98
Chen, Cansen
14 Bay 11th Street
Brooklyn, NY 11228                               2298    7/22/2020      24 Hour Fitness Holdings LLC                                          $383.99                                                                      $383.99
Rains, Cheryl
11016 new river circle
Rancho Cordova, CA 95670                         2299    7/21/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                         $200.00
Rajaei, Ali
3564 S Pitkin Circle
Aurora, CO 80013                                 2300    7/25/2020    24 Hour Fitness United States, Inc.                  $144.99                                                                                         $144.99
DeCamp, Margaret M
4541 NE 22nd Avenue
Portland, OR 97211                               2301     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $134.57                                                                                         $134.57
Ristich, Sarah
4970 Huasna Townsite Rd.
Arroyo Grande, CA 93420                          2302    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $437.43                                                                                         $437.43
Drummer‐Fenton, Vanetta
20 Lakeview Avenue
Hartsdale, NY 10530                              2303    7/24/2020      24 Hour Fitness Holdings LLC                       $500.00                                                                                         $500.00
Borello, Margaret
162 Oak View Circle
Lake Mary, FL 32746                              2304    7/29/2020     24 Hour Fitness Worldwide, Inc.                                        $558.43                                                                      $558.43
Targbe, Raymond G
12025 Richmond Ave
Apt 10206
Houston, TX 77082                                2305    7/27/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Derek Hitchens (minor‐ age:13 Years)
Dean Hitchens
8 Mar Vista
Irvine, CA 92602                                 2306    7/22/2020        24 Hour Fitness USA, Inc.                      $1,001.00                                                                                       $1,001.00
Najera, Alicia
2331 Byer Road
Santa Cruz, CA 95062                             2307    7/27/2020        24 Hour Fitness USA, Inc.                        $456.00                                                                                         $456.00
Deligio, Kelly
328 West Street
Fort Collins, CO 80521                           2308    7/27/2020    24 Hour Fitness United States, Inc.                                     $126.00                                                                      $126.00
Leung, Keith
1264 Mission Road
South San Francisco, CA 94080                    2309    7/29/2020        24 Hour Fitness USA, Inc.                        $996.00                                                                                         $996.00
Jasso, Jacqueline
3930 Ridge Canyon Rd
Baytown, TX 77521                                2310    8/17/2020     24 Hour Fitness Worldwide, Inc.                      $45.45                                                                                          $45.45




                                                                                                  Page 138 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 139 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Shrestha, Akita
4622 W Pioneer Dr
Apt # 161
Irving, TX 75061                                 2311    7/28/2020         24 Hour Holdings II LLC                                                                                 $325.00                                 $325.00
Barrero, Pedro
10422 White Fawn Dr
Houston, TX 77041                                2312     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $145.44                                                                                         $145.44
Aaron‐Faridi, Jennifer
20255 Herrin Landing Ln
Cypress, TX 77433                                2313    7/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,632.00                                                                                       $1,632.00
Dredge, David E.
2845 Lavender Dr.
Walnut Creek, CA 94596                           2314    7/27/2020        24 Hour Fitness USA, Inc.                        $187.50                                                                                         $187.50
Ellerbroek, Barry
2216 Vista Dorado
Newport Beach, CA 92660                          2315    7/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Coble, Rachel
1920 24th Street Northeast
Salem, OR 97301                                  2316    7/28/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Valdez, Jacob
23672 Via Potes
Mission Viejo, CA 92691                          2317    7/25/2020        24 Hour Fitness USA, Inc.                        $104.98                                                                                         $104.98
Jadhav, Ravi
8315 5th Ave NE
Apt 304
Seattle, WA 98115                                2318    7/21/2020     24 Hour Fitness Worldwide, Inc.                                        $625.00                                                                      $625.00
Coyne, Melissa
1265 N Downing St. Apt 208
Denver, CO 80218                                 2319    7/27/2020        24 Hour Fitness USA, Inc.                        $111.00                                                                                         $111.00
Manning, William
2299 Briar Court
Frisco, TX 75034                                 2320    7/23/2020     24 Hour Fitness Worldwide, Inc.                   $3,156.75                                                                                       $3,156.75
Sheikh, Ali
9719 Saddle Dr
Frisco, TX 75035                                 2321    7/27/2020    24 Hour Fitness United States, Inc.                   $35.56                                                                                          $35.56
Sanda, Pia
11735 Centerville Court
Gold River, CA 95670                             2322     8/3/2020        24 Hour Fitness USA, Inc.                      $1,440.00                                                                                       $1,440.00
Simpson, Stacie
3922 Calle Tereon
Las Vegas, NV 89103                              2323    7/27/2020        24 Hour Fitness USA, Inc.                         $39.99                                                                                          $39.99
Surbaugh, Julie
533 Ridgeland Terrace
Leonia, NJ 07605                                 2324    7/24/2020     24 Hour Fitness Worldwide, Inc.                     $478.26                                                                                         $478.26
Burns, Sueann
4905 NW 42nd Way
Tamarac, FL 33319                                2325    7/27/2020    24 Hour Fitness United States, Inc.                  $249.96                                                                                         $249.96
Kane, Paul
5744 E Creekside Ave. Unit 33
Orange, CA 92869                                 2326    7/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                       $1,541.00
Hall, Bridget
10693 Esmeraldas Drive
San Diego, CA 92124                              2327     8/5/2020        24 Hour Fitness USA, Inc.                      $1,245.00                                                                                       $1,245.00


                                                                                                  Page 139 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 140 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Sharma, Juhi
67 Images Circle
Milpitas, CA 95035                               2328    7/28/2020        24 Hour Fitness USA, Inc.                      $1,559.80                                                                                       $1,559.80
Zullo, Karen Lynne
5379 Waring Road
San Diego, CA 92120                              2329    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Summers, Chris
4603 Molera Dr
Austin, TX 78748                                 2330    7/28/2020    24 Hour Fitness United States, Inc.                   $80.00                                                                                          $80.00
City of Fort Worth
Stephen A. Cumbie
200 Texas Street
Fort Worth, TX 76102                             2331    7/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,143.83                                                                                       $1,143.83
Newman, Leslie
310 W Porter Ave
Fullerton, CA 92832                              2332    7/27/2020     24 Hour Fitness Worldwide, Inc.                     $610.98          $3,025.00                                                                    $3,635.98
Finnegan, Cynthia
706 King Lane
Foster City, CA 94404‐3620                       2333    7/23/2020    24 Hour Fitness United States, Inc.                $2,064.00                                                                                       $2,064.00
Barter House Productions, Inc.
1026 E Elmwood Ave
Burbank, CA 91501                                2334    7/27/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Southwest Gas Corporation
Bankruptcy Desk
PO Box 1498
Victorville, CA 92393‐1498                       2335    7/24/2020        24 Hour Fitness USA, Inc.                      $1,595.20                                                                                       $1,595.20
Township of Wayne
Beth Territo, Tax Collector
475 Valley Road
Wayne, NJ 07470                                  2336    7/27/2020     24 Hour Fitness Worldwide, Inc.                                      $1,317.60                                                                    $1,317.60
Johnson, Stephanie
16236 Cornuta Ave. Apt. 12
Bellflower, CA 90706                             2337    7/23/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Coble, Travis
1920 24th st NE
Salem, OR 97301                                  2338    7/28/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Nanjundaswamy, Rashmi
3258 Lake Pillsbury Dr
Fremont, CA 94555                                2339     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
O'Cuilleanain, Eoin
285 E16th St
Costa Mesa, CA 92627                             2340    7/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,898.00                                                                                       $1,898.00
Oppenheimer, Mark
17352 NW Countryridge Dr
Portland, OR 97229                               2341     8/5/2020        24 Hour Fitness USA, Inc.                         $34.50                                                                                          $34.50
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                       2342    7/24/2020        24 Hour Fitness USA, Inc.                        $134.19                                                                                         $134.19
Bernstein, Robin M
11259 Flatiron Drive
Lafayette, CO 80026                              2343    7/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,044.00                                                                                       $1,044.00
Ramirez, Linda
806 Ivy Drive
Pflugerville, TX 78660                           2344     8/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,680.00                                                                                       $1,680.00

                                                                                                  Page 140 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 141 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Kern, Douglas S
Douglas Kern
6422 Agastia Court
Unit 103
Orlando, FL 32835                               2345    7/27/2020    24 Hour Fitness United States, Inc.                                      $1,175.08                                                                    $1,175.08
Flores, Daniel
5765 North Fort Apache Rd
Las Vegas, NV 89149                             2346     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Wilczynski, Joseph
143 North Linden Street
North Massapequa, NY 11758                      2347    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Burke, Patrick
346 Suffolk Ln
Castle Rock, CO 80108                           2348     8/6/2020        24 Hour Fitness USA, Inc.                         $44.09                                                                                             $44.09
Tatola, Christina Anderson
2122 Balmoral CT
San Mateo, CA 94403                             2349    7/31/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Maynes, Vincent E.
477 Vrain St #9
Denver, CO 80204                                2350    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $77.19                                                                                             $77.19
Rhodes, Marcia
19125 Pimlico Road
Apple Valley, CA 92308                          2351    7/20/2020    24 Hour Fitness United States, Inc.                                        $700.00                                                                      $700.00
Mora Journett, Frances S.
464 Lake Bridge Lane, Apt 1318
Apopka, FL 32703                                2352    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $141.00                                                                                            $141.00
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                           2353     8/1/2020      24 Hour Fitness Holdings LLC                                                                                  $247.94                                 $247.94
Limer, Joshua Pedro
5427 Tulip Hill Avenue
Las Vegas, NV 89141                             2354    8/17/2020     24 Hour Fitness Worldwide, Inc.                                                              $53.54                                                     $53.54
Lech, Brian
PO Box 26852
Las Vegas, NV 89126                             2355    7/31/2020        24 Hour Fitness USA, Inc.                         $39.99                                                                                             $39.99
Moreira, Marcela
2418 SE 21th Street
Homestead, FL 33035                             2356    8/19/2020     24 Hour Fitness Worldwide, Inc.                     $166.24                                                                                            $166.24
Hill, Michelle
11409 Sabalo Way
Gold River, CA 95670                            2357     8/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
SELLNER, KATHLEEN
3610 Winding Way
Round Rock, TX 78664                            2358    7/23/2020        24 Hour Fitness USA, Inc.                        $642.86                                                                                            $642.86
Irgaliyeva, Malika
83‐58 Lefferts Blvd.
Apt. 1A
Kew Gardens, NY 11415                           2359    8/19/2020             24 New York LLC                              $64.00                                                                                             $64.00
Espinoza, Karen
215 NE Edgeway Drive Apt. 106
Beaverton, OR 97006                             2360    7/30/2020     24 Hour Fitness Worldwide, Inc.                      $71.98                                                                                             $71.98
Kleyhons, Yolanda
10353 Longmont Sr
Houston, TX 77042                               2361    7/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                 Page 141 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 142 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Bartlett, Jennifer
4315 Osage Street
Denver, CO 80211                                2362     8/3/2020        24 Hour Fitness USA, Inc.                        $819.97                                                                                         $819.97
Ashear, Katrin
461 Iris Street
Redwood City, CA 94062                          2363    7/30/2020           24 San Francisco LLC                        $1,548.00                                                                                       $1,548.00
Vanzuylen, Gina Maria
12620 SW 10th St
Beaverton, OR 97005                             2364    8/17/2020    24 Hour Fitness United States, Inc.                  $124.96                                                                                         $124.96
JG Service Company
15632 El Prado Rd
Chino, CA 91710                                 2365    7/22/2020     24 Hour Fitness Worldwide, Inc.                   $4,932.89                                                                                       $4,932.89
Lefenfeld, Michael
2245 Texas Dr Ste 500
Sugar Land, TX 77479                            2366    7/21/2020        24 Hour Fitness USA, Inc.                                         $1,680.00                                                                    $1,680.00
Bottem, Siobhan
13605 SE 251 St Place
Kent, WA 98042                                  2367    8/17/2020        24 Hour Fitness USA, Inc.                        $157.90                                                                                         $157.90
Cortes, Raul
3072 Shipping Avenue
Coconut Grove, FL 33133                         2368    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $347.25                                                                                         $347.25
Mavros, Julie
232362 SE 57th St.
Issaquah, WA 98029                              2369    7/27/2020    24 Hour Fitness United States, Inc.                  $422.40                                                                                         $422.40
Navarro, Ever
3512 Russell St.
Houston, TX 77026                               2370    7/23/2020     24 Hour Fitness Worldwide, Inc.                      $34.63                                                                                          $34.63
Franke, Jeremy Steven
2311 Caringa Way #44
Carlsbad, CA 92009                              2371    7/23/2020     24 Hour Fitness Worldwide, Inc.                                    $311,118.15                                                                  $311,118.15
Sanchez, Felix
2405 Park Dr.
Santa Ana, CA 92707                             2372    7/23/2020     24 Hour Fitness Worldwide, Inc.                      $87.98                                                                                          $87.98
Ocampo, Monica
2381 Northgrove Lane
San Jose, CA 95133                              2373     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $94.08                                                                                          $94.08
Bordon, Dayana
14795 SW 71st Ter
Miami, FL 33193                                 2374     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $237.48                                                                                         $237.48
Balestra, Melanie
36 Santa Comba
Irvine, CA 92606                                2375    7/23/2020        24 Hour Fitness USA, Inc.                                         $6,249.00                                                                    $6,249.00
Barriere, Ondranetta
14702 County Cress Drive
Houston, TX 77047                               2376    7/23/2020     24 Hour Fitness Worldwide, Inc.                      $66.04                                                                                          $66.04
Ryba, Anthony W.
3725 30th. Street
San Diego, CA 92104                             2377    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $129.59                                                                                         $129.59
Ferraro, Patricia Jan
1702 W. Garry Ave.
Santa Ana, CA 92704                             2378    7/27/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                       $1,548.00




                                                                                                   Page 142 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 143 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Zhang, Joyie
199 New Montgomery street
Apt 1207
San Francisco, CA 94105                         2379    7/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,559.80                                                                                          $1,559.80
Hiraki, Keisuke
8023 Stroud Dr
Houston, TX 77036                               2380     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $40.04                                                                                             $40.04
Nguyen, Thu Thi
2613 Sunfish Dr.
Pearland, TX 77584                              2381    8/18/2020        24 Hour Fitness USA, Inc.                         $72.72                                                                                             $72.72
Nguyen, Cathy
370 Vista Roma Way Apt 308
San Jose, CA 95136                              2382     8/5/2020        24 Hour Fitness USA, Inc.                         $93.98                                                                                             $93.98
Heredia, George
300 W Carriage Dr. Apt. E
Santa Ana, CA 92707                             2383    7/24/2020    24 Hour Fitness United States, Inc.                  $118.37                                                                                            $118.37
PayScale, Inc
1000 1st Ave S
Seattle, WA 98134                               2384    7/24/2020     24 Hour Fitness Worldwide, Inc.                  $22,000.00                                                                                         $22,000.00
Sobocan, Stacy K
278 Bonita Lane
Foster City, CA 94404                           2385    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $51.99                                                                                             $51.99
Backer, Frederick A.
8820 SE Ankeny ST
Portland, OR 97216                              2386    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $41.00                                                                                             $41.00
DejesusGil, Jose
14203 Brunswick Point Lane
Houston, TX 77047                               2387    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $44.54                                                                                             $44.54
Sommers, Adrienne
8088 Lodgepole Trail
Lone Tree, CO 80124                             2388     8/6/2020    24 Hour Fitness United States, Inc.                $2,500.00                                                                                          $2,500.00
Martinez, Brenda
19430 68th Ave W
Lynnwood, WA 98036                              2389     8/5/2020    24 Hour Fitness United States, Inc.                  $275.46                                                                                            $275.46
Marks, Clyde
6503 Colonial Rose Ln
Richmond, TX 77469                              2390     8/5/2020     24 Hour Fitness Worldwide, Inc.                     $576.00                                                                                            $576.00
Harford, Olena
948 Patterson Avenue
Staten Island, NY 10306                         2391    7/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,910.97                                                                                          $1,910.97
Smith, Tamra
514 Courtside St. SW
B‐305
Olympia, WA 98502                               2392    7/24/2020     24 Hour Fitness Worldwide, Inc.                     $401.31                                                                                            $401.31
Arriaza, Nick
710 Sussex Ct
Southlake, TX 76092                             2393    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $128.71                                                                                            $128.71
Kotez, Whitney
21 Radiance Lane
Rancho Santa Margarita, CA 92688                2394     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $127.67                                                                                            $127.67
Birk, Bernadette
Bernadette Birk Interior Designs
104333 Sunrise Lakes Blvd #105
Sunrise, FL 33322                               2395    7/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                 Page 143 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 144 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Cox, Courtney
2611 Avenue D
Katy, TX 77493                                 2396     8/6/2020     24 Hour Fitness Worldwide, Inc.                      $69.72                                                                                          $69.72
Schaaf, Holly
2207 NE 15th Ave.
Portland, OR 97232                             2397    7/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,121.80                                                                                       $1,121.80
Scott, Holly
751 Harps St
San Fernando, CA 91340                         2398    7/24/2020     24 Hour Fitness Worldwide, Inc.                                        $936.00                                                                      $936.00
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2399    7/24/2020        24 Hour Fitness USA, Inc.                      $2,756.96                                                                                       $2,756.96
Ratanasena, Eva
2484 San Saba St
Tustin, CA 92782                               2400    7/23/2020        24 Hour Fitness USA, Inc.                        $112.97                                                                                         $112.97
Christensen, Stephanie
1470 El Tejon Way
Sacramento, CA 95864                           2401    7/31/2020    24 Hour Fitness United States, Inc.                  $119.99                                                                                         $119.99
(Nava, Houman) Ighani
Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                                2402    7/24/2020     24 Hour Fitness Worldwide, Inc.                  $50,000.00                          $100,000.00                                                $150,000.00
GOLDSTEIN, DAMON
160 W AVENIDA RAMONA
SAN CLEMENTE, CA 92672‐4352                    2403    7/24/2020     24 Hour Fitness Worldwide, Inc.                     $719.84                                                                                         $719.84
Perkville, Inc.
C/O Port
Sunil Kumar Saha
344 Thomas L. Berkley Way
Oakland, CA 94612                              2404     8/4/2020        24 Hour Fitness USA, Inc.                     $42,735.00                                                                                      $42,735.00
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2405    7/24/2020        24 Hour Fitness USA, Inc.                      $2,458.99                                                                                       $2,458.99
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                          2406     8/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $247.94                                 $247.94
Gell, Diane S.
1731 Brittney Rd.
Beaumont, CA 92223                             2407    7/24/2020        24 Hour Fitness USA, Inc.                        $421.74                                                                                         $421.74
Howard, Wynette Y.
2514 Cortina Ave.
Henderson, NV 89074‐6209                       2408     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $122.00                                                                                         $122.00
Davis, Tricia M.
701 Alta St SW
Apt. F 105
Olympia, WA 98502                              2409    7/24/2020     24 Hour Fitness Worldwide, Inc.                     $395.71                                                                                         $395.71
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2410    7/24/2020        24 Hour Fitness USA, Inc.                        $272.33                                                                                         $272.33
Deckert, Michael
6525 Summerwood Dr E
Puyallup, WA 98373                             2411     8/6/2020    24 Hour Fitness United States, Inc.                                     $187.50                                                                      $187.50



                                                                                                Page 144 of 1495
                                                Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 145 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                                Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address         Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                         Amount
Ingle, Gordon
5461 Cow Town Ln.
Las Vegas, NV 89118                                 2412    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $66.12                                                                                             $66.12
Deshraj, Fnu
480 Oakwood Dr Apt 108
Santa Clara, CA 95054                               2413    7/24/2020        24 Hour Fitness USA, Inc.                      $1,728.46                                                                                          $1,728.46
Rodriguez, Cristina
16002 S. Atlantic Ave. SP C22
Compton, CA 90221                                   2414    7/24/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                             $83.98
Lucht, Austin A
11013 Madrigal St
San Diego, CA 92129                                 2415     8/3/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                             $83.98
Mesquite Tax Fund
P.O. BOX 850267
MESQUITE, TX 75185                                  2416    7/24/2020     24 Hour Fitness Worldwide, Inc.                                                          $15,038.59                                                 $15,038.59
Wright, Rotorrian D.
2186 Gill Village Way
Apt. 716
San Diego, CA 92108                                 2417    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $34.19                                                                                             $34.19
Consolidated Edison Company of New York, Inc.
CONSOLIDATED EDISON
BANKRUPTCY GROUP
4 IRVING PLACE 18TH FL
NEW YORK, NY 10003                                  2418    7/27/2020     24 Hour Fitness Worldwide, Inc.                   $9,916.83                                                                                          $9,916.83
Ahankoob, Niaz
9071 E Mississippi Ave. #12C
Denver, CO 80247                                    2419    8/10/2020              24 Denver LLC                            $1,704.00                                                                                          $1,704.00
Wolfe, Eric & Joyce
2628 Argyle Lane
Trophy Club, TX 76262                               2420    7/27/2020     24 Hour Fitness Worldwide, Inc.                     $141.98                                                                                            $141.98
Osenton, Francine M
25 Corte Cayuga
Greenbrae, CA 94903                                 2421     8/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,440.00                                                                                          $1,440.00
Sam, Christian
1430 Lemon St.
Anaheim, CA 92801                                   2422    7/25/2020     24 Hour Fitness Worldwide, Inc.                                        $15,000.00                                                                   $15,000.00
Heights Plaza LLC
Ravin Greenberg
Attn: Chad Friedman, Esq.
127 West 129 Street
New York, NY 10027                                  2423    8/11/2020        24 Hour Fitness USA, Inc.                    $626,195.99                                                                                        $626,195.99
McCloskey, Ann & Jim
120‐05 Rivera Court
College Point, NY 11356                             2424    7/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Marafine, Victoria L.
13915 Calmont Dr
Houston, TX 77070                                   2425    7/27/2020    24 Hour Fitness United States, Inc.                   $35.79                                                                                             $35.79
Claim docketed in error
                                                    2426    7/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Epperson, Lauren
11011 SE 219th Pl
Kent, WA 98031                                      2427     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $624.80                                                                                            $624.80



                                                                                                     Page 145 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 146 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Fallah, Shekouh
3564 S PITKIN CIRCLE
Aurora, CO 80013                                  2428    7/25/2020    24 Hour Fitness United States, Inc.                  $144.99                                                                                         $144.99
Hellen, Olof
Olof Hellen
3457 Maplethorpe Ln.
Soquel, CA 95073 2918                             2429    7/27/2020    24 Hour Fitness United States, Inc.                  $120.00                                                                                         $120.00
Aliyeva, Kamala
10176 Judy Ave
Cupertino, CA 95014                               2430     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $404.94                                                                                         $404.94
Gonzalez, Jenelle
2019 Bedford Street
Santa Rosa, CA 95404                              2431    7/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,944.00                                                                                       $1,944.00
Sacramento Housing and Redevelopment Agency
Sylvester Donelson, Jr.
Procurement Services
Sacramento Housing & Redevelopment Agency
801 12th Street, 2nd Floor
Sacramento, CA 95814                              2432    7/27/2020     24 Hour Fitness Worldwide, Inc.                  $10,920.00                                                                                      $10,920.00
Ascend Learning LLC
11161 Overbrook Road
Leawood, KS 66211                                 2433    7/27/2020    24 Hour Fitness United States, Inc.              $119,388.00                                                                                     $119,388.00
Felice, Charles
5752 S. Blake Drive
Taylorsville, UT 84129‐1936                       2434    7/27/2020     24 Hour Fitness Worldwide, Inc.                                                                             $106.03                                 $106.03
Schmidt, Christina
3468 NE Harrison Drive
Issaquah, WA 98029                                2435    8/13/2020        24 Hour Fitness USA, Inc.                      $1,003.75                                                                                       $1,003.75
Reyes, Juan Antonio
19417 Polden Hills Way
Pflugerville, TX 78660                            2436    7/27/2020    24 Hour Fitness United States, Inc.                   $86.91                                                                                          $86.91
Lee, Ph. D., Patricia
309 Stamper Circle
Suisun City, CA 94585                             2437    7/27/2020     24 Hour Fitness Worldwide, Inc.                                      $1,541.00                                                                    $1,541.00
21614 Tomball LLC
Prabhas Kumar Kejriwal
832 Southampton Dr.
Palo Alto, CA 94303                               2438    7/27/2020     24 Hour Fitness Worldwide, Inc.               $1,281,754.16                                                                                   $1,281,754.16
Sanchez, Delia
PO Box 17286
Salem, OR 97305                                   2439    7/30/2020     24 Hour Fitness Worldwide, Inc.                     $197.01                                                                                         $197.01
Walker, Joseph
4206 West Meadows Drive
Sugar Land, TX 77479                              2440     8/4/2020     24 Hour Fitness Worldwide, Inc.                                        $180.00                                                                      $180.00
De Vere, Mica M
25235 SE Klahanie Blvd Apt Q303
Issaquah, WA 98029                                2441    7/27/2020        24 Hour Fitness USA, Inc.                         $43.99                                                                                          $43.99
DeCook, Laura
707 Jefferson Street
Petaluma, CA 94952                                2442    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $383.99                                                                                         $383.99
Jean, Dave
5370 SW 8th Ct
Margate, FL 33068                                 2443    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $102.79                                                                                         $102.79


                                                                                                   Page 146 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 147 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Arizola, Michael F.
825 Usener St., #903
Houston, TX 77009                               2444    7/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.28                                                                                          $699.28
Scott, Michael D
3521 Meadowside Dr
Bedford, TX 76021‐3546                          2445    8/19/2020       24 Hour Fitness USA, Inc.                       $134.20                                                                                          $134.20
Smith, Monica A
5006 Cherbourg Road
Houston, TX 77033                               2446    7/28/2020    24 Hour Fitness Worldwide, Inc.                    $117.14                                                                                          $117.14
Akom, Mba
13307 Trompilla Lane
Houston, TX 77083                               2447    7/27/2020    24 Hour Fitness Worldwide, Inc.                    $324.74                                                                                          $324.74
Miranda, Dennis
8186 E Hampshire Rd
Orange, CA 92867                                2448     8/5/2020    24 Hour Fitness Worldwide, Inc.                     $49.50                                                                                           $49.50
Fabelo, Tony
22099 Naples Dr.
Moreno Valley, CA 92557                         2449    7/27/2020       24 Hour Fitness USA, Inc.                       $554.76                                                                                          $554.76
Olive Drive Partners
Dessy & Dessy, APC
1301 L Street
Bakersfield, CA 93301                           2450    7/31/2020    24 Hour Fitness Worldwide, Inc.                $667,793.16                                                                                      $667,793.16
Eide, Audrey B.
2103 Harrison Av. NW
PMB #2‐681
Oympia, WA 98502                                2451    8/17/2020       24 Hour Fitness USA, Inc.                                        $2,649.41                                                                     $2,649.41
Yoon, Eliza
109 Dexter Ave N #609
Seattle, WA 98109                               2452    7/29/2020       24 Hour Fitness USA, Inc.                        $86.88                                                                                           $86.88
Sanchez, Miguel
PO Box 17286
Salem, OR 97305                                 2453    7/30/2020    24 Hour Fitness Worldwide, Inc.                    $197.01                                                                                          $197.01
Marks, Margaret
267 Mountain Way
Morris Plains, NJ 07950                         2454     8/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,073.05                                                                                        $1,073.05
Bottger, Gwendolyn B.
2610 Dupree Circle
Austin, TX 78748                                2455    7/31/2020       24 Hour Fitness USA, Inc.                                        $1,872.00                                                                     $1,872.00
Bennett, Samuel
22211 Tehama Road
Apple Valley, CA 92308                          2456    8/19/2020    24 Hour Fitness Worldwide, Inc.                     $41.81                                                                                           $41.81
Justiniano, Linda
6019 Hedgepark Dr
Richmond, TX 77407                              2457     8/4/2020       24 Hour Fitness USA, Inc.                     $1,136.00                                                                                        $1,136.00
Rodriguez, Cari
1018 Mead St., Unit A
San Marcos, TX 78666                            2458    7/28/2020    24 Hour Fitness Worldwide, Inc.                    $994.00                                                                                          $994.00
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                           2459    7/28/2020       24 Hour Fitness USA, Inc.                                             $0.00        $16,166.01                                                 $16,166.01
Walden, Joshua
6110 218th St E
Spanaway, WA 98387                              2460     8/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,793.57                                                                                        $1,793.57

                                                                                              Page 147 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 148 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Sammak, Michele
4444 S Rio Grande Ave
apartment 524D
Orlando, FL 32839                               2461     8/5/2020       24 Hour Fitness USA, Inc.                        $90.28                                                                                          $90.28
Galliani, Lisa
1513 Moraga Way
Moraga, CA 94556                                2462    7/28/2020    24 Hour Fitness Worldwide, Inc.                                    $10,987.21                                                                   $10,987.21
Owens, Mark
5001 Convict Hill Rd
Apt 404
Austin, TX 78749                                2463    8/19/2020    24 Hour Fitness Worldwide, Inc.                    $279.37                                                                                         $279.37
Olive Drive Partners
Dessy & Dessy, APC
1301 L Street
Bakersfield, CA 93301                           2464    7/31/2020    24 Hour Fitness Worldwide, Inc.                $667,793.16                                                                                     $667,793.16
Marks, James Edward
15078 S.E. Del Rey Ave.
Portland, OR 97267                              2465    7/29/2020    24 Hour Fitness Worldwide, Inc.                    $112.00                                                                                         $112.00
Jain, Nupur
2625 Empire Dr
Apt 2320
Richardson, TX 75080                            2466    7/31/2020       24 Hour Fitness USA, Inc.                        $66.55                                                                                          $66.55
Fitzsimmons, Shelly M
1000 N Green Valley Pkwy
#440‐359
Henderson, NV 89074                             2467    7/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,848.00                                                                                       $1,848.00
Simmons, Monier
15242 Parkville Drive
Houston, TX 77068                               2468    8/18/2020    24 Hour Fitness Worldwide, Inc.                    $154.61                                                                                         $154.61
Liu, Xiaolin
Chen Zhang
11118 Church St
Fairfax, VA 22030                               2469     8/5/2020    24 Hour Fitness Worldwide, Inc.                  $2,302.10                                                                                       $2,302.10
Robison, Julie
3773 Golden Pond Dr
Camarillo, CA 93012                             2470     8/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
White, Brittney
1818 N Street #103
Sacramento, CA 95811                            2471     8/7/2020    24 Hour Fitness Worldwide, Inc.                    $115.91                                                                                         $115.91
Wasser, Sarah
200 East 63rd St ‐ 6D
New York, NY 10065                              2472    8/10/2020    24 Hour Fitness Worldwide, Inc.                                                                          $1,357.05                               $1,357.05
Huynh, Douglas
3385 E 105th Ct
Northglenn, CO 80233                            2473    7/28/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Neveu, Deidra
2305 Camellia Gables Ln
Pearland, TX 77089                              2474     8/6/2020    24 Hour Fitness Worldwide, Inc.                    $149.85                                                                                         $149.85
Cofino, Laura
1120 Beall Landing Ct
Houston, TX 77008                               2475    7/31/2020    24 Hour Fitness Worldwide, Inc.                    $469.76                                                                                         $469.76
Molina, Daniel
8961 sw 72 nd st
Miami, FL 33173                                 2476    7/31/2020       24 Hour Fitness USA, Inc.                                                            $674.00                                                    $674.00

                                                                                              Page 148 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 149 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Krause, Natalie
1110 Husky St #3
Kalispell, MT 59901                             2477    7/30/2020        24 Hour Fitness USA, Inc.                        $499.92                                                                                         $499.92
Howard, Jennifer
220 N John St.
Orlando, FL 32835                               2478    7/27/2020        24 Hour Fitness USA, Inc.                                           $699.99                                                                      $699.99
Najera‐Ramirez, Olga
130 Otis Street
Santa Cruz, CA 95060                            2479    7/27/2020        24 Hour Fitness USA, Inc.                        $189.00                                                                                         $189.00
Huynh, Douglas
3385 E 105th Ct
Northglenn, CO 80233                            2480    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Epperson, Deirdre
11011 SE 219th Pl
Kent, WA 98031                                  2481     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $710.00                                                                                         $710.00
Greffard, Eileen
3390 Prairie Vista
Castle Rock, CO 80109                           2482    7/31/2020              24 Denver LLC                              $852.00                                                                                         $852.00
Cunningham, Jason J
151 W. 102nd St.
Los Angeles, CA 90003                           2483    7/28/2020     24 Hour Fitness Worldwide, Inc.                                        $449.99                                                                      $449.99
Sarvey, Robin Ann
87 Monte Cresta Ave
Oakland, CA 94611                               2484     8/3/2020     24 Hour Fitness Worldwide, Inc.                                        $916.76                                                                      $916.76
Deane, Charlotte E
2847 Boundary Street
San Diego, CA 92104                             2485    8/10/2020        24 Hour Fitness USA, Inc.                         $22.50                                                                                          $22.50
Artis, Michelle
6742 Trinity Trail Lane
Richmond, TX 77469                              2486     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $146.81                                                                                         $146.81
Green, Shelly
2076 Enchanted Rock Drive
Forney, TX 75126                                2487     8/7/2020        24 Hour Fitness USA, Inc.                        $199.92                                                                                         $199.92
Rogers, Jon P
2277 Pacific Ave A104
Costa Mesa, CA 92627                            2488    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                         $375.00
Kohn, Shaun A
7405 SW Cedarcrest
Tigard, OR 97223                                2489    7/30/2020    24 Hour Fitness United States, Inc.                   $78.00                                                                                          $78.00
Cervantes, Javier
4733 Abiqua Ct SE
Salem, OR 07317                                 2490    7/30/2020        24 Hour Fitness USA, Inc.                        $246.52                                                                                         $246.52
Judah, Russell Jeffrey
1922 Albans Rd.
Houston, TX 77005                               2491    7/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,379.00                                                                                       $1,379.00
Davis, Christy
22639 Indian Ridge Drive
Katy, TX 77450                                  2492     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $50.87                                                                                          $50.87
Wimmer, David
304 Kalkaska Ct.
Fort Collins, CO 80524                          2493    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $38.99                                                                                          $38.99
Allison Jr., Randy
4072 Hillcrest Drive
Los Angeles, CA 90008                           2494    7/28/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00

                                                                                                 Page 149 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 150 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Sterling, Mona
16214 NE 90th Ct
Redmond, WA 98052                                2495    8/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,072.00                                                                                       $1,072.00
Barlow, Pamela
3010 Burkhart Lane
Sebastopol , CA 95472                            2496    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $705.00                                                                                         $705.00
Cherrington, Paul Richard
838 W. Jordan Oats Ct.
Sandy, UT 84070                                  2497    7/23/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Forchelli Deegan Terrana LLP
Attn: Gerard R. Luckman, Esq.
333 Earle Ovington Blvd, Suite 1010
Uniondale, NY 11553                              2498    7/29/2020        24 Hour Fitness USA, Inc.                      $5,868.00                                                                                       $5,868.00
Newman Sanchez, Candace
15222 1/4 Dickens St
Sherman Oaks, CA 91403                           2499    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $64.86                                                                                          $64.86
EVERETT WASHINGTON FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                            2500    8/11/2020        24 Hour Fitness USA, Inc.                  $1,287,944.09                                                                                   $1,287,944.09
Farmers Electric Cooperative, Inc
2000 I‐30 East
Greenville, TX 75402                             2501    7/24/2020     24 Hour Fitness Worldwide, Inc.                   $7,858.23                                                                                       $7,858.23
Lucal, Benjamin C
3605 Overhulse Rd NW
Olympia, WA 98502                                2502    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $358.32                                                                                         $358.32
Arreola, Naomi
4502 W. Silver Dr
Santa Ana, CA 92703                              2503    7/29/2020    24 Hour Fitness United States, Inc.                   $57.74                                                                                          $57.74
Andino, Hope Klein
555 Central Park Avenue #361
Scarsdale, NY 10583                              2504    8/12/2020     24 Hour Fitness Worldwide, Inc.                   $2,232.00                                                                                       $2,232.00
Kay, Donette
1006 Hackberry Drive
Pflugerville, TX 78660                           2505    7/22/2020     24 Hour Fitness Worldwide, Inc.                     $198.54                                                                                         $198.54
Vanuitert, Diana
11090 Susan Drive
Sandy, UT 84092                                  2506    7/27/2020    24 Hour Fitness United States, Inc.                  $743.84                                                                                         $743.84
Kingman, Brittany
877 Island Ave #808
San Diego, CA 92101                              2507     8/3/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Carter, Christopher
P.O Box 291752
Davie, FL 33329                                  2508    8/12/2020     24 Hour Fitness Worldwide, Inc.                      $44.00                                                                                          $44.00
Walker, Gary J
1915 Town Center Blvd
Unit 601
Annapolis, MD 21401                              2509    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Gao, Yinglu
10359 Greenford Dr
San Diego , CA 92126                             2510    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $599.92                                                                                         $599.92



                                                                                                  Page 150 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 151 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Rayikanti, Harish
3600 Woodchase Dr, I‐119
Houston, TX 77042                               2511    7/27/2020        24 Hour Fitness USA, Inc.                                                             $102.27            $102.27                                 $204.54
Dewey, Andrew Gardner
4817 Algonquin Court
San Diego, CA 92130                             2512    7/27/2020     24 Hour Fitness Worldwide, Inc.                                    $350,000.00                                                                  $350,000.00
Gomez, Diana
13311 Canaan Bridge Dr
Houston, TX 77041                               2513    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Rice, Jason
1721 Colby Ave #4
Los Angeles, CA 90025                           2514    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $161.59                                                                                         $161.59
Jacoby, Dana
8850 Gravenstein Wy
Cotati, CA 94931                                2515    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Sandell, Michele
4499 Monmouth Street
Fairfax, VA 22030                               2516    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $863.06                                                                                         $863.06
Thakker, Sonal
2119 Greenwood Ct
Fullerton, CA 92833                             2517    7/28/2020        24 Hour Fitness USA, Inc.                         $20.00                                                                                          $20.00
MusclePharm Corporation
4400 Vanowen Street
Burbank, CA 91505                               2518    7/28/2020    24 Hour Fitness United States, Inc.              $101,170.70                                                                                     $101,170.70
Kim, David
4110 River Forth Drive
Fairfax, VA 22030                               2519    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $236.20                                                                                         $236.20
Phongpathoumsy, Somliene A
9301 Van Nuys Blvd. Apt #104
Panorama City, CA 91402                         2520    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $449.00                                                                                         $449.00
Brown, Paul
7523 Adobe Canyon Ln
Rosenberg, TX 77469                             2521    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $131.80                                                                                         $131.80
Samuels, Aimee
1329 Brent Knoll Dr
Frisco, TX 75033                                2522    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $324.00                                                                                         $324.00
Montoya, Anthony
1620 Masthead Dr
Oxnard, CA 93035                                2523    7/29/2020        24 Hour Fitness USA, Inc.                        $329.96                                                                                         $329.96
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                                2524    7/28/2020        24 Hour Fitness USA, Inc.                      $4,524.24                                                                                       $4,524.24
Ahmed, Mushtaq
409 Willow Bend Dr
Murphy, TX 75094‐3320                           2525    7/29/2020         24 Hour Holdings II LLC                          $76.53                                                                                          $76.53
Springer, Elliot
3512 Sitio Baya
Carlsbad, CA 92009                              2526     8/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,278.00                                                                                       $1,278.00
Budilovskaya, Mila
711 Montauk Court Apt 3f
Brooklyn, NY 11235                              2527    7/29/2020    24 Hour Fitness United States, Inc.                   $10.00            $239.40                                                                      $249.40



                                                                                                 Page 151 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 152 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Eldisugi, Gaffer
2855 S Sedalia Ct
Aurora, CO 80013                                2528    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Barre, Bjorn
6627 Barnhurst Drive
San Diego, CA 92117                             2529    7/29/2020              RS FIT CA LLC                            $1,000.00                                                                                       $1,000.00
Cajaraville, Nancy
11930 SW 132 Ave
Miami, FL 33186                                 2530    7/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Tropfenbaum, James
4249 SW Dosch Rd
Portland, OR 97239                              2531    7/29/2020    24 Hour Fitness United States, Inc.                   $38.00                                                                                          $38.00
Chung, Henry
72 Pondfield Rd. West #1B
Bronxville, NY 10708                            2532    7/27/2020            24 New York LLC                            $1,020.00                                                                                       $1,020.00
Jageilko, Kim
2824 Stackhouse Street
Fort Worth , TX 76244                           2533     8/3/2020        24 Hour Fitness USA, Inc.                        $487.11                                                                                         $487.11
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                      2534     8/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,197.00          $3,025.00                                                                    $4,222.00
Spencer, Cassall
8840 Ashgrove House Ln, Apt 201
Vienna, VA 22182                                2535     8/6/2020        24 Hour Fitness USA, Inc.                                         $1,412.28                                                                    $1,412.28
Kellen, Sherry
9750 Fountain Valley Drive
Stockton, CA 95209                              2536     8/2/2020     24 Hour Fitness Worldwide, Inc.                                        $341.25                                                                      $341.25
Next Level Resources, Inc.
3146 Tiger Run Court, Suite 108
Carlsbad, CA 92010                              2537     8/4/2020     24 Hour Fitness Worldwide, Inc.                  $17,000.00                                                                                      $17,000.00
Elkins, Jonathan
4232 23rd Street
San Francisco, CA 94114                         2538     8/4/2020           24 San Francisco LLC                          $349.99                                                                                         $349.99
Zolezzi, David
1507 North St. Unit C
Austin, TX 78756                                2539     8/4/2020    24 Hour Fitness United States, Inc.                  $225.00                                                                                         $225.00
Fleury, Julia
589 Caribbean Palm Drive
Las Vegas, NV 89138                             2540    8/13/2020     24 Hour Fitness Worldwide, Inc.                     $299.90                                                                                         $299.90
Nathan, Ingrid B
567 Elmcrest Place
DeBary, FL 32713                                2541    8/19/2020     24 Hour Fitness Worldwide, Inc.                                                                             $144.00                                 $144.00
Pomol, Ligia E
10736 Magnolia Blvd. Apt 7
North Hollywood, CA 91601                       2542    7/29/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Afzal, Zeeshan
5303 S Mason Rd APT 2426
Katy, TX 77450                                  2543    7/29/2020        24 Hour Fitness USA, Inc.                                                              $32.46                                                     $32.46
Barstow, Heather
11919 SE 210th Pl
Kent, WA 98031                                  2544    7/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,583.90                                                                                       $1,583.90
Moore, Deana Leigh
500 Chelmsford Road
Hillsborough, CA 94010                          2545    8/19/2020        24 Hour Fitness USA, Inc.                      $2,249.64                                                                                       $2,249.64

                                                                                                   Page 152 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 153 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Friedman, Harold
2400 Bonham Trl
Grapevine, TX 76051                             2546    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $22.99                                                                                             $22.99
Sheehan, Dominique
547 Plateau Rd.
Mesquite, NV 89027                              2547     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Lashgari, Elham
1110 Oak Park Ln
Friendswood, TX 77546                           2548     8/4/2020    24 Hour Fitness United States, Inc.                  $900.00                                                                                            $900.00
Scott, Darci
19275 Cottonwood Drive #1524
Parker, CO 80135                                2549     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Podgorski, Anna
1664 Lusitana St Apt A
Honolulu, HI 96813                              2550     8/5/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Hudson, Kayla
8515 Brodie Lane Apt 912
Austin, TX 78745                                2551    7/31/2020        24 Hour Fitness USA, Inc.                        $360.00                                                                                            $360.00
Graffe, James
286 Fancrest St.
Henderson, NV 89052                             2552    7/29/2020        24 Hour Fitness USA, Inc.                      $1,240.86                                                                                          $1,240.86
D's Naturals LLC
dba No Cow
3457 Ringsby Court
Unit 100A
Denver, CO 80216                                2553    7/29/2020     24 Hour Fitness Worldwide, Inc.                                                                             $84,326.40                              $84,326.40
Lord, Lora
15905 NE 91st Street
Vancouver, WA 98682                             2554    8/19/2020     24 Hour Fitness Worldwide, Inc.                      $88.76                                                                                             $88.76
Miles Jr., Richard O
8207 Dunsinane Court
McLean, VA 22102                                2555    7/16/2020     24 Hour Fitness Worldwide, Inc.                                           $850.00                                                                      $850.00
Rivas, Edwin
20029 Welby Way
Winnetka, CA 91306                              2556     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Fowler, Deanne
501 Jackson Avenue
Rahway, NJ 07065                                2557    7/30/2020        24 Hour Fitness USA, Inc.                      $1,453.17                                                                                          $1,453.17
Warde, Damien
8064 SW 187th Ave
Beaverton, OR 97007                             2558    7/21/2020     24 Hour Fitness Worldwide, Inc.                      $68.00                                                                                             $68.00
Maynes, Anna M.
677 Vrain St. #9
Denver, CO 80204                                2559    7/24/2020     24 Hour Fitness Worldwide, Inc.                      $76.06                                                                                             $76.06
Hamidi, David
22859 Vose Str
West Hills, CA 91307                            2560     8/5/2020     24 Hour Fitness Worldwide, Inc.                     $140.97                                                                                            $140.97
LePage Jr., Daniel
112 Rei Tang Loop
Kyle, TX 78640                                  2561     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $149.34                                                                                            $149.34
Curiale, Esperanza Altamirano
6107 Ashford Falls Lane
Sugar Land, TX 77479                            2562     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                            $249.99


                                                                                                 Page 153 of 1495
                                                     Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 154 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                      Current General                                             Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address             Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                          Amount                                                      Amount
Miller, David J
421 S. Howes St.
Apt 805
Fort Collins, CO 80521                                   2563    7/24/2020        24 Hour Fitness USA, Inc.                         $80.98                                                                                          $80.98
Garcia, Alexander
11930 SW 132 Ave
Miami, FL 33186                                          2564    7/27/2020     24 Hour Fitness Worldwide, Inc.                     $156.28                                                                                         $156.28
Clark Public Utilities
PO Box 8900
Vancouver, WA 98668                                      2565     8/4/2020     24 Hour Fitness Worldwide, Inc.                   $2,397.80                                                                                       $2,397.80
Cuff, Judy
9464 Podell Ave.
San Diego, CA 92123                                      2566    7/30/2020     24 Hour Fitness Worldwide, Inc.                     $560.00                                                                                         $560.00
Ruggiero, Brandon
1002 Dees Dr
Oviedo, FL 32765                                         2567     8/9/2020     24 Hour Fitness Worldwide, Inc.                     $860.00                                                                                         $860.00
Acosta, Mary Tran
1315 A Street, Unit A110
Hayward, CA 94541                                        2568    7/31/2020     24 Hour Fitness Worldwide, Inc.                      $51.03                                                                                          $51.03
Signmanager Inc.
PO Box 337
Knoxville , TN 37901                                     2569    7/27/2020        24 Hour Fitness USA, Inc.                     $53,391.35                                                                                      $53,391.35
Bryant, III, Russell P.
3971 S. Himalaya Way
Aurora, CO 80013                                         2570    7/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,824.00                                                                                       $1,824.00
Mayer, Howell
340 9th St.
Saddle Brook, NJ 07663                                   2571     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $111.97                                                                                         $111.97
Shaikh, Samah
26229 Manzanita Street
Murrieta, CA 92563                                       2572    7/30/2020        24 Hour Fitness USA, Inc.                         $81.25                                                                                          $81.25
Lapp, Joseph T.
5001 Convict Hill Rd Apt 721
Austin, TX 78749                                         2573    7/31/2020     24 Hour Fitness Worldwide, Inc.                                      $1,638.00                                                                    $1,638.00
The City and County of Denver ‐ Manager of Finance
Attn: Treasury / Specialized Audit Support
201 W Colfax Ave, MC 1001, Dept 1009
Denver, CO 80202                                         2574    7/30/2020     24 Hour Fitness Worldwide, Inc.                                                       $69,716.19                                                 $69,716.19
Nelson‐Rivers, Trenten
1123 1/2 19th Ave E
Seattle, WA 98112                                        2575    7/30/2020    24 Hour Fitness United States, Inc.                $1,200.00                                                                                       $1,200.00
Garcia, Joel
1375 Tierra Dr NE
Salem, OR 97301                                          2576     8/5/2020    24 Hour Fitness United States, Inc.                  $598.31                                                                                         $598.31
Winnier, Kristin
3700 Legacy Drive Apt. 23206
Frisco, TX 75034                                         2577    7/31/2020    24 Hour Fitness United States, Inc.                   $70.00                                                                                          $70.00
Direct Energy Business Marketing LLC
Alvin M. Barthe, Jr.
194 Wood Avenue South
2nd Floor ‐ A/R Dept
Iselin, NJ 08830                                         2578    7/31/2020     24 Hour Fitness Worldwide, Inc.                     $163.65                                                 $786.28                                 $949.93



                                                                                                          Page 154 of 1495
                                                     Case 20-11558-KBO                        Doc 1102-1                 Filed 10/21/20                 Page 155 of 1495
                                                                                                                Claim Register
                                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                                              Case No. 20‐11558

                                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                      Amount
Coomaraswamy, Suzanna
10700 Ashton Cove
Austin, TX 78750                                             2579     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $679.66                                                                                         $679.66
Lew, Justin
12518 Chessington Dr.
Houston, TX 77031                                            2580    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $275.80                                                                                         $275.80
Biamonte, Alex
3953 S Whitin Way
Denver, CO 80237                                             2581    7/31/2020              24 Denver LLC                            $1,735.00                                                                                       $1,735.00
Bock, William
12323 SW 28 Terr
Miami, FL 33175                                              2582    7/31/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                          $83.98
Barber, Gwendolyn
1611 West Mabbette Street
Kissimmee, FL 34741                                          2583     8/5/2020     24 Hour Fitness Worldwide, Inc.                                                                             $553.20                                 $553.20
Reed, Brian J
2005 Moonsail Ln.
Denton, TX 76210                                             2584    8/13/2020     24 Hour Fitness Worldwide, Inc.                     $136.50                                                                                         $136.50
Foyle, Kevin
1629 Vassar St
Houston, TX 77006                                            2585     8/7/2020        24 Hour Fitness USA, Inc.                      $1,088.00                                                                                       $1,088.00
Brown, Roosevelt
7100 Alvern St.
#113
Los Angeles, CA 90045                                        2586     8/2/2020        24 Hour Fitness USA, Inc.                         $71.05                                                                                          $71.05
Cox, Vanessa
4218 Wild Plum Dr.
Carrollton, TX 75010                                         2587     8/3/2020    24 Hour Fitness United States, Inc.                  $636.31                                                                                         $636.31
Lee, Kate
3125 White Peach Place
Fairfax, VA 22031                                            2588    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $784.60                                                                                         $784.60
Zable, Brian
3040 Orion Drive
Colorado Springs, CO 80906                                   2589    8/14/2020     24 Hour Fitness Worldwide, Inc.                     $315.00                                                                                         $315.00
Kress, Lucas
13813 Big Sky Dr E
Bonney Lake, WA 98391                                        2590    7/31/2020        24 Hour Fitness USA, Inc.                      $2,142.80                                                                                       $2,142.80
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                                             2591    8/18/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                         $600.00
Macias, Yvette Luna
5922 Green Terrace Lane
Houston, TX 77088                                            2592    8/13/2020     24 Hour Fitness Worldwide, Inc.                     $605.00                                                                                         $605.00
Cohen, Marcia L.
4330 Fair Oaks Boulevard
Sacramento, CA 95864                                         2593    7/31/2020        24 Hour Fitness USA, Inc.                        $288.00                                                                                         $288.00

Arrowood Indemnity Company f/k/a Royal Indemnity Company
Carruthers & Roth, P.A.
c/o John M. Flynn
235 North Edgeworth Street
Greensboro, NC 27401                                         2594    8/17/2020     24 Hour Fitness Worldwide, Inc.                  $54,000.00                           $27,000.00                                                 $81,000.00


                                                                                                              Page 155 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 156 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Buotte, Sarah
234 North Sherwood Street
Fort Collins, CO 80521                          2595    7/31/2020              24 Denver LLC                                                                    $40.00                                                     $40.00
Carrillo, Ivan
3534 W Ball Rd, 139
Anaheim, CA 92804                               2596     8/3/2020    24 Hour Fitness United States, Inc.                   $59.54                                                                                          $59.54
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                           2597     8/1/2020         24 Hour Holdings II LLC                                                                                 $247.94                                 $247.94
Miles, Sharon R.
2221 SW 1st Ave.
#322
Portland, OR 97201                              2598    8/17/2020     24 Hour Fitness Worldwide, Inc.                                        $912.00                                                                      $912.00
Mccarty, Nicole
22022 Micmac Rd
Apple Valley, CA 92308                          2599    8/17/2020    24 Hour Fitness United States, Inc.                   $25.99                                                                                          $25.99
Beltran, Jose A.
7747 Emerson Rd.
Hyattsville, MD 20784                           2600    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Matthews, Courtney
6781 E Ithaca Pl
Denver, Co 80237                                2601     8/1/2020     24 Hour Fitness Worldwide, Inc.                                      $1,100.00                                                                    $1,100.00
Davidson, Keiko
7318 Settlers Way
Katy, TX 77493‐3004                             2602     8/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,207.00                                                                                       $1,207.00
Tran, Vinh
6629 Vernon St.
Orlando, FL 32818                               2603     8/3/2020        24 Hour Fitness USA, Inc.                         $66.00                                                                                          $66.00
Seaman, Jeff
19725 48th Ave W APT. I‐1
Lynnwood, WA 98036                              2604    8/17/2020        24 Hour Fitness USA, Inc.                                            $55.24                                                                       $55.24
Talbot , Lisa
848 S. Oxford Ave. #103
Los Angeles, CA 90005                           2605     8/1/2020    24 Hour Fitness United States, Inc.                  $520.00                                                                                         $520.00
LeJeune, Patricia
4853 Jay Road
Boulder, CO 80301                               2606     8/3/2020        24 Hour Fitness USA, Inc.                        $250.00                                                                                         $250.00
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                           2607     8/1/2020        24 Hour Fitness USA, Inc.                                                                                $247.94                                 $247.94
Perez, Diana
2922 Grand Concourse #5C
Bronx, NY 10458                                 2608     8/2/2020             24 New York LLC                             $489.00                                                                                         $489.00
Templeton, Cheryl
19725 Sherman Way #140
Winnetka, CA 91306                              2609     8/3/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                       $1,500.00
Magee, Karen
270 Cagney Lane #108
Newport Beach, CA 92663                         2610    7/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,022.00                                                                                       $1,022.00
Beinert, Hiranya
22107 Emerald Run Lane
Richmond, TX 77469                              2611    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $101.24                                                                                         $101.24



                                                                                                 Page 156 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 157 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
San Diego County Treasurer‐Tax Collector
1600 Pacific Highway, Rm 162 Attn: BK Desk
San Diego, CA 92101                              2612    8/11/2020        24 Hour Fitness USA, Inc.                                       $233,622.74                                                                  $233,622.74
National CineMedia, LLC
Legal Department
6300 S. Syracuse Way, Suite 300
Centennial, CO 80111                             2613     8/5/2020     24 Hour Fitness Worldwide, Inc.                   $3,460.00                                                                                       $3,460.00
Walsh, Holly
5321 Almond Falls Way
Rancho Cordova, CA 95742                         2614     8/3/2020        24 Hour Fitness USA, Inc.                        $912.00                                                                                         $912.00
Huang, Jinglao
284A Moomuku Pl
Honolulu, HI 96821                               2615     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $252.31                                                                                         $252.31
Kowal, Nicole
2503 Rainflower Meadow Ln
Katy, TX 77494                                   2616    8/11/2020     24 Hour Fitness Worldwide, Inc.                                      $1,834.84                                                                    $1,834.84
Dreyer, Jan
415 South Bernardo Ave., Apt 306
Sunnyvale, CA 94086                              2617     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $747.00                                                                                         $747.00
Graden, Garrett
709 Wickham Ct
Keller, TX 76248                                 2618     8/4/2020     24 Hour Fitness Worldwide, Inc.                      $85.49                                                                                          $85.49
Williams, Owen
4209 Knotty Pine Place
Rocklin, CA 95765                                2619    8/17/2020    24 Hour Fitness United States, Inc.                $1,656.00                                                                                       $1,656.00
Ho, Siu Hang
17558 SE 188th PL
Renton, WA 98058                                 2620     8/5/2020    24 Hour Fitness United States, Inc.                $1,795.20                                                                                       $1,795.20
Hunter, Jo Ann
9616 A Street
Oakland, CA 94603                                2621     8/4/2020     24 Hour Fitness Worldwide, Inc.                   $2,382.25                                                                                       $2,382.25
Aspden, Daniel
703 1/2 Avondale Street
Houston, TX 77006                                2622     8/2/2020        24 Hour Fitness USA, Inc.                        $163.42                                                                                         $163.42
Chancey, Samantha
912 SW Vista Ave, Apt. 220
Portland, OR 97205                               2623    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $864.00                                                                                         $864.00
Stermer, Candice M
3575 S Pearl St #105
Englewood, CO 80113                              2624     8/7/2020        24 Hour Fitness USA, Inc.                      $1,105.00                                                                                       $1,105.00
Olson, Robin
11712 Bruce Jenner Lane
Austin, TX 78748                                 2625    7/30/2020     24 Hour Fitness Worldwide, Inc.                      $71.24                                                                                          $71.24
Gregory, Joan
10406 Morada Dr.
Orange, CA 92869                                 2626     8/4/2020     24 Hour Fitness Worldwide, Inc.                                      $1,541.00                                                                    $1,541.00
Oberly, Megan
19322 St Winfred Dr
Spring, TX 77379                                 2627     8/3/2020        24 Hour Fitness USA, Inc.                         $42.45                                                                                          $42.45
Liu, Xinying
2008 Ridgewood Rd
Lake Oswego, OR 97034                            2628     8/3/2020        24 Hour Fitness USA, Inc.                         $39.00                                                                                          $39.00



                                                                                                  Page 157 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 158 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Fane, Cyd
1860 Chippewa Lane
Bozeman, MT 59715                                2629     8/4/2020    24 Hour Fitness United States, Inc.                                                                             $876.00                                 $876.00
Barnes, Susan
300 N 5th St
Pflugerville, TX 78660                           2630     8/5/2020        24 Hour Fitness USA, Inc.                      $1,824.00                                                                                          $1,824.00
Chavannes, Jean L.
102 Mayfield Lane
Valley Stream, NY 11581                          2631     8/4/2020            24 New York LLC                                                    $399.99                                                                      $399.99
Flanigan, Joi
431 Michel Place
Placentia, CA 92870                              2632     8/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,462.00                                                                                          $1,462.00
Barnard, Emily
29088 Stonegate Ct.
Highland, CA 92346                               2633     8/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,482.00                                                                                          $1,482.00
Essa, Ahmed
384 Columbai Ave
Los Angeles, CA 90017                            2634     8/3/2020        24 Hour Fitness USA, Inc.                        $315.92                                                                                            $315.92
FRISCO FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                            2635    8/11/2020        24 Hour Fitness USA, Inc.                  $1,322,474.80                                                                                      $1,322,474.80
Torgerson, Donna
3185 Sitio Sendero
Carlsbad, CA 92009                               2636    7/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,725.00                                                                                          $1,725.00
Banks, Shirley
4844 L Parkway
Sacramento, CA 95823                             2637    7/30/2020     24 Hour Fitness Worldwide, Inc.                     $124.99                                                                                            $124.99
Atwood, Joan
490 Summer View Circle
Encinitas, CA 92024                              2638    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                            $125.97
Ellis, Kimberly
9401 Oakmore Rd.
Los Angeles, CA 90035                            2639     8/8/2020    24 Hour Fitness United States, Inc.                  $330.39                                                                                            $330.39
Le, Suc
2530 Manacor Circle
Houston, TX 77038                                2640     8/6/2020     24 Hour Fitness Worldwide, Inc.                      $37.57                                                                                             $37.57
Siegler, Ellen
22240 Leadwell St
Canoga Park, CA 91303                            2641    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $665.00                                                                                            $665.00
Rosen, David I.
666 Rose Drive
Paramus, NJ 07652                                2642     8/9/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Barnes, John Wesley
300 N 5th St
Pflugerville, TX 78660                           2643     8/5/2020        24 Hour Fitness USA, Inc.                      $1,824.00                                                                                          $1,824.00
Botterbusch, Kevin
303 13th Ave E
Apt 201
Seattle, WA 98012                                2644     8/9/2020        24 Hour Fitness USA, Inc.                        $964.45                                                                                            $964.45
Payton, Tamela
1019 Cresthaven Dr
Lancaster, TX 75134                              2645    8/10/2020        24 Hour Fitness USA, Inc.                                              $429.99                                                                      $429.99

                                                                                                  Page 158 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 159 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Zhang, Shiyan
36 Kitty Hawk East
Richmond, TX 77406                             2646     8/3/2020     24 Hour Fitness Worldwide, Inc.                      $96.15                                                                                             $96.15
Crowder, Rebecca
679 Genessee Street
Annapolis, MD 21401                            2647    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $563.99                                                                                            $563.99
AGUADA, TERYLLE KENANI
11042 TOSCANO GARDENS ST.
LAS VEGAS, NV 89141                            2648     8/7/2020     24 Hour Fitness Worldwide, Inc.                      $60.78                                                                                             $60.78
Rivas, Melissa
1202 Ave L
South Houston, TX 77587                        2649     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $35.00                                                                                             $35.00
Freilich, Kymberlie
8592 Marvale
Huntington Beach, CA 92646                     2650     8/3/2020     24 Hour Fitness Worldwide, Inc.                   $3,120.00                                                                                          $3,120.00
Smith III, Milan D
1992 Fox Haven Dr.
Castle Rock, CO 80104                          2651     8/3/2020     24 Hour Fitness Worldwide, Inc.                                                                                $420.90                                 $420.90
Luico, Edzel
13302 High Star Dr.
Houston, TX 77083                              2652    8/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,619.71                                                                                          $1,619.71
Takkouch, Summer
1719 Redwing Dr
Southlake, TX 76092                            2653     8/8/2020     24 Hour Fitness Worldwide, Inc.                     $114.53                                                                                            $114.53
Usischon, Irene
9901 Trailwood Dr Apt. 1052
Las Vegas, NV 89134                            2654     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $79.98                                                                                             $79.98
Guitron, Ramon
775 6th Ave.
Redwood City, CA 94063                         2655    8/10/2020    24 Hour Fitness United States, Inc.                  $761.97                                                                                            $761.97
Albert II, Thomas
3922 Calle Tereon
Las Vegas, NV 89103                            2656    7/27/2020        24 Hour Fitness USA, Inc.                         $39.99                                                                                             $39.99
Dittemore, Nicholas Grayson
4714 Stackstone Lane
Katy, TX 77450                                 2657    8/17/2020     24 Hour Fitness Worldwide, Inc.                      $52.46                                                                                             $52.46
Nejad, Abraham A
8360 Greensboro dr unit 501
mclean, VA 22102                               2658    8/19/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Benson, Tiffany
27525 149th PL SE
Kent, WA 98042                                 2659     8/3/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Carraway, Kristine
45 Jackson St. #C
Denver, CO 80206                               2660     8/4/2020        24 Hour Fitness USA, Inc.                                            $1,418.76                                                                    $1,418.76
Rozinka, Michael
123 NW 12th Ave #1435
Portland, OR 97209                             2661     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $77.00                                                                                             $77.00
Chavarria, Steven Anthony
7365 W Mexico Dr
Lakewood, CO 80232                             2662     8/4/2020    24 Hour Fitness United States, Inc.                  $117.17                                                                                            $117.17
Kravitz, Bradley
324 Singing Brook Cir
Santa Rosa, CA 95409                           2663     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                            $299.96

                                                                                                Page 159 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 160 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Castillo, Myriam
7827 Brodie Castle
Las Vegas, NV 89166                             2664     8/5/2020     24 Hour Fitness Worldwide, Inc.                     $698.88                                                                                         $698.88
Melendez, Marian
12240 Bella Terra Center Way Apt 9306
Richmond, TX 77406                              2665     8/2/2020        24 Hour Fitness USA, Inc.                      $1,703.78                                                                                       $1,703.78
Georgewill, Stephen
8740 Kempwood Drive
Houston, TX 77080                               2666    7/31/2020     24 Hour Fitness Worldwide, Inc.                     $345.00                                                                                         $345.00
Washington, Kate
26525 221st Pl SE
Maple Valley, WA 98038                          2667    8/13/2020     24 Hour Fitness Worldwide, Inc.                     $171.56                                                                                         $171.56
Burgin, Robert
11550 Old Georgetown Road
Apartment 736
North Bethesda, MD 20852                        2668    7/30/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00
FALLAH, SHABNAM
3564 S PITKIN CIRCLE
AURORA, CO 80013                                2669    7/26/2020    24 Hour Fitness United States, Inc.                  $144.99                                                                                         $144.99
LOZZI, MOIRA CATHERINE
4135 FOUNTAINSIDE LANE #303
FAIRFAX, VA 22030                               2670    7/28/2020    24 Hour Fitness United States, Inc.                $2,039.96                                                                                       $2,039.96
Parsons, Melody
7418 Whistlestop Dr.
Austin , TX 78749                               2671    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $332.00                                                                                         $332.00
McEntee, Maureen
P.O. Box 1249
Boulder Creek, CA 95006                         2672    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $277.68                                                                                         $277.68
CASTRO, ERICK
10459 NW 66ST
DORAL, FL 33178                                 2673    7/29/2020     24 Hour Fitness Worldwide, Inc.                                        $650.00                                                                      $650.00
Presman, Yelena
29 Van Sicklen Street 3a
Brooklyn, NY 11234                              2674     8/3/2020    24 Hour Fitness United States, Inc.                   $67.00                                                                                          $67.00
Magana, Gloria
1980 63rd Ave.
Sacramento, CA 95822                            2675    7/29/2020        24 Hour Fitness USA, Inc.                        $349.00                                                                                         $349.00
Munoz, Phyllis
PO Box 5845
Kent, WA 98064                                  2676     8/5/2020    24 Hour Fitness United States, Inc.                  $542.81                                                                                         $542.81
Duke, Greg
402 Rockefeller (Unit 418)
Irvine, CA 92612                                2677     8/4/2020     24 Hour Fitness Worldwide, Inc.                   $2,520.00                                                                                       $2,520.00
Houle, Oralia Nereyra
5270 Abbey Court
Newark, CA 94560                                2678    8/15/2020           24 San Francisco LLC                                             $500.00                                                                      $500.00
Patel, Ketaki
1593 Downing Street
Simi Valley, CA 93065                           2679    7/31/2020        24 Hour Fitness USA, Inc.                        $120.00                                                                                         $120.00
Pierre, Steve
2136 Lobelia Drive
Lake Mary, FL 32746                             2680     8/3/2020     24 Hour Fitness Worldwide, Inc.                                      $3,216.00                                                                    $3,216.00



                                                                                                   Page 160 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 161 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Rupel, Ryan J.
46‐040 Konane Place #3812
Kaneohe, HI 96744                                2681     8/9/2020        24 Hour Fitness USA, Inc.                        $209.34                                                                                         $209.34
Newell, Paige
3711 164th St SW Apt n154
Lynnwood, WA 98087                               2682    8/12/2020        24 Hour Fitness USA, Inc.                        $161.39                                                                                         $161.39
UNDERWOOD, JOELLA
P.O. BOX 700
PROSPER, TX 75078                                2683     8/7/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                         $150.00
Pignatello, Brian
141 S. Buteo Woods Lane
Las Vegas, NV 89144                              2684     8/3/2020     24 Hour Fitness Worldwide, Inc.                      $66.00                                                                                          $66.00
Brawner, Kent
422 Acacia Avenue
Corona del Mar, CA 92625                         2685     8/3/2020        24 Hour Fitness USA, Inc.                        $516.00                                                                                         $516.00
Li, Han
1516 COFFEE BERRY LANE
MILPITAS, CA 95035                               2686     8/6/2020    24 Hour Fitness United States, Inc.                  $249.96                                                                                         $249.96
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                              2687     8/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,440.00                                                                                       $1,440.00
Barrios, Veronica
23600 FM 1093
Apt 1302
Richmond , TX 77406                              2688    8/14/2020    24 Hour Fitness United States, Inc.                                     $800.00                                                                      $800.00
Brown, Paige
1998 186th Ave NE
Bellevue, WA 98008                               2689    8/18/2020        24 Hour Fitness USA, Inc.                         $40.70                                                                                          $40.70
Nicholls, Christopher
4211 Meadow Court
Fulshear, TX 77441                               2690    8/10/2020        24 Hour Fitness USA, Inc.                                           $852.00                                                                      $852.00
Whitworth, Judette A.
                                                 2691    8/18/2020              24 Denver LLC                               $15.00                                                                                          $15.00
Patel, Dvij
24 Union Square Apt 202
Union City, CA 94587                             2692    8/19/2020    24 Hour Fitness United States, Inc.                   $55.11                                                                                          $55.11
Ruiz, Efrain
11921 Gold Creek Dr E
Fort Worth, TX 76244                             2693    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $217.62                                                                                         $217.62
Holmes, Wendi
7719 Silver Pond Drive
Sugar Land, TX 77479                             2694    8/14/2020        24 Hour Fitness USA, Inc.                        $324.74                                                                                         $324.74
Baraki, Alia
11242 Pavonia Creek Court
Richmond, TX 77406                               2695    8/19/2020        24 Hour Fitness USA, Inc.                                                                                 $43.29                                  $43.29
ThyssenKrupp Elevator Corp.
c/o Law Office of D. Park Smith
250 Cherry Springs Road, Suite 200
Hunt, TX 78024                                   2696    8/14/2020      24 Hour Fitness Holdings LLC                     $3,992.10                                                                                       $3,992.10
Wagle, Rita
5223 Linden St.
Bellaire, TX 77401                               2697    8/11/2020        24 Hour Fitness USA, Inc.                        $250.00                                                                                         $250.00



                                                                                                  Page 161 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 162 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Kouch, Kimleng
11602 Offley Ave
Norwalk, CA 90650                               2698    8/12/2020    24 Hour Fitness Worldwide, Inc.                                       $650.00           $650.00            $650.00                               $1,950.00
Schwendeman, Daniel
17915 NE 78th Way
Vancouver, WA 98682                             2699    8/19/2020       24 Hour Fitness USA, Inc.                       $182.08                                                                                         $182.08
Ramirez, Maria Cristina
714 Vessona CIR
Folsom, CA 95630                                2700    7/27/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Wuelfing, Kathryn
3527 Altamont Way
Redwood City, CA 94062                          2701    8/15/2020       24 Hour Fitness USA, Inc.                       $946.00                                                                                         $946.00
Mullinix, Thomas
14550 Crabapple Rd
Golden, CO 80401                                2702    8/10/2020    24 Hour Fitness Worldwide, Inc.                    $357.56                                                                                         $357.56
Binek, Sierra
12785 SW Glenhaven St
Portland, OR 97225                              2703    8/13/2020    24 Hour Fitness Worldwide, Inc.                     $85.98                                                                                          $85.98
Bhowmik, Neel
26910 Soapstone Terrace Lane
Katy, TX 77494                                  2704    8/11/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Buffington, Virginia
198 Desiree Lane
Highland Village, TX 75077                      2705     8/3/2020    24 Hour Fitness Worldwide, Inc.                     $40.04                                                                                          $40.04
Dyer, Kristina L
13020 Monte Alto St
Fort Worth, Texas 76244                         2706    7/30/2020    24 Hour Fitness Worldwide, Inc.                    $996.00                                                                                         $996.00
Martinez, Alyssa
2195 NW 18th Ave Apt 440
Portland, OR 97209                              2707     8/6/2020    24 Hour Fitness Worldwide, Inc.                    $187.96                                                                                         $187.96
Sterbinsky, Sarah
45 Olney Road
Mahwah, NJ 07430                                2708    8/18/2020       24 Hour Fitness USA, Inc.                       $852.84                                                                                         $852.84
Connors, Barbara
1030 Virginia Road
Fullerton, CA 92831                             2709    8/10/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Bell, Innesa
11161 SW Summerlake Dr
Tigard, OR 97223                                2710    8/18/2020    24 Hour Fitness Worldwide, Inc.                     $71.98                                                                                          $71.98
Amato, Josephine
8713 23rd Avenue
Brooklyn, NY 11214                              2711    7/30/2020    24 Hour Fitness Worldwide, Inc.                     $72.00                                                                                          $72.00
HAI Murray Gym, Inc
Bangerter Frazier & Graff PC
720 S River Rd Ste A‐200
St. George, UT 84790                            2712    8/17/2020    24 Hour Fitness Worldwide, Inc.              $1,021,071.00                                                                                   $1,021,071.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                           2713    8/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,540.00                                                                                       $1,540.00
Welsh, Kathleen
209 Camperdown Elm Dr
Austin, TX 78748                                2714    8/12/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00



                                                                                              Page 162 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 163 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Andress, Tetyana
3438 Merrimac Road
Davidsonville, MD 21035                         2715     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
Chaudhary, Rohit
5464 Highbury Way
Eastvale, CA 91752                              2716    8/17/2020        24 Hour Fitness USA, Inc.                        $143.97                                                                                         $143.97
Goel, Rahul
1 Maple Street, $1202
Redwood City, CA 94063                          2717    8/16/2020        24 Hour Fitness USA, Inc.                        $250.00                                                                                         $250.00
Gessford, Jason
121 Newtown Rd
Chester, MD 21619                               2718    7/27/2020        24 Hour Fitness USA, Inc.                                           $134.97                                                                      $134.97
Jahadi, Sia
5104 Globe Mallow Drive
Austin, TX 78739                                2719    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Shirazi, Michael
17824 118th Ave SE
Renton, WA 98058                                2720    8/20/2020        24 Hour Fitness USA, Inc.                        $494.99                                                                                         $494.99
Stephens, Sara
1203 Gingerlily Cove
Austin, TX 78745                                2721    8/19/2020     24 Hour Fitness Worldwide, Inc.                     $312.45                                                                                         $312.45
Alfonso, Claudia
2114 Winding Hollow Dr
Katy, TX 77450                                  2722    8/19/2020     24 Hour Fitness Worldwide, Inc.                     $348.38                                                                                         $348.38
Garrison, Ron
700 Daffodil Drive
Benicia, CA 94510                               2723    8/12/2020    24 Hour Fitness United States, Inc.                                   $1,053.99                                                                    $1,053.99
Yepez, Rita
100 Herriot St #3P
Yonkers, NY 10701                               2724    8/13/2020    24 Hour Fitness United States, Inc.                   $15.99                                                                                          $15.99
Tedeschi, Patricia
34362 Port Lantern
Dana Point, CA 92629                            2725     8/3/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                       $1,548.00
Ramos, Robbie
802 Clemensen Ave
Santa Ana, CA 92705                             2726    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $888.00                                                                                         $888.00
Csaszi, Andrea N
2557 Marjo Court
Oceanside, CA 92056                             2727    8/14/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Huynh, Trinh
2547 amaryl dr
San Jose , CA 95132                             2728    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $349.00                                                                                         $349.00
Turk, Melissa
9 Babbling Brook Lane
Suffern, NY 10901                               2729    8/14/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                         $175.00
Rodriguez, Orlando
P. O. Box 260
Dickinson, TX 77539                             2730    8/13/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Kennedy, Michael
2526 W. Ranch St. #201
Carlsbad, CA 92010                              2731    8/13/2020     24 Hour Fitness Worldwide, Inc.                                        $912.00                                                                      $912.00
Gunther, Jeff
5264 Soledad Road
San Diego, CA 92109                             2732    8/14/2020        24 Hour Fitness USA, Inc.                                           $933.50                                                                      $933.50

                                                                                                 Page 163 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 164 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
O'Grady, Maggie
829 Eggleston Street
Fort Collins, CO 80524                         2733    8/11/2020    24 Hour Fitness United States, Inc.                  $177.96                                                                                         $177.96
Liem, Lanny
1912 Nottingham Pl
Fullerton, CA 92835                            2734    8/18/2020        24 Hour Fitness USA, Inc.                        $735.43                                                                                         $735.43
Zuora, Inc.
101 Redwood Shores Parkway
Redwood City, CA 94065                         2735    8/11/2020        24 Hour Fitness USA, Inc.                    $200,000.00                                             $100,000.00                             $300,000.00
Wong, Sandra
1019 Pinefield Ln
Castle Pines, CO 80108                         2736    8/17/2020              24 Denver LLC                            $1,704.00                                                                                       $1,704.00
ALBRITTON, LAMAR JEROME
2610 Joshua Tree Lane
Manvel, TX 77578                               2737    8/18/2020     24 Hour Fitness Worldwide, Inc.                      $90.20                                                                                          $90.20
Volkov, Maksym
7024 Avenue M Fl 1
Brooklyn, NY 11234                             2738     8/6/2020             24 New York LLC                             $281.94                                                                                         $281.94
AHMED, QAIS M
P O BOX 3506
Oakland, CA 94609                              2739    7/30/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                         $699.00
Baldwin, Claudia
5325 Yuba Avenue
Oakland, CA 94619                              2740    8/14/2020        24 Hour Fitness USA, Inc.                                           $356.00                                                                      $356.00
Young, Myong A
630 Tennis Club Dr
Unit 305
Fort Lauderdale, FL 33311                      2741    8/19/2020        24 Hour Fitness USA, Inc.                        $108.80            $108.80           $108.80            $108.80                                 $435.20
Coccimiglio, Jacqueline
6612 Highpoint Drive
Austin, TX 78723                               2742    8/12/2020    24 Hour Fitness United States, Inc.                  $635.00                                                                                         $635.00
Moran Torres, Roberto Ivan
9416 1st Ave NE Apt 415
Seattle, WA 98115                              2743    8/11/2020        24 Hour Fitness USA, Inc.                        $713.45                                                                                         $713.45
Pedraza, Irma
1224 Kingston Lacy Blvd.
Pflugerville, TX 78660                         2744    8/15/2020        24 Hour Fitness USA, Inc.                        $996.00                                                                                         $996.00
Chavez, Carmelita
PO Box 2764
Redmond, WA 98073                              2745    8/12/2020     24 Hour Fitness Worldwide, Inc.                     $101.84                                                                                         $101.84
McGroarty, William
3765 South Poplar Street
Denver, CO 80237                               2746     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $816.00                                                                                         $816.00
Spiegelman, Jessica
16 Anna Street
Bay Shore, NY 11706                            2747    7/29/2020     24 Hour Fitness Worldwide, Inc.                      $79.98                                                                                          $79.98
Siegelman, Michael
7719 Westwind
Houston, TX 77071                              2748     8/6/2020     24 Hour Fitness Worldwide, Inc.                                      $1,589.49                                                                    $1,589.49
Ellen, Cheryl
4750 Rabbit Mountain Road
Broomfield, CO 80020                           2749    8/18/2020     24 Hour Fitness Worldwide, Inc.                                      $1,872.00         $1,872.00                                                  $3,744.00



                                                                                                Page 164 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 165 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
DEGLOMINI, EDWARD
1904 MULINER AVE.
BRONX, NY 10462‐3409                             2750     8/3/2020        24 Hour Fitness USA, Inc.                         $30.00                                                                                          $30.00
Brawner, Kent
422 Acacia Avenue
Corona del Mar, CA 92625                         2751    8/10/2020        24 Hour Fitness USA, Inc.                        $516.00                                                                                         $516.00
Chappell, Kathryn M.
30011 Saddleridge Drive
San Juan Capistrano, CA 92675                    2752    8/12/2020     24 Hour Fitness Worldwide, Inc.                   $2,941.20                                                                                       $2,941.20
King, Kodeesha
Joel B. Flowers, III, Attorney
1900 Saint James Place, Ste. 480
Houston, TX 77056                                2753    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $200,000.00                                                                                     $200,000.00
Weber, Mark
23360 Balmoral Lane
West Hills, CA 91307                             2754    7/31/2020     24 Hour Fitness Worldwide, Inc.                                        $378.62                                                                      $378.62
Droniak, Cynthia
23360 Balmoral Lane
West Hills, CA 91307                             2755    7/31/2020     24 Hour Fitness Worldwide, Inc.                                        $378.62                                                                      $378.62
Burgos, John
1225 Douglas Way
South San Francisco, CA 94080                    2756     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $349.99                                                                                         $349.99
Daugherty, Genevieve
214 SE Maple St.
Hillsboro, OR 97123                              2757    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Juarez, Eliseo John
8648 26th Ave. SW
Seattle, WA 98106                                2758    7/27/2020        24 Hour Fitness USA, Inc.                      $1,520.00                                                                                       $1,520.00
Garcia, Joseph
11930 SW 132 Ave
Miami, FL 33186                                  2759    7/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Taormina, Susan
86 Kittansett Loop
Henderson, NV 89052                              2760    8/10/2020    24 Hour Fitness United States, Inc.                                     $497.56                                                                      $497.56
Phillips, Lauren L
39 Bridgeview Drive
San Francisco, CA 94124                          2761     8/7/2020        24 Hour Fitness USA, Inc.                        $858.00                                                                                         $858.00
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                                2762    8/10/2020        24 Hour Fitness USA, Inc.                         $32.63                                                                                          $32.63
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                                2763    8/10/2020        24 Hour Fitness USA, Inc.                      $1,084.65                                                                                       $1,084.65
Duong, Ana
528 Crown Point Ter
Sunnyvale, CA 94087                              2764    7/21/2020        24 Hour Fitness USA, Inc.                      $1,548.44                                                                                       $1,548.44
Officeteam
Robert Half
Attn: Amber Baptiste
PO Box 5024
San Ramon, CA 94583                              2765    7/24/2020    24 Hour Fitness United States, Inc.                $4,661.78                                                                                       $4,661.78
Hames, Lamont
6460 Westover Street
Falls Church, VA 22042                           2766    7/27/2020     24 Hour Fitness Worldwide, Inc.                                        $613.99                                                                      $613.99

                                                                                                  Page 165 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 166 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
RH Management Resources
Robert Half
Attn: Amber Baptiste
PO Box 5024
San Ramon, CA 94583                              2767    7/24/2020    24 Hour Fitness United States, Inc.               $17,955.00                                                                                       $17,955.00
Cardona, Carlos
11930 SW 132 Ave
Miami, FL 33186                                  2768    7/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                          $429.00
Lomeli, Ricky
5706 S Tioga Way
Las Vegas, NV 89113                              2769    7/28/2020     24 Hour Fitness Worldwide, Inc.                                      $1,260.00                                                                     $1,260.00
Naim, Karim
3661 Chateau Ct
Riverside, CA 92505                              2770    7/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                        $1,500.00
Felice, Julie
5752 S. Blake Drive
Taylorsville, UT 84129‐1936                      2771    7/27/2020     24 Hour Fitness Worldwide, Inc.                                                                              $106.03                                 $106.03
Anaya, Elizabeth
7757 Painter Ave # B
Whittier, CA 90602                               2772    7/27/2020     24 Hour Fitness Worldwide, Inc.                      $92.97                                                                                           $92.97
Sears, Luke
840 S 200 W
Apt 402
Salt Lake City, UT 84101                         2773    7/29/2020     24 Hour Fitness Worldwide, Inc.                      $35.46                                                                                           $35.46
Menchaca Carrillo, Juan Luis
2006 21st Ave
Oakland, CA 94606                                2774    7/30/2020              RS FIT CA LLC                              $299.99                                                                                          $299.99
Fagerlin, Kristin A.
10 Lafayette Ave Apt. 362
Morristown, NJ 07960                             2775    7/27/2020    24 Hour Fitness United States, Inc.                                                                         $1,421.66                               $1,421.66
Bottger, David A.
2610 Dupree Circle
Austin, TX 78748                                 2776    7/31/2020        24 Hour Fitness USA, Inc.                                         $1,872.00                                                                     $1,872.00
Boyd, Kyle
738 American Oaks Ave.
Newbury Park, CA 91320                           2777    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                          $499.92
Denbaly, Mark
9115 Cricklewood Ct
Vienna, VA 22181                                 2778     8/8/2020     24 Hour Fitness Worldwide, Inc.                      $88.00            $612.00            $612.00                                                  $1,312.00
Shanks, Romona
4835 Tree Swallow Lane
Sparks, NV 89436                                 2779    7/27/2020    24 Hour Fitness United States, Inc.               $10,608.00         $10,608.00         $10,608.00              $0.00                              $31,824.00
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                            2780    7/28/2020        24 Hour Fitness USA, Inc.                                              $0.00         $9,143.76                                                  $9,143.76
Trinh, Toni
4235 Terraza Ct NE
Salem, OR 97301                                  2781    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $159.61                                                                                          $159.61
Uitert, Kurt Van
11090 Susan Dr.
Sandy, UT 84092                                  2782    7/27/2020    24 Hour Fitness United States, Inc.                  $743.84                                                                                          $743.84
Soo Kim, Kyung
3781 Bidwell Drive
Yorba Linda, CA 92886                            2783     8/1/2020    24 Hour Fitness United States, Inc.                                                                           $247.94                                 $247.94

                                                                                                  Page 166 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 167 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Nauer, Rita
11004 SE 218th PL
Kent, WA 98031                                    2784    8/19/2020        24 Hour Fitness USA, Inc.                         $90.06                                                                                          $90.06
Hearold, Donna M.
13055 Amber Meadow Dr.
Forney, TX 75126                                  2785    7/28/2020     24 Hour Fitness Worldwide, Inc.                   $2,990.00                                                                                       $2,990.00
Morales, Giancarlo
1925 Jackson Dr
Little Elm, TX 75068                              2786     8/3/2020    24 Hour Fitness United States, Inc.                  $399.99                                                                                         $399.99
Ochonogor, Susan
4912 Haverwood Lane
Apt 332D
Dallas, TX 75287                                  2787     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Freeman, Michael
45 Tudor Road
Farmingdale, NY 11735                             2788     8/3/2020     24 Hour Fitness Worldwide, Inc.                                        $499.99                                                                      $499.99
Zlotnikov, Mark
1240 Avenue X Apt 3B
Brooklyn, NY 11235                                2789     8/2/2020    24 Hour Fitness United States, Inc.                   $80.00                                                                                          $80.00
CentiMark Corporation
Timothy P. Palmer, Esq.
Buchanan Ingersoll & Rooney PC
Union Trust Bldg., 501 Grant St., Ste. 200
Pittsburgh, PA 15219                              2790    7/29/2020     24 Hour Fitness Worldwide, Inc.                                                      $207,718.49                                                $207,718.49
PEREZ‐DUNEHEW, MARISELA
3219 AVENIDA LA CIMA
CARLSBAD, CA 92009                                2791     8/3/2020     24 Hour Fitness Worldwide, Inc.                   $4,898.59                                                                                       $4,898.59
Ionescu, Kaira
503 Erica Way
Winter Springs, FL 32708                          2792     8/2/2020     24 Hour Fitness Worldwide, Inc.                      $40.89                                                                                          $40.89
Suwannurak, Chaiwat
260 Darbster Place
Santa Rosa, CA 95403                              2793    7/27/2020        24 Hour Fitness USA, Inc.                      $1,621.96                                                                                       $1,621.96
Garrison, Michelle
8587 West Hampden Avenue
Apt 5‐201
Lakewood, CO 80227                                2794     8/4/2020     24 Hour Fitness Worldwide, Inc.                      $65.58                                                                                          $65.58
Beltran, Jose A.
7747 Emerson Rd.
Hyattsville, MD 20784                             2795    8/19/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                         $500.00
Cross, John
1319 Sylvan Creek Bend
Lewisville, TX 75067                              2796    8/10/2020    24 Hour Fitness United States, Inc.                  $126.61                                                                                         $126.61
Gonzalez, Raul
2915 Gate Cove Dr.
Dallas, TX 75227                                  2797    7/31/2020        24 Hour Fitness USA, Inc.                        $156.00                                                                                         $156.00
Jimenez, Dorothy
2532 N. Capri St
Orange, CA 92865                                  2798    7/28/2020     24 Hour Fitness Worldwide, Inc.                      $81.08                                                                                          $81.08
BrightView Enterprise Solutions LLC
Attn: Keith Burkhat
6530 W. Campus Oval, Ste 300
New Albany, OH 43054                              2799    7/27/2020        24 Hour Fitness USA, Inc.                    $341,373.90                                                                                     $341,373.90


                                                                                                   Page 167 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 168 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Loyo, Francine
207 Monterrey Rd #6
Pacifica, CA 94044                              2800    7/30/2020     24 Hour Fitness Worldwide, Inc.                   $3,010.00                                                                                       $3,010.00
Whitaker, Emily
7570 SE Michael Drive
Milwaukie, OR 97222                             2801     8/4/2020    24 Hour Fitness United States, Inc.                   $75.58                                                                                          $75.58
Barahona, Sonya
3922 Knotty Oaks Trl
Houston, TX 77045                               2802    7/31/2020        24 Hour Fitness USA, Inc.                        $101.74                                                                                         $101.74
Stavarache, Robert
10155 W. Tropical Pkwy
Las Vegas, NV 89149                             2803     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Faulstich, April
2903 Via Pepita
Carlsbad, CA 92009                              2804     8/5/2020        24 Hour Fitness USA, Inc.                        $451.85                                                                                         $451.85
Aglietti, Debbie
23 Hilltop Drive
Mahopac, NY 10541                               2805    7/30/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99
Hsieh, Vincent
204 Essex Ct
Tustin, CA 92780                                2806    8/13/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Hinds, Katie
6419 SE Molt St.
Milwaukie, OR 97267                             2807     8/4/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
wheeless, elizabeth a
706 Smirl Drive
Heath, TX 75032                                 2808    8/10/2020        24 Hour Fitness USA, Inc.                         $66.66                                                                                          $66.66
Basu, Kurchi
703 1/2 Avondale St.
Houston, TX 77006                               2809     8/2/2020     24 Hour Fitness Worldwide, Inc.                     $121.36                                                                                         $121.36
Presman, Mikhail
29 Van Sicklen Street 3A
Brooklyn, NY 11234                              2810     8/3/2020    24 Hour Fitness United States, Inc.                   $69.00                                                                                          $69.00
Green, Linda Susan
23501 112th Avenue SE
Unit H106
Kent, WA 98031                                  2811     8/6/2020     24 Hour Fitness Worldwide, Inc.                                      $1,771.00                                                                    $1,771.00
Pulgar, Karla Jhusbeiry
3000 Laurel Park ln
Kissimmee, FL 34741                             2812    8/19/2020        24 Hour Fitness USA, Inc.                        $115.86                                                                                         $115.86
Peckham, Kristi
208 10th St.
Huntington Beach, CA 92648                      2813     8/3/2020        24 Hour Fitness USA, Inc.                                           $550.87                                                                      $550.87
Chea, Rathana
418 Paris street
San Francisco, CA 94112                         2814     8/4/2020        24 Hour Fitness USA, Inc.                        $349.99                                                                                         $349.99
Chen, Richard
333 East 55th St
Apt 11G
New York, NY 10022                              2815     8/3/2020        24 Hour Fitness USA, Inc.                        $208.19                                                                                         $208.19
Weisz, Betsy E
5567 Grey Feather Ct
Westlake Village, CA 91362                      2816    7/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,548.00                                                                    $1,548.00


                                                                                                 Page 168 of 1495
                                               Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 169 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Battle, Paul
5718 145th Street Court East
Puyallup, WA 98375                                 2817    8/19/2020        24 Hour Fitness USA, Inc.                                         $1,081.33                                                                     $1,081.33
Ho, Sandra
4703 Marbrook Meadow Lane
Katy, TX 77494                                     2818    7/31/2020    24 Hour Fitness United States, Inc.                $1,700.00                                                                                        $1,700.00
Potere, Vincent
P.O. Box 863663
Ridgewood, NY 11386                                2819     8/7/2020        24 Hour Fitness USA, Inc.                                              $0.00                                $0.00                                   $0.00
Lansford, Brianna
2330 Quarterpath Dr.
Richmond, TX 77406                                 2820    8/19/2020     24 Hour Fitness Worldwide, Inc.                     $363.71                                                                                          $363.71
Obiadazie, Victoria
6565 McCallum Blvd
Apt 161
Dallas, TX 75252                                   2821     8/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,218.51                                                                                        $1,218.51
Williams, Robert H.
12722 Timberside Drive
Austin, TX 78727                                   2822    7/30/2020     24 Hour Fitness Worldwide, Inc.                     $690.36                                                                                          $690.36
Johnson, Judy
11150 Pit River Ct
Rancho Cordova, CA 95670                           2823    7/29/2020        24 Hour Fitness USA, Inc.                        $124.98                                                                                          $124.98
Ayers, Sharon
2730 Linda Marie Dr.
Oakton, VA 22124                                   2824    8/18/2020    24 Hour Fitness United States, Inc.                  $627.68                                                                                          $627.68
Jack's Disposal Service
5455 Industrial Parkway
San Bernardino, CA 92407                           2825    7/31/2020     24 Hour Fitness Worldwide, Inc.                     $565.63                                                                                          $565.63
Qwest Corporation dba CenturyLink QC
Centurylink Communications, LLC ‐ Bankruptcy
Attn: Legal‐BKY
1025 EL Dorado Blvd
Broomfield, CO 80021                               2826     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $185.03                                                                                          $185.03
Agudelo, Nicole
7414 Boxwood Ridge Lane
Richmond, TX 77407                                 2827    8/18/2020     24 Hour Fitness Worldwide, Inc.                      $43.29                                                                                           $43.29
Salazar, Stacey
6751 Cahuilla Street
Riverside, CA 92509                                2828     8/8/2020        24 Hour Fitness USA, Inc.                                           $100.00                                                                       $100.00
Occhiuzzi, Jerry
10 Tulip Crescent Unit 1B
Little Falls, NJ 07424                             2829     8/3/2020        24 Hour Fitness USA, Inc.                        $268.70                                                                                          $268.70
Hayes, Janice
3248 NW 43 Place
Oakland Park, FL 33309                             2830    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $149.82                                                                                          $149.82
Burns, Harold William
2731 Lake Holden Terrace
Orlando, FL 32806                                  2831     8/3/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                           $60.00
Ronser, Reeves
216 F ST SW
Auburn, WA 98001                                   2832     8/9/2020    24 Hour Fitness United States, Inc.                   $53.81                                                                                           $53.81
Runge, Cynthia
916 West Street
Oceanside, CA 92054                                2833    7/27/2020        24 Hour Fitness USA, Inc.                                        $20,709.44                                                                    $20,709.44

                                                                                                    Page 169 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 170 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Yao, Xin G.
7855 Cottonwood Ln#41
Cottonwood, CA 95828                            2834     8/5/2020     24 Hour Fitness Worldwide, Inc.                     $127.96                                                                                          $127.96
Facchino/LaBarbera Tennant Station LLC
Julie H. Rome‐Banks
Binder & Malter, LLP
2775 Park Avenue
Santa Clara, CA 95050                           2835    8/10/2020        24 Hour Fitness USA, Inc.                    $283,501.96                                                                                      $283,501.96
Jubelier‐Light, Diane
1226 S. Beverly Green Dr.
Los Angeles, CA 90035                           2836     8/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,459.92                                                                                        $1,459.92
Bryant, Mary F.
809 Brandywine Dr. Apt 405
Bedford, TX 76021                               2837     8/3/2020    24 Hour Fitness United States, Inc.                                   $1,072.00                                 $0.00                               $1,072.00
Reed Engineering Group, Ltd.
2424 Stutz Drive, Suite 400
Dallas, TX 75235                                2838    7/27/2020        24 Hour Fitness USA, Inc.                      $5,700.00                                                                                        $5,700.00
Davidson, James E.
7318 Settlers Way
Katy, TX 77493                                  2839     8/5/2020     24 Hour Fitness Worldwide, Inc.                     $387.70                                                                                          $387.70
Patel, Pradeep
16340 Alpine place
La Mirada, CA 90638                             2840     8/5/2020        24 Hour Fitness USA, Inc.                      $1,407.00                                                                                        $1,407.00
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                           2841    7/28/2020        24 Hour Fitness USA, Inc.                                              $0.00        $46,987.59                                                 $46,987.59
Patel, Minaxi
16340 Alpine Place
La Mirada, CA 90638                             2842     8/5/2020        24 Hour Fitness USA, Inc.                        $737.00                                                                                          $737.00
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                               2843    7/30/2020         24 Hour Holdings II LLC                                            $100.00                                                                       $100.00
Clarke, Shantel T.
4114 Bruner Ave
Bronx , NY 10466                                2844    8/19/2020     24 Hour Fitness Worldwide, Inc.                   $2,030.75                                                                                        $2,030.75
Tran, Thao
2600 Senter Road Space 33
San Jose, CA 95111                              2845    8/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,529.94                                                                                        $1,529.94
Kearse, Kameron
14500 Mcnab Ave Apt. 1904
Bellflower, CA 91801                            2846     8/7/2020    24 Hour Fitness United States, Inc.                   $83.98                                                                                           $83.98
DiRaimondo, Steven
386 Pacific Street
Massapequa Park, NY 11762                       2847     8/3/2020    24 Hour Fitness United States, Inc.                                     $649.99                                                                       $649.99
Avila, Maria Alejandra
1924 University Avenue Apt 3C
Bronx, New York 10453                           2848     8/5/2020     24 Hour Fitness Worldwide, Inc.                     $299.88                                                                                          $299.88
ACCOUNTEMPS
ROBERT HALF / ATTN: AMBER BAPTISTE
PO BOX 5024
SAN RAMON, CA 94583                             2849    7/27/2020    24 Hour Fitness United States, Inc.               $40,845.36                                                                                       $40,845.36

                                                                                                 Page 170 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 171 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Schell, Lindsay
3101 SE Pine St #7
Portland, OR 97214                               2850    7/30/2020     24 Hour Fitness Worldwide, Inc.                     $187.00                                                                                            $187.00
Tristan, Kelsey
3818 Carters Lake Dr
Richmond, VA 77406                               2851    7/28/2020     24 Hour Fitness Worldwide, Inc.                     $181.81                                                                                            $181.81
Heydorff, Mikki
1325 Clubhouse DR.
Pasadena, CA 91105                               2852    8/19/2020     24 Hour Fitness Worldwide, Inc.                   $1,014.00                                                                                          $1,014.00
Cirera, Alexandre
78 Shaniko Common
Fremont, CA 94539
USA                                              2853     8/5/2020    24 Hour Fitness United States, Inc.                                        $249.96                                                                      $249.96
Centennial Properties Denver, LLC
Daniel J. Gibbons
422 W. Riverside Ave., Ste. 1100
Spokane, WA 99201                                2854    7/28/2020        24 Hour Fitness USA, Inc.                  $4,462,981.31                                                                                      $4,462,981.31
Lodge, Jerome J
3879 Quail Canyon Court
San Jose, CA 95148                               2855     8/5/2020     24 Hour Fitness Worldwide, Inc.                                            $38.46                                                                       $38.46
Proulx, Lucia
2236 Martin Dr
Tustin, CA 92782                                 2856    8/19/2020        24 Hour Fitness USA, Inc.                        $539.92                                                                                            $539.92
Goldfarb, Ann
5117 Braeburn Dr
Bellaire , TX 77401                              2857    8/10/2020    24 Hour Fitness United States, Inc.                $1,400.00                                                                                          $1,400.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                            2858    7/28/2020    24 Hour Fitness United States, Inc.                $1,540.00                                                                                          $1,540.00
Figueroa, Henry Alfonso
1217 W Lynne Ave apt B
Anaheim, CA 92802                                2859     8/7/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                       2860    7/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,197.00             $3,025.00                                                                    $4,222.00
Vega, Joshua E
4959 SW 5th CT
Margate, FL 33068                                2861    8/17/2020        24 Hour Fitness USA, Inc.                        $201.12                                                                                            $201.12
Odum, Darryl
6291 Braided Romel Ct.
Las Vegas, NV 89131                              2862    7/28/2020    24 Hour Fitness United States, Inc.                  $514.32                                                                                            $514.32
Garbiel, Patrick San
5050 Haven Place #302
Dublin, CA 94568                                 2863    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $143.97                                                                                            $143.97
Brooke, Lawrence S.
6650 Klein St NW
Olympia , WA 98502                               2864    8/10/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
PS
67 Images Circle
Milpitas, CA 95035                               2865    7/28/2020        24 Hour Fitness USA, Inc.                      $1,560.00                                                                                          $1,560.00
Flynn, Shauna
5405 SE 120th Ave
Portland, OR 97266                               2866    8/17/2020     24 Hour Fitness Worldwide, Inc.                      $69.24                                                                                             $69.24


                                                                                                  Page 171 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 172 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Penagamuri, Sai
4515 NW 48th Terrace
Tamarac, 33319                                   2867    7/28/2020    24 Hour Fitness United States, Inc.                  $135.00                                                                                            $135.00
Surin, Loralee
3521 Stone Creek Way
Fort Worth, TX 76137                             2868    7/28/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
One Brands, LLC
5400 West W.T. Harris Blvd Suite L
Charlotte, NC 28269                              2869     8/6/2020        24 Hour Fitness USA, Inc.                     $35,262.72                                                                                         $35,262.72
Malone‐Vidovich, Reni
P.O. Box 315
Dana Point, CA 92629                             2870    7/29/2020    24 Hour Fitness United States, Inc.                  $704.00                                                                                            $704.00
Kitschker, Theodore B.
68‐70 Jefferson Ave. Apt. 2
Dunellen, NJ 08812                               2871    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $541.60                                                                                            $541.60
Hassan, Saffana
2530 Deep Oak Ct
Houston , TX 77059                               2872     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $510.00                                                                                            $510.00
Powers, David
6902 Donegal Rd
Austin, TX 78749                                 2873     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $259.68                                                                                            $259.68
Johnson, Kathryn
200 Allegheny Circle
Placentia, CA 92870                              2874     8/5/2020        24 Hour Fitness USA, Inc.                         $92.98                                                                                             $92.98
Osland, Gina
15532 E Progress Cir
Centennial, CO 80015                             2875     8/5/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $19.99                                  $19.99
Warner, Kenneth
26331 Palm Tree Lane
Murrieta, CA 92563                               2876    7/29/2020     24 Hour Fitness Worldwide, Inc.                     $950.00                                                                                            $950.00
Nicholls, Stacey
4211 Meadow Court
Fulshear, TX 77441                               2877    8/10/2020        24 Hour Fitness USA, Inc.                                            $1,065.00                                                                    $1,065.00
Russell, Erin
4108 ne 117th street
vancouver, WA 98686                              2878     8/1/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Burgin, Elizabeth
11550 Old Georgetown Rd
Apartment 736
North Bethesda, MD 20852                         2879    7/30/2020     24 Hour Fitness Worldwide, Inc.                     $792.00                                                                                            $792.00
Tran, Langa
10470 Kinnard Ave Unit 1
Los Angeles, CA 90024                            2880    7/30/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Yaffe, Brock
2801 Stuart Street
Denver, CO 80212                                 2881    8/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,823.90                                                                                          $1,823.90
Johnston, Brianna
8530 Ann Marie Trail
Inver Grove Heights, MN 55077                    2882    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                            $108.00
Williams, Stacie
28029 131st Ave
Se Kent, WA 98030                                2883    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $329.99                                                                                            $329.99



                                                                                                  Page 172 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 173 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Heights Plaza LLC
Ravin Greenberg
127 West 129 Street
Attn: Chad Friedman, Esq.
NY, NY 10027                                    2884    8/11/2020        24 Hour Fitness USA, Inc.                  $2,413,583.04                                                                                   $2,413,583.04
Levi, Robert W.
18122 Catherine Circle
Villa Park, CA 92861                            2885    7/31/2020        24 Hour Fitness USA, Inc.                        $801.00                                                                                         $801.00
Havey, Brian
11645 Park Green Drive
Fairfax, VA 22030                               2886    7/30/2020        24 Hour Fitness USA, Inc.                      $1,002.82                                                                                       $1,002.82
Walter, Mark A
1330 North Gardner Street #308
Los Angeles, CA 90046                           2887     8/1/2020        24 Hour Fitness USA, Inc.                                        $63,365.00                                                                   $63,365.00
Hoffman, Ryan
2571 Vallejo St.
Santa Rosa, CA 95405                            2888    8/19/2020        24 Hour Fitness USA, Inc.                      $1,622.00                                                                                       $1,622.00
Beres, Derek
3735 Keystone Ave Apt 302
Los Angeles, CA 90034                           2889    8/10/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Carbajal, Guadalupe Derek
159 Jarren Ave.
Las Vegas, NV 89183                             2890    8/19/2020     24 Hour Fitness Worldwide, Inc.                      $88.18                                                                                          $88.18
Custom Logos, Inc.
7889 Clairemont Mesa Blvd
San Diego, CA 92111                             2891    7/31/2020     24 Hour Fitness Worldwide, Inc.                  $20,849.89                                                                                      $20,849.89
Mascarenas, Zachary
1698 38th Ave
Greeley, CO 80634                               2892    8/19/2020     24 Hour Fitness Worldwide, Inc.                   $1,656.00                                                                                       $1,656.00
Fair, Octavia
3800 Main Street #239
Houston, TX 77002                               2893    7/31/2020        24 Hour Fitness USA, Inc.                         $50.60                                                                                          $50.60
Bakall, Samantha
630 NE 23rd Avenue Apt 38
Portland, OR 97232                              2894     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $88.98                                                                                          $88.98
Burkhart, Margaret G
14940 S.W. 31 Court
Davie, FL 33331                                 2895     8/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,192.62                              $631.38                                                  $1,824.00
Christopherson, Jennifer
701 Alta St SW #J204
Olympia , WA 98502                              2896    8/10/2020        24 Hour Fitness USA, Inc.                        $295.10                                                                                         $295.10
Nguyen, Vanessa
1718 Feasel Ct.
San Jose, CA 95131                              2897     8/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Barba, Gerardo
2014 Bluehaven Court
San Diego, CA 92154                             2898    7/31/2020    24 Hour Fitness United States, Inc.                  $299.00                                                                                         $299.00
Haltom, Christopher
2213 Lariat Trail
Frisco, TX 75036                                2899     8/4/2020        24 Hour Fitness USA, Inc.                        $290.04                                                                                         $290.04
Barlow, Pamela
3010 Burkhart Lane
Sebastopol , CA 95472                           2900    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $705.00                                                                                         $705.00


                                                                                                 Page 173 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 174 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Finke, David
10613 Gum Tree Ct.
Las Vegas, NV 89144‐1442                        2901     8/6/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Robison, Kyle
3773 Golden Pond Dr
Camarillo, CA 93012                             2902     8/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Florestal, Marie
3017 Gates Court
Morris Plains, NJ 07950                         2903     8/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,583.99                                                                                       $1,583.99
Segura, Jovanna T
1416 N Keystone St.
Burbank, CA 91506                               2904    8/12/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Speer, John
3060 S EVANSTON WAY
AURORA , CO 80014                               2905     8/7/2020              24 Denver LLC                                                  $19.99                                                                       $19.99
Phillips, Delilah B
2308 Merrimack Drive
Kissimmee, FL 34743                             2906    7/29/2020     24 Hour Fitness Worldwide, Inc.                                                                             $483.74                                 $483.74
Reagh, Gordon
933 11th Street Unit 2
Santa Monica, CA 90403                          2907     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $553.87                                                                                         $553.87
Fiorenza, Sandra
2828 Grande Camino
Walnut Creek, CA 94598                          2908     8/5/2020        24 Hour Fitness USA, Inc.                        $499.00                                                                                         $499.00
Stadnik, Paul J
14094 Barrington Ct.
Lake Oswego, OR 97035                           2909    8/17/2020    24 Hour Fitness United States, Inc.                   $58.68                                                                                          $58.68
Khayat, Ronald
331 W Doran St Unit 117
Glendale, CA 91203                              2910     8/3/2020     24 Hour Fitness Worldwide, Inc.                     $128.97                                                                                         $128.97
Blair, Stefanie
14811 West Rd. Apt. 1311
Houston, TX 77095                               2911     8/6/2020        24 Hour Fitness USA, Inc.                         $69.26                                                                                          $69.26
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                      2912    8/10/2020        24 Hour Fitness USA, Inc.                      $3,241.15                                                                                       $3,241.15
Garo, Moana Cheryll
1107 Acacia Road
Pearl City, HI 96782                            2913     8/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,080.63                                                                                       $1,080.63
Hines, Robert
1819 7th Ave Apt 2
Oakland, CA 94606                               2914    8/12/2020     24 Hour Fitness Worldwide, Inc.                     $445.00                                                                                         $445.00
Valera, Anny
661 Garden Cress Trail
Royal Palm Beach, FL 33411                      2915    8/10/2020     24 Hour Fitness Worldwide, Inc.                      $62.80                                                                                          $62.80
Garcia, Jacob
625 E Blair ST
West Chicago, Il 60185                          2916     8/3/2020        24 Hour Fitness USA, Inc.                        $449.00                                                                                         $449.00
Deglomini, Blandina
1904 Muliner Ave
Bronx, NY 10462‐3409                            2917     8/3/2020        24 Hour Fitness USA, Inc.                         $72.93                                                                                          $72.93
Schenk, Jeanette M
14815 NW Kyle Place
Portland, OR 97229                              2918     8/6/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99

                                                                                                 Page 174 of 1495
                                                  Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 175 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                                Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                         Amount
Ly, Beverly T
2123 W Main St
HOUSTON, TX 77098                                     2919    8/20/2020    24 Hour Fitness Worldwide, Inc.                    $183.20                                                                                            $183.20
Mockingbird Park, Ltd
Marc W. Taubenfeld, Esq.
McGuire, Craddock & Strother, P.C.
500 N. Akard Street
Suite 2200
Dallas, TX 75201                                      2920     8/6/2020       24 Hour Fitness USA, Inc.                   $771,438.56                                                                                        $771,438.56
SET Floors, LLC
Locke Lord LLP
Attn: W. Steven Bryant
600 Congress Avenue
Ste. 2200
Austin, TX 78701                                      2921     8/6/2020       24 Hour Fitness USA, Inc.                    $91,274.35                             $623,044.43                                                $714,318.78
Steve Lee (Employer Concepts Ins. Service Inc.)
P.O. Box 19391
Irvine, CA 92623                                      2922     8/3/2020       24 Hour Fitness USA, Inc.                       $374.99                                                                                            $374.99
Han, Wheelin
8825 Ashbloom Lane
Houston, TX 77080                                     2923    8/17/2020       24 Hour Fitness USA, Inc.                        $69.26                                                                                             $69.26
Niemond, Judith
1112 Montana Avenue, #261
Santa Monica, CA 90403                                2924     8/4/2020    24 Hour Fitness Worldwide, Inc.                    $749.90                                                                                            $749.90
McAnna, Suzanne K
8413 Cockney Drive
Austin , TX 78748                                     2925     8/7/2020    24 Hour Fitness Worldwide, Inc.                    $536.00                                                                                            $536.00
Round Rock Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                                 2926    8/11/2020       24 Hour Fitness USA, Inc.                   $946,619.31                                                                                        $946,619.31
Kashipara, Dipal
7233 ARROYO GRANDE ROAD
SAN DIEGO 92129                                       2927     8/7/2020    24 Hour Fitness Worldwide, Inc.                                                             $74.98                                                     $74.98
County of Orange
PO Box 4515
Santa Ana, CA 92702                                   2928    8/18/2020    24 Hour Fitness Worldwide, Inc.                                      $407,632.30                                                                  $407,632.30
Koiro, Sandi
3700 Jay Street
Wheat Ridge, CO 80033                                 2929    8/17/2020       24 Hour Fitness USA, Inc.                       $249.96                                                                                            $249.96
Silvernail, Kathleen
8263 Johnson Ct
Arvada, CO 80005                                      2930     8/7/2020    24 Hour Fitness Worldwide, Inc.                    $388.00                                                                                            $388.00
Rhodes‐Hornsby, Kathleen
22240 Rolling Hills Lane
Yorba Linda, CA 92887                                 2931    8/19/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nissimyan, Itai
10709 Cleary Blvd #306
Plantation, FL 33324                                  2932     8/5/2020    24 Hour Fitness Worldwide, Inc.                     $42.79                                                                                             $42.79
Smith, Betty Jo
13439 SW Scotts Bridge Dr
Tigard, OR 97223                                      2933    8/10/2020    24 Hour Fitness Worldwide, Inc.                                          $405.00                                                                      $405.00


                                                                                                    Page 175 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 176 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Powell, Laura
1321 Rocky Creek Ln
Allen , TX 75002                                 2934     8/5/2020     24 Hour Fitness Worldwide, Inc.                     $554.09                                                                                            $554.09
Ortiz, Martin Ernesto
A.G Assanti & Associates, P.C.
9841 Irvine Center Drive, Suite 100
Irvine, CA 92618                                 2935    8/10/2020     24 Hour Fitness Worldwide, Inc.                  $25,000.00                                                                                         $25,000.00
Pearson, Michael
2825 Cedar Wood Dr
Frisco, TX 75033                                 2936     8/5/2020        24 Hour Fitness USA, Inc.                        $123.41                                                                                            $123.41
Allen, Jean
274 Camino Leon
Camarillo, CA 93012                              2937     8/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hunt, Beth
1865 Cantwell Grove
Colorado Springs, CO 80906                       2938     8/8/2020     24 Hour Fitness Worldwide, Inc.                                           $884.00                                                                      $884.00
Simon, Devorah
8139 Log Hollow Dr
Houston, TX 77040                                2939    8/19/2020     24 Hour Fitness Worldwide, Inc.                   $1,088.00                                                                                          $1,088.00
Rogers, Marguerite
11331 SW 25th Court
Davie , FL 33325                                 2940     8/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,617.00                                                                                          $1,617.00
Diaz Milan, Miren
1252 SW Cardinell Way.
Portland, OR 97201                               2941    8/12/2020        24 Hour Fitness USA, Inc.                         $95.97                                  $95.97                                                    $191.94
Ramirez Lopez, Jose Manuel
Bank/ card number on file
                                                 2942     8/8/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Kammerman, Linda
3411 Boone Rd. SE
Apt. 350
Salem, OR 97317                                  2943     8/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,031.00                                                                                          $1,031.00
Trejo, Pilar Nohemi
2225 Meadow Lark
Irving, TX 75060                                 2944     8/4/2020     24 Hour Fitness Worldwide, Inc.                     $241.31                                                                                            $241.31
Prepose‐Forsen, Lauren
45‐638 Hinamoe Loop
Kaneohe, HI 96744                                2945    8/11/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Umer, Muhammad Maaz
1431 Saint Georges Avenue Apartment 1
Colonia, NJ 07067                                2946    8/15/2020        24 Hour Fitness USA, Inc.                        $102.33                                                                                            $102.33
Myers, Clifford
8 N Acton Pl
Annapolis, MD 21401                              2947     8/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,660.00                                                                    $1,660.00
Dummett, Judy
2113 Myrtle Beach Lane
Danville, CA 94526                               2948    8/16/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
McMonigle, Cameryn
1297 Miloiki St.
Honolulu, HI 96825                               2949     8/7/2020    24 Hour Fitness United States, Inc.                   $91.00                                                                                             $91.00
County of San Bernardino
Office of the Tax Collector
268 West Hospitality Lane, 1st Floor
San Bernardino, CA 92415                         2950     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $118,806.42                                                                                        $118,806.42

                                                                                                  Page 176 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 177 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Abelsohn, Jeffery
Shore Tower
2500 Torrey Pines Rd
#202
La Jolla, CA 92037                              2951     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $675.00                                                                                            $675.00
Taylor, Cheyenne
7064 Adele Avenue
Rohnert Park , CA 94928                         2952     8/5/2020           24 San Francisco LLC                          $593.81                                                                                            $593.81
ALLER, MICK l
4413 Wellington Drive
Fort Collins, CO 80526                          2953     8/5/2020    24 Hour Fitness United States, Inc.                $1,600.00                                                                                          $1,600.00
Tirri, Serena
PO Box 6725
San Jose , CA 95150                             2954     8/5/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                             $45.00
Yi, Heajung
5517 Ashleigh Road
Fairfax, VA 22030                               2955    8/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,530.00                                                                                          $1,530.00
CORE HEALTH & FITNESS LLC
4400 NE 77TH AVE
SUITE 300 ATTN: SY MARES
VANCOUVER, WA 98662                             2956     8/6/2020        24 Hour Fitness USA, Inc.                    $642,466.69                                                                                        $642,466.69
Dummett, Darrel G.
2113 Myrtle Beach Lane
Danville, CA 94526                              2957    8/16/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Berman, Jay M.
8205 La Jolla Scenic Dr N
La Jolla, CA 92037                              2958     8/6/2020     24 Hour Fitness Worldwide, Inc.                   $2,879.80                                                                                          $2,879.80
Florendo, John
445 Whispering Willow Drive Unit D
Santee, CA 92071                                2959     8/6/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Ickovic, Courtney
Kim Ickovic
1600 Avenue T 5A
Brooklyn, NY 11229                              2960     8/6/2020        24 Hour Fitness USA, Inc.                                                                                    $39.99                                  $39.99
Johns, Hillary
2200 W. Empire Avenue, #231
Burbank, CA 91504                               2961     8/9/2020        24 Hour Fitness USA, Inc.                        $538.00                                                                                            $538.00
GANT, JASON
168 BAYVIEW CIRCLE
SAN FRANCISCO, CA 94124                         2962     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Trujillo, Nancy
28451 Calle Mira Monte
San Juan Capistrano, CA 92675                   2963    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $696.00                                                                                            $696.00
Oregon Department of Revenue
955 Centre St NE
Salem , OR 97301‐2555                           2964    8/10/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Brady, Robert Duane
1920 S River Drive, Suite 1201
Portland, OR 97201                              2965     8/6/2020    24 Hour Fitness United States, Inc.                  $125.00                                                                                            $125.00
Morris, Kathryn
16402 Malden Dr
Pflugerville, TX 78660                          2966    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $748.96                                                                                            $748.96



                                                                                                   Page 177 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 178 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, VA 22182                                2967     8/8/2020     24 Hour Fitness Worldwide, Inc.                      $59.00               $641.00           $641.00                                                  $1,341.00
Wilson, Walt
450 Fox Briar Ln
Sugar Land, TX 77478                            2968     8/6/2020        24 Hour Fitness USA, Inc.                        $120.96                                                                                            $120.96
Entergy Texas Inc
L‐JEF‐359
4809 Jefferson Hwy Ste A
New Orleans, LA 70121‐3138                      2969     8/6/2020     24 Hour Fitness Worldwide, Inc.                   $2,733.26                                                                                          $2,733.26
Flanagain, Charles K.
4144 Alder Creek Lane
Wellington, CO 80549                            2970    8/10/2020        24 Hour Fitness USA, Inc.                        $167.96                                                                                            $167.96
Carmin, James
625 Forest Bend Ln.
La Marque , TX 77568                            2971    8/11/2020        24 Hour Fitness USA, Inc.                        $249.99                                                                                            $249.99
Meiser, Edward
2609 Compass Dr
Annapolis, MD 21401                             2972    7/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mallarkandy, Praveena
898 S Mary Ave,
Sunnyvale, CA 94087                             2973     8/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.02                                                                                          $1,560.02
King, Laura
43140 Avenida Cielo
Temecula, CA 92592                              2974     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $214.50                                                                                            $214.50
Sahba, Fatemah
8528 Ruette Monte Carlo
La Jolla, CA 92037                              2975     8/6/2020     24 Hour Fitness Worldwide, Inc.                                         $2,000.00                                                                    $2,000.00
RSD Partners, LLC
c/o Steven W. Kelly, Esq.
S&D Law
1290 Broadway
Suite 1650
Denver, CO 80203                                2976     8/6/2020        24 Hour Fitness USA, Inc.                  $1,132,561.32                                                                                      $1,132,561.32
Jones, Darlene
9401 Grenville Ave
Las Vegas, NV 89134                             2977    8/10/2020    24 Hour Fitness United States, Inc.                   $86.73                                                                                             $86.73
Shook, Hardy & Bacon L.L.P.
2555 Grand Blvd.
Kansas City, MO 64108                           2978    8/11/2020        24 Hour Fitness USA, Inc.                     $28,048.28                                                                                         $28,048.28
Alvord, Craig
327 202nd Pl SW
Lynnwood, WA 98036                              2979    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $618.80                                                                                            $618.80
MORRIS, KATHLEEN
1401 BOREN AVE #918
SEATTLE, WA 98101                               2980    8/19/2020        24 Hour Fitness USA, Inc.                         $40.45                                                                                             $40.45
Seng, Tongly
11602 Offley ave
Norwalk, CA 90650                               2981    8/12/2020     24 Hour Fitness Worldwide, Inc.                                                             $500.00                                                    $500.00
Ball, Elizabeth
6120 Pebble Garden Court
Austin, TX 78739                                2982     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00



                                                                                                 Page 178 of 1495
                                                       Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 179 of 1495
                                                                                                              Claim Register
                                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                                            Case No. 20‐11558

                                                                                                                        Current General                                             Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                            Amount                                                      Amount
Zone Aire Systems Inc.
140‐18 Foch Blvd
Jamaica, NY 11436                                            2983     8/6/2020    24 Hour Fitness Worldwide, Inc.                $115,091.53                                                                                     $115,091.53
Aizpurua, Virginia
10367 NW 63 Terrace
Doral, FL 33178                                              2984     8/6/2020    24 Hour Fitness Worldwide, Inc.                    $150.84                                                                                         $150.84
Strange, Linda Julian
7528 South Harvard Blvd.
Los Angeles, CA 90047                                        2985     8/6/2020       24 Hour Fitness USA, Inc.                    $25,000.00                                                                                      $25,000.00
Malek, Julianne
7 Tree Crest Circle
The Woodlands, TX 77381                                      2986    8/11/2020       24 Hour Fitness USA, Inc.                                          $120.12                                                                      $120.12
Taylor Communications, Inc.
111 W 1st Street
Dayton, OH 45402                                             2987    8/10/2020       24 Hour Fitness USA, Inc.                   $521,540.07                                                                                     $521,540.07
Dalton, Elizabeth Claire
3220 Dothan Ln
Dallas, TX 75229                                             2988     8/6/2020       24 Hour Fitness USA, Inc.                       $414.00                                                                                         $414.00
FSP‐South Flower Street Associates, LLC c/o CommonWealth
Partners, LLC
Katten Muchin Rosenman LLP
Attn: Craig Barbarosh, Esq.
Ethan Trotz, Esq.
100 Spectrum Center Drive, Suite 1050
Irvine, CA 92618‐4960                                        2989    8/12/2020       24 Hour Fitness USA, Inc.                 $1,378,160.30                                                                                   $1,378,160.30
Orosa, Trixie
1825 Verdugo Knolls Pl
Glendale, CA 91208                                           2990     8/6/2020       24 Hour Fitness USA, Inc.                        $89.98                                                                                          $89.98
Trop 2015 Holdings, LLC
Holley Driggs
Attn: Richard F. Holley, Esq.
400 South Fourth St., Suite 300
Las Vegas, NV 89101                                          2991    8/11/2020       24 Hour Fitness USA, Inc.                   $772,686.85                                                                                     $772,686.85
Bhattarai, Jasmine
5509 Montclair Drive
Colleyville, TX 76034                                        2992     8/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,632.00                                                                                       $1,632.00
Pike, Lori
1188 Shay Place
Escondido, CA 92026                                          2993     8/6/2020       24 Hour Fitness USA, Inc.                       $299.96                                                                                         $299.96
National Grid
300 Erie Boulevard West
Syracuse, NY 13202                                           2994    8/11/2020    24 Hour Fitness Worldwide, Inc.                  $6,082.54                                                                                       $6,082.54
Signs, Chandler
14201 Sovereign Rd
# 101
Fort Worth, TX 76155                                         2995    8/10/2020       24 Hour Fitness USA, Inc.                     $1,654.73                                                                                       $1,654.73
Meinhardt, Javier
11423 Harmony Summit Trace
Richmond, TX 77406                                           2996     8/6/2020       24 Hour Fitness USA, Inc.                        $50.87                                                                                          $50.87
Doran, Olivia C
14216 56th Pl W
Edmonds, WA 98026                                            2997    8/11/2020    24 Hour Fitness Worldwide, Inc.                                        $25.00                                                                       $25.00



                                                                                                           Page 179 of 1495
                                                     Case 20-11558-KBO                        Doc 1102-1                 Filed 10/21/20                 Page 180 of 1495
                                                                                                                Claim Register
                                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                                              Case No. 20‐11558

                                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                      Amount
Altkitsa Investments Limited, Inc.
c/o Nathan Sommers Jacobs
2800 Post Oak Blvd., 61st Fl
Houston, TX 77056                                            2998    8/12/2020        24 Hour Fitness USA, Inc.                    $493,228.88                                                                                     $493,228.88
Frankle, Diane Holt
410 Linfield Drive
Menlo Park, CA 94025                                         2999    8/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,014.00                                                                                       $1,014.00
Kessler, Matthew
1840 East 13 St Apt 6D
Brooklyn, NY 11229‐2854                                      3000    7/31/2020        24 Hour Fitness USA, Inc.                         $84.00                                                                                          $84.00
Puget Sound Energy
Vendor Collections Department ‐BOT‐01G
P.O. Box 97034
Bellevue, WA 98009‐7034                                      3001    8/11/2020     24 Hour Fitness Worldwide, Inc.                  $28,674.96                                                                                      $28,674.96
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                                            3002     8/7/2020        24 Hour Fitness USA, Inc.                        $203.55                                                                                         $203.55

Arrowood Indemnity Company f/k/a Royal Indemnity Company
Carruthers & Roth, P.A.
John M. Flynn
235 North Edgeworth Street
Greensboro, NC 27401                                         3003     8/6/2020     24 Hour Fitness Worldwide, Inc.                  $54,000.00                           $27,000.00                                                 $81,000.00
Hewitt, John D.
14504 SE 243rd Pl.
Kent, WA 98042                                               3004     8/7/2020     24 Hour Fitness Worldwide, Inc.                                        $568.00                                                                      $568.00
McAnna, Suzanne K
8413 Cockney Drive
Austin, TX 78748                                             3005    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $536.00                                                                                         $536.00
VILLA, NATHAN
NATHAN VILLA
12623 SE TIBBETTS
ST PORTLAND, OR 97236                                        3006     8/7/2020        24 Hour Fitness USA, Inc.                        $150.00                                                                                         $150.00
Sorensen, Marianna
14701 SW Rosario Lane
Portland, OR 97224                                           3007     8/7/2020    24 Hour Fitness United States, Inc.                $1,434.00                                                                                       $1,434.00
Wu, Debbie
2009 Marston Dr
Woodland , CA 95776                                          3008    8/11/2020        24 Hour Fitness USA, Inc.                        $125.97                                                                                         $125.97
Arasoghli, Sarah
2580 N. Crossgate St.
Orange, CA 92867                                             3009    8/11/2020        24 Hour Fitness USA, Inc.                        $449.99                                                                                         $449.99
Wall, Linda E
2580 Ocean Parkway
Apt 3B
Brooklyn, NY 11235                                           3010     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $133.10                                                                                         $133.10
Chang, Sae Joon
3621 Emerald St #53
Torrance, CA 90503                                           3011     8/7/2020    24 Hour Fitness United States, Inc.                  $413.41                                                                                         $413.41
Claim docketed in error
                                                             3012    7/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Ordonez, Rolando
222 SE 33rd Ter
Homestead, FL 33033                                          3013    8/11/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                               $90.00                                                    $180.00

                                                                                                              Page 180 of 1495
                                                   Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 181 of 1495
                                                                                                          Claim Register
                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                        Case No. 20‐11558

                                                                                                                    Current General                                             Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address            Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                      Amount
Harford, Olena
948 Patterson Avenue
Staten Island, NY 10306                                3014    8/12/2020      24 Hour Fitness Holdings LLC                     $1,910.97                                                                                       $1,910.97
Cooper, Sherri
2241 S State Highway 121
Apt 1034
Lewisville, TX 75067                                   3015    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $239.06                                                                                         $239.06
Williams, Charles
1809 Olympia Ct SE
Renton, WA 98058                                       3016    8/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,170.00                                                                                       $1,170.00
North Richland Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street
Suite 1700
Los Angeles, CA 90071                                  3017    8/10/2020        24 Hour Fitness USA, Inc.                  $1,136,417.82                                                                                   $1,136,417.82
Knapp, Stephen
14587 Shawnee Way
Manteca, CA 95336                                      3018    8/10/2020        24 Hour Fitness USA, Inc.                        $288.35                                                                                         $288.35
Gardner, Michael
19838 E Brown Pl
Aurora, CO 80013                                       3019    8/12/2020     24 Hour Fitness Worldwide, Inc.                     $369.89                                                                                         $369.89
Chacon, Carlos
209 Camperdown Elm Dr
Austin, TX 78748                                       3020    8/12/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Devone, Kytrell
134‐17 166th Place Apt 1B
Jamaica, NY 11434                                      3021    8/14/2020     24 Hour Fitness Worldwide, Inc.                                                                             $705.00                                 $705.00
Cotham, Shannon
716 High Ridge Dr
Friendswood, TX 77546                                  3022     8/7/2020     24 Hour Fitness Worldwide, Inc.                     $127.11                                                                                         $127.11
Olson, Rayelle
16711 Parkside Ln #144
Huntington Beach, CA 92647                             3023     8/7/2020     24 Hour Fitness Worldwide, Inc.                      $34.00                                                                                          $34.00
Ren, Jiayi
1255 Harrison St, Apt 553
Seattle, WA 98109                                      3024    8/14/2020     24 Hour Fitness Worldwide, Inc.                     $938.06                                                                                         $938.06
Central Telephone Company‐Nevada dba CenturyLink
Centurylink Communications, LLC. ‐Bankruptcy
1025 El Dorado Blvd (Attn: Legal‐BKY)
Broomfield, CO 80021                                   3025     8/7/2020     24 Hour Fitness Worldwide, Inc.                      $25.37                                                                                          $25.37
Battaglino, Lisa
4A Foxwood Drive
Morris Plains, NJ 07950                                3026     8/7/2020        24 Hour Fitness USA, Inc.                                           $924.00                                                                      $924.00
Gulotta, Jr., Peter A.
933 Coachway
Annapolis, MD 21401                                    3027     8/9/2020     24 Hour Fitness Worldwide, Inc.                     $728.00                                                                                         $728.00
Owens, Monica
414 SE 22nd Ave
Portland, OR 97214                                     3028    8/13/2020    24 Hour Fitness United States, Inc.                  $133.97                                                                                         $133.97
Seabridge Partners LP
9100 Wilshire Blvd. Suite 360E
Beverly Hills, CA 90212                                3029    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $242,078.00                                                                                     $242,078.00


                                                                                                        Page 181 of 1495
                                                         Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 182 of 1495
                                                                                                              Claim Register
                                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                                            Case No. 20‐11558

                                                                                                                        Current General                                             Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                            Amount                                                      Amount
Heights Plaza LLC
Ravin Greenberg
Attn: Chad Friedman, Esq.
127 West 129 Street
New York, NY 10027                                           3030    8/11/2020    24 Hour Fitness Worldwide, Inc.              $7,140,183.15                                                                                   $7,140,183.15
Oesterle, Jessica
511 W 232nd St Apt E66
Bronx, NY 10463                                              3031    8/14/2020           24 New York LLC                             $768.00                                                                                         $768.00
Hatcher, Anthony R.
40 Vista Encanta
San Clemente, CA 92672                                       3032    8/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Five Data, LLC
Keoino
561 Fairview Ave
Elmhurst, IL 60126                                           3033    8/11/2020    24 Hour Fitness Worldwide, Inc.              $1,149,143.49                                                                                   $1,149,143.49
Albert, Shiney Elizabeth
331 Rocky Point Ct.
Sunnyvale, TX 75182                                          3034    8/11/2020    24 Hour Fitness Worldwide, Inc.                     $90.38                                                                                          $90.38
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                                            3035    7/30/2020    24 Hour Fitness Worldwide, Inc.                                       $250.00                                                                      $250.00
Cheema, Navi
1120 South Grand Ave
Apt 1102
Los Angeles, CA 90015                                        3036    8/10/2020    24 Hour Fitness Worldwide, Inc.                     $38.99                                                                                          $38.99
5 Points Partnership LP
Law Office of William P. Fennell, APLC
William P. Fennell, Esq.
600 West Broadway, Suite 930
San Diego, CA 92101                                          3037    8/12/2020    24 Hour Fitness Worldwide, Inc.                $541,650.73                                                                                     $541,650.73
Gulotta, Margaret R.
933 Coachway
Annapolis, MD 21401                                          3038     8/9/2020    24 Hour Fitness Worldwide, Inc.                    $182.00                                                                                         $182.00
Kohler, Joanne
14 Argow Place
Nanuet, NY 10954                                             3039    8/10/2020       24 Hour Fitness USA, Inc.                        $59.99                                                                                          $59.99
Quezada, Marlene
4012 Weber St
Fort Worth, TX 76106                                         3040    8/13/2020    24 Hour Fitness Worldwide, Inc.                     $69.26                                                                                          $69.26
Troxell, Wade
812 Rochelle Circle
Fort Collins, CO 80526                                       3041     8/6/2020       24 Hour Fitness USA, Inc.                                          $998.00                                                                      $998.00
Green, Yvett
22886 Solitude Ln
Golden, CO 80401                                             3042    8/11/2020            24 Denver LLC                              $296.00                                                                                         $296.00
Geevarughese, Sumom
2100 Golden Oak Drive
Bedford, TX 76021                                            3043    8/15/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
TEG Staffing, Inc. dba Eastridge Workforce Recruitment
2355 Northside Drive, Suite 200
San Diego, California 92108                                  3044     8/6/2020       24 Hour Fitness USA, Inc.                    $67,713.03                                                                                      $67,713.03


                                                                                                           Page 182 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 183 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
CITY OF TACOMA
TACOMA PUBLIC UTILITIES
3628 S 35TH ST
TACOMA, WA 98445                                3045    8/12/2020    24 Hour Fitness Worldwide, Inc.                  $4,829.53                                                                                          $4,829.53
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                               3046    8/10/2020       24 Hour Fitness USA, Inc.                       $107.98                                                                                            $107.98
Rakel, Daniele
1323 Anderson Ave
Apt 14
Fort Lee, NJ 07024‐1754                         3047    7/27/2020    24 Hour Fitness Worldwide, Inc.                  $1,053.17                                                                                          $1,053.17
Reddish, Joshua
2939 Duvall Ridge Rd
Landover, MD 20785                              3048    8/13/2020       24 Hour Fitness USA, Inc.                       $469.99                                                                                            $469.99
Lascelles, Stephanie
921 Avenida Salvador
San Clemente, CA 92672                          3049    8/10/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                             $46.99
Proctor, David R
PO Box 7352
Menlo Park, CA 94026                            3050    8/10/2020    24 Hour Fitness Worldwide, Inc.                    $712.00                                                                                            $712.00
Sherman, Malgorzata
30 E Hartsdale Ave Apt 6G
Hartsdale, NY 10530                             3051    8/13/2020    24 Hour Fitness Worldwide, Inc.                    $740.00                                                                                            $740.00
Kerklo, Mark
10899 Norton Ave
Conifer, CO 80433                               3052    8/10/2020    24 Hour Fitness Worldwide, Inc.                    $258.93                                                                                            $258.93
Ramsay, Toshiko
413 Bolsa Dr
Las Vegas, NV 89110                             3053    8/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Vaughn, Pamella
200 P Street B35
Sacramento, CA 95814                            3054    8/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,278.00                                                                                          $1,278.00
I.D. Associates, Inc.
PO Drawer 6504
Dothan, AL 36303                                3055    8/10/2020    24 Hour Fitness Worldwide, Inc.                $425,608.00                                                                                        $425,608.00
Thompson, Stedman M
305 River Oaks BLVD
Waxahachie, TX 75165                            3056    8/10/2020    24 Hour Fitness Worldwide, Inc.                    $645.00                                                                                            $645.00
Mempin, Cedric
2884 Josephine Drive
Henderson , NV 89044                            3057    8/10/2020       24 Hour Fitness USA, Inc.                    $11,057.86                                                                                         $11,057.86
Orozco, Alexis
231 Hahlo St.
Houston, TX 77020                               3058    8/17/2020       24 Hour Fitness USA, Inc.                       $150.90                                                                                            $150.90
Bres, Sandy
214 Leland Way
Arcadia, CA 91006                               3059    8/13/2020       24 Hour Fitness USA, Inc.                                                                                  $249.96                                 $249.96
Brown, Douglas P
13527 Piney Oaks Dr
Houston, TX 77065                               3060    8/12/2020       24 Hour Fitness USA, Inc.                        $62.78                                                                                             $62.78
Gollard, Lisa
5147 Mountain Foliage Drive
Las Vegas, NV 89148                             3061    8/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,595.91                                                                                          $1,595.91


                                                                                              Page 183 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 184 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Scott, Peter S.
4609 Nickels Way
Sacramento, CA 95684                            3062    8/14/2020        24 Hour Fitness USA, Inc.                                         $1,224.00                                                                     $1,224.00
Deal, Kevin
411 Gardens Drive
Pompano Beach, FL 33069                         3063    8/11/2020     24 Hour Fitness Worldwide, Inc.                                        $401.25                                                                       $401.25
A&J Properties LLC
Lisa Sciortino
A&J Properties LLC
5820 Avenue N
Brooklyn , NY 11234                             3064    8/10/2020     24 Hour Fitness Worldwide, Inc.               $3,241,333.19                                                                                    $3,241,333.19
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                               3065    8/10/2020        24 Hour Fitness USA, Inc.                        $971.86                                                                                          $971.86
Mahmooda, Ayesha
111‐23 76th Road Apt F2
Forest Hills, NY 11375                          3066    8/19/2020    24 Hour Fitness United States, Inc.                   $49.99                                                                                           $49.99
Crowder, Eric
679 Genessee Street
Annapolis, MD 21401                             3067    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $563.99                                                                                          $563.99
Ward, Otis D.
8535 G Street
Oakland, CA 014621                              3068    8/10/2020    24 Hour Fitness United States, Inc.                                     $500.00              $0.00                                                    $500.00
Chopan, Neda T.
4833 Willowbrook Dr.
Sacramento, CA 95842                            3069    8/11/2020        24 Hour Fitness USA, Inc.                        $299.99                                                                                          $299.99
Haag, Patricial L.
6302 Mesa Grande Dr.
Austin, TX 78749‐4027                           3070    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                          $299.99
Claim docketed in error
                                                3071    8/13/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                        $0.00
14 E. Dundee LLC
c/o Svigos Asset Mgmt
1 W. Dundee, Suite 200
Buffalo Grove, IL 60089                         3072    8/12/2020        24 Hour Fitness USA, Inc.                    $978,000.00                                                                                      $978,000.00
Walthers, Don Anthony
3250 NE Broadway St Apt 446
Portland, OR 97232                              3073    8/10/2020        24 Hour Fitness USA, Inc.                         $81.98                                                                                           $81.98
Old, Tamara
3500 W. Plumb Lane
Reno, NV 89509                                  3074    8/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,608.00                                                                                        $1,608.00
Ray, Dwayne Edwards
160 Warburton Ave, 15. C
Yonkers, NY 10701                               3075    8/10/2020    24 Hour Fitness United States, Inc.                                        $0.00                                                                        $0.00
Maslowe, Daniel P
6351 Spotted Fawn Run
Littleton, CO 80125                             3076    8/14/2020     24 Hour Fitness Worldwide, Inc.                     $559.98                                                                                          $559.98
Roth, Vanessa
960 Gerleon St SE
Salem, OR 97302                                 3077    8/14/2020        24 Hour Fitness USA, Inc.                        $792.00                                                                                          $792.00
Hathaway, Pamela L
16651 Cedar Run Dr
Orlando, FL 32828                               3078    8/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,084.00                                                                                        $1,084.00


                                                                                                 Page 184 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 185 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
DFS Services LLC
PO Box 3000
6500 New Albany Rd E
New Albany, OH 43054                            3079    8/11/2020       24 Hour Fitness USA, Inc.                                        $3,441.12                                                                    $3,441.12
Sanders, Emma
8322 137th Ct NE
Redmond, WA 98052‐3192                          3080    8/14/2020    24 Hour Fitness Worldwide, Inc.                    $103.38                                                                                         $103.38
Michaud, Sara
615 Girard Avenue
Westfield, NJ 07090                             3081    8/10/2020       24 Hour Fitness USA, Inc.                        $26.24                                                                                          $26.24
SoCalGas
P.O. Box 30337
Los Angeles, CA 90030                           3082    8/11/2020    24 Hour Fitness Worldwide, Inc.                  $5,305.95                                                                                       $5,305.95
Dunn, Tyler
1109 E 30th St
Vancouver, WA 98663                             3083    8/13/2020    24 Hour Fitness Worldwide, Inc.                     $56.72                                                                                          $56.72
Wagner II, John H.
3403 Bridlegate Dr.
Arlington, TX 76016                             3084    8/10/2020       24 Hour Fitness USA, Inc.                     $1,824.00                                                                                       $1,824.00
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                               3085    8/10/2020       24 Hour Fitness USA, Inc.                     $3,094.22                                                                                       $3,094.22
Umer, Muhammad Maaz
1431 Saint Georges Avenue Apartment 1
Colonia , NJ 07067                              3086    8/15/2020       24 Hour Fitness USA, Inc.                       $102.33                                                                                         $102.33
Sieg, Patrick
2000 NE 42nd Ave #144
Portland, OR 97213                              3087    8/13/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                          $44.09
Hale, Sharon J
4609 Nickels Way
Sacramento, CA 95864                            3088    8/12/2020       24 Hour Fitness USA, Inc.                                        $1,440.00                                                                    $1,440.00
Martrano, Maryann
6220 Stratford Bay St.
North Las Vegas , NV 89031‐4204                 3089    8/10/2020    24 Hour Fitness Worldwide, Inc.                    $738.00                                                                                         $738.00
Tarcza, Ruth A.
7055 Cotton Dr.
Colorado Springs, CO 80923                      3090    8/10/2020       24 Hour Fitness USA, Inc.                       $492.00                                                                                         $492.00
Terwilliger, Kym
701 Alta St SW
#J204
Olympia, WA 98502                               3091    8/10/2020       24 Hour Fitness USA, Inc.                       $546.42                                                                                         $546.42
Barrera Plumbing, Inc.
c/o Smit Kendall, PLLC
5910 N. Central Expy Ste 925
Dallas, TX 75206                                3092    8/10/2020       24 Hour Fitness USA, Inc.                                                         $39,930.51                                                 $39,930.51
Highlands Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                           3093    8/10/2020       24 Hour Fitness USA, Inc.                 $1,228,451.32                                                                                   $1,228,451.32
Murrey, Britton
4301 Tejon St.
Denver, CO 80211                                3094    8/14/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98


                                                                                              Page 185 of 1495
                                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 186 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                      Amount
Goss, Joseph
1955 E 7th Street Apt A3
Brooklyn, NY 11223                                               3095    8/11/2020             24 New York LLC                             $299.99                                                                                         $299.99
Hibbert, Orain A
12785 SW Glenhaven St
Portland, OR 97225                                               3096    8/13/2020     24 Hour Fitness Worldwide, Inc.                      $85.98                                                                                          $85.98
Meyer, Martin F.
7328 E. Maple Avenue
Denver, CO 80230                                                 3097    8/15/2020              24 Denver LLC                            $1,944.00                                                                                       $1,944.00
GRI Woodlands Crossing, LLC
c/o First Washington Realty, Inc.
7200 Wisconsin Avenue, Suite 600
Bethesda, MD 20814                                               3098    8/19/2020        24 Hour Fitness USA, Inc.                  $1,177,928.84                                                                                   $1,177,928.84

17017 Ventura , LLC a California Limited Liability Company
Richard A. Brownstein
Haberbush, LLP
444 West Ocean Blvd. Suite 1400
Long Beach, CA 90802                                             3099    8/13/2020        24 Hour Fitness USA, Inc.                  $4,700,556.00                                                                                   $4,700,556.00
M&M At North Brunswick, LLC
Sheryl Weingarten
c/o Edgewood Properties
1260 Stelton Road
Piscataway, NJ 08854                                             3100    8/12/2020     24 Hour Fitness Worldwide, Inc.               $3,552,567.00                                                                                   $3,552,567.00
LAKESIDE AUSTIN FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                                            3101    8/10/2020        24 Hour Fitness USA, Inc.                  $1,205,292.06                                                                                   $1,205,292.06
WCH Precision Color Inc
1916 Val Verde Dr
Austin, TX 78732                                                 3102    8/16/2020     24 Hour Fitness Worldwide, Inc.                 $309,249.98                                                                                     $309,249.98
Uzun, Yavuz
310 Washington Street
Carlstadt, NJ 07072‐1110                                         3103    8/10/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
Happy Swimmers USA
Happy Swimmers Bookkeeping Office
3340 Sandstone Ct
Palmdale, CA 93551                                               3104    8/13/2020    24 Hour Fitness United States, Inc.                $7,581.03                                                                                       $7,581.03
Jones, Rodney Terrell
8715 SE Northern Heights Ct.
Happy Valley, OR 97086                                           3105    8/11/2020            24 New York LLC                              $499.92                                                                                         $499.92
Peskin, Melissa
5505 Aspen St.
Houston, TX 77081                                                3106    8/14/2020     24 Hour Fitness Worldwide, Inc.                      $37.56                                                                                          $37.56
Lee, Macson
13010 SW Caspian Ct.
Beaverton, OR 97008                                              3107    8/11/2020        24 Hour Fitness USA, Inc.                      $1,608.00                                                                                       $1,608.00
5 Points Partnership LP
Law Office of William P. Fennell, APLC
William P. Fennell, Esq.
600 West Broadway, Suite 930
San Diego, CA 92101                                              3108    8/12/2020     24 Hour Fitness Worldwide, Inc.                 $541,650.73                                                                                     $541,650.73


                                                                                                                  Page 186 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 187 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Berndt, Dorothy Jeanne
636 24th Place
Hermosa Beach, CA 90254                          3109    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $920.00                                                                                            $920.00
Carney, Sandra E.
14 Stuyvesant Road
Montvale, NJ 07645                               3110    8/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Pacific Realty Associates, L.P.
Attn: R/E Counsel ‐ pcc226 bfit
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                               3111    8/11/2020              RS FIT NW LLC                          $506,292.35                                                                                        $506,292.35
Beltram, Elide
1513 Oberlin Ave
Thousand Oaks, CA 91360                          3112    8/11/2020        24 Hour Fitness USA, Inc.                        $572.00                                                                                            $572.00
Pacific Resources Associates LLC
Attn: R/E Counsel ‐ 1pda5454 24hou535
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                               3113    8/11/2020        24 Hour Fitness USA, Inc.                    $325,050.16                                                                                        $325,050.16
Pontius, Meredith N
13164 Ashnut Lane,
20171
Herndon, VA 20171                                3114    8/13/2020    24 Hour Fitness United States, Inc.                $1,954.96                                                                                          $1,954.96
Chapman, Jocelyn
11 Pirate Cove
Daly City, CA 94014                              3115    8/14/2020     24 Hour Fitness Worldwide, Inc.                      $58.00                                                                                             $58.00
Mattioli, Rita
3130 Kingsbridge Ave, Apt B
Bronx, NY 10463                                  3116    8/10/2020        24 Hour Fitness USA, Inc.                                              $692.00                                                                      $692.00
West, Jacqueline
31040 172nd Ave SE
Auburn, WA 98092                                 3117    8/13/2020    24 Hour Fitness United States, Inc.                                      $2,032.80                                                                    $2,032.80
Payan, Jennifer
14552 SW 284th ST
Unit 101
Homestead, FL 33033                              3118    8/15/2020        24 Hour Fitness USA, Inc.                         $61.34                                                                                             $61.34
Colorado Springs Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                            3119    8/11/2020        24 Hour Fitness USA, Inc.                  $1,399,949.63                                                                                      $1,399,949.63
A&J Properties LLC
Lisa Sciortino
5820 Avenue N
Brooklyn, NY 11234                               3120    8/10/2020             24 New York LLC                       $3,241,333.00                                                                                      $3,241,333.00
Zeller, Matthew
10580 Cape Delabra Court
Boynton Beach, FL 33473                          3121    8/18/2020     24 Hour Fitness Worldwide, Inc.                      $66.68                                                                                             $66.68
SUN, SHIH‐YU
20502 WILDER AVE
LAKEWOOD, CA 90715                               3122    8/11/2020    24 Hour Fitness United States, Inc.                                      $2,379.87                                                                    $2,379.87
Fourth Plain Portland Shopping Center, LLC
c/o CCA Acquisition Company LLC
5670 Wilshire Blvd, Suite 1250
Los Angeles, CA 90036                            3123    8/11/2020        24 Hour Fitness USA, Inc.                  $1,272,722.65                                                                                      $1,272,722.65


                                                                                                  Page 187 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 188 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Roy, Sarbendra
627 Fall River Drive
Frisco, TX 75033                                 3124    8/14/2020        24 Hour Fitness USA, Inc.                      $1,824.00                                                                                       $1,824.00
Delman, Deb
5906 NE Failing St
Portland, OR 97213                               3125    8/14/2020     24 Hour Fitness Worldwide, Inc.                      $79.98                                                                                          $79.98
O'Grady, Maggie
829 Eggleston Street
Fort Collins, CO 80524                           3126    8/11/2020    24 Hour Fitness United States, Inc.                  $177.96                                                                                         $177.96
Coleman, Meredyth
502 Liberty Street
Boonton, NJ 07005                                3127    8/12/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Claim docketed in error
                                                 3128    8/11/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Carusi, John D
1
                                                 3129    8/11/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
14 E. Dundee LLC
c/o Svigos Asset Mgmt.
1 W. Dundee, Suite 200
Buffalo Grove, IL 60089                          3130    8/12/2020        24 Hour Fitness USA, Inc.                    $978,000.00                                                                                     $978,000.00
DeZell, Derek
3006 Cumberland Brook Lane
Katy, TX 77494                                   3131    8/13/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Patel, Viresh
1900 Eastwood Drive
Henderson, TX 75652                              3132    8/11/2020        24 Hour Fitness USA, Inc.                        $103.89                                                                                         $103.89
Harrison, Cynthia Cassandra
3443 Addicks Clodine Rd. Apt 4101
Houston, TX 77082                                3133    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Brown, Joel D.
1292 Calle Aurora
Camarillo, CA 93010                              3134    8/11/2020    24 Hour Fitness United States, Inc.                  $312.50                                                                                         $312.50
Davis, Mitzi
24324 99th Ave S
Kent, WA 98030                                   3135    8/17/2020     24 Hour Fitness Worldwide, Inc.                   $2,030.95                                                                                       $2,030.95
Leschuk, Alona
PO Box 16704
Portland, OR 97292                               3136    8/13/2020     24 Hour Fitness Worldwide, Inc.                      $56.52                                                                                          $56.52
Hynus, Mohammed Zoheb
Apt B428
7977 170th Ave NE
Redmond, WA 98052                                3137    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $616.00                                                                                         $616.00
Sanchez, Ariana
19430 Kilfinan St.
Northridge, CA 91326                             3138    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $128.17                                                                                         $128.17
PEMBROKE MIAMI FITNESS, LP
ANNE K. EDWARDS
SMITH, GAMBRELL & RUSSELL, LLP
444 SOUTH FLOWER STREET, SIUTE 1700
LOS ANGELES, CA 90071                            3139    8/11/2020        24 Hour Fitness USA, Inc.                  $1,370,548.70                                                                                   $1,370,548.70
Smith, Karen S
2648 Youngdale Dr
Las Vegas, NV 89134                              3140    8/12/2020        24 Hour Fitness USA, Inc.                                           $924.00                                                                      $924.00

                                                                                                  Page 188 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 189 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Parikh, Vimal
Vimal Parikh
26315 Morgan Creek Ln.
Katy, TX 77494                                   3141    8/13/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                            $699.99
Rhodes‐Hornsby, Kathleen
22240 Rolling Hills Lane
Yorba Linda, CA 92887                            3142    8/19/2020     24 Hour Fitness Worldwide, Inc.                     $599.97                                                                                            $599.97
Cuney, Greta R.
114 Riverbreeze Court
Dickinson, TX 77539                              3143    8/16/2020     24 Hour Fitness Worldwide, Inc.                     $648.00                                                                                            $648.00
FISCHLER, STEVE
8320 LAPIZ DR.
SAN DIEGO, CA 92126                              3144    8/18/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
City of Glendale, CO
Cathy Rice
950 S. Birch St.
Glendale, CO 80246                               3145    8/17/2020        24 Hour Fitness USA, Inc.                        $435.50                                                                                            $435.50
Sanchez, Tanya
19430 Kilfinan St.
Northridge, CA 91326                             3146    8/11/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                            $125.97
Bartley, Gillian
2614 Arcadia Ridge
Katy, TX 77449                                   3147    8/12/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                             $90.00
Tristate Commercial Realty, LLC
Richard L. Zucker, Esq.,
Lasser Hochman, LLC
75 Eisenhower Parkway
Roseland, NJ 07068‐1649                          3148    8/11/2020     24 Hour Fitness Worldwide, Inc.               $1,223,675.49                                                                                      $1,223,675.49
West, Yevette
25876 The Old Road #523
Stevenson Ranch, CA 91381                        3149    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $390.00                                                                                            $390.00
VAID, NIDA
61‐55 JUNCTION BLVD APT 26N
REGO PARK, NY 11374                              3150    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $349.98                                                                                            $349.98
Davis, Audrey
28212 Hot Springs Ave
Canyon Country, CA 91351                         3151    8/11/2020     24 Hour Fitness Worldwide, Inc.                      $59.14                                                                                             $59.14
Charity Kaina‐Holton
47‐413 Ahuimanu Rd
Kane'ohe, HI 96744                               3152    8/13/2020     24 Hour Fitness Worldwide, Inc.                                           $146.98                                                                      $146.98
Ahmed, Esraa
33657 Hartford Dr
Union City, CA 94587                             3153    8/11/2020    24 Hour Fitness United States, Inc.                $1,596.00                                                                                          $1,596.00
Nguyen, Minh Kim Long
9926 Scripps Westview Way
Unit 153
San Diego, CA 92131                              3154    8/14/2020     24 Hour Fitness Worldwide, Inc.                      $29.99                                                                                             $29.99
J.L. Parker Plumbing, Inc.
c/o Smith Kendall, PLLC
5910 N. Central Expy, Ste. 925
Dallas, TX 75206                                 3155    8/12/2020        24 Hour Fitness USA, Inc.                                                            $133,220.95                                                $133,220.95
Nosarev, Ekaterina
2211 Hudson Rd Apt 113
Greer, SC 29650                                  3156    8/12/2020    24 Hour Fitness United States, Inc.                $1,700.00                                                                                          $1,700.00

                                                                                                  Page 189 of 1495
                                               Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 190 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                      Amount
Parsons, Gregg
7418 Whistlestop Dr.
Austin, TX 78749                                   3157     8/6/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                         $720.00
Murak, William
511 W 232nd St Apt E66
Bronx, NY 10463                                    3158    8/14/2020             24 New York LLC                             $896.00                                                                                         $896.00
Roberts, Gwendolyn
35 E. Cedar Street
Mt. Vernon, NY 10552                               3159    8/18/2020     24 Hour Fitness Worldwide, Inc.                   $2,112.00                                                                                       $2,112.00
Kaina‐Holton, Charity
47‐413 Ahuimanu Rd.
Kane'ohe, HI 96744                                 3160    8/13/2020     24 Hour Fitness Worldwide, Inc.                                         $92.54                                                                       $92.54
Russell, Portia L.
2800 Spruce St
Bakersfield, CA 93301                              3161    8/14/2020        24 Hour Fitness USA, Inc.                                           $888.00                                                                      $888.00
BT Carrollton, LP
Jeffery Kurtzman, Esquire
401 S. 2nd Street, Suite 200
Philadelphia, PA 19147                             3162    8/12/2020        24 Hour Fitness USA, Inc.                    $538,977.50                                                                                     $538,977.50
Robison, Michelle
18003 Canehill Ave
Bellflower, CA 90706                               3163    8/12/2020    24 Hour Fitness United States, Inc.                $2,262.00                                                                                       $2,262.00
Yaghoubi, Houman
7190 Calabria Ct., Unit B
San Diego, CA 92122                                3164    8/18/2020     24 Hour Fitness Worldwide, Inc.                                                           $89.98                                                     $89.98
Maguire, Kaitlyn M
21512 Firwood
Lake Forest, CA 92630                              3165    8/13/2020     24 Hour Fitness Worldwide, Inc.                      $72.43                                                                                          $72.43
CenturyLink Communications, LLC (f/k/a Qwest
Communications Company, LLC)
CenturyLink Communications, LLC ‐ Bankruptcy
1025 EL Dorado Blvd (Attn: Legal‐BKY)
Broomfield , CO 80021                              3166     8/7/2020     24 Hour Fitness Worldwide, Inc.                   $3,573.36                                                                                       $3,573.36
Rhodes‐Hornsby, Kathleen
22240 Rolling Hill Lane
Yorba Linda, CA 92887                              3167    8/19/2020     24 Hour Fitness Worldwide, Inc.                     $599.97                                                                                         $599.97
Reyes, Karina L
12903 W. Greenwick Loop
Houston, TX 77085                                  3168    8/12/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Wauhop, John B & Kimberly D
2242 Monarch Terrace Drive
Katy, TX 77494                                     3169    8/14/2020    24 Hour Fitness United States, Inc.                  $267.28                                                                                         $267.28
Michaels, Brooks & Diane
3009 Middlemarch Lane
Pflugerville, TX 78660                             3170    8/13/2020     24 Hour Fitness Worldwide, Inc.                     $488.11                                                                                         $488.11
Kulp, Matthew
2300 Walnut Street Unit 217
Denver, CO 80205                                   3171    8/18/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Gasper, Paul A.
5614 Jackwood
Houston, TX 77096                                  3172    8/17/2020     24 Hour Fitness Worldwide, Inc.                     $166.66                                                                                         $166.66
Cabarrus, Johnny
P.O. Box 12012
San Rafael, CA 94912                               3173    8/12/2020        24 Hour Fitness USA, Inc.                         $50.51                                                                                          $50.51

                                                                                                    Page 190 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 191 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Procida, Anthony
88 Midwood Road
West Babylon, NY 11704                          3174    8/13/2020     24 Hour Fitness Worldwide, Inc.                     $197.04                                                                                         $197.04
Nandipati, Madhav
1435 Mayhurst Blvd.
McLean, VA 22102                                3175    8/14/2020        24 Hour Fitness USA, Inc.                        $656.00                                                                                         $656.00
Gonzaga, Lanettea
10607 SE 250th PL #I206
Kent, WA 98030                                  3176    8/18/2020     24 Hour Fitness Worldwide, Inc.                      $88.11                                                                                          $88.11
City of Arlington
City Attorney's Office
P.O. Box 90231
Arlington, TX 76004                             3177    8/17/2020     24 Hour Fitness Worldwide, Inc.                   $2,364.79                                                                                       $2,364.79
Hendrix, Giaunie
8136 15th Ave SW
Seattle, WA 98106                               3178    8/15/2020     24 Hour Fitness Worldwide, Inc.                     $383.99                                                                                         $383.99
WCH Precision Color Inc.
1916 Val Verde Dr
Austin, TX 78732                                3179    8/16/2020     24 Hour Fitness Worldwide, Inc.                 $309,249.98                                                                                     $309,249.98
McTague, Lisa
519 Jansen Ave.
Avenel, NJ 07001                                3180    8/14/2020     24 Hour Fitness Worldwide, Inc.                      $87.00                                                                                          $87.00
Sienna Cypress, LLC
Porter Hedges LLP
c/o Joshua W. Wolfshohl
1000 Main Street, 36th Floor
Houston, TX 77002                               3181    8/13/2020        24 Hour Fitness USA, Inc.                  $2,637,732.00                                                                                   $2,637,732.00
White, David W
31444 Flying Cloud Drive
Laguna Niguel, CA 92677                         3182    8/16/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Bass, Randol
6818 Kenosha Pass
Austin, TX 78749                                3183    8/14/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                         $720.00
Barnes, Natsumi
412 Coppep Valley CT
Las Vegas, NV 89144                             3184    8/18/2020     24 Hour Fitness Worldwide, Inc.                      $44.99                                                                                          $44.99
Manuel, Diana
27901 Camino Santo Domingo
San Juan Capistrano, CA 92675                   3185    8/10/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                         $599.98
Cohen, Richard S
11046 East Berry Avenue
Englewood, CO 80111‐3906                        3186    8/13/2020              24 Denver LLC                              $110.22                                                                                         $110.22
Arbuckle
                                                3187    8/19/2020    24 Hour Fitness United States, Inc.                   $53.88                                                                                          $53.88
Sahba, Fatemah
8528 Ruette Monte Carlo
La Jolla , CA 92037                             3188    8/10/2020     24 Hour Fitness Worldwide, Inc.                   $2,100.00                                                                                       $2,100.00
Ryken, Nathaniel Lewis
2704 Martingale Dr.
Berthoud, CO 80513                              3189    8/19/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99




                                                                                                 Page 191 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 192 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
2ML Atascocita, LLC
Locke Lord, LLP
Attn: W. Steven Bryant
600 Congress Avenue, Ste. 2200
Austin, TX 78701                                 3190    7/22/2020        24 Hour Fitness USA, Inc.                  $1,292,138.54                                                                                   $1,292,138.54
Parra, Daniel
183 Morning Breeze Ln.
Port Hueneme, CA 93041                           3191    8/19/2020    24 Hour Fitness United States, Inc.                $1,860.00                                                                                       $1,860.00
Lakha Kent Properties, LLC
10400 NE 4th Street, Suite 2200
Bellevue, WA 98004                               3192    8/19/2020        24 Hour Fitness USA, Inc.                    $412,552.48                                                                                     $412,552.48
Robinson, Heather
20361 Concord Ave
Hayward, CA 94541                                3193    8/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,260.00                                                                                       $1,260.00
Krepps, Ronald
17619 Fragrant Rose Court
Cypress, TX 77429                                3194    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $35.80                                                                                          $35.80
Hornsby, Jarrett
15806 St Lawrence Circle
Friendswood , TX 77546                           3195    8/20/2020        24 Hour Fitness USA, Inc.                        $118.38                                                                                         $118.38
Adpro Imprints Inc
1206 Rt 35 South
Ocean, NJ 07712                                  3196    8/20/2020        24 Hour Fitness USA, Inc.                      $1,564.22                                                                                       $1,564.22
Porter, Robert C.
20370 Oriole Rd.
Apple Valley, CA 92308                           3197    8/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,377.00                                                                                       $1,377.00
Ribas, Mary Jo
5413 Kennedy Ave SE
Auburn, WA 98092                                 3198    8/20/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Peterson, Kelsey
236 S. 58th
Tacoma, WA 98408                                 3199    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $91.58                                                                                          $91.58
Bavishi, Jimit
1580 Parkwood Dr
Apt 208
Woodbury, MN 55125                               3200    8/20/2020     24 Hour Fitness Worldwide, Inc.                     $103.98                                                                                         $103.98
Shellhammer, Lisa
4149 Broken Bend Bvld
Fort Worth, TX 76244                             3201    8/20/2020    24 Hour Fitness United States, Inc.                   $46.35                                                                                          $46.35
Yelp Inc.
4343 N Scottsdale Rd
Ste 220
Scottsdale, AZ 85251                             3202    8/20/2020        24 Hour Fitness USA, Inc.                     $29,495.00                                                                                      $29,495.00
Betterton, William
215 10th Ave. E.
Apt. 412
Seattle, WA 98102                                3203    8/20/2020    24 Hour Fitness United States, Inc.                  $101.27                                                                                         $101.27
Adcock, Marjie
107 Pine Lake Dr.
Sanford, FL 32771                                3204    8/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,113.90                                                                                       $1,113.90
Vasquez, Edgar
6904 Raleigh Ave
Las Vegas, NV 89108                              3205    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $44.09                                                                                          $44.09


                                                                                                  Page 192 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 193 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
M‐4, LLC
Edward Urquhart
1632 92nd Ave NE
Bellevue, WA 98004                              3206    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $207,102.03                                                                                     $207,102.03
Militante, Chad
682 Meakanu Ln. 1205
Wailuku, HI 96793                               3207    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
State of Nevada Department of Taxation
555 E. Washington Ave. Ste #1300
Las Vegas, NV 89101                             3208    8/18/2020        24 Hour Fitness USA, Inc.                                         $5,917.36                                                                    $5,917.36
Green, Shacola
3668 SE 2ND CT
Homestead , FL 33033                            3209    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $86.65                                                                                          $86.65
Gray, Winsome
3668 SE 2nd Ct.
Homestead, FL 33033                             3210    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $85.57                                                                                          $85.57
McCoy, Willie
C/O Mager Paruas, LLC
2719 Hollywood Boulevard, Second Floor
Hollywood, FL 33020                             3211    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $200,000.00                                                                                     $200,000.00
Irving, Sharnetta
3668 SE 2nd CT
Homestead, FL 33033                             3212    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $86.65                                                                                          $86.65
Parker, Leann
1861 Alkali Heath Lane
Carlsbad, CA 92011                              3213    8/20/2020     24 Hour Fitness Worldwide, Inc.                     $487.91                                                                                         $487.91
Orozco, Jennifere
576 Chadwick Pl.
Ventura, CA 93003                               3214    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                          $84.00
Somerfeld, Gretchen
633 N. Hayworth Ave. #6
Los Angeles, CA 90048                           3215    8/20/2020     24 Hour Fitness Worldwide, Inc.                      $38.00                                                                                          $38.00
Dome Garage LLC
1400 Ivar Ave.
Los Angeles, CA 90028                           3216    8/20/2020     24 Hour Fitness Worldwide, Inc.                     $417.50                                                                                         $417.50
Felix, Nella
682 Meakanu Ln. 1205
Wailuku, HI 96793                               3217    8/21/2020     24 Hour Fitness Worldwide, Inc.                     $155.21                                                                                         $155.21
Qi, Jiani
5203 Isola PL NW
Issaquah, WA 98027                              3218    8/20/2020    24 Hour Fitness United States, Inc.                   $42.89                                                                                          $42.89
Wong, Joe
1019 Pinefield Lane
Castle Pines, CO 80108                          3219    8/20/2020              RS FIT CA LLC                              $432.00                                                                                         $432.00
Scherer, Arin
6335 Kenya Dr.
Evergreen, CO 80439                             3220    8/20/2020              24 Denver LLC                              $228.00                                                                                         $228.00
Tanamachi, Adriene
5720 Wellington Drive
Austin, TX 78723                                3221    8/21/2020     24 Hour Fitness Worldwide, Inc.                      $34.53                                                                                          $34.53
Holloway, Ishmael
2809 Matera Plz Apt 327
Fort Worth, TX 76177                            3222    8/21/2020     24 Hour Fitness Worldwide, Inc.                     $668.74                                                                                         $668.74


                                                                                                 Page 193 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                  Page 194 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Mendez, Lourdes
1124 Summer Lakes Dr.
Orlando, FL 32835                                3223    8/21/2020    24 Hour Fitness Worldwide, Inc.                      $89.44                                                                                           $89.44
Korrol, Gregg
45 Falmouth Street apt 2B
Brooklyn, NY 11235                               3224    8/21/2020    24 Hour Fitness Worldwide, Inc.                   $1,680.00                                                                                        $1,680.00
Heres, Ana
195 Somerset Drive
Massapequa, NY 11758                             3225    8/21/2020    24 Hour Fitness Worldwide, Inc.                     $613.99                                                                                          $613.99
Crabtree, Autumn
7328 104th St E
Puyallup, WA 98373                               3226    8/21/2020       24 Hour Fitness USA, Inc.                        $962.72                                                                                          $962.72
Morelan, Rick A
23605 156th AVE SE
Kent, WA 98042                                   3227    8/21/2020    24 Hour Fitness Worldwide, Inc.                   $4,600.00                                                                                        $4,600.00
Spoleti, Kristie
10108 Lindshire Lane
Austin, TX 78748                                 3228    8/21/2020       24 Hour Fitness USA, Inc.                         $33.55                                                                                           $33.55
Pickett, Tricia
4930 SE Casa Del Rey
Milwaukie, OR 97222                              3229    8/21/2020    24 Hour Fitness Worldwide, Inc.                      $34.00                                                                                           $34.00
O'Donnell, Christopher J.
12520 Paradise Spring Road
Clifton, VA 20124‐1625                           3230    8/21/2020       24 Hour Fitness USA, Inc.                                            $200.00                                                                      $200.00
Battle, Paul
5718 145th Street Court East
Puyallup, WA 98375                               3231    8/21/2020       24 Hour Fitness USA, Inc.                                            $270.33                                                                      $270.33
Franco, Carol
3906 Cedarwood Lane
Johnstown , CO 80534                             3232    8/21/2020    24 Hour Fitness Worldwide, Inc.                   $1,656.00                                                                                        $1,656.00
Bennett, Lisa
1757 Harold Rd.
Escondido, CA 92026                              3233    8/21/2020    24 Hour Fitness Worldwide, Inc.                      $13.00                                                                                           $13.00
King, Garnetta
16264 Saratoga St, Unit 3
San Leandro, CA 94578                            3234    8/21/2020    24 Hour Fitness Worldwide, Inc.                                         $780.00                              $780.00                               $1,560.00
AGRE River Bridge, LLC
c/o Harris J. Koroglu, Esq.
200 S Biscayne Blvd, Suite 4100
Miami, FL 33131                                  3235    8/18/2020       24 Hour Fitness USA, Inc.                   $1,035,936.85                                                                                   $1,035,936.85
Singh, Neelam
15541 NE 62 Ct
Redmond, WA 98052                                3236    8/21/2020         24 San Francisco LLC                           $410.00                                                  $410.00                                 $820.00
5100 Belt Line Road Investors, LLC
c/o Susan Steelhammer, CSM
Property Manager (Vestar)
5100 Belt Line Road, Suite 316
Dallas, TX 75254                                 3237    8/19/2020       24 Hour Fitness USA, Inc.                    $279,796.15                                                                                      $279,796.15
Holloway, Ishmael
2809 Matera Plz
Apt 327
Fort Worth, TX 76177                             3238    8/21/2020    24 Hour Fitness Worldwide, Inc.                     $668.74                                                                                          $668.74



                                                                                                  Page 194 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 195 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
5100 Belt Line Road Investors, LLC
c/o Susan Steelhammer, CSM
Property Manager (Vestar)
5100 Belt Line Road, Suite 316
Dallas,, TX 75254                                 3239    8/19/2020      24 Hour Fitness Holdings LLC                   $279,796.15                                                                                        $279,796.15
Accruent LLC
Attn: Legal
11500 Alterra Pwky, Ste. 110
Austin, TX 78758                                  3240    8/21/2020    24 Hour Fitness United States, Inc.               $34,213.80                                                                                         $34,213.80
MILWAUKIE PLUMBING CO.
Bridgeport Law Group
Attn: James Bruce
7420 SW Bridgeport Road, Ste 101
Portland, OR 97224                                3241    8/21/2020     24 Hour Fitness Worldwide, Inc.                  $25,241.82                                                                                         $25,241.82
Narayanan, Ashwini
4367 Cherry Blossom Road
Livermore, CA 94551                               3242    8/21/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                          $1,500.00
Quintell, Marcus
3496 Wine Barrel Way
San Jose, CA 95124                                3243    8/21/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Graphetal Branding + Design
Attn: Aram
11462 Madera Rosa Way
San Diego, CA 92124                               3244    8/24/2020     24 Hour Fitness Worldwide, Inc.                  $21,165.00                                                                                         $21,165.00
McGee, Lawrence M
12514 160th St E
Puyallup, WA 98374                                3245    8/23/2020    24 Hour Fitness United States, Inc.                  $180.20                                                                                            $180.20
Kirit, Manju, Raina, & Rupert Patel
83 Scepter Run
Sugar Land, TX 77498‐2377                         3246    8/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Oquendo, Heidi
1971 Sunnybrook Dr
Heartland, TX 75126                               3247    8/21/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Soroten, Jhericka
84 Walker Ave
Wahiawa, HI 96786                                 3248    8/23/2020    24 Hour Fitness United States, Inc.                  $209.34                                                                                            $209.34
Melendez, Cheriey
1103 Kentucky Street
South Houston, TX 77587                           3249    8/21/2020     24 Hour Fitness Worldwide, Inc.                     $149.98                                                                                            $149.98
Cooper, Diana
7297 Sea Anchor Court
Las vegas , NV 89131                              3250    8/22/2020     24 Hour Fitness Worldwide, Inc.                     $649.97                                                                                            $649.97
Parikh, Mandar
148 Carlisle Way
Sunnyvale, CA 94087                               3251    8/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                          $1,560.00
Nakamura, Stephanie
4744 Sequoia Place
Oceanside, CA 92057                               3252    8/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,440.00                                                                                          $1,440.00
Williams, Paige A.
248 Lilac Lane
Azle, TX 76020                                    3253    8/21/2020    24 Hour Fitness United States, Inc.                                        $354.72                                                                      $354.72




                                                                                                   Page 195 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 196 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Kniest, James Frances
200 Newport Way SW
APT# 302
Issaquah, WA 98027                              3254    8/24/2020     24 Hour Fitness Worldwide, Inc.                      $48.50                                                                                          $48.50
McCroskey, Doris G
3603 Mackenzie Ln
Richardson, TX 75082                            3255    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,824.00                                                                                       $1,824.00
Hinojo, Juan
10550 N Central Expy 404
Dallas, TX 75231                                3256    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $576.00                                                                                         $576.00
Ciarcia, Denise
1388 East Windsor road
Glendale, CA 91205                              3257    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Sammon, Nelly
14619 West Apricot Blush Court
Cypress, TX 77433                               3258    8/24/2020     24 Hour Fitness Worldwide, Inc.                      $28.40                                                                                          $28.40
Vashishtha, Deepti
148 Carlisle Way
Sunnyvale , CA 94087                            3259    8/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,014.00                                                                                       $1,014.00
Weiner, Michael D
798 NW Westover SQ
Portland, OR 97210                              3260    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,368.00                                                                                       $1,368.00
Custom Logos, Inc.
7889 Clairemont Mesa Blvd
San Diego, CA 92111                             3261    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $939.10                                                                                         $939.10
Weiss, Mary E
47‐164 Pulu Place
Kaneohe, HI 96744                               3262    8/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,819.92                                                                                       $1,819.92
Frontier Communications
Bankruptcy Dept
Middletown Collections
19 John St
Middletown, NY 10940                            3263    8/21/2020     24 Hour Fitness Worldwide, Inc.                     $452.89                                                                                         $452.89
Yim, Helen D
91‐957 Puahala St., 43A
Ewa Beach, HI 96706                             3264    8/21/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Freeman, Michael
3507 Flintwood Dr
Santa Rosa, Ca 95404                            3265    8/21/2020    24 Hour Fitness United States, Inc.                                   $1,622.00                                                                    $1,622.00
Johnson, Frank L.
1221 SW 11th Ave
Apt. 1210
Portland, OR 97205                              3266    8/21/2020    24 Hour Fitness United States, Inc.                  $134.00                                                                                         $134.00
Stevens, Thomas
1743 Iowa Street
Costa Mesa, CA 92626                            3267    8/21/2020        24 Hour Fitness USA, Inc.                      $1,460.00                                                                                       $1,460.00
Kane, Sean
2614 NE 277th Avenue
Camas, WA 98607                                 3268    8/21/2020        24 Hour Fitness USA, Inc.                      $1,691.04                                                                                       $1,691.04
Martin, Christel
6330 West 5th Street
Los Angeles, CA 90048                           3269    8/22/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00



                                                                                                 Page 196 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 197 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
MANIS, JESSE
404 SE 53RD AVENUE
PORTLAND, OR 97215                                3270    8/21/2020        24 Hour Fitness USA, Inc.                      $1,216.00                                                                                       $1,216.00
Bellin, Christopher
900 S. College Ave. #8
Fort Collins, Co 80524                            3271    8/22/2020     24 Hour Fitness Worldwide, Inc.                      $93.97                                                                                          $93.97
Heres, Ana
195 Somerset drive
Massapequa, NY 11758                              3272    8/22/2020     24 Hour Fitness Worldwide, Inc.                     $613.99                                                                                         $613.99
Epstein, Howard
37 Coronado Ave
Long Beach, CA 90803                              3273    8/22/2020     24 Hour Fitness Worldwide, Inc.                   $2,920.00                                                                                       $2,920.00
Cooper, James
7297 Sea Anchor Court
Las Vegas, NV 89131                               3274    8/22/2020     24 Hour Fitness Worldwide, Inc.                     $699.96                                                                                         $699.96
McGonigle, Teresa Maria
3433 Barrington Road
Sacramento, CA 95864                              3275    8/22/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Payne, Danielle
2523 Haven Hill Dr
Katy, TX 77494                                    3276    8/23/2020     24 Hour Fitness Worldwide, Inc.                      $50.87                                                                                          $50.87
Patel, Kirit, Manju, Raina, & Rupert
Laura Davis Jones, Atty
919 North Market Street
17TH Floor
Willmington, DE 19801                             3277    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,188.30                                                                                       $1,188.30
Friesen, Fran
650 Cole Ranch Road
Encinitas, CA 92024                               3278    8/22/2020              RS FIT CA LLC                            $1,200.00                                                                                       $1,200.00
Charles, Yourick
                                                  3279    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $729.00                                                                                         $729.00
Adobe, Inc.
345 Park Ave
San Jose, CA 95110                                3280    8/24/2020        24 Hour Fitness USA, Inc.                     $84,639.64                                                                                      $84,639.64
Lyle, Tracy
7305 May Hall Drive
Frisco, TX 75034                                  3281    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $559.00                                                                                         $559.00
Browne, Jennifer
8704 Mayport Dr.
Las Vegas, NV 89131                               3282    8/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,848.00                                                                                       $1,848.00
IA Cypress CyFair LP
c/o InvenTrust Property Management, LLC
c/o Richard Springer
3025 Highland Parkway, Suite 350
Downers Grove, IL 60515                           3283    8/24/2020     24 Hour Fitness Worldwide, Inc.                 $918,034.74                                                                                     $918,034.74
Lyle, Tracy
7305 May Hall Drive
Frisco, TX 75034                                  3284    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $559.00                                                                                         $559.00
Zenno, Benny L
13520 3rd Ave, Apt#2102
Victorville, CA 92395                             3285    8/24/2020    24 Hour Fitness United States, Inc.                   $44.98                                                                                          $44.98
Al‐Askari, Yasamin
6605 Rockmont Court
Falls Church, VA 22043                            3286    8/24/2020        24 Hour Fitness USA, Inc.                      $1,752.00                                                                                       $1,752.00

                                                                                                   Page 197 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 198 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Song, Jooho
7 Brookside Ave
Pompton Plains, NJ 07005                        3287    8/24/2020        24 Hour Fitness USA, Inc.                         $91.78                                                                                          $91.78
Gollard, Russell
5147 Mountain Foliage Dr
Las Vegas, NV 89148                             3288    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $2,584.00                                                                                       $2,584.00
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                             3289    8/24/2020    24 Hour Fitness United States, Inc.                $1,095.00                                                                                       $1,095.00
IA LEAGUE CITY BAY COLONY LP
InvenTrust Property Management, LLC
c/o Richard Springer
3025 Highland Parkway, Suite 350
Downers Grove, IL 60515                         3290    8/24/2020     24 Hour Fitness Worldwide, Inc.               $1,212,368.97                                                                                   $1,212,368.97
Perez, Esmeralda
4150 Bresee Ave
Baldwin Park, CA 91706                          3291    8/24/2020    24 Hour Fitness United States, Inc.                  $299.00                                                                                         $299.00
Kemper, Craig
612 2nd St
Castle Rock, CO 80104                           3292    8/24/2020              24 Denver LLC                              $185.00                                                                                         $185.00
Langer, Debora
                                                3293    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $828.00                                                                                         $828.00
Sunago, Mika
4920 SE Taylor Court
Portland , OR 97215                             3294    8/24/2020    24 Hour Fitness United States, Inc.                  $996.00                                                                                         $996.00
Kutch, Kathleen Evelyn
30612 133rd Ave SE
Auburn, WA 98092                                3295    8/24/2020    24 Hour Fitness United States, Inc.                $2,032.80                                                                                       $2,032.80
Chauhan, Aisha
3 Johnson Street
Carteret, NJ 07008                              3296    8/24/2020        24 Hour Fitness USA, Inc.                        $200.40                                                                                         $200.40
Eleiko Sport Inc
318 W Grand Ave
Suite 301
Chicago, IL 60654                               3297    8/24/2020     24 Hour Fitness Worldwide, Inc.                 $132,392.79                                                                                     $132,392.79
Williams, Kim
11958 W. Cooper Dr.
Littleton, CO 80127                             3298    8/24/2020        24 Hour Fitness USA, Inc.                        $648.00                                                                                         $648.00
MCNAMARA, LAUREN
594 PUTMAN AVE
PISCATAWAY , NJ 08854                           3299    8/24/2020    24 Hour Fitness United States, Inc.                                                                          $533.11                                 $533.11
Meyyappan, Kamala
2897 Manorwood Dr.
Troy, MI 48085                                  3300    8/24/2020        24 Hour Fitness USA, Inc.                        $187.48                                                                                         $187.48
Garan, Joi
10024 Charlemont Drive
Las Vegas, NV 89134                             3301    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,848.00                                                                                       $1,848.00
WA Department of Revenue
Attn: Bankruptcy Unit
2101 4th Ave, Ste 1400
Seattle, WA 98121                               3302    8/24/2020        24 Hour Fitness USA, Inc.                  $1,158,568.03        $803,854.07                                                                $1,962,422.10
Hall, Betty
246 N Hacienda Ave
Glendora, CA 91741                              3303    8/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,275.00                                                                                       $1,275.00

                                                                                                 Page 198 of 1495
                                                   Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 199 of 1495
                                                                                                          Claim Register
                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                        Case No. 20‐11558

                                                                                                                    Current General                                                Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address            Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                         Amount
Liu, Jiahao
23420 SE Black Nugget Rd, Unit B 201
Issaquah, WA 98029                                     3304    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $6,000.00                                                                                          $6,000.00
Devanathan, Hari
13307, Regal Crest Drive
Clifton, VA 20124                                      3305    8/25/2020     24 Hour Fitness Worldwide, Inc.                     $103.98                                                                                            $103.98
Eilers, Ronald E
5274 Red Pass Ct
Castle Rock, CO 80108                                  3306    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                            $249.99
Golden, Krystal
4839 West Slauson Ave Apt 14
Los Angeles, CA 90056                                  3307    8/23/2020        24 Hour Fitness USA, Inc.                                               $83.98                               $83.98                                 $167.96
Scott, Gina
2202 NE 197th Pl, Apt C
Shoreline, WA 98155                                    3308    8/25/2020        24 Hour Fitness USA, Inc.                        $152.04                                                                                            $152.04
Uwaifo, Fatima S.
8939 Birney Lane
Richmond, TX 77469                                     3309    8/24/2020        24 Hour Fitness USA, Inc.                        $131.57                                                                                            $131.57
Eilers, Jacqueline L
5274 Red Pass Ct
Castle Rock, CO 80108                                  3310    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
WATSON, TIMMY
875 PENNSYLVANIA AVE
#14P
BROOKLYN, NY 11207                                     3311    8/25/2020             24 New York LLC                                                                     $252.00                                                    $252.00
Walford, Melissa
2212 Plumb 1 St 1E
Brooklyn, NY 11229                                     3312    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,944.00                                                                                          $1,944.00
Prabhakar, Arpana
26827 Marble Lakes Dr
Katy, Tx 77494                                         3313    8/25/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                            $250.00
Euler Hermes Agent of Jvckenwood USA Corporation
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                                 3314    8/25/2020        24 Hour Fitness USA, Inc.                     $67,457.24                                                                                         $67,457.24
Patel, Kirit, Manju, Rupert, & Raina
83 Scepter Run
Sugar Land, TX 77498‐2377                              3315    8/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Traing, Ly
3106 Peninsula Dr.
Jamestown, NC 27282                                    3316    8/25/2020     24 Hour Fitness Worldwide, Inc.                     $624.00                                                                                            $624.00
Glende, Amber
1735 Irvine Ave
Newport Beach, CA 92660                                3317    8/25/2020     24 Hour Fitness Worldwide, Inc.                      $81.48                                                                                             $81.48
BUNTING, JAY
16502 NE 98TH ST
VANCOUVER, WA 98682                                    3318    8/25/2020    24 Hour Fitness United States, Inc.                  $225.78                                                                                            $225.78
Farahnaz Akhavan for Paya Farahanchi
3369 Avenida Magoria
Escondido, CA 92029                                    3319    8/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
Patel, Kirit, Manju, Rupert, & Raina
83 Scepter Rum
Sugar Land, TX 77498‐2377                              3320    8/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00


                                                                                                        Page 199 of 1495
                                                 Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 200 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                  Current General                                             Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                      Amount
Rethlake, Joann
9019 Corbridge Dr
Richmond, TX 77469                                   3321    8/25/2020     24 Hour Fitness Worldwide, Inc.                     $312.70                                                                                         $312.70
Hugoo, Catherine
260 W. Dunne Ave
Unit # 44
Morgan Hill, CA 95037                                3322    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Neveu, Deidra
2305 Camellia Gables Ln
Pearland, TX 77089                                   3323    8/24/2020     24 Hour Fitness Worldwide, Inc.                     $149.85                                                                                         $149.85
MS Shopping Center, LLC
RPRSC c/o Craig A. Pugatch, Esq.
101 NE Third Avenue
Suite 1800
Fort Lauderdale, FL 33301                            3324    8/25/2020        24 Hour Fitness USA, Inc.                  $1,258,151.75                                                                                   $1,258,151.75
Ohmes, Johanna
1025 NW 107th Avenue
Portland , OR 97229                                  3325    8/25/2020        24 Hour Fitness USA, Inc.                        $449.99                                                                                         $449.99
Euler Hermes Agent for True Fitness Technology
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                               3326    8/25/2020        24 Hour Fitness USA, Inc.                    $102,079.43                                                                                     $102,079.43
Stember, Lisa A
8963 SW Becker Drive
Portland, OR 97223                                   3327    8/25/2020     24 Hour Fitness Worldwide, Inc.                     $810.00                                                                                         $810.00
Salcedo, Nicholas P
2827 Corte Caballos
Camarillo, CA 93010                                  3328    8/25/2020        24 Hour Fitness USA, Inc.                        $299.99                                                                                         $299.99
Abdelghani, Summer
845 E. Country View Circle
Fresno, CA 93730                                     3329    8/25/2020     24 Hour Fitness Worldwide, Inc.                                      $1,276.70                            $1,276.70                               $2,553.40
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                                  3330    8/25/2020    24 Hour Fitness United States, Inc.                $1,095.00                                                                                       $1,095.00
Neyer, Troy
12708 105th Avenue Ct E
Puyallup, WA 98374                                   3331    8/25/2020     24 Hour Fitness Worldwide, Inc.                      $92.30                                                                                          $92.30
Pierce, Angela K
6350 Black Ridge View #006
Colorado Springs, CO 80924                           3332    8/25/2020        24 Hour Fitness USA, Inc.                        $648.00                                                                                         $648.00
Bragdon, Daniel Robert
1215 Remington St.
Fort Collins , CO 80524                              3333    8/25/2020        24 Hour Fitness USA, Inc.                                            $90.00                                                                       $90.00
Treiger, Karen
461 Juanita Way
Los Altos, CA 94022                                  3334    8/25/2020        24 Hour Fitness USA, Inc.                        $374.95                                                                                         $374.95
Lapsley, Sean
3245 East Del Verde Ave
Salt Lake City, UT 84109                             3335    8/25/2020        24 Hour Fitness USA, Inc.                        $106.67                                                                                         $106.67
Patten, Julie
12708 105th Avenue Ct E
Puyallup, WA 98374                                   3336    8/25/2020     24 Hour Fitness Worldwide, Inc.                      $92.30                                                                                          $92.30



                                                                                                      Page 200 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 201 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Morin, Charles W.
40484 Amesbury Lane
Temecula, CA 92591                              3337    8/25/2020        24 Hour Fitness USA, Inc.                                         $1,184.17                                                                    $1,184.17
Kim, Isaac
105 Wanderer
Irvine, CA 92618                                3338    8/25/2020        24 Hour Fitness USA, Inc.                                         $7,699.30                                                                    $7,699.30
Singh, Malika
640 Golden Springs Drive
Unit D
Diamond Bar, CA 91765                           3339    8/25/2020    24 Hour Fitness United States, Inc.                                                     $6,522.80                                                  $6,522.80
Dallin, Rick
PO Box 151177
San Diego, CA 92175                             3340    8/25/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                          $99.00
Rose, Honey
460 Neptune Avenue ‐ Apt. 15G
Brooklyn, NY 11224                              3341    8/25/2020             24 New York LLC                             $251.88                                                                                         $251.88
Minor, Patrice
1630 WEST AVENUE K8
APT D209
LANCASTER, CA 93534                             3342    8/26/2020    24 Hour Fitness United States, Inc.                  $416.99                                                                                         $416.99
SINGH, PARAMBIR
8628 ORISON COURT
ELK GROVE, CA 95624                             3343    8/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,100.00                                                                                       $1,100.00
Walker, Tyler
11115 NE 124th LN
APT C111
Kirkland, WA 98034                              3344    8/25/2020        24 Hour Fitness USA, Inc.                        $752.40                                                                                         $752.40
Vasquez, Sarita
4110 Se Hawthorne Blvd
Portland, OR 97214                              3345    8/24/2020    24 Hour Fitness United States, Inc.                   $46.75                                                                                          $46.75
Faile, Barbara
43 Brynwood Rd
Yonkers, NY 10701                               3346    8/25/2020     24 Hour Fitness Worldwide, Inc.                     $440.00                                                                                         $440.00
Pate, Ashlee Linette
1268 N Heritage Ave
Castle Rock, CO 80104                           3347    8/25/2020     24 Hour Fitness Worldwide, Inc.                     $224.70                                                                                         $224.70
Keller, CasieAnn
6589 S Rifle Way
Aurora, CO 80016                                3348    8/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,704.00                                                                                       $1,704.00
Adelman, Nancy
444 W. Broad St #724
Falls Church, VA 22046                          3349    8/25/2020        24 Hour Fitness USA, Inc.                        $312.00                                                                                         $312.00
Morin, Charles W.
40484 Amesbury Lane
Temecula, CA 92591                              3350    8/25/2020        24 Hour Fitness USA, Inc.                                         $1,184.17                                                                    $1,184.17
Ng, Jordan
2565 East 19 Street, Fl.3
Brooklyn, NY 11235                              3351    8/26/2020             24 New York LLC                             $119.88                                                                                         $119.88
Lee, Carla
10129 Main St Apt #204
Bellevue, WA 98004                              3352    8/25/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00




                                                                                                 Page 201 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 202 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
International E‐Z UP, INC
E‐Z UP, INC
Attn: Jennifer Openshaw
1900 Second Street
Norco, CA 92860                                  3353    8/25/2020    24 Hour Fitness Worldwide, Inc.                  $2,910.14                                                                                       $2,910.14
Tsaktsirlis, Christine
243 Yoakum Avenue
Farmingdale, NY 11735                            3354    8/26/2020           24 New York LLC                             $699.99                                                                                         $699.99
DeGraffenreid, Heather
5933 Snow Creek Drive
The Colony, TX 75056                             3355    8/26/2020       24 Hour Fitness USA, Inc.                        $48.42                                                                                          $48.42
Draper, Candise
231 Market Place #359
San Ramon, CA 94583                              3356    8/26/2020    24 Hour Fitness Worldwide, Inc.                                                       $1,548.00          $1,548.00                               $3,096.00
Lawrence, Dorothy K.
Dorothy Butler Law Firm
151 E. Mercer Street, Suite E
Dripping Springs, TX 78620                       3357    8/26/2020    24 Hour Fitness Worldwide, Inc.                    $932.89                                                                                         $932.89
Montesa, Antoinette
6035 Purisima Place
Rancho Cucamonga, CA 91739                       3358    8/26/2020    24 Hour Fitness Worldwide, Inc.                    $960.00                                                                                         $960.00
Price, Antonio
4141 Frisco Green Ave.
Apt# 264
Frisco, TX 75034                                 3359    8/26/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Feng, Yue
2506 Thoroughbred Ln
Mansfield, TX 76063                              3360    8/26/2020       24 Hour Fitness USA, Inc.                                          $449.99                                                                      $449.99
Alarcon, Gina
632 Burdick Dr
Pomona, CA 91768                                 3361    8/26/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Fernandez, Anselm
290 W 232ND ST APT 9A
BRONX, NY 10463                                  3362    8/26/2020       24 Hour Fitness USA, Inc.                       $399.99                                                                                         $399.99
Benjamin, Andrew
4506 Shade Road
La Mesa, CA 91941                                3363    8/26/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Rubin, Andrew
1950 Bluebell Lane
Fallbrook, CA 92028                              3364    8/26/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
Sanchez, Billy
2663 Annapolis CIR
San Bernardino, CA 92408                         3365    8/27/2020    24 Hour Fitness Worldwide, Inc.                                    $10,000.00             $0.00                                                 $10,000.00
Ealy, Brittany
25 Snyder Way
Fremont, CA 94536                                3366    8/26/2020    24 Hour Fitness Worldwide, Inc.                                       $699.99                                                                      $699.99
Banks, Mariah
872 Summer Lane
Tracy, CA 95377                                  3367    8/26/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                          $70.00
Zhou, Kiki
5202 Falmouth Pl
Newark, CA 94560                                 3368    8/26/2020    24 Hour Fitness Worldwide, Inc.                                                         $900.00                                                    $900.00



                                                                                               Page 202 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 203 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Lathker, Anuradha
1 Plum Tree Lane
San Ramon, CA 94583                              3369    8/26/2020        24 Hour Fitness USA, Inc.                                           $699.99                                                                      $699.99
Nguyen, Long
5715 Caper Shores Lane
Sugar Land, TX 77479                             3370    8/26/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Jia, Fangjun
2288 Osprey Dr
Union City, CA 94587                             3371    8/27/2020           24 San Francisco LLC                          $100.00                                                                                         $100.00
Paterson, Michael Josh
1732 Crestview Dr
Durango, CO 81031                                3372    8/27/2020              24 Denver LLC                              $215.00                                                                                         $215.00
Herrera, Crisanto
627 S. Normandie Ave Apt 2B
Los Angeles, CA 90005                            3373    8/27/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Neu, Barbara
PO Box 1103
Los Gatos, CA 95031                              3374    8/26/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Claim docketed in error
                                                 3375    8/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Wong, Darrell
763 La Portada St.
South Pasadena, CA 91030                         3376    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Dotson, Ashley
2410 Altisma Way #44
Carlsbad , CA 92009                              3377    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Boyett, Donnie
8012 Robinson Drive
Roseville, CA 95747                              3378    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $161.29                                                                                         $161.29
Harris, Cheryl J.
11094 Los Olivos Drive
Moreno Valley, CA 92557                          3379    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                                 3380    8/27/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                         $600.00
Tran, Chris
2600 Nuestra Castillo ct #238
San Jose, CA 95127                               3381    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $259.00                                                                                         $259.00
Posada, Alex
5234 San Bernardino St
Montclair, CA 91763                              3382    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Helmi, David
300 E Bay Blvd #34
Port Hueuneme, CA 93041                          3383    8/27/2020    24 Hour Fitness United States, Inc.                  $460.99                                                                                         $460.99
Lennox National Account Services LLC
2100 Lake Park Blvd
Richardson, TX 75080                             3384    8/27/2020        24 Hour Fitness USA, Inc.                     $27,873.90                                                                                      $27,873.90
Pino, Enrique
6470 Thomas Street
Hollywood, FL 33024                              3385    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $37.44                                                                                          $37.44
YANG, JOHN MICHAEL
                                                 3386    8/27/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                       $1,000.00


                                                                                                    Page 203 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 204 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Barbano, Gary
14392 Acacia Street
San Leandro, CA 94579‐1002                      3387    8/27/2020    24 Hour Fitness United States, Inc.                $1,500.00                                                                                       $1,500.00
Harden, Faye Evelyn
7307 Bastogne Rd
Houston, TX 77033                               3388    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Pells, Mark
6680 E Mansfield Ave
Denver, CO 80237                                3389    8/27/2020        24 Hour Fitness USA, Inc.                                           $560.00                                                                      $560.00
Watts, Andrey
PO BOX 7271
Canton, OH 44705                                3390    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $225.24                                                                                         $225.24
Baron, Caroline
4213 Via Marina #D103
Marina Del Rey, CA 90292                        3391    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                          $65.00
Lopez, Lorenzo
3823 Levee Cir W apt# 284
                                                3392    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00
Ferras, Joshua
10149 Larrylyn Dr
Whittier, CA 90603                              3393    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Guynes, Jeanne
902 Peninsula Ave. #314
San Mateo, CA 94401                             3394    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Brooks, Rasheeda
1701 River Run Drive
Desoto, TX 75115                                3395    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Hoffman, Jeanette
503 Sycamore St.
Pacifica, CA 94044                              3396    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Salisbury, John
4455 Palisades Canyon Circle
Las Vegas, NV 89129                             3397    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,847.82                                                                                       $1,847.82
Stone, David
5837 Oceanview Ridge Ln
San Diego, CA 92121                             3398    8/27/2020        24 Hour Fitness USA, Inc.                        $378.00                                                                                         $378.00
Morano, Blendalynn
6525 Lunt Ct
Chino, CA 91710                                 3399    8/27/2020        24 Hour Fitness USA, Inc.                         $15.00                                                                                          $15.00
Gass, Charles
4372 Calle Mapache
Camarillo, CA 93012                             3400    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
CABELLO SERRANO, JUAN ALBERTO
210 10 ST APT 3
KIRKLAND, WA 98033                              3401    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $109.48                                                                                         $109.48
Phan, Hoa
2717 Whispering Hills Lane
San Jose, CA 95148                              3402    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Aviles, Wilson
1800 N. Andrews Avenue #8A
Fort Lauderdale, FL 33311                       3403    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Ell, Jennifer
2113 N. Monroe Street
Arlington, VA 22207‐3864                        3404    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                             $469.90                                 $469.90

                                                                                                 Page 204 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 205 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Lukasik, Ellen
1307 Rolling Ridge Dr
Round Rock, TX 78665                            3405    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Hanahan, Chris
1153 Bergen Parkway Suite I‐436
Evergreen, CO 80439                             3406    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,099.00                                                                                       $1,099.00
Hughes, Douglas J.
4308 16th St. N.
Arlington, VA 22207                             3407    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $47.24                                                                                          $47.24
LI, SHU JUNG
928 Jamesville Lane
Plano, TX 75074                                 3408    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $233.00                                                                                         $233.00
Peluso, Frank
30 Grove pl.
Whippany, NJ 07981                              3409    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Reed, Jack
6917 Heritage Oaks Dr.
Mansfield, TX 76063                             3410    8/27/2020        24 Hour Fitness USA, Inc.                         $83.00                                                                                          $83.00
Paley, Jonathan
40443 Wgasa Place
Temecula, CA 92591                              3411    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Danquah, Vanessa
9706 Carver Dr.
Rosharon, TX 77583                              3412    8/27/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                         $500.00
Eng, Wayne
73 Milano Court
Danville, CA 94526                              3413    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                         $125.00
Refaee, David
1610 El Sereno Court
Los Altos, CA 94024                             3414    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Bull, Karen
9200 Nw Harvest Hill Dr
Portland, OR 97229                              3415    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $258.00                                                                                         $258.00
Ramos‐Young, Darryl
366 Marie Ave.
Los Angeles, CA 90042                           3416    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Gest, Daryl
7051 Rockrose Terrace
Carlsbad, CA 92011                              3417    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $179.00                                                                                         $179.00
Stolmar, Peter
214 SE Maple St.
Hillsboro, OR 97123                             3418    8/25/2020        24 Hour Fitness USA, Inc.                      $1,608.00                                                                                       $1,608.00
Pinney, Bruce
P.O. Box 1872
La Mesa, CA 91944                               3419    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Benincasa, Gina
22535 Lavender Knoll Ln
Katy, TX 77449                                  3420    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,944.00                                                                                       $1,944.00
Elkins, Jonathan
4232 23rd Street
San Francisco, CA 94123                         3421    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $349.99                                                                                         $349.99
Glebe, Pat
5524 13th Ave SW
Olympia, WA 98512                               3422    8/27/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00

                                                                                                 Page 205 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 206 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Felix, Emmanuel
7904 Sierra Ave
Fontana, CA 92336                               3423    8/27/2020    24 Hour Fitness United States, Inc.                  $450.00                                                                                         $450.00
Rowe, Katelind
1732 Crestview Dr
Durango, CO 81031                               3424    8/27/2020              24 Denver LLC                              $138.10                                                                                         $138.10
Standiford, Gail
2880 Vista Grande
Fairfield, CA 94534                             3425    8/27/2020        24 Hour Fitness USA, Inc.                        $387.00                                                                                         $387.00
Bukhari, Akbar
10931 Crosby Field Lane
Houston, TX 77034                               3426    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                             $224.00                                 $224.00
Stark, Jessica Margaret
6513 SE 18th Ave
Portland, OR 97202                              3427    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Gontram, Drew
20152 Bayfront Lane
Unit 202
Huntington Beach, CA 92646                      3428    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                          $94.00
Pham, Andrew
5504 Farna Avenue
Arcadia, CA 91006                               3429    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Scott, Dayne
2838 E. Collins Ave
Orange, CA 92867                                3430    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,298.56                                                                                       $2,298.56
Wright‐Meyer, Douglas
1826 NW 16th St
Gresham, OR 97030                               3431    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $312.00                                                                                         $312.00
Kim, Jeffrey Alan
1075 Calle Contento
Thousand Oaks, CA 91360                         3432    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                       3433    8/27/2020        24 Hour Fitness USA, Inc.                        $319.19                                                                                         $319.19
Krell, Maura
168 Parkside Dr
Simi Valley, CA 93065                           3434    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $130.00                                                                                         $130.00
GRADEN, JON
252 7Th Avenue 17B
New York, NY 10001                              3435    8/27/2020             24 New York LLC                           $1,259.96                                                                                       $1,259.96
Ruback, Charles
6720 Johnny Love Lane
North Las Vegas, NV 89086                       3436    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00
Probasco, Ruth
151 S ZINNIA WAY
LAKEWOOD, CO 80228‐1629                         3437    8/27/2020        24 Hour Fitness USA, Inc.                        $372.00                                                                                         $372.00
Ro, Thomas
261 S. Overlook Dr.
San Ramon, CA 94582                             3438    8/27/2020    24 Hour Fitness United States, Inc.                $1,399.98                                                                                       $1,399.98
Parra, Evelyn
219 1/2 E 55th St
Los Angeles, CA 90011                           3439    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $241.86                                                                                         $241.86



                                                                                                 Page 206 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 207 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Regner, Breanna
601 Palm Dr 214
Glendale, CA 91202                              3440    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $76.60                                                                                          $76.60
Bou, Gladys C
851 A Greenwich St
San Francisco, CA 94133                         3441    8/27/2020           24 San Francisco LLC                          $600.00                                                                                         $600.00
Edwards, William
414 SW 203rd Terrace
Beaverton, OR 97006                             3442    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Poepsel, John Henry
21335 Walden Grove Lane
Katy, TX 77450                                  3443    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Stroud, April
561 Frances Street
Ventura, CA 93003                               3444    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Sagala, Flora
2045 Blue Bird Lane
Redlands, CA 92374                              3445    8/27/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Mitani, Amy
1921 Smith Dr.
Plano, TX 75023                                 3446    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $79.56                                                                                          $79.56
Jackson, Albert
2957 BRONCO DR
Ontario, CA 91761                               3447    8/27/2020    24 Hour Fitness United States, Inc.                  $650.00                                                                                         $650.00
Gruendel, Megan
305 Amaryliss Way
Oviedo, FL 32765                                3448    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $83.24                                                                                          $83.24
Ke, Ling
248 S California St
San Gabriel, CA 91776                           3449    8/27/2020        24 Hour Fitness USA, Inc.                                           $429.99                                                                      $429.99
Collins, Colby
18346 Arcola Bay Ln
Richmond, TX 77407                              3450    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Breeding, Kenneth Eugene
4314 Stanford Street
Carlsbad, CA 92010                              3451    8/27/2020    24 Hour Fitness United States, Inc.                   $60.00                                                                                          $60.00
Tu, Joanne
                                                3452    8/27/2020        24 Hour Fitness USA, Inc.                                           $190.96                                                                      $190.96
QUIROZ, JULIO
911 CORONEL CT
WALNUT, CA 91789                                3453    8/27/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
McKay, Danna
120 Shadewell Drive
Danville, CA 94506                              3454    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
CHU, CHI‐KUANG
12790 Glen Arbor Court
Saratoga, CA 95070                              3455    8/27/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
DEPAOLO, KITRINA AMANDA
2217 SE 174th PLACE
VANCOUVER, WA 98683                             3456    8/27/2020        24 Hour Fitness USA, Inc.                        $360.00                                                                                         $360.00
Tran, Lethanh
15232 Touraine Way
Irvine , CA 92604                               3457    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00


                                                                                                   Page 207 of 1495
                                                               Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 208 of 1495
                                                                                                                      Claim Register
                                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                    Case No. 20‐11558

                                                                                                                                Current General                                                Current 503(b)(9)
                                                                                                                                                          Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                      Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                           Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                    Amount                                                         Amount
McCall Jr, Steven Anthony
2810 S. Sepulveda Blvd Apt. 104
Los Angeles, CA 90064                                              3458    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $45.69                                                                                             $45.69
Zhang, Zixuan
19024 Helton St.
Castro Valley, CA 94546                                            3459    8/27/2020        24 Hour Fitness USA, Inc.                                              $699.99                                                                      $699.99
Hansen, Jessica
19922 Terri Dr
Canyon Country, CA 91351                                           3460    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,300.00                                                                                          $1,300.00
KHORRAM, LIZA
62 ROCKPORT
IRVINE, CA 92602                                                   3461    8/27/2020     24 Hour Fitness Worldwide, Inc.                                            $10.00                               $10.00                                  $20.00
DIEC, KEVIN
3455 Cogswell Rd
El Monte, CA 91732                                                 3462    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $305.00                                                                                            $305.00
Fuller, Deborah Anne
509 Rolling Green Dr
Lakeway, TX 78734                                                  3463    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
CENTERPOINT ENERGY
P.O. Box 1700
Houston, TX 77251                                                  3464    8/21/2020      24 Hour Fitness Holdings LLC                     $4,107.18                                                                                          $4,107.18
Kuhlman, Lawrence
531 Janice Ln
Placentia, CA 92870                                                3465    8/27/2020    24 Hour Fitness United States, Inc.                  $168.00                                                                                            $168.00
Koch, Joyce
1166 Banyan Way
Pacifico , CA 94044                                                3466    8/24/2020        24 Hour Fitness USA, Inc.                        $183.00                                                                                            $183.00
Kim, Jung‐Eun
2669 Fountainhead Dr.
San Ramon, CA 94583                                                3467    8/27/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Uchitel, Marina
3540 Braxton Com.
Fremont, CA 94538                                                  3468    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Vargas, Luis
5606 Hillsdale Blvd Apt A
Sacramento, CA 95842                                               3469    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                            $499.00

La Paz Shopping Center, LP, a California limited partnership
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Garcia
2603 Main Street, Suite 210
Irvine, CA 92614                                                   3470    8/26/2020        24 Hour Fitness USA, Inc.                    $606,788.13                                                                                        $606,788.13
Owen, Danny
111 NE 6th Ave
#314
Portland, OR 97232                                                 3471    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
 Paisley, Bill
PO Box 3390
San Rafael, CA 94912‐3390                                          3472    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Pardee, Vicki Ann
6330 Atlas Pl SW
Seattle, WA 98136                                                  3473    8/24/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00



                                                                                                                    Page 208 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 209 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Rodriguez, Sanqui
595 Manzanita Ave
Sunnyvale, CA 94085                             3474    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $62.99                                                                                          $62.99
Carmichael, James
2935 Ellesmere Ave
Costa Mesa, CA 92626                            3475    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
M‐4, LLC
Edward Urquhart
1632 92nd ave NE
Bellevue, WA 98004                              3476    8/24/2020     24 Hour Fitness Worldwide, Inc.                 $207,102.03                                                                                     $207,102.03
Ramos‐Young, Darryl
366 Marie Ave.
Los Angeles, CA 90042                           3477    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Schlender, Gregory
751 Crescent Dr
Boulder, CO 80303                               3478    8/27/2020        24 Hour Fitness USA, Inc.                                           $174.75                                                                      $174.75
Chung, Lydia
18658 Klum Pl
Rowland Heights, CA 91748                       3479    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Jollivette, Angela
1313 W Piru St
Rosewood, CA 90222                              3480    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $21.00                                                                                          $21.00
Simoni, Jane
18808 39th Ave NE
Seattle, WA 98155                               3481    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Lim, Aaron
4664 Portola Drive
Fremont, CA 94536                               3482    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $565.00                                                                                         $565.00
Sivley, Kristi L
22 E Castle Harbour Dr
Friendswood, Tx 77546                           3483    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
LONG DE MERCADO, JILL
10345 NE CLACKAMAS
APT. 23
PORTLAND, OR 97220                              3484    8/25/2020    24 Hour Fitness United States, Inc.                   $99.18                                                                                          $99.18
Imatomi, Lucy
15615 Gramercy Place
Gardena, CA 90249‐4716                          3485    8/27/2020    24 Hour Fitness United States, Inc.                                      $74.99                                                                       $74.99
Okuni, Kae
1871 Highland Oaks Dr
Arcadia, CA 91006                               3486    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Mullen, Marie
1229 W Murray Bluffs Ct
Murray, UT 84123                                3487    8/27/2020    24 Hour Fitness United States, Inc.                  $106.17                                                                                         $106.17
Lovell‐Gocoul, Karen
44 Countisbury Avenue
Valley Stream, NY 11580                         3488    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Brunnings, John
10009 Liriope Cv
Austin, TX 78750                                3489    8/27/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                         $350.00
Feld, Lori
23590 E. Portland Way
Aurora, CO 80016                                3490    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $664.00                                                                      $664.00


                                                                                                 Page 209 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 210 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Luo, Xian
1512 Patterson Ranch Rd
Redlands, CA 92374                              3491    8/27/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
Bastawrose, Justin
1826 English St
Santa Ana, CA 92706                             3492    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Gilmore, Louis G
922 Ridgeside Court
Apopka, FL 32712                                3493    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $69.01                                                                                          $69.01
Segal, Michael
33441 Sea Bright Drive
Dana Point, CA 92629                            3494    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $29.67                                                                                          $29.67
McCauley, Kevin
7259 Minuet Way
Citrus Heights, CA 95621                        3495    8/27/2020    24 Hour Fitness Worldwide, Inc.                                       $490.00                                                                      $490.00
Gallart, Enrique
27292 Via Amistoso
Mission Viejo, CA 92692                         3496    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $624.00                                                                                         $624.00
Hokstad, Caprice
2400 W. Valley Pkwy. SPC 105
Escondido, CA 92029                             3497    8/27/2020       24 Hour Fitness USA, Inc.                       $162.00                                                                                         $162.00
Sayles, Christina
21835 E Chestnut Ct
Walnut, CA 91789                                3498    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
lama, jamyang tashi
417 Liberty street
El Cerrito, CA 94530                            3499    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Botros, Naima
10922 quest dr
frisco, tx 75035                                3500    8/27/2020        24 Hour Holdings II LLC                                           $400.00                                                                      $400.00
Rapp, Hunter
704 Pacific Cove Drive
Port Hueneme, CA 93041                          3501    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $245.11                                                                                         $245.11
Secemski, Ken
395 Maitland Avenue
Teaneck, NJ 07666                               3502    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Haro, Robert Peter
148 Esmeyer Drive
San Rafael, CA 94903                            3503    8/27/2020         24 San Francisco LLC                                              $99.00                               $99.00                                 $198.00
Lehman, Megan
1422 S Pecan St
Arlington, TX 76010                             3504    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Flynn, Michael
1350 Wild Berry Way
Monument, CO 80132                              3505    8/27/2020            24 Denver LLC                               $69.13                                                                                          $69.13
Thompson, Jamie
6504 Morro Heights Rd
Oceanside, CA 92057                             3506    8/27/2020       24 Hour Fitness USA, Inc.                       $708.88                                                                                         $708.88
Fruto, Min
8326 Bonnie Brae Drive
Buena Park, CA 90621                            3507    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Mak, Anthony
5131 Olga Ave
Cypress, CA 90630                               3508    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $79.00                                                                                          $79.00

                                                                                                 Page 210 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 211 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Chen, Helen
11700 Emerald Springs Lane
Manor, TX 78653                                 3509    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $149.99                                                                                            $149.99
Floyd, Kelly
2816 Calhoun Street
Alameda, CA 94501                               3510    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $232.91                                                                                            $232.91
GIRGIS, JUSTIN
9722 SKYLARK BLVD.
GARDEN GROVE, CA 92841                          3511    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Maga, Michael W
14405 W Colfax Ave
Lakewood, CO 80401                              3512    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Sobelman, Michele
3127 Club Rancho Drive
Palmdale, CA 93551                              3513    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
LEE, GILDER
2518 32ND AVE
SAN FRANCISCO, CA 94116                         3514    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $64.00                                                                                             $64.00
Brown, Michael
PO Box 1193
Simi Valley, CA 93062                           3515    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Hwang, Helen
7 De Sabla Rd.
Apt 4
San Mateo, CA 94402                             3516    8/27/2020        24 Hour Fitness USA, Inc.                         $45.48                                                                                             $45.48
St. Germain, Mike
4959 Glenview St.
Chino Hills, CA 91709                           3517    8/27/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                             $60.00
Deeb, Junko
3549 SW Coronado St.
Portland, OR 97219                              3518    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $555.36                                                                      $555.36
Huynh, Hao
1199 Pipe Dream Ct
San Jose, CA 95122                              3519    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
ISSAGHOLIAN, ARIN
15120 Magnolia blvd Apt 105
Sherman Oaks, CA 91403                          3520    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Brown, George
16870 Calle Pinata
Moreno Valley , CA 92251                        3521    8/26/2020    24 Hour Fitness United States, Inc.                  $112.16                                                                                            $112.16
Urso, Myung Ok
10138 Glen Aire Ave
Las Vegas, NV 89148‐4289                        3522    8/27/2020        24 Hour Fitness USA, Inc.                        $103.66                                                                                            $103.66
Lemos, Betty
493 S. Lincoln Ave
El Cajon, Ca 92020                              3523    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Hellman, Debbie
1327 N. Cascade Ave
Colorado Springs, CO 80903                      3524    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Murray, David V
1275 N Gilbert St
Apt 106
Fullerton, CA 92833                             3525    8/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00


                                                                                                 Page 211 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 212 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Sauer Hightower, Kimberly D.
11285 Carroza Court
San Diego, CA 92124                             3526    8/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Andreassen, David J
1843 N. Cherokee Ave
Apt 204
Los Angeles, CA 90028                           3527    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $328.63                                                                                            $328.63
Vlies, Brian Vander
12013 20th Ave NE
Seattle, WA 98125                               3528    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Abdullah, Adam
7911 Westpark Dr
Apt # 808
Mclean, VA 22102                                3529    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $147.00                                                                                            $147.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                           3530    8/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,540.00                                                                                          $1,540.00
HANZE, KARINA
1122 BURLWOOD COURT
LONGWOOD, FL 32750                              3531    8/26/2020    24 Hour Fitness United States, Inc.                  $603.00                                                                                            $603.00
Wilbert, Maria L.
6412 Solitary Lane Apt C
Carmichael, CA 95608                            3532    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $688.00                                                                                            $688.00
Sahai, Tanmay
107D West Tomaras Avenue
Savoy, IL 61874                                 3533    8/26/2020            24 New York LLC                                                    $524.98                                                                      $524.98
Griffin, Treynea
4251 Prairie Landing Lane
Katy, TX 77494                                  3534    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $894.94                                                                                            $894.94
Ye, Yu Long
1615 78TH ST
BROOKLYN, NY 11214                              3535    8/26/2020        24 Hour Fitness USA, Inc.                        $223.03                                                                                            $223.03
Rough, Sarah
2314 NE Multnomah St.
Portland, OR 97232                              3536    8/26/2020     24 Hour Fitness Worldwide, Inc.                      $39.68                                                                                             $39.68
Haueter, Daniel B.
602 Alvarado Street
Redlands, CA 92373                              3537    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                          $1,541.00
Claim docketed in error
                                                3538    8/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Gandani, Bhaviya Rajesh
13535 Braeswest Drive
Houston, TX 77082                               3539    8/26/2020     24 Hour Fitness Worldwide, Inc.                      $35.00                                                                                             $35.00
JUAN ALBERTO CABELLO SERRANO
210 10 ST APT 3
KIRKLAND, WA 98033                              3540    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $109.48                                                                                            $109.48
Spears, Wilfred
15410 Montes Landing Dr
Cypress, TX 77433                               3541    8/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Levy, Carlotta
18602 Kashmir Ct.
Canyon Country, CA 91351                        3542    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $383.00                                                                                            $383.00



                                                                                                 Page 212 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 213 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Arrington, Alfred
6830 Walerga Road Apt. 106
Sacramento, CA 95842                             3543    8/26/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00
Mengue, Josiane
1100 Clay Street , Apartment #3
San Francisco, CA 94108                          3544    8/26/2020     24 Hour Fitness Worldwide, Inc.                                                          $300.00            $300.00                                 $600.00
McLeod, Erin K
4059 8th Ave NE, Apt C
Seattle, WA 98105                                3545    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $713.45                                                                                         $713.45
Puig, Bryan
19040 N.W. 57TH Ave. #102
Hialeah, FL 33015                                3546    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Gunsalus, Dan
8560 Modena Way
Elk Grove, CA 95624                              3547    8/27/2020    24 Hour Fitness United States, Inc.                  $312.00                                                                                         $312.00
Rosenblum, Lucia P
7360 Briella Dr
Boynton Beach, FL 33437‐3770                     3548    8/27/2020        24 Hour Fitness USA, Inc.                         $86.92                                                                                          $86.92
Tsui, Alex
11725 Winding Way
Los Altos, CA 94024                              3549    8/26/2020           24 San Francisco LLC                          $239.99                                                                                         $239.99
Tao, Qinyan (Cindy)
4485 Keepsake Rose CMN
Fremont, CA 94538‐7021                           3550    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Beardall, Jennifer
839 Windsor Drive SE
Sammamish, WA 98074                              3551    8/26/2020    24 Hour Fitness United States, Inc.                                   $1,500.00                                                                    $1,500.00
Russell, Joshua D
1810 29th Avenue
Seattle, WA 98122                                3552    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $63.00                                                                                          $63.00
Jirsova Phillips, Alena
6 Dogwood Road
Riva, MD 21140                                   3553    8/26/2020        24 Hour Fitness USA, Inc.                        $168.00                                                                                         $168.00
Demetriou, Andreas
6606 Clybourn Avenue
Unit 22
North Hollywood, CA 91606                        3554    8/26/2020     24 Hour Fitness Worldwide, Inc.                     $443.99                                                                                         $443.99
Entezam, Leila
26876 la paz rd
aliso viejo, CA 92656                            3555    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Price, Beth
2453 Tosca Way
San Diego, CA 92111                              3556    8/26/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Massa, Anthony
11527 Corte Playa Las Brisas
San Diego, CA 92124                              3557    8/26/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Anderson, Austin
836 5th Ave Dr W
Andalusia, IL 61232                              3558    8/27/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Lew, Franklin
22 Donald Dr
Orinda, CA 94563                                 3559    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00



                                                                                                    Page 213 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 214 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Keter Environmental Services, Inc.
K. Breen, Esq.
4 High Ridge Park, Suite 202
Stamford, CT 06905                               3560    8/26/2020     24 Hour Fitness Worldwide, Inc.                  $16,428.40                                                                                      $16,428.40
Dallin, Rick
PO Box 151177
San Diego, CA 92175                              3561    8/26/2020        24 Hour Fitness USA, Inc.                        $103.33                                                                                         $103.33
Chan, Sue
1243 Clayton Street
San Francisco, CA 94114                          3562    8/28/2020        24 Hour Fitness USA, Inc.                         $49.00                                                                                          $49.00
Van Dyke, Karla
8720 SW Lodi Lane
Tigard, OR 97224                                 3563    8/26/2020        24 Hour Fitness USA, Inc.                                         $1,520.00                                                                    $1,520.00
Nichols, Carl
25 Fairmayden Lane
Danville, CA 94526                               3564    8/26/2020        24 Hour Fitness USA, Inc.                      $4,999.00                                                                                       $4,999.00
Fornasarig, Andrea
112 Salice Way
Campbell, CA 95008                               3565    8/26/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Wingate, Duane K.
7208 Amber Cascade Ct
Las Vegas, NV 89149                              3566    8/26/2020    24 Hour Fitness United States, Inc.                  $225.00                                                                                         $225.00
Harrison, David
21941 Bacalar
Mission Viejo, CA 92691                          3567    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                          $24.00
Grepo, Robin
12571 Avenida Tineo
San Diego, CA 92128                              3568    8/27/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                         $300.00
Cao, Binpeng
715 40th Street
Apt 9
Oakland, CA 94609                                3569    8/27/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                         $300.00
Lam, Renee
1020 S. Marengo Ave.
Unit 10
Pasadena, CA 91106                               3570    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Rivera, Brianna
8402 Strub Ave.
Whittier, CA 90605                               3571    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
GUNCORO, SERLI
2165 LOS PADRES DR
ROWLAND HEIGHTS, CA 91748                        3572    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $379.99                                                                                         $379.99
Mazur, Alfred J
1271 Brookes Terrace
San Diego, CA 92103                              3573    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Ulit, Rosalinda C.
7694 Heather Circle
Buena Park, CA 90620                             3574    8/27/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Lin, Raefen
18411 SE 24th CIR
Vancouver, WA 98683                              3575    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $35.83                                                                                          $35.83
Ulit, Cenicio
7694 Heather Circle
Buena Park, CA 90620                             3576    8/27/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00

                                                                                                  Page 214 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 215 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Collins, Maria
28219 Clear Breeze Court
Spring, TX 77386                                 3577    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                           $90.00
Carney, Eilish
7501 Ridge Blvd, Apt 5L
Brooklyn, NY 11209                               3578    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                           $72.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                                 3579    8/27/2020         24 Hour Holdings II LLC                         $600.00                                                                                          $600.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                                 3580    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                          $600.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                                 3581    8/27/2020      24 Hour Fitness Holdings LLC                       $600.00                                                                                          $600.00
Spriggs, Darren Wayne
7809 Valley View Lane
Houston, TX 77074                                3582    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $204.59                                                                                          $204.59
Gers, Mallory
1271 Reece Street
San Bernardino, CA 92411                         3583    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                          $250.00
ATTRI, SHRI
892 Metropolitan Ave
Brooklyn, NY 11211                               3584    8/27/2020             24 New York LLC                           $1,500.00                                                                                        $1,500.00
Andrade, Christina M
1226 Esmat Way
Carlsbad, CA 92008                               3585    8/27/2020    24 Hour Fitness United States, Inc.                                        $0.00            $49.99                                                     $49.99
Lee, Dennis
47‐144 Lile Place
Kaneohe, HI 96744                                3586    8/27/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                          $100.00
Hepner, Jack L
6312 Liza Lane
West Jordan, Utah 84081                          3587    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                        $1,500.00
Vordoagu, Eli
2626 Holly Hall St Unit 802
Houston, TX 77054                                3588    8/27/2020        24 Hour Fitness USA, Inc.                        $103.00                                                                                          $103.00
Leung, Ivan
7526 Laurel Canyon blvd, Unit 303
North Hollywood, CA 91605                        3589    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                           $600.00                                                    $600.00
Damigos, John
165 Smugglers Cove Way
Crescent City, CA 95531                          3590    8/27/2020        24 Hour Fitness USA, Inc.                                         $2,400.00                                                                     $2,400.00
Diaz, Crystal
205 W El Sur Street
Monrovia, CA 91016                               3591    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.60                                                                                           $49.60
Gass, Bonnie
4372 Calle Mapache
Camarillo, CA 93012                              3592    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                           $49.00
Tustin, Chase
830 W 3rd St # 2152
Austin, TX 78701                                 3593    8/27/2020      24 Hour Fitness Holdings LLC                       $122.73                                                                                          $122.73

                                                                                                  Page 215 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 216 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Yu, Dongmei
2 Olive Place
Forest Hills, NY 11375                          3594    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $191.94                                                                                         $191.94
Harris, David J.
11094 Los Olivos Drive
Moreno Valley, CA 92557                         3595    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Vandemoer, Carol
8791 Circle Drive
Westminster, CO 80031                           3596    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Tepedino, Francis J.
4544 Calle de Vida
San Diego, CA 92124                             3597    8/27/2020              RS FIT CA LLC                              $200.00                                                                                         $200.00
Ochoa, Mariana
2412 Marina St.
Greeley, CO 80620                               3598    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                                              $83.98                  $83.98
Freling, David
2410 Sebastopol Lane No. 6
Hayward, CA 94542                               3599    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $168.00                                                                                         $168.00
Alvarado, Agustin
1159 Bird Ave. #3
San Jose, CA 95125                              3600    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Nelson, Tony
2101 Allston St.
Montebello, CA 90640                            3601    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Noonan, Jennifer
16115 Rustic Ln
Austin, TX 78717                                3602    8/27/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Pinon, Michael
251 S Berryline Circle
The Woodlands, TX 77381                         3603    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $172.19                                                                      $172.19
Westreich, Edward
20 Claremont Avenue
Montclair, NJ 07042                             3604    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Claim docketed in error
                                                3605    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Agostini, Deborah A
7125 El Cajon Blvd Suite 3
San Diego, CA 92115                             3606    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,800.00                                                                                       $2,800.00
Galicia, Hector
9613 Muroc Street
Bellflower, CA 90706                            3607    8/27/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
BALDONADO, RAYMOND LOUIS
470 BAUCHET STREET
LOS ANGELES, CA 90012                           3608    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                         $252.00
Narayanan, Jagan
617 Ibiza Ln
Oxnard, CA 93035                                3609    8/27/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Matyuch, Brandon
3016 Shane Dr.
Leander, TX 78641                               3610    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $58.00                                                                                          $58.00
Stringer, Cynthia Heather
369‐B Third Street, #694
San Rafael, CA 94901                            3611    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $508.00                                                                                         $508.00


                                                                                                 Page 216 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 217 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Bryant, Michael
2413 Spruce Court
Little Elm, TX 75068                            3612    8/27/2020        24 Hour Fitness USA, Inc.                        $108.00                                                                                         $108.00
Maraventano, Carmela
426 Prospect Avenue
Avenel, NJ 07001                                3613    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Mexia, Carmen
655 N. Rodeo WY.
Walnut, CA 91789                                3614    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Chase, jeff
4640 Cass Street, Unit 9277
San Diego, CA 92169                             3615    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Augustino, Jimmy
3211 Walker Dr.
Richardson, TX 75082                            3616    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Clayton, James E
875 Forest Ridge Drive
San Jose, CA 95129                              3617    8/27/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Pietrobon, John
5916 Sterling Drive
Colleyville, TX 76034                           3618    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                          $300.00                                                    $300.00
Johnson, Erica D
906 Blanchard Hill Lane
Houston, TX 77047                               3619    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $899.92                                                                                         $899.92
Forgey, Joseph S.
3315 Montgomery Road 336
Santa Clara, CA 95054                           3620    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Velasquez, Maripi
6540 Lindley Ave
Reseda, CA 91335                                3621    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $102.00                                                                                         $102.00
Boktor, Akrm
1917 85 ST., D3
Brooklyn, NY 11214                              3622    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Uyeda, Todd
8272 Delfino Circle
Huntington Beach, CA 92646                      3623    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $375.00                                                                      $375.00
MEDLIN, ALIX
6625 RANCHO ADOBE DRIVE
SACRAMENTO, CA 95828                            3624    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $130.00                                                                                         $130.00
Tang, Bin
2321 Mirth Street
San Jose, CA 95122                              3625    8/28/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Nardi, James L
195 24th St SE
Salem, OR 97301                                 3626    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Golban, Vitaly
1791 S Springer Rd, Unit A
Mountain View, CA 94040                         3627    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Lninger, Schuyler
1302 SE 57th Avenue
Portland, OR 97215                              3628    8/28/2020        24 Hour Fitness USA, Inc.                      $1,560.00                                                                                       $1,560.00
Gilbert, Donald D
3623 Kennington Ct
Huffman, TX 77336                               3629    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $132.73                                                                                         $132.73

                                                                                                 Page 217 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 218 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Blacklock, Raymond L
17964 Alder St
Hesperia, CA 92345                               3630    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Kozel, Mathilda
32023 Kingspark Ct
Westlake Village, CA 91361                       3631    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                          $299.99
Stanaker, Amanda
14507 Huntmont Drive
Cypress, TX 77429                                3632    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                          $150.00
Amabeoku, Iyaye
22948 Blythe St.
West Hills, CA 91304                             3633    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $93.78                                                                                           $93.78
Lombardo, Jeanette
10690 NW 14 Street, Apt. 121
Plantation, FL 33322                             3634    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                           $50.00
Raybould, David I
8552 Aqueduct Ave
North Hills, CA 91343                            3635    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $100.00                                                                       $100.00
Sanchez, Jolene
1400 N Harding Ave
Pasadena, CA 91104                               3636    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Netal, Nannette
45 Port of Spain Rd
Coronado, CA 92118                               3637    8/27/2020    24 Hour Fitness United States, Inc.                                     $429.99                               $429.99                                 $859.98
Hentschel, Heidi
2000 S. Lakeline Blvd. Apt 1334
Cedar Park, TX 78613                             3638    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $325.00                                                                       $325.00
Forbes, Arlene
4724 Layla Rd
Arlington, TX 76016                              3639    8/27/2020     24 Hour Fitness Worldwide, Inc.                                      $2,000.00                                                                     $2,000.00
Probasco, John Marlin
151 S Zinnia Way
Lakewood, CO 80228                               3640    8/27/2020        24 Hour Fitness USA, Inc.                        $372.00                                                                                          $372.00
Esmay, Jennifer
PO Box 211
Murphy, OR 97533                                 3641    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00        $24,000.00                                                 $24,000.00
Nguyen, Nhat
Nhat Nguyen
7294 Downs Drive
San Jose, CA 95139                               3642    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Allen, Willie l
9027 BRIDGEWOOD CT.
STOCKTON, CA 95209                               3643    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                          $105.00
Iida, Justin
1311 Sepulveda Blvd Apt 535
Torrance, CA 90501                               3644    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                          $100.00
TRAN, JORDAN
6917 NE Morris St
Portland, OR 97213                               3645    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Anderson, Colene
14105 SW Maverick Ct
Beaverton, OR 97008                              3646    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $324.00                                                                       $324.00



                                                                                                  Page 218 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 219 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Doty, Jalleh
1380 West Capitol Drive unit 103
San Pedro, CA 90732                              3647    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $25.00                                                                                             $25.00
WOLFF, ELISSA
6309 Misty Trail
Dallas, TX 75248                                 3648    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,152.00                                                                                          $1,152.00
Galan, Manuel F.
12 Gleeson Place
Yonkers, NY 10704                                3649    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                $252.00                                 $252.00
Fuentes, Jesus
200 S Citron St., Apt. #113
Anaheim, CA 92805                                3650    8/27/2020    24 Hour Fitness United States, Inc.                                        $430.00                                                                      $430.00
Sproule, Rick
2788 Montego Dr.
Reno, NV 89523                                   3651    8/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Sparks, Elizabeth
19271 SW Edy Road
Sherwood, OR 97140                               3652    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $226.68                                                                                            $226.68
Lin, Hsia
7 Heritage Ct
Walnut Creek, CA 94597                           3653    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Hall, Tessie Y
7474 SW 131st Ave
Beaverton, OR 97008                              3654    8/27/2020     24 Hour Fitness Worldwide, Inc.                                            $54.20                                                                       $54.20
Caratozzolo, Domenick
41 Sprain Valley Road
Scarsdale, NY 10583                              3655    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $103.50                                                                                            $103.50
THOMAS, AMBER
10013 NE 69TH CIRCLE
VANCOUVER, WA 98662                              3656    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $747.97                              $747.97                               $1,495.94
McNulty, Jack
Dena McNulty
115 De Soto Street
San Francisco, CA 94127                          3657    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
SHIMABUKURO, RYUMA
JANE C SHIMABUKURO
3434 AUTUMN AVE.
CHINO HILLS, CA 91709                            3658    8/27/2020        24 Hour Fitness USA, Inc.                         $67.18                                                                                             $67.18
Macias, Catalino
5442 Makati Circle
San Jose, CA 95123                               3659    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $6,000.00                                                                                          $6,000.00
Li, Zhuo
1573 Quebec Ct APT 4
Sunnyvale, CA 94087                              3660    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $133.17                                                                                            $133.17
Newman, Richard
5947 Benning Dr.
Houston, TX 77096                                3661    8/28/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Meng, Qilin
1573 Quebec CT
Apt 4
Sunnyvale, CA 94087                              3662    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $133.17                                                                                            $133.17
Borowski, Andrea D
15925 Descansa Court
Morgan Hill, CA 95037                            3663    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $88.00                                                                                             $88.00

                                                                                                  Page 219 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 220 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Grissom, Kenneth
40 F.M 1960 West #141
Houston, TX 77090                                3664    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,085.11                                                                                       $1,085.11
Brady, Alex
10480 National Blvd. Apt 229
Los Angeles, CA 90034                            3665    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Spencer, Jannelle
445 Deodar Ave
Oxnard, CA 93030                                 3666    8/27/2020        24 Hour Fitness USA, Inc.                      $1,022.00                                                                                       $1,022.00
Anderson, Missy
3583 S. Marion St.
#201
Englewood, CO 80113                              3667    8/27/2020              24 Denver LLC                              $204.95                                                                                         $204.95
Frost, Jeff
13013 Gandia Drive
Austin, TX 78739                                 3668    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Arreguin, Charles
4828 Calle Brisa
Camarillo, CA 93012                              3669    8/27/2020     24 Hour Fitness Worldwide, Inc.                                      $1,548.00                                                                    $1,548.00
Lassalle, Rory
1230 S. Olive St
Apt 309
Los Angeles, CA 90015                            3670    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $511.88                                                                                         $511.88
Hamil, Kent
3542 W Stonepine Ln #C
Anaheim, CA 92804                                3671    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $828.00                                                                      $828.00
Balcos, Elna A
5535 Hazelbrook Avenue
Lakewood, CA 90712                               3672    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Wright, Anthony
9100 Castlebar Way
Sacramento, CA 95826                             3673    8/27/2020        24 Hour Fitness USA, Inc.                                           $429.99                                                                      $429.99
Nichols, Brent
1907 Lomita Drive
San Leandro, CA 94578                            3674    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $59.00                                                                                          $59.00
Shen, Jiousz
1572 Stubbins Way
San Jose, CA 95132                               3675    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $277.42                                                                                         $277.42
Gardner, Michelle
19 Anacapa Court
Foothill Ranch, CA 92610                         3676    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $314.79                                                                                         $314.79
LeFevers, Robert D.
28202 Daystrom Ln
Katy, TX 77494                                   3677    8/28/2020        24 Hour Fitness USA, Inc.                                           $599.69                                                                      $599.69
Peterson, Patricia A
2206 Sundale Dr
Rancho Cordova, CA 95670                         3678    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Murphy, Melinda C
9619 Copper Creek Drive
Austin, TX 78729                                 3679    8/28/2020    24 Hour Fitness United States, Inc.                  $205.00                                                                                         $205.00
Alcaraz, Christian
1454 Melrose Avenue Suite 1
Chula Vista, CA 91911                            3680    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                       $1,400.00


                                                                                                  Page 220 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 221 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Zebrack, Joel
2121 Meridian Park Blvd., #5796
Concord, CA 94524‐0796                           3681    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gonzalez, Abraham Samuel
1445 San Joaquin St
Richmond, CA 94804                               3682    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $153.97                                                                                            $153.97
Kazi, Shadaab
3114 Carnousty Street
Round Rock, TX 78664                             3683    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Durga, Annapurna
60 Hardie Dr
Moraga, CA 94556                                 3684    8/28/2020     24 Hour Fitness Worldwide, Inc.                                           $650.00                                                                      $650.00
Masse, Valerie
497 Saint Louis Ave Apt. 206
Long Beach, CA 90814                             3685    8/28/2020    24 Hour Fitness United States, Inc.                   $36.74                                                                                             $36.74
Yoshikawa, Shannon K
1507 7th St 598
Santa Monica, CA 90401                           3686    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Garza, Blanca E.
124 N. El Circulo Avenue
Patterson, CA 95363                              3687    8/28/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                          $1,500.00
Held, Sarah M.
2316 Cotton Court
Santa Rosa, CA 95401                             3688    8/28/2020        24 Hour Fitness USA, Inc.                         $51.99                                                                                             $51.99
Reichert, Thomas Andrew
255 SW Harrison St, Apt 25D
Portland, OR 97201                               3689    8/28/2020     24 Hour Fitness Worldwide, Inc.                                           $532.00                                                                      $532.00
Nguyen, Quoc
4346 Staghorn Lane
League City, TX 77546                            3690    8/28/2020        24 Hour Fitness USA, Inc.                                                                                   $400.00                                 $400.00
McCorvey, Joseph
11611 SageLink Drive
Houston, TX 77089                                3691    8/28/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                            $200.00
Kidd, Wesley
1021 Twin Oaks Tr
Weatherford, TX 76085                            3692    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $140.00                                                                                            $140.00
Li, Xu
222 Race St
San Jose, CA 95126                               3693    8/27/2020        24 Hour Fitness USA, Inc.                      $2,715.26                                                                                          $2,715.26
Amin, Nawied
877 3rd Avenue
San Bruno, CA 94066                              3694    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Lorick, John T
124 South Harper Avenue
Los Angeles, CA 90048                            3695    8/28/2020        24 Hour Fitness USA, Inc.                         $72.00                                                                                             $72.00
Sadori, Pete
10421 Chevy Lane
La Mesa, CA 91941                                3696    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kim, David
6001 Arlington Blvd, Apt 319
Falls Church, VA 22044                           3697    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Furstner, Roy
3254 Jamie Way
Hayward, CA 94541                                3698    8/28/2020        24 Hour Fitness USA, Inc.                        $298.00                                                                                            $298.00

                                                                                                  Page 221 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 222 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Wang, Tan
5668 Lexington Ave
San Jose, CA 95123                                3699    8/28/2020        24 Hour Fitness USA, Inc.                                           $400.00                                                                      $400.00
Sosa‐Williams, Tanyna
2296 Gaviota Ave 22
Signal Hill, CA 90755                             3700    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Grossman, Paul Douglass
475 Bellmore Way
Pasadena, CA 91103                                3701    8/28/2020    24 Hour Fitness United States, Inc.                  $412.07                                                                                         $412.07
Lopez, Amada
7844 Silvertree Trail, Unit 201
Orlando, FL 32822                                 3702    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                          $45.00
Matthews, Keith
3948 Legacy #106
Plano, TX 75023                                   3703    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Dimalanta, Valerie
793 Grayling Bay
Costa Mesa, CA 92626                              3704    8/28/2020        24 Hour Fitness USA, Inc.                         $24.40                                                                                          $24.40
Cook, Tawny
5852 Lourdes Dr
Huntington Beach, CA 92649                        3705    8/28/2020        24 Hour Fitness USA, Inc.                         $24.99                                                                                          $24.99
Harvey, Susan
6895 Bluefield Ct
San Diego, CA 92120                               3706    8/28/2020        24 Hour Fitness USA, Inc.                      $1,400.00                                                                                       $1,400.00
Mai, Julie
640 Francisco St #1110
San Francisco, CA 94133                           3707    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Cochran, Graciela
699 Los Altos Ave
Los Altos, CA 94022                               3708    8/28/2020        24 Hour Fitness USA, Inc.                        $797.97                                                                                         $797.97
Falcis, Juventino
38 Chickadee Ln
Aliso Viejo, CA 92656                             3709    8/28/2020        24 Hour Fitness USA, Inc.                                           $250.47                                                                      $250.47
Nerayo, Daniel
2415 Siesta Ln
Oakland, CA 94603                                 3710    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $359.88                                                                                         $359.88
KwasiRaEl
9531 Windswept Ln
Houston, TX 77063                                 3711    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Fernandez, Paul
7255 Navajo Rd Unit C190
San Diego, CA 92119                               3712    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $76.00                                                                                          $76.00
Truong, Vu Thien
4413 Bel Estos Way
Union City, CA 94587                              3713    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Metzger, Travis
2740 Nipoma Street
San Diego, CA 92106                               3714    8/28/2020        24 Hour Fitness USA, Inc.                         $50.00                                                                                          $50.00
Pfeifer, Gordon
7821 Linda Vista Rd Apt 34
San Diego, CA 92111                               3715    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $286.02                                                                                         $286.02




                                                                                                   Page 222 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 223 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Shah, Santosh
331 Judah Street
Apt 5
San Francisco, CA 94122                         3716    8/28/2020         24 San Francisco LLC                          $701.60                                                                                         $701.60
Holmes, Garth
1534 Colonial Ct SW
Olympia, WA 98512                               3717    8/28/2020    24 Hour Fitness Worldwide, Inc.                     $34.00                                                                                          $34.00
Harrah, Robert
18875 State Hwy 160
Las Vegas, NV 89161                             3718    8/28/2020       24 Hour Fitness USA, Inc.                       $149.00                                                                                         $149.00
PAN, RICHARD
1724 PEBBLE BEACH DRIVE
VIENNA, VA 22182                                3719    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,399.98                                                                                       $1,399.98
Garwood, Linda
6878 Navajo Rd #86
San Diego, CA 92119                             3720    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                         $225.00
Woody, Tara
5470 Montecito Ave.
Santa Rosa, CA 95404                            3721    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                         $160.00
Smith, Justin
813 Lilac Drive
Placentia, CA 92870                             3722    8/28/2020             RS FIT CA LLC                             $152.00                                                                                         $152.00
Diluzio, Matthew
5620 E Rolanda St.
Long Beach, CA 90815                            3723    8/28/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Elsokary, Fouad
921 N Harbor Blvd #197
La Habra, CA 90631                              3724    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Balino, Germaine
PO Box 861
Wailuku, HI 96793                               3725    8/28/2020       24 Hour Fitness USA, Inc.                     $3,566.04                                                                                       $3,566.04
Wright, Frank
8716 Brady Ave
Spring Valley, CA 91977                         3726    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Fong, Hoyt
882 Parklin Avenue
Sacramento, CA 95831‐1522                       3727    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                          $1,633.00                               $1,633.00
Mui, Terry
1372 85th Street
Brooklyn , NY 11228                             3728    8/28/2020     24 Hour Fitness Holdings LLC                      $299.99                                                                                         $299.99
Hill, Irene
8323 Laurelwood Dr.
Huntington Beach, CA 92646                      3729    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Lindgren, Dale
512 St. Thomas Lane
Foster City, CA 94404                           3730    8/28/2020    24 Hour Fitness Worldwide, Inc.                     $99.98                                                                                          $99.98
Ramirez, Raymond
552 Canyon Dr Unit 13
Oceanside, CA 92054                             3731    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Mongold, Bethany
450 B Street Suite 1800
San Diego, CA 92101                             3732    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00



                                                                                                 Page 223 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 224 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Merrill, Kimberly
2405 Meadow lane
                                                 3733    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Castillo‐Gonzalez, Christian
5223 Sweet Sunblaze Avenue
Bakersfield, CA 93311                            3734    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Dengenis, Peter
1431 South Irena Ave
Redondo Beach, CA 90277                          3735    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Kurz, Brian
9464 Cobblecrest Dr
Highlands Ranch, CO 80126                        3736    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $107.00                                                                                         $107.00
Traywick, Charmaine
8278 Sunny Creek Way
Sacramento, CA 95823                             3737    8/28/2020    24 Hour Fitness Worldwide, Inc.                     $48.17                                                                                          $48.17
Claim docketed in error
                                                 3738    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                      $0.00
YUKIHIRO, CALVIN MICHIO
7408 W Cedar Circle
Lakewood, CO 80226                               3739    8/28/2020            24 Denver LLC                               $62.00                                                                                          $62.00
Sabicer, Marilyn I
2380 Yasamin Place
Upland, CA 91786                                 3740    8/28/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                          $99.00
Johnson, Deborah
13661 Purdy St
Garden Grove, CA 92844                           3741    8/28/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
Wilhoite, Lance
12246 Silva Pl.
Cerritos, CA 90703                               3742    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Johnson, Harriette
PO Box 643
Fairburn, GA 30213                               3743    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Hill, Allison
759 Beau Chene Dr
Mandeville, LA 70471                             3744    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $585.00                                                                                         $585.00
Stacey, Clark
563 South 1100 East
Salt Lake City, UT 84102                         3745    8/28/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                         $429.99
MULINYAWE, JOHN
224 EBBETTS PASS ROAD
VALLEJO, CA 94589                                3746    8/28/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Christenson, David
5667 Shady Farm Lane
Murray, UT 84107                                 3747    8/28/2020       24 Hour Fitness USA, Inc.                       $106.23                                                                                         $106.23
Yan, Renwei
1535 Shore Dr.
San Jose, CA 95131                               3748    8/28/2020       24 Hour Fitness USA, Inc.                        $39.98                                                                                          $39.98
Claim docketed in error
                                                 3749    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                      $0.00
Hermes, Sue
PO Box 19520
San Diego, CA 92159‐0520                         3750    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                       $1,400.00



                                                                                               Page 224 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 225 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Sachdeva, Munit
501 Gibon Drive Apt 1021
Roseville, CA 95678                             3751    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $460.00                                                                                         $460.00
Short, Karina
3301 Crossbow Drive
Frisco, TX 75033                                3752    8/28/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
Gremillion, Kami
3723 View St.
Bakersfield, CA 93306                           3753    8/28/2020      24 Hour Fitness Holdings LLC                        $79.00                                                                                          $79.00
Sanchez, Karen
51 Arlington Drive South
San Francisco, CA 94080                         3754    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $84.29                                                                                          $84.29
Scoggins, Pascale
5 Nutcracker Lane
Aliso Viejo, CA 92656                           3755    8/28/2020     24 Hour Fitness Worldwide, Inc.                                         $32.80                                                                       $32.80
Morgan, Angeline
9710 Buena Park Dr
Houston, TX 77089                               3756    8/28/2020    24 Hour Fitness United States, Inc.                  $121.77                                                                                         $121.77
Chi, Peimin
1499 Stone Creek Dr
San Jose, CA 95132                              3757    8/28/2020        24 Hour Fitness USA, Inc.                        $262.50                                                                                         $262.50
Steven W. and Suzanne P. Meyer
8319 Lake Adlon Dr.
San Diego, CA 92119                             3758    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $68.72                                                                                          $68.72
Jeon, Hyo Jin
6 Hetzel Dr
Mahwah, NJ 07430                                3759    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Islam, Sheraz
54 S Longsford Circle
The Woodlands , TX 77382                        3760    8/28/2020        24 Hour Fitness USA, Inc.                        $176.85                                                                                         $176.85
Patel, Vinay S
202 Mont Blanc Court
Danville, CA 94526                              3761    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Dean, Donald
700 Whitehall Plains Rd
Annapolis, MD 21409                             3762    8/28/2020        24 Hour Fitness USA, Inc.                      $1,900.00                                                                                       $1,900.00
Williamson, Elizabeth
1828A Portsmouth St.
Houston, TX 77098                               3763    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,092.00                                                                                       $1,092.00
McShane, Mark
6404 Cuesta Trail
Austin, TX 78730                                3764    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $412.07                                                                                         $412.07
Phan, Spencer
2303 Wicklowe
Sugar Land, TX 77479                            3765    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $606.06                                                                                         $606.06
Nelson, Lynn K
64 Saint Michael
Dana Point, CA 92629                            3766    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                              $99.00                                  $99.00
Gilbert, Douglas
28142 Soledad Street Unit G
Laguna Niguel, CA 92677                         3767    8/28/2020    24 Hour Fitness United States, Inc.                  $850.00                                                                                         $850.00
Simon, Esther
1312 Ozone Ave
Santa Monica, CA 90405                          3768    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00

                                                                                                 Page 225 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 226 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                     Amount
Trang, Tommy
8316 Lookout Cliff Pass
Austin, TX 78737                                3769    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                          $340.00
Dethlefson, Carolyn Kay
3605 Christmas Tree Lane
Bakersfield, CA 93306                           3770    8/28/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                                                                       $300.00
Wei, Misha
2234 Flagstone Ave
Duarte, CA 91010                                3771    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $70.38                                                                                           $70.38
Landis, Sean
7171 S 420 E
Midvale, UT 84047                               3772    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Cohen, Ossie
65 Pine Ave #117
Long Beach, CA 90802                            3773    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                          $250.00
Winchell, Song
113 Martingale Trl
Oak Point, TX 75068                             3774    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00
Levario, Amber
16037 Amber Valley Dr.
Whittier , CA 90604                             3775    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                        $1,541.00
Barrow, Sean
6531 Westfield Ct
Martinez, CA 94553                              3776    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00
Jacbos, Elinor
4624 Murphy Avenue
San Diego, CA 92122                             3777    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                          $399.00
Kim, Diana
1636 Stanley Way
Escondido, CA 92027                             3778    8/27/2020    24 Hour Fitness United States, Inc.                  $399.00                                                                                          $399.00
Jordan, Cassie
6359 Aquila Way
Eastvale, CA 91752                              3779    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00
Guerrero, Michael
776 Wakefield Court
El Cajon, CA 92020‐2055                         3780    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                          $649.99
patel, bhumiben
75 Liberty Ave, UNIT C7
Jersey City, NJ 07306                           3781    8/31/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                          $500.00
Pierce, Linda H.
60 Timber Run Drive
Georgetown, SC 29440                            3782    8/28/2020              24 Denver LLC                               $44.50                                                                                           $44.50
Clark, Aaron
131 Center St. #3
Santa Cruz, CA 95060                            3783    8/27/2020        24 Hour Fitness USA, Inc.                                              $0.00                              $500.00                                 $500.00
Provenzano, Marc
977 Dolores Street
San Francisco, CA 94110                         3784    8/27/2020           24 San Francisco LLC                                           $2,474.25                                                                     $2,474.25
Wada, Bryan
139 Byxbee Street
San Francisco, CA 94132                         3785    8/28/2020        24 Hour Fitness USA, Inc.                        $120.00                                                                                          $120.00
Kumar, Ratnesh
5404 Shamrock Common
Fremont, CA 94555                               3786    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99

                                                                                                   Page 226 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 227 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Esparza, Alfonso
303 E. Francis St.
Ontario, CA 91761                               3787    7/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
RABBANI, SAYED
16819 ADELAIDE DR
Richmond, TX 77404                              3788    8/28/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Maloney, Carrie
977 Dolores Street
San Francisco, CA 94110                         3789    8/27/2020    24 Hour Fitness United States, Inc.                                      $1,560.00                            $1,560.00                               $3,120.00
Ortiz, Jose
132 Evans Ave
Piscataway, NJ 08854                            3790    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
McCloud, Kathy
757 Fremont Blvd
West Sacramento, CA 95605                       3791    8/27/2020           24 San Francisco LLC                          $300.00                                                                                            $300.00
Aneja, Arun
2744 N Vista Crest Rd
Orange, CA 92867                                3792    8/27/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                            $699.99
Pow, Charles
14 N Avalon Dr
Los Altos, CA 94022                             3793    8/27/2020        24 Hour Fitness USA, Inc.                        $150.00                                                                                            $150.00
Macabeo, Gilbert
1950 E Badillo St Apt 269
West Covina, CA 91791                           3794    8/27/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
GERSON, ALAIN
123‐40 83 Avenue
4E
Kew Gardens, NY 11415                           3795    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $804.00                                                                                            $804.00
Arrendondo, Fred
8048 Wentworth Place
Newark, CA 94560                                3796    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $82.50                                                                                             $82.50
McGuire, Emmett
19203 E Fair Pl
Aurora, CO 80016                                3797    8/27/2020              24 Denver LLC                              $325.00                                                                                            $325.00
Leutzinger, Lance
4241 Ferguson Ct
Riverside, CA 92505                             3798    8/27/2020              RS FIT CA LLC                                                                                         $400.00                                 $400.00
Bromley, Alyssa
15515 W Washburn Ave
Lakewood, CO 80228                              3799    8/27/2020        24 Hour Fitness USA, Inc.                        $323.91                                                                                            $323.91
Graves, Gail
7442 Coho Drive
102
Huntington Beach, CA 92648                      3800    8/28/2020    24 Hour Fitness United States, Inc.                  $772.00                                                                                            $772.00
Clayton, Octavia C
PO Box 5433
Carson, CA 90749                                3801    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $639.20                                                                                            $639.20
Tate, Yvonne B.
PO Box 771
Indian Hills, CO 80454                          3802    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Claim docketed in error
                                                3803    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00



                                                                                                   Page 227 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 228 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Harris, Aaron
10365 Azuaga St.
Unit 176
San Diego, CA 92129                            3804    8/27/2020        24 Hour Fitness USA, Inc.                        $340.00                                                                                         $340.00
Henson, Cassandra
PO Box 406
Saco, ME 04072                                 3805    8/27/2020            24 New York LLC                              $359.95                                                                                         $359.95
Brickert, Zackary
7701 Queens Garden Dr.
Dallas, TX 75248                               3806    8/27/2020        24 Hour Fitness USA, Inc.                        $170.11                                                                                         $170.11
Fuentes, Miguel
157 Winfield Ave.
Jersey City, NJ 07305                          3807    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Dobbins, Shawn
840 Van Ness Ave. #102
San Francisco, CA 94109                        3808    8/27/2020           24 San Francisco LLC                          $399.99                                                                                         $399.99
Gao, Susan
2524 Craneford Way
San Ramon, CA 94582                            3809    8/28/2020        24 Hour Fitness USA, Inc.                        $199.00                                                                                         $199.00
Tibrewala, Rajiv
5841 Cattleya Way
San Ramon, CA 94582                            3810    8/28/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                         $700.00
Murphy, Simone
37147 Lanyard Terrace #111
Fremont, CA 94536                              3811    8/28/2020        24 Hour Fitness USA, Inc.                        $632.00                                                                                         $632.00
Chen, Joseph
3886 Callie Ct
Concord, CA 94521                              3812    8/27/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                          $49.00
Chris, Lomax
817 E Griffith Street
Azusa, CA 91702                                3813    8/27/2020           24 San Francisco LLC                        $1,000.00                                                                                       $1,000.00
Anaya, Kia
333 West California Blvd
#209
Pasadena, CA 91105                             3814    8/28/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Nikolay, Zimonov
2229 EDISON AVE, APT 43.
SACRAMENTO, CA 95821‐1639                      3815    8/28/2020     24 Hour Fitness Worldwide, Inc.                                      $1,407.00                                                                    $1,407.00
Mohareb, Hannah
27561 Cabeza
Mission Viejo, CA 92691                        3816    8/27/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Gomez, Javier
2413 S North Shores Pl
Ontario, CA 91761                              3817    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $148.36                                                                                         $148.36
Gonzalez, David
4414 Willcherry Ct SE
Salem, OR 97317                                3818    8/27/2020    24 Hour Fitness United States, Inc.                   $62.58                                                                                          $62.58
Blizman, John S.
6 Riders Run
Newton Square, PA 19073                        3819    8/27/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                         $350.00
Muirhead, Tom
P.O. Box 3244
Laguna Hills, CA 92654‐3244                    3820    8/27/2020        24 Hour Fitness USA, Inc.                                           $180.00                                                                      $180.00


                                                                                                  Page 228 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 229 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Nguyen, Ruby Vuong
4418 Earle Ave.
Rosemead, CA 91770                               3821    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $999.33                                                                                            $999.33
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                           3822    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                          $1,520.00
Thoma, Anna
0S015 Evans Ave
Wheaton, IL 60187                                3823    8/27/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                             $83.98
Abdul‐Haqq, Imani
                                                 3824    8/27/2020        24 Hour Fitness USA, Inc.                         $52.42                                                                                             $52.42
Sagala, Benny
2045 Blue Bird Lane
Redlands, CA 92374                               3825    8/27/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                            $750.00
Zukovski, Lana
4929 Serrania Ave
Woodland Hills , CA 91364                        3826    8/28/2020        24 Hour Fitness USA, Inc.                        $240.00                                                                                            $240.00
Nardi, James L.
195 24th St SE
Salem, OR 97301                                  3827    8/27/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                             $49.00
Bowen, Michael
339 Scottsdale Rd
Pleasant Hill, CA 94523                          3828    8/27/2020        24 Hour Fitness USA, Inc.                         $30.44                                                                                             $30.44
Miller, Alma
4243 Corte De La Siena
San Diego, CA 92130                              3829    8/27/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Frederick, Anne
3466 Marber Ave
Long Beach, CA 90808                             3830    8/27/2020              RS FIT CA LLC                            $1,380.00                                                                                          $1,380.00
Ng, Angie
2119 Wellington Dr.
Milpitas, CA 95035                               3831    8/27/2020        24 Hour Fitness USA, Inc.                        $389.99                                                                                            $389.99
Stavash, Karen
940 Eha St. Apt. 101
Wailuku, HI 96793                                3832    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $129.00                                                                                            $129.00
Nebeker, Jeff
5288 Brook Park Ln
Sacramento, CA 95841                             3833    8/27/2020              RS FIT CA LLC                                                                      $400.00            $400.00                                 $800.00
Segal, Adam
116 1/2 Huntington St. Apt. B
Huntington Beach, CA 92648                       3834    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Torres, Stephanie
3318 95th Pl SE
Everett, WA 98208                                3835    8/27/2020        24 Hour Fitness USA, Inc.                        $568.00                                                                                            $568.00
Sharbutt, David P
13512 Murphy Hill Drive
Whittier, CA 90601                               3836    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $216.00                                                                      $216.00
Lai, Benjamin
123 Pacchetti Way
Mountain View, CA 94040                          3837    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Harmon, Alonzo
13809 Courtland Lane
Upper Marlboro, MD 20772                         3838    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $359.94                                                                                            $359.94


                                                                                                  Page 229 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 230 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
 O'Krent, Kenneth
7607 Meadow Rd
Dallas, TX 75230                                3839    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $116.62                                                                                            $116.62
Boyd, Mark
5011 Swenson St 5B
Las Vegas, NV 89119                             3840    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $134.00                                                                                            $134.00
Jin, Liping
6 Briarwood Ct
Whippany, NJ 07981                              3841    8/27/2020       24 Hour Fitness USA, Inc.                       $615.17                                                                                            $615.17
Joshi, Anirudha
306 Smithwood St.
Mipitas, CA 95035                               3842    8/31/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Simmonds, MD, Harris Filgate
18 Turnagain Rd
Kentfield, CA 94904                             3843    8/27/2020    24 Hour Fitness Worldwide, Inc.                                          $350.00                                                                      $350.00
Christofolis, Dean
2170 Whitehorn Dr N
Colorado Springs, CO 80920                      3844    8/27/2020            24 Denver LLC                            $6,000.00                                                                                          $6,000.00
Strausser, Beth
5462 Carew
Houston, TX 77096                               3845    8/27/2020       24 Hour Fitness USA, Inc.                       $150.00                                                                                            $150.00
Taylor, Nancy
220 East 57th Street
New York, NY 10022                              3846    8/31/2020           24 New York LLC                              $73.80                                                                                             $73.80
Batavia, Mark
, CA                                            3847    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Cao, Xueqing
6 Briarwood Ct
Whippany, NJ 07981                              3848    8/27/2020       24 Hour Fitness USA, Inc.                       $615.71                                                                                            $615.71
Hernandez, Joaquin Bernardo
4100 Barrow Avenue
Austin, TX 78751                                3849    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $35.00                                                                                             $35.00
SOARES, ANTONIO C
842 HAMPTON RD
HAYWARD, CA 94541                               3850    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Lin, Katheryne
2301 Humboldt St Apt. 326
Los Angeles, CA 90031                           3851    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Nelson, Heidi
15378 NW Sweetgale Lane
Portland, OR 97229                              3852    8/27/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                             $99.00
Wong, Leona
150 El Bonito Way
Millbrae, CA 94030                              3853    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Chang Calderon, Gerardo B.
25 Sanchez Street Apt 319
San Francisco, CA 94114‐1141                    3854    8/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gonzalez, Cesar
482 W San Ysidro Blvd Apt 616
San Diego, CA 92173                             3855    8/27/2020       24 Hour Fitness USA, Inc.                                             $350.00                                                                      $350.00
Grischenko, Yevgeniy
4750 Bedford ave. apt 2B
Brooklyn, NY 11235                              3856    8/27/2020           24 New York LLC                              $68.00                                                                                             $68.00


                                                                                              Page 230 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 231 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Nicholson, John
3202 Pecos Lane
Rockwakk, TX 75032                              3857    8/27/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Driscoll, Pam
8419 Kali Cove
Austin, TX 78737                                3858    8/28/2020        24 Hour Fitness USA, Inc.                                              $800.00                                                                      $800.00
LIN, JAMES
32828 SHAVER LAKE LN
FREMONT, CA 94555                               3859    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Sharp, Lucy R.
2233 Gracey Lane
Fallbrook, CA 92028                             3860    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,079.00                                                                                          $1,079.00
Sweidy, Kimberly
3478 Rambow Drive
Palo Alto, CA 94306‐3638                        3861    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $156.00                                                                                            $156.00
Troncoso, Jaime
51 Britt Court
Alameda, CA 94502                               3862    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Komorniczak, Paul
2358 Francico St
San Francisco, CA 94123                         3863    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Smith (Shelton), Jamie
16904 Antioch Avenue
Pflugerville, TX 78660                          3864    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $212.63                                                                                            $212.63
Frederickson, Terry
6236 Canobie Ave
Whittier, CA 90601                              3865    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $194.99                                                                                            $194.99
Blatman, Greg
85 Allston Way
San Francisco, CA 94127                         3866    8/27/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                            $600.00
Barnes, Amanda Joy
8040 Crianza Pl #53
Vienna, VA 22182                                3867    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00
Ciampi, Marcelle
3714 Goldcrest Heights NW
Olympia, WA 98502                               3868    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Boyer, John
1218 Rancho Pacifica Place
Vista, CA 92084                                 3869    8/27/2020    24 Hour Fitness United States, Inc.                  $299.00                                                                                            $299.00
Kikic, Julija
9 Mair Ave
Totowa, NJ 07512                                3870    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $420.84                                                                                            $420.84
Shen, Zongjing
10852 Via San Marino
Cupertino, CA 95014                             3871    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $153.97                                                                                            $153.97
Morris, Kaatje
5310 La Fiesta
Yorba Linda, CA 92887                           3872    8/27/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Ngo, Juannilly L
1560 Davis Ct
Fairfield, CA 94533                             3873    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $850.00                                                                                            $850.00
Chin, Robert V.
851 Irwin Street, Ste. 201
San Rafael, CA 94901                            3874    8/28/2020           24 San Francisco LLC                          $200.00                                                                                            $200.00

                                                                                                   Page 231 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 232 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Spangler, Kandi
5158 Arbutus St
Arvada, CO 80002                                3875    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $374.94                                                                                         $374.94
Reed, Nathanael
215 East Okeefe Street #6
East Palo Alto, CA 94303                        3876    8/27/2020        24 Hour Fitness USA, Inc.                         $43.99                                                                                          $43.99
Sharma, Mrinendra
45 Columbus
Irvine, CA 92620                                3877    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Patyka, Maksim
94 Corbin Pl
2nd Fl
Brooklyn, NY 11235                              3878    8/27/2020    24 Hour Fitness United States, Inc.                  $276.00                                                                                         $276.00
Robinson, Linda
5342 Auburn Dr
San Diego, CA 92105                             3879    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $955.00                                                                                         $955.00
Bridgman, Desiree
7213 White Buffalo Rd.
Colorado Springs, CO 80919                      3880    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $107.96                                                                                         $107.96
Strausser, Jeffrey
5462 Carew Street
Houston, TX 77096                               3881    8/27/2020        24 Hour Fitness USA, Inc.                        $125.00                                                                                         $125.00
Behmer, Carlene J
20902 Westgreen Ct.
Katy, TX 77450                                  3882    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $179.62                                                                                         $179.62
Robinson, James
3150 Hammock Walk Rd
Apt 106
Kissimmee, FL 34746                             3883    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                             $101.04                                 $101.04
Dominguez, Moises Uzcategui
5017 Santa Clara Dr
Orlando, FL 32837                               3884    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $483.74                                                                                         $483.74
Goe, Steven J
1217 Via Viento Suave
San Marcos, CA 92078                            3885    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Baker, Ronald S.
PO Box 301385
Austin, TX 78703‐0024                           3886    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $163.32                                                                      $163.32
Ghodriel, Ibrahim
P.O. Box 17864
Anaheim, CA 92817                               3887    8/27/2020        24 Hour Fitness USA, Inc.                                           $449.00                              $449.00                                 $898.00
Tendler, Leslie
3205 Hamlin Ave
Simi Valley, CA 93063                           3888    8/27/2020    24 Hour Fitness United States, Inc.                   $49.99                                                                                          $49.99
Beecroft, Brian J
731 Sunset Ponds Drive
Draper, UT 84020                                3889    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $380.00                                                                      $380.00
Yu, John
625 S Berendo St Ph 5
Los Angeles, CA 90005                           3890    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,350.00                                                                                       $1,350.00
Bertoldi, David
31 Belford Way
San Mateo, CA 94402                             3891    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $165.00                                                                                         $165.00


                                                                                                 Page 232 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 233 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Alfaro, Laura H
4222 West 169th Street
Lawndale, CA 90260                              3892    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                             $400.00
Nguyen, Ngoc
3211 Walker Dr.
Richardson, TX 75082                            3893    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                           $1,000.00
Harkin, Michael
404 S. Lake Creek Dr.
Round Rock, TX 78681                            3894    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,533.12                                                                                           $1,533.12
Reiber, Tara
PO Box 801022
Dallas, TX 75380                                3895    8/28/2020    24 Hour Fitness United States, Inc.                   $30.00                                                                                              $30.00
Salmanian, Aref
2050 Parkdale Dr
Kingwood, TX 77339                              3896    8/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Castrence, Jesse
36162 Elba Place
Fremont, CA 94536                               3897    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                           $5,000.00
Christensen, DeAnna
4890 Horner St.
Union City, CA 94587                            3898    8/27/2020    24 Hour Fitness United States, Inc.                                           $0.00            $84.89             $84.89                                 $169.78
Nolasco, Kimberly
136 Hakui Loop
Lahaina, HI 96761                               3899    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Kiba, Hiromi
172 Monroe
Irvine, CA 92620‐3643                           3900    8/27/2020        24 Hour Fitness USA, Inc.                        $583.00                                                                                             $583.00
Nzerem, Ifeyinwa
1681 Quint Street
San Francisco, CA 94124                         3901    8/27/2020     24 Hour Fitness Worldwide, Inc.                                         $5,000.00                             $5,000.00                              $10,000.00
Huynh, Jeana
2303 Wicklowe Street
Sugar Land, TX 77479                            3902    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $606.06                                                                                             $606.06
Rivas, Virginia
3034 Albany Crescent
Apt 1D
Bronx, NY 10463                                 3903    8/31/2020             24 New York LLC                             $399.00                                                                                             $399.00
Anderson, Pacita
2119 Gable Hollow Ln
Katy, TX 77450                                  3904    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $36.62                                                                                              $36.62
Burkes, Anetra
3666 Somerset Dr
Los Angeles, CA 90016                           3905    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $8,000.00                                                                                           $8,000.00
Maloney, Carrie
977 Dolores Street
San Francisco, CA 94110                         3906    8/27/2020        24 Hour Fitness USA, Inc.                                              $599.92                               $599.92                               $1,199.84
Caruso, Dominic
4420 Celeste Ct.
Vallejo, CA 94591                               3907    8/27/2020    24 Hour Fitness United States, Inc.                  $266.00                                                                                             $266.00
Gutierrez, Lissette
1232 Fieldgate Ave.
Hacienda Heights, CA 91745                      3908    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                               $429.99                                 $859.98



                                                                                                 Page 233 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 234 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Lawrence, Anne
6129 SE 13th Avenue
Portland, OR 97202                               3909    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $67.76                                                                                          $67.76
Yakub, Steve C
6740 Brittany Park Court
North Richland Hills, TX 76182‐3823              3910    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Hughes, Nicole
650 North Orange Ave #4402
Orlando, FL 32801                                3911    8/27/2020    24 Hour Fitness United States, Inc.                   $83.44                                                                                          $83.44
Cecil, Bruce
2597 Virginia St
Berkeley, CA 94709                               3912    8/28/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Szabo, John
10721 Hole Avenue
Riverside, CA 92505                              3913    8/27/2020        24 Hour Fitness USA, Inc.                                           $162.50                                                                      $162.50
Moller, Daniel
4541 Cherokee Ave. Apt. 2
San Diego, CA 92116                              3914    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Novak, Lee
6704 Columbia Lane
Bakersfield, CA 93309                            3915    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                         $108.00
Logan, Karyn
                                                 3916    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Lee, Eunah
3008 Sorrelwood Dr
San Ramon, CA 94582                              3917    8/27/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
Agbisit, Stuart Bryce
27392 Pinuela
Mission Viejo, CA 92692                          3918    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $36.26                                                                                          $36.26
Miyao, Chelsie A.
745 S Bernardo Avenue Apt A219
Sunnyvale, CA 94087                              3919    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $168.29                                                                                         $168.29
Gao, Qiang
2524 Craneford Way
San Ramon, CA 94582                              3920    8/28/2020        24 Hour Fitness USA, Inc.                        $199.00                                                                                         $199.00
Fleisher, Barry
19 9th Ave, #401
San Mateo, CA 94401                              3921    8/27/2020     24 Hour Fitness Worldwide, Inc.                                      $2,147.98                                                                    $2,147.98
Ogtanyan, Christine
12200 Beaufait Ave.
Northridge, CA 91326                             3922    8/28/2020    24 Hour Fitness United States, Inc.                  $320.83                                                                                         $320.83
Pietila, Robert
PO 117658
Burlingame, CA 94011                             3923    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $135.41                                                                                         $135.41
Lee, Changhoon
5370 Silver Canyon Rd. Unit A
Yorba Linda, CA 92887                            3924    8/27/2020     24 Hour Fitness Worldwide, Inc.                  $18,000.00                                                                                      $18,000.00
Reams, Jacqueline
2065 Kingwood Rd
Rohnert Park, CA 94928                           3925    8/28/2020    24 Hour Fitness United States, Inc.                  $180.00                                                                                         $180.00
Moton, Alison
117 Dehaven Drive # 142
Yonkers, NY 10703                                3926    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                         $252.00


                                                                                                  Page 234 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 235 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Joseph, Christina
5159 Ayon Ave
Irwindale, CA 91706                            3927    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                        $150,000.00
Tian, Lawrence
32821 Arbor Vine Drive
Union City, CA 94587                           3928    8/27/2020           24 San Francisco LLC                          $158.00                                                                                            $158.00
Lee, Lester
7643 Normal Ave Apt C
La Mesa, CA 91941                              3929    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $5.45                                                                                           $5.45
Rojas, Eduardo
15975 SW 83rd Terrace
Miami, FL 33193                                3930    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $68.46                                                                                             $68.46
 FLOYD, STEVE
2816 Calhoun Street
Alameda, CA 94501                              3931    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $232.91                                                                                            $232.91
Mripa, Astrit
1835 83rd st apt 1D
Brooklyn, NY 11214                             3932    8/31/2020            24 New York LLC                              $429.99                                                                                            $429.99
Tripolsky, Irene
1245 Ave. X, Apt. 4‐B
Brooklyn, NY 11235                             3933    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $156.00                                                                                            $156.00
Vinh, Phuong
3025 Magnum Drive
San Jose, CA 95135                             3934    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Tang, Qingyun
3534 Strawberry Creek Pl
Ontario, CA 91761                              3935    8/27/2020    24 Hour Fitness United States, Inc.                  $399.99                                                                                            $399.99
LORBER, FREDERICK
5830 TURTLE VALLEY DRIVE
STOCKTON, CA 95207                             3936    8/27/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                            $500.00
Kaur, Vandhanjit
1405 I Street
Union City, CA 94587                           3937    8/28/2020     24 Hour Fitness Worldwide, Inc.                                         $1,596.00                                                                    $1,596.00
Kesmen, Serkan
1905 Verbania Dr
Las Vegas , NV 89134                           3938    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $109.97                                                                      $109.97
Torres, Alejandro
18220 80th Avenue Ct E
Puyallup, WA 98375                             3939    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Kobus, Lonnie
PO Box 3474
Jurupa Valley, CA 92519                        3940    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Pointer, Cynthia
4247 W. 182nd St.
Apt U
Torrance, CA 90504                             3941    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Koski, Jennie
6403 Firefly Drive
San Jose, CA 95120                             3942    8/27/2020        24 Hour Fitness USA, Inc.                                               $56.74                                                                       $56.74
Fleisher, Barry
19 9th Ave
#401
San Mateo, CA 94401                            3943    8/27/2020     24 Hour Fitness Worldwide, Inc.                                         $2,147.98                                                                    $2,147.98


                                                                                                  Page 235 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 236 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Zimmerman , Deborah
8331 Varas Circle
Huntington Beach, CA 92646                       3944    8/28/2020     24 Hour Fitness Worldwide, Inc.                                        $390.00                                                                      $390.00
Cox, Christopher
8 Old Ranch Rd
Laguna Niguel, CA 92677                          3945    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $111.49                                                                      $111.49
Goldberg, Denise
320 East 58 St Apt 7‐E
New York, NY 10022                               3946    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Proulx, Lucia
2236 Martin Dr
Tustin, CA 92782                                 3947    8/28/2020        24 Hour Fitness USA, Inc.                        $539.92                                                                                         $539.92
Patu, Rachel
1751 68th Ave
Oakland, CA 94621                                3948    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $64.44                                                                                          $64.44
Wallace, Adrian T
15234 SE 178th Pl
Renton, WA 98058                                 3949    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,795.20                                                                                       $1,795.20
Vauier, Skyler Chase
3743 Crawley Down Loop
Sanford, Fl 32773                                3950    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Maloku, Liridon
592 Fairfield Road
Wayne, NJ 07470                                  3951    8/27/2020     24 Hour Fitness Worldwide, Inc.                                         $52.61                               $52.61                                 $105.22
Bradley, John
23435 Carona Ave
Corning, CA 96021                                3952    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $720.89                                                                                         $720.89
Kilgore, Nadine
424 Drake Ln
League City, TX 77573                            3953    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $449.00                                                                                         $449.00
Warehime, Lois
503 Regency Xing
Southlake, TX 76092                              3954    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $608.00                                                                                         $608.00
Boyd, Jennifer
2441 Waters Edge Way
Sacramento, CA 95833                             3955    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $43.05                                                                                          $43.05
Aghajani, Adrineh & Zareh Davidian
2221 Cooley Pl
Pasadena, CA 91104                               3956    8/28/2020    24 Hour Fitness United States, Inc.                  $860.00                                                                                         $860.00
Davoudi Moghadam, Seyed Sadegh
[No Address Provided]
                                                 3957    8/27/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                          $99.00
Dennis and Jennifer Tan
2775 Ridge Lane
West Linn, OR 97068                              3958    8/27/2020    24 Hour Fitness United States, Inc.                $1,299.98                                                                                       $1,299.98
Moran, Martha
2141 Holland Avenue
Apt 4H
Bronx, NY 10458                                  3959    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $206.51                                                                                         $206.51
Wolff, Kevin Sean
337 Cozumel
Laguna Beach, CA 92651                           3960    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $342.00                                                                                         $342.00



                                                                                                  Page 236 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 237 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Navarro, Freddy
307 S 11th AVE APT C
Highland Park, NJ 08904                          3961    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                $100.21                                 $100.21
Goldstein, Eric
1315 Ave R
Brooklyn , NY 11229                              3962    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                             $30.00
Torres, Cecilia
18220 80th Avenue Court East
Puyallup, WA 98375                               3963    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Lazicky, Karen
219 Willard Ave.
Farmingdale, NY 11735                            3964    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $324.50                                                                                            $324.50
Chung, Francis
30 Fanpalm
Irvine, CA 92620                                 3965    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $117.50                                                                                            $117.50
Brocoum, Alice V
937 NW Glisan St Unit #1133
Portland, OR 97209                               3966    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $837.38                                                                                            $837.38
Pineda, Andrea E.
8711 NE 77th Way
Vancouver, WA 98662                              3967    8/27/2020     24 Hour Fitness Worldwide, Inc.                                         $1,053.65                                                                    $1,053.65
Gomez, Anthony
4455 Kendall Street #1
San Diego, CA 92109                              3968    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Hymes, Vance
326 N. Indiana Ave
Vista, CA 92084                                  3969    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Avila, Maria
1338 S. Rene Dr
Santa Ana, CA 92704                              3970    8/27/2020    24 Hour Fitness United States, Inc.                  $740.00                                                                                            $740.00
Le, Thai D
15232 Touraine Way
Irvine, CA 92604                                 3971    8/27/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                            $250.00
Bissett, Karrah
2195 Station Village Way. Apt. 1128
San Diego, CA 92108                              3972    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gerson, Constance
123‐40 83 Avenue
4E
Kew Gardens, NY 11415                            3973    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $827.96                                                                                            $827.96
Patel, Bashil
11210 Morningside Lake Lane
Richmond, TX 77423                               3974    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Chen, Yu
16435 Santa Bianca Drive
hacienda heights, CA 91745                       3975    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Wong, Frances
32742 Alipaz Street Spc 32
San Juan Capistrano, CA 92675                    3976    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $149.00                              $149.00                                 $298.00
Sorensen, Paulette M.
4101 NE 203rd Pl.
Seattle, WA 98155                                3977    8/27/2020        24 Hour Fitness USA, Inc.                      $1,170.00                                                                                          $1,170.00



                                                                                                  Page 237 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 238 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
HOFFMAN, AMY S
20814 UNION PARK CT
KATY, TX 77450                                    3978    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $72.72                                                                                             $72.72
Middleton, Marcus
116 Hilary Ave
Mountain View, CA 94040                           3979    8/28/2020        24 Hour Fitness USA, Inc.                         $88.18                                                                                             $88.18
Hone, Alexandra
2193 Hedgerow Lane
Chino Hills, CA 91709                             3980    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $116.67                                                                                            $116.67
Oniveros, Irene
192 N Grant Pl
Orange, CA 92868                                  3981    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,321.00                                                                                          $1,321.00
Morton, Thomas
20540 Parc Foret Drive
Reno , NV 94511                                   3982    8/28/2020        24 Hour Fitness USA, Inc.                        $640.00                                                                                            $640.00
Smith, Cory
2800 N Los Felices Cir E #C210
Palm Springs, CA 92262                            3983    8/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Chan, Victor
2454 Sullivan Street
San Pablo, CA 94806                               3984    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
WILLIAMS, DEANNA
PO Box 763
Rancho Cordova, CA 95741                          3985    8/27/2020        24 Hour Fitness USA, Inc.                                              $288.00                              $288.00                                 $576.00
Parpounas, Karen
11 Gate Lane
West Islip, NY 11795                              3986    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $168.00                                                                                            $168.00
Casey, Kevin
4445 Teralta Place
San Diego, CA 92103                               3987    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $31.95                                                                                             $31.95
Caruso, Claudia
4420 Celeste Ct
Vallejo, CA 94591                                 3988    8/27/2020    24 Hour Fitness United States, Inc.                  $321.66                                                                                            $321.66
Chau, LoAnne
16634 Lasting Shadow Cir
Houston, TX 77095                                 3989    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Engle, Quinn
11982 Tack Drive
Parker, CO 80134                                  3990    8/27/2020        24 Hour Fitness USA, Inc.                                                                                   $499.00                                 $499.00
Merida, Marlene
3518 Citruscedar Way
North Las Vegas, NV 89032                         3991    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                            $960.00
Ferrari, Hinano
112 38th St, Apt A
Newport Beach, CA 92663                           3992    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $678.04                                                                                            $678.04
Lighthizer, Meghan
50 Sandstone Court Unit i
Annapolis, MD 21403                               3993    8/27/2020        24 Hour Fitness USA, Inc.                         $62.00                                                                                             $62.00
Prickett, Charles O.
Law Offices of Charles O. Pickett
735 Carr Ave.
Santa Rosa , CA 95404                             3994    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00



                                                                                                   Page 238 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 239 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Chuang, James
12135 High Country Lane
Las Vegas, NV 89138                            3995    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                             $20.00
Navarro, Corina
15555 Huntington Village Ln
Apt #237
Huntingon Beach, CA 92647                      3996    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Arellano, German
16419 S. Orchard Avenue
Gardena, CA 90247                              3997    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Emmons, Scott
2217 Vanderbilt Ln Unit 4
Redondo Beach, CA 90278                        3998    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
JEFFERY, MONICA ANN
1251 SOUTH GETRUDA AVENUE
REDONDO BEACH, CA 90277                        3999    8/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Fuller, Lori
29730 SE OLD RANCH DR
ESTACADA, OR 97023                             4000    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Miller, Evan
604 N Bluff Dr. #105
Austin, TX 78745                               4001    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $82.00                                                                                             $82.00
Larson, Lisa M
1505 Brogue Court
Vista, CA 92081                                4002    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $239.88                                                                                            $239.88
Kelly, John Clarke
1901 McGuckian Ave
Unit 323
Annapolis, MD 21401                            4003    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $499.99                                                                                            $499.99
Powers, Mark J
175 Madelia Pl.
San Ramon, CA 94583                            4004    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $255.00                                                                                            $255.00
Hale, Frances
1771 N. Vermont Ave., #207
Los Angeles, CA 90027                          4005    8/27/2020       24 Hour Fitness USA, Inc.                       $329.64                                                                                            $329.64
Cabot, Jason
4228 Maryland Street
San Diego , CA 92103                           4006    8/28/2020       24 Hour Fitness USA, Inc.                                           $1,577.00                                                                    $1,577.00
Johnson Young, Melva
815 N. La Brea
Unit 496
Inglewood, CA 90302                            4007    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Willbee, Kimberly
8023 Kingswood Drive
Citrus Heights, CA 95610                       4008    8/28/2020    24 Hour Fitness Worldwide, Inc.                     $62.97                                                                                             $62.97
Tikhonov, Vladimir
3808 Maple Ave
Brooklyn, NY 11224                             4009    8/28/2020           24 New York LLC                             $200.00                                                                                            $200.00
AJAYI, AYO
11616 SE 234TH ST
KENT, WA 98031                                 4010    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,632.00                                                                                          $1,632.00
MARTIN, DELORES
PO Box 340151
Sacramento, CA 95834                           4011    8/27/2020     24 Hour Fitness Holdings LLC                      $429.99                                                                                            $429.99

                                                                                             Page 239 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 240 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Tran, Ha
15622 Broad Street
Sugar Land, TX 77478                            4012    8/27/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                       $1,000.00
Hyun, Jaemoon
3 Stoneybrook Lane
Scarsdale, NY 10583                             4013    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Hanasab, Susan
321 S. San Vicente Blvd. # 306
Los Angeles, CA 90048                           4014    8/28/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                          $20.00
Ota, Megumi
500 Lunalilo Home Rd. Esplanade 26L
Honolulu, HI 96825                              4015    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $72.87                                                                                          $72.87
Ahn, Jaeduk
5810 E.La Palma Ave.
Anaheim, CA 92807                               4016    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                         $360.00
Lee, Nancy
1901 E. Amar Road, Unit 139
West Covina, CA 91792                           4017    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $79.00                                                                                          $79.00
Huynh, Van
12510 Mt. Andrew
Houston, TX 77089                               4018    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Ellis, Seymour Sy
2370 Burham Drive
Tustin, CA 92782                                4019    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $995.00                                                                                         $995.00
Viera, Fernando
45505 Cherokee Lane
Fremont, CA 94539                               4020    8/28/2020         24 San Francisco LLC                          $699.00                                                                                         $699.00
Strange, Linda Julian
7528 South Harvard Blvd.
Los Angeles, CA 90047                           4021    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                                         $35,000.00                              $35,000.00
Hayashi, Leslie A.
1645 Ala Wai Boulevard, #1201
Honolulu, HI 96815                              4022    8/27/2020    24 Hour Fitness Worldwide, Inc.                  $1,306.72                                                                                       $1,306.72
Gomez, Jose S.
2413 S. North Shore Pl.
Ontario, CA 91761                               4023    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $153.64                                                                                         $153.64
Wang, Honglei (Annie)
2033 Vincenzo Walkway
San Jose, CA 95133                              4024    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Reeves, Frank
8665 Lake Murray Blvd Unit 7
San Diego, CA 92119                             4025    8/27/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Garza, Blanca E
124 N. El Circulo Avenue
Patterson, CA 95363                             4026    8/27/2020       24 Hour Fitness USA, Inc.                     $1,500.00                                                                                       $1,500.00
Berry, Nathan
11891 Spruce Canyon Cir
Golden, CO 80403                                4027    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Mazzotta, David
1408 S 1500 E
Salt Lake City, UT 84105                        4028    8/27/2020       24 Hour Fitness USA, Inc.                                          $342.00                                                                      $342.00
Patton, Ronald
12515 Barker Cypress Rd 9311
Cypress, TX 77429                               4029    8/28/2020       24 Hour Fitness USA, Inc.                       $143.19                                                                                         $143.19

                                                                                                 Page 240 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 241 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Agron, Jeff
22327 Hart St
Canoga Park, CA 91303                          4030    8/27/2020        24 Hour Fitness USA, Inc.                                              $142.57                                                                      $142.57
Joon Ko, Myung
9738 Paseo de Oro
Cypress, CA 90630                              4031    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Weeden, Megan
5745 Mendocino Blvd
Sacramento, CA 95824                           4032    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                            $499.92
Nix, Georgia
1757 Jasper Court
Livermore, CA 94550                            4033    8/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Jacobson, Jeremy
5544 Camber Dr
San Diego, CA 92117                            4034    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
Dovey, James E.
2 Breakers Isle
Dana Point, CA 92629                           4035    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
Ikonomou, Maree
2334 Shakespeare Road
Houston, TX 77030                              4036    8/27/2020        24 Hour Fitness USA, Inc.                        $231.75                                                                                            $231.75
Aston, Justin
338 S. Prospectors Rd.
Unit 71
Diamond Bar, CA 91765                          4037    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Jackson, Kurt
9830 Golden Arrow Lane
Rancho Cucamonga, CA 91701                     4038    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $350.00               $437.50                                                                      $787.50
Duong, Michelle
627 N. Bristol Street, #29
Santa Ana, CA 92703                            4039    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                            $160.00
Henderson, John
1515 Sutter Street
Apartment #229
San Francisco, CA 94109                        4040    8/27/2020           24 San Francisco LLC                           $99.00                                                                                             $99.00
Jaleel‐Khan, Rumy
1515 Holly River Drive
Houston, TX 77077                              4041    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Su, Shihuang
5539 Jackwood St
Houston, TX 77096                              4042    8/31/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00
Esquivel, Ofelia
5215 Topanga Cyn Blvd.
Woodland Hills, CA 91364                       4043    8/27/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                            $699.00
Balanay, Neil
1162 Summit Oak Drive
Lake Forest, CA 92679                          4044    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $71.51                                                                                             $71.51
Enzler, Matthew
6027 Goliad Ave
Dallas, TX 75206                               4045    8/27/2020        24 Hour Fitness USA, Inc.                         $34.00                                                                                             $34.00
Ibrahim, Sherif
110 La Sonoma Way
Alamo, CA 94507                                4046    8/28/2020    24 Hour Fitness United States, Inc.                  $429.00                                                                                            $429.00


                                                                                                  Page 241 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 242 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Bassett, Michael
12262 N. 1st Street
Parker, CO 80134                                 4047    8/27/2020              24 Denver LLC                              $429.99                                                                                         $429.99
Azadian, Nancy
785 S Rock Garden Cir
Anaheim, CA 92808                                4048    8/28/2020        24 Hour Fitness USA, Inc.                        $399.00                                                                                         $399.00
DE HARO, MICHELLE
319 W. LAMBERT RD #5
BREA, CA 92821                                   4049    8/28/2020    24 Hour Fitness United States, Inc.                   $93.00                                                                                          $93.00
Leanos, John
1000 Russia Ave.
San Francisco, CA 94112                          4050    8/27/2020              RS FIT NW LLC                               $73.98                                                                                          $73.98
Crawford, Mieko
1343 Thermal Ave.
San Diego, CA 92154                              4051    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $102.00                                                                                         $102.00
Fonseca, Brian A
373 Lower LaVista CT NW
Salem, OR 97304                                  4052    8/27/2020        24 Hour Fitness USA, Inc.                         $70.00                                                                                          $70.00
Einzinger, Shawn Ivin
3127 E Crosswood Lane
Sandy, UT 84092                                  4053    8/27/2020        24 Hour Fitness USA, Inc.                      $1,400.00                                                                                       $1,400.00
Shashikumar, Bharath
1875 Blossom Hill Road
San Jose, CA 95124                               4054    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                              $300.00                                 $600.00
Alexander, Sansa
3611 West Clark Ave
Burbank, CA 91505                                4055    8/27/2020    24 Hour Fitness United States, Inc.                                                     $1,800.00                                                  $1,800.00
Bisiar, Carole
7859 Rancho Fanita Drive Unit D
Santee, CA 92071                                 4056    8/28/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Kirk, Darren
11075 Cannonade Drive
Parker, CO 80138                                 4057    8/28/2020        24 Hour Fitness USA, Inc.                      $2,223.15                                                                                       $2,223.15
Eng, James
20935 Running Branch Rd.
Diamond Bar, CA 91765                            4058    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $144.00                                                                                         $144.00
Li, Leonard
1 Alexandria Dr
East Hanover, NJ 07936                           4059    8/28/2020     24 Hour Fitness Worldwide, Inc.                                        $554.00                                                                      $554.00
Kallen, Brian
12155 Cunningham Lane
Garden Grove, CA 92841                           4060    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Yu, Amy
530 Stockton St #501
San Francisco, CA 94108                          4061    8/27/2020           24 San Francisco LLC                          $450.00                                                                                         $450.00
Estes Jr., Edwin
PO Box 4
Wrightwood, CA 92397                             4062    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $103.10                                                                                         $103.10
Claim docketed in error
                                                 4063    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Kwiatkowski, Keith
8233 E. Blackwillow Cir. 206
Anaheim, CA 92808                                4064    8/28/2020    24 Hour Fitness United States, Inc.                                                                          $700.00                                 $700.00


                                                                                                    Page 242 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 243 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Layola, Danielle
2558 18th Street
Sacramento, CA 95818                            4065    8/27/2020        24 Hour Fitness USA, Inc.                        $103.48                                                                                            $103.48
Contreras, Frank
15845 Lawnhill Dr
La Mirada, CA 90638                             4066    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $871.00                                                                                            $871.00
Smythe, Michelle
Smythe Law Group, Inc.
438 East Marigold St.
Altadena, CA 91001                              4067    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
TSENG, LORI (HSUAN JUN)
1600 PINE VIEW DR NW
ISSAQUAH, WA 98027                              4068    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $323.32                                                                                            $323.32
Prihoda, Theodore P
1734 S. Lee Dr.
Kanab, UT 84741                                 4069    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $218.43                                                                                            $218.43
Wang, Wen‐Chi
4485 Keepsake Rose CMN
Fremont, CA 94538‐7021                          4070    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Rahlan, Janesh
900 Bush Street
Apt. 616
San Francisco, CA 94109                         4071    8/27/2020           24 San Francisco LLC                          $430.00                                                                                            $430.00
Paul, Michael
4240 Waterstone Road
Fort Worth, TX 76244                            4072    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $95.00                                                                                             $95.00
Melchor, Rolly
329 E. 56TH ST
LONG BEACH, CA 90805                            4073    8/28/2020    24 Hour Fitness United States, Inc.                   $35.00                                                                                             $35.00
Rosenfeld, Mindy
6502 Barkwood Lane
Dallas, TX 75248                                4074    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $189.00                                                                                            $189.00
Bubenik, Cary
17598 S Jean Drive
Oregon City, OR 97045                           4075    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $911.50                                                                      $911.50
Patton, Carla
8749 S. Alta Hills Circle
Sandy, UT 84093                                 4076    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $105.93                                                                                            $105.93
Okinczzyc, Mary
4089 Epanow Avenue
San Diego, CA 92117                             4077    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $56.00                                                                                             $56.00
Tu, Jasmine
2041 Wendover Lane
San Jose, CA 95121                              4078    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00
Boonbamroe, Prapatsorn
10712 Paradise Point Dr
Las Vegas, NV 89134                             4079    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Viray, Joyce
2237 Jacqueline Drive
Pittsburg, CA 94565                             4080    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                            $499.00
Dekgadi, Benjamin
1035 SW 30th Street No.1
Fort Lauderdale, FL 33315                       4081    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $172.32                                                                      $172.32


                                                                                                   Page 243 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 244 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Olsen, Steven
13 Burgundy
Rancho Mirage, CA 92270                          4082    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $204.00                                                                                         $204.00
Ashlock, Kristy
10325 Rockbush Road
Apple Valley, CA 92308                           4083    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $465.00                                                                                         $465.00
Heng, Yanyan
2090 Radio Ave #12
San Jose, CA 95125                               4084    8/27/2020           24 San Francisco LLC                          $400.00                                                                                         $400.00
White, William C.
1220 Larnel Pl.
Los Altos, CA 94024                              4085    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $6,000.00                                                                                       $6,000.00
Abendschein, Hannah
5424 Mandarin Cv.
San Diego, CA 92115                              4086    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                       $1,541.00
Neill, Vincent C.
1733 San Jose Way
Roseville, CA 95747                              4087    8/27/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00         $10,000.00                                                                   $20,000.00
Ali, Mary Beth
68 4th Avenue
Westwood, NJ 07675                               4088    8/27/2020        24 Hour Fitness USA, Inc.                        $650.00                                                                                         $650.00
Dinowitz, Marc
1885 Spotted Owl Dr. SW
Vero Beach, FL 32962                             4089    8/27/2020              RS FIT NW LLC                                                 $350.00           $350.00                                                    $700.00
DAVIS, GREGORY A
15811 MISSION TERRACE COURT
HOUSTON , TX 77083‐5267                          4090    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $113.40                                                                                         $113.40
Heath, Allen
38000 Camden St #109
Fremont, CA 94536                                4091    8/27/2020    24 Hour Fitness United States, Inc.                   $48.00                                                                                          $48.00
George‐White, Eunice
11826 Amblewood Dr
Meadows Place, TX 77477                          4092    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                             $750.00                                 $750.00
OZOMMA, UZOAMAKA
2111 Banfield Ct
Richmond, TX 77469                               4093    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $587.58                                                                                         $587.58
Pazcoguin, Noel V
301 S St. Andrews Place Unit 304
Los Angeles, CA 90020                            4094    8/28/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                             4095    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $38.45                                                                                          $38.45
Mai, Lingfeng
18048 Columbia Dr.
Castro Valley, CA 94552                          4096    8/27/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                         $600.00
Nielson, Hadley
32 7th Pl
Apt 401
Long Beach, CA 90802                             4097    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Reid, Ruth
3707 Hummer Road
Annandale, VA 22003                              4098    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $325.00                              $325.00                                 $650.00



                                                                                                    Page 244 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 245 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Gailey, Lola
13323 SE Regency View Drive
Happy Valley, OR 97086                          4099    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Boyd III, Andrew C
1406 Groth Circle
Pleasanton, CA 94566                            4100    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                             $198.00                                 $198.00
Bartlett, Karen
1830 N Pecos Rd Unit 259
Las Vegas, NV 89115                             4101    8/27/2020        24 Hour Fitness USA, Inc.                        $210.00                                                                                         $210.00
Greene, Brian
446 Barrow St
Corona, CA 92881                                4102    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Wong, Joe
11616 Calamar Court
San Diego, CA 92124                             4103    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $25.00                                                                                          $25.00
Hess, John
5303 Weston Drive
Fulshear, TX 77441                              4104    8/27/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
DO, HYUNHEE
9070 CANDLESTICK LANE
CYPRESS, CA 90630                               4105    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $161.25                                                                                         $161.25
Coles, Patrice
2010 Rachel Rdg
Cedar Park, TX 78613                            4106    8/27/2020              RS FIT NW LLC                              $456.00                                                                                         $456.00
Ramos, Willis
5835 Desert View Drive
La Jolla, CA 92037                              4107    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $200,000.00                                                                                     $200,000.00
Juliussen, Rachel
32 7th Pl
Apt 401
Long Beach, CA 90802                            4108    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Edelheit, Rod
1025 Turquoise St. #2
San Diego, CA 92109                             4109    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $589.88                                                                                         $589.88
Coughenour, Amanda
1611 Hotel Circle S., #a306
San Diego, CA 92108                             4110    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Jackson, Jeffrey
5682 Mid Pointe Dr
Windsor, CO 80550                               4111    8/28/2020              24 Denver LLC                            $1,000.00                                                                                       $1,000.00
Frost, Mercade
565 Page St., Apt 7
San Francisco, CA 94117                         4112    8/28/2020           24 San Francisco LLC                           $73.98                                                                                          $73.98
Martin, Matthew Thomas
281 Clinton Park
San Francisco, CA 94103                         4113    8/27/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Pappin, Nicholas
1709 F St Apt D
Bakersfield, CA 93312                           4114    8/27/2020    24 Hour Fitness United States, Inc.                   $31.99                                                                                          $31.99
Mats, Mits
P.O. Box 612274
San Jose, CA 95161                              4115    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $4,000.00                                                                                       $4,000.00



                                                                                                   Page 245 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 246 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
McMurray, James
668 4th Ave
Sacramento, CA 95818                            4116    8/27/2020        24 Hour Fitness USA, Inc.                                              $187.47                                                                      $187.47
Brown, Jeff
2301 Bayhill Ct
Oxnard, CA 93036                                4117    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $368.00                                                                      $368.00
Bryant, Doris A
2413 Spruce Court
Little Elm, TX 75068                            4118    8/27/2020        24 Hour Fitness USA, Inc.                        $108.00                                                                                            $108.00
Maroun, Gus
2400 Clark Avenue
Fullerton, CA 92831                             4119    8/27/2020        24 Hour Fitness USA, Inc.                        $391.93                                                                                            $391.93
Buban, Christina
3170 Santa Marta Ct.
Union City, CA 94587                            4120    8/27/2020        24 Hour Fitness USA, Inc.                        $582.50                                                                                            $582.50
Newman, Kevon
2 E. Joppa Road
#1082
Towson, MD 21286                                4121    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Ngo, Mnadalyn
11442 Elizabeth St
Norwalk , CA 90650                              4122    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Stuart, Cheryl
1561 Dianda DR
Concord, CA 94521                               4123    8/27/2020        24 Hour Fitness USA, Inc.                        $987.30                                                                                            $987.30
Kracht, Jeffrey
1283 Valley Road
#5
Upper Montclair, NJ 07043‐2117                  4124    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $59.00                                                                                             $59.00
Collins, Reginald W
4834 Court Rd
Houston, TX 77053                               4125    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $36.99                                                                                             $36.99
Moody, Lori
4424 D Street
Sacramento, CA 95819                            4126    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Brown, Julie Peart
2301 Bayhill Ct
Oxnard, CA 93036                                4127    8/27/2020     24 Hour Fitness Worldwide, Inc.                                           $368.00                                                                      $368.00
Olmeda, Robert
9815 SW 86 St
Miami, FL 33173                                 4128    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                $300.00                                 $300.00
Spike, Mitch
24 Burgundy
Rancho Mirage, CA 92270                         4129    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Ribao, Amanda
659 Maalo Street
Kahului, HI 96732                               4130    8/28/2020        24 Hour Fitness USA, Inc.                      $1,037.49                                                                                          $1,037.49
Drinker, Nancy
1511 Artesia Boulevard, #5
Manhattan Beach, CA 90266                       4131    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $52.48                                                                                             $52.48
Landon, Julia
309 Alameda Ave.
Salinas, CA 93901                               4132    8/28/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                             $99.00


                                                                                                 Page 246 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 247 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Doctor, Charles
134‐35 166 Place Apt #9c
Jamaica, NY 11434                               4133    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Beck, Randy
                                                4134    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Yates, Beverly
13 Portofino Rd.
San Rafael, CA 94901                            4135    8/28/2020        24 Hour Fitness USA, Inc.                         $47.24                                                                                             $47.24
Spike, Jill
24 Burgundy
Rancho Mirage, CA 92270                         4136    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Danysh, Nikki
4808 Rutherglen Dr
Austin, TX 78749                                4137    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Ayers, Keith A.
5191 Mertensia Street
Oceanside, CA 92056                             4138    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Falcon, Louis
24468 Kathleen Drive
Laguna Niguel, CA 92677‐3566                    4139    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $42.00                                                                                             $42.00
Eng, Mary Quock
4313 Camacho St
Austin, TX 78723                                4140    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Straussberg, Lisa
120 S Jackson St #D
Glendale, CA 91205                              4141    8/28/2020      24 Hour Fitness Holdings LLC                        $34.78                                                                                             $34.78
Kralick, Christopher
1031 Kings Road
Newport Beach, CA 92663                         4142    8/28/2020    24 Hour Fitness United States, Inc.                  $751.19                                                                                            $751.19
Johnson, Jacquelyn
876 Linwood Way
San Leandro, CA 94577                           4143    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $590.00                                                                                            $590.00
Gibson, Melanie
10201 Lindley Ave Apt 93
Northridge, CA 91325                            4144    8/28/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                             $83.98
Gansen, Kevin J.
P.O. Box 431
St. Peter, MN 56082                             4145    8/27/2020        24 Hour Fitness USA, Inc.                        $230.00                                                                                            $230.00
Pressman, Marsha
36 Gentry Drive
Englewood, NJ 17631                             4146    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $426.49                                                                                            $426.49
Gilbert, Lamar K
326 Glen Oaks Blvd.
Dallas, TX 75232                                4147    8/27/2020        24 Hour Fitness USA, Inc.                      $2,098.00                                                                                          $2,098.00
Iyer, Poorni
1216 Genesee Ct
Carmichael, CA 95608                            4148    8/28/2020        24 Hour Fitness USA, Inc.                         $90.56                                                                                             $90.56
Don, Allison
1036 Rockport Ave
Redwood City, CA 94065                          4149    8/30/2020        24 Hour Fitness USA, Inc.                        $233.33                                                                                            $233.33
Vergus, Tatiana
800 John Street
Apt. 102C
Pinole, CA 94546                                4150    8/28/2020        24 Hour Fitness USA, Inc.                        $215.00                                                                                            $215.00

                                                                                                 Page 247 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 248 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Ly, Justin
3102 Bartlett Ave
Rosemead, CA 91770                              4151    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Yang, Ziliang
620 S. Virgil venue #317
Los Angeles, CA 90005                           4152    8/28/2020    24 Hour Fitness United States, Inc.                $1,850.00                                                                                          $1,850.00
Sheldon, Victoria W
222 West Bay Dr NW
Unit G
Olympia, WA 98502                               4153    8/28/2020     24 Hour Fitness Worldwide, Inc.                                         $3,000.00                                                                    $3,000.00
Scott, Daketa
3525 Perry Avenue #6B
Bronx, NY 10467                                 4154    8/28/2020     24 Hour Fitness Worldwide, Inc.                                           $395.00                                                                      $395.00
Rodriguez, Mariana
2730 Batchelder Street
Brooklyn, NY 11235                              4155    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                $277.20                                 $277.20
Bitar, Ray
689 Fifth Avenue
Chula Vista, CA 91910                           4156    8/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
MARTIN, KENNETH D.
KENNETH D. MARTIN
301 N Palm Canyon Drive
STE 103‐345
Palm Springs, CA 92262                          4157    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,699.99                                                                                          $1,699.99
Cui, Jingyuan
728 Bristol Dr
Mansfield, TX 76063                             4158    8/28/2020        24 Hour Fitness USA, Inc.                                              $415.67                                                                      $415.67
Miyazawa, Masaki
3131 Katella Ave
Los Alamitos, CA 90720                          4159    8/27/2020        24 Hour Fitness USA, Inc.                        $412.49                                                                                            $412.49
Nguyen, Dzung
3110 S Diamond St
Santa Ana, CA 92704                             4160    8/28/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
DeLuca, Pietro
6677 Golfcrest Drive
San Diego, CA 92119                             4161    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Hansen, Freddy
1825 Creek Rd.
Livermore, CA 94550                             4162    8/27/2020        24 Hour Fitness USA, Inc.                                              $102.06                                                                      $102.06
Coles, Patrice
2010 Rachel Rdg
Cedar Park, TX 78613                            4163    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $456.00                                                                                            $456.00
Ali, Sahira
722 Morey Ave
Sacramento, CA 95838                            4164    8/28/2020    24 Hour Fitness United States, Inc.                   $81.88                                                                                             $81.88
Raska, Candise
3010 Nasa Parkway
Apt 204
Seabrook, TX                                    4165    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Barone, Dennis
244 Gold Mine Dr
San Francisco, CA 94131‐2524                    4166    8/27/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                          $1,000.00



                                                                                                 Page 248 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 249 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Ikonomou, Dean
2334 Shakespeare Road
Houston, TX 77030                               4167    8/27/2020        24 Hour Fitness USA, Inc.                        $175.40                                                                                         $175.40
Lim, Jaekwon
511 Hahaione Street Apt 15D
Honolulu, HI 96825                              4168    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Prado, William
3783 S Harvard Blvd
Los Angeles, CA 90018                           4169    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $151.03                                                                                         $151.03
Frazier, Sam
7860 Mount Vernon Road
Auburn, CA 95603                                4170    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $17,200.00                                                                                      $17,200.00
Parmar, Prem
2722 Normallin St.
Torrance, CA 90505                              4171    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $4,200.00                                                                                       $4,200.00
Cervantes, Andrew
12184 S La Cadena Dr.
Colton, CA 92324                                4172    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $477.89                                                                                         $477.89
OWENS, OWEN
211 South Ave.
Alamo, CA 94507                                 4173    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Ayers, Mindy F
5191 Mertensia Street
Oceanside, CA 92056                             4174    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Tooma, Tony
2319 64th Street
Brooklyn, NY 11204                              4175    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $950.00                                                                                         $950.00
Abrego, Alejandra
427A Crockett St
Channelview, TX 77530                           4176    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $34.76                                                                                          $34.76
Yarnell, Kelley
635 Jasmine PL NW
Issaquah, WA 98027                              4177    8/28/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                       $1,000.00
Lee, Byung‐Joon
2664 San Joaquin Hills Rd.
Corona Del Mar, CA 92625                        4178    8/28/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Naylor, Christine
1102 Horton Road
Durham, NC 27704                                4179    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $65.08                                                                                          $65.08
Sherwood, Michael
4497 Rolando Blvd
San Diego, CA 92115                             4180    8/27/2020           24 San Francisco LLC                                             $150.00                                                                      $150.00
Miller, Regina
1106 Bush St Apt 602
San Francisco, CA 94109                         4181    8/28/2020           24 San Francisco LLC                          $429.99                                                                                         $429.99
Frost, Christine
13013 Gandia Drive
Austin, TX 78739                                4182    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Florencio, Rovil
706 Templeton Ave
Daly City, CA 94014                             4183    8/27/2020           24 San Francisco LLC                          $200.00                                                                                         $200.00
Verzi, Scott
7313 Sedgefield Ave
San Ramon, CA 94583                             4184    8/28/2020           24 San Francisco LLC                           $40.00                                                                                          $40.00

                                                                                                   Page 249 of 1495
                                               Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 250 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                                Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                      Current Admin    Total Current Claim
                   Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                         Amount
Tan, Lisa
641 Marine Ave
Manhattan Beach, CA 90266                          4185    8/28/2020     24 Hour Fitness Worldwide, Inc.                                         $3,360.00                                                                    $3,360.00
Kohl Jr, Richard D
5682 Portage Lake Ct
Las Vegas, NV 89130                                4186    8/27/2020    24 Hour Fitness United States, Inc.                                                                             $163.00                                 $163.00
Li, Xu
222 Race Street
San Jose, CA 95126                                 4187    8/27/2020    24 Hour Fitness United States, Inc.                $2,715.26                                                                                          $2,715.26
Willbee, Jeanmarie
8023 Kingswood Drive
Citrus Heights, CA 95610                           4188    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
ZHANG, XUAN
939 W MABLE AVE #B
MONTEREY PARK, CA 91754                            4189    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $369.00                                                                                            $369.00
Rudd, Michelle Andreadakis
118 S 300 E
North Salt Lake , UT 84054                         4190    8/28/2020        24 Hour Fitness USA, Inc.                         $31.25                                                                                             $31.25
Collins, Pamlin
4834 COURT RD
Houston, TX 77053                                  4191    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $31.35                                                                                             $31.35
Azad, Sarwar
65 Clara street
Brooklyn, NY 11218                                 4192    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $119.98                                                                                            $119.98
Piazza, Elisabetta
290 Carefree Ln
Costa Mesa, CA 92627                               4193    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Lem, Ronald
1920 Johnson Dr
Concord, CA 94520                                  4194    8/27/2020        24 Hour Fitness USA, Inc.                        $299.00                                                                                            $299.00
Borovay, David
5270 Baza Avenue
Woodland Hills, CA 91364                           4195    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $288.52                                                                                            $288.52
Khadar, Salamatu
9806 Traver St.
Bowie, MD 20721                                    4196    8/28/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                            $600.00
Conti, Ronald D.
1288 Dos Hermanos Glen
Escondido, CA 92027                                4197    8/27/2020        24 Hour Fitness USA, Inc.                        $132.00                                                                                            $132.00
Sueyres, Colin
ATTN: 24 Hour Fitness Claim
4112 Puente Way
Sacramento, CA 95864                               4198    8/28/2020        24 Hour Fitness USA, Inc.                        $277.71                                                                                            $277.71
Songrayapanon, Wanpen
10712 Paradise Point Dr
Las Vegas, NV 89134                                4199    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
A.D., a minor child (Cecilia Davitt, parent)
116 S Elwood Ave
Glendora, CA 91741                                 4200    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Hu, Kangning
27 Baldwin St
Bloomfield, NJ 07003                               4201    8/29/2020    24 Hour Fitness United States, Inc.                  $135.00                                                                                            $135.00



                                                                                                    Page 250 of 1495
                                               Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 251 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address      Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                      Amount
SHIMABUKURO, RYUMA
3434 AUTUMN AVE.
CHINO HILLS, CA 91709                              4202    8/27/2020        24 Hour Fitness USA, Inc.                         $67.18                                                                                          $67.18
Sherif, Lily
15139 Rancho Clemente Dr
Paramount, CA 90723                                4203    8/27/2020        24 Hour Fitness USA, Inc.                        $249.96                                                                                         $249.96
Nakauchi, Suzy
5025 N Glen Arden Ave
Covina, CA 91724                                   4204    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $197.07                                                                                         $197.07
Gonzalez, John
19 Bailey Drive
Massapequa, NY 11758                               4205    8/29/2020             24 New York LLC                             $166.66                                                                                         $166.66
Einzinger, Rufine
3127 Crosswood Lane
Sandy, UT 84092                                    4206    8/27/2020        24 Hour Fitness USA, Inc.                      $5,000.00                                                                                       $5,000.00
Lucas, Michael
960 N. San Antonio Rd.
Unit 207
Los Altos, CA 94022                                4207    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Killeen, Todd
1551 W Orangethorpe Ave Apt 3
Fullerton, CA 92833                                4208    8/28/2020    24 Hour Fitness United States, Inc.                  $389.99                                                                                         $389.99
Maehler, Lannie Chen
4535 Sculpture Court
Oceanside, CA 92057                                4209    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $180.02                                                                      $180.02
Johnson, Shitonda
6402 Goforth Street
Houston, TX 77021                                  4210    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Lund, Tom
PO Box 102
Helper, UT 84526                                   4211    8/29/2020        24 Hour Fitness USA, Inc.                     $80,000.00                                                                                      $80,000.00
Jill Schofield for my minor son Sam Robinson
2790 Clinton St.
Denver, CO 80238                                   4212    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $592.00                                                                                         $592.00
Tran, Phuc
7223 Clarendon Street, Apt 5
San Jose, CA 95129                                 4213    8/27/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                         $350.00
Smith, Todd
10280 Heatherglen Point
Highlands Ranch, CO 80130‐8964                     4214    8/28/2020     24 Hour Fitness Worldwide, Inc.                                        $757.00                                                                      $757.00
Hayward, Robert
11486 Southampton Ct
Rancho Cucamonga, CA 91730                         4215    8/27/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
Claim docketed in error
                                                   4216    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Arnold, Terrie
331 De Anza Dr.
Vallejo, CA 94589                                  4217    8/28/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Forbes Jr., Simon
4724 Layla Rd.
Arlington, TX 76016                                4218    8/27/2020     24 Hour Fitness Worldwide, Inc.                                      $2,500.00                                                                    $2,500.00
Jackson, Abraham
3306 Tennessee
St. Vallejo, CA 94591                              4219    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                               $99.00                                                    $198.00

                                                                                                    Page 251 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 252 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Liao, Jomei
70 Lima Terrace
Fremont, CA 94539                                 4220    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Carani, Thomas D
3900 Galt Ocean Drive 114
Fort Lauderdale, FL 33308                         4221    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $800.00                                                                      $800.00
Harris, Jesse
704 Darlington Trail
Fort Worth, TX 76131                              4222    8/28/2020     24 Hour Fitness Worldwide, Inc.                                        $105.00                              $105.00                                 $210.00
Kerensky, Michael
440 Louisiana, Suite 2300
Houston, TX 77002                                 4223    8/27/2020     24 Hour Fitness Worldwide, Inc.                                        $600.00                                                                      $600.00
Chinakul, Nikorn
35 Journal Sq. 4th Fl. Suite 492
Jersey City, NJ 07306                             4224    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                              $500.00                                                  $1,000.00
Nekouie, Hamid
38172 Ducate ct
Palmdale, CA 93552                                4225    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $222.00                                                                                         $222.00
Lathigara, Pravin
615 Spring Hill Drive
Morgan Hill, CA 95037                             4226    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $88.00                                                                                          $88.00
Paek, Sumi
371 Bergen Blvd
Oradell, NJ 07649                                 4227    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $349.00                                                                                         $349.00
Xu, Gu
3722 Family Tree
Irvine, CA 92618                                  4228    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $520.00                                                                                         $520.00
Peterson, Stephen L
283 WESTLAKE DRIVE
WEST SACRAMENTO, CA 95605                         4229    8/28/2020        24 Hour Fitness USA, Inc.                      $1,633.00                                                                                       $1,633.00
Nguyen, Than H
615 S Euclid ST Unit I4
Santa Ana, CA 92704                               4230    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Krug, Kristi
14520 Camino De La Luna
Unit 6
San Diego, CA 92127                               4231    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Alsaigh, Ziad
2502 Sawgrass Street
El Cajon, CA 92019                                4232    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Zuniga, Noel F
16570 Desert Sands Rd.
Victorville, CA 92395                             4233    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $39.98                                                                                          $39.98
Richardson, Shannon
13001 E Bethany Pl
Aurora, CO 80014                                  4234    8/27/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                         $350.00
Kappel, Shelly
70 Park Lane
Sonoma, CA 95476                                  4235    8/28/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                          $49.00
Erben, Christoph
15976 Gramercy DR
San Leandro, CA 94578                             4236    8/27/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99



                                                                                                   Page 252 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 253 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Wood, Martha
535 Cattlebaron Parc Drive
Fort Worth, TX 76108                             4237    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Van Dillen, Vincent
713 Chesapeake Ave
Annapolis, MD 21403                              4238    8/29/2020         24 San Francisco LLC                          $100.00                                                                                         $100.00
Campbell, Bryce
426 44th Ave SE
Salem, OR 97317‐5411                             4239    8/27/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
NICHOLAS GENOVESE
75‐20 113th Street, Apt. 5H
Forest Hills, NY 11375                           4240    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $104.13                                                                                         $104.13
Green (Lisa), Marie
842 N M St
Livermore, CA 94551                              4241    8/29/2020       24 Hour Fitness USA, Inc.                     $3,096.00                                                                                       $3,096.00
Odekirk, Jonathon
1016 N Starcrest Dr
Salt Lake City, UT 84116                         4242    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                         $200.00                                                    $200.00
Lam, Phung
185 Huntington Dr.
Daly City, CA 94015                              4243    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                         $150.00                                                    $150.00
Garcia, Rogelio
600 Hacienda Ave
Manteca, CA 95336                                4244    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $118.08                                                                                         $118.08
Ng, Henry
106 Bermuda Court
Hercules, CA 94547                               4245    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $204.00                                                                                         $204.00
Mahdessian, Rita
2976 Hawkridge Dr
La Crescenta, CA 91214                           4246    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Durant, Jackie
325 Highland Terr
Woodside, CA 94062                               4247    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $859.98                                                                                         $859.98
Chang, Yiwen
430 Acaso Drive
Walnut, CA 91789                                 4248    8/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,253.00                                                                                       $1,253.00
Kim, Sarah
1395 Hastings Ranch Dr
Pasadena, CA 91107                               4249    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $185.00                                                                                         $185.00
Rucobo, Norma P
11123 Hadley Street
Whittier, CA 90606                               4250    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Miyazawa, Masaki
3131 Katella Ave
Los Alamitos, CA 90720                           4251    8/27/2020       24 Hour Fitness USA, Inc.                       $412.49                                                                                         $412.49
Blaize, Florence
711 East 82nd St., Apt. 1F
Brooklyn, NY 11236                               4252    8/28/2020    24 Hour Fitness Worldwide, Inc.                                       $200.00                                                                      $200.00
Gonzalez, Ikakyi
10 Spring Hill Ln.
Laguna Hill, CA 92653                            4253    8/27/2020    24 Hour Fitness Worldwide, Inc.                                     $1,548.00                                                                    $1,548.00
Keister, Donald
1511 sw park ave #901
Portland , OR 97201                              4254    8/31/2020       24 Hour Fitness USA, Inc.                       $720.00                                                                                         $720.00

                                                                                                  Page 253 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 254 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Afshar, Saman
1219 Virginia Ave
Campbell, CA 95008                              4255    8/27/2020    24 Hour Fitness United States, Inc.               $10,000.00                                                                                         $10,000.00
Zhou, Huaijin
7 Fresh Pond Place
Spring, TX 77382                                4256    8/27/2020     24 Hour Fitness Worldwide, Inc.                      $92.00                                                                                             $92.00
Kim, Min K
599 N Bedford St
La Habra, CA 90631                              4257    8/28/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Williams, Clarence
5611 Brushton Street
Los Angeles, CA 90008                           4258    8/28/2020    24 Hour Fitness United States, Inc.                                                                              $85.00                                  $85.00
TURNER, DON
271 EVEREST STREET
GRAND JUNCTION, CO 81503                        4259    8/28/2020        24 Hour Fitness USA, Inc.                        $249.00                                                                                            $249.00
Minami, Stephanie
1842 Tradan Drive
San Jose, CA 95132                              4260    8/27/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Miller, Rosalind
2863 Harbour Grace Ct
Apopka, FL 32703                                4261    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $654.96                                                                                            $654.96
Kotikian, Armond
271 Starlane Dr
La Canada, CA 91011                             4262    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Leech, Jonathan
22712 Yolo St.
Hayward, CA 94541                               4263    8/28/2020        24 Hour Fitness USA, Inc.                                              $429.99                                                                      $429.99
Joseph, Robert L.
4007 Balmoral Drive
Yorba Linda, CA 92886                           4264    8/28/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                            $150.00
Soderberg, Rachel
10800 Lakeline Blvd Apt 14302
Austin, TX 78717                                4265    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Kim, Frederick
1395 Hastings Ranch Dr.
Pasadena, CA 91107                              4266    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $185.00                                                                                            $185.00
Ford, David
620 Norris Canyon Terrace
San Ramon, CA 94583                             4267    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Do, Emmy
45 Weaver St
Little Falls, NJ 07424                          4268    8/28/2020        24 Hour Fitness USA, Inc.                        $167.31                                                                                            $167.31
Fuoroli, Michael Curt
650 Starbright Ct
Simi Valley, CA 93065                           4269    8/28/2020        24 Hour Fitness USA, Inc.                        $558.00                                                                                            $558.00
Cintron, Maite
6079 Indian Forest Circle
Lake Worth, FL 33463                            4270    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $52.40                                                                                             $52.40
Leitner, Elaine
5922 Almaden Lane
Oakland, CA 94611                               4271    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,320.00                                                                                          $1,320.00
Lucero, Joy
PO Box 98
Rancho Cordova, CA 95741                        4272    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $17,784.00                                                                                         $17,784.00

                                                                                                 Page 254 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 255 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                 Current 503(b)(9)
                                                                                                                                         Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                          Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                          Amount
Tsang, Jenny
528 Manor Dr
Pacifica, CA 94044                                4273    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $231.00                                                                                             $231.00
Lopez, Heidy R
1868 Olive Ave.
Long Beach, CA 90806                              4274    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $503.98                                                                                             $503.98
Jin, Changyu
To the creditor's Email
                                                  4275    8/28/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                             $350.00
Kyle, Sean
1601 Grant Ave. Apt. 1E
San Francisco, CA 94133                           4276    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $335.00                                                                                             $335.00
Lee, Jimmy
1386 40th Ave
San Francisco, CA 94122                           4277    8/28/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                             $500.00
Rios, Juan Alfredo
243 N Meridian Ave Spc 07
San Bernardino, CA 92410                          4278    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Mosqueda, Evelyn
1618 W 166th St
Compton, CA 90220                                 4279    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                               $5,000.00                               $5,000.00
Smith, Todd
10280 Heatherglen Pt
Highlands Ranch, CO 80130‐8964                    4280    8/28/2020        24 Hour Fitness USA, Inc.                                              $757.00                                                                       $757.00
Wilson, Gordon
107 Jefferson Street
Oregon City, OR 97045                             4281    8/29/2020    24 Hour Fitness United States, Inc.                  $240.00                                                                                             $240.00
Reynolds, Jennifer Lea
8104 E Timor St
Long Beach, CA 90808                              4282    8/28/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                                                                        $0.00
Hammill, Diana
1050‐182 Borregas Ave.
Sunnyvale, CA 94089                               4283    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Rodriguez, Brandon
1510 S Adams St
Glendale, CA 91205                                4284    8/28/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                             $160.00
Leung, Samson
18911 Sydney Circle
Castro Valley, CA 94546                           4285    8/28/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                              $99.00
Silva, Marlene M
6237 Longford Dr. unit 2
Citrus Heights, CA 95621                          4286    8/28/2020     24 Hour Fitness Worldwide, Inc.                                           $215.00                                                                       $215.00
Zhu, Tinghui
275 Battery St 23rd Floor
San Francisco, CA 94111                           4287    8/28/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                             $500.00
Reichert, Lana
255 SW Harrison St., #25D
Portland, OR 97201                                4288    8/28/2020     24 Hour Fitness Worldwide, Inc.                                         $1,826.00                                                                     $1,826.00
Esqueda, Veronica
5074 Murray Blvd.
Murray, UT 84123                                  4289    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Atkins, Kyle W
413 Chateau La Salle Drive
San Jose, CA 95111                                4290    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                             $250.00

                                                                                                   Page 255 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 256 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Valvo, Brandon C
409 N. Pacific Coast Hwy., #463
Redondo Beach, CA 90277                          4291    8/29/2020        24 Hour Fitness USA, Inc.                                              $649.99                                                                      $649.99
Price, Ronnie
3919 Fairmont Parkway #178
Pasadena, TX 77504                               4292    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Robert, Linda
30537 Mulberry Ct
Temecula, CA 92591                               4293    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Shankar, Sai
16908 NE 98th Ct
Redmond, WA 98052                                4294    8/28/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                            $150.00
Moo, Reine Ah
1067 Waiholo St.
Honolulu, HI 96821                               4295    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                $323.99                                 $323.99
Vang, Shye
9302 England Avenue
Westminster, CA 92683                            4296    8/28/2020    24 Hour Fitness United States, Inc.                                        $449.99                                                                      $449.99
Collins, Evangeline
5930 S. Fairfax Avenue
Windsor Hills, CA 90056                          4297    8/28/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                          $1,000.00
Harrington, Shelley
45‐125 Lole Place
Kaneohe, HI 96744                                4298    8/28/2020     24 Hour Fitness Worldwide, Inc.                                           $500.00                                                                      $500.00
Lewis, Jeffrey and Maria
533 Broadway, Unit 9
Santa Cruz, CA 95060                             4299    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Petty, Clint
2457 Burgener Blvd.
San Diego, CA 92110                              4300    8/29/2020        24 Hour Fitness USA, Inc.                                              $699.99                                                                      $699.99
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                              4301    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Arino, Jim
2515 Canyon Village Circle
San Ramon, CA 94583                              4302    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Poku, Queen Adu
PO Box 2911
Antioch, CA 94531                                4303    8/29/2020           24 San Francisco LLC                          $755.00             $3,025.00                                                                    $3,780.00
Brooks Jr, Flynnard
P.O. Box 59449
Los Angeles, CA 90059                            4304    8/28/2020    24 Hour Fitness United States, Inc.                   $90.00                                                                                             $90.00
Christy, Tahera
28017 Everette
Mission Viejo, CA 92692                          4305    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $117.06                                                                                            $117.06
SPITZER, TODD
7420 E. Morninglory Way
Orange, CA 92869                                 4306    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
To, Yeeman
1533 Lafayette Street
San Gabriel, CA 91776                            4307    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $3,082.00                                                                                          $3,082.00
Christianson, Shane
47 W. Saddle River Rd.
Waldwick, NJ 07463                               4308    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $105.78                                                                                            $105.78

                                                                                                    Page 256 of 1495
                                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 257 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                Amount                                                         Amount
Barnes, Ryan
1625 S. University Blvd
Denver, CO 80210                                               4309    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Snaguski, Kristen
1 Edgar Place
Morristown, NJ 07960                                           4310    8/28/2020        24 Hour Fitness USA, Inc.                        $321.00                                                                                            $321.00
Khan, Yahiya Jamal
440 E Daily Dr Apt 11
Camarillo, CA 93010                                            4311    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $93.03                                                                                             $93.03
George, Benjamin
564 Magnolia Pkwy
Benbrook, TX 76126                                             4312    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $83.00                                                                                             $83.00
CHOSA, VANESSA
418 C Street Apt 2
South San Fransico, CA 94080                                   4313    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bailey, Peggy
1262 Lavall Dr.
Davidsonville, MD 21035                                        4314    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Klueh, Kathy
3620 Devereaux Ct
Orlando, FL 32837                                              4315    8/29/2020    24 Hour Fitness United States, Inc.                  $252.60                                                                                            $252.60
Pham, Martin L
7326 Crownwest St.
Houston, TX 77072                                              4316    8/29/2020        24 Hour Fitness USA, Inc.                        $256.35                                                                                            $256.35
TIMOTHY WILLIS
3675 T St., #441
Sacramento, CA 95816                                           4317    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Hill, Gail
3883 S Quince St
Denver, CO 80237                                               4318    8/28/2020              24 Denver LLC                              $972.00                                                                                            $972.00
Brooks, Misty
1615 Cobb Pkwy N Apt C12
Marietta, GA 30062                                             4319    8/29/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                          $1,000.00
Christine Naylor for Sam Naylor (currently in boot camp)
1102 Horton Road
Durham, NC 27704                                               4320    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $65.08                                                                                             $65.08
Kucharski, Maciej
304 Beech Street
Teaneck, NJ 07666                                              4321    8/28/2020        24 Hour Fitness USA, Inc.                        $396.00                                                                                            $396.00
Chadha, Rubina
226 Barranca Drive
Monterey Park, CA 91754                                        4322    8/28/2020    24 Hour Fitness United States, Inc.                  $199.00                                                                                            $199.00
Omega, Kingsya
608 Monte Vista Ave.
Fort Collins, CO 80521                                         4323    8/28/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                             $83.98
Noordermeer, Taleen
3310 Oakmont View Drive
Glendale, CA 91208                                             4324    8/29/2020        24 Hour Fitness USA, Inc.                      $1,360.00                                                                                          $1,360.00
OYEBAMIJI, NIYI
27077 HIDAWAY AVENUE, APT 61
CANYON COUNTRY, CA 91351                                       4325    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,302.00                                                                                          $1,302.00
Lee, Christa
8320 66th Ave Ct E
Puyallup, WA 98371                                             4326    8/28/2020        24 Hour Fitness USA, Inc.                         $51.64                                                                                             $51.64

                                                                                                                Page 257 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 258 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Long, Steve P
1216 Genesee Ct
Carmichael, CA 85608                             4327    8/28/2020        24 Hour Fitness USA, Inc.                        $101.15                                                                                            $101.15
Vasquez, John
9550 Bothwell Road
Northridge, CA 91324                             4328    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $324.99                                                                                            $324.99
SIRVA Move Management, Inc
Attn: Law Department
101 E. Washington Blvd., Ste. 1100
Fort Wayne, IN 46802                             4329    8/28/2020        24 Hour Fitness USA, Inc.                      $6,839.94                                                                                          $6,839.94
Liu, Lintai
CPC Free Dining
2347 Lockwood Ave
Fremont, CA 94539                                4330    8/27/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00
Gadd, Tami
1915 East 3380 South
Salt Lake City, UT 84106                         4331    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $165.00                                                                                            $165.00
Gu, Yue
1050 Galatyn Pkwy Apt 4077
Richardson, TX 75082                             4332    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $149.99                                                                                            $149.99
Torrice, Catherine A
650 Warburton Ave. 7C
Yonkers, NY 10701                                4333    8/28/2020    24 Hour Fitness United States, Inc.                   $60.00                                                                                             $60.00
LaBonte, Richard
6121 Duet Way
Roseville, CA 95747                              4334    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Nguyen, Charly
2980 Bronco dr
Ontario, CA 91761                                4335    8/29/2020     24 Hour Fitness Worldwide, Inc.             $250,000,000.00                                                                                   $250,000,000.00
England, David
388 E Ocean Blvd #210
Long Beach, CA 90802                             4336    8/28/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                             $99.00
Sharma, Arvind
110 Amalfi Way
Redwood City , CA 94065                          4337    8/29/2020           24 San Francisco LLC                          $699.00                                                                                            $699.00
Wood, Lois C
7031 Stonebrooke Drive
Vallejo, CA 94591                                4338    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Hobbs, Kenneth
7308 Arleta Court
Sacramento, CA 95823                             4339    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gale, Timothy
8117 Elden Avenue
Whittier, CA 90605                               4340    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Kuo, Shujan 'Vivian'
484 Deerwood Road
Fort Lee, NJ 07024                               4341    8/28/2020     24 Hour Fitness Worldwide, Inc.                                           $100.00                                                                      $100.00
Appelzoller, Jessica
14022 Coteau Drive Unit 901
Whittier, CA 90604                               4342    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Pratto, Cory
3822 Seascape Dr
Huntington Beach, CA 92649                       4343    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $36.99                                                                                             $36.99


                                                                                                    Page 258 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 259 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
LaBonte, Christa
6121 Duet Way
Roeseville, CA 95747                            4344    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Pfeffer, Adam
4444 Highland Ave. #1
San Diego, CA 92115                             4345    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Eskew, Glen
120 Prince Lane
Rockwall, TX 75087                              4346    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Dimitri, Kamilia
80 COLUMBIA AVE
REDWOOD CITY, CA 94063                          4347    8/29/2020    24 Hour Fitness United States, Inc.                  $649.99                                 $649.99                                                  $1,299.98
Hobbs, Raiesha
7308 Arleta Court
Sacramento, CA 95823                            4348    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Torres, Yolanda V.
7755 Center Avenue
Suite 1100
Huntington Beach, CA 92647                      4349    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $888.02                                                                                            $888.02
Ferrer, Tai
604 8th ST
Huntington Beach, CA 92648                      4350    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $215.75                                                                                            $215.75
Cady, Thomas
3102 Brookwood Lane
Oxnard, CA 93036                                4351    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
CHEN, CHENG‐ENG D
2507 Springwood Ln
Richardson, TX 75082                            4352    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Reeves , Ryan C.
843 Grand Regency Pt. 101
Altamonte Springs, FL 32714                     4353    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $590.00                                                                                            $590.00
Verma, Ashish K
3263 Barons Lane
San Ramon, CA 94582                             4354    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Hall, Phillip Ansumana
1535 Green Street
Apt 207
San Francisco, CA 94123                         4355    8/28/2020        24 Hour Fitness USA, Inc.                        $197.00                                                                                            $197.00
Corral, Maria
515 Pasadena Ave.
Glendora, CA 91741                              4356    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $220.95                                                                                            $220.95
McAdoo, Loren
1827 Flagstaff Ct.
Seal Beach, CA 90740                            4357    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Wiener, Mark
4 Beacon Way Apt 1706
Jersey City, NJ 07304                           4358    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
WONG, KENNETH J
802 Pradera Way
San Ramon, CA 94583                             4359    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Cole, Nicholas
8524 Gold Way
Everett, WA 98208                               4360    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $77.06                                                                                             $77.06


                                                                                                 Page 259 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 260 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Escandar, Vida
7660 Rosewood Avenue
Los Angeles, CA 90036                           4361    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $3,059.82                                                                                       $3,059.82
Zangakis, Helene M.
747 Jane Drive
Manahawkin, NJ 08050                            4362    8/29/2020             24 New York LLC                             $396.00                                                                                         $396.00
Harrison, Daniel
640 Watertown Lane
Chula Vista, CA 91913‐2443                      4363    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $58.00                                                                                          $58.00
Amos, Jasmine
11833 Old River School Road #13
Downey, CA 90241                                4364    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Alemayehu, Kidist Gedamu
67 Kenbrook Cir.
San Jose, CA 95111                              4365    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Allen, Maureen
1505 Madison Ave
Rohnert Park, CA 94928                          4366    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Carr, Steven Propst
7821 Ponderosa Drive
Parker, CO 80138                                4367    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                        $9,500.00                                                  $9,500.00
Sharif, Omar
29 Mckinley Ave
Lodi, NJ 07644                                  4368    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
True, Thomas
209 King George St
Daniel Island, SC 29492                         4369    8/29/2020        24 Hour Fitness USA, Inc.                        $924.00                                                                                         $924.00
Ostling, Tamara
1931 N Pierce St
Milwaukee , WI 53212                            4370    8/28/2020        24 Hour Fitness USA, Inc.                        $863.94                                                                                         $863.94
Lam, Theresa
235 Westbrook Ave
Daly City, CA 94015                             4371    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Hudson, Marvin
8019 Hibiscus Circle
Tamarac, FL 33321                               4372    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Specht, Stephanie
2202 Hidden Mdw
New Braunfels, TX 78130                         4373    8/28/2020    24 Hour Fitness United States, Inc.                  $770.50                                                                                         $770.50
NGUYEN, TIEN
2600 SENTER RD SPC 157
SAN JOSE, CA 95111                              4374    8/29/2020           24 San Francisco LLC                          $304.00                                                                                         $304.00
Adams, James E.
12617 Parkerhill Drive
Bakersfield, CA 93311‐9579                      4375    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Samson, Benjamin
357 Oak Ave.
Cedarhurst, NY 11516                            4376    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Farahani, Tiba
510 1st Avenue, Unit 605
San Diego, CA 92101                             4377    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $120.75                                                                                         $120.75
Wong, Emerson
315 Dartmouth Drive #208
Marshalls Creek, PA 18335                       4378    8/28/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                         $600.00

                                                                                                   Page 260 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 261 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Barnes, Frederick
16346 Quail Hunt dr
Missouri City, TX 77489                         4379    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Chin, Frank
18606 SE 45th St
Issaquah, WA 98027                              4380    8/28/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                            $649.99
Rivas, Jadiel
401 E Mariposa St.
Altadena, CA 91001                              4381    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $50,000.00                                                $100,000.00                             $150,000.00
Leitner, Elaine
5922 Almaden Lane
Oakland, CA 94611‐2234                          4382    8/28/2020        24 Hour Fitness USA, Inc.                      $1,320.00                                                                                          $1,320.00
Escalona, Estevan
944 E Main Street
Hillsboro, OR 97123                             4383    8/29/2020    24 Hour Fitness United States, Inc.                   $28.11                                                                                             $28.11
FULGHUM, RANOA
1710 Harriman Lane, Unit B
Redondo Beach, CA 90278                         4384    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $95.00                                                                                             $95.00
Guggenheim, Janet
763 Miller Ave.
Mill Valley, CA 94941                           4385    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Purhonen, Steven
2665 Parleys Way, #201
Salt Lake City, UT 84109                        4386    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $268.75                                                                                            $268.75
Hicks, June
5685 S. Galena St.
Greenwood Village, CO 80111                     4387    8/28/2020              24 Denver LLC                               $99.00                                                                                             $99.00
Espinoza, Michael
16908 Lathrop Avenue
Pflugerville, TX 78660                          4388    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $201.79                                                                                            $201.79
Offner, Leila
1625 9th Ave
San Diego , CA 92101                            4389    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,700.00                                                                                          $1,700.00
Warren, Joseph
9340 Esther St
Cypress, CA 90630                               4390    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                             $31.99
Patel, Harish S
1299 SW Cardinell Dr
Portland, OR 97201                              4391    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Feig, Jerianne
PO Box 31
Norco, CA 92860                                 4392    8/29/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                             $99.00
He, Ning
20058 Gem Ct
Castro Valley, CA 94546                         4393    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Alene, Nazrawe
22882 E Belleview Ln
Aurora, CO 80015                                4394    8/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Seike, Colton
19249 Wild Grape Lane
Lakehead, CA 96051                              4395    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Leung, Brian
449 Shoshoni Avenue
Placentia, CA 92870                             4396    8/28/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                            $160.00

                                                                                                 Page 261 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 262 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                              4397    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Sanchez, Fedel
2883 Old Almaden Road #8
San Jose, CA 95125                             4398    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Redd, Kristin
1088 S. Sycamore Street
Canby, OR 97013                                4399    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $269.16                                                                                            $269.16
Nguyen, Michael
1832 Landana Drive
Concord, CA 94519                              4400    8/27/2020     24 Hour Fitness Worldwide, Inc.                   $4,820.00                                                                                          $4,820.00
Chan, Simon
3828 pebble beach ct.
The Colony, TX 75056                           4401    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $73.48                                  $73.48
Williams, Delphanie
5506 Metrowest Blvd Apt 107
Orlando, FL 32811                              4402    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Narang, Naresh
5999 Prospect Rd
San Jose, CA 95129                             4403    8/29/2020        24 Hour Fitness USA, Inc.                                              $412.07                                                                      $412.07
Jackson, Antione
2185 W College Ave
San Bernardino, CA 92407                       4404    8/28/2020    24 Hour Fitness United States, Inc.                $3,455.22                                                                                          $3,455.22
Graff, Leonard
750 Van Ness Ave #1305
San Francisco, CA 94102                        4405    8/28/2020           24 San Francisco LLC                        $8,400.00                                                                                          $8,400.00
Persaud, Leah
5610 Netherland Ave Apt 6B
Bronx, NY 10471                                4406    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $133.33                                                                                            $133.33
Cochran, Jacquelyn
415 Avenida Arlena
San Clemente, CA 92672                         4407    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Benbrook, Rich
8967 Aberdare St
Ventura, CA 93004                              4408    8/29/2020     24 Hour Fitness Worldwide, Inc.                                           $266.00                                                                      $266.00
Loan, Charlie
1653 S Deframe St
Lakewood, CO 80228                             4409    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Lim, Robert Warren
1621 Blackhawk Drive
Sunnyvale, CA 94087                            4410    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $13,200.00                                                                                         $13,200.00
Seserman, David
5823 S Hanover Way
Greenwood Village, CO 80111                    4411    8/28/2020              24 Denver LLC                              $200.00                                                                                            $200.00
Baran, Joseph
4987 Marlborough Dr.
San Diego, CA 92116                            4412    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                             $65.00
Bellasalma, Christina
1300 Washington Ave #192152
Miami Beach, FL 33119                          4413    8/29/2020        24 Hour Fitness USA, Inc.                                              $937.84                                                                      $937.84
Collado, Cooper Manuel
621 SW 96 AVE
Pembroke Pines, FL 33025                       4414    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                $140.40                                 $140.40

                                                                                                  Page 262 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 263 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Fuoroli, Michael Andrew
650 Starbright Court
Simi Valley, CA 93065                           4415    8/28/2020        24 Hour Fitness USA, Inc.                        $558.00                                                                                            $558.00
Steiner, Michael
1601 India Street, Unit 205
San Diego, CA 92101                             4416    8/28/2020        24 Hour Fitness USA, Inc.                         $30.37                                                                                             $30.37
Friedman‐Murray, Kelly
257 North Robertson Blvd.
Beverly Hills, CA 90211                         4417    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Gambol, Ariel Christian
PO Box 3201
Livermore, CA 94551                             4418    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Subramanian, Prathap
4659 Montecarlo Park Ct
Fremont, CA 94538                               4419    8/28/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Netherton, Ryan
7341 Alicante Rd, Unit B
Carlsbad , CA 92009                             4420    8/28/2020    24 Hour Fitness United States, Inc.                  $900.00                                                                                            $900.00
Cramer, Levi
421 E 4th St.
Cheyenne, WY 82007                              4421    8/28/2020        24 Hour Fitness USA, Inc.                                              $429.99                                                                      $429.99
Errante, Joseph
105 Vreeland ave
Boonton, NJ 07005                               4422    8/28/2020        24 Hour Fitness USA, Inc.                        $162.00                                                                                            $162.00
Legge, Cynthia
6863 Parkside Ave.
San Diego, CA 92139                             4423    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Craig, Vince
6875 Diamond Glen Dr.
Reno, NV 89523                                  4424    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $409.00                                                                                            $409.00
Hallett, Douglas L
155 W State St
Pasadena, CA 91105                              4425    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Fried, Stephen
10172 Beverly Drive
Huntington Beach, CA 92646                      4426    8/29/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Dinay, Daniel
730 Norvell St
El Cerrito, CA 94530                            4427    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Gonzalez, Javier
5520 N Donna Beth Ave
Azusa, CA 91702                                 4428    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Walsh, Kimberly R
6741 S 2300 E
Salt Lake City, UT 84121                        4429    8/28/2020        24 Hour Fitness USA, Inc.                         $68.74                                                                                             $68.74
Garcia, Sinthia
4023 Peterlynn Ct
San Diego, CA 92154                             4430    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Pulido, Pedro
8222 Circle C
Buena Park, CA 90621                            4431    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Corella , Nickole
2645 Hundred Knights Dr.
Lewisville , TX 75056                           4432    8/28/2020         24 Hour Holdings II LLC                         $374.95                                                                                            $374.95

                                                                                                 Page 263 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 264 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Reyes, Editha V
22402 Shady Elm Ter.
Diamond Bar, CA 91765                            4433    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $124.98                                                                                         $124.98
Rosenblum, Lucia P
7360 Briella Dr
Boynton Beach, FL 33437‐3770                     4434    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $86.92                                                                                          $86.92
Tjandra, Lena
2432 Chelsea Rd
Palos Verdes Estates, CA 90274                   4435    8/28/2020    24 Hour Fitness United States, Inc.                                   $1,399.98                                                                    $1,399.98
Silva, Manuel
1267 SW 117TH WAY
DAVIE, FL 33325                                  4436    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
SOLANKI, NIRAV
2225 E. 10th St. #302
Long Beach, CA 90804                             4437    8/28/2020    24 Hour Fitness United States, Inc.                                                       $699.99                                                    $699.99
Koslyn, Pamela
5757 Wilshire Blvd
Penthouse 20
Los Angeles, CA 90036                            4438    8/29/2020     24 Hour Fitness Worldwide, Inc.                                        $150.00                                                                      $150.00
Candelaria, Chris
8222 Circle C
Buena Park, CA 90621                             4439    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Bragagnolo, Leo
3835 23rd St
San Francisco, CA 94114                          4440    8/29/2020           24 San Francisco LLC                          $500.50                                                                                         $500.50
Abbushi, Sofia
350 Palomar Dr
Daly City, CA 94015                              4441    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Lasagna, Carl
1237 Curtis St.
Berkeley, CA 94076                               4442    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $205.00                                                                                         $205.00
Harrison, Paul
133 E De La Guerra St 156
Santa Barbara, CA 93101                          4443    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $270.41                                                                                         $270.41
Deng, Steven
21115 Trigger Ln.
Diamond Bar , CA 91765                           4444    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Debbas, Tony
PO Box 28522
Santa Ana, CA 92799                              4445    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $10,800.00                                                                                      $10,800.00
Chen, Tzuling
1124 S Crofter Drive
Walnut , CA 91789                                4446    8/28/2020    24 Hour Fitness United States, Inc.                  $198.00                                                                                         $198.00
West, Stuart J.
West & Associates, A PC
Managing Attorney
3050 Citrus Circle, Suite 207
Walnut Creek, CA 94598                           4447    8/28/2020        24 Hour Fitness USA, Inc.                         $54.95                                                                                          $54.95
Granewich, Bill
23055 Airport Rd NE5
Aurora, OR 97002                                 4448    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00




                                                                                                    Page 264 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 265 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Nguyen, Victoria
13067 Casa Linda Ln
APT H
Garden Grove, CA 92844                          4449    8/28/2020        24 Hour Fitness USA, Inc.                        $580.00                                                                                         $580.00
Moeker, Kathy
5935 S. Logan Court
Littleton, CO 80121                             4450    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Geffre, Scott
PO Box 41
Morgan Hill, CA 95038                           4451    8/28/2020              RS FIT CA LLC                              $383.99                                                                                         $383.99
Mahapatra, Rani
2045 Castillejo Way
Fremont, CA 94539                               4452    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.99                                                                                       $1,399.99
Cahill, Craig A
32 Foxtail Ln
Dove Canyon, CA 92679                           4453    8/28/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Lee, Jean
13582 Caminito Carmel
Del Mar, CA 92014                               4454    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00
Oppenheimer, Melissa A.
87‐201 Helelua St. #3
Waianae, HI 96792                               4455    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                             $278.96                                 $278.96
CUENTO, STEPHANNE
2522 Breanna Way
Garland, TX 75040                               4456    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
May, Kenneth
121 Big Bear Way
Oxnard, CA 93033                                4457    8/28/2020     24 Hour Fitness Worldwide, Inc.                                      $1,049.94                                                                    $1,049.94
Carroll, David
13272 Sunnyslope Dr.
Chino Hills , CA 91709                          4458    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $214.99                                                                                         $214.99
Kowsari, Sharareh
15 Buckthorn #169
Rancho Santa Margarita, CA 92688                4459    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Sanchez, Jessica
319 Summit Avenue #11
Jersey City, NJ 07306                           4460    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $215.88                                                                                         $215.88
Gonzalez Acosta, Kenneth Josey
7271 North Ave
Apt D
Lemon Grove, CA 91945                           4461    8/29/2020        24 Hour Fitness USA, Inc.                                            $34.71                                                                       $34.71
Dull, Randy
6508 Stewart Blvd.
The Colony, TX 75056                            4462    8/28/2020    24 Hour Fitness United States, Inc.                  $530.00                                                                                         $530.00
Liroff, Marci
4224 Hazeltine Ave.
Sherman Oaks, CA 91423                          4463    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Patel, Bina
1299 SW Cardinell Drive
Portland, Or 97201                              4464    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Collins, Evangeline
5930 S. Fairfax Avenue
Los Angeles, CA 90056                           4465    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00


                                                                                                 Page 265 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 266 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Zhu, Zheng
1545 Trimingham Dr
Pleasanton, CA 94566                            4466    8/28/2020    24 Hour Fitness United States, Inc.                  $582.00                                                                                         $582.00
Dasgupta, Jisu
12025 Richmond Ave
Apartment 10110
Houston, TX 77082                               4467    8/28/2020        24 Hour Fitness USA, Inc.                         $94.00                                                                                          $94.00
Gaitan Jr., Jose F.
3400 S. Main St. Apt. D1
Santa Ana, CA 92707                             4468    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $19.99                                                                                          $19.99
Terazaki, Nanae
1717 SW Park Ave. Apt 1215
Portland, OR 97201                              4469    8/28/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
Raut, Vijay
52 Chumalia St
San Leandro, CA 94577                           4470    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Magasin, Richard
757 Ocean Ave Unit 103
Santa Monica, CA 90402                          4471    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $279.65                                                                                         $279.65
Henen, Michael
408 Cedar Mound Pass
Cedar Park, TX 78613                            4472    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $4,800.00                                                                                       $4,800.00
Rhodes, Marcia
19125 Pimlico Road
Apple Valley, CA 92308                          4473    8/29/2020        24 Hour Fitness USA, Inc.                                           $750.00                                                                      $750.00
Moxham‐Fisher, Pattie
1867 South Marion Street
Denver, CO 80210                                4474    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $288.00                                                                                         $288.00
HOLLOWAY, LEON
519 22th Pl NE
Sammamish, WA 98074                             4475    8/28/2020    24 Hour Fitness United States, Inc.                   $50.92                                                                                          $50.92
ATMOS ENERGY CORPORATION
ATTN: BANKRUPTCY GROUP
PO BOX 650205
DALLAS, TX 75265‐0205                           4476    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $700.92                                                                                         $700.92
Carapella, Laura
420 Maple Ave Apt #8
South San Francisco, CA 94080                   4477    8/28/2020    24 Hour Fitness United States, Inc.                  $950.00                                                                                         $950.00
Blair, Shawn
424 Drake Ln
League City, TX 77573‐1839                      4478    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $449.00                                                                                         $449.00
Ling, Emma
1630 Honey Hill Road
El Cajon, CA 92020                              4479    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
AHLUWALIA, SURRINDER
3615 W. PINE BROOK WAY
HOUSTON, TX 77059‐3104                          4480    8/28/2020        24 Hour Fitness USA, Inc.                        $103.89                                                                                         $103.89
Nyquist, Jean
1240 Vine St
Denver, CO 80206                                4481    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $25.22                                                                                          $25.22
King, Winnie
821 Country Estates Cir
Reno, NV 89511                                  4482    8/28/2020     24 Hour Fitness Worldwide, Inc.                      $63.45                                                                                          $63.45


                                                                                                 Page 266 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 267 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Smith, Evan
7708 SE Stephens St
Portland, OR 97215                               4483    8/28/2020        24 Hour Fitness USA, Inc.                        $190.29                                                                                            $190.29
Tse, Connie
52 Miriam St.
Daly City, CA 94014                              4484    8/28/2020           24 San Francisco LLC                          $113.36                                                                                            $113.36
Laung, Kenneth
2349 Montezuma Dr
Campbell, CA 95008                               4485    8/28/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Patrizio, Anthony
27 Lorraine Avenue
Staten Island , NY 10312                         4486    8/28/2020             24 New York LLC                                                   $277.20                                                                      $277.20
Fu, Xiangyu
3755 Terstena Pl, Apt 173
Santa Clara, CA 95051                            4487    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $644.00                                                                                            $644.00
Wang, Li
8454 Traminer Court
San Jose, CA 95135                               4488    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Thomas, Laura
13709 E Weaver Pl
Centennial, CO 80111                             4489    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Avedian, Krsytianne
3721 38th Ave South
Seattle, WA 98144                                4490    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Chen, Tingting
11353 Polaris Dr.
San Diego, CA 92126                              4491    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $952.00                                                                                            $952.00
Maddocks, Rodney
311 Oxford Way
Santa Cruz, CA 95060                             4492    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $384.00                                                                                            $384.00
Demler, Mike
1555 Calle de Stuarda
San Jose, CA 95118                               4493    8/29/2020        24 Hour Fitness USA, Inc.                        $197.00                                                                                            $197.00
Tan, Jenny
1925 Countrywood Ct
Walnut Creek, CA 94598                           4494    8/28/2020        24 Hour Fitness USA, Inc.                        $466.66                                                                                            $466.66
Rousseau, Jessica
19118 112th Road
Saint Albans, NY 11412                           4495    8/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Arnold, Yessenia
331 De Anza Dr.
Vallejo, CA 94589                                4496    8/28/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Tahiraj, Sefer
7205 Almaden Ln
Carlsbad, CA 92009                               4497    8/28/2020        24 Hour Fitness USA, Inc.                        $503.99                                                                                            $503.99
Bae, Andrew
18323 Parkvalle Ave
Cerritos, CA 90703                               4498    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $197.00                                                                                            $197.00
Jimenez, Steven K
1156 Overden Pl
Pomona, CA 91766                                 4499    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Hammill, Diana
1050‐182 Borregas Ave.
Sunnyvale, CA 94089                              4500    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00

                                                                                                    Page 267 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 268 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                           Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                    Amount
Irie‐Nakasone, Betty
17121 Via Piedras
San Lorenzo, CA 94580                          4501    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Rodriguez, Irene
45505 Cherokee Lane
Fremont, CA 94539                              4502    8/28/2020         24 San Francisco LLC                          $300.00                                                                                         $300.00
Webb, Patrick
11826 Bella Luna St
Las Vegas, NV 89183                            4503    8/27/2020    24 Hour Fitness Worldwide, Inc.                    $468.45                                                                                         $468.45
Desai, Shirish
1816 Schooldale Drive
San Diego , CA 95124                           4504    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $770.50                                                                                         $770.50
Hoang, Anthony
2914 Pegasus Ct
Grand Prairie, TX 75052                        4505    8/29/2020       24 Hour Fitness USA, Inc.                       $105.84                                                                                         $105.84
Rodriguez, Juan
1451 Marine Ave Apt A
Gardena, CA 90247                              4506    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Cruz, Julia
8222 Circle C
Buena Par, CA 90621                            4507    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Park, Kyung In
5561 Paraguay Drive
Buena Park, CA 90620‐1246                      4508    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Murphy, Drew
9422 E Cortez St
Scottsdale, AZ 85260                           4509    8/28/2020    24 Hour Fitness Worldwide, Inc.                                       $500.00                                                                      $500.00
Sy, Chantal C
21770 Deveron Cove
Yorba Linda, CA 92887                          4510    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $410.00                                                                                         $410.00
Lucero, Carmen
P.O Box 98
Rancho Cordova, CA 95741                       4511    8/28/2020    24 Hour Fitness Worldwide, Inc.                    $358.32                                                                                         $358.32
Riel, Rich
9848 Apple Tree Drive #D
San Diego, CA 92124                            4512    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Moreno, Daniel
952 Chandler Ct
Concord, CA 94518                              4513    8/29/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                          $93.98
Coopersmith, Marc
452 Lindberg Cir.
Petaluma, CA 94952                             4514    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
LI, YANG
1639 LARKVANE RD
ROWLAND HEIGHTS, CA 91748                      4515    8/29/2020             RS FIT CA LLC                              $73.73                                                                                          $73.73
Passanante, Judy L
557 Irven Court
Palo Alto, CA 94306                            4516    8/29/2020    24 Hour Fitness Worldwide, Inc.                     $89.99                                                                                          $89.99
McDaniels, Stacy
1811 Kinglet Court
Costa Mesa, CA 92626                           4517    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                                            $899.00                                 $899.00
Bramble, Alicia
PO Box 5336
Hacienda Heights, CA 91745                     4518    8/29/2020       24 Hour Fitness USA, Inc.                       $150.00                                                                                         $150.00

                                                                                                Page 268 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 269 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Metchikoff, Allison
21661 Brookhurst Street Apt 215
Huntington Beach , CA 92646                     4519    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $275.00                                                                                            $275.00
Rogers, Kimberly
5202 88th ST CT SW Apt C‐202
Lakewood, WA 98499                              4520    8/29/2020        24 Hour Fitness USA, Inc.                                              $756.11                                                                      $756.11
Dao , Quy Kim
3539 Skyline Dr
Hayward , CA 94542                              4521    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Sepulveda, William
12 Jewel Street
Garfield, NJ 07055                              4522    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Choi, Jin Suk
122 El Dorado St
Arcadia, CA, 91006                              4523    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $129.96                                                                                            $129.96
Godinez, Emmanuel
2386 Ralmar Ave.
East Palo Alto, CA 94303                        4524    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Lee, Cindy
1821 Ladera Vista Pl.
Fullerton, CA 92831                             4525    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Lang, Ellen
601 S Forest St Apt 102
Glendale, CO 80246                              4526    8/29/2020              24 Denver LLC                              $200.00                                                                                            $200.00
Van La, Manda
17368 Via Melina
San Lorenzo, CA 94580                           4527    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $597.00                                                                                            $597.00
Hamasaki, Ricky
254 Aneo Ln
Kahului, HI 96732                               4528    8/29/2020         24 Hour Holdings II LLC                          $83.74                                                                                             $83.74
Brenner, Laurence
366 Roosevelt Way
San Francisco, CA 94114                         4529    8/29/2020        24 Hour Fitness USA, Inc.                        $888.00                                                                                            $888.00
Garza, Jennifer
13662 Benwood St
Baldwin Park, CA 91706                          4530    8/29/2020     24 Hour Fitness Worldwide, Inc.                                           $399.99                                                                      $399.99
Ling, Landon
1630 Honey Hill Road
El Cajon, CA 92020                              4531    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Mills, Harper
837 E. Meadbrook St.
Carson, CA 90746                                4532    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,050.00                                                                                          $1,050.00
Helin, Wallace F
3100 Experanza Xing, Apt/ 6412
Austin, TX 78758                                4533    8/29/2020     24 Hour Fitness Worldwide, Inc.                                         $1,767.00                                                                    $1,767.00
Telleson, Derrick
8814 SW 72nd Street Apt. G139
Miami, FL 33173                                 4534    8/29/2020    24 Hour Fitness United States, Inc.                   $68.46                                                                                             $68.46
Farbish, Giselle
1200 NW 98th Ave
Plantation, FL 33322                            4535    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $128.27                                                                                            $128.27
Tran, Loc Quoc
2867 Sterne PL
Fremont, CA 94555                               4536    8/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                 Page 269 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 270 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Albrizio, Margaret (Peg) Ann
2327 N. 54th St
Seattle, WA 98103                               4537    8/29/2020        24 Hour Fitness USA, Inc.                        $577.46                                                                                         $577.46
Gutierrez, Michelle
1811 Kinglet Court
Costa Mesa, CA 92626                            4538    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                             $899.00                                 $899.00
Miller, Rosalind
2863 Harbour Grace Ct
Apopka, FL 32703                                4539    8/29/2020              RS FIT NW LLC                              $654.96                                                                                         $654.96
Mitro, Cristina ("Tina")
3435 Ocean Park Blvd #107‐810
Santa Monica, CA 90405                          4540    8/29/2020        24 Hour Fitness USA, Inc.                                         $1,008.00                                                                    $1,008.00
Vetrano, Dawn Wittreich
128 Third Avenue
Pelham, NY 10803                                4541    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $52.00                                                                                          $52.00
Miller, Rozanno
19 Bailey Drive
Massapequa, NY 11758                            4542    8/29/2020             24 New York LLC                             $166.66                                                                                         $166.66
Irwin, Robert
1465 Coral Way
San Marcos, CA 92078                            4543    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
GUIGNERY, VANESSA
35 RUE DES BOULETS
PARIS 75011                                     4544    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $90.58                                                                                          $90.58
Ibrhim, Muhammad
12509 Autumn leaf Ln.
                                                4545    8/29/2020        24 Hour Fitness USA, Inc.                         $40.04                                                                                          $40.04
Dinicola, Anthony
5357 Shaffer Ave
Oakland, CA 94618                               4546    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $27.99                                                                                          $27.99
Harris, Maria Luisa
2603 Falcon Knoll Lane
Katy, TX 77494                                  4547    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Carter, Mike
348 Shelterwood Court
Danville, CA 94506                              4548    8/28/2020    24 Hour Fitness United States, Inc.                  $199.00                                                                                         $199.00
Liang, Ting
2816 Curtis Ave
Redwood City, CA 94063                          4549    8/30/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                         $500.00
Iadevaia, Robert
14236 Marianopolis Way
San Diego, CA 92129                             4550    8/29/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Lefkowitz, Todd E.
8095 Palm Cove Ct
Las Vegas, NV 89129                             4551    8/29/2020        24 Hour Fitness USA, Inc.                      $2,500.00                                                                                       $2,500.00
Muzal, Laura
17615 Mellow Ridge Drive
Spring, TX 777379                               4552    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $282.00                                                                                         $282.00
Wang, Judy
1815 83rd Street, Apt. 2G
Brooklyn, NY 11214                              4553    8/29/2020    24 Hour Fitness United States, Inc.                  $217.00                                                                                         $217.00
Grant, Tiffany
1317 N Fairfax Ave.
West Hollywood, CA 90046                        4554    8/31/2020     24 Hour Fitness Worldwide, Inc.                                      $1,012.42                                                                    $1,012.42

                                                                                                 Page 270 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 271 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Raterman, Scott
9701 E Lliff Ave #2217
Denver, CO 80231                                4555    8/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Harlston, Tevin Juwand
2311 E. Stockwell st.
Compton, CA 90222                               4556    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Irizabal, Alejandro M
2121 W Imperial Hwy
Suite E150
La Habra, CA 90631                              4557    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Irizabal, Liliana
2121 W Imperial Hwy
Suite E150
La Habra, CA 90631                              4558    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
De La Trinidad, Paula
655 Old County Rd, APT 127
Belmont, CA 94002                               4559    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Burrus, Stanley A.
44121 Planet Circle
Lancaster, CA 93536                             4560    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $199.99                                                                                            $199.99
Appelzoller, Derrick
14022 Coteau Drive Unit 901
Whittier, CA 90604                              4561    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Irizabal, Alessandra
2121 W Imperial Hwy Suite E150
La Habra, CA 90631                              4562    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Baek, Min
1052 S. Mariposa Ave 405
Los Angeles, CA 90006                           4563    8/29/2020    24 Hour Fitness Worldwide, Inc.                     $66.12                                                                                             $66.12
Ethan Ross / Tania Ross
2117 Speyer Lane
Redondo Beach, CA 90278                         4564    8/29/2020    24 Hour Fitness Worldwide, Inc.                  $6,008.00                                                                                          $6,008.00
Selby, Nicholas
7551 S Fenton St
Littleton, CO 80128                             4565    8/29/2020       24 Hour Fitness USA, Inc.                     $1,799.76                                                                                          $1,799.76
Henning, Cecilia
18073 Adams Way
Yorba Linda, CA 92886                           4566    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                            $249.96
Hayes, Angel
3964 Rivermark Plz #247
Santa Clara, CA 95054                           4567    8/31/2020         24 San Francisco LLC                        $3,000.00                                                                                          $3,000.00
Green, Stefan
3435 South Orange Avenue S204
Orlando, FL 32806                               4568    8/29/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                             $30.00
Jeong, Taehee
10249 Oasis Ct, Apt 5
Cupertino, CA 95014                             4569    8/30/2020         24 San Francisco LLC                          $399.99                                                                                            $399.99
Lopez, Karla
2131 Habero Drive
Escondido, CA 92029                             4570    8/29/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                             $63.98
Youde, Simon
430 Acaso drive
Walnut, CA 91789                                4571    8/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,218.00                                                                                          $1,218.00


                                                                                                 Page 271 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 272 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Darling, Shan Mike
451 S. Westridge Circle
Anaheim Hills, CA 92807                         4572    8/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
RANDOLPH, FLOYD
553 E ANGELENO AVE
UNIT D
BURBANK, CA 91501                               4573    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $443.99                                                                                            $443.99
Munson, Clayton
2912 SW 342nd Place
Federal Way, WA 98023                           4574    8/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,612.00                                                                                          $1,612.00
McDaniels, Michael
1811 Kinglet Court
Costa Mesa, CA 92626                            4575    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                                               $899.00                                 $899.00
Balph, John
13046 25th Ave NE
Seattle, WA 98125                               4576    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $195.00                                                                                            $195.00
Kneis, Brian
8059 Chardonay Ct.
San Jose, CA 95135                              4577    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Archbold, Ruby
7000 Hawthorn Ave
Apt #104
Los Angeles, CA 90028                           4578    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Vavo, Nobuko
409 N. Pacific Coast Hwy., #463
Redondo Beach, CA 90277                         4579    8/29/2020       24 Hour Fitness USA, Inc.                                             $996.00                                                                      $996.00
Nguyen, Thanh
3916 262nd Avenue SE
Issaquah, WA 98029                              4580    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Kwun, Jae
5056 Jade Ct.
Chino Hills, CA 91709                           4581    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $489.00                                                                                            $489.00
Tripathi, Supriya
6416 E Lake Samm Pkwy NE #202
Redmond, WA 98052                               4582    8/29/2020       24 Hour Fitness USA, Inc.                       $153.00                                                                                            $153.00
Smith, Julius
3890 Greenmeadow Lane
Davidsonville, MD 21035                         4583    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $503.99                                                                                            $503.99
Ho, Li Kim
3135 Terrywood Ct.
San Jose, CA 95132                              4584    8/29/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Loh, Irene
16241 Sierra Ridge Way
Hacienda Heights, CA 91745                      4585    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                            $299.00
Dao, Thomas
7 Sand Oaks Rd.
Laguna Niguel, CA 92677                         4586    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Wouters, Samuel
1305 Tamo'shanter Dr.
Azusa , CA 91702                                4587    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                            $220.00
Cai, Ying
1863 Alemany Blvd
San Francisco, CA 94112                         4588    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99


                                                                                              Page 272 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 273 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Sung , Ji M
21536 E. Lehigh Ave
Aurora , CO 80013                               4589    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Kibel, Anthony
111 Orangewood Ave Apt K3
Anaheim, CA 92802                               4590    8/29/2020    24 Hour Fitness United States, Inc.                                                                          $450.00                                 $450.00
Parola, Christina
1020 McRae Way
Roseville, CA 95678                             4591    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Wong, Danton
191 East Hind Drive
Honolulu, HI 69821                              4592    8/29/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                         $600.00
Petersen, Lisa
2228 E Westport Dr #5
Anaheim, CA 92806                               4593    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                        $1,200.00                                                  $1,200.00
Hattar, Cliff Peter
13990 Barnett Ln
Eastvale, CA 92880                              4594    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $226.00                                                                                         $226.00
De Mattei, Robert
1580 Parrot Ave
Sunnyvale, CA 94087                             4595    8/29/2020     24 Hour Fitness Worldwide, Inc.                                        $464.40                                                                      $464.40
Mcadoo Jr, Louis
2154 Scott Ave
Palmdale, CA 93550                              4596    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                  $250,000,000.00                                            $250,000,000.00
Grady, Michael Jones
579 Alberta St.
Altadena, CA 91001                              4597    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $420.00            $400.00                                                                      $820.00
Erb, Michael
33282 Ocean Bright
Dana Point, CA 92629                            4598    8/29/2020    24 Hour Fitness United States, Inc.                   $90.00                                                                                          $90.00
Manjra, Juliett
19523 Bouma Ave.
Cerritos, CA 90703                              4599    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Fong, Nicole
5820 Fair Oaks Blvd Apt 230
Carmichael, CA 95608                            4600    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Dean, Joshua
3416 Ione Drive
Los Angeles, CA 90068                           4601    8/31/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                         $250.00
Rice, Robert
3418 Sagehurst Dr.
Duarte, CA 91010                                4602    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $14.00                                                                                          $14.00
Nguyen, NhuThuy V
681 Manzano Ct.
Milpitas, CA 95035                              4603    8/31/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                         $700.00
Tado, Brian
25736 Po Ave
Mission Viejo, CA 92691                         4604    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Hanna, Rania
2157 Monmouth Dr.
Ventura, CA 93001                               4605    8/29/2020        24 Hour Fitness USA, Inc.                        $122.50                                                                                         $122.50
Lee, Henry Y
13582 Caminito Carmel
Del Mar, CA 92014                               4606    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00

                                                                                                 Page 273 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 274 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Ausmus, Thomas
P.O. Box 1777
Pearland, TX 77588                              4607    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                             $350.00
Zamarron, Maria
PO Box 3175
Fullerton, CA 92834                             4608    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Flynn, Lanny J
10528 SE 300th Street
Auburn, WA 98092                                4609    8/29/2020    24 Hour Fitness United States, Inc.                                      $1,270.38                                                                     $1,270.38
Forrester, Thomas D
7677 Ambrose Way
Sacramento, CA 95831                            4610    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $936.00                                                                                             $936.00
Kabir, Rose
5551 Harmony Drive
Eastvale, CA 91752                              4611    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                             $649.99
Glimp, Jimmie
4121 Sunrise Ave
Las Vegas, NV 89110                             4612    8/30/2020        24 Hour Fitness USA, Inc.                                              $198.00                                                                       $198.00
LeDuc, Thomas
9317 Viento Fuerte Way
La Mesa, CA 91941                               4613    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                             $350.00
Wong, James
15219 52nd Ave W
Edmonds, WA 98026                               4614    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $32.86                                                                                              $32.86
Anchondo, Lori
5887 Quiroz Drive
Riverside, CA 92509                             4615    8/31/2020    24 Hour Fitness United States, Inc.                   $60.00                                                                                              $60.00
Ehrsam, Kimberly
11243 Constellation Drive
El Cajon, CA 92020                              4616    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Phan, Thao
203 Yoakum Parkway Apt 1207
Alexandria, VA 22304                            4617    8/29/2020        24 Hour Fitness USA, Inc.                                                 $0.00           $544.86                                                    $544.86
Harges, Brandi Rose
6228 Preakness Place
Rancho Cucamonga, CA 91739                      4618    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                             $429.00
Sánchez ‐ Vahamonde, Roy
409 Calle San Pablo Unit 102
Camarillo, CA 93012                             4619    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                             $400.00
Reichert, Thomas Andrew
255 SW Harrison St, Apt 25D
Portland, OR 97201                              4620    8/29/2020     24 Hour Fitness Worldwide, Inc.                                           $532.00                                                                       $532.00
Rodriguez, Alfredo
1735 West 120th St.
Los Angeles, CA 90047                           4621    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $144.99                                                                                             $144.99
Preciado, Teresa
2016 Via Esmarca # 1
Oceanside, CA 92054                             4622    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                  $429.99                                                    $859.98
Yang, Melody
2295 Oldridge Drive
Hacienda Heights, CA 91745                      4623    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $268.74                                                                                             $268.74
Oh, Hyunran
11034 Peyton Way
San Diego, CA 92129                             4624    8/29/2020        24 Hour Fitness USA, Inc.                        $656.50                                                                                             $656.50

                                                                                                 Page 274 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 275 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Dabney, Rob
1703 Green Ln
Redondo Beach, CA 90278                          4625    8/29/2020    24 Hour Fitness Worldwide, Inc.                                          $490.00                                                                      $490.00
Malespin, David
576 Wildwood Way
San Francisco, CA 94112                          4626    8/29/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Tannous, Mitch
2306 Bloomdale St
Duarte, CA 91010                                 4627    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                            $432.00                                                    $432.00
Iyer, Anirudh
1534 Shinn Court
Fremont, CA 94536                                4628    8/30/2020       24 Hour Fitness USA, Inc.                                             $110.00                                                                      $110.00
Holtzer, Tamra
16 Robin Hood Rd
Suffern, NY 10901                                4629    8/29/2020       24 Hour Fitness USA, Inc.                       $512.66                                                                                            $512.66
Officer, Kalissa
6400 N Scottsville St
Park City, KS 67219                              4630    8/30/2020       24 Hour Fitness USA, Inc.                       $525.00                                                                                            $525.00
Schwartz, Marilyn
1936 Andrews Court
Oceanside, CA 92054                              4631    8/29/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                             $49.00
Hahn, Eugene
130 Playa Circle
Aliso Viejo, CA 92656                            4632    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                            $138.84                                                    $138.84
Gomez, Rutilia
9620 Sepulveda Blvd.
Unit 40
North Hills, CA 91343                            4633    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $437.49                                                                                            $437.49
Martini, Donald
20 Parker Ave., Apt. 9
San Francisco, CA 94118                          4634    8/29/2020       24 Hour Fitness USA, Inc.                                                                                   $99.00                                  $99.00
Jaquez, Jaquelyn
PO Box 9363
San Diego, CA 92169                              4635    8/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,249.00                                                                                          $1,249.00
Faquir, Ameer
18060 E. 104th Place, Unit B
Commerce City, CO 80022                          4636    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Cruz, Caren
8222 Circle C
Buena Park, CA 90621                             4637    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Kazi, Siam
2095 Highpointe Drive #204
Corona, CA 92879                                 4638    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $489.99                                                                                            $489.99
Patterson, Melissa
43 East Birch Street
Mount Vernon, NY 10552                           4639    8/31/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                            $699.00
Yang, Benjamin
488 Walnut Ave.
Arcadia, CA 91007                                4640    8/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Perez, Symon Arvin
11430 Winding Trail Ln
Dublin, CA 94568                                 4641    8/29/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00



                                                                                               Page 275 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 276 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Metts, James S
5020 Royal Burgess Drive
Fort Worth, TX 76135                            4642    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $32.46                                                                                             $32.46
Ingle, Dylan
4312 Eagleglen Drive
Ft Worth, TX 76244                              4643    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Chen, Deqing
99 Vista Montana, Apt 3235
San Jose, CA 95134                              4644    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
McDaniels, Catherine
1811 Kinglet Court
Costa Mesa, CA 92626                            4645    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                $899.00                                 $899.00
Mansour, Delon
12225 Via Hacienda
El Cajon, CA 92019                              4646    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                          $2,500.00
Kang, Bobby
10511 Prairie Stone Place
Bakersfield, CA 93311                           4647    8/29/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Schmier, Scot
16315 E Clovermead St.
Covina, CA 91722                                4648    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $366.00                                                                                            $366.00
Diop, Henry
38930 Matson Place
Fremont, CA 94536                               4649    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Sharpe, Adrian
                                                4650    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Oh, Brian
19732 Blythe St.
Winnetka, CA 91306                              4651    8/29/2020        24 Hour Fitness USA, Inc.                        $524.99                                                                                            $524.99
Chovan‐Taylor, Michele
8352 Shady Lady Ct.
Las Vegas, NV 89131                             4652    8/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Sayegh, Emile P.
27 Park Terrace South
Congers, NY 10920                               4653    8/31/2020     24 Hour Fitness Worldwide, Inc.                                         $1,808.60                                                                    $1,808.60
Chapman, Susan
2419 18th Street
San Francisco, CA 94110                         4654    8/29/2020        24 Hour Fitness USA, Inc.                         $44.99                                                                                             $44.99
Zoorbakhsh, Jina
4135 Misty RDG
San Diego, CA 92130                             4655    8/31/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                            $649.99
Bohne, John
6820 Watercourse Dr
Carlsbad, CA 92011                              4656    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Martin, Matthew
2507 Kodiak Ct. NE
Salem, OR 97305                                 4657    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $340.40                                                                                            $340.40
Lahdo, Victor
455 Greenwich Street
Bergenfield, NJ 07621                           4658    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $339.96                                                                                            $339.96
Brown, Enri
3730 Jill Lane
La Mesa, CA 91941                               4659    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00


                                                                                                 Page 276 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 277 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                 Current 503(b)(9)
                                                                                                                                         Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                          Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                          Amount
Miller, Robert L
414 Enclave Circle
Apt 101
Costa Mesa, CA 92626                              4660    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $6,000.00                                                                                           $6,000.00
White, Janet
5604 Whale Rock St
Las Vegas, NV 89149                               4661    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $2,508.00                                                                                           $2,508.00
La Blanc, Julia
4967 Gladys Ct.
Livermore, CA 94550                               4662    8/29/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                           $1,548.00
Tremaine, Gary
573 Aston Woods Ct
Venice, FL 34293                                  4663    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $864.00                                                                                             $864.00
Tavakoli, Ahmad
1388 Gough St Apt 802
San Francisco, CA 94109                           4664    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $432.00                                                                                             $432.00
Relekar, Meenal
7575 Skyline Blvd
Oakland, CA 94611                                 4665    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                             $299.99
Lakhouili, Hajar
343 Wabash Avenue
Paterson, NJ 07503                                4666    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                             $120.00
Inouye, Mark M.
3000 Griffith Park Boulevard #2
Los Angeles, CA 90027                             4667    8/29/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                             $429.99
Newsome, Aylene
11845 Lewis Green Way
Orlando, FL 32824                                 4668    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.84                                $45.16                                                     $46.00
Furney, Joseph
4360 Sanderling Cir, Unit 58
Las Vegas, NV 89103                               4669    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Conniff, Jacqueline
PO Box 1545
San Ramon, CA 94583                               4670    8/31/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                            $1,500.00                               $1,500.00
Jhawar, Balbir
22740 High Tree Circle
Yorba Linda, CA 92887                             4671    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Mitro, Cristina ("Tina")
3435 Ocean Park Blvd #107‐810
Santa Monica, CA 90405                            4672    8/29/2020        24 Hour Fitness USA, Inc.                      $1,008.00                                                                                           $1,008.00
Vigil, Lewis A.
2471 West Ball Road, Apt #22
Anaheim, CA 92804                                 4673    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                             $100.00
Cho, Seong Min
1581 Mill Stream Dr.
Chino Hills, CA 91709                             4674    8/29/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                             $500.00
Ponce, Rovingaile Kriska M.
                                                  4675    8/29/2020        24 Hour Fitness USA, Inc.                         $93.98                                                                                              $93.98
Karakuts, Bogdan
9979 SE Talbert St
Clackamas, OR 97015                               4676    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                           $3,000.00
Singavarapu, Srinivas Y
35974 Green St
Union City, CA 94587                              4677    8/29/2020    24 Hour Fitness United States, Inc.                  $450.00                                                                                             $450.00

                                                                                                   Page 277 of 1495
                                                    Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 278 of 1495
                                                                                                           Claim Register
                                                                                               In re 24 Hour Fitness Worldwide, Inc.
                                                                                                         Case No. 20‐11558

                                                                                                                       Current General                                           Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address            Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                    Amount
Nguyen, Amy
1530 146th Ave
San Leandro, CA 94578                                   4678    8/30/2020        24 Hour Fitness USA, Inc.                        $369.99                                                                                         $369.99
Keyes, Alice & Ryan
610 Harlan Ct.
Chula Vista, CA 91911                                   4679    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                         $420.00
Black , Aaron S
709 E Alder St
Brea , CA 92821                                         4680    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Felix, Robbie
430 A Court
Colton, CA 92324                                        4681    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $60.95                                                                                          $60.95
Sand, Dr. Rachel B.
12251 Avalon Canyon Ct.
Las Vegas, NV 89138                                     4682    8/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,500.00                            $1,500.00                               $3,000.00
Claim docketed in error
                                                        4683    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Henning, Cecilia
18073 Adams Way
Yorba Linda, CA 92886                                   4684    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Mills, Sherman
837 E. Meadbrook St.
Carson, CA 90746                                        4685    8/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,050.00                                                                                       $1,050.00
BAI Park Place LP, A Delaware Limited Partnership
Young & Lazzarini
Kenrick Young, Esq.
770 L Street, Ste 950
Sacramento, CA 95814                                    4686    8/29/2020        24 Hour Fitness USA, Inc.                    $679,708.22                                                                                     $679,708.22
Bournazian, J. David
27 Kelly Lane
Ladera Ranch, CA 92694                                  4687    8/30/2020     24 Hour Fitness Worldwide, Inc.                  $35,500.00                                                                                      $35,500.00
Thi Ho, Ly Mai
19709 Kingsglen Cir
Walnut, CA 91789                                        4688    8/29/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                              $429.99                                 $859.98
Kouhpaenejad, Ahmed
765 South Canyon Mist Lane
Anaheim Hills, CA 92808                                 4689    8/29/2020           24 San Francisco LLC                           $63.98                                                                                          $63.98
Ihem, Chinenyeudo
7775 Granada blvd
Miramar, FL 33023                                       4690    8/28/2020    24 Hour Fitness United States, Inc.                  $126.86                                                                                         $126.86
Yang, Min
21115 Trigger Ln.
Diamond Bar, CA 91765                                   4691    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Suiter, Phyllis A
4779 Luna Ridge Ct
Las Vegas, NV 89129                                     4692    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $383.18                                                                                         $383.18
Liu, Yanmin
574 Arastradero Road Apt 44
Palo Alto, CA 94306                                     4693    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Huang, Hao
36831 Newark Blvd Unit C
Newark, CA 94560                                        4694    8/30/2020        24 Hour Fitness USA, Inc.                         $44.09                                                                                          $44.09



                                                                                                           Page 278 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 279 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                            Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                     Amount
Ekwealor, Somadina
730 Kinkead Way Apt. 300
Albany, CA 94706                               4695    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                          $649.99
Suk Choi, Jin
122 El Dorado St.
Arcadia, CA 91006                              4696    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $129.96                                                                                          $129.96
Dubman, Shay
61 Changebridge #3
Montville, NJ 07045                            4697    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $53.31                                                                                           $53.31
Charbonneau, Michael
1128 Garrido Dr.
Camarillo, CA 93010                            4698    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                        $1,000.00
Arriola, Carlos
29227 Blue Finch Ct
Katy , TX 77494                                4699    8/29/2020        24 Hour Fitness USA, Inc.                         $84.00                                                                                           $84.00
Fay, Patrick
80 Chestnut St
Ramsey, NJ 07446                               4700    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                          $500.00
Fernandez, Albert
826 1/2 N. Sweetzer Ave.
West Hollywood, CA 90069                       4701    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $392.00                                                                                          $392.00
Shen, Henry
5728 Winchester Ct
Rancho Cucamonga, CA 91737                     4702    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $139.00                                                                                          $139.00
Garcia, Ivan
13009 Camino Del Rey
Whittier, CA 90601                             4703    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                          $700.00
Mcadoo Jr, Louis
2154 Scott Ave
Palmdale, CA 93550                             4704    8/30/2020    24 Hour Fitness United States, Inc.                                        $0.00             $0.00    $250,000,000.00                         $250,000,000.00
Patel, Vikas
192 Mayhew Way
Walnut Creek, CA 94597                         4705    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $640.75                                                                                          $640.75
Tsung, Andrew
4251 Knollview Drive
Danville, CA 94506                             4706    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                           $49.99
Kakembo, Ismail
17841 Lassen St Apt 216
Northridge, CA 91325                           4707    8/30/2020     24 Hour Fitness Worldwide, Inc.                                      $9,511.50                                                                     $9,511.50
Doherty, Brett
11566 Chestnut Ridge St
Moorpark, CA 93021                             4708    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                        $1,000.00
Donohue Jr., John W.
31 Midlothian
Dove Canyon, CA 92679                          4709    8/31/2020        24 Hour Fitness USA, Inc.                        $389.00                                                                                          $389.00
Hurtado, Francisco
12517 Poinsettia Ave
El Monte, CA 91732                             4710    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
MORRIS, BRANDI
383 BRANDING WAY
BASALT, CO 81621                               4711    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $154.08                                                                                          $154.08
Reed, Jon
1529 Saint Alphonsus Way
Alamo, CA 94507                                4712    8/30/2020           24 San Francisco LLC                          $200.00                                                                                          $200.00

                                                                                                  Page 279 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 280 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Sheffield, Stacy
1728 Morgans Ave.
San Marcos, CA 92078                             4713    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $85.98                                                                                             $85.98
Moreno, Kimm J
10210 Baseline Road, Space 68
Rancho Cucamonga, CA 91701                       4714    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Small, Lynn
5106 Pocahontas Street
Bellaire, TX 77401                               4715    8/30/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00
A.I
1534 Shinn Ct
Fremont, CA 94536                                4716    8/30/2020        24 Hour Fitness USA, Inc.                                              $110.00                                                                      $110.00
Ahuna, Kalani Y
12815 E 35th St S
Independence, MO 64055                           4717    8/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Oaks, Vincent
23820 Hamlin St
West Hills, CA 91307                             4718    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Brown Jr, Louis
P.O. Box 86428
Portland, OR 97286                               4719    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                            $160.00
Foster, Carmin R
176B E Michigan Street
Orlando, FL 32806                                4720    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $83.39                                                                                             $83.39
Lee, Gina
5525 Cajon Ave
Buena Park , CA 90621                            4721    8/30/2020           24 San Francisco LLC                          $700.00                                                                                            $700.00
Larios, Jusus
25829 Delphinium Ave
Moreno Valley, CA 92553                          4722    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Lee, Taehun
                                                 4723    8/30/2020        24 Hour Fitness USA, Inc.                         $96.33                                                                                             $96.33
Solomon, Blen
4102 Denker Ave
Los Angeles, CA 90062                            4724    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $183.00                                                                                            $183.00
SELZ, CURTIS
2518 92ND PL SE
Everett, WA 98208                                4725    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $92.22                                                                                             $92.22
Ruelas Jr, Agustin
                                                 4726    9/30/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                            $500.00
Collier, Donna
1067 Summit Trail
Escondido, CA 92025                              4727    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $174.00                                                                                            $174.00
Ryan, Michele
983 Vassar Cir
Anaheim, CA 92807                                4728    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $772.00                                                                                            $772.00
Stoyanova, Adriana
115 E 34th St. Unit 607
New York, NY 10156                               4729    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $169.98                                                                                            $169.98
Watts Jr., J. B.
P. O. Box 224591
Dallas, TX 75222                                 4730    8/30/2020    24 Hour Fitness United States, Inc.                                      $7,020.00                                                                    $7,020.00



                                                                                                    Page 280 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 281 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Sun, Darren
615 Citadel Dr.
Walnut, CA 91789                                4731    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Larios, Jusus
25829 Delphinium Ave
Moreno Valley, CA 92553                         4732    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Spikes, Shanae
12612 S Hoover St
Los Angeles, CA 90044                           4733    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Yin, Lili
954 Westlynn Way
Apt 3
Cupertino , CA 95014                            4734    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00
Breslaw, Aaron
6302 Bray Court
Dublin, CA 94568                                4735     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Maldonado, Enrique
727 Pumehana St Apt 301
Honolulu, HI 96826                              4736    8/30/2020    24 Hour Fitness Worldwide, Inc.                                                                               $176.00                                 $176.00
Collins, DaRon P
5312 Cartwright Ave Apt 8 North
Hollywood, CA 91601                             4737    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Morgan, Natalie
1582 Yosemite Dr.
Apt 8
Los Angeles, CA 90041                           4738    8/30/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Walters, Terry Alan
26861 Avenida Las Palmas
Capistrano Beach, CA 92624                      4739    8/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Staples, Mecouria
1319 Barlow Avenue
Dallas, TX 75224                                4740    8/30/2020    24 Hour Fitness Worldwide, Inc.                  $6,329.15             $3,025.00                                                                    $9,354.15
Valdez, Brandon
1103 Mar Les West
Santa Ana, CA 92706                             4741    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Szwejkowski, Justin
17 Oakdale Place
Massapequa Park, NY 11762                       4742     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $622.63                                                                                            $622.63
Sarmiento, Philip
1023 Central Blvd.
Hayward, CA 94542                               4743    8/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Brandom, Robert
25691 Cervantes Ln
Mission Viejo, CA 92691                         4744    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $361.16                                                                                            $361.16
Lee, Alice
14709 S Prairie Ave.
Lawndale, CA 90260                              4745    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Cho, Edward
502 Santiago Canyon Way
Brea, CA 92821                                  4746    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $394.00                                                                                            $394.00
WRIGHT, DELORES G.
929 E. HELMICK ST
Carson , CA 90746‐3037                          4747    8/30/2020    24 Hour Fitness Worldwide, Inc.                                                                                $60.00                                  $60.00


                                                                                              Page 281 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 282 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Reed, Sawang
1529 Saint Alphonsus Way
Alamo, CA 94507                                4748    8/30/2020           24 San Francisco LLC                          $200.00                                                                                            $200.00
Williams, Dameion
806 North Mayo Ave
Compton, CA 90301                              4749    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Ewing, Elaine
1733 Hollyvista Ave
Los Angeles, CA 90027                          4750    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Carmona, Christopher
6079 Indian Forest Circle
Lake Worth, FL 33463                           4751    8/29/2020     24 Hour Fitness Worldwide, Inc.                      $34.96                                                                                             $34.96
Zhen, Nathalie
158 Arch Street
San Francisco, CA 94132                        4752    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
MONROE, KE
5432 POINSETT AVENUE
EL CERRITO, CA 94530                           4753    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Watts, Sidnee
132 E 139th Street
Los Angeles, CA 90061                          4754    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $102.00                                                                                            $102.00
Shih, Jack
22605 Fern Ave
Torrance, CA 90505                             4755    8/30/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Sorpraseuth, Xaysana
8716 Brady Ave
La Presa, CA 91977                             4756    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Myers, Deborah
3775 Maxon Lane
Chino, CA 91710                                4757    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Hacker, Diane
2889 22nd St
San Francisco, CA 94110                        4758    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $552.00                                                                                            $552.00
Levy, Brett
5737 Ridgehaven Drive
Plano, TX 75093                                4759    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Nguyen, Thi
1721 E. Warrenton Ave.
Anaheim, CA 92805                              4760    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Budihas, Julia
3616 Henry Hudson Parkway
Bronx, NY 10463                                4761    8/31/2020             24 New York LLC                             $400.00                                                                                            $400.00
Tsao, Mel
1586 Calle Andres
Duarte, CA 91010                               4762    8/30/2020        24 Hour Fitness USA, Inc.                        $240.00                                                                                            $240.00
Onofrietti, Tony
3401 S. Shady Creek Place
Millcreek, UT 84106‐1510                       4763    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Martinez, David
626 Sea Pine Way
Apt C1
Greenacres, FL 33415                           4764     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $736.63                                                                                            $736.63



                                                                                                  Page 282 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 283 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Hudson, Cindy
646 Cliffwood Ave.
Brea, CA 92821                                  4765    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
PEREZ, JOSE
2929 WEST SUGAR HILL TERRACE
DUBLIN, CA 94568                                4766    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Luong, Hoa
5213 W 3rd St
Santa Ana, CA 92703                             4767    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Ceja‐Garcia, Eliana
13730 Joaquin Lane
Cerritos, CA 90703                              4768    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Liang, Dan
39539 Stevenson Place
Fremont, CA 94539                               4769    8/30/2020           24 San Francisco LLC                          $278.29                                                                                            $278.29
Sarrett, Lisa
3543 Dayton Cmn
Fremont, CA 94538                               4770    8/30/2020        24 Hour Fitness USA, Inc.                        $109.89                                                                                            $109.89
Rickard, Robert
10933 Huston Street
#105
North Hollywood, CA 91601                       4771    8/30/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Tran, Tuyen
316 Meadowhaven Way
Milpitas, CA 95035                              4772    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                            $499.99
Franco, Dora
200 E Gladstone St. Apt. # 114
Azusa, CA 91702                                 4773    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Chan, Stephen
1551 W4th Street
Brooklyn, NY 11204                              4774    8/30/2020      24 Hour Fitness Holdings LLC                       $275.00                                                                                            $275.00
Miltenberger, Frank
832 Van Dyck Court
Sunnyvale, CA 94087                             4775    8/30/2020              RS FIT CA LLC                            $5,000.00                                                                                          $5,000.00
Mays, Rodney
9215 Questor Place Apt 3426
San Diego, CA 92108                             4776    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                            $125.97
Pfeffer, Brooke
1391 Xavier St.
Denver, CO 80204                                4777    8/30/2020    24 Hour Fitness United States, Inc.                   $93.57                                                                                             $93.57
Orozco, Jonathan
11610 Avenida Anacapa
El Cajon, CA 92019                              4778    8/30/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Pender, Larry
3591 Castano Drive
Camarillo, CA 93010                             4779    8/30/2020    24 Hour Fitness United States, Inc.                   $49.00               $549.87                                                                      $598.87
Rocha, Bobbie
8501 Maple Hall Dr.
Sacramento, CA 95823                            4780    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Jayaprakasam, Dinesh
3829 Nightjar View Ter
Pflugerville, TX 78660                          4781    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $352.00                                                                                            $352.00



                                                                                                   Page 283 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 284 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Ma, Dongqing
42 Lyroridge Ln
San Mateo, CA 94402                             4782    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Ding, Paul
207 Pintoresca Dr.
Pacific Palisades, CA 90272                     4783    8/30/2020     24 Hour Fitness Worldwide, Inc.                  $48,000.00                                                                                      $48,000.00
Scott, Lia
1465 Cedarwood Drive
Piscataway, NJ 08854                            4784    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Young, Victoria
4001 Cortina Drive
Austin, TX 78749                                4785    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $320.00                                                                                         $320.00
Loretta, Henson
11986 BAYLESS ST.
MORENO VALLEY, CA 92557                         4786    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                         $340.00
Loggins, Phoebe
34 Shea Ridge
Rancho Santa Margarita, CA 92688                4787    8/30/2020     24 Hour Fitness Worldwide, Inc.                                      $1,520.00                                                                    $1,520.00
Welter, Tiffany
640 E Birch Street #E
Brea, CA 92821                                  4788    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $105.57                                                                                         $105.57
Choi, Julie
1642 Tiffany Place
Santa Ana, CA 92705                             4789    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
TULENEW, GIGI
1501 LARKIN STREET APT 108
SAN FRANCISCO, CA 94109                         4790    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Wu, Vivian
2232 E. 22nd St.
Oakland, CA 94606                               4791    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Tyson, James Michael
9378 Rolling Glen Ct.
Orangevale, CA 95662                            4792    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $988.00                                                                                         $988.00
Aman IV, Samuel H
11533 Bari Dr.
Rancho Cucamonga, CA 91701                      4793    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $161.28                                                                                         $161.28
McGrath, Ronald J
9501 Winding Oak Trail
Austin, TX 78750                                4794    8/30/2020    24 Hour Fitness United States, Inc.                                                                           $99.00                                  $99.00
Larson, Erika
5400 N. Lamar Blvd. Apt 1080
Austin, TX 78751                                4795    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,313.00                                                                                       $2,313.00
Ramirez, Robert Lee
300 Strands Ct.
Newman, CA 95360                                4796    8/31/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                         $200.00
Davis, Susan E
3098 Murray Lane
Costa Mesa, CA 92626                            4797    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $148.50                                                                                         $148.50
Gruder, Jonathan
766 Meadowlark Dr
Fairfield, CA 94533                             4798    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Schomer, Yvonn
1105 Xenophon St
Golden, CO 80401                                4799    8/31/2020              24 Denver LLC                              $971.88                                                                                         $971.88

                                                                                                 Page 284 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 285 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                    Amount
Taylor, Nancy
220 East 57th Street
New York, NY 10022                                4800    8/31/2020        24 Hour Fitness USA, Inc.                         $73.80                                                                                          $73.80
Gomez, Alejandro
555 Glenburry Way
San Jose, CA 95123                                4801    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Huynh, Tammy
842 N Atlantic Blvd
Alhambra, CA 91801                                4802    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $436.01                                                                                         $436.01
Dirks, Harry J.
5666 La Jolla Blvd., Suite 330
La Jolla, CA 92037                                4803    8/31/2020        24 Hour Fitness USA, Inc.                        $899.97                                                                                         $899.97
Dithomas, Rashell
832 SATURN WY
LIVERMORE, CA 94550                               4804    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Nguyen, Anthony
20303 Union Street
Wildomar, CA 92595                                4805    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Romine, Leslie
5162 Frost Avenue
Carlsbad, CA 92008                                4806    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Kim, Moon
8312 Ridglea Ave
Buena Park, CA 90621                              4807    8/31/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Lin, Mandy
1117 La Flora Ln.
Glendora, CA 91741                                4808    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Coverdill, Jayson
3604 sugarloaf ct.
palmdale, CA 93550                                4809    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Lavi, Larry
162 Avenida Rosa
San Clemente, CA 92672                            4810    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $6,420.00                                                                                       $6,420.00
Rice, Robert Bryan
25815 NE Bald Peak Rd
Hillsboro, OR 97123                               4811    8/31/2020     24 Hour Fitness Worldwide, Inc.                                      $3,025.00                                                                    $3,025.00
Yamasaki, Mark
19603 Redbeam Ave.
Torrance, CA 90503                                4812    8/31/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Melville, Zerlinda
1896 Allenwood Circle
Lincoln, CA 95648                                 4813    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Wagner, Stacey
1597 Carole Way
Redwood City, CA 94061                            4814    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $38.00                                                                                          $38.00
Cabasal, Jessica
12801 Wright Ave
Chino, CA 91710                                   4815    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $68.85                                                                                          $68.85
Kvool, Lois
4550 E Chicago Ave
Las Vegas, NV 89104                               4816    8/30/2020           24 San Francisco LLC                          $250.00                                                                                         $250.00
Chan, Philip
1784 Magnolia circle
Pleasanton, CA 94566                              4817    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00

                                                                                                     Page 285 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 286 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Tillman, Elizabeth
8102 Jasmine Court
Richmond , TX 77469                             4818    8/30/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Lu, Yuying
209 Middle Point Road
San Francisco, CA 94124                         4819    8/30/2020     24 Hour Fitness Worldwide, Inc.                                        $390.52                                                                      $390.52
Dupin, Dorie
22206 Tussing Ranch Rd
Apple Valley, CA 92308                          4820    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $762.00                                                                      $762.00
Bernard, Alexander
181 Austin Lane
Alamo, CA 94507                                 4821    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $250.83                                                                                         $250.83
Hendrix, Kim
16596 Bordeaux Lane
Huntington Beach, CA 92649                      4822    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Rosenfeld, Wendy
13413 Chelmsford Street
Wellington, FL 33414                            4823    8/30/2020        24 Hour Fitness USA, Inc.                        $401.86                                                                                         $401.86
Beckstrom, Blake D.
2616 Everettwood Drive
Taylorsville, UT 84129                          4824    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $426.27                                                                      $426.27
Hunter, Stephanie
6288 Hereford lane
eastvale, CA 92880                              4825    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Grajek, Steven
21 Tamarind Pl
The Woodlands, TX 77381                         4826    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Zamora, Amanda
5887 Quiroz Dr
Riverside, CA 92509                             4827    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Chen, Jen
3544 Casabella Court
San Jose, CA 95148                              4828    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Sanchez, Rene
1567 Omalley Ave
Upland, Ca 91786                                4829    8/31/2020    24 Hour Fitness United States, Inc.                  $349.00                                                                                         $349.00
Barreto, Acuarius
8147 W. 9th Ave
Lakewood, CO 80214                              4830    8/31/2020              24 Denver LLC                              $300.00                                                                                         $300.00
Zaimes, George
58 Blair Terrace
San Francisco, CA 94107                         4831    8/31/2020        24 Hour Fitness USA, Inc.                        $268.13                                                                                         $268.13
Giddings, Stephanie
997 Westfarthing Way NW
Salem, OR 97304                                 4832    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00
Wei, Wenbo
23634 Anza Avenue Unit E
Torrance, CA 90505                              4833    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Mitchell, Gerrin Delane
737 SW 17th #229
Portland, OR 97205                              4834     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $127.00                                                                                         $127.00
Chen, Diana
8312 Ridglea Ave.
Buena Park, CA 90621                            4835    8/31/2020              RS FIT CA LLC                              $399.99                                                                                         $399.99

                                                                                                 Page 286 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 287 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Lau, Jennifer
867 Beechwood Dr
Daly City, CA 94015                              4836     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Neelands, Kelly
2429 Gravelly Beach Lp NW
Olympia, WA 98502                                4837    8/31/2020    24 Hour Fitness Worldwide, Inc.                                          $167.67                                                                      $167.67
JAWS Sugar Land, LLC
315 N Federal Hwy
Hollywood, FL 33020                              4838    8/31/2020       24 Hour Fitness USA, Inc.                   $254,418.48                                                                                        $254,418.48
Michael, Ryan
23908 Old Pomegranate Rd.
Yorba Linda, CA 92887                            4839    8/31/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
NGUYEN, TUAN
997 DAFFODIL WAY
SAN JOSE, CA 95117                               4840    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $296.59                                                                                            $296.59
Folkes, Anita
361 S 7th Ave
Mount Vernon, NY 10550                           4841    8/31/2020       24 Hour Fitness USA, Inc.                     $1,115.94                                                                                          $1,115.94
CHANG, YALUN
19213 ROSETON AVE
CERRITOS, CA 90703                               4842    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Claim docketed in error
                                                 4843    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Dobbins, Denise
8536 Orleans Lane
Fort Worth, TX 76123                             4844    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                            $220.00
Iger, Todd H
39130 Pala Vista Drive
Temecula, CA 92591                               4845    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                          $2,500.00
Zhu, Wenyan
3583 NW 106th Pl
Portland, OR 97229                               4846    8/31/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Bryant, Tamya M
135 S Ashton Dr
Covina, CA 91724                                 4847    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Portner, Brian
5106 Crestway Dr
Austin, TX 78731                                 4848    8/31/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                            $500.00
Chang, Esther
371 Castle Dr
Englewood Cliffs, NJ 07632                       4849    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Petardi, Larken
7050 W Cedar Ave 103
Lakewood, CO 80226                               4850    8/31/2020            24 Denver LLC                              $550.80                                                                                            $550.80
Miller, Brad
511 NE 78th St
Seattle, WA 98115                                4851    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $2,034.65                                                                                          $2,034.65
Voo, Joshua
105 Pearlgrass Ct
San Ramon, CA 94582                              4852    8/31/2020       24 Hour Fitness USA, Inc.                        $93.98                                                                                             $93.98
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                            4853    8/31/2020       24 Hour Fitness USA, Inc.                       $800.00                                                                                            $800.00


                                                                                               Page 287 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 288 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Botero, Felipe
4529 40th St
Sunnyside, NY 11104                              4854    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $934.98                                                                                          $934.98
Feng, Sunah
302 Prospect St, Unit 4
La Jolla, CA 92037                               4855    8/30/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                          $300.00
Heyer, Sandi
20 Sundown Dr
Trabuco Canyon, CA 92679                         4856     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $520.00                                                                                          $520.00
Zhang, Ning
18327 E Orkney Street
Azusa, CA 91702                                  4857    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $286.66                                                                                          $286.66
Trujillo, Barbara
3325 Investment Blvd
Hayward, CA 94545                                4858    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                           $46.99
Sorger, Jonathan
2133 Lyon Avenue
Belmont, CA 94002                                4859    8/31/2020        24 Hour Fitness USA, Inc.                         $49.00                                                                                           $49.00
Ha, Spencer
3676 BOREN ST
San Diego, CA 92115                              4860    8/31/2020     24 Hour Fitness Worldwide, Inc.            $250,000,000.00                                                                                  $250,000,000.00
Martin, Samuel
                                                 4861    8/31/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                          $100.00
Kadian, Alex
725 Groton Dr.
Burbank, CA 91504                                4862    8/31/2020        24 Hour Fitness USA, Inc.                        $308.90                                                                                          $308.90
Koo, Joey
701 S. Amstutz Ave
Anaheim, CA 92802                                4863    8/31/2020     24 Hour Fitness Worldwide, Inc.               $6,000,000.00                                                                                    $6,000,000.00
LI, Yayi
40931 Valero Dr
Fremont, CA 94539                                4864    8/31/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                          $699.00
Mangan, Sandy
29 Victory Place
East Brunswick, NJ 08816                         4865    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $748.00                                                  $748.00                               $1,496.00
Liu, Linda
1464 E Whitestone Blvd, Suite 402
Cedar Park, TX 78681                             4866    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Bui‐Le, Giao
470 Crystalline Drive
Fremont , CA 94539                               4867    8/30/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                          $350.00
Chen, Lilin
1304 Chesapeake Dr.
Plano, TX 75093                                  4868    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
Wong, Gregory
1352 Millbrae Ave
Millbrae, CA 94030                               4869    8/31/2020        24 Hour Fitness USA, Inc.                                              $0.00                                                                        $0.00
NG, Jingjing
13902 Normandy CT.
Sugar Land, TX 77498                             4870    8/31/2020        24 Hour Fitness USA, Inc.                         $29.00                                                                                           $29.00
Lai, Henry
19144 Barnhart Ave
Cupertino, CA 95014                              4871    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00


                                                                                                  Page 288 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 289 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Peng, Zhuoya
2672 Grissom Dr
San Pedro, CA 90732                             4872    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
McCall, Brandon
604 E Juanita Avenue
Glendora, CA 91740                              4873    8/31/2020        24 Hour Fitness USA, Inc.                         $82.00                                                                                          $82.00
Bent, Edward A.
1944 Los Angeles Ave.
Berkeley, CA 94707                              4874    8/31/2020     24 Hour Fitness Worldwide, Inc.                                      $1,225.00                                                                    $1,225.00
Lipana, Lawrence Eidref
3131 Hillrose Dr
Los Alamitos, CA 90720                          4875    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $466.66                                                                                         $466.66
Lai, Hsiao Ching
19144 Barnhart Ave
Cupertino, CA 95014                             4876    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $178.96                                                                                         $178.96
Song, Tae
809 W LAS PALMAS DR
Fullerton, CA 92835                             4877    8/31/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                         $600.00
CHEN, HUI‐FEN
9494 Lyndley Plaza Way
Elk Grove, CA 95624                             4878    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Tsai, Tim
7469 Westcliff Way
Eastvale, CA 92880‐3336                         4879    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $466.67                                                                                         $466.67
Calandra, Erica
2534 E 14 St
Brooklyn, NY 11235                              4880    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $191.88                                                                                         $191.88
TAVERAS, MARIA
16 Renie Ln
Blauvelt, NY 10913                              4881     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Smith, Jessica L
2160 Sw 183rd Pl
Beaverton, OR 97003                             4882    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
Felice, William
                                                4883    8/31/2020    24 Hour Fitness United States, Inc.                  $912.00                                                                                         $912.00
Weisfeld, Sarah
PO Box 820732
Houston, TX 77282                               4884    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $68.72                                                                                          $68.72
Kopinsky, Brian
5405 E. 2nd Avenue
Denver, CO 80220                                4885     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $599.87                                                                                         $599.87
Cortez, Jessica
24405 Katrina Ave.
Moreno Valley, CA 92551                         4886    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Griffin, Debra
10848 West Dogwood Drive
LaPorte, TX 77571                               4887    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Yn, Christopher
424 E Badillo St
Covina, CA 91723                                4888    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,349.98                                                                                       $1,349.98
Covington, Michelle
12817 NE 102nd St
Vancouver, WA 98682                             4889    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $891.00                                                                                         $891.00


                                                                                                 Page 289 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 290 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Hussain, Diamond
17523 Brackenbrae Lane
Richmond, TX 77407                              4890    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,704.00                                                                                          $1,704.00
Leavy, Drew
8542B Midvale Ave N
Seattle, WA 98103                               4891    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $92.46                                                                                             $92.46
YOO, SOO H
9010 Primavera Ln
Cypress, CA 90630                               4892    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Takahashi, Steven
120 1st Avenue West #202
Seattle, WA 98119                               4893    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Tsai, Terri
7469 Westcliff Way
Eastvale, CA 92880‐3336                         4894    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $466.67                                                                                            $466.67
Lai, Mei Lan
19144 Barnhart Ave
Cupertino, CA 95014                             4895    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $178.96                                                                                            $178.96
Freed, David N
3055 Washington St
Coconut Grove, FL 33133                         4896    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $670.19                                                                                            $670.19
Franklin, Tammy R
6242 Hammock Park Road
West Palm Beach, FL 33411‐6456                  4897    8/31/2020    24 Hour Fitness United States, Inc.                  $215.00                                                                                            $215.00
Almanza, Ray
398 4th Avenue
San Diego, CA 91910                             4898    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $97.00                                                                                             $97.00
Mullisen, Warren
PO Box 3046
Culver City, CA 90231                           4899    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Iheanacho, Obidike
6871 Adobe Villa Avenue
Las Vegas, NV 89142                             4900    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gamblin, Cathy
4513 Roebuck Way
Antioch, CA 94531                               4901    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $130.21                                                                                            $130.21
Rodriguez, Alberto
1211 N Monterey St
Anaheim, CA 92801                               4902    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,079.64                                                                                          $1,079.64
Taylor, Don
5491 Trade Wind Drive
Windsor, CO 80528                               4903    8/31/2020    24 Hour Fitness United States, Inc.                  $110.22                                                                                            $110.22
Savino, Deborah J
440 Black Oak Drive
Petaluma, CA 94952                              4904    8/31/2020     24 Hour Fitness Worldwide, Inc.                                           $960.00                                                                      $960.00
Flanagan, Cathleen
416 N Fig Tree Ln
Plantation, FL 33317                            4905     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $104.00                                 $104.00                                                    $208.00
Hickey, Jaimie
7 Ridge Road
Tuxedo Park, NY 10987                           4906    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $924.00                                                                                            $924.00
Bon, Brian M
211 W. Wilhelmina St
Anaheim, CA 92805                               4907     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00

                                                                                                 Page 290 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 291 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Kilgore, Nadine
424 Drake Ln
League City, TX 77573                           4908    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $449.00                                                                                         $449.00
amiri, amy
63 Joya Lane
Danville, CA 94506                              4909    8/31/2020       24 Hour Fitness USA, Inc.                       $299.99                                                                                         $299.99
ANSLEY, JEFFREY HAINES
1123 SANDERS DRIVE
MORAGA, CA 94556                                4910    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Williams, Valarie
29 Centerwood Street
North Babylon, NY 11704                         4911     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                         $220.00
Kyle, Terry
12030 NW 35th St.
Sunrise, FL 33323                               4912    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Delapaz, Stella
4 Center Place
Middlesex, NJ 08846                             4913    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Guerrero, Anibal
13772 Mercer St.
Pacoima, CA 91331                               4914    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
MCDONALD, CASEY
1765 N KELLY
UPLAND, CA 91784                                4915    8/31/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Nguyen, An Thi
3112 Promenade
Costa Mesa, CA 92626                            4916    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Clarke, Wyatt
760 S Highland Lane
Anaheim, CA 92807                               4917    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $499.00                                                                                         $499.00
Kim, Eileen
147 Bangor Ave
San Jose, CA 95123                              4918    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Black, RoseAnna
3433 Karen Ave
Long Beach, CA 90808                            4919    8/31/2020       24 Hour Fitness USA, Inc.                       $389.99                                                                                         $389.99
Nichols, Jason
11231 Torrey Pines Dr
Auburn, CA 95602                                4920    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Sittner, John Adam
6080 West 49th Place
Wheat Ridge, CO 80033                           4921    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00       Unliquidated                                                                    $1,000.00
Valdes, Vladimir
3281 Hypoluxo Rd
Lantana, FL 33462‐3631                          4922    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $320.99                                                                                         $320.99
faro, dan
362 Summer view
Mission Viejo, CA 92692                         4923    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Coopersmith, Marc
452 Lindberg Cir.
Petaluma, CA 94952                              4924     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Merkin, Michael
2606 Valley Field Drive
Sugar Land, TX 77479                            4925     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00

                                                                                              Page 291 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 292 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Sankin, Alan
10 Owlswood Road
Tiburon, CA 94920                               4926     9/1/2020    24 Hour Fitness United States, Inc.                  $714.00                                                                                         $714.00
Rodriguez, Ernest
2309 Hooker Oak Ct
Santa Rosa, CA 95401                            4927     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Choi, Cristine
71 Dillingham Pl.
Englewood Cliffs, NJ 07632                      4928     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $582.80                                                                                         $582.80
SIN, NGAN CHAN
9241 Bruceville Road Apt 293
Elk Grove, CA 95758                             4929    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $249.38                                                                                         $249.38
Cox, Patrick
3922 SE 31st Ave
Portland, OR 97202                              4930    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Ross, Paula
4108 Strathmore Way
North Highlands, CA 95660                       4931    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $389.99                                                                      $389.99
CHUNG, JANET
11631 PALAWAN ST
CYPRESS, CA 90630                               4932    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Bolles, Sherry
5309 Pacific Terrace Ct
Castro Valley, CA 94552                         4933    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Bolles, Thomas
5309 Pacific Terrace Ct
Castro Valley, CA 94552                         4934    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Chung, Steven
1480 West 8th Street
Brooklyn, NY 11204                              4935    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $169.98                                                                                         $169.98
Bainbridge, Andrea
4021 SW 36TH PL
PORTLAND, OR 97221                              4936    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,608.00                                                                                       $1,608.00
McNeal, Ruben E
1212 SW CLAY ST. #816
PORTLAND, OR 97201                              4937    8/31/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Jeong, Jason
8104 Fletcher Green
Buena Park, CA 90621                            4938    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Testagrose, Frank
14 Phyllis Drive
East Northport, NY 11731                        4939    8/31/2020             24 New York LLC                              $93.98                                                                                          $93.98
Cole, Carolyn
2420 N Catalina St.
Los Angeles, CA 90027                           4940    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                             $847.00                                 $847.00
Nguyen, Hung‐lam Dinh
948 Coventry Way
Milpitas, CA 95035                              4941     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Raasveld, Robert
6655 Running Colors Ave
Las Vegas, NV 89131                             4942    8/31/2020    24 Hour Fitness United States, Inc.                                     $800.00                                                                      $800.00
Forutanpour, Poolak
3247 Sitio Tortuga
Carlsbad, CA 92009                              4943    8/31/2020        24 Hour Fitness USA, Inc.                        $650.00                                                                                         $650.00

                                                                                                 Page 292 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 293 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Duffy, Tom
94 Schoder Avenue
Woodbridge, NJ 07095                            4944    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Duffy, Joe
94 Schoder Avenue
Woodbridge, NJ 07095                            4945    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Knapp, Sookie
8225 Summer Place Drive
Austin, TX 78759                                4946    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Waldrop, Denise T
2005 Mayfair McLean Court
Falls Church, VA 22043                          4947    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,299.98                                                                                       $1,299.98
Rezayat, Donya
6835 Maple Leaf Dr
Carlsbad, CA 92011                              4948    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $230.00                                                                                         $230.00
Cretcher, Donna
2744 Cantor Drive
Morgan HIll, CA 95037                           4949    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Van Buiten, Gregory
210 N Bush Street
Santa Ana, CA 92701                             4950    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                          $49.99
Smith, Sylvia
31171 Strawberry Tree Lane
Temecula, CA 92592‐4182                         4951    8/31/2020        24 Hour Fitness USA, Inc.                        $104.97                                                                                         $104.97
Novak, Mark
4015 NE Hassalo St
Portland, OR 97232                              4952    8/31/2020     24 Hour Fitness Worldwide, Inc.                                      $1,399.98                                                                    $1,399.98
Woods, Carrie
2837 Roseglen Way
Orlando, FL 32812                               4953    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Nguyen, Mai
18760 Santa Isadora
Fountain Valley, CA 92708                       4954    8/31/2020     24 Hour Fitness Worldwide, Inc.                                      $1,460.00                                                                    $1,460.00
Marinzulich, Susan M
137 Schley Street
Garfield, NJ 07026                              4955    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $3,500.00                                                                                       $3,500.00
Hsiang, Tom
5633 Silver Valley Ave.
Agoura Hills, CA 91301                          4956    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                          $94.00
Melendez, Braynt
1751 Fourth Street
Livermore, CA 94550                             4957    8/31/2020     24 Hour Fitness Worldwide, Inc.                                  $6,681,625.10             $0.00      $6,681,625.10                          $13,363,250.20
Wenceslao, Herbert J.
6162 Cedar Creek Rd.
Eastvale, CA 92880                              4958    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $612.00                                                                                         $612.00
Tishchenko, Ida
9427 Pagewood Lane
Houston, TX 77063                               4959    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $243.56            $60.89                                                    $304.45
Saldivar, Leobardo
1868 Lanai Ave
San Jose, CA 95122                              4960    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Matthews, Maureen
22 Lavenida
Orinda, CA 94563                                4961    8/31/2020    24 Hour Fitness United States, Inc.                  $210.00                                                                                         $210.00

                                                                                                 Page 293 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 294 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Olivera, Maria
18 Van Wyck Drive
Poughkeepsie, NY 12601                          4962    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                         $200.00                                                    $200.00
Manuel, Shelly
132 E 139th Street
Los Angeles, CA 90061                           4963    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $102.00                                                                                         $102.00
Hassan, Serag
752 Shell AVE APT #7
Martinez, CA 94553                              4964    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                          $99.99
Lal, Madhu
199 William Manly St
Unit 5
San Jose, CA 95136                              4965    8/30/2020       24 Hour Fitness USA, Inc.                                          $149.97                              $149.97                                 $299.94
Jessen, Nicole
813 N. Rose St.
Burbank, CA 91505                               4966    8/31/2020       24 Hour Fitness USA, Inc.                        $83.08                                                                                          $83.08
Daitch, Raymond
592 S. Wellington Road
Orange, CA 92869                                4967    8/30/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Davis, Ray
1766 Schooner Way
Pittsburg, CA 94565                             4968    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Dang, Cynthia N
102 Breakers Ln
Aliso Viejo, CA 92656                           4969    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                            $429.99                                 $429.99
Blair, Dakota
Shawn Blair
5902 Country Place
League City, TX 77573                           4970    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $449.00                                                                                         $449.00
Wells, Toi
1345 Pennsylvania Blvd
Concord, CA 94521                               4971     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Buss, Michael
1403 Vino Blanc Court
Southlake, TX 76092                             4972    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,019.90                                                                                       $1,019.90
Nelson‐Patel, Stephanie
192 Mayhew Way
Walnut Creek, CA 94597                          4973    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $640.75                                                                                         $640.75
Disla, Janethe
837 Shady Lane
Bedford , TX 76021                              4974    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                          $69.00
Johnson, Tricia
4299 Fair Avenue
Toluca Lake, CA 91602                           4975    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $237.04                                                                                         $237.04
Nicholson, Matthew Jon
1147 SE 63RD LANE
Hillsboro, OR 97123                             4976    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Curtis, Peggy
11 Macbeth Pl
Sequim, WA 98382                                4977    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $960.00                                                                                         $960.00
Moyer, John
8825 N Burrage Ave
Portland, OR 97217                              4978    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $430.29                                                                                         $430.29


                                                                                              Page 294 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 295 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Taylor, Eric
2915 SW 22nd Circle #25D
Delray Beach, FL 33445                          4979    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Benitez, Juan Liboro
2941 Lorraine Ct
Boulder, CO 80304                               4980    8/30/2020       24 Hour Fitness USA, Inc.                                             $479.00                                                                      $479.00
Flores, Dawn
1737 Benton Street
Santa Clara, CA 95050                           4981     9/1/2020           24 New York LLC                                                                     $200.00                                                    $200.00
Smiddy, Michael Patrick
1400 Clover Drive
Allen, TX 75002                                 4982    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Lalangan, Ronald
6610 NE 25th Avenue
Portland, OR 97211                              4983     9/1/2020       24 Hour Fitness USA, Inc.                        $91.08                                                                                             $91.08
Luetke, Barbara
2100 N. 128th Street
Seattle, WA 98133                               4984    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Rodriguez, Jorge
16407 N E 35th st
Vancouver, WA 98682                             4985    8/31/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Reilly, Erin
2275 Valley Mill Road
El Cajon, CA 92020                              4986    8/30/2020    24 Hour Fitness Worldwide, Inc.                                          $467.00                                                                      $467.00
Wentworth, Dustin
902 El Rincon Rd
Danville, CA 94526                              4987    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Berkowitz, Natasha
1920 1/2 N Kenmore Ave
Los Angeles, CA 90027                           4988    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $599.41                                                                                            $599.41
Vazquez, Robert William
8576 1/2 Watson St
Cypress, CA 90630                               4989    8/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nguyen, Tuan
7531 Lehigh Place
Westminster, CA 92683                           4990    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                            $325.00
Williams, Trina L
9031 Krueger Street
Culver City, CA 90232                           4991    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $20,000.00                                                                                         $20,000.00
Quay, Randy
4208 Prospect Ln.
Plano, TX 75093                                 4992    8/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,166.00                                                                                          $1,166.00
Park, Grant
502 Santiago Canyon Way
Brea, CA 92821                                  4993    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $394.00                                                                                            $394.00
Lescarret, Alain S
596 Terrace Place
Westfield, NJ 07090‐2310                        4994    8/30/2020    24 Hour Fitness Worldwide, Inc.                     $33.99                                                                                             $33.99
Cunningham, Chris
3450 N Oxnard Blvd
Oxnard, CA 93036                                4995    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                            $449.99
Pagano, Steven
213 Kawaihae St., #6
Honolulu, HI 96825                              4996    8/30/2020       24 Hour Fitness USA, Inc.                                             $540.27                                                                      $540.27

                                                                                              Page 295 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 296 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
McLain, Katherine
23110 Canyon Terrace Drive
Castro Valley, CA 94552                         4997    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Truong, David
1530 146th Ave
San Leandro, CA 94578                           4998    8/30/2020        24 Hour Fitness USA, Inc.                        $429.00                                                                                            $429.00
Kukulski, Jeff
PO Box 40181
Brooklyn, NY 11204                              4999    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                             $65.00
McBride, Rachael
9449 Briar Forest Dr.
Apt. 4310
Houston, TX 77063                               5000    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $136.36                                                                                            $136.36
Bonk, James R.
321 Hills of Texas Trail
Georgetown, TX 78633                            5001    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
funches, fenitra
5814 Martin Luther King Jr Way
Unit B
Oakland, CA 94609                               5002    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Lorenz, Diane
914
San Ramon, CA 94550                             5003    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Northen, Patrick M
5479 E Suncrest Road
Anaheim, CA 92807                               5004    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $3,695.92                                                                                          $3,695.92
Squillante, Cheryl
9480 Canmoor Circle
Elk Grove, CA 95758                             5005    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $4,602.00                                                                                          $4,602.00
Luevano, Gabriela
4555 Nepal St
Denver, CO 80249                                5006     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Garcia, Manuel
8101 Willowglen Dr
Bakersfield, CA 93311                           5007    8/31/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Palinka, Rick
1455 Galindo Street, #2455
Concord, CA 94520                               5008    8/31/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Torres, Brenda
969 La Vonne Ave.
Fallbrook, CA 92028                             5009    8/31/2020     24 Hour Fitness Worldwide, Inc.                                           $699.99                                                                      $699.99
Lindbergh, Carl
3505 Sunmeadow Circle
Corona, CA 92881                                5010    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Couch, Pamela
998 Magnolia Avenue
Larkspur, CA 94939                              5011    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Park, Kyung Hyun
5561 Paraguay Drive
Buena Park, CA 90620‐1246                       5012     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Cotterman, Rebecca Faith
8317 Applewood Ct
Orangevale, CA 95662                            5013    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $508.88                                                                                            $508.88


                                                                                                 Page 296 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 297 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Lee, Winfred
88 E. Bay State St.
#1‐N
Alhambra, CA 91801                               5014    8/30/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                          $29.00
Benitez, Rachel
2941 Lorraine Ct
Boulder, CO 80304                                5015    8/30/2020    24 Hour Fitness Worldwide, Inc.                                     $1,000.00                            $1,000.00                               $2,000.00
Yoon, Julia
2525 Lincoln Ave. Apt. A
Alameda, CA 94501                                5016    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Cunningham, Rachael
13424 Barbados way
Del Mar, CA 92014                                5017    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Blackwell, Howard
41012 Oakview Ln.
Palmdale, CA 93551                               5018    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
McCreary, Laurence
12020 Ridge Road
Largo, FL 33778                                  5019    8/31/2020       24 Hour Fitness USA, Inc.                        $21.24                                                                                          $21.24
Letoto, Regina
7446 Edgewater Lane
Las Vegas, NV 89123                              5020    8/30/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Glimp, Charla
4121 Sunrise Avenue
Las Vegas, NV 89110                              5021    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $198.36                                                                                         $198.36
Patel, Purav
34 Union Square Apt 265
Union City, CA 94587                             5022    8/30/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98
Limbrick, Keegan Andrew
4623 Russell Ave. Apt. 11
Los Angeles, CA 90027                            5023    8/30/2020    24 Hour Fitness Worldwide, Inc.                                       $469.97                                                                      $469.97
Martinez, Frank
11042 Adoree Street
Norwalk, CA 90650                                5024     9/1/2020       24 Hour Fitness USA, Inc.                                                                               $700.00                                 $700.00
Lee, Robert
5525 Cajon Ave
Buena Park, CA 90621                             5025    8/30/2020         24 San Francisco LLC                          $700.00                                                                                         $700.00
Eder, Jennifer
492 Rincon Avenue
Livermore, CA 94551                              5026    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $119.97                                                                                         $119.97
Hudson, Brian
646 Cliffwood Ave
Brea, CA 92821                                   5027    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Finke, Daivd G.
10613 Gum Tree Court
Las Vegas, NV 89144                              5028    8/30/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                          $70.00
Almeida, Jessica
14 Poppy Hills Ln
San Ramon, CA 94583                              5029    8/31/2020    24 Hour Fitness Worldwide, Inc.                                       $245.00                                                                      $245.00
Steinberg, David
24 Glenwood Avenue
Oakland, CA 94611                                5030    8/31/2020    24 Hour Fitness Worldwide, Inc.                                     $1,541.00                                                                    $1,541.00



                                                                                                  Page 297 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 298 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Foster, Robert Franklin
4305 Beverly Glen Blvd
Sherman Oaks, CA 91423                        5031    8/30/2020    24 Hour Fitness Worldwide, Inc.                     $29.99                                                                                             $29.99
Brown, Nina T
17421 NE 32nd ST
Vancouver, WA 98682                           5032    8/30/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Hecker, Daniel R
6941 Hwy 72 W
#4207
Huntsville, AL 35806                          5033    8/31/2020       24 Hour Fitness USA, Inc.                     $1,444.00                                                                                          $1,444.00
Horowitz, Michael
12818 Jasmine St. D
Thornton, CO 80602                            5034    8/31/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Brown, Larry A
17421 NE 32nd Street
Vancouver, WA 98682                           5035    8/30/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Halloran, Dennis
2600 Newport Blvd # 217
Newport Beach, CA 92663                       5036    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $145.00                                                                                            $145.00
Richard, Jeanetta
17201 Bluff Vista Ct
Riverside, CA 92503                           5037    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Miller, Rex
1068 Mimosa Avenue
Vista, CA 92081                               5038    8/30/2020    24 Hour Fitness Worldwide, Inc.                     $83.00                                                                                             $83.00
Canterbury, Nathan
19637 Mathilde Lane
Santa Clarita, CA 91350                       5039    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Olson, David
1907 Tiara Dr.
Ojai, CA 93023                                5040    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
XING, JUNJIA
521 S SEFTON AVE APT E
MONTEREY PARK, CA 91755                       5041     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $438.99                                                                      $438.99
Abele, Eduards
5968 Piuma Court
Simi Valley, CA 93063                         5042     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Kemp, Vaune
9462 SE Ridgecrest Ct
Happy Valley, OR 97086                        5043    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,515.80                                                                                          $1,515.80
Disla, Gerry
837 Shady Lane
Bedford, TX 76021                             5044    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                             $69.00
Bouzari, Mohammad Reza
7 Tierra Plano
RSM, CA 92688                                 5045     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Crews, Saundra
155 Crary Ave, Apt 6H
Mount Vernon, NY 10550                        5046    8/31/2020    24 Hour Fitness Worldwide, Inc.                                           $32.33            $32.33                                                     $64.66
Rudnick, Abraham
23539 Knpp Rd
Chatsworth, CA 91311                          5047    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $466.00                                                                                            $466.00



                                                                                            Page 298 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 299 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Wilkes, Delia
2405 N. Millbrae St
Orange, CA 92865                                5048    8/30/2020        24 Hour Fitness USA, Inc.                        $249.99                                                                                         $249.99
Cho, Andy
7001 Blake St.
El Cerrito, CA 94530                            5049    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Hatoum, Zaher
304 Union Avenue
Wood‐Ridge, NJ 07075                            5050    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $533.11                                                                                         $533.11
Chandra, Krishna
333 Central Ave Apt 215
Westfield, NJ 07090                             5051     9/1/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                         $160.00
Syamala, Kumar
56 Poplar Street
Jersey City, NJ 07307                           5052    8/31/2020        24 Hour Fitness USA, Inc.                                         $1,856.00                                                                    $1,856.00
Johnson, Ronald L
2511 Costero Magestuoso
San Clemente, CA 92673                          5053    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $799.00                                                                      $799.00
Kraus, Lawrence
10183 Edgemont Ranch Ln
Colorado Springs, CO 80924                      5054    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $138.00                                                                                         $138.00
Roberts, Angelica Arellano
1615 BIg Dalton Ave
Baldwin Park, CA 91706                          5055     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Seo, Michael
211 Crestwood Pl.
San Ramon, CA 94583                             5056    8/31/2020        24 Hour Fitness USA, Inc.                        $176.95                                                                                         $176.95
Orozco, Raul
4701 W. Melric Dr
Santa Ana, CA 92704                             5057    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $167.96                                                                                         $167.96
Tran, Phu D
4121 28th St Apt 13H
Long Island City, NY 11101                      5058    8/31/2020        24 Hour Fitness USA, Inc.                      $2,040.00                                                                                       $2,040.00
Medrano, Yran‐Eory
8078 Sepulveda Blvd
Van Nuys, CA 91402                              5059    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $86.08                                                                                          $86.08
Morris, Amy
5606 S Fenton St
Littleton, CO 80123                             5060     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                         $375.00
Pattishall, Karen
1917 Curtis Ave. Unit A
Redondo Beach, CA 90278                         5061    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $406.24                                                                                         $406.24
ONG, JIMMY
2151 OAKLAND ROAD 546
San Jose, CA 95131                              5062    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $179.16                                                                                         $179.16
Small, Rebecca
29528 Florabunda Rd
Canyon Country, CA 91387                        5063    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                         $198.00
Albert, Mark
107 Schick
Irvine, CA 92614                                5064    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Lee, Jae
11531 Baggett Street
Garden Grove, CA 92840                          5065    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00

                                                                                                 Page 299 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 300 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Hernandez, Maricarmen
9600 1/2 Mallison Ave
South Gate, CA 90280                           5066    8/31/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
Cunningham, Vernon
3450 N Oxnard Blvd
Oxnard, CA 93036                               5067    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Darfler, Patricia L.
4573 Cristy Way
Castro Valley, CA 94546                        5068    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $187.49                                                                                         $187.49
Nunez, Paulina
15714 S Lime Ave
Compton, CA 90221                              5069    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Eichenlaub, Barbara
8081 California Pine St
Las Vegas, NV 89166                            5070     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                              $62.00                                  $62.00
Munoz, Elizabeth
4008 Woodlawn Ave
Lynwood, CA 90262                              5071    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Vazquez, Shanel
355 Foreman Ave, Apt 101
Lexington, KY 40508                            5072    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $108.64                                                                                         $108.64
Wilson, Megan Harrington
2903 SE 76th Ave
Portland, OR 97206                             5073    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $419.90                                                                                         $419.90
Tsuchida, George
95‐225 Akuli Place
Mililani, HI 96789‐5500                        5074    8/31/2020     24 Hour Fitness Worldwide, Inc.                                      $1,960.21                            $1,960.21                               $3,920.42
Hunker, Stephan
3995 Evadale Dr.
Los Angeles, CA 90031                          5075     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Lin, Erika
2825 Larkfield ave
Arcadia, CA 91006                              5076    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $202.00                                                                                         $202.00
Rasooli, Saifurahman
5107 Norma Way #18
Livermore, CA 94550                            5077    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Chou, Joe
13207 NE 56th Ave
Vancouver, WA 98686                            5078    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $437.50                                                                                         $437.50
Camrda, Mary Ann
646 Everdell Ave.
West Islip, NY 11795                           5079    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                        $2,000.00                                                  $2,000.00
Cardoso, Denner Tallyson T. P.
412 27th St.
San Francisco, CA 94131                        5080    8/31/2020           24 San Francisco LLC                          $130.00                                                                                         $130.00
Henderson, Jacqueline
4735 Sepulveda Blvd, #415
Sherman Oaks, CA 91403                         5081    8/31/2020        24 Hour Fitness USA, Inc.                         $46.99                                                                                          $46.99
Franko, Anna
18 Bridgeport
Manhattan Beach, CA 90266‐7226                 5082    8/31/2020        24 Hour Fitness USA, Inc.                                           $296.00                                                                      $296.00
Mann, Simi
11980 Nebraska Ave #4
Los Angeles, CA 90025                          5083    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $500.00                                                                      $500.00

                                                                                                  Page 300 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 301 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Chang, David
1514 Marsella Dr.
Oxnard, CA 93030                                5084    8/31/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                         $700.00
Franko, Robert
18 Bridgeport Lane
Manhattan Beach, CA 90266‐7226                  5085    8/31/2020        24 Hour Fitness USA, Inc.                                         $1,184.00                                                                    $1,184.00
Richter, Thomas Michael
5462 SE 81st Ave
Hillsboro, OR 97123                             5086    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $358.33                                                                                         $358.33
Khanal, Ankita
11760 San Pablo Ave Apt 404
El Cerrito, CA 94530                            5087     9/1/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
Kottman, Cassandra
5005 Twilight Canyon Rd. Unit H
Yorba Linda, CA 92887                           5088    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $336.70                                                                                         $336.70
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                             5089    8/31/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                         $300.00
Chang, Angel
1514 Marsella Dr.
Oxnard, CA 93030                                5090    8/31/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                         $700.00
Chang, Andrew
1514 Marsella Dr.
Oxnard, CA 93030                                5091    8/31/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                         $700.00
Howard, Andrew
535 S Sunnyhill Way
Anaheim, CA 92808                               5092     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $174.00                                                                                         $174.00
Hulter, Henry N
17 Wellbrock Hts
San Rafael, CA 94903                            5093    8/31/2020           24 San Francisco LLC                           $12.33                                                                                          $12.33
Gerig, Allison
7858 SE 21st Ave
Portland, OR 97202                              5094    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $135.00                                                                                         $135.00
Chang, Shyan
630 Gravatt Dr
Berkeley, CA 94705                              5095    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Schneider, Naomi
1233 1/2 Henry Street
Berkeley, CA 94709                              5096     9/1/2020     24 Hour Fitness Worldwide, Inc.                                         $34.00                                                                       $34.00
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                             5097    8/31/2020              24 Denver LLC                              $300.00                                                                                         $300.00
Zhang, Zheng
3913 NW Jasmine St
Camas, WA 98607                                 5098    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Smith, Stephanie
222 SW Harrison St. Apt. 10G
Portland, OR 97201                              5099    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Sandez, Scott
1032 Lassen Dr
Belmont, CA 94002                               5100     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $609.00                                                                                         $609.00
Douple, Stephanie
7003 Woodhue Drive #B
Austin, TX 78745                                5101     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00

                                                                                                   Page 301 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 302 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Duran, Alejandro
33790 Willow Haven Lane #106
Murrieta, CA 92563                             5102     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Campbell, Linda
7424 Lockwood Street
Oakland, CA 94621                              5103     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99
Celestino, Dean
8 Royalston
Mission Viejo, CA 92692                        5104    8/31/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Castillo, Jose
1405 S Nellis Blvd Unit 2109
Las Vegas, NV 89104                            5105    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Centolanza, Koyfou
11515 Greenwood Ave Apt A
Seattle, WA 98133                              5106     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wu, George
525 S. Ardmore Ave #143
Los Angeles , CA 90020                         5107     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Maloney, Christina
3160 Telegraph Road #230
Ventura, CA 93003                              5108    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                             $30.00
Lai, Eric
1415 Grand St
Apt 1
Alameda, CA 94501                              5109     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Ahearn, Gene
10712 Paradise Point Dr
Las Vegas, NV 89134                            5110     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Brassell, Danny
16822 E Lake Ln
Aurora, CO 80016                               5111    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Ralls, Marvel L.
8751 Heathermist Way
Elk Grove, CA 95624                            5112     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $559.98                                                                      $559.98
Fuentes, Vivien
12517 Poinsettia Ave
El Monte, CA 91732                             5113    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Huynh, Lien
9409 Red Spruce Way
Elk Grove, CA 95624                            5114     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
RICHARDSON, ARTHUR A
43932 Kirkland Ave
Lancaster, CA 93535                            5115     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $350.00                                                                      $350.00
Qu, Xiaodi
16901 Napa St, APT E207
North Hills, CA 91343                          5116    8/31/2020       24 Hour Fitness USA, Inc.                       $340.00                                                                                            $340.00
Ronco, Jaime
119 Young Ave
Yonkers, NY 10710                              5117    8/28/2020       24 Hour Fitness USA, Inc.                        $96.33                                                                                             $96.33
Gerbasio III, Michael W.
319 Park Ave
Rutherford, NJ 07070                           5118     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $219.64                                                                                            $219.64



                                                                                             Page 302 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 303 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Lee, Joseph
94‐632 Lumiaina St. E 102
Waipahu, HI 96797                               5119    8/29/2020     24 Hour Fitness Worldwide, Inc.                     $150.62                                                                                         $150.62
Bateman, Daniel
13730 Joaquin Lane
Cerritos, CA 90703                              5120    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $88.18                                                                                          $88.18
Nguyen, Michelle M
7916 Artesia Blvd.
Buena Park, CA 90621                            5121     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $340.29                                                                                         $340.29
Flanagan, Kevin
416 N Fig Tree Ln
Plantation, FL 33317                            5122     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                              $105.00                                                    $210.00
Narain, Arti
940 Sloboda Ave
Sacramento, CA 95838                            5123    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Kim, Eugene Young
18341 Cachet Way
Santa Clarita, CA 91350                         5124     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $147.00                                                                                         $147.00
Schmidt, Regine
2067 Santa Cruz Ave
Menlo Park, CA 94025‐6237                       5125    8/31/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                          $49.00
Smith, Jate
1925 13th Ave.
Sacramento, CA 95818                            5126     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $553.99                                                                                         $553.99
Espinosa, Christian
150 Fulmar Ct
Colton, CA 92324                                5127    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,662.00                                                                                       $1,662.00
Tran, Nathan
8200 Bolsa Ave Spc 127
Midway City, CA 92655                           5128     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Koziol, John Daniel
4430 SE 47th Avenue
Portland, OR 97206                              5129    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $288.98                                                                                         $288.98
Galgano, Jimmy
6544 Cleon Ave
North Hollywood, CA 91606                       5130     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Mercado, Carlos
3303 S ARCHIBALD AVE #153
ONTARIO , CA 91761                              5131     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Cao, Patricia
3815 Highpointe Court
Dublin, CA 94568                                5132     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $262.00                                                                                         $262.00
Cantiller, Phillip
252 Essex Way
Benicia, CA 94510                               5133    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Mendoza, Mary Nelida
1125 S. Sullivan Street
Santa Ana, CA 92704                             5134     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Shevde, Sumukh
927 Passiflora Avenue
Encinitas, CA 92024                             5135     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,583.00                                                                                       $1,583.00
Levine, Ken
6 Teaberry Lane
Rancho Santa Margarita, CA 92688                5136    8/31/2020    24 Hour Fitness United States, Inc.                  $144.00                                                                                         $144.00

                                                                                                 Page 303 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 304 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Kattner, Lori
504 Chicory Cir
Matthews, NC 28104                            5137     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Keiser, Sahru
916 Otis Drive
Alameda, CA 94501                             5138    8/31/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Yeung, Jason
PO BOX 32634
Los Angeles, CA 90032                         5139     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Abuershaid, Hani
3012 E. Oak Knoll Loop
Ontario, CA 91761                             5140     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Wong, Lara
39462 Humpback Whale Rd
Newark, CA 94560                              5141     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $613.99                                                                                            $613.99
Kamenetskiy, Amber
17660 Snowberry Way
Parker, CO 80134                              5142     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Gaona, Jaime
920 E. Terrace Dr
Long Beach, CA 90807                          5143     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $980.00                                                                                            $980.00
Dinicola, Edward R.
6 Tonnelier Way
Denville, NJ 07834                            5144     9/1/2020    24 Hour Fitness United States, Inc.                  $110.86                                                                                            $110.86
Ong, Andrew
1884 Grove Way
Castro Valley, CA 94546                       5145     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
Davis, John
2529 Park Drive
Santa Ana, CA 92707                           5146    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $119.97                                                                                            $119.97
Papa, Amal
411 S. Mariposa St.
Burbank, CA 91506                             5147     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lodge, Jerome J
3879 QUAIL CANYON COURT
San Jose, CA 95148                            5148     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $38.46                                                                                             $38.46
Shriber, Joseph D.
PO Box 761
Folsom, CA 95763‐0761                         5149     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $524.99                                                                                            $524.99
Solis, Milagros
321 Jensen Avenue
Rahway, NJ 07065                              5150     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Alvarado, Gary
91‐988 Papapuhi Place
Ewa Beach, HI 96706                           5151     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                            $210.00
Tang, Jiamin
490 Southhill Blvd
Daly City, CA 94014                           5152     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $711.00                                                                                            $711.00
Whited, Christina
1445 S Chambers Rd #103
Aurora, CO 80017                              5153     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $95.00                                                                                             $95.00
Scharf, Patricia A
535‐1/4 N Spaulding Ave.
Los Angeles, CA 90036                         5154     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00

                                                                                               Page 304 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 305 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
DONG, CHANGHUI
2478 Harrisburg Ave
Fremont, CA 94536                                5155     9/1/2020     24 Hour Fitness Holdings LLC                      $367.29                                                                                         $367.29
Li, Tian
128 E. Santa Clara St.
Arcadia, CA 91006                                5156     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Balzer, Joseph
124 24th St B
Newport Beach, CA 92663                          5157     9/1/2020       24 Hour Fitness USA, Inc.                       $600.00                                                                                         $600.00
OConnor, Priscilla
10238 Nottingham Dr
Parker, CO 80134                                 5158     9/1/2020       24 Hour Fitness USA, Inc.                       $349.50                                                                                         $349.50
Adhimoolam, Murugan
1516 Bradford Grove Trl
Keller, TX 76248                                 5159     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $45.45                                                                                          $45.45
Azmal, Abdul
8819 GARRITY DR
ELK GROVE, CA 95624                              5160     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Boyd, Kim
3852 Hudson Ave NE
Salem, OR 97301                                  5161     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $287.00                                                                                         $287.00
Do, Dylan
1293 Candia Dr
San Jose, CA 95121                               5162     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Galli, Kyla
28 Maplewood Avenue
Dobbs Ferry, NY 10522                            5163     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Chenyek, Armando
1023 Merced St.
Berkeley, CA 94707                               5164     9/1/2020       24 Hour Fitness USA, Inc.                        $62.00                                                                                          $62.00
DEAN, MIKE
13760 Knaus Road
Lake Oswego, OR 97034                            5165     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
PIEDRA, JAVIER
92 CHURCH ST
LODI, NJ 07644                                   5166     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                       $1,000.00                                                  $1,000.00
Lares, Alison
PO Box 165
Crestline , CA 92325                             5167     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Patel, Sideshwar
911 Van Ness Court
Costa Mesa, CA 92626                             5168     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Carter McIntosh Isakson, Dorothy
9313 N. Chicago Ave
Portland,, OR 97203                              5169     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $185.36                                                                                         $185.36
Tuthill, Madeline
8101 Genesta Ave
Van Nuys, CA 91406                               5170     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $46.29                                                                                          $46.29
REYES, LEO
12047 STEWARTON DRIVE
PORTER RANCH, CA 91326                           5171     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
PAK, VLADIMIR
19100 Crest Ave, Apt#31
Castro Valley, CA 94546                          5172     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $699.99                                 $699.99

                                                                                               Page 305 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 306 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Yeager, Carly
3374 south forest st
Denver, CO 80222                                 5173     9/1/2020              24 Denver LLC                               $60.00                                                                                             $60.00
George, Sheila J
2120 N Pacific Ave Spc 3
Santa Cruz, CA 95060                             5174     9/1/2020     24 Hour Fitness Worldwide, Inc.                                           $240.00                                                                      $240.00
Pressley, Derek
9845 Pineapple Tree Drive Suite 204
Boynton Beach, FL 33436                          5175     9/1/2020    24 Hour Fitness United States, Inc.                   $89.98                                                                                             $89.98
Ortiz, Christian
813 reef drive
San Diego, CA 92154                              5176     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lee, John
1243 Greycrest Pl
Diamond Bar, CA 91765                            5177     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Villarreal, Ofelia
635 Westminster Drive
Pasadena, CA 91105                               5178     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Tang, Justin
1276 Olympic Drive
Milpitas, CA 95035                               5179     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Lee, Susan
1243 Greycrest Pl
Diamond Bar, CA 91765                            5180     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Imaishi, Chie
7648 NW Catalpa St
Portland, OR 97229                               5181     9/1/2020        24 Hour Fitness USA, Inc.                        $349.00                                                                                            $349.00
Pandher, Gurjit S
923 Arikara Drive
Fremont, CA 94539                                5182     9/1/2020    24 Hour Fitness United States, Inc.                   $22.03                                                                                             $22.03
Avila, Irma
2724 21st
San Pablo, CA 94806                              5183     9/1/2020    24 Hour Fitness United States, Inc.                                        $380.00                                                                      $380.00
Carter, William
1 Keahole Place
#1301
Honolulu, HI 96825                               5184    8/28/2020        24 Hour Fitness USA, Inc.                                              $954.97                                                                      $954.97
Prevost, Claudia
9 Seaview
Montecito, CA 93108                              5185     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Ahyee, Danita M
2006 Villa Dr. Apt 310
Pittsburg, CA 94565                              5186     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
GARCIA, ISADORA
3039 DRIPPING SPRINGS CT
KATY, TX 77494                                   5187    8/28/2020        24 Hour Fitness USA, Inc.                         $54.38                                                                                             $54.38
Ganjani, Nicole
5157 Steinbeck Ct
Carlsbad, CA 92008                               5188     9/1/2020     24 Hour Fitness Worldwide, Inc.                                       $117,738.97                                                                  $117,738.97
Kim, Eileen
8619 Arbor Drive
El Cerrito, CA 94530                             5189     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00



                                                                                                  Page 306 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 307 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Castellanos, Armand
3702 South Parton Street
Santa Ana, CA 92707                             5190     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Delema, Amy
3502 Ridgecrest Way
Livermore, CA 94551                             5191     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Taveras, Erasmo
16 Renie Ln
Blauvelt, NY 10913                              5192     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Hazzard, Charles R
2828 277th Terrace SE
Sammamish, WA 98075                             5193    8/28/2020     24 Hour Fitness Worldwide, Inc.                   $2,059.20                                                                                       $2,059.20
Thompson, Mark
341 Sanford Ave
Hillside, NJ 07205                              5194     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Zhu, Ying
698 Bruce Drive
Paramus, NJ 07652                               5195     9/1/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                         $160.00
Ma, Christina
111 Murray St
Apt 22B
New York, NY 10007                              5196     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Espinal, Emely
                                                5197     9/1/2020     24 Hour Fitness Worldwide, Inc.                                        $500.00                                                                      $500.00
Dalton, Jordan
380 Vernon Way, Ste G.
El Cajon , CA 92020                             5198     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $674.89                                                                                         $674.89
Van, Cody
4021 Cork Drive
Laporte, CO 80535                               5199     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Valvo, Christopher
29324 Begonias Lane
Canyon Country, CA 91387                        5200     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $52.00                                                                                          $52.00
Kim, Diana
9859 Carrara Cir
Cypress, CA 90630                               5201     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $124.93                                                                                         $124.93
Hill, Vanessa
6722 Sedan Ave
West Hills, CA 91307                            5202     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Blackmon, Laura Y
11798 Barrentine Loop
Parker, CO 80138                                5203     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Fowler, Parker
3178 E La Palma Ave
Anaheim, CA 92806                               5204     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Lee, Ji‐Soo
201 Bridge Plaza N. #12B
Fort Lee, NJ 07024                              5205     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $104.00                                                                                         $104.00
Kikic, Mario
126 Lake Ave Apt 4
Clifton, NJ 07011                               5206     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $301.50                                                                                         $301.50
Reseck Jr., John
88 Fulmar Ln.
Aliso Viejo, CA 92656                           5207     9/1/2020     24 Hour Fitness Worldwide, Inc.                                        $312.00                                                                      $312.00

                                                                                                 Page 307 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 308 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
POWELL, LINDSAY
4320 SUTTON PLACE
Sherman Oaks, CA 91403                          5208     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                          $250.00
Pasinetti, Christopher J
2702 20th Street Place SW
Puyallup, WA 98373                              5209     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $184.60                                                                                          $184.60
TANG, LOUYANG
698 Bruce Drive
Paramus, NJ 07652                               5210     9/1/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                          $160.00
Brousseau, Jocelyn
6717 Darby Ave Apt 29
Reseda, CA 91335                                5211     9/1/2020    24 Hour Fitness United States, Inc.                  $876.00                                                                                          $876.00
Moore, Emily
20181 Hillside Drive
Orange, CA 92869                                5212     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $372.00                                                                                          $372.00
Nelson, Barbara
6463 S. Williams St.
Centennial, CO 80121                            5213    8/30/2020    24 Hour Fitness United States, Inc.                                   $1,775.88                                                                     $1,775.88
Barry, David
503 N. Frederic St.
Burbank, CA 91505                               5214     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $89.98                                                                                           $89.98
Bodner, Jackie
18324 Clark Street #123
Tarzana, CA 91356                               5215    8/28/2020        24 Hour Fitness USA, Inc.                        $199.00                                                                                          $199.00
phe, bunsong
32834 NE 50TH ST
CARNATION, WA 98014                             5216     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                          $650.00
Schuman, Jonathan
7519 Alpha Ct. E.
W. Palm Beach, FL 33406                         5217    8/28/2020     24 Hour Fitness Worldwide, Inc.                     $401.86                                                                                          $401.86
Lee, Heather
6313 La Mesa Street
Lago Vista, TX 78645                            5218     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                          $600.00
ILAN & BERRY MILCH
415 ARGYLE ROAD #4‐H
BROOKLYN, NY 11218                              5219    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                         $1,100.00                                                  $1,100.00
Rippner, Joan
921 10th St. #115
Santa Monica, CA 90403                          5220    8/28/2020    24 Hour Fitness United States, Inc.                  $924.00                                                                                          $924.00
Bills, Sean‐Luc
8263 E.Blue Canyon Court
Anaheim Hills, CA 92808                         5221    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Chen, Andrew
471 Desert Holly Street
Milpitas, CA 95035                              5222    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Gopalakrishnan, Khushbu
34840 Fremont Blvd
Fremont, CA 94555                               5223    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $648.00                                                                                          $648.00
Hernandez, Emmanuel
71 San Dimas Ave
Santa Barbara, CA 93111                         5224    8/31/2020        24 Hour Fitness USA, Inc.                        $429.99               $0.00                                                                      $429.99
Jain, Deepak
13145 Entreken Ave
San Diego, CA 92129                             5225    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00

                                                                                                 Page 308 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 309 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Bowen, Randi A.
509 Devoe ST NE
Olympia, WA 98506                             5226     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $585.00                                 $585.00
Miao, Jiongbin
250 Jules Ave
San Francisco, CA 94112                       5227    8/30/2020    24 Hour Fitness United States, Inc.                  $360.00                                                                                            $360.00
Rowell, Jennie
418 Coronado Ave
Half Moon Bay, CA 94019                       5228     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Ilnicki, Ivan
1328 5TH AVE.
San Francisco, CA 94122                       5229    8/31/2020     24 Hour Fitness Worldwide, Inc.                                           $200.00                                                                      $200.00
Raban, Shirin E.
2120 Kerwood Ave
Los Angeles, CA 90025                         5230    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
Hsiang, Nelly
5633 Silver Valley Ave.
Agoura Hills, CA 91301                        5231    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                             $94.00
Ma, Liwei
4206 258th Ave SE
Sammamish, WA 98029                           5232    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
JOSEPH, LINDA
27000 W LUGONIA AVE #8204
REDLANDS, CA 92374                            5233    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                          $1,800.00
Williams, Ron
8885 southside ave
Elk Grove, CA 95624                           5234     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Kushner, Kenneth Nathan
789 Alverstone Ave
Ventura, CA 93003                             5235    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Charles, Rick A
2200 Strang Ave
San Leandro, CA 94578                         5236    8/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
York, Tirizia L
6567 Jewel Stone Lane
Dickinson, TX 77537                           5237    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                            $324.74
Tan, See
6816 Scott Cir
Cypress, CA 90630‐4949                        5238    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Sanchez, Benjamin
6905 Sylvia Ave
Reseda, CA 91335                              5239    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $350.04                                                                                            $350.04
Chen, Stacey
1617 Hidden Spring Drive
Las Vegas, NV 89117                           5240    8/30/2020     24 Hour Fitness Worldwide, Inc.                                           $230.08                                                                      $230.08
Mallchok, Shelley
3314 Rubio Crest Drive
Altadena, CA 91001‐1528                       5241    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Otero , Kristianne
6906 Van Mare lane
Citrus Heights , CA 95621                     5242    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $49.98                                                                                             $49.98
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                             5243    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98

                                                                                               Page 309 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 310 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Lister, Dalia
14223 Tuscany Pl.
Beaumont, CA 92223                               5244    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Crosson, Justin
1790 Panay Circle
Costa Mesa, CA 92626                             5245    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Howell, Phyllis
20247 Atascocita Shores Dr.
Kingwood, TX 77346‐1616                          5246    8/31/2020    24 Hour Fitness United States, Inc.                                     $560.00                                                                      $560.00
Liang, Yi
116 Pleasanthome Drive
La Puente, CA 91744                              5247     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $340.41                                                                                         $340.41
Sandoval, Melanie
18509 Taylor Ct.
Torrance, CA 90504                               5248    8/30/2020    24 Hour Fitness United States, Inc.                  $438.99                                                                                         $438.99
Duong, Gia
5213 W 3rd St
Santa Ana, CA 92703                              5249    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Cooper, Janice
44 CORTE ROYAL
MORAGA, CA 94556                                 5250     9/1/2020     24 Hour Fitness Worldwide, Inc.                                         $49.00                                                                       $49.00
Claim docketed in error
                                                 5251     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Perez, Ruben Alex
2731 N California Street
Stockton, CA 95204                               5252    8/30/2020     24 Hour Fitness Worldwide, Inc.                                      $3,025.00                            $5,000.00                               $8,025.00
Crosson, Megan
1790 Panay Circle
Costa Mesa, CA 92626                             5253    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Lee, Lucinda
3421 Oarfish Lane
Oxnard, , CA 93035                               5254     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Crosson, Jeffrey
1790 Panay Circle
Costa Mesa, CA 92626                             5255    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
McDougal , Sade
805 27th Ave
San Francisco, CA 94121                          5256    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $26.99                                                                                          $26.99
William and Dina DeGree
1894 Winrow Rd
El Cajon, CA 92021                               5257    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                         $198.00
Campos, Francisco
5350 Triana Street
San Diego, CA 92117                              5258    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $319.97                                                                                         $319.97
Gee, Gloria
6315 Swainland Road
Oakland, CA 94611                                5259    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $666.58                                                                                         $666.58
Burnett, Rosemary
3110 Greenview Drive
Castro Valley, CA 94546                          5260     9/1/2020    24 Hour Fitness United States, Inc.                   $75.00                                                                                          $75.00
Jaramillo, Julie
12133 Alcott Street
Westminster, CO 80234                            5261     9/1/2020              24 Denver LLC                              $198.00                                                                                         $198.00


                                                                                                  Page 310 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 311 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Moline, Norman
2552 Gardi St
Duarte, CA 91010                                 5262     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $749.81                                                                                            $749.81
Taylor, Jeannie Marie
435 W Gloucester St
Gladstone, OR 97027                              5263     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Balestrieri, Maria
570 Rockdale Drive
San Francisco, CA 94127                          5264     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Manning, Matthew
1452 N Vasco Rd STE 202
Livermore, CA 94551                              5265     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Harrington, Jackson Roy
C/O Shelley Harrington (Minors Parent)
45‐125 Iole Place
Kaneohe, HI 96744                                5266     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Benavides, Bryan
1215 E 1st ST
Tustin, CA 92780                                 5267     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $164.96                                                                                            $164.96
Fritz, Megan
27521 Calinda
Mission Viejo, CA 92692                          5268     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Arenas, Kianna
3650 Via Marina Ave
Oxnard, CA 93035                                 5269     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Bahena, Joe M
4717 Graywood Ave
Long Beach, CA 90808                             5270     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Sparks, Mark
The Ferguson Law Firm
350 Pine Street, Suite 1440
Beaumont, TX 77701                               5271     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Kalabus, James
13125 Old West Ave
San Diego, CA 92129                              5272     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Lok, Grace
11830 Genoa Way
Los Angeles, CA 90047                            5273     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                             $20.00
Marinio, Lisa
322 Elderberry Dr.
Petaluma, CA 94952                               5274     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Duffy, Liz
163 W Juan Way
Castle Rock, CO 80108                            5275     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                            $449.99
Vishnevski, Alexander
2965 ave z apt 3 r
brooklyn, NY 11235                               5276     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $330.00                                                                                            $330.00
Sanchez, Ernesto A
2559 Villamonte Ct.
Camarillo, CA 93010                              5277    8/30/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Tran, Sharon Hien
9082 Marylee drive
Garden Grove, CA 92841                           5278    8/30/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00


                                                                                                  Page 311 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 312 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Feis, Julien & Lisa Gustafson
21707 65th Ave CT E
Spanaway, WA 98387                               5279    8/30/2020     24 Hour Fitness Worldwide, Inc.                                        $490.73                                                                      $490.73
Loc, Justin
Tuyen Mong Tran
316 Meadowhaven Way
Milpitas, CA 95035                               5280    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                         $499.99
Tran, An
8875 Lewis Stein Rd Apt 108
Elk Grove, CA 95758                              5281    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $355.00                                                                                         $355.00
Palmisano Jr, Robert
1121 NW 94th Ave.
Plantation, FL 33322                             5282     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Li, Connie
4680 Wilcox Ave
Santa Clara, CA 95054                            5283     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $466.66                                                                                         $466.66
Mouradian, Aaron
829 E Elmwood Ave
Burbank, CA 91501                                5284    8/30/2020        24 Hour Fitness USA, Inc.                        $680.00                                                                                         $680.00
McKay, Thomas J
687 Thousand Oaks Dr.
Las Vegas, NV 89123                              5285    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $225.00                                                                                         $225.00
Mouradian, Monique
829 E Elmwood Ave
Burbank, CA 91501                                5286    8/30/2020        24 Hour Fitness USA, Inc.                        $680.00                                                                                         $680.00
Hutchings, Nina
84‐610 Upena Street
Waianae, HI 96792                                5287     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Lin, Waley
3936 South Findlay St
Seattle, WA 98118                                5288    8/30/2020        24 Hour Fitness USA, Inc.                         $46.23                                                                                          $46.23
Morales, Lynette
126 Lake Ave Apt 4
Clifton, NJ 07011                                5289     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $301.50                                                                                         $301.50
Alvarez, Michael
13451 CROWLEY ST
PANORAMA CITY, CA 91402                          5290     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Pyle, James
17700 S Avalon Blvd. Spc 426
Carson, CA 90746                                 5291     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Dishman, Ben
6741 Golfcrest Dr
San Diego, CA 92119                              5292    8/30/2020        24 Hour Fitness USA, Inc.                         $75.00                                                                                          $75.00
Nikolaus, Alfonse M
229 Bottlebrush Way
Fallbrook, CA 92028                              5293    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Anand, Varun
1015 Messina Ln
Richmond, TX 77469                               5294    8/30/2020    24 Hour Fitness United States, Inc.                                     $180.00                                                                      $180.00
Lax, Bruce
4653 Juniper CT.
Lancaster, CA 93536                              5295     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00



                                                                                                  Page 312 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 313 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Marshall, B Delano
13005 Jordans Endeavor Drive
Bowie, MD 20720                                5296     9/1/2020    24 Hour Fitness United States, Inc.                  $479.88                                                                                            $479.88
Bhumbla, Ravinder
2540 Paddock Drive
San Ramon, CA 94583                            5297     9/1/2020    24 Hour Fitness United States, Inc.                                        $243.00                                                                      $243.00
O'Sullivan, Patrick
2537 bamboo st
Newport Beach, CA 92660                        5298     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Chidoub, Maxim
304 W 234th Street
Bronx, NY 10463                                5299    8/30/2020             24 New York LLC                             $750.00                                                                                            $750.00
Osako, Glenn
1701 Juliet Ct.
Brea, CA 92821                                 5300     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98
Goldstein, Josh Dan
471 S. Spalding Dr.
Beverly Hills, CA 90212                        5301    8/30/2020        24 Hour Fitness USA, Inc.                                              $120.00                                                                      $120.00
Moore, Jayme
12038 Clark St Apt 3
Moreno Valley, CA 92557                        5302    8/30/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                            $200.00
Holness, Michael
2895 East Charleston Blvd #1043
Las Vegas, NV 89104                            5303    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Doyle, Conley
PO Box 6411
Olympia, WA 98507                              5304     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $47.38                                                                                             $47.38
Keller, Karen
513 Oakwood Ct
Henderson, NV 89002‐8311                       5305     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Gorelik, Oleg
1812 Shore Blvd
Brooklyn, NY 11235                             5306     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $139.00                                                                                            $139.00
THOMPSON, JEFFREY
3305 HAYLEY COURT
RICHARDSON, TX 75082                           5307    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $193.04                                                                                            $193.04
Akhavan, Shahab
916 Shenandoah St #202
Los Angeles, CA 90035                          5308    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
TSERING, NGAWANG
1750 LIBERTY ST.
APT. 1
EL CERRITO, CA 94530                           5309    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Cancio, Kathleen
27 Buena Vista Ave
Spring Valley, NY 10977                        5310     9/1/2020        24 Hour Fitness USA, Inc.                         $51.99                                                                                             $51.99
Schmelzer (Amick, maiden name), Megan
7628 W. 54th Ave #1206
Arvada, CO 80002                               5311     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
SUN, REN MIN
275 CORDOVA ST. #810
PASADENA, CA 91101                             5312     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                 $129.99                                                    $429.99



                                                                                                Page 313 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 314 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Thill, Lauran
8104 Hearthstone PL
Antelope, CA 95843                              5313     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Foley, Terrence
4507 Cabello St
Union City, CA 94587                            5314    8/30/2020    24 Hour Fitness United States, Inc.                  $109.00                                                                                            $109.00
Valdes, Rene
3283 Alegre Lane
Altadena, CA 91001                              5315    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99
Peng, Jing
3803 Chambery Ct
San Jose, CA 95127                              5316    8/30/2020           24 San Francisco LLC                          $553.37                                                                                            $553.37
Carrillo, Arlene
8201 Camino Media #157
Bakersfield, CA 93311                           5317     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $44.37                                                                                             $44.37
Quiaoit, Jose
3300 Renwick Ave #2011
Elk Grove, CA 95758                             5318    8/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Stafford, Vickie
2851 Petaluma Ave
Long Beach, CA 90815                            5319     9/1/2020     24 Hour Fitness Worldwide, Inc.                                         $1,970.99                                                                    $1,970.99
Porras, Geraldine
746 N Eucalyptus Ave #16
Inglewood, CA 90302                             5320    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $46.29                                                                                             $46.29
Reeves, Charles C.
772 Duvall Ave.
Camarillo, CA 93010                             5321    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Irvin, Josephine
4778 Heatherfield Ct
Fairfield, CA 94534                             5322    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Godinez, Victor
4408 Briarglen Dr
Dallas, TX 75211                                5323    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                            $375.00
Valdes, Edmund
2077 Heather Drive
Monterey Park, CA 91755                         5324     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Johns, Hillary
2200 W. Empire Avenue
Burbank, CA 91504                               5325    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $538.00                                                                                            $538.00
Schaben, Allen
21281 Yamouth Lane
Huntington Beach, CA 92646                      5326    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $487.49                                                                                            $487.49
Kisseh, Tetteh
9700 Mountain Blvd #5
Oakland, CA 94605                               5327     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Negley, Troy
606 E Hinsdale Ave
Littleton, CO 80122                             5328     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $897.24                                                                                            $897.24
Martinez, Luningning C
4371 Glen Canyon Cir
Pittsburg, CA 94565                             5329    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99




                                                                                                   Page 314 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 315 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Deckelbaum, Sheldon
801 Ash Street
Unit 702
San Diego, CA 92101‐0814                        5330    8/30/2020        24 Hour Fitness USA, Inc.                                            $81.25                                                                       $81.25
Herrera, Elias
3616 Torgensen Ct
Antioch, CA 94509                               5331     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $149,000.00                                                                                     $149,000.00
Lovgren, James
7315 Seafarer Place
Carlsbad, CA 92011                              5332    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Saxon, Joseph
2849 Forest Hill Blvd
Pacific Grove, CA 93950                         5333    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                                             $800.00                                 $800.00
Sumbi, Paul
404 E 1st St 1171
Long Beach, CA 90802                            5334    8/30/2020        24 Hour Fitness USA, Inc.                        $192.00                                                                                         $192.00
Pollock, Steven
28 Jefferson Road
Scarsdale, NY 10583‐6412                        5335     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $92.38                                                                                          $92.38
Recharte, Anthony Julius
1145 Belmont Ave Apt 202
Long Beach, CA 90804                            5336    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Chesek, Melissa
821 Nelson Place
Piscataway, NJ 08854                            5337    8/30/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
Rodenberg, Todd
61 Contrada Fiore Dr.
Henderson, NV 89011                             5338     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $53.04                                                                                          $53.04
Won, Samuel
3036 Griffon St. E.
Danville, CA 94506                              5339     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $749.87                                                                                         $749.87
Broad, Robert
2681 Chateau Clermont Street
Henderson, NV 89044                             5340    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Harris, Qaasim
6809 Woodland Vase Ct
Las vegas , NV 89131                            5341    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Charles, Samantha
5533 Whitty Lane
Brooklyn, NY 11203                              5342     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $206.95                                                                                         $206.95
Angelos‐Tedesco, Tina F
218 BSOUTH RIDGE CT
DANVILLE, CA 94506                              5343    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
Keorhagian, Anait
1130 valley view ave
Pasadena, CA 91107                              5344    8/30/2020      24 Hour Fitness Holdings LLC                       $500.00                                                                                         $500.00
Hang, Elbert
174 Sagemeadow Ct.
Milpitas, CA 95035                              5345    8/30/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                         $250.00
Juarez, Cristina
2626 E Gelid Ct
Anaheim, CA 92806                               5346    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00



                                                                                                 Page 315 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 316 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Bhumbla, Ravinder
2540 Paddock Drive
San Ramon, CA 94583                             5347     9/1/2020    24 Hour Fitness United States, Inc.                                     $243.00                                                                      $243.00
Hernandez, Jose Francisco
125 S Main Street #352
Sebastopol, CA 95472                            5348    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Lally, Patrick
15291 Reims Circle
Irvine, CA 92604                                5349    8/30/2020        24 Hour Fitness USA, Inc.                         $59.00                                                                                          $59.00
Riley, Jennifer & Eric
512 S. Perry St.
Denver, CO 80219                                5350     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $293.93                                                                                         $293.93
Park, Jemma
22831 Modesto Dr.
Mission Viejo, CA 92691                         5351    8/30/2020     24 Hour Fitness Worldwide, Inc.                                         $98.00             $0.00             $98.00                                 $196.00
Miller, Jonathan
1008 San Jancinto Dr.
Apt. 1021
Irving, TX 75063                                5352    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $80.44                                                                                          $80.44
Kroop, Cynthia G
203 Woodvalley Place
Danville, CA 94506                              5353    8/30/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Hernandez, Enrique
2626 E Gelid Ct
Anaheim, CA 92806                               5354    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Kroop, Marc G
203 Woodvalley Place
Danville, CA 94506                              5355    8/30/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Wang, Lilly(Lily)
6009 Amir Lane
Carmichael, CA 95608                            5356    8/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,235.00                                                                                       $1,235.00
Daroui, Nassima
4627 W. 171st St.
Lawndale, CA 90260                              5357     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $650.00                                 $650.00
Olobardi, James
331 harridon avenue
Hasbrouck Heights, NJ 07604                     5358    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Fellner, Marvin
1068 NW 83 Drive
Coral Springs, FL 33071                         5359     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Hardy, Kimberly
13150 Sycamore Rd
Victorville, CA 92392                           5360    8/30/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
ONEAL, BRIDGET
1520 26th Ave.
Oakland, CA 94601                               5361    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Bracha, Sheila
10644 Maple Street
Cypress, CA 90630                               5362    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Ghosh, Srijani
1305 Solano Ave Apt E
Albany, CA 94706                                5363    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99



                                                                                                 Page 316 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 317 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Mourad, Ghada
3 Ticonderoga
Irvine, CA 92620                                5364    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $125.10                                                                                         $125.10
Andich, Mary
750 Highway 20
Willits, CA 95490                               5365    8/30/2020     24 Hour Fitness Worldwide, Inc.                                         $29.95                                                                       $29.95
Brown, Robert L.
10 Peninsula Road
Belvedere, CA 94920                             5366    8/30/2020        24 Hour Fitness USA, Inc.                                         $1,621.96                                                                    $1,621.96
Ramos, Daniel
1540 N Gilpin St
Denver, CO 80218                                5367     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $15,000.00                                                                                      $15,000.00
Agostoni, Marco
1305 Solano Ave Apt E
Albany, CA 94706                                5368    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Agostoni, Marco
1305 Solano Ave Apt E
Albany, CA 94706                                5369    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Curry, Jessica M
6531 Westfield Court
Martinez, CA 94553                              5370    8/30/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                         $699.00
Yi, Daniel
26 Van Reypen Street
Jersey City, NJ 07306                           5371    8/30/2020     24 Hour Fitness Worldwide, Inc.                     $216.49                                                                                         $216.49
Swapp, Willam
153 ILENE DR
ARCADIA , CA 91006                              5372     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $78.00                                                                                          $78.00
Beaudoin, Jeanne
2694 Banbury Place
Los Angeles, CA 90065                           5373    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Svityashchuk, Victor
3685 Elkhorn Blvd Apt 821
North Highlands, CA 95660                       5374    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Hachigian, Michael
8811 Canoga Avenue
Unit 303
Canoga Park, CA 91304                           5375    8/30/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                       $1,000.00
Kondo, Masayo
7152 Amber Dawn Ct.
Las Vegas, NV 89166                             5376    8/30/2020        24 Hour Fitness USA, Inc.                        $304.57                                                                                         $304.57
Walters, Steven
218 2nd Ave.
Indialantic, FL 32903                           5377    8/30/2020    24 Hour Fitness United States, Inc.                $2,800.00                                                                                       $2,800.00
Ibarra, Jose Marlon
12854 Queensborough St
Cerritos, CA 90703                              5378     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $103.20                                                                                         $103.20
Pender, Sabrina
3591 Castano Drive
Camarillo, CA 93010                             5379    8/30/2020    24 Hour Fitness United States, Inc.                   $49.00            $549.87                                                                      $598.87
Singh, Rajvinder
2716 Antelope Ln
Santa Rosa, CA 95407                            5380     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99



                                                                                                 Page 317 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 318 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Price, Francine M
465 Eucalyptus Ave
Cotati, CA 94931                                5381     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $583.32                                                                                         $583.32
Miller, Marcus
5221 Park At Woodlands Drive
Austin, TX 78724                                5382     9/1/2020        24 Hour Fitness USA, Inc.                        $259.68                                                                                         $259.68
Sarnecki, Michael J
1689 East Primavera Way
San Tan Valley, AZ 85140                        5383    8/30/2020    24 Hour Fitness United States, Inc.                $5,880.00                                                                                       $5,880.00
SIMPLICIANO, AVELINA
3403 VALLEY VISTA DR
SAN JOSE, CA 95148                              5384    8/30/2020    24 Hour Fitness United States, Inc.                  $252.00                                                                                         $252.00
Kartounian, Hrag
1130 Valley View Ave
Pasadena, CA 91107                              5385    8/30/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Alexani, Nareh
126 N Everett Street Apt #1
Glendale, CA 91206                              5386    8/30/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                         $600.00
Ackerman, Matthew
240 Walter Hays Dr.
Palo Alto, CA 94303                             5387    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,376.00                                                                                       $1,376.00
Ho, Janise
8868 Boydton St.
Rosemead, CA 91770                              5388     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Nelson‐Patel, Stephanie
192 Mayhew Way
Walnut Creek, CA 94597                          5389    8/30/2020        24 Hour Fitness USA, Inc.                        $640.75                                                                                         $640.75
Hsu, Bo‐Yen
13699 Dearborn St.
Eastvale, CA 92880                              5390    8/30/2020        24 Hour Fitness USA, Inc.                         $96.00                                                                                          $96.00
LI, DAVID
162 E PORTOLA AVE
LOS ALTOS, CA 94022                             5391    8/30/2020        24 Hour Fitness USA, Inc.                        $283.52                                                                                         $283.52
Dimens, Vlad
141 Van Sicklen Street
Brooklyn, NY 11223                              5392     9/1/2020            24 New York LLC                              $143.88                                                                                         $143.88
Underhill, Shari
9108 Frosty Morning Ave
Las Vegas, NV 89129                             5393    8/30/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                         $699.00
Dalvit, Allison
15639 W. Baker Ave
Lakewood, CO 80228                              5394    8/30/2020        24 Hour Fitness USA, Inc.                        $299.00                                                                                         $299.00
Wu, Joanne
742 San Ardo Dr
Brea, CA 92821                                  5395    8/31/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                         $200.00
Nuhn, Jodie
246 Santa Ana Ave Apt 6
Long Beach, CA 90803                            5396    8/30/2020     24 Hour Fitness Worldwide, Inc.                                        $100.77                                                                      $100.77
Runes, Justin
2549 Valente Drive
Pittsburg, CA 94565                             5397     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99




                                                                                                 Page 318 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 319 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Bushard, Lourdes G
8519 Paradise Valley Rd
Apt 219
Spring Valley, CA 91977                         5398    8/31/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Gremillion, Jason
3723 View St.
Bakersfield, CA 93306                           5399    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $158.00                                                                                         $158.00
Zhu, Grace
471 Desert Holly Street
Milpitas, CA 95035                              5400    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Williams, Michael S.
20 Genoa Street
West Babylon, NY 11704                          5401    8/30/2020    24 Hour Fitness Worldwide, Inc.                    $864.00                                                                                         $864.00
Sandler, Albert
1 Cliffside Drive
Livingston, NJ 07039                            5402     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Lam, Kevin
2160 Amber Ave
El Monte, CA 91732                              5403    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $31.49                                                                                          $31.49
Yang, Pao Lo
20510 Amhurst Dr.
Walnut, CA 91789                                5404    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Foley, Thomas J.
21223 106th Ave SE
Kent, WA 98031‐2053                             5405    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $597.20                                                                                         $597.20
Hamm, William
P. O. Box 931902
Los Angeles, CA 90093                           5406    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                          $93.98
Fajardo, Kevin
6354 Anguilla Ave
Cypress, CA 90630                               5407    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $501.09                                                                                         $501.09
Mendoza, Manolo B
10119 2/5 Washington Street
Bellflower, CA 90706                            5408    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                          $99.99
Piggatt, Latoya
704 Austin Drive
Desoto, TX 75115                                5409    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                         $360.00
McCormick, Danielle
6 New Clarkstown Road
Nanuet, NY 10954                                5410    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $49.60                                                                                          $49.60
Cortez, Jessica
24405 Katrina Ave.
Moreno Valley, CA 92551                         5411    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Taylor, Nancy
220 East 57th Street
New York, NY 10022                              5412    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $73.80                                                                                          $73.80
Allen, Jennie
3327 Marshall Ave
Carmichael, CA 95608                            5413     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $500.00                                 $500.00
Taylor, Nancy
220 East 57th Street
New York, NY 10022                              5414    8/31/2020     24 Hour Fitness Holdings LLC                       $73.80                                                                                          $73.80



                                                                                              Page 319 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 320 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
sosa, stephanie
21071 Lochlea Ln #c
Huntington Beach, CA 92646                      5415    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                            $480.00
Bhumbla, Rima
2540 Paddock Drive
San Ramon, CA 94583                             5416     9/1/2020    24 Hour Fitness United States, Inc.                                        $243.00                                                                      $243.00
Zelada, Xenia
111 Aspen Dr Apt 28
Pacheco, CA 94553                               5417    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                              $1,151.76                               $1,151.76
Besic, Sanela
6149 Joaquin Murieta Ave Unit D
Newark, CA 94560                                5418     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Rourke, Christopher
2013 Edinburg Ave
Cardiff by the Sea, CA 92007                    5419    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Vergeire, Christina
5412 Lindley Ave unit 107
Encino, CA 91316                                5420    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $2,400.00                                                                                          $2,400.00
Ramli, Hicham
1464 E Whitestone Blvd Ste 402
Cedar Park, TX 78613                            5421    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Ng, Yin
13902 Normandy CT.
Sugar Land, TX 77498                            5422    8/31/2020        24 Hour Fitness USA, Inc.                        $128.82                                                                                            $128.82
Rodriguez, Antonio
330 West 28 Street
Apt 9F
New York, NY 10001                              5423    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Root, Allen G
1813 Paradise Drive
Kissimmee, FL 34741                             5424     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,136.00                                                                                          $1,136.00
Kihara, Danielle
2327 Carquinez Ave
El Cerrito, CA 94530                            5425    8/31/2020           24 San Francisco LLC                           $94.48                                                                                             $94.48
Call, Merrill
212 Cecil Pl
Costa Mesa, CA 92627                            5426    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Johnson, Jay A.
5440 Theresa Way
Livermore, CA 94550                             5427     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00
Nava, Tatiana A.
1641 E. Avenue J12
Lancaster, CA 93535                             5428    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Blonsky, Daniel
8220 SW 60 Court
South Miami, FL 33143                           5429    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $127.33                                                                                            $127.33
Mardirossian, Hourig
554 S. Marengo Ave., Apt. B
Pasadena, CA 91101                              5430     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $115.00                                                                                            $115.00
Rice, Jennifer Janae
25815 NE Bald Peak Rd
Hillsboro, OR 97123                             5431    8/31/2020     24 Hour Fitness Worldwide, Inc.                                         $3,025.00                                                                    $3,025.00



                                                                                                   Page 320 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 321 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Diaz, Hadassah
40 Monroe Street Apt. FD12
New York, NY 10002                              5432     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Ramirez, Constanza
24815 Acropolis Drive
Mission Viejo, CA 92691                         5433     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99
Sliwoski, Phil
625 South Scout Trail
Anaheim, CA 92807                               5434     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Morrow, Michelle
800 E Bobier Dr
Unit P4
Vista, CA 92084                                 5435    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gao, Shu
10227 62 Drive 2FL
Forest Hills, NY 11375                          5436     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $179.00                                                                                            $179.00
Shaw, Ken
2031 Castro Street 1
San Francisco, CA 94131                         5437    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $275.00                                                                                            $275.00
Taing, Hao Meng
9436 Rose St
Bellflower, CA 90706                            5438    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Salah, Joseph
5421 Caminito Heraldo
La Jolla, CA 92037                              5439     9/1/2020        24 Hour Fitness USA, Inc.                                               $39.99                                                                       $39.99
Pogosyan, Artur
6835 Bellaire Ave.
North Hollywood, CA 91605                       5440     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
THORNTON, ALBERT
21 S. LAKE DR
HACKENSACK, NJ 07601                            5441    8/31/2020     24 Hour Fitness Worldwide, Inc.                                           $500.00                                                                      $500.00
Blauw, Nicole
2120 NE 13th Ave
Portland, OR 97212                              5442     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $106.37                                 $106.37
Feigelson, Douglas
4712 25th Street
San Francisco, CA 94114                         5443     9/2/2020           24 San Francisco LLC                                                $429.99                                                                      $429.99
Ibarra, Eileen
12854 Queensborough St
Cerritos, CA 90703                              5444     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $103.20                                                                                            $103.20
Caesar, Laurie
2744 NE 31st Avenue
Portland, OR 97212                              5445     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $280.00                                                                                            $280.00
Honig, Morry
66 Corbin Hill Rd
#925
Fort Montgomery, NY 10922                       5446     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                             $69.00
Bush, James
2591 Alamo Country Cir
Alamo, CA 94507                                 5447    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Carbajal, Nicole
3765 Tamarack Ln #99
Santa Clara, CA 95051                           5448    8/31/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00


                                                                                                   Page 321 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 322 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Tamraz, Dorothy Hope
5240 Marione Dr.
Carmichael, CA 95608                             5449     9/1/2020       24 Hour Fitness USA, Inc.                       $688.88                                                                                            $688.88
Kim, Joseph
371 Castle Dr
Englewood Cliffs, NJ 07632                       5450    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Coopersmith, Samuel
452 Lindberg Cir.
Petaluma, CA 94952                               5451    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Donlon, Andrew S
904 Venice Avenue
Southlake, TX 76092                              5452    8/31/2020       24 Hour Fitness USA, Inc.                       $100.98                                                                                            $100.98
Sood, Arman
22439 Pacific Oak Drive
Chatsworth, CA 91311‐7498                        5453    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $599.00                                                                                            $599.00
Gutierrez, Monica
2211 East Leland Rd. Apt. 29
Pittsburg, CA 94565                              5454     9/1/2020       24 Hour Fitness USA, Inc.                                           $1,219.98                                                                    $1,219.98
McKay, David
140 Valley Hill Dr
Moraga, CA 94556                                 5455    8/31/2020    24 Hour Fitness Worldwide, Inc.                                          $805.71                                                                      $805.71
Zhang, Jack
2682 Moraga Drive
Pinole, CA 94564                                 5456    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Escobar, Rachel
1126 Cherry Ave #60
San Bruno, CA 94066                              5457    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Wang, Yirong
7648 NW Catalpa st
Portland , OR 97229                              5458     9/1/2020       24 Hour Fitness USA, Inc.                        $79.00                                                                                             $79.00
Kotani, Kei
92‐800 Welo St
Kapolei, HI 96707                                5459     9/1/2020       24 Hour Fitness USA, Inc.                       $628.26                                                                                            $628.26
Won, Angie
3036 Griffon St. E.
Danville, CA 94506                               5460     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $749.87                                                                                            $749.87
Schmitt, Paula
190 Camille Court
Alamo, CA 94507                                  5461    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Chapple, Timothy K
6444 Red Garnet Way
Mira Loma, CA 91752                              5462     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nareau, Douglas Gordon
4076 Garden Hwy
Nicolaus, CA 95659                               5463     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gee, Andy
18038 1st Ave NE
Shoreline, WA 98155                              5464     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $147.50                                                                                            $147.50
PANG, XIAOYI
711 E Commonwealth Ave.
Alhambra, CA 91801                               5465     9/1/2020           24 New York LLC                                                                                        $358.00                                 $358.00
Wilhelmi, Alec
7701 Rialto Blvd Unit 1237
Austin, TX 78735                                 5466     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $366.95                                                                                            $366.95

                                                                                               Page 322 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 323 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Sureshbabu, Arjun Danda
4576 Central Parkway
Dublin, California 94568                         5467     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Aspros, James
6130 SW Virginia Ave
Portland, OR 97239                               5468     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                            $140.00
Ogburn, Cheryl
1011 Bayberry Road
Lake Oswego, OR 97034                            5469     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Moore, Debbie
20181 Hillside Drive
Orange, CA 92869                                 5470     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $372.00                                                                                            $372.00
Taufoou Jr, Sione L.
91‐1193 Laulaunui St. B
Ewa Beach, HI 96706                              5471     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $440.00                                                                                            $440.00
Vitti, Anthony
1749 Petra Drive
San Diego, CA 92104                              5472     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Servio, Camrin
12537 Marco Lane
Mira Loma, CA 91752                              5473     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Ehmke, Natasha
901 S Kingsley Dr. #205
Los Angeles, CA 90006                            5474     9/1/2020       24 Hour Fitness USA, Inc.                       $299.99                                                                                            $299.99
Garcia, Robert
6722 Sedan Ave
West Hills, CA 91307                             5475     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Gray, Lexi
4946 Agate Road
Chino Hills, CA 91709                            5476     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Mercado, Carlos
3303 S ARCHIBALD AVE #153
ONTARIO, CA 91761                                5477     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Vityugova, Maria
2765 Ocean Ave Apt 3B
Brooklyn, NY 11229                               5478     9/1/2020    24 Hour Fitness Worldwide, Inc.                                           $51.99                                                                       $51.99
Schandelmier, Rosemary
PO BOX 99522
Emeryville, CA 94662                             5479    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Limchumroon, Patthira
330 Amber Court Apt 209
Upland, CA 91786                                 5480     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Claim docketed in error
                                                 5481    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Claim docketed in error
                                                 5482    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Hernandez, William
PO Box 1645
Chino , CA 91708‐1645                            5483     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $66.00                                                                                             $66.00
Allen, Joseph Donald
3161 Catrina Ln
Annapolis, MD 21403                              5484    8/31/2020       24 Hour Fitness USA, Inc.                       $200.58                                                                                            $200.58



                                                                                               Page 323 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 324 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                       5485     9/1/2020       24 Hour Fitness USA, Inc.                       $319.19                                                                                            $319.19
Ventola, Richard J
376 Alps Rd
Wayne, NJ 07470                                 5486     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $295.00                                                                      $295.00
Mohareb, Sam
27561 Cabeza
Mission Viejo, CA 92691                         5487     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Nakamoto, Cynthia Y.
94‐1072 Puana Street
Waipahu, HI 96797                               5488     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $31.40                                                                                             $31.40
Porcello, John
1220 Neill Avenue
Bronx, NY 10461                                 5489     9/2/2020           24 New York LLC                              $95.00                                                                                             $95.00
Smiley, Susan
1917 Wingate Way
Hayward, CA 94541                               5490     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                            $225.00
Kanno, Ryan
1017 NE 175th Street
Shoreline, WA 98155                             5491     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Dang, Vicky
1375 Prada Court
Milpitas, CA 95035                              5492     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Eslami, Adam Ashrof
2196 N Buckingham Way
Upland, CA 91784                                5493     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
CHAN, WING YIU
121 N 5TH STREET
LA PUENTE, CA 91744                             5494     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99
Schwartz, Felicia
1855 NW 107 Terrace
Plantation, FL 33322                            5495     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wang, Yinhao
350 E Taylor St
Apt 3215
San Jose, CA 95112                              5496     9/1/2020         24 San Francisco LLC                          $400.00                                                                                            $400.00
Schneider, Andrea
508 Central Ave
Wilmette, IL 60091                              5497     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $42.93                                                                                             $42.93
Branch, John
3066 Blantyre Bnd.
Round Rock, TX 78664                            5498    8/31/2020       24 Hour Fitness USA, Inc.                       $465.00                                                                                            $465.00
Quintanilla, Guillermo
11318 Rivera Rd
Whittier, CA 90606                              5499     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Taylor, Nancy
220 East 57th Street
New York, NY 10022                              5500    8/31/2020        24 Hour Holdings II LLC                         $73.80                                                                                             $73.80
Borruso, Doreen
2534 E 14th ST
Brooklyn, NY 11235                              5501    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $132.00                                                                                            $132.00



                                                                                                 Page 324 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 325 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Daniel, Nancy
5 Easthill
Coto de Caza, CA 92679                           5502    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Shtein, Paul
3268 Governor Dr
#137
San Diego, CA 92122                              5503    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,439.90                                                                                          $1,439.90
Taylor, Nancy
220 East 57th Street
New York, NY 10022                               5504    8/31/2020    24 Hour Fitness United States, Inc.                   $73.80                                                                                             $73.80
Welsh, John
64 Bryn Mawr Drive
San Rafael, CA 94901                             5505     9/1/2020        24 Hour Fitness USA, Inc.                                               $82.50                                                                       $82.50
Lee, Hoyul
1917 Tioga Pass Way
Antioch, CA 94531                                5506     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Alegria, Marie
608 Fremont St
Delano, CA 93215                                 5507     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Pfeifer, Gordon
7821 Linda Vista Rd
Apt 34
San Diego, CA 92111                              5508     9/1/2020    24 Hour Fitness United States, Inc.                  $268.02                                                                                            $268.02
Dunne, Ryan
15420 2nd Ave NE
Shoreline, WA 98155                              5509     9/2/2020     24 Hour Fitness Worldwide, Inc.                                            $44.00                                                                       $44.00
Vogt, Nicole
540 Bush St.
Mountain View, CA 94041                          5510     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $79.94                                                                                             $79.94
Francis‐Nicholas, Randa
710 Spooner Ave
Plainfield, NJ 07060                             5511     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.04                                                                                          $1,020.04
Correa, Christopher
1123 S Casino Center Blvd. Unit #4
Las Vegas, NV 89104                              5512     9/1/2020     24 Hour Fitness Worldwide, Inc.                                            $67.33                                                                       $67.33
Ghizzi, Michael
2129 West Sycamore Avenue
Orange, CA 92868                                 5513     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Leas, Joyce
4398 Wildwest Cir.
Moorpark, CA 93021‐2343                          5514     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,070.00                                                                                          $1,070.00
Madrid, Linda
23750 Highland Valley Rd
#102
Diamond Bar, CA 91765                            5515     9/2/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                             $49.00
Florence, Peggy
974 Grove Street
Irvington, NJ 07111                              5516     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Wong, Rok
10921 Breed Avenue
Oakland, CA 94603                                5517     9/1/2020           24 San Francisco LLC                          $429.99                                                                                            $429.99
RUIHONG
1891 Blossom Pl
Brea, CA 92821                                   5518     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00

                                                                                                    Page 325 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 326 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Suzuki, Adam
317 Milford St 6
Glendale, CA 91203                              5519     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Murphy, Linda
108 Maple Street
Ramsey, NJ 07446                                5520     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,249.00                                                                                       $1,249.00
Abughazaleh, Muayad
6327 Foster Dr
Riverside, CA 92506                             5521     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
LIANG, BIAO
1777 GIRARD DR
MILPITAS, CA 95035                              5522     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Ly, Allison
1712 Newcrest Drive
West Covina, CA 91791                           5523     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $232.91                                                                                         $232.91
Oh, Soojin
74 La Encinal
Orinda, CA 94563                                5524    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Neelands, Dan
2429 Gravelly Beach Loop NW
Olympia, WA 98502                               5525    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $188.49                                                                      $188.49
 Nie, Julie
134 Joaquin Drive
Danville, CA 94526                              5526    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $192.79                                                                                         $192.79
Munoz, Nicolas
6656 Wilbur Ave. Apt. 202
Reseda, CA 91335                                5527    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $44.00                                                                                          $44.00
Mueller, Eric
5349 Holly Loop SE
Turner, OR 97392                                5528    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $672.63                                                                                         $672.63
Franklin Jr., Ralph K
6242 Hammock Park Road
West Palm Beach, FL 33411‐6456                  5529    8/31/2020    24 Hour Fitness United States, Inc.                  $215.00                                                                                         $215.00
lamar, Michael l
16519 Almaden Dr
Fontana, CA 92336                               5530    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $389.99                                                                      $389.99
Lipske, Robert D
1854 Vancouver Lane
Honolulu, HI 96816                              5531    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,030.00                                                                                       $1,030.00
Mayr, David
1895 Orizava Avenue Unit 102
Signal Hill, CA 90755                           5532    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                        $1,500.00                                                  $1,500.00
Shah, Shridevi
747 Erie Circle
Milpitas, CA 95035                              5533    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
McCoy, Lee A.
14827 Ventura Blvd
Suite 210
Sherman Oaks, CA 91403                          5534    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Hoesli, Tina
51 Frontier St.
Trabuco Canyon, CA 92679                        5535    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00



                                                                                                 Page 326 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 327 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Shah, Krishna
747 Erie Circle
Milpitas, CA 95035                              5536    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Omalley, Sean
615 Elvura Ave
Redondo Beach, CA 90277                         5537    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Moraga, Jose
PO Box 83821
San Diego, CA 92138                             5538    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,300.00                                                                                          $1,300.00
Schauer, Luke
651 S Depew St
Lakewood, CO 80226                              5539    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $137.96                                                                                            $137.96
Titus, Ramses
120‐49 230th Street
Cambria Heights, NY 11411                       5540    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $2,200.00                                                                                          $2,200.00
Carillo, Kristine
28 Shadybend
Irvine, CA 92602                                5541    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,299.98                                                                                          $1,299.98
Tso, Ching Ha
709 Cottonwood Ave
South San Francisco, CA 94080                   5542    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $118.00                                                                                            $118.00
Fernandez, Renald
19448 E Elk Creek Dr
Parker, CO 80134                                5543    8/31/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ripley, Jason
3615 E. Oquendo RD.
Las Vegas, NV 89120                             5544    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $408.00                                                                                            $408.00
Sullivan, Carrie
6201 Riverplace Blvd, #8
Austin, TX 78730                                5545    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Wang, Suhua
19500 Pruneridge Ave
Apt 4306
Cupertino, CA 95014                             5546    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $423.00                                                                                            $423.00
Manlulu, Rhoda
615 Florence St.
Daly City, CA 94014                             5547    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $432.00                                                                                            $432.00
Wang, Suhua
19500 Pruneridge Ave Apt 4306
Cupertino, CA 95014                             5548    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $423.00                                                                                            $423.00
Cooper, Matthew
616 Admiral Drive, #363
Annapolis, MD 21401                             5549    8/31/2020    24 Hour Fitness Worldwide, Inc.                                           $51.99                                                                       $51.99
Fuentes, Eunice
4623 Lennox Blvd.
Lennox, CA 90304                                5550    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Chavez, Tina
1851 Salem Ave. Apt. 18
Santa Rosa, CA 95401                            5551    8/31/2020    24 Hour Fitness Worldwide, Inc.                                           $83.98                                                                       $83.98
Vong, Judy
6 Patriots Dr
Lexington, MA 02420                             5552    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $36.00                                                                                             $36.00



                                                                                              Page 327 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 328 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Underwood, Michelle
15920 Pomona Rincon Rd
Unit 3601
Chino Hills, CA 91709                          5553    8/31/2020       24 Hour Fitness USA, Inc.                    $59,865.00                                                                                         $59,865.00
Davis, Steven
2035 E. Princeton Avenue
Salt Lake City, UT 84108                       5554    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Nalibotsky, Maya
141 Van Sicklen St
Brooklyn, NY 11223                             5555    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $276.00                                                                                            $276.00
Fox, Dan
411 E College Street
Oberlin, OH 44074                              5556    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Sullivan, Dennis
1151 N. Peck Ave. #D
Manhattan Beach, CA 90266                      5557    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
HARRIS, REGINA
923 OAKLAND DRIVE
IRVING, TX 75060                               5558    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $187.47                                                                                            $187.47
De Prima, Steve
908 Balboa Dr.
Arcadia, CA 91007                              5559    8/31/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Goco, Mary
1313 West Chateau Ave.
Anaheim, CA 92802                              5560    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                            $249.99
SCHNECKLOTH, RANDALL
4565 GANIER CT UNIT 2123
N LAS VEGAS, NV 89031                          5561    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $526.00                                                                                            $526.00
Wooley, Tammy L
4030 SW Henderson Street
Seattle, WA 98136                              5562    8/31/2020    24 Hour Fitness Worldwide, Inc.                                        $2,008.22                                                                    $2,008.22
Cantwell, Katrina
69 Central Parkway
Mount Vernon, NY 10552                         5563    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $764.25                                                                                            $764.25
Ribeiro, Charlyne
493 S. Lincoln Ave.
El Cajon, CA 92020                             5564    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Skourtes, Nicholas
611 SE 19th Ave
Portland, OR 97214                             5565    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Nakauchi, Terry
5025 N Glen Arden
Covina, CA 91724                               5566    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Zhao, Fengyun
13634 Woodlands St
Eastvale , CA 92880                            5567    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Dietz, Daniala
1010 Cana St
Oxnard, CA 93035                               5568    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Abazari, Morteza
21051 Lassen St
Apt 47
Chatsworth, CA 91311                           5569    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00


                                                                                             Page 328 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 329 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Koay, Wen Xian
600 William St, Apt 348
Oakland, CA 94612                             5570    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Debruin, Renee
700 Larkspur Landing #199
Larkspur, CA 94939                            5571    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                             $40.00
Musani, Salim
1015 N. Aviation Blvd
Suite B
Manhattan Beach, CA 90266                     5572    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $359.00                                                                                            $359.00
Mino, Lorilee
240 Avenida La Cuesta
San Clemente, CA 92672                        5573    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
OVERHOLT, STANISLAVA ZUPAN
1311 AVOCADO TERRACE
PASADENA, CA 91104                            5574    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $38.00                                                                                             $38.00
Kaur, Manpreet
20918 109th Pl SE
Apt 1928
Kent, WA 98031                                5575    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                            $480.00
Verma, Shradha
3263 Barons Lane
San Ramon, CA 94582                           5576    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Robles, Jessica
2018 S8th ave
Arcadia, CA 91006                             5577    8/31/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Howe‐Lineck, Cameron
326 S 2nd Ave, Apt C
Arcadia, CA 91006‐6775                        5578    8/31/2020    24 Hour Fitness Worldwide, Inc.                                          $340.00                                                                      $340.00
Carroll, Christina
13272 Sunnyslope Dr.
Chino Hills, CA 91709                         5579    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $214.99                                                                                            $214.99
Nichols, Brandi
11231 Torrey Pines Dr
Auburn, CA 95602                              5580    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Ulitchny, Daniel
6533 West Sahara Ave
Las Vegas, NV 89146                           5581    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Hillseth, Robert
5633 Oaktree Lane
Whitehall, MI 49461                           5582    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $10.00                                                                                             $10.00
Vandemoer, Carol
8791 Circle Dr.
Westminster, Co 80031                         5583    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Jerry and Cyndi Mungadze
1901 Central Dr. Ste 602
Bedford, Tx 76021                             5584    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $90.90                                                                                             $90.90
Marsh, Tawanna
PO Box 300545
Houston, TX 77230                             5585    8/31/2020    24 Hour Fitness Worldwide, Inc.                                          $500.00                                                                      $500.00
Allen, Victoria (Vikki)
14111 SE Fairoaks Ave
Milwaukie, OR 97267                           5586    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $456.00                                                                                            $456.00


                                                                                            Page 329 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 330 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Ives, Mary Beth
12122 Ballantine Drive
Los Alamitos, CA 90720                         5587    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Yu, Susan
18901 Gold Hill Drive
Walnut, CA 91789                               5588    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                            $460.00                                 $460.00
Al‐Adib, Yoseph
12638 Del Rey Drive
Rancho Cucamonga, CA 91739                     5589    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Ali, Ashrena
142‐03 254th Street Apt. 2
Rosedale, NY 11422                             5590    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $281.94                                                                                         $281.94
Haughton, Ra‐Anna
14012 Rockaway Blvd
Jamaica, NY 11436                              5591    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.05                                                  $49.95                                 $250.00
Rosas, Wendy
6219 Oakcreek Way
Citrus Heights, CA 95621                       5592    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Lourenco, Landon
18506 Arline Ave.
Artesia, CA 90701                              5593    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $719.76                                                                                         $719.76
Singh, Gurjant
20918 109th Ave Pl SE
Apt 1928
Kent, WA 98031                                 5594    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
Vaughn, Pamella
200 P Street B35
Sacramento, CA 95814                           5595    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,278.00                                                                                       $1,278.00
Parameswaran, Aparna
16 Foote Lane
Morris Plains, NJ 07950                        5596    8/31/2020    24 Hour Fitness Worldwide, Inc.                                     $1,519.98                                                                    $1,519.98
GIANNOTTI, CHRISTOPHER
28218 RIDGE VIEW DR
CANYON COUNTRY, CA 91387                       5597    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                          $99.99
Graham, Greg
3407 Halifax Drive
Arlington, TX 76013                            5598     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Huang, Xing
9905 Benevento Way
Elk Grove, CA 95757                            5599     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Ceballos, Gerardo
1321 N Alamo St
Anaheim, CA 92801                              5600     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                         $380.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                            5601    8/31/2020       24 Hour Fitness USA, Inc.                     $1,200.00                                                                                       $1,200.00
Song, Eric
4736 Canary Dr.
Pleasanton, CA 94566                           5602    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $525.00                                                                                         $525.00
Kang, Lisa
5903 Pecanwood Ln.
Austin, TX 78749                               5603    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00



                                                                                             Page 330 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 331 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Kwong, Sylvia
1777 Girard Dr
Milpitas, CA 95035                             5604     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                         $225.00
Fairley, Michael
1136 W 107th Street Apt 3
Los Angeles, CA 90044                          5605     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $283.41                                                                                         $283.41
Khym, Hana
105 E Palisades Blvd
Unit B
Palisades Park, NJ 07650                       5606    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                          $99.99
Custer, Sara M
356 Oleander Ave
Alameda, CA 94502                              5607    8/31/2020    24 Hour Fitness Worldwide, Inc.                                       $433.99                                                                      $433.99
COTE, JARROD PAUL
479 G ST
CHULA VISTA, CA 91910                          5608    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                            $419.88                                 $419.88
Thai, Uyen
997 Daffodil Way
San Jose, CA 95117                             5609    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $296.59                                                                                         $296.59
Edwards, Joshua
5110 Victory Rd
Colorado Springs, CO 80911                     5610    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Lee, Celeste
119 Park Street
Apt. 2
Redwood City, CA 94061                         5611    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                          $41.99
CHANG, SAE JOON
3621 EMERALD ST #53
TORRANCE, CA 90503                             5612    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $413.41                                                                                         $413.41
Hunter‐Blyden, Katherine
2425 E Crary St
Pasadena, CA 91104                             5613     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $166.67                                                                                         $166.67
Moersen, Charlene
2795 Queens Way
Thousand Oaks, CA 91362                        5614    8/31/2020       24 Hour Fitness USA, Inc.                     $1,548.00                                                                                       $1,548.00
ESPAILLAT, ELINA
1319 BURLINGTON DRIVE
ODENTON, MD 21113                              5615     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                         $118.00            $118.00                                 $236.00
Wilson, Madeleine
12742 SE 282nd Way
Kent, WA 98030                                 5616     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $583.32                                                                                         $583.32
Feintuch, Dawn
3125 Tibbett Avenue 4B
Bronx, NY 10463                                5617    8/31/2020           24 New York LLC                             $299.00            $300.00                                                                      $599.00
Luan‐Stephenson, Niki
5575 Compass Place
Rancho Cucamonga, CA 91739                     5618    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                       $1,541.00
Daza, Saul
630 Laurel Avenue
Pinole, CA 94564                               5619     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                                             $72.90                                  $72.90
Chen, Linda
80 Rockrose Way
Novato, CA 94945                               5620     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $720.00                                                                                         $720.00


                                                                                             Page 331 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 332 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Ramirez , Jose
162 Painter St., Apt. 4
Pasadena, CA 91103                               5621    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                            $500.00                                 $500.00
CHEN, LARRY
80 ROCKROSE WAY
NOVATO, CA 94945                                 5622     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Acosta, Mary T
1315 A Street, Unit A110
Hayward, CA 94541                                5623     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $51.03                                                                                          $51.03
Rowley, Jeremy
125 N Harper Ave
Los Angeles, CA 90048                            5624     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Pacheco, Manuel
5065 BRUNSWICK DRIVE
CYPRESS, CA 90630‐3609                           5625    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Blake, Michael
282 Liberty Street
San Francisco, CA 94114                          5626     9/1/2020       24 Hour Fitness USA, Inc.                       $798.98                                                                                         $798.98
Minuskin, Julie
7268 W Camero Ave
Las Vegas, NV 89113                              5627    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Bolanis, Jennifer
5393 Lupine St
Yorba Linda, CA 92886                            5628    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Awadalla, Germin
36380 Cypress Point Dr
Newark, CA 94560                                 5629     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Chung, Dae Hee
11631 Palawan St
Cypress, CA 90630                                5630    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
CHEN, MICHAEL
80 ROCKROSE WAY
NOVATO, CA 94945                                 5631     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $720.00                                                                                         $720.00
Davis, Mark
1770 Pine St
Apt 604
San Francisco, CA 94109                          5632     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                         $160.00
Shao, Hwei Ming Kathy
3825 Hampton RD
Pasadena, CA 91107                               5633    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                       $1,200.00
Schmidt‐Harrison, Lori
133 E De La Guerra St. 156
Santa Barbara, CA 93101                          5634    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Runyon, Laurie H.
35 Cameron Road
Saddle River, NJ 07458                           5635    8/31/2020    24 Hour Fitness Worldwide, Inc.                                     $1,847.82                                                                    $1,847.82
Kum, Denise
928 Brighton Ave
Oregon City, OR 97045                            5636     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                          $49.99
Chung, Jonathan
11631 Palawan St
Cypress, CA 90630                                5637    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00



                                                                                               Page 332 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 333 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Chay, Sany Y.
2179 River Village Drive.
Kingwood, TX 77339                               5638    8/30/2020        24 Hour Fitness USA, Inc.                         $69.26                                                                                             $69.26
Naranjo, Marshall A
111 E Myrtle Street
Santa Ana, CA 92701                              5639    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Mumphrey, Rhonda
4750 Maybank Ave
Lakewood, CA 90712                               5640    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Mariano, Romeo G
870 Bridgeway Circle
El Sobrante, CA 94803                            5641    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                              $1,500.00                               $1,500.00
Hossain, Crystal Kali
1420 Guerneville Road, Suite 4
Santa Rosa, CA 95403                             5642    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Gunn, Brandon Jerrell
344 13th Street #411
Oakland, CA 94612                                5643    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
KIGURU, SIMON
7413 90TH AVE SW
LAKEWOOD, WA 98498                               5644    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Vergara, Troi
37 W James Pl
Iselin, NJ 08830                                 5645     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.20                                                                                            $100.20
Salinger, Lillian
119 Loma Ave
Long Beach, CA 90803                             5646    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                             $30.00
CRalley, Mary A
2686 Blossom St
Simi Valley, CA 93063                            5647     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
LIU, SUIFENG
1322 NE 82ND DR
VANCOUVER, WA 98665                              5648     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Broome III, Thomas H.
377 Las Colinas Blvd. E.
Apt. 379
Irving, TX 75039‐6214                            5649    8/30/2020        24 Hour Fitness USA, Inc.                        $799.98                                                                                            $799.98
Molina, Daniel
                                                 5650    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                             $674.00                                                    $674.00
Townsend, Cristy
912 N 4th Street
Montebello, CA 90640                             5651     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Vo, Hanh
5510 Westbrook Oaks Way
Spring, TX 77379                                 5652    8/31/2020        24 Hour Fitness USA, Inc.                         $62.49                                                                                             $62.49
Ong, Allison
1052 S Windy Ridge Ct
Anaheim , CA 92808                               5653    8/31/2020    24 Hour Fitness United States, Inc.                   $14.70                                                                                             $14.70
Jin, Hongbin
13833 Star Gazer Ct
Eastvale, CA 92880                               5654    8/30/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                            $300.00
Twohy, Rob
4123 N Willow Rd
Spokane, WA 99206‐4438                           5655    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                  Page 333 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 334 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                           Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                    Amount
Siemko, Slawek
7910 Apple Tree Way
Gilroy, CA 95020                               5656    8/31/2020       24 Hour Fitness USA, Inc.                       $119.96                                                                                         $119.96
Tsai, Kevin
7469 Westcliff Way
Eastvale, CA 92880                             5657    8/31/2020    24 Hour Fitness Worldwide, Inc.                                       $466.66                                                                      $466.66
Stott, Sharon
285 Orchard Road
Orinda, CA 94563                               5658    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $524.25                                                                                         $524.25
Rosenbaum, Gregory Ryan
1300 Adams Avenue
Apartment 13C
Costa Mesa, CA 92626                           5659    8/31/2020       24 Hour Fitness USA, Inc.                                        $5,259.96                                                                    $5,259.96
Spuhler, Kimberly B.
15371 Periwinkle Court
Parker, CO 80134                               5660    8/31/2020    24 Hour Fitness Worldwide, Inc.                                       $500.00                                                                      $500.00
Russon, Robyn
6531 Wystone Ave
Unit 2
Reseda, CA 91335                               5661    8/31/2020       24 Hour Fitness USA, Inc.                     $1,640.98                                                                                       $1,640.98
COON, TERESA
15029 SE SIEBEN CREEK DRIVE
CLACKAMAS, OR 97015                            5662    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                            $800.00                                 $800.00
O'Neil, Susan
275 W Clackamas Blvd
Gladstone, OR 97027                            5663    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Fung, Maggie
1972 East 29th Street
Brooklyn, NY 11229                             5664    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $159.90                                                                                         $159.90
Mendez, Rafael Montelongo
616 Cambridge St
San Francisco, Ca 94134                        5665    8/31/2020         24 San Francisco LLC                          $583.00                                                                                         $583.00
ONEILL, JANET
19 LINCOLN PLACE
MOONACHIE, NJ 07074                            5666     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $78.38                                                                                          $78.38
Drake, Caryn
3218 SW Corbeth Ln
Troutdale, OR 97060                            5667     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Becker, Markham
30 Redwood Tree Ln
Irvine, CA 92612                               5668    8/31/2020       24 Hour Fitness USA, Inc.                                        $1,576.89                                                                    $1,576.89
McGanty, Erin
1535 Court St NE
Salem, OR 97301                                5669    8/31/2020       24 Hour Fitness USA, Inc.                       $122.36                                                                                         $122.36
AGARWAL, PUJA
356 CENTRAL PARK AVE
UNIT E‐1
SCARSDALE, NY 10583                            5670    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $103.98                                                                                         $103.98
Cambier, Erik
12 Corte Cabrito
San Clemente, CA 92673                         5671     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Van Tassel, William
3570 Mira Pacific Drive
Oceanside, CA 92056                            5672    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00

                                                                                                Page 334 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 335 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Mclean, Julie
2802 NW 124th St
Vancouver, WA 98685                             5673    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                      $0.00
Dees, Kent L.
8385 Lake Ben Avenue
San Diego, CA 92119                             5674     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                         $168.00
Ramirez, Angelica
3267 S. Westmont Ln
Unit 1
Ontario, CA 91761                               5675    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Bandela, Vekata
1040 SE 10th ST
North Bend, WA 98045                            5676    8/31/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                         $100.00
Baker, Lily
19817 50th Ave W Apt J11
Lynnwood, WA 98036                              5677     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Evans, Michelle
3267 S Westmont Ln Unit 1
Ontario, CA 91761                               5678    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $641.67                                                                                         $641.67
Tamraz, Clement P
5420 Marione Dr
Camichel , CA 95608                             5679    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $688.00                                                                                         $688.00
Urrego, Elda
17073 SW 94TH WAY
MIAMI, FL 33196                                 5680     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $268.00                                                                                         $268.00
Tamraz, Dorothy H.
5240 Marione Dr.
Carmichael, CA 95608                            5681    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $688.00                                                                                         $688.00
Venkatesan, Anirudh
2611 E13th St.
Apt. 7F
Brooklyn, NY 11235                              5682    8/31/2020           24 New York LLC                             $677.98                                                                                         $677.98
Kim, Jaeho
1208 1/2 Irolo Street
Los Angeles, CA 90006                           5683    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Leland, John Eric
310B Bassett St
Petaluma, CA 94952                              5684    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $67.18                                                                                          $67.18
Riddle, Mack
30 Greenfield Drive
Moraga, CA 94556                                5685     9/2/2020       24 Hour Fitness USA, Inc.                        $76.40                                                                                          $76.40
Quastler, Reba
3650 5th Avenue #616
San Diego, CA 92103                             5686     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $627.00                                 $627.00
HAN, RUI
13 Frances Cir
Buena Park, CA 90621                            5687     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Crosby, Vanessa
443 West Anderson Strreet
Hackensack, NJ 07601                            5688    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Wilson, William
513 Crystal Rose Ct.
Fairfield, CA 94534                             5689    8/31/2020         24 San Francisco LLC                        $3,000.00                                                                                       $3,000.00


                                                                                                 Page 335 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 336 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Fang, Xuan
2455 Dunstan Rd, Apt 625
Houston , TX 77005‐2360                          5690    8/31/2020        24 Hour Fitness USA, Inc.                        $325.00                                                                                         $325.00
Mattioli, Rita
3130 Kingsbridge Ave
Apt B
Bronx, NY 10463                                  5691    8/31/2020        24 Hour Fitness USA, Inc.                                           $692.00                                                                      $692.00
Tapia, Joyce
438 Lola ave
Pasadena, CA 91107                               5692     9/2/2020        24 Hour Fitness USA, Inc.                        $215.00                                                                                         $215.00
Shields, Steven
PO BOX 923
Monte Rio, CA 95462                              5693    8/31/2020    24 Hour Fitness United States, Inc.                   $46.29                                                                                          $46.29
Malloway, Ellen
5917 SE Davis Rd.
Hillsboro, OR 97123                              5694    8/31/2020              RS FIT NW LLC                               $91.47                                                                                          $91.47
STRICKLING, ALLEN
11534 RUNNING CREEK LN
PARKER, CO 80138‐7107                            5695    8/31/2020        24 Hour Fitness USA, Inc.                        $756.90                                                                                         $756.90
Jamil, Kevin
10495 Celestial Waters Drive
Spring Valley, CA 91977                          5696     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Masterson, Justin
1808 Holly Street
Austin, TX 78702                                 5697     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $34.70                                                                                          $34.70
Law, Christine J.
12931 E. Cornell Ave.
Aurora, CO 80013‐3317                            5698    8/31/2020              24 Denver LLC                              $511.00                                                                                         $511.00
Neesen, Patricia
30 Greenfield Drive
Moraga, CA 94556                                 5699     9/2/2020        24 Hour Fitness USA, Inc.                         $87.16                                                                                          $87.16
Berrest, Stacy
213 Koch Ave.
Placentia, CA 92870                              5700     9/2/2020    24 Hour Fitness United States, Inc.                $6,380.00                                                                                       $6,380.00
Budihas, Steve
3616 Henry Hudson Parkway
Bronx, NY 10463                                  5701    8/31/2020            24 New York LLC                              $143.88                                                                                         $143.88
Welds, Michelle
2316 Buena Vista Ave #1
Alameda, CA 94501                                5702     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $42.55                                                                                          $42.55
SCALA, LYNN
26 SEWARD AVE
PISCATAWAY, NJ 08854                             5703     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $566.88                                                                                         $566.88
Browning, Jeffrey P
2249 Glen Way
East Palo Alto, CA 95303‐1528                    5704     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Niehoff, Lorraine J.
28 Edgewater Drive
Denville, NJ 07834‐1812                          5705     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,332.20                                                                                       $1,332.20
Strockis, Jan
4105 House of York
Austin, TX 78730                                 5706     9/2/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00



                                                                                                  Page 336 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 337 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Moon, Priscilla
200 Monte Vista Ln
Sierra Madre, CA 91024                         5707     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Prashad, Damian
4125 S. Figueroa st. #220
Los Angeles, CA 90037                          5708     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Vladoiu, Silvia
1421 Flint Ridge Ave.
Las Vegas, NV 89123                            5709    8/31/2020       24 Hour Fitness USA, Inc.                        $30.40                                                                                          $30.40
Mason, Brian Joseph
14 Henley Drive
Laguna Niguel, CA 92677                        5710    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $94.27                                                                                          $94.27
Cambier, Vanessa
12 Corte Cabrito
San Clemente, CA 92673                         5711     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Ross, Michael
5600 Collins Avenue #4K
Miami Beach, FL 33140                          5712    8/31/2020       24 Hour Fitness USA, Inc.                       $214.50                                                                                         $214.50
Guglielmo, Dominick Ray
7890 East Spring St. Unit 11L
Long Beach, CA 90815                           5713     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $349.00                                                                                         $349.00
TRAVIESO, ARTHUR
26895 ALISO CREEK ROAD STE B#589
ALISO VIEJO, CA 92656                          5714    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Yoshimura, Akira
23735 Sandhurst Lane
Harbor City, CA 90710                          5715     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Mason, Erma
2 Sophia Court
Sacramento, CA 95831                           5716    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Lipson, Tanner
23932 Tasman Bay
Dana Point, CA 92629                           5717     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Mercado, Jose
1316 N Wilson Ave #7
Pasadena, CA 91104                             5718     9/2/2020       24 Hour Fitness USA, Inc.                        $43.05                                                                                          $43.05
Morris, Scott
383 Branding Way
Basalt, CO 81621                               5719     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $106.73                                                                                         $106.73
Camacho, Adriana
307 N. Singingwood St. #12
Orange, CA 92869                               5720     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $936.00                                                                                         $936.00
Wright, Barbara
9 Oakwood Avenue
Farmingdale, NY 11735                          5721     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Liau, Brian
1820 Camas Drive
Austin, TX 78728                               5722     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $18.80                                                                                          $18.80
Gilbert, Nicole
10267 New Bedford Ct
Lakeside, CA 92040                             5723     9/2/2020       24 Hour Fitness USA, Inc.                                        $1,548.86                                                                    $1,548.86
Vaivoda, Ty
8391 Sunnyside Pl
Highlands Ranch, CO 80126                      5724     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $36.99                                                                                          $36.99

                                                                                             Page 337 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 338 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Lee, Johnnie Edward
3852 Hudson Avenue NE
Salem, OR 97301                                5725     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $287.00                                                                                         $287.00
Pristupa, Fedor
3250 Laurelhurst Dr # 307
Rancho Cordova, CA 95670                       5726     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $461.17                                                                                         $461.17
Quinsey, John
23562 VIA CHIRIPA
MISSION VIEJO, CA 92691                        5727     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Suriel, Porfirio
107 Post Ave Apt 1E
New York, NY 10034                             5728     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $191.88                                                                                         $191.88
Yang, Chunhuan
11806 Mt Royal Ct
Rancho Cucamonga, CA 91737                     5729     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Hoffman, Janet
669 Glenmont Drive
Solana Beach, CA 92075                         5730     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $541.08                                                                                         $541.08
Lu, Thomas
3347 Chartreuse Way
Houston, TX 77082                              5731     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
CHINNADURAI, ALAGARASAN
1147 PARK OAK COURT
MILPITAS, CA 95035                             5732     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Allen, Randi C.
2910 San Jacinto Circle
Sanford, FL 32771                              5733    8/31/2020        24 Hour Fitness USA, Inc.                         $44.93                                                                                          $44.93
Shwartzman, Ian
330 N D ST STE 360
San Bernardino, CA 92401                       5734     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Funahashi, Masako
511 Hahaione Street Apt 15D
Honolulu, HI 96825                             5735     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Patterson, Caitlynn
15604 NE 12th Street
Vancouver, WA 98684                            5736    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                             $304.10                                 $304.10
Strockis, Jan
4105 House of York
Austin, TX 78730                               5737     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Anastasis, Alexandra
319 Broad Creek Drive
Annapolis, MD 21401                            5738     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $629.98                                                                                         $629.98
Farrah, Sharon
9802 North Villa Drive
Houston, TX 77064                              5739     9/1/2020        24 Hour Fitness USA, Inc.                         $21.65                                                                                          $21.65
Chen, Chunlang
5332 Lea St
San Diego, CA 92105                            5740     9/2/2020    24 Hour Fitness United States, Inc.                $5,000.00                                                                                       $5,000.00
Gonzalez, Sean
100 herriot st, Apt. 1R
Yonkers, NY 10701                              5741    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                          $63.98
Maguire, Kevin
900 Valley Rd. Apt. A4
Clifton, NJ 07013                              5742     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00

                                                                                                Page 338 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 339 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Angell, Gregory Alan
2866 Alnwick Ave Unit 3
Livermore, CA 94551                             5743     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,328.00                                                                                        $1,328.00
Wilmoth, Jim
15604 NE 12th Street
Vancouver, WA 98684                             5744    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                              $399.00                                 $399.00
Roberts, John R
925 SW Capri Court
Beaverton, OR 97005                             5745     9/2/2020    24 Hour Fitness United States, Inc.                  $193.22                                                                                          $193.22
Lannan, Manjula
7903 Cheno Cortina Trail
Austin, TX 78749‐2719                           5746     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $119.00                                                                                          $119.00
Bicker, Jonathan
5927 S. Kenton Way
Englewood, CO 80111                             5747     9/2/2020    24 Hour Fitness United States, Inc.                   $34.99                                                                                           $34.99
Duong, Yen
2599 Coney Island Ave
Brooklyn, NY 11223                              5748    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $119.88                                                                                          $119.88
McGonigal, Charles
4678 S Flanders Way
Centennial, CO 80015                            5749    8/31/2020              24 Denver LLC                            $1,401.59                                                                                        $1,401.59
Patel, Amit
29 Lake Rd
Upper Saddle River, NJ 07458                    5750     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $325.00                                                                       $325.00
Cooperman, Jack
1218 Kotenberg Ave
San Jose, CA 95125                              5751    8/31/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                          $500.00
Scott, Meghan
14162 SW Walnut Creek Way
Tigard, OR 97223                                5752     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Tremaroli, Julia
19605 E Top O The Moor Dr
Monument, CO 80132                              5753    8/31/2020         24 Hour Holdings II LLC                                            $492.25                                                                       $492.25
Trevino, Juan
15 Harpstone Pl
The Woodlands, TX 77382                         5754    8/31/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                          $300.00
Bridge, Robert
1257 Vine St
Apt 104
Denver, CO 80206                                5755    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $11,016.00                                                                                       $11,016.00
Kyi, Cheney
7616 Fern Avenue
Rosemead , CA 91770                             5756     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00               $0.00                                $0.00                               $1,000.00
Whittington, Chris
15277 Monroe Ave.
Moorpark, CA 93021‐3219                         5757    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                          $649.99
HSU, CONNIE
P.O. BOX 1314
PACIFICA, CA 94044                              5758    8/31/2020        24 Hour Fitness USA, Inc.                        $780.00                                                                                          $780.00
Yamasaki, Stacy
6626 SE Scott Drive
Portland, OR 97215                              5759     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $31.90                                                                                           $31.90



                                                                                                 Page 339 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 340 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                           Current General                                           Current 503(b)(9)
                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                    Amount
Orozco, Nancy
6619 Lindy Lane
Houston , TX 77023                            5760     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Bassen, Randy
9 Pinetree Lane
Great River, NY 11739                         5761    8/31/2020       24 Hour Fitness USA, Inc.                       $134.91                                                                                         $134.91
Devers, Karen
6854 N Rochester Street
Portland, OR 97203                            5762     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Morabito, John P.
14 Wainwright Ave Apt. 1A
Yonkers, NY 10710                             5763     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                         $252.00
Lang, Ulrich
2950 Poinsettia Dr
San Diego, CA 92106                           5764     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Hagen, Thomas V.
8140 Cimarron Meadows Way
Las Vegas, NV 89147                           5765    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                         $144.00
Watson, Barrington
9419 211th st
Queen Village, NY 11428                       5766    8/31/2020           24 New York LLC                                                                  $500.00                                                    $500.00
Hopson, Sidney
18415 NE 20th St
Vancouver, WA 98684                           5767     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $94.05                                                                                          $94.05
Allen, Robin Dee
6280 Pike Circle
Arvada, CO 80403                              5768    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $528.00                                                                                         $528.00
Lipsen, Daniel A
4235 257th Pl. SE
Sammamish, WA 98029                           5769     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $59.00                                                                                          $59.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              5770     9/1/2020          RS FIT Holdings LLC                          $129.00                                                                                         $129.00
Lee, David C
1424 11th St
Fort Lee, NJ 07024                            5771    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $98.97                                                                                          $98.97
Gleason, David
101 East Drive
Massapequa, NY 11758                          5772     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                          $46.99
Mack, John
1237 10th Street
Hermosa Beach, CA 90254                       5773    8/31/2020       24 Hour Fitness USA, Inc.                                          $554.16                                                                      $554.16
Talwar, Shilpi
14034 W. 86th Drive
Arvada, CO 80005                              5774     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $629.80                                                                                         $629.80
Garnett, Jannell R
3540 SE 119th Ave
Unit 6
Portland, OR 97266                            5775    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                           $0.00                                                      $0.00
Dapra, David
5501 Ambrose Drive
Reno, NV 89519                                5776    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                            $120.00                                 $120.00



                                                                                               Page 340 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 341 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Mo, Margaret
25595 Compton Court # 113
Hayward, CA 94544                               5777    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                             $24.00
Provost, Matthew
12807 NW 29th Court
Vancouver, WA 98685                             5778     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $640.00                                                                                            $640.00
BELLAVIA, DENNIS
44 VIA CORSICA
DANA POINT, CA 92629                            5779    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $3,250.00                                                                                          $3,250.00
Fernandez, Anaid
1751 Fourth Street
Livermore, CA 94550                             5780    8/31/2020    24 Hour Fitness Worldwide, Inc.                                    $6,681,625.10             $0.00      $6,681,625.10                          $13,363,250.20
Sugarman, Randi
7 Spook Ridge Road
Upper Saddle River, NJ 07458                    5781    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                            $380.00
Simmons, Michael
3766 31st Street
Unit 8
San Diego, CA 92104                             5782     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Garcia, Jose
2325 Jackson St 304
San Francisco, CA 94115                         5783     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Seiler, Christian Celeste
PO Box 6450
Crestline, CA 92325                             5784     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $11.00                                                                                             $11.00
Foreman, Stanley
1034 Fuller Drive
Claremont, CA 91711                             5785    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                            $160.00
Louine, Angelique
10613 NW 42ND Court
Sunrise, FL 33351                               5786    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                            $224.65                                                    $224.65
Ziauddin, Nabeel
2095 Mahuron Circle
San Jose, CA 95133                              5787    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $541.77                                                                                            $541.77
Chan, Aston
13444 Tracy St., Apt N
Baldwin Park, CA 91706                          5788    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
White II, Charles H
3514 U St
Vancouver, WA 98663                             5789     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $347.09                                                                                            $347.09
Ayala, Raul
1631 Sophia Dr.
Oxnard, CA 93030                                5790     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Soler, Victor
3017 Marta Circle
Apt 204
Kissimmee, FL 34741                             5791    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $620.66                                                                                            $620.66
Hiro, Mimi
139 Del Prado Dr
Daly City, CA 94015                             5792     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $119.88                                                                                            $119.88
Casco, Victor M
10965 Kane Avenue
Whittier, CA 90604                              5793     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00


                                                                                              Page 341 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 342 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Babbs, Kristal Evelyn
PO Box 890637
Temecula, CA 92589                              5794    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,056.00                                                                                       $1,056.00
Mohammed, Nazim
2700 E. Eldorado Pkwy Ste 300
Little Elm, TX 75068                            5795    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Sines, Walker
26285 E Calhoun Pl
Aurora, CO 80016                                5796     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Garcia, Rosario
21027 Strathern St
Canoga Park, CA 91304                           5797    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00
YEE, GLORIA
13117 ANDY STREET
CERRITOS, CA 90703                              5798     9/3/2020        24 Hour Fitness USA, Inc.                         $49.00                                                                                          $49.00
An, Hyunsuk
105 Fairview Ave
Piedmont, CA 94610                              5799    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $313.00                                                                                         $313.00
Kolano, Brandon
1155 SW 120th Way
Davie, FL 33325                                 5800     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $864.00                                                                                         $864.00
Wang, Shih Fang
20305 Clifden Way
Cupertino , CA 95014                            5801    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                             $270.83                                 $270.83
Bosset, Rosalind
1400 7th Street Apt 228
Oakland, CA 94607                               5802     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Racki, Emil
32 Woodbridge Avenue
Sewaren, NJ 07077                               5803     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $55.00                                                                                          $55.00
Johnson, Catherine A
2511 Costero Magestuoso
San Clemente, CA 92673                          5804    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $799.00                                                                      $799.00
Hand, Carson
2312 Monserat Ave
Belmont, CA 94002                               5805     9/1/2020    24 Hour Fitness United States, Inc.                   $91.87                                                                                          $91.87
Kim, Miwha
20155 Chianti Court
Yorba Linda, CA 92886                           5806    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                            5807    8/31/2020             24 New York LLC                           $7,800.00                                                                                       $7,800.00
Skye, Chris
136 Vista View Pl
Petaluma, CA 94952                              5808    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $399.00                                                                      $399.00
Saldana, Mariana
27492 FREEDOM LN
Menifee, CA 92584                               5809     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $81.98                                                                                          $81.98
Pinkston, Brandel
6905 Hillcroft Dr.
Austin, TX 78724                                5810     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $120.00                                 $120.00
Suwczinsky, Liza
109 Mankato Street
Chula Vista, CA 91910                           5811    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00

                                                                                                 Page 342 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 343 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
Newcomb, Alison
2565 S. Dennison Ct.
Denver, CO 80222                                 5812    8/31/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Khodayari, Naz
305 South Arnaz Drive Unit 302
Los Angeles, CA 90048                            5813    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                              $90.00
Sanders, Adam
75a Lake Road
# 150
Congers, NY 10920                                5814    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Dixon, Megan
5270 Livering Lane
San Diego, CA 92117                              5815     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.80                                                                                             $699.80
Montiel, Thomas
5951 Hayes St
Oakland, CA 94621                                5816     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Almeida, Jessica
14 Poppy Hills Ln.
San Ramon, CA 94583                              5817    8/31/2020    24 Hour Fitness Worldwide, Inc.                                          $245.00                                                                       $245.00
Abrams, Jonathan S.
6919 Geyser Ave
Reseda, CA 91335                                 5818    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $230.00                                                                                             $230.00
Cheng, Ka Chung
19 Genoa Street Unit C
Arcadia, CA 91006                                5819     9/2/2020    24 Hour Fitness Worldwide, Inc.                                          $425.00                                                                       $425.00
Cohen, Jeanette
90 longfellow dr
Colonia, NJ 07067                                5820    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                           $1,000.00
Escalante, Alan
10744 Cantlay St
Sun Valley, CA 91352                             5821     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                              $90.00
Roman, Wil
1429 Valley View Road #11
Glendale, CA 91202                               5822     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Montoya, Bernie
3528 Corte Yolanda
Carlsbad, CA 92009                               5823    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                             $100.00
Chang, Daisy Mei‐yue
8208 Havel Place
San Gabriel, CA 91775                            5824     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $259.79                                                                                             $259.79
TOHMC, JESSICA
1309 Bel Aire Rd
San Mateo, CA 94402                              5825     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $133.00                                                                                             $133.00
Winterton, Celeste
1600 15th St, 206
San Francisco, CA 94103                          5826    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $300.99                                                                                             $300.99
Cosby, Karltric
3428 S Biscay Way
Aurora, CO 80013                                 5827    8/31/2020            24 Denver LLC                                                       $0.00             $0.00            $300.00                                 $300.00
Kapoor, Sachin
15 Orchard Lane
Alamo, CA 94507                                  5828     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                             $399.00



                                                                                               Page 343 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 344 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Nishiuchi, Mari
18310 Heather Ave.
Cerritos, CA 90703                              5829     9/2/2020    24 Hour Fitness United States, Inc.                   $59.96                                                                                             $59.96
Kumar, Aditya
3178 Rocky Mountain Drive
San Jose, CA 95127                              5830     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $641.65                                                                                            $641.65
Tom, Craig W
539 N Altura Road
Arcadia, CA 91007                               5831     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Sammons, Joyce
1605 North Mollison Ave
El Cajon, CA 92021                              5832     9/2/2020        24 Hour Fitness USA, Inc.                        $699.93                                                                                            $699.93
Campbell, Nicole
9115 Acre Meadows Lane
Arlington, TX 76002                             5833     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Gmerek, Gerald
192 NE 74th Ave
Hillsboro, OR 97124‐8080                        5834     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Velazquez, Carlos
455 36th Street
Oakland, CA 94609                               5835    8/31/2020        24 Hour Fitness USA, Inc.                        $249.99                                                                                            $249.99
Sotelo, Carlos M
6513 Celeste Ave.
Las Vegas, NV 89107                             5836    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Keith, Katharine
621 Iris Ave.
Corona del Mar, CA 92625                        5837    8/31/2020     24 Hour Fitness Worldwide, Inc.                                           $600.00                                                                      $600.00
Park, Helen
1807 Nelson Ranch Loop
Cedar Park, TX 78613                            5838    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                            $220.00
Dithomas, Jason
832 Saturn WY
Livermore, CA 94550                             5839     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                             $39.99
Petel, Efraim
610 Cobblestone Drive
San Ramon, CA 94583                             5840    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $62.05                                                                                             $62.05
Levingston, Timothy
4040 W 134th Street, Apt B
Hawthorne, CA 90250                             5841    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Kennedy, Cathy
P.O. Box 83
Alviso, CA 95002                                5842     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                             $24.00
Liu, John
8210 Constantine Drive Apt 59
Huntington Beach, CA 92646                      5843     9/2/2020    24 Hour Fitness United States, Inc.                  $487.49                                                                                            $487.49
TSENG, LORI (HSUAN‐JUN)
1600 PINE VIEW DR NW
ISSAQUAH, WA 98027                              5844     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $125.37                                                                                            $125.37
Swann, Ron
PO Box 569
West Milford, NJ 07480                          5845     9/2/2020        24 Hour Fitness USA, Inc.                         $49.00                                                                                             $49.00
Komatsubara, Kerry
20 Mamalahoa Place
Honolulu, HI 96817                              5846    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                 Page 344 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 345 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Casas, Kathy L
9530 Alondra Blvd SPC 7
Bellflower, CA 90706                          5847    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Minihane, Denis Neil
8619 Arbor Drive
El Cerrito, CA 94530                          5848     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Nguyen, Vincent
1568 Hidden Creek Ln
Milpitas, CA 95035                            5849    8/31/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Poe, Lindsay
5301 Lido Sands Dr
Newport Beach, CA 92663                       5850     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Barron, Judy
12539 Beach Street
Broomfield, CO 80020                          5851     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $296.00                                                                      $296.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              5852     9/1/2020    24 Hour Fitness United States, Inc.                  $129.00                                                                                         $129.00
Addy, Steve
8841 COUNTRY SCENE WAY APT 203
LAS VEGAS, NV 89117‐033                       5853     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
ANGUIANO, JORGE
418 E SMITH ST
LONG BEACH, CA 90805                          5854     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Grillo, Fern D
130 Lincoln Ave
Eastchester, NY 10709                         5855    8/31/2020             24 New York LLC                                                                                      $46.99                                  $46.99
Lilley, Sarah
7607 SE Market St
Portland, OR 97215                            5856     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $43.99                                                                                          $43.99
Yasumiishi, Kristi
10507 NE 110th Court
Vancouver, WA 98662                           5857    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $779.98                                                                      $779.98
Arthur, William
1610 Kapalua Drive
Oxnard, CA 93036                              5858     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Katnik, Norman P
1501 N. Broadway
Santa Ana, CA 92705                           5859    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
Ogrodowicz, Wesley
6022 Brookmont Dr
Yorba Linda, CA 92886                         5860     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Weber, Marie‐France
617 W. Orion Ave.
Santa Ana, CA 92707                           5861    8/31/2020     24 Hour Fitness Worldwide, Inc.                                      $1,600.00                            $1,600.00                               $3,200.00
Morelos, Jennifer
10556 El Dorado Ave
Pacoima, CA 91331                             5862     9/2/2020     24 Hour Fitness Worldwide, Inc.                                   Unliquidated                                                                        $0.00
Ewald, Tamara
P.O Box 5911
Salem, OR 97304                               5863    8/31/2020        24 Hour Fitness USA, Inc.                                           $429.99                                                                      $429.99
Amos, Charles Davies
1937 Flintlock Terrace West
Colorado Springs, CO 80920                    5864    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99

                                                                                               Page 345 of 1495
                                              Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 346 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Ho, Terry
1808 Valencia Street
Rowland Heights, CA 91748                         5865     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,025.00                                                                                       $1,025.00
Brooks, Jane
18927 108th Ln SE
Renton, WA 98055                                  5866    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $624.80                                                                                         $624.80
Huerta, Henry
2942 Ronco Drive
San Jose, CA 95132                                5867     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Grabis, Chris
11 W Crockett St Apt 404
Seattle, WA 98119‐2673                            5868     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $295.00                                                                                         $295.00
Gonzalez, Janelly
1427 W. 7th Street
Santa Ana, CA 92703                               5869    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Masog, Vincent
13643 SW 62nd ave
Portland, OR 97219                                5870    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Clark, Peg
811 W Z Street
Washougal, WA 98671                               5871     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $262.50                                                                                         $262.50
Rojas, Vianei
704 W. Foothill Blvd. Apt. A
Monrovia, CA 91016                                5872    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Albert, Stacey
107 Schick
Irvine, CA 92614                                  5873    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $210.00                                                                                         $210.00
Gehlbach, Nancy
4066 Johnson Drive
Oceanside, CA 92056‐3805                          5874    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Chi, Sung A
2325 W Warren Ave
Englewood, CO 80110                               5875    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Sturgeon, Steven
1428 East Maple Ave.
El Segundo, CA 90245                              5876     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                       $1,541.00
Lalezarzadeh, Farid
2121 Prosser Ave.
Los Angeles, CA 90025                             5877    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Petras, Tivona
1719 Layne Place
El Cajon, CA 92019                                5878    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                            $399.99                                 $399.99
Tsai, Evan
8208 Havel Place
San Gabriel, CA 91775                             5879     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $385.20                                                                                         $385.20
Mu, Richard
2636 Newhall St #29
Santa Clara, CA 95050                             5880     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $166.67                                                                                         $166.67
Bly, Richard
344 E Renette Ave
El Cajon, CA 92020                                5881     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Sullivan, Jay
9005 Mountbatten Cir
Austin, TX 78730                                  5882     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00

                                                                                                Page 346 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 347 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Lantner, Janet S.
2 Huntress Circle
Gilford, NH 03249                                5883    8/31/2020        24 Hour Fitness USA, Inc.                        $220.00                                                                                         $220.00
Torney, Emmett
1250 Essex St.
San Diego, CA 92103                              5884     9/2/2020    24 Hour Fitness United States, Inc.                   $67.54                                                                                          $67.54
Garcia, Fiorela
6622 Alcove Ave
North Hollywood, CA 91606                        5885     9/2/2020     24 Hour Fitness Worldwide, Inc.                                      $1,500.00                                                                    $1,500.00
Delgadillo, Marcos D
10305 NE Oakbrook Cir Apt A
Vancouver, WA 98662                              5886     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Aceves Jr, Antonio
8200 N Laurelglen Blvd Apt 1110
Bakersfield, CA 93311                            5887     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Heald, Kim
1272 Chateau Montelena
Bonsall, CA 92003                                5888    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Adler, Carleen
2301 Paseo De Laura #43
Oceanside, CA 92056                              5889    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $637.50                                                                                         $637.50
Tsvilikhovskiy, Anton
277 Golden Gate Ave., Apt 211
San Francisco, CA 94102                          5890    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $103.98                                                                                         $103.98
CURRIE, LAWRENCE
3090 GLASCOCK ST APT 319
OAKLAND, CA 94601‐2863                           5891    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $409.37                                                                                         $409.37
Aleman, Alexis
14058 SW 53rd Terr
Miami, FL 33175                                  5892    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $106.11                                                                                         $106.11
Klap, Maria
5715 Baltimore Dr Unit 87
La Mesa, CA 91942                                5893     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Cruz, Kelly V.
224 Eliot St
Santa Paula, CA 93060                            5894     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Fithian, Catherine
1881 Corte Cava
Livermore, CA 94551                              5895    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $270.00                                                                                         $270.00
Aradhya, Vinod
3166 S 500 E
Salt Lake City, UT 84106                         5896     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Warnke, Andrea
5677 California Oak St
Simi Valley, CA 93063                            5897    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00
Holmberg, Theresa
2244 Esplendido Ave
Vista, CA 92084                                  5898     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $285.00                                                                                         $285.00
Lundi, Shabina
                                                 5899    8/31/2020        24 Hour Fitness USA, Inc.                        $150.00                                                                                         $150.00
Nguyen, Kim Ngoc
16444 Everest Circle
Fountain Valley, CA 92708                        5900     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $100.00                                 $100.00


                                                                                                  Page 347 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 348 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Nguyen, Tania
2032 NE 49th Way
Hillsboro, OR 97124                             5901    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Bogadi, Nikhil
6953 Stagecoach Road, Apt C
Dublin, CA 94568                                5902    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                         $649.00
Rokeach, Michael
1930 E 27th street
Brooklyn, NY 11229                              5903    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $4,000.00                                                                                       $4,000.00
Melloch, Steve
19 Chapparal Ct.
San Ramon , CA 94593                            5904     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $30.65                                                                                          $30.65
Stiles, Douglas M
2359 Oakridge Place
Escondido, CA 92026                             5905     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Hernandez, Leonardo
8542 Spring Valley Rd
Dallas, TX 75240                                5906    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $40.04                                                                                          $40.04
Taylor, Zac
1608 N. Fair Oaks
Pasadena, CA 91103                              5907     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Ganas, Perry
11790 Radio Dr.
Los Angeles, CA 90064                           5908     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Scott, Ken
619 Torwood Lane
Los Altos, CA 94022                             5909     9/2/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                         $100.00
Delaney, Sapphire
5627 Foxview Way
Elk Grove, CA 95757                             5910    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Eimers, Carol
10360 Rue Finisterre
San Diego, CA 92131                             5911     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Smith, Luzanne
4430 SE 47th Avenue
Portland, OR 97206                              5912    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                          $39.99
Marks, Don
33611 Via Lagos
Dana Point, CA 92629                            5913    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $524.99                                                                                         $524.99
Cunningham, Robert
4938 Golden Arrow Drive
Rancho Palos Verdes, CA 90275                   5914     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Viita, Derek
9616 25TH AVE SW
SEATTLE, WA 98106                               5915     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
THOMAS, KITWAN
828 13TH ST APT 104
OAKLAND, CA 94607‐3261                          5916     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $217.00                                                                                         $217.00
McCreary, Laurence
12020 Ridge Road
Largo, FL 33778                                 5917    8/31/2020       24 Hour Fitness USA, Inc.                        $21.24                                                                                          $21.24
Cole, Casey
2420 N Catalina St.
Los Angeles, CA 90027                           5918    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,639.99                                                 $492.00                               $2,131.99

                                                                                              Page 348 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 349 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Phillipe, Alyssa
30639 Boxleaf Lane
Murrieta, CA 92563                              5919     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $394.16                                                                                         $394.16
Posakony, James W
12720 Via Esperia
Del Mar, CA 92014                               5920     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $602.00                                                                                         $602.00
Fugate, Michell
3745 Cerritos Ave.
Long Beach, CA 90807                            5921     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
LeMoins, C Michael
110 Eagle Cove Pl
St. Charles, MO 63303                           5922     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $480.53                                                                                         $480.53
Starks, Tiarah
8904 Sagebrush Trl
Crossroads, TX 76227                            5923    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Mayweather, Jeff
3343 Pasadena Ave
Long Beach, CA 90807                            5924    8/31/2020    24 Hour Fitness United States, Inc.                                                                       $10,000.00                              $10,000.00
Jadhav, Harsh
6436 Tiffany Common
Livermore, CA 94551                             5925     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $45.14                                                                                          $45.14
Moeder‐Chandler, Markus
3039 W. Platte Ave.
Colorado Springs, CO 80904                      5926    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $59.00                                                                                          $59.00
Verjano, Amanda
1811 Grismer Avenue
Apt 202
Burbank, CA 91504                               5927     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Clark, Steve
17301 Madera Lane
Huntington Beach, CA 92647                      5928     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Bryan, Naomi A
17621 Dusty Court SW
Tenino, WA 98589                                5929     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Charshaf, Sean
2432 Newport Blvd
Costa Mesa, CA 92627                            5930     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Witteman, Michael
45288 Esmerado Ct.
Temecula, CA 92592                              5931     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                         $108.00
Pulu, Byron
2167 Esperanca Avenue
Santa Clara, CA 95054                           5932     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                          $846.00                                                    $846.00
Johnston, Jessica
5247 SE 78th Ave
Hillsboro, OR 97123                             5933     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                          $429.99                                                    $429.99
PLENT, BERNARD P
3890 CARSON STREET
SAN DIEGO, CA 92117                             5934     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Housman, Robert A.
702 North Bedford Drive
Beverly Hills, CA 90210                         5935    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00



                                                                                                 Page 349 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 350 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
An, Hyunsuk
105 Fairview Ave
Piedmont, CA 94610                             5936    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $313.00                                                                                            $313.00
VEGA, ROBERT
1900 GARDEN DRIVE APT 121
BURLINGAME, CA 94010                           5937     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $103.97                                                                                            $103.97
Narvaez, Joseph
29190 W. Star Ct
Santa Nella, CA 95322                          5938     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Carlos, Roxanne
748 Colorado Circle
Carson, CA 90745                               5939     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Ngo, Steve
1802 S. Myrtle Ave.
Monrovia, CA 91016                             5940    8/31/2020    24 Hour Fitness United States, Inc.                   $45.01                                                                                             $45.01
Turpin, John
864 NE 62nd Ave
Apt H
Hillsboro, OR 97124                            5941    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                             $45.00
Biggica, Michael
3812B 24th St
San Francisco, CA 94114                        5942     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $143.33                                                                                            $143.33
Senkier, Michael
12686 Intermezzo way
San Diego, CA 92130                            5943     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Shchetnikova, Eleanor K.
3011 31st Ave SE
Puyallup, WA 98374                             5944    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $619.75                                                                                            $619.75
Golden, Baruch
64 Emery Bay Dr
Emeryville, CA 94608                           5945    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $36.75                                                                                             $36.75
Santos, Oliver
319 Topeka
Irvine, CA 92604                               5946     9/2/2020    24 Hour Fitness United States, Inc.                $1,280.00                                                                                          $1,280.00
Cooper, Shante
621 daffodil drive
Benicia, CA 94510                              5947     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $700.00                                 $700.00
Sutandar, Cindy
1690 Spring St.
Mountain View, CA 94043                        5948    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                             $699.99                                                    $699.99
Deckard, Tippu
3961 Don Tomaso Dr Apt #3
Los Angeles, CA 90008                          5949     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $45,000.00                                                                                         $45,000.00
Spruell, Ebony S
209 1st Street
Richmond, CA 94801                             5950     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $350.00               $650.00                                                                    $1,000.00
Que, Qichao
2467 Hart Ave
Santa Clara, CA 95050                          5951    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $46.19                                                                                             $46.19
Butler, Laura
1244 River Dr.
Norco, CA 92860                                5952     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $553.99                                                                                            $553.99



                                                                                                Page 350 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 351 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                             5953    8/31/2020        24 Hour Holdings II LLC                        $300.00                                                                                         $300.00
Valdobinos, Hilario
20140 Haines St
Perris, CA 92570                                5954    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Ramirez, Alfredo
6020 E LA PAZ CIR
ANAHEIM, CA 92807                               5955    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Nguyen, Pauline
30 Regalo Dr
Mission Viejo, CA 92692                         5956    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Roderick, Antonio C.
300 N. El Molino Avenue. #318
Pasadena, CA 91101                              5957    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Sanders, Joseph
1168 N. Chester Ave.
Pasadena, CA 91104                              5958     9/1/2020       24 Hour Fitness USA, Inc.                                        $2,483.60                                                                    $2,483.60
Krause, Kevin
253 Via Socorro
San Clemente, CA 92672                          5959     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Price, Kenny
2205 Versailles Ct
Henderson, NV 89074                             5960    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Wan, Merlise
2621 Lago Oaks Dr
Santa Rosa, CA 95405                            5961     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Alaniz, Elaine
416 S. Union Ave. Apt 4
Los Angeles, CA 90017                           5962    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $219.70                                                                                         $219.70
Osifalujo, Andrew
10404 SE187th Pl
Renton, WA 98055                                5963     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $494.99                                                                                         $494.99
Soliz, Joe
3165 Sabre St
Rosamond , CA 93560                             5964    8/31/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Dalessandro, David
66 Rolling Views Dr
Woodland Park, NJ 07424                         5965    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $201.52                                                                                         $201.52
MERKLE, TRACEY J
101 PALISADES AVENUE
SANTA MONICA, CA 90402                          5966    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
CAMPOS‐JARAMILLO, FERMIN
2657 RANDALL LOOP
DUBLIN, CA 94568                                5967    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $595.00                                                                                         $595.00
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                             5968    8/31/2020          RS FIT Holdings LLC                          $300.00                                                                                         $300.00
Blue, Bianka
1730 Chase Street
Oakland, CA 94607                               5969     9/2/2020       24 Hour Fitness USA, Inc.                        $95.97                                                                                          $95.97
Lim, Foo
1400 Bowe Ave Apt 610
Santa Clara, CA 95051                           5970    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00

                                                                                                 Page 351 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 352 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Friend, Berlin
3327 NE 17th AVE Apt B
Portland, OR 97212                              5971    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $143.53                                                                                         $143.53
Zhang, Ruofan
26 Vendome Ave
Daly City, CA 94014                             5972     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $855.00                                 $855.00
Mcgeehon, Cory
4862 Mount Saint Helens Dr
San Diego, CA 92117                             5973     9/2/2020    24 Hour Fitness Worldwide, Inc.                                     $5,000.00                                                                    $5,000.00
Casas, Melissa
9530 Alondra Blvd #7
Bellflower, CA 90706                            5974    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Guillard, Herve
27639 Santa Clarita Rd
Saugus, CA 91350                                5975    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Pearson, Rebecca
581 Grace Way
Scotts Valley, CA 95066                         5976     9/2/2020       24 Hour Fitness USA, Inc.                       $249.95                                                                                         $249.95
Wiese, Margaret
15517 27th Dr SE
Mill Creek, WA 98012                            5977    8/31/2020    24 Hour Fitness Worldwide, Inc.                                       $514.59                                                                      $514.59
Solis, Jose A
918 Bonita Avenue #7
Mountain View, CA 94040                         5978    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Dorn, Robert
2309 Sheffield Square
Carrollton, TX 75007                            5979     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Tsui, Christina
13207 NE 56th Ave
Vancouver, WA 98686                             5980    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $437.50                                                                                         $437.50
Choong, Siong Loong
2807 High View Dr
Henderson, NV 89014                             5981    8/31/2020         24 San Francisco LLC                          $300.00                                                                                         $300.00
Lam, Albert
256 Broad Street
San Francisco, CA 94112                         5982     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Washington, Nikki
P O Box 364
San Leandro, CA 94577                           5983    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $73.48                                                                                          $73.48
Duro, David D.
24616 Moonfire Drive
Dana Point, CA 92629                            5984     9/1/2020    24 Hour Fitness Worldwide, Inc.                                    $47,147.24                                                                   $47,147.24
Tian, Xingbang
817‐A NW 97th St.
Seattle, WA 98117                               5985     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $256.82                                                                                         $256.82
Salazar, Eric
7206 West 84th Way
Arvada, CO 80003                                5986     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $30,000.00                                                                                      $30,000.00
Maneer, Robert
5104 N 32 STREET
UNIT 125
PHOENIX, AZ 85018                               5987    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00



                                                                                                 Page 352 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 353 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Barber, Mia
3747 Grayburn Ave
Los Angeles, CA 90018                           5988     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Jacobs, Bret
1239 Via Tenis
Palm Springs, CA 92262                          5989    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Alexander, Lenore
9525 Flatlands Avenue
Brooklyn, NY 11236                              5990     9/2/2020             24 New York LLC                             $429.00                                                                                         $429.00
Vaughn, Carrie Ann
2403 NW Quinn Creek Loop
Bend, OR 97703                                  5991     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
Peterson, Nate
2188 Gill Village Way #812
San Diego, CA 92108                             5992     9/2/2020        24 Hour Fitness USA, Inc.                         $54.92                                                                                          $54.92
Glavan, Frane
2870 East College Ave
Apt 2
Boulder, CO 80303                               5993     9/1/2020     24 Hour Fitness Worldwide, Inc.                                        $275.00                              $375.00                                 $650.00
Nguyen, Jenny
1173 Midpine Ave
San Jose, CA 95122                              5994     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Espino, Fernando
8681 Larkin Court
Riverside, CA 92504                             5995     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Parmar, Alpesh
2720 Mountain Ash Ln
San Ramon, CA 94582                             5996     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Flores, Raul
1737 Benton Street
Santa Clara, CA 95050                           5997    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Ollstein, Marty
4334 Glencoe Ave #3
Marina del Rey, CA 90292                        5998     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Rodd, Kevin
300 E Devonia Avenue
Mount Vernon, NY 10552                          5999     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Russo, Kathleen
6828 Boulder Lake Avenue
San Diego, CA 92119                             6000     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,577.10                                                                                       $1,577.10
Nichols, Lawrence
1044 N Capitol Ave
San Jose, CA 95133                              6001     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Haag, Hebberd
3262 Cayman Island Street
West Sacramento, CA 95691                       6002     9/2/2020    24 Hour Fitness United States, Inc.                   $20.00                                                                                          $20.00
Lee‐Ackley, Hyunj
724 N. 75th st.
Seattle, WA 98103                               6003    8/31/2020        24 Hour Fitness USA, Inc.                         $44.15                                                                                          $44.15
Li, Ryan
113 Andirons
Irvine, CA 92602                                6004     9/2/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99



                                                                                                 Page 353 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 354 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Canterbury, Erica
19637 Mathilde Lane
Santa Clarita, CA 91350                          6005    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Nguyen, Armani
9482 England Ave
Westminster, CA 92683                            6006     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $245.00                                                                                            $245.00
zhanchen
3477 Tanager CIR
Concord, CA 94520                                6007    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $143.00                                                                                            $143.00
Diaz, Michele
53 Greenbrook Rd
Middlesex, NJ 08846                              6008    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $601.00                                                                                            $601.00
Gonzalez, Araceli
1730 Via Costina
San Ysidro, CA 92173                             6009    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $162.00                                                                                            $162.00
Topete, Karla
13108 Giro Dr
Bakersfield, CA 93314                            6010     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Boyd, Bill Jack
1706 Woodoak Dr
Richardson, TX 75082                             6011    8/31/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Farrugia, Phillip
503 Waller Street
San Francisco, CA 94117                          6012    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                            $249.96
Hernas, Deborah A.
315 Portofino Drive
San Carlos, CA 94070                             6013     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,032.00                                                                                          $1,032.00
Nucum, Justin
6682 Western Ave.
Buena Park, CA 90621                             6014    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Sink, Ashley Marie
378 Ivy Court
Pomona, CA 91767                                 6015     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Moreno, Matthew
2001 57th Avenue
Oakland, CA 94621                                6016    8/31/2020           24 San Francisco LLC                          $150.00                                                                                            $150.00
Garcia, Danica
5493 Makati Circle
San Jose, CA 95123                               6017    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gober, Luis
926 22nd St
Apt 22
Sacramento, CA 95816                             6018     9/2/2020    24 Hour Fitness United States, Inc.                  $299.89                                                                                            $299.89
Black, RoseAnna M
3433 Karen Ave
Long Beach, CA 90808                             6019    8/31/2020    24 Hour Fitness United States, Inc.                  $389.99                                                                                            $389.99
Ostendorf, Henry William
81 Frank Norris Street, 703
San Francisco, CA 94109                          6020     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Howard, Stephanie R
1715 101st Avenue
Oakland, CA 94603                                6021    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,218.49                                                                                          $1,218.49



                                                                                                    Page 354 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 355 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                            Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                     Amount
Qi, Liwen
19048 Tranbarger St
Rowland Heights, CA 91748                        6022     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
janesin, mike
603 West Hillcrest Blvd.
Monrovia, CA 91016                               6023    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
Schymanietz, Harold
23143 Los Alisos Blvd. #306
Mission Viejo, CA 92691                          6024     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                           $45.00
Walker, Steven
5790 Mulberry Ridge Dr
Camarillo, CA 93012                              6025     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $135.97                                                                                          $135.97
Castillo, Elizabeth
1405 S Nellis Blvd Unit 2109
Las Vegas, NV 89104                              6026    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
Will, Raymond K
17663 Mayflower Drive
Castro Valley, CA 94546                          6027    8/31/2020    24 Hour Fitness Worldwide, Inc.                                       $613.99                                                                       $613.99
Khurana, Tanuj
209 41st Street
Newport Beach, CA 92663                          6028    8/31/2020       24 Hour Fitness USA, Inc.                       $490.00                                                                                          $490.00
Tan, Jonathan
1933 Hillsdale St.
Hayward, CA 94541                                6029    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                          $299.99
Gutierrez, Ruben Alejandro
19841 Lexington Lane
Huntington Beach, CA 92646                       6030     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                          $399.99
Chang, Iris
5206 Berkshire Way
Montclair, CA 91763                              6031     9/2/2020       24 Hour Fitness USA, Inc.                                          $215.00                                                                       $215.00
Dooley, Lynn S
224 Black Oak Drive
Petaluma, CA 94952                               6032    8/31/2020         24 San Francisco LLC                          $209.94                                                                                          $209.94
Han, Jerry
PO Box 1206
San Gabriel, CA 91778                            6033    8/31/2020       24 Hour Fitness USA, Inc.                       $599.80                                                                                          $599.80
Blodget, James
4601 Brookside Rd
Cameron Park, CA 95682                           6034    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $759.99                                                                                          $759.99
Blodget, Jill
4601 Brookside Rd
Cameron Park, CA 95682                           6035    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $460.00                                                                                          $460.00
Placek, Kim
10179 Arrowhead Dr
Punta Gorda, FL 33955                            6036    8/31/2020    24 Hour Fitness Worldwide, Inc.                     $74.25                                                                                           $74.25
Tsuchida, Lauren
95‐225 Akuli Place
Mililani, HI 96789‐5500                          6037    8/31/2020    24 Hour Fitness Worldwide, Inc.                                     $1,960.21                             $1,960.21                               $3,920.42
Guerra, Roxana
2725 W Juniper #2
Santa Ana, CA 92704                              6038    8/31/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
NGUYEN, TUAN
12647 SE CORA ST
PORTLAND , OR 97236                              6039     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                          $650.00

                                                                                                  Page 355 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 356 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Young, Mercedes Michele
450 FORD PLACE #5
PASADENA, CA 91101                              6040     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $81.00                                                                                          $81.00
Hsu, Johnson
1494 19th Avenue
San Francisco, CA 94122                         6041     9/2/2020           24 San Francisco LLC                          $200.00                                                                                         $200.00
Longfellow, Thomas
11130 W Exposition Ave
Lakewood, CO 80226                              6042     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $156.74                                                                                         $156.74
Pearson, Catherine
2215 Thomas Jefferson Drive
Reno, NV 89509                                  6043     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $54.00                                                                                          $54.00
Reyes, Juan Gabriel
9777 Bradford Summit St
Las Vegas, NV 89183                             6044    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
Martinez, Fabian
1116 Yorba Street
Perris, CA 92571                                6045    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $70.56                                                                                          $70.56
Klarfeld, Jordan
7150 Citrus Avenue
Winter Park, FL 32792                           6046    8/31/2020    24 Hour Fitness United States, Inc.                   $86.00                                                                                          $86.00
Isaacson, Julia
15451 Lorraine Way
Irvine, CA 92604                                6047     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Rojas, Martha
46 Cross Street
Bronxville, NY 10708                            6048     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Le, Nghia
4921 Snow Dr
San Jose, CA 95111                              6049     9/3/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                         $300.00
DONOWA, RUDOLPHO
222 LENOX ROAD, #4U
BROOKLYN, NY 11226                              6050    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,000.00                               $1,000.00
Thi, Tu
2600 Corde Terra Cir Apt #5207
San Jose, CA 95111                              6051    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $310.00                                                                                         $310.00
Mullen, Betty
9990 Valderama Court
Sacramento, CA 95829                            6052     9/3/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
BORRON, BRENDA
31132 BROOKS ST
LAGUNA BEACH, CA 92651                          6053    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,581.06                                                                                       $1,581.06
Kentgen, Michelle
643 N L St.
Livermore, CA 94551                             6054     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $81.88                                                                                          $81.88
Cahyadi, Timothy
2838 McGee Ave Unit B
Berkeley, CA 94703                              6055     9/2/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Ke, Jian‐yu
537 Springbrook N.
Irvine, CA 92614                                6056     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Hernandez, Natalia M.
11901 SW 45 ST
Miami, FL 33175                                 6057    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $500.00                                                                      $500.00

                                                                                                   Page 356 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 357 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Cosgrove, Robert
31132 Brooks St
Laguna Beach, CA 92651                        6058    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,345.08                                                                                        $1,345.08
Kyi, Wilson
7616 Fern Avenue
Rosemead, CA 91770                            6059     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                              $500.00                                 $500.00
Diamond, Brittany
PO Box 725
Folsom, CA 95763                              6060     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $78.73                                                                                           $78.73
Krajecki, Gary
5080 Healey Drive
Smyrna, GA 30082                              6061     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                              $102.70                                 $102.70
Kurtz, Tim
7670 Arbor Creek Cir
Dublin, CA 94568                              6062     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                          $199.00
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                           6063    8/31/2020              RS FIT NW LLC                              $300.00                                                                                          $300.00
RICHARDSON, VIJAYA
P.O. BOX 4666
PANORAMA CITY, CA 91412                       6064     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $207.50                                                                                          $207.50
Kardani, Bharti
PO Box 28472
Anaheim, CA 92809                             6065     9/2/2020        24 Hour Fitness USA, Inc.                                              $0.00                              $429.00                                 $429.00
Gong, Tianqi
17832 1st Ave NE
Shoreline, WA 98155                           6066     9/3/2020    24 Hour Fitness United States, Inc.                  $358.00                                                                                          $358.00
Ong, Chelsea
1884 Grove Way
Castro Valley, CA 94546                       6067     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                           $90.00
Dukette, Dianne
6225 Raymond Ct.
Stockton, CA 95212                            6068     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Fu, Boli
1213 Crescent Terrace
Sunnyvale, CA 94087                           6069     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
Hazelton, Bill
6700 Sheltondale Ave.
West Hills, CA 91307                          6070    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                           $83.98
Barnoy, Yael
6852 Lubao Ave
Winnetka, CA 91306                            6071     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                          $480.00
Morris, Robert
12006 Bobcat Trail
Austin, Texas 78750                           6072    8/31/2020     24 Hour Fitness Worldwide, Inc.                                        $399.99                                                                       $399.99
Kim, Esther
2212 Heritage Way
Fullerton, CA 92833                           6073     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                          $500.00
Han, Yun Sik
6947 Villagewood Way
San Jose, CA 95120                            6074     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $179.00                                                                                          $179.00
Love, M. Victoria
4910 Patina Ct.
Oceanside, CA 92057                           6075     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $550.00                                                                                          $550.00

                                                                                               Page 357 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 358 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Feria, Justin
2214 Flushing Drive
San Diego, CA 92111                            6076     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Leiden, Jeffery
827 Bolivar Pl
San Ramon, CA 94583                            6077    8/31/2020     24 Hour Fitness Worldwide, Inc.                                           $699.00                                                                      $699.00
Ross, Erryn
12467 SW ANTON DRIVE
TIGARD, OR 97223                               6078     9/3/2020        24 Hour Fitness USA, Inc.                        $836.00                                                                                            $836.00
Ayou, Joshua Scott
1058 W 2nd St
Santa Ana, CA 92703                            6079     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Flinders, David
6692 Orly Court
Fontana, CA 92336                              6080     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Angelini, Maria
1 Overlook Drive
Mahopac, NY 10541                              6081     9/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,764.83                                                                    $1,764.83
Filiupu, Peniamina
8861 Ovieda Plz
Westminster, CA 92683                          6082     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $250.74                                                                                            $250.74
KIM, JOSEPH
32 S OAK HILL WAY
AURORA, CO 80018                               6083     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                            $125.97
Masog, Ashley
13643 SW 62nd ave
Portland, OR 97219                             6084    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Ramos, Marife
6083 Camden Circle
Citrus Heights, CA 95621                       6085     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Russell, Tim Mark
1023 5th Ave SW
Olympia, WA 98502                              6086     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
McCruter, Janiese
25406 Vermont Avenue
Harbor City, CA 90710                          6087     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Sandoval, Larissa
660 30th Street
Manhattan Beach, CA 90266                      6088    8/31/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Hart, Caryn
2699 Wilson Street
Carlsbad, CA 92008                             6089     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lee, Patricia
10 N Marguerita Ave Apt A
Alhambra, CA 91801                             6090     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Khlevner, Leonid
142 Langham St
Brooklyn, NY 11235                             6091    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Cooper, Christopher
177 Drake Lane
Ledgewood, NJ 07852                            6092     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $50.11                                                                                             $50.11
Blue, Toriano
1730 Chase Street
Oakland, CA 94607                              6093     9/2/2020    24 Hour Fitness United States, Inc.                   $95.97                                                                                             $95.97

                                                                                                Page 358 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 359 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Crocker, Benjamin H
5286 E Hamilton Ave
Castle Rock, CO 80104                           6094     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $101.41                                                                                         $101.41
Cheung, Ajsha
16010 84TH RD
JAMAICA, NY 11432                               6095     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Wong, Michael
2793 San Bruno Avenue
San Francisco, CA 94134                         6096     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $70.38                                                                                          $70.38
Nunez, Diana
15714 S. Lime ave
Compton, CA 90221                               6097    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Cunningham, Dana C
13424 Barbados way
Del mar, CA 92014                               6098    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Rosen, Joshua S. M.
10333 Avenida Magnifica
San Diego, CA 92131                             6099     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
LIU, ANNA HUIQING
5335 BEECHNUT ST
HOUSTON, TX 77096                               6100     9/3/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Wong, James
11830 Genoa Way
Los Angeles, CA 90047                           6101     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                          $20.00
Orozco‐Khilnani, Nisha
3542 Lees Ave
Long Beach, CA 90808                            6102     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $320.00                                                                                         $320.00
Griffith, Maureen
23‐F Foxwood Drive
Morris Plains, NJ 07950                         6103     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $312.45                                                                                         $312.45
Obradovic, Vesna Popovic
2807 Escala Cir
San Diego, CA 92108                             6104     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $402.46                                                                                         $402.46
Jiang, Kathleen
2793 San Bruno Avenue
San Francisco, CA 94134                         6105     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                          $30.00
CHU, JACKY LAI YIN
8613 ALDER CREEK ST
CHINO, CA 91708                                 6106     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                          $49.99
Singh, Raghvir
2339 California St.
Mountain View, CA 94040                         6107     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Rachmat, Anton
17 Latina
Irvine, CA 92614                                6108     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $599.00                                 $599.00
Lappi, Michael
1510 44th Ave Ct
Greeley, CO 80634                               6109     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $313.97                                                                                         $313.97
Heider, Nancy
596 Shetland Court
Milpitas, CA 95035                              6110     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                          $20.00
Ang, Sammi
2658 Vista Monte Cir
Chino Hills, CA 91709                           6111     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00

                                                                                              Page 359 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 360 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Thapliya, Bikash
911 Hillwood Ave.
Falls Church, VA 22042                           6112     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $155.98                                                                                            $155.98
Cephus, Larry
956 Harvest Salt Ln
La Marque, TX 77568                              6113     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Gallegos, Zoila
5842 Shasta Circle
La Palma, CA 90623                               6114     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Frye, Michael
9557 Broadmoor Drive
San Ramon, CA 94583                              6115     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lazek, Austin H
413 Zang St, #513
Lakewood, CO 80228                               6116     9/1/2020              24 Denver LLC                              $110.25                                                                                            $110.25
West, Julie
1403 SW Dickinson Lane
Portland, OR 97219                               6117     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $139.00                                                                                            $139.00
Agarwal, Anchal
2126 Shadow Ct.
Pittsburg, CA 94565                              6118     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Awad, Nagat
7224 Beckett Field Lane
Corona, CA 92880                                 6119     9/1/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Bui, Daniel
18067 S. 3rd Street
Fountain Valley, CA 92708                        6120     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Nguyen, Ronald
997 Daffodil Way
San Jose, CA 95117                               6121     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $296.59                                                                                            $296.59
Patel, Tejal
2183 Ceynowa Lane
San Jose, CA 95121                               6122     9/3/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00
Rachmat, Linda
17 Latina
Irvine, CA 92614                                 6123     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $430.00                                 $430.00
Singh, Chanan
27371 Big Horn Ave
Moreno Valley, CA 92555                          6124     9/1/2020     24 Hour Fitness Worldwide, Inc.                                         $2,500.00                                                                    $2,500.00
Singh, Kamaldeep
2126 Shadow Ct
Pittsburg, CA 94565                              6125     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Natividad, Jean Natalia
4510 Sunnycrest Drive
Los Angeles, CA 90065                            6126     9/1/2020    24 Hour Fitness United States, Inc.                                                           $31.99                                                     $31.99
Carothers, James
24621 Harbor View Dr.
#D
Dana Point, CA 92629                             6127     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Angelides, Thalia Triggas
29 Corliss Drive
Moraga, CA 94556                                 6128     9/3/2020        24 Hour Fitness USA, Inc.                                              $350.00                                                                      $350.00



                                                                                                  Page 360 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 361 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Kiflezghi, Claudia
13111 Los Alisos St
La Mirada, CA 90638                            6129     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Hirata, Russell
16510 Adenmoor Ave
Unit 3
Bellflower, CA 90706                           6130     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Sanchez, Mayte
8301 FLIGHT AVENUE
MIDWAY CITY, CA 92655                          6131     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $103.00                                                                                            $103.00
Freeman, Joseph
2232 Berkeley Ave
Los Angeles, CA 90026                          6132     9/1/2020        24 Hour Fitness USA, Inc.                        $315.00                                                                                            $315.00
Liversidge, Simon
149 Cottage Grove Ave.
Camarillo, CA 93012                            6133     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Habashi, Souzy
7224 Beckett Field Lane
CORONA, CA 92880                               6134     9/1/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Donald, Lon
95‐251 Kapanoe Place
Mililani, HI 96789                             6135     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Thomas, Regina
2328 Range View Dr.
Rosamond, CA 93560                             6136     9/1/2020        24 Hour Fitness USA, Inc.                        $960.00                                                                                            $960.00
Munoz, Keeana
875 Mead Ave
Oakland, CA 94607                              6137     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Xie, Victor
1828 Kellerton Drive
Hacienda Hts, CA 91745                         6138     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $104.00                                                                                            $104.00
Madden, Jerome
3008 Nightside Drive
Upper Marlboro, MD 20774                       6139     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $44.64                                                                                             $44.64
McFarland, Vincent
950 Duesenberg Dr
Apt 5115
Ontario, CA 91764                              6140     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Brookins, Ja Quawn
12366 SW 72 Ave
Apt 214
Tigard, OR 97223                               6141     9/2/2020    24 Hour Fitness United States, Inc.                  $664.00                                                                                            $664.00
Parvaneh, Ramona
306 Canterbury Court
Alamo, CA 94507                                6142     9/1/2020           24 San Francisco LLC                                                 $62.98                                                                       $62.98
Hutchings, Kenneth
84‐610 Upena Street
Waianae, HI 96792                              6143     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Spath, Tyler
20756 SW Celebrity Ln
Beaverton, OR 97078                            6144     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $304.64                                                                                            $304.64
DiGregorio, Jeanie
13390 SW Snowshoe Ln
Beaverton, OR 97008                            6145     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                            $210.00

                                                                                                  Page 361 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 362 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Harvey, Darryl
608 N Fair Oaks Ave.
#128
Pasadena, CA 91103                              6146     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                        $5,000.00
Ravikumar, Kalpana
2717 Parton Circle
Lancaster, CA 93536                             6147     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                          $649.99
Moore, Stephanie
19817 50th Ave W Apt J11
Lynnwood, WA 98036                              6148     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                          $150.00
LAU, AMY
9822 PENELA WAY
ELK GROVE, CA 95757                             6149     9/2/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
SANDERS, JAMARI
172 ISLETON AVE
OAKLAND, CA 94603                               6150     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                          $480.00
Dinh, David
3368 Friendswood Ave
El Monte, CA 91733                              6151     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                             $429.99                                 $429.99
Singh, Ragni
2743 NE 143rd Place
Seattle, WA 98125‐3524                          6152     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $713.45                                                                                          $713.45
Gonzales, Abraham
3953 Running Bear Way
Antelope , CA 95843                             6153     9/2/2020    24 Hour Fitness Worldwide, Inc.                                       $500.00                                                                       $500.00
Baldizzone, Joseph
2229 Knappn Street 4B
Brooklyn , NY 11229                             6154     9/1/2020           24 New York LLC                                                 $56.00                                                                        $56.00
KWONG, SANDY
1777 GIRARD DR
MILPITAS, CA 95035                              6155     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                          $240.00
Thompson, Genevieve Jones
100 Coligni Avenue
New Rochelle, NY 10801                          6156     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                        $2,000.00
Verlare, James
19280 Wakonda Way
Monument, CO 80132                              6157     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,940.18                                                                                        $5,940.18
Wolfe, Megan
2178 Abbott St #9
San Diego, CA 92107                             6158     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $33.00                                                                                           $33.00
SINGH, RANJIT
15792 OLD GLORY WAY
LATHROP, CA 95330                               6159     9/1/2020    24 Hour Fitness Worldwide, Inc.                                       $400.00                                                                       $400.00
Saddler, Sunshine
4170 Canyon Crest Road
Altadena, CA 91001                              6160     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                          $500.00
Packer, Joi Giacopuzzi
16311 Saratoga Lane
Huntington Beach, CA 92649                      6161     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $158.00                                                                                          $158.00
Hatamian, Nikki
25475 Pacific Hills Drive
Mission Viejo, CA 92692                         6162     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                          $249.96



                                                                                              Page 362 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 363 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Telahun, Tewabech
12713 wine cellar ct
Rancho Cucamonga, CA 91739                     6163     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Calenzani, Ninoska
Ninoska Calenzani
1058 N Mentor Ave
Pasadena, CA 91104                             6164     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Baudoux, Karoll
2025 Grand Avenue
San Diego, CA 92109                            6165     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Tulsiram, Poly Tiffany
2125 Colonial Avenue
Bronx, NY 10461                                6166     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $145.98                                                                                            $145.98
Coolbaugh, Eric
1760 Haydn Drive
Cardiff, CA 92007                              6167     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ji, Tuo
2329A NE 123rd St
Seattle, WA 98125                              6168     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
BARTLETT, ROBERT
842 E. MOUNTAIN ST.
PASADENA, CA 91104                             6169     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Hoeber, Paul R.
750 Bay St. Apt. 1
San Francisco, CA 94109                        6170     9/3/2020        24 Hour Fitness USA, Inc.                        $264.00                                                                                            $264.00
Zargar, Allen
21668 Prospect Ct.
Hayward, CA 94541                              6171     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
 Melamud, Boris
1257 Hoover Street
Menlo Park, CA 94025                           6172     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $320.00                                 $320.00
Carabajal, Gabriel
1058 N Mentor Ave
Pasadena , CA 91104                            6173     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Seiler, Chriatine
31 Bon Aire Circle
#8209
Suffern, NY 10901                              6174     9/2/2020    24 Hour Fitness United States, Inc.                  $546.33                                                                                            $546.33
Villalobos, Stella
325 E 13th St
Beuamont, CA 92223                             6175     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $214.00                                                                                            $214.00
Cohen, Jeffrey
4739 Willis Avenue
Apartment 106
Sherman Oaks, CA 91403                         6176     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Garzon, Rodney
777 Richmond Ave.
San Jose, CA 95128                             6177     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Sabri, Sabrina
6840 Angus Way
Gladstone, OR 97027                            6178     9/4/2020        24 Hour Fitness USA, Inc.                         $81.42                                                                                             $81.42
Keough, Leslie June
223 Avalon Dr
Pacifica, CA 94044                             6179    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $421.00                                                                                            $421.00

                                                                                                Page 363 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 364 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Schelero, Maureen F
12335 82nd Rd. Apt 4G
Kew Gardens, NY 11415‐1625                      6180    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kelly, Laura P.
80‐104 Tryon Place
Jamaica, NY 11432‐1421                          6181    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $110.00                                                                                            $110.00
Hoffer, Steven Robert
3879 Catamaran Circle
Las Vegas, NV 89121                             6182    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $3,696.00                                                                                          $3,696.00
Yuan, Lilly
8413 Corona Vista Way
Fair Oaks, CA 95628                             6183    8/31/2020    24 Hour Fitness United States, Inc.                   $29.00                                                                                             $29.00
Hallden, Glenda
1356 Southwind Cir
Westlake Village, CA 91361                      6184    8/31/2020     24 Hour Fitness Worldwide, Inc.                                           $929.00                                                                      $929.00
Zimmeman, Kimberly Rose
103 Mary Bell Avenue
Sunland , CA 91040                              6185    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Roark, Donald L.
323 Lago Circle Dr.
Santa Fe, TX 77517                              6186    8/31/2020     24 Hour Fitness Worldwide, Inc.                                           $578.16                                                                      $578.16
Foreman, Kyle
960 Capital Street
Costa Mesa, CA 92627                            6187     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $659.00                                                                                            $659.00
Shaunak, Dev
13108 66th Pl N.E
Kirkland, WA 98034                              6188     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $260.00                                                                      $260.00
Ma, Yufei
2464 26th Ave Unit H
Oakland, CA 94601                               6189    8/31/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
MYAGMAR, BAT‐ERDENE
                                                6190    8/31/2020    24 Hour Fitness United States, Inc.                  $120.00                                                                                            $120.00
Habashi, Joe
7224 Beckett Field Lane
Corona, CA 92880                                6191     9/1/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Ouchida, Glen
1475 Meadows Drive
Lake Oswego, OR 97034                           6192     9/1/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Grignon, Charles Anthony
32448 Crown Valley Parkway
#201
Dana Point, CA 92629                            6193     9/1/2020        24 Hour Fitness USA, Inc.                        $960.00                                                                                            $960.00
Tobin, Kelley
1641 Jenna Pl
Santa Rosa, CA 95403                            6194    8/31/2020        24 Hour Fitness USA, Inc.                        $749.99                                                                                            $749.99
Kimbrough, Kyle B.
3737 West Blvd
Los Angeles, CA 90016‐5727                      6195    8/31/2020        24 Hour Fitness USA, Inc.                        $236.00                                                                                            $236.00
Tran, Thomas
242 S Aron PL
Anaheim, CA 92804                               6196    8/31/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Helfert, Jay
4118 W. 168th St.
Lawndale, CA 90260                              6197    8/31/2020        24 Hour Fitness USA, Inc.                        $168.00                                                                                            $168.00

                                                                                                 Page 364 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 365 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Mooradian, Micheal J
2395 Monte Vista St.
Pasadena, CA 91107‐2519                        6198    8/31/2020        24 Hour Fitness USA, Inc.                                               $43.60                                                                       $43.60
Wholey, Thomas J
39 Magnolia Avenue
Hillsdale, NJ 07642                            6199    8/31/2020        24 Hour Fitness USA, Inc.                        $433.99                                                                                            $433.99
Mezon, Gabriel
17 Fort George Hill
Apt 20c
New York, NY 10040                             6200    8/31/2020    24 Hour Fitness United States, Inc.                $2,500.00                                                                                          $2,500.00
Seo, Michael
211 Crestwood Pl.
San Ramon, CA 94583                            6201    8/31/2020        24 Hour Fitness USA, Inc.                        $176.95                                                                                            $176.95
Logan, Matthew
7 Thurston St
Tingalpa, QLD 4173
Australia                                      6202    8/31/2020        24 Hour Fitness USA, Inc.                        $314.09                                                                                            $314.09
Luck, Rick
22 La Vista Way
Danville, CA 94506                             6203    8/31/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Einspahr, Leroy E.
7914 E. Deerfield Ln.
Orange, CA 92869‐6525                          6204    8/31/2020        24 Hour Fitness USA, Inc.                         $70.00                                                                                             $70.00
Arnholt, John
572 Burgundy L
Delray Beach, FL 33484                         6205    8/31/2020        24 Hour Fitness USA, Inc.                      $2,000.00                                                                                          $2,000.00
King, William
4279 Ruby Ave
San Jose, CA 95135                             6206    8/31/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Hoang, Mai H.
4279 Ruby Ave
San Jose, CA 95135                             6207    8/31/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                            6208    8/31/2020      24 Hour Fitness Holdings LLC                       $300.00                                                                                            $300.00
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                            6209    8/31/2020            24 New York LLC                              $300.00                                                                                            $300.00
Ozanian, Nancy
30 Chestnut Oval
Orangeburg, NY 10962                           6210    8/31/2020            24 New York LLC                              $103.98                                                                                            $103.98
Bunchman III, HH
7890 Willow Glen Road
Los Angeles, CA 90046                          6211    8/31/2020              RS FIT CA LLC                               $40.94                                                                                             $40.94
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                            6212    8/31/2020              RS FIT CA LLC                              $300.00                                                                                            $300.00
Ochoa, Zac
8240 Dressage Way
Sacramento, CA 95829                           6213     9/1/2020              RS FIT CA LLC                              $200.00                                                                                            $200.00
Bellamy, Jeffrey
1239 Via Tenis
Palm Springs, CA 92262                         6214    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00


                                                                                                Page 365 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 366 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Harrington, Bernie
3240 Edgemont Rd
Lake Oswego, OR 97035                            6215     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
TAYLOR, RHYAN
545 N FLORENCE ST
BURBANK, CA 91505                                6216    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Dustin, Eric
1384 Wooden Valley St.
Chula Vista, CA 91913                            6217     9/1/2020     24 Hour Fitness Worldwide, Inc.                                         $4,885.00                                                                    $4,885.00
Sarrica, Toni
574 Lagrange Lane
Livermore, CA 94550                              6218     9/1/2020        24 Hour Fitness USA, Inc.                         $44.09                                                                                             $44.09
Artzer, Heather L
15212 Oak Creek Rd.
El Cajon, CA 92021                               6219     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Choong, Siong‐Loong
2807 High View Dr
Henderson, NV 89014                              6220     9/1/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Rokeach, Barbara
1930 East 27th Street
Brooklyn, NY 11209                               6221    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $4,000.00                                                                                          $4,000.00
Lok, Wa Chi
334 Wilde Avenue
San Francisco, CA 94134                          6222    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                             $20.00
Jiang, Xufeng
5417 Sparkling Shores Dr
San Diego, CA 92130                              6223     9/3/2020        24 Hour Fitness USA, Inc.                        $399.00                                                                                            $399.00
Alcid, Leah
25 Van Reipen Ave. Apt. 109
Jersey City, NJ 07306                            6224    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $72.30                                                                                             $72.30
Ding, Xiaodong
253 Pomona Ave
El Cerrito, CA 94530                             6225    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                                 6226     9/1/2020           24 San Francisco LLC                          $129.00                                                                                            $129.00
Le, Truc
2307 N 113th Pl Unit C
Seattle, WA 98133                                6227     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Hazelton, Marlee
6700 Sheltondale Ave.
West Hills, CA 91307                             6228    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $83.99                                                                                             $83.99
Canela, David
2750 Johnson Ave
Apt#6G
Bronx, NY 10463                                  6229     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Richter, Deborah Lee
5462 SE 81st Ave
Hillsboro, OR 97123                              6230    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $358.33                                                                                            $358.33
Maliwanag, Ricardo
509 S.Via Montana
Burbank, CA 91501                                6231     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $885.05                                                                                            $885.05



                                                                                                    Page 366 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 367 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Oropeza, Andres
6485 W Exposition Ave.
Lakewood, CO 80226                             6232    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Salah, Marie
5421 Caminito Heraldo
La Jolla, CA 92037                             6233     9/1/2020        24 Hour Fitness USA, Inc.                                               $39.99                                                                       $39.99
Haro, Leilani
17073 Samgerry dr.
La Puente, CA 91744                            6234    8/31/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Yamanaka, Doris
1221 Capri Way
Oxnard, CA 93035                               6235     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Hunt, Jaclyn
109 Hawthorne Ave
Colonia, NJ 07067                              6236     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $52.61                                                                                             $52.61
Wong, Esmond
518 S Alhambra Ave Apt B
Monterey Park, CA 91755                        6237    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $322.49                                                                                            $322.49
KENNEDY, COLIN
10113 PLOMOSA PL
LAS VEGAS, NV 89134                            6238    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
KORKALI, MERT
5860 Tortuga Common
Livermore, CA 94551                            6239    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Yordanov, Ilia
949 N. Kings Rd APT 314
West Hollywood, CA 90069                       6240     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Sharp, Roderick
11109 Burywood Ln
Reston, VA 20194                               6241     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Roberts, Nucharee
10747 Wheatland Avenue
Sunland, CA 91040                              6242     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Park, Rose
8212 Mahogany Circle
Buena Park, CA 90620                           6243    8/31/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Carrera, Mario
1906 N. Marianna Avenue #311
Los Angeles, CA 90032‐4068                     6244     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $129.99                                                                                            $129.99
Paik, Byeong
8195 Owens St.
Buena Park, CA 90621                           6245     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
SHAHBAZI, FARIBA
1912 HARMIL WAY
SAN JOSE, CA 95125                             6246    8/31/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                            $649.00
Pearson, Shawn
2215 Thomas Jefferson Drive
Reno, NV 89509                                 6247     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $54.00                                                                                             $54.00
Krugomova, Irina
401 1/2 Upton Street
Redwood City, CA 94062                         6248    8/31/2020    24 Hour Fitness United States, Inc.                $1,548.00                                                                                          $1,548.00
Guthrie, Janelle M
2377 Thorpe Dr. SW
Tumwater, WA 98512                             6249     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $161.00                                                                                            $161.00

                                                                                                Page 367 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 368 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Hampel, Joseph
16340 Rayen St.
North Hills, CA 91343                            6250     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $599.00                              $500.00                               $1,099.00
Halawani, Isaac
1558 E 66th Street
Brooklyn, NY 11234                               6251     9/3/2020        24 Hour Fitness USA, Inc.                         $65.00                                                                                          $65.00
Chen, Winnie
852 W Olive Ave
Apt B
Monrovia, CA 91016‐3181                          6252     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Rayos, Joseph
17200 Septo Street
Northridge, CA 91325                             6253     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Wei, David
189 S. Grand Oaks Ave
Pasadena, CA 91107                               6254     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                         $198.00
Afreen, Nighat
13250 La Salina Street
La Mirada, CA 90638                              6255     9/3/2020              RS FIT CA LLC                                                                                       $43.07                                  $43.07
Yang, Brian
428 W DUARTE RD
UNIT C
MONROVIA, CA 91016                               6256     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Castaneda, Lesli
                                                 6257     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98
Forward, Terry
1775 Cottonwood Drive
Vista, CA 92081                                  6258     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $250.25                                                                                         $250.25
Knox , Joshua
10438 Cedar Dr
Santa Fe Spring , CA 90670                       6259     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Dobyns, James
3508 Avenida Maravilla
Carlsbad, CA 92009                               6260     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Holmes, Ashleigh
5200 Newton St. Apt 101
Bladensburg, MD 20710                            6261     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $524.99                                                                                         $524.99
PIlipina, George
678 Webster Drive
San Jose, CA 95133                               6262     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Leung, Choi
23 West View Ave
San Francisco, CA 94134                          6263     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Peng, Lihua
2544 Osterman Ave.
Tustin, CA 92782                                 6264     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $135.00                                                                                         $135.00
Kung, Jennifer
1810 Peaceful Hills Rd
Walnut , CA 91789                                6265     9/1/2020    24 Hour Fitness United States, Inc.                  $287.00                                                                                         $287.00
Gross, Kevin
PO Box 2784
Danville, CA 94526                               6266     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $12,020.00                                                  $91.00                              $12,111.00



                                                                                                  Page 368 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 369 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Jordan, Gwen
245 E 54th Street
Apt 6S
New York, NY 10022                            6267     9/3/2020            24 New York LLC                              $200.00                                                                                            $200.00
Press, Gail
10921 Canary Island Ct
Plantation, FL 33324                          6268     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Herrera, Melisa
1306 S Marine St
Santa Ana, CA 92704                           6269     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Erickson, Ryan
1342 S Dale Ct.
Denver, CO 80219                              6270     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Herrera, Ruben
3077 Frandoras Cir
Oakley, CA 94561                              6271     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Garcia, Erick
13018 Cordary Ave.
Hawthorne, CA 90250                           6272     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Hopple, Jon S
1730 S HARBOR WAY #H304
Portland, OR 97201                            6273     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Chung, Kenny
4343 Halupa St
Honolulu, HI 96818                            6274    8/31/2020        24 Hour Fitness USA, Inc.                         $87.94                                                                                             $87.94
Wang, Chen
3234 Laurel Canyon Rd
Santa Barbara, CA 93105                       6275     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Ramanathan, Sridhar
2387 Bettona Street
Livermore, CA 94550                           6276     9/3/2020        24 Hour Fitness USA, Inc.                      $3,423.00                                                                                          $3,423.00
Moore, Alyshea
19181 Mono Dr.
Hesperia, CA 92345                            6277     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Duarte, Brandon
2103 Dufour Ave Apt A
Redondo Beach, CA 90278                       6278     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $378.50                                                                                            $378.50
Jackson, Jeanette
391 N Wilson Ave #3
Pasadena, CA 91106                            6279     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $6,120.00                                                                                          $6,120.00
Hernandez, Maricarmen
9600 1/2 Mallison Ave
South Gate, CA 90280                          6280    8/31/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Horning, Todd
3399 Riding Hood Ct.
Castle Rock, CO 80109                         6281     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Acosta, Kristel
2033 Oregon Ave.
Redwood City, CA 94061                        6282     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Mu, Richard
2636 Newhall St #29
Santa Clara, CA 95050                         6283     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $166.67                                                                                            $166.67



                                                                                               Page 369 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 370 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Hauptmann, Lisa A
94‐051 Pumaia Way
Waipahu, HI 96797                                6284    8/31/2020        24 Hour Fitness USA, Inc.                        $575.91                                                                                         $575.91
Gonzalez, Charles
114 Second St #2A
Ridgefield Park, NJ 07660                        6285     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Francis, Lauren
2103 Dufour Ave Apt A
Redondo Beach, CA 90278                          6286     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $349.50                                                                                         $349.50
Yuan, Christine
763 Fairview Ave., Apt A
Arcadia, CA 91007                                6287     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                         $215.00
McManus, Frances J
1649 Kirsten Ave
Simi Valley, CA 93063                            6288     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Miyasato, Scott
1858 Hoowae Street
Pearl City, HI 96782                             6289    8/31/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Rosen, Liam
1659 8th St
Oakland, CA 94607                                6290     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $120.79                                                                                         $120.79
Land, Cynthia
9400 E. ILIFF Avenue Unit 384
Denver, CO 80231                                 6291     9/3/2020              24 Denver LLC                              $631.35                                                                                         $631.35
Konyndyk, Pete
22518 Country Cove Lane
Katy, Texas 777494                               6292     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
24 Hour Fitness, Lori Tran
15896 Wadsworth Place
San Diego, CA 92127                              6293     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Leach, Eiko
4526 Newhaven Way
Castro Valley, CA 94546                          6294     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Krause, James
241 Calle Miramar
Redondo Beach, CA 90277                          6295     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
McCaffrey, Gary
3712 Aspen Creek Pkwy
Austin, TX 78749                                 6296     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Ni, Benwen
3815 Highpointe Court
Dublin, CA 94568                                 6297     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $262.00                                                                                         $262.00
Zatzke, Stephanie
1231 Montego St
Arroyo Grande, CA 93420                          6298     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Garcia, Ileana
856 Hillpoint Ct
San Jose, CA 95120                               6299     9/3/2020    24 Hour Fitness United States, Inc.                  $900.00                                                                                         $900.00
Pham, Jenny
5414 W Henderson Pl
Santa Ana, CA 92704                              6300     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Ladino, Jhovany
5 cider mill ct
Pittsburg, CA 94565                              6301     9/1/2020           24 San Francisco LLC                          $200.00                                                                                         $200.00

                                                                                                    Page 370 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 371 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Baasantsogt, Dulguun
435 Buena Vista Ave apt#108
Alameda, CA 94501                               6302     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Robinson, Erin
2620 Pine Meadow Place
Taylorsville, UT 84129                          6303     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $31.10                                                                                          $31.10
Silven, David
4029 23rd Street
San Francisco, CA 94114                         6304     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $9,827.00             $99.00                                                                    $9,926.00
Bradfield, Lisa
4555 SW 142nd Ave #165
Beaverton, OR 97005‐2545                        6305     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98
Mosley, Frank C
PO Box 4183
Oakland, CA 94614                               6306     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                       $2,500.00
Bustamante, Alfredo H
925 Pierce St
Albany, CA 94706                                6307     9/1/2020       24 Hour Fitness USA, Inc.                       $210.00                                                                                         $210.00
Li, Xiao Shuai
490 Southhill Blvd
Daly City, CA 94014                             6308     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $470.00                                                                                         $470.00
McClure, Lydia
P.O. Box 11961
Bakersfield, CA 93389                           6309     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Tamraz, Clement P
5240 Marione Dr.
Carmichael, CA 95608                            6310     9/1/2020       24 Hour Fitness USA, Inc.                       $688.00                                                                                         $688.00
Bhatia, Siksha
7844 Stoneleaf Road
San Ramon, CA 94582                             6311     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Mulder, Frances
14727 180th Avenue SE
Renton, WA 98059                                6312     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
DYER, SHEILA
2813 Falconhill Drive
Apopka, FL 32712                                6313     9/3/2020       24 Hour Fitness USA, Inc.                       $460.67                                                                                         $460.67
Miyasato, Michelle
1858 Hoowae Street
Pearl City, HI 96782                            6314    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
McConico, David L
12474 E Wesley Avenue
Aurora, CO 80014                                6315     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Hong, Sungmin
543 S Oxford Ave
Apt 215
Los Angeles, CA 90020                           6316     9/1/2020    24 Hour Fitness Worldwide, Inc.                                       $321.75                                                                      $321.75
Pace, Arika
1901 Bonita Ave
Burbank, CA 91504                               6317     9/1/2020    24 Hour Fitness Worldwide, Inc.                                       $700.00                                                                      $700.00
Kawashima, Richard
21868 Gardenview Ln
Cupertino, CA 95014                             6318     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $700.00            $700.00                              $700.00                               $2,100.00



                                                                                              Page 371 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 372 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                                 Current General                                               Current 503(b)(9)
                                                                                                                                         Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                          Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                        Amount
MICHAEL, CECILE BUTMAN
11 EL SERENO CT
SAN FRANCISCO, CA 94127                           6319     9/3/2020           24 San Francisco LLC                        $1,380.00                                                                                           $1,380.00
Arch, Darlene
44839 Loneoak Avenue
Lancaster, CA 93534                               6320     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,300.00                                                                                           $1,300.00
THIGPEN, MARCUS
1713 MASSEY DR
LEWISVILLE, TX 75067                              6321     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                             $120.00
Paez, Shane
12574 16th street
Chino, CA 91710                                   6322     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $195,000.00                                                                                         $195,000.00
Dempsey, Sheila
5633 Berkeley St
Montclair, CA 91763                               6323     9/1/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                            $0.00
Vaughn, Cynthia S
555 W Springtree Way
Lake Mary, FL 32746                               6324     9/3/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                              $552.00                                 $552.00
Brinson, Timothy
91‐218 Paiaha Place
Kapolei, HI 96707                                 6325     9/1/2020             24 New York LLC                                  $0.00                                                                                            $0.00
Brown, Carney
52 Empty Saddle Lane
Rolling Hills Estates, CA 90274‐4118              6326     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $253.99                                  $253.99                                                    $507.98
Freese, Christian
3702 Elizabeth Dr
Carrollton, TX 75007                              6327     9/1/2020        24 Hour Fitness USA, Inc.                                              $133.65                               $133.65                                 $267.30
Hanson, Ean
1 Saint Pauls Court
Apt 5L
Brooklyn, NY 11226                                6328     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $66.36                                                                                              $66.36
Kim, Paul
524 Elizabeth Ave
Apt C
Monterey Park, CA 91755‐1497                      6329     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $149.99                                                                                             $149.99
Doninelli, Steve
3812 Maplewood Dr.
Concord, CA 94519                                 6330     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $399.98                                                                                             $399.98
Flores, Mariela
7843 Claybeck Ave.
Sun Valley, CA 91352                              6331     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $288.00                                                                                             $288.00
Logan, Dave
1319 Dana Ave
Palo Alto, CA 94301                               6332     9/1/2020           24 San Francisco LLC                                                $300.00                                                                       $300.00
Andresevic, Jacqueline
5437 SE 37th Avenue
Portland, OR 97202                                6333     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $700.00                                 $700.00
Whong, Jason
22771 Stevens Creek Blvd
Cupertino, CA 95014                               6334     9/1/2020        24 Hour Fitness USA, Inc.                        $650.00                                                                                             $650.00
Haemmerling, Christian
240 Olivina Ave
Livermore, CA 94551                               6335     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $275.00                                                                                             $275.00


                                                                                                     Page 372 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 373 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
JOHNSON, MICHELLE ANISSE
12550 DESSA DRIVE
GARDEN GROVE, CA 92840                         6336     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Gonzalez, Veronica E
15359 Muscat Ave
Fontana, CA 92335                              6337     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Isakson, Matthew
9313 N. Chicago Ave
Portland, OR 97203                             6338    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $187.96                                                                                         $187.96
Meno, Kristina
9274 Camino Paz Lane
La Mesa, CA 91941                              6339     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Brodak , Will
18101 Von Karan Avenue
Suite 230
Irevine , CA 92612                             6340     9/1/2020       24 Hour Fitness USA, Inc.                        $80.33                                                                                          $80.33
Abela, Christopher
1844 19th Street, Apt C
Santa Monica, CA 90404                         6341     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Foster, Steve
25 Westchester Court
Coto de Caza, CA 92679                         6342     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $873.98                                                                                         $873.98
Ferrero, Julia
4759 Bowerwood Dr
Carmichael, CA 95608                           6343     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Caranto, Sherry
92‐650 Palailai St.
Kapolei, HI 96707                              6344     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $320.00                                                                                         $320.00
Smyle, Jacob
4918 1/2 Cahuenga Blvd
North Hollywood, CA 91601                      6345     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $86.45                                                                                          $86.45
Esparza, Elva R
2966 Beeston Ave
Sacramento, CA 95822                           6346     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Baltazar, Sonia
8610 NE 139th Ave
Vancouver, WA 98682                            6347    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Chen, Haiping
189 Kapalua Bay Cir
Pittsburg, CA 94565                            6348     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Guo, Hui
462 Winchester St.
Daly City, CA 94014‐1103                       6349     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $450.81                                                                                         $450.81
Gilmore, Barbara Ann
1048 Manzana Place
Lafayette, CA 94549                            6350     9/1/2020       24 Hour Fitness USA, Inc.                       $539.98                                                                                         $539.98
Kim, Edward
2771 Pinelawn Dr.
La Crescenta, CA 91214                         6351     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Wakefield, Leon E
1108 Sunnyvale Ct
Santa Rosa, CA 95401                           6352     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $193.32                                                                                         $193.32



                                                                                             Page 373 of 1495
                                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 374 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                Amount                                                      Amount
Hsin, Edward
2826 Ramona Ct
Santa Clara, CA 95051                                            6353     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $12,400.00                                                                                      $12,400.00
NICHOLSON, LAURA
1147 SE 63RD LANE
HILLSBORO, OR 97123                                              6354     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Lee, Hee
92 Dean Drive
Tenafly, NJ 07670                                                6355     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $487.00                                                                                         $487.00
Kettle, Dan
5202 Angelina Rd.
Oceanside, CA 92056                                              6356     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $598.00                                                                                         $598.00
Barco, Vida
1345 Brookline Loop
Apt 4101
Pleasanton, CA 94566                                             6357     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $270.00                                                                                         $270.00
Huppert, Matthew
80696 Avenida Los Padres
Indio, CA 92203                                                  6358     9/3/2020    24 Hour Fitness Worldwide, Inc.                                     $2,000.00                                                                    $2,000.00
Susan Mills on behalf of Susan Mills, Thomas White & Kristin
Cable
239 Quincy Ave.
Long Beach, CA 90803                                             6359     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $297.00                                                                                         $297.00
Fofana, Amara
1404 HIGH STREET
APT A
ALAMEDA, CA 94501                                                6360     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Duque, Mauricio
19 Riker Hill Rd
Livingston, NJ 07039                                             6361     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $584.00                                                                                         $584.00
Lee, Bruce
1177 Queen Street
#805
Honolulu, HI 96814                                               6362     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $51.31                                                                                          $51.31
Lue, Dale
1002 S. Bundy Dr.
Los Angeles, CA 90049                                            6363     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Gomez, John Fabian
20150 Dawn Mist Dr
Humble, TX 77346                                                 6364     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $24.99                                                                                          $24.99
Dare, Karen L.
28041 194th Pl SE
Kent, WA 98042                                                   6365     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $199.65                                                                                         $199.65
TANG, YING
4653 JUNIPER CT.
LANCASTER , CA 93536                                             6366     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $59.97                                                                                          $59.97
Las Vegas Valley Water District
Timothy A. Lukas, Esq.
Holland & Hart LLP
5441 Kietzke Lane, Second Floor
Reno, NV 89511                                                   6367     9/1/2020       24 Hour Fitness USA, Inc.                     $7,958.97                                                                                       $7,958.97
Johnson, Stacey
11 Cooke Lane
Monticello, NY 12701                                             6368     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $540.00                                                                                         $540.00

                                                                                                               Page 374 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 375 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Yamamoto, Fred Hiroshi
11402 Falconhill Drive
Whittier, CA 90604‐3614                         6369     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Nguyen, Tho Q
15113 Glen Heather Drive
Lakeway, TX 78734                               6370     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $419.90                                                                                            $419.90
Nguyen, Danny‐Doan
26 Abbey Lane
Aliso Viejo, CA 92656                           6371     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Ramirez, Chunyu
1883 Estrella Avenue
Monrovia, CA 91016                              6372     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Fletcher, Cetric
1329 East Hardwick Street
Long Beach, CA 90807                            6373     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Matsunaga, Alan
PO Box 330519
Kahului, HI 96733                               6374     9/1/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                             $99.00
Whalen, Thomas
46 Westwood Court
St. Louis, MO 63131                             6375     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                  $22.00                                  $22.00
Cardinal, Lorna M
827 Geraldine St
Livermore, CA 94550                             6376     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $58.00                                                                                             $58.00
Cardinal, Jeffrey P
827 Geraldine St
Livermore, CA 94550                             6377     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $58.00                                                                                             $58.00
La, Ly
2481 Karen Dr 4
Santa Clara, CA 95050                           6378     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $130.00                                                                                            $130.00
Behl, Kimberly
791 Coffey Court
San Jose, CA 95123                              6379     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Bilewski, Tamara
1823 S. Welch Circle
Lakewood, CO 80228                              6380     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Henderson, Kesha
5130 Clark Street
Lynwood, CA 90262                               6381    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Nandi, Raj
300 Camino Verde
South Pasadena, CA 91030                        6382     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                             $29.00
Vuong, Julie
1570 Mt. Shasta Ave
Milpitas, CA 95035                              6383     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                               $699.99                                 $699.99
Stummel, Margret
38623 Cherry Ln
Apt 187
Fremont, CA 94536                               6384     9/1/2020       24 Hour Fitness USA, Inc.                                             $288.00             $0.00            $288.00                                 $576.00
Shepherd‐GAP INC
807 Cornell Dr
Burbank, CA 91504                               6385     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00



                                                                                              Page 375 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 376 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Hawkins, Sandra Lee
PO Box 51402
Irvine, CA 92619                               6386     9/3/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                            $699.00
Guo, Aiping
711 E Commonwealth Ave.
Alhambra, CA 91801                             6387     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $358.00                                 $358.00
Onuegbu, Stanley
2518 Larchmount Dr. NE
Issaquah, WA 98029                             6388     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $45.03                                                                                             $45.03
Coddington, Paula
8302 Treehouse Ln
Austin, TX 78749                               6389     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                 $240.00                                 $240.00
Davis, John William
1526 Calle Cristina
San Dimas, CA 91773                            6390     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                            $960.00
Aguilar, Viridiana Casro
2709 E9th Street
Oakland, CA 94601                              6391     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                             $39.99
Smith, Kristin
10475 Rutledge St
Parker, CO 80134                               6392     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $560.00                                                                                            $560.00
Mohareb, Sam
27561 Cabeza
Mission Viejo, CA 92691                        6393     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
BRUZON, JAZLYN
354 LAWRENCE ST PERTH
AMBOY, NJ 08861                                6394     9/3/2020     24 Hour Fitness Worldwide, Inc.                                         $1,807.80                                                                    $1,807.80
Monroe, Lawrence J
201 E.12th St. Apt.217
Oakland, CA 94606                              6395     9/1/2020     24 Hour Fitness Worldwide, Inc.               $11,400,000.00                                                                                    $11,400,000.00
Banner, Francine
1851 E Oak Knoll Circle
Davie, FL 33324                                6396     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                            $249.99
Riter, jill
148 Natalie Dr.
Moraga, CA 94556                               6397     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $425.00                                                                                            $425.00
Anderson, Robert S
22092 Sabroso
Mission Viejo, CA 92691‐1311                   6398     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $184.46                                                                                            $184.46
Williams, Eric
15882 E Tall Timber Ln
Parker, CO 80134                               6399     9/3/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                            $600.00
Moore, Shelley A
47‐411 Hui Iwa St. Apt. 3
Kaneohe, HI 96744                              6400     9/1/2020     24 Hour Fitness Worldwide, Inc.                    $3,040.16                                                                                         $3,040.16
Costan, Donna
6620 Curlew Terrace
Carlsbad, CA 92011                             6401     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Asquith, Anthony
11236 Rainbow Peak Avenue, #202
Las Vegas, NV 89135                            6402     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00




                                                                                                Page 376 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 377 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Luo, Elaine
2841 Kolowalu St
Apt C
Honolulu, HI 96822                              6403     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $499.99                                                                                            $499.99
Tomseth, Christopher
8653 Poplar Glen Ct.
Vienna, VA 22182                                6404     9/3/2020       24 Hour Fitness USA, Inc.                        $49.95                                                                                             $49.95
Luk, Wing
1633 S Norfolk St
San Mateo, CA 94401                             6405     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Martinez, Justin Jason
10401 Beckford Avenue
Porter Ranch, CA 91326‐3303                     6406     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                $0.00                                                      $0.00
Martin, Julia W
24419 Silverton Valley Lane
Katy, TX 77494                                  6407     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $133.11                                                                                            $133.11
Le, Philana
1195 Bitternut Ct
San Jose, CA 95131                              6408     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $146.00                                                                                            $146.00
Cahn, Brian
11652 Fenwick Place
Dublin, CA 94568                                6409     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                            $430.00
Ahyee, Danita M
2006 Villa Dr. Apt 310
Pittsburg, CA 94565                             6410     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
ZHANG, FLORA
4295 Via Arbolada
Unit 311
Los Angeles, CA 90042                           6411     9/1/2020    24 Hour Fitness Worldwide, Inc.                                        $1,000.00                                                                    $1,000.00
Howard, Danielle
2455 Kaymin Ridge Rd.
Henderson, NV 89052                             6412     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Taufoou, Keti
91‐1193 Laulaunui St. B
Ewa Beach, HI 96706                             6413     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Murphey, Carey Richard
5121 Valerie St
Bellaire, TX 77401                              6414     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Wong, Gary
5310 97th Street Apt. 2
Corona, NY 11368‐3032                           6415     9/1/2020       24 Hour Fitness USA, Inc.                     $1,113.32                                                                                          $1,113.32
Jeong, Peter
7448 Grand Oaks Blvd
Citrus Heights, CA 95621                        6416     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Jolley, Misty Michelle
546 County Road 2128
Quitman, TX 75783                               6417     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $67.72                                                                                             $67.72
Sy, Nico Coby
21770 Deveron Cove
Yorba Linda, CA 92887                           6418     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $350.00                                                                      $350.00
Chen, Tao
10205 Marion Ave
Montclair, CA 91763                             6419     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00


                                                                                              Page 377 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 378 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Blanchard, Mitchell
10432 Spencer Ct
Bowie, MD 20721                                 6420     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $563.99                                                                                            $563.99
WASHINGTON, CHARLES
1689 GOTHAM STREET
CHULA VISTA, CA 91913                           6421     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $189.00                                                                      $189.00
Hacohen, Ron
436 3rd Street
Manhattan Beach, CA 90266                       6422     9/3/2020       24 Hour Fitness USA, Inc.                       $249.96                                                                                            $249.96
Bernardino Peralta, Gabriel
7007 Lockwood St
Oakland,, CA 94621                              6423     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Weber, Anne K
5290 Halapepe St.
Honolulu, HI 96821                              6424     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Hayes, Lyndsay
13232 Orange Ct.
Chino, CA 91710                                 6425     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Whited, Denyse
1445 S Chambers Rd # 103
Aurora, CO 80017                                6426     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gerber, Brandon Christopher
45‐112 Mikihilina St
Kaneohe, HI 96744                               6427     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                            $160.00
Bissell, Brian
1303 walnut ave. #5
Huntington Beach, CA 92648                      6428     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Moreno, Jessica
550 Elm Street
Apt B
El Cerrito, CA 94530                            6429     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $437.50                                                                                            $437.50
Silver, Nancy
22461 Tindaya
Mission Viejo, CA 92692                         6430     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Vora, Shilpa
765 Dartshire Way
Sunnyvale, CA 94087                             6431     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Kim, David
2771 Pinelawn Dr.
La Crescenta, CA 91214                          6432     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
SIMPSON, ALEC
27 PEMBROKE
IRVINE, CA 92618                                6433     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Presto, Carminia
15111 Freeman Ave Unit 88
Lawndale, CA 90260                              6434     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
McKay, Sheri L.
138 Boulevard
New Milford, NJ 07646                           6435     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Gaona, Emily
920 E. Terrace Dr
Long Beach, CA 90807                            6436     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                            $480.00



                                                                                              Page 378 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 379 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Roldan, Josephine
34 Bancroft Road
Burlingame, CA 94010                            6437     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $403.10                                                                                          $403.10
Hernandez, Perla
1955 21st Ave
Oakland, CA 94606                               6438     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Young, Jennifer
613 E Washington Blvd
Apt 11
Pasadena, CA 91104                              6439     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $32.81                                                                                           $32.81
Wong, Evan Wade
610 Moraga Ave.
Piedmont, CA 94611                              6440     9/1/2020        24 Hour Fitness USA, Inc.                        $167.93                                                                                          $167.93
Orellana, Ricardo J.
550 Elm Street, Apt B
El Cerrito, CA 94530                            6441     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                           $45.00
Orrben, Mary Lou
1650 Kanunu Street, Apt. 1418
Honolulu, HI 96814                              6442     9/1/2020    24 Hour Fitness United States, Inc.                $1,960.21                                                                                        $1,960.21
Daniels, Monika
2732 E. Ponderosa Dr. Apt 118
Camarillo, CA 93536                             6443     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
M, Ravi
395 Ano Nuevo Ave, APT 509
Sunnyvale, CA 94085                             6444     9/1/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                          $700.00
Mkrttchian, Gayane
10512 Plainview Ave.
Tujunga, CA 91042                               6445     9/1/2020        24 Hour Fitness USA, Inc.                        $900.00                                                                                          $900.00
Chua, Hejin
223 Ave B #2
New York, NY 10009                              6446     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $79.99                                                                                           $79.99
Ngo, Tracy
948 Coventry Way
Milpitas, CA 95035                              6447     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                          $700.00
White, Steve
115 S. Ohio St. #D
Anaheim, CA 92805                               6448     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                            $2,000.00                               $2,000.00
Braddock, Paul
1262 S. Wheeling Way, #1J276
Aurora, CO 80012                                6449     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $5,463.87                                                                                        $5,463.87
Cabacungan, Jeffrey
5001 Stirrup Way
Antioch, CA 94531                               6450     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                           $49.00
Zhang, Yunying
7800 El Camino Real APT 4134
Colma, CA 94014                                 6451     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00
Seidman, Judah
1325 Princeton Road
Teaneck, NJ 07666                               6452     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                           $50.00
Porter, Maurice
1648 E. Abbottson Street
Carson, CA 90746                                6453     9/3/2020     24 Hour Fitness Worldwide, Inc.                                    $500,000.00                                                                   $500,000.00



                                                                                                 Page 379 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 380 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Rowell, Michael
418 Coronado Ave
Half Moon Bay, CA 94019                          6454     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Kosaka, Midori
8296 Echo Dell Road
San Diego, CA 92119                              6455     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Li, Hunter
13582 Apricot Tree Ln
Eastvale, CA 92880                               6456     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Tran, Cindy
713 W Oakwood St
Montebello, CA 90640                             6457     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Morim, Sheila
1000 S Westgate Ave
Apt 312
Los Angeles, CA 90049                            6458     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Miller Jr, Ephesian M
35 Meadown Rue Lane
East Northport, NY 11731                         6459     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Atshan, Mona A
664 Maple Ave
Ridgefield, NJ 07657                             6460     9/1/2020        24 Hour Fitness USA, Inc.                         $49.36                                                                                             $49.36
Xu, Dinghua
694 San Gabriel Ave
Morgan Hill, CA 95037                            6461     9/3/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Manlely, Chris
32832 San Jose Court
Temecula, CA 92592                               6462     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $3,230.00                                                                                          $3,230.00
Simpson, Susan
3748 E. La Veta Avenue
Orange, CA 92869                                 6463     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $999.96                                                                                            $999.96
Romero, Eliseo
44750 Shadowcrest Dr.
Lancaster, CA 93536                              6464     9/1/2020     24 Hour Fitness Worldwide, Inc.                                           $336.00                                                                      $336.00
Koller, Allison
3012 Kittrick Dr.
Los Alamitos, CA 90720                           6465     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Perkowska, Wanda
451 Call Hollow Rd. Lot #28
Stony Point, NY 10980                            6466     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Dy, Albert
228 Flournoy St
San Francisco, CA 94112                          6467     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                          $1,560.00
Hill, Gerald
28103 Flywheel Ct
Katy, TX 77494                                   6468     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $173.62                                                                                            $173.62
Hassan, K M Showkot
1075 H ST
Union City, CA 94587                             6469     9/1/2020        24 Hour Fitness USA, Inc.                                            $1,200.00                                                                    $1,200.00
Ow‐Wng, Ken
860 Williams Way #2
Mountain View, CA 94040                          6470     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $447.00                                                                                            $447.00



                                                                                                  Page 380 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 381 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Sandoval, Angel
3070 W Del Monte Dr Apt 54
Anaheim, CA 92804                               6471     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Tanguileg, Jesse
10228 Jenny Lynn Way
Elk Grove, CA 95757                             6472     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Dragun, Marc
239 Brannan Street
Unit 16D
San Francisco, CA 94107                         6473     9/1/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
Christofferson, Lauren
4929 SE Hawthorne Blvd #208
Portland, OR 97215                              6474     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $80.33                                                                                          $80.33
ALVARADO, JOE
3171 MONROE STREET
SANTA CLARA, CA 95051                           6475     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
Kim, Michael
4627 W. 171st St.
Lawndale, CA 90260                              6476     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $100.00                                 $100.00
Yuqui Wang , Kevin
6675 Normandy Drive
Newark , CA 94560                               6477     9/1/2020       24 Hour Fitness USA, Inc.                       $430.00                                                                                         $430.00
Hew Len III, Clarence B.
94‐208 Wahamana Pl.
Waipahu, HI 96797                               6478     9/3/2020    24 Hour Fitness Worldwide, Inc.                                        $92.72                                                                       $92.72
Shierlaw, Gosia
P.O. Box 817
Wheat Ridge, CO 80034                           6479     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Caseria, Lydia
5015 Merrill St
Torrance, CA 90503                              6480     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Keller, Nancy
2155 Mission St.
#409
San Francisco, CA 94110                         6481     9/1/2020             RS FIT CA LLC                                                $300.00                                                                      $300.00
Claim docketed in error
                                                6482     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                      $0.00
Sanchez, Gilbert
23 Red Coat Place
Irvine, CA 92602                                6483     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $245.00                                                                                         $245.00
McGovern, Linda
138 Post Ave 2Fl
Lyndhurst, NJ 07071                             6484     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Weaver, Brandon
529 W 48th St
Apt 12
New York, NY 10036                              6485     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                          $41.99
Hamidi, Zahra
2024 Helen Rd
Pleasant Hill, CA 94523                         6486     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Gillooly, Evan
1342 Magnolia Avenue
Carlsbad, CA 92008‐2545                         6487     9/1/2020    24 Hour Fitness Worldwide, Inc.                                       $200.00                                                                      $200.00


                                                                                              Page 381 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 382 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Sigmond, Rebecca Elizabeth
1835 Iowa Street
Costa Mesa, CA 92626                            6488     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Couch, Ted
3921 E Fourth Plain Blvd #13
Vancouver, WA 98661                             6489     9/1/2020     24 Hour Fitness Worldwide, Inc.                                        $100.00                                                                       $100.00
Mundra, Sheena
118 Calle Estoria
Los Gatos, CA 95032                             6490     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                          $649.99
Martin, Cynthia Ann
2324 Canyon Road
Escondido, CA 92025                             6491     9/3/2020        24 Hour Fitness USA, Inc.                        $291.66                                                                                          $291.66
Lou, Lotus
133 S Los Robles Ave.
Unit 506
Pasadena, CA 91101                              6492     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                          $900.00
Mar, Brian
2020 horizon ct
San Leandro, CA 94579                           6493     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Lopez, Noemi
1794 Donna Lane Apt.8
San Jose, CA 95124                              6494     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $537.50                                                                                          $537.50
Lee, Lynne
133 Camden Ln
Hercules, CA 94547                              6495     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                          $499.00
Lesser, Carol
1280 NW 101 Ave
Plantation, FL 33322                            6496     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $876.00                                                                                          $876.00
Kubota, Young‐Shin
PO Box 330519
Kahului, HI 96733                               6497     9/1/2020        24 Hour Fitness USA, Inc.                      $1,950.00                                                                                        $1,950.00
Bell, Karen
1138 Pine Avenue
San Jose, CA 95125                              6498     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                        $1,548.00
Rooshan, Khalil
6656 Bowie Way
Castro Valley, CA 94552                         6499     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $495.72                                                                                          $495.72
Kim, Hyunkyu
454 Hillside Ave
Allendale, NJ 07401                             6500     9/3/2020    24 Hour Fitness United States, Inc.                  $999.84                                                                                          $999.84
Purdy, Kenneth
4 Cape Hatteras Ct
Redwood City, CA 94065‐1236                     6501     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $59.62                                                                                           $59.62
Danque, Jose
8628 E Silver Ridge Ln
Anaheim, CA 92808‐1653                          6502     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Roberts, Sally
3750 Brookshire Street
San Diego, CA 92111                             6503     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $76.98                                                                                           $76.98
Lopez, Geral
11319 Hatteras St
North Hollywood, CA 91601                       6504     9/1/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                              $700.00                                 $700.00



                                                                                                 Page 382 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 383 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Ashok Kumar, Nikash Ratanchand
500 AMALFI LOOP, APT 303
MILPITAS, CA 95035                             6505     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Platform Cedar MT, LLC
Polsinelli PC
Attn: Brendan McPherson
900 West 48th Place, Suite 900
Kansas City, MO 64112                          6506     9/1/2020       24 Hour Fitness USA, Inc.                 $1,942,609.97                                                                                      $1,942,609.97
Casby, Trevor
27 Pembroke
Irvine, CA 92618                               6507     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Patel, Kavan
852 Horcajo Street
Milpitas , CA 95035                            6508     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Hanohano, Loren William K K
46‐386 Kahuhipa Street
Kaneohe, HI 96744                              6509     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $246.00                                                                                            $246.00
Dang, Kevin
3839 Polton Place Way
San Jose, CA 95121                             6510     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $69.98                                                                                             $69.98
Hurlburt, Donna
PO Box 932
Chino Hills, CA 91709                          6511     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                          $1,200.00
Trujillo, Maria
1321 N Alamo St
Anaheim, CA 92801                              6512     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                            $380.00
Schultz, Dan
12727 Withers Way
Austin, TX 78727                               6513     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $51.00                                                                                             $51.00
Germain, Hugues
1207 SW 20th Ter
Delray Beach, FL 33445                         6514     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lyons, Kelly S
540 WILLIAMS AVE N
APT 5
Renton , WA 98057                              6515     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
NGUYEN, SONY
1522 SE 139TH AVE
PORTLAND, OR 97233                             6516     9/1/2020       24 Hour Fitness USA, Inc.                    $10,000.00                                                                                         $10,000.00
Cabrera, Alfredo
450 N. Bedford St.
La Habra, CA 90631                             6517     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Eichenlaub, Timothy
8081 California Pine St
Las Vegas, NV 89166                            6518     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                                $62.00                                  $62.00
DePalma, Carol
149 Flintlock Way
Apt.G
Yorktown Heights, NY 10598                     6519     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                            $249.96
BADALYAN, LEVON
533 Leeridge Ter.
Glendale, CA 91206                             6520     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $7,500.00                                                                                          $7,500.00



                                                                                             Page 383 of 1495
                                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 384 of 1495
                                                                                                                 Claim Register
                                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                                               Case No. 20‐11558

                                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                               Amount                                                         Amount
Ramos, Priscilla
27361 Sierra Hwy Spc 274
Canyon Country, CA 91351                                        6521     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                            $280.00
Friend, Steven K.
46 Diamond Dr
Livermore, CA 94550                                             6522     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $204.00                                                                                            $204.00
Evelyn Wells; Trustee U/W/O Fred Straus 231st SRS,LLC and
231st CGS, LLC
Steven R. Straus
21 Hawthorne Avenue
Yonkers, NY 10701                                               6523     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Walfish, Joshua
2169 South St
Fort Lee, NJ 07024                                              6524     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $225.00                                                                      $225.00
Williamson, Michael
624 Doral Drive
Danville, CA 94526                                              6525     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $263.93                                                                                            $263.93
Roberts, Michael
3750 Brookshire Street
San Diego, CA 92111                                             6526     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
JONE, JEFFREY
9956 ARTESIA BLVD
UNIT 901
BELLFLOWER, CA 90706                                            6527     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Qureshi, Nawaz
13250 La Salina Street
La Mrada, CA 90638                                              6528     9/3/2020             RS FIT CA LLC                              $28.93                                                                                             $28.93
Padawer, Craig
48 Old Pound Road
Pound Ridge, NY 10576                                           6529     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $400.00                                                                      $400.00
Dyer, Steven
13105 NE Tillamook Street
Portland, OR 97230                                              6530     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $348.68                                                                                            $348.68
Boretzky, Barry
20432 Craimer Lane
Huntington Beach, CA 92646                                      6531     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $161.25                                                                                            $161.25
Lee, Young H
2169 South St
Fort Lee, NJ 07024                                              6532     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $225.00                                                                      $225.00
Sriinkia, Satit
5612 Harold way#5
Los Angeles, CA 90028                                           6533     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Torres (Allen), Maria Eugenia
22405 Mission Hills Ln
Yorba Linda , CA 92887                                          6534     9/3/2020    24 Hour Fitness Worldwide, Inc.                                           $73.48                                                                       $73.48
Mittelman, Leon
2608 Avenue T
Brooklyn, NY 11229                                              6535     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                            $252.00
Azamy, Nabil
889 59th Street
Oakland, CA 94608                                               6536     9/3/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                            $200.00
Powell, Fredrick Eli
3574 East F St Apt B
Tacoma, WA 98404‐2139                                           6537     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,800.00                                                                                          $2,800.00

                                                                                                              Page 384 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 385 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Mi, Xiaoxiao
3191 E Olympic Dr.
Ontario, CA 91762                              6538     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Hossfeld, Julia A
204 Calle La Montana
Moraga, CA 94556                               6539     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Webb, John
2155 Marfa Ave
Dallas, TX 75216                               6540     9/3/2020    24 Hour Fitness Worldwide, Inc.              $1,200,000.00                                                                                      $1,200,000.00
Persaud, Dave
2720 N Kent St.
Orange, CA 92867                               6541     9/2/2020       24 Hour Fitness USA, Inc.                     $1,299.98                                                                                          $1,299.98
Diamond, Andrea
2229 Knapp Street, 4B
Brooklyn , NY 11229                            6542     9/1/2020           24 New York LLC                                                    $85.00                               $85.00                                 $170.00
Chen, Jenny
3275 E Midsummer Privado #3
Ontario, CA 91762                              6543     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Chen, Deborah
1370 N Hillview Dr.
Milpitas, CA 95035                             6544     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Essler, Tamara
18660 Kimbrough St
Canyon Country, CA 91351                       6545     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $98.00                                                                                             $98.00
Kang, Eric
2793 Randers Ct
Palo Alto, CA 94303                            6546     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $130.00                                                                                            $130.00
Saccarenccia , Nichole
13215 Moorpak St #11
Sherman Oaks , CA 91423                        6547     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $117.17                                                                                            $117.17
Cardenas, Salvador Andrew
41 Snowden Avenue
Atherton, CA 94027                             6548     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $147.24                                                                                            $147.24
SIDORENKO, TATYANA
1730 EAST 18TH STREET APT 2C
BROOKLYN, NY 11229                             6549     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $85.00                                                                                             $85.00
Brinkley, Minor
257 S Normandie Ave 3/4
Los Angeles, CA 90004‐5305                     6550     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $117.00                                                                                            $117.00
Payton, Joshua
12315 Carriage Oak Circle
Humble, TX 77346                               6551     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Wang, Gang
22550 Kinst Ct
Cupertino, CA 95014                            6552     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
ERFANI, HAMID
23 BAYARD DRIVE
DIX HILLS, NY 11746‐8355                       6553     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $215.88                                                                                            $215.88
Diaz, Alvin
3501 Gramercy St
Houston, TX 77025                              6554     9/3/2020       24 Hour Fitness USA, Inc.                       $366.95                                                                                            $366.95




                                                                                             Page 385 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 386 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Huynh, Anne
1220 Brahms Cmn
Apt 102
Fremont, CA 94538                               6555     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Roberts, Renee L
9328 Orangevale Ave
Orangevale, CA 95662                            6556     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $249.96                                                                      $249.96
Tilles, Andrew
12314 Rye Street
Studio City, CA 91604                           6557     9/3/2020        24 Hour Fitness USA, Inc.                                           $117.15                                                                      $117.15
Winiker, Bernard
11745 Dove Hollow Avenue
Boynton Beach, FL 33437‐7601                    6558     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $15.00                                                                                          $15.00
Moline , Jonh Gregory
4565 Westridge Drive
Oceanside , CA 92056                            6559     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Chang, Judy P
17476 NE 40th PI
G2
Redmond, WA 98052                               6560     9/2/2020     24 Hour Fitness Worldwide, Inc.                                      $2,000.00                                                                    $2,000.00
Walker, Stephaine L
9936 Placer St Apt F
Rancho Cucamonga, CA 91730                      6561     9/1/2020     24 Hour Fitness Worldwide, Inc.                                        $469.00                                                                      $469.00
Mc Intosh, III, Levi H.
19416 Scobey Ave
Carson, CA 90746                                6562     9/2/2020        24 Hour Fitness USA, Inc.                         $13.95                                                                                          $13.95
Leung, Samantha
3891 Branding Iron Court
Dublin, CA 94568                                6563     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Payton, Kenneth Michael
12315 Carriage Oak Circle
Humble, TX 77346                                6564     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Britton, Noah
631 13th Way SW
Edmonds, WA 98020                               6565     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $541.00                                                                                         $541.00
Saenz, Aaron
1388 3rd Street
Duarte, CA 91010                                6566     9/3/2020        24 Hour Fitness USA, Inc.                         $16.63                                                                                          $16.63
Ko, Myunghee
430 Lewers St
5F
Honolulu, HI 96815                              6567     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Levesque, Justin
53 Russell St.
San Francisco, CA 94109                         6568     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
SOGHADI SR, SOHEIL IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                                 6569     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Zhen, Ivan
49 Berkeley Way
San Francisco, CA 94131                         6570     9/3/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                         $500.00
Drozdov, Victoria
271 Glendale Road
Scarsdale, NY 10583                             6571     9/2/2020    24 Hour Fitness United States, Inc.                   $98.68                                                                                          $98.68

                                                                                                 Page 386 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 387 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Chang, Elyse M
801 South King Street
Apartment 2102
Honolulu, HI 96813                              6572     9/2/2020       24 Hour Fitness USA, Inc.                        $98.40                                                                                          $98.40
Espinda, Fallon
45‐125 Lole Place
Kaneohe, HI 96744                               6573     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
White, V John
1615 26th Street
Sacramento, CA 95816                            6574     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,577.00                                                                                       $1,577.00
Salgado, Moises
2750 Britt Ct
San Jose, CA 9548                               6575     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $167.88                                                                                         $167.88
Thomas, Sandra
3921 Wilder Street
Dallas, TX 75215                                6576     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $69.98                                                                                          $69.98
Achey Jr, Lawrence E.
3478 Cerritos Ave
Long Beach, CA 90807                            6577     9/2/2020    24 Hour Fitness Worldwide, Inc.                                        $25.00                               $25.00                                  $50.00
Kennington, Susan
219 N Loop 336 E Unit 12104
Conroe, TX 77301                                6578     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $356.07                                                                                         $356.07
Costantino, Stephen
1718 Navarre Ln
Henderson, NV 89014                             6579     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                       $1,400.00
Yu, Weiching
515 N Jackson St Apt 214
Glendale, CA 91206                              6580     9/3/2020       24 Hour Fitness USA, Inc.                       $141.30                                                                                         $141.30
Johnson, Moneik
1760 E. 107th Street
Los Angeles, CA 90002                           6581     9/3/2020    24 Hour Fitness Worldwide, Inc.           $150,000,000.00                                                                                 $150,000,000.00
Tran, Zane
104 Captain Nurse Cir
Novato, CA 94949                                6582     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Lee, Nancy
717 W Orange Avenue
South San Francisco , CA 94080                  6583     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Guadalupe Romero V.R. (MINOR)
V.R., a minor child
Guadalupe Romero, Parent
611 S. Lorena Street Apt 401
Los Angeles, CA 90023                           6584     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $287.00                                                                                         $287.00
Cullaro, Claudia
510 Peekskill Hollow Rd
Putnam Valley, NY 10579                         6585     9/1/2020        24 Hour Holdings II LLC                         $51.99                                                                                          $51.99
Sylvain, Mariah
13285 De Foe Ave.
Sylmar, CA 91342                                6586     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $128.00                                                                                         $128.00
Mann, Douglas
9856 Majestic Way
Boynton Beach, FL 33437                         6587     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $126.00                                                                                         $126.00
Salinas, Salvador
533 E Orange Grove
Pasadena, CA 91104                              6588     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99

                                                                                              Page 387 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 388 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Kennedy, Tyler
11806 Mt. Royal Ct.
Rancho Cucamonga, CA 91737                     6589     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Kaplan, Kenneth
5430 Quail Canyon Rd
Glendale, CA 91214                             6590     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Bousquet, Avelina
6126 N. Oakbank Drive
Azusa, CA 91702                                6591     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $399.00                              $399.00                                 $798.00
Rousso, Matthew
5 Craftsbury Place
Ladera Ranch, CA 92694                         6592     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $184.99                                                                                            $184.99
Celis, Juan
                                               6593     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Smith, Martha
28444 Fallen Tree Lane
Escondido, CA 92026                            6594     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Page, Scott
3952 SE Oak St
Portland, OR 97214                             6595     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $79.98                                                                                             $79.98
GARZON, JORGE MIGUEL
23700 SW 118 Ave.
Homestead, FL 33032                            6596     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $263.00                                                                                            $263.00
Hofmann, Amy
671 Templebar Way
Los Altos, CA 94022                            6597     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                             $3,391.30                               $3,391.30
Frye, Blane
523 27th St
San Francisco, CA 94043                        6598     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $40.78                                                                                             $40.78
Kakwani, Sunny
9443 N Tioga Ave.
Portland, OR 97203                             6599     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,143.99                               $1,143.99
RAMOS, LETICIA
12107 STONEGATE LN
GARDEN GROVE, CA 92845                         6600     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $47.00                                                                                             $47.00
Vincent‐Lewis, Brooke
19 W Layton Ave
Salt Lake City, UT 84115                       6601     9/1/2020       24 Hour Fitness USA, Inc.                        $74.96                                                                                             $74.96
Pham, Michael
549 Helmsdale Ave
La Puente, CA 91744                            6602     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Guida, Collette
1938 Mainsail
Ft Collins, CO 80524                           6603     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Oconnell, Pat
280 Marina Dr
Long Beach, CA 90803                           6604     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Nguyen, Jessica
507 S Euclid St
Spc 33
Santa Ana, CA 92704                            6605     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Yin, Lina
1605 Richmond St
El Cerrito, CA 94530                           6606     9/1/2020       24 Hour Fitness USA, Inc.                       $155.97                                                                                            $155.97

                                                                                             Page 388 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 389 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Rosengarten, Edward
8015 Austin Street, Apt 3C
Kew Gardens, NY 11415                          6607     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $383.99                                                                                         $383.99
QUINTO, NAPOLEON
3000 VERDUGO RD APT 414
LOS ANGELES, CA 90065                          6608     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $61.76                                                                                          $61.76
Charles, Stephanie
4735 Sepulveda Blvd. #147
Sherman Oaks, CA 91403                         6609     9/1/2020    24 Hour Fitness United States, Inc.                  $654.50                                                                                         $654.50
Tan, Jason
1607 Pam lane
San Jose, CA 95120                             6610     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Chehade, Anthony
104 Pitney place
Morristown, NJ 07960                           6611     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $50.10                                                                                          $50.10
Sar, Vibol
5595 Orange Ave #6
Long Beach, CA 90805                           6612     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Barbosa, Alfonso
1663 E 61st ST
Long Beach, CA 90805                           6613     9/1/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                         $150.00
Cruz, Delicia
33790 Willow Haven Lane #106
Murrieta, CA 92563                             6614     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Ramos, Rosalyn
16312 Nw 40 Ct
Opa‐Locka, FL 33054                            6615     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,518.00                                                                                       $1,518.00
Rose, Lynx
667 Brighton Road
Pacifica, CA 94044                             6616     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $228.78                                                                                         $228.78
Boecker, Eric
12617 Doria Ct
Strongsville, OH 44149                         6617     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $107.00                                                                                         $107.00
Bowen, Anthony
15531 Placid Cir
Huntington Beach, CA 92647                     6618     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,440.00                                                                                       $1,440.00
Duran, Ernesto
33790 Willow Haven Lane #106
Murrieta, CA 92563                             6619     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Riser, Shirley
214 Birchwood
Cedar Hill, TX 75104                           6620     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Tamagna, Vinny
45 Paulding Avenue
Cold Spring, NY 10516                          6621     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Goldberg, Lisa
16629 Deer Park Drive
Dallas, TX 75248                               6622     9/2/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                         $150.00
Guberman, Boris
1707 East 33rd Street
Brooklyn, NY 11234                             6623     9/2/2020        24 Hour Fitness USA, Inc.                                           $132.00                                                                      $132.00
Gibble, Rosemary
3560 Mt. Pleasant Ct.
San Jose, CA 95148                             6624     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                       $1,560.00

                                                                                                Page 389 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 390 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Aguilar, Alondra
810 S. Wayfield St
Orange, CA 92866                                6625     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                           $41.99
Vu, Kathy
917 S Karen Ave.
Santa Ana, CA 92704                             6626     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
Faro, Laura
362 Summer Vw
Mission Viejo, CA 92692                         6627     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                          $140.00
Wu, Catherine
381 Pescadero Ter.
Sunnyvale, CA 94086                             6628     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
Doyle, Conley
PO Box 6411
Olympia, WA 98507                               6629     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $47.38                                                                                           $47.38
Dodge, Samantha B
1003 Coronado Dr
Rockledge , FL 32955                            6630     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
Patel, Jay S
1160 ARIZONA ST
Redlands, CA 92374                              6631     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                          $750.00
Allen, Mikala
P.O. Box 43762
Los Angeles, CA 90043                           6632     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00             $0.00            $400.00                                 $400.00
Garrett, Annie
14707 Merlot Cellars Drive
Bakersfield, CA 93314                           6633     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                          $450.00
Sosinski, Karen Lynn
2021 Ptarmigan Dr. #2
Walnut Creek, CA 94595                          6634     9/3/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                          $429.99
Bivens, Jacob
7537 El Chino Circle
Buena Park, CA 90620                            6635     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                           $75.00
Safir, Alexandr
2547 W 2nd st., apt.3J
Brooklyn, NY 11223                              6636     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $131.89                                                                                          $131.89
Rousso, Kristina
5 Craftsbury Place
Ladera Ranch, CA 92694                          6637     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $149.99                                                                                          $149.99
Trieudang, Jimmy Thienbao
287 Cannikin Dr
San Jose, CA 95116                              6638     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
GIBBS, LUPE
5241 Columbus Pl
Oxnard , CA 93033                               6639     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                        $1,000.00
Lo, Bill
3204 Kawalker Lane
San Jose, CA 95127                              6640     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,299.98                                                                                        $1,299.98
Poitras, Amie
6646 SE Madrona Drive
Milwaukie, OR 97222                             6641     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                          $120.00
Yazdani, Leila
1987 Vista Caudal
Newport Beach, CA 92660                         6642     9/1/2020       24 Hour Fitness USA, Inc.                                          $186.86                                                                       $186.86

                                                                                              Page 390 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 391 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Crofts, Joseph M
8307 239th St E
Graham, WA 98338                                6643     9/1/2020     24 Hour Fitness Worldwide, Inc.                                        $516.50                                                                      $516.50
Sena, Julie
13616 NE 67th St
Vancouver, WA 98682                             6644     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,522.60                                                                                       $1,522.60
Mendoza, Paul
3076 Hartridge Terr
Wellington, FL 33414                            6645     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $669.00                                                                                         $669.00
Chen, Eunice
1435 Dunswell Ave
Hacienda Heights, CA 91745                      6646     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $260.00                                                                                         $260.00
Climo, Adele
15123 Ferdinand Dr
Dallas, TX 75248                                6647     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $321.08                                                                      $321.08
Garib, Kevin
629 East 22nd Street
Brooklyn, NY 11210                              6648     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Maxwell, Kevin
417 W. Plymouth St. Unit 6
Inglewood, CA 90302‐3944                        6649     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
Gant, Darren
714‐A Live Oak Ave.
Menlo Park, CA 94025                            6650     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Hunter, Alexandra
3035 Rubicon Way
West Sacramento, CA 95691                       6651     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $420.00                                                                      $420.00
Gorny, Eugene
4783 Logana Plz
Yorba Linda , CA 92886                          6652     9/3/2020        24 Hour Fitness USA, Inc.                        $114.54                                                                                         $114.54
Sun, Albert
1946 Ascot Dr
Moranga, CA 94556                               6653     9/1/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
Torres, Roberto
214 B Juniper Ave South
San Francisco, CA 94080‐2824                    6654     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
AQUINO, ROMBEN
16843 DAWN HAVEN ROAD
HACIENDA HEIGHTS, CA 91745                      6655     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Cooper, Janice
44 Corte Royal
Moraga, CA 94556                                6656     9/1/2020     24 Hour Fitness Worldwide, Inc.                                      $4,000.00                                                                    $4,000.00
Chen, Hsin
7 Bayview
Irvine, CA 92614                                6657     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,600.00                                                                                       $1,600.00
Rose, Steven Michael
2386 Catherine Rd.
Altadena, CA 91001                              6658     9/3/2020        24 Hour Fitness USA, Inc.                        $840.00                                                                                         $840.00
Lam, Sherman
928 Key Route Blvd
Albany, CA 94706                                6659     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Yeung, Jason
PO BOX 32634
Los Angeles, CA 90032                           6660     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99

                                                                                                 Page 391 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 392 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
DeCordova, Jasmine
2800 SE Gladstone Apt 4
Portland , OR 97202                            6661     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $169.96                                                                                            $169.96
Tapella, Barbara
7916 E Tarma St
Long Beach, CA 90808                           6662     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Fusco, Peter
20 Massapequa Ave.
Massapequa, NY 11758                           6663     9/1/2020            24 New York LLC                              $699.00                                                                                            $699.00
Beard, Denise
1 Glencar Avenue
Apt 4A
New Rochelle, NY 10801                         6664     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $758.88                                                                                            $758.88
Tesfay, Leedia
215 W MACARTHUR BLVD
APT #250
OAKLAND, CA 94611                              6665     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Cha, Joseph
12039 Eddleston Drive
Porter Ranch, CA 91326                         6666     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $4,898.00                                                                                          $4,898.00
Bomba, Susan
131 Sutherland Drive
Walnut Creek, CA 94596                         6667     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $339.00                                                                                            $339.00
Foti, Yolanda
608 Donato Circle
Scotch Plains, NJ 07076                        6668     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $560.00                                                                                            $560.00
Sutton, Robert A
211 W. Wilhelmina st
Anaheim, CA 92805                              6669     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Vasquez, Felicitas
114‐08 133rd Ave
South Ozone Park, NY 11420                     6670     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $167.88                                                                                            $167.88
Nakata, Rosalena
94‐458 Kauopua St
Mililani, HI 96789                             6671     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Monroe, Tanya
18 Via Jolitas
Rancho Santa Margarita, CA 92688               6672     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gant, Cesar
714‐A Live Oak Ave.
Menlo Park, CA 94025                           6673     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Begum, Mahfuja
77 Hickory Hill Blvd.
Totowa, NJ 07512                               6674     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $204.59                                                                                            $204.59
Grossnickle, Zachary
7635 S Jefferson St
Midvale, UT 84047                              6675     9/3/2020    24 Hour Fitness United States, Inc.                $1,975.00             $3,025.00                                                                    $5,000.00
Hobgood, George W and Margaret B.
8509 Emerald Hill Drive
Austin, TX 78759                               6676     9/1/2020        24 Hour Fitness USA, Inc.                        $321.51                                                                                            $321.51
Warren, Hunter
630 Whitcomb St
Fort Collins , CO 80521                        6677     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                             $39.99


                                                                                                Page 392 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 393 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Xie, Nianxiang
1365 Blairstone Dr
Vienna, VA 22182                                 6678     9/3/2020        24 Hour Fitness USA, Inc.                                              $249.99                                                                      $249.99
Fitzgerald, James P.
971 San Remo
Irvine, CA 92606                                 6679     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $44.99                                                                                             $44.99
Long, Shanice
9800 Macarthur Blvd #205
Oakland, CA 94605                                6680     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Klinghoffer, David
11 Northway
Hartsdale, NY 10530                              6681     9/3/2020        24 Hour Fitness USA, Inc.                                            $1,116.00                                                                    $1,116.00
Segura, Amber Anissa
23515 Rhea Dr.
Moreno Valley, CA 92557                          6682     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Butcher, Adrian
3250 Las Lunas Street
Pasadena, CA 91107                               6683     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $936.00                                                                                            $936.00
Koo, Ja Kyung
923 Terrace Ln W Unit 6
Diamond Bar, CA 91765                            6684     9/1/2020        24 Hour Fitness USA, Inc.                        $210.00                                                                                            $210.00
Williams, Latoia D
1336 N San Diego Ave.
Ontario, CA 91764                                6685     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Jackson, Ronald J
11927 Newbrook Dr.
Houston, TX 77072‐4011                           6686     9/3/2020    24 Hour Fitness United States, Inc.                  $358.32                                                                                            $358.32
Edwards, Eric
50 Hyde Ct
Apt 204
Daly City, CA 94015                              6687     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,098.00                                                                                          $1,098.00
Guzman, Glory
1530 7th St Apt 204
Santa Monica, CA 90401                           6688     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Matthews, Carlton
8134 Crystal Walk Circle
Elk Grove, CA 95758                              6689     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Rosengarten, Sabrina
8015 Austin Street, Apt 3C
Kew Gardens, NY 11415                            6690     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $383.99                                                                                            $383.99
TRAN, PHUONG UYEN
24682 TIOGA ROAD
HAYWARD, CA 94544                                6691     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Chan, Christy
135 W Live Oak Ave, #I
Arcadia, CA 91007                                6692     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $200.00                                                                      $200.00
Wong, Justin Chin
200 Monte Vista Ln
Sierra Madre, CA 91024                           6693     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Sullivan, Sean & Nanette
27520 139th Ct. SE
Kent, WA 98042                                   6694     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $800.00                                                                      $800.00



                                                                                                  Page 393 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 394 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Kushashvili, Andrew
1701 W 3rd St, Apt.1H
Brooklyn, NY 11223                             6695     9/2/2020    24 Hour Fitness United States, Inc.                   $60.00                                                                                             $60.00
Aronov, Eduard
81‐07 165 st
Jamaica, NY 11432                              6696     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $192.00                                                                                            $192.00
Hoeller, David
PO BOX 1729
Tustin, CA 92781                               6697     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $7,653.00                                                                                          $7,653.00
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120                             6698     9/2/2020    24 Hour Fitness United States, Inc.                $1,560.00                                                                                          $1,560.00
Johnson, Patricia
43620 Monarch Terrace
Fremont, CA 94538                              6699     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Sun, Xiaoyue
149 Pleasanthome Dr
La Puente, CA 91744                            6700     9/2/2020      24 Hour Fitness Holdings LLC                       $393.26                                                                                            $393.26
Girard, Marc Thomas
716 Mosaic Circle
Oceanside, CA 92057                            6701     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $148.00                                                                                            $148.00
Saini, Harvir
7934 Marla Way
Elk Grove, CA 95758                            6702     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Sapkota, Pratima
6915 State Hwy 161 #141
Irving, TX 75039‐2404                          6703     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $366.95                                                                                            $366.95
Garcia, Christine
15007 SE Francesca Lane
Happy Valley, OR 97086                         6704     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Toves, Alfred F.
11803 Dana Dr
Adelanto, CA 92301                             6705     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $280.00                                                                                            $280.00
Thai, Tanya
2326 Marty Lane
Santa Ana, CA 92706                            6706     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Strockis, Jan
4105 House of York
Austin, TX 78730                               6707     9/2/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
Smith, Shannon
5426 Via Bello
San Diego, CA                                  6708     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Sanchez, Jeanette
11382 SW 242 ST
Homestead, FL 33032                            6709     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00          Unliquidated                                                                      $500.00
O'Brien, Emily
540 N Orlando Ave
Unit 4
West Hollywood, CA 90048                       6710     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Soriano, John
5423 Winston Drive
Las Vegas, NV 89103                            6711     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00



                                                                                                Page 394 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 395 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Patel, Hiral
243 Marcella Rd
Parsippany, NJ 07054                           6712     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $437.67                                                                                            $437.67
Wong, Yolanda Lynn
PO Box 1076
Los Angeles, CA 90078‐1076                     6713     9/2/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Ynfante, Michele
PO Box 40223
Pasadena, CA 91114                             6714     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120                             6715     9/2/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                            $699.00
NGUYEN, TRUONG
1163 Stellar Way
Milpitas, CA 95035                             6716     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Valdivia, Jeannette E.
223 Glen Summer Road
Pasadena, CA 91105                             6717     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
SOGHADI, NAVA IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                                6718     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
OConnor, Danny
10238 Nottingham Dr
Parker, CO 80134                               6719     9/1/2020        24 Hour Fitness USA, Inc.                        $349.50                                                                                            $349.50
Sigrist, Jerett
6758 Caminito Del Greco
San Diego, CA 92120                            6720     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $135.36                                                                                            $135.36
BLACK CHERRY LIMITED LIABILITY COMPANY
3300 Enterprise parkway
Beachwood, OH 44122                            6721     9/2/2020        24 Hour Fitness USA, Inc.                    $646,428.14                                                                                        $646,428.14
Larrea, Christian
105 Arbor Drive
Hohokus, NJ 07423                              6722     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00
Conliffe, Rachael
96B Oregon Ave
Bronxville, NY 10708                           6723     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120‐4007                        6724     9/2/2020        24 Hour Fitness USA, Inc.                      $1,560.00                                                                                          $1,560.00
Flores, Michael Vincent
15428 AMORE PL.
Bakersfield, CA 93314                          6725     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $359.88                                                                                            $359.88
Jordan, Alexandria
1525 N. Alvarado St, PO Box 26046
Los Angeles, CA 90026                          6726     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00             $1,500.00                                                                    $3,000.00
Dong, Shiqi
610 E Weddell Dr, Unit 246
Sunnyvale, CA 94089                            6727     9/3/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                            $699.00
Hill‐Meyer, Christine
21552 CONSEJOS
Mission Viejo, CA 92691                        6728     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Silipo, Enzo
13370 Benchley Rd
San Diego, CA 92130                            6729     9/3/2020        24 Hour Fitness USA, Inc.                        $103.99                                                                                            $103.99

                                                                                                Page 395 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 396 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Savidge, Michael
420 Murifield Dr.
Atlantis, FL 33462                             6730     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Inskeep, Rebecca
79 16th Street
Hermosa Beach, CA 90254                        6731     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Martinez, Aldo
2272 Fountain Way W
Costa Mesa, CA 92627‐2444                      6732     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $383.99                                                                                            $383.99
White, V John
1615 26th Street
Sacramento, CA 95816                           6733     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,633.00                                                                                          $1,633.00
Femling, Kelsie
26322 203rd Place SE
Covington, WA 98042                            6734     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $85.54                                                                                             $85.54
Trinh, Quynh
13 Kenmar Way
Burlingame, CA 94010                           6735     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $928.88                                                                                            $928.88
Goar, Ann
2668 Primrose Drive
Richardson, TX 75082‐3406                      6736     9/2/2020    24 Hour Fitness United States, Inc.                $1,216.00                                                                                          $1,216.00
Foster, Sean Jonpaul
540 Oakdale Lane
Unit H
El Cajon, CA 92021                             6737     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $343.00                                                                                            $343.00
Hobson, David C
3882 Little Rock Dr
Provo, UT 84604                                6738     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Kattner, Lanny
504 Chicory Cir
Matthews, NC 28104                             6739     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ostolaza, Michele
26 Kingston Road
Parsippany, NJ 07054                           6740     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,750.10                                                                                          $1,750.10
Akram, Rashid
4760 Summerset Dr
Fairfield, CA 94534                            6741     9/3/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Tran, Benjamin Duy
389 Chumalia Street
San Leandro, CA 94577                          6742     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Jones, Brittany
7 Tulare Drive
Aliso Viejo, CA 92656                          6743     9/2/2020     24 Hour Fitness Worldwide, Inc.                                         $4,000.00                                                                    $4,000.00
Mattson, Gary A
22 N. Washington St.
Denver, CO 80203                               6744     9/2/2020              24 Denver LLC                              $191.94                                                                                            $191.94
Ponce, Veronica
5468 Via Escalante
Riverside, CA 92509                            6745     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Nguyen, Giang Truong
12871 Bolivar Circle
Garden Grove, CA 92843                         6746     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99



                                                                                                Page 396 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 397 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Nofoa, John
4555 E Viking Rd
Las Vegas, NV 89121                              6747     9/3/2020        24 Hour Fitness USA, Inc.                        $125.00                                                                                         $125.00
Roxborough, Pamela Joy
76340 Sweet Pea Way
Palm Desert, CA 92211                            6748     9/3/2020        24 Hour Fitness USA, Inc.                                           $350.00                                                                      $350.00
Clark, George
811 W Z Street
Washougal, WA 98671                              6749     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $262.50                                                                                         $262.50
Doty, Jalleh
1380 West Capitol Dive Unit 103
San Pedro, CA 90732                              6750     9/3/2020    24 Hour Fitness United States, Inc.                   $60.00                                                                                          $60.00
Zamani, Hamid
1082 Elfstone Court
Westlake Village, CA 91361                       6751     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Buchert, David
7784 Palmyra Drive
Fair Oaks, CA 95628                              6752     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Otawkar, Asavari
4023 San Juan Ct
Fremont, CA 94536                                6753     9/2/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                         $700.00
Saenz, Beatriz A
10649 Springfield Dr.
Rancho Cucamonga, CA 91730                       6754     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Bahena, Joe M
4717 Graywood Ave
Long Beach, CA 90808                             6755     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Palmer, Marisa
105 KNOLLVIEW WAY
San Francisco, CA 94131                          6756     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
WHITT, RACHEL G
931 E 222ND STREET
CARSON, CA 90745                                 6757     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Cao, Wenmin
5125 Esposito Ave
Las Vegas, NV 89141                              6758     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Phung, Huu
2056 Annerly Ct
San Jose, CA 95121                               6759     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Frost, James
1271 3/4 N Crescent Heights Blvd
West Hollywood, CA 90046                         6760     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                          $94.00
Osborne, Daniel
2312 Minor Ave E
Apt. B
Seattle, WA 98102                                6761     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $51.74                                                                                          $51.74
O'Reilly, John
1017 Ocean Park Blvd. #2
Santa Monica, CA 90405                           6762     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $139.35                                                                                         $139.35
Ivy, Joyce
7004 Windchime Way
Roseville, CA 95747                              6763     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $129.00                                                                                         $129.00



                                                                                                  Page 397 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 398 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Monson, Brian
15007 SE Francesca Lane
Happy Valley, OR 97086                          6764     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                          $100.00
He, Pinying
5125 Esposito Ave
Las Vegas, NV 89141                             6765     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $384.00                                                                                          $384.00
GARRIDO, RUBY
3523 CENTURION WAY
ONTARIO, CA 91761                               6766     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                        $1,000.00
Saidov, Angela
Credit Card
                                                6767     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $67.50                                                                                           $67.50
Ahmed, Zakaria
77 Hickory Hill Blvd
Totowa, NJ 07512                                6768     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $319.75                                                                                          $319.75
Seda, Daniel A.
316 14th St.
Sacramento, CA 95814                            6769     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $175.96                                                                                          $175.96
El Ebiary, Hussein
4031 Goldcrest Dr NW
Olympia, WA 98502                               6770     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                         $1,000.00                                                  $1,000.00
Lowe, Frank
3278 Old Post Rd
Fallbrook, CA 92028                             6771     9/1/2020    24 Hour Fitness United States, Inc.                   $20.00                                                                                           $20.00
Keel, Alesia
951 Westmoreland Drive
Prosper, TX 75078                               6772     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00             $0.00            $250.00                                 $250.00
Muller, David
4339 Tacoma Ave S
Tacoma, WA 98418                                6773     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $48.59                                                                                           $48.59
Ow, Sun
PO Box 2908
Sausalito, CA 94966                             6774     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                          $149.00
Virgin, Scott
3314 Hoen Ave
Santa Rosa, CA 95405                            6775     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $60.00       Unliquidated                                                                        $60.00
Heyer, Austin
20 Sundown Dr
Trabuco Canyon, CA 92679                        6776     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                          $480.00
Potter, Lorena
509 Sundown Ct
Apopka, FL 32712                                6777     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $144.22                                                                                          $144.22
King, LaMonte
13363 Rusty Fig Circle
Cerritos, CA 90631                              6778     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Costa, Maisha
510 15th ave
Paterson, NJ 07504                              6779     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $670.45                                                                                          $670.45
Lim, Michelle
3377 Washington Court
Alameda, CA 94501‐5575                          6780     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                          $430.00
Baca, Reyes
4475 Jurupa Ave Apt G
Riverside, CA 92506                             6781     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                        $3,000.00

                                                                                                 Page 398 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 399 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Xue, Shiying
5125 Esposito Ave
Las Vegas, NV 89141                             6782     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $384.00                                                                                            $384.00
Dovi, Vinyon
2080 Greenview Shores Blvd Apt 421
Wellington, FL 33414                            6783     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                               $0.00                                                      $0.00
Ramans, Alba
178 Echo Avenue, Apt#14
Campbell,, CA 95008                             6784     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.00                                 $429.00
Robertson, Connor McCoy
644 Adelle St
Livermore, Ca 94551                             6785     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $336.00                                                                                            $336.00
Nickel, Andrew
42812 Ricki Dr
Parker, CO 80138                                6786     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Stewart, James Joshua
20895 E Girard Place
Aurora, CO 80013                                6787     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Senna, Brett
501 Harway Ct.
Austin, TX 78745                                6788     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Person, Amber
3145 Bridgeford Dr
Sacramento, CA 95833                            6789     9/3/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                          $1,000.00
Story, Dave
1314 Franklin St.
Santa Monica, CA 90404                          6790     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $611.00                                                                                            $611.00
Kim, Jae Hwan
2325 W 6th St
#12
Los Angeles, CA 90057                           6791     9/2/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                            $200.00
Hankins, Lori
10575 Olson dr
Rancho Cordova, CA 95670                        6792     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Watkins, Brian
818 W 144th St
Gardena, CA 90247                               6793     9/3/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Beasley, Keyuna
600 Roosevelt Blvd, Apt 602
Falls Church, VA 22044                          6794     9/2/2020        24 Hour Fitness USA, Inc.                                              $566.88                                                                      $566.88
Hsu‐Lee, Ami
4618 SE 127TH AVE
PORTLAND, OR 97236                              6795     9/1/2020     24 Hour Fitness Worldwide, Inc.                                            $98.54                                                                       $98.54
Moslehi, Shahin
2807 Prairie CT
Wylie, TX 75098                                 6796     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Thomas, Angela
4650 Summerlinn Way
West Linn, OR 97068                             6797     9/4/2020        24 Hour Fitness USA, Inc.                         $44.38                                                                                             $44.38
Bollinger, Kristina
1003 ATTICUS AVE
HENDERSON, NV 89015                             6798     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00



                                                                                                 Page 399 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 400 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Nguyen, Joe
Joseph Nguyen
2308 West 12th Street Apt. #2
Brooklyn, NY 11223                             6799     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                         $120.00                                                    $120.00
Poe, Dawn L
24071 Castilla Lane
Mission Viejo, CA 92691                        6800     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                         $144.00
STEINEL Jr, RICHARD B
17 Bromley Dr
Parsippany, NJ 07054‐1405                      6801     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $89.85                                                                                          $89.85
CITROWSKE, ELVIRA
P.O BOX 801141
VALENCIA, CA 91380                             6802     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $19.00                                                                                          $19.00
Duenez, Whitney
499 Chablis Wy
Manteca, CA 95337                              6803     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Malin, Lori
15405 Live Oak Springs Canyon Road
Canyon Country, CA 91387                       6804     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $910.00                                                                                         $910.00
Smith, Holly
9093 SW 206th Street
Cutler Bay, FL 33189‐2658                      6805     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $438.00                                                                                         $438.00
Shebsovich, Moria
26635 El Toboso
Mission Viejo, CA 92691                        6806     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Gupta, Anjali
3525A Del Mar Heights Road PMB 107
SAN DIEGO, CA 92130                            6807     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,439.00                                                                                       $1,439.00
DDR MCH West LLC
3300 Enterprise Parkway
Beachwood, OH 44122                            6808     9/2/2020       24 Hour Fitness USA, Inc.                   $830,640.41                                                                                     $830,640.41
Smith, Omega
661 Clearwood Drive
Richardson, TX 75081                           6809     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $210.00                                                                                         $210.00
Napoli, Michael
32 Lakeland Ave
Babylon, NY 11702                              6810     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Peralta, Marco Antonio
49 Hangar Way Ste I
Watsonville, CA 95076                          6811     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Reneo, Christina
9 Redwood Rd.
Denville, NJ 07834                             6812     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $110.86                                                                                         $110.86
Shinaver, Connie
7706 Theisswood Rd.
Spring, TX 77379                               6813     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Skeer, Susan
9953 Villa Granito Lane
Granite Bay, CA 95746                          6814     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Johnson, Brittney
2479 Rue De Cannes Unit a1
Costa Mesa, CA 92627                           6815     9/1/2020           24 New York LLC                             $203.00                                                                                         $203.00



                                                                                             Page 400 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 401 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Carter, Regina
5651 Laguna Quail Way
Elk Grove, CA 95758                             6816     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Zhang, Ge
2780 Wooded Hills Walk
Marietta, GA 30062                              6817     9/1/2020       24 Hour Fitness USA, Inc.                                        $2,600.00                                                                    $2,600.00
BELTRAN, RICARDO
10953 Bartee Ave
Mission Hills, CA 91345                         6818     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Dexter, Katie
1005 Norfield Road
Suamico, WI 54173                               6819     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Rezaeian, Mehdi
3200 Parkwood Blvd Apt 1138
Plano, TX 75093                                 6820     9/3/2020       24 Hour Fitness USA, Inc.                       $305.00                                                                                         $305.00
Dean, Jeff Alexander
5491 Lucretia Ave
Mira Loma, CA 91752                             6821     9/1/2020    24 Hour Fitness Worldwide, Inc.                                       $699.00                                                                      $699.00
Stevenson, Alan
17108 Hickory Oak Lane
Lathrop, Ca 95330                               6822     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
ORITA‐MAHU, JAMIE P
PO BOX 971371
WAIPAHU, HI 96797                               6823     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $154.58                                                                                         $154.58
Ronie, Regina
8205 Butler Greenwood Drive
Royal Palm Beach, FL 33411                      6824     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                          $69.00
Hoff, Gregory E
PO Box 13059
Oakland, CA 94661                               6825     9/1/2020    24 Hour Fitness Worldwide, Inc.                                       $600.00                                                                      $600.00
Kwon, Dustin
4171 Paseo De Plata
Cypress, CA 90630                               6826     9/3/2020       24 Hour Fitness USA, Inc.                       $300.00                                                                                         $300.00
Rosenthal, Bernie
5631 Ladybird LN
La Jolla, CA 92037‐7722                         6827     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $28.00                                                                                          $28.00
Manganiello, Llynn
1155 SW 120th way
Davie, FL 33325                                 6828     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $864.00                                                                                         $864.00
Carter, Jason
8303 Haven Avenue, 3rd Floor
Rancho Cucamonga, CA 91730                      6829     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Chavez, Elizabeth
10603 Anzac Ave
Los Angeles, CA 90002                           6830     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
ADHIKARI, BIKASH
6915 STATE HIGHWAY 161
 APT 141
IRVING, TX 75039                                6831     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $366.95                                                                                         $366.95
Sanford, Kendra
3301 Borst Ave
Centralia, WA 98531                             6832     9/2/2020    24 Hour Fitness Worldwide, Inc.                                       $108.30                                                                      $108.30



                                                                                              Page 401 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 402 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Cobb, Treven
1749 Armand Dr
Milpitas, CA 95035‐6001                       6833     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lilley, Michael Allen
3517 NE 102 Ct
Vancouver, Wa 98662                           6834     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $124.61                                                                                            $124.61
Gordon, Kerry
6003 S. Akron Way
Greenwood Village, CO 80111                   6835     9/2/2020    24 Hour Fitness Worldwide, Inc.                                          $233.50                                                                      $233.50
Yee, Matthew
2020 Fullerton Ave.
Apt 29
Costa Mesa, CA 92627                          6836     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Gomez, Hector H
1543 Watwood Road
Lemon Grove, CA 91945                         6837     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Roberts, Frank
304 Cleveland Ave
Hasbrouck Heights, NJ 07604                   6838     9/2/2020    24 Hour Fitness Worldwide, Inc.                                           $37.00                                                                       $37.00
Vandermolen, Hydee
215 Knoxville Avenue
Huntington Beach, CA 92648                    6839     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Navarro, Angel Enrique
150 Paularino Avenue
Bldg. B
Costa Mesa, CA 92626                          6840     9/2/2020       24 Hour Fitness USA, Inc.                       $194.62                                                                                            $194.62
Webster, Angie
824 E 1700 S
Salt Lake City, UT 84105                      6841     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Roberts, Elena
304 Cleveland Ave
Hasbrouck Hts, NJ 07604                       6842     9/2/2020    24 Hour Fitness Worldwide, Inc.                                           $37.00                                                                       $37.00
Nguyen, Linda
229 S. Virginia Ave
Azusa, CA 91702                               6843     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Partovi, Eric
7847 Sale Ave.
West Hills, CA 91304‐4633                     6844     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Mercado‐Astarita, Christian
186 Windsurfer Ct
Vallejo, CA 94591                             6845     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Killiany, Chris
35420 Ocotillo Court
Lake Elsinore, CA 92532                       6846     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,950.00                                                                                          $1,950.00
Chen, Simon
16816 Bruck Circle
Hacienda Heights, CA 91745                    6847     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $437.50                                                                                            $437.50
Malolepszy, Elizabeth
101 Oxford Road
Colonia, NJ 07067                             6848     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $196.51                                                                                            $196.51
ERLANDIZ, ANGEL
45‐697 KAMEHAMEHA HWY #301
KANEOHE, HI 96744                             6849     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                            $140.00


                                                                                            Page 402 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 403 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
GILL, KIRANJIT
15792 OLD GLORY WAY
LATHROP, CA 95330                              6850     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $400.00                                                                      $400.00
Shoum, Steven
345 East Shore Drive
Massapequa, NY 11758                           6851     9/2/2020           24 New York LLC                                  $0.00                                                                                           $0.00
Lee, Eliya
54 Harkness Ave
Pasadena, CA 91106                             6852     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Martikas, James
12258 Keld Ct.
San Diego, CA 92129                            6853     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $4,000.00                                                                                          $4,000.00
Henry, Chris
3311 E. 68th St
Kansas City, MO 64132                          6854     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,250.00                                                                                          $2,250.00
Sliwoski, Laurie
625 South Scout Trail
Anaheim, CA 92807                              6855     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Thielen, Christa
3215 NE 195th St.
Lake Forest Park, WA 98155                     6856     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $72.86                                                                                             $72.86
Foster, Gerald
1457 E. Hidalgo Cir
Roseville, CA 95747                            6857     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $304.64                                                                                            $304.64
Gohil, Neha
2716 Camino Segura
Pleasanton, CA 94566                           6858     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $255.00                                                                                            $255.00
Coolbaugh, Kim
1760 Haydn Drive
Cardiff, CA 92007                              6859     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ryan, Kaitin
195 Perry Street
Denver, CO 80219                               6860     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $67.11                                                                                             $67.11
Kanakhara, Riddhi
8500 148th Ave NE Apt EE3108
Redmond, WA 98052                              6861     9/2/2020       24 Hour Fitness USA, Inc.                       $101.18                                                                                            $101.18
Kayiran, Michele
28050 Via De Costa
San Juan Capsitrano, CA 92675                  6862     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                             $46.99
Valdelamar, Felix
15344 Bixler Ave.
Paramount, CA 90723                            6863     9/1/2020    24 Hour Fitness Worldwide, Inc.                                        $3,000.00                                                                    $3,000.00
PETERS, SANDRA D
P.O. BOX 4484
RANCHO CUCAMONGA, CA 91729                     6864     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $504.05                                                                                            $504.05
Ratto, Ted
208 Lloyd St
Livermore , CA 94550                           6865     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $850.00                                                                                            $850.00
Arthur, Lydia
1610 Kapalua Drive
Oxnard, CA 93036                               6866     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Steib, Clovis
810 Aberdeen Xing
Wylie, TX 75098                                6867     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $86.58                                                                                             $86.58

                                                                                             Page 403 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 404 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Aronson, Casey
166 Midvale Dr.
Vacaville, CA 95687                             6868     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $157.96                                                                                            $157.96
Liu, Jia Wei
621 Larchmont Isle
Alameda, CA 94501                               6869     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Lytle, Karen D.
367 Bonanza rd
Sonora , CA 95370                               6870     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
O'Neal, Cody
4651 Bianca Drive
Fremont, CA 94536                               6871     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $36.99                                                                                             $36.99
Fetsch, Mary
7114 N Wabash Ave
Portland, OR 97217                              6872     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Sunner, Sanah
15792 Old Glory Way
Lathrop, CA 95330                               6873     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $400.00                                                                      $400.00
Austin, Kathy J.
7872 Towhee Rd
Parker, CO 80134                                6874     9/2/2020       24 Hour Fitness USA, Inc.                                             $975.00                              $975.00                               $1,950.00
SERRANO, KARLA
6208 RODMAN RIDGE CT
LAS VEGAS, NV 89130                             6875     9/3/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Dietz, Alice
6620 Bermuda Dunes Drive
Plano, TX 75093                                 6876     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $3,462.77                                                                                          $3,462.77
Patton, Brian Lee
24313 Vanowen Street
West Hills, CA 91307                            6877     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Ellison, Jo Anna
7960 Rosewood Lane
Lemon Grove, CA 91945                           6878     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Street, Bob
20460 Via Talavera
Yorba Linda, CA 92887                           6879     9/1/2020    24 Hour Fitness Worldwide, Inc.                                          $608.00                                                                      $608.00
Albanese, Pasquale P.
211 Alden Street APT 337
Wallington , NJ 07057                           6880     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $157.00                                                                                            $157.00
Park, Hyeon Joo
3200 Wilshire Blvd Ste 302
Los Angeles, CA 90010                           6881     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                             $24.00
Tadiarca, Bobbi Jo
1442 Noelani St
Pearl City, HI 96782                            6882     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,160.75                                                                                          $2,160.75
Pasquale, Doug
900 E. Balboa Blvd.
Newport Beach, CA 92661                         6883     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Ho‐Kershaw, Charlene
1808 Valencia Street
Rowland Heights, CA 91748                       6884     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,025.00                                                                                          $1,025.00




                                                                                              Page 404 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 405 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Moreno Jr, Samuel
8200 N Laurelglen Blvd
Apt 1110
Bakersfield, CA 93311                          6885     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Fujihara, Hiroko
3024 NW 2nd Ave
Camas, WA 98607                                6886     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,691.04                                                                                       $1,691.04
DeCarlo, Frank L
438 W GRAND AVE,
APT 518
OAKLAND, CA 94612                              6887     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $429.99                                 $429.99
Tran, Khanh
6832 Egan Way
Fort Worth, TX 76137                           6888     9/3/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Hajimoosa, Mariam
1462 Westmore Place
Oceanside , CA 92056                           6889     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $65.22                                                                                          $65.22
Kurtz, Donna
7670 Arbor Creek Circle
Dublin, CA 94568                               6890     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00
Sengsavang, Andrew
11422 Gardenaire Lane
Garden Grove, CA 92841                         6891     9/2/2020        24 Hour Fitness USA, Inc.                                                                                $399.99                                 $399.99
Kenney, Thomas
308 W Parkwood Ave
Ste 108B
Friendswood, TX 77546‐5478                     6892     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $119.28                                                                                         $119.28
Aleshaiker, Ali
714 S. Claudina St.
Anaheim, CA 92805                              6893     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Stuart, James
805 Clover LN
Keller, TX 76248                               6894     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $203.48                                                                                         $203.48
Uehara, Lauren
94‐458 Kauopua St
Mililani, HI 96789                             6895     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Best, Rachel
1931 NW 32nd Circle
Camas, WA 98607                                6896     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                          $864.00                                                    $864.00
Gomez, Edward
431 Mondale St
Corona , CA 92879                              6897     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Arroyo, Enrique
535 Berland Way
Chula Vista, CA 91910                          6898     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Norton Jr, Daniel T
3 South Belair Ave
Cedar Knolls, NJ 07927                         6899     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Davis, Gerard W
11770 S.W. 12 TH ST
Beaverton, OR 97005                            6900     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Matthews, Kathleen
6934 S Garfield Way
Centennial, CO 80122                           6901     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $81.02                                                                                          $81.02

                                                                                                Page 405 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 406 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Nguyen, An Ngoc
425 Pierre Road
Walnut, CA 91789                                 6902     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Barin, Monica
2917 MacArthur Blvd., Apt. 4C
Oakland, CA 94602                                6903     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $269.00                                                                                            $269.00
Mohapatra, Nathan
25119 Old Fairview Ave
Hayward, CA 94542                                6904     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $349.00                                                                                            $349.00
Roth, Randy L
5601 Spindrift Ln.
Orangevale, CA 95662                             6905     9/1/2020    24 Hour Fitness Worldwide, Inc.                                        $1,520.00                                                                    $1,520.00
Wagner, Julie
10970 Ashton Av.
#208
Los Angeles, CA 90024                            6906     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $65.00                                                                                             $65.00
Griego, Anthony
6386 Rancho Mission Road #323
San Diego, CA 92108                              6907     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                            $649.00
Golojuch, Carolyn
92‐954 Makakilo Drive #71
Kapolei, HI 96707‐1340                           6908     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $258.00                                                                                            $258.00
Ewald, Lawrence R
2615 SE Courtney Ave
Spc 21
Portland, OR 97222                               6909     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Fahmy, Nermine
5992 Karen Ave
Cypress, CA 90620                                6910     9/1/2020    24 Hour Fitness Worldwide, Inc.                $500,000.00                                                                                        $500,000.00
Sivakumar, Sandeep
10013 Hearthstone way
Mckinney, TX 75072                               6911     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Hall, Cheri
1420 Autumn Lane
Cherry Hill, NJ 08003                            6912     9/2/2020    24 Hour Fitness Worldwide, Inc.                                          $170.55                                                                      $170.55
Lidstrom, Carl C.
7114 N. Wabash Ave
Portland, OR 97217                               6913     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Choppa (Vikki Rae), Victoria R.
1036 Mansion Ridge Road
Santa Fe, NM 87501                               6914     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Metcalf, Erin
535 Berland Way
Chula Vista, CA 91910                            6915     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Wong, Jeffrey
3424 Keahi Place
Honolulu , HI 96822                              6916     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $158.00                                                                                            $158.00
Newberry, Jaimee
8092 Marin Pointe Avenue
Las Vegas, NV 89131                              6917     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,848.00                                                                                          $1,848.00
Everett, Joe
7520 N. Chestnut Ave #119
Fresno, CA 93720                                 6918     9/1/2020       24 Hour Fitness USA, Inc.                       $396.00                                                                                            $396.00


                                                                                               Page 406 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 407 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Wong, Jordan
3424 Keahi Place
Honolulu, HI 96822                               6919     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $158.00                                                                                         $158.00
Beyers, Matt
779 Kingston Ave
Apt 10
Piedmont, CA 94611                               6920     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $149.99                                                                                         $149.99
GAGNON, JENNY POARCH
                                                 6921     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $86.08                                                                                          $86.08
Jadhav, Aparna
6436 Tiffany Common
Livermore, CA 94551                              6922     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $140.97                                                                                         $140.97
Ello, Chris
9721 Stonecrest Blvd.
San Diego, CA 92123                              6923     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Chang, Hee
13424 SE Parkside Dr
Happy Valley, OR 97086                           6924     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Ford, Leonard
2315 W 116th St
Hollypark, CA 90250                              6925     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $101.27                                                                                         $101.27
MARTINEZ, SUZANNA
2224 FASHION AVE
LONG BEACH, CA 90810                             6926     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
butler, patsy
16307 misty hill dr
Chino Hills, CA 91709                            6927     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $204.00                                                                                         $204.00
Carboni, Megan
1439 Sunshade Lane
San Jose, CA 95122                               6928     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98
Vakis, Yiannis
6819 Richlands Way
Sacramento, CA 95823                             6929     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $245.64                                                                                         $245.64
Jaspreece Isom/Petria Ford
6406 NE 42nd Ave
Portland, OR 97218                               6930     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Mills, Vance
7085 Wandermere Dr.
San Diego, CA 92119                              6931     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Vinogradsky, Arthur
7 Gurney Ter
Fair Lawn, NJ 07410                              6932     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Guenette, Julie
4219 SE Schiller Street
Portland, OR 97206                               6933     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $503.99                                                                                         $503.99
NGUYEN, KIM
                                                 6934     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Reidenbach, Edward J
2584 Park Wilshire Dr
San Jose, CA 95124                               6935     9/3/2020       24 Hour Fitness USA, Inc.                        $20.00                                                                                          $20.00
Vanwey, Mariluz Morell
9 Cider Mill ct
Pittsburg, CA 94565                              6936     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $144.99                                                                                         $144.99


                                                                                               Page 407 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 408 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Zhang, Ying
1291 West Fremont Terrace
Sunnyvale, CA 94087                             6937     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                       $429.99
Patterson, Heather
5408 Ontario st
Sacramento, CA 95820                            6938     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                          $420.00
Perry, Mark
1718 Las Pravadas Ct.
Santa Rosa, CA 95409                            6939     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,621.96                                                                                        $1,621.96
Vo, Di B
10141 15 Street
Garden Grove, CA 92843                          6940     9/2/2020    24 Hour Fitness United States, Inc.                                        $0.00                                                                        $0.00
McCarty, Melanie
3196 Larkdale Way
San Diego, CA 92123                             6941     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                          $499.92
Baker, Tearra
2209 Main St Apt 401
Santa Monica, CA 90405                          6942     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                           $83.98
Aldred, Amy
4590 Winding Way
Sacramento, CA 95841                            6943     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                          $100.00
Tang, Jenny
485 Wesley Ave #3
Oakland, CA 94606                               6944     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                              $429.99                                 $429.99
SEMRAU, MEG
430 MILL POND DR.
SAN JOSE, CA 95125                              6945     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                          $180.00
Phillipe, Mark
30639 Boxleaf Ln
Murrieta, CA 92563                              6946     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $394.16                                                                                          $394.16
Lowery, Jill
7920A Simonds Road NE
Kenmore, WA 98028                               6947     9/2/2020        24 Hour Fitness USA, Inc.                        $234.95                                                                                          $234.95
Sturgeon, Kristen
1428 East Maple Ave
El Segundo, CA 90245                            6948     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $468.00                                                                                          $468.00
Zerrenner, Robert
10731 Green Valley Rd
Apple Valley, CA 92308                          6949     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $36.74                                                                                           $36.74
Lee, Christopher Allen
22307 Acorn Valley Drive
Spring, TX 77389                                6950     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                       $10,000.00
Lee, Christopher
805 Silliman way
Sacramento, CA 95831                            6951     9/3/2020              RS FIT NW LLC                              $699.00                                                                                          $699.00
Huynh, Tung
                                                6952     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                          $430.00
Tran, Chuc Ngoc
8179 Waterside Trail
Fort Worth, TX 76137                            6953     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
LEE, MINJOO
2950 Merced Street, Suite 102‐D
San Leandro, CA 94577                           6954     9/2/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                          $699.00


                                                                                                 Page 408 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 409 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Castillo, Daisy
405 Rancho Arroyo Parkway #296
Fremont, CA 94536                              6955     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $887.00                                                                                         $887.00
Comunale, Scott
PO Box 880961
San Diego, CA 92168                            6956     9/2/2020        24 Hour Fitness USA, Inc.                                         $5,760.00                                                                    $5,760.00
Goodson, Nickola
751 S 12th St
San Jose, CA 95112                             6957     9/3/2020    24 Hour Fitness United States, Inc.                $1,548.00                                                                                       $1,548.00
HONDA, JUDY
357 DEER RIVER WAY
SACRAMENTO, CA 95831                           6958     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Pelyushenko, Galina
1184 Hyde Avenue
San Jose, CA 95129                             6959     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99
Shmurak, Igor
19542 Sierra Soto
Irvine, CA 92603                               6960     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Dhanjal, Sukhpal
774 San Pablo Ave
Sunnyvale , CA 94085                           6961     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $379.17                                                                                         $379.17
Gibble, Robert
3560 Mt. Pleasant Ct.
San Jose, CA 95148                             6962     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,083.60                                                                                       $1,083.60
Ho, Linh
9851 Bolsa Ave. #125
Westminster, CA 92683                          6963     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Reddington, Kevin
364 Rundgren Way
Folsom, CA 95630                               6964     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $57.00                                                                                          $57.00
Mendoza, Andrew
7873 Chestnut Way
Pleasanton, CA 94588                           6965     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                         $525.00
Holmes, Svetlana
180 23rd Ave
San Francisco, CA 94121                        6966     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Clardie, Brianna
2480 California Ave. Apt. 102
Signal Hill, CA 90755                          6967     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $48.09                                                                                          $48.09
Chaney, Naren
12934 MEADOW RUN CT
HOUSTON, TX 77066                              6968     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Ehrmantraut, Tiffany
947 Elaine Ct
Rohnert Park, CA 94928                         6969     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
McCausey, Katey
22185 Caminito Petatlan
Laguna Hills, CA 92653                         6970     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $627.48                                                                                         $627.48
Chois, Christine
2413 Woodland Ave
San Jose, CA 95128                             6971     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $145.83                                                                                         $145.83
Morris, Jennifer
15813 Perrine Lane
La Mirada, CA 90638                            6972     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $214.99                                                                                         $214.99

                                                                                                Page 409 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 410 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Thapa, Suman
1161 Exeter Dr
Santa Rosa, CA 95401                            6973     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Zhang, Shiyi
668 N Capitol Ave
San Jose, CA 95133                              6974     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Sosa, Mathew
2709 S Griset Pl
Santa Ana, CA 92704                             6975     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $577.22                                                                                            $577.22
Yuan, Runfen
785 Duncan Way
Folsom, CA 95630                                6976     9/3/2020        24 Hour Fitness USA, Inc.                        $754.24                                                                                            $754.24
Erde, Anne
2144 Brown Street
Brooklyn, NY 11229‐5113                         6977     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $119.88                                                                                            $119.88
Stewart, David
40 Binnacle Hill
Oakland, CA 94618                               6978     9/1/2020    24 Hour Fitness United States, Inc.                   $90.00                                                                                             $90.00
Davis, Glenda Susan
905 Topsail Ct.
Oxnard, CA 93035                                6979     9/1/2020     24 Hour Fitness Worldwide, Inc.                                         $1,100.00                                                                    $1,100.00
Kho, Debbie Fong
6113 SE Genrosa St
Hillsboro, OR 97123                             6980     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $498.00                                                                                            $498.00
Barraza, Jimmy
31897 Ruxton Street
Menifee, CA 92584                               6981     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $64.00                                                                                             $64.00
Nguyen, Brandon
28 Via Florencia
Mission Viejo, CA 92692                         6982     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Christopher, Thomas V.
4650 Sequoyah Rd
Oakland, CA 94605                               6983     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $37,800.00                                                                                         $37,800.00
Ivanoff, Daniel J
2045 250th Place NE
Sammamish, WA 98074                             6984     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hewitt, Dawn L
7675 Tangerine Knoll Loop
Winter Garden, FL 34787                         6985     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                              $3,000.00                               $3,000.00
Guziak, Christine
3022 N 84th Pl
Scottsdale, AZ 85251                            6986     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $531.80                                                                                            $531.80
Pak, Vladimir
19100 Crest Ave Apt #31
Castro Valley, CA 94546                         6987     9/1/2020     24 Hour Fitness Worldwide, Inc.                                           $699.99                              $699.99                               $1,399.98
Janos, Alex
3503 Riviera Ct
Sugar land, TX 77479                            6988     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Fung, Hiu Lam
902 Gellert blvd.
Daly City, CA 94015                             6989     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99




                                                                                                 Page 410 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 411 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Kamalia, Neelum
1851 Knightsbrigde Rd.
Unit 4301
Farmers Branch, TX 75234                        6990     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $48.48                                                                                          $48.48
Wong, Sheri & Wilbur
886 Tanis Place
Nipomo, CA 93444                                6991     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $30.99                                                                                          $30.99
Cowdrey, Kelly
2428 Chandler Ave. Unit 4
Simi Valley, CA 93065                           6992     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Wang, Jiahwa
4343 Bayne Place
San Jose, CA 95130                              6993     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $625.00                                                                                         $625.00
Winslow, David C.
19800 MacArthur Boulevard, Suite 1000
Irvine, CA 92612                                6994     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Lang, Susan
1210 Cardinal Ave
Sugar Land, TX 77478                            6995     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $339.99                                                                                         $339.99
Thomas, Mark
22835 Cove View Street
Canyon Lake, CA 92587                           6996     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                         $160.00
Bari, Jennah
14025 Quailridge Drive
Riverside, CA 92503                             6997     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
LEONG, KA PAN
1735 BENSON AVENUE
BROOKLYN, NY 11214                              6998     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $320.00                                                                                         $320.00
Smith, Gregory
1337 Thais Lane
Hayward, CA 94544                               6999     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Alegria, Zair
608 Fremont st
Delano, CA 93215                                7000     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Abdul, Parbus
1912 First Avenue, Suite 1401
New York, NY 10029                              7001     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,869.84                                                                                       $1,869.84
MERCADO, JENNIFER
3303 S ARCHIBALD AVE #153
ONTARIO, CA 91761                               7002     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Dowling, Casey
522 Felix Way
San Jose, CA 95125                              7003     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Wachtel, Kevin
6810 S Bannock St #C
Littleton, CO 80120                             7004     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Anchondo, Raymundo Chacon
2745 Rio Seco Drive
Pittsburg, CA 94565                             7005     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
King, Reginald
7226 Highland Rd.
Santa Fe, TX 77517                              7006     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $346.40                                 $346.40



                                                                                              Page 411 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 412 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Cabacungan, Stella
5001 Stirrup Way
Antioch, CA 94531                               7007     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Wetherwax, Michael
2959 Buena Vista
Burbank, CA 91504                               7008     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $781.95                                                                                         $781.95
Smith, Charles S
4048 Victoria Park Dr
San Jose, CA 95136‐2033                         7009     9/3/2020     24 Hour Fitness Worldwide, Inc.                                         $49.00                                                                       $49.00
Hao, Mengran
4555 Shasta Cir
Cypress, CA 90630                               7010     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Vela, Aurbie
4812 Saturn St
Los Angeles, CA 90019                           7011     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $96.00                                                                                          $96.00
Bennett, La Tisha
1332 Pelham Lane
Lewisville, TX 75077                            7012     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $250.00                                 $250.00
Rodgers, Ray
983 San Miguel Place
Manteca, CA 95336                               7013     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Kirol, Agnieszka
3321 Palo Parkway, Unit 101
Boulder, CO 80301                               7014     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Schamber, James S
13650 Empress Road
Nevada City, CA 95959                           7015     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Ho, David
6700 Kings Harbor Drive
Rancho Palos Verdes, CA 90275                   7016     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00
Peterson, Richard
13 Duxbury Cove
San Rafael, CA 94901                            7017     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                          $24.00
Ursan, Dorin
36 Stephen Ter
Parsippany, NJ 07054                            7018     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Martinez, Brenda
14105 Chadron Avenue Apt 326
Hawthorne, CA 90250                             7019     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Chen, Albert
1702 WISTERIA
Brea, CA 92821                                  7020     9/2/2020    24 Hour Fitness United States, Inc.                                                                           $99.00                                  $99.00
Garcia, Jon‐Erik
7624 Tecoma cir
Apt 6302
Austin, TX 78735                                7021     9/1/2020        24 Hour Fitness USA, Inc.                         $71.58                                                                                          $71.58
Bocasan, Karl
1821 Poppy Drive Unit 2
Simi Valley, CA 93065                           7022     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $324.00                                                                                         $324.00
Hutchinson, Daniel
4458 laurelgrove avenue
studio city, CA 91604                           7023     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98



                                                                                                 Page 412 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 413 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
DeVito, Charles
225 W. Verdugo Ave.
#314
Burbank, CA 91502                               7024     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00
Konopko, Aaron
3112 SW 174th Ave
Beaverton, OR 97003                             7025     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Chung, Ling
282 Winnipeg Terrace
Fremont, CA 94538                               7026     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Nguyen, Vivian
2740 S Sultana Ave
Ontario, CA 91761                               7027     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $500.00                                 $500.00
Hironaka, Naomi
2425 Valdez St AP 409
Oakland, CA 94612‐3187                          7028     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                             $73.98
Chan, Kown
97‐18 42nd Ave
Corona, NY 11368                                7029     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Castro, Melany
1240 9th Street
Orange City, FL 32763                           7030     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $44.93                                                                                             $44.93
Henderson, Grant
8038 Mason Drive
Rohnert Park, CA 94928                          7031     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Flores, Elena
2910 S Rene Dr.
Sata Ana, CA 92704                              7032     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Rodriguez, Yanel
1975 Homan Ave
Fort Worth, TX 76164                            7033     9/2/2020    24 Hour Fitness United States, Inc.                   $34.63                                                                                             $34.63
Trujillo, Sandra
1321 N Alamo St
Anaheim, CA 92801                               7034     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $190.00                                                                                            $190.00
Hoos, Isabel
5064 Seaview Ave
Castro Valley, CA 94546                         7035     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hsueh, Michael
4465 Quicksilver CT.
Hayward, CA 94542                               7036     9/3/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                            $200.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth , FL 33467                           7037     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $7,797.88                                                                                          $7,797.88
Howell, Ken
3390 Viso Ct.
Santa Clara, CA 95054                           7038     9/2/2020        24 Hour Fitness USA, Inc.                        $309.28                                                                                            $309.28
Andreeva, Elena
100 Steele Street
Apt 517
Denver, CO 80206                                7039     9/2/2020              24 Denver LLC                               $31.99                                                                                             $31.99
Cheng, Jingjing
97‐18 42nd ave
Corona, NY 11368                                7040     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00


                                                                                                 Page 413 of 1495
                                         Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                 Page 414 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                            Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                     Amount
Jensen, Jesseri
2285 Robindale Way
Castle Rock, CO 80109                        7041     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $251.94                                                                                          $251.94
MCCarter, Richard
648 BELL DR
LAS VEGAS, NV 89101                          7042     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                          $300.00
DZHARATANYAN, DAVID
6437 BAKMAN AVE
NORTH HOLLYWOOD, CA 91606                    7043     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,150.00                                                                                        $1,150.00
Oropeza, Alexis
1008 S Vine Ave
Ontario, CA 91762                            7044     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $754.92                                                                                          $754.92
Tayor, Mary Lou
40370 Calle Real
Murrieta, CA 92563                           7045     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $119.96                                                                                          $119.96
Gober, Luis
926 22nd St
Apt 22
Sacramento, CA 95816                         7046     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,400.00                                                                                        $2,400.00
Ruiz, Jamill
16752 SW 5th Way
Weston, FL 33326                             7047     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Yeboah, Stephen
6809 Elderberry Dr
Arlington, TX 76001                          7048     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                          $720.00
Rothbauer, Amy
525 Haight St
Apt C
San Francisco, CA 94117                      7049     9/2/2020           24 San Francisco LLC                          $864.00                                                                                          $864.00
Vega, Dr., Rosemary
122 Crestmoor Circle
Pacifica, CA 94044                           7050     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Lee, KH
3415 Spring Creek Ln.
Milpitas, CA 95035                           7051     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                          $450.00
Thacker, Siddharth
205 E. 85th Street
Apt PH2B
New York, NY 10028                           7052     9/2/2020        24 Hour Fitness USA, Inc.                                          $1,455.00                                                                    $1,455.00
Collier, James
1067 Summit Trail
Escondido, CA 92025                          7053     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $187.50                                                                                          $187.50
Jarvis, Meelissa
1737 Kathleen Court
West Covina, CA 91792                        7054     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                          $500.00
Travis, Wesley
1861 Hilmerton Circle
Roseville, CA 95747                          7055     9/3/2020     24 Hour Fitness Worldwide, Inc.                 Unliquidated                                                                                           $0.00
Bright, Janell
4076 Dallas Ave
San Diego, CA 92117                          7056     9/1/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                          $500.00
Ling, Lei
2130 Olive Ave
Fremont, CA 94539                            7057     9/3/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                          $699.00

                                                                                                Page 414 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 415 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                 Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                          Amount
Sala, Frederic
4567 W 17th ST
Los Angeles, CA 90019                          7058     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                              $49.00
AHMAD, SOHAIL
8604 VIONNET WAY
ELK GROVE, CA 95757                            7059     9/2/2020    24 Hour Fitness Worldwide, Inc.                                          $779.98                                                                       $779.98
Cordes, Andrew
425 Danrose Dr.
American Canyon, CA 94503                      7060     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $340.42                                                                                             $340.42
Chen, Zhenhua
219 California Street Apt3
Arcadia, CA 91006                              7061     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                             $429.00
Johnson, Kevin
20915 Neelie Ct
Humble, TX 77338                               7062     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                             $500.00
Wallace, Jessica
617 W 115th Street
Los Angeles, CA 90044                          7063     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                             $300.00
 DeCarlo, John Thomas
754 27th Street
Manhattan Beach, CA 90266                      7064     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                             $699.99
Avalos, Williams Lucas
2981 West 8th Street #227
Los Angeles, CA 90005                          7065     9/1/2020       24 Hour Fitness USA, Inc.                        $28.99                                                                                              $28.99
Nicole, Tracie
4504 Arlington Ave.
Los Angeles, CA 90043                          7066     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $187.43                                                                                             $187.43
KALIGOTLA, SESHAGIRI
95 CEZANNE WOODS DR
THE WOODLANDS, TX 77382                        7067     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                             $300.00
Reyes, Olvin
62 Yankee St
Brentwood, NY 11717                            7068     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                          $10,000.00
Wang, Jessie
2445 E. Gloria Street
West Covina, CA 91792                          7069     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                             $650.00
Carter, Susan
3975 N. Nellis Blvd #2020
Las Vegas, NV 89115                            7070     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Rosales, Tiffany
13910 Old Harbor Lane #105
Marina Del Rey, CA 90292                       7071     9/2/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00         $1,200.00                                                  $1,200.00
Navarro, Rudy
27642 Nugget Dr #3
Canyon Country, CA 91387                       7072     9/2/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                             $200.00
Hilton, Heather Lynn
635 62nd St
Oakland, CA 94609                              7073     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $162.00                                                                                             $162.00
Gowda, Anand
PO Box 1804
Rancho Santa Fe, CA 92067                      7074     9/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,816.00                                                                     $1,816.00
Kumarasamy, Rathinamoorthy
11355 Nahcolite Pt, Apt 208
Colorado Springs, CO 80921                     7075     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $299.00                                                    $299.00

                                                                                             Page 415 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 416 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Wu, Shineng Jason
1609 Farmstead Ave
Hacienda Heights, CA 91745                       7076     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,077.26                                                                                       $1,077.26
Wong, Rebecca
623 Geraldine Drive
Millbrae, CA 94030                               7077     9/1/2020     24 Hour Fitness Worldwide, Inc.                      $97.27                                                                                          $97.27
Feibleman, Peter
1901 Yacht Resolute
Newport Beach, CA 92660                          7078     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $155.00                                                                                         $155.00
Sotolongo, Lukas
12733 E Florida Ave
Aurora, CO 80012                                 7079     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.05                                                                                          $49.05
Herrera, Ilcira
2119 Hughes Avenue Apt. 15
Bronx, NY 10457                                  7080     9/1/2020        24 Hour Fitness USA, Inc.                        $110.00                                                                                         $110.00
Carlin, Evan Alexander
21130 Park Brook Drive
Katy, TX 77450                                   7081     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $88.74                                                                                          $88.74
Guerrero, Sylvie
116 Madge Lane
Las Vegas, NV 89110                              7082     9/1/2020        24 Hour Fitness USA, Inc.                                           $200.00           $200.00                                                    $400.00
Brostoff, Robert
8447 Faust Ave
West Hills, CA 91304                             7083     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $31.35                                                                                          $31.35
B.S. a minor child (Tamara Spees)
3031 North Sheri Street
Orange, CA 92865                                 7084     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $525.00                                 $525.00
Burton, Bill
5009 Alejo Street
San Diego, CA 92124                              7085     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Brown, Stu
4700 Colfax Ave. #4
North Hollywood, CA 91602                        7086     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Rabayeva, Marina
1973 81st Street Apt E2
Brooklyn, NY 11214‐1829                          7087     9/1/2020        24 Hour Fitness USA, Inc.                                                                                $204.00                                 $204.00
Jackson, Gregory
25955 Arriba Linda
Laguna Niguel, CA 92677                          7088     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00
Lynn, Laura
78 Clipper Street
San Francisco, CA 94114                          7089     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $107.94                                                                                         $107.94
Krupetsky, Dmitriy
770 34th Avenue
San Francisco, CA 94121                          7090     9/2/2020     24 Hour Fitness Worldwide, Inc.                                      $1,140.00                                                                    $1,140.00
Pillersdorf, Fran
700 Front Street
San Diego, CA 92101                              7091     9/3/2020    24 Hour Fitness United States, Inc.                                                                           $90.00                                  $90.00
Lam, Kieu
10548 E Live Oak Ave
Arcadia, CA 91007                                7092     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Patel, Bhupendra
34175 Valle Dr
Union City, CA 94587                             7093     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $108.33                                                                                         $108.33

                                                                                                  Page 416 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 417 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Cormack, Scott R.
8701 Mesa Rd. #17
Santee, CA 92071                                 7094     9/3/2020        24 Hour Fitness USA, Inc.                         $67.84                                                                                          $67.84
Nguyen, Lawrence
13932 La Pat Place, Apt 9
Westminster, CA 92683                            7095     9/2/2020    24 Hour Fitness United States, Inc.                                     $450.00                                                                      $450.00
Nguyen , Van
13932 La Pat Place, Apt 9
Westminster, CA 92683                            7096     9/2/2020    24 Hour Fitness United States, Inc.                                     $450.00                                                                      $450.00
Stavinov, Evgeni
2988 Grassina St. Unit 524
San Jose, CA 95136                               7097     9/3/2020        24 Hour Fitness USA, Inc.                         $54.00                                                                                          $54.00
Truong, Iris Wan
7091 Westmoreland Way
Sacramento, CA 95831                             7098     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                          $400.00                                                    $400.00
Khatri, Pawan
9508 NORDMAN WAY
ELK GROVE, CA 95624                              7099     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $65.16                                                                                          $65.16
Nguyen, Hieu
13932 La Pat Place, Apt 9
Westminster, CA 92683                            7100     9/2/2020    24 Hour Fitness United States, Inc.                                     $450.00                                                                      $450.00
Phan, Hung
3903 Broadlawn St
San Diego, CA 92111                              7101     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Bebo, Angela
2304 Archwood Lane # 94
Simi Valley, CA 93063                            7102     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,450.00                                                                                       $2,450.00
File, Elvis
9370 Alderwood Dr.
Rancho Cucamonga, CA 91730                       7103     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                          $24.00
Wang, Zhaoguo
14237 Burbank Blvd Apt 1
Sherman Oaks, CA 91401                           7104     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Witteman, Hope
45288 Esmerado Ct.
Temecula, CA 92592                               7105     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Rabinowitz, Ilan
23016 Lake Forest Dr. Unit 235
Laguna Hills, CA 92653                           7106     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
LEE, SAMMY
2831 PROSPECT AVE
LA CRESCENTA, CA 91214                           7107     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Riddiough, Grant
2492 Pyramid Street
Livermore, CA 94550                              7108     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $467.00                                                                                         $467.00
Leong, Steven
128 Cotter St
San Francisco, CA 94112                          7109     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $93.00                                                                                          $93.00
Muniz, Alisha
2551 SW 71st Ter Apt 310
Davie, FL 33317                                  7110     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Neblett, James
19016 Enslow Dr
Carson, CA 90746                                 7111     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00

                                                                                                  Page 417 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 418 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                             Current 503(b)(9)
                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                      Amount
CHOW, MELVIN
4389 MALIA ST APT 321
HONOLULU, HI 96821‐1167                       7112     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,042.93                                                                                       $1,042.93
STANCATO, JOSEPH
14591 BELMAR CIR
HUNTINGTON BEACH, CA 92647                    7113     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Nguyen, Quang
491 Jackie Dr
San Jose, CA 95111‐2239                       7114     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Muro, Osvaldo
240 Verbena Dr
East Palo Alto, CA 94303                      7115     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Labrador, Shannan
1605 Mulligan st
Oxnard, CA 93036                              7116     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00
Aldrte, Brittany
10406 Abrams Drive
Colorado Springs, CO 80925                    7117     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $6,000.00                                                                                       $6,000.00
Campbell, Deborah
3882 Little Rock Dr.
Provo, UT 84604                               7118     9/1/2020    24 Hour Fitness Worldwide, Inc.                                     $2,000.00                                                                    $2,000.00
Krupa, Dorothy
5720 W Centinela Ave #125
Los Angeles, CA 90045                         7119     9/2/2020       24 Hour Fitness USA, Inc.                       $148.08                                                                                         $148.08
Rendell, Arthur Edward
219 Carmelita Pl
Fremont, CA 94539                             7120     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                         $249.96
Park, Richard
14015 Visions Drive
La Mirada, CA 90638                           7121     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Barnoy, Zev
6852 Lubao Ave
Winnetka, CA 91306                            7122     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
Kiflezghi, Samuel
13111 Los Alisos St.
La Mirada, CA 90638                           7123     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Vo, Ngoc
7917 Valley Green Drive
Sacramento, CA 95823                          7124     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Iwafuchi, Susan
19140 Edwin Markham Drive
Castro Valley, CA 94554                       7125     9/1/2020    24 Hour Fitness Worldwide, Inc.                    $339.00                                                                                         $339.00
JENE, EDWARD
702 BLOOMFIELD AVE.
WEST CALDWELL, NJ 07006                       7126     9/1/2020    24 Hour Fitness Worldwide, Inc.                     $70.37                                                                                          $70.37
Ramirez, Jonthan A.
5258 Concha Drive
Mira Loma, CA 91752                           7127     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Baptiste, Tracie K
PO BOX 894467
MILILANI, HI 96789                            7128     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Tran, Dan
1515 Channel Islands Way
West Covina, CA 91791                         7129     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00

                                                                                            Page 418 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 419 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Chow, Michelle
134 Alley Way
Mountain View, CA 94040                        7130     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Brostoff, Bob
8447 Faust Ave
West Hills, CA 91304                           7131     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $31.35                                                                                          $31.35
Kammerer, Barbara E
271 North Oak St
Massapequa, NY 11758                           7132     9/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,787.00                                                                                       $1,787.00
Manus, Jason
3 Horizon Road
Apartment 1007
Fort Lee, NJ 07024                             7133     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,299.98                                                                                       $1,299.98
Flinders, Laura
6692 Orly Court
Fontana, CA 92336                              7134     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
JEN, LEO
24183 WILLOW CREEK RD.
DIAMOND BAR, CA 91765                          7135     9/4/2020    24 Hour Fitness United States, Inc.                  $299.99                                                                                         $299.99
Gomez, Stephanie
3433 Riveroad Ct. Apt#1913
Fort Worth, TX 76116                           7136     9/2/2020     24 Hour Fitness Worldwide, Inc.            $250,000,000.00                                                                                 $250,000,000.00
CHIN, ISAAC
14613 CHISHOLM TRAIL
CHINO HILLS, CA 91709                          7137     9/3/2020    24 Hour Fitness United States, Inc.                  $239.25                                                                                         $239.25
Fahl, Bryan
3374 South Forest St
Denver, CO 80222                               7138     9/1/2020              24 Denver LLC                               $59.00                                                                                          $59.00
Yuenger, Marianne
21414 Ladeene
Torrance
CA, 90503                                      7139     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                                                                      $300.00
TRAUTMAN, ROBERT
600 Central Ave #310
Riverside, CA 92507                            7140     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
MOHSENIAN, AMIR
5670 W. Red Ridge Lane #110
Salt Lake City, UT 84118                       7141     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $199.99                                                                                         $199.99
Stephens, Ryan
1326 Descanso Drive
La Canada, CA 91011                            7142     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
TILANI, LATA JITENDER
14332 Mediatrice Lane
San Diego, CA 92129                            7143     9/1/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
de la Fuente, Patricia A.
4502 SW Wildwood Place #302
Seattle, WA 98136                              7144     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $297.26                                                                      $297.26
Gyenes, ashley
18610 FM 442
Needville , Tx 77461                           7145     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $151.22                                                                                         $151.22
Hui, Bruce
3621 Ulloa Street
San Francisco, CA 94116                        7146     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $188.00                                                                                         $188.00


                                                                                                Page 419 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 420 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Davis, Wendi Suzanne
30941 Paseo Camalu
San Juan Capistrano, CA 92675                   7147     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $191.44                                                                                            $191.44
Braddock, Paul
1262 S. Wheeling Way, #1J276
Aurora, CO 80012                                7148     9/1/2020    24 Hour Fitness United States, Inc.                $5,245.62                                                                                          $5,245.62
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                                7149     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $129.00                                                                                            $129.00
Sahakian, Fiona
10221 Sherman Grove Ave
Sunland, CA 91040                               7150     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mendez, Araceli
306 Williams Way
Hayward, CA 94541                               7151     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Artiushenko, Georgi
1452 South Dudley St
Lakewood , CO 80232                             7152     9/2/2020        24 Hour Fitness USA, Inc.                        $120.00                                                                                            $120.00
Chang, Amy
2621 Saratoga Dr.
Fullerton, CA 92835                             7153     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Do, Thuy
153 Donahue St #21
Sausalito, CA 94965                             7154     9/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
HA, KyongSuk
2428 247th Street
Lomita, CA 90717                                7155     9/1/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Chen, Jackson C
1702 Wisteria
Brea, CA 92821                                  7156     9/1/2020    24 Hour Fitness United States, Inc.                                                                              $99.00                                  $99.00
Cofie, Natalie
5608 Kansas St. Unit E
Houston, TX 77007                               7157     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $135.28                                                                                            $135.28
KUO, CHENG‐LUNG
4338 MAINE AVE
BALDWIN PARK, CA 91706                          7158     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $31.49                                                                                             $31.49
Xu, Tong
1715 98th Ave Se
Lake Stevens, WA 98258                          7159     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Keng, Michael
7392 S Canyon Center Pkwy Unit 12
Salt Lake City, UT 84121                        7160     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Rioja, Camilo
1420 E. Stearns Ave Apt. 4
La Habra, CA 90631                              7161     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $700.00                              $700.00                               $1,400.00
Habashi, Mike
7224 Beckett Field Lane
CORONA, CA 92280                                7162     9/1/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Lee, Jocelyn
169 Second Ave
Little Falls, NJ 07424                          7163     9/2/2020        24 Hour Fitness USA, Inc.                        $189.58                                                                                            $189.58
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                                7164     9/1/2020         24 Hour Holdings II LLC                         $129.00                                                                                            $129.00

                                                                                                 Page 420 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 421 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Lofton, Wilburn
509 Macdonald St
Pasadena, CA 91003                              7165     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Madueno, Jose
12299 El Portal Way
Rancho Cordova, CA 95742                        7166     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Robustelli, Clinton
2390 W Middlefield Road #14
Mountain View, CA 94043                         7167     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Chung, Joseph S
391 Pimlico Dr
Walnut Creek, CA 94597                          7168     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $276.69                                                                                            $276.69
Lee, Jaeeun
14613 Chisholm Trail
Chino Hills, CA 91709                           7169     9/3/2020    24 Hour Fitness United States, Inc.                   $74.75                                                                                             $74.75
Cruz, Edward
250 S Pasadena Ave
Unit 1081
Pasadena, CA 91105                              7170     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Shi, Tina
1828 Kellerton Drive
                                                7171     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $208.00                                                                                            $208.00
Lau, Susan
477 Kings Road
Brisbane, CA 94005                              7172     9/1/2020        24 Hour Fitness USA, Inc.                        $136.11                                                                                            $136.11
Zhao, Diana
528 Barcelona Drive
Millbrae, CA 94030                              7173     9/2/2020           24 San Francisco LLC                          $300.00                                                                                            $300.00
Chiprez, Hugo A.
253 Paragon Ave.
Stockton, CA 95210                              7174     9/1/2020        24 Hour Fitness USA, Inc.                        $215.00                                                                                            $215.00
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                                7175     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                            $249.99
BABIY, YEVGENIY
1959 82 ST
BROOKLYN, NY 11214                              7176     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Yoon, HyunJu
4 Atherton
Irvine, CA 92620                                7177     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Gianquinto, Laurie
1105 Mound Ave #4
South Pasadena, CA 91030                        7178     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Chakalian, Mardig
2010 El Camino Real # 703
Santa Clara, CA 95050                           7179     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Hamilton, Brian W
1305 N Laurel Ave Apt 100
West Hollywood, CA 90046‐4648                   7180     9/3/2020    24 Hour Fitness United States, Inc.                   $80.00                                                                                             $80.00
Caico, Chris
250 S Post Oak Ln.
Houston, TX 77056                               7181     9/1/2020        24 Hour Fitness USA, Inc.                        $162.00                                                                                            $162.00



                                                                                                   Page 421 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 422 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
An, JaeHyun
910 Del Dios Rd, Apt 115
Escondido, CA 92029                             7182     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $530.13                                                                                         $530.13
Elkins, Marilyn
197 Joaquin Circle
Danville, CA 94526                              7183     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $199.00                                                                                         $199.00
DO, NGUYEN
7097 SW MILLENNIUM TERRACE
BEAVERTON, OR 97007                             7184     9/3/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Cheung, Ruth
3148 Tristian Ave
San Jose, CA 95127                              7185     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Lee, Yuan‐Min
5906 Hillbrook Place
Dublin, CA 94568                                7186     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $36.00                                                                                          $36.00
Tsai, Amy
3788 Bidwell Dr.
Yorba Linda, CA 92886                           7187     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Hashimoto, Michael
18 Baneberry
Aliso Viejo, CA 92656                           7188     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
KEIZER, STEVEN
27825 148th Way SE
Kent, WA 98042                                  7189     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $67.61                                                                                          $67.61
Lee, John
10095 S Blaney Ave
#115
Cupertino, CA 95014                             7190     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Filiupu, Claudia
8861 Ovieda Plz
Westminster, CA 92683                           7191     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Cejka, Edward
PO Box 244262
Boynton Beach, FL 33424                         7192     9/3/2020    24 Hour Fitness Worldwide, Inc.                                     $1,000.00                                                                    $1,000.00
Nguyen, Franklin
5049 Conde Court
Fremont, CA 94538                               7193     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $524.13                                                                                         $524.13
Chao, Yi‐Fen
537 Springbrook N.
Irvine, CA 92614                                7194     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Glass, Thad C.
1400 Pinnacle Ct #106
Richmond, CA 94801                              7195     9/1/2020       24 Hour Fitness USA, Inc.                     $1,621.06                                                                                       $1,621.06
Awadalla, Abdullah
3323 Nutmeg Ln
Walnut Creek, CA 94598                          7196     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $695.00                                                                                         $695.00
Cody, Jonathan J
6861 Moss Lane
North Richland Hills, TX 76182                  7197     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $80.57                                                                                          $80.57
Mayoux, Evelyn S
5201 Ivy Drive
The Colony, TX 75056                            7198     9/1/2020       24 Hour Fitness USA, Inc.                                                            $559.52                                                    $559.52



                                                                                              Page 422 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 423 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Nguyen, Trang
26 Wakefield
Irvine, CA 92620                               7199     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
DeVidas, Michael
70 Luddington Rd
West Orange, NJ 07052                          7200     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                             $84.00
Mullan, Ryan
16661 Quail Country Ave
Chino Hills, CA 91709                          7201     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                            $299.00
Hoekstra, Tara
1704 Palisade Drive
Allen, TX 75013                                7202     9/1/2020        24 Hour Fitness USA, Inc.                        $766.00                                                                                            $766.00
Reese, Jennie Kaiser
7546 Navigator Circle
Carlsbad, CA 92011                             7203     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.24                                                                                            $300.24
Vondran, Merritt J
2237 Hurley Way # 105
Sacramento, CA 95825                           7204     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Chen, Xiaolan
18219 Hespero St
Rowland Heights, CA 91748                      7205     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Pan, Feng
1458 E Snow Iris Cir
Sandy, UT 84092                                7206     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $268.00                                                                                            $268.00
Peatan, Everett
1052 Gridley Dr
Pittsburg , ca 94565                           7207     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Reales, Manuel
320 S 25th St
Richmond, CA 94804                             7208     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Recht, Jenessa
13207 NE Failing Court
Portland, OR 97230                             7209     9/4/2020        24 Hour Fitness USA, Inc.                         $98.00                                                                                             $98.00
Hachmeister, Daniel Joseph
615 Rockefeller
Irvine, CA 92612                               7210     9/1/2020        24 Hour Fitness USA, Inc.                      $2,500.00                                                                                          $2,500.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                               7211     9/1/2020        24 Hour Fitness USA, Inc.                        $129.00                                                                                            $129.00
Gebreab, Frew
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                     7212     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Huante, Maximo
8250 Vineyard Ave Apt#103
Rancho Cucamonga, CA 91730                     7213     9/3/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Sim, Megan
21216 42nd Ave SE
Bothell, WA 98021                              7214     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $265.15                                                                                            $265.15
Gebreab, Nahum
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                     7215     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Dinsmore, Rick
23412 Pacific Park Dr. #20E
Aliso Viejo, CA 92656                          7216     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00

                                                                                                Page 423 of 1495
                                                          Case 20-11558-KBO                     Doc 1102-1                  Filed 10/21/20                   Page 424 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                       Amount
Gathers, Ishe
5303 Yarmouth Ave.
Apt 203
Encino, CA 91316                                                 7217     9/6/2020    24 Hour Fitness Worldwide, Inc.                      $91.98                                                                                            $91.98
Fisher, LaTresa
629 W Queen St Apt 8
Inglewood, CA 90301                                              7218     9/3/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
CORTEZ, JOSE
4704 VIENTO DEL NORTE
SANTA FE, NM 87507                                               7219     9/1/2020         24 San Francisco LLC                           $800.00                                                                                           $800.00
Thai, Marianne
3910 Wood Park
Sugar Land, TX 77479                                             7220     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                           $107.17
HACOPIAN, VAHE
906 PENSHORE TERRACE
GLENDALE, CA 91207                                               7221     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $239.99                                                                                           $239.99
KHADGI, RABIN
100 SANTA INES ST
SAN PABLO, CA 94806                                              7222     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                           $699.00
Wei, Leland Zachary
330 West Meadow Drive
Palo Alto, CA 94306                                              7223     9/2/2020       24 Hour Fitness USA, Inc.                        $350.00                                                                                           $350.00
Jiang, Guanwen
3163 SE 4th St
Renton, WA 98056                                                 7224     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                           $100.00
Monga, Smarpan
965 Luz Del Sol Loop
Milpitas, CA 95035                                               7225     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                           $699.00
Linicomn, Eula
1257 Lasso Dr
Little Elm, Tx 75068‐7355                                        7226     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                           $250.00
Short, Jayson Ronald
636 West Palm Drive
Placentia, CA 92870                                              7227     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                           $100.00
Jones‐Hegg, Nancy
9127 173rd Ave SW
Rochester, WA 98579                                              7228     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $662.90                                                                                           $662.90
Poe, Mykaela
115 Dorchester Ave
San Leandro, CA 94577                                            7229     9/2/2020    24 Hour Fitness Worldwide, Inc.                                           $31.49                                                                       $31.49
Evelyn Wells, Trustee U/W/O Fred Strauss, 231st SRS, LLC and
231st CGS, LLC
Steven R. Straus
21 Hawthorne Avenue
Yonkers, NY 10701                                                7230     9/1/2020           24 New York LLC                         $1,536,485.59                                                                                    $1,536,485.59
Gebreab, Caleb
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                                       7231     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                           $300.00
Corbin, Nicholas
9702 Summer Laurel LN
Houston, TX 77088                                                7232     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $321.92                                                                                           $321.92
Song, Yixiao
757 San Clemente Way
Mountain View, CA 94043                                          7233     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $836.00                                                                                           $836.00

                                                                                                                  Page 424 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 425 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Yan, Man Keung
1114 Avon Ave
San Leandro, CA 94579                           7234     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
LI, PENG
35602 BROOKVALE CT
FREMONT, CA 94536                               7235     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                                $699.00                                 $699.00
Guha, Ishita
586 N. 7th St
San Jose, CA 95112                              7236     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $37.55                                                                                             $37.55
Yang, Jinchuan
4 Davis
Irvine, CA 92620                                7237     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Chang, Elyse
801 South King Street Apartment 2102
Honolulu, HI 96813                              7238     9/2/2020        24 Hour Fitness USA, Inc.                         $98.40                                                                                             $98.40
Williams, Jailynn
629 W Queen St Apt 8
Inglewood, CA 90301                             7239     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Overton, Ponce
1173 S Cactus Ave, Unit 5
Rialto, CA 92376                                7240     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $43.34                                  $43.34
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                            7241     9/4/2020    24 Hour Fitness United States, Inc.                $7,798.00                                                                                          $7,798.00
Muraki, Tracie
PO Box 894467
Mililani, HI 96789                              7242     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Hoang, Alexander
1811 SE Littlegem St.
Hillsboro, OR 97123‐5376                        7243     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $36.00                                                                                             $36.00
Dantonio, Robert
261 Barnert Ave
Totowa, NJ 07512                                7244     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
GONZALEZ, DIANAN
511 W 232 STREET APT E26
BRONX, NY 10463                                 7245     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $145.00                                 $145.00
Chang, Eric
1051 Rembrandt
Sunnyvale, CA 94087                             7246     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $161.25                                                                                            $161.25
Wang, Zhongqiang
1554 Leavenworth Street
San Francisco, CA 94109                         7247     9/4/2020           24 San Francisco LLC                          $305.00                                                                                            $305.00
Lee, Myung Hee
7 basilica pl
Ladera Ranch, CA 92694                          7248     9/3/2020        24 Hour Fitness USA, Inc.                        $107.50                                                                                            $107.50
Peraza, Toya
6030 Orange Ave
Long Beach, CA 90805                            7249     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $68.58                                                                                             $68.58
Paik, Mi
8195 Owens St
Buena Park, CA 90621                            7250     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Lee, Leon
1978 Beverly Dr
Pasadena, CA 91104                              7251     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00

                                                                                                   Page 425 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 426 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Cabrera, Richard Enrique
3883 7 Trees Blvd
Apt K102
San Jose, CA 95111                              7252     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Cotant, Lawrence
8426 Pastori Way
Sacramento, CA 95828                            7253     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $449.94                                                                                         $449.94
Kapitanyuk, Yelena
2913 Gibson View Way
Antelope, CA 95843                              7254     9/3/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Diaz, Tommy J
12238 N 113th Ave Apt 310
Youngtown, AZ 85363                             7255     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Covington, Jordan
17934 151st Way NE
Woodinville, WA 98072                           7256     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $53.92                                                                                          $53.92
Zaklama, John
67 Lincoln Ave
Hasbrouck Heights, NJ 07604                     7257     9/2/2020    24 Hour Fitness United States, Inc.                   $37.00                                                                                          $37.00
Vu, Phuong
1140 Tustin Grove Dr.
Tustin, CA 92780                                7258     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $114.00                                                                                         $114.00
Brunn, Caitlyn
1067 Summit Trail
Escondido, CA 92025                             7259     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $187.50                                                                                         $187.50
Puyolt, Antoniette
1510 N. Granite Ave
Ontario, CA 91762                               7260     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Miller, Jennifer Kpana
91 Cloverdale Avenue
White Plains, NY 10603                          7261     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $318.93                                                                      $318.93
Bare, Heather
1989 Oxford Ct
Vista, CA 92081                                 7262     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $52.00                                                                                          $52.00
Andrade, Landy E
23143 Los Alisos Blvd
#306
Mission Viejo, CA 92691                         7263     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $567.00                                                                                         $567.00
Young, Serena
3835 25th Street
San Francisco, CA 94114                         7264     9/3/2020           24 San Francisco LLC                                             $599.00                                                                      $599.00
Baptiste, Hooliiaiesu
1600 Wilikina Drive C309
Wahiawa, HI 96786                               7265     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
BARAKAT, JOHNNY
10590 SW 66 TERR
MIAMI, FL 33173                                 7266     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $33.70                                                                                          $33.70
Do, Steven
7145 N. Grand Canyon Drive
Las Vegas, NV 89149                             7267     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $931.89                                                                                         $931.89
Rousseau, Wendy
4125 Plumosa Street
West Palm Beach, FL 33406                       7268     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $103.46                                                                                         $103.46


                                                                                                   Page 426 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 427 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Donohue Jr., John W.
31 Midlothian
Dove Canyon, CA 92679                           7269     9/3/2020        24 Hour Fitness USA, Inc.                        $389.00                                                                                         $389.00
Yuen, Jimmy On
2110 E. Larkwood St.
West Covina, CA 91791                           7270     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
McClendon, Michael E
12416 Copperfield Dr.
Austin, TX 78753                                7271     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Scott, John
2233 Village View Loop
Pflugerville , TX 78660                         7272     9/4/2020        24 Hour Fitness USA, Inc.                         $44.32                                                                                          $44.32
Capote, Michael
20109 NW 58 Court
Hialeah, FL 33015                               7273     9/4/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Ehlers, Marianne
212 S La Esperanza
San Clemente, CA 92672                          7274     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $280.00                                                                                         $280.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                                7275     9/1/2020              RS FIT CA LLC                              $129.00                                                                                         $129.00
Owino, Dickson
                                                7276     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Chen, Ron
1068 Bigleaf Pl Unit 204
San Jose, CA 95131                              7277     9/4/2020    24 Hour Fitness United States, Inc.                   $69.00                                                                                          $69.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                                7278     9/1/2020              RS FIT NW LLC                              $129.00                                                                                         $129.00
WANG, VICKY
3191 E OLYMPIC DR.
ONTARIO, CA 91762                               7279     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
BARBANO, MARIANNE
8755 SPARREN WY
San Diego, CA 92129                             7280     9/4/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                          $99.00
Leung, Ryan
725 Bowcreek Dr.
Diamond Bar, CA 91765                           7281     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Stalcup, Jim
313 E. Carruth Lane
Double Oak, TX 75077                            7282     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Stephen Olson The Wellsprings Fund LLC
9060 W Washburn Rd
Las Vegas, NV 89149                             7283     9/2/2020     24 Hour Fitness Worldwide, Inc.                                      $1,200.00                                                                    $1,200.00
Salazar, Gary
2132 Rose Villa St
Pasadena, CA 91107                              7284     9/3/2020     24 Hour Fitness Worldwide, Inc.                                         $83.84                                                                       $83.84
Luppino, Jake
1 Crescent Way
Fort Lee, NJ 07024                              7285     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $105.78                                                                                         $105.78
Renalds, Donald R R
7700 NE 72nd Avenue
B201
Vancouver, WA 98661                             7286     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00

                                                                                                 Page 427 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 428 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
PEZESHKIAN, ALENOUSH
3908 ORANGEDALE AVE
MONTROSE, CA 91020                              7287     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $118.66                                                                                            $118.66
Nasburg, Janet
911 Avon Street
Belmont, CA 94002                               7288     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                            $168.00
Wynne, Lauren
125 West Avenida Cordoba
San Clemente, CA 92672                          7289     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,519.98                                                                                          $1,519.98
Bellafore, Salvatore
173 N Main Street
Sayville, NY 11782                              7290     9/3/2020       24 Hour Fitness USA, Inc.                     $1,500.00                                                                                          $1,500.00
Crisantos, Gilbert
5184 Salisbury Way
Ontario, CA 91762                               7291     9/4/2020       24 Hour Fitness USA, Inc.                       $166.03                                                                                            $166.03
Le, Truong
4184 Mustang St.
San Diego, CA 92111                             7292     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Ke, Si‐yun
537 Springbrook N.
Irvine, CA 92614                                7293     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Moran, Juan
28 Hazel Ave
Farmingdale, NY 11735                           7294     9/2/2020           24 New York LLC                                                   $649.99                                                                      $649.99
Robinson, Bertrell
5653 Carlos Ave
Apt A
Richmond, CA 94804                              7295     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Christopoulos, Iakovos
6100 Edinger av #204
Huntington Beach, CA 92647                      7296     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $234.00                                                                                            $234.00
Dickinson, Jannelle
8182 Carnation Drive
Buena Park, CA 90620                            7297     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $6,562.00                                                                                          $6,562.00
Chen, Zoe
1607 Leeds Castle Drive
Vienna, VA 22182                                7298     9/4/2020    24 Hour Fitness Worldwide, Inc.                                          $817.00                                                                      $817.00
Jones, Dominique
5025 Collwood Blvd, Unit 2304
San Diego, CA 92115                             7299     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Li, Lu
38925 Logan Drive
Fremont, CA 94536                               7300     9/3/2020       24 Hour Fitness USA, Inc.                       $349.99                                                                                            $349.99
SANDOVAL, EDWIN
38027 SOUDAN AVE
PALMDALE, CA 93552                              7301     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Sherer, Peter
10450 Lottsford Road #1015
Mitchellville, MD 20721                         7302     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,833.00                                                                                          $1,833.00
Nixon, Aaron
8225 Spitfire Trail
Aubrey, TX 76227                                7303     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $218.16                                                                                            $218.16



                                                                                              Page 428 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 429 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Wonders, Alan G
2506 Overcreek Dr
Richardson, TX 75080                             7304     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $333.33                                                                      $333.33
Lo, Angela
727 Polaris Way
Livermore, CA 94550                              7305     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $162.25                                                                                         $162.25
Cassube, Dawn R
8520 82nd St SW
Apt 301
Lakewood, WA 98498                               7306     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                          $45.00
HU, JIE
17300 NE 22nd St
Redmond, WA 98052                                7307     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $936.60                                                                                         $936.60
Tran, Trung
1412 W 171st Street
Gardena, CA 90247                                7308     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Leppert, Florence B.
1081 Pelican Lake Lane
Las Vegas, NV 89123                              7309     9/3/2020    24 Hour Fitness United States, Inc.                                   $1,680.00                                                                    $1,680.00
Leung, David
47 Antioch Drive
San Mateo, CA 94403                              7310     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
BUENDIA, ELIZABETH
100 ATLANTIC ST
South Plainfield, NJ 07080                       7311     9/3/2020        24 Hour Fitness USA, Inc.                         $50.11                                                                                          $50.11
Kapoor, Kunal
7 Hutton Drive
Mahwah, NJ 07430                                 7312     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                         $499.92
Richardson, Noemi
2906 South Hobart Blvd
Los Angeles, CA 90018                            7313     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Xia, Donglin
12848 173rd Ct NE
Redmond , WA 98052                               7314     9/4/2020        24 Hour Fitness USA, Inc.                        $291.25                                                                                         $291.25
Reed, Jr., Harold S.
73 Vernon Street
Sewaren, NJ 07077                                7315     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $554.42                              $554.42                               $1,108.84
Camozzi, Emil
76988 Kybar Road
Palm Desert, CA 92211                            7316     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Li, Hua
PO BOX 2726
Sunnyvale, CA 94087                              7317     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                       $1,800.00
Dianna, Mike
PO BOX 16434
San Diego, CA 92176                              7318     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,400.00                               $1,400.00
Gonzalez, Miguel
4351 Green Tree Dr
Sacramento, CA 95823                             7319     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $138.00                                                                                         $138.00
Chang, Jeannie Y.
8590 New Forest Way
Sacramento, CA 95828                             7320     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                         $210.00



                                                                                                  Page 429 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 430 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Vaughn, Zachary R
555 W Springtree Way
Lake mary, FL 32746                              7321     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                            $138.00                                 $138.00
Overholser, Philip
19817 50th Ave W. Apt. J11
Lynnwood, WA 98036                               7322     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $917.47                                                                                         $917.47
Chau, Michael
12959 New Hope St
Garden Grove, Ca 92840                           7323     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
LY, LAWRENCE CHARLES
16359 Bamboo St
La Puente, CA 91744                              7324     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Kaiser, Erik
3760 S Bear St
Unit D
Santa Ana, CA 92704                              7325     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Garcia, Javier
34052 Doheny Park Road #123
Capistrano Beacch, CA 92624                      7326     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                         $220.00
Hughes, Travis
1314 Iris Cir
Broomfield, CO 80020                             7327     9/2/2020       24 Hour Fitness USA, Inc.                       $277.06                                                                                         $277.06
Tessier, Joseph Paul
11702 Flemish Mill. Ct.
Oakton, VA 22124‐2128                            7328     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Hartzheim, Joel
PO Box 91711
City of Industry, CA 91715‐1711                  7329     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
St. Hilaire, Jude
c/o: 2819 Southwest 10 Street
Fort Lauderdale, FL 33312                        7330     9/2/2020       24 Hour Fitness USA, Inc.                                                        $400,000.00                                                $400,000.00
Vu, Tom
13510 Kentfield Drive
Poway, CA 92064                                  7331     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                          $31.99
Pham, Sony
5414 W HENDERSON PL
SANTA ANA, CA 92704                              7332     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Tan, Desmond
1554 Leavenworth Street
San Francisco, CA 94109                          7333     9/4/2020         24 San Francisco LLC                           $62.00                                                                                          $62.00
Lubin, Michael David
508 Sanderling Lane
Imperial Beach, CA 91932                         7334     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                          $29.00
Harris, Christopher
16592 Robert Lane
Huntington Beach, CA 92647                       7335     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                       $3,000.00
Bernardoni, David
6701 Bianca Ave.
Lake Balboa, CA 91406                            7336     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Aguilar, Melissa
8530 Sunland Blvd
Apt 19
Sun Valley, CA 91352                             7337     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00


                                                                                                  Page 430 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 431 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Agren, Richard E
5807 Laurel Canyon Blvd
apt 308
Valley Village, CA 91607                        7338     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $109.85                                                                                            $109.85
Krause, Cynthia
241 Calle Miramar
Redondo Beach, CA 90277                         7339     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
O'KEEFE, JAY
12245 Carmel Vista Rd Unit 294
San Diego, CA 92130‐2532                        7340     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $173.00                                                                                            $173.00
Ibarra, Miguel
2982 Sage Common
Livermore, CA 94551                             7341     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $699.99                                                                      $699.99
Phaneuf, Peter
10715 Le Conte Ave
Los Angeles , CA 90024                          7342     9/3/2020    24 Hour Fitness United States, Inc.                  $299.99                                                                                            $299.99
Gervase, Lawrence
1738 Old Canyon
Hacienda Heights, CA 91745                      7343     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                             $90.00
Harrison, Lance
1240 Cambridge Ave
Plainfield, NJ 07062                            7344     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Crooks, Kevin
45 N Elliot Place 8F
Brooklyn, NY 11205                              7345     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Poole, Ben
2601 Jefferson St. #204
Carlsbad, CA 92008                              7346     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Baboyan, Brittany
2683 E Foothill Blvd.
Glendora, CA 91740                              7347     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $469.32                                                                                            $469.32
Forrest, Matthew
1527 3rd Ave W
Seattle, WA 98119                               7348     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $636.35                                                                                            $636.35
Sines, Crystal
26285 E Calhoun Pl
Auoroa, CO 80016                                7349     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $28.79                                                                                             $28.79
Seeley, Sandra
4225 Via Arbolada #531
Los Angeles, CA 90042                           7350     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $36.99                                                                                             $36.99
Young, Shane
7 North Street
Medford, NJ 08055                               7351     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $104.97           $104.97                                                    $209.94
Bergdorf, Gina
2200 E Ball Rd
Apt 82
Anaheim, CA 92806‐5209                          7352     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Kozak, Thomas
7056 Del Cerro Blvd.
San Diego, CA 92120                             7353     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $840.00                                                                                            $840.00
Phou, Phaly
3839 Charlemagne Ave
Long Beach, CA 90808                            7354     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00


                                                                                                 Page 431 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 432 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Lim, Robert Warren
1621 Blackhawk Drive
Sunnyvale, CA 94087                             7355     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $12,400.00               $800.00                                                                   $13,200.00
Hoffman, Bita
2910 Via Peptia
Carlsbad, CA 92009                              7356     9/6/2020        24 Hour Fitness USA, Inc.                        $399.99                                                                                            $399.99
CAOILE, MELANIE
8110 STONE AVE N
SEATTLE, WA 98103                               7357     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $418.38                                                                                            $418.38
DeCook, Michael
707 Jefferson Street
Petaluma, CA 94952                              7358     9/2/2020    24 Hour Fitness United States, Inc.                   $32.00                                                                                             $32.00
WANG, YICHUN
46418 Briar Pl
Fremont, CA 94539                               7359     9/4/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00
Rasfeld, Sebastian
12918 Hesby St.
Sherman Oaks, CA 91423                          7360     9/2/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
DAVALIAN, BAHRAM
817 BASKING LANE
SAN JOSE, CA 95138                              7361     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Wan, Brian
56 Santa Fe Avenue
San Francisco, CA 94124                         7362     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $340.41                                                                                            $340.41
LEE, ANDREW
532 CONCORD ST
APT 104
GLENDALE, CA 91203                              7363     9/3/2020        24 Hour Fitness USA, Inc.                                              $412.07                                                                      $412.07
Chapa, Mario Hector
1019 Misty Glenn Ct
North Las Vegas, NV 89032                       7364     9/3/2020         24 Hour Holdings II LLC                         $500.00                                                                                            $500.00
Snow Jr., Richard
1944 Hornblend St
San Diego, CA 92109                             7365     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Serrell, Monique
9814 N Portsmouth Ave
Portland, OR 97203                              7366     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Vinokur, Anatoliy
1530 East 8th street
Apt 5K
Brooklyn, NY 11230                              7367     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Kline, Aleksander
1005 Seaton Lane
Falls Church, VA 22046                          7368     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $665.80                                                                                            $665.80
Rolnicki, Ronda
8101 E. Bailey Way
Anaheim, CA 92808                               7369     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Liu, Aarian
3501 Vineland Avenue
Baldwin Park, CA 91706                          7370     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $245.00                                                                                            $245.00
Sannipoli, Gina
9542 Covey Ln.
Escondido, CA 92026                             7371     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00


                                                                                                 Page 432 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 433 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                            Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                     Amount
Albert, David
101 Lombard St Apt 904W
San Francisco, CA 94111                        7372     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
FILIP, ANDREW
6565 VIA DEL PRADO
CHINO HILLS, CA 91709                          7373     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $225.00                                                                       $225.00
Campbell, Shannon
5305 Mabry Court
Austin , TX 78749                              7374     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Kao, Michael
15926 Ellington Way
Chino Hills, CA 91709                          7375     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Ongkingco, Isabel
907 Veterans Drive
Martinez, CA 94553                             7376     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                          $150.00
Taliaferro, William A.
1457 Beaudry Blvd
Glendale, CA 91208                             7377     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                       $10,000.00
Connolly, Rose
6194 Viceroy Way
Citrus Heights, CA 95610                       7378     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                              $150.00                                 $150.00
VAESSEN, ISABELLA
3543 19TH STREET
SAN FRANCISCO, CA 94110                        7379     9/4/2020           24 San Francisco LLC                          $545.59                                                                                          $545.59
Zhang, Tiffany
3167 Fawn Drive
San Jose, CA 95124                             7380     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Lesser, Howard
1280 Northwest 101 Ave
Plantation, FL 33322                           7381     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $876.00                                                                                          $876.00
Kline, Shawn
Shawn Kline
1005 Seaton Lane
Falls Church, VA 22046                         7382     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $665.80                                                                                          $665.80
Schwartz, Ari Noah
100 Santana Ln
Aptos, CA 95003                                7383     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $281.25                                                                                          $281.25
Cohen, Richard
2 Claridge Dr.
Apt. 5JE
Verona, NJ 07044                               7384     9/2/2020    24 Hour Fitness United States, Inc.                   $15.00                                                                                           $15.00
Smanmit, Natphat
604 Key Blvd
Richmond, CA 94805                             7385     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                          $700.00
Calarco, Anthony
31114 Yellow Dawn Ln
Hockley, TX 77447                              7386     9/4/2020    24 Hour Fitness United States, Inc.                  $792.00                                                                                          $792.00
Abadallah, Raian
30 Tesoro
Irvine, CA 92618                               7387     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Barretti, Philip
1507 B Hubbard Ct
Celebration, FL 34747                          7388     9/4/2020    24 Hour Fitness United States, Inc.                   $47.17                                                                                           $47.17


                                                                                                  Page 433 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 434 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Benjamin, Kay E
2107 Sandtree Ct
Atlanta, GA 30331                               7389     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $10,000.00                                                                   $10,000.00
Lee, Alyssa
13360 Old Oak Way
Saratoga, CA 95070                              7390     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Vong, Jeffery
206 Martinvale Lane
San Jose, Ca 95119                              7391     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                             $99.99
Hsu, Rudy
1956 Monterey Court
Santa Clara, CA 95051                           7392     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Orozco, Johanna
9714 Jeffrey Court
Fontana, CA 92335                               7393     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $524.25                                                                                            $524.25
Meachem, Matthew
40 Glenwood Pl
New Rochelle, NY 10801                          7394     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $127.82                                                                                            $127.82
Yu, Zack
719 Riesling Ct
Petaluma, CA 94954                              7395     9/3/2020           24 San Francisco LLC                           $29.00                                                                                             $29.00
Busuioc, Shiva
27922 Rural Lane
Laguna Niguel, CA 92677                         7396     9/3/2020        24 Hour Fitness USA, Inc.                        $750.00                                                                                            $750.00
George, Aswathi
9235 Scotmont Drive
Tujunga, CA 91042                               7397     9/4/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
San, David
15319 Woodruff Pl
Bellflower, CA 90706                            7398     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $165.74                                                                                            $165.74
Chan, Hung Shui
2338 Shelley Ave
San Jose, CA 95124                              7399     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                            $199.00
Karchin, Jef
8755 Sparren Wy
San Diego, CA 92129                             7400     9/4/2020        24 Hour Fitness USA, Inc.                         $98.00                                                                                             $98.00
Tohmc, Andrew
1309 Bel Aire Rd
San Mateo, CA 94402                             7401     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                             $69.00
Sandoval, Jesse
4871 Bridgewater Cr.
Stockton, CA 95219                              7402     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Fulle, Kurt Herbert
17345 Summer Oak Place
Yorba Linda, CA 92886                           7403     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $66.00                                                                                             $66.00
Khoury, Sanaa
1410 Thrush Avenue
Apt. 1
San Leandro, CA 94578                           7404     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Hand, Jasper
2320 SE Taylor Street
Portland, OR 97214                              7405     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $173.45                                                                                            $173.45



                                                                                                   Page 434 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 435 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                              7406     9/4/2020        24 Hour Fitness USA, Inc.                  $3,090,447.36                                                                                      $3,090,447.36
Scullion, Robert
9022 Elevado Street
West Hollywood, CA 90060                        7407     9/3/2020         24 Hour Holdings II LLC                              $0.00                                                                                           $0.00
Pavey, Sunny
1169 Boxelder Cir
Folsom, CA 95630                                7408     9/4/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                             $83.98
George, Tom
9235 Scotmont Drive
Tujunga, CA 91042                               7409     9/4/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Memarian, Ani
1205 Rexford Ave
Pasadena, CA 91107                              7410     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
EASLEY, RICK
9254 MEDALLION WAY
SACRAMENTO, CA 95826                            7411     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
TORRES, GREGORIA
131 MAINSAIL CT
VALLEJO, CA 94591                               7412     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $649.81                                                                                            $649.81
Hashimoto, Jason
14174 Outrigger Drive
San Leandro, CA 94577                           7413     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Hao Zheng, Helen
5335 BEECHNUT ST
HOUSTON, TX 77096                               7414     9/3/2020        24 Hour Fitness USA, Inc.                        $250.00                                                                                            $250.00
Bekker, Felix
2666 E 7th Street
Brooklyn, NY 11235                              7415     9/2/2020        24 Hour Fitness USA, Inc.                                            $1,724.40                                                                    $1,724.40
Garcia, Robin
32932 Pacific Coast Hwy. #14‐193
Dana Point, CA 92629                            7416     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Ruiz, David R
6841 Duchess Drive
Whittier, CA 90606                              7417     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Kolibas, John
91 Longfellow Drive
Colonia, NJ 07067                               7418     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $654.27                                                                                            $654.27
WEISS, JAMES A
16287 Ivory Court
Chino Hills, CA 91709                           7419     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $274.08                                                                                            $274.08
Chaidez, Daisy
7933 Lurline Ave
Winnetka, CA 91306                              7420     9/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,500.00                                                                    $1,500.00
Lam, Jimmy
16337 Shadbush Street
Fountain Valley, CA 92708                       7421     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $799.00                                                                                            $799.00
Mukonka, Tadiwanashe
4500 Philadelphia CIrcle
Kissimmee, FL 34746                             7422     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $85.98                                                                                             $85.98



                                                                                                 Page 435 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 436 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Li, Xiao Wei
7822 NE 183RD ST
Kenmore, WA 98028                               7423     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $554.00                                                                                         $554.00
Kim, Amanda
7542 Franklin Street
Buena Park, CA 90621                            7424     9/3/2020       24 Hour Fitness USA, Inc.                       $312.45                                                                                         $312.45
Smith, Shay
10435 S Vienna St
Parker, CO 80016                                7425     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $140.97                                                                                         $140.97
Litchfield, Pauline
9024 Cynthia Street
#204
West Hollywood, CA 90069                        7426     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $2,147.98                                                                                       $2,147.98
Schneider, Maria
1708 South Palmetto Ave.
Ontario, CA 91762                               7427     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Jackson, John S
9308 S 4460 West
West Jordan, UT 84088                           7428     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $53.00                                                                                          $53.00
Goswick, Jack
6609 Rotan Dr.
Austin, TX 78749                                7429     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Albano, Cailtyn
6262 Hooker Drive
Huntington Beach, CA 92647                      7430     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Bray, Kari F
39670 Glenwood Ct.
Murrieta, CA 92563                              7431     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Sakamoto, Sharon
6815 Verde Ridge Road
Rancho Palos Verdes, CA 90275                   7432     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                            $235.58                                 $235.58
Ingalls, Larry
14651 Woodland Dr
Fontana, CA 92337                               7433     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $516.00                                                                                         $516.00
Hernandez, Veronica
1895 N Green Valley Pkwy
Apt 1524
Henderson , NV 89074                            7434     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $36.74                                                                                          $36.74
Fulton, Denisse
9998 Celestial Cliffs Ave
Las Vegas, NV 89166                             7435     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $466.00                                                                                         $466.00
Roethig, Douglas Timothy
390 Arlington Way
Menlo Park, CA 94025‐2319                       7436     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $446.00                                                                                         $446.00
Wegner, Ryan
2724 N Overland Trl Unit 828
Laporte, CO 80535                               7437     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Taylor, Tiare
45‐403 KUAUA WAY
Kaneohe, HI 96744                               7438     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Wilbert, Neal
13691 Green Valley Dr
Tustin, CA 92780                                7439     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $262.50            $262.50                                                                      $525.00


                                                                                              Page 436 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 437 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Brown, Preston W
23262 La Mar
105‐B
Mission Viejo, CA 92691                         7440     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $660.00                                                                                         $660.00
Hurlburt, Dane
3205 Shasta Circle S
Apt 202
Los Angeles , CA 90065                          7441     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Johnson, Esther A
509 W. Scenic Drive
Monrovia, CA 91016                              7442     9/2/2020     24 Hour Fitness Worldwide, Inc.                                         $78.00                                                                       $78.00
Clanton, Janet
95‐180 Ihuku Place
Mililani, HI 96789                              7443     9/4/2020     24 Hour Fitness Worldwide, Inc.                                      $1,985.34                                                                    $1,985.34
Dang, Nhien
187 Capistrano Ave
San Francisco, CA 94112                         7444     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $233.00                                                                                         $233.00
Venkata, Krishna
5650 Arbor Hills Way
APT 148
The Colony, TX 75056                            7445     9/3/2020        24 Hour Fitness USA, Inc.                        $195.64                                                                                         $195.64
Shea, Gifang
3112 Tewksbury Way
San Ramon, CA 94582                             7446     9/3/2020        24 Hour Fitness USA, Inc.                      $2,600.00                                                                                       $2,600.00
Byun, Seung
433 Alida Way
Apt 316
South San Francisco, CA 94080‐4318              7447     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Norman, Kirsten
1036 La Ventana Ct
San Marcos, CA 92078                            7448     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Haeg, Michael A.
6613 Meadow Haven Drive
Fort Worth, TX 76132                            7449     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $58.00                                                                                          $58.00
Holtzinger, Derek
295 Lenox Ave Apt 405
Oakland, CA 94610                               7450     9/3/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                          $99.00
Gordon, Derrick
2538 S Conway Rd Apt 313
Orlando, FL 32812                               7451     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $225.00                                                                                         $225.00
Cui, Ziqian
8800 Lombard Pl. Apt. 1207
San Diego, CA 92122                             7452     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Fernley, Kevin
1040 N. Naomi St
Burbank, CA 91505                               7453     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Contreras, Erik
17705 Miller Falls Cove
Round Rock, TX 78681                            7454     9/4/2020    24 Hour Fitness United States, Inc.                   $44.37                                                                                          $44.37
TSAN, BELLA AHN
10781 BLAKE ST
GARDEN GROVE, CA 92843                          7455     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99



                                                                                                 Page 437 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 438 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Rachmat, Jessica
17 Latina
Irvine, CA 92614                                7456     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $700.00                                 $700.00
Hundley, Laquesia
2025 W 42nd Place
Los Angeles, CA 90062                           7457     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Zhou, Xiaowei
24282 Bellerive Circle
Laguna Niguel, CA 92677                         7458     9/3/2020       24 Hour Fitness USA, Inc.                       $600.00                                                                                            $600.00
Shields, Bryce G
500 Hummingbird Drive
Little Elm, TX 75068                            7459     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                            $420.00
Andrus, William
12145 S Spring Ridge Cir
Sandy, UT 84094                                 7460     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $106.38                                                                                            $106.38
Olivares, Ronald
1322 Lindenrose Grove
Colorado Springs, CO 80907                      7461     9/2/2020       24 Hour Fitness USA, Inc.                        $78.72                                                                                             $78.72
Lu, Diana
940 Arikara Drive
Fremont, CA 94539                               7462     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $116.00                                                                                            $116.00
Nguyen, Kevin
540 Bonita Ave, Spc #219
San Jose, CA 95116                              7463     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                            $380.00
White, Lynn
1855 Hatherly Dr.
Plano, TX 75023                                 7464     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                            $900.00
Blakeman, Jocelyn
4940 Mt La Platta dr
San Diego, CA 92117                             7465     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $124.00                                                                                            $124.00
Bauer, Katharine P
5640 Forest Shores Dr NW
Olympia, WA 98502                               7466     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $944.35                                                                      $944.35
Oppido, Jeff
3531 Florida Street #1
San Diego, CA 92104                             7467     9/3/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Zargar, Rachel
21668 Prospect Ct.
Hayward, CA 94541                               7468     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Kerrigan, Doug
921 SE 18th Ave Apt 2
Portland, OR 97214                              7469     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
Demas, Travis
5295 Pierson Ct
Wheat Ridge, CO 80033                           7470     9/3/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Bhinder, Kudrat
301 12th Avenue, APT 414
Seattle, WA 98122                               7471     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $2,065.00                                                                                          $2,065.00
Barlow, Brett
1155 Pine Street
Apt 6
San Francisco, CA 94109                         7472     9/4/2020         24 San Francisco LLC                          $200.00                                                                                            $200.00



                                                                                                 Page 438 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 439 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Silven, David
4029 23rd Street
San Francisco, CA 94114                          7473     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $9,827.00             $99.00                                                                    $9,926.00
Kokozos, Michael
19 Amherst Court
Wayne, NJ 07470                                  7474     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $85.80                                                                                          $85.80
Patlolla, Raghavendra
3573 Dickenson CMN
Fremont, CA 94538                                7475     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Taryane, DANIEL S
1578 Villa Crest Dr
El Cajon , CA 92021                              7476     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $243.93                                                                                         $243.93
Chang, Marvin
2621 Saratoga Dr.
Fullerton, CA 92835                              7477     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Greene, Melanie M
4870 Ashbrook Circle
Highlands Ranch, CO 80130                        7478     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Gonzalez, Lorena
8191 Calabash Ave #65
Fontana, CA 92335                                7479     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $214.99                                                                                         $214.99
Wright, Jean
6725 Harmon Drive
Sacramento, CA 95831                             7480     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,136.00                                                                                       $1,136.00
Kellum, Edward
615 Vaquero Rd
Monrovia, CA 91016                               7481     9/3/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                         $429.99
Zhang, Huimin
143 S Mary Ave
Sunnyvale, CA 94086                              7482     9/4/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                          $99.00
Canetti, Alex
8829 Kenzie Cove Street
Las Vegas, NV 89131                              7483     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $71.00                                                                                          $71.00
Zhu, Likun
4755 S Bresse Paseo
Ontario, CA 91762                                7484     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $499.00                                                                                         $499.00
Boyadzieva, Natasha
1285 Sutter Street, Apt. 301
San Francisco, CA 94109                          7485     9/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,000.00                                                                    $1,000.00
Nguyen, Bao
20306 COHASSET ST #21
WINNETKA, CA 91306                               7486     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
Custer, Lole
1895 Southwood Dr
Vacaville, CA 95687                              7487     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Neice, James
1260 NW NAITO PARKWAY
UNIT 1005
PORTLAND, OR 97209                               7488     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Wei, Shao Pang
18480 Dragonera Dr
Rowland Hts, CA 91748                            7489     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $357.46                               $32.53                                                    $389.99



                                                                                               Page 439 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 440 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Sogn, Daniel
8847 36th Ave SW
Seattle, WA 98126                             7490     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $2,600.00                                                                                       $2,600.00
Xu, Amy
1133 Cayuga Avenue
San Francisco, CA 94112                       7491     9/3/2020           24 San Francisco LLC                          $650.00                                                                                         $650.00
Patlan, Denise
PO Box 915
Mira loma, CA 91752                           7492     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $47.99                                                                                          $47.99
Ibrahim, Oliver
202 Jesse Way
Piscataway, NJ 08854                          7493     9/3/2020    24 Hour Fitness United States, Inc.                  $232.38                                                                                         $232.38
Chow, May
1860 Sally Creek Circle
Hayward, CA 94541                             7494     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00
Hobson‐Coard, Paula
54 ‐ 2nd Avenue
Daly City, CA 94014                           7495     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $170.40                                                                                         $170.40
Higham, Isaac
2556 S 300 E
South Salt Lake, UT 84115                     7496     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $270.66                                                                                         $270.66
Hakim, Nassouh S
6 Morro Bay Drive
Corona Del Mar, CA 92625                      7497     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $33.25                                                                                          $33.25
Bazan, Philip
5536 Red Jasper Way
Antelope, CA 95843                            7498     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Peros, Nick
1105 Cabrillo Ave
Burlingame, CA 94010                          7499     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                          $73.98
Awadalla, Sharifa
3323 Nutmeg Ln
Walnut Creek, CA 94598                        7500     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $695.00                                                                                         $695.00
Gokbudak, Kurt Turan
29941 Morongo
Laguna Niguel, CA 92677                       7501     9/4/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00
Mourad, Ghada
3 Ticonderoga
Irvine, CA 92620                              7502     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $125.10                                                                                         $125.10
Randolph, Kathy
46 Monte Vista
Laguna Hills, CA 92653                        7503     9/3/2020    24 Hour Fitness United States, Inc.                $3,000.00                                                                                       $3,000.00
Rico, Miguel
1335 W Princeton St
Ontario, CA 91762                             7504     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Hoang, Van
1426 153rd Ave
San Leandro, CA 94578                         7505     9/4/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                          $49.00
Phillips II, Ronald E
709 Geneva St.
Glendale, CA 91206                            7506     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $133.27                                                                                         $133.27
PATTERSON, SHERRI
PO BOX 2296
FRIENDSWOOD, TX 77549‐2296                    7507     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00

                                                                                                 Page 440 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 441 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Taylor, Katrina
19203 Nestor Ave
Carson, CA 90746                                7508     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Sahagun, Erica
17481 Filbert Street
Fontana, CA 92335                               7509     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $524.25                                                                                         $524.25
Manus, Ruth
39 Jackson Drive
PO Box 901
Alpine, NJ 07620                                7510     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                       $1,399.98
Boutros, Michelle
120 West Tropical Way
Plantation, FL 33317                            7511     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Fuller, Michael
333 NW 4th Ave
Apt 1015
Portland, OR 97209                              7512     9/3/2020        24 Hour Fitness USA, Inc.                         $62.98                                                                                          $62.98
Alexander, Lenore
9525 Flatlands Avenue
Brooklyn, NY 11236                              7513     9/2/2020            24 New York LLC                              $429.00                                                                                         $429.00
Oreskovic, Mandica
25 Marble Sands
Newport Beach, CA 92660                         7514     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Archambault, Robert
65 Norfolk St #4
San Francisco, CA 94103                         7515     9/3/2020           24 San Francisco LLC                           $50.00                                                                                          $50.00
Wan, Merlise
2621 Lago Oaks Dr
Santa Rosa, CA 95405                            7516     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Akin, Christopher
7505 Black Mountain Drive
Austin, TX 78736                                7517     9/3/2020    24 Hour Fitness United States, Inc.                  $779.98                                                                                         $779.98
Mickels, Sharry L.
235 Tampico Glen
Escondido, CA 92025                             7518     9/3/2020        24 Hour Fitness USA, Inc.                      $1,444.00                                                                                       $1,444.00
Morales, Angel
2249 S Cochran Ave.
Los Angeles, CA 90016                           7519     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $125.61                                                                                         $125.61
Ford, Leslie Vanessa
130 Cunningham Way
Travis AFB, CA 94535                            7520     9/4/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
Richey, Randall
1271 Mumford Dr.
Santa Ana, CA 92705                             7521     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Spielmann, Alex
3891 Campbell Place
Fremont, CA 945356                              7522     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $799.00                                                                                         $799.00
Hsiao, Tina
1983 Los Altos Drive
San Mateo, CA 94402                             7523     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $15.00                                                                                          $15.00
Frank, Kevin
2906 South Hobart Blvd
Los Angeles, CA 90018                           7524     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00


                                                                                                   Page 441 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 442 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
MOLINA, SARA
5519 Mission Street Apt 205
SAN FRANCISCO , CA 94112                        7525     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $25,000.00                                                                                         $25,000.00
Kunst, Kathleen
Robert J. Yorio
Carr & Ferrell LLP
120 Constitution Drive
Menlo Park, CA 94025                            7526     9/3/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Ybarra, Jeremiah
8700 Brodie Ln #812
Austin, TX 78745                                7527     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $47.73                                                                                             $47.73
Cryer, Greg
711 Berkshire Dr
Prosper, TX 75078                               7528     9/3/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                            $150.00
Busch, Kelsi
1555 E Holt Blvd #4226
Ontario , CA 91761                              7529     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                             $31.99
Lee, Yong
3081 Loren Lane
Costa Mesa, CA 92626                            7530     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $350.00                                                                      $350.00
Rubin, Barbara
1010 North Kings Rd. #108
West Hollywood, CA 90069                        7531     9/3/2020    24 Hour Fitness United States, Inc.                                      $1,025.00                                                                    $1,025.00
Costello, Peggy Slater
383 N. Waverly Street
Orange, CA 92866                                7532     9/3/2020    24 Hour Fitness United States, Inc.                $3,000.00                                                                                          $3,000.00
Mariano, Rachel Tengco
870 Bridgeway Circle
El Sobrante, CA 94803                           7533     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
CHIMIENTI, PINO‐JOE
P.O. BOX 53882
SACRAMENTO, CA 95823                            7534     9/3/2020     24 Hour Fitness Worldwide, Inc.                                         $5,000.00                                                                    $5,000.00
Pantig, Yoly
2980 Dublin Drive
South San Francisco, CA 94080                   7535     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $57.92                                                                                             $57.92
Mishreky, Mena
4536 Champagne Ct
Riverside, CA 92505                             7536     9/3/2020    24 Hour Fitness United States, Inc.                  $450.00                                                                                            $450.00
Nofoa, Travis
4555 E Viking Rd
Las Vegas, NV 89121                             7537     9/3/2020        24 Hour Fitness USA, Inc.                        $125.00                                                                                            $125.00
Nandi, Raj
300 Camino Verde
South Pasadena, CA 91030                        7538     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $8.48                                                                                           $8.48
Goodwin, Rachel
83950 Avenida Serena
Indio, CA 92203                                 7539     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Huang, Richard
925 N ATLANTIC BLVD.
ALHAMBRA, CA 91801                              7540     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
SCHAEFFER, MARK
4308 ALONZO AVENUE
ENCINO, CA 91316                                7541     9/1/2020      24 Hour Fitness Holdings LLC                       $129.00                                                                                            $129.00


                                                                                                 Page 442 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 443 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Ostendorf, Henry William
81 Frank Norris Street, 703
San Francisco, CA 94109                         7542     9/3/2020         24 San Francisco LLC                          $200.00                                                                                         $200.00
Spielmann, Al
3891 Campbell Pl
Fremont, CA 94536                               7543     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $398.00                                                                                         $398.00
Pravdin, Yelena
12012 Doral Ave.
Northridge, CA 91326                            7544     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Nem, Leonid
1339 Park Dr, apt #9
Mountain View, CA 94040                         7545     9/1/2020         24 San Francisco LLC                           $68.66                                                                                          $68.66
Elias, Eric
P O Box 6671
Woodland Hills, CA 91365                        7546     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $2,200.00                                                                                       $2,200.00
Partovi, Kristina
7847 Sale Ave.
West Hills, CA 91304                            7547     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
RODRIGUEZ, SUGEILY
2099 CHURCH STREET
RAHWAY, NJ 07065                                7548     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                          $39.99
Thill, Raymond
8104 Hearthstone PL
Antelope, CA 95843                              7549     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
 Abels, R Scott
2317 Haig Point Cove
Pflugerville, TX 78660                          7550     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $99.56                                                                                          $99.56
Ramirez, Juan N
525 N. MacQuesten Pkwy, Apt 2A
Mt. Vernon, NY 10552                            7551     9/1/2020           24 New York LLC                           $1,975.00          $3,025.00                                                                    $5,000.00
Lasher, Jack
3225 North 135th Street
Omaha, NE 68164                                 7552     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Jaramillo, Paul
12133 Alcott Street
Westminster, CO 80234                           7553     9/3/2020            24 Denver LLC                              $198.00                                                                                         $198.00
Daniels, Naima
21818 S Wilmington Ave Suite 414
Long Beach, CA 90810                            7554     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                         $499.98
Kalman, Les
794 West H Street
Benicia, CA 94510                               7555     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                         $144.00
Mullen, Ruth M
1848 Nowak Ave.
Thousand Oaks, CA 91360                         7556     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
PHAM, HAI
12101 Dale Ave, spc 101
Stanton, CA 90680                               7557     9/3/2020       24 Hour Fitness USA, Inc.                       $250.00                                                                                         $250.00
Brighi, Andrea
300 Cirby Hills Drive, Apt. #271
Roseville, CA 95678                             7558     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $140.25                                                                                         $140.25
Auger, Gail
2530 Independence Avenue, #1K
Bronx, NY 10463                                 7559     9/1/2020           24 New York LLC                              $41.98                                                                                          $41.98

                                                                                                 Page 443 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 444 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                                 7560     9/1/2020            24 Denver LLC                              $129.00                                                                                            $129.00
PEREZ, BITHIAH
220 28TH ST
SAN DIEGO, CA 92102                              7561     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Kwong, Alvin
1111 Opal St Apt 17
Redondo Beach, CA 90277                          7562     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Hu, Joanne
1698 Hyacinth Ln
San Jose, CA 95124                               7563     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                             $75.00
Schenkkan, Judith
1201 California Street Unit 1401
San Francisco, CA 94109                          7564     9/4/2020       24 Hour Fitness USA, Inc.                                             $416.10                                                                      $416.10
Le, Thien
4059 Amos Way
San Jose, CA 95135‐1002                          7565     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99
KIM, SU EUN
1102 E PUENTE AVE
West Covina, CA 91790                            7566     9/4/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                                 7567     9/1/2020           24 New York LLC                             $129.00                                                                                            $129.00
Leon, Lourdes
238 Twin Oaks Ave
Apt 3C
Chula Vista, CA 91910                            7568     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $149.99                                                                                            $149.99
Casas, J.R.
406 S. Kenneth Rd
Burbank, CA 91501                                7569     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Sordo, Jose Alan
3888 Goldenrod Ave
Rialto, CA 92377                                 7570     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $53.98                                                                                             $53.98
Vrabel, Robert M.
1154 Westwood St.
Hayward, CA 94544                                7571     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Mano, Timena R.
2333 OAKWOOD DRIVE
East Palo Alto, CA 94303                         7572     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $93.97                                                                                             $93.97
Uehara, Jordan
94‐458 Kauopua St
Mililani, HI 96789                               7573     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Carlin, Evan Alexander
21130 Park Brook Drive
Katy, TX 77450                                   7574     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $54.11                                                                                             $54.11
Meng, Catherine & Steven
13764 W 61st Circle
Arvada, CO 80004                                 7575     9/3/2020            24 Denver LLC                            $1,925.80                                                                                          $1,925.80
Barker, Katrina
7056 Archibald Avenue #102‐126
Eastvale, CA 92880                               7576     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $550.00                                                                                            $550.00



                                                                                               Page 444 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 445 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Hirakami, Brian Masami
657 Avenida Sevilla
Unit N
Laguna Woods, CA 92637                           7577     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Salman, Nadia
20310 Anza Ave. APT Q
Torrance, CA 90503                               7578     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Haughelstine, Lisa A
1414 Corte Bravo
San Marcos, CA 92069                             7579     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $199.99                                                                                         $199.99
Martens, Jordan
1108 Evergreen Drive
Encinitas, CA 92024                              7580     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Mussani, Anusha
109 Knob Creek
Irvine, CA 92602                                 7581     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,403.64                                                                                       $1,403.64
Tam, Gwendolyn
2619 Noriega St
San Francisco, CA 94122‐4128                     7582     9/3/2020           24 San Francisco LLC                          $250.00                                                                                         $250.00
Carrillo, Ashley
2928 Lucca Cir
Livermore, CA 94550                              7583     9/4/2020     24 Hour Fitness Worldwide, Inc.                                      $2,200.00                                                                    $2,200.00
Zeeb, Nicolas
20310 Anza Ave.
Apt Q
Torrance, CA 90503                               7584     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Heimburger, Brett
4746 Wallace Ln
Holladay, UT 84117                               7585     9/3/2020        24 Hour Fitness USA, Inc.                        $268.74                                                                                         $268.74
Huang, Candy
1080 Ackley Street
Monterey Park, CA 91755                          7586     9/3/2020    24 Hour Fitness United States, Inc.                                                     $9,000.00                                                  $9,000.00
Jarrett, Melanie
                                                 7587     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Beran, Bruce
6041 Devonshire Dr
Palmdale, CA 93551                               7588     9/3/2020     24 Hour Fitness Worldwide, Inc.                                      $1,610.00                                                                    $1,610.00
ALLEN, ANTHONY
164 ROLLING HILLS
LANCASTER, TX 75146                              7589     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Claim docketed in error
                                                 7590     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Kahn, Nicholas
639 4th street
West Babylon, NY 11704                           7591     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                              $46.99                                  $46.99
McIntyre, Donna
813 Glenwood Way
Escondido, CA 92026                              7592     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Hirscher, Joe
2319 19th AVE NE
Minneapolis, MN 55418                            7593     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $510.50                                                                                         $510.50
Mondragon, Arlene
1133 S Spruce St
Santa Ana, CA 92704                              7594     9/4/2020    24 Hour Fitness United States, Inc.                $1,500.00                                                                                       $1,500.00

                                                                                                    Page 445 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 446 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Evans, Dawn A.
11946 NE Sacramento Street
Portland, OR 97220                              7595     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Custer, John
1895 Southwood Dr
Vacaville, CA 95687                             7596     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Gonzales, Danielle T
2923 Calle Frontera
San Clemente, CA 92673                          7597     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $759.00                                                                                            $759.00
Garcia, Mark
9736 11th Ave
Hesperia, CA 92345                              7598     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                                $59.60                                  $59.60
Goodson, Shaina
5550 N Braeswood Blvd, Apt 102
Houston, TX 77096                               7599     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $90.42                                                                                             $90.42
Oh, Sun Min
218 10th Street
Palisades Park, NJ 07650                        7600     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $749.88                                                                                            $749.88
Green, Roseanne
17707 Cape Jasmine Road
Santa Clarita, CA 91387                         7601     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,467.87                                                                                          $1,467.87
Crane, Ellen
7 Sunburst
Irvine, CA 92603                                7602     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Leahy, Maxwell
15357 Magnolia Blvd
#323
Sherman Oaks, CA 91403                          7603     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Arteaga Rangel, Jesus A.
1590 Southwest Expy Apt. 307
San Jose, CA 95126                              7604     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $144.10                                                                                            $144.10
Cao, Wenhua
5125 Esposito Ave
Las Vegas, NV 89141                             7605     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Zolliecoffer, James
5207 Sale Avenue
Woodland Hills, CA 91364                        7606     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Junior, Marcus
988 E. Muncie Ave
Fresno, CA 93720                                7607     9/4/2020         24 San Francisco LLC                           $46.29                                                                                             $46.29
Gali, Florinda
18830 NW 77th Ct.
Hialeah, FL 33015                               7608     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Metayer, Olivier
3939 S Bond Avenue
Apt 435
Portland, OR 97239                              7609     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $105.57                                                                                            $105.57
Peterson, Bryon
14404 122ND ST CT E
BONNEY LAKE, WA 89391                           7610     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $593.57                                                                                            $593.57
Yuanita, Novia
1624 the Alameda apt.37
San Jose, CA 95126                              7611     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                             $39.99


                                                                                                 Page 446 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 447 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Stevens, David
3111 Woodland Heights Circle
Colleyville, TX 76034                           7612     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                            $324.74
Chou, Julie
44258 View Point Circle
Fremont, CA 94539                               7613     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Neal, John W.
PO Box 1292
Pacifica, CA 94044                              7614     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $89.97                                                                                             $89.97
Tam, Wai
14068 School St
San Leandro, CA 94578                           7615     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Nirwal, Gagandeep
37266 Aleppo Dr
Newark , CA 94560                               7616     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Crespi, Michael
864 Grand Ave #441
San Diego, CA 92109                             7617     9/3/2020        24 Hour Fitness USA, Inc.                        $110.22                                                                                            $110.22
Kline, Keith
223 Santa Clara Avenue
Redwood City, CA 94061‐3406                     7618     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
JOSEPH, PETER
15318 Green Valley Drive
CHINO HILLS, CA 91709                           7619     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Morales, Andy
27520 Sierra Hwy, F208
Canyon Country, CA 91351                        7620     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
CAO, WENQIANG
5125 Esposito Ave
Las Vegas, NV 89141                             7621     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Nishimura, Maggie
1747 Dorrance Dr
San Jose, CA 95125                              7622     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $104.00                                                                                            $104.00
Earley, Beverly J.
8330 E. Quincy Ave.
F‐305
Denver, CO 80237                                7623     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $187.49                                                                                            $187.49
Laman, William J.
1496 East Valley Road
Montecito, CA 93108                             7624     9/3/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Harrison, Romar J
17593 Perilla Drive
San Bernardino, CA 92407                        7625     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $159.00                                                                                            $159.00
Johnson, Christopher
7060 South Palo Verde Way
Apt. WC34
Salt Lake City, UT 84121                        7626     9/3/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Zeeb, Nancy
20310 Anza Ave
Apt Q
Torrance, CA 90503                              7627     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Lindsey, Marcus G.
P.O. Box 4055
Compton, CA 90224                               7628     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                 Page 447 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 448 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
VERNARDO, MARCEYA
149 E. VODDEN ST.
RIALTO, CA 92376                                7629     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                          $500.00
Nguyen, Bach
460 Persian DR Unit 226
Sunnyvale, CA 94089                             7630     9/4/2020    24 Hour Fitness Worldwide, Inc.                                       $699.00                               $699.00                               $1,398.00
Azuma, James
291 Hillcrest Ave
Wood‐Ridge, NJ 07075                            7631     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $68.47                                                                                           $68.47
Kent, Stephanie L
1605 Crestmore Place
Fort Collins, CO 80521                          7632     9/3/2020    24 Hour Fitness Worldwide, Inc.                                        $43.86                                                                        $43.86
Benoist, Christopher W
1 Daniel Burnham CT
APT 423
San Francisco, CA 94109‐5457                    7633     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
Cowles, Felicia
105 Craig St.
Baytown, TX 77521                               7634     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
Chou, Alan
13880 Ellis Park Trl.
EastVale, CA 92880                              7635     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $869.00                                                                                          $869.00
LUI, ALICE
34107 VIA LUCCA
FREMONT, CA 94555                               7636     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                          $215.00
Rose, Phyllis Broene
2386 Catherine Rd.
Altadena, CA 91001                              7637     9/3/2020       24 Hour Fitness USA, Inc.                       $840.00                                                                                          $840.00
Young, William
17005 Glenfold Dr.
Hacienda Heights, CA 91745                      7638     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $199.00                                                                                          $199.00
Sosinski, Mike
2021 Ptarmigan Dr. #2
Walnut Creek, CA 94595                          7639     9/3/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                          $429.99
Bernardino, Sylvia
812 Oak Creek Drive
Vacaville, CA 95687                             7640     9/4/2020       24 Hour Fitness USA, Inc.                       $204.19                                                                                          $204.19
Payne, Michelle
5017 SEPULVEDA BLVD
Torrance, CA 90505‐2164                         7641     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                          $600.00
Manzano, Jessica
2826 Flint Ave
San Jose, CA 95148                              7642     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $47.27                                                                                           $47.27
Kaushik Bhowal
13142 130th Ln NE
Kirkland, WA 98034                              7643     9/2/2020       24 Hour Fitness USA, Inc.                       $138.57                                                                                          $138.57
Jones, Steven A
993 Platinum Way
Sandy, UT 84094                                 7644     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $52.55                                                                                           $52.55
Stephenson, Ellen
242 Heron Bay Cir
Lake Mary, FL 32746                             7645     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                          $500.00



                                                                                              Page 448 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 449 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Posta, John J
4562 Rayburn street
westlake village, ca 91362                       7646     9/3/2020     24 Hour Fitness Worldwide, Inc.                                         $3,000.00                                                                    $3,000.00
Meulmester, David
30249 Hawkset St
Castaic, CA 91384                                7647     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                          $2,500.00
Zheng, Anding
1516 Budd Ct
SAN MATEO, CA 94403                              7648     9/4/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00
Bastani, Ray
12 Chenile
Irvine, CA 92614                                 7649     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Paschall, Calvaire
46510 Roudel Ln
La Quinta, CA 92253                              7650     9/4/2020    24 Hour Fitness United States, Inc.                  $863.94                                                                                            $863.94
Zhao, Xin
16 Hana Vista Lane
Daly City, CA 94014                              7651     9/2/2020           24 San Francisco LLC                          $200.00                                                                                            $200.00
REISING, RACHEL
363 ANDERSON ROAD
ALAMEDA, CA 94502                                7652     9/3/2020     24 Hour Fitness Worldwide, Inc.                                            $46.99                                                                       $46.99
Underwood, Sarah
15709 NE 74th ST
Vancouver, WA 98682                              7653     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Jaramillo, Michael
2101 W Clark Ave
Burbank, CA 91506                                7654     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                            $220.00
Giordano, Nicholas
9010 LLoyd Place
West Hollywood, CA 90069                         7655     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $195.00                                                                                            $195.00
Serrano, David
6208 Rodman Ridge Ct.
Las Vegas, NV 89130                              7656     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Moran, Beth W
5817 Keyntel St
Citrus Hts., CA 95621                            7657     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $389.99                                                                      $389.99
Abbink, Kevin
303 Culper Ct
Hermosa Beach, CA 90254                          7658     9/3/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                            $649.99
Grissom, Drew
4829 Autry Ave.
Long Beach, CA 90808                             7659     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Jamil, Faris Marvin
21841 Via De La Luz
Trabuco Canyon, CA 92679                         7660     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
CHEN, LAURENCE
6013 SHAWCROFT DR
SAN JOSE, CA 95123                               7661     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Nagle, Lisa J
3521 Morningstar Lane
Norco, CA 92860                                  7662     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Markheim, Nicole
25812 Chalmers Place
Calabasas, CA 91302                              7663     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,136.00                                                                                          $1,136.00

                                                                                                    Page 449 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 450 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Liang, Peiyi
1122 Pacific Ave
San Francisco, CA 94133                         7664     9/3/2020           24 San Francisco LLC                          $133.00                                                                                            $133.00
Rosenthal, Irene
5631 Ladybird LN
La Jolla, CA 92037                              7665     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                             $20.00
SHAW, CHRISTIAN R
10641 FRANLIE DRIVE
SUNLAND, CA 91040‐1762                          7666     9/2/2020    24 Hour Fitness United States, Inc.                $1,199.00                                                                                          $1,199.00
Vorndran, Jack
2615 Alvord Ln
Redondo Beach, CA 90278                         7667     9/4/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
Rapattoni, Linda
12915 Park Place Unit 201
Hawthorne, CA 90250                             7668     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $199.99                                                                      $199.99
Collier, Demetrius L.
1607 Kains Avenue
Berkeley, Ca 94702                              7669     9/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,622.00                                                                    $1,622.00
Buchert, David
7784 Palmyra Drive
Fair Oaks, CA 95628                             7670     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Yao, Jean
2347 Lass Drive
Santa Clara, CA 95054                           7671     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Tokutomi, Lori K
1212 Nuuanu Avenue
#2312
Honolulu, HI 96817                              7672     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $859.00                                                                                            $859.00
Wei, Ziqi
23542 Ladeene Ave
Torrance, CA 90505                              7673     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Keledjian, Koko
24803 Wooded Vista
West Hills, CA 91307                            7674     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Komatsu, Tomo
4882 Phelan Ave.
Fremont, CA 94538                               7675     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $649.99                                                                      $649.99
Smith, James
3553 Club View Circle
Stockton, Ca 95204                              7676     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Huang, Dalu
2347 Lass Drive
Santa Clara, CA 95054                           7677     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Anderson, Lori
1400 Hopkins Ave # 201
Redwood City, CA 94062                          7678     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Barlow, Shimon
135‐24 Hoover Ave 1a
Jamaica, NY 11435                               7679     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wright, Melanie
360 Grand Ave. #27
Oakland, CA 94610                               7680     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $200.00                                                                      $200.00



                                                                                                   Page 450 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 451 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Yenne, Azia
3985 24th St
San Francisco, CA 94114                         7681     9/2/2020         24 San Francisco LLC                                                $190.00                                                                      $190.00
Alviso, Alvin
16220 Bellflower Blvd
Apt 109
Bellflower, CA 90706                            7682     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Fields‐Robinson, Leandrea
1870 E Helmick Street
Carson, CA 90746                                7683     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Pal, Aksh
3638 Sweet Brook Ct
San Jose, CA 95111                              7684     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $650.00                                 $650.00
Hernandez, Jorge T.
14656 Palomina Dr.
San Jose, CA 95127                              7685     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Endalew, Surafel
4138 Buckingham Rd Apt D
Los Angeles, CA 90008                           7686     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                            $400.00                                                    $400.00
Lee, Ye ji
13135 Arabella Dr
Cerritos, CA 90703                              7687     9/3/2020             RS FIT CA LLC                             $699.99                                                                                            $699.99
Omer, Amal
370 Aloha Dr
San Leandro, CA. 94578                          7688     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $449.00                                                                                            $449.00
Schneider, Ryan
1708 South Palmetto Ave.
Ontario, CA 91762                               7689     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Moran, Richard
77 Luneta Lane
Rancho Mission Viejo, CA 92694‐1877             7690     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $699.99                                                                      $699.99
Jain, Sheena
12312 Media Panorama
Santa Ana, CA 92705                             7691     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.98                                                                                             $99.98
Richardson, John
10453 Sierra Vista Lane
La Mesa, CA 91941                               7692     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Delgado, Jessie M.
44890 Rivermont Terr APT 100
Ashburn, VA 20147                               7693     9/3/2020    24 Hour Fitness Worldwide, Inc.                                        $1,000.00                                                                    $1,000.00
Rapley, Eric S.
12 Via Olorosa
Rancho Santa Margarita, CA 92688                7694     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Savage, Javon or Aurdrey
2301 N CONGRESS AVE APT 26
BOYNTON BEACH, FL 33426                         7695     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Derman, Howard
1 Faith
Irvine, CA 92612‐3253                           7696     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $599.00                                                                                            $599.00
Srijaerajah, Dilan
1021 5th St. #204
Santa Monica, CA 90403                          7697     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,497.86                                                                                          $1,497.86



                                                                                                 Page 451 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 452 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                             7698     9/3/2020         24 Hour Holdings II LLC                       $7,798.00                                                                                       $7,798.00
Sun, Connie
422 La Floresta Dr
Brea, CA 92823                                   7699     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Arai, David Y.
2053 Domador
San Clemente, CA 92673                           7700     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Gardner, Andrew
17205 Strathern St
Van Nuys, CA 91406                               7701     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Holguin, Gladys
359 E. 71st St.
Los Angeles, CA 90003                            7702     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $51.61                                                                                          $51.61
Patel, Priya
2954 Crater Lane
San Jose, CA 95132                               7703     9/3/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                         $649.99
Lai, Lisa Chu
2352 Glen Creek St
San Jose, CA 95138                               7704     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Azucena, Jose
1227 E Adul St.
West Covina, CA 91792                            7705     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $297.00                                 $297.00
Kenneth Mueller, Lolita Mueller
c/o Joseph Hunt, Attorney for Creditors
Hunt Law Offices, PLLC
407 1/2 N. 45th Street
Seattle, WA 98103                                7706     9/3/2020        24 Hour Fitness USA, Inc.                    $300,000.00                                                                                     $300,000.00
Duggal, Manish
3636 Via Certaldo Ave
Henderson, NV 89052                              7707     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,600.00                                                                                       $1,600.00
Brooks Jr, Lavant
3811 Coastal St
Riverside, CA 92501                              7708     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $126.00                                                                                         $126.00
CHEN, JUANA
1702 WISTERIA
BREA, CA 92821                                   7709     9/2/2020    24 Hour Fitness United States, Inc.                                                                           $99.00                                  $99.00
Amano, Robert
95‐640 Hanile St.
Apt F205
Mililani, HI 96789                               7710     9/2/2020    24 Hour Fitness United States, Inc.                                                                        $1,200.00                               $1,200.00
Camozzi, Maureen
76988 Kybar Road
Palm Desert, CA 92211                            7711     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Bayer, Daniel
2361 STANLEY AVE
SIGNAL HILL, CA 90755                            7712     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $118.04                                                                                         $118.04
Miao, Qixing
250 Jules Ave
San Francisco, CA 94112                          7713     9/4/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                         $200.00
Nofoa, Trevor
4555 e viking rd
Las Vegas, NV 89121                              7714     9/3/2020        24 Hour Fitness USA, Inc.                        $125.00                                                                                         $125.00

                                                                                                  Page 452 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 453 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Zhu, Kathy
254 Barclay Avenue
Millbrae, CA 94030                            7715     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $75.18                                                                                           $75.18
 Matulac, Anthony
38 Burlwood Dr
San Fransisco, CA 94127                       7716     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                           $50.00
Yu, Iying
515 N Jackson St Apt 214
Glendale, CA 91206                            7717     9/3/2020        24 Hour Fitness USA, Inc.                        $170.86                                                                                          $170.86
JUNIO, CHRISTOPHER J
3791 FAIRFAX WAY
SOUTH SAN FRANCISCO, CA 94080                 7718     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00
SAM, KRYSTI
720 ROSECRANS AVE
MANHATTAN BEACH, CA 90266                     7719     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00
Nazareth, Nelson
4292 Eggers Dr
Fremont, CA 94536                             7720     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $291.25                                                                                          $291.25
Chu, Nathaniel I
805 Canada Dr
Milpitas, CA 95035                            7721     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Santos, Laura E
1362 Tularcitos Drive
Milpitas, CA 95035                            7722     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $185.00                                                                                          $185.00
Li, Ping
505 Maxine Ct
Sunnyvale , Ca 94086                          7723     9/3/2020    24 Hour Fitness United States, Inc.                  $162.50                                                                                          $162.50
Winners, Margo
8766 Tulare Dr.
Unit 404A
Huntington Beach, CA 92646                    7724     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $87.00                                                                                           $87.00
Baranski, Barbara
695 Keith Court
Walnut Creek, CA 94597                        7725     9/3/2020        24 Hour Fitness USA, Inc.                        $180.00                                                                                          $180.00
Xu, Sheng
18568 Fieldbrook St
Rowland Heights, CA 91748                     7726     9/4/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                          $649.99
Aweke, Molalet
4138 Buckingham Rd Apt D
Los Angeles, CA 90008                         7727     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                           $400.00            $400.00                                 $800.00
Fan, Xianan
7537 35th Ave NE
Seattle, WA 98115                             7728     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,272.76                                                                                        $1,272.76
Kaludi, Irene
401 Stannage Ave. Apt 7
Albany, CA 94706                              7729     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $524.99                                                                       $524.99
Gautier, Holly A
9426 S. 5th Ave
Inglewood, CA 90305                           7730     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $100.00                                                                       $100.00
Torres, Kristy
4633
                                              7731     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                              $482.00                                 $482.00



                                                                                               Page 453 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 454 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Palencia, Angel
119 N Jackson St
Santa Ana, CA 92703                             7732     9/2/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
Crissey, Jonathan
1511 Nettie
Leander, TX 78641                               7733     9/4/2020        24 Hour Fitness USA, Inc.                        $117.00                                                                                         $117.00
Nhek, Nathan
40 Snow Bush St
Ladera Ranch, CA 92694                          7734     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Sabas, Marianne
201 Mt. Park Blvd SW
Apartment G201
Issaquah, WA 98027                              7735     9/3/2020        24 Hour Fitness USA, Inc.                                                              $91.22                                                     $91.22
Keledjian, Koko
24803 Wooded Vista
West Hills, CA 91307                            7736     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Pasquale, Teresa K.
900 E. Balboa Blvd.
Newport Beach, CA 92661                         7737     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,032.00                                                                                       $1,032.00
Elk, Janet
5540 Elm Lane
Redding, CA 96001‐4606                          7738     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Dreifuss, Raymond Henry
3568 Harding St
Apt 105
Carlsbad, CA 92008                              7739     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $250.00                                                                      $250.00
Akula, Maya L
1110 Encanto Drive
Arcadia, CA 91007                               7740     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $899.00                                                                                         $899.00
Braun, David
8 N Sabra Ave
Oak Park, CA 91377                              7741     9/3/2020     24 Hour Fitness Worldwide, Inc.                                         $49.00                                                                       $49.00
Morales, Rosa
11301 Encino Ave
Granada Hills, CA 91344                         7742     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Quinones, Alexis Vladimir
19339 Archwood St.
Reseda, CA 91335                                7743     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                              $45.00                                  $45.00
Mena, Miguel A.
7101 Virginia Parkway APT 1233
McKinney, TX 75071                              7744     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $511.88                                                                                         $511.88
Sui, An Duy
4015 Whistler Ave
El Monte, CA 91732                              7745     9/3/2020    24 Hour Fitness United States, Inc.                   $99.99                                                                                          $99.99
Doggett, Soleil
1520 25th St
San Francisco, CA 94107                         7746     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Melanson, Kelly
411 Rio Del Oro Lane
Sacramento, CA 95825                            7747     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                          $99.99
Moore Jr., David Jonathan
19181 Mono Dr.
Hesperia, CA 92345                              7748     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00


                                                                                                 Page 454 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 455 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Wan, Christopher
7091 Westmoreland Way
Sacramento, CA 95831                          7749     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                             $200.00                                 $200.00
Mousivand, Reza
164 ACALANES DR, APT 1
Sunnyvale, CA 94086                           7750     9/3/2020        24 Hour Fitness USA, Inc.                        $495.83                                                                                         $495.83
LIM, SANGHYUN
440 RIDGEFARM DR
SAN JOSE, CA 95123                            7751     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Larsen, Skylar
6124 Sandstone Mesa Dr
Las Vegas, NV 89130                           7752     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $499.98                                                                                         $499.98
Iverson, Amy W
10333 Park St
Bellflower, CA 90706                          7753     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $77.98                                                                                          $77.98
Yee, Lucia
857 Yale St.
Apt 5
Los Angeles, CA 90012                         7754     9/4/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
Mishra, Aashi
333 Central Ave Apt 215
Westfield, NJ 07090                           7755     9/2/2020        24 Hour Fitness USA, Inc.                        $150.00                                                                                         $150.00
Frasz, Marjorie R
7004 W. Washington Ave
Las Vegas, NV 89128                           7756     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
OLVERA, IVAN
1133 S SPRUCE ST
SANTA ANA, CA 92704                           7757     9/4/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                       $1,500.00
Gupta, Vijay
1043 Alta Mira Dr.
Apt. A
Santa Clara, CA 95051                         7758     9/3/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Willis, Tiffany
1904 E.Alla Panna Wy
Sandy, UT 84093                               7759     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $133.50                                                                                         $133.50
WILLIAMS, FRANK
6212 S 2300 E
HOLLADAY, UT 84121                            7760     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $77.16                                                                                          $77.16
KELLY, MIRIAM
15811 MISSION TERRACE COURT
HOUSTON, TX 77083‐5267                        7761     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $68.04                                                                                          $68.04
Gudino, Gabriela I
13855 Arthur Ave
Paramount, CA 90723                           7762     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Portillo, Amador
2113 Ipsen Way
Placentia, CA 92870                           7763     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Arrington, Matthew
61 Yellow Brick Dr.
Stillwater, OK 74074                          7764     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $64.12                                                                                          $64.12
Stratigakis, Michael
933 4th St #4
Santa Monica, CA 90403                        7765     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $81.25                                                                                          $81.25


                                                                                               Page 455 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 456 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Wen, Cynthia
1181 Furlong St
Belmont, CA 94002                                7766     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Brust, Andrea
1311 SE 152nd CT
Vancouver, WA 98683                              7767     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $223.04                                                                                         $223.04
Sparks, Gary J
1019 SW 10th Ave Apt 401
Portland, OR 97205                               7768     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $3,216.00                                                                                       $3,216.00
Calley, Cynthia
4553 Willis Avenue #201
Sherman Oaks, CA 91403                           7769     9/4/2020    24 Hour Fitness Worldwide, Inc.                                        $20.00            $20.00             $20.00                                  $60.00
Farhoomand, Arash
9210 Langdon Ave.
North Hills, CA 91343                            7770     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $107.93                                                                                         $107.93
Downing, Geoff
750 The Alameda
Half Moon Bay, CA 94019                          7771     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                          $45.00
Lynch, Kira
18419 129th lane NE
Bothell, WA 98011                                7772     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $230.19                                                                                         $230.19
Kennedy, Karen
54 Park Groton Place
San Jose, CA 95136                               7773     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Graefen, Eddy
15513 133rd Pl NE
Woodinville, WA 98072                            7774     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Guan, Xiaorong
1567 70st
Apt 1R
Brooklyn, NY 11228                               7775     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98
Hunziker, Rosemarie
613 Langston Lane
Falls Church, VA 22046                           7776     9/4/2020       24 Hour Fitness USA, Inc.                                        $2,491.99                                                                    $2,491.99
Walker, Nardis
2320 Bray Village Drive
Denton, TX 76207                                 7777     9/2/2020    24 Hour Fitness Worldwide, Inc.                                       $499.95                                                                      $499.95
Sanchez, Terry
24716 Joyce Street
Hayward, CA 94544                                7778     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $189.00                                                                                         $189.00
Urie, Brad
PO Box 3327
San Clemente, CA 92674                           7779     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Heerhartz, Roma
4516 Azure Court
Sacramento, CA 95864                             7780     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                          $24.00
WANG, ZHIQIANG
6072 HEDGECREST CIRCLE
SAN RAMON, CA 94582                              7781     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                            $700.00                                 $700.00
Ramos, Jonathan
1023 Maple Ave
South Plainfield, NJ 07080                       7782     9/4/2020       24 Hour Fitness USA, Inc.                     $2,111.98                                                                                       $2,111.98



                                                                                               Page 456 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 457 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
 QUIROZ, JULIO
911 CORONEL CT
WALNUT, CA 91789                                7783     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Dolan, Teresa
212 Gardenia Avenue
Redlands, CA 92373                              7784     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Hathaway, Dennis
1072 Palms Blvd
Venice, CA 90291                                7785     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $546.00                                                                                            $546.00
Guieb, Maria
94‐1451 Kahuli Street
Waipahu , HI 96797                              7786     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Moita, Jeffrey L
2201 Shoreline Drive
Unit 2936
Alameda, CA 94501                               7787     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Chiang, Juinjay
9110 E Arbor Cir, Unit A
Englewood, CO 80111                             7788     9/4/2020        24 Hour Fitness USA, Inc.                        $392.61                                                                                            $392.61
Vinogradov, Dmitry
1000 Ocean Pkwy, Apt 5K
Brooklyn, NY 11230                              7789     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
CHEN, JACKSON
1702 WISTERIA
BREA, CA 92821                                  7790     9/2/2020    24 Hour Fitness United States, Inc.                                                                             $189.00                                 $189.00
Crane, Brian
7 Sunburst
Irvine, CA 92603                                7791     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Johnson, Jason
PO BOX 832
Glendora, CA 91740                              7792     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Brar, Harmanjot
2942 Campbell Lane
Tracy, CA 95377                                 7793     9/4/2020    24 Hour Fitness United States, Inc.                  $450.00                                                                                            $450.00
Shankar, Roopa
821 Pine Street, Apt 1A
San Francisco, CA 94108                         7794     9/2/2020     24 Hour Fitness Worldwide, Inc.                                         $2,500.00                                                                    $2,500.00
Cole, Jenny
1202 Hollow Creek Dr
APT 102
Austin, TX 78704‐1984                           7795     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $229.99                                                                                            $229.99
Su, Lihui
88 Carriage Dr
Foothill Ranch, CA 92610                        7796     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $268.00                                                                                            $268.00
ZAVALA, MARISSA A
7605 IRONWOOD CT.
FONTANA, CA 92336                               7797     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                            $299.96
Fischer, Douglas W
17800 NE 27th St
Vancouver, WA 98684                             7798     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.64                                                                                             $99.64
Halabi, Sammy
12317 Sundara Dr
Austin, TX 78739                                7799     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00


                                                                                                 Page 457 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 458 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Aljabi, Nick Nasrat
9127 Grossmont Blvd
La Mesa, CA 91941                               7800     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Bagmut, Nataliia
7908 Glen Field Ct
Citrus Heights, CA 95610                        7801     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Ricks, Tiffany
19601 Vilamoura Street
Pflugerville, TX 78660                          7802     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
ALVAREZ, DANIELA
940 S. NORFOLK ST
SAN MATEO, CA 94401                             7803     9/4/2020       24 Hour Fitness USA, Inc.                        $16.50                                                                                          $16.50
Stephens, R Scott
11528 SE 323rd Place
Auburn, WA 98092                                7804     9/4/2020       24 Hour Fitness USA, Inc.                                          $677.60                                                                      $677.60
Nguyen, Tuan
8913 Boulder Glen Way
Sacramento, CA 95829                            7805     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Woo, Darrell
50 Springview Ct.
San Ramon, CA 94583                             7806     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $262.44                                                                                         $262.44
Miska, Tyler M
976 Palm Terr
Pasadena, CA 91104                              7807     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Huang, Edward
35959 Gaskell Court
Fremont, CA 94536                               7808     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $315.00                                                                                         $315.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                             7809     9/4/2020             RS FIT CA LLC                              $63.70                                                                                          $63.70
Arens, Chris
5663 Sun Ridge Ct.
Castro Valley, CA 94552                         7810     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Quintero, Laurie
2055 Mallard Dr
Walnut Creek, CA 94597                          7811     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Grigorian, Vahe
22147 Avenue San Luis
Woodland Hills, CA 91364                        7812     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Baeza, Fabian
                                                7813     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Kaul, Kenneth
7204 Big Valley Ct
Colorado Springs, CO 80919                      7814     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Jackson, Donald
5413 Shenandoah Ave
Los Angeles, CA 90056                           7815     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Hoang, Julienne
1301 Tudor House Road
Pflugerville, TX 78660                          7816     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Sepulia, Romeo
715 2nd Ave
Pinole, CA 94564                                7817     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00


                                                                                              Page 458 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 459 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Williams, Rayshandra
10923 S. Manhattan Place
Los Angeles, CA 90047                           7818     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $875.99                                                                                            $875.99
Ranganath, Sampath
7173 Queensbridge Way
San Jose, CA 95120                              7819     9/4/2020       24 Hour Fitness USA, Inc.                       $599.92                                                                                            $599.92
Brandon, Jered
4440 Junction Dr
Plano, TX 75093                                 7820     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $283.38                                                                                            $283.38
LOPEZ, DANIEL
803 Arguello Blvd
Pacifica, CA 94044                              7821     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                               $167.58                                 $167.58
GUZMAN, SERJIO C.
82715 HAMILTON CT
INDIO, CA 92201                                 7822     9/4/2020    24 Hour Fitness Worldwide, Inc.                                          $352.00                                                                      $352.00
Harvey, Stephanie
15743 Via Calanova
San Diego, CA 92128                             7823     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Duong, Myhuong
1107 NE 147th Ave
Vancouver, WA 98684                             7824     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $588.00                                                                                            $588.00
DINH, KIMANH
2325 DOWNIE PL
SANTA ANA, CA 92706                             7825     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                            $430.00
Liang Lu, Zhi
5511 Drysdale Dr
San Jose, CA 95124                              7826     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Cohen, James
315 N. Fairview St
Burbank, CA 91505                               7827     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Robinson, Lena
4405 West Street
Oakland, CA 94608                               7828     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                             $75.00
Zhukovskiy, Yuriy
2372 East 2nd street
Brooklyn, NY 11223                              7829     9/6/2020       24 Hour Fitness USA, Inc.                       $220.00                                                                                            $220.00
Nicholas, Brianna
500 Garden Street Apartment 226
West Sacramento, CA 95691                       7830     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Sweeney, James
1216 Alameda Ave.
Glendale, Ca 91201                              7831     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $449.00                                                                                            $449.00
Esquivel‐Coles, Xavier
                                                7832     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Benjamin, Joseph
P.O. Box 29977
Anaheim, CA 92808                               7833     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $799.98                                                                                            $799.98
Primakoff, Susanna
700 columbus ave #14h
New York, NY 10025                              7834     9/3/2020       24 Hour Fitness USA, Inc.                        $84.00                                                                                             $84.00
Hering, Stuart
975 La Mirada Street
Laguna Beach, CA 92651                          7835     9/2/2020    24 Hour Fitness Worldwide, Inc.                     $95.00                                                                                             $95.00


                                                                                              Page 459 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 460 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                     Amount
Bernard, Christene
9053 Camp Light Ave #102
Las Vegas, NV 89149                             7836     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $3,200.00                                                                                        $3,200.00
Liu, Wei‐Li
875 Indiana St. Unit 122
San Francisco, CA 94107                         7837     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                          $108.00
Jagerman, Joshua
271 Louisburg Street
San Francisco, CA 94112                         7838     9/2/2020           24 San Francisco LLC                          $139.98                                                                                          $139.98
Gardner, Ethan Clark
7204 83rd Street CT E
Puyallup, WA 98371                              7839     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                          $150.00
Brown, Barbara
1220 Cotton Street
Menlo Park, CA 94025                            7840     9/4/2020     24 Hour Fitness Worldwide, Inc.                                      $1,290.00                                                                     $1,290.00
Sivagnanasooryar, Prasannarupan
2089 Ramona Dr
Pleasant Hill, CA 94523                         7841     9/3/2020        24 Hour Fitness USA, Inc.                      $1,657.00                                                                                        $1,657.00
Fiegel, John
17 Paseo Grande Unit E
San Lorenzo, CA 94580                           7842     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Furubayashi, Mickey
1722 Mitchell Ave. #89
Tustin, CA 92780                                7843     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $86.98                                                                                           $86.98
Caldwell, Jeremy
3205 Pomona Blvd
Pomona, CA 91768                                7844     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                          $720.00
WYLIE, KEANEA
436 RIO VISTA DR
OCEANSIDE, CA 92058                             7845     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                $0.00                                   $0.00
Jakubcin, Callie
9172 E. Eastman Pl
Denver, CO 80231                                7846     9/4/2020     24 Hour Fitness Worldwide, Inc.                                        $100.00                                                                       $100.00
Daniels, Monika
2732 E. Ponderosa Dr. Apt 118
Camarillo, CA 93010                             7847     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Hill, Alexandra
7169 SW Sagert St Unit 103
Tualatin, OR 97062                              7848     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                          $449.99
Naecker, Benjamin
815 9th Ave
San Mateo, CA 94402                             7849     9/3/2020        24 Hour Fitness USA, Inc.                        $499.99                                                                                          $499.99
Singh, Harpreet
2339 California St.
Mountain View, CA 94040                         7850     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Younger, Jessica
15522 Moorpark St, Apt #5
Encino, CA 91436                                7851     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $52.00                                                                                           $52.00
Collier, Tim
1572 Wedgewood Way
Upland, CA 91786                                7852     9/3/2020    24 Hour Fitness United States, Inc.                   $30.00                                                                                           $30.00
Grigorian, Lusine
22147 Avenue San Luis
Woodland Hills, CA 91364                        7853     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99

                                                                                                   Page 460 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 461 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Clifton, Breanna
9100 Palm Street
Apt A
Bellflower, CA 90706                             7854     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                            $220.00
Clarke, Lisa
2157 E San Michel
Costa mesa, CA 92627                             7855     9/2/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Chen, Joseph
2093 Cumberland Hill Dr.
Henderson, NV 89052                              7856     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Streit, Kelly J
10085 SW Hazelbrook Road
Tualatin, OR 97062                               7857     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $760.00                                                                                            $760.00
Claim docketed in error
                                                 7858     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Bangura, Tia
14707 NE Couch St
Portland, OR 97230                               7859     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
LeBerger, Tony
7106 Cottage Ct
Timnath, CO 80547                                7860     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $859.98                                                                                            $859.98
Hu, Vicky ChiaChi
3428 Tinker Street Apt A
West Covina, CA 91792                            7861     9/2/2020     24 Hour Fitness Worldwide, Inc.                                           $525.00                                                                      $525.00
Teng, Stephanie
270 Valencia St #403
San Francisco, CA 94103                          7862     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $161.00                                                                                            $161.00
Tahara, Keli
20923 New Hampshire Ave
Torrance, CA 90502                               7863     9/3/2020    24 Hour Fitness United States, Inc.                  $437.50                                                                                            $437.50
Tamayo‐Infante, Alejandro
7519 Williams RD
Fontana, CA 92336                                7864     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $77.86                                                                                             $77.86
Hilleboe, Tyler Sean
14961 Piper Circle
Irvine, CA 92604                                 7865     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Hill, Christopher G
6852 Sweet Pecan St
Las Vegas, NV 89149                              7866     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                             $45.00
Liao, Anny
1252 Exposition Drive. Unit E
San Francisco, CA 94130                          7867     9/3/2020           24 San Francisco LLC                           $90.00                                                                                             $90.00
Kam, Karkit
1781 Orchard Dr
Denver, CO 80221                                 7868     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $81.99                                                                                             $81.99
Guida, Jane
203 Nimitz Road
Paramus, NJ 07652                                7869     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,116.00                                                                                          $1,116.00
Dao, Tuan
18 Barberry
Lake Forest, CA 92630                            7870     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                            $299.00
Kuo, Wei‐ke
59 Treetop Circle
Nanuet, NY 10954                                 7871     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00

                                                                                                    Page 461 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 462 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Williams, Logan
91‐2076 KaiOli St. #3804
Ewa Beach, HI 96706                           7872     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $418.85                                                                                            $418.85
Dunlap, Gary
880 East Fremont Avenue #513
Sunnyvale, CA 94087                           7873     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,711.20                                                                                          $1,711.20
Duk Lee, Jhong
6400 Christie Ave #3409
Emeryville , CA 94608                         7874     9/3/2020    24 Hour Fitness Worldwide, Inc.                $135,356.00                                                                                        $135,356.00
Tran, Coy
1039 CONTINENTALS WAY APT 307
BELMONT, CA 94002                             7875     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.64                                                                                            $200.64
CUI, JIANHAO
2834 E ROSEMARY DR
WEST COVINA, CA 91791                         7876     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $699.00                                                                      $699.00
Spinner, Walter
8235 Kinlock Ave.
Rancho Cucamonga, CA 91730                    7877     9/2/2020    24 Hour Fitness Worldwide, Inc.                                           $99.00                                                                       $99.00
Ball, Brandon A
5730 River Run Circle
Rocklin, CA 95765                             7878     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $479.88                                                                                            $479.88
Ho, Shiau Yin
1781 Orchard Dr
Denver, CO 80221                              7879     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Mayorga, Jacqueline
1115 W. 106th Street
Los Angeles, CA 90044                         7880     9/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Do, Tristan
3510 Lime Ave
Long Beach, CA 90807                          7881     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Singh, Harmohan
908 Reeve St
Santa Clara, CA 95050                         7882     9/2/2020       24 Hour Fitness USA, Inc.                        $65.00                                                                                             $65.00
Dalethes, Jonathon
6240 Highland Ave
Richmond, CA 94805                            7883     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Romero, Jesus Quezada
8544 Tilden Ave
Panorama City, CA 91402                       7884     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Miller, Sophia Chaves
53 Peppertree Lane
Oak View, CA 93022                            7885     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Ng, Jason
2251 Eastlake Ave
Los Angeles, CA 90031                         7886     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                            $380.00
Baek, Mihee
2578 Molinaro Way
Dublin , CA 94568                             7887     9/4/2020    24 Hour Fitness Worldwide, Inc.                                          $495.00                                                                      $495.00
Curiel, Gabriel S.
26942 Oakmont Rd.
Valley Center, CA 92082                       7888     9/3/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Yu, Kuan‐Yi
522 Brosnan Ct.
South San Francisco, CA 94080                 7889     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00

                                                                                            Page 462 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 463 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                 Current 503(b)(9)
                                                                                                                                        Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                         Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                          Amount
Martinis, Della
2790 N Commons Blvd, E201
Heber City, UT 84032                             7890     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $51.74                                                                                              $51.74
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044‐1721                      7891     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Nichols, Kelley M.
1470 Poppy Peak Drive
Pasadena, CA 91105                               7892     9/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,290.00                                                                                           $1,290.00
PARKINSON, PHILIP
349 EAST PACIFIC AVE
FAIRFIELD, CA 94533                              7893     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                             $299.99
Woodburn, Alan
12975 Fellowship Way
Reno, NV 89511                                   7894     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                              $49.00
Guerrieri, Anthony
207‐27th Ave
Brooklyn, NY 11214‐6703                          7895     9/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Corrigan, Dakoda
938 Crescent Dr
Monrovia, CA 91016                               7896     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                             $250.00
Kaftous, Shari
4005 Cole Ave
Dallas, TX 75204                                 7897     9/2/2020    24 Hour Fitness United States, Inc.                $1,015.35                                                                                           $1,015.35
Xiao, Jimmy Yong
4150 Pinot Gris Way
San Jose, CA 95135                               7898     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $248.00                                                                                             $248.00
Carter, Mark
338 Winchester St.
Vallejo, CA 94590                                7899     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                             $389.99
Chen, Juana
1702 Wisteria
Brea, CA 92821                                   7900     9/2/2020    24 Hour Fitness United States, Inc.                                                                               $99.00                                  $99.00
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044‐1721                      7901     9/2/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                             $500.00
Gardner, Donna
852 Camino Del Sol
Riverside, CA 92508                              7902     9/4/2020    24 Hour Fitness United States, Inc.                                           $3.00                                                                        $3.00
Maxfield, Claire
2102 Mackay Lane
Redondo Beach, CA 90278                          7903     9/2/2020        24 Hour Fitness USA, Inc.                         $23.79                                                                                              $23.79
Hoekstra, Amy
28051 Pinnacles Ct
Laguna Niguel, CA 92677                          7904     9/2/2020    24 Hour Fitness United States, Inc.                  $325.00                                                                                             $325.00
Meads, Rodger
42 Sea Way
San Rafael, CA 94901                             7905     9/2/2020        24 Hour Fitness USA, Inc.                                          $456,801.00                                                                   $456,801.00
Pena, Michael
3319 La Mesa Drive, #3
San Carlos, CA 94070                             7906     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                             $699.99
Park, Andrew
5081 Shirley Dr.
La Palma, CA 90623                               7907     9/2/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                             $500.00

                                                                                                  Page 463 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 464 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
CHEN, BIN
236 E. Camden Street
Glendora, CA 91740                              7908     9/2/2020              RS FIT NW LLC                               $30.00                                                                                          $30.00
Peraza, Michael
7335 NE Shaleen Street
Hillsboro, OR 97124                             7909     9/3/2020    24 Hour Fitness United States, Inc.                   $44.09                                                                                          $44.09
Canter III, Noland Mackenzie
6319 Nicholson Street
Falls Church, VA 22044‐1721                     7910     9/2/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                         $500.00
Fuller, Rebecca Wheat
1930 Country Club Blvd
Sugar Land, TX 77478                            7911     9/2/2020        24 Hour Fitness USA, Inc.                        $223.71                                                                                         $223.71
Bookman, Lorene
2101 Sandy Lane, Apt F5
Las Vegas, NV 89115                             7912     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Sadler, Jeff
4611 Galapagos Dr
Austin, TX 78749                                7913     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $242.41                                                                                         $242.41
Olson, Tiffany
2221 Carobwood Lane
San Jose, CA 95132                              7914     9/4/2020     24 Hour Fitness Worldwide, Inc.                                        $626.88                                                                      $626.88
ISHIHARA, LINDA KI
215 N KINGS ST APT 2407
HONOLULU, HI 96817                              7915     9/4/2020        24 Hour Fitness USA, Inc.                        $103.66                                                                                         $103.66
VUONG, PAUL C.
225 SANTA CLARA STREET
BRISBANE, CA 94005                              7916     9/2/2020           24 San Francisco LLC                           $60.00                                                                                          $60.00
Qin, Jun
Amy Scott
619 Torwood Lane
Los Altos, CA 94022                             7917     9/2/2020        24 Hour Fitness USA, Inc.                        $275.00                                                                                         $275.00
Harvey, Vera
7508 Batkin Court
Cotati, CA 94931                                7918     9/2/2020        24 Hour Fitness USA, Inc.                      $3,384.00                                                                                       $3,384.00
Ramirez, Eduardo
19050 Sherman Way, Apt 241
Reseda, CA 91335                                7919     9/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Grassman, Donald
4‐1‐30‐1206 Kagano
Morioka 020‐0807
Japan                                           7920     9/3/2020           24 San Francisco LLC                          $267.00                                                                                         $267.00
KEANEY, BRIAN T
100 Portola Drive Apt 9
San Francisco, CA 94131                         7921     9/2/2020           24 San Francisco LLC                           $40.00                                                                                          $40.00
Starostinetskaya, Anna
153 Buchanan Street
San Francisco, CA 94102                         7922     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $208.96                                                                                         $208.96
Shu, Yu
452 Folsom Ct
Milpitas, CA 95035                              7923     9/3/2020        24 Hour Fitness USA, Inc.                        $190.00                                                                                         $190.00
Demarco, Frank
77 88th Street
Brooklyn, NY 11209‐5523                         7924     9/2/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                          $60.00


                                                                                                   Page 464 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 465 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                              Current 503(b)(9)
                                                                                                                                 Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                  Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                       Amount
Setiawan, Sukandi
2256 W Anacasa Way
Anaheim, CA 92804                              7925     9/3/2020       24 Hour Fitness USA, Inc.                       $232.91                                                                                          $232.91
YUU, ANGELA
                                               7926     9/3/2020       24 Hour Fitness USA, Inc.                       $300.00                                                                                          $300.00
Jiles, Tatiana
18560 VANOWEN ST. UNIT 26
RESEDA, CA 91335                               7927     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $151.16                                                                                          $151.16
Chung, Colin
1220 Saint Monet Dr
Irving, TX 75038                               7928     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $287.00                                                                                          $287.00
Nguyen, Andrea
1375 Maria Way
San Jose, CA 95117‐3618                        7929     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                             $200.00                                 $200.00
Quinoneza, Michael
11195 Countryview Dr
Rancho Cucamonga, CA 91730                     7930     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $288.00                                                                                          $288.00
Chen, Grant
41 Sanders Ranch Rd.
Moraga, CA 94556                               7931     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
Mendoza, Nicholas
6943 California Ave
Bell , CA 90201                                7932     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $92.06                                                                                           $92.06
Robustelli, Sarah
2390 W Middlefield Road #14
Mountain View, CA 94043                        7933     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                          $350.00
Lee, Minji
910 Del Dios Rd Apt 115
Escondido, CA 92029                            7934     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $530.13                                                                                          $530.13
KILLORAN, MICHAEL
219 N KINGSTON ST
SAN MATEO, CA 94401                            7935     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $288.00                                                                                          $288.00
Reidenbach , Laura L.
2584 Park Wilshire Dr
San Jose , CA 95124                            7936     9/4/2020       24 Hour Fitness USA, Inc.                        $20.00                                                                                           $20.00
Han, James
14762 Adams St
Apt A
Midway City, CA 92655                          7937     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                        $1,000.00
Ruiz, Karen
172 Alpine Ave.
Ventura, CA 93004                              7938     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $140.97                                                                                          $140.97
Boyadjian, Shant
15061 Sherman Way Unit C
Van Nuys, CA 91405                             7939     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                           $3,000.00                               $3,000.00
Robinson, Norman
1219 Greenlea Ave.
Sacramento, CA 95833                           7940     9/4/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
Reynoso, Aura
3900 Bailey Avenue Apt 8J
Bronx, NY 10463                                7941     9/3/2020           24 New York LLC                              $45.00                                                                                           $45.00
Gonzalez, Miguel
4351 Green Tree Dr
Sacramento, CA 95823                           7942     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $184.00                                                                                          $184.00

                                                                                             Page 465 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 466 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Ho, Phu
14 Arborside Way
Mission Viejo, CA 92692                        7943     9/4/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                            $100.00
Carlson, Erik
920 Westbourne Dr. #8
West Hollywood, CA 90069                       7944     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Zamudio, Martin
13201 NEWELL ST.
Garden Grove, CA 92843                         7945     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Killeen, Steven
1047 Phelps Ave.
San Jose , CA 95117                            7946     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Mimaghain, Jila
23058 Catt Rd
Wildomar, CA 92595                             7947     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Ma, Robert
380 Circular Ave.
San Francisco, CA 94131                        7948     9/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Mekebeb, Sosina
8327 S Hoover St #306
Los Angeles, CA 90044                          7949     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $600.00           $600.00            $600.00                               $1,800.00
Lockhart, John
3232 Avenida Reposo
Escondido, CA 92029                            7950     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                $49.00                                  $49.00
Nguyen, Duc
152 Brahms Way
Sunnyvale, CA 94087                            7951     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Thompson, Iesha Starr
209 1st Street
Richmond, CA 94801                             7952     9/3/2020    24 Hour Fitness Worldwide, Inc.                                        $2,500.00                                                                    $2,500.00
13395 BEACH BLVD., LLC
Michael H. Yi, Esq.
Lee, Hong, Degerman, Kang & Waimey, APC
660 South Figueroa Street, Suite 2300
Los Angeles, CA 90017                          7953     9/3/2020    24 Hour Fitness Worldwide, Inc.              $1,847,585.52           $237,746.52                                          $135,125.16           $2,220,457.20
Huang, Yu Ju
21141 Canada Road
#14G
Lake Forest, CA 92630                          7954     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                             $75.00
Fleishman, Robert
849 Newton Lane
Placentia, CA 92870                            7955     9/4/2020       24 Hour Fitness USA, Inc.                     $1,548.00                                                                                          $1,548.00
Zaniboni , Mike
16877 Airport Circle Unit #102
Huntington Beach, CA 92649                     7956     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                               $5,000.00          $5,000.00                              $15,000.00
Chan, Stella
22036 Acacia Way
Cupertino, CA 95014                            7957     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $32.67                                                                                             $32.67
HAMADI, RAFIC
1541 ELK RAVINE WAY
ROSEVILLE, CA 95661                            7958     9/4/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
BAO, VIVIAN
1550 RAINFOREST
WEST COVINA, CA 91790                          7959     9/4/2020       24 Hour Fitness USA, Inc.                       $103.09                                                                                            $103.09

                                                                                             Page 466 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                  Page 467 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Kelly, Keith
661 Imogen Ave.
Los Angeles, CA 90026                         7960     9/4/2020     24 Hour Fitness Worldwide, Inc.                       $83.98                                                                                           $83.98
Plasmeier, Michael
4220 Cesar Chavez St Apt 212
San Francisco, CA 94131                       7961     9/3/2020     24 Hour Fitness Worldwide, Inc.                                          $119.30                                                                      $119.30
Nye, William
16083 Gramercy Dr
San Leandro, CA 94578                         7962     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $200.00                                                                                          $200.00
Dix, Skyler
9009 SE Causey Ave Apt e26
Clackamas, OR 97086                           7963     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $360.00                                                                                          $360.00
Millenheft, Rosanna
4226 Varsity Street
Ventura, CA 93003                             7964     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $407.75                                                                                          $407.75
BRE DDR FLATACRES MARKETPLACE LLC
3300 Enterprise Parkway
Beachwood, OH 44122                           7965     9/3/2020        24 Hour Fitness USA, Inc.                    $1,989,267.33                                                                                   $1,989,267.33
Fenton, Janice
2420 Featherwood Street
Westlake Village, CA 91362                    7966     9/3/2020     24 Hour Fitness Worldwide, Inc.                    $1,627.00                                                                                        $1,627.00
Yang, Zhe
17696 Azucar Way
San Diego, CA 92127                           7967     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $405.09                                                                                          $405.09
Wang, Rui
3369 La Selva St.
Apt. E
San Mateo, CA 94403                           7968     9/4/2020           24 San Francisco LLC                           $429.99                                                                                          $429.99
Nguyen, Bich
667 Timberpine Ave
Sunnyvale, CA 94086                           7969     9/4/2020     24 Hour Fitness Worldwide, Inc.                       $99.00                                                                                           $99.00
Guan, Jian Jin
70 Williams Ave.
San Francisco, CA 94124                       7970     9/4/2020    24 Hour Fitness United States, Inc.                   $300.00                                                                                          $300.00
KARLIN, ALAN
2215 SOUTH PEBBLE LANE
WALNUT, CA 91789                              7971     9/4/2020    24 Hour Fitness United States, Inc.                                        $37.00                                                                       $37.00
Keezer, Alan Asa
106 DUPERU DRIVE
Crockett, CA 94525                            7972     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $149.00                                                                                          $149.00
Payne, Lawrence
222 S Jack Tone Rd
Apt 24
Ripon, CA 95366                               7973     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $195.00                                                                                          $195.00
Singh, Parminder
405 Rancho Arroyo Parkway #296
Fremont, CA 94536                             7974     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $536.00                                                                                          $536.00
Robustelli, Lucille
P.O. Box 395
Dana Point, CA 92629                          7975     9/5/2020     24 Hour Fitness Worldwide, Inc.                    $1,056.00                                                                                        $1,056.00
Monroe, John
212 Royal Vista Dr
Cedar Hill, TX 75104                          7976     9/5/2020     24 Hour Fitness Worldwide, Inc.                    $1,848.00                                                                                        $1,848.00


                                                                                                 Page 467 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 468 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
McConico, David L
12474 E Wesley Avenue
Aurora, CO 80014                                7977     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Mruaki, Tracie K
PO BOX 894467
Mililani, HI 96789                              7978     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Keller, Scott
3211 Eichenlaub St
San Diego , CA 92117                            7979     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Hamidi, Amanullah
2024 HELEN RD
PLEASANT HILL, CA 94523                         7980     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Romero, Joshua
12924 S. Timpview Dr.
Riverton, UT 84065                              7981     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                          $30.00
Knyszek, Julie D
514 East 500 South, Apartment B
Salt Lake City, UT 84102                        7982     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $36.95                                                                                          $36.95
Houston, Christine E
2933 Ascot Drive
San Ramon, CA 94583                             7983     9/4/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                     $150,000.00
Albert, Marcy
101 Lombard St Apt 904W
San Francisco, CA 94111                         7984     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Choban, David
8441 Juglans Drive
Orangevale, CA 95662                            7985     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $195.00                                                                                         $195.00
Balbi, Christopher
38w 182nd st apt 2a
bronx , ny 10453                                7986     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
Spriggs, Darren W.
7809 Valley View Lane
Houston, TX 77074                               7987     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $204.59                                                                                         $204.59
Nguyen, Tran
439 Airybrook Ln
Houston, TX 77094                               7988     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Kudla, Noel
3804 Tudor Drive
Pompton Plains, NJ 07444                        7989     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $110.86                                                                                         $110.86
Greenhouse, Clifford
379 Wilson Avenue
Fort Lee, NJ 07024                              7990     9/4/2020       24 Hour Fitness USA, Inc.                                          $749.88                                                                      $749.88
Franklin, Tammy R.
6242 Hammock Park Road
West Palm Beach, FL 33411                       7991     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Yekrangi, Shahla
24 Via Ulmaria
Rancho Santa Margarita, CA 92688                7992     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Cai, Danyang
42744 Mayfair Park Ave
Fremont, CA 94538                               7993     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Edler, Jana
20142 Riverside Drive
Newport Beach, CA 92660                         7994     9/3/2020    24 Hour Fitness Worldwide, Inc.                                       $347.89                                                                      $347.89

                                                                                              Page 468 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 469 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Dawkins, Angelique
2201 Sycamore Dr #255
Antioch, CA 94509                               7995     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Edwards, Tamara B
2730 Dragonwick Dr
Houston, TX 77045                               7996     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $8.00                                                                                           $8.00
Tapia, Elvia E
4240 Aubergine Way
Mather, CA 95655‐3030                           7997     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Reyes Parks, Rosa Elena
42 Cantata Dr
Mission Viejo, CA 92692                         7998     9/3/2020       24 Hour Fitness USA, Inc.                       $436.88                                                                                            $436.88
Sher, Shannon
4514 Fulton Ave
#103
Sherman Oaks, CA 91423                          7999     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Hardy Jr, William
43853 Glenraven Rd
Lancaster, CA 93535                             8000     9/3/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Mochizuki, Alexandra
4702 Vanderhill Road
Torrance, CA 90505                              8001     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Federspiel, Andrew
177 W Ash Ave, Apt C
Burbank, CA 91502                               8002     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $86.98                                                                                             $86.98
Liu, Yan
1612 Wheatley Place
San Jose, CA 95121                              8003     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
SHANKLIN, ANDREW
4705 DICKENS DR.
GRANITE BAY, CA 95746                           8004     9/4/2020       24 Hour Fitness USA, Inc.                        $20.00                                                                                             $20.00
Mentley, Susan
817 SE 15th Avenue
Portland, OR 97214                              8005     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $717.00                                                                                            $717.00
Brown, Tabatha
Oaks Law Firm
15233 Ventura Blvd. PH10
Sherman Oaks, CA 91403                          8006     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Zanetta, Pat
PO Box 575
Folsom, CA 95763‐0575                           8007     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nhek, Julia
40 Snow Bush St
Ladera Ranch, CA 92694                          8008     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Higa, Andre
1447 Kuloko St.
Pearl City, HI 96782                            8009     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $155.00                                                                                            $155.00
Baker, Sharon
2209 Curtis Ave., #3
Redondo Beach, CA 90278                         8010     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
KAPLAN, ROBERT
140 WEST YORK COURT
LONGWOOD, FL 32779                              8011     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $688.00                                                                                            $688.00


                                                                                              Page 469 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 470 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Mangal, Aditya
702 Portofino Ln
Foster City, CA 94404                           8012     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Leong, Davida
805 Cobble Cove Ln
Sacramento, CA 95831                            8013     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
MESONES, JENNIFER
2331 Banbury Loop
Martinez, CA 94553                              8014     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Hagan, Michael Luther
3835 Perie Lane
San Jose, CA 95132                              8015     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $996.00                                                                                         $996.00
Gutierrez, Jorge
901 Cheseapeake Place
Chula Vista, CA 91914‐2651                      8016     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $102.00                                                                                         $102.00
Castelino, Peter
5656 Enning Ave
San Jose, CA 95123                              8017     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Morla, Jason
4782 NW 195 Terr
Miami Gardens, FL 33055                         8018     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
LEE, JEFFREY ALAN
1230 Horn Avenue Unit 730
West Hollywood, CA 90069                        8019     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                          $1,124.00                               $1,124.00
GWYNN, CHARISE
1443 LOMITA BLVD UNIT 3
HARBOR CITY, CA 90710                           8020     9/4/2020    24 Hour Fitness Worldwide, Inc.                                       $650.00                                                                      $650.00
Nhek, Steve
40 Snow Bush St
Ladera Ranch, CA 92694                          8021     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Haile, Selamawit
184 13th st. Apt. 311
Oakland, CA 94612                               8022     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
CHAN, KENNY
941 LAKE FRONT DRIVE
SACRAMENTO, CA 95831                            8023     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Litwin, Seymour
5507 Bluebell Ave
Valley Village, CA 91607                        8024     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $11.61                                                                                          $11.61
Qureshi, Samina
17557 Mead St
Fountain Valley, CA 92708                       8025     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $440.00                                                                                         $440.00
Vogel, Linda Ash
1262 Beachmont Street
Ventura, CA 93001                               8026     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $189.58                                                                                         $189.58
Vu, April
1140 Tustin Grove Dr.
Tustin, CA 92780                                8027     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                         $225.00
Muchnik, Marina
1950 S Ocean Dr, Apt 6J
Hallandale Beach, FL 33009                      8028     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Bartkowski, Shannon Colleen
15215 NE 7th St
Vancouver, WA 98684                             8029     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00

                                                                                              Page 470 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 471 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                              Current 503(b)(9)
                                                                                                                                 Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                  Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                       Amount
Bente, Marilyn
9830 Apple Tree Drive
Unit A
San Diego, CA 92124                            8030     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $23.44                                                                                           $23.44
LOPEZ, JACOB
716 JULIAN AVE
SAN JACINTO, CA 92582                          8031     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00
Mathews, Andrew
14825 Whispering Ridge Rd
San Diego , CA 92131                           8032     9/3/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                           $10,000.00                              $10,000.00
Wessel, Neil J.
2027 Euclid St., Apt. D
Santa Monica, CA 90405                         8033     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                          $350.00
Zediker, Coen
114 Via Malaga
San Clemente, CA 92673                         8034     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $534.87                                                                                          $534.87
Vogel, Angela
14025 Quailridge Drive
Riverside, CA 92503                            8035     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00
Weber, Joanne L
1887 Orange Grove Drive
San Jose, CA 95124                             8036     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $47.58                                                                                           $47.58
Edwards, Cynthia L.
408 Claydon Way
Sacramento, CA 95864                           8037     9/3/2020       24 Hour Fitness USA, Inc.                                        $1,300.00                                                                     $1,300.00
Kapitanyuk, Yuriy
2913 Gibson View Way
Antelope, CA 95843                             8038     9/3/2020       24 Hour Fitness USA, Inc.                       $400.00                                                                                          $400.00
Razor, Mardell
43610 17th St. E.
Lancaster, CA 93535                            8039     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $657.98                                                                                          $657.98
Ordonez, Gregorio
582 Pacesetter St
Oceanside, CA 92057                            8040     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $268.75                                                                                          $268.75
DATOR, REIZZLE ANNE
361 WINCHESTER ST
DALY CITY, CA 94014                            8041     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $332.00                                                                                          $332.00
Neuangviseth, Shinette
1487 Deschutes Pl.
Fremont, CA 94539                              8042     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $88.18                                                                                           $88.18
Lawrence, Daryl R
2932 Arbusto
Grand Prairie, TX 75054                        8043     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $88.00                                                                                           $88.00
DeFranco, Erik
969 Laguna st
Livermore, CA 94550                            8044     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
FENTON, ROBERT
2420 FEATHERWOOD STREET
WESTLAKE VILLAGE, CA 91362                     8045     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                        $1,548.00
Chan, Trevor
941 Lake Front Drive
Sacramento, CA 95831                           8046     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00



                                                                                             Page 471 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 472 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Peregrino, Benjamin
903 S. Austin St.
Santa Ana, CA 92704                              8047     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $101.02                                                                                         $101.02
Lee, Seung Yeoun
1624 Edmonton Ave
Sunnyvale, CA 94087                              8048     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                         $108.00
Loomis, Michelle
2331 Stanley Avenue
Signal Hill, CA 90755                            8049     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Villarreal, Vanessa M
1527 Willowhaven Ct
San Jose, CA 95126                               8050     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $148.11                                                                                         $148.11
Gokieli, Tamara
260 65 Street, #6K
Brooklyn, NY 11220                               8051     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
ANDERSON, DEMOND
6402 GOFORTH STREET
HOUSTON, TX 77021                                8052     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
Nhek, Justin
40 Snow Bush St.
Ladera Ranch, CA 92694                           8053     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Daley, Rosemary
9722 Delafield Circle
Huntington Beach, CA 92646                       8054     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                               8055     9/4/2020        24 Hour Fitness USA, Inc.                  $2,162,202.30                                                                                   $2,162,202.30
Tang, Nicholas
10142 Megan Ct
Westminster, CA 92683                            8056     9/3/2020        24 Hour Fitness USA, Inc.                         $33.33                                                                                          $33.33
Battle, Jabril
5610 Boden St.
Los Angeles, CA 90016                            8057     9/3/2020    24 Hour Fitness United States, Inc.               $10,000.00                                                                                      $10,000.00
Park, Young
3021 Terraza Pl
Fullerton, CA 92835                              8058     9/4/2020    24 Hour Fitness United States, Inc.                $1,500.00                                                                                       $1,500.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                             8059     9/5/2020        24 Hour Fitness USA, Inc.                        $297.00                                                                                         $297.00
Ong, Wan‐Jun
133 Kensington Way
San Francisco, CA 94127                          8060     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $342.93                                                                                         $342.93
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                               8061     9/4/2020        24 Hour Fitness USA, Inc.                  $2,471,599.62                                                                                   $2,471,599.62
Akkati, Sriram
42 Carson
Irvine, CA 92620                                 8062     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Chapman, Percy L.
10537 Turning Leaf Trl.
Fort Worth, TX 76131                             8063     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99


                                                                                                  Page 472 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 473 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                            8064     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $297.00                                                                                         $297.00
Guenther, Angela
320 Alabama Street
Huntington Beach, CA 92648                      8065     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $468.00                                                                                         $468.00
Tran, David H.
342 Myrtle Street Unit 202
Glendale, CA 91203‐3177                         8066     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $410.00                                                                                         $410.00
McArthur, Eric
33686 Windham Drive
Dana Point, CA 92629                            8067     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Bissell, Brian
1303 walnut ave. #5
Huntington Beach, CA 92648                      8068     9/3/2020    24 Hour Fitness United States, Inc.                  $800.00                                                                                         $800.00
Claim docketed in error
                                                8069     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Marine, Christopher
                                                8070     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Huynh, Tommy
15782 Clarendon St
Westminster, CA 92683                           8071     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Barajas, Mario
416 S 28th St.
Richmond, CA 94804                              8072     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
YI, HOYUN
44849 CAMELLIA DR.
FREMONT, CA 94539                               8073     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $174.75                                                                                         $174.75
Carrera, Adrian
12626 Lewis Ave.
Chino, CA 91710                                 8074     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                            8075     9/5/2020    24 Hour Fitness United States, Inc.                  $297.00                                                                                         $297.00
Mahon, Daniel R. and Connie R.
11621 Forest Hill Ct.
Fairfax, VA 22030                               8076     9/3/2020    24 Hour Fitness United States, Inc.                                   $2,349.98                                                                    $2,349.98
Hines, Siboney
1280 10th St
West Linn, OR 97068                             8077     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $377.91                                                                                         $377.91
Nguyen, Thanh Chi T
12959 New Hope St
Garden Grove, CA 92840                          8078     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                         $480.00
Kim, Richard
239 Shields St.
San Francisco, CA 94132                         8079     9/3/2020           24 San Francisco LLC                          $429.99                                                                                         $429.99
Trader, Katie
325 Union Ave Apt 111‐F
Campbell, CA 95008                              8080     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                          $99.99
Nelson, Patrick Craig
4109 Netherfield Rd
Frisco, TX 75036                                8081     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                           $60.00                                                     $60.00



                                                                                                   Page 473 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 474 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Prezeau, Rodney
570 Edgewood Road
San Mateo, CA 94402                             8082     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Matthews‐Harris, Susan
510 Palm Court
Roseville, CA 95661                             8083     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Chen, Amanda
41 Sanders Ranch Rd
Moraga, CA 94556                                8084     9/4/2020       24 Hour Fitness USA, Inc.                                             $649.99                                                                      $649.99
OUTFRONT Media LLC
Daniel P. Velocci, Esq.
IANNITELLI MARCOLINI, P.C.
5353 North 16th Street, Suite 315
Phoenix, AZ 85016                               8085     9/3/2020    24 Hour Fitness Worldwide, Inc.              $1,001,334.01                                                                                      $1,001,334.01
Chaudry, Iftikhar A
3152 Paseo Robles
Pleasanton, CA 94566                            8086     9/4/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                            $699.00
Singh, Amrinder
1005 E Atherton Drive
Manteca, CA 95337                               8087     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Hopps, James
2256 Santa Fe Avenue
Torrance, CA 90501                              8088     9/4/2020       24 Hour Fitness USA, Inc.                       $599.80                                                                                            $599.80
Grigoryan, Elaina
4365 Ventura Canyon Avenue, Unit 1
Sherman Oaks, CA 91423                          8089     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                            $280.00
Ulloa Flores, Jacqueline Marlene
2137 W. Beverly Dr.
Orange, CA 92868                                8090     9/4/2020    24 Hour Fitness Worldwide, Inc.                                          $699.99                                                                      $699.99
Heinsohn, Stephanie
368 Montclair Drive
Santa Clara, CA 95051                           8091     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Chong, Lisa
2342 31st Ave
San Francisco, CA 94116                         8092     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                              8093     9/4/2020       24 Hour Fitness USA, Inc.                 $3,214,071.00                                                                                      $3,214,071.00
Weiss, Jacob A.
16287 Ivory Court
Chino Hills, CA 91709                           8094     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                            $449.99
Lao, Yen
310 S. California St. #B
San Gabriel, CA 91776                           8095     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wen, Xiao Ming
1506 S. Garfield Ave.
Alhambra, CA 91801                              8096     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kruse, Kenneth
194A Sweeny St.
San Francisco, CA 94134                         8097     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Saucedo, Sandra
1766‐30th Avenue
San Francisco, CA 94122                         8098     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,800.00                                                                                          $1,800.00

                                                                                              Page 474 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 475 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Yang, Cui Hua
16058 Via Alamitos
San Lorenzo, CA 94580                           8099     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Brock, Yong
66 Buena Vista Ave
Suisun, CA 94585                                8100     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Gila, Yael
21675 Regnart Rd.
Cupertino, CA 95014                             8101     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $2,147.92                                                                                       $2,147.92
Ying, Pih Hsia
6523 Hagen Blvd.
El Cerrito, CA 94530                            8102     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Zaitz, Leland
1335 S. Carmelina Ave #107
Los Angeles, CA 90025                           8103     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Chen, Claire
8613 Alder Creek Street
Chino, CA 91708                                 8104     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                          $49.99
Todhri, Melisa
1827 83rd St, Apt 3C
Brooklyn, NY 11214                              8105     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $94.00                                                                                          $94.00
Cornish, Reed
1730 Plaza Sol
San Jose, CA 95131                              8106     9/5/2020       24 Hour Fitness USA, Inc.                        $46.99                                                                                          $46.99
Zhao, Huihua
888 Ironwood Dr
San Jose, CA 95125                              8107     9/4/2020         24 San Francisco LLC                          $699.99                                                                                         $699.99
Griffiths, Christine
14238 NE 119th St.
Brush Prairie, WA 98606                         8108     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Mullins, Elaine
6431 Sunside Avenue
Westminster, CA 92683                           8109     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Hagerman, Dori
97 S. Evergreen Drive
Ventura, CA 93003                               8110     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $162.90                                                                                         $162.90
Holloway, Ishmael
2809 Matera Plz
Apt 327
Fort Worth, TX 76177                            8111     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $668.74                                                                                         $668.74
Feng, Jie Wen
27646 Baldwin St
Hayward, CA 94544                               8112     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Carlin, Mary H
21130 Park Brook Drive
Katy, TX 77450                                  8113     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $51.72                                                                                          $51.72
Mullican, Paula
6255 Edgewood Way
Rocklin, CA 95677                               8114     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                          $60.00                                                     $60.00
 Mullins, Marvin
6431 Sunside Avenue
Westminster, CA 92683                           8115     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99



                                                                                                 Page 475 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 476 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Rudolph, Sandra E
2 CORY ROAD UNIT J
MORRISTOWN, NJ 07960                           8116     9/5/2020       24 Hour Fitness USA, Inc.                       $499.98                                                                                         $499.98
Whalen, Kevin
2009 Federal Ave
Costa Mesa, CA 92627                           8117     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
Gov, Richie
9389 Gotham St.
Downey, CA 90241                               8118     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $553.38                                                                                         $553.38
Melanson, Patrick
411 Rio Del Oro Lane
Sacremento, CA 95825                           8119     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $98.99                                                                                          $98.99
Liu, Eddie
4139 Garatti Ct.
Pleasanton, CA 94566                           8120     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Begum, Tahura
278 Patterson Ave
Patterson, NJ 07502                            8121     9/4/2020       24 Hour Fitness USA, Inc.                        $66.08                                                                                          $66.08
DeFendis, David
6549 North Palm Avenue
Apartment 228
Fresno, CA 93704                               8122     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Tsung, Hua Hsuan
3141 Casa De Campo Apt 108
San Mateo, CA 94403                            8123     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                         $649.00
Zhen, Yingli
12900 SE 268th St Unit K1
Kent, WA 98030‐5648                            8124     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $599.99                                                                                         $599.99
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                               8125     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                         $249.99
Fernandez, Adam
20483 Varsity Drive
Walnut, CA 91789                               8126     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
So‐Quackenbush, Selena
3280 Ramos Circle
Sacramento, CA 95827                           8127     9/4/2020       24 Hour Fitness USA, Inc.                       $215.00                                                                                         $215.00
Wen, Cynthia
1181 Furlong St
Belmont, CA 94002                              8128     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Nguyen, Melissa
6314 Carnaby Lane
Rosenberg, TX 77471                            8129     9/4/2020       24 Hour Fitness USA, Inc.                       $250.00                                                                                         $250.00
Rotelli Jr, Thomas J
10090 Willey Ct
Granite Bay, CA 95746                          8130     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $17,336.00                                                                                      $17,336.00
Panuco, Johanna
8132 Ainsworth Lane
La Palma, CA 90623                             8131     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $725.00                                                                                         $725.00
Melanson, Linda
411 Rio Del Oro Lane
Sacramento, CA 95825                           8132     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $98.99                                                                                          $98.99



                                                                                             Page 476 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 477 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
JAYARAJ, PAUL
17763 E.Oakwood PL
Aurora, CO 80016                                 8133     9/4/2020    24 Hour Fitness United States, Inc.                  $164.21                                                                                            $164.21
Christman, Richard
2311 Mansfield Lane
Cedar Park, TX 78613                             8134     9/5/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                            $200.00
Padilla, Fred
9342 Canfield Dr.
La Habra, CA 90631                               8135     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nguyen, Oliver
1214 Summit Road
McLean, VA 22101                                 8136     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Wellein, Nicholas
PO BOX 4343
Yigo, GU 96929                                   8137     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $580.00                                                                                            $580.00
Alatorre, Alejandro
226 N Eckhoff St
Orange, CA 92868                                 8138     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                            $480.00
Sun, Jing
24316 EDITH ST
Hayward, CA 94544                                8139     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
NGUYEN, ANH KIM
745 ANNE LANE
MORGAN HILL, CA 95037                            8140     9/3/2020        24 Hour Fitness USA, Inc.                        $167.88                                                                                            $167.88
Adams, Richard Joshua
44255 Heaton Avenue
Lancaster, CA 93534                              8141     9/3/2020    24 Hour Fitness United States, Inc.               $14,000.00                                                                                         $14,000.00
Gov, Ryan
9389 Gotham St.
Downey, CA 90241                                 8142     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $533.38                                                                                            $533.38
Williams, Don
18557 Firlands Way N #506
Shoreline, WA 98133                              8143     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $102.52                                                                                            $102.52
Ziegenbalg, Anja
396 Newcastle Dr
Redwood City, CA 94061                           8144     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Kashkooli, Pasha Abbasi
1631 10th Street #2
Sacramento, CA 95814                             8145     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
LIN, WENGKANG
19 APOLLO ST
SAN FRANCISCO, CA 94124                          8146     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Tolis, Todd
2226 Morning Sun CT
Encinitas, CA 92024                              8147     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $174.75                                                                                            $174.75
Wahl, Jeremy
19941 Briarly Lane
Huntington Beach, CA 92646                       8148     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Zheng, Mingming
1223 S Alta Vista Ave, Apt B
Monrovia, CA 91016                               8149     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Lee, Yun‐hyang
1607 Maddux Ln
McLean, VA 22101                                 8150     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $524.99                                                                                            $524.99

                                                                                                  Page 477 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 478 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Mohapatra, Dipti
25119 Old FairView Ave
Hayward, CA 94542                              8151     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Arriola, Ignacio
4604 Escuela Ct
Richmond, CA 94804                             8152     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
CHEN, ZHENHUA
219 CALIFORNIA STREET
APT 3
ARCADIA, CA 91006                              8153     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Cashman, Brian
11464 Tenison Lane
Frisco, TX 75033                               8154     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $229.01                                                                                         $229.01
King, David
10160 Granite Hill Dr
Parker, CO 80134                               8155     9/3/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                          $49.00
Baang, Brandon
12269 Alcosta Blvd
San Ramon, CA 94583                            8156     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Marks, Joshua Edward
1355 3RD AVE APT 1
SAN FRANCISCO, CA 94122                        8157     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
YEE, MARCO FANG‐TUNG
13117 Andy Street
Cerritos, CA 90703                             8158     9/3/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                          $49.00
Chaidez, Michael
7827 Empingham Way
Sacramento, CA 95829                           8159     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $65.58                                                                                          $65.58
Hughes, Stephanie
6019 Sanford Road
Houston, TX 77096                              8160     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $90.47                                                                                          $90.47
Ye, Xian
11 COLONIAL PKWY
DUMONT, NJ 07628                               8161     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $466.66                                                                                         $466.66
VELEZ, FRANCISCO E
9172 CERROLINDA CIRCLE
ELK GROVE, CA 95758‐5455                       8162     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $149.00                                                                                         $149.00
Marrs‐Smith, Gayle
4387 E Hacienda Ave
Las Vegas, NV 89120                            8163     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $198.00                                                                                         $198.00
Cruz, Nona A.
2136 Pueblo Circle
Las Vegas, NV 89169                            8164     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $5,940.00                                                                                       $5,940.00
Weiss, Matthew
2405 Narbonne Way
Costa Mesa, CA 92627                           8165     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $190.00                                                                                         $190.00
Baba, Sylvia
1363 Candelero Dr
Walnut Creek, CA 94598                         8166     9/5/2020       24 Hour Fitness USA, Inc.                     $3,087.24                                                                                       $3,087.24
Pagano, Anne
3356 Sentinel Drive
Boulder, CO 80301                              8167     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $40.08                                                                                          $40.08



                                                                                             Page 478 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 479 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Hilliard, Tom
351 Tate Ave
Glendora, CA 91741                              8168     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $779.98                                                                                            $779.98
Aji , Abulimiti
6606 S Mariposa Ln
Dublin, CA 94568                                8169     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Tucker, Dylan
14640 Limedale St
Panorama City, CA 91402                         8170     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $500.00                              $200.00                                 $700.00
Ludwick, James
2470 Agate Ln
Boulder, CO 80304                               8171     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                            $249.99
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                            8172     9/5/2020             RS FIT CA LLC                             $297.00                                                                                            $297.00
Garrett, Andrew
63 Creek View Circle
Larkspur, CA 94939                              8173     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Kim, Jihae
7542 Franklin Street
Buena Park, CA 90621                            8174     9/9/2020       24 Hour Fitness USA, Inc.                       $499.00                                                                                            $499.00
Seamon, Sharon
146 Russell ave
Rahway, NJ 07065                                8175     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,205.10                                                                                          $1,205.10
Medellin, Alfonsina
11964 Via Hacienda
El Cajon, CA 92019                              8176     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Terranova, Michael
2207 CABRILLO ST. APT 2
SAN FRANCISCO, CA 94121                         8177     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Brook, Joanne
9707 NW 37th Street
Sunrise, Fl 33351                               8178     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                              8179     9/3/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Leal, Joanna
17101 Herbert Lane
Huntington Beach, CA 92649                      8180     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Madriz, Damian
205 Lindy Dr
Las Vegas, NV 89107                             8181     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                            $160.00
Tran, Binh
2627 Kendrick Circle
San Jose, CA 95121                              8182     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Conniff, Leonard
PO Box 1545
San Ramon, CA 94583                             8183     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                               $348.00                                 $348.00
Jensen, Pamela J
1541 Rancho View Dr
Lafayette, CA 94549                             8184     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Wilson, William
513 Crystal Rose Ct.
Fairfield, CA 94534                             8185     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00

                                                                                              Page 479 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 480 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
MacDuff, Darcelle L
21851 Newland St Spc 186
Huntington Beach, CA 92646                    8186     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $516.00                                                                      $516.00
Schlueter, Carol Susan
7629 Tophill Ln.
Dallas, TX 75248                              8187     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $340.44            $89.55                                                    $429.99
Sirousian, Nastaran
8738 S 258th Pl Apt #725
Kent, WA 98030                                8188     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $658.59                                                                                            $658.59
Tao, Sean
170 Alexander Ave.
Daly City , CA 94014                          8189     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $336.00                                                                                            $336.00
Budde, Greg
2217 Grand Canyon Court
Carrollton, TX 75006                          8190     9/3/2020    24 Hour Fitness United States, Inc.                                        $894.15                                                                      $894.15
Doshi, Sunil
2143 Northam Dr.
Fullerton, CA 92833                           8191     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                            8192     9/3/2020         24 Hour Holdings II LLC                              $0.00                                                                                           $0.00
DURR, SHERMAN
28451 PLYMOUTH WAY
TEMECULA, CA 92591                            8193     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                                  $0.00                                   $0.00
Goodfriend, Kathleen
4610 Panorama Dr.
La Mesa, CA 91941                             8194     9/3/2020    24 Hour Fitness United States, Inc.                $1,500.00                                                                                          $1,500.00
Liu, I‐Hsiu
4478 Laird Circle
Santa Clara, CA 95054                         8195     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Longwell, Virginia
1261 Treasure Lane
Santa Ana, CA 92705                           8196     9/6/2020     24 Hour Fitness Worldwide, Inc.                                         $1,548.00                                                                    $1,548.00
Lee, Jongserk
2801 Sepulveda Blvd Unit 54
Torrance, CA 90505                            8197     9/3/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                            $699.00
Dickson, Amanda
Amanda Dickson
1055 Armorlite Dr Apt. 329
San Marcos, CA 92069                          8198    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $57.98                                                                                             $57.98
Hoang, Dominic Trong
2182 41st Ave
Oakland, CA 94601                             8199     9/5/2020         24 Hour Holdings II LLC                         $400.00                                                                                            $400.00
ZHENG, SINUO
5807 LAUREL CANYON BLVD#119
VALLEY VILLAGE, CA 91607                      8200     9/3/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                            $649.99
Irizarry, Edrian
222 Centre Avenue Apt 6B
New Rochelle, NY 10805                        8201     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Levine, Michael
707 Crossbrook Drive
Moraga, CA 94556                              8202     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00



                                                                                               Page 480 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 481 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                            8203     9/5/2020        24 Hour Fitness USA, Inc.                      $7,798.00                                                                                       $7,798.00
Williams, Stevie
18 Washington Avenue
Fanwood, NJ 07023                               8204     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $34.00                                                                                          $34.00
OShana, Trevor
336 Arnold St
Las Vegas, NV 89106                             8205     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Keshishyan, Greg
10300 Strathern St.
Sun Valley, CA 91352                            8206     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $634.55                                                                                         $634.55
Prowen, Barbara Jo
1734 Mission Ave
Carmichael, CA 95608                            8207     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Yekyazarian, Armen
553 South St. #110
Glendale, CA 91202                              8208     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Chin, Jiun
14613 Chisholm Trail
Chino Hills, CA 91709                           8209     9/3/2020    24 Hour Fitness United States, Inc.                  $112.13                                                                                         $112.13
Zhao, Michael
1838 Camberley Ln
Hacienda Heights, CA 91745                      8210     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
Papadimas, George
3219 Corlear Avenue
Bronx, NY 10463                                 8211     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $33.59                                                                                          $33.59
Greene, Meltonya
2040 W 102nd street
Los Angeles, CA 90047                           8212     9/3/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00
Allahverdian, Hermik
553 South St. #110
Glendale, CA 91202                              8213     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Pett, Robert & Maricela
3343 Stern Wave Place
Dana Point, CA 92629                            8214     9/3/2020        24 Hour Fitness USA, Inc.                                           $470.00                                                                      $470.00
Jacobson, Larry
6 Admiral Drive #283
Emeryville, CA 94608                            8215     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $748.00                                                                                         $748.00
Keshishian, Talin
6450 Woodman Ave #1
Valley Glen, CA 91401                           8216     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Venugopalan, Dinesh
6182 Cottle Rd
Apt 1
San Jose, CA 95123                              8217     9/3/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Morrow, Richard
606 Calle Reata
San Clemente, CA 92673                          8218     9/5/2020        24 Hour Fitness USA, Inc.                      $1,440.00                                                                                       $1,440.00
Peterson, Brendan
8255 Orchard Ave.
La Mesa, CA 91942                               8219     9/3/2020        24 Hour Fitness USA, Inc.                      $1,050.00                                                                                       $1,050.00



                                                                                                 Page 481 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 482 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Estrada, Guadalupe
1437 J St Unit 110
San Diego, CA 92101                             8220     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $592.00                                                                                            $592.00
Correll, Paul
3325 NE 49TH Ave.
Portland, OR 97213                              8221     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $96.50                                                                                             $96.50
Romero, Alexander
8 Briarwood Ct.
Novato, CA 94947                                8222     9/3/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Wu, Szuying
192 Southbrook
Irvine, CA 92604                                8223     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Browne, Jeremy
1650 8th Ave
Unit 311
San Diego, CA 92101                             8224     9/3/2020        24 Hour Fitness USA, Inc.                         $36.99                                                                                             $36.99
Sivagnanasooryar, Prasannarupan
2089 Ramona Dr
Pleasant Hill, CA 94523                         8225     9/3/2020        24 Hour Fitness USA, Inc.                      $1,657.00                                                                                          $1,657.00
Salcido, Sandy C
4670 Voltaire St.
San Diego, CA 92107                             8226     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
FRNZYAN, VANESSA
7030 BEVIS AVE
VAN NUYS, CA 91405                              8227     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Murren, Carol (Ann)
19414 Aurora Ave N #305
Shoreline, WA 98133                             8228     9/3/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Roberts, Ray
21735 Manor Court Dr
Katy, TX 77449‐6354                             8229     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Ewing, Carol
7132 S. W. 47th Street
Miami, FL 33155                                 8230     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Le, Trang
152 Brahms Way
Sunnyvale, CA 94087                             8231     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $233.00                                                                                            $233.00
Bryant, Bill
6203 SE 17th Avenue
Portland, OR 97202                              8232     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $88.00                                                                                             $88.00
Sanchez, Leah
10514 Genesta Ave
Granada Hills, CA 91344                         8233     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nasburg, Brandon
911 Avon Street
Belmont, CA 94002                               8234     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $188.00                                                                                            $188.00
Giambastiani, Ron
2817 Corvo Pl
Costa Mesa, CA 92626                            8235     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Agrawal, Ajitkumar P
38668 Aurora Terrace
Fremont, CA 94536                               8236     9/7/2020           24 San Francisco LLC                          $699.00                                                                                            $699.00



                                                                                                   Page 482 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 483 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Hernandez, Billy Anthony
13428 Edgebrook Road
La Mirada, CA 90638                             8237     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Cowles, William A.
3060 E Flora Pl
Denver, CO 80210                                8238     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $864.00                                                                                         $864.00
Huang, Cynthia
1729 Rosehall Way
Sacramento, CA 95832                            8239     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00
Fazzolari, Pasquale
63‐34 Marathon Parkway
Little Neck, NY 11362                           8240     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Prevost, Ron
9 Seaview
Montecito, CA 93108                             8241     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Hollingsworth, Larry
1614 Vancouver Way
Livermore, CA 94550                             8242     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $69.98                                                                                          $69.98
Hernandez, Carlos
17615 Sierra Hill St.
Canyon Country, CA 91351                        8243     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Silva, Michael Victor
2107 E Aroma DR
West Covina, CA 91791                           8244     9/4/2020    24 Hour Fitness Worldwide, Inc.                                       $650.00                              $650.00                               $1,300.00
Baek, Katie
2578 Molinaro Way
Dublin, CA 94568                                8245     9/3/2020    24 Hour Fitness Worldwide, Inc.                                       $495.00                                                                      $495.00
Gill, Christopher
5451 Redwood Street
Yorba Linda, CA 92886                           8246     9/3/2020       24 Hour Fitness USA, Inc.                       $137.97                                                                                         $137.97
Green III, Henry Ezekiel
242 Heron Bay Cir
Lake Mary, FL 32746                             8247     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Clifford, Cate
10207 SE Stephens St
Portland, OR 97216                              8248     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
Shiobara, Emi
6344 12th Street N.
Arlington, VA 22205                             8249     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $135.00                                                                                         $135.00
Cruz, Alexander
1298 Valdez Way
Fremont, CA 94539                               8250     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Hise, Jason
207 Montrose Drive
Folsom, CA 95630                                8251     9/3/2020       24 Hour Fitness USA, Inc.                       $320.83                                                                                         $320.83
Sangha, Gurjant
2681 Hesselbein Way
San Jose, CA 95148                              8252     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $170.00                                                                                         $170.00
Sadler, Jeff
4611 Galapagos Dr
Austin, TX 78749                                8253     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $242.41                                                                                         $242.41
Allen, Joseph Donald
3161 Catrina Ln
Annapolis, MD 21403                             8254     9/3/2020       24 Hour Fitness USA, Inc.                       $200.58                                                                                         $200.58

                                                                                              Page 483 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 484 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Nguyen, Michael
320 Hazelwood Place
Piscataway, NJ 08854                            8255     9/4/2020      24 Hour Fitness Holdings LLC                       $200.00                                                                                         $200.00
Rehmtullah, Rashmeen
130 Angel Hollow Lane
Rosenberg, TX 77469                             8256     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                         $125.97
Le, Jane
9327 Adolphia Street
San Diego, CA 92129                             8257     9/5/2020        24 Hour Fitness USA, Inc.                         $98.00                                                                                          $98.00
Munk, Ruth
1428 Trapline Court
Vienna, VA 22182                                8258     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                         $499.92
Vanderpriem, Edward
314 Weatherly Way
Vacaville, CA 95687                             8259     9/5/2020     24 Hour Fitness Worldwide, Inc.                                        $699.99                                                                      $699.99
Babbitt, Gregory T.
6778 Cibola Road
San Diego, CA 92120                             8260     9/3/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
Cherry, Jamaal
PO BOX 601632
San Diego, CA 92160                             8261     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $29.76                                                                                          $29.76
Frias, Lorraine
16321 Sugargrove Drive
Whittier, CA 90604                              8262     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Merlino, Diane Aurelia
691 Kansas Street
San Francisco, CA 94107                         8263     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
LE, TUAN DUY
7424 HANFIELD DR.
SACRAMENTO, CA 95829                            8264     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Wendland, Craig
1605 Eolus Ave
Encinitas, CA 92024                             8265     9/5/2020     24 Hour Fitness Worldwide, Inc.                                        $699.99                                                                      $699.99
Benado, Tony
1610 Stuart Street
Berkeley, CA 94703                              8266     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Nixon, Darrell Antoine
1104 East 24th St.
Oakland, CA 94606                               8267     9/4/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
Patel, Jatin
3120 Robert Drive
Richardson, TX 75082                            8268     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Sato, Jane
18515 Dorman Avenue
Torrance, CA 90504‐5430                         8269     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $65.33                                                                                          $65.33
Payne, Kevin
5017 Sepulveda Blvd.
Torrance , CA 90505                             8270     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Awate, Ravi
34187 Siward Drive
Fremont, CA 94555                               8271     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $93.00                                                                                          $93.00
Vega, Gwen
157 Trestle Cove
Hercules, CA 94547                              8272     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00

                                                                                                 Page 484 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 485 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                               Current 503(b)(9)
                                                                                                                                        Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                         Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                        Amount
Nguyen, Thanh T.
26 Wakefield
Irvine, CA 92620                                 8273     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                           $1,000.00
Rosen, Jason
18741 Roxburgh PL
Porter Ranch, CA 91326                           8274     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                             $700.00
Valencia, Vanessa
5737 Barbera Street
Vallejo, CA 94591                                8275     9/3/2020        24 Hour Fitness USA, Inc.                        $235.00                                                                                             $235.00
Garcia, Lizeth A
9501 Plymouth St
Oakland , CA 94603                               8276     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                              $60.00
Logan, Dustin
3221 Altman Dr.
Dallas, TX 75229                                 8277     9/5/2020    24 Hour Fitness United States, Inc.                   $70.00                                                                                              $70.00
Bracco, Richard
1905 St Augustine Way
Petaluma, CA 94954                               8278     9/3/2020     24 Hour Fitness Worldwide, Inc.                                           $350.00                                                                       $350.00
Houston, John C.
9061 Chantal Way
Sacramento, CA 95829                             8279     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $304.83                                                                                             $304.83
McDowell, Dorian
6415 Prospero Rd
Peyton , CO 80831‐8062                           8280     9/4/2020              24 Denver LLC                               $60.00                                                                                              $60.00
Zullo, Amy
119 La Rinconada Dr
Los Gatos, CA 95030                              8281     9/4/2020           24 San Francisco LLC                          $699.99                                                                                             $699.99
Arias, Gabriela
2107 E Aroma Dr
West Covina, CA 91791                            8282     9/4/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00             $0.00            $650.00                                 $650.00
Campbell, Thevesha
208 West 60th St
Los Angeles, CA 90003                            8283     9/4/2020     24 Hour Fitness Worldwide, Inc.                                         $1,000.00                                                                     $1,000.00
Brown, Michael E
1421 Lombard St. Apt #2415
Oxnard, CA 93030                                 8284     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Luna Rosales, Giovanni Ismael
866 N 4th St
San Jose, CA 95112                               8285     9/3/2020        24 Hour Fitness USA, Inc.                         $85.58                                                                                              $85.58
Chen, Betty
9215 Anson River Cir.
Fountain Valley, CA 92708                        8286     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                             $699.99
Hartman, Luke Peter
2120 Brookhaven Ave.
Placentia, CA 92870                              8287     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Pravdin, Yelena
12012 Doral Ave.
Northridge, CA 91326                             8288     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                             $699.99
Nguyen, Evan
3292 Carol Leaf Ct
San Jose, CA 95148                               8289     9/6/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                             $400.00
Hamidi, Jamila
2024 Helen Rd
Pleasant Hill, CA 94523                          8290     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00

                                                                                                    Page 485 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 486 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Phusawasdi, Thavat
18517 Saint Andrews Place
Torrance, CA 90504                              8291     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Cheng, Guanqiao
901 Parklin Ave
Sacramento, CA 95831                            8292     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $324.50                                                                                         $324.50
Narcisse, Tamara
25309 sw 119th Court
Homestead, FL 33032                             8293     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $106.99                                                                                         $106.99
Karki, Erik
801 Franklin St #1406
Oakland, CA 94607                               8294     9/3/2020    24 Hour Fitness Worldwide, Inc.                $396,103.82                                                                                     $396,103.82
Michaud, Camille
1214 Awalt Dr.
Mountain View, CA 94040                         8295     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $472.00                                                                                         $472.00
Lee, Soo & Hyun
4089 Creamery Way
Roseville, CA 95747                             8296     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Yeghiyan, Ani
10504 Pinyon Avenue
Tujunga, CA 91042                               8297     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Farbish, Gary Alan
1200 NW 98 Avenue
Plantation, FL 33322                            8298     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $283.21                                                                                         $283.21
Mariscal, Maria
3049 Barranca Dr
Bay Point, CA 94565                             8299     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $117.54                                                                                         $117.54
Branch, Dorathy A.
84‐51 Beverly Rd. 2T
Kew Gardens, NY 11415                           8300     9/3/2020       24 Hour Fitness USA, Inc.                                          $119.88                              $119.88                                 $239.76
Chase Sapphire
Cardmember Services
PO Box 6294
Carol Stream, IL 60197‐6294                     8301     9/3/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Sieker, David James
1532 Goodman Ave
Redondo Beach, CA 90278                         8302     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $86.15                                                                                          $86.15
Giubbolini, Luigi
575 W 19th Street A204
Costa Mesa, CA 92627                            8303     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Teope, Sandy M
220 S Livermore Ave Unit 3439
Livermore, CA 94551                             8304     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
MARTIN, SUSAN S
312 LINCOLN AVENUE
FALLS CHURCH, VA 22046                          8305     9/3/2020    24 Hour Fitness Worldwide, Inc.                                       $499.99                                                                      $499.99
Larson, Bob
48420 Avalon Heights
Fremont, CA 94539                               8306     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                       $2,500.00
Huang, John
16745 Rocky Knoll Rd
Hacienda Heights, CA 91745                      8307     9/3/2020    24 Hour Fitness Worldwide, Inc.                                        $99.00                                                                       $99.00



                                                                                              Page 486 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 487 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Honavar, Prashant
20875 Hanford Dr
Cupertino, CA 95014                             8308     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Cui, Yongjiang
2834 E Rosemary Dr
West Covina, CA 91791                           8309     9/3/2020     24 Hour Fitness Worldwide, Inc.                                        $699.00                                                                      $699.00
Okoye, Amaechi
6573 NE Deer Run St
Hillsboro, OR 97124                             8310     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Livote, Michelle
77 Smokestone
Irvine, CA 92614                                8311     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Ellis, Legend
1646 W. Bonnie View Dr.
Rialto, CA 92376                                8312     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Zhao, Liang
700 Lisbon St
San Francisco, CA 94112                         8313     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                         $340.00
Wang, Chenying
720 Fargo AVE APT3
SAN LEANDRO, CA 94579‐2170                      8314     9/3/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Dion, Michael
45 Euclid Avenue
Maplewood, NJ 07040                             8315     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $56.00                                                                                          $56.00
Njeru, Chrispin
2422 21st Avenue #A
Oakland, CA 94606                               8316     9/3/2020        24 Hour Fitness USA, Inc.                        $109.41                                                                                         $109.41
LIN, STEVE
603 S 5TH AVE APT#B
ARCADIA, CA 91006                               8317     9/3/2020        24 Hour Fitness USA, Inc.                        $475.00                                                                                         $475.00
Soroka, Samson
1228 E. 22 ST
Brooklyn, NY 11210                              8318     9/3/2020        24 Hour Fitness USA, Inc.                                           $120.00                                                                      $120.00
Chen, Quan
221 Tanglewood Dr.
Richmond, CA 94806                              8319     9/3/2020        24 Hour Fitness USA, Inc.                      $1,599.61                                                                                       $1,599.61
Gresbrink, Mark
16205 198th Ave NE
Woodinville, WA 98077                           8320     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $355.25                                                 $355.25                                 $710.50
Vera, Maria
2243 Crospey Avenue, Apt 8‐B
Brooklyn, NY 11214                              8321     9/3/2020        24 Hour Fitness USA, Inc.                                        $12,000.00                                                                   $12,000.00
Briggs, Wayne S
36 Manner Ave.
Garfield, NJ 07026                              8322     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                         $252.00
Chan, John
6644 Fordham Way
Sacramento, CA 95831                            8323     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Liu, Xiao
2375 Presado Dr. Unit B
Diamond Bar, CA 91765                           8324     9/3/2020        24 Hour Fitness USA, Inc.                        $351.89                                                                                         $351.89
Glew III, Raymond E.
260 NE Birch Street
Issaquah, WA 98027                              8325     9/3/2020        24 Hour Fitness USA, Inc.                      $2,516.00                                                                                       $2,516.00

                                                                                                 Page 487 of 1495
                                                        Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 488 of 1495
                                                                                                             Claim Register
                                                                                                 In re 24 Hour Fitness Worldwide, Inc.
                                                                                                           Case No. 20‐11558

                                                                                                                       Current General                                             Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                      Amount
Monteleone, Lisa
25 Phyldan Road
East Hanover, NJ 07936                                      8326     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Presto‐Cipolla, Toni
101 S. Kenisco Ave.
Valhalla, NY 10595                                          8327     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $269.99                                                                                         $269.99
Moore, Gaylene
138 West Mariposa
San Clemente, CA 92672                                      8328     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $199.00                                                                                         $199.00
County of Santa Clara Department of Tax & Collections
852 N. First St
San Jose, CA 95112                                          8329     9/3/2020    24 Hour Fitness Worldwide, Inc.                                   $400,979.86                                                                  $400,979.86
Ransom, Michael
223 Clifton Road
Pacifica, CA 94044                                          8330     9/3/2020    24 Hour Fitness Worldwide, Inc.                                       $100.00                                                                      $100.00
URQUHART, TAD
5524 AURELIA ST.
SIMI VALLEY, CA 93063                                       8331     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $268.13                                                                                         $268.13
Li, Michelle
235 Agate Way
Hercules, CA 94547                                          8332     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
GANT, PATRICIA
80 ORCHARD ROAD
ORINDA, CA 94563                                            8333     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                            $249.99                                 $249.99
Duplisea, Nikki
1135 Katella St
Laguna Beach, CA 92651                                      8334     9/3/2020       24 Hour Fitness USA, Inc.                        $25.00                                                                                          $25.00
Turner, Falba F.
7161 Ridge Oak Road
Austin, TX 78749‐1957                                       8335     9/3/2020       24 Hour Fitness USA, Inc.                                          $996.00                                                                      $996.00
Robles, Mark Anthony
62 Spruce Street
Millbrae, CA 94030                                          8336     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Bhat, Sanjay R
17113 Yvette Ave
Cerritos, CA 90703                                          8337     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $525.00                                                                                         $525.00
Sauers, Jason
668 S Pennsylvania St
Denver, CO 80209                                            8338     9/4/2020            24 Denver LLC                              $649.00                                                                                         $649.00
Brazao, Andrea
604 Sonoma Aisle
Irvine, CA 92618                                            8339     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Leung, Raymond
780 Golden Springs Dr #C
Diamond Bar, CA 91765                                       8340     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $286.66                                                                                         $286.66
Chois, Christopher
2413 Woodland Ave
San Jose, CA 95128                                          8341     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $145.83                                                                                         $145.83
Birkan, Giray
1327 Carpers Farm Way
Vienna, VA 22182                                            8342     9/4/2020       24 Hour Fitness USA, Inc.                       $563.99                                                                                         $563.99
Choi, Joshua
8512 122nd Ave NE
Kirkland, WA 98033                                          8343     9/3/2020            RS FIT NW LLC                                                 $349.92                                                                      $349.92

                                                                                                          Page 488 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 489 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                            8344     9/4/2020          RS FIT Holdings LLC                           $63.70                                                                                             $63.70
Akula, Narasimharao (Rao)
1110 Encanto Drive
Arcadia, CA 91007                              8345     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
MARKOUSEAN, AILIN
807 E FAIRMOUNT RD
BURBANK, CA 91501                              8346     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $466.66                                 $233.33                                                    $699.99
Gomez, Edgardo A.
150 E.Commercial St.
San Dimas, CA 91773                            8347     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Ringo, Stephen
1295 Flowing Tide Dr.
Orlando , FL 32828                             8348     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
FELIZ, RAMON M
37 OVERLOOK TERRACE APT 2B
NEW YORK, NY 10033                             8349     9/5/2020           24 New York LLC                                  $0.00                                                                                           $0.00
Cullen, Paulette
3317 S Woodland Pl
Santa Ana, CA 92707                            8350     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $525.30                                                                                            $525.30
Dhakal, Sudarshan
3603 Colegrove Street Apt 28
San Mateo, CA 94403                            8351     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $358.00                                                                                            $358.00
Stokes, Heather Lauren
1341 SE Jacquelin Dr.
Hillsboro, OR 97123                            8352     9/3/2020           24 New York LLC                              $63.98                                                                                             $63.98
Luostarinen, Outi
1593 Roberta Dr.
San Mateo, CA 94403                            8353     9/4/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Spellman, Susan
1004 N. Livingston St.
Arlington, VA 22205                            8354     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $608.00                                                                                            $608.00
NGUYEN, THI
1773 80TH STREET
BROOKLYN, NY 11214                             8355     9/4/2020           24 New York LLC                             $128.00                                                                                            $128.00
Hickey, Michael Paul
1155 South Chantilly Street
Anaheim, CA 92806‐5029                         8356     9/3/2020             RS FIT CA LLC                                                   $139.97                                                                      $139.97
Staravoitava, Natalia
1917 85th St, Apt C6
Brooklyn, NY 11214                             8357     9/4/2020     24 Hour Fitness Holdings LLC                      $287.99                                                                                            $287.99
Sarvate, Steve
1511 Gough St Apt 203
San Francisco, CA 94109                        8358     9/4/2020         24 San Francisco LLC                          $400.00                                                                                            $400.00
Lee, Jung Sil
24 Hour Fitness USA, Inc.
PO Box 51018
Los Angeles, CA 90051‐5318                     8359     9/3/2020       24 Hour Fitness USA, Inc.                        $79.99                                                                                             $79.99
PANCHOLY, RAGHAV
542 PLATTE WAY
OXNARD, CA 93036                               8360     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                                               $499.98                                 $499.98



                                                                                                Page 489 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 490 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Loginova, Irina V
7310 Payton
Irvine, CA 92620                                 8361     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $123.97                                                                                            $123.97
Townsend, Michael D.
5229 Camino Del Rancho
Las Vegas, NV 89130                              8362     9/3/2020     24 Hour Fitness Worldwide, Inc.                                         $3,000.00                                                                    $3,000.00
Soukaserm, Sam
6390 Waterdragon Ave
Las Vegas, NV 89110                              8363     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $48.00                                                                                             $48.00
Garvin, Vincent
12019 PECAN MEADOW DR.
Houston, TX 77071‐2417                           8364     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $64.92                                                                                             $64.92
Murray, Michael C
12410 N. 10th Avenue
Boise, Idaho 83714                               8365     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $984,000.00                                                                                        $984,000.00
Behr, Robert M
1312 Fargo Ave
San Leandro, CA 94579‐1664                       8366     9/5/2020     24 Hour Fitness Worldwide, Inc.                                         $1,400.00                                                                    $1,400.00
Canetti, Alexia
8829 Kenzie Cove Street
Las Vegas, NV 89131                              8367     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Wood, Briana M
277 Golden Gate Ave. Apt 510
San Francisco, CA 94102                          8368     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $92.61                                                                                             $92.61
Tessier, Mary Patricia
11702 Flemish Mill Court
Oakton, VA 22124                                 8369     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,700.00                                                                                          $1,700.00
Temple, Helen
3129 Bellflower Blvd.
Long Beach, CA 90808                             8370     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Webb, Michael
247 Valley Drive
Hermosa Beach, CA 90254                          8371     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $291.66                                                                                            $291.66
Schenkkan, Gerard
1201 California Street, Unit 1401
San Francisco, CA 94109                          8372     9/4/2020           24 San Francisco LLC                                                 $99.00                                                                       $99.00
Owens, Gina
1441 Forest Glen St 145
Hacienda Heights, CA 91745                       8373     9/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                          $1,541.00
TANZMAN, BRADLEY
1314 GATEVIEW AVENUE UNIT D
SAN FRANCISCO, CA 94130‐1428                     8374     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $495.00                                                                                            $495.00
Wong, Paul
2280 E 15th St
Brooklyn, NY 11229                               8375     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Meng, Hanyi
2462 E Smiderle Loop
Ontario, CA 91764                                8376     9/3/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Pham, Vinh
3328 Methilhaven Ln
San Jose, CA 95121‐1360                          8377     9/4/2020      24 Hour Fitness Holdings LLC                       $429.99                                                                                            $429.99
Sun, Libo
19727 E Walking Horse Ln
Walnut, CA 91789                                 8378     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00

                                                                                                    Page 490 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 491 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Delviller, Patricia
221 Jewel Terrace
Danville, CA 94526                              8379     9/3/2020           24 San Francisco LLC                               $0.00                                                                                           $0.00
De La Cerna, Rene
213 Rainier Ave
South San Francisco, CA 94080                   8380     9/4/2020           24 San Francisco LLC                               $0.00                                                                                           $0.00
Mishra, Nishi
2565 Greenrock Rd
Milpitas, CA 95035                              8381     9/4/2020    24 Hour Fitness United States, Inc.                   $81.25                                                                                             $81.25
Yang, Eric
220 N Alhambra Avenue Apt B
Monterey Park, CA 91755                         8382     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $229.99                                                                                            $229.99
Messarra, Andrew
528 Gleneagles Dr
Friendswood, TX 77546                           8383     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $52.00                                                                                             $52.00
Zheng, Weijuan
37080 Holly St
Freemont, CA 94536                              8384     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Graser, Donna
5460 Concord Blvd
C‐3
Concord, CA 94521                               8385     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00       Unliquidated      Unliquidated        Unliquidated                                  $0.00
Lindemann, Celeste
57‐600 Rosewood Court
La Quinta, CA 92253                             8386     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                                $850.00                                 $850.00
ALVAREZ, AZUCENA
12880 Shackelford Ln APT D
Garden Grove, CA 92841‐5150                     8387     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Telesco, Tonya
5001 Golden Triangle Blvd.
Apt.220
Fort Worth, TX 76244                            8388     9/3/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                            $649.00
Cronenwalt, Steven
1346 Forest Street
Denver, CO 80220‐2555                           8389     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $116.91                                                                                            $116.91
Nicholas, Brianna Danielle
500 Garden Street Apartment 226
West Sacramento, CA 95691                       8390     9/4/2020           24 San Francisco LLC                          $500.00                                                                                            $500.00
Schweitzer, Bruce G.
PO Box 5306
Newport Beach, CA 92662                         8391     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $599.92                                                                                            $599.92
Bursley, Rachel
5085 Rigatti Circle
Pleasanton, CA 94588                            8392     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $2.00            $250.00                                                                      $252.00
Bastani, Sima
12 Chenile
Irvine, CA 92614                                8393     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Kuboyama, Kenson
4266 Halleck St.
Emeryville, CA 94608                            8394     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $17.28                                                                                             $17.28
Lee, Daniel Kyungho
2848 Paseo Lane
San Jose, CA 95124‐1943                         8395     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00


                                                                                                   Page 491 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 492 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Habibvand, Ashley
3012 E. Echo Hill Way
Orange, CA 92867                                8396     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Ting, Anson
1247 17th Street
Apt 1
Santa Monica, CA 90404                          8397     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Liu, Tianyang
35030 Clover Street
Union City, CA 94587                            8398     9/4/2020        24 Hour Holdings II LLC                        $429.00                                                                                            $429.00
Andrews, Adam B
69 S 13th St
San Jose, CA 95112                              8399     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
COVALL, DIANE M
82 FRUSTUCK AVENUE
FAIRFAX, CA 94930                               8400     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Machic, Ivan
2140 West Arlington Street
Long Beach, CA 90810                            8401     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Li, Yijie
1291 West Fremont Terrace
Sunnyvale, CA 94087                             8402     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Gonzalez, Carl Randy
19106 Lonerock Street
Canyon Country, CA 91351                        8403     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gonzalez, Alid
3308 MacGregor Dr.
Colorado Springs, CO 80922                      8404     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                             $3,200.00                               $3,200.00
Minca, Anthony
1337 18th Street #3
Santa Monica, CA 90404                          8405     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Puyolt, Antoniette
1510 N. Granite Ave
Ontario, CA 91762                               8406     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Baptiste, Hooliiaiesu
1600 Wilikina Drive C309
Wahiawa, HI 96786                               8407     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Plata, Cesar
2305 McLaughlin Ave
San Jose, CA 95122                              8408     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.20                                                                                             $99.20
Jagoda, Barry
9302 La Jolla Farms Road
La Jolla, CA 92037                              8409     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
TRUEMPER, MARK W.
7615 BRINKWORTH LANE
HOUSTON, TX 77070                               8410     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Seitrich, Grant
9711 Pebble Beach Drive
Santee, CA 92071                                8411     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                            $252.00
Storimans, Vincent
3840 21st St
San Francisco, CA 94114                         8412     9/4/2020         24 San Francisco LLC                          $200.00                                                                                            $200.00



                                                                                                 Page 492 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 493 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Spriggs, Jean Anne
7809 Valley View Lane
Houston, TX 77074                              8413     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $469.79                                                                                         $469.79
Varela, Troy
1058 Lenor Way
San Jose, CA 95128                             8414     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                             $289.99                                 $289.99
Wertheimer, Natasha
23 La Cresta Rd
Orinda, CA 94564                               8415     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98
Shiramizu, Mabel
518 Alexander Wy
Milpitas, CA 95035                             8416     9/4/2020     24 Hour Fitness Worldwide, Inc.                                      $3,300.00                                                                    $3,300.00
BABIY, SOFIYA
1959 82 ST
BROOKLYN, NY 11214                             8417     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Lipson, Albert Joel
3057 Union Street
Rocklin, CA 95677                              8418     9/4/2020     24 Hour Fitness Worldwide, Inc.                                      $1,500.00                                                                    $1,500.00
Daniels , Edward A
7404 Tempest Ct.
Las vegas , NV 89145                           8419     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $740.00                                                                                         $740.00
Stone, Kathy (Kukulka)
23327 Shadycroft Avenue
Torrance, CA 90505                             8420     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
Lee, Sean
4791 Karen Ann Ln.
Irvine, CA 92604                               8421     9/4/2020    24 Hour Fitness United States, Inc.                  $214.99                                                                                         $214.99
Covaleksy, Jeffrey
1693 Sutter St
Livermore, CA 94551                            8422     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $639.00                                                                                         $639.00
Bishop, Shannon
8646 Raintree Drive
Whittier, CA 90605                             8423     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,300.00                                                                                       $1,300.00
Bloom, Erica
1226 Corte Bello
San Marcos, CA 92069‐1355                      8424     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Sheibani, Said M
1109 Marlene Lane
Great Falls, VA 22066                          8425     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Santoro, Lisa
615 Poplar Ave.
Redwood City, CA 94061                         8426     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $216.15                                                                                         $216.15
Alegre, Elsie
606 S Reid Road
Linden, CA 95236                               8427     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                          $30.00
Farazdel, Abdolmajid
2548 120 St.
Flushing, NY 11354                             8428     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Romo, Aaron
7854 Fawn Trail Way
Antelope, CA 95843                             8429     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Villalobos, Araceli
2341 Folsom St A
San Francisco, CA 94110                        8430     9/4/2020     24 Hour Fitness Worldwide, Inc.                                      $1,380.00                                                                    $1,380.00

                                                                                                Page 493 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 494 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
McDonnough, Kelsey
4806 Bluffview Blvd
Dallas, TX 75209                               8431     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $250.10                                                                                         $250.10
Mack, Kevin
160 South Hudson Avenue #101
Pasadena, CA 91101                             8432     9/4/2020        24 Hour Fitness USA, Inc.                        $299.99                                                                                         $299.99
Castaneda, Adrian
1360 Roadrunner Terrace
Apt J
Sunnyvale, CA 94087                            8433     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
CHAN, YIM H
138 DIVISADERO ST
SAN FRANCISCO, CA 94117                        8434     9/4/2020           24 San Francisco LLC                          $429.99                                                                                         $429.99
LEE, DALLIN
11218 KINGNORTH DRIVE
TOMBALL, TEXAS 77375                           8435     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $3,297.55                                                                                       $3,297.55
Puli, Sai Ramakrisha
13750 Royal Red Terrace
Chantilly, VA 20151                            8436     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $440.00                                                                                         $440.00
Lee, Jason Y
17005 Maria Avenue
Cerritos, CA 90703                             8437     9/4/2020    24 Hour Fitness United States, Inc.                  $450.00                                                                                         $450.00
Nie, Yang
20103 Donway Dr.
Walnut , CA 91789                              8438     9/4/2020    24 Hour Fitness United States, Inc.                  $360.00                                                                                         $360.00
DAVIS, GREGORY
15811 MISSION TERRACE COURT
HOUSTON, TX 77083‐526                          8439     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $68.04                                                                                          $68.04
Sliff, Michael J
501 Esplanade #203
Redondo Beach, CA 90277                        8440     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Marino, Michael M.
6039 Puma Chase
Littleton, CO 80124                            8441     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $417.11                                                                                         $417.11
Murphy, David J
19606 Powerscourt Dr.
Humble, TX 77346‐2009                          8442     9/4/2020    24 Hour Fitness United States, Inc.                  $800.00                                                                                         $800.00
Teng, Christopher
6523 Hagen Blvd.
El Cerrito, CA 94530                           8443     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Ciccarelli, Nicole
8519 Edgebrook Drive
Garden Grove, CA 92844                         8444     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Chan, Taylor
941 Lake Front Drive
Sacramento, CA 95831                           8445     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Pontinen, Larry
5358 Aurora Drive
Ventura, CA 93003                              8446     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,056.00                                                                                       $1,056.00
Hong, Alvin
1624 Edmonton Ave
Sunnyvale, CA 94087                            8447     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                         $125.00



                                                                                                  Page 494 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 495 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Seufert, Tim
1947 Golden Gate Ave
San Francisco, CA 94115                         8448     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Piccinni, Catherine
2819 Pennsylvania Ave
Colo. Springs, CO 80907                         8449     9/4/2020       24 Hour Fitness USA, Inc.                     $4,640.00                                                                                       $4,640.00
de la Cruz, Marie
801 Florida Street
Unit D
Huntington Beach, CA 92648                      8450     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $480.99                                                                                         $480.99
LE, LOI VIET PHUOC
2202 WEST FLORA ST
SANTA ANA, CA 92704                             8451     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Rutledge, Oveda L
P.O. Box 1024
Ross, CA 94957                                  8452     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $960.00                                                                                         $960.00
Huang, Edward
35959 GASKELL COURT
FREMONT, CA 94536                               8453     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $315.00                                                                                         $315.00
Jackson, Alan
PO Box 513
Shingle Springs, CA 95682                       8454     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
White, Charles L
2778 Vista Palomar
Fairfield, CA 94534                             8455     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Butler, Mary
432 Fall Creek Drive
Richardson, TX 75080                            8456     9/4/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Botkin, Jane
11307 Oak Knoll Dr
Austin, TX 78759‐4705                           8457     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $79.00                                                                                          $79.00
Garvey, John
800 Butte Pass Dr.
Fort Collins, CO 80526                          8458     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $57.38                                                   $0.00                                  $57.38
Salary.com, LLC
610 Lincoln Street, North
Suite 200
Waltham , MA 02451                              8459     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $8,500.00                                                                                       $8,500.00
Shaver, Bradley
1930 Wind Hill Road
Rockwall, TX 75087                              8460     9/4/2020    24 Hour Fitness Worldwide, Inc.                                       $224.00                                                                      $224.00
Smittick, Elestine
8305 Farmington Blvd
Germantown, TN 38139                            8461     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $329.00                                                                                         $329.00
Zaragoza, Eduardo
3218 Robins Creek Pl
Las Vegas, NV 89135                             8462     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                          $51.99
Tien, Konan
20479 E. Peach Blossom Rd.
Walnut, CA 91789                                8463     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030‐1201                          8464     9/4/2020       24 Hour Fitness USA, Inc.                     $1,992.00                                                                                       $1,992.00


                                                                                              Page 495 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 496 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
Wendel, David
92 Jackson Place
Erie, CO 80516                                    8465     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Claim docketed in error
                                                  8466     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Nguyen, Nhut
9702 Bolsa Ave
Spc 47
Westminster, CA 92683                             8467     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $400.00               $400.00           $400.00                                                  $1,200.00
Gudger, Steven
8284 Lupine Field Court
Sacramento, CA 95829                              8468     9/4/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Zhou, Xin
2064 Wedgewood Drive
Oceanside, CA 92056                               8469     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Ngo, John
to my mailing address if possible
                                                  8470     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Ding, Li Dan
409 Hummingbird Dr
Brea, CA 92823                                    8471     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $850.00                                                                                            $850.00
Lamb, Michelle
449 W. Aberdeen Ave.
Littleton, CO 80120                               8472     9/4/2020              24 Denver LLC                              $230.00                                                                                            $230.00
Quijas, Carla A
658 s ferris ave
Unit 3
Los Angeles, CA 90022                             8473     9/4/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Takahashi‐Rial, Kenji
3548 Ronk Way
Sacramento, CA 95821                              8474     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $495.82                                                                                            $495.82
Bondurant, Debbie
16433 SE 264th St.
Covington, WA 98042                               8475     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $356.00                                                                                            $356.00
Peters, Leandra
2625 Pirineos Way Unit 324
Carlsbad, CA 92009                                8476     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Mandel, Loren I.
14431 Shawnee St
Moorpark, CA 93021                                8477     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Munz, Timothy J
8153 Plumeria Ave
Fair Oaks, CA 95628‐6022                          8478     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $737.00                                                                                            $737.00
Igwe, Chinedu
10657 South Wilton Place
Los angeles, CA 90047                             8479     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Tran, Toan Song
1663 Longview St
San Jose, CA 95122                                8480     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
BONDURANT, DEBBIE
16433 SE 264TH ST.
COVINGTON, WA 98042                               8481     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $356.00                                                                                            $356.00



                                                                                                   Page 496 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 497 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Franco, Christian
17912 Duncan Street
Encino, CA 91316                                 8482     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Quintero, Robert B.
2055 Mallard Dr
Walnut Creek, CA 94597                           8483     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Melvin, Curtiss
4220 S. Othello St #452
Seattle, WA 98118                                8484     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $38.62                                                                                             $38.62
Thukral, Sheeba
10 Hilltop Ct
San Ramon, CA 94582                              8485     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,300.00                                                                                          $1,300.00
MAHAL, MAKHAN S
100 OLYMPIC COURT
SAN BRUNO, CA 94066                              8486     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Rexin, Susan
99 W 6th St
Pittsburg, CA 94565                              8487     9/4/2020    24 Hour Fitness Worldwide, Inc.                                          $115.50                                                                      $115.50
Mititi, Alexandra
8241 Coast Oak Way
Citrus Heights, CA 95610                         8488     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                               $156.35                                 $156.35
Castro, Gualberto P
806 N. Revere Ave
Montebello , CA 90640                            8489     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $276.95                                                                                            $276.95
Nguyen, Katherine
26 Wakefield
Irvine, CA 92620                                 8490     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Feng, Tiffany
1331 136th Ave
San Leandro, CA 94578                            8491     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.02                                                                                            $100.02
Mo, Tracy
1331 136th Ave
San Leandro, CA 94578                            8492     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $29.99                                                                                             $29.99
Om, Trinity
2540 S. Lincoln St.
Denver, CO 80210                                 8493     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Coffman, Jason M.
56 Spring Valley Avenue
River Edge, NJ 07661                             8494     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Arjona, Gabriella
270 Rancho Drive #C
Chula Vista, CA 91911                            8495     9/4/2020       24 Hour Fitness USA, Inc.                                             $515.00                                                                      $515.00
Kelepecz, Steve T.
952 Windflower Way
San Diego, CA 92106                              8496     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Rosenquist, Joy
1609 Bowen Drive
Folsom, CA 95630                                 8497     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Ornelas, Marcia J
14139 SW 155th Terrace
Tigard, OR 97224‐3089                            8498     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $116.66                                                                                            $116.66
Claim docketed in error
                                                 8499     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00


                                                                                               Page 497 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 498 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
AKSOY, YUNUS
62 Sandpiper Ln.
Aliso Viejo,, CA 92656                          8500     9/4/2020     24 Hour Fitness Worldwide, Inc.                                           $350.00                                                                      $350.00
Figueroa, Felecia
15372 Dalscote St
Hesperia, CA 92345                              8501     9/4/2020    24 Hour Fitness United States, Inc.                   $46.00                                                                                             $46.00
Liu, Kai
1729 N 1st ST
APT 21122
San Jose, CA 95112                              8502     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Wong, Virginia
3550 Thompson Place
Hayward, CA 94541                               8503     9/4/2020        24 Hour Fitness USA, Inc.                        $399.00                                                                                            $399.00
Weber, Emma
160 AVENEL BLVD
LONG BRANCH, NJ 07740                           8504     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00
Bastani, Sheena
12 Chenile
Irvine, CA 92614                                8505     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
McDade, Sheila
5238 Fairway Ct.
Rocklin, CA 95677                               8506     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $726.00                                                                                            $726.00
Holness, Victor
9‐15 Adrian Avenue Apartment 4‐H
Bronx, NY 10463                                 8507     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hayes, Jannette
177 E. Hartsdale Ave.
Apt #5W
Hartsdale, NY 10530                             8508     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                             $46.99
Kanrek, Victoria
3025 Ocean Avenue Apt. 6J
Brooklyn, NY 11235                              8509     9/5/2020        24 Hour Fitness USA, Inc.                                              $126.00                                                                      $126.00
Wakefield, Bonnie
5649 Lake Murray Blvd Unit C
La Mesa, CA. 91942                              8510     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $349.00                                                                                            $349.00
Zhao, Yun
160 Firefly
Irvine, CA 92618                                8511     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Nelson, Connie
8466 Amanda Way SE
Salem, OR 97317                                 8512     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Mai, Cao
4592 Scenario Dr
Huntington Beach, CA 92649                      8513     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $340.41                                                                                            $340.41
Read, Jeremy
15 Joaquin Road
Portola Valley, CA 94028‐8114                   8514     9/5/2020        24 Hour Fitness USA, Inc.                         $32.19                                                                                             $32.19
Grewal, Tajinder
9745 Old Placerville Road, Apt #51
Sacramento, CA 95827                            8515     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Ellyn, Scott
23401 Park Sorrento #3
Calabasas, CA 91302                             8516     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00


                                                                                                 Page 498 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 499 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Sprout, Randy
2015 N Serrano Ave.
Los Angeles, CA 90027                           8517     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $2,100.00                                                                                       $2,100.00
Wu, Jianhua
38008 Dover Comm
Fremont, CA 94536                               8518     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Reyes, Karla Perez
30715 Calle Chueca
San Juan Capistrano, CA 92675                   8519     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Osuna, Cristina Tapia
4576 Mississippi St. # 7
San Diego, CA 92116                             8520     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Ali, Usman
2745 Reservoir Ave
Apt 1G
Bronx, NY 10468                                 8521     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $92.88                                                                                          $92.88
Khalifa, Mohammed
8210 Peridot Dr
Apt#203
McLean, VA 22102                                8522     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $498.00                                                                                         $498.00
NGUYEN, CHRISTOPHER
26 Wakefield
Irvine, CA 92620                                8523     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Macasaet, Roderick
743 San Pablo Ave
Sunnyvale, CA 94085                             8524     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
EWING, SCOTT
2121 TIGERTAIL AVENUE
MIAMI, FL 33133                                 8525     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
Pham, Trang
320 HAZELWOOD PLACE
PISCATAWAY, NJ 08854                            8526     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Ockenden, Phillipe
2420 Westlake Ave N #14
Seattle, WA 91809                               8527     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Wakefield, Molly
5649 Lake Murray Blvd Unit C
La Mesa, CA 91942                               8528     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $349.00                                                                                         $349.00
Burnett, Jordon
3321 Caspian Avenue
Long Beach, CA 90810                            8529     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                            $100.00                                 $100.00
Foley, Donald C.
9900 Winkle Circle
Elk Grove, CA 95757                             8530     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Howell, Courtney Ann
26110 Shady Brook Circle
Murriet, CA 92563                               8531     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                            $429.99                                 $429.99
Sheng, Li
2176 S Saulsbury Ct
Lakewood, CO 80227                              8532     9/8/2020            24 Denver LLC                              $100.00                                                                                         $100.00
Schneider, Steven M.
307 16th Street
Santa Monica, CA 90402‐2217                     8533     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                         $108.00


                                                                                              Page 499 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 500 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Lo, Lewis
1907 Edenfield Ln
Sugar Land, TX 77479                           8534     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Wolfe, Jeff
4739 Westchester Drive
Woodland Hills, CA 91364                       8535     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,243.00                                                                                          $1,243.00
Zimmer, Laurence (Larry)
2512 Mimosa Street
Santa Rosa, CA 95405                           8536     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Cooper, David
459 Little River Way
Sacramento, CA 95831                           8537     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Wang, Xaoxiao
2120 Brookhaven Ave.
Placentia, CA 92870                            8538     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Azar, Tessa
4327 Blazing Star Way
Yorba Linda, CA 92886                          8539     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Covall, Ronald
P.O. Box 893
Fairfax, CA 94978                              8540     9/3/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Brailean, Gordon
7628 Rolling View Drive
Suite 201
Las Vegas, NV 89149                            8541     9/5/2020       24 Hour Fitness USA, Inc.                       $320.83                                                                                            $320.83
Valladares, Victor
1259 Harrison St #4
Santa Clara, CA 95050                          8542     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Kliner, Mary
7204 Big Valley Court
Colorado Springs, CO 80919                     8543     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Boll, Allan Riordan
680 Capp St, Apt 5
San Francisco, CA 94110                        8544     9/4/2020       24 Hour Fitness USA, Inc.                       $640.00                                                                                            $640.00
Aghajavadyha, Reza
4544 1/2 40th. Street
San Diego, CA 92116‐3862                       8545     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $34.71                                                                                             $34.71
Chua, Ken
11921 Lone Peak Drive
Rancho Cucamonga, CA 91739                     8546     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Masso, Cynthia Diaz
4576 Mississippi St. #7
San Diego, CA 92116                            8547     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
BATCHU, VIJAISHREE
6270 SKYWALKER DR
SAN JOSE, CA 95135                             8548     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Lindemann, Jonathan
3519 Beasley Ave.
Needville, TX 77461                            8549     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Filler, Melvin
221 Vista Del Parque
Redondo Beach, CA 90277                        8550     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00



                                                                                             Page 500 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 501 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Higginson, May N
10108 Oakton Terrace Rd
OAKTON, VA 22124                                8551     9/4/2020     24 Hour Fitness Holdings LLC                       $25.00                                                                                          $25.00
Jacobs, Francyne D
9715 Burdine
Houston, TX 77096                               8552     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Hollie, Sheila
2250 Fuller Wiser Road #15102
Euless, TX 76039                                8553     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                             $33.83                                  $33.83
Noe, Karen
3719 Elderberry Glen
Escondido, CA 92025                             8554     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Kim, Hae Sun
67 Poe Street
Hartsdale, NY 10530                             8555     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $499.99                                                                                         $499.99
Meng, Xiangdong
816 Silver Valley Trl.
Walnut, CA 91789                                8556     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Chin, Davy
4311 Oak Trail Ct
Sugar Land, TX 77479‐3105                       8557     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Ramirez, James R
3012 Nature CT
Modesto, CA 96356                               8558     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Redding, Shannon and Matthew
3931 Prairie Clover Ln
Prosper, TX 75078‐1787                          8559     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                            $429.99                                 $429.99
Chiechi, John
411 Bolivia
San Clemente, CA 92672                          8560     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                       $3,000.00
GODFREY, MICHELLE C
3610 Royal Palm ave
Miami, FL 33133                                 8561     9/4/2020    24 Hour Fitness Worldwide, Inc.                                       $559.98                                                                      $559.98
Turuseta, Camie
70 Viriginia Rd Apt 17F
White Plains, NY 10603                          8562     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $453.91                                                                                         $453.91
Cosby, Essie
272 Oakwood Circle
Martinez, CA 94533                              8563     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Hoang, My
108 Fontainbleu Ct
Milpitas, CA 95035                              8564     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Leavitt, Eric
21501 Maple St
Wildomar, CA 92595                              8565     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Tucker, Heidi
36022 Blair Pl
Fremont, CA 94536                               8566     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $95.97                                                                                          $95.97
Fernbach, Madalyn
17 Cedar Drive East
Plainview, NY 11893                             8567     9/4/2020    24 Hour Fitness Worldwide, Inc.                                        $59.99                                                                       $59.99
Wagner, Alma
8507 Avelin PL
El Dorado Hills, CA 95762                       8568     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00

                                                                                              Page 501 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 502 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Hess, Phyllis
9007 NW 19th Court
Vancouver, WA 98665                            8569     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Yoon, Alex Yeohong
10799 Portico Circle
Rancho Cordova, CA 95670                       8570     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
B.R.K (Minor)
12064 SW Whistlers Loop
Tigard, OR 97223                               8571     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Ning, Yiyang
14391 Spring Crest Dr
Chino Hills, CA 91709                          8572     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $678.04                                                                                            $678.04
Trinh, Christina
48 Van Wagenen Ave
Jersey City, NJ 07306                          8573     9/6/2020       24 Hour Fitness USA, Inc.                                                                                   $67.16                                  $67.16
Weiler, Andrew
124 N Tustin Ave. #B3
Anaheim, CA 92807                              8574     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Janowsky, Mike
309 N Solana Hills Dr. Apt 127
Solana Beach, CA 92075                         8575     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
Ye, Ashley
3674 Oakwood Terrace, Apt #203
Fremont, CA 94536                              8576     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Kimbrel, Glenda
146 Loma Alta Drive
Oceanside, CA 92054                            8577     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                             $30.00
Nekoobahr, Saeed
12015 Grove Stone CT
Stafford, TX 77477‐1673                        8578     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Watkins, James
3600 Scottsboro Drive
Sacramento, CA 95826                           8579     9/4/2020         24 San Francisco LLC                        $1,541.00                                                                                          $1,541.00
Rivas, Amanda
3300 Canyon Lake Drive
Little Elm, TX 75068                           8580     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Jones, Joel
15709 NE 74th St
Vancouver, WA 98682                            8581     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                          $2,500.00
Kimbrel, Pat
146 Loma Alta Drive
Oceanside, CA 92054                            8582     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                             $30.00
Ding, Steve
4755 S Bresse Paseo
Ontario, CA 91762                              8583     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $499.00                                                                                            $499.00
Nguyen, Minh H
1773 80th Street
Brooklyn, NY 11214                             8584     9/4/2020           24 New York LLC                             $128.00                                                                                            $128.00
NAVARRETE, MARIA ANGELES
4544 1/2 40TH. STREET
SAN DIEGO, CA 92116‐3862                       8585     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $72.90                                                                                             $72.90
Wright‐Shacklett, Christine
6064 Della Ct.
Rohnert Park, CA 94928                         8586     9/4/2020       24 Hour Fitness USA, Inc.                        $15.00                                                                                             $15.00

                                                                                                Page 502 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 503 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Diaz, Maria
40235 Laiolo Rd
Fremont, CA 94538                               8587     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $37.48                                                                                             $37.48
Hsu, Tony
1086 Weyburn Ln
San Jose, CA 95129                              8588     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Xiao, Jili
20378 Vejar Rd
Walnut, CA 91789                                8589     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                               $200.00                                 $200.00
Witwit, Reem
323 E Hilltop Way
Thousand Oaks, CA 91362                         8590     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $94.00                                                                                             $94.00
Gardner, Steven
4130 10th Ave
San Diego, CA 92103                             8591     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $39.00                                                                                             $39.00
Heeren, Randall J
1325 Barrington Way Apt 1
Glendale, CA 91206                              8592     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $31.49                                                                                             $31.49
Baker, Carrie
39958 Hilltop Circle
Severance, CO 80610                             8593     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $471.00                                                                                            $471.00
Cherry, Lakeya
2044 Robinson Ave #G
San Diego, CA 92104                             8594     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,125.00                                                                                          $1,125.00
Phillips, Danielle
2032 Nordic Ave.
Chino Hills, CA 91709                           8595     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Tien, Chinghui
20479 E. Peach Blossom Rd.
Walnut, CA 91789                                8596     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Gritis, Clifford
200 Sutton Place
Georgetown, TX 78628                            8597     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $96.00                                                                                             $96.00
Newcom, Paulette
4795 Mayapan Dr
La Mesa, CA 91941                               8598     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,800.00                                                                                          $1,800.00
Lam, Alvin
675 Moraga Rd
Lafayette, CA 94549                             8599     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Ogomori, Claire
2651 Clarellen St.
Torrance, CA 90505                              8600     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Ricks, Ecleamus
19601 Vilamoura Street
Pflugerville, TX 78660                          8601     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Lai, CJ
3111 Cedarplaza Lane
Apt 101
Dallas, TX 75235                                8602     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,600.00                                                                                          $1,600.00
Reyes, Hugo
11227 S Central Ave
Los Angeles, CA 90059                           8603     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00



                                                                                              Page 503 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 504 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                 Current 503(b)(9)
                                                                                                                                        Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                         Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                          Amount
Baker, Vaughn
3104 O St. # 207
Sacramento, CA 95816                             8604     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $7,000.00                                                                                           $7,000.00
Beville, Rhonda L
89 So. Highland Ave
B33
Ossining, NY 10562                               8605     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                              $30.00
Lorenz, Diane A.
914 Sprigview Circle
San Ramon, CA 94583                              8606     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $2,348.00                                                                                           $2,348.00
Kirk, Rodney E.
15 Village Glen Court
Sacramento, CA 95823                             8607     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $5,550.00                                                                                           $5,550.00
Hsiao, Richard
1983 Los Altos Drive
San Mateo, CA 94402                              8608     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $107.50                                                                                             $107.50
Fu, Fenghua
705 Timberland Lane
Walnut, CA 91789                                 8609     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Contreras, Susanna G
3091 Vesuvius Lane
San Jose, CA 95132                               8610     9/4/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                                                                        $0.00
Claim docketed in error
                                                 8611     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                           $0.00
Barajas, Augustin
1591 third ave apt a
Walnut Creek, CA 94597                           8612     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Gonzalez, Angely
P.O. Box 1262
Bonita, CA 91908                                 8613     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Gresbrink, Mark
16205 198th Ave NE
Woodinville , WA 98077                           8614     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $355.25                                                     $355.25                                 $710.50
Michelle, Gina
24803 Wooded Vista
West Hills, CA 91307                             8615     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                             $600.00
Cruz, Leo J
16795 Aliso Dr
Fontana, CA 92337                                8616     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                                   $0.00                                   $0.00
Tsou, Peining
250 Santa Fe Ter, Unit 320
Sunnyvale, CA 94085                              8617     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,300.00                                                                                           $1,300.00
Lee, Ken
1 Excelsior Ct
Apt. 201
Oakland, CA 94610                                8618     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Nguyen, Baothinh
10311 Reva Ct
San Jose, CA 95127                               8619     9/4/2020    24 Hour Fitness United States, Inc.                                                                              $340.00                                 $340.00
Nii, Quinn
204 Elmira Street SW, Ste. 415
Washington, DC 20032                             8620     9/4/2020     24 Hour Fitness Worldwide, Inc.                                  Unliquidated0.00                       Unliquidated0.00                                  $0.00



                                                                                                  Page 504 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 505 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Nwuga, Gloria
409 Gastonbury Ct
League City, TX 77573                           8621     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Abili, Nimi
3831 Silverhawk Dr
Katy, TX 77449                                  8622     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $84.93                                                                                          $84.93
Madriz, Noah
205 Lindy Dr
Las Vegas, NV 89107                             8623     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
BENJAMIN, JOSEPH
PO BOX 29977
ANAHEIM, CA 92808                               8624     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $799.98                                                                                         $799.98
Yick, Ernie
4421 Avondale Circle
Fairfield, CA 94533                             8625     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                            $400.00                                 $400.00
Hashemi, Amir
10 San Simeon
Laguna Niguel, CA 92677                         8626     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
BOES, CHRISTINE R
408 E 33RD ST
AUSTIN, TX 78705                                8627     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,632.00                                                                                       $1,632.00
Chu, Isabel C
805 Canada Dr
Milpitas, CA 95035                              8628     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Huang, Daniel
35959 Gaskell Court
Fremont, CA 94536                               8629     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Tomioka, Yoko
1070 Neal Dr.
Westminster, CA 92683                           8630     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Richardson, Ellen
1069 e 102nd st
Brooklyn, NY 11236                              8631     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $960.00                                                                                         $960.00
Kwan, Janeil M S P
89‐1043 Pohakupalena St.
Waianae, HI 96792                               8632     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Vargo, David L
1183 Aspenparke Way
Sacramento, CA 95834                            8633     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Avalos, Andrew
483 South Buena Vista Ave Apt 7
San Jose, CA 95126                              8634     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Lee, Chunying
690 Kraftile Ct
Fremont, CA 94536                               8635     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                          $30.00
Bloom, Molly
8854 Aguirre Way
Cotati, CA 94931                                8636     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                         $249.99
Smargiassi, Michelle D
10849 SW Brown St
Tualatin , OR 97062                             8637     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $472.00                                                                                         $472.00
Corrigan, Renee L
12777 Coriander Ct
Rancho Cucamonga, CA 91739                      8638     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00

                                                                                              Page 505 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 506 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
de los Reyes, Sara M
1800 Sunset Harbour Drive, Apt. 901
Miami Beach, FL 33139                            8639     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $479.85                                                                                         $479.85
Chan, Lok Wah
3144 Markwood Court
San Jose, CA 95148                               8640     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Segal, Susan Nell
18 Alderwood
Irvine, CA 92604                                 8641     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $51.04                                                                                          $51.04
Shimizu, Shaun
17210 Atkinson Ave
Torrance, CA 90504                               8642     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Muenchow, Erik
62 Silver Saddle Ln.
Rolling Hills Estates, CA 90274                  8643     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                         $125.97
Cornejo, Miguel Dominguez
530 Mcintosh Street Apt A
Chula Vista, CA 91910                            8644     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
TA, VINH XUAN
1140 ALVERNAZ DR
SAN JOSE, CA 95121                               8645     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Seggie, Catina Cruz
8021 Sail Circle
Huntington Beach, CA 92646                       8646     9/4/2020        24 Hour Fitness USA, Inc.                                         $1,600.00                                                                    $1,600.00
Ho, Ka Wai
14068 School St
San Leandro, CA 94578                            8647     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Smith, Ashley
4633 Fauna St
Montclair, CA 91763                              8648     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $241.00                                                                                         $241.00
Balabanovich, Yevgeny
7223 LESTERFORD CT
Sacramento, CA 95842                             8649     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $390.00                                                                                         $390.00
VELAZQUEZ, RICARDO
                                                 8650     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Tran, Richard
1669 Whitwood Ln Apt 1
Campbell, CA 95008‐2551                          8651     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $22.10                                                                                          $22.10
Regalado, Austin Felix
83061 Touraline Avenue
Indio, CA 92201                                  8652     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Dibrov, Vitaliy
3715 Tallyho Dr., #134
Sacramento, CA 95826                             8653     9/4/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Luh, Derek
516 S Alexandria Ave
Apt 106
Los Angeles, CA 90020                            8654     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Taylor, Shirmel
8100 Gaylord Pkwy
Apt #1328
Frisco, TX 75034                                 8655     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00



                                                                                                  Page 506 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 507 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Valencia, Fabian
910 N Jackson St
Santa Ana, CA 92703                             8656     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $89.00                                                                                          $89.00
Sedlmayr, John
743 Arvada Ct
Simi Valley, CA 93065‐7076                      8657     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $62.00                                                                                          $62.00
Nguyen, Minh
1617 Raton Dr.
Arlington, TX 76018                             8658     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Chang, Chris
2161 Citrus Pl
Unit C
Hacienda Heights, CA 91745                      8659     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Johnson, Megan
6978 Buchanan Ave
San Bernardino, CA 92404                        8660     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $149.97                                                                                         $149.97
Ugryumov, Evgeny Valeryevich
8141 Fair Oaks Blvd, #31
Carmichael, CA 95608                            8661     9/4/2020       24 Hour Fitness USA, Inc.                       $169.19                                                                                         $169.19
Janowski, Kevin
3809 Austin Ct
Flower Mound, TX 75028‐8701                     8662     9/4/2020       24 Hour Fitness USA, Inc.                       $924.88                                                                                         $924.88
Lipper, Linda
16221 King Ave
Riverside, CA 92504                             8663     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Pavek, Brian T
4024 Hawkmount Way
San Ramon, CA 94582                             8664     9/4/2020    24 Hour Fitness Worldwide, Inc.                                     $1,511.45                                                                    $1,511.45
Golubzik, Richard
7836 Flight Ave #105
Los Angeles, CA 90045                           8665     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Dijulio, Suzanne M.
11260 Overland Avenue
Unit 23E
Culver City, CA 90230                           8666     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,725.00                                                                                       $1,725.00
Kaufman, Stephanie
1809 SW 6th St
Battle Ground, WA 98604                         8667     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                         $750.00
Nguyen, Tuquynh
1669 Whitwood Lane, Apt 1
Campbell, CA 95008‐2551                         8668     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.64                                                                                          $99.64
Sallinger, Ekaterina
2344 N Northumberland Rd
Orange, CA 92865                                8669     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Martinez, Misael
8665 SW 22 CT
Miramar, FL 33025                               8670     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $71.32                                                                                          $71.32
Beri, Shilpa
5900 Baywater Dr
Apt 1801
Plano, TX 75093                                 8671     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $167.63                                                                                         $167.63
Gonzalez, Jesus
1119 S. Groveland Pl
Anaheim, CA 92806                               8672     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                         $299.00

                                                                                              Page 507 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 508 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Oba, Cary K
16003 Arcturus Ave
Gardena, CA 90249                                8673     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Balabanovich, Irina
7223 Lesterford Court
Sacramento, CA 95842                             8674     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $390.00                                                                                         $390.00
BURNS, MARCIE M
10305 AUGUSTA LN
ROWLETT, TX 75089                                8675     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $4,500.00                                                                                       $4,500.00
Ferraez, Francisco
1458 Sheridan Rd.
San Bernardino, CA 92407                         8676     9/4/2020    24 Hour Fitness Worldwide, Inc.                                       $310.00                                                                      $310.00
Karter, KC
PO Box 382883
Duncanville, TX 75138                            8677     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Abe, Miki
121 Gregory Dr.
Fairfax, CA 94930                                8678     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                         $325.00
Balabanovich, Daniel
7223 Lesterford Ct
Sacramento, CA 95842                             8679     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $390.00                                                                                         $390.00
Denni, Shaun
5711 Jefferson St
Apt 414
West New York, NJ 07093                          8680     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $50.10                                                                                          $50.10
Cramer, Pamela
8014 Canterbury Way
Buena Park, CA 90620                             8681     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                             $97.90                                  $97.90
Ta, Chi Hung
1334 Gilman Ave
San Francisco, CA 94124                          8682     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $102.00                                                                                         $102.00
Baudoux, Nadine
8659 Toyopa Ct
Santee, CA 92071                                 8683     9/4/2020       24 Hour Fitness USA, Inc.                       $630.00                                                                                         $630.00
Duong, Anita To
3159 Annandale Rd
Falls Church, VA 22042                           8684     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $291.67                                                                                         $291.67
Moynihan, James R
63 Club Drive
San Carlos, CA 94070                             8685     9/4/2020    24 Hour Fitness Worldwide, Inc.                                     $1,092.00                                                                    $1,092.00
Moeller, Yvette
360 N. Milford Rd.
Orange, CA 92867                                 8686     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Jin, Zhaoyang
1501 W. Hillsdale Blvd, Apt 111
San Mateo, CA 94402                              8687     9/4/2020       24 Hour Fitness USA, Inc.                                          $699.00                                                                      $699.00
Yun, Chihyun
PO Box 9763
Rancho Santa Fe, CA 92067                        8688     9/4/2020       24 Hour Fitness USA, Inc.                     $5,000.00                                                                                       $5,000.00
Conlan, Linda
2975 Mountain View Drive
Laguna Beach, CA 92651                           8689     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $32.00                                                                                          $32.00



                                                                                               Page 508 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 509 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Owen, John S.
25526 Leeward Drive
Dana Point, CA 92629                            8690     9/4/2020        24 Hour Fitness USA, Inc.                                        $98,908.35                                                                   $98,908.35
Le, Lien
1046 Kitchener Cir.
San Jose, CA 95121                              8691     9/4/2020      24 Hour Fitness Holdings LLC                       $429.99                                                                                         $429.99
Whitney, Timothy
274 Carlisle Way
Benicia, CA 94510                               8692     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                            8693     9/5/2020      24 Hour Fitness Holdings LLC                     $7,798.00                                                                                       $7,798.00
Nguyen, Emmy
PO Box 498
Garden Grove, CA 92842                          8694     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Ausiello, Harmony
803 Arguello Blvd
Pacifica, CA 94044                              8695     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $167.58                                                                                         $167.58
Lai, Huihua
1348 El Camino Real Apt.2
Burlingame, CA 94010                            8696     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Kim, Dean
4994 Via Rosa
Yorba Linda, CA 92887                           8697     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                         $125.97
Pham, Loc Bao
13761 Pasadena Street
Santa Ana, CA 92705                             8698     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Logue, Connie
557 S. Nature Way
Orange, CA 92866                                8699     9/4/2020     24 Hour Fitness Worldwide, Inc.                                      $1,062.50                                                                    $1,062.50
Meconis, Kevin
17530 Cedarwood Dr.
Riverside, CA 92503                             8700     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $56.02                                                                                          $56.02
Huo, Xiaohua
13091 Nordland Dr
Corona, CA 92880                                8701     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Pham, Hai
1046 Kitchener Cir.
San Jose, CA 95121                              8702     9/4/2020      24 Hour Fitness Holdings LLC                       $429.99                                                                                         $429.99
Gupta, Saurabh
7315 Parkwood Circle #D
Dublin, CA 94568                                8703     9/4/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                         $699.00
Yeh, Max
6338 Villa Rosa Drive
Rancho Palos Verdes, CA 90275                   8704     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Huang, Xiao
303 Joyce Ave
Arcadia, CA 91006                               8705     9/4/2020    24 Hour Fitness United States, Inc.                  $449.00                                                                                         $449.00
Dennis, Kathleen N
5711 Jefferson St
Apt 414
West New York, NJ 07093                         8706     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $87.42                                                                                          $87.42



                                                                                                 Page 509 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 510 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Tai, Ean
13846 Philadelphia St.
Whittier, CA                                     8707     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $64.00                                                                                          $64.00
Wolff, Gary A
1020 El Sur Ave
Arcadia, CA 91006‐4529                           8708     9/4/2020    24 Hour Fitness United States, Inc.                $1,536.00                                                                                       $1,536.00
Claim docketed in error
                                                 8709     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Tran, Tuan
1174 Red Hummingbird Dr
Houston , Tx 77047                               8710     9/4/2020        24 Hour Fitness USA, Inc.                         $77.72                                                                                          $77.72
Lai, Abigail
662 E. Gardenia Drive
Azusa, CA 91702                                  8711     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $425.00                                                                                         $425.00
Wagner, Logan
8507 Avelin PL
El Dorado Hills, CA 95762                        8712     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Garcia, Gustavo
29605 Solana Way
Apt C3
Temecula, CA 92591                               8713     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
MOFFETT, RANDY
348 PASEO DE LA PLAYA
#2
REDONDO BEACH, CA 90277                          8714     9/4/2020     24 Hour Fitness Worldwide, Inc.                                         $96.00                                                                       $96.00
Greenwood, Anne S
21 Villa Drive
San Pablo, CA 94806                              8715     9/5/2020     24 Hour Fitness Worldwide, Inc.                                      $1,621.96                                                                    $1,621.96
Farooq, Imran
1N129 Mission CT
Winfield, IL 60190                               8716     9/5/2020        24 Hour Fitness USA, Inc.                        $449.99                                                                                         $449.99
Goltz, Amy
6309 Southpoint
Dallas, TX 75248                                 8717     9/5/2020     24 Hour Fitness Worldwide, Inc.                                        $260.00                                                                      $260.00
Brunet, Michael Anthony
5351 Overland Drive
Huntington Beach, CA 92649                       8718     9/4/2020    24 Hour Fitness United States, Inc.                  $199.00                                                                                         $199.00
Thompson, Laura
6 Simpson Ct
Walnut Creek, CA 94596                           8719     9/4/2020     24 Hour Fitness Worldwide, Inc.                                        $612.49                                                                      $612.49
Lin, Su‐Ming
1068 Bigleaf Pl Unit 204
SAN JOSE, CA 95131                               8720     9/4/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                          $49.00
Flores, Daniel
268 E. Heath Lane
Long Beach, CA 90805                             8721     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Brucker, Robert
3253 Lahitte Ct.
San Diego, CA 92122                              8722     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $602.00                                                                                         $602.00
Mishra, Prabhat
2565 Greenrock Rd.
Milpitas, CA 95035                               8723     9/4/2020        24 Hour Fitness USA, Inc.                         $81.25                                                                                          $81.25



                                                                                                  Page 510 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                  Page 511 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Dallezotte, Stefanie
8722 Mariposa Street
La Mesa, CA 91941                                8724     9/4/2020    24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                           $83.98
Caroto, Wayne
P.O. Box 16321
Portland, OR 97292                               8725     9/5/2020    24 Hour Fitness Worldwide, Inc.                      $44.25                                                                                           $44.25
Lizarraga, Aldo
651 Winter Wren St.
Las Vegas, NV 89122                              8726     9/5/2020    24 Hour Fitness Worldwide, Inc.                      $46.74                                                                                           $46.74
Sanchez, Hugo
828 Essex St.
Glendora, CA 91740                               8727     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                               8728     9/4/2020       24 Hour Fitness USA, Inc.                   $3,068,658.45                                                                                   $3,068,658.45
Burback, Ron
1944 Paseo Del Cajon
Pleasanton, CA 94566                             8729     9/3/2020       24 Hour Fitness USA, Inc.                      $4,099.00                                                                                        $4,099.00
Kravchuk, Yuriy
11677 Via Montana
Fontana, CA 92337                                8730     9/4/2020    24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
RPG, LLC
c/o Wasserman, Jurista & Stolz, PC
Attn: Scott S. Rever, Esq.
110 Allen Road, Suite 304
Basking Ridge, NJ 07920                          8731     9/4/2020       24 Hour Fitness USA, Inc.                    $147,250.00                                                                                      $147,250.00
Sharma, Ishaan
5705 Idlewood St
Dublin, CA 94568                                 8732     9/5/2020         24 San Francisco LLC                           $600.00                                                                                          $600.00
Yoo, Hye Young
2510 164th St SW Apt C208
Lynnwood, WA 98087                               8733     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                          $250.00
Xie, Jennifer J
1365 Blairstone Dr
Vienna, VA 22182                                 8734     9/4/2020       24 Hour Fitness USA, Inc.                                            $563.99                                                                      $563.99
Fielder, Brad and Dawn
12024 Grayling Avenue
Whittier, CA 90604                               8735     9/4/2020       24 Hour Fitness USA, Inc.                        $199.98                                                                                          $199.98
Reyes, Karla Villagomez
5435 Hanna Dr
Santa Barbara, CA 93111                          8736     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                            $92.00                                                     $92.00
Owen, John S.
25526 Leeward Dr
Dana Point, CA 92629                             8737     9/4/2020       24 Hour Fitness USA, Inc.                     $98,908.35                                                                                       $98,908.35
Mehtani, Amit
14117 Rountree Ranch Ln
Austin, TX 78717                                 8738     9/4/2020       24 Hour Fitness USA, Inc.                        $107.17                                                                                          $107.17
Martinez, Samantha
1160 Cromwell Avenue
Bronx, NY 10452                                  8739     9/4/2020       24 Hour Fitness USA, Inc.                      $1,464.00                                                                                        $1,464.00
Willis, Theresa R
62 Maegan Pl. #8
Thousand Oaks, CA 91362                          8740     9/5/2020    24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00

                                                                                                  Page 511 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 512 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
CHAVEZ, PAUL
940 S. NORFOLK ST
SAN MATEO, CA 94401                             8741     9/4/2020        24 Hour Fitness USA, Inc.                         $82.11                                                                                          $82.11
Wu, Lili
60 Ave D
Apt # 5G
New York, NY 10009                              8742     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,472.00                                                                                       $1,472.00
Lynn, Morris R.
3063 Nute Way
San Diego, CA 92117                             8743     9/4/2020        24 Hour Fitness USA, Inc.                        $800.00                                                                                         $800.00
Ugryumov, Evgeny
8141 Fair Oaks Blvd, #31
Carmichael, CA 95608                            8744     9/4/2020        24 Hour Fitness USA, Inc.                        $169.19                                                                                         $169.19
Price, Michael
355 S Doheny Dr
Beverly Hills, CA 90211                         8745     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Lavin, Milton Lampl
2051 Canyon Road
Arcadia , CA 91006‐1504                         8746     9/4/2020        24 Hour Fitness USA, Inc.                        $405.33                                                                                         $405.33
Miller, Martha Anne
1207 Dunbarton Drive
Richardson, TX 75081                            8747     9/4/2020    24 Hour Fitness United States, Inc.                  $599.00                                                                                         $599.00
Santiago, Ellen
5174 Palo Alto Circle
Sparks, NV 89436                                8748     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00
Hroch, Amber
600 Esplanade #108
Redondo Beach, CA 90277                         8749     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $60.95                                                                                          $60.95
Crandell, Linda
3900 Main Street
Fair Oaks, CA 95628                             8750     9/4/2020        24 Hour Fitness USA, Inc.                                         $1,060.00                                                                    $1,060.00
Gunturu, Sarada
37334, Duckling Ter
Fremont, CA 94536                               8751     9/4/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Lee, Cindy
325 Bay Street, Apt. 119
Santa Monica, CA 90405                          8752     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Chen, Yuan‐tuso H
2715 Plantation Trail
Sugar Land, TX 77478                            8753     9/4/2020        24 Hour Fitness USA, Inc.                        $250.00                                                                                         $250.00
Mangal, Shveta
702 Portofino Lane
Foster City, CA 94404                           8754     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $649.90                                                                                         $649.90
Ha, Joohyun
3621 Gleason Ave.
San Jose, CA 95130                              8755     9/3/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Ruiz, Estrellita
105 Brazil Avenue
San Francisco, CA 94112                         8756     9/5/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Tang, Hao
608 Kenmore Dr
San Gabriel, CA 91776‐3502                      8757     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $999.00                                                                                         $999.00



                                                                                                 Page 512 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 513 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Frivaldi, Peter
7393 Jake Way
Eastvale, CA 92880                             8758     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Ly, Kaven
102 S Wyckham Cir
The Woodlands, TX 77382                        8759     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $103.89                                                                                            $103.89
Yoo, Chris
2510 164TH ST SW APT C208
LYNNWOOD, WA 98087                             8760     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
BROWN, KENNTH AND LAURA
4447 BUCKSKIN CT
LIVERMORE, CA 94551                            8761     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Dybbro, Danielle R
430 Vine Ave
Sunnyvale, CA 94086                            8762     9/4/2020       24 Hour Fitness USA, Inc.                       $296.95                                                                                            $296.95
Meas, Sakall
3456 Faust Ave
Long Beach, CA 90808                           8763     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $9,500.00                                                                                          $9,500.00
Freeman, Alyson
1208 Sigafoos Ave NW
Orting, WA 98360                               8764     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $880.00                                                                                            $880.00
Ludwick, Judeth
2470 Agate Ln
Boulder, CO 80304                              8765     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                            $249.99
Herge Jr, Henry Curtis
5157 Kiowa Drive
Cheyenne Crossing
Frisco, TX 75034‐1272                          8766     9/5/2020    24 Hour Fitness Worldwide, Inc.                                        $1,824.00                                                                    $1,824.00
Lopez, Nancy
1310 Oak Grove Ct.
Kissimmee, FL 34744                            8767     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Quiroz, Erik
1158 Hargus Ave
Vallejo, CA 94591                              8768     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $358.33                                                                                            $358.33
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                           8769     9/5/2020         24 San Francisco LLC                          $297.00                                                                                            $297.00
Fitzpatrick, Al
1080 N.E. 7th drive
Newport, OR 97365                              8770     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $355.00                                                                                            $355.00
Sarje, Atul
3355 Pennsylvania Ave
Apt 22
Fremont, CA 94536                              8771     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                            $160.00
Hill, Elaine
1215 Gonzales Way
Chula Vista, CA 91910‐8189                     8772     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Waugh, Brad
1166 Ribier Ct
Sunnyvale, CA 94087                            8773     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $3,096.00                                                                                          $3,096.00
Wills, John B.
1517 East 124th Street
Los Angeles, CA 90059                          8774     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $512.00                                                                                            $512.00


                                                                                                Page 513 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 514 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Chen, Pao‐Mao
2715 Plantation Trail
Sugar Land, TX 77478                           8775     9/5/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                         $200.00
Boedecker, Noah
1693 Sutter St
Livermore, CA 94551                            8776     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $639.00                                                                                         $639.00
Fraumeni, Lindsey
13902 Gale Ave
Hawthorne, CA 90250                            8777     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Jyoti, Sumit
5537 Great Oaks Pkwy
San Jose, CA 95123                             8778     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Kes, Jacob
320 E 57th St Apt 5A
New York, NY 10022                             8779     9/5/2020        24 Hour Fitness USA, Inc.                      $2,040.00                                                                                       $2,040.00
Chen, Ming Jen
1847 Tintah Drive
Diamond Bar, CA 91765                          8780     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                             $108.91                                 $108.91
Dixon, Stan
5840 Spring Valley Rd
Apt 1403
Dallas, TX 75240                               8781     9/4/2020         24 Hour Holdings II LLC                         $161.29                                                                                         $161.29
TORRES, JESSICA
17380 NW 69 CT APT 502
HIALEAH, FL 33015                              8782     9/5/2020            24 New York LLC                              $105.00                                                                                         $105.00
Kochav, Miriam
6342 Tampa Avenue
Tarzana, CA 91335                              8783     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Ansel, Daryl
821 Yuba St
Richmond, CA 94805                             8784     9/7/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Chen, Peishi
98 Preda St.
San Leandro, CA 94577                          8785     9/5/2020           24 San Francisco LLC                          $379.00                                                                                         $379.00
Crespo, Marta
570 West 172nd Street
Apt 5B
New York, NY 10032                             8786     9/5/2020            24 New York LLC                              $434.00                                                                                         $434.00
CANTOR, SUZY
746 NEVADA AVENUE
SAN MATEO, CA 94402                            8787     9/5/2020     24 Hour Fitness Worldwide, Inc.                                        $377.00                                                                      $377.00
Johnson, Simone
371 N Powell Ave #B201
Azusa, CA 91702                                8788     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Subhi, Ahmad
1804 W 4th st
Los Angeles, CA 90057                          8789     9/5/2020    24 Hour Fitness United States, Inc.                                                                          $649.99                                 $649.99
Yang, Sujen
645 Little Foot Dr.
Fremont, CA 94539                              8790     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Haro, Robert P
148 Esmeyer Drive
San Rafael, CA 94903                           8791     9/5/2020           24 San Francisco LLC                                              $99.00             $0.00                                                     $99.00


                                                                                                  Page 514 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 515 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Beckett, Robert
725 S. Bixel St.
Apt. B749
Los Angeles, CA 90017                            8792     9/5/2020        24 Hour Fitness USA, Inc.                         $66.12                                                                                          $66.12
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                             8793     9/5/2020         24 Hour Holdings II LLC                         $297.00                                                                                         $297.00
Brown, Melvin
316 Georgetown Ave
San Mateo, CA 94402                              8794     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Dinh, Tiffany
4153 Kingspark Drive
San Jose, CA 95136                               8795     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                             $232.91                                 $232.91
Lew, Justin
220 N. Moore Ave #C
Monterey Park, CA 91745                          8796     9/5/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Wang, Huaizhou
1433 Manor Dr
San Pablo, CA 94806                              8797     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Lin, Cui
1624 Fall Leaf Ln
Los Altos, CA 94024                              8798     9/6/2020    24 Hour Fitness United States, Inc.                  $233.33                                                                                         $233.33
Giles, Dwayne
3528 E. La Jara St.
Long Beach, Ca 90805                             8799     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Pinyerd, Matthew
7827 Empingham Way
Sacramento, CA 95829                             8800     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
Mirza, Anwar
6212 Civic Terrace Avenue B
Newark, CA 94560                                 8801     9/5/2020     24 Hour Fitness Worldwide, Inc.                                        $450.00                                                                      $450.00
Mahler, Ramona
3646 East Ave
Livermore, CA 94550                              8802     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $186.64                                                                                         $186.64
Zhang, Di
1562 32nd Avenue
San Francisco, CA 94122                          8803     9/5/2020    24 Hour Fitness United States, Inc.                                     $214.50                                                                      $214.50
Hellman, Larry
12 Davis Lane
Penngrove, CA 94951                              8804     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $142.54                                                                                         $142.54
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030‐1201                           8805     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,992.00                                                                                       $1,992.00
Cong Huyen, Tuyet Mai
1140 Alvernaz Dr
San Jose, CA 95121                               8806     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Phillips, Kyle
6782 Glidden St
Apt K2
San Diego, CA 92111                              8807     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $78.00                                                                                          $78.00
Lee, David J.
18206 Emerald Stone Ln
Houston, TX 77094                                8808     9/5/2020    24 Hour Fitness United States, Inc.                  $420.00                                                                                         $420.00


                                                                                                  Page 515 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 516 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Foston, Shauntiqiea
                                                 8809     9/4/2020            24 Denver LLC                                   $0.00                                                                                           $0.00
Petty, Aaron
1321 Yosemite St Apt 402
Denver, CO 80220                                 8810     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $124.29                                                                                            $124.29
Tran, Huy
2684 Kimball Drive
San Jose, CA 95121                               8811     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                            $699.00                                                    $699.00
Bobbs, Bradley
4001 Inglewood Ave, Ste 101 Apt 711
Redondo Beach, CA 90278                          8812     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Kim, Young Chang
3621 Gleason Ave.
San Jose, CA 95130                               8813     9/4/2020       24 Hour Fitness USA, Inc.                                             $699.99                                                                      $699.99
Park, Chong Hun
1545 Eddy St
Apt 522
San Francisco, CA 94115                          8814     9/4/2020       24 Hour Fitness USA, Inc.                       $350.00                                                                                            $350.00
De Grande, Victor
14403 Outrigger Dr.
San Leandro, CA 94577                            8815     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $38.00                                                                                             $38.00
Mak, Thomas
14794 Ruthelen Ct.
San Leandro, CA 94578                            8816     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $500.00                                                                      $500.00
Strylowski, Michael J
1688 Sacramento Street Apt 403
San Francisco, CA 94109                          8817     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $858.00                                                                                            $858.00
SHETH, NAYNA
3694 S GROWER AVENUE
ONTARIO, CA 91761‐5045                           8818     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Dastic, William
2124 Red Oak Pl
Danville, CA 94506                               8819     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $312.50                                                                                            $312.50
Pang, Herbert
111 Encanto Lane
Monterey Park, CA 91755                          8820     9/5/2020    24 Hour Fitness Worldwide, Inc.                                        $8,085.00                                                                    $8,085.00
Armenta, Esther D.
2340 Lake Crest Lane, #69
La Habra, CA 90631                               8821     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Rouse, Morna
P O Box 806
Hermosa Beach, CA 90254                          8822     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,188.87                                                                                          $1,188.87
Toy, Winnie
111 Encanto Lane
Monterey Park, CA 91755                          8823     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $500.00                                                                      $500.00
Chang, Tsu‐Hao
4478 Laird Circle
Santa Clara, CA 95054                            8824     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $37.38                                                                                             $37.38
Rivera, Lindarosa
526 Islip ave.
Islip, NY 11751                                  8825     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Qiu, Yu
11 Franklin Street Unit 305
San Francisco, CA 94102                          8826     9/4/2020       24 Hour Fitness USA, Inc.                       $399.99                                                                                            $399.99

                                                                                               Page 516 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 517 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Jin, Sangdoo Alexander
16700 Yukon Ave #115
Torrance, CA 90504                            8827     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wang, Zi Ping
327 Springfield Ave
Hasbrouck Heights, NJ 07604                   8828     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Alves, Ceyton Guimaraes
1131 Twin Canyon Ln
Diamond Bar, CA 91765                         8829     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $860.00                                                                                            $860.00
MCLEAN, DOMINIQUE RACQUEL
25598 CAMINO VISTA
HAYWARD, CA 94541                             8830     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $727.25                                                                                            $727.25
Duan, Yuxiang
1358 Oakland Rd. SPC #116
San Jose, CA 95112                            8831     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Gillespie Haas, Linda M.
21445 Via Serpiente
Lake Forest, CA 92630                         8832     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Otero, Jennifer
117 New Holland Vlg
Nanuet, NY 10954                              8833     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                             $46.99
Chung, Sidney
3948 Wildflower Common
Fremont, CA 94538                             8834     9/5/2020       24 Hour Fitness USA, Inc.                       $612.50                                                                                            $612.50
Ly, Quynh
10602 Beacon Ave
Garden Grove, CA 92843                        8835     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Dabney, Eugina
11683 Califa Street
North Hollywood, CA 91601                     8836     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                               $120.00                                 $120.00
James, Charles Edward
118 Brazos Gardens Dr.
Richmond, TX 77469                            8837     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                               $500.00                                 $500.00
Ayala, Mayra
5504 Camden Avenue
Apt. C6
San Jose, CA 95124                            8838     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8839     9/6/2020     24 Hour Fitness Holdings LLC                      $297.00                                                                                            $297.00
Smith, Brian P
302 S. Stone Ridge Dr.
Lake Geneva, WI 53147                         8840     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Tran, Kevin Adrian
11900 Stonehollow Dr
Apartment A‐925
Austin, TX 78758                              8841     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                $69.26                                  $69.26
Oetting, Emily
529 Stern Way
Carlsbad, CA 92011                            8842     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99
Soo Lee, Sang
7538 Newcastle Dr
Cupertino, CA 95014                           8843     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00


                                                                                            Page 517 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 518 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                               Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                        Amount
Lee, Geesook
7538 Newcastle Dr
Cupertino, CA 95014                             8844     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                           $1,000.00
Salzano, Mary
501 Caulfield Court
Clayton, CA 94517                               8845     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $89.23                                                                                              $89.23
Woods, James
                                                8846     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $250.00                                                                       $250.00
Halabi, Zane
12317 Sundara Dr
Austin, TX 78739                                8847     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                             $300.00
Rai, Shweth
1980 Sacramento St
#301
San Francisco , CA 94109                        8848     9/9/2020           24 San Francisco LLC                          $485.00                                                                                             $485.00
Shi, Jinfeng
967 Desmet Way
San Jose, CA 95125                              8849     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                             $250.00
To, Con
3029 Luedke Place
San Jose, CA 95111                              8850     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $144.00                                                                                             $144.00
Atoche, Antonio
3819 W 171 St
Torrance, CA 90504                              8851     9/5/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                                $0.00                                   $0.00
Vatannia, Shahla
7572 Northland Place
San Ramon, CA 94583                             8852     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Ring, Sarah
240 E 52nd St., Apt. 1R
New York, NY 10022                              8853     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $147.98                                                                                             $147.98
Effenbeck, Sara
5030 Rimwood Drive
Fair Oaks, CA 95628                             8854     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $400.00                                                                       $400.00
Tsoy, Dmitriy
8809 La Magarita Way
Sacramento, CA 95828                            8855     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                              $60.00
Van, Jenny
3029 Luedke Place
San Jose, CA 95111                              8856     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                             $650.00
Real, Rachel
759 Pidgeon St
San Diego, CA 92114                             8857     9/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Gessford, Jason
121 NEWTOWN RD
CHESTER, MD 21619                               8858     9/7/2020    24 Hour Fitness United States, Inc.                   $49.99               $114.97                                                                       $164.96
Agee, John
1010 E Yorba Linda Blvd
#1094
Placentia, CA 92870                             8859     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                             $300.00
MacDougall, Maria Elena
53305 Avenida Ramirez
La Quinta, CA 92253                             8860     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00



                                                                                                   Page 518 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 519 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Crump, Christopher M.
1583 Cordilleras Road
Redwood City, CA 94062                          8861     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Dalgity, Alison
703 11th Street
Santa Monica, CA 90402                          8862     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $81.56                                                                                             $81.56
Bellasalma, Chrisinta
1300 Washington Ave #192152
Miami Beach, FL 33119                           8863     9/4/2020       24 Hour Fitness USA, Inc.                                             $937.84                                                                      $937.84
Su, Pin‐Chih
1574 Brunswig Ln
Unit 77
Emeryville, CA                                  8864     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
BARNETT, JOHN
2209 CURTIS AVE #3
REDONDO BEACH, CA 90278                         8865     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Madrigal, Arnulfo
428 Miller Ave Apt 3
South San Francisco, CA 94080                   8866     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Beisel, Carol
445 40th St. Apt 10
Oakland, CA 94609                               8867     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $268.12                                                                                            $268.12
Bozanic, Vincent
24325 Crenshaw Blvd
PMB 263
Torrance, CA 90503                              8868     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $235.94                                                                                            $235.94
Slaughter, Lauren L
2563 Fairway Dr
Costa Mesa, CA 92627                            8869     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Keller, Monica
3211 Eichenlaub St
San Diego, CA 92117                             8870     9/5/2020       24 Hour Fitness USA, Inc.                       $125.00                                                                                            $125.00
Kwai, Mei Kuen
24021 65th Avenue
Douglaston, NY 11362                            8871     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $25.00                                                                                             $25.00
Mashack, Michael
1402 Outlook Avenue, Apt 2
Bronx, NY 10462                                 8872     9/5/2020           24 New York LLC                                                 $1,500.00                                                                    $1,500.00
Pope, Stephanie
157 Norman Drive
Ramsey, NJ 07446                                8873     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $118.61                                                                                            $118.61
Costello, Mario
520 S 500 E Unit 117
Salt Lake City, UT 84102                        8874     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Clemons, Ursula
15303 Ashley Court
Whittier, CA 90603                              8875     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $66.00                                                                                             $66.00
Magures, Debby
59 Chambord Way
Roseville, CA 95678                             8876     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                          $2,500.00
Naranjo, Gian
3760 Texas St
Apt 9
San Diego, CA 92104                             8877     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $86.83                                                                                             $86.83

                                                                                              Page 519 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 520 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Li, Jun
19210 Foxtree Ln
Houston, TX 77094                               8878     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Cooper Jr, David
8541 Sun Sprite Ct
Elk Grove, CA 95624                             8879     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Conrad, Clair
129 Cleo Rand Lane
San Francisco, CA 94124                         8880     9/5/2020         24 San Francisco LLC                          $180.00                                                                                            $180.00
Ngo, Jason
9044 El Cajon Way #4
Sacramento, CA 95826                            8881     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Thompson, Pandora
3827 Ohio Ave
Richmond, CA 94804                              8882     9/5/2020    24 Hour Fitness Worldwide, Inc.                                           $99.00            $99.00                                                    $198.00
Zhou, Hui
9802 Scenic Bluff Dr
Austin, TX 78733                                8883     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $357.54                                                                                            $357.54
Jankowski, Timothy C.
536 Monrovia Avenue
Long Beach, CA 90814                            8884     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
GARNER, RACHEL
19205 SE 12TH WAY
VANCOUVER, WA 98683                             8885     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $96.58                                                                                             $96.58
Larsen, Leslie
318 Ballena Dr.
Diamond Bar, CA 91765                           8886     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Calhoun, Vincent A
1212 E 3rd St
Apt 12
Long Beach, CA 90802                            8887     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $298.65                                                                                            $298.65
Thomas, Henry
8220 SW 86 Terrace
Miami, FL 33143                                 8888     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $132.65                                                                                            $132.65
Claim docketed in error
                                                8889     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Sengmany, Kheck
2140 E 23RD ST
Oakland, CA 94606‐4236                          8890     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Birring, Abishek
                                                8891     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Song, Young H
1322 N Mariner Way
Anaheim, CA 92801                               8892     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Williams, Julie Kunz
361 Allegan Circle
San Jose, CA 95123                              8893     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $62.50                                                                                             $62.50
Deeb, Serena
2995 Stanfield Avenue
Orlando, FL 32814                               8894     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00
Huang, Chaofeng
7208 Emami Dr
San Jose, CA 95120                              8895     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $126.00                                                                                            $126.00


                                                                                                 Page 520 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 521 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Clymer, John
2915 NE 196th Street
Shoreline, WA 98155                             8896     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00
Moon, Jonathan
1604 Spring Rain Rd.
Las Vegas, NV 89142                             8897     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                        $150,000.00
Kim, Jane
13444 SW 128th Pl
Tigard, OR 97223                                8898     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Mok, Tsung & Raymond
P.O. Box 2892
San Ramon, CA 94583                             8899     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $348.00                                                                                            $348.00
Schaefer, Dennis
6482 ESTRELLA AVE
SAN IDEGO, CA 92120                             8900     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Schneyer, Deanna
318 Ballena Dr.
Diamond Bar, CA 91765                           8901     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $741.00                                                                                            $741.00
Cloherty, Brina
446 Cypress Ave
Half Moon Bay, CA 94019                         8902     9/5/2020        24 Hour Fitness USA, Inc.                        $129.00                                                                                            $129.00
Domreis, Alexandra
1415 SE Pardee St., Apt. 505
Portland, OR 97202                              8903     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $462.49                                                                                            $462.49
Cabrera, Anita
430 Ellsworth
San Francisco, CA 94110                         8904     9/5/2020           24 San Francisco LLC                                                $199.00                                                                      $199.00
Robinson, John
4001 Coco Ave #6
Los Angeles, CA 90008                           8905     9/5/2020     24 Hour Fitness Worldwide, Inc.                                         $1,000.00                                                                    $1,000.00
Ross, Gwen
7568 Rattlesnake Drive
Lone Tree, CO 80124                             8906     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $2,484.00                                                                                          $2,484.00
Rezabek, Paul
400 E Remington DR APT E326
Sunnyvale, CA 94087‐2609                        8907     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $38.00                                                                                             $38.00
Soriano, Ivan
6746 N Shannon Ln
San Bernardino, CA 92407                        8908     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Hernandez, Robert E
24 Glenn
Irvine, CA 92620                                8909     9/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Quan, Xiong Zhe
1905 Delacorte Dr.
Bakersfield, CA 93311                           8910     9/4/2020    24 Hour Fitness United States, Inc.                $1,780.00                                                                                          $1,780.00
Poma, Fran
95‐103 Mahuli Pl
Mililani, HI 96789                              8911     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,339.00                                                                                          $1,339.00
Crowley, Therese M
120 Maple Street
Dumont, NJ 07628                                8912     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $217.46                                                                      $217.46
Wilson, LaTasha
16403 Spirit Court
La Mirada, CA 90638                             8913     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00

                                                                                                   Page 521 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 522 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Garcia, Stephanie
29605 Solana Way Apt 3C
Temecula, CA 92591                               8914     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Cardenas, Monica
17008 Jeanne Lane
Fontana, CA 92336                                8915     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Vizcarra, Alexander
3135 Yorkshire Way
Rowland Heights, CA 91748                        8916     9/9/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Bhavsar, Punal
101 Fountain Oaks Circle
#39
Sacramento, CA 95831                             8917     9/5/2020           24 San Francisco LLC                           $83.23                                                                                          $83.23
Flores, Elizabeth
268 E. Heath Lane
Long Beach, CA 90805                             8918     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Martin, Zachary Scott
19155 Parkland St
Yorba Linda, CA 92886                            8919     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Wong, Miles
51 Hemingway Court
Trabuco Canyon, CA 92679                         8920     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Kim, Jae
14621 Gandesa Rd
La Mirada, CA 90638                              8921     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
SMITH, TAMARA E.
4233 BUCKSKIN DR.
ANTIOCH, CA 94531                                8922     9/5/2020    24 Hour Fitness United States, Inc.                $1,500.00                                                                                       $1,500.00
Villagomez, Yael
5435 Hanna Dr
Santa Barbara, CA 93111                          8923     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                          $449.99                                                    $449.99
Louie, Susan
151 Bay 41 Street, 2nd Floor
Brooklyn, NY 11214                               8924     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Winant, Daniel Jacob
19 Seaspray S
Laguna Niguel, CA 92677                          8925     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $490.00                                                                                         $490.00
Gold, Andrew
131 Lakeside Drive
Lewes, DE 19958                                  8926     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $19.98                                                                                          $19.98
Tunstle, Timothy
5909 Trail Lake Drive
Fort Worth, TX 76133                             8927     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Ma, Xiaojing
2447 First
Fort Lee, NJ 07024                               8928     9/3/2020     24 Hour Fitness Worldwide, Inc.                      $92.73                                                                                          $92.73
Galdos, Alejandro
3124 Yosemite Ave Apt 3
El Cerrito, CA 94530                             8929     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Felix, Sandriana
83061 Tourmaline Avenue
Indio, CA 92201                                  8930     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00



                                                                                                    Page 522 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 523 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Cheng, Kee
327 Springfield Ave
Hasbrouck Heights , NJ 07604                    8931     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Ocampo, Anayancy
330 Crestridge Ln
Folsom, CA 95630                                8932     9/5/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                            $300.00
Brennan, Diane
701 E. Virginia Avenue
Glendora, CA 91741                              8933     9/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bolduc, Tyla
7450 Canby Ave #3
Reseda, CA 91335                                8934     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Myatt, Dean
289 Birchwood Drive
Moraga, CA 94556                                8935     9/5/2020        24 Hour Fitness USA, Inc.                                          $500,399.23                                                                  $500,399.23
McGuire, Brian W
PO Box 1613
Thousand Oaks, CA 91358                         8936     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Lo, Ida
2454 Park Road
Emerald Hills, CA 94062                         8937     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Liang, Jun
421 Roehampton Rd
Hillsborough, CA 94010                          8938     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Felix, Jessica
37557 Coventry St
Indio, CA 92203                                 8939     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Treekoonsatit, Porntiwa
216 Hermosa Avenue #1
Hermosa Beach, CA 90254                         8940     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Won, Yvonne
8400 Oceanview Terrace #314
San Francisco, CA 94132                         8941     9/7/2020           24 San Francisco LLC                          $429.99               $429.99                                                                      $859.98
Li, Shan
4363 Dali Street
Fremont, CA 94536                               8942     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $437.00                                                                      $437.00
Soriano, Veronica Quiroz
15509 IRIS DR
FONTANA, CA 92335                               8943     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $51.79                                                                                             $51.79
Stowe, Brandie
3141 Occidental Dr 4
Sacramento, CA 95826                            8944     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Relekar, Meenal
7575 Skyline Blvd.
Oakland, CA 94611                               8945     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Manigsaca, Ariel
18416 Copper Grassland Way
Pflugerville, TX 78660                          8946     9/7/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                            $350.00
Turpin, Raenaurd D
16403 Spirit Court
La Mirada, CA 90638                             8947     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00




                                                                                                   Page 523 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 524 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Joseph, David Belem
10421 North Kendall Drive
C‐105
Miami, FL 33176                               8948     9/5/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                        $150,000.00
Leapley, Karla
22702 Pacific Park Drive
#A34
Aliso Viejo, CA 92656                         8949     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Kim, Peter
13444 SW 128th Pl
Tigard, OR 97223                              8950     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Watkins, Brian
17912 Duncan Street
Encino, CA 91316                              8951     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Paul, Mona
318 Ballena Dr.
Diamond Bar, CA 91765                         8952     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Talarico, David
23 Mikro
Laguna Niguel, CA 92677                       8953     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $20.40                                                                                             $20.40
Conlan, Kurt
2975 Mountain View Drive
Laguna Beach,, CA 92651                       8954     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $32.00                                                                                             $32.00
Seo, Michelle
5808 Wheatland Ct.
Riverside, CA 92509                           8955     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $690.00                                                                                            $690.00
Tate, Dillan
2600 Michigan Avenue
Unit #451206
Kissimmee, FL 34744                           8956     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
MCKNIGHT, EDWARD WILLIAM
131 SEACOUNTRY LN
RANCHO SANTA MARGARITA, CA 92688              8957     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $400.81                                                                                            $400.81
Homsher, Henry P
6201 Ferne Ave
Cypress, CA 90630                             8958     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Guile, Alexander
16312 Davinci Dr
Chino Hills, CA 91709                         8959     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
BURKS, RENEE
1178 W. 22ND ST #2
SAN PEDRO, CA 90731                           8960     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Lyon, Calvin
210 East Fairfax Street
Apt. 316
Falls Church, VA 22046                        8961     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Sizemore, Ryan I
13703 Shelburne St
Centreville, VA 20120                         8962     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                            $15,000.00                              $15,000.00
Brown, Gina D.
4475 Hamilton Street, Apt 6
San Diego, CA 92116                           8963     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $207.00                                                                                            $207.00



                                                                                            Page 524 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 525 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Collins, Rose
P.O. Box 2951
Santa Rosa, CA 95405                            8964     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $270.00                                                                                            $270.00
Breitwieser, Jock
2661 Coit Drive
San Jose, CA 95124                              8965     9/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
WAILEHUA, ROCHELLE
95‐344 KALOAPAU ST. UNIT 147
MILILANI, HI. 96789                             8966     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $209.93           $209.93            $209.93                                 $629.79
Adle, Debbie
2608 E Garfield Ave
Orange, CA 92867                                8967     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
PETERS, JAMES
62 MAEGAN PL. #8
THOUSAND OAKS, CA 91362                         8968     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Arnold, Benjamin
2389 Ambergrove Court
Simi Valley, CA 93065                           8969     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00
Kinnings, Kathy
26106 Paseo Marbella
San Juan Capistrano, CA 92675                   8970     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Taylor, Dexter
8100 Gaylord Pkwy Apt 1328
Frisco, TX 75034                                8971     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $250.83                                                                                            $250.83
Jan, Tricia
4621 Sebago Trail
Plano, TX 75093                                 8972     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Salvekar, Arvind M
30326 Meridien Circle
Union City, CA 94587                            8973     9/5/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                          $1,000.00
Ramirez, Robert Lee
300 Strands Ct.
Newman, CA 95360                                8974     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Liu, Junjie
11815 Bedford St
Houston, TX 77031                               8975     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Villena, Justin
14590 Story Rd
San Jose, CA 95127                              8976     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Schumacher, Alika
94‐944 Meheula Parkway
Apt. 457
Mililani, HI 96789                              8977     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $148.75                                                                                            $148.75
Ritz, Adam
20925 Clarin St
Woodland Hills, CA 91364                        8978     9/5/2020    24 Hour Fitness United States, Inc.                  $175.00                                                                                            $175.00
Cole, Sherry
9739 Croke Dr.
Thornton, CO 80260                              8979     9/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ponta, John
475 Logan Way
Marina, CA 93933                                8980     9/5/2020           24 San Francisco LLC                          $300.00                                                                                            $300.00



                                                                                                   Page 525 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 526 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                 Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                          Amount
Castillo, Christopher A
121 Day Street Apt 101
San Francisco, CA 94131                        8981     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $125.41                                                                                             $125.41
Ng, Jack
3868 Wildflower Cmn
Fremont, CA 94538                              8982     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $198.00                                                                                             $198.00
Berroya, Charles
25607 President Avenue
Harbor City, CA 90710                          8983     9/5/2020       24 Hour Fitness USA, Inc.                       $300.00                                                                                             $300.00
Albari, Hatim
2454 Park Road
Emerald Hills, CA 94062                        8984     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                             $225.00
Gladman, Carla
1741 Pomona Ave.
Space 2
Costa Mesa, CA 92627                           8985     9/5/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00                                $0.00                                   $0.00
Linker, John
1812 Harris St
Kelso, WA 98626                                8986     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
ZATARAIN, MARCUS
5418 CAMBRIA DR.
EASTVALE, CA 91752                             8987    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                             $464.00                                                    $464.00
Guilianti, Christina
256 Homestead Road
Paramus, NJ 07652‐4710                         8988     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                           $2,000.00
Yap, Tiffany
17116 Casimir Ave.
Torrance, CA 90504                             8989     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                             $200.00
Nalla, Kaveri
715 E EL CAMINO REAL
APT 726
SUNNYVALE, CA 940987                           8990     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $569.12                                                                                             $569.12
HongPeng Li
6318 Saddle Tree Pl.
Rancho Cucamonga, CA 91739                     8991     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                             $399.00
Mocino, David
7887 Standish Ave
Riverside, CA 92509                            8992     9/5/2020    24 Hour Fitness Worldwide, Inc.                                        $1,000.00                                                                     $1,000.00
Rickard, Bryan
2082 Lindengrove St.
Westlake Village, CA 91361                     8993     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                             $187.50            $187.50                                 $375.00
Le, Hung
2202 W Flora St
Santa Ana, CA 92704                            8994     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                             $699.99
Merrill, Kent
15461 Norwich Circle
Huntington Beach, CA 92647                     8995     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                              $99.00
Raitt, Jr., G. Emmett
21 Sycamore Creek
Irvine, CA 92603‐3428                          8996     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $196.00                                                                                             $196.00
Butler, Brandy
7903 Elm Ave, #124
Rancho Cucamonga, CA 91730                     8997     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                             $399.00


                                                                                             Page 526 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 527 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Garza, Bianca E.
124 N. El Circulo Avenue
Patterson, CA 95363                            8998     9/8/2020        24 Hour Fitness USA, Inc.                        $250.00                                                                                            $250.00
Goo, Judy
1919 Paula Drive
Honolulu, HI 96816                             8999     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
TEOH, FOONG
220 N SAN MATEO DRIVE APT 8
SAN MATEO, CA 94401                            9000     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Greenwald, Jason
6708 Fair Meadows Drive
NRH, TX 76182                                  9001     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Singh, Varinder
2359 Fullerton Road
Rowland Heights, CA 91748                      9002     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
BEIER, JEFF
1907 CAMINO DE LA COSTA APT 8
REDONDO BEACH, CA 90277                        9003     9/5/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                            $699.00
Stillson, Bob
18160 Cottonwood Rd
#156
Sunriver, OR 97707                             9004     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $778.00                                                                                            $778.00
Bell‐Blakes, Kimberly
3119 Redwood Drive
Fairfield, CA 94533‐7221                       9005     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                                $279.99                                 $279.99
Miller, James Micah
5871 Braesheather Drive
Houston, TX 77096                              9006     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $532.17                                                                                            $532.17
Delvillar, Patricia
221 Jewel Terrace
Danville, CA 94526                             9007     9/3/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Campos, Grizel
324 West Hudson Ave
Englewood, NJ 07631                            9008     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                              $2,500.00                               $2,500.00
Chen, Biao
19911 Edwin Markham Dr
Castro Valley, CA 94552                        9009     9/4/2020        24 Hour Fitness USA, Inc.                     $45,100.00                                                                                         $45,100.00
Cacha, Crisostomo A.
5571 Donaldson Court
Las Vegas, NV 89118                            9010     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $239.88                              $239.88                                 $479.76
Yahyavi‐Tajabadi, Mehdi
7572 Northland Place
San Ramon, CA 94583                            9011     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
De Santiago, Esther
2516 Freeborn St
Duarte, CA 91010                               9012     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                             $69.00
Brown, Laura
4447 Buckskin Ct
Livermore, CA 94551                            9013     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $749.98                                                                                            $749.98
Everett, Rachel
375 Dusk Ct
Erie, CO 80515                                 9014     9/7/2020      24 Hour Fitness Holdings LLC                       $516.00                                                                                            $516.00



                                                                                                Page 527 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 528 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Chrstensen, Lamont V
999 Violet Dr.
Sandy, UT 84094                                9015     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                          $220.00
Montero, Carmen Dalila
555 Paularino Ave #P 102
Costa Mesa, CA 92626                           9016     9/6/2020    24 Hour Fitness United States, Inc.                  $340.00                                                                                          $340.00
Poni, Patricia Angeline
300 Plum St
SPC # 59
Capitola, CA 95010                             9017     9/5/2020    24 Hour Fitness United States, Inc.                                        $0.00                                                                        $0.00
Ruan, Wei Qing
8263 Saddleback Ledge Ave
Las Vegas, NV 89147                            9018     9/6/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                          $350.00
Perkins, Richard
1668 Neptune Avenue
Encinitas, CA 92024                            9019     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                          $699.00
Law, Perry
48 Dorado Ter
San Francisco, CA 94112                        9020     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Hypolite, Bruce A.
22321 Blueberry Lane
Lake Forest, CA 92630                          9021     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                          $150.00
Chen, Maxwell
20071 Pacifica Drive
Cupertino, CA 95014                            9022     9/6/2020        24 Hour Fitness USA, Inc.                         $94.00                                                                                           $94.00
HARRIS, BARRY
145‐48 230TH ST
SPRINGFIELD GARDENS, NY 11413                  9023     9/5/2020            24 New York LLC                                               $3,500.00                                                                     $3,500.00
Tice, Robert Galen
                                               9024     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                          $120.00
Nguyen, Samuel
9934 Dahlia Cir
Fountain Valley, CA 92708                      9025     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $54.00                                                                                           $54.00
Tian, Hai
609 E Chandler Ave
Apt E
Monterey Park, CA 91754‐1032                   9026     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Sawyer, John M
PO Box 2844
Martinez, CA 94553                             9027     9/5/2020    24 Hour Fitness United States, Inc.                  $204.00                                                                                          $204.00
Long, Michael M.
32626 Muirwood Drive
Union City, CA 94587                           9028     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $51.00                                                                                           $51.00
Del Villar, Patricia
221 Jewel Terrace
Danville, CA 94526                             9029     9/3/2020        24 Hour Fitness USA, Inc.                        $289.00                                                                                          $289.00
Yasumiishi, Kip
10507 NE 110th Court
Vancouver, WA 98662                            9030     9/6/2020     24 Hour Fitness Worldwide, Inc.                                        $389.99                                                                       $389.99
Yao, Lichun
2404 Punta Del Este Dr
Hacienda Heights, CA 91745                     9031     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                              $400.00                                 $400.00



                                                                                                Page 528 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 529 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Cervantes, Miriam
9222 Claymore St.
Pico Rivera, CA 90660                          9032     9/9/2020    24 Hour Fitness United States, Inc.                  $492.00                                                                                            $492.00
Nekoobahr, Saman
12015 Grove Stone CT
Stafford, TX 77477‐1673                        9033     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Shakoor, Ahmed
17322 Parthenia St
Northridge, CA 91325                           9034     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Renato, Jose
604 Oak Street
San Francisco, CA 94117                        9035     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $28.93                                                                                             $28.93
Ho, Shirley
178 Charles Street
Sunnyvale, CA 94087                            9036     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $108.33                                                                      $108.33
Kalambakal, Maribel
1210 Zachary Ct
San Jose, CA 95121                             9037     9/8/2020    24 Hour Fitness United States, Inc.                   $99.63                                                                                             $99.63
Cameron, Luke
239 East 110th St. Apt. 3
New York, NY 10029                             9038     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                                $258.93                                 $258.93
Zhang, Binghui
5370 Los Monteros
Yorba Linda, CA 92887                          9039     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Rodd, Ron
4 Rolph Park Ct
Crockett, CA 94525                             9040     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Brandao, Roberta
389 Luhmann Dr
New Milford, NJ 07646                          9041     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $211.06                                                                                            $211.06
Gomez, Camille
1226 N. Commonwealth Avenue #4
Los Angeles, CA 90029                          9042     9/6/2020              RS FIT CA LLC                                   $0.00                                                                                           $0.00
Hypolite, Renee
22321 Blueberry Lane
Lake Forest, CA 92630                          9043     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $393.00                                                                                            $393.00
Packard, Sean G
2121 NW Savier St Apt 311
Portland, OR 97210‐2398                        9044     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $198.36                                                                                            $198.36
Pak, Benjamin
10732 NW Glenmore Way
Portland, OR 97229                             9045     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Ghai, Akash
5610 NETHERLAND AVENUE
APT 6B
BRONX, NY 10471                                9046     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Porter, Deborah
1326 W. Brazil Street
Compton, CA 90220‐1702                         9047     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $79.00                                                                                             $79.00
Lee, Justin
7106 Daffodil Pl.
Carlsbad, CA 92011                             9048     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98



                                                                                                Page 529 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 530 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Li, Ang
3002 39th Ave.
Apt. B407
Long Island City, NY 11101                       9049     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $897.00                                                                      $897.00
ANGELES, RUSSELL
1166 REGAL CANYON DR.
WALNUT, CA 91789                                 9050     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $66.29                                                                                          $66.29
Torres, Manuel
1655 N Glassell St
Orange, CA 92867                                 9051     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $383.92                                                                                         $383.92
Le, Hiep V
2819 Akino Ct
San Jose, CA 95148                               9052     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Weiss, Melissa
1240 Navaho Trl
Richardson, TX 75080                             9053     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Blakes, Lawrence C
3119 Redwood Drive
Fairfield, CA 94533‐7221                         9054     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                             $400.00                                 $400.00
Xiao, Deqing
229 Bonita Ln
Foster City, CA 94404                            9055     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.99          $1,399.98                                                                    $2,099.97
Chia, Sonia
401 Indian Hill Place
Fremont, CA 94539                                9056     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $12,000.00                                                                                      $12,000.00
BABA, SYLVIA
1363 CANDELERO DR
WALNUT CREEK, CA 94598                           9057     9/4/2020        24 Hour Fitness USA, Inc.                      $3,087.24                                                                                       $3,087.24
Keller, Kathleen
2159 1/2 S. Beverly Glen Blvd.
Los Angeles, CA 90025                            9058     9/5/2020           24 San Francisco LLC                                                                                   $89.98                                  $89.98
Bhansali, Apurva
7205 Foxtree Cove
Austin, TX 78750                                 9059     9/5/2020     24 Hour Fitness Worldwide, Inc.                                         $69.26                                                                       $69.26
24 Hour Fitness
PO Box 170492
Arlington, Texas 76003                           9060     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
McDaniel, Mary
2618 Menorca Ct
San Ramon, CA 94583                              9061     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $191.35                                                                                         $191.35
PEREZ, CELESTE
13128 LUCKY SPUR LN
CORONA, CA 92883                                 9062     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
TONG, WEN
13 STONEWALL
IRVINE, CA 92620                                 9063     9/4/2020        24 Hour Fitness USA, Inc.                                         $1,584.00                                                                    $1,584.00
Siu, Siuwai Elaine
518 Diamond St., Apt A
Monrovia, CA 91016                               9064     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Jin, Ying
3075 Harrington Ave 205
Los Angeles, CA 90006                            9065     9/5/2020    24 Hour Fitness United States, Inc.                  $100.91                                                                                         $100.91



                                                                                                    Page 530 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 531 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Avalos, Luis
483 South Buena Vista Ave Apt 7
San Jose, CA 95126                              9066     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
Wang, DeLing
4231 Fair Ranch Road
Union City, CA 94538                            9067     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $495.00                                                                      $495.00
Taman, Edward
5728 Chesapeake Street
Watauga, TX 76148‐1960                          9068     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Torreggiani, Larry
2652 Cropsey Ave
Apt 4B
Brooklyn, NY 11214                              9069     9/5/2020            24 New York LLC                                   $0.00                                                                                           $0.00
CANAS, JOSE
331 SW 6TH AVE
BOYNTON BEACH, FL 33435                         9070     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.56                                                                                            $100.56
Kay, Noah
5404 Whitsett Avenue, #68,
Valley Village, CA 91607                        9071     9/9/2020        24 Hour Fitness USA, Inc.                      $1,959.98                                                                                          $1,959.98
CHRONISTER, ROBIN
91‐1358 WAHANE ST.
KAPOLEI, HI 96707                               9072     9/5/2020        24 Hour Fitness USA, Inc.                        $611.52                                                                                            $611.52
Mendoza, Judith
11447 Chandler Ln
Pomona, CA 91766                                9073     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Tsai, Jason
114 Vermillion
Irvine, CA 92603                                9074     9/6/2020     24 Hour Fitness Worldwide, Inc.                                            $91.98                                                                       $91.98
Xyl
149 Bay 35th Street
Brooklyn, NY 11214                              9075     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $36.99                                  $36.99
Lomax, Zeia
20668 NE Novelty Hill Road
Redmond, WA 98053                               9076     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
DAVIS, FITZGERALD
7929 DEER WATER DRIVE
SACRAMENTO, CA 95823                            9077     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $44.00                                                                                             $44.00
Martinez, Shelly
8665 SW 22 Ct
Miramar, FL 33025                               9078     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $71.32                                                                                             $71.32
DelVillar, Patricia
221 Jewel Terrace
Danville, CA 94526                              9079     9/3/2020      24 Hour Fitness Holdings LLC                            $0.00                                                                                           $0.00
Antkowiak, Krystyna
3211 Eichenlaub St
San Diego, CA 92117                             9080     9/5/2020    24 Hour Fitness United States, Inc.                  $125.00                                                                                            $125.00
Alexander, Robert
1422 Fairmont Drive
San Leandro, CA 94578                           9081     9/5/2020           24 San Francisco LLC                          $304.58                                                                                            $304.58
Tomlinson, Jay Scott
42 S. Stony Bridge Circle
Woodlands, TX 77381                             9082     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $426.24                                                                                            $426.24



                                                                                                   Page 531 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 532 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Coe, Dennis
75 West Magna Vista Avenue
Arcadia, CA 91007                               9083     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Gopalakrishnan, Khushbu
34840 Fremont Blvd
Fremont, CA 94555                               9084     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $648.00                                                                                            $648.00
Botkin, Hilda
P.O. Box 16321
Portland, OR 97292                              9085     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $44.25                                                                                             $44.25
Tsai, Jason
114 Vermillion
Irvine, CA 92603                                9086     9/6/2020    24 Hour Fitness Worldwide, Inc.                                           $91.98                                                                       $91.98
Maximova, Ekaterina
100 Azalea Ct
Vallejo, CA 94589                               9087     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Zeinu, Mustafa
3557 Miller Ct
Union City, CA 94587                            9088     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                   $0.00                                   $0.00
Yakovina, Hanna
2317 61 Street
Apt 2R
Brooklyn, NY 11204                              9089     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $83.99                                                                                             $83.99
Walsh, Allison
5E Somerset Hills Court
Bernardsville, NJ 07924                         9090     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Harris, Andrew
16592 Robert Lane
Huntington Beach , CA 92647                     9091     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Aguiar, Andrew
2107 Goldcrest Cir.
Pleasanton, CA 94566                            9092     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $16.58                                                                                             $16.58
Lo, Kai Pong
243 Starbird Dr
Monterey Park, CA 91755                         9093     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Martins, Frank T
13031 9th Street
Chino, CA 91710                                 9094     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Yoo, Chris
2510 164th St SW, Apt C208
Lynnwood, WA 98087                              9095     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Allyn, James
1820 Calle Petaluma
Thousand Oaks, CA 91360                         9096     9/7/2020       24 Hour Fitness USA, Inc.                        $37.13                                                                                             $37.13
MAHALLI, JACOB
5185 MEDINA ROAD
WOODLAND HILLS, CA 91364                        9097     9/5/2020    24 Hour Fitness Worldwide, Inc.                                        $1,200.00                                                                    $1,200.00
Goodwin, Katie
35297 Prairie Road
Wildomar, CA 92595                              9098     9/5/2020    24 Hour Fitness Worldwide, Inc.                                           $49.00                               $49.00                                  $98.00
Bernas, Racel
5857 Ginger Drive
Eastvale, CA 92880                              9099     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00



                                                                                              Page 532 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 533 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Allard, James
8680 Allison Street, Apt M
Arvada, CO 80005                                9100     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $167.88                                                                                         $167.88
LAW, AGATHA
70 NELSON CT
DALY CITY, CA 94015                             9101     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $370.00                                                                                         $370.00
Elliot, Lillian
8040 Andora Way
Sacramento, CA 95824                            9102     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Keskimaki, Sanni
2215 N 143rd St.
Seattle, WA 98133                               9103     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $37.12                                                                                          $37.12
Mohite, Swati M
3355 Pennsylvania Ave Apt 22
Fremont, CA 94536                               9104     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Wang, Shunji
3075 Harrington Ave 205
Los Angeles, CA 90006                           9105     9/5/2020    24 Hour Fitness United States, Inc.                   $97.76                                                                                          $97.76
Pearlman‐Bantillo, Kiley
1270 Coronado Drive
Apt 10
Sunnyvale, CA 94086                             9106     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Kenney, Ann
3525 Sage Rd Apt 1511
Houston, TX 77056                               9107     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Wang, Zhujun
24321 SE 43rd Pl
Issaquah, WA 98029                              9108     9/5/2020    24 Hour Fitness United States, Inc.                  $636.00                                                                                         $636.00
KEPENEKIAN, CHRISTINA
1570 W 1ST ST #15
SANTA ANA, CA 92703                             9109     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Girman, Rita B
2417 Downing Ave
San Jose, CA 95128                              9110     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Buitrago, Evelyn
1164 SW 27 Place
Boynton Beach, FL 33426                         9111     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $31.03                                                                                          $31.03
Drake, Katy
1306 Colonial Manor Dr
Katy, TX 77493                                  9112     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,244.77                                                                                       $1,244.77
Wong, Annie
2280 E 15th ST
Brooklyn, NY 11229                              9113     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $63.00                                                                                          $63.00
Whatley, Paula
3043 E Blueridge Ave
Orange, CA 92867                                9114     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $939.98                                                                                         $939.98
Nguyen, Lieu
14578 Jefferson St
Midway City, CA 92655                           9115     9/4/2020    24 Hour Fitness United States, Inc.                                Unliquidated                                                                        $0.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                             9116     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $63.70                                                                                          $63.70



                                                                                                 Page 533 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 534 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Foo, Shihlee
41072 Ramon Terrace
Fremont, CA 94539                              9117     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                         $252.00
Kindschuh, Jamie
8261 Indianapolis Ave
Huntington Beach, CA 92646                     9118     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Slim, Nizar
PO Box 2091
Corona, CA 92878                               9119     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $174.00                                                                                         $174.00
Jackson, Chris
9010 Manzanita Drive
Rancho Cucamonga, CA 91701                     9120     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $168.90                                                                                         $168.90
Gao, Haoxiang
25 McAker Ct #117
San Mateo , CA 94403                           9121     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $562.18                                                                                         $562.18
Girulat, Edward
9190 N Axlewood Drive
Prescott Valley, AZ 86315                      9122     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $14,000.00                                                                                      $14,000.00
Yang, Zhen
2028 Longleaf Circle
San Ramon, CA 94582                            9123     9/5/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                         $699.00
Noe, Nicole
3719 Elderberry Glen
Escondido, Ca 92025                            9124     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Wu, Yichen
1881 Pandora Dr
San Jose, CA 95124                             9125     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $943.88                                                                                         $943.88
Price, Micah
972 Aston Circle
Santa Rosa, CA 95404                           9126     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $270.83                                                                                         $270.83
Nguyen, Uyen T
4180 Watkins Way
San Jose, CA 95135                             9127     9/5/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                         $600.00
Marshall, Helen
5822 London Lane
Dallas, TX 75252                               9128     9/4/2020     24 Hour Fitness Worldwide, Inc.                                        $731.00                                                                      $731.00
Miracle, Jean
9015 Doubletree Lane
Livermore, CA 94551                            9129     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $435.00                                                                                         $435.00
Barone, Krysten
41 Lydia Lane
Edison, NJ 08817                               9130     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $110.86                                                                                         $110.86
Witzling, Anamaria
4881 Orleans Dr
Huntington Beach, CA 92649                     9131     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                            9132     9/6/2020        24 Hour Fitness USA, Inc.                      $1,200.00                                                                                       $1,200.00
Malins, Andrea
2121 Portola Way
Sacramento, CA 95818                           9133     9/5/2020     24 Hour Fitness Worldwide, Inc.                                         $40.50                                                                       $40.50
Dawley, Gregory A
1441 E. Altadena Drive
Altadena, CA 91001                             9134     9/7/2020        24 Hour Fitness USA, Inc.                      $2,948.00                                                                                       $2,948.00

                                                                                                Page 534 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 535 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Aguigui, Tina
7901 60th Ave Ct W D301
Lakewood, WA 98499                               9135     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Miracle, Edward
9015 Doubletree Lane
Livermore, CA 94551                              9136     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $435.00                                                                                         $435.00
McKee, Sue E.
2430 Avenita Alpera
Tustin, CA 92782                                 9137     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $7,224.00                                                                                       $7,224.00
Frivaldi‐Vargas, India
7393 Jake Way
Eastvale, CA 92880                               9138     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Yeung, Jeffrey
8563 Dunes Way
Newark, CA 94560                                 9139     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Morris, Joan L
1416 Prince Street
Berkeley, CA 94702                               9140     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                             $577.87                                 $577.87
Kim, Seongjae
3621 Gleason Ave.
San Jose, CA 95130                               9141     9/5/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Thompson, Herb
1919 Grand Ave., #1F
San Diego, CA 92109‐4578                         9142     9/4/2020    24 Hour Fitness United States, Inc.                  $649.00                                                                                         $649.00
Goltz, Alex
6309 Southpoint
Dallas, TX 76248                                 9143     9/5/2020     24 Hour Fitness Worldwide, Inc.                                        $260.00                                                                      $260.00
Hwang, William
203 Oakwell Drive
Walnut, CA 91789                                 9144     9/6/2020        24 Hour Fitness USA, Inc.                                           $344.00                                                                      $344.00
Magana, Mariela
                                                 9145     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Stephan, Robin
5442 Seneca Place
Simi Valley, CA 93063                            9146     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
White, Keith Dewayne
2725 E 11th St
Long Beach, CA 90804                             9147     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Vicari, John
100 Great Basin National Park #17
Baker, NV 89311                                  9148     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
EAMES, MOMO
2471 LESLIE AVE.
MARTINEZ, CA 94553                               9149     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Kim, Jamie
6057 stanley ct
San Jose, CA 95123                               9150     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Perez, Miguel
13128 Lucky Spur Ln
Corona, CA 92883                                 9151     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Ansari, Faramarz
1646 Third Street
Duarte, CA 91010                                 9152     9/4/2020    24 Hour Fitness United States, Inc.                  $251.00                                                                                         $251.00


                                                                                                  Page 535 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 536 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
ZHUOGA, PUBU
3320 BELMONT AVE, APT#C
EL CERRITO, CA 94530                           9153     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $96.98                                                                                             $96.98
Ong, Corinne
660 Edgewater Dr.
San Marcos, CA 92078                           9154     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Gonzalez, Janet
4042 Dell Ave
Riverside, CA 92509                            9155     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $780.00                                                                                            $780.00
Rowe, Erin
113 W Ave Cordoba
San Clemente, CA 92672                         9156     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lee, Ming
5640 N Gladys Avenue, Apt G
San Gabriel, CA 91776                          9157     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $186.00                                                                                            $186.00
 Li, Shan
4363 Dali Street
Fremont, CA 94536                              9158     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $525.00                                                                      $525.00
Wong, Bill J.
3550 Thompson Place
Hayward, CA 94541                              9159     9/4/2020       24 Hour Fitness USA, Inc.                                             $399.00                                                                      $399.00
Bourne, Meagan
13168 Pintail Court
Chino, CA 91710                                9160     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $760.87                                                                                            $760.87
Thai, Trina
16171 Kipling Cir
Westminster, CA 92683                          9161     9/6/2020       24 Hour Fitness USA, Inc.                       $149.95                                                                                            $149.95
Kader, Zabi
14101 Los Robles court
Rancho Cucamonga, CA 91739                     9162     9/5/2020       24 Hour Fitness USA, Inc.                     $2,500.00                                                                                          $2,500.00
Hancock, Angela
1332 NE Mason Street
Portland, OR 97211                             9163     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $42.99                                                                                             $42.99
Silva, Andrea
919 Balboa Ave #A
Capitola, CA 95010                             9164     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Garcia, Alfred
549 Chablis Way
Manteca, CA 95337                              9165     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Pulsipher, Dennis
2140 29th Ct NW
Olympia, WA 98502                              9166     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $149.21                                                                                            $149.21
Wolfe, Betty J.
3207 Beamery Court
N. Las Vegas, NV 89032‐0475                    9167     9/4/2020       24 Hour Fitness USA, Inc.                        $50.00                                                                                             $50.00
Brown, Malynn
8585 Lake Murray Blvd. #262
San Diego, CA 92119                            9168     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,275.00                                                                                          $1,275.00
Marcom, Margaret
2415 Jenes Ln.
Santa Rosa, CA 95403                           9169     9/4/2020    24 Hour Fitness Worldwide, Inc.                                        $1,273.00                                                                    $1,273.00
Liubcina, Liudmila
1654 East 13th St Apt 3D
Brooklyn, NY 11229                             9170     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $417.87                                                                                            $417.87

                                                                                             Page 536 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 537 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Jiang, Ruoxin
9802 Scenic Bluff Dr
Austin, TX 78733                               9171     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $376.36                                                                                            $376.36
Tom, Stan
8440 E. Hermosa Drive
San Gabriel, CA 91775                          9172     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Bala, Jerzy
917 Camino Del Arroyo Dr.
San Marcos, CA 92078                           9173     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99
Blatnik, Lauren
2687 South 1900 East
Salt Lake City, UT 84106                       9174     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $2,041.00                                                                                          $2,041.00
Shapiro, Joann C.
22714 Hartland St.
West Hills, CA 91307                           9175     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                            $249.99
ILONZEH, ANNIE
10817 Whipple St.
#18
North Hollywood, CA 91602                      9176     9/4/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                            9177     9/4/2020         24 Hour Holdings II LLC                          $63.70                                                                                             $63.70
Kulkarni, Milind
2106 Lytham Ln
Katy, TX 77450                                 9178     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                            9179     9/4/2020        24 Hour Fitness USA, Inc.                         $63.70                                                                                             $63.70
BUENSALIDO, DEO
820 WASHINGTON ST.
DALY CITY, CA 94015                            9180     9/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Salomone, Patricia
119 Falls Bridge Drive
Totowa, NJ 07512                               9181     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $44.09                                                                                             $44.09
Neal, Dustin
43 Pembroke
Irvine, CA 92618                               9182     9/6/2020        24 Hour Fitness USA, Inc.                                              $249.99                                                                      $249.99
Mabey, Jan
441 Canyon Estates Drive
Bountiful, UT 84010                            9183     9/6/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                          $1,000.00
Hill, Henry
214 W Cladwell St
Compton, CA 90220                              9184     9/4/2020    24 Hour Fitness United States, Inc.                  $600.00               $600.00                                                                    $1,200.00
Fortier, James
1916 Easton Pl.
Saint Charles, MO 63301                        9185     9/4/2020        24 Hour Fitness USA, Inc.                        $480.67                                                                                            $480.67
Li, Shengfeng
3075 Harrington Ave 205
Los Angeles, CA 90006                          9186     9/5/2020    24 Hour Fitness United States, Inc.                   $93.00                                                                                             $93.00
Golden, Linda
3614 Lang Ranch Pkwy
Thousand Oaks, CA 91362                        9187     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $181.30                                                                                            $181.30



                                                                                                Page 537 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 538 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                               Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                        Amount
KAPRIELIAN, MARSHA
10006 Seneca Falls Ave
Bakersfield, CA 93312                          9188     9/4/2020        24 Hour Fitness USA, Inc.                         $36.00                                                                                              $36.00
TU, CHUYEN
12402 ASHFORD VALLEY DR.
SUGAR LAND, TX 77478                           9189     9/4/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                             $429.99
INNES, NORMAN
263 ELECTRIC AVE.
SEAL BEACH, CA 90740                           9190     9/4/2020           24 San Francisco LLC                        $1,500.00                                                                                           $1,500.00
Li, WeiGuo
4231 Fair Ranch Road
Union City, CA 94587                           9191     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $495.00                                                                       $495.00
Lu, Wen Ping Ken
134 Ridgewood Cove
Georgetown, TX 78633                           9192     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                             $100.00
Vo, Anh
14578 Jerfferson St
Midway City, CA 92655                          9193     9/4/2020    24 Hour Fitness United States, Inc.                                        $300.00                                                                       $300.00
BRYSON, RONALD K
1390 ILLINOIS AVE
BAYSHORE , NY 11706                            9194     9/5/2020            24 New York LLC                                                    $250.00                               $250.00                                 $500.00
Keahi, Al, Carol & Cary
875 California St.
El Segundo, CA 90245                           9195     9/4/2020        24 Hour Fitness USA, Inc.                        $297.00                                                                                             $297.00
MENDEZ, NAOMI
323 STRATTON ROAD
NEW ROCHELLE, NY 10804                         9196     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Goudarzian, Behyar
P.O.Box 1282
Lakewood, CA 90714                             9197     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                           $1,500.00
Nobriga, Vance
45‐125 Iole Place
Kaneohe, HI 96744                              9198     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                             $650.00
Millison, Kim
2215 N 143rd St.
Seattle, WA 98133                              9199     9/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Carmichael, Tom
7275 Franklin Ave.
Apt 505
Los Angeles, CA 90046                          9200     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                              $40.00
Yates, Rachel
12255 Burbank Blvd
Apt 125
Valley Village, CA 91607                       9201     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Nance, Karen F.
167 Heritage Park Drive
Danville, CA 94506                             9202     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,128.00                  $0.00                            $1,128.00                               $2,256.00
Sampson, Dan
112 Romero Circle
Alamo, CA 94507                                9203    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $222.00                                                                                             $222.00
McPhail, Jennifer
7078 Sitio Corazon
Carlsbad, CA 92009                             9204     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $359.92                                                                                             $359.92


                                                                                                  Page 538 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 539 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Zuniga‐Angel, Sara
153 Laumer Ave
San Jose, CA 95127                             9205     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Means, W Karen E
5230 Rock Hill St
Timnath, CO 80547                              9206     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Bandong, Roberto R
604 Paseo Dorado
San Marcos, CA 92078‐8920                      9207     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                             $30.00
Yang, Vivian
24131 Fortune Drive
Lake Forest, CA 92630                          9208     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $269.00                                                                                            $269.00
Gunther, Jason
3336 Arundel on the Bay Rd
Annapolis, MD 21403                            9209    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $97.98                                                                                             $97.98
COE, LIZA J
75 West Magna Vista Avenue
Arcadia, CA 91007                              9210     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Lee, Rose Songwei
1338 Arleen Ave
Sunnyvale, CA 94087                            9211     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $108.36                                                                                            $108.36
Adanza, Francis
4164 Shafter Ave
Oakland, CA 94609                              9212     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Padar, Tess
1101 Quema Dr.
Fremont, CA 94539                              9213     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Leekim, Yoon
9721 Graham St. #17
Cypress, CA 90630                              9214     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                             $40.00
Kennedy, Malcolm E.
41654 Firenze Street
Lancaster, CA 93536                            9215     9/4/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
SHANKAR, SISHU
2336 ENCANTO WAY
DUBLIN, CA 94568                               9216     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Ren, Kun
6429 San Anselmo Way
San Jose, CA 95119                             9217     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $260.00                                                                                            $260.00
Angelova, Lada
7401 Vineyard Trail
Garland, TX 75044                              9218     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Carlson, Christopher
4309 Mica Ct
Antioch, CA 94531                              9219     9/5/2020    24 Hour Fitness Worldwide, Inc.                                        $1,438.00                                                                    $1,438.00
Meyerhof, Paul B.
329 Ramona Ave
El Cerrito, CA 94530                           9220     9/4/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                            9221     9/4/2020     24 Hour Fitness Holdings LLC                       $63.70                                                                                             $63.70
Gregoratos, Theo
430 Ellsworth
San Francisco, CA 94110                        9222     9/6/2020         24 San Francisco LLC                                                $140.00                                                                      $140.00

                                                                                                Page 539 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 540 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Nava, Hugo
428 Miller Ave Apt 3
South San Francisco, CA 94080                   9223     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Cai, Wenfeng
486 Pagoda Ter
Fremont, CA 94539                               9224     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gregoratos, Nick
430 Ellsworth
San Francisco, CA 94110                         9225     9/6/2020           24 San Francisco LLC                                                $199.00                                                                      $199.00
Novik, Toly
407 S Spalding Drive #10
Beverly Hills, CA 90212                         9226     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $4,300.00                                                                                          $4,300.00
Jiang, Xudong
35040 Hollyhock St
Union City, CA 94587                            9227     9/5/2020    24 Hour Fitness United States, Inc.                                        $859.98                                                                      $859.98
Ross, Ralph M
4564 Somerset Dr NE
Albany, OR 97322                                9228     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $249.00                                                                                            $249.00
Hopkins, Amari
6009 Rancho Mission Rd. #101
San Diego, CA 92108                             9229     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00             $3,025.00                                                                    $6,025.00
Yourman, Jeffrey
66 Nottingham Road
Fair Lawn, NJ 07410                             9230     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $99.93                                                                                             $99.93
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                             9231     9/6/2020        24 Hour Fitness USA, Inc.                      $1,200.00                                                                                          $1,200.00
Dam, Ha
7919 Daylilly Creek Dr
Houston, TX 77083                               9232     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
KEMP, BREE
1830 NW RIVERSCAPE ST
UNIT 503
PORTLAND, OR 97209                              9233     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Bheemidi, Arati
2036 Lawndale Dr.
Irving, TX 75063                                9234     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $214.00                                                                                            $214.00
Gerges, Sherif
10343 Slater Ave Apt. 104
Fountain Valley, CA 92708                       9235     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                                $125.00                                 $125.00
Shevde, Sumukh
927 Passiflora Ave
Encinitas, CA 92024                             9236     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,583.00                                                                                          $1,583.00
Rodrigues, Amber
1014 2nd Ave
Honolulu, HI 96816                              9237     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $111.63                                                                                            $111.63
Ilie, Daniel
5863 Tyler ST
Riverside, CA 92503                             9238     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Pratt, Barry D
5449 Withers Ave
Fontana, CA 92336                               9239     9/6/2020     24 Hour Fitness Worldwide, Inc.                                         $3,025.00                                                                    $3,025.00



                                                                                                   Page 540 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 541 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Wong, Eric
51 Hemingway Court
Trabuco Canyon, CA 92679                      9240     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Lary, W Peter
13854 Recuerdo Drive
Del Mar, Ca 92014                             9241     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                          $1,800.00
Kang, Edward
17059 166th Pl SE
Renton, WA 98058                              9242     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
WANG, JIANAN
369 ZAMORA DRIVE
SOUTH SAN FRANCISCO, CA 94080                 9243     9/5/2020    24 Hour Fitness United States, Inc.                  $399.99                                                                                            $399.99
Krueger, Chris
443 W Oakwood Ln
Castle Rock, CO 80108                         9244     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98
Khoi, Neda
4226 Randhurst Way
Fair Oaks, CA 95628                           9245     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Nady, Laurie
5149 W. Avenue L‐14
Quartz Hill, CA 93536                         9246     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                                  $0.00                                   $0.00
Alai, Nicole
9331 Darrow Drive
Huntington Beach, CA 92646                    9247     9/6/2020        24 Hour Fitness USA, Inc.                         $39.00                                                                                             $39.00
Oetting, Barbara
529 Stern Way
Carlsbad, CA 92011                            9248     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                $49.00                                                                       $98.00
Henneberger, Miriam
915 Everett St.
El Cerrito, CA 94530                          9249     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $113.40                                                                      $113.40
Barrios, Jose L.
750 Del Mar Avenue
Livermore, CA 94550                           9250     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                            $249.96
Venuto, Allison
9551 Heatherdale
Dallas, TX 75243                              9251     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Dawley, Hilda
1441 E. Altadena Drive
Altadena, CA 91001                            9252     9/7/2020        24 Hour Fitness USA, Inc.                      $2,948.00                                                                                          $2,948.00
Fong, Linda
28455 Yosemite Dr
Trabuco Canyon, CA 92679                      9253     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $33.00                                                                                             $33.00
Schwartz, Richard
1855 N W 107 Terrace
Plantation, FL 33322                          9254     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Shadloo, Lila
20 Rainbow Circle
Danville, CA 94506                            9255     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00
Zakhari, Nivine
3131 Windlass Ct
Tampa, FL 33607                               9256     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Ong, Corinne
660 Edgewater Dr
San Marcos, CA 92078                          9257     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $500.00                                                                      $500.00

                                                                                               Page 541 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 542 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Huff, Walter
361 Jarome Street
Brick, NJ 08724                                9258     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $847.41                                                                                            $847.41
Sharaf, Sameem
2924 Ray M Gutierrez Ln
Tracy, CA 95377                                9259     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Colio, Sean
8055 Linda Isle Lane
Sacramento, CA 95831                           9260     9/7/2020       24 Hour Fitness USA, Inc.                       $149.99                                                                                            $149.99
Pope, Eli
614 Flathead River Street
Oxnard, CA 93036                               9261     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $350.04                                                                                            $350.04
Sato, Kevin
18515 Dorman Avenue
Torrance, CA 90504                             9262     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                            $168.00
Hirsch, Lori
c/o Clifford Hirsch
Hirsch Closson
1600 South Main # 325C
Walnut Creek, CA 94596                         9263     9/7/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                          $1,000.00
Shattuck, Vicki
606 Beaumont St
League City, TX 77573                          9264     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Gebreyesus, Ruta
4215 South Vermont Avenue Apt #408
Los Angeles, CA 90037                          9265     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $105.97                                                                                            $105.97
Park, Bruce
611 Rodeo Rd.
Fullerton, CA 92835                            9266     9/8/2020       24 Hour Fitness USA, Inc.                     $2,920.00                                                                                          $2,920.00
Wheeler, Amanda Green
5195 Paseo Rico
Yorba Linda, CA 92887                          9267     9/7/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Verstegen, Leon
39425 Copper Craft Drive
Murrieta, CA 92562                             9268     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Merritt, James
35664 Sweet Branch Court
Purcellville, VA 20132                         9269     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $59.95                                                                                             $59.95
Sodetani, Melissa
367 S. Pine Street
Orange, CA 92866‐2059                          9270     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $999.00                                                                                            $999.00
Kim‐rho, Hyun Sook
176 Eagle Ridge Way
Nanuet, NY 10954                               9271     9/6/2020       24 Hour Fitness USA, Inc.                       $656.50                                                                                            $656.50
LESKIN, VICKI
4725 CAMELLIA AVE
NORTH HOLLYWOOD, CA 91602                      9272     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Buckley, Laurel
3018 SE 7th Ave
Portland, OR 97202                             9273     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
Krause, Alicia
2056 Flintcrest Drive
San Jose, CA 95148                             9274     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $291.66                                                                                            $291.66


                                                                                             Page 542 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 543 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Smith, Erika
1021 N. Curson Ave. Apt #8
West Hollywood, CA 90046                         9275     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $239.95                                                                                         $239.95
Chen, Yang
12645 NE 68th Pl
Kirkland, WA 98033                               9276     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Paget, Harcourt
11713 Canvasback Cir
Moreno Valley, CA 92557                          9277     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $140.00                                                                                         $140.00
Shang‐Yi Wu, Arthur
915 Monica Way
Walnut, CA 91789                                 9278     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Thale, Murray A
7523 SVL Box
Victorville, CA 92395                            9279     9/9/2020     24 Hour Fitness Worldwide, Inc.                                      $1,520.00                                                                    $1,520.00
Ho, Hannah
7706 Oak Meadow Court
Cupertino, CA 95014                              9280     9/6/2020        24 Hour Fitness USA, Inc.                                           $378.74                                                                      $378.74
Augustin, Wendy
1100 St Charles Place, Apt 421
Pembroke Pines, FL 33026                         9281     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Yang, Alexander G
11026 Schmidt Road
El Monte, CA 91733                               9282     9/7/2020    24 Hour Fitness United States, Inc.                   $40.00                                                                                          $40.00
Mellema, Dwight J
1110 Daveric Drive
Pasadena, CA 91107                               9283     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $123.00                                                                                         $123.00
Park, Sun Ok
5855 Pala Mesa Dr.
San Jose, CA 95123                               9284     9/7/2020        24 Hour Fitness USA, Inc.                        $399.00                                                                                         $399.00
Godinez, David R.
14502 Dunnet Ave
La Mirada, CA 90638                              9285     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                       $1,541.00
Fones, Thelma
750 Del Mar Avenue
Livermore, CA 94550                              9286     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $437.49                                                                                         $437.49
Rodriguez, Roberto
9830 Firebird Ave
Whittier, CA 90605                               9287     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Lafleur, Kathleen
2612 Hondo Ave #214
Dallas , TX 75219                                9288     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $7,004.88                                                                                       $7,004.88
Luu, Alan
347 Fontanelle Dr
San Jose, CA 95111                               9289     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Matsubara, Aoi
23749 Arlington Ave Unit A
Torrance, CA 90501                               9290     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Steiner, Shane A
7500 Southby Drive
West Hills, CA 91304                             9291     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Khalilov, Davud
4615 Castlewood St.
Houston, TX 77479                                9292     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $94.01                                                                                          $94.01

                                                                                                  Page 543 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 544 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
Fennell Jr, Joseph
12041 Jonathan Drive
Riverside, CA 92503                               9293     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $186.00                                                                      $186.00
Robinson, Kimberly A
5431 Nash Court
Foresthill , CA 95631                             9294     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $945.00                                                                                            $945.00
Dull, Randy
6508 Stewart Blvd.
The Colony, TX 75056                              9295     9/7/2020        24 Hour Fitness USA, Inc.                        $555.00                                                                                            $555.00
Wilkins, Marlon C.
19316 Tajauta Ave.
Carson, Ca 90746                                  9296     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $149.94                                                                                            $149.94
TAKOU, PIERRE
206 W 47th Street
Long Beach, CA 90805                              9297     9/6/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                             $99.00
Pan, Yuan
5511 Drysdale Dr
San Jose, CA 95124                                9298     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Bouchard, Elaine
1301 G St. Apt. 2
Sacramento, CA 95814                              9299     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                            $525.00
Protho, Debra
722 Lincoln Blvd. #1
Santa Monica, CA 90402                            9300     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $187.50                                                                      $187.50
Cascone, Mike
678 Erie Drive
Sunnyvale, CA 94087                               9301     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Zhang, Shuang
486 Pagoda Ter
Fremont, CA 94539                                 9302     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Flores, Elizabeth
427 e. ave 28
Los Angeles, CA 90031                             9303     9/5/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                            $200.00
Johnson, Laurice
16755 Cleary Circle
Dallas, TX 75248                                  9304     9/6/2020        24 Hour Fitness USA, Inc.                      $1,292.00                                                                                          $1,292.00
Santos, Joshua Humberto
14950 Victory Blvd Unit 103
Van Nuys, CA 91411                                9305     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $106.00                                                                                            $106.00
HOWARD, KEVIN
507 Canyon Acres Dr.
Laguna Beach, CA 92651                            9306     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Hua, Samuel
2428 Pointer Dr.
Walnut, CA 91789                                  9307     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kunisetty, Venkateswarlu
39663 Leslie St, #419, Bldg 28
Fremont, CA 94538‐2243                            9308     9/6/2020        24 Hour Fitness USA, Inc.                        $303.00                                                                                            $303.00
Gotesman, Michael
965 52nd St. 2
Brooklyn, NY 11219                                9309     9/5/2020             24 New York LLC                              $65.81                                                                                             $65.81
White, Tim
106 E. Viejo Dr.
Friendswood, TX 77546                             9310     9/4/2020        24 Hour Fitness USA, Inc.                        $351.06                                                                                            $351.06

                                                                                                   Page 544 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 545 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Hamilton, Kenan
2151 Sandbur Drive
Fort Collins, CO 80525                           9311     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Li, Amy
1766 Greenwich Dr.
Troy , MI 48098                                  9312     9/7/2020    24 Hour Fitness United States, Inc.                   $71.25                                                                                          $71.25
Jenkins, Mark
142 Montara Dr.
Aliso Viejo, CA 92656                            9313     9/7/2020        24 Hour Fitness USA, Inc.                     $33,600.00                                                                                      $33,600.00
Arens, Suzanne
5663 Sun Ridge Ct.
Castro Valley, CA 94552                          9314     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Chen, Yi Chun
134 Ridgewood Cove
Georgetown, TX 78633                             9315     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
LEE, CHUNHO
1230 JACKSON STREET #1
SAN FRANCISCO, CA 94109                          9316     9/6/2020     24 Hour Fitness Worldwide, Inc.                                        $500.00                              $500.00                               $1,000.00
Tendler, Kimberly
19431 Rue de Valore 12 L
Foothill Ranch, CA 92610                         9317     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Smith, James
9310 Panola Place Ct.
Richmond, TX 77469                               9318     9/7/2020        24 Hour Fitness USA, Inc.                        $487.11                                                                                         $487.11
Jin, Wenbin
3361 Hadsell Ct.
Pleasanton, CA 94588                             9319     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Pratt, Janet L
5449 Withers Ave
Fontana, CA 92336                                9320     9/6/2020     24 Hour Fitness Worldwide, Inc.                                      $3,025.00                                                                    $3,025.00
Yankin, Alexander
2775 E 12th St
Apt 715
Brooklyn, NY 11235                               9321     9/7/2020        24 Hour Fitness USA, Inc.                         $39.90                                                                                          $39.90
Nguyen, Austin
14460 Strait Pl
Westminster, CA 92683                            9322     9/6/2020        24 Hour Fitness USA, Inc.                         $57.98                                                                                          $57.98
Dawson, Renee
1 Saddle Brook Ct.
Oakland, CA 94619                                9323     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Greenwald, Michelle
6708 Fair Meadows Drive
North Richland Hills, TX 76182                   9324     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Chappell, Michael
12602 Emerald Springs Drive
Pearland, TX 77584                               9325     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $149.77                                                                                         $149.77
Li, Zhihao
1051 National Ave
Apt 529
San Bruno, CA 94066                              9326     9/5/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                         $699.99
HUANG, ZIRUI
606 S HUMBOLDT ST APT 7
SAN MATEO, CA 94402‐1371                         9327     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99


                                                                                                  Page 545 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 546 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Raza, Daniel
17172 Harbor Bluffs Cr Apt C
Huntington Beach, CA 92649                       9328     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Talposh, Joseph
5845 Tyler St
Riverside, CA 92503                              9329     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Sagar, Chirag
1428 Hillside Drive
Glendale, CA 91208                               9330     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Leong, Julie
125 Vale Avenue
San Francisco, CA 94132                          9331     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                             $24.00
Shankar, Ravi
45948 Omega Dr.
Fremont, CA 94539                                9332     9/7/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                            $699.00
Olivarez, Jennifer
13779 Camino del Suelo
San Diego, CA 92129                              9333     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Phelps, Daniel
11005 Harvest Dance Way
San Diego, CA 92127                              9334     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Williams, Carrie
3024 SW 9th St.
Ft. Lauderdale, FL 33312                         9335     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $205.38                                                                                            $205.38
Oetting, Steve
529 Stern Way
Carlsbad, CA 92011                               9336     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                $49.00                                                                       $98.00
Crowley, Kenton
40970 Alton Court
Temecula, CA 92591‐6948                          9337     9/5/2020    24 Hour Fitness Worldwide, Inc.                                        $1,600.00                                                                    $1,600.00
LONG, JANELL
2322 RED SLATE DR
IOWA COLONY, TX 77583                            9338     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Kumpis, Aristotle
19 Eclipse
Lake Forest, CA 92630                            9339     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $725.00                                                                                            $725.00
Pham, Devon
10726 El Tiburon
Fountain Valley, CA 92708                        9340     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                               $495.00                 $495.00
Malin, Melinda V
88 Toyon Terrace
Danville, CA 94526                               9341     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $288.00                                                                                            $288.00
Moore, Dannyelle
6601 Dublin blvd Apt 308
Dublin, CA 94568                                 9342     9/6/2020    24 Hour Fitness Worldwide, Inc.                                          $180.00                                                                      $180.00
KENDALL, JASON
5903 JONES AVE
RIVERSIDE, CA 92505                              9343     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Wu, Arvin
915 Monica Way
Walnut, CA 91789                                 9344     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Stachowski, Diane
9 Crockett
Irvine, CA 92620                                 9345     9/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00

                                                                                               Page 546 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 547 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Carvajal, Alba
2432 Creighton Dr.
Mesquite, TX 75150                               9346     9/5/2020     24 Hour Fitness Worldwide, Inc.                   $3,173.13                                                                                          $3,173.13
Pivnick, Robert N
7912 Hanover St.
Dallas, TX 75225                                 9347     9/6/2020    24 Hour Fitness United States, Inc.               $15,000.00                                                                                         $15,000.00
Canoy, Renee
2529 Santa Catalina Dr Apt 205
Costa Mesa, CA 92626                             9348     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                             $70.00
Faddis, Dana
237 Mahwah Road
Mahwah, NJ 07430                                 9349     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,848.00                                                                                          $1,848.00
Dayton, Bryan
PO Box 13284
Bakersfield, CA 93389                            9350     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $7,500.00                                                                                          $7,500.00
NGUYEN, DEMI
3292 Carol Leaf Ct
San Jose, CA 95148                               9351     9/6/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Schwartz, Mitchell
1855 NW 107 Terrace
Plantation, FL 33322                             9352     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kulkarni, Jaishree
2106 Lytham Ln
Katy, TX 77450                                   9353     9/6/2020         24 Hour Holdings II LLC                         $429.99                                                                                            $429.99
Cavalieri, Rob
23 Glastonbury Place
Laguna Niguel, CA 92677                          9354     9/7/2020    24 Hour Fitness United States, Inc.                  $440.00                                                                                            $440.00
Herman, Courtney Kelly
5150 Whitman Way #201
Carlsbad, CA 92008                               9355     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $600.00                              $600.00                               $1,200.00
Daidone, Diane J.
18 Countrywood Court
Deer Park, NY 11729                              9356     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Leigh, Monica
29356 Elba Drive
Laguna Niguel, CA 92677                          9357     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Park, Andrew
953 Coconut Lane
Ripon, CA 95366                                  9358     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Stafford, Takisha M
4021 Daydream Bend Street
North Las Vegas, NV 89032                        9359     9/5/2020     24 Hour Fitness Worldwide, Inc.                                           $500.00                                                                      $500.00
Feng, Kerry
1331 136th Ave
San Leandro, CA 94578                            9360     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $81.98                                                                                             $81.98
Meier, Philip Thomas
1356 Rosemont Rd.
West Linn, OR 97068                              9361     9/6/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                            $750.00
Willis, Steven Ray
19505 NE 82 Ave
Battle Ground, WA 98604                          9362     9/6/2020           24 San Francisco LLC                          $400.00                                                                                            $400.00
Rathkamp, Laura S
46 Mustang Court
Danville, CA 94526                               9363     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $694.30                                                                                            $694.30

                                                                                                    Page 547 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 548 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Acosta, Martin
483 Churchill Park Dr.
San Jose, CA 95136                              9364     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Nagata, Marc
4266 Halleck Street
Emeryville, CA 94608                            9365     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $103.66                                                                                         $103.66
Byer, Ross
8261 Indianapolis Ave
Huntington Beach, CA 92646                      9366     9/6/2020     24 Hour Fitness Holdings LLC                      $100.00                                                                                         $100.00
Gutierrez, Jose Alejandro
621 Chestnut St
La Habra, CA 90631                              9367     9/6/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                     $150,000.00
Reed, Zachary
2831 Ashbourne Drive
Sacramento, CA 95821                            9368     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $65.46                                                                                          $65.46
Glidden, Tania
29502 Ana Maria Lane
Laguna Niguel, CA 92677                         9369     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $459.00                                                                                         $459.00
Vanzuylen, Glenn
12620 SW 10th ST
Beaverton, OR 97005                             9370     9/6/2020       24 Hour Fitness USA, Inc.                       $139.50                                                                                         $139.50
Zalamova, Gergana
211 Sequoia Street
Roseville, CA 95678                             9371     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $460.00                                                                                         $460.00
Reymundo, Gloria
24016 Park Street
Hayward, CA 94541                               9372     9/6/2020    24 Hour Fitness Worldwide, Inc.                                       $200.00                                                                      $200.00
Liu, Yaomei
4100 blair st
Corona, CA 92879                                9373     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
WANG, ANGELA HSIAO‐JI
523 MARATHON PLACE
STAFFORD, TX 77477                              9374     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $34.63                                                                                          $34.63
Wang, Zhujun
24321 SE 43rd Pl
Issaquah, WA 98029                              9375     9/5/2020       24 Hour Fitness USA, Inc.                       $636.00                                                                                         $636.00
Steele, Winston
6747 S Valence Lane
West Jordan, UT 84084                           9376     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Ji, Zhiwen
11926 Sharpcrest St
Houston, TX 77072                               9377     9/6/2020       24 Hour Fitness USA, Inc.                                          $400.00                                                                      $400.00
Ruiz‐Lopez, Maria Helena
8535 Clearcreek Cir
Frisco, TX 75034‐4500                           9378     9/7/2020       24 Hour Fitness USA, Inc.                                        $2,970.00                                                                    $2,970.00
MURILLO, GERARDO
11447 Chandler Ln
Pomona, CA 91766                                9379     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Brent, Joshua
6115 Fairview Pl.
Agoura, CA 91301                                9380     9/7/2020       24 Hour Fitness USA, Inc.                                                                               $100.00                                 $100.00
Green, Kara
904 Garfield Ave Apt #18
Marquette, MI 49855                             9381     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00

                                                                                              Page 548 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 549 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Yi, Chucai
36001 Wellington Place
Fremont, CA 94536                               9382     9/6/2020        24 Hour Fitness USA, Inc.                        $429.00                                                                                            $429.00
Smith, Alexander
PO BOX 2902
Fullerton, Ca 92837                             9383     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Hinners, Fred
1010 Country Estates Circle
Reno, NV 89511                                  9384     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $138.75                                                                                            $138.75
Rosko, Cary Ann
23 Harry St
San Francisco, CA 94131                         9385     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                          $1,560.00
Chen, Ray
526 W Fremont Ave, Unit 2569
Sunnyvale, CA 94087                             9386     9/6/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                            $700.00
Kassoff, Lisa C
405 S Franklin St
Denver, CO 80209                                9387     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Myers, Matthew Scott
901 Cripple Creek Drive
Austin, TX 78758                                9388     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $323.58                                                                                            $323.58
Choum, Katherine
16430 SW Milan Street
Tigard, OR 97223                                9389     9/6/2020    24 Hour Fitness United States, Inc.                                        $299.99                                                                      $299.99
Bavaro, Frank
10656 Briarlake Woods Dr
San Diego, CA 92130                             9390     9/7/2020        24 Hour Fitness USA, Inc.                                           $36,459.78                                                                   $36,459.78
Monnier, Judy
3969 Waterhouse Road
Oakland, CA 94602                               9391     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Ray, David
101 Mission Siena Terrace
Fremont, CA 94539                               9392     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
NGUYEN, PAUL
14792 JEFFERSON ST
MIDWAY CITY, CA 92655                           9393     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Chung, Kevin
89 Sierra Mesa Dr.
San Jose, CA 95116                              9394     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Demetrius, Michelle
1484 Bird Ave
San Jose, CA 95125                              9395     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Huynh, Thuy
2311 Ivy Hill Way Apt 231
San Ramon, CA 94582                             9396     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Crandall, Lori
4948 Sleeping Indian Road
Fallbrook, CA 92028                             9397     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Chao, Eileen
35789 Sheridan Court
Newark, CA 94560                                9398     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $74.00                                                                                             $74.00
Zhang, Hui
1527 Bay Ridge Pkwy
Brooklyn, NY 11228                              9399     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99

                                                                                                 Page 549 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 550 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Rowe, Shanna
113 W Ave Cordoba
San Clemente, CA 92672                         9400     9/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Robinson, Judy
364 Santa Ynez Way
Sacramento, CA 95816                           9401     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
So, In Soon
525 Coelho Street
Milpitas, CA 95035                             9402     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $604.09                                                                                            $604.09
Roberts, Ray
21735 Manor Court Dr
Katy, TX 77449                                 9403     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Hudson, Rhonda
909 Third Avenue #7912
New York, NY 10150                             9404    8/25/2020     24 Hour Fitness Worldwide, Inc.                 $265,881.52            $13,650.00                                                                  $279,531.52
Evers, Scott
1315 Stevens Ridge Dr
Dallas, Tx 75211                               9405     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $174.75                                                                                            $174.75
FRANCIS, MELANIE
91 MATISSE COURT
PLEASANT HILL, CA 94523                        9406     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Nguyen, N.
12165 Woodbriar Dr.
Moreno Valley, CA 92555                        9407     9/6/2020    24 Hour Fitness United States, Inc.                $3,500.00                                                                                          $3,500.00
LI, Cheng
1700 S 5th ST, APT 4
Alhambra, CA 91803                             9408     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Singh, Jasmine
2003 Polk Ave
San Mateo, CA 94403                            9409     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Weinberg, Michael
1606 Barnett Circle
Pleasant Hill, CA 94523                        9410     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Udd, Alexandra
35 Huntoon Court
Walnut Creek, CA 94596                         9411     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Lotspeich, Delia
P.O. Box 2352
Issaquah, WA 98027                             9412     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Herge, Madge L
5157 Kiowa Drive
Cheyenne Crossing
Frisco, TX 75034‐1272                          9413     9/6/2020     24 Hour Fitness Worldwide, Inc.                                         $1,824.00                                                                    $1,824.00
Zhang, Andrew
6233 Guyson Ct
Pleasanton, CA 94588                           9414     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
QIU, WEI
1209 LYNN WAY
SUNNYVALE, CA 94087                            9415     9/6/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                            $300.00
Perez, Bryan
9646 Golden Street
Rancho Cucamonga, CA 91737‐2251                9416     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00



                                                                                                Page 550 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 551 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030‐1201                        9417     9/4/2020      24 Hour Fitness Holdings LLC                     $1,992.00                                                                                          $1,992.00
Tom, Richard
57 Penhurst Av
Daly City, CA 94015                           9418     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Iriye, Jarred
1191 S Grandridge Ave
Monterey Park, CA 91754                       9419     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Kim, Nathan
507 Whitten Way
Placentia, CA 92870                           9420     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Vanzuylen, Nicholas
12620 SW 10th ST
Beaverton, OR 97005                           9421     9/6/2020        24 Hour Fitness USA, Inc.                        $139.50                                                                                            $139.50
Lin, Yan
11740 Barbwire Ct
Elk Grove, CA 95624                           9422     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $542.31                                                                                            $542.31
Stephen Huang, Shou‐Hsuan
3806 Springhill Lane
Sugar Land, TX 77479‐2255                     9423     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $150.47                                                                                            $150.47
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030‐1201                        9424     9/4/2020    24 Hour Fitness United States, Inc.                $1,992.00                                                                                          $1,992.00
SCHMIDT, DONNA
914 FORESTDALE AVE.
GLENDORA, CA 91740                            9425     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $55.00                                                                                             $55.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                           9426     9/6/2020        24 Hour Fitness USA, Inc.                      $1,200.00                                                                                          $1,200.00
JUNKER, FRITZ
1830 NW RIVERSCAPE STREET
APT 503
PORTLAND, OREGON 97201                        9427     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Chayt, Lawrence
860 Sun Disk Pl
Boynton Beach, FL 33436                       9428     9/4/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lavaud, Debra
7935 Garry Oak Drive
Citrus Heights, CA 95610                      9429     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $2,904.98                                                                                          $2,904.98
Bi, Qi
19 Laurel Street
Morris Plains, NJ 07950                       9430     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.20                                                                                            $100.20
Yasumiishi, Kristi Lee
10507 NE 110th Court
Vancouver, WA 98662                           9431     9/6/2020     24 Hour Fitness Worldwide, Inc.                                           $389.99                                                                      $389.99
Arvizo, Aurora G
6436 Monterey Road
Los Angeles, CA 90042                         9432     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Kornblith, Marcia
5338 Lewis Road
Agoura Hills, CA 91301                        9433     9/6/2020        24 Hour Fitness USA, Inc.                        $197.94                                                                                            $197.94



                                                                                               Page 551 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 552 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
SAMARIN, EFREM
91 Village Loop Rd
Pomona, CA 91766                               9434     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Lorenz, Leo
1469 SW 99th Terrace
Davie, FL 33324                                9435     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Besem, Michael
5419 Hollywood Blvd. #C‐300
Los Angeles, CA 90027                          9436     9/4/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                            $649.99
Spohn, Sharon
5421 Pennswood Ave
Lakewood, CA 90712                             9437     9/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,199.96                                                                                          $1,199.96
Ding, Yonghua
5146 Ishimatsu Place
San Jose, CA 95124                             9438     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Monahan, Stephen
6 Yorkshire Drive
Suffern, NY 10901                              9439     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
CHEN, ERIC
6013 SHAWCROFT DR
SAN JOSE, CA 95123                             9440     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $283.33                                                                                            $283.33
Jensen, Jeri
40457 Shaw Court
Fremont, CA 94538                              9441     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                            $499.99
Dorado, Carmen Maria
1034 Saint Raphael Dr.
Bay Point, CA 94565                            9442     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $3,500.00                                                                                          $3,500.00
Lewis, Lauri
876 Brookside Dr
Felton, CA 95018                               9443     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Tran, Phuong
10726 El Tiburon Ave
Fountain Valley, CA 92708                      9444     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $565.00                                                                                            $565.00
Khorge, Krystal
124 Doris Dr.
Pleasant Hill, CA 94523                        9445     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Nashat, Amir
PO Box 24143
Santa Barbara, CA 93121                        9446     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Bridges, Mariana
5275 Starter Avenue
Las Vegas, NV 89156                            9447     9/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Shi, Bei Min
22627 Myrtle Cir
Hayward, CA 94541                              9448     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $390.00                                                                                            $390.00
Sonu, Chin
2065 W EL CAMINO REAL STE.B
Mountain View, CA 94040                        9449     9/6/2020        24 Hour Fitness USA, Inc.                      $1,238.40                                                                                          $1,238.40
Hines, Donna S
6921 Homing Pigeon Place
North Las Vegas, NV 89084                      9450     9/6/2020     24 Hour Fitness Worldwide, Inc.                                            $25.00                                                                       $25.00
Hu, Christopher
1698 Hyacinth Ln
San Jose, CA 95124                             9451     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00

                                                                                                Page 552 of 1495
                                                 Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 553 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                    Amount
Lathigara, Sham
615 Spring Hill Drive
Morgan Hill, CA 95037                                9452     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $29.32                                                                                          $29.32
Hester, Ashley
2939 Peppertree Ln
Costa Mesa, CA 92626                                 9453     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Elias, Nimrod Pitsker
1336 Hopkins Street
Berkeley, CA 94702                                   9454     9/6/2020    24 Hour Fitness United States, Inc.                   $50.00                                                                                          $50.00
Blatnik, Lauren
2687 S 1900 E
Salt Lake City, UT 84106                             9455     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $2,041.00                                                                                       $2,041.00
Malin, Erik
6 Las Fieras
Rancho Santa Margarita, CA 92688                     9456     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Kravchuk, Julia
11677 Via Montana
Fontana, CA 92337                                    9457     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Dai, Qun
5146 Ishimatsu Pl
San Jose, CA 95124                                   9458     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Ramage, Amelia
2096 Robb Rd
Walnut Creek, CA 94596                               9459     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                       $1,520.00
Lieu, Trinhni T.
3371 Heritage Estates Drive
San Jose, CA 95148                                   9460     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $89.97                                                                                          $89.97
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                                  9461     9/4/2020    24 Hour Fitness United States, Inc.                   $63.70                                                                                          $63.70
Rivera, Robert
6525 Lunt Ct
Chino, CA 91710                                      9462     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Chang, Robert
5546 Havenridge Way
San Diego, CA 92130                                  9463     9/4/2020           24 San Francisco LLC                           $63.70                                                                                          $63.70
Chu, Michael
2860 Glen Donegal Drive
San Jose, CA 95148                                   9464     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Chen, Maxwell
20071 Pacifica Drive
Cupertino, CA 95014                                  9465     9/6/2020        24 Hour Fitness USA, Inc.                         $98.00                                                                                          $98.00
Professional Audio Video Communications, Inc.
Don Fisher, Esq.
Palmieri, Tyler, Wiener, Wilhelm & Waldron LLP
1900 Main Street, Suite 700
Irvine, CA 92614                                     9466     9/4/2020        24 Hour Fitness USA, Inc.                    $496,088.67                                                                                     $496,088.67
Frederick, Jason
344 West Reed Ave.
Salt Lake City, UT 84103                             9467     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Emanuel, Peter
14 Oak Hill Way
Los Gatos, CA 95030                                  9468     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00


                                                                                                        Page 553 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 554 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Howard, Joe
213 N Biloxi Way
Aurora, CO 80018                                9469     9/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Harris, Randy
16592 Robert Lane
Huntington Beach, CA 92647                      9470     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Mawdsley, Kathy
13720 SW Willow Top Lane
Tigard, OR 97224                                9471     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Cearley, Pat
1010 N California St
Orange, CA 92867                                9472     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $655.20                                                                                            $655.20
Craciun, Filip
6946 Bertrand Ave.
Reseda, CA 91335                                9473     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Cao, Raymond
1766 Vanport Court
San Jose, CA 95122                              9474     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Dunn, Louisa
7435 Oakwood Canyon Dr.
Cypress, TX 77433                               9475     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $960.00                                                                      $960.00
Tsai, Jason
114 Vermillion
Irvine, CA 92603                                9476     9/6/2020    24 Hour Fitness Worldwide, Inc.                                           $91.98                                                                       $91.98
EA
                                                9477     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $10,500.00                                                                                         $10,500.00
VLACOS, ALEX
PO BOX 562
SUNOL, CA 94586                                 9478     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Jordan, Damian
1250 Hunt Street
Apt 2401
Richardson, TX 75082                            9479     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $3,200.00                                                                                          $3,200.00
Davidov, Eran
1545 Pine St Apt 905
San Francisco, CA 94109                         9480     9/6/2020         24 San Francisco LLC                                              $1,380.00                                                                    $1,380.00
Wu, Lili
60 Ave D
Apt# 5G
New York, NY 10009                              9481     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,472.00                                                                                          $1,472.00
Bi, Mary
19 Laurel Street
Morris Plains, NJ 07950                         9482     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $110.86                                                                                            $110.86
Weinstein, Marc
4366 Fitzwilliam St.
Dublin, CA 94568                                9483     9/5/2020    24 Hour Fitness Worldwide, Inc.                     $79.99                                                                                             $79.99
Yan, Chengkai
804 Waingarth CT
Danville, CA                                    9484     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $150.00                              $150.00                                 $300.00
Mashni, Peter
12103 ShadowHollow Dr
Houston, TX 77082                               9485     9/7/2020    24 Hour Fitness Worldwide, Inc.                                          $456.00                                                                      $456.00



                                                                                                 Page 554 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 555 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Griggs, Matthew
125 Bay Street
Apartment #8
San Francisco, CA 94133                         9486     9/6/2020       24 Hour Fitness USA, Inc.                       $125.00                                                                                            $125.00
Uhl, Joanna
1693 Sutter St
Livermore , CA 94551                            9487     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $639.00                                                                                            $639.00
Rocha, Paulina
1664 Tampa Way
San Jose, CA 95122                              9488     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $495.00                                                                                            $495.00
Mnatsakanian, Armen
1275 Daveric Drive
Pasadena, CA 91107                              9489     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,740.00                                                                                          $1,740.00
Pacini, Marty
525 Vandenberg Cir
Roseville, CA 95747                             9490     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Permaul, Amanda
10930 Laxton Street
Orlando, FL 32824                               9491     9/5/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                            $200.00
Harris, Jeremy
16592 Robert Lane
Huntington Beach, CA 92647                      9492     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Pyone, Pyone
127 N Spruce Ave
South San Francisco, CA 94080                   9493     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Lyudmyla, Berdnyk
28 Hop Ranch Court
Santa Rosa, CA 95403                            9494     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Brenner, Ana M
3190 Bavarian Lane
Lafayette, CA 94549                             9495     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                            $225.00
Shattuck, Cory
11178 E Baltic Dr
Aurora, CO 80014                                9496     9/5/2020       24 Hour Fitness USA, Inc.                                             $376.24                                                                      $376.24
Chang, Marina
1621 Dole St. #305
Honolulu, HI 96822                              9497     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $65.33                                                                                             $65.33
Ireland, Dean
32221 Alipaz Street Apt 279
San Juan Capistrano, CA 92675                   9498     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Crandall, Craig
4948 Sleeping Indian Road
Fallbrook, CA 92028                             9499     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Perrell, Carmine
3739 Savanna Rd
Fremont, CA 94538                               9500     9/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hynes, Robert
9094 Wexford Dr
Vienna, VA 22182                                9501     9/7/2020    24 Hour Fitness Worldwide, Inc.                                          $194.53                                                                      $194.53
Craig, Marie
20120 2nd Dr SE
Unit A
Bothell, WA 98012                               9502     9/5/2020       24 Hour Fitness USA, Inc.                       $286.66                                                                                            $286.66


                                                                                              Page 555 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 556 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Del Duca, Alice
872 Cayo Grande Ct
Newbury Park, CA 91320                          9503     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
McDaniel, Hampton
8163 Orchid Tree Way
Antelope, CA 95843                              9504     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Zhou, Yin
125 Silva Ct
Martinez, CA 94553                              9505     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $59.98                                                                                             $59.98
Collier, Krista
1572 Wedgewood Way
Upland, CA 91786                                9506     9/6/2020    24 Hour Fitness United States, Inc.                  $430.00                                                                                            $430.00
Peters, Mylaja
2069 San Bernardino Ave Apt. 2213
Colton, CA 92324                                9507     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $167.96                                                                                            $167.96
Aguigui, Jeffrey
7901 60th Ave Ct W D301
Lakewood, WA 98499                              9508     9/5/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00
Frivaldi‐Vargas, Quentin
7393 Jake Way
Eastvale, CA 92880                              9509     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Mowry, Van L
1006 Alta Vista Dr
Altadena, CA 91001                              9510     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Ballo, Sergey
3545 Edison Ave., Apt 7
Carmichael, CA 95821                            9511     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Cunningham, Joy
10117 SE Sunnyside Rd STE F1142
Clackamas, OR 97015                             9512     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $687.99                                                                                            $687.99
Loi, Susie
2299 Woodset Dr
San Jose, CA 95116‐2592                         9513     9/6/2020     24 Hour Fitness Worldwide, Inc.                                            $53.60                               $53.60                                 $107.20
Quint, Tammy M.
3171 Mountainside Drive
Corona, CA 92882‐8914                           9514     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
LEUNG, AARON
9058 SE EMILY PARK WAY
HAPPY VALLEY, OR 97086                          9515     9/6/2020        24 Hour Fitness USA, Inc.                         $46.99                                                                                             $46.99
Pham, Melissa
13690 Morley Dr
Frisco, TX 75035                                9516     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $76.98                                  $76.98
Hong, Tyler
2235 Root Street
Fullerton, CA 92833                             9517     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Drake, DeAnna
3207 Mariner Ln
Longmont, CO 80503                              9518     9/5/2020              24 Denver LLC                              $438.00                                                                                            $438.00
Goo, Sean C.
1919 Paula Drive
Honolulu, HI 96816                              9519     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $2,400.00                                                                                          $2,400.00
Mehta, Sahil
12953 Andy Drive
Cerritos, CA 90703                              9520     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99

                                                                                                 Page 556 of 1495
                                               Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 557 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address      Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Liu, Min
16551 Echo Hill Way
Hacienda Heights, CA 91745                         9521     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $779.98                                                                                            $779.98
Jacildo, Jan Erika Alana
1574 Brunswig Lane, unit 77
Emeryville, CA 94608                               9522     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
D'sa, Elizabeth
8922 Menchaca Rd, Unit 901
Austin, TX 78748                                   9523     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $304.58                                                                      $304.58
Shin, Kevin
5938 Woodland View Dr.
Woodland Hills, CA 91367                           9524     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Kaprielian, Glenn
10006 Seneca Falls Ave
Bakersfield, CA 93312                              9525     9/4/2020       24 Hour Fitness USA, Inc.                        $36.00                                                                                             $36.00
Teal, Mark Allen
c/o Nick Gregoratos
430 Ellsworth Street
San Francisco, CA 94110                            9526     9/6/2020         24 San Francisco LLC                                                $140.00                                                                      $140.00
Shah, Yash
1402 Central Avenue
Aberdeen, NJ 07747                                 9527     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $75.16                                                                                             $75.16
Nguyen, N.
12165 Woodbriar Dr
Moreno Valley, CA 92555                            9528     9/6/2020     24 Hour Fitness Holdings LLC                    $5,500.00                                                                                          $5,500.00
Hong, Vy
13006 Wickersham Ln
Houston, TX 77077                                  9529     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $102.50                                                                                            $102.50
Ghosn, Samer
18577 Doris Ct
Castro Valley, CA 94546                            9530     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Otero, Kathleen
2886 Fernley Dr E #18
West Palm Beach, FL 33415‐8312                     9531     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
L.E. a minor child (parent Sean Ellenberger)
104 Bathurst Ct
Folsom, CA 95630                                   9532     9/6/2020    24 Hour Fitness Worldwide, Inc.                                           $68.00                                                                       $68.00
Adebowale, Stephen A
26334 West Bravo Lane
Calabasas, CA 91302‐1082                           9533     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Bonino, Richard
25012 Sunset Place East
Laguna Hills, CA 92653                             9534     9/6/2020    24 Hour Fitness Worldwide, Inc.                                           $99.00                                                                       $99.00
Maggie Yang / Rex Yang
Citi Bank under Rex Yang
24131 Fortune Drive
Lake Forest, CA 92630                              9535     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $269.00                                                                                            $269.00
Frischer, Devora
5302 Comercio Lane
Apt 1
Woodland Hills, CA 91364                           9536     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Kirch, David W.
6987 S. Riviera St
Aurora, CO 80016                                   9537     9/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00

                                                                                                    Page 557 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 558 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Seldin, Luke
994 Evenstar Ave.
Westlake Village, CA 91361                    9538     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Cifelli, Alexandra
4840 Santa Monica Ave. #3
San Diego, CA 92107                           9539     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                         $160.00
Desai, Ankit
49099 Woodgrove Cmn
Fremont, CA 94539                             9540     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Williams, Carrie
3024 SW 9th ST
Fort Lauderdale, FL 33312                     9541     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $205.38                                                                                         $205.38
Ireland, Gail
32221 Alipaz Street
Apt 279
San Juan Capistrano, CA 92675                 9542     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Yun, Samuel Chansoo
4720 Winter Oak Way
Antelope, CA 95843                            9543     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Chen, Songsen
21539 Pointed Oak Ln
Katy, TX 77450‐5524                           9544     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Porter, Terri
1648 E. Abbottson Street
Carson, CA 90746                              9545     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $500,000.00                                                                                     $500,000.00
Kumar, Arnab
7378 W Lake Sammamish Pkwy NE
Redmond, WA 98052                             9546     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $121.37                                                                                         $121.37
Markowitz, Andrew
1024 Spa Road Apartment J
Annapolis, MD 21403                           9547     9/8/2020    24 Hour Fitness United States, Inc.                                                                          $125.98                                 $125.98
Lavenberg, Irwin
821 NW 11th Ave
Unit 411
Portland, OR 97209                            9548     9/6/2020        24 Hour Fitness USA, Inc.                         $24.00                                                                                          $24.00
Tian, Hai
609 E Chandler Ave
Apt E
Monterey Park, CA 91754‐1032                  9549     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Xie, Ziqian
14407 Cypress Meadows Dr
Houston, TX 77049                             9550     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $33.25                                                                                          $33.25
Hambas, Kristin Rose
143 Clarence Road
Scarsdale, NY 10583                           9551     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $99.33                                                                                          $99.33
WHITEHURST, JACK M
7115 Canongate Dr
Dallas, TX 75248                              9552     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $80.90                                                                                          $80.90
Meier, Sara J
1356 Rosemont Rd
West Linn, OR 97068                           9553     9/5/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Zhang, ZhanShi
17744 Gazania Dr
Chino Hills, CA 91709                         9554     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99

                                                                                               Page 558 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 559 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Cohen, Nan E
4410 NE 187TH PL
Lake Forest Park, WA 98155                       9555     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,675.46                                                                                       $1,675.46
Nakasone, Wayde
1510 Nehoa St
Honolulu, HI 96822                               9556     9/6/2020    24 Hour Fitness United States, Inc.                   $38.51                                                                                          $38.51
Tian, Min
43426 Newport Dr.
Fremont, CA 94538                                9557     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Hong, Andrew
15 Adelante
Irvine, CA 92614                                 9558     9/6/2020        24 Hour Fitness USA, Inc.                                            $61.25                                                                       $61.25
Zhou, Bingbin
3860 Martin Luther King Jr Way
Unit 401
Oakland, CA 94609                                9559     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
McCarthy, Linda
3624 Buhler Way
North HIghlands, CA 95660                        9560     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $322.56                                                                                         $322.56
Tian, Chunwang
43426 Newport Dr
Fremont, CA 94538                                9561     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $550.00                                                                                         $550.00
Nattkemper, Alex
136 Blue Ridge Drive, Apt. A
Martinez, CA 94553                               9562     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Strum, Marcus
2504 Louise St.
Apt 211
Denton, TX 76201                                 9563     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                             $315.00                                 $315.00
Williams, Katherine
577 Alton Way
Unit B
Denver, CO 80230                                 9564     9/6/2020              24 Denver LLC                            $1,953.00                                                                                       $1,953.00
Sedarat, Hossein
1123 Valley Quail Cir
San Jose, CA 95120                               9565     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Ahn, Russell
404 Chives Way
Walnut Creek, CA 94595                           9566     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Grewal, Vineet
3525 Sanddollar Court
Union City, CA 94587                             9567     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
24 Hours Fitness
                                                 9568     9/6/2020           24 San Francisco LLC                          $500.00                                                                                         $500.00
Morrison, Nicole
459 Oliveta Place
La Canada Flintridge, CA 91011‐2727              9569     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $376.24                                                                                         $376.24
Bourne, John
13168 Pintail Court
Chino, CA 91710                                  9570     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $760.87                                                                                         $760.87
Sekas, Jan S
31492 Flying Cloud Dr.
Laguna Niguel, CA 92677                          9571     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $796.20                                                                                         $796.20


                                                                                                    Page 559 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 560 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                 Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                          Amount
Vuong, Christophe
18959 Lynridge Dr
Walnut, CA 91789                                9572     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                             $699.99
Muthangi, Girija
995 La Mesa Terrace
Unit A
Sunnyvale, CA 94086                             9573     9/6/2020       24 Hour Fitness USA, Inc.                        $78.00                                                                                              $78.00
Verizon Business Global LLC
William M Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                               9574     9/8/2020    24 Hour Fitness Worldwide, Inc.                $175,357.16                                                                                         $175,357.16
Kalra, Rohit
1865 Greenfield Ave, Apt 106
Los Angeles, CA 90025                           9575     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                              $99.00
Lumley, Robert
1752 Whitecliff Way
Walnut Creek, CA 94596‐6234                     9576     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,096.00             $3,025.00                                                                     $6,121.00
Richardson, Alva J.
2821 Wentworth
Houston, TX 77004                               9577     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $82.20                                                                                              $82.20
Wilson, Douglas
732 Fredricksburg Rd.
Matthews, NC 28105                              9578     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $110.20                                                                                             $110.20
Rutherford, Russell
7806 W Kentucky Ave
Lakewood, CO 80226                              9579     9/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Guest, Leona
47‐432 Waihee Road
Kaneohe, HI 96744                               9580     9/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Krisan, Qiao
38573 Lion Way
Palmdale, CA 93551                              9581     9/7/2020     24 Hour Fitness Holdings LLC                      $829.00                                                                                             $829.00
Christian, Marty
PO Box 2298
Aberdeen, WA 98520                              9582     9/6/2020    24 Hour Fitness Worldwide, Inc.                                          $700.00                                                                       $700.00
Tatum, Donna
17644 Ponderosa Way
Carson, CA 90746                                9583     9/6/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00                              $429.99                                 $429.99
Nguyen, Khanh
8791 Jennrich Ave
Westminster, CA 92683                           9584     9/6/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                       $429.99
Yates, David A
4400 Horner St. #62
Union City, CA 94587‐2552                       9585     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                              $30.00
Suazo Jr, Ernest B
1409 Lyndhurst Ave
Hacienda Heights, CA 91745‐2930                 9586     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                              $99.00
Bourne, Denise
13168 Pintail Court
Chino, CA 91710                                 9587     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $960.87                                                                                             $960.87
Lin, Meng Hsueh Lay
31424 11th Pl S
Federal Way, WA 98003                           9588     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                             $699.99


                                                                                              Page 560 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 561 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Kimble, Robert E
7488 Alston Ave
Hesperia, CA 92345                               9589     9/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Carr, Natalie
460 Milagra Drive
Pacifica, CA 94044                               9590     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Dominguez, Vizminda
7125 Riverside Blvd.
Sacramento, CA 95831                             9591     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $53.00                                                                                             $53.00
Bartels, Ryan
275 Mountaire Circle
Clayton, CA 94517                                9592     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Nguyen, Anhthu
8791 Jennrich Ave
Westminster, CA 92683                            9593     9/6/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99
Koscinski, Virginia
3909 Onawa Court
Antelope, CA 95843                               9594     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Frischer, Gabriel
5302 Comercio Lane, Apt 1
Woodland Hills, CA 91364                         9595     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Arteaga, Raia Louise Estropia
14568 Sylvia Way
San Leandro, CA 94578                            9596     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,600.00                                                                                          $3,600.00
Jakobson, Ingeborg
15155 Kennedy Rd
Los Gatos, CA 95032                              9597     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $179.15                                                                                            $179.15
Salem, Tony
4931 Wellington Park Dr.
San Jose, CA 95136                               9598     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Panagiotou, George
54 Prospect St
Lodi, NJ 07644‐2332                              9599     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $56.00                                                                                             $56.00
Manshadi, Afrouz Kariminejad
17012 E Aberdeen Dr
Aurora, CO 80016                                 9600     9/7/2020            24 Denver LLC                              $400.00                                                                                            $400.00
McClain, Janet
1303 Windsor Rd
Cardiff, CA 92007                                9601     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Price, Susan
PO Box 3146
Helendale, NY 92342                              9602     9/7/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
DaSilva, Jerome
10616 NE 156th Street
Brush Prairie, WA 98606                          9603     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $175.00                                                                                            $175.00
Rappa, Sophia
267 Marjorie Blvd
Longwood, FL 32750                               9604     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Moldowin, Isaac
1020 E 45th St. #224
Austin, TX 78751                                 9605     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Jeong, Michael
18871 Hunter Way
Cupertino, CA 95014                              9606     9/6/2020    24 Hour Fitness Worldwide, Inc.                                          $104.84           $104.84                                                    $209.68

                                                                                               Page 561 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 562 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Scott, Steve
620 Old County Rd
Severna Park, MD 21146                          9607    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $575.00                                                                                         $575.00
DeSalva, Christopher
45902 Oasis Street, Ste D
Indio, CA 92201                                 9608     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00
Woodmansee, Glen
P.O. Box 3073
Santa Monica, CA 90408                          9609     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Lam, Ted Sou
Hollow Lake Way
San Jose, CA 95120                              9610     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $192.00                                                                                         $192.00
Louie, Donald
151 Bay 41 Street, 2nd Floor
Brooklyn, NY 11214                              9611     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
DaSilva, Maya
10616 NE 156th Street
Brush Prairie, WA 98606                         9612     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $175.00                                                                                         $175.00
DeSalva, Christopher
45‐902 Oasis St. Ste D
Indio, CA 92201                                 9613     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00
ZHANG, WUJIAN
1209 LYNN WAY
SUNNYVALE, CA 94087                             9614     9/6/2020       24 Hour Fitness USA, Inc.                       $300.00                                                                                         $300.00
Goo, Dan
1919 Paula Drive
Honolulu, HI 96816                              9615     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
DENNIS, STEPHANIE
22720 BRANDYWINE DR
CALABASAS, CA 91302                             9616     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $184.66                                                                                         $184.66
Byrnes, Jake
480 Equestrian Dr.
Rockwall, TX 75032                              9617     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
ZANGENEH, SHIVA
5114 MANORHAVEN LN
HOUSTON, TX 77084                               9618    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,415.78                                                                                       $1,415.78
Garcia, Raul
300 E 34th St
Apt 32D
New York, NY 10016                              9619     9/6/2020           24 New York LLC                           $1,020.00                                                                                       $1,020.00
Jiang, Yuci
125 Haycock Crt
Fremont, CA 94539                               9620     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $221.94                                                                                         $221.94
Yourman, Sarah
66 Nottingham Road
Fair Lawn, NJ 07410                             9621     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $48.14                                                                                          $48.14
Westerman, Robert
1305 Cats Eye
Horseshoe Bay, TX 78657‐6017                    9622     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $53.04                                                                                          $53.04
Silva, Simone
25012 Sunset Place East
Laguna Hills, CA 92653                          9623     9/6/2020    24 Hour Fitness Worldwide, Inc.                                        $60.00                                                                       $60.00



                                                                                              Page 562 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 563 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Garg, Abhishek
1609 Parkmoor Ave
Apt 231
San Jose, CA 95128                              9624    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $80.97                                                                                          $80.97
Yip, Karsia
5 Challen Ct.
Alameda, CA 94501                               9625     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $116.66                                                                                         $116.66
Rong, Lei
387 Los Encinos Ct
San Jose, CA 95134                              9626     9/7/2020       24 Hour Fitness USA, Inc.                       $270.00                                                                                         $270.00
Mendias, Joyce
80077 Palm Circle Drive
La Quinta, CA 92253                             9627     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00
SooHoo, Justin
24809 Paseo Del Rancho
Calabasas, CA 91302‐3084                        9628     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Zoller, Isaiah
1505 Monterey Dr
Antioch, CA 94509                               9629     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Pratap, Vighyan
3270 Jelincic Drive
Hayward, CA 94542                               9630     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $145.00                                                                                         $145.00
Johnston, Fin T
23100 Covello St
West Hills, CA 91307                            9631     9/7/2020    24 Hour Fitness Worldwide, Inc.                                       $139.48                                                                      $139.48
Mugica, Rita Petra
211 S. Melrose St. #A
Anaheim, CA 92805                               9632     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Whitacre, Randy A
77 Seton Road
Irvine, CA 92612                                9633     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Kotliar, Ilana
320 E 53rd St, Apt 7E
New York, NY 10022                              9634     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $299.96                                                                                         $299.96
Liska, Joseph
6581 Delfern St
San Diego, CA 92119                             9635     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $97.78                                                                                          $97.78
Chang, Yu Long
21538 Magnolia Street
Walnut, CA 91789                                9636     9/7/2020    24 Hour Fitness Worldwide, Inc.                                       $247.98                                                                      $247.98
Cheng, Jordan
9781 Star Dr.
Huntington Beach, CA 92646                      9637     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $199.96                                                                                         $199.96
Berger, Chantal
                                                9638     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $83.33                                                                                          $83.33
Leader, Scott
1827 Diamond Bluff Avenue
North Las Vegas, NV 89084‐2002                  9639     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $50.88                                                                                          $50.88
Hanigsberg, Barbara A
8412 S Jentilly Lane
Tempe, AZ 85284                                 9640     9/6/2020            RS FIT NW LLC                                                                                      $500.00                                 $500.00
Dam, Ken M.
1366 Meadow Glen Way
Concord, CA 94521                               9641     9/8/2020        24 Hour Holdings II LLC                        $157.07                                                                                         $157.07

                                                                                              Page 563 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 564 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Omarkheil, Hamid
9 Dayton Rd.
Edison, NJ 08817                               9642     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Ortiz, Alfred T.
1206 Vista Cantora
San Clemente, CA 92672                         9643     9/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ortiz, Elyse M
6745 SW Scholls Ferry Rd.
#18
Beaverton, OR 97008                            9644     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Aguirre, Carolyn
2079 Ascot Drive Unit 236
Moraga, CA 94556                               9645     9/5/2020    24 Hour Fitness Worldwide, Inc.                                          $350.00                                                                      $350.00
Kim, Jung Won
1153 Munich Terrace
Sunnyvale, CA 94089                            9646     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $25.00                                                                                             $25.00
Devries, Olivier
91 Matisse Court
Pleasant Hill, CA 94523                        9647     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Yuriy, Berdnyk
28 Hop Ranch Ct
Santa Rosa, CA 95403                           9648     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Garcia, Raul
300 E 34th St
Apt 32D
New York, NY 10016                             9649     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,020.00                                                                                          $1,020.00
Vershinin, Alex
27015 Pinjara Cir
Mission Viejo, CA 92691                        9650     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                             $49.99
Chang, Andrew
1515 15th St.
Unit 401
San Francisco, CA 94103                        9651     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $55.10                                                                                             $55.10
Alfaro, Erica Dionisio
4992 Brookside Ave
Fontana, CA 92336                              9652     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Barragan, Alex
3617 w 112st
Inglewood, Ca 90303                            9653     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                                               $150.00                                 $150.00
ZHANG, SIMON
3024 KERR ST
CASTRO VALLEY, CA 94546                        9654     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Kho, Jordan
11512 Main Elm Dr
Houston, TX 77025                              9655     9/6/2020    24 Hour Fitness Worldwide, Inc.                                          $600.00                                                                      $600.00
Krishnan, Kalyanaraman Balasubramaniam
252 Jurgens Dr
Milpitas, CA 95035                             9656     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $5,247.00                                                                                          $5,247.00
FRANCO, CECI
120 CAPP STREET APT 304
SAN FRANCISCO, CA 94112                        9657     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $50,000.00                                                                                         $50,000.00
Spitzer, Jeff
13674 SE 128th ave
Clackamas, OR 97015                            9658     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00

                                                                                             Page 564 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 565 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Dickson, Amanda
1055 Armorlite Dr 329
San Marcos, CA 92069                            9659     9/7/2020       24 Hour Fitness USA, Inc.                        $57.98                                                                                          $57.98
Monico, Heather
1803 Cottonwood Court
Sugar Land, TX 77498                            9660     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $375.00                                                                                         $375.00
Joo, Grace Eunmi
9341 Peach St.
Cypress, CA 90630                               9661     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Chen, Winston
6013 Shawcroft Dr
San Jose, CA 95123                              9662     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $275.00                                                                                         $275.00
Nataliya, Berdnyk
28 Hop Ranch Court
Santa Rosa, CA 95403                            9663     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Donnelly, Christopher
2912 Cliff Cir
Carlsbad, CA 92010                              9664     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $196.00                                                                                         $196.00
Goyal, Sandeep
2561 Olmstead Ct
South San Francisco, CA 94080                   9665     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                       $1,548.00
Thornley, Laura
502 Six Nations Avenue
Placentia, CA 92870                             9666     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
Rudometkin, Danny
95‐169 Wailawa St
Mililani, HI 96789                              9667     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Tsai, Jason
114 Vermillion
Irvine, CA 92603                                9668     9/6/2020    24 Hour Fitness Worldwide, Inc.                                        $91.98                                                                       $91.98
Kim, Sol
27920 East 11th Street
Hayward, CA 94544                               9669     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $320.38                                                                                         $320.38
Khalilov, Tatyana
4615 Castlewood St.
Sugar Land, TX 77479                            9670     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $94.01                                                                                          $94.01
Hsu, Matthew
16507 NE Tillamook St.
Portland, OR 97230‐5582                         9671     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Bedingfield, Tracy
40731 Whitecliff Way
Palmdale, CA 93551                              9672     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                          $70.00
Harris, Debbie
16592 Robert Lane
Huntington Beach, CA 92647                      9673     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                       $3,000.00
Abelman, Hershel
15155 Kennedy Rd
Los Gatos, CA 95032                             9674     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $174.60                                                                                         $174.60
Abelman, Tova
15155 Kennedy Rd
Los Gatos, CA 95032                             9675     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $93.91                                                                                          $93.91
Harris, Matthew
16592 Robert Lane
Huntington Beach, CA 92647                      9676     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                       $3,000.00

                                                                                              Page 565 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 566 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Lanning, Justin
320 N Park Vista St
Spc 54
Anaheim, CA 92806                               9677     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
LIN, JUNG HUI
15861 DEER TRAIL DR.
CHINO HILLS, CA 91709                           9678     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $197.08                                                                                         $197.08
Ma, Diana
1442 23rd Avenue
San Francisco, CA 94116                         9679     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                             $750.00                                 $750.00
Kahyap, Rohan
5404 Shamrock Common
Fremont, CA 94555                               9680     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Gurusankarnath, Rajinikanth
849 Blossom Rock Ln
Folsom, CA 95630                                9681     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Newman, Barbara
550 Cardiff
Irvine, CA 92606                                9682     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Kadokawa, Chelsea
343 Anolike Street
Honolulu, HI 96821                              9683     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $183.12                                                                                         $183.12
Kang, Grace
17682 Warwick Circle
Fountain Valley, CA 92708                       9684     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00
Blakeman, Grace
14997 Troon Dr.
Foley, AL 36535                                 9685     9/6/2020    24 Hour Fitness United States, Inc.                  $249.96                                                                                         $249.96
Cachux Lucatero, Lisandra J
2942 Cheswycke Terrace Apt 358
Fremont, CA 94536                               9686     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Kwack, Yeon
6243 N Astor St.
Portland, OR 97203                              9687     9/6/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                         $699.99
Tanabe, Gen
2713 Newlands Ave
Belmont, CA 94002                               9688     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $583.31                                                                                         $583.31
Santiago, Jay
5174 Palo Alto Circle
Sparks, NV 89436                                9689     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00
Lam, Glenn
13511 Franklin St.
Whittier, CA 90602                              9690     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Rodgers, Katelyn
22269 Cass Ave
Woodland Hills, CA 91364                        9691     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $204.16                                                                      $204.16
Koch, Matt
21901 Burbank Blvd, Unit 166
Woodland Hills, CA 91367                        9692     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $475.90                                                                                         $475.90
Johnson, Nicole
1020 E 45th St #224
Austin, TX 78751                                9693     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99



                                                                                                 Page 566 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 567 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Artea, Reanna
336 Avocado Place
Camarillo, CA 93010                            9694     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $130,000.00                                                                                     $130,000.00
Kamath, Sudhakar
1407 Meadow Hill Drive
Sugar Land, TX 77479                           9695     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Dominguez, Rogelio
7125 Riverside Blvd.
Sacramento, CA 95831                           9696     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $53.00                                                                                          $53.00
Huang, Jing
10556 NE 25th Street
Bellevue, WA 98004                             9697     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Zhukovskaya, Yelena
2372 East 2nd Street
Brooklyn, NY 11223                             9698     9/6/2020        24 Hour Fitness USA, Inc.                        $280.00                                                                                         $280.00
Tran, Sean
2088 Alborada Drive
Camarillo, CA 93010                            9699     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Kim, Gina
2702 Ophelia Ct
Simi Valley, CA 93063                          9700     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $93.00                                                                                          $93.00
Phan, Truc
2611 11th Street
Unit 1
Santa Monica, CA 90405                         9701     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Martins Jr, Venancio Jose
21828 Devlin Avenue
Hawaiian Gardens, CA 90716                     9702     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
McLellan, Jennifer M.
7852 Tango Lane
Colorado Springs, CO 80923                     9703     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                               $0.00                                   $0.00
Walsh, Lisa G
990 De Soto Lane
Foster City, CA 94404‐2900                     9704     9/6/2020        24 Hour Fitness USA, Inc.                        $360.00                                                                                         $360.00
Tsui, Lena
14913 48th Ave. W
Apt. M1
Edmonds, WA 98026                              9705     9/6/2020        24 Hour Fitness USA, Inc.                         $39.74                                                                                          $39.74
Shanmugasundaram, Sukanya
849 Blossom Rock Ln
Folsom, CA 95630                               9706     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Susko, Peter M
21 Parkside Way
Greenbrae, CA 94904                            9707     9/6/2020    24 Hour Fitness United States, Inc.                                   $1,621.96                                                                    $1,621.96
Hopkins, Regina
13965 W Atlantic Ave
Lakewood, CO 80228                             9708     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $52.66                                                                                          $52.66
ZHANG, JIANJUN
3024 KERR ST
CASTRO VALLEY, CA 94546                        9709     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Heng, Julien
357 Michelle Ln
Daly City, CA 94015                            9710     9/6/2020           24 San Francisco LLC                           $29.00                                                                                          $29.00


                                                                                                  Page 567 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 568 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Poh, Michael
PO Box 3263
Manhattan Beach, CA 90266                       9711     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Luy, Vou Quien
579 6th Ave Apt 102
San Francisco, CA 94118                         9712     9/7/2020         24 San Francisco LLC                          $429.99                                                                                         $429.99
Westerman, Teresa Jane
1305 Cats Eye
Horseshoe Bay, TX 78657‐6017                    9713     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $53.04                                                                                          $53.04
Jacques, Stephanie Jean
8290 Jordan Street
San Diego, CA 92123                             9714     9/7/2020       24 Hour Fitness USA, Inc.                        $41.99                                                                                          $41.99
Ko, Esther
1232 Jasmine Walk
Torrance, CA 90502                              9715     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
CHAN, STEVE
7104 NARROWS AVE
BROOKLYN, NY 11209                              9716     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $488.80                                                                                         $488.80
Reed, Ashley
1128 E. Stone Valley Way
Sandy, UT 84094                                 9717     9/8/2020         24 San Francisco LLC                                             $156.00           $156.00                                                    $312.00
Khan, Qudeer
2130 East 13th Street
Apt 1 R
Brooklyn , NY 11229                             9718     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $2,166.44                                                                                       $2,166.44
Nandamuri, Anil Kumar
969 La Mesa Ter, Unit H
Sunnyvale, CA 94086                             9719     9/6/2020       24 Hour Fitness USA, Inc.                       $429.00                                                                                         $429.00
Adrian, Silvio
1806 Pollard Ter
Vienna, VA 22182                                9720     9/7/2020       24 Hour Fitness USA, Inc.                       $331.78                                                                                         $331.78
Cook Jr, Ezel
10124 Faywood St
Bellflower, CA 90706                            9721     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $29.99                                                                                          $29.99
Zou, Xincen
680 Granite Ln
Fairfield, CA 94534                             9722     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $127.96                                                                                         $127.96
Wei, Horng‐Shing
137 Madison Avenue
Redwood City, CA 94061                          9723     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Chui, Danny
2532 Pomeroy Court
South San Francisco, CA 94080                   9724     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Finn, Colleen
10680 SW Adele Dr
Portland, OR 97225                              9725     9/7/2020       24 Hour Fitness USA, Inc.                        $70.00                                                                                          $70.00
Nguyen, Dan
42266 Live Oak Circle
Fremont, CA 94538                               9726     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Kichko, Alina
6317 Whitecliff Way
North Highlands, CA 95660                       9727     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00



                                                                                                 Page 568 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 569 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Wagnon, Anna
1043 NE Thomas Street
Hillsboro, OR 97124                             9728     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Kroichick, Ron
127 Paseo del Rio
Moraga, CA 94556                                9729     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $50.45                                                                                          $50.45
Trinh, Khoa
6901 Paul Do Mar Way
Elk Grove, CA 95757                             9730     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $948.76                                                                                         $948.76
Pelejo, Julius
75 Liberty Avenue
Unit A20
Jersey City, NJ 07306‐5029                      9731     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $150.30                                                                                         $150.30
Hu, Cindy
16816 Bruck Circle
Hacienda Heights, CA 91745                      9732     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $437.50                                                                                         $437.50
Tran, Trung
1412 W 171st Street
Gardena, CA 90247                               9733     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Sheehan, Yoko
18865 Center St.
Castro Valley , CA 94546                        9734     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                         $220.00
Moore, Rodney
4502 Aldridge Dr
Sachse, TX 75048                                9735     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,545.00                                                                                       $1,545.00
Barnes, Don
3106 Via Serena South, Unit Q
Laguna Woods, CA 92637                          9736     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $34.00                                                                                          $34.00
Bhatt, Anish
922 Shore Breeze Dr
Sacramento, CA 95831                            9737     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Contreras, Chantel
1809 E Alondra Blvd
Compton, CA 90221                               9738     9/6/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Abrante, Anna
2118 Wilshire bl #668
Santa Monica, CA 90403                          9739     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                              $21.16                                  $21.16
Farnum, Cole
202 Drinkwater Rd.
Hampton Falls, NH 03844                         9740    9/11/2020        24 Hour Fitness USA, Inc.                        $179.27                                                                                         $179.27
Qiu, Jeffery
1856 stuart ave
West Covina, CA 91791                           9741     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Moiseyev, Michael
15353 Weddington St Apt C305
Sherman Oaks, CA 91411                          9742     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $860.00                                                                                         $860.00
Harris, Montrell m
5025 Lapaz dr
San Diego, ca 92113                             9743     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00         $16,675.00                                                                   $19,675.00
Catacutan, Nicole
79 Frankfort Street
Daly City, CA 94014                             9744     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99



                                                                                                 Page 569 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 570 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Chavoshi, Gigi
42 Coral Reef
Newport Coast, CA 92657                         9745     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Ausman, Mark
2539 Walnut Loop NW
Olympia, WA 98502‐4415                          9746     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $133.00                                                                                            $133.00
Licona, Adriana
265 S. Eucalyptus Avenue
Rialto, CA 92376                                9747     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Fones, Thelma
750 Del Mar Avenue
Livermore, CA 94550                             9748     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $812.00                                                                                            $812.00
Foster, Bethany
1643 Neptune Ln
Houston, TX 77062                               9749     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $87.00                                                                                             $87.00
Butler, Dawn Marie
1342 E. Locust Ave.
Orange, CA 92867                                9750     9/6/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                             $99.00
Yee, Thomas
4850 Verena Lane
Sacramento, CA 59835                            9751     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $3,198.00                                                                                          $3,198.00
Guthrie, Donald
202 Benton St
Orlando, FL 32839                               9752     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $140.85                                                                                            $140.85
Allard, James
8680 Allison Street, Apt M
Arvada, CO 80005                                9753     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $167.88                                                                                            $167.88
Crum, Christopher
47 Sanders Ranch Road
Moraga, CA 94556                                9754     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $308.00                                                                      $308.00
Gafney, Tim
435 Alberto Way Unit 8
Los Gatos, CA 95032                             9755     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $380.00                                                                                            $380.00
Seldin, Clark
994 Evenstar Ave.
Westlake Village, CA 91361                      9756     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $266.66                                                                                            $266.66
Lim, Jason
32725 Bass Lake St
Fremont, CA 94555                               9757     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                    $200.00                                 $600.00
Tran, Phuong
10726 El Tiburon Ave
Fountain Valley, CA 92708                       9758     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $545.00                                                                                            $545.00
Gupta, Punkaj
16333 Fox Hollow Way
Chino Hills, CA 91709                           9759     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Schmidt, Douglas
914 Forestdale Ave
Glendora , CA 91740                             9760     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $55.00                                                                                             $55.00
Meaney, Mark
4575 Rabbit Mountain Road
Broomfield, CO 80020                            9761     9/6/2020              24 Denver LLC                              $108.00                                                                                            $108.00
Lin, Alice
6013 SHAWCROFT DR
San Jose, CA 95123                              9762     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $283.33                                                                                            $283.33

                                                                                                 Page 570 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 571 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
KOESTER, JINEANE
640 WILLAMETTE ST
OREGON CITY, OR 97045‐2727                     9763     9/6/2020        24 Hour Fitness USA, Inc.                        $177.95                                                                                         $177.95
Solodkova, Julia
12625 Washington Ln Unit 2
Englewood, CO 80112                            9764     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                             $214.99                                 $214.99
Barker, Margaret
9505 NE 227th Ave
Vancouver, WA 98682                            9765     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $3,268.72                                                                                       $3,268.72
Sears, Jr., Thomas H
42347 Dusty Trail
Murrieta, CA 92562                             9766     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Harris, Megan
16592 Robert Lane
Huntington Beach, CA 92647                     9767     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
Suarez, David
1841 East 31 Street
Brooklyn, NY 11234                             9768     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                          $84.00
Ferrer, Jesus
1685 East 56 Street
Long Beach, CA 90805                           9769     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Cho, Hyunhee
2560 Beacon Hill Dr
West Linn, OR 97068                            9770     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $612.49                                                                                         $612.49
Bui, Thomas
3920 Rochester Drive
Fort Worth, TX 76244                           9771     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Berger, Rick
7116 Hatchers Ct.
Stockton, CA 95219                             9772     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Johnson, Mike
28606 Laurens Landing
Spring, TX 77386                               9773     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Lam, Tiffany
7007 Hollow Lake Way
San Jose, CA 95120                             9774     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $192.00                                                                                         $192.00
Wang, Barton
251 Wimbledon Ct
San Ramon, CA 94582                            9775     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $142.98                                                                                         $142.98
Ames, Ivan T.
16 Calle Tejado
San Clemente, CA 92673‐6812                    9776     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $122.97                                                                                         $122.97
Schmidt, Julie
914 Forestdale Ave.
Glendora, CA 91740                             9777     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $55.00                                                                                          $55.00
Ward, Renate Lilo
7024 Beagle St
San Diego, CA 92111                            9778     9/6/2020    24 Hour Fitness United States, Inc.                $1,120.00                                                                                       $1,120.00
Cyrous, Mo
8066 Briar Oaks Dr.
San Ramon, CA 94582                            9779     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $35.80                                                                                          $35.80




                                                                                                Page 571 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 572 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Miller, Danielle
502 Van Bussum Ave
Apt 113
Saddle Brook, NJ 07663                          9780     9/7/2020        24 Hour Fitness USA, Inc.                                         $1,847.82                                                                    $1,847.82
He, Sihong
1599 Calle Avelino
Duarte, CA 91010                                9781     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Nguyen, Thin
2819 Akino Ct.
San Jose, CA 95148                              9782     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Tse, Jada
2122 Thomas Ave
San Francisco, CA 94124                         9783     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Kelford, Bryce
3841 Marlesta Dr
San Diego, CA 92111                             9784     9/6/2020              RS FIT CA LLC                               $90.00                                                                                          $90.00
McBride, Kelley
5538 La Jolla Blvd Unit 3A
La Jolla, CA 92037                              9785     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Girouard, Joseph A.
8085 Dorinda Ave.
Las Vegas, Nv 89147                             9786     9/6/2020    24 Hour Fitness United States, Inc.                   $42.00                                                                                          $42.00
DRAGON, JHAEL
137 South Central Ave
Spring Valley, NY 10977                         9787     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $47.24                                                                                          $47.24
Vincenzini, Crystal
9390 Purdy Lane
Granite Bay, CA 95746                           9788     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Kim, Sharon
16254 Glen Alder Ct.
La Mirada, CA 90638                             9789     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $101.53                                                                                         $101.53
Hsia, Max
1022 Chamomile Walkway
San Jose, CA 95133                              9790     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $103.98                                                                                         $103.98
Chambers, Jennifer
929 48th Street, NE
Washington, DC 20019                            9791     9/6/2020    24 Hour Fitness United States, Inc.                                                                          $499.99                                 $499.99
Xiong, Tao
15861 Deer Trail Dr.
Chino Hills, CA 91709                           9792     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $197.08                                                                                         $197.08
Mills, Morena
201 S Poinsettia Place
Apt B
Los Angeles, CA 90036‐2839                      9793     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Handelsman, Tammy
21453 Arrowhead Ln
Saratoga, CA 95070                              9794     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                         $375.00
Vincenzini, Mark A
9390 Purdy Lane
Granite Bay, CA 95746                           9795     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $162.90                                                                                         $162.90
Chan, Vanessa
7104 Narrows Ave.
Brooklyn, NY 11209                              9796     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $977.60                                                                                         $977.60


                                                                                                 Page 572 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 573 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Mayo, Sonia Michelle
2308 Sarasota Drive
Frienswood, TX 77546                             9797     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $97.72                                                                                          $97.72
Jacques, Stephanie Jean
8290 Jordan Street
San Diego, CA 92123                              9798     9/7/2020       24 Hour Fitness USA, Inc.                        $41.99                                                                                          $41.99
Spence, Yvonne
323 san vicente blvd #7
Santa Monica, CA 90402                           9799     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                                            $119.97                                 $119.97
Khoury, Ziad El
401 S Norfolk Street
#311
San Mateo, CA 94401                              9800     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $105.00                                                                                         $105.00
Wong, Raymond
2280 E 15th St
Brooklyn, NY 11229‐4399                          9801     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $167.88                                                                                         $167.88
Spinler, Deidra
7822 Newman Ave Apt C
Huntington Beach, CA 92647                       9802     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $25.72                                                                                          $25.72
HARVEY, DAVA
5511 KANEL CIRCLE
CYPRESS, CA 90630                                9803     9/7/2020       24 Hour Fitness USA, Inc.                        $92.25                                                                                          $92.25
Huynh, Peter
5647 Greeley Pl
Fremont, CA 94538                                9804     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Tanner, Kent
240 Sylvestor Pl
Highlands Ranch, CO 80129                        9805     9/7/2020    24 Hour Fitness Worldwide, Inc.                                       $649.99                                                                      $649.99
Tkac Jr, Jerry
322 W Fork Dr
League City, TX 77573                            9806     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Nagel, Julie
6736 Corie Lane
West Hills, CA 91307                             9807     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,680.58                                                                                       $1,680.58
Le, Thuy Thi Mong
2941 Alviena Drive
San Jose, CA 95133                               9808     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Tat, Vinh
4027 N Hartley Ave
Covina, CA 91722                                 9809     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                          $84.00
Thompson, Ken
1547 Palos Verdes Mall # 167
Walnut Creek, CA 94597                           9810     9/7/2020         24 San Francisco LLC                          $625.00                                                                                         $625.00
Chandler, Desiree
4422 Bush Mountain Drive
Tumwater, WA 98512                               9811     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Rathkamp, Paul Johnson
46 Mustang Court
Danville, CA 94526                               9812     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $694.30                                                                                         $694.30
Safaei, Ali
1505 Delmont LN
Takoma Park, MD 20912                            9813     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $102.98                                                                                         $102.98



                                                                                                  Page 573 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 574 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Qu, Wentao
33890 Macmillan Way
Fremont, CA 94555                               9814     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Ghataorhe, Bahadur
453 Sycamore Hill
Danville, CA 94526                              9815     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Palka, Peter
11511 Colonial Trail Drive
Houston, TX 77066                               9816     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $180.00                                                                      $180.00
Li, Derrick
8959 Canis Ln
San Diego, CA 92126                             9817     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $59.00                                                                                          $59.00
Tran, Sang Van
14492 Castle St
Westminster, CA 92683                           9818     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $368.88                                                                                         $368.88
Okura, William and Patricia
22411 Lombardi
Laguna Hills, CA 92653                          9819     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $173.96                                                                                         $173.96
Nakamoto, Johnathan
51 Laumer Ave.
San Jose, CA 95127                              9820     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Taylor, Ashanti
6239 Harmon Ave
Oakland, CA 94621                               9821     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $52.80                                                                                          $52.80
Saez, Felipe
31103 Gulf Cypress Ln
Hockley , TX 77447                              9822     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Jsawta, Rosalind
3900 Moon Beam Drive
Sacramento, CA                                  9823     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Zou, Jing
1773 Arbor Dr
San Jose, CA 95125                              9824     9/7/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Lefkowitz, Jon
3054 Bedford Ave.
Brooklyn, NY 11210                              9825     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Du, Valerie
1155 Willowhaven Drive
San Jose, CA 95126                              9826     9/7/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
LING, ALVIN
PO BOX 1988
MOUNTAIN VIEW, CA 94042                         9827     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Basile, Margie
646 7th Street
Lyndhurst, NJ 07071                             9828     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $89.88                                                                                          $89.88
Killian, Claude W
14692 Quail Haven Lane
El Cajon, CA 92019                              9829     9/7/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                         $350.00
Buckman, Camden
1225 Pedroncelli Dr.
Windsor, CA 95492                               9830     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
McFarland, Kristine
4476 Whitecliff Way
Richmond, CA 94803                              9831     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98

                                                                                                 Page 574 of 1495
                                              Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 575 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Orozco, Sergio R.
48 Key Largo Dr.
Saratoga Springs, UT 84045                        9832     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Louie, Lawrence
24 Clipper St.
San Francisco, CA 94114‐3914                      9833     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Dias, Alexander A
276 Adams Street 27
Oakland, CA 94610                                 9834     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Kelly, Ryan
1501 Island Ave Apt 322
San Diego, CA 92101                               9835     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $79.99                                                                                          $79.99
Cullar, Jewdith
3319 Pearsall Ave
Bronx, NY 10469                                   9836     9/7/2020    24 Hour Fitness Worldwide, Inc.          $1,000,000,000.00                                                                               $1,000,000,000.00
Yokom, Braden
310 N Murray Blvd Apt 206
Colorado Springs, CO 80916                        9837     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $425.00                                                                                         $425.00
Carlson, Cherese
91‐1018 Kahanalei Street
Kapolei, HI 96707                                 9838     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $104.00                                                                                         $104.00
KABRA, NITIN
4647 MONTECARLO PARK CT
FREMONT, CA 94538                                 9839     9/7/2020       24 Hour Fitness USA, Inc.                       $415.00                                                                                         $415.00
An, Zhe
745 S San Bernardo Ave D 272
San Antonio, TX 78237                             9840     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Frankyan, Sose
7701 Whitsett Ave
North Hollywood, CA 91605                         9841     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Chaw, Kyle
197 Westbury Cir
Folsom, CA 95630                                  9842     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Haley, Sherri
2601 East Victoria St., Spc 333
Compton, CA 90220                                 9843     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                       $1,200.00
Diaz, Marco
PO Box 635
Hermosa Beach, CA 90254                           9844     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $21,000.00                                                                                      $21,000.00
Robinson, Jewel
136 N21st Street
Wyandanch, NY 11798                               9845     9/7/2020       24 Hour Fitness USA, Inc.                        $93.66                                                                                          $93.66
Kotliar, Oksana
87 Halsey Road
Parsippany, NJ 07054                              9846     9/6/2020       24 Hour Fitness USA, Inc.                        $98.08                                                                                          $98.08
Zhu, Niufeng
2564 Baton Rouge Dr
San Jose, CA 95133                                9847     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $197.00                                                                                         $197.00
Doby, Amos
6848 Osage Cir
Greenacres, FL 33413                              9848     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $304.00                                                                                         $304.00
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, VA 22182                                  9849     9/7/2020    24 Hour Fitness Worldwide, Inc.                                       $700.00                                                                      $700.00

                                                                                                Page 575 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 576 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Sam, Sophia
2965 Del Paso Blvd.
Sacramento, CA 95815                          9850     9/7/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                         $250.00
Cumberbatch, Ronald G
36 Spring Pond Dr.
Ossining, NY 10562                            9851     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Valdez, Joel
707 E Saint James Ave
Orange, CA 92865                              9852     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Richardson, Mary Michele
1464 Springfield Way
Upland, CA 91786                              9853     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                           $2,000.00                               $2,000.00
BERMUDEZ, ARMANDO
22123 1/2 ARLINE AVE.
HAWAIIAN GARDENS, CA 90716                    9854     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $764.34                                                                                         $764.34
Denbaly, Mark
9115 Cricklewood Ct
Vienna, VA 22182                              9855     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $58.00            $642.00                                                                      $700.00
Hunt, Scott J
3119 Bermuda Drive
Costa Mesa, CA 92626                          9856     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $24.99                                                                                          $24.99
Seldin, Robin
994 Evenstar Ave.
Westlake Village, CA 91361                    9857     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $57.50                                                                                          $57.50
Klimov, Nina
2580 OCEAN PRKWY APT 6M
BROOKLYN, NY 11235                            9858     9/7/2020        24 Hour Fitness USA, Inc.                         $85.58                                                                                          $85.58
Votel, Renee
13846 Paseo Cevera
San Diego, CA 92129                           9859     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,000.00                               $1,000.00
Tanecka, Sunny
92 Jackson Place
Erie, CO 80516                                9860     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Young, Lynette
137 Teloma Drive
Ventura, CA 93003                             9861     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Cao, Khanh
1763 W Beacon Ave
Anaheim, CA 92804                             9862     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Lee, Elizabeth
232 Brighton Drive
Vallejo, CA 94591                             9863     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
PANG, ALEX
2179 42ND AVE
SAN FRANCISCO, CA 94116                       9864     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Agravante, Sawako H
2210 Pacific Avenue F2
Costa Mesa, CA 92627                          9865     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Bassiri, Koroush
42 Coral Reef
Newport Coast, CA 92657                       9866     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Bhanot, Anish
1322 Austin Street
Fremont, CA 94539                             9867     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00

                                                                                               Page 576 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 577 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Andrade, Thomas Edward
12240 Sunnybrook Lane
Whittier, CA 90604                               9868     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                       $1,541.00
Werner, Teresa
3800 Wisteria Street
Seal Beach, CA 90740                             9869     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $85.50                                                                                          $85.50
Doh, Justin
4205 129th Pl SE Apt 6
Bellevue, WA 98006                               9870     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Tanaka, Akio
2308 San Carlos Ave.
San Carlos, CA 94070                             9871     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Huang, Jing
10556 NE 25th Street
Bellevue, WA 98004                               9872     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
NGUYEN, TRANG
6901 PAUL DO MAR WAY
ELK GROVE, CA 95757                              9873     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $618.87                                                                                         $618.87
Williams, Demeterial
1659 East g st apt 241
Ontario, CA 91764                                9874     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Chuong, Thai
448 Via Hermosa
West Palm Beach, FL 33415                        9875     9/6/2020    24 Hour Fitness United States, Inc.                  $399.00                                                                                         $399.00
DRUM, PHILLIP
789 Condor
Martinez, CA 94553                               9876     9/6/2020        24 Hour Fitness USA, Inc.                         $99.99                                                                                          $99.99
Fang, Te Ching
15043 Pintura Drive
Hacienda Heights, CA 91745                       9877     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Taillon, Karen L
542 Fullerton Avenue
Newport Beach, CA 92663                          9878     9/7/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                       $1,548.00
Jacobs, Michael D
5553 Yank Way
Arvada, CO 80002                                 9879     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Stafford, Megan
31 Monte Cresta Ave
Pleasant Hill, CA 94523                          9880     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Hentz, Brent J
1329 South Redondo Boulevard
Los Angeles, CA 90019                            9881     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                          $24.00
Lim, Jay
26630 Shadow Wood Dr.
Rancho Palos Verdes, CA 90275                    9882     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Ramirez, Josanna‐Christia Marasigan
1350 N Escodido Blvd
Unit 21
Escondido, CA 92026                              9883     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Rico, Becky
7813 Juarez Way
Fair Oaks, CA 95628                              9884     9/7/2020        24 Hour Fitness USA, Inc.                                                                                $513.99                                 $513.99



                                                                                                  Page 577 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 578 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Chan, Hang Po
1121 Larch Ave
Moraga, CA 94556                                9885     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Sciarrino, Laurie
237 Avenida Granada #B
San Clemente, CA 92672                          9886     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $129.77                                                                                         $129.77
Lew, Edward
4009 Tahoe St.
West Sacramento, CA 95691                       9887     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $10.00                                                                                          $10.00
Jung, Jintae
2560 Beacon Hill Dr
West Linn, OR 97068                             9888     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $612.49                                                                                         $612.49
Mashni, Leena
12103 ShadowHollow Dr
Houston, TX 77082                               9889     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $216.00                                                                                         $216.00
Besnelian, Gayane
2412 Seneca Street
Pasadena, CA 91107                              9890     9/6/2020    24 Hour Fitness United States, Inc.                $4,000.00                                                                                       $4,000.00
Kang, Ruinian
1012 Lakeridge Place
San Ramon, CA 94582                             9891     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                             $649.99                                 $649.99
Tiet, Dao
2124 Georgia Ave
SAN JOSE, CA 95122                              9892     9/7/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                         $699.00
Quibelan, Gary
7902 Cobblestone Ct
Gilroy, CA 95020                                9893     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Keippel, Julian
128 Laguna Street, Apt. B
San Francisco, CA 94102                         9894     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Staley III, John H.
17833 Castellammare Dr.
Pacific Palisades, CA 90272                     9895     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                         $125.00
Ramcharitar, Renee
215 W MacArthur Blvd, #118
Oakland, CA 94611                               9896     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $286.63                                                                                         $286.63
Ferro, Stephen
876 Brookside DR
Felton, CA 95018                                9897     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Hathaway, Pamela L
16651 Cedar Run Dr
Orlando, FL 32828                               9898     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $124.59                                                                                         $124.59
Nguyen, Christina
20649 Shelly Drive
Cupertino, CA 95014                             9899     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                          $320.00                                                    $320.00
Zhu, Xiaowei
6233 Guyson Ct.
Pleasanton, CA 94588                            9900     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Brady, Chuck
7430 NW 49th St
Lauderhill, FL 33319                            9901     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Dodge, Lisa
27007 122nd Avenue E.
Graham, WA 9833807469                           9902     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $116.66                                                                                         $116.66

                                                                                                 Page 578 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 579 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Trettin, Darryl
2759 Victoria Ave
Carlsbad, CA 92010                             9903     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $464.00                                                                                            $464.00
Chiang, Peichun
10 Arch Street
Redwood City, CA 94062                         9904     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $345.00                                                                                            $345.00
Lewis, Addan
876 Brookside Dr
Felton, CA 95018                               9905     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $114.67                                                                                            $114.67
Superticioso, Modesto
925 Mini Dr.
Vallejo, CA 94589                              9906     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $357.00                                                                                            $357.00
Rodriguez, Margarita
9830 Firebird Av
Whittier, CA 90605                             9907     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $35.00                                                                                             $35.00
Brooks, Stacey
3922 W. 146th Street
Hawthorne, CA 90250                            9908     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Matthewson, Mary
7704 Himalayas Ave #204
Las Vegas, NV 89128                            9909     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $91.98                                                                                             $91.98
Oliver, Cherise
2455 Meadowlark Dr
San Diego, CA 92123                            9910     9/7/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Tam, Amy
1082 Butte Ct.
Sunnyvale, CA 94087                            9911     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $36.74                                                                                             $36.74
Adams, Keoni
13265 SW Clearview Way
Tigard, OR 97223                               9912     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $17.95                                                                                             $17.95
WILKINS, LAKEISHA
19316 TAJAUTA AVE
CARSON, CA 90746                               9913     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Jaecksch, Sandra
4605 S 19th St
Ridgefield, WA 98642                           9914     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $675.88                                                                                            $675.88
Codron, Josh
100 Conifer Circle
Oak Park, CA 91377                             9915     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
DEAN, LAURIE
7110 Shoestring Drive
Frisco, TX 75036                               9916     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,444.00                                                                                          $1,444.00
Nelson, Dave
8466 Amanda Way SE
Salem, OR 97317                                9917     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Soriano, Arcade
2872 Rebecca Drive
Fairfield, CA 94533                            9918     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $304.64                                                                                            $304.64
Morales, Deborah
4410 Clytie Way
Sacramento, CA 95864                           9919     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $49.96                                                                                             $49.96
Chen, Ray
227 Mount Vernon Ave
San Francisco, CA 94112                        9920     9/7/2020    24 Hour Fitness Worldwide, Inc.                                        $2,000.00                                                                    $2,000.00

                                                                                             Page 579 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 580 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Lew, Brian
1200 56th Ave
Sacramento, CA 95831                             9921     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $10.00                                                                                          $10.00
Mozzone, Michael Ronald
1730 Ivy St.
Apt 1
San Mateo, CA 94402                              9922     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $2,650.00                                                                                       $2,650.00
Parker, David D
1431 Q Street, Apt. 218
Sacramento, CA 95811                             9923     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $642.80                                                                      $642.80
Demetris, Christopher J
2067 Sullivan St.
San Mateo, CA 94403                              9924     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Truong, An
2656 Wilart Dr
Richmond, CA 94806                               9925     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Nezaratizadeh, Amir
140 Vernon St, APT 11
Santa Cruz, CA 95060                             9926     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Spencer, Douglas C
470 16th St
Santa Monica, CA 90402                           9927     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Lewis, John
799 Grayson Rd
Pleasant Hill, CA 94523                          9928     9/7/2020     24 Hour Fitness Worldwide, Inc.                                   Unliquidated                               $99.75                                  $99.75
Vu, Emma
605 Paseo Del Rio
San Lorenzo, CA 94580                            9929     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Bhuleskar, Ronald
3944 W Las Positas Blvd
Pleasanton, CA 94588                             9930     9/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,199.98                                                                                       $1,199.98
Romero, Ronnie
407 Piedmont
Irvine, CA 92620                                 9931     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Ramos, Albert D
27768 Andrea Street
Hayward, CA 94544                                9932     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                             $288.00                                 $288.00
Belayneh, Henok D
1508 Willow St
Oakland, CA 94607                                9933     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
JM, a minor child (parent Sonia M. Mayo)
2308 Sarasota Drive
Friendswood, TX 77546                            9934     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $61.68                                                                                          $61.68
Suen, Simmy
915 Monica Way
Walnut, CA 91789                                 9935     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Nadutra, Zack
4206 Belle Park Dr.
Houston, TX 77072                                9936     9/7/2020    24 Hour Fitness United States, Inc.                                                                          $400.00                                 $400.00
Zhang, Lei
40975 Chiltern Dr
Fremont, CA 94539                                9937     9/7/2020        24 Hour Fitness USA, Inc.                                           $650.00                                                                      $650.00



                                                                                                  Page 580 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 581 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Witten, Suzy
619 1/2 N SPAULDING AVENUE
LOS ANGELES, CA 90036‐1862                       9938     9/7/2020     24 Hour Fitness Worldwide, Inc.                                         $62.00                                                                       $62.00
Kim, Young Jin
9721 Graham St. #17
Cypress, CA 90630                                9939     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Kuntz, Collette
1017 Boren Ave Apt 110
Seattle, WA 98104                                9940     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $330.29                                                                                         $330.29
MENDOZA, CINDY
4549 LITTLE WREN LANE
LAS VEGAS, NV 89115                              9941     9/7/2020        24 Hour Fitness USA, Inc.                        $383.99                                                                                         $383.99
Barmann, Phillip
5205 Sugar Pine Loop
Roseville, CA 95747                              9942     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
NGUYEN, HUY
137 MADISON AVE
REDWOOD CITY, CA 94061                           9943     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
wang, zhen
                                                 9944     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Wang, Jenny
1825 Sea Spring Dr
Hacienda Heights, CA 91745                       9945     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Yu, Da
1773 Arbor Dr
San Jose, CA 95125                               9946     9/6/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Kon, Darissa
1747 s. barrington ave. #104
Los Angeles, CA 90025                            9947     9/7/2020    24 Hour Fitness United States, Inc.                  $800.00                                                                                         $800.00
de Ocampo, Ramon
20875 Kelvin Place
Woodland Hills, CA 91367                         9948     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                         $125.97
Lang, Sergio
4844 71st St
Apt C
San Diego , CA 92115                             9949     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $150.95                                                                                         $150.95
IKEGAMI, LINDA S.
35619 CABRAL DR.
FREMONT, CA 94536                                9950     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $15.00                                                                                          $15.00
Gudenrath, Jeffrey P
2921 Fresh Spring Rd
Pflugerville, TX 78660                           9951     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $181.80                                                                                         $181.80
Cheung, Lam
3505 Hillrose Dr
Richardson, TX 75082                             9952     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Alridge, Marion Brandon
107 Avery Springs Ln
Dickinson, TX 77539                              9953     9/7/2020     24 Hour Fitness Worldwide, Inc.                                      $1,200.00                                                                    $1,200.00
Christiansen, Lynn
13218 Indian Creek Rd.
Houston, TX 77079                                9954     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $500.00                                                                      $500.00
Huang, Chabeli
2414 Park Blvd
Oakland, CA 94606                                9955     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $358.32                                                                      $358.32

                                                                                                  Page 581 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 582 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
SELDIN, DAN
994 EVENSTAR AVE.
WESTLAKE VILLAGE, CA 91361                      9956     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $166.66                                                                                            $166.66
Cederstrom, Richard
2437 Riffel Ct.
Castro Valley, CA 94546                         9957     9/7/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Mesta, Kiku
1420 Creekside Dr. APT 6
Walnut Creek, CA 94596                          9958     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $91.02                                                                                             $91.02
Schaum, Craig
38 Pararela Dr
Unit 207
Rancho Mission Viejo, CA 92694                  9959     9/7/2020       24 Hour Fitness USA, Inc.                                              $99.00                                                                       $99.00
Jacques, Stephanie Jean
8290 Jordan Street
SAN DIEGO, CA 92123                             9960     9/7/2020       24 Hour Fitness USA, Inc.                        $18.97                                                                                             $18.97
Lopez, Robert
8535 Clearcreek Cir
Frisco, TX 75034‐4500                           9961     9/7/2020       24 Hour Fitness USA, Inc.                                           $2,970.00                                                                    $2,970.00
Jaecksch, Martin J
4605 S 19th St
Ridgefield, WA 98642                            9962     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $621.88                                                                                            $621.88
Mittal, Neeti
3486 Lindenoaks DR
San Jose, CA 95117                              9963     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Urfi, Nakis
3629 Funston Drive
Plano, TX 75025                                 9964     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Kourd, Nizar
3580 Sunset Lane #113
San Ysidro, CA 92173                            9965     9/7/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
AGA, ALI
7102 BRAMLETT CT
SUGAR LAND, TX 77479                            9966     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Gonzalez, Oscar Diaz
62 South 24 St
San Jose, CA 95116                              9967     9/7/2020    24 Hour Fitness Worldwide, Inc.                                          $700.00                                                                      $700.00
Lu, Hengwei
14407 Cypress Meadows Dr
Houston, TX 77047                               9968     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $33.00                                                                                             $33.00
Wetzel, David A
1318 N Mansfield Ave, Apt 201
Los Angeles, CA 90028                           9969     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $140.97                                                                                            $140.97
Pham, Anh
1134 Terilyn Ave.
San Jose, CA 95122                              9970     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Behrend, Chris
28229 NE 141st PL
Duvall, WA 98019                                9971     9/6/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Chen, Jonathan
15616 New Hampton Street
Hacienda Heights, CA 91745                      9972     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $629.00                                                                                            $629.00



                                                                                              Page 582 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 583 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Yan Li, Huan
36 Tioga Ave
San Francisco, CA 94134                        9973     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Lin, Zhangde
680 Granite Ln
Fairfield, CA 94534                            9974     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Yancy, Christine
12814 Shadow Canyon Lane
Pearland, TX 77584                             9975     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Flores, Jose
5327 Cypress RD
Oxnard, CA 93033                               9976     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Abrante, Anna
2118 Wilshire Blvd #668
Santa Monica, CA 90403                         9977     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                              $21.16                                  $21.16
Black, Peter F.
306 Olive Ave.
Long Beach, CA 90802                           9978     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $36.99                                                                                          $36.99
Chung, Hei Young
454 Pioneer Trails Pl
Pleasanton, CA 94566                           9979     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $96.84                                                                                          $96.84
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                              9980     9/8/2020    24 Hour Fitness United States, Inc.                  $157.07                                                                                         $157.07
Villena, Justin
14590 Story Rd
San Jose, CA 95127                             9981     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Badayos, Shelley Ann
19401 Allenhurst St
Riverside, CA 92508                            9982     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Kaur, Kanwal J
4127 BAY ST UNIT 5
Fremont, CA 94538                              9983     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $540.00                                                                                         $540.00
Singh, Jaskaran
42 Travertine Ct
Lathrop, CA 95330                              9984     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Chen, Jacqueline
1407 Ravenel Lane
Sugar Land, TX 77479                           9985     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Memon, Zohair
14214 Ashmore Reef Court
Sugar Land, TX 77498                           9986     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Wang, Yanli
387 Los Encinos Ct
San Jose, CA 95134                             9987     9/7/2020        24 Hour Fitness USA, Inc.                        $270.00                                                                                         $270.00
Inocencio, Corazon
1826 Sonnet Ct.
San Jose, CA 95131                             9988     9/6/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Maher, Pamela G
236 Gregg Dr
Los Gatos, CA 95032                            9989     9/7/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                         $500.00
GRANADOS, ERIC
389 MAYELLEN AVE
San Jose, CA 95126                             9990     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00

                                                                                                Page 583 of 1495
                                         Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 584 of 1495
                                                                                              Claim Register
                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                            Case No. 20‐11558

                                                                                                        Current General                                             Current 503(b)(9)
                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                            Amount                                                      Amount
Wolf, Andrew
1811 Ocean Parkway, 3 i
Brooklyn, NY 11223                           9991     9/7/2020           24 New York LLC                           $3,291.67                                                                                       $3,291.67
Cao, Dan
PO BOX 7775
Alhambra, CA 91802                           9992     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $399.95                                                                                         $399.95
Scheffel, Brenda
20220 Great Egret Lane
Pflugerville, TX 78660                       9993     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                          $70.00
Carbury, Nicole Marie
20211 Johnson Lane
Huntington Beach, CA 92646                   9994     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Stapleton, Daniel
2844 Grand Kemerton Pl
Tampa, FL 33618                              9995     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                          $31.99
Giblin, James
2883 Fieldview Terrace
San Ramon, CA 94583                          9996     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $349.00                                                                                         $349.00
Hernandez, Juan
248 E 6th St
Clifton, NJ 07011                            9997     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Riela, John
2135 Westwood Dr
Camarillo, CA 93010                          9998     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Petel, Rivka
610 Cobblestone Drive
San Ramon, CA 94583                          9999     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $62.05                                                                                          $62.05
Toy, Gerald
561 Baker St Apt 4
San Francisco, CA 94117                     10000     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
YEE‐CUSCHIERI, LUCY
3425 Meridian Ave
San Jose, CA 95124                          10001     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Cherno, Robert N
211 South Detroit Street
Los Angeles, CA 90036                       10002     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $30,000.00                                                                                      $30,000.00
LANEY, LINDSEY
2810 WAGON WHEEL ROAD #304
OXNARD, CA 93036                            10003     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Won, Christine
4551 Alveo Road
La Canada, CA 91011                         10004     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                          $29.00
VerDuft, Frank
4371 Howard St.
Montclair, CA 91763                         10005     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Bowers, Cassandra P
2884 Cesar Chavez
San Francisco, CA 94110                     10006     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Stanziale, Chris
46 Este Place
Bloomfield, NJ 07003                        10007     9/8/2020    24 Hour Fitness Worldwide, Inc.                                     $2,700.00                                                                    $2,700.00
Stamper‐taylor, Pam
14492 Persimmon Court
Eastvale, CA 92880                          10008     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00

                                                                                           Page 584 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 585 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Murphy, Sean Martin
2559 St. Lawrence Drive
San Jose, CA 95124                            10009     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Baron, Christian
1631 Eagle Park Rd
Hacienda Heights, CA 91745                    10010     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
LU, HUI‐YING
3559 MADISON COMMON
FREMONT, CA 94538                             10011     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $286.66                                                                                            $286.66
Guttery, Karma P
3312 W. Fernbrook Dr
Taylorsville, UT 84129                        10012     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $106.67                                                                                            $106.67
Quintana, Cynthia
9863 SW 35TH DR #63
PORTLAND, OR 97219                            10013     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Losak, Cliff
50 Monterey Ave.
Teaneck , NJ 07666                            10014     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kealohi, James
1335 Folsom Street, #506
San Francisco, CA 94103                       10015     9/7/2020           24 San Francisco LLC                          $191.94                                                                                            $191.94
Guardado, Raymond
267 Cerro Dr
Daly City, CA 94015                           10016     9/8/2020           24 San Francisco LLC                           $36.99                                                                                             $36.99
Votel, James A
13846 Paseo Cevera
SAN DIEGO, CA 92129                           10017     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                              $1,000.00                               $1,000.00
Pelaez‐Fisher, Joanne
8355 Rainrock Ct.
Las Vegas, NV 89123                           10018     9/7/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                             $99.00
Herbert, Allison
4256 MOUNT VERNON DRIVE
View Park, CA 90008                           10019     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Abi, Hashim
3750 SW 108th Ave Apt 41
Beaverton, OR 97005                           10020     9/7/2020    24 Hour Fitness United States, Inc.                                                                             $840.00                                 $840.00
Ashmore, Madilyn
1725 Terrapin Hills Dr
Bowie, MD 20721                               10021     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Hua, Melissa
619 Estate Court
Daly City, CA 94014                           10022     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
EBERSOLE, KYLE
2303 W 237TH ST
TORRANCE, CA 90501                            10023     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $116.97                                                                                            $116.97
Kipper, Michael
8181 Noelle Dr.
Huntington Beach, Ca 92646                    10024     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $936.00                                                                      $936.00
Chang, Ssuchia
10670 morengo dr.
Cupertino, CA 95014                           10025     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                            $649.00
Lanz, Janette
2912 Cliff Cir.
Carlsbad, CA 92010                            10026     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $196.00                                                                                            $196.00

                                                                                                  Page 585 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 586 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Leung, Joyce
                                               10027     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $98.00                                                                                          $98.00
Mr. Bradley
3125 North Andrita Street
Los Angeles, CA 90065                          10028     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $8,935.00          $3,025.00                                                                   $11,960.00
Reese, Laurie
17110 Fremont Lane
Yorba Linda , CA 92886                         10029     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,442.00                                                                                       $2,442.00
Sharma, Dheeraj
777 S Mathilda Apt 267
Sunnyvale, CA 94087                            10030     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
An, Bo
15479 Avery st
Chino Hills, CA 91709                          10031     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $440.00                                                                                         $440.00
Buscarino, Ken
26608 Canyon Terrace Way
Santa Clarita, CA 91351                        10032     9/7/2020    24 Hour Fitness Worldwide, Inc.                                       $430.00                                                                      $430.00
Williams, Raymond
2420 SW Holden St.
Apt. A
Seattle, WA 98106‐1750                         10033     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $99.98                                                                                          $99.98
RICH, PETE
PO BOX 609
NEWARK, CA 94560                               10034     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $48.00                                                                                          $48.00
Scheffel, Travis
20220 Great Egret Lane
Pflugerville, TX 78660                         10035     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                          $70.00
Ravikumar, Adarsh
7702 Creekside Drive
Pleasanton, CA 94588                           10036     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                          $40.00
Gandy, Joel
325 N Aspen Ave
Rialto, CA 92376                               10037     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                          $40.00
Singh, Johnathan
2633 Tiffany Ct
Turlock, CA 95382                              10038     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
MASHNI, SAEDA
12103 SHADOWHOLLOW DR
HOUSTON, TX 77082                              10039     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $456.00                                                                                         $456.00
Vaughn, Anna
415 Badger Road
Rice Lake, WI 54868                            10040     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Kang, Naru
16179 High Tor Dr.
Hacienda Heights, CA 91745                     10041     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Boshak, Heather
5 Cambridge Drive
North Caldwell, NJ 07006                       10042     9/7/2020       24 Hour Fitness USA, Inc.                       $289.41                                                                                         $289.41
Piotrowski, Colin
1350 Orloff Drive
Pleasanton, CA 94566                           10043     9/7/2020    24 Hour Fitness Worldwide, Inc.                                       $265.50                                                                      $265.50
Bearden, Linda M
7746 Seabreeze Drive
Huntington Beach, CA 92648                     10044     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $3,640.00                                                                                       $3,640.00

                                                                                              Page 586 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 587 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Gant, Everett
4475 Hamilton St, Apt 6
San Diego, CA 92116                           10045     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $528.00                                                                                         $528.00
TAILAKH, AYMAN
850 N KINTYRE DR
ORANGE, CA 92869                              10046     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Oregon, Ramses
1329 South Redondo Boulevard
Los Angeles, CA 90019                         10047     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $134.97                                                                                         $134.97
ARMSTRONG, ANNA M
2023 W 85TH STREET
LA, CA 90047                                  10048     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $190.00                                                                                         $190.00
Dunne, Edward
1342 Pacific Beach Dr
San Diego, CA 92109                           10049     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
WALKER, MAXIMILIAN
660 EDGEWATER DRIVE
SAN MARCOS, CA 92078                          10050     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $500.00                                                                      $500.00
Kwan, Gregory
PO Box 256656
Honolulu, HI 96825                            10051     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $30.37                                                                                          $30.37
GILLARY, ROBERT
6230 CAMINITO PLATA
SAN DIEGO, CA 92120                           10052     9/4/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                         $649.99
YOON, SERI
577 N. 9TH STREET
SAN JOSE, CA 95112                            10053     9/7/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Kalra, Rohit
1865 Greenfield Ave, Apt 106
Los Angeles, CA 90025                         10054     9/6/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
REED, DAVID L
78 COVERED BRIDGE RD
CARMICHAEL, CA 95608‐5218                     10055     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                             $800.00                                 $800.00
PEREZ, CARLOS
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675                 10056     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Rakotomihamina, Volana
704 Manor Court
Fl 2
Brooklyn, NY 11235                            10057     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $379.08                                                                                         $379.08
Cookenmaster, Anthony
14605 Mayer Ter
Rockville, MD 20853                           10058     9/8/2020        24 Hour Fitness USA, Inc.                        $499.99                                                                                         $499.99
Morales, Ramon A
118‐17 Union Turnpike #10 H
Forest Hills, NY 11375                        10059     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $204.00                                                                                         $204.00
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                             10060     9/8/2020        24 Hour Fitness USA, Inc.                        $157.07                                                                                         $157.07
Harris, Tommy
13100 Melanie Ln
Spc 79
Westminster, CA 92683                         10061     9/4/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99


                                                                                                Page 587 of 1495
                                                         Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 588 of 1495
                                                                                                              Claim Register
                                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                                            Case No. 20‐11558

                                                                                                                          Current General                                               Current 503(b)(9)
                                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date              Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                        Amount
Cook, Larry
7456 Sandalwood Dr #17
Citrus Heights, CA 95621                                    10062     9/7/2020       24 Hour Fitness USA, Inc.                                                                                 $1,156.36                               $1,156.36
Chigusa Hirokawa (this is for my son's account, Joshua
Hirokawa)
Chigusa Hirokawa
45‐210 William Henry Rd
Kaneohe, HI 96744                                           10063     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $296.19                                                                                             $296.19
Kongar, Erusha
6251 Grand Oak Way
San Jose, CA 95135                                          10064     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $49.12                                                                                              $49.12
MARTINEZ, CONNIE
1060 NEWHILL ST
GLENDORA, CA 91741                                          10065     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                           $1,500.00
Saso, Paul
Paul Saso
514 Prada Dr.
Milpitas, CA 95035                                          10066     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                             $400.00
Gao, Jimmy
4358 Swift Ave #4
San Diego, CA 92104                                         10067     9/9/2020         24 San Francisco LLC                          $430.00                                                                                             $430.00
Ewaski, Jennifer N.
2615 Voorhees Ave. Unit 3
Redondo Beach, CA 90278                                     10068     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                              $49.00
Wilkening, Kimberly
1770 Tigertail Ave
Miami, FL 33133                                             10069     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Lisitza, Clara
28802 Via Buena Vista
San Juan Capistrano, CA 92675                               10070     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                  $0.00                                                                      $699.99
Jaramillo, Ciara
1590 S. Elizabeth Street
Denver, CO 80210                                            10071     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Stojic, Lilliana
267 Spencer St
Folsom, CA 95630                                            10072    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $3,312.00                                                                                           $3,312.00
Kosenko, Olga
13 Snowapple
Irvine, CA 92614                                            10073     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                              $80.00
Costoya, Jose
20200 SW 316th St
Homestead, FL 33030                                         10074     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Taber, Donald
7819 Eastern Bluebird
Humble, TX 77336                                            10075     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $64.00                                                                                              $64.00
Mahavuthivanij, Joseph
16 Lagoon Ct
San Rafael, CA 94903                                        10076     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                             $400.00
DIROCCO, CHARLES
10903 WHITERIM DRIVE
POTOMAC, MD 20854                                           10077     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                             $699.99
Maldonado‐Cintron, Jenniffer M
9642 Via Torino
Burbank, CA 91504                                           10078     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $116.75                                                                                             $116.75

                                                                                                              Page 588 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 589 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Kimble, Tyrone
6202 Yarwell Drive
Houston, TX 77096                              10079     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $150.28                                                                                         $150.28
Yao, Zhengkun
3507 Palmilla Dr
#2064
San Jose, CA 95134                             10080    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Doan, Anh
1309 Sycamore Ave
Hercules, CA 94547                             10081     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
Tailakh, Marya
850 N Kintyre Dr
Orange, CA 92869                               10082     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
HAMAMURA, ANDY
3618 FAIRMAN ST
LAKEWOOD, CA 90712                             10083     9/7/2020    24 Hour Fitness United States, Inc.                                     $195.00                                                                      $195.00
Kim, John
1703 Chesapeake Bay Ct
Houston, TX 77084                              10084    9/11/2020        24 Hour Fitness USA, Inc.                         $79.00                                                                                          $79.00
Wu, Hunter
14093 Comfort Cove Lane
Eastvale, CA 92880                             10085     9/8/2020        24 Hour Fitness USA, Inc.                                           $500.00                                                                      $500.00
BROWN, BRANDEE
1200 FULLER WISER RD
APT 1732
EULESS, TX 76039‐8307                          10086     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $175.88                                                                                         $175.88
Durio, Ivy
6430 Verner Ave. #147
Sacramento, CA 95841                           10087     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Moore Jr, Marlon E
6113 Whale Rock Court
Fort Worth, TX 76179                           10088     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Vella, Joseph
21515 Ivory Gate Lane
Katy, TX 77449                                 10089     9/8/2020        24 Hour Fitness USA, Inc.                        $137.03                                                                                         $137.03
Stiveson, Melissa D
11711 Zenobia Loop
Westminster, CO 80031                          10090     9/7/2020        24 Hour Fitness USA, Inc.                     $13,920.00                                                                                      $13,920.00
Dam, Ken M
1366 Meadow Glen Way
Concord, CA 94521                              10091     9/8/2020           24 San Francisco LLC                          $157.07                                                                                         $157.07
Farrell, Dawn E.
312 Bluegrass Lane
Euless, TX 76039                               10092     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                         $220.00
VISCONTI, JOSEPH
9896 CHIEF SKY ST
LAS VEGAS, NV 89178                            10093     9/8/2020    24 Hour Fitness United States, Inc.                  $144.00                                                                                         $144.00
Gonzalez, Maria Bernardette
2838 Melbourne Ave.
Pomona , CA 91767                              10094     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $144.00                                                                                         $144.00
Chandler, Zachary
4422 Bush Mountain Drive
Tumwater, WA 98512                             10095     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00


                                                                                                   Page 589 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 590 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Sagala, Flora
2045 Blue Bird Lane
Redlands, CA 92374                             10096     9/8/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Chong Fernandez, Theresa
333 Elder View Drive
Las Vegas, NV 89138                            10097     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $175.62                                                                                         $175.62
Kochhar, Divya
1252 Columbus Dr
Milpitas, CA 95035                             10098     9/8/2020        24 Hour Fitness USA, Inc.                        $888.00                                                                                         $888.00
Branich, Erika
6430 Verner Ave. #147
Sacramento, CA 95841                           10099     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Lane, John D
9404 Olympia Fields Dr.
San Ramon, CA 94583                            10100     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Lee, Ping
212 Steeplechase Dr.
Irving, TX 75062                               10101     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $182.93                                                                                         $182.93
Reformado, Raul Oly R
3334 Angelico Way
San Jose, CA 95135                             10102     9/8/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                         $700.00
Zhang, Kevin
2480 E Santa Paula Drive
Brea, CA 92821                                 10103     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                         $215.00
Bhatti, Pervaiz
7770 Marshall Heights Court
Falls Church, VA 22043                         10104     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $3,299.00                                                                                       $3,299.00
Zhang, Xing
2113 Santa Cruz Ave
Santa Clara, CA 95051                          10105     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Singer, Cheryl
5492 Royal Vista Ln
Las Vegas, NV 89149                            10106     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $5,539.50                                                                                       $5,539.50
Easter, Maviea
605 Gene Autry Lane
Murphy, TX 75094                               10107     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $181.80                                                                                         $181.80
Chen, Zhihong
4744 Boxwood Way
Dublin, CA 94568                               10108     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Li, Jinpeng
2620 Parkside Dr
Union City, CA 94587                           10109     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Dam, Ken M.
1366 Meadow Glen Way
Concord, CA 94521                              10110     9/8/2020      24 Hour Fitness Holdings LLC                       $157.07                                                                                         $157.07
Singh, Ranjit
5543 Mangrove Creek Ln
Sugar Land, TX 77479                           10111     9/8/2020    24 Hour Fitness United States, Inc.                  $239.99                                                                                         $239.99
KAUR, RAJDEEP
3063 STANLEY DRIVE
STOCKTON, CA 95212‐1667                        10112     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $425.00                                                                                         $425.00
Densmore, Olha
5213 Winding Way
Carmichael, CA 95608                           10113     9/8/2020    24 Hour Fitness United States, Inc.                                     $300.00                                                                      $300.00

                                                                                                 Page 590 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 591 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Wang, John Y.
93 Tallowood
Irvine, CA 92620                                 10114     9/8/2020     24 Hour Fitness Worldwide, Inc.                                        $725.96                                                                      $725.96
Chong, En Ai
580 Armitos Pl
Diamond Bar, CA 91765                            10115     9/8/2020     24 Hour Fitness Worldwide, Inc.                                         $94.63                                                                       $94.63
Johnson, Kristina Teresa
7337 Woodruff Way
Citrus Heights, California 95621                 10116     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                         $220.00
Jacobs, Jacqueline M
649 62 Street
Oakland, CA 94606                                10117     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Gohil, Harshkumar
2716 Camino Segura
Pleasanton, CA 94566                             10118     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $69.55                                                                                          $69.55
Dan, Shlomi
5673 Moreland Way
Livermore, CA 94550                              10119     9/8/2020    24 Hour Fitness United States, Inc.                                                                          $350.00                                 $350.00
Shin, Seanny
1232 Jasmine Walk
Torrance, CA 90502                               10120     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Wan, Jacob
629 Kappock St., #5R
Bronx, NY 10463                                  10121     9/8/2020     24 Hour Fitness Worldwide, Inc.                                        $399.00                                                                      $399.00
Wang, Yiyi
40975 Chiltern Dr
Fremont, CA 94539                                10122     9/7/2020        24 Hour Fitness USA, Inc.                                           $650.00                                                                      $650.00
Claim docketed in error
                                                 10123     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
HILGEMAN, MICHELLE M
1241 Emerald Sound Blvd
Oak Point, TX 75068                              10124     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
SENIOURS, JOYCE
2750 E. OAK HILL DR. UNIT 32
ONTARIO, CA 91761                                10125     9/8/2020    24 Hour Fitness United States, Inc.                  $859.00                                                                                         $859.00
Potter, Stephen
2121 Buffalo Tundra Dr
Austin, TX 78754                                 10126     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Steinmann, Chris
24111 Goldenwave Ct
Katy, TX 77494                                   10127     9/8/2020     24 Hour Fitness Worldwide, Inc.                                      $5,025.00                                                                    $5,025.00
Heller, Lauren
3834 175th Ave NE Apt F26
Redmond, WA 98052                                10128     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $243.99            $406.00                                                                      $649.99
Dorsey, Calvin
2049 Vista Drive
Lewisville, Texas 75067                          10129     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $474.30                                                                                         $474.30
Barron, Tranell
7721 8th Ave
Los Angeles, CA 90043                            10130     9/8/2020        24 Hour Fitness USA, Inc.                        $399.00                                                                                         $399.00
Rocheleau, Anna
PO Box 1595
Fraser, CO 80442                                 10131     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00


                                                                                                   Page 591 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 592 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Fong, George
427 Franconia St.
San Francisco, CA 94110                        10132     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $142.67                                                                                            $142.67
Maradiaga, Dania
40474 Pine Grove St
Indio, CA 92203                                10133     9/8/2020    24 Hour Fitness United States, Inc.                  $128.00                                                                                            $128.00
Tate, Joel W.
c/o Yvonne Tate
PO Box 771
Indian Hills, CO 80454                         10134     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Joya, Freddie
6928 Allegheny Place
Stockton , Ca 95219                            10135     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Haycraft, Crystal Charlene
PO Box 1481
San Clemente, CA 92674                         10136     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Tozlovan, Viorica
47 Citron Knoll
Orinda, CA 94563                               10137     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $699.99                                                                      $699.99
Shimer, Chip
139 Brookfield Drive
Moraga, CA 94556                               10138     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Miller, Terrance
6321 Yucca Ave. Apartment C
Twentynine Palms, CA 92277                     10139     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                        $100,000.00
Anwar, Ban
340 Wells Ave
Apt 247
El Cajon, CA 92020                             10140     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
DeLeon, John
102 Mahogany Lane
Union City, CA 94587                           10141     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Ku, Marco
542 Crestmont Drive
Oakland, CA 94619                              10142     9/8/2020        24 Hour Fitness USA, Inc.                                               $65.54                                                                       $65.54
Hunter, Cindi
28623 142nd Pl SE
Kent, WA 98042                                 10143     9/8/2020        24 Hour Fitness USA, Inc.                      $1,754.97                                                                                          $1,754.97
Zavala, Brenda
326 E Brett St
Inglewood, CA 90302                            10144     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Shili, Anis
11 Massey St Apt 8
Lodi, NJ 07644‐2429                            10145     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $167.32                                                                                            $167.32
Myint, Nanda
1932 Grove Way
Castro Valley, CA 94546                        10146     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99
Diaz, Regina
4511 3RD AVE
APT 10 D
BRONX, NY 10457                                10147     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,884.00                                                                                          $1,884.00
Shwe, Maohnmar
1932 Grove Way
Castro Valley, CA 94546                        10148     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99

                                                                                                 Page 592 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 593 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Kotliar, Ilana
320 E 53rd St
Apt 7E
New York, NY 10022                             10149     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $378.70                                                                                         $378.70
Abbasi, Bushra
4752 Starbuck Avenue
Santa Rosa, CA 95409                           10150     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
VALENTINE, FERNE M.
1250 NORTH AVE
#201
NEW ROCHELLE, NY 10804                         10151     9/4/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99
HERBERT, RHEA
4256 MOUNT VERNON DRIVE
VIEW PARK, CA 90008                            10152     9/8/2020        24 Hour Fitness USA, Inc.                        $399.00                                                                                         $399.00
Allen, Amber
350 Sylvan Ave.
Boulder Creek, CA 95006                        10153     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
EBERWEIN, DAVID
1350 ORLOFF DRIVE
PLEASANTON, CA 94566                           10154     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $413.00                                                                      $413.00
Craig , Courtney J.
2881 Prestwick Court
Fairfield, CA 94534                            10155     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $25,000.00                                                                                      $25,000.00
Eusebi, Tara
3443 Kings Court
Costa Mesa, CA 92626                           10156     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $44.86                                                                                          $44.86
Singh, Harpreet
4016 Island Mist Ct
Bakersfield, CA 93313                          10157     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Zelinka, Valerie
5292 Newcastle Avenue Apt 20
Encino, CA 91316                               10158     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Lu, Huiling
113 ESCANYO DR
South San Fanscisco, CA 94080                  10159     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $106.98                                                                                         $106.98
Humphreys, Ryan
653 Sky Ranch Ct.
Lafayette, CA 94549                            10160     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $612.49                                                                      $612.49
Nguyen, Ngan
9351 Mirage Ave
Westminster, CA 92703                          10161     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Areemit, Nukrit
146 Monarch Trl.
Sugar Land, TX 77498                           10162     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $211.25                                                                                         $211.25
NAVARRETE, ELISEO
1932 E 120TH ST
LOS ANGELES, CA 90059                          10163     9/7/2020    24 Hour Fitness United States, Inc.               $10,000.00                                                                                      $10,000.00
Thomas, Austin J
531 E. Trenton Ave
Orange, CA 92867                               10164     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $168.00                                                                                         $168.00
Serebryany, Inna
6220 Bay Parkway
#E8
Brooklyn, NY 11204                             10165     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $617.13                                                                                         $617.13

                                                                                                 Page 593 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 594 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Gant, Artis
311 Flaxton
POMONA, CA 91767                               10166     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Pereira, Renata
2711 Winthrop Meadow Way
Katy, TX 7794444                               10167     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Fajardo, Tracy
1160 Acapulco Ave
Simi Valley, CA 93065                          10168     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $540.00                                                                                            $540.00
Fennell, Diane C
12041 Jonathan Drive
Riverside, CA 92503                            10169     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $186.00                                                                      $186.00
Virdee, Simran
34838 Snake River Pl
Fremont, CA 94555                              10170     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Hoffman, Erin E
2 Eastbrook Road
Parsippany, NJ 07054                           10171     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Jones Turner, Gwendolyn
320 Massey Tompkins Rd. TRLR #27
Baytown, TX 77521                              10172     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Motsick, Jason
406 E. Monroe Avenue
Orange, CA 92867                               10173     9/7/2020        24 Hour Fitness USA, Inc.                        $270.00                                                                                            $270.00
Seto, Jason
2715 Kelburn Ave.
Rosemead, CA 91770                             10174     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $770.00                                                                      $770.00
Huang, Li‐zhen
1738 Yosemite Ave
San Francisco, CA 94124                        10175     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Nizamov, Mikhail
14578 Rutledge Sq
San Diego, CA 92128                            10176     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Padgett, Shaun
9863 SW 35th Dr #63
Portland, OR 97219                             10177     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Nefedyev, Konstantin
2801 23rd st
San Francisco, CA 94110                        10178     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $250.00                                                                      $250.00
Stephenson, Christina
9114 Evening Primrose Path
Austin, TX 78750                               10179     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Barnes, Lachelle
14921 S Stanford Ave Apt C 147
Compton, CA 90220                              10180     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $66.12                                                                                             $66.12
Urie, Kimberly A
1055 E. Fremont Ave.
Fresno, CA 93710                               10181     9/7/2020     24 Hour Fitness Worldwide, Inc.                   $2,750.00                                                                                          $2,750.00
Wang, Haihong
42851 Via Puebla
Fremont, CA 94539                              10182     9/7/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                            $350.00
Surjana, Donny
2451 Artesia Blvd
Torrance, CA 90504                             10183     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99

                                                                                                 Page 594 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 595 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Unilowski, Martyna
30420 Guadalupe Ct
Temecula, CA 92591                            10184     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $36.00                                                                                          $36.00
Nguyen, Baotran
8894 Grandville Cir
Westminster, CA 92683                         10185     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                         $750.00
Urie, Kimberly A
1055 E. Fremont Ave.
Fresno, CA 93710                              10186     9/7/2020     24 Hour Fitness Holdings LLC                    $2,750.00                                                                                       $2,750.00
Urie, Kimberly
1055 E. Fremont Ave.
Fresno, CA 93710                              10187     9/7/2020       24 Hour Fitness USA, Inc.                     $2,750.00                                                                                       $2,750.00
Chang, Albert
19 Stirling Drive
Danville, CA 94526                            10188     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                                            $700.00                                 $700.00
Rice, Heather
32 Glacier Drive
Morris Plains, NJ 07950                       10189     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Lynch, Timothy F
2587 NE Jared CT
Issaquah, WA 98029                            10190     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Jessup, Paul
855 Calle Pluma
San Clemente, CA 92673                        10191     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Lau, Tak Ming
100 Chilpancingo PKWY APT 2312
Pleasant Hill , CA 94523                      10192     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
May, Keith Jr.
4150 Fran Way
El Sobrante, CA 94803                         10193     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
HUA, STEVEN
204 W CHESTNUT AVE
SAN GABRIEL, CA 91776                         10194     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
HO, SAU KING
4015 CENTRAL CT
MARTINEZ, CA 94553                            10195     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
VEA, CHRIS C
1424 NW DEERFERN ST.
CAMAS, WA 98607‐9478                          10196     9/7/2020       24 Hour Fitness USA, Inc.                       $400.00                                                                                         $400.00
Crowder, Cheri
844 Oakglade Drive
Monrovia, CA 91016                            10197     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                             $89.95                                  $89.95
REONAL, BONIFACIO GARCIA
9451 IMPERIAL AVENUE
GARDEN GROVE, CA 92844                        10198     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $165.00                                                                                         $165.00
Reynolds, Stephen
349 Connecticut Street
San Francisco, CA 94107                       10199     9/8/2020       24 Hour Fitness USA, Inc.                     $1,380.00                                                                                       $1,380.00
Tse, Philip
21471 Sprucewood
Lake Forest, CA 92630                         10200     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00




                                                                                             Page 595 of 1495
                                                      Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 596 of 1495
                                                                                                           Claim Register
                                                                                               In re 24 Hour Fitness Worldwide, Inc.
                                                                                                         Case No. 20‐11558

                                                                                                                     Current General                                             Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address             Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                         Amount                                                      Amount
Pacific Star Enterprises, L.P. dba Ocean View Hotel
The Shore Hotel
Attn: Michael Bernstein
1515 Ocean Avenue
Santa Monica, CA 90401                                   10201     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,925.00                                                                                       $2,925.00
Chapman, Michaela
2237 Rosalia Dr.
Fullerton, CA 92835‐2255                                 10202     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $161.25                                                                                         $161.25
Moore, Fatimah
826 Longmeadow Court
Desoto, TX 75115                                         10203     9/8/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
McKee, James C
3812‐D Happy Valley Rd.
Lafayette, CA 94549                                      10204     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Cowell, Kristen
1948 Hanscom Dr.
South Pasadena, CA 91030                                 10205     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Zeng, Joe
18514 Gardens End Lane
Houston, TX 77084                                        10206     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
LeQuire, Steven R.
95‐050 Hokuiwa Street #202
Mililani, HI 96789                                       10207     9/8/2020    24 Hour Fitness Worldwide, Inc.                                     $2,352.23                                                                    $2,352.23
Chiu, HungWei
617 Arcadia Terrace Unit 304
SunnyVale, CA 94085                                      10208     9/7/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
Gutierrez, Malenie Selena
8514 Gardens End Lane
Houston, TX 77084                                        10209     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Bragg, Mario
1229 Canyon Way
Wellington, FL 33414                                     10210     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $80.50                                                                                          $80.50
Niglio, Paul Michael
444 Boynton Bay Circle
Boynton Beach, FL 33435                                  10211     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $481.50                                                                                         $481.50
Barba, Gloria
12080 NEENACH ST
SUN VALLEY, CA 91352                                     10212     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
DE GUIA, JAREN
3301 SOUTH BEAR ST. 46K
SANTA ANA, CA 92704                                      10213     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Peng, Xin
9545 Pagewood Ln
Houston, TX 77063                                        10214     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
xiao, xiu qing
2179 42nd ave
san Francisco, ca 94116                                  10215     9/7/2020    24 Hour Fitness Worldwide, Inc.                $100,000.00                                                                                     $100,000.00
Ho, Ming Yuan
15043 Pintura Drive
Hacienda Heights, CA 91745                               10216     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Stephenson, Kat
336 Melrose Dr., Apt 11B
Richardson, TX 75080‐4623                                10217     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $314.00                                                                                         $314.00


                                                                                                        Page 596 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 597 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Yang, Yang
403 Phoebe Dr.
Allen, TX 75013                               10218     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Leverette, Jeff
1498 Portofino Dr
Vista, CA 92081                               10219     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $295.00                                                                                         $295.00
Zhong, Meien
2118 Juneau Street
San Leandro, CA 94577                         10220     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Singh, Surjit
29320 122nd Pl SE
Auburn, WA 98092                              10221     9/7/2020     24 Hour Fitness Worldwide, Inc.                                         $92.00                                                                       $92.00
Flouris, Diane
4230 West 107th Dr
Westminster, CO 80031                         10222     9/7/2020     24 Hour Fitness Worldwide, Inc.                                         $76.00                                                                       $76.00
Ravikumar, Akshay
7702 Creekside Drive
Pleasanton, CA 94588                          10223     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Cummings, Charlene
7932 Lost Creek Rd
Mansfield, TX 76063                           10224     9/7/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Osorio, Edisa
17221 Cortner Avenue
Cerritos, CA 90703                            10225     9/7/2020     24 Hour Fitness Worldwide, Inc.                                      $1,800.00                                                                    $1,800.00
Zeinoun, Reine
12206 Densmore Ave N
Seattle, WA 98133                             10226     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Ewens, Nicole Agostino
13562 Gypsum Drive
Rancho Cucamonga, CA 91739                    10227     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Sartor, Thomas
319 Hawthorne Avenue
Los Altos, CA 94022                           10228     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $137.69                                                                                         $137.69
Pevateaux, Lisa
5365 S. Monaco St.
Greenwood Village, CO 80111                   10229     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $107.97                                                                                         $107.97
Chu, Ming
21538 Magnolia Street
Walnut, CA 91789                              10230     9/7/2020     24 Hour Fitness Worldwide, Inc.                                        $247.98                                                                      $247.98
Mercado, Francisco
2136 Cerro Terbi Ct
San Jose, CA 95116                            10231     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $103.98                                                                                         $103.98
PEREZ, ERIKA
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675                 10232     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
samborn, tiffani
3030 East Kentucky Avenue
Denver, CO 80209                              10233     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
He, Zhaohui
PO Box 464
Anaheim, CA 92815                             10234     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Wu‐Chang, Daniel
381 Pescadero Ter.
Sunnyvale, CA 94086                           10235     9/7/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                         $699.99

                                                                                                Page 597 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 598 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Montegna, Joe
PO Box 7040
Chula Vista, CA 91912                          10236     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Flouris, Soto
4230 West 107th Dr
Westminster, CO 80031                          10237     9/7/2020    24 Hour Fitness Worldwide, Inc.                                           $76.00                                                                       $76.00
Turnquist, Susan
5994 Leilani Dr
Castle Rock, CO 80108                          10238     9/7/2020    24 Hour Fitness Worldwide, Inc.                                          $450.00                                                                      $450.00
Kimmel, Sabine
11693 San Vicente Boulevard #357
Los Angeles, CA 90049                          10239     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Poremba, Joel S.
27536 Hyatt Court
Laguna Niguel, CA 92677                        10240     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $106.99                                                                                            $106.99
Chang, Timothy
324 Dana St
Fremont, CA 94539                              10241     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Nunez, Jonathan
16310 Heathfield Drive
Whittier, CA 90603                             10242     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $85.00                                                                                             $85.00
Prahm, Carolyn
3981 Flowerwood Lane
Fallbrook, CA 92028                            10243     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $98.00                                                                                             $98.00
Phan, Trung
8894 Grandville Cir
Westminster, CA 92683                          10244     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Shih, Roger
1743 Arthur Drive
Brea, CA 92821                                 10245     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Lock Bernstein, Patricia
41095 Canyon Heights Drive
Fremont, CA 94539                              10246     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,460.00                                                                                          $1,460.00
Andrews, Sophie
2445 Geranium Street
San Diego, CA 92109                            10247     9/7/2020       24 Hour Fitness USA, Inc.                       $515.64                                                                                            $515.64
PEREZ, EDUARDO
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675                  10248     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Yamek, Craig
144 Erten St.
Thousand Oaks, CA 91360                        10249     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $59.00                                                                                             $59.00
Tepezano, Vanessa
33248 Tetterington Street
Lake Elsinore, CA 92530                        10250     9/7/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Mendal, Jordan
15 East 26th Street
Apt. 18C
New York, NY 10010                             10251     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $169.98                                                                                            $169.98
Strane, Cheryl
1117 Waterstone Place
San Ramon, CA 94582                            10252     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $74.97                                                                                             $74.97



                                                                                              Page 598 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 599 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Harris, Julie Beth
3159 Misurina Ave
Henderson, NV 89044                            10253     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                            $249.96
Minno, Derek
500 Adirondack Way
Walnut Creek, CA 94598                         10254     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Smith, Roxann
1313 S. Keniston Avenue
Los Angeles, CA 90019                          10255     9/8/2020    24 Hour Fitness Worldwide, Inc.                                           $75.00                                                                       $75.00
Mcnair, Jesse Lanard
1978 Tioga Loop
Hercules, CA 94547                             10256     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $428.00                                                                                            $428.00
Huey, Helena
34752 Bowie Cmn
Fremont, CA 94555                              10257     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $947.70                                                                                            $947.70
Whitman, Maya
74 Poppy Lane
Berkeley, CA 94708                             10258     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $262.13                                                                                            $262.13
Dang, Tai Van
16152 Nassau Lane
Huntington Beach, CA 92649                     10259     9/7/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Weiss, Richard H
2737 Arbuckle St
Houston, TX 77005                              10260     9/8/2020       24 Hour Fitness USA, Inc.                                             $664.00                                                                      $664.00
Rhodes, Spencer
621 Riparian Way
Cary, NC 27519                                 10261     9/8/2020       24 Hour Fitness USA, Inc.                        $93.98                                                                                             $93.98
Munna Swamy, Prem Kumar
26515 Crimson Bluff Lane
Katy, TX 77494                                 10262     9/7/2020       24 Hour Fitness USA, Inc.                     $1,856.00                                                                                          $1,856.00
Li, Jiaxin
2535 NE Magnolia Street
Issaquah , WA 98029                            10263     9/7/2020       24 Hour Fitness USA, Inc.                       $131.92                                                                                            $131.92
Jimenez, Saul R
2838 Melbourne Ave
Pomona, CA 91767                               10264     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                            $144.00
Aspe, Jonathan R
900 Creekside Dr.
Fullerton, CA 92833                            10265     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Campbell, Theresa
9885‐6 Caspi Gardens
Santee, CA 92071                               10266     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Qin, Yi
344 Colner Circle
Folsom, CA 95630                               10267     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Montemayor Jr, Alfredo
1431 San Bernardino Rd Apt C
Upland, CA 91786                               10268     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Breville, Anne
3800 13th St S
Arlington, VA 22204                            10269     9/8/2020    24 Hour Fitness Worldwide, Inc.                                          $996.00                                                                      $996.00
Nale, Robert
986 Embarcadero Drive
El Dorado Hills, CA 95762                      10270     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $923.68                                                                                            $923.68

                                                                                              Page 599 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 600 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Virta, Farrell
5 Cielo Court
Orinda, CA 94563                               10271     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $48.60                                                                                          $48.60
Shi, Kai
82 Rosenblum
Irvine, CA 92602                               10272     9/8/2020    24 Hour Fitness United States, Inc.                                                                          $100.00                                 $100.00
Ferber, Art
6746 Barberry Pl.
Carlsbad, CA 92011                             10273     9/8/2020     24 Hour Fitness Worldwide, Inc.                                        $325.00                                                                      $325.00
Dam , Ken M
1366 Meadow Glen Way
Concord , CA 94521                             10274     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $157.07                                                                                         $157.07
Seyedan, Mahsa
22961 De Kalb Drive
Calabasas, CA 91302                            10275     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $555.00                                                                                         $555.00
Padilla, Ginger
15647 Randolph Pl
Denver, CO 80239                               10276     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Bui, Hung
7119 Comal Drive
Irving, TX 75039                               10277     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $113.39                                                                                         $113.39
Jordan, Kristi
4420 Gary Dr
Haltom City, TX 76117                          10278     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $582.78                                                                                         $582.78
Leung, Curtis
4836 Scala Ct
Dublin, CA 94568                               10279     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Hubberman, Steven
10914 Larkmeade Lane
Potomac, MD 20854                              10280     9/8/2020        24 Hour Fitness USA, Inc.                        $480.00                                                                                         $480.00
King, Julee
7901 Hornbeam Court
Las Vegas, NV 89131                            10281     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Stoval, Shawn
828 Columbia Dr
San Mateo, CA 94402                            10282     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Urbas, Yaron
19 Lake Street
Brooklyn, NY 11223                             10283     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $33.06                                                                                          $33.06
Castillo, Viviana
600 Hunters Trail # 22
Glendora, CA 91740                             10284     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Hughes, Geoff
5601 Blair Oaks Dr
The Colony, TX 75056                           10285     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Sayan, Sam
1012 Forest Ridge Dr
Bedford, TX 76022                              10286     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $84.12                                                                                          $84.12
Diano, Roy
5701 Winsome Ln. APT 7
Houston, TX 77057                              10287     9/8/2020     24 Hour Fitness Worldwide, Inc.                                      $1,676.61                                                                    $1,676.61
Camp, Robert M
1776 Yorktown St, Ste 320
Houston, TX 77056                              10288     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $136.35                                                                                         $136.35

                                                                                                 Page 600 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 601 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Khaleel, Bakr
1147 Australia St.
El Cajon, CA 92020                             10289     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
SELESKY, JOHN
13803 IVYMOUNT DRIVE
SUGAR LAND, TX 77498                           10290     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                            $107.17
Houshangi, Khosro
25585 La Mirada St
Laguna Hills, CA 92653                         10291     9/8/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Ketcham, Kenneth L.
11822 61st Ave SE
Snohomish, WA 98296                            10292     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Hill, Gerald
28103 Flywheel Court
Katy, TX 77494                                 10293     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $143.80                                                                                            $143.80
makrygiannis, stavros
44 Rockland Ave
Woodland Park, NJ 07424                        10294     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Kumar, Ajeet
3715 241st Ct SE
Issaquah, WA 98029                             10295     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Alter, Lisa
3437 Corte Fortuna
Carlsbad, CA 92009                             10296     9/8/2020    24 Hour Fitness United States, Inc.                $3,904.68                                                                                          $3,904.68
Gentry, Stacey
10185 Elkwood St
Sun Valley, CA 91352                           10297     9/8/2020        24 Hour Fitness USA, Inc.                        $602.00                                                                                            $602.00
Jozwiak, David
18352 W. Verdin Rd
Goodyear, AZ 85338                             10298     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $31.43                                                                                             $31.43
Pettingell, Garrett
1801 S. Union Blvd.
Lakewood, CO 80228                             10299     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                            $720.00
Gray‐LeBlue, Vanessa
7881 Othel Way
Sacramento, CA 95828                           10300     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Sanchez, Edgar
22012 Hawaiian ave, #d
Hawaiian Gardens, CA 90716                     10301     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kogan, Galina
5 Woodrise Court
East Northport, NY 11731                       10302     9/8/2020             24 New York LLC                              $60.00                                                                                             $60.00
Lovering, Manuel Richard
13518 Sohail St
Lakeside, CA 92040                             10303     9/8/2020     24 Hour Fitness Worldwide, Inc.                                         $5,000.00                                                                    $5,000.00
Tennety, Uday
181 Ayer Ln
Milpitas, CA 95035                             10304     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Grigoryev, Evgeniy
100 Azalea Ct
Vallejo, CA 94589                              10305     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Chan, Henry
19 Burlwood Dr
San Francisco, CA 94127                        10306     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00

                                                                                                 Page 601 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 602 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Pacquing, Lea B.
200 Salinas Ave
San Francisco, CA 94124                        10307     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                             $399.99                                 $399.99
Choe, Robert
147 Crown Court
Apt 6
San Francisco, CA 94114                        10308     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $197.95                                                                                         $197.95
Balingit, Ellen
42833 Vistana Ct.
Indio, CA 92203                                10309     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Lee Miller, Linda
9257 Wedgewood Street
Temple City, CA 91780                          10310     9/8/2020        24 Hour Fitness USA, Inc.                         $98.00                                                                                          $98.00
Sanderson Nietupski, Amy
3611 Antiem St
San Diego, CA 92111                            10311     9/8/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                          $83.98
McClendon, Patricia
27142 Encinas
Mission Viejo, CA 92692                        10312     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Hefflinger, Dean
10214 29th Ave SE
Everett, WA 98208‐4543                         10313     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $693.94                                                                                         $693.94
Vasquez, Kailan
5436 North E Street
San Bernardino, CA 92407                       10314     9/9/2020    24 Hour Fitness United States, Inc.                   $50.00                                                                                          $50.00
Bishop, Marcus
158 Tharp Drive
Moraga, CA 94556                               10315     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $233.33                                                                                         $233.33
Maltzman, Edwin W.
1979 East 24th Street
Brooklyn, NY 11229                             10316     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Danilov, Aleksandr
535 Ocean Parkway Apt 5F
Brooklyn, NY 11218                             10317     9/8/2020     24 Hour Fitness Worldwide, Inc.                                        $119.88                                                                      $119.88
Pan, Shaotao
13535 Lyndhurst St
Apt 6207
Austin, TX 78717                               10318     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Tankersley, Joshua W
701 Sterling Reserve
Canton, GA 30115                               10319     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,779.00                                                                                       $1,779.00
Kao, MeiChuan
4827 Bogart Av.
Baldwin Park, CA 91706                         10320     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.84                                                                                         $399.84
HUNTER, ELDA
6824 SW 114 PLACE , UNIT C
MIAMI, FL 33173                                10321     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $311.15                                                                                         $311.15
Cook, Briana
443 S. Parfet Street
Lakewood, CO 80226                             10322     9/8/2020              24 Denver LLC                              $400.00                                                                                         $400.00
Stallings, Lan
5282 NE Ash Grove Ct.
Lee's Summit, MO 64064                         10323     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $107.00                                                                                         $107.00


                                                                                                 Page 602 of 1495
                                                    Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 603 of 1495
                                                                                                           Claim Register
                                                                                               In re 24 Hour Fitness Worldwide, Inc.
                                                                                                         Case No. 20‐11558

                                                                                                                     Current General                                                Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address            Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                         Amount                                                         Amount
Di Gregorio, David
165 Charlotte Place
Englewood Cliffs, NJ 07632                             10324     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $633.62                                                                                            $633.62
Clark, Tracy A
6913 Ohio Drive
Vancouver, WA 98664                                    10325     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $325.05                                                                                            $325.05
Bre Ddr Crocodile Falcon Ridge Town Center II LLC
3300 Enterprise Parkway
Beachwood, OH 44122                                    10326     9/8/2020        24 Hour Fitness USA, Inc.                                                                             $1,557,880.14                           $1,557,880.14
Workman, Lisa
1081 Auburn St.
Livermore, CA 94550                                    10327     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Boychenko, Mary Cay
3490 Greenville Dr
Simi Valley, CA 93063                                  10328     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $95.97                                                                                             $95.97
Briceno, Jaime Heriberto
26 Bernard St.
Bakersfield, CA 93305                                  10329     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Reynolds, Tyler J
407 Marty Lane
Unit 12
Petaluma, CA 94952                                     10330     9/8/2020    24 Hour Fitness United States, Inc.                  $429.00                                                                                            $429.00
Janacek, John
108 San Clemente Ave
Oxnard, CA 93035                                       10331     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nguyen, Cuong
5708 Creekhollow Dr
Arlington, TX 76018                                    10332     9/8/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Slayton, Michael
232 N Lone Hill Ave
Glendora, CA 91741                                     10333     9/8/2020     24 Hour Fitness Worldwide, Inc.                                         $1,250.00                                                                    $1,250.00
Fan, Ming‐Jean
7706 Oak Meadow Court
Cupertino, CA 95014                                    10334     9/8/2020     24 Hour Fitness Worldwide, Inc.                                            $57.00                                                                       $57.00
Chandler (Taylin), Desiree
4422 Bush Mountain Drive
Tumwater, WA 98512                                     10335     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Malhotra, Akhil
2213 Olivia Lane
Little Elm, TX 75068                                   10336     9/8/2020        24 Hour Fitness USA, Inc.                        $399.99                                                                                            $399.99
Mitchell, Mark
2112 Routt Street
Lakewood, CO 80215                                     10337     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $262.00                                                                                            $262.00
24 Hour Fitness Worldwide, Inc.
745 E Valley Blvd Apt 271
San Gabriel, CA 91776                                  10338     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                          $1,399.98
RATNA, NAVA
950 PROSPECT AVENUE
VALLEJO, CA 94592                                      10339     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Mar, Donna
8125 Peak Forest Way
Elk Grove, CA 95757                                    10340     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00



                                                                                                         Page 603 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 604 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Liu, Jianwei
4532 Mesa Blvd.
Chino Hills, CA 91709                          10341     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $232.91                                                                                            $232.91
Pham, Arthur
6901 Loving Trl
North Richland Hills, TX 76182                 10342     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Shubin, Jasmine Charisma
9051 Caminito Vera
San Diego, CA 92126                            10343     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
Loganzo , Rondi
7 Gregory St.
New City , NY 10956                            10344     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $49.60                                                                                             $49.60
ZIERMAN, TERRI
394 CHADWICK CIRCLE
HENDERSON, NV 89014                            10345    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Guembes, Marta
7304 N. Campbell Ave.
Portland, OR 97217                             10346     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Finke, Lauralee
6891 SE Clackamas Rd
Milwaukie, OR 97267                            10347     9/8/2020    24 Hour Fitness Worldwide, Inc.                                          $228.00                                                                      $228.00
Patterson, Patrice
7945 Lime Ave, Apt 2
Fontana, CA 92336                              10348     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wong, Virginia S.
27982 Milt Circle
Laguna Niguel, CA 92677                        10349     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $244.08                                                                                            $244.08
Wawa, Songo
237 South Willie James Jones Avenue
San Diego, CA 92113                            10350     9/7/2020    24 Hour Fitness Worldwide, Inc.                                           $30.44                               $19.84                                  $50.28
Wong, Ho Yo
PO BOX 37610
Honolulu, HI 96837                             10351     9/7/2020       24 Hour Fitness USA, Inc.                       $155.82                                                                                            $155.82
WELDEHAIMANOT, SIMON
616 Heather Glenn Ln
San Leandro, CA 94578                          10352     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Chu, Jennie
226 Rose Arch
Irvine, CA 92620                               10353     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                             $5,059.90                               $5,059.90
Gutierrez, Malenie Selena
18514 Gardens End Ln,
Houston, TX 77084                              10354     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
NGUYEN, HONG HANH THI
16152 NASSAU LANE
HUNTINGTON BEACH, CA 92649                     10355     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
McComb, Jeremiah
18128 E 99th PL
Commerce City, CO 80022                        10356     9/8/2020            24 Denver LLC                                                     $99.70                                                                       $99.70
Shi, Wei
2308 Carquinez Ave
El Cerrito, CA 94530                           10357     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Parisi, Christina
201 S. Francisca Ave. #12
Redondo Beach, CA 90277                        10358     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                             $40.00

                                                                                              Page 604 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 605 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Kim, Duckhwan
3621 Texel Ln
Pflugerville, TX 78660                          10359     9/8/2020       24 Hour Fitness USA, Inc.                                          $583.36                                                                      $583.36
Lavaglio, Brandon
22546 Vose Street
West Hills, CA 91307                            10360     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                          $40.00
Santacroce, Gina M
5686 SE Chase Loop
Gresham, OR 97080                               10361     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                         $150.00                                                    $150.00
Mosley, Major
8423 Adler Lake Dr
Houston, TX 77083                               10362     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                      $0.00
RAM, PRITO
PO Box 353
SAN BRUNO, CA 94066                             10363     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Abbasi, Omar
4752 Starbuck Avenue
Santa Rosa, CA 95409                            10364     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Khanna, Rishi
37560 Marsten Drive
Newark, CA 94560                                10365     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Cara‐Reonal, Flormina Salazar
9451 IMPERIAL AVENUE
GARDEN GROVE, CA 92844                          10366     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                         $165.00                                                    $165.00
Wong, Gordon
835 Sharon Park Drive
Menlo Park, CA 94025                            10367     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Boatner, Sean
PO Box 13545
Sacramento, CA 95853                            10368     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $229.00                                                                                         $229.00
D'amico, Frank
7803 So. Rice Ave.
Bellaire, TX 77401                              10369     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $311.42                                                                                         $311.42
Washington, Christopher
6228 Bear Run Rd
The Colony, TX 75056                            10370     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Straalen, Kent Van
7400 Center Ave. #361
Huntington Beach, CA 92647                      10371     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Portscheller, Russ
20421 E. Sagewood Ln
Parker, CO 80138                                10372     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Premchand, Kiggal Nita
1226 Koi Terrace
Fremont, CA 94536                               10373     9/7/2020       24 Hour Fitness USA, Inc.                     $1,541.00                                                                                       $1,541.00
Young, Blair C
802 Windmill Place
Highlands Ranch, CO 80126                       10374     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $349.00                                                                                         $349.00
Sinclair, Steven
34478 Hickory Lane
Wildomar, CA 92595                              10375     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Fox‐Jones, June
2695 Briggs Avenue, Apt. A7
Bronx, NY 10458                                 10376     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00

                                                                                               Page 605 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 606 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                 Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                          Amount
Wagnon, Sheila
1043 NE Thomas Street
Hillsboro, OR 97124                            10377     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                             $120.00
Nelson, Chris
6 Galicia Ct
Palm Desert, CA 92260                          10378     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $119.98                                                                                             $119.98
Wangliang, Summer
2000 S Melrose Dr
Apt 21
Vista, CA 92081                                10379     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                             $500.00
Thomas, Stephanie
218 Elvado way
SAN DIEGO, CA 92114                            10380     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                  $0.00                                                                      $250.00
Alfonso, Charles
8240 SW 94th Street
Miami, FL 33156                                10381     9/8/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00                                                                        $0.00
Trivedi, Abhishek
232 Longview Terrace
Orinda, CA 94563                               10382     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $282.73                                                                                             $282.73
Kogan, Igor
5 Woodrise Court
East Northport, NY 11731                       10383     9/8/2020           24 New York LLC                              $60.00                                                                                              $60.00
Collazo, Julia
1338 Buckwood Dr.
Orlando, FL 32806                              10384     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Lay, Alexander
2521 Louise Ave.
Arcadia, CA 91006                              10385     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Schumacher, Randal P.
9516 Bent Creek Lane
Vienna, VA 22182‐1407                          10386     9/8/2020    24 Hour Fitness Worldwide, Inc.                                        $2,040.00                                                                     $2,040.00
Palileo, Cheryl
5201 Laguna Oaks Drive #189
Elk Grove, CA 95758                            10387     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Grinchenko, Nikolai
3360 Shore Parkway Apt.#5B
Brooklyn , NY 11235                            10388     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $526.37                                                                                             $526.37
Szeto, Naomi
2907 Hillside Drive
Burlingame, CA 94010                           10389     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $70.38                                                                                              $70.38
Johnson, Joshua Gunner
7337 Woodruff Way
Citrus Heights, CA 95621                       10390     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                             $240.00
Klimenko, Elena
3730 Max Pl Apt 201
Boynton Beach, FL 33436                        10391     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $99.47                                                                                              $99.47
Zubko, Yelena
5725 Ridgepoint Dr
Antelope, CA 95843                             10392     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Putman‐Elliott, Pamela
23 Glorieta West
Irvine, CA 92620                               10393     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                             $499.92



                                                                                              Page 606 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 607 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
DiRocco, Barbara
10903 Whiterim Drive
Potomac, MD 20854                              10394     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Schroeder, Jacob
315 Crest Ave
Alamo, CA 94507                                10395     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Luis, Nathan
106 Onondaga Ave
San Francisco, CA 94112                        10396     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
French, Shaylyn
4420 Gary Dr
Haltom City, TX 76117                          10397     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $582.78                                                                                            $582.78
Ko, Sandy
10 Bethel Ct
Sacramento, CA 95831                           10398     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Rich, Erica
PO Box 609
Newark, CA 94560                               10399     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $48.00                                                                                             $48.00
Suelflow, Gerry
1615 Morgan Lane
Redondo Beach, CA 90278                        10400     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $262.53                                                                                            $262.53
Mims, Carol
4201 Abigail Court
Antelope, CA 95843                             10401    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
GRIFFIN, LORI
4235 WALNUT AVE
CHINO, CA 91710                                10402     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                            $900.00
Firth, Ruth
17517 Gold Holly
Pflugerville, TX 78660                         10403     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,051.29                                                                                          $1,051.29
Stamps, Gwendolyn
18515 Bridgeland Creek Pkwy #910
Cypress, TX 77433                              10404     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Ye, Peng
43278 Cedarwood Drive
Fremont, CA 94538                              10405     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Harutunian, Albert
P.O. Box 22795
San Diego, CA 92192‐2795                       10406     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Caselli, Filippo
25621 Blossom park street
Lake Forest, CA 92630                          10407     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Litton, James
1655 Klamath River Dr
Rancho Cordova, CA 95670                       10408     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,700.00                                                                                          $1,700.00
Battaglia, Dante O.
836 Madison Ave. Apt. 1
Paterson, N.J. 07501                           10409     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                               $1,000.00                                                  $2,000.00
Pardon, Kimberley Sue
5319 SE 18th Ave
Apt 4
Portland, OR 97202                             10410     9/8/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                        $150,000.00



                                                                                              Page 607 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 608 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Hmmich, Mohcine
6311 Van Nuys Blvd. #421
Van Nuys, CA 91401                            10411     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $576.00                                                                                            $576.00
Kha, Vivian
1631 Golden Gate Ave.
San Francisco, CA 94115                       10412     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
George, Bindhu
2282 Olympic View Dr
Chino Hills, CA 91709                         10413     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Avanesyan, Gurgen
1900 Bonita Dr
Glendale, CA 91208                            10414     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Carney, Eilish
7501 Ridge Blvd, Apt 5L
Brooklyn, NY 11209                            10415     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                             $72.00
Crouchet‐Faux, Bryce
1025 Ocean Ave. #205
Santa Monica, CA 90403                        10416     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Robinson, Jamal D.
1715 Enclave Pkwy #308
Houston, TX 77077                             10417     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Shue, Hagent
19304 Avenida Del Sol
Walnut, CA 91789                              10418     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $4,000.00                                                                                          $4,000.00
Meader, Jesse
1430 E Thackery Ave
West Covina, CA 91791                         10419     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Schott, Travis L
544 Glenneyre #3
Laguna Beach, CA 92651                        10420     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
MCNAIR, MELISSA
1978 TIOGA LOOP
HERCULES, CA 94547                            10421     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $428.00                                                                                            $428.00
Jordan, Michael
4420 Gary Dr
Haltom City, TX 76117                         10422     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $582.78                                                                                            $582.78
Feldman, Gary
594 Deer Creek Lane
Petaluma, CA 94952                            10423     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Saelee, Sam
5752 Taj Mahal Dr
Las Vegas, NV 89103                           10424     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Soukup, Zachary Jon
816 Patricia Court
Wentzville, MO 63385                          10425     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Tafoya, Angela
15353 Weddington St Apt C305
Sherman Oaks, CA 91411                        10426     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Guo, Joe
3210 Sawtelle Blvd #307
Los Angeles, CA 90066                         10427     9/8/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                            $699.00
Guo, Danyan
1173 Via Lucero
Oceanside, CA 92056                           10428     9/8/2020        24 Hour Fitness USA, Inc.                        $299.99                                                                                            $299.99

                                                                                                Page 608 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 609 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Iderstine, Lisa Van
555 Countrybrook Loop
San Ramon, CA 94583                           10429     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
Boucher, Jennifer
3831 Green Ave.
Apt. B
Los Alamitos, CA 90720                        10430     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $62.97                                                                                          $62.97
Morrow, Charlene P.
606 Calle Reata
San Clemente, CA 92673‐3036                   10431     9/8/2020       24 Hour Fitness USA, Inc.                       $800.00                                                                                         $800.00
Miller, Dianne
26436 Lombardy Road
Mission Viejo, CA 92692                       10432     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Wang, Bo
408 portofino dr, Unit 102
San Carlos, CA 94070                          10433     9/9/2020    24 Hour Fitness Worldwide, Inc.                                       $300.00                                                                      $300.00
Hirokawa, Chigusa
45‐210 William Henry Rd
Kaneohe, HI 96744                             10434     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                          $46.99
Ghosh, Arpita
28451 Yosemite Drive
Portola Hills, CA 92679                       10435     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Oblena, Christian
34122 Langhorn Court
Fremont, CA 94555                             10436     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                                             $46.99                                  $46.99
Bichut, Dominique
150 E56th Street
Apt 9C
New York, NY 10022‐3633                       10437     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $69.99                                                                                          $69.99
Snyder, Sally A
273 1/2 Termino Ave
Long Beach, CA 90803                          10438     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $34.99                                                                                          $34.99
Johnson, Joel Vaughn
1412 Law St.
San Diego, CA 92109                           10439     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,100.00                                                                                       $2,100.00
Tate, Nathan
c/o Yvonne Tate
PO Box 771
Indian Hills, CO 80454                        10440     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, Va 22182                              10441     9/7/2020    24 Hour Fitness Worldwide, Inc.                                       $700.00                                                                      $700.00
Boyd, Jason
13145 SW Snowshoe Ln
Beaverton, OR 97008                           10442     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,250.00                                                                                       $1,250.00
Roberts, Natalia
21735 Manor Court Dr
Katy, TX 77449                                10443     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Estrella, Jaime
8300 NE Quatama St Unit 53
Hillsboro, OR 97006                           10444     9/8/2020       24 Hour Fitness USA, Inc.                        $60.00                                                                                          $60.00
Wang, Hailing
3176 Puttenham Way
Fremont, CA 94536                             10445     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00

                                                                                             Page 609 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 610 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Cho, Yong
20112 Milano Ct
Yorba Linda, CA 92886                           10446     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $59.55                                                                                          $59.55
Crum, Vicki
47 Sanders Ranch Road
Moraga, CA 94556                                10447     9/8/2020     24 Hour Fitness Worldwide, Inc.                                        $308.00                                                                      $308.00
Montee, Kristy
60 White Pine Lane
Danville, CA 94506                              10448     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Stetsen, Ksenia
9019 N Boxwood Street
Camas, WA 98607                                 10449     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $31.61                                                                                          $31.61
Sparks, Ramona
4117 Boone Lane
Sacramento, CA 95821                            10450     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Smith, Nicholas
1231 Cayuga Avenue
San Francisco, CA 94112                         10451     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Hill, Melissa
12371 Rocksprings Ct.
Garden Grove, CA 92843                          10452     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $6,552.00                                                                                       $6,552.00
Bennett, Rachel
8701 NE 54th St., Apt G6
Vancouver, WA 98662                             10453     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Goff, Matthew L
4514 Stuart Street
Denver, CO 80212                                10454     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $124.60                                                                                         $124.60
Lewis, Jaimie
5602 N Sycamore Ave
Rialto, CA 92377                                10455     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $380.00                                                                                         $380.00
Guo, Bing Na
9327 Lafayette Walk
Brooklyn, NY 11209                              10456     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
Karbalaee, Nima
29175 Alfieri St.
Laguna Niguel, CA 92677                         10457     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Arakaki Jr., James M.
5323 Keikilani Circle
Honolulu, HI 96821                              10458     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $103.66                                                                                         $103.66
Hang, David
3595 Chemin de Riviere
San Jose, CA 95148                              10459     9/8/2020    24 Hour Fitness United States, Inc.                  $180.00                              $238.00                                                    $418.00
Ehrlich, Shoshanna
9411 NW 10 St.
Plantation, FL 33322                            10460     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
PRAHL, SHANNON
517 KIMBROUGH ST
FORT WORTH, TX 76108                            10461     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Mittelman, Doug
7 Moonray
Irvine, CA 92603                                10462     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Williams, Turan t
3972 Riviera Drive
San Diego, CA 92109                             10463     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $192.00                                                                                         $192.00

                                                                                                  Page 610 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 611 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Elliby, Julian
220 Forestridge Dr.
Mansfield, TX 76063                             10464     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $242.41                                                                                         $242.41
Uy, Henley
11306 Oakwood Drive
Fontana, CA 92337                               10465     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $456.00                                                                                         $456.00
Gimelli, John
2165 La Madrona drive
Santa Cruz, CA 95060                            10466     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Birkett, Tom
12221 Rios Road
San Diego, CA 92128                             10467     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Puzon, Bartlomiej
320 E 42nd St #2910
New York, NY 10017                              10468     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Malone, Amy
9820 Vieux Carre Dr
Louisville, KY 40223                            10469     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $886.00                                                                      $886.00
Lei, Jin Li
15030 Wengate Street
San Leandro, CA 94579‐1536                      10470     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $286.66                                                                                         $286.66
Yasko, Joseph
6778 Sandalwood Dr.
Simi Valley, CA 93063                           10471     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Kiley, Susan
6105 Camino Forestal
San Clemente, CA 92673                          10472     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $408.33                                                                                         $408.33
To, Tammi
1298 Sierra Ct.
San Jose, CA 95132                              10473     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                             $324.50                                 $324.50
Clary, Daniel
2618 San Miguel Drive #467
Newport Beach, CA 92660                         10474     9/7/2020        24 Hour Fitness USA, Inc.                        $150.00                                                                                         $150.00
Klein, Gerald & Diane
3583 Libby Court
West Palm Beach, FL 33406‐4915                  10475     9/8/2020     24 Hour Fitness Worldwide, Inc.                                        $859.98                                                                      $859.98
Sagala, Benny
2045 Blue Bird Lane
Redlands, CA 92374                              10476     9/8/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Ghaempanah, Neda
19000 Harvard ave
Apartment 15
Irvine, Ca 92612                                10477     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Kazzaz, Omayah
10448 Carlotta Ave
Buena Park, CA 90620                            10478     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Reznik, Igor
3115 Brighton 6th Street, Apt 2N
Brooklyn, NY 11235                              10479     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $31.50                                                                                          $31.50
Nguyen, Diane
19122 Blue Hill Lane
Tomball, TX 77377                               10480     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00



                                                                                                  Page 611 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 612 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
Hsu, Uting
3515 S Oak Valley Place
Diamond Bar, CA 91765                           10481     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $6,711.38                                                                                           $6,711.38
Jewett Jr., John W.
6420 E Calle del Norte
Anaheim, CA 92807                               10482     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,128.18                                                                                           $1,128.18
Lain, Kevin
605 SW 119th ST
APT 2207
Oklahoma City, OK 73170                         10483     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                             $300.00
Sekhon, Gurveen
908 Tybalt Drive
San Jose, CA 95127                              10484     9/7/2020    24 Hour Fitness Worldwide, Inc.                                          $519.97                                                                       $519.97
Shah, Milin
1402 Central Avenue
Aberdeen, NJ 07747                              10485     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,536.00                                                                                           $1,536.00
Chow, Anna
775 42nd Ave
San Francisco, CA 94121                         10486    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                             $650.00
Ross, Armand M
4564 Somerset Drive NE
Albany, OR 97322                                10487     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                              $99.00
Sharafi, Sarah
3207 Defoe Ct.
Fremont, CA 94536                               10488     9/8/2020       24 Hour Fitness USA, Inc.                       $141.00                                                                                             $141.00
Ward, Brianna
262 Lugonia St.
Newport Beach, CA 92663                         10489     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                             $150.00
Gutter, Michael
18 Charles Street, Apartment 4
Jersey City, NJ 07307                           10490     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                             $300.00
Sun, Lina
5831 Fairdale Ln
Houston, TX 77057                               10491     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Rosas, Marisa
5371 Sunnybrook Ct
Santa Rosa, CA 95403                            10492     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                  $0.00                                                                    $5,000.00
Lischner, Cynthia
206 Quentin Road, Apt. 2d
Brooklyn, NY 11223                              10493     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Vanzuylen, Vincent
12620 SW 10th St
Beaverton, OR 97005                             10494     9/6/2020       24 Hour Fitness USA, Inc.                       $139.50                                                                                             $139.50
Lomv, Alex
3861 Faulkner Ct
Irvine, CA 92606                                10495     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Thrash, Amia J
6541 Golden Club Dr.
Eastvale, CA 91752                              10496     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $143.97                                                                                             $143.97
Crum, Alexander
47 Sanders Ranch Road
Moraga, CA 94556                                10497     9/8/2020    24 Hour Fitness Worldwide, Inc.                                          $308.00                                                                       $308.00



                                                                                               Page 612 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 613 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
KANG, HAO YUN
972 ASTON CIRCLE
SANTA ROSA, CA 95404                           10498     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $495.13                                                                                            $495.13
Mittelman, Jill
7 Moonray
Irvine, CA 92603                               10499     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Ng, Jeanette
138 Port Royal Ave
Foster City, CA 94404                          10500     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Davis, Kirk
PO Box 3926
Huntington Beach, CA 92605                     10501     9/8/2020    24 Hour Fitness United States, Inc.                $1,541.00                                                                                          $1,541.00
Bradley, Gale
425 Burnett Ave.
San Francisco, CA 94131                        10502     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ang, Ronald
6006 Edgefield ave
Lakewood, CA 90713                             10503     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $78.98                                                                                             $78.98
Johnson, Janice
4048 De La Vina Way
Sacramento, CA 95823                           10504     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                             $65.00
Tong, Ling
1074 Robbia DR.
Sunnyvale, CA 94087                            10505    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Rus, Charles
4629 Cass St. #359
San Diego, CA 92109                            10506     9/9/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                            $600.00
Roa, Henry
14639 Dalmatian ave.
La Mirada, CA 90638                            10507     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Richardson, Jisung
4461 Pacific Coast Highway
APT C301
Torrance, CA 90505                             10508     9/8/2020        24 Hour Fitness USA, Inc.                      $1,600.00                                                                                          $1,600.00
Quibelan, Stacy
7902 Cobblestone Ct.
Gilroy, CA 95020                               10509     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Pipalapalli, Ashwini
                                               10510     9/8/2020        24 Hour Fitness USA, Inc.                        $110.00                                                                                            $110.00
Esfahani, Amin Ghamsari
6277 McAbee Road
San Jose, CA 95120                             10511     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Ali, Izzie
3790 Sparrowood Way
Sacramento, CA 95823                           10512     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Ostromogilskaya, Yelena
2279 28th Ave
San Francisco, CA 94116                        10513     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Elwood, William
53260 Avenida Obregon
La Quinta, CA 92253                            10514     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Graml, Charles
4122 Drummond St
Houston, TX 77025                              10515     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $82.50                                                                                             $82.50

                                                                                                 Page 613 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 614 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
JIMENEZ, TONY
15530 SMOKETREE ST
HESPERIA, CA 92345                            10516     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lopez, Kathleen P
4856 Kipling Drive
Carmichael, CA 95608                          10517     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $105.27                                                                                            $105.27
Lu, Yao Hui
1738 Yosemite Ave
San Francisco, CA 94124                       10518     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Haycraft, Crystal Charlene
P.O. Box 1481
San Clemente, CA 92674                        10519     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Powell, John and Lucy
P.O. Box 12111
Reno, NV 89510                                10520     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $98.00                                                                                             $98.00
Hunsaker, Ron
21102 Pennington Lane
Trabuco Canyon, CA 92679‐3310                 10521     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $95.00                                                                                             $95.00
Hall, Yiyao Zhou
1347 Warner Ave.
Sunnyvale, CA 94087                           10522     9/8/2020       24 Hour Fitness USA, Inc.                       $424.00                                                                                            $424.00
Yamamoto, Masahiro
473 Sapena Ct.
#12
Santa Clara, CA 95054                         10523     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
BESEM, MICHAEL
5419 HOLLYWOOD BLVD #C‐300
LOS ANGELES, CA 90027                         10524     9/8/2020       24 Hour Fitness USA, Inc.                       $649.99                                                                                            $649.99
Dawley, Hilda
1441 E. Altadena Drive
Altadena, CA 91001                            10525     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $2,948.00                                                                                          $2,948.00
Leaupepe, Upu
330 Dominguez St
Camarillo, CA 93010                           10526     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Zeinalizadeh, Nooshin
36 Rue Fontaine
Foothill Ranch, CA 92610                      10527     9/8/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Holt, Sherri
3033 Merrick San Way
Carmichael, CA 95608                          10528     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                        10529     9/9/2020     24 Hour Fitness Holdings LLC                      $699.99                                                                                            $699.99
Bliley, Paul
13409 SE Angus ST
Vancouver, WA 98683                           10530     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $425.00                                                                                            $425.00
Griggs, Jernard
PO Box 870541
Mesquite, TX 75187                            10531     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Brown, James
1361 Emerald St
San Diego, CA 92109                           10532     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00



                                                                                             Page 614 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 615 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Bahrami, Alexander
11201 Birmingham Ct.
Great Falls, VA 22066                          10533     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                             $46.99
Miller, Pamela D
16 Velasco Ct.
Danville, CA 94526                             10534     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $383.32               $383.32                                                                      $766.64
Trinh, Toan P
830 Meade Ave
San Francisco, CA 94124                        10535     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Magliacano, Sofia
321 W. 6th St.
Corona, CA 92882                               10536     9/9/2020       24 Hour Fitness USA, Inc.                                             $286.66                                                                      $286.66
Tran, Ivy
414 S.21st
San Jose, CA 95116                             10537     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Nersesian, Jack
4365 W. Sarah Street
Burbank, CA 91505                              10538     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $162.48                                                                                            $162.48
O'Neal, Kayleigh Valeen
25 NE 86th ave
Portland , OR 97220                            10539     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98
Campos, Pam
3145 Riverside Dr.
Carrollton, TX 75007                           10540     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $550.00                                                                                            $550.00
Patel, Minesh
6202 Camellia Cir
Rocklin, CA 95765                              10541     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Acosta, Lily
5610 Bear Paw Circle
Katy, TX 77449                                 10542     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Schroeder, Musashi
5711 Ravenspur Dr. #307
Rancho Palos Verdes, CA 90275                  10543     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Sharma, Rohit
6349 San Rufo Cir
Buena Park, CA 90620                           10544     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Massa, Michael
23337 Califa St
Woodland Hills, CA 91367                       10545     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Syed, Habib Hasan
2735 Indigo Stone Ln
Katy, TX 77449                                 10546     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Umbria, Luis
1002 Katy Gap Rd Apt 432
Katy, TX 77494                                 10547     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $45.45                                                                                             $45.45
Naines, Julie
6423 Matiija Ave.
Van Nuys, CA 91401                             10548     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                          $1,541.00
Lien, John
10938 Lotus Drive
Westminster, CA 92843                          10549     9/8/2020             RS FIT CA LLC                             $429.99                                                                                            $429.99
Gao, Xiangmin
1575 Honeywood Ct
Brea, CA 02921                                 10550     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00

                                                                                              Page 615 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 616 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Demke, Caleb
1456 E Firelight Way
Sandy, UT 84092                                 10551     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $250.82                                                                                            $250.82
Lee, Christopher
7 Timberwood Dr, Unit 314
Lebanon, NH 03766                               10552     9/8/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
TAO, WEI
15207 SE Northshore Dr
Vancouver, WA 98683‐5315                        10553     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Melchiore, Yeni
1743 10th Street D
Santa Monica, CA 90404                          10554     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
MUNIZ, MARGARITA
21151 E FLORA PL
AURORA, CO 80013                                10555     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Nguyen, Whitney
474 Clauser Drive
Milpitas, CA 95035                              10556     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Alcaraz, Adam Fidel
20702 EL TORO ROAD #531
LAKE FOREST, CA 92630                           10557     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $39,268.81                                                                                         $39,268.81
Mimi, Huynh
11100 S River Heights Drive A216
South Jordan, UT 84095                          10558     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Doh, Youngmee
4205 129th Pl SE Apt 6
Bellevue, WA 98006                              10559     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Fowler, Robert
1812 Tameria Dr
Irving, TX 75060                                10560     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Deniae, Robert
27501 Label Ave
Canyon Country, CA 91351                        10561     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Munoz, Rina L
1625 E 124th St
Compton, CA 90222                               10562     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $898.00                                                                                            $898.00
Ghanoongooi, Benjamin H.
27975 Sarabande Lane # 238
Canyon Country, CA 91387                        10563     9/7/2020     24 Hour Fitness Worldwide, Inc.                                         $3,000.00                                $0.00                               $3,000.00
PAN, DEAN
7161 GALLI CT
SAN JOSE, CA 95129                              10564     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $159.00                                                                                            $159.00
Chan, KaFai
                                                10565     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ceballos, Patricia
1498 Gustavo Street
Unit D
El Cajon, CA 92019                              10566     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
Mathis, Spencer
26622 Swan Lane
Canyon Country, CA 91387                        10567     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Filice, Dominic
4601 S Cooper Street
Seattle, WA 98118                               10568     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $127.35                                                                                            $127.35

                                                                                                  Page 616 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 617 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
MCCAIN, BENNIE
2207 SARADON DR
SUGAR LAND, TX 77478                           10569     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $105.87                                                                                            $105.87
Tice, Carl
2541 Date Circle
Torrance, CA 90505                             10570     9/8/2020        24 Hour Fitness USA, Inc.                         $82.66                                                                                             $82.66
Thai, Hoang
5671 Shadow Ridge Dr
Castro Valley, CA 94552                        10571     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Rupert, Audra
1439 Long Creek Way
Roseville, CA 95747                            10572     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $79.00                                                                                             $79.00
Alvarez, Crisanne
4556 Fargo Dr.
Grand Prairie, TX 75052                        10573     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $250.53                                                                      $250.53
Newman, Jane
2018 NW Victoria Dr
McMinnville, OR 97128                          10574     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                            $960.00
Bui, Tom
18934 Knapp St
Northridge , CA 91324                          10575     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Gonzalez, Katherine
3950 Mack Road Sp#146
Sacramento, CA 95823                           10576     9/8/2020    24 Hour Fitness United States, Inc.                  $432.00                                                                                            $432.00
Hunsaker, Paula M
21102 Pennington Lane
Trabuco Canyon, CA 92679                       10577     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $94.64                                                                                             $94.64
Scher, Jeffrey
102‐55 67th Drive
APT. LF
Forest Hills, NY 11375                         10578     9/8/2020      24 Hour Fitness Holdings LLC                     $1,800.00                                                                                          $1,800.00
Tamayo, Irma
12034 Pecan Meadow Dr
Houston, TX 77071                              10579     9/9/2020    24 Hour Fitness United States, Inc.                $2,500.00                                                                                          $2,500.00
Benavidez, Marissa Amelia
1809 Litchfield Ave.
Long Beach, CA 90815                           10580     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                $108.18                                 $108.18
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                              10581     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $780.00                                                                                            $780.00
Huang, Julie
3321 Garden Terrace Lane
Hacienda Heights, CA 91745                     10582     9/7/2020     24 Hour Fitness Worldwide, Inc.                                           $499.98                                                                      $499.98
Gerughty, Deborah J
291 White Fang Way
Livermore, CA 94550                            10583     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $92.23                                                                                             $92.23
Ashmore, Andrew
1725 Terrapin Hills Dr
Bowie, MD 20721                                10584     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Biddulph, Evan
6431 S Lakeview St
Littleton, CO 80120                            10585     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00



                                                                                                 Page 617 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 618 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Liu, Lin
21902 Woodbury Dr
Cupertino, CA 95014                             10586     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                             $325.00                                                    $325.00
Pastore, Jo
5105 68TH STREET
San Diego, CA 92115                             10587     9/8/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
DeHerrera, Jerome
555 Greathouse Drive
Milpitas, CA 95035                              10588     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $18,000.00                                                                                         $18,000.00
Nicholson, Elaine
36115 Pizarro Dr.
Fremont, CA 94536                               10589     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $277.95                                                                                            $277.95
Hasan, Umar Syed
2565 Alvin Avenue Apt 139
San Jose, CA 95121                              10590     9/8/2020        24 Hour Fitness USA, Inc.                         $62.73                                                                                             $62.73
Gamboa, Janet
601 W. Santa Ana Blvd.
Santa Ana, CA 92701                             10591     9/8/2020    24 Hour Fitness United States, Inc.                $1,548.00                                                                                          $1,548.00
Zarate, Paula
1263 Jefferson Ave
Escondido, CA 92027                             10592     9/9/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Johnston, Jennifer D
7139 N McKenna Ave
Portland, OR 97203                              10593     9/8/2020        24 Hour Fitness USA, Inc.                      $1,092.47                                                                                          $1,092.47
Castillo, Alan
16 Brynwood Lane
Ladera Ranch, CA                                10594     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $487.00                                                                                            $487.00
Kim, Seokmin
16155 Risley St
Whittier, CA 90603                              10595     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Boyer Reddy, Stephanie
26839 Marble Lakes Drive
Katy, TX 77494                                  10596     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $636.30                                                                                            $636.30
Houston, Katherine
4200 SE Bowman St
Milwaukie, OR 97222                             10597     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $102.68                                                                      $102.68
Nguyen, Heidi
1007 D St.
Sacramento, CA 95814                            10598     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $425.00                                                                                            $425.00
Hawkins, Cynthia
1338 Buckwood Dr.
Orlando, FL 32806                               10599     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
 FOSTER, JON W.
10270 CABALLO COURT
SACRAMENTO, CA 95829                            10600     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $168.00                                                                                            $168.00
Clay, Christopher
Griffin & Mathews
1155 Dairy Ashford, Suite 300
Houston, TX 77079                               10601     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $148.83                                                                                            $148.83
Bankston, Kathreen Batayon
10585 W. Ontario Pl.
Littleton, CO 80127                             10602     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00



                                                                                                  Page 618 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 619 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Patel, Ankur
12 Kearny court
Parsippany, NJ 07054                             10603     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                          $150.00
STERMER, ERNEST
6320 SURFSIDE WAY
SACRAMENTO, CA 95831                             10604     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Ingardia, Richard S
4727 59th Street
San Diego, CA 92115                              10605     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $7,695.00                                                                                        $7,695.00
Konzelman, Jon
12630 Westmere Drive
Houston, TX 77077                                10606     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $106.65                                                                                          $106.65
Kimberly Roth (now known as Kimberly Brady)
3820 Bernice Dr.
San Diego, CA 92107                              10607     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $899.92                                                                                          $899.92
Rushiddin, Khalfani
1901 Halford Ave
Apt # 222
Santa Clara, CA 95051                            10608     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $49.34                                                                                           $49.34
Fabry, Robert N.
72. E. Golden Privet Drive
Draper, UT 84020                                 10609     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $105.93                                                                                          $105.93
Dorigo, Christine
276 Adams Street 27
Oakland, CA 94610                                10610     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                           $50.00
Beauparlant, Dawn
2502 NE Daphne St.
Issaquah, WA 98029                               10611     9/8/2020    24 Hour Fitness United States, Inc.                $2,059.20                                                                                        $2,059.20
Phillips, Blake
1325 Delaware #105
Huntington Beach, CA 92648                       10612     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                              $699.00                                 $699.00
Blanda, Tony
8124 Shady Glen Ave.
Las Vegas, NV 89131‐8144                         10613     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $48.50                                                                                           $48.50
Griffin, Indra Lilmonie
18425 Kittridge St. Unit 315
Reseda, CA 91335                                 10614     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                           $39.99
Zahn, Douglas
9803 49th Ave SW
Seattle, WA 98136                                10615     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,823.90                                                                                        $1,823.90
RAMCHANDANI, SUNIL
5216 FALCON TRAIL
DAVIE, FL 33314                                  10616     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                        $5,000.00
Nishiyama, Akiko
17 Meadow Ln
Redwood City, CA 94063                           10617    9/13/2020     24 Hour Fitness Worldwide, Inc.                                        $243.75                                                                       $243.75
Correa, Carmen
9020 Pennylane
Fortworth, TX 76123                              10618     9/9/2020    24 Hour Fitness United States, Inc.                                        $0.00                                                                        $0.00
Ramirez, Jose Antonio
4616 11th Ave
Sacramento, CA 95820                             10619     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $319.97                                                                                          $319.97



                                                                                                   Page 619 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 620 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Bighamian, Mansour
P.O. BOX 251774
Los Angeles, CA 90025                         10620     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                            $160.00
Medeiros, Gary
1617 Boyer Ave E
Seattle, WA 98112                             10621     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                             $84.00
Campbell, Troye
3215 Park Hills Dr
Austin, TX 78746                              10622     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $270.00                                                                                            $270.00
Mitchell, Shellee
1011 Caslon Way #206
Landover, MD 20785                            10623     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Schultheis, Mark
1580 Redlands Place
Costa Mesa, CA 92627                          10624     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Woods, Jenill
7245 Gainsborough Court
Rancho Cucamonga, CA 91739                    10625     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Taylor, Tracey A.
1111 SE Dogwood Lane
Milwaukie, OR 97267                           10626     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $49.98                                                                                             $49.98
Nguyen, Quynh Luu
1141 Navaro St
Santa Rosa, CA 95401                          10627     9/9/2020             RS FIT CA LLC                             $800.00                                                                                            $800.00
Von Futscher, Victor
10612 SW 137th Place
Miami, FL 33186                               10628     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $320.99                                                                                            $320.99
Wong, Germaine
4 Rolph Park Ct
Crockett, CA 94525                            10629     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Semenova, Julia
4 Allenwood Ln
Aliso Viejo, CA 92656                         10630     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Leddy, Michael
7605 Applecross Lane
Dallas, TX 75248                              10631     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $81.19                                                                                             $81.19
Dey, Supriyo
3328 Moulin Ln
San Jose, CA 95135                            10632     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $160.87                                                                                            $160.87
Smith, Jr., R.D.
9204 Bluefield Rd.
Springdale, MD 20774                          10633     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $133.06                                                                                            $133.06
Courtney, J. Craig
2881 Prestwick Court
Fairfield, CA 94534                           10634     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $25,000.00                                                                                         $25,000.00
GOLDMAN, JUDITH
450 E STRAWBERRY DR #47
MILL VALLEY, CA 94941                         10635     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,621.96                                                                                          $1,621.96
Azaryan, Aida
1900 Bonita Dr
Glendale , CA 91208                           10636     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Ybarra, Elizabeth
1135 North Barston Ave.
Covina, CA 91724                              10637     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                             $69.00

                                                                                             Page 620 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 621 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Laiwala, Sarah
9626 NW Thompson Rd.
Portland, OR 97229                             10638     9/8/2020    24 Hour Fitness Worldwide, Inc.                                       $429.99                                                                      $429.99
Olson, Donna jeanne
2928 Weald Way
Apartment #1423
Sacramento, CA 95833                           10639     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Yang, Minzhen
1194 Nikette Way
San Jose, CA 95120                             10640     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Patarra, Pedro
111 Hanover St.
Santa Cruz, CA 95018                           10641     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                         $299.00
Perez, Melody
301 San Simeon Pl
San Ramon, CA 94583                            10642     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                            $699.99                                 $699.99
Covall, R. Matthew
PO BOX 893
Fairfax, CA 94978                              10643     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Phan, Jonathan
20521 Bearsden Cir
Huntington Beach, CA 92646                     10644     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Peithman, Juliane
31 Monte Cresta Ave
Pleasant Hill, CA 94523                        10645     9/6/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Bizjak, Robert J.
4855 SW Franklin Ave
Apt 133
Beaverton, OR 97005                            10646     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $192.00                                                                                         $192.00
Sunkin, Neil
22908 Gershwin Dr.
Woodland Hills, CA 91364                       10647     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $3,075.00                                                                                       $3,075.00
Gyi, Maisie
106 San Miguel Dr.
Arcadia, CA 91007                              10648     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Caole, Florentino R
1572A Guerrero St.
San Francisco, CA 94110                        10649     9/7/2020         24 San Francisco LLC                           $94.00                                                                                          $94.00
KIM, YOUNG JIN
9721 Graham St. #17
Cypress, CA 90630                              10650     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $4,900.00                                                                                       $4,900.00
Gentry, Paula
1088 Pondview Drive
Cedar Hill, TX 75104                           10651     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Roa, Christian
14639 Dalmatian Ave.
La Mirada, CA 90638                            10652     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Norcia, Lori
2340 Meyers Drive
Santa Rosa, CA 95403                           10653     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Zhu, Xiaowei
6233 Guyson Ct.
Pleasanton, CA 94588                           10654     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $690.00                                                                                         $690.00


                                                                                                 Page 621 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 622 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Ayala, Mireya
30784 Calle Chueca
San Juan Capistrano, CA 92675                  10655     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                            $499.92
Irwin, Lauren
20875 Kelvin Place
Woodland Hills, CA 91367                       10656     9/7/2020    24 Hour Fitness Worldwide, Inc.                    $125.97                                                                                            $125.97
Reese, James R.
25037 FEIJOA AVE.
LOMITA, CA 90717                               10657     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $199.00                                                                      $199.00
Legarda, Richard
215 S. Winton Ave.
La Puente, CA 91744                            10658     9/7/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                             $39.99
Casper, Tricia
74 Park Charles Blvd North
St Peters, MO 63376                            10659     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Ervin, Cynthia
6017 30th Ave NE
Seattle, WA 98115                              10660     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,437.50                                                                                          $1,437.50
Smith, Equaan Dia
P. O. Box 11531
Piedmont, CA 94611                             10661     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Rang, Somneang
10503 NE 94th St
Vancouver, WA 98662                            10662     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
McLoone, Dan E
365 Buttonwood Dr
Brea, CA 92821                                 10663     9/8/2020             RS FIT CA LLC                              $99.99                                                                                             $99.99
Nguyen, Vincent
626 Longfellow Dr.
Fremont, CA 94539                              10664     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $642.00                                                                                            $642.00
Gyi, Aung
106 San Miguel Dr.
Arcadia, CA 91007                              10665     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Farrell, Jon T
Jon T Farrell
9 Hollingers Island
Katy, TX 77450                                 10666     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $21.92                                                                                             $21.92
Urie, Kimberly A.
1055 E. Fremont Ave.
Fresno, CA 93710                               10667     9/7/2020        24 Hour Holdings II LLC                      $2,750.00                                                                                          $2,750.00
Luu, Lien K
3409 High Vista Dr
Carrollton, TX 75007                           10668     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                               $700.00                                 $700.00
Nguyen, Phu‐Cuong Huu
3409 High Vista Dr.
Carrollton, TX 75007                           10669     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                               $700.00                                 $700.00
Bhandari, Vaidehi
3675 Kay Ct
Fremont, CA 94538                              10670     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                          $2,500.00
Farrell, Pamela
9 Hollingers Island
Katy, TX 77450                                 10671     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $21.94                                                                                             $21.94



                                                                                              Page 622 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 623 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Au‐Yeung, Nathan Marik
19858 Vista Hermosa Dr.
Walnut, CA 91789                              10672     9/8/2020    24 Hour Fitness United States, Inc.                  $349.99                                                                                            $349.99
Sorensen, Emily
1261 S. Tejon St.
Denver, CO 80223‐2910                         10673     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $241.49                                                                                            $241.49
VAN LIEN, ANDREW
10938 LOTUS DR.
GARDEN GROVE, CA 92843                        10674     9/9/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Engeda, Joseph
69 Glen Ave Apt 105
Oakland, CA 94611                             10675     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $251.00                                                                                            $251.00
Taylor, Amy
2409 Lake Dr.
Loveland, CO 80538                            10676     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $86.98                                                                                             $86.98
Li, Qian
2333 Kapiolani blvd
Apt3005
Honolulu, HI 96826                            10677     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $52.35                                                                                             $52.35
Clements, Monique
3830 Ute Way
Antelope, CA 95843                            10678     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Zhou, Yuchun
150 Yuba Ct
San Bruno, CA 94066                           10679     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Yang, Maixee
2301 Falcon Drive
Fairfield, CA 94533                           10680     9/8/2020     24 Hour Fitness Worldwide, Inc.               $1,000,000.00                                                                                      $1,000,000.00
Ling, Wen
43278 Cedarwood Drive
Fremont, CA 94538                             10681     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
SVRAKA, TIBOR
859 CRESPI DRIVE
San Leandro, CA 94578                         10682     9/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wyche, Gerrice
3925 Mt Vernon Dr
View Park, CA 90008                           10683     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
Urie, Kimberly
1055 E. Fremont Ave.
Fresno, CA 93710                              10684     9/7/2020    24 Hour Fitness United States, Inc.                $2,750.00                                                                                          $2,750.00
Recendez, Cesar
7065 Cornerstone Ln
Stanton, CA 90680                             10685     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Kastrinsky, Ira
15‐11 Landzettel Way
Fair Lawn, NJ 07410                           10686     9/8/2020     24 Hour Fitness Worldwide, Inc.                                         $2,364.00                                                                    $2,364.00
Villafana, Oscar
791 S Park Ave
Pomona, ca 91766                              10687     9/7/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Alvarez, Vanessa
16222 Inyo St
La Puente, CA 91744                           10688     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                $400.00                                 $400.00



                                                                                                Page 623 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 624 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
ABBASI, SAM
4752 STARBUCK AVENUE
SANTA ROSA, CA 95409                           10689     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Stephens, Deborah
11115 Madrigal Street
San Diego, CA 92129                            10690     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
WANG, CHANG
1018 N ALFRED STREET APT 7
WEST HOLLYWOOD, CA 90069                       10691     9/7/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Chang, LiangRuey
19 Stirling Drive
Danville, CA 94526                             10692     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                               $0.00                                   $0.00
Echegaray‐Martinez, Andrea
1400 Gannon Drive
Sacramento, CA 95825                           10693     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $368.40                                                                                         $368.40
Wooden, Lois J
26325 Long Oak Drive
Newhall, CA 91321                              10694     9/7/2020        24 Hour Fitness USA, Inc.                                            $82.50                                                                       $82.50
Fletcher, Janae
4857 Arid Ave Apt 2322
Las Vegas, NV 89115                            10695     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                               $0.00                                   $0.00
Ananthula, Sravan K
4518 Sandyford Ct
Dublin, Ca 94568                               10696     9/9/2020    24 Hour Fitness United States, Inc.                  $178.96                                                                                         $178.96
Booth, Jeffre
525 N Gilbert St spc 147
Anaheim, CA 92601                              10697     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,700.00                                                                                       $1,700.00
Antaramian, Aline
4252 Laurelgrove Ave
Studio City, CA 91604                          10698     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $165.00                                                                                         $165.00
Fisher, William Morgan
8355 Rainrock ct.
Las Vegas, NV 89123                            10699     9/7/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                          $99.00
Miyao, Chelsie A.
745 S Bernardo Avenue, Apt A219
Sunnyvale, CA 94087                            10700     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $168.29                                                                                         $168.29
Feldman, Kenneth
2390 Crenshaw Blvd. #121
Torrance, CA 90501‐3300                        10701     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Schuler, Timothy
835 Amigos Way, Suite 6
Newport Beach, CA 92660                        10702     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Kochie, Maria
6 Pelham Drive
Brentwood, NY 11717                            10703     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Ho, Chinjui
7706 Oak Meadow Court
Cupertino, CA 95014                            10704     9/8/2020     24 Hour Fitness Worldwide, Inc.                                         $28.21                                                                       $28.21
Rupert, Aura E
6909 Franela Way
Citrus Heights, CA 95621                       10705     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $79.00                                                                                          $79.00
Consentino, Mark
3001 North Spring Drive
Richardson, TX 75082                           10706     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $63.74                                                                                          $63.74

                                                                                                 Page 624 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 625 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Robbins, Lisa
448 Pleasant Grove Rd
Rio Oso, CA 95674                             10707     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Abbasi, Mousa
4752 Starbuck Avenue
Santa Rosa, CA 95409                          10708     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Limqueco, Jimmy
46917 Fernald Common
Fremont, CA 94539                             10709     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Hernandez, Ramon
12411 Rush St
S.El Monte, CA 91733                          10710     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $245.00                                                                                         $245.00
Martinez, Carlos D
13811 Pointed Edge Ln
Cypress, TX 77429                             10711     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $102.27                                                                                         $102.27
May Jr, Keith
4150 Fran Way
El Sobrante , CA 94803                        10712     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Luong, Aiden
10111 bissonnet street #206
Houston, TX 77036                             10713    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $369.51                                                                                         $369.51
Towne, Jeanette M.
P. O. Box 275
Walnut Grove, CA 95690                        10714     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,396.50                                                                                       $1,396.50
Young, Raymond
10279 Seneca Pass
Riverside, CA 92503                           10715     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $425.00                                                                                         $425.00
Moon, Young
7513 Kekaa St.
Honolulu, HI 96825                            10716     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $16.02                                                                                          $16.02
Rice, Joyce A
8177 Arroyo Vista Dr.
Sacramento, CA 95823                          10717     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Aghegnehu, Benyam
2520 S. Bascom Ave
Apt 1
Campbell, CA 95008                            10718     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
KANTHARAJU, RAGHUKUMAR
110 E REMINGTON DR, APT 28
SUNNYVALE, CA 94087                           10719     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Bathin, Mulania
3656 S Halifax Way
Aurora, CO 80013                              10720     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Nhieu, Khai
8288 Wooded Brook Dr
Elk Grove, CA 95758                           10721     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $198.00                                                                                         $198.00
Mozaffarian, Ahrya
6930 Fallbrook Ave
West Hills, CA 91307                          10722    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $95.50                                                                                          $95.50
Chang, Sharon
4262 W. 1st St. Apt #108
Los Angeles, CA 90004                         10723    9/10/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                         $429.99



                                                                                             Page 625 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 626 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
HORN, PHILLIPE
3924 ZENAKO STREET
SAN DIEGO, CA 92122                             10724     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Ackershoek‐Contreras, Patricia
20 Pier Lane
Fairfield, NJ 07004                             10725    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $6,000.00                                                                                          $6,000.00
Wood, Cyndi
3215 Blodgett Dr
Colorado Springs, CO 80919                      10726     9/8/2020    24 Hour Fitness United States, Inc.                  $146.96                                                                                            $146.96
Bhupalam, Suresh
4397 NW Palo Verde Place
Beaverton, OR 97006                             10727     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $690.00                                                                                            $690.00
Kim, William
13851 Visions Dr.
La Mirada, CA 90638                             10728    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Harvey, Connor
9391 Banning Ave
Huntington Beach, CA 92646                      10729     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Medina, Victor
735 N. Conlon Ave.
West Covina, CA 91790                           10730     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Chong, Christie
1629 Lemon Ave
Walnut, CA 91789                                10731     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                            $449.99
Chiu, Steven
PO Box 4084
Cerritos, CA 90703‐4084                         10732     9/8/2020     24 Hour Fitness Worldwide, Inc.                                         $1,000.00                                                                    $1,000.00
Corrieri, Don
201 S. Francisca Ave. #12
Redondo Beach, CA 90277                         10733     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $820.00                                                                                            $820.00
Leung, Allison
865 Arcadia Ave, Apt D
Arcadia, CA 91007                               10734     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $345.48                                                                                            $345.48
Gill, Rashpal Singh
518 Hilltop Dr
Murphy, TX 75094                                10735     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $495.80                                                                                            $495.80
Walker, Sharlie
15253 Grumman Ave
Fontana, CA 92336                               10736     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kim, Kimberly
31426 Windsong Dr.
San Juan Capistrano, CA 92675                   10737     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Nii, Patrick
95‐224 Halekua Place
MILILANI, HI 96789                              10738     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $749.00                                                                                            $749.00
Nguyen, Cung
15111 Bushard St SPC 66
Westminster, CA 92683                           10739     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Attya, Susie
124 Bertita Street
San Francisco, CA 94112                         10740     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Gipson, Stephanie
PO Box 3811
Alhambra, CA 91803                              10741     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $112.28                                                                                            $112.28

                                                                                                  Page 626 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 627 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Scott, Virginia Lee
29765 Calle Pantano
Temecula, CA 92591                              10742    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $137.03                                                                                            $137.03
Gibson, Zachary
907 Second Street
Fairfield, CA 94533                             10743     9/8/2020    24 Hour Fitness Worldwide, Inc.                                           $80.00                                                                       $80.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            10744    9/10/2020           24 New York LLC                                  $0.00                                                                                           $0.00
Estrada, Raul
677 Oak St.
Apt 6
San Francisco, CA 94117                         10745    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                           Unliquidated                                  $0.00
Perez, Isidro
834 W.14TH ST
UPLAND, CA 91786                                10746     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Durbin, Megan
1743 McCormack Lane
Placentia, CA 92870                             10747     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
An, Xiaoyan
3924 Zenako Street
San Diego, CA 92122                             10748     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Kazime, Najeeb
2609 NE 195th St
Apt #A202
Lake Forest Park, WA 98155                      10749     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                            $180.00                                                    $180.00
Allen, Rick
6386 Pearlroth Drive
San Jose, CA 95123                              10750     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Pedroza, Ernesto
18139 LANACA ST
LA PUENTE, CA 91744                             10751     9/8/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                            $200.00
Ruby, Patel
3 Carriage Lane
Nanuet, NY 10954                                10752     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                            $649.00
Wiedemann, Susan
276 Wildrose Common
Unit 3
Livermore, CA 94551                             10753    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $98.98                                                                                             $98.98
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            10754    9/10/2020            RS FIT NW LLC                                   $0.00                                                                                           $0.00
Lee, Dong Y
35 Grove Street
Tenafly, NJ 07670                               10755     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $520.00                                                                                            $520.00
Khan, Zuber
164 Santa Inez Ave
San Bruno, CA 94066                             10756    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00



                                                                                               Page 627 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 628 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Ortiz, Rodion Mrk
10075 Crooked Stick Dr
Sacramento, CA 95829                            10757     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Morazan, Bryan Munoz
1136 Hayes
Irvine, CA 92620                                10758     9/8/2020    24 Hour Fitness United States, Inc.                  $140.37                                                                                            $140.37
Srivastava, Prasoon
3707 Quail Springs Ln
Katy, TX 77494                                  10759     9/9/2020    24 Hour Fitness United States, Inc.                                        $323.00                                                                      $323.00
Oleson, Jaegar
13653 Calderon Road
San Diego, CA 92129                             10760     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Sprecace, David A.
600 17th Street
Suite 2800S
Denver, CO 80202                                10761     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $107.20                                                                                            $107.20
Gonzalez, Hugo
2669 Worden St.
San Diego, CA 92110                             10762     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $159.96                                                                                            $159.96
Zamoyska, Celine
5301 E The Toledo #204
Long Beach, CA 90803                            10763     9/8/2020        24 Hour Fitness USA, Inc.                                              $150.00                                                                      $150.00
Al‐Khatib, Samid
6729 Heritage Haven Ct.
Richmond, TX 77469                              10764     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Al‐Refaee, Fadi Afa
6104 Bava Ct
San Jose, CA 95123                              10765     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Lines, Erick
2333 34th Ave South
Seattle, WA 98144                               10766     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gardner, Kassidy
301 SW Lincoln St #715
Portland, OR 97201                              10767     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Rogers, Steven
7286 SVL Box
Victorville, CA 92395                           10768     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Gol, Majid Ghasemi
1221 W. 3rd Street, Apt. 819
Los Angeles, CA 90017                           10769     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $182.66                                                                                            $182.66
Selesky, Roberta
13803 Ivymount Drive
Sugar Land, TX 77498                            10770     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                            $107.17
Elings, Colleen
10460 SW 141st Ave
Beaverton, OR 97008                             10771     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $162.00                                                                                            $162.00
Reconnu, Delia
848 West Foothill Boulevard
Unit E
Monrovia, CA 91016                              10772     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Desiree Chandler (Chase)
4422 Bush Mountain Drive
Tumwater, WA 98512                              10773     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00


                                                                                                  Page 628 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 629 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Cowell, Michael A
2121 W. Imperial Hwy
E213
La Habra, CA 90631                              10774     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Yudien, Jordan
110 Easy Street
Alamo, CA 94507                                 10775     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Pillsbury, Christopher Michael
167 W C St
GALT, CA 95632                                  10776     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                            $220.00
Uy, Lavina
11306 Oakwood Drive
Fontana, CA 92337                               10777     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $456.00                                                                                            $456.00
Kim, Kyungsook
16155 Risley St.
Whittier, CA 90603                              10778     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Tuason, Melissa
2473 Silveria Way
Antioch, CA 94531                               10779     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $24.61                                                                                             $24.61
LEE, CHRIS
212 STEEPLECHASE DR.
IRVING, TX 75062                                10780     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $182.93                                                                                            $182.93
Kindred, Gabriel Timothy
6434 Brann St
Oakland, CA 94605                               10781     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $3,200.00                                                                                          $3,200.00
Zintel, Ed
25102 Calle Playa
Unit H
Laguna Niguel, CA 92677                         10782     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Comstock, Dave
22 Bendwood Drive
Sugarland, Tx 77478                             10783     9/8/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Sharma, Gaurav
6349 San Rufo Circle
Buena Park, CA 90620                            10784     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
OTTLEY, DALE
6311 VAN NUYS BLVD. #421
VAN NUYS, CA 91401                              10785     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                $576.00                                 $576.00
Newton, Liza
5829 S Wilton Pl
Los Angeles, CA 90047                           10786     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $972.00                                                                      $972.00
Friedlander, Marguerite
1514 Brighton Way SE
Olympia, WA 98501                               10787     9/8/2020        24 Hour Fitness USA, Inc.                                              $429.99                                                                      $429.99
Martin, Kenneth Trerise
3742 1st Avenue
San Diego, CA 92103                             10788     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $760.00                                                                                            $760.00
Glasser, Mollie
261 Luiseno Ave.
Oceanside, CA 92057                             10789     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $640.00                                                                      $640.00
Schellinck, Martin
326 Alamo Square
Alamo, CA 94507                                 10790     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $134.52                                                                                            $134.52


                                                                                                  Page 629 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 630 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
ENRIQUEZ, CHRISTOPHER
14303 ARBOGLENN DR.
MORENO VALLEY, CA 92555                         10791     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,136.00                                                                                          $1,136.00
Hall, Christopher
810 Ryan Place Apt 134
Pleasant Hill, CA 94523                         10792     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Walker, Scott N
1188 Mission St Apt 1612
San Francisco, CA 94103                         10793     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Liu, Norman
87 Clearfield Drive
San Francisco, CA 94132                         10794     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $260.00                                                                                            $260.00
Hecker, Karen
1011 S.Valentia St. Unit 94
Denver, CO 80247                                10795     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,046.64                                                                                          $1,046.64
Nelson, Andrea
4140 27th Street North
Arlington, VA 22207                             10796     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $170.00                                                                                            $170.00
Kim, Kyusang
11505 Chancellroy Dr
Austin, TX 78759                                10797     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Cordova, Chara
537 Fairview Ave
Arcadia, CA 91007                               10798     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nivar, Maria
10865 SW 235 Lane
Homestead, FL 33032                             10799     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $320.99                                                                                            $320.99
Verizon Business Global LLC
William M Vermette
Paul Adamec ‐ Consultant
500 Technology Drive
Weldon Spring, MO 63304                         10800     9/8/2020    24 Hour Fitness Worldwide, Inc.                $175,357.26                                                                                        $175,357.26
Poon, Yukching
146 Monarch Trl.
Sugar Land, TX 77498                            10801     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $195.00                                                                                            $195.00
McClellan, Karla
3603 Coffee Dr
Pasadena, TX 77505                              10802     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $138.56                                                                                            $138.56
Sierpe, Sandra
1626 64th Street
#1F
Brooklyn, NY 11204                              10803     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Weston, Tracey
15922 Salida Del Sol
Ramona, CA 92065                                10804     9/8/2020       24 Hour Fitness USA, Inc.                       $450.00                                                                                            $450.00
Chia, Shin‐Lo
401 Indian Hill Place
Fremont, CA 94539                               10805     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $12,000.00                                                                                         $12,000.00
Genc, Mihriban
2780 E Fremont Pl
Centennial, CO 80122                            10806     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $96.98                                                                                             $96.98
Hunnewell, Tamsyn
2402 Laurel Pass
Los Angeles, CA 90046                           10807     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                             $39.99

                                                                                               Page 630 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 631 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Syed, Shah N
2735 Indigo stone ln
Katy, TX 77449                                  10808     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Huynh, John
2020 Associated Rd unit 5
Fullerton, CA 92831                             10809     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Lo, Chi
91 Riverview Ter. #212
Benicia, CA 94510                               10810     9/8/2020         24 San Francisco LLC                          $100.00                                                                                         $100.00
Gibson, Jed
763 El Dorado Way
Sacramento, CA 95819                            10811     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Wicklund, Gail
1900 Red Sand Court
Hendeson, NV 89002                              10812     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Woods Jr., Joseph
7245 Gainsborough Court
Rancho Cucamonga, CA 91739                      10813     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Ediz, Volkan
3822 E Lake Way
Redwood City, CA 94062                          10814     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Bliley, Cassandra
13409 SE Angus St
Vancouver, WA 98683                             10815     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $425.00                                                                                         $425.00
Sabroso, Martha
7504 Walnut Grove Ave
Eastvale, CA 92880                              10816     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                         $200.00                                                    $200.00
Haycraft, Crystal
PO Box 1481
San Clemente, CA 92674                          10817     9/8/2020    24 Hour Fitness Worldwide, Inc.                                       $200.00                                                                      $200.00
Lopez, Salvador
5865 Ventana DR
Fontana, CA 92336                               10818     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,600.00                                                                                       $2,600.00
Jones, Josiah
18 Hillside Ave
Piscataway, NJ 08854                            10819     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $103.40                                                                                         $103.40
TEKIELA, KYLE
12120 LA MAIDA ST. #1
VALLEY VILLAGE, CA 91607                        10820     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $165.25                                                                                         $165.25
GRIFFIN'BRYANT, VONNE
4235 WALNUT AVE
CHINO, CA 91710                                 10821     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Perry, Gail Marie
3822 Cornell Dr.
Oceanside, CA 92056                             10822     9/8/2020       24 Hour Fitness USA, Inc.                                       $59,307.94                                                                   $59,307.94
OLAH‐MAHURIN, ANGELIQUE
517 KIMBROUGH ST
FORT WORTH, TX 76108                            10823     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Fleck, Paul
160 EAST GLAUCUS ST
ENCINITAS, CA 92024‐1601                        10824    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $111.97                                                                                         $111.97
Pakzad, Mostafa
4340 Rousseau Ln
Palos Verdes Peninsula, CA 90274                10825     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $3,040.00                                                                                       $3,040.00

                                                                                                  Page 631 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 632 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Efstratios, Trudie L
5701 John Chaffey Circle
Garden Grove, CA 92845                          10826     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Colldeweih, Brandon
991 Sterling Circle
Folsom, CA 95630                                10827     9/8/2020       24 Hour Fitness USA, Inc.                       $250.00                                                                                            $250.00
Lyon, Garrett
5945 Paseo Del Retiro
Yorba Linda, CA 92887                           10828     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                            $225.00
Hall, Scott
1614 Venice Ave
Monrovia, CA 91016‐4332                         10829     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,725.00                $69.00                                                                    $1,794.00
Narvaez, Ryan
1676 Point Reyes Court
Chula Vista, CA 91911                           10830     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                               $699.00                                 $699.00
Fair, Michelle R
30 Lipton Way
Cotati, CA 94931                                10831     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Dean, Miles
2878 SE Mel Ct
Hillsboro, OR 97123                             10832     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Mckay, Isabel
1871 Butler Rd
Wylie, TX 75098                                 10833     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                                $74.75                                  $74.75
Pacheco, John E
P.O. Box 423
San Martin, CA 95046                            10834     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Choi, Hee‐Eok
11528 Harry Hines Blvd. Ste # A118
Dallas, TX 75229                                10835     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $2,020.00                                                                                          $2,020.00
JDN REAL ESTATE ‐ FREEHOLD, L.P.
3300 Enterprise Parkway
Beachwood, OH 44122                             10836     9/8/2020       24 Hour Fitness USA, Inc.                 $2,698,361.82                                                                                      $2,698,361.82
Gonzales, Jaden
2474 N. Eaton Ct.
Orange, CA 92867                                10837     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Udata, Mahesh
1129 NW Turnberry Ter
Beaverton, OR 97006                             10838     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                               $799.00                                 $799.00
Peralta, Marco
49 Hangar Way
Watsonville, CA 95076                           10839     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,450.00                                                                                          $1,450.00
Luevanos Rivas, Juan De Jesus
3706 Begonia Ct.
Bakerfield, CA 93313                            10840     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Wu, Chunglan
14093 Comfort Cove Lane
Eastvale, CA 92880                              10841     9/8/2020       24 Hour Fitness USA, Inc.                                             $429.99                                                                      $429.99
MBABALIYE, THEOGENE
32256 47th Ave. S
Auburn, WA 98001‐3733                           10842     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Wen, Shu Hui
770 NW 185th Ave, Unit No 308
Beaverton, OR 97006                             10843     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $804.00                                                                                            $804.00

                                                                                               Page 632 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 633 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Bryant, Try
4235 Walnut Ave
Chino, CA 91710                                10844     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Gonzales, Deandra
2474 N. Eaton Ct.
Orange, CA 92867                               10845     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Watts, Nancey Lynn
7016 W Colby Ave
West Valley City, UT 84128‐2358                10846     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $52.55                                                                                             $52.55
huynh, vince minh
5500 Jade creek way
Elk Grove, CA 95758                            10847     9/9/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Siiri, Michael
22061 Hibiscus Drive
Cupertino, CA 95014‐0108                       10848     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Hope, Austin
9501 SW 8th Drive
Portland, OR 97219                             10849     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Konopka, Robert
520 bayvie dr
toms river, NJ 08753                           10850     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Zbranek, Shawn
12523 Beauline Abbey St
Tomball, TX 77377                              10851     9/8/2020    24 Hour Fitness United States, Inc.                  $320.00                                                                                            $320.00
Guevara, Camila
1515 Mefferd Ave
San Mateo, CA 94401                            10852     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $284.94                                                                                            $284.94
Yao, Ya‐Hsin
41784 Wild Indigo Terrace
Fremont, CA 94538                              10853     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Pipes, Paula F.
1634 Nocturne Ln
Houston, TX 77043                              10854     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $808.71                                                                                            $808.71
Iwiula, Leihulu
907 N 95th St
Seattle, WA 98103                              10855     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $44.36                                                                                             $44.36
Garcia, Maria
16243 Garo Street
Hacienda Heights, CA 91745                     10856     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $79.98                                                                                             $79.98
zhao, wenlong
583 Battery Street, 1607
Seattle, WA 98121                              10857     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $2,034.65                                                                                          $2,034.65
Gonzales, David
2474 n. eaton ct.
Orange, CA 92867                               10858     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Kao, MeiChuan
4827 Bogart Av.
Baldwin Park, CA 91706                         10859     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $399.84                                                                      $399.84
Aggarwal, Manoj
18501 Van Zandt Resort Road
Philo, CA 95466                                10860     9/9/2020        24 Hour Fitness USA, Inc.                        $149.00                                                                                            $149.00
Reed, Ashley
1128 E, Stone Valley Way
Sandy, UT 84094                                10861     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $156.00          Unliquidated                                                                      $156.00

                                                                                                 Page 633 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 634 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Torres, Victor
26 Saint Francis Way
Santa Barbara, CA 93105‐2552                   10862     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Tang, Ying
6024 Hedgecrest Cir
San Ramon, CA 94582                            10863     9/9/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                            $699.00
Fried, Chrissy
910 Stratford Ct.
Del Mar, CA 92014                              10864     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                            $299.96
Jing, Yongshan
2120 El Paseo St.
Apt 2307
Houston, TX 77054                              10865     9/9/2020        24 Hour Fitness USA, Inc.                        $397.22                                                                                            $397.22
Gyenes, Laszlo
18610 FM 442
Needville, TX 77461                            10866     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $151.22                                                                                            $151.22
Aagaard, Tom
925 Webster Ave
Wheaton, IL 60187                              10867     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                            $125.97
Munger, John H
1510 Champagne Way
Gonzales, CA 93926                             10868     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Abarado, Sabina
43082 Brighton Common
Fremont, CA 94538                              10869     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $671.00                                                                                            $671.00
Malone, Jerome
66 Adrianna Path Dr
Missouri City, TX 77459                        10870     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $300.00                                                                      $300.00
Miller, Antionette
1155 W Avenue P1
Palmdale, CA 93551                             10871    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Blow, Tiersha
17919 56th Ave W
Lynnwood, WA 98037                             10872     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Cohenferrera, Esther
PO BOX 491803
Los Angeles, CA 90049                          10873     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $45.67                                                                                             $45.67
Wong, Quincy
5135 Spanish Bay Circle
Stockton, CA 95219                             10874     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Wiig, Keith
1 Willowcroft Drive
Columbine Valley, CO 80123                     10875     9/8/2020    24 Hour Fitness United States, Inc.                                      $1,872.00                                                                    $1,872.00
Buchert, Bryan
1007 D St.
Sacramento, CA 95814                           10876     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $349.00                                                                                            $349.00
Rotustein, Francine
1230 Ave Y
Apt F‐18
Brooklyn, NY 11235                             10877     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $496.00                                                                                            $496.00
St Amand, Julie Sue
14303 Olive Street
Moorpark, CA 90321                             10878     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00


                                                                                                 Page 634 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 635 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
JONES, BRANDY SHANTELL
15438 ABERDEEN WOOD DRIVE
HUMBLE, TX 77346                             10879     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $112.34                                                                      $112.34
MALLI, CHANELLE
2463 TORINO STREET, UNIT 6
WEST SACRAMENTO, CA 95691                    10880     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Jewett Jr., John W.
6420 E Calle del Norte
Anaheim, CA 92807                            10881     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,128.18                                                                                          $1,128.18
Chan, Kwun Tung
408 Maydee Street
Monrocia, CA 91016                           10882     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Agamirzoyan, Vadim
6977 navajo rd #221
San Diego, CA 92119                          10883     9/8/2020        24 Hour Fitness USA, Inc.                        $576.00                                                                                            $576.00
Michelucci, Mary
927 I St
Petaluma, CA 94952                           10884     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $384.00                                                                                            $384.00
Annunziata, Gaetano
20 Oxford Ave
Yonkers, NY 10710                            10885     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $525.21                                                                                            $525.21
Chang, Darren
932 Kinau St #305
Honolulu, HI 96814                           10886     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $118.00                                                                                            $118.00
Chzen, Daniel
3114 Melbourne Place
Walnut Creek, CA 94598                       10887     9/9/2020    24 Hour Fitness United States, Inc.                  $595.00                                                                                            $595.00
Gangel, Beth
3115 s st paul st
Denver, CO 80210                             10888     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Aslam, Shahana
2565 Alvin Avenue Apt 139
San Jose, CA 95121                           10889     9/8/2020        24 Hour Fitness USA, Inc.                        $116.97                                                                                            $116.97
Kluba, Kevin
521 Rush Drive APT#91
San Marcos, CA 92078                         10890     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $37.00                                                                                             $37.00
Jones‐Harry, Marsha
120 Darrow Place Apt 11B
Bronx, NY 10475                              10891     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $282.51                                                                      $282.51
Mack, Sean
214 S. Harris Ave
Compton, CA 90221                            10892     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Vallelunga, Gregory
27052 111th PL SE
Kent, WA 98030                               10893     9/9/2020        24 Hour Fitness USA, Inc.                      $1,355.20                                                                                          $1,355.20
Ogata, AnnaLyn
95‐1009 Kelakela Street
Mililani, HI 96789                           10894     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $400.00                                                                      $400.00
Agress, Seth and Carol
10 Eisenhower Ct.
American Canyon, CA 94503                    10895     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $779.98                                                                                            $779.98
Quick, Paul
2193 Desert Creek Avenue
Simi Valley, CA 93063                        10896     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                             $24.00

                                                                                               Page 635 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 636 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Asakura, Yu
5345 La Mirada Ave
Apt 6
Los Angeles, CA 90029‐1065                    10897     9/8/2020        24 Hour Fitness USA, Inc.                         $49.00                                                                                             $49.00
Lopez, Daniel
1074 Wagon Wheel Avenue
Colorado Springs, CO 80915                    10898     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Eckle, John
PO Box 599
Fairfield, CA 94533‐0059                      10899     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $89.55                                                                                             $89.55
Lim, Kevin
250 Staysail Ct
Foster City, CA 94404                         10900     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $555.00                                                                                            $555.00
Ahn, Sookhee
404 Chives way
Walnut Creek, CA 94595                        10901     9/8/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                            $500.00
Green, Hillary
17211 Sims Ln
Huntington Beach, CA 92649                    10902     9/8/2020        24 Hour Fitness USA, Inc.                         $66.00                                                                                             $66.00
Johantgen, Nick
30742 Tarapaca Road
RANCHO PALOS VERDES , CA 90275                10903     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00
May, Shelley
4807 Alta Loma Drive
Austin, TX 78749                              10904     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $87.00                                                                                             $87.00
Torres, Edgardo
4201 W Fay Cir
Santa Ana, CA 92703                           10905    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Chambers, Daniella F
5915 Lauretta St., Ap #4
San Diego, CA 92110                           10906     9/8/2020        24 Hour Fitness USA, Inc.                         $88.18                                                                                             $88.18
Root, David
4509 Manitou Way
San Diego, CA 92117                           10907     9/8/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Yulman, Ely
1657 E9th st
Brooklyn, NY 11223                            10908     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $119.00                                                                      $119.00
Bhajaria, Nishant
2504 Mardell Way
Mountain View, CA 94043                       10909     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Veseli, Ralph
12433 Palmtag Drive
Saratoga, CA 95070                            10910     9/9/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                            10911     9/8/2020    24 Hour Fitness United States, Inc.                                        $863.94                                                                      $863.94
Nguyen, Doanh
88 Montecito Vista Dr
Apt 220
San Jose, CA 95111                            10912     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Ellis, Mario A
6680 Walnut Ave
Long Beach, CA 90805                          10913     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $209.93                                                                                            $209.93


                                                                                                Page 636 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 637 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Lubinski, Alexander
1451 Guerrero Street, APT #2
San Francisco, CA 94110                       10914     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Nguyen, Franchesca
18698 Bushard St
Fountain Valley , CA 92708                    10915     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Desenberg, Jon
2012 N. Madison St
Arlington, VA 22205                           10916    9/10/2020       24 Hour Fitness USA, Inc.                     $1,660.00                                                                                          $1,660.00
Tay, Gilbert
1455 29th Avenue
San Francisco, CA 94122                       10917     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $490.00                                                                                            $490.00
Ayrapetov, Arkadiy
1213 Avenue Z
Apt E12
Brooklyn, NY 11235‐4363                       10918     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
McHenry, Paul B.
10875 Sweet Oak St.
Cupertino, CA 95014                           10919     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Beardsley, Steve
3516 Dana Street
Unit 10
Bakersfield, CA 93306‐1571                    10920     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,450.00                                                                                          $1,450.00
TAO, TERRY T.
921 NORTH HARBOR BLVD., SUITE 408
LA HABRA, CA 90631                            10921     9/9/2020       24 Hour Fitness USA, Inc.                     $1,460.00                                                                                          $1,460.00
Gutierrez, Gerardo
5045 N Monte Cristo Way
Las Vegas, NV 89149                           10922     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Knight, Chris
5807 Ancient Oaks Dr
Atascocita, TX 77346                          10923     9/8/2020    24 Hour Fitness Worldwide, Inc.                                        $1,000.00                                                                    $1,000.00
Liu, Biyi
1756 Strawberry Lane
Milpitas, CA 95035                            10924     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $163.00                                                                                            $163.00
Salisbury, Robin
4455 Palisades Canyon Circle
Las Vegas, NV 89129                           10925     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $983.92                                                                                            $983.92
Woodby, Marti Jo
9911 Burrowing Owl
Conroe, TX 77385                              10926     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $754.38                                                                                            $754.38
Sullivan, Myra
341 Turkshead Lane
Redwood City, CA 94065                        10927     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $57.00                                                                                             $57.00
Aung, Matthew
1474 Grove Way
Castro Valley, CA 94546                       10928     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $126.57                                                                                            $126.57
POST, LAURIE ANN
3009 VISTA CREST DRIVE
LOS ANGELES, CA 90068                         10929     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $390.00                                                                                            $390.00
Balakrishnan, Arunprakash
4674 246th CT SE
Sammamish, WA 98029                           10930     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00


                                                                                             Page 637 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 638 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Hayes, Linda
5550 N Braeswood Blvd 140
Houston, TX 77096                             10931     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $960.00                                                                                            $960.00
Leanos, George A.
4474 Yerba Buena Avenue
San Jose, CA 95121                            10932     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Reid, Lawson
1301 SW 88th Avenue
Pembroke Pines, FL 33025                      10933     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $329.99                                                                                            $329.99
Syed, Habib Mohammad
2735 Indigo Stone Ln
Katy, TX 77449                                10934     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Lamarr, Susan
24292 De Leon Drive
Dana Point, CA 92629                          10935     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Amand, Ron St
14303 Olive Street
Moorpark, CA 93021                            10936     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Aguilar, Eduardo
110 Sealane Court
Pittsburg, CA 94565                           10937     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Smith, Margaret E
P.O. Box 90222
Long Beach, CA 90809                          10938     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,735.00                                                                                          $1,735.00
GARCIA, JOSE ALBERTO
1319 WEST OLIVE STREET
OXNARD, CA 93033‐4919                         10939     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Young, John A
41207 Alline Street
Fremont, CA 94538                             10940     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $550.00                                                                                            $550.00
Cole, Roland
361 Clinton Avenue
Apt 11C
Brooklyn, NY 11238                            10941     9/8/2020    24 Hour Fitness Worldwide, Inc.                                           $84.00                                                                       $84.00
Chia, Ulric
401 Indian Hill Place
Fremont, CA 94539                             10942     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Ponsaran, Ray
42833 Vistana Ct.
Indio, CA 92203                               10943     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                            $249.96
Wallitt, Evan
1750 Vallejo Street
Apt. 104
San Francisco, CA 94123                       10944     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $9,000.00                                                                                          $9,000.00
Oh, Wanseuk
3223 W. 6th St. #708
Los Angeles, CA 90020                         10945     9/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gollub, Mike
PO Box 391584
Mountain View, CA 94039‐1584                  10946     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $210.00                                                                                            $210.00
Vitiello, Vincent
6 Barton Drive
West Orange, NJ 07052                         10947     9/9/2020       24 Hour Fitness USA, Inc.                        $81.20                                                                                             $81.20


                                                                                             Page 638 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 639 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Nesheiwat, Natalie
1330 W. Lambert Rd
Unit 130
La Habra, CA 90631                              10948     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Martin, Kenneth Trerise
3742 1st Avenue
San Diego, CA 92013                             10949     9/8/2020         24 Hour Holdings II LLC                         $760.00                                                                                         $760.00
Syed, Habib Mallik
2735 Indigo Stone Ln
Katy, TX 77449                                  10950     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                         $499.99
Chang, Hu Shu Lin
10711 Santa Tomasa Ave
San Diego, CA 92127                             10951     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
WILKENING, WILLIAM
1770 TIGERTAIL AVE
MIAMI, FL 33133                                 10952     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Tung, Koming
534 Marketview
Irvine, CA 92602                                10953     9/8/2020    24 Hour Fitness United States, Inc.                   $40.00                                                                                          $40.00
Angela & Helga Ausman
PO Box 201346
Austin, TX 78720                                10954     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $214.34                                                                                         $214.34
Thao, Sor
2301 Falcon Drive
Fairfield, CA 94533                             10955     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Zhao, Yun
21620 Golden Poppy Ct.
Walnut, CA 91789                                10956     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $393.25                                                                                         $393.25
Lansang, Vener Andre
1442 Legend Cir
Vallejo, CA 94591                               10957     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Riverside Public Utilities
Credit & Collections
3901 Orange Street
Riverside, CA 92501                             10958     9/9/2020        24 Hour Fitness USA, Inc.                      $4,423.54                                                                                       $4,423.54
Mirsky, Todd
1965 Mount Shasta Drive
San Pedro, CA 90732                             10959     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
CHOI, HYO‐SIL
1201 N. TOOL DR
TOOL, TX 75143                                  10960     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $2,020.00                                                                                       $2,020.00
He, Sarra
1750 Vallejo Street Apt 104
San Francisco, CA 94123                         10961     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $9,500.00                                                                                       $9,500.00
Sonnenberg, Dean
63 Vientos Road
Camarillo, CA 93010                             10962     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                          $94.00
Yoo, Byoung
846 Dalmalley Lane
Coppell, TX 75019                               10963     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Baxter, Curtis
15080 Mcvay Ave
San Jose, CA 95127                              10964     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $422.91                                                                                         $422.91


                                                                                                  Page 639 of 1495
                                                             Case 20-11558-KBO                       Doc 1102-1                 Filed 10/21/20                 Page 640 of 1495
                                                                                                                       Claim Register
                                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                     Case No. 20‐11558

                                                                                                                                 Current General                                             Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                     Amount                                                      Amount
Rusk, Steven L
10115 NE 161st Place
Vancouver, WA 98682                                                10965     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Cetin, Elif E
3972 Riviera Drive
San Diego, CA 92109                                                10966     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Chang, Ken Ho
10711 Santa Tomasa Ave
San Diego, CA 92127                                                10967     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Liu, Esther
7023 Country Club Dr.
La Verne, CA 91750                                                 10968     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Vallie, Erik J
20727 Cypress Rain Dr.
Katy, TX 77449                                                     10969     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Moeljadi, Brian
4555 Strohm Ave
Toluca Lake, CA 91602                                              10970     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $148.00                                                                                         $148.00
Frank Edward Plant, Jr., Trustee of the Frank Edward Plant, Jr.
Family Trust, dated July 30, 2007
Gupta, Evans and Associates, PC
1620 5th Ave. Suite 650
San Diego, CA 92101                                                10971     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $796,235.47                                                                                     $796,235.47
Tillman, Brandi P
268 Macdonald Street
Pasadena, CA 91103                                                 10972     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $324.00                                                                                         $324.00
Mitchell, La Dayo
6281 Joaquin Murieta Ave Apt E
Newark, CA 94560                                                   10973     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $52.00                                                                                          $52.00
Cheney, Elizabeth L
236 Merrie Way Lane
Houston, TX 77024                                                  10974     9/9/2020    24 Hour Fitness United States, Inc.                                   $1,500.00                                                                    $1,500.00
HENEGHAN, INA
5654 PARK MANOR DR
SAN JOSE, CA 95118                                                 10975     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
VITA, GARRETT
19450 COLINA DRIVE
WALNUT, CA 91789                                                   10976     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $268.74                              $268.74                                 $537.48
Hall, Alexa
2876 Freeborn Way
El Cajon, CA 92020                                                 10977     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Ray, Lara
226 Lightwood Street
Camarillo, CA 93012                                                10978     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                         $149.00
Zhong, Kangnian
8438 Leaning Tree Ct
Antelope, CA 95843                                                 10979     9/8/2020    24 Hour Fitness United States, Inc.                  $215.00                                                                                         $215.00
Tian, Liping (Jane)
18078 Espito St
Rowland Heights, CA 91748                                          10980     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Chan, Shi Li
103 Eldridge St. #2C
New York, NY 10002                                                 10981     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $625.00                                                                                         $625.00


                                                                                                                     Page 640 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 641 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Huang, Jimmy
1096 La Fleur Way
Sacramento, CA 95831                           10982     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Liu, Xuejiao
1521 De Anza Blvd
San Mateo, CA 94403                            10983     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Zhang, Wei
3563 Ferry Lane
Fremont, CA 94555                              10984     9/8/2020    24 Hour Fitness United States, Inc.                                     $699.99                                                                      $699.99
Purewal, Sukhamrit
1409 Cliff Swallow Drive
Patterson, CA 95363                            10985     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Nicolaou, Greg
3513 Pacific Ave
Manhattan Beach, CA 90266                      10986     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Phan, Linh
408 Mill Road
Martinez, CA 94553                             10987     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $389.87                                                                                         $389.87
REED, JACKSON
7903 CHIANTI COURT
SUGAR LAND, TX 77479                           10988     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Narayan, Rakesh
4907 Valerie
Bellaire, TX 77401                             10989     9/9/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                       $1,000.00
Ram, Ajaipaul
PO Box 353
San Bruno, CA 94066                            10990     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Shubert, Eric
405 Via Largo Ct
Morgan Hill, CA 95037                          10991     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
Ram, Jagdish
PO Box 353
San Bruno, CA 94066                            10992     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Eshenroder, Gary
71 Bravewind Ct
Tomball, TX 77375                              10993     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Navarrete, Fernando C
361 W 6th St.
Claremont, CA 91711                            10994     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
HUNTER, MARY L
31521 SILVERTIDE DRIVE
UNION CITY, CA 94587                           10995     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $648.00                                                                                         $648.00
Holstrom, Chris
2030 27th ST SW
Puyallup, WA 98371                             10996     9/9/2020     24 Hour Fitness Worldwide, Inc.                                      $1,081.42                                                                    $1,081.42
Parvini, Nader
                                               10997     9/9/2020     24 Hour Fitness Worldwide, Inc.                                         $36.74                                                                       $36.74
Bautista, Nathaniel
443 Briarwood Dr.
South San Francisco, CA 94080                  10998     9/8/2020     24 Hour Fitness Worldwide, Inc.            $250,000,000.00                                                                                 $250,000,000.00
Sanchez, Gaylene
16718 NW 91 CT
Miami Lakes, FL 33018                          10999     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $34.00                                                                                          $34.00


                                                                                                 Page 641 of 1495
                                              Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 642 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Gober III, Kenneth Parks
11940 Jollyville Rd Ste 220S
Austin, TX 78759‐2344                            11000     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $859.98                                                                                            $859.98
Badr, Ahmed
3340 E Collins Ave Apt 1
Orange, CA 92867‐7596                            11001     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $38.84                                                                                             $38.84
Jones II, Kenneth
13223 Mckinley Ave.
Los Angeles, CA 90059                            11002     9/8/2020    24 Hour Fitness Worldwide, Inc.                                           $93.48                                                                       $93.48
Lee, Lana
435 W. 20th Ave.
San Mateo, CA 94403                              11003     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Ram, Prito
PO Box 353
San Bruno, CA 94066                              11004     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Claim docketed in error
                                                 11005     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Wen, Shu Hui
770 NW 185th Ave, Unit No 308
Beaverton, OR 97006                              11006     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $804.00                                                                                            $804.00
Hernandez, Alfonso
3392 Buffalo Road
Perris, CA 92570                                 11007    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Bardach, Eugene
815 Oxford St
Berkeley, CA 94707                               11008     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Avanesyan, Feliks
1900 Bonita Dr
Glendale, CA 91208                               11009     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Johnson, Glenn
4205 SE 80th CT
Vancouver, WA 98683                              11010     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Gridley, David
4925 Whitsett Ave Apt 215
Valley Village, CA 91607                         11011     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Pipes, Michael D.
1634 Nocturne Ln
Houston, TX 77043                                11012     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $808.71                                                                                            $808.71
Cuccinello, Steve A.
541 North Fairview St
Burbank, CA 91505                                11013     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
HOWELL, CHRISTOPHER
4908 FALCONWOOD WAY
ANTELOPE, CA 95843                               11014     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Purewal, Harninder
2463 Torino Street, Unit 6
West Sacramento, CA 95691                        11015     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Guiling Jr, Arthur
2858 Folsom St.
San Francisco, CA 94110                          11016     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Shohaiep, Gamal
21621 Sandia Rd, Spc 63
Apple Valley, CA 92308                           11017     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99


                                                                                                Page 642 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 643 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Luellen, Ambre
3207 Spring Stuebner Rd
Spring, TX 77389                             11018     9/8/2020         24 Hour Holdings II LLC                          $37.88                                                                                          $37.88
Jordan, Christian
4420 Gary Dr
Haltom City, TX 76117                        11019     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $582.78                                                                                         $582.78
Chahal, Gurdit
2570 Roberts Road
Turlock, CA 95382                            11020     9/8/2020     24 Hour Fitness Worldwide, Inc.                                        $699.99                                                                      $699.99
LE, ANTHONY HUU
9162 GUSS DRIVE
HUNTINGTON BEACH, CA 92646                   11021     9/8/2020        24 Hour Fitness USA, Inc.                                                             $470.00                                                    $470.00
Miller, Michael D
4777 Ladner St.
San Diego, CA 92113‐3544                     11022     9/9/2020    24 Hour Fitness United States, Inc.                  $821.52                                                                                         $821.52
Chang, Heesoo
1471 Marchbanks Dr. #3
Walnut Creek, CA 94598                       11023     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Schandelmier, Rosemary
PO BOX 99522
Emeryville, CA 94662                         11024     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Sapountzaki, Pauline
5603 Douglaston Pkwy
Douglaston, NY 11362‐1538                    11025     9/8/2020             24 New York LLC                             $166.32                                                                                         $166.32
Kong, Wanchi
5432 Milgray Ct
Carmichael, CA 95608                         11026     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
BAUZA, LOURDES
67‐25B 186 Lane
Apt 2‐B
Fresh Meadows, NY 11365                      11027     9/8/2020             24 New York LLC                                                $576.00                                                                      $576.00
Katai, Arlene
80 Wimbledon Lakes Drive
Plantation, FL 33324                         11028     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $70.74                                                                                          $70.74
Ngo, Bichthuan
18784 Santa Isadora St.
Fountain Valley, CA 92708                    11029     9/9/2020     24 Hour Fitness Worldwide, Inc.                                      $1,099.95                                                                    $1,099.95
Lee, Rosa Luy
1945 Benton Lane
Novato, CA 94945                             11030     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                             $215.00                                 $215.00
Esquibel, Linda J
11758 Winona Ct.
Westminster, CO 80031                        11031     9/8/2020              24 Denver LLC                              $620.00                                                                                         $620.00
Lien, Fiona
10938 Lotus Dr
Garden Grove, CA 92843                       11032     9/8/2020              RS FIT CA LLC                              $429.99                                                                                         $429.99
Rayner, Lindsay
4959 NW 59th Street
Tamarac, FL 33319                            11033     9/8/2020        24 Hour Fitness USA, Inc.                         $55.63                                                                                          $55.63
Virdee, Ramit
PO Box 353
San Bruno, CA 94066                          11034     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00



                                                                                               Page 643 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 644 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                             Current 503(b)(9)
                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                      Amount
Conklin, Patrick
10000 Broadway Street
Apt. 1122
Pearland, TX 77584                           11035     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $37.57                                                                                          $37.57
Baron, Linda
5371 Paoli Way
Long Beach, CA 90803                         11036     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
De Leon, Lucy
32475 Rosado Ct.
Temecula, CA 92592                           11037     9/8/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                       $1,000.00
Margulis, Janis
841 SW 72 Avenue
Plantation, FL 33317                         11038     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Tokatlian, Christina
3554 Avenida Montuoso
Thousand Oaks, CA 91362                      11039     9/8/2020       24 Hour Fitness USA, Inc.                        $26.46                                                                                          $26.46
Mills, William
2 Alana Drive
Hawthorne, NJ 07506                          11040     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Calliste, Makeba
485 E 43rd Street
Brooklyn, NY 11203                           11041     9/8/2020       24 Hour Fitness USA, Inc.                     $1,974.44                                                                                       $1,974.44
Popov, Aleksandr
3020 Avenue Y #7‐C
Brooklyn, NY 11235                           11042     9/9/2020           24 New York LLC                             $105.00                                                                                         $105.00
Garcia, Maria
816 Rindie St
Irving, TX 75060                             11043     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $330.23                                                                                         $330.23
Buhler, Hannah
3180 Corte Tradicion
Carlsbad, CA 92009                           11044     9/8/2020       24 Hour Fitness USA, Inc.                       $120.78                                                                                         $120.78
Kuropatkin, Ken
4634 Alma Ave
Castro Valley, CA 94546                      11045     9/8/2020    24 Hour Fitness Worldwide, Inc.                     $74.25                                                                                          $74.25
Yin, Fucheng
509 Index Ave Ne
Renton, WA 98056                             11046     9/8/2020       24 Hour Fitness USA, Inc.                                           $24.74                                                                       $24.74
Doduc, Monique
4836 Steppe Court
Elk Grove, CA 95757                          11047     9/8/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                         $160.00
Solomensky, Michael
5505 Crimson Circle
Fremont, CA 94538                            11048     9/8/2020       24 Hour Fitness USA, Inc.                       $670.00                                                                                         $670.00
Martinez, Lisa
5460 Calle Vista Linda
Yorba Linda, CA 92887                        11049     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $41.67                                                                                          $41.67
KANEKURA, HIROSHI
166 CAMPBELL DR.
MOUNTAIN VIEW, CA 94043                      11050     9/8/2020       24 Hour Fitness USA, Inc.                        $27.55                                                                                          $27.55
Arnold, Jen
1804 Garnet Ave #309
San Diego, CA 92109                          11051     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                             $99.00                                  $99.00



                                                                                            Page 644 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 645 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Gidwani, Pankaj
443 Beech St Apt 2
Hackensack, NJ 07601                           11052     9/9/2020        24 Hour Fitness USA, Inc.                        $240.00                                                                                            $240.00
BHUKHAN, RAJESH k
613 AMBERSTONE LN.
SAN RAMON, CA 94582                            11053     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Lozano, Isabella V
3118 Gardendale Road
Sacramento, CA 95822                           11054     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                             $860.00                                                    $860.00
ZAMUDIO, MARTIN
13201 NEWELL ST.
GARDEN GROVE, CA 92843                         11055     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
McNeal, Sandra
750 Alamo Dr.
Morgan Hill, CA 95037                          11056    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $401.50                                                                                            $401.50
Akinsanya, Edward
1627 64th St SE
Auburn, WA 98092                               11057     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $191.95                                                                                            $191.95
Best, Mitchell
1302 Colony Dr
Annapolis, MD 21403                            11058     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Nguyen, Chinh
4311 Kansas St.
Oakland, CA 94619‐2111                         11059     9/9/2020        24 Hour Fitness USA, Inc.                      $3,226.96                                                                                          $3,226.96
Catt, William
1119 E 1st Ave
Unit 2
Salt Lake City, UT 84103                       11060     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $32.07                                                                                             $32.07
Nguyen, Tam
19122 Blue Hill Lane
Tomball, TX 77377                              11061     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Fong, Wai‐Hei
104 Sideways
Irvine, CA 92618                               11062     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $34.99                                                                                             $34.99
Foret, Randy
9813 Shirland Lane
Frisco, TX 75035                               11063     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Roth, Debra
23179 Canyon Terrace Drive
Castro Valley, CA 94552                        11064     9/8/2020    24 Hour Fitness United States, Inc.                  $275.98                                                                                            $275.98
Gin, Peggy
1206 Sargent Drive
Sunnyvale, CA 94087                            11065     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $946.00                                                                      $946.00
Wan, Elizabeth
7091 Westmoreland Way
Sacramento, CA 95831                           11066     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Read, Norman
2806 Sea Channel Dr
Seabrook, TX 77586                             11067     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Aguayo, Karen
75 Risel Avenue
Daly City, CA 94014                            11068     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $319.97                                                                                            $319.97



                                                                                                 Page 645 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 646 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Annunziata, Joseph
20 Oxford Ave
Yonker, NY 10710                             11069     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $563.99                                                                                         $563.99
Stilwell, Forrest
3522 Wrightwood CT
Studio City, CA 91604                        11070     9/8/2020        24 Hour Fitness USA, Inc.                        $294.00                                                                                         $294.00
CUNNIGHAM, MARY A
17241 FRIML LANE
HUNTINGTON BEACH, CA 92649‐4512              11071     9/9/2020      24 Hour Fitness Holdings LLC                     $2,000.00                                                                                       $2,000.00
TEOPE, SANDY M
220 S LIVERMORE AVENUE
UNIT 3439
LIVERMORE, CA 94551                          11072     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $721.11                                                                                         $721.11
Monheim, Christine
17702 Gainsford Lane
Huntington Beach, CA 92649                   11073     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
West, Charles
11420 Mondego Dr.
Bakersfield, CA 93311                        11074     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Ago, Dino
78 NW 95th ST
Miami Shores, FL 33150                       11075     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
Dodson, Steven Odell
351 Kirby Street
Los Angeles, CA 90042                        11076     9/8/2020     24 Hour Fitness Worldwide, Inc.                                      $1,400.00                                                                    $1,400.00
Reiss, Howard
1383 East 17 Street
Brooklyn, NY 11230‐6010                      11077     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $311.88                                                                                         $311.88
Itoh, Sachiko
2806 Sea Channel Dr
Seabrook, TX 77586                           11078     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Tomioka, Yoko
10470 Neal Dr.
Westminster, CA 92683                        11079     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Thale, Murray A
7523 SVL Box
Victorville, CA 92395                        11080     9/9/2020     24 Hour Fitness Worldwide, Inc.                                      $1,520.00                                                                    $1,520.00
Torkelsen, Josef
36 Santa Clara Street
Aliso Viejo, CA 92656                        11081    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Zheng, Sammi
288 Idaho St
Paramus, NJ 07652                            11082     9/9/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Taylor, Julie
201 Ridgecrest Court
Sutter Creek, CA 95685                       11083    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $96.02                                                                                          $96.02
Fernandes, Jonas
5241 Alzeda Drive
La Mesa, CA 91941                            11084     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $86.14                                                                                          $86.14
Brabec, Frantisek
880 Coachway
Annapolis, MD 21401                          11085     9/9/2020        24 Hour Fitness USA, Inc.                        $371.00                                                                                         $371.00



                                                                                               Page 646 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 647 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Cole, Brian
1710 E. Stearns Ave.
La Habra, CA 90631                             11086     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $174.11                                                                                            $174.11
Cosetti, Todd
119 Bountiful Court
Danville, CA 94526                             11087     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Medina, Gabriel
509 Holloway Ave
San Francisco, CA 94112                        11088     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                               $268.74                                 $268.74
Beers, Toby
4776 Mount Royal Ave.
San Diego, CA 92117                            11089     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $175.00                                                                                            $175.00
Hwee, Phillip
3031 Seriana Court
Union City, CA 94587                           11090     9/9/2020       24 Hour Fitness USA, Inc.                     $2,040.00                                                                                          $2,040.00
Evans, Peter
3277 Camino Coronado
Carlsbad, CA 92009                             11091    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $670.00                                                                                            $670.00
Nghiem, Nam
16405 Channelwood Way
La Mirada, CA 90638                            11092     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Huang, Christina
3806 Springhill Lane
Sugar Land, TX 77479                           11093     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $150.47                                                                                            $150.47
Stanford, Alice
232 Villa Rita Dr
La Habra Heights, CA 90631                     11094     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,460.00                                                                                          $1,460.00
Thomas, Charles
3151 Cedar Ave
Long Beach, CA 90806                           11095     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Tenorio, Giovanni
2507 34th Ave
San Francisco, CA 94116                        11096     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Reynoso, Jesse
15202 Doty Ave
Lawndale, CA 90260                             11097     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Kane, Keaton
1724 Raintree Road
Fullerton, CA 92835                            11098     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Dawley, Gregory A
1441 E. Altadena Drive
Altadena, CA 91001                             11099     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $2,948.00                                                                                          $2,948.00
Kong, Emily
527 Chalda Way
Moraga, CA 94556                               11100     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $568.00                                                                                            $568.00
MELCHIORE, ALFRED
1743 10TH STREET D
SANTA MONICA, CA 90404                         11101     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                            $225.00
Parrotta, Saverio
3 Camerion Avenue
Pompton Plains, NJ 07444                       11102     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                            $160.00
Munoz, Jose
827 Palm St
San Jose, CA 95110                             11103     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99

                                                                                              Page 647 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 648 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
James, Jordanna
10516 NE 93rd St
Vancouver, WA 98662                            11104     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $138.16                                                                                            $138.16
Jack Jaffa & Associates Corp
Jack Jaffa & Associates
147 Prince Street
Brooklyn, NY 11201                             11105    9/10/2020        24 Hour Fitness USA, Inc.                      $3,249.12                                                                                          $3,249.12
Bjarnson, Dan
356 E Annalyn Cir
Sandy, UT 84070                                11106     9/9/2020        24 Hour Fitness USA, Inc.                        $372.43                                                                                            $372.43
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                         11107     9/9/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Wilson, Adam
325 7th Ave
Unit 309
San Diego, CA 92101                            11108     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Chaimberg, Eric
20835 Skouras Drive
Winnetka, CA 91306                             11109     9/9/2020        24 Hour Fitness USA, Inc.                        $349.50                                                                                            $349.50
Scopaz, Kathleen
257 Avenida Lobeiro, Apt E
San Clemente, CA 92672                         11110     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $570.15                                                                      $570.15
Burr, Linda
214 S. Harris ave
Compton, CA 90221                              11111     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Haro, Cesar
220 South Santa Anita Avenue Apt # F
Arcadia, CA 91006                              11112     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $466.75                                                                                            $466.75
Hoang, Mylinh
1499 Las Posadas Drive
Duarte, CA 91010                               11113     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $369.99                                                                                            $369.99
Mokhlis, Masood
2035 W Judith Lane
Anaheim, CA 92804                              11114     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Gamss, Giti
2605 Avenue N
Brooklyn, NY 11210                             11115     9/8/2020     24 Hour Fitness Worldwide, Inc.                                            $66.00                                                                       $66.00
Morgan, Michael
9786 Mayfair Street
Unit D
Englewood, CO 80112                            11116     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Lowry, Cass
611 18th St Apt 1
Brooklyn, NY 11218                             11117    9/11/2020             24 New York LLC                             $233.60                                                                                            $233.60
Rodsen, Alexander
2746 East 27 Street
Brooklyn, NY 11235                             11118    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $192.00                                                                                            $192.00
HUERTA, JULIE
9402 VISTA FALLS COURT
ROSENBERG, TX 77469                            11119     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                                $339.37                                 $339.37
Klim, Bart W
401 Valley Road
River Edge, NJ 07661                           11120     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $104.50                                                                                            $104.50

                                                                                                 Page 648 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 649 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Chindamo, Frank
6400 Primrose Ave. #15
Los Angeles, CA 90068                          11121     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $719.00                                                                                            $719.00
Butler, Kimberly
353 Scott St. #3
San Francisco, CA 94117                        11122     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $376.24                                                                                            $376.24
Guo, Hengyu
805 Ridgeview Terrace
Fremont, CA 94536                              11123     9/9/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Vigil, Anthony
2851 Cobblestone Dr
Rockwall, TX 75087                             11124     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Tsudik, Gene
2 Joyce Court
Irvine, CA 92617                               11125    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Moore, Kathleen
16972 Fairfield Circle
Huntington Beach, CA 92649                     11126     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bolsen, Wes & Rebecca
12470 Bradford Dr
Parker, CO 80134                               11127     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,398.00                                                                                          $1,398.00
Urlie, Carol
1105 E. Blue Dr.
West Covina, CA 91790                          11128     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $232.91                                                                                            $232.91
Figueroa, Joe M
21432 Lostine Ave
Carson, CA 90745                               11129     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $38.00                                                                                             $38.00
Debay, Denise
953 Saddle Horn Drive
Henderson, NV 89002                            11130     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $260.00                                                                                            $260.00
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                            11131     9/9/2020    24 Hour Fitness United States, Inc.                $1,095.00                                                                                          $1,095.00
Loo, Derrick
10442 Teton Ct
Stockton, CA 95209                             11132     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                            $198.00
Leslie, Christopher M
731 Algonquian St.
Ventura, CA 93001                              11133     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                            $198.00
LaiPhan, Leon
814 S Bruce St
Anaheim, CA 92804                              11134    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Crowfoot, Karen
7106 Maple St
Longmont, CO 80504                             11135     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $540.00                                                                                            $540.00
Pereira, Ayesha
13116 SIERRA MESA CT
SAN DIEGO, CA 92129                            11136     9/9/2020        24 Hour Fitness USA, Inc.                        $549.00                                                                                            $549.00
Sprott, Robert
9910 Woodwind Dr.
Houston, TX 77025‐4713                         11137     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $779.98                                                                                            $779.98




                                                                                                 Page 649 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 650 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                               Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                        Amount
Woo, Lena
2716 Birch St.
Apt. 2
Alhambra, CA 91801‐1617                        11138     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Russell, Steve
4224 NE Shaver Street
Portland, OR 97213                             11139    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                             $649.99
Urlie, Karl
1105 E. Blue Dr.
West Covina, CA 91790‐4310                     11140     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $232.91                                                                                             $232.91
Torrez, Cecilia
14654 SE Mill CT
Portland, OR 97233                             11141    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Yang, Xiaohui
419A Atkinson Dr. #802
Honolulu, HI 96814                             11142    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Tran, Vu
4146 32nd ST APT 2
San Diego, CA 92104                            11143     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                             $400.00
Taylor, Charles A
3254 Valley Lane
Falls Church, VA 22044                         11144     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                             $800.00
Bundalian, Hannellene
587 Natoma St #306
San Francisco, CA 94103                        11145     9/9/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                             $600.00
Arani, Alexia
112 ROBINSON AVENUE
San Diego, CA 92103                            11146    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $31.49                                                                                              $31.49
Modellas, Travis
365 Buoy Way
Sacramento, CA 95831                           11147    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Leventy, Georgia
9 Henry Street
Englewood Cliffs, NJ 07632                     11148     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                             $699.99
CHEN, WEN
140 CHANNI LOOP
DANVILLE, CA 94506                             11149     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                             $149.00
Kim, Kwang Hyun
1605 Center Ave
Fort Lee, NJ 07024                             11150     9/8/2020    24 Hour Fitness United States, Inc.                                                           $249.51                                                    $249.51
Pascasio, Ricardo
227 Sagamore St.
San Francisco, CA 94112                        11151     9/9/2020           24 San Francisco LLC                           $41.99                                                                                              $41.99
Adams, Lillian Woo
21230 113th Ave SE
Kent, WA 98031                                 11152     9/8/2020    24 Hour Fitness United States, Inc.                       $0.98               $0.00                              $549.00                                 $549.98
Zou, Feng
1587 ALVISO ST
Santa Clara, CA 95050                          11153     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $950.00                                                                                             $950.00
Orellana, Daniel
1625 E 124th St
Compton, CA 90222                              11154     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                             $420.00



                                                                                                   Page 650 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 651 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Searcy, Vicki
40276 Calle Real
Murrieta, CA 92563                             11155     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Neal, Robyn
17202 Timber Rail Ct
Humble, TX 77396                               11156     9/8/2020        24 Hour Fitness USA, Inc.                        $480.00                                                                                            $480.00
Comstock, Susie Eisenberg‐Argo
22 Bendwood Drive.
Sugar Land, TX 77478                           11157     9/8/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Christopher, Dinese
725 Oak Park Dr
Morgan Hill, CA 95037                          11158     9/9/2020    24 Hour Fitness United States, Inc.                   $44.99                                                                                             $44.99
NGUYEN, DUNG
15111 BUSHARD ST SPC 66
WESTMINSTER, CA 92683                          11159     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Svedersky, Paul
555 27th St.
Apt 3
San Francisco, CA 94131                        11160     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                            $199.00
Boghossian, Gregory
1883 Los Encinos Ave.
Glendale, CA 91208                             11161     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                            $420.00
Vigil, Christine Cucchiaro
7728 Capistrano Ave
West Hills, CA 91304                           11162     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $408.00                                                                                            $408.00
Aguiniga, Rogelio
6362 Homewood Ave
Buena Park, CA 90621                           11163     9/8/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Elliot, Dean
26403 Norhill Crossing Lane
Katy, TX 77494                                 11164     9/8/2020        24 Hour Fitness USA, Inc.                        $146.81                                                                                            $146.81
Vigil, Matthew
7728 Capistrano Ave
West Hills, CA 91304                           11165     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $408.00                                                                                            $408.00
Sparkman, Jerry L
13542 Droxford St.
Cerriotos, CA 90703                            11166     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,035.00                                                                                          $1,035.00
McCook, Keith
7323 Authon Dr.
Dallas, TX 75248                               11167     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Lee, Way J
8577 Jaytee Way
Fair Oaks, CA 95628                            11168     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $4,000.00                                                                                          $4,000.00
Jacobs, Norma Ann
6807 Appomattox Way
Carmichael, CA 95608                           11169     9/8/2020     24 Hour Fitness Worldwide, Inc.                                         $1,562.00                                                                    $1,562.00
Molina, Albert G.
9438 La Gloria
Rancho Cucamonga, CA 91701                     11170     9/9/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
Fit For Life LLC
Coface North America Insurance Company
650 College Road East
Suite 2005
Princeton, NJ 08540                            11171     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $115,104.00                                                                                        $115,104.00

                                                                                                 Page 651 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 652 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
VAN DUYNE, TAMARA J
20 POMONA AVE
LONG BEACH, CA 90803‐3425                      11172     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Rhoads, Randy
983 Oak St
Costa Mesa, CA 92627                           11173     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                             $300.00
Holm, Sven Richard
218 Ruby Avenue
San Carlos, CA 94070                           11174     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $499.98                                                                                             $499.98
Fields, Valerie
22523 Lost Creek Road
Katy, TX 77450                                 11175     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $26.60                                                                                              $26.60
Bakri, Ghaith
905 West Middlefield Road, Apart 963
Mountain View, CA 94043                        11176     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $422.03                                                                                             $422.03
Bryant, Anthony
6048 Eaglemont Drive
Fontana, CA 92336                              11177     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $167.56                                                                                             $167.56
Miller, Steven H
229 Hidden Valley Ln
Castle Rock, CO 80108                          11178     9/8/2020     24 Hour Fitness Worldwide, Inc.                                           $912.00                                                                       $912.00
Madsen, Ann Marie
3886 Kashmir Way SE
Salem, OR 97317‐8301                           11179     9/8/2020     24 Hour Fitness Worldwide, Inc.                      $79.00                                                                                              $79.00
MacDuff, Katherine J.
705 Sandy Court
Redlands, CA 92374                             11180     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $860.00                  $0.00                                                                      $860.00
Vuong, Mike
1924 Half Pence Way
San Jose, CA 95132                             11181     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Tobias, Carolyn
1415 Liholiho St #1001
Honolulu, HI 96823                             11182     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,960.00                                                                                           $1,960.00
Wong, Albert
15907 Hurstfield Pointe Dr
Cypress, TX 77429                              11183     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,891.89                                                                                           $1,891.89
Vital, Andy
3090 Serpa Dr
San Jose, CA 95148                             11184     9/9/2020     24 Hour Fitness Worldwide, Inc.                                         $5,000.00                                                                     $5,000.00
Fong, Eric
18764 Aspesi Dr
Saratoga, CA 95070                             11185     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $291.00                                                                                             $291.00
Scherbinina, Yekaterina
705 sw 88 avenue
Apt. 408
Pembroke Pines, FL 33025                       11186    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $186.66                                                                                             $186.66
Yang, Fuhai
115 GLOBE
Irvine, CA 92618                               11187    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                             $499.00
Teitell, Sarah
3000 23rd St #312
San Francisco, CA 94110                        11188     9/9/2020    24 Hour Fitness United States, Inc.                   $41.99                                                                                              $41.99



                                                                                                 Page 652 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 653 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Huang, Yung Hsing
2120 El Paseo St.
APT 2307
Houston, TX 77054                              11189     9/9/2020        24 Hour Fitness USA, Inc.                        $397.22                                                                                            $397.22
Lee, Robert
3008 Sorrelwood Dr
San Ramon, CA 94582                            11190     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Corrales, Cecilia
9067 Sycamore Ave. Unit 216
Montclair, CA 91763                            11191     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $881.99                                                                                            $881.99
Pilip, Lev
1050 Borregas Ave. spc.177
Sunnyvale, CA 94089                            11192     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $310.00                                                                                            $310.00
Williams, Marilyn Elaine
2704 SE 73rd Ave
Portland, OR 97206                             11193     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $810.00                                                                                            $810.00
ZHICHAO, GUAN
8438 LEANING TREE CT.
ANTELOPE, CA 95843                             11194     9/8/2020    24 Hour Fitness United States, Inc.                  $215.00                                                                                            $215.00
Muh‐Hunt, Stephanie
38320 Redwood Terrace
Fremont, CA 94536                              11195     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $495.00                                                                                            $495.00
Awai, James K
P.O. Box 3382
San Dimas, CA 91773                            11196     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $156.00                                                                                            $156.00
Herink, Paul
291 Frank Applegate Rd
Jackson, NJ 08527‐4215                         11197     9/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Khawaja, Waseem
80 Wimbledon Lake Drive
Plantation, FL 33324                           11198     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $141.48                                                                                            $141.48
Levesque, Justin
53 Russell St.
San Francisco, CA 94109                        11199     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Schultheis, Maria
1580 Redlands Place
Costa Mesa, CA 92627                           11200     9/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
PEREIRA, GLENN ANTHONY
13116 Sierra Mesa Ct
San Diego, CA 92129                            11201     9/9/2020        24 Hour Fitness USA, Inc.                        $632.00                                                                                            $632.00
Ross, Sherina
5318 Frances Ave NE
Tacoma, WA 98422                               11202     9/9/2020     24 Hour Fitness Worldwide, Inc.         $25,000,000,000.00                                                                                  $25,000,000,000.00
Lee, Paul
3968 Grandview Dr.
Brea, CA 92823                                 11203     9/8/2020    24 Hour Fitness United States, Inc.                   $66.67                                                                                             $66.67
Blyth, Richard
1632 S. Victoria Ave.
Los Angeles, CA 90019                          11204     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kappeler‐Finn, Sheila
1920 Geary Road
Pleasant Hill, CA 94523                        11205    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                             $46.99



                                                                                                 Page 653 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 654 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Tran, Duc
17774 Los Alamos St
Fountain Valley, CA 92708                    11206     9/9/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                            $649.99
MORAN, ADRIANA C
6964 RIVERBOAT DR.
EASTVALE, CA 91752                           11207     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wong, Aaron A
83 Parkrose Ave
Daly City, CA 94015                          11208    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Nguyen, Robert
1788 Canyon Oaks Lane
Lake Forest, CA 92610                        11209    9/10/2020        24 Hour Fitness USA, Inc.                        $525.06                                                                                            $525.06
Widin, Andrew
13352 Nixon Circle
Tustin, CA 92780                             11210     9/8/2020        24 Hour Fitness USA, Inc.                        $599.87                                                                                            $599.87
MALAMED, JARRED
3545 BEETHOVEN STREET
LOS ANGELES, CA 90066                        11211    9/10/2020              RS FIT CA LLC                               $43.00                                                                                             $43.00
Warren, Shinika
8418 1/2 S. Wall St.
Los Angeles, CA 90003                        11212     9/8/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Piskulich, Lizeth
4055 La Junta Drive
Claremont, CA 91711                          11213    9/10/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
Lyons, Cathy
10788 El Centro Ave.
Fountain Valley, CA 92708                    11214     9/8/2020           24 San Francisco LLC                        $4,380.00                                                                                          $4,380.00
Nguyen, Nga
309 Saint Rita Ct
San Diego, CA 92113                          11215     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Ezeir, Sheila
2544 OCEAN PARKWAY 2 FLOOR
BROOKLYN, NY 11235                           11216     9/8/2020    24 Hour Fitness United States, Inc.                   $89.00                                                                                             $89.00
WANG, FENGYI
251 Wimbledon Ct.
San Ramon, CA 94582                          11217     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Siegel, Scott
1180 Bacon Way
Lafayette, CA 94549                          11218    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $320.00                                                                                            $320.00
Tran, Jackie
17774 Los Alamos St
Fountain Valley, CA 92708                    11219     9/9/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                            $649.99
Pan, De Fu
103 Eldridge St. #2C
New York, NY 10002                           11220     9/8/2020     24 Hour Fitness Worldwide, Inc.                     $625.00                                                                                            $625.00
Soriano, Adrian
1596 Chaparral Drive
Bonita, CA 91902                             11221     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
Avina, Christopher
25406 Altos Dr
Valencia, CA 91355                           11222     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
IWUNZE, GODWIN
P.O.BOX 1221
INGLEWOOD, CA 90308                          11223     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00

                                                                                                 Page 654 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 655 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
SMITH, DAWN
1355 E 3RD STREET
LONG BEACH, CA 90802                            11224     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,850.00                                                                                          $1,850.00
SCHUMAN, KYLE
10432 27TH DR SE
EVERETT, WA 98208                               11225     9/8/2020    24 Hour Fitness Worldwide, Inc.                                           $44.95                                                                       $44.95
Gonzales, Jacob Ramiro
701 Curtner Ave #357
San Jose, CA 95125                              11226     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Morton, Arthur
PO Box 25816
Portland, OR 97298                              11227     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                          $1,400.00
Ibrahim, Eahab E
1074 Duane Court
Sunnyvale, CA 94085                             11228     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
RAM, JAGDEV
PO Box 353
San Bruno, CA 94066                             11229     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Seaberry, Sky
501 Laporte Ave
Fort Collins, CO 80521                          11230    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $95.17                                                                                             $95.17
Meyers, Keith
3870 Poseidon Ct
West Linn, OR 97068                             11231    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $468.53                                                                                            $468.53
Razi, Reza
6150 Reseda Blvd. Apt. 211
Tarzana, CA 91335                               11232    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $20,000.00                                                                                         $20,000.00
Zhou, Dan
408 Portofino Dr, Unit 102
San Carlos, CA 94070                            11233     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $300.00                                                                      $300.00
Curiel, Eduardo
6703 Pitts Rd.
Katy, TX 77493                                  11234    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                               $324.74                                 $324.74
Bertellotti, Lukw Elliot
1420 NW Lovejoy St. Unit #628
Portland, OR 97209                              11235     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $59.98                                                                                             $59.98
Parvini, Nader
                                                11236     9/9/2020    24 Hour Fitness Worldwide, Inc.                                           $36.74                                                                       $36.74
Smith, David Vincent
1546 Lyndhurst Avenue
Camarillo, CA 93010                             11237    9/10/2020    24 Hour Fitness Worldwide, Inc.                                          $400.00                                                                      $400.00
Chia, Faustine
401 Indian Hill Place
Fremont, CA 94539                               11238     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $18,000.00                                                                                         $18,000.00
Garcia, Jose Alberto
1319 West Olive Street
Oxnard, CA 93033‐4919                           11239     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Youssef, Mariam A
26941 Stonehaven
Mission Viejo, CA 92691                         11240     9/9/2020             RS FIT CA LLC                             $624.00                                                                                            $624.00
Mauricio, Alex
36 Edinburgh Pl
Alamo, CA 94507                                 11241     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00


                                                                                               Page 655 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 656 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
NWOSU, AMAKA
3101 CLYMER DR.
PLANO, TX 75025                                 11242     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                             $429.00
Gay‐Buoy, Patti
PO Box 285
Brightwood, OR 97011                            11243    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                          $10,000.00
Annunziata, Lisa
20 Oxford Ave
Yonkers, NY 10710                               11244     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $563.99                                                                                             $563.99
Salgado, Maria
2534 S. Amador Pl
Ontario, CA 91761                               11245     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $89.98                                                                                              $89.98
Mayo, Timothy
115‐16 148th Street #pvt
Jamaica, NY 11436                               11246     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Flores‐Lane, Veronica Christina
408 Quail Ave
McAllen, TX 78504                               11247     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                           $4,200.00            $700.00                               $4,900.00
Sanchez, Anika
83828 Avenida Serena
Indio, CA 92203                                 11248     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Serna, Casey
6343 Lake Dora Ave
San Diego, CA 92119                             11249     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                                $250.00                                 $250.00
Curtis, Debra
9006 Outpost Dr
Spring Hill, TN 37174                           11250    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $907.74                                                                                             $907.74
Tara, Sherin
169 N. La Peer Dr., Apt. 103
Beverly Hills, CA 90211                         11251     9/9/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                             $699.99
Akers, Roger
8436 Marina Vista Lane
Fair Oaks, CA 95628                             11252    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $569.00                                                                                             $569.00
Crockett, Susan
23 Warmspring
Irvine, CA 92614                                11253     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                             $499.92
Parsa, Assal
28322 El Sur
Laguna Niguel, CA 92677                         11254    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Stankiewicz, Julian
94‐430 Kiilani St
Mililani, HI 96789                              11255     9/9/2020       24 Hour Fitness USA, Inc.                       $100.50                                                                                             $100.50
Tarabulsi, Najla
192 N. Brea Blvd
Brea, CA 92821                                  11256    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                             $429.00
Mota, Alexandri
884 Pierpont St
Rahway, NJ 07065                                11257    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                             $350.00
Porter, Jeffrey P
160 Dorchester Way
San Francisco, CA 94127                         11258     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,800.00                  $0.00                                                                    $1,800.00
Hargrove, Makana
91‐1080 Kaileolea Dr
Ewa, HI 96706                                   11259    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $558.00                                                                                             $558.00

                                                                                               Page 656 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 657 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Subramanian, Ramachandran
900 108th Ave NE Apt. 407
Bellevue, WA 98004                             11260    9/10/2020     24 Hour Fitness Worldwide, Inc.                                           $976.80                                                                      $976.80
Magsalin, Joel
17903 Myrica Ln
San Diego, CA 92127                            11261     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Lentz, Robert
14006 Tucker Ave.
Sylmar , CA 91342                              11262    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Nhieu, Lien
8288 Wooded Brook Dr
Elk Grove, CA 95758                            11263     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                            $198.00
Morgan, Kejuan
6108 Lime Ave
Long Beach, CA 90805                           11264    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Awai, Evelia
P.O. Box 3382
San Dimas, CA 91773                            11265     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $156.00                                                                                            $156.00
Lusk‐Delatorre, Christian
850 County Road 170
Bluff Dale, TX 76433                           11266    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Thoi, Ha
5732 Amend Rd.
Richmond, CA 94803                             11267    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Araujo, Lisa Marie
523 East Lomita Blvd Apt #1
Carson, CA 90745                               11268     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
AUTREY, LARA
9880 WINDMILL LAKES BLVD
HOUSTON, TEXAS 77075                           11269     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $250.00          Unliquidated                                                                      $250.00
Kurdi, Adam
C/O: Sam Kurdi
192 N. Brea Blvd
Brea, CA 92821                                 11270    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Kabelitz, Thomas
22741 Mulholland Drive
Woodland Hills, CA 91364                       11271     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                            $649.00
Collins, Tom
3491 South Silver Springs Rd
Lafayette, CA 94549                            11272     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Pham, Hien
10037 Prairie Dunes Way
Sacramento, CA 95829                           11273     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Anguiano, Raquel
20147 Summercrest Drive
Castro Valley, CA 94552                        11274    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
DRELLISHAK, KENNETH S.
2145 E. OCEAN BLVD
NEWPORT BEACH, CA 92661                        11275     9/9/2020    24 Hour Fitness United States, Inc.                $1,200.00                                                                                          $1,200.00
Kim, Hyo J
4601 Dwarf Nettle Dr
Fort Worth, TX 76244                           11276    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $325.44                                                                                            $325.44



                                                                                                 Page 657 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 658 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Meza, Ashley
1814 Lavonne Avenue
San Jose, CA 95116                              11277    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                             $49.99
Mayer, Tom
41 Wedgewood Forest Drive
The Woodlands, TX 77381                         11278    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $686.00                                                                                            $686.00
Wan, Joe
7091 Westmoreland Way
Sacramento, CA 95831                            11279     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wherry, Andrew Clyde
2403 Lake Ridge Dr
Glenn Heights, TX 75154                         11280     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $265.17                                                                                            $265.17
Vazquez, Johnny
12019 Willard Street
North Hollywood, CA 91605                       11281    9/10/2020    24 Hour Fitness United States, Inc.                  $754.00                                                                                            $754.00
Esteves, Brendon
393 Bluefield Dr
San Jose, CA 95136                              11282    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $84.04                                                                                             $84.04
Holck, Timothy
6110 Woodrow Ave
Austin, TX 78757                                11283     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $63.51                                                                                             $63.51
Tejnil, Edita
10118 Mello Pl.
Cupertino, CA 95014                             11284     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Toler, Herbert
Brian A. Sullivan
Werb & Sullivan
1225 North King Street, Suite 600
Wilmington, DE 19801                            11285    9/10/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Liu, George
3272 Traviata Pl
San Jose, CA 95117                              11286    9/11/2020        24 Hour Fitness USA, Inc.                        $144.00                                                                                            $144.00
Guo, Bing Na
9327 Lafayette Walk
Brooklyn, NY 11029                              11287     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                            $299.00
Claim docketed in error
                                                11288     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Bouguerba, Marieme
1023 foothill dr
San Jose, CA 95123                              11289     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,599.00                                                                                          $1,599.00
El‐Ali, Mustafa
13720 Lakota Road
Apple Valley, CA 92307                          11290     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Chen, Sai
3323 Quarry Place Ln
Katy, TX 77493                                  11291     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                            $525.00
Hall, Vondalyn
4423 Dalmation Dr
Houston, TX 77045                               11292     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $50,000.00                                                                                         $50,000.00
Kim, Chad
4141 Via Marisol Apt 308
Los Angeles, CA 90042‐5143                      11293     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00



                                                                                                  Page 658 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 659 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Nguyen, Tuan
5311 Chelsea Fair Ln
Spring, TX 77379                              11294     9/9/2020    24 Hour Fitness Worldwide, Inc.                                       $675.00                                                                      $675.00
Szilagyi, Ariel
28 Paseo De Castana
Rancho Palos Verdes, CA 90275                 11295    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $179.20                                                                                         $179.20
ELDER, JENNIFER
9011 GARDENIA MEADOW LANE
SPRING, TX 77379                              11296    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Franklin, Linda
801 Trixis Ave
Lancaster, CA 93534                           11297     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                          $69.00
BOONE, PATRICIA
1369 PAULINE FR
SUNNYVALE, CA 94087                           11298    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $67.14                                                                                          $67.14
Love, Judy C
3517 Pinehurst Dr.
Plano, TX 75075                               11299    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $487.11                                                                                         $487.11
LOVETT, TOREY
1090 S. SHELTER BAY
HERCULES, CA 94547                            11300    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
PAPARELLA, BENJAMIN
8739 FRAZER RIVER CIRCLE
FOUNTAIN VALLEY, CA 92708                     11301    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Packard, Mary F.
6704 Northridge Drive
Dallas, TX 75214‐3155                         11302    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $792.00                                                                                         $792.00
Clayborne, Angela
2820 Caruso Lane
Lancaster, CA 93536                           11303    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Efthyvoulos, Karen
3331 Maine Ave
Long Beach, CA 90806                          11304     9/9/2020    24 Hour Fitness Worldwide, Inc.                                       $640.00                                                                      $640.00
Yoon, Christie
P.O. Box 5505
Buena Park, CA 90622                          11305    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $108.77                                                                                         $108.77
MAGUIRE, LAURIE
13386 NORTH HEARST COURT
TUSTIN, CA 92782                              11306    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $2,147.98                                                                                       $2,147.98
Liao, Miao
6385 Tucker Dr
San Jose, CA 95129                            11307    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Peltier, Heidi J
6732 Poncha Pass
Austin, TX 78749‐4250                         11308    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
VEALE, DANIELLE
6642 PACHECO WAY
CITRUS HEIGHTS, CA 95610                      11309    9/10/2020       24 Hour Fitness USA, Inc.                       $300.00                                                                                         $300.00
Silva, Jose
5441 W Broward Blvd
Plantation, FL 33317                          11310    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Savot, Dane
1089 Oakmont Dr Apt 2
San Jose, CA 95117                            11311    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00

                                                                                             Page 659 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 660 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Blackburn, Elizabeth
4154 Woodland Ct
Grapevine , TX 76051                          11312    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $322.00                                                                                         $322.00
Chen, Andy
2470 Sullivan
Irvine, CA 92614                              11313    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Testa, Allen
6 Batchelor Terrace
Petaluma, CA 94952                            11314    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00
Bernal, Cesario
2350 Rocky Point Court
San Leandro, CA 94579                         11315    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Piskulich, Franko
4055 La Junta Drive
Claremont, CA 91711                           11316    9/10/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
Nourian, Fariborz
12920 Hawthorne Blvd. #105
Hawthorne, CA 90250                           11317    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Moore, Juanita
7970 Crest Avenue
Oakland, CA 94605                             11318    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Anthony, Deena
24036 Archwood St
West Hills, CA 91307                          11319    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Edge, James
3715 10th ave
APT 406
San Diego, CA 92103                           11320    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Mata, Marisol
20330 Whitewood Dr Apt 1204
Spring, TX 77373                              11321    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                             $249.96                                 $249.96
Chu, Daniel
2405 Coniston Place
San Marino , CA 91108                         11322    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Robinson, Mary
5331 Wishfield Circle
Huntington Beach, CA 92649                    11323    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Guevara, Leslie
5818 Sanford Rd
Houston, TX 77096                             11324    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $158.15                                                                                         $158.15
Ciamarra, Diana
7 Cannon Lane
Eastchester, NY 10709                         11325    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Marmolejos, Madelin
884 Pierpont St
Rahway, NJ 07065                              11326    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
McDuffey, Darene Annette
4524 8th Avenue
Los Angeles, CA 90043‐1347                    11327    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Tesoriero, Razel
2624 Slate Place
Thousand Oaks, CA 91362                       11328     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00



                                                                                                Page 660 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 661 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Chokshi, Janvi
8524 Bayshores avenue
Newark, CA 94560                                11329    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Johnson, Janet I.
4790 Orten St.
San Diego, CA 92110                             11330     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $29.39                                                                                             $29.39
Olyaie, Afsheen
32530 Almaden Blvd Apt 120
Union City, CA 94587                            11331    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
THAKKAR, PRAVIN
737 BETTEN ST.
LOS BANOS, CA 93635                             11332     9/9/2020        24 Hour Fitness USA, Inc.                        $599.98                                                                                            $599.98
Caveny, Carol Ann
14341 SW 134th Drive
Portland, OR 97224                              11333    8/25/2020     24 Hour Fitness Worldwide, Inc.                                      Unliquidated                                                                        $0.00
Ambius
Rentokil North America
Attn: Bankruptcy Team
1125 Berkshire Blvd., Suite 150
Reading, PA 19610                               11334    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,872.20                                                                                          $1,872.20
JACKSON, RAY
5409 PEARLSTONE DRIVE
ANTELOPE, CA 95843                              11335    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Alarcon, Adam
239 Ridgemont Ln
Walnut, CA 91789                                11336     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $369.99                                                                                            $369.99
Riggleman, Tom
7 Technology Circle
Columbia, SC 29203                              11337     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $206,664.77                                                                                        $206,664.77
Tahir, Kashif
24162 Carrillo Dr
Mission Viejo, CA 92691                         11338    9/10/2020    24 Hour Fitness United States, Inc.                  $120.00                                                                                            $120.00
Nguyen, Brandon
2501 W. Manly Ave.
Santa Ana, CA 92704                             11339     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
YICHEN YU
1501 Decoto Rd Apt 292
Union City, CA 94587                            11340     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Lacambra, Christina
27397 Murrieta Oaks Ave
Murrieta, CA 92562                              11341     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $151.00                                                                                            $151.00
SHIM, CHAE
4118 BROWNING AVE
COLORADO SPRINGS, CO 80910                      11342    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $2,128.00                                                                                          $2,128.00
Venkatraman, Archana
27 Shearwater
Irvine, CA 92604                                11343     9/9/2020    24 Hour Fitness United States, Inc.                  $399.99                                                                                            $399.99
Lundy, Shantera
2206 Breezeway Bend Drive
Pearland, TX 77584                              11344     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wright, Ronald
PO BOX 2891
San Bernardino, CA 92406                        11345     9/9/2020     24 Hour Fitness Worldwide, Inc.                                         $1,500.00                            $1,500.00                               $3,000.00


                                                                                                  Page 661 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 662 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Kim, Daniel
11640 208th St. Unit 2
Lakewood, CA 90715                             11346     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $550.00                                                                                            $550.00
Ballard, Ann
5831 Norwich Ave
Van Nuys, CA 91411                             11347     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Lawrence, Kathleen
2545 Barbey Dr.
SLC, UT 84109                                  11348    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $16.00                                                                                             $16.00
Greenberg, Ezarra
8737 Lake Murray Blvd
Unit 4
San Diego, CA 92119                            11349     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $450.60                                                                                            $450.60
Molina, Luis
1539 N Laurel Ave Apt 103
Los Angeles, CA 90046                          11350    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Nelson, Sean
7806 Lyons Avenue
Hesperia, CA 92345                             11351    9/10/2020       24 Hour Fitness USA, Inc.                       $150.00                                                                                            $150.00
Reaves, Stephanie S
5945 Martha Dr.
Watauga, TX 76148                              11352     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Nordby, Erica
886 Cleveland Street, #7
Oakland, CA 94606                              11353    9/10/2020       24 Hour Fitness USA, Inc.                       $274.99                                                                                            $274.99
Kappeler‐Finn, Sheila
1920 Geary Road
Pleasant Hill, CA 94523                        11354    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                             $46.99
Yaccarino, Lisa
5827 Hickory Street
Mays Landing, NJ 08330                         11355     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
COLEMAN, MICHAEL
                                               11356    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                            $280.00
Woods, Cayenne
PO Box 123
Lagunitas, CA 94938                            11357    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $385.00                                                                                            $385.00
Hatcher, Tywla
4209 Summer Star Lane
Fort Worth, TX 76244                           11358    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,260.00                                                                                          $1,260.00
Jamshidi, Nicole Najibeh
961 Calabria Ct.
Camarillo, CA 93010                            11359    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Yu, Chad
19 Via Buen Corazon
San Clemente, CA 92673                         11360     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Suarez, Della
54 WILSHIRE DR
CHESNUT RIDGE, NY 10977‐7030                   11361     9/9/2020    24 Hour Fitness Worldwide, Inc.                                           $44.99                                                                       $44.99
Peng, Ichu
                                               11362     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $899.00                                                                      $899.00
ARELLANO, NATHAN
26816 LA SIERRA DR
MISSION VIEJO, CA 92691                        11363    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99


                                                                                              Page 662 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 663 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Torres, Victor K.
26 Saint Francis Way
Santa Barbara, CA 93105‐2552                    11364     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
WAILEHUA, GARY
95‐344 KALOAPAU ST UNIT 147
MILILANI, HI 96789                              11365     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                               $279.93                                 $279.93
Kanany, Kamran
314 SELKIRK DR
Corona, CA 92881                                11366    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $150.58                                                                                            $150.58
McDaniel, Tony
613 Shady Lane
Placentia, CA 92870                             11367    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $598.50                                                                                            $598.50
Bassaline, Brian
9501 Chevy Chase Drive
Huntington Beach, CA 92646                      11368     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Moscardon, Christina
1164 Morningside Drive
South San Francisco, CA 94080                   11369     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                          $1,200.00
Khamphanh, Laurencie
8030 Tierra Glen Way
Sacramento, CA 95828                            11370     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $25,000.00                                                                                         $25,000.00
Sanchez, Anthony
17350 E Temple Ave SPC 322
La Puente, CA 91744                             11371     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $89.38                                                                                             $89.38
Rodney, Orossica
21195 Ocean View Drive
Hayward, CA 94541                               11372    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $36.45                                                                                             $36.45
Bush, Ann
20022 Elfin Forest Road
Escondido, CA 92029                             11373     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $123.97                                                                                            $123.97
Ochoa, Ricardo
3737 Camino Del Rio South, Suite 407
San Diego, CA 92108                             11374     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $400.00                                                                      $400.00
Kochovski, Daniel
501 Taylor Ave
South Hackensack, NJ 07606                      11375     9/9/2020       24 Hour Fitness USA, Inc.                       $261.50                                                                                            $261.50
Stover, Steven Nathan
2809 Hillcrest Dr.
Los Angeles, CA 90016                           11376    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Fajardo, Jeffrey
12883 Homeridge Lane
Chino Hills, CA 91709                           11377    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Shang, Zhenyu
7719 Justin Court
West Hills, CA 91304                            11378    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $582.00                                                                                            $582.00
JUNGBLUT, ROBERT
4082 VALETA STREET UNIT 373
SAN DIEGO, CA 92110                             11379    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Dearinger, Shelly
4520 Otter Court
Palmdale, CA 93551                              11380    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $2,400.00                                                                                          $2,400.00
Ramos, Jennifer
2001 Tennessee St
Vallejo, CA 94590                               11381     9/9/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                        $150,000.00

                                                                                               Page 663 of 1495
                                              Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 664 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Jones, Nick
5622 E SHARON DR
Scottsdale, AZ 85254                             11382     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                                   11383    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                         $249.99
OSSECK, MARGARITA R
18 VIA ADRIAN
SAN CLEMENTE, CA 92673                           11384    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $219.00                                                                                         $219.00
Lu, Becky
36 Santa Clara Street
Aliso Viejo, CA 92656                            11385    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Singh, Neel
2149 Meadowview Road
Sacramento , CA 95832                            11386    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
BA, LEI
11315 NE 103RD ST
KIRKLAND, WA 98033                               11387    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
California State Controller's Office
Attn: Scott Merrill
300 Capitol Mall, Suite 1850
Sacramento, CA 95814                             11388    9/10/2020    24 Hour Fitness Worldwide, Inc.                $313,701.09                                                                                     $313,701.09
Hammond, Janice
330 Canterbury Ct
Alamo, CA 94507                                  11389    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $174.00                                                                                         $174.00
PARSA, ASSAL
28322 EL SUR
LAGUNA NIGUEL, CA 92677                          11390    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                      $0.00
Oche, Joy
15430 Progress Ridge Way
Cypress, TX 77429                                11391    9/10/2020    24 Hour Fitness Worldwide, Inc.                                       $134.20                                                                      $134.20
Rosenberg, Mitchell S
1625 Emmons Ave
Apt 6X
Brooklyn, NY 11235                               11392    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $161.00                                                                                         $161.00
Medrano, William L
7740 Burton Avenue
Rohnert Park, CA 94928                           11393    9/10/2020         24 San Francisco LLC                          $179.85                                                                                         $179.85
Robertson, Cedric
3405 Longneedle ln
McKinney, TX 75070                               11394    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Barnett, Doug
34347 Grand Canyon Drive
Union City, CA 94587                             11395    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
ERIKSEN, BARBARA
816 LAKE ST S
KIRKLAND, WA 98033                               11396    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Waterman, Carole
8436 Marina Vista Lane
Fair Oaks, CA 95628                              11397    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $569.00                                                                                         $569.00
Kim, Younghee
13851 Visions Dr.
La Mirada, CA 90638                              11398    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00


                                                                                                   Page 664 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 665 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Klausner, Barbara
691 Salvatierra Street
Stanford, CA 94305                             11399    9/10/2020       24 Hour Fitness USA, Inc.                       $249.96                                                                                          $249.96
SPOSITO, LINDA
6812 EMERALD TREE CT
LAS VEGAS, NV 89130                            11400    9/10/2020       24 Hour Fitness USA, Inc.                                          $134.12                                                                       $134.12
Taycher, Svetlana
1900 SW River Drive
Unit 605
Portland, OR 97201                             11401     9/9/2020       24 Hour Fitness USA, Inc.                       $902.60                                                                                          $902.60
Kress, Sun
948 Selby Ln
San Jose, CA 95127                             11402    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
Calaunan, Kelly
1140 Nimitz Drive
Daly City, CA 94015                            11403    9/10/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00           $429.99                                                    $429.99
Le, Joseph
1818 Santa Rita Drive
Pittsburg, CA 94565                            11404    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                             $429.99                                 $429.99
Reed, Leslie J
1430 Colby Ave #102
Los Angeles, CA 90025                          11405    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $48.00                                                                                           $48.00
GROSSMAN, LEAH
3531 SAN YSIDRO WAY
SACRAMENTO, CA 95864                           11406    9/10/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                          $429.99
Kozuma, Brian
38317 Logan Drive
Fremont, CA 94536                              11407    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $699.84                                                                                          $699.84
Laine, Larry
5421 Hitcher Bend
Austin, TX 78749                               11408    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $199.00                                                                                          $199.00
Schonhaut, Jane
3011 SE Taylor St
Portland, OR 97214                             11409    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $67.18                                                                                           $67.18
Stover, Kara L
8477 Yarrow Ct
Arvada, CO 80005                               11410    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00
AHMADI, MASOUMEH
4712 ALBANY DR B204
San Jose, CA 95129                             11411    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                          $500.00
KIMBREL, BEAU
142 LOMA ALTA DRIVE
OCEANSIDE, CA 92054                            11412    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
Ontiveros, Yolanda
15321 Alondra Blvd
La Mirada, CA 90638                            11413    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                        $1,500.00
Yusilon, Edgar
4121 Silverado Court
Yorba Linda, CA 92886                          11414    9/10/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                           $49.00
Sebarrotin, Mark Anthony
541 Hearst Ave.
San Francisco, CA 94112                        11415    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00



                                                                                              Page 665 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 666 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Diaz, Carina
41339 Endicott Ct.
Indio, CA 92203                                 11416    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Little, Bernie
15707 ne 92nd way
Redmond, WA 98052                               11417    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,003.20                                                                                          $1,003.20
Khan, Masudur
31519 Silvertide Drive
Union City, CA 94587                            11418     9/9/2020        24 Hour Fitness USA, Inc.                        $147.99                                                                                            $147.99
Chevalier, Kyle
805 Meadow Wood Lane
Princeton, TX 75407                             11419    9/11/2020        24 Hour Fitness USA, Inc.                         $90.90                                                                                             $90.90
Chen, Sijia
1420 Creekside Dr. 17
Walnut Creek, CA 94596                          11420    9/10/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                            $600.00
Burns, Tiffany
2002 S Mason Rd
Apt 1528
Katy, TX 77450                                  11421    9/10/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                            $600.00
Kurti, Arseda
Marc Katzman Law
13273 Ventura Blvd., Suite 105
Studio City, CA 91604                           11422    9/10/2020        24 Hour Fitness USA, Inc.                  $2,000,000.00                                                                                      $2,000,000.00
Griffin, Matthew
1642 University Ave
Unit 413
San Diego, CA 92103                             11423    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Jin, Zhen
653 South Ventura Road
Oxnard, CA 93030                                11424    9/10/2020     24 Hour Fitness Worldwide, Inc.                                           $198.00                                                                      $198.00
North Coast Electric Company
c/o Nancy K. Cary
Hershner Hunter LLP
180 E. 11th Avenue
Eugene, OR 97401                                11425    9/10/2020        24 Hour Fitness USA, Inc.                     $33,144.44                                                    $802.86                              $33,947.30
HOGUE, GRAYSON
12684 MEMORIAL WAY #1018
MORENO VALLEY, CA 92553                         11426    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Zhou, Zhenxing
7616 Wayans Way
Elk Grove, CA 95757                             11427    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Reuven, Michal
1344 Arleen Ave
Sunnyvale, CA 94087                             11428    9/10/2020     24 Hour Fitness Worldwide, Inc.                                           $550.00                                                                      $550.00
Bragg, Nicholas
170 Miller Ave Apt 3
Mill Valley, CA 94941                           11429    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $103.98                                                                                            $103.98
Shareem, Asha K
4750 Stacy Street
Oakland, CA 94605                               11430    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Wang, Yuree
3879 Quail Canyon Court
San Jose, CA 95148                              11431    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $232.00                                                                                            $232.00


                                                                                                  Page 666 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 667 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Eriksen, Steve
816 Lake ST S
Kirkland, WA 98033                              11432    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
PEREZ, SALVADOR M
5565 VIA VALLARTA
YORBA LINDA, CA 92887                           11433    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Hubbard, Ryan
4602 Brandeis Ave.
Orlando, FL 32839                               11434    9/11/2020        24 Hour Fitness USA, Inc.                        $103.50                                                                                         $103.50
Mazzarella, Nicholas Joseph
53 Union Street
Valley Stream, NY 11580                         11435    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Pittman, Allen
5900 Homewood court
Lanham, MD 20715                                11436    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,992.00                                                                                       $1,992.00
Ebarle, Napoleon
2038 Ascot Drive, Apt E
Moraga, CA 94556                                11437    9/10/2020        24 Hour Fitness USA, Inc.                         $21.80                                                                                          $21.80
Underwood, Desirey
4566 Mirror Court
Antioch, CA 94531                               11438    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                             $141.72                                 $141.72
Murray, Suzanne
1450 W 4800 S
Taylorsville, UT 84123                          11439    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Lee, Wilbert
13360 Old Oak Way
Saratoga, CA 95070                              11440    9/10/2020        24 Hour Fitness USA, Inc.                      $3,600.00                                                                                       $3,600.00
Nguyen, Peter
14372 Morning Glory CT
Westminster, CA 92683                           11441    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Ahn, Kenneth
6352 Blossom Ln
Chino Hills, CA 91709                           11442    9/10/2020     24 Hour Fitness Worldwide, Inc.                                      $2,000.00                                                                    $2,000.00
Gelli, Venkateswara
9421 Avondale Rd NE
Apt 16
Redmond, WA 98052                               11443    9/10/2020    24 Hour Fitness United States, Inc.                   $51.69                                                                                          $51.69
Zheng, Yujiao
63 W Camino Real Ave
Arcadia, CA 91007                               11444    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Asnaashari, Siamak
2105 Campton Circle
Gold River, CA 95670                            11445    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Pinter, Michael
224 Morgan Ranch Rd
Glendora, CA 91741                              11446    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $970.00                                                                                         $970.00
Osborne, Anna
3400 Ferguson Lane
Austin, TX 78754                                11447    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $80.08                                                                                          $80.08
Pawar, Maneesh
4232 Beaumont St
Fremont, CA 94536                               11448    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $304.58                                                                                         $304.58



                                                                                                  Page 667 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 668 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Coffey, Jeffery
32 Quiet Brook Ct
St. Charles, MO 63303                          11449     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $749.37                                                                                         $749.37
Potter, Donald V
301 Constance Pl.
Moraga, CA 94556                               11450     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $356.00                                                                                         $356.00
Collins, Lisa
3491 South Silver Springs Rd
Lafayette, CA 94549                            11451     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Williams, Latonya
131 Gable Ave
Vacaville, CA 95688                            11452    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Jones, Eric
6512 Spring Meadow Drive
Greenacres, FL 33413                           11453     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $52.43                                                                                          $52.43
Beckler, Teri
1155 N Hill Ave
Pasadena, CA 91104                             11454     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $2,484.00                                                                                       $2,484.00
YBARRA, JESSE J
215 MISTY MEADOW DR
BAKERSFIELD, CA 93308                          11455     9/9/2020       24 Hour Fitness USA, Inc.                       $144.00                                                                                         $144.00
VENTERS, JACQUELINE
1404 N WILLOW AVE
COMPTON, CA 90221                              11456    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Ebarle, Amalia
2038 Ascot Drive Apt. E
Moraga, CA 94556                               11457    9/10/2020       24 Hour Fitness USA, Inc.                        $51.99                                                                                          $51.99
Favela, Lorena
1969 Monterey Dr
Livermore, CA 94551                            11458    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
CUTI, JOE
465 AVALON GARDENS DRIVE
NANUET, NY 10954                               11459    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $792.00                                                                                         $792.00
Rizzi, Nicholas
2075 Willow Springs Rd.
Morgan Hill, CA 95037                          11460    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Jones, Reginald L
8936 Ruthelen Street
Los Angeles, CA 90047                          11461    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                            $140.00                                 $140.00
Ingersoll, Lauren
59 Hedgestone Ct
Milpitas, CA 95035                             11462    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,584.00                                                                                       $1,584.00
Watson, William Bruce
259 Luna Circle
Folsom, CA 95630                               11463     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Guardado, Julisa A
878 W Sierra Madre Ave #3
Azusa, CA 91702                                11464     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $97.61                                                                                          $97.61
Atiq, Shaheer
18711 Camellia Dale Trail
Houston, TX 77084                              11465     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Carlson, Pat
1826 Mandan Pl
Fremont, CA 94539                              11466     9/9/2020    24 Hour Fitness Worldwide, Inc.                                     $1,260.00                                                                    $1,260.00

                                                                                              Page 668 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 669 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Hunter, Tanya
2247 Auseon Ave
Oakland, CA 94605                             11467     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                         $360.00
Peterson, Chris
3209 Timber View Cir
Bedford, TX 76021                             11468     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $5,400.00                                                                                       $5,400.00
Martinez, Joe
42857 Contessa Ct
Indio, CA 92203                               11469     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Perez, Genevieve
4271 Vincente Street
Fremont, CA 94536                             11470     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $37.98                                                                                          $37.98
Schachner, Thomas
1405 E 38th St
Tacoma, WA 98404                              11471     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $145.00                                                                                         $145.00
Holliday, William
4605 Lyric Ln
San Diego, CA 92117                           11472     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                         $649.00
Loel, Grant
15 Indian Hill Ln.
Laguna Hills, CA 92653                        11473     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $398.00                                                                                         $398.00
Pimentel, Michael A
4271 Vincente Street
Fremont, CA 94536                             11474     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $87.60                                                                                          $87.60
Alejandre, Christian
7846 Craner Ave.
Sun Valley , CA 91352                         11475     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,232.00                                                                                       $1,232.00
Rodriguez, Daniel
645 Pacific Ave, Unit 207
Long Beach, CA 90802                          11476     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                            $699.99                                 $699.99
KUSHIHASHI, DEBORAH ANN
5604 GREENRIDGE ROAD
CASTRO VALLEY, CA 94552‐2626                  11477     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Schroeder, Brooke Ann
315 Crest Ave
Alamo, CA 94507                               11478     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Bialo, Catherine
9876 Solomon Circle
Sandy, UT 84092                               11479     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $250.83                                                                                         $250.83
Brandt, Charles
6557 S. Winnipeg Ct
Aurora, CO 80016                              11480    9/11/2020            24 Denver LLC                              $699.00                                                                                         $699.00
Loomis, Stephen R.
11500 Coloma Road
Gold River, CA 95670‐8255                     11481     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,420.00                                                                                       $1,420.00
Litvinov, Vasily
2901 NE Blakeley St Apt 408
Seattle, WA 98105                             11482    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $17,723.40                                                                                      $17,723.40
Rozin, Faina
2252 East 27th Street
Brooklyn, NY 11229                            11483     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $96.00                                                                                          $96.00
Edmister, Lea
923 NE 47th Ave. Apt 2
Portland, OR 97213                            11484     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $97.98                                                                                          $97.98

                                                                                             Page 669 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 670 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Feller, Jason
1022 Monterey Blvd #B
Hermosa Beach, CA 90254                        11485     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Smith, Jude
2607 Westerlake Dr
Pearland, TX 77584                             11486    9/11/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                             $649.99
Co, Albert Christian
1173 Via Lucero
Oceanside, CA 92056                            11487     9/9/2020        24 Hour Fitness USA, Inc.                        $299.99                                                                                             $299.99
Persaud, Deokie
4419 Grace Ave
Bronx, NY 10466                                11488     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                              $80.00
Chiu, Eliza
1365 Santa Rosa St.
San Leandro, CA 94577                          11489    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                           $5,000.00
Pacheco, Vivian
1243 Rahway Ave
Westfield, NJ 07090                            11490     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Zhang, Yan
2482 Borax Dr
Santa Clara, CA 95051                          11491     9/9/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                             $300.00
NGUYEN, VU
8285 CARLIN AVE
SACRAMENTO, CA 95823                           11492     9/9/2020    24 Hour Fitness United States, Inc.                                        $429.99                                                                       $429.99
Forges, Andy
3307 Greenwich Village Blvd Apt 204
Orlando, FL 32835                              11493     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $302.68                  $0.00                                                                      $302.68
Moravits, Jeri
1326 Selva St.
Pasadena, TX 77504                             11494     9/9/2020        24 Hour Fitness USA, Inc.                         $59.30                                                                                              $59.30
Verra, Jill
7241 SW 7th Street
Plantation, FL 33317                           11495     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $80.22                                                                                              $80.22
Atienza, Kristine
1863 Lotus Place
Brea, CA 92821                                 11496     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                             $699.00
Cruz, Claudia
2011 S Bannock Street
Denver, CO 80223                               11497     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $533.50                                                                                             $533.50
Barta, Yesenia
5280 Chynoweth Park Ct
San Jose, CA 95136                             11498     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Loesch, Jacqueline E
16319 Ria Dr
San Leandro, CA 94578                          11499     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Schmidt, Jessica
4080 Huerfano Avenue Apt 337
San Diego, CA 92117                            11500     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                             $325.00
Tran, Spencer
17774 Los Alamos St
Fountain Valley, CA 92708                      11501     9/9/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                             $649.99
Gentry, Toby
1088 Pondview Drive
Cedar Hill, TX 75104                           11502     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                             $399.00

                                                                                                 Page 670 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 671 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Yossef, Brian
27 Cantata Dr
Mission Viejo, CA 92692                         11503    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                         $420.00
Perez, Samantha
1411 Scollon Court
San Jose, CA 95132                              11504    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $41.88                                                                                          $41.88
Spala, David A
4855 Ariva Way Apt 201
San Diego, CA 92123                             11505    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $42.99                                                                                          $42.99
Kansal, Arshi
1609 Parkmoor Ave Apt 231
San Jose, CA 95128                              11506    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $77.97                                                                                          $77.97
Gomez, Hector
1543 Watwood Road
Lemon Grove, CA 91945                           11507     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $155.00                                                                                         $155.00
Southern California Edison
1551 W San Bernardino Rd
Covina, CA 91722                                11508     9/2/2020        24 Hour Fitness USA, Inc.                    $209,820.60                                                                                     $209,820.60
Mckinney, Joseph
24505 Aldine Westfield Rd Unit 803
Spring, TX 77373                                11509    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Pham, Linhchi
1764 Barberry Lane
San Jose, CA 95122                              11510     9/9/2020    24 Hour Fitness United States, Inc.                  $429.00                                                                                         $429.00
Williams, Andre
2113 Old Hickory Trl
Desoto, TX 75115                                11511     9/9/2020        24 Hour Fitness USA, Inc.                    $400,000.00                                                                                     $400,000.00
TURI, LISA C.
18 Jonathan Smith Road
Morristown, NJ 07960                            11512     9/9/2020        24 Hour Fitness USA, Inc.                        $100.20                                                                                         $100.20
Patil, Siddharth
4627 Rousillon Ave
Fremont, CA 94555                               11513    9/10/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                         $699.99
Wittorp, Charles
4848 Valley Oak Circle
Mariposa, CA 95338                              11514    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Mizani, Jasper
6100 Belfield Circle
Elk Grove, CA 95758                             11515     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Stanko, Megan
91 Shaw Street
Garfield, NJ 07026                              11516     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Ortiz, Maria Rosario
6837 SW 10 CT
Pembroke Pines, FL 33023                        11517    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Robinowitz, Luke W
10094 SE Linwood Ave.
Milwaukie, OR 97222                             11518     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $277,734.54                                                                                     $277,734.54
Jones, Diane
5622 E. SHARON DR
SCOTTSDALE, AZ 85254                            11519     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Hoang, Richard
1499 Las Posadas Drive
Duarte, CA 91010                                11520     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99

                                                                                                  Page 671 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 672 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Pimentel, Jan C.
2958 sw 3rd st
Miami, FL 33135                                11521    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                           $2,316.00                               $2,316.00
Tesoriero, John
2624 Slate Place
Thousand Oaks, CA 91362                        11522     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Carr, Chico
12221 ARROYO AVE
SANTA ANA, CA 92704                            11523     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Ramadoss, Vijay Kumar
38022 Glendale Drive
Fremont, CA 94536                              11524     9/9/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                         $250.00
Lemons, Jimmy
15703 Oxenford drive
Tomball, TX 77377                              11525     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Suarez, Joseph E.
54 Wilshire Drive
Chestnut Ridge, NY 10977‐7030                  11526     9/9/2020     24 Hour Fitness Worldwide, Inc.                                         $49.99                                                                       $49.99
Floyd Jr., Gerald
1611 Carroll Oliver Way
Houston, TX 77020                              11527     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Long, Chrisropher Patrick
100 Hurlbut Street
Unit 3
Pasadena, CA 91005                             11528     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $140.27                                                                                         $140.27
Nguyen, Tho
667 Timberpine Ave
Sunnyvale, CA 94086                            11529    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
 Allen, Marie
7605 Applecross Lane
Dallas, TX 75248                               11530     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $81.19                                                                                          $81.19
Biswas, Mousumi
1312 CRIMSON GLORY LANE
KELLER, TX 76248                               11531     9/9/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Wen, Rui
11514 S Black Forest Drive
Sandy, UT 84094                                11532     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                         11533     9/9/2020         24 Hour Holdings II LLC                         $699.99                                                                                         $699.99
Carr, Jessica
645 Pacific Ave Unit 207
Long Beach, CA 90802                           11534     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                             $699.99                                 $699.99
FORET, TANYA
9813 SHIRLAND LANE
FRISCO, TX 75035                               11535     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Riley, Marcus T.
14803 Sycamore Side Way
Cypress, TX 77429                              11536     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Chang, Chiung‐Fong
619 W. Foothill Blvd #51
Glendora, CA 91741                             11537     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00



                                                                                                 Page 672 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 673 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                         11538     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
Pham, Thy
11772 Ardis Dr
Garden Grove, CA 92841                         11539     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                          $430.00
Boepple, Janice A
7145 Reading Rd
Apt #1307
Rosenberg, TX 77471                            11540     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                          $600.00
Tillotson, Peter
19036 Stonehurst Lane
Huntington Beach, CA 92648‐6122                11541     9/9/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                          $350.00
Madjerac, Rachel
2505 Felton Lane
Redondo Beach, CA 90278                        11542     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $86.14                                                                                           $86.14
Chavarria, Daniela
47795 Dune Palms Rd
Apt 4126
La Quinta, CA 92253                            11543     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $349.00                                                                                          $349.00
Garcia, Jorge
47795 Dune Palms Rd Apt. 4126
La Quinta, CA 92253                            11544     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $349.00                                                                                          $349.00
Sousa, Robert
4036 Oregon Street, Apt 15
San Diego, CA 92104                            11545     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $154.99                                                                                          $154.99
Dorsey, Calvin
2049 Vista Drive
Lewisville, , Texas 75067                      11546     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $474.30                                                                                          $474.30
Naylor, Clair
9940 Fur Hollow Circle
Sandy, UT 84092                                11547     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $454.45                                                                                          $454.45
Venkatachalam, Dinesh
42901 Luzon Dr.
Fremont, CA 94539                              11548     9/9/2020     24 Hour Fitness Worldwide, Inc.                                         $49.00                                                                        $49.00
Shapiro, Jennifer
12578 Cavallo ST
San Diego, CA 92130                            11549    9/12/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00
Wei, Wei
288 Idaho St
Paramus, NJ 07652                              11550     9/9/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                          $750.00
Patil, Nilesh
1315 A St. Apt. 303
Hayward, CA 94541                              11551     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                          $300.00
Anderson, Erin
989 Arbutus Court
Lakewood, CO 80401                             11552     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $173.68                                                                       $173.68
Parra, Shannon
1055 Goff Road
Forest Grove, OR 97116                         11553     9/9/2020     24 Hour Fitness Worldwide, Inc.                                      $1,600.00                             $1,600.00                               $3,200.00
Navarro, Patrice
295 E. Evelyn Ave.
Apt 102
Sunnyvale, CA 94086                            11554     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $139.98                                                                       $139.98

                                                                                                 Page 673 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 674 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Syed, Tania
2915 Cord Court
San Jose, CA 95148                              11555     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                             $44.09
Johnson, Teo
20 Howard Drive
Apt. V
Bergenfield, NJ 07621                           11556     9/9/2020    24 Hour Fitness Worldwide, Inc.                                       $75,799.00                                                                   $75,799.00
Despues, Antoinette Elizabeth
8923 South 2nd Avenue
Inglewood, CA 90305                             11557     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ngo, Dong
2613 Apollo Court
San Jose, CA 95121                              11558     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                            $140.00
Dhanuka, Pranay
4469 248th Ln SE
Sammamish, WA 98029                             11559     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $402.22                                                                                            $402.22
Gomez, Jorge
419 Capricorn Ct.
San Jose, CA 95111                              11560     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $350.00                                                                      $350.00
Farrell, Jon T
9 Hollingers Island
Katy, TX 77450                                  11561     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $330.63                                                                                            $330.63
Groman, Donna
4206 W 58 Pl
Los Angeles, CA 90043                           11562     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Zakar, Stuart
2507 Navarra Drive #209
Carlsbad, CA 92009                              11563     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                             $84.00
Martin, Jared
6129 Raleigh Street Apt 822
Orlando, FL 32835                               11564     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $42.59                                                                                             $42.59
Stroup, Cynthia R.
29 N. Garfield Street
Arlington, VA 22201                             11565     9/9/2020       24 Hour Fitness USA, Inc.                     $4,276.98                                                                                          $4,276.98
Rossi, Jorge
18506 Caminito Pasadero
, San Diego CA
92128                                           11566     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $99.38                                                                                             $99.38
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                          11567     9/9/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Kluba, Marek
521 Rush Drive #91
San Marcos, CA 92078                            11568     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $42.00                                                                                             $42.00
Zeledon, Bradley Antonio
22 Lucky Street
San Francisco, CA 94110                         11569     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
El‐Ali, Laura
13720 Lakota Road
Apple Valley, CA 92307                          11570     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Chen, Caroline Tso
899 Highlands Circle
Los Altos, CA 94024                             11571     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00


                                                                                               Page 674 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 675 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Ruiz, Martha
311 W Laurel St
Compton, CA 90220                               11572     9/9/2020    24 Hour Fitness United States, Inc.                  $450.00                                                                                         $450.00
Ruiz, Gladys
311 w laurel st.
Compton, CA 90220                               11573     9/9/2020    24 Hour Fitness United States, Inc.                  $450.00                                                                                         $450.00
AVILA, LOUIS
4551 HAZELTINE AVE #3
SHERMAN OAKS, CA 91423                          11574     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Titan, Samsara
23130 Sherman Place 105
West Hills, CA 91307                            11575     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
Huang, Andrew Boson
4912 Wood Lake Dr.
Frisco, TX 75035                                11576     9/9/2020        24 Hour Fitness USA, Inc.                         $49.00                                                                                          $49.00
Lim, Jongho
2251 Collet Ave. APT 305
Corona, CA 92879                                11577     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                             $429.99                                 $429.99
Habimana, Eward
23130 Sherman Place 105
West Hills, CA 91307                            11578     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
Gomez, Carissa
380 Talbot Ave #202
Pacifica, CA 94044                              11579     9/9/2020        24 Hour Fitness USA, Inc.                         $93.98                                                                                          $93.98
Park, Jinsu
1990 Bradbury St.
Salinas, CA 93906                               11580     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $399.99                                                                      $399.99
Sharpe, Michelle A
1000 Del Sol Ave.
Apt 5
Santa Barbara, CA 93109                         11581     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Avila, Louis
4551 Hazeltine Ave #3
Sherman Oaks, CA 91423                          11582    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $130.16                                                                                         $130.16
Harrison, Richard
4752 Tiara Drive Unit 202
Huntington Beach, CA 92649                      11583    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                             $299.00                                 $299.00
ELLMAN, MARTIN
2241 FERNSPRING DR
ROUND ROCK, TX 78665                            11584    9/11/2020        24 Hour Fitness USA, Inc.                        $499.98                                                                                         $499.98
Zhou, Jing
425 Cork Harbour Circle Apt D
Redwood City, CA 94065                          11585     9/9/2020        24 Hour Fitness USA, Inc.                        $411.00                                                                                         $411.00
Daniel, Keith
66‐392 B Haleiwa Road
Haleiwa, HI 96712                               11586     9/9/2020        24 Hour Fitness USA, Inc.                        $235.55                                                                                         $235.55
Perez, Omar
1044 E. Charlinda St.
West Covina, CA 91790                           11587     9/9/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Wang, Shuai
2988 Grassina St., 621
San Jose, CA 95136                              11588     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00



                                                                                                  Page 675 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 676 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Javier, Dennis Joven L
13622 Bracken St.
Arleta, CA 91331                              11589     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Walker, Lorri
3266 Paseo Gallita
San Clemente, CA 92672                        11590    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Withrow, Sherrie
1736 6th St
Concord, CA 94519‐2804                        11591     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Sawyer, Bob
116 Audiffred Lane
Woodside, CA 94062                            11592    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $135.41                                                                                            $135.41
ME (Minor)
13720 Lakota Road
Apple Valley, CA 92307                        11593     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
THOMPSON, ALAN
674 WOODMOOR ACRES DR
MONUMENT, CO 80132                            11594    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Chen, Jacqueline (Jackie)
456 Swansea Glen
Escondido, CA 92027                           11595     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $599.00           $599.00                                                  $1,198.00
Taylor, Diane
3254 Valley Lane
Falls Church, VA 22044                        11596     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,752.00                                                                                          $1,752.00
Shrestha, Birendra
863 Forest Lake Rd
Flower Mound, TX 75028                        11597    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Zavogiannis, Dennis
7603 SE Lamphier St
Milwaukie, OR 97222                           11598     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Komorniczak, Peter
2358 Francisco St
San Francisco, CA 94123                       11599     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Kerker, Kara
17904 NE Homestead Drive
Brush Prairie, WA 98606                       11600    9/10/2020        24 Hour Fitness USA, Inc.                                            $1,977.22                                                                    $1,977.22
Jang, Jeongyoon
256 8th St 1st Fl
Palisades Park, NJ 07650                      11601     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $488.50                                                                                            $488.50
YUN, STEPHANIE
1036 Menlo Ave., #507
Los Angeles, CA 90006                         11602     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Storms, Nickie M
12863 Colonnade Dr
Rancho Cucamonga, CA 91739                    11603     9/9/2020    24 Hour Fitness United States, Inc.                                                          $410.24                                                    $410.24
Rechnitz, Jared
978 Elkhart Place, Apt 1
Venice, CA 90291                              11604     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $162.50                                                                      $162.50
LAM, MIU
2614 CARNATION CT
CASTRO VALLEY, CA 94546                       11605     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $233.38                                                                                            $233.38
Xiong, Yushuang
14006 Tucker Ave.
Sylmar , CA 91342                             11606    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00

                                                                                                Page 676 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 677 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Yamssi, Anne Judith
3584 Kirkcaldy Street
Pleasanton, CA 94588                            11607    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Gonzalez, Graciela
2271 Sarah Court
Signal Hill, CA 90755                           11608     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
JONES, MARY
13323 READS CT
HOUSTON, TX 77015                               11609    9/11/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Gershengoren, Aleksandr
7116 Axis Ct.
Fort Worth, TX 76132                            11610     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Morretti, Paul John
9200 Milliken Avenue, Apt. 5211
Rancho Cucamonga, CA 91730                      11611     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $57.32                                                                                             $57.32
COLMEMAN, CHRISTIAN
9500 ORIOLE DR
AUSTIN, TX 78753                                11612    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                            $24,000.00                              $24,000.00
Quinones Jr., James
                                                11613     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
FERREIRA, JOHNETTE L.
                                                11614     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
VARGAS, PEDRO
22629 WOODROE AVE
HAYWARD, CA 94541                               11615     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $300.00                              $300.00                                 $600.00
Hults, Chelsea
14695 Candeda Place
Tustin, CA 92780                                11616     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,520.00                                                                                          $1,520.00
Meyer, Jean
2305 Manor Ridge Drive
Chesterfield, MO 63017                          11617    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $244.62                                                                                            $244.62
Breniman, Derek S
295 NW Orchard Drive
Portland, OR 97229                              11618     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Pathak, Anirudh
650 E Capitol Ave
287
Milpitas, CA 95035                              11619    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                            $125.00
Mulvey, Thomas
936 Sir Francis Drake Blvd. #202
Kentfield, CA 94904                             11620    9/11/2020         24 San Francisco LLC                          $300.00                                                                                            $300.00
Chaw, Ryan Scott
197 Westbury Cir
Folsom, CA 95630                                11621     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Ke, Baojia
1812 Mento Dr.
Fremont, CA 94539                               11622    9/11/2020       24 Hour Fitness USA, Inc.                       $189.00                                                                                            $189.00
Taku, Sama
3248 SW 179th Terrace
Beaverton, OR 97006                             11623     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $177.96                                                                                            $177.96
Torres, Magaly
2553 W EVENING DOVE CIR
WEST VALLEY, UT 84119                           11624     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $630.00                                                                                            $630.00


                                                                                                  Page 677 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 678 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
CHAVEZ, ALYSSA
1322 MADERA AVE
MENLO PARK, CA 94025                          11625     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $151.00                                                                                         $151.00
Mehrban, Aaron
5035 Escobedo Drive
Woodland Hills, CA 91364                      11626     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Bautista, Laura
548 S Summerfield Way
Orange, CA 92866                              11627    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Prokov, Yevgeniy
9369 Snowbird Way
Sacramento, CA 95836                          11628     9/9/2020     24 Hour Fitness Worldwide, Inc.           $1,400,000,000.00                                                                               $1,400,000,000.00
Otto, Carol
120 Carver Loop apt 23C
Bronx, NY 10475                               11629     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Kanel, Laurin
12809 Pocono Rd.
Apple Valley, CA 92308                        11630     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Winters, Rachel
14000 The Lakes Blvd Apt 221
Pflugerville, TX 78660                        11631     9/9/2020    24 Hour Fitness United States, Inc.                                   $5,488.00                                                                    $5,488.00
McCubbin, Gene Porter
1515 orchard park dr
Houston, TX 77077                             11632     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Warren, Kimberlie
7640 West Stockton Blvd
#382
Sacramento, CA 95823                          11633     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Hatch, John M
100 E Whitestone Blvd #148‐188
Cedar Park, TX 78613                          11634     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                       $1,399.98
Jin, Seong Woo
1037 Alta Mira Dr
Apt 4A
Santa Clara, CA 95051                         11635     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
MAY, LORNA
16203 LESLIE LANE
MISSOURI CITY, TX 77489                       11636    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $397.22                                                                                         $397.22
Tran, Nicholas
474 Clauser Drive
Milpitas, CA 95035                            11637     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Zhou, Ruixin
251 Wimbledon Ct
San Ramon, CA 94582                           11638     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Gilchrist, Essie
6333 Pacific Avenue 188
Stockton, CA 95207                            11639     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
HATCH, JOHN M
100 E WHITESTONE BLVD #148‐188
CEDAR PARK, TX 78613                          11640     9/9/2020        24 Hour Fitness USA, Inc.                      $1,399.98                                                                                       $1,399.98
Durden, Blonka
3010 Wilshire Blvd. 353
Los Angeles, CA 90010                         11641     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $973.00                                                                                         $973.00


                                                                                                Page 678 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 679 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Todd, Brian J.
8267 Sonoma View Court
Las Vegas, NV 89139                            11642     9/9/2020    24 Hour Fitness United States, Inc.                   $550.00                                                                                           $550.00
LING, ANELA
5547 PIA ST.
HONOLULU, HI 96821                             11643     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $260.00                                                                      $260.00
Kim, David
2301 Silver Breeze Ct.
San Jose, CA 95138                             11644     9/9/2020           24 San Francisco LLC                           $350.00                                                                                           $350.00
Arya, Priti
26527 Abbey Springs Ln
Katy, TX 77494                                 11645    9/10/2020     24 Hour Fitness Worldwide, Inc.                       $45.45                                                                                            $45.45
Doan, Trong
8288 Wooded Brook Dr
Elk Grove, CA 95758                            11646     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $200.00                                                                                           $200.00
Walch, Adam
34 Oceanaire Dr.
Rancho Palos Verdes, CA 90275                  11647    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mogilevets, Ruslan
2423 Exbourne Court
Walnut Creek, CA 94596                         11648    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $429.99                                                                                           $429.99
Nasralla, Lamberto
17334 Santa Clara St.
Fountain Valley, CA 92708                      11649     9/9/2020    24 Hour Fitness United States, Inc.                   $429.00                                                                                           $429.00
Tang, Tim
522 South Flower Circle
Orange, CA 92868                               11650     9/9/2020     24 Hour Fitness Worldwide, Inc.             $250,000,000.00                                                                                   $250,000,000.00
Milby, Clint
1801 W. Victory Blvd. Unit 101
Burbank, CA 91506                              11651     9/9/2020           24 San Francisco LLC                           $150.00                                                                                           $150.00
Bray, Jessica
742 Boulder Ave
Lathrop, CA 95330                              11652     9/9/2020     24 Hour Fitness Worldwide, Inc.                    $1,000.00                                                                                         $1,000.00
Benson, Kathryn
3473 Monroe Ave
San Diego, CA 92116                            11653     9/9/2020     24 Hour Fitness Worldwide, Inc.                       $35.00                                                                                            $35.00
Newsted , Janice
911 Camille Ln
Alamo, CA 94507                                11654     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $859.98                                                                                           $859.98
Kao, Tsuey‐Dien
17062 Glenfold Dr.
Hacienda Heights, CA 91745                     11655     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lei, Hongli
6355 Lotus Street
Corona, CA 92880                               11656     9/9/2020        24 Hour Fitness USA, Inc.                    $5,000,000.00                                                                                    $5,000,000.00
Kao, Kai
17062 Glenfold Dr
Hacienda Heights, CA 91745‐5725                11657     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Howser, Janet
1441 Victoria Street Apt. 203
Honolulu, HI 96822                             11658     9/9/2020     24 Hour Fitness Worldwide, Inc.                    $1,000.00                                                                                         $1,000.00
Sarrica, Richard
574 Lagrange Lane
Livermore, CA 94550                            11659     9/9/2020        24 Hour Fitness USA, Inc.                          $73.48                                                                                            $73.48

                                                                                                   Page 679 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 680 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Garcia, Abel Ruiz
742 Boulder Ave
Lathrop, CA 95330
garciaabel24fit@gmail.com                      11660     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Barba, Daniel
6900 Sunkist Drive
Oakland, CA 94605                              11661     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Miramontes, Francisco
6117 Streamview Dr.
San Diego, CA 92115                            11662     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $66.00                                                                                             $66.00
Reyes, Karina
3391 Via Benito St.
San Diego, CA 92111                            11663     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
NIEDERBRACH, BIRNEY
6900 SUNKIST DRIVE
OAKLAND, CA 94605                              11664     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Seaberry, John
501 Laporte Ave.
Fort Collins, CO 80521‐2649                    11665    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $167.96                                                                                            $167.96
Rivera, Esteban Solis
2111 Latham St #103
Mountain View, CA 94040                        11666     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                             $70.00
Gaither, Linda
10 Rosy Finch Court
Spring, TX 77389                               11667     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $471.98                                                                                            $471.98
Smalls, Jordan
21416 96th Ave S
Kent, WA 98031                                 11668     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $103.38                                                                                            $103.38
Pigott, Barbara
26301 Via Corrizo
San Juan Capistrano, CA 92675                  11669     9/9/2020        24 Hour Fitness USA, Inc.                                            $1,360.00                                                                    $1,360.00
Esparza, Mary Helen
7224 Rush River Drive
Sacramento, CA 95831                           11670     9/9/2020        24 Hour Fitness USA, Inc.                        $860.00                                                                                            $860.00
HOWARD, CORY
22755 Peak Street
Hayward, CA 94541                              11671     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $250.00                                                                      $250.00
Ashlock, Kristy
10325 Rockbush Road
Apple Valley, CA 92308                         11672     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $485.00                                                                                            $485.00
WARDELL, THOMAS
22143 SW 97TH COURT
MIAMI, FL 33190                                11673     9/9/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Fletcher, Jennifer
6755 Silver Creek Azle Rd.
Azle, TX 76020                                 11674     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Yoon, Jong
11933 Dublin Canyon Rd
Pleasanton, CA 94588                           11675     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Bushnell, Laura
11286 SE Stevens RD A305
Happy Valley, OR 97086                         11676    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99



                                                                                                 Page 680 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 681 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                              Current General                                               Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                      Unsecured Claim                                                Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                        Amount
Choi, Tina
13031 Portola Way
Sylmar, CA 91342                               11677    9/11/2020    24 Hour Fitness United States, Inc.                  $190.46                                                                                            $190.46
Sanchez, Sabra
7676 Roman Oak Way
Sacramento, CA 95831                           11678    9/10/2020     24 Hour Fitness Worldwide, Inc.                                         $1,224.00                                                                    $1,224.00
Nguyen, Anthony
2403 Radcliffe St.
Houston, TX 77007                              11679    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Lambiotte, Jack
P.O. Box 370361
Denver, CO 80237                               11680     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
El Ferrouj, Najib
137 Bertita street
San Francisco, CA 94112                        11681     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Le, Van
442 N Rancho Santiago Blvd
Orange, CA 92869                               11682     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                              $60.00                                                     $60.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                             11683    9/12/2020           RS FIT Holdings LLC                        $21,176.87                                                                                         $21,176.87
Jackson, Don
16009 Scenic Oak Trail
Buda, TX 78610                                 11684     9/9/2020    24 Hour Fitness United States, Inc.                  $293.51                                                                                            $293.51
Anderson, Corey
1170 Oakes Blvd.
San Leandro, CA 94577                          11685     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $286.00                                                                                            $286.00
Olmstead Jr, Robert T
520 Crocker Road
Sacramento, CA 95864                           11686     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $936.00                                                                                            $936.00
WARDELL, GLEE
22143 SW 97TH COURT
MIAMI, FL 33190                                11687     9/9/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Vomaske, Ralph
                                               11688     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $233.33                                                                                            $233.33
LAPOVICH, EDWARD
2453 ARTESIA BLVD
TORRANCE, CA 90504                             11689     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Phillips, Brett
71 Gingham St
Trabuco Canyon, CA 92679                       11690     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Kazmi, Ambareen
3064 Mattique Dr.
San Jose , CA 95135                            11691    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $116.00                                                                                            $116.00
Clemens, Garnet
9850 S. Maryland Pkwy #A5349
Las Vegas, NV 89183                            11692     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $539.82                                                                                            $539.82
Johnson, Randy A.
2107 N. Broadway, Suite 309
Santa Ana, CA 92706                            11693     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Diel, Susan
2727 La Canada Ct
Cameron Park, CA 95682                         11694     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00


                                                                                                  Page 681 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 682 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
RODRIGUEZ, JESSEELY SKY
8404 WILLIS AVE. 2
PANORAMA CITY, CA 91402                      11695     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,140.00                                                                                       $1,140.00
Abel, Joseph F
4412 Striped Maple Ct
Concord, CA 94521                            11696     9/9/2020        24 Hour Fitness USA, Inc.                      $1,071.99                                                                                       $1,071.99
Nguyen, Hoa My
4000 Madison Pointe Way
Modesto, CA 95356                            11697     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Phillips, Madison
71 Gingham St
Trabuco Canyon, CA 92679                     11698     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Cummings, June
137 San Fernando Ave
Oxnard, CA 93035                             11699     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $161.00                                                                                         $161.00
Tan, Tjie
3444 Chaplet St
San Leandro, CA 94577                        11700     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $286.71                                                                                         $286.71
Edwards, Dennis
2907 Seminole St
Miami, FL 33133                              11701     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
LE, JESSICA T
442 N RANCHO SANTIAGO BLVD
ORANGE, CA 92869                             11702     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                          $100.00                                                    $100.00
Bosco, David J.
7008 Wheeler Branch Trail
Austin, TX 78749                             11703     9/9/2020    24 Hour Fitness United States, Inc.                                     $297.68                                                                      $297.68
Phillips, Matthew
6490 Winterwood Dr.
Nashport, OH 43830                           11704     9/9/2020    24 Hour Fitness United States, Inc.                  $147.00                                                                                         $147.00
Motaghedi, Sophia
78365 HWY 11
#306
La Quinta , CA 92253                         11705     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $79.00                                                                                          $79.00
Joe, Deborah
7418 Sun Rose Way
Sacramento, CA 95829                         11706    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Souza, Jacqueline
P.O Box 8606
Calabasas, CA 91372                          11707     9/9/2020        24 Hour Fitness USA, Inc.                         $57.44                                                                                          $57.44
Anderson, Joseph Scott
22856 Gershwin Drive
Woodland Hills, CA 91364                     11708     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $449.99                                                                      $449.99
Blumenthal, Traci
P.O. Box 570995
Tarzana, CA 91357                            11709     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Cousin‐Haggerty, Kiesha
130 Garibaldi Dr
Vallejo, CA 94589                            11710     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Strickland, Stanley R
5101 Willowview Ct
Pleasanton, CA 94588‐3740                    11711    9/11/2020     24 Hour Fitness Worldwide, Inc.                                        $940.00                                                                      $940.00



                                                                                               Page 682 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 683 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Perez, Jose A
86‐68 77Th Street
Woodhaven, NY 11421                             11712     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,500.00                               $1,500.00
Singleton, Sarah
1708 Quarter Boot Cove
Austin, TX 78727                                11713     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $148.65                                                                                         $148.65
Warren, James Eddie
7933 Daylily Way
Frisco, TX 75033                                11714     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $161.29                                                                                         $161.29
Roth, May Mimi
5808 Still Forest Dr.
Dallas, TX 75252                                11715     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $89.75                                                                                          $89.75
Wells, Anna
11540 Swinton Ave.
Granada Hills, CA 91344                         11716     9/9/2020     24 Hour Fitness Worldwide, Inc.                                        $250.00                                                                      $250.00
Petersen, Kathleen
1897 Lynwood Drive
Apt A
Concord, CA 94519                               11717    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $349.95                                                                                         $349.95
Bruen, Michael
P.O. Box 50071
Studio City, CA 91614‐5008                      11718     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
SOGHADI, NAVA IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                                 11719     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
Huhn, Rosana
38 The Glen
Cedar Grove, NJ 07009                           11720     9/9/2020    24 Hour Fitness United States, Inc.                   $73.57                                                                                          $73.57
Borecky, Daniela
24603 University Ave
Loma Linda, CA 92354                            11721    9/11/2020        24 Hour Fitness USA, Inc.                        $125.96                                                                                         $125.96
Epino, Josef
805 Via Blairo
Corona, CA 92879                                11722     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Roman, Sam
851 S. Sunset Ave #193
West Covina, CA 91790                           11723     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Truong, Hong
517 N 18th St
San Jose, CA 95112                              11724    9/10/2020     24 Hour Fitness Worldwide, Inc.                                         $48.23                               $48.23                                  $96.46
Nhieu, Vinh
8288 Wooded Brook Dr
Elk Grove, CA 95758                             11725     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Merritt IV, William Edward
802 1/2 Delaware Street
Berkeley, CA 94710                              11726    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                         $480.00
Michel, Julie
412 Arvizu Ct.
Arvin, CA 93203                                 11727     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                               $0.00                                   $0.00
Alaei, Allen
2614 Lunar Lane Apt#4
Sacramento, CA 95864                            11728    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99



                                                                                                  Page 683 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 684 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Jolstad, Tanner
912 Dancing Horse Dr
Colorado Springs, CO 80919                     11729    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Thomas, Geni
9901 Trailwood Drive #1020
Las Vegas, NV 89134                            11730    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Phosrithong, Tessa
1718 28th Ave
San Francisco, CA 94122                        11731    9/10/2020           24 San Francisco LLC                               $0.00                                                                                           $0.00
Hobbs, Evan
2816 Blazing Star Dr.
Thousand Oaks, CA 91362                        11732    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Marmolejos, Melvin
884 Pierpont St
Rahway, NJ 07065                               11733    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $344.00                                                                                            $344.00
Zeng, Yixin
11171 Everblades Pkw Apt 108
Estero, FL 33928                               11734    9/10/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Gardner, Emma
406 1st Street
Petaluma, CA 94952                             11735    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $129.00                                                    $300.00                                 $429.00
Keshishyan, Sonia
10300 Strathern St.
Sun Valley, CA 91352                           11736    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Norris, Dona
6031 Irongate Circle
Huntington Beach, CA 92648                     11737    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Johnson, Rick
1313 9th Avenue SE
Olympia, WA 98501                              11738     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $355.00                                                                                            $355.00
Hsia, Albert
13765 Sandhill Crane Rd
Eastvale, CA 92880                             11739    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,005.00                                                                                          $1,005.00
McGill, LeChe
30 Pinnacles Circle
Sacramento, CA 95835                           11740    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Releford, Nina
2622 21st Ave Sw
Puyallup, WA 98371                             11741    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Villalpando, Christopher L
4217 W. Roberts Dr.
Santa Ana, CA 92704                            11742    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Johnson, Marques
2957 E. Chaparral St
Ontario, CA 91761                              11743    9/10/2020        24 Hour Fitness USA, Inc.                                                                                                                             $0.00
Pathak, Anirudh
650 E Capitol Ave
287
Milpitas, CA 95035                             11744    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $458.00                                                                                            $458.00
Bernal, Marilou
2350 Rocky Point Court
San Leandro, CA 94579                          11745    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99



                                                                                                   Page 684 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 685 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
Polk, Wanda
610 Wild Cotton Road
Rosenberg, TX 77471                           11746    9/10/2020     24 Hour Fitness Worldwide, Inc.                                           $150.00                                                                       $150.00
Villalpando, Michael
10235 La Hacienda Ave #K
Fountain Valley, CA 92708                     11747    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                             $300.00
DeGraffenreid, Karin
PO Box 8308
Calabasas, CA 91372                           11748    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                           $2,000.00
Liang, Monica
2275 Latham St Apt 44
Mountain View, CA 94040‐1664                  11749    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                             $699.99
Chen, Kathy
835 Washington Ave
Albany, CA 94706                              11750    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                             $649.99
 Perez, Antonio
4042 Sterling Way
Baldwin Park, CA 91706                        11751    9/10/2020     24 Hour Fitness Worldwide, Inc.                                           $150.00                                                                       $150.00
Vazquez, Johnny
12019 Willard Street
North Hollywood, CA 91605                     11752    9/10/2020    24 Hour Fitness United States, Inc.                                           $0.00                              $754.50                                 $754.50
Bansal, Anuja
4305 NW oxbridge drive
Portland, OR 97229                            11753    9/12/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                             $300.00
Luna, Karen
4042 Sterling Way
Baldwin Park, CA 91706                        11754    9/10/2020     24 Hour Fitness Worldwide, Inc.                                           $400.00                                                                       $400.00
Baez, Raquel
4729 Laguna Park Dr.
Elk Grove, CA 95758                           11755    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,240.11                                                                                           $1,240.11
Ozen, Metin
837 Trenton Dr.
Sunnyvale, CA 94087                           11756    9/10/2020        24 Hour Fitness USA, Inc.                      $2,099.72                                                                                           $2,099.72
Vazquez, Brandon
12019 Willard Street
North Hollywood, CA 91605                     11757    9/10/2020    24 Hour Fitness United States, Inc.                  $800.00                                                                                             $800.00
Rudnicki‐Sanchez, Blake N.
346 Mulqueeney St
Livermore, CA 94550                           11758    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $204.19                                                                                             $204.19
Pulido, Alejandro
4350 Berryman Ave. #14
Los Angeles, CA 90066                         11759    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Butcher, Christine
1484 Reeves St. #103
Los Angeles, CA 90035                         11760    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Prado, Francisco
1273 W Hiahia Pl
Wailuku, HI 96793                             11761    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $260.37                                                                                             $260.37
De Anda, Mario A
30 Mason Street, #202
San Francisco, CA 94102                       11762    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                              $99.00
Zetlmaier, Matthew
8505 Garibaldi Ave
San Gabriel, CA 91775‐2634                    11763    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00

                                                                                                Page 685 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 686 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Sanchez, Carlos R.
508 W. 148th St.
Gardena, CA 90248                              11764     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $54.69                                                                                           $54.69
IRFAN, MUHAMMAD
1019 CENTRAL BLVD
HAYWARD, CA 94542                              11765    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $100.00               $0.00                                                                      $100.00
Zhang, Qi
130 Descanso Dr.
Unit 472
San Jose, CA 95134                             11766    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $674.00                                                                                          $674.00
Lam, Rachel
841 S. Greenwood Ave. #A
Montebello, CA 90640                           11767    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $160.44                                                                                          $160.44
Garcia, Diego
1737 Hamlet St.
San Mateo, CA 94403                            11768    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $140.97                                                                                          $140.97
Pruthi, Kapil
21829 34th Dr Se
Bothell, WA 98021                              11769    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $494.99                                                                                          $494.99
Baig, Muhammad
2138 Treasure Mountain Dr.
Spring, TX 77388                               11770    9/10/2020        24 Hour Fitness USA, Inc.                         $64.44                                                                                           $64.44
Borra, Madhavi Borra
71 Skillman Avenue,
Apt 306
Jersey City, NJ 07306                          11771    9/10/2020        24 Hour Fitness USA, Inc.                                           $299.00                                                                       $299.00
Yu, Danqing
3425 Elke Ct
Modesto, CA 95355                              11772    9/10/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                          $400.00
Saechao, Meuy
3954 Reston Ct
South San Francisco, CA 94080                  11773    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
Jones, Brianna
1137 Walpert Street 20
Hayward, CA 94541                              11774    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $639.76                                                                                          $639.76
Huang, Linda
1927 Via Del Rey
South Pasadena, CA 91030                       11775    9/10/2020     24 Hour Fitness Worldwide, Inc.                                         $49.00                                                                        $49.00
Oskoui, Reza
764 Jefferson Ave
Rahway, NJ 07065                               11776    9/10/2020    24 Hour Fitness United States, Inc.                $1,470.00                                                                                        $1,470.00
Akopyan, Viktorya
1150 Bergen Ave Apt 2F
Brooklyn, NY 11234                             11777    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $119.88                                                                                          $119.88
Turner, Terry Deandra
14138 Mendocino Ct
Fontana, CA 92336                              11778    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                        $1,000.00
Shen, Albert
1927 Via Del Rey
South Pasadena, CA 91030                       11779    9/10/2020     24 Hour Fitness Worldwide, Inc.                                         $29.00                                                                        $29.00
Sin, Mei
9220 Crowell Dr
Elk Grove, CA 95624                            11780    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                          $300.00


                                                                                                 Page 686 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 687 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Anthony, Stanford
24036 Archwood St
West Hills, CA 91307                           11781    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Jovanovich, Lily
4633 E. Villa Rita Dr.
Phoenix, AZ 85302                              11782    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bea, Eunji
22555 Nadine Cir Apt123
Torrance, CA 90505                             11783    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $612.49                                                                                            $612.49
Detlefsen, Elizabeth
9324 Parsons Landing Street
Elk Grove, CA 95624                            11784    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Boone, Arthur B
1369 Pauline Dr
Sunnyvale, CA 94987                            11785    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $67.14                                                                                             $67.14
Shamailov, Alik
1150 Bergen Ave. APT 2F
Brooklyn, NY 11234‐5426                        11786    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $96.00                                                                                             $96.00
Owens, David
427 I
SLC, UT 84103                                  11787    9/10/2020    24 Hour Fitness United States, Inc.                  $279.80                                                                                            $279.80
Abner, Carlous
14503 St Andrews Drive
Grandview, MO 64030‐4169                       11788    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
VERRETT, ANNITRA HITCHENS
1555 SUNSET VILLAGE DRIVE
DUNCANVILLE, TX 75137                          11789    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $4,000.00                                                                                          $4,000.00
Bodkin, Shirley
4453 Orchid Blvd
Cape Coral, FL 33904                           11790    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Cook, Michele
18449 Collins Street #6
Tarzana, CA 91356                              11791    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Bakalor, Stella
1050 Borregas Ave., spc #177
Sunnyvale, CA 94089                            11792    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Chan, Bernard
2845 Holland St.
San Mateo, CA 94403                            11793    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Kurdi, Danny
C/O: Sam Kurdi
192 N. Brea Blvd
Brea, CA 92821                                 11794    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
DYCK, BRIAN E
PO Box 736
Verdi, NV 89439‐0736                           11795    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                             $94.00
Manisck, Christian
8102 Beverly Hill St.
Houston, TX 77063                              11796    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $96.80                                                                                             $96.80
Huang, Melanie
269B Born St.
Secaucus, NJ 07094                             11797    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                            $499.00



                                                                                                 Page 687 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 688 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Blackburn, Robert
4154 Woodland Ct
Grapevine, TX 76051                             11798    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $322.00                                                                                            $322.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            11799    9/10/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Obeirne, Michael
1567 Wakefield Av
Thousand Oaks, CA 91360                         11800    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                            $252.00
Dean, Christine
91‐1080 Kaileolea Dr
Ewa, HI 96706                                   11801    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Alexiadis, Emily
24210 Amaryllis Court
Valencia, CA 91354                              11802    9/10/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                             $99.00
Cho, Brian
22555 Nadine Cir Apt123
Torrance, CA 90505                              11803    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $583.32                                                                                            $583.32
White, Debra
1009 Kapiolani Blvd #2608
Honolulu, HI 96814                              11804    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $51.00                                                                                             $51.00
Bateman, Robert
11523 Shakespearean Way
Austin, TX 78759                                11805    9/10/2020             RS FIT CA LLC                             $366.95                                                                                            $366.95
Brown‐Robinson, Leeah C
4242 Natomas Central Dr.
Sacramento, CA 95834                            11806    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Hunter, John
703 Pier Ave, #B‐348
Hermosa Beach, CA 90254                         11807    9/10/2020    24 Hour Fitness Worldwide, Inc.                                          $325.00                                                                      $325.00
Swede, Meagan
3005 Foothill Dr.
Westlake Village, CA 91361                      11808    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $107.50                                                                                            $107.50
LOVETT, NAJEE
1090 S. SHELTER BAY
HERCULES, CA 94547                              11809    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                            $420.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            11810    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Zheng, Lei
37873 Benchmark CT
Fremont, CA 94536                               11811    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $239.99                                                                                            $239.99
Estill, Benjamin G
2020 SW Main St Unit 601
Portland, OR 97205                              11812    9/10/2020       24 Hour Fitness USA, Inc.                                             $161.25                                                                      $161.25
Slaton, Jesse
8275 Boulder Field Dr.
Sacramento, CA 95829                            11813    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00



                                                                                               Page 688 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 689 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Benavidez, Aiqiong
5125 Alpha St SE
Salem, OR 97306                                 11814    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Garcia, Melody
1256 Tobias Drive
Chula Vista, CA 91911                           11815    9/10/2020    24 Hour Fitness United States, Inc.                                                           $36.99                                                     $36.99
Iwiula, Andrea
3826 NE 75th Street, Apt 2
Seattle, WA 98115                               11816    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,796.83                                                                                          $1,796.83
Washington, Niah
91‐1080 Kaileolea Dr
Ewa, HI 96706                                   11817    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $588.00                                                                                            $588.00
Bock, Lisa
3805 N Sweet Leaf Avenue
Rialto, CA 92377                                11818    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                               $0.00                                                      $0.00
Obeirne, Rosemary
1567 Wakefield Ave
Thousand Oaks, CA 91360                         11819    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                            $252.00
Love, Gary M.
3517 Pinehurst Dr
Plano, TX 75075                                 11820    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $487.11                                                                                            $487.11
Bock, Keith
3805 N Sweet Leaf Avenue
Rialto, CA 92377                                11821    9/10/2020     24 Hour Fitness Worldwide, Inc.                                         $1,000.00                                                                    $1,000.00
Franco, Stephanie
3837 Monterey Ave
Baldwin Park, CA 91706                          11822    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Morales, Stephanie
11424 Woodley Ave
Granada Hills, CA 91344                         11823    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $206.50                                                                                            $206.50
Benavidez, Yating
5125 Alpha St SE
Salem, OR 97306                                 11824    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Park, Hee Yeung
1636 North Camden Place
Fullerton, CA 92833                             11825    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $145.96                                                                                            $145.96
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            11826    9/10/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Gonzalez, Lorena Renee
7585 Central Avenue
Lemon Grove, CA 91945                           11827    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $158.75                                                                                            $158.75
ADAN, VANESSA
3210 W ORANGE AVE APT 46
ANAHEIM, CA 92804                               11828    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $71.64                                                                                             $71.64
Park, Soon
7807 S Haleyville Court
Aurora, CO 80016‐4468                           11829    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Khatiwada, Indra
27605 123rd Ave SE
Kent, WA 98030                                  11830    9/10/2020        24 Hour Fitness USA, Inc.                        $497.00                                                                                            $497.00


                                                                                                  Page 689 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 690 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Stevenson, Suzanne M
5309 115th Place SE
Everett, WA 98208                             11831    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,080.43                                                                                          $1,080.43
Correa, Maria
Thomas Luneau, Esq.
Casey Gerry Shenk Francavilla Blatt &
Penfield, LLP
110 Laurel Street
San Diego, CA 92101                           11832    9/10/2020       24 Hour Fitness USA, Inc.                   $500,000.00                                                                                        $500,000.00
Tanzini, Daniela
2800 Keller Dr Apt 285
Tustin, CA 92782                              11833    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $104.27                                                                                            $104.27
Kress, Mosheh
948 Selby Ln
San Jose, CA 95127                            11834    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Chen, Kai
625 Hobart Ct.
Fremont, CA 94539                             11835    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                            $649.00
Borjigin, Thomas W
2326 Rue Adriane
La Jolla, CA 92037                            11836    9/10/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11837    9/10/2020        24 Hour Holdings II LLC                             $0.00                                                                                           $0.00
Robison‐Williams, Konnor
7500 Versailles Way
Sacramento, CA 95842                          11838    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Thomsen, Christine
24260 NW Hansen Road
North Plains, OR 97133                        11839    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $50,000.00                                                                                         $50,000.00
Sheldon, John
3302 Far View Drive
Austin, TX 78730                              11840    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $3,500.00                                                                                          $3,500.00
Toler, Herbert
Brian A. Sullivan
Werb & Sullivan
1225 North King Street, Suite 600
Wilmington, DE 19801                          11841    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Battista, Christine
8290 W. Fairview Ave.
Littleton, CO 80128                           11842    9/10/2020            24 Denver LLC                              $360.00                                                                                            $360.00
PARAGAS, EVERET
GELLERT SCALI BUSENKELL & BROWN, LLC
ATTN: MICHAEL BUSENKELL, ESQ.
1201 N. ORANGE ST., STE 300
WILMINGTON, DE 19801                          11843    9/10/2020     24 Hour Fitness Holdings LLC                           $0.00                                                                                           $0.00
Nasiri, Shadi
4796 Corte De Avellano
San Jose, CA 95136                            11844    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kobzeff, Bette
63 West Yale Loop
Irvine, CA 92604                              11845    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                             $63.98

                                                                                             Page 690 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 691 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                               Current 503(b)(9)
                                                                                                                                        Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                         Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                        Amount
Hollingshead, Brett
3765 Fruitvale Ave C
Oakland, CA 94602                               11846    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $71.48                                                                                              $71.48
Cadengo, Mayra
15553 Gatwick Avenue
Fontana, CA 92336                               11847    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                              $69.00
BIGORNIA, ANA MARIA S.
11553 MADERA ROSA WAY
SAN DIEGO, CA 92124                             11848    9/10/2020        24 Hour Fitness USA, Inc.                         $70.00                                                                                              $70.00
Kim, Stephen
18740 Alicante Drive
Morgan Hill, CA 95037                           11849    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $179.16                                                                                             $179.16
Rivers, Thomas M
14304 E 24th Lane
Spokane Valley, WA 99037                        11850    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                              $99.00
Croft, Cindy
22246 Eucalyptus Lane
Lake Forest, CA 92630                           11851    9/11/2020        24 Hour Fitness USA, Inc.                                                                 $103.20                                                    $103.20
Henry, Donovan
24115 Spring Sunset Drive
Spring, TX 77373                                11852    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $103.89                                    $0.00                                                    $103.89
HODGKIN, GARY
20446 101 AV SE
KENT, WA 98031                                  11853     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $679.79                                                                                             $679.79
Burk, Dylan
1911 S. Haster St. Apt. 28
Anaheim, CA 92802                               11854    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Kim, Thanh
1101 S Gilbert St
Fullerton, CA 92833                             11855    9/10/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                              $49.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            11856    9/10/2020           24 San Francisco LLC                               $0.00                                                                                            $0.00
Wells Fargo Capital Finance
100 Park Ave
New York, NY 10017                              11857     9/2/2020      24 Hour Fitness Holdings LLC                     $6,666.55                                                                                           $6,666.55
Huynh, Deanna Stephanie
9560 Daines Drive
Temple City, CA 91780                           11858    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Oliver, Christopher Eugene
852 West 62nd Place
Los Angeles, CA 90044                           11859    9/10/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                            $1,600.00                               $1,600.00
DelacruzMeza, Efrain
9625 Knickers Court
Sacramento, CA 95827                            11860    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $76.37                                                                                              $76.37
Barcena, Oscar
2648 Farnee Court
South San Francisco, CA 94080                   11861    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $161.28                                                                                             $161.28
Karlovych, Sergiy
5212 Gordon Drive
Sacramento, CA 95824‐3009                       11862    9/10/2020     24 Hour Fitness Worldwide, Inc.                                           $165.14                                                                       $165.14


                                                                                                    Page 691 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 692 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Morgan, Arthur
1928 Lohengrin Street
Los Angeles, CA 90047                          11863    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                                   $0.00                                   $0.00
Khazi, Parwiz A
40087 Mission Blvd., #277
Fremont, CA 94539                              11864    9/10/2020     24 Hour Fitness Worldwide, Inc.                                         $1,443.00                                                                     $1,443.00
Borg, John
5408 Lake Front Blvd Apt A
Delray Beach, FL 33484                         11865     9/9/2020    24 Hour Fitness United States, Inc.                                        $631.35                                                                       $631.35
Williams, Claudia
6371 SW 34 Street
Miramar, FL 33023                              11866    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $214.99                                                                                             $214.99
Osseck Jr, Thomas A
18 Via Adrian
San Clemente, CA 92673                         11867    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $219.00                                                                                             $219.00
Deaton, Sarah
2907 E Hoover Ave
Orange, CA 92867                               11868    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $44.99                                                                                              $44.99
Dioquino, Meshill
22256 S Garden Ave., Apt. C
Hayward, CA 94541‐6022                         11869    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                              $60.00
Villagomez, Elizabeth
1737 Hamlet St.
San Mateo, CA 94403                            11870    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $140.97                                                                                             $140.97
Tang, Benjamin
1151 Bendmill Way
San Jose, CA 95121‐2322                        11871    9/10/2020     24 Hour Fitness Worldwide, Inc.                                           $212.50                                                                       $212.50
Thomas, Marc A
9901 Trailwood Drive
#1020
Las Vegas, NV 89134                            11872    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Nixon, Shannon
3627 SE Belmont St.
Portland, OR 97214                             11873    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Michael, Carla G
722 Mill Spring Ct
Richmond, TX 77469                             11874    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                           $1,000.00
Huynh, Serena
9560 Daines Dr.
Temple City, CA 91780                          11875    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                             $100.00
Rounds, Denise
7516 Ridge View Dr.
Lancaster, CA 93536                            11876    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                  $0.00           $210.00                                                    $420.00
Lum, Jeffrey Karyeung
88 South Broadway Unit #2306
Millbrae, CA 94030                             11877    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $0.00                                                      $0.00
Silva, Manuel
1267 SW 117th Way
Davie, FL 33325                                11878    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Lizarraga, Esther
1490 South Orange Avenue, Space 124
El Cajon, CA 92020                             11879    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                                  $99.03                                  $99.03



                                                                                                 Page 692 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 693 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Skowronski, Gloria
5979 Porto Alegre Dr
San Jose, CA 95120                              11880     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Kim, Younghwan
13851 Visions Dr.
La Mirada, CA 90638                             11881    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $12,000.00                                                                                         $12,000.00
Bach, Nguyen
17127 NE 83rd CT
Redmond, WA 98052                               11882    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Huante, Ruben J.
5760 Kelvin Ave.
Woodland Hills, CA 91367                        11883    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Baltimore Gas and Electric Co
PO Box 1475
Baltimore, MD 21201                             11884     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $2,393.29                                                                                          $2,393.29
Van Dorsten, Kristine
455 S. Eliseo Dr., #11
Greenbrae, CA 94904                             11885    9/10/2020    24 Hour Fitness Worldwide, Inc.                                          $149.00                              $149.00                                 $298.00
He, MingWei
2914 Brighten Trails Ln
Pearland, TX 77584                              11886    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            11887    9/10/2020            24 Denver LLC                                   $0.00                                                                                           $0.00
Robbins, Lee Ann
707 148th St SW
Lynnwood, WA 98087                              11888    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $618.80                                                                                            $618.80
Mares, Bryan
6607 Brodie Lane
Apt 736
Austin, TX 78745                                11889    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $56.26                                                                                             $56.26
Waiters, Gail E.
3543 Remco Street
Castro Valley, CA 94546                         11890    9/10/2020       24 Hour Fitness USA, Inc.                        $99.99                                                                                             $99.99
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            11891    9/10/2020             RS FIT CA LLC                                  $0.00                                                                                           $0.00
Vigiol, Tina
1921 S Wolff St
Denver, CO 80219                                11892    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                            11893    9/10/2020          RS FIT Holdings LLC                               $0.00                                                                                           $0.00
Jorgensen, Randon
275 East Regent Park Ct.
Midvale, UT 84047                               11894    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $20.74                                                                                             $20.74



                                                                                                  Page 693 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 694 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Weigel, Karen
12359 Boynton St
Oregon City, OR 97045                          11895    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00
EVANS, MARGARET L.
3277 CAMINO CORONADO
CARLSBAD, CA 92009                             11896    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $603.00                                                                                          $603.00
Lansberger, Dong Mi
6775 Sierra Trail
Las Vegas, NV 89146                            11897    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $107.40             $29.99                                                                       $137.39
Goodrich, Kara
5585 South Buchanan St
Aurora, CO 80016                               11898    9/10/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
Lyons, Ruth O'Hara
1294 Anglesey Drive
Riva, MD 21140                                 11899    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $561.60                                                                                          $561.60
Colville, Emily
6714 Los Verdes Drive #8
Rancho Palos Verdes, CA 90275                  11900    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                          $500.00
Perkins, LauReen
P.O. Box 580099
Elk Grove, CA 95758                            11901    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $385.25                                                                                          $385.25
Fung, William
1854 North Park Victoria Dr
Milpitas, CA 95035                             11902    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
Perez, Diana
2922 Grand Concourse #5C
Bronx, NY 10458                                11903    9/10/2020           24 New York LLC                             $489.00                                                                                          $489.00
Koyaanisqatsai, Minoosh
3730 SE Lafayette Court
Portland,, OR 97202                            11904    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $971.88                                                                                          $971.88
Tate, Matthew
536 Trinidad Ln
Foster City, CA 94404                          11905    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                          $120.00
Luu, Victor
79 Frankfort St.
Daly City, CA 94014                            11906    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
West, Stephen
2 Camino Botero
San Clemente, CA 92673‐6873                    11907    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $540.99                                                                                          $540.99
Nguyen, Hana
2009 Carpinteria Drive
Antioch, CA 94509                              11908    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $74.54                                                                                           $74.54
 Liu, Chen Yu
648 N. Pacer Ct
Walnut, CA 91789                               11909    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                          $215.00
Morgan, Felicia
1928 Lohengrin Street
Los Angeles, CA 90047                          11910    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                         Unliquidated                                  $0.00
Cerda, James
3404 Peat Moors Cove
Pflugerville, TX 78660                         11911    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $138.63                                                                                          $138.63
Lim, Alison
1640 Notre Dame Dr
Mountain View, CA 94040                        11912    9/10/2020       24 Hour Fitness USA, Inc.                                                                                $390.00                                 $390.00

                                                                                              Page 694 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 695 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Vigil, Patrick
1921 S Wolff Street
Denver, CO 80219                              11913    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                             $429.00                                 $429.00
Garcia, Juanaelena
86 Ballentine Dr.
North Haledon, NJ 07508                       11914    9/10/2020        24 Hour Fitness USA, Inc.                      $1,137.22                                                                                       $1,137.22
Moisan, Doris
18919 Crest Cove Dr.
Cypress, TX 77433                             11915    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
Wei, Yiran
5600 Westfield Street
Yorba Linda, CA 92887                         11916    9/10/2020        24 Hour Fitness USA, Inc.                                           $702.00                                                                      $702.00
Burns, Tiffany
2002 S. Mason Rd
Apt 1528
Katy, TX 77450                                11917    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Mandzyuk, Dina
4813 Siskin Ct
Sacramento, CA 95842                          11918    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Chetty, Denise
477 Spencer Ln
San Antonio, TX 78201                         11919    9/11/2020        24 Hour Fitness USA, Inc.                     $30,000.00                                                                                      $30,000.00
Buchko, Angela
12155 TRIBUTARY POINT DRIVE APT 212
GOLD RIVER, CA 95670                          11920    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Patel, Tejalben
11744 Southwest Fwy
Houston, TX 77031                             11921    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Pride, Melethia
PO Box 4293
Culver City, CA 90231                         11922    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Republic Services, Inc
National Accounts
PO Box 99917
Chicago, IL 60696‐7717                        11923    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $98,840.26                                                                                      $98,840.26
STREGE, KANAKO
612 NE 67th Ave
Portland, OR 97213                            11924    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                          $699.00                                                    $699.00
Boguiren, Rendell M
813 Santa Paula Ave
Sunnyvale , CA 94085                          11925    9/10/2020    24 Hour Fitness United States, Inc.                  $650.00                                                                                         $650.00
HAKOPYAN, HAKOP JACK
4962 MISE AVE.
SAN JOSE, CA 95124                            11926    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Zamora‐Dusair, Yvonne
2293 Hawes Ave. Unit # 1139
Dallas, TX 75235                              11927    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,225.00                                                                                       $1,225.00
Grasso, Jean
16099 Whitecap Circle
Fountain Valley, CA 92708                     11928     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Lubetich, Kerin
1506 TAYLOR AVE N
Seattle, WA 98109                             11929    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $5,500.00                                                                                       $5,500.00


                                                                                                Page 695 of 1495
                                              Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 696 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Lim, Grace
7115 Apricot Dr.
Irvine, CA 92618                                 11930    9/10/2020       24 Hour Fitness USA, Inc.                       $176.36                                                                                            $176.36
Li, Kitty
1718 28th Ave
San Francisco , CA 94122                         11931    9/10/2020         24 San Francisco LLC                               $0.00                                                                                           $0.00
Eng, Martin
949 LOMBARD STREET
SAN FRANCISCO, CA 94133‐2217                     11932    9/10/2020         24 San Francisco LLC                          $689.00                                                                                            $689.00
Green, Garrett
10300 NE 4th St
Vancouver, WA 98664                              11933    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Knuckles, Jamie
1539 N Laurel Ave Apt 103
Los Angeles, CA 90046                            11934    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
California Marketing & Sales, Inc.
1912 N Batavia St. Suite F
Orange, CA                                       11935    9/10/2020       24 Hour Fitness USA, Inc.                    $28,977.00                                                                                         $28,977.00
Torrico, Ricardo
9734 Mason Ave
Chatsworth, CA 91311                             11936    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Gonzales, Esteban
723 Berkshire Place
Milpitas, CA 95035                               11937    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $141.72                                                                                            $141.72
McPherson, Alexiss G
6344 Lake Badin Ave
San Diego, CA 92119                              11938    9/10/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wang, Brittany
199 California Dr. STE 199
Millbrae, CA 94030                               11939    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                             $51.99
Alvarez, Megan F
7740 Burton Ave
Rohnert Park, CA 94928                           11940    9/10/2020         24 San Francisco LLC                           $59.97                                                                                             $59.97
Earnhardt, Sam
2104 Blackstone Drive
Walnut Creek, CA 94598                           11941    9/10/2020       24 Hour Fitness USA, Inc.                     $1,520.00                                                                                          $1,520.00
Nguyen, Tony
816 N. Euclid St.
Santa Ana, CA 92703                              11942    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Waiters, Gail E.
3543 Remco Street
Castro Valley, CA 94546                          11943    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                             $99.99
Prestidge, Victoria
18 Maka Hou Loop
Wailuku, HI 96793                                11944    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $812.50                                                                                            $812.50
Kang, Paul
415 Hughes Dr
Huntsville, AL 35808                             11945    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                                   11946    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $187.50                                                                                            $187.50
Rhea, Amanda M.
1121 Woodside Road Apt. J
Redwood City, CA 94061                           11947    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $147.24                                                                                            $147.24

                                                                                                   Page 696 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 697 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Avendano, Beatriz
2116 Dalton Way
Union City, CA 94587                           11948    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $384.89                                                                                            $384.89
Sahney, Rohit
387 Greenpark Way
San Jose, CA 95136                             11949    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Ma, Denny
432 S Harbor Blvd, Space # 3
Santa Ana, CA 92704                            11950    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Culling, Claudia
3731 Islander Walk
Oxnard, CA 93035                               11951    9/10/2020     24 Hour Fitness Worldwide, Inc.                                         $1,095.00                                                                    $1,095.00
Nombre, Francis Archie
2386 Seacrest Ct.
San Leandro, CA 94579                          11952    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                                $699.99                                 $699.99
Kanemori, Ray & Charlotte
807 S 218th St Unit H202
Des Moines, WA 98198‐5214                      11953     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $972.40                                                                      $972.40
Muradian, Todd
36 Bargemon
Newport Coast, CA 92657                        11954     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $706.80                                                                                            $706.80
SINGH, SHARMILA
2149 MEADOWVIEW ROAD
SACRAMENTO, CA 95832                           11955    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Tran, Robin
3061 Flater Dr.
San Jose , CA 95148                            11956    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Yu, Han
3412 Trickling Springs Way
Pflugerville, TX 78660                         11957    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Gracie, Cesalina
855 10th street, apt #106
Santa Monica, CA 90403                         11958    9/10/2020    24 Hour Fitness United States, Inc.                   $81.27                                                                                             $81.27
Samios, Mary Lynn
PO Box 2115
Los Gatos, CA 95031                            11959    9/10/2020        24 Hour Fitness USA, Inc.                                                                $433.33                                                    $433.33
Baung, Ernest
3263 Mt Diablo Court APT 301
Lafayette, CA 94549                            11960    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Skowronski, Dennis
5979 Porto Alegre Dr
San Jose , CA 95120                            11961     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Harvey, Austin
9391 Banning Ave
Huntington Beach, CA 92646                     11962     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Yee, Priscilla
22721 Princeton Pl
Castro Valley, CA 94552                        11963    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Corace, Michael V.
1973 Gerritsen Avenue
Brooklyn, NY 11229                             11964     9/9/2020             24 New York LLC                              $72.00                                                                                             $72.00
Bagley, Yixiu‐Ye
2311 Falling Water Ct
Santa Clara, CA 95054                          11965     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                            Unliquidated                                  $0.00

                                                                                                 Page 697 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 698 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Urquhart, Elizabeth
5524 Aurelia St.
Simi Valley, CA 93063                           11966     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
PAREKH, HAREN
40825 LAS PALMAS AVE
FREMONT, CA 94539                               11967    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $22.50                                                                                             $22.50
Manning, Keiko
3273 Heritage Estates Dr
San Jose, CA 95148                              11968     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $276.00                                                                                            $276.00
Snoyman, Geoffrey M
5415 Bragg Street
San Diego, CA 92122                             11969    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $74.25                                                                                             $74.25
Arya, Priti
26527 Abbey Springs Lane
Katy, TX 77494                                  11970    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $45.45                                                                                             $45.45
Lessard, Meliza
305 Elan Village Ln, Unit 416
San Jose, CA 95134                              11971    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $162.50                                                                                            $162.50
Arya, Megna
26527 Abbey Springs Lane
Katy, TX 77494                                  11972    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $45.45                                                                                             $45.45
Hao, Ling
46164 warm springs blvd unit 242
Fremont, CA 94539                               11973    9/10/2020    24 Hour Fitness United States, Inc.                                         $99.00                                                                       $99.00
Nguyen, Minh
864 Gerard Way
San Jose, CA 95127                              11974    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $106.36                                                                                            $106.36
Katrina Stern
1671 Kingspoint Dr
Walnut, CA 91789                                11975     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Butler, Terri
324 E.197th Street/P.H. Basemnt Apt.
Bronx, NY 10458                                 11976     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Saz, Lila
5928 Santa Monica Blvd
LOS ANGELES, CA 90038                           11977    9/11/2020     24 Hour Fitness Worldwide, Inc.            $120,000,000.00                                                                                    $120,000,000.00
Cooper‐Rosenberg, Anna
1625 Emmons Ave
Apt 6x
Brooklyn, NY 11235                              11978    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $19.74                                                                                             $19.74
Patel, Prakash
11744 Southwest Fwy
Houston, TX 77031                               11979    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Lum, Cassandra
156 Ritter Court
Fairfield, CA 94534                             11980    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ware, Darshon
555 N PALOMARES ST. APT. D
POMONA, CA 91767                                11981    9/10/2020     24 Hour Fitness Worldwide, Inc.            $250,000,000.00                                                                                    $250,000,000.00
O'Neill, Brooke
827 Patriot Lane
Cedar Knolls, NJ 07927                          11982    9/11/2020    24 Hour Fitness United States, Inc.                   $50.10                                                                                             $50.10



                                                                                                  Page 698 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 699 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Greene, Nancy
29262 Rue Cerise
Laguna Niguel, CA 92677                        11983    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Gonzales, Irma
723 Berkshire Place
Milpitas, CA 95035                             11984    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $98.55                                                                                          $98.55
Luo, Rui
112 Spinel Ct
Hercules, CA 94547                             11985    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Hu, Yushu
1760 Belmont Road
Concord, CA 94520                              11986    9/11/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Coombs, Riyan
1231 S. Hill St #371
Los Angeles, CA 90015                          11987    9/10/2020        24 Hour Fitness USA, Inc.                      $1,003.00                                                                                       $1,003.00
Jones, Marci
10306 Haddonfield Ln
Stockton, CA 95219                             11988    9/11/2020        24 Hour Fitness USA, Inc.                        $165.00                                                                                         $165.00
Lin, Stephen
27790 Edgerton Rd
Los Alto Hills, CA 94022                       11989    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Sanchez, Gabriel
19541 West Saint Andrews Drive
Hialeah, FL 33015                              11990    9/11/2020     24 Hour Fitness Worldwide, Inc.                                        $200.00                                                                      $200.00
Letourneau, Gerard
2950 Bear Street, Suite L‐103
Costa Mesa, CA 92626                           11991    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                         $480.00
Lloyd, Kerrie
28342 Via Mondano
San Juan Capistrano, CA 92675                  11992    9/11/2020    24 Hour Fitness United States, Inc.                  $293.00                                                                                         $293.00
Carvajal, Blanca C
10101 SW 136th St
Miami, FL 33176                                11993    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $154.08                                                                                         $154.08
Ransdell, Deborah
8512 Selway Drive
Austin, TX 78736                               11994     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Bernal, Angelita
916 Taylor Ave # C
Alameda, CA 94501                              11995    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Lao, Philip
543 Hillcrest Rd
San Carlos, CA 94070                           11996    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Doughty, Corine
407 Bolero Way
Newport Beach, CA 92663                        11997     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
Dombeck, James E.
3235 Princeton Ave
Stockton, CA 95204                             11998     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $385.00                                                                                         $385.00
Khodadadi, Payam
1937 Overland Avenue
Unit A
Los Angeles, CA 90025                          11999    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $29,186.60                                                                                      $29,186.60



                                                                                                 Page 699 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 700 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Doughty, Corine
407 Bolero Way
Newport Beach, CA 92663                        12000     9/9/2020             RS FIT CA LLC                         $283,089.84                                                                                        $283,089.84
Roshdieh, Nick A.
45 Timberland
Aliso Viejo, CA 92656                          12001     9/9/2020    24 Hour Fitness Worldwide, Inc.                                     Unliquidated                                                                        $0.00
Tirado, Thomas C.
2343 Cowley Way
San Diego, CA 92110                            12002     9/9/2020       24 Hour Fitness USA, Inc.                                             $509.88                                                                      $509.88
Murphy, Donna
3301 Blue Ridge Ct
Westlake Village, CA 91362                     12003     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Souza, Michael
P.O. Box 8606
Calabasas, CA 91372                            12004     9/9/2020       24 Hour Fitness USA, Inc.                        $57.44                                                                                             $57.44
Hwang, Stella
3617 Cumbre Ct
Bakersfield, CA 93311                          12005     9/9/2020       24 Hour Fitness USA, Inc.                       $249.00                                                                                            $249.00
Williams, Darryl Jerome
14410 NE 42nd St.
Vancouver, WA 98682‐8925                       12006     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $140.00                                                                      $140.00
Urie, Brad
PO Box 3327
San Clemente, CA 92674                         12007     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Grimm, Robert
10 Bluebird
Irvine, CA 92604                               12008     9/9/2020       24 Hour Fitness USA, Inc.                       $143.40                                                                                            $143.40
Sun, Wenjie
81 La Cuesta Rd
Orinda, CA 94563                               12009    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Martinez, Alex Fernando
3912 Portola Ave
Los Angeles, CA 90032                          12010    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Larkin, Shane
1741A Stockton St
San Francisco, CA 94133                        12011    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $29.76                                                                                             $29.76
Bauer, Judy
2541 NW 15th Circle
Camas, WA 98607‐9389                           12012    9/12/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Russell, Bruce
4015 N Virginia Rd Unit 1
Long Beach, CA 90807                           12013    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Onufer, Daniel
7546 14th Ave NE
Seattle, WA 98115                              12014    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $55.04                                                                                             $55.04
Taylor, Steve
725 Watson Cyn. Ct., #214
San Ramon, CA 94582                            12015    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $322.80                                                                                            $322.80
Moftakhar, Ashkan
19763 Beringer Place
Northridge, CA 91326                           12016    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $27.08                                                                                             $27.08
Bonilla, Briana
2040 S Federal Blvd Lot 4
Denver, CO 80219                               12017    9/10/2020            24 Denver LLC                              $175.00                                                                                            $175.00

                                                                                              Page 700 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 701 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Farner, Larry
249 Calle Larios
Camarillo, CA 93010                            12018    9/10/2020    24 Hour Fitness Worldwide, Inc.                                           $71.66                                                                       $71.66
Farner, Judy
249 Calle Larios
Camarillo, CA 93010                            12019    9/10/2020    24 Hour Fitness Worldwide, Inc.                                           $71.66                                                                       $71.66
Sarumi, Quadri
580 S 11th Street #9
San Jose, CA 95112                             12020    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Cantalupo, Alessandra
394 Avenue S, Apt. 2A
Brooklyn, NY 11223‐2910                        12021    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Davis, Andrew Jon
255 Kenwood St NE
Salem, OR 97301                                12022     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $143.33                                                                                            $143.33
Juarez, Robert
4848 Valley Oak Circle
Mariposa, CA 95338                             12023    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Haddad, Anthony
303 NW 90th st
Seattle, WA 98117                              12024    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                            $125.00
Mansfield, Michael T.
1738 Pacific Coast Highway
Hermosa Beach, CA 90254                        12025    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Posnansky, Rena
3060 Ocean Ave. Apt. 2E
Brooklyn, NY 11235                             12026    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                             $45.00
Bhandari, Raj
2213 HILLSHIRE LN
IRVING, TX 75063                               12027    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                             $75.00
Buchanan, Charles Duffy
591 Shenandoah Street
Thousand Oaks, CA 91360                        12028    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Devdhar, Rakendu
1414 Gardenia St
Irving, TX 75063                               12029    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Borakove, Sharon
5607 Avenue T
Brooklyn, NY 11234                             12030    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $153.00                                                                                            $153.00
Serrano, Lorena
11543 Claridge Dr
Rancho Cucamonga, CA 91730                     12031    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $149.00                                                                                            $149.00
Abdessamia, Mohamen Amine
170 Washington Street Unit 2A
Bloomfield, NJ 07003                           12032    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Lee, Samuel
16195 NW Paisley Dr
Beaverton, OR 97006                            12033     9/9/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                            $500.00
Dunbar, Sandy
13164 Bryson ST
Arleta, CA 91331                               12034    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Nguyen, Jonathan
7250 Jumilla Ave.
Winnetka, CA 91306                             12035    9/10/2020    24 Hour Fitness Worldwide, Inc.                     $85.00                                                                                             $85.00

                                                                                              Page 701 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 702 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Smith, Stephanie A
8936 Ruthelen Street
Los Angeles, CA 90047                         12036    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $140.00                                                                                            $140.00
Glickman, Robert
7251 Camino Las Ramblas
Camarillo, CA 93012                           12037     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $195.00                                                                                            $195.00
AGGARWAL, ANIL
1413 VIA GALICIA
PALOS VERDES ESTATES, CA 90274                12038    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
SERDANI, MANEL
170 WASHINGTON STREET UNIT 2A
BLOOMFIELD, NJ 07003                          12039    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $88.36                                                                                             $88.36
Frederick, Tasha
2625 Villa Di Lago Unit 1
Grand Prairie, TX 75054                       12040    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                                $210.00                                 $210.00
Roshdieh, Fatima
45 Timberland
Aliso Viejo, CA 92656                         12041     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $390.00                                                                      $390.00
Schuster, Dwynn
16574 San Andres St
Fountain Valley, CA 92708                     12042     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Vo, Dong
14578 Jefferson St
Midway City, CA
92655                                         12043     9/9/2020    24 Hour Fitness United States, Inc.                                        $300.00                                                                      $300.00
Rai, Manpreet
9044 Keilana Court
Elk Grove, CA 95624                           12044    9/11/2020    24 Hour Fitness United States, Inc.                  $460.00                                                                                            $460.00
Mori, Yuko
9023 NE 14th St
Clyde Hill, WA 98004                          12045    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Brock, Cecelia L.
P.O. Box 63
La Mesa , CA 91944                            12046    9/10/2020     24 Hour Fitness Worldwide, Inc.                                         $1,571.00                                                                    $1,571.00
McGinley, Mark
101 Atoka Turn
Yorktown, VA 23693                            12047     9/9/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Buchanan, Charles Harley
591 Shenandoah Street
Thousand Oaks, CA 91360                       12048    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Tiaga, Jonathan
41339 Endicott Ct
Indio, CA 92203                               12049    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nguyen, Michelle
21011 Kausch Circle
Huntington Beach, CA 92646                    12050    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Rice, Joy N.
223 S. Acacia Ave. #209
Compton, CA 90220                             12051     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ortega, Manuel
11496 Nautical LN
Helendale, CA 92342                           12052    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $599.00                                                                                            $599.00



                                                                                                Page 702 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 703 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Hennessy, John
383 Chestnut Street
San Francisco, CA 94133                         12053    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $349.99                                                                                         $349.99
Ballew, Patricia
6149 Riverton Ave.
North Hollywood, CA 91606                       12054     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,122.00                                                                                       $1,122.00
White, Susan
444 15th Avenue, Apt. 306
San Francisco, CA 94118                         12055    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $160.96                                                                                         $160.96
Wang, Danwei
112 Spinel Ct
Hercules, CA 94547                              12056    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Zhang, Yi
                                                12057    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Moss, Kathy
15455 Glenoaks Bl. Space 40
Sylmar, CA 91342                                12058    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                         $100.00                                                    $100.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                             12059    9/12/2020         24 San Francisco LLC                          $275.00                                                                                         $275.00
Berg, Rodrick A
757 Litchfield Ave.
Sebastopol, CA 95472                            12060    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                         $144.00
PAKEL, STANLEY SCOTT
2930 SW NEVADA CT.
PORTLAND, OR 97219                              12061    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $3,029.40                                                                                       $3,029.40
Haywood, Johnathon
2 Carriage Way
Pomona, CA 91766                                12062    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                           $0.00                                                      $0.00
Scanlan, Michael
5096 Keenland Ct.
Englewood, CO 80110                             12063    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $130.86                                                                                         $130.86
Scollo, Andrea
1823 78 St
Brooklyn, NY 11214                              12064    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $319.97                                                                                         $319.97
Longacre, Rob
12702 South 900 East
Draper, UT 84020                                12065    9/10/2020    24 Hour Fitness Worldwide, Inc.                                  Unliquidated                                                                        $0.00
Mason, Allie
2337 65th Lane NW
Olympia, WA 98502‐3467                          12066     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $83.00                                                                                          $83.00
Kramer, Mark
2136 SE Madison
Portland, OR 97214                              12067    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Phipps, Valerie
301 N Pine Island Rd Apt 201
Plantation, FL 33324                            12068    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                            $544.00                                 $544.00
Rogers, Samuel
43070 Corte Salamanca
Temecula, CA 92592                              12069    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $31.49                                                                                          $31.49
Devon, Christopher R.
400 W. Riverside Drive
#12
Burbank, CA 91506                               12070    9/10/2020    24 Hour Fitness Worldwide, Inc.                    $541.66                                                                                         $541.66

                                                                                                  Page 703 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 704 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Beyder, Eliza
P.O. Box 1294
Ventura, CA 93002                              12071    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Page, John
321 West Leadora Ave
Glendora , CA 91741                            12072    9/12/2020    24 Hour Fitness United States, Inc.                  $800.00                                                                                            $800.00
Yee, Howard M
22721 Princeton Pl
Castro Valley, CA 94552                        12073    9/11/2020     24 Hour Fitness Worldwide, Inc.                                           $500.00                                                                      $500.00
Ly, Tai
5732 Amend Rd.
Richmond, CA 94803                             12074    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Jones, Judy
6512 Spring Meadow Drive
Greenacres, FL 33413                           12075     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $52.43                                                                                             $52.43
MOORE, JOHN
304 PASEO DE LA PLAYA, APT B
REDONDO BEACH, CA 90277                        12076    9/11/2020              RS FIT CA LLC                            $1,580.00                                                                                          $1,580.00
Letien, Jean
350 Nutmeg Street, Unit 404
San Diego, CA 92103                            12077     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $288.00                                                                                            $288.00
Middleton, Tymon
18755 SW 90th ave apt 424
Tualatin, OR 97062                             12078    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Longacre, Renee
12702 South 900 East
Draper, UT 84020                               12079    9/10/2020     24 Hour Fitness Worldwide, Inc.                                      Unliquidated                                                                        $0.00
Gao, Yupeng
916 Foxworthy Ave
San Jose, CA 95125                             12080    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Carbary, Rachel
121 S 37th St
Richmond, CA 94804                             12081    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $94.48                                                                                             $94.48
Fosci, Simonetta
1 Main Street #450
San Quentin, CA 94964                          12082    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Nien, Hsiao Chen
11520 Emerald Falls Drive
Austin, TX 78738                               12083    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Fosci, Simonetta
1 Main St. #450
San Quentin, CA 94964                          12084    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 29656                          12085    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $974.00                                                                                            $974.00
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 92656                          12086    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $641.00                                                                                            $641.00
Burns, Chris
8 Vermilion Cliffs
Aliso Viejo, CA 92656                          12087    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $641.00                                                                                            $641.00
Laurentiu, Caius
PO Box 5637
Santa Monica, CA 90409                         12088    9/11/2020        24 Hour Fitness USA, Inc.                        $429.00                                                                                            $429.00

                                                                                                 Page 704 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 705 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Richardson, Ahmand
938 S. Oak St.
Apt 1
Inglewood, CA 90301                             12089    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Johnson, Jerry
10920 E Karen Drive
Scottsdale, AZ 85255                            12090    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                            $480.00
Albright, Mary Ann
7214 N. Wall Ave.
Portland, OR 97203                              12091    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $3,200.00             $1,800.00                                                                    $5,000.00
Ghate, Niranjan
41437 Timbre Creek Ter
Fremont, CA 94539                               12092    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Pellico, Vincenzo
173 Marina Blvd
San Francisco, CA 94123                         12093    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $48.00                                                                                             $48.00
HUANG, CONNIE
2117 REGENT WAY
CASTRO VALLEY, CA 94546                         12094    9/11/2020     24 Hour Fitness Worldwide, Inc.                                           $400.00                                                                      $400.00
Sharpe, Ken
161 Tunstead Ave Unit B
San Anselmo, CA 94960                           12095    9/12/2020        24 Hour Fitness USA, Inc.                        $324.40                                                                                            $324.40
Faryad, Shoghla
                                                12096    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Chia, Karen
110 Homecoming
Irvine, CA 92602                                12097     9/9/2020        24 Hour Fitness USA, Inc.                         $49.00                                                                                             $49.00
Belani, Eshwar
2210 Wynfair Ridge Way
San Jose, CA 95138                              12098    9/11/2020        24 Hour Fitness USA, Inc.                         $70.00                                                                                             $70.00
SMITH, ALICE
1660 KATY GAP RD #35109
KATY, TX 77494                                  12099    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Parnay, Tamara
507 Norlee St.
Sebastopol, CA 95472                            12100     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $770.43                                                                                            $770.43
Letien, Claude
350 Nutmeg Street, Unit 404
San Diego, CA 92103                             12101     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $288.00                                                                                            $288.00
Kidd, Jeffrey Alan
4565 Old Carriage Trail
Oviedo, FL 32765                                12102    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $269.99                                                                                            $269.99
Sullivan, Patrick
5778 Walnut Creek Drive
Fort Worth, TX 76137                            12103    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Sepulveda, Robert
889 Date Street #130
San Diego, CA 92101                             12104     9/9/2020    24 Hour Fitness United States, Inc.                $5,000.00                                                                                          $5,000.00
Stack, Robert
4445 Eastgate Mall, Suite 200
San Diego, CA 92121                             12105     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Fowler, Glen
4000 Random Lane
Sacramento, CA 95864                            12106     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $766.64                                                                                            $766.64

                                                                                                  Page 705 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 706 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Drennon, Chuck E.
646 Hyde Park Drive
Sunnyvale, CA 94087                           12107     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $174.00                                                                                            $174.00
KOTHA, AKTHER
7110 LAJOLLA SCENIC DRIVE SOUTH
LA JOLLA, CA 92037                            12108    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $499.98                                                                                            $499.98
Davis, Richard P.
737 West Jackman Street
#104
Lancaster, CA 93534‐2446                      12109     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Limon, Salvador
11563 Liggett St.
Norwalk, CA 90650                             12110    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $55.00                                                                                             $55.00
Lopez, Madelyn
7416 Lower Creek St.
Eastvale, CA 92880                            12111     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Sakata, Blayne
875 Waimanu St #103
Honolulu, HI 96813                            12112     9/9/2020    24 Hour Fitness United States, Inc.                  $113.07                                                                                            $113.07
Sanchez, Juan J
6964 Riverboat Dr.
Eastvale, CA 91752                            12113     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mui, Wing Kin
10237 SE Britol Park Terrace
Happy Valley, OR 97086                        12114     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $437.49                                                                                            $437.49
Manning, Jim
3273 Heritage Estates Dr
San Jose, CA 95148                            12115     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $276.00                                                                                            $276.00
Davis, Christine Emilee
255 Kenwood St NE
Salem, OR 97301                               12116     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $394.16                                                                                            $394.16
Lopez, Matthew
7416 Lower Creek St.
Eastvale, CA 92880                            12117     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Han, Daphne
PO BOX 1206
San Gabriel, CA 91778                         12118     9/9/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Cummings, Michael
137 San Fernando Ave
Oxnard, CA 93035                              12119     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $161.00                                                                                            $161.00
Kingston, Arnold
2680 East 19 street
Apt 2L
Brooklyn , NY 11235                           12120     9/9/2020        24 Hour Fitness USA, Inc.                        $197.16                                                                                            $197.16
Stern, Xanthe
1671 Kingspoint Dr
Walnut, CA 91789                              12121     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Oteri, Gary F.
46 Bluebird Dr
Congers, NY 10920                             12122     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $121.11                                                                                            $121.11
Chi, Alex
159 Park Ellen Dr
San Jose, CA 95136                            12123    9/11/2020           24 San Francisco LLC                        $1,400.00                                                                                          $1,400.00


                                                                                                  Page 706 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 707 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Soghadi, Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                                 12124     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                          $2,500.00
Blumenthal, Trent
P.O. Box 570995
Tarzana, CA 91357                               12125     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lee, David J
976 Arapahoe St. APT 205
Los Angeles, CA 90006‐5747                      12126     9/9/2020        24 Hour Fitness USA, Inc.                         $32.90                                                                                             $32.90
Cosio, Melissa
1830 Raspberry Place 139
San Ysidro, CA 92173                            12127     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Steinberg, Mark
2907 Seminole St
Miami, FL 33133                                 12128     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Mendez, Raquel Maria
10808 Foothill Blvd., Ste 160‐496
Rancho Cucamonga, CA 91730                      12129     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.98                                                                                             $99.98
Getzler, Howard
130 Hewlett Avenue
Merrick, NY 11566‐3277                          12130     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $312.00                                                                                            $312.00
Lourenco, Connie
18506 Arline Ave.
Artesia, CA 90701                               12131    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $479.98                                                                                            $479.98
Kidd, Andrea Lynn
4565 Old Carriage Trail
Oviedo, FL 32765                                12132    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $595.86                                                                                            $595.86
Beltran‐ Isquith, Matthew Landon
6243 W Ave J11
Lancaster, CA 93536                             12133     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $234.00                                                                                            $234.00
Janis Lococo and Gary Miller
5762 Shadown Ridge Drive
Castro Valley, CA 94552                         12134     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,504.00                                                                                          $1,504.00
Anderson, David
2614 West Creek Dr
Frisco, TX 75033                                12135     9/9/2020        24 Hour Fitness USA, Inc.                        $166.25                                                                                            $166.25
Pinczewski, Ellen
13107 Silver Saddle Lane
Poway, CA 92064                                 12136    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $102.00                                                                                            $102.00
Armstrong, Kenneth
7515 Sheldon Rd Unit 49102
Elk Grove, CA 95758                             12137     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $30.06                                                                                             $30.06
Shire, Steve
11300 Prairie Dog Trail
Austin, TX 78750                                12138     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $247.80                                                                                            $247.80
Lopez, Oscar
7416 Lower Creek St
Eastvale, CA 92880                              12139     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Wu, Ming
10 Breaker Lane
Redwood City, CA 94065                          12140    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Sakata, Sandra
875 Waimanu St #103
Honolulu, HI 96813                              12141     9/9/2020    24 Hour Fitness United States, Inc.                  $110.81                                                                                            $110.81

                                                                                                  Page 707 of 1495
                                                                Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 708 of 1495
                                                                                                                     Claim Register
                                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                   Case No. 20‐11558

                                                                                                                                 Current General                                              Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                     Amount                                                       Amount
Hodge, Bryon
4988 Old Cliffs Rd
San Diego, CA 92120                                                12142     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $2,800.00                                                                                          $2,800.00
Phillips, Delilah B.
2308 Merrimack Drive
Kissimmee, FL 34743                                                12143     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                               $483.74                                 $483.74
Killion, Larry D.
2114 Oxford Street
Houston, TX 77008                                                  12144     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nelson, Danielle
33 Lantana
Aliso Viejo, CA 92656                                              12145    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Hopkins, Ann M.
6516 E. Camino Vista
Unit 5
Anaheim Hills, CA 92807‐4918                                       12146     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $270.00                                                                      $270.00
BAL, JASPREET SINGH
8 RIO VERDE CT
PITTSBURG, CA 94565                                                12147    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Ryan, Steve
PO Box 5366
El Dorado Hills, CA 95762                                          12148     9/9/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Nodland, Cheryl
4211 Bayard St.
San Diego, CA 92109                                                12149     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                            $249.99
KHASAT, MANJUL
1795 CANTERBURY LANE
HAYWARD, CA 94544‐8710                                             12150    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                               $200.00                                 $200.00
Kathol, Andreas
7828 Eureka Ave.
El Cerrito, CA 94530                                               12151     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $771.36                                                                                            $771.36
Rasmussen, Roland S.
5351 Marietta Ave.
Garden Grove, CA 92845                                             12152     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $166.60                                                                                            $166.60
Knox, Frankie L
21831 Trailwood Manor Lane
Katy, TX 77449                                                     12153    9/11/2020    24 Hour Fitness Worldwide, Inc.                                          $179.63                                                                      $179.63
Yeh, Michael
20283 Santa Maria Ave, # 2272
Castro Valley, CA 94546                                            12154    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $349.50                                                                                            $349.50
Gary, Susan
1940 Baja Vista Way
Camarillo, CA 93010‐9275                                           12155     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $924.00                                                                                            $924.00
Gray, Sandy
2350 Minaret Dr
Martinez, CA 94553                                                 12156    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $58.00                                                                                             $58.00

Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12157    9/11/2020         24 San Francisco LLC                               $0.00                                                                                           $0.00



                                                                                                                     Page 708 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 709 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Flynn, Brooke
526 Yucca Road
Fallbrook, CA 92028                            12158     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $243.75                                                                                            $243.75
Eisenman, Eric J
1609 Broderick Street
San Francisco, CA 94115                        12159    9/11/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Solis, Scott B.
Post Office Box 2008
Glendale, CA 91209‐2008                        12160     9/9/2020        24 Hour Fitness USA, Inc.                         $67.18                                                                                             $67.18
Cortez, Irene
PO Box 370263
Montara, CA 94037                              12161    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
Billingham, Christopher
2020 NE 102nd St
Seattle, WA 98125                              12162     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $103.48                                                                                            $103.48
Wright, Lora
2123 Foothill Dr
Vista, CA 92084                                12163     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                            $299.00
Barnes, Zachary Paul
PO Box 3125
Oceanside, CA 92051                            12164     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $641.66                                                                                            $641.66
Becker, Carol R
13030‐244th Ave. S.E.
Issaquah, WA 98027                             12165     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Urquhart, Nicholas
5524 Aurelia St.
Simi Valley, CA 93063                          12166     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $303.96                                                                                            $303.96
Quillinan, James V
678 Georgetown Court
Sunnyvale, CA 94087                            12167     9/9/2020        24 Hour Fitness USA, Inc.                                               $75.00                                                                       $75.00
Lefter, Robert S.
276 North El Camino Real Space 83
Oceanside, CA 92058                            12168     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Monroe, Patricia
213 Post Oak Court
Landover, MD 20785                             12169     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $75.58                                                                                             $75.58
Settipeta, Ramalakshmi
2707 Birchwood Meadow Ct
Katy, TX 77494                                 12170    9/11/2020        24 Hour Fitness USA, Inc.                         $45.45                                                                                             $45.45
Tobias, Kelly
9 Courtney Circle
Ladera Ranch, CA 92694                         12171     9/9/2020     24 Hour Fitness Worldwide, Inc.                                            $11.00                                                                       $11.00
Welsh, Terence
3470 Holland Dr
Santa Rosa, CA 95404                           12172     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $249.99                                                                      $249.99
Thrush, Stephen
975 Memorial Drive #902
Cambridge, MA 02138                            12173     9/9/2020    24 Hour Fitness United States, Inc.                  $144.00                                                                                            $144.00
Roth, Barry
5808 Still Forest Dr
Dallas, TX 75252                               12174     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $89.75                                                                                             $89.75
Giambruno, Victoria
1249 Wilder Way
Galt, CA 95632                                 12175     9/9/2020        24 Hour Fitness USA, Inc.                        $125.00                                                                                            $125.00

                                                                                                 Page 709 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 710 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Briganti, Suzan
366 West Portola Avenue
Los Altos, CA 94022                            12176     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Randolph, Kathy S
46 Monte Vista
Lagina Hills, CA 92653                         12177     9/9/2020             RS FIT CA LLC                                                 $3,025.00                                                                    $3,025.00
Schwartz, Kenneth
215 Topaz Ave.
Balboa Island, CA 92662                        12178     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $55.90                                                                                             $55.90
Farmer, Jeremy
6012 Timber Oaks Ridge
Humble, TX 77346                               12179    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Hohl, Lori
5008 Tamara Way
Salida, CA 95368                               12180     9/9/2020       24 Hour Fitness USA, Inc.                       $299.90                $61.98                                                                      $361.88
Roth, David John
5 Indian River Ave
Apt 1207
Titusville, FL 32796                           12181     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $299.99                                                                      $299.99
Wu, Shangyu
7205 Sausalito Ave
West Hills, CA 91307                           12182    9/14/2020             RS FIT CA LLC                              $59.00                                                                                             $59.00
Claim docketed in error
                                               12183    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
White, Kimberly
1139 Village Drive Apt. 8
Belmont, CA 94002                              12184     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $96.98                                                                                             $96.98
Bruno, Harry
25199 Campus Drive
Hayward, CA 94542‐1117                         12185     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Segal, David Allan
675 Kihapai St.
Kailua, HI 96734                               12186     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $33.99                                                                                             $33.99
Tarasenko, Anna
3458 Royal Calloway Ave
Las Vegas, NV 89141‐6110                       12187    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $268.74                                                                                            $268.74
Schuster, Lori
16574 San Andres St.
Fountain Valley, CA 90708                      12188     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Freitas, Shirley
4111 DeCosta Ave
Sacramento, CA 95821‐4001                      12189     9/9/2020       24 Hour Fitness USA, Inc.                        $69.00                                                                                             $69.00
King, Melanie
764 Lakemont Place
Unit 8
San Ramon, CA 94582                            12190    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Trias, Elman
1818 L St. Unit 506
Sacramento, CA 95811                           12191    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,170.00                                                                                          $1,170.00
SNOW, SUMMER
3323 FOSCA ST
CARLSBAD, CA 92009                             12192    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00



                                                                                              Page 710 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 711 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Le, Michael H
1721 S Gardenaire Lane
Anaheim, CA 92804                              12193    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Mack, Stephen
825 Chapman Ave
Pasadena, CA 91103                             12194     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $450.98                                                                                            $450.98
Schaber, Andrew
4 Willow Court
Medford, NY 11763                              12195     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Liu, Yanli
20302 Elkwood Road
Walnut, CA 91789                               12196    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Wang, Fang
1673 Grand View
Costa Mesa, CA 92627                           12197    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $580.00                                                                                            $580.00
White, Gerry
33 Camelot CT
Daly City, CA 94015                            12198     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $799.87                                                                                            $799.87
Vercler, Alyssa
PO Box 706
Sedalia, CO 80135                              12199     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Judycki, Brian
3003 Lawrence Dr
Austin, TX 78734                               12200    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $315.00                                                                                            $315.00
Nguyen, Chau
14372 Morning Glory CT
Westminster, CA 92683                          12201    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Van, Toan Cam
4265 Terraza Ct NE
Salem, OR 97301‐2093                           12202    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                               $150.00                                 $150.00
Moslehi, Shahin
2807 Prairie Ct
Wylie, TX 75098                                12203     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Leclair, Denise
104 Peter Coutts Cir
Stanford, CA 94305                             12204     9/9/2020       24 Hour Fitness USA, Inc.                       $712.00                                                                                            $712.00
Schuster, Eileen
2658 Center Court Drive
Weston, FL 33332                               12205     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,632.00                                                                                          $1,632.00
Chan, Denise
2011 California St. #303
San Francisco, CA 94109                        12206     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Skiles, Bobbe
442 Lewis Av
San Leandro, CA 94577                          12207     9/9/2020       24 Hour Fitness USA, Inc.                       $111.00                                                                                            $111.00
Faraino, Darlene
141 Jaffray Street
Brooklyn, NY 11235                             12208    9/11/2020           24 New York LLC                                                                     $300.00                                                    $300.00
Hildreth, Thomas Arthur
15415 Ripplestream
HOUSTON, TX 77068‐1822                         12209    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Lee, Michelle
1390 Clementine Way
Fullerton, CA 92833                            12210    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99

                                                                                              Page 711 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 712 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Connelly, Kenneth
5021 San Marino Cir
Lake Mary, FL 32746                           12211    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Waterman, Daniel
1321 Homestead Ave
Walnut Creek, CA 94598                        12212    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Stewart, Gladys C.
912 Furlong Road
Sebastopol, CA 95472                          12213    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,622.00                                                                                       $1,622.00
Pizzi, Pam
33829 Raven Terrace
Fremont, CA 94555                             12214    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Davidson, Gary E
943 Matterhorn Ct.
Milpitas, CA 95035                            12215    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $144.00                                                                                         $144.00
Hanke, Joanie
7402 Manzanita Dr NW
Olympia, WA 98502                             12216    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Cirielli, Paul J
70 Magnolia Ave.
Montvale, NJ 07645                            12217     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Figueroa, Henry A
1217 W Lynne Ave Apt B
Anaheim, CA 92802                             12218    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
SHIH, WEI
2311 PRESADO DRIVE UNIT B
DIAMOND BAR, CA 91765                         12219    9/11/2020    24 Hour Fitness United States, Inc.                  $399.99                                                                                         $399.99
Li, Qiang
2540 Doubletree Ln
Rowland Heights, CA 91748                     12220    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Yu, Wai Chi
70 Parnell Avenue
Daly, CA 94015                                12221    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $233.00                                                                                         $233.00
Sam, Vinh
1340 Bannon Ave.
LaPuente, CA 91744                            12222    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Deneszczuk, Marcia
2800 Plaza Del Amo 44
Torrance, CA 90503                            12223    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $116.52                                                                                         $116.52
Mesniaeff, Gregory
PO Box 1021
Sharon, CT 06069                              12224    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $54.00                                                                                          $54.00
Jordan, Sheryl
2924 Day Ave
Apt N214
Miami, FL 33133                               12225    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Rock, Elizabeth
PO Box 24
Austin, NV 89310                              12226    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Nguyen, Mike
2119 Judah St
San Francisco, CA 94122                       12227    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00



                                                                                                Page 712 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 713 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Pawar, Rajeshree
4232 Beaumont St
Fremont, CA 94536                              12228    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $143.33                                                                                            $143.33
Kwong, Wilson
797 Barnum Way
Monterey Park, CA 91754                        12229    9/11/2020       24 Hour Fitness USA, Inc.                        $98.00                                                                                             $98.00
Scheer, Judy
106 North Plymouth Boulevard
Los Angeles, CA 90004                          12230    9/15/2020       24 Hour Fitness USA, Inc.                       $332.00                                                                                            $332.00
Mark, Travis
360 Doral Way
Colorado Springs, CO 80921                     12231    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Arango, Rogelio
26022 Galt Way
Moreno Valley, CA 92555                        12232    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Read, Rob
11 Squire Ct
Alamo, CA 94507                                12233    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $443.99                                                                                            $443.99
De Oca, Jesus Montes
8125 Munslow Way
Sacramento, CA 95829                           12234    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Menechian, Nanor
15230 Knapp Street
North Hills, CA 91343                          12235    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
McKinney, Barbara J.
789 Lakeview Avenue
San Francisco, CA 94112‐2203                   12236    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $702.00                                                                                            $702.00
Becerra, Coral
26211 Terrace Sage Ln
Katy, TX 77494                                 12237    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Scovell, Tierre
45057 44th Street West
Lancaster, CA 93536                            12238    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Marquez, Esmeralda
8005 Genzer Dr
Las Vegas, NV 89145                            12239    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                            $280.00
Vazquez, Francine A
261 Full Wine Street
Henderson, NV 89074                            12240    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Davis, Daniel
9219 Lake Murray Blvd
Unit E
San Diego, CA 92119‐1459                       12241    9/11/2020       24 Hour Fitness USA, Inc.                       $532.80                                                                                            $532.80
SNIVELY, TAMARA M
1510 Champagne Way
Gonzales, CA 93926                             12242    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
McCoy, Ashley
3046 Beverly Street
San Mateo, CA 94403                            12243    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $145.96                                                                                            $145.96
Luna, Richard
PO Box 1244
San Carlos, CA 94070                           12244    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00



                                                                                              Page 713 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 714 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Clark, Gerald
22527 Center St.
Hayward, CA 94541                              12245    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Tuminting, Ric
2601 E 1st Street
National City, CA 91950                        12246    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $74.25                                                                                          $74.25
Bui, Annie
10291 Trask Avenue
Garden Grove, CA 92843                         12247    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                            $429.99                                 $429.99
Xiong, Simon
6808 S 300 E
Midvale, UT 84047                              12248    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Contreras, Nery
5976 Grazing Meadow Dr
Las Vegas, NV 89142                            12249    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Ferencz, Susan
4620 Alder Avenue
Yorba Linda, CA 92886                          12250    9/12/2020    24 Hour Fitness Worldwide, Inc.                                        $60.00                                                                       $60.00
Gupta, Dinesh
16615 Chestnut Meadow Ct
Sugarland, TX 77479                            12251    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $255.00                                                                                         $255.00
Yip, Kristen
10818 Dixon Dr S
Seattle, WA 98178                              12252    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $55.10                                                                                          $55.10
Buntsis, Mark
11552 Gun Fight Lane
Austin, TX 78748                               12253     9/9/2020    24 Hour Fitness Worldwide, Inc.                                       $350.00                                                                      $350.00
Adhikari, Sarthak
1065 Ranchero Way Apt 20
San Jose, CA 95117                             12254    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $92.38                                                                                          $92.38
Gleckman, Melody
13 Cosenza
Laguna Niguel, CA 92677                        12255     9/9/2020       24 Hour Fitness USA, Inc.                                          $200.00                                                                      $200.00
Rao, Yong
242 Bonita Lane
Foster City, CA 94404                          12256    9/13/2020       24 Hour Fitness USA, Inc.                       $250.83                                                                                         $250.83
Aquino, Pearl
1617 Arlington Avenue, Apartment 05
Torrance, CA 90501                             12257    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Renany, Soheila
2416 Lenai Circle
Corona, CA 92879                               12258    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,267.00                                                                                       $1,267.00
Felix, Jeff
2033 135th Place SE
Bellevue, WA 98005                             12259    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Buhaiov, Dmytro
5004 Jewel Street, Unit 424
Rocklin, CA 95677                              12260    9/11/2020    24 Hour Fitness Worldwide, Inc.                                       $400.00                                                                      $400.00
Stern, Amanda
1671 Kingspoint Dr
Walnut, CA 91789                               12261     9/9/2020    24 Hour Fitness Worldwide, Inc.                                       $429.99                                                                      $429.99
Sickul, Barbara
11525 Francisco Place
Apple Valley, CA 92308                         12262     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $229.00                                                                                         $229.00

                                                                                              Page 714 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 715 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Gotesman, Michael
965 52nd St. 2
Brooklyn, NY 11219                              12263    9/10/2020           24 New York LLC                              $65.81                                                                                             $65.81
Kane, Allan
6 Pasadena
Irvine, CA 92602                                12264    9/10/2020       24 Hour Fitness USA, Inc.                        $54.00                                                                                             $54.00
Song, Susan
6808 S 300 E
Midvale , UT 84047                              12265    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Munger, Irene A
1510 Champagne Way
Gonzales, CA 93926                              12266    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kumar, Mudit
1004 Lady Lore Lane
Lewisville, TX 75056‐5788                       12267    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Santo, Robert
1345 Paseo Cielo
San Dimas, CA 91773                             12268     9/9/2020       24 Hour Fitness USA, Inc.                                              $49.00                                                                       $49.00
Siegel, Lawrence
19776 Arbor Ridge Dr.
Walnut, CA 91789                                12269     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $466.00                                                                                            $466.00
George, Kim
3302 Stevely Avenue
Long Beach, CA 90808                            12270    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $125.97                                                                                            $125.97
Turner, Roslyn A
17832 SE 57th Place
Bellevue, WA 98006                              12271    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $375.00                                                                                            $375.00
Rodriguez, Jonathan
954 N Croft Ave Apt 203
Los Angeles, CA 90069                           12272    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Park, Tony Chan
5011 216th St
Bayside Hills, NY 11364                         12273    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $9,500.00                                                                                          $9,500.00
Wangliang, Summer
2000 S Melrose Dr
Apt 21
Vista, CA 92081                                 12274    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
DeNicola, John M.
241 Andover Drive
Wayne, NJ 07470                                 12275    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                    $145.00                                 $289.00
Young, William
2512 Simas Ave
Pinole, CA 94564                                12276     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $192.00                                                                                            $192.00
Slack, Christina
PO Box 20879
Piedmont, CA 94620                              12277    9/11/2020       24 Hour Fitness USA, Inc.                        $79.98                                                                                             $79.98
Daniels, Rachel
717 Summit Drive
Laguna Beach, CA 92651                          12278    9/10/2020       24 Hour Fitness USA, Inc.                                                                                $1,577.00                               $1,577.00
Johnson, Mike
PO Box 821317
Vancouver, WA 98682                             12279    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $42.01                                                                                             $42.01



                                                                                               Page 715 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 716 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Shams, Mohammed
1723 Shore Pkwy
Brooklyn, NY 11214                             12280    9/10/2020        24 Hour Fitness USA, Inc.                        $299.88                                                                                            $299.88
Tripolsky, Irene
1245 Ave. X, Apt. 4‐B
Brooklyn, NY 11235                             12281    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $156.00                                                                                            $156.00
Morgan, Greg
12400 Nedra Drive
Granada Hills, CA 91344                        12282    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Hurley, Colin
6117 San Pablo Ave
Oakland, CA 94608                              12283    9/13/2020        24 Hour Fitness USA, Inc.                                            $1,500.00         $2,000.00                                                  $3,500.00
Cheng, Sean
2640 E.Garvey Ave South, #201
West Covina, CA 91791                          12284    9/11/2020        24 Hour Fitness USA, Inc.                                                                $598.00                                                    $598.00
Reinecke, Thomas G.
27345 Ortega Hwy 130
San Juan Capistrano, CA 92675                  12285    9/11/2020        24 Hour Fitness USA, Inc.                        $130.00                                                                                            $130.00
Tran, Jason
4800 Halifax Rd
Temple City, CA 91780                          12286    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                             $99.99
Stafford, Michael
6628 La Jolla Blvd
La Jolla, CA 92037                             12287    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Lopez, Lizet
1743 Maxson Rd
South El Monte, CA 91733                       12288    9/12/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Navarrete, Claudia
7554 Live Oak Drive
Coral Springs, FL 33065                        12289    9/12/2020        24 Hour Fitness USA, Inc.                        $696.08                                                                                            $696.08
Raymundo, Jeunesse
15 Olcese Ct
Daly City, CA 94015                            12290    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $129.00                                                                                            $129.00
Adler, Mark
85 W. Shore Dr.
Massapequa, NY 11758                           12291    9/12/2020    24 Hour Fitness United States, Inc.                $2,000.00                                                                                          $2,000.00
Carvajal, Alexa
2084 61st Street
Brooklyn, NY 11204                             12292    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                             $31.99
WOODS, TIM
4602 HILLVIEW DRIVE
LA MESA, CA 91941                              12293    9/12/2020     24 Hour Fitness Worldwide, Inc.                                           $700.00                                                                      $700.00
Snyder, Susan
3233 Dolores Dr
San Ramon, CA 94583                            12294    9/12/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nolasco, Jaydon
263 Brighton Ave
San Francisco, CA 94112                        12295    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $48.84                                                                                             $48.84
Yi, Michael
15527 Bechard Avenue
Norwalk, CA 90650                              12296    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Nguyen, Hoa
8911 Lakewood Dr
Irving, TX 75063                               12297    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00

                                                                                                 Page 716 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 717 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Provencher, Sabrina A
3607 Murworth Drive Apt 3
Houston, TX 77025                              12298    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Allen, Marc
1211 Adora Cir
Roseville, CA 95678                            12299    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $64.00                                                                                             $64.00
Majovski, Julia
19019 65th ave NE
Kenmore, WA 98028                              12300    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Benghiat, Joey
22286 Ybarra Road
Woodland Hills, CA 91364                       12301    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                             $72.00
Yang, Xai
9060 Marble Valley Court
Sacramento, CA 95829                           12302    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Kim, Kevin
1616 W. El Camino Real Apt #1101
Mountain View, CA 94040                        12303    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Oh, Young
333 W. Maude Ave. Suite 118
Sunnyvale, CA 94085                            12304    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Micu, Bates
2890 Sable Oaks Way
Dublin, CA 94568                               12305    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Sullivan, Tonia
5778 Walnut Creek Drive
Fort Worth, TX 76137                           12306    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                            $107.17
Annapureddy, Baby Shamili
248 Mayten Way
Fremont, CA 94539                              12307    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $899.00                                                                                            $899.00
Salehizadeh, Mehdi
3007 Andorra way
Oceanside, CA 92056                            12308    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Colbert, Earl J
40 Princeville LN
Las Vegas, NV 89113                            12309    9/11/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                            $649.99
Trejo, Jessica
1033 Highland Station Dr
Saginaw, TX 76131                              12310    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Zavala, Elizabeth
1571 Dolores ST
San Francisco, CA 94110                        12311    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $62.98                                                                                             $62.98
Shi, Xiaoqing
799 Stewart St.
Folsom, CA 95630                               12312    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $280.00                                                                                            $280.00
Van, Taylor Ryan
1021 Rolland Moore Dr. Unit 5C
Fort Collins, CO 80526                         12313    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Berne, Anne
206 Trevethan Ave.
Santa Cruz, CA 95062                           12314    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Shi, Xinfeng
610 Northwood Trail
Southlake, TX 76092                            12315    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00

                                                                                                 Page 717 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 718 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Ireland, Ryan
3032 16th St Apt 312
San Francisco, CA 94103                        12316    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $36.99                                                                                             $36.99
Adams, Francis
2915 Copper Cliff Dr.
Katy, TX 77449                                 12317    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $125.20                                                                                            $125.20
Hunt, Patrick
4 Robinson Ct.
Freehold , NJ 07728                            12318    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Yasemchyk, Andrei
85 Broadway Apt 2E
Jersey City, NJ 07306                          12319    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $149.87                                                                                            $149.87
Maddox, Horace
3244 Tocata Dr
Las Vegas, NV 89146                            12320    9/10/2020        24 Hour Fitness USA, Inc.                        $461.00                                                                                            $461.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                            12321    9/12/2020    24 Hour Fitness United States, Inc.                  $275.00                                                                                            $275.00
Murphy, Terrence P.
762 Madrid Street
San Francisco, CA 94112                        12322    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Barlaan, Amber Claudine
2665 Spindrift Circle
Hayward, CA 94545                              12323    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hunter, Theresa
2361 Prospect Ave.
Riverside, CA 92507                            12324    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $251.94                                                                                            $251.94
KANALEI, BJ
9327 ADOLPHIA STREET
SAN DIEGO, CA 92129                            12325    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Madden, Elaine
3752 Seascape Drive
Huntington Beach, CA 92649                     12326    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
WARE, CASONDRA
2408 BARRANCA WAY
MCKINNEY, TX 75069                             12327    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $90.90                                                                                             $90.90
Hoffman, Brent
4045 SE Ash
Portland, OR 97214                             12328    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $275.10                                                                                            $275.10
Wang, Diane
706 N. 1st Ave
Arcadia, CA 91006                              12329    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $147.00                                                                                            $147.00
Gonzalez, Eva
10148 Gem Tree Way
Santee, CA 92071‐1610                          12330    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lin, Chumei
10829 19th Ave SE Apt 3D
Everett, WA 98208                              12331    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $148.13                                                                                            $148.13
Taborga, Karla
3344 Calavo Dr.
Spring Valley, CA 91978                        12332    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Fazily, Tamim
619 SW 362nd Pl
Federal Way, WA 98023                          12333    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $624.80                                                                                            $624.80

                                                                                                 Page 718 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 719 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Mandel, Pamela J
249 W. Jackson
#405
Hayward, CA 94544                              12334    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Khoshniyati, Shirin
20 Baudin Circle
Ladera Ranch, CA 92694                         12335    9/12/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Davis, Susan
2303 Shrider Road
Colorado Springs, CO 80920                     12336    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $161.19                                                                                            $161.19
Super, Jane
774 Capp St
San Francisco, CA 94110                        12337     9/9/2020         24 San Francisco LLC                          $100.00                                                                                            $100.00
Ewing, Tracy
6432 Lindley Ave
Reseda, CA 91335                               12338    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Davis, Josie M.
20426 Apache Lk Dr
Katy, TX 77449                                 12339     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                           Unliquidated                                  $0.00
Mullin, Rob
7554 Live Oak Drive
Coral Springs, FL 33065                        12340    9/12/2020       24 Hour Fitness USA, Inc.                       $679.20                                                                                            $679.20
Jones, Lillian
2 Maggiora Dr
Oakland, CA 94605                              12341    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Smeltzer, Mark M
PO BOX 362
BURBANK, CA 91503‐0362                         12342     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Panfilov, Tatyana
7610 11th Avenue
Brooklyn, NY 11228                             12343    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $382.00                                                                                            $382.00
Lash, Ding Po
714 Reynolds Lane
Redondo Beach, CA 90278                        12344    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $94.00                                                                                             $94.00
Tristeza, Frederick
10276 Shoech Way
Elk Grove, CA 95757                            12345    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $369.00                                                                                            $369.00
Lucas, Natalie
5609 Fleming Avenue
Oakland, CA 94605                              12346    9/11/2020       24 Hour Fitness USA, Inc.                        $50.00                                                                                             $50.00
Wong, John
13501 Campus Dr.
Oakland, CA 94605                              12347    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $199.00                                                                                            $199.00
Aktam, Youssef
201 Meadow Pine Pl
San Jose, CA 95125                             12348    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Majovski, Gregory
19019 65th Ave NE
Kenmore, WA 98028                              12349    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,255.00                                                                                          $1,255.00
McCoy, Mani
3530 Savage Ave
Pinole, CA 94564                               12350    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $499.99                                                                                            $499.99



                                                                                                 Page 719 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 720 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                               Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                        Amount
Dryden, Kathy
1540 Madelyn Ave S.
Salem, OR 97306                                12351     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Chan, Leland
2479 40th Ave
San Francisco, CA 94116                        12352    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                                  $29.00                                  $29.00
Hirsch, Melissa
1600 Mescalero Avenue
Reno, NV 89523                                 12353    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                           $1,000.00
Shim, Yojin
1135 Sanders Dr
Moraga, CA 94556                               12354    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                              $45.00
Rosenfeld, Karen
34‐02 Linwood Road
Fair Lawn, NJ 07410                            12355    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $4,464.00                                                                                           $4,464.00
Holzer, Tyler
279 E Eagle Ridge Dr
North Salt Lake, UT 84054‐2584                 12356    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,198.00                                                                                           $1,198.00
Hoang, Sau
2250 8th Avenue
Oakland, CA 94606                              12357    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                             $420.00
Baker, Karen
1492 Oak Grove Cir
Santa Ana, CA 92705                            12358    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $88.70                                                                                              $88.70
PHILLIPS, LEAH
11967 Mil Pitrero Rd
San Diego, CA 92128                            12359    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $46.00                                                                                              $46.00
LI, VIVIEN
1718 28TH AVE
SAN FRANCISCO, CA 94122                        12360    9/10/2020           24 San Francisco LLC                               $0.00                                                                                            $0.00
Mikesell, Kitty Yim Ying
32622 Lake Arrowhead Court
Fremont, CA 94555                              12361    9/12/2020     24 Hour Fitness Worldwide, Inc.                                           $600.00                                                                       $600.00
Ekwealor, Nkemjika E
5706 Picacho Lane
Richmond, TX 77469                             12362    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Finley, Makay
8749 Gloria Ave
North Hills, CA 91343                          12363    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $559.20                                                                                             $559.20
Narang, Neeraj
836 Gridley Terrace Unit 5
Sunnyvale, CA 94085                            12364    9/10/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                             $500.00
Dayalan, Karthick Kumar
2021 N Milpitas BLVD
APT 109
Milpitas, CA 95035                             12365    9/13/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                             $500.00
Longacre, Renee
12702 South 900 East
Draper, UT 84020                               12366    9/10/2020     24 Hour Fitness Worldwide, Inc.                          $0.00               $0.00                                                                        $0.00
Donato, Dominic
9680 Brentwood Way
Unit 107
Westminster, CO 80021‐4380                     12367     9/9/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                              $60.00


                                                                                                   Page 720 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 721 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Wu, Tekan
1850 Thau Way Apt 17
Alameda, CA 94501                              12368    9/10/2020           24 San Francisco LLC                          $412.00                                                                                            $412.00
Wang, Xinhang
6952 Avignon Dr.
Chino, CA 91710                                12369    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Chung, Lawrence
211 Diamond Cove Terrace
San Francisco, CA 94134                        12370    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Van Drunen, Martin
125 Vista del Lago
Los Gatos, CA 95032                            12371    9/12/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lamadrid, Lucas
27904 Ridgebluff Ct
Rancho Palos Verdes, CA 90275                  12372    9/10/2020    24 Hour Fitness United States, Inc.                $1,500.00                                                                                          $1,500.00
Wilkerson, Judith
7327 Paseo Verde
Carlsbad, CA 92009                             12373     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $479.92                                                                                            $479.92
Kasai, Sherri
2203 Calle Puebla
West Covina, CA 91792                          12374    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $251.00                                                                                            $251.00
Mince, Carol J.
1300 Middle Ave
Menlo Park, CA 94025                           12375     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
Sankar, Kanimozhi
438 Hollow Falls Cmn
Fremont, CA 94539                              12376    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $730.00                                                                                            $730.00
Lamas, Alonzo
2182 Borona Way
Sacramento, CA 94509                           12377    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Nadal, Lissette
20820 Windmill Ranch Ave
Pflugerville, TX 78660                         12378    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Panda, Kamal
5153 Aspen Street
Dublin, CA 94568                               12379    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                             $649.00                                                    $649.00
Wang, Frances
21008 Bryan Cir.
Walnut, CA 91789                               12380    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Cain, Micaela
3600 Dover Street
Los Angeles, CA 90039                          12381    9/12/2020     24 Hour Fitness Worldwide, Inc.                                           $466.68                                                                      $466.68
Hughes, Barbara
515 Pomona Ave
Albany, CA 94706                               12382    9/12/2020        24 Hour Fitness USA, Inc.                      $1,299.99                                                                                          $1,299.99
Kring, Erich J.
23310 Marigold Ave Unit U‐103
Torrance, CA 90502‐2761                        12383    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $23.99                                                                                             $23.99
Wohlgemuth‐Kunze, Genny
4705 NE 56th Avenue
Vancouver, WA 98661                            12384    9/12/2020     24 Hour Fitness Worldwide, Inc.                                            $56.00                                                                       $56.00
Pham, Van
835 Aaron Park Drive
Milpitas, CA 95035                             12385    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99

                                                                                                   Page 721 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 722 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Chen, Alex Hao
1299 Wisteria Drive
Fremont, CA 94539                               12386    9/12/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Hakimi, Diane
PO Box 7632
Beverly Hills, CA 90212‐7632                    12387    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Djen, Giuliano
321 Abogado Ave
Walnut, CA 91789                                12388    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Nguyen, Hanh
667 Timberpine Ave
Sunnyvale, CA 94086                             12389    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Sakakura, Mark & Nancy
9555 Palermo Way
Cypress, CA 90630                               12390    9/11/2020        24 Hour Fitness USA, Inc.                        $120.00                                                                                            $120.00
Olson, Jeffrey Michael
756 S Broadway Apt 905
Los Angeles, CA 90014                           12391    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $130.99                                                                                            $130.99
Young, Lucy
1085 Tasman Drive #424
Sunnyvale, CA 94089                             12392    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,260.00                                                                                          $1,260.00
Briley, Frank E
4020 East E St.
Tacoma, WA 98404                                12393    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                          $25,000.00                                                 $25,000.00
Echols, Jared
9972 S Glacier Ridge Dr
Sandy, UT 84092                                 12394    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Demetriou, Jean
9226 Slater Ter
Chatsworth, CA 91311                            12395    9/10/2020        24 Hour Fitness USA, Inc.                                                                                 $1,459.92                               $1,459.92
Nguyen, Joseph
20008 Shadow Creek Cir.
Castro Valley, CA 94552                         12396    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Ortiz, Jeanne
1500 E Ocean Blvd., Unit 407
Long Beach , CA 90802                           12397    9/12/2020        24 Hour Fitness USA, Inc.                                              $699.99                                                                      $699.99
Gauch, Scott
220 34th Street
Hermosa Beach, CA 90254                         12398    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Wong, Lorelle
370 Cliff Drive Unit 7
Pasadena, CA 91107                              12399    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wang, Gerald
706 N. 1st ave
Arcadia, CA 91006                               12400    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00
Abramson, Gavrila
533 Columbia Creek Drive
San Ramon, CA 94582                             12401    9/14/2020    24 Hour Fitness United States, Inc.                  $800.00                                                                                            $800.00
Nair, Sujith
19052 14th Ct NE
Seattle, WA 98155                               12402    9/12/2020     24 Hour Fitness Worldwide, Inc.                                           $798.36                                                                      $798.36
Keldsen, Jim
2207 Westmoreland Ct.
Walnut Creek, CA 94596                          12403     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $599.92                                                                                            $599.92

                                                                                                  Page 722 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 723 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Machetta, Rebecca
1531 Elm st
El Cerrito, CA 94530                           12404    9/11/2020       24 Hour Fitness USA, Inc.                        $54.98                                                                                          $54.98
Lara, Hector
2814 E. FRONTERA ST. UNIT A
ANAHEIM, CA 92806                              12405    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $183.71                                                                                         $183.71
Ajimura, Scott
95‐1084 Kihene St
Mililani, HI 96789                             12406     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,343.00                                                                                       $1,343.00
Withrow, Marysusan
41905 Montallegro Street
Lancaster, CA 93536                            12407    9/12/2020    24 Hour Fitness Worldwide, Inc.                                        $76.37                                                                       $76.37
Kibikas, Cyndi
1534 Perugia Street
League City, TX 77573                          12408    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $2,429.81                                                                                       $2,429.81
Bruno, Sherry
25199 Campus Drive
Hayward, CA 94542‐1117                         12409     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Shaw, Cheryl A.
2577 Seahorse Avenue
Ventura, CA 93001‐3919                         12410    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $9,000.00                                                                                       $9,000.00
DeNardo, Pilar
2503 Carnegie Ln #2
Redondo Beach, CA 90278                        12411    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Lash, David
714 Reynolds Lane
Redondo Beach, CA 90278                        12412    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $94.00                                                                                          $94.00
Hassonjee, Maria
4123 Snowbank Ct.
San Jose, CA 95135                             12413    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
McNeil, Hermione
519 Rolling Peaks Way
Scotch Plains, NJ 07076‐2054                   12414    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $359.88                                                                                         $359.88
Johnston, Christopher
1550 South Centinela Ave
Apt 208
Los Angeles, CA 90025                          12415    9/12/2020         24 San Francisco LLC                                                             $3,820.00                                                  $3,820.00
Chen, Aaron
1299 Wisteria Drive
Fremont, CA 94539                              12416    9/12/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                         $699.00
Le, Curtis
8292 Gumwood Circle
Westminster, CA 92683                          12417    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                                            $200.00                                 $200.00
Yu, John
70 Parnell Avenue
Daly City, CA 94015                            12418    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $233.00                                                                                         $233.00
Gopani, Aarti
2900 Aqua Virgo Loop
Orlando, FL 32837                              12419    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Tsai, Cheri
1022 Trellis LN
Alameda, CA 94502                              12420    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99



                                                                                                 Page 723 of 1495
                                                                Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 724 of 1495
                                                                                                                       Claim Register
                                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                     Case No. 20‐11558

                                                                                                                                 Current General                                                Current 503(b)(9)
                                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                     Amount                                                         Amount
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                                                 12421    9/12/2020      24 Hour Fitness Holdings LLC                    $21,176.87                                                                                         $21,176.87
Click, Robert M
12482 E Caspian Dr
Aurora, CO 80014                                                   12422    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Lackey, Angela
134 Linden St
Santa Cruz, CA 95062                                               12423    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $263.16                                                                                            $263.16
Dreger, Melissa
1380 SW 82nd Terr Apt 714
Plantation, FL 33324                                               12424    9/13/2020        24 Hour Fitness USA, Inc.                         $44.48                                                                                             $44.48
Hovsepian, Vartan
548 Indian Home Road
Danville, CA 94526                                                 12425     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Yarnall, Marcie
9708 Port Orange Lane
Las Vegas, NV 89134                                                12426    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                            $375.00
Juhl, Jerry
78365 Hwy 11
#306
La Quinta, CA 92253                                                12427     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Molloy, Margaret Ann
766 Winterside CIR
San Ramon, CA 94583                                                12428     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $229.00                                                                                            $229.00
TRIVEDI, REENA
6615 RIDDELL ST
PLEASANTON, CA 94566                                               12429    9/14/2020    24 Hour Fitness United States, Inc.                  $260.00                                                                                            $260.00
Poteet, Lawrence
2425 Lozana Road
Del Mar, CA 92014                                                  12430     9/9/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Niebuhr, Thomas
13584 Tradition Street
San Diego, CA 92128                                                12431     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Madireddi, Lakshmi Neena
25 N 14th St. Suite 940
San Jose, CA 95112                                                 12432     9/9/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                             $99.00

Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12433    9/11/2020            24 New York LLC                                   $0.00                                                                                           $0.00
Taumalolo, Tafuna
2615 W LONGMEADOW DR
Taylorsville, UT 84129                                             12434    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $112.52                                                                                            $112.52
Chavez, Daniel
2386 N. Batavia St
Orange, CA 92865                                                   12435     9/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Yador, Samuel
3930 Oregon Street #310
San Diego, CA 92104                                                12436    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $195.00                                                                                            $195.00



                                                                                                                     Page 724 of 1495
                                                                Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 725 of 1495
                                                                                                                     Claim Register
                                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                   Case No. 20‐11558

                                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                   Amount                                                         Amount
Scannell, Sean
3534 Suprs Trail
American Canyon, CA 94503                                          12437     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Contreras, Maria E.
6964 Riverboat Dr.
Eastvale, CA 91752                                                 12438     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Bowers, Lois Elaine
100 Cardinal Way
Santa Rosa, CA 95409‐4111                                          12439     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $352.60                                                                                            $352.60
Batstone, Don
PO Box 253
El Granada, CA 94018                                               12440     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Katiyar, Leslie
16583 Coriander Pl
Fontana, CA 92337                                                  12441    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                            $420.00
Boethin, Doug
P.O Box 1582
Rancho Cordova, CA 95741‐1582                                      12442    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Garner, William M
1312 Toulon St
Oceanside, CA 92056‐6556                                           12443     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Jenkins, Janelle
5061 Troy Street
Denver, CO 80239                                                   12444    9/14/2020    24 Hour Fitness Worldwide, Inc.                                           $56.21                               $33.06                                  $89.27

Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12445    9/11/2020            24 Denver LLC                                   $0.00                                                                                           $0.00
Beaumont, Jim
20915 SE 5th St.
Sammamish, WA 98074                                                12446    9/13/2020    24 Hour Fitness Worldwide, Inc.                                          $600.00                                                                      $600.00
Rodewald, Nancy
1717 Clear Springs Dr
Fullerton, CA 92831                                                12447    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $32.51                                                                                             $32.51
Bogdanowich, Marie
97 Treetop Circle
Nanuet, NY 10954                                                   12448     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Johnston, Christine
3640 F Street
Eureka, CA 95503                                                   12449    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                          $2,500.00
Tao, Jia
2822 Zinnia Ct
Union City, CA 94587                                               12450    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
McGill, Linda A
89 Brentwood Drive
San Rafael, CA 94901                                               12451    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,771.00                                                                                          $1,771.00
Kung, Cynthia
1186 Chisolm Trail Dr
Diamond Bar, CA 91765                                              12452    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $719.81                                                                                            $719.81




                                                                                                                  Page 725 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 726 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Wong, Oriana
1319 SE Ellsworth Rd
Apt 48
Vancouver, WA 98664                            12453    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Lam, Ben
1480 Triumph Ct.
San Jose, CA 95129                             12454    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Baraloto, Christopher
3752 Kumquat Avenue
Miami, FL 33133                                12455    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Dolezal, Kristine
1590 Cordilleras Road
Redwood City, CA 94062                         12456    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $913.00                                                                                         $913.00
Olvera, Jonathan
838 Orrington Ave.
La Puente, CA 91744                            12457    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                            $549.89                                 $549.89
Thomas, Jay
8834 Helena Ave
Las Vegas, NV 89129                            12458    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $78.00                                                                                          $78.00
Mark C. Ting Co
519 Price Way
Vallejo, CA 94591                              12459    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $148.80                                                                                         $148.80
Riesenweber, Katrin
16911 Bixby St. #37
San Diego, CA 92127                            12460    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $445.48                                                                                         $445.48
Tirk, Lori
4145 Shadow Lane, Unit 333
Santa Rosa, CA 95405                           12461    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Hou, Sherry
616 S Del Mar Ave. Suite A
San Gabriel, CA 91776                          12462    9/12/2020       24 Hour Fitness USA, Inc.                     $7,825.00                                                                                       $7,825.00
Bolhassani, Mohsen
8280 SW 87 Terrace
Miami, FL 33143                                12463    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $340.00                                                                                         $340.00
Rahyab, Zuhra
5646 Los Angeles Ave
Simi Valley, CA 93063                          12464    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Lane, Carolin
2114 Oxford Street
Houston, TX 77008                              12465     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $107.17                                                                                         $107.17
Smith, Derrick
2495 S Mason Rd
Apt 735
Katy, TX 77450                                 12466    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $61.36                                                                                          $61.36
Ferrara, Gabriella
1346 Lake Shore Drive
Massapequa Park, NY 11762                      12467    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Kumar, Kuldip
4924 Berkshire Woods Dr
Fairfax, VA 22030                              12468    9/11/2020    24 Hour Fitness Worldwide, Inc.                                     $1,400.00                                                                    $1,400.00
McVay, Jerry
12325 Shadow Creek Pkwy
Apt 13103
Pearland, TX 77584                             12469    9/11/2020       24 Hour Fitness USA, Inc.                        $83.98                                                                                          $83.98

                                                                                              Page 726 of 1495
                                                                Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 727 of 1495
                                                                                                                     Claim Register
                                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                   Case No. 20‐11558

                                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                   Amount                                                         Amount
Aikhoje, Ekaterina A
401 Ocean Drive Apt 1008
Miami Beach, FL 33139                                              12470    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $33.44                                                                                             $33.44
Orbistondo, Darla
P.O. Box 700058
Kapolei, HI 96709                                                  12471     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $458.00           $458.00                                                    $916.00
Douillard, Bertrand
444 Arkansas St
San Francisco, CA 94107                                            12472    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Sutherland, Kevin
10707 Cassia Dr.
Austin, TX 78759                                                   12473     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $779.98                                                                                            $779.98
Jain, Vivek
3675 Kay Ct
Fremont, CA 94538                                                  12474    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,516.20                                                                                          $1,516.20
Li, Eddie
29019 Crested Butte Dr
Katy, TX 77494                                                     12475    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Wong, Theresa S.
33512 Bardolph Circle
Fremont, CA 94555                                                  12476    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                             $48.40                                                     $48.40
Chalak, Abdol
2730 El Prado Road
Burlingame, CA 94010                                               12477    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $4,000.00                                                                                          $4,000.00
Baker, Joseph E
2923 S. Coors Drive
Lakewood, CO 80228                                                 12478    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
McKay, Ken
601 Iris Avenue
Corona Del Mar, CA 92625                                           12479     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $202.00                                                                                            $202.00
Wilburn, Stanley
7 Windflower PL
The Woodlands, TX 77381                                            12480    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $324.74                                                                                            $324.74

Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12481    9/11/2020        24 Hour Holdings II LLC                             $0.00                                                                                           $0.00
Flashner, Beth
12207 Riverside Drive
Apt. 105
Valley Village, CA 91607                                           12482    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
KIM, OK
1703 CHESAPEAKE BAY CT.
HOUSTON, TX 77084‐7502                                             12483    9/11/2020       24 Hour Fitness USA, Inc.                        $74.00                                                                                             $74.00
Kolesnik, Vladimir
PO BOX 1672
Woodinville, WA 98072                                              12484    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $859.98                                                                                            $859.98
Gao, Yang
6015 Heathmoor Ln
Houston, TX 77084                                                  12485    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                          $1,200.00



                                                                                                                  Page 727 of 1495
                                                                Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 728 of 1495
                                                                                                                       Claim Register
                                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                     Case No. 20‐11558

                                                                                                                                   Current General                                              Current 503(b)(9)
                                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                       Amount                                                       Amount

Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12486    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Cusolito, Arthur J.
30917 Steeplechase Drive
San Juan Capistrano, CA 92675                                      12487     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Nottingham, Charlotte
125 Franklin Avenue
Mount Vernon, NY 10550                                             12488    9/13/2020    24 Hour Fitness United States, Inc.                $1,334.42                                                                                          $1,334.42
KIM, KENNETH T.
1703 CHESAPEAKE BAY CT.
HOUSTON, TX 77084                                                  12489    9/11/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                            $200.00
Ellman, Martin
2241 Fernspring Dr
Round Rock, TX 78665                                               12490    9/11/2020    24 Hour Fitness United States, Inc.                  $499.98                                                                                            $499.98
Rubenfeld, Sheldon
3122 Robinhood St
Houston, TX 77005                                                  12491    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,992.00                                                                                          $1,992.00

Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12492    9/11/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Zhang, Li
3034 Pistache Ln
San Jose, CA 95124                                                 12493    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Garrett, Bonnie
9931 NW Abbey Rd.
Portland, OR 97229                                                 12494    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $608.00                                                                                            $608.00
Vargas, Micah
2924 Dunkirk Drive
Oxnard , CA 93035                                                  12495    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
O'Brien, Kaitlyn
620 Spring Forest Dr
Bedford, TX 76021                                                  12496    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Toebbe, Tye
3403 Steamboat Island Road
PMB 564
Olympia, WA 98502                                                  12497    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $453.32                                                                                            $453.32
DiGiorgio, Joe
2806 Mayfield Ridge Lane
Katy, TX 77494                                                     12498    9/11/2020     24 Hour Fitness Worldwide, Inc.                                            $90.90                                                                       $90.90
Gutierrez, Diana
                                                                   12499    9/12/2020           24 San Francisco LLC                           $68.23                                                                                             $68.23
Valdovinos, Kimberly Alexandra
362 W Weeping Willow Ave
Orange, CA 92865                                                   12500    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $500.50                                                                                            $500.50
Levchenko, Yevhen
10019 NE 71st St
Vancouver, WA 98662                                                12501    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $390.00                                                                                            $390.00

                                                                                                                       Page 728 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 729 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Gartner, Lawrence M.
28398 Alamar Rd
Valley Center, CA 92082                        12502    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,440.00                                                                                          $1,440.00
Tran, Anh‐Tuan
5100 Fresno Ave
Pflugerville, TX 78660                         12503    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
CARVAJAL, JUAN
10101 SW 136TH ST
MIAMI, FL 33176                                12504    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $73.83                                                                                             $73.83
Puchner, Marc
2931 Northern Lights Dr
Arnold, MO 63010                               12505    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Parente, Carlos
PO Box 13257
Newport Beach, CA 92658                        12506    9/11/2020       24 Hour Fitness USA, Inc.                     $6,200.00                                                                                          $6,200.00
Chen, Lily Y
1299 Wisteria Drive
Fremont, CA 94539                              12507    9/12/2020       24 Hour Fitness USA, Inc.                       $700.00                                                                                            $700.00
Neises, Todd A.
13222 Paraiso Rd.
Apple Valley, CA 92308                         12508    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $912.00                                                                                            $912.00
Rosen, Phil V.
1614 Teardrop St
Las Vegas, NV 89142                            12509    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $39.98                                                                                             $39.98
Holland, Randy
3153 Gingerwood Lane
Lancaster, CA 93536                            12510    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                             12511    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $21,176.87                                                                                         $21,176.87
Li, Chunying
2724 River Forest Ct
Bedford, TX 76021                              12512    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Simonian, Sevan
350 South Sierra Madre Blvd.#4
Pasadena, CA 91107                             12513    9/14/2020       24 Hour Fitness USA, Inc.                       $396.98                                                                                            $396.98
Dieudonne, Marie
2399 NW 160th Terrace
Pembroke Pines, FL 33028                       12514    9/11/2020       24 Hour Fitness USA, Inc.                                                                                  $208.64                                 $208.64
Ruffin, Teriakyesha L
11920 167th Street
Artesia, CA 90701                              12515    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Williams, Tyler
406 Prospect Avenue Apt. 4O
Hackensack, NJ 07601                           12516    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Wang, Xin
3506 Hawkwood Rd
Diamond Bar , CA 91765                         12517    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Nguyen, Duc
20008 Shadow Creek Cir
Castro Valley, CA 94552                        12518    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Pablo, Laura
5177 Topanga Canyon Blvd
Woodland Hills, CA 91364                       12519    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                 $0.00                                   $0.00

                                                                                              Page 729 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 730 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Garg, Kartik
2009 Princess Court
Woodbridge, NJ 07095                          12520    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $107.42                                                                                            $107.42
Frost, John
3448 Greenbrier Drive
Frisco, TX 75033                              12521    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $160.88                                                                                            $160.88
Oliynyk, Yuliya
2782 Lyle Ct
Santa Clara, CA 95051                         12522    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Huang, Johnson
756 Glen Mead Ct
San Jose, CA 95133                            12523    9/18/2020    24 Hour Fitness United States, Inc.                                      $1,274.98                                                                    $1,274.98
Wu, Alexander
3216 Oso Grande Way
Antioch, CA 94531                             12524    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Delgado, Lincoln
4533 Montebello Avenue
Las Vegas, NV 89110                           12525    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Keshishian, Harry
8437 Quartz Ave
Winnetka, CA 91306                            12526    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Daghighian, Kambiz
6207 Beckford Ave.
Tarzana, CA 91335                             12527    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $30,774.00                                                                                         $30,774.00
Lourenco, Tanner
18506 Arline Ave.
Artesia, CA 90701                             12528    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $479.88                                                                                            $479.88
LIEN, KENNETH
825 W ROBERTA AVE
FULLERTON, CA 92832                           12529    9/11/2020    24 Hour Fitness United States, Inc.                   $14.19                                                                                             $14.19
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                            12530    9/12/2020    24 Hour Fitness United States, Inc.               $21,176.87                                                                                         $21,176.87
Laferte, Sara
6 Yale Circle
Kensington, CA 94708‐1015                     12531    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Caldwell, Terry
1484 S. Perkins Place
Mountain House, CA 95391                      12532    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Gutierrez, Noah L
5919 El Rancho Dr
Whittier, CA 90606                            12533     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Knox, Shera
21831 Trailwood Manor Lane
Katy, TX 77449                                12534    9/11/2020     24 Hour Fitness Worldwide, Inc.                                           $179.63                                                                      $179.63
Stern, William
1671 Kingspoint Dr
Walnut, CA 91789                              12535     9/9/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Khachatourian, Artin
12473 San Fernando Rd.
Sylmar, CA 91342                              12536    9/18/2020        24 Hour Fitness USA, Inc.                                              $141.97                                                                      $141.97
Falkner, Maria
1112 Pearl St
Alameda, CA 94501                             12537    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                Page 730 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 731 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address      Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Tsuchiya, Junko
38 Livingston Street, Apt 4
Brooklyn, NY 11201                              12538     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $107.43                                                                                            $107.43
Lourenco, Landon Blake
18506 Arline Ave.
Artesia, CA 90701                               12539    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $479.98                                                                                            $479.98
Segovia, Ryan
1413 Hunter Dr
Redlands, CA 92374‐2527                         12540     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $81.24                                                                                             $81.24
Kroeckel, Kent
3500 South King Street Lot 64
Denver, CO 80236                                12541     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lentini, Frank
162 Madison Ave
Hasbrouck Heights, NJ 07604                     12542    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                             $39.99
Donahue, Kevin
1205 N BROADWAY ST.
SANTA ANA, CA 92701                             12543     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Su, Joseph
16901 Napa St E‐236
North Hills, CA 91343                           12544    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $599.99                                                                                            $599.99
Stilbert, Tyler
4694 SW 161st Pl
Beaverton, OR 97078                             12545    9/11/2020    24 Hour Fitness Worldwide, Inc.                                          $150.00                                                                      $150.00
Ede, Anthony E.
2631 Alta Vista Drive
Newport Beach, CA 92660                         12546     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $1,060.00                                                                                          $1,060.00
Lentini, Catherine
162 Madison Ave
Hasbrouck Heights, NJ 07604                     12547    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                             $39.99
Barry, Lia Harch
6412 SE 65th Ave
Portland, OR 97206                              12548    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $337.41                                                                                            $337.41
Webb, Gordy
225 106th Avenue NE
Bellevue, WA 98004                              12549    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Serrano, Omar
189 Knollwood Terrace
Clifton, NJ 07012                               12550    9/13/2020           24 New York LLC                             $100.00                                                                                            $100.00
Gary, Robert J.
1940 Baja Vista Way
Camarillo, CA 93010‐9275                        12551     9/9/2020    24 Hour Fitness Worldwide, Inc.                    $924.00                                                                                            $924.00
Zhao, Joey
2647 Boren Dr
San Jose, CA 95121‐2706                         12552    9/11/2020    24 Hour Fitness Worldwide, Inc.                                          $649.99                                                                      $649.99
Nguyen, Annie
36743 Spruce Street
Newark, CA 94560                                12553    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $641.66                                                                                            $641.66
Oliver, Sharon L.
7316 El Dorado Dr
Buena Park, CA 90620                            12554     9/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Johnson (Lao Maiden name on account), Mary
P.O Box 277
Redmond, WA 98073                               12555    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $76.67                                                                                             $76.67

                                                                                               Page 731 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 732 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Darling, Sunny
4927 Runway Drive
Fair Oaks, CA 95628                            12556    9/13/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Glazer, Barry
1227 Sunset Plaza Drive
Los Angeles, CA 90069                          12557     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $192.00                                                                                            $192.00
Latham, Melody B
2005 NE 75th Avenue
Portland, OR 97213                             12558    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Peterson, Janet G
6837 Rockcrest LN
Citrus Heights, CA 95621                       12559     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                            $299.96
Bahadorani, Bobby
117 Patton Way
Tustin, CA 92782                               12560    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $216.00                                                                                            $216.00
Lemons, Reina
15703 Oxenford Drive
Tomball, TX 77377                              12561    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Burks, Anne T.
4476 Saratoga Ave.
San Diego, CA 92107                            12562    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
ARBAT, MAGDALENA
10330 W EXPOSITION DR
LAKEWOOD, CO 80226‐7500                        12563    9/11/2020    24 Hour Fitness United States, Inc.                   $29.99                                                                                             $29.99
Mentley, Susan Fifield
817 SE 15th Avenue
Portland, OR 97214                             12564     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $717.00                                                                                            $717.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                             12565    9/12/2020             24 New York LLC                          $21,176.87                                                                                         $21,176.87
Prichard, Kyle
PO Box 6033
Anaheim, CA 92816                              12566    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Teed, Veronica
26351 Rosa Street
Laguna Hills, CA 92656                         12567     9/9/2020     24 Hour Fitness Worldwide, Inc.                     $107.86                                                                                            $107.86
Parma, Floyd D
251 Wicklow Drive
South San Francisco, CA 94080‐1050             12568    9/11/2020        24 Hour Fitness USA, Inc.                      $1,600.00                                                                                          $1,600.00
IRFAN, IMAAD M
1019 CENTRAL BLVD
HAYWARD, CA 94542                              12569    9/11/2020     24 Hour Fitness Worldwide, Inc.                                           $450.00                                                                      $450.00
Pawar, Mukta
4232 Beaumont St
Fremont, CA 94536                              12570    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $304.58                                                                                            $304.58
Mazumder, Tushar
2864 Glen Donegal Dr
San Jose, CA 95148                             12571    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Simas, Rick
4252 Fifth Avenue
San Diego, CA 92103                            12572    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,162.00                                                                                          $1,162.00
Hughes, David L.
5 Dogwood Dr.
Hawthorne, NJ 07506                            12573    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00

                                                                                                 Page 732 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 733 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Monico, David
1803 Cottonwood Court
Sugar Land, TX 77498                           12574    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                            $375.00
Daniels, Monika
2732 E. Pondero Dr
Apt 118
Camarillo, CA 93010                            12575     9/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Hassett, Sophie
4065 McLaughlin Avenue
Apartment 1
Los Angeles, CA 90066                          12576    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Meyer, Hollie
21727 Wahoo Trail
Chatsworth, CA 91311                           12577     9/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,625.00                                                                                          $1,625.00
Chalak, Abdol
2730 El Prado Road
Burlingame, CA 94010                           12578    9/12/2020     24 Hour Fitness Worldwide, Inc.                  $20,000.00                                                                                         $20,000.00
Patterson, Ashley
25799 Nubs Ct.
Menifee, CA 92584                              12579    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
LaFave, Monte
6904 Altaville Lane
Bakersfield, CA 93309‐3442                     12580     9/9/2020    24 Hour Fitness United States, Inc.                  $152.40                                                                                            $152.40
Ramirez, Lilian
5281 Sunny Orchard Lane
San Jose, CA 95135                             12581    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Herod, Laura
2442 1/2 Gates St.
Los Angeles, CA 90031                          12582    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Li, Huan Di
565 Bay Ridge Ave
Brooklyn, NY 11220                             12583     9/8/2020             24 New York LLC                             $196.74                                                                                            $196.74
Lalchandani, Atam
13300 Country Way
Los Altos Hills, CA 94022                      12584     9/9/2020        24 Hour Fitness USA, Inc.                                              $672.92                                                                      $672.92
Padilla, Monica
2553 Pheasant Drive
San Diego, CA 92123                            12585    9/12/2020     24 Hour Fitness Worldwide, Inc.                                            $63.00                                                                       $63.00
FARRISH, CYNTHIA N.
10700 PRINCE ROYAL CT
OAKLAND, CA 94605                              12586    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Valenzuela, Mary E.
1730 Filbert St 202
San Francisco, CA 94123                        12587     9/9/2020           24 San Francisco LLC                          $386.65                                                                                            $386.65
Kreck, Joe T
9735 CR 2432
Terrell, TX 75160                              12588    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
McGovern, Nicole
615 Point Gallinas Rd
San Rafael, CA 94903                           12589    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                             12590    9/12/2020         24 Hour Holdings II LLC                      $21,176.87                                                                                         $21,176.87


                                                                                                   Page 733 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 734 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Macdonald, Gregory
P.O. Box 6297
Santa Rosa, CA 95406                           12591    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                       $1,800.00
PSEG LI
Special Collections
15 Park Drive
Melville, NY 11747                             12592    9/11/2020        24 Hour Fitness USA, Inc.                     $24,553.96                                                                                      $24,553.96
Patak, Lance
1532 NW Blue Ridge Drive
Seattle, WA 98177                              12593    9/13/2020     24 Hour Fitness Worldwide, Inc.                                         $99.00                                                                       $99.00
Caldwell, Frances
1484 S. Perkins Place
Mountain House, CA 95391                       12594    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Salas, John
1 Piccadilly Court
Aliso Viejo, CA 92656                          12595    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $312.50                                                                                         $312.50
Emami, Sara
2416 Lenai Circle
Corona, CA 92879                               12596    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Baldonado‐Ranosa, Elgitha
417 Bristol Way
Corona, CA 92879                               12597    9/11/2020     24 Hour Fitness Worldwide, Inc.                                   Unliquidated                                                                        $0.00
Moir, Ellen
307 Marnell Ave.
Santa Cruz, CA 95062                           12598    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $898.17                                                                                         $898.17
Sallabanda, Sidona
1917 Bayridge Parkway Apt 3R
Brooklyn, NY 11204                             12599    9/11/2020    24 Hour Fitness United States, Inc.                  $299.99                                                                                         $299.99
APRIVA LLC
ATTN: BJ PACKARD
7600 N 16TH ST
STE 230
PHOENIX, AZ 85020                              12600    9/11/2020        24 Hour Fitness USA, Inc.                     $22,904.68                                                                                      $22,904.68
Roethig, Douglas Timothy
390 Arlington Way
Menlo Park, CA 94025                           12601    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $446.00                                                                                         $446.00
Bicking, Pamela
16554 E. Floyd Ave.
Aurora, CO 80013                               12602    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Loquellano, Lena
16861 Sims Lane
Apt. C
Huntington Beach, CA 92649                     12603    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                         $375.00
Hall, Jimmy
12400 Nedra Dr
Granada Hills, CA 91344                        12604    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Bryant, Anthony
3122 Colebrook Lane
Dublin, CA 94568                               12605    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $408.00                                                                                         $408.00
Holliday, Doug Brian
839 Terra California Apt 1
Walnut Creek, CA 94595                         12606    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00



                                                                                                 Page 734 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 735 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Frog, Sofiya
2615 Homecrest Ave
Apt. 1A
Brooklyn, NY 11235                              12607    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                                $263.88                                 $263.88
Liao, Jenny
32441 Darlene Way
Union City, CA 94587                            12608    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Kent, Charlotte
5421 Oneida Way
Antioch, CA 94531                               12609    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wright, Adam
4211 Delmar Ave
Dallas, TX 75206                                12610    9/15/2020    24 Hour Fitness United States, Inc.                  $215.00                                                                                            $215.00
Lurch, Jay
5 Mill Creek Road
New City, NY 10956                              12611    9/10/2020    24 Hour Fitness United States, Inc.                  $510.00                                                                                            $510.00
ALMEDA, MARK
730 40TH ST
RICHMOND, CA 94805                              12612    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $48.00                                                                                             $48.00
Lerma, Derk
199 W Sidlee St.
Thousand Oaks, CA 91360                         12613    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                             $350.00                                                    $350.00
Cahir, Michael B.
5132 10TH RD., N
Arlington, VA 22205                             12614    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $472.79                                                                                            $472.79
Stephens, Emily
27721 105th Ave SE
Kent, WA 98030                                  12615    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $2,097.78             $2,032.80                                                                    $4,130.58
Sanchez, Ruben
527 South 46th Street
San Diego, CA 92113‐1911                        12616    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                             $84.00
Alessandrello, James
93 Lower Notch Road
Little Falls, NJ 07424                          12617    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Boone, Amanda
4036 Sasta St Unit 6
San Diego, CA 92109                             12618    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Boothe, Yvonne
PO Box 967
Central Islip, NY 11722‐0967                    12619    9/10/2020     24 Hour Fitness Worldwide, Inc.                      $87.84                                                                                             $87.84
Fernandez, Wen
2011 Hazeltine Dr
Oxnard, CA 93036                                12620    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Bevli, Gurmohanjeet
10327 Midway Street
Bellflower, CA 90706                            12621    9/13/2020        24 Hour Fitness USA, Inc.                                            $2,398.00                                                                    $2,398.00
Abhyankar, Abhijit
874 Pippin Dr
Sunnyvale, CA 94087                             12622    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Ji, Michael
20302 Elkwood Road
Walnut, CA 91789                                12623    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Deleveaux, Sinardo
                                                12624    9/12/2020           24 San Francisco LLC                               $0.00                                                                                           $0.00

                                                                                                    Page 735 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 736 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Madrigal, Juan
1200 S. Grand Ave. Apt #717
Los Angeles, CA 90015                          12625    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Desai, Gayatri
128 Rock Hill Rd
Clifton, NJ 07013‐2328                         12626    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $237.86                                                                                         $237.86
Thipatima, Kathryn
1087 N. Glendora Ave
Covina, CA 91724                               12627    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $58.00                                                                                          $58.00
Glavis, Greta
c/o Nguyen Law Corporation
Natalie T. Nguyen, Esq.
2260 Avenida de la Playa
La Jolla, CA 92037                             12628    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                       $1,541.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                             12629    9/12/2020              RS FIT NW LLC                           $21,176.87                                                                                      $21,176.87
Issak, Frank
950 Billings St Apt 5
El Cajo, CA 92020                              12630    9/13/2020     24 Hour Fitness Worldwide, Inc.               $1,000,000.00                                                                                   $1,000,000.00
Sanderlin, Patricia
20321 Cochran Rd
Hempstead, TX 77445                            12631    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $42.21                                                                                          $42.21
Medof, Sandra
11135 Weddington St Apt 221
North Hollywood, CA 91601                      12632    9/11/2020     24 Hour Fitness Worldwide, Inc.                                        $298.00                                                                      $298.00
Duval, Mario
12 Killian Pl.
Totowa, NJ 07512                               12633    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                         $108.00
Sansing, Maureen
2469 Irma Way
Castro Valley, CA 94546                        12634    9/11/2020     24 Hour Fitness Worldwide, Inc.                                        $739.68                                                                      $739.68
Padilla, Mary R.
9683 Kewen Avenue
Arleta, CA 91331‐3422                          12635    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $705.50                                                                                         $705.50
Elkhouri, Roukoz
6561 Colon Circle
Huntington Beach, CA 92647                     12636    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Ebrahimi, Valentina
1316 N. Columbus Ave. Unit 206
Glendale, CA 91202                             12637    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $77.89                                                                                          $77.89
CAMDEN, KAREN
1393 ISABELLA AVENUE
UNION, NJ 07083‐5328                           12638    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $45.91                                                                                          $45.91
Holt, Marcus
4231 Half Moon Bay Way
Oceanside, CA 92058                            12639    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $79.36                                                                                          $79.36
Jackson, Debra
1680 N.W. 133rd Street
Miami, FL 33167                                12640    9/10/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00
Cisneros‐Jones, Claudia
2592 Pioneer Ave
San Jose, CA 95128                             12641    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00


                                                                                                 Page 736 of 1495
                                                                Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 737 of 1495
                                                                                                                     Claim Register
                                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                   Case No. 20‐11558

                                                                                                                                 Current General                                              Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                     Amount                                                       Amount
Purpura, Mary
3814 Amyx Court
Hayward , CA 94542                                                 12642    9/13/2020    24 Hour Fitness Worldwide, Inc.                      $95.00                                                                                            $95.00
Rothman, Howard S.
2015 Shore Parkway Apt. 12A
Brooklyn, NY 11214‐6859                                            12643    9/10/2020           24 New York LLC                              $252.00                                                                                           $252.00
Mudavanhu, Tanaka
2071 150th Ave
San Leandro, CA 94578                                              12644    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $633.95                                                                                           $633.95
Lam, Katherine
PO Box 14383
Fremont, CA 94539                                                  12645    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                           $500.00
Ehara, Jaylen
47‐095 Aka Place
Kaneohe, HI 96744                                                  12646    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $110.85                                                                                           $110.85
Yang, Xue
PO BOX 2163
TEMPLE CITY, CA 91780                                              12647    9/14/2020    24 Hour Fitness Worldwide, Inc.                      $36.70                                                                                            $36.70
Oltman, Joshua Timothy
32991 Buccaneer St.
                                                                   12648    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                               $429.99                                 $429.99
Bullard, Deborah
1663 Lindenwood Dr.
Concord, CA 94521                                                  12649    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $437.43                                                                                           $437.43
O'Brien, Ayssa
5541 Satinleaf Way
San Ramon, CA 94582                                                12650    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                           $200.00

Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Attn: Michael Busenkell, Esq.
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12651    9/11/2020     24 Hour Fitness Holdings LLC                           $0.00                                                                                           $0.00

Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12652    9/11/2020          RS FIT Holdings LLC                               $0.00                                                                                           $0.00
Green, Edward
3960 Hillman Avenue #8B
Bronx, NY 10463                                                    12653    9/12/2020    24 Hour Fitness Worldwide, Inc.                                        $1,078.70                                                                    $1,078.70
Edwards, Anne K.
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                                              12654    9/11/2020       24 Hour Fitness USA, Inc.                   $1,205,292.06                                                                                    $1,205,292.06

Bernie B. Paragas, as Guardian ad litem for J.L.R.P., a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12655    9/11/2020            RS FIT NW LLC                                   $0.00                                                                                           $0.00



                                                                                                                     Page 737 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 738 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Muscarello, John
31 Secatogue Lane E
West Islip, NY 11795                          12656    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                             $84.00
Urso, Myung Ok
10138 Glen Aire Ave
Las Vegas, NV 89148‐4289                      12657    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $103.66                                                                                            $103.66
Riddle, Jerry
13315 Judah Ave
Hawthorne, CA 90250                           12658    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $119.04                                                                                            $119.04
Jindal, Kavya
18861 Caminito Cantilena Unit 33
San Diego, CA 92128                           12659    9/13/2020        24 Hour Fitness USA, Inc.                                            $3,073.00                                                                    $3,073.00
Penrod, Debra Lynn
5545 Flagstaff Rd
Boulder, CO 80302                             12660    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $99.77                                                                                             $99.77
Zhang, Rui
11826 Cedarbrook PL
Rancho Cucamonga, CA 91730                    12661    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Ray, Joseph
580 Gardenia Circle
Titusville, FL 32796                          12662    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $836.00                                                                                            $836.00
DASTUR, JER
2231 ALA WAI BLVD #302
HONOLULU , HI 96815                           12663    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $312.00                                                                                            $312.00
Granados, Vanessa
1301 Las Riendas Dr. #46
La Habra, CA 90631                            12664    9/11/2020    24 Hour Fitness United States, Inc.                  $213.00                                                                                            $213.00
Renner, Dennis K
1510 NE 45th Ave
Apt 1
Portland, OR 97213                            12665    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                          $1,560.00
Cho, Kwisuk Han
15214 98th CT NE
Bothell, WA 98011                             12666    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nunez, Luis
3123 E 65th St
Long Beach, CA 90805                          12667    9/13/2020     24 Hour Fitness Worldwide, Inc.           $1,400,000,000.00                                                                                  $1,400,000,000.00
Classic Protection Systems, Inc.
Attn: Cathy Carsey
1648 W. Sam Houston Parkway North
Houston, TX 77043                             12668    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $614.26                                                                                            $614.26
Garza, Gabriel
929 Maple Dr
Salida, CO 81201                              12669    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Garner, Lundon
9314 South Van Ness Ave.
Los Angeles, CA 90047                         12670    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $47.32                                                                                             $47.32
Colon, Marissa
642 Cardiff
Irvine, CA 92606                              12671    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $50.69                                  $50.69
Leary, Jim
17591 De Long Circle
Huntington Beach, CA 92649                    12672    9/13/2020    24 Hour Fitness United States, Inc.                   $27.50                                                                                             $27.50


                                                                                                Page 738 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 739 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Alkawadri, Nawar
30 Esternay Drive
Foothill Ranch, CA 92610                       12673    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Crawford, Analise
1321 Homestead Ave
Walnut Creek , CA 94598                        12674    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Loewen, KC
797 Iris Ave
Sunnyvale, CA 94086                            12675    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                         $299.00
Gomez, Laura
2208 Crestfield Drive
San Ramon, CA 94582                            12676    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                          $51.99
Torres, Laura
186 S. Birchwood St.
Anaheim, CA 92808                              12677    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Suvak, Ela
2666 32nd Street
Santa Monica, CA 90405                         12678    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $133.97                                                                                         $133.97
Olimpo, Kalin
1 Vista Montana apt #2448
San Jose, CA 95134                             12679    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Atwood, Heather
3223 Jennings Street
San Francisco, CA 94124                        12680    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $63.92                                                                                          $63.92
CITY OF CAMARILLO
601 CARMEN DRIVE
CAMARILLO, CA 93011                            12681    9/11/2020       24 Hour Fitness USA, Inc.                       $423.73                                                 $423.73                                 $847.46
Powers, Tamara
4644 S Crystal Way, Unit B
Aurora, CO 80015                               12682    9/11/2020            24 Denver LLC                              $969.00                                                                                         $969.00
Carrico, Victoria
1608 Via Calendula
San Clemente, CA 92673                         12683    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $78.00                                                                                          $78.00
Freedman, Keith
PO Box 14843
San Francisco, CA 94114‐0843                   12684    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Lozner, Steven William
18 Brownstone Way
Upper Saddle River, NJ 07458                   12685    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Chiu, Harlan
10 Teodora Ct.
Moraga, CA 94556                               12686    9/11/2020       24 Hour Fitness USA, Inc.                        $79.13                                                                                          $79.13
Frascarelli, Kimberly
1739 Roman Avenue
Camarillo, CA 93010                            12687    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $95.97                                                                                          $95.97
Cenatus, Derrick
6801 SW 20th Ct
Miramar, FL 33023                              12688    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $178.00                                                                                         $178.00
Humphrey, Randy
16005 Ocean Avenue
Whittier, CA 90604                             12689    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Frias, Joel Enrique
PO Box 85672
Seattle, WA 98145                              12690    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $118.63                                                                                         $118.63

                                                                                              Page 739 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 740 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
HYMANS, ALFRED
5667 BLUFFS DR.
ROCKLIN, CA 95765                              12691    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Humphrey, Debbi
16005 Ocean Avenue
Whittier, CA 90604                             12692    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
LOURO, MELISSA
2374 STEUBEN STREET
UNION, NJ 07083                                12693    9/13/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
White, Tanya
3435 Artesia Blvd apt 31
Torrance, CA 90501                             12694    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $611.63                                                                                            $611.63
Anton, Allison
1674 Walnut Pl
Concord, CA 94519                              12695    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Veerapong, Narudee
1340 Bannon Ave.
La Puente, CA 91744                            12696    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Alcantar, Baldo C.
1712 S. Vermont Ave
Glendora, CA 91740                             12697    9/11/2020    24 Hour Fitness Worldwide, Inc.                                          $162.50                                                                      $162.50
Shams, Fariborz
515 S. Beach Blvd. #F
Anaheim, CA 92804                              12698    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $76.00                                                                                             $76.00
Martinez, Beverly Deliz
3300 Taper Ave
San Jose, CA 95124‐2144                        12699    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ambayon, Andrew
44243 Lupine Pl.
Fremont, CA 94539                              12700    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Ma, Wendy C
1646 Adna Ave
Hacienda Heights, CA 91745                     12701    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $161.00                                                                                            $161.00
Hill, Theresa
555 E Carson St
Unit 80
Carson, CA 90745                               12702    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
La, Tony
371 Head St.
San Francisco, CA 94132                        12703    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Chiu, Lai Chan
1478 Sugar Creek Blvd
Sugar Land, TX 77478                           12704    9/11/2020    24 Hour Fitness Worldwide, Inc.                                          $340.00                                                                      $340.00
Saechao, Allie
2119 Judah St.
San Francisco, CA 94122                        12705    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00
Gonzales, Vicente
723 Berkshire Place
Milpitas, CA 95035                             12706    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $155.97                                                                                            $155.97
Sole, Jorge
16 Serna
Rancho Santa Margarita, CA 92688               12707    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $249.66                                                                                            $249.66



                                                                                              Page 740 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 741 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Nielson, Manvita
3680 Andrews Dr. Apt 210
Pleasanton, CA 94588                            12708    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Montoya, Janice
PO Box 906
Manitou Springs, CO 80829                       12709    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,036.00                                                                                          $1,036.00
Scott, Shane
16796 Oak Way Lane
Chino Hills, CA 91709                           12710    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Butala, Niyati
2899 Hawk Road
Chino Hills, CA 91709                           12711    9/13/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Williams, Shambria
1032 Albany Street 5
Los Angeles, CA 90015                           12712    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Vu, Dao
9844 Fall Valley Way
Sacramento, CA 95829                            12713    9/13/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Farrell, Caitlyn
100 Bayo Vista Way, Apt. 32
San Rafael, CA 94901                            12714    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Je, Jeran M.
5225 Casa Danielle Circle
Sacramento, CA 95824                            12715    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Hosoda, Christine
Christine Hosoda
365 Merimont Circle
San Bruno, CA 94066                             12716    9/13/2020        24 Hour Fitness USA, Inc.                        $896.21                                                                                            $896.21
Carlson, Andrea
1780 Grain Mill Rd
San Marcos, CA 92078                            12717    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Vanderzee, Emrys
1705 Silverlake Rd
Everett, WA 98208                               12718    9/11/2020    24 Hour Fitness United States, Inc.                  $548.92                                                                                            $548.92
Gerpen, Mary Van
100 W Marine View PL
Orondo, WA 98843                                12719    9/11/2020    24 Hour Fitness United States, Inc.                  $113.02                                                                                            $113.02
Turner, Gwen
2528 Merlin Drive
Lewisville , TX 75056‐5702                      12720    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Walters, Jordan
1296 Foothill Street
Redwood City, CA 94061                          12721    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Shair, Lily
38623 Cherry Lane Apt. 139
Fremont, CA 94536                               12722    9/11/2020        24 Hour Fitness USA, Inc.                        $224.15                                                                                            $224.15
Gonzalez, Francisco
11951 Vanowen St apt A
North Hollywood, CA 91605                       12723    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Duong, Kanya
9656 Carroll Canyon Rd
Apt F7
San Diego, CA 92126                             12724    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                             $65.00


                                                                                                  Page 741 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 742 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Patel, Smita
5052 Impatiens Drive
San Jose, CA 95111                             12725    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Stewart, Christopher
912 Furlong Road
Sebastopol, CA 95472                           12726    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                         $299.96
Jacobsen, Gregory
859 Calle Montera
Escondido , CA 92025                           12727    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
MUKATY, A.
14821 BESCOTT DRIVE
AUSTIN, TX 78728                               12728    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Tutt, Gail M.
PO Box 691616
Stockton, CA 95269                             12729    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                              12730    9/13/2020            24 New York LLC                              $344.90                                                                                         $344.90
Ausman, Matthew
5401 Westport Rd
Madison, WI 53704                              12731    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
CHOW, WEIHSIUNG
1006 SAN ANTONIO AVE
FULLERTON, CA 92835                            12732    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                         $175.00
Blas, Deo
14822 Lark St
San Leandro, CA 94578                          12733    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $44.98                                                                                          $44.98
Abbas, Muhammad
6219 Murdock Way
San Ramon, CA 94582                            12734    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Heimbach, Mercy
235 56th St
Apt 7
West New York, NJ 07093                        12735    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Leung, Kent
611 W. Norman Ave
Arcadia, CA 91007                              12736    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Glavis, Greta
c/o Nguyen Law Corporation
Natalie T. Nguyen, Esq.
2260 Avenida de la Playa
La Jolla, CA 92037                             12737    9/11/2020     24 Hour Fitness Worldwide, Inc.                                      $1,541.00                                                                    $1,541.00
Cornejo, Angel
1717 Scott Rd #R
Burbank, CA 91504                              12738    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $76.00                                                                                          $76.00
Fung, Johnny
1088 Everglades Dr.
Pacifica, CA 94044                             12739    9/13/2020    24 Hour Fitness United States, Inc.               $40,000.00                                                                                      $40,000.00
Teems, Renee
6653 Maury Drive
San Diego, CA 92119                            12740    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
PROSDOCIMI, ALYSHA
22944 NE 24th Pl
Sammamish, WA 98074                            12741    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $84.48                                                                                          $84.48

                                                                                                 Page 742 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 743 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Knue, Michael N.
925 14th St. Apt 28
Santa Monica, CA 90403                          12742    9/13/2020     24 Hour Fitness Worldwide, Inc.                                        $375.00                                                                      $375.00
Bohn, Faith
45 Kai Nana Place
Kula, HI 96790                                  12743    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Kim, Mihyon
535 Pierce street
APT 3416
Albany, CA 94706                                12744    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                             $300.00                                 $300.00
Khounlamontry, Kevin
12630 Morrison St
Moreno Valley, CA 92555                         12745    9/13/2020     24 Hour Fitness Worldwide, Inc.                                        $135.00                                                                      $135.00
Tso, David
691 Blue Spruce Drive
Danville, CA 94506                              12746    9/14/2020        24 Hour Fitness USA, Inc.                        $495.00                                                                                         $495.00
Kawa, Chloe
1030 W. Huntington Dr. #28
Arcadia, CA 91007                               12747    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Hammond, Savannah
5827 Candlewood Street
Lakewood, CA 90713                              12748    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Devor, Christine
4965 Reforma Rd.
Woodland Hills, CA 91364                        12749    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $4,320.00                                                                                       $4,320.00
Patel, Karishma
5052 Impatiens Drive
San Jose, CA 95111                              12750    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Tung, David
2813 Harbor View Ln
Elk Grove, CA 95758                             12751    9/13/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                       $1,000.00
Chen, Gordon
6216 Tasajillo Trl
Austin, TX 78739‐1413                           12752    9/13/2020     24 Hour Fitness Worldwide, Inc.                                        $215.00                                                                      $215.00
Sullivan, Katie
1601 Day Drive
Carmichael, CA 95608                            12753    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,656.00                                                                                       $1,656.00
ZHU, QIU
933 CATALPA ROAD
ARCADIA, CA 91007                               12754    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $40,000.00                                                                                      $40,000.00
Harrison, Thomas
13262 Orange Knoll Drive
Santa Ana, CA 92705                             12755    9/13/2020        24 Hour Fitness USA, Inc.                        $205.65                                                                                         $205.65
Lozada, Linda
14035 Leffingwell Road, Unit 504
Whittier, CA 90604                              12756    9/13/2020              RS FIT NW LLC                              $100.00                                                                                         $100.00
Feltzin, Karen
400 NW 179th street
Miami Gardens, FL 33169                         12757    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Fesliyan, Kory
3513 Spring Rose Way
Sacramento, CA 95827                            12758    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $738.00                                                                                         $738.00



                                                                                                  Page 743 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 744 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Dai, Jenny
4025 Saltburn Dr.
Plano, TX 75093                                12759    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $350.00                                                                      $350.00
Eberts, Ralph
151 Alice Lane
Orinda, CA 94563                               12760    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $289.99                                                                                            $289.99
Barlow, Brad
440 East Daily Dr. Apt #4
Camarillo, CA 93010                            12761    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Fung, Suan
3422 South Crawford Glen
Santa Ana, CA 92704                            12762    9/13/2020        24 Hour Fitness USA, Inc.                         $25.00                                                                                             $25.00
Tang, Annie
1018 Holiday Drive
West Covina, CA 91791                          12763    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $166.67                                                                                            $166.67
Ye, JIm
5751 Wells Lane
San Ramon, CA 94582                            12764    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                             $90.00
Fiedler, James N
Benwoo, Inc.
14942 Gault Street
Van Nuys, CA 91405                             12765    9/13/2020     24 Hour Fitness Worldwide, Inc.                                           $198.00                                                                      $198.00
Williams, Lisa
9102 Outinda St
Spring Valley, CA 91977                        12766    9/13/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Yien, Jean
716 S Evanston St
Aurora, CO 80012                               12767    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $63.00                                                                                             $63.00
Marczuk, Anna
6137 Glen Harbor Dr.
San Jose, CA 95123                             12768    9/13/2020        24 Hour Fitness USA, Inc.                      $1,640.00                                                                                          $1,640.00
Beitzel, Lacey
21152 Wisteria St.
Apple Valley, CA 92308                         12769    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Woolston, Peter
82 Williams St
San Leandro , CA 94577                         12770    9/11/2020           24 San Francisco LLC                          $240.00                                                                                            $240.00
Lim, Jean
10423 Hebrides Cir
San Diego, CA 92126                            12771    9/13/2020    24 Hour Fitness United States, Inc.                   $50.00                                                                                             $50.00
Lam, Raymond Chung
1330 Greenfield Ave
Acadia, CA 91006                               12772    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kon, Masami
7208 Occidental Road
Plano, TX 75025                                12773    9/13/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                            $700.00
Safdar, Hira
87 Scotia Ave
San Francisco, CA 94124                        12774    9/11/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Hayes, Coqueise
1304 N. Wren Street Apt D
Anaheim, CA 92801                              12775    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                             $90.00



                                                                                                   Page 744 of 1495
                                                                Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 745 of 1495
                                                                                                                       Claim Register
                                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                     Case No. 20‐11558

                                                                                                                                   Current General                                              Current 503(b)(9)
                                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                       Amount                                                       Amount
Lobbins, Cheryl
2661 Marion Avenue
Apt 2M
Bronx, NY 10458                                                    12776    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                             $69.00
Patel, Vipul P
27 Alegria
Irvine, CA 92620                                                   12777    9/11/2020    24 Hour Fitness United States, Inc.                  $375.00                                                                                            $375.00
Riley, Paul
716 S Evanston St
Aurora, CO 80012                                                   12778    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $63.00                                                                                             $63.00
Been, Robert J
9746 Mira del Rio Dr
Sacramento, CA 95827                                               12779    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
LI, JEFFREY
933 CATALPA ROAD
ARCADIA, CA 91007                                                  12780    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $70,000.00                                                                                         $70,000.00

Bernie B. Paragas, as guardian ad litem for J.L.R.P., a minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12781    9/11/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00

Bernie B. Paragas, as Guardian ad litem for J.L.R.P, a Minor
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                                               12782    9/11/2020              RS FIT CA LLC                                   $0.00                                                                                           $0.00
Vasquez, Victormanuel
13303 Filmore St.
Pacoima, CA 91331                                                  12783    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Bradberry, Amy
9641 Horseless Carriage Lane
Sacramento, CA 95829                                               12784    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Li, Yaxuan
2540 Doubletree Ln
Rowland Heights, CA 91748                                          12785    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $370.00                                                                                            $370.00
Owusu, Ernest
306 Larkspur Plaza Dr.
Larkspur, CA 94939                                                 12786    9/13/2020           24 San Francisco LLC                          $399.99                                                                                            $399.99
Koon, Jennifer
412 N. Janss Street
Anaheim, CA 92805                                                  12787    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Tang, Ming Yang
2066 Vicenzo Walkway
San Jose, CA 95133                                                 12788    9/11/2020        24 Hour Fitness USA, Inc.                        $499.92                                                                                            $499.92
Zaher, Sean
10616 Aphrodite St
Las Vegas, NV 89183                                                12789    9/11/2020        24 Hour Fitness USA, Inc.                                               $62.98                                                                       $62.98
Bergstein, Lana
1908 Sea Eagle VW
Austin, TX 78738                                                   12790    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00



                                                                                                                       Page 745 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 746 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Smith, Jamie
10616 Aphrodite St
Las Vegas, NV 89183                            12791    9/11/2020       24 Hour Fitness USA, Inc.                        $62.98                                                                                          $62.98
Chin, Sandon
2127 21st Ave
San Francisco, CA 94116                        12792    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Pappas, Mackenzie
3 Pisano St
Ladera Ranch, CA 92694                         12793    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $3,039.96                                                                                       $3,039.96
Madridejos, Stephanie A.
8744 Cantaloupe Ave
Panorama City, CA 91402                        12794    9/11/2020       24 Hour Fitness USA, Inc.                     $1,032.00                                                                                       $1,032.00
Dunn, Candi
10405 Bear Hollow Drive
Fort Worth, TX 76244                           12795    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Ng, Kevin
2127 East 17 Street
Brooklyn, NY 11229                             12796    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $276.00                                                                                         $276.00
Iriks, Gail
9100 Echo Point Place
Orangevale, CA 95662                           12797    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $511.88                                                                                         $511.88
Baughman, Brent
3339 Silver Oak Lane
Vista, CA 92084                                12798    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                          $20.00
Nguyen, Sarah
1600 E 3rd Ave #3003
San Mateo, CA 94401                            12799    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $131.81                                                                                         $131.81
Adcock, Kiran
28905 NE 156th St.
Duvall, WA 98019                               12800    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Clark, Bonnie
323 Lenka Ct
Roseville, CA 95678                            12801    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                         $168.00
Marquez, Maria
2537 Holly View Drive
Martinez, CA 94553                             12802    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
Zhou, Amy
P.O. Box 71275
Salt Lake City, UT 84171                       12803    9/13/2020    24 Hour Fitness Worldwide, Inc.                                       $250.00                                                                      $250.00
MADDINENI, SUNNYHITH
1118 HOSKINS LANE
SAN RAMON, CA 94582                            12804    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Lozo, Donald
8117 Plumeria Ave
Fair Oaks, CA 95628                            12805    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Hoffman, Ryan
7440 S Blackhawk St Unit 1‐303
Englewood, CO 80112                            12806    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
GALLEGOS, MARTHA C
30 ALAMO AVE
BERKELEY , CA 94708                            12807    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $106.00                                                                                         $106.00
Dawson, Brenda Kees
9958 Beautyberry
Conroe, TX 77385                               12808    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,060.80          $1,060.80                                                                    $2,121.60

                                                                                              Page 746 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 747 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Martinez, Ernie
5509 56th Street
Sacramento, CA 95820                           12809    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Giguere, Alexander
2985 South Walden Way
Aurora, CO 80013                               12810    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $119.94                                                                                            $119.94
Saiki, Claire
4931 Canto Drive
#2
San Jose, CA 95124                             12811    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                          $1,200.00
Calderon, Cameron Marty
808 Merced Dr.
Camarillo, CA 93010                            12812    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Martin, Randy
23812 Spinnaker Court
Valencia, CA 91355                             12813    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Olmos, Jocelin
8701 Norris Ave.
Sun Valley, CA 91352                           12814    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $143.97                                                                                            $143.97
Nigos, Kenneth
3959 Pierce St. APT 631
Riverside, CA 92505                            12815    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                            $280.00
Manzano, Bernadette
22012 Sevilla Road #110
Hayward, CA 94541                              12816    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $74.97                                                                                             $74.97
Bruk, George
17 Van Sicklen St Apt.2
Brooklyn, NY 11223                             12817    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
RODRIGUEZ, GEORGINA
1351 SW 70 AVE
PLANTATION, FL 33317                           12818    9/13/2020       24 Hour Fitness USA, Inc.                       $850.00                                                                                            $850.00
Ho, Kimberly
456 Loch Lomond Ct
Milpitas, CA 95035                             12819    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                            $240.00                                                    $240.00
Kong, Derek
1369a 26th avenue
San Francisco, CA 94122                        12820    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Hairston‐El, Isaiah
8808 Carvalho Ct.
Bakersfield, CA 93311                          12821    9/11/2020       24 Hour Fitness USA, Inc.                       $127.96                                                                                            $127.96
Yu, Chunlan
3705 Thousand Oaks Drive
San Jose, CA 95136                             12822    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Villalvazo, Nidia
16160 Owen Street
Fontana, CA 92335                              12823    9/11/2020    24 Hour Fitness Worldwide, Inc.                                          $425.00                                                                      $425.00
Dias, Ethan
23 Tangelo
Irvine, CA 92618                               12824    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Beekley, Bruce
1351 Eaton Avenue
San Carlos, CA 94070                           12825    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $149.97                                                                                            $149.97



                                                                                              Page 747 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 748 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Sharma, Praveen
2732 Turturici Way
San Jose, CA 95135                            12826    9/14/2020       24 Hour Fitness USA, Inc.                       $214.50                                                                                         $214.50
DE LA CRUZ, JUAN CARLOS
4777 W 132ND ST APT 15
HAWTHORNE, CA 90250                           12827    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Nguyen, Mai
4956 Paguera Ct
San Diego, CA 92124                           12828    9/13/2020       24 Hour Fitness USA, Inc.                       $428.00                                                                                         $428.00
Dayrit, Melanie
1131 Esmeralda Drive
Glendale, CA 91207                            12829    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $34.22                                                                                          $34.22
Monroe, Martin
617 Broadway Unit 125
Sonoma, CA 95476‐2403                         12830    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $99.50                                                                                          $99.50
Whalen, Veronica
1006 Camino Ciego
Vista, CA 92084                               12831    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $16.00                                                                                          $16.00
Korson, Dean
5210 Kingship Court
Katy, TX 77493                                12832    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $72.08                                                                                          $72.08
Ming Yip, Woon
10818 Dixon Dr S
Seattle, WA 98178                             12833    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $165.00                                                                                         $165.00
Pand, Jay
22176 Summit Hill Dr
Lake Forest, CA 92630                         12834    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Zhao, Jie
15022 Binney St
Hacienda Hts, CA 91745                        12835    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $316.00                                                                                         $316.00
Yori, Brian
512 East Grand Ave
El Segundo, CA 90245                          12836    9/11/2020    24 Hour Fitness Worldwide, Inc.                                       $100.00                                                                      $100.00
Pontoniere, Paolo
3814 Amyx Court
Hayward, CA 94542                             12837    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Rivera, Emanuel
1534 Monticello ST
Deltona, FL 32725                             12838    9/12/2020       24 Hour Fitness USA, Inc.                       $481.49                                                                                         $481.49
Chouman, Ali Hussein
Bank Account
                                              12839    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $102.71                                                                                         $102.71
Lupa, Michael
89 Second Ave
Massapequa Park, NY 11762                     12840    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                          $46.99
Dasin, Sirajo A
941 Tyler Ct.
Concord, CA 94518                             12841    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $110.00                                                                                         $110.00
Rajaee, Daniel
1387 Bellingham Way
Sunnyvale, CA 94087                           12842    9/13/2020       24 Hour Fitness USA, Inc.                       $466.67                                                                                         $466.67
Huang, Da
6848 Sweet Clover Ct
Eastvale, CA 92880                            12843    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                          $44.09

                                                                                             Page 748 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 749 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Lee, Diane Kyung
16195 NW Paisley Dr
Beaverton, OR 97006                             12844     9/9/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                         $500.00
Yip, Brian
201 Marcella Way
Millbrae, CA 94030                              12845    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Zeng, Zhi
6848 Sweet Clover Ct
Eastvale, CA 92880                              12846    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $46.29                                                                                          $46.29
Ting, Daniel
526 Doyle Road
Apt 3
San Jose, CA 95129                              12847    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $349.99                                                                                         $349.99
Chen, Chen
37923 Rockspray Street
Newark, CA 94560                                12848    9/11/2020    24 Hour Fitness United States, Inc.                                     $215.00                                                                      $215.00
Fujita‐Haffner, Gloria
552 E Dalton Avenue
Glendora, CA 91741‐2702                         12849    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Archuleta, Christopher Pete
35482 Severn Dr.
Newark, CA 94560‐1449                           12850    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $66.00                                                                                          $66.00
Tamura, Nicholas M
612 S Cochran Ave Apt 411
Los Angeles , CA 90036                          12851    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $93.48                                                                                          $93.48
Iriks, Cornell
9100 Echo Point Place
Orangevale, CA 95662                            12852    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $640.00                                                                                         $640.00
Vermani, Ashima
2727 Brairhurst Dr # 6
Houston, TX 77057                               12853    9/14/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
Prakash, Dinesh
220 Brookside Dr
Suisun City, CA 94585                           12854    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                         $149.00
Tran, Chris
2600 Nuestra Castillo ct #238
San Jose, CA 95127                              12855    9/11/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                         $200.00
Bruk, Rimma
17 Van Sicklen St Apt.2
Brooklyn, NY 11223                              12856    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Roscoe, Will
888 7th St. Unit 9
San Francisco, CA 94107                         12857    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                         $210.00
Stormm, Veronica Mary
3657 Tempe Street
Las Vegas, NV 89103                             12858    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $43.00                                                                                          $43.00
Fujita‐Haffner, Cayla
552 E Dalton Avenue
Glendora, CA 91741‐2702                         12859    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Fujita‐Haffner, Chelsea
552 E Dalton Avenue
Glendora, CA 91741‐2702                         12860    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99



                                                                                                  Page 749 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 750 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Ebron, Enzie M.
4301 23RD Parkway, Apt 406
Temple Hills, MD 20748                          12861    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $469.90                                                                                            $469.90
Posadas, Krystel
3031 Nihi St Unit E
Honolulu, HI 96819                              12862    9/14/2020       24 Hour Fitness USA, Inc.                       $596.07                                                                                            $596.07
Lewis, Schneika
1430 NW 193rd Terrance
Miami Gardens, FL 33169                         12863    9/13/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kwon, Soojin
2318 N Fairview St. Unit 102
Burbank, CA 91504                               12864    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Yip, Shirley
10818 Dixon Dr S
Seattle, WA 98178                               12865    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                             $20.00
Pu, Chung Ken
461 Blue Flax Ct
Brentwood, CA 94513                             12866    9/11/2020       24 Hour Fitness USA, Inc.                        $69.00                                                                                             $69.00
Harrison, Michael A
27302 Trigo Circle
Mission Viejo, CA 92691                         12867    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                            $900.00
Oster, Dwain
1039 NW 36th Circle
Camas, WA 98607                                 12868    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Wright, Theresa
3651 Hunter St
Riverside, CA 92509                             12869    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $20.76                                                                                             $20.76
Yip, Edwin
10818 Dixon Dr S.
Seattle, WA 98178                               12870    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $135.10                                                                                            $135.10
Chen, Jusong
5574 Corte Sonora
Pleasanton, CA 94566                            12871    9/13/2020    24 Hour Fitness Worldwide, Inc.                                          $234.80                                                                      $234.80
Szumski, Walter P.
24 Terrace View Road
Farmingdale, NY 11735                           12872    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $142.37                                                                                            $142.37
King, Dewonia
3016 Meadowfair
Memphis, TN 38118                               12873    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Rencher, Damian
1102 W 91st
Los Angeles, CA 90044                           12874    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $8,000.00                                                                                          $8,000.00
NHAN, YING WEN YAN
945 MACKENZIE CT
SAN JOSE, CA 95127                              12875    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                               $450.00                                 $450.00
Santiago, Marcelina
165 watershed way
Fayetteville, GA 30215                          12876    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Lan, Jiangli
7097 Tennessee River Court
Eastvale, CA 91752                              12877    9/13/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                            $699.00
Fung, Peter
3422 South Crawford Glen
Santa Ana, CA 92704                             12878    9/13/2020       24 Hour Fitness USA, Inc.                       $375.00                                                                                            $375.00

                                                                                               Page 750 of 1495
                                                         Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                    Page 751 of 1495
                                                                                                                     Claim Register
                                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                   Case No. 20‐11558

                                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                   Amount                                                         Amount
Malekghassemi, Heerod
22919 Gershwin Dr.
Woodland Hills, CA 91364                                         12879    9/11/2020     24 Hour Fitness Worldwide, Inc.                                           $356.00                                                                      $356.00
Punjani, Nilam
389 Mira Vista Way
Vallejo, CA 94589                                                12880    9/14/2020     24 Hour Fitness Worldwide, Inc.                                        $25,000.00                                                                   $25,000.00
Newman, Perry
1336 Jenevein avenue
San bruno, CA 94066                                              12881    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Justiniano, Linda
6019 Hedgepark Dr
Richmond, TX 77407                                               12882    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,168.00                                                                                          $1,168.00
Hing Leung, Mandy Yuk
1882 W 11th St
Brooklyn, NY 11223                                               12883    9/12/2020            24 New York LLC                              $250.83                                                                                            $250.83
Bernal, Alex
7900 SW 210th St.
Miami, FL 33189                                                  12884    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lupul, Charles
27865 Homestead Road
Laguna Niguel, CA 92677                                          12885    9/12/2020    24 Hour Fitness United States, Inc.                                        $199.99                                                                      $199.99
Wei, Shu‐Yen
555 E Silverado Ranch Blvd.
Unit 2150
Las Vegas, NV 89183                                              12886    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Halcon, Darrell
170 Alhambra Hills Dr.
Martinez, CA 94553                                               12887    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $52.98                                  $52.98
Ito, Mami
15434 Sherman Way 2‐214
Van Nuys, CA 91406                                               12888    9/12/2020     24 Hour Fitness Worldwide, Inc.                          $5.00                                                                                           $5.00
M.C., a minor (Mo Dang, mother, 10822 El Centro Ave, Fountain
Valley, CA, 92708)
10822 El Centro Ave
Fountain Valley, CA 92708                                        12889    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $910.00                                                                                            $910.00
Melendez, Jennifer
3710 Crooked Creek Drive
Diamond Bar, CA 91765                                            12890    9/12/2020    24 Hour Fitness United States, Inc.                                        $500.00                                                                      $500.00
Mendoza, Jason
389 MiraVista Way
Vallejo, CA 94589                                                12891    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $25,000.00                                                                                         $25,000.00
Saluja, Deepa
43768 Greenhills Way
Fremont, CA 94539                                                12892    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Carchi, Laura
98 Tortuga Cay
Aliso Viejo, CA 92656                                            12893    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Liu, Yuchen
18320 E Fondale St
Azusa, CA 91702                                                  12894    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Garcia, Elena P.
7 Richemont Way
Aliso Viejo, CA 92656                                            12895    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                            $249.99


                                                                                                                   Page 751 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 752 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Scucci, Kylie
245 Woodcliff Ave
Little Falls, NJ 07424                         12896    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $601.35                                                                                            $601.35
Yi, Tae
PO Box 12845
Las Vegas, NV 89112                            12897    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Leishman, Teresa
3816 Calle Tiburon
San Clemente, CA 92672                         12898    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $1,327.28                                                                                          $1,327.28
Slack, Christina
PO Box 20879
Piedmont, CA 94620                             12899    9/11/2020        24 Hour Fitness USA, Inc.                         $79.98                                                                                             $79.98
Greenfield, Slava
5218 Bannister Park Ln.
Lithia, FL 33547                               12900    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $270.00                                                                                            $270.00
Wong, Nelson K.H
710 Lunalilo St Apt 605
Honolulu, HI 96813                             12901    9/11/2020        24 Hour Fitness USA, Inc.                         $53.00                                                                                             $53.00
COULTER, LORRAINE
2560 HARRISON DR
CHINO VALLEY, AZ 86323                         12902    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Tran, Tim
39488 Stevenson Place, STE A
Fremont, CA 94539                              12903    9/12/2020     24 Hour Fitness Worldwide, Inc.                                        $13,650.00                                                                   $13,650.00
TURNER, ANITA
3814 BARRETT AVE
RICHMOND, CA 94805                             12904    9/12/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mayer, Holly
41 Wedgewood Forest Drive
The Woodlands, TX 77381                        12905    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $686.00                                                                                            $686.00
Makayi, Stephen
416 Plenty Terrace
Sunnyvale, CA 94089                            12906    9/12/2020    24 Hour Fitness United States, Inc.                                        $680.00                              $680.00                               $1,360.00
Chatterjee, Shuchi
1120 Newell Road
Palo Alto, CA 94303                            12907    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                          $1,560.00
Lao, Muyhoan
2121 Fountain View Dr 22D
Houston, TX 77057                              12908    9/15/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                             $60.00
Capel, Nancy M.
19761 Lombardy Lane
Yorba Linda, CA 92886                          12909    9/11/2020     24 Hour Fitness Worldwide, Inc.                                           $936.00                                                                      $936.00
Sweeney, Charolette
6153 Lakaren Ln
Riverside, CA 92509                            12910    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Willis, Victoria
11623 Landsdowme
Houston, TX 77035                              12911    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Harshbarger, Jammi
1909 Tyndrum Lane
Folsom, CA 95630                               12912    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
DeLuca, Karin
PO Box 1117
Georgetown , TX 78626                          12913    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $87.84                                                                                             $87.84

                                                                                                 Page 752 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 753 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                             12914    9/12/2020        24 Hour Fitness USA, Inc.                        $275.00                                                                                            $275.00
Harshbarger, John
1909 Tyndrum Lane
Folsom, CA 95630                                12915    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mark, Jami
360 Doral Way
Colorado Springs, CO 80921                      12916    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Basuki, Joy Naomi Angelica
16011 South Western Ave #14
Gardena, CA 90247                               12917    9/11/2020     24 Hour Fitness Worldwide, Inc.                   $3,082.00                                                                                          $3,082.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                             12918    9/12/2020      24 Hour Fitness Holdings LLC                       $275.00                                                                                            $275.00
Edwards, Nubia
319 A. Street
Redwood City, CA 94063                          12919    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $183.99                                                                                            $183.99
Khaimov, Maria
2915 West 5th Apt. 20H
Brooklyn, NY 11224                              12920    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $139.00                                                                                            $139.00
Sung, Joan
20301 19th Ave NE #322
Shoreline, WA 98155                             12921    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $44.20                                                                                             $44.20
Olarti, Christopher and Lazzat
1132 Flowing Tide Drive
Orlando, FL 32828                               12922    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $178.88                                                                                            $178.88
Reddy, Sudhir P
12932 Topsham Bay
Apple Valley, CA 92308                          12923    9/11/2020    24 Hour Fitness United States, Inc.                  $130.00                                                                                            $130.00
Bentchev, Kaloyan
2158 Hillside Ave
Walnut Creek, CA 94597                          12924    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                                $389.99                                 $389.99
Dyl, Stephannie
514 Miramar Street
Upland, CA 91784                                12925    9/11/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Landers, Gregory J
1778 Kinglet Court
Costa Mesa, CA 92626‐4838                       12926    9/11/2020     24 Hour Fitness Worldwide, Inc.                      $66.78                                                                                             $66.78
Burubu, Pydi Raju
2582, Abaca Way
Fremont, CA 94539                               12927    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Reid, Winston
796 Bergen Street
Brooklyn, NY 11238                              12928    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                                $164.00                                 $164.00
Moran, Domingo F.
302 Clark Dr
Vallejo, CA 94591‐4009                          12929    9/11/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Slife, Erin
8464 Grand Peak Vista Pt
Colorado Springs, CO 80920                      12930    9/13/2020        24 Hour Fitness USA, Inc.                        $357.49                                                                                            $357.49
Provencher, Sabrina
3607 Murworth Dr Apt 3
Houston, TX 77025                               12931    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99

                                                                                                  Page 753 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 754 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Chan, Risa
900 228th Ave NE
Unit 8B
Sammamish, WA 98074                             12932    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Wong, Chow
1188 Purdue St
San Leandro, CA 94579                           12933    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $304.57                                                                                            $304.57
LUCERO, BRENDA
20335 ALTA HACIENDA DRIVE
WALNUT, CA 91789                                12934    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Moran, Laurie
2817 Painted Rose Ln
Henderson, NV 89074                             12935    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Budilovskaya, Mila
771 Montauk CT Apt 3F
Brooklyn, NY 11235                              12936    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $239.40                                                                                            $239.40
Yi, Kathy Kim
15527 Bechard Avenue
Norwalk, CA 90650                               12937    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Dan, Merav
5673 Moreland Way
Livermore, CA 94550                             12938    9/14/2020       24 Hour Fitness USA, Inc.                                                                                  $350.00                                 $350.00
Adler, Mark
85 W. Shore Dr
Massapequa, NY 11758                            12939    9/12/2020           24 New York LLC                           $2,000.00                                                                                          $2,000.00
Dreiblatt, Kathy S
1721 Conger Ave NW
Olympia, WA 98502                               12940    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $31.70                                                                                             $31.70
Ji, Cheng
11616 Solaire Way
Chino, CA 91710                                 12941    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $2,025.50                                                                                          $2,025.50
Dommer, Katherine T
125 Kennar Way
Folsom, CA 95630                                12942    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,520.00                                                                                          $1,520.00
Baucom, Nancy
10470 Mahogany Ct
Alta Loma, CA 91737                             12943    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $85.00                                                                                             $85.00
Carney, Joe
15107 SE 17th St
Vancouver, WA 98683                             12944    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $64.53                                                                                             $64.53
Garza, Esmeralda
11563 Liggett St.
Norwalk, CA 90650                               12945    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $55.00                                                                                             $55.00
Eaton, Preston Mark
15261 Segovia Dr
Dallas, TX 75248                                12946    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $80.08                                                                                             $80.08
Kaplan, Fred
9003 NW 20th Manor
Coral Springs, FL 33071                         12947    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Claim docketed in error
                                                12948    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Claim docketed in error
                                                12949    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00


                                                                                               Page 754 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 755 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Claim docketed in error
                                                12950    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Morin, Hannah M
2339 Franklin Ave E
Apt. 101
Seattle, WA 98102                               12951    9/12/2020       24 Hour Fitness USA, Inc.                        $71.07                                                                                             $71.07
Lan, Jing
6952 Avignon Dr.
Chino, CA 91710                                 12952    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                            $249.99
Scharf, Fred
17 Hemlock Drive
North Caldwell, NJ 07006‐4119                   12953    9/11/2020       24 Hour Fitness USA, Inc.                       $268.70                                                                                            $268.70
Napolitano, Don
425 Thunderbird Ct
Fullerton, CA 92835                             12954    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $372.00                                                                                            $372.00
McLaughlin, Jon Nicholas
5226 Pacific Terrace
Hawthorne, CA 90250                             12955    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Ayala, Angela
843 Meeker Ave
La Puente, CA 91746                             12956    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Stewart, Donald
3081 Griffon St E
Danville, CA 94506                              12957    9/12/2020       24 Hour Fitness USA, Inc.                     $1,520.00                                                                                          $1,520.00
Guerra, Jesse
5522 Coralwood Place
Fontana, CA 92336                               12958    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Russell, Nancy
120 ST MATTHEWS AVE
SAN MATEO, CA 94401                             12959    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Caron, Lois
653 E. Ada Ave.
Glendora, CA 91741                              12960    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
King, Robert
87 Molokai Court
San Ramon, CA 94582                             12961    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Larrobis, Caroline
2636 E Maureen Street
West Covina, CA 91792                           12962    9/11/2020    24 Hour Fitness Worldwide, Inc.                                          $379.42                                                                      $379.42
Wu, Cindy W.
1234 Gilcrest Ave
Sacramento, CA 95831                            12963    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Campbell, Shannon
10105 Lakeview Drive
Providence Village, TX 76227                    12964    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $275.00                                                                                            $275.00
Ene, Dominic
2828 Rogerdale Dr #191
Houston, TX 77042                               12965    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $2,400.00                                                                                          $2,400.00
Williams, Paul
14 McKinley ave
West Orange, NJ 07052                           12966    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
Wang, Kai
1673 Grand View
Costa Mesa, CA 92627                            12967    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $580.00                                                                                            $580.00

                                                                                               Page 755 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 756 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Skupen, Greg
2390 Fig Street
Simi Valley, CA 93063                          12968    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                            $325.00
Moridian, Shahin
4532 Thornton Ave
Fremont, CA 94536                              12969    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Dyke, Shirley Van
21105 Spring Oak
Yorba Linda, CA 92886                          12970    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Mok, Abigail
1135 Sanders Dr.
Moraga, CA 94556                               12971    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $44.99                                                                                             $44.99
Bradley, Emily
383 Sunfish Court
Foster City, CA 94404                          12972    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $554.16                                                                                            $554.16
JIANG, CHUYAN
PO BOX 22642
SAN DIEGO, CA 92192‐2642                       12973    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $262.50                                                                                            $262.50
Ramirez, Raymond
79 Rainbow Bridge Place
San Ramon, CA 94582                            12974    9/11/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Francis Daniel McCann Aka Frank McCann
74 Chenery St
San Francisco, CA 94131                        12975    9/11/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Hunt, Elizabeth
4 Robinson Ct.
Freehold, NJ 07728                             12976    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Shurden‐Lopez, Doris
313 Caples Drive
Folsom, CA 95630                               12977    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Chung, Ning Cam
5747 Birch Terrace
Fremont, CA 94538                              12978    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Hilas, Lambros
24126 Beeson PL
Edmonds, WA 98026                              12979    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $322.50                                                                                            $322.50
Safronov, Sergey
2265 Homecrest Ave Apt 4V
Brooklyn, NY 11235                             12980    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                             $40.00
Elmore, Julie
3506 Heathcliff Drive
Mansfield, TX 76063                            12981    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                               $200.00                                 $200.00
Hill, Cris E
4476 Fox View Loop
Helena, MT 59602                               12982    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $9,000.00                                                                                          $9,000.00
Agrawal, Bhupesh
4305 NW Oxbridge Drive
Portland, OR 97229                             12983    9/12/2020       24 Hour Fitness USA, Inc.                       $749.00                                                                                            $749.00
Andrade, Jacqueline Mejia
43643 Deglet Noor St.
Indio, CA 92201                                12984    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Whitehead, Chad
21126 Ashfield Ave.
Castro Valley, CA 94546                        12985    9/12/2020    24 Hour Fitness Worldwide, Inc.                                          $499.99                                                                      $499.99

                                                                                              Page 756 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 757 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Williams, Debra D.
108 Bordeaux Lane
Scotts Valley, CA 95066                        12986    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $54.00                                                                                          $54.00
Buell, Anthony Nicholis
17600 Pacific Hwy.
#361
Marylhurst, OR 97036                           12987    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Adamson, Lyra
6475 E Pacific Coast Hwy #284
Long Beach, CA 90803‐4201                      12988    9/12/2020    24 Hour Fitness Worldwide, Inc.                                       $219.35                                                                      $219.35
Bernstein, Larry R
1887 Chaparro Court
Walnut Creek, CA 94596                         12989    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $554.00                                                                                         $554.00
Molyneux, Bob
1412 Finley Dr.
Plano, TX 75025                                12990    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Blowe, Nicole
6151 Rancho Mission Rd Unit 310
San Diego, CA 92108                            12991    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Koehler, William
30535 122nd Ave SE
Auburn, WA 98092                               12992    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Steffen, Lauren Annetta
123 South Normandie Avenue
Apartment 310
Los Angeles, CA 90004                          12993    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $96.96                                                                                          $96.96
Smith, Joseph
14949 Anillo Way
Rancho Murieta, CA 95683                       12994    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                         $220.00
Bruno, Anthony M
2540 Hampton Ave
Redwood City, CA 94061                         12995    9/12/2020       24 Hour Fitness USA, Inc.                        $98.40                                                                                          $98.40
Lopez, Fernando
2445 Tanager Ct.
Concord, CA 94520                              12996    9/12/2020       24 Hour Fitness USA, Inc.                       $304.58                                                                                         $304.58
Inglish, Jan
14949 Anillo Way
Rancho Murieta, CA 95683                       12997    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                         $220.00
Martinez, Joyce
3433 Dekalb Avenue, Apt. 5D
Bronx, NY 10467                                12998    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Garcia, Ninfa
702 Julian Ave.
San Jacinto, CA 92582                          12999    9/15/2020       24 Hour Fitness USA, Inc.                        $69.00                                                                                          $69.00
Luster, Rocio
22450 Hatteras St
Woodland Hills, CA 91367                       13000    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Tran, Hung
3250 Syracuse Ave
Baldwin Park, CA 91706                         13001    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $275.00                                                                                         $275.00
Porzel, Walter Dennis
1004 Fowler Street
Falls Church, VA 22046                         13002    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $74.00                                                                                          $74.00


                                                                                              Page 757 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 758 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Fazily, Tamim
619 SW 362nd Pl
Federal Way, WA 98023                          13003    9/12/2020        24 Hour Fitness USA, Inc.                        $624.80                                                                                            $624.80
Lovelace, Julianne
2601 West Point
McKinney, TX 75070                             13004    9/12/2020     24 Hour Fitness Worldwide, Inc.                                         $1,608.00                                                                    $1,608.00
Laday, Jessica
11031 1/2 Hartsook St
North Hollywood, CA 91601                      13005    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $44.09                                  $44.09
McMenamin, Tim
1650 SW 58th Avenue
Portland, OR 97221                             13006    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $382.30                                                                                            $382.30
Dudley, Dylan
5840 Cardoza Drive
Westlake Village, CA 91362                     13007    9/12/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Saeid, Ali Heidari
20 Baudin Circle
Ladera Ranch, CA 92694                         13008    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Mouton, Clara
3003 Windemere Dr
Pearland, TX 77584                             13009    9/14/2020              RS FIT NW LLC                            $3,000.00                                                                                          $3,000.00
Shahrokh, Bahram Edward
15231 Magnolia Blvd Unit 218
Sherman Oaks, CA 91403                         13010    9/12/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
MANTHA, VIJAY KUMAR
18330 39TH DR SE
BOTHELL, WA 98012                              13011    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $51.69                                                                                             $51.69
Rodriguez, Mary
7355 19th Street
Sacramento, CA 95822                           13012    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
McCartney, Sean
8555 E Radcliff Ave
Denver, Co 80237                               13013    9/14/2020              24 Denver LLC                              $329.00                                                                                            $329.00
Chiang, Ruby
1236 S. 9th Ave Arcadia
CA, 91006                                      13014    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $197.08                                                                                            $197.08
Principe, Justin
3400 Sophora Ct
Round Rock , TX 78681                          13015    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $75.58                                                                                             $75.58
Delgado, Laurie
2533 S Maddock St
Santa Ana, CA 92704                            13016    9/14/2020    24 Hour Fitness United States, Inc.                   $46.29                                                                                             $46.29
Gaudreau, William A.L.
663 Maid Marion Hill
Sherwood Forest, MD 21405                      13017    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $608.00                                                                                            $608.00
Nugen, Jacquelyn
83855 Festivo Court
Indio, CA 92203                                13018    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $443.86                                                                                            $443.86
Dai, Weiqian
2908 Rubino Circle
San Jose, CA 95129                             13019    9/12/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                            $350.00
Vargs, Carlos
1832 N. Filbert St.
Stockton, CA 95206                             13020    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00

                                                                                                 Page 758 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 759 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Guerin, Noelle Glory
707 English St Apt A
Petaluma, CA 94952                              13021    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Porzel, Walter Charles
1004 Fowler Street
Falls Church, VA 22046                          13022    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $74.00                                                                                             $74.00
Mahagan, John K.
3719 Ocita Drive
Orlando, FL 32837                               13023    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                               $400.00                                 $400.00
Beauchamp, Peggy
1420 Oakmont Dr
Roseville, CA 95661                             13024    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Gartner, Carol B.
28398 Alamar Rd
Valley Center, CA 92082                         13025    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,440.00                                                                                          $1,440.00
Li, Jian
533 San Lorenzo Terrace Unit 7
Sunnyvale, CA 94085                             13026    9/14/2020         24 San Francisco LLC                          $450.00                                                                                            $450.00
Boethin, Heesook
P.O. Box 2994
Carmichael, CA 95609‐2994                       13027    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Chalak, Ali
2730 El Prado Road
Burlingame, CA 94010                            13028    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Kunetka, David Daniel
3219 Randy Ln
Katy, TX 77449                                  13029    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $50.15                                                                                             $50.15
Warren, Kathryn B.
7933 Daylily Way
Frisco, TX 75033                                13030    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wong, Margarida
13501 Campus Dr.
Oakland, CA 94605                               13031    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $199.00                                                                                            $199.00
Pennington, Ruegeana
5104 Chesapeake Ct
Chino, CA 91710                                 13032    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Truong, Iris Wan
7091 Westmoreland Way
Sacramento, CA 95831                            13033    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                               $429.99                                 $429.99
Managed Care Consulting, Inc.
3334 E. Coast Hwy, Suite 143
Corona del Mar, CA 92625                        13034    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                               $399.99                                 $399.99
Shamsieva, Luba
14122 71st Road
Flushing, NY 11367                              13035    9/12/2020       24 Hour Fitness USA, Inc.                       $245.52                                                                                            $245.52
Skupen, Terri
2390 Fig Street
Simi Valley, CA 93063                           13036    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                            $325.00
Gonzalez, Lorena
13636 Oak St
Whittier, CA 90605                              13037    9/12/2020       24 Hour Fitness USA, Inc.                       $864.00                                                                                            $864.00
Roland, Carol P.
12295 Arucauna Way
San Diego, CA 92129                             13038    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                            $249.96

                                                                                                  Page 759 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 760 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
MANTHA, VIJAY KUMAR
18330 39TH DR SE
BOTHELL, WA 98012                             13039    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $62.68                                                                                             $62.68
Foster, Eric
10 Crescent Drive
Parsippany, NJ 07054                          13040    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $175.00                                                                                            $175.00
Riser, Tami
27035 Sunningdale Way
Valley Center, CA 92082                       13041    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $90.75                                                                                             $90.75
Straub, William O.
2440 E. Orange Grove Blvd.
Pasadena, CA 91104                            13042    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,588.00                                                                                          $1,588.00
Welzbacher, Simone S.
7440 SW 108th Ave
Miami, FL 33173                               13043    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $30,975.00             $3,025.00                                                                   $34,000.00
Welters, Madeline
774 Brittanyann Lane
Stockton, CA 95206                            13044    9/11/2020    24 Hour Fitness Worldwide, Inc.                                           $60.00                               $60.00                                 $120.00
Sarille, Andrea
1371 43RD AVE
SACRAMENTO, CA 95822‐2929                     13045    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gargano, Peter
363 Van Houten Ave Apt. B
El Cajon , CA 92020                           13046    9/12/2020    24 Hour Fitness Worldwide, Inc.                                       $18,527.00                                                                   $18,527.00
Perlman, Stewart
41483 Carmen Street
Fremont, CA 94539                             13047    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $1,596.00                                                                                          $1,596.00
Vera, Dian
20820 Windmill Ranch Ave
Pflugerville, TX 78660                        13048    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Chalak, Maryam
2730 El Prado Road
Burlingame, CA 94010                          13049    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Owen, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                          13050    9/15/2020       24 Hour Fitness USA, Inc.                                          $98,908.35                                                                   $98,908.35
Le, Thuan
2250 8th Avenue
Oakland, CA 94606                             13051    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                            $420.00
Zhou, Hong
5574 Corte Sonora
Pleasanton, CA 94566                          13052    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $776.00                                                                                            $776.00
Minter, Donovan
2600 Needlepoint Street
Kissimmee, FL 34741                           13053    9/14/2020    24 Hour Fitness Worldwide, Inc.                                          $160.00                                                                      $160.00
Jong, Yunjong
2215 Spruce Creek Dr.
Fort Collins, CO 80528                        13054    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Senyukova, Svetlana V
920 Kenilworth Ct
Walnut Creek, CA 94596                        13055    9/11/2020         24 San Francisco LLC                          $216.00                                                                                            $216.00
Shark, Seth & Lisa
514 Hubbard Road
Lynnwood, WA 98036                            13056    9/12/2020            RS FIT NW LLC                              $360.00                                                                                            $360.00

                                                                                                Page 760 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 761 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Burke, Robert
5619 NE 45th Ave
Portland, OR 97218                             13057    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Inaba, Yoshio
705 Gelston Pl
El Cerrito, CA 94530                           13058    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $24.75                                                                                          $24.75
Curaba, Michael
19 Constable Drive
Riverhead, NY 11901                            13059    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Dangerfield, Alfred
8250 Sunny Creek Way
Sacramento, CA 95823‐5965                      13060    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $65.39                                                                                          $65.39
Lopez, Francisco
3488 N Grapewood Ave
Rialto , CA 92377                              13061    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Huang, Jessica
3806 Springhill Lane
Sugar Land, TX 77479                           13062    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Meisterling, Bill
2931 Sapphire Ave
Simi Valley, CA 93063                          13063    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Ward, Nancy
701n Robinhood Rd
Sherwood Forest, MD 21405                      13064    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $936.00                                                                                         $936.00
Reed, Stephanie A.
713 S. Sloan Ave.
Compton, CA 90221                              13065    9/11/2020    24 Hour Fitness Worldwide, Inc.                     $92.00                                                                                          $92.00
Silveira, Linda
45 Flintridge Ave
Ladera Ranch, CA 92694‐0510                    13066    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,577.00                                                                                       $1,577.00
Morris, Yvonne
110 Edgecombe Ave
Apt A
New York, NY 10030                             13067    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $119.00                                                                                         $119.00
Kolesnik, Yelena
PO BOX 1672
Woodinville , WA 98072                         13068    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Lamas, Alonzo
2182 Borona Way
Sacramento, CA 94509                           13069    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Tam, Alan
6360 Ridgewood Drive
Castro Valley, CA 94552                        13070    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Isaksen, Joanne E.
1834 Camino Vera Cruz
Camarillo, CA 93010                            13071    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $179.20                                                                                         $179.20
Farrish, Antoine D.
9014 Thermal Street
Oakland, CA 94605                              13072    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $850.00                                                                                         $850.00
Cruz, Jesse
11942 Louise Ave #3
Los Angeles, CA 90066                          13073    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00



                                                                                              Page 761 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 762 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Durden, Theo
648 36th St
Richmond, CA 94805                             13074    9/11/2020    24 Hour Fitness Worldwide, Inc.                                          $288.00                                                                      $288.00
Kung, Randy
1186 Chisolm Trail Dr.
Diamond Bar, CA 91765                          13075    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $719.81                                                                                            $719.81
Doerr, Reyna
2063 Lakeridge Circle
#104
Chula Vista, CA 91913                          13076    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Burton, Evangeline
26742 Santa Rosa Dr.
Moreno Valley, CA 92555                        13077    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                                           Unliquidated                                  $0.00
Marquis, John
5386 Seneca Pl
Simi Valley, CA 93063                          13078    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
CADIZ, NORA
3005 MUIR TRAIL DRIVE
FULLERTON, CA 92833                            13079    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                            $453.79                                                    $453.79
Liu, Alice
14122 Sweet Grass Ln.
Chino Hills, CA 91709                          13080    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                               $288.00                                 $288.00
Barnes, Diane Rose
11478 SW 242nd St
Homestead, FL 33032                            13081    9/14/2020       24 Hour Fitness USA, Inc.                     $1,206.00                                                                                          $1,206.00
Snyder, David W
3233 Dolores Dr
San Ramon, CA 94583                            13082    9/12/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Vo, Jimmy
1660 Yerba Buena Rd
San Jose, CA 95121                             13083    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Simms, Pilar M.
3790 Elston Dr.
San Bruno, CA 94066                            13084    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $321.75                                 $321.75                                                    $643.50
Li, Hong
43358 Debrum Common
Fremont, CA 94539                              13085    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Pehl, Charles E.
12219 Millbanks
Houston, TX 77031                              13086    9/11/2020    24 Hour Fitness Worldwide, Inc.                    $286.66                                                                                            $286.66
McCaul, Bryan D
900 Gibson Ct
Alamo, CT 94507                                13087    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Roberts, Gwendolyn
35 E. Cedar Street
Mt. Vernon, NY 10552                           13088    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $2,112.00                                                                                          $2,112.00
Pallotta, Caitlyn
1120 Peacock Creek Drive
Clayton, CA 94517                              13089    9/14/2020    24 Hour Fitness Worldwide, Inc.                                        $1,627.50                                                                    $1,627.50
Yeung, Yvonne
139 Joaquin Dr
Danville, CA 94526                             13090    9/11/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00



                                                                                              Page 762 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 763 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Holbert, Han
616 N Irena Ave #B
Redondo Beach, CA 90277                       13091    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $503.99                                                                                          $503.99
Gray, Darius
PO Box 881588
Los Angeles, CA 90009                         13092    9/11/2020        24 Hour Fitness USA, Inc.                                           $119.96                                                                       $119.96
Gao, Zhan
401 9th Ave N #211
Seattle, WA 98109                             13093    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $495.44                                                                                          $495.44
Greyson, Luanne
1458 Knowlton Dr
Sunnyvale , CA 94087                          13094    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Zhou, Feng
43358 Debrum Common
Fremont, CA 94539                             13095    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
Reyes, Leslie
15103 Manzanares Rd
La Mirada, CA 90638                           13096    9/12/2020    24 Hour Fitness United States, Inc.                                        $0.00                                                                        $0.00
Gonzalez, Mariah
54 Wiltshire Drive
Commack, NY 11725                             13097    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00
Williams, Roman
775 Pas De Luz Apt 135
Chula Vista, CA 91910                         13098    9/11/2020    24 Hour Fitness United States, Inc.                                     $350.00                                                                       $350.00
GEONETTA, CHARLES
7253 PAINTED SHADOWS WAY
LAS VEGAS, NV 89149                           13099    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $135.00                                                                                          $135.00
Maghanoy, Thia Leanna
12759 SE 211th Street
Kent, WA 98031                                13100    9/14/2020        24 Hour Fitness USA, Inc.                         $93.88                                                                                           $93.88
Rush Jr, Charles
10347 Point Reyes Cir.
Stockton, CA 95209                            13101    9/11/2020        24 Hour Fitness USA, Inc.                                                              $740.00                                                    $740.00
Tang, Hong
7638 Fennel Rd.
Rancho Cucamonga, CA 91739                    13102    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $301.00                                                                                          $301.00
RUFUS‐SPIFF, PEACE
722 MILL SPRING COURT
ROSENBERG, TX 77469                           13103    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                        $1,000.00
Starikov, David
10814 Atwell Dr
Houston, TX 77096                             13104    9/11/2020        24 Hour Fitness USA, Inc.                        $137.00                                                                                          $137.00
PUCHNER, MARY
2931 NORTHERN LIGHTS DR
ARNOLD, MO 63010                              13105    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                          $100.00
Greene, Brian
446 Barrow St
Corona, CA 92881                              13106    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,249.00                                                                                        $1,249.00
Laffan, Barbara
22 Tudor Lane
Yonkers, NY 10701                             13107    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                           $69.00
Jolley, Shannon
4950 Thor Way
Carmichael, CA 95608                          13108    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                          $299.00

                                                                                                Page 763 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 764 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Spiff‐Rufus, Melford
722 Mill Spring Court
Rosenberg, TX 77469                             13109    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Gannon, Susan
PO BOX 504362
San Diego, CA 92150                             13110    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                            $300.00                                 $300.00
McKenna, Barbara
4301 Adrienne Dr.
Alexandria, VA 22309                            13111    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $6,000.00                                                                                       $6,000.00
Liu, Shan
13953 SW 66th ST APT 501
Miami, FL 33183                                 13112    9/11/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Lam, Shu
1518 Prospect Ave. Apt 303
San Gabriel, CA 91776                           13113    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Braunstein, Philip
2780 E Flora Pl.
Denver, CO 80210                                13114    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                         $160.00
24 Hour Tropicana, LLC
Nancy J. Newman
Hanson Bridgett LLP
425 Market Street, 26th Floor
San Francisco, CA 94105                         13115    9/11/2020       24 Hour Fitness USA, Inc.                 $3,069,302.68                                                                                   $3,069,302.68
Swope, David
22518 Westbrook Cinco Lane
Katy, TX 77450                                  13116    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                       $3,000.00
Wang, Lillian
124 Castro Lane
Fremont, CA 94539                               13117    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
MEAD, MICHAEL
8601 E. HAWAII DRIVE
DENVER, CO 80231                                13118    9/11/2020            24 Denver LLC                            $1,620.00                                                                                       $1,620.00
Bennett, Edward
2870 East Oakhurst Drive
Salt Lake City , UT 84108                       13119    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $4,395.00                                                                                       $4,395.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                              13120    9/12/2020             RS FIT CA LLC                          $21,176.87                                                                                      $21,176.87
Beers, Karine
4776 Mount Royal Ave
San Diego, CA 92117                             13121    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $73.70                                                                                          $73.70
Lucero, Brenda
20335 Alta Hacienda Drive
Walnut, CA 91789                                13122    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Abad, Cris
9372 Portsmouth Drive
Huntington Beach, CA 92646                      13123    9/12/2020       24 Hour Fitness USA, Inc.                    $15,500.00                                                                                      $15,500.00
Wang, Yu
39997 Cedar Blvd, #357
Newark, CA 94560                                13124    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $670.00                                                                                         $670.00
Garibay, Andrea Raquel
18026 Valley Blvd. Apt 82
Bloomington, CA 92316                           13125    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $339.93                                                                                         $339.93


                                                                                               Page 764 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 765 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Chemakura, Nagesh
1049 Avila Terraza
Fremont, CA 94538                              13126    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Kukreja, Ankita
760 Tangelo Court
Fremont, CA 94539                              13127    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Ford, Rodney Dewayne
2100 Tulane Drive
Richardson, TX 75081                           13128    9/14/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Shugart, Helene
2870 East Oakhurst Drive
Salt Lake City, UT 84108                       13129    9/12/2020     24 Hour Fitness Worldwide, Inc.                  $10,172.00                                                                                      $10,172.00
Li, Donna
351 Brighton Avenue, Apt. 446
San Francisco, CA 94112                        13130    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $528.79                                                                                         $528.79
Burton, Tricia
22775 Mariano Dr.
Laguna Niguel, CA 92677                        13131    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Trieu, Anna K
14310 Cypress Falls Dr
Cypress, TX 77429                              13132    9/20/2020     24 Hour Fitness Worldwide, Inc.                   $7,800.00                                                                                       $7,800.00
Panchapakesan, Ashwin
101‐1308 Thames Street
Ottawa, ON K1Z 7N4
Canada                                         13133    9/12/2020             24 New York LLC                           $1,080.00                                                                                       $1,080.00
Kanda, Priya
2815 NE 171ST Ave
Vancouver, WA 98682                            13134    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                         $420.00
Dalander, Lisa
405 Harbor Rd
Alameda, CA 94502                              13135    9/12/2020    24 Hour Fitness United States, Inc.                  $260.00                                                                                         $260.00
Cho, Sang Y
2732 Conner St NW
Salem, OR 97304                                13136    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Ramos, Carlo Brent
14707 Titus St. #24
Panorama City, CA 91402                        13137    9/12/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                                                                      $300.00
PEREZ, LLOYD N.
717 PRESTWICK CT
SAN RAMON, CA 94582                            13138    9/14/2020    24 Hour Fitness United States, Inc.                   $51.99                                                                                          $51.99
JAMEEL, AHMAD
1166 DECKER ST. UNIT C
EL CAJON, CA 92019                             13139    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Porter, Angie
7743 Nita Avenue
Canoga Park, CA 91304                          13140    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Priggemeier, Ema
600 Hunters Trail Apt #15
Glendora, CA 91740                             13141    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $6,539.98                                                                                       $6,539.98
Gutman, Mariya
3350 Wolcott Common
Fremont, CA 94538                              13142    9/14/2020     24 Hour Fitness Worldwide, Inc.                                        $750.00                                                                      $750.00



                                                                                                 Page 765 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 766 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Liu, Feng
36 S Morrison Ave
Apt 5
San Jose, CA 95126                             13143    9/12/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                            $699.00
Price, Lian L
6161 Fairmount Ave. Apt. 181
San Diego, CA 92120                            13144    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $83.87                                                                                             $83.87
Gonzalez, Robert S
1052 E Landing Way
Sacramento, CA 95831                           13145    9/12/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Jackson, Dante
P.O. Box 380705
Brooklyn, NY 11238                             13146    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $273.84                                                                                            $273.84
Maharaj, Geeta
716 Hensley Ave #3
San Bruno, CA 94066                            13147    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,000.00                               $1,000.00
Kolesnik, Vladimir
PO Box 1672
Woodinville, WA 98072                          13148    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $859.98                                                                                            $859.98
Samaniego, Celia
1052 E Landing Way
Sacramento, CA 95831                           13149    9/12/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lin, Johnny
1701 Driskill Dr
Irving, TX 75038                               13150    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $53.04                                                                                             $53.04
Reyes, Emily
6403 E waterton Ave
Orange, CA 92867                               13151    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $46.00                                                                                             $46.00
Auslander, David M.
3478 Monroe Avenue
Lafayette, CA 94549                            13152    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $166.66                                                                                            $166.66
Mercado, Dean
776 Bush St.
Apt 308
San Francisco, CA 94108                        13153    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Galindo, Ximena
15050 Moorpark Street ‐ Apt 9
Sherman Oaks, CA 91403                         13154    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $383.99                                                                                            $383.99
Truong, Stephanie
2479 40th Ave
San Francisco, CA 94116                        13155    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                $29.00                                  $29.00
Warner, Douglas
3208 NE Bryce St.
Portland, OR 97212                             13156    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $92.25                                                                                             $92.25
Vo, Henry
8490 Patina Way
Elk Grove, CA 95624                            13157    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $5,246.00                                                                                          $5,246.00
Kemper, Marie
3046 Beverly Street
San Mateo, CA 94403                            13158    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Branstetter, Wade
4176 Lonetree Court
Boulder, CO 80301                              13159    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                               $200.00                                 $200.00


                                                                                              Page 766 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 767 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Ono, Yoji
417 Bellevue Way SE #302
Bellevue, WA 98004                             13160    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $161.00                                                                                         $161.00
Tse, Tiffany
633 El Mercado Ave
Monterey Park, CA 91754                        13161    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Emami, Jalal
2416 LENAI CIRCLE
Corona, CA 92879                               13162    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,267.00                                                                                       $1,267.00
Kandpal, Maulik
5151 Richmond Avenue #228
Houston, TX 77056                              13163    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $207.00                                                                                         $207.00
Tamkin, Caren
9246 Fostoria Ct.
San Diego, CA 92127                            13164    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                             13165    9/12/2020         24 San Francisco LLC                       $21,176.87                                                                                      $21,176.87
McClure, Hannah
18319 Oakmont Dr. Apt 846
Santa Clarita, CA 91387                        13166    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Moosavi, Paul
7953 Alta Lima Valley Court
Las Vegas, NV 89178                            13167    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $198.00                                                                                         $198.00
Mahajan, Bakul
636 Choctaw Drive
Fremont, CA 94539                              13168    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Keough, Barbara A
1228 Jasmine Street
Redlands, CA 92374                             13169    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $2,880.00                                                                                       $2,880.00
Almeda, Anna
730 40th St
Richmond, CA 94805                             13170    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $48.00                                                                                          $48.00
Jain, Vivek
3675 Kay Ct
Fremont, CA 94538                              13171    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $1,436.00                                                                                       $1,436.00
Zhang, Shifeng
5670 Jarman Street
Colorado Springs, CO 80906                     13172    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Hopkins, Linda
1609 SE Flavel St
Portland, OR 97202                             13173    9/12/2020       24 Hour Fitness USA, Inc.                     $1,140.00                                                                                       $1,140.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                             13174    9/12/2020            24 Denver LLC                           $21,176.87                                                                                      $21,176.87
Billington, Lisa
11508 Aspen Creek Drive
Forth Worth, TX 76244                          13175    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Gossard, Shane
PO Box 925632
Houston, TX 77292                              13176    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                         $280.00
Cheung, Michelle
315 Bautista Pl
San Jose, CA 95126                             13177    9/12/2020       24 Hour Fitness USA, Inc.                    $21,176.87                                                                                      $21,176.87

                                                                                                 Page 767 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 768 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Ramirez, Alyssa
1764 Church Street
San Francisco, CA 94131                         13178    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $370.00                                                                                         $370.00
Dyer, Kristina L.
13020 Monte Alto St
Fort Worth, TX 76244                            13179    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $996.00                                                                                         $996.00
McClure, Curt
18319 Oakmont Dr. Apt 846
Santa Clarita, CA 91387                         13180    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Toyama, Misuzu
245 North Point St. Apt. 4304
San Francisco, CA 94133                         13181    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Wu, William Junhong
55 Del Cambrea
Irvine, CA 92606                                13182    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                            $289.00                                 $289.00
Ma, Xiaohua
2864 Glen Donegal Dr
San Jose, CA 95148                              13183    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Cole, Laura J
4901 W 93rd Ave #1924
Westminster, CO 80031                           13184    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $40.25                                                                                          $40.25
Mazumder, Lakshmi
2864 Glen Donegal Dr
San Jose, CA 95148                              13185    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Wugman, Paul
15 Walnut Court
New City, NY 10956                              13186    9/12/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                          $51.99
Le, Aimy
2501 Stern Lane
Oxnard, CA 93035                                13187    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Oliver, Daisy J.
640 W 4th Street
Unit #302
Long Beach, CA 90802                            13188    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $558.16                                                                                         $558.16
March, Ashley
143 E Hartsdale Avenue 1A
Hartsdale, NY 10530                             13189    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $568.56                                                                                         $568.56
Egan, Daniel
11554 Green Road
Wilton, CA 95693                                13190    9/13/2020    24 Hour Fitness Worldwide, Inc.                                       $500.00                                                                      $500.00
Charles, Donna
5229 W. 120th Street
Inglewood, CA 90304                             13191    9/12/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Veloso, Jessica Lee
4069 Oakwood Avenue
Apt. 11
Los Angeles, CA 90004                           13192    9/14/2020    24 Hour Fitness Worldwide, Inc.                                        $77.90                                                                       $77.90
Tam, Eric
1946 35th Ave
San Francisco, CA 94116                         13193    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $145.00                                                                                         $145.00
Wu, Weiming
237 W Broadmoor Blvd
San Leandro, CA 94577                           13194    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99


                                                                                               Page 768 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 769 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
March, Andrew
143 E Hartsdale Avenue 1A
Hartsdale, NY 10530                            13195    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,386.00                                                                                       $1,386.00
Han, Xufeng
19500 Pruneridge Ave. Apt 4312
Cupertino, CA 95014                            13196    9/12/2020    24 Hour Fitness United States, Inc.                  $215.00                                                                                         $215.00
LUCERO, MICHAEL
20335 ALTA HACIENDA DRIVE
WALNUT, CA 91789                               13197    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $117.00                                                                                         $117.00
Ye, Liqiong
237 W Broadmoor Blvd.
San Leandro, CA 94577                          13198    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
Mata, Jorge
1649 Woodrose Avenue
Santa Cruz, CA 95062                           13199    9/12/2020     24 Hour Fitness Worldwide, Inc.                                        $154.24                                                                      $154.24
Klein, Megan
1892 Junipero Ave
Signal Hill , CA 90755                         13200    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $568.75                                                                                         $568.75
Mathew, Nimmy
517B Monterey Rd
Pacifica, CA 94044                             13201    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Rosteck, Darlene
4815 NE 80th Ave
Portland, OR 97218                             13202    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $171.00                                                                                         $171.00
Fallahi, showkat
240 Shearwater Isle
Foster City, Ca 94404                          13203    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Hua, Chungyih
9005 Wampton Way
Austin, TX 78749                               13204    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Cline, Elizabeth Ann
3809 Austin Ct
Flower Mound, TX 75028                         13205    9/12/2020        24 Hour Fitness USA, Inc.                        $783.70                                                                                         $783.70
Johnston, William
3640 F Street
Eureka, CA 95503                               13206    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Barton, Jesse
5254 Mission View Court
Carmichael, CA 95608                           13207    9/15/2020        24 Hour Fitness USA, Inc.                        $215.00                                                                                         $215.00
Bogdan, Anatoliy
1980 63rd Street, 2F
Brooklyn, NY 11204                             13208    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $167.88                                                                                         $167.88
Agrawal, Neeraj
4969 229TH AVE SE
ISSAQUAH, WA 98029‐5015                        13209    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Farkas, Nolan
9843 Forbes Ave
Northridge, CA 91343‐1700                      13210    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Everett, Morgan
                                               13211    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Rao, Suresh
147 Hopper Lane
Folsom, CA 95630                               13212    9/13/2020     24 Hour Fitness Worldwide, Inc.                                        $214.99                                                                      $214.99


                                                                                                 Page 769 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 770 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
DeNardo, Tom
2503 Carnegie Ln #2
Redondo Beach, CA 90278                        13213    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Miller, Bryce
229 27th St
Manhattan Beach, CA 90266                      13214    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Sanchez, Patrick
5214 119th St SW
Lakewood, WA 98499                             13215    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Ghaempanah, Navied
19000 Harvard Ave #15
Irvine, CA 92612                               13216    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Fong, Bryant
13901 SE 47th St
Bellevue, WA 98006                             13217    9/12/2020     24 Hour Fitness Worldwide, Inc.                     $653.99                                                                                         $653.99
Liang, Weiheng
471 Head Street
San Francisco, CA 94132                        13218    9/12/2020        24 Hour Fitness USA, Inc.                                           $399.99                                                                      $399.99
McCreedy, Elaine
5828 Arapaho Drive
San Jose, CA 95123                             13219    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Tong, Rosina
45 Alviso Street
San Francisco, CA 94127                        13220    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $87.00                                                                                          $87.00
Verma, Rubina
1851 Lusby Pl
Falls Church, VA 22043                         13221    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Schusteritsch, Lucy
4119 E. Bayou Maison Circle
Dickinson, TX 77539                            13222    9/12/2020     24 Hour Fitness Worldwide, Inc.                                        $500.00                                                                      $500.00
Mills, Kim Ann
4376 Newland Heights Drive
Rocklin, CA 95765                              13223    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,171.16                                                                                       $1,171.16
Farmer, Brenda Lee
220 Milagra Dr.
Pacifica, CA 94044                             13224    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Hoffman, Lisa K.
40 Montecilo
Foothill Ranch, CA 92610                       13225    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Phan, Alvin
3101 West Vallejo Drive
Anaheim, CA 92804                              13226    9/12/2020        24 Hour Fitness USA, Inc.                         $20.00                                                                                          $20.00
SHUTO, MAYU
8200 EPHRAIM ROAD
AUSTIN, TX 78717                               13227    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Long, Yoanna
5670 Jarman Street
Colorado Springs, CO 80906                     13228    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Phan, Adrien
3101 West Vallejo Drive
Anaheim, CA 92804                              13229    9/12/2020    24 Hour Fitness United States, Inc.                   $80.00                                                                                          $80.00
Hesami, Saeed
22638 Saticoy Street
West Hills, CA 91307                           13230    9/12/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00

                                                                                                 Page 770 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 771 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Shim, Dean
20807 Seine Ave Unit 3
Lakewood, CA 90715                            13231    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Bradley, Marquavious Demone
4540 Summit Way
Sacramento, CA 95820                          13232    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
CHO, LARA
206 S. KINGSLEY DRIVE
LOS ANGELES, CA 90004                         13233    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                         $750.00
Dinh, Thanh
4228 Clarinbridge Cir
Dublin, CA 94568                              13234    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $554.00                                                                                         $554.00
Pan, Sirui
3738 Ronald Ct.
Fremont, CA 94538                             13235    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $575.00                                                                                         $575.00
Getman, Brian
3636 Sw 60th Pl
Portland, OR 97221                            13236    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $3,200.00                                                                                       $3,200.00
Anderson, Jamie Ray
1627 Highland Ave
Glendale, CA 91202                            13237    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                       $1,548.00
Burgoyne, Amy
1225 Marchant Pl
Lewisville, TX 75067                          13238    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $107.17                                                                                         $107.17
Pan, Zeyuan
3738 Ronald Ct
Fremont, CA 94538                             13239    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $525.00                                                                                         $525.00
Ehrle, Patricia
380 W. 8th St
Claremont, CA 91711                           13240    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $2,100.00                                                                                       $2,100.00
Zhang, Shifeng
5670 Jarman Street
                                              13241    9/12/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Carter, Sheryl L
600 N 12th Ave
Piggott, AR 72454                             13242    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Heinzelmann, Viola
42568 Jolene Court
Temecula, CA 92592                            13243    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Langford, Jaden
1255 N Harper Ave
Apt 11
West Hollywood, CA 90046                      13244    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $718.90                                                                                         $718.90
Adolfo, Geren
997 Uakanikoo Street
Wahiawa, HI 96786                             13245    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Zhang, Xiaojie
295 NE Denny Way
Issaquah, WA 98029                            13246    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $583.33                                                                                         $583.33
Yi, Hae
2805 Denver St.
San Diego, CA 92117                           13247    9/14/2020       24 Hour Fitness USA, Inc.                        $41.99                                                                                          $41.99



                                                                                             Page 771 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 772 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Luong, Sean
1097 Cambria Way
El Dorado Hills, CA 95762                       13248    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                             $156.00                                                    $156.00
Zhu, Jimmy
3841 24th Street, Unit A
San Francisco, CA 94114                         13249    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Snyder, Yasuko
2818 SE 74th Ave.
Portland, OR 97206‐1157                         13250    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $691.34                                                                      $691.34
Yu, Mei Ling
2345 82nd Street
Brooklyn, NY 11214                              13251    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $166.56                                                                                            $166.56
Yang, June
124 Castro Lane
Fremont, CA 94539                               13252    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Stuckert, Tom
Po box 12142
Olympia, WA 98508                               13253    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Lim, Jangmuk
12231 N Shadow Cove
Houston, TX 77082                               13254    9/14/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                          $1,000.00
Buckley, Spencer
4914 Paseo del Pavon
Torrance, CA 90505                              13255    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Rivera, Rosa
41850 Borealis DR
Temecula, CA 92592                              13256    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Edelberg, Kenneth
460 S. Oakland Ave. #113
Pasadena, CA 91101                              13257    9/15/2020        24 Hour Fitness USA, Inc.                        $489.99                                                                                            $489.99
Tapia, Kitzuri M
1345 Cabrillo Park Dr. Q3
Santa Ana, CA 92701                             13258    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lee, Leana
969 Asilomar Terrace #4
Sunnyvale, CA 94086                             13259    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $57.75                                                                                             $57.75
Liu, Lu
5123 Agnes Ave
Temple City, CA 91780                           13260    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $157.53                                                                                            $157.53
Payne, TIMOTHY J
2821 TURNBULL STREET
OCEANSIDE, CA 92054                             13261    9/15/2020        24 Hour Fitness USA, Inc.                     $57,813.17                                                                                         $57,813.17
Shaw, James Bryan
2577 Seahorse Avenue
Ventura, CA 93001‐3919                          13262    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $9,000.00                                                                                          $9,000.00
Kassab, Ryan
4031 Humboldt Lane
Yorba Linda, CA 92886                           13263    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $1.00                                                                                           $1.00
Madalinska, Jessica
18 Via Lampara
San Clemente, CA 92673                          13264    9/15/2020    24 Hour Fitness United States, Inc.                   $41.99                                                                                             $41.99
Ashton, Andrew
11144 Cabriole Ave
Porter Ranch, CA 91326                          13265    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00

                                                                                                  Page 772 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 773 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Aguayo, Juliana
171 W. Ash Ave.
Burbank, CA 91502                               13266    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $612.50                                                                                            $612.50
Woo, Albert
1692 South Lost Trail Drive
Walnut, CA 91789                                13267    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Sanchez, Austin
1353 Calle Galante
San Dimas, CA 91773                             13268    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Blackmer, Keith
4509 Hazeltine Ave. Apt. C
Sherman Oaks, CA 91423                          13269    9/16/2020     24 Hour Fitness Worldwide, Inc.                                           $375.00                                                                      $375.00
Sullivan, Joshua
57 Corbin Ave Apt 41
Jersey City, NJ 07306                           13270    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $78.34                                                                                             $78.34
Zhou, Sophia
950 Ivy Glen Dr
San Jose, CA 95133                              13271    9/14/2020        24 Hour Fitness USA, Inc.                        $140.97                                                                                            $140.97
Tso, Lily
691 Blue Spruce Drive
Danville, CA 94506                              13272    9/14/2020        24 Hour Fitness USA, Inc.                        $495.00                                                                                            $495.00
Vo, Thu
1190 Birch St Apt 305
Denver, CO 80220                                13273    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Bowden, Ashley
1434 S McClelland St
Salt Lake City, UT 84105                        13274    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Hull, Leonard
1500 Ambrose Ave
Oxnard, CA 93035                                13275    9/14/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Carnie, Darin
824 McCully Street
Honolulu, HI 96826                              13276    9/14/2020        24 Hour Fitness USA, Inc.                                              $261.77                                                                      $261.77
Cheek, Cali
2823 19th Street
Bakersfield, CA 93301                           13277    9/14/2020        24 Hour Fitness USA, Inc.                        $320.00                                                                                            $320.00
Cuff, Ryan
9464 Podell Ave
San Diego, CA 92123                             13278    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                             $99.99
Parks, Cecelia
25946 129th Place SE
Kent, WA 98030                                  13279    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $2,032.80                                                                                          $2,032.80
Park, Kyung
241 Maryville Dr
Walnut, CA 91789                                13280    9/14/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Janowski, John
315 Campbell Street
Woodbridge, NJ 07095                            13281    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $176.00                                                                                            $176.00
Hong, Tina
3431 Pinnacle Dr
San Jose, CA 95132                              13282    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Gartenlaub, Keith Preston
9 Maverick
Irvine, CA 92602                                13283    9/14/2020    24 Hour Fitness United States, Inc.               $17,000.00                                                                                         $17,000.00

                                                                                                  Page 773 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 774 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Cole, Debra Jean
6241 Oak Lakes Ln.
Citrus Heights, CA 95621                       13284    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Kim, Patty
808 3rd. Ave.
Los Angeles, CA 90005                          13285    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Wong, David
PO Box 844
San Bruno, CA 94066                            13286    9/21/2020           24 San Francisco LLC                          $600.00                                                                                         $600.00
Pawlaczyk, Shawna
9208 Carla Way
Sacramento, CA 95826                           13287    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Green, Kenny A
9530 E. Grand Ave
Greenwood Village, CO 80111                    13288    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $91.48                                                                                          $91.48
Cortes, Joshua
2418 62nd st se
Everett, WA 98203                              13289    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $34.99                                                                                          $34.99
Sarkissian, Linette
18806 Hatteras St. #103
Tarzana, CA 91356                              13290    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $88.18                                                                                          $88.18
Freegard, Alysia
8776 Crusheen Way
Sacramento, CA 95828                           13291    9/16/2020        24 Hour Fitness USA, Inc.                        $299.00                                                                                         $299.00
Yao, Nathan
316 Morse Ave
Sunnyvale, CA 94085                            13292    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $441.00                                                                                         $441.00
Steel, Sarah
547 N. 81st St.
Seattle, WA 98103                              13293    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $173.46                                                                                         $173.46
Kellaher, Denise
2260 E. Bidwell Street #1235
Folsom, CA 95630                               13294    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $103.66                                                                                         $103.66
Gerami, Benjamin
22748 Bayshore Lane
Lake Forest, CA 92630                          13295    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Reddy, Sandhya
717 Berkshire Place
Milpitas, CA 95035                             13296    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Parmar, Vipulkumar D
267 Braxton Way
Edgewater, MD 21037                            13297    9/12/2020    24 Hour Fitness United States, Inc.                  $216.66                                                                                         $216.66
Hua, Hongying
2404 Punta Del Este Dr.
Hacienda Heights, CA 91745                     13298    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Buchmann, Lydia
2345 Kearney St
Denver, CO 80207‐3425                          13299    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,068.00                                                                                       $1,068.00
Rivera, Lissette
18044 SW 149th Place
Miami, FL 33187                                13300    9/14/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
Wang, Stephanie
186 Santa Rita Ct
Los Altos, CA 94022                            13301    9/12/2020        24 Hour Fitness USA, Inc.                        $412.07                                                                                         $412.07

                                                                                                   Page 774 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 775 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
CHEN, GUANGRONG
2404 PUNTA DEL ESTE DR.
HACIENDA HEIGHTS, CA 01745                    13302    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Jolley, Ryan
4950 Thor Way
Carmichael, CA 95608                          13303    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                            $299.00
Choe, Pyung Sun
98‐809 Noelani St Apt A
Pearl City, HI 96782                          13304    9/12/2020     24 Hour Fitness Worldwide, Inc.                      $96.19                                                                                             $96.19
ROBLES, EDGAR
13545 FLOMAR DR
WHITTIER, CA 90605                            13305    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $181.94                                                                                            $181.94
Rivera, Maria
18044 SW 149th Place
Miami, FL 33187                               13306    9/14/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Taylor, Robyn K
79 Cafaro Circle
Sacramento, CA 95834                          13307    9/12/2020        24 Hour Fitness USA, Inc.                        $222.00                                                                                            $222.00
Zhang, Tianjiao
3369 La Selva St. Apt E
San Mateo, CA 94403                           13308    9/14/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Estrada, Hugo
1734 1/2 W, 150th St
Gardena , CA 90247                            13309    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                           $2,445.00                                                  $2,445.00
Yu, Virginia
227 26th Ave
San Francisco, CA 94121                       13310    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
AGUILERA, MIRIAM
1938 GAMEL WAY # 4
MOUNTAIN VIEW, CA 94040                       13311    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                                $699.99                                 $699.99
Yang, Eric
5122 Seaside Court
Union City, CA 94587                          13312    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $495.82                                                                                            $495.82
Zhang, Haowei
1184 Lynbrook Way
San Jose, CA 95129                            13313    9/13/2020    24 Hour Fitness United States, Inc.                   $49.99                                                                                             $49.99
Zurheide, Tara
457 West 260th Street
Bronx, NY 10471                               13314    9/13/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Vu, Ha Minh
6242 Current Drive
San Jose, CA 95123                            13315    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Lim, Wei Han
1876 Kay Dr
San Jose, CA 95124                            13316    9/13/2020        24 Hour Fitness USA, Inc.                        $399.99                                                                                            $399.99
Le, Kevin
3195 Whitesand Drive
San Jose, Ca 95148                            13317    9/15/2020    24 Hour Fitness United States, Inc.                  $103.98                                                                                            $103.98
Cohen, Ness
1420 East 8th Street
Brooklyn, NY 11230                            13318    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $56.16                                                                                             $56.16
Schirmer, Shandelle
6543 SE Woodstock Blvd
Portland, OR 97206                            13319    9/13/2020              RS FIT NW LLC                               $46.74                                                                                             $46.74

                                                                                                Page 775 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 776 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Bao, Gwyneth
1318 NW Slocum Way
Portland, OR 97229                              13320    9/13/2020        24 Hour Fitness USA, Inc.                                            $1,140.00                                                                    $1,140.00
Pirnat, Andi G
4395 Clayford Street
San Diego, CA 92117                             13321    9/13/2020     24 Hour Fitness Worldwide, Inc.                                           $699.00                                                                      $699.00
McBride, Joshua
161 New Trail
Elgin, TX 78621                                 13322    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $73.28                                                                                             $73.28
Rmelendez
3719 Crooked Creek Drive
Diamond Bar, CA 91765                           13323    9/12/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                            $200.00
Arova, Anna
1543 West 1 St. Apt. F10
Brooklyn , NY 11204                             13324    9/13/2020             24 New York LLC                              $87.60                                                                                             $87.60
Varner, Penney
607 Virginia Drive
Round Rock, TX 78664                            13325    9/13/2020        24 Hour Fitness USA, Inc.                         $69.26                                                                                             $69.26
Rodriguez, Milagors
141 Paterson avenue
Hasbrouck Heights, NJ 07604                     13326    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $143.91                                                                                            $143.91
La'O, Luis
16121 E Phillips Dr.
Englewood, CO 80112                             13327    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Martellotto, Danielle
2000 S Lakeline Blvd., Apt 727
Cedar Park, TX 78613                            13328    9/13/2020    24 Hour Fitness United States, Inc.                   $68.00                                                                                             $68.00
Bustillo, Constance A
7325 Red Oak Drive
North Richland Hills, TX 76182                  13329    9/13/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Foxley, Mark
11100 N. 115th St. Apt 149
Scottsdale , AZ 85259                           13330    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
Tyler, Robert
4531 Briggs Dr. SE Apt 304
Olympia, WA 98501                               13331    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $200.00                                                                      $200.00
DeBellotte, Rachel Bernice
834 Blake Ave.
Brooklyn, NY 11207                              13332    9/13/2020        24 Hour Fitness USA, Inc.                      $1,800.00                                                                                          $1,800.00
Cheung, Yik‐Kin
150‐67 70th Rd., Fl. 2
Flushing, NY 11367                              13333    9/13/2020            24 New York LLC                               $75.00                                                                                             $75.00
Scott, Elisha
43661 22nd Street East
Lancaster, CA 93535                             13334    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hummel, Karen
912 Palm Ave.
San Mateo, CA 94401                             13335    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $224.95                                                                                            $224.95
Yin, Xiaolong
1660 118th Ave SE Apt D111
Bellevue, WA 98005                              13336    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $40.98                                                                                             $40.98
Eaton, Roger
38 Three Vines Court
Ladera Ranch, CA 92694                          13337    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00

                                                                                                  Page 776 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 777 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
CHEN, JEFFREY S
3906 SCAMMAN COURT
FREMONT, CA 94538                              13338    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                            $525.00
Pham, Oanh
2115 McParland Ct.
Carrollton, TX 75006                           13339    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $397.22                                                                                            $397.22
Athar, Tayyabba
312 Clearmont Drive
Elk Grove VIllage, IL 60007                    13340    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $699.95                                                                                            $699.95
McNamara, Trevor
3834 175th Ave NE #F26
Redmond, WA 98052                              13341    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $217.00               $433.00                                                                      $650.00
Dunlop, Lekesha
9 Fordham Hill Oval #10G
Bronx, NY 10468                                13342    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $70.26                                                                                             $70.26
Ordas, Dale E
300 Carlsbad Village Drive
Suite 108A
Carlsbad, CA 92008                             13343    9/13/2020     24 Hour Fitness Worldwide, Inc.                                           $215.00                                                                      $215.00
Sung, Mei‐Huei
12845 NW Lorraine Dr.
Portland, OR 97229                             13344    9/14/2020    24 Hour Fitness United States, Inc.                  $252.00                                                                                            $252.00
Aguayo, Isela
564 Baldy Ln
Las Vegas, NV 89110                            13345    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $26.99                                                                                             $26.99
Campbell, Luke
807 El Redondo Ave
Redondo Beach, CA 90277                        13346    9/13/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Coates, Michael L
751 South Weir Canyon Road, Suite 157
Anaheim, CA 92808                              13347    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $15,000.00                                                                                         $15,000.00
Selden, Roberto
27 Vista Del Valle
Aliso Viejo, CA 92656                          13348    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Darling, Kevin
4927 Runway Drive
Fair Oaks, CA 95628                            13349    9/13/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Phillips, Regina
2259 C Millstone Dr
Houston, TX 77073                              13350    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
DeVico, Tom
501 Herondo St. Unit 29
Hermosa Beach, CA 90254                        13351    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Cruz, Angela
11771 Westview Pkwy
San Diego , CA 92126                           13352    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Lazzari, Steve
38 Edinburgh St
San Francisco, CA 94112                        13353    9/12/2020           24 San Francisco LLC                        $1,000.00                                                                                          $1,000.00
Xuan, Victor
3200 Canyon Road Apt 2304
Los Alamos, NM 87544‐6212                      13354    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00



                                                                                                   Page 777 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 778 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Iman Souri/Maryam Vaezzadeh
10715 NE 52nd St.
Kirkland, WA 98033                            13355    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $23.00                                                                                          $23.00
Masters, Marta
29247 188th Ave SE
Kent, WA 98042                                13356    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $132.00                                                                                         $132.00
Goldfarb, Ron
PO Box 3503
Boulder, CO 80307‐3503                        13357    9/13/2020       24 Hour Fitness USA, Inc.                     $6,090.00                                                                                       $6,090.00
Mountford, Jeanelle
10480 Sunland Blvd, Apt. 53
Sunland, CA 91040                             13358    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Kuo, Yuchien
24 Foxglove Way
Irvine, CA 92612                              13359    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $9,240.00                                                                                       $9,240.00
Leng, Mei
193 Lucy Ln
San Ramon, CA 94582                           13360    9/13/2020       24 Hour Fitness USA, Inc.                       $300.00                                                                                         $300.00
Chavez, Carly
810 Pommelo Way
Pomona, CA 91767                              13361    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                 $349.99                                 $394.99
Larson, Natalie
357 1/2 Mermaid Street
Laguna Beach, CA 92651                        13362    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $88.18                                                                                          $88.18
Schweppe, Anita
1825 W. Carriage Drive
Santa Ana, CA 92704                           13363    9/15/2020       24 Hour Fitness USA, Inc.                                          $774.00                                                                      $774.00
Majekodunmi, Wale
1025 NW Couch Street
Apartment 619
Portland, OR 97209                            13364    9/13/2020       24 Hour Fitness USA, Inc.                                          $912.00                                                                      $912.00
McGlasson, Christina
567 Winnetka Drive
Oak Point, TX 75068                           13365    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $66.67                                                                                          $66.67
Stonecypher, Emily
878 SE 187th Ave #213.
Portland, OR 97233                            13366    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $65.78                                                                                          $65.78
Batoon, Jocelyn
7987 Hemingway Court
Fontana, CA 92336                             13367    9/13/2020       24 Hour Fitness USA, Inc.                       $215.00                                                                                         $215.00
Patel, Karan
10 Westpark Drive
Daly City, CA 94015                           13368    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
McCarthy, James M.
PO Box 91
Glendora, CA 91740‐0091                       13369    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $698.98                                                                                         $698.98
Butala, Shivani
2899 Hawk Road
Chino Hills, CA 91709                         13370    9/13/2020    24 Hour Fitness Worldwide, Inc.                                       $429.99                                                                      $429.99
Kejriwal, Harsh
9902 Tree Bend Cove
Austin, TX 78750                              13371    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00



                                                                                             Page 778 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 779 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Ceigerkansky, Lara
8842 Harness Street
Spring Valley, CA 91977                        13372    9/12/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Oliver, Gabrielle
9742 Melinda Circle
Huntington Beach, CA 92646                     13373    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                             $249.96                                 $249.96
McGlasson, Michael
567 Winnetka Drive
Oak Point, TX 75068                            13374    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $66.67                                                                                          $66.67
Nance, Scott
15586 SW Holly Hill Rd
Hillsboro, OR 97123                            13375    9/13/2020     24 Hour Fitness Worldwide, Inc.                                        $195.00                                                                      $195.00
Mountford, William
10480 Sunland Blvd., Apt 53
Sunland, CA 91040                              13376    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Johnston, Ellen
40851 Capa Drive
Fremont, CA 94539                              13377    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $504.00                                                                                         $504.00
Lem, Ronald J
1920 Johnson Dr
Concord, CA 94520                              13378    9/13/2020    24 Hour Fitness United States, Inc.                  $299.00                                                                                         $299.00
Emerson, James
P.O. Box 2012
Santa Rosa, CA 95405                           13379    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                          $189.56            $189.56                                 $379.12
Stewart, Susan
2300 NE 65th Street # 305
Seattle, WA 98115‐7088                         13380    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Pastrano, Ginna Galbraith
6124 Imogene
Houston, TX 77074                              13381    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Pandya, Raj
586 Cypress Avenue
Saddle Brook, NJ 07663                         13382    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Patel, Sunil
1420 Holloway Ave
San Francisco, CA 94132                        13383    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Velez, Esteban
11310 SW 244 Terr
Homestead, FL 33032                            13384    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Cinnamon, Roxanne
36 White Oak Dr
North Caldwell, NJ 07006‐4150                  13385    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $89.57                                                                                          $89.57
Schafer, Roger A
1301 Rodriguez Street
Santa Cruz, CA 95062                           13386    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                             $200.00                                 $200.00
Su, Stephany
4150 Hamilton Park Drive
San Jose, CA 95130                             13387    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00
Miller, Reid
6870 Siesta Court
Pleasanton, CA 94588                           13388    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $138.05                                                                                         $138.05
Ustaris, Darren
117 Anita Rd. Apt. 6
Burlingame, CA 94010                           13389    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00

                                                                                                 Page 779 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 780 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Sim, Monica
202 B Street
Redwood City, CA 94063                         13390    9/14/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Roberts, Kelly
8611 Palermo Drive
Huntington Beach, CA 92646                     13391    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $792.94                                                                                            $792.94
Tut, Tejpal Singh
612 Libby Lane
Lathrop, CA 95330                              13392    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $3,899.00                                                                                          $3,899.00
Bullick, Steven
132 Hillcroft Way
Walnut Creek, CA 94957                         13393    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Barry, Diana
6252 Tenderfoot Drive
Colorado Springs, CO 80923                     13394    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $72.00                                                                                             $72.00
Tut, Tejpal Singh
612 Libby Lane
Lathrop, CA 95330                              13395    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $3,899.00                                                                                          $3,899.00
White, Adam Michael
15180 SW Sunrise Ln
Tigard, OR 97224                               13396    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nguyen, Tien C.
13411 Savanna
Tustin, CA 92782‐9146                          13397    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
QI, JIAWEN
20328 85TH PL NE
BOTHELL, WA 98011                              13398    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $408.49                                                                                            $408.49
Cardinal, Nathan
15248 Manzanares Rd.
La Mirada, CA 90638                            13399    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                                               $430.00                                 $430.00
Miranda, Bethel
PO BOX 1013
Boulder Creek, CA 95006                        13400    9/13/2020    24 Hour Fitness Worldwide, Inc.                                   $14,000,000.00                                                               $14,000,000.00
Haug, Todd
1514 NE 119th Ave.
Vancouver, WA 98684                            13401    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $320.00                                                                                            $320.00
Barry, Jeffry D.
6252 Tenderfoot Drive
Colorado Springs, CO 80923                     13402    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $67.00                                                                                             $67.00
Peralta, Eloisa
415 Date St.
Brea, CA 92821                                 13403    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Roberts, Kelly
8611 Palermo Drive
Huntington Beach, CA 92646                     13404    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $792.94                                                                                            $792.94
Kelly, Tiffany
1832 Orchard Terrace Court
Folsom, CA 95630                               13405    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Salazar, Karen
461 Baltusrol Drive
Aptos, CA 95003                                13406    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Avedian, K
3721 38th Ave South
Seattle, WA 98144                              13407    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00

                                                                                              Page 780 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 781 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Kuang, Annie
35606 Cabral Drive
Fremont, CA 94536                               13408    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Kim, Young Chul
5545 Cajon Ave
Buena Park, CA 90621                            13409    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $653.30                                                                                            $653.30
Barry, Diana L.
6252 Tenderfoot Drive
Colorado Springs, CO 80923                      13410    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                             $72.00
Hernandez, Cathy
837 South B Street
Oxnard, CA 93030                                13411    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                            $105.00
Wiggins, Lorraine
3225 Sweetwater Spring Blvd. Apt 80
Spring Valley, CA 91978                         13412    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Karimi, Ben
3398 Alana Drive
Sherman Oaks, CA 91403                          13413    9/14/2020    24 Hour Fitness United States, Inc.                  $884.88                                                                                            $884.88
Jaffari, Cyrus
1009 Blossom River Way #295
San Jose, CA 95123                              13414    9/13/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                            $699.99
Peterson, Jon
123 Fleurance
Laguna Niguel, CA 92677                         13415    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Leverson, Marilyn
9508 15th Ave NE
Seattle, WA 98115                               13416    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,695.54                                                                                          $1,695.54
Mangd, Shlomo
1501 Voorhies Avenue
Apt 12C
Brooklyn, NY 11235                              13417    9/13/2020            24 New York LLC                              $276.00                                                                                            $276.00
Livshits, Svetlana
915 E 7th Street, Apt 1G
Brooklyn, NY 11230                              13418    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $166.66                                                                                            $166.66
Howell, Michael H
1215 Dunning Dr
Laguna Beach, CA 92651                          13419    9/22/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                          $1,548.00
Blye, Melissa
27582 Silver Creek Dr.
San Juan, Capistrano CA
92675                                           13420    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Larisa Sudikov aka Larysa Tsudzikava
5942 S Zeno Ct
Aurora, CO 80016                                13421    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Sorrell Jr, William K
2560 Medina Circle
Medina, WA 98039                                13422    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $859.98                                                                      $859.98
MacDonald, Kristina
1409 N Alta Vista Blvd
Apt.210
Los Angeles, CA 90046                           13423    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                                $135.00                                 $135.00
Wintner, Paul
10736 Jefferson Blvd #911
Culver City, CA 90230                           13424    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                  Page 781 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 782 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Salazar, Karen
461 Baltusrsol Drive
Aptos, CA 95003                                13425    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
MA, XIAOHUA
59 10TH ST APT #12
Oakland, CA 94607                              13426    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Ventura, Aaron
94‐1026 Ahiu Place
Mililani, HI 96789                             13427    9/21/2020       24 Hour Fitness USA, Inc.                       $175.00                                                                                            $175.00
Fornadley, BJ
23622 Sidney Bay
Monarch Beach, CA 92629                        13428    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Wong, Anjennette
3031 Lincoln Way
San Francisco, CA 94122                        13429    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Suarez, Johnny
626 W. 41st St.
San Bernardino, CA 92407                       13430    9/13/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Holt, Megan
13927 Bergen Ave.
Bellflower, CA 90706                           13431    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $628.98                                                                                            $628.98
Cui, Dixuchang
6500 Harbor Town Dr.
Apt 2706
Houston, TX 77036                              13432    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $329.00                                                                                            $329.00
Mike Sudikov aka Mikhail Tsudzikau
5942 S Zeno Ct
Aurora, CO 80016                               13433    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Harrington‐Ream, Kyle
9175 Greenback Ln #132
Orangevale, CA 95662                           13434    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $1,420.00                                                                                          $1,420.00
Matevosian, Raffi
13090 3rd Ave
Victorville, CA 92395                          13435    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Rhonda
421 Scrub Oak Dr
Lathrop , CA 95330                             13436    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $183.96                                                                                            $183.96
Lim, Sabrina
4926 Rockbluff Drive
Rolling Hills Estates, CA 90274                13437    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Davoudian Telle, Hoorik
11872 West Trail
Kagel Canyon, CA 91342                         13438    9/13/2020    24 Hour Fitness Worldwide, Inc.                                           $49.00                                                                       $49.00
Guyovich, Thomas
8004 Dancing Sunset Ct
Las Vegas, NV 89143                            13439    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Batoon, Eric
7987 Hemingway Court
Fontana, CA 92336                              13440    9/13/2020       24 Hour Fitness USA, Inc.                       $215.00                                                                                            $215.00
Rosen‐Tai, Mindy
710 Haight Street
San Francisco, CA 94117                        13441    9/13/2020       24 Hour Fitness USA, Inc.                     $1,170.00                                                                                          $1,170.00



                                                                                              Page 782 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 783 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Prado, Maricela
349 3rd Avenue
Redwood City, CA 94063                          13442    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Land, Randy
3705 Thousand Oaks Drive
San Jose, CA 95136                              13443    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Cahatol, Ismaelito A.
18813 Sydney Circle
Castro Valley, CA 94546                         13444    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Barone, Melissa Brooke
8504 SE 9th Ave
Portland, OR 97202                              13445    9/18/2020        24 Hour Fitness USA, Inc.                        $864.00                                                                                            $864.00
Ting, Amy
526 Doyle Road
Apt 3
San Jose, CA 95129                              13446    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $466.66                                                                                            $466.66
Valsan, Rahul
101 Lombard St, 23W
San Francisco, CA 94111                         13447    9/13/2020           24 San Francisco LLC                                                                                     $429.00                                 $429.00
Lalich, James Glenn
140 E 46th st
Apt 7C
New York, NY 10017                              13448    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $80.99                                                                                             $80.99
Jackson, Cody
2525 St. Christopher Ave. Apt 1923
League City, TX 77573                           13449    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $173.15                                                                                            $173.15
Holloway, Sara
8906 Stanwood Dr
Dallas, TX 75228                                13450    9/13/2020        24 Hour Fitness USA, Inc.                        $568.48                                                                                            $568.48
James, Faith
2008 W 69th St.
Los Angeles, CA 90047                           13451    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
YAUNG, FANGLING
1137 QUEENSBRIDGE WAY
SAN JOSE, CA 95120                              13452    9/16/2020        24 Hour Fitness USA, Inc.                         $77.99                                                                                             $77.99
Muirragui, Aldo
9033 SW 123rd Ct, Apt 202
Miami, FL 33186                                 13453    9/13/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Castaneda, Tanya
PO BOX 1117
Chula Vista, CA 91912                           13454    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                            $175.00
Quarford, Ashley
1212 Bridgehampton St.
San Marcos, CA 92078‐5433                       13455    9/13/2020    24 Hour Fitness United States, Inc.                                      $2,153.00                                                                    $2,153.00
Monaco, Ting‐chen
6820 Preston Rd 1216
Plano, TX 75024                                 13456    9/15/2020     24 Hour Fitness Worldwide, Inc.                                            $53.04                                                                       $53.04
Columbus, Leonard
975 Hancock Ave Apt 119
West Hollywood, CA 90069                        13457    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                            $220.00
Mukherjee, Deepanjan
27407 Gardinia Ridge Dr
Katy, TX 77494                                  13458    9/15/2020        24 Hour Fitness USA, Inc.                                            $1,756.05                                                                    $1,756.05


                                                                                                    Page 783 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 784 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Avrutine, Lindsay
72‐61 113th Street
Apt. 5M
Forest Hills, NY 11375                          13459    9/14/2020           24 New York LLC                             $690.00                                                                                         $690.00
Dahlhaus, Alison
230 Park Road
Parsippany, NJ 07054                            13460    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $601.35                                                                                         $601.35
Kidd, Jeffrey Alan
4565 Old Carriage Trail
Oviedo, FL 32765                                13461    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $553.87                                                                                         $553.87
Weber, David
1228 Appleton Way
Venice, CA 90291                                13462    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Black, Stephanie
5426 Ridgedale Avenue
Dallas, TX 75206                                13463    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $97.71                                                                                          $97.71
Kersey, Brittany
12672 Limonite Ave. 3E#252
Eastvale, CA 92880                              13464    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $170.00                                                                                         $170.00
He, Yingchun
6744 Inwood Dr
Fort Worth, TX 76182                            13465    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
ORTEGA, KATHY
4490 W 132ND STREET
HAWTHORNE , CA 90250                            13466    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $82.65                                                                                          $82.65
Lau, Siu Hong
6744 Inwood Dr
Fort Worth, TX 76182                            13467    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Hurlburt, Richard
2057 15th St Apt F
San Francisco, CA 94114                         13468    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $268.75            $546.00                                                                      $814.75
Trudeau, Joseph Lawrence
4738 50th Street
San Diego, CA 92115                             13469    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $415.00                                                                                         $415.00
Barley, Sadika
1110 E Philadelphia St Unit 3201
Ontario, CA 91761                               13470    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $40.91                                                                                          $40.91
Reyes, Xitlali
33442 5th St.
Union City, CA 94587                            13471    9/14/2020    24 Hour Fitness Worldwide, Inc.                                       $649.99                                                                      $649.99
Wong, Sum
39951 Fremont Blvd, Apt 317
Fremont, CA 94538                               13472    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $563.98                                                                                         $563.98
Chu, Chris
135 Valencia Street, A309
San Francisco, CA 94103                         13473    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $24,000.00                                                                                      $24,000.00
YU, LAI LING
5751 WELLS LANE
SAN RAMON, CA 94582                             13474    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
PENG, YACHING
4137 SNOW GOOSE TRL
ARLINGTON, TX 76005                             13475    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $646.64                                                                                         $646.64



                                                                                               Page 784 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 785 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Breems, Beth
16936 Maile Lane
Moreno Valley, CA 92551                        13476    9/13/2020    24 Hour Fitness Worldwide, Inc.                                       $864.00                                                                      $864.00
Scott, Michael
60 Cooper Street Apt 6G
New York, NY 10034                             13477    9/13/2020           24 New York LLC                                                $622.00                                                                      $622.00
Larsen, Leta
6285 Baum St
Frederick, CO 80530                            13478    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                          $29.00
Bergstein, Scott
1908 Sea Eagle VW
Austin, TX 78738                               13479    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Bui, Lan
9322 Grindlay St
Cypress, CA 90630                              13480    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $92.31                                                                                          $92.31
Bushnell, Scott
11286 SE Stevens RD A305
Happy Valley, OR 97086                         13481    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Doh, Kyong
535 Pierce Street Apt 3416
Albany, CA 94706                               13482    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                                            $300.00                                 $300.00
Hernandez, Erika D.
9502 White Landing
Mont Belvieu, TX 77523                         13483    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                          $2,400.00                               $2,400.00
Rodiek, Angela
17434 E Dewberry Cir
Parker, CO 80134                               13484    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $141.00                                                                                         $141.00
Liao, Simon
32441 Darlene Way
Union City, CA 94587                           13485    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Hung, Cheryl
3226 midvale ave
los angeles, ca 90034                          13486    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Chan, Steve
3255 Barberry Lane
Sacramento, CA 95864                           13487    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Beitzel, Aaron
21152 Wisteria St.
Apple Valley, CA 92308                         13488    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Cramer, Gloria J.
330 Broadview Lane
Annapolis, MD 21401‐7240                       13489    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $4,949.95                                                                                       $4,949.95
Devdhar, Madhuri
1414 Gardenia St
Irving , TX 75063                              13490    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Cramer, Myron L.
330 Broadview Lane
Annapolis, MD 21401‐7240                       13491    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $4,949.95                                                                                       $4,949.95
Mayfield, Jaime
9571 Erskine Dr
Huntington Beach, CA 92646                     13492    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $117.30                                                                                         $117.30
Brockett, Jerry S
4156 Racquet Club Drive
Huntington Beach, CA 92649                     13493    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00

                                                                                              Page 785 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 786 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Mithani, Kiran
2403 Oxford Lane
Carrollton, TX 75006                           13494    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                          $500.00
Beninati, Phyllis
43 Ridgeway Blvd
Bay Shore, NY 11706                            13495    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $87.50                                                                                           $87.50
Wong, Timothy
11578 Lark Dr
Rancho Cucamonga, CA 91701                     13496    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                               $69.00                                  $69.00
Tran, HuyenTran
4837 Summer Oaks Ln
Fort Worth, TX 76123                           13497    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $216.49                                                                                          $216.49
Gurule, Dan
PO Box 308
Glendora, CA 91740                             13498    9/13/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00
Sung, Hui Chu
853 Linwood Way
San Leandro, CA 94577                          13499    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                          $800.00
Chu, Huey‐ Ling Cathy
301 Rugby Ave
Kensington, CA 94708                           13500    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,245.00                                                                                        $1,245.00
Whitney, Robert
165 Florence St.
Yonkers, NY 10704                              13501    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $110.22                                                                                          $110.22
Bascardal, Carmen
34777 Monaco Common
Fremont, CA 94555‐2838                         13502    9/13/2020    24 Hour Fitness United States, Inc.                  $194.95                                                                                          $194.95
Wolken‐Vierra, June M
300 W Wakea Ave L2
Kahului, HI 96732                              13503    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                               $79.00                                  $79.00
Wolff, Gary
2437 Lanterman Terr
Los Angeles, CA 90039                          13504    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Tsui, Daniel W
529 Alhambra Rd
San Gabriel, CA 91775                          13505    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                          $499.99
Riley, Amber
2929 Cowley Way #G
San Diego, CA 92117                            13506    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $62.99                                                                                           $62.99
Padian, Michael O
14 Crucillo
Rancho Santa Margarita, CA 92688               13507    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $839.49                                                                                          $839.49
Tsui, Natalie
529 Alhambra Rd
San Gabriel, CA 91775                          13508    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $495.00                                                                                          $495.00
Gopalan, Vignesh
49 Finnigan Avenue, Apt I‐42
Saddlebrook, NJ 07663                          13509    9/13/2020        24 Hour Fitness USA, Inc.                        $250.99                                                                                          $250.99
Zhang, Jingchun
15961 Lonecrest Dr.
Hacienda Heights, CA 91745                     13510    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                              $233.00                                 $233.00
Padian, James
14 Crucillo
Rancho Santa Margarita, CA 92688               13511    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $839.49                                                                                          $839.49

                                                                                                 Page 786 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 787 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Ardjmand, Robert
6105 Delmar Blvd, Unit 401C
St. Louis, MO 63112                            13512    9/13/2020       24 Hour Fitness USA, Inc.                       $249.96                                                                                            $249.96
Aguilar, Adriana
74 Country Club Cir
Chula Vista, CA 91911                          13513    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Coburn, Paul Robert
1662 Lemonwood St
La Verne, CA 91750                             13514    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $123.97                                                                                            $123.97
Wyatt, Tony
27962 Loretha Lane
Laguna Niguel, ca 92677                        13515    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Tolton, Dennis Roy
38654 Via Amarilla street
Murrieta, CA 92563                             13516    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                               $900.00                                 $900.00
Bush, Jonathan W
610 Cross Creek Dr
Waxahachie, TX 75167‐7232                      13517    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Gomez, Jose S.
2413 S. North Shore Pl.
Ontario, CA 91761                              13518    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $153.64                                                                                            $153.64
Loy, Clarissa
13836 Gavina Avenue
Sylmar, CA 91342                               13519    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98
Garcia, Bryan
623 Arbolado Dr
Fullerton, CA 92835                            13520    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Flores, Melody G
9957 Del Surf Lane
Elk Grove, CA 95757                            13521    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $389.90                                                                                            $389.90
Coughin, Perri
3026 Hurley Way #38
Sacramento, CA 95864                           13522    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $198.00                                                                                            $198.00
emter, dustin
259 lucia way
oceanside, ca 92057                            13523    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $56.00                                                                                             $56.00
Heuvelhorst, Kaitlin
8898 Mariposa Ave.
Roseville, CA 95661                            13524    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $29.99                                                                                             $29.99
Krishnakumar, Arvind
34584 Falls Ter
Fremont, CA 94555                              13525    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $358.33                                                                                            $358.33
Campbell, Robert A
991 Rippey Street
El Cajon, CA 92020                             13526    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98
Anello, Alene
147 Ardmore Road
Kensington, CA 94707                           13527    9/13/2020    24 Hour Fitness Worldwide, Inc.                                          $149.00                                                                      $149.00
Xiao, Yang
3481 Eden Dr
Santa Clara, CA 95051                          13528    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Zamora, Joel
272 Casoria AV
Las Vegas, NV 89123                            13529    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00

                                                                                              Page 787 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 788 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Yela, Leah
14765 Manor Pl
Fontana, CA 92336                              13530    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Davidson, Kevin Daniel
35489 Shade Tree Rd.
Yucaipa, CA 92399                              13531    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Swisher, Kristine
13659 East Kentucky Ave.
Aurora, CO 80012                               13532    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Blazek, Trina
272 Casoria Ave
Las Vegas, NV 89123                            13533    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Eisenberg, David
325 W. Washington St. #2209
San Diego, CA 92103                            13534    9/18/2020    24 Hour Fitness United States, Inc.                                     $190.40                                                                      $190.40
Egan, Mary
11554 Green Road
Wilton, CA 95693                               13535    9/13/2020        24 Hour Fitness USA, Inc.                                           $700.00                                                                      $700.00
Wu, Shuxian
7205 Sausalito Ave
West Hills, CA 91037                           13536    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Hong, Chujia
1324 Vanna Ct
San Jose, CA 95131                             13537    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Dudani, Sahib
34 Anacapa Lane
Aliso Viejo, CA 92656                          13538    9/16/2020        24 Hour Fitness USA, Inc.                      $1,577.00                                                                                       $1,577.00
Kim, Jisoo
454 Pioneer Trails Place
Pleasanton, CA 94566                           13539    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $507.04                                                                                         $507.04
Jauregui, Alejandro
5164 Baldy Ln
Las Vegas, NV 89110                            13540    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $26.99                                                                                          $26.99
Bush, Renee
610 Cross Creek Dr
Waxahachie, TX 75167‐7232                      13541    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Wang, Jeffrey
3015 Revere Ave
Oakland, CA 94605                              13542    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Ho, Emily
2730 Churchill Drive
Hillsborough, CA 94010                         13543    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $3,619.98                                                                                       $3,619.98
Slager, Yenvi
326 Santa Rosalia Way
Santa Barbara, CA 93111                        13544    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $524.99                                                                                         $524.99
Piper, Amanda
16102 Springdale Street 21
Huntington Beach, CA 92649                     13545    9/14/2020     24 Hour Fitness Worldwide, Inc.                                         $66.12                               $66.12                                 $132.24
Cao, Lee
4213 Crestfield Dr
Richardson, TX 75082                           13546    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Chung, Ray
42 Cartier Aisle
Irvine, CA 92620                               13547    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00

                                                                                                 Page 788 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 789 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Franki, Nicholas
86 Van Sicklen Street
Brooklyn, NY 11223                             13548    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $276.00                                                                                         $276.00
McHugh, Jakob
3543 Broken Feather Drive
Norco, CA 92860                                13549    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Harr, Sue
6941 Stanford Ave
Garden Grove, CA 92845                         13550    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $70.98                                                                                          $70.98
Chien, Zenobia
7988 Clavell Court
Sacramento, CA 95828                           13551    9/16/2020    24 Hour Fitness United States, Inc.                $1,541.00                                                                                       $1,541.00
Nguyen, Tri
7000 Hinckley Ct
Sacramento, CA 95842                           13552    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
LIM, MIN JI
440 RIDGEFARM DR
SAN JOSE, CA 95123                             13553    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Soroushy, Jahangir
5278 Borneo Circle
San Jose, CA 95123                             13554    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Richardson, Yvonne
3 Crested Oak Ct
San Ramon, CA 94583                            13555    9/14/2020     24 Hour Fitness Worldwide, Inc.                                        $886.27                                                                      $886.27
Camacho, Pedro
PO BOX 15381
West Palm Beach, FL 33416‐5381                 13556    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                             $308.74                                 $308.74
Jun, Hyunhyo
16650 SW Snowdale St
Beaverton, OR 97007                            13557    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Belani, Suraj
2806 Richmond Ridge Ln
Katy, TX 77494                                 13558    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Yan, Hua
1717 Winston St
San Jose, CA 95131                             13559    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $190.00                                                                                         $190.00
GIL, MICHAEL R
1207 N. ORANGE DR. APT. 109
LOS ANGELES, CA 90038                          13560    9/14/2020     24 Hour Fitness Worldwide, Inc.                                      $3,000.00                                                                    $3,000.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                         13561    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $296.00                                                                                         $296.00
Flores Jr., Felipe
9957 Del Surf Lane
Elk Grove, CA 95757                            13562    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $389.00                                                                                         $389.00
Shin, Hochul
18 Clifford Drive
Wayne, NJ 07470                                13563    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $132.00                                                                                         $132.00
Wu, Chung
P.O. Box 71275
Salt Lake City, UT 84171                       13564    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00
Sena, Antonio
8583 West Wing Dr
Elk Grove, CA 95758                            13565    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99

                                                                                                 Page 789 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 790 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Zamora, Fernando
272 Casoria Ave.
Las Vegas, NV 89123                             13566    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                             $90.00
Barish‐Wreden, Maxine
1332 Kingsford Drive
Carmichael, CA 95608                            13567    9/13/2020        24 Hour Fitness USA, Inc.                                            $2,500.00                                                                    $2,500.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                          13568    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $296.00                                                                                            $296.00
Simarian, Andrew
16451 Sloan Dr.
Los Angeles, CA 90049                           13569    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
North, Eric
4905 Ridglea Hills Ct
Ft Worth, TX 76116                              13570    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $66.67                                                                                             $66.67
Gremillion, Kami
3758 Conquista Ave
Long Beach, CA 90808                            13571    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $158.00                                                                                            $158.00
Satoh, Kimihiro
7740 SW Summerton St
Wilsonville, OR 97070                           13572    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                                $215.88                                 $215.88
L.P., a minor (parent Siegmar Pohl)
1130 Rachele Rd
Walnut Creek, CA 94597                          13573    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $296.00                                                                                            $296.00
Winningham, Laura
PO Box 48617
Watauga, TX 76148                               13574    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                          13575    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $296.00                                                                                            $296.00
Burgess, Alexandra
5990 Midway Rd
Weatherford, TX 76085                           13576    9/13/2020        24 Hour Fitness USA, Inc.                        $324.00                                                                                            $324.00
Navarro, Rafael
PO Box 693
South Pasadena, CA 91031                        13577    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $286.66                                                                                            $286.66
Thomas, Robert Bryant
22617 Copper Hill Dr. 116
Santa Clarita, CA 91350                         13578    9/13/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Zhang, Jingchun
15961 Lonecrest Dr.
Hacienda Heights, CA 91745                      13579    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                                $389.99                                 $389.99
Raub, Constance
2750 Black Canyon Road
Colorado Springs, CO 80904                      13580    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,255.40                                                                                          $1,255.40
Arce, Michele
279 Quincy Avenue
Bronx, NY 10465                                 13581    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $168.00                                                                                            $168.00
Wang, Henry
2115 Lockwood Ave.
Fremont, CA 94539                               13582    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Denny, Patti
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                           13583    9/13/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00

                                                                                                  Page 790 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 791 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Blanco, Andrea
173 White Bark Lane
Simi Valley, CA 93065                           13584    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $304.58                                                                                         $304.58
Rodriguez, Margarita
268 Nagle Avenue Apt 1D
New York, NY 10034                              13585    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Singh, Parag
5508 Ashleigh Rd
Fairfax, VA 22030                               13586    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                         $499.92
Chiu, Steven
PO Box 4084
Cerritos, CA 90703‐4084                         13587    9/13/2020    24 Hour Fitness Worldwide, Inc.                                       $125.00                                                                      $125.00
Liu, Huichu
3481 Eden Drive
Santa Clara, CA 95051                           13588    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Egan, Daniel
11554 Green Road
Wilton, CA 95693                                13589    9/13/2020       24 Hour Fitness USA, Inc.                                          $500.00                                                                      $500.00
Blanco, Alberto
173 White Bark Lane
Simi Valley, CA 93065                           13590    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $304.58                                                                                         $304.58
Nguyen, Thao
4956 Paguera Ct
San Diego, CA 92124                             13591    9/13/2020       24 Hour Fitness USA, Inc.                                                            $428.00                                                    $428.00
Walter, Mark A
1330 N. Gardner Street, #308
Los Angeles, CA 90046                           13592    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                                            $633.65                                 $633.65
Yao, Song
1531 Rucker Pl
Santa Clara, CA 95050                           13593    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Nguyen, Vivian
5133 Picasso Drive
Chino Hills, CA 91709                           13594    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $49.56                                                                                          $49.56
Navarro, Felicia
217 S 104th Street
Seattle, WA 98168                               13595    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Korn Ferry (US)
Samantha Goodman
1900 Avenue of the Stars Suite 2600
Los Angeles, CA 90067                           13596    9/13/2020       24 Hour Fitness USA, Inc.                    $10,299.97                                                                                      $10,299.97
Nelson, Sharron
3904 Ballina Canyon Road
Encino, CA 91436                                13597    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $270.00                                                                                         $270.00
Frucutoso, Kevin
5133 Picasso Drive
Chino Hills, CA 91709                           13598    9/13/2020    24 Hour Fitness Worldwide, Inc.                    $495.83                                                                                         $495.83
Cook, Barbara
4319 Dahill Place
Alexandria, VA 22312                            13599    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $565.00                                                                                         $565.00
Cuevas, Kathy
2144 Bowdoin St.
Corona, CA 92878                                13600    9/13/2020    24 Hour Fitness Worldwide, Inc.                     $22.89                                                                                          $22.89



                                                                                               Page 791 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 792 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                                 Current General                                              Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                       Amount
Farrell, Susan
24292 Tahoe Court
Laguna Niguel, CA 92677                          13601    9/14/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                          $1,548.00
Duplessis, Germeen
22979 darien st
woodland hills, CA 91364                         13602    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Denny, Patti
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                            13603    9/13/2020      24 Hour Fitness Holdings LLC                            $0.00                                                                                           $0.00
Rao, Anita
147 Hopper Lane
Folsom, CA 95630                                 13604    9/13/2020     24 Hour Fitness Worldwide, Inc.                                           $214.99                                                                      $214.99
Rodrigues, Charlotte
20002 Jacana Court
Canyon Country, CA 91351                         13605    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                                $475.98                                 $475.98
Swearingen, Paula
500 North Willowbrook Ave, Unit S7
Compton, CA 90220                                13606    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Chatterjee, Satrajit
1120 Newell Road
Palo Alto, CA 94303                              13607    9/13/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
Barnett, Brian
2212 Red Sage
Irvine, CA 92618                                 13608    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
Tiffany Aguirre for Scott Aguirre (Minor)
111 Camino de las Colinas
Redondo Beach, CA 90277‐6740                     13609    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
CLARKE, DANIEL
PO BOX 2163
TEMPLE CITY, CA 91780                            13610    9/13/2020     24 Hour Fitness Worldwide, Inc.                      $36.70                                                                                             $36.70
XIAO, SHUNXIN
14747 HIDDENSPRING CIR
CHINO HILLS, CA 91709                            13611    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Shao, Siman
3610 S Nogales St, West
Covina, CA 91792                                 13612    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $204.00                                                                                            $204.00
Aspaas, John L
2312 Dublin Dr NW
Olympia, WA 98502                                13613    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $80.90                                                                                             $80.90
Martins, Luiz
24 Admiral Ave
San Francisco, CA 94112                          13614    9/13/2020           24 San Francisco LLC                           $71.60                                                                                             $71.60
Sanchez, Jeremiah
2189 Golden Dew Cir
San Jose, CA 95121                               13615    9/14/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Schmidt, Richard A
28 Campbell Place
Danville, CA 94526                               13616    9/13/2020        24 Hour Fitness USA, Inc.                        $292.00                                                                                            $292.00
Padilla, Anthony Joseph
10431 Northvale Road
Los Angeles, CA 90064                            13617    9/13/2020        24 Hour Fitness USA, Inc.                                              $249.96                                                                      $249.96
Sorokin, Vitaliy
1645 San Bernardino Avenue
Spring Valley, CA 91977                          13618    9/13/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                            $699.99

                                                                                                     Page 792 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 793 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                           Current General                                           Current 503(b)(9)
                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                    Amount
Brackett, Thomas
8533 Yellowtail Wy
Antelope, CA 95843                           13619    9/13/2020         24 San Francisco LLC                          $644.99                                                                                         $644.99
Senft, David
435 S. Curson Ave., #ML
Los Angeles, CA 90036                        13620    9/15/2020       24 Hour Fitness USA, Inc.                       $447.00                                                                                         $447.00
Patil, Harshad
4649 Deadwood Drive
Fremont, CA 94536                            13621    9/14/2020       24 Hour Fitness USA, Inc.                       $649.99                                                                                         $649.99
DENNIS, ATHALIAH BALTAZAR
1799 HONESTIDAD RD
SAN DIEGO, CA 92154                          13622    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Barnett, Duante Edward
11816 25 Ave S
Seattle, WA 98168                            13623    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Huang, Alisa
1005 Island Dr.
Alameda, CA 94502                            13624    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Marquez, Amanda M
311 San Miguel Court #3
Milpitas, CA 95035                           13625    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $120.80                                                                                         $120.80
BALTAZAR, AMABELLE
1799 HONESTIDAD RD.
SAN DIEGO, CA 92154                          13626    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Gardner, Juliet
10705 Lynn Circle
Cypress, CA 90630                            13627    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Cai, Yanan
13031 135th PL NE
Kirkland, WA 98034                           13628    9/14/2020       24 Hour Fitness USA, Inc.                       $502.46                                                                                         $502.46
Kleinheinz, Katelyn
PO Box 5488
Pleasanton, CA 94566                         13629    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Becker, Shellie A
148 Leonard St
Lewisville, TX 75057                         13630    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,019.96                                                                                       $1,019.96
Weisberg, Rick
843 Vespucci Lane
Foster City, CA 94404‐2922                   13631    9/14/2020       24 Hour Fitness USA, Inc.                       $600.00                                                                                         $600.00
Baltazar, Aaron
1799 Honestidad Rd
San Diego, CA 92154                          13632    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Miller, AJ
3053 Freeport Blvd. #322
Sacramento, CA 95818                         13633    9/14/2020       24 Hour Fitness USA, Inc.                    $25,429.99                                                                                      $25,429.99
Bearden‐Vrai, Iah Kinley
3966 Denker Avenue
Los Angeles, CA 90062                        13634    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $51.79                                                                                          $51.79
Lyman, Alan
15 Stuyvesant Oval #6D
New York, NY 10009                           13635    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,332.00                                                                                       $1,332.00
Calderon, Andrea
720 Pelham Rd, Apt 5F
New Rochelle, NY 10805                       13636    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                          $93.98

                                                                                               Page 793 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 794 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Asif, Ibad
20011 Flax Flower Dr
Richmond, TX 77407                              13637    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $149.55                                                                                            $149.55
Loi, Vince
2299 Woodset Dr.
San Jose, CA 95116‐2592                         13638    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $87.14                                  $87.14
Amon, Gregory
35 E 1st.
Colonia, NJ 07067                               13639    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $35.64                                                                                             $35.64
White, Roseyolonda
4204 Toland Way
Los Angeles, CA 90065                           13640    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $93.68                                                                                             $93.68
Thaxton, Levon
2216 Ackerman Drive
Pittsburg, CA 94565                             13641    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
McNeil Jr., Edward
519 Rolling Peaks Way
Scotch Plains, NJ 07076‐2054                    13642    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $359.88                                                                                            $359.88
Botts, Eugene
746 Valley Ridge Dr
Rosenberg, TX 77469                             13643    9/15/2020        24 Hour Fitness USA, Inc.                         $77.92                                                                                             $77.92
Halasey, Steve
255 N. Lima St.
Sierra Madre, CA 91024                          13644    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $524.93                                                                      $524.93
Herbert‐Voss, Ruth
974 East Platinum Way
Sandy, UT 84094‐4606                            13645    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $159.80                                                                                            $159.80
Christopher, Kimberly
5822 Clan Maclaine Drive
Charlotte, NC 28278                             13646    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $55.00                                                                                             $55.00
Lowery, Christopher Alan
PO Box 41217
Houston, TX 77241                               13647    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $300,000.00                                                                                        $300,000.00
Xu, Jing
1701 NW 56th St, Unit 223
Seattle, WA 98107                               13648    9/15/2020        24 Hour Fitness USA, Inc.                                            $1,525.99                                                                    $1,525.99
BUMGARNER, MARY TERESA
18950 MARSH LN #809
DALLAS, TX 75287                                13649    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $301.06                                                                                            $301.06
Strickland, Brittany
414 N Quince St
Salt Lake City, UT 84103                        13650    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
VU, HEIDI
3595 SANTE FE AVE #271
LONG BEACH, CA 90810                            13651    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Verkhovsky, Lev
373 Ave S, apt 6F
Brooklyn, NY 11223                              13652    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Chong, Francisco
139 N Vivyen Street
Bergenfield , NJ 07621                          13653    9/14/2020    24 Hour Fitness United States, Inc.                   $50.00                                                                                             $50.00
Chen, Hao
4025 Saltburn Dr.
Plano, TX 75093                                 13654    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $350.00                                                                      $350.00

                                                                                                  Page 794 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 795 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Fry, Simon
5455 Alvoca Way
Sacramento, CA 95835                           13655    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $387.00                                                                                         $387.00
Kranz, David
21906 Great Creek Lane
Katy, TX 77450                                 13656    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $47.73                                                                                          $47.73
Lopez, Sandra
2306 Avenida Cabrillo
Chino Hills, CA 91709                          13657    9/14/2020    24 Hour Fitness Worldwide, Inc.                                        $79.00                                                                       $79.00
Faulkner, Jade
33 Cole Road
Fairfield, NJ 07004                            13658    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $86.08                                                                                          $86.08
Maloney, Nicholas Lyndon
350 paseo de playa #305
Ventura, CA 93001                              13659    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Ruiz, Neidsha J
14127 Rutgers Ave
Orlando, FL 32826                              13660    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Facchino/LaBarbera Tennant Station LLC
Julie H. Rome‐Banks
Binder & Malter, LLP
2775 Park Avenue
Santa Clara, CA 95050                          13661    9/14/2020       24 Hour Fitness USA, Inc.                   $283,501.96                                                                                     $283,501.96
Mogahed, Dalia
1789 Westwind Way
Mclean, VA 22102                               13662    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $297.00                                                                                         $297.00
Staczek, Ruby
3650 SE Rural Street
Portland, OR 97202                             13663    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $112.96                                                                                         $112.96
Crook‐Wilson, Susan
25 Brunswick Ct
Vallejo, CA 94591                              13664    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
YU, QIANHE
14747 HIDDENSPRING CIR
CHINO HILLS, CA 91709                          13665    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Valenzuela Jr, John
2805 Forest Green Dr.
Round Rock, TX 78665                           13666    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $75.76                                                                                          $75.76
Messina, Mercedes
1466 Temple Heights Dr
Oceanside, CA 92056                            13667    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Stevens, Nadeline
25511 Lucille Ave
Lomita, CA 90717                               13668    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $121.47                                                                                         $121.47
EQUIPADO, ALEC
6632 LELAND WAY
LOS ANGELES, CA 90028‐7815                     13669    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $25.00                                                                                          $25.00
Zitel, Victor S.
3013 Castle Road
Falls Church, VA 22044                         13670    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $121.98                                                                                         $121.98
Tice, Thomas
5732 Rio Oso Rd NE
Rio Rancho, NM 87144                           13671    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00


                                                                                              Page 795 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 796 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Monpere, Tom
5980 Wymore Way
Sacramento, CA 95822                          13672    9/14/2020        24 Hour Fitness USA, Inc.                        $648.00                                                                                            $648.00
Berg, Donald
2396 North First Avenue
Upland, CA 91784                              13673    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Clark, Janice
25 Brunswick Ct
Vallejo, CA 94591                             13674    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                             $30.00
Wilson, Shedrick L
25 Brunswick Ct
Vallejo, CA 94591                             13675    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                             $30.00
Jurynec, Jennifer
3671 Kaibab Cir
Salt Lake City, UT 84109                      13676    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Maghanoy Jr, Richard E
12759 SE 211th Street
Kent, WA 98031                                13677    9/14/2020        24 Hour Fitness USA, Inc.                         $93.88                                                                                             $93.88
Wisz, David T.
132 Church Street
San Francisco, CA 94114                       13678    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Kaler, Jacob
7206 NE 67th St.
Vancouver, WA 98662                           13679    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Murphy, Richard
4673 18th Street
San Francisco, CA 94114                       13680    9/14/2020        24 Hour Fitness USA, Inc.                        $761.14                                                                                            $761.14
Ruiz‐Vela, Danielle
2330 Vanguard Way Unit K102
Costa Mesa, CA 92626                          13681    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nemeroff, Wendy
135 Mangels Avenue
San Francisco, CA 94131                       13682    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Sauer, Jeffrey
7820 Inverness Blvd
Unit 301
Englewood, CO 80112                           13683    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Mandla, Bhavya
27 bear paw, APT # 29D
Irvine, CA 92604                              13684    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $386.43                                                                                            $386.43
Karahalios, Dawn
36 Via Buen Corazon
San Clemente, CA 92673                        13685    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Powell, Emily
312A Little Falls St
Falls Church, VA 22046                        13686    9/14/2020    24 Hour Fitness United States, Inc.                                        $776.00                                                                      $776.00
Chang, Justin S
424 Norvell St
El Cerrito, CA 94530                          13687    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $190.00                                                                                            $190.00
Patel, Baboolal
231 Rosilie St.
San Mateo, CA 94403                           13688    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98



                                                                                                Page 796 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 797 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Salceda, David
33942 Crystal Lantern St
Dana Point, CA 92629                           13689    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $18.50                                                                                             $18.50
Morton, Megan
2340 SE 50th Ave
Apt 6
Portland, OR 97215                             13690    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                               $293.38                                 $293.38
Rubin, Cynthia B
1104‐A Payne Ave
Austin, TX 78757                               13691    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $25.98                                                                                             $25.98
Silewicz, Jennifer Oakes
1958 Lansdowne Way
Petaluma, CA 94954                             13692    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
McWilliams, Cecelia
2 Fresian
Coto de Caza, CA 92679                         13693    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $79.80                                                                                             $79.80
Silewicz, Daniel
1958 Lansdowne Way
Petaluma, CA 94954                             13694    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Pierce, Chloe
24 Crestview
Aliso Viejo, CA 92656                          13695    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Maddox, Aaron
701 Creekwater Terrace
Apt 213
Lake Mary, FL 32746                            13696    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
OWEN, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                           13697    9/14/2020       24 Hour Fitness USA, Inc.                                          $98,908.35                                                                   $98,908.35
Meiches, Mark
4315 Bryn Mawr
Dallas, TX 75225                               13698    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $3,696.80                                                                                          $3,696.80
Cho, Lisa
2732 Conner St NW
Salem, OR 97304                                13699    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Kaur, Nashatar
10096 Tittle Way
Elk Grove, CA 95757                            13700    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                            $168.00
Watmore, John
2604 W Canyon Ave.
San Diego, CA 92123                            13701    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Roger, Jim
1060 N Hiatus Rd
Pembroke Pines, FL 33026                       13702    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $92.18                                                                                             $92.18
Ramirez, Roberto
77835 Michigan Dr
Palm Desert, CA 92211                          13703    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                             $63.98
Christains, Emily
4913 Palmetto St
Bellaire, TX 77401‐3145                        13704    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $92.70                                                                                             $92.70
Pedersen, Meredith
                                               13705    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $39.42                                                                                             $39.42



                                                                                              Page 797 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 798 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Liberman, Vladimir
3350 Wolcott Common
Fremont, CA 94538                              13706    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $750.00                                                                      $750.00
Khaimov, Aron
2330 Voorhies Apt. 2J
Brooklyn, NY 11235                             13707    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Khaimov, Alfira
2915 West 5th Apt. 20H
Brooklyn, NY 11224                             13708    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $229.00                                                                                            $229.00
Tsai, Yao
142 California Street, Unit D
Arcadia, CA 91006                              13709    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Yan, Kyle Qiwo
1044 San Souci
Walnut Creek, CA 94597                         13710    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Butler, Robert
10780 Manchester Park Dr.
Las Vegas, NV 89141                            13711    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $56.68                                                                                             $56.68
Papp, Bianca
4155 Georgia Street
Apt. 205
San Diego, CA 92103                            13712    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Tong, Harrison
2617 S Moorland Pl
West Covina, CA 91792                          13713    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Skrzypek, Julie
12484 W. Nevada Place Unit 213
Lakewood, CO 80228‐3224                        13714    9/15/2020     24 Hour Fitness Worldwide, Inc.                                           $215.00                                                                      $215.00
Meiches, Mark
4315 Bryn Mawr
Dallas, TX 75225                               13715    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $3,696.80                                                                                          $3,696.80
Chung, Regina J
2447 Rossett St. #2F
Fort Lee, NJ 07024                             13716    9/14/2020    24 Hour Fitness United States, Inc.                   $89.54                                                                                             $89.54
Christians, Linda
4913 Palmetto St
Bellaire, TX 77401‐2134                        13717    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $88.28                                                                                             $88.28
Santos, Elizabeth
2964 Crane St
Lemon Grove, CA 91945                          13718    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Loza, Jennifer
3063 Knollwood Ave
La Verne, CA 91750                             13719    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $50.38                                                                                             $50.38
Wang, Tao
124 Castro Lane
Fremont, CA 94539                              13720    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Velazquez‐Ibarra, Noemi
2412 Cedar Ave
Greeley, CO 80631                              13721    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Warshoff, Darclee
8777 Wendy Lane South
West Palm Beach, FL 33411                      13722    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                             $400.00                                                    $400.00



                                                                                                 Page 798 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 799 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Kveglis, Ann
2848 California Street
Apt 1
San Francisco, CA 94115                        13723    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Snyder, Yasuko
2818 SE 74th Ave.
Portland, OR 97206‐1157                        13724    9/14/2020     24 Hour Fitness Worldwide, Inc.                                        $691.34                                                                      $691.34
OWEN, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                           13725    9/14/2020        24 Hour Fitness USA, Inc.                                                                             $98,908.35                              $98,908.35
Kinser, Tiffany
5530 SE Gladstone St
Portland, OR 97206                             13726    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $38.99                                                                                          $38.99
Benson, Harry
408 Majorca Avenue
Altamonte Springs, FL 32714                    13727    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $258.92                                                                                         $258.92
Padian, Andrea
14 Crucillo
Rancho Santa Margarita, CA 92688               13728    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $834.49                                                                                         $834.49
Davidson, Lori
4401 SW Barton Street
Bentonville, AR 72713                          13729    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $195.00                                                                                         $195.00
Hannon, Kelsey
1023 Spring Valley Common
Livermore, CA 94551                            13730    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Cordes, Susan E.
2013 La Salle Drive
San Mateo, CA 94403                            13731    9/14/2020     24 Hour Fitness Worldwide, Inc.                                        $699.00                                                                      $699.00
Belskus, Jason
6602 Monero Dr
Rancho Palos Verdes, CA 90275                  13732    9/14/2020     24 Hour Fitness Worldwide, Inc.               $1,000,000.00                                                                                   $1,000,000.00
VORA, JOSHUA
3812 209TH ST SE
BOTHELL, WA 98021                              13733    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $103.38                                                                                         $103.38
Staczek, Francine
3650 SE Rural Street
Portland, OR 97202                             13734    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $145.83                                                                                         $145.83
Johnson, Pamela
3834 West 59th Street
Los Angeles, CA 90043                          13735    9/14/2020    24 Hour Fitness United States, Inc.                  $399.00                                                                                         $399.00
Masters, Steve
29247 188th Ave SE
Kent, WA 98042                                 13736    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $132.00                                                                                         $132.00
Barawed, Stacy Kathryn
102 E. Main Street
Winters, CA 95694                              13737    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,656.00                                                                                       $1,656.00
Frew, David
2676 Twin Creeks Dr.
San Ramon, CA 94583                            13738    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
Balph, John
13046 25Th Ave NE
Seattle, WA 98125                              13739    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $195.00                                                                                         $195.00



                                                                                                 Page 799 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 800 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Carver, Amanda
9809 Via Montara
Moreno Valley, CA 92557                        13740    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                               $400.00                                 $400.00
Chen, Sean Shaohua
16046 Crestline Dr.
La Mirada, CA 90638                            13741    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Taylor, Revous
5113 Bobtown Rd.
Garland, TX 75043                              13742    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Li, Bo
1705 NE 130th Place
Seattle, WA 98125                              13743    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Harmala, Devin
2806 182nd Ave NE
Redmond, WA 98052                              13744    9/14/2020       24 Hour Fitness USA, Inc.                        $51.60                                                                                             $51.60
Wardell, Lisa
14456 Foothill Blvd. Unit 63
Sylmar, CA 91342                               13745    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Barnum, Lyod Lauron
284 Sparkler Lane
Perris, CA 92571                               13746    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $394.00                                                                                            $394.00
Noordermeer, Taleen
3310 Oakmont View Drive
Glendale, CA 91208                             13747    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                          $1,400.00
Desai, Manoj
1811 Tamarind Way
Gilroy, CA 95020                               13748    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                            $168.00
Bellettiere, William
414 Avenue C
Brooklyn, NY 11218                             13749    9/14/2020           24 New York LLC                                  $0.00                                                                                           $0.00
Hong, Chujia
1324 Vanna Ct
San Jose, CA 95131                             13750    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Acosta, Omar
400 2nd Ave W Suite 220
Seattle, WA 98119                              13751    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $750.00               $800.00                                                                    $1,550.00
Baca, David
6512 SW Moonshadow Ct.
Portland, OR 97223                             13752    9/14/2020    24 Hour Fitness Worldwide, Inc.                                          $473.00                                                                      $473.00
Ramirez, John
2733 Agate St
Bakersfield, CA 93304‐5303                     13753    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $9.00                                                                                           $9.00
Thipatima, Kathryn
1087 N. Glendora Ave
Covina, CA 91724                               13754    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $58.00                                                                                             $58.00
Onvani, Marcus A.
4573 Coyote Run
Littleton, CO 80125                            13755    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $82,491.51                                                                                         $82,491.51
Latifzada, Elaha Lily
38541 Royal Ann Cmn
Fremont, CA 94536                              13756    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Sun, Erjiang
7638 Fennel Rd
Rancho Cucamonga, CA 91739                     13757    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $88.00                                                                                             $88.00

                                                                                              Page 800 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 801 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Jun, Amber
16650 SW Snowdale St
Beaverton, OR 97007                           13758    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
panchal, rahul p
10946 san blas cir
san diego, ca 92126                           13759    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $370.00                                                                                         $370.00
Rutan, Debra
415 N Broome Ave
Lindenhurst, NY 11757                         13760    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $850.00                                                                                         $850.00
Dobson, Heidi
6540 Copper Drive
Frederick, CO 80516                           13761    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $15,000.00                                                                                      $15,000.00
Sarrel, Matt
1031 Broderick St
San Francisco, CA 94115                       13762    9/14/2020           24 San Francisco LLC                          $133.97                                                                                         $133.97
Nguyen, Thu M
3403 Marten Ave
San Jose, CA 95148                            13763    9/15/2020    24 Hour Fitness United States, Inc.                   $85.00                                                                                          $85.00
Turvey, Megan
5111 SE 42nd Avenue
Portland, OR 97206                            13764    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $308.42                                                                                         $308.42
Lapin, Dennis
1283 Pine Harbor Point Circle
Orlando, FL 32806                             13765    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $196.00                                                                                         $196.00
Dobson, Stuart
6540 Copper Drive
Frederick, CO 80516                           13766    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $15,000.00                                                                                      $15,000.00
Tyo, Jason
8886 Modoc Cir #1201B
Huntington Beach, CA 92646                    13767    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Dover, Latonya
4859 West Slauson Avenue #249
Los Angeles, CA 90056                         13768    9/14/2020    24 Hour Fitness United States, Inc.                  $420.00                                                                                         $420.00
Wong, Michael
7900 Tecoma Circle Apt 20201
Austin, TX 78735                              13769    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Dang, Kevin
3839 Polton Place Way
San Jose, CA 95121                            13770    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $69.98                                                                                          $69.98
Le, Joanne
8669 San Rio Dr.
Buena Park, CA 90620                          13771    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,155.00          $1,155.00                                                                    $2,310.00
Charif, Mona
5911 Twin Coves Street
Dallas, TX 75248                              13772    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                            13773    9/14/2020         24 Hour Holdings II LLC                                            $770.46                                                                      $770.46
Hysni, Kimberly
13825 Camino del Suelo
San Diego, CA 92129                           13774    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $10,800.00                                                                                      $10,800.00
Geering, Melissa
2400 Lawnmeadow Dr
Richardson, TX 75080                          13775    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74

                                                                                                  Page 801 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 802 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Moreno, America Y
13750 Clarks Fork Dr
Houston, TX 77086                             13776    9/14/2020    24 Hour Fitness Worldwide, Inc.                                          $180.00                              $180.00                                 $360.00
Wu, David
27102 SE 18th PL
Sammamish, WA 98075                           13777    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                               $480.00                                 $480.00
McKenna, Greg
3582 E. Apple Mill Cove
Salt Lake City, UT 84109                      13778    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Charles, Alana
326 E. Victoria St. Unit A.
Santa Barbara, CA 93101                       13779    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                            $449.99
Patton, Julie
2 Fresian
Coto de Caza, CA 92679                        13780    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $42.51                                                                                             $42.51
Bruhahn, Steph
1402 Auburn Way N #103
Auburn, WA 98002                              13781    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Tourchian, Mohammad Reza
24161 El Tiradore Cir
Mission Viejo, CA 92691                       13782    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Nguyen, Tai
5341 NW Goodwin Loop
Camas, WA 98607                               13783    9/15/2020    24 Hour Fitness Worldwide, Inc.                                           $99.00                                                                       $99.00
TAN, LUCY
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                              13784    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                            $325.00
Allen, Kevin
6323 Castle Lane Drive
Houston, TX 77066                             13785    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Raya, Lucero
7769 Megan Ann Way
Antelope, CA 95843                            13786    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Chang, Jungja
550 Kiely Blvd. Apt 3
San Jose, CA 95117                            13787    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $234.94                                                                                            $234.94
Jackson, Allison R
115 Glasgow Terrace
Mahwah, NJ 07430                              13788    9/14/2020       24 Hour Fitness USA, Inc.                       $533.11                                                                                            $533.11
Miner, Amy
1521 S. Trafton St.
Tacoma, WA 98405                              13789    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $94.74                                                                                             $94.74
Hallon, Jorge
3485 Torremolinos Ave.
Doral, FL 33178                               13790    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $85.00                                                                                             $85.00
Karen Donohue‐Carner aka Karen Donohue
1650 Rainier Rd
Woodburn, OR 97071                            13791    9/14/2020    24 Hour Fitness Worldwide, Inc.                                           $99.00                                                                       $99.00
King, Joshua
304 NE Multnomah St
Apt 625
Portland, OR 97232                            13792    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $88.98                                                                                             $88.98



                                                                                             Page 802 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 803 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Jury, Meredith
3607 Mount Rubidoux Dr.
Riverside, CA 92501                            13793    9/14/2020        24 Hour Fitness USA, Inc.                      $1,672.00             $3,025.00                                                                     $4,697.00
Castillo, Abelardo
6270 Ruxton Ct.
Pleasanton, CA 94588                           13794    9/14/2020    24 Hour Fitness United States, Inc.                   $53.14                                                                                              $53.14
Eslami, Sadaf
24810 87 DR
Bellerose, NY 11426                            13795    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Qualls, Denise
702 Silver Lake Drive
Danville, CA 94526                             13796    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                           $1,548.00
LaManna, Lisa Ann
7045 SW Ventura Drive
Tigard, OR 97223                               13797    9/14/2020        24 Hour Fitness USA, Inc.                     $13,223.48                                                                                          $13,223.48
TAN, ROGER
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                               13798    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                             $325.00
Tran, Emily
2088 Alborada Drive
Camarillo, CA 93010                            13799    9/16/2020        24 Hour Fitness USA, Inc.                                                 $0.00                                                                        $0.00
Garland, Shalea
1313 East 56th Street
Tacoma, WA 98404                               13800    9/14/2020     24 Hour Fitness Worldwide, Inc.                                            $80.00                                                                        $80.00
Yang, Ziliang
620 S. Virgil Avenue
#317
Los Angeles, CA 90005                          13801    9/14/2020    24 Hour Fitness United States, Inc.                  $370.00                                                   $1,480.00                               $1,850.00
MacPhetridge, Heather
5081 Magnolia Ave
Riverside, CA 92506                            13802    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                              $99.00
TAN, ALEXANDRA
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                               13803    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $379.17                                                                                             $379.17
Whitaker, Emily
7570 SE Michael Drive
Milwaukie, OR 97222                            13804    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $75.58                                                                                              $75.58
Hamilton, Michael
10630 Ruthelen Street
Los Angeles, CA 90047                          13805    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Tan, Hannah
7287 Lembert Hills Dr
Dublin, CA 94568                               13806    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $162.50                                                                                             $162.50
Sanchez, Christine Marie
1353 Calle Galante
San Dimas, CA 91773                            13807    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Claim docketed in error
                                               13808    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                           $0.00
Barraza‐Reyes, Yvette
1602 Heather Hill Rd
Hacienda Heights, CA 91745                     13809    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $600.00                                                                       $600.00
Ung, Jenna
1358 Palo Verde Way
Vista, CA 92083                                13810    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                             $300.00

                                                                                                 Page 803 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 804 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Chou, Arthur
22117 Settler Court
Walnut, CA 91789                               13811    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $369.00                                                                                            $369.00
Miller, Jake
229 27th Street
Manhattan Beach, CA 90266                      13812    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
McClough, Lynn
4954 Moncada Way
Las Vegas, NV 89149                            13813    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $140.97                                                                                            $140.97
WHITE, ADAM MICHAEL
15180 SW SUNRISE LN.
TIGARD, OR 97224                               13814    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Worden, Anna Lou
3998 Edgemoor Place
Oakland, CA 94605                              13815    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                            $210.00
Preston, Joseph
5438 Forsythia Court
North Las Vegas, NV 89031                      13816    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $260.00                                                                                            $260.00
Krull, Christopher
3082 Gomer Street
Yorktown Heights, NY 10598                     13817    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $437.92                                                                                            $437.92
Morshed, Talukder
15626 Brewer Lane
Fontana, CA 92336                              13818    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Lim, Mipyo
12231 N Shadow Cove
Houston, TX 77082                              13819    9/14/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                          $1,000.00
Chavez, Marissa
7848 Camino Raposa
San Diego, CA 92122                            13820    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                                  $0.00                                   $0.00
Guerra, Lisa
5522 Coralwood Place
Fontana, CA 92336                              13821    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
ATLAS CRANE INC
3120 N NELLIS BLVD
LAS VEGAS, NV 89115                            13822    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                            $420.00
Reilly, Jill
160 N. Mine Canyon Road, Unit F
Orange, CA 92869‐5850                          13823    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                             $49.99
Bernhardt, Cory
2316 Stratford Drive
Lomita, CA 90717                               13824    9/14/2020    24 Hour Fitness United States, Inc.                   $61.46                                                                                             $61.46
McCormack, Carol
24370 Via Lomas De Yorba E
Yorba Linda, CA 92887                          13825    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Blair, Larry W
1638 La Madera Lane
San Marcos, CA 92078                           13826    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Reed, Jacquelin
1518 E. Adams Ave
Orange, CA 92867                               13827    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Norris, Dr. Jennifer
2120 10th St
Sacramento, CA 95818                           13828    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98

                                                                                                 Page 804 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 805 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Guerrero, Olivia M
1813 Big Bend Drive
Cedar Park, TX 78913                           13829    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Hutka, Joe
46700 Iversen Rd.
Gualala, CA 95445                              13830    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                       $1,400.00
Jones, Jordan
993 Platinum Way
Sandy, UT 84094                                13831    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $52.55                                                                                          $52.55
Assarian, Tanya
1123 S. Gladys Ave.
San Gabriel, CA 91776                          13832    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $53.02                                                                                          $53.02
MONROY, MARIA ISABEL
PO BOX 6522
CHULA VISTA, CA 91909                          13833    9/14/2020    24 Hour Fitness United States, Inc.                  $234.75                                                                                         $234.75
Bagirov, Alex
2230 S Buckley Court #A
Aurora, CO 80013                               13834    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Lopez Jr, Roberto P
661 Bonita Ave #46
San Jose, CA 95116                             13835    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Akbari, Nawed
2576 Marie Antonette Lane
Tracy , CA 95377                               13836    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $3,605.00                                                                                       $3,605.00
Salas, Izayah
13545 Flomar Dr
Whittier , CA 90605                            13837    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                          $63.98
Lim, Seunghak
8200 Ephraim Road
Austin, TX 78717                               13838    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $350.72                                                                                         $350.72
Azizi, Seena
5162 Belle Ave
Cypress, CA 90630                              13839    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Mcelroy, Cheri
5181 Skylark Dr.
Huntington Beach, CA 92649                     13840    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,041.24                                                                                       $1,041.24
Williams, Logan
4752 Lesa Place
Yorba Linda, CA 92886                          13841    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                         $125.97
Kararwal, Manohar Lal
1163 S Central Pkwy
Mountain House, CA 95391                       13842    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $95.97                                                                                          $95.97
Buchmann, Gordon
2345 Kearney St
Denver, CO 80207‐3425                          13843    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $801.00                                                                                         $801.00
Ashton, Andrew
11144 Cabriole Ave
Porter Ranch, CA 91326                         13844    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Phung, Lin
6011 Westside Drive
San Ramon, CA 94583                            13845    9/14/2020    24 Hour Fitness United States, Inc.                                     $150.00                                                                      $150.00
Morris, Kendra
1487 Homestead Rd
Santa Clara, CA 95050                          13846    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $229.00                                                                                         $229.00

                                                                                                 Page 805 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 806 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Weber, Terry Lee
20602 Bond Rd NE #6
Poulsbo, WA 98370                               13847    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,491.81                                                                                       $1,491.81
Jones, Blake
323 E Hilltop Way
Thousand Oaks, CA 91362                         13848    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98
Happy Valley Service
PO Box 2422
Wailuku, HI 96793                               13849    9/14/2020       24 Hour Fitness USA, Inc.                     $6,068.72                                                                                       $6,068.72
Hamm, Michela
1911 La Terrace Cir
San Jose, CA 95123                              13850    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $323.00                                                                                         $323.00
Schot, Isaiah
1309 W Mission Blvd., Unit 117
Ontario, CA 91762                               13851    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Ruiz, Lina
351 knickerbocker ave
Paterson, NJ 07503                              13852    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $137.00                                                                                         $137.00
DeLoach, Rhonda
2410 Larkspur Ln #246
Sacramento, CA 95825                            13853    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $135.00                                                                                         $135.00
Spencer, Adam Michael
8075‐D Caminito De Pizza
San Diego, CA 92108                             13854    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $331.78                                                                                         $331.78
Thomas, April
6885 Mesa Ridge Pkwy 113
Fountain, CO 80817                              13855    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $556.00                                                                                         $556.00
Wong, Jennifer H.
1233 S 3rd St
Alhambra, CA 91801‐5031                         13856    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $2,108.27                                                                                       $2,108.27
Cruz Ruiz, Roberto Carlos
8500 148th Av. NE, Apt #A1001
Redmond, WA 98052                               13857    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $86.48                                                                                          $86.48
Delancey, Jason
200 East 131st Street Apt 9G
New York, ny 10037                              13858    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $319.96                                                                                         $319.96
Cruz, Christopher
11771 Westview Parkway
San Diego, CA 92126                             13859    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $945.32                                                                                         $945.32
Nguyen, Hong
5341 NW Goodwin Loop
Camas, WA 98607                                 13860    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $59.99                                                                                          $59.99
Wanis, Luke
14124 Viburnum Dr.
Whittier, CA 90604                              13861    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                       $1,200.00
Henderson‐Smith, Tonya
PO Box 701493
Dallas, TX 75370                                13862    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Gowen, Jennifer
188 Jameson Ct
Sierra Madre, CA 91024                          13863    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                       $1,400.00




                                                                                               Page 806 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 807 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Owen, Kelly J
112 Odell Clark Place
Apt 2B
New York, NY 10030                             13864    9/14/2020           24 New York LLC                             $480.00                                                                                         $480.00
Mac, Justin
17 Benicia
Irvine, CA 92602                               13865    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Shailesh
4069 Elisa Cmn
Fremont, CA 94536                              13866    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Layton, Heather
Layton Law PLLC
801 Echo Ln.
Houston, TX 77024                              13867    9/14/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                       $1,000.00
Crisafulli, Anthony
1640 Marathon Dr
Las Vegas, NV 89108                            13868    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                 $300.00                               $1,000.00
Lam, Phuong M.
1480 Triumph Ct.
San Jose, CA 95129                             13869    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Chien, Jonathan
125 Gerbera St.
Danville, CA 94506                             13870    9/14/2020       24 Hour Fitness USA, Inc.                                          $140.97                                                                      $140.97
Rico Viloria, Melissa‐Darlene
2442 Walker Drive
Fairfield, CA 94533                            13871    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Johnston, Paul
40851 Capa Drive
Fremont, CA 94539                              13872    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $924.00                                                                                         $924.00
Morrow, Duane
5911 S Park Ave
Tacoma, WA 98408                               13873    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
PACIFIC BAY MASONRY, INC.
330 LINCOLN AVE
SAN JOSE, CA 95126                             13874    9/15/2020       24 Hour Fitness USA, Inc.                                      $111,446.80                                                                  $111,446.80
Jones, Krystal
323 E Hilltop Way
Thousand oaks, CA 91362                        13875    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98
Holt, Mary
7612 Darla Way
Sacramento, CA 95828‐4980                      13876    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
Ngo, Jenny
209 Alta Vista Drive
South San Francisco, CA 94080                  13877    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $425.00                                                                                         $425.00
Mach, Jason
10252 Daines Drive
Temple City, CA 91780                          13878    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Go, Jessica
806 E. Grinnell Dr.
Burbank, CA 91501                              13879    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $30,000.00                                                                                      $30,000.00
Turner, June
8291 Dove Ridge Way
Parker, CO 80134                               13880    9/14/2020       24 Hour Fitness USA, Inc.                       $684.00                                                                                         $684.00


                                                                                              Page 807 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 808 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Livshits, Mark
915 E7th Street, 1G
Brooklyn, NY 11230                            13881    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $166.66                                                                                         $166.66
Lee, Brendan
19062 Nathan Circle
Villa Park, CA 92861                          13882    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Kitami, JeCeka
1207 W Rundberg Ln #B
Austin, TX 78758                              13883    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $374.94                                                                                         $374.94
Higashi, Carl
1026 D Awawamalu St.
HONOLULU, HI 96825                            13884    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $52.35                                                                                          $52.35
Bare, Suzanne
315 Birchwood Drive
Moraga, CA 94556                              13885    9/14/2020    24 Hour Fitness Worldwide, Inc.                                        $10.00                                                                       $10.00
Nisar, Saifar
3558 Empire Circle
Salt Lake City, UT 84106                      13886    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Feyereisen, Erika
632 Dittmar Way
Sacramento, CA 95819                          13887    9/14/2020    24 Hour Fitness Worldwide, Inc.                                     $1,560.00                                                                    $1,560.00
Park, Sang
285 Bryce Run
Lake Forest, CA 92630                         13888    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Zhang, Yongling
7205 Sausalito Ave
West Hills, CA 91037                          13889    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Tallon, Chris
1699 Market St Apt 508
San Francisco, CA 94103                       13890    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                            $156.00                                 $156.00
Cooper, Ira
1292 Hastings Street
Teaneck, NJ 07666                             13891    9/16/2020    24 Hour Fitness Worldwide, Inc.                                       $249.99                                                                      $249.99
Leone, Johnna
283 Balchen Street
Massapequa Park, NY 11762                     13892    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Ramirez, Erick
9729 Westview Dr.
Houston, TX 77055                             13893    9/14/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                       $1,000.00
Godsil, Robert
15717 NE 41st St
Vancouver, WA 98682                           13894    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Boer, Gina
4 eastwood drive
orinda, CA 94563                              13895    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Quintana, Lauren
18084 Lemon Dr.
Yorba Linda, CA 92886                         13896    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $619.98                                                                                         $619.98
Casner, Lance
POB 11834
Carson, CA 90749                              13897    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
VISHNYAK, ABE
230 PRESCOTT AVE
STATEN ISLAND, NY 10306                       13898    9/14/2020    24 Hour Fitness Worldwide, Inc.                                       $154.00                                                                      $154.00

                                                                                             Page 808 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 809 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Dimopoulos, Christine
3802 Boxwood Court
Whippany, NJ 07981                            13899    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $51.55                                                                                          $51.55
Ropa, Carlos Rafael
913 Hackamore St
White Settlement, TX 76108                    13900    9/14/2020    24 Hour Fitness United States, Inc.                  $227.33                                                                                         $227.33
Richardson, Tracy
PO BOX 1466
Bakersfield, CA 93302                         13901    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $74.00                                                                                          $74.00
Reese, Lyndsay
3446 Rosemont Drive
Sacramento, CA 95826                          13902    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $134.00                                                                                         $134.00
Soares, Tiffany
431 Heathcliff Dr
Pacifica, CA 94044                            13903    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $179.00                                                                                         $179.00
Tikhonov, Vladimir
3808 Maple Ave
Brooklyn, NY 11224                            13904    9/16/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Isakova, Marianna
3100 Brighton 7th Street Apt 65
Brooklyn, NY 11235                            13905    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $74.97                                                                                          $74.97
Antonoff, Margaret
5660 Woodrose Way
Livermore, CA 94551‐9556                      13906    9/14/2020        24 Hour Fitness USA, Inc.                      $1,701.00                                                                                       $1,701.00
Kim, Clara
3919 W Garden Grove Blvd Apt#912
Orange, CA 92868                              13907    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Paul, Michael
4240 Waterstone Rd
Fort Worth, TX 76244                          13908    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Bolanos, Alexis A
2110 Draycutt Drive
Katy, TX 77494                                13909    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $218.07                                                                                         $218.07
LEW, RICHARD
PO Box 1704
Danville, CA 94526                            13910    9/16/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                         $600.00
Munoz, Liana
1419 S Rita Way
Santa Ana, CA 92704                           13911    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $387.26                                                                                         $387.26
Leone, Michele
283 balchen street
Massapequa Park, NY 11762                     13912    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Davidson, Nicole
P.O. Box 125
Alamo, CA 94507                               13913    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $178.76                                                                                         $178.76
Mlinarevic, Matteo
6331 Jackie Avenue
Woodland Hills, CA 91367                      13914    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                              $94.79                                  $94.79
Tong, Tommy
7006 Hollow Lake Way
San Jose, CA 95120                            13915    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Jun, Ryan
16650 SW Snowdale St
Beaverton , OR 97007                          13916    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00

                                                                                                Page 809 of 1495
                                               Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 810 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                      Amount
Zhang, Huiwen
119 Arch St.
San Francisco, CA 94132                           13917    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $197.00                                                                                         $197.00
Rogers, Darlene Sue
42936 Amoy St.
Lancaster, CA 93536                               13918    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00
Romero, Adam
821 David Dr.
Chula Vista, CA 91910                             13919    9/16/2020    24 Hour Fitness United States, Inc.                  $425.00                                                                                         $425.00
JIVAN, SUNDEEP
9543 AUGUSTA COURT
CYPRESS, CA 90630                                 13920    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
DeMartino, Gabrielle
543 Rockne Ave
Massapequa Park, NY 11762                         13921    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Bagley, Erin
5380 Endicott Place
Oviedo, FL 32765                                  13922    9/13/2020     24 Hour Fitness Worldwide, Inc.                     $910.00                                                                                         $910.00
Chatt, Rosalyn
PO BOX 7627
Santa Cruz, CA 95061                              13923    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Lopez, Joel
2306 Avenida Cabrillo
Chino Hills, CA 91709                             13924    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Bartolome, Arlene
41 Whispering Tree Court
Rodeo, CA 94572                                   13925    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Merlos, Jose
27642 Whitman Street
Hayward, CA 94544                                 13926    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                          $450.00                                                    $450.00
Lopez, Wesley
411 Mount Champion Dr
Livermore , CO 80536                              13927    9/16/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
Wang, Zhixin
8219 Kempwood Dr
Houston, TX 77055                                 13928    9/16/2020        24 Hour Fitness USA, Inc.                         $99.75                                                                                          $99.75
Masar, Catherine
250 East Roanoke St
Seattle, WA 98102                                 13929    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $176.15                                                                                         $176.15
Joshi, Alok
3438 Browntail Way
San Ramon, CA 94582                               13930    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $669.99                                                                                         $669.99
Fujii‐Gonzalez, Dolly
2732 E Gelid Ct
Anaheim, CA 92806                                 13931    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Allan, Malcolm
17795 Rosedown Place
San Diego, CA 92128                               13932    9/15/2020        24 Hour Fitness USA, Inc.                                           $300.00                                                                      $300.00
City of Homestead
Weiss Serota Helfman, c/o A. Martinez Molina
2525 Ponce de Leon Blvd., Suite 700
Coral Gables, FL 33134                            13933    9/16/2020        24 Hour Fitness USA, Inc.                      $9,900.63                                                                                       $9,900.63



                                                                                                    Page 810 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 811 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Koopal, Erik
13471 SW 8th St
Davie, FL 33325                                13934    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                                               $190.41                                 $190.41
Nguyen, Daniel
19352 Ocean Heights Ln
Huntington beach, CA 92648                     13935    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Brehart, Todd
8738 Park Run Rd
San Diego, CA 92129                            13936    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Watson, Tiffany
11173 Sundad St
Las Vegas, NV 89179                            13937    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Sachs, Valerie
22‐49 23rd Street
Astoria, NY 11105                              13938    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $84.99                                                                                             $84.99
Beebe, Catherine
5374 Camino Playa Norte
San Diego, CA 92124                            13939    9/16/2020       24 Hour Fitness USA, Inc.                        $39.98                                                                                             $39.98
siddiqui, Salman
20731 Fawn timber trl
Humble, TX 77346                               13940    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $214.98                                                                                            $214.98
Liang, Weiqi
119 Arch St.
San Francisco, CA                              13941    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $436.00                                                                                            $436.00
Marino, Alexandra
2346 S Cucamonga Ave #207
Ontario, CA 91761                              13942    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $28.93                                                                                             $28.93
Lucan, Kiley
26 Truman Drive
Novato, CA 94947                               13943    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $154.08                                                                                            $154.08
Kouchi, Jeffrey Leland
117 Stone Pine Lane
San Ramon, CA 94583                            13944    9/16/2020       24 Hour Fitness USA, Inc.                     $1,400.00                                                                                          $1,400.00
Natarajan, Jayanthi
1603 South Mary Ave
Sunnyvale, CA 94087                            13945    9/22/2020       24 Hour Fitness USA, Inc.                     $1,625.40                                                                                          $1,625.40
Rodriguez, Agustin
135 E 89Th Street
Los Angeles, CA 90003                          13946    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Chervin, Erin
4929 Gloria Ave.
Encino, CA 91436                               13947    9/14/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                             $99.00
Lau, Hannah
4206 Darter St.
Houston, TX 77009                              13948    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Arevalo, Emily
135 E 89th Street
Los Angeles, CA 90003                          13949    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Shea, Ellen
809 Bauer Drive
San Carlos, CA 94070                           13950    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $110.63                                                                                            $110.63
Cifuentes, Betsy
2215 E Glenoaks Blvd
Glendale, CA 91206                             13951    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00

                                                                                              Page 811 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 812 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Rafols, Oliva
627 Faxina Ave.
La Puente, CA 91744                            13952    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                               $460.00                                 $460.00
Nosbisch, Michael
3141 Claremore Ave.
Long Beach, CA 90808                           13953    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Falkowski, Jared Keith
13350 Paoha Rd
Apple Valley, CA 92308                         13954    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Singer, Lori
3300 S Sepulveda Blvd. K18
Los Angeles, CA 90034                          13955    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Siddegowda, Nidarshan
642 Kirkstone Ct
San Ramon, CA 94582                            13956    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Subramanyam, Palapattu
1211 Cardigan Bay Cir.
Spring, TX 77379‐3684                          13957    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                               $120.00                                 $120.00
Burkard, Randy L
7467 Mission Gorge Rd spc140
Santee, CA 92071                               13958    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $396.00                                                                                            $396.00
Nagahisa, Renee
4813 Analii Street
Honolulu, HI 96821                             13959    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $51.31                                                                                             $51.31
Wu, Quanming
7205 Sausalito Ave
West Hills, CA 91037                           13960    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Ochoa, Janet
18449 Collins St #52
Tarazana, CA 91356                             13961    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Dang, LamSon
4837 Summer Oaks Ln
Fort Worth, TX 76123                           13962    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $216.49                                                                                            $216.49
Ramos, Melissa Ruth
6001 Birdcage St Apt 143
Citrus Heights, CA 95610                       13963    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nichols, Cynthia K
13 Anza Street
Newport Beach, CA 92663                        13964    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                            $249.99
Ko, Yunjung
6633 Via San Blas
Pleasanton, CA 94566                           13965    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                            $349.99                                                    $349.99
Kimmerle, Andrew (Andy) and Maria
22203 131 Ave SE
Kent, WA 98031                                 13966    9/14/2020    24 Hour Fitness Worldwide, Inc.                                     Unliquidated                          Unliquidated                                  $0.00
Bell, David
3484 Arcata Point Ave
Las Vegas, NV 89141                            13967    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $549.00                                                                                            $549.00
Bui, Phung
9322 Grindlay St.
Cypress, CA 90630                              13968    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $93.85                                                                                             $93.85
Stormm, Veronica Mary
3657 Tempe Street
Las Vegas, NV 89103                            13969    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $43.00                                                                                             $43.00

                                                                                              Page 812 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 813 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Coco, Salvatore
1227 Buena Vista Street, Suite E
Duarte, CA 91010                                13970    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Xiong, Seeb
4712 Westlawn Ct Se
Salem, OR 97317                                 13971    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Elkhouly, Yassin
10123 NE 60th St
Kirkland, WA 98033                              13972    9/16/2020       24 Hour Fitness USA, Inc.                        $51.69                                                                                          $51.69
Woo, Stacey
1891 N Carlsbad St
Orange, CA 92867                                13973    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $91.98                                                                                          $91.98
Subaba, Myline
4769 Antelope Circle
Fairfield, CA 94534                             13974    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Ramirez, Jr., Ralph
24810 Elison Court
Corona, CA 92883                                13975    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Khan, Haseeb
4236 Blewett St
Fremont, CA 94538                               13976    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Lin, Denise
17356 NE 97th Way
Redmond, WA 98052                               13977    9/15/2020    24 Hour Fitness Worldwide, Inc.                                       $800.80                                                                      $800.80
Preciado, Gloria
1926 Wardell Ave
Duarte, CA 91010                                13978    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Garcia, Jose Franco
5841 Hollyhurst Way
Sacramento, CA 95823                            13979    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                         $280.00
Golberg, Michael
8525 SW 67th Ave
Portland, OR 97223‐1356                         13980    9/14/2020    24 Hour Fitness Worldwide, Inc.                                     $6,120.00                                                                    $6,120.00
Dong, Qinyuan
6738 Mitten Crab Way
Newark, CA 94560                                13981    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $524.25                                                                                         $524.25
Shane, Diana
610 Ashbury Avenue
Santa Rosa, CA 95404                            13982    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Patterson, Randal and Denise
38747 Crane Terrace
Fremont, CA 94536                               13983    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,060.00                                                                                       $1,060.00
Ram, Ritesh
2511 Arf Ave
Hayward, CA 94545                               13984    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $103.98                                                                                         $103.98
Whalen, Tom
1006 Camino Ciego
Vista, CA 92084                                 13985    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,237.00                                                                                       $1,237.00
Malijewski, Susan M.
4940 Village Oaks Dr
Rocklin, CA 95677                               13986    9/14/2020    24 Hour Fitness Worldwide, Inc.                                     $1,113.99                                                                    $1,113.99
Crabtree, Carol
7821 E. Ring St.
Long Beach, CA 90808‐3153                       13987    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00

                                                                                               Page 813 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 814 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Fitzpatrick, Albert
P.O. Box 932
San Juan Capistrano, CA 92693                   13988    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $355.00                                                                                            $355.00
Inaba, Kumiko
705 Gelston Pl
El Cerrito, CA 94530                            13989    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $24.75                                                                                             $24.75
Linn, Cori
920 Intracoastal Drive Unit 602
Fort Lauderdale, FL 33304                       13990    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $49.47                                                                                             $49.47
Jung, Edmond
5348 Welland Ave
Temple City, CA 91780                           13991    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                              13992    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $770.46                                                                      $770.46
Linn, Richard
920 Intracoastal Drive
Unit 602
Fort Lauderdale, FL 33304                       13993    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $52.43                                                                                             $52.43
Cardwell, Max
720 Munger St
Pasadena, TX 77506‐3505                         13994    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Casey, Teri Lynn
1054 Via Arroyo
Ventura, CA 93003                               13995    9/14/2020     24 Hour Fitness Worldwide, Inc.                                         $1,191.90                                                                    $1,191.90
HENRIKS, TAMMY I
5178 MOWRY AVE 2194
FREMONT, CA 94538                               13996    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
SIMPSON, JOANNE
15651 CALDAS DE REYES
SAN DIEGO, CA 92128                             13997    9/14/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                               $99.00                                 $198.00
Camody, Sayuri
2200 Aviation Way
Redondo Beach, CA 90278‐2311                    13998    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ohr, Young K.
11112 Rockridge Way
Bakersfield, CA 93311                           13999    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Shephard, Sandra
P.O. Box 1282
Rancho Cucamonga, CA 91729                      14000    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $188.00                                                                                            $188.00
Fink, Wayne A
11155 Tusket River Dr
Rancho Cordova, CA 95670                        14001    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Glanz, Kaitlyn
1130 SE 37th Ave
Hillsboro, OR 97123                             14002    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Frank, Priscila
Boeing Employee Credit Union
                                                14003    9/16/2020    24 Hour Fitness United States, Inc.                   $92.54                                                                                             $92.54
Mantel, Bonnie Ada
4015 Yale Avenue
La Mesa, CA 91941                               14004    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $1,276.70                                                                                          $1,276.70



                                                                                                  Page 814 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 815 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Prakash, Anand
3730 Parish Ave
Fremont, CA 94536                              14005    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                            $430.00
Cunningham, Shaun
PO BOX 4137
Dana Point, CA 92629                           14006    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Simpson, David
15651 Caldas De Reyes
San Diego, CA 92128                            14007    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                                $99.00                                  $99.00
Christensen, Carol
2541 NW 191st Place
Shoreline , WA 98177‐2915                      14008    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $66.06                                                                                             $66.06
Tu, Jianping
121 Costa Bella Dr.
Walnut, CA 91789                               14009    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $645.00                                                                                            $645.00
Pachero, Sharon
64 Tyson Place
Bergenfield, NJ 07621                          14010    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,274.99                                                                                          $1,274.99
Johnson, Marlin R
20130 SW Deline St
Beaverton, OR 97078                            14011    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Garafola, Elisa
P.O. Box 1727
Seaford, NY 11783                              14012    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,848.00                                                                                          $1,848.00
Mayhew, Magaly
10321 S.W. 89 Avenue
Miami, FL 33176                                14013    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $214.50                                                                                            $214.50
Daryani, Manisha
265 Marietta Drive
San Francisco, CA 94127                        14014    9/17/2020         24 San Francisco LLC                          $116.66                                                                                            $116.66
Werner, Douglas
809 Haawi St.
Wailuku, HI 96793                              14015    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Kamothi, Yash
3836 Springfield Cmn
Fremont, CA 94555                              14016    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Walsh, Natalie
3150 Rivera St
San Francisco, CA 94116                        14017    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Kaitlyn Garcia and Susanne Cameron
2040 Tevis Ave
Long Beach, CA 90815‐3349                      14018    9/14/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Weitzman, Farryl
515 S. Madison Ave. #6
Pasadena, CA 91101                             14019    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                          $1,400.00
Jauregui, Jose
5164 Baldy Ln
Las Vegas, NV 89110                            14020    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $26.99                                                                                             $26.99
Post Road Plaza Leasehold, LLC
c/o Stark & Stark, PC
Attn: Thomas S. Onder, Esq.
P.O. Box 5315
Princeton, NJ 08543                            14021    9/16/2020    24 Hour Fitness Worldwide, Inc.                $361,806.17                                                                                        $361,806.17


                                                                                                 Page 815 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 816 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Martin, Kelly C
117 Sasha Ct
Napa, CA 94558                                 14022    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                              $49.00
Kanda, Eshaan
2815 NE 171ST AVE
VANCOUVER, WA 98682                            14023    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                             $420.00
Verma, Vijay
8224 127th Ave Se
Newcastle, WA 98056                            14024    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $422.39                                                                                             $422.39
Marroquin, Steven
3507 Mattingham Drive
Houston, TX 77066                              14025    9/16/2020        24 Hour Fitness USA, Inc.                      $1,165.53                                                                                           $1,165.53
Arnold, Iris
10521 Brockbank Dr.
Dallas, TX 75229                               14026    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Kanda, Krish
2815 NE 171st Ave
Vancouver, WA 98682                            14027    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                             $420.00
Kanda, Rajesh
2815 Ne 171St Ave
Vancouver, WA 98682                            14028    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                             $420.00
Alcaraz, Alex
2080 California St Apt 532
Denver, CO 80205                               14029    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                          $10,000.00
Stormm, David Allen
3657 Tempe Street
Las Vegas, NV 89103                            14030    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $66.56                                                                                              $66.56
Bittner, Emily
1415 Indiana St. Apt 104
San Francisco, CA 94107                        14031    9/14/2020     24 Hour Fitness Worldwide, Inc.                                         $1,134.40                                                                     $1,134.40
Heard, Terrence
5924 Melrose Ave #2
Los Angeles, CA 90038‐3634                     14032    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                             $649.99
Pujari, Pradeep
38887 Northern CMN
Fremont, CA 94536                              14033    9/14/2020     24 Hour Fitness Worldwide, Inc.                                            $73.98                                                                        $73.98
MILPITAS SANITATION
1080 WALSH AVENUE
SANTA CLARA, CA 95050                          14034    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $70.25                                                                                              $70.25
Wahid, Zohaib
738 Wichitaw Drive
Fremont, CA 94539                              14035    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                             $600.00
Britt, Lisa R
14031 Leffingwell Rd # 407
Whittier, CA 90604                             14036    9/16/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                                                                        $0.00
Guo, Wen
1876 Newbury Park Dr.
San Jose, CA 95133                             14037    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Domingo, Maria
795 North Los Robles Ave
Pasadena, CA 91104                             14038    9/14/2020    24 Hour Fitness United States, Inc.                   $70.00                                                                                              $70.00
Combs, Chandra
25780 Via Jacara Ct
Moreno Valley , CA 92551                       14039    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00

                                                                                                 Page 816 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 817 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Anderson, James
3343 Industrial Drive
Suite #1
San Rosa, CA 95403                             14040    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Moon, Wonmin
22 Fury Ranch Pl
The Woodlands, TX 77389                        14041    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Lynn, Keith
1535 Superior Ave Spc 26
Newport Beach, CA 92663                        14042    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                             $69.00
Cannon, Michael
17052 Green Lane #44
Huntington Beach, CA 92649                     14043    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Yang, Feng
160 Sage Ave.
Morgan Hill, CA 95037                          14044    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Lomeli, Rebecca
327 E. Neece St
Long Beach, CA 90805                           14045    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $550.00                                                                      $550.00
Mussenden, Angela
                                               14046    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,656.74                                                                                          $1,656.74
Adams, James Jeffrey
2327 SE 41St Ave
Portland, OR 97214                             14047    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $798.00                                                                      $798.00
Sergi, Kenneth
2358 University Ave #662
San Diego, CA 92104                            14048    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $33.00                                                                                             $33.00
Aguilar, Maria Del Pilar
74 Country Club Cir
Chula Vista, CA 91911                          14049    9/14/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Quintana, Joshua
18084 Lemon Dr.
Yorba Linda, CA 92886                          14050    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $559.98                                                                                            $559.98
Leong, Elaine K
1644F Palolo Ave
Honolulu, HI 96816                             14051    9/14/2020     24 Hour Fitness Worldwide, Inc.                     $260.73                                                                                            $260.73
Brim, Judy Beryl
3553 Gold Creek Lane
Sacramento, CA 95827                           14052    9/14/2020        24 Hour Fitness USA, Inc.                      $1,199.84                                                                                          $1,199.84
Gomez, Donavin
15624 Snowdan Road
Fontana, CA 92337                              14053    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $199.95                                                                                            $199.95
Kang, Silvinus
430 S Berendo St Apt 36
Los Angeles, CA 90020                          14054    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $5,280.00                                                                                          $5,280.00
Cole, Janis
223 S. E Street
Oxnard, CA 93030                               14055    9/14/2020     24 Hour Fitness Worldwide, Inc.                   $1,817.00                                                                                          $1,817.00
Bangalore, Lakshmi
43910, South Moray St
Fremont, CA 94539                              14056    9/16/2020    24 Hour Fitness United States, Inc.                                                          $699.99                                                    $699.99
Edwards, Karen
4070 Athenian Way
View Park, CA 90043                            14057    9/14/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00

                                                                                                 Page 817 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 818 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Abascal, Wilfredo
24540 SW 122 Ave
Homestead, FL 33032                            14058    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $411.87                                                                                         $411.87
Edwards, Norman
4070 Athenian Way
View Park, CA 90043                            14059    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $115.50                                                                                         $115.50
Cooper, Susan
10933 24th Dr. S.E.
Everett, WA 98208‐4450                         14060    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $480.31                                                                                         $480.31
Brodeur, Margie
8845 Dufferin Ave.
Riverside, CA 92504                            14061    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Diamond‐Levine, Fonda S.
115 Smull Avenue
West Caldwell, NJ 07006                        14062    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                             $61.34                                  $61.34
Rogers, Shirley D.
1221 S.W. 10th Ave.
Unit 702
Portland, OR 97205‐2439                        14063    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,474.00                                                                                       $1,474.00
Diker, Suleyman Bulent
1408 South Friendswood Dr
Friendswood, TX 77546                          14064    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Pinkus, Susan
950 N. Kings Rd
#117
West Hollywood, CA 90069                       14065    9/14/2020    24 Hour Fitness Worldwide, Inc.                    $765.00                                                                                         $765.00
Mandel, Michael W.
249 W. Jackson
#405
Hayward, CA 94544                              14066    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Brown, Linda R
9241 W. Broward Blvd. 3215
Plantation, FL 33324                           14067    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,632.00                                                                                       $1,632.00
Shah, Kirit
2115 Scenic Bay Drive
Arlington, TX 76013                            14068    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,531.71                                                                                       $1,531.71
Casewit, Carla
1614 Fantail Court
Fort Collins, CO 80528                         14069    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $55.00                                                                                          $55.00
Ghazari, Arian
1410 Barrington Way
Apt 201
Glendale, CA 91206                             14070    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $583.00                                                                                         $583.00
Bresler, Theodore
1680 Walden Court
Fremont, CA 94539‐4747                         14071    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,596.00                                                                                       $1,596.00
Levin, Gloria M.
1000 Davit Lane #108
Redwood City, CA 94065                         14072    9/14/2020    24 Hour Fitness Worldwide, Inc.                                     $1,092.00                                                                    $1,092.00
Lipton, Laurie
1008 N Croft Ave.
Los Angeles, CA 90069                          14073    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $1,128.00                                                                                       $1,128.00



                                                                                              Page 818 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 819 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Saha, Suman
1313 Poplar Dr
Mckinney, TX 75072                              14074    9/14/2020    24 Hour Fitness United States, Inc.                  $800.00                                                                                            $800.00
Hou, Jing
210 Baywood Dr
Vallejo, CA 94591                               14075    9/14/2020           24 San Francisco LLC                                                                  $350.00                                                    $350.00
Bontly, Halo
161 Fairhaven Lane
Costa Mesa, CA 92626                            14076    9/14/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Truong, Tiffany
729 Spindrift Dr
San Jose, CA 95134                              14077    9/14/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Wethe, Mary Claire
3102 Inverness Drive
Los Alamitos, CA 90720                          14078    9/14/2020    24 Hour Fitness United States, Inc.                $1,273.00                                                                                          $1,273.00
Guo, Wen
1876 Newbury Park Dr.
San Jose, CA 95133                              14079    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Martin, Annette
95‐255 Waioleka St., #75
Mililani, HI 96789                              14080    9/14/2020    24 Hour Fitness United States, Inc.                $1,985.34                                                                                          $1,985.34
Robledo, Gloria
9148 Ferdinand Ct.
Las Vegas, NV 89129                             14081    9/14/2020        24 Hour Fitness USA, Inc.                      $2,233.00                                                                                          $2,233.00
Retana, Angel
1120 Mahonia Ct.
Lake Mary, FL 32746                             14082    9/14/2020        24 Hour Fitness USA, Inc.                         $44.93                                                                                             $44.93
Pouncey, Patricia A.
PO Box 2155
Redwood City, CA 94064                          14083    9/15/2020     24 Hour Fitness Worldwide, Inc.                                           $480.00                              $480.00                                 $960.00
Novak, Robert R.
1065 Kawaiahao St. #2610
Honolulu, HI 96814                              14084    9/14/2020        24 Hour Fitness USA, Inc.                         $94.40                                                                                             $94.40
Pennacchio, Samantha K
23118 Petroleum Avenue
Torrance, CA 90502                              14085    9/14/2020        24 Hour Fitness USA, Inc.                        $899.98                                                                                            $899.98
Castaneda, Carlos E.
2496 E Street
San Diego, CA 92102                             14086    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                 $400.00                                                    $800.00
Brechlin, Jake Christopher
9445 Deer Lodge Lane
Las Vegas, NV 89129                             14087    9/14/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Mitchell, Thomas
41850 Borealis Dr
Temecula, CA 92592                              14088    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Huang, Xiaoyu
1000 Escalon Ave, F2045
Sunnyvale, CA 94085                             14089    9/14/2020        24 Hour Fitness USA, Inc.                                              $233.00                                                                      $233.00
Buenafe, Rommel T
210 Elma PL SE
Renton, WA 98059                                14090    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Matteson, Betty
2415 Amity Street
San Diego, CA 92109                             14091    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $1,650.00                                                                                          $1,650.00

                                                                                                    Page 819 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 820 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Mekwattana, Varnnaphapar
100 Cadillac Dr., Apt#2
Sacramento, CA 95825                            14092    9/14/2020       24 Hour Fitness USA, Inc.                       $215.00                                                                                            $215.00
City of Mesquite
ATTN: Angela Sutton
P.O. BOX 850287
MESQUITE, TX 75185‐0287                         14093    9/14/2020       24 Hour Fitness USA, Inc.                     $4,796.84                                                                                          $4,796.84
CHANDRA, USHA
6501 Gravina Loop
San Jose, CA 95138                              14094    9/16/2020       24 Hour Fitness USA, Inc.                     $1,640.00                                                                                          $1,640.00
Lukacs, Paul M
9712 Meadowmere Drive
Vienna, VA 22182                                14095    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Xu, Jing
1701 NW 56th St, Unit 223
Seattle, WA 98107                               14096    9/15/2020       24 Hour Fitness USA, Inc.                     $1,525.99                                                                                          $1,525.99
Conlin, David
4440 Grinnell Ave
Boulder, CO 80305                               14097    9/16/2020            24 Denver LLC                                                    $808.00                                                                      $808.00
Jiang, Siyuan
1184 Nelson Falls Ln
Houston, TX 77008                               14098    9/14/2020       24 Hour Fitness USA, Inc.                       $322.49                                                                                            $322.49
Kassab, Hossam
4031 Humboldt Lane
Yorba Linda, CA 92886                           14099    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $1.00                                                                                           $1.00
Yeung, Allan
2468 San Carlos Ave
San Carlos, CA 94070                            14100    9/14/2020       24 Hour Fitness USA, Inc.                       $649.99                                                                                            $649.99
Salvador, Bernadette O.
I. Scott Mattoch
Law Offices of Ian L. Mattoch
737 Bishop St., Suite 1835
Honolulu, HI 96813                              14101    9/14/2020       24 Hour Fitness USA, Inc.                   $161,000.00                                                                                        $161,000.00
Kim, Duckhwan
3621 Texel Ln
Pflugerville, TX 78660                          14102    9/14/2020       24 Hour Fitness USA, Inc.                                             $947.96                                                                      $947.96
Kane, Louise
153 Cinnamon Teal
Aliso Viejo, CA 92656                           14103    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $800.91                                                                                            $800.91
Chesbto, Eve
9458 Haines Canyon Ave.
Tujunga, CA 91042                               14104    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Tran, Phuong‐Tran
7191 Maple St. #4
Westminster, CA 92683                           14105    9/14/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Claim docketed in error
                                                14106    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Sak, Sophia
18314 E. Gaillard Street
Azusa, CA 91702                                 14107    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                               $215.00                                 $215.00
Ferren, Guinevere
24381 Santa Clara Ave. #B
Dana Point, CA 92629                            14108    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $89.09                                                                                             $89.09


                                                                                               Page 820 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 821 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                            Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                     Amount
Prabhakaran, Pranisha
2720 152nd Ave NE Unit‐583
Redmond, WA 98052                              14109    9/14/2020       24 Hour Fitness USA, Inc.                       $884.40                                                                                          $884.40
Piazzi, Timmy
4622 Hayvenhurst Avenue
Encino, CA 91436                               14110    9/14/2020       24 Hour Fitness USA, Inc.                       $924.00                                                                                          $924.00
Fehrenbacher, Mark W
1345 Anglesey Drive
Davidsonville, MD 21035                        14111    9/15/2020       24 Hour Fitness USA, Inc.                       $180.56                                                                                          $180.56
Angeles, Virgilio T.
315 Ottawa Avenue
Hasbrouck Hts, NJ 07604                        14112    9/14/2020       24 Hour Fitness USA, Inc.                       $649.99                                                                                          $649.99
Galt Donald, Margaret
2718 Gingerview Lane
Annapolis, MD 21401                            14113    9/14/2020       24 Hour Fitness USA, Inc.                       $249.96                                                                                          $249.96
Comunale, Scott
PO Box 880961
San Diego, CA 92168                            14114    9/14/2020       24 Hour Fitness USA, Inc.                     $5,760.00                                                                                        $5,760.00
May, Preston
361 Millwood Drive
Millbrae, CA 94030                             14115    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
Hoppas, Jeremy
Linda Hoppas
24915 Shalford Ct.
Spring, TX 77389                               14116    9/14/2020       24 Hour Fitness USA, Inc.                       $280.28                                                                                          $280.28
Barrett, Teresa E
P.O. Box 901
Petaluma, CA 94953‐0901                        14117    9/14/2020       24 Hour Fitness USA, Inc.                        $90.00                                                                                           $90.00
English, Alexander
9492 Hollow Springs Way
Elk Grove, CA 95624                            14118    9/15/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                          $100.00
Ryan, Timothy P. & Susan K.
3333 Rice Street #203
Miami, FL 33133‐5299                           14119    9/14/2020       24 Hour Fitness USA, Inc.                       $224.00                                                                                          $224.00
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                             14120    9/14/2020       24 Hour Fitness USA, Inc.                                          $770.46                                                                       $770.46
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                             14121    9/14/2020     24 Hour Fitness Holdings LLC                                         $770.46                                                                       $770.46
Geng, Wen
210 Baywood Dr
Vallejo, CA 94591                              14122    9/14/2020         24 San Francisco LLC                          $350.00                                                                                          $350.00
Feng, Victoria
785 E. Market St.
Daly City, CA 94014                            14123    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                        $1,200.00
Donashae
1355 W 60th St
Los Angeles, CA 90044                          14124    9/14/2020           24 New York LLC                                                   $0.00                              $999.00                                 $999.00
Miller, Damon
1815 Irving Avenue
Oakland, CA 94601                              14125    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00



                                                                                                 Page 821 of 1495
                                         Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 822 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Garcia, Jay
16101 Bothell Everett Highway
Unit K3
Mill Creek, WA 98012                        14126    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Poser, Brent
350 K Street Unit 202
San Diego, CA 92101                         14127    9/15/2020     24 Hour Fitness Worldwide, Inc.                                        $800.00                                                                      $800.00
De Mammos, Andrew
13796 E. Weaver Ave.
Centennial, CO 80111‐2435                   14128    9/14/2020              24 Denver LLC                              $776.00                                                                                         $776.00
Fuller, Julie A
10919 West Laurelwood Lane
Avondale, AZ 85392                          14129    9/14/2020              24 Denver LLC                               $50.00                                                 $300.00                                 $350.00
Gupte, Shreyas
87 Garfield Rd.
Parsipany, NJ 07054                         14130    9/15/2020        24 Hour Fitness USA, Inc.                        $525.00                                                                                         $525.00
Perez, Jose E.
2 Fordham Hill Oval Apt. 10C
Bronx, NY 10468                             14131    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $161.95                                                                                         $161.95
VanDevander, Patty
2543 S. Franklin St
Denver, CO 80210                            14132    9/14/2020              24 Denver LLC                                                  $52.82                                                                       $52.82
Tran, Cami
9761 Philta Way
Elk Grove, CA 95757                         14133    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Ducut, Janette
324 East I Street
Ontario, CA 91764                           14134    9/15/2020        24 Hour Fitness USA, Inc.                      $2,400.00                                                                                       $2,400.00
Hayward, Christine
1968 S. Coast Hwy
Suite 1477
Laguna Beach, CA 92851                      14135    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Stewart, Gladys C.
912 Furlong Road
Sebastopol, CA 95472                        14136    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,622.00                                                                                       $1,622.00
Milan, Olga
62 Terrace Ave.
San Rafael, CA 94901                        14137    9/16/2020    24 Hour Fitness United States, Inc.                                     $808.68                              $808.68                               $1,617.36
Michel, Slada
1190 East 45th St
Brooklyn, NY 11234                          14138    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $11,998.00                                                                                      $11,998.00
Honniball, Daniel
5828 Arapaho Drive
San Jose, CA 95123                          14139    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
SACRAMENTO SUBURBAN WATER DISTRICT
3701 MARCONI AVENUE
SACRAMENTO, CA 95821‐5303                   14140    9/15/2020        24 Hour Fitness USA, Inc.                        $438.40                                                                                         $438.40
Ryan, Jim
4351 E Addington Drive
Anaheim, CA 92807                           14141    9/15/2020     24 Hour Fitness Worldwide, Inc.                                        $978.95                                                                      $978.95
Allen, Dennis G.
23 Via Lampara
San Clemente, CA 92673                      14142    9/15/2020        24 Hour Fitness USA, Inc.                      $1,520.00                                                                                       $1,520.00


                                                                                              Page 822 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 823 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Chumash, Sharon
2334 Condor St.
Colorado Springs, CO 80909                      14143    9/15/2020        24 Hour Fitness USA, Inc.                      $1,632.00                                                                                       $1,632.00
Pettway, Marlando
9761 Philta Way
Elk Grove, CA 95757                             14144    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Hall, Ramonia Jane
P.O. Box 5826
Oakland, CA 94605                               14145    9/15/2020           24 San Francisco LLC                           $60.00                                                                                          $60.00
Haynes, Andrea
200 Davey Glen Rd #329
Belmont, CA 94002                               14146    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $185.00                                                                                         $185.00
Bartozek, Laura
10765 Princeton Bluff Ln
Las Vegas, NV 89129‐3344                        14147    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,050.00                                                                                       $1,050.00
Wheatley, Jax
11125 SE 21st Ave Apt 228
Milwaukie, OR 97222                             14148    9/15/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                         $300.00
Cotton, Saundra Lynn
1201 W 130th St.
Compton, CA 90222                               14149    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $33.06                                                                                          $33.06
Guerrero, Sylvie
116 Madge Lane
Las Vegas, NV 89110‐5010                        14150    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Townsend, Dylan
1711 Willowby Dr
Houston, TX 77008                               14151    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Antonoff, Gregory
5660 Woodrose Way
Livermore, CA 94551                             14152    9/14/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                       $1,548.00
Patel, Hardikkumar
3438 Browntail Way
San Ramon, CA 94582                             14153    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Lantz, Kim
PO Box 370742
Montara, CA 94037                               14154    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Hidalgo, Sonia
17401 Golden Cir
Granada Hills, CA 91344                         14155    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                              14156    9/14/2020    24 Hour Fitness United States, Inc.                                     $770.46                                                                      $770.46
Sherrill, Jeanne Y
2601 Truman Circle
Rosenberg, TX 77471                             14157    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $95.46                                                                                          $95.46
Price, Antoinette
4180 Louisiana St
Unit 3E
San Diego, CA 92104                             14158    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                          $72.00
Farrell, Michael
333 E 46th St
Apt 9C
New York, NY 10017                              14159    9/14/2020        24 Hour Fitness USA, Inc.                        $666.00                                                                                         $666.00


                                                                                                    Page 823 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 824 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Bondar, Aviva
1704 Ocean Avenue Apt 6F
Brooklyn, NY 11230                             14160    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $73.73                                                                                             $73.73
Kassab, Tricia
4031 Humboldt Lane
Yorba Linda, CA 92886                          14161    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $1.00                                                                                           $1.00
Polevey, Vlad
1532 NE 21st Ave Apt 406
Portland, OR 97232                             14162    9/15/2020       24 Hour Fitness USA, Inc.                        $36.99                                                                                             $36.99
Vu, Loi
9322 Grindlay St.
Cypress, CA 90630                              14163    9/14/2020    24 Hour Fitness Worldwide, Inc.                     $93.85                                                                                             $93.85
Guilfoyle, Brooke A
1742 Saratoga DR
Lafayette, CO 80026                            14164    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Ramirez, Nelli
2733 Agate ST
Bakersfield , CA 93304‐5303                    14165    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $38.23                                                                                             $38.23
Rong, Jingliang
1407 Jacqueline Place
San Lorenzo, CA 94580                          14166    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Lowrey, Chiaki An
932 Lord Crewe Street
Las Vegas, NV 89138                            14167    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $23.45                                                                                             $23.45
Kainer, Lisa Marie
7103 Sanders Hill Ln.
Humble, TX 77396                               14168    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Dinh, L
3076 Bates Ct.
San Jose, CA 95148                             14169    9/15/2020    24 Hour Fitness Worldwide, Inc.                                        $1,000.00                                                                    $1,000.00
Oliver, Peyton
3951 Brampton Island Ct. S
Jacksonville, FL 32224                         14170    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                            $299.00
Aston, Kenneth P.
101 S. Hanley Rd #550
Clayton, MO 63105                              14171    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Sandoval, Jesus Q
2437 Wolf Glen Pl
Fairfield, CA 94534                            14172    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Her, Maiker
4712 Westlawn Ct SE
Salem, OR 97317                                14173    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Ortiz, Erica
6722 Sedan Ave
West Hills, CA 91307                           14174    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Perry (Nee Dizon), Camila
13360 Burbank Blvd #4
Sherman Oaks, CA 91401                         14175    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $357.00                                                                                            $357.00
Skinner Jr, Edward
2803 Riverside Pkwy, 4901
Grand Prairie, TX 75050                        14176    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                                $63.80                                  $63.80
Linhart, Grant D
29034 Hickory Manor Ln
Fulshear, TX 77441                             14177    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $423.48                                                                                            $423.48

                                                                                              Page 824 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 825 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Choi, William
500 Bonita Canyon Ways
Brea, CA 92821                                14178    9/15/2020        24 Hour Fitness USA, Inc.                         $45.00                                                                                             $45.00
Keller, Lupe
1448 Kimberly Dr.
San Jose, CA 95118                            14179    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Reed, Patrick
9372 West. Heaney Cir.
Santee, CA 92071                              14180    9/15/2020     24 Hour Fitness Worldwide, Inc.                                       $150,000.00                                                                  $150,000.00
Wu, Irene
21239 Gary Drive #402
Hayward, CA 94546                             14181    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $370.00                                                                                            $370.00
Hernandez, Cesar
401 Forest Drive
Edison, NJ 08817                              14182    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $165.00                                                                                            $165.00
Straker, Rebecca
9628 Velvetleaf Circle
San Ramon, CA 94582                           14183    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $592.77                                                                                            $592.77
Adams, Eleanor Z
1806 So. Campbell Ave
Alhambra, CA 91803                            14184    9/15/2020    24 Hour Fitness United States, Inc.                                                                             $650.00                                 $650.00
Abedin, Ziaul S
8636 241st Street
Bellerose, NY 11426                           14185    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                             $84.00
Tucker, Yvette
768 Sunset Avenue Apt #5
Suisan City, CA 94585                         14186    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Kempaiah, Yadunandan Mothali
4598 Devonshire CMN
Fremont, CA 94536                             14187    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Jun, Beung Hoon
21321 Norwalk Blvd Unit #146
Hawaiian Gardens, CA 90716                    14188    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Olyaie, Ashkon
32530 Almaden Blvd Apt 120
Union City, CA 94587                          14189    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Austin, Lisa M
15536 Spruce St
Thornton, CO 80602                            14190    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $336.00                                                                                            $336.00
Money, Rory
775 Caveson Drive
Frisco, TX 75036                              14191    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $92.04                                                                                             $92.04
Peters, Jermica
8282 Calvine Road #2086
Sacramento, CA 95828                          14192    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Asad, Hisham
112 Curie Avenue
Clifton, NJ 07011                             14193    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
Fraioli, Anamaria
24507b 76th Avenue
Bellerose, NY 11426                           14194    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $3,280.00                                                                                          $3,280.00
McDonough, Diana
820 N Delaware St
San Mateo, CA 94401                           14195    9/15/2020     24 Hour Fitness Worldwide, Inc.                                           $125.00                              $125.00                                 $250.00

                                                                                                Page 825 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 826 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Fisch, Michael
131 Bethlehem Road
Jerusalem 9342831
Israel                                         14196    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Atkinson, Amy
30902 Clubhouse Dr Unit 27 B
Laguna Niguel, CA 92677                        14197    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Feigenbaum, Lisa
205 13th Street
West Sacramento, CA 95691                      14198    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                          $1,500.00                                                  $1,500.00
Orozco, Paula
6623 Lindy Lane
Houston, TX 77023                              14199    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Hankins, Jamie
43932 Country Ridge Ct
Temecula, CA 92592                             14200    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Douglas, Evelyn
1955 MELVIN ROAD
OAKLAND, CA 94602                              14201    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                             $49.99
Cotton, Saundra Lynn
1201 W 130th St
Compton, CA 90222                              14202    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $33.06                                                                                             $33.06
Tanaka, Dayna
1675 Sky Mountain Dr.
Apt 211
Reno, NV 89523                                 14203    9/15/2020       24 Hour Fitness USA, Inc.                       $319.97                                                                                            $319.97
Khuu, Hony
                                               14204    9/15/2020            24 Denver LLC                                                    $132.27           $132.27                                                    $264.54
Bach Sr., Gary F.
7 Heritage ct
Upper Saddle River, NJ 07458                   14205    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Sigala, Andrew
745 Wasatch Dr.
Fremont, CA 94536                              14206    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $255.61                                                                                            $255.61
Hayes, Timothy
1210 West Avenue J, Suite 300
Lancaster, CA 93534                            14207    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                               $699.99                                 $699.99
Koltun, Lisa B
97 Brookfield Dr
Moraga, CA 94556                               14208    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $416.96                                                                                            $416.96
Schmidt, Christina
3468 NE Harrison Drive
Issaquah, WA 98029                             14209    9/15/2020       24 Hour Fitness USA, Inc.                     $1,004.26                                                                                          $1,004.26
Kim, Taeyeob
5871 Blue Topaz Ct.
San Jose, CA 95123                             14210    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Martinez, Xochitl
1946 NW 143rd Ave Unit 93
Portland, OR 97229                             14211    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.15                                                  $40.79                                  $40.94
Davis, Kristine
6080 Mann Street
Las Vegas, NV 89118                            14212    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00



                                                                                              Page 826 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 827 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Perez, Brandy Cross
3850 FM 518 Rd E, 1703
League City, TX 77573                          14213    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $124.04                                                                                         $124.04
Martin, Dennis
25901 Homeland Ave
Homeland, CA 92548                             14214    9/15/2020        24 Hour Fitness USA, Inc.                        $358.00                                                                                         $358.00
Hurtado, Ronald
5621‐23rd street
Sacramento, CA 95822                           14215    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Morello, Rebecca
1523 1st Street
Apt. P‐105
Coronado, CA 92118                             14216    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99
So, Janet
1044 San Souci
Walnut Creek , CA 94597                        14217    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Stock, Mary
201 4th St S. Apt 831
St Petersburg, FL 33701                        14218    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $972.00                                                                                         $972.00
Kelly, Dorothy
384 Diamond Street
San Francisco, CA 94114                        14219    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $889.00                                                                                         $889.00
Flores, Christina
10601 San Fernando RD
Pacoima, CA 91331                              14220    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
King, Joseph
80 Bella Circle
Sagle, ID 83860                                14221    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $544.40                                                                                         $544.40
Ruble, Matthew
207 Carmelo Ln
South San Francisco, CA 94080                  14222    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Karapetyan, Édik (Éd)
2919 Alabama St.
La‐Crescenta, CA 91214                         14223    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Mok, Jung
1135 Sanders Dr.
Moraga, CA 94552                               14224    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $44.99                                                                                          $44.99
Kotchan, David
2127 N 185th Street
Shoreline, WA 98133                            14225    9/15/2020    24 Hour Fitness United States, Inc.                  $389.99                                                                                         $389.99
Junankar, Prashant M
7 Foxhill Drive
Wayne, NJ 07470                                14226    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Costenbader, Noreen
398 Shaw Rd.
Walnut Creek, CA 94597                         14227    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,360.00                                                                                       $1,360.00
Maldonado‐Mateo, Katiria
1220 S RIDGE ROAD
LANTANA, FL 33462                              14228    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $116.95                                                                                         $116.95
KENNEDY & COUVILLIER PLLC
ATTN: MAX COUVILLIER
3271 E. WARM SPRINGS RD
LAS VEGAS, NV 89120                            14229    9/15/2020     24 Hour Fitness Worldwide, Inc.                                      $5,924.99                                                                    $5,924.99


                                                                                                 Page 827 of 1495
                                                 Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 828 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                  Current General                                             Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                      Amount
Shigematsu, Qina
94‐402 Keaoopua St #46C
Mililani, HI 96789                                  14230    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                              $46.90                                  $46.90
Malcolm, Bill
16 Grenada Court
Manhattan Beach, CA 90266                           14231    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Simonian, Linda
7807 Beck Ave
North Hollywood, CA 91605                           14232    9/15/2020    24 Hour Fitness United States, Inc.                  $396.00                                                                                         $396.00
Thorp, Joe Tyler
P.O. Box 875
Simonton, TX 77476                                  14233    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $524.00                                                                                         $524.00
Ducut, Ariel
1201 W Porter Ave
Fullerton, CA 92833                                 14234    9/15/2020        24 Hour Fitness USA, Inc.                      $2,400.00                                                                                       $2,400.00
Plowe, Heidi
2059 Jose Ave
Santa Cruz, CA 95062                                14235    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Wilson, Jasmine
2401 Commonwealth Street
Houston, TX 77006                                   14236    9/15/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Slane, Melissa
6912 San Bernardo Circle
Buena Park, CA 90620                                14237    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $529.00                                                                                         $529.00
Gross, Julia Noel
1435 India Street
Apt 415
San Diego, CA 92101                                 14238    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $370.00                                                                                         $370.00
Professional Audio Video Communications, Inc.
Palmieri, Tyler, Wiener, Wilhelm & Waldron LLP
Don Fisher, Esq.
1900 Main Street, Suite 700
Irvine, CA 92614                                    14239    9/15/2020        24 Hour Fitness USA, Inc.                    $496,088.67                                                                                     $496,088.67
Fausett, Sarah
469010 Highway 95, Trlr 27
Sagle, ID 83860                                     14240    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,240.00                               $1,240.00
Camarena, Monica
334 4th Ave
San Francisco, CA 94118                             14241    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $93.62                                                                                          $93.62
Madalinska, Jessica
18 Via Lampara
San Clemente, CA 92673                              14242    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Fowler, Alexandra
808 W Prospect RD Apt 107
Fort Collins, CO 80526                              14243    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $147.02                                                                                         $147.02
Hartzell, Steven
28627 Vista Madera
Rancho Palos Verdes, CA 90275                       14244    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Davis, Lana
8616 Harjoan Avenue
San Diego , CA 92123                                14245    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Logan, Sanford C
111 Saint Matthews Avenue #406
San Mateo, CA 94401‐4520                            14246    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,092.00                                                                                       $1,092.00

                                                                                                      Page 828 of 1495
                                                             Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                    Page 829 of 1495
                                                                                                                         Claim Register
                                                                                                             In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                       Case No. 20‐11558

                                                                                                                                   Current General                                                Current 503(b)(9)
                                                                                                                                                             Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                         Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                              Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                       Amount                                                         Amount
Wu, Arnold
915 Monica Way
Walnut, CA 91789                                                     14247    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
RONG, RIKKI
13516 PHEASANT RD
CORONA, CA 92880                                                     14248    9/15/2020    24 Hour Fitness United States, Inc.                  $101.88                                                                                            $101.88
Faciane, Betty
9238 Sunfire Way
Sacramento, CA 95826                                                 14249    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $389.00                                                                                            $389.00
Parikh, Mansi
87 Garfield Rd.
Parsippany, NJ 07054                                                 14250    9/15/2020        24 Hour Fitness USA, Inc.                        $525.00                                                                                            $525.00
Carnicelli, Lawrence
PO BOX 928
Puunene, HI 96784                                                    14251    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $114.00                                                                                            $114.00
Boyovich, Brittani
712 E 35th St
Tacoma, WA 98404                                                     14252    9/15/2020    24 Hour Fitness United States, Inc.                   $94.86                                                                                             $94.86
Nwoke, Theodore
10010 Spring View Way
Elk Grove, CA 95757                                                  14253    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Gevorkian, John and Gail
27945 Glenfield Circle
Laguna Niguel, CA 92677                                              14254    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $176.00                                                                                            $176.00
Richeson, Kimberley
3513 Cottonwood Springs
The Colony, TX 75056                                                 14255    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $166.99                                                                                            $166.99
Yu, Benjamin
233 Jersey Street,
San Francisco, CA 94114                                              14256    9/15/2020        24 Hour Fitness USA, Inc.                      $1,380.00                                                                                          $1,380.00
Gu, Doris
119 N 5th St.
La Puente, CA 91744                                                  14257    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00

 U.S. Electrical Services, Inc., d/b/a Wiedenbach‐Brown Co., Inc.
Hogan McDaniel
Daniel C. Kerrick, Esq.
1311 Delaware Avenue
, Wilmington DE
19806                                                                14258    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $807,481.39                                                 $17,048.40                             $824,529.79
Pang, Xu
13516 Pheasant Knoll Rd
Corona, CA 92880                                                     14259    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $116.02                                                                                            $116.02
Ngo, Ann
227 Tingley Street
San Francisco, CA 94112                                              14260    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Cai, Xiaohua
635 14th St
San Francisco, CA 94114                                              14261    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $73.48                                                                                             $73.48
AMANTE, HEATHER
423 ENCLAVE CIR 305
COSTA MESA, CA 92626                                                 14262    9/15/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00



                                                                                                                       Page 829 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 830 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Vingo, Donna
16500 Dutch Mine Rd.
Jamestown, CA 95327                            14263    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Nguyen, D‐Angela
3950 San Leandro Way.
San Diego, CA 92130                            14264    9/15/2020    24 Hour Fitness United States, Inc.                   $56.48                                                                                             $56.48
Zaragoza Sr, Alexis
25843 Kendra lane
Hayward, CA 94541                              14265    9/15/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Hellbusch, Nelson Reid
3749 Dublin Ave S
Salem, OR 97302                                14266    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $947.94                                                                                            $947.94
Madrigal, Nicole
7231 Ramona Ave
Alta Loma, CA 91701                            14267    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                                $399.99                                 $399.99
Kosiba, Pamela
879 Kearney St
Denver, CO 80220‐4523                          14268    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,104.00                                                                                          $1,104.00
Huang, Tiffany
1018 Arcadia Ave Unit 5
Arcadia, CA 91007                              14269    9/15/2020        24 Hour Fitness USA, Inc.                        $215.00                                                                                            $215.00
Despeines, Schneidrell
2331 N Central Ave APT 210
KISSIMMEE, FL 34741‐2311                       14270    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $90.28                                                                                             $90.28
CITY OF ANAHEIM
CREDITS AND COLLECTIONS
P.O. BOX 3069
ANAHEIM, CA 92803‐3069                         14271    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $14,917.46                                                                                         $14,917.46
Hui, Ellen
320 Caldecott Iane #301
Oakland, CA 94618                              14272    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
OConnor, Linda
3237 Rubio Canyon Rd.
Altadena, CA 91001                             14273    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Antoccia, Nathan
2337 Mckinley Ave.
Berkeley, CA 94703                             14274    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $178.75                                                                                            $178.75
Andrews, Koelen
1305 N Laurel Ave #110
West Hollywood, CA 90046                       14275    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Yeh, Yvonne
456 Elwood Street
Piscataway, NJ 08854                           14276    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Tombs, Patricia
305 Vineyard Town Ctr. #372
Morgan Hill, CA 95037                          14277    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $211.25                                                                                            $211.25
McAlister, Erik
9201 26th Ave Sw
Seattle, WA 98106                              14278    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $31.49                                                                                             $31.49
CITY OF LAFAYETTE
1290 S. PUBLIC RD
LAFAYETTE, CO 80026                            14279    9/16/2020        24 Hour Fitness USA, Inc.                      $1,146.03                                                                                          $1,146.03



                                                                                                 Page 830 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 831 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Chen, Hsiao‐Fen Iris
20601 E ALDA CT
WALNUT, CA 91789‐3840                         14280    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Edwards, Marie Elizabeth
507 E 18th St
Georgetown, TX 78626‐8003                     14281    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $107.17                                                                                            $107.17
Chan, Samuel
35606 Cabral Drive
Fremont, CA 94536                             14282    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Stevens, Leo
25511 Lucille Ave
Lomita, CA 90717                              14283    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $121.47                                                                                            $121.47
Malfavon‐Alvarez, Erika
2270 Piner Road
Santa Rosa, CA 95403‐2354                     14284    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Sadd III, John Louis
1655 Cumberland Terrace
Glendale, CA 91202                            14285    9/15/2020       24 Hour Fitness USA, Inc.                       $937.00                                                                                            $937.00
Graybill, Dan
PO Box 3222
Albany, OR 97322                              14286    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $720.00                                                                                            $720.00
Lu, Preston J
19550 Redwood Road
Castro Valley, CA 94546                       14287    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Viloria Jr, Dante Rico
2442 WALKER DR
FAIRFIELD, CA 94533                           14288    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Maiava, Warner
54‐048 Waikulama Street
Hauula, HI 96717                              14289    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $29.32                                                                                             $29.32
MADDEN, BARBARA
49 SHOWERS DR APT W305
MOUNTAIN VIEW, CA 94040                       14290    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,440.00                                                                                          $1,440.00
Bubshait, Abdulrahman
3760 Florida St Unit 310
San Diego, CA 92104                           14291    9/15/2020    24 Hour Fitness Worldwide, Inc.                                          $399.99                                                                      $399.99
Fears, Marzella
6584 Narrowgauge Way
Sacramento, CA 95823                          14292    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $960.00                                                                                            $960.00
Liang, Yilin
119 Arch St.
San Francisco, CA 94132                       14293    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                            $280.00
Singh, Ratan
10096 Tittle Way
Elk Grove, Ca 95757                           14294    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                            $168.00
Brown, Collin
920 Mann Ct.
Folsom, CA 95630                              14295    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $408.33                                                                                            $408.33
Moore, Cydni
6120 Dalhart Ave.
La Mesa, CA 91942                             14296    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $77.98                                                                                             $77.98




                                                                                             Page 831 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 832 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Lauriers, Joe Des
10514 NE 32nd Pl
Apt F102
Bellevue, WA 98004                             14297    9/15/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                                                                      $300.00
Betancourt, Jennifer
26742 Baronet
Mission Viejo, CA 92692                        14298    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Kidd, Adrian
2137 Belhaven Ave
Simi Valley, CA 93063                          14299    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Hartooni, Armineh
6845 Parsons Trail
Tujunga, CA 91042                              14300    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $2,064.00                                                                                       $2,064.00
Mac, Tuong
17 Benicia
Irvine, CA 92602                               14301    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
John, Linda M.
103 Hubbard Ave
Pleasant Hill, CA 94523                        14302    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,204.00                                                                                       $1,204.00
Running, Royce
721 Amigos Way #14
Newport Beach, CA 92660                        14303    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $33.06                                                                                          $33.06
Gonzaga, Lanettea
10607 Se 250th Pl I206
Kent, WA 98006                                 14304    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $103.50                                                                                         $103.50
Kemp, Emily Christine
130 Mariposa Ave.
Sierra Madre, CA 91024                         14305    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Higashi, Mari
1026 D Awawamalu St.
Honolulu, HI 96825                             14306    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $52.35                                                                                          $52.35
Quiroz, Michael
16625 Holton St.
La Puente, CA 91744                            14307    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $131.20                                                                                         $131.20
Schaefer, Beverly
1258 Lost Point Lane
Oxnard, CA 93030                               14308    9/15/2020     24 Hour Fitness Worldwide, Inc.                                        $367.00                                                                      $367.00
Trinh, Duc
2600 Torrey Pines RD
#A24
La Jolla, CA 92037                             14309    9/15/2020        24 Hour Fitness USA, Inc.                      $1,252.94                                                                                       $1,252.94
Dimitrova, Daniela
33221 8th St.
Union City, CA 94587                           14310    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $251.99                                                                                         $251.99
Couch, Tommie
8711 Creekland View Drive Apt 13205
Fort Worth, TX 76244                           14311    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Baker, Donald
3812 Wild Oats Lane
Bonita, CA 91902                               14312    9/15/2020    24 Hour Fitness United States, Inc.                  $530.00                                                                                         $530.00
Aalemi, Ahmad Fahim
2801 La Quinta Dr
Apt# 114
Sacramento, CA 95826                           14313    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $428.00                                                                                         $428.00

                                                                                                 Page 832 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 833 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Houng, Wesley
1699 Hermann Dr
Unit 4110
Houston, TX 77004                              14314    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Kemp, Samuel Edward
130 Mariposa Ave.
Sierra Madre, CA 91024                         14315    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Selden, Cathy
27 Vista Del Valle
Aliso Viejo, CA 92656                          14316    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Matsuda, Michiyo
28121 Riggs Ct.
Hayward, CA 94542                              14317    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $340.39                                                                                            $340.39
Feng, Jia
3838 NW Brookview Way
Portland, OR 97229                             14318    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $291.00                                                                                            $291.00
Tran, Bach
751 Greenwich Street
San Francisco, CA 94133                        14319    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Salceda, Julia Ann
33942 Crystal Lantern St
Dana Point, CA 92629                           14320    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $67.96                                                                                             $67.96
Tertel, Nik
1710 Mallard Ct.
Livermore, CA 94551‐8709                       14321    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Wade, Chanell
1761 Riverview Ave
Tracy, CA 95377                                14322    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $106.00                                                                                            $106.00
Harries, Linda
127 Bay 13th Street
Brooklyn, NY 11214                             14323    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $126.00                                                                                            $126.00
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                             14324    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                            $499.98                                                    $499.98
Chen, Lianggui
4267 Corte Langostino
San Diego, CA 92130                            14325    9/15/2020       24 Hour Fitness USA, Inc.                                          $83,349.99                                                                   $83,349.99
Cohen, Lisa L
3357 Hermosa Way
Lafayette, CA 94549                            14326    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,198.00                                                                                          $1,198.00
Yriarte, Steve
18232 Mescalero St.
Rowland Hts., CA 91748                         14327    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Groza, Laura
131 Ben Lomond
Hercules, CA 94547                             14328    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Kuryan, Armen
1952 Chilton Dr.
Glendale, CA 91201                             14329    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $2,880.00                                                                                          $2,880.00
Nguyen, Jeffrey H.
5341 NW Goodwin Loop
Camas, WA 98607                                14330    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                             $39.99



                                                                                              Page 833 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 834 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Hill, Thomas W
4165 S. Cimarron Way
Apt 1026
Aurora, CO 80014                              14331    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Melissa, Megan
3520 SE 9th Ave
Apt. G
Portland, OR 97202                            14332    9/15/2020       24 Hour Fitness USA, Inc.                       $149.76                                                                                         $149.76
Roberts, Barrie
7162 Beverly Blvd. #175
Los Angeles, CA 90036‐2547                    14333    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,463.00                                                                                       $1,463.00
Holder, Travius
936 Ellis Pkwy
Edison, NJ 08820                              14334    9/15/2020       24 Hour Fitness USA, Inc.                                          $636.73                                                                      $636.73
Plotkin, Matthew
50 Kean Rd
Short Hills, NJ 07078                         14335    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,356.00                                                                                       $1,356.00
Eng, James
20935 Running Branch Rd.
Diamond Bar, CA 91765                         14336    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $288.00                                                                                         $288.00
Feng, Jia
3838 NW Brookview Way
Portland, OR 97229                            14337    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $291.00                                                                                         $291.00
Xuan Ho, Vinh Tran
7907 TINDAREY MAPLE TRCE.
RICHMOND, TX 77407                            14338    9/15/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                         $429.99
Millard, Andrew
13640 Watsonville Road
Morgan Hill, CA 95037                         14339    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $524.99                                                                                         $524.99
Brown, Taylor
301 N. Belmont St, #305
Glendale, CA 91206                            14340    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Veschuur, Mary
1884 Belmont Place
Manteca, CA 95337                             14341    9/15/2020    24 Hour Fitness Worldwide, Inc.                                       $261.22                                                                      $261.22
Hanna, Stephen
44301 Parkmeadow Dr.
Fremont, CA 94539                             14342    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Molino, Steve
236 S Alma School Road
Mesa, AZ 85210                                14343    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                         $750.00
Mac, Hoa Dieu
17 Benicia
Irvine, CA 92602                              14344    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                          $40.00
Flores, Andres
1142 Arbor Vista Way
San Jose, CA 95126                            14345    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Konkoski, Kyle
216 West Lost Colony Drive
Nags Head, NC 27959                           14346    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                       $1,548.00
Stepro, Noah
4548 West Ave M‐6
Lancaster, ca 93536                           14347    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $565.00                                                                                         $565.00


                                                                                             Page 834 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 835 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
HERRMANN, JEFFREY
836 VIVA CT.
SOLANA BEACH, CA 92075                          14348    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Carter, Janet
2322‐55th Street
San Diego, CA 92105                             14349    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Kevin DeVito & Rae DeVito
1911 Camino de la Costa #508
Redondo Beach, CA 90277                         14350    9/15/2020    24 Hour Fitness Worldwide, Inc.                                          $941.87                                                                      $941.87
DeMartino, Gabrielle
543 Rockne Ave
Massapequa Park, NY 11762                       14351    9/16/2020           24 New York LLC                             $699.00                                                                                            $699.00
DURO, DAVID D
24616 MOONFIRE DR
DANA POINT, CA 92629                            14352    9/15/2020    24 Hour Fitness Worldwide, Inc.                                       $47,147.24                                                                   $47,147.24
Ling, Tang
Kevin Zhang
2192 sego Lily Drive
Sandy, UT 84092                                 14353    9/15/2020    24 Hour Fitness Worldwide, Inc.                                          $140.00                                                                      $140.00
Logero, Alberto Gomez
79270 Port Royal Ave.
Bermuda Dunes, CA 92203                         14354    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Michelakos Jr., Theodore
7413 Santa Susana Way
Fair Oaks, CA 95628                             14355    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $61.99                                                                                             $61.99
Tran, Thu T
15505 Bammel North Houston Rd
Apt. 318
Houston, TX 77014                               14356    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Jackson, Susan E.
305 Vaquero Rd
Arcadia, CA 91007                               14357    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Haddock, Scott
5260 Bellingham Ave, Apt.202
Valley Village, CA 91607                        14358    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Barney, Tania Georgina
5212 Maulding Pass
Austin, TX 78749                                14359    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $366.95                                                                                            $366.95
Hester, Jessie LeAnne
306 Aberdeen
Boerne, TX 78015                                14360    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                                                $44.37                                  $44.37
Elmore, Shondra
2046 Thoreau Street
Los Angeles, CA 90047                           14361    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $167.97                                                                                            $167.97
JACKSON,CHRISTOPHER, LEON
1235 S. SPRINGWOOD DR.
ANAHEIM, CA 92808                               14362    9/16/2020       24 Hour Fitness USA, Inc.                                           $3,000.00                                                                    $3,000.00
de los Reyes, Moses
5075 Hansen Drive
Antioch, CA 94531                               14363    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Fedex Corporate Services Inc.
3965 Airways Blvd, Module G, 3rd Floor
Memphis, TN 38116‐5017                          14364    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $60,655.03                                                                                         $60,655.03


                                                                                               Page 835 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 836 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Thrash, Paul L.
177 19th Street, #6B
Oakland, CA 94612                              14365    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Santayana, Fernando
2817 Muir Trail Dr
Fullerton, CA 92833                            14366    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Perez, Javier C.
3103 Anella Road
San Ysidro, CA 92173                           14367    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Nelson‐Smith, Lorrie
14228 SE 270th Pl.
Kent, WA 98042                                 14368    9/15/2020     24 Hour Fitness Worldwide, Inc.                                           $372.00                                                                      $372.00
Gann II, Richard F.
1540 Eastern Ave
Sacramento, CA 95864                           14369    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $107.28                                                                                            $107.28
salomon, asma
1502 mayflower pl
santa rosa, ca 95403                           14370    9/16/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
He, Xuefeng
4833 Primrose LN
Livermore, CA 94551                            14371    9/16/2020    24 Hour Fitness United States, Inc.                   $93.98                                                                                             $93.98
Woolf, Melissa
3426 Green Spring Dr.
Fort Collins, CO 80528                         14372    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $272.02                                                                                            $272.02
Curry‐Finn, Janet M
1721 Billingsley Dr
Waxahachie, TX 75167                           14373    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                        Unliquidated                                                      $0.00
Collier, Michael J
5617 Kleberg Trail
Austin, TX 78747                               14374    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,872.00                                                                                          $1,872.00
Murakami, Joyce H.
2375 Hoohoihoi St
Pearl City, HI 96782                           14375    9/15/2020     24 Hour Fitness Worldwide, Inc.                                            $93.17                               $93.17                                 $186.34
Valdes, Nick
950 Main St Apt 352
Redwood City, CA 94063                         14376    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Javidpour, Mahdokht
13520 William Kennedy Dr.
Austin, TX 78727                               14377    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $67.00                                                                                             $67.00
Kunoth, Rosemarie
4851 Monte Mar Dr.
El Dorado Hills, CA 95762                      14378    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $275.00                                                                                            $275.00
Greenberg, Howard Steven
25027 Peachland Ave
APT 161
Newhall, CA 91321                              14379    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $29.40                                                                                             $29.40
Cushion, Alfonzo
6949 Compass St SE
Lacey, WA 98513                                14380    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Shapiro, Joann
22714 Hartland St
West Hills, CA 91307                           14381    9/15/2020    24 Hour Fitness United States, Inc.                  $249.99                                                                                            $249.99



                                                                                                 Page 836 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 837 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Baugh, Charles W.
66 Queen ST
APT PH3901
Honolulu, HI 96813‐4448                        14382    9/15/2020        24 Hour Fitness USA, Inc.                                            $1,086.30                                                                    $1,086.30
Nguyen, Hung
3403 Marten Ave
San Jose, CA 95148                             14383    9/15/2020    24 Hour Fitness United States, Inc.                  $315.00                                                                                            $315.00
Hopkins, Christopher
16 Talmage Ave
Bound Brook, NJ 08805                          14384    9/15/2020    24 Hour Fitness United States, Inc.                  $519.97                                                                                            $519.97
Stiver, Marie
10181 Parish Pl
Cupertino, CA 95014‐2216                       14385    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lozano, Laurie
PO Box 581374
Elk Grove, CA 95758                            14386    9/15/2020        24 Hour Fitness USA, Inc.                         $79.00                                                                                             $79.00
Patel, Vijay
3878 Dalbergia Court
San Diego, CA 92113                            14387    9/15/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                            $699.99
Ruan, Hannah
2003 Rosalyn Ct
Sugar Land, TX 77478                           14388    9/15/2020        24 Hour Fitness USA, Inc.                                              $638.70                                                                      $638.70
Stevens, Kelly A
5075 Via Del Cerro
Yorba Linda, CA 92887                          14389    9/15/2020        24 Hour Fitness USA, Inc.                         $29.00                                                                                             $29.00
Vicencio, Cheryl
918 Primrose Ave.
Sunnyvale, CA 94086                            14390    9/15/2020        24 Hour Fitness USA, Inc.                        $120.00                                                                                            $120.00
Kwong, Richard
4781 Cabello St.
Union City, CA 94587                           14391    9/15/2020        24 Hour Fitness USA, Inc.                        $135.40                                                                                            $135.40
Siegel, Theresa
4 Longview Circle
Lake Ozark, MO 65049                           14392    9/16/2020        24 Hour Fitness USA, Inc.                        $418.85                                                                                            $418.85
Stephen, Jason A
3000 Rachel Ter
Apt 12
Pine Brook, NJ 07058                           14393    9/15/2020        24 Hour Fitness USA, Inc.                        $161.38                                                                                            $161.38
Easterly, Connie
Post Office Box 30181
Walnut Creek, CA 94598                         14394    9/16/2020        24 Hour Fitness USA, Inc.                             $0.00             $49.00                                                                       $49.00
Portanova, Michael
843 East Saddle River Rd
Ho‐Ho‐Kus, NJ 07423                            14395    9/15/2020        24 Hour Fitness USA, Inc.                         $55.43                                                                                             $55.43
Li, Tong
5139 Harwood Rd
San Jose, CA 95124                             14396    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $345.00                                                                                            $345.00
Han, Zongyi
2033 BELOIT AVE, 203
LOS ANGELES, CA 90025                          14397    9/15/2020    24 Hour Fitness United States, Inc.                                        $499.00                                                                      $499.00
Jarvis, Sharon Patricia
1432 South Tuxedo Ave.
Stockton, CA 95204                             14398    9/15/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                            $600.00


                                                                                                 Page 837 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 838 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Pierson, Ralph D
2327 N 54th St
Seattle, WA 98103                             14399    9/15/2020       24 Hour Fitness USA, Inc.                       $577.46                                                                                            $577.46
Acosta, Frank
16202 Blue Iris St
Fontana, CA 92336‐5970                        14400    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Coleman, Venita
8002 Bosphorus Street
Houston, TX 77044                             14401    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $19,000.00                                                                                         $19,000.00
Woodard, Miriam
PO Box 6203
Oakland, CA 94603‐0203                        14402    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $378.63                                                                                            $378.63
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                     14403    9/15/2020       24 Hour Fitness USA, Inc.                       $319.19                                                                                            $319.19
Chen, Runyu
22970 Sutro St
Hayward, CA 95441                             14404    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $408.33                                                                                            $408.33
Chen, Ling
20967 Granite Wells Dr
Walnut, CA 91789                              14405    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Doonwood Engineering, Inc.
PO Box 1267
Kailua, HI 96734                              14406    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $5,091.43                                                                                          $5,091.43
Antonoff, Ashley
4031 Hamilton Street #C
San Diego, CA 92104                           14407    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                             $40.00
Ojomoh, Csilla
23207 Califa St
Woodlands Hills, CA 91367                     14408    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Montoya, Adriana
5225 Vale Drive
Carmichael, CA 95608                          14409    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $3,538.99                                                                                          $3,538.99
Lohrey, Terrence
94‐801 Lumi Place
Waipahu, HI 96797                             14410    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                 $200.00                                                    $400.00
Johnson, Amira
625 Darlington Trail
Fort Worth, TX 76131                          14411    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $112.80                                                                                            $112.80
Choi, Jin Suk
122 El Dorado St.
Arcadia, CA 91006                             14412    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $138.28                                                                                            $138.28
Carbonell, Tony
12711 West Club Lane
Houston, TX 77099                             14413    9/15/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                              $429.99                                 $859.98
Bautista, Alain
8227 summer Lake Pass Lane
Rosenberg, TX 77469                           14414    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Nguyen, Hung S.
1828 Quimby Rd
San Jose, CA 95122                            14415    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Espenscheid, Daniel
2540 Seascape Dr
Las Vegas, NV 89128                           14416    9/15/2020       24 Hour Fitness USA, Inc.                     $1,848.00                                                                                          $1,848.00

                                                                                             Page 838 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 839 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                     Amount
Louis's Upholstery Shop
1570 Karen Dr
Argyle, TX 76226                               14417    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $27,608.00                                                                                       $27,608.00
Aguilar, Gail Jane
4224 Iowa St
San Diego, CA 92104                            14418    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                          $650.00
Fishman, Howard
1133 7th Place
Hermosa Beach, CA 90254                        14419    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                           $24.00
Moore, Whitney
17410 rustic pine trl
Houston, TX 77090                              14420    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                        $5,000.00
Fincher, Jim
2106 Belclaire Dr.
Carrollton, TX 75006‐4315                      14421    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $213.10                                                                                          $213.10
Holder, Sandra L
4504 Salisbury Dr
Carlsbad, CA 92010                             14422    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                          $599.98
Jefferson, Matthew P.
7835 Cowles Mtn. Ct
Unit #34B
San Diego, CA 92119‐2557                       14423    9/15/2020     24 Hour Fitness Worldwide, Inc.                                      $5,000.00                                                                     $5,000.00
Juarez, Miriam
4011 Siesta vista Dr
San Jose, CA 95127                             14424    9/16/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00
Yu, Iris
221 La Prenda
Millbrae, CA 94030                             14425    9/15/2020      24 Hour Fitness Holdings LLC                       $450.00                                                                                          $450.00
Kumaraswamy, Bhuvankumar
4598 Devonshire Common
Fremont, CA 94536                              14426    9/15/2020           24 San Francisco LLC                                              $95.97                                                                        $95.97
Alejandro, Miguel A
2599 Briggs Ave
Apt 5N
Bronx, NY 10458                                14427    9/15/2020             24 New York LLC                             $277.69                                                                                          $277.69
Bercelli, Louis
P.O. Box 220047
Great Neck, NY 11022                           14428    9/15/2020            24 New York LLC                                                  $24.00                                                                        $24.00
Desince, Shawn
1230 Avenue X Apt.2J
Brooklyn, NY 11235                             14429    9/15/2020            24 New York LLC                               $65.52                                                                                           $65.52
Gupta, Manish
4050 stanley ave
Fremont, ca 94538                              14430    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                          $649.99
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                                14431    9/17/2020    24 Hour Fitness United States, Inc.                  $770.00                                                                                          $770.00
Rivas, Virginia
3034 Albany Crescent Apt 1d
Bronx, NY 10463                                14432    9/15/2020            24 New York LLC                              $399.00                                                                                          $399.00
McCrann, Thomas
46‐356 Holokuki Place
Kaneohe, HI 96744                              14433    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,985.34                                                                                        $1,985.34


                                                                                                   Page 839 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 840 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Chao, Frank
3100 Birmingham Dr
RICHMOND, CA 94806                             14434    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                             $99.00                                                     $99.00
McCrann, Doreen O.
46‐356 Horokuku Place
Kaneche, HI 96744                              14435    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,985.34                                                                                          $1,985.34
Lee, Charlotte
525 S Berendo St Unit 303
Los Angeles, CA 90020                          14436    9/16/2020    24 Hour Fitness Worldwide, Inc.                                          $198.00                                                                      $198.00
Betancourt, Jennifer
26742 Baronet
Mission Viejo, CA 92692                        14437    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                             $39.99
Connelly, Mori Jo
532 Del Mar Avenue
Pacifica, CA 94044                             14438    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
SPANN, MIKE LAWRENCE
11407 DEADOAK LANE
AUSTIN, TX 78759                               14439    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Guthric, Gary
1105 Holly Bluff
Austin, TX 78753                               14440    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                               $649.37                                 $649.37
Crow, Ken
13351 W. Dakota Ave.
Lakewood, CO 80228                             14441    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Gordon, Jake
38448 Botany Green
Fremont, CA 94536                              14442    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Prakash, Yashaswi
250 Mcadoo Drive Apt 822
Folsom, CA 95630                               14443    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $132.00                                                                                            $132.00
Garrison, Catherine
5026 Daleview Avenue
Temple City, CA 91780‐3519                     14444    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $79.00                                                                                             $79.00
Meli, Bert
24305 Lomita Dr
Lomita, CA 90717                               14445    9/15/2020       24 Hour Fitness USA, Inc.                     $4,679.40                                                                                          $4,679.40
Le, Sonny Hoang
2266 Woodset Lane
San Jose, CA 95116                             14446    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Subaba, Myline
4769 Antelope Circle
Fairfield, CA 94534                            14447    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Calvert, James
2470 S. Ivanhoe Place
Denver, CO 80222                               14448    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Callahan, Nathan
6015 Scripps Street
San Diego, CA 92122                            14449    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Liu, Shirley
1855 Sweetwood Drive
Daly City, CA 94015                            14450    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Springer, Kelly
6503 128th PL SW
Edmonds, WA 98026                              14451    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00

                                                                                              Page 840 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 841 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
GEORGE, PRETTY
16407 REDWOOD DRIVE
CERRITOS, CA 90703                              14452    9/17/2020        24 Hour Fitness USA, Inc.                      $5,034.00                                                                                        $5,034.00
Zhang, Haiqing
Crystal Zhang
7807 Parliament Pl
Austin, TX 78759                                14453    9/15/2020     24 Hour Fitness Worldwide, Inc.                                        $360.00                                                                       $360.00
Lee, Douglas
19062 Nathan Circle
Villa Park, CA 92861                            14454    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
Zelickson, Sherry
1830 Pelham Avenue #403
Los Angeles , CA 90025                          14455    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                          $125.00
Nguyen, Nuoi
8270 Fieldpoppy Circle
Sacramento, CA 95828                            14456    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                              $399.99                                 $399.99
Lee, Bryant Sukwon
955 7th Ave NE
Issaquah, WA 98029                              14457    9/16/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                          $700.00
Ruan, Guohua
2003 Rosalyn Ct
Sugar Land, TX 77478                            14458    9/15/2020        24 Hour Fitness USA, Inc.                                            $31.39                                                                        $31.39
Nguyen, Dung
1806 Caton Ave B3
Brooklyn, NY 11226                              14459    9/15/2020     24 Hour Fitness Worldwide, Inc.                                        $217.00                                                                       $217.00
Gamez, Idalia
9459 Marius Way
Sacramento, CA 95829                            14460    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                           $20.00
Abad, Lea
11771 Westview Pkwy
San Diego, CA 92126                             14461    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $390.00                                                                                          $390.00
Spear, John A.
4076 N. Gayle St.
Orange, CA 92865‐1506                           14462    9/17/2020     24 Hour Fitness Worldwide, Inc.                                      $1,500.00                                                                     $1,500.00
Choe, Gina
6247 Golden West Ave.
Temple City, CA 91780                           14463    9/15/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00
OMalley, Andrew
207 16th Place Unit 1
Costa Mesa, CA 92627                            14464    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                              $270.00                                 $270.00
Tsegga, Abel
PO Box 5246
Lynnwood, WA 98046                              14465    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                          $699.99
Soares, Eric
431 Heathcliff Dr
Pacifica, CA 94044                              14466    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $179.00                                                                                          $179.00
Hoover, Dolly
204‐15 Foothill Ave, Apt B77
Hollis, NY 11423                                14467    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $84.98                                                                                           $84.98
Parker Jr, Ricky L
2450 Cedar Avenue Apt 4
Long Beach, CA 90806                            14468    9/15/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                          $700.00



                                                                                                  Page 841 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 842 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Zabala, Irma
P O Box 52912
Irvine, CA 92619                               14469    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Reed, Allyssa
2037 Dunbar Way
Roseville , CA 95678                           14470    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $61.59                                                                                             $61.59
Chen, Catherine
PO Box 1897
Orinda, CA 94563                               14471    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Nam, Vincent
24566 Via Raza
Lake Forest, CA 92630                          14472    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $182.86                                                                                            $182.86
Chou, George
720 TIMBERLAND LANE
Walnut, CA 91789                               14473    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $144.99                                                                                            $144.99
Rodriguez, Brenda
2885 AZTEC DR.
RIVERISDE, CA 92509                            14474    9/15/2020    24 Hour Fitness United States, Inc.                   $64.38                                                                                             $64.38
Maddox, Danielle
433 S. DANIEL WAY
SAN JOSE, CA 95128                             14475    9/16/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Anglin, Jeannette
P.O. Box 775
Penngrove, CA 94951                            14476    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $2,100.00                                                                                          $2,100.00
Mecchi, Annie
5728 yale ave
Richmond , CA 94805                            14477    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Bhuleskar, Ronald
3944 W Las Positas Blvd
Pleasanton , CA 94588                          14478    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $1,199.98                                                                                          $1,199.98
Santayana, Cecilia
2817 Muir Trail Dr
Fullerton , CA 92833                           14479    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Delk, Julie
255 N Washington St #121
Denver, CO 80203                               14480    9/16/2020        24 Hour Fitness USA, Inc.                        $103.58                                                                                            $103.58
Bhujel, Subash
23608 43rd Dr SE
Bothell, WA 98021                              14481    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $243.74                                                                                            $243.74
Zeng, Jessica
1010 16th St
Apt 617
San Francisco, CA 94107                        14482    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
McConnell, Ryan
6403 Capulet Pl
Dallas, TX 75252                               14483    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $138.52                                                                                            $138.52
Munoz, Luvia Lissett
3962 1/4 Halldale Ave.
Los Angeles, CA 90062                          14484    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Pham, Hoa
1026 Summerview Dr
San Jose, CA 95132                             14485    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00



                                                                                                 Page 842 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 843 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Ramirez, Miguel Angel
6535 Southpoint Drive
Dallas, TX 75248                               14486    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $489.00                                                                                            $489.00
Hayes, Donna
P.O. BOX 1971
Hawthorne, CA 90251                            14487    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kouchi, Jeffrey Leland
117 Stone Pine Lane
San Ramon, CA 94583                            14488    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                          $1,400.00
Lee, Jeena Denise
117 Stone Pine Lane
San Ramon, CA 94383                            14489    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                          $1,400.00
Lua, Tiffany
18838 Aldridge Place
Rowland Heights, CA 91748                      14490    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $553.37                                                                                            $553.37
Chung, Chaan
P. O. Box 413
Annandale, VA 22003                            14491    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Bui, Sonny
25942 Ernestine Ct
Laguna Hills, CA 92653                         14492    9/16/2020       24 Hour Fitness USA, Inc.                                             $399.99                                                                      $399.99
Huynh, Jessica
4295 Sedge Street
Fremont, CA 94555                              14493    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Huynh, Jonathan
4295 Sedge Street
Fremont, CA 94555                              14494    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Gupta, Paras
2500 Old Farm Rd, Apt 914
Houston, TX 77063                              14495    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $323.33                                                                                            $323.33
Ishaya, Sargon
1177 Branham Lane #150
San Jose, CA 95118‐3766                        14496    9/16/2020    24 Hour Fitness Worldwide, Inc.                                          $498.50                                                                      $498.50
Kronstat, David G
21 Robinson Ter
Clifton, NJ 07013                              14497    9/16/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Meyer, Matthew R
11314 Spruce Avenue
Kansas City, MO 64137                          14498    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Salter, George
2051 Danville Blvd.
Alamo, CA 94507                                14499    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $178.76                                                                                            $178.76
Hernandez, Vilma
3975 Sedgwick Ave
Apt 8F
Bronx, NY 10463                                14500    9/16/2020    24 Hour Fitness Worldwide, Inc.                                          $252.00                                                                      $252.00
Moya, Juana
po. box 812
New York, NY 10040                             14501    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Lewis, Leightiana L
957 Brandywine Lane
Corona, CA 92880                               14502    9/16/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00



                                                                                              Page 843 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 844 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Moldavskiy, Steven
168 oxford st
Brooklyn, NY 11235                           14503    9/16/2020     24 Hour Fitness Worldwide, Inc.                                        $119.97                                                                      $119.97
Park, Brady
4301 Cedar Forest Dr #A
Fairfax , VA 22030                           14504    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
LAWSON, VERONICA
523 8TH STREET
HUNTINGTON BEACH, CA 92648                   14505    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Kratville, Michael B.
2508 South 48th St.
Omaha, NE 68106                              14506    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                       $1,400.00
Romero, Araceli
821 David Dr.
Chula vista, CA 91910                        14507    9/16/2020    24 Hour Fitness United States, Inc.                   $50.00                                                                                          $50.00
Zuber, Tracy
10449 Crane Circle
Fountain Valley, CA 92708                    14508    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Albarran, Perla
16720 North Rd Apt F303
Bothell, WA 98012                            14509    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $42.00                                                                                          $42.00
Ip, Alex H.
27513 Decatur Way
Hayward, CA 94545‐4601                       14510    9/16/2020     24 Hour Fitness Worldwide, Inc.                                        $750.00                                                                      $750.00
Kwavy, Andrew
13121 Tejon St
Westminster, CO 80234                        14511    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
ACI ‐ San Ramon
PO Box 1897
San Leandro, CA 94577‐0282                   14512    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $2,712.59                                                                                       $2,712.59
Jarman, Nicole
716 Sunset Road
Boynton Beach, FL 33435                      14513    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $100.56                                                                                         $100.56
Lali, Leila
20314 126th Ave NE
Bothell, WA 98011                            14514    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Kim, Janie
91‐1415 Kaikohola st
Ewa beach, HI 96706                          14515    9/17/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                       $1,500.00
Titov, Vladimir
5735 Cedar Brook Court
Castro Valley, CA 94552                      14516    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $78.00                                                                                          $78.00
Salanga, Wilburgene
805 61st St Se
Auburn, WA 98092‐8269                        14517    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Wilson, Vaughn
132 Bowling Green Cir
Lewisville, TX 75067                         14518    9/16/2020     24 Hour Fitness Worldwide, Inc.                                         $95.00                                                                       $95.00
Winslow, Mary
6430 Linda Lane
Las Vegas, NV 89103                          14519    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Graciano, Mireya P
15221 Gramercy Pl
Gardena, CA 90249                            14520    9/17/2020        24 Hour Fitness USA, Inc.                        $584.00                                                                                         $584.00

                                                                                               Page 844 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 845 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
gower, Phoenixe
6620 s puget sound ave
tacoma, WA 98409                               14521    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $550.92                                                                                         $550.92
Mitchell II, Darrell
2169 Lake St
Altadena, CA 91001                             14522    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Lee, Allen
252‐48 63rd Ave
Little Neck, NY 11362                          14523    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                         $108.00
Nguyen, Kevin
1224 McLaughlin Ave
San Jose, CA 95122                             14524    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Gullotti, Melia
266 S El Molino Ave, Apt 29
Pasadena, CA 91101                             14525    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $383.99                                                                                         $383.99
Kalaw, Alex
3608 177th Place SW
Lynnwood, WA 98037                             14526    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $38.64                                                                                          $38.64
Brown, Donald Edward
11410 Sw Fonner St.
Tigard, OR 97223                               14527    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $127.96                                                                                         $127.96
Reich, Stefan James
PO Box 5216
Santa Cruz, CA 95063                           14528    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Nguyen, Loan A
19352 Ocean Heights Ln
Huntington Beach, CA 92648                     14529    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Weisel, Vicki
11410 SW Fonner St.
Tigard, OR 97223                               14530    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $127.96                                                                                         $127.96
Salaz, Albert
1317 N. San Fernando Bl #113
Burbank, CA 91504                              14531    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                          $39.99
Bodkin Crosby, Norma A
443 West Anderson Street
Hackensack, NJ 07601                           14532    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $62.50                                                                                          $62.50
Butlter, Roland L.
1004 Vail Road
Parsippany, NJ 07054                           14533    9/16/2020    24 Hour Fitness Worldwide, Inc.                                    $18,025.00                                                                   $18,025.00
Miller, Jeffery
4743 Amber Hill Lane
Reno, NV 89523‐9404                            14534    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $12.50                                                                                          $12.50
Gordon, Jake
38448 Botany Green
Fremont, CA 94536                              14535    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Singh, Avtar
3807 W. 172 Street
Torrance, CA 90504                             14536    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                         $144.00
Pelayo, Jose
722 S. Sycamore Ave.
Rialto, CA 92376                               14537    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $121.47                                                                                         $121.47
Reyes, Creslyn
1188 Mission St Apt 2320
San Francisco, CA 94103                        14538    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $543.88                                                                                         $543.88

                                                                                              Page 845 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 846 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Lu, Baishan
1765 Duvall Dr.
San Jose, CA 95130                              14539    9/16/2020        24 Hour Fitness USA, Inc.                        $649.00                                                                                            $649.00
Nguyen, Justin
1731 South 2nd Ave
Arcadia, CA 91006                               14540    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Huang, Barron
26 Rosenblum
Irvine, CA 92602                                14541    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Soto, Melani
9213 Carita Road
Santee, CA 92071                                14542    9/16/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Soyferman, Michael
5333 San Simeon Pl.
Castro Valley, CA 94552                         14543    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Yi Wu Go, Yue
12827 Waybridge
Sugar Land, TX 77478                            14544    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Patel, Virmatiben D
9543 Augusta Court
Cypress, CA 90630                               14545    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Daniels, Terri
30125 Mira Loma Dr
Temecula, CA 92592                              14546    9/16/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bartolome, Carlito
41 Whispering Tree Court
Rodeo, CA 94572                                 14547    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Pinate, Jessica
678 North King Road, Apt. 419
San Jose, CA 95133                              14548    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Bito, Lisa
1841 Los Encantos Court
Los Gatos, CA 95032                             14549    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Weissmiller, Clara
11 W. Bellevue Ave
San Mateo, CA 94402                             14550    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Himsel, John
9419 Sendera Dr
Magnolia, TX 77354                              14551    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                            $107.17
Rodriguez, Hebe
1515 Pontenova Ave
Hacienda Heights, CA 91745                      14552    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Gause, LaGina
5540 Caminito Roberto
San Diego, CA 92111                             14553    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $487.44                                                                                            $487.44
Yu, Joyce
1551 Southgate Ave, unit 109
Daly City, CA 94015                             14554    9/16/2020    24 Hour Fitness United States, Inc.                  $420.00                                                                                            $420.00
Merzoian, Hagop
1663 Burmese Pl
Palmdale , CA 93551                             14555    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Feng, Jun
10957 Coalinga Ave
Montclair, CA 91763                             14556    9/16/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00

                                                                                                  Page 846 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 847 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Barnes, Mackenzie
PO Box 1154
Romoland, CA 92585                             14557    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $641.86                                                                                            $641.86
tarm, franco
3933 26th street
San Francisco, ca 94131                        14558    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $975.00             $3,025.00                                                                    $4,000.00
Pierce, Evan Derek
PO Box 60127
Seattle, WA 98160                              14559    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Orozvo, Veronica
11541 MAC GOVER AVE
DOWNEY, CA 90241                               14560    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                             $49.99
Brant, Aimee
15363 Maturin Drive Unit #156
San Diego, CA 92127                            14561    9/16/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                             $99.00
Van Camp, Mike
3650 South Bear St., Unit B
Santa Ana, CA 92704                            14562    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Khan, Junaid
4236 Blewett St
Fremont, CA 94538                              14563    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Ingolia, Stephanie
6744 Vanport Ave.
Whittier, CA 90606                             14564    9/16/2020     24 Hour Fitness Worldwide, Inc.                                            $58.00                                                                       $58.00
Leong, Shawn
7 Corte Dorado
Millbrae, CA 94030                             14565    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Waring, Robyn
3810 Highpines Dr
Houston, TX 77068                              14566    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Rafeedie, Natalie
310 S Jefferson St
Apt 49C
Placentia, CA 92870                            14567    9/16/2020    24 Hour Fitness United States, Inc.                $1,548.00                                                                                          $1,548.00
Khan, Reeana
4236 Blewett St
Fremont, CA 94538                              14568    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Smith, Christina
3420 E Ransom Street Apt 304
Long Beach, CA 90804                           14569    9/16/2020     24 Hour Fitness Worldwide, Inc.                                         $5,025.00                                                                    $5,025.00
McMullen, Jr., James J.
717 Ramona Place
Del Mar, CA 92014                              14570    9/16/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ayaz, Paulina
LaBarbiera & Martinez
9252 Kennedy Blvd.
North Bergen, NJ 07047                         14571    9/16/2020        24 Hour Fitness USA, Inc.                     $75,000.00                                                                                         $75,000.00
Patel, Dipakbhai J.
9543 Augusta Court
Cypress, CA 90630                              14572    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Overholt, Michael
1686 Morocco Dr.
San Jose, CA 95125                             14573    9/16/2020     24 Hour Fitness Worldwide, Inc.                                            $98.00                                                                       $98.00


                                                                                                 Page 847 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 848 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Moody, Lori
4424 D Street
Sacramento, CA 95819                           14574    9/16/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Fisher, Belinda L.
6611 SW Canyon Lane Apt. 1
Portland, OR 97225                             14575    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $4,918.00                $82.00                                                                    $5,000.00
Dhont, Darren
5130 Kesling Street
San Diego, CA 92117                            14576    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Doles, Rhealyn
91‐253 Hanapouli Circle, Apt. H
Ewa Beach, HI 96706                            14577    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $87.94                                                                                             $87.94
To, Denny
13137 Michael Monsoor Court
Garden Grove, CA 92843                         14578    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $66.00                                                                                             $66.00
O'Malley, Tim
11 Laurelwood Court
San Rafael, CA 94901                           14579    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Tanase, Cornelius
3810 Highpines Dr
Houston , TX 77068                             14580    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
England, Katie
3007 34th St SE
Puyallup, WA 98374                             14581    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $658.16                                                                                            $658.16
Wade, Jackie
7005 Lincoln Oaks Drive
Fair Oaks, CA 95628                            14582    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Castellana, Susan B.
11161 Red Cedar Drive
San Diego, CA 92131‐1309                       14583    9/15/2020    24 Hour Fitness Worldwide, Inc.                                          $125.00                                                                      $125.00
Tsztoo, Gary
12866 Cumberland Dr
Saratoga, CA 95070                             14584    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $640.00                                                                                            $640.00
Jlmenez, Pamela S.
3950 Waring Road Apt 218
Oceanside, CA 92056                            14585    9/16/2020    24 Hour Fitness Worldwide, Inc.                                        $4,000.00                                                                    $4,000.00
Cover, Joyce
29 Cedarlake
Irvine, CA 92614                               14586    9/16/2020    24 Hour Fitness Worldwide, Inc.                                          $800.00                                                                      $800.00
Brown, Laura Ann
5117 El Arbol dr
Carlsbad, CA 92008                             14587    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $59.98                                                                                             $59.98
Ellis, Mary Beth
1798 Bevin Brook Drive
San Jose, CA 95112‐6408                        14588    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                             $5,000.00                               $5,000.00
Fisher, LaMar S
6611 Southwest Canyon Lane Unit #1
Portland, OR 97225                             14589    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $4,599.00               $401.00                                                                    $5,000.00
Chacon, Daniela
1208 NE 185th St
Shoreline, WA 98155                            14590    9/16/2020       24 Hour Fitness USA, Inc.                        $36.43                                                                                             $36.43
Westbrock, Richard
733 Vista Grande Way #300
Oceanside, CA 92057                            14591    9/16/2020       24 Hour Fitness USA, Inc.                                           $1,893.81                                                                    $1,893.81

                                                                                              Page 848 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 849 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Sullano, Charles A
871 Honey Grove Way
Corona, CA 92880                                14592    9/16/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                            $200.00
Barretta, Joan
3317 Chelsey Street
Mohegan Lake, NY 10547                          14593    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Burdman, Matthew
8233 Station Village Lane #2412
San Diego, CA 92108                             14594    9/16/2020     24 Hour Fitness Worldwide, Inc.                                            $90.00                                                                       $90.00
Ebbing, Chad
1324 South Westlake Avenue #4
Los Angeles, CA 90006                           14595    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                             $49.99
Reis, Ilana
8012 E Lowry Blvd.
Denver, CO 80230                                14596    9/16/2020        24 Hour Fitness USA, Inc.                        $644.00                                                                                            $644.00
Scandura, John E.
17492 Valeworth Circle
Huntington Beach, CA 92649                      14597    9/16/2020        24 Hour Fitness USA, Inc.                        $737.00                                                                                            $737.00
MOLDAVSKIY, STEVEN
168 OXFORD ST
BROOKLYN, NY 11235                              14598    9/16/2020     24 Hour Fitness Worldwide, Inc.                                           $169.97                                                                      $169.97
Soto, Jean‐Pierre Michel
228 N Ramona St
Hemet, CA 92543                                 14599    9/16/2020    24 Hour Fitness United States, Inc.               $10,000.00                                                                                         $10,000.00
Coultas, Marjorie D.
2015 Buckingham Pl.
Glendale, CA 91206                              14600    9/16/2020    24 Hour Fitness United States, Inc.                                        $936.00                                                                      $936.00
Cheng, Katy
1538 79th St
Brooklyn, NY 11228                              14601    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                                                $299.99                                 $299.99
BUGARIN, CHRISTOPHER
1890 MOLINO AVE
APT 3
SIGNAL HILL, , CA 90755                         14602    9/16/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Delmue, Al L.
3455 Cashill Blvd.
Reno, NV 89509                                  14603    9/16/2020    24 Hour Fitness United States, Inc.                  $864.00                                                                                            $864.00
Gordon, Tiyarna
2 CPL Langon Way Apt 103
Hillsborough, NJ 08844                          14604    9/16/2020    24 Hour Fitness United States, Inc.                $1,056.00                                                                                          $1,056.00
Shagabayeva, Mariya
6201 Bay Pkwy Apt E4
Brooklyn, NY 11204                              14605    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $440.00                                                                                            $440.00
Feng, Melissa
6813 Vista Ave S
Seattle, WA 98108                               14606    9/16/2020        24 Hour Fitness USA, Inc.                         $63.84                                                                                             $63.84
Minamoto, Janice
3933 26th Street
San Francisco, CA 94131                         14607    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $4,000.00                                                                                          $4,000.00
Rostamiyan, Angineh
1410 Barrington Way Apt 201
Glendale, CA 91206                              14608    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $369.00                                                                                            $369.00



                                                                                                  Page 849 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 850 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Malcolm, Venus
3317 Olinville Ave
Bronx, NY 10467                                14609    9/16/2020           24 New York LLC                                              $1,000.00                            $1,000.00                               $2,000.00
Carson, Joy
354 1/2 E McKinley Ave
Sunnyvale, CA 94086                            14610    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $66.33                                                                                          $66.33
Tarife, Elvira
19 Bridge Rd
Nanuet, NY 10954                               14611    9/16/2020           24 New York LLC                             $141.83                                                                                         $141.83
Tang, Jenny
4026 Castro Valley Blvd
Castro Valley, CA 94546                        14612    9/16/2020       24 Hour Fitness USA, Inc.                       $399.99                                                                                         $399.99
Shamsky, Arthur
PO Box 1400
Grand Central Station
New York, NY 10163                             14613    9/16/2020           24 New York LLC                           $1,250.00                                                                                       $1,250.00
Clendenin, Macklan
1115 Post Street Apt 20
San Francisco, CA 94109                        14614    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $103.98                                                                                         $103.98
Shim, Hyesoo
2551 Elden Ave APT C1
Costa Mesa, CA 92627                           14615    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $495.83                                                                                         $495.83
Castaneda, Leonard J.
1303 Chert Drive
San Marcos, CA 92078                           14616    9/16/2020     24 Hour Fitness Holdings LLC                      $699.99                                                                                         $699.99
Lo, Tina
1746 140th Avenue
San Leandro, CA 94578                          14617    9/16/2020         24 San Francisco LLC                        $3,000.00                                                                                       $3,000.00
Jasek, Magda
30 Main ave fl.2
Wallington, NJ 07057                           14618    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Wientzen, Amber M
6817 Alderwood Dr.
Carlsbad, CA 92011                             14619    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $210.00                                                                                         $210.00
Cameron, Brian L
14702 SE 65th St
Bellevue, WA 98006                             14620    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Fink, Carol Yu
11155 Tusket River Dr
Rancho Cordova, CA 95670                       14621    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Smith, Timothy
260 N Hezzie Ln.
Molalla, OR 97038                              14622    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Zhou, Juan
16035 La Monde St
Hacienda Heights, CA 91745‐4229                14623    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $95.97                                                                                          $95.97
Birringer, Nicholas
36 Creekside Ln
San Mateo, CA 94401                            14624    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $233.33                                                                                         $233.33
Nguyen, Katherine
1323 W. 187th. St.
Gardena, CA 90248                              14625    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $94.64                                                                                          $94.64



                                                                                                 Page 850 of 1495
                                         Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 851 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Aguiar, Laura
15358 Chive Lane
Fontana, CA 92336                           14626    9/16/2020     24 Hour Fitness Worldwide, Inc.                                      $1,541.00                                                                    $1,541.00
Gilbert, Jon
2568 Park Oak Drive
Los Angeles, CA 90068                       14627    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Jones, Chris Michael
707 Eagle Lakes Dr.
Friendswood, TX 77546                       14628    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $200.34                                                                                         $200.34
Oshurn, Kyle
12805 NE Morris St
Portland, OR 97230                          14629    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $71.16                                                                                          $71.16
Kong, Sophia
3831 Gibbons Pkwy
Carmichael, CA 95608                        14630    9/16/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Nguyen, James
7452 Blue Oak Road
Riverside, CA 92507                         14631    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $170.00                                                                                         $170.00
Von Halle, Robin Felsen
3517 Dixie Canyon Pl
Sherman Oaks, CA 91423                      14632    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $69.42                                                                                          $69.42
Widell, Marsha K.
17330 Riverside Pl.
Bothell, WA 98011‐1518                      14633    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $144.00                                                                                         $144.00
Betancourt, Alvaro
26742 Baronet
Mission Viejo, CA 92692                     14634    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $38.99                                                                                          $38.99
Segal, Regina
1625 Emmons ave Apt 6E
Brooklyn, NY 11235                          14635    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $180.16                                                                                         $180.16
Bearden, David
1228 17th Ave
Honolulu, HI 96816                          14636    9/16/2020    24 Hour Fitness United States, Inc.                  $261.77                                                                                         $261.77
Guan, Hongtao
158 El Bosque St
San Jose, CA 95134                          14637    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
FOWLER, SABRINA
6319 STONEWOOD POINTE LANE
HOUSTON, TX 77066                           14638    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
LOVE, ROY E
3326 SPRINDELTREE
GRAPEVINE, TX 76051                         14639    9/16/2020            24 New York LLC                              $269.69                                                                                         $269.69
Gaitan, Luis
635 Calle Siena
Morgan Hill, CA 95037                       14640    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Garcia, Leticia
135 E 89th St
Los Angeles, CA 90003                       14641    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Kaahanui, Ernest
98‐932 Kaamilo Street
Aiea, HI 96701                              14642    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $219.00                                                                                         $219.00
Cram, David
3001 Vinson Ln
Plano, TX 75093                             14643    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00

                                                                                              Page 851 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 852 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Rud, Lada
118‐18 Union Turnpike apt 6K
Kew Gardens, NY 11415                          14644    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,488.00                                                                                          $1,488.00
McDonald, Kevin
3536 Sandwood St
Lakewood, CA 90712                             14645    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $608.00                                                                                            $608.00
Brown, Beth
4360 Campus Ave
Apt 8
San Diego, CA 92103                            14646    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Kansagra, Saguna
1092 S. Taylor Ct
Anaheim, CA 92808                              14647    9/16/2020    24 Hour Fitness Worldwide, Inc.                                          $600.00                                                                      $600.00
VARGAS, ANEUDA
8 Brookflower RD
Spring , TX 77380                              14648    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $131.06                                                                                            $131.06
Krichevsky, Natasha
8231 Smith Farm Ct.
Fair Oaks, CA 95628                            14649    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $975.00                                                                                            $975.00
Chamberlin, Donna Marie
1171 Glen Drive
San Leandro, CA 94577                          14650    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,287.32                                                                                          $1,287.32
Tracy, Nancy
17832 Lerene Dr
Yorba Linda, CA 92886                          14651    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $2,190.00                                                                                          $2,190.00
Grey, Catherine
4712 Wilshire Lane
Oakdale, NY 11769                              14652    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $100.50                                                                                            $100.50
Ribas, Sheena Ubungen
1330 Contra Costa Ave
Apt E‐1
San Pablo, CA 94806                            14653    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $109.14                                                                                            $109.14
Malicki, Adam
19555 Dorado Dr
Trabuco Cyn, CA 92679                          14654    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Ho, Thuan
2138 Ramish Dr.
San Jose, CA 95131                             14655    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                            $380.00
HISSAM, TIMOTHY
13809 CEYLON TEA CIRCLE
PFLUGERVILLE, TX 78660                         14656    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                            $420.00
Jones, Heather
707 Eagle Lakes Dr.
Friendswood, TX 77546                          14657    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $200.34                                                                                            $200.34
Patel, Dhar
28 valente
Irvine, CA 92602                               14658    9/16/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Turner, Eric
1758 Gilda Way #26
San Jose, CA 95124                             14659    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $204.00                                                                                            $204.00
Shoemaker, Gabriela
5825 Reseda Blvd 314
Tarzana, CA 91356                              14660    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $2,044.00                                                                                          $2,044.00


                                                                                              Page 852 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 853 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
STACHOWIAK, STEWART
26961 Springcreek Rd
Rancho Palos Verdes, CA 90275                  14661    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                          $399.99
Santayana, Jacqueline
2817 Muir Trail Dr
Fullerton, CA 92833                            14662    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                           $90.00
Mikhayloff, Brian
2251 Knapp st. Apt.2G
Brooklyn, NY 11229                             14663    9/16/2020    24 Hour Fitness Worldwide, Inc.                                       $124.97                                                                       $124.97
Olsen, Steven Duane
13 Burgundy
Rancho Mirage, CA 92270                        14664    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $204.00                                                                                          $204.00
Wing, Alicia M
1220 Custer Ave
Colorado Springs, CO 80903                     14665    9/16/2020       24 Hour Fitness USA, Inc.                     $3,456.00                                                                                        $3,456.00
REDDY, AJAY
717 Berkshire Place
Milpitas, CA 95035                             14666    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                          $649.99
Singh, Sukhjinder
285 W Foothill Blvd
Rialto, CA 92376                               14667    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                        $1,000.00
Garcia, Emily
506 Los Gatos Way
San Mateo, CA 94403                            14668    9/16/2020       24 Hour Fitness USA, Inc.                       $161.46                                                                                          $161.46
Flynn, Rita
255 W. Grandview Ave.
Sierra Madre, CA 91024                         14669    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                        $2,000.00
Thomas, Regina
4464 67th Street
Sacramento, CA 95820                           14670    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
Mikhaylov, Oleg
2251 Knapp St. Apt.2G
Brooklyn, NY 11229                             14671    9/16/2020    24 Hour Fitness Worldwide, Inc.                                       $185.00                                                                       $185.00
Goradia, Keval Bhavesh
224 Pontius Ave N, Apt 502
Seattle, WA 98109                              14672    9/16/2020    24 Hour Fitness Worldwide, Inc.                                       $984.06                                                                       $984.06
Choe, Hyang Jennifer
2081 South Littler Court
La Habra, CA 90631                             14673    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                          $600.00
Chang, Yu‐Hsin
1699 Hermann Drive Unit 4110
Houston, TX 77004                              14674    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
Ruiz, Alonso
311 W Laurel St.
Compton, CA 90220                              14675    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                          $450.00
Nagahata, Naoki
3538 Torrance Blvd Unit 144
Torrance, CA 90503                             14676    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                          $699.99                                                    $699.99
Green, Roxanne
1111 Newport Blvd
League City, TX 77573                          14677    9/16/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                               $39.77                                  $39.77
Richards, Alison
3290 W 19th Ave
Denver, CO 80204                               14678    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $340.00                                                                                          $340.00

                                                                                              Page 853 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 854 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Fishman, Ronald L.
718 E. Oliver St.
Stamford, TX 79553                             14679    9/16/2020    24 Hour Fitness Worldwide, Inc.                                        $99.00                                                                       $99.00
Wilmot, Geraldine
3015 Alki Ave SW, #5
Seattle, WA 98116                              14680    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $688.00                                                                                         $688.00
Hayden, Janice Cafeo
3344 NE 25th Ave
Portland, OR 97212                             14681    9/16/2020       24 Hour Fitness USA, Inc.                        $67.18                                                                                          $67.18
Castaneda, Steven
P.O. Box 1117
Chula Vista, CA 91912‐1117                     14682    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00
Wientzen, Raoul Lucien
6817 Alderwood Dr.
Carlsbad, CA 92011                             14683    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $210.00                                                                                         $210.00
Sharifi, Mehdi
1148 Strada Almaden
San Jose, CA 95120                             14684    9/15/2020       24 Hour Fitness USA, Inc.                       $144.00                                                                                         $144.00
Billings, Brian
819 E. LAUREL OAK DR.
AZUSA, CA 91702                                14685    9/16/2020             RS FIT CA LLC                             $416.00                                                                                         $416.00
Boktor, Akrm
1917 85 ST., D3
Brooklyn, NY 11214                             14686    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $30,000.00                                                                                      $30,000.00
Liber, Jeffrey
4709 Vereda Luz Del Sol
San Diego, CA 92130                            14687    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                       $1,200.00
von Halle, Allan
3517 Dixie Canyon Pl
Sherman Oaks, CA 91423                         14688    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $69.42                                                                                          $69.42
Ha, Thanh
9972 S Glacier Ridge Dr
Sandy, UT 84092                                14689    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Burman, Ronald S
52 Abbott Ave.
Ocean Grove, NJ 07756                          14690    9/16/2020       24 Hour Fitness USA, Inc.                     $2,519.92                                                                                       $2,519.92
Vanderlan, Natalia
PO Box 741933
San Diego, CA 92174                            14691    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Maroul, Erin
217 Crepe Myrtle Lane
Murphy, TX 75094                               14692    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,295.26                                                                                       $1,295.26
Aldaco, Ruby
219 E. Newman Ave.
Arcadia, CA 91006                              14693    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                          $45.00
Jaramillo, Ralph
5225 Canyon Crest Dr. # 71‐162
Riverside, CA 92507                            14694    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $754.12                                                                                         $754.12
Clawson, Frances
3914 SE 64th Ave
Portland, OR 97206                             14695    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                          $46.99
Huang, Yao Ming
25 Montgomery Street Apt. 13G
New York, NY 10002                             14696    9/16/2020       24 Hour Fitness USA, Inc.                       $625.00                                                                                         $625.00

                                                                                              Page 854 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 855 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Dixon, Kallie M
1515 Canyon Village Circle Apt 1515
San Ramon, CA 94583                             14697    9/16/2020       24 Hour Fitness USA, Inc.                        $62.98                                                                                             $62.98
Aglipay, Vanessa
7100 Balboa Blvd Unit 1106
Lake Balboa, CA 91406                           14698    9/16/2020       24 Hour Fitness USA, Inc.                       $800.00                                                                                            $800.00
Nadel, Ellen
21800 Marylee St #64
Woodland Hills, CA 91367                        14699    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $612.48                                                                                            $612.48
Drahushak‐Crow, Roselle
13351 W. Dakota Ave.
Lakewood, CO 80228                              14700    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
OGORGEOUS INC
ATTN: CHARLIE HO
3060 Joy Meadow Ave.
Henderson, NV 89074                             14701    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $4,636.26                                                                                          $4,636.26
Bradshaw, Laura M
128 Green Street
Woodbridge, NJ 07095                            14702    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $936.27                                                                                            $936.27
Montalvan, Kaitlin A
5024 Sepulveda Blvd
Torrance, CA 90505                              14703    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $42.00                                                                                             $42.00
Onaga, Neal
Po Box 681
Kailua, HI 96734                                14704    9/17/2020    24 Hour Fitness Worldwide, Inc.                                        $5,000.00                                                                    $5,000.00
Nelson, Sharri
9819 River Trader Street
Las Vegas, NV 89178                             14705    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Amador, Susan I
1267 Nana Place
Manteca, CA 95336                               14706    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Manchiraju, Dhiraj
12381 Alamo Drive
Rancho Cucamonga, CA 91739                      14707    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Sancho, Stefanie
1122 Kenyon Ave
Plainfield, NJ 07060                            14708    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $2,112.00                                                                                          $2,112.00
Kim, Anthony
12415 imperial hwy
Unit 45
Norwalk, CA 90650                               14709    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Mazzini, Perla
24252 Broadmore Avenue
Hayward, CA 94544                               14710    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Apple Way Market LLC
101 SW Main St Suite 1210
Portland, OR 97204                              14711    9/17/2020          RS FIT Holdings LLC                      $110,210.18                                                                                        $110,210.18
Giles, Ellie
328 E 106th St
Los Angeles, CA 90003                           14712    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $76.00                                                                                             $76.00
Spangler, Diego
1213 Gerry Way
Roseville, CA 95661                             14713    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00


                                                                                                  Page 855 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 856 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Lynch, Andrew
364 Maple Ave
East Meadow, NY 11554                          14714    9/17/2020    24 Hour Fitness Worldwide, Inc.                                           $46.99                                                                       $46.99
Salazar, Andrea
5013 Cloverly Ave Unit B
Temple City, CA 91780                          14715    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $262.98                                                                                            $262.98
HOANG, TRAM
1891 ROYAL OAK RD
TUSTIN, CA 92780                               14716    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $2,050.00                                                                                          $2,050.00
Yao, Jesse
316 Morse Ave
Sunnyvale, CA 94085                            14717    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $598.00                                                                                            $598.00
Vance, Benedette
1460 Hornblend St.
Apt 2
San Diego, CA 92109                            14718    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                            $499.92
Porto, Darin
345 Lincoln ave
Hasbrouck heights, NJ 07604                    14719    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Do, Kenneth
7759 Verbena Ct
Dallas, TX 75230                               14720    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Eng, Frederic
2212 Maricopa Drive
Los Angeles, CA 90065                          14721    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Arlen, Randy
425 Heller Ct.
Roseville, CA 95747                            14722    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $552.96                                                                                            $552.96
Tao, Ping
1854 Tesoro Ct
Pinole, CA 94564                               14723    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $270.00                                                                                            $270.00
Gwynn, Danielle
849 E Victoria St #107
Carson, CA 90746                               14724    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Graybill, Bonnie
2224 9th Avenue
Sacramento, CA 95818                           14725    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Koroman, Nikola
1121 Stardust Way
Milpitas, CA 95035                             14726    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                             $51.99
Griffin, Dionne
302 D ST Se
Auburn, WA 98002                               14727    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $72.00                                                                                             $72.00
Chen, Emily
715 Vienna St
San Francisco, CA 94112                        14728    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Burrus, Stanley A.
44121 Planet Circle
Lancaster, CA 93536                            14729    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $199.99                                                                                            $199.99
Gann, Lisa
1540 Eastern Ave
Sacramento, CA 95864                           14730    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $143.04                                                                                            $143.04



                                                                                              Page 856 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 857 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Yang, James
5041 St. Garrett Ct.
Concord, CA 94521                              14731    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Bays, Christina
10149 Parkdale Ave
San Diego, CA 92126                            14732    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $303.99                                                                                         $303.99
Arlen, Lois
425 Heller Ct.
Roseville, CA 95747                            14733    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $795.00                                                                                         $795.00
Anderson, Cheryl L
4702 S 273rd Pl
Kent, WA 98032                                 14734    9/15/2020     24 Hour Fitness Worldwide, Inc.                                      $1,608.00                                                                    $1,608.00
Yarian, Katelyn L
2848 S Washington St
Englewood, CO 80113                            14735    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $840.00                                                                                         $840.00
Holman, Patricia
5612 Old Hwy 410 SW
Olympia, WA 98512                              14736    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                              $71.72                                  $71.72
Tosello, Toni
1319 Flanders Road
La Canada, CA 91011                            14737    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Flagg, Nancy
373 Cascade Mist Ave.
Las Vegas, NV 89123‐3092                       14738    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $304.00                                                                                         $304.00
Steele, Caroline
4711 Mystic Springs
Humble, TX 77396                               14739    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $140.90                                                                                         $140.90
Ziegler, Renee A
205 Tono Lane
Walnut Creek, CA 94597                         14740    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $86.73                                                                                          $86.73
Lamberti, Peter
1751 67th Street
Apt# B7
Brooklyn, NY 11204‐4311                        14741    9/16/2020        24 Hour Fitness USA, Inc.                        $252.00                                                                                         $252.00
Hawaiian Electric Company
PO Box 2750
Honolulu, HI 96840                             14742    9/15/2020        24 Hour Fitness USA, Inc.                     $20,995.74                                                                                      $20,995.74
Cunningham, Jason J
151 W. 102nd St.
Los Angeles, CA 90003                          14743    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
King, Garnetta
16264 Saratoga St Unit 3
San Leandro, CA 94578                          14744    9/15/2020           24 San Francisco LLC                                             $780.00                              $780.00                               $1,560.00
Cardenas, Jose de Jesus
2146 Tehama Rd
Apple Valley, CA 92308                         14745    9/15/2020    24 Hour Fitness United States, Inc.                  $185.00                                                                                         $185.00
Stradtman, Charlotte W.
20 Willowbrook
Irvine, CA 92604                               14746    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Hayden, Janice C.
3344 NE 25th Ave
Portland, OR 97212‐2505                        14747    9/16/2020     24 Hour Fitness Worldwide, Inc.                                      $1,140.00                                                                    $1,140.00



                                                                                                   Page 857 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 858 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Flagg, Nancy
373 Cascade Mist Ave.
Las Vegas, NV 89123‐3092                       14748    9/15/2020        24 Hour Fitness USA, Inc.                        $304.00                                                                                          $304.00
Murphy, Drew
9422 E Cortez St
Scottsdale, AZ 85260                           14749    9/15/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                          $500.00
Mickle, Joanna S
3037 Old Bridgeport Way
San Diego, CA 92111                            14750    9/15/2020        24 Hour Fitness USA, Inc.                        $188.00                                                                                          $188.00
Castellon, Diana
3021 Red Cerdar Ln
Kissimmee, FL 34744                            14751    9/16/2020            24 New York LLC                                                    $0.00                               $50.23                                  $50.23
Vijayaraghavan, Balaji
2323 Long Reach Dr, Apt 5205
Sugar Land, TX 77478                           14752    9/16/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                          $429.99
Ruiz, Victor
55 Rhodes Avenue
Bay Shore, NY 11706                            14753    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $119.88                                                                                          $119.88
Bonilla, Juan
60 Maple Ave
Fords, NJ 08863                                14754    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $95.37                                                                                           $95.37
Takkesh, Zachery
15626 Elmbrook Dr
La Mirada, CA 90638                            14755    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                          $499.00
Ta, Minh
10176 Wells Ave
Riverside, CA 92503                            14756    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Higashi, Emi
1026 D Awawamalu St.
Honolulu, HI 96825                             14757    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $52.35                                                                                           $52.35
Elmore, Quentin
2046 Thoreau Street
Los Angeles, CA 90047                          14758    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $167.97                                                                                          $167.97
Nelson, Nadine
1095 Prevost Court
San Jose, CA 95125‐5723                        14759    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                              $429.99                                 $429.99
Zimmerman, Robert D
2880 Maverick St
Las Vegas, NV 89108                            14760    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $12.00                                                                                           $12.00
Tempel, Luana
26781 Sotelo
Mission Viejo, CA 92692                        14761    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                                               $49.00                                  $49.00
Brown, Tyler J
707 Eagle Lakes dr
Friendswood, TX 77546                          14762    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $200.34                                                                                          $200.34
Hager, Joe
1354 Rosal Ln
Concord, CA 94521                              14763    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Maui Electric Company
PO Box 2750
Honolulu, HI 96840                             14764    9/15/2020        24 Hour Fitness USA, Inc.                      $7,019.48                                                                                        $7,019.48
Lawrence, Randy
79205 Montego Bay Drive
Bermuda Dunes, CA 92203                        14765    9/15/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00

                                                                                                 Page 858 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 859 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Lisanti, Karin
294 Warburton Ave
Hastings on Hudson, NY 10706‐2809              14766    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Olmstead, Colleen
174 Berry Creek Dr.
Folsom, CA 95630                               14767    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                              $99.00
Jarvis, Sharon Patricia
1432 South Tuxedo Ave.
Stockton, CA 95204                             14768    9/15/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                             $600.00
Lu, Cherry
2883 Hawks Pointe
Fullerton, CA 92833                            14769    9/17/2020        24 Hour Fitness USA, Inc.                      $1,541.00                                                                                           $1,541.00
Doan, Anh
180 Weber St
San Jose, CA 95111                             14770    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                             $430.00
Eisner, Karen
2700 Virginia Ave NW Apt. 802
Washington, DC 20037                           14771    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                             $120.00
Bauch, Daniel
10193 Camino Ruiz #104
San Diego, CA 92126                            14772    9/17/2020        24 Hour Fitness USA, Inc.                      $1,440.00                                                                                           $1,440.00
Liu, Ting
24014 SE 22nd St
Sammamish, WA 98075                            14773    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $495.00                                                                                             $495.00
Tsekhanskaya, Larisa
4592 Bedford Avenue
Brooklyn, NY 11235                             14774    9/15/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                             $600.00
Monreal, Tina
6708 Coronado Palms Ave
Las Vegas, NV 89139                            14775    9/15/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                              $484.00                                 $484.00
Yao, Michael
316 Morse Ave
Sunnyvale, CA 94085                            14776    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $182.00                                                                                             $182.00
Perez, Michael
29175 Gandolf Ct
Murrieta, CA 92563                             14777    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $15,000.00                                                                                          $15,000.00
Pinkney Sr., Ronald
18324 Tioga Dr.
Lathrop, CA 95330                              14778    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                             $200.00
Martinez, Ivan
9720 Coral Dr SW
Lakewood, WA 98498                             14779    9/16/2020     24 Hour Fitness Worldwide, Inc.                      $36.33                                                                                              $36.33
LUZ, MARIA CARMEN
136 MAINSAIL CT
PORT HUENEME, CA 93041                         14780    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                              $429.00                                                    $429.00
Tillman, Vivian
2747 Wilbur Ave
San Jose, CA 95127                             14781    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $162.50                                                                                             $162.50
Rosskopf, John W.
7031 Warbler Way
Sacramento, CA 95831                           14782    9/16/2020     24 Hour Fitness Worldwide, Inc.                                           $572.33                                                                       $572.33
Goyal, Yogesh
38853 Coneflower Pl
Newark, CA 94560                               14783    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $598.00                                                                                             $598.00

                                                                                                 Page 859 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 860 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Oard, Joshua
920 Glencliff Street, #236
La Habra, CA 90631‐6489                       14784    9/15/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Ferriolo, Joseph
5920 Amber Station Avenue
Las Vegas, NV 89131                           14785    9/16/2020     24 Hour Fitness Worldwide, Inc.                                        $900.00                                                                      $900.00
Chai, Tingyu
36163 Fremont Blvd
Apt 5
Fremont, CA 94536                             14786    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Hawkins‐Woods, Sontrell
153 S. Wilmington Ave
Unit A
Compton, CA 90220                             14787    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Orozco, Ulises
6619 Lindy Lane
Houston, TX 77023                             14788    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Sun, Yuan Tai
15210 Washington St.
Tustin, CA 92782                              14789    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $613.62                                                                                         $613.62
Warren, Samantha
4959 sw 5th court
Margate, FL 33068                             14790    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $179.72                                                                                         $179.72
Fan, Tiancheng
P.O. Box 1372
Campbell, CA 95009                            14791    9/16/2020     24 Hour Fitness Worldwide, Inc.                                        $699.00                              $300.00                                 $999.00
Vargas, Nguyen
478 S Youngfield Circle
Lakewood, CO 80228                            14792    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $102.00                                                                                         $102.00
Aguirre, Armando
2038 Palm Drive
Colorado Spring, CO 80918                     14793    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Lewis, Tony
5974 St. Vrain Road
Longmont, CO 80503‐9024                       14794    9/17/2020     24 Hour Fitness Worldwide, Inc.                                      $1,399.98                                                                    $1,399.98
Kong, Judy
2509 Leona Place
Pleasanton, CA 94566                          14795    9/16/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                         $699.99
Zou, Hong
12436 Liberty Bridge Rd, #305B
Fairfax, VA 22033                             14796    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $270.83                                                                                         $270.83
Mejia, Carlos
16585 Deodar St
Hesperia, CA 92345                            14797    9/16/2020        24 Hour Fitness USA, Inc.                         $93.98                                                                                          $93.98
Morales, Robby
2339 Sophia Drive
Santa Rosa, CA 95403                          14798    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $804.00                                                                                         $804.00
Ross, Agnes
4709 225th Pl SW
Mountainlake Terrace, WA 09043                14799    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
WIGGINS, LATAVIA
690 N ARROWHEAD AVE
RIALTO, CA 92376                              14800    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00


                                                                                                Page 860 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 861 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                               Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                        Amount
Hidalgo, Jennifer K
2750 E Oak Hill Dr 16
Ontario, CA 91761‐6549                          14801    9/16/2020    24 Hour Fitness Worldwide, Inc.                                          $980.00                                                                       $980.00
Gonzalez, Dona
133 Uhland Street
East Rutherford, NJ 07073                       14802    9/16/2020    24 Hour Fitness Worldwide, Inc.                      $82.63                                                                                             $82.63
Huggins, Carrie
61‐11 251st Street
Little Neck, NY 11362                           14803    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $272.00                                                                                            $272.00
Santoro, Anthony
1875 Bertram Road
Huntingdon Valley, PA 19006                     14804    9/16/2020       24 Hour Fitness USA, Inc.                                                $0.00                                                                        $0.00
Alexander, Jade
1117 Wessex Place
Princeton, NJ 08540                             14805    9/16/2020            24 Denver LLC                             $1,536.99                                                                                          $1,536.99
Takemoto, Janice
634 Escondido Cir
Livermore, CA 94550                             14806    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $575.00            $3,025.00                                                                     $3,600.00
Tse, Jessica
                                                14807    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $738.45                                                                                            $738.45
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                                 14808    9/17/2020       24 Hour Fitness USA, Inc.                        $770.00                                                                                            $770.00
Fong, Crystal
1375 Couples Circle
Fairfield, CA 94533                             14809    9/23/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Tysons West Residential, LLC
Robinson & Cole LLP
Jamie L. Edmonson, Esq
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                            14810    9/16/2020       24 Hour Fitness USA, Inc.                   $2,761,433.96                                                                                     $2,761,433.96
Barsony, Mary
13115 Dupont Rd.
Sebastopol, CA 95472                            14811    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $175.00                                                                       $175.00
Davis, Nancy
4706 Kingsway
Anacortes, WA 98221                             14812    9/15/2020    24 Hour Fitness Worldwide, Inc.                      $56.86                                                                                             $56.86
Tsaktsirlis, Christine
243 Yoakum Avenue
Farmingdale, NY 11735                           14813    9/16/2020       24 Hour Fitness USA, Inc.                        $699.99                                                                                            $699.99
Scheff, Stefanie
3051 Harbor Blvd.
Ventura, CA 93001                               14814    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $375.50                                                                                            $375.50
Drummond, Virginia
156 Locust St.
Valley Stream, NY 11581                         14815    9/16/2020       24 Hour Fitness USA, Inc.                         $74.99                                                                                             $74.99
Molina‐Cordero, Richard Alberto
4371 Rosewood Ave #1
Los Angeles, CA 90004                           14816    9/16/2020    24 Hour Fitness Worldwide, Inc.                      $81.62                                                                                             $81.62
Bashant, June
31 Savona CT
Danville, CA 94526                              14817    9/16/2020         24 San Francisco LLC                                                $349.99                                                                       $349.99



                                                                                                  Page 861 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 862 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Hughes, Kevin
77‐198 Hoowaiwai Place
Kailua‐Kona, HI 96740                           14818    9/24/2020        24 Hour Fitness USA, Inc.                        $146.34                                                                                            $146.34
Smolosky, Kristina M
20101 East Progress Pl
Centennial, CO 80015                            14819    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $232.96                                                                                            $232.96
Tysons West Residential, LLC
Jamie L. Edmonson, Esq.
Robinson & Cole LLP
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                            14820    9/16/2020        24 Hour Fitness USA, Inc.                  $2,761,433.96                                                                                      $2,761,433.96
Bicking, Barbara
PO Box 8892
Redlands, CA 92375‐2092                         14821    9/17/2020     24 Hour Fitness Worldwide, Inc.                                            $60.00                                                                       $60.00
Ferguson, Markeece
Bank Account
Houston, TX 77049                               14822    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Willis, Joseph
2411 Luckett Ave.
Vienna, VA 22180                                14823    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Ramirez, Joshua
3205 Cedar Ridge Ct.
Friendswood, TX 77546                           14824    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $223.56                                                                                            $223.56
CHAMBERLIN, JAMES
1171 GLEN DRIVE
SAN LEANDRO, CA 94577                           14825    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,287.32                                                                                          $1,287.32
Apelian, Colette
Box 5127
Sherman Oaks, CA 91413                          14826    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $9.12                                                                                           $9.12
Curtis, Sonia
14426 Addison Street #1
Sherman Oaks , CA 91423                         14827    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $99.50                                                                                             $99.50
Lawless, Martha
6045 Ellsworth Ave.
Dallas, TX 75206                                14828    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $79.34                                                                                             $79.34
Liu, Yang
20404 Tufts Cir.
Walnut, CA 91789                                14829    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $670.00                                                                                            $670.00
Vucinic, Djusta Julie
10 Lynne Drive
New City, NY 10956                              14830    9/17/2020    24 Hour Fitness United States, Inc.                                                          $200.00                                                    $200.00
Higgins, Brittany
949 Auburn Road
San Dimas, CA 91773                             14831    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kreofsky, Laura
133 NW 18th Avenue #8
Portland, OR 97209                              14832    9/16/2020     24 Hour Fitness Worldwide, Inc.                   $1,600.00                                                                                          $1,600.00
Resneck‐Sannes, Helen Rae
216 Suburbia ave
Santa Cruz, CA 95062                            14833    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Reyes, Chris
9428 Valle Vista St
Windsor, CA 95492                               14834    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00


                                                                                                  Page 862 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 863 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                                 14835    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $770.00                                                                                         $770.00
Zamora, Kim
32760 Dorama Ave
Acton, CA 93510                                 14836    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Jae Woo, Thomas Duck
800 Park Meadow Lane
Mckinney, TX 75071                              14837    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                         $525.00
Tse, Ka Wai
5123 Capitola Way
Union City, CA 94587                            14838    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $140.97                                                                                         $140.97
Zimmerman, Deecie
2880 Maverick Street
Las Vegas, NV 89108                             14839    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $13.93                                                                                          $13.93
HAMBERRY, LEE
PO BOX 12323
SPRING, TX 77391                                14840    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Cross, Amy
21515 Placerita Canyon Rd. Spc #1
Newhall, CA 91321                               14841    9/17/2020     24 Hour Fitness Worldwide, Inc.                                        $485.00                                                                      $485.00
Moore, Thomas M.
126 Via De La Valle
Solana Beach, CA 92075                          14842    9/15/2020        24 Hour Fitness USA, Inc.                      $1,584.00                                                                                       $1,584.00
Tovmasyan, Karen
2545 Knightwood Way
Rancho Cordova, CA 95670                        14843    9/17/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Blonsley, Todd
PO Box 11492
Reno, NV 89510                                  14844    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Paunovic, Marta
PO Box 350854
Westminster, CO 80035                           14845    9/16/2020     24 Hour Fitness Worldwide, Inc.                                        $217.49                                                                      $217.49
Silva, Caroline
4522 Utah Street Unit 4
San Diego, CA 92116                             14846    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Swartz, Caron
106 Saratoga Waye, N.E.
Vienna, VA 22180                                14847    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $617.12                                                                                         $617.12
Amberry, Lee
PO Box 12323
Spring, TX 77391‐2323                           14848    9/17/2020    24 Hour Fitness United States, Inc.                                                                          $300.00                                 $300.00
Conway, Christopher
1602 W. Catherine Dr.
Anaheim, CA 92801                               14849    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $383.99                                                                                         $383.99
Taborga, Luz
600 S Spring Street Unit 805
Los Angeles, CA 90014                           14850    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $322.50                                                                                         $322.50
Catana, Igor
1230 Avenue Y, Apt. A16
Brooklyn, NY 11235                              14851    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $48.99                                                                                          $48.99
Kesmen, Serkan
1905 Verbania Dr
Las Vegas, NV 89134                             14852    9/15/2020     24 Hour Fitness Worldwide, Inc.                                        $109.97                                                                      $109.97

                                                                                                  Page 863 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 864 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Shah, Natasha
2135 Crimmins Lane
Falls Church, VA 22043                        14853    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,299.98                                                                                       $1,299.98
Castillo, David
600 S Spring Street Unit 805
Los Angeles, CA 90014                         14854    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $322.50                                                                                         $322.50
Williams, Gary W.
957 NE 122nd Ave Apt 109
Portland, OR 97230                            14855    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $840.00                                                                                         $840.00
Nejad, Abraham
8360 Greensboro Drive
Mclean, VA 22102                              14856    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $2,240.00                                                                                       $2,240.00
Sam, Frank
1140 Pacific Ave.
San Francisco, CA 94133                       14857    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Wang, Maggie H
1802 Holly Tree Lane
North Tustin, CA 92705                        14858    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Pyles, Anastacia
882 Victor Avenue
Apt 11
Inglewood, CA 90302                           14859    9/17/2020    24 Hour Fitness Worldwide, Inc.                                     $3,025.00                                                                    $3,025.00
Abhinav, FNU
39370 Civic Center Drive
Apt 516
Fremont, CA 94538                             14860    9/17/2020    24 Hour Fitness Worldwide, Inc.                                       $262.15                                                                      $262.15
Hanaoka, Kyle
988 Halekauwila St. Apt. 1212
Honolulu, HI 96814                            14861    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Cho, Pazrica
806 E. Grinnell Dr.
Burbank, CA 91501                             14862    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Kataoka, Bailey
1246 B Street
Petaluma, CA 94952                            14863    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $375.00                                                                                         $375.00
Higashi, Frances
1026 D Awawamalu St
Honolulu, HI 96825                            14864    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $52.35                                                                                          $52.35
Creecy, Edwin Jared
4501 Venton Place
Lanham, MD 20706                              14865    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Luft, Linda
648 36th St
Richmond, CA 94805                            14866    9/15/2020    24 Hour Fitness Worldwide, Inc.                                       $375.00                                                                      $375.00
Mitchell, Troy M
12827 N Second Street
Parker, CO 80134                              14867    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $105.00                                                                                         $105.00
Mocniak, Margaret
401 Fox Hollow Lane
Annapolis, MD 21403                           14868    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
SAADOUNE, ABDELILAH
2300 E OLD SETTLERS BLVD #236
ROUND ROCK, TX 78665                          14869    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00


                                                                                             Page 864 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 865 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Monteza, Herminia
Roper & Tyne, LLC Trust Account
77 Jefferson Place
Totowa, NJ 07512                             14870    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $32,500.00                                                                                         $32,500.00
Cushing, Moses
4825 Davis Ln Apt 1526
Austin, TX 78749                             14871    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                               $124.13                                 $124.13
Phoenix Concrete Sawing Inc
10510 SEEMAN RD.
Huntley, IL 60142                            14872    9/17/2020       24 Hour Fitness USA, Inc.                     $4,058.00                               $3,298.50                                                  $7,356.50
Ahmed, Shemal
5131 North 22nd Street
Arlington, VA 22207                          14873    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Mona Salah & Atef Elzeftawy
139 Hollow Tree
Irvine, CA 92618                             14874    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,100.00                                                                                          $1,100.00
DONG, LIJUN
6846 MCFALL PL
MCLEAN, VA 22101                             14875    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $270.00                                                                                            $270.00
Baltodano, Andrea
5351 E Willowick Dr.
Anaheim, CA 92807                            14876    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Hinrichsen, Randall
11793 Summit Loop SE
Turner, OR 97392                             14877    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
PALM BEACH COUNTY WATER UTILITIES DEPT
9045 JOG RD
WEST PALM BEACH, FL 33416‐4740               14878    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $429.69                                                                                            $429.69
Crisp, Jackson
240 E. Silverado Ranch Blvd.
Apt 1273
Las Vegas, NV 89183                          14879    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $155.36                                                                                            $155.36
RUSSAW, ALANA R
1920 APPLE DRIVE
CONCORD, CA 94518                            14880    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $785.55                                                                                            $785.55
Soukhaseum, Seng
PO BOX 5091
PORTLAND, OR 97208                           14881    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Sanders, Lora McGuire
80 Seabreeze Dr
Richmond, CA 94804                           14882    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                                               $140.97                                 $140.97
Neveln, Jim
3254 San Simeon Ct.
Reno, NV 89509                               14883    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $949.38                                                                                            $949.38
Arocha, Cynthia
1192 Estival Dr.
Kyle, TX 78640                               14884    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $130.00                                                                                            $130.00
Hughes, Kathleen M
102 Lincoln Ave
Wood‐Ridge, NJ 07075                         14885    9/24/2020     24 Hour Fitness Holdings LLC                      $749.90                                                                                            $749.90
Mumaugh, Amanda
2238 River Run Drive
Unit 241
San Diego, CA 92108                          14886    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,440.00                                                                                          $1,440.00

                                                                                            Page 865 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 866 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Shirasuna, Satoshi
104 Winding Way
San Carlos, CA 94070                            14887    9/17/2020       24 Hour Fitness USA, Inc.                     $1,399.98                                                                                          $1,399.98
Mullahey, Ryan
2 Tudor Rose Terrace
Mahwah, NJ 07430                                14888    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                                               $359.88                                 $359.88
Terashima, Naomi
16090 Mt Carmel Ct
Fountain Valley, CA 92708                       14889    9/17/2020       24 Hour Fitness USA, Inc.                                          $10,000.00                                                                   $10,000.00
Cirafici, Giuseppe
2167 Bay Ridge Parkway
Brooklyn, NY 11204                              14890    9/17/2020    24 Hour Fitness Worldwide, Inc.                                           $60.00                                                                       $60.00
CITY OF SANTA ROSA
P.O. BOX 1658.
90 SANTA ROSA
SANTA ROSA, CA 95402                            14891    9/17/2020       24 Hour Fitness USA, Inc.                       $412.08                                                                                            $412.08
Lee, Timothy
18838 Aldridge Place
Rowland Heights, CA 91748                       14892    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $83.33                                                                                             $83.33
Azcona, Leidy
2824 Morris Avenue Apt 5A
Bronx, NY 10468                                 14893    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $967.00                                                                                            $967.00
Miller, Janet M
7232 Sherbourne Lane
San Diego, CA 92129                             14894    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $192.00                                                                                            $192.00
Ellis, Scott G
21515 Placerita Canyon Rd. Spc. 1
Newhall, CA 91321                               14895    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                               $165.00                                 $165.00
Helling, Shirley F
3100 6th Ave
Unit 404
San Diego, CA 92103                             14896    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,099.00                                                                                          $1,099.00
Dayers, Tatiana
153 Morton Drive
Daly City, CA 94015                             14897    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Braithwaite, Bernard
4 Fordham Hill Oval, #17‐E
Bronx, NY 10468                                 14898    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Mendelsohn, Susan R.
2864 Wakefield Dr.
Belmont, CA 94002                               14899    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Chang, Amanda
385 Alberta Way
Hillsborough, CA 94010                          14900    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Rinpoche, Gemang
765 Kizer St
Milpitas, CA 95035                              14901    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Cerrato, Isaac
11444 Maza Street
Norwalk, CA 90650                               14902    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Nagahata, Sachi
3538 Torrance Blvd
Unit 144
Torrance, CA 90503                              14903    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $699.99                                                                      $699.99

                                                                                               Page 866 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 867 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Repman, Rae Jane
9891 South Countrywood Drive
Sandy, UT 84092                                 14904    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,824.00                                                                                       $1,824.00
Tokumine, Ted
671 Kalaau Place
Honolulu, HI 96821                              14905    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                            $650.00                                 $650.00
Henton, Beth
4611 Gulfstream Drive
Dallas, TX 75244                                14906    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $175.00                                                                                         $175.00
Luo, Rebecca
1300 Lincoln Village Circle, Apt 155
Larkspur, CA 94939                              14907    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $563.99                                                                                         $563.99
WIGGINS, JOHN
690 N ARROWHEAD AVE
RIALTO, CA 92376                                14908    9/16/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Seo, Ha J
3180 E. Perennial Dr.
Ontario, CA 91762                               14909    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $891.94                                                                                         $891.94
Phi, Leha
15801 Butterfield St.
Westminster, CA 92683                           14910    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $443.41                                                                                         $443.41
Lee, King
3113 Blakeburn Lane
Bakersfield, CA 93309                           14911    9/17/2020          RS FIT Holdings LLC                           $99.00                                                                                          $99.00
Beller, Matthew
525 West 235th Street Apt. 5B
Bronx, NY 10463                                 14912    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $22.99                                                                                          $22.99
Singh, Ricky
34117 Asti Terrace
Fremont, CA 94555                               14913    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $810.00                                                                                         $810.00
Pen, Khema
13681 Newport Ave Suite 8830
Tustin, CA 92780                                14914    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $439.90                                                                                         $439.90
Silva, Jonathan
4522 Utah Street Unit 4
San Diego, CA 92116                             14915    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Barkoff, Steve
2970 Churchill Dr
Hillsborough, CA 94010‐6211                     14916    9/15/2020    24 Hour Fitness Worldwide, Inc.                                     $1,800.00                                                                    $1,800.00
Mellon, Jamie Ann
4087 Ohio Dr
Apt A
Alameda, CA 94501                               14917    9/16/2020    24 Hour Fitness Worldwide, Inc.                     $58.43                                                                                          $58.43
Daniel, Jeyaprakash S Samuel Jespher
7807 Inverness Dr
Newark, CA 94560                                14918    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Phi, Dat
15801 Butterfield St.
Westminster, CA 92683                           14919    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $443.41                                                                                         $443.41
Fishman, Aaron
1120 11th St
Hermosa Beach, CA 90254                         14920    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                          $24.00



                                                                                                  Page 867 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 868 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Think Architecture, Inc.
7927 S. High Point Parkway, Suite 300
Sandy, UT 84094                                 14921    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $71,974.27                                                                                      $71,974.27
Folgar, Silvia
722 S Sycamore Ave
Rialto, CA 92376                                14922    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $121.47                                                                                         $121.47
Thrash, Brandye
2013 Shoreline Ct
Windsor, CO 80550                               14923    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Stradtman, Alan Martin
20 Willowbrook
Irvine, CA 92604                                14924    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Hoang, Becky
15122 Yawl St.
Garden Grove, CA 92843                          14925    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Qawasmeh, Ameer K
4587 W 131st St.
Hawthorne, CA 90250‐5104                        14926    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Weil, Jane
1160 Mission St
#2108
San Francisco, CA 94103                         14927    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $414.00                                                                                         $414.00
Alton, Jennifer S.
3484 Misty Morning Circle
Sacramento, CA 95827                            14928    9/15/2020        24 Hour Fitness USA, Inc.                                            $72.00                               $72.00                                 $144.00
Morrison, Stelvin
15 East 5th Street
Mount Vernon, NY 10550                          14929    9/17/2020    24 Hour Fitness United States, Inc.                   $56.00                                                                                          $56.00
Wiggins, A'kyira
690 N Arrowhead Ave
Rialto, CA 92376                                14930    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
GOINS, BRIANA
10343 SAN DIEGO MISSION ROAD
UNIT D330
SAN DIEGO, CA 92120                             14931    9/17/2020    24 Hour Fitness United States, Inc.                  $175.96                                                                                         $175.96
LEE, ILYONG
2664 SAN JOAQUIN HILLS RD
CORONA DEL MAR, CA 92625                        14932    9/17/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                          $99.00
Westbrock, Laura
788 Gold Canyon Road
Monument, CO 80132                              14933    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,848.00                                                                                       $1,848.00
Enfield, Travis
1288 Rimer Dr.
Moraga, CA 94556                                14934    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Giles, Aimee
328 E 106th St
Los Angeles, CA 90003                           14935    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Porter, Elizabeth
6120 Paseo Picador
Carlsbad, CA 92009                              14936    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
JONES, TYIESHA
15 LEWIS AVE. APT. B
SOUTH SAN FRANCISCO, CA 94080                   14937    9/17/2020     24 Hour Fitness Worldwide, Inc.                                        $150.00                              $150.00                                 $300.00


                                                                                                  Page 868 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 869 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Cannuli, Carol
1315 Pershing Avenue
San Mateo, CA 94403                           14938    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $68.89                                                                                          $68.89
Catana, Igor
1230 Avenue Y, Apt. A16
Brooklyn, NY 11235                            14939    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $48.99                                                                                          $48.99
Gladys, Anna Mae
1199 Pacific Highway #2803
San Diego, CA 92101                           14940    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $348.00                                                                                         $348.00
DONG, JUN
4430 DELTA AVE.
ROSEMEAD, CA 91770                            14941    9/17/2020       24 Hour Fitness USA, Inc.                       $443.44                                                                                         $443.44
Miller‐Adler, Debby
738 California Oak Dr.
Vista, CA 92081                               14942    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $94.19                                                                                          $94.19
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                         14943    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                         $499.98
DALUZ, LORI
11905 HANDRICH DRIVE
SAN DIEGO, CA 92131                           14944    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Castillo, Tinki
7660 Denise St
Sacramento, CA 95832                          14945    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $47.22                                                                                          $47.22
Siegler, Ellen
22240 Leadwell St
Canoga Park, CA 91303                         14946    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $665.00                                                                                         $665.00
Levy, Jeffrey
167 Castle Crest Rd
Alamo, CA 94507                               14947    9/16/2020    24 Hour Fitness Worldwide, Inc.                                       $800.00                                                                      $800.00
Cathcart, Julie
20 Amy Lane
Concord, CA 94520                             14948    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $282.09                                                                                         $282.09
Knoedler, Adam
16645 SW Jordan Way
Portland, OR 97224                            14949    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
johnson, lina
8310 boron way
sacramento, ca 95828                          14950    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Kizilbash, Zia
315 Blossom Terrace Ln.
Rosenberg, TX 77469                           14951    9/17/2020       24 Hour Fitness USA, Inc.                       $315.00                                                                                         $315.00
Ramamoorthy, Sundar
8067 170th Place NE
Redmond, WA 98052                             14952    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Heath, Michelle
3539 East Valley Parkway
Escondido, CA 92027                           14953    9/17/2020    24 Hour Fitness Worldwide, Inc.                                       $400.00                                                                      $400.00
Tovmasyan, Samvel
2545 Knightwood Way
Rancho Cordova, CA 95670                      14954    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Kloss, Linda
1843 Pilgrims Point Dr.
Friendswood, TX 77546‐2326                    14955    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00

                                                                                             Page 869 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 870 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
Fu, Chao
20404 Tufts Cir.
Walnut, CA 91789                               14956    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $670.00                                                                                         $670.00
Lowery III, Clifton
897 Trestle Point
Lathrop, CA 95330                              14957    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $94.97                                                                                          $94.97
English, Justin Lee
5999 Hillside Dr
Fort Collins, CO 80526                         14958    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                 $400.00                                 $900.00
Zimmerman, Jeanine
34 Carlough Rd
Upper Saddle River, NJ 07458                   14959    9/16/2020       24 Hour Fitness USA, Inc.                       $194.15                                                                                         $194.15
Phi, Linda
15801 Butterfield St.
Westminster, CA 92683                          14960    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $443.41                                                                                         $443.41
Barber, Angela
2037 Village Point Way
Sandy, UT 84093                                14961    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Cook, Miki
8000 Niles Cove
Austin, TX 78737                               14962    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $315.50                                                                                         $315.50
Lohia, Ramesh
12 Cosenza
Irvine, CA 92614                               14963    9/17/2020    24 Hour Fitness Worldwide, Inc.                                        $99.00                                                                       $99.00
Wu, Malorie
1486 Paseo Grande
Fullerton, CA 92833                            14964    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $268.74                                                                                         $268.74
Sutherland, Michele
9510 Desert Dog Ct
Las Vegas, NV 89149                            14965    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,784.84                                                                                       $1,784.84
Etienne Jr., Kent
2908 Indigo Lake Ct.
Dickinson, TX 77539                            14966    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                            $366.95                                 $366.95
Smith, Cody
1777 Pine Street #210
San Francisco, CA 94109                        14967    9/17/2020         24 San Francisco LLC                          $142.32                                                                                         $142.32
Hong, Liang
1854 Tesoro Ct
Pinole, CA 94564                               14968    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $3,240.00                                                                                       $3,240.00
Samak, Anthony
16509 Medinah Street
Fontana, CA 92336                              14969    9/17/2020    24 Hour Fitness Worldwide, Inc.                                       $399.99                                                                      $399.99
Bernardo, Jad
478 Kings Road
Brisbane, CA 94005                             14970    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Elliot, Ronald Patrick
1070 S. Hayworth Ave
Los Angeles, CA 90035                          14971    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $15,300.00                                                                                      $15,300.00
Carey, Lisa
23117 Schumann Rd
Chatsworth, CA 91311                           14972    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                         $140.00
Charlston, Hayan
89 S. Roosevelt Ave APT 8
Pasadena, CA 91107                             14973    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $10.00                                                                                          $10.00

                                                                                                 Page 870 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 871 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
He, Lili
2723 Nicasio Ct.
San Jose, CA 95127                             14974    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                             $232.91                                                    $232.91
Calderon, Antoine Dupont
212 Sunhaven Dr.
Fairfield, CA 94533                            14975    9/16/2020           24 San Francisco LLC                          $429.99                                                                                            $429.99
Byers, Michaela
2080 California Street
Apt. 703
Denver, CO 80205                               14976    9/17/2020              24 Denver LLC                                                    $223.93                              $223.93                                 $447.86
Clark, Kelly Maureen
3089 Bayshore Ave
Ventura, CA 93001                              14977    9/17/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Yang, Jane
5041 St.Garrett Ct.
Concord, CA 94521                              14978    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Chapman, Tye
2912 SW 115th st
Seattle, WA 98146                              14979    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $389.00                                                                                            $389.00
Shaon, Yvette
5511 Fir Circle
La Palma, CA 90623                             14980    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Spectrum
1600 Dublin Rd
Columbus, OH 43215                             14981    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $2,476.80                                                                                          $2,476.80
Evans, Lakisha
6300 Variel Ave #333
Woodland Hills, CA 91367                       14982    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Alter, Leigh
83‐33 Austin Street
Apartment 4F
Kew Gardens, NY 11415                          14983    9/17/2020             24 New York LLC                             $621.00                                                                                            $621.00
Norman, Jessica
914 Virginia Ave.
Santa Ana, CA 92706                            14984    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Otero, Kathleen
2886 Fernley Dr E #18
West Palm Beach, FL 33415‐8312                 14985    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Tsai, Katerina
849 Hawthorne Way
Millbrae, CA 94030                             14986    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $82.00                                                                                             $82.00
Romano, Paul
5317 Jacques St
Torrance, CA 90503                             14987    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Pinkos, Cynthia
2629 32nd St.
Santa Monica, CA 90405                         14988    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $3,184.77             $3,025.00                                                                    $6,209.77
Wilen, Jay
1903 Towne Centree Blvd.
Unit 421
Annapolis, MD 21401                            14989    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                            $299.96
Tovmasyan, Karen
11150 Trinity River Dr.
Rancho Cardova, CA 95670                       14990    9/17/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00

                                                                                                   Page 871 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 872 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Tovmasyan, Samvel
11150 TRINITY RIVER DR.
Rancho Cordova, CA 95670                        14991    9/17/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Estrella, Juanita
155 So Polk Street
Lakeport, CA 95453                              14992    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Tsekhanskaya, Larisa
4592 Bedford Avenue
Brooklyn, NY 11235                              14993    9/15/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
de Dios, John Paolo
1053 Foster City Blvd
Apartment A
Foster City, CA 94404                           14994    9/17/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Rifkin, Bennett
11504 Lone Point Court
Las Vegas, NV 89138                             14995    9/17/2020    24 Hour Fitness United States, Inc.                $1,848.00                                                                                          $1,848.00
Romero, Gregg
56B Greenwood Ave
Madison, NJ 07940                               14996    9/17/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Gibson, Cindy
804 Aurora
Houston, TX 77009                               14997    9/17/2020    24 Hour Fitness United States, Inc.                $1,068.00                                                                                          $1,068.00
Chang, Jennie
764 East Camellia Way
Azusa, CA 91702                                 14998    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Fuentes, Miguel
157 Winfield Ave.
Jersey City, NJ 07305                           14999    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Lagunas Garcia, Juan Carlos
655 Blair Ct NE
Salem, OR 97301                                 15000    9/17/2020        24 Hour Fitness USA, Inc.                        $212.66                                                                                            $212.66
Lyster, Jere L.
929 Halecrest Drive
Escondido, CA 92025                             15001    9/17/2020        24 Hour Fitness USA, Inc.                      $1,440.00                                                                                          $1,440.00
Klein, Claudette
441 Adobe Place
Palo Alto, CA 94306                             15002    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $540.00                                                                                            $540.00
Thatcher, Bruce
3314 Madera Ave.
Oakland, CA 94619                               15003    9/18/2020           24 San Francisco LLC                               $0.00                                                                                           $0.00
DeSantis, Andrea
526 Warburton Ave #3
Yonkers , NY 10707                              15004    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $539.98                                                                                            $539.98
Flowers, Tracy
1846 Denstone Pl
Lemon Grove, CA 91945                           15005    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,350.00                                                                                          $1,350.00
Shih, Jacques‐Olivier
1421 Pasqualito Dr
San Marino, CA 91108                            15006    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Cetrone, Richard
952 S. Ridgecrest Circle
Anaheim, CA 92807                               15007    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                              $31.99                                                     $31.99



                                                                                                    Page 872 of 1495
                                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 873 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                      Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                         Amount
Yurkovich, Therese
655 6th St.
Hermosa Beach, CA 90254                                           15008    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $72.54                                                                                             $72.54
Panchal, Binal
953 W Cortez Lane
Yuma, AZ 85364                                                    15009    9/17/2020       24 Hour Fitness USA, Inc.                       $632.00                                                                                            $632.00
Castillo, Omar
641 East Carson Street, Apt 6
Long Beach, CA 90807                                              15010    9/16/2020       24 Hour Fitness USA, Inc.                       $780.00                                                                                            $780.00
Lee, Brian
1827 Shellstone Way
Ripon, CA 95366                                                   15011    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Moqbel, Mohammed
1600 Bryant St Unit 410623
San Francisco, CA 94141                                           15012    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $162.50                                                                                            $162.50
Joseph, Marc Elie
348 NW 74th Way
Plantation, FL 33317                                              15013    9/18/2020       24 Hour Fitness USA, Inc.                       $121.98                                                                                            $121.98
Huang, Yuchun
485 Teak Ter.
Sunnyvale, CA 94086                                               15014    9/17/2020       24 Hour Fitness USA, Inc.                        $63.83                                                                                             $63.83
Whitaker, Eric
12035 NW Lovejoy St
Portland, OR 97229                                                15015    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $79.98                                                                                             $79.98
Woytko, Chris
11319 W Ibberson Dr
Everett, WA 98208                                                 15016    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $459.00                                                                                            $459.00
Cheryl E. Panattoni, Trustee, Carrera Family Ltd. Partnership,
Bruce S. Canepa Irev. Trust
CP Books, Inc.
26344 Carmel Rancho Lane
Suite 6 U
Carmel, CA 93923                                                  15017    9/17/2020       24 Hour Fitness USA, Inc.                   $183,681.28                                                                                        $183,681.28
Friedman, Bonnie
13507 Mango Dr.
Del Mar, CA 92014                                                 15018    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $199.92                                                                                            $199.92
Kennedys
David M. Kupfer, Esq.
120 Moutain View Boulevard
Basking Ridge, NJ 07920                                           15019    9/17/2020       24 Hour Fitness USA, Inc.                    $45,881.04                                                                                         $45,881.04
BONILLA, KIRK DAVID
2157 242ND STREET
LOMITA, CA 90717                                                  15020    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Cagwin & Dorward
P.O. Box 6004
Petaluma, CA 94955                                                15021    9/17/2020       24 Hour Fitness USA, Inc.                    $34,614.49                                                                                         $34,614.49
Proffitt, Michael
395 Belle Monti Avenue
Aptos, CA 95003                                                   15022    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $536.00                                                                                            $536.00
Serrano, Secilia
402 S Center St
Santa Ana, CA 92703                                               15023    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                            $225.00



                                                                                                                 Page 873 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 874 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
PepsiCo, Inc. and Affiliated Bottlers
c/o Joseph D. Frank
FrankGecker LLP
1327 West Washington Blvd., Ste. 5 G‐H
Chicago, IL 60607                              15024    9/17/2020       24 Hour Fitness USA, Inc.                   $448,647.76                                                 $837.30                             $449,485.06
Yang, Sabrina
22720 Atherton St
Hayward, CA 94541                              15025    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Dinallo, Christopher
595 Willow Street
Township of Washington, NJ 07676               15026    9/17/2020       24 Hour Fitness USA, Inc.                       $103.98                                                                                         $103.98
LEE, KYUNGHEE
2664 SAN JOAQUIN HILLS RD
CORONA DEL MAR, CA 92625                       15027    9/17/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                          $99.00
Singh, Abhijeet
8657 Don Carol Drive
El Cerrito, CA 94530                           15028    9/17/2020       24 Hour Fitness USA, Inc.                                          $553.38                                                                      $553.38
Qian, Yuhong
1440 244th Pl NE
Sammamish, WA 98074                            15029    9/15/2020    24 Hour Fitness Worldwide, Inc.                    $527.96                                                                                         $527.96
Atkins, Stephanie
Law Office of Brent Duque
3300 Irvine Ave. Ste. 225
Newport Beach, CA 92660                        15030    9/17/2020       24 Hour Fitness USA, Inc.                   $200,000.00                                                                                     $200,000.00
Sherman, Sara Arielle
2108 N. 4th Ave
Tucson, AZ 85705                               15031    9/17/2020       24 Hour Fitness USA, Inc.                        $88.74                                                                                          $88.74
Schuman, Linda
7519 Alpha Court East
West Palm Beach, FL 33406                      15032    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $401.86                                                                                         $401.86
O'Brien, Melissa
515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071                          15033    9/17/2020       24 Hour Fitness USA, Inc.                                    $5,000,000.00                                                                $5,000,000.00
Kim, Justin
91‐1415 Kaikohola St
Ewa Beach, HI 96706                            15034    9/17/2020       24 Hour Fitness USA, Inc.                       $600.00                                                                                         $600.00
Anderson/Gutierrez
Diversity Law Group
Larry W. Lee
515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071                          15035    9/17/2020       24 Hour Fitness USA, Inc.                                                      $5,000,000.00                                              $5,000,000.00
Takahashi, Wayne
7755 Oak Bay Circle
Sacramento, CA 95831                           15036    9/17/2020       24 Hour Fitness USA, Inc.                       $223.19                                                                                         $223.19
Cardeno, Sean
1045 N. Alyeska Pl.
Walnut, CA 91789                               15037    9/17/2020       24 Hour Fitness USA, Inc.                       $250.88                                                                                         $250.88
Romans, Robert J
3636 Dorrington Dr
Las Vegas, NV 89129‐7020                       15038    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $670.00                                                                                         $670.00
Norton, Margaret
6527 Sussex Ct.
Spring, TX 77389                               15039    9/17/2020    24 Hour Fitness Worldwide, Inc.                                       $467.62                                                                      $467.62


                                                                                              Page 874 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 875 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Kushwah, Shailendra
953 W Cortez Lane
Yuma, AZ 85364                                15040    9/17/2020        24 Hour Fitness USA, Inc.                         $51.99                                                                                           $51.99
McCrory, Alec
10 Quiet Peace Place
The Woodlands, TX 77381                       15041    9/17/2020     24 Hour Fitness Worldwide, Inc.                                        $324.74                                                                       $324.74
Thompson, Dolores
115 Dehaven Drive‐208
Yonkers, NY 10703                             15042    9/17/2020        24 Hour Fitness USA, Inc.                         $84.00                                                                                           $84.00
HARWOOD, QUINN
2317 BILLY PAT RD
LEANDER, TX 78641                             15043    9/17/2020        24 Hour Fitness USA, Inc.                         $80.00                                                                                           $80.00
Kassab, Carol
5314 Navarro St.
Houston, TX 77056                             15044    9/17/2020        24 Hour Fitness USA, Inc.                                         $1,656.00                                                                     $1,656.00
Rothenberg, Eric B.
1 Crosshill Rd.
Hartsdale, NY 10530                           15045    9/15/2020             24 New York LLC                           $2,912.00                                                                                        $2,912.00
Eberlein, Harriet
1138 Addison St, Apt 4
Berkeley, CA 94702                            15046    9/17/2020    24 Hour Fitness United States, Inc.                   $73.63                                                                                           $73.63
Choe, Jung
10517 Boulder Cyn Rd
Rancho Cucamonga, CA 91737                    15047    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00
Liu, Wenhua
8015 12th Ave NE
Seattle, WA 98115                             15048    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $577.46                                                                                          $577.46
May, Monette
4150 Fran Way
El Sobrante, CA 94803                         15049    9/17/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00
Hwang, Olivia Jiyoung
20718 W Park Meadows Dr
Buckeye, AZ 85396                             15050    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                        $5,000.00
Nissari, Rohullah
43555 Grimmer Blvd
Fremont, CA 94538                             15051    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $92.58                                                                                           $92.58
Vicatos, Spyridon
5674 Windsor Way Unit 204
Culver City, CA 90230                         15052    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $740.84                                                                                          $740.84
Tripolsky, Irene
1245 Ave. X, Apt. 4‐B
Brooklyn, NY 11235                            15053    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $156.00                                                                                          $156.00
Avegno, Adriana
1003 George St
Kissimmee, FL 34741                           15054    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $737.53                                                                                          $737.53
Fu, Ho Tung
8015 12th ave NE
Seattle, WA 98115                             15055    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,632.00                                                                                        $1,632.00
Yang, Chin
9001 Colberg Drive
Austin, TX 78749                              15056    9/18/2020     24 Hour Fitness Worldwide, Inc.                                        $900.00                                                                       $900.00
Matteo, Jason
526 Manhattan Ave Apt C
Hermosa Beach, CA 90254                       15057    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                           $83.98

                                                                                                Page 875 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 876 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Schellinck, Martin
326 Alamo Square
Alamo, CA 94507                                15058    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $134.52                                                                                            $134.52
Fritz, Matthew
1 Carolyn Ct.
Amityville, NY 11701                           15059    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Lucchese, Stephen
1343 Shelter Creek Lane
San Bruno, CA 94066                            15060    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Berg, Cindy
959 Tia Juana St.
Laguna Beach, CA 92651                         15061    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Fritz, Matthew
1 Carolyn ct
Amityville, NY 11701                           15062    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $191.20                                                                                            $191.20
SMITH, BRADFORD
1811 CLOVERDALE AVE
LOS ANGELES, CA 90019                          15063    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $162.00                                                                                            $162.00
Kardy, Drew
2649 Elston Street
Livermore, CA 04550                            15064    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Lung, Lee Hung
8910 SE 58th Street
Mercer Island, WA 98040                        15065    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Mihal, Evelyn
4905 Tacomic Dr.
Sacramento, CA 95842                           15066    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Kardy, Robin
2649 Elston Street
Livermore, CA 94550                            15067    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Pope, Mekai
404 Deer Creek Circle
Desoto, TX 75115                               15068    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $64.00                                                                                             $64.00
Pope III, Morris
404 Deer Creek Circle
Desoto, TX 75115                               15069    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $64.00                                                                                             $64.00
Diestel, Darrell
13515 SW Fwy #209
Sugar Land, TX 77489                           15070    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Spitzer, Todd
7420 E. Morninglory Way
Orange, CA 92869                               15071    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Carlson, David
12649 Bay Avenue
Euless, TX 76040                               15072    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                            $234.94                                                    $234.94
Kardy, Dawn Harger
2649 Elston Street
Livermore, CA 94550                            15073    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Jaramillo, Alejandra
135 e 54th St. Apt 12 B
New York, NY 10022                             15074    9/17/2020           24 New York LLC                                                                                         $75.00                                  $75.00
Turin, Vitaly
20450 Via Linares
Yorba Linda, CA 92887                          15075    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00

                                                                                              Page 876 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 877 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Tanksley, Thomas J.
9281 Sun Terrace Ct
Las Vegas, NV 89117                            15076    9/17/2020     24 Hour Fitness Worldwide, Inc.                                         $99.00                                                                       $99.00
Holloway, Ishmael
2809 Matera Plz Apt 327
Fort Worth, TX 76177                           15077    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $668.74                                                                                         $668.74
Hussain, Ali
27522 LIMONES
MISSION VIEJO, CA 92691                        15078    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Burgess, Edward D.
4005 Crystal Water Cove
Austin, TX 78735                               15079    9/18/2020     24 Hour Fitness Worldwide, Inc.                                        $187.00                                                                      $187.00
Flores, Gonzalo
17871 Shady View Dr. Unit 904
Chino Hills, CA 91709                          15080    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                          $699.99                                                    $699.99
Valencia, Antonio
207 Sulky Trail St
Houston, TX 77060                              15081    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
Ayala, Jordan
16 Meadow Road
Hopewell Junction, NY 12533                    15082    9/18/2020             24 New York LLC                              $33.59                                                                                          $33.59
Hayes, Jennifer
2677 Locust Street
San Diego, CA 92106                            15083    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $16.00                                                                                          $16.00
Nazaire, Patricia
31 Wilk Road
Edison, NJ 08837                               15084    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $858.00                                                                                         $858.00
Kim, Seung
5989 Rainier Ave S Unit A
Seattle, WA 98118                              15085    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Lindsay, Debbie
2636 Rio Bravo Cir
Sacramento, CA 95826                           15086    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,035.00                               $1,035.00
Karpov, Leslie
1525 Chisholm Trail Apt 16
Round Rock, TX 78681                           15087    9/17/2020    24 Hour Fitness United States, Inc.                  $249.96                                                                                         $249.96
Bayer, James M.
1890 East 5th Street APT# 4A
Brooklyn, NY 11223                             15088    9/18/2020     24 Hour Fitness Worldwide, Inc.                                        $107.91                                                                      $107.91
Ayala, Jordan
16 Meadow Road
Hopewell Junction, NY 12533                    15089    9/18/2020             24 New York LLC                              $31.99                                                                                          $31.99
Oteri, Kayla
46 Bluebird Drive
Congers, NY 10920                              15090    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                          $45.00
Doan, Toan
3210 Chapel Bend Dr
Houston, TX 77068                              15091    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Rylaarsdam, Aaron
1609 Humble Live Drive
Leander, TX 78641                              15092    9/18/2020        24 Hour Fitness USA, Inc.                      $2,955.56                                                                                       $2,955.56
Hannah, Justin
11809 Gateway Blvd.
Los Angeles, CA 90064                          15093    9/18/2020        24 Hour Fitness USA, Inc.                        $449.99                                                                                         $449.99

                                                                                                 Page 877 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 878 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Edghiym, Saef
47 Cuvier St
San Francisco, CA 94112‐1026                   15094    9/17/2020     24 Hour Fitness Worldwide, Inc.                                        $400.00                                                                      $400.00
Wilson, Johanna
990 SE Olive Way
Estacada, OR 97023                             15095    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Lindell, Maria
38 Sewanois Ave
Lincoln Park, NJ 07035                         15096    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $62.91                                                                                          $62.91
Corrales, Claudia
2194 San Diego Ave
San Diego , CA 92110                           15097    9/18/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Martinez, Anthony
127 Sims Way
Placentia, CA 92870                            15098    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $368.00                                                                                         $368.00
Ursem, Perry
7304 Moonlight View Court
Las Vegas, NV 89129                            15099    9/18/2020     24 Hour Fitness Worldwide, Inc.                                        $657.99                                                                      $657.99
Jaslow, Lennard
28150 Dobbel Ave
Hayward, CA 94542                              15100    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $561.00                              $561.00                                                  $1,122.00
Sakamoto, Jaron Isao
21 Binnacle Lane
Foster City, CA 94404                          15101    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $162.50                                                                                         $162.50
Bodner, Michael
67‐250 Kahaone Loop
Waialua, HI 96791                              15102    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $141.97                                                                                         $141.97
Melendez, Nathan
7060 18th Ave
Sacramento , CA 95820                          15103    9/24/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
Gillespie, Dick
11104 37th Dr SE
Everett, WA 98208                              15104    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $154.60                                                                                         $154.60
Pena, Brenda
3541 E 61st St
Huntington Park, CA 90255‐3224                 15105    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Parks, Dave
25946 129th Place SE
Kent, WA 98030                                 15106    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $2,032.80                                                                                       $2,032.80
McClure, Alice Heather
54 Regato
Rancho Santa Margarita, CA 92688               15107    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $179.16                                                                                         $179.16
Randolph, Angela
PO Box 22931
Houston, TX 77227                              15108    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Saeed, Shayan
559 Minna St
San Francisco, CA 94103                        15109    9/17/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
Gutierrez, Teresa
5029 Roosevelt St
Chino, CA 91710                                15110    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $76.05                                                                                          $76.05
Chiqui, Fernando
8030 East D St
Tacoma, WA 98404                               15111    9/17/2020    24 Hour Fitness United States, Inc.                   $42.85                                                                                          $42.85

                                                                                                 Page 878 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 879 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Raquel Krelle parent for minor Owen Isa
606 N Palm Dr
Beverly Hills, CA 90210                         15112    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Fields, Jennifer
PO Box 15442
Long Beach, CA 90815                            15113    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Mesquita, Carmen
132 Crescent Road
Corte Madera, CA 94925                          15114    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Ha, Kun Ho
15357 Bellflower BI. #36
Bellflower, CA 90706                            15115    9/15/2020     24 Hour Fitness Worldwide, Inc.                      $86.08                                                                                          $86.08
Auman, Mary
10 Garcia Ct
Sacramento, CA 95831                            15116    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                         $750.00
Klepa, Robert
2801 Oceanpark Blvd., Unit 238
Santa Monica, CA 90405                          15117    9/17/2020     24 Hour Fitness Worldwide, Inc.                                         $99.00                                                                       $99.00
Ma, Tarin
2429 10th Avenue
Honolulu, HI 96816                              15118    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $135.56                                                                                         $135.56
Ho, Sandra Thieu
4703 Marbrook Meadow Lane
Katy, TX 77494                                  15119    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,919.32                                                                                       $1,919.32
Weber, Rebecca
1887 Orange Grove Drive
San Jose, CA 95124                              15120    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $79.60                                                                                          $79.60
Walton, olivia
689 summerfield apt 1
santa rosa, ca 95405                            15121    9/18/2020        24 Hour Fitness USA, Inc.                        $104.97                                                                                         $104.97
Ishihara, Craig
6644 Wooster Ct.
Castro Valley, CA 94552                         15122    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Carter, Sandra Lee
5335 Candace Pl.
Los Angeles, CA 90041‐1534                      15123    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,149.00                                                                                       $1,149.00
SILVA, LIZETH PRECIADO
1926 WARDELL AVE
Duarte, CA 91010                                15124    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $425.00                                                                                         $425.00
Ma, Ping
3046 Marston Way
San Jose, CA 95148                              15125    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Smith, Jeffrey Edward
353 E 10 St #230
Gilroy, CA 95020                                15126    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $223.78                                                                                         $223.78
Barbano, Gary
14392 Acacia Street
San Leandro, CA 94579‐1002                      15127    9/18/2020    24 Hour Fitness United States, Inc.                $1,500.00                                                                                       $1,500.00
Moore, Mareanna
8030 East D St
Tacoma, WA 98404                                15128    9/17/2020    24 Hour Fitness United States, Inc.                  $147.24                                                                                         $147.24
Zhang, Maggie Ting
1867 Sannita Ct
Pleasanton, CA 94566                            15129    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,462.00                                                                                       $1,462.00

                                                                                                  Page 879 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 880 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Tucker, Carolyn Moore
3016 Brookfield Avenue
Oakland, CA 94605                              15130    9/18/2020           24 San Francisco LLC                                                                                   $1,000.00                               $1,000.00
Schrab, Linda
134 Avenida Santa Margarita
San Clemente, CA 92672                         15131    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $108.60                                                                                            $108.60
Phillips, Bill
1275 31st Ave
San Francisco, CA 94122                        15132    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Chan, Ambrose
101 South Old Ranch Road
Arcadia, CA 91007                              15133    9/17/2020        24 Hour Fitness USA, Inc.                                                                                 $2,400.00                               $2,400.00
Bankhead, Snowdie L.
6082 San Lorenzo Dr.
Buena Park, CA 90620                           15134    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Chou, Tiny
720 Timberland Lane
Walnut, CA 91789                               15135    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                             $99.99
CORONA, ALEJANDRO
198 HAIGHT ST
SAN FRANCISCO, CA 94102                        15136    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Chandar, Daya
8159 Scottsdale Dr
Sacramento, CA 95828                           15137    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Arevalo, Gladys
8932 Cadillac Ave.
Los Angeles, CA 90034                          15138    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                                $499.00                                 $499.00
Rogers, Gayle
5760 Silver Sage Court
Chino Hills, CA 91709                          15139    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $18.09                                                                                             $18.09
Jimenez, Juan
10510 NE 101st Street
Vancouver, WA 98662                            15140    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Lewis, Christine M
327 Katherine Dr.
Corpus Christi, TX 78404                       15141    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Smack, Sheryl L.
Law Offices Rosemarie Arnold
1386 Palisades Ave.
Fort Lee, NJ 07024                             15142    9/18/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
SALDANA, AIDA
10420 LUNDENE DR
WHITTIER, CA 90601                             15143    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Zamora, Obdulia
2804 Via Florentine Street
Henderson, NV 89074                            15144    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Cruz, Ryan
2882 Buena Crest Ct
San Jose, CA 95121                             15145    9/17/2020    24 Hour Fitness United States, Inc.                   $49.98                                                                                             $49.98
Aviles, Marshall
71B Fayson Lakes Rd
Kinnelon, NJ 07405                             15146    9/18/2020    24 Hour Fitness United States, Inc.                   $86.76                                                                                             $86.76



                                                                                                   Page 880 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 881 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Barry, Dennis
18921 Vista Portola
Trabuco Canyon, CA 92679                      15147    9/17/2020        24 Hour Fitness USA, Inc.                        $141.30                                                                                         $141.30
Thadani, Naresh
4618 Kings Landing Ln
Katy, TX 77494                                15148    9/18/2020        24 Hour Fitness USA, Inc.                                           $779.22                                                                      $779.22
Buck, Jerry
12501 Grosbeak Dr
Denton, TX 76207                              15149    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $31.39                                                                                          $31.39
Ferraro, Patricia J
102 Kousa Trail
Chapel Hill, NC 27516                         15150    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Fox, Stephanie
P.O.Box 421
Adelanto, CA 92301‐0421                       15151    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                        $3,699.00                                                  $3,699.00
Hanson, Erlina C.
6240 Puerto Drive
Rancho Murieta, CA 95683‐9351                 15152    9/19/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Lee, Steve
11840 Jackson Street Apt 204
Cerritos, CA 90703                            15153    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Lee, Michael
9001 Sinclair Ave.
Westminster, CA 92683                         15154    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $451.91                                                                                         $451.91
Bain, LaShun D
6815 NW 15TH Street
Plantation, FL 33313                          15155    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                         $420.00
Christian, Kimberly A
14046 E. Stanford Circle i‐3
Aurora, CO 80015                              15156    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $224.97                                                                                         $224.97
Bartley, Robin
4738 Luna Ridge Ct
Las Vegas, NV 89129                           15157    9/24/2020    24 Hour Fitness United States, Inc.                                   $1,680.00                                                                    $1,680.00
Wardlow, Rhonda
6784 Lonicera Street
Carlsbad, CA 92011                            15158    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $541.80                                                                                         $541.80
Miranda, Bryan
3630 S Main St Unit A
Santa Ana, CA 92707                           15159    9/17/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00
Kentner, Laranda
1633 Webster St. Trlr #11
League City, TX 77573                         15160    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Bodner, Michael
67‐250 Kahaone Loop Unit A
Waialua, HI 96791                             15161    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $96.32                                                                                          $96.32
Muse, Mary
2621 Buenos Aires Ct
Walnut Creek, CA 94597                        15162    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $599.92                                                                                         $599.92
Evans, Charles and Pamela
3886 Degnan Blvd
Los Angeles, CA 90008                         15163    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Massoud, Walid
3021 Risdon Dr.
Union City, CA 94587                          15164    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00

                                                                                                Page 881 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                  Page 882 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Schweizer, Austin
100 W Grant St Apt 4028
Orlando, FL 32806                              15165    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $83.04                                                                                           $83.04
Smith, Ryan
10893 E Wesley Avenue
Aurora, CO 80014                               15166    9/20/2020     24 Hour Fitness Worldwide, Inc.                                                                              $429.99                                 $429.99
Moore, Mareanna
8030 East D St
Tacoma, WA 98404                               15167    9/17/2020    24 Hour Fitness United States, Inc.                   $46.15                                                                                           $46.15
Chien, Jennifer
4419 Lemac Dr.
Houston, TX 77096                              15168    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                          $389.99
Bernard, Larry
4090 Eagle Nest Lane
Danville, CA 94506                             15169    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                          $120.00
Smith, Gregory
537 Homer St
Manhattan Beach, CA 90266                      15170    9/17/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                          $699.99
Hanes, Laura
2629 Harrison Street
San Francisco, CA 94110                        15171    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                           $90.00
Tyler, Kelsey
5619 NE 45th Ave.
Portland, OR 97218                             15172    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                           $90.00
Morrow, James
3346 W 83rd Street
Inglewood, CA 90305‐1740                       15173    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $27,000.00                                                                                       $27,000.00
Bartlett, Jacob
14113 Ezra Lane
Poway, CA 92064                                15174    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $73.48                                                                                           $73.48
Ismail, Rashid
20243 Trentino Lane
Yorba Linda, CA 92886                          15175    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $895.80                                                                                          $895.80
Karpov, Leslie
1525 Chisholm Trail Apt 16
Round Rock, TX 78681                           15176    9/17/2020    24 Hour Fitness United States, Inc.                  $249.96                                                                                          $249.96
Crowell, Chyna
1939 E Linda Vista Avenue
Ventura, CA 93001                              15177    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $44.56                                                                                           $44.56
Dea, Royston
11 Kilkenny place
Alameda, CA 94502                              15178    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $59.54                                                                                           $59.54
Langley, Nathan
717 17th St. Apt. C
Sacramento, CA 95811                           15179    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $225.00                                                                                          $225.00
Baize, Michael
143‐31 228th street
Laurelton, NY 11413                            15180    9/24/2020      24 Hour Fitness Holdings LLC                 $18,000,000.00                                                                                  $18,000,000.00
Trujillo, Karina
315 N Hubbard Ave
San Fernando, CA 91340                         15181    9/17/2020     24 Hour Fitness Worldwide, Inc.                                         $824.78                                                                      $824.78
Wang, Xiaoyu
2924 Rock River Ct
San Jose, CA 95111                             15182    9/17/2020    24 Hour Fitness United States, Inc.                 $3,000.00                                                                                       $3,000.00

                                                                                                 Page 882 of 1495
                                               Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 883 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Tan, Fangfang
870 Gartel Drive
Walnut, CA 91789                                  15183    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $376.00                                                                                         $376.00
Murphy, Andrew
7430 Brigadoon Way
Dublin, CA 94568                                  15184    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Zhu, Elaine
2345 Mason St.
San Francisco, CA 94133                           15185    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Dinh, Huy
2456 Kenoga Dr
San Jose, CA 95121                                15186    9/15/2020    24 Hour Fitness Worldwide, Inc.                     $29.99                                                  $65.98                                  $95.97
PWR17‐691 W Hampden Ave LLC
Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
Matthew I. Kramer, Esq.
2601 S. Bayshore Drive, Suite 1500
Miami, FL 33133                                   15187    9/17/2020            24 Denver LLC                          $488,028.29         $18,139.73                                                                  $506,168.02
LOHIA, PUNIT
12 COSENZA
IRVINE, CA 92614                                  15188    9/17/2020    24 Hour Fitness Worldwide, Inc.                                        $79.00                                                                       $79.00
JONES, TYIESHA
15 LEWIS AVE. APT. B
SOUTH SAN FRANCISCO, CA 94080                     15189    9/17/2020    24 Hour Fitness Worldwide, Inc.                                       $150.00                              $150.00                                 $300.00
Ahaja, Haikhan
2120 Mount Shasta Dr.
San Pedro, CA 90732                               15190    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Mellor, Linda
637 Idyllwild Ct.
Fairfield, CA 94534                               15191    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Eibel, Fritz
3234 Avenida de Sueno
Carlsbad, CA 92009                                15192    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $780.00                                                                                         $780.00
Yao, Allen
316 Morse Ave
Sunnyvale, CA 94085                               15193    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $643.00                                                                                         $643.00
Johnson, Kip
125 Mankato Drive
Reno, NV 89511                                    15194    9/17/2020         24 San Francisco LLC                          $149.00                                                                                         $149.00
Mazepa, Vasiliy
3833 Jasmine St
Sacramento, CA 95838                              15195    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
Wood, Susan White
7240 Lemur St
Ventura, CA 93003                                 15196    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $415.49                                                                                         $415.49
Weideman, Austin
11826 Catania Ct
Moorpark, CA 93021                                15197    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00
WILLIAMS, ANDREA L.
4055 CARY CREEK DR.
BAYTOWN, TEXAS 77521                              15198    9/17/2020       24 Hour Fitness USA, Inc.                       $110.71                                                                                         $110.71
Walbridge, James F.
2233 Hale Drive
Burlingame, CA 94010                              15199    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $2,406.00                                                                                       $2,406.00


                                                                                                    Page 883 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 884 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
PEREDA, IVAN
6455 HANNA AVE.
WOODLAND HILLS, CA 91303                      15200    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $92.28                                                                                             $92.28
Baxter, Terry A.
P.O. Box 823
Benicia, CA 94510                             15201    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Mendoza, Alysha
169 Edgecombe Avenue Apt #2C
New York, NY 10030                            15202    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98
Vellapasibi, Seann
1145 Coolidge St
Plano, TX 75094                               15203    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Jwad, Essra
27522 Limones
Mission Viejo, CA 92691                       15204    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Murphy, YiChun Irene
7430 Brigadoon Way
Dublin, CA 94568                              15205    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Perez, Ken
159 Hedge Road
Menlo Park, CA 94025                          15206    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $641.66                                                                                            $641.66
CHAMPANERIA, SMITA N
4582 ARCE STREET
UNION CITY, CA 94587                          15207    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
James, Savon
3131 W 145th Street #3
Gardena, CA 90249                             15208    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lohia, Pavan
15642 Sand Canyon Ave #54621
Irvine, CA 92619                              15209    9/17/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Busch, Hayden Joshua
1567 Parkway Drive
Rohnert Park, CA 94928                        15210    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $131.87                                                                                            $131.87
Weideman, Lori
3110 Espana Lane
Thousand Oaks, CA 91362                       15211    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Ghrist, Barbara
12712 Pavilion Pl
Oregon City, OR 97045                         15212    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Chiqui, Fernando
8030 East D St
Tacoma, WA 98404                              15213    9/17/2020    24 Hour Fitness United States, Inc.                  $140.64                                                                                            $140.64
Yang, Pyeong
9001 Colberg Drive
Austin, TX 78749                              15214    9/17/2020     24 Hour Fitness Worldwide, Inc.                                           $700.00                                                                      $700.00
Brocoum, Alice V
937 NW Glisan St Unit #1133
Portland, OR 97209                            15215    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $837.38                                                                                            $837.38
Camberdella, Ernest
44 W. End Avenue
Brentwood, NY 11717                           15216    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00




                                                                                                Page 884 of 1495
                                               Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 885 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                      Amount
Gritz, Lynn
1675 E. 18th St
Apt D5
Brooklyn, NY 11229                                15217    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                          $72.00
Hatcher, Wirt
772 N Main St # 216
Tooele, UT 84074                                  15218    9/18/2020        24 Hour Fitness USA, Inc.                      $4,800.00                                                                                       $4,800.00
Tan, Litton
870 Gartel Drive
Walnut, CA 91789                                  15219    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $321.75                                                                                         $321.75
Lashells, Andrea
509 Virginia Dr.
Lake Worth, FL 33461                              15220    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $195.53                                                                                         $195.53
Tantillo, Thomas
31 Glen Park Way
Brisbane, CA 94005                                15221    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Sunnyvale Shopping Center, LLC
Barack Ferrazzano Kirschbaum & Nagelberg LLP
William J. Barrett
200 West Madison Street, Suite 3900
Chicago, IL 60606                                 15222    9/18/2020        24 Hour Fitness USA, Inc.                    $478,380.91                                                             $539,686.13           $1,018,067.04
Pustilnik, Sofiya
2838 Brighton 3St, Apt 3C
Brooklyn, NY 11235                                15223    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                              $100.00                                                    $200.00
Kunetka, Vicki
3219 Randy Lane
Katy, TX 77449                                    15224    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $990.00                                                                                         $990.00
Whitlock, Robert
940 Hawthorne Circle
Rohnert Park, CA 94928                            15225    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Bruce, Shauntese
401 Warfield Dr Apt. 4031
Hyattsville, MD 20785                             15226    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                              $51.99                                  $51.99
SFP 24 Hour Taylorsville, LLC
Kriss & Feuerstein LLP
360 Lexington Avenue, Suite 1200
New York, NY 10017                                15227    9/18/2020    24 Hour Fitness United States, Inc.              $179,849.87                                                                                     $179,849.87
Yang, Peter
15956 E 14th St #307
San Leandro, CA 94578                             15228    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Smith, Erick
10150 S Riverside Drive
Portland, OR 97219                                15229    9/18/2020     24 Hour Fitness Worldwide, Inc.                                        $191.94                                                                      $191.94
POLANCO, ROGER C
431 HYLAND DRIVE
CORNING, CA 96021                                 15230    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $62.00                                                                                          $62.00
Tillman, Joseph
6970 Massy Harris Way
Eastvale, CA 92880                                15231    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                         $149.00
Robinson Jr., Errol Wayn
5920 100th St. SW Ste. 25
Lakewood, WA 98499                                15232    9/18/2020        24 Hour Fitness USA, Inc.                         $51.65                                                                                          $51.65



                                                                                                    Page 885 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 886 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Saifullah, Hasan
10227 Confederate Lane
Fairfax, VA 22030                              15233    9/18/2020        24 Hour Fitness USA, Inc.                         $69.50                                                                                              $69.50
Quinones, Pedro
1 Lewis Pkwy
Yonkers, NY 10705                              15234    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $111.78                                                                                             $111.78
Bhatt, Setul
1105 E Northridge Ave
Glendora, CA 91741                             15235    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $91.91                                                                                              $91.91
Rabayeva, Radmila
1973 81st Street Apt E2
Brooklyn, NY 11214‐1829                        15236    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                             $700.00
Cirafici, Giuseppe
2167 Bay Ridge Parkway, Side Door
Brooklyn, New York 11204                       15237    9/18/2020     24 Hour Fitness Worldwide, Inc.                                            $60.00                                $60.00                                 $120.00
Fairweather, Wayne
228 E. Route 59
Apt. 224
Nanuet, NY 10954                               15238    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $49.70                                                                                              $49.70
Nguyen, Linda
387 N Rancho Santiago Blvd
Orange, CA 92869                               15239    9/18/2020    24 Hour Fitness United States, Inc.                                           $0.00                              $400.00                                 $400.00
Auman, Dan
10 Garcia Ct.
Sacramento, CA 95831                           15240    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                             $750.00
Ng, Byron
138 Alta St #A
Arcadia, CA 91006                              15241    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Parks, Dave
25946 129th Place SE
Kent, WA 98030                                 15242    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $2,032.80                                                                                           $2,032.80
Gillespie, JoAnn
11104 37th Dr SE
Everett, WA 98208                              15243    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $154.60                                                                                             $154.60
CORBITT, JAMES THOMAS
420 KULA GULF WAY
APT 103
ALBANY, CA 94706                               15244    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                             $600.00
Viviani, Greg
32142 Virginia Way
Laguna Beach, CA 92651                         15245    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $47,000.00                                                                                          $47,000.00
Kerr, Janis
13701 Judy Anne Lane
Santa Ana, CA 92705                            15246    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                              $50.00
Kaminsky, Carol
6101 Pasadena Point Blvd S
Gulfport, FL 33707                             15247    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                              $49.99
Berbiglia, Nina
17091 Van Dyke Lane
Huntington Beach, CA 92647                     15248    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $16.00                                                                                              $16.00
Frank, Sharon
4120 Twin Creeks Drive
Fort Worth, TX 76244                           15249    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $66.01                                                                                              $66.01


                                                                                                 Page 886 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 887 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Blacher, Jessica
Taylor and Ring
John Taylor
1230 Rosecrans Ave.
Suite 360
Manhattan Beach, CA 90266                      15250    9/17/2020       24 Hour Fitness USA, Inc.                   $350,000.00                                                                                        $350,000.00
Galbraith, Catherine
903 Summer Drive
Highlands Ranch, CO 80126                      15251    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $40.94                                                                                             $40.94
ROCHA, RUBEN
18658 MANZANITA DR
BLOOMINGTON, CA 92316                          15252    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $442.95                                                                                            $442.95
Moorehead, Lauren
550 W. 16th Street
Apartment 14
San Pedro, CA 90731                            15253    9/18/2020       24 Hour Fitness USA, Inc.                                             $113.97                                                                      $113.97
Ponce, Ana Elizabeth Pascoe
3349 Winding River Trl
Round Rock, TX 78681                           15254    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Lohia, Sue
12 Cosenza
Irvine, CA 92614                               15255    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $149.00                                                                      $149.00
Andrews, Margaret
29439 Middleborough Way
Hayward, CA 94544                              15256    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $684.55                                                                                            $684.55
Miller, Steven
10260 Rollins Dr.
Reno, NV 89521                                 15257    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                             $75.00
Curd, Hanyin
33570 13th Street
Union City, CA 94587                           15258    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,399.98                                                                                          $1,399.98
Koepsell, David
54 Regato
Rancho Santa Margarita, CA 92688               15259    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $358.33                                                                                            $358.33
Takano, Rachel
10035 Mills Station Road SPC61
Sacramento, CA 95827                           15260    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Whetzel, Ian
1225 Vienna Drive, SPC 335
Sunnyvale, CA 94089                            15261    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98
LaCour, Angela Richard
4534 Pineloch Bayou Dr
Baytown, TX 77523                              15262    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gerson, Constance
123‐40 83 Avenue 4E
Kew Gardens, NY 11415                          15263    9/18/2020           24 New York LLC                             $300.00                                                                                            $300.00
Haddad, Tanya
1523 Central Park Ave
Apt 6b
Yonkers, NY 10710                              15264    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $31.49                                                                                             $31.49
Chou, Franklin
7 Laurel Lane
Morris Plains, NJ 07950                        15265    9/18/2020           24 New York LLC                           $1,079.96                                                                                          $1,079.96


                                                                                              Page 887 of 1495
                                               Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 888 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                    Amount
Albrittain, Reed
209 N Pearl St
Denver, CO 80203                                  15266    9/18/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                         $429.99
Turnipseed, Carl
16 Senator Levy Drive
Suffern, NY 10901                                 15267    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $270.00                                                                                         $270.00
Nguyen, Kristen
450 W Vermont Ave
Apt 1702
Escondido, CA 92025                               15268    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $91.08                                                                                          $91.08
Orozco, Julio cesar torres
784 Delano street
San lorenzo, CA 94580                             15269    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $33.06                                                                                          $33.06
Tucker, Christine
262 Bishop Way
Oxnard, CA 93033                                  15270    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,020.00                                                                                       $1,020.00
La Costa Town Center, LLC
Barack Ferrazzano Kirschbaum & Nagelberg LLP
William J. Barrett
200 West Madison Street, Suite 3900
Chicago, IL 60606                                 15271    9/18/2020       24 Hour Fitness USA, Inc.                   $550,181.72                                                             $422,296.51             $972,478.23
Li, Siqiao George
2900 Bruce Drive
Fremont, CA 94539                                 15272    9/18/2020         24 San Francisco LLC                                             $204.00                                                                      $204.00
Marchetti, Sandra
10762 E Exposition Ave Apt 137
Aurora, CO 80012                                  15273    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $127.96            $127.96                                                                      $255.92
Stansberry, Calvin J.
1737 Arguello Court
Fairfield, CA 94534                               15274    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $116.67                                                                                         $116.67
Ocondi, Judy Tran
16356 Densmore Ave N
Shoreline, WA 98133                               15275    9/18/2020       24 Hour Fitness USA, Inc.                       $750.00                                                                                         $750.00
Rodriguez, Charly
701 W. Imperial Hwy.
Apt 714
La Habra, CA 90631                                15276    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Clements, Gavin
24343 SE 40th PL
Sammamish, WA 98029‐7577                          15277    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $255.36                                                                                         $255.36
Sonner, Kathleen Lee
1607 Bristol Trail
Johns Creeks, GA 30022                            15278    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Lowry, Andrea
1919 Belcot Rd
Sacramento, CA 95825‐1106                         15279    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $105.00                                                                                         $105.00
Fox, Jack
3561 Homestead Rd #496
Santa Clara, CA 95051                             15280    9/18/2020    24 Hour Fitness Worldwide, Inc.                                       $583.33                                                                      $583.33
Leigh, Denise
19606 Norfolk Ridge Way
Richmond, TX 77407                                15281    9/18/2020    24 Hour Fitness Worldwide, Inc.                                       $945.25                                                                      $945.25



                                                                                                    Page 888 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 889 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Shupp, Jackson
15 Newberry Trail Ct.
The Woodlands, TX 77382                       15282    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $120.12                                                                                         $120.12
Roberts, Doug
3 Blu Harbor Blvd, #556
Redwood City, CA 94063                        15283    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Kardy, Tyler
2649 Elston Street
Livermore, CA 94550                           15284    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00
Braden, Harriet Stern
9134 E. Nassau Ave.
Denver, CO 80237                              15285    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $472.48                                                                                         $472.48
Nguyen, Paul
13751 Joaquin Lane
Cerritos, CA 90703                            15286    9/18/2020    24 Hour Fitness United States, Inc.               $10,000.00                                                                                      $10,000.00
Briggs, Robin
3340 Bailey Avenue 17G
Bronx, NY 10463                               15287    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $32.00                                                                                          $32.00
HIDALGO, ARISBETH
1232 TREAT AVE
SAN FRANCISCO, CA 94110                       15288    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Choe, Han Kyoung
10517 Boulder Cyn Rd
Rancho Cucamonga, CA 91737                    15289    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Gupta, Semerjit
41364 Mahoney St
Fremont, CA 94538                             15290    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
RODGERS, ISSAC
11771 HAZELDELL DR. UNIT #B
RIVERSIDE, CA 92505                           15291    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                         $160.00
Pajer, Nicole
12944 Hartsook St
Sherman Oaks, CA 91423                        15292    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $132.24                                                                                         $132.24
Balle, Craig M
1150 J Street Unit 210
San Diego, CA 92101                           15293    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $110.22                                                                                         $110.22
Mesquita, Carmen
132 Crescent Road
Corte Madera, CA 94925                        15294    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Yanagi, Ryan
418 Via La Soledad
Rodondo Beach , CA 90277                      15295    9/18/2020        24 Hour Fitness USA, Inc.                        $650.00                                                                                         $650.00
Nguyen, Phung
PO Box 60745
Palo Alto, CA 94306                           15296    9/18/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                         $300.00
Shervanian, Andre
1640 Opechee Way
Glendale, CA 91208                            15297    9/18/2020        24 Hour Fitness USA, Inc.                      $1,300.00                                                                                       $1,300.00
Revell, Rich
26722 Moore Oaks Rd.
Laguna Hills, CA 92653                        15298    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $2,147.92                                                                                       $2,147.92
Corbett, Joseph
8 Glamford Ave.
Port Washington, NY 11050                     15299    9/18/2020            24 New York LLC                           $52,000.00                                                                                      $52,000.00

                                                                                                Page 889 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 890 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Gerson, Alain
123‐40 83 Avenue 4E
Kew Gardens, NY 11415                          15300    9/18/2020           24 New York LLC                             $800.00                                                                                            $800.00
Meltzer, Susan
5576 Rutgers Rd
La Jolla, CA 92037                             15301    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $425.00                                                                                            $425.00
Read, Mika M
PO Box 81664
San Diego, CA 92138                            15302    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Bourgan, Abbie
25875 Estacada Way
Los Altos Hills, CA 94022                      15303    9/18/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
CHIEF ASIAN, LLC
953 LOMBARD STREET
SAN FRANCISCO, CA 94133                        15304    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $878.00                                                                                            $878.00
Leonard, Lance
42675 Indigo Pl
Temecula, CA 92592                             15305    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Bryant, Anita D
4000 NW 203 Lane
Miami Gardens, FL 33055‐1351                   15306    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $216.00                                                                                            $216.00
Lin, Po Eng
2018 Somerset Lane
Fullerton, CA 92833                            15307    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                             $29.00
Rho, James
2301 E Gladwick Street
Rancho Dominguez, CA 90220                     15308    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Gagnon, Lorraine
1856 Country Lane
Escondido, CA 92025                            15309    9/18/2020       24 Hour Fitness USA, Inc.                       $324.00                                                                                            $324.00
Chamleunsouk, Chandra
280 Maryville Drive
Walnut, CA 91789                               15310    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Athreya, Shankarram
5791 Rudy Ct
San Jose, CA 95124                             15311    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Rho, Chung Nam
David Rho
2301 E. Gladwick Street
Rancho Dominguez, CA 90220                     15312    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Loia, Patrick
100 McLellan Drive
#3096
South San Francisco, CA 94080                  15313    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                            $249.96
MONTES, LUZ
1811 CLOVERDALE AVE
LOS ANGELES, CA 90019                          15314    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $162.00                                                                                            $162.00
Kim, Lina
650 Bellevue Way NE Unit 3301
Bellevue, WA 98004                             15315    9/20/2020    24 Hour Fitness Worldwide, Inc.             $10,000,000.00                                                                                     $10,000,000.00
Rivera, Esmeralda Dionisio
4992 Brookside Ave
Fontana, CA 92336                              15316    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99


                                                                                              Page 890 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 891 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Sa‐ard, James
18540 Plummer St 149
Northridge, CA 91324                          15317    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                          $44.09
Beam, Thena
6544 Mossview Way
Citrus Heights, CA 95621                      15318    9/25/2020    24 Hour Fitness Worldwide, Inc.                                        $57.86                                                                       $57.86
Mondragon, Maria
701 W Imperial Hwy.
Apt 714
La Habra, CA 90631                            15319    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Laghaie, Eyela
18707 Haynes Street
Reseda, CA 91335                              15320    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                         $649.00
ASGHAR, SYED M AFNAN
1634 S RESERVOIR STREET
POMONA, CA 91766                              15321    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Han, Liang Liang
5300 Lake Pleasant Dr
Elk Grove, CA 95758                           15322    9/17/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
Heckerman, Brent
983 Serena Dr
Pacifica, CA 94044                            15323    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $231.00                                                                                         $231.00
McCord, Robert
2032 Paseo Olivos Court
San Jose, CA 95130‐1845                       15324    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Mittapally, Rammohan
28554 Oakhurst Way
Temecula, CA 92591                            15325    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Ferrari, Thomas C
8062 Lake Adlon Dr.
San Diego, CA 92119                           15326    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $15.26                                                                                          $15.26
Masuy, Rosalba
527 South 46th Street
San Diego, CA 92113‐1911                      15327    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                          $84.00
Bourgan, Susan
25875 Estacada Way
Los Altos Hills, CA 94022                     15328    9/18/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Hsieh, Kevin
8531 Leeward Way
Newark, CA 94560                              15329    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $460.49                                                                                         $460.49
Lee, Gu Yong
2555 Nevada Street
Union City, CA 94587                          15330    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Fox, Michael
3561 Homestead Rd #496
Santa Clara, CA 95051                         15331    9/18/2020    24 Hour Fitness Worldwide, Inc.                                       $583.33                                                                      $583.33
Jackson, Lessley
772 Jamacha Rd 107
El Cajon, CA 92019                            15332    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $756.00                                                                                         $756.00
COLE, ANDREA
737 AMIGOS WAY #3C
NEWPORT BEACH, CA 92660                       15333    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                         $825.00                                                    $825.00



                                                                                             Page 891 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 892 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Solis, Tracey
3565 Vine Ave
Norco, CA 92860                                15334    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
Hoberg, Lynn
773 West Greenwich Place
Palo Alto, CA 94303                            15335    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                            $499.00
Dao, Khang‐Nghi N
3101 Toscana Court
San Jose, CA 95135                             15336    9/18/2020           24 San Francisco LLC                          $400.00                                                                                            $400.00
Robinson, Heather
20361 Concord Ave
Hayward, CA 94541                              15337    9/19/2020     24 Hour Fitness Worldwide, Inc.                  $12,060.00                                                                                         $12,060.00
Tang, Hi
10051 Ridgley Dr.
Garden Grove, CA 92843                         15338    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                             $210.00                                                    $210.00
Backman, Alan I
196 Sycamore Street
Albany, NY 12209                               15339    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ocondi, Dennis
16356 Densmore Ave N
Shoreline, WA 98133                            15340    9/18/2020        24 Hour Fitness USA, Inc.                        $750.00                                                                                            $750.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                         15341    9/18/2020         24 Hour Holdings II LLC                       $1,520.00                                                                                          $1,520.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                         15342    9/18/2020    24 Hour Fitness United States, Inc.                $1,520.00                                                                                          $1,520.00
Wang, Run‐Han
1145 Queensbridge Way
San Jose, CA 95120‐4219                        15343    9/15/2020     24 Hour Fitness Worldwide, Inc.                     $104.00                                                                                            $104.00
Magana, Esteban
224 Elizabeth Ct
Sanata Paula, ca. 93060                        15344    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                             $540.00                                                    $540.00
Yu Li, Eric Qin
2230 Rivera Street
San Francisco, CA 94116                        15345    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
fishman, Jesse
2 George Terrace
Petaluma, CA 94952                             15346    9/18/2020      24 Hour Fitness Holdings LLC                       $300.00                                                                                            $300.00
Malavey, Kadin
2743 East Ct
Richmond, CA 94806                             15347    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $29.99                                                                                             $29.99
Kaad, Erin
28 NE Going St.
Portland, OR 97211                             15348    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $169.31                                                                                            $169.31
Zemariam, Eyob
4555 Vandever Ave 9B
San Diego, CA 92120                            15349    9/17/2020        24 Hour Fitness USA, Inc.                         $96.00                                  $96.00                                                    $192.00
Cimino, Dex
6833 Coors Street
Arvada, CO 80004                               15350    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Yang, Jennifer
3525 Sage Road #616
Houston, TX 77056                              15351    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                   Page 892 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 893 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Feng, Kuolim
785 E Market St
Daly City, CA 94014                          15352    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Neloms, Kimberly
2401 W Pflugerville Pkwy
Apt 431
Round Rock, TX 78717                         15353    9/18/2020    24 Hour Fitness United States, Inc.                  $299.00                                                                                            $299.00
Contreras, Andre
1839 Walnut Creek Ct
Westcovina, CA 91791                         15354    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Stevenson, Hannah D
7910 N Oregon Ave
Kansas City, MO 64151                        15355    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $57.74                                                                                             $57.74
Lin, Candice
420A Cortland Ave.
San Francisco, CA 94110                      15356    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Perrenoud, Remedios
3440 Oakville Ct.
N Las Vegas, NV 89032                        15357    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $930.00                                                                                            $930.00
Youngblood, Sharon
4467 Poinsettia Ct.
San Jose, CA 95136                           15358    9/19/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Singh, Tejender
2548 Admiral Circle
Hayward, CA 94545                            15359    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Do, Khoa
10416 Roy Butler Dr
Austin, TX 78717                             15360    9/20/2020        24 Hour Fitness USA, Inc.                      $3,000.00                                                                                          $3,000.00
Monley, Anna
3625 South Verbena St #321
Denver, CO 80237                             15361    9/20/2020              24 Denver LLC                              $135.91                                                                                            $135.91
LaBarthe, Chris
78 Tidewind
Irvine, CA 92603                             15362    9/18/2020     24 Hour Fitness Worldwide, Inc.                                            $19.00                                                                       $19.00
MCDOWELL RICE SMITH & BUCHANAN, PC
ATTN: TRACY RICH / FINANCE MANAGER
605 W. 47TH STREET
KANSAS CITY, MO 64112                        15363    9/18/2020        24 Hour Fitness USA, Inc.                      $2,382.49                                                                                          $2,382.49
Garvey, Mike
5234 Edna Crane Ave
Las Vegas, NV 89031                          15364    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Sarkar, Aveek
621 Arastradero road
Palo Alto, CA 94306                          15365    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Nguyen, Jodi
29130 Huntwood Avenue
Hayward, CA 94544                            15366    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $99.20                                                                                             $99.20
Govindaswamy, Murthy
9362 Julie Beth St.
Cypress, CA 90630                            15367    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $466.66                                                                                            $466.66
Page, Laura
1200 Hidden Valley Dr. #933
Round Rock, TX 78665                         15368    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $39.46                                                                                             $39.46


                                                                                               Page 893 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 894 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                    Amount
Lee, Eric
9932 Cockatoo Lane
Garden Grove, CA 92841                          15369    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                       $3,800.00                                                  $3,800.00
Cuevas, Cecilia Jimenez
PO Box 2031
Beaverton, OR 97075                             15370    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Pangan, Rommel
76 Mercantile Way Apt 402
Ladera Ranch, CA 92694                          15371    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Yusuf, Sarah
854 Cobalt Ct
Tracy, CA 95377                                 15372    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Freund, Martin
345 Glendora Cir
Danville, CA 94526                              15373    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $59.98                                                                                          $59.98
Craveiro, Marcela
3610 Oak Avenue
Miami, FL 33133                                 15374    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Rho, Kyoung Suk
C&R Legal Group, LLP
David H Rho
2301 E Gladwick Street
Rancho Dominguez, CA 90220                      15375    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Chiu, Connie
3948 Wildflower Cmn
Fremont, ca 94538                               15376    9/18/2020         24 San Francisco LLC                           $49.00                                                                                          $49.00
Google LLC
White and Williams LLP
c/o Amy Vulpio
1650 Market Street, Suite 1800
Philadelphia, PA 19103                          15377    9/17/2020    24 Hour Fitness Worldwide, Inc.                                    $38,936.99                                                                   $38,936.99
Rho, David Hyunjean
2301 E Gladwick Street
Rancho Dominguez, CA 90220                      15378    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Lynn, Vanny
1535 Superior Ave Spc 26
Newport Beach, CA 92663                         15379    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                          $69.00
Paris, Anthony
1110 Nuuanu Ave
Honolulu, HI 96817‐5119                         15380    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,470.13                                                                                       $1,470.13
Curtis‐Brown, Nicole
2610 Carnegie Lane Apt C
Radondo Beach, CA 90278                         15381    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,332.00                                                                                       $1,332.00
Nguyen, Isabella
5123 S Braeswood Blvd
Houston, TX 77096                               15382    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Chavez, Maria
1416 Nadina Street
San Mateo, CA 94402                             15383    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
Mia Cobell & Steven Escobar
6807 Trinity Trail Lane
Rosenberg, TX 77469                             15384    9/18/2020       24 Hour Fitness USA, Inc.                       $486.42                                                                                         $486.42



                                                                                                  Page 894 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 895 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Yasenchak, Randy
1136 Larrabee St. #417
West Hollywood, CA 90069                        15385    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $107.71                                                                                           $107.71
Hu, Jie
35803 Augustine Pl
Fremont, CA 94536                               15386    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                           $360.00
Yang, Suqi
2491 Purdue Ave., Apt 120
Los Angeles, CA 90064                           15387    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $180.63                                                                                           $180.63
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                          15388    9/18/2020          RS FIT Holdings LLC                         $1,520.00                                                                                         $1,520.00
Sun, Hung Andrew
2491 Purdue Ave., Apt 120
Los Angeles, CA 90064                           15389    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $180.63                                                                                           $180.63
Thung, Anthony
4294 David Street
Castro Valley, CA 94546                         15390    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                           $429.99
Andrade, Andrew Alexander
c/o Robert W. Stickney, Esq.
100 SE 3rd Ave., Suite 2210
Fort Lauderdale, FL 33394                       15391    9/18/2020       24 Hour Fitness USA, Inc.                   $2,490,000.00                                                                                    $2,490,000.00
Enfield, Rosalynn
1288 Rimer Dr
Moraga, CA 94556                                15392    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                           $699.99
Disbrow, Alexandria
7280 Willow Creek Circle
Vallejo, CA 94591                               15393    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $859.98                                                                                           $859.98
Cho, Justin
224 Blossom Hill Rd
San Jose, CA 95123                              15394    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Dell'Orco, Lauren
5615A Kiam Street
Houston, TX 77007                               15395    9/21/2020    24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                            $75.00
Lai, James
8200 Cinnamon Bar Ct
Sacramento, CA 95829                            15396    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                           $429.99
Gomez, Irma
3709 Ripley St
Sacramento, CA 95838                            15397    9/18/2020    24 Hour Fitness Worldwide, Inc.                                          $699.99                                                                      $699.99
Cetinbas, Nurcan
PO Box 4850
New York, NY 10163                              15398    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $190.96                                                                                           $190.96
DEVERS, ANTONE
PO BOX 600733
DALLAS, TX 75360                                15399    9/19/2020    24 Hour Fitness Worldwide, Inc.                                           $90.07                                                                       $90.07
Plikaytis, Anice
11435 Fuerte Farms Road
El Cajon, CA 92020                              15400    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                           $325.00
Patel, Monil
34864 Mission Blvd
Apt 262
Union City, CA 94587                            15401    9/18/2020     24 Hour Fitness Holdings LLC                                                                                 $215.00                                 $215.00


                                                                                                  Page 895 of 1495
                                                  Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                  Page 896 of 1495
                                                                                                         Claim Register
                                                                                             In re 24 Hour Fitness Worldwide, Inc.
                                                                                                       Case No. 20‐11558

                                                                                                                     Current General                                             Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date                Debtor                       Unsecured Claim                                              Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                         Amount                                                      Amount
Michael, Johnson
4052 Kettering Terrace
Fremont, CA 94536                                    15402    9/18/2020     24 Hour Fitness Worldwide, Inc.                       $60.00                                                                                           $60.00
Patel, Smit
1669 Monterey Hwy
San Jose, CA 95112                                   15403    9/18/2020        24 Hour Fitness USA, Inc.                         $389.99                                                                                          $389.99
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc.
Richard DiChiara, Jr./Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                                 15404    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $164,426.31                                                                                      $164,426.31
Chung, Larry
3948 Wildflower Cmn
Fremont, CA 94538                                    15405    9/18/2020           24 San Francisco LLC                            $49.00                                                                                           $49.00
Ko, Kelly
742 Albanese Cir
San Jose, CA 95111                                   15406    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $100.00                                                                                          $100.00
Aceituno, Nancy
T. Joshua Ritz & Associates, Inc.
T. Joshua Ritz, Esq.
15233 Ventura Blvd. Suite 1002
Sherman Oaks, CA 91403                               15407    9/18/2020        24 Hour Fitness USA, Inc.                    $1,500,000.00                                                                                   $1,500,000.00
Kent, Ernest
2615 NE 114th Street
Vancouver, WA 98686                                  15408    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $891.00                                                                                          $891.00
CobbleStone Systems Corp.
Attn: Mark Nastasi
428 S White Horse Pike
Lindenwold, NJ 08021                                 15409    9/21/2020        24 Hour Fitness USA, Inc.                      $27,246.43                                                                                       $27,246.43
Pineda, Trinidad
1232 Treat Ave
San Francisco, CA 94110                              15410    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $200.00                                                                                          $200.00
Chua, Eng Hwa
19445 SE 28th Pl
Sammamish, WA 98075                                  15411    9/18/2020     24 Hour Fitness Worldwide, Inc.                       $76.38                                                                                           $76.38
Claim docketed in error
                                                     15412    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Stacy, Shayne
8750 Springhills Way
Orangevale, CA 95662                                 15413    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $620.60                                                                                          $620.60
Wash, Angelica
5629 Timmerman Way
Citrus Heights, CA 95621                             15414    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $120.00                                                                                          $120.00
Pawlaczyk, Steve
9208 Carla Way
Sacramento, CA 95826                                 15415    9/21/2020     24 Hour Fitness Worldwide, Inc.                       $29.00                                                                                           $29.00
Alsumidaie, Joumana
611 Davenwood Court
Granite Bay, CA 65746                                15416    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $329.99                                                                                          $329.99
Drake, Marissa
2121 W. Imperial Hwy Ste E
La Habra, CA 90631                                   15417    9/18/2020    24 Hour Fitness United States, Inc.                   $449.92                                                                                          $449.92



                                                                                                         Page 896 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 897 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Roberts II, William R
2784 South Lansing Way
Aurora, CO 80014                                15418    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $39.98                                                                                          $39.98
Markopoulos, Andrea
2683 Via De La Valle G626
Dal Mar, CA 92104                               15419    9/19/2020    24 Hour Fitness United States, Inc.                                   $1,439.90                                                                    $1,439.90
Le, Christine
13066 Stratford Skies Ln
Houston, TX 77072‐0132                          15420    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $382.00                                                                                         $382.00
Lin, William
2018 Somerset Lane
Fullerton, CA 92833                             15421    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Laferriere, Bryan
16 Marshall St. 4P
Irvington , NJ 07111                            15422    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $143.00                                                                                         $143.00
Heissinger, Keely
20252 Archwood St
Winnetka, CA 91306                              15423    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $11.77                                                                                          $11.77
Phan, Kim Hang
6110 Saddleback Way
Sacramento, CA 95823                            15424    9/19/2020     24 Hour Fitness Worldwide, Inc.                                        $116.00                                                                      $116.00
Murray, Kevin
739 N Croft Ave
Apt 307
Los Angeles, CA 90069                           15425    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                          $39.99
Stablein, Mary Gail
490 Floral Way
Rohnert Park, CA 94928                          15426    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $634.68                                                                                         $634.68
Green, Terrica
1601 Hood Rd #13
Sacramento, CA 95825                            15427    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
Thompson, Thomas
26402 Sundown Cove Ln
Katy, TX 77494                                  15428    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $2,016.00                                                                                       $2,016.00
Nunez, Cynthia
273 Allentown Road
Parsippany, NJ 07054                            15429    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $121.51                                                                                         $121.51
Kim, Victor
1782 Morgans Avenue
San Marcos, CA 92078                            15430    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $799.98                                                                                         $799.98
Mocino, David
7887 Standish Ave
Riverside, CA 92509                             15431    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,000.00                               $1,000.00
Morrison, Jennifer
757 Zinnia St
Lakewood, CO 80401                              15432    9/16/2020     24 Hour Fitness Worldwide, Inc.                     $214.00                                                                                         $214.00
Smith, Jessica
10893 E Wesley Ave
Aurora, CO 80014                                15433    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Faro, Madeline
2100 W Palmyra Ave
#67
Orange, CA 92868                                15434    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99


                                                                                                  Page 897 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 898 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
MARKELL, CONNOR
9273 THILOW DR
SACRAMENTO, CA 95826‐4116                     15435    9/16/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Clarke, Adrian
1389 Jefferson St #A406
Oakland, CA 94612                             15436    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                             $73.98
Springston, Mary
4560 N Enchanted Cir
Colorado Springs, CO 80917                    15437    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Tran, Mike
907 Laroda Ct W
Ontario, CA 91762                             15438    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,039.98                                                                                          $1,039.98
Lee, Sang
333 Andover Dr
Apt 128
Burbank, CA 91504                             15439    9/21/2020     24 Hour Fitness Worldwide, Inc.                                         $1,548.00                                                                    $1,548.00
Koizumi, Noriko
1100 Gough St Apt16E
San Francisco, CA 94109                       15440    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Dyo, Alina
15155 SW Canyon Wren Way
Beaverton, OR 97007                           15441    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,314.00                                                                                          $1,314.00
Pappas, Carolyn S
960 Larrabee St. #302
LA, CA 90069                                  15442    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $4,320.00                                                                                          $4,320.00
Giri, Amish
1410 N 55th St
Seattle, WA 98103                             15443    9/21/2020    24 Hour Fitness United States, Inc.                  $800.00                                                                                            $800.00
Garcia, Ivan
13009 Camino Del Rey
Whittier, CA 90601                            15444    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Menendez, Daniel
351 Knickerbocker Ave
Paterson, NJ 07503                            15445    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Heredia, Alejandro
32729 Orick St
Union City, CA 94587                          15446    9/21/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                            $699.00
Waldman, William
1407 W. Oak Street
Burbank, CA 91506                             15447    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Jenkins, Steven A.
11012 Watermark Street
Parker, CO 80134                              15448    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                            $480.00
Hutchens, Mary Lisa
615 Lyons Ave. NE
Renton, WA 98059                              15449    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $769.95                                                                                            $769.95
Olds, Joshua
614 Firepit Dr.
Diamond Bar, CA 91765                         15450    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Beal, Julie
9150 Water Rd
Cotati, CA 94931                              15451    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00



                                                                                                Page 898 of 1495
                                                         Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                 Page 899 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                Amount                                                      Amount
Gupta, Murli
134 Spring Ct
Falls Church, VA 22046                                          15452    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Lehrman, Randy
7600 Penobscot Drive
West Hills, CA 91304                                            15453    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $2,426.65                                                                                       $2,426.65
Shipchandler, Abeezar
5004 Kirkland Court
Plano, TX 75093                                                 15454    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Kilmer Jr, William R
5185 Luigi Ter Apt 48
San Diego, CA 92122                                             15455    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $113.09                                                                                         $113.09
Zamarripa, Miguel
2309 S. Ramona Dr.
Santa Ana, CA 92707                                             15456    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                                            $359.99                                 $359.99
Edwards, Cherie Christine
17246 Waterhouse Circle Unit b
Parker, CO 80134                                                15457    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Meda, Haney Samuel
10826 Rexbon Court
Fountain Valley, CA 92708                                       15458    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
Reed, David
2388‐A Alta Garden Lane
Sacramento, CA 95825                                            15459    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Nunez, Jonatan
438 Lupine Way
Hayward, CA 94541                                               15460    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Jensen, Jacqueline
2740 SE Powell Blvd #6
Portland, OR 97202                                              15461    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $38.99                                                                                          $38.99
Estate of Satyender Khanna ( c/o Kamlesh Khanna‐ Executor of
estate of Satyender Khanna)
 Kamlesh Khanna
401 Ridgewood Avenue
Glen Ridge, NJ 07028                                            15462    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $609.60                                                                                         $609.60
Cruz, Angelito Dela
4302 Rawhide Way
Oceanside, CA 92057                                             15463    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Voyna, Olga
615 Westminster Rd, Apt 5F
Brooklyn , NY 11230                                             15464    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $109.97                                                                                         $109.97
Schrab, Linda
134 Avenida Santa Margarita
San Clemente, CA 92672                                          15465    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $111.04                                                                                         $111.04
Leopardo, Janet
208 US Highway 206
Hillsborough, NJ 08844‐4122                                     15466    9/22/2020    24 Hour Fitness Worldwide, Inc.                                     $3,025.00                                                                    $3,025.00
Vargas, Ramon
478 South Youngfield Circle
Lakewood, CO 80228                                              15467    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $102.00                                                                                         $102.00
Lu, YaYuan
10314 Sawyers Crossing Ln
Sugar Land, TX 77498                                            15468    9/21/2020       24 Hour Fitness USA, Inc.                        $53.04                                                                                          $53.04


                                                                                                               Page 899 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 900 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Shpiro, Wladyslaw Y
2300 Auburn Blvd 210
Sacramento, CA 95821                          15469    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.00                                 $429.00
Ochoa, Eloy
26402 El Mar Dr.
Mission Viejo, CA 92691                       15470    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $170.00                                                                                            $170.00
Kubick, Theodore R.
3428 Mission Ridge Rd.
Plano, TX 75023                               15471    9/17/2020     24 Hour Fitness Worldwide, Inc.                                           $199.99                                                                      $199.99
Fierro, Zenda
6105 Diamond Oaks Avenue
Bakersfield, CA. 93306                        15472    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $28.50                                                                                             $28.50
Yemelianova, Ksenia
13517 Floris Street
Herndon, VA 20171                             15473    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $935.00                                                                                            $935.00
Ochoa, Dena
26402 El Mar Dr.
Mission Viejo, CA. 92691                      15474    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $170.00                                                                                            $170.00
Peng, Feng
3916 174th ST SE
Bothell, WA 98012                             15475    9/20/2020        24 Hour Fitness USA, Inc.                      $2,500.00                                                                                          $2,500.00
Liang, Zhiguang
4430 Delta Avenue
Rosemead, CA 91770                            15476    9/17/2020        24 Hour Fitness USA, Inc.                             $4.96            $350.04                                                                      $355.00
Chen, Mann‐Li
2507 Springwood Ln
Richardson, TX 75082                          15477    9/17/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
Miller, Samantha
1194 Sunrise Ridge Dr
Lafayette, CA 94549                           15478    9/21/2020        24 Hour Fitness USA, Inc.                        $539.00                                                                                            $539.00
Cervantes, Ramon
7890 E Spring St Unit 15K
Long Beach, CA 90815                          15479    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $40.99                                                                                             $40.99
Moresi, Anthony
2376 Royal Ave #20
Simi Valley, CA 93065                         15480    9/18/2020     24 Hour Fitness Worldwide, Inc.                                         $1,500.00                            $1,500.00                               $3,000.00
Ogasawara, Howard
20239 Gresham Street
Winnetka, CA 91306                            15481    9/21/2020     24 Hour Fitness Worldwide, Inc.                                         $1,050.00                                                                    $1,050.00
Patel, Payal
334 Saint Paul's Ave
2nd Floor
Jersey City, NJ 07306                         15482    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                                $732.00                                 $732.00
Leung, Peter
764 East Camelia Way
Azusa, CA 91702                               15483    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Shih, Jacques‐Olivier
1421 Pasqualito Dr
San Marino, CA 91108                          15484    9/17/2020             24 New York LLC                             $699.99                                                                                            $699.99
Diaz, Liraiza
7 Balint Drive Apt 326
Yonkers, NY 10710                             15485    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $41.93                                                                                             $41.93



                                                                                                Page 900 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 901 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Frazza, Paula
41 Mill St.
Bloomfield, NJ 07003                           15486    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $161.00                                                                                         $161.00
Yuen, Lynnette
PO Box 6026
Orange, CA 92863‐6026                          15487    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $3,555.19                                                                                       $3,555.19
Ilco, George
DeGrado Law, LLC
250 Moonachie Rd., Suite 200
Moonachie, NJ 07074                            15488    9/18/2020        24 Hour Fitness USA, Inc.                    $100,000.00                                                                                     $100,000.00
Nechman, John
1834 Southmore Boulevard
Houston, TX 77004                              15489    9/21/2020     24 Hour Fitness Worldwide, Inc.            Unliquidated0.00                                                                                           $0.00
Lee, Jusung
1378 Kingfisher Way #2
Sunnyvale, CA 94087                            15490    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Howell, Phyllis
20247 Atascocita Shores Dr.
Humble, TX 77346                               15491    9/18/2020    24 Hour Fitness United States, Inc.                                     $560.00                                                                      $560.00
Lee, Kelvin Sum
1318 Napoli Street
Oceanside, CA 92056                            15492    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $64.50                                                                                          $64.50
Lin, Tiffany
9300 Larkspur Dr.
Westminster, CA 92683                          15493    9/19/2020        24 Hour Fitness USA, Inc.                         $94.51                                                                                          $94.51
Hua, Ryan
15896 Wadsworth Place
San Diego, CA 92127                            15494    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Chai, Vincent
1400 Forest Glen Dr., 68
Hacienda Heights, CA 91745‐3020                15495    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $264.95                                                                                         $264.95
Ruocco, Roberto
3888 Genesee Avenue, 303
San Diego, CA 92111                            15496    9/15/2020     24 Hour Fitness Worldwide, Inc.                   $2,250.00                                                                                       $2,250.00
Williams, Louis
1118 E 125th Street
Los Angeles, CA 90059                          15497    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $472.99                                                                                         $472.99
Baratta, Lisa M.
9611 Eagle View Way
Gilroy, CA 95020                               15498    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                              $76.43                                  $76.43
Wan, Hsiaoyuan
25358 Old Fairview Ave
Hayward, CA 94542                              15499    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
ECHEVERRIA, INGER
605 N. JUANITA AVE
REDONDO BEACH, CA 90277                        15500    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $40.64                                                                                          $40.64
Cung, Phuong Le
2275 E 23 Street
Brooklyn, NY 11229                             15501    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Saephanh, Linda
4716 Camino Royale Dr
Sacramento, CA 95823                           15502    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $144.99                                                                                         $144.99



                                                                                                 Page 901 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 902 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Garceran, Betty
104‐36 212 Street
Queens Village, NY 11429                       15503    9/18/2020     24 Hour Fitness Worldwide, Inc.                                        $577.50                                                                      $577.50
McIntyre, Nicole
2693 Mabel St.
Berkeley, CA 94702                             15504    9/18/2020    24 Hour Fitness United States, Inc.                  $116.35                                                                                         $116.35
Witriol, Shaun
3455 Kearny Villa Rd, Apt. 19
San Diego, CA 92123                            15505    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
SFP 24 Hour Taylorsville, LLC
Kriss & Feuerstein LLP
360 Lexington Avenue, Suite 1200
New York, NY 10017                             15506    9/18/2020        24 Hour Fitness USA, Inc.                    $179,849.87                                                                                     $179,849.87
Paskvan, Ok Hon
8462 Whitaker St. #47
Buena Park, CA 90621                           15507    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Sapaskis, Kristina
141 Chestnut Street
Englewood Cliffs, NJ 07632                     15508    9/18/2020        24 Hour Fitness USA, Inc.                        $101.92                                                                                         $101.92
Arthur, Thomas C
1024 Brightwood Dr
San Marcos, CA 92078                           15509    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $124.99                                                                                         $124.99
Agana, Liza
180 E. Hartsdale Ave, 6H
Hartsdale, NY 10530                            15510    9/18/2020        24 Hour Fitness USA, Inc.                         $80.00                                                                                          $80.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                         15511    9/18/2020              RS FIT CA LLC                            $1,520.00                                                                                       $1,520.00
Coles, Roddy
17070 SW Augusta Lane
Beaverton, OR 97003                            15512    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $810.00                                                                                         $810.00
Yee, Cindy C
14601 E. Caspian Pl
Aurora, CO 80014                               15513    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $88.98                                                                                          $88.98
Pham, Dung
2450 Alvin Avenue Unit 21632
San Jose, CA 95151                             15514    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Gilgus, Guyla
3719 NE Grand Ave.
Portland, OR 97212                             15515    9/21/2020     24 Hour Fitness Worldwide, Inc.                                        $750.00                              $750.00                               $1,500.00
Hall, Jane M
3719 Park Shadow
Spring, TX 77386                               15516    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $659.52                                                                                         $659.52
Shin, Susan
2575 Sandpebble Lane
Brea, CA 92821                                 15517    9/24/2020        24 Hour Fitness USA, Inc.                         $96.00                                                                                          $96.00
Snodgrass, Larry
6701 S. Gilpin Circle W.
Centennial, CO 80122                           15518    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $368.21                                                                                         $368.21
Winer, Barbara
9800 Barnett Valley Road
Sebastopol, CA 95472                           15519    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00



                                                                                                 Page 902 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 903 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Kaur, Sukhwinder
32424 Lois Way
Union City, CA 94587                            15520    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                            $649.00
Higa, Curtis
1925 Grosvenor Dr.
San Jose, CA 95132                              15521    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $351.00                                                                                            $351.00
Lantz, Vona
creditor's home address
                                                15522    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $51.23                                                                                             $51.23
Perez, Janell L
2108 Grand Ave.
Everett, WA 98201                               15523    9/18/2020     24 Hour Fitness Worldwide, Inc.                                         $3,000.00                                                                    $3,000.00
Esteban, Christian
4158 Brunswick Avenue
Los Angeles, CA 90039                           15524    9/21/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Wang, Liang
2801 Countrywood Ln
West Covina, CA 91791                           15525    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Dazey, Thomas
14310 Cypress Falls Dr
Cypress, TX 77429                               15526    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Patrick, Deborah
205 Via El Toro
Redondo Beach, CA 90277                         15527    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $839.00             $3,025.00                                                                    $3,864.00
Kaur, Manmeet
2339 California St
Mountain View, CA 94040                         15528    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Pandey, Priya Ranjan
2715 174th Ave NE
Redmond, WA 98052                               15529    9/21/2020        24 Hour Fitness USA, Inc.                                              $699.99                                                                      $699.99
Orosco, Ashley
1527 Alma Terrace
San Jose, CA 95125                              15530    9/21/2020        24 Hour Fitness USA, Inc.                        $499.99                                                                                            $499.99
Scott, Max
1355 Muirlands Vista Way
San Diego, CA 92037                             15531    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $136.53                                                                                            $136.53
Serrato, Alex
2819 Wanek Rd
Escondido, CA 92027                             15532    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Darley, Leon L
5857 E Rosebay Street
Long Beach, CA 90808                            15533    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Zhu, Ying
39 Willow Ave
Millbrae, CA 94030                              15534    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $379.00                                                                                            $379.00
Pippard, Michael
1017 E Odeum Ln
Phoenix, AZ 85040                               15535    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Smith, Denise L
7653 Violet Ct
Arvada, CO 80007                                15536    9/17/2020        24 Hour Fitness USA, Inc.                      $5,267.82                                                                                          $5,267.82
ACOSTA, SHAWNA
16202 BLUE IRIS ST
FONTANA, CA 92336‐5970                          15537    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                  Page 903 of 1495
                                                  Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 904 of 1495
                                                                                                         Claim Register
                                                                                             In re 24 Hour Fitness Worldwide, Inc.
                                                                                                       Case No. 20‐11558

                                                                                                                   Current General                                             Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address           Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                       Amount                                                      Amount
Darley, Cheryle L
5857 E Rosebay Street
Long Beach, CA 90808                                 15538    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Winkelmann, Paul
11821 Orange Street
Norwalk, CA 90650                                    15539    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $89.98                                                                                          $89.98
Xi, Xinzheng
994 Ponderosa Ave Apt A
Sunnyvale, CA 94086                                  15540    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
PATWARDHAN, PARAG
6074 PITCHFORK RANCH DR
FRISCO, TX 75036                                     15541    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $183.00                                                                                         $183.00
Mojica, Michael
2547 Old Quarry Rd Apt 927
San Diego, CA 92108                                  15542    9/19/2020    24 Hour Fitness United States, Inc.              $100,000.00                                                                                     $100,000.00
Boyker, Scott
15323 Sonnet Place
Hacienda Heights, CA 91745‐4102                      15543    9/19/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc., Property Manager
Richard DiChiara, Jr./Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                                 15544    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $164,426.31                                                                                     $164,426.31
Foster, Micah J
4725 South 1300 East Apt 31
Millcreek, UT 84117                                  15545    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $840.00                                                                                         $840.00
Schwartz, Laurent Jerome
600 Del Oro street
Woodland, CA 95695                                   15546    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $936.00                                                                                         $936.00
Aghaian, Andrew
3121 Emerald Isle Dr.
Glendale, CA 91206                                   15547    9/18/2020     24 Hour Fitness Worldwide, Inc.                                        $130.00                                                                      $130.00
Broom, William
PO BOX 530085
Henderson, NV 89053‐0085                             15548    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $39.49                                                                                          $39.49
Sonawane, Nitin S
12000 Riverside Dr
Unit 119
Valley Village, CA 91607                             15549    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $582.00                                                                                         $582.00
Hunter, Kalynn B
3016 Brookfield Avenue
Oakland, CA 94605                                    15550    9/18/2020    24 Hour Fitness United States, Inc.                                                                        $1,000.00                               $1,000.00
Foss, Louise
3122 Wellington Dr
Palmdale, CA 93551                                   15551    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $678.00                                                                                         $678.00
Chen, Karen
1375 Noe St.
San Francisco, CA 94131                              15552    9/19/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
Rucker, Richard
2548 Threewoods Lane
Fullerton, CA 92831                                  15553    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Ellis, Susan
4712 S Cathay CIR
Salt Lake City, UT 84123                             15554    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00

                                                                                                       Page 904 of 1495
                                              Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 905 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
Lopez, Carmen
9724 S. 2nd Avenue
Inglewood, CA 90305                              15555    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $67.10                                                                                             $67.10
Mak, Ryan
8270 Peacock Ln
Elverta, CA 95626                                15556    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $162.50                                                                                            $162.50
Feng, Yufan
10161 Bolsa Ave.
Ste 103A
Westminster, CA 92683                            15557    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $451.91                                                                                            $451.91
Eggers, Dale M
7065 W Ann Rd 130‐317
Las Vegas, NV 89130                              15558    9/19/2020     24 Hour Fitness Worldwide, Inc.                                           $693.00                                                                      $693.00
Basha, Kabir
11598 Coronado Trail
Frisco, TX 75033                                 15559    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $280.00                                                                                            $280.00
Konofalski, Shaylie Krystyna
11025 NE 96th St
Kirkland, WA 98033                               15560    9/19/2020        24 Hour Fitness USA, Inc.                        $783.20                                                                                            $783.20
Yeung, Peter
39 Calais St.
Irvine, CA 92602                                 15561    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $87.25                                                                                             $87.25
Crosby, Jacqueline
1225 Lawton Street
San Francisco, CA 94122                          15562    9/19/2020    24 Hour Fitness United States, Inc.                  $973.88                                                                                            $973.88
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                           15563    9/18/2020        24 Hour Fitness USA, Inc.                      $1,520.00                                                                                          $1,520.00
Godshall, Brad
827 David Drive
Chula Vista, CA 91910                            15564    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Saito, Kazuko
1214 Polk Street Apt 301
San Francisco, CA 94109                          15565    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                             $73.98
Burton, Rachel
201 Park Blvd Unit 305
San Diego, CA 92101                              15566    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $499.98                                                                                            $499.98
Miramon, Craig
149 Basil st #1
Encinitas, CA 92024                              15567    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $112.00                                                                                            $112.00
Buena, Megan
225 N Rose St Unit 208
Burbank, CA 91505                                15568    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lee, Vicky
425 Amber Drive
Suisun City, CA 94585                            15569    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                            $299.00
Vieira, Dorotia
PO Box 902
Fort Bragg, CA 95437                             15570    9/19/2020        24 Hour Fitness USA, Inc.                                                                                   $699.99                                 $699.99
Lallier, Leona
2867 Vista Mariana
Carlsbad, CA 92009                               15571    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $645.50                                                                                            $645.50



                                                                                                   Page 905 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 906 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Haggart, Samuel
7290 Edinger Ave 3029
Huntington Beach, CA 92647                     15572    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                             $31.99
Lenz, Benjamin
2940 Putnam Blvd.
Walnut Creek, CA 94597                         15573    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Chen, Karen
1375 Noe St
San Francisco, CA 94131                        15574    9/19/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Ju, Yingli
17829 Contador Dr.
Rowland Heights, CA 91748                      15575    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Sullivan, Kerrie
457 Waggamon Circle
Annapolis, MD 21403                            15576    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $129.31                                                                                            $129.31
VUONG, MARTIN
300 W. GRAND AVE # 29
ALHAMBRA, CA 91801                             15577    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $28.58                                                                                             $28.58
Santa Maria, Carl
14 Dogwood Place
Massapequa, NY 11758                           15578    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $114.00                                                                                            $114.00
KELLY, LYNN
2059 WEST 5540 SOUTH
TAYLORSVILLE, UT 84129                         15579    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $106.18                                                                                            $106.18
David and Carmelita McBee
7301 Calle Los Manzanos
Bakersfield, CA 93309                          15580    6/29/2020    24 Hour Fitness Worldwide, Inc.                                          $633.32                                                                      $633.32
Peng, Christine
35819 Augustine Pl
Fremont, CA 94536                              15581    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Smith, Jasmynn J.
23930 Ocean Ave. Apt. 117
Torrance, CA 90505                             15582    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $106.37                                                                                            $106.37
Angus, James
16220 SW Falcon Drive
Beaverton, OR 97007                            15583    9/19/2020    24 Hour Fitness Worldwide, Inc.                $100,000.00                                                                                        $100,000.00
Yang, Danzhou
3421 El Camino Real, Unit 20
Atherton, CA 94027                             15584    9/19/2020       24 Hour Fitness USA, Inc.                       $611.63                                                                                            $611.63
Agresti, Michael
19655 Lorca Lane
Yorba Linda, CA 92886                          15585    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $42.00                                                                                             $42.00
NGUYEN, THACH
342 CHECKERS DR, APT # 210
SAN JOSE, CA 95133‐2248                        15586    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                 $100.00                                                    $200.00
Tariq, Muaz
665 Ridgeview Terrace
Fremont, CA 94536                              15587    9/19/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Sy, Eveline
5200 Irvine Blvd Spc 112
Irvine, CA 92620                               15588    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $194.99                                                                                            $194.99
Vercruyssen, Cathy A
955 East Highway 171
Hot Springs National Park, AR 71913‐8620       15589    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00

                                                                                              Page 906 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 907 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                            Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                     Amount
Strategy Companion Corporation
3240 El Camino Real, Ste 120
Irvine, CA 92602                               15590    9/19/2020       24 Hour Fitness USA, Inc.                     $1,665.82                                                                                        $1,665.82
Yu, Angie
310 Santa Ynez Way
Sacramento, CA 95816                           15591    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $1,235.00                                                                                        $1,235.00
McNulty, Ryan
10416 Irene St. Apt 16
Los Angeles, CA 90034                          15592    9/19/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                               $52.67                                  $52.67
Xu, Annie
45040 Pawnee Dr
Fremont, CA 94539                              15593    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
Park, Heidi
35828 2nd Ave SW
Federal Way, WA 98023                          15594    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                          $120.00
Crosby, Julia
1225 Lawton Street
San Francisco, CA 94122                        15595    9/19/2020       24 Hour Fitness USA, Inc.                       $848.48                                                                                          $848.48
Hansen, Dylan Bradley
14366 109th Ave. NE
Kirkland, WA 98034                             15596    9/19/2020    24 Hour Fitness Worldwide, Inc.                                       $147.37                                                                       $147.37
Hernandez, Martina
777 S. Citrus Ave, APT 254
Azusa, CA 91702                                15597    9/19/2020    24 Hour Fitness Worldwide, Inc.                                       $429.99                                                                       $429.99
Lee, Sabina
235 Lee Ave
San Francisco, CA 94112‐2347                   15598    9/19/2020         24 San Francisco LLC                          $400.00                                                                                          $400.00
Kim, Jeong Hoon
105 CLAREMONT CREST CT
SAN RAMON, CA 94583                            15599    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $148.80                                                                                          $148.80
Ma, Xiuqing
4512 Hillsborough DR.
Castro Valley, CA 94546                        15600    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
Lee, Andrew
770 South Harbor Blvd. #1413
Fullerton, CA 92832                            15601    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
Jung, Jin Ho
1111 S. Oxford Ave. Apt.210
Los Angeles, CA 90006                          15602    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $376.00                                                                                          $376.00
Caulfield, Kelly
623 Admiral Drive
Unit 303
Annapolis, MD 21401                            15603    9/20/2020       24 Hour Fitness USA, Inc.                       $150.00                                                                                          $150.00
Houston, Andrew
981 41st Street #114
Oakland, CA 94608                              15604    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                          $389.99
Chai, Vincent
1400 Forest Glen Dr., 68
Hacienda Heights, CA 91745‐3020                15605    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $304.58                                                                                          $304.58
Nguyen, Devin Bao
9176 Hemsworth Way
Sacramento, CA 95829                           15606    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                          $120.00



                                                                                                 Page 907 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 908 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Boas, Fu Ping Yu
5712 Rutgers Road
La Jolla, CA 92037                            15607    9/19/2020       24 Hour Fitness USA, Inc.                     $3,879.96                                                                                       $3,879.96
Tuan‐Mu, Andrea
918 W. Garvey Ave #109
Monterey Park, CA 91754                       15608    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Gonzalez, Ivan
21858 Alamogordo Rd
Santa Clarita, CA 91350                       15609    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $16,925.00          $3,025.00                                                                   $19,950.00
Hood, Jhoslyn
PO Box 543323
Grand Prairie, TX 75054                       15610    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $68.18                                                                                          $68.18
Hanson, Terris L.
6240 Puerto Drive
Rancho Murieta, CA 95683‐9351                 15611    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Klawonn, William
2816 N. Jefferson Str.
Arlington, VA 22207                           15612    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $98.68                                                                                          $98.68
Husain, Hatim
9260 Towne Centre #16
San Diego, CA 92121                           15613    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                            $699.00                                 $699.00
Eggers, Rachel A
7065 W Ann Rd #130‐317
Las Vegas, NV 89130                           15614    9/19/2020    24 Hour Fitness Worldwide, Inc.                                       $693.00                                                                      $693.00
Wells, Erin Fox
4549 Fargo Dr.
Plano, TX 75093                               15615    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $98.35                                                                                          $98.35
Huynh, Lien
830 Meade Ave
San Francisco, CA 94124                       15616    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Zhang, Ning Johnny
5201 Globe Mallow Dr
Austin, TX 78739                              15617    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Tran, Dennis
313 Kenbrook Cir
San Jose, CA 95111                            15618    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Sankarkumar, Vijayadevi
7924 NE 181st Pl
Kenmore, WA 98028                             15619    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Logan, Moreen
1015 10th Street
Hermosa Beach, CA 90254                       15620    9/20/2020    24 Hour Fitness Worldwide, Inc.                                        $72.54                                                                       $72.54
Liu, Xiaolin
Chen Zhang
11118 Church St
Fairfax, VA 22030                             15621    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $2,302.10                                                                                       $2,302.10
Guan, Yun
2294 West 8th Street
Apt 6B
Brooklyn, NY 11223                            15622    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $143.88                                                                                         $143.88
Klawonn, Elena
2816 N. Jefferson Str.
Arlington, VA 22207                           15623    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                          $93.98


                                                                                             Page 908 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 909 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Applewhite, Keith
833 Hill Place
Azle, TX 76020                                15624    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $122.23                                                                                         $122.23
Herrera, Eric
13813 mansa dr.
la mirada, CA 90638                           15625    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00
Isenga, Morghan
7710 28th Ave
Jenison, MI 49428                             15626    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
WOOD, CHRISTOPHER
4798 S LINCOLN ST
ENGLEWOOD, CO 80113                           15627    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Leon, Michelle
2025 Broadway, Apt 12 F
New York, NY 10023                            15628    9/19/2020     24 Hour Fitness Worldwide, Inc.                   $1,166.00                                                                                       $1,166.00
Krupala, Laura
1223 Island Dr
San Leon, TX 77539                            15629    9/19/2020        24 Hour Fitness USA, Inc.                        $291.38                                                                                         $291.38
Chen, Karen
1375 Noe St.
San Francisco, CA 94131                       15630    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Mzyk, James
5000 Montrose Blvd
Unit 12G
Houston, TX 77006                             15631    9/19/2020        24 Hour Fitness USA, Inc.                        $360.00                                                                                         $360.00
Guzman, Carmen Nayeli
One Miramar St PO Box 929561
La Jolla, CA 92092                            15632    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $91.98                                                                                          $91.98
Herrera, Carmen
13813 Mansa Dr.
La Mirada, CA 90638                           15633    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Takehiro, Osamu
316 Joyce Ave.
Arcadia, CA 91006                             15634    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Shmidt, Natalya
2680 E 19th st
Apt 1C
Brooklyn, NY 11235                            15635    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $135.00                                                                                         $135.00
Gottfried, Garry
2929 Wild Oak Lane
Rockwall, TX 75032                            15636    9/19/2020    24 Hour Fitness United States, Inc.                                     $420.00                                                                      $420.00
Chen, Karen
1375 Noe St
San Francisco, CA 94131                       15637    9/19/2020         24 Hour Holdings II LLC                         $429.99                                                                                         $429.99
Chen, Karen
1375 Noe St
San Francisco, CA 94131                       15638    9/19/2020      24 Hour Fitness Holdings LLC                       $429.99                                                                                         $429.99
Deakins, Larry
2904 Paint Horse Trail
Little Elm, TX 75068                          15639    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $161.29                                                                                         $161.29
Goodwin, William Browne
5622 S Biscay Ct
Aurora, CO 80015                              15640    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $126.00                              $126.00                                                    $252.00


                                                                                                Page 909 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 910 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Phan, Dang Khoa
6110 Saddleback Way
Sacramento, CA 85823                           15641    9/19/2020    24 Hour Fitness Worldwide, Inc.                                       $116.00                                                                      $116.00
Halstead, Edward
5485 E Tunis Ave
Las Vegas, NV 89122                            15642    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
YAN, MARY
6233 HAZEL ST
EASTVALE, CA 92880                             15643    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $609.00                                                                                         $609.00
Mozqueda, Maria
21858 Alamogordo Rd
Santa Clarita, CA 91350                        15644    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                         $225.00
Castanares, Bryan
170 Edgewater Drive
Milpitas, CA 95035                             15645    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $750.74                                                                                         $750.74
Williams, Cameron
3589 Sanddollar Ct
Union City, CA 94587                           15646    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                       $2,500.00
Ghali, Justina
1901 Edgehill Dr
Allen, TX 75013                                15647    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $68.20                                                                                          $68.20
Jorgensen, Molly
3108 West 9330 South
West Jordan, UT 84088‐8774                     15648    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $624.00                                                                                         $624.00
Norberg, Kristin
8622 Tortoise Canyon Court
Las Vegas, NV 89148                            15649    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $13.50                                                                                          $13.50
GIBBONS, BRANDON
6079 FULMAR STREET
SAN DIEGO, CA 92114                            15650    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Crossfield, Ryan
3743 South Canfield Ave
#305
Los Angeles, CA 90034                          15651    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Forgione, Anusheh
4313 Ceylon Street
Denver, CO 80249                               15652    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Gubb, Barbara
163 E Mirror Ridge Cir
The Woodlands, TX 77382                        15653    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $230.00                                                                                         $230.00
Garofalo, Michael Anthony
2020 Douglas St
Salt Lake City, Utah 84105                     15654    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $87.92                                                                                          $87.92
Kuwano, Saori
2534 Yorktown St Apt 93
Houston, TX 77056                              15655    9/18/2020    24 Hour Fitness Worldwide, Inc.                                       $297.74            $27.00                                                    $324.74
Hong, Sungah
5511 Calico Ln
Pleasanton, CA 94566                           15656    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Lau, Kevin
2020 Oakland Hills Dr
Corona, CA 92882                               15657    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $8,000.00                                                                                       $8,000.00



                                                                                              Page 910 of 1495
                                              Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 911 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Qi, Qihao
1143 Kassel Ter
Sunnyvale, CA 94089                              15658    9/18/2020    24 Hour Fitness Worldwide, Inc.                                          $699.99                                                                      $699.99
Teegardin, Dane
9208 NE 147th Ave.
Vancouver, WA 98682                              15659    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Ballatore, Brian
3104 Raven Hill Road
Jamul, CA 91935                                  15660    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Bond, Pamela
3202 Annrae Street
San Diego, CA 92123                              15661    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $1,156.81                                                                                          $1,156.81
Blanche, McKenzie
6117 Caminito Baeza
San Diego, CA 92122                              15662    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                            $144.00
Marshall, Deborah D.
3676 Crown Point Drive
San Diego, CA 92109                              15663    9/19/2020    24 Hour Fitness Worldwide, Inc.                                        $1,462.86                                                                    $1,462.86
Lawyer, Trevor
42929 Corte Cabello
Temecula, CA 92592                               15664    9/20/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc.
Richard DiChiara, Jr.
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                             15665    9/18/2020       24 Hour Fitness USA, Inc.                   $164,426.31                                                                                        $164,426.31
Merida, Gabriela
53 E Ramona St
Ventura, CA 93001                                15666    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                 $429.00            $429.00                               $1,287.00
Wai, Kuang
16988 SW Theodore Way
Beaverton, OR 97006                              15667    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Ravipudi, Subba
14 Marquesa
Dana Point, CA 92629                             15668    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Kim, Hyung Hoon
9858 CAMINITO CUADRO
San Diego, CA 92129                              15669    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $1,440.00                                                                                          $1,440.00
Mungai, Phyllis
1502 Loma Drive Apt 3
Hermosa Beach, CA 90254                          15670    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $1,479.94                                                                                          $1,479.94
Junyszek, Jean
461 S. Crest Rd.
Orange, CA 92868                                 15671    9/19/2020    24 Hour Fitness Worldwide, Inc.                                           $95.53                                                                       $95.53
Powers, Kimberly
13214 Creek Park Lane
Poway, CA 92064                                  15672    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Weiss, Robin
14911 Wunderlich Dr #104
Houston, TX 77069                                15673    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $77.00                                                                                             $77.00
Alandt, Johanna
1611A S. Melrose Dr. #20
Vista, CA 92081                                  15674    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00


                                                                                                Page 911 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 912 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Lan, Ryan
1417 Kensington Drive
Fullerton, CA 92831                            15675    9/19/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Balasubramanian, Ganesan
2431 Lismore Lane
Irving, Texas 75063                            15676    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $358.00                                                                                            $358.00
Youngblood, Edward L.
4467 Poinsettia Court
San Jose, CA 95136                             15677    9/19/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hamilton, Ryan
8600 N. Sherman Circle Apt 404
Miramar, FL 33025                              15678    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $78.00                                                                                             $78.00
Norwalk, Kerry
31444 Flying Cloud Dr.
Laguna Niguel, CA 92677                        15679    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $456.00                                                                                            $456.00
Moore, G
POB 4934
Irvine, CA 92616                               15680    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Woods, Deborah
129 Eddy Street #2
Richmond, CA 94801                             15681    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                             $70.00
Khandelwal, Namit
40355 Fremont Blvd.
Fremont, CA 94538                              15682    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $291.00                                                                                            $291.00
Xian, Zhuokai
3400 Stevenson Blvd, APT P34
Fremont, CA 94538                              15683    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Sybesma, PingPing
25 Monterey Pine Drive
Newport Coast, CA 92657‐1526                   15684    9/20/2020       24 Hour Fitness USA, Inc.                                           $1,204.00                                                                    $1,204.00
Blanche, Lynne S
8254 Avenida Navidad # 2
San Diego, CA 92122                            15685    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                            $144.00
ZHOU, SHUHANG
2515 CARTIER CT
FAIRFIELD, CA 94533                            15686    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $305.00                                                                                            $305.00
Lee, Amy
425 Amber Drive
Suisun City, CA 94585                          15687    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $244.98                                                                                            $244.98
Cantwell, Janette
9800 Derecho Bend
Austin, TX 78737                               15688    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $412.07                                                                                            $412.07
Packer, Michael Leray
703 103rd PL SE
Everett, WA 98208                              15689    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $84.04                                                                                             $84.04
Chen, Karen
1375 Noe St
San Francisco, CA 94131                        15690    9/19/2020         24 San Francisco LLC                          $429.99                                                                                            $429.99
Wong, Paula
576 Messina Gardens Lane
San Jose, CA 95133                             15691    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                             $20.00
Samaniego, Francisca
1600 Kaylyn st
Lancaster, CA 93535                            15692    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                          $2,500.00

                                                                                                 Page 912 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 913 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Sharma, Sushil
34077 Paseo Padre Pkwy, Apt. 45
Fremont, CA 94555                              15693    9/20/2020           24 San Francisco LLC                          $429.99                                                                                         $429.99
Bassi, Anmol
2802 Baumberg Avenue
Hayward, CA 94545                              15694    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Fung, Sheldon
113 Cobb Ct
Folsom, CA 95630                               15695    9/19/2020           24 San Francisco LLC                          $600.00                                                                                         $600.00
Ayala, Frank and Belia
6204 Malaga Court
Long Beach, CA 90803                           15696    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $226.10                                                                                         $226.10
Rutus, Vitaly
690 34th Ave #9
San Francisco, CA 94121                        15697    9/19/2020           24 San Francisco LLC                           $99.00                                                                                          $99.00
Nasser, Maria Pia
2530 Lake Debra Drive apt. 101
Orlando, FL 32835                              15698    9/20/2020    24 Hour Fitness United States, Inc.                   $65.42                                                                                          $65.42
Panorama Capital, L.P.
c/o Safco Capital
1850 S Sepulveda Blvd
#200
Los Angeles, CA 90025                          15699    9/19/2020        24 Hour Fitness USA, Inc.                    $104,358.13                                                                                     $104,358.13
Stone‐Garis, Gwen
1564 Hazel Court
Upland, CA 91784                               15700    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $499.98                                                                                         $499.98
Shah, Rohit D
533 Hyannis Dr.
Sunnyvale, CA 94087                            15701    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $161.00                                                                                         $161.00
Tran, Andrew Luan
12 Chapparal Ct
San Ramon, CA 94583                            15702    9/19/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                         $350.00
Basin, Ruslan
535 Neptune Ave Apt 15‐A
Brooklyn, NY 11224                             15703    9/20/2020             24 New York LLC                                                $204.00                                                                      $204.00
Spiegel, Joan E
24 Geriola Court
Pleasant Hill, CA 94523                        15704    9/19/2020        24 Hour Fitness USA, Inc.                                           $688.81                                                                      $688.81
Phan, Brenda
8514 Fairhaven Ct
Elk Grove, CA 95624                            15705    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Dice, Steve
6257 W Nova Dr
Littleton, CO 80128                            15706    9/20/2020              24 Denver LLC                              $161.27                                                                                         $161.27
Schriver, Nicholas
600 Canyon Woods Ct., Apt #D
San Ramon, CA 94582                            15707    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Basin, Boris
2991 Brighton 13th St Apt 5‐F
Brooklyn, NY 11235                             15708    9/20/2020             24 New York LLC                                                $240.00                                                                      $240.00
Pollock, Holly H
19752 NE 143rd St
Woodinville, WA 98077                          15709    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $36.32                                                                                          $36.32


                                                                                                   Page 913 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 914 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Sullivan, Cherese N
1044B E. 29th St
Houston, TX 77009                               15710    9/19/2020        24 Hour Fitness USA, Inc.                                                                                  $0.00                                   $0.00
Wharton, Sharalyn
4242 Bryant Irvin Rd Apt 230
Benbrook, TX 76109                              15711    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $51.62                                                                                          $51.62
Wilridge, Clarence L
2616 Whispering Oaks Cove
Cedar Hill, TX 75104                            15712    9/20/2020        24 Hour Fitness USA, Inc.                        $324.74                                                                                         $324.74
Callagy, Kevin
905 Crown Ave
Bakersfield, CA 93301                           15713    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $144.00                                                                                         $144.00
SCHAFER, JONATHAN W
4840 BRIGHTON AVE
SAN DIEGO, CA 92107                             15714    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Estefani, Jaycee
809 S Anaheim Blvd Unit 104
Anaheim, CA 92805                               15715    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Truong, Muio Thi
342 Checker Dr, Apt # 210
San Jose, CA 95133‐2248                         15716    9/19/2020     24 Hour Fitness Worldwide, Inc.                                                          $100.00                                                    $100.00
Hill, Alexandra
7169 SW Sagert St Unit 103
Tualatin, OR 97062                              15717    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Lu, Ken
34 St Georges Ct
Coto De Caza, CA 92679                          15718    9/20/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                                                                      $300.00
KHO, WILLIAM
2033 CHRISTIE STREET
FULLERTON, CA 92833                             15719    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00
Hong, Sungah
5511 Calico Ln
Pleasanton, CA 94566                            15720    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Serine, Terry
501 S. Rose Ave. #129
Oxnard, CA 93030                                15721    9/19/2020     24 Hour Fitness Worldwide, Inc.                                                                          $12,000.00                              $12,000.00
Packer, Marianela
703 103rd PL SE
Everett, WA 98208                               15722    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $154.80                                                                                         $154.80
Liao, Chun Xiang
1692 Hubbard Ave
San Leandro, CA 94579                           15723    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Liu, Angela
738 Tonopah Ave
La Puente, CA 91744                             15724    9/19/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Huang, Huiwen
4512 Hillsborough Dr.
Castro Valley, CA 94546                         15725    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Moore, Kimberly
43523 Kirkland ave Apt. 104
Lancaster, CA 93535                             15726    9/20/2020    24 Hour Fitness United States, Inc.               $41,975.00          $3,025.00                            $5,000.00                              $50,000.00
Packer, Leon
703 103rd PL SE
Everett, WA 98208                               15727    9/19/2020     24 Hour Fitness Worldwide, Inc.                      $84.04                                                                                          $84.04

                                                                                                  Page 914 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 915 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Fan, Stephen T
3618 Thornton Avenue
Fremont, CA 94536‐7400                        15728    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Davis, Kenneth W.
5702 B Sultana Ave
Temple City, CA 91780                         15729    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $999.00                                                                                            $999.00
Prada, Julio R
6414 Edgemoor Way
San Jose, CA 95129                            15730    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Pokorny, John
1773 Dahill Road
Brooklyn, NY 11223                            15731    9/20/2020           24 New York LLC                                                 $2,000.00           $470.00                                                  $2,470.00
TSERING, LISA A
1750 LIBERTY STREET
APT. 1
EL CERRITO, CA 94530                          15732    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $625.00                                                                                            $625.00
Portch, Paul
568 Burns Circle
San Ramon, CA 94583                           15733    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $96.00                                                                                             $96.00
Sue, Craig
1225 Holly Leaf Lane
Meadow Vista, CA 95722                        15734    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $32.93               $632.00                                                                      $664.93
Hemati, Farshid
7111 Compadre Court
Carmichael, CA 95608                          15735    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Hiserote, Melissa
2708 Rough Berry Rd
Pflugerville, TX 78660                        15736    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $448.76                                                                                            $448.76
White, Craig
181 Matisse
Aliso Viejo, CA 92656                         15737    9/20/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hernandez, Rosa
1211 Elder St
Oxnard, CA 93036                              15738    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Tinajero, Patty
13582 Bowen St
Garden Grove, CA 92843                        15739    9/20/2020    24 Hour Fitness Worldwide, Inc.                                                                                 $0.00                                   $0.00
Bolourchi, Mohammad
2115 Cerrito Court
Pittsburg, CA 94565                           15740    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $194.99                                                                                            $194.99
Hemati, Shahrzad
25514 Celtic Terrace Drive
Katy, TX 77494                                15741    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Filosa, Rolf T
1334 Shakespeare Dr
Concord, CA 94521                             15742    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Park, Jae Chul
8244 Haseltin Green
Buena Park, CA 90621                          15743    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Sybesma, Edward
25 Monterey Pine Drive
Newport Coast, CA 92657‐1526                  15744    9/19/2020       24 Hour Fitness USA, Inc.                                             $688.00                                                                      $688.00



                                                                                             Page 915 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 916 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Molter, Carolyn
28091 SW Morgan Street
Wilsonville, OR 97070                          15745    9/20/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hamano, John F
145 Merano St.
Danville, CA 94526                             15746    9/20/2020    24 Hour Fitness Worldwide, Inc.                                          $726.72                                                                      $726.72
Wong, Joe
11616 Calamar Ct
San Diego, CA 92124‐2834                       15747    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $25.00                                                                                             $25.00
Regilus, Penina
652 Barron Ave
Woodbridge, NJ 07095                           15748    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $205.00                                                                                            $205.00
Kaplan, Norma M
8560 Forest Grove Drive #2
Boynton Beach, FL 33437                        15749    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $249.96                                                                      $249.96
McHenery, Joann
2655 West San Bruno Ave
Fresno, CA 93711                               15750    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $99.27                                                                                             $99.27
Ossman, Carter
1945 Midlothian Dr.
Altadena, CA 91001                             15751    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $82.81                                                                                             $82.81
Gewecke, Lawren
2408 Falls Place Ct
Falls Church, VA 22043                         15752    9/20/2020       24 Hour Fitness USA, Inc.                     $1,412.28                                                                                          $1,412.28
Chen, Li
3808 Menard Dr
Carrollton, TX 75010                           15753    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
PARK, HYUM‐SUK
1092 VISTA POINTE CIR
SAN RAMON, CA 94582                            15754    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $1,100.00                                                                                          $1,100.00
Huffman, Matthew
8759 Heathermist Way
Elk Grove, CA 95624                            15755    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $760.00                                                                                            $760.00
Ziff, Oliver M
216 Clinton St.
Santa Cruz, CA 95062                           15756    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Moreno, Jessica
P.O. Box 9175
Moreno Valley, CA 92552                        15757    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $1,211.49                                                                                          $1,211.49
Flint, Corri
19265 Allegheny Rd. #6
Apple Valley, CA 92307                         15758    9/20/2020    24 Hour Fitness Worldwide, Inc.                                                                               $449.99                                 $449.99
Heydari, Neda
6654 Hemingway Dr.
San Diego, CA 92120                            15759    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $1,120.00                                                                                          $1,120.00
Demiris, Peter
590 Escondido Circle
Livermore, CA 94550                            15760    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Kimbrough, Michele L
3448 Canyonlands Rd
Stockton, CA 95209                             15761    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Ochoa, Jose M
1317 W 6th Street
Santa Ana, CA 92703                            15762    9/20/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00

                                                                                              Page 916 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 917 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Reider, Nancy
2557 S Adams St
Denver, CO 80210                               15763    9/21/2020    24 Hour Fitness Worldwide, Inc.                                     $1,607.84                                                                    $1,607.84
Roehrich, Joachim
6742 E. Pageantry Street
Long Beach, CA 90808                           15764    9/19/2020       24 Hour Fitness USA, Inc.                                          $699.99                                                                      $699.99
LaFontaine, Michael
2065 Clinton Ave, Apt A
Alameda, CA 94501                              15765    9/19/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Carrasco, Matilde
5715 Baltimore Dr #99
La Mesa, CA 91942                              15766    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                                             $99.00                                  $99.00
Jenkins, Arthur
150 Reflections Dr #26
San Ramon, CA 94583                            15767    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Gonzalez‐Contreras, Annalicia
721 Reagan Drive
Las Vegas, NV 89110                            15768    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                         $299.00
Fleck, Brian
5559 S Greenwood St
Littleton, CO 80120                            15769    9/20/2020            24 Denver LLC                              $400.00                                                                                         $400.00
Gu, Jun
6233 HAZEL ST
EASTVALE, CA 92880                             15770    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $583.00                                                                                         $583.00
IP( she is a minor)
5511 Calico Ln
Pleasanton, CA 94566                           15771    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Leahey, Jill L.
2169 Opal Ridge
Vista, CA 92081                                15772    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $58.83                                                                                          $58.83
Chu, Dehua Yu
858 Kenyon Ave
San Leandro, CA 94577                          15773    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Wang, Will
19 Field
Irvine, CA 92620                               15774    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $466.66                                                                                         $466.66
Ho, Patrick
1460 Granada Street
Vallejo, CA 94591                              15775    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Jang, Seaik
13869 Carmel Valley Road, #116
San Diego, CA 92130                            15776    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $7,200.00                                                                                       $7,200.00
Wong, Kerry
370 Cliff Drive
Unit 7
Pasadena, CA 91107                             15777    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Le, Derek H
2389 Cedar Lane
Vienna, VA 22180                               15778    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $466.00                                                                                         $466.00
Phan, Brian
710 12th St S
Apt 2504
Arlington, VA 22202                            15779    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99


                                                                                              Page 917 of 1495
                                                          Case 20-11558-KBO                     Doc 1102-1                  Filed 10/21/20                Page 918 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                    Amount
Chen, Kyle
525 S Oxford Ave.
Apt 312
Los Angeles, CA 90020                                           15780    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $191.94                                                                                         $191.94
Grillo, Fern D
130 Lincoln Ave
Eastchester, NY 10709                                           15781    9/19/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                          $46.99
Patel, Niva
9562 Netherway Dr
Huntington Beach, CA 92646                                      15782    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Elite Air, Inc.
Burke, Warren, MacKay & Serritella, P.C.
c/o Brian P. Welch
330 N. Wabash, #2100
Chicago, IL 60611                                               15783    9/21/2020       24 Hour Fitness USA, Inc.                    $51,420.50                                                                                      $51,420.50
Walch, Rachel
Durham Jones & Pinegar
c/o John Walch
111 S Main St., Ste 2400
Salt Lake City, UT 84111‐2178                                   15784    9/21/2020       24 Hour Fitness USA, Inc.                                           $56.67                                                                       $56.67
Xiong, Honghui
1235 Krista Ct
Lewisville, TX 75056                                            15785    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $90.38                                                                                          $90.38
Renovista Ridge Master Property Owners Association
1380 Greg Street, Suite 208
Sparks, NV 89431                                                15786    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                       $2,301.00                                                  $2,301.00
Chepeian, Alisa
12344 Runnymede St, #2
North Hollywood, CA 91605                                       15787    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Powell, Ainsworth
3300 Wallace Ave
Bronx, NY 10467                                                 15788    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $550.00                                                                                         $550.00
I.W., a minor child (Huiwen Huang, parent, 4512 Hillsborough
DR. Castro Valley, CA 94546)
4512 Hillsborough DR.
Castro Valley, CA 94546                                         15789    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Llach, Austin
9505 Nightsong Court
Bakersfield, CA 93311                                           15790    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $98.55                                                                                          $98.55
Tsai, Sue Hau
572A Missouri St.
San Francisco, CA 94107‐2837                                    15791    9/20/2020    24 Hour Fitness Worldwide, Inc.                                       $200.00                                                                      $200.00
Gamgene, Joseph M
2660 Montrose Ave
Montrose , CA 91020                                             15792    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $74.00                                                                                          $74.00
Kwon, Dorothy
1054 Winchester Ave
Glendale, CA 91201                                              15793    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $149.00                                                                                         $149.00
Sternstein, Jenna
5542 Carlton St
Oakland, CA 94618                                               15794    9/21/2020         24 San Francisco LLC                        $1,482.00                                                                                       $1,482.00
Wari, Poornima
2399 Niemeyer Court
San Jose, CA 95132                                              15795    9/20/2020       24 Hour Fitness USA, Inc.                                          $699.00                                                                      $699.00

                                                                                                                  Page 918 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 919 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
McFarland, Robert
12925 E Mansfield Ave. Apt B209
Spokane Valley, WA 99216                       15796    9/20/2020     24 Hour Fitness Worldwide, Inc.                                         $1,250.00                                                                    $1,250.00
de Carvalho, Tathiana Nasser
2530 Lake Debra Drive Apt.101
Orlando, FL 32835                              15797    9/20/2020    24 Hour Fitness United States, Inc.                   $44.72                                                                                             $44.72
Song, Yoon
1414 NE 42nd St. STE 103A
Seattle, WA 98105                              15798    9/21/2020        24 Hour Fitness USA, Inc.                         $96.12                                                                                             $96.12
Samuel, Saad
174 Roanoke Rd Apt 6
El Cajon, CA 92020                             15799    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                            $420.00
Pauole, Kelly
123 Kaikai street
Wailuku, HI 96793                              15800    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $935.27                                                                                            $935.27
Landeis, Denise
Criaco & Associates
c/o Adam P Criaco
363 N. Sam Houston Pkwy. E. Suite 800
Houston , TX 77060                             15801    9/22/2020        24 Hour Fitness USA, Inc.                    $225,000.00                                                                                        $225,000.00
Hiserote, David
2708 Rough Berry Road
Pflugerville, TX 78660                         15802    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $448.76                                                                                            $448.76
Kasarapu, Suneetha Devi
2706 Fairfield Bend Pl
Katy, TX 77494                                 15803    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $86.57                                                                                             $86.57
Hirt, Corinne
5908 Bounty St.
San Diego, CA 92120                            15804    9/22/2020              RS FIT CA LLC                               $55.68                                                                                             $55.68
Mitchell, Shavar
9 Gerald Ave
Freeport, NY 11520                             15805    9/21/2020            24 New York LLC                                                     $60.00                                                                       $60.00
Lawyer, Zachary
42929 Corte Cabello
Temecula, CA 92592                             15806    9/20/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ryan, Leslie
27 Margaret Ct
Fair Lawn, NJ 07410                            15807    9/22/2020     24 Hour Fitness Worldwide, Inc.                                           $499.92                                                                      $499.92
Tejani, Asif Barkat
5826 Parkersburg Dr
Houston, TX 77036                              15808    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Costello, Nancy L.
155 North Berryline Circle
The Woodlands, TX 77381                        15809    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $320.00                                                                                            $320.00
Levy, Marilyn
969 Asiomar Terrace Apt 7
Sunnyvale, CA 94086                            15810    9/22/2020     24 Hour Fitness Worldwide, Inc.                                         $2,059.98                                                                    $2,059.98
McDonald, William
4212 Tsushima Ct.
Stockton, CA 95219                             15811    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Lawyer, Lisa
42929 Corte Cabello
Temecula, CA 92592                             15812    9/20/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00


                                                                                                 Page 919 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 920 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Clark, Carol
29 Windridge
Aliso Viejo, CA 92656                         15813    9/20/2020       24 Hour Fitness USA, Inc.                       $148.80                                                                                            $148.80
Lawson, Chase
PO Box 370971
Montara, CA 94037‐0971                        15814    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $414.00                                                                                            $414.00
Nelson, Debbie
3917 119th Pl SE
Everett, WA 98208                             15815    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $72.62                                                                                             $72.62
Nelson, Spencer Alexis
3917 119th Pl SE
Everett, WA 98208                             15816    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $72.62                                                                                             $72.62
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                              15817    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $205.21                                                                                            $205.21
DiSalvo, Diana
311 Bridle Path Lane
Annapolis, MD 21403                           15818    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $199.95                                                                                            $199.95
GAO, YANG
800 TEAKWOOD CT
FLOWER MOUND, TX 75028                        15819    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $133.00                                                                                            $133.00
Sonnie, Celina
4512 B 40th Ave SW
Seattle, WA 98116                             15820    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $45.09                                                                                             $45.09
Sookheechang
8361 Santa Margarita Ln.
La Palma, CA 90623                            15821    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                            $430.00
Sanapanya, Andrew
2440 Flora St.
West Covina, CA 91792                         15822    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $469.97                                                                                            $469.97
Lawyer, Jim
42929 Corte Cabello
Temecula, CA 92592                            15823    9/20/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gueste, J
13231 Paul Street
Eastvale, CA 92880                            15824    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                             $45.00
Richardson, Robert
3535 Maricopa St Apt 17
Torrance, CA 90503                            15825    9/20/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gatillon, Daniel
6940 Gypsum Creek Dr.
Eastvale, CA 92880                            15826    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $157.00                                                                                            $157.00
Shah, Dimple
533 Hyannis Dr
Sunnyvale, CA 94087                           15827    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $671.00                                                                                            $671.00
Ozlu‐Tunceli, Nina
6715 27th Street N.
Arlington, VA 22213                           15828    9/20/2020    24 Hour Fitness Worldwide, Inc.                                          $876.00                                                                      $876.00
Thomas, Lashanda
9829 Burrowing Owl Way
Elk Grove, CA 95757                           15829    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $64.00                                                                                             $64.00
OUE, MARK S.
50 REDWOOD AVE 101
REDWOOD CITY, CA 94061                        15830    9/20/2020    24 Hour Fitness Worldwide, Inc.                                          $349.99                              $349.99                                 $699.98

                                                                                             Page 920 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 921 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
KIM, HWANG WOO
1092 VISTA POINTE CIR
SAN RAMON, CA 94582                          15831    9/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,050.00                                                                                          $1,050.00
Verma, Kapil
115 S Melrose St
Placentia , CA 92870                         15832    9/20/2020        24 Hour Fitness USA, Inc.                        $649.99                                                                                            $649.99
Gueste, K
13231 Paul Street
Eastvale, CA 92880                           15833    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                            15834    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $344.90                                                                                            $344.90
Buhler, Leslie
2903 Loomis Street
Lakewood, CA 90712                           15835    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $291.70                                                                                            $291.70
Chalmers, Alisa
2420 Torrey Pines Rd A202
La Jolla, CA 92037                           15836    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wright, Frank
8716 Brady Ave.
Spring Valley, CA 91977                      15837    9/20/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Handalian II, Dan
176 Madison Avenue
San Bruno, CA 94066‐4015                     15838    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $958.31                                                                                            $958.31
Caro, Bernardino
36400 Hafner Court
Newark, CA 94560                             15839    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $153.76                                                                                            $153.76
Oros, Kathleen
13089 Peyton Dr C245
Chino Hills, CA 91709                        15840    9/20/2020        24 Hour Fitness USA, Inc.                      $1,285.00                                                                                          $1,285.00
ZHOU, SHUHANG
2515 CARTIER CT
FAIRFIELD, CA 94533                          15841    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $305.00                                                                                            $305.00
Manuel, Nicholas
1264 Honey Trail
Walnut Creek, CA 94597                       15842    9/22/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Cortez, Karina I
8748 West Ave D8
Lancaster, CA 93536                          15843    9/22/2020     24 Hour Fitness Worldwide, Inc.                                           $500.00                                                                      $500.00
KHANNA, BHUVITA
521 DALI CT
EL DORADO HILLS, CA 95762                    15844    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $63.00                                                                                             $63.00
Llach, Julie Crawford
9505 Nightsong Court
Bakersfield, CA 93311                        15845    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                             $30.00
HUBBARD, BERNARD & DONNA
2504 GEORGETOWN LANE
ANTIOCH, CA 94509                            15846    9/22/2020     24 Hour Fitness Worldwide, Inc.                                         $1,910.22                                                                    $1,910.22
Palca, Lori
7 Prospect Street
Unit 808
Morristown, NJ 07960                         15847    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $105.42                                                                                            $105.42



                                                                                               Page 921 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 922 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Jacobson, Stephen
PO Box 235143
Encinitas, CA 92023                            15848    9/20/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Song, JooHo
7 Brookside Ave
Pompton Plains, NJ 07005                       15849    9/24/2020    24 Hour Fitness United States, Inc.                   $91.75                                                                                             $91.75
ALSALMAN, AMEL
2451 RIDEGATE LN SW
TUMWATER, WA 98512                             15850    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $359.93                                                                                            $359.93
Osher, Leslie
201‐24 23rd Avenue
Bayside, NY 11360                              15851    9/22/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Baker Jr, Robert
600 Moonachie Avenue
Wood‐Ridge, NJ 07075                           15852    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $94.20                                                                                             $94.20
Bordcosh, Samer
1153 Monterey Pl
Encinitas, CA 92024                            15853    9/20/2020     24 Hour Fitness Worldwide, Inc.                                      Unliquidated                                                                        $0.00
Marquez, William Y.
113 Sunset Dr
Sanford, FL 32773                              15854    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $134.79                                                                                            $134.79
Rice, Joseph
4867 Boise Ave
San Diego, CA 92117                            15855    9/24/2020        24 Hour Fitness USA, Inc.                        $466.00                                                                                            $466.00
Haniff, Ancel
1620 SW 67th Avenue
Plantation, FL 33317                           15856    9/18/2020     24 Hour Fitness Worldwide, Inc.                                           $369.70                                                                      $369.70
Dairiam, Anandraj
2918 Oakdale Landing Ct
Katy, TX 77494                                 15857    9/20/2020     24 Hour Fitness Worldwide, Inc.                                           $135.00                                                                      $135.00
Heckman, Michael
2011 Edgegate Dr
San Jose, CA 95122                             15858    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                            $198.00
Lee, Patrick
823 Edgemar Ave
Pacifica, CA 94044                             15859    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
de Carvalho, Jadir Faria
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                              15860    9/20/2020    24 Hour Fitness United States, Inc.                   $65.42                                                                                             $65.42
James, Jason
2280 W. Center Ave.
Denver, CO 80223                               15861    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Moran, Claire
4915 Dana Ct
Livermore, CA 94550‐3787                       15862    9/24/2020     24 Hour Fitness Worldwide, Inc.                  $12,000.00                                                                                         $12,000.00
Murr, George
Murr Law, P.L.L.C.
4101 Washington Avenue
Houston, TX 77007                              15863    9/24/2020     24 Hour Fitness Worldwide, Inc.                                         $1,500.00                                                                    $1,500.00
Wangler, Matt
9045 SW Taylor St.
Portland, OR 97225                             15864    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $358.40                                                                                            $358.40


                                                                                                 Page 922 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 923 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Hayakawa, Saori
3302 Watermarke Pl
Irvine, CA 92612                               15865    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $285.00                                                                                         $285.00
Thomas, Lawrence
5715 Baltimore Dr. #99
La Mesa, CA 91942                              15866    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                              $99.00                                  $99.00
Liu, Yumin
2515 Cartier ct
Fairfield, CA 94533                            15867    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $305.00                                                                                         $305.00
Burgess, Goffin
PO Box 81134
Las Vegas, NV 89180‐1134                       15868    9/24/2020     24 Hour Fitness Worldwide, Inc.                                        $100.00                                                                      $100.00
Topalovic, Sandra
1712 X Street
Vancouver, WA 98661                            15869    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $39.83                                                                                          $39.83
Neumann, Andreas
113 Mountain Valley St
Oakland, CA 94605                              15870    9/20/2020     24 Hour Fitness Worldwide, Inc.                                         $92.58                                                                       $92.58
Camel, Suzanne
9620 NW 76th Court
Tamarac, FL 33321                              15871    9/24/2020     24 Hour Fitness Worldwide, Inc.                                        $699.00                                                                      $699.00
Kennedy, Jill
205 Gundry Drive
Falls Church, VA 22046                         15872    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,355.99                                                                                       $1,355.99
Freeman, Eugenia
5521 Adeline St.
Oakland, CA 94608                              15873    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Wangler, Leslie
9045 SW Taylor St.
Portland, OR 97225                             15874    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $358.40                                                                                         $358.40
Jang, Annie
2133 Edmore Ave
Rowland Heights, CA 91748                      15875    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $124.00                                                                                         $124.00
Pena, Yiveth
32953 Evergreen Ave SE
Black Diamond, WA 98010                        15876    9/24/2020    24 Hour Fitness United States, Inc.                $1,800.00                                                                                       $1,800.00
Leung, David
16652 CIMARRON CREST DR.
San Diego, CA 92127                            15877    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $12.41                                                                                          $12.41
Lozier, Marc
11917 Junewood Trl
Keller, TX 76244                               15878    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $166.60                                                                                         $166.60
Jahani, Abdol H
216 Breckenwood Way
Sacramento, CA 95864                           15879    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,440.00                                                                                       $1,440.00
Mercado, Alberto
1651 N Riverside Ave Apt 717
Rialto, CA 92376                               15880    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                         $420.00
Muriithi, Lydia
1007 37th st SE, Apt B
Auburn, WA 98002                               15881    9/24/2020     24 Hour Fitness Worldwide, Inc.                                        $576.00                                                                      $576.00
Tu, Jay
778 Montevino Dr.
Pleasanton, CA 94566                           15882    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00

                                                                                                 Page 923 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 924 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Manjunath, Tejas
3186 Bourgogne court
San Jose, CA 95135                             15883    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $96.00                                                                                          $96.00
Malveaux, Troy
Whittier Law Group
Charles A. Whittier, Esq.
305 Broadway (7th Floor)
New York, NY 10007                             15884    9/21/2020       24 Hour Fitness USA, Inc.                   $250,000.00                                                                                     $250,000.00
Turano, Margaret
419 Violet Ave #A
Monrovia, CA 91016                             15885    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
Narayan, Abhinesh
207 Broadwalk Ave Apt F
San Bruno, CA 94066                            15886    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $2,156.87                                                                                       $2,156.87
Verma, Shweta
9747 Legend Trail
Frisco, TX 75035                               15887    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Nguyen, Le
7032 Quakertown Ave
Winnetka, CA 91306                             15888    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Ismailova, Shakhida M.
12633 100th Lane NE, H237
Kirkland, WA 98034                             15889    9/24/2020       24 Hour Fitness USA, Inc.                       $123.47                                                                                         $123.47
Nugent, Shelley R
808 Santa Paula Street
Oceanside, CA 92054                            15890    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Rinaldi, Julie
416 Figueroa Street
Folsom, CA 95630                               15891    9/20/2020       24 Hour Fitness USA, Inc.                     $1,155.00                                                                                       $1,155.00
Marks, Margaret
267 Mountain Way
Morris Plains, NJ 07950                        15892    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,073.05                                                                                       $1,073.05
Every, Melissa
8830 Cross Country Dr
Humble, TX 77346                               15893    9/21/2020       24 Hour Fitness USA, Inc.                       $179.16                                                                                         $179.16
Burgess, Gwendolyn
PO Box 81134
Las Vegas, NV 89180‐1134                       15894    9/24/2020    24 Hour Fitness Worldwide, Inc.                                       $100.00                                                                      $100.00
Xing, Fei
21016 NE 36th st
Sammamish, WA 98074                            15895    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Myers, Jackie
2854 Albatross St
San Diego , CA 92103                           15896    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $581.00                                                                                         $581.00
Mitev, Valeri
4003 Fielding Court
Cypress, CA 90630                              15897    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Parker, Cass
615 E Heim Ave
Orange, CA 92865                               15898    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Fishman, Susan
10913 Draco Road #21
San Diego, CA 92126                            15899    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00


                                                                                              Page 924 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 925 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Buser, Kristin
509 Forest Road
Riva, MD 21140                                15900    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $289.93                                                                                            $289.93
Burno III, Ardee
7348 Ravines Avenue
Las Vegas, NV 89131                           15901    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Gulomov, Jasurbek
                                              15902    9/20/2020           24 New York LLC                             $299.99                                                                                            $299.99
Rivas, Francisco
24923 Thomas Ave
Hayward, CA 94544                             15903    9/20/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Elder, Amanda
9606 Hamburg Ct.
Bakersfield, CA 93311                         15904    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $266.00                                                                                            $266.00
NIEMELA, KELLY
10117 NW CHAMBERLAINS FIELDS PL
NORTH PLAINS , OR 97133‐8133                  15905    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                            $125.00
Kiani, Tal
27431 Compostela
Mission Viejo, CA 92692‐3225                  15906    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Rousseau, Jackie
119‐08 227th Street
Cambria Heights, NY 11411                     15907    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $46.19                                                                                             $46.19
Ghafoorisiahkalroodi, Saba
1521 Boyd Pinte Way, Apt. #3012
Vienna, VA 22182                              15908    9/25/2020       24 Hour Fitness USA, Inc.                                             $479.98             $0.00                                                    $479.98
Kemp, Julian T
1839 Sunset Palm Drive
Apopka, FL 32712                              15909    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Roberts, Janet S
20 Wanderwood Way
Sandy, UT 84092                               15910    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $3,600.00                                                                                          $3,600.00
Calvo, Andre
22921 Dry Creek Rd
Diamond Bar, CA 91765                         15911    9/21/2020       24 Hour Fitness USA, Inc.                        $89.98                                                                                             $89.98
Mirza, Narimon
116 Horn Ct.
Folsom, CA 95630                              15912    9/25/2020    24 Hour Fitness Worldwide, Inc.                                          $500.00                                                                      $500.00
Pong Jr, William Q
4763 Prospero Court
Fremont, CA 94555                             15913    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Sica, Mauro
863 Augusta Dr
Moraga, CA 94556                              15914    9/25/2020       24 Hour Fitness USA, Inc.                        $46.99                                                                                             $46.99
HAYAKAWA, HIDEMITSU
3302 WATERMARKE PL
IRVINE, CA 92612                              15915    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $285.00                                                                                            $285.00
Holman, Vera
8032 Patuxent Landing Loop
Laurel, MD 20724                              15916    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $76.00                                                                                             $76.00
Combs, Ivonne Molina
16639 ALMADEN DRIVE
FONTANA, CA 92336                             15917    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00


                                                                                             Page 925 of 1495
                                                       Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 926 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                      Current General                                                Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                          Amount                                                         Amount
Perkins, Judy
2145 S Berkeley St
Salt Lake City, UT 84109‐1112                             15918    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $1,800.00                                                                                          $1,800.00
Freemen, Kevin
5521 Adeline St.
Oakland, CA 94608                                         15919    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Williams, Sheila
1819 Broadway Apt. C
Galveston, TX 77550                                       15920    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Chang, Lina
3328 Rowena Ave #A
Los Angeles, CA 90027                                     15921    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
He, Steven
2133 Edmore Ave
Rowland Heights, CA 91748                                 15922    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $124.00                                                                                            $124.00
Fowler, Ingrid
15 Wild Meadow Court
The Woodlands, TX 77380                                   15923    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $397.22                                                                                            $397.22
Tam, Bartholomew Basil
4324 Ironwood Ave
Seal Beach, CA 90740                                      15924    9/25/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Chimienti, Jose Pino
P.O. Box 231451
Sacramento, CA 95823                                      15925    9/20/2020    24 Hour Fitness Worldwide, Inc.                                       $10,000.00                                                                   $10,000.00
Baudille, Joseph
7301 New Utrecht Avenue
Brooklyn, NY 11204                                        15926    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $630.00                                                                                            $630.00
Abundis De Oue, Maria
50 Redwood Ave 101
Redwood City, CA 94061                                    15927    9/20/2020    24 Hour Fitness Worldwide, Inc.                                          $349.99                              $349.99                                 $699.98
Olabode, Sunny
10 Corte Holganza
Orinda, CA 94563                                          15928    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                             $44.09
Demiris, Konstantine
The Demiris Law Firm, P.C.
700 Ygnacio Valley Road, Suite 140
Walnut Creek, CA 94596                                    15929    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
D.C., a minor child (Alberto Cubero Cordero, parent)
Law Offices of Chris Garcia, P.C.,
Christopher Raymond Garcia
407 N. Cedar Ridge Drive, Suite 300
Duncanville, TX 75116                                     15930    9/25/2020       24 Hour Fitness USA, Inc.                    $20,000.00                                                                                         $20,000.00
Asad, Saad
814 Sutter Ave
Sunnyvale, CA 94086                                       15931    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Calucchia, James
227 Cullerton St.
Las Vegas, NV 89148                                       15932    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $3,750.00                                                                                          $3,750.00
Maksimov, Maksim
1510 Ocean Parkway, Apartment B8
Brooklyn, NY 11230                                        15933    9/25/2020       24 Hour Fitness USA, Inc.                        $73.48                                                                                             $73.48
Gosalia, Charmi
171 N. Church Ln. #202
Los Angeles, CA 90049                                     15934    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00

                                                                                                         Page 926 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 927 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Yu, Haiyan
21016 NE 36th St
Sammamish, WA 98074                            15935    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $540.00                                                                                            $540.00
Narducci, William
11168 Acama Street, #6
Studio City, CA 91602                          15936    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                            $649.00
Segawa, Sharon
47‐392A Ahuimanu Place
Kaneohe, HI 96744                              15937    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $69.15                                                                                             $69.15
Lee, Jessie Jia‐Jia
2115 Lockwood Ave
Fremont, CA 94539                              15938    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Tijam, Jennifer
1853 Carol Dr.
Fullerton, CA 92833                            15939    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $890.00                                                                                            $890.00
Burt, Camille
128 Lone Pine Dr.
Huffman, Texas 77336                           15940    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
AlSoliman, Ohood
112 Rotunda
Irvine, CA 92620                               15941    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $3,176.69                                                                                          $3,176.69
Lydon, Teresa Lynn
1307 Los Arboles Ave
Sunnyvale, CA 94087                            15942    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $204.00                                                                                            $204.00
Chaudhry, Tariq
3016 Overlook Dr
Vallejo, CA 94591                              15943    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $319.99                                                                                            $319.99
Burt, Ray
128 Lone Pine Dr.
Huffman, TX 77336                              15944    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Patton, Ian
3814 Elm Ave
Long Beach, CA 90807                           15945    9/20/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Guerrero, Monica
52 Bepler Street
Daly City, CA 94014                            15946    9/20/2020    24 Hour Fitness Worldwide, Inc.                                          $995.96                                                                      $995.96
Preobrazhenskiy, Igor
2780 West 5th Street, Apt. 5A
Brooklyn, NY 11224                             15947    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                             $51.99
Richardson, Kamiya
4290 Mount Abernathy Ave, Unit #18
San Diego, CA 92117                            15948    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                            $325.00
Xu, Dan
22921 Dry Creek Rd
Diamond Bar, CA 91765                          15949    9/20/2020       24 Hour Fitness USA, Inc.                        $74.98                                                                                             $74.98
Memon, Fawwad
                                               15950    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Tollini, Michael Robert
8452 Holly Leaf Drive
McLean, VA 22102                               15951    9/25/2020       24 Hour Fitness USA, Inc.                       $103.98                                                                                            $103.98
Puls, McKenna
16993 SE Cuyahoga Way
Happy Valley, OR 97086                         15952    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $214.58                                                                                            $214.58


                                                                                              Page 927 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 928 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Canfield, Devon
12277 Apple Valley rd. #436
Apple Valley, CA 92307                         15953    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $971.88                                                                                            $971.88
Saberi, Ali
18135 Burbank Blvd Unit 13
Tarzana, CA 91356                              15954    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Rogers, Natasha
5601B Valley View Drive
St. Joseph, MO 64503                           15955    9/20/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Khamesra, Sushil Kumar
9003 Crown Point Circle
Irving, TX 75063                               15956    9/20/2020    24 Hour Fitness United States, Inc.                  $430.00                                                                                            $430.00
Cook, Nathan
6748 Hagen Blvd
El Cerrito, CA 94530                           15957    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                            $299.00
Young, Amy
12916 27th Dr SE
Everett, WA 98208                              15958    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $711.99                                                                                            $711.99
Fierro, Abel
6105 Diamond Oaks Avenue
Bakersfield, CA 93306                          15959    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $28.50                                                                                             $28.50
Tran, Anna
350 N 2nd St #117
San Jose, CA 95112                             15960    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                            $649.00
Sorpraseuth, Xaysana
8716 Brady Ave
Spring Valley, CA 91977                        15961    9/20/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Yang, Han R
3642 Nassau Dr
San Diego, CA 92115                            15962    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Lee, Alex
3403 Garden Gate Way
Houston, TX 77059                              15963    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Humphrey, Wanda M
582 King Drive Apt 8
Daly City, CA 94015                            15964    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Morgenshtern, Guy
3 La Purisima
Rancho Santa Margarita, CA 92688               15965    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $65.27                                                                                             $65.27
Chan, Cheston
5950 Lewis Street
Dallas, TX 75206                               15966    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $60,000.00                                                                                         $60,000.00
Calix, Antonio
18106 Erik T #577
Canyon Country, CA 91387                       15967    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Khamesra, Lalita S
9003 Crown point circle
Irving, TX 75063                               15968    9/20/2020    24 Hour Fitness United States, Inc.                  $430.00                                                                                            $430.00
Melius, Byron
4415 Eaton Circle
Colleyville, TX 76034                          15969    9/21/2020        24 Hour Fitness USA, Inc.                        $107.17                                                                                            $107.17
Lu, Flora
985 Hillcrest Drive
Felton, CA 95018                               15970    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,637.25                                                                                          $1,637.25

                                                                                                 Page 928 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 929 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Fung, Peggy
1432 Forest Glen Drive, Apt 62
Hacienda Heights, CA 91745                    15971    9/21/2020     24 Hour Fitness Worldwide, Inc.                                           $116.66                                                                      $116.66
Carlson, Michael James
4712 NE 29th Avenue
Portland, OR 97211                            15972    9/21/2020    24 Hour Fitness United States, Inc.                $9,000.00                                                                                          $9,000.00
Shu, Tiffany
8200 Cinnamon Bar Ct
Sacramento, CA 95829                          15973    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Rostomily, Kaitlyn
9250 Virginian Lane
La Mesa, CA 91941                             15974    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $147.96                                                                                            $147.96
yu, yiling
7600 ward ave
el cerrito, ca 94530                          15975    9/20/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                            $600.00
Ruiz, Ricardo
3 Hermann Museum Circle Dr. NO. 4401
Houston, TX 77004                             15976    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Somani, Aditi
1116 VASQUEZ AVE
SUNNYVALE, CA 94086                           15977    9/21/2020    24 Hour Fitness United States, Inc.                  $613.87                                                                                            $613.87
Pineda, Jesse
18730 Lassen Street
Northridge, CA 91324                          15978    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $107.77                                                                                            $107.77
Patrick, Robert William
16626 Sweetgum Rd
Frisco, TX 75033                              15979    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $179.38                                                                                            $179.38
Rios, Yesmi
5322 Thistle Wind Drive
Las Vegas, NV 89135                           15980    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,799.76             $1,799.76                            $1,799.76                               $5,399.28
Pallapa, Gautham
3322 Bel Mira Way
San Jose, CA 95135                            15981    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                            $525.00
Muttart, George M
31016 320th PL SE
Black Diamond, WA 98010                       15982    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $684.00                                                                                            $684.00
Pelsone, Mark
144 S. Hermosa Ave
Sierra Madre, CA 91024                        15983    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mendoza, James
13057 Montford St
Pacoima, CA 91331                             15984    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99
Wang, Chensheng
8455 Peachtree Ave.
Newark, CA 94560                              15985    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $554.16                                                                                            $554.16
Yuan, Zheng
43202 Portofino Terrace
Fremont, CA 94539                             15986    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $770.00                                                                                            $770.00
Carr, Darcy
1215 Vista Way
Oceanside, CA 92054                           15987    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $149.85                                                                                            $149.85
NGUYEN, HOA
3427 WINDSONG STREET
CORONA, CA 92879                              15988    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00

                                                                                                Page 929 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 930 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Dubuque, Avery
12500 SE River Road #16
Milwaukie, OR 97222                             15989    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $467.82                                                                                            $467.82
Schleger, Ray
25301 Via De Anza
Laguna Niguel, CA 92677                         15990    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Chalmers, Antonia
2420 Torrey Pines Rd A202
La Jolla, CA 92037                              15991    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Park, Seungweon
10749 SW HERON CIR
BEAVERTON, OR 97007                             15992    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $385.00                                                                                            $385.00
Ramsey, Christina
3311 Tyler Cv
Round Rock,, TX 78664                           15993    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $45.45                                                                                             $45.45
Liu, Norman
1044 SUGAREE AVE
AUSTIN, TX 78757                                15994    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Ellak, Lee Jack
217 Chateau La Salle Drive
San Jose, CA 95111‐3016                         15995    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Holden, Stacy
8329 Hollister Street
Ventura, CA 93004                               15996    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Wetzel, William
8039 Keaton Ct
Fair Oaks, CA 95628                             15997    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $375.00                                                                                            $375.00
Huynh, Phuoc
8989 VISTA CAMPO WAY
ELK GROVE, CA 95758                             15998    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Rusanovsky, Andrew
1580 East 18th Street, Apt. 6C
Brooklyn, NY 11230                              15999    9/18/2020           24 New York LLC                                                   $429.99                                                                      $429.99
Lin, Mannee
561 Drew Street
San Lorenzo, CA 94580                           16000    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Ramos, Yusnavy
2918 Silverplume Dr
Apt C1
Fort Collins, CO 80526                          16001    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
DuPont, Chad
17910 Santa Rosa Ave
Guerneville, CA 95446                           16002    9/21/2020         24 San Francisco LLC                          $500.00                                                                                            $500.00
Dallas Mechanical Group, LLC
Dallas Mechanical Group, LLC
c/o Cowles & Thompson, P.C.
Preston Park Financial Center East
4965 Preston Park Blvd., Ste. 320
Plano,, Texas 75093                             16003    9/21/2020       24 Hour Fitness USA, Inc.                                                           $159,509.27                                                $159,509.27
Amstone, Joshua
207 E Broadway Unit 602
Long Beach, CA 90802                            16004    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $284.37                                                                                            $284.37



                                                                                                  Page 930 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 931 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Albarran, Jonathan A
271 Corona Ave, Apt 1
Long Beach, CA 90803                           16005    9/22/2020        24 Hour Fitness USA, Inc.                        $888.00                                                                                            $888.00
Wang, Jing
8455 Peachtree Ave
Newark, CA 94560                               16006    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $612.49                                                                                            $612.49
Mendelsohn, Andrew
3715 Lyme Avenue
Brooklyn, NY 11224                             16007    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Phillip, Gabriel Kelvin
14510 Liscomb Drive
Houston, TX 77084                              16008    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Martin Jr, James Porter
27006 Crown Rock Dr
Kingwood, TX 77339                             16009    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $480.61                                                                                            $480.61
Gueste, K
13232 Paul Street
Eastvale, CA 92880                             16010    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Duong, Kandace
10031 Spring View Way
Elk Grove, CA 95757                            16011    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                        16012    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Tasaki, Lois
5977 North Florence Street
Denver, CO 80238                               16013    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $125.65                                                                                            $125.65
Maupin, Alice
1701 Clinton Street
309
Los Angeles, CA 90026                          16014    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Biggs, Annette L.
101 Monasterio Ct
San Ramon, CA 94583                            16015    9/17/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
Biggs, Cory A.
101 Monasterio Ct
San Ramon, CA 94583                            16016    9/17/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
Guidi, Rosanna
8015 Hollywood Blvd
Los Angeles, CA 90046‐2510                     16017    9/17/2020    24 Hour Fitness United States, Inc.                                        $125.00                                                                      $125.00
Chang, Grace
2801 Countrywood Ln
West Covina, CA 91791                          16018    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Stevenson, James
8904 NE 1115th Ave
Vancouver, WA                                  16019    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Hubbard, Tom
311 Elkhorn Court
Winter Park, FL 32792                          16020    9/21/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Connall, Kyle
24200 SW Brentwood Drive
West Linn, OR 97068                            16021    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00



                                                                                                 Page 931 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 932 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                 Current 503(b)(9)
                                                                                                                                        Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                         Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                          Amount
Yang, James
PO Box 362126
Milpitas, CA 95036                              16022    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $401.90                                                                                             $401.90
Allarde, Alexandria
16 Dunfirth Dr.
Hayward, CA 94542                               16023    9/21/2020    24 Hour Fitness United States, Inc.                  $174.55                                                                                             $174.55
Zehnder, Eugene
1715 Electric Ave
Seal Beach, CA 90740‐6500                       16024    9/17/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                            $0.00
Espinoza, Adolfo
12105 youngdale ave
Sylmar, CA 91342                                16025    9/17/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                             $600.00
Yasuda , Jeffrey
151 N. Central Ave
Campbell, CA 95008                              16026    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                             $699.99
City of Ontario
Ontario Municipal Utilities Company
1333 S Bon View Avenue
Ontario , CA 91761                              16027    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,464.09                                                                                           $1,464.09
Yung, Albert
1514 Jenvey Ave
San Jose, CA 95125                              16028    9/17/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                             $250.00
Mohamed, Mohamud A
21600 24th Ave S Apt. L104
Des Moines, WA 98198                            16029    9/21/2020        24 Hour Fitness USA, Inc.                         $45.03                                                                                              $45.03
Mitchell, Beverly Ann
704 26th St.
Manhattan Beach, CA 90266                       16030    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $27.20                                                                                              $27.20
STURMAN, TOM ARTHUR
4328 OCEAN VIEW DR
MALIBU, CA 90265                                16031    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Renteria, Angelica
8221 Bellingham Ave.
North Hollywood, CA 91605                       16032    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                             $699.99
Srinivas, Poornima
22942 Springwater
Lake Forest, CA 92630                           16033    9/21/2020        24 Hour Fitness USA, Inc.                        $162.00                  $0.00                                                                      $162.00
Zink, Jane
2851 Palomino Circle
La Jolla, CA 92037                              16034    9/21/2020        24 Hour Fitness USA, Inc.                        $924.00                                                                                             $924.00
Smith, Deirdre
POB 5237
Santa Cruz, CA 95063                            16035    9/21/2020        24 Hour Fitness USA, Inc.                      $1,018.29                                                                                           $1,018.29
Lapin, Dennis J
1283 Pine Harbor Point Circle
Orlando, FL 32806                               16036    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $196.00                                                                                             $196.00
Hoover, David
5286 South Perry Street
Littleton, CO 80123                             16037    9/21/2020     24 Hour Fitness Worldwide, Inc.                                           $347.00                                                                       $347.00
Wolfe, Carol
6007 Shelter Bay Ave
Mill Valley, CA 94941‐3053                      16038    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $249.00                                 $249.00



                                                                                                  Page 932 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 933 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Li, James
922 N Felicidad St
Anaheim, CA 92801‐3018                         16039    9/22/2020     24 Hour Fitness Worldwide, Inc.                                           $120.00                                                                      $120.00
ALVAREZ, GUADALUPE
8515 FOREST HEIGHTS LANE
AUSTIN, TX 78749                               16040    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $30.68                                                                                             $30.68
Turegano, Dante
7870 Locher Way Apt 25
Citrus Heights, CA 95610                       16041    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bagwell, Samantha
4261 Tanager Cmn
Fremont, CA 94555                              16042    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Payakniti, Nina
1303 Westmont Drive
San Pedro, CA 90732                            16043    9/21/2020     24 Hour Fitness Worldwide, Inc.                                           $144.99                                                                      $144.99
Suarez, Yvette
12010 Rockridge Drive
Fontana, CA 92337                              16044    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
Hernandez, Gerardo
15828 Hercules St
Hesperia, CA 92345                             16045    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Luong, Chau Ai
2418 Phelps Street
San Francisco, CA 94124                        16046    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Elkhouri, Roukoz
6561 Colon Circle
Huntington Beach, CA 92647                     16047    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Allen, Tyrone
4408‐B Koehler
Houston, TX 77007                              16048    9/22/2020     24 Hour Fitness Worldwide, Inc.                                            $47.17                                                                       $47.17
Gallia‐Neder, Joan
85165 Stazzano Place
Indio, CA 92203                                16049    9/21/2020        24 Hour Fitness USA, Inc.                        $800.00                                                                                            $800.00
Reynoso, Cesar
1607 McDonald Ave
Wilmington , CA 90744                          16050    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Morris, Haylee J
4261 Tanager Cmn
Fremont, CA 94555                              16051    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Zhu, Li
1820 Wintersong Ct
San Jose, CA 95131                             16052    9/17/2020    24 Hour Fitness United States, Inc.                  $190.00                                                                                            $190.00
French, Salim
4800 Rocklin Dr.
Union City, CA 94587                           16053    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $554.23                                                                                            $554.23
Ruben, Dorothy
333 Wescoat Ct
Mountain View, CA 94043                        16054    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
GRIGORIAN, NARINE
272 W KENNETH RD
GLENDALE, CA 91202                             16055    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Heck, Brian
290 Esteban Way
San Jose, CA 95119                             16056    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00

                                                                                                 Page 933 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 934 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Myers, Andrew K
1381 S Roberta St
Salt Lake City, UT 84115                        16057    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,465.00                                                                                       $1,465.00
Scott, Hugh
166 River Lane
New Milford, NJ 07646                           16058    9/22/2020        24 Hour Fitness USA, Inc.                        $252.00                                                                                         $252.00
Karatsonyi, Michael
7151 Atheling Way
West Hills, CA 91307                            16059    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Sheldon, Sally Cruz
9352 Twin Trails Drive apt 204
San Diego, CA 92129                             16060    9/22/2020    24 Hour Fitness United States, Inc.                  $327.25                                                                                         $327.25
Dubois, Paul F.
529 Dewane Dr.
El Cajon, CA 92020                              16061    9/17/2020     24 Hour Fitness Worldwide, Inc.                                      $1,400.00                                                                    $1,400.00
Kudryavtseva, Kseniya
84‐09 Talbot Street, B64
Kew Gardens, NY 11415                           16062    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $54.98                                                                                          $54.98
Roy, Andy
111 N Rengstorff Ave ‐ Unit 1321
Mountain View, CA 94043                         16063    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $95.59                                                                                          $95.59
Austin, Mike
3638 Midvale Ave #5
Los Angeles, CA 90034                           16064    9/22/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                           $0.00
Blonsley, Jennifer
P.O. Box 11492
Reno, NV 89510                                  16065    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
McCloskey, Eric
7105 S. Gaylord St. (Unit A‐2)
Centennial, CO 80122                            16066    9/22/2020     24 Hour Fitness Worldwide, Inc.                                        $449.99                                                                      $449.99
Monarrez, Jeannie
645 S Vecino Dr
Covina, CA 91723                                16067    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,600.00                                                                                       $1,600.00
Le, Derek
2389 Cedar Lane
Vienna, VA 22180                                16068    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $466.00                                                                                         $466.00
Hilby, Duncan
2200 Laurel Ave
Manhattan Beach , CA 90266                      16069    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $32.62                                                                                          $32.62
Glazing Concepts
ATTN: Pamela Carrera
158 Business Center Drive
Corona, CA 92880                                16070    9/22/2020        24 Hour Fitness USA, Inc.                      $4,020.00                                                                                       $4,020.00
OConnor, Timothy
PO Box 154
Sunol, CA 94586                                 16071    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,462.00                                                                                       $1,462.00
Duong, Haylee
10031 Spring View Way
Elk Grove, CA 95757                             16072    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
GONZALEZ, EDWARD
6100 JOHNSON ST STE A
HOLLYWOOD, FL 33024                             16073    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $980.00                                                                                         $980.00



                                                                                                  Page 934 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 935 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address       Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Somani, Aditi
1116 vasquez ave
Sunnyvale, CA 94086                             16074    9/21/2020        24 Hour Fitness USA, Inc.                        $249.96                                                                                            $249.96
JEONG, SEUNGMAN
7243 SVL BOX
VICTORVILLE, CA 92395                           16075    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Thomas, Daniel
15021 Germain Street
MIssion Hills, CA 91345                         16076    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $177.76                                                                                            $177.76
Lake, Lori
3412 Elgenwood Trl
Arlington, TX 76015                             16077    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $86.00                                                                                             $86.00
Lezcano, Loida
620 Baychester Ave #15B
Bronx, NY 10475                                 16078    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $151.20                                                                                            $151.20
Hassan, Lavonne
321 Ogle St
Unit C
Costa Mesa, CA 92627                            16079    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Chen, Charles
2572 S. Centinela Ave #8
Los Angeles, CA 90064                           16080    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
RIEHL, MONICA
5350 ELGIN HILLS WAY
ANTELOPE, CA 95843                              16081    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Limon, Cynthia Perez
19426 Conway Springs Lane
Walnut, CA 91789                                16082    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $39.99                                                                                             $39.99
Harp, Mary M
12 Sherwood Court
Kentfield, CA 94904                             16083    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Crandell, Ana
2023 N Orange Olive Rd
Orange, CA 92865                                16084    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $9.69                                                                                           $9.69
Fallah, Shabnam
3564 Pitkin Circle
Aurora, CO 80013                                16085    9/18/2020    24 Hour Fitness United States, Inc.                  $144.99                                                                                            $144.99
Demick, Laurie
7906 EAGLE PEAK WAY
ANTELOPE, CA 95843                              16086    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Questar Gas Company DBA Dominion Energy UT
Bankruptcy DNR 132 PO Box 3194
Salt Lake City, UT 84110                        16087    9/10/2020     24 Hour Fitness Worldwide, Inc.                     $650.98                                                                                            $650.98
Marthe, Richard
480 S. Orange Grove Blvd., #1
Pasadena, CA 91105‐1736                         16088    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,315.80                                                                                          $1,315.80
Kiel, Jason
531 Nile River Drive
Oxnard, CA 93036                                16089    9/17/2020        24 Hour Fitness USA, Inc.                        $415.00                                                                                            $415.00
Cervantes, Lorena
6523 California Ave
Long Beach, CA 90805                            16090    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,398.00                                                                                          $1,398.00



                                                                                                  Page 935 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 936 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                 Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                          Amount
Kouladjian , Nevear
5160 Sky Ridge Dr
Glendale, CA 91214                            16091    9/17/2020       24 Hour Fitness USA, Inc.                       $140.52                                                                                             $140.52
Sturman, Thomas
4328 Ocean View Dr
Malibu, CA 90265                              16092    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Shun, Dennis J.
960 Cobble Shores Drive
Sacramento , CA 95831                         16093    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $12.38                                                                                              $12.38
Shun, Nelly
960 Cobble Shores Drive
Sacramento, CA 95831                          16094    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $12.30                                                                                              $12.30
Pham, Tuan
1912 W. Meadowbrook Drive
Santa Ana, CA 92704                           16095    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                             $600.00
Tran, Suong
4242 W 5th St
Santa Ana, CA 92703                           16096    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                              $49.00
Stekr, Peter
584 Ridgeside Dr
Golden, CO 80401                              16097    9/17/2020    24 Hour Fitness Worldwide, Inc.                                     Unliquidated                                                                         $0.00
Wall, Linda E
2580 Ocean Parkway
Apt 3B
Brooklyn, NY 11235                            16098    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $133.10                                                                                             $133.10
Perry, Brenda
3355 Towncenter #1105
Las Vegas, NV 89135                           16099    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                              $41.99
Rajabi, Joseph
8259 E. Chadwick Pkwy
Orange , CA 92867                             16100    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                             $300.00
Rajabi, Sam
Joseph Rajabi
8259 E. Chadwick
Orange, CA 92867                              16101    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                              $50.00
Davie, Kerry N.
120 Co Op City Blvd Apt 3F
Bronx, NY 10475                               16102    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                                $400.00                                 $400.00
Ramachandran, S
6450 Calle Esperanza
Pleasanton, CA 94566                          16103    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                                                $649.99                                 $649.99
CARLSON, ANA & STEVE
PO BOX 254791
SACRAMENTO, CA 95865‐4791                     16104    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Pachter, Oran
55 Wilbur Rd
Bergenfield, NJ 07621                         16105    9/17/2020    24 Hour Fitness Worldwide, Inc.                                        $3,721.00                                                                     $3,721.00
Pachter, Arielle
55 Wilbur Rd
Bergenfield, NJ 07621                         16106    9/17/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00                                                                        $0.00
Dataendure
1960 Zanker Road
Bldg. #10
San Jose, CA 95112                            16107    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $935.78                                                                                             $935.78

                                                                                             Page 936 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 937 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
GILLIAM, CAITLIN
569 GLENBRIAR CIRCLE
TRACY, CA 95377                                 16108    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Herbst, Jamie
1422 Wabash Way
Roseville, CA 95678                             16109    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                              $1,541.00                               $1,541.00
McCormick, Deborah
2124 Renard Ct
Annapolis, MD 21401                             16110    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
Gale, Maureen E.
11439 High Mesa Drive
Sandy, UT 84092                                 16111    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $106.18                                                                                            $106.18
Rapaelian, Pierre K.
533 S. Hudson Ave., Apt. 1
Pasadena, CA 91101                              16112    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $2,612.00                                                                                          $2,612.00
Deng, Peter
                                                16113    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
McLaughlin, Bob
279 Tradewinds Dr. #3
San Jose, CA 95123                              16114    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                             $20.00
Pelsone, Dana M.
144 S. Hermosa Ave
Sierra Madre, CA 91024                          16115    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Abiog, Gloria
1842 S Mayflower Ave
Monrovia, CA 91016‐4702                         16116    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $439.00                                                                                            $439.00
Richardson, Dorothy
6636 NE 32nd PL
Portland, OR 97211‐6635                         16117    9/17/2020    24 Hour Fitness United States, Inc.                  $176.00                                                                                            $176.00
Devetter, Lou Ann & Terry
4005 Galacia Dr
Austin, TX 78759‐5034                           16118    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
LIEU, AUSTIN
4728 COCHRAN PL
CENTREVILLE, VA 20120                           16119    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $56.08                                                                                             $56.08
FISCHLER, STEVE
8320 LAPIZ DR.
SAN DIEGO, CA 92126                             16120    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Williams, Alice
1819 Broadway Apt. C
Galveston, TX 77550                             16121    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nguyen, Tran
2789 Gay Ave
San Jose, CA 95127                              16122    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                             $94.00
Nebeker, Jeff
5288 Brook Park Ln
Sacramento, CA 95841                            16123    9/17/2020        24 Hour Fitness USA, Inc.                                                                                   $400.00                                 $400.00
Green, Brandi
14116 Meridian East D 106
Puyallup, WA 98373                              16124    9/22/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                            $500.00
Vidana, Alma Rosa
15158 Dickens St #5
Sherman Oaks, CA 91403                          16125    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $719.95                                                                                            $719.95


                                                                                                  Page 937 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 938 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Pollock, Sarah
9440 Medallion Way
Sacramento, CA 95826                           16126    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Porter, Meg
1759 S. Van Gordon Ct.
Lakewood, CO 80228                             16127    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $229.32                                                                                            $229.32
Verner, Robin‐Marie
                                               16128    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $72.54                                                                                             $72.54
Garvey, Chris
5234 Edna Crane Ave
Las Vegas, NV 89031                            16129    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Tang, Qingyun
3534 Strawberry Creek Pl
Ontario, CA 91761                              16130    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $369.99                                                                                            $369.99
Woods, Regena
22942 Crespi St.
Woodland Hills, CA 91364                       16131    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Nutovics, Fruma
6 Carteret Drive
Pomona, NY 10970                               16132    9/17/2020        24 Hour Fitness USA, Inc.                      $2,211.20                                                                                          $2,211.20
Varzarevsky, Joseph
2673 E. 21st St. Apt. 2
Brooklyn, NY 11235‐2948                        16133    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $179.88                                                                                            $179.88
Tran, Ellen
13800 Wilkie Ave
Gardena , CA 90249                             16134    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
McCormick, Deborah
2124 Renard Ct
Annapolis, MD 21401                            16135    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
Sturman, Michele
4328 Ocean View Dr.
Malibu, CA 90265                               16136    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Tang, Carol
1207 Clayton Street
San Francisco, CA 94114                        16137    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98
Lee, Kate
3125 White Peach Place
Fairfax, VA 22031                              16138    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $784.60                                                                                            $784.60
Nasser, Eiad Khalid
7927 Highland Oaks Drive
Pleasanton, CA 94588                           16139    9/17/2020    24 Hour Fitness United States, Inc.                                        $583.00                                                                      $583.00
Young, Pamela
7032 Darnoch Way
West Hills, CA 91307                           16140    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $198.29                                                                                            $198.29
McLaughlin, Robin Lyn
279 Tradewinds Dr. #3
San Jose, CA 95123                             16141    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Yang, Peggy
5041 St. Garrett Ct.
Concord, CA 94521                              16142    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Gibbs, Kathleen
11 Timberlea Place
The Woodlands, TX 77382‐6300                   16143    9/17/2020        24 Hour Fitness USA, Inc.                        $639.00                                                                                            $639.00


                                                                                                 Page 938 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 939 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Porter, Marsha
9278 Sungold Way
Sacramento, CA 95826                          16144    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $320.00                                                                      $320.00
Zamora, Rosalie L.
1526 Havenscourt Blvd
Oakland, CA 94621                             16145    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                            $480.00
Fuller, Margo
1290 Masters Lane
Anaheim, CA 92804                             16146    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Dimas, Karen L.
8789 Holder
Buena Park, CA 90620                          16147    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gibbs, Stuart
11 Timberlea Place
The Woodlands, TX 77382‐6300                  16148    9/17/2020       24 Hour Fitness USA, Inc.                       $375.00                                                                                            $375.00
Meoni, Ralph
9909 Chase Hill Court
Vienna, VA 22181                              16149    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $4,644.96                                                                                          $4,644.96
Trubee, Philip
16315 NE 46th ST
Redmond, WA 98052                             16150    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $510.48                                                                      $510.48
Jain, Nidhi
18666 Redmond Way
APT#RR1138
Redmond, WA 98052                             16151    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $42.69                                                                                             $42.69
Fong (Ken Fong), Kenneth W.
6305 Meadowsweet Way
Las Vegas, NV 89108                           16152    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                             $20.00
Huth, Jeffrey
3355 NW 47th Dr
Camas, WA 98607                               16153    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Jones, Michelle
13320 Highway 99
Unit 149
Everett, WA 98204                             16154    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $371.84                                                                                            $371.84
Nguyen, Kathy
816 Los Positos Dr
Milpitas, CA 95035                            16155    9/21/2020         24 San Francisco LLC                           $39.99                                                                                             $39.99
Burch, Michael
195 Yankee Creek Road
Heath, TX 75032                               16156    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $210.00                                                                                            $210.00
Jacobs, Laura T.
7 Dana Lane
East Islip, NY 11730                          16157    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $204.00                                                                                            $204.00
Flores, Yolanda
806 Tabor Ave.
Fairfield, CA 94533                           16158    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                             $31.99
Bridge, Thomas
11 Uakoko Place
Haiku, HI 96708                               16159    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $272.19                                                                                            $272.19
Smith, Jeanne
7032 Darnoch Way
West Hills, CA 91307                          16160    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $523.79                                                                                            $523.79


                                                                                                Page 939 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 940 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Schwab, Judith A.
2457 Cheshire Dr.
Sandy, UT 84093                                16161    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Fuller, Lee
1290 Masters Lane
Anaheim, CA 92804                              16162    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kwong, Cheryl
1728 Kimball Street
Brooklyn, NY 11234                             16163    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $56.99                                                                                             $56.99
Gautier , Martha
1050 Calle del Cerro
Unit 605
San Clemente , CA 92672                        16164    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $665.00                                                                                            $665.00
Allen, Kathleen
2 Las Estrellas Loop Unit 4078
Rancho Mission Viejo, CA 92694‐2434            16165    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                            $249.99
Villanueva, Luis M
21 Glorieta East
Irvine, CA 92620                               16166    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Siegelman, Michael
7719 Westwind
Houston, TX 77071                              16167    9/17/2020    24 Hour Fitness Worldwide, Inc.                                        $1,589.49                                                                    $1,589.49
Mutter, Alan D
225 Scott
San Francisco, CA 94117                        16168    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,170.00                                                                                          $1,170.00
Calvillo, Linda R.
244 Montrose Dr.
Folsom, CA 95630                               16169    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $98.00                                                                                             $98.00
Ceballo, Marlene
1786 Candelero Court
Walnut Creek, CA 94598                         16170    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $349.99                                                                                            $349.99
Daly, Maureen Alice
7400 Shadow Oaks Ln.
Granite Bay, CA 95746                          16171    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Dang, Thanh
4445 Carling Dr
San Diego, CA 92115                            16172    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Green, Melinda
94‐373 Makalu Loop
Mililani, HI 96789                             16173    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,240.89                                                                                          $1,240.89
Ellis, Seymour Sy
2370 Burham Drive
Tustin, CA 92782                               16174    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $253.00                                                                      $253.00
Obeso, Jesus
1400 N Acacia Ave
Compton, CA 90222                              16175    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ihnot, James
410 Market Street
Kirkland, WA 98033                             16176    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $114.16                                                                      $114.16
Boll, Kyle
5235 Tuscany Dr
Fairfield , CA 94534                           16177    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00



                                                                                              Page 940 of 1495
                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 941 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Tropfenbaum, James
4249 SW Dosch Rd
Portland, OR 97239                            16178    9/17/2020    24 Hour Fitness United States, Inc.                   $38.00                                                                                          $38.00
Eichler, David
132 Maybury Place
Woodside, CA 94062                            16179    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $563.99                                                                                         $563.99
Lukaszewicz, Kristian Karl
1128 40th Street
Sacramento, CA 95819                          16180    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $143.16                                                                                         $143.16
Hill, Jem
L/O of Stephen Kaufman
John Decolator
3397 East Tremont Ave.
Bronx, NY 10465                               16181    9/17/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                   $1,000,000.00
Cullen, Brian
3224 Avenue M
Brooklyn, NY 11232                            16182    9/17/2020    24 Hour Fitness United States, Inc.                  $240.00                                                                                         $240.00
Traywick, Charmaine
8278 Sunny Creek Way
Sacramento, CA 95823                          16183    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Kouladjian, Arshak
5160 Sky Ridge Dr.
Glendale, CA 91214                            16184    9/17/2020        24 Hour Fitness USA, Inc.                         $29.00                                                                                          $29.00
ENCISO, ATIKA
11223 CALIFA ST
NORTH HOLLYWOOD, CA 91601                     16185    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,250.00                                                                                       $1,250.00
Largman, Susan
35 Martindale Road
Short Hills, NJ 07078                         16186    9/17/2020        24 Hour Fitness USA, Inc.                                           $437.43                                                                      $437.43
Morrison, Catherine O.
12758 La Tortola
San Diego, CA 92129                           16187    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,136.39                                                                                       $1,136.39
Huffman, Cathy
3874 Stratton Dr.
Riverside, CA 92505                           16188    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $219.00                                                                                         $219.00
Holmes, Garth
1534 Colonial Ct SW
Olympia, WA 98512                             16189    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $72.65                                                                                          $72.65
Thomas, Joan
653 Promontory Dr. West
Newport Beach, CA 92660                       16190    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                         $499.99
Weiner, Grace
33 86th Street
Brooklyn, NY 11209                            16191    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Nava, Rebecca
9155 Garfield St
Riverside, CA 92503                           16192    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $161.28                                                                                         $161.28
Bhattacharya, Dev
5213 Ironshoe Drive
San Jose, CA 95138                            16193    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Piccuilla, Frank
10662 Presilla Rd.
Santa Rosa Valley, CA 93012                   16194    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,137.00                                                                                       $1,137.00


                                                                                                Page 941 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 942 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Edge, Alfonzia
4223 Cielo Ave
Oceanside, CA 92056                             16195    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Oden, John R.
2290 Midlothian Dr.
Altadena, CA 91001                              16196    9/17/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                            $700.00
HAGHIGHATGOO, AMIR
1441 Westwood Blvd., Ste C
Los Angeles, CA 90024                           16197    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,300.00                                                                                          $1,300.00
Wandzilak, Theodore (Ted)
4237 Marl Way
Carmichael, CA 95608                            16198    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,065.00                                                                                          $1,065.00
Lurie, David W.
13214 Clover Creek Point Ln.
Humble, TX 77346                                16199    9/17/2020        24 Hour Fitness USA, Inc.                         $34.99                                                                                             $34.99
Rivera, Roman
2051 Renaissance Blvd
Unit 105
Miramar, FL 33025                               16200    9/17/2020        24 Hour Fitness USA, Inc.                        $196.15                                                                                            $196.15
Stewart, Bryan
444 S Tustin St C3
Orange, CA 92866                                16201    9/17/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                             $60.00
Nelson, Amy
PO Box 502
Haiku, HI 96708                                 16202    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,749.99                                                                                          $1,749.99
Mempin, Cedric
2884 Josephine Drive
Henderson , NV 89044                            16203    9/17/2020        24 Hour Fitness USA, Inc.                     $11,057.86                                                                                         $11,057.86
UNDERWOOD, JOELLA
P.O. BOX 700
PROSPER, TX 75078                               16204    9/17/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                            $150.00
Gonzalez, Daicy
3021 Rio Ln
Orlando, FL 32805                               16205    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Tarlie, Anschel
5951 S. Bellaire Way
Centennial, CO 80121                            16206    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,068.00                                                                                          $1,068.00
Kasuyama, Ashley
803 Romero Court
Walnut, CA 91789                                16207    9/29/2020        24 Hour Fitness USA, Inc.                        $299.99                                                                                            $299.99
Randolph, Steven
PO Box 9612
Newport Beach, CA 92658                         16208    9/17/2020        24 Hour Fitness USA, Inc.                      $3,000.00                                                                                          $3,000.00
Vandagriff, Carolyn
6720 Kingshollow drive
Dallas, TX 75248                                16209    9/22/2020    24 Hour Fitness United States, Inc.                   $67.66                                                                                             $67.66
Whitehead, Cindy
601 16th Street
Ste C 132
Golden, CO 80401                                16210    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Feder, Judson J.
800 E. Ocean Blvd. #907
Long Beach, CA 90802                            16211    9/17/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                             $99.00


                                                                                                  Page 942 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 943 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Bodner, Michael
67‐250 A KAHAONE LOOP
WAIALUA, HI 96791                              16212    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $48.16                                                                                          $48.16
Estes, Remigius Kelly
23623 Monte Lago Ln
Katy, TX 77493                                 16213    9/17/2020       24 Hour Fitness USA, Inc.                       $740.00                                                                                         $740.00
Cortez, Alex
370 Imperial Way #223
Daly City, CA 94015                            16214    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $214.50                                                                                         $214.50
Anderson, Donna
37877 Rainbow Drive
Murrieta, CA 92563                             16215    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                         $449.99
Lonergan, Edith
238 Catalina Blvd
San Rafael, CA 94901                           16216    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Zamora, Francisco R.
1526 Havenscourt Blvd
Oakland, CA 94621                              16217    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
Young, Anthony
1944 Lever Blvd.
Stockton, CA 95206                             16218    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Silva, Manuel
1267 SW 117TH WAY
DAVIE, FL 33325                                16219    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Cole, Ronald
1515 Shasta Drive #1511
Davis, CA 95616                                16220    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $497.00                                                                                         $497.00
Petty, Clint
2457 Burgener Blvd.
San Diego, CA 92110                            16221    9/17/2020       24 Hour Fitness USA, Inc.                                          $699.99                                                                      $699.99
Knowlson, Daniel
4628 via Mariano
Newbury Park , CA 91320                        16222    9/22/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                          $99.00
Obien, Elinor
35271 Goalby Drive
Beaumont, CA 92223                             16223    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                                             $69.00                                  $69.00
Boll, Brian
5235 Tuscany Dr
Fairfield, CA 94534                            16224    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Hensley, Dara
13373 Kibbings Road
San Diego, CA 92130                            16225    9/17/2020       24 Hour Fitness USA, Inc.                     $1,290.00                                                                                       $1,290.00
Armstrong, Gail D
3150 Redwood Drive
Fairfield, CA 94533                            16226    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
LONGMUIR, JOHN
811 LIME ST.
BREA, CA 92821                                 16227    9/21/2020    24 Hour Fitness Worldwide, Inc.                                       $801.32                                                                      $801.32
Uchitel, Marina
3540 Braxton Com.
Fremont, CA 94538                              16228    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,180.00                                                                                       $1,180.00
Leung, Janet
2717 Gallio Ave
Rowland Heights, CA 91748                      16229    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00

                                                                                              Page 943 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 944 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Fallah, Shekouh
3564 S Pitkin Circle
Aurora, CO 80013                                16230    9/18/2020    24 Hour Fitness United States, Inc.                  $144.99                                                                                            $144.99
Calvert, Melissa
2470 S. Ivanhoe Pl.
Denver, CO 80222                                16231    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Cox, Vanessa
4218 Wild Plum Dr.
Carrollton, TX 75010                            16232    9/18/2020    24 Hour Fitness United States, Inc.                  $636.31                                                                                            $636.31
Luna, Thomas
10035 Wyatt Ranch Way
Sacramento, CA 95829                            16233    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Levy, Brett
5737 Ridgehaven Drive
Plano, TX 75093                                 16234    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $760.00                                                                                            $760.00
Black, Douglas N
11616 High Forest Dr
Dallas, TX 75230                                16235    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Clark, Marsha A
5317 Wagon Track Ct
Forth Worth, TX 76132                           16236    9/18/2020        24 Hour Fitness USA, Inc.                        $305.78                                                                                            $305.78
Bonilla, Miguel A
10036 San Miguel Ave
South Gate, CA 90280                            16237    9/23/2020        24 Hour Fitness USA, Inc.                        $466.72                                                                                            $466.72
Mejia, Ronnie
4382 Avocado Ave
Yorba Linda, CA 92886                           16238    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Jones, Lisa
1902 Thistlewood Drive
Fort Washington, MD 20744                       16239    9/18/2020        24 Hour Fitness USA, Inc.                         $90.38                                                                                             $90.38
Flynn, Tom
11917 Shady Springs Rd.
Austin, TX 78758‐2250                           16240    9/18/2020    24 Hour Fitness United States, Inc.                  $194.99                                                                                            $194.99
Haycock, Christy
1213 Telegraph Ave.
Bakersfield, CA 93305                           16241    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                              16242    9/18/2020    24 Hour Fitness United States, Inc.                                        $863.94                                                                      $863.94
O'Donnell, Christopher J.
12520 Paradise Spring Road
Clifton, VA 20124‐1625                          16243    9/18/2020        24 Hour Fitness USA, Inc.                                              $200.00                                                                      $200.00
Schuster, Debbie
2705 SE Brooklyn St
Portland , OR 97202                             16244    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Pardee, Vicki Ann
6330 Atlas Pl SW
Seattle, WA 98136                               16245    9/18/2020        24 Hour Fitness USA, Inc.                      $1,340.00                                                                                          $1,340.00
Albrizio, Margaret (Peg) Ann
2327 N. 54th St
Seattle, WA 98103                               16246    9/18/2020        24 Hour Fitness USA, Inc.                        $577.46                                                                                            $577.46
An, Sarah
343 W. Amerige Ave #306
Fullerton, CA 92832                             16247    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                                $400.00                                 $400.00

                                                                                                  Page 944 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 945 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                             Current 503(b)(9)
                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                      Amount
Pisciotto, Frank
5580 Cold Water Drive
Castro Valley, CA 94552                      16248    9/18/2020       24 Hour Fitness USA, Inc.                        $65.63                                                                                          $65.63
Campitelli, Caroline
316 Arbutus Drive
Edgewater, MD 21307                          16249    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Santos, Neill
370 Imperial Way #223
Daly City, CA 94015                          16250    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                             $49.88                                  $49.88
Chang, I‐Han
732 Mediterranean Lane
Redwood City, CA 94065                       16251    9/18/2020       24 Hour Fitness USA, Inc.                     $1,060.00                                                                                       $1,060.00
Elliott, Mary
4848 Turquiose Ave SE
Salem, OR 97317                              16252    9/18/2020       24 Hour Fitness USA, Inc.                        $67.18                                                                                          $67.18
Chang, Sae Joon
3621 Emerald St #53
Torrance, CA 90503                           16253    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $413.41                                                                                         $413.41
Dayton, Kimberly
8848 Gravenstein Way
Cotati, CA 94931                             16254    9/18/2020       24 Hour Fitness USA, Inc.                       $910.00                                                                                         $910.00
Leeb, Winifred E.
361 Prospect Park
Tustin, CA 92780                             16255    9/18/2020       24 Hour Fitness USA, Inc.                     $2,220.00                                                                                       $2,220.00
Lopez, Jeffrey
3317 Burton Ave, Apt #C
Lynwood, CA 90262                            16256    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                                             $41.99                                  $41.99
BAIZE, MICHAEL
143‐31 228TH STREET
LAURELTON, NY 11413                          16257    9/24/2020     24 Hour Fitness Holdings LLC               $18,000,000.00                                                                                  $18,000,000.00
Boll, Jason
5235 Tuscany Dr
Fairfield, CA 94534                          16258    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Tong, Mary
755 Bay Street
San Francisco, CA 94109                      16259    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Lowsen, Sharon
624 S. Washington Avenue
Fullerton, CA 92832                          16260    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Roth, Jim
14 East Loftwood Circle
The Woodlands, TX 77382                      16261    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $137.00                                                                                         $137.00
DUGGER, RICHARD
13420 LYNDHURST STREET #610
AUSTIN, TX 78729                             16262    9/18/2020       24 Hour Fitness USA, Inc.                     $1,550.00                                                                                       $1,550.00
Meltzer, Eli
5576 Rutgers Rd.
La Jolla, CA 92037                           16263    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,020.00                                                                                       $1,020.00
McCain, Manard Ralph
140 Dekruif Pl. Apt. 16M
Bronx, NY 10475                              16264    9/17/2020    24 Hour Fitness Worldwide, Inc.                                       $133.08                                                                      $133.08
Green, Gerald
1 Evergreen Way
Aquinnah, MA 02535                           16265    9/17/2020       24 Hour Fitness USA, Inc.                       $522.00                                                                                         $522.00

                                                                                            Page 945 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 946 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
MINNER, MARGARET
188 Eckmann Place
Petaluma, CA 94952                             16266    9/17/2020     24 Hour Fitness Worldwide, Inc.                                           $599.98                                                                      $599.98
Cole, William G.
2200 N. Westmoreland
Unit 214
Arlington, VA 22213                            16267    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $51.99                                                                                             $51.99
Sexton, Cynthia
3602 Burke Rd.
Apt. #2
Pasadena, TX 77504                             16268    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $747.10                                                                                            $747.10
Monroe‐Truitt, Janet F
6913 Granada Dr
Palmdale, CA 93551                             16269    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Prater, Jimmy L.
2622 Meadow Crest Ct.
Richmond, CA 94806                             16270    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $170.14                                                                                            $170.14
Denny, Patricia Nancy
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                          16271    9/17/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                              $0.00
Grigsby, Sandra J
7255 SW Palmer Way
Beaverton, OR 97007                            16272    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,672.00                                                                                          $1,672.00
HWANG, YU KYEONG
10749 SW HERON CIR
BEAVERTON, OR 97007                            16273    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $385.00                                                                                            $385.00
Ellis, Seymour "Sy"
2370 Burham Drive
Tustin, CA 92782                               16274    9/17/2020     24 Hour Fitness Worldwide, Inc.                                           $995.00                                                                      $995.00
Shannon, Carl
13739 Balmore Circle
Houston, TX 77069                              16275    9/17/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                            $700.00
Day, Bonny L
7842 S. Valentia Way
Centennial, CO 80112                           16276    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $786.48                                                                                            $786.48
Newman, Barry K.
3855 Bartley Dr.
Sacramento, CA 95822                           16277    9/17/2020        24 Hour Fitness USA, Inc.                         $46.18                                                                                             $46.18
Grider, Ted
2874 Laramie Ave
San Ramon, CA 94583‐3420                       16278    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $12,953.66                                                                                         $12,953.66
Forbes Jr , Simon
4724 Layla Rd
Arlington , TX 76016                           16279    9/17/2020    24 Hour Fitness United States, Inc.                                      $2,500.00                                                                    $2,500.00
Hunt, Bill
2209 Sleater Kinney Rd SE
Lacey, WA 98503                                16280    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,993.63                                                                                          $1,993.63
Spillman, Emily
4996 Dick St.
San Diego, CA 92115                            16281    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $901.20                                                                                            $901.20
Willett, Leonard
801 San Remo Way
Boulder City, NV 89005                         16282    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                            $198.00


                                                                                                 Page 946 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 947 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Torrez, Kim
3302 Spring Creek Way
Sandpoint, ID 83864                             16283    9/23/2020     24 Hour Fitness Worldwide, Inc.                                           $300.00                                                                      $300.00
Buenneke, Mary
2844 MELANIE CT
WALNUT CREEK, CA 94596‐6423                     16284    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,106.00                                                                                          $1,106.00
Garrick, Janet
6942 Los Amigos circle
Huntington Beach, CA 92647                      16285    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Armstrong, Marc N
3150 Redwood Dr
Fairfield, CA 94533                             16286    9/17/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
City of Austin d/b/a Austin Energy
Collection
721 Barton Springs Rd.
Austin, TX 78704                                16287    9/17/2020        24 Hour Fitness USA, Inc.                     $23,947.00                                                                                         $23,947.00
Bernstein, Larry R.
1887 Chaparro Court
Walnut Creek, CA 94596                          16288    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $554.00                                                                                            $554.00
Hsieh, Bonny
2837 Mount Dana Dr
Dublin, CA 94568                                16289    9/18/2020     24 Hour Fitness Worldwide, Inc.                                         $1,548.00                                                                    $1,548.00
Brown, Kathleen Anne
6685 S. W. Sagert St. Apt. 55
Tualatin, OR 97062                              16290    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Boyce, Thomas
5 Arbor Road
North Caldwell, NJ 07006                        16291    9/18/2020        24 Hour Fitness USA, Inc.                        $260.63                                                                                            $260.63
Galardi, Jennifer
1036 FERNWOOD PACIFIC DRIVE
TOPANGA, CA 90290                               16292    9/17/2020        24 Hour Fitness USA, Inc.                                              $820.00                                                                      $820.00
Bodner, Michael
67‐250 A Kahaone Loop
Waialua, HI 96791                               16293    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kabir, Misba
23344 Western Ave
Unit B
Harbor City, CA 90710                           16294    9/18/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                          $1,000.00
Forbes, Arlene
4724 Layla Rd
Arlington, TX 76016                             16295    9/17/2020    24 Hour Fitness United States, Inc.                                      $2,900.00                                                                    $2,900.00
Skiles, Bobbe Sue Gersten
442 Lewis Ave
San Leandro, CA 94577                           16296    9/17/2020        24 Hour Fitness USA, Inc.                        $111.00                                                                                            $111.00
Castillo, Adela
2003 Arlene Ave
Oxnard, CA 93036                                16297    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bansal, Shilpi
2 Flagstone, Apt #441
Irvine , CA 92606                               16298    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                             $31.99
Santos, Ester
7555 Mission St #101
Daly City, CA 94014                             16299    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $199.50                                                                                            $199.50


                                                                                                  Page 947 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 948 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Castro, David
13131 Glen Ridge Ct
Victorville, CA 92395                          16300    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Howe, Dahlia
3747 Pilgrims Way
Chino, CA 91710                                16301    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
McKinlay, Chu‐Lan
88 N Jackson Ave #101
San Jose, CA 95116                             16302    9/18/2020       24 Hour Fitness USA, Inc.                       $180.00                                                                                            $180.00
Raven, Toni
135 west 88th place
Los Angeles , CA 90003                         16303    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $33,000.00            $12,000.00                                                                   $45,000.00
Cowper, Heather
2565 Mardell Way
Mountain View, CA 94043                        16304    9/18/2020       24 Hour Fitness USA, Inc.                        $88.00                                                                                             $88.00
Welton, Jill
1522 Caminito Solidago
La Jolla, CA 92037                             16305    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,577.00                               $1,577.00
Schwab, Stephen L.
2457 Chesire Dr.
Sandy, Utah 84093                              16306    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $321.00                                                                                            $321.00
McElreath, Rick
12495 Oak Glen Drive
Reno, NV 89511                                 16307    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,045.00             $1,045.00                                                                    $2,090.00
Mishra, Ashutosh
240 Summerfield Dr
Milpitas, CA 95035                             16308    9/22/2020       24 Hour Fitness USA, Inc.                       $649.99                                                                                            $649.99
Carlson, Ana & Steve
PO Box 254791
Sacramento, CA 95865‐4791                      16309    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Pollock, Dan
2780 Lakeridge Ln
Westlake Village, CA 91361                     16310    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                            $144.00
Kinney, John
27411 Newporter Way
Laguna Niguel, CA 92677                        16311    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $46.34                                                                                             $46.34
Gallardo, Carlos
9105 Corbin Creek Cv
Austin, TX 78717                               16312    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Chang, Hsiao
2765 Dellwood Dr
Lake Oswego, OR 97034                          16313    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Cavazos, Thomas
35825 Ruschin Dr
Newark, CA 94560                               16314    9/21/2020       24 Hour Fitness USA, Inc.                        $67.77                                                                                             $67.77
Hasenohrl, Richard
4730 E Blue Bird Ave.
Orange, CA 92869                               16315    9/17/2020    24 Hour Fitness Worldwide, Inc.                                          $460.00                                                                      $460.00
White, David W
31444 Flying Cloud Drive
Laguna Niguel, CA 92677                        16316    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
LIN, BECKY
2418 PHELPS STREET
SAN FRANCISCO, CA 94124                        16317    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,106.00                                                                                          $1,106.00

                                                                                              Page 948 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 949 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Grigsby, Donn
7255 SW Palmer Way
Beaverton, OR 97007                            16318    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $1,064.00                                                                                          $1,064.00
Rastein, Jennifer
26833 Hot Springs Place
Calabasas, CA 91301                            16319    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Oduolowu, Aja Elyce
4245 W. 64th street
Los Angeles, CA 90043                          16320    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $3,123.98                                                                                          $3,123.98
Costello, Tom
155 N. Berryline Circle
The Woodlands, TX 77381                        16321    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $320.00                                                                                            $320.00
Underwood , Elaine
P.O. Box 452
Prosper, TX 75078                              16322    9/17/2020        24 Hour Fitness USA, Inc.                        $936.00                                                                                            $936.00
Re, Jennie
1012 North Second St.
New Hyde Park, NY 11040                        16323    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $239.88                                                                                            $239.88
Schoenemann, John
5322 Stoneridge Ct
Rosenberg, TX 77471                            16324    9/22/2020    24 Hour Fitness United States, Inc.                  $325.00                                                                                            $325.00
Sobelman, Michele
3127 Club Rancho Drive
Palmdale, CA 93551                             16325    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Wong, Jon J
6608 NE Stanton St
Portland, Oregon 97213                         16326    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $975.00                                                                                            $975.00
King, Shannon
4451 Los Serranos Blvd.
Chino Hills, CA 91709                          16327    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Huynh, Jacklyn
721 S. Hacienda St
Anaheim, CA 92804                              16328    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Zimmerman, Deborah
8331 Varas Circle
Huntington Beach, CA 92646                     16329    9/17/2020     24 Hour Fitness Worldwide, Inc.                                           $390.00                                                                      $390.00
Simmons, Jean E
8546 Cory Court
Riverside, CA 92508                            16330    9/22/2020        24 Hour Fitness USA, Inc.                                              $536.00                                                                      $536.00
Newman, Leslie
310 W Porter Ave
Fullerton, CA 92832                            16331    9/17/2020     24 Hour Fitness Worldwide, Inc.                   $3,635.98                                                                                          $3,635.98
Castillo, Orlando
2003 Arlene Ave
Oxnard, CA 93036                               16332    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Potapenko, Vera
210 Paseo Bernal
Moraga, CA 94556                               16333    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $920.00                                                                                            $920.00
Meyers, Darnell
11 Sandwell Place
Spring, TX 77389                               16334    9/18/2020    24 Hour Fitness United States, Inc.                  $195.94                                                                                            $195.94
Hernandez, Erika D.
9502 White Landing
Mont Belvieu, TX 77523                         16335    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                              $2,400.00                               $2,400.00

                                                                                                 Page 949 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 950 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Brooks, Ashleigh
404 Verbena Court
Roseville, CA 95747                             16336    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $73.73                                                                                             $73.73
Pisciotto, Alisa M.
5580 Cold Water Drive
Castro Valley, CA 94552                         16337    9/18/2020       24 Hour Fitness USA, Inc.                        $46.48                                                                                             $46.48
Victorine, Noreen M.
7835 78th Ave. S.W.
Lakewood, WA 98498                              16338    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $90.83                                                                                             $90.83
Park, Seunghee
1507 Bedford Ave
Sunnyvale, CA 94087                             16339    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                                               $429.99                                 $429.99
Hale, Kathy
1631 Irvine Ave. Unit B
Costa Mesa, CA 92627                            16340    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Manderson, Lewis Corrigan ("Corry")
4144 Tennyson Street, APT6
Denver, CO 80212                                16341    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                             $63.98
Cawein, Noah
PO Box 121225
San Diego, CA 92112                             16342    9/23/2020       24 Hour Fitness USA, Inc.                       $119.41                                                                                            $119.41
Granados, Laura Leonela
1215 pacific avenue
Alameda, CA 94501                               16343    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Alpuche, Daisy
2531 Mesa Verde Terrace
Henderson, NV 89074                             16344    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $465.46                                                                                            $465.46
Montagna, Anna Marie
                                                16345    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Davis, Linnette
24520 Townsend Ave
Hayward, CA 94544                               16346    9/18/2020    24 Hour Fitness Worldwide, Inc.                                          $286.72                              $286.72                                 $573.44
Kessler, Matthew
1840 East 13 St Apt 6D
Brooklyn, NY 11229‐2854                         16347    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                             $84.00
Alter, Yossef
309 San Marino
Irvine, CA 92614                                16348    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Taillebois, Tracy
3790 RIVIERA DR APT 3A
SAN DIEGO, CA 92109                             16349    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $890.82                                                                                            $890.82
Kang, Kyunghee
4112 Hansen Ave
Fremont, CA 94536                               16350    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Judah‐Bram, Jesus
10007 156th PL NE
Redmond, WA 98052‐2584                          16351    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Trinh, Quynh
105 Melville Terrace
Martinez, CA 94553                              16352    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $368.56                                                                                            $368.56
Vibert, Geoffrey
1300 Porta St. Apt. 1414
Ft. Worth, TX 76120                             16353    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $232.96                                                                                            $232.96


                                                                                               Page 950 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 951 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Barbarino, Frank
6347 Sombrero Ave
Cypress, CA 90630                             16354    9/17/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Couturier, Bruce Paul
4856 Longcove Drive
Stockton, CA 95219                            16355    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $660.00                                                                                            $660.00
Hassan, Mohamed
321 Ogle St
Unit C
Costa Mesa, CA 92627                          16356    9/17/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Bossak, Lauren
189 Girard Street
Brooklyn, NY 11235                            16357    9/22/2020           24 New York LLC                             $294.00                                                                                            $294.00
Owens‐Lomax, Jeanine
1811 S Quebec Way #174
Denver, CO 80231                              16358    9/22/2020            24 Denver LLC                              $770.00                                                                                            $770.00
Agel, Kimberley
17 Sycamore Court
Redwood City, CA 94061                        16359    9/17/2020    24 Hour Fitness Worldwide, Inc.                                        $2,124.68                                                                    $2,124.68
Serrano, William
200 Valentine Lane Apt 2G
Yonkers, NY 10705                             16360    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $186.00                                                                                            $186.00
Tunyi, George N
3089 NE Marquette Way
Issaquah, WA 98029                            16361    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Hsu, G‐Hong Robert
5702 W Cog Hill Terrace
Dublin, CA 94568                              16362    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Kaufman, Paul
23369 Balmoral Lane
West Hills, CA 91307                          16363    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Bartush, Joseph
70510 Gardenia Court
Rancho Mirage, CA 92270                       16364    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Smith, Alyson
3147 Reunion Blvd
Austin, TX 78737                              16365    9/23/2020       24 Hour Fitness USA, Inc.                                           $1,835.73                                                                    $1,835.73
Myo, Leo
1348 Raymond Ave
Glendale, CA 91201                            16366    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Primeau, Tami L.
388 Pagosa Way
Fremont, CA 94539                             16367    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Laurin, James
3861 El Ricon Way
Sacramento, CA 95864‐2943                     16368    9/18/2020       24 Hour Fitness USA, Inc.                                             $288.00                                                                      $288.00
Turner, Teresa
50 Main St apt 227
Ladera Ranch, CA 92694                        16369    9/17/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Brokaw, Beth H.
21 Regatta Way
Dana Point, CA 92629                          16370    9/17/2020    24 Hour Fitness Worldwide, Inc.                                        $1,548.00                                                                    $1,548.00



                                                                                             Page 951 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 952 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Nugent, Therese
3552 Normount Rd
Oceanside, CA 92056                            16371    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Kohler, Paige
4737 34th Street Unit 19
San Diego, CA 92116                            16372    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $38.15                                                                                             $38.15
McCall, Brandon
604 E Juanita Avenue
Glendora, CA 91740                             16373    9/17/2020        24 Hour Fitness USA, Inc.                         $83.98                                                                                             $83.98
McKinney, Barbara J.
789 Lakeview Avenue
San Francisco, CA 94112‐2203                   16374    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lee, Young June
1496 Dumaine St.
Concord, CA 94518                              16375    9/21/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                            $200.00
Amaya, Elizabeth
PO Box 2184
Rocklin, CA 95677                              16376    9/17/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Brown, Robert
2401 Pier Avenue
Santa Monica, CA 90405                         16377    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $188.00                                                                                            $188.00
Painter, Michael G.
13231 Miller Ave
Rancho Cucamonga, CA 91739                     16378    9/17/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Laurin, Alynn
3861 El Ricon Way
Sacramento, CA 95864‐2943                      16379    9/18/2020        24 Hour Fitness USA, Inc.                                            $2,160.00                                                                    $2,160.00
Hyman, Gregg
755 Bay Street
San Francisco, CA 94109                        16380    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Silicani, James F.
210 Paseo Bernal
Moraga, CA 94556                               16381    9/17/2020     24 Hour Fitness Worldwide, Inc.                     $172.00                                                                                            $172.00
Davant, Dale G
8576 Windy Circle
Boynton Beach, FL 33472                        16382    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $137.03                                                                                            $137.03
Archambeault, Marcus B
5604 SE Pardee
Portland, OR 97206                             16383    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $114.17                                                                                            $114.17
Choi, Soo Hyun
42 Solstice
Irvine, CA 92602                               16384    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $116.97                                                                                            $116.97
Pierce, Linda H.
60 Timber Run Drive
Georgetown, SC 29440                           16385    9/18/2020              24 Denver LLC                               $44.50                                                                                             $44.50
Spracklen, Nik
16431 Ludlow St.
Granada Hills, Ca 91344                        16386    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $760.00                                                                                            $760.00
Asadurian, Gregory
212 Adams Avenue
River Edge, NJ 07661                           16387    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $656.50                                                                                            $656.50
Sobeck, Gerald Robert
1055 Ridgemont Drive
Milpitas, CA                                   16388    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98

                                                                                                 Page 952 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 953 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Huynh, Christiane
14041 La Pat Street #B
Westminster, CA 92683                          16389    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Parker, Magdalena M.
2852 Willamette St, #244
Eugene, OR 97405                               16390    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $291.66                                                                                            $291.66
Epstein, Bill
10711 Quail Canyon Road
El Cajon, CA 92021                             16391    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Barone, Dennis
244 Gold Mine Dr
San Francisco, CA 94131‐2524                   16392    9/18/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                          $1,000.00
Alrokh, Jasmine
602 center St
B2
Costa Mesa, CA 92627                           16393    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $73.48                                                                                             $73.48
Garrick, Janet
6942 Lost Amigos Circle
Huntington Beach, CA 92647                     16394    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lewis, Donald
9936 NE 197th St
Bothell, WA 98011                              16395    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Acosta, Austin
16202 Blue Iris Street
Fontana , CA 92336‐5970                        16396    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
McKinlay, Tracy
88 N. Jackson Ave #101
San Jose, CA 95116                             16397    9/18/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                            $300.00
Ojiyi, Chinyere
800 Rochester Castle Way
Pflugerville, TX 78660                         16398    9/18/2020    24 Hour Fitness United States, Inc.                  $437.50                                                                                            $437.50
Kurian, Sunil
10963 Tobago Road
San Diego, CA 92126                            16399    9/23/2020        24 Hour Fitness USA, Inc.                        $222.00                                                                                            $222.00
Schmaling, Yu Lee
283 Nottingham Lane
American Canyon, CA 94503                      16400    9/18/2020    24 Hour Fitness United States, Inc.                  $108.00                                                                                            $108.00
Sturgeon, Barbara J.
1815 Samar Dr.
Costa Mesa, CA 92626                           16401    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Soden, Richard K.
25185 Paseo Equestre
Lake Forest, CA 92630‐2156                     16402    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Clark, Aaron
131 Center St. #3
Santa Cruz, CA 95060                           16403    9/18/2020              RS FIT NW LLC                              $500.00                                                                                            $500.00
Schultz, Orville Carl
4380 Del Paso Dr.
Reno, NV 89502                                 16404    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $166.25                                                                                            $166.25
Rugama, Crystal M
11139 Mineral Island Lane
Richmond, TX 77406                             16405    9/23/2020        24 Hour Fitness USA, Inc.                        $911.96                                                                                            $911.96



                                                                                                 Page 953 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 954 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Truong, Thuy
1955 Poco Way #1
San Jose, CA 95116                             16406    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Davison, Lisa
822 Macmahan Way
Petaluma, CA 94954                             16407    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $399.98                                                                                            $399.98
Mellon, Gordon Jon
20623 130th Ave SE
Kent, WA 98031                                 16408    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Eichler, Lynda
132 Maybury Place
Woodside, CA 94062                             16409    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $563.99                                                                                            $563.99
Chiarello, Marc
46 Bayliss Street
North Arlington, NJ 07031                      16410    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Davant, Robert
8576 Windy Circle
Boynton Beach, FL 33472                        16411    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $195.00                                                                                            $195.00
Lins‐Bobbio, Sandra
11606 Braewick Drive
Houston , TX 77035                             16412    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                            $720.00
In, Arthur
7608 Airlie drive
Tujunga, CA 91042                              16413    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Geerdes, Karen
2716 Cielo Ct
Santa Rosa, CA 95405                           16414    9/18/2020        24 Hour Fitness USA, Inc.                      $1,621.96                                                                                          $1,621.96
Robbins, Wendy
17271 Apel Lane
Huntington Beach, CA 92649                     16415    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $68.63                                                                                             $68.63
Lewis, Ann
9936 NE 197th St
Bothell, WA 98011                              16416    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Clinton, Mollie
509 Decatur St. SW
Olympia, WA 98502                              16417    9/18/2020        24 Hour Fitness USA, Inc.                      $1,033.50                                                                                          $1,033.50
Feng, Sunah
302 Prospect St, Unit 4
La Jolla, CA 92037                             16418    9/18/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Byaruhanga, Frederick
257 Captains Ave.
Port Hueneme, CA 93041                         16419    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
McMahan, Bettye
2336 98th Ave
Oakland, CA 94603                              16420    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Brodie, Michelle
444 Ellsworth Street
San Francisco, CA 94110                        16421    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Paisley, Bill
PO Box 3390
San Rafael, CA 94912‐3390                      16422    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00




                                                                                                 Page 954 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 955 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Graham, Jeffrey
Graham & Graham
5015 Birch St. Ste. 113
Newport Beach, CA 92660                       16423    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                         $10,000.00                                                 $10,000.00
Vandemoer, Carol
8791 Circle Drive
Westminster, CO 80031                         16424    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Davenport, Patricia
13731 Wickersham Ln
Houston, TX 77077                             16425    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $754.58                                                                                            $754.58
Robinson, Brenda
3713 Anchor Bay Dr
Pflugerville, TX 78660‐5623                   16426    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $709.45                                                                                            $709.45
Budd, Jessie
305 Jewel Ct
Fort Collins, CO 80525                        16427    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $624.00                                                                                            $624.00
Gowlikar, Tulsiram
5132 Lincolnshire Ct
Dallas, TX 75287                              16428    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
PETERSON, STEPHEN L
283 WESTLAKE DRIVE
WEST SACRAMENTO, CA 95605                     16429    9/18/2020       24 Hour Fitness USA, Inc.                     $1,349.00                                                                                          $1,349.00
Chichila, Steven
34 Rachel Terr
Piscataway, NJ 08854                          16430    9/18/2020       24 Hour Fitness USA, Inc.                                           $1,800.00                                                                    $1,800.00
Baer, Chris
101 Charlottesville Ave
Colleyville, TX 76034                         16431    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
DeLeon, Kiarra E
f/k/a Kerrie E. Boniface
1453 Caraway Ct
San Jacinto, CA 92582                         16432    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Brock, Cecelia Lou
PO Box 63
La Mesa, CA 91944                             16433    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,571.00                                                                                          $1,571.00
Williams, Guy Gerard
1253 Nelson Falls Ln
Houston, Texas 77008                          16434    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Akers, Robert
13912 SE 2514st St
Kent, WA 98042                                16435    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Meno, Kristina
9274 Camino Paz Lane
La Mesa, CA 91941                             16436    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Maraventano, Carmela
426 Prospect Avenue
Avenel, NJ 07001                              16437    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                            $249.99
Lee, Sang Won
38 Walter Way
Buena Park, CA 90621                          16438    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Wang, Juxia
2611 E 13th St. Apt 4C
Brooklyn, NY 11235                            16439    9/18/2020    24 Hour Fitness Worldwide, Inc.                     $79.98                                                                                             $79.98


                                                                                             Page 955 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 956 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Wu, Qun
177A Pierce Street
Staten Island, NY 10304                       16440    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $132.00                                                                                            $132.00
Williams, Katherine
577 B Alton Way
Denver, CO 80230                              16441    9/21/2020            24 Denver LLC                            $1,920.00                                                                                          $1,920.00
Reed, Janet L
P O Box 8024
Rancho Santa Fe, CA 92067                     16442    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,577.00                                                                                          $1,577.00
Bolt, Alexandra L.
3245 Cobblestone Dr
Santa Rosa, CA 95404‐1744                     16443    9/18/2020         24 San Francisco LLC                               $0.00                                                                                           $0.00
Nussear, Geroge
1944 Lathan Ave
Camarillo, CA 93010                           16444    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                            $299.00
LEVY, SAM J
1 MICHAEL RD
LADERA RANCH, CA 92694                        16445    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Vogel, She' (Sharon) B
2525 Flosden Road
Space 57
American Canyon, CA 94503                     16446    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $179.00                                                                                            $179.00
Hankins, Jason A.
1248 Glen Ave.
Wahiawa, HI 96786                             16447    9/18/2020    24 Hour Fitness Worldwide, Inc.                                        $1,201.93                                                                    $1,201.93
Leone, Jonathan W
316 3rd St
Sausalito, CA 94965                           16448    9/18/2020       24 Hour Fitness USA, Inc.                                             $115.00                                                                      $115.00
Aprea, Roseann
959 Brady Avenue
Bronx, NY 10462                               16449    9/18/2020    24 Hour Fitness Worldwide, Inc.                $100,000.00                                                                                        $100,000.00
Kasim, Muna
1990 Earl Ave
San Bruno, CA 94066                           16450    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $455.00                                                                                            $455.00
Bergman, David
2113 S. Fulton Circle
#102
Denver, CO 80247                              16451    9/18/2020            24 Denver LLC                               $66.00                                                                                             $66.00
Rodriguez, Samuel
1755 Tustin Dr.
San Jose, CA 95122                            16452    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Standel, Elena
22049 Parthenia St
West Hills, CA 91304                          16453    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $465.00                                                                                            $465.00
Feldmann, Markus
3119 Lytton
San Diego, CA 92110                           16454    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Robles, Edgar
13545 Flomar Dr
Whittier, CA 90605                            16455    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $181.94                                                                                            $181.94
Anasovich, Philip
298 Missouri St.
San Francisco, CA 94107                       16456    9/18/2020         24 San Francisco LLC                          $888.00                                                                                            $888.00


                                                                                                Page 956 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                  Page 957 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Shure, Abigail
725 Joralemon St
Unit 58
Belleville, NJ 07109                           16457    9/18/2020        24 Hour Fitness USA, Inc.                        $268.70                                                                                          $268.70
MCPHERSON, JEFF
2874 LARAMIE AVE
SAN RAMON, CA 94583‐3420                       16458    9/23/2020     24 Hour Fitness Worldwide, Inc.                    $8,710.69                                                                                       $8,710.69
Liu, Lang
550 Cordova St
San Francisco, CA 94112‐4421                   16459    9/18/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                           $60.00
Varney, Kim C.
2904 E 109th Ave
Northglenn, CO 80233                           16460    9/18/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                          $600.00
Campbell, Kyle
8626 SE Washington St.
Portland, OR 97216                             16461    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                          $399.00
Fernando, Linda Simon
2918 Oakdale Landing Ct
Katy, TX 77494                                 16462    9/20/2020     24 Hour Fitness Worldwide, Inc.                                         $135.00                                                                      $135.00
Meza‐Martinez, Cecily
2501 S. Poplar St.
Santa Ana, CA 92704                            16463    9/18/2020        24 Hour Fitness USA, Inc.                       $3,797.96                                                                                       $3,797.96
Cooper, John Ira
Law Office of Joseph May
Attorney for Creditor
1388 Sutter St #810
San Francisco, CA 94109                        16464    9/18/2020        24 Hour Fitness USA, Inc.                  $10,000,000.00                                                                                  $10,000,000.00
Tehrani, Maryam Karimian
8823 Hunting Lodge Court
Vienna, VA 22182                               16465    9/18/2020    24 Hour Fitness United States, Inc.                  $153.97                                                                                          $153.97
Chambers, Catherine
217 Camino San Clemente
San Clemente, CA 92672                         16466    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                              $249.99                                 $249.99
Baron, Sally J
3645 Mission Mesa Way
San Diego, CA 92120‐1569                       16467    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $332.00                                                                                          $332.00
Montagna, John R
234 Plumosa Ave
Vista, CA 92083                                16468    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                          $300.00
Bronisz, Arthur
3554 Birch Leaf Dr
Corona, CA 92881                               16469    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                          $299.99
Zhang, Wenru
2512 Brittany Lakes Dr.
League City , TX 77573                         16470    9/18/2020        24 Hour Fitness USA, Inc.                         $78.56                                                                                           $78.56
Lamly, Hong
10019 Pianella Way
Elk Grove, CA 95757                            16471    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Dechavez, Lyka
1525 E Carson St
Apt 218
Carson, CA 90745                               16472    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                              $300.00                                 $300.00



                                                                                                 Page 957 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 958 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Lovitt, Anita
5759 Doris Court
Delray Beach, FL 33484                         16473    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $137.50                                                                                            $137.50
Gowlikar, Rohan
5132 Lincolnshire Ct
Dallas, TX 75287                               16474    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Aichele, Mark J
3395 Laplata Ave.
Loveland, CO 89538                             16475    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Xiong, Vamyis E
4712 Westlawn Ct SE
Salem, OR 97317                                16476    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Protelsch, Vera
12918 Ashford Brook Drive
Houston, TX 77082                              16477    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Drunasky, Chris
2018 Costero Hermoso
San Clemente , CA 92673                        16478    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Cobb, Roy
8981 Butternut Lane
San Diego, CA 92123                            16479    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Mims‐Crooks, Patrick
123 Montero
Irvine, CA 92618                               16480    9/18/2020       24 Hour Fitness USA, Inc.                                             $651.00                                                                      $651.00
Georgeoff‐Higuera, Allison
PO Box 5854
Buena Park, CA 90622                           16481    9/26/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Davis, Edward
24520 Townsend Ave
Hayward, CA 94544                              16482    9/18/2020    24 Hour Fitness Worldwide, Inc.                                          $286.72                              $286.72                                 $573.44
Starkes, Huda
1512 Bluebird Dr
Little Elm, TX 75068                           16483    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $324.74                                                                                            $324.74
Castillo, Lorenzo
2003 Arlene Ave
Oxnard, CA 93036                               16484    9/18/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                              $0.00
Fairbrother, Madison
625 Brchwood Court
Danville, CA 94506                             16485    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                            $140.00
Li, Sophia H.
550 Cordova St
San Francisco, CA 94112‐4421                   16486    9/18/2020       24 Hour Fitness USA, Inc.                        $60.00                                                                                             $60.00
Garcia, Jessica
2313 Maynard Dr.
Duarte, CA 91010                               16487    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                            $430.00
Brajkovich, Patricia E.
16149 VIA LUPINE
SAN LORENZO, CA 94580                          16488    9/18/2020    24 Hour Fitness Worldwide, Inc.                                          $286.72                              $286.72                                 $573.44
Sano, Wassan
2507 West Lorena Drive
Anaheim, CA 92804                              16489    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Connall, Iva‐Marie
24200 SW Brentwood Drive
West Linn, OR 97068                            16490    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00

                                                                                              Page 958 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 959 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Fong, Robert W
322 Light House Way
Sacramento, CA 95831                         16491    9/26/2020     24 Hour Fitness Worldwide, Inc.                  $52,500.00                                                                                         $52,500.00
Lee‐kim, Suson
511 Rockcrest Circle
San Ramon, CA 94582                          16492    9/22/2020    24 Hour Fitness United States, Inc.                  $190.96                                                                                            $190.96
McNulty, Jack
Dena McNulty
115 De Soto Street
San Francisco, CA 94127                      16493    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Browning, Christine
4872 Kron
Irvine, CA 92604                             16494    9/18/2020     24 Hour Fitness Worldwide, Inc.                   $1,080.00                                                                                          $1,080.00
Madison, Mark
1605 Louise St
Laguna Beach, CA 92651                       16495    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Doan, Jeremy
180 Weber St
San Jose, CA 95111                           16496    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Dearden, Mark
1198 W. Standage Dr.
Payson, AZ 85541                             16497    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Wallach, Paul
1524 Balboa Way
Burlingame, CA 94010                         16498    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
SMART PLUMBING AND DRAIN INC
ATTN: MAR LABONETE
2268 WESTBOROUGH BLVD
# 302255
SOUTH SAN FRANCISCO, CA 94080                16499    9/18/2020        24 Hour Fitness USA, Inc.                      $1,750.00                                                    $270.00                               $2,020.00
Gonzalez, Jerardo
1314 W 160th St
Gardena, CA 90247                            16500    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Sheikholeslami, Amir
678 Picasso Terrace
Sunnyvale, CA 94087                          16501    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Amiri, Kevin
135 Cortona Dr
San Ramon, CA 94582                          16502    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $582.50                                                                                            $582.50
Reed, Kelly
PO Box 311
Elk Point, SD 57025                          16503    9/20/2020     24 Hour Fitness Worldwide, Inc.                      $91.98                                                                                             $91.98
Liu, Yumin
2515 CARTIER CT
FAIRFIELD, CA 94533                          16504    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $305.00                                                                                            $305.00
WINCHESTER, MICHAEL D AND CHRISTOPHER
7001 FONTAINE PLACE
RANCHO CUCAMONGA, CA 91739                   16505    9/18/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Cabrera, Sergio
546 w 165th st
New York, NY 10032                           16506    9/20/2020     24 Hour Fitness Worldwide, Inc.                   $1,709.00                                                                                          $1,709.00
Yao, Dorcas
563 Dublin Way
Sunnyvale, CA 94087                          16507    9/20/2020        24 Hour Fitness USA, Inc.                                               $46.19                                                                       $46.19

                                                                                               Page 959 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 960 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Rolsing, Lynne
10C Dorado Drive
Morristown , NJ 07960                         16508    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                       $1,200.00
Trevino, Monica
7115 Favor Street
Oakland, CA 94621                             16509    9/21/2020       24 Hour Fitness USA, Inc.                       $299.99                                                                                         $299.99
Velez, Mandy
1574 Soma PL
El Cajon, CA 92021                            16510    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Rodriguez, Allyson
6028 Paseo Salinero
Carlsbad, CA 92009                            16511    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $62.58                                                                                          $62.58
Mojica, Michael
2031 Monterey Avenue
Menlo Park, CA 94025                          16512    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $30.52                                                                                          $30.52
Bednar, Denise K
1339 Sky Ridge Ct.
San Marcos, CA 92078                          16513    9/21/2020       24 Hour Fitness USA, Inc.                                      $204,043.69                                                                  $204,043.69
Collaco, Chistine M.
285 E Oakwood Blvd
Redwood City, CA 94061                        16514    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
De la Torre, Sylvia
422 Park Avenue
Yonkers, NY 10703                             16515    9/21/2020    24 Hour Fitness Worldwide, Inc.                                       $108.00                                                                      $108.00
Carpio, Gene
PO BOX 360861
MILPITAS, CA 95036‐0861                       16516    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $48.00                                                                                          $48.00
Mann, Parveen G.
34635 Anchor Dr
Fremont, CA 94555                             16517    9/20/2020    24 Hour Fitness Worldwide, Inc.                                       $429.00                                                                      $429.00
Mensah, Abena
329 Sterling Street
Apt 3C
Brooklyn , NY 11225                           16518    9/21/2020           24 New York LLC                                                $733.00                                                                      $733.00
Simon, Kathleen
17519 Monsoon Court
Crosby, TX 77532                              16519    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                         $220.00
Sollars, Ji Hong
1606 Crystal Meadow Pl
Katy, Texas 77494                             16520    9/20/2020    24 Hour Fitness Worldwide, Inc.                                       $912.00                                                                      $912.00
Kruk, Roya
6173 Springer Way
San Jose, CA 95123                            16521    9/27/2020       24 Hour Fitness USA, Inc.                    $10,196.40                                                                                      $10,196.40
Leon, Jorge
504 West 110 St., #1B
New York, NY 10025                            16522    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $156.00                                                                                         $156.00
Reyes‐Rubi, Nancy
1011 Justin Avenue
Glendale, CA 91201                            16523    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Moussavou, Prosper
6943 Stoddert Lane
Landover, MD 20785                            16524    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00



                                                                                             Page 960 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 961 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
May, Jean
14759 E WagonTrail Pl
Aurora, CO 80015                               16525    9/28/2020    24 Hour Fitness United States, Inc.                  $686.42                                                                                            $686.42
Crippen, Alyssa
2866 Tarah Hills Drive
San Pablo, CA 94806                            16526    9/27/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                            $600.00
Alsalman, Amel
2451 Ridgegate Ln SW
Tumwater, WA 98512                             16527    9/20/2020     24 Hour Fitness Worldwide, Inc.                     $359.93                                                                                            $359.93
Mick, Jeanne
5024 Sawhill Drive
Fort Collins, CO 80528                         16528    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Moody, Connor
278 Calle Cuervo
San Clemente, CA 92660                         16529    9/20/2020        24 Hour Fitness USA, Inc.                        $670.82                                                                                            $670.82
Garica, Madelina
2340 Beaumont Ave ‐ Apt 4G
Bronx, NY 10458                                16530    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
McCulloch, David
107 Mission Drive
Camarillo, CA 93010‐2021                       16531    9/18/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                             $99.00
Battenschlag, Michelle
545 S Casita St.
Anaheim, CA 92805                              16532    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
Wright, Sheila
5237 S Rimpau Blvd
Los Angeles, CA 90043                          16533    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Huang, Judy Yong Hong
550 E. Newmark Ave Apt D
Monterey Park, CA 91755                        16534    9/17/2020              RS FIT CA LLC                              $437.43                                                                                            $437.43
Mulhern, Dustin
9208 Carla Way
Sacramento, CA 95826                           16535    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Bavarian, Ali
24962 Pam Ct.
Laguna Niguel, CA 92677‐3799                   16536    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $20.99                                                                                             $20.99
Dao, Patricia
142 S Regan Mead Cir
The Woodlands, TX 77382                        16537    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $880.00                                                                                            $880.00
Cooper‐Barton, Willow
2209 Mathews St
Fort Collins, CO 80525                         16538    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Bransford, Beau
1220 Maplewood dr
Crowley, TX 76036                              16539    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Vu, Phuong
180 Weber St
San Jose, CA 95111                             16540    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Bonilla, Mayra
10036 San Miguel Ave
South Gate, CA 90280                           16541    9/23/2020        24 Hour Fitness USA, Inc.                        $466.72                                                                                            $466.72
Yang, Jane
5041 St. Garrett Ct.
Concord, CA 94521                              16542    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00

                                                                                                 Page 961 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 962 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Ranjbar, Alex M.
244 Front Street #4R
NYC, NY 10038‐1704                              16543    9/28/2020    24 Hour Fitness Worldwide, Inc.                                           $33.01                                                                       $33.01
Singh, KB
39548 Fremont Blvd. #302
Fremont, CA 94538                               16544    9/20/2020       24 Hour Fitness USA, Inc.                     $1,200.00                                                                                          $1,200.00
Foley, William
1509 Tallow Chase Court
Friendswood, TX 77546                           16545    9/20/2020       24 Hour Fitness USA, Inc.                        $66.67                                                                                             $66.67
Wetzel, Kathleen Susan
1395 N Belair Ct
Camarillo, CA 93010                             16546    9/21/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Arnold, Doug
717 34th Street
Sacramento, CA 95816                            16547    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $27.00                                                                                             $27.00
Haniff, Khalid Mohammed
320 Harris Road #38
Hayward, CA 94544                               16548    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Garrick, Carolyn
359 Arbor St.
San Francisco, CA 94131                         16549    9/21/2020       24 Hour Fitness USA, Inc.                        $39.00                                                                                             $39.00
Ramos, Johanna
410 E. Pinehurst Ave
La Habra, CA 90631                              16550    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
PEREZ, PAUL
7735 VALERA LN.
HOUSTON, TX 77083                               16551    9/20/2020    24 Hour Fitness Worldwide, Inc.                    $214.34                                                                                            $214.34
Collins, Ashley
Casey Kaufman
Kaufman Law
4179 Piedmont Ave., 3rd Fl.
Oakland, CA 94611                               16552    9/28/2020       24 Hour Fitness USA, Inc.                 $1,500,000.00                                                                                      $1,500,000.00
Dalgarno, Bobbi J
105 N ST SE APT 202
AUBURN, WA 98002                                16553    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $40.10                                                                                             $40.10
Zhan, Tsing M.
4290 Rimini Way
El Dorado Hills, CA 95762                       16554    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                             $46.99
Kim, Jacqueline
808 3rd Ave.
Los Angeles , CA 90005                          16555    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Fernandez, Kimberly
19502 Branding Iron Rd
Walnut, CA 91789                                16556    9/20/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Lurie, Deborah
41 Topanga
Irvine, CA 92602                                16557    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $2,676.00                                                                                          $2,676.00
Crosland, Leslee
151 East Midvillage Blvd #1‐316
Sandy, UT 84070                                 16558    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $171.85                                 $171.85                                                    $343.70
Marean, Ryan
97 Strawberry Grove
Irvine, CA 92620                                16559    9/22/2020       24 Hour Fitness USA, Inc.                        $53.70                                                                                             $53.70


                                                                                               Page 962 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 963 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Scira, Linda E
4261 Mentone Ave
Culver City, CA 90232                          16560    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                          $45.00
Mykhaylyuk, Andriy
570 Oak Avenue
Maywood, NJ 07607                              16561    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $59.99                                                                                          $59.99
Cha, James
650 Bellevue Way NE Unit #2007
Bellevue, WA 98004                             16562    9/20/2020    24 Hour Fitness Worldwide, Inc.             $10,000,000.00                                                                                  $10,000,000.00
Kim, Yohan
3413 Kimberly Drive
Carrollton, TX 75007                           16563    9/19/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                        16564    9/21/2020    24 Hour Fitness Worldwide, Inc.                                     $1,380.00                                                                    $1,380.00
Benyo, Nicholas
435 Dunlin Plaza
Seaucus , NJ 07094                             16565    9/28/2020       24 Hour Fitness USA, Inc.                                          $156.55                                                                      $156.55
Tsubaki, Kylen
91‐1000 Polohuku Street
Ewa Beach, HI 96706                            16566    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                                            $146.99                                 $146.99
Narayanan, Ramesh
41095 Corriea Court
Fremont, CA 94539                              16567    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Munguia, Denise G
218 E Evergreen Ave
Monrovia, CA 91016                             16568    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Huynh, Nancy
                                               16569    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Dickerson, Mark Steven
13343 North Stone View Trail
Fountain Hills, AZ 85268                       16570    9/28/2020       24 Hour Fitness USA, Inc.                                        $1,610.00                                                                    $1,610.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                        16571    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $2,495.00          $3,025.00                                                                    $5,520.00
MKandawire, Elisabeth
PO Box 231661
Sacramento, CA 95823                           16572    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $50,000.00                                                                                      $50,000.00
Fletcher Jr., Kenneth S.
9155 Tullamore Court
Sacramento, CA 95829                           16573    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $440.00                                                                                         $440.00
Choi, Candie
68 Revell Cir.,
Buena Park, CA 90620                           16574    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Huang, Huanping
1981 Ascot Dr.
Apt 4
Moraga, CA 94556                               16575    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Altimont, Margaret
520 Round Hollow Ln
Southlake, TX 76092                            16576    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $316.65                                                                                         $316.65
Harden, Penny
111 Kay Dr.
Vallejo, CA 94590                              16577    9/21/2020    24 Hour Fitness Worldwide, Inc.                                        $29.99                                                                       $29.99

                                                                                              Page 963 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 964 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Zdeb, Larisa
10876 Heatherton Street
Highlands Ranch, CO 80130                      16578    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Anand, Prashant
165 E Edmundson Ave
Morgan Hill, CA 95037                          16579    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Gopaul, Amica
675 Ashford Oak Drive Apt. 202
Altamonte Springs, FL 32714                    16580    9/28/2020        24 Hour Fitness USA, Inc.                        $250.00                                                                                         $250.00
Katabathuni, Sanjay
916 Praderia Cir
Fremont, CA 94539                              16581    9/23/2020        24 Hour Fitness USA, Inc.                                           $455.00                                                                      $455.00
Lee, Rymenia
11804 Shadystone Terrace
Bowie, MD 20721                                16582    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $129.14                                                                                         $129.14
Rosales, Symea
1231 E. 3545 S.
Salt Lake City, UT 84106                       16583    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $100.82                                                                                         $100.82
Osborne, June
101 W Broadway
Suite 1330
San Diego, CA 92101                            16584    9/22/2020        24 Hour Fitness USA, Inc.                                           $249.00                                                                      $249.00
Aldeen, Muhammed M
157 Vargas Ct
Milpitas, CA 95035                             16585    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Keim, Anne
516 Woodside Oaks #6
Sacramento, CA 95825                           16586    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Martinez, Francisco
2334 Sunningdale Drive
Tustin, CA 92782                               16587    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $216.64                                                                                         $216.64
YANG, KEVIN
LAW OFFICES OF ADAM NGUYEN
9550 BOLSA AVENUE
UNIT 224
WESTMINSTER, CA 92683                          16588    9/21/2020        24 Hour Fitness USA, Inc.                    $119,568.12                                                                                     $119,568.12
Brady, Lynne
8120 SW Maple Drive
Portland, OR 97225                             16589    9/28/2020        24 Hour Fitness USA, Inc.                      $2,709.00                                                                                       $2,709.00
Liem, Lanny
1912 Nottingham Pl.
Fullerton , CA 92835                           16590    9/21/2020        24 Hour Fitness USA, Inc.                        $735.43                                                                                         $735.43
Templeton, Cheryl
19725 Sherman Way #140
Winnetka, CA 91306                             16591    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Aspesi, Sabrina
76 Chandon
Laguna Niguel, CA 92677                        16592    9/21/2020     24 Hour Fitness Worldwide, Inc.                                      $1,200.00                                                                    $1,200.00
Corso, Kelly
38300 30th St East Apt# 309
Palmdale, CA 93550                             16593    9/22/2020    24 Hour Fitness United States, Inc.                  $540.00                                                                                         $540.00
Quach, Ronald
920 Garfield Street
San Francisco, CA 94132                        16594    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00

                                                                                                 Page 964 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 965 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Wong, Frances
32742 Alipaz Street Spc 32
San Juan Capistrano, CA 92675                  16595    9/21/2020    24 Hour Fitness Worldwide, Inc.                                          $149.00                                                                      $149.00
Jones II, Ovett
7 Fordham Hill Oval, Apt. 16D
Bronx, NY 10468                                16596    9/23/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Turner, Perissa
411 94th St. SW
Everett, WA 98204                              16597    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Robinson, Amy
6701 Rialto Blvd #3316
Austin, TX 78735                               16598    9/21/2020       24 Hour Fitness USA, Inc.                       $136.81                                                                                            $136.81
Dailo, Walfrido
576 E Lomita Dr
Rialto, CA 92376                               16599    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gooch, Brandon
5201 Valmar Drive
Concord, CA 94521                              16600    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $104.00                                                                                            $104.00
Oboyle, Ellen
3104 Riverwalk Dr
Annapolis, MD 21403                            16601    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                            $299.00
Saucedo, Angela
PO Box 2114
Chino Hills, CA 91709                          16602    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                               $429.99                                 $429.99
Meacham, Sylvia A.
1356 Anacapri Drive
Manteca, CA 95336                              16603    9/21/2020    24 Hour Fitness Worldwide, Inc.                                          $699.99           $699.99                                                  $1,399.98
Reetz, Natalie
1142 Fawcett Ave
unit806
Tacoma, WA 98402                               16604    9/21/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                              $0.00
Yu, Sen Hu
8164 NE Sydney St
Hillsboro, OR 97006                            16605    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Zitola, Giuseppe
406 N Kenwood
Unit D
Orange, CA 92869                               16606    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $199.95                                                                                            $199.95
Takahashi, Irene
2015 Harper Street
El Cerrito, CA 94530‐1722                      16607    9/21/2020    24 Hour Fitness Worldwide, Inc.                                        $1,541.00         $1,541.00                                                  $3,082.00
Salvatore, Brianna
4709 W Chapman Ave
Orange, CA 92868                               16608    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $20,000.00                                                                                         $20,000.00
Taft, Jeremiah
301 Parkview Ter
Vallejo, CA 94589                              16609    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $38.13                                                                                             $38.13
Burgoyne, Marie A.
774 So. Arroyo Blvd.
Pasadena, CA 91105                             16610    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $5,896.00                                                                                          $5,896.00
Liu, Yue Xiao
18304 Sordello St.
Rowland Heights, CA 91748                      16611    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99


                                                                                              Page 965 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 966 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Kekahu, Kyra
2700 Wright Street
Sacramento, CA 95821                           16612    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                             $299.99                                                    $299.99
Min, Thet Naing
22505 Ralston Place
Hayward, CA 94541                              16613    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,049.00                                                                                          $1,049.00
Lau, Basil
1870 11th Ave
San Francisco, CA 94122                        16614    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $34.00                                                                                             $34.00
Lewis, Meredith
127 Caterson Terrace
Hartsdale, NY 10530                            16615    9/23/2020    24 Hour Fitness United States, Inc.                  $249.99                                                                                            $249.99
Vinson, Celia
582 ALEXIS CIRCLE
Daly City, CA 94014                            16616    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Bradfute Jr, Lloyd
24464 Del Amo Rd
Ramona, CA 92065                               16617    9/28/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                             $99.00
Grey, Sally
100 N. Rodeo Gulch Rd
Space 71
Soquel, CA 95073                               16618    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Khan, Qudeer
2130 East 13th Street
Apt 1 R
Brooklyn, NY 11229                             16619    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $2,166.44                                                                                          $2,166.44
Madison, Brenda
1605 Louise St
Laguna Beach, CA 92651                         16620    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gordon, Laura
6843 Briarwood Drive
Carlsbad, CA 92011                             16621    9/21/2020     24 Hour Fitness Worldwide, Inc.                                         $1,049.23                                                                    $1,049.23
Nguyen, Lan K
2324 Lark Ellen Dr.
Fullerton, CA 92835                            16622    9/21/2020        24 Hour Fitness USA, Inc.                      $1,263.76                                                                                          $1,263.76
Seaman, Mava L
294A Palm Ave
Penngrove, CA 94951                            16623    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,216.50                                                                                          $1,216.50
Blank, William
512 N Louise St #1
Glendale, CA 91206                             16624    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Heckert, Austin
245 W Clarendon St
Gladstone, OR 97027                            16625    9/21/2020        24 Hour Fitness USA, Inc.                         $46.99                                                                                             $46.99
Wasser, Sarah
200 East 63rd St ‐ 6D
New York, NY 10065                             16626    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                              $1,357.05                               $1,357.05
Litt, Jonathan
1778 Westwind Way
McLean, VA 22102                               16627    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Mikhael, Magdi
43 Marseille
Laguna Niguel, CA 92677                        16628    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00


                                                                                                 Page 966 of 1495
                                          Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 967 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Quach, Ronald
920 Garfield Street
San Francisco, CA 94132                      16629    9/18/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Khansari, Sara R
506 North Jackson St
Glendale, CA 91206                           16630    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $223.96                                                                                            $223.96
Saephanh, Lio C.
9516 S. 235th Pl.
Kent, WA 98031                               16631    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $1,349.98                                                                                          $1,349.98
Gale, Charles
8762 Cardinal Avenue
Fountain Valley, CA 92708                    16632    9/21/2020       24 Hour Fitness USA, Inc.                        $40.00                                                                                             $40.00
Garcia, Lare
8909 Harvest Hill Way
Elk Grove, CA 95624                          16633    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $576.00                                                                                            $576.00
Lin, Kelly
9843 Hallwood Drive
Temple City, CA 91780                        16634    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $114.00                                                                                            $114.00
Simpson, Scott
9302 Meadowheath Dr.
Austin, TX 78729                             16635    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $466.66                                                                                            $466.66
Calles, Leonardo
4852 Sargent Ave.
Castro Valley, CA 94546                      16636    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Rodriguez, Ruben K
PO Box 50811
Irvine, CA 92619                             16637    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $203.00                                                                                            $203.00
Ho, Sandra
4703 Marbrook Meadow Lane
Katy, TX 77494                               16638    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $1,919.32                                                                                          $1,919.32
Thomas, Larry
5715 Baltimore Dr. #99
La Mesa, CA 91942                            16639    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Dennis, Wayne A.
2347 Masonwood Way
Round Rock, TX 78681                         16640    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $257.92                                                                                            $257.92
Mooney, Steve
151 Seafare
Laguna Niguel, CA 92677                      16641    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hill, Michelle
11409 Sabalo Way
Gold River, CA 95670                         16642    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Allen, Donald
2116 Terry Ave
Melissa, TX 75454                            16643    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $5,250.31                                                                                          $5,250.31
Willenbring, Gerald R
26850 Rancho Serena st.
Menifee, CA 92584                            16644    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $81.00                                                                                             $81.00
Konoian, Anastasia
610 S. Petunia Street
La Habra, CA 90631                           16645    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $8,500.00                                                                                          $8,500.00
Ayoub, Emil
808 4th Ave Apt 511
San Diego , CA 92101                         16646    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $43.40                                                                                             $43.40

                                                                                            Page 967 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 968 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Danan, Jason
13573 Wilbur Ave
Chino, CA 91710                                 16647    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Killough, Maurine
816 E 4th Avenue
San Mateo, CA 94401                             16648    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $103.97                                                                                            $103.97
Polyakova, Faina
3985 Gouverneur Ave Apt. 3C
Bronx, NY 10463                                 16649    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Chatham, Gwendolyn
6470 Montreux Lane
Reno, NV 89511                                  16650    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,633.00                                                                                          $1,633.00
Sezavarmanesh, Mohammad
Michael A. Waskull & Associates
6454 Van Nuys Blvd
Suite 212
Van Nuys, CA 91401                              16651    9/19/2020        24 Hour Fitness USA, Inc.                    $394,443.32                                                                                        $394,443.32
Kim, Christine
808 3rd Ave.
Los Angeles, CA 90005                           16652    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Delin, Wesley
3400 Nickel Creek Drive
Plano, TX 75025                                 16653    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $576.00                                                                                            $576.00
Soleimani, Mehrdad
23 Hawthorne Way
Hartsdale, NY 10530                             16654    9/21/2020        24 Hour Fitness USA, Inc.                         $30.42                                                                                             $30.42
Tsai, Wen‐Yee
1280 Brighton Ave
Albany, CA 94706                                16655    9/23/2020        24 Hour Fitness USA, Inc.                        $380.00                                                                                            $380.00
Yang, Hong
12585 Dupont Dr
Rancho Cucamonga, CA 91739                      16656    9/22/2020    24 Hour Fitness United States, Inc.                                                          $359.00                                                    $359.00
Burgoyne, M.D., Rodney W.
774 So. Arroyo Blvd.
Pasadena, CA 91105                              16657    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $7,776.00                                                                                          $7,776.00
Kalapala, Suneel
560 Allisha Ln
Tracy, CA 95376                                 16658    9/21/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                            $699.99
Kazanskaya, Svetlana
137 Kensington Street
Brooklyn, NY 11235                              16659    9/21/2020    24 Hour Fitness United States, Inc.                                        $576.00           $576.00                                                  $1,152.00
Cole, Brian
1710 East Stearns Avenue
La Habra, CA 90631                              16660    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $166.92                                                                                            $166.92
Bongirno, Diane
919 Coyote Court, #2232
Ocean Shores, WA 98569                          16661    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Brown, Maria D
5056 Maria Drive
Boynton Beach, FL 33436                         16662    9/18/2020        24 Hour Fitness USA, Inc.                                                                                   $707.00                                 $707.00
Emerson, Polly
4004 Harvey Penick Drive
Round Rock, TX 78664                            16663    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $270.00                                                                                            $270.00


                                                                                                  Page 968 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 969 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Baysal, Levent
PO Box 296
Lake Forest, CA 92609                          16664    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Leon, Michele R.
78 Flower road
Valley stream, NY 11581                        16665    9/23/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                          $99.00
Sanchez, Jessica
319 Summit Avenue #11
Jersey City, NJ 07306                          16666    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $215.88                                                                                         $215.88
Rodriguez, Sebastian
PO Box 20173
El Sobraante, CA 94820                         16667    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                          $93.98
Salvatore, Raymond
4709 W Chapman Ave
Orange, CA 92868                               16668    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $20,000.00                                                                                      $20,000.00
Lu, Daniel Juei Teh
9843 Hallwood Drive
Temple City, CA 91780                          16669    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                          $69.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                        16670    9/21/2020    24 Hour Fitness Worldwide, Inc.                                     $1,380.00                                                                    $1,380.00
Dong, Qing Hua
2660 Montrose Ave
Montrose, CA 91020                             16671    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $74.00                                                                                          $74.00
Molero, Jennifer
2823A West 17th Street
Brooklyn, NY 11224                             16672    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $270.07                                                                                         $270.07
Ekwealor, Somadina
730 Kinkead Way Apt. 300
Albany, CA 94706                               16673    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Calles, Erika
4582 Sargent Ave
Castro Valley, CA 94546                        16674    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Lam, Coong
10019 Pianella Way
Elk Grove , CA 95757                           16675    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Ho, Chelsea
3322 South Crawford Glen
Santa Ana, CA 92704                            16676    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Eosso, Stephen
7833 Rum Cay Avenue
Orlando, FL 32822                              16677    9/21/2020       24 Hour Fitness USA, Inc.                       $128.97                                                                                         $128.97
Lillis, Ana
580 Laie Drive
Makawao, HI 96768                              16678    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $30.20                                                                                          $30.20
Rivera, Diana
4353 Don Tomaso Dr. Apt 10
Los Angeles, CA 90008                          16679    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $76.98                                                                                          $76.98
Dwyer, Denise
410 Canyon Creek Drive
Richardson, TX 75080                           16680    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $153.00                                                                                         $153.00
Andersen, Adrienne
1434 Santa Monica Blvd. Apt.8
Santa Monica, CA 90404‐1741                    16681    9/21/2020       24 Hour Fitness USA, Inc.                       $720.00                                                                                         $720.00

                                                                                              Page 969 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 970 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Negendank, Ann
505 Panama Ave
Long Beach, CA 90814                           16682    9/23/2020    24 Hour Fitness Worldwide, Inc.                                        $1,050.00                                                                    $1,050.00
O'Hare, Vincent
3718 Flatlands Ave. Apt.5
Brooklyn, NY 11234                             16683    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $119.89                                                                                            $119.89
Amos, Julie
3039 Woods Dr
Las Vegas, NV 89108                            16684    9/25/2020            24 Denver LLC                              $750.00                                                                                            $750.00
Allison, Virginia
2480 E. Willamette Lane
Greenwood Village, CO 80121                    16685    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Patel, Arun
440 Brentwood Dr
Piscataway, NJ 08854                           16686    9/21/2020       24 Hour Fitness USA, Inc.                                           $1,606.33                                                                    $1,606.33
Enemuoh, Chioma
10530 Sisters ct
Elk Grove, CA 95624                            16687    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Parnyuk, Svitlana
570 Oak Avenue
Maywood, NJ 07607                              16688    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $59.99                                                                                             $59.99
Marrero, Ruth
4656 Eagle Peak Dr
Kissimmee, FL 34746                            16689    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Polyakov, Leonid
3985 Gouverneur Ave.
Apt.3C
Bronx, NY 10463                                16690    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Carroll, Mark
418 North Whitcomb Street
Fort Collins, CO 80521                         16691    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $612.50                                                                                            $612.50
Rajabi, Ziyad
5137 Rain Cloud Dr
El Sobrante, CA 94803‐2618                     16692    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $52.54                                                                                             $52.54
Chalmers, David
2420 Torrey Pines Rd A202
La Jolla, CA 92037                             16693    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Derheim, Brian
5156 Sorenson Way
Antelope , CA 95843                            16694    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                          $1,541.00
Castillo, Greg
1703 Grant Street
Berkeley, CA 94703                             16695    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $2,682.00                                                                                          $2,682.00
Zamarripa, Miguel
2309 S. Ramona Dr.
Santa Ana, CA 92707                            16696    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $359.99                                                                                            $359.99
Dicker, Richard
1649 Los Altos Road
San Diego, CA 92109                            16697    9/21/2020    24 Hour Fitness Worldwide, Inc.                                        $1,080.00                                                                    $1,080.00
Campos, Jonathan
3328 1/2 San Gabriel Blvd
Rosemead, CA 91770                             16698    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00



                                                                                              Page 970 of 1495
                                          Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 971 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Ruiz, Lurde
3624 NW 12TH ST
Miami, FL 33125‐2813                         16699    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Goulden, Robert
8420 Falcon View Dr
Antelope, CA 95843                           16700    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Mason, Julie
2265 Freeman Dr
Claremont, CA 91711                          16701    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                       $1,541.00
Nociforo, Nicholas
84 Dawnview Way
San Francisco, CA 94131                      16702    9/21/2020    24 Hour Fitness United States, Inc.                $1,541.00                                                                                       $1,541.00
Thompson, Carmen C
P.O. Box 81318
Las Vegas, NV 89180                          16703    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Wistrom, Mary C.
120 Heritage Circle
McDonough, GA 30253‐6034                     16704    9/18/2020     24 Hour Fitness Worldwide, Inc.                      $81.40                                                                                          $81.40
Jordan, Ivan Nathaniel
11579 Dunloring Drive
Upper Marlboro, MD 20774                     16705    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $136.67                                                                                         $136.67
Graves, Sean
117 Grape St
Roseville, CA 95678                          16706    9/24/2020        24 Hour Fitness USA, Inc.                        $149.66                                                                                         $149.66
JANARDHANAN, NARESHKUMAR
6900 Preston Rd, APT 213
PLANO, TX 75024                              16707    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $187.47                                                                                         $187.47
Nilson, IIo
268 Bluebonnet Lane Unit216
Scotts Valley, CA 95066                      16708    9/20/2020     24 Hour Fitness Worldwide, Inc.                                        $400.00                                                                      $400.00
Smith, Kevin S.
808 Vista Way
Oceanside, CA 92054                          16709    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $10,797.60                                                                                      $10,797.60
Beatty, Yanina Terene
5716 Aspen Grove Lane
Elk Grove, CA 95757                          16710    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Alvarez, Ignacio E
8515 Forest Heights Lane
Austin, TX 78749                             16711    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $36.36                                                                                          $36.36
Hong, Hee Yong
100 Freedom Ln #250
Aliso Viejo, CA 92656
USA                                          16712    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $436.00                                                                                         $436.00
Dionisio, Ruby
4992 Brookside Ave
Fontana, CA 92336                            16713    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Cristofani, Daniel B.
1024 SW Main St Apt 636
Portland, OR 97205‐2419                      16714    9/21/2020        24 Hour Fitness USA, Inc.                                           $499.92                                                                      $499.92




                                                                                               Page 971 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 972 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Deras‐Nava, Eduardo
Rein & Clefto, Attorneys at Law
Eduardo Deras‐Nava/Aaron Clefton, Esq.
Paul Leslie Rein
200 Lakeside Drive, Suite A
Oakland, CA 94612                              16715    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $50,000.00                                                                                         $50,000.00
Andruzzi, Cynthia
2217 West Fifth Street
Brooklyn, NY 11223                             16716    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $47.24                                                                                             $47.24
Stolarsky, Zachary
1434 S MCClelland St
Salt Lake City, UT 84105                       16717    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $323.99                                                                                            $323.99
Ryder, Ginger
31016 230th PL SE
Black Diamond, WA 98010                        16718    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $896.00                                                                                            $896.00
Lein, Jean
900 Walsh Hill Trl
Cedar Park, TX 78613‐4845                      16719    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                            $107.17
Dulin, Norman J
1733 SE Claybourne St.
Portland, OR 97202                             16720    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $456.00                                                                                            $456.00
Whiteman, Bibi
827 Gina Ct SE
Olympia, WA 98513                              16721    9/23/2020    24 Hour Fitness United States, Inc.                   $36.00                                                                                             $36.00
Kekahu, Malissa
2700 Wright Street
Sacramento, CA 95821                           16722    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                             $299.99                                                    $299.99
Robbins, Dorthy
47229 Division St.
Lancaster, CA 93535                            16723    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Alvarado, Napoleon
1225 Paddington Way
San Jose, CA 95127                             16724    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00
Kumaraswamy, Bhuvankumar
4598 Devonshire Common
Fremont, CA 94536                              16725    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $95.97                                                                                             $95.97
Hunt, Kathleen
6002 Barrett Avenue
El Cerrito, CA 94530                           16726    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $283.44                                                                                            $283.44
Dove, Crystal
4548 NW 114th Ave #1704
Doral, FL 33178                                16727    9/23/2020        24 Hour Fitness USA, Inc.                        $864.00                                                                                            $864.00
Wen, Ivy
24521 Corta Cresta
Lake Forest, CA 92630                          16728    9/23/2020    24 Hour Fitness United States, Inc.                   $44.20                                                                                             $44.20
Hatahet, Maher
2605 Grant Ave. #C
Redondo Beach, CA 90278                        16729    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,008.00                                                                                          $1,008.00
Pinkston, Kimberly Michelle
1436 W 2200 S
Woods Cross, VT 84087‐2391                     16730    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Burns, Esq., Meghan C.
1241 18th Street NE Unit #5
Washington, DC 20002                           16731    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00

                                                                                                 Page 972 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 973 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Wang, Qin
1981 Ascot Dr. Apt 4
Moraga, CA 94556                               16732    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Hamza, Nour
2009 Crom St.
Manteca, CA 95337                              16733    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Figueras, Julie
13472 Pico Ct.
Fontana, CA 92336                              16734    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Taleno, Rigoberto
245 S Serrano Ave #201
Los Angeles, CA 90004                          16735    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Fowler, Cynthia
8020 Alton Drive
Lemon Grove, CA 91945                          16736    9/23/2020    24 Hour Fitness Worldwide, Inc.                $100,000.00                                                                                     $100,000.00
Eng, William
4320 Monterey Hwy Spc 25
San Jose, CA 95111                             16737    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                          $99.99
Veros, Elena
1407 Poli St
Ventura, CA 93001                              16738    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Krantz, Nathan
33712 Calle Miramar
San Juan Capistrano, CA 92675                  16739    9/21/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Stone, Christian
6202 Springvale Dr.
LA, CA 90042                                   16740    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $2,624.00                                                                                       $2,624.00
Zago, Anna
660 Moraga Road Apt.5
Moraga, CA 94556                               16741    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $101.98                                                                                         $101.98
Lucas, Kim
585 Shady Oaks Dr.
Southlake, TX 76092                            16742    9/21/2020       24 Hour Fitness USA, Inc.                       $411.39                                                                                         $411.39
Pearson, Ralph E
7180 Ruane St
San Diego, CA 92119                            16743    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $286.66                                                                                         $286.66
Kim, Christine
808 3rd Ave.
Los Angeles, CA 90005                          16744    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Azah, Asaya
1724 Samson Court
San Jose, CA 95124                             16745    9/23/2020    24 Hour Fitness Worldwide, Inc.                                        $68.00                                                                       $68.00
Jimenez, Antoinette E.
7929 Carlyle Dr.
Riverside, CA 92509                            16746    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $59.16                                                                                          $59.16
Cooper, Robert
453 Howland Canal
Venice, CA 90291                               16747    9/23/2020    24 Hour Fitness Worldwide, Inc.                                       $299.99                                                                      $299.99
Chun, Leticia
1804 Parkwood Drive
San Mateo, CA 94403                            16748    9/21/2020       24 Hour Fitness USA, Inc.                       $249.99                                                                                         $249.99
Yek, Surn‐Yee
2005 Shady Creek Place
Danville, CA 94526                             16749    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                          $51.99

                                                                                              Page 973 of 1495
                                              Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 974 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Sandler, Ethan
301 Port O Conner Drive
Little Elm, TX 75068                             16750    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Klee, Megan
4527 NE 14th Ave
Portland, OR 97211                               16751    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $234.95                                                                                            $234.95
Smith, Daniel R.
5400 Fieldston Rd. Apt 31C
Bronx, NY 10471                                  16752    9/21/2020           24 New York LLC                             $433.99                                                                                            $433.99
Chang, Yung
2801 Countrywood Ln
West Covina, CA 91791                            16753    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Rangaraj, Jay
2217 Scenic Dr
Plano, TX 75025‐4733                             16754    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Sanchez, Luis
4010 De Anza Dr
Palmdale, CA 93551                               16755    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $469.97                                                                                            $469.97
Nguyen, Richard
16211 Carson Circle
Missouri City, Texas 77489                       16756    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Rodriguez, Jose
Po Box 20173
EI sobrante, CA 94820                            16757    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
XR, minor by his father Luis Reyes
Michael K. Eidman, Esq.
Attorney for Creditor
157 Engle Street
Englewood, NJ 07631                              16758    9/21/2020    24 Hour Fitness Worldwide, Inc.                $250,000.00                                                                                        $250,000.00
Pensado, Guadalupe
The Dearie Law Firm, PC
Ashley Jacoby/John Dearie
515 Madison Ave, 16th Floor
New York, NY 10022                               16759    9/21/2020       24 Hour Fitness USA, Inc.                   $950,000.00                                                                                        $950,000.00
Li, Shuyi
43202 Portofino Terrace
Fremont, CA 94539                                16760    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $770.00                                                                                            $770.00
Reeder, Jason
1035 SE Miller Street
Portland, OR 97202                               16761    9/21/2020       24 Hour Fitness USA, Inc.                       $586.59                                                                                            $586.59
Rodriguez, Yahir
PO Box 20173
El Sobrante, CA 94820                            16762    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Brainard, Elaine
438 Seaside Sparrow Way
Richmond, TX 77469                               16763    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $221.61                                                                                            $221.61
Chargualaf, Henry Frank
43530 Savona Street
Temecula, CA 92592‐9248                          16764    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Mitchell, Adarius
                                                 16765    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lenh, Tony
4737 Hillside Dr
Castro Valley, CA 94546                          16766    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $276.22                                                                                            $276.22

                                                                                                Page 974 of 1495
                                           Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 975 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Peters, Stephanie
2482 Chardonnay Way
Livermore, CA 94550                           16767    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,520.00                                                                                          $1,520.00
Avila, Ligaya Good
18713 46th Ave W
Lynnwood, WA 98037                            16768    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $4,222.14                                                                                          $4,222.14
Rodriguez, Malinda
PO Box 20173
El Sobrante, Ca 94820                         16769    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $25.60                                                                                             $25.60
Hill, Rachel
5007 Grape St
Houston, TX 77096                             16770    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Haya, David N.
2882 Laramie Ave
San Ramon, CA 94583                           16771    9/21/2020    24 Hour Fitness Worldwide, Inc.                                        $1,940.00                                                                    $1,940.00
Magda, Teodor
725 NE 157th Ave.
Portland, OR 97230                            16772    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Graige, Sydney A.
3525 S. Brentwood St.
Lakewood, CO 80235                            16773    9/21/2020            24 Denver LLC                                   $0.00                                                                                           $0.00
Taylor, Tenisha M
43853 Glenraven Road
Lancaster, CA 93535‐4021                      16774    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $168.00                                                                                            $168.00
Oz, Doron
582 Belfast Ct
Sunnyvale, CA 94087                           16775    9/21/2020       24 Hour Fitness USA, Inc.                       $369.99                                                                                            $369.99
Miles, Terri Lee
3710 W 63rd Street
Los Angeles, CA 90043                         16776    9/21/2020    24 Hour Fitness Worldwide, Inc.                                          $225.00                                                                      $225.00
Beatty, Marion Cornell
5716 Aspen Grove Lane
Elk Grove, CA 95757                           16777    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Riley, John
PO Box 8414
Emeryville, CA 94662‐0414                     16778    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Collins, Taryn
10136 Washington Street
Bellflower, CA 90706                          16779    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $78.98                                                                                             $78.98
Nicola, George
8288 Gilman Dr.
Unit 43
La Jolla, CA 92037                            16780    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $25.74                                                                                             $25.74
Kohl, Tessa
6463 S. Tresa Drive
Taylorsville, Utah 84129                      16781    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Wang, Yan
219 S Crimson Clover Cir
The Woodlands, TX 77381                       16782    9/21/2020       24 Hour Fitness USA, Inc.                    $86,000.00                                                                                         $86,000.00
Christie, Gordon
3007 Clancy Meadows Drive
Katy, TX 77494                                16783    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00



                                                                                             Page 975 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 976 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Aipa, Jonathan R
43530 Carpenter Drive
Lancaster, CA 93535                            16784    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                             $429.99                                 $429.99
Springston, William L
4560 Enchanted Cir N
Colorado Springs, CO 80917                     16785    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Lee, Thomas
6050 Canterbury Drive
Apt F224
Culver City, CA 90230                          16786    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
City Electric Supply Company
c/o NCS
729 Miner Road
Highland Heights, OH 44143                     16787    9/21/2020        24 Hour Fitness USA, Inc.                      $9,664.45                          $103,328.64                                                $112,993.09
Mosher, Fred
3449 Summerset Circle
Costa Mesa, CA 92626                           16788    9/23/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                       $1,500.00
Norman, Diana
2902 Norfolk Dr.
Austin, TX 78745                               16789    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                         $107.17
Carter, Matthew
8206 Durango Lodge Lane
Richmond, TX 77407                             16790    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                         $210.00
Oropeza, Irma
9905 Connecticut Ave
Kensington, MD 20895                           16791    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $510.88                                                                                         $510.88
Fulton, Maria
266 East 7845 South
Sandy, UT 84070                                16792    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                              $429.99                                                    $859.98
Ali, Akram
68 4th Avenue
Westwood, NJ 07675                             16793    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Chopra, Raman
12555 Garden Grove Blvd Ste 404
Garden Grove, CA 92843                         16794    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Hernandez, Alfonso
Bauman Law
6800 Owensmouth Ave Suite 410
Canoga Park, CA 91303                          16795    9/24/2020    24 Hour Fitness United States, Inc.            $1,000,000.00                                                                                   $1,000,000.00
Miller, Ryan
Jan Kennedy
5365 Via Morena
Yorba Linda, CA 92886                          16796    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Weil, Benjamin
45258 Tom Blalock Street #403
Fremont, CA 94539                              16797    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $840.00                                                                                         $840.00
ANDERSON, PETER B
219 S CRIMSON CLOVER CIR
THE WOODLANDS, TX 77381                        16798    9/21/2020        24 Hour Fitness USA, Inc.                     $18,000.00                                                                                      $18,000.00
Chopra, Janak
12555 GARDEN GROVE BLVD
STE 404
GARDEN GROVE, CA 92843                         16799    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00


                                                                                                 Page 976 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 977 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Mickens, Carol
1526 Mission Ridge Trail
Carrollton, TX 75007                           16800    9/21/2020     24 Hour Fitness Worldwide, Inc.                                           $250.00                                                                      $250.00
Vargas, Melissa
1437 N Avenue 47 Apt # 1
Los Angeles, CA 90042                          16801    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,540.00                                                                                          $1,540.00
Sakai‐Su, Jane
52 STAGECOACH
IRVINE, CA 92602                               16802    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $4,730.00                                                                                          $4,730.00
Glade, Jody
9200 Canalino Drive
Las Vegas, NV 89134                            16803    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $126.55                                                                                            $126.55
Wanwg, Yujiu
14133 Masline Street
Baldwin Park, CA 91706                         16804    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Gupta, Hirsch
1644 Alderwood Place
Thousand Oaks, CA 91362                        16805    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Rodarte, Katrina E
4330 20th Street
San Francisco, CA 94114                        16806    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $71.98                                                                                             $71.98
Di Maggio, Alexis
39441 Benavente Ave.
Fremont, CA 94593‐3002                         16807    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,008.00                                                                                          $1,008.00
Serna, Adrian
3196 Wicklow Dr
Riverside, CA 92503                            16808    9/21/2020     24 Hour Fitness Worldwide, Inc.            $250,000,000.00                                                                                    $250,000,000.00
Hickey, Thomas
1221 Brighton Ave., #9
Albany, CA 94706                               16809    9/21/2020    24 Hour Fitness United States, Inc.                  $161.00                                                                                            $161.00
Cuccia de Campos, Vitor
19401 Parthenia St, Apt #3058
Northridge, CA 91324                           16810    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                                $140.97                                 $140.97
Henderson, Steven
4855 Baroque Terrace
Oceanside, CA 92057                            16811    9/21/2020    24 Hour Fitness United States, Inc.                  $528.57                                                                                            $528.57
Pedroni, Paul Alfred
2113 Bellevue Ranch Road
Santa Rosa, CA 95407                           16812    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                            $499.92
Moore, Markaye
19003 Martha Ave
Cerritos, CA 90703                             16813    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Hanks, Mary
130 Melville Ave
Palo Alto, CA 94301                            16814    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $87.50                                                                                             $87.50
Kaholokula, William A.
15408 Weeks Drive
Whittier, CA 90604                             16815    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Bazan, Rosa
Pusch & Nguyen
6330 Gulf Fwy
Houston, TX 77023                              16816    9/21/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00



                                                                                                 Page 977 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 978 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
Kim, Mikang
38950 Blacow Road
Suite A
Fremont, CA 94536                              16817    9/21/2020     24 Hour Fitness Worldwide, Inc.                                        $376.00                                                                      $376.00
Mak, Lawrence
376 Imperial Way
Apt #102
Daly City, CA 94015                            16818    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Nicholas, Susanne
7938 Reading Avenue
Los Angeles, CA 90045                          16819    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,466.98                                                                                       $1,466.98
DeWees, Karly
1916 Harriman Lane Apt. # 3
Redondo Beach, CA 90278                        16820    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $332.00                                                                                         $332.00
Corso, Peter Dante
14 El Cajon
Irvine, CA 92602                               16821    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Hsiung, Tanya
6565 Purple Crab Dr
Newark, CA 94560                               16822    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                             $699.99                                 $699.99
Garcia, Riley
7270 W Manchester Ave #242
Los Angeles, CA 90045                          16823    9/21/2020    24 Hour Fitness United States, Inc.                   $93.98                                                                                          $93.98
Munoz, Christopher M
17168 Ryeland Rd
Hesperia, CA 92345                             16824    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Burgess, April
7892 Marshall Ct
Fontana, CA 92336                              16825    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Xue, Tianxiong
301 Whitclem Dr.
Palo Alto, CA 94306                            16826    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,092.00                                                                                       $1,092.00
Chinn, Jason
134 Douglas Fir Circle
Cloverdale, CA 95425                           16827    9/27/2020           24 San Francisco LLC                           $42.00                                                                                          $42.00
Ludwig, Jackson
1925 Eastlake Ave. E.
Apt 306
Seattle, WA 98102                              16828    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Angeles, Junice
434 Bonnie Street
Daly City, CA 94014                            16829    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $290.00                                                                                         $290.00
Muse, Ernest (Gene)
2621 Buenos Aires Ct
Walnut Creek, CA 94597                         16830    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $599.92                                                                                         $599.92
RU Old Denton Road Fort Worth TX LLC
GOE Forsythe & Hodges LLP
Marc C. Forsythe, Esq.
18101 Von Karman #1200
Irvine, CA 92612                               16831    9/21/2020        24 Hour Fitness USA, Inc.                     $84,441.30                                                                                      $84,441.30
Norman, Jerry P.
2902 Norfolk Dr.
Austin, TX 78745                               16832    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                         $107.17


                                                                                                   Page 978 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 979 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Ingram, Shira
5132 White Oak Ave
#311
Encino, CA 91316                               16833    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $443.99                                                                                         $443.99
Solvason, Nanette
1563 El Camino Real
Palo alto, CA 94306                            16834    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                             $857.89                                 $857.89
Jiminez, Deann
83694 Glendora Ridge Ave
Coachella, CA 92236                            16835    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $177.00                                                                                         $177.00
TATENO, HIDEO
932 E 5TH AVE
SAN MATEO, CA 94402                            16836    9/21/2020        24 Hour Fitness USA, Inc.                        $357.50                                                                                         $357.50
JANOWSKI, JULIA
11729 SE 93rd Street
Newcastle,, WA 98056                           16837    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $866.69                                                                                         $866.69
Peer, Mikail
1950 Elkhorn Ct Unit 130
San Mateo, CA 94403                            16838    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $174.60                                                                                         $174.60
Janowski, Julia
11729 SE 93rd Street
Newcastle, WA 98056                            16839    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $866.69                                                                                         $866.69
Nam, Wendy
604 SE Peacock lane
Portland, OR 97214                             16840    9/21/2020        24 Hour Fitness USA, Inc.                         $23.34                                                                                          $23.34
Hansen, Lene
125 Palm Drive
Hermosa Beach, CA 90254                        16841    9/21/2020    24 Hour Fitness United States, Inc.                  $270.00                                                                                         $270.00
Ballestero, Connie
4400 West Tiller Ave
Orange, CA 92868                               16842    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                         $420.00
Marchand‐Simons, Jeremiah
2805 Standing Juniper Ct
Pflugerville, TX 78669                         16843    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $352.08                                                                                         $352.08
Parker, Kristi
1434 W. 25th St
Houston, TX 77008                              16844    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $90.90                                                                                          $90.90
Ruiz, Adriana Abrego
627 Coronel Pl Apt N
Santa Barbara, CA 93101                        16845    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Gibson, David E
9802 paddock court
Houston, TX 77065                              16846    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Leos, Elizabeth
17929 W Glenhaven Dr
Goodyear, AZ 85338                             16847    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Saephan, Adrienne
5621 Woodforest Drive
Sacramento, CA 95842                           16848    9/29/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                           $0.00
Leung, Rosemarie T.
2102A Gallows Road, Suite 200
Vienna, VA 22182                               16849    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $866.62                                                                                         $866.62



                                                                                                 Page 979 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 980 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Barajas, Arsenio
29831 Clearbrook Cir Apt 9
Hayward, Ca 94544                              16850    9/23/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Reynoso, Juventino
83694 Glendora Ridge Ave
Coachella, CA 92236                            16851    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $36.00                                                                                             $36.00
Jain, Abhishek
18666 Redmond Way
Apt# RR1138
Redmond, WA 98052                              16852    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $144.40                                                                                            $144.40
Garibay, Raquel
968 N Arrowhead Ave
Rialto , CA 92376                              16853    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Ragusa, Vincent J
743 NE Birch Street, Unit A
Camas, WA 98607                                16854    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Furr, Suzanne
4433 Windsor Farm Rd
Harwood, MD 20776                              16855    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $1,072.54                                                                                          $1,072.54
Johnson, Betsy
3308 Corinth Ave
Los Angeles, CA 90066                          16856    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $1,364.00                                                                                          $1,364.00
Litovchenko, Aleksandr
601 W Lexington Ave
Pomona, CA 91766                               16857    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $330.00                                                                                            $330.00
Bolima, Jr., Phillip S.
1159 Sixth Avenue
San Diego , CA 92101                           16858    9/21/2020    24 Hour Fitness Worldwide, Inc.                                          $900.00                                                                      $900.00
Perez, Rafael
421 Emerson Street #1
Houston, TX 77006                              16859    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Moreno, Samuel Lopez
968 N Arrowhead Ave
Rialto, CA 92376                               16860    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Weinstock, Mark
7650 Corkwood Ave.
Boynton Beach, FL 33437                        16861    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $38.19                                                                                             $38.19
Fujimoto, Brenda
3473 Windsor Court
Costa Mesa, CA 92626                           16862    9/23/2020       24 Hour Fitness USA, Inc.                     $1,720.00                                                                                          $1,720.00
Wang, Bo
15319 Benson Landing Drive
Cypress, TX 77429                              16863    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $298.22                                                                                            $298.22
Yoshida, Rodney
951109 milia st
Mililani, Hawaii 96789                         16864    9/28/2020             RS FIT CA LLC                           $1,759.16                                                                                          $1,759.16
Fasano, Leonard R
235 CENTRE STREET
Nutley, NJ 07110‐2829                          16865    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $333.30                                                                                            $333.30
Berkley, Larry
601 Surf Ave #1c
Brooklyn, NY 11224                             16866    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                            $179.88                                                    $179.88



                                                                                              Page 980 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 981 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Bolima Jr, Phillip S.
1159 Sixth Avenue
San Diego, CA 92101                            16867    9/21/2020    24 Hour Fitness Worldwide, Inc.                                       $900.00                                                                      $900.00
Torres, Jose Luis
24048 Chantry Rd
Colton, CA 92324                               16868    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $247.94                                                                                         $247.94
Vomvoris, Anna
300 Bay St Apt 16
Santa Monica, CA 90405                         16869    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $525.00                                                                                         $525.00
Langston, Rita
161 Sutherlin Lane
Fairfield, CA 94534                            16870    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $50,000.00                                                                                      $50,000.00
Garcia, Nelsy M
1065 Rivendel Dr
Corona, CA 92883                               16871    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                          $41.99
Lee, Ed
16219 Jada Way
Oregon City, OR 97045                          16872    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $114.00                                                                                         $114.00
Roberts, Timothy
398 S. Smokeridge Terrace
Anaheim, CA 92807                              16873    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
 baltazar, Christopher
417 cloverbrook st
Carson, Ca 90745                               16874    9/28/2020    24 Hour Fitness Worldwide, Inc.                                  Unliquidated                          Unliquidated                                  $0.00
Boyer, Charles
4637 Maritime Loop
Union City, CA 94587                           16875    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Le, Van
12184 Loya River Ave
Fountain Valley, CA 92708                      16876    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Srivastava, Karunesh
3766 Oxford Cmn
Fremont, CA 94536                              16877    9/22/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                         $100.00
Fuad, Ida
2078 Campton Circle
Gold River, CA 95670                           16878    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                         $360.00
Nakagawara, Van B.
95‐058 Hokuiwa Street Apt. 107
Mililani, HI 96789                             16879    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $63.29                                                                                          $63.29
Mercer, Julianne
2001 Waudman Ave
Stockton, CA 95209                             16880    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Castillo, Sandy
7125 Chinaberry Rd
Dallas, TX 75249                               16881    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $668.64                                                                                         $668.64
Patel, Prerak
91 Talmadge Avenue
Iselin, NJ 08830                               16882    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Kilbuck, Carrol
6780 Malachite Place
Carlsbad, CA 92009                             16883    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Cline, Sherry
6952 Burnham Drive
Citrus Heights, CA 95621                       16884    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                         $899.00                                                    $899.00

                                                                                              Page 981 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 982 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Han, Young Kwang
                                               16885    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $122.61                                                                                            $122.61
Hanna, Veronica
904 Denise Ln
El Cajon, CA 92020                             16886    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $73.48                                                                                             $73.48
Murphy, Leslie
7650 SW 92nd Place
Portland, OR 97223                             16887    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $175.00             $3,025.00                                                                    $3,200.00
Sims, Joshua
10619 NE 174th Pl
Bothell, WA 98011                              16888    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                             $20.00
Huey, Rhianna
34752 Bowie Common
Fremont, CA 94555                              16889    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $740.00                                                                                            $740.00
Parker, Angela Dunn
3237 Lucas Circle
Lafayette, CA 94549                            16890    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $99.98                                                                                             $99.98
Daldrup, Joseph
716 1/2 Iris Ave
Corona Del Mar, CA 92625                       16891    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $60.49                                                                                             $60.49
Sarian, Hasmik
1234 N. Clybourn Ave
Burbank, CA 91505                              16892    9/22/2020        24 Hour Fitness USA, Inc.                      $1,399.88                                                                                          $1,399.88
Finlay, Alison
2815 Albany Street
Houston, TX 77006                              16893    9/26/2020        24 Hour Fitness USA, Inc.                         $69.00                                                                                             $69.00
Lau, Celeste
2604 E 9th St
Bremerton, WA 98310                            16894    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $78.32                                                                                             $78.32
Mooney, John
95 Argonaut, # 105
Aliso Viejo, CA 92656                          16895    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Gonzales Reinoso, Regina Ann
9110 Wolcott Park Lane
Houston, TX 77075                              16896    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                $300.00                                 $300.00
Pirijanian, Alec
1640 Irving Ave
Glendale, CA 91201                             16897    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $104.35                                                                                            $104.35
Butler, Lisa
219 W. Gardner Street
Long Beach, CA 90805                           16898    9/21/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Rocha, Bobbie
8501 Maple Hall Dr.
Sacramento, CA 95823                           16899    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Castaneda, Randy
559 S. Albertson Ave
Covina, CA 91723                               16900    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Dang, Phuong
1010 Rincon Circle
San Jose, CA 95131                             16901    9/21/2020    24 Hour Fitness United States, Inc.                  $403.99                                                                                            $403.99
JULLIE, EMILY ROSE
4814 JEAN DRIVE
SAN DIEGO, CA 92115                            16902    9/22/2020    24 Hour Fitness United States, Inc.                  $929.97                                                                                            $929.97


                                                                                                 Page 982 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 983 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Polisetty, Shilpa
36056 Haley St
Newark, CA 94560                               16903    9/21/2020     24 Hour Fitness Holdings LLC                      $250.00                                                                                         $250.00
Pan, Jiayi
1301 Pacheco Street
Santa Clara, CA 95051                          16904    9/23/2020       24 Hour Fitness USA, Inc.                                          $215.00                                                                      $215.00
Sheng, Xiaoyi
507 Holthouse Terrace
Sunnyvale, CA 94087                            16905    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Buhler, Pascal A
3326 113th Street SE
Everett, WA 98208                              16906    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Burns, Cara
28202 Cabot Road, Suite 300
Laguna Niguel, CA 92677                        16907    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $583.33                                                                                         $583.33
Cannon, Yasmeen A
854 S. Plymouth Blvd
Los Angeles, CA 90005                          16908    9/20/2020     24 Hour Fitness Holdings LLC                    $2,500.00                                                                                       $2,500.00
Balidemaj, Driton
3419 Irwin Ave Apt 902
Bronx, NY 10463                                16909    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Onorevole, Katia
13 Center Ave 2nd Floor
Little Falls, NJ 07424                         16910    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                                            $601.35                                 $601.35
Briggs, Paul
10908 Blix Street
Los Angeles, CA 91602                          16911    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $524.99                                                                                         $524.99
McDermott, Kevin P
163 Desert Falls Drive E
Palm Desert, CA 92211‐1758                     16912    9/24/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
Juybari, Hossein
2164 Dickinson Drive
Carlsbad, CA 92008                             16913    9/21/2020       24 Hour Fitness USA, Inc.                        $38.00                                                                                          $38.00
Choeyang, Tenzing
5920 San Diego St Apt 2
El Cerrito, CA 94530                           16914    9/21/2020       24 Hour Fitness USA, Inc.                                                            $200.00                                                    $200.00
Fralick, Brandon
7423 Summer Night Ln
Rosenberg, TX 77469                            16915    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $161.19                                                                                         $161.19
Searle, Edward A.
5976 Joshua Trail
Camarillo, CA 93012                            16916    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                          $30.00
Bos, Nicholas J
4028 Lambert Rd
El Sobrante, CA 94803                          16917    9/22/2020    24 Hour Fitness Worldwide, Inc.                                       $132.91                                                                      $132.91
Kliewer, John
1507 N Elston Ave Apt 3
Chicago, IL 60642                              16918    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $143.97                                                                                         $143.97
Koniuch, Kevin
160 Sunset Street
Dumont, NJ 07628                               16919    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $93.80                                                                                          $93.80
Carmelli, Natalie
2323 Wandering Ridge Dr
Chino Hills, CA 91709                          16920    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00

                                                                                              Page 983 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 984 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Lee, Marlin
2088 Woolner Ave
Fairfield, CA 94533                             16921    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Gjolaj, Pashka
3500 Campfire Ct
Yorktown Heights, NY 10598                      16922    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $155.97                                                                                            $155.97
Juybari, Teri A.
2164 Dickinson Drive
Carlsbad, CA 92008                              16923    9/21/2020        24 Hour Fitness USA, Inc.                         $19.00                                                                                             $19.00
Ortega, Laura Saucedo
1445 Range Ave
Apt 102
Santa Rosa, CA 60430                            16924    9/21/2020        24 Hour Fitness USA, Inc.                                                                $750.00                                                    $750.00
Spencer, Matthew
8840 Ashgrove House Ln, Apt 201
Vienna, VA 22182                                16925    9/22/2020        24 Hour Fitness USA, Inc.                                              $313.84                                                                      $313.84
Stinson, Tammy Lynn
3131 Atascocita Vale Drive
Humble, TX 77396                                16926    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                                $255.92                                 $255.92
Moore, Nora
505 South Bend Trail
Southlake, TX 76092                             16927    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00
 Taylor, Aric
14442 129th Ave NE
Kirkland, WA 98034                              16928    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Everage, Darryn
19408 Eddington Dr.
Carson, CA 90746                                16929    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Wendt, Philomena
19807 Parkwater Cir.
Katy, TX 77450                                  16930    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Slaton, Zachary
1200 S. Torrey Pines Dr. Apt.T198
Las Vegas, NV 89146                             16931    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Wright, Patricia A.
824 19th Street
Hermosa Beach, CA 90254                         16932    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $2,159.92                                                                                          $2,159.92
Suaza, Allan
2034 Delaware Ave APT C
Santa Monica, CA 90404                          16933    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $202.00                                                                                            $202.00
Lynch, Willie
Otis L. Jones
1726 Sonoma Blvd.
Vallejo, CA 94590                               16934    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $12,000.00                                                                                         $12,000.00
Reyes, Frankie J
9739 S Castle Ridge Cir
Highlands Ranch, CO 80129                       16935    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
KRUMMEL, WILLIAM ALAN
6117 RUM RUNNER CT.
LAS VEGAS, NV 89130                             16936    9/25/2020    24 Hour Fitness United States, Inc.                                        $399.98                                                                      $399.98
Nakamura, Stephanie
4744 Sequoia Place
Oceanside, CA 92057                             16937    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $1,440.00                                                                                          $1,440.00


                                                                                                  Page 984 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                   Page 985 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
MacDonald, Richard & Tess
261 Kaualani Drive
Pukalani, HI 96768                             16938    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $206.24                                                                                            $206.24
Kim, Steve
24314 Twin Oaks Valley Rd
Vista, CA 92084                                16939    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Bloch, Eric
5400 SW 85th Avenue
Portland, OR 97225                             16940    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $792.00                                                                                            $792.00
Bach Sr, Gary F
7 Heritage Ct
Upper Saddle River, NJ 07458                   16941    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Moss, Deidra
301 Parkview Ter
Vallejo, CA 94589                              16942    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $73.99                                                                                             $73.99
Davenport, Troy
13007 12th Ave SW #107
Burien, WA 98146                               16943    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Mateus, Fabian
2243 N Niagara St Apt E
Burbank, CA 91504                              16944    9/25/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                            $699.00
Chun, Edward
1804 Parkwood Drive
San Mateo, CA 94403                            16945    9/21/2020       24 Hour Fitness USA, Inc.                                                                                  $249.99                                 $249.99
Greenberg, Adam
1615 Gough St, Apt 5
San Francisco, CA 94109                        16946    9/23/2020         24 San Francisco LLC                          $150.56                                                                                            $150.56
Zhang, Chunlei
4345 Seven Hills Rd
Castro Valley, CA 94546                        16947    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Vasquez, Maria
24 Arden St Apt 1B
New York, NY 10040                             16948    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $199.99                                                                                            $199.99
Fruta, Donald
13422 Flint Dr.
Santa Ana, CA 92705                            16949    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $268.65                                                                                            $268.65
Proctor, Millard
13020 Daleside Ave.
Gardena, CA 90249                              16950    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $27.55                                                                                             $27.55
Erland, Jeanne M.
34 Sprucewood Blvd
Central Islip, NY 11722                        16951    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $486.00                                                                                            $486.00
Brito, Dalila Antonia
5347 SW 133 Pl
Miami, FL 33175‐6148                           16952    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $72.51                                                                                             $72.51
Nelson, Ginger
27892 Camino Del Rio
San Juan Capistrano, CA 92675                  16953    9/22/2020       24 Hour Fitness USA, Inc.                       $659.88                                                                                            $659.88
Fry, Beth
5877 NE 36th Avenue
Portland, OR 97211‐7344                        16954    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00
SandersonMerrit, Jennifer
7605 Normandy
The Colony, TX 75056                           16955    9/26/2020       24 Hour Fitness USA, Inc.                        $50.00                                                                                             $50.00

                                                                                                 Page 985 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                 Page 986 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Lou, Frances
1230 Clark Way
San Jose, CA 95125                             16956    9/21/2020    24 Hour Fitness Worldwide, Inc.                                       $568.72                                                                       $568.72
Ross, Khadeja
919 Cortez Dr.
Arlington, TX 76001                            16957    9/21/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                           16958    9/22/2020       24 Hour Fitness USA, Inc.                                          $568.00                                                                       $568.00
Henrichs, Sher
2211 SE 34th Ave
Portland, OR 97214                             16959    9/21/2020    24 Hour Fitness Worldwide, Inc.                                       $249.96                                                                       $249.96
Velasquez, Ernesto
1110 Ohio Ave. #24
Long Beach, CA 90804                           16960    9/22/2020    24 Hour Fitness Worldwide, Inc.                                       $375.00                                                                       $375.00
Becker, Scott
2825 Summer Day Avenue
Castle Rock, CO 80109                          16961    9/25/2020       24 Hour Fitness USA, Inc.                       $453.82                                                                                          $453.82
Nguyen, April
10748 Kearsarge Pl
Riverside, CA 92503                            16962    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
Pedroni, Wanda J
2113 Bellevue Ranch Road
Santa Rosa, CA 95407                           16963    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                          $499.98
Mock, Clyde
3278 Inspiration Drive
Colorado Springs, CO 80917                     16964    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $79.00                                                                                           $79.00
Barbosa, Mariano
11588 Yorba Avenue
Chino, CA 91710                                16965    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
TAM, JEREMIAH
                                               16966    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                          $360.00
Hwang, Robin
1142 Donahue Dr
Pleasanton, CA 94566                           16967    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $98.49                                                                                           $98.49
CMJN AVT
ATTN: CHRIS BURBANO
1314 BALBOA WAY
LIVERMORE, CA 94550‐5515                       16968    9/23/2020       24 Hour Fitness USA, Inc.                       $494.12                                                                                          $494.12
Samandari‐Rad, Jeren
3245 Geary Blvd, Unit 591173
San Francisco, CA 94159                        16969    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $499.99                                                                                          $499.99
Keville, Thomas
5105 Lynch Court
Carlsbad, CA 92008                             16970    9/28/2020        24 Hour Holdings II LLC                                            $72.00                                                                        $72.00
Cristofani, Daniel B
1024 SW Main St Apt 636
Portland, OR 97205‐2419                        16971    9/22/2020       24 Hour Fitness USA, Inc.                                          $499.92                                                                       $499.92
Henderson, Carlena T
7901 S Lake Dr Apt C
Dublin, CA 94568‐3334                          16972    9/21/2020    24 Hour Fitness Worldwide, Inc.                                     $5,681.29                                                                     $5,681.29




                                                                                              Page 986 of 1495
                                               Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 987 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                   Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
BLACHER, JESSICA
TAYLOR AND RING
JOHN TAYLOR
1230 ROSENCRANS AVENUE
SUITE 360
MANHATTAN BEACH, CA 90266                         16973    9/21/2020       24 Hour Fitness USA, Inc.                   $350,000.00                                                                                        $350,000.00
Sampaio, Veronica
2763 East Ct
Richmond, CA 94806                                16974    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Miner, Ltd
3235 Levis Commons Blvd
Perrysburg, OH 43551                              16975    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,096.80                                                                                          $1,096.80
Martinez, Cristina
237 E. Central Ave.
Monrovia, CA 91016                                16976    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Berkley, Larry
601 Surf Ave, #1c
Brooklyn, NY 11224                                16977    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $179.88                                                                                            $179.88
Kotsakis, Francesca
89 S.Cliff Rd
Colonia, NJ 07067                                 16978    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $616.00                                                                                            $616.00
Thede, Michael
3336 Cottonwood Drive
St. Charles, MO 63301                             16979    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $572.08                                                                                            $572.08
Elario, Tod R
31752 Via Belardes
San Juan Capo, CA 92675‐3031                      16980    9/27/2020    24 Hour Fitness Worldwide, Inc.                                          $399.99                                                                      $399.99
Schultz, Toni
859 Cape Breton Dr
Pacifica, CA 94044                                16981    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $983.33                                                                                            $983.33
Barnes, Mike
3192 Orchard View Drive
Fairfield, CA 94534                               16982    9/24/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
McClaskey, Steve
8900 Mt Adams Ave
Vancouver, WA 98664                               16983    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $67.98                                                                                             $67.98
Zhang, Angie
13324 Weeping Willow Dr.
Friso, TX 75035                                   16984    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Cakir, Evren Sel
5236 Antiquity Circle
Fairfield, CA 94534                               16985    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Fuchs, Linda C.
18571 Waxwing Way
Lake Oswego, OR 97035                             16986    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $504.00                                                                                            $504.00
Golden, Richard N.
Elliot Ifraimoff & Associates, P.C.
118‐35 Queens Blvd, Suite 1250
Forest Hills, NY 11375                            16987    9/21/2020    24 Hour Fitness Worldwide, Inc.                $500,000.00                                                                                        $500,000.00
Ovchinnikoff, Mara
13917 Whiskey Hill Rd NE
Hubbard, OR 97032                                 16988    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00



                                                                                                 Page 987 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 988 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Abille III, Manuel
201 Arden Court
San Ramon, CA 94582                            16989    9/23/2020       24 Hour Fitness USA, Inc.                       $437.50                                                                                            $437.50
Baize, Michael
143‐31 228th Street
Laurelton, NY 11413                            16990    9/24/2020       24 Hour Fitness USA, Inc.                $18,000,000.00                                                                                     $18,000,000.00
Chan, Pui
2717 Gallio Ave
Rowland Heights, CA 91748                      16991    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Friedman, Barbie
7421 Cuvier St.
La Jolla, CA 92037                             16992    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Pearson, Caleb
1450 Bel Air Dr., #207
Concord, CA 94521                              16993    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Testing Engineers Inc
Attn: Ben Ong
2811 Teagarden Street
San Leandro, CA 94577                          16994    9/21/2020       24 Hour Fitness USA, Inc.                    $14,350.50                                                                                         $14,350.50
Holler, Traci
31450 Sweetwater Circle
Temecula, CA 92591                             16995    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $83.00                                                                                             $83.00
Morgan, Natalie
1582 Yosemite Dr.
Apt 8
Los Angeles, CA 90041                          16996    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $73.98                                                                                             $73.98
Sakai, Kazuko
2100 NW 69th Ter
Margate, FL 33063                              16997    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Abille Jr., Manuel
201 Arden Court
San Ramon, CA 94582                            16998    9/23/2020       24 Hour Fitness USA, Inc.                       $437.50                                                                                            $437.50
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                        16999    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Nguyen, Hau
17810 Treemont Landing
Houston, TX 77084                              17000    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Kennedy, Jan
5365 Via Morena
Yorba Linda, CA 92886                          17001    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Sanchez‐Vega, Veronica
11075 Kimberly Ave.
Montclair, CA 91763                            17002    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $516.98                                                                                            $516.98
Macias, Catalino
5442 Makati Circle
San Jose, CA 95123                             17003    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                         $10,000.00
Palmer, Daniel
8427 Belmont Valley Street
Las Vegas, NV 89123                            17004    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Michlewicz, Rachel
PO BOX 720593
Pinon Hills, CA 92372                          17005    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                          $1,541.00


                                                                                              Page 988 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 989 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Assir, Joseph Andrew
2719 Creeks Edge Parkway
Austin, TX 78733                                17006    9/28/2020       24 Hour Fitness USA, Inc.                       $374.25                                                                                            $374.25
Isaac, Lawrence
2 West End Avenue
Apt 5C
Brooklyn, NY 11235                              17007    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $142.50                                                                                            $142.50
Delphonse, Melodie
715 Cedar Ln, Apt. L
Teaneck, NJ 07666                               17008    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Aglietti, Debbie
23 Hilltop Drive
Mahopac, NY 10541                               17009    9/21/2020       24 Hour Fitness USA, Inc.                        $46.99                                                                                             $46.99
Huang, Wei
37201 Paseo Padre Pkwy #106
Fremont, CA 94536                               17010    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Lawhon, Carol
2900 Livorno Cove
Cedar Park, TX 78613                            17011    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Lawhon, Roger
2900 Livorno Cove
Cedar Park, TX 78613                            17012    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Kerr, Kathleen L
11314 Pebble Garden Lane
Austin, TX 78739                                17013    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Lim, Angela
358 Evergreen Dr
South San Francisco, CA 94080                   17014    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $58.00                                                                                             $58.00
Tolonen, Deborah Ross
15935 NE Morris St.
Portland, OR 97230                              17015    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $320.99                                                                                            $320.99
Kleyhons, Yolanda
10353 Longmont Sr
Houston, TX 77042                               17016    9/21/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ng, Esmond G.
58 Sanders Ranch Road
Moraga, CA 94556                                17017    9/23/2020       24 Hour Fitness USA, Inc.                       $774.00                                                                                            $774.00
Artmann, Kate
23910 Ladeene Avenue Unit #15
Torrance, CA 90505                              17018    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Arteaga, Stephanie
2939 Ocean Way League City
 77573                                          17019    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $106.31                                                                                            $106.31
Pathak, Ambarish
3555 Caminito El Rincon, Unit 229
San Diego, CA 92130                             17020    9/21/2020       24 Hour Fitness USA, Inc.                        $88.98                                                                                             $88.98
Robertson, Teri
19106 NE 45th Place
Sammamish, WA 98074                             17021    9/21/2020    24 Hour Fitness Worldwide, Inc.                     $92.49                                                                                             $92.49
Perkins Glass & Mirror Co, Inc
ATTN: L Philip Perkins
1420 Broadway
Seattle, WA 98122                               17022    9/21/2020       24 Hour Fitness USA, Inc.                       $290.00               $387.12                                                                      $677.12


                                                                                               Page 989 of 1495
                                                Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                    Page 990 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                                Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                         Amount
George, Jobin
12 Gerlach Drive
New City, NY 10956                                 17023    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $188.96                                                                                            $188.96
Sundarraman, Arulkumar
3266 Aralia Ct.
San Jose, CA 95135                                 17024    9/21/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
XR, minor by his father Luis Reyes
Michael K. Eidman, Esq. Attorney for Creditor
157 Engle Street
Englewood, NJ 07631                                17025    9/21/2020        24 Hour Fitness USA, Inc.                    $250,000.00                                                                                        $250,000.00
KIM, SOONJOO
1142 DONAHUE DR
PLEASANTON, CA 94566                               17026    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $110.50                                                                                            $110.50
Ji, Feng
15319 Benson Landing Drive
Cypress, TX 77429                                  17027    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $298.22                                                                                            $298.22
Hurtado, Marco
15519 Ashgrove Dr.
La Miranda, CA 90638                               17028    9/21/2020    24 Hour Fitness United States, Inc.                       $0.99            $299.00                                                                      $299.99
Zhong, Yehong
5021 229th Ave SE
Issaquah, WA 98029                                 17029    9/21/2020        24 Hour Fitness USA, Inc.                      $1,669.80                                                                                          $1,669.80
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                               17030    9/22/2020        24 Hour Fitness USA, Inc.                                              $568.00                                                                      $568.00
Shoemaker, John
2803 Elm Chase Ct
Katy, TX 77494                                     17031    9/21/2020     24 Hour Fitness Worldwide, Inc.                   $3,527.70                                                                                          $3,527.70
Mcgeehon, Cory
4862 Mount Saint Helens Dr
San Diego, CA 92117                                17032    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Sukumaran, Ranjani
40981 Valero Drive
Fremont, CA 94539                                  17033    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Cannon, Deborah A
17121 Berlin Lane
Huntington Beach, CA 92649                         17034    9/21/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Deischl, Scott
118 Cezanne Woods Dr
The Woodlands, TX 77382                            17035    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Cravens, Chantal
602 W Maple Ave
Monrovia, CA 91016                                 17036    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $116.67                                                                                            $116.67
Kadimi, Jyotsna
4021 Arellano Ct
Dublin, CA 94568                                   17037    9/24/2020        24 Hour Fitness USA, Inc.                        $646.97                                                                                            $646.97
CITY OF DOWNEY
11111 BROOKSHIRE AVE
DOWNEY, CA 90241                                   17038    9/21/2020    24 Hour Fitness United States, Inc.                $1,809.86                                                                                          $1,809.86
Marston, Dennis
1431 Crestwood Drive
South San Francisco, CA 94080                      17039    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                            $160.00



                                                                                                     Page 990 of 1495
                                             Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 991 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Holden, Jerry
6242 Caminito Telmo
San Diego, CA 92111                             17040    9/21/2020       24 Hour Fitness USA, Inc.                                             $350.00                                                                      $350.00
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                            17041    9/22/2020       24 Hour Fitness USA, Inc.                                             $568.00                                                                      $568.00
Hoffman, Camille
2115 Grace Drive
Santa Rosa, CA 95404                            17042    9/21/2020       24 Hour Fitness USA, Inc.                       $250.00                                                                                            $250.00
Rima, Sonya
6528 SW 114 Ave
Miami, FL 33173                                 17043    9/21/2020       24 Hour Fitness USA, Inc.                     $1,279.38                                                                                          $1,279.38
Quach, Jamie
920 Garfield Street
San Francisco, CA 94132                         17044    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Ruess, Craig
765 Hamilton Ave.
Palo Alto, CA 94301                             17045    9/21/2020       24 Hour Fitness USA, Inc.                       $850.00               $850.00                                                                    $1,700.00
Gutierrez, Vanessa
9105 Corbin Creek Cv
Austin, TX 87817                                17046    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Sellner, Kathleen
3610 Winding Way
Round Rock, TX 78664                            17047    9/21/2020       24 Hour Fitness USA, Inc.                       $642.86                                                                                            $642.86
Barsanti, Robert
20 Crystal Tr.
Burlingame, CA 94010                            17048    9/21/2020       24 Hour Fitness USA, Inc.                     $1,548.00                                                                                          $1,548.00
Huang, James Michael
8000 Cherry Lane
Downey, CA 90241                                17049    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wu, Wei
3288 Montecito Dr
San Jose, CA 95135                              17050    9/21/2020       24 Hour Fitness USA, Inc.                       $108.00                                                                                            $108.00
Montgomery, Sheila M
216 Camino Cortina St
Camarillo, CA 93010                             17051    9/21/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Van Sloten, Rachael
824 Antiquity Dr
Fairfield, CA 94534                             17052    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,410.00                               $1,410.00
Patterson, Patricia
9802 Paddock Court
Houston, TX 77065                               17053    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Deras‐Nava, Eduardo
Aaron Clefton
Rein & Clefton, Attorneys at Law
200 Lakeside Drive, Suite A
Oakland, CA 94612                               17054    9/21/2020       24 Hour Fitness USA, Inc.                    $50,000.00                                                                                         $50,000.00
Tjoa, May Lin
6 Christopher Place
Saddle River, NJ 07458                          17055    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,848.00                                                                                          $1,848.00
Primary Funding Corporation
11545 W. Bernardo Ct. Ste 209
San Diego, CA 92127                             17056    9/22/2020       24 Hour Fitness USA, Inc.                    $42,851.00                                                                                         $42,851.00


                                                                                               Page 991 of 1495
                                             Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 992 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Hong, Tony
100 Freedom Ln #250
Aliso Viejo, CA 92656                           17057    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $495.00                                                                                         $495.00
Lowry Denver Fitness, L.P.
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                           17058    9/24/2020        24 Hour Fitness USA, Inc.                    $377,532.51                                                                                     $377,532.51
Kieffer, Sheryl
Law Office of Julie Johnson, PLLC
Att: Robin R.Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                                17059    9/21/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                   $1,000,000.00
Kieffer, Stephen
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                                17060    9/21/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                   $1,000,000.00
Miller, Reginald
1730 Plaza Crest Ridge Rd
San Diego, CA 92114                             17061    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Robles, Victor
250 Franklin Ln
Ventura, CA 93001                               17062    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Rashtian, David
26833 Hot Springs Place
Calabasas, CA 91301                             17063    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Monokandilos, Francisco
16305 S. Delaware St Apt 5269
San Mateo, CA 94402                             17064    9/21/2020        24 Hour Fitness USA, Inc.                        $187.96                                                                                         $187.96
Jessen, Nicole
813 N. Rose St.
Burbank, CA 91505                               17065    9/21/2020        24 Hour Fitness USA, Inc.                         $83.08                                                                                          $83.08
Roberts, Najah
4119 Aralia Road
Altadena, CA 91001                              17066    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,900.00                                                                                       $1,900.00
Lin, Rina
2418 Phelps Street
San Francisco, CA 94124                         17067    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $305.00                                                                                         $305.00
Braunstein, Jordan
PO Box 2172
Castle Rock, CO 80104                           17068    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Bossak, Jeffrey
189 Girard Street
Brooklyn, NY 11235                              17069    9/22/2020            24 New York LLC                               $70.00                                                                                          $70.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                               17070    9/22/2020    24 Hour Fitness United States, Inc.                  $199.00                                                                                         $199.00
Adams, Samuel
451 Heather Court
Benicia, CA 94510                               17071    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Deischl, Kim
118 Cezanne Woods Dr
The Woodlands, TX 77382                         17072    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00

                                                                                                  Page 992 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                   Page 993 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                              Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                       Amount
Pacific Resources Associates LLC
Attn: R/E Counsel ‐ 1pda5454 24hou535
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                             17073    9/21/2020        24 Hour Fitness USA, Inc.                    $325,050.16                                                                                        $325,050.16
Nguyen, Thong
CMR 388 Box 81
APO, AP 96208                                  17074    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $850.00                                                                                            $850.00
Krieger, Jeffrey
90 Day Street H‐19
Clifton, NJ 07011                              17075    9/21/2020     24 Hour Fitness Worldwide, Inc.                      $76.77                                                                                             $76.77
Cleave, Bryan Van
3921 Veiled Falls Dr
Pflugerville, TX 78660                         17076    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $188.04                                                                                            $188.04
Lipitz Jr., Thomas
3525 S. Brentwood St.
Lakewood,, CO 80235                            17077    9/21/2020              24 Denver LLC                                   $0.00                                                                                           $0.00
Gutierrez, Raymond
2370 W La Habra Blvd
La Habra, CA 90631                             17078    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Strouse, Richard W
6444 E Eastman Ave
Denver, CO 80222                               17079    9/21/2020              24 Denver LLC                              $979.00                                                                                            $979.00
Rakowiecki, David
7413 Vol Walker Drive
Austin, TX 78749                               17080    9/22/2020    24 Hour Fitness United States, Inc.                  $140.84                                                                                            $140.84
New, Samuel R
55 Mason St
#409
San Francisco, CA 94102                        17081    9/21/2020           24 San Francisco LLC                           $64.00                                                                                             $64.00
Wong, Ron
3626 Noriega Street
San Francisco, CA 94122                        17082    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $6,975.00             $3,025.00                                                                   $10,000.00
Onofre, Carlos
22757 Marlin Place
West Hills, CA 91307                           17083    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Carmelli, Arie
2323 Wandering Ridge Dr
Chino Hills, CA 91709                          17084    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Lam, Phong
630 Veterans Blvd, Apt 368
Redwood City , CA 94063                        17085    9/22/2020           24 San Francisco LLC                          $699.99                                                                                            $699.99
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                           17086    9/22/2020              RS FIT NW LLC                          $317,228.26                                                                                        $317,228.26
Hartley, Joseph L.
1601 Orvieto Ct
Pleasanton, CA 94566                           17087    9/21/2020              RS FIT CA LLC                            $1,548.00                                                                                          $1,548.00
Frank, Michael
3491 Old Cobble Court
San Diego, CA 92111                            17088    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
Bartolom, Flora
16095 Via Harriet
San Lorenzo, CA 94580                          17089    9/22/2020      24 Hour Fitness Holdings LLC                       $600.00                                                                                            $600.00


                                                                                                   Page 993 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                  Filed 10/21/20                Page 994 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                    Amount
McCabe, Selden
727 E. Brooktrain Ln.
Eagle, ID 83616                                17090    9/22/2020        24 Hour Fitness USA, Inc.                      $1,577.00                                                                                       $1,577.00
Spector, Gene
35796 Gissing Place
Fremont, CA 94536                              17091    9/23/2020      24 Hour Fitness Holdings LLC                       $429.00                                                                                         $429.00
Pratap, Vinesh
18824 Crest Ave
Castro Valley, CA 94546                        17092    9/22/2020           24 San Francisco LLC                          $429.99                                                                                         $429.99
Mendicino, William
8 Locktown School Rd
Flemington, NJ 08822                           17093    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $93.80                                                                                          $93.80
Haar, Joshua Vonder
3270 Oakshire Dr., Apt. 17
Los Angeles, CA 90068                          17094    9/22/2020           24 San Francisco LLC                                             $123.97                                                                      $123.97
Sanedrin, Paolo
24401 Darrin Dr
Diamond Bar, CA 91765                          17095    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Koberda, Paula A
6611 NE 182nd ST
Unit F105
Kenmore, WA 98028                              17096    9/22/2020    24 Hour Fitness United States, Inc.                  $155.07                                                                                         $155.07
 Kapoor, Shashwat
PO Box 2689
Carlsbad, CA 92018                             17097    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $350.16                                                                                         $350.16
McHugh, Olivia
2455 Bayshore Avenue
Ventura, CA 93001                              17098    9/22/2020    24 Hour Fitness United States, Inc.                   $92.58                                                                                          $92.58
Wu, Ruqing
18773 Melrose Ave
Hayward, CA 94541                              17099    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Sarwari, Shahram Russ
PO Box 228
Alpine, CA 91903                               17100    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
AHERN RENTAL CENTERS INC.
PO BOX 271390
LAS VEGAS, NV 89127‐1390                       17101    9/21/2020        24 Hour Fitness USA, Inc.                      $2,119.06                                                                                       $2,119.06
Ramirez, Jacqueline
15631 Williams St. 45
Tustin, CA 92780                               17102    9/22/2020    24 Hour Fitness United States, Inc.                   $98.00                                                                                          $98.00
Farley, Jacob
2455 Bayshore Avenue
Ventura, CA 93001                              17103    9/22/2020    24 Hour Fitness United States, Inc.                   $44.09                                                                                          $44.09
Sears, Brenda
8029 Kittyhawk Ave.
Los Angeles, CA 90045                          17104    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $599.87                                                                                         $599.87
Diaz, Erica
123 Calle Amistad Unit 15206
San Clemente, CA 92673                         17105    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $111.00                                                                                         $111.00
Hobley, Irene Courtney
1810 Copperwood Lane
Richmond, TX 77406                             17106    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                             $350.00                                 $350.00



                                                                                                   Page 994 of 1495
                                                           Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                 Page 995 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                      Amount
Hayward, Robert
11486 Southampton Ct
Rancho Cucamonga, CA 91730                                      17107    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Dadhania‐Bhat, Puja
378 Gerald Cir
Milpitas, CA 95035‐8915                                         17108    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Smith, Jack E
13373 Kibbings Road
San Diego, CA 92130                                             17109    9/22/2020        24 Hour Fitness USA, Inc.                      $1,204.00                                                                                       $1,204.00
Toohey, Chris
710 St. Marys Road
Lafayette, CA 94549                                             17110    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,127.98                                                                                       $1,127.98
Paxton, Leslie Anne
11432 Baggett Street
Garden Grove, CA 92840                                          17111    9/26/2020     24 Hour Fitness Worldwide, Inc.                                      $1,700.00                                                                    $1,700.00

Wells Fargo Bank, National Association, as indenture trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222                                            17112    9/22/2020    24 Hour Fitness United States, Inc.         $521,617,777.78                                                                                 $521,617,777.78
SEEMAYER, JEAN
5046 MARIN WAY
OXNARD, CA 93035                                                17113    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $270.00                                                                                         $270.00
Young, Laura
2123 Impala Ct.
Pittsburg, CA 94565                                             17114    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                       $1,520.00
Halim, Mario
2455 S Manu Ln.
West Covina , CA 91792                                          17115    9/23/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                         $700.00
Chen, Wenmin
402 Galleria Dr, #3,
San Jose, CA 95134                                              17116    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $324.99                                                                                         $324.99
McMahon, Kevin
1045 N. Kings Rd. #204
West Hollywood, CA 90069                                        17117    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,128.00                                                                                       $1,128.00
An, Dong
3815 Tahoe St
West Sacramento, CA 95691                                       17118    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Sherrill, Roderick
3920 6th Avenue
Los Angeles, CA 90008                                           17119    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00
Luetke, Barbara
2100 N 128th St
Seattle, WA 98133                                               17120    9/22/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                                                                      $300.00
Hickey, Thomas
1221 Brighton Ave., #9
Albany, CA 94706                                                17121    9/27/2020        24 Hour Fitness USA, Inc.                        $161.00                                                                                         $161.00
Hicks, Ali
1730 Plaza Crest Ridge Rd
San Diego, CA 92114                                             17122    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $136.00                                                                                         $136.00
Thomas, Robert
1622 D Street
Sacramento, CA 95814                                            17123    9/22/2020        24 Hour Fitness USA, Inc.                                           $700.00                                                                      $700.00

                                                                                                                  Page 995 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                 Filed 10/21/20                    Page 996 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Tveretinov, Arkady
4506 Wrenford Way
Sacramento, CA 95842                           17124    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                          $1,200.00
Sarto, Lisa
106 Miramonte Drive
Moraga, CA 94556                               17125    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Larson, Jordan James
34511 Via Catalina
Capistrano Beach, CA 92624                     17126    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Pielock, Robert
4940 Donovan Dr.
Carmichael, CA 95608                           17127    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Pasquale, Robert C
39524 161st St East
Palmdale, CA 93591                             17128    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $3,499.44                                                                                          $3,499.44
Nguyen, Danielle
14250 Kimberley Ln
Apt 258
Houston, TX 77079                              17129    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $369.51                                                                                            $369.51
Matsuzaki, Craig
759 Matoza Ln
San Leandro, CA 94577                          17130    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Wong, Frances S. M.
4156 Keanu St., Apt 3
Honolulu, HI 96816                             17131    9/22/2020       24 Hour Fitness USA, Inc.                     $1,960.21                                                                                          $1,960.21
Gallardo, Maria
9105 Corbin Creek Cv
Austin, TX 78717                               17132    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Rosic, Glen
2599 Stoney Creek Place
Burnaby,, BC V3J7S4                            17133    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Standel, Ron
22049 Parthenia St
West Hills , CA 91304                          17134    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $465.00                                                                                            $465.00
Balciunas, Jordan
4821 Lankershim Blvd
#265
North Hollywood, CA 91601                      17135    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $125.97                                                                                            $125.97
Matheri, Mercy
24339 Wilding Way
Hayward, CA 94545                              17136    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $30.00               $861.99                                                                      $891.99
McCray, Tanarius
PO Box 830441
Richardson, TX 75083                           17137    9/27/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Samuel, Rand
174 Roanoke Rd Apt 6
El Cajon, CA 92020                             17138    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Muh, Barney
815 South 6th Street
Alhambra, CA 91801                             17139    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $62.00                                                                                             $62.00
Throop, Trisha S.
29447 Creekside Ln
Courtland, VA 23837                            17140    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $48.73                                                                                             $48.73


                                                                                              Page 996 of 1495
                                            Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 997 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Lowe, Mike
4210 Thomas Lake Harris Drive #307
Santa Rosa, CA 95403                           17141    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $3,244.00                                                                                       $3,244.00
Miller, Paisley
4236 Aubergine Way
Mather, CA 95655                               17142    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Rodger, Bruce
3354 Buskirk Ave
Walnut Creek, CA 94597                         17143    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $44.09                                                                                          $44.09
Fuad, Turnando
2078 Campton Circle
Gold River, CA 95670                           17144    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00
Kifer, Yona
817 Kingfisher Terrace
Sunnyvale, CA 94087                            17145    9/28/2020        24 Hour Fitness USA, Inc.                        $749.88                                                                                         $749.88
Dorsey, Bill
2024 Crimson Lane
Santa Rosa, CA 95403‐8690                      17146    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Clemens, Wulf
12 Ketelsen Ct
Moraga, CA 94556                               17147    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $583.33                                                                                         $583.33
SOMANI, ADITI
1116 VASQUEZ AVENUE,
Sunnyvale, CA 94086                            17148    9/21/2020    24 Hour Fitness United States, Inc.                  $995.96                                                                                         $995.96
Woods Jr, Vincent
11749 Christopher Ave
Inglewood, CA 90303                            17149    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Sandoval, Brenda
4051 Running Oak Lane
San Bernardino, 92407                          17150    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Chance, Betty L
7450 NW 11 PL
Plantation, FL 33313                           17151    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Yin, Kelly
19741 Louise Ct
Castro Valley, CA 94546                        17152    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Tom, Mimi
3065 Chippenham Drive
San Jose, CA 95132                             17153    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Ruiz Jr, Miguel A
204 S Hewes St
Orange, CA 92869                               17154    9/26/2020    24 Hour Fitness United States, Inc.                   $29.89                                                                                          $29.89
Ozeroff, Justin
3547 Delta Queen Avenue
Sacramento, CA 95833                           17155    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Seiwert III, Joe
PO Box 1675
El Grenada, CA 94018                           17156    9/29/2020        24 Hour Fitness USA, Inc.                        $253.28                                                                                         $253.28
Salamony, Anthony
810 Taylor Ave N
Suite 223
Seattle, WA 98109                              17157    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $259.00                                                                                         $259.00



                                                                                                 Page 997 of 1495
                                            Case 20-11558-KBO                  Doc 1102-1                  Filed 10/21/20                Page 998 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                    Amount
ADLP‐U&A, LLC
S&D Law
c/o Steven W. Kelly, Esq.
1290 Broadway, Suite 1650
Denver, CO 80203                               17158    9/22/2020       24 Hour Fitness USA, Inc.                   $300,926.06                                                                                     $300,926.06
AmCap Tiffany, LLC
c/o Steven W. Kelly, Esq.
1290 Broadway Suite 1650
Denver, CO 80203                               17159    9/22/2020       24 Hour Fitness USA, Inc.                   $511,993.05                                                                                     $511,993.05
Gonzalez, Yesenia
4270 Horvath St Unit 107
Corona, CA 92883                               17160    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Carney, Eilish
                                               17161    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $72.00                                                                                          $72.00
Lee, Moosook
18428 S Denker Ave
Gardena, CA 90248                              17162    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $470.84                                                                                         $470.84
HSU, UTING
3515 S OAK VALLEY PLACE
DIAMOND BAR, CA 91765                          17163    9/22/2020       24 Hour Fitness USA, Inc.                     $6,711.38                                                                                       $6,711.38
AmCap Austin Bluffs, LLC
S&D Law
c/o Steven W. Kelly, Esq.
1290 Broadway, Suite 1650
Denver, CO 80203                               17164    9/22/2020       24 Hour Fitness USA, Inc.                   $330,481.82                                                                                     $330,481.82
Chen, Sabrina
PO Box 4685
San Mateo, CA 94404                            17165    9/28/2020       24 Hour Fitness USA, Inc.                     $2,000.00                                                                                       $2,000.00
Sarwari, Layla
PO Box 228
Alpine, CA 91903                               17166    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
EXTRACTOR CORPORATION
ATTN: JENNIFER HUNTER
PO BOX 99
SOUTH ELGIN, IL 60177                          17167    9/22/2020       24 Hour Fitness USA, Inc.                    $33,802.40                                                                                      $33,802.40
Crossen, Kayla
7225 Potomac St.
Riverside, CA 92504                            17168    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $697.50                                                                                         $697.50
Rajguru, Arda Houri
588 Royce Street
Altadena, CA 91001                             17169    9/28/2020    24 Hour Fitness Worldwide, Inc.                                       $432.00                                                                      $432.00
Amstone, Jennifer
207 E. Broadway Unit 602
Long Beach, CA 90802                           17170    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $333.11                                                                                         $333.11
Latchmansingh, Michael
2 Charles Place
Bronxville, NY 10708                           17171    9/22/2020       24 Hour Fitness USA, Inc.                                           $78.22                                                                       $78.22
First Service
C/O Daniel Goldblatt
1969 Matzen Ranch Circle
Petaluma, CA 94954                             17172    9/22/2020       24 Hour Fitness USA, Inc.                    $42,689.90                           $61,520.00                                                $104,209.90
Jacobs, Jeffrey E.
10015 SW 53rd Ave
Portland, OR 97219                             17173    9/28/2020         24 San Francisco LLC                                             $301.83                                                                      $301.83

                                                                                                 Page 998 of 1495
                                                           Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                 Page 999 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                Amount                                                      Amount
Doane, Mykaela
3035 Folsom St.
Boulder, CO 80304                                               17174    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $140.97                                                                                         $140.97
Duong, Viet
13717 Greinert Dr
Pflugerville, TX 78660                                          17175    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Berry, Mary
3613 Lincoln Ave
Altadena, CA 91001‐3833                                         17176    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,017.08                                                                                       $2,017.08
Park, Seunghee
1507 Bedford Ave
Sunnyvale, CA 94087                                             17177    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
McCormick, Sandra
4337 Shamrock Way
Castro Valley, CA 94546                                         17178    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $433.00                                                                                         $433.00
McCormick, Dan
4337 Shamrock Way
Castro Valley , CA 94546                                        17179    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $433.00                                                                                         $433.00
Welsh, Kathleen
209 Camperdown Elm Dr
Austin, TX 78748                                                17180    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $539.00                                                                                         $539.00
Bolouvi, Antoni
145‐19 224th St
SPRINGFIELD GARDENS, NY 11413‐3447                              17181    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $97.98                                                                                          $97.98
Rosen, Corey
1255 B De Haro Street
San Francisco, CA 94107                                         17182    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $145.25                                                                                         $145.25
Jordan, Alice M.
10807 NE Heritage Pkwy
Unit #102
Hillsboro, OR 97006                                             17183    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $71.98                                                                                          $71.98
Heafner‐Haggith, Linda S.
47‐338 Mawaena Street
Kaneohe, Hawaii 96744                                           17184    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $168.54                                                                                         $168.54

Wells Fargo Bank, National Association, as indenture trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222                                            17185    9/22/2020    24 Hour Fitness Worldwide, Inc.           $521,617,777.78                                                                                 $521,617,777.78
Borude, Abhijit
1440 Bellevue Ave
Burlingame, CA 94010                                            17186    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,199.84                                                                                       $1,199.84
Crossley, Roxanne
1015 Glasgow Place
Danville, CA 94526                                              17187    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $3,096.00                                                                                       $3,096.00
Larry, Mavis
614 Lone Ridge Way
Murphy, TX 75094                                                17188    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $96.17                                                                                          $96.17
Admire, Bridget
1624 Hemlock Way
Broomfield, CO 80020                                            17189    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $119.32                                                                                         $119.32



                                                                                                               Page 999 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1000 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Martin, James
1426 Villa Capri
Crosby, TX 77532                               17190    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,669.59                                                                                       $1,669.59
Jiang, Kai
3824 E Seeger Ave
Visalia, CA 93292                              17191    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Sreedasyam, Venkat
33525 Quail Run Rd
Fremont, CA 94555                              17192    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $602.00                                                                                         $602.00
Gonzalez, Martin
4270 Horvath St
Unit 107
Corona, CA 92883                               17193    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Hsieh, Eric
20832 Carrey Rd.
Walnut, CA 91789                               17194    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Wright, Harvey
337 S. Fremont Apt 309
San Mateo, CA 94401                            17195    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Lupton, Amanda
4311 Bandini Ave
Riverside, CA 92506                            17196    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                          $40.00
Stinson, Da'Lynn Catrice
3131 Atascocita Vale Drive
Humble, TX 77396                               17197    9/21/2020    24 Hour Fitness Worldwide, Inc.                    $255.92                                                                                         $255.92
Bui, Van
3020 Oakbridge Road
San Jose, CA 95121                             17198    9/22/2020         24 San Francisco LLC                           $79.98                                                                                          $79.98
han, yeting
4779 Boone Dr
Fremont, CA 94538                              17199    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                            $699.99                                 $699.99
Lin, Kaung
12366 Poinsettia Ave
El Monte, CA 91732                             17200    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $22,000.00                                                                                      $22,000.00
Sotelo, Alexandra
203 W 18th St.
Santa Ana, CA 92706                            17201    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Brooks, Ashleigh
404 Verbena Court
Roseville, CA 95747                            17202    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $73.73                                                                                          $73.73
Espinosa, Lidia
3641 NOSTRAND AV, ATP.4D
BROOKLYN, NY 11229                             17203    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $35.00                                                                                          $35.00
St. Albus, Lynn
225 Scott
San Francisco, CA 94117                        17204    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,404.00                                                                                       $1,404.00
Karatsonyi, Karmen
7151 Atheling Way
West Hills, CA 91307                           17205    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $597.00                                                                                         $597.00
Abdou, Mona
16959 Carrotwood Dr
Riverside, CA 92503                            17206    9/22/2020    24 Hour Fitness Worldwide, Inc.                                     $1,114.99                                                                    $1,114.99



                                                                                              Page 1000 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1001 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Ryu, Weon Cheol
136 Fountain Oaks Cir Apt 144
Sacramento, CA 95831                             17207    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                             $300.00
Guli, Rachelle
36 Monroe Ave
Shrewsbury, NJ 07702                             17208    9/25/2020         24 San Francisco LLC                          $429.00                                                                                             $429.00
Pulig, Zachary
219 Loma Ave, APT #4
Long Beach, CA 90803                             17209    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                                                $649.99                                 $649.99
Kizner, Evgeni
300 Longbrook Way
Apt 119
Pleasant Hill, CA 94523                          17210    9/22/2020         24 San Francisco LLC                          $958.00                                                                                             $958.00
Rizzo, Brian
210‐1/2 Rose St.
San Francisco, CA 94102                          17211    9/24/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                             $429.99
Herbert, Rodd
3616 Millbank
The Colony, TX 75056                             17212    9/22/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00                                                                        $0.00
BODNER, MICHAEL
67‐250 A KAHAONE LOOP
WAIALUA,, HI 96791                               17213    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Butler, Marta
1421 Oneida St #10
Denver, CO 80220                                 17214    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $73.40                                                                                              $73.40
Frank, Linda H
6401 Redstone Circle
Colorado Springs, CO 80919                       17215    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                             $140.00
Meyer, Brian
P.O. BOX 6834
Huntington Beach, CA 92615                       17216    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $466.72                                                                                             $466.72
MCPHERSON, JEFF
2874 LARAMIE AVE
SAN RAMON, CA 94583‐3420                         17217    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $8,710.69                                                                                           $8,710.69
Local Contracting Services Construction Co.
478 Industrial Drive
Bensenville, IL 60106                            17218    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                          $32,212.50                                                 $32,212.50
Bushek, Judy
6624 S. Datura St
Littleton, CO 80120                              17219    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,120.00                                                                                           $1,120.00
Deladillo, Rene
1541 Orangewood Drive
San Jose, CA 95121                               17220    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                              $99.00
Anandan, Vidya
6050 Audrey Ct
Pleasanton, CA 94588                             17221    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $416.00                                                                                             $416.00
Lachhar, Jasmeet
31210 Kimberly Ct
Union City, CA 94587                             17222    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                             $300.00
Danning, Horst
C/O Barry E. Cohen, APC
10866 Wilshire Blvd., Suite 890
Los Angeles, CA 90024                            17223    9/22/2020    24 Hour Fitness Worldwide, Inc.                $475,000.00                                                                                         $475,000.00


                                                                                                Page 1001 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1002 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                              Current 503(b)(9)
                                                                                                                                 Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                  Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                       Amount
Dunn, Matthew
138 Harbor Oaks Cir
Santa Cruz, CA 95062                          17224    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                          $350.00
Beberfall, Kimberly
1130 S. Palmetto Ave.
Ontario, CA 91762                             17225    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $376.29                                                                                          $376.29
Asachika, Jared
2511 E. Lizbeth Ave.
Anaheim, CA 92806                             17226    9/24/2020    24 Hour Fitness Worldwide, Inc.                                       $482.98                                                                       $482.98
Bola, Mandeep Singh
2722 Glen Evans Court
San Jose, CA 95148                            17227    9/22/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                              $700.00                                 $700.00
Park, Sarah
26 Rosenblum
Irvine, CA 92602                              17228    9/29/2020    24 Hour Fitness Worldwide, Inc.                                       $184.00                                                                       $184.00
Wong, Lucille
10 Sea Foam Ct
Sacramento, CA 95831                          17229    9/22/2020    24 Hour Fitness Worldwide, Inc.                                     $3,240.00                                                                     $3,240.00
Sisco, Jan
2463 Vista Del Monte
Acton, CA 93510                               17230    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $49.78                                                                                           $49.78
Olabode, Remy
10 Corte Holganza
Orinda, CA 94563                              17231    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $44.09                                                                                           $44.09
SANTA CRUZ MUNICIPAL UTILITIES
CITY OF SANTA CRUZ
DEBRA ALLEN, COLLECTIONS
333 FRONT STREET, SUITE 200
SANTA CRUZ, CA 95060‐4533                     17232    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,336.55                                                                                        $1,336.55
Toussaint, Jessica
496 East 189th Street
Apt. 7
Bronx, NY 10458                               17233    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $73.48                                                                                           $73.48
Jung, Hyundo
1263 Mesquite Ln
Morgan Hill, CA 95037                         17234    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
Walker, Kristine M.
1196 Walker Ave No. 412
Walnut Creek,, CA 94596                       17235    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $358.16                                                                                          $358.16
Xu, Wenzhao
251 S. Arizona Ave Apt 225
Los Angeles, CA 90022                         17236    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $266.00                                                                                          $266.00
Schmeidler, Dan
1214 Lodi Place Apt. 212
Los Angeles, CA 90038                         17237    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $38,226.00                                                                                       $38,226.00
Noble, Pamela
410 W.110th St.
Apt.1O
New York, NY 10025                            17238    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                            $0.00                                                      $0.00
GARAY, LIDIA
2349 S ESPANA ST
AURORA, CO 80013‐6231                         17239    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $49.98                                                                                           $49.98



                                                                                             Page 1002 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1003 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Nelson, Kathleen
16309 NE 96th St.
Vancouver, WA 98682                             17240    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Tiongson, Angelica
6501 San Pablo Ave 203
Oakland, CA 94608                               17241    9/22/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00
Mikhaylets, Igor
272 W Kenneth RD
Glendale, CA 91202                              17242    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Claim docketed in error
                                                17243    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
Segneri, Timothy
3890 Highland Dr
Carlsbad, CA 92008                              17244    9/24/2020        24 Hour Fitness USA, Inc.                                       $824,218.27                                                                  $824,218.27
Phan, Que
4270 KIRKCALDY DRIVE
SAN DIEGO, CA 92111                             17245    9/22/2020         24 Hour Holdings II LLC                                            $179.94                                                                      $179.94
Shoemaker, Sharon
2803 Elm Chase Ct
Katy, TX 77494                                  17246    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $3,527.70                                                                                       $3,527.70
Essrog, Stewart
1526 West 1st Street
Brooklyn, NY 11204                              17247    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $59.98                                                                                          $59.98
Jin, Youngan
1601 Tenaka Pl #102
Sunnyvale, CA 94087                             17248    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                             $429.99                                 $429.99
Long, Copper
12216 NE 116th ST
Vancouver, WA 98682                             17249    9/24/2020    24 Hour Fitness United States, Inc.                  $346.85                                                                                         $346.85
Lee, Younsoo
1601 Tenaka Pl #102
Sunnyvale, CA 94087                             17250    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                             $429.99                                 $429.99
Cortinez, Rodrigo
8 Calle de Arena
Rancho Santa Margarita, CA 92688                17251    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
Tableriou, Tiffany
104 Silverstone
Georgetown, TX 78633                            17252    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $34.63                                                                                          $34.63
Monroe, Joel
134 N. Paseo Rio Moreno
Anaheim, CA 92807                               17253    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $22.50                                                                                          $22.50
Blackburn, Eric
3544 Brenton Avenue Apt F
Lynwood, CA 90262                               17254    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $15,000.00                                                                                      $15,000.00
Hui, Joanne
3453 Ellery Common
Fremont, CA 94538                               17255    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Elaoudiy, Mohamed
29219 Blue Finch Ct
Katy, TX 77494                                  17256    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $565.99                                                                                         $565.99
Hobley, Leslie
1810 Copperwood Lane
Richmond, TX 77406                              17257    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                          $350.00                                                    $350.00


                                                                                                 Page 1003 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1004 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Molin, Anna
27 Battle Ridge Trail
Totowa, NJ 07512                                17258    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Glasper, Gregory
4705 Hedda St
Lakewood, CA 90712                              17259    9/23/2020    24 Hour Fitness United States, Inc.                                        $562.92                                                                      $562.92
Zewdie, Wondwossen
9236 Redwater Drive
Antelop, CA 95843                               17260    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,700.00                                                                                          $1,700.00
Stewart, Jennifer
1224 Castro St
San Francisco, CA 94114                         17261    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $99.97                                                                                             $99.97
Nguyen, Hung
1601 Firestone Dr
San Jose, CA 95116                              17262    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Moore, Lisa M
9755 Caminito Cuadro
San Diego, CA 92129                             17263    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                            $252.00
Burns, Bryant Scott
37 Robin RDG
Aliso Viejo, CA 92656                           17264    9/22/2020     24 Hour Fitness Worldwide, Inc.                                            $82.50                                                                       $82.50
Malhi, Inderpal
9266 50th Ave S., Unit C
Seattle, WA 98118                               17265    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $81.36                                                                                             $81.36
Hedlund, Mark
4957 Valley Willow Way
Elk Grove, CA 95758                             17266    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Semanchik, Deanna
11243 Twin Spruce Road
Golden, CO 80304                                17267    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $138.17                                                                                            $138.17
BUBAN, CHRISTINA
3170 SANTA MARTA CT.
UNION CITY, CA 94587                            17268    9/24/2020        24 Hour Fitness USA, Inc.                        $582.50                                                                                            $582.50
Tableriou, Tiffany
104 Silverstone
Georgetown, TX 78633                            17269    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $112.55                                                                                            $112.55
Shih, Richard
39838 Sawyer Terrace
Newark, CA 94560                                17270    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Malley, Mark
124 Moiso Lane
Plesant Hill, CA 94523                          17271    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Bradley, Gabriel
5808 Yorkshire Ave
La Mesa, CA 91942                               17272    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Garrison, Melody
7122 Summit Lane
Shawnee, KS 66216                               17273    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Bosley, Robert
1000 South Oak Avenue
San Anselmo, CA 94960                           17274    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                          $1,399.98
Chin, Andrea
30 Fuller Street
Dix Hills, NY 11746                             17275    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $2,046.67                                                                                          $2,046.67

                                                                                                 Page 1004 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1005 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Bonsignore, Diana Susan
67‐380 Haona St
Waialua, HI 96791                              17276    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
McCormick, Amy
4337 Shamrock Way
Castro Valley, CA 94546                        17277    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $321.00                                                                                            $321.00
Skelton, Tyler
8025 163rd St Ct E.
Puyallup, WA 98375                             17278    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $219.71                                                                                            $219.71
Shaw, David
924 10th Avenue
San Mateo, CA 94402                            17279    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $197.00                                                                                            $197.00
Williams, Lynnette
1616 West Dallas, Apt 336
Houston, TX 77019                              17280    9/23/2020       24 Hour Fitness USA, Inc.                       $211.94                                                                                            $211.94
SAMPAT, NEETA
18427 Studebaker Road, Apt 154
Cerritos, CA 90703                             17281    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $243.72                                                                                            $243.72
Gaskin, Nysia
9802 Sagewell Dr.
Houston , TX 77089                             17282    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Russell, Gregg
9122 Berkview LN.
Spring Valley , CA 91977                       17283    9/24/2020    24 Hour Fitness Worldwide, Inc.                                          $425.00                                                                      $425.00
Gonia, Tracy
6013 NW Klickitat Ct.
Camas, WA 98607                                17284    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $58.33                                                                                             $58.33
Arnold, Doug
717 34th Street
Sacramento, CA 95816                           17285    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $27.00                                                                                             $27.00
Stevens, Kathleen
903 E Everett Pl
Orange, CA 92867                               17286    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,083.60                                                                                          $1,083.60
Buckner, Maureen
1906 N Mission Circle
Friendswood, TX 77546                          17287    9/24/2020       24 Hour Fitness USA, Inc.                       $161.29                                                                                            $161.29
Brame, Andy
2832 Puente St
Fullerton, CA 92835                            17288    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Hedlund, Beth
4957 Valley Willow Way
Elk Grove, CA 95758                            17289    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wahid, Abdul
5210 Hospital Road
Apt #29
Mariposa, CA 95338                             17290    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Kelly, Frank
5459 94th Pl SW
Mukiteo, WA 98275                              17291    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Moser, Joshua
8374 Stay Sail Dr.
Fort Collins, CO 80528                         17292    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $36.99                                                                                             $36.99



                                                                                              Page 1005 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1006 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Brame, Dave
2832 Puente St
Fullerton, CA 92835                             17293    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                           $49.00
Wood, Christopher
35440 Monterra Circle
Union City, CA 94587                            17294    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                          $250.00
Sullivan, Kathleen M
3501 California Avenue
Long Beach, CA 90807                            17295    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                           $75.00
Ren, Meiyu
1095 Gardenia Ln.
Concord, CA 94520                               17296    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $322.20                                                                                          $322.20
Woods, Jasmine M.
410 Warfield Drive Apt. 3079
Landover, MD 20785                              17297    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $88.18                                                                                           $88.18
Taigman, Susan
853 Larrabee St. Apt. 18
West Hollywood, CA 90069                        17298    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $168.00                                                                                          $168.00
Stumpf, Matthew
1009 Westminster Ln.
Mansfield, TX 76063                             17299    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Fu, Ho Tung
8015 12th Ave NE
Seattle, WA 98115                               17300    9/18/2020     24 Hour Fitness Worldwide, Inc.                     $577.46                                                                                          $577.46
Juybari, Jeremy
2164 Dickinson Dr
Carlsbad, CA 92008                              17301    9/22/2020        24 Hour Fitness USA, Inc.                         $41.99                                                                                           $41.99
Cole, Brian
1710 E. Stearns Ave.
La Habra, CA 90631                              17302    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $174.11                                                                                          $174.11
Winston, Alexis
7315 Wessex Drive
Temple Hills, MD 20748                          17303    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $203.94                                                                                          $203.94
Brame, Linda
2832 Puente St
Fullerton, CA 92835                             17304    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                           $49.00
Gridley, Suzan G
2028 Avenue of the Trees
Carlsbad, CA 92008                              17305    9/22/2020        24 Hour Fitness USA, Inc.                        $744.00                                                                                          $744.00
Baity, Michael P.
3730 Ketch Avenue # 102
Oxnard, CA 93035                                17306    9/22/2020            24 New York LLC                                                  $33.02                                                                        $33.02
Tapp, Jacob
23715 Vine Ave
Torrance, CA 90501                              17307    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $62.99                                                                                           $62.99
Yang, Lily
15 Perkins Square #8
Boston, MA 02130                                17308    9/26/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                          $300.00
Stanisel, Julia
1019 E Washington Ave
Santa Ana, CA 92701                             17309    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $599.62                                                                                          $599.62
Chhim, Sotath
1402 Bay St
Santa Monica, CA 90405                          17310    9/22/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                              $250.00                                 $250.00

                                                                                                 Page 1006 of 1495
                                                          Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                   Page 1007 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                         Amount
Chang, Hoseak
8361 Santa Margarita Ln.
La Palma, CA 90623                                              17311    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Arnold, Marsha
717 34th Street
Sacramento, CA 95816                                            17312    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $27.00                                                                                             $27.00
Alpuche, Dale
2531 Mesa Verde Terrace
Henderson, NV 89074                                             17313    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $465.46                                                                                            $465.46

Wells Fargo Bank, National Association, as Indenture Trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue
Suite 1200
Pittsburgh, PA 15222                                            17314    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
City of Antioch
Finance Department
PO Box 5007
Antioch , CA 94531                                              17315    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $75.33                                                                                             $75.33
Hamar (Household Main Member), Cody
14902 Old Redmond Road
Redmond, WA 98052                                               17316    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $221.42                                                                                            $221.42
Huang, Judy
16745 Rocky Knoll Road
Hacienda Heights, CA 91745                                      17317    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                            $199.00
Harriott, Maureen
3360 Baychester Avenue, Apt 1
Bronx, NY 10475                                                 17318    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $896.99                                                                                            $896.99
Salindong, Rodolfo P
34746 Comstock Common
Fremont, CA 94555                                               17319    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $466.36                                                                                            $466.36
Chu, Kenny Kwokyam
858 Kenyon Ave
San Leandro, CA 94577                                           17320    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Huntington South Center, LLC
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
Eve H. Karasik, Jeffrey S. Kwong
10250 Constellation Blvd.
Suite 1700
Los Angeles, CA 90067                                           17321    9/22/2020     24 Hour Fitness Worldwide, Inc.               $1,072,764.97                                                                                      $1,072,764.97
Cordoba, Pedro Jose
7620 49th Ave W
Mukilteo, WA 98275                                              17322    9/24/2020    24 Hour Fitness United States, Inc.                  $220.00                                                                                            $220.00
Veras, Cindy
1120 Fox Street
Bronx, NY 10459                                                 17323    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Ngo, Mui
4238 Alief Village Dr.
Houston, TX 77072                                               17324    9/22/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                                                                      $429.99
Tieu, Shannon
25234 Weston Road
Torrance, CA 90505                                              17325    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00


                                                                                                                 Page 1007 of 1495
                                                        Case 20-11558-KBO                        Doc 1102-1                 Filed 10/21/20                Page 1008 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                       Amount
Cormier, Sharon
38704 Fuller Drive
Palm Desert, CA 92260                                           17326    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                          $150.00
Sherrill, Roslyn
3920 6th Avenue
Los Angeles, CA 90008                                           17327    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                           $49.00
Ting, Kelly
993 Hillcrest Blvd
Millbrea, CA 94030                                              17328    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $243.00                                                                                          $243.00
QMEHR, FARAAZ
5708 ROBERTSON AVE
CARMICHAEL, CA 95608                                            17329    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                          $400.00
Ventana Property Services, Inc. on behalf of The Masha Grupp
Trust II et al. (see attachment)
Binder & Malter LLP
Julie H. Rome‐Banks
2775 Park Avenue
Santa Clara, CA 95050                                           17330    9/22/2020        24 Hour Fitness USA, Inc.                    $153,220.72         $33,713.99         $16,304.00                                                $203,238.71
Cate, Liz
33422 SE 192nd Ave SE, Unit 60
Auburn, WA 98092                                                17331    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $219.99                                                                                          $219.99
Poon, Pauline
1050 N High Knoll Lane
Walnut, CA 91789                                                17332    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Willis, Raymond E.
3243 N. Pinewood St
Orange, CA 92865                                                17333    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $94.08                                                                                           $94.08
Starr, Kristin J
PO Box 1356
Poteau, OK 74953                                                17334    9/22/2020    24 Hour Fitness United States, Inc.                                        $0.00                                                                        $0.00
BETELAK, SANDRA
2521 E 16TH ST
BROOKLYN, NY 11235                                              17335    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $228.00                                                                                          $228.00
GriffinHolst, Justin
75 Ralph Ave., Apt. 5G
Brooklyn, NY 11221                                              17336    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $159.98                                                                                          $159.98
Cygal, Danielle
372 Mt. Vernon Dr.
San Gabriel, CA 91775                                           17337    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                           $73.98
Ding, Bryan
4521 Park Blvd Apt E
San Diego, CA 92116                                             17338    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $495.12                                                                                          $495.12
Sierra, Cindy
2840 Morningmist Lane
Dickinson, TX 77539                                             17339    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $37.57                                                                                           $37.57
Ong, Jerry
168 N Hall Dr
Sugar Land, TX 77478                                            17340    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $7,212.44                                                                                        $7,212.44
Cogswell‐Paschall, Melody
660 Allen Road
Coppell, TX 75019                                               17341    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                          $150.00
Kavanagh, Courtney
129 Dartmouth Trail, Apt. 5
Fort Collins, CO 80525                                          17342    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $266.75                                                                                          $266.75

                                                                                                                 Page 1008 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1009 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Haro, Trinidad
200 Burnett Ave Spc 160
Morgan Hill, CA 95037                          17343    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Hallman, Daniel
16727 Open View Road
Ramona, CA 92065                               17344    9/22/2020    24 Hour Fitness Worldwide, Inc.                                       $215.00                                                                      $215.00
Garcia Macias, Alan M
2719 46th Street
San Diego, CA 92105                            17345    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                                            $250.00                                 $250.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                              17346    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $199.00                                                                                         $199.00
Raub, Constance
2750 Black Canyon Road
Colorado Springs, CO 80904                     17347    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,255.40                                                                                       $1,255.40
THOMAS, EARL
29 SOUTH 17TH STREET
EAST ORANGE, NJ 07018                          17348    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Smith, Taylor
8337 SW 160th Ave
Beaverton, OR 97007                            17349    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Oboh, Ghaha
890 NW 213 Lane.#105
Miami, FL 33169                                17350    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $35.00                                                                                          $35.00
MURRAY CITY UTILITIES, UT
P.O. BOX 57919/UTILITY BILLING
MURRAY, UT 84157‐0919                          17351    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $3,737.24                                                                                       $3,737.24
Taylor, Craig R.
1010 Palm Ave. #203
West Hollywood, CA 90069                       17352    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
Nelson, Walter E
16309 NE 96th St
Vancouver, WA 98682                            17353    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00
Kapoor, Shashwat
777 W Middlefield Rd
Apt 84
Mountain View, CA 94043                        17354    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $350.16                                                                                         $350.16
Zagarella, John
2941 Unicornio St, Unit D
Carlsbad, CA 92009                             17355    9/24/2020       24 Hour Fitness USA, Inc.                                       $56,721.41                                                                   $56,721.41
Harrison, Alrad
G. Dallas Horton & Associates
4435 South Eastern Ave.
Las Vegas, NV 89119                            17356    9/22/2020       24 Hour Fitness USA, Inc.                   $990,000.00                                                                                     $990,000.00
Glazing Concepts
Attn: Pamela Carrera
150 Business Center Drive
Corona, CA 92880                               17357    9/22/2020       24 Hour Fitness USA, Inc.                     $4,020.00                                                                                       $4,020.00
Hashimoto, Shinji
250 Ohua Ave. #12A
Honolulu, HI 96815                             17358    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $164.87                                                                                         $164.87
Dominguez, Moises Uzcategui
5017 Santa Clara Dr
Orlando, FL 32837                              17359    9/22/2020       24 Hour Fitness USA, Inc.                       $483.74                                                                                         $483.74

                                                                                              Page 1009 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1010 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Toohey, Elena
710 St. Mary's Road
Lafayette, CA 94549                              17360    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,127.98                                                                                       $1,127.98
Miu, Cong Ly
15 Crown Ter
Fremont, CA 94536                                17361    9/22/2020        24 Hour Fitness USA, Inc.                                            $99.00                                                                       $99.00
Plamadeala, Eugeniu
1130 S Michigan Ave, Apt 2615
Chicago, IL 60605                                17362    9/22/2020        24 Hour Fitness USA, Inc.                        $161.00                                                                                         $161.00
Laney, Margaret
1021 Parkhill Drive
Costa Mesa, CA 92627                             17363    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Kotwal, Sujit
11528 Rock Spring Court
Cupertino, CA 95014                              17364    9/24/2020    24 Hour Fitness United States, Inc.                $5,343.99                                                                                       $5,343.99
East Bay Municipal Utility District (EBMUD)
PO Box 24055
Oakland, CA 94623                                17365    9/22/2020    24 Hour Fitness United States, Inc.               $10,067.26                                                                                      $10,067.26
Giannandrea, Jacob M
7007 NE 165th Ave
Vancouver, WA 98682                              17366    9/23/2020    24 Hour Fitness United States, Inc.                  $487.79                                                                                         $487.79
Portocarrero, Nestor
3608 22 street SE
Puyallup, WA 98374                               17367    9/23/2020           24 San Francisco LLC                           $92.30                                                                                          $92.30
Richardson, Ryan
2244 Maplecrest Dr
Little Elm, TX 75068                             17368    9/23/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
Bhowmik, Anjana
2910 Shamrock Ave
Brea, CA 92821                                   17369    9/23/2020    24 Hour Fitness United States, Inc.                $1,399.98                                                                                       $1,399.98
Jones, Gabriel A
3400 Portola Dr. #13
Santa Cruz, CA 95062                             17370    9/23/2020    24 Hour Fitness United States, Inc.                  $125.00                                                                                         $125.00
Venkataramanan, Rathnasabapathy
8162 Richmond Ave #1603
Houston, TX 77063                                17371    9/23/2020    24 Hour Fitness United States, Inc.                  $386.52                                                                                         $386.52
Grimm & Chen Structural Engineering, Inc.
Attn: Jeff Chen & Maria Meza
17500 Redhill Avenue, Suite 240
Irvine, CA 92614                                 17372    9/23/2020        24 Hour Fitness USA, Inc.                      $9,577.74                                                                                       $9,577.74
Burton, Cynthia
6226 Hermosa St.
Sacramento, CA 95822                             17373    9/23/2020    24 Hour Fitness United States, Inc.                  $144.00                                                                                         $144.00
Cuaresma, Delmira Silva
24444 Plummer Court
Hayward, CA 94545                                17374    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Thompson, Anneke
3042 E. 3rd St. #7
Long Beach, CA 90814                             17375    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $545.99                                                                                         $545.99
Rodriguez, Juan Rene
37126 Dutra Way
Fremont, CA 94536                                17376    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $433.99                                                                                         $433.99



                                                                                                  Page 1010 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1011 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Orcutt, Keenan C
3535 County Rd 141
Ramah, CO 80832                                 17377    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $984.00                                                                                            $984.00
Barbosa, Carlene
11588 Yorba Avenue
Chino, CA 91710                                 17378    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Simmons, Linda
2218 River Run Drive #109
San Diego, CA 92108                             17379    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Pearce, Danielle
16118 Hitching Post Ct.
Cypress, TX 77429                               17380    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $431.15                                                                                            $431.15
Glanbia Performance Nutrition (NA), Inc.
Glanbia Business Services
Attn: Angie Muhlig
4255 Meridian Parkway
Aurora, IL 60504                                17381    9/23/2020    24 Hour Fitness Worldwide, Inc.                $804,509.00                                                                                        $804,509.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                             17382    9/23/2020    24 Hour Fitness Worldwide, Inc.                $500,000.00                                                                                        $500,000.00
Montelongo, Dominic E
8243 West 83rd street
Playa Del Rey, CA 90293                         17383    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Jamme, Sandra
3307 Kimberly Way
San Mateo, CA 94403                             17384    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $169.38                                                                                            $169.38
Mannarino, Anthony
2521 E 16 St
Brooklyn, NY 11235                              17385    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $46.00                                                                                             $46.00
Thomas, James B
10942 1/2 Hortense St.
North Hollywood, CA 91602                       17386    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $79.71                                                                                             $79.71
Novick, Irina
8‐20 Morlot Ave.
Fair Lawn, NJ 07410                             17387    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $2,914.00                                                                                          $2,914.00
Hooper, Kenneth
10101 DeSoto Ave. Apt. 1
Chatsworth, CA 91311                            17388    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
St. Clair, Ashley Christina
310 E 43rd Street
Austin, TX 78751                                17389    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $875.98                                                                                            $875.98
Fresch, Troy David
354 S. Spring St. #903
Los Angeles, CA 90013                           17390    9/23/2020         24 San Francisco LLC                               $0.00                                                                                           $0.00
Shuster, Hannah
3408 Deep Willow Ave
Baltimore, MD 21208                             17391    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $320.43                                                                                            $320.43
Soria, Andriana
1746 Cortez Ave
San Jose, CA 95122                              17392    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Villanueva, Purnima
2533 Molinaro Way
Dublin, CA 94568                                17393    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                            $325.00

                                                                                               Page 1011 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1012 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Wu, Lili
60 Ave D, Apt. #5G
New York, NY 10009                              17394    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,472.00                                                                                          $1,472.00
Walker, Stephaine L.
9936 Placer St. Apt F
Rancho Cucamonga, CA 91730                      17395    9/23/2020    24 Hour Fitness Worldwide, Inc.                                          $469.00                                                                      $469.00
Alderson, Inger
15846 Eagle Rd
Fontana, CA 92337                               17396    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $64.00                                                                                             $64.00
Mobile Repair Services
5930 Running Hills Ave
Livermore, CA 94551                             17397    9/23/2020       24 Hour Fitness USA, Inc.                    $72,950.00                                                                                         $72,950.00
Johnson, Daren P
1837 West 79th Street
Los Angeles, CA 90047                           17398    9/28/2020           24 New York LLC                                  $0.00                                                                                           $0.00
Jimenez, Irsia
327 Wiklund Ave
Stratford, CT 06614                             17399    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Tejada, Ryan
5337‐B Welland Ave
Temple City, CA 91780                           17400    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Morgan, Kevin
8561 De Soto Ave. #258
Canoga Park, CA 91304                           17401    9/23/2020       24 Hour Fitness USA, Inc.                       $217.00                                                                                            $217.00
Flores, David
6455 Clybourn Ave.
North Hollywood, CA 91606                       17402    9/23/2020    24 Hour Fitness Worldwide, Inc.                                          $699.00                                                                      $699.00
Lochow, William
2226 Morning Sun Ct
Encinitas, CA                                   17403    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $486.00                                                                                            $486.00
Panasyuk, Viktoriya
1286 E Hamilton Ave
Campbell, CA 95008                              17404    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $340.00                                                                                            $340.00
Craig, Billy
3199 Painted Lake Circle, Apt 301
The Colony, TX 75066                            17405    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $165.40                                                                                            $165.40
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                                17406    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $205.21                                                                                            $205.21
Yamashita, Kristy
95‐1058 Ainamakua Dr Apt E
Mililani, HI 96789                              17407    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                                               $366.48                                 $366.48
Rodela, Matthew
13013 Los Nietos Road STE C
Santa Fe Springs, CA 90670                      17408    9/23/2020    24 Hour Fitness Worldwide, Inc.                                        $5,000.00                                                                    $5,000.00
Bolivar, Leydi Johanna
3452 E 18th St
Oakland, CA 94601                               17409    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Du, Li
837 Winding Brook Ln
Walnut, CA 91789                                17410    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $269.00                                                                                            $269.00
Litt, Amanda
1778 Westwind Way
McLean, VA 22102                                17411    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00

                                                                                               Page 1012 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1013 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Langstaff, Chris
302 W Carter Ave.
Sierra Madre, CA 91204                         17412    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Luo, Fanguang
5222 Hanneck Valley Ln
Katy, TX 77450                                 17413    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $66.50                                                                                          $66.50
DeFoe, Michael
4400 The Woods Drive Unit 1224
San Jose, CA 95136                             17414    9/23/2020    24 Hour Fitness Worldwide, Inc.                                       $700.00                                                                      $700.00
Liles, Joseph
34603 Jimmy Lane
Pinehurst, TX 77362                            17415    9/25/2020       24 Hour Fitness USA, Inc.                        $86.59                                                                                          $86.59
Simmons, Christine
2701 Dawn Spring
Little Elm, TX 75068                           17416    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $70.24                                                                                          $70.24
Caprarelli, Renee
5615 Ladybird Lane
La Jolla , CA 92037                            17417    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                                            $128.56                                 $128.56
Thompson, Thomas R.
2 Pinache Court
Sacramento, CA 95838‐4810                      17418    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $756.00                                                                                         $756.00
Dave, Chhaya
230 Warwick Ave
South Pasadena, CA 91030                       17419    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
ARN, ANTHONY E
1010 N. Kings Road, #216
West Hollywood, CA 90069                       17420    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $734.39                                                                                         $734.39
WM Corporate Services, Inc.
2625 W Grandview Rd Ste 150
Phoenix, AZ 85023                              17421    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $9,183.14                                                                                       $9,183.14
Alxanarani, Aladin
2719 Brighton Willow Way
Katy, TX 77494                                 17422    9/25/2020       24 Hour Fitness USA, Inc.                       $458.00                                                                                         $458.00
Jamet, Cecile
6 Drackert Lane
Ladera Ranch, CA 92694                         17423    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $74.97                                                                                          $74.97
Estrada‐Mendoza, Naomi
17411 Vista Street
Hesperia, CA 92345                             17424    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
De Leon, Armando
10101 Calvin Avenue
Northridge, CA 91324                           17425    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Stewart, Harrison
17701 Loch Linnhe Loop
Pflugerville, TX 78660                         17426    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $81.95                                                                                          $81.95
Martinez, Dennis R
6317 Granton Ave
North Bergen, NJ 07047                         17427    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $110.00                                                                                         $110.00
Pham, Trung
11768 Summerwood Ct
Fountain Valley, CA 92708                      17428    9/23/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                          $49.00
Lisenbee, Jeffrey Robert
332 Promontory Drive West
Newport Beach, CA 92660                        17429    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00

                                                                                              Page 1013 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1014 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Morshed, Tamanna
15626 Brewer Lane
Fontana, CA 92336                              17430    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Truong, Sheena
636 Mclellan Drive
South San Francisco, CA 94080                  17431    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $675.00                                                                                         $675.00
Jimenez, Cesar J.
8214 Janis St.
Riverside, CA 92504                            17432    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $54.00                                                                                          $54.00
Ruiz Hidalgo, Susan L
202 S Raymond Avenue, 508
Pasadena, CA 91105                             17433    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $209.95                                                                                         $209.95
Noble, David
3250 Larchmont Drive
Stockton, CA 95219                             17434    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Garzon, Jose David
18022 SW 153rd PL
Miami, FL 33187                                17435    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $132.13                                                                                         $132.13
Hughes, Kathy
102 Lincoln Avenue
Wood‐Ridge, NJ 07075                           17436    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $749.90                                                                                         $749.90
Arias, Carolyn
2668 Great Highway
San Francisco, CA 94116                        17437    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Lee, Daeho
18428 S Denker Ave.
Gardena, CA 90248                              17438    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $470.84                                                                                         $470.84
Lochow, Linda
2226 Morning Sun Ct
Encinitas, CA 92024                            17439    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $211.26                                                                                         $211.26
Elumba, Joseph R.
28 Style Drive
Aliso Viejo, CA 92656                          17440    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Korman, Teresa
2517 Vanderbilt Lane #C
Redondo Beach, CA 90278                        17441    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Hegi, Bo
450 W Cool Dr Apt. 340
Oro Valley, AZ 85704                           17442    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $199.67                                                                                         $199.67
Garzon, Jose D
18022 SW 153rd Pl
Miami, FL 33187                                17443    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $132.13                                                                                         $132.13
Brown, Annastasia
5460 Blossom Gardens Circle
                                               17444    9/23/2020    24 Hour Fitness Worldwide, Inc.                                       $187.96                                                                      $187.96
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                           17445    9/22/2020            24 Denver LLC                          $317,228.26                                                                                     $317,228.26
Miller, Anton
4238 Rickeys Way
Unit A
Palo Alto, CA 94306                            17446    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $84.98                                                                                          $84.98



                                                                                              Page 1014 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1015 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Shah, Vishal
58 Pin Oak Drive
North Brunswick, NJ 08902                     17447    9/24/2020    24 Hour Fitness United States, Inc.                  $159.42                                                                                         $159.42
Palmer, Laura
9116 Costa De Oro Ct
Las Vegas, NV 89131                           17448    9/25/2020        24 Hour Fitness USA, Inc.                        $547.00                                                                                         $547.00
Katahira, Lyn
1425 Ward Avenue #8W
Honolulu, HI 96822                            17449    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $210.52                                                                                         $210.52
Tong, Geneva
7006 Hollow Lake Way
San Jose, CA 95120                            17450    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $690.00                                                                                         $690.00
Snowbarger, Kimberly Anne
4890 W. 116th Court
Westminster, CO 80031                         17451    9/16/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Borland, John
98‐1204 Kuawa St
Aiea, HI 96701                                17452    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Lawton, George
PO Box 24914
Oakland Park, FL 33307                        17453    9/24/2020        24 Hour Fitness USA, Inc.                      $1,549.97                                                                                       $1,549.97
Mihara, Richard
7719 SE 140th Dr.
Portland, OR 97236                            17454    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $8,000.00                                                                                       $8,000.00
Bonavich, John
8525 Ravendale Rd
San Gabriel , CA 91775                        17455    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $168.00                                                                      $168.00
Rodriguez‐Cooper, Sylvia
3205 Merrill Dr Unit 16
Torrance, CA 90503                            17456    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Lind, Coby Jay
2223 103rd St SE
Everett, WA 98208                             17457    9/23/2020              RS FIT NW LLC                              $116.42                                                                                         $116.42
Wong, Dianna
PO Box 304
San Gabriel, CA 91778                         17458    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
ZULUETA, ANNA MARIE
20657 LONDELIUS STREET
WINNETKA, CA 91306                            17459    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Lee, John
3308 Egerer Place
Fullerton, CA 92835                           17460    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $936.00                                                                                         $936.00
Feldman, Kenneth
2390 Crenshaw Blvd. #121
Torrance, CA 90501‐3300                       17461    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Ho, Michael
6618 Hawaii Kai Dr.
Honolulu, HI 96825                            17462    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
James, Kathleen
63 Fairmount Ave
Chatham,, NJ 07928                            17463    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Rozo, Alex
4614 Halliday Ave
Austin, TX 78725                              17464    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $59.64                                                                                          $59.64

                                                                                               Page 1015 of 1495
                                                 Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1016 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                  Current General                                             Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address          Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                      Amount
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                                  17465    9/21/2020           24 San Francisco LLC                                                                                  $990.00                                 $990.00
Son, Lyna
4525 Coppola Circle
Elk Grove, CA 95757                                 17466    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $357.50                                                                                         $357.50
LOPEZ, SOL
18406 JAKES WAY APT 202
SANTA CLARITA, CA 91387                             17467    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $110.00                                                                                         $110.00
Silver Lake Merchant Association
PO Box 1393
Yakima, WA 98907‐1393                               17468    9/23/2020        24 Hour Fitness USA, Inc.                     $18,699.54                                                                                      $18,699.54
Feng, Yuexin
511 Flynn Ave
Redwood City, CA 94063                              17469    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Mercado, Jennifer
6040 Huxley Ave. #3W
Bronx, NY 10471                                     17470    9/23/2020     24 Hour Fitness Worldwide, Inc.                                        $115.57                                                 $0.00                $115.57
Noble, Sharon
15 Calvin Drive
Orinda, CA 94563                                    17471    9/29/2020    24 Hour Fitness United States, Inc.                  $599.92                                                                                         $599.92
shieh, raymond
19741 Louise Ct
Castro Valley, CA 94546                             17472    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $305.00                                                                                         $305.00
Newbury, Chantelle‐Marie
1433 S Helena Cir
Aurora, CO 80017                                    17473    9/23/2020     24 Hour Fitness Worldwide, Inc.                                        $249.96                                                                      $249.96
Collins, Naomi Jean
13008 Haas Avenue
Gardena, CA 90249                                   17474    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Ceryes, Carrie C.
443 West Lexington Drive
Glendale, CA 91203                                  17475    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $56.14                                                                                          $56.14
Outler, Miguelina
5637 Hazeltine Ave #119
Van Nuys, CA 91401                                  17476    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
G&I VIII Piedmont Plaza LLC
Richard DiChiara, Jr./ Associate General
Counsel Woolbright Development, Inc., Property
Manager for G&I VIII Piedmont Plaza LLC
3200 North Military Trail, Suite 400,
Boca Raton, FL 33431                                17477    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $163,426.31                                                                                     $163,426.31
Ali, Moustafa
68 4th Avenue
Westwood, NJ 07675                                  17478    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Limes, Fotini
10977 Dornoch Castle Street
Las Vegas, NV 89141                                 17479    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Ali, Mary Beth
68 4th Avenue
Westwood, NJ 07675                                  17480    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Kimbrough, Keir
8020 Alton Drive
Lemon Grove, CA 91945                               17481    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00

                                                                                                     Page 1016 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1017 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Cavicchi, Bruce
935 Mower Ct.
Thousand Oaks, CA 91362                         17482    9/23/2020     24 Hour Fitness Worldwide, Inc.                                           $376.24                                                                      $376.24
Beltran, Alicia
Matthew J. Quinlan, Esq.
Daniel R. Aguilar, Esq.
Law Offices of Matthew J. Quinlan
3223 Webster Street
San Francisco, CA 94123                         17483    9/29/2020        24 Hour Fitness USA, Inc.                  $2,000,000.00                                                                                      $2,000,000.00
Glessner, Daniel Brian
1194 Pimento Avenue
Sunnyvale, CA 94087                             17484    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                              $3,000.00                               $3,000.00
Hath, Manoja
935 Mower Court
Thousand Oaks, CA 91362                         17485    9/23/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Rankin, Jeff
PO Box 4220
Oakland, CA 94614                               17486    9/23/2020    24 Hour Fitness United States, Inc.                   $29.00                                                                                             $29.00
Ali, Kareem
68 4th Avenue
Westwood, NJ 07675                              17487    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Negendank, Robert
505 Panama Ave
Long Beach, CA 90814                            17488    9/23/2020     24 Hour Fitness Worldwide, Inc.                                           $696.00                                                                      $696.00
Rakestraw, Estella
661 Joliet Place
Oxnard, CA 93030                                17489    9/23/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Maeng, Koy
2318 Capital Ave Apt 5
Sacramento, CA 95816                            17490    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Mejia, Marlon Martin
10587 Sheerhead Drive
Bloomington, CA 92316                           17491    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Cai, Yu
1612 Wheatley Place
San Jose, CA 95121                              17492    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Williams, Paige A.
248 Lilac Lane
Azle, TX 76020                                  17493    9/22/2020    24 Hour Fitness United States, Inc.                                        $354.72                                                                      $354.72
Stamp, Saren
8420 Falcon View Dr.
Antelope, CA 95843                              17494    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
ZULUETA, ALYONNA
20657 LONDELIUS STREET
WINNETKA, CA 91306                              17495    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Hong, Cactus
3610 S. Dover Ct
Rowland Heights, CA 91748                       17496    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Nunes, Peter & Regina
430 Falcon Court
Tracy, CA 95376                                 17497    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $58.00                                                                                             $58.00
Sawall, Miranda
2244 Maplecrest Dr.
Little Elm, TX 75068                            17498    9/23/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00

                                                                                                 Page 1017 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1018 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Poirier, Suzanne J.
3502 Geneva Dr
Santa Clara, CA 95051                           17499    9/23/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                         $699.00
Marin, Elizabeth
190 Cleaveland Road
Apt 25
Pleasant Hill, CA 94523                         17500    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $233.33                                                                                         $233.33
Estrella, Redie Rose
843 Jefferson Ct
San Mateo, CA 94401                             17501    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $299.96                                                                                         $299.96
Wu, Dosanna
1729 North 1st St., Apt 10416
San Jose, CA 95112                              17502    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $291.66                                                                                         $291.66
Slotterbeck, Astrid
16551 Grunion Ln #107
Huntington Beach, CA 92649                      17503    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Meyer, Scott
18743 Niles Drive
Hesperia, CA 92345‐7539                         17504    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,064.00                                                                                       $1,064.00
Raleigh, Sean
2657 West Kelly Road
Newbury Park, CA 91320                          17505    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Holden, William
P.O. Box 1742
Thousand Oaks, CA 91358                         17506    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Vargas, Joanna Iris
280 Diamond St
San Francisco, CA 94114                         17507    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $396.00                                                                                         $396.00
Tanayan, John
300 S Ivy St Apt 19
Escondido, CA 92025                             17508    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $145.00                                                                                         $145.00
Murad, Grace
15051 Moorpark St #219
Sherman Oaks, CA 91403                          17509    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $25.48                                                                                          $25.48
KASARAVALLI, VISHWANATH
33609 PACK HORSE ST
FREMONT, CA 94555                               17510    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $554.04                                                                                         $554.04
Grigoryan, Izabella
5738 whitsett ave
306
Valley village, CA 91607                        17511    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Branham, Carson
856 Woodland Way
Kent, WA 98030                                  17512    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $110.00                                                                                         $110.00
Black II, Kenneth
Harris Cook, LLP
c/o Melinda Barlow
1309‐A West Abram
Arlington, TX 76013                             17513    9/23/2020       24 Hour Fitness USA, Inc.                   $100,000.00                                                                                     $100,000.00
Lu, Brian
309 Tradewinds Dr Apt 2
San Jose, CA 95123                              17514    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99



                                                                                               Page 1018 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1019 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Schiffman, Scott
1171 Ocean Pkwy
Apt 6J
Brooklyn, NY 11230                             17515    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,100.00                                                                                          $1,100.00
Young, Carol
7712 S.Columbine St.
Centennial, CO 80122                           17516    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $178.49                                                                                            $178.49
Forster, Thomas
PO Box 900621
Sandy, UT 84090‐0621                           17517    9/22/2020       24 Hour Fitness USA, Inc.                       $399.99                                                                                            $399.99
Panwar, Aishy
104 Alley Way
Mountain View, CA 94040                        17518    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Winters, Gina
31372 Via Santa Maria
San Juan Capistrano, CA 92675                  17519    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $1,032.00                                                                                          $1,032.00
Gizaw, Simeneh
4342 Santo Tomas Dr
Apt D
Los Angeles, CA 90008                          17520    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Gillaspie, Shawn
14701 Bruce Street
Bellflower, CA 90706                           17521    9/23/2020    24 Hour Fitness Worldwide, Inc.                                          $129.97                                                                      $129.97
Rajabi, Fida
5137 Rain Cloud Dr.
Richmond, CA 94803‐2618                        17522    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $66.73                                                                                             $66.73
Cortez, Valerie Marie
5932 Roosevelt Dr.
Fontana, CA 92336                              17523    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                                               $200.00                                 $200.00
Huang, James
6250 Marguerite Dr
Newark, CA 94560                               17524    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Lehr, John
5426 Los Feliz Blvd.
Los Angeles, CA 90027                          17525    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Jackson, Willliam
2062 S Helena St. Apt G
Aurora, CO 80013                               17526    9/23/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Jimenez, Joanna
14274 Rosewood Dr.
Hesperia, CA 92344                             17527    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                            $900.00
Fajardo, Cristina
5703 Ensign Ave.
North Hollywood, CA 91601                      17528    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
George, Jobin
12 Gerlach Drive
New City, NY 10956                             17529    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $47.24                                                                                             $47.24
Palen, William Robert
3224 Trevolle
Dallas, TX 75204                               17530    9/28/2020       24 Hour Fitness USA, Inc.                                             $692.00                                                                      $692.00
Mahbub, Farihah
15626 Brewer Lane
Fontana , CA 92336                             17531    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00


                                                                                              Page 1019 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1020 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Morshed, Sazid
15626 Brewer Lane
Fontana , CA 92336                             17532    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Bardez, Bing
1137 Amador Ave
Berkeley, CA 94707                             17533    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,047.00                                                                                       $1,047.00
Baysa, Kaipo D.
517 Evelyn Avenue
Albany, CA 94706                               17534    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $103.68                                                                                         $103.68
Jammal, Anthony
1601 Dana Way
Roseville, CA 95661                            17535    9/23/2020     24 Hour Fitness Worldwide, Inc.                                        $938.00                                                                      $938.00
Morshed, Talukder
15626 Brewer Lane
Fontana, CA 92336                              17536    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Nguyen, Linh
2839 Dune Circle
Hayward, CA 94545                              17537    9/23/2020    24 Hour Fitness United States, Inc.                  $199.00                                                                                         $199.00
Rodger, Margaret
5354 S Cimarron Road
Littleton, CO 80123                            17538    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $874.29                                                                      $874.29
Jones, Jason
38 Virginia Ave
San Francisco, CA 94110                        17539    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $996.00                                                                                         $996.00
Alger, April
8182 SW Shenandoah Way
Tualatin, OR 97062                             17540    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $385.00                                                                                         $385.00
DeCambre, Tracia M
10736 Jefferson Blvd, #1006
Culver City, CA 90230                          17541    9/28/2020    24 Hour Fitness United States, Inc.                                      $75.00                                                                       $75.00
Munguia, Alexa
190 Canyon Drive
Daly City, CA 94014                            17542    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Thurmond, Mr. Lee
2731 Night Jasmine Dr.
Simi Valley, CA 93065                          17543    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $780.00                                                                                         $780.00
Ma, Jade
1184 Cherrybrooke Cmns.
San Leandro, CA 94578‐1980                     17544    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Dalman, Casey
21308 Derby Day Ave
Pflugerville, TX 78660                         17545    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                              $45.45                                  $45.45
Park, Jeremy
41453 Millenium Ter
Fremont, CA 94538                              17546    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Watkins, Laurie
27773 380th Ave SE
Trail , MN 56684                               17547    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Sandhu, Gurcharan
4457 Ladner Street
Fremont, CA 94538                              17548    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Nemeh, Jessie
155 South Court Ave 2705
Orlando, FL 32801                              17549    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $899.00                                                                                         $899.00

                                                                                                Page 1020 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1021 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Rotenberg, Ronnie
30469 Via Victoria
Rancho Palos Verdes, CA 90275                  17550    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Lemus, Brenda
151 W. 126th St.
Los Angeles, CA 90061                          17551    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Gomez, Lilia
1024 South Hobart Blvd.
Los Angeles, CA 90006                          17552    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $135.00                                                                                         $135.00
Yu, Linyun
41308 Kathlean Street
Fremont, CA 94538                              17553    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $128.17                                                                                         $128.17
Lara, Armando
4515 4th Street, Unit 8
La Mesa, CA 91941                              17554    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $59.98                                                                                          $59.98
Wiebelhaus, Jospeh
1438 Legend Circle
Vallejo, CA 94591                              17555    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Alvarado, Israel
1024 S Castlegate Ave
Compton, CA 90221                              17556    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $247.71                                                                                         $247.71
Inman, Chris
20702 El Toro Rd Apt 466
Lake Forest, CA 92630                          17557    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Alvarado, Israel
1024 S Castlegate Ave
Compton, CA 90221                              17558    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $247.71                                                                                         $247.71
NAKAMOTO, WAYNE
2228 HOOHAI STREET
PEARL CITY, HI 96782                           17559    9/22/2020        24 Hour Fitness USA, Inc.                      $1,740.16                                                                                       $1,740.16
May, Edward
14759 E Wagontrail Pl
Aurora, CO 80015                               17560    9/28/2020    24 Hour Fitness United States, Inc.                  $686.42                                                                                         $686.42
Chang, Chia Chen
10685B Hazelhurst Dr. #24518
Houston, TX 77043                              17561    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Waezzadah, Hashim
8354 La‐Riviera Drive
Sacramento, CA 95826                           17562    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Carlson, Carol
405 Rockefeller; Unit 704
Irvine, CA 92612                               17563    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $148.00                                                                                         $148.00
Mahaffey, Craig
1693 Los Padres Blvd
Santa Clara, CA 95050‐4042                     17564    9/29/2020        24 Hour Fitness USA, Inc.                      $1,200.00          $1,800.00                                                                    $3,000.00
Ritchie, Tamara
5246 W. Bellfort St
Houston, TX 77035                              17565    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $567.00                                                                                         $567.00
Miller, Scott M
1992 S Cherry St
Denver, CO 80222                               17566    9/23/2020              24 Denver LLC                               $60.00                                                                                          $60.00
Boggs, Kathryn L
342 Avila Road
San Mateo, CA 94402                            17567    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $776.00                                                                      $776.00

                                                                                                Page 1021 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1022 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Saavedra, Jose J
5730 NW 38 St Apt 16
Virginia Gardens, FL 33166                     17568    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00
Lee, Margaret H
3308 Egerer Place
Fullerton, CA 92835                            17569    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $936.00                                                                                            $936.00
Lam, Rex
7567 Maywood Dr.
Pleasanton, CA 94588                           17570    9/23/2020        24 Hour Fitness USA, Inc.                        $260.00                                                                                            $260.00
Russo, Anthony
17 South Belair Ave
Cedar Knolls , NJ 07927                        17571    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $100.20                                                                                            $100.20
Huynh, Nghi
1933 Linda Jean Lane
Manteca, CA 95337                              17572    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Wilson, Shelia Rae
13218 W Spanish Garden Drive
Sun CIty West, AZ 85375                        17573    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                          $2,500.00
Williams, Victor
12052 S Broadway
Los Angeles, CA 90061                          17574    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
LAVOIE, KARA MICHELLE
4270 MUSTIC WAY
MATHER, CA 95655                               17575    9/28/2020    24 Hour Fitness United States, Inc.                $1,274.13                                                                                          $1,274.13
Hughes, Kathy
102 Lincoln Ave
Wood‐Ridge, NJ 07075                           17576    9/23/2020        24 Hour Fitness USA, Inc.                        $749.90                                                                       $0.00                $749.90
Elite Entrances, LLC
Lovein Ribman, P.C.
Haven Massey
1225 S. Main St. Suite 200
Grapevine, TX 76051                            17577    9/23/2020        24 Hour Fitness USA, Inc.                                                            $362,436.68                                                $362,436.68
Sanchez‐Gallagher, Esmeralda
Levenbaum Trachtemberg
3500 W. Olive
Suite 300
Burbank, CA 91505                              17578    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                        $100,000.00
Johnson, Elizabeth
169 Iron Horse Lane
Santa Rosa, CA 95407                           17579    9/23/2020        24 Hour Fitness USA, Inc.                        $580.13                                                                                            $580.13
Michau, Michael
8548 Comolette St.
Downey, CA 90242                               17580    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Petry, Reginald
4356 NE 33rd Ave.
Portland, OR 97211‐7721                        17581    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Thomas, Ira
400 W. Orangethorpe Ave.
Apt. 301A
Fullerton, CA 92832                            17582    9/23/2020        24 Hour Fitness USA, Inc.                  $2,500,000.00                                                                                      $2,500,000.00
Lopez, Oscar
346 W Center Street
Ventura, CA 93001                              17583    9/23/2020        24 Hour Fitness USA, Inc.                        $408.33                                                                                            $408.33


                                                                                                Page 1022 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1023 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Heimbach, Judith
32 Rockwood Dr.
Rockaway, NJ 07866                              17584    9/22/2020    24 Hour Fitness United States, Inc.                  $358.75                                                                                         $358.75
DU, QIAN
3209 POPLAR BLVD
ALHAMBRA, CA 91803                              17585    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Las Vegas Valley Water District
Timothy A. Lukas
Holland & HArt LLP
5441 Kietzke Lane, Second Floor
Reno, NV 89511                                  17586    9/23/2020        24 Hour Fitness USA, Inc.                      $8,226.07                                                                                       $8,226.07
Coastal Serhoe
PO Box 1393
Yakima, WA 98907‐1393                           17587    9/23/2020        24 Hour Fitness USA, Inc.                    $172,149.41                                                                                     $172,149.41
Knight, Deborah
6804 Fisk Avenue
San Diego, CA 92122                             17588    9/23/2020        24 Hour Fitness USA, Inc.                      $1,080.00                                                                                       $1,080.00
Osborn, Jonas
2233 Hayloft Drive
Folsom, CA 95630                                17589    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Azani, Ariel
195 Willoughby Ave
Apt. 704
Brooklyn, NY 11205                              17590    9/23/2020        24 Hour Fitness USA, Inc.                      $1,253.99                                                                                       $1,253.99
Azani, Assaf
465 West End Ave, Apt 8C
New York, NY 10024                              17591    9/23/2020        24 Hour Fitness USA, Inc.                        $650.45                                                                                         $650.45
Su, Clement
39712 Placer Way
Fremont, CA 94538                               17592    9/29/2020        24 Hour Fitness USA, Inc.                        $499.99                                                                                         $499.99
ACRE Investment Company, LLC
Hanson Bridgett LLP
Attn: Nancy J. Newman
425 Market Street, 26th Floor
San Francisco, CA 94105                         17593    9/23/2020        24 Hour Fitness USA, Inc.                  $3,020,203.16                                                                                   $3,020,203.16
Waynick, Margaret Ann
382 Apollo Dr.
Vista, CA 92084                                 17594    9/23/2020        24 Hour Fitness USA, Inc.                                        $28,992.94                                                                   $28,992.94
Ahmed, Mohammed
P.O Box 504
Folsom, CA 95763                                17595    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $582.56                                                                      $582.56
Almaden Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                           17596    9/23/2020        24 Hour Fitness USA, Inc.                    $144,796.25                                                                                     $144,796.25
Ngo, Pauline
4040 Hoosier Lawn Way
Yorba Linda, CA 92886                           17597    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Rowe, Sherry
1367 W Diane Drive
Taylorsville , UT 84123                         17598    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,031.10                                                                                       $1,031.10



                                                                                                 Page 1023 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1024 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Casiello, Jianna
3277 Breckenridge Way
Riva, MD 21140                                 17599    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $803.98                                                                                         $803.98
Rojas, Daniel
500 Tealridge Lane
Desoto, TX 75515                               17600    9/23/2020        24 Hour Fitness USA, Inc.                                        $15,460.41                                                                   $15,460.41
Syed, Wali
26 W Merrick Road
Valley Stream, NY 11580                        17601    9/23/2020        24 Hour Fitness USA, Inc.                      $2,112.00                                                                                       $2,112.00
Austin, Bobby
1113 Washington Drive
Centerport, NY 11721                           17602    9/29/2020        24 Hour Fitness USA, Inc.                                           $700.00                                                                      $700.00
Johnson, Spencer Kenneth
4707 Morris Thomas Road
Hermantown, MN 55811                           17603    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $344.00                                                                                         $344.00
Reed, Michael
135‐10 Grand Central Parkway
Apt 509
Jamaica, NY 11435                              17604    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
BURBIDGE, MARY A
513 COOL WIND WY
Sacramento, CA 95831                           17605    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $2,616.00                                                                                       $2,616.00
Cox, Casey Andrew
85 Lancelot Drive
Palm Coast, FL 32137                           17606    9/23/2020        24 Hour Fitness USA, Inc.                                         $6,626.56                                                                    $6,626.56
Fowler, Linda
PO Box 1273
Little Elm, TX 75068‐1273                      17607    9/22/2020    24 Hour Fitness United States, Inc.                  $924.88                                                                                         $924.88
Raines, Kenneth A
1324 Lorenzo Dr
Fallbrook, CA 92028                            17608    9/29/2020        24 Hour Fitness USA, Inc.                                                                            $262,333.50                             $262,333.50
Wheeler, AJ
11359 Trebol Street
San Diego, CA 92126                            17609    9/25/2020        24 Hour Fitness USA, Inc.                        $888.00                                                                                         $888.00
Fitch, James
3506 Russell Thomas Lane
Davidsonville, MD 21035                        17610    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $244.77                                                                                         $244.77
Wisniewski, Gregory
123 Parnnassus Circle
Oceanside, CA 92054                            17611    9/27/2020     24 Hour Fitness Worldwide, Inc.                                      $4,320.00                                                                    $4,320.00
Gonzalez, Israel
938 Rosewood ave
Inglewood , CA 90301                           17612    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                              17613    9/22/2020         24 Hour Holdings II LLC                         $199.00                                                                                         $199.00
Chang, Esther
371 Castle Dr
Englewood Cliffs, NJ 07632                     17614    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Turtel, Scott
3538 211th Pl SE
Sammamish, WA 98075
USA                                            17615    9/22/2020        24 Hour Fitness USA, Inc.                      $1,199.91                                                                                       $1,199.91


                                                                                                Page 1024 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1025 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Vaughan, Jim
6412 Mesa Ridge Dr
Fort worth, TX 76137                           17616    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Pun, Mary
25619 Gold Ridge Dr.
Castro Valley, CA 94552                        17617    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Sinelnikov, Oleg
230 174 Street, Apt 1102
Sunny Isles Beach, FL 33160                    17618    9/22/2020            24 New York LLC                                                                                         $150.00                                 $150.00
Austin, Bobby
1113 Washington Drive
Centerport, NY 11721                           17619    9/29/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                            $700.00
Ramirez, Daniel
200 Grapevine Road #23
Vista, CA 92083                                17620    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Anthony, Andrea
2550 Independence Avenue, Apt. 8T
Bronx, NY 10463                                17621    9/23/2020    24 Hour Fitness United States, Inc.                  $647.00                                                                                            $647.00
ONE RING NETWORKS, INC
P.O. BOX 1360
ATHENS, TX 75751                               17622    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                $506.49                                 $506.49
Beal, David
2017 Megan creek drive
Little elm, TX 75068                           17623    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $243.14                                                                                            $243.14
Advani, Sangeetika Rahul
200 Westchester Drive
Los Gatos, CA 95032                            17624    9/29/2020    24 Hour Fitness United States, Inc.                  $203.00                                                                                            $203.00
HAGENS, JEFF
401 GALLAND ST
PETALUMA, CA 94952                             17625    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $389.00                                                                                            $389.00
Staples
Staples Technology/Attn:Daneen Lotsey
1096 East Newport Center Drive Ste 300
Deerfield Beach, FL 33442                      17626    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $85,188.73                                                                                         $85,188.73
Phillips, Stacey
1010 Whimbrel Court
Carlsbad, CA 92011                             17627    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $537.00                                                                                            $537.00
Somers, Celia
Cohen & Marzban, Law Corp
Cynthia E. Allred, Esq
16000 Ventura Blvd #701
Encino, CA 91436                               17628    9/22/2020     24 Hour Fitness Worldwide, Inc.               $1,056,494.00                                                                                      $1,056,494.00
Sims, Jacob
10619 NE 174th PL
Bothell, WA 98011                              17629    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                             $20.00
Georgi, Teresa
1523 Fern St Sw
Olympia, WA 98502                              17630    9/30/2020        24 Hour Fitness USA, Inc.                                            $1,800.00                                                                    $1,800.00
Obiadazie, Victoria Ezinwa
6565 McCallum Blvd Apt 161
Dallas, TX 75252                               17631    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,218.51                                                                                          $1,218.51
Larsell, Dyan
45‐680 Apuakea Street
Kaneohe, HI 96744                              17632    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $762.30                                                                                            $762.30

                                                                                                Page 1025 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1026 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Dodder, Richard
1426 Prefumo Canyon Rd.
San Luis Obispo, CA 93405                       17633    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $480.00                                                                                            $480.00
Hanson, Rebecca
PO Box 465
Camarillo, CA 93011‐0465                        17634    9/22/2020        24 Hour Fitness USA, Inc.                        $450.87                                                                                            $450.87
Byer, Gregory W
2206 Birchdale Dr
Thousand Oaks, CA 91362                         17635    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Pope, Amity
1300 Chapelwood Lane
Capitol Height's, MD 20743                      17636    9/23/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Plotnikova, Ksenia
1439 Ocean Ave. Apt. D10
Brooklyn, NY 11230                              17637    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $99.18                                                                                             $99.18
Handfinger, Patricia
4501 W. Channel Islands Blvd
Space 82
Oxnard, CA 93035                                17638    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $2,076.92                                                                                          $2,076.92
Morales, Alison
9392 Waterfront Drive
Huntington Beach , CA 92646                     17639    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                              $1,000.00                               $1,000.00
Lohrmeyer, Kelly
1921 2nd Ave
San Diego, CA 92101                             17640    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $34.71                                                                                             $34.71
Ballard, Timothy
18981 West 60th drive
Golden, CO 80403                                17641    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                            $375.00
Friedman, Mark Lewis
1616 Esplanade #4
Redondo Beach, CA 90277                         17642    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Welch, Sean
13008 Nightfall Terrace
San Diego, CA 92128                             17643    9/23/2020        24 Hour Fitness USA, Inc.                         $63.98                                                                                             $63.98
May, Kimberly Danielle
1651 Sun Ridge Dr.
Apopka, FL 32703                                17644    9/22/2020    24 Hour Fitness United States, Inc.                                      $1,200.00                                                                    $1,200.00
Meyers, Peter
17 Frederick Street
Moonachie, NJ 07074                             17645    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                            $649.00
Shah, Nandini R
19505 219th Ave NE
Woodinville, WA 98077                           17646    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $87.42                                                                                             $87.42
Torres, Edith
1024 S Castlegate Ave
Compton, CA 90221                               17647    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $247.71                                                                                            $247.71
Hanson, Rebecca
P.O. Box 465
Camarillo, CA 93011‐0465                        17648    9/22/2020        24 Hour Fitness USA, Inc.                        $749.00                                                                                            $749.00
Truesdell, Roxanne
39 San Pablo Ave
San Rafael, CA 94903                            17649    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                             $24.00



                                                                                                 Page 1026 of 1495
                                                    Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1027 of 1495
                                                                                                           Claim Register
                                                                                               In re 24 Hour Fitness Worldwide, Inc.
                                                                                                         Case No. 20‐11558

                                                                                                                     Current General                                                Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address            Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                         Amount                                                         Amount
Vellotti Jr., Michael J.
9041 Galena Crossing St
Las Vegas, NV 89123‐3225                               17650    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                             $72.00
Soe, Garson
1630 Riviera Ave
Walnut Creek, CA 94596                                 17651    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Temnogorod, Yulia
135 Bay 26th St.
Apt 3A
Brooklyn, NY 11214                                     17652    9/23/2020        24 Hour Fitness USA, Inc.                        $105.00                                                                                            $105.00
Mejia, Emma Marie
10587 Steerhead Drive
Bloomington, CA 92316                                  17653    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kurzenski, Davis
244 Mondrian Ct
El Dorado Hills, CA 95762                              17654    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $19.00                                                                                             $19.00
Romberger, Ashlee
242 Ambling Drive
Brea, CA 92821                                         17655    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $432.00                                                                                            $432.00
Daniel, Jasmine
43815 Encanto Way
Lancaster, CA 93536                                    17656    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Kaseebhatla, Aditya
429 Monte Vista
Irvine, CA 92602                                       17657    9/25/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                            $699.00
Kruk, Henry
557 C Giuffrida Avenue
San Jose, CA 95123                                     17658    9/23/2020        24 Hour Fitness USA, Inc.                      $6,597.60                                                                                          $6,597.60
Kerrigan, JoAan
9813 Ridge Creek Place
Las Vegas, NY 89134                                    17659    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $39.00                                                                                             $39.00
Katz, Bruce
2571 Diamond Street
San Francisco , CA 94131                               17660    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                          $1,560.00
Antonio Mendoza, Jose Erick
Lena's Halian Kitchen
551 Second Ave
New York, NY 10016                                     17661    9/23/2020    24 Hour Fitness United States, Inc.                  $137.18                                                                                            $137.18
Bligen, Linda
15640 St Thomas Church Rd
Upper Marlboro, MD 20772                               17662    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $543.98                                                                                            $543.98
Patel, Raj
7077 Crystalline Dr
Carlsbad, CA 92011                                     17663    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                                     17664    9/21/2020           24 San Francisco LLC                          $990.00                                                                                            $990.00
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc., Property Manager
Richard DiChiara, Jr. I Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                                   17665    9/23/2020        24 Hour Fitness USA, Inc.                    $164,426.31                                                                                        $164,426.31



                                                                                                        Page 1027 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1028 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Lee, Min
12609 Ondara Dr.
Austin, TX 78739                              17666    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                            $210.00
Mejia, Maria Emma
10587 Steerhead Drive
Bloomington, CA 92316                         17667    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
ONE RING NETWORKS INC
411 EAST CLINTON AVENUE
ATHENS, TX 75751                              17668    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                $506.49                                 $506.49
Hoting, Sharon Kay
11 Fortuna West
Irvine, CA 92620‐1848                         17669    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,240.00                                                                                          $1,240.00
 Hall, Jayelyn
5129 Montair Avenue
Lakewood, CA 90712                            17670    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                              $41.99                                                     $41.99
Cogburn, Alexandra A
1525 Bellnap Dr
Allen, TX 75013                               17671    9/22/2020    24 Hour Fitness United States, Inc.                $3,700.00                                                                                          $3,700.00
Rosen, Jennifer
1255 B De Haro Street
San Francisco, CA 94107                       17672    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $145.25                                                                                            $145.25
Limburg, Christopher
909 S. Peoria St Apt 111N
Aurora, CO 80012                              17673    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Lapitan, Romelito
4675 Forestdale Drive
Fairfax, VA 22032                             17674    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $84.08                                                                                             $84.08
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          17675    9/22/2020           24 San Francisco LLC                      $317,228.26                                                                                        $317,228.26
Dahn, Robbie
9813 RIdge Creek Place
Las Vegas, NV 89134                           17676    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $39.00                                                                                             $39.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                             17677    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                            $199.00
Sosa, Omar
4620 Encino Ave
Encino, CA 91316                              17678    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $124.42                                                                                            $124.42
Leshinski, Eddie
3380 Braun Road
Golden, CO 80401                              17679    9/22/2020        24 Hour Fitness USA, Inc.                        $138.39                                                                                            $138.39
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                             17680    9/22/2020         24 Hour Holdings II LLC                         $199.00                                                                                            $199.00
Batina, Lawrence Jeffrey
12342 S Northgate Ave
Portland, OR 97219                            17681    9/29/2020        24 Hour Fitness USA, Inc.                        $600.00                                                                                            $600.00
Freyer, Bret E
19220 Marlin Ct
Lake Oswego, OR 97035                         17682    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $469.00                                                                                            $469.00
Esparza, Ovet
9084 Golf Canyon Dr
Patterson, CA 95363                           17683    9/24/2020      24 Hour Fitness Holdings LLC                                                                                $1,200.00                               $1,200.00

                                                                                               Page 1028 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1029 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Starks, Timothy D
20910 Westfield Grove Place
Katy, TX 77449                                 17684    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                             17685    9/22/2020    24 Hour Fitness United States, Inc.                  $499.98                                                                                            $499.98
One Ring Networks Inc
P.O. Box 1360
Athens, TX 75751                               17686    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                $607.99                                 $607.99
Bryan, Mark
2815 Yelm Highway, SE
Olympia, WA 98501                              17687    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $132.00                                                                                            $132.00
Hickok, Bette D.
120 Perraud Dr.
Folsom, CA 95630                               17688    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $332.98                                                                                            $332.98
Ramos, Stella
1810 No. Willowspring Dr
Encinitas, CA 92024                            17689    9/22/2020     24 Hour Fitness Worldwide, Inc.                                           $187.49                                                                      $187.49
Morgan, Sally S
19156 Arminta St
Reseda, CA 91335                               17690    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Kimball, Greg
2292 Catalpa Way
Hayward, CA 94545                              17691    9/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
CMJN AVT
ATTN: CHRIS BURBANO
1314 BALBOA WAY
LIVERMORE, CA 94550‐5515                       17692    9/23/2020        24 Hour Fitness USA, Inc.                        $420.00                                                                                            $420.00
Jones, Michael
2056 Lohengrin St.
Los Angeles, CA 90047                          17693    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Heck, Darren
290 Esteban Way
San Jose, CA 95119                             17694    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Sims, William
10619 NE 174th PL
Bothell, WA 98011                              17695    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                             $20.00
Hargrow, Eunice
2430 Fair Oaks Blvd #130
Sacramento, CA 95825                           17696    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $203.00                                                                                            $203.00
Eve, Gail
913 El Dorado Way
Sacramento, CA 95819‐3507                      17697    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $312.50                                                                                            $312.50
McLellan, Charles Hugh
1001 15th St, Apt 302
Sacramento, CA 95814                           17698    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                            $299.96
Yang, Peggy
5041 St. Garrett Ct.
Concord, CA 94521                              17699    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Freyer, Amy Patricia
19220 Marlin Ct
Lake Oswego, OR 97035                          17700    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $469.00                                                                                            $469.00



                                                                                                Page 1029 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1030 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Gajula, Yash
1212 Olivera Terrace
Sunnyvale, CA 94087                             17701    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Ferrara, Giovanni
405 Davis Crt
Apt 601
San Francisco, CA 94111                         17702    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $64.82                                                                                          $64.82
Fung, Phillip
65 Linden Ln
Temple City, CA 91780                           17703    9/23/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                          $49.00
Dale, Andrew J
1467 136th Avenue
San Leandro, CA 94578                           17704    9/25/2020    24 Hour Fitness Worldwide, Inc.                                       $325.00                                                                      $325.00
Gonzalez, Robert
6108 Dunn Ave
San Jose, CA 95123                              17705    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $158.12                                                                                         $158.12
Weber, Sheena
593 Continental Drive
Lewisville, TX 75067                            17706    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                                            $150.47                                 $150.47
Carrillo, Susana
475 W Hammond Street
Pasadena, CA 91103                              17707    9/23/2020    24 Hour Fitness Worldwide, Inc.                                       $300.00                                                                      $300.00
 Cieslinski , Emily
840 Monroe St
Apt 103
Annapolis, MD 21403                             17708    9/23/2020       24 Hour Fitness USA, Inc.                        $93.98                                                                                          $93.98
Chang, Chialin
21723 Lake Vista Dr.
Lake Forrest, CA 92630                          17709    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $124.97                                                                                         $124.97
TAYLOR, JOE
341 FOREST ST
DENVER, CO 80220                                17710    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Chen, Betty
539 W. 219th St.
Carson, CA 90745                                17711    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Peleneagra, Romeo
108 Lupine Lane
Pleasant Hill, CA 94523                         17712    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Leyva, Miguel
211 S Santa Cruz St.
Ventura, CA 93001                               17713    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Nguyen, Tung
PO BOX 479
Garden Grove, CA 92843                          17714    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Angela J. Hundhausen & Randy L. Latta
27610 Myrtle Lake Ln.
Katy, TX 77494‐8588                             17715    9/23/2020       24 Hour Fitness USA, Inc.                       $145.98                                                                                         $145.98
Hollister, Jim
9473 Briar Bush Way
Elk Grove, CA 95758‐1115                        17716    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $74.25                                                                                          $74.25
Karra, Manasa
1334 The Alameda, #390
San Jose, CA 95126                              17717    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $248.96                                                                                         $248.96


                                                                                               Page 1030 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1031 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
HERRERA, AMOS
3760 W. MCFADDEN AVE. # B‐157
SANTA ANA, CA 92704                           17718    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $899.00                                                                                         $899.00
An, Choong Shik
343 W. Amerige Ave #306
Fullerton, CA 92832                           17719    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                             $400.00                                 $400.00
Hankins, Adrienne
807 Dodd Court
Bay Point, CA 94565                           17720    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Makarevich, Yury
2483 West 16th Street Apt 10 A
Brooklyn, NY 11214                            17721    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Schwartz, Judy
1106 Hunter's Creek Drive
Cedar Park, TX 78613                          17722    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $124.98                                                                                         $124.98
Ramesh, Subha
41095 Corriea Court
Fremont, CA 94539                             17723    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Crane Court, LLC
C/o Nazareth Enterprises, Inc.
800 South B Street, Suite 100
San Mateo, CA 94401                           17724    9/23/2020        24 Hour Fitness USA, Inc.                    $460,337.62                                                                                     $460,337.62
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                             17725    9/22/2020      24 Hour Fitness Holdings LLC                       $199.00                                                                                         $199.00
Malonzo, Robert
10258 Corkwood Ct
Rancho Cucamonga, CA 91737                    17726    9/23/2020        24 Hour Fitness USA, Inc.                        $154.38                                                                                         $154.38
Morin, Michael
1215 Pigeon Forge Rd
Pflugerville, TX 78660                        17727    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                         $299.96
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                         17728    9/23/2020        24 Hour Fitness USA, Inc.                      $1,540.00                                                                                       $1,540.00
Sherman, Malgorzata
30 E Hartsdale Ave Apt 6G
Hartsdale, NY 10530                           17729    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $740.00                                                                                         $740.00
Murkes, Sarit
1386 Fisherhawk Drive
Sunnyvale, CA 94087                           17730    9/23/2020        24 Hour Fitness USA, Inc.                        $304.30                                                                                         $304.30
Rosenfeld, Karen
34‐02 Linwood Road
Fair Lawn, NJ 07410                           17731    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $4,464.00                                                                                       $4,464.00
Lasell, Mathew
45‐680 Apuakea Street
Kaneohe, HI 96744                             17732    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Vale, Elaine S.
2925 SE Carlton Street
Portland, OR 97202                            17733    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $608.00                                                                                         $608.00
Rada, Laurie
145 North Ave
Westport, CT 06880                            17734    9/29/2020    24 Hour Fitness United States, Inc.                  $644.00                                                                                         $644.00



                                                                                               Page 1031 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                 Page 1032 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Schwartzer, Michael J.
Lenard E. Schwartzer
2850 S Jones Blvd., Suite 1
Las Vegas, NV 89146                             17735    9/22/2020        24 Hour Fitness USA, Inc.                    Unliquidated             $20.00                                                                       $20.00
Baize, Michael
143‐31 228th Street
Laurelton, NY 11413                             17736    9/23/2020        24 Hour Fitness USA, Inc.                  $18,000,000.00                                                                                  $18,000,000.00
Nazareth Retail Holdings, LLC
c/o Nazareth Enterprises, INC.
800 South B Street, Suite 100
San Mateo, CA 94401                             17737    9/23/2020        24 Hour Fitness USA, Inc.                    $449,242.01                                                                                      $449,242.01
Allison, Sonny
2480 E. Willamette Lane
Greenwood Village, CO 80121                     17738    9/23/2020     24 Hour Fitness Worldwide, Inc.                    $5,000.00                                                                                       $5,000.00
Christensen, Michelle
131 Megan Court
Alamo, CA 94507                                 17739    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                          $200.00
Kupski, John Matthew
1110 Winged Foot Court
Livermore, CA 94551                             17740    9/23/2020     24 Hour Fitness Worldwide, Inc.                    $2,165.00                                                                                       $2,165.00
Danan, Cynthia
13573 Wilbur Ave
Chino, CA 91710                                 17741    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                          $300.00
LaVere, Brian James
9357 SE Scott Part Circle
Happy Valley, OR 97086                          17742    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $524.25                                                                                          $524.25
Ekeke, Charity
4405 Sepulveda Blvd.
Torrance, CA 90505                              17743    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $524.25                                                                                          $524.25
Montgomery, Morgan
305 Turquoise Trade Dr
La Marque, TX 77568                             17744    9/25/2020    24 Hour Fitness United States, Inc.                  $920.00                                                                                          $920.00
Mehta, Natasha
1812 Trinity Ave Apt 122
Walnut Creek, CA 94596                          17745    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                          $499.99
Nelson, Susan
1606 Esplanade Apt B
Redondo Beach, CA 90277                         17746    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $71.98                                                    $0.00                                  $71.98
Yee, Vanessa
135 Southbrook
Irvine, CA 92604                                17747    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $26.68                                                                                           $26.68
McDonald Jr, David
124 Avis Ct
Salinas, CA 93905                               17748    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                           $69.00
Pedraza, Irma
1224 Kingston Lacy Blvd.
Pflugerville, TX 78660                          17749    9/22/2020        24 Hour Fitness USA, Inc.                        $996.00                                                                                          $996.00
Cuaresma, Rauyl Corrales
24444 Plummer Court
Hayward, CA 94545                               17750    9/23/2020     24 Hour Fitness Worldwide, Inc.                    $1,000.00                                                                                       $1,000.00
Larsen, Melinda Ann
9353 Aizenberg Circle
Elk Grove, CA 95624                             17751    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                           $99.00


                                                                                                 Page 1032 of 1495
                                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1033 of 1495
                                                                                                                   Claim Register
                                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                 Case No. 20‐11558

                                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                   Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                 Amount                                                         Amount
Singletary, Keith N
13402 Katrinka Drive
Bowie, MD 20720‐4757                                           17752    9/24/2020     24 Hour Fitness Worldwide, Inc.                                            $99.20                                                                       $99.20
Gahrahmat Family Limited Partnership II, L.P.
Julie H. Rome‐Banks
Binder & Malter, LLP
2775 Park Ave.
Santa Clara, CA 95050                                          17753    9/23/2020        24 Hour Fitness USA, Inc.                    $182,029.50           $111,375.44                                                                  $293,404.94
Hull, Karen
3505 Monmouth Court
Richardson, TX 75082                                           17754    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Sanchez, Diane
1250 Ironwood St
La Habra, CA 90631                                             17755    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $851.40                                                                                            $851.40
Perdomo, Henry
4345 Imperial Avenue
San Diego, CA 92113                                            17756    9/23/2020        24 Hour Fitness USA, Inc.                        $780.00                                                                                            $780.00
Secretary of Labor, on behalf of 24 Hour Fitness USA, Inc
Employee Benefit Program (see atch.)
US DOL‐EBSA Attn: Mercedeh Ghorab
90 7th Street, Suite 11300
San Francisco, CA 94103                                        17757    9/22/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                              $0.00
Miraglia, Theresa
16971 Hoskins Ln. Apt 6
Huntington Beach, CA 92649                                     17758    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $217.00                                                                                            $217.00
Hughes, Kathleen M
102 Lincoln Ave
Wood‐Ridge, NJ 07075                                           17759    9/24/2020    24 Hour Fitness United States, Inc.                  $749.90                                                                                            $749.90
Torres, Tiffany Nicole
323 Wind Flower Way
Oceanside, CA 92057                                            17760    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $75.81                                  $75.81
Reece, Angel
                                                               17761    9/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Spencer, Bret
610 Harvard Ave E # 603
Seattle , WA 98102
USA                                                            17762    9/24/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
W.W. Grainger, Inc.
401 South Wright Road, W4W.R47
Janesville, WI 53546                                           17763    9/22/2020        24 Hour Fitness USA, Inc.                    $317,228.26                                                                                        $317,228.26
Moran, Bill
4915 Dana Ct
Livermore, CA 94550‐3787                                       17764    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $6,000.00                                                                                          $6,000.00
Tucker Jr, Charles Aaron
4127 Barnwell Dr
Houston, TX 77082                                              17765    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $490.00                                                                                            $490.00
Carmelli, Guy
2323 Wandering Ridge Dr
Chino Hills, CA 91709                                          17766    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
LeVecchio, Donna J
1706 Carmel Drive
Plano, TX 75075                                                17767    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $912.00                                                                                            $912.00



                                                                                                                Page 1033 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1034 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Foley, William
1442 Caspian Way
Oxnard, CA 93035                               17768    9/22/2020       24 Hour Fitness USA, Inc.                       $383.99                                                                                            $383.99
Leung, Benjamin L.
2102A Gallows Road, Suite 200
Vienna, VA 22182                               17769    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $866.62                                                                                            $866.62
Elder, Lisa
615 Enterprise Drive
Rohnert Park, CA 94928                         17770    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $634.68                                                                                            $634.68
Sarino, Lord
149 Sanctuary
Irvine, CA 92620                               17771    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Haile, Meron
2060 132nd Ave SE Unit 606
Bellevue, WA 98005                             17772    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $96.00                                                                                             $96.00
Tie, Ryan
18691 Newsom Ave
Cupertino, CA 95014‐3881                       17773    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Antwerp, Migna
900 Saint Charles Pl Apt L2
Pembroke Pines, FL 33026‐3355                  17774    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Doliner, Aleksandra
2463 15th Ave
San Francisco , CA 94116                       17775    9/22/2020       24 Hour Fitness USA, Inc.                                                               $104.00                                                    $104.00
Ochoa, Antonio
42872 Fontainebleu Pk. Ln.
Fremont, CA 94538                              17776    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $19.00                                                                                             $19.00
Judge, Taylor Mae
1215 N Courthouse Road, Apt 300
Arlington, VA 22201                            17777    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Pinto, Carin
9331 Bankside Dr.
Houston, TX 77031                              17778    9/24/2020       24 Hour Fitness USA, Inc.                       $109.08                                                                                            $109.08
Bouche, Layne
4201 East 4th Plain Boulevard
Vancouver, WA 98661                            17779    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Tepedino, Francis J.
4544 Calle de Vida
San Diego, CA 92124                            17780    9/22/2020             RS FIT CA LLC                             $100.00                                                                                            $100.00
Lewis, Jackie
4357 Latigo Circle
Fort Worth, TX 76244                           17781    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $101.74                                                                                            $101.74
Pineda, Mario
8739 Rowley St
Littlerock, CA 93543                           17782    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,800.00                                                                                          $1,800.00
Tuon, Malina
3390 Robert Ave NE
Salem, OR 97301                                17783    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                                                $82.00                                  $82.00
Carmelli, Orna
2323 Wandering Ridge Dr
Chino Hills, CA 91709                          17784    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Talbott, Autumn
1204 De Altura Commons
San Jose, CA 95126                             17785    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $16,800.00                                                                                         $16,800.00

                                                                                              Page 1034 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1035 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Molinaro, Matthew
22 Richard Street
Parsippany, NJ 07054                            17786    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $583.00                                                                                         $583.00
Gill, David
33649 Railroad Ave
Union City, CA 94587                            17787    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $2,700.00                                                                                       $2,700.00
Hosch, David
25425 Via De Anza
Laguna Niguel , CA 92677                        17788    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $54.00                                                                                          $54.00
Danan, Cydnie
13573 Wilbur Ave
Chino, CA 91710                                 17789    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Tsao, Steven
384 Ludeman Ln
Millbrae, CA 94030                              17790    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Rodger, Margaret
5354 S Cimarron Road
Littleton, CO 80123                             17791    9/24/2020        24 Hour Fitness USA, Inc.                                           $874.29                                                                      $874.29
Behal, Manjesh & Fanny
11 Dahlia Court
Piscataway, NJ 08854                            17792    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Mongole, Laura
4216 Harvest Point Drive
Carrollton, TX 75010                            17793    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $19.43                                                                                          $19.43
Acosta, Don
4813 South Pt
Discovery Bay, CA 94505                         17794    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Ordin, Adam
4 Acacia Ave
San Rafael, CA 94901                            17795    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Rivas, Virginia
3034 Albany Crescent
Apt 1D
Bronx, NY 10463                                 17796    9/22/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
AKINS, LOUISCREAS
5064 SILHOUETTE AVE
LAS VEGAS, NV 89142                             17797    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,500.00                               $1,500.00
Lee, Joyce
6151 Wycliffe Way
Sacramento, CA 95831                            17798    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $12.24                                                                                          $12.24
BMS Realty Company LLC
Joel M. Shafferman, Esq
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                             17799    9/24/2020            24 New York LLC                          $456,590.00                                                                                     $456,590.00
Shelton, Lisa
1208 E Phillips Drive
Littleton, CO 80122                             17800    9/24/2020              24 Denver LLC                              $699.99                                                                                         $699.99
Frakes, Joyce
2660 S University Blvd.
Unit L
Denver, CO 80210                                17801    9/24/2020              24 Denver LLC                                               $1,608.00                                                                    $1,608.00



                                                                                                 Page 1035 of 1495
                                                Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1036 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                             Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                      Amount
Florestal, Marie
3017 Gates Court
Morris Plains, NJ 07950                            17802    9/23/2020     24 Hour Fitness Worldwide, Inc.                   $1,583.99                                                                                       $1,583.99
PARK, DEBORAH H
                                                   17803    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $50.56                                                                                          $50.56
Amador, Rebecca
3725 SW 1st Avenue
Miami, FL 33145                                    17804    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $277.79                                                                                         $277.79
Mojarrad, Fatemeh
8741 Brook Rd.
Mclean , VA 22102                                  17805    9/24/2020        24 Hour Fitness USA, Inc.                      $2,159.92                                                                                       $2,159.92
Mckay, Carol
3043 Ave X, 6B
Brooklyn, NY 11235                                 17806    9/24/2020            24 New York LLC                              $252.00                                                                                         $252.00
Syed, Tabrez
3404 Cedar St
Austin, TX 78705                                   17807    9/24/2020        24 Hour Fitness USA, Inc.                        $187.47                                                                                         $187.47
Baldonado, Raymond Louis
43612 Lively Ave
Lancaster, CA 93536                                17808    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                         $252.00
Valencia, Richard
113 Doris Drive
Pleasant Hill, CA 94523                            17809    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Castronova, Gerard
344 Crowells Rd Apt E1
Highland Park, NJ 08904                            17810    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                       $1,020.00
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                                   17811    9/24/2020        24 Hour Fitness USA, Inc.                  $1,146,500.55                                                                                   $1,146,500.55
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                                   17812    9/24/2020    24 Hour Fitness United States, Inc.            $1,146,500.55                                                                                   $1,146,500.55
Bogue, Johna
9 Valente
Irvine, CA 92602                                   17813    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                         $340.00
Oxford Plumbing LLC
171 Dwight Street
Brooklyn, NY 11231                                 17814    9/22/2020        24 Hour Fitness USA, Inc.                     $41,884.00                                                                                      $41,884.00
IGNACIO, ALI
3154 SAN ANGELO WAY
UNION CITY, CA 94587                               17815    9/24/2020        24 Hour Fitness USA, Inc.                        $262.50                                                                                         $262.50
Patel, Nidhi
12323 Crewe St.
Norwalk,, CA 90650                                 17816    9/24/2020        24 Hour Fitness USA, Inc.                                                                                $260.00                                 $260.00
AAP Trust and LaSalle, LP* (Landlords)
GREENFIELD LLP
Attn: Bernard S. Greenfield/Edward T. Colbert
55 S. Market Street, Suite 1500
San Jose, CA 95113                                 17817    9/24/2020        24 Hour Fitness USA, Inc.                  $3,759,862.51                                                             $378,025.19           $4,137,887.70
Router, Victoriya
3025 Ocean Ave Apt. 3N
Brooklyn, NY 11235                                 17818    9/22/2020        24 Hour Fitness USA, Inc.                         $49.60                                                                                          $49.60

                                                                                                    Page 1036 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1037 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Acuna, Erik
1707 Anapuni St
#3
Honolulu, HI 96822                              17819    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $162.00                                                                                            $162.00
Rafayana, Claudius
1415 Broadway, Apt. 343
Alameda, CA 94501‐5521                          17820    9/24/2020       24 Hour Fitness USA, Inc.                       $749.81                                                                                            $749.81
Diel, Larry Frank
2418 Denmead St
Lakewood, CA 90712                              17821    9/24/2020       24 Hour Fitness USA, Inc.                       $640.00                                                                                            $640.00
24 Fit, LLC
c/o NIBS Management, Inc.
14310 Ventura Boulevard
Suite 300
Sherman Oaks, CA 91423                          17822    9/24/2020       24 Hour Fitness USA, Inc.                   $133,988.99                                                                                        $133,988.99
Shen, Huiming
7898 Whitlocks Mill Ave
Las Vegas, NV 89147                             17823    9/24/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                             $99.00
FENG, ZEQUAN
511 FLYNN AVE
REDWOOD CITY, CA 94063                          17824    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
BMS Realty Company LLC
Joel M. Shafferman, Esq.
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                             17825    9/24/2020       24 Hour Fitness USA, Inc.                   $456,590.00                                                                                        $456,590.00
Lane, Steven M
2910 La Cresta Circle
Minden, NV 89423                                17826    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,608.00                                                                                          $1,608.00
Angeles, Norman
434 Bonnie Street
Daly City, CA 94014                             17827    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $290.00                                                                                            $290.00
Hancock Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles , CA 90071                          17828    9/24/2020       24 Hour Fitness USA, Inc.                   $241,287.70                                                                                        $241,287.70
Brown, Victoria
10402 Lowemont St.
Bellflower, CA 90706                            17829    9/24/2020       24 Hour Fitness USA, Inc.                                                                                   $50.00                                  $50.00
Bai, Qingrui
11638 Pavia Dr.
Rancho Cucamonga, CA 91701                      17830    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Feng, Zequan
511 Flynn Ave
Redwood City, CA 94063                          17831    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Montgomery, Daria
3553 Brighton Point Dr
Salt Lake City, UT 84121                        17832    9/24/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hsu, Kai Hua
210 ‐ 1/2 Rose St
San Francisco, CA 94102                         17833    9/24/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99



                                                                                               Page 1037 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1038 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Wharton, Patricia R
3970 Mallard Drive
Highlands Ranch, CO 80126                      17834    9/29/2020     24 Hour Fitness Worldwide, Inc.                                           $249.00                                                                      $249.00
Hsu, KaiHua
210‐1/2 Rose st
San Francisco, CA 94102                        17835    9/25/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Fishler, Rose Modica
8017 Willys Court
Sacramento, CA 95828                           17836    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Srivastava, Shweta
3766 Oxford Cmn
Fremont, CA 94536                              17837    9/22/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Narayan, Abhinesh
207 Boardwalk Ave Apt F
San Bruno, CA 94066                            17838    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $2,156.87                                                                                          $2,156.87
Ng, David
125 Tenby Terrace
Danville, CA 94506                             17839    9/24/2020     24 Hour Fitness Worldwide, Inc.                                           $438.00                                                                      $438.00
Wilkins, Ashlee N
23910 2nd St. Apt. #3
Hayward, CA 94541                              17840    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Arisola, Lawanda
32415 Stonewood Way
Lake Elsinore, CA 92530                        17841    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $234.13                                                                                            $234.13
Feng, Cynthia
2516 Tampico Dr
Bay Point, CA 94565                            17842    9/24/2020    24 Hour Fitness United States, Inc.                                        $525.00                                                                      $525.00
Rivera, Everardo Gutierrez
297 S. Crocker Ave
Ventura, CA 93004                              17843    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                          $2,500.00
Blake, Bryan
7751 Liberty Dr #3
Huntington Beach, CA 29647                     17844    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Schaeffer, Diane
1806 Green Lane
Redondo Beach, CA 90278                        17845    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $119.48                                                                                            $119.48
Zhen Tan, Shu
15308 Churchill St
San Leandro, CA 94579                          17846    9/24/2020    24 Hour Fitness United States, Inc.                                                                             $420.00                                 $420.00
Orozco, Mary E
4129 232nd Ave NE
Redmond, WA 98053                              17847    9/24/2020    24 Hour Fitness United States, Inc.                   $51.69                                                                                             $51.69
Mamidanna, Pooja
931 Gomes Ln
Milpitas, CA 95035                             17848    9/24/2020    24 Hour Fitness United States, Inc.                  $602.00                                                                                            $602.00
Gonzalez, Jenelle
2019 Bedford St
Santa Rosa, CA 95404                           17849    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Misiti, Kat
2004 Red Oak Cr
Round Rock, TX 78681                           17850    9/22/2020        24 Hour Fitness USA, Inc.                        $193.32                                                                                            $193.32
Truong, Huy N
7467 Sonora Lane
Highland , CA 92346                            17851    9/24/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00

                                                                                                Page 1038 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1039 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Lawson, Margaret Waddell
1398 Wright Ave
Sunnyvale, CA 94087                           17852    9/22/2020        24 Hour Fitness USA, Inc.                                           $700.00                                                                      $700.00
Reed, Clifton
4504 Salisbury Drive
Carlsbad, CA 92010                            17853    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,577.00                                                                                       $1,577.00
Fiorenza, Sandra
2828 Grande Camino
Walnut Creek, CA 94598                        17854    9/22/2020        24 Hour Fitness USA, Inc.                        $499.00                                                                                         $499.00
Sill, Ricky S.
2241 Trapp Ave
Miami, FL 33133                               17855    9/22/2020        24 Hour Fitness USA, Inc.                        $149.98                                                                                         $149.98
Simmonds, MD, Harris Filgate
18 Turnagain Rd
Kentfield, CA 94904                           17856    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $349.00                                                                                         $349.00
Cosentino, Erin Marie
7500 Shadowridge Run #16
Austin, TX 78749                              17857    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Rajaei, Ali
3564 S Pitkin Circle
Aurora, CO 80013                              17858    9/22/2020    24 Hour Fitness United States, Inc.                  $144.99                                                                                         $144.99
Torres, Vasiliki Hallas
511 West 235th Street 7C
Bronx, NY 10463                               17859    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Morrow, Steven E
7923 Costa Mesa St
Ventura, CA 93004                             17860    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Criss, Miles A
2411 S. Baldwin Ave. Unit E
Arcadia, CA 91007                             17861    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $127.96                                                                                         $127.96
Chalajour, Fariba
3820 Park Blvd Apt 21
Palo Alto, CA 94306                           17862    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $374.94                                                                                         $374.94
Salcido, Alfredo H
717 Morado Pl
Oxnard, CA 93030                              17863    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Yanez, Roman
4152 Windspring St
Corona, CA 92883                              17864    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99
Ng, Winnie
125 Tenby Terrace
Danville, CA 94506                            17865    9/24/2020     24 Hour Fitness Worldwide, Inc.                                        $438.00                                                                      $438.00
Settle, Cheryl L.
8711 Majesty Ln.
Richmond, TX 77469                            17866    9/23/2020     24 Hour Fitness Worldwide, Inc.                                        $200.00                                                                      $200.00
Strauss, Aaron
88N Main St
Iselin, NJ 08830                              17867    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $110.86                                                                                         $110.86
W.W. Grainger Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          17868    9/22/2020         24 Hour Holdings II LLC                     $317,228.26                                                                                     $317,228.26
Hoft, Ryan
P.O Box 201
S. Pasadena, CA 91031                         17869    9/24/2020    24 Hour Fitness United States, Inc.                $1,000.00                                                                                       $1,000.00

                                                                                               Page 1039 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1040 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Sharbutt, David P.
13512 Murphy Hill Drive
Whittier, CA 90601                               17870    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $162.00                                                                                         $162.00
Lauderdale, Dennis A.
18203 Coltman Ave
Carson, CA 90746                                 17871    9/24/2020        24 Hour Fitness USA, Inc.                        $149.00                                                                                         $149.00
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                             17872    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $317,228.26                                                                                     $317,228.26
Yang, Christine
29208 Marshbrook Dr.
Hayward, CA 94545                                17873    9/25/2020    24 Hour Fitness United States, Inc.                  $311.47                                                                                         $311.47
Wade, Marcia
532 W. Hyde Park Blvd., Unit 3
Inglewood, CA 90302‐7521                         17874    9/22/2020        24 Hour Fitness USA, Inc.                        $672.00                                                                                         $672.00
Domagala, Malgorzata
PO Box 6264
Laguna Niguel, CA 92606                          17875    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Thomas, Reginald
5064 Silhouette Ave
Las Vegas, NV 89142                              17876    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $2,200.00                                                                                       $2,200.00
Higbee, Don M.
10309 Hamilton St.
Rancho Cucamonga, CA 91701                       17877    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,540.00                                                                                       $1,540.00
Dixon, Tiana
38625 25th St. E. #1
Palmdale, CA 93550                               17878    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Rowe, John
1367 W Diane Dr
Taylorsville, UT 84123                           17879    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,031.10                                                                                       $1,031.10
Holtzman, Razelle
209‐25 18th Ave. #4B
Bayside, NY 11360                                17880    9/22/2020        24 Hour Fitness USA, Inc.                                                                                $252.00                                 $252.00
Heckman, Martha
2011 Edgegate Dr
San Jose, CA 95122                               17881    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                         $210.00
Spiegel, Euna
4552 Arbor Glen Way
Oceanside, CA 92057                              17882    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Kouba, Jeff
26381 Las Alturas Ave
Laguna Hills, CA 92653                           17883    9/25/2020        24 Hour Fitness USA, Inc.                                         $1,548.00                                                                    $1,548.00
Burgess, Lee
PO Box 81134
Las Vegas, NV 89180‐1134                         17884    9/24/2020     24 Hour Fitness Worldwide, Inc.                                        $100.00                                                                      $100.00
Ventura, Wander Sano
Law Offices of Fiorella Rivas Demaria, P.C.
18345 Ventura Blvd. Suite 416
Tarzana, CA 91356                                17885    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                      $300,000.00                                                $300,000.00
Romero, Jessica Rae
432 Everglades Lane
Livermore, CA 94551                              17886    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $47.24                                                                                          $47.24



                                                                                                  Page 1040 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1041 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Matevosyan, Stepane
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                              17887    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Selv Enterprises L.L.C.
c/o Kye Law Group, P.C.
201 Old Country Road, Suite 120
Melville, NY 11747                              17888    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $389,665.08                                                                                     $389,665.08
Skinner, Marianne
7501 Derby Lane
Cotati, CA 94931                                17889    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,622.00                                                                                       $1,622.00
Aronheim, Nhi
10931 E. Progress Ave.
Englewood, CO 80111                             17890    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Helms, Shirley L.
7679 Ameswood Road
Houston, TX 77095                               17891    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,920.00                                                                                       $1,920.00
Pham, Trinh Nguyen Dang
18422 Goodwin Ln
Huntington Beach, CA 92646                      17892    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Stooksberry, Jonell
1622 143rd Ave
San Leandro, CA 94578                           17893    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $280.00                                                                                         $280.00
Forman, Daniel
95‐2053 Punkan St.
Mililani, HI 96789                              17894    9/22/2020    24 Hour Fitness United States, Inc.                  $950.00                                                                                         $950.00
Gemmell, Alice
1426 So. Joplin St.
Aurora, CO 80017‐4021                           17895    9/25/2020     24 Hour Fitness Worldwide, Inc.                                         $29.00                                                                       $29.00
Drummond, Kris
116 Saint Joseph Avenue, Unit A
Long Beach, CA 90803                            17896    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Office Depot
Bankruptcy Processing
6600 N Military Trail
Boca Raton, FL 33496                            17897    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $5,228.66                                                                                       $5,228.66
Mazahreh, Ayed
1804 Maxine ave
San Mateo, CA 94401                             17898    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                         $175.00
Vanam, Archana
6050 Audrey Ct
Pleasanton, CA 94588                            17899    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $969.00                                                                                         $969.00
Lehman, Megan
1422 S Pecan St
Arlington, TX 76010                             17900    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Dicken, Brad
6151 Potomac St.
San Diego, CA 92139                             17901    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Shiflet, Billy
98‐1850 Nahele Street
Aiea, HI 96701                                  17902    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,551.86                                                                                       $1,551.86
Lane, Nancy F
2910 La Cresta Circle
Minden, NV 89423                                17903    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,608.00                                                                                       $1,608.00


                                                                                                 Page 1041 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1042 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Mendez, Victor
27492 Freedom Ln
Menifee, CA 92584                              17904    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $81.98                                                                                             $81.98
Mejia Son, Marlon Alois
10587 Steerhead Drive
Bloomington , CA 92316                         17905    9/15/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Leach, Thomas J
2654 Kadema Dr
Sacramento, CA 95864                           17906    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                            $499.92
Reddy, Jai
2162 Jackam Way
San Diego, CA 92139                            17907    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Spath, Thomas J.
116 N. Wetherly Drive #301
Los Angeles, CA 90048                          17908    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $62.00                                                                                             $62.00
Jaser, Jennifer
7548 Sutton Lane
Dublin, CA 94568                               17909    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $119.81                                                                                            $119.81
Keener, Michael L
17326 San Franciscan Dr.
Castro Valley, CA 94552‐1619                   17910    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $66.00                                                                                             $66.00
Luhn, Kevin S
43201 NW 15th Ave
Woodland , WA 98674                            17911    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $426.00                                                                                            $426.00
Lee, May
830 Arguello Dr.
San Leandro, CA 94578                          17912    9/24/2020    24 Hour Fitness United States, Inc.                                                                             $400.00                                 $400.00
DiTomaso, Rita
4844 Crisp way
San Diego, CA 92117                            17913    9/28/2020     24 Hour Fitness Worldwide, Inc.                                           $187.50                                                                      $187.50
Vicuna, Joey
10714 Whittier Blvd.
Whittier, CA 90606                             17914    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Hughes, Chris
2817 Regatta Circle
Fairfield, CA 94533                            17915    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $49.00                                  $49.00
Dougherty, Philip
208 Vanshire Road East
Lakeside, TX 76108‐9463                        17916    9/22/2020        24 Hour Fitness USA, Inc.                        $173.15                                                                                            $173.15
Sharma, Yashi
402 Chives Way
Walnut Creek, CA 94595                         17917    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $190.00                                                                                            $190.00
Nie, Jing
34786 Locke Ave
Fremont, CA 94555                              17918    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Galeon Gatapia, Joie Laurie
19153 Community St
Northridge, CA 91324                           17919    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $422.97                                                                                            $422.97
Ripani, Robert Allen
11039 Orleans River CT.
Rancho Cordova, CA 95670                       17920    9/24/2020        24 Hour Fitness USA, Inc.                        $190.00                                                                                            $190.00




                                                                                                Page 1042 of 1495
                                                          Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                   Page 1043 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                                 Current 503(b)(9)
                                                                                                                                                        Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                                         Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                          Amount
Secretary of Labor, on behalf of 24 Hour Fitness Savings and
Investment Plan
US DOL‐EBSA
Attn: Mercedeh Ghorab
90 7th Street, Suite 11300
San Fransico, CA 94103                                          17921    9/22/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                                                                        $0.00
Rogers, Betty J
4200 N Teneya Way, #235
Las Vegas, NV 89129                                             17922    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                             $300.00
Fryer, Andrew
1418 Wickerhill Way
Katy, TX 77494                                                  17923    9/22/2020        24 Hour Fitness USA, Inc.                      $2,016.00                                                                                           $2,016.00
Oda‐Hollister, Karen
9473 Briar Bush Way
Elk Grove, CA 95758‐1115                                        17924    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $74.25                                                                                              $74.25
Joseph, John
1837 Ringtail Dr
Little Elm, TX 75068                                            17925    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                             $399.99
Dang, Lana
251 E Warren Cmn
Fremont, CA 94539                                               17926    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $86.91                                                                                              $86.91
Trevino, Kristi
2119 Savanna Ct S
League City, TX 77573                                           17927    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $21.65                                                                                              $21.65
Xin, Jeffrey
2516 Tampico Dr
Bay point, CA 94565                                             17928    9/24/2020    24 Hour Fitness United States, Inc.                  $524.00                                                                                             $524.00
Luhn, Janet N
43201 NW 15th Ave
Woodland, WA 98674                                              17929    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                             $800.00
Cu, Vy
555 Mission Rock St Unit 533
San Francisco, CA 94158                                         17930    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $288.00                                                                                             $288.00
Mulligan, Paul F
6420 Waterway Dr
Falls Church, VA 22044                                          17931    9/24/2020     24 Hour Fitness Worldwide, Inc.                                           $641.66                                                                       $641.66
Nguyen, Robert Phan
1601 S. Douglas St.
Santa Ana, CA 92704                                             17932    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $48.04                                                                                              $48.04
Yip, Saridyn
7812 Garvalia Avenue
Rosemead, CA 91770                                              17933    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                              $99.00
Martin, Kathleen M
2112 E Street
Sacramento, CA 95816                                            17934    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $994.00                                                                                             $994.00
JOHNSON, ANTHONY
268 Franciscan Dr
Vallejo, CA 94589                                               17935    9/24/2020     24 Hour Fitness Worldwide, Inc.                                           $334.00                                                                       $334.00
ROSS, DENNIS
435 E TAMARACK AVE UNIT 170
INGLEWOOD, CA 90301‐6394                                        17936    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Mullahey, Kevin
2 Tudor Rose Terrace
Mahwah, NJ 07430                                                17937    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $359.88                                                                                             $359.88

                                                                                                                 Page 1043 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1044 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Chan, Karen B.
381 N. Bellarose Way
Anaheim, CA 92805                              17938    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $69.98                                                                                             $69.98
Zhang, Ruyun
318 Morengo Way
Fremont, CA 94539                              17939    9/25/2020       24 Hour Fitness USA, Inc.                       $550.00                                                                                            $550.00
Liu, Jialei
34786 Locke Ave
Fremont, CA 94555                              17940    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Ramaila, Kim
127 10th St
Seal Beach, CA 90740                           17941    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                          $2,500.00
Tamura, Janice C
216 Memphis Ave
Huntington Beach, CA 92648                     17942    9/22/2020    24 Hour Fitness Worldwide, Inc.                                        $1,092.00                                                                    $1,092.00
Zhai, Yao
1639 Duvall Drive
                                               17943    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Gasparyan, Armine Jennifer
640 West 4th Street Unit # 107
Long Beach, CA 90802                           17944    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Shelton, Laurence H.
613 Morrell St.
Baytown, TX 77520                              17945    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                           17946    9/22/2020     24 Hour Fitness Holdings LLC                  $317,228.26                                                                                        $317,228.26
Ho, Siu Hang
17558 SE 188th Pl
Renton, WA 98058                               17947    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,795.20                                                                                          $1,795.20
Sanchez‐Gallagher, Esmeralda
Levenbaum Trachtemberg
3500 W. Olive
Suite 300
Burbank, CA 91505                              17948    9/22/2020    24 Hour Fitness Worldwide, Inc.                $100,000.00                                                                                        $100,000.00
Recology Sonoma Marin
3400 Standish Ave
Santa Rosa, CA 95407                           17949    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $38,618.99                                                                                         $38,618.99
Thielen, Laurie
4242 East Orchard Pl
Centennial, CO 80121                           17950    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $410.00                                                                                            $410.00
Buckner, David
1906 N Mission Circle
Friendswood, TX 77546                          17951    9/24/2020       24 Hour Fitness USA, Inc.                       $161.29                                                                                            $161.29
Gale, Timothy
8117 Elden Avenue
Whittier, CA 90605                             17952    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Hamad, Hamed
9910 Nicholas Ave
Cleveland, OH 44102                            17953    9/24/2020    24 Hour Fitness Worldwide, Inc.                                          $293.93                                                                      $293.93
Aronheim, Jeffrey
10931 E. Progress Ave
Englewood, CO 80111                            17954    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00


                                                                                              Page 1044 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1045 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Perry, Michael
17098 La Vesu Rd.
Fontanba, CA 92337                             17955    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $39.99                                                                                             $39.99
Helene Nieman, Guardian
27110 Grand Central Pkwy Apt 30N
Floral Park, NY 11005‐1230                     17956    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                            $480.00
Dunbar, Philip
267 Columbus Avenue
Apt. 1
Hasbouck Heights, NJ 07604                     17957    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $138.15                                                                                            $138.15
Langer, Julia
10722 Beaver Creek Drive
Bakersfield, CA 93312                          17958    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,060.92                                                                                          $1,060.92
Wiles, Matilde
Veronica Parsons
150 East 77th St. Apt 11G
New York, NY 10075                             17959    9/24/2020    24 Hour Fitness Worldwide, Inc.                                        $1,845.00                                $0.00                               $1,845.00
Diamond Communications, Inc.
Attn: Diana Cowan
P.O. Box 328
Madera, CA 93639                               17960    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $2,966.90                                                                                          $2,966.90
Phan, Alan
11250 Beach Blvd Spc1
Stanton, CA 90680                              17961    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                                                $81.00                                  $81.00
Gurung, Sabina
2019 Parrott Dr Apt 7
San Mateo, CA 94402                            17962    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Panek, Anthony Michael
1084 Cedar Ridge Road
Sandy, UT 84094                                17963    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $197.07                                                                                            $197.07
Threadgill, Javona Todd
5535 Ackerfield Ave. #50
Long Beach, CA 90805                           17964    9/22/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Martinez, Albert
14841 Riata St.
Midway City, CA 92655                          17965    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Lee, Cheryl
108 Bryant Street #12
Mountain View, CA 94041                        17966    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $82.66                                                                                             $82.66
Mata, Gloria Bill
12270 Telestar Ave
Victorville, CA 92395                          17967    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                                                 $0.00                                   $0.00
Mililani Shopping Center, LLC
Saul Ewing Arnstein & Lehr LLP
Mark Minuti, Esq.
1201 N. Market Street, Suite 2300
P.O. Box 1266
Wilmington, DE 19899                           17968    9/25/2020       24 Hour Fitness USA, Inc.                   $247,783.17                                                                 $51,611.00             $299,394.17
Chung, Jason
9142 Ardendale Ave
San Gabriel, CA 91775                          17969    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $749.99                                                                                            $749.99
RAPANAN, LOLITA
3113 203 RD ST SW
LYNNWOOD, WA 98036                             17970    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00

                                                                                              Page 1045 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1046 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Le, Patrick
15561 Highcliff St
Westminster, CA 92683                          17971    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $42.00                                                                                             $42.00
Umscheid, Neil
27266 Delemos
Mission Viejo, CA 92692                        17972    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                             $90.00
Pen, Sopheak
1822 Mulberry St. #B
Alameda, CA 94501                              17973    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $270.00                                                                                            $270.00
Millpitas Chamber of Commerce
828 N. Hillview Drive
Milpitas, CA 95035                             17974    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Campos, David
111 Euclid Ave
San Bruno, CA 94066                            17975    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $99.60                                                                                             $99.60
Coddaire, Johnny
22349 Lavender Bell Lane
Woodland Hills, CA 91367                       17976    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $34.99                                                                                             $34.99
Vakili, Hassan Moses
4758 Serra Avenue
Fremont, CA 94538                              17977    9/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hoang, Mindy
26001 Corriente Ln
Mission Viejo, CA 92691                        17978    9/22/2020        24 Hour Fitness USA, Inc.                        $150.42                                                                                            $150.42
Choi, Henry
1708 Irvin St
Vienna, VA 22182                               17979    9/24/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Gangavarapu, Ashok Kumar
46905 Fernald Cmn
Fremont, CA 94539                              17980    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                            $649.00
Alarid, Kristi
6114 S. Kelly Avenue
Portland, OR 97239                             17981    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $12.61                                                                                             $12.61
Marston, Melissa
1431 Crestwood Drive
South San Francisco, CA 94080                  17982    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Moreen, Dennis
2415 Porter Ave
Altadena, CA 91001                             17983    9/25/2020        24 Hour Fitness USA, Inc.                                              $181.00                                                                      $181.00
Dongray, Mona L
3263 Mackenzie Pl
Fremont, CA 94536                              17984    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Tran, Khanh
1589 Mount Pleasant Drive
San Jose, CA 95127                             17985    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                             $288.00                                                    $288.00
Nilsson, Annica
2131 E 1st Street
No 202
Long Beach, CA 90803                           17986    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $349.99               $350.00                                                                      $699.99
Wightman, Brice
943 Dutton Ave.
San Leandro, CA 94577                          17987    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $36.25                                                                                             $36.25



                                                                                                Page 1046 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1047 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Delia, Laura
4256 Calle del Vista
Oceanside, CA 92057                             17988    9/30/2020    24 Hour Fitness United States, Inc.                $1,333.00                                                                                       $1,333.00
Brandt, Drew
38 Sunlight
Irvine, CA 92603                                17989    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $139.08                                                                                         $139.08
Wicks, Kristen
2207 Delaney Ave
Orlando, FL 32806                               17990    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Van Diepen, Malia
2720 East Street
Oceanside, CA 92054                             17991    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $17.96                                                                                          $17.96
Saucerman, Justin
1340 Roselawn Ave.
Thousand Oaks, CA 91362                         17992    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Podzimek, Joseph
17119 Merit Ave
Gardena, CA 90247                               17993    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                         $125.00
Brock, Matthew
15055 Fairfield Meadows Drive
Ste 130#108
Cypress, TX 77433                               17994    9/25/2020        24 Hour Fitness USA, Inc.                         $44.99            $405.00                                                                      $449.99
Wang, Sandy
2115 Lockwood Ave
Fremont, CA 94539                               17995    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
HE, JINXIA
511 FLYNN AVE
REDWOOD CITY, CA 94063                          17996    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Faruqi, Aisha
1140 Castro Street
Apt 20
Mountain View, CA 94040                         17997    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00
Ortiz, Bernadette Ramona
9412 Gamba Ct.
Vienna, VA 22182                                17998    9/22/2020     24 Hour Fitness Worldwide, Inc.                      $99.98                                                                                          $99.98
Graham, Mark
68 E Hartsdale Ave, Apt 5H
Hartsdale, NY 10530                             17999    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,747.24                                                                                       $1,747.24
Castro, Steve
3200 Panorama Drive
Bakersfield, CA 93306                           18000    9/25/2020        24 Hour Fitness USA, Inc.                        $468.00                                                                                         $468.00
Hopper, Mary
2705 Loyaga Dr
Round Rock, TX 78681                            18001    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $106.15                                                                                         $106.15
Dizon, Michelle
4135 Greenland Terrace
FREMONT, CA 94555                               18002    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Palmeri, Marcy
Westerburg & Thornton, P.C.
Steven Thornton
10440 N. Central Expy, Suite 800
Dallas, TX 75231                                18003    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $108.24                                                                                         $108.24



                                                                                                 Page 1047 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1048 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Huang, Jia Qi
17558 SE 188th Pl
Renton, WA 98058                                18004    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,795.20                                                                                       $1,795.20
Jackson, Edward‐Kevin Lee
PO Box 20517
Riverside, CA 92516                             18005    9/25/2020    24 Hour Fitness United States, Inc.                  $452.70                                                                                         $452.70
Schmeidler, Dan
1214 Lodi Place, Apt. 212
Los Angeles, CA 90038                           18006    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $38,226.00                                                                                      $38,226.00
Vizzotto‐Pryor, Tatiana
2605 Reagan Trail
Lake Mary, FL 32746                             18007    9/25/2020    24 Hour Fitness United States, Inc.                   $38.51                                                                                          $38.51
Bedsole, Cynthia S.
4930 Lake Sharp Drive
Orlando, FL 32817                               18008    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Fowler, Brad
PO Box 1273
Little Elm, TX 75068‐1273                       18009    9/22/2020    24 Hour Fitness United States, Inc.                  $787.00                                                                                         $787.00
Tuohy, Dianne
9291 Lavell St
La Mesa, CA 91941                               18010    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,245.00                                                                                       $1,245.00
Chovatia, Tapan
7 Fielding Place
Edison, NJ 08820                                18011    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,056.00                                                                                       $1,056.00
Beacham, Stephen
PO Box 551088
South Lake Tahoe, CA 96155                      18012    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $34.71                                                                                          $34.71
Pagac, Dean
3620 Via De Leoni Ave.
Henderson, NV 89052                             18013    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                             $276.05                                 $276.05
Gonzalez, Leticia
6552 Oxford Drive
Huntington Beach, CA 92647                      18014    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                       $1,541.00
Taylor, Windel
1781 Water Rock Drive
Apopka, FL 32712                                18015    9/25/2020        24 Hour Fitness USA, Inc.                        $188.38                                                                                         $188.38
Frisk, Cheyla
305 E Clark St
Yacolt, WA 98675                                18016    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $487.79                                                                                         $487.79
Phoenix Metro Center Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                           18017    9/25/2020        24 Hour Fitness USA, Inc.                    $193,949.76                                                                                     $193,949.76
Lopez, Kristina
9132 NW 35th Place
Sunrise, FL 33351                               18018    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $126.00                                                                                         $126.00
Ortiz, Ramses
2418 Beaumont Ave Apt 2B
Bronx, NY 10458                                 18019    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $366.00                                                                                         $366.00
Ortiz, Ramses
2418 Beaumont Ave Apt 2B
Bronx, NY 10458                                 18020    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $366.00                                                                                         $366.00


                                                                                                 Page 1048 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1049 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Shetrit, Daniel
1119 Ocean Parkway 2M
Brooklyn, NY 11230                            18021    9/25/2020             24 New York LLC                              $70.00                                                                                          $70.00
Clue‐Garrison, Nicole
117 Royal Drive
Apt 484
Piscataway, NJ 08854                          18022    9/22/2020     24 Hour Fitness Worldwide, Inc.                                        $825.67                                                                      $825.67
Lyon, Adam
5000 NE 72nd Ave Apt C11
Vancouver, WA 98661                           18023    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $161.23                                                                                         $161.23
Entezari, Zahra
116 Horn Ct.
Folsom, CA 95630                              18024    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $200.00                                                                      $200.00
Choi, Harry
333 Fountainhead
Irvine, CA 92618                              18025    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
DeLuca, Jane
3 Sheridan Sq. 9D
New York, NY 10014                            18026    9/25/2020              24 Denver LLC                              $514.98                                                                                         $514.98
Hwa Kim, Myung
1497 Berry Creek Pl.
Chula Vista, CA 91913                         18027    9/25/2020    24 Hour Fitness United States, Inc.                  $612.00                                                                                         $612.00
Qaqish, Suha
1170 N. Glendora Avenue
Covina, CA 91724                              18028    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Masek, Matthew
5706 E Mockingbird Ln
Box 145
Dallas, TX 75206                              18029    9/25/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Johnson, Cynthia
2204 Eastern Avenue
Sacramento, CA 95864                          18030    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Thomsen, Robert
1330 N Orange Dr
#203
Los Angeles, CA 90028                         18031    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $88.19                                                                                          $88.19
Bradshaw, Kevin
28004 Whitestone Court
Hayward, CA 94542                             18032    9/25/2020        24 Hour Fitness USA, Inc.                                        $91,867.52                                                                   $91,867.52
Ofenheim, Walter
Boris Ofenheim
3985 Gouvrneur Ave #6F
Bronx, NY 10463                               18033    9/25/2020     24 Hour Fitness Worldwide, Inc.                                         $60.00                                                                       $60.00
Turetsky, Gerald
30 East Hartsdale Avenue
Apartment 5A
Hartsdale, NY 10530                           18034    9/25/2020    24 Hour Fitness United States, Inc.                $7,409.00                                                                                       $7,409.00
Robie, Julia
19418 Winged Foot Circle
Porter Ranch, CA 91326                        18035    9/25/2020    24 Hour Fitness United States, Inc.                   $93.98                                                                                          $93.98
BHATIA, RAJESH
27 VIENNE
IRVINE, CA 92606                              18036    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $24,150.00                                                                                      $24,150.00


                                                                                               Page 1049 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1050 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Elumba, Anne Alpuerto
28 Style Drive
Aliso Viejo, CA 92656                          18037    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Ngueyn, Thuey
2200 Homecraft Lane
Bedford, TX 76021                              18038    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Hodson, Stephen H
6224 29th Street N
Arlington, VA 22207                            18039    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $364.00                                                                                            $364.00
Everage, Debbie
19408 Eddington Dr.
Carson, CA 90746                               18040    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                            $430.00
Wendt, Bradley
19807 Parkwater Cir.
Katy, TX 77450                                 18041    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Tucker, Irene
249 North Arbor Sun Terrace #1175
Salt Lake City, UT 84116                       18042    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Water Slope Water District
PO Box 25140
Portland, OR 97298‐0140                        18043    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,564.00                                                     $90.98                               $1,654.98
Washington, Lisa D
5440 Jacinto Ave
Sacramento, CA 95823                           18044    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Leon, Ana
2022 Waycross Rd
Fremont, CA 94539                              18045    9/25/2020       24 Hour Fitness USA, Inc.                                                                                  $699.99                                 $699.99
Ashurov, Boris
2000 Kings Highway, 5A
Brooklyn, NY 11229                             18046    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $119.88                                                                                            $119.88
Mendoza, Ambrose
17411 Vista Street
Hesperia, CA 92345                             18047    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $260.00                                                                                            $260.00
Mitchell, Katherine Althea
1907 Sunray Court
West Linn, OR 97068                            18048    9/25/2020       24 Hour Fitness USA, Inc.                     $1,098.25                                                                                          $1,098.25
Halliday, Alexa Jean
2854 Walnut Bend Ln
#2854
Houston, TX 77042                              18049    9/25/2020       24 Hour Fitness USA, Inc.                                           $1,500.00                                                                    $1,500.00
Glatz, Amber L
8712 Oconnell Ct
Elk Grove, CA 95624                            18050    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,500.00                               $1,500.00
Willis, Renee
184 S. Idaho St.
La Habra, CA 90631                             18051    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Mendoza, Juventino
17411 Vista Street
Hesperia, CA 92345                             18052    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Vang, Mao T
4712 Westlawn Ct se
Salem, OR 97317                                18053    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00



                                                                                              Page 1050 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1051 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
SCOTT, KENNETH ANTHONY
PO BOX 210423
CHULA VISTA, CA 91921‐0423                    18054    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
SANDOVAL, EMANUEL
231 WATERFORD LANE
FILLMORE, CA 93015                            18055    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          18056    9/22/2020             24 New York LLC                         $317,228.26                                                                                        $317,228.26
Lake, Julie
18337 Tallgrass Prairie Drive
Pflugerville, Texas 78660                     18057    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                             $171.93                                                    $171.93
James, Avalon
184 S. Idaho St.
La Habra, CA 90631                            18058    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Repetski, Jacqueline
506 Avery Dr
Sugar Land, TX 77479                          18059    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $168.22                                                                                            $168.22
Garcia, Rebecca
2440 Curlew St
San Diego, CA 92101                           18060    9/26/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wesner, Kathleen
359 Church Street
San Francisco, CA 94114‐1718                  18061    9/25/2020        24 Hour Fitness USA, Inc.                      $1,560.00                                                                                          $1,560.00
Sia, Ellena
3‐12 Berdan Ave.
Fair Lawn, NJ 07410                           18062    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Mirandilla, Magan Renee
2606 N. Spring Dr.
Spring, TX 77373                              18063    9/25/2020    24 Hour Fitness United States, Inc.                                      $1,317.96                            $1,317.96                               $2,635.92
Weaver, Mark
4249 Oakwood Avenue
La Canada Flintridge, CA 91011                18064    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $232.91                                                                                            $232.91
Zeng, Jia
37766 Goldenrod Drive
Newark, CA 94560                              18065    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Zhang, Stella
411 W. Seaside Way, Unit 703
Long Beach, CA 90802                          18066    9/25/2020     24 Hour Fitness Worldwide, Inc.                                         $1,170.00                                                                    $1,170.00
Dolan, Carissa
1220 Rosecrans St.
PMB 458
San Diego, CA 92106                           18067    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $321.75                                                                                            $321.75
Green, Gertrud
3013 Manor Green Blvd
Euless, TX 76039                              18068    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $35.00                                                                                             $35.00
Kirkwood Missouri Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street
Suite 1700
Los Angeles, CA 90071                         18069    9/25/2020        24 Hour Fitness USA, Inc.                    $133,461.82                                                                                        $133,461.82



                                                                                               Page 1051 of 1495
                                                        Case 20-11558-KBO                       Doc 1102-1                 Filed 10/21/20                   Page 1052 of 1495
                                                                                                                   Claim Register
                                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                 Case No. 20‐11558

                                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                 Amount                                                         Amount
Minnehan, Andra
201 Calle Salida
San Clemente, CA 92672                                           18070    9/28/2020       24 Hour Fitness USA, Inc.                       $249.99                                                                                            $249.99
Patel, Minitaj
7077 Crystalline Dr
Carlsbad, CA 92011                                               18071    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                             $45.00
DiBrito, Francesca
526 Illinois, Unit 1
El Segundo, CA 90245                                             18072    9/22/2020             RS FIT CA LLC                           $1,168.00                                                                                          $1,168.00
Lamprecht, Lance
4228 111th Street SE
Everett, WA 98208                                                18073    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Buser, Joseph
509 Forest Road
Riva, MD 21140                                                   18074    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $99.98                                                                                             $99.98
Sedeh, Mehrab
15875 SW Falcon Drive
Beaverton, OR 97007‐8195                                         18075    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Santiago, Charles
125 Tobin Ct
Vallejo, CA 94589                                                18076    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
McKee, Kathleen R.
10322 Centinella Dr
La Mesa, CA 91941‐7056                                           18077    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $811.75                                                                                            $811.75
Anthony (Tony) H Daysog, Carolyn (Carrie) Monks,
912 Broadway
Alameda, CA 94501                                                18078    9/25/2020       24 Hour Fitness USA, Inc.                                        Unliquidated                                                                        $0.00
Koko Marina Holdings, LLC
c/o Sofos Realty Corporation
600 Kapiolani Blvd., Suite 200
Honolulu, HI 96813                                               18079    9/25/2020       24 Hour Fitness USA, Inc.                   $280,638.50                                                                                        $280,638.50
Roberts, Morgan
2600 W 7th
1311
Fort Worth, TX 76107                                             18080    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Fontana Water Company, a division of San Gabriel Valley Water
Company
San Gabriel Valley Water Company
11142 Garvey Avenue
El Monte, CA 91733                                               18081    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $58.81                                                                                             $58.81
NORTHEAST FITNESS SOLUTIONS INC
ATTN: VINCE LEONARD
1370 WELSH ROAD
NORTH WALES, PA 19454                                            18082    9/25/2020       24 Hour Fitness USA, Inc.                   $314,256.10                                                                                        $314,256.10
Yan, Qingwen
6008 Tillman Ct
Pleasanton, CA 94588                                             18083    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Bhakta, Sulma
2411 Speidel Drive
Pflugerville, TX 78660                                           18084    9/25/2020    24 Hour Fitness Worldwide, Inc.                                          $699.99                                                                      $699.99
Garcia, Elena
4820 Marion Ave
Baldwin Park, CA 91706                                           18085    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $57.75                                                                                             $57.75


                                                                                                                Page 1052 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1053 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Vin‐Teri Electric, Inc.
Ryan A. Mahoney
Blitch Westley Barrette, S.C.
1550 Spring Road, Suite 120
Oak Brook, IL 60523                              18086    9/25/2020       24 Hour Fitness USA, Inc.                                                        $127,172.67                                                $127,172.67
Lee, Irene
5312 Delta Dr
Rocklin, CA 95765                                18087    9/25/2020       24 Hour Fitness USA, Inc.                                          $300.00                                                                      $300.00
A, Ma Guadalupe
1429 Firestone Loop
San Jose, CA 95116                               18088    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
DeLucchi, Claire J
865 Kensington Dr
Fremont , CA 94539‐4586                          18089    9/25/2020       24 Hour Fitness USA, Inc.                       $792.00                                                                                         $792.00
Lewis, Dena
P.O. Box 1111
Fresno, TX 77545                                 18090    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                       $3,000.00
Torres, Ceasar David
323 Wind Flower Way
Oceanside, CA 92057                              18091    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                                            $175.53                                 $175.53
Bross, Jorge
668 Del Mar Ave.
Chula Vista, CA 91910                            18092    9/26/2020       24 Hour Fitness USA, Inc.                       $215.00                                                                                         $215.00
Gagnon, Daniel Thomas
868 Morton Way
Folsom, CA 95630                                 18093    9/25/2020       24 Hour Fitness USA, Inc.                                        $7,460.28                                                                    $7,460.28
Hinojosa, Elia
9818 Estrella Drive
Spring Valley, CA 91977                          18094    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $101.47                                                                                         $101.47
Johnston, Stephen
36163 Fremont Blvd Apt 90
Fremont, CA 94536                                18095    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Sia, Roemil
3‐12 Berdan Ave
Fair Lawn , NJ 07410                             18096    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                         $325.00
Lumibao, Dean B
P.O. Box 5046
Orange, CA 92863                                 18097    9/25/2020       24 Hour Fitness USA, Inc.                        $41.00                                                                                          $41.00
Sapozhnikova, Sosya
10909 Fondern Apt 603
Houston, TX 77074                                18098    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
RoofCo, Inc.
Richard A. Soll
Mahoney & Soll LLP
150 W. First St, Suite 180
Claremont, CA 91711                              18099    9/25/2020       24 Hour Fitness USA, Inc.                                                        $232,280.00                                                $232,280.00
Wang, Alexander
4317 Holt St.
Bellaire, TX 77401                               18100    9/27/2020    24 Hour Fitness Worldwide, Inc.                                       $400.00                                                                      $400.00
Rocklein, Ruth
PO Box 446
Duarte, CA 91009                                 18101    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00



                                                                                                Page 1053 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                  Filed 10/21/20                  Page 1054 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                              Current General                                               Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                      Unsecured Claim                                                Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                        Amount
Vaknine, Ellen
797 Flanders Drive
Valley Stream, NY 11581                        18102    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $50.31                                                                                             $50.31
Dodson, Rhonda L
12008 Cherie Drive
Austin, TX 78758                               18103    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $357.50                                                                                            $357.50
Fossati, Luisa
11716 Exposition Blvd
Los Angeles, CA 90064                          18104    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mitchell, Mark
18337 Tallgrass Prairie Drive
Pflugerville, TX 78660                         18105    9/25/2020     24 Hour Fitness Worldwide, Inc.                                           $565.75                                                                      $565.75
Hanley, Jaye D.
9025 Hillery Dr.
San Diego, CA 92126                            18106    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,640.00                                                                                          $1,640.00
Bhatia, Kush Raj
27 Vienne
Irvine, CA 92606                               18107    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
W.W. Gainger, Inc.
401 Sout Wright Road W4W.R47
Janesville, WI 53546                           18108    9/22/2020           RS FIT Holdings LLC                       $317,288.26                                                                                        $317,288.26
Butcher, Kelly
10117 NW Chamberlains Fields Pl
North Plains, OR 97133‐8133                    18109    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $130.00                                                                                            $130.00
Lancho, Juan
759 Pennsylvania Ave
Lyndhurst, NJ 07071                            18110    9/26/2020        24 Hour Fitness USA, Inc.                         $84.00                                                                                             $84.00
Addulhalim, Ban
7648 Scarlet View Trail
Fort Worth, TX 76131                           18111    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $72.72                                                                                             $72.72
Chu, Jacob
16702 Loch Maree Lane
Dallas, TX 75248                               18112    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Britton, Kendrick Hargrow
5811 Hillsdale Blvd
Sacrmento, CA 95842                            18113    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $280.00                                                                                            $280.00
W.W. Grainger. Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                           18114    9/22/2020    24 Hour Fitness United States, Inc.              $317,228.26                                                                                        $317,228.26
Morales, Michaela
59 Fletcher Street
Kennebunk , ME 04043                           18115    9/25/2020    24 Hour Fitness United States, Inc.                  $149.00                                                                                            $149.00
Smith, Rosalyne
6331 Bluebell Ave
Valley Glen, CA 91606                          18116    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
King, Kodeesha
Livingston Flowers Law Firm
Joel B. Flowers, III
1900 Saint James Place, Ste. 480
Houston, TX 77056                              18117    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $200,000.00                                                                                        $200,000.00
Alleman, Thomas B.
5101 Streamwood Lane
Plano, TX 75093                                18118    9/25/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                            $700.00


                                                                                                  Page 1054 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1055 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Lathigara, Pravin
615 Spring Hill Drive
Morgan Hill, CA 95037                           18119    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                             18120    9/25/2020    24 Hour Fitness Worldwide, Inc.                                     $1,440.00                                                                    $1,440.00
Newhouse, Sharon
9132 Vista Creek Dr
Dallas, TX 75243                                18121    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                         $750.00
Foley, Norah
30625 120th CT SE
Auburn, WA 98092                                18122    9/26/2020       24 Hour Fitness USA, Inc.                     $1,794.94                                                                                       $1,794.94
Ridge, Marva
6082 Old Quarry Loop
Oakland, CA 94605                               18123    9/25/2020    24 Hour Fitness Worldwide, Inc.                                       $500.00                                                                      $500.00
Draper, Casey
3875 Pecan Circle
Laporte, TX 77571                               18124    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Nei, Gina
8321 Beckford Ave.
Northridge, CA 91324                            18125    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Robertson, Keir
8915 Great Rock Circle
Sacremento, CA 95842                            18126    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                         $280.00
Phillips, Tori
6318 Turtle Creek Drive
Pasadena, TX 77505                              18127    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $86.59                                                                                          $86.59
Palomino, Tanna
4849 State St #20
Salem , OR 97301                                18128    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $57.00                                                                                          $57.00
Eilzalde, Noemi
P.O. Box 3072
San Bernardino, CA 92413                        18129    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $199.98                                                                                         $199.98
Mueller, Lolita
c/o Joseph Hunt, Attorney for Creditors
Hunt Law Offices, PLLC
407 1/2 N. 45th Street
Seattle, WA 98103                               18130    9/25/2020       24 Hour Fitness USA, Inc.                    $50,000.00                                                                                      $50,000.00
Carrick‐Hall, Pam
633 Bayside Drive
Newport Beach, CA 92660                         18131    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Liu, Yuexiao
18304 Sordello St.
Rowland Heights, CA 91748                       18132    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Matevosyan, Alyona
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                              18133    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Hudson, Nancy
463 Riverview Dr
Totowa, NJ 07512                                18134    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,467.70                                                                                       $1,467.70
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                            18135    9/22/2020             RS FIT CA LLC                         $317,228.26                                                                                     $317,228.26


                                                                                               Page 1055 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1056 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Garfield, Makayla C
5453 S Capitol Reef Dr
Taylorsville, UT 84129                          18136    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Shaw, Shirley Jean
531 Avenida Del Verdor
San Clemente, CA 92672                          18137    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $774.00                                                                                            $774.00
Zhu, Zheng
1545 Trimingham Dr
Pleasanton, CA 94566                            18138    9/25/2020    24 Hour Fitness United States, Inc.                  $582.00                                                                                            $582.00
Rolon, Nayomy
5151 Loma Vista Cir. Building 5 Apt. 115
Oviedo, FL 32765                                18139    9/27/2020        24 Hour Fitness USA, Inc.                      $1,051.45                                                                                          $1,051.45
PCW Properties LLC
c/o Corey E. Taylor, APC
629 Camino de los Mares
Suite 305
San Clemente, CA 92673                          18140    9/25/2020     24 Hour Fitness Worldwide, Inc.               $1,839,605.31                                                $215,787.09                           $2,055,392.40
Castillo, Angelica
2900 E. Lincoln Ave., Apt. 221
Anaheim, CA 92806                               18141    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $82.53                                                                                             $82.53
De Ville, Kimberlee
1601 Barton Rd
Apt # 3903
Redlands, CA 92373                              18142    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hammeral, Christian
4201 Maple Ave
Oakland, CA 9402‐4046                           18143    9/22/2020        24 Hour Fitness USA, Inc.                        $372.00                                                                                            $372.00
Canter, Rhoda
6319 Nicholson Street
Falls Church, VA 22044                          18144    9/22/2020        24 Hour Fitness USA, Inc.                      $1,162.00                                                                                          $1,162.00
Calderon, Angelica Dupont
212 Sunhaven Dr
Fairfield, CA 94533                             18145    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Price, Sarah
330 Park View Ter Apt 107
Oakland, CA 94610                               18146    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Wen, Michelle
820 Boar Cir
Fremont, CA 94539                               18147    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                             $46.99
Lin, Yeong
37766 Goldenrod Drive
Newark, CA 94560                                18148    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Ball, Kathleen A
2713 Cormorant Ct
Union City, CA 94587                            18149    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $28.60                                                                                             $28.60
Floyd, Jesse
                                                18150    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                             $400.00                                                    $400.00
Jensen, Tyna
1777 Indian Valley Road
Novato, CA 94947‐4223                           18151    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98
Trujillo, Eddie
1358 McPrince Lane
Brentwood, CA 94513                             18152    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00


                                                                                                 Page 1056 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1057 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
ABLAO, NOLY
1397 OLD JANAL RANCH RD.
CHULA VISTA, CA 91915                            18153    9/28/2020       24 Hour Fitness USA, Inc.                                        $2,875.53                                                                    $2,875.53
MAGTEK INC
ATTN: TRACI MCNAMEE
1710 Apollo Court
Seal Beach, CA 90740                             18154    9/25/2020       24 Hour Fitness USA, Inc.                    $21,596.15                                                                                      $21,596.15
Radoslovich, Michael
P.O. Box 2736
Toluca Lake, CA 91610                            18155    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Farrell, Mary
541 Anderson Avenue
Wood‐Ridge, NJ 07075                             18156    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $229.02                                                                                         $229.02
Schoenberg, Arthur
6175 E. Palo Alto Drive
Anaheim, CA 92807                                18157    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,168.00                                                                                       $1,168.00
Bookbinder, Ronald B.
855 N. Liberty St.
Arlington, VA 22205                              18158    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $5,976.36                                                                                       $5,976.36
Lamb, Richard S.
7731 Jayhawk Dr
Riverside, CA 92509                              18159    9/22/2020       24 Hour Fitness USA, Inc.                                        $2,218.00                                                                    $2,218.00
LaJeunesse, Robert M
409 S Virginia Ave
Jersey City, NJ 07304                            18160    9/26/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
Kirk, Gordon M
6582 E 135th Ave
Thornton, CO 80602                               18161    9/27/2020       24 Hour Fitness USA, Inc.                       $167.88                                                                                         $167.88
Goss Foundations, Inc.
Cohen Seglias Pallas Greenhall & Furman, PC
Mary Catherine Emert, Esq.
30 South 17 Street
19th Floor
Philadelphia, PA 19103                           18162    9/29/2020       24 Hour Fitness USA, Inc.                                                        $184,490.66                                                $184,490.66
Hansen, Mary Frances
960 Patrick Circle
Folsom, CA 95630                                 18163    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                       $2,500.00
Fowler, Brad
PO Box 1273
Little Elm, TX 75068‐1273                        18164    9/22/2020       24 Hour Fitness USA, Inc.                       $787.00                                                                                         $787.00
Ford, William B.
2527 Woodgate Way
Roseville, CA 95747                              18165    9/26/2020       24 Hour Fitness USA, Inc.                                        $1,440.00                                                                    $1,440.00
Trotman, Sarah
3943 Arlington Square Drive
Apt. 364
Houston, TX 77034                                18166    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $324.74                                                                                         $324.74
Safar, Rosemary
5070 Clifton Way
Buena Park, CA 90621                             18167    9/26/2020    24 Hour Fitness Worldwide, Inc.                                                                            $730.00                                 $730.00
Davis, Kahlil
10307 Silkwood Court
Springdale, MD 20774                             18168    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                          $93.98


                                                                                                Page 1057 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1058 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Davis, Kristal
10307 Silkwood Court
Springdale, MD 20774                           18169    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.98                                                                                             $99.98
Ochoa, Rosa
555 El Capitan Way
Santa Rosa, CA 95407                           18170    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Bernhardt, Carole
P.O. Box 1331
Ferndale, WA 98248                             18171    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $46.64                                                                                             $46.64
Jones, Joyce
15990 Wagner Street
San Lorenzo, CA 94580                          18172    9/25/2020     24 Hour Fitness Worldwide, Inc.                                           $603.25                              $603.25                               $1,206.50
INTERIOR PLANT DESIGN
ATTN: PAUL SCHMIDT
1950 MONTEREY RD
SAN JOSE, CA 95112‐6118                        18173    9/22/2020        24 Hour Fitness USA, Inc.                      $4,940.53                                                                                          $4,940.53
Pfeffer, Joshua P.
2594 Anchor Avenue
Port Hueneme, CA 93041                         18174    9/26/2020             24 New York LLC                                                    $57.98                                                                       $57.98
RODRIGUEZ, CHRISTOPHER
2939 OCEAN WAY
LEAGUE CITY , TX 77573                         18175    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $98.45                                                                                             $98.45
Zhang, Liqin
1870 Socorro Way
Oxnard, CA 93030                               18176    9/26/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Logan, Laura
6913 Big Wichita Drive
Fort Worth, TX 76179                           18177    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $67.86                                                                                             $67.86
Mitchell, Dorothy
4930 El Paraiso Ave 93
Sacramento, CA 95824                           18178    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Pauchey, Lori
606 Narcissus Ave
Corona del Mar, CA 92625‐2417                  18179    9/29/2020        24 Hour Fitness USA, Inc.                      $1,118.00                                                                                          $1,118.00
Carlton, Bonnye J
2021 SE Waldron
Milwaukie, OR 97222                            18180    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,600.00                                                                                          $1,600.00
Bach, Jonathan
5636 1/2 Woodman Ave
Van Nuys, CA 91401                             18181    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $173.98                                                                                            $173.98
Sasaki, Deyvn
755 Rialto St.
Oxnard, CA 93035                               18182    9/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bracco, Bill
211 Gambier St
San Francisco, CA 94134                        18183    9/29/2020     24 Hour Fitness Worldwide, Inc.                                           $500.00                                                                      $500.00
Corbett, Felicia
256 Norcia Loop
Liberty Hill, TX 78642                         18184    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,239.00                                                                                          $1,239.00
Brandt, Drew
38 Sunlight
Irvine, CA 92603                               18185    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $69.54                                                                                             $69.54



                                                                                                Page 1058 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1059 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
DeLugach, Sanford Floyd
541 Boulevard Way
Piedmont, CA 94610                              18186    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,019.64                                                                                       $1,019.64
Baltazar, Isabel
463 Carneros Ave 1
Sunnyvale, CA 94086                             18187    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Garrison, Bruce
7122 summit Lane
Shawnee, KS 66216                               18188    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Bhattarai, Jasmine
5509 Montclair Drive
Colleyville, TX 76034                           18189    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,632.00                                                                                       $1,632.00
Gallardo, Guadalupe
14600 S. Inglewood Ave. #33
Lawndale, CA 90260                              18190    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Martin, Abby
1334 East 8th Street
Brooklyn, NY 11230                              18191    9/28/2020        24 Hour Fitness USA, Inc.                        $299.96                                                                                         $299.96
Coleman, Derrick
15 Westport
Irvine, CA 92620                                18192    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $67.11                                                                                          $67.11
Reyes‐Putich, Faye
3359 Louis Paul Way
San Jose, CA 95148                              18193    9/22/2020    24 Hour Fitness United States, Inc.                  $240.00                                                                                         $240.00
Magidin, Alex
405 91st Street Apt.21
Daly City, CA 94015                             18194    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $349.99                                                                                         $349.99
Wang, Lin Elizabeth
811 W Michelle st
West Covina, CA 91790                           18195    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Tello, Esteban
9040 Fremontia Ave
Fontana, CA 92335                               18196    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Lo, Tesia
1500 Bluehaven Drive
Rowland Heights, CA 91748                       18197    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                            $0.00                                                      $0.00
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                               18198    9/22/2020        24 Hour Fitness USA, Inc.                      $7,553.48                                                                                       $7,553.48
Fearn, Richard
200 W Walnut Ave
El Segundo, CA 90245                            18199    9/22/2020        24 Hour Fitness USA, Inc.                                           $664.00                                                                      $664.00
Pillatzke, Veronica
3062 Mirado Court
@Sunrise Villas #6
Las Vegas, NV 89121                             18200    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00
Sudakow, Robert
11 Fortuna West
Irvine, CA 92620‐1848                           18201    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,240.00                                                                                       $1,240.00
Winch, Diane
24106 SE 20th St
Sammamish, WA 98075                             18202    9/28/2020        24 Hour Fitness USA, Inc.                        $147.73                                                                                         $147.73



                                                                                                 Page 1059 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1060 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Kirshner, Michael C.
3 Victory Road
Montebello, NY 10901                           18203    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,847.82                                                                                          $1,847.82
TISCHLER, ZITA
PO BOX 621883
LITTLETON, CO 80162                            18204    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Wesson, Therese
5905 Renneberger Rd
Falcon, CO 80831                               18205    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Zhang, Huijie
7035 Alicent Place
Mclean, VA 22101                               18206    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Sakhrani, Gulu
34257 Xanadu Terrace
Fremont, CA 94555                              18207    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                             $30.00
Wattman, Deborah Ann
3703 Claburn Drive
Austin , TX 78759‐8233                         18208    9/22/2020    24 Hour Fitness Worldwide, Inc.                                        $1,848.00                                                                    $1,848.00
Galindo, Judith S
1429 Lassen Ave
Milpitas, CA 95035                             18209    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Gill, Kal
13819 Naomi Hollow Ln
Houston, TX 77082                              18210    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Suarez, Kathryn
381 N. Bellarose Way
Anaheim, CA 92805                              18211    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $77.98                                                                                             $77.98
Ernst, Jon
7302 115th St. Ct. E
Puyallup, WA 98373                             18212    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $369.20                                                                                            $369.20
Rutman, Irina Bulkina
3030 Emmons Ave Apt 4S
Brooklyn , NY 11235                            18213    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Liberty Mutual Insurance Company
Attn: K. Potvin
100 Liberty Way
Dover, NH 03820                                18214    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                         $62,000.00                                                 $62,000.00
Smith, Deborah
P.O. Box 1111
Fresno, TX 77545                               18215    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $15,000.00                                                                                         $15,000.00
Bressler, Steve
3 Brookhaven Court
Nanuet, NY 10954                               18216    9/23/2020    24 Hour Fitness Worldwide, Inc.                     $96.84                                                                                             $96.84
Boyd, Bruce
507 Ladin Lane
Lakeway, TX 78734                              18217    9/28/2020    24 Hour Fitness Worldwide, Inc.                                          $420.00                                                                      $420.00
Jiang, Peng
3209 Poplar Blvd
Alhambra, CA 91083                             18218    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Laterrial, Ortiz A
4256 Alta Vista Court
Oceanside, CA 92057                            18219    9/25/2020       24 Hour Fitness USA, Inc.                                         $109,196.44                                                                  $109,196.44



                                                                                              Page 1060 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1061 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Hambarsoonian, Maria
2001 Dublin Drive
Glendale, CA 91206                             18220    9/29/2020        24 Hour Fitness USA, Inc.                                            $3,096.00                                                                    $3,096.00
Abrams, Alison Jean
180 Mountain St
Ellington, CT 06029                            18221    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $54.00                                                                                             $54.00
Row, Chuck
9200 Madison Ave Apt 210
Orangevale, CA 95662                           18222    9/22/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Li, Vivian
12995 Waterlily Way
Chino, CA 91710                                18223    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Wang, Yining
1326 Mountain Ave, Apt G
Duarte, CA 91010                               18224    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $276.25                                                                                            $276.25
Behrendt, Marilyn
13101 W. Washington Blvd., #407
Los Angeles, CA 90066                          18225    9/27/2020     24 Hour Fitness Worldwide, Inc.                                         $1,548.00                                                                    $1,548.00
Hordes, Emily
14385 SW Equestrian Ln
Beaverton, OR 97008                            18226    9/25/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Laube, Michael B
24325 Crenshaw Blvd
PBM 112
Torrance, CA 90505                             18227    9/22/2020        24 Hour Fitness USA, Inc.                         $73.73                                                                                             $73.73
Lam, Tania
1900 Santa Anita Avenue
Sierra Madre, CA 91024                         18228    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                            $108.00
Aranda, Abigail Vitia
727 North Gunther Street,
Santa Ana, CA 92703                            18229    9/30/2020        24 Hour Fitness USA, Inc.                                              $730.00           $729.00                                                  $1,459.00
Bright, Arthur A.
6560 NE Rosebay Drive
Hillsboro, OR 97124‐5023                       18230    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $2,432.00                                                                                          $2,432.00
Shen, Quan
1216 S Palmetto Ave
Ontario, CA 91762                              18231    9/26/2020        24 Hour Fitness USA, Inc.                        $350.00                                                                                            $350.00
LA, ANH HOANG
PO BOX 6083
CONCORD, CA 94524                              18232    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Draper, Scott
3875 Pecan Circle
Laporte, TX 77571                              18233    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Williams IV, Nelson
3066 Holyrood Drive
Oakland, CA 94611                              18234    9/28/2020        24 Hour Fitness USA, Inc.                    $470,647.52                                                                                        $470,647.52
Diaz, Adalee
1700 Market Ave Apt 2
San Pablo, CA 94806                            18235    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                            $499.99
Barba, Yanet Cortez
219 Loma Ave, APT #4
Long Beach, CA 90803                           18236    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                                $649.99                                 $649.99



                                                                                                Page 1061 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1062 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Chin, Nadine
751 Laurel Street #205
San Carlos, CA 94070                           18237    9/26/2020        24 Hour Fitness USA, Inc.                         $52.84                                                                                             $52.84
Ramirez, Adriana
9021 NW Lewis Drive
Vancouver, WA 98662                            18238    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                    $300.00                                 $600.00
Yefremenkova, Victoria
7205 Offield Ct
Sacramento, CA 95842                           18239    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Phan, Allan
13906 Anita Pl
Garden Grove, CA 92843                         18240    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Saleh, Aurian
4375 Benhurst ave
San Diego, CA 92122                            18241    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $89.98                                                                                             $89.98
Jimenez, Felecia
27906 Bradford Ridge Drive
Katy, TX 77494                                 18242    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $81.25                                                                                             $81.25
AYALA, JORDAN
16954 TUDOR WAY
FONTANA, CA 92337                              18243    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Walker, Michael
Phoong Law Corporation
2725 Riverside Blvd
Sacramento, CA 95818                           18244    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $200,000.00                                                                                        $200,000.00
Gioia, Matthew
5113 Mill Road
Ronkonkoma, NY 11779                           18245    9/23/2020        24 Hour Fitness USA, Inc.                        $383.88                                                                                            $383.88
Dam, Lan
14221 4th Pl W
Everett, WA 98208                              18246    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Davies, Brian
680 Carlson Drive
Colorado Springs, CO 80919                     18247    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $820.00                                                                                            $820.00
Morgan, Renae
17800 Colima Rd.
Apt 375
Rowland Heights, CA 91748                      18248    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $235.10                                                                                            $235.10
Pennington, Paul
4315 Waynesboro Drive
Houston, TX 77035                              18249    9/29/2020     24 Hour Fitness Worldwide, Inc.                                           $795.00                                                                      $795.00
Andrango, Gladys
Palermo Law PLLC
1300 Veterans Memorial Highway
Hauppauge, NY 11788                            18250    9/23/2020    24 Hour Fitness United States, Inc.              $500,000.00                                                                                        $500,000.00
Berger, Geri
3141 Clubhouse Road
Merrick, NY 11566                              18251    9/23/2020        24 Hour Fitness USA, Inc.                        $141.78                                                                                            $141.78
Chen, Felicia
1150 Columbus Avenue, Apt. #201
San Francisco, CA 94133                        18252    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $151.03                                                                                            $151.03
Emanoil, Guy
5160 SW 40th Ave Apt. 24D
Fort Lauderdale, FL 33314                      18253    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $79.16                                                                                             $79.16

                                                                                                Page 1062 of 1495
                                                         Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1063 of 1495
                                                                                                              Claim Register
                                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                                            Case No. 20‐11558

                                                                                                                        Current General                                                Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                            Amount                                                         Amount
Leon, Nancy W
2005 Breezway Bend Ln
League City, TX 77573                                       18254    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $255.85                                                                                            $255.85
Wong, Bessy Chui
2201 Cromwell Dr.
Arlington, TX 76018                                         18255    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $295.59                                                                                            $295.59
Ramirez, Edwin
4761 Picturesque Dr
Colorado Springs, CO 80917                                  18256    9/25/2020    24 Hour Fitness Worldwide, Inc.                                        $1,619.76                                                                    $1,619.76
WILSON, TRUDY
188 SANTA MARIA CT
VISTA, CA 92083                                             18257    9/28/2020       24 Hour Fitness USA, Inc.                                         $110,391.92                                                                  $110,391.92
Dela Cruz, Carlo Cesar
5617 Bayview Avenue
Richmond, CA 94804                                          18258    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Bansal, Shilpi
2 Flagstone, Apt #441
Irvine , CA 92606                                           18259    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                             $31.99
Satterfield, Necola Denise
120 Casals Place #18k
Bronx, NY 10475                                             18260    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $145.50                                                                                            $145.50
Rubin, Yuriy
To the credit card attached to the membership account.
                                                            18261    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $159.01                                                                                            $159.01
Claim docketed in error
                                                            18262    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Kakar, Omar
289 Carlow
Irvine, CA 92618                                            18263    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hodzic, Alma
14110 Greenfield Loop
Parker, CO 80134                                            18264    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Eguiluz, Angela
9140 SW 123 Court, Q‐203
Miami, FL 33186                                             18265    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,632.00                               $1,632.00
Sathya, Vyas
22023 Baxley Ct
Cupertino, CA 95014‐4744                                    18266    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Jones, Aasha
708 Quail Dr
Saginaw, TX 76131                                           18267    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $190.00                                                                                            $190.00
Lee, Bryant
1038 Ingerson ave
San Francisco, CA 94124                                     18268    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Wang, Qiaogan
867 Lansdown Ct.
Sunnyvale, CA 94087                                         18269    9/26/2020    24 Hour Fitness Worldwide, Inc.                                          $430.00                                                                      $430.00
24 hour fitness
scott chiao
544 Flannery Street
Santa Clara, CA 95051                                       18270    9/29/2020    24 Hour Fitness Worldwide, Inc.                                        $2,934.73                                                                    $2,934.73
Moretto, Cathy
772 Cypress Street
Manteca, CA 95336‐2702                                      18271    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $198.00                                                                                            $198.00

                                                                                                           Page 1063 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1064 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Newhouse, John
9132 Vista Creek Drive
Dallas, TX 75243                                18272    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                         $750.00
Pak, Kyong Pae
6056 Gaines St
San Diego, CA 92110                             18273    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Frickman, Narvin
3311 W. 114th Cir. Unit C
Westminster, CO 80031                           18274    9/26/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                     $150,000.00
Zhang, Lea
2186 50th Ave
Oakland, CA 94601                               18275    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Vo, Kevin
5979 N. Hanover Street
Denver, CO 80238                                18276    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Vartanian, Henrick
Glickman & Glickman, ALC
Steven C. Glickman, Esq.
9460 Wilshire Blvd., Suite 330
Beverly Hills, CA 90212                         18277    9/22/2020       24 Hour Fitness USA, Inc.                   $150,000.00                                                                                     $150,000.00
Ledesma, Zachary Clay
7504 Vol Walker Drive
Austin, TX 78749                                18278    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $120.42                                                                                         $120.42
Delaney, Stephanie
                                                18279    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $70.99                                                                                          $70.99
Righter, William J
8341 N Dickens St.
Portland, OR 97203                              18280    9/25/2020       24 Hour Fitness USA, Inc.                                       $39,078.91                                                                   $39,078.91
Anaya, Eduardo
1129 W 39th Pl
Los Angeles, CA 90037                           18281    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Merritt, Quinn
7605 Normandy
The Colony, TX 75056                            18282    9/26/2020       24 Hour Fitness USA, Inc.                        $30.00                                                                                          $30.00
Harmon, Adam
2016 Crystal Ave
Salt Lake City, UT 84109                        18283    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $147.90                                                                                         $147.90
Matevosyan, Maria
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                              18284    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $24.99                                                                                          $24.99
Minich, Ryan
803 N Juanita Ave Unit B
Redondo Beach, CA 90277                         18285    9/29/2020    24 Hour Fitness Worldwide, Inc.                                       $699.99                                                                      $699.99
Salazar, Mireya
13403 Kirkwood Dr.
Victorville, CA 92392                           18286    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,116.00                                                                                       $2,116.00
Richiedei, Susan S
6224 29th Street N
Arlington, VA 22207                             18287    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $455.00                                                                                         $455.00
Spokaeski, James
51 Elm Street
Englewood Cliffs, NJ 07632                      18288    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $105.22                                                                                         $105.22



                                                                                               Page 1064 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1065 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
LEE, SEONGMIN
811 SYCAMORE DRIVE
PALO ALTO, CA 94303                            18289    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Chui, Helen Yang
2201 Cromwell Dr
Arlington, TX 76018                            18290    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $270.50                                                                                         $270.50
Kim, Hwayoung
945 W Carson St Apt 323
Torrance, CA 90502                             18291    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Kurzenski, Heather
244 Mondrian Ct
El Dorado Hills, CA 95762                      18292    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $52.00                                                                                          $52.00
STICHTER, INGRID
1367 VIA BELLEZA
SAN MARCOS, CA 92069                           18293    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Kim, Warren
3785 Crow Canyon Rd
San Ramon, CA 94582                            18294    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $232.91                                                                                         $232.91
Fisher, James W.
855 N Liberty St
Arlington, VA 22205                            18295    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $653.00                                                                                         $653.00
Beck, Karen
116 Academy Street
Annapolis, MD 21401                            18296    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1,377.00                                                                                       $1,377.00
Hansen, Laura
24361 Welby Way
West Hills, CA 91307                           18297    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $2,016.00                                                                                       $2,016.00
Shen, Jeffrey
20725 Seine Avenue Apt G
Lakewood, CA 90715                             18298    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                         $360.00
Reynolds, Emily
322 Garrison Street Apt 107
Oceanside, CA 92054                            18299    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                       $1,200.00
Sofer, Roslyn
8111 Glenwood Road
Brooklyn, NY 11236                             18300    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Shamis, Marina
1170 Brighton Beach Avenue, #4A
Brooklyn, NY 11235                             18301    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $147.98                                                                                         $147.98
Abesamis, Ria
5617 Bayview Avenue
Richmond, CA 94804                             18302    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Yee, Wellington
10078 Cosby Way
Elk Grove, CA 95757                            18303    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $440.87                                                                                         $440.87
Hansen, Russ
960 Patrick Circle
Folsom, CA 95630                               18304    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                       $2,500.00
Zou, Quan
14016 NE 63rd Ct
Redmond, WA 98052                              18305    9/26/2020       24 Hour Fitness USA, Inc.                       $350.00                                                                                         $350.00
Cameron, Michael B
159 Ebony Ave
Imperial Beach, CA 91932                       18306    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00

                                                                                              Page 1065 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1066 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Nguyen, Sarah Phuong Vi Minh
1051 Bradford Dr.
Glendora, CA 91740                             18307    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Crowbridge, Anne
7607 Redmont Drive
Arlington, TX 76001                            18308    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $1,016.00                                                                                          $1,016.00
Gallizzi, Dolly
123 S Kendall Way
Covina, CA 91723                               18309    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Chu, Monica
4025 Porte De Palmas
Unit 75
San Diego, CA 92122                            18310    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Gupta, Bindiya
213 Goldenwood Circle
Simi Valley , CA 93065                         18311    9/26/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Fox, Darolyn
1825 GALINDO ST
APT 101
CONCORD, CA 94520‐2450                         18312    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hargrow, Danielle
5811 Hillsdale Blvd
Sacramento, CA 95842                           18313    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                            $280.00
Kennedy, Chuck
1684 Decoto Rd #159
Union City, CA 94587                           18314    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $2,530.00             $2,470.00                                                                    $5,000.00
lakshmanan, vaishnavi Janakiraman
938 Falcon Dr
Allen, TX 75013                                18315    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $228.23                                                                                            $228.23
Guishard, Samuel V
6126 Rickwood Dr
Huntsville, AL 35810                           18316    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $365.00                                                                      $365.00
Matson, Daniel Keith
44 Via Zaragoza
San Clemente, CA 92672                         18317    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Chiu, Samuel
725 Lorraine Blvd #B
Los Angeles, CA 90005                          18318    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Kuang, Jonathan
558 E. Saint Andrews Street
Ontario, CA 91761                              18319    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $275.20                                                                                            $275.20
Perlberg, Brian
1104 N Sycamore St
Falls Church, VA 22046                         18320    9/26/2020    24 Hour Fitness Worldwide, Inc.                                          $290.00                                                                      $290.00
Martinez, Michael J. L.
914 Sapphire Circle
Ventura, CA 93004‐4005                         18321    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $106.37                                                                                            $106.37
Bryand, Darlene
198 Ulupau Circle
Bastrop, TX 78602                              18322    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $56.48                                                                                             $56.48
Ramirez, Maria Cristina
714 Vessona CIR
Folsom, CA 95630                               18323    9/22/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98


                                                                                              Page 1066 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1067 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
SEICAREANU, ANTONIU D
15001 CONDON AVE APT 15
LAWNDALE, CA 90260                             18324    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
Glasgow, Lya
PO Box 1383
Rialto, CA 92377                               18325    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $4,000.00                                                                                       $4,000.00
Stephens, Paul
4467 Campus Bluffs Ct
Colorado Springs, CO 80918                     18326    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,904.00                                                                                       $1,904.00
Gorshkov, Yakov
450 CENTRAL WAY
Unit 2503
KIRKLAND, WA 98033‐4572                        18327    10/1/2020    24 Hour Fitness United States, Inc.                   $57.72                                                                                          $57.72
Leung, Candy
706 E. Camillia Way
Azusa, CA 91702                                18328    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                             $859.89                                 $859.89
LEE, JAMES T.
3491 VENTURE DRIVE
HUNTINGTON BEACH, CA 92649                     18329    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                         $198.00
CIPRES, ARACELI
1067 NORMANDY TER
CORONA, CA 92878‐3719                          18330    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $412.87                                                                                         $412.87
Aliano, Phillip
7649 Island Rail Dr.
North Las Vegas, NV 89084‐2473                 18331    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                          $24.00
Green, William
250 Dorland Street Apt 2
San Francisco, CA 94114‐2067                   18332    9/26/2020        24 Hour Fitness USA, Inc.                        $362.25                                                                                         $362.25
Bressler, Eileen
3 Brookhaven Court
Nanuet, NY 10954                               18333    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $49.34                                                                                          $49.34
Lakeram, Brianda
2747 University Ave #2
Bronx, NY 10468                                18334    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $143.88                                                                                         $143.88
Wagner, Virginia
2801 NE 195th st. Unit 5
Lake Forest Park, WA 98155                     18335    9/23/2020     24 Hour Fitness Worldwide, Inc.                                        $495.90                                                                      $495.90
madison, logan j
3020 Ostrom ave
Long Beach, CA 90808                           18336    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                         $125.00
Oku, Patty
Box 227
Tomales, CA 94971                              18337    9/23/2020     24 Hour Fitness Worldwide, Inc.                                      $1,622.00                                                                    $1,622.00
Copeland, Dawn
7032 Sample Dr
The Colony, TX 75056                           18338    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $599.92                                                                                         $599.92
HARTMAN, JEFF
3336 BALDWIN PARK BLVD.
BALDWIN PARK, CA 91706                         18339    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Lindsey, John C
12416 Willow Hill Dr.
Moorpark, CA 93021                             18340    9/23/2020     24 Hour Fitness Worldwide, Inc.                                      $2,147.98                                                                    $2,147.98



                                                                                                Page 1067 of 1495
                                                 Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1068 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address          Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                      Amount
Olivera, Carlos
3190 Oak Rd #218
Walnut Creek, CA 94597                              18341    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Mandel, Denise
2844 Via Florentine St
Henderson, NV 89074‐1404                            18342    9/23/2020    24 Hour Fitness Worldwide, Inc.                                       $984.00                                                                      $984.00
The Irvine Company LLC
Ernie Zachary Park
13215 E. Penn St.
Suite 510
Whittier, CA 90602                                  18343    9/23/2020       24 Hour Fitness USA, Inc.                   $485,688.74                                                                                     $485,688.74
Berman, Howard
Paramount Assets
45 Academy Street, 5th Floor
Newark, NJ 07102                                    18344    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1,456.00                                                                                       $1,456.00
Paulsen, Barbara
5518 W. 141 St.
Hawthorne, CA 90250                                 18345    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,480.00                                                                                       $1,480.00
Khoury, Samir
12 NE Fremont St
Portland, OR 97212‐1166                             18346    9/25/2020       24 Hour Fitness USA, Inc.                       $996.00                                                                                         $996.00
Sterrett, Renate
21660 Cabrini Blvd
Golden, CO 80401                                    18347    9/25/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                         $500.00
Gregory Maggio T/A LaRosa Construction Company
333 Edgemere Drive
Annapolis, MD 21403                                 18348    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,549.88                                                                                       $1,549.88
Seymour, Susan K.
2468 Torrejon Place
Carlsbad, CA 92009                                  18349    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $774.00                                                                                         $774.00
Alvarado, Cathy
5440‐106 Baltimore Dr.
La Mesa, CA 91942                                   18350    9/25/2020       24 Hour Fitness USA, Inc.                       $199.98                                                                                         $199.98
Wu, Zijie
1135 Rexford Ave
Pasadena, CA 91107                                  18351    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Grondona, Connie
114 Club Terrace
Danville, CA 94526                                  18352    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Broadmoor Towne Center, LLC
c/o Luke Klinker, Fraser Stryker PC LLO
500 Energy Plaza
409 S. 17th St.
Omaha, NE 68102                                     18353    9/25/2020       24 Hour Fitness USA, Inc.                   $216,383.94                                                                                     $216,383.94
McDonald, Chelsea
4515 Briar Hollow Place
Apt 312
Houston, TX 77027                                   18354    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $62.56                                                                                          $62.56
de la Fuente, Anna‐Maria
1727 Harbor Ave. SW Unit N301
Seattle, WA 98126                                   18355    9/26/2020    24 Hour Fitness Worldwide, Inc.                                       $304.58                                                                      $304.58
Scoville, Richard
2022 Waycross Rd
Fremont, CA 94539                                   18356    9/25/2020       24 Hour Fitness USA, Inc.                       $699.99                                                   $0.00                                 $699.99

                                                                                                   Page 1068 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                 Page 1069 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Snyder, Jillynn
11300 Danube Ave
Granada Hills, CA 91344                         18357    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $607.95                                                                                          $607.95
Hall, Michael
5129 Montair Avenue
Lakewood, CA 90712                              18358    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $79.97                                                                                           $79.97
Webb, Don
340 Old Mill Rd, SPC 172
Santa Barbara, CA 93110                         18359    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                           $49.00
RoofCo, Inc.
Richard A. Soll
Mahoney & Soll LLP
150 W. First St., Suite 180
Claremont, CA 91711                             18360    9/25/2020    24 Hour Fitness United States, Inc.                                                    $232,280.00                                                $232,280.00
Olsen, Matthew
1331 Miller Dr
Santa Rosa, CA 95403                            18361    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $116.97                                                                                          $116.97
Elattrache, Michael
P.O Box 572332
Tarzana, CA 91357                               18362    9/26/2020     24 Hour Fitness Worldwide, Inc.                    $3,900.00                                                                                       $3,900.00
Wang, Hui Ying
3609 Dartmouth Circle
Plano, TX 75075                                 18363    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $150.47                                                                                          $150.47
Orozco, Rita
561 Victor Ave Apt B
Barstow, CA 92311                               18364    9/26/2020     24 Hour Fitness Worldwide, Inc.               $19,000,000.00                                           $5,000,000.00                          $24,000,000.00
Nunez, Rudy
14541 Autumn Place
Fontana, CA 92337                               18365    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                          Unliquidated                                  $0.00
Kalra, Sherry
601 1st st #3
Hermosa Beach, CA 90254                         18366    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Camenisch, Marci
1358 McPrince Lane
Brentwood,, CA 94513                            18367    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                          $350.00
Johnson, Justin
12614 NE 25th Way
Vancouver, WA 98684                             18368    9/25/2020     24 Hour Fitness Worldwide, Inc.                                         $145.88                                                                      $145.88
Lee, William
8017 Divernon Ave.
Las Vegas, NV 89149                             18369    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                          $699.00
ZHENG, JIANRUI
1 TUCKER AVE
SAN FRANCISCO, CA 94134                         18370    9/26/2020           24 San Francisco LLC                          $162.00                                                                                          $162.00
Rivera, Ivan
10166 Pombal Court
Elk Grove, CA 95757                             18371    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
McPhaul‐Smith, Darlene
100 Tuscan Grove Ct.
Roseville, CA 95747                             18372    9/26/2020    24 Hour Fitness United States, Inc.                  $272.00                                                                                          $272.00
Wang, Crystal
5324 Patrick Henry St
Bellaire, TX 77401                              18373    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $366.95                                                                                          $366.95


                                                                                                 Page 1069 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1070 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Pallanch, Christopher
6914 SE 19th Avenue
Portland,, OR 97202                            18374    9/29/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Li, Ming
19507 Stevens Creek Blvd Unit 102
Cupertino, CA 95014                            18375    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Dacanay, Stephanie
25252 E Lenox Cir
Punta Gorda, Fl 33950                          18376    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Martin, Elizabeth
7333 Birchcreek Road
San Diego, CA 92119                            18377    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Bard, Michael R
2315 SE Lincoln St
Portland, OR 97214                             18378    9/26/2020       24 Hour Fitness USA, Inc.                                             $183.41                                                                      $183.41
Chen, Wayne
1704 Crested Butte Drive
Austin, TX 78746                               18379    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Vela, Manuel H.
19431 Branding Iron Rd
Walnut, CA 91789                               18380    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                             $84.00
Ginsberg‐Brown, Claudia
27836 Emerald
Mission VIejo, CA 92691                        18381    9/25/2020    24 Hour Fitness Worldwide, Inc.                                     Unliquidated                                                                        $0.00
Roldan, Monica
1424 St. Georges Ave
Avenel, NJ 07001                               18382    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $242.56                                                                                            $242.56
Nicholson, Michael
6010 Arizona Dr
Vancouver , WA 98661                           18383    9/27/2020         24 San Francisco LLC                          $600.00                                                                                            $600.00
Lindsey, John C.
12416 Willow Hill Dr.
Moorpark, CA 93021                             18384    9/23/2020    24 Hour Fitness Worldwide, Inc.                                        $2,147.98                                                                    $2,147.98
Stern, Joshua
916 W. Burbank Blvd. C #125
Burbank, CA 91506                              18385    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Gerrard, Laurie
945 Alyssum Road
Carlsbad, CA 92011                             18386    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Dungca, David
1140 Millbrae Ave
Millbrae, CA 94030                             18387    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $122.58                                                                                            $122.58
Daly, Patrick
20605 SE 159th St
Renton, WA 98059                               18388    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                            $650.00
Nagy, Michael A
10322 Centinella Dr
La Mesa, CA 91941‐7056
USA                                            18389    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $382.00                                                                                            $382.00
Karsten, Ronald F
16400 Stoltz
Oregon City, OR 97045‐7208                     18390    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $199.92                                                                                            $199.92



                                                                                              Page 1070 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1071 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Blue, Robert
531 Avenida Del Verdor
San Clemente, CA 92672                          18391    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $774.00                                                                                         $774.00
Wong, Bessy Chui
2201 Cromwell Dr.
Arlington, TX 76018                             18392    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $295.59                                                                                         $295.59
Lee, George
32932 Regents Blvd
Union City, CA 94587                            18393    9/30/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Bardales Jr, Mario E
9583 Sage Ranch Court
Elk Grove, CA 95624                             18394    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Spillman, Denise E
4867 Faust Ave
Lakewood, CA 90713                              18395    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                         $375.00
Gutierrez, Diana
11472 Kensington Rd
Rossmoor, CA 90720                              18396    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $2,139.00                                                                                       $2,139.00
Tang, Rong
3738 Ronald Ct
Freemont, CA 94538                              18397    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,169.00                                                                                       $1,169.00
Nam, Won Hee
604 SE Peacock Lane
Portland, OR 97214                              18398    9/25/2020        24 Hour Fitness USA, Inc.                         $71.70                                                                                          $71.70
Dennis, Wayne Alan
2347 Masonwood Way
Round Rock, TX 78681                            18399    9/21/2020     24 Hour Fitness Worldwide, Inc.                     $257.92                                                                                         $257.92
Wong, Bessy Chui
2201 Cromwell Dr,
Arlington, TX 76018                             18400    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $295.59                                                                                         $295.59
Lee, Cynthia
3756 Hughes Ave. Apt. 7
Los Angeles, CA 90034                           18401    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00
Kent, Kari
PO Box 20065
Fountain Valley, CA 92728                       18402    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $571.50                                                                                         $571.50
Yeddanapudi, Rajeev
12081 World Trade Dr., Unit 3
San Diego, CA 92128                             18403    9/25/2020        24 Hour Fitness USA, Inc.                                       $109,592.47                                                                  $109,592.47
Lanora, Carolann
2132 Stewart Avenue
Walnut Creek, CA 94596                          18404    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $69.98                                                                                          $69.98
Kubo, Sayaka
12614 NE 25th Way
Vancouver, WA 98684                             18405    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $145.59                                                                      $145.59
LI, GANZHANG
19 RANCHO JURUPA PL
POMONA, CA 91766                                18406    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                       $1,800.00
Mazahreh, Yazid
804 Maxine Ave
San Mateo, CA 94401                             18407    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                         $175.00
Liang, Erica
39313 Logan Dr
Fremont, CA 94538                               18408    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $135.00                                                                                         $135.00

                                                                                                 Page 1071 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1072 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Hirshorn, Rebecca
1104 N Sycamore St
Falls Church, VA 22046                          18409    9/26/2020     24 Hour Fitness Worldwide, Inc.                                        $290.00                                                                      $290.00
Molas Jr, Baltazar
675 Evans Road
Dixon, CA 95620                                 18410    9/26/2020        24 Hour Fitness USA, Inc.                        $450.81                                                                                         $450.81
LaFeir, Kevin
11161 W. 17th Ave
#9‐106
Lakewood, CO 80215                              18411    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $320.00                                                                                         $320.00
Floyd, Shanita
                                                18412    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                          $250.00                                                    $250.00
Silver, David M.
2925 SE Carlton Street
Portland, OR 97202                              18413    9/24/2020        24 Hour Fitness USA, Inc.                      $1,064.00                                                                                       $1,064.00
Velacruz, Soledad
2704 Clarion Ct
San Jose, CA 95148                              18414    10/25/2020    24 Hour Fitness Worldwide, Inc.                                                                             $700.00                                 $700.00
Wang, Zhun
1216 S Palmetto Ave
Ontario, CA 91762                               18415    9/26/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                         $350.00
Brandt, Drew
38 Sunlight
Irvine, CA 92603                                18416    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $69.54                                                                                          $69.54
Hawkins, Shani
11620 S. Van Ness Avenue
Hawthorne , CA 90250                            18417    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Dervisefendic, Azra
12805 Hill Branch Dr.
Houston, TX 77082                               18418    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $20,000.00                                                                                      $20,000.00
Che, Phuc
3427 Burton Avenue
Rosemead, CA 91770                              18419    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
James A Black Estate
Sheryl Stanerson
Executor
12520 N La Canada Drive
Oro Valley , AZ 85755                           18420    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Matevosyan, Seda
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                              18421    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Goforth, PH.D., Jeremy B.
2815 Bonnie Lane
Stockton, CA 95204‐4411                         18422    9/24/2020        24 Hour Fitness USA, Inc.                     $29,478.03                                                                                      $29,478.03
Vazquez, Elizabeth
49 Jasper Ave
Teaneck, NJ 07666                               18423    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                          $72.00
Lawrence, Anne
6129 SE 13th Avenue
Portland, OR 97202                              18424    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $67.71                                                                                          $67.71
Daly , Leanna( Lianna)
20605 SE 159th St
Renton , WA 98059                               18425    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00


                                                                                                 Page 1072 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1073 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Kim, Hyunsuk
12609 Ondara Dr
Austin, TX 78739                               18426    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $210.00                                                                                            $210.00
Taylor, Camelia
30510 Bogart Place
Temecula, CA 92591                             18427    8/26/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Rasmussen, Kyle A
11736 Briar Glen Ln
Sandy, UT 84092                                18428    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $160.98                                                                                            $160.98
Derian, Daniel
1417 Raymond Ave
Glendale, CA 91201                             18429    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $330.00                                                                                            $330.00
Wiener, Mark
6316 Falston Circle
Old Bridge, NJ 08857                           18430    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Randall, Ruby
1802 Avenida La Posta
Encinitas, CA 92024                            18431    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $770.00                                                                                            $770.00
CITY OF FULLERTON
303 W. COMMONWEALTH AVE
FULLERTON, CA 92832                            18432    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $47.35                                                                                             $47.35
Tronto‐Arneman, Eloise
11002 Valle Vista Road
Lakeside, CA 92040                             18433    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $1,506.00                                                                                          $1,506.00
Patterson, Claudia Ann
332 Monte Cristo Dr
Dayton, NV 89403                               18434    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Nguyen, Jennifer Thieu
15886 Dubesor St.
La Puente, CA 91744                            18435    9/22/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
DONG, ELAINE
7491 SUMMERWIND WAY
SACRAMENTO, CA 95831‐5217                      18436    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Chu, Joseph
16702 Loch Maree Lane
Dallas, TX 75248                               18437    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Stein, Mark
6 Cottonwood Road
Morristown, NJ 07960                           18438    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1,949.99                                                                                          $1,949.99
Crawford, Dorelene
2502 Island Drive NW
Olympia, WA 98502                              18439    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $655.80                                                                                            $655.80
Foster, April
918 E Central Ave Apt D
Redlands, CA 92374                             18440    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Hoover, Chip
250 Dorland Street
Apt 2
San Francisco , CA 94114‐2067                  18441    9/26/2020       24 Hour Fitness USA, Inc.                       $316.90                                                                                            $316.90
Rico, Gary
5736 Adelaide Ave
San Diego, CA 92115                            18442    9/27/2020    24 Hour Fitness Worldwide, Inc.                                        $1,520.00                                                                    $1,520.00



                                                                                              Page 1073 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1074 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Pezely, Anna Marie
1901 South 500 East
Salt Lake City, UT 84105                       18443    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $372.08                                                                                         $372.08
Gayaldo, Jill
3810 Diamond Court
Rocklin, CA 95677                              18444    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Lee, Stewart
1285 Rexford Ave
Pasadena, CA 91107                             18445    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $3,600.00                                                                                       $3,600.00
Driscoll, Michelle
764 Walker Ave #102
Oakland, CA 94610                              18446    9/26/2020     24 Hour Fitness Worldwide, Inc.                                        $299.99                                                                      $299.99
PINKERNELL, DONA R
1749 MORNING TERRACE DR
CHINO HILLS, CA 91709                          18447    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $434.00                                                                                         $434.00
Morgan, Tyler B.
8108 Auberge Circle
San Diego, CA 92127                            18448    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Gabel, Heidi L
244 Mondrian Ct
El Dorado Hills, CA 95762                      18449    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                          $30.00
Farahnaz Akhavan for Paya Farahanchi
3369 Avenida Magoria
Escondido, CA 92029                            18450    9/24/2020    24 Hour Fitness United States, Inc.                                   $1,400.00                                                                    $1,400.00
Smtih Mentz, Pam
1621 33rd Ave
Seattle, WA 98122                              18451    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $287.61                                                                                         $287.61
LaManna, Karla Kae
12120 174th Ave SE
Renton, WA 98059                               18452    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $11.35                                                                                          $11.35
Bishnoi, Mukul
263 Nebula Rd
Piscataway, NJ 08854                           18453    9/27/2020    24 Hour Fitness United States, Inc.                  $124.72                                                                                         $124.72
Collaco, Christine
285 E Oakwood Blvd
Redwood City, CA 94061                         18454    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Zeng, Lynn
5616 Golden West Ave.
Temple City, CA 91780                          18455    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Purdy, Ethan
164 N Plum Ave
Ontario, CA 91764                              18456    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Weaver, Cherry
3688 North 1270 West
Pleasant Grove, UT 84062                       18457    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $438.00                                                                                         $438.00
White, Kelly
2800 W. Piper Sonoma Ct.
Round Rock, TX 78665                           18458    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $547.58                                                                                         $547.58
Flores, Eddie
4423 Kevinkay Dr
Houston, TX 77084                              18459    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $115.00                                                                                         $115.00
Erhardt, Larry D.
3610 Fieldcrest Dr
Garland, TX 75042                              18460    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $404.00                                                                                         $404.00

                                                                                                Page 1074 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1075 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Sanchez, Javier
5005 Worthing Dr.
Garland, Texas 75043                          18461    9/30/2020       24 Hour Fitness USA, Inc.                        $54.61                                                                                          $54.61
Arambula, Veronica
533 North 900 West
Salt Lake City, UT 84116                      18462    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Manalang, Lesley Sean
2418 East Gloria Street
West Covina, CA 91792                         18463    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $130.51                                                                                         $130.51
Caviness, Ebony
1442 E. Lincoln Ave.
Unit #263, Orange CA
92865                                         18464    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $243.74                                                                                         $243.74
Gupta, Ajay
807 Brevins Loop
San Jose, CA 95125                            18465    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Cui, Yongzai
540 Glen Ave Apt B
Palisades Park, NJ 07650                      18466    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,847.82                                                                                       $1,847.82
Sakounkhou, Mickey
1113 W Porter Ave Apt 6
Fullerton, CA 92833‐4142                      18467    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $5,966.74                                                                                       $5,966.74
Devarajan, Shanu
2309 Rock Street Apt 9
Mountain View , CA 94043                      18468    9/28/2020         24 San Francisco LLC                          $800.00                                                                                         $800.00
Tito, Zohar
16703 Moorpark St.
Encino, CA 91436                              18469    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00
Huang, James
6250 Marguerite Drive
Newark, CA 94560                              18470    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Espinosa, Adina Patrice
PO Box 98
Christiansted,, VI 00821                      18471    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $310.46                                                                                         $310.46
Pang, Lan Fong Yuen
310 Eastmoor Ave
Daly City, CA 94015                           18472    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Cuadra, Teresa
PO Box 761
Yonkers, NY 10703                             18473    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Daigre, Alexandra
41‐30 46th Street
Apt 3F
Sunnyside, New York 11104                     18474    9/29/2020     24 Hour Fitness Holdings LLC                                         $448.00                                                                      $448.00
Harris, Cheryl
26619 Cottage Cypress Lane
Cypress, TX 77433                             18475    9/29/2020       24 Hour Fitness USA, Inc.                       $107.17                                                                                         $107.17
Hill, Eric
1403 Patriot Way
Eastampton Township, NJ 08060‐9711            18476    9/27/2020    24 Hour Fitness Worldwide, Inc.                                     $1,000.00                                                                    $1,000.00
Do, Mary H.
2339 Pio Pico Dr.
Carlsbad, CA 92008                            18477    9/26/2020       24 Hour Fitness USA, Inc.                        $69.37                                                                                          $69.37


                                                                                             Page 1075 of 1495
                                         Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1076 of 1495
                                                                                              Claim Register
                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                            Case No. 20‐11558

                                                                                                        Current General                                             Current 503(b)(9)
                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                            Amount                                                      Amount
Johnson, Sonna
950 Main St # 322
Redwood City, CA 94063                      18478    9/27/2020    24 Hour Fitness Worldwide, Inc.                                  Unliquidated                                                                        $0.00
Chacon, Carlos
209 Camperdown Elm Dr
Austin, TX 78748                            18479    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                         $299.00
Sunarto, David
14488 Brittania Drive
Chesterfield, MO 63017                      18480    9/30/2020       24 Hour Fitness USA, Inc.                       $799.33                                                                                         $799.33
Potts, Jason
3150 Wilshire Blvd
Apt. #1217
Los Angeles, CA 90010                       18481    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $689.58                                                                                         $689.58
Tidler, D Pauline
3501 N. Tamarind Ave
Rialto, CA 92377                            18482    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $552.00                                                                                         $552.00
Murray, Carmela
3000 Canyon Crest Drive #9
Riverside, CA 92507                         18483    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                         $125.97                                                    $125.97
Hernandez‐Reyes, Daniel
4016 Bryson Dr
Frisco, TX 75035                            18484    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $108.37                                                                                         $108.37
Hamblin, Alicia
107 Verde Mesa Dr
Danville, CA 94526                          18485    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Bloom, Joyce
12101 Chaucer
Los Alamitos, CA 90720                      18486    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Forzano, Dan
3797 Jenkins Ave.
San Jose, CA 95118                          18487    9/28/2020       24 Hour Fitness USA, Inc.                       $511.00                                                                                         $511.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                         18488    9/23/2020        24 Hour Holdings II LLC                    $500,000.00                                                                                     $500,000.00
Kweller, Amy
7519 Northcrest Boulevard
Austin, TX 78752                            18489    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $107.77                                                                                         $107.77
Garfield, Olivia M
5453 S Capitol Reef Dr
Taylorsville, UT 84129                      18490    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Curry, Alex
875 Baum Street Unit A
Fort Collins, CO 80524                      18491    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $83.65                                                                                          $83.65
Ziehl, Loan Phan
15846 Allison Place
Lake Oswego, OR 97035                       18492    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $15,000.00                                                                                      $15,000.00
Kim, Heesook
1865 211th Street. #5H
Bayside, NY 11360                           18493    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
Watanabe, Anne
811 York Street #336
Oakland, CA 94610                           18494    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $144.48                                                                                         $144.48


                                                                                           Page 1076 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1077 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Karattu Parambath, Shabeerali
1199 N Abbott Ave
Milpitas, CA 95035                             18495    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $47.98                                                                                          $47.98
Chan, Kristie H
10570 Parthenon Street
Las Vegas, NV 89183                            18496    9/27/2020        24 Hour Fitness USA, Inc.                        $286.63                                                                                         $286.63
 Ives, Robin
2114 Valleydale Lane
Encinitas, CA 92024                            18497    9/28/2020        24 Hour Fitness USA, Inc.                        $216.33                                                                                         $216.33
Chorting Anne Cheng
1971 Trinity Way
West Sacramento, CA 95691                      18498    9/28/2020    24 Hour Fitness United States, Inc.               $21,120.00                                                                                      $21,120.00
Keim, Anne
516 Woodside Oaks #6
Sacramento, CA 95825                           18499    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $95.97                                                                                          $95.97
Bravo, Brittany
                                               18500    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                        $1,000.00                                                  $1,000.00
Holsather, Cynthia
3931 High St
Everett, WA 98201                              18501    9/29/2020    24 Hour Fitness United States, Inc.                  $125.00                                                                                         $125.00
Mills, William Russell
3683 S 700 E
Salt Lake City, UT 84106                       18502    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $34.37                                                                                          $34.37
Pearson, Vanessa R
28342 Camino del Rio
San Juan Capistrano, CA 92675                  18503    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Soslau, Judy
7301 Fireoak Drive
Austin, TX 78759                               18504    9/26/2020        24 Hour Fitness USA, Inc.                      $1,066.05                                                                                       $1,066.05
Leung, Chu M
2832 Adeline Dr
Burlingame, CA 94010                           18505    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                         $420.00
Jackson, Jennifer
2200 Capulet St
Austin, TX 78741                               18506    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Murrell, Kierra
2561 Sextant Ave
Port Hueneme, CA 93041                         18507    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Jiang, Siyi
9609 167th Ave NE
Redmond,, WA 98052                             18508    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $599.99                                                                                         $599.99
Fraga, Jessenda
5401 Chimney Rock Rd. Apt 325
Houston, TX 77081                              18509    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $888.00                                                                                         $888.00
Magosi, Refiloe
8403 Old Colony Drive South
Upper Marlboro, MD 20772                       18510    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $109.11                                                                                         $109.11
Melnik, Vladimir Fedorovich
4900 Stamas Ln Apt 3
Fair Oaks, CA 95628                            18511    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
Enriquez, Ricardo
2817 G St #3
Sacramento, CA 95816                           18512    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $47.99                                                                                          $47.99


                                                                                                Page 1077 of 1495
                                          Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1078 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                             Current 503(b)(9)
                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                      Amount
Hebert, Ryan
112 Mazza St NE
Orting, WA 98360                             18513    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $105.00                                                                                         $105.00
Kern, Andrew
14 Julie Ln
St. Peters, MO 63376                         18514    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $7,923.70                                                                                       $7,923.70
Young, Amy
219 Bush Lane
Mahwah, NJ 07430                             18515    9/26/2020       24 Hour Fitness USA, Inc.                                        $4,050.00                                                                    $4,050.00
Morehouse, Laura
45 Tarn Drive
Morris Plains, NJ 07950                      18516    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,137.12                                                                                       $1,137.12
Zahorik, Cythia Lynn
2511 Rikkard Drive
Thousand Oaks, CA 91362                      18517    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $2,064.00                                                                                       $2,064.00
Bard, Whitney
2315 se lincoln st
Portland, OR 97214                           18518    9/30/2020       24 Hour Fitness USA, Inc.                                          $165.16                                                                      $165.16
Gerasimenko, Diana
110 Shore Blvd. Apt. 3E
Brooklyn, NY 11235                           18519    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                         $252.00
Cardiel, Maria D
9227 Magnolia Way
Windsor, CA 95492                            18520    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
DeHart, Melanie M
3450 South 3610 East
Salt Lake City, UT 84109                     18521    9/24/2020    24 Hour Fitness Worldwide, Inc.                                       $184.22                                                                      $184.22
Yoshimoto, Shane
409 E. Grand Ave
El Segundo, CA 90245                         18522    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
McMonagle, Kevin
150 4th St #645
Oakland, CA 94607                            18523    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
LaBonte, Christa
6121 Duet Way
Roseville, CA 95747                          18524    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Zhong, Lin
2175 Market St. Apt.#C101
San Francisco, CA 94114                      18525    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
DAMIAN, CONSTANTA ADRIANA
800 N. KINGS RD #214
W HOLLYWOOD, CA 90069                        18526    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Stem, Martin J
644 Westbourne Drive
Apt 7
West Hollywood, CA 90069                     18527    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $88.00                                                                                          $88.00
Fitzgerald, Daniel
1320 Chestnut St
San Francisco, CA 94123                      18528    9/22/2020         24 San Francisco LLC                          $265.00                                                                                         $265.00
Irvine Market Place II LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier, CA 90602                           18529    9/23/2020       24 Hour Fitness USA, Inc.                   $629,566.68                                                                                     $629,566.68


                                                                                            Page 1078 of 1495
                                         Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1079 of 1495
                                                                                              Claim Register
                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                            Case No. 20‐11558

                                                                                                        Current General                                                Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                            Amount                                                         Amount
Gooch, Patricia Wade
321 Meredith Ave
Ventura, CA 93003                           18530    9/24/2020    24 Hour Fitness Worldwide, Inc.                                        $1,056.00                                                                    $1,056.00
Armentano, Jeanette
3511 SE 63rd Ave
Portland, OR                                18531    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $161.33                                                                                            $161.33
Yuen, Philip
216 Eldridge Street
Apt 3C
New York, NY 10002                          18532    9/29/2020       24 Hour Fitness USA, Inc.                       $624.98                                                                                            $624.98
Kelly‐Barlow, Kwame Owen
51‐C Round Hill Rd
Washingtonville, NY 10992‐1919              18533    9/23/2020    24 Hour Fitness Worldwide, Inc.                                       $14,900.00                                                                   $14,900.00
Burgos, John
1225 Douglas Way
South San Francisco, CA 94080               18534    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                                               $349.99                                 $349.99
Crocker, Tamara L.
2940 NE 32nd Place
Portland, OR 97212                          18535    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $498.00                                                                                            $498.00
Fish, Theresa
1011 N Baldwin St
Portland, OR 97217                          18536    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Soto, Richard
650 Westbourne Drive #104
West Hollywood, CA 90069                    18537    9/24/2020     24 Hour Fitness Holdings LLC                   $14,000.00                                                                                         $14,000.00
Phillips, George
4170 via Candidiz #190
San Diego, CA 92130                         18538    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $66.00                                                                                             $66.00
Medina, Mark
338 Skylark Dr.
Bloomingdale, IL 60108                      18539    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                            $449.99
Bersaw, Martin
78 Highview Drive
Woodland Park, NJ 07424                     18540    9/23/2020    24 Hour Fitness Worldwide, Inc.                                           $70.00                                                                       $70.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                         18541    9/23/2020       24 Hour Fitness USA, Inc.                   $500,000.00                                                                                        $500,000.00
Palza, Cindy
5734 Clinton Ave
Richmond, CA 94805                          18542    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Wilson, Laurie
1288 Graff Court, #2B
Annapolis, MD 21403                         18543    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $69.43                                                                                             $69.43
Amiri, Walid
5130 Yarmouth Ave #34
Encino, CA 91316                            18544    9/26/2020    24 Hour Fitness Worldwide, Inc.                         $1.52                                                                                           $1.52
Los Olivos Marketplace LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier , CA 90602                         18545    9/23/2020       24 Hour Fitness USA, Inc.                   $735,164.73                                                                                        $735,164.73
Mock, Helen K
3278 Inspiration Drive
Colorado Springs, CO 80917                  18546    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                             $31.99

                                                                                           Page 1079 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1080 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Miller, Susan W
2645 E Locust AVE
Orange, CA 92867                               18547    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $876.00                                                                                         $876.00
Bandin, Zyon
1118 Walnut St.
Linden, NJ 07036                               18548    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $499.90                                                                                         $499.90
Post, Melissa Ann
2695 Coventry Rd
Carlsbad, CA 92010                             18549    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,691.92                                                                                       $1,691.92
Morgan, Tim
2912 Siesta Trail
Grand Prairie, TX 75052                        18550    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $54.00                                                                                          $54.00
Dopazo, Ana
4381 Ventura Cyn Ave Unit 6
Sherman Oaks, CA 91423                         18551    10/1/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00
Yingkunfu
6346 Fern Ct
Eastvale, CA                                   18552    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Uzun, Yavuz
310 Washington Street
Carlstadt, NJ 07072‐1110                       18553    10/23/2020    24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Dennis, Karen L.
2347 Masonwood Way
Round Rock, TX 78681                           18554    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $164.34                                                                                         $164.34
Lee, Tracy
21806 Amarillo Court
Carson, CA 90745                               18555    9/27/2020        24 Hour Fitness USA, Inc.                        $554.14                                                                                         $554.14
VILCHIS, CLAUDIA
614 OMELVENY AVE
San Fernando, CA 91340                         18556    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                         $125.97
Moorehead, Robert E.
830 Rosemount Rd
Oakland, CA 94610                              18557    9/23/2020        24 Hour Fitness USA, Inc.                        $420.00                                                                                         $420.00
Moorehead, Robert E
830 Rosemounth Rd
Oakland, CA 94610                              18558    9/23/2020      24 Hour Fitness Holdings LLC                       $420.00                                                                                         $420.00
Pezely, Jeannie
1901 South 500 East
Salt Lake City, UT 84105                       18559    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $372.08                                                                                         $372.08
Corda, Jesica
917 Mace Av #1A
Bronx, NY 10469                                18560    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $96.98                                                                                          $96.98
Avey, Buck
4145 Stowe Way
Sacramento, CA 95864                           18561    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $148.80                                                                                         $148.80
Moorehead, Robert E.
830 Rosemount Rd
Oakland, CA 94610                              18562    9/23/2020           24 San Francisco LLC                          $420.00                                                                                         $420.00
Ng, Jingjing
13902 Normandy Ct.
Sugar Land, TX 77498                           18563    9/23/2020        24 Hour Fitness USA, Inc.                         $29.00                                                                                          $29.00
Wong, Jimmy Chui
2201 Cromwell
Arlington, TX 76018                            18564    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $295.59                                                                                         $295.59

                                                                                                Page 1080 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1081 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Shahab, Morteza
14 Kalmia Pl
Aliso Viejo, CA 92656                           18565    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Istra Electrical Contractors Corp
Attn: Mary Runko
197‐30 Jamaica Ave
Hollis, NY 11423                                18566    9/23/2020        24 Hour Fitness USA, Inc.                      $8,550.00                                                                                          $8,550.00
Ignatchuk, Ivan
4217 Gold Ridge Way
Antelope, CA 95843                              18567    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $230.00                                                                                            $230.00
BOROWIDE RECYCLING
3 RAILROAD PLACE
MASPETH, NY 11378                               18568    9/23/2020            24 New York LLC                              $387.68                                                                                            $387.68
Scotton, Louisa
150 Bancroft Avenue
Staten Island, NY 10306                         18569    9/26/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gage, Krysten
4183 Tulip Park Way
Rancho Cordova, CA 95742                        18570    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $320.00                                                                                            $320.00
Rowsey, Janine
Home address on file with 24 Hr Fitness
Northglenn, CO 80233                            18571    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $54.00                                                                                             $54.00
Johnson, Carl E.
1875 Fabled Waters Dr.
Spring Valley, CA 91977                         18572    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                             $72.00
Atkins, Stephanie
Law Offices of Brent Duque
3300 Irvine Ave
Ste. 225
Newport Beach, CA 92660                         18573    9/23/2020    24 Hour Fitness United States, Inc.              $200,000.00                                                                                        $200,000.00
Mondschein, Elizabeth
180 Garth Road, 1G
Scarsdale, NY 10583                             18574    9/27/2020            24 New York LLC                              $500.00                                                                                            $500.00
Craig, Nancy L.
349 S. Sinclair Ave
Stockton, CA 95215                              18575    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Zavouris, Chris
296 16th Place, Apt B
Costa Mesa, CA 92627                            18576    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Jourdian, Keith C.
6211 Cheyenne Dr.
Westminster, CA 92683                           18577    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $33.33                                                                                             $33.33
Misyrlis, Michail
380 Bella Vista Way
San Francisco, CA 94127                         18578    9/30/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                            $699.99
Lai, Mei Lan
19144 Barnhart Ave
Cupertino, CA 95014                             18579    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $138.98                                                                                            $138.98
Provost III, Harry
Alton C. Todd, Esquire
The Law Firm of Alton C. Todd
312 S. Friendswood Drive
Friendswood, TX 77546                           18580    9/29/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00


                                                                                                 Page 1081 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1082 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Lebryk, David Allen
6042 Hardwick Pl
Falls Church, VA 22041                         18581    9/27/2020       24 Hour Fitness USA, Inc.                       $499.99                                                                                         $499.99
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                            18582    9/23/2020     24 Hour Fitness Holdings LLC                  $500,000.00                                                                                     $500,000.00
Almashat, Hasan
20356 Via Urbino
Porter Ranch, CA 91326                         18583    9/28/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Ferrona, Darlene
375 Moreton Bay Lane #3
Goleta, CA 93117                               18584    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                         $249.99
Scroggie, Andre
536 10th AVE
San Francisco, CA 94118                        18585    9/27/2020       24 Hour Fitness USA, Inc.                       $437.49                                                                                         $437.49
Zhang, Kathy
14016 NE 63RD Ct
Redmond, WA 98052                              18586    9/26/2020       24 Hour Fitness USA, Inc.                       $350.00                                                                                         $350.00
Andrango, Gladys
Palermo Law PLLC
1300 Veterans Memorial Highway
Hauppauge, NY 11788                            18587    9/23/2020           24 New York LLC                         $500,000.00                                                                                     $500,000.00
Yamakawa, Rie
13201 Legendary Drive
Apt 11108
Austin, TX 78727                               18588    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                         $140.00
Arreola, Jorge
9801 Walnut Street
Oakland, CA 94603                              18589    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $66.12                                                                                          $66.12
Grenier, Arpine K.
3401 S Bentley Ave #105
Los Angeles, CA 90034                          18590    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $55.00                                                                                          $55.00
Sakura, Mark
155 Lucca Dr
South San Francisco, CA 94080                  18591    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $305.00                                                                                         $305.00
Hadjimobini, Mohammad
555 Pierce St Apt 1408
Albany, CA 94706                               18592    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Medina, Marta
338 Skylark Dr.
Bloomingdale, IL 60108                         18593    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $409.99                                                                                         $409.99
Lal, Vicki
6102 NE 79th Ave
Vancouver, WA 98662                            18594    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $110.00                                                                                         $110.00
Rand, Keith J.
8623 Rugby Drive
West Hollywood, CA 90069                       18595    9/24/2020       24 Hour Fitness USA, Inc.                                        $1,500.00                                                                    $1,500.00
Brody, Jeffrey
4260 Via Alondra
Palos Verdes Estates, CA 90274‐1545            18596    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
CITY OF FULLERTON
303 W. COMMONWEALTH AVE.
FULLERTON, CA 92832                            18597    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $303.34                                                                                         $303.34

                                                                                              Page 1082 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1083 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Panek, Anthony Michael
1084 Cedar Ridge Road
Sandy, UT 84094                                18598    9/25/2020    24 Hour Fitness United States, Inc.                  $197.07                                                                                         $197.07
Wu, Shifan Susan
43162 Palm PL.,
Fremont, CA 94539                              18599    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Lee‐Siebels, Karen
4936 E. Lake Pl.
Centennial, CO 80121                           18600    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $224.28                                                                                         $224.28
Cowan, Brianne
1161 NW Overton St unit 1102
Portland, OR 97209                             18601    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Erhardt, Larry D
3610 Fieldcrest Dr
Garland, TX 75042                              18602    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $404.00                                                                                         $404.00
Phan, Thao
203 Yoakum Parkway Apt 1207
Alexandria, VA 22304                           18603    9/24/2020        24 Hour Fitness USA, Inc.                        $279.99                                                                                         $279.99
Kim, Eve Jooyeon
109 Hayseed
Irvine, CA 92618                               18604    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Jelsing, Joshua
1146 Rancho Encinitas Dr.
Encinitas, CA 92024                            18605    9/28/2020    24 Hour Fitness United States, Inc.                $3,504.00                                                                                       $3,504.00
IMPERIAL IRRIGATION DISTRICT, CA
333 EAST BARIONI BLVD
IMPERIAL, CA 92251                             18606    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $7,489.27                                                                                       $7,489.27
Lapus, Ederlita
1819 8th St.
Alameda, CA 94501                              18607    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                             $391.48                                 $391.48
Nowatzki, Teresa
8601 Antibes Way
Bakersfield, CA 93311                          18608    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Patel, Michael
2681 North Flamingo Road #1508
Sunrise , FL 33323                             18609    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
WANG, YAO
440 Davis Court, Apt 1520
San Francisco, CA 94111                        18610    9/27/2020           24 San Francisco LLC                          $105.00                                                                                         $105.00
Kirk, Darren
11075 Cannonade Drive
Parker, CO 80138                               18611    9/24/2020        24 Hour Fitness USA, Inc.                      $1,717.92                                                                                       $1,717.92
LORBER, FREDERICK
5830 TURTLE VALLEY DRIVE
STOCKTON, CA 95207                             18612    9/24/2020           24 San Francisco LLC                          $300.00                                                                                         $300.00
Kern, Valerie
14 Julie Ln
St. Peters, MO 63376                           18613    9/26/2020     24 Hour Fitness Worldwide, Inc.                  $15,847.00                                                                                      $15,847.00
Campbell, Craig
433 E. Washington Ave
Sunnyvale, CA 94086                            18614    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Phan, Tien
2804 Turnbuckle Cir
Elk Grove, CA 95758                            18615    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00

                                                                                                Page 1083 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1084 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Willie, Letrisse R
P.O. Box 2484
Fairfield, CA 94533                            18616    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Cho, Ellie
32 Herbert Avenue
Port Washington, NY 11050                      18617    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00
Meyer, Michael Shane
3679 S. Miller Ct
Lakewood, CO 80235                             18618    9/24/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Ching Lai, Hsiao
19144 Barnhart Ave
Cupertino, CA 95014                            18619    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $138.98                                                                                            $138.98
Mehta, Ashish
449 Mayten Way
Fremont, CA 94539                              18620    9/27/2020       24 Hour Fitness USA, Inc.                       $308.89                                                                                            $308.89
Craig, Jeff A
349 S. Sinclair Ave
Stockton, CA 95215                             18621    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Kendrick, Lisa
1044 Pacific Street #1
Santa Monica, CA 90405                         18622    9/24/2020       24 Hour Fitness USA, Inc.                       $412.50                                                                                            $412.50
Dilda, Paolo
2351 Powell St Apt 506
San Francisco, CA 94133                        18623    9/28/2020       24 Hour Fitness USA, Inc.                        $62.93                                                                                             $62.93
Siddiqi, Shahid
1856 Teak Court
Henderson, NV 89014                            18624    9/24/2020    24 Hour Fitness Worldwide, Inc.                                          $440.00                                                                      $440.00
Fraser, Gayle
29 Willotta Dr.
Fairfield, CA 94534                            18625    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Lettig, Cristina
1593 W Manzanita Dr
Taylorsville, UT 84123                         18626    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $216.00                                                                                            $216.00
Chen, Lizhu
3686 Kersten Dr
San Jose, CA 95124                             18627    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $93.00                                                                                             $93.00
Walker, Phyllis Lorraine
28063 Valcour Drive
Canyon Country, CA 91387                       18628    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $648.00                                                                                            $648.00
Dean, Julian
1506 Bittern Dr
Sunnyvale, CA 94087                            18629    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Huang, David
6250 Marguerite Dr
Newark , CA 94560                              18630    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Wildes, Lydia
2618 Sandell Ave
Kingsburg, CA 93631                            18631    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $340.48                                                                                            $340.48
Lee, Yun Kelly
15690 Corte Raposo
San Diego, CA 92127                            18632    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $55.48                                                                                             $55.48
Granucci, James R.
612 Alhambra Road
San Mateo, CA 94402                            18633    9/24/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                             $49.00

                                                                                              Page 1084 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1085 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
DeVito, Kevin & Rae
1911 Camino de la Costa Suite 508
Redondo Beach, CA 90277                         18634    9/24/2020    24 Hour Fitness Worldwide, Inc.                                          $941.87                                                                      $941.87
Morehouse, Mark
45 Tam Drive
Morris Plains, NJ 07950                         18635    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,350.33                                                                                          $1,350.33
Ruth, Kibbie S
612 Alhambra Rd
San Mateo, CA 94402                             18636    9/24/2020       24 Hour Fitness USA, Inc.                       $349.00                                                                                            $349.00
Wade, Jackie
11946 Centralia Rd Apt #104
Hawaiian Gardens, CA 90716                      18637    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
SINGH, RANJEET
13819 NAOMI HOLLOW LN
HOUSTON, TX 77082                               18638    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Stuart, Robert
77 Meadow Lane
Nanuet, NY 10954                                18639    9/28/2020           24 New York LLC                             $558.00                                                                                            $558.00
O'Donnell, Cindy
6674 Sweetclover Lane
Carlsbad, CA 92011                              18640    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Sakura, Yukari
115 Lucca Dr.
South San Francisco, CA 94080                   18641    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $305.00                                                                                            $305.00
Hess, John
5303 Weston Drive
Fulshear, TX 77441                              18642    9/24/2020       24 Hour Fitness USA, Inc.                       $320.00                                                                                            $320.00
Reiter, John Peter
8728 Higdon Drive
Vienna, VA 22182                                18643    9/28/2020       24 Hour Fitness USA, Inc.                       $584.26                                                                                            $584.26
Ferrigno, Brent
531 Vista Del Robles
Arroyo Grande, CA 93420                         18644    9/24/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kollmann, Terese
7082 SW 156th Ave.
Beaverton, OR 97007                             18645    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $52.40                                                                                             $52.40
Hanft, Steve
3356 Mentone Ave
Los Angeles, CA 90034                           18646    9/24/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kunst, Kathleen
Robert J. Yorio
Carr & Ferrell LLP
120 Constitution Drive
Menlo Park, CA 94025                            18647    9/24/2020       24 Hour Fitness USA, Inc.                       $400.00                                                                                            $400.00
Phan, Sinjin
4628 Niland St.
Union City, CA 94587                            18648    9/26/2020         24 San Francisco LLC                        $2,189.00                                                      $0.00                               $2,189.00
Wyatt, Valentina
4325 West Nichols Ave
Sacramento, CA 95820                            18649    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $849.00                                                                                            $849.00
Colborn, Susan
615 Creston Road
Berkeley, CA 94708                              18650    9/27/2020       24 Hour Fitness USA, Inc.                                             $213.70                                                                      $213.70


                                                                                               Page 1085 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1086 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Geddes, Chris
351 E Dry Creek Rd #261
Littleton, CO 80122                            18651    9/24/2020            24 Denver LLC                               $60.86                                                                                          $60.86
Li, Li
2820 99th Pl SE
Everett, WA 98208                              18652    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $244.00                                                                                         $244.00
ELYTUS LTD
601 S. HIGH STREET
COLUMBUS, OH 43215                             18653    9/24/2020       24 Hour Fitness USA, Inc.                     $4,324.48                                                                                       $4,324.48
Hoodye, Ronald
5630 NE 59 Ave.
Portland, OR 97218                             18654    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $2,060.00                                                                                       $2,060.00
Schwartz, Neil R
2304 Albion St.
Denver, CO 80207                               18655    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Blizzard, Bob
14617 Home Trail
Roanoke, TX 76262                              18656    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $88.74                                                                                          $88.74
Capuyan, Eden
747 Amana Street
Apt 507
Honolulu, HI 96814                             18657    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Case, Cecilia Monica
3516 Venice Dr.
Las Vegas, NV 89108‐4774                       18658    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                          $84.00
DeBerry, Angie E.
3700 Beacon Avenue #308
Fremont, CA 94538                              18659    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $85.98                                                                                          $85.98
Ratliff, Charles
2710 Cormier Dr.
Bakersfield, CA 93311                          18660    9/24/2020       24 Hour Fitness USA, Inc.                                           $99.00                                                                       $99.00
Rosete, Lisa
304A Carl Street
San Francisco, CA 94117                        18661    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                          $70.00
Haw, Christine
3124 Ramada Court
Lafayette, CA 94549                            18662    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Anderson, Jeffrey
291 Water View Way
Folsom, CA 95630                               18663    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Armstrong, Keith
841 174th St. S.
Spanaway, WA 98387                             18664    9/24/2020       24 Hour Fitness USA, Inc.                                                                             $1,329.12                               $1,329.12
Driscoll, Pam
8419 Kali Cove
Austin, TX 78737                               18665    9/24/2020       24 Hour Fitness USA, Inc.                       $800.00                                                                                         $800.00
Saffir, Janice
4467 Campus Bluffs Ct.
Colorado Springs, CO 80918                     18666    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1,972.00                                                                                       $1,972.00
Jaeblon, Todd D.
1739 Vineyard Trail
Annapolis, MD 21401                            18667    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $126.87                                                                                         $126.87



                                                                                              Page 1086 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1087 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Brahm, Anna
710 Marigold Ave
Corona Del Mar, CA 92625                        18668    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Rakel, Daniele
1323 Anderson Ave
Apt 14
Fort Lee, NJ 07024‐1754                         18669    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $950.00                                                                                            $950.00
Frallicciardi, Debbie & Richie
244 Norma Avenue
West Islip, NY 11795                            18670    9/24/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Carvajal, Miguel
2540 Valentine Ave apt 4
Bronx, NY 10458                                 18671    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $89.49                                                                                             $89.49
Chan, Paul
11552 180th Street
Artesia, CA 90701                               18672    10/26/2020    24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Sedghi, Azadeh
3758 Colliers Drive
Edgewater, MD 21037                             18673    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $243.74                                                                                            $243.74
Cirrincione, Jacklyn
719 Wishard ave
Simi Valley, CA 93065                           18674    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Wiskerchen, Christopher Brett
2325 NE 62nd Ave
Portland, OR 97213                              18675    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Krolikowski, Arleeta
5091 Goldfield Way
Roseville, CA 95747                             18676    9/24/2020     24 Hour Fitness Worldwide, Inc.                   $1,280.00                                                                                          $1,280.00
Ehinger, Jeremy
600 Esplanade #108
Redondo Beach, CA 90277                         18677    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Zhou, Yuan
1903 Valentine Cir
La Verne, CA 91750                              18678    9/30/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
An, Betsy
1817 Camino Viejo, #A
Rowland Hts, CA 91748                           18679    9/26/2020        24 Hour Fitness USA, Inc.                                               $49.00                                                                       $49.00
LEE, HYUN‐KU
15690 CORTE RAPOSO
SAN DIEGO, CA 92127                             18680    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $113.85                                                                                            $113.85
Meigher, Elizabeth
301 East 79th Street, 27M
New York, NY 10075                              18681    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                $159.98                                 $159.98
Rebar, Robert Desales
130 Monroe Street
Oceanside, CA 92057                             18682    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,300.00                                                                                          $1,300.00
Davenport, Lisa
2345 Emerald Lake Lane
Little Elm, TX 75068                            18683    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $533.17                                                                                            $533.17
Faierman, Leonardo
325 E. 201st Street Apt 6G
Bronx, NY 10458                                 18684    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $57.74                                                                                             $57.74



                                                                                                 Page 1087 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1088 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Tang, Christopher
11325 Park Square Dr.
Apt. L206
Bakersfield, CA 93311                          18685    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $71.37                                                                                          $71.37
Singh, Amritpal
1799 S Dayton St
Apt 314
Denver, CO 80247                               18686    10/1/2020              24 Denver LLC                           $35,000.00                                                                                      $35,000.00
Sauls, Harold and Linda
c/o HR Chapin Attorney & Counselor PLLC
Attn: Hershel R. Chapin
4301 Alpha Rd.
Dallas, TX 75244                               18687    9/26/2020        24 Hour Fitness USA, Inc.                  $8,000,000.00                                                                                   $8,000,000.00
Abrego, Galilio
4774 Glendale Ave NE
Salem, OR 97305                                18688    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                               $0.00                                   $0.00
Murray, Teshana
13821 Long Shadow Dr
Manor, TX 78653                                18689    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                         $324.74
Bressler, Eileen
3 Brookhaven Court
Nanuet, NY 10954                               18690    9/23/2020     24 Hour Fitness Worldwide, Inc.                      $96.84                                                                                          $96.84
Bard, Linda
2315 SE Lincoln St.
Portland, OR 97215                             18691    9/26/2020        24 Hour Fitness USA, Inc.                                           $165.16                                                                      $165.16
Lane‐Roberts, Austen
6095 Loynes Dr.
Long Beach, CA 90803                           18692    9/26/2020    24 Hour Fitness United States, Inc.                  $322.49                                                                                         $322.49
Zaccaro, Isabella Alina
15 Minnehaha Path
Lincoln Park, NJ                               18693    9/30/2020    24 Hour Fitness United States, Inc.                   $88.00                                                                                          $88.00
Colombrito, Jessica
214 Reservoir Road
Parsippany, NJ 07054                           18694    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $150.30                                                                                         $150.30
Hohe, Ingrid
2128 Felspar St., Unit C
San Diego, CA 92109                            18695    9/23/2020              RS FIT CA LLC                                                 $852.50                                                                      $852.50
Leigh, Denise
19606 Norfolk Ridge Way
Richmond, TX 77407                             18696    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $945.25                                                                      $945.25
Veldepena, Jose
1325 Tierra Dr. Ne
Salem , OR 97301                               18697    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Sand, Dr. Rachael B.
12251 Avalon Canyon Ct
Las Vegas, NV 89138                            18698    9/26/2020     24 Hour Fitness Worldwide, Inc.                                        $881.45                                                                      $881.45
Thomas, Deborah
1404 Luckenbach Drive
Allen, TX 75013                                18699    9/29/2020        24 Hour Fitness USA, Inc.                        $198.61                                                                                         $198.61
Chen, Patrick
4628 Faulkner Dr
Plano, TX 75024                                18700    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00



                                                                                                Page 1088 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1089 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Prochnow, Leah
1588 S. Fairfax St
Denver, CO 80222                             18701    9/30/2020        24 Hour Fitness USA, Inc.                        $204.00                                                                                         $204.00
Kubo, Dennis
P.O. Box 556
Aiea, HI 96701                               18702    9/26/2020     24 Hour Fitness Worldwide, Inc.                                      $1,960.21                                                                    $1,960.21
Chen, Toni
7961 Millbrook Avenue
Dublin, CA 94568                             18703    9/27/2020        24 Hour Fitness USA, Inc.                        $127.50                                                                                         $127.50
Karfel, Wade
3911 Karrywood Ct.
Pearland, TX 77584                           18704    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $105.39                                                                                         $105.39
Law, Philip
4025 Porte De Palmas
Unit 75
San Diego, CA 92122                          18705    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Ukyab, Pemala
112 Noriega Street
San Francisco, CA 94122                      18706    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Sma+Architects, PC
Attn: Steve Meier
115 W. Main Street
Allen, TX 75013                              18707    9/24/2020        24 Hour Fitness USA, Inc.                  $1,499,571.82                                                                                   $1,499,571.82
Brady, Robert Duane
1920 S River Drive
Suite 1201
Portland, OR 97201                           18708    9/24/2020    24 Hour Fitness United States, Inc.                  $125.00                                                                                         $125.00
Nguyen, Debbie
9670 Summerfield St
Spring Valley, CA 91970                      18709    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                          $94.00
YORBA LINDA WATER DISTRICT
1717 E. MIRALOMA AVE.
PLACENTIA, CA 92870                          18710    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $105.42                                                                                         $105.42
Brahm, Hildee
710 Marigold Ave.
CDM, CA 92625                                18711    9/29/2020     24 Hour Fitness Worldwide, Inc.                                        $600.00                                                                      $600.00
Hernandez, Jonathan
4738 Oceanside Drive
Chino, CA 91710                              18712    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $56.99                                                                                          $56.99
Tung, Maggie Yumei
6565 Purple Crab Dr
Newark, CA 94560                             18713    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                                             $699.99                                 $699.99
Witte, Thomas
9878 Thermal Street
Oakland, CA 94605                            18714    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00
Bruno, Steve
1917 Muliner Ave.
Bronx, NY 10462                              18715    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $79.00                                                                                          $79.00
Dome, Frank
14978 SW 64TH St
Miami, FL 33193                              18716    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Franklin, Michael S.
18695 Montrose St
Bloomington, CA 92316                        18717    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                              $41.99                                  $41.99

                                                                                              Page 1089 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1090 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Mueller, Diane
Lauren E. Varner
6025 South Quebec Street, Suite 320
Centennial, CO 80111                           18718    9/27/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Lindquist, Jim
8416 NE 142nd St
Kirkland, WA 98034                             18719    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $177.00                                                                                            $177.00
Hollywood Station Partners LLC
c/o Vista Investment Group
1847 Centimela Ave
Santa Monica, CA 90404                         18720    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                                                           $435,422.65             $435,422.65
PCW Properties LLC
c/o Corey E. Taylor, APC
629 Camino de los Mares, Suite 100
San Clemente, CA 92673                         18721    10/25/2020      24 Hour Fitness USA, Inc.                 $1,839,605.31                                                $215,787.09                           $2,055,392.40
WONG, KENT
6650 COLORADO SPRUCE ST
LAS VEGAS, NV 89149                            18722    9/27/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Rowe, John
1367 W Diane Dr
Taylorsville, UT 84123                         18723    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $1,031.10                                                                                          $1,031.10
Livingston, Arthur P.
8330 Newbridge Way
Citrus Heights, CA 95610                       18724    9/26/2020       24 Hour Fitness USA, Inc.                        $15.00                                                                                             $15.00
Quach, Martin
9251 Blankenship Drive
Houston, TX 77080                              18725    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
He, Yunsheng
5 Cuzzano Aisle
Irvine, CA 92626                               18726    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $187.50                                                                                            $187.50
Nguyen, Candice
510 Saddlebrook Dr. Spc. 54
San Jose, CA 95136                             18727    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $65.65                                                                                             $65.65
Malbye, Bree
157 E. Dartmouth Ave.
Englewood, CO 80113                            18728    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $131.26                                                                                            $131.26
Tang, Christopher
11325 Park Square Dr.
Apt L206
Bakersfield, CA 93311                          18729    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $71.37                                                                                             $71.37
Laylon, Stephanie
2912 Arreos
San Clemente, CA 92673                         18730    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,769.97                                                                                          $1,769.97
Poirier, Paris
1153 Lake St
Venice, CA 90291                               18731    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,988.03                                                                                          $1,988.03
Advani, Sahil D
38765 Stillwater Common
Fremont, CA 94536                              18732    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Belanio, Mary
1461 Hooli Circle
Pearl City, HI 96782                           18733    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $661.78                                                                                            $661.78



                                                                                              Page 1090 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1091 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Holtwick, Kathleen A
3103 Dandelion Dr
Richmond, TX 77469                             18734    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Arevalo, Dawn Dawson
9244 Picadilly Way
Anaheim, CA 92801                              18735    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Dome, Brandon
14978 SW 64th ST
Miami, FL 33193                                18736    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Jung, Calvin
3 Park Vista Cir
Sacramento, CA 95831                           18737    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Park, Esther
10655 Calle Mar De Mariposa Apt 4212
San Diego, CA 92130                            18738    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $654.55                                                                                            $654.55
Wicker, Paul F
5652 Mosquito Pass Dr
Colorado Springs, CO 80917                     18739    9/28/2020    24 Hour Fitness Worldwide, Inc.                                        $3,312.00                                                                    $3,312.00
Williams, Michael J.
981 Somersby
North Salt Lake, UT 84054‐6077                 18740    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $4,800.00                                                                                          $4,800.00
Hurst, Denise L.
5146 E. Hanbury St.
Long Beach, CA 90808                           18741    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Tandon, Devinder
4199 Woodlane Ct.
Westlake Village
Thousand Oaks, CA 91362                        18742    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Akhtar, Shabir
510 Brighton Beach Ave Apt 238
Brooklyn, NY 11235                             18743    9/27/2020    24 Hour Fitness Worldwide, Inc.                                                                             $5,000.00                               $5,000.00
Edlin, Sharon L.
1025 Holt Drive
Placentia, CA 92870                            18744    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Gladstone Disposal Co
PO box 1838
Oregon City, OR 97045‐0838                     18745    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $140.43                                                                                            $140.43
Wowiling, Sylvana
18409 Sordello St
Rowand Heights, CA 91748                       18746    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Zimmerman, Jeniffer
19327 Ballinger Way NE
Lake Forest Park, WA 98155                     18747    9/28/2020       24 Hour Fitness USA, Inc.                        $57.80                                                                                             $57.80
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                             18748    9/28/2020    24 Hour Fitness Worldwide, Inc.                                           $94.18            $94.18            $500.00                                 $688.36
Speis, Andrew R
20382 Cliftons Point St.
Sterling, VA 20165‐3122                        18749    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $2,039.96                                                                                          $2,039.96
LaVaute, Claire
1001 Pine Street, Unit #807
San Francisco, CA 94109                        18750    9/24/2020         24 San Francisco LLC                                                $150.00                                                                      $150.00


                                                                                              Page 1091 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1092 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Fuentes, Tifani
68 Diamond St, Apt 4
San Francisco, CA 94114                        18751    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $99.98                                                                                          $99.98
Cha, Gloria
4500 Harvard Lane
Frisco, TX 75034                               18752    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,802.27                                                                                       $2,802.27
Macaya, Ana
140 S. Buena Vista St.
Unit C
Burbank, CA 91505                              18753    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Luecke, Nolan
1320 South Downing Street
Denver, CO 80210                               18754    9/29/2020            24 Denver LLC                               $50.00                                                                                          $50.00
Sauls, Harold and Linda
c/o HR Chapin Attorney & Counselor PLLC
Attn: Hershel R. Chapin
4301 Alpha Rd.
Dallas, TX 75244                               18755    9/26/2020    24 Hour Fitness Worldwide, Inc.              $8,000,000.00                                                                                   $8,000,000.00
Ewig, Leona
91‐3005 Makalea Loop
Ewa Beach, HI 96706                            18756    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $156.96                                                                                         $156.96
Hamasaki, Theresa Brice
47‐330 Ahuimanu Rd A101
Kaneohe, HI 96744                              18757    9/25/2020       24 Hour Fitness USA, Inc.                       $528.00                                                                                         $528.00
Panasiuk, Iryna
128 W Windsor Rd Apt 3
Glendale, CA 91204‐2145                        18758    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                          $49.99
Strong‐Cruz, Megan
3106 Patriot Dr
Lago Vista, TX 78645                           18759    9/26/2020       24 Hour Fitness USA, Inc.                       $590.95                                                                                         $590.95
Hong, Luke
2071 Oakland Road
San Jose, CA 95131                             18760    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $103.98                                                                                         $103.98
Pastor, Saira
640 N Kingsley Dr Apt 106
Los Angeles, CA 90004                          18761    9/28/2020    24 Hour Fitness Worldwide, Inc.           $250,000,000.00                                                                                 $250,000,000.00
Euell, Joseph
30 Pilot Street 5K
Bronx, NY 10464                                18762    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Merana, P Michael
2117 Snowberry Court
Simi Valley, CA 93063                          18763    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Socol, Loredana
67‐24 161ST STREET, 3K
Flushing, NY 11365                             18764    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $7,398.00                                                                                       $7,398.00
Wilkinson, Carolyn
7004 175th St SW
Edmonds, WA 98026                              18765    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                         $249.96
Rodriguez, Jessica
8931 Andante Dr
Houston, TX 77040                              18766    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Nelko, Matthew J.
720 West 173rd Street, Apt. 54
New York, NY 10032                             18767    9/27/2020    24 Hour Fitness Worldwide, Inc.                                       $506.99                                                                      $506.99

                                                                                              Page 1092 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1093 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Riddell, Linda M.
903 Ocean Drive
Boynton Beach, FL 33426                         18768    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                                               $249.99                                 $249.99
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                           18769    9/30/2020    24 Hour Fitness Worldwide, Inc.                $323,850.00            $13,650.00                                                                  $337,500.00
Delloglio, Valerie P
1461 Shore Pkwy ‐6G
Brooklyn, NY 11214                              18770    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $877.98                                                                                            $877.98
DiBenedetto, Angela
17061 Frimi Lane
Huntington Beach, CA 92649                      18771    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                             $75.00
HUDSON & CALLEJA LLC
ATTN: TRISHA MESA
8603 SOUTH DIXIE HIGHWAY
SUITE 315
MIAMI, FL 33156                                 18772    9/25/2020       24 Hour Fitness USA, Inc.                     $2,487.75                                                                                          $2,487.75
Cioffi, Lidia
129 Handley St
Santa Cruz, CA 95060                            18773    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $86.00                                                                                             $86.00
Taruc, Katherina
2404 Andrew Court
Union City, CA 94587‐1964                       18774    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $35.00                                                                                             $35.00
Hamby, Paul
23965 Catamaran Way
Laguna Nigel, CA 92677                          18775    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Franck, Craig
7761 S Foresthill Ct
Littleton, CO 80120                             18776    9/30/2020       24 Hour Fitness USA, Inc.                       $214.50                                                                                            $214.50
Zorio, Mui
3125 Moreland Court
Sacramento, CA 95864                            18777    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                             $20.00
Yoe Joo Hwang
8150 Julie Ct.
Hesperia , CA 92345                             18778    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Aliano, Dolores
7649 Island Rail Drive
North Las Vegas, NV 89084‐2473                  18779    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                             $24.00
Cordon, Thomas
PO Box 2372
La Mesa, CA 91943‐2372                          18780    9/28/2020    24 Hour Fitness Worldwide, Inc.          $2,000,000,000.00                                                                                  $2,000,000,000.00
Shapell Norcal Rental Properties LLC
39650 Liberty Street, Suite 490
Fremont, CA 94538                               18781    9/30/2020       24 Hour Fitness USA, Inc.                 $1,016,446.68                                                                                      $1,016,446.68
Castillo, Santiago R
555 McLean Avenue
Apt. 3H
Yonkers, NY 10705                               18782    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Yelinek, Leonard
PO Box 30787
Las Vegas, NV 89173‐0787                        18783    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $74.00                                                                                             $74.00
Singer, Suzanne A.
3550 N. Bay Homes Drive
Miami, FL 33133                                 18784    9/24/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00

                                                                                               Page 1093 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1094 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Bernard, Emmanuel C
95‐060 Waikalani Dr. D#302
Miliani, HI 96767                              18785    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $2,600.00                                                                                       $2,600.00
Hodges, George
9 Amara Ct
The Woodlands, TX 77381                        18786    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $6,000.00                                                                                       $6,000.00
Shumate, Jennifer
7031 Belle Meadow Ln
Rosenberg, Tx 77469                            18787    9/29/2020    24 Hour Fitness Worldwide, Inc.                                       $508.71                                                                      $508.71
Tsai, Jenny
2317 Ivyland Avenue
Arcadia, CA 91007                              18788    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $95.00                                                                                          $95.00
Jackson, James E.
P.O. Box 2532
Rialto, CA 92377                               18789    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Lanuza, Ivette Carolina
616 W 58th St
Los Angeles , CA 90037                         18790    9/24/2020       24 Hour Fitness USA, Inc.                                           $86.97                                                                       $86.97
Han, Yeting
4779 Boone Dr
Fremont, CA 94538                              18791    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Hughes, Barbara Fitzsimmons
515 Pomona Ave
Albany, CA 94706                               18792    9/25/2020       24 Hour Fitness USA, Inc.                     $1,299.99                                                                                       $1,299.99
Hamilton, Gary
4374 Burke Way
Fremont, CA 94536                              18793    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
ALMADEN
ATTN: ANDREAS QUVANG JPSON
2549 SCOTT BOULEVARD
SANTA CLARA, CA 95050                          18794    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $4,877.75                                                                                       $4,877.75
Park, Mi K.
18065 Cocklebur Pl
Rowland Heights, CA 91748‐4765                 18795    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                          $41.99
Hegde, Shainy
9898 Elmhurst Dr
Granite Bay, CA 95746                          18796    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Peters, Carolyn J
2314 B San Juan Ave
Walnut Creek, CA 94597‐3050                    18797    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $792.00                                                                                         $792.00
Best, Regan
16603 Selby Dr.
San Leandro, CA 94578                          18798    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $12,000.00                                                                                      $12,000.00
Rivera, Joaquin J.
1938 Marin Ave.
Berkeley, CA 94707                             18799    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Gonzalez, Israel
938 Rosewood Ave
Inglewood, CA 90301                            18800    9/28/2020       24 Hour Fitness USA, Inc.                                                                               $250.00                                 $250.00
Hyun Nam, Toney Bong
604 SE Peacock Lane
Portland, OR 97214                             18801    9/25/2020       24 Hour Fitness USA, Inc.                        $88.18                                                                                          $88.18



                                                                                              Page 1094 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1095 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Lucchessi, David P.
5471 Aspen Meadows Dr.
El Dorado Hills, CA 95762‐9591                  18802    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $588.00                                                                                         $588.00
Young, Allison
219 Bush Lane
Mahwah, NJ 07430                                18803    9/26/2020       24 Hour Fitness USA, Inc.                                        $2,100.00                                                                    $2,100.00
Shymansky, Stephen
10701 San Pablo Avenue
Unit 24‐A
El Cerrito, CA 94530                            18804    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $187.96                                                                                         $187.96
Zapata, Sandra
8447 Poppy Street
Arvada, CO 80007                                18805    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $132.27                                                                                         $132.27
Manzanarez, Miriam
39 Eastbrook Ct
Brentwood, NY 11717                             18806    9/26/2020    24 Hour Fitness Worldwide, Inc.                                        $49.98                                                                       $49.98
JACHOWSKI, JULIET
259 SPEEDWELL AVENUE
APT 1
MORRISTOWN, 7960                                18807    9/30/2020       24 Hour Fitness USA, Inc.                        $50.10                                                                                          $50.10
Young, Miriam
219 Bush Lane
Mahwah, NJ 07430                                18808    9/26/2020       24 Hour Fitness USA, Inc.                                          $975.00                                                                      $975.00
Oien, Debbie
debbie.oien@gmail.com
                                                18809    9/30/2020       24 Hour Fitness USA, Inc.                       $712.00                                                                                         $712.00
Leok, Lina
7620 Eads Ave
La Jolla, CA 92037                              18810    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $510.00                                                                                         $510.00
Teese, Michael
11879 Hickory Loop
Thornton, TX 76687                              18811    9/29/2020       24 Hour Fitness USA, Inc.                    $61,005.04                                                                                      $61,005.04
Kravtsova, Natalya
1731 Dahill Road Apt 3F
Brooklyn, NY 11223‐1709                         18812    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,799.98                                                                                       $1,799.98
Gertz, Melissa Marie
1335 NW Pinon Ct.
Camas, WA 98607                                 18813    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $247.50                                                                                         $247.50
Bishop, Cody
825 Geary St
Apt 1400
San Francisco, CA 94109                         18814    9/30/2020         24 San Francisco LLC                          $429.00                                                                                         $429.00
Turk, Mindy
8016 El Paseo Grande
La Jolla, CA 92037                              18815    9/25/2020    24 Hour Fitness Worldwide, Inc.                                     $1,440.00                                                                    $1,440.00
Saito, Allyson
18020 Crosshaven Drive
Rowland Heights,, CA 91748                      18816    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $6,116.00                                                                                       $6,116.00
Sparks, Jay
929 Linden Avenue
Fairfield, CA 94533                             18817    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $27.00                                                                                          $27.00
CLANON, PAUL
2 Los Palmos Dr.
San Francisco, CA 94127                         18818    9/30/2020       24 Hour Fitness USA, Inc.                                        $1,450.00                                                                    $1,450.00

                                                                                               Page 1095 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1096 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Jett, Glenn
2249 B. South Greenwood Place
Ontario, CA 91761                              18819    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $308.00                                                                                          $308.00
Jones, Trudy
2839 S Vaughn Way
Aurora, CO 80014                               18820    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                           $60.00
Yang, Zhiyuan
4817 Main Ave S
Renton, WA 98055                               18821    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $769.99                                                                                          $769.99
Martin, Cheryl
100 De Kruif Place
Apt. 16C
Bronx, NY 10475                                18822    9/25/2020        24 Hour Fitness USA, Inc.                        $252.00                                                                                          $252.00
Gupta, Sunil
213 Goldenwood Circle
Simi Valley, CA 93065                          18823    9/26/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                          $429.99
Ferguson Enterprises, LLC
170 State Street
Dekalb, IL 60115                               18824    9/30/2020        24 Hour Fitness USA, Inc.                     $18,162.67                                                                                       $18,162.67
Gotlib, Benjamin
4440 Lone Tree Dr.
Plano, TX 75093                                18825    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                          $600.00
Duran, Keisy
561 W 169th St
Apt 3A
New york, NY 10032                             18826    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00
Ilau, Victor
15221 NE 12th Way
Vancouver, WA 98684                            18827    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                          $360.00
Thompson, Thomas R
2 Pinache Court
Sacramento, CA 95838‐4810                      18828    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $756.00                                                                                          $756.00
Smith, Analiz Victoria
25910 Silver Timbers Ln
Katy, TX 77494                                 18829    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                          $250.00
Forman, Janet
351 West 24 Street Apt 12C
New York,, NY 10011                            18830    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $684.00                                                                                          $684.00
Al Badar, Eman
29315 121ST Ave SE
Auburn, WA 98092                               18831    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $100.86                                                                                          $100.86
Ospala, Matthew J
1148 Abbott Blvd
Fort Lee, NJ 07024                             18832    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $108.32                                                                                          $108.32
Citrin, Eric Scott
5714 Lone Star Drive
San Diego, CA 92120                            18833    9/30/2020    24 Hour Fitness United States, Inc.                                     $515.00                                                                       $515.00
Washington, Willie
13063 Norcia Dr
Rancho Cucamonga, CA 91739                     18834    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                        $1,000.00
Milligan, Ronald
145 Carefree Dr.
Sparks, NV 89441                               18835    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                          $149.00


                                                                                                Page 1096 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1097 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Sparks, Susan
929 Linden Avenue
Fairfield, CA 94533                            18836    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $55.11                                                                                          $55.11
Ainslie, Rachel
4518 228th Ave NE
Redmond, WA 98053                              18837    9/26/2020     24 Hour Fitness Worldwide, Inc.                      $48.50                                                                                          $48.50
Ringoot, Cindy
10239 Daybreak Lane, Unit 3
Santee, ca 92071                               18838    9/30/2020    24 Hour Fitness United States, Inc.                   $75.00                                                                                          $75.00
Bell, Tenita
1328 E Denwall Dr
Carson, CA 90746                               18839    9/28/2020     24 Hour Fitness Worldwide, Inc.                                        $699.99                                                                      $699.99
Tong, Grant
2339 Pio Pico Dr.
Carlsbad, CA 92008                             18840    9/26/2020        24 Hour Fitness USA, Inc.                        $179.81                                                                                         $179.81
Marks, James Edward
15078 S.E. Del Ray Ave.
Portland, OR 97267                             18841    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $112.00                                                                                         $112.00
Wilson, Kyle
25317 Tradewinds Dr
Land O Lakes, FL 34639                         18842    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $186.44                                                                                         $186.44
Martinez, Jose
3213 clogston wy
modesto, ca 95354                              18843    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Mehta, Ruhi
449 Mayten Way
Fremont, CA 94539                              18844    9/27/2020        24 Hour Fitness USA, Inc.                        $308.00                                                                                         $308.00
Nicholson, Sherie
6010 Arizona Dr
Vancouver, WA 98661                            18845    9/27/2020           24 San Francisco LLC                          $600.00                                                                                         $600.00
Johnson, Shaun
345 S Westlake Ave Apt 28
Los Angeles, CA 90057                          18846    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                          $73.98
Pacella, Mark
6514 River Tweed Ln
Alexandria, VA 22312                           18847    9/26/2020        24 Hour Fitness USA, Inc.                        $103.98                                                                                         $103.98
Couturier, Stephanie A.
4856 Longcove Drive
Stockton, CA 95219                             18848    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $660.00                                                                                         $660.00
Pineda, Rigoberto
7806 Sierra Ave Apt. 525
Fontana, CA 92336                              18849    10/1/2020     24 Hour Fitness Worldwide, Inc.                                   Unliquidated                                                                        $0.00
Sanchez, Giulianna
454 S Manley RD
Ripon, CA 95366                                18850    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Schwartz, Cheryl Rose M.
4 Sandstone Trail
New City, NY 10956                             18851    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Souza, Sean
804 Oakwood Ave
Glendora, CA 91741                             18852    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $35.00                                                                                          $35.00
Wiley, Wendy Marie
217 Fox Hill Run Drive
Woodbridge, NJ 07095                           18853    9/29/2020     24 Hour Fitness Worldwide, Inc.                                         $89.40                                                                       $89.40

                                                                                                Page 1097 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1098 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Hedrick, Catherine P.
4825 Cork Place
San Diego, CA 92117                            18854    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $5,343.28                                                                                       $5,343.28
Sung, William
2151 Vollan Way
Sacramento,, CA 95822                          18855    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $72.00                                                                                          $72.00
Guan, Fei
579 Jackson Dr.
Palo Alto, CA 94303                            18856    9/30/2020       24 Hour Fitness USA, Inc.                                          $610.96                                                                      $610.96
Kwok, Corinna
257A 8th Avenue
San Francisco, CA 94118                        18857    9/27/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                           $0.00
Watson, Aaron
1042 N. Mountain Ave. #274
Upland, CA 91786                               18858    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $720.00                                                                                         $720.00
Bernshteyn, Inessa
2650 East 13 Str
#4C
Brooklyn, NY 11235                             18859    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                         $252.00
Hoang, Christina Vo
20320 90th Place South
Kent, WA 98031                                 18860    9/26/2020       24 Hour Fitness USA, Inc.                        $42.89                                                                                          $42.89
Kasar, Sumana
33609 Pack Horse St
Fremont, CA 94555                              18861    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $466.56                                                                                         $466.56
Pesce, Carol
805 Valley Ave
Apt 202
Solana Beach, CA 92075                         18862    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $73.48                                                                                          $73.48
Stewart, Robert
3124 Ramada Court
Lafayette, CA 94549                            18863    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Bond, Mary
20816 Yucca Loma Rd.
Apple Valley, CA 92307                         18864    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                          $41.99
Quinones, Yadira
87‐40 Francis Lewis blvd
Apt A56
Queens Village, NY 11427                       18865    9/30/2020           24 New York LLC                                              $1,705.00                                                                    $1,705.00
Campbell, Joseph
16612 65th Ave
Fresh Meadows, NY 11365                        18866    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                         $252.00                                                    $252.00
Chung, Tran
11552 180th Street
Artesia, CA 90701                              18867    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Massey, Keith
1914 Crestdale Dr.
Houston, TX 77080                              18868    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1,944.00                                                                                       $1,944.00
George, Eric Kenneth
15829 Hart Street
Van Nuys, CA 91406                             18869    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $1,200.00                            $1,200.00                               $2,400.00
Vudhiwat, Cristina
10720 Claywood Dr.
Austin, TX 78753                               18870    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $90.95                                                                                          $90.95

                                                                                              Page 1098 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1099 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Goldstein, Abby
11225 NW 2nd Court
Coral Springs, FL 33071                         18871    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,579.87                                                                                          $1,579.87
Ogden, Marlin V.
704 Cortlandt Drive
Sacramento, CA 95864                            18872    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Moses, Verna R.
PO Box 8443
New York, NY 10116                              18873    10/1/2020        24 Hour Fitness USA, Inc.                         $46.99                                                                                             $46.99
Koutsaftes, Timothy
26 North Grant Ave
Colonia, NJ 07067                               18874    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                             $84.00
Foutch, Helen Yvonne
1127 West Ave 17
Lancaster, CA 93534                             18875    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $100.80                                                                                            $100.80
Chen, Teresa
271 Sierra Vista Avenue, #6
Mountain View, CA 94043                         18876    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $6.95                                                                                           $6.95
Curl, Tricia
2014 NE 51st Ave
Portland, OR 97213                              18877    9/29/2020    24 Hour Fitness United States, Inc.                  $250.00                                                                                            $250.00
Parvini, Parisa
23809 110th Place West
Woodway, WA 98020                               18878    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Simpson, Richard
2747 Argolis Way
Sacramento, CA 95826                            18879    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,656.00                                                                                          $1,656.00
Baird, Rand
830 San Carlos Circle
Corona, CA 92879                                18880    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
 Ilau , Anca
15221 NE 12th way
Vancovuver, WA 98684                            18881    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Razo, Nicholas
PO Box 71421
Bakersfield, CA 93387                           18882    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                            $199.00
Noorzada, Marzia
38645 Hastings St. Apt. 1
Fremont, CA 94536                               18883    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Lettig, George
1593 W Manzanita Dr
Taylorsville, UT 84123                          18884    9/27/2020     24 Hour Fitness Worldwide, Inc.                                           $296.00                                                                      $296.00
Kienast, John
2040 1/2 Kendall
Edgewater, CO 80214                             18885    9/29/2020              24 Denver LLC                               $44.09                                                                                             $44.09
Huang, Yaping
4000 Barranca Parkway
Suite 250
Irvine, CA 92604                                18886    9/30/2020      24 Hour Fitness Holdings LLC                     $6,743.76                                                                                          $6,743.76
Lee, Dennis
47‐144 Lile Place
Kaneohe, HI 96744                               18887    9/28/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00



                                                                                                 Page 1099 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1100 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Ward, Gil
121 Windsor Ave
Kensington, CA 94708                           18888    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Kweller, Melissa
336 Harrison St.
Denver, CO 80206                               18889    10/1/2020              24 Denver LLC                              $200.00                                                                                            $200.00
Conder, William Aaron
1019 S 700 E
Apt 3
Salt Lake City, UT 84105                       18890    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $146.00                                                                                            $146.00
Thompson MD., Michael K
1001 Cooper Point Rd SW, Suite 140‐167
Olympia, WA 98502‐1107                         18891    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $2,924.00                                                                    $2,924.00
Schulz, Darren
31801 Via Salamanca
San Jaun Capistrano, CA 92675                  18892    9/29/2020        24 Hour Fitness USA, Inc.                      $2,171.98                                                                                          $2,171.98
DeBiaso, Nicole Lynn
6132 Hightower Street
Aubrey, TX 76227                               18893    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                            $324.74
Mitrak, Jo Ann
241 Avenida Santa Barbara #A
San Clemente, CA 92672                         18894    9/29/2020     24 Hour Fitness Worldwide, Inc.                                      Unliquidated                                                                        $0.00
TARUC, ROY
2404 ANDREW COURT
UNION CITY, CA 94587‐1964                      18895    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $35.00                                                                                             $35.00
Bauer, Sharon M
8268 Aurora peak ave
Las Vegas, NV 89131                            18896    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                $499.00                                 $499.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                               18897    9/30/2020    24 Hour Fitness United States, Inc.                $6,743.76                                                                                          $6,743.76
Marschhauser, Linda
2914 Sommer Place
Bronx, NY 10465                                18898    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Ramos, Cassandra Anne
198 N Skyline Drive
Spc 71
Thousand Oaks, CA 91362                        18899    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Pascual, Mary Rose
878 Via La Venta
San Marcos, CA 92069                           18900    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $340.41                                                                                            $340.41
Mims, Sandra
2530 Vista Laguna Terrace
Pasadena, CA 91103                             18901    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $260.00                                                                                            $260.00
Kacharia, Tanvi
58 Ryan Ln
Lincoln Park, NJ 07035                         18902    9/26/2020        24 Hour Fitness USA, Inc.                        $320.82                                                                                            $320.82
Scollin, Wayne
825 Kentia Ave
Santa Barbara, CA 93101                        18903    9/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00




                                                                                                Page 1100 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1101 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Klier, Daniel J.
c/o Cintia Hudon
609 Terrasse Magnan
Sainte‐Therese, QB J7E4Z3
Canada                                         18904    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Hunter, Timothy
5757 W Century Blvd Ste 700
Los Angeles, CA 90045                          18905    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
SAAVEDRA, LINA MARIA
45E 40TH STREET APT 4F
PATERSON , NJ 07514                            18906    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $162.48                                                                                         $162.48
Peters, Cory T
1214 27th St
Unit 1
Sacramento, CA 95816                           18907    9/29/2020    24 Hour Fitness United States, Inc.                  $259.94                                                                                         $259.94
Riemer, Tammy
130 Chapman Court
Vallejo, ca 94589                              18908    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Hawker, Brian Michael Lee
11714 SE 239th Pl
Kent, WA 98031                                 18909    9/30/2020     24 Hour Fitness Worldwide, Inc.                                      $2,032.80                                                                    $2,032.80
Llamas, David
353 Master Crt Apt.1
Walnut Creek, CA 94598                         18910    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                         $525.00
Anguiano, Veronica
14779 Bittersweet ln
Eastvale, CA 92880                             18911    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $58.00                                                                                          $58.00
Naar, Elvire
48 Birchwood Dr., South
Valley Stream, NY 11580                        18912    9/30/2020    24 Hour Fitness United States, Inc.                                     $400.00                                                                      $400.00
Moniz, Kevin
6819 Yolanda Ave
Reseda, CA 91335                               18913    9/28/2020     24 Hour Fitness Worldwide, Inc.                                        $110.00                                                                      $110.00
Hansen, Kevin
960 Patrick Circle
Folsom, CA 95630                               18914    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Dorfman, Vyacheslav
1730 E 14th Street Apt 6J
Brooklyn, NY 11229                             18915    9/29/2020            24 New York LLC                              $140.00                                                                                         $140.00
Nguyen, Jason Xuan
817 Lincoln Glen Dr
Buena Park, CA 90620                           18916    9/27/2020     24 Hour Fitness Worldwide, Inc.      $9,999,999,999,999.00                                                                             $9,999,999,999,999.00
Zavvari, Hossein
363 Byxbee St.
San Francisco, CA 94132                        18917    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $73.00                                                                                          $73.00
Vinereanu, Maryna
3311 Shore Parkway Apt 2‐C
Brooklyn, NY 11235                             18918    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $119.88                                                                                         $119.88
Dorsett, Donald C
12425 Foyette Lane
Upper Marlboro, MD 20772                       18919    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $818.90                                                                                         $818.90
Jimenez, Angelica Maria
20663 Santa Rosa Mine Rd.
Perris, CA 92570                               18920    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $2,099.97                                                                                       $2,099.97

                                                                                                Page 1101 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1102 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Chandler, Timothy A.
10432 Russell Road
La Mesa, CA 91941                             18921    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $11,975.00             $3,025.00                                                                   $15,000.00
Duffy, Melissa Anne
4216 Woodside Circle
Lake Oswego, OR 97035                         18922    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,063.00                                                                                          $1,063.00
Leung, Michael
301 Viscaino Way
San Jose, CA 95119                            18923    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Oliver, Freya Sharon
13498 Pheasant Way
Eastvale, CA 92880‐9295                       18924    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                          $1,541.00
Swanson, Amanda
163 Louisburg St
San Francisco, CA 94112                       18925    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $9.45                                                                                           $9.45
Powell, Laura L
1321 Rocky Creek Ln
Allen, TX 75002                               18926    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                            $499.98
Anderson, Jonathan
110 Northfield S Apt 6
Montpelier, VT 05602                          18927    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $141.00                                                                                            $141.00
Li, Sa
6386 Stable Falls Ave
Rancho Cucamonga, CA 91739                    18928    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                            $380.00
Jung, Stephanie
102 Woodcrest Lane
Aliso Viejo , CA 92656                        18929    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Melikhova, Elevtina
3085 Heath Avenue
Bronx, NY 10463                               18930    9/26/2020    24 Hour Fitness Worldwide, Inc.                     $73.98                                                                                             $73.98
Shem, Job
29066 Westminster Court
Hayward, CA 94544                             18931    9/27/2020       24 Hour Fitness USA, Inc.                       $400.00                                                                                            $400.00
Park, Hye
2532 Biscayne Place
Fullerton, CA 92833                           18932    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $97.50                                                                                             $97.50
Kutz, Frances M
473 Wolf Hill Road
Dix Hills, NY 11746‐5722                      18933    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wenk, Bill
217 Spruce St. #101
Denver, CO 80230                              18934    9/29/2020            24 Denver LLC                            $1,184.00                                                                                          $1,184.00
Parents of D.W. a minor
4301 Garden City Drive
#410
Hyattsville, MD 20785‐2367                    18935    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $75,000.00                                                                                         $75,000.00
Yeh, Mai‐Chu
25656 Paul Ct.
Hayward, CA 94541‐5722                        18936    9/26/2020       24 Hour Fitness USA, Inc.                     $1,205.00                                                                                          $1,205.00
Zhang, Mu Wen
19 Rancho Jurupa Place
Pomona, CA 91766                              18937    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1,800.00                                                                                          $1,800.00



                                                                                             Page 1102 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1103 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Romero, Helena
35097 Lucia Court
Fremont, CA 94536                              18938    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $53.20                                                                                             $53.20
Ke, Ling
248 S California Street
San Gabriel, CA 91776                          18939    9/27/2020       24 Hour Fitness USA, Inc.                                             $429.99           $429.99                                                    $859.98
TSENG, HSUEH‐CHEN
17755 LA ROSA LN
FOUNTAIN VALLEY, CA 92708                      18940    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Bryant, Andre
3010 Avalon St
Riverside, CA 92509                            18941    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Ranjbar, Iraj M.
1603 Treasure Oaks Dr.
Katy, TX 77450‐5088                            18942    9/28/2020    24 Hour Fitness Worldwide, Inc.                                           $35.72                                                                       $35.72
Park, Min Kyeong
4463 Hyde Cmn Unit 122
Fremont, CA 94538                              18943    9/26/2020    24 Hour Fitness Worldwide, Inc.                                          $500.00                              $500.00                               $1,000.00
Tate, Iyagke
29 Rose Marie Ln
Linn Valley, KS 66040                          18944    9/27/2020    24 Hour Fitness Worldwide, Inc.                                        $1,075.45                                                                    $1,075.45
Chau, Keith
11552 180th Street
Artesia, CA 90701                              18945    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Chin, Midory
3340 Knollridge Drive
El Dorado Hills, CA 95762                      18946    9/28/2020       24 Hour Fitness USA, Inc.                        $46.54                                                                                             $46.54
Clark, Bryan
1531 Nadina St
San Mateo, CA 94402                            18947    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $768.24                                                                                            $768.24
Madrinan, Enrique
320 Conestoga Way Apt 2212
Henderson, NV 89002                            18948    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $119.97                                                                                            $119.97
Kim, Benjamin
2230 Jeslew Ct.
Hacienda Heights, CA 91745                     18949    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $61.74                                                                                             $61.74
Liu, Justin
18 Hunter
Irvine, CA 92620                               18950    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                             $46.99
Sonitrol of SW Washington
8510‐C East Mill Plain Blvd.
Vancouver, WA 98664                            18951    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $489.29                                                                                            $489.29
McLaurin, Sheryl
3 Park Lane #2F
Mount Vernon, NY 10552                         18952    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Ma, Jihong
13540 Saraview Dr
Saratoga, CA 95070                             18953    9/27/2020       24 Hour Fitness USA, Inc.                     $1,326.00                                                                                          $1,326.00
Chen, Joseph
101 Oldcastle Lane
Alameda, CA 94502                              18954    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Shome, Justine
2117 Hutchison Grove Court
Falls Church, VA 22043                         18955    10/1/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99

                                                                                              Page 1103 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1104 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Davis, Ronald
966 De Soto Lane
Foster City, CA 94404                         18956    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $97.20                                                                                          $97.20
Steckler, Laura H.
10132 Oro Vista Avenue
Sunland, CA 91040                             18957    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $668.00                                                                                         $668.00
VIRK, ROSEMARY S
9465 BLESSING DRIVE
PLEASANTON, CA 94588                          18958    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $2,339.94                                                                                       $2,339.94
Winer, Zachary
10570 Parthenon St
Las Vegas, NV 89183                           18959    9/27/2020       24 Hour Fitness USA, Inc.                       $304.57                                                                                         $304.57
Andrade, Ricardo
9605 111th st se
Snohomish, WA 98296                           18960    9/27/2020       24 Hour Fitness USA, Inc.                       $449.99                                                                                         $449.99
Mentz, David L.
1621 33rd Ave.
Seattle, WA 98122                             18961    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Pezely, Jon
1901 South 500 East
Salt Lake City, UT 84105                      18962    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $372.08                                                                                         $372.08
Gilreath, Karen M
25742 143rd Ave SE
Kent, WA 98042                                18963    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $1,795.20                                                                                       $1,795.20
Rabii, Suri Heidari
7780 SW 189th Ave
Beaverton, OR 97007                           18964    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Quam, Aileen
2937 Barley Field Pass
Pflugerville, TX 78660                        18965    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $198.00                                                                                         $198.00
Copen, Jessica
2637 Centinela Ave., #13
Santa Monica, CA 90405                        18966    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $764.40                                                                                         $764.40
Fowler, Linda
PO Box 1273
Little Elm, TX 75068‐1273                     18967    9/22/2020       24 Hour Fitness USA, Inc.                       $924.88                                                                                         $924.88
Eversole, Adriana
14900 Magnolia Blvd
#56844
Sherman Oaks, CA 91413‐7001                   18968    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $58.78                                                                                          $58.78
Perez, Janell L
2108 Grand Ave.
Everett, WA 98201                             18969    9/22/2020    24 Hour Fitness Worldwide, Inc.                                     $3,000.00                                                                    $3,000.00
Ruhland, Shelly
285 E Oakwood Blvd
Redwood City, CA 94061                        18970    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Leonard, Ed
5354 S Cimarron Road
Littleton, CO 80123                           18971    9/25/2020    24 Hour Fitness Worldwide, Inc.                                     $1,020.04                                                                    $1,020.04
Salvador, Ma Fatima
55 North Mar Vista Ave. #26
Pasadena, CA 91106                            18972    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                          $99.99



                                                                                             Page 1104 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1105 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Marthaler, Jared
43 NYE AVE
Whippany, NJ 07981                             18973    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Adkins, Jonathan
3441 14th Ave NW
Olympia, , WA 98502                            18974    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $878.77                                                                                            $878.77
Stromberg, Linnea
938 4th Street, No. 101
Santa Monica, CA 90403‐2627                    18975    9/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hedrick, Mel S.
4825 Cork Place
San Diego, CA 92117                            18976    9/26/2020     24 Hour Fitness Worldwide, Inc.                   $7,163.28                                                                                          $7,163.28
Volgyesi, Edit
182 Meriline Avenue Apt.#A
Woodland Park, NJ 07424                        18977    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                              $95.01             $95.01                                 $190.02
Poppler, Morgan B
2619 Via Cascadita
San Clemente, CA 92672                         18978    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Davis, Cassandre
3120 SW 132nd Ave
Miramar, FL 33027                              18979    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $174.17                                                                                            $174.17
Christiansen, Audreyn
7769 SVL Box, 13316 Makai Court #4
Victorville, CA 92395                          18980    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,597.40                                                                                          $1,597.40
Lee, Sook
17813 E Maplewood Cir.
Aurora, CO 80016                               18981    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Guerrero, Raul
1812 Huntington Lane #1
Redondo Beach, CA 90278                        18982    9/27/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                             $99.00
Lee, Kwang
17813 E Maplewood Cir.
Aurora, CO 80016                               18983    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Greenberg, Jody
27262 Esgos Mission
Viejo, CA 92692                                18984    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,576.89                                                                                          $1,576.89
Decker, Angela
18695 Montrose Street
Bloomington, CA 92316‐1449                     18985    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Reiter, John Peter
8728 Higdon Drive
Vienna, VA 22182                               18986    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $584.26                                                                                            $584.26
Karel, Wade
3911 Karrywood CT
Pearland , TX 77584                            18987    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $105.39                                                                                            $105.39
Shim, Steve
2126 Silva Dr
Fullerton, CA 92833                            18988    9/27/2020    24 Hour Fitness United States, Inc.                $1,350.00                                                                                          $1,350.00
Ye, Ruiqiong
2122 100th Ave
Oakland, CA 94603                              18989    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $390.00                                                                                            $390.00
Struckmann, Samantha
11775 Regio Dr.
Dublin, CA 94568                               18990    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99

                                                                                                Page 1105 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1106 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Jain, Anita
34227 Red Cedar Ln
Union City, CA 94587                          18991    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $554.17                                                                                            $554.17
Cassady‐Henze, Michael
46 Middleton
Irvine, CA 92620                              18992    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $880.00                                                                                            $880.00
Masha, Felicia
16600 Orange Ave #143
Paramount, CA 90723                           18993    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Chinn, Karen
134 Douglas Fir Circle
Cloverdale, CA 95425                          18994    9/27/2020           24 San Francisco LLC                           $45.00                                                                                             $45.00
Pasquantonio, Lisa
16349 SE Widgeon Ct
Damascus, OR 97089                            18995    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Kuehl, Gordon
10915 Willowisp Dr
Houston, TX 77035                             18996    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Tarver, Mario
2464 Almaden Blvd
Union City, CA 94587                          18997    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Prado, Giovanni
1799 Sarah Drive
Pinole, CA 94564                              18998    9/27/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                            $600.00
Lafrades, Courtney A
12 Clairmont Pl
Pittsburg, CA 94565                           18999    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Logan, Laura
6913 Big Wichita Drive
Fort Worth, TX 76179                          19000    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $34.09                                                                                             $34.09
Hambarchyan, Mariam
1731A 11th Ave
Oakland, CA 94606                             19001    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Huang, Wei‐Jen
6237 Empress Ct.
San Jose, CA 95129                            19002    9/27/2020    24 Hour Fitness United States, Inc.                  $525.00                                                                                            $525.00
Sexton, Jim R
2241 Flagstone Way
Concord, CA 94521                             19003    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Hehner, Ky C.
11855 US Hwy 285 Unit A
Conifer, CO 80433                             19004    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $432.36                                                                                            $432.36
Goertzen, Bonnie
5037 Bluestem Court
Fort Collins, CO 80525                        19005    9/27/2020        24 Hour Fitness USA, Inc.                         $33.06                                                                                             $33.06
Scollin, Ann
825 Kentia Avenue
Santa Barbara, CA 93101                       19006    9/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Howe, Zachary
5 Coastal Court
Sacramento, CA 95831                          19007    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Shih, Yi Xuan
10640 Daines Dr
Temple City, CA 91780                         19008    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99

                                                                                               Page 1106 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1107 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Abdala, John
77 Meadow Lane
Nanuet, NY 10954                               19009    9/28/2020             24 New York LLC                             $558.00                                                                                            $558.00
Palacio, Phyllis
3940 Roxton Ave
Los Angeles, CA 90008                          19010    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                            $105.00
Liu, Jia Yeu
1335 NW Pinon Ct.
Camas , WA 98607                               19011    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $148.50                                                                                            $148.50
Hernandez, Christina
2265 CAHUILLA ST 20
Colton, CA 92324                               19012    9/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mone, Carolyn J
277 Grandview Drive
Woodside, CA 94062                             19013    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,600.00                                                                                          $1,600.00
Kumagai, Shin
23939 Ocean Avenue APT #217
Torrance, CA 90505                             19014    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Tjawinoto, Indrajani (Yani)
2638 Moraine Dr
Santa Clara, CA 95051                          19015    9/25/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                             $99.00
Clark, Carol
29 Windridge
Aliso Viejo, CA 92656                          19016    9/25/2020    24 Hour Fitness United States, Inc.                  $148.80                                                                                            $148.80
Morris, Joel Richard
9 Skyline Drive
Woodside, CA 94062                             19017    9/25/2020    24 Hour Fitness United States, Inc.                  $365.00                                                                                            $365.00
Dao, Quy Kim
3539 Skyline Dr
Hayward, CA 94542                              19018    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Azarani, Linda
8837 18th Ave
1st Floor
Brooklyn, NY 11214                             19019    9/25/2020     24 Hour Fitness Worldwide, Inc.                                         $1,800.00                                                                    $1,800.00
Sanchez, Miguel
42395 Ryan Road #112‐226
Ashburn, VA 20148                              19020    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $94.86                                                                                             $94.86
Lim, Mimi
224 James Ct.
South San Francisco, CA 94080                  19021    9/25/2020        24 Hour Fitness USA, Inc.                        $948.88                                                                                            $948.88
Mejia, Tatiana
1526 N. Thompson Dr.
Bayshore, NY 11706                             19022    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                                $150.00                                 $150.00
Soloviova, Svitlana
6443 Longdale Dr.
North Highlands, CA 95660                      19023    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $376.25                                                                                            $376.25
Garcia, Jorge
2219 Roosevelt Avenue
Berkeley, CA 94703                             19024    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $114.00                                                                                            $114.00
Zable, Brian
3040 Orion Drive
Colorado Springs, CO 80906                     19025    9/25/2020        24 Hour Fitness USA, Inc.                        $315.00                                                                                            $315.00



                                                                                                Page 1107 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1108 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Ciambor, Michael L.
1424 Medinah Court
Arnold, MD 21012                               19026    9/25/2020    24 Hour Fitness United States, Inc.                  $119.98                                                                                            $119.98
Fengai, Jin
3803 W. 8th St. #27
Los Angeles, CA 90005                          19027    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Konoian, Anastasia A.
610 S. Petunia St.
La Habra, CA 90631                             19028    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ramavath, Praveena
1550 Quintana Ct
Fremont, CA 94539                              19029    9/28/2020     24 Hour Fitness Worldwide, Inc.                                           $699.99                                                                      $699.99
JAIN, ESHNA
34227 RED CEDAR LN
Union City, CA 94587                           19030    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $487.50                                                                                            $487.50
Kemper, Craig
612 2nd St
Castle Rock, CO 80104                          19031    9/25/2020              24 Denver LLC                              $185.00                                                                                            $185.00
Keeles, Anna L.
9488 Mereoak Circle
Elk Grove, CA 95758                            19032    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lucas, Olivia
5609 Fleming Avenue
Oakland, CA 94605                              19033    9/27/2020        24 Hour Fitness USA, Inc.                        $197.00                                                                                            $197.00
Rama, Viktoria
15111 Starbuck St
Whittier, CA 90603                             19034    9/28/2020     24 Hour Fitness Worldwide, Inc.                                           $198.00                                                                      $198.00
Wong, Thomas
1631 30th Ave
San Francisco, CA 94122‐3207                   19035    9/27/2020         24 Hour Holdings II LLC                                               $179.16                                                                      $179.16
BONSU, LYNNETTA
4603 CANYON WAY APT 13206
ARLINGTON, TX 76018‐5642                       19036    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $77.12                                                                                             $77.12
Taylor, Marc
6468 Ridgecrest Ln
Somis, CA 93066‐9742                           19037    9/25/2020        24 Hour Fitness USA, Inc.                                              $358.33                                                                      $358.33
Deavila, Helen
2109 Radnor Avenue
Long Beach, CA 90815                           19038    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Mizuo, Janna
99‐832 Mea'ala Street
Aiea,, HI 96701                                19039    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Pierce, Dakota
16505 Dunoon ct
Miami Lakes, FL 33014                          19040    9/30/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Chen, Sabrina
PO Box 4685
San Mateo, CA 94404                            19041    9/28/2020    24 Hour Fitness United States, Inc.                $2,000.00                                                                                          $2,000.00
Tornatore, Diamanta
1612 Easthill Pl NW
Olympia, WA 98502                              19042    9/27/2020        24 Hour Fitness USA, Inc.                                              $358.33                                                                      $358.33
Hernandez, Joahana
576 E. McKinley Ave
Pomona, CA 91767                               19043    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $197.03                                                                                            $197.03

                                                                                                Page 1108 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1109 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Vue, Thor
1944 Hamersley Lane
Lincoln, CA 95648                               19044    9/26/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Ghanbaran, Mojgan
4805 Lago Vista CIR
San Jose, CA 95129                              19045    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Williamson, Sam
2918 Katybriar Ln
Katy, TX 77449                                  19046    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $294.51                                                                                            $294.51
Belyayeva, Nina
11593 Newland Street
Westminster, CO 80020                           19047    9/26/2020            24 Denver LLC                                                    $197.15                              $197.15                                 $394.30
Scheiber, Stephen
6480 Sapphire Pointe Blvd
Castle Rock, CO 80108                           19048    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $179.16                                                                                            $179.16
Perry, Abbie
767 Lander Circle
Claremont, CA 91711                             19049    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $898.00                                                                                            $898.00
Oliver, Darenll
708 E. 108th Street #6
Los Angeles, CA 90059                           19050    9/27/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Panwar, Rajendra
104 Alley Way
Mountain View, CA 94040                         19051    9/27/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Choi, Cristine
71 Dillingham Pl.
Englewood Cliffs, NJ 07632                      19052    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $582.80                                                                                            $582.80
Marwaha, Brijender
7102 Aubrey Way
Dublin, CA 94568                                19053    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
LIN, QIYU
1061 Devonshire ave
San Leandro, CA 94579                           19054    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $100.00               $600.00                                                                      $700.00
Pan, Caroline
89 Waterleaf
Irvine, CA 92620                                19055    9/28/2020       24 Hour Fitness USA, Inc.                        $29.00                                                                                             $29.00
Stephens, Charles
19311 Hikers Trail
Humble, TX 77346                                19056    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $30.50                                                                                             $30.50
Topcagic, Anes
14110 Greenfield Loop
Parker, CO 80134                                19057    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Hardy, Julie
12178 SW 126 Avenue
Miami, FL 33186                                 19058    9/25/2020    24 Hour Fitness Worldwide, Inc.                                          $515.37                              $515.37                               $1,030.74
Tanner III, Jack A
2718 Horizon Bluff Drive
Katy, TX 77494                                  19059    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $166.07                                                                                            $166.07
Escamilla, Hugo
3046 Windchase
Houston, TX 77082                               19060    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $185.00                                                                                            $185.00
Mitchell, Susan P
2077 Eaton Ave
San Carlos, CA 94070                            19061    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $880.00                                                                                            $880.00

                                                                                               Page 1109 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1110 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Lee, Michael
159 Cedar Ln
Santa Barbara, CA 93108                        19062    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Shiuey, Yimin
19681 Pine Canyon Road
North Tustin , CA 92705                        19063    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,002.75                                                                                       $1,002.75
Feng, Jane
1700 Manor Cir
El Cerrito, CA 94530                           19064    9/28/2020    24 Hour Fitness Worldwide, Inc.                                       $422.00                                                                      $422.00
Mills, Kim
4376 Newland Heights Drive
Rocklin, CA 95765                              19065    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,171.16                                                                                       $1,171.16
Lipkin, Glen
239 Park Road
Parsippany, NJ 07054                           19066    9/22/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Glebe, Dylan
5524 13th Ave SW
Olympia, WA 98512                              19067    9/28/2020            RS FIT NW LLC                               $71.14                                                                                          $71.14
Armbruster, Susan
2100 Winterstone Ct
Fort Collins, CO 80525                         19068    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                         $499.92
Macaraeg, Reza
17201 10th ave ne
Shoreline, WA 98155                            19069    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Shi, Juno
6250 marguerite dr
Newark, CA 94560                               19070    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Turner, Timothy J
12921 Abrams Rd 609
Dallas, TX 75243                               19071    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $415.67                                                                                         $415.67
Zilinskas, Carol
19900 W Indiana Avenue
Liberty lake, WA 99016                         19072    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $149.00                                                                                         $149.00
Saenz, Eric
1012 Woodworth St.
San Fernando,, CA 91340                        19073    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Xu, Chao
424 N Mar Vista Ave
Pasadena, CA 91106                             19074    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Zhuk, Natalya
4217 Gold Ridge Way
Antelope, CA 95843                             19075    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Scott, Mary
7036 Picaroon Ln
Las Vegas, NV 89145                            19076    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Nise, Ellen Lee
1444 E. Sunview Dr.
Orange, CA 92865                               19077    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,194.48                                                                                       $1,194.48
Collins, Michael
108 Sagamore Road
Apt 5D
Tuckahoe, NY 10707                             19078    9/25/2020           24 New York LLC                             $100.00                                                                                         $100.00



                                                                                              Page 1110 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1111 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Smith, Rita Jo
25440 Margaret Ave
Moreno Valley, CA 92551                        19079    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Hampton, Hayden Douglas
612 Coliseum Street Apt 25102
Orlando, FL 32828                              19080    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Hatcher, Anthony R.
40 Vista Encanta
San Clemente, CA 92672                         19081    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00
Tran, Hong
6629 VERNON ST.
ORLANDO, FL 32818                              19082    9/24/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                          $65.00
Brown, Dwayne
4013 Malva Ter
Fremont, CA 94536                              19083    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $37.85                                                                                          $37.85
London, Michelle
35 PARKMAN RD E
LAGUNA NIGUEL, CA 92677                        19084    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Hedderson, John
1015 South Beach Drive
Sacramento, CA 95831                           19085    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $672.00                                                                                         $672.00
Cahir, Mary Alice
5132 10 R.D.N.
Arlington, VA 22205                            19086    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $472.79                                                                                         $472.79
Miller, Cynthia F.
290 West 232nd Street #15B
Bronx, NY 10463                                19087    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $828.00                                                                                         $828.00
Collins, Wendy
705 Montana Ct S
Keller, TX 76248                               19088    9/28/2020    24 Hour Fitness United States, Inc.                  $304.89                                                                                         $304.89
Ratchford, Betty
2549 Vista Verde Dr.
San Jose, CA 95148                             19089    9/22/2020     24 Hour Fitness Worldwide, Inc.                   $1,041.88                                                                                       $1,041.88
Moresco, Robert
1675 Toledo Court
Pacifica, CA 94044                             19090    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $46.20                                                                                          $46.20
LaBonte, Richard
6121 Duet Way
Roseville, CA 95747                            19091    9/22/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Vosovic, Lawrence & Ann
125 Bath St. #B2
Santa Barbara, CA 93101                        19092    9/22/2020    24 Hour Fitness United States, Inc.                                                                        $5,760.00                               $5,760.00
MAMO, YEMESRACH F.
18541 E. Bates Dr.
Aurora, CO 80013                               19093    9/22/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
Townsend, Scott
37 Jane Dr
North Babylon, NY 11703                        19094    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Larson, Scott Eric
3987 South Dawson St.
Aurora, CO 80014                               19095    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                         $340.00
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                        19096    9/23/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00

                                                                                                Page 1111 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1112 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Shagabayeva, Mariya
6201 Bay Pkwy Apt E4
Brooklyn, NY 11204                            19097    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $440.00                                                                                            $440.00
Mascarini, Patrick
940 77th street
Brooklyn, NY 11228                            19098    9/23/2020       24 Hour Fitness USA, Inc.                        $84.98                                                                                             $84.98
Lozano, Sandra
120 Casals Place, Apt 17k
Bronx, NY 10475‐3134                          19099    9/23/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Domino, Donna
24 Oak Crest Drive
San Rafael, CA 94903                          19100    10/25/2020   24 Hour Fitness Worldwide, Inc.                    $141.84                                                                                            $141.84
McFadden, Pamm
3775 Birchwood Dr. #63
Boulder, CO 80304                             19101    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Weintraub, Debra
7141 Manor Oaks Dr
Dallas, TX 75248‐2240                         19102    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $41.35                                                                                             $41.35
Gali, Vijay
7046 Mesa Verde Ave
Irving, TX 75063                              19103    9/28/2020       24 Hour Fitness USA, Inc.                       $984.00                                                                                            $984.00
Pineiro, Shirley
78‐19 264th Street
Floral Park, NY 11004                         19104    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $12,000.00                                                                                         $12,000.00
Murray, James
1650 Broadway 102
San Francisco, CA 94109                       19105    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $4,000.00                                                                                          $4,000.00
Clark, Kellie
2603 Campus Way N
Glenarden, MD 20706                           19106    9/28/2020       24 Hour Fitness USA, Inc.                        $93.98                                                                                             $93.98
Craven, Jennifer N
207 Devia Drive
Newbury Park, CA 91320                        19107    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Cruz, Lliesa
2816 Tramanto Drive
San Carlos, CA 94070                          19108    9/24/2020    24 Hour Fitness Worldwide, Inc.                    $161.96                                                                                            $161.96
Willard, Jean
1627 Barston Place
Glendora, CA 91740‐6039                       19109    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $804.00                                                                                            $804.00
Case, James B.
3516 Venice Dr
Las Vegas, NV 89108‐4774                      19110    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                             $84.00
Bhaskara Venkata, Uma Shankar
1627 Ixias Ct
San Jose, CA 95124                            19111    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
QUEZADA, ARTURO
1625 W OLYMPIC BLVD SUITE 802
LOS ANGELES, CA 90503                         19112    9/24/2020       24 Hour Fitness USA, Inc.                   $500,000.00                                                                                        $500,000.00
Tran, Vinh
6629 Vernon St.
Orlando, FL 32818                             19113    9/24/2020    24 Hour Fitness Worldwide, Inc.                     $65.00                                                                                             $65.00




                                                                                             Page 1112 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1113 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
SONG, MIN SUK
1124 NE LILAC ST
APT 206
ISSAQUAH, WA 98029                             19114    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Aristondo, Miguel
850 McMinn Ave
Santa Rosa, CA 95407                           19115    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $576.00                                                                                         $576.00
Foster, Eric Robert
1707 PCH #225
Hermosa Beach, CA 90245                        19116    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                         $198.00
Bresler, Karen
1680 Walden Ct.
Fremont, CA 94539‐4747                         19117    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,596.00                                                                                       $1,596.00
Jackson, Samuel T.
12431 Plum Point
Houston, TX 77099                              19118    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                            $0.00              $0.00                                   $0.00
Mullett, Cindy
11962 E Harvard Ave
Aurora, CO 80014                               19119    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Kim, SeungMin
325 Tenafly Rd Apt 4
                                               19120    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $55.43                                                                                          $55.43
Baize, Edward
3911 Caminito Cassis
San Diego, CA 92122                            19121    9/28/2020              RS FIT CA LLC                              $258.00                                                                                         $258.00
McCain, Larry
7007 Hillgreen Cir
Dallas, TX 75214                               19122    9/27/2020     24 Hour Fitness Worldwide, Inc.                                      $2,123.99                                                                    $2,123.99
Leonard, Joseph
2725 W. Plaza Serena Dr
Rialto , CA 92377                              19123    9/28/2020        24 Hour Fitness USA, Inc.                      $1,560.00                                                                                       $1,560.00
Potere, Vincent
P.O.Box 863663
Ridgewood, NY 11386                            19124    9/25/2020        24 Hour Fitness USA, Inc.                                      Unliquidated                                                                        $0.00
Ortez, Charles Thomas
21 Rosemary Ct.
Roseville, CA 95678                            19125    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $106,941.84                                                                                     $106,941.84
Haas, Virginia
7546 Fairview RD SW
Olympia,, WA 98512                             19126    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $163.94                                                                                         $163.94
Hawkins, Ronald
1760 Riverstone Circle
Corona, CA 92883                               19127    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $859.98                                                                                         $859.98
Chung, Francis
30 Fanpalm
Irvine, CA 92620                               19128    9/25/2020    24 Hour Fitness United States, Inc.                   $71.92                                                                                          $71.92
Pacifico, Diane
458 Morris Avenue
Apartment 12
Elizabeth, NJ 07208                            19129    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                             $750.00                                 $750.00
Garfield, Hayden
5453 S Capitol Reef Dr
Taylorsville , UT 84129                        19130    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00


                                                                                                Page 1113 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1114 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Weirbeky, Carol
27792 Homestead Road
Laguna Niguel, CA 92677‐3761                   19131    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Arnold, Lynn
P.O. Box 1502
Oak View, CA 93022                             19132    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $949.00                                                                                         $949.00
Manzano, Katherine M
6514 Lindley Avenue
Reseda, CA 91335                               19133    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $312.45                                                                                         $312.45
Rompel, Jon Lee
278 Wren Ct.
Medford, OR 97501                              19134    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                         $198.00
Farrey, Kellen
415 El Vuelo
San Clemente, CA 92672                         19135    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $89.91                                                                                          $89.91
Anderson, Tiasha
P.O. Box 20323
El Cajon, CA 92021                             19136    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98
Pust, Jeffrey L.
3305 Gravelly Beach Lp NW
Olympia, WA 98502                              19137    9/25/2020     24 Hour Fitness Worldwide, Inc.                                      $1,890.51                                                                    $1,890.51
Harrison, Alrad
G. Dallas Horton & Associates
4435 South Eastern Ave.
Las Vegas, NV 89119                            19138    9/25/2020        24 Hour Fitness USA, Inc.                    $990,000.00                                                                                     $990,000.00
Sunshine, Richard C
18233 Westminster Drive
Lake Oswego, OR 97034                          19139    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $891.00                                                                      $891.00
Pereplyotchik, Yakov
3120 Brighton 5th St, apt 3E
Brooklyn, NY 11235                             19140    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Barta, David
1123 N Glenoaks Blvd
Burbank, CA 91504                              19141    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Tang, Jie
1901 Post Oak Blvd, Apt 3102
Houston, TX 77056                              19142    9/25/2020    24 Hour Fitness United States, Inc.                $1,360.00                                                                                       $1,360.00
Randall, Verla Loomis
P.O. Box 409
Piru, CA 93040‐0409                            19143    9/25/2020        24 Hour Fitness USA, Inc.                         $99.00                                                                                          $99.00
Zappa Ludwig, Dena M
3515 Morning Glory Drive
Castle Rock, CO 80109                          19144    9/25/2020    24 Hour Fitness United States, Inc.                $1,080.00                                                                                       $1,080.00
HUDSON & CALLEJA LLC
ATTN: TRISHA MESA
8603 SOUTH DIXIE HIGHWAY
SUITE 315
MIAMI, FL 33156                                19145    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $6,759.68                                                                                       $6,759.68
English, Hunter
1771 opechee dr
Miami, FL 33133                                19146    9/25/2020        24 Hour Fitness USA, Inc.                        $140.79                                                                                         $140.79
Santoro, Frank
26 Montell St.
Staten Island, NY 10302                        19147    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00

                                                                                                Page 1114 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1115 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Kitami, JeCeka
1207 W Rundberg Ln #B
Austin, TX 78758                              19148    9/23/2020    24 Hour Fitness Worldwide, Inc.                    $374.94                                                                                            $374.94
Newman, Myrna Gem
194 Garth Rd., Apt 3J
Scarsdale, NY 10583                           19149    9/25/2020       24 Hour Fitness USA, Inc.                       $670.00                                                                                            $670.00
Fonnesbeck, Ida k
4586 Paradise Knoll
Castro Valley, CA 94546                       19150    9/25/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Wickson, Mike
9142 Gettysburg Dr.
Huntington Beach, CA 92646                    19151    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Padungchai, Sumol
1603 Treasure Oaks Dr
Katy, 47 77450‐5088                           19152    9/28/2020    24 Hour Fitness Worldwide, Inc.                                           $35.72                                                                       $35.72
Oi, Sue
14935 Simonds St.
Mission Hills, CA 91345                       19153    9/25/2020    24 Hour Fitness Worldwide, Inc.                                          $560.00                                                                      $560.00
Quigg, James
1869 parkview circle
Costa Mesa, CA 92627                          19154    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,227.67                                                                                          $1,227.67
Raines, Kenneth A
1324 Lorenzo Dr
Fallbrook, CA 92028                           19155    9/29/2020       24 Hour Fitness USA, Inc.                                         $262,333.50                                                                  $262,333.50
Jones, Susan A.
14777 Wunderlich
Apt 1302
Houston, TX 77069                             19156    9/28/2020       24 Hour Fitness USA, Inc.                       $870.00                                                                                            $870.00
Holsbeke, Roger A
4109 Thoreau Circle
Flower Mound, TX 75022                        19157    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $140.72                                                                                            $140.72
Pirnazar, Sam
PO Box 219
Manhattan Beach, CA 90267‐0219                19158    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $920.00                                                                                            $920.00
Bittan, Bruce
203 East 72nd St
Apt 9C
New York, NY 10021                            19159    9/25/2020           24 New York LLC                             $250.00                                                                                            $250.00
Albalah, Barry
4 Elm Hill Drive
Rye Brook, NY 10573                           19160    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Hsiao, Walter Wendko
211 Brairwood
Irvine, CA 92604                              19161    9/25/2020    24 Hour Fitness Worldwide, Inc.                                        $4,000.00                                                                    $4,000.00
Pelegri, Marlene K.
13615 SE 186th PL
Renton, WA 98056                              19162    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $1,539.95                                                                                          $1,539.95
Phan, Norman
13906 Anita Pl
Garden Grove, CA 92843                        19163    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Lim, Nicholas Brian
487 Yale Street
San Francisco, CA 94134                       19164    9/25/2020       24 Hour Fitness USA, Inc.                       $598.81                                                                                            $598.81


                                                                                             Page 1115 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1116 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Hamilton, Kashmone Danielle
5619 Amaya Drive
Apartment #264
La Mesa, CA 91942                               19165    9/25/2020       24 Hour Fitness USA, Inc.                                             $600.00           $600.00                                                  $1,200.00
Summers, Robert L
3505 NE 80th Ave
Portland, OR 97213                              19166    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                $42.55                                  $42.55
Chang, James
2269 Felspar Street
#8
San Diego, CA 92019                             19167    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $2,227.05                                                                                          $2,227.05
Wolfe, Alyssa
4124 Middle Ridge Dr
Fairfax, VA 22033                               19168    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Torres, Jeime
Law office of Bert M. Vega
506 Sacramento Street
Vallejo, CA 94590                               19169    9/25/2020       24 Hour Fitness USA, Inc.                   $100,000.00                                                                                        $100,000.00
Tahiliani, Vasu
1598 Dorcey Lane
San Jose, CA 95120                              19170    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Du, Xiaoping
4250 Folker St.
Anchorage, AK 99508                             19171    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $799.00                                                                                            $799.00
Castillo, Giovanni
611 N. Niagara St.
Burbank, CA 91505                               19172    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Alvarez, Marco Antonio
1554 Shepard Ct
Santa Rosa, CA 95405                            19173    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Liang, Meina
3180 Via Siena Place
Santa Clara, CA 95051                           19174    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Gacnik, Debra Kay
922 Forest Park Ct.
Keller, TX 76248                                19175    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $592.00                                                                                            $592.00
DeHarpporte, James
3431 Park Blvd.
Apt. 302
San Diego , CA 92103                            19176    9/25/2020    24 Hour Fitness Worldwide, Inc.                                        $1,050.00                                                                    $1,050.00
Klingen, Shannon
8629 Olmstead Terrace
North Richland Hills, TX 76180                  19177    9/25/2020       24 Hour Fitness USA, Inc.                                              $56.00                               $56.00                                 $112.00
Sartoro, Mary
26 Montell St
SI, NY 10302                                    19178    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Ojeda, Enrique
3919 Seven Tree Blvd A212
San Jose, CA 95111                              19179    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                            $750.00                                                    $750.00
Yefremenkova, Marina
7205 Offield Ct
Sacramento, CA 95842                            19180    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00



                                                                                               Page 1116 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1117 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Patel, Dipak
12912 Bloomfield Ave
Norwalk, CA 90650                              19181    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $71.99            $358.00                                                                      $429.99
Crisamore, Mike
2114 Shadybriar Dr
Houston, TX 77077                              19182    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $110.00                                                                                         $110.00
Shebel, Kim M
2940 Estancia
San Clemente, CA 92673                         19183    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                         $720.00
Moeker, Kathy
5935 S. Logan Court
Littleton, CO 80121                            19184    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Tuthill, David W.
5365 Morgans Point Dr.
Oxford, MD 21654                               19185    9/25/2020        24 Hour Fitness USA, Inc.                      $1,056.00                                                                                       $1,056.00
Patel, Michael
2681 North Flamingo road #1508
Sunrise , FL 33323                             19186    9/24/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Hinge, Govind
2410 S Voss Rd, Apt G214
Houston, TX 77057                              19187    9/27/2020        24 Hour Fitness USA, Inc.                        $740.00                                                                                         $740.00
AGUINAGA, DANIEL
GRAYSON & GRAYSON
15720 VENTURA
SUITE 412
ENCINO, CA 91436                               19188    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $57,917.00                                                                                      $57,917.00
Young, Gloria
6602 Colgate Avenue
Los Angeles, CA 90048                          19189    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                              $95.00                                  $95.00
Stuart, Shannon
19132 Huntington St., Apt C15
Huntington Beach , CA 92648                    19190    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $47.79                                                                                          $47.79
Melendez, Richard
237 E. Central Ave.
Monrovia, CA 91016                             19191    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Rubin, Michael L.
5883 Ciudad Leon Ct.
San Diego, CA 92120                            19192    9/25/2020    24 Hour Fitness United States, Inc.                $1,272.60                                                                                       $1,272.60
Jurkowski, Andrew
1303 Union St
Alameda, CA 94501                              19193    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Chen, ZhiWen
2175 Market St. Apt.#C101
San Francisco, CA 94114                        19194    9/26/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
McGroarty, William
3765 South Poplar Street
Denver, CO 80237                               19195    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $627.70                                                                                         $627.70
Usova, Larisa
3120 Brighton 5th St
Apt 3E
Brooklyn, NY 11235                             19196    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Jones, Patricia
2627 Sonoma Street
El Cerrito, CA 94530                           19197    9/27/2020        24 Hour Fitness USA, Inc.                        $210.00                                                                                         $210.00

                                                                                                Page 1117 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1118 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Serrano, Rolando
148 Duxbury Pl,
Vallejo, CA 94591                               19198    9/26/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                             $99.00
Flores, Claudia
5822 Fresno Ave
Richmond, CA 94804                              19199    9/26/2020    24 Hour Fitness Worldwide, Inc.                                        $1,622.00                                                                    $1,622.00
Yanakiev, Stoyan Valentinov
2825 Ellendale Pl
Apt C
Los Angeles, CA 90007                           19200    9/26/2020       24 Hour Fitness USA, Inc.                                           $5,300.00                                                                    $5,300.00
Levin, Sara Glenn
3584 28th St.
San Diego, CA 92104                             19201    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                            $499.98
Landsman, Sandra
80‐08 135th Street Apt 103
Jamaica, NY 11435                               19202    9/27/2020           24 New York LLC                             $528.00                                                                                            $528.00
Setterberg, Diana
P O Box 19304
San Diego, CA 92159‐0304                        19203    9/28/2020    24 Hour Fitness Worldwide, Inc.          $2,000,000,000.00                                                                                  $2,000,000,000.00
Wu, Richard
24304 Brookwood Dr.
Diamond Bar, CA 91765                           19204    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Baldinger, Harry
1546 East 7th Street
Brooklyn, NY 11230                              19205    9/26/2020    24 Hour Fitness Worldwide, Inc.                                          $670.00                                                                      $670.00
Perez, James Rodriguez
2840 M.L. King Jr. Way
Oakland, CA 94609                               19206    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $2.00            $162.00                                                                      $164.00
Cuellar, Emmanuel
13013 Newport st
Hesperia, CA 92344                              19207    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $162.00                                                                                            $162.00
Nguyen, Khai
1570 165th Ave Apt 205
San Leandro, CA 94578                           19208    10/1/2020     24 Hour Fitness Holdings LLC                      $429.99                                                                                            $429.99
Nauage, Mohammed S
214 E 51st Street Apt 5H
New York City, NY 10022                         19209    9/28/2020       24 Hour Fitness USA, Inc.                     $1,890.00                                                                                          $1,890.00
Narayanaswamy, Sindya
822 Harris Avenue
Austin, TX 78705                                19210    9/29/2020    24 Hour Fitness Worldwide, Inc.                                        $1,723.80                                                                    $1,723.80
Tucker, Tracy
6433 Macarthur Drive
Fort Worth, TX 76148                            19211    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $53.04                                                                                             $53.04
Wong, Ernest
2626 Broderick Avenue
Duarte, CA 91010                                19212    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $389.99               $429.99                                                                      $819.98
Purviance, Donna
3451 Camino Alegre
Carlsbad, CA 92009                              19213    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Sheldon, Nesi Nesi
14707 Trumpetvine Pl
Bakersfield, CA 93314                           19214    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $2,848.87                                                                                          $2,848.87



                                                                                               Page 1118 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1119 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Turner, Susan J
784 Ore Court
West Sacramento, CA 95691                     19215    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,633.00                                                                                          $1,633.00
Trani, Tony
776 Mile Square Road
Yonkers, NY 10704                             19216    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $15.00                                                                                             $15.00
Sandoval, John
675so. Quivas Denver
Denver, CO 80223                              19217    9/27/2020              24 Denver LLC                                   $0.00                                                                                           $0.00
Kim, Meanhwan
                                              19218    9/27/2020        24 Hour Fitness USA, Inc.                        $265.20                                                                                            $265.20
Flores, Karen Suzanne
2961 San Francisco Ave.
Long Beach, CA 90806‐1411                     19219    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,757.67                                                                                          $1,757.67
James, Ivelisse E.
8 BERARD BLVD
Oakdale, NY 11769                             19220    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Shuek, Isaac
5715 Vineland Ave Apt 19
North Hollywood, CA 91601                     19221    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $167.96                                                                                            $167.96
McKinsey, Kate
9208 Tara Ln
Austin, TX 78737                              19222    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Bales, Gary
17510 E Nichols Place
Centennial, CO 80016                          19223    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $170.00                                                                                            $170.00
ORTEGA, MARIA FLOR
5020 PALM HILL DR
APT B118
WEST PALM BEACH, FL 33415                     19224    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $106.11                                                                                            $106.11
Narayan, Saradendu K.
2114 Valleydale Lane
Encinitas, CA 92024                           19225    9/28/2020        24 Hour Fitness USA, Inc.                        $216.33                                                                                            $216.33
MICHAEL, TEESE JOSEPH
11879 HICKORY LOOP
THORNTON, TX 76687                            19226    9/28/2020        24 Hour Fitness USA, Inc.                     $60,093.79                                                                                         $60,093.79
Maximova, Ekaterina
100 Azalea Ct
Vallejo, CA 94589                             19227    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Krause, Natalie
1110 Husky St #3
Kalispell, MT 59901                           19228    9/25/2020        24 Hour Fitness USA, Inc.                        $499.92                                                                                            $499.92
Macias, Celica
459 Camino Real St.
Duarte, CA 91010                              19229    9/27/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Sviridov, Yuriy M
6443 Longdale dr.
North Highlands, CA 95660                     19230    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $376.25                                                                                            $376.25
Ceja‐Orozco, Janet
1818 Sanford Ave.
San Pablo, CA 94806                           19231    9/29/2020           24 San Francisco LLC                                                                                     $400.00                                 $400.00
Fadal, Tamsen
1 W End Ave 40D
New York, NY 10023                            19232    9/25/2020    24 Hour Fitness United States, Inc.                $2,000.00                                                                                          $2,000.00

                                                                                               Page 1119 of 1495
                                                         Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1120 of 1495
                                                                                                              Claim Register
                                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                                            Case No. 20‐11558

                                                                                                                        Current General                                             Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                            Amount                                                      Amount
Chambers, Melissa
3750 Goodland Ave
Studio CIty, CA 91604                                       19233    9/25/2020    24 Hour Fitness Worldwide, Inc.                     $19.36                                                                                          $19.36
Tondre, Jeffrey
1920 W West Ave
Fullerton, CA 92833                                         19234    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $58.00                                                                                          $58.00
Zhou, Bo
982 Bryant Way,
Sunnyvale , CA 94087                                        19235    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Large, Anna
3338 Ashford Park Drive
Houston, TX 77082                                           19236    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $200.45                                                                                         $200.45
Chen, Judy
4826 Blackhorse Road
Rancho Palos Verdes, CA 90275                               19237    9/25/2020    24 Hour Fitness Worldwide, Inc.                    $358.13                                                                                         $358.13
Wong, Josephine Chou
11578 Lark Drive
Rancho Cucamonga, CA 91701                                  19238    9/28/2020    24 Hour Fitness Worldwide, Inc.                                       $291.57                                                                      $291.57
Zheng, Jun
2404 Allred Dr Apt B
Austin, TX 78748                                            19239    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $66.50                                                                                          $66.50
Melton, Joey
8914 Rotheram Ave
San Diego , CA 92129                                        19240    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Newman, Howard S
882 Coachway
Annapolis , MD 21401                                        19241    9/27/2020       24 Hour Fitness USA, Inc.                                        $1,327.73                                                                    $1,327.73
Santibanes, John
120‐G Landers Street
San Francisco, CA 94114                                     19242    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Marthaler, Rebekah Kathleen
43 NYE AVE
Whippany, NJ 07981                                          19243    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Northpoint Investors, a California general partnership
c/o Wilsey Bennett Co.
Dale K. Carrigan
235 Kansas Street, Suite 200
San Francisco, CA 94103                                     19244    9/27/2020       24 Hour Fitness USA, Inc.                 $1,489,286.00        $145,787.00                                                                $1,635,073.00
Davis, Corey
10307 Silkwood Court
Springdale, MD 20774                                        19245    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $99.98                                                                                          $99.98
Morgan, Bethanye
2912 Siesta Trail
Grand Prairie, Tx 75052                                     19246    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $52.00                                                                                          $52.00
Duerr, Sarah
1636 W. Cris Ave.
Anaheim, CA 92802                                           19247    9/27/2020       24 Hour Fitness USA, Inc.                       $121.60                                                                                         $121.60
Ly, Evelyn
5591 Driftwood Ave.
La Palma, CA 90623                                          19248    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $48.00                                                                                          $48.00
Teske, Jason
333 1st St, D218
Seal Beach, CA 90740                                        19249    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00


                                                                                                           Page 1120 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1121 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Furney, Joseph
4360 Sanderling Cir, Unit 58
Las Vegas, NV 89103                             19250    9/25/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                         $600.00
Yang, Feiqin
1906 Lockwood Ave.
Fremont, CA 94539                               19251    9/27/2020        24 Hour Fitness USA, Inc.                        $699.00                                                                                         $699.00
Christain Brothers Automotive‐ Castle Rock
5721 New Abbey Lane
Castle Rock, CO 80108                           19252    9/27/2020    24 Hour Fitness United States, Inc.                $1,839.50                                                                                       $1,839.50
Ruiz, Gene
13622 161st Pl SE
Renton, WA 98059                                19253    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $859.98                                                                                         $859.98
Tan, Serena Mae
408 Summer Alcove Way
Austin, TX 78732                                19254    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $615.69                                                                                         $615.69
Peterson, Jake Joseph
6739 N Glasner Ln.
West Hills, CA 91307                            19255    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $299.90                                                                                         $299.90
Kollengode, Nathan R.
16306 Alpine Pl
La Mirada, CA 90638                             19256    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Ray, Madhusri
2000 Pasqual Dr.
Roseville, CA 95661                             19257    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Alcantar, Zach
868 S Rancho Santa Fe Rd Apt H
San Marcos, CA 92078                            19258    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Anguiano, Manuel
1941 Dye Rd
Ramona, CA 92065                                19259    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $153.64                                                                                         $153.64
Bartlett, Alberto
801 Southview Road #G
Arcadia, CA 91007                               19260    9/27/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Virk, Gurbachan S
9465 Blessing Drive
Pleasanton, CA 94588                            19261    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $5,939.80                                                                                       $5,939.80
BURKE, BRYAN
228 Woodbourne Drive
Bakersfield, CA 93312                           19262    9/27/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                       $1,000.00
Plagmann, Laura
2900 SE Cornelius Pass Rd. Suite 300
Hillsboro, OR 97123                             19263    9/27/2020    24 Hour Fitness United States, Inc.                $1,474.00                                                                                       $1,474.00
Preston, Janet
553 Garden Creek Pl
Danville, CA 94526                              19264    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00
McElroy, Robert
8963 NW 44th Court
Sunrise, FL 33351                               19265    9/25/2020     24 Hour Fitness Worldwide, Inc.                   $1,977.84                                                                                       $1,977.84
Emanuelson, Joseph
790 Camino De La Reina
Unit 162
San Diego, CA 92108                             19266    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00



                                                                                                 Page 1121 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1122 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Dong, Minxia
6952 Gypsum Creek Drive
Eastvale, CA 92880‐3695                         19267    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $202.18                                                                                         $202.18
Lahijani, Soodabeh
555 Pierce St Apt 1408
Albany, CA 94706                                19268    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Groysman, Lyudmila
2944 W 5th St, Apt 19H
Brooklyn, NY 11224                              19269    9/25/2020        24 Hour Fitness USA, Inc.                        $215.88                                                                                         $215.88
Ganske‐Cerizo, Ranae Fay
PO Box 2832
Wailuku, HI 96793                               19270    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                                             $600.00                                 $600.00
Solis, Rafael
1429 Valenza Ave
Rowland Hts, CA 91748                           19271    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Fanning, Amy
5312 W. 24th St.
Greeley, CO 80634                               19272    9/27/2020    24 Hour Fitness United States, Inc.                  $189.99                                                                                         $189.99
YU, QI RICHARD
43162 PALM PL
FREMONT, CA 94539                               19273    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Vyas, Ajit
4607 La Branch St
Houston, TX 77004                               19274    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Hoang, Loan
16511 Lasting Light Ln
Houston, TX 77095                               19275    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $56.89                                                                                          $56.89
RAMAN, LALITHA
5655 S FALLWOOD DR
20
TAYLORSVILLE, UT 84129                          19276    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Gonzalez, Yvette
191 S Barbara way
Anaheim, ca 92806                               19277    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                         $720.00
Zhu, Xiaoqing
19270 Colima Rd Apt 10
Rowland Heigts, CA 91748                        19278    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Garcia, Pablo
363 West Mountain View Street
Altadena, CA 91001                              19279    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                          $500.00                                                    $500.00
Ashby, Judith
7611 Whitney Dr.
Huntington Beach, CA 92647                      19280    9/27/2020     24 Hour Fitness Worldwide, Inc.                                      $1,541.00                                                                    $1,541.00
DIXON, KIMBERLY
5308 WEATHERFORD DR
LOS ANGELES , CA 90008                          19281    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Phyllis Hanvey and son Geoff Estrada
2600 Pecan Creek Dr.
Leander, TX 78641                               19282    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Schmeidler, Rachel
8440 FOUNTAIN AVE #204
WEST HOLLYWOD, CA 90069                         19283    9/27/2020    24 Hour Fitness United States, Inc.               $50,000.00                                                                                      $50,000.00



                                                                                                 Page 1122 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1123 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Tolberg, Margaret
6468 Ridgecrest Ln
Somis, CA 93066‐9742                            19284    9/25/2020        24 Hour Fitness USA, Inc.                                           $358.33                                                                      $358.33
Caporale, Mary
32775 Leah Drive
Dana Point, ca 92629                            19285    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
ELARIO, IAN
PO BOX 27352
SANTA ANA, CA 92799‐7352                        19286    9/27/2020     24 Hour Fitness Worldwide, Inc.                                      $1,889.99                                                                    $1,889.99
Robinson, Jennifer
3226 Henson Avenue
Annapolis, MD 21403                             19287    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $553.38                                                                                         $553.38
Schauer, Greg
3015 Via Buena Vista #D
Lagunda Woods, CA 92637                         19288    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                          $99.99
Tysons West Retail, L.L.C.
Jamie L. Edmonson, Esq.
Robinson & Cole LLP
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                            19289    9/28/2020        24 Hour Fitness USA, Inc.                  $2,761,433.96                                                                                   $2,761,433.96
Lee, Annabelle
303 Inverness Way S, Unit 307
Englewood, CO 80112                             19290    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
kingsmill, john
4158 Conrad Drive
Spring Valley, CA 91977                         19291    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $586.43                                                                                         $586.43
Markwardt, Donn
990 Donna Lynn Way
Gladstone, OR 97027                             19292    9/25/2020     24 Hour Fitness Worldwide, Inc.                     $370.00                                                                                         $370.00
Marden, Gwen
27813 Siruela
Mission Viejo, CA 92692                         19293    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,420.00                                                                                       $1,420.00
Gillham, Mary
2425 Cumberland Rd
San Marino, CA 91108‐2108                       19294    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Voronovitskaya, Polina
5421 Sylvan Avenue, Apt. 2J
Bronx, NY 10471                                 19295    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Orozco, Debbie
7684 Laguna Beach Way
Antelope, CA 95843                              19296    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $459.99                                                                                         $459.99
Gong, Wei Dong
29066 Westmnster Court
Hayward, CA 94544                               19297    9/27/2020        24 Hour Fitness USA, Inc.                                                             $350.00                                                    $350.00
Guerrero‐Gonzalez, Julio
1751 Ellis St. Apt 111
Concord, CA 94520                               19298    9/27/2020    24 Hour Fitness United States, Inc.                  $950.00                                                                                         $950.00
Frank, Sondra Elaine
11852 Reagan St.
Los Alamitos, CA 90720                          19299    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                          $30.00
Rosekrans, May
1840 Vernon Lane
Superior, CO 80027                              19300    9/27/2020    24 Hour Fitness United States, Inc.                   $89.00                                                                                          $89.00


                                                                                                 Page 1123 of 1495
                                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1124 of 1495
                                                                                                                 Claim Register
                                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                                               Case No. 20‐11558

                                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                               Amount                                                      Amount
ELARIO, MARIA
31752 VIA BELARDES
SAN JUAN CAPO, CA 92675‐3031                                 19301    9/27/2020     24 Hour Fitness Worldwide, Inc.                                      $1,919.99                                                                    $1,919.99
Luttrell, Les
113 Mescalero
Liberty Hill, TX 78642                                       19302    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                         $175.00
Ramos, Guadalupe
1833 N. Diamond St
Orange, CA 92867                                             19303    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $264.85                                                                                         $264.85
Rodriguez, Elizabeth
1700 Woodbury Rd Apt 1707
Orlando , FL 32828                                           19304    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $248.88                                                                                         $248.88
Castillo, Delmy F
17075 Via Margarita
San Lorenzo, CA 94580                                        19305    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                          $69.00
Hill‐Garrett, Karen
11513 High Mountain Dr
Sandy, UT 84092                                              19306    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,881.00                                                                                       $1,881.00
Lee, William
8017 Divernon Ave.
Las Vegas, NV 89149                                          19307    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Palacio, Eric
3940 Roxton Ave
Los Angeles, CA 90008                                        19308    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
Denison, Della Mae
PO Box 542
Penngrove, CA 94951                                          19309    9/25/2020     24 Hour Fitness Worldwide, Inc.                                        $780.00                                                                      $780.00
Liao, Lingjuan
2003 Artesia Blvd, 111
Torrance, CA 90504                                           19310    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
SOUTH SAN FRANCISCO SCAVENGER CO INC
500 EAST JAMIE COURT
SOUTH SAN FRANCISCO, CA 94080                                19311    9/25/2020    24 Hour Fitness United States, Inc.                  $612.88                                                                                         $612.88
Hansen, Gregg S.
176 W Chanslor Ave.
Richmond, CA 94801‐3433                                      19312    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $16.50                                                                                          $16.50
Lozano, Miguel Angel
510 Saddlebrook Dr. Spc 54
San Jose, CA 95136                                           19313    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $49.34                                                                                          $49.34
Palacio, Michelle
3940 ROXTON AVE
LOS ANGELES, CA 90008                                        19314    9/27/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
Arandia, Harold
7051 N Missouri Ave
Portland, OR 97217                                           19315    9/27/2020     24 Hour Fitness Worldwide, Inc.                      $90.38                                                                                          $90.38
Palacio, Sharon
3940 Roxton Ave
Los Angeles, CA 90008                                        19316    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
North Halstead Associates, LLC c/o EverWest Real Estate
Partners, LLC
Davis Graham & Stubbs LLP
Attention: Kyler Burgi
1550 17th Street, Suite 500
Denver, CO 80202                                             19317    9/28/2020        24 Hour Fitness USA, Inc.                    $699,480.19                                                                                     $699,480.19

                                                                                                              Page 1124 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1125 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Lawrence‐Tourinho, Jose
428 N Wabash Avenue
Glendora, CA 91741                              19318    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $6,164.00                                                                                       $6,164.00
CONVALECER, IRA
4934 HOLYOKE WAY
SACRAMENTO, CA 95841                            19319    9/27/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Valenzuela, Maria
720 W 144th St.
Gardena, CA 90247                               19320    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Soberanes, Michael
1614 139th Avenue
San Leandro, CA 94578                           19321    9/28/2020       24 Hour Fitness USA, Inc.                       $383.99                                                                                         $383.99
Cheung, Yuen‐Cheung
8738 19th Ave
Brooklyn, NY 11214                              19322    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $143.88                                                                                         $143.88
Morales, Joaquin Alonzo
337 E 116th Pl
Los Angeles, CA 90061                           19323    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Carter, Kevin
1322 Bark Circle
Upland, CA 91786                                19324    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Schleef, Raymond Richard
1527 Kings Cross Drive
Cardiff by the Sea, CA 92007                    19325    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $460.00                                                                                         $460.00
Griffin, Kimberly D
2569 Park Blvd. T105
Palo Alto, CA 94306                             19326    9/28/2020       24 Hour Fitness USA, Inc.                                      $605,450.13                                                                  $605,450.13
Glenn‐Levin, Jeffrey S
3584 28th St.
San Diego, CA 92104                             19327    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $399.98                                                                                         $399.98
Simons, Kelly Marchand
2805 Standing Juniper Ct
Pflugerville, TX 78660                          19328    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $352.08                                                                                         $352.08
Lawrence‐Tourinho, Ian
428 N Wabash Avenue
Glendora, CA 91741                              19329    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $737.00                                                                                         $737.00
Draper, Linda K.
3875 Pecan Circle
Laporte, TX 77571                               19330    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Omoto, Henry B
94‐870 Lumiauau St. P205
Waipahu, HI 96797                               19331    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Hess, Howard
3143 Palmer St.
Sacramento, CA 95815                            19332    9/28/2020    24 Hour Fitness Worldwide, Inc.                                    $13,650.00                        $1,000,000.00                           $1,013,650.00
Cheung, Koi Yung
8738 19th ave
Brooklyn, NY 11214                              19333    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $191.88                                                                                         $191.88
Lam, Sally
3001 Vinson Ln
Plano, TX 75093                                 19334    9/27/2020    24 Hour Fitness Worldwide, Inc.                                     $2,000.00                                                                    $2,000.00
Dorsett, Donald C
12425 Foyette Lane
Upper Marlboro, MD 20772                        19335    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $818.00                                                                                         $818.00

                                                                                               Page 1125 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1126 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Hatahet, Maher
2605 Grant Ave. #C
Redondo Beach, CA 90278                        19336    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $1,008.00                                                                                          $1,008.00
Daryani, Hema
104 Alley Way
Mountain View, CA 94040                        19337    9/27/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Striff, Sony
15101 Kingston Ln
Huntington Beach, CA 92647                     19338    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Casillas, Marisol
11308 Elm Street
Lynwood, CA 90262                              19339    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $460.00                                                                                            $460.00
Semebene, Dwoda
14427 Cerise Ave
Apt 7
Hawthorne, CA 90250                            19340    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Panenka, Phyllis
3710 Tulsa Way
Fort Worth, TX 76107                           19341    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,823.90                                                                                          $1,823.90
454
455
                                               19342    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $1.00                                                                                           $1.00
Kitamura, Ryuzo
6948 Tanglewood Road
San Diego, CA 92111                            19343    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hoy, Ryan Joseph
4880 Sunset Terrace Unit A
Fair Oaks, CA 95628                            19344    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Torres, James
7400 Center Avenue, Apartment #201
Huntington Beach, CA 92647                     19345    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $131.69                                                                                            $131.69
Moffatt, Cheryl McKay
4961 Via Ventosa
Yorba Linda, CA 92886‐4639                     19346    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $552.00             $3,025.00                                                                    $3,577.00
Rodriguez, Henry
7905 Moore Rd
Pearland, TX 77584                             19347    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $21.65                                                                                             $21.65
Yannam, Raghu
17484 NW Wood Rush Way
Portland, OR 97229                             19348    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Nozama, Kazumi
12003 Balfour St.
Whittier, CA 90606                             19349    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $286.66                                                                                            $286.66
 Lindloff, Brenda
11165 Taloncrest Way Unit #52,
 San Diego, CA 92126                           19350    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,799.72                                                                                          $2,799.72
Garcia, Juan
1424 St. Georges Ave
Avenel, NJ 07079                               19351    9/27/2020    24 Hour Fitness Worldwide, Inc.                    $242.56                                                                                            $242.56
GULLEY, DUSHAWN E
PO Box 1153
Pinole, CA 94564                               19352    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                               $350.00                                 $350.00



                                                                                              Page 1126 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1127 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Buckley, Destony
660 Mesa Circle
Hayward, CA 94541                              19353    9/27/2020     24 Hour Fitness Worldwide, Inc.                   $3,705.00                            $4,200.00                                                  $7,905.00
CSG Systems, Inc.
Polsinelli PC
Attn: Shanti Katona
222 Delaware Avenue, Suite 1101
Wilmington, DE 19801                           19354    9/28/2020        24 Hour Fitness USA, Inc.                     $48,920.06                                                                                      $48,920.06
Pitts, Leslie
1514 South Cochran Ave,. Apt 4
Los Angeles, CA 90019                          19355    9/28/2020     24 Hour Fitness Worldwide, Inc.                                        $198.00                                                                      $198.00
Nakamura, Takehiko
5479 Treeflower Dr.
Livermore, CA 94551                            19356    9/28/2020     24 Hour Fitness Worldwide, Inc.                                        $699.00                              $145.00                                 $844.00
Turley, Janice Lee
17 Sundance Dr
Newport Beach, CA 92663                        19357    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $840.00                                                                                         $840.00
Kephart, Dennis
2 Enterprise, Apt 3210
Aliso Viejo, CA 92656                          19358    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Rama, Genti
15111 Starbuck St
Whttier, CA 90603                              19359    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Varada, Padma
3220 Denali Dr
Irving , TX 75063                              19360    9/28/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Setterberg, Randy
P.O. Box 1916
990 Hwy 95 at Station Hwy
Bullhead City, AZ 86430‐1916                   19361    9/28/2020     24 Hour Fitness Worldwide, Inc.           $2,000,000,000.00                                                                               $2,000,000,000.00
Goguen, Bishop
4550 Kittredge st
Unit 3203
Denver, CO 80239                               19362    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $114.63                                                                                         $114.63
Miller, Gina
9859 Mosswood Circle
Folsom, CA 95630                               19363    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $53.03                                               $1,475.74                               $1,528.77
Thao, Meady
7752 Southbreeze Drive
Sacramento, CA 95828                           19364    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
He, Dan Hua
6250 Marguerite Dr
Newark, CA 94560                               19365    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Woghin, Allyn
3743 W 182nd Street
Torrance, CA 90504                             19366    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99
Seivani, Mahin Khalilzadeh
19528 Ventura Blvd. #763
Tarzana, CA 91356‐2917                         19367    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Latko, Jacek
POB 88741
Honolulu, HI 96830                             19368    9/27/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00



                                                                                                Page 1127 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1128 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Khamooshi, Sadegh
19528 Ventura Blvd. #763
Tarzana, CA 91356‐2917                         19369    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Larkin, Robert
58 Kyle Ct.
Ladera Ranch, CA 92694                         19370    9/25/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Azarani, Linda
8837 18th Ave (1st Floor)
Brooklyn, NY 11214                             19371    9/25/2020     24 Hour Fitness Worldwide, Inc.                                         $1,800.00                                $0.00                               $1,800.00
Armbruster, Su
2100 Winterstone Ct
Fort Collins, CO 80525                         19372    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                            $499.92
Paisley, Tina
145 Rosemary Pl
Chula Vista, CA 91910                          19373    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nolan, Victoria
1526 N. Thompson Dr
Bay Shore, NY 11706                            19374    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                                $350.00                                 $350.00
Castle‐Buss, Toni
10068 Lake Canyon Court
Santee, CA 92071                               19375    9/28/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Bishop, Diane E
2208 Lago Canyon Ct
Pearland, TX 77089                             19376    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98
Toston, Cassandra D
6680 Walnut Ave
Long Beach, CA 90805                           19377    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $220.00                                                                                            $220.00
Ayala, Ramona
16146 Villa Flores Dr.
Hacienda Heights, CA 91745                     19378    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mutha, Sanjay
222 Tewksbury Court
San Ramon, CA 94582                            19379    9/28/2020    24 Hour Fitness United States, Inc.                                        $699.00                                                                      $699.00
Kelly, Julie Anna
5459 94th PL SW
Mukilteo, WA 98275                             19380    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Busch, Richard J.
25025 SE Klahanie Blvd Apt F203
Issaquah, WA 98029                             19381    9/28/2020        24 Hour Fitness USA, Inc.                      $2,191.12                                                                                          $2,191.12
Vasile, Marion
123‐40 83rd Avenue
Apt. 7F
Kew Gardens, NY 11415                          19382    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $828.00                                                                                            $828.00
Gomez, Jean
258 Warburton Ave
Hawthorne, NJ 07506                            19383    9/28/2020    24 Hour Fitness United States, Inc.                   $44.09                                                                                             $44.09
Dohrer, Gary William
243 East Glaucus Street
Unit E
Encinitas, CA 92024                            19384    9/28/2020    24 Hour Fitness United States, Inc.                  $240.00                                                                                            $240.00
Watkins, Monika
8916 Seneca St.
Oakland, CA 94605                              19385    9/28/2020    24 Hour Fitness United States, Inc.                  $399.99                                                                                            $399.99


                                                                                                Page 1128 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1129 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
King, Kathline
12048 Lamanda Street, #3
Los Angeles, CA 90066                           19386    9/28/2020        24 Hour Fitness USA, Inc.                        $851.74            $851.74                                                                    $1,703.48
Kwan, Kinyee
1971 Trinity Way
West Sacramento, CA 95691                       19387    9/28/2020    24 Hour Fitness United States, Inc.               $21,120.00                                                                                      $21,120.00
Rojas, Trevor
13516 Dove Ranch Road
Roanoke, TX 76262                               19388    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Nunsavathu, Aravind
1550 Quintana Ct
Fremont, CA 94539                               19389    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Khalil, Fadi
9410 Owensmouth Ave
Chatsworth, CA 91311                            19390    9/28/2020        24 Hour Fitness USA, Inc.                        $750.00                                                                                         $750.00
Liang, Jinming
2820 99th PL SE
Everett, WA 98208                               19391    9/28/2020        24 Hour Fitness USA, Inc.                         $41.70                                                                                          $41.70
Miller, Susan
1684 Decoto Road
Suite 215
Union City, CA 94587                            19392    9/28/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Mendoza, Cynthia
6310 Indiana Avenue
Long Beach, CA 90805                            19393    9/28/2020        24 Hour Fitness USA, Inc.                        $700.00                                                                                         $700.00
Mughal, Sameer
32 Mclean Street,
Iselin, NJ 08830                                19394    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $50.10                                                                                          $50.10
De Leon, Lenard
12201 Tukwila Intl. Blvd #100
Tukwila, WA 98168                               19395    9/28/2020        24 Hour Fitness USA, Inc.                         $67.05                                                                                          $67.05
Johnson Health Tech North America, Inc.
1600 Landmark Drive
Cottage Grove, WI 53527                         19396    9/28/2020        24 Hour Fitness USA, Inc.                    $121,721.84                                                                                     $121,721.84
Ip, Andrew
4633 Korbel Street
Union City, CA 94587                            19397    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $3,791.98                                                                                       $3,791.98
Kellermeyer Bergensons Services LLC
Attn: Van Andres, Esq., Associate Counsel
1575 Henthorne Drive
Maumee , OH 43537                               19398    9/28/2020        24 Hour Fitness USA, Inc.                  $8,681,942.73                                                                                   $8,681,942.73
Mughal, Sameer
32 Mclean Street
Iselin, NJ 08830                                19399    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $565.00                                                                                         $565.00
Seilsepour, Behrooz
7907 Country Ridge Lane
Plano, TX 75024                                 19400    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $53.58                                                                                          $53.58
Xie, Saining
5357 Rancho Del Sur Dr
Fremont, CA 94555                               19401    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Basler, Andre
244 Pomona Ave
El Cerrito, CA 94530                            19402    9/28/2020        24 Hour Fitness USA, Inc.                        $308.34                                                                                         $308.34


                                                                                                 Page 1129 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1130 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Peterson, Jordyn
13765 NW Pettygrove St.
Portland, OR 97229                             19403    9/28/2020       24 Hour Fitness USA, Inc.                       $466.00                                                                                            $466.00
Netherton, Austin
1211 140th Street Ct NW
Gig Harbor, WA 98332                           19404    9/28/2020       24 Hour Fitness USA, Inc.                     $1,440.00                                                                                          $1,440.00
Hernandez, Kelsie
91‐1160 Katakana St. #607
Ewa Beach, HI 96706                            19405    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $345.00                                                                                            $345.00
Baldwin, Jarad
670 Palmetto Ave.
San Francisco, CA 94132                        19406    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Flageolle, Dorothy
1330 S. Eliot St.
Denver, CO 80219                               19407    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $143.00                                                                                            $143.00
Galeas, Marcela
69‐67 181 Street
Fresh Meadows, NY 11365                        19408    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Bolden, Sara
123 Augustine
Irvine, CA 92618                               19409    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Li, John
1700 Manor Cir
El Cerrito, CA 94530                           19410    9/28/2020    24 Hour Fitness Worldwide, Inc.                                          $422.00                                                                      $422.00
Stiekema, Jennifer
1930 Tiara Dr.
Ojai, CA 93023                                 19411    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $123.98                                                                                            $123.98
Pugach, Tamara
177 Bay 23 St Apt 1A
Brooklyn, NY 11214                             19412    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $167.00                                                                                            $167.00
Schlesinger, Brian
17835 Timber Branch Pl
Canyon Country, CA 91387                       19413    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Furtado, Karen
9939 Maya Linda Rd.
Unit 41
San Diego, CA 92126‐4142                       19414    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                    $249.96                                 $499.92
Matsuura, Breanne
7343 Perera Circle
Sacramento, CA 95831                           19415    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $412.00                                                                                            $412.00
Lucas, Nikki P.
763 Halidon Way
Folsom, CA 95630                               19416    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $98.95                                                                                             $98.95
Pereyra, Joje
2321 Avalon Way
San Ramon, CA 94582                            19417    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                               $300.00                                 $300.00
Dickerson, Barry
6405 E. Roosevelt Ave.
Tacoma, WA 98404                               19418    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,084.37                                                                                          $1,084.37
Delgado, Ruth
P.O.Box 152313
San Diego, CA 92195                            19419    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $81.88                                                                                             $81.88



                                                                                              Page 1130 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1131 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Jones, Virginia
3567 Ruffin Road #235
San Diego, CA 92123                           19420    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $527.33                                                                                            $527.33
Ng, Jason
568 Cherry Ave
San Bruno, CA 94066                           19421    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $549.99                                                                                            $549.99
Mughal, Sameer
32 Mclean Street
Iselin, NJ 08830                              19422    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $250.07                                                                                            $250.07
Rivera, Robert
4244 Ivar Avenue
Rosemead, CA 91770                            19423    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Matus Cruz, Sandra Bellalid
Sandra Matus
311 N. Bushnell Ave. #C
Alhambra, CA 91801                            19424    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $394.16                                                                                            $394.16
Galantuomini, Gail
2987 Red Arrow Drive
Las Vegas, NV 89135                           19425    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Silva, Diana
2193 Granite Drive
Alamo, CA 94507                               19426    9/28/2020       24 Hour Fitness USA, Inc.                                             $174.50                                                                      $174.50
Phamornsuwana, Sarn
1375 Woodcutter Ln
Unit D
Wheaton, IL 60189                             19427    9/28/2020       24 Hour Fitness USA, Inc.                       $170.96                                                                                            $170.96
Zerebinski, Tamara
2500 Hale Drive
Burlingame, CA 94010                          19428    9/28/2020       24 Hour Fitness USA, Inc.                        $59.24                                                                                             $59.24
Fernandez, Andres M
2612 Thornbird Place
Boulder, CO 80304                             19429    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $91.32                                                                                             $91.32
Cui, Yanlin
1431 Manhattan Beach Blvd
Apt D
Manhattan Beach, CA 90266‐6155                19430    9/28/2020       24 Hour Fitness USA, Inc.                       $649.99                                                                                            $649.99
Campusano, Debra
310 Johnstone Dr.
San Rafael, CA 94903                          19431    9/28/2020       24 Hour Fitness USA, Inc.                       $249.99                                                                                            $249.99
Dang, Billy
1993 Thomas Ave
San Leandro, CA 94577                         19432    9/28/2020       24 Hour Fitness USA, Inc.                       $399.00                                                                                            $399.00
Cotter, Judith R
3038 Pike Drive
Riva, MD 21140                                19433    9/25/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hernandez, Karina
3158 Fitzpatrick Drive
Concord, CA 94519                             19434    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Golden, Krystal
1345 East 43 Place
Los Angeles, CA 90011                         19435    9/28/2020       24 Hour Fitness USA, Inc.                                                                                   $83.98                                  $83.98




                                                                                             Page 1131 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1132 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
JW QUALITY CONSTRUCTION INC
ATTN: Janda Wojciech
3109 Camdon Ct.
Pleasanton, CA 94588                          19436    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $38,279.00                                                                                      $38,279.00
Gali, Vijay
7046 Mesa Verde Ave
Irving, TX 75063                              19437    9/28/2020       24 Hour Fitness USA, Inc.                       $984.00                                                                                         $984.00
Costco Wholesale Corporation
David D. Ferguson
Polsinelli PC
900 W. 48th Place
Suite 900
Kansas City, MO 94112                         19438    9/28/2020       24 Hour Fitness USA, Inc.              $188,700,000.00                                                                                 $188,700,000.00
Pavecon Ltd. Co.
Bryan Cannon
Attorney at Law
P.O. Box 1733
Grapevine, TX 76099                           19439    9/28/2020       24 Hour Fitness USA, Inc.                                                          $5,297.76                                                  $5,297.76
Collins, Francis
325 Franklin St
Apt. 37
San Francisco, CA 94102                       19440    9/28/2020         24 San Francisco LLC                           $60.00                                                                                          $60.00
Koenig, Sarah
3459 Paseo De Alicia, Unit 19
Oceanside, CA 92056                           19441    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Chen, Eunice
3545 Ashbourne Circle
San Ramon, CA 94583                           19442    9/28/2020       24 Hour Fitness USA, Inc.                       $524.00                                                                                         $524.00
Boyd, Charles
60 Turner Place
Apt 1V
Brooklyn, NY 11218                            19443    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Principe, Alessandro
13209 Old Liberty Lane
Brandywine, MD 20613                          19444    9/29/2020       24 Hour Fitness USA, Inc.                        $88.18                                                                                          $88.18
Hovhanessian, Maxim
135 Farnham Court
San Jose, CA 95139                            19445    9/28/2020         24 San Francisco LLC                           $45.00                                                                                          $45.00
Pardy, Stephen
5001 Oak Springs Drive
Arlington, TX 76016                           19446    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $430.92                                                                                         $430.92
Su, Kim
7188 Alder Spring Way
San Jose, CA 95139                            19447    9/28/2020       24 Hour Fitness USA, Inc.                     $1,500.00                                                                                       $1,500.00
Bradfute, Rhonda
24464 Del Amo Road
Ramona, CA 92065                              19448    9/28/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                          $99.00
Flores, Jesus Prado
1237 Conway Ave.
Costa Mesa, CA 92626                          19449    9/28/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                         $100.00
Salazar, Nestor
1660 E. 53rd Street
Long Beach, CA 90805                          19450    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                          $40.00


                                                                                             Page 1132 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1133 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                            19451    9/28/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Padre Dam Municipal Water District
WATER DISTRICT
P.O. BOX 719003
SANTEE, CA 92072‐9003                          19452    9/28/2020        24 Hour Fitness USA, Inc.                      $1,335.34                                                                                          $1,335.34
Bruce, Evelyn
738 Loyola Ave
Carson, CA 90746                               19453    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $105.79                                                                                            $105.79
Contini, Patricia D.
725 Camino De Celeste
Thousand Oaks, CA 91360                        19454    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $79.00                                                                                             $79.00
Parkyn, James Francis
8822 Crescent Drive
Huntington Beach, CA 92646                     19455    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $499.98                                                                                            $499.98
Barkan, Susan
1535 NE 102nd Street
Seattle, WA 98125                              19456    9/28/2020        24 Hour Fitness USA, Inc.                        $169.55                                                                                            $169.55
Pierce, Kip
BOX 1498
Beverly Hills, CA 90213                        19457    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ra, Cynthia
95202 Ahohui St
Mililani, HI 96789                             19458    9/28/2020              RS FIT CA LLC                            $1,759.16                                                                                          $1,759.16
Capobianco, Marc
P.O. Box 34351
San Diego, CA 92163                            19459    9/28/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                            $350.00
Watkins, William R.
8916 Seneca Street
Oakland, CA 94605                              19460    9/28/2020    24 Hour Fitness United States, Inc.                  $399.99                                                                                            $399.99
Hanson, Amy
2631 misty mountain dr
corona, ca 92882                               19461    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Mosher, Mark
62 State St
East Orange, NJ 07017                          19462    9/28/2020    24 Hour Fitness United States, Inc.                  $852.99                                                                                            $852.99
Dehghani, Roxana
                                               19463    9/28/2020    24 Hour Fitness United States, Inc.                       $8.86                                                                                           $8.86
Molina, Micheal
17632 Rosa Drew LN A36
Irvine , CA 92612                              19464    9/28/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Minowa, Cindy
636 Kaumaka Place
Honolulu, HI 96825                             19465    9/28/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Honrales, Mary Jane
92‐1215 Hookeha St.
Kapolei, HI 96707                              19466    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $523.48                                                                                            $523.48
He, Jia
6713 Walebridge Ln
Austin, TX 78739                               19467    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $198.61                                                                                            $198.61
Agranowitz, David
7681 El Caney Dr.
Buena Park, CA 90620                           19468    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                Page 1133 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1134 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Sanders, Tameka
4710 Catamaran Dr. 121
Fort Worth, TX 76135                           19469    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $253.97                                                                                            $253.97
Smedley, Theresa
4311 Santa Cruz Ave
San Diego, CA 92107                            19470    9/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Thanh, Don
7188 Alder Spring Way
San Jose, CA 95139                             19471    9/28/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                             $49.00
Vogel, Larry M.
2840 Ocean Parkway
Apt, 14c
Brooklyn, NY 11235                             19472    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                            $252.00
Matschke, Anna
2002 Battlecreek Dr #13201
Fort Collins, CO 80528                         19473    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $72.38                                                                                             $72.38
Jain, Nettu Bimal Chand
7375 Rollingdell Dr Apt 96
Cupertino, CA 95014                            19474    9/28/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Wagner, Megan
500 W Middlefield R
Unit 107
Mountain View, CA 94043                        19475    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $121.67                                                                                            $121.67
Hatami, Susan
10166 McLaren Place
Cupertino, CA 95014                            19476    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                             $20.00
Retamoza, Nadia
9592 Hillview Rd
Anaheim, CA 92804                              19477    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $65.00                                                                                             $65.00
Simon, Jr., Louis C.
10980 Pegasus Ave
San Diego, CA 92126                            19478    9/25/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Anjuri, Jithendra
2150 Vista Del Mar
San Mateo, CA 94404                            19479    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $64.22                                                                                             $64.22
Correa, Teresa Castrellon
1614 N Banning Blvd
Wilmington, CA 90744                           19480    9/28/2020       24 Hour Fitness USA, Inc.                       $124.98                                                                                            $124.98
Robbins, Susanne Jo
29 Bayharbor Way
San Rafael, CA 94901                           19481    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                          $1,541.00
De La Cruz‐Wise, Charito
2675 Henry Hudson Parkway
Apt. 5C
Bronx, NY 10463                                19482    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $58.23                                                                                             $58.23
Dang, Stephanie
1993 Thomas Ave
San Leandro, CA 94577                          19483    9/28/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Hunt, Amber
2823 S Mansfield Ave
Los Angeles, CA 90016                          19484    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $32.00                                                                                             $32.00
Hacinas Shadan, Josephine
2 Corazon Del Oro
Rancho Santa Margarita, CA 92688               19485    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                $28.13                                  $28.13

                                                                                              Page 1134 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1135 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
La Brier, Edward
3195 Estado St
Pasadena, CA 91107                           19486    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Dibble, Regina M
14000 Noel Rd Apt. 518
Dallas, TX 75240‐7327                        19487    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
White, Claudia
60 Turner Place
Apt L1
Brooklyn, NY 11218                           19488    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Whitlock, Tiffany
1004 Mountain Oak PL
Newbury Park, CA 91320                       19489    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $45.03                                                                                             $45.03
SHADAN, ALLEN
2 CORAZON DEL ORO
RANCHO SANTA MARGARITA, CA 92688             19490    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $63.98                                  $63.98
LAVOIE, KARA
4270 MUSTIC WAY
MATHER , CA 95655                            19491    9/28/2020    24 Hour Fitness United States, Inc.                $1,274.13                                                                                          $1,274.13
Cable, Kim R
4554 Osprey Street
San Diego, CA 92107                          19492    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lim, Kenneth
6756 Banning Drive
Oakland, CA 94611                            19493    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                            19494    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $382.30                                                                                            $382.30
Orie, Kevina
775 East 225 Street
Bronx, NY 10466                              19495    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $387.41                                                                                            $387.41
Reyna, Maria
875 W 34Th St., Unit A
Long Beach, CA 90806                         19496    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $74.00                                                                                             $74.00
Rauchwerger, Diane
147 Cromart Ct.
Sunnyvale, CA 94087                          19497    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
Diep, Jennifer
1802 San Diego Ave
West Covina, CA 91790                        19498    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Cony, Keith
231 Valley Oaks Drive
Alamo, CA 94507                              19499    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Bellando, John Raymond
57 ALVARADO AVE
Pittsburgh, CA 94565‐4814                    19500    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Avelar, Jose
1516 162nd Ave
San Leandro, CA 94578                        19501    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Hooper, David Dominguez
467 W 2ND ST
AZUSA, CA 91702                              19502    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00



                                                                                              Page 1135 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1136 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Nevarez, Veronica
1890 Slate Place
San Jose, CA 95133                             19503    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $50,000.00                                                                                      $50,000.00
Miller, Jason S.
2260 Federal Ave.
Costa Mesa, CA 92627                           19504    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,800.00                                                                                       $2,800.00
Schmidt, Tore
1831 N Harvard Blvd
Apt. 4
Los Angeles, CA 90027                          19505    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $61.17                                                                                          $61.17
Ray, Jemel
3617 Chapman Lane
Inglewood, CA 90305                            19506    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $158.00                                                                                         $158.00
Chaney, Chavette
1706 Randon Way
Santa Rosa, CA 95403                           19507    9/28/2020    24 Hour Fitness Worldwide, Inc.                                     $3,163.00                                                                    $3,163.00
Cronin, Pamela A
405 Primrose Road #212
Burlingame, CA 94010                           19508    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                       $1,548.00
Recinos, Blanca
4414 Reading Drive
Oxnard, CA 93033                               19509    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $58.32                                                                                          $58.32
Alvarez, Jevi
3703 E 70th St
Long Beach, CA 90805                           19510    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Fleming, Thomas V.
1430 Thieriot Ave A 3rd
Bronx, NY 10460                                19511    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $252.00            $252.00                                                                      $504.00
Battle, Myster
1660 E. 53rd Street
Long Beach, CA 90805                           19512    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Thomas, Deborah
1404 Luckenbach Drive
Allen, TX 75013                                19513    9/29/2020       24 Hour Fitness USA, Inc.                       $198.61                                                                                         $198.61
Shapiro, Gerald
1135 NW 90 Way
Plantation , FL 33322                          19514    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $133.00                                                                                         $133.00
Kapyski, Andrei
5717 Avenida Estoril
Long Beach, CA 90814                           19515    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Williams, Johnny Robert
29 Sharon Cutoff
Vilonia, AR 72173                              19516    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $256.00                                                                                         $256.00
Walton, Ian C
2229 Gambel Oak Drive
Sandy, UT 84092                                19517    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                         $249.96
Kidd, Whitney
7974 170th Place NE
Redmond, WA 98052                              19518    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $91.30                                                                                          $91.30
Tong, Loan
7006 Hollow Lake Way
San Jose, CA 95120                             19519    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00



                                                                                              Page 1136 of 1495
                                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1137 of 1495
                                                                                                                 Claim Register
                                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                                               Case No. 20‐11558

                                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                               Amount                                                      Amount
Medrano, Angel
6672 Rostrata Avenue
Buena Park, CA 90621                                           19520    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Bales, Michelle
17510 E. Nichols Place
Centennial , CO 80016                                          19521    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $170.00                                                                                         $170.00
RRPV 601 Midtown Raleigh LP
President | RAM Realty Services
4801 PGA Boulevard
Palm Beach Gardens, FL 33418                                   19522    9/28/2020       24 Hour Fitness USA, Inc.                 $2,318,287.50                                                                                   $2,318,287.50
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Buchalter, A Professional Corporation
Shawn M. Christianson, Esq.
55 Second Street, 17th Floor
San Francisco, CA 94105                                        19523    9/29/2020       24 Hour Fitness USA, Inc.                   $614,307.00                                                                                     $614,307.00
Haskins, Allie
4926 W 13th St.
Greeley, CO 80634                                              19524    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $86.18                                                                                          $86.18
Parasiliti, Trina
2008 Salem Street
Irving, TX 75061                                               19525    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                             $58.98                                  $58.98
Shipp, Jamie
7 embarcadero west #116
Oakland , CA 94607                                             19526    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $30.36                                                                                          $30.36
Anit, Lorna
3553 Silvana Lane
Stockton, CA 95212                                             19527    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $98.00                                                                                          $98.00
Markarian, Albert
2001 Dublin Drive
Glendale, CA 91206                                             19528    9/29/2020       24 Hour Fitness USA, Inc.                                        $2,772.00                                                                    $2,772.00
Wu, Grace
5045 NE 70th St
Seattle, WA 98115                                              19529    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $568.74                                                                                         $568.74
Su, Clement
39712 Placer Way
Fremont, CA 94538                                              19530    9/29/2020       24 Hour Fitness USA, Inc.                       $499.99                                                                                         $499.99
Phillips, Ann McKim
1977 Cherrywood Street
Vista, CA 92081                                                19531    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $89.98                                                                                          $89.98
DiBenedetto, Beth
5862 SW Beaverton Hillsdale HWY
Portland, OR 97221                                             19532    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $25.00                                                                                          $25.00
Klein, Joshua
1003 Del Rio Way
Moraga, CA 94556                                               19533    9/30/2020    24 Hour Fitness Worldwide, Inc.                                       $805.71                                                                      $805.71
Huang, Benny
4010 Merced Ave
Baldwin Park, CA 91706                                         19534    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $74.53                                                                                          $74.53
Choi, Duk Soo
1153 Munich Terrace
Sunnyvale, CA 94089                                            19535    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $25.00                                                                                          $25.00



                                                                                                              Page 1137 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1138 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Parker, Lynn Beverly
4312 Bragg Pl.
Plano, TX 75024                               19536    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $318.16                                                                                            $318.16
Delgado, Heladio
P.O.Box 152313
San Diego, CA 92195                           19537    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $40.94                                                                                             $40.94
Lewis, Adam G.
2960 Sombrero Circle
San Ramon, CA 94583                           19538    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Leon, John
2005 Breezway Bend Ln
League City, TX 77573                         19539    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $262.62                                                                                            $262.62
Brock, Dan
2004 Stradivarius
Carrollton, TX 75007                          19540    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $487.37                                                                                            $487.37
Cardiel, Humberto Reynoza
9227 Magnolia Way
Windsor, CA 95492                             19541    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Kim, Ke Suk
1124 NE LILAC ST
APT 206
ISSAQUAH, WA 98029                            19542    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Yang, Zhongqi
13425 NE 129th Dr
Kirkland, WA 98034                            19543    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Garcia, Michael
1100 Howe Ave Apt 356
Sacramento, CA 95825                          19544    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Osarhiemen, Jo Anne
909 Brooks Dr.
Cedar Hill, TX 75104                          19545    9/28/2020    24 Hour Fitness United States, Inc.                   $87.66                                                                                             $87.66
Markwardt, Patricia
990 Donna Lynn Way
Gladstone, OR 97027                           19546    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,824.00                                                                                          $1,824.00
Gonzalez, Yvette
191S Barbara way
Anaheim, CA 92806                             19547    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                            $720.00
Githens, Rosemarie E.
11130 Tusket River Drive
Rancho Cordova, CA 95670                      19548    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,495.00                                                                                          $1,495.00
Story, Jennifer
233 Crepe Myrtle Lane
Murphy, TX 75094                              19549    10/1/2020        24 Hour Fitness USA, Inc.                        $576.00                                                                                            $576.00
Bender, Michael
3411 Irwin Ave Apt 17J
Bronx, NY 10463                               19550    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $176.00                                                                                            $176.00
Ivers, Patrick
6789 S Windermere St
Littleton, CO 80120                           19551    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Miyasaki, Chris
634 Nandina Circle
Oxnard , CA 93036                             19552    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00



                                                                                               Page 1138 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1139 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                           19553    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $75.07                                                                                             $75.07
Farrell, John
1311 W. Dry Creek Rd.
Littleton, CO 80120                            19554    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Woodson, Nanette
165 Oddstad Dr Apt 100
Vallejo, CA 94589                              19555    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $38.00                                                                                             $38.00
Goethel, Travis
1633 Mission Meadow Dr
Oceanside, CA 92057                            19556    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Bean, Patricia A
11734 Chisholm Trail
Victorville, CA 92392                          19557    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
VALLOT, LOTHAR
6401 Harvard Circle
Huntington Beach, CA 92647                     19558    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00
REYES, STEVE
18181 Monson Court
Yorba Linda, CA 92886                          19559    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Chaney, Jennifer
7 Van Cleave Lane
Walnut Creek , CA 94596                        19560    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $189.58                                                                                            $189.58
Lee, Jaeyong
20535 Victor ST
Torrance, CA 90503                             19561    10/1/2020    24 Hour Fitness United States, Inc.                  $429.99                                                                                            $429.99
Ramirez, Humberto
17979 SW Arbela Ct.
Beaverton, OR 97003                            19562    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Zaragoza, Sophia
1521 Greenbrier Road
West Sacramento, CA 95691                      19563    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $199.90                                                                                            $199.90
WOOD, KRISTINA
10515 NE 97TH CIR
VANCOUVER, WA 98662                            19564    9/29/2020        24 Hour Fitness USA, Inc.                         $91.04                                                                                             $91.04
Interstate Gas Supply, Inc
6100 EMERALD PAKWAY
DUBLIN, OH 43016                               19565    9/28/2020        24 Hour Fitness USA, Inc.                      $2,360.23                                                                                          $2,360.23
Mikolas, Tyler
37093 Richardson Gap Road
Scio, OR 97374                                 19566    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                             $70.00
Osullivan, Maurice
2223 E23rd St
Oakland, CA 94606                              19567    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Yang, Shelong
1498 Valota Rd
Redwood City, CA 94061                         19568    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $211.62                                                                                            $211.62
Weaver, Randy
170 North Lakeside Drive
Piscataway, NJ 08854                           19569    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $124.36                                                                                            $124.36




                                                                                                Page 1139 of 1495
                                                        Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1140 of 1495
                                                                                                             Claim Register
                                                                                                 In re 24 Hour Fitness Worldwide, Inc.
                                                                                                           Case No. 20‐11558

                                                                                                                       Current General                                             Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address               Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                      Amount
Foley & Lardner LLP
Mark Wolfson
100 Tampa Street, Ste. 2700
Tampa, FL 33602                                            19570    9/28/2020       24 Hour Fitness USA, Inc.                    $30,780.75                                                                                      $30,780.75
Wambold, Michael
1000 Holly ave.
Rohnert Park, CA 94928                                     19571    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
H&A Properties L.P., a California limited partnership
H&A Properties, L.P.
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Gracia
2603 Main Street, Suite 210
Irvine, CA 92614                                           19572    9/28/2020       24 Hour Fitness USA, Inc.                   $137,474.50                                                                                     $137,474.50
Laverty, William
256 Carlton Club Drive
Piscataway, NJ 08854                                       19573    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Xia, Xiaoqiu
1610 Meadowlark Ln
Sunnyvale, CA 94087                                        19574    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $340.00                                                                                         $340.00
Wagner, Harold
2 Normandy Village #5
Nanuet, NY 10954                                           19575    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $88.00                                                                                          $88.00
Kelly, Kevin
5459 94th PL SW
Mukilteo, Wa 98275                                         19576    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Patil, Sanjaykumar
2016 W Lagoon Rd
Pleasanton, CA 94566                                       19577    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $584.29                                                                                         $584.29
PADILLA, LEANEE
1393 PINEDALE AVE
BLOOMINGTON, CA 92316                                      19578    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                         $699.99                                                    $699.99
Golden, Christopher
20737 Roscoe Blvd unit 803
Winnetka, CA 91306                                         19579    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Nordin, John Eric
609 Deep Valley Drive, Suite 200
Rolling Hills Estates, CA 90274                            19580    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,099.98                                                                                       $2,099.98
Pearson, Richard C
28342 Camino del Rio
San Juan Capistrano, CA 92675                              19581    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Medeiros, Erin R
4946 NE 13th Ave, Apt 310
Portland, OR 97211                                         19582    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $129.97                                                                                         $129.97
Do, Mai
P.O. Box 6083
Concord, CA 94524                                          19583    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Hung‐Chiao Lai
1017 Ayers Rd
Concord, CA 94521                                          19584    9/28/2020    24 Hour Fitness Worldwide, Inc.                                       $385.00                                                                      $385.00
Gibbs, Anyssia
256 Norcia Loop
Liberty Hill, TX 78642                                     19585    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $344.00                                                                                         $344.00



                                                                                                          Page 1140 of 1495
                                                Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1141 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                                Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address       Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                         Amount
Ramezani, Mateen
2826 Calle Aventura
Rancho Palos Verdes, CA 90275                      19586    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Tsao, Sheng Ching
16161 Glencove Dr.
Hacienda Heights, CA 91745                         19587    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00
Martin, Abby
1334 East 8th Street
Brooklyn, NY 11230                                 19588    9/28/2020        24 Hour Fitness USA, Inc.                        $299.00                                                                                            $299.00
Rodriguez, Katherine
2231 Montana Ave Apt 1
Santa Monica, CA 90403                             19589    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $86.08                                                                                             $86.08
ORANGE & ROCKLAND UTILITIES
CREDIT & COLLECTIONS
390 WEST ROUTE 59
SPRING VALLEY, NY 10977‐5300                       19590    9/28/2020    24 Hour Fitness United States, Inc.               $12,301.32                                                                                         $12,301.32
Baskett, Lynn H.
44 Barbara Road
Orinda, CA 94563                                   19591    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,238.40             $1,328.40                                                                    $2,566.80
Reede, James
6008 Wynnewood Way
Sacramento, CA 95823                               19592    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Allen, Carole
PO Box 829
Clackamas, OR 97015                                19593    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $195.69                                                                                            $195.69
Miteva, Hristinka
4003 Fielding Court
Cypress, CA 90630                                  19594    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                            $420.00
Phan, Hoang
13906 Anita Pl
Garden Grove , CA 92843                            19595    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $469.00                                                                                            $469.00
Torres, Denisse
2336 255th St.
Lomita, CA 90717                                   19596    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $79.77                                                                                             $79.77
Forensic Analytical Consulting Services, Inc.
Attn: Betsy Lee
21228 Cabot Blvd
Hayward, CA 94545                                  19597    9/28/2020        24 Hour Fitness USA, Inc.                      $2,492.95                                                                                          $2,492.95
Becerra, Edgar
150 Avenue B
Haledon, NJ 07508                                  19598    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $533.11                                                                                            $533.11
Saric, Mirko
354 E. Homestead Ave
Palisades Park, NJ 07650                           19599    9/25/2020     24 Hour Fitness Worldwide, Inc.                      $89.57                                                                                             $89.57
Oneill, Betsy
2718 Horizon Bluff Lane
Katy, TX 77494                                     19600    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $166.07                                                                                            $166.07
OLIVENCIA, NELSON
304 WARBURTON AVE C1
YONKERS, NY 10701                                  19601    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Baran Jr, Joseph
4987 Marlborough Dr.
San Diego, CA 92116                                19602    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                             $65.00


                                                                                                    Page 1141 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1142 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Cho, Seamus
4583 Derring Ln
Fairfax, VA 22030                              19603    9/28/2020    24 Hour Fitness United States, Inc.                  $519.89                                                                                         $519.89
Fitzpatrick, Al
1080 NE 7th Drive
Newport, OR 97365                              19604    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $355.00                                                                                         $355.00
Crosley, Dane
24437 Indian Hill lane
West Hills, CA 91307                           19605    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Krishna, Nithya
40857 Sundale Dr
Fremont, CA 94538                              19606    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Momenzadeh, Eman
1324 E. Tudor St
Covina, CA 91724                               19607    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Overshiner, Cristianna
5052 Parkhurst Dr
Santa Rosa, CA 95409                           19608    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Woodson, Nanette
165 Oddstad Dr Apt 100
Vallejo, CA 94589                              19609    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $38.00                                                                                          $38.00
Lee, Grady
2775 Ashwood Circ
Fullerton, CA 92835                            19610    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Chen, Lee
16161 Glencove Dr.
Hacienda Heights, CA 91745                     19611    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Shapiro, Jacob
543 N Oxford Ave.
Los Angeles, CA 90004                          19612    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $76.01                                                                                          $76.01
McEachern, Catherine Williams
2243 S. Juniper St.
Lakewood, CO 80228                             19613    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $185.00                                                                                         $185.00
Ou, Yingmei
721 Saltillo Place
Fremont, CA 94536                              19614    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Telleson, Derrick
8814 SW 72nd Street APT#G139
Miami, FL 33173                                19615    9/28/2020        24 Hour Fitness USA, Inc.                         $68.46                                                                                          $68.46
Robles, Mario
19536 Misty Ridge Ln.
Trabuco Canyon, CA 92679                       19616    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $250.00       Unliquidated                                                                      $250.00
He, Jia
6713 Walebridge Ln
Austin, TX 78739                               19617    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $198.61                                                                                         $198.61
Knowles, David C.
8245 Carmencita Avenue
Sacramento, CA 95829                           19618    9/28/2020     24 Hour Fitness Worldwide, Inc.                                        $499.98                                                                      $499.98
CARRERA, RUBEN
835 AUSTIN AVE. #4
INGLEWOOD, CA 90302                            19619    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Vasile, Marion
123‐40 83rd Avenue Apt. 7F
Kew Gardens, NY 11415                          19620    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $828.00                                                                                         $828.00

                                                                                                Page 1142 of 1495
                                                 Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1143 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                                Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address          Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                         Amount
Ly, Tam
144 Vermont Ave Apt A
Glendora, CA 91741                                  19621    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Ganchev, Veselka
1884 El Rey Pl
Concord, CA 94519                                   19622    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Jasin, Joyce
8400 Hickory St. Unit 4002
Frisco, TX 75034                                    19623    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $21.65                                                                                             $21.65
Faulkner, Bryce
301 Via Loma
Morgan Hill, CA 95037                               19624    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Self, Scott
4033 W. Sunset Blvd. 3
Los Angeles, CA 90029                               19625    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Reyer, Lisa Dawn
1115 Monterey Blvd
Hermosa Beach, CA 90254                             19626    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $189.58                                                                                            $189.58
John, Tracey
307 E 54th Street
Apt 3A
New York, NY 10022                                  19627    9/28/2020    24 Hour Fitness Worldwide, Inc.                                        $1,700.00                                                                    $1,700.00
Balakrishnan, Anand
712 Cardigan Dr
Sunnyvale , CA 94087                                19628    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $830.00                                                                                            $830.00
Francis, Sean
5765 E Walton Street
Long Beach, CA 90815                                19629    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $58,646.00                                                                                         $58,646.00
Comeau, Michelle
2023 SE Madison Street, Apt 1
Portland, OR 97214                                  19630    9/28/2020       24 Hour Fitness USA, Inc.                       $419.49                                                                                            $419.49
Fernandez Jr., Jacinto P.
815 O'Farrell Street, Apt. 308
San Francisco, CA 94109                             19631    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Grondona, Ed
114 Club Ter
Danville, CA 94526                                  19632    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Upper V, Inc. D.B.A. Sundance Plumbing Company
Kron & Card LLP
Scott A. Kron, Esq.
29122 Rancho Viejo Rd., Suite 110
San Juan Capistrano, CA 92675                       19633    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                        $208,288.00                                                $208,288.00
Glaude, Lania
4701 Don Porfirio Place
Los Angeles, CA 90008                               19634    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $7,775.00             $3,025.00                                                                   $10,800.00
TORRES, STEVE
4546 E56TH ST
MAYWOOD, CA 90270                                   19635    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Luibel, Paul Louis
3805 Duval, A
Austin, TX 78751                                    19636    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $107.39                                                                                            $107.39
Prestridge, Kaila
9405 Bravo Way
Sacramento, CA 95826                                19637    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99

                                                                                                   Page 1143 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1144 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
City of Mountain View
500 Castro St
Mountain View, CA 94041                         19638    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $418.40                                                                                            $418.40
Guilford, Claudia E.
23810 E. Minnow Drive
Aurora, CO 80016                                19639    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Belluardo, John
116 Parkhaven Drive
Danville, CA 94506                              19640    9/28/2020    24 Hour Fitness Worldwide, Inc.                                          $299.00                                                                      $299.00
GOSS, PAMELA
9345 BABAUTA ROAD APT #2
SAN DIEGO, CA 92129                             19641    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $79.35                                                                                             $79.35
Anderson (B.R.), Tiasha
PO Box 20323
El Cajon, CA 92021                              19642    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $140.18                                                                                            $140.18
Lin, Shaoyun
1326 Mountain Ave, Apt G
Duarte, CA 91010                                19643    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $276.25                                                                                            $276.25
Lee, David
1173 West Blvd.
Los Angeles, CA 90019                           19644    10/1/2020       24 Hour Fitness USA, Inc.                       $161.28                                                                                            $161.28
Lau, Donna Kay
1520 Eagle Pk Rd
Hacienda Heights, CA 91745                      19645    9/28/2020       24 Hour Fitness USA, Inc.                       $460.00                                                                                            $460.00
Coria, Teresa Tello
9040 Fremontia Ave
Fontana, CA 92335                               19646    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Magda, Tabita
725 NE 157th Ave
Portland, OR 97230                              19647    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                            $140.00
Baker, John
4444 Fellows Street
Union City, CA 94587                            19648    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $639.00                                                                                            $639.00
Sabatini, Cristine
40491 Crystal Aire Court
Murrieta, CA 92562                              19649    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Chavarria, Jr, Simeon
142 Mazie Drive
Pleasant Hill, CA 94523                         19650    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Delgado, Ruth
Edgar Delgado
P.O.Box 152313
San Diego, CA 92195                             19651    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $81.88                                                                                             $81.88
Anaheim Gateway, LLC
J. Ellsworth Summers, Jr. Esq.
50 North Laura Street, Suite 3000
Jacksonville, FL 32202                          19652    9/30/2020       24 Hour Fitness USA, Inc.                   $262,501.77                                                                                        $262,501.77
Lau, Kathleen
4969 Royal Pines Court
Dublin, CA 94568                                19653    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Abrams, Paul
24561 Artemia Av
Mission Viejo, CA 92691                         19654    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                             $24.00


                                                                                               Page 1144 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1145 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address       Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
White, Morgan Novak
9442 Crosswood Circle
Sandy, UT 84092‐2555                             19655    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $437.49                                                                                         $437.49
BELL, WILLIAM
1328 E DENWALL DR
CARSON, CA 90746                                 19656    9/28/2020    24 Hour Fitness Worldwide, Inc.                                     $1,000.00                                                                    $1,000.00
Noble, Wendy
3250 Larchmont Drive
Stockton, CA 95209                               19657    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Robbins, Dennis W
29 Bayharbor Way
San Rafael, CA 94901                             19658    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,622.00                                                                                       $1,622.00
Johnson, Kurt
44 Southwood Drive
San Francisco, CA 94112‐1248                     19659    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                         $144.00
Zaks, Milagros M.
7 Lyncrest Dr.
Paramus, NJ 07652                                19660    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                                            $201.60                                 $201.60
Rajguru, Adarsh
588 Royce Street
Altadena, CA 91001                               19661    9/28/2020    24 Hour Fitness Worldwide, Inc.                                       $432.00                                                                      $432.00
Hamlin, Tiffany
2010 Zocolo Street
Apt 11‐140
Oxnard, CA 93036                                 19662    9/28/2020       24 Hour Fitness USA, Inc.                       $230.00          $9,374.12                                                                    $9,604.12
Barbari, Yvette
5448 Stevely Ave.
Lakewood, CA 90713                               19663    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Garcia, Stephanie
23701 S Western Ave 132
Torrance, CA 90501                               19664    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $199.95                                                                                         $199.95
Kane, Gavin
912 Anacapa
Irvine, CA 92602                                 19665    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $13.91                                                                                          $13.91
Gurung, Disha
1960 Christina Lane
Walnut Creek, CA 94597                           19666    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                                            $649.99                                 $649.99
Frausto, Zoila L
3100 Finnian Way #144
Dublin, CA 94568                                 19667    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Lozano, Michael
10309 Hasty Ave.
Downey, CA 90241                                 19668    9/28/2020       24 Hour Fitness USA, Inc.                       $383.72                                                                                         $383.72
Toledo, Juan Carlos
16125 Juanita Woodinville Way NE, UNIT 1716
Bothell, WA 98011                                19669    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,001.00                                                                                       $1,001.00
Webber, John
526 N Oxford Ave, Apt 4
Los Angeles, CA 90004                            19670    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Chen, Yan A
142 Ralston St
San Francisco, CA 94132                          19671    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $74.00                                                                                          $74.00



                                                                                                Page 1145 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1146 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Fructuoso, Kyle
5133 Picasso Drive
Chino Hills, CA 91709                           19672    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
Yefremenkova, Nadezhda
7205 Offield Ct.
Sacramento, CA 95842                            19673    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                           $99.99
Gonzalez, Nick
376 North Delaware Street Unit B
San Mateo, CA 94401                             19674    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00           $435.00                                                    $435.00
Pineiro, Alexander
78‐19 264th Street
Floral Park, NY 11004                           19675    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $12,000.00                                                                                       $12,000.00
Cusumano, Kristen
157 Hempstead Avenue
Apartment C1
Lynbrook, NY 11563                              19676    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,408.00                                                                                        $1,408.00
Abrams, Anna
24561 Artemia Av
Mission Viejo, CA 92691‐4615                    19677    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                           $24.00
Chang, Shawn
519 Butte Court
Brea, CA 92821                                  19678    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                          $400.00
Molina, Glenn
115 Roslyn Drive
Concord, CA 94518                               19679    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                          $150.00
Tello Sr, Esteban
9040 Fremontia Ave
Fontana, CA 92335                               19680    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                        $2,000.00
Ly, Thanh
9220 Bellwood Lane APT 368
Houston, TX 77036                               19681    9/28/2020    24 Hour Fitness Worldwide, Inc.                                       $324.74                                                                       $324.74
Dicks, Neville
655 E228 St. apt 1C
Bronx, NY 10466                                 19682    9/29/2020    24 Hour Fitness Worldwide, Inc.                                     $1,000.00                                                                     $1,000.00
Linden, Michael
37 Bluebird Lane
Aliso Viejo, CA 92656                           19683    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                                             $546.95                                 $546.95
Liu, Leona
2132 Lyndhurst Ave
Camarillo, CA 93010                             19684    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $491.99                                                                                          $491.99
Sharma, Tripti
1066 Bee Ct
Milpitas, CA 95035                              19685    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                          $700.00
Trinkaus, Naylya
2333 S Raleigh St
Denver, CO 80219‐5142                           19686    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $118.92                                                                                          $118.92
Egan, Brendan P.
22352 E Idyllwilde Dr
Parker, CO 80138                                19687    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $21,175.68                                                                                       $21,175.68
Holst, Arlan R.
3645 La Habra Way
Sacramento, CA 95864‐2809                       19688    9/29/2020       24 Hour Fitness USA, Inc.                     $1,065.00                                                                                        $1,065.00



                                                                                               Page 1146 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1147 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Abrams, Anna
24561 Artemia Av
Mission Viejo, CA 92691‐4615                   19689    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                          $24.00
Bonfert, Georgina
5471 Indian Hills Dr.
Simi Valley, CA 93063                          19690    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00
H So, Sung
19648 E Maplewood Ave
Aurora, CO 80016                               19691    9/29/2020              24 Denver LLC                                                 $971.88                                                                      $971.88
Binns, Rick
5119 Westwood Pines Dr
Katy, TX 77449                                 19692    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                          $45.00
Li, Catherine
Global Intertrans
29 Cipresso
Irvine, CA 92618                               19693    9/29/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                         $600.00
Preston, Monica M
546 Concerto Dr
Colorado Springs, CO 80906                     19694    9/29/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                              $300.00                                 $600.00
Miller, Mark W.
1114 Corte Riviera
Camarillo, CA 93010                            19695    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Burdick, Courtney
330 W El Pintado
Danville, CA 94526                             19696    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $190.31                                                                                         $190.31
Keene, Kirk
2001 Lambeth Way
Carmichael, CA 95608                           19697    9/29/2020        24 Hour Fitness USA, Inc.                         $73.98                                                                                          $73.98
Wanigasekera, Ellesha
3600 Pennsylvania Ave, Apt 34
Fremont, CA 94536                              19698    9/29/2020    24 Hour Fitness United States, Inc.                   $51.99                                                                                          $51.99
Brouillette, Paige
215 Glide Ave
Woodland Hills, CA 91367                       19699    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Knowles, Anne Mary
8245 Carmencita Avenue
Sacramento, CA 95829                           19700    9/28/2020     24 Hour Fitness Worldwide, Inc.                                        $249.99                                                                      $249.99
DeSimone, Michelle
1152 E. 35th Street
Brooklyn, NY 11210                             19701    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $675.00                                                                                         $675.00
Kniss, Jonathan
2618 Mill Lane
Fullerton, CA 92831                            19702    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Ramirez, Gabriela
179 Haas Avenue, Apt. 5
San Leandro , CA 94577                         19703    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Goldsmith, Marian R.
340 20th Street
Santa Monica, CA 90402                         19704    9/28/2020        24 Hour Fitness USA, Inc.                                         $1,393.00                                                                    $1,393.00
Jacobs, Morton
1970 SILVERLEAF CIRCLE UNIT 223
CARLSBAD, CA 92009                             19705    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00



                                                                                                Page 1147 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1148 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Leanos, Jose
6310 Indiana Avenue
Long Beach, CA 90805                           19706    9/28/2020       24 Hour Fitness USA, Inc.                       $700.00                                                                                            $700.00
Cressman, Kevin
7040 SE Clatsop St
Portland, OR 97206                             19707    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $207.96                                                                                            $207.96
MacLane, Chelsea
6914 SE 19th Avenue
Portland, OR 97202                             19708    9/29/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Koguciuk, Ewa
1271 Ash Tree Cv.
Casselberry, FL 32707                          19709    9/28/2020       24 Hour Fitness USA, Inc.                        $89.86                                                                                             $89.86
Castillo, Renee
95 E Emerson Street
Chula Vista, CA 91911                          19710    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $273.00                                                                                            $273.00
Martinez, Armoni D
1445 Harrison Street
Apt L4
Oakland, CA 94612                              19711    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Roberts, Lisa D.
136 East 56th Street
Apt 6J
New York, NY 10022                             19712    9/29/2020       24 Hour Fitness USA, Inc.                                             $982.03                                                                      $982.03
Pompura, Heidi
1032 Chatham Pines Cir. 106
Winter Springs, FL 32708                       19713    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $128.37                                                                                            $128.37
Altamirano, Enrique
1821 Lakeville HWY
Spc 34
Petaluma, CA 94954                             19714    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $404.65                                                                                            $404.65
Awad, Omar
815 clearview Dr
San Jose, CA 95133                             19715    9/29/2020       24 Hour Fitness USA, Inc.                       $105.98                                                                                            $105.98
JW Quality Construction Inc
Attn: Janda Wojciech
3109 Camdon Ct
Pleasanton, CA 94588                           19716    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ling, Elizabeth
1518 Ybarra Drive
Rowland Heights, CA 91748                      19717    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Moore, Anna‐Marie
4927 SE Lucas Ct
Milwaukie, OR 97267                            19718    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                             $40.00
Reyes, Isabel
                                               19719    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $50,000.00                                                                                         $50,000.00
Cheng, Emily
2005 E Aroma Dr #A
West Covina, CA 91791                          19720    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $83.12                                                                                             $83.12
Acosta, Jesus
500 W Middlefield Rd Unit 107
Mountain View, CA 94043                        19721    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $270.66                                                                                            $270.66
Jimenez‐Yanagui, Yolanda Suyiko
4016 Bryson Dr.
Frisco, TX 75035                               19722    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $108.37                                                                                            $108.37

                                                                                              Page 1148 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1149 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Sanchez, Jeff
6016 Echo St. Apt 4
Highland Park, CA 90042                         19723    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Roldan, Sandra
84‐50 Austin Street Apt. 5B
Kew Gardens, NY 11415                           19724    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $110.97                                                                                            $110.97
Kelerchian, Matthew
12 Brookwood Drive
West Caldwell, NJ 07006                         19725    9/29/2020    24 Hour Fitness United States, Inc.                   $55.43                                                                                             $55.43
Smedley, David G
4311 Santa Cruz Ave
San Diego, CA 92107                             19726    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Francis, Lauren
14 Ford Dr S
Massapequa, NY 11758                            19727    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                $200.00                                 $200.00
Scarduzio, Alison
36 Tappan Ave
Babylon, NY 11702                               19728    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $828.96                                                                                            $828.96
Detmers, Ruth
540 Calle Caballeria
Morgan Hill, CA 95037                           19729    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Haden, Chad
3013 Misty Pines Dr
Ft Worth, TX 76177                              19730    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $54.11                                                                                             $54.11
Ramirez, Yesenia
17835 Timber Branch Pl
Canyon Country, CA 91387                        19731    9/29/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Delaney, Stephanie
                                                19732    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $70.99                                                                                             $70.99
Cowell, Shimoya
41 South 8th Avenue
3rd Floor
Mount Vernon, NY 10550                          19733    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $142.49                                                                                            $142.49
Xu, Huiping
4943 Wigton Dr.
Houston, TX 77096                               19734    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                            $324.74
Evans, Kevin
1571 SW 87th Ter
Pembroke Pines, FL 33025                        19735    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Gale, James
PO Box 711423
Santee, CA 92072                                19736    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $140.00                                                                                            $140.00
Saljanin, Peter
                                                19737    9/29/2020        24 Hour Fitness USA, Inc.                        $114.20                                                                                            $114.20
Tran, Ngoc Mai
16871 Sea Witch Ln
Huntington Beach, CA 92649                      19738    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Pham, Nhuong
533 Sweet Leaf Lane
Pflugerville, TX 78660                          19739    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                             $699.99                                                    $699.99
Siekmeier, Jill
1517 Dyer Lake Lane
Houston, TX 77008                               19740    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                            $249.96


                                                                                                 Page 1149 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1150 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Advani, Rahul
200 Westchester Dr.
Los Gatos, CA 95032                            19741    9/29/2020    24 Hour Fitness United States, Inc.                  $119.00                                                                                         $119.00
O'Keefe‐Fay, Mary
509 N. Peck Avenue
Manhattan Beach, CA 90266                      19742    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,343.86                                                                                       $1,343.86
McKenna, Tim
500 N Street #1506
Sacramento, CA 95814                           19743    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $426.00                                                                                         $426.00
Diaz, Lomberto
Ricci and Fava LLC
16 Fuller St
Totowa, NJ 07512                               19744    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $250,000.00                                                                                     $250,000.00
Shew, Jeffrey A.
28472 Camino La Ronda
San Juan Capistrano, CA 92675                  19745    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $57.00          $3,025.00                                                                    $3,082.00
Miller, Suzanne
4300 Horizon North Parkway
Apt 423
Dallas, TX 75287‐2842                          19746    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
LOVELESS, MICHELLE
13808 BATES ASTON ROAD
HASLET, TX 76052                               19747    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $331.15                                                                                         $331.15
Saetern, Koy Nai
4635 Antelope Rd Apt 128
Antelope, CA 95843                             19748    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
McWilliams, Todd E
700 Gibson Dr #3114
Roseville, CA 95678                            19749    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $100.00        $125,268.65                                                                  $125,368.65
Ozinga Ready Mix Concrete, Inc.
Attn: Jordan Peloquin
19001 Old LaGrange Road
Mokena, IL 60448                               19750    9/29/2020        24 Hour Fitness USA, Inc.                                                          $17,214.12                                                 $17,214.12
Halbert, Sterling
2200 Monroe Street Apt 1208
Santa Clara, CA 95050                          19751    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $153.21                                                                                         $153.21
VANTAGE LAW GROUP PLLC
125 SE MAIN STREET
SUITE 250
MINNEAPOLIS, MN 55414                          19752    9/29/2020        24 Hour Fitness USA, Inc.                     $18,823.30                                                                                      $18,823.30
Thanh, Cong
7188 Alder Spring Way
San Jose, CA 95139                             19753    9/28/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                       $1,500.00
Pacific Solana Beach Holdings, L.P.
c/o American Assets Trust Management, LLC
11455 El Camino Real, Suite 200
San Diego, CA 92130                            19754    9/28/2020        24 Hour Fitness USA, Inc.                    $123,806.53                                                                                     $123,806.53
Furtado, Karen
9939 Maya Linda Road
Unit 41
San Diego, CA 92126‐4142                       19755    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                             $249.96                                 $249.96
Naghi, Sheila
60 Rockinghorse Road
Rancho Palos Verdes, CA 90275                  19756    9/29/2020        24 Hour Fitness USA, Inc.                                           $524.99                                                                      $524.99

                                                                                                Page 1150 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1151 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Meyerland Retail Associates, LLC
Womble Bond Dickinson (US) LLP
Matthew P. Ward, Esq.
Morgan L. Patterson, Esq.
1313 N. Market Street, Suite 1200
Wilmington, DE 19801                            19757    9/28/2020       24 Hour Fitness USA, Inc.                   $125,348.74                                                                                     $125,348.74
Storms, Trevor
121 Alamo Ranch Rd
Alamo , CA 94507                                19758    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $649.00                                                                                         $649.00
Greenhut, Alan P
1560 45 Street
Brooklyn, NY 11219                              19759    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $228.00                                                                                         $228.00
Steidle, Megan
14315 Adelfa Dr
La Mirada, CA 90638                             19760    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $133.00                                                                                         $133.00
Wood, Shari H
3217 S North Shore Dr
Ontario, CA 91761                               19761    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,540.00                                                                                       $1,540.00
Aler, Austin
7038 Cozycroft Avenue
Winnetka, CA 91306                              19762    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $346.63                                                                                         $346.63
Augustine, Janae L.
                                                19763    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,632.02                                                                                       $1,632.02
James, Julie A.
6257 Hambledon Hill Road
Las Vegas, NV 89113                             19764    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Sun, Bing
3815 Tahoe St
West Sacramento, CA 95691                       19765    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Mondragon, Dakoda Michael
23134 131st Ave SE
Kent, WA 98031                                  19766    9/28/2020    24 Hour Fitness Worldwide, Inc.                                       $752.40                                                                      $752.40
Spargur, David
1712 Sunnycrest Drive
Fullerton, CA 92835                             19767    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Gorthi, Venkata Srinivas Pavan
37800 Camden St Apt 348
Fremont, CA 94536                               19768    9/29/2020       24 Hour Fitness USA, Inc.                       $187.50                               $62.50                                                    $250.00
Cho, Sungkeun
25 Myrtle St
Watertown, MA 02472                             19769    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,184.00                                                                                       $1,184.00
Robertson, Rachel
14656 Idaho St
Fontana, CA 92336                               19770    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $198.00                                                                                         $198.00
Trejo, Alberto Fuentes
2222 S Park Dr
Santa Ana, CA 92707                             19771    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,920.00                                                                                       $1,920.00
Han, Joon Woong
3804 Sandlin St
Grapevine, TX 76092                             19772    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $111.09                                                  $71.93                                 $183.02
Chan, Connie
600 59th Street, Suite 4304
Galveston, TX 77551                             19773    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $107.74                                                                                         $107.74


                                                                                               Page 1151 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1152 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Fergusson, Catherine
16224 SW 113th Ave #57
Tigard, OR 97224                                19774    9/29/2020       24 Hour Fitness USA, Inc.                                           $20.00                                                                        $20.00
Schloemer, Martin Allan
2618 Carnegie Lane, Unit A
Redondo Beach, CA 90278                         19775    9/28/2020    24 Hour Fitness Worldwide, Inc.                                     $4,485.00                                                                     $4,485.00
Aiello, Michael
26871 Alessandro Blvd Spc 1
Moreno Valley, CA 92555                         19776    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                          $500.00
Pomalaza, Juan Carlos
14881 Alder Ln
Tustin, CA 92780                                19777    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $599.99                                                                                          $599.99
Garcia, Daniel
129 Lorton Ave
Apt 6
Burlingame, CA 94010                            19778    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $689.83                                                                                          $689.83
Terracon Consultants, Inc.
10841 S Ridgeview Road
Olathe, KS 66061                                19779    9/29/2020       24 Hour Fitness USA, Inc.                     $9,273.75                                                                                        $9,273.75
Lipovetsky, Thomas
174 Dover Street
Brooklyn, NY 11235                              19780    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $239.97                                                                                          $239.97
Casale, Robert
27 Shaw Place
Hartsdale, NY 10530                             19781    9/28/2020           24 New York LLC                             $299.00                                                                                          $299.00
Cassell, Renee
PO Box 1510
New York, NY 10009                              19782    9/29/2020       24 Hour Fitness USA, Inc.                                                                                $727.00                                 $727.00
Bates, Rebecca J.
PO Box 230276
Encinitas, CA 92023                             19783    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                          $350.00
Akalou, Yared
5254 Birdwood Road
Houston, TX 77096                               19784    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $214.50                                                                                          $214.50
Herbert, Gregg
PO Box 400298
Hesperia, CA 92340                              19785    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $96.00                                                                                           $96.00
Chin, Shelley
37 Anthem Creek Circle
Henderson, NV 89052‐6613                        19786    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                           $99.00
Thompson, Nequetta Jacobs
19223 Cliveden Ave
Carson, CA 90746                                19787    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                            $5,000.00                               $5,000.00
Dagon, Dyan
73 Golfview Dr.
Glendale Heights, IL 60139                      19788    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                          $900.00
Hawkos, Shelley
350 South Jackson Street, Apt. 144
Denver, CO 80209                                19789    9/29/2020            24 Denver LLC                               $63.98                                                   $63.98                                 $127.96
Thakare, Pratik Ashok
1066 Bee Ct
Milpitas, CA 95035                              19790    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                          $700.00



                                                                                               Page 1152 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1153 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Haile, Haymanot M
3531 Strawberry Roan Road
Las Vegas, NV 88901                            19791    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Williams, Rochelle L
PO Box 4799
Ontario, CA 91761                              19792    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $117.50                                                                                         $117.50
Suarez, Maria D.
12010 Rockridge Drive
Fontana, CA 92336                              19793    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Joyner, Derrick
1125 Irving Street Apt B
San Francisco, CA 94122                        19794    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $493.99                                                                                         $493.99
Muzkiz, Mel
1405 Briar Hollow Ln
Garland, TX 75043                              19795    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Ganal, Joan
94‐407 Hianakiu St
Waipahu, Hi 96797                              19796    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                            $980.10                                 $980.10
Kline, Jeff
9392 Gateshead Drive
Huntington Beach, CA 92646                     19797    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,404.00                                                                                       $1,404.00
Suarez, Salvador
12010 Rockridge Drive
Fontana, CA 92336                              19798    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Shrestha, Bipin
9080 Viola Street SE
Tumwater, WA 98501                             19799    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $431.48                                                                                         $431.48
Pflugh, Anna M.
7924 Makaaoa Pl.
Honolulu, HI 96825                             19800    9/28/2020    24 Hour Fitness Worldwide, Inc.                                       $823.50                                                                      $823.50
Sazegar, Shawn
205 De Anza Blvd #238
San Mateo, CA 94402                            19801    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,098.00                                                                                       $1,098.00
Long, Tatiana
8591 Mescalero Rd
Pinon Hills, CA 92372                          19802    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $279.18                                                                                         $279.18
Tolton, Dennis Roy
38654 Via Amarilla Street
Murrieta, CA 92563                             19803    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
Nishimoto, Carrie S
4031 Gion Ave.
San Jose, CA 95127                             19804    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $33.00                                                                                          $33.00
Cooper, Idarry
867 119th St S
Parkland, WA 98444                             19805    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $125.55                                                                                         $125.55
Oak, Kenny K
283 Blanch Ave.
Harrington Park, NJ 07640                      19806    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $130.55                                                                                         $130.55
Farrell, Judy
1311 W. Dry Creek Rd
Littleton, CO 80120                            19807    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Garner, Renia
867 119th Street S
Parkland, WA 98444                             19808    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $125.55                                                                                         $125.55

                                                                                              Page 1153 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1154 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Yassini, Mori
1951 Truman Ct.
Rocklin, CA 95765                               19809    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Zillich, William R.
P.O Box 89183
San Diego, CA 92138                             19810    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Wendy Wiley
217 Fox Hill Run Drive
Woodbridge, NJ 07095                            19811    9/29/2020     24 Hour Fitness Worldwide, Inc.                                            $89.40                                                                       $89.40
Buccellato, Payton
124 Encinal Pl
Pittsburg, CA 94565                             19812    9/28/2020    24 Hour Fitness United States, Inc.                   $50.00             $1,550.00                                                                    $1,600.00
Guilford, Cornelius
23810 E. Minnow Drive
Aurora, CO 80016                                19813    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Taffaro, Michael
52 Moonachie Road
Moonachie, NJ 07074                             19814    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $150.43                                                                                            $150.43
Moreno, Karen
2313 Grandview Drive
Plano, TX 75075                                 19815    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bekele, Eskedar
3437 Rich Field DR
Carlsbad, CA 92010                              19816    9/29/2020        24 Hour Fitness USA, Inc.                                           $31,226.03                                                                   $31,226.03
Burlingame, Diane Lynn
1331 April Place
Manteca, CA 95336                               19817    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $62.98                                                                                             $62.98
Hawkins, Paris
3506 Carriage Walk Ln
Laurel, MD 20724                                19818    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $51.98                                                                                             $51.98
Southard, Chris K.
3450 Avocado Vista Lane
Fallbrook, CA 92028                             19819    9/29/2020        24 Hour Fitness USA, Inc.                      $1,577.00                                                                                          $1,577.00
Han, Zhen
Chen Zheng
300 Rolling Oaks Dr. #219
Thousand Oaks, CA 91361                         19820    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $511.08                                                                                            $511.08
Corbett, Barbara Fineberg
37 Hillgrass
Irvine, CA 92603                                19821    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,275.00                                                                                          $1,275.00
Verbeek, Christiaan
3021 Fortuna Drive Unit B
Austin, TX 78704                                19822    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $166.82                                                                                            $166.82
Burlingame, Gary D
1331 April Place
Manteca, CA 95336                               19823    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $96.00                                                                                             $96.00
V, Val
15 Ottawa St
San Mateo, CA 94401                             19824    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Sain, Darius K
1280 SW 101st Terrace
APT 209
Pembroke Pines, FL 33025                        19825    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $103.54               $103.54                                                                      $207.08


                                                                                                 Page 1154 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1155 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Rifkin, Bennett
11504 Lone Point Court
Las Vegas, NV 89138                             19826    9/28/2020    24 Hour Fitness United States, Inc.                $1,848.00                                                                                          $1,848.00
Stansky, Megan
13605 91st Ave Ct E
Puyallup, WA 98373                              19827    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $962.72                                                                                            $962.72
Shiraishi, Nobuyuki
903 N Sam Houston Ave
Odessa, TX 79761                                19828    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $72.65                                                                                             $72.65
Capitol Blind & Drapery Company, Inc.
c/o Michael Deitch
The Deitch Law Offices
800 Rio Grande Street
Austin, TX 78701                                19829    9/29/2020        24 Hour Fitness USA, Inc.                                                             $89,278.25                                                 $89,278.25
Tarasuk, Elena
2081 Arctic St.
San Leandro, CA 94577                           19830    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $554.00                                                                                            $554.00
Uline, Inc.
PO Box 88741
Chicago, IL 60680‐1741                          19831    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,375.36                                                  $1,730.72                               $3,106.08
Francis, Glenna Maria
5765 E Walton Street
Long Beach, CA 90815                            19832    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $38,114.00                                                                                         $38,114.00
Arreola, Adolfo
9801 Walnut Street
Oakland, CA 94603                               19833    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $66.12                                                                                             $66.12
SooHoo, Kie L
22791 Chanel View
Laguna Niguel, CA 92677                         19834    9/29/2020    24 Hour Fitness United States, Inc.                   $60.00                                                                                             $60.00
Long, Zachary
7002 E Horizon Drive
Orange, CA 92867                                19835    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $279.18                                                                                            $279.18
Raj, Christina
28826 Miranda St.
Hayward, CA 94544                               19836    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Pisano, Peter Allan
1609 Tulane Dr
Richardson, TX 75081                            19837    9/29/2020    24 Hour Fitness United States, Inc.                  $649.35                                                                                            $649.35
Prada, Sergio
1755 Novato Blvd
Unit G4
Novato, CA 94947                                19838    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                           19839    9/30/2020    24 Hour Fitness United States, Inc.              $323,850.00            $13,650.00                                                                  $337,500.00
Leung, Martin
278 Day Street
San Francisco, CA 94131                         19840    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $116.66                                                                                            $116.66
Advani, Curran
200 Westchester Drive
Los Gatos, CA 95032                             19841    9/29/2020    24 Hour Fitness United States, Inc.                  $112.00                                                                                            $112.00
Li, Jin Hua
3723 7th Ave
Edgewater, MD 21037                             19842    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $411.89                                                                                            $411.89

                                                                                                 Page 1155 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1156 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Sebera, Carey
916 U St
Vancouver, WA 98661                             19843    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                          $2,000.00                               $2,000.00
Mariash, Mary Dianne
9 Vista Sole Street
Dana Point, CA 92629                            19844    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1,847.96                                                                                       $1,847.96
Sporttech Corporation
Attn: Michael Wainwright
12264 Boulder Pass
Milford, MI 48380                               19845    9/29/2020       24 Hour Fitness USA, Inc.                   $122,596.00                                                                                     $122,596.00
Ly, Khoi
12 Cantera
Santa Ana, CA 92703                             19846    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Bedigian, Matthew
1524 Heather Oaks Lane
Westlake Village, CA 91361                      19847    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                         $299.00
Cashiola, Michael
7850 Fm 1960 E
Apt #315
Humble, TX 77346                                19848    10/1/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                           $0.00
Ozinga Ready Mix Concrete, Inc.
Attn: Jordan Peloquin
19001 Old LaGrange Road
Mokena, IL 60448                                19849    9/29/2020       24 Hour Fitness USA, Inc.                                                         $15,901.36                                                 $15,901.36
Greenleaa, Arvis
6503 Dutch John Circle
Richmond, TX 77469                              19850    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $295.54                                                                                         $295.54
Neate, Rob
16714 SE 40th Place
Bellevue, WA 98008                              19851    9/28/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                       $1,000.00
Thomas, Aiden
650 S. Gaines St.
Apt 2012
Portland, OR 97239                              19852    9/29/2020       24 Hour Fitness USA, Inc.                       $228.00                                                                                         $228.00
Tanaka, Victoria
37010 Dusterberry Way #8288
Fremont, CA 94536                               19853    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Frank, Nancy
307 Balchen Street
Massapequa Park, NY 11762                       19854    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Chavez, Carmelita
PO Box 2764
Redmond, WA 98073                               19855    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $101.84                                                                                         $101.84
Taylor, Karalyn
3828 Brandywine Lane
Fort Worth, TX 76244                            19856    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $111.48                                                                                         $111.48
Carmouche, Christopher
3718 Cherrywood Ave
Los Angeles, CA 90018                           19857    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                         $249.99
Chaney, ReeDee
2105 Sheffield Ln
Flower Mound, TX 75028                          19858    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $107.17                                                                                         $107.17



                                                                                               Page 1156 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1157 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Teresh, Alla
9 Saddlebrook Drive
Washington, NJ 07882                           19859    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Gomi, Merrie
530 S Hewitt Street unit 427
Los Angeles, CA 90013                          19860    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $607.33                                                                                         $607.33
Lee, Norman
1098 Boyle St
Union City, CA 94587                           19861    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Fuhr, Kelli
3401 Piazza Do Oro Way STE 140
Oceanside, CA 92056                            19862    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Patterson, Karen
11225 Ardath Ave
Inglewood, CA 90303                            19863    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Tran, Lisa
68 Albion street
San Francisco, CA 94103                        19864    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
SELF, JOHN DAVID
9154 DRUMCLIFFE
DALLAS, TX 75231                               19865    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $26,284.47         $13,650.00                                                                   $39,934.47
City of Mountain View
500 Castro St
Mountain View, CA 94041                        19866    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $6,643.13                                                                                       $6,643.13
Young, Xenia
2133 Bermuda Dunes Place
Oxnard, CA 93036                               19867    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $624.00                                                                                         $624.00
Redmond, Kevin
11130 Otsego Street
APT 532
North Hollywood, CA 91601                      19868    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $280.00                                                                                         $280.00
Starks, Marquise
3529 Emerald Lane
East Lancaster, CA 93535                       19869    9/29/2020     24 Hour Fitness Worldwide, Inc.                                      $2,000.00         $1,200.00                                                  $3,200.00
Binek, Sierra
12785 SW Glenhaven Street
Portland, OR 97225                             19870    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $85.98                                                                                          $85.98
Rominger, Carmen
P.O. Box 16301
Sugar Land, TX 77496                           19871    9/28/2020        24 Hour Fitness USA, Inc.                        $248.05                                                                                         $248.05
Leone, Jacqueline Michele
5551 Gala Avenue
San Diego, CA 92120                            19872    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Bhandari, Arti
2567 Alamo Country Circle
Alamo, CA 94507                                19873    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Straker, Cynthia
1323 West Farms Road
Apt 4A
Bronx, NY 10459                                19874    9/29/2020    24 Hour Fitness United States, Inc.                   $81.00                                                                                          $81.00
East West Bank
Kralik & Jacobs LLP
225 South Lake Avenue, Suite 300
Pasadena, CA 91101                             19875    9/28/2020        24 Hour Fitness USA, Inc.                     $75,347.28                                                                                      $75,347.28

                                                                                                Page 1157 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1158 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Johnson, Pamela A
9618 Bradhugh Ct
Sacramento, CA 95827                            19876    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00
Klonowski, Steve
P.O. Box 2379
Wylie, TX                                       19877    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,008.00                                                                                       $1,008.00
Nakamoto, Cy
                                                19878    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $770.00                                                                                         $770.00
Custom Locations, LLC
Jason S. Nunnermacker, Esq
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                         19879    9/30/2020    24 Hour Fitness United States, Inc.            $7,137,783.36                                                                                   $7,137,783.36
Wong, Sandra
1019 Pinefield Ln
Castle Pines, CO 80108                          19880    9/28/2020              24 Denver LLC                            $1,704.00                                                                                       $1,704.00
Sethi, Isha
2 Honeysuckle Ln
San Carlos, CA 94070                            19881    9/28/2020        24 Hour Fitness USA, Inc.                        $551.97                                                                                         $551.97
Rauchwerger, George
147 Cromart Ct.
Sunnyvale, CA 94087                             19882    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Wong, Joe
1019 Pinefield Lane
Castle Pines, CO 80108                          19883    9/28/2020              24 Denver LLC                              $432.00                                                                                         $432.00
Carlson, Dr. Carol
405 Rockefeller; Unit 704
Irvine, CA Irvine                               19884    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                             $148.00                                 $148.00
Wong, Esther
60 N. Nimitz Hwy Apt 604
Honolulu, HI 96817                              19885    9/29/2020        24 Hour Fitness USA, Inc.                         $49.47                                                                                          $49.47
Ramirez, Ariel
4716 SW 67 Ave
D‐7
Miami, FL 33155                                 19886    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Boylan, Patrick
2522 Palma Vista Ave
Las Vegas, NV 89121                             19887    9/29/2020     24 Hour Fitness Worldwide, Inc.                                        $635.72                              $635.72                               $1,271.44
Nakano, Sachie
21501 Hawthorne Blvd.
Torrance, CA 90503                              19888    10/2/2020        24 Hour Fitness USA, Inc.                        $696.00                                                                                         $696.00
Covacevich, Mario J
5061 River Glen Drive
Las Vegas, NV 89103                             19889    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Culver, Shirley K
3790 Tomahawk Lane
San Diego, CA 92117                             19890    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,577.00                                                                                       $1,577.00
Tran, Natalie
783 Fulton CT
Milpitas, CA 95035                              19891    9/28/2020        24 Hour Fitness USA, Inc.                        $648.87                                                                                         $648.87
Ho, Anthony
1036 Union Street
Oakland, CA 94607                               19892    9/30/2020    24 Hour Fitness United States, Inc.                  $750.00                                                                                         $750.00



                                                                                                 Page 1158 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1159 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Chang, Edwin
5038 Hanover Circle
Cypress, CA 90630                               19893    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Hoy, Robyn
1 Tanglewood Lane
Mountainside, NJ 07092                          19894    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $9,500.00                                                                                          $9,500.00
Davis, Carol
344 E. Greystone Ave
Monrovia, CA 91016                              19895    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Madden, Dennis
1976 Scotts Crossing Way
Apt 202
Annapolis, MD 21401                             19896    9/29/2020       24 Hour Fitness USA, Inc.                                           $1,069.60                                                                    $1,069.60
Aispuro, Norma
P.O. Box 9186
Bakersfield, CA 93389‐9186                      19897    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $204.00                                                                                            $204.00
Wang, Shan
49080 Meadowfaire Cmn #210
Fremont, CA 94539                               19898    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $169.00                                                                                            $169.00
Croom, Zsaquez
Law Offices of Joseph Ryan
3055 Wilshire Blvd. Ste 1120
Los Angeles, CA 90010                           19899    10/1/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Plaganas, Therese Marie
1522 Stardust Drive
West Covina, CA 91790                           19900    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Dempsey, Marilu
704 Lighthouse Ct.
Altamonte Springs, FL 32714                     19901    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $864.00                                                                                            $864.00
Todorova, Theodora Guleva
1385 Lexington Dr,
Apt #3
San Jose, CA 95117                              19902    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Barnhart, Charissa
3250 London Lane
Oxnard, CA 93036                                19903    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $262.12                                                                                            $262.12
Smith, Lisa
PO Box 1274
Folsom, CA 95763                                19904    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $499.00                                                                                            $499.00
CENTENNIAL GATEWAY, LLC
Mark A. Bogdanowicz
211 Fulton Street, Ste. 600
Peoria, IL 61602                                19905    9/29/2020       24 Hour Fitness USA, Inc.                 $1,649,157.27                                                                                      $1,649,157.27
AT&T Corp
Karen Cavagnaro, Lead Paralegal.
One AT&T Way, Suite 3A104
Bedminster, NJ 07921                            19906    9/30/2020       24 Hour Fitness USA, Inc.                    $63,894.80                                                                                         $63,894.80
Bables, Marcus
113 Vines St.
Glenn Heights, TX 75154                         19907    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $55.90                                                                                             $55.90
Palomares Rodriguez, Pedro D.
1094 Chapel Hill Way
San Jose, CA 95122                              19908    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99


                                                                                               Page 1159 of 1495
                                                     Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1160 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                      Current General                                             Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address              Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                          Amount                                                      Amount
Alvey, Shannon
265 N. 600 W.
Salt Lake City, UT 84116                                19909    9/30/2020    24 Hour Fitness United States, Inc.                  $534.11                                                                                         $534.11
Chester, Debra
P.O. Box 2465
Oakland, CA 94614                                       19910    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $330.00                                                                                         $330.00
Merkle, Melissa
72 Jean Court
Riverhead, NY 11901                                     19911    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Moffett, Diane Reis
5846 Zileman Court
San Jose, CA 95123                                      19912    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $165.00                                                                                         $165.00
JAVILLO, ROMELLA
94‐1050 OLI LOOP
WAIPAHU, HI 96797                                       19913    9/30/2020        24 Hour Fitness USA, Inc.                                                                                $120.00                                 $120.00
Conder, William Aaron
1019 S 700 E Apt 3
Salt Lake City, UT 84105                                19914    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $146.00                                                                                         $146.00
EQYInvest Owner II, Ltd., LLP
C/O Timothy T. Mitchell
Rashti and Mitchell
4422 Ridgeside Drive
Dallas, TX 75244                                        19915    9/29/2020        24 Hour Fitness USA, Inc.                    $125,258.36         $25,773.98                                                                  $151,032.34
Faulconer, Kathleen
6404 Tralee Dr. NW
Olympia, WA 98502                                       19916    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $179.12                                                                                         $179.12
Tsujimoto, Trude
1072 Vanessa Way
San Marcos, CA 92078                                    19917    9/29/2020     24 Hour Fitness Worldwide, Inc.                                        $924.00                                                                      $924.00
Jenner, Alene
21812 Oceanbreeze Lane
Huntington Beach, CA 92646                              19918    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                          $72.00
Powers, Ethan
1320 Santa Cora Avenue
, CA 91913                                              19919    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Marrero, Ruth N
4656 Eagle Peak Dr
Kissimmee, FL 34746                                     19920    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $90.28                                                                                          $90.28
Huang, Lana
3424 82 st
#6C
Jackson heights, NY 11372                               19921    9/29/2020        24 Hour Fitness USA, Inc.                      $2,520.00                                                                                       $2,520.00
Jeffries, Sabrina L
2931 E. 121st Court
Thornton, CO 80241                                      19922    9/30/2020    24 Hour Fitness United States, Inc.                  $180.00                                                                                         $180.00
Lin, William
7045 El parque Ave
Las Vegas , NV 89117                                    19923    9/28/2020        24 Hour Fitness USA, Inc.                        $300.00                                                                                         $300.00
Renovista Ridge Master Property Owners Association
1380 Greg Street, Suite 208
Sparks, NV 89431                                        19924    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                        $2,301.00                                                  $2,301.00
Paulsen, Noriko
3519 Madison Ct
Torrance, CA 90505                                      19925    9/29/2020        24 Hour Fitness USA, Inc.                        $496.00                                                                                         $496.00

                                                                                                         Page 1160 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1161 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Ofsink, Karen
612 South Cochran Ave #411
LA, CA 90036                                   19926    9/30/2020     24 Hour Fitness Worldwide, Inc.                                        $360.00                                                                      $360.00
Gates, Maureen
330 Cedar Ave
Apt 305
Long Beach, CA 90802                           19927    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $86.62                                                                                          $86.62
TREVIZO, LORENZO
420 SUGAR MILL ROAD
CEDAR HILL, TX 75104                           19928    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $123.37                                                                                         $123.37
Lavorico, Geraldine
13531 Ottoman St
Arleta, CA 91331‐6311                          19929    9/29/2020     24 Hour Fitness Worldwide, Inc.                                        $437.40                                                                      $437.40
Leng, Sobuon
7751 Liberty Dr #3
Huntington Beach, CA 92647                     19930    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Sui, Dawen
3126 E Cedar Hollow Dr.
Pearland, TX 77584                             19931    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $514.58                                                                                         $514.58
Cruz, Richard Thomas
747 Amana Street, Apt 507
Honolulu, HI 96814                             19932    9/30/2020        24 Hour Fitness USA, Inc.                        $200.00                                                                                         $200.00
Seilsepour, Behrooz
7907 Country Ridge Lane
Plano, TX 75024                                19933    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $53.58                                                                                          $53.58
Rahmanzai, Rowaida
3525 Dickenson Common
Fremont, CA 94538                              19934    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Ezra, Melissa
16505 Dunoon Ct.
Miami Lakes, FL 33014                          19935    9/30/2020        24 Hour Fitness USA, Inc.                        $429.99                                                                                         $429.99
Scholz, Rasoul
1146 Calder Ln
Walnut Creek, CA 94598                         19936    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,840.75                                                                                       $1,840.75
Mischung, Joshua J
219 E Garfield St
Apt 516
Seattle, WA 98102                              19937    9/30/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                         $200.00
Lee, Jay Hun
1155 Limahana Circle, #A104
Lahaina, HI 96761                              19938    9/30/2020     24 Hour Fitness Worldwide, Inc.                                        $337.49                                                                      $337.49
Clark, Ana
1388 Crailford Court
San Jose, CA 95121                             19939    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Uroda, Kathryn Marie
4006 Avenue D
Austin, TX 78751                               19940    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $608.00                                                                                         $608.00
Sui, Dawen
3126 E Cedar Hollow Dr.
Pearland, TX 77584                             19941    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $514.58                                                                                         $514.58
Lord Aldous Medardo V. Layuso
4526 Country Run Way
Antelope, CA 95843                             19942    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $44.09                                                                                          $44.09


                                                                                                Page 1161 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1162 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Pineda, Jose
2972 Pembroke Circle
Corona, CA 92879‐6121                           19943    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,300.00                                                                                       $1,300.00
Guerrero, David S
526 S Valley Center Ave
San Dimas, CA 91773                             19944    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Song, Jooho
7 Brookside Ave
Pompton Plains, NJ 07005                        19945    9/28/2020    24 Hour Fitness United States, Inc.                   $91.78                                                                                          $91.78
Eccles, Lindsay R.
9321 Sierra Spring Way
Elk Grove, CA 95624                             19946    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $260.56                                                                                         $260.56
Williams, Cynthia
1144 E 2nd St
Long Beach, CA 90802                            19947    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $318.94                                                                                         $318.94
Claeys, Jason A.
1901 Lakeview Circle Apt. 1102
Lewisville, TX 75057                            19948    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                         $107.17
Ryakhovskiy, Jana
2711 NE 115th Street Apt #201
Seattle, WA 98125                               19949    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Forney, Shelley
507 Ramah Drive
Fort Collins, CO 80525                          19950    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
Alexander, Peggy
2719 Dogwood Terrace Lane
Katy, TX 77494                                  19951    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $339.94                                                                                         $339.94
Kan, Shirley Suk‐Yee
20392 Yeandle Avenue
Castro Valley, CA 94546                         19952    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Humes, Alvin
4255 S. Buckley Rd #106
Aurora, CO 80013                                19953    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Halverson, Christina
7868 Milliken Ave #528
Rancho Cucamonga, CA 91730                      19954    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Bach, David
63 Fallwind Circle
Sacramento, CA 95831‐4601                       19955    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $690.00                                                                                         $690.00
Cohen, Carolyn F
1229 Stanford St #3
Santa Monica, CA 90404                          19956    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                         $199.00
King, Ophelia
100 Prospect Avenue
3L
Hackensack, NJ 07601                            19957    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $167.90                                                                                         $167.90
Torki, Nasreen
176 Emerson St.
Upland, CA 91784                                19958    10/1/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Dodgin, Greg
4705 238th PL SW
Mountlake Terrase, WA 98043                     19959    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99



                                                                                                 Page 1162 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1163 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Anderson, Richard
1023 Forest Ave
Boulder, CO 80304                             19960    9/29/2020     24 Hour Fitness Worldwide, Inc.                                         $49.00                                                                       $49.00
Liese, Gail Joanne
2715 S. Yuma St.
Salt Lake City, UT 84109                      19961    9/29/2020        24 Hour Fitness USA, Inc.                        $675.00                                                                                         $675.00
Tran, Danny
13592 La Pat Pl
Westminster, CA 92683                         19962    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Green, Tyrone
461 Leisure Dr
Cedar Hill, TX 75104                          19963    9/29/2020     24 Hour Fitness Worldwide, Inc.                                   Unliquidated      Unliquidated        Unliquidated                                  $0.00
SID, ALBERTO
14 COLDSTREAM LANE
UPPER SADDLE RIVER, NJ 07458                  19964    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Knight, Adrean
50 Meagan Place Apt. 5
Thousand Oaks, CA 91362                       19965    9/30/2020     24 Hour Fitness Worldwide, Inc.                                        $540.00                                                                      $540.00
Pacheco, Carlos A.
258 West Oakwood Blvd.
Redwood City, CA 94061                        19966    9/29/2020        24 Hour Fitness USA, Inc.                        $699.00            $699.00                              $699.00                               $2,097.00
Gutierrez, Emily
200 Orchard Place #218
Oxnard, CA 93036                              19967    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                             $449.99                                 $449.99
Cueva, Carlos R
3133 Abbey Road
Carrollton, TX 75007                          19968    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $241.59                                                                                         $241.59
Honrales, Mary Jane
92‐1215 Hookeha St.
Kapolei, HI 96707                             19969    9/28/2020        24 Hour Fitness USA, Inc.                        $523.48                                                                                         $523.48
Campbell, Reid
205 Whisenant Dr
Allen, TX 75013                               19970    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,138.00                                                                                       $2,138.00
Kiser‐Greenleaf, Cheryl
6503 Dutch John Circle
Richmond, TX 77469                            19971    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $294.02                                                                                         $294.02
Jenner, Floyd
21812 Oceanbreeze Lane
Huntington Beach, CA 92646                    19972    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                          $72.00
Merry, Samantha
3315 Palermo Ave
Evans, CO 80620                               19973    9/30/2020     24 Hour Fitness Worldwide, Inc.                                        $990.00                                                                      $990.00
Baluyot, Mikiah
23 Los Coyotes Dr.
Pomona, CA 91766                              19974    9/29/2020              RS FIT CA LLC                              $699.99                                                                                         $699.99
Porath, Ssuan R
3809 Sunset Lane
Oxnard, CA 93035                              19975    9/30/2020    24 Hour Fitness United States, Inc.                $1,201.44                                                                                       $1,201.44
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                         19976    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Savino, Deborah J.
440 Black Oak Drive
Petaluma, CA 94952                            19977    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $960.00                                                                                         $960.00

                                                                                               Page 1163 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1164 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Gallagher Bassett Services, Inc.
Attn: Legal Department
2850 Golf Road
Rolling Meadows, IL 60008                       19978    9/29/2020       24 Hour Fitness USA, Inc.                     $5,534.55                                                                                       $5,534.55
Masina, Nemia
6252 3rd St
San Francisco, CA 94124                         19979    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $2,850.00                                                                                       $2,850.00
Hill, Tyler
11933 SE Oak Apt 202
Portland, OR 97216                              19980    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
McWilliams, Genesse
855 Victor Ave
#110
Ingelwood, CA 90302                             19981    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $146.96                                                                                         $146.96
Tewani, Bhavna
8 Nutwood
Irvine, CA 92604                                19982    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $64.00                                                                                          $64.00
Romsa, Irene
7545 ViewPoint Dr.
Wellington, CO 80549                            19983    9/30/2020       24 Hour Fitness USA, Inc.                                          $203.93                                                                      $203.93
Okin, Michael
1020 Burga Loop
Chula Vista, CA 91910                           19984    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Waggoner, Alexander S
3695 SE Honeysuckle Pl
Hillsboro, OR 97123                             19985    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                          $84.00
Fleming, Jay
3944 South 900 East #504
Salt Lake City, UT 84124                        19986    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $483.00                                                                                         $483.00
Johnson, Ashley
22703 Birch Point Dr
Katy, TX 77450                                  19987    10/1/2020       24 Hour Fitness USA, Inc.                       $560.00                                                                                         $560.00
Signorini, Fernanda
3322 Rumbling Rock Lane
Katy, TX 77494                                  19988    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,235.00                                                                                       $1,235.00
Abelove, Laurie
13859 Apache
Tustin, CA 92782                                19989    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                       $1,548.00
Beltran, Alicia
Law Offices of Matthew J. Quinlan
Matthew J. Quinlan, Esq.
Daniel R. Aguilar, Esq.
3223 Webster Street
San Francisco, CA 94123                         19990    9/29/2020    24 Hour Fitness Worldwide, Inc.              $2,000,000.00                                                                                   $2,000,000.00
Smith, Derek
6819 N. Salem Ave. Apt. 113
Portland, OR 97203                              19991    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $149.49                                                                                         $149.49
McKenna, Linda
500 N Street #1506
Sacramento, CA 95814                            19992    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,377.95                                                                                       $1,377.95
Glynn, Ann
10636 Sunwind Avenue
Las Vegas, NV 89135                             19993    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00


                                                                                               Page 1164 of 1495
                                                        Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                   Page 1165 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                Amount                                                         Amount
Strascina‐Dower, Madison
2401 E Warren Ave Apt 6
Denver, CO 80210                                              19994    9/30/2020              24 Denver LLC                            $1,139.00                                                                                          $1,139.00
Sandusky, Frank
8246 Noelle Dr
Huntington Beach, CA 92646                                    19995    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Bonfert, Jacqueline
3306 Darby St. #406
Simi Valley, CA 93063                                         19996    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Heather Margratha Murray for herself and Lilianna Barchers
and Faith Barchers
Heather M. Murray
7040 NE Roselawn St.
Portland, OR 97218                                            19997    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $30,000.00                                                                                         $30,000.00
Baldoz, Eligio
1510 Morton St Apt A
Alamaeda, CA 94501                                            19998    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Black, Michelle
249 Trillium Park Loop
Conroe, TX 77304‐5099                                         19999    9/28/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Sideris, John
61‐52 Little Neck Parkway
Little Neck, NY 11362                                         20000    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                        $100,000.00
Goto, Michael
2534 Cranberry Lane
Hacienda Heights, CA 91745                                    20001    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                $329.00                                 $329.00
Vega, Diana Mae
7400 Center Ave #264
Huntington Beach, CA 92647                                    20002    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Echiverri, Paul
7005 jordan avenue
216
canoga park, ca 91303                                         20003    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                          $1,399.98
Hur, Benjamin
888 Kapiolani Blvd. Apt 2201
Honolulu, HI 96813                                            20004    10/1/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                              $0.00
Dossey, Michael
1395 Bodega Place
Walnut Creek, CA 94597                                        20005    10/1/2020        24 Hour Fitness USA, Inc.                        $990.00                                                                                            $990.00
Schueller, Martha A.
PO Box1428
Crosby, TX 77532                                              20006    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                            $420.00
Wadman, Nelson
275 S Garden Way #145
Eugene, OR 97401                                              20007    9/28/2020    24 Hour Fitness United States, Inc.                  $297.99                                                                                            $297.99
Hedges, Rashid
10105 Georgian Lane
Upper Marlboro, MD 20772                                      20008    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $281.94                                                                                            $281.94
Mato, Nestor
Ryan Penta PLLC
814 Ponce De Leon Blvd. Suite 210
Coral Gables, FL 33134                                        20009    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                        $100,000.00



                                                                                                               Page 1165 of 1495
                                                         Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                   Page 1166 of 1495
                                                                                                                 Claim Register
                                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                                               Case No. 20‐11558

                                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                               Amount                                                         Amount
Carter, Connie L.
364 Sierra Mike Blvd
Lake Alfred, FL 33850                                          20010    9/28/2020    24 Hour Fitness Worldwide, Inc.                                        $3,069.85                                                                    $3,069.85
Robert, Linda
30537 Mulberry Ct
Temecula, CA 92591                                             20011    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                            $240.00              $0.00            $0.00                $240.00
Yarusskaya, Nellya
1205 Avenue R Apt 4F
Brooklyn, NY 11229                                             20012    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $119.88                                                                                            $119.88

Shapell Calaveras LLC, a Delaware Limited Liability Company
c/o Shapell Properties Inc.
11200 Corbin Avenue, Suite 201
Porter Ranch, CA 91326                                         20013    9/29/2020       24 Hour Fitness USA, Inc.                   $187,776.36                                                                                        $187,776.36
Loveland, Kevin Michael
PO Box 50911
Oxnard, CA 93031                                               20014    9/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Montano, Nicolette
PO Box 6580
Oxnard, CA 93031                                               20015    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Au, Sheung
6141B Thornton Ave
Newark, CA 94560                                               20016    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $546.91                                                                                            $546.91
Santo, Ross
8443 Via Mallorca, Unit #69
La Jolla, CA 92037                                             20017    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,440.00                                                                                          $1,440.00
Feng, Biyan
1185 Lakedale Way
Sunnyvale, CA 94089                                            20018    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Patounas, Ann
14051 Hermosillo Way
Poway , CA 92064                                               20019    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                            $100.00                                                    $100.00
Avila, Mia Kristin
1726 S. Barranca Ave.
Glendora, CA 91740                                             20020    9/28/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Klee, Marianne
10068 Meadowlark Ave
Fountain Valley , CA 92708                                     20021    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $113.91                                                                                            $113.91
Olsen, John
3805 Greystone Ave
Bronx, NY 10463                                                20022    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $199.99                                                                                            $199.99
Inniss, Jerome
1235 East 222nd Street
Bronx, NY 10469                                                20023    9/28/2020       24 Hour Fitness USA, Inc.                     $1,116.00                                                                                          $1,116.00
Brouillette, Tamra
6215 Glide Ave
Woodland Hills, CA 91367                                       20024    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Fogt, Natasha
5036 1/2 West Point Loma Blvd.
San Diego, CA 92107                                            20025    9/29/2020       24 Hour Fitness USA, Inc.                        $69.52                                                                                             $69.52
Kalange, Karon
4652 Seneca Dr
Ft Worth, TX 76137                                             20026    9/29/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00


                                                                                                              Page 1166 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1167 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Healy, Aimee Lee
537 W Dunton Ave
Orange, CA 92865                               20027    9/30/2020       24 Hour Fitness USA, Inc.                   $165,000.00                                                                                        $165,000.00
Handojo, Yosia S
1501 Spruce St. #B
Placentia, CA 92870                            20028    9/29/2020       24 Hour Fitness USA, Inc.                       $394.16                                                                                            $394.16
Tondravi, Layla
2003 Harriman Lane B
Redondo Beach, CA 90278                        20029    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00
Motiakhov, Alexei
3632 McCain Way
North Highlands, CA 95660                      20030    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $94.00                                                                                             $94.00
Soto, Elizabeth
14662 Kalisher St
San Fernando, CA 91340                         20031    9/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Yuan, Xia
24801 SE 38th St
Sammamish, WA 98029                            20032    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Alden, Eric
175 S Ventura Ave #303
Ventura, CA 93001                              20033    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $466.00                                                                                            $466.00
Cerda, Theresa
162 Lafayette St.
Piscataway, NJ 08854                           20034    9/29/2020       24 Hour Fitness USA, Inc.                       $153.10                                                                                            $153.10
Rosenthal, Jim
1515 1/2 N Gardner St.
Apt. 8
Los Angeles, CA 90046                          20035    10/2/2020       24 Hour Fitness USA, Inc.                       $500.00                                                                                            $500.00
Roberson, Deborah Kaye
6304 Thorn Street
San Diego, CA 92115                            20036    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $1,296.00                                                                    $1,296.00
Saraco Jr, Anthony
129 locust ave
Scarsdale, NY 10583                            20037    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,863.00                                                                                          $1,863.00
Chokshi, Charu
P.O. Box 1086
Brea, CA 92822                                 20038    9/28/2020    24 Hour Fitness Worldwide, Inc.                     $82.85                                                                                             $82.85
Bishop, George
2208 Lago Canyon Ct
Pearland, TX 77089                             20039    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $599.98                                                                                            $599.98
Buhler, Cheryl
18570 Santa Ynez St
Fountain Valley, CA 92708                      20040    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $524.99                                                                                            $524.99
Valenzuela, Lori Maxine
797 Hollowbrook CT
San Marcos, CA 92078                           20041    10/1/2020       24 Hour Fitness USA, Inc.                                         $205,554.43                                                                  $205,554.43
Eibeck, Roxana
7526 Allston Court
Sacramento, CA 95842                           20042    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Ting, Ai
3052 Westfield Ave
San Jose, CA 95128                             20043    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00



                                                                                              Page 1167 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1168 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Sandusky, Trish
8246 Noelle Dr
Huntington Beach, CA 92646                     20044    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $475.00                                                                                         $475.00
Hilt, Mary Ann
199 Cambridge Court
Clifton, NJ 07014                              20045    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $122.60                                                                                         $122.60
Li, Minli
339 23rd Ave
San Francisco, CA 94121                        20046    9/30/2020         24 Hour Holdings II LLC                         $400.00                                                                                         $400.00
Mullen, Mark Francis
630 S Peck Dr Apt 10306
Longmiont, CO 80503                            20047    9/30/2020    24 Hour Fitness United States, Inc.               $10,000.00                                                                                      $10,000.00
Tabor, Allison
1998 Montclair Circle
Walnut Creek, CA 94597                         20048    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $945.00                                                                                         $945.00
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            20049    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $239,959.21                                                              $86,396.10             $326,355.31
RNB Partners, LLC
Attn: Nicholas Bocci
194 School Street
Daly City, CA 94014                            20050    9/30/2020        24 Hour Fitness USA, Inc.                    $521,523.43                                                              $71,911.35             $593,434.78
Arguello, Juan
903 Alameda DLP
Belmont, CA 94002                              20051    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $106.25                                                                                         $106.25
Parsinejad, Farhad
489 Border Hill Rd.
Los Altos, CA 94024                            20052    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Onsum, Lynn
1700 Ashe Road #12
Bakersfield, CA 93309                          20053    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00
Nelson, Chloe
4701 Preston Park Blvd Apt #421
Plano, TX 75093                                20054    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $43.29                                                                                          $43.29
Keeler, Allen
152 Thompson Street, 1A
New York, NY 10012                             20055    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $375.00                                                                      $375.00
Bowler, Patrick
2922 E Sierra Madre Bl
Pasadena, CA 91107                             20056    9/29/2020     24 Hour Fitness Worldwide, Inc.                                        $774.00                                                                      $774.00
Williams, Miia
533 Sycamore St
Oakland , CA 94612                             20057    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                          $30.00
Javurek, Carlos
181 Trofello Ln.
Aliso Viejo, CA 92656                          20058    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,577.00                                                                                       $1,577.00
Brooks, Esther C.
27002 Preciados Dr.
Mission Viejo, CA 92691                        20059    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,577.00                                                                                       $1,577.00
Sherman, Jocelyn
1157 Justin Ave, #6
Glendale, CA 91201                             20060    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $659.00                                                                                         $659.00


                                                                                                Page 1168 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1169 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Osenton, Francine M
25 Corte Cayuga
Greenbrae, CA 94903                             20061    9/28/2020    24 Hour Fitness Worldwide, Inc.                                     $1,440.00                                                                    $1,440.00
Baeza, Jackie
8102 Laurel Park Circle
Riverside, CA 92509                             20062    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $138.87                                                                                         $138.87
Orban, M
19881 Brookhurst St
Ste C 270
Huntington Beach, CA 92646                      20063    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $292.00                                                                                         $292.00
Phan, Angela
10060 Scripps Vista Way Unit #38
San Diego, CA 92131                             20064    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $840.00                                                                                         $840.00
De Toffoli, Alicia
6658 Waverly Rd
Martinez, CA 94553                              20065    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,492.24                                                                                       $1,492.24
Baker, John
4444 Fellows Street
Union City, CA 94587                            20066    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $639.00                                                                                         $639.00
Smith, Alycia Renee
5344 Fulton Road
Santa Rosa, CA 95403                            20067    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $959.98                                                                      $959.98
Teston, Natasha
7613 Gingerblossom Dr
Citrus Heights, CA 95621                        20068    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $249.99                                                                                         $249.99
Trinkaus, Kevin
2333 S Raleigh St
Denver, CO 80219‐5142                           20069    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $118.92                                                                                         $118.92
Allford, Michael A.
Davis, Saperstein & Salomon PC
Kate Carballo, Esq
375 Cedar Lane
Teaneck, NJ 07666                               20070    9/30/2020       24 Hour Fitness USA, Inc.                 $1,000,000.00                                                                                   $1,000,000.00
Reese, Andrea
348 Cayden Way
Cantonment, FL 32533                            20071    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $644.00                                                                                         $644.00
Adebanjo, Olufemi
Law Offices of Charles R. Gueli
100 Crossways Park West
Suite 201
Woodbury, NY 11797                              20072    10/1/2020    24 Hour Fitness Worldwide, Inc.                $100,000.00                                                                                     $100,000.00
Pon, Garrett
2455 Milford Drive
San Ramon, CA 94582                             20073    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $189.00                                                                                         $189.00
Beltran, Rodolfo
18301 Patterson Ln, Apt 1
Huntington Beach, CA 92646                      20074    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                                            $200.00                                 $200.00
Noriega, Leo
10851 Asbury Avenue
Stanton, CA 90680                               20075    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                       $3,000.00
Jones, Benjamin
65 West 90th Street
#3D
New York, NY 10024                              20076    9/28/2020           24 New York LLC                                                                                   $1,499.00                               $1,499.00

                                                                                               Page 1169 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1170 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Elevazo, Jimmy
2394 S. Willowbrook Ln
Unit 21
Anaheim , CA 92802                            20077    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Kang, Chul Paul
14505 Costa Mesa Drive
La Miranda, CA 90638                          20078    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Holmes, William A.
209 Highland Avenue
Piedmont, CA 94611‐3709                       20079    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $6,348.00                                                                                       $6,348.00
Bruce, Eunice
220 South Santa Ana Ave
Unit C
Arcadia, CA 91006                             20080    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $7,500.00                                                                                       $7,500.00
Cade, David D
9801 Old Redwood Highway
Windsor, CA 95492                             20081    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Pham, Diane
22040 Calvert St. #3
Woodland Hills, CA 91367                      20082    10/1/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Liu, Zhiru
2226 Black Pine Road
Chino Hills, CA 91709                         20083    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $300.00                                 $300.00
Glass, Kathryn P
6680 S. Abilene Way
Centennial, CO 80111‐6602                     20084    9/30/2020        24 Hour Fitness USA, Inc.                        $495.00                                                                                         $495.00
Hobby, Simeya
1170 Rudger Way
Sacramento, CA 95833                          20085    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Donald, Melissa & Mackenzie
3 Tealbriar Circle
The Woodlands, TX 77381                       20086    9/30/2020        24 Hour Fitness USA, Inc.                      $1,887.77                                                                                       $1,887.77
Li, Xiaoting
4197 OGDEN DR
FREMONT, CA 94538                             20087    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Burks, Kendra C.
285 N. Garfield Ave Apt 13B
Pasadena, CA 91101                            20088    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Pham, Ngoc
1172 Mesa Dr #3
San Jose, CA 95118                            20089    9/29/2020    24 Hour Fitness United States, Inc.                  $305.00                                                                                         $305.00
Ko, Sang Hwan
627 Lisa Way
Campbell, CA 95008                            20090    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                         $340.00
Wasko, Vicki
5646 Alhambra Court
Rancho Cucamonga, CA 91739                    20091    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Benson, Gary
6517 East Mabury Avenue
Orange, CA 92867                              20092    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                          $30.00
Geaves, Anita
P.O. Box 561013
Los Angeles, CA 90056                         20093    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $741.99                                                                                         $741.99


                                                                                               Page 1170 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1171 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
KSHETRAPAL, GUNJAN
3121 QUAIL RIDGE DR.
PLAINSBORO, NJ 08536                         20094    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $807.50                                                                                         $807.50
Ortiz, Richard J
1 Sadore Lane #2F
Yonkers, NY 10710                            20095    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $96.33                                                                                          $96.33
Tripathi, Ved Vyas
200 Westchester Drive
Los Gatos, CA 95032                          20096    9/29/2020    24 Hour Fitness United States, Inc.                  $215.00                                                                                         $215.00
DiBenedetto, Michael
17061 Friml Lane
Huntington Beach, CA 92649                   20097    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Kumthekar, Aboli
188 Ludlow St
Apt 7C
New York, NY 10002                           20098    9/29/2020        24 Hour Fitness USA, Inc.                                           $919.99                                                                      $919.99
Alicea, Marissa
10 South French Avenue
Elmsford, NY 10523                           20099    9/29/2020            24 New York LLC                               $93.98                                                                                          $93.98
Wasko, Vicki
5646 Alhambra Court
Rancho Cucamonga, CA 91739                   20100    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Schermerhorn, Lindy
223 Rubenstein Pl.
Cardiff, CA 92007                            20101    9/30/2020    24 Hour Fitness United States, Inc.                  $720.87                                                                                         $720.87
Nakano, Dale
595 Modoc Court
San Jose, CA 95123‐4130                      20102    9/30/2020     24 Hour Fitness Worldwide, Inc.                                      $1,640.00                                                                    $1,640.00
Quinn, Courtney
1011 Robinson Ave
San Diego, CA 92103                          20103    10/2/2020    24 Hour Fitness United States, Inc.                                     $875.00                                                                      $875.00
Mendoza, Allie
11785 Stoney Peak Dr.# 722
San Diego, CA 92128                          20104    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Smith, Alison
185 Crescent St
Apt 428
Waltham, MA 02453                            20105    9/30/2020     24 Hour Fitness Worldwide, Inc.                                      $1,318.03                                                                    $1,318.03
BUILDING TECHNOLOGY SYSTEMS INC
ATTN: JACK LANN
P.O. BOX 29609
DENVER, CO 80229                             20106    9/29/2020        24 Hour Fitness USA, Inc.                     $11,445.70                           $46,167.20                                                 $57,612.90
Buenrostro, Jacqueline
8109 True Ave.
Pico Rivera, CA 90660                        20107    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $440.00                                                                                         $440.00
Cimarusti, Michael P
11411 Kensington Rd
Rossmoor, CA 90720                           20108    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Luque, Ron
19425 Soledad Canyon rd #188
Canyon Country, CA 91351                     20109    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Tedja, Jeffrey
1523 Holly Ave
Arcadia, CA 91007                            20110    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00

                                                                                              Page 1171 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1172 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Scholz, Regina Dagmar
1146 Calder Ln
Walnut Creek, CA 94598                         20111    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $640.75                                                                                            $640.75
Zaragoza, Alexander C.
2301 Kentia St
Oxnard, CA 93036                               20112    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $111.69                                                                                            $111.69
Portillo, Edward E
10740 Cassina Ave
South Gate, CA 90280                           20113    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                         20114    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $42,250.00                             $112,500.00                                                $154,750.00
To, Rosa Wai Yin
10475 Albertsworth Lane
Los Altos Hills, CA 94024                      20115    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $1,548.00                                                                    $1,548.00
Lewis, Patty
38245 Murrieta Hot Springs Rd.
Apt. N‐202
Murrieta, CA 92563                             20116    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                             $99.99
Fierro, Francisco
11338 Parkside Lane
Garden Grove, CA 92843                         20117    9/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lenard, Steve
415 4th Place
Port Hueneme, CA 93041                         20118    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $145.69                                                                                            $145.69
Behmer, Carlene J
20902 Westgreen Ct.
Katy, TX 77450                                 20119    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $179.62                                                                                            $179.62
Hudson, Nancy
463 Riverview Drive
Totowa, NJ 07512                               20120    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $1,467.70                                                                    $1,467.70
Zeidman, Rachel D.
1 Camden Pl
New Hyde Park, NY 11040‐3601                   20121    9/29/2020       24 Hour Fitness USA, Inc.                        $69.99                                                                                             $69.99
Johnson, Leslie
2278 W La Loma Dr
Rancho Cordova, CA 95670                       20122    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $412.00                                                                                            $412.00
Lownes, Kaitlin
1517 N. Fairview St.
Burbank, CA 91505                              20123    9/29/2020       24 Hour Fitness USA, Inc.                     $1,140.00                                                                                          $1,140.00
Zibitt, Elon
91 Van Buren Ave
Teaneck, NJ 07666                              20124    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $478.26                                                                      $478.26
Honma, Ritsue K
1325 Wilder Avenue APT MKA 2
Honolulu, HI 96822                             20125    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $101.58                                                                                            $101.58
Spremulli, Frank
23 Meinzer St
Avenel, NJ 07001                               20126    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Kim, Frances
34338 Wilson Creek St.
Temecula, CA 92592                             20127    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00


                                                                                              Page 1172 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1173 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Ito, Tomomi
2806 11th Ave E
Seattle, WA 98102                              20128    9/29/2020        24 Hour Fitness USA, Inc.                        $666.10                                                                                         $666.10
Kim, Tae‐Kyoon
9 Admiral
Irvine, CA 92604                               20129    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Hansen, Brooke
12048 Culver Blvd #209
Los Angeles, CA 90066                          20130    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
Ifurung, Peter Paul M
36 Wakefield Avenue
Daly City, CA 94015                            20131    9/30/2020     24 Hour Fitness Worldwide, Inc.                                         $49.00                                                                       $49.00
Yee, Sharon
76 Sunlit Cir
Sacramento, CA 95831‐1661                      20132    9/28/2020     24 Hour Fitness Worldwide, Inc.                      $33.59                                                                                          $33.59
Miller, Patricia A
2064 Sapphire Valley Avenue
Henderson, NV 89074‐1534                       20133    9/30/2020    24 Hour Fitness United States, Inc.                  $984.00                                                                                         $984.00
Peters, Cory T.
1214 27th St Unit 1
Sacramento, CA 95816                           20134    9/29/2020    24 Hour Fitness United States, Inc.                  $259.94                                                                                         $259.94
Vu, Anh
108 Magnolia Avenue
Piedmont, CA 94610                             20135    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.83                                                                                         $250.83
Jungblut, Thais Coromoto
4082 Valeta St.
Unit #373
San Diego, CA 92110                            20136    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Wallace, Kysha
1431 Jackson Street #807
Oakland, CA 94612                              20137    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Yeh, Lillian H
801 Montalvo Dr.
Bakersfield, CA 93309                          20138    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Clement, Scott
1642 Avenida Oceano
Oceanside, CA 92056                            20139    10/1/2020        24 Hour Fitness USA, Inc.                                                                             $21,327.64                              $21,327.64
Jones, Letitia
400 Luciana Drive
Reno, NV 89521                                 20140    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $43.00                                                                                          $43.00
Gra, R
PO Box 29502, Unit 9615
Las Vegas, NV 89126‐9502                       20141    10/1/2020        24 Hour Fitness USA, Inc.                      $3,607.00          $3,025.00                                                                    $6,632.00
Choi, Helen
34700 Skylark Drive, Apt.4
Union City, CA 94587                           20142    10/1/2020     24 Hour Fitness Worldwide, Inc.                                      $1,541.00                                                                    $1,541.00
CHEN, FANGYU
35437 27th Ave S
Federal Way, WA 98003                          20143    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Boston, Christopher C
307 Eastern Pkwy, Apt# 2G
Brooklyn, NY 11238                             20144    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $179.00                                                                                         $179.00



                                                                                                Page 1173 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1174 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Lupian, Hernan
1935 45th Ave NE
Salem, OR 97305                                 20145    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Grinenko, Tatyana
1633 Willowmont Ave
San Jose, CA 95124                              20146    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Tagle, Paulina
8411 Country Club Dr.
Buena Park, CA 90621                            20147    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Goren, Anne Ling
2707 Pearl Street
Santa Monica, CA 90405                          20148    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $144.00                                                                      $144.00
Dome Center, LLC
J. Ellsworth Summers, Jr., Esq.
50 North Laura Street, Suite 3000
Jacksonville, FL 32202                          20149    9/30/2020       24 Hour Fitness USA, Inc.                   $452,034.79                                                                                        $452,034.79
Johnson, Jasmine
1103 West Gardena Blvd., Suite 53
Gardena, CA 90248                               20150    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $117.17                                                                      $117.17
Mata, Silvia
525 E Olive Ave. #L
Monrovia, CA 91016                              20151    9/29/2020       24 Hour Fitness USA, Inc.                       $161.25                                                                                            $161.25
Moody, Shaka
149 Northgate Drive
Canton, MS 39046                                20152    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $483.00                                                                                            $483.00
Adli, Abdul
17135 Micallef Street
Fontana, CA 92336                               20153    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                                            $10,000.00                              $10,000.00
Kui, Lucia
2206 Schindler Lane
Wayne, NJ 07470                                 20154    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $84.00                                                                                             $84.00
Banh, Gia Chad
9095 S Tolman Farms Cir
Sandy, UT 84070                                 20155    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
G. MELOMO INC.
20‐7 JULES COURT
ATTN:GREGORY MELOMO
BOHEMIA, NY 11716                               20156    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $9,520.00                                                                                          $9,520.00
Forgette, Denise P.
21734 Lasso Lane
Walnut, CA 91789                                20157    9/29/2020       24 Hour Fitness USA, Inc.                                           $1,622.00                                                                    $1,622.00
Tamer, Reda
835 Shepard Crest Dr.
Corona, CA 92882                                20158    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $7,200.00                                                                                          $7,200.00
Gunness, Jo Lnn
1130 Hassinger St., #1G
Honolulu, HI 96822                              20159    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $980.04                                                                      $980.04
Padock, Cynthia
24551 Del Prado #894
Dana Point, CA 92629                            20160    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $128.97                                                                      $128.97
Carbone, Loret
47 N Leigh Avenue
Campbell, CA 95008                              20161    9/29/2020       24 Hour Fitness USA, Inc.                                           $1,540.00                                                                    $1,540.00


                                                                                               Page 1174 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1175 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Milovidov, Alex
18612 SW Tara Meadows Ct
Beaverton, OR 97078                            20162    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $100.77                                                                                            $100.77
Meier, Tiffanie Joyelle
1579 N. Raymond Avenue #2
Pasadena, CA 91103                             20163    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $113.97                                                                                            $113.97
PORTSONIC COMMUNICATIONS, LLC
P.O. BOX 36044
LAS VEGAS, NV 89133‐6044                       20164    9/29/2020       24 Hour Fitness USA, Inc.                       $103.58                                                                                            $103.58
Petrich, Chase
16423 Darby House Street
Cypress, TX 77429                              20165    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $102.71                                                                                            $102.71
Marsh, Marimundy
11877 Westview Parkway
San Diego, CA 92126                            20166    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $640.00                                                                                            $640.00
Koessel, Konrad
5823 Alameda Ave
Apt C
Richmond, CA 94804                             20167    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Bass, Valerie
7051 Windy Run Ct
Spring, TX 77379                               20168    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ruezga, Gustavo
41051 Mission Blvd
Fremont, CA 94539                              20169    9/30/2020    24 Hour Fitness Worldwide, Inc.                                           $90.38                                                                       $90.38
Smith, Kevin
2405 Beechwood Ave
San Jose, CA 95128                             20170    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $136.00                                                                      $136.00
CHENG, VIVIAN
2656 N BUFFALO DR UNIT 1201
LAS VEGAS, NV 89128‐4811                       20171    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $297.00                                                                                            $297.00
Blocker, Mitchell B
1517 Wilmot Rd
Suite 189
Tucson, AZ 85712                               20172    9/29/2020       24 Hour Fitness USA, Inc.                       $350.00                                                                                            $350.00
Alessandro Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                        20173    9/30/2020       24 Hour Fitness USA, Inc.                   $333,369.37                                                                                        $333,369.37
Carcallas, Abbygail
21319 Timco Way
Castro Valley, CA 94552                        20174    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Coleman, Jonna, Mark, Shelby
6765 Corie Lane
West Hills, CA 91307                           20175    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $403.31                                                                                            $403.31
Gonzalez, Eloisa
9811 Birchdale Ave
Downey, CA 90240                               20176    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $862.42                              $862.42                               $1,724.84
Huff, Holly
1675 E Otero Ln
Centennial, CO 80122                           20177    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $92.89                                                                                             $92.89
24 hour fitness
Victoria Valeriano
                                               20178    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00

                                                                                              Page 1175 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1176 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Pelletier, April
14823 Eucalyptus Street
Hesperia, CA 92345                              20179    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $47.74                                                                                             $47.74
Berry, Silvia
7194 Travis Place
Rancho Cucamonga, CA 91739                      20180    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Leach, Richard D.
514 N Oak St
Falls Church, VA 22046‐2515                     20181    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $922.99                                                                                            $922.99
Newell, William
1117 Fay Street
Redwood City, CA 94061                          20182    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
McNeil, Daniel
424 Wedgewood Drive
Henderson, Nevada 89014                         20183    9/30/2020     24 Hour Fitness Worldwide, Inc.                                         $2,000.00         $2,000.00                                                  $4,000.00
Rosa Valencia and Violet Alvarenga
10101 Wealtha Ave
Sun Valley, CA 91352                            20184    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $273.94                                                                                            $273.94
Merritt, Chandra
12370 Canyonlands Dr
Rancho Cordova, CA 95742                        20185    9/30/2020        24 Hour Fitness USA, Inc.                        $360.00                                                                                            $360.00
Buckle, Larry T.
1017 L Street #296
Sacramento, CA 95814                            20186    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $304.00                                                                                            $304.00
Lebich, Alla
420 Dragonfly Circle
Sacramento, CA 95834                            20187    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $380.00                                                                                            $380.00
Dike, Anita
4127 West 62nd Street
Los Angeles, CA 90043                           20188    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                            $499.00
Arellano, Alex
1397 Seattle Slew Dr Se
Salem, OR 97317                                 20189    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Tsai, Evelyn
4356 Crestwood St
Fremont, CA 94538                               20190    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $13,317.59                                                                                         $13,317.59
Venson, Jeanine
840 Bronx River Road, Apt. 3D
Bronxville, NY 10708‐7036                       20191    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                             $84.00
Wong, Andrew
11 Aquila Way
Coto de Caza, CA 92679                          20192    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Chamberlain, Jacqulyn
2373 N Comstock St.
Orange, CA 92865                                20193    10/1/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                            $160.00
Saeong, Lektoi Stephen
504 Green Lane
Redondo Beach, CA 90278                         20194    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
De La Rosa, David
3400 Richmond Pkwy Apt 2302
Richmond, CA 94806                              20195    9/29/2020              RS FIT CA LLC                              $100.00                                                                                            $100.00
Sisco, Donna
5668 Berkshire valley road
Oakridge, NJ 07438                              20196    9/29/2020        24 Hour Fitness USA, Inc.                        $337.93                                                                                            $337.93

                                                                                                 Page 1176 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1177 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Salisbury Partners LLC
Shipman & Goodwin LLP
c/o Kathleen LaManna
One Constitution Plaza
Hartford, CT 06103                             20197    9/30/2020       24 Hour Fitness USA, Inc.                 $2,860,539.16                                                                                   $2,860,539.16
Blocker, Mitchell B
1517 N Wilmot Rd
Ste 189
Tucson, AZ 85712                               20198    9/29/2020       24 Hour Fitness USA, Inc.                       $350.00                                                                                         $350.00
Chino Central Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                        20199    9/30/2020       24 Hour Fitness USA, Inc.                   $328,243.17                                                             $334,800.00             $663,043.17
Andrews, Sharon
731 Stanford Avenue
Palo Alto, CA 94306                            20200    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,170.00                                                                                       $1,170.00
Landin, Breanna
2432 Pacific Coast Hwy, Apt 156
Lomita, CA 90717                               20201    9/29/2020       24 Hour Fitness USA, Inc.                        $62.98                                                                                          $62.98
Gathings, Leslie
                                               20202    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
KIM, DANA
71 N VIRGINIA CT
ENGLEWOOD CLIFFS, NJ 07632                     20203    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $219.97                                                                                         $219.97
Thompson, Elisa
7243 Frontera
Grand Prairie, TX 75054                        20204    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Feng , Janice
11830 Meadow Place Dr.
Houston , Tx 77072                             20205    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Albert Bayen fir J. Bayen
101 Ross St #3
Cotati , CA 94931                              20206    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $608.00                                                                                         $608.00
Meline, Kaden
207 Castillon Way
San Jose, CA 95119                             20207    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Doshi, Sona
3705 Morning Dove Dr
Plano, TX 75025                                20208    9/30/2020       24 Hour Fitness USA, Inc.                       $369.99                                                                                         $369.99
Haddock, Shelley
8901 Random Road Unit 110
Fort Worth, TX 76179                           20209    9/29/2020       24 Hour Fitness USA, Inc.                     $1,307.74                                                                                       $1,307.74
Bjornberg, Kathleen E.
9708 116th Avenue NE
Kirkland, WA 98033                             20210    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,031.80                                                                                       $1,031.80
Halvarson, Julie
13328 SE 248th Place
Kent, WA 98042                                 20211    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $669.90                                                                                         $669.90
Motton, Linda J.
13631 Sablerun Lane
Houston, TX 77014                              20212    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $44.14                                                                                          $44.14
Thomas, Charles Murrah
1212H El Camino Real, Apt 562
San Bruno, CA 94066                            20213    9/29/2020       24 Hour Fitness USA, Inc.                                        $1,000.00                                                                    $1,000.00

                                                                                              Page 1177 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1178 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Zacky, Sharon
127 Via San Sebastian
San Clemente, CA 92672                         20214    9/30/2020    24 Hour Fitness Worldwide, Inc.                                     $1,290.00                                                                    $1,290.00
McCoy, Jay
                                               20215    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                          $90.00
Calderon, Jose Z.
613 N. Northcape Ave.
San Dimas, CA 91773                            20216    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Gray, Josephine
303 Green Street
San Francisco, CA 94133                        20217    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $29.06                                                                                          $29.06
Jeltyi, Andrei
7402 Bay Pkwy Apt. E‐3
Brooklyn, NY 11204                             20218    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $66.00                                                                                          $66.00
Hamby, Judith E
16591 S Memory Lane
Oregon City, OR 97045                          20219    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $499.00                                                                                         $499.00
Douglas Jr, Howard
6725 Coolwater Trails
Forth Worth, TX 76179                          20220    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $48.00                                                                                          $48.00
Sims, Jane
10063 S Kimsbrough Ct
Sandy, UT 84092                                20221    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $850.00                                                                                         $850.00
Foster, Donna
3620 Dorothy Avenue
Dallas, TX 75209                               20222    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $2,430.00                                                                                       $2,430.00
Priegel, Jeff
516 W. Whiting Ave.
Fullerton, CA 92832                            20223    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $688.00                                                                                         $688.00
Yu, Linda
2132 Dunn Avenue
Richmond, CA 94801                             20224    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Ghumman, Naman
856 Los Positos Dr
Milpitas, CA 95035                             20225    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Diaz, Denise
109 Admiral Lane
Bronx, NY 10473                                20226    9/29/2020           24 New York LLC                           $1,000.00                               $60.00                                                  $1,060.00
Milligan, Claudia
145 Carefree Dr.
Sparks, NV 89441                               20227    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Yoshioka, Linda
121 Campanita Ct.
Monterey Park, CA 91754                        20228    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $499.00                                                                                         $499.00
Kim, Kayden
24731 Via Alvorado
Mission Viejo, CA 92692                        20229    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $475.22                                                                                         $475.22
Jackson, Jon Kimball
1011 Maple Run Dr
Spring, TX 77373                               20230    10/2/2020       24 Hour Fitness USA, Inc.                                       $12,270.00                                                                   $12,270.00
Contini, Mario V.
725 Camino De Celeste
Thousand Oaks, CA 91360                        20231    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $79.00                                                                                          $79.00


                                                                                              Page 1178 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1179 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Lubrano, Vincent
7 Linden St
Piscataway, NJ 08854                           20232    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $550.00                                                                                            $550.00
La Brie, Michael Gene
2190 Ox Circle
Washoe Valley, NV 89704‐9041                   20233    9/30/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                              $0.00
Holton, Janine
3645 Marmalade Lane
Las Vegas, NV 89108                            20234    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Dee Manghane AKA Devonda Manghane
P.O. Box 4202
Valley Village, CA 91617                       20235    9/29/2020    24 Hour Fitness Worldwide, Inc.                                     Unliquidated                                                                        $0.00
Flores, Evelio Patrick
                                               20236    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Lee, Kyu
13370 St Andrews Dr Mutual 12 #69F
Seal Beach, CA 90740                           20237    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $100.26                                                                                            $100.26
Baeza, Edwin
8102 Laurel Park Circle
Riverside, CA 92509                            20238    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $138.87                                                                                            $138.87
Liu, Li Ping
9801 Old Redwood Highway
Windsor, CA 95492                              20239    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Harris, Don
26619 Cottage Cypress Lane
Cypress, TX 77433                              20240    9/29/2020       24 Hour Fitness USA, Inc.                       $107.17                                                                                            $107.17
Espritt, Javaughn
3309 Vahn Lane
Lancaster, CA 93536                            20241    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
Gutierrez, Aracely
                                               20242    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Romero, Michael
13870 Cranston Ave.
Sylmar, CA 91342                               20243    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $320.00                                                                      $320.00
Mayo, Jewel L
2912 Magnolia Blsm Circle
Clermont, FL 34711                             20244    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $716.00                                                                                            $716.00
Arellano, Miguel
1397 Seattle Slew Dr SE
Salem, OR 97317                                20245    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                            $430.00
Smith, Michael Anthony
1936 Caribuo Creek Court
No Las Vegas, NV 89031                         20246    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                          $1,000.00                                                  $1,000.00
Veritas Media Group LLC
Attn: Jason Ballance
1111 Broadway
3rd Floor
Oakland, CA 94607                              20247    9/29/2020       24 Hour Fitness USA, Inc.                 $5,063,422.78                                                                                      $5,063,422.78
Anaya, Rudyko
743 Mcauliffe Court
Redlands, CA 92374                             20248    9/29/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                              $0.00
Stewart, Barry H
35578 Country Creek Drive
Yucaipa, CA 92399                              20249    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $3,526.00                                                                                          $3,526.00

                                                                                              Page 1179 of 1495
                                                        Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1180 of 1495
                                                                                                             Claim Register
                                                                                                 In re 24 Hour Fitness Worldwide, Inc.
                                                                                                           Case No. 20‐11558

                                                                                                                       Current General                                                Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                         Amount
Mondal, Manas
2000 Pasqual Dr
Roseville, CA 95661                                        20250    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Mutha, Daksha
222 Tewksbury Court
San Ramon, CA 94582                                        20251    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $199.00                                                                      $199.00
Faley, Ellen
2146 E Brentford Ave
Orange, CA 92867                                           20252    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $640.00                                                                                            $640.00
Kalange, Karon
4652 Seneca Dr
Ft Worth, TX 76137                                         20253    9/29/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Jani, Neel
73 Belleville Road
Parsippany, NJ 07054                                       20254    9/30/2020       24 Hour Fitness USA, Inc.                       $533.11                                                                                            $533.11
Tagle, Robert Bulus
8411 Country Club Dr.
Buena Park, CA 90621                                       20255    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204‐2145                                    20256    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Greenberg, Phillip
11 Vista Del Ponto
San Clemente, CA 92672                                     20257    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
Bashambu, Niti
117 Sheridan Avenue
Piedmont, CA 94611                                         20258    10/3/2020    24 Hour Fitness Worldwide, Inc.                                          $700.00                                                                      $700.00
Robert & Allison Ruggles, Trustees, Ruggles Community
Property Trust Dated 4/18/07
Clifford & Brown
Attn: Grover H. Waldon, Esq
1430 Truxtun Avenue, Suite 900
Bakersfield, CA 93301‐5230                                 20259    9/30/2020       24 Hour Fitness USA, Inc.                   $656,484.50                                                                                        $656,484.50
Zhang, Thanutra
208 Eastridge Drive
San Ramon, CA 94582                                        20260    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $670.00                                                                                            $670.00
Lovell‐Gocoul, Karen
44 Countisbury Avenue
Valley Stream, NY 11580                                    20261    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Smith, Kimberly
1616 Weaver Street
San Diego, CA 92114                                        20262    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $139.21                                                                                            $139.21
Belyea, Edgar Barrett
13505 Wilder Court
Clifton, VA 20124                                          20263    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                             $46.99
Weidman, Margarita
23700 Mariano Street
Woodland Hills, CA 91367‐5802                              20264    9/28/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                            $499.98
Lovinger, Anne J
17132 Regulus Drive
Yorba Linda, CA 92886                                      20265    9/29/2020       24 Hour Fitness USA, Inc.                                             $753.33                                                                      $753.33
Hannasch, Richard
3668 Sutter Court
Oceanside, CA 92056                                        20266    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $40.79                                                                                             $40.79

                                                                                                          Page 1180 of 1495
                                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1181 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                      Amount
MEMBRENO, ALMA
445 E. 3RD STREET #308
LONG BEACH, CA 90802                                            20267    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Au, Loraina
PO Box 27524
Oakland, CA 94602                                               20268    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Zhao, Yan Qiu
3697 Cape Cod Court Apt 4
San Jose, CA 95117                                              20269    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Rodriquez, Antonio
11412 Crabbet Park Dr
Bakersfield, CA 93311                                           20270    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                          $65.00
Pham, Joshua
7211 Margerum Avenue
San Diego, CA 92120                                             20271    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Parsinejad, Faranak
489 Border Hill Rd.
Los Altos, CA 94024                                             20272    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Dhillon, Satinder Kaur
684 N. Rodeo Way
Walnut, CA 91789                                                20273    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $6,620.00                                                                                       $6,620.00
Jennifer McCarthy & Carolyn Creno (Filing Jointly; Couples
Membership)
9852 South Shady Glen Lane
South Jordan, UT 84095                                          20274    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,654.90                                                                                       $2,654.90
Rainier Pacific Equity LLC
C/O K&S Property LLC
9670 Research Dr
Irvine, CA 92618                                                20275    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $399,143.46                                                                                     $399,143.46
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                                                20276    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $6,743.76                                                                                       $6,743.76
Sue, Craig
1225 Holly Leaf Ln
Meadow Vista, CA 95722                                          20277    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $32.93            $632.00                                                                      $664.93
Roy, Mildred R.
15 Puuaina Place
Kahului, HI 96732                                               20278    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $168.74                                                                                         $168.74
Mitchell, Kelley
7353 Ellena W., Unit 137
Rancho Cucamonga, CA 91730                                      20279    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,155.50                                                                                       $1,155.50
W.D. (minor child)
Wilson, Daniel
Timian & Fawcett
Jason Kisner
4301 Garden City Drive
Hyattsville, MD 20785                                           20280    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $75,000.00                                                                                      $75,000.00
Goertzen, Brittney Rene
1188 Mission St
Apt 1921
San Francisco , CA 94103                                        20281    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                             $468.26                                 $468.26
Foroushani, Farrah
38786 Rosegate Terrace
Fremont, CA 94536                                               20282    10/1/2020    24 Hour Fitness United States, Inc.                $6,164.00                                                                                       $6,164.00

                                                                                                                 Page 1181 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1182 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Tan, John Patrick Y
7002 E Horizon Drive
Orange, CA 92867                               20283    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $473.07                                                                                            $473.07
Maglaya, Jonathan
21319 Timco Way
Castro Valley, CA 94552                        20284    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Feng, Shuding
9609 167th Ave NE
Redmond, WA 98052                              20285    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $599.99                                                                                            $599.99
K & K Lumber Company
c/o Rosenbaum & Associates
3580 Wilshire Blvd., Ste. 1260
Los Angeles, CA 90010                          20286    9/29/2020    24 Hour Fitness Worldwide, Inc.                $430,764.67                                                                                        $430,764.67
Brahm, Gary
710 Marigold Ave
CDM, CA 92625                                  20287    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Preston, Craig
20114 101st Court SE
Kent, WA 98031                                 20288    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $137.49                                                                      $137.49
Zhou, Andy
11830 Meadow Place Dr.
Houston, TX 77071                              20289    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Martinez, Kris
6562 Caliente Rd Suite 101 PMB 211
Oak Hills, CA 92344                            20290    9/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Aminova, Irna
1162 Erin Drive
El Cajon, CA 92020                             20291    9/30/2020       24 Hour Fitness USA, Inc.                                           $5,829.50                                                                    $5,829.50
Jenkins, Peggy
5025 Aspen Dr
Bow Mar, CO 80123                              20292    9/29/2020       24 Hour Fitness USA, Inc.                       $604.00                                                                                            $604.00
Guzman, Daniel
2931 E. 121st Court
Thornton, CO 80241                             20293    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $270.00                                                                                            $270.00
Beacham, Elle
LaKeisha Elle Beacham
6014 Blue Oak Drive
Garland, TX 75038                              20294    9/30/2020       24 Hour Fitness USA, Inc.                       $582.76                                                                                            $582.76
Ali, Zainab
245 Tonopah Drive
Fremont, CA 94539                              20295    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $379.16                                                                                            $379.16
Vang, Kao
7317 Putnam Way
Sacramento, CA 95822                           20296    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $0.00                                                      $0.00
Garcia, Severa Jessica
24 Orchestra Lane
Aliso Viejo, CA 92656                          20297    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Schneider, Kristin
248 118th Ave SE #15
Bellevue, WA 98005                             20298    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $105.93                                                                                            $105.93
Bashambu, Montu
117 Sheridan Avenue
Piedmont, CA 94611                             20299    10/3/2020    24 Hour Fitness Worldwide, Inc.                                          $700.00                                                                      $700.00


                                                                                              Page 1182 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1183 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Carrillo, Bryan
145 Marketview
Irvine, CA 92602                                20300    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,459.92                                                                                       $1,459.92
Gowda, Anand
PO Box 1804
Rancho Santa Fe, CA 92067                       20301    10/1/2020    24 Hour Fitness United States, Inc.                $1,548.00                                                                                       $1,548.00
Long, Ernest
114 Douglas Fir Circle
Cloverdale, CA 95425                            20302    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                         $249.99
Tang, Rose Li
34156 O'Neil Terrace
Fremont, CA 94555                               20303    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Ellen, Cheryl
4750 Rabbit Mountain Road
Broomfield, CO 80020                            20304    9/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,872.00         $1,872.00                                                  $3,744.00
Zeller, Tyler E
313 Hawthorne Ave
Palo Alto, CA 94301                             20305    9/29/2020        24 Hour Fitness USA, Inc.                                         $1,560.00                                                                    $1,560.00
Zhang, Lifang
4535 Novato Street
Union City, CA 94587                            20306    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
MCVICKER, BRUCE
631 OAK RUN TRAIL UNIT 108
OAK PARK, CA 91377                              20307    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $303.96                                                                                         $303.96
Morris, Ricardo
11770 Westview Parkway #45
San Diego, CA 92126                             20308    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,650.00                                                                                       $1,650.00
Redden, Kaleb
106 N Cherry St
Falls Chruch, VA 22046                          20309    9/30/2020    24 Hour Fitness United States, Inc.                  $162.25                                                                                         $162.25
Harris, Kyira A
70 Park Terrace East, 6B
New York, NY 10034                              20310    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $189.00                                                                                         $189.00
Montales, Genesis
14360 Saint Michaels Ln
Chino, CA 91710                                 20311    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
M. Ferrer, Ellaine Bernadette
327 Wilde Avenue
San Francisco, CA 94134                         20312    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $89.43                                                                                          $89.43
Hurley, Cristine
629 11th Street
Hermosa Beach, CA 90254                         20313    9/30/2020    24 Hour Fitness United States, Inc.                  $628.00                                                                                         $628.00
Lewis, Victoria
1936 Stockton St
San Francisco, CA 94133                         20314    9/30/2020        24 Hour Fitness USA, Inc.                         $36.99                                                                                          $36.99
Pacificorp
PO Box 25308
Salt Lake City, UT 84125                        20315    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $8,721.64                                                                                       $8,721.64
Le Nguy, Chris
8021 Whitmore St.
Rosemead, CA 91770                              20316    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Tomimatsu, Ty
10368 Normandy Court
Cupertino, CA 95014                             20317    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99

                                                                                                 Page 1183 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1184 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Akahoshi, Mark
2463 Chaucer Place
Thousand Oaks, CA 91362                        20318    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Bordenave, Matthew
8265 Twin Oaks Ave
Citrus Heights, CA 95610                       20319    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $55.10                                                                                          $55.10
Ramirez, Fernando
454 Acero Pl
Chula Vista, CA 91910                          20320    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                         $299.99
Rodriguez, Wen‐Shi
11412 Crabbet Park Dr
Bakersfield, CA 93311                          20321    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $118.77                                                                                         $118.77
Chapman, Janice Irene
1079 Sunset Drive
Vista, CA 92081                                20322    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Hanover 3201 Realty LLC
Gibbons P.C.
Mark B. Conlan
One Gateway Center
Newark, NJ 07102                               20323    9/30/2020        24 Hour Fitness USA, Inc.                  $3,522,375.03                                                                                   $3,522,375.03
Li, Yumei
3228 Gabriella Street
West Covina, CA 91792                          20324    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                        $1,575.00                                                  $1,575.00
Johnson, Renee
8604 116th Street Southwest
Lakewood, WA 98498                             20325    9/29/2020     24 Hour Fitness Worldwide, Inc.                                         $60.81                                                                       $60.81
Chong, Ji Young
                                               20326    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $142.68                                                                                         $142.68
Zorina, Anna
7402 Bay Pkwy Apt. E‐3
Brooklyn, NY 11204                             20327    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $39.90                                                                                          $39.90
Prabhakar, Deepashree
6301 Ventura Way
Dublin, CA 94568                               20328    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $680.00                                                                                         $680.00
Johnson, Roe H
7286 River Star Ct
Las Vegas, NV 89118                            20329    9/30/2020    24 Hour Fitness United States, Inc.                  $895.00                                                                                         $895.00
Landy, LaTasha
13505 Inwood Rd.
Apt. 1444
Dallas, TX 75244                               20330    9/30/2020    24 Hour Fitness United States, Inc.                  $850.70                                                                                         $850.70
Castro, Patrick
34 Fort Charles Place
Bronx, NY 10463                                20331    9/30/2020             24 New York LLC                             $200.99                                                                                         $200.99
Johnson, Ryan Christopher
PO Box 482
Surfside, CA 9743                              20332    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $466.72                                                                                         $466.72
Kalaydjian, Narine
c/o Arman Sahakyan & Associates
301 E. Glenoaks Blvd., Ste 6
Glendale, CA 91207                             20333    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
Croyle, Mary
P.O. Box 448
San Carlos, CA 94070                           20334    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00

                                                                                                Page 1184 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1185 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Lee, Yunsun
14311 Mulberry Drive
Los Gatos, CA 95032                            20335    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Blaser, Brenda Kay
628 W. Park Dr.
Keller, TX 76248                               20336    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
De La Cruz, Jose Guillermo
2830 Mataro Street
Pasadena, CA 91107                             20337    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                               20338    9/30/2020             24 New York LLC                           $6,743.76                                                                                       $6,743.76
Infante‐Gomez, Jovanny
1570 Dominguez Ranch Rd.
Corona , CA 92882                              20339    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                               20340    9/30/2020              RS FIT NW LLC                            $6,743.76                                                                                       $6,743.76
Aguilar, Magda
14 Raymond Ave
Plainfield , NJ 07062                          20341    9/30/2020        24 Hour Fitness USA, Inc.                        $127.93                                                                                         $127.93
Ermis, John
10947 Redstone Ct.
Missouri City, TX 77459                        20342    9/30/2020    24 Hour Fitness United States, Inc.                   $90.90                                                                                          $90.90
Sideris, Ewelina
61‐52 Little Neck Parkway
Little Neck, NY 11362                          20343    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Scherff, John Michael
4713 Edinburgh Drive
Carlsbad, CA 92010‐6532                        20344    9/30/2020        24 Hour Fitness USA, Inc.                                       $102,382.41                                                                  $102,382.41
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                       20345    10/1/2020        24 Hour Fitness USA, Inc.                                           $700.00                                                                      $700.00
Johnson, Ryan Christopher
PO Box 482
Surfside, CA 90743                             20346    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $466.72                                                                                         $466.72
Deetz, Randall
378 Port Reggio Street
Las Vegas, NV 89138                            20347    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Landy, LaTasha
13505 Inwood Rd.
Apt. 1444
Dallas, TX 75244                               20348    9/30/2020    24 Hour Fitness United States, Inc.                  $850.70                                                                                         $850.70
Torres, Christine M.
1661 Maple Hill Rd.
Diamond Bar, CA 91765                          20349    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $288.99                                                                                         $288.99
Hall, Sheryl‐Ann
42 S Waldinger St
Valley Stream, NY 11580                        20350    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $994.99                                                                                         $994.99
Halabian, Mortaza
20351 East Main Street
Riverside, CA 92507                            20351    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00



                                                                                                Page 1185 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1186 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
Sandoval, Karen
12385 Maxon Lane
Chino, CA 91710                                  20352    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nakamura, Steven
3123 Mercer Lane
San Diego, CA 92122                              20353    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
Taylor, Michael
2770 Gingerview Ln
Annapolis, MD 21401                              20354    9/30/2020        24 Hour Fitness USA, Inc.                                              $135.00                                                                      $135.00
Imperial Service Systems, Inc.
200 West 22nd Street
Suite 201
Lombard, IL 60148                                20355    9/29/2020    24 Hour Fitness United States, Inc.               $35,079.00                                                                                         $35,079.00
Zai, Brian
1 Misty Court
Pompton Plains, NJ 07444                         20356    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $233.33                                                                                            $233.33
Siruvole, Santhosh
322 Summerwind DR
Milpitas, CA 95035                               20357    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Parra, Dorothy Lou
14059 Bayside Drive
Norwalk, CA 90650                                20358    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                              20359    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $328,250.00             $4,011.83                                                                  $332,261.83
Hanson, Greg
2631 Misty Mountain Dr.
Corona, CA 92882                                 20360    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Ramirez, Humberto
17979 SW Arbela Ct
Beaverton, OR 97003                              20361    9/30/2020    24 Hour Fitness United States, Inc.                                                           $63.98                                                     $63.98
Santora, Kayla R
9510 Asimov Way
Sacramento, CA 95829                             20362    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $749.97                                                                                            $749.97
Githens, William E.
11130 Tusket River Dr
Rancho Cordova, CA 95670                         20363    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                          $1,560.00
Thompson, Patricia A
1314 S Clover Ave
San Jose, CA 95128                               20364    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,540.00                                                                                          $1,540.00
Gordon, Matthew
510 University Ave.
Burbank, CA 91504                                20365    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Eaglin, Xavier
PO Box 355
Raywood, TX 77582                                20366    9/30/2020        24 Hour Fitness USA, Inc.                         $82.63                                                                                             $82.63
Cecilio, Eric
PO Box 261987
San Diego , CA 92196                             20367    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Wong, Monica
1598 Ivycreek Circle
San jose, CA 95121                               20368    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $2,139.99                                                                                          $2,139.99


                                                                                                  Page 1186 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1187 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Hamilton, Raoul
443 W. 93rd. St.
Inglewood, CA 90301                          20369    9/30/2020         24 Hour Holdings II LLC                         $140.97                                                                                            $140.97
Vaught, Barbara
12280 W. Tennessee Pl.
Lakewood, CO 80228‐3326                      20370    9/30/2020              24 Denver LLC                                   $0.00                                                                                           $0.00
Pignato, Christen
6306 Gibson Rd
Belle Isle, FL 32809                         20371    9/30/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                              $0.00
Howell, Sue
4461 Medina Ln. SE
Salem, OR 97317‐9171                         20372    9/29/2020     24 Hour Fitness Worldwide, Inc.                                           $296.00                                                                      $296.00
Lucas, Christopher
5609 Fleming Avenue
Oakland, CA 94605                            20373    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Jackson, Karla Onita
14404 Lemoli Ave., #102
Hawthorne, CA 90250                          20374    9/30/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Campbell, Jennifer
8583 Brickshire Ln
Manassas, VA 20112                           20375    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $8,999.96                                                                                          $8,999.96
Fannin, JoAnne
P.O. BOX 1000
BLOOMINGTON, CA 92316‐1000                   20376    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,563.99                                                                                          $1,563.99
Sodano, Joseph
119 Christie Ave
Clifton, NJ 07011                            20377    9/30/2020     24 Hour Fitness Worldwide, Inc.                                            $89.57                                                                       $89.57
MCCLEARN, ROBERT
1201 INVERNESS CT
FREMONT, CA 94539                            20378    9/30/2020        24 Hour Fitness USA, Inc.                         $96.98                                                                                             $96.98
Du, Chaohao
10767 Linda Vista Dr
Cupertino, CA 95014                          20379    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Cadranel, Dianne
12311 Sunset Park Way
Los Angeles, CA 90064                        20380    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $350.00                              $350.00                                 $700.00
Cerda, Vanessa
3921 Agua Vista St
Oakland, CA 94601                            20381    9/30/2020           24 San Francisco LLC                                              $3,121.99                                                                    $3,121.99
Phillip, Lisa
14510 Liscomb Drive
Houston, TX 77084                            20382    9/30/2020     24 Hour Fitness Worldwide, Inc.                                         $4,871.23                                                                    $4,871.23
LeBlanc, Charlotte
2723 Rockefeller Lane #4
Redondo Beach, CA 90278                      20383    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,560.00                                                                                          $1,560.00
Aaronson, Susan
23965 Catamaran Way
Laguna Niguel, CA 92677                      20384    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Saxena, Noopur
4014 Rockingham Drive
Pleasanton, CA 94588                         20385    9/30/2020    24 Hour Fitness United States, Inc.                  $185.96                                                                                            $185.96
Rymal, Greta
6808 Via Correto Dr.
Austin, TX 78749                             20386    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $641.00                                                                                            $641.00

                                                                                              Page 1187 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1188 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Minishian, Caitlin
19102 Benfield Ave
Cerritos, CA 90703                              20387    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $621.18                                                                                            $621.18
Oyasato, Tara
98‐1211 Lupea Street
Aiea,, HI 96701                                 20388    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,256.40                                                                                          $1,256.40
Williams IV, Nelson
3066 Holyrood Drive
Oakland, CA 94611                               20389    9/30/2020       24 Hour Fitness USA, Inc.                                         $470,647.52             $0.00                                                $470,647.52
Miller, Elana
1957 Morning Mist Glen
Escondido, CA 92026                             20390    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $162.50                                                                                            $162.50
Ruiz, Eleana
1011 Mystic Trail
Cedar Hill, TX 75104                            20391    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                          $2,000.00
Fabarez, Michael
24812 Solano Court
Laguna Hills, CA 92653                          20392    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                            $900.00
Tabor, Paris A.
1998 Montclair Circle
Walnut Creek, CA 94597                          20393    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $796.18                                                                                            $796.18
Vo, Jessica
165 Blossom Hill Road Space 271
San Jose, CA 95123                              20394    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $54.00                                                                                             $54.00
Murthy, Supreeth
6301 Ventura Way
Dublin, CA 94568                                20395    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $2,200.00                                                                                          $2,200.00
Melford, Jared
365 W Doran St #203
Glendale, CA 91203                              20396    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $840.00                                                                                            $840.00
Wong, Linda
11 Aquila Way
Coto de Caza, CA 92679                          20397    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Pignato, Hunter
6306 Gibson Rd
Belle Isle, FL 32809                            20398    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Payne, Carrie Lynn
232 N Prospect St
Colorado Springs, CO 80903                      20399    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $36,000.00                                                                                         $36,000.00
Lindquist‐Kleissler, Kathy
Lindquist‐Kleissler & Company, LLC
950 South Cherry Street, Ste. 418
Denver, CO 80246                                20400    9/30/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                             $49.00
Haskins, Andra P
                                                20401    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Lewis, Alice
10636 Sunwind Avenue
Las Vegas, NV 89135                             20402    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $149.00                                                                                            $149.00
Marzolf, Erich
400 Fallen Leaf Court
Irving, TX 75063                                20403    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $1,704.00                                                                    $1,704.00
Thompson, Melvin Russell
68 The Promenade
Glen Head, NY 11545                             20404    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,617.00                                                                                          $1,617.00

                                                                                               Page 1188 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1189 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Jurick, Martha
13763 Shenandoah Way
Moorpark, CA 93021‐1285                        20405    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $468.00                                                                                         $468.00
Oppong‐Addae, Sharonda
85 Belknap Ave
Yonkers, NY 10710                              20406    9/30/2020        24 Hour Fitness USA, Inc.                                           $361.16                                                                      $361.16
Oliva, Rhonda U
28275 Murcia St
Hayward, CA 94544                              20407    9/30/2020     24 Hour Fitness Worldwide, Inc.                                      $3,025.00                                                                    $3,025.00
Yeh, Thomas Y
801 Montalvo Dr
Bakersfield, CA 93309                          20408    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Healy, Michael
15349 W 64th Dr.
Unit B Mailbox 8
Arvada, CO 80007                               20409    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,983.98                                                                                       $2,983.98
Alessandro Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                        20410    9/30/2020              RS FIT CA LLC                          $333,369.37                                                                                     $333,369.37
Ruiz, Adriana
1011 Mystic Trail
Cedar Hill, TX 75104                           20411    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Dhillon, Kam
684 N Rodeo Way
Walnut, CA 91789                               20412    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $4,100.00                                                                                       $4,100.00
Ballybrack Group, LLC
c/o Farella Braun + Martel LLP
235 Montgomery Street, 18th Floor
San Francisco, CA 94104                        20413    9/30/2020        24 Hour Fitness USA, Inc.                    $334,897.53                                                                                     $334,897.53
Hayes, Noel G
22555 NORTHVIEW DRIVE
HAYWARD, CA 94541                              20414    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $474.00                                                                                         $474.00
Rusnak, Kelley
4 Caton Cir
Newtown, PA 18940                              20415    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $3,096.00                                                                                       $3,096.00
Chenal, Edward
42383 Dusty Trail
Murrieta, CA 92562                             20416    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $144.00                                                                                         $144.00
Guerrero, Jasmin
526 S Valley Center Ave
San Dimas , CA 91773                           20417    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
DiPasquale, Michael
475 Ewald Ave. SE
Salem, OR 97302                                20418    9/30/2020    24 Hour Fitness United States, Inc.                                      $33.16                                                                       $33.16
Khong, Theresa
1418 Meadow Glen Way
San Jose, CA 95121                             20419    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Tan, Ziying
9406 Vista Falls Ct
Rosenberg, TX 77469                            20420    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Aghazadehmasrour, Arash
1855 Trinity Ave, Apt 18
Walnut Creek, CA 94596                         20421    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98

                                                                                                Page 1189 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1190 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Griffis, John
18807 NE 165th St
Woodinville, WA 98072                        20422    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Jahn, Renuka
1881 Everglade Ave
San Jose, CA 95122                           20423    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Merry, Mark
3315 Palermo Ave
Evans, CO 80620                              20424    9/30/2020        24 Hour Fitness USA, Inc.                                              $257.94                                                                      $257.94
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                        20425    9/30/2020        24 Hour Fitness USA, Inc.                    $323,850.00            $13,650.00                                                                  $337,500.00
Hirsch, Jamie
26742 Laredo Lane
Lake Forest, CA 92630                        20426    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Blaylock, Derrick
PO Box 6694
Concord, CA 94524                            20427    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                             $30.00
Pham, Billy
1844 W SOUTH JORDAN PARKWAY #107
SOUTH JORDAN, UT 84095                       20428    9/30/2020    24 Hour Fitness United States, Inc.                  $104.00                                                                                            $104.00
Ross, Natalie
3015 Fernwood Ave
Los Angeles, CA 90039                        20429    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $739.96                                                                                            $739.96
Hafen, Justin
1579 E Ventnor Ave
Holladay, UT 84121                           20430    9/30/2020    24 Hour Fitness United States, Inc.                $2,400.81                                                                                          $2,400.81
Fineman, Edwin
1352 Drake Avenue
Burlingame, CA 94010                         20431    10/1/2020           24 San Francisco LLC                        $1,548.00                                                                                          $1,548.00
Ashizawa, Winston K.
1508 Kingsford Drive
Carmichael , CA 95608                        20432    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Gibson, John Bradley
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                            20433    9/29/2020             24 New York LLC                             $636.35                                                                                            $636.35
Burckhard, Norma
3280 Bel Mira Way
San Jose, CA 95135                           20434    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $437.55                                                                                            $437.55
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                       20435    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                         $410,245.00                                                $410,245.00
Cook, Alexa
10635 Bernabe Drive
San Diego, CA 92129                          20436    10/2/2020    24 Hour Fitness United States, Inc.                  $780.00                                                                                            $780.00
Majzlin, Jill
521 NW 78th WAY
Plantation, FL 33324                         20437    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $150.41                                                                      $150.41
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                       20438    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                         $255,495.00                                                $255,495.00

                                                                                              Page 1190 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1191 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
McPherson, Aubray
6337 W. Avenue J2
Lancaster, CA 93536                            20439    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.09                                                                                       $1,399.09
Kang, Leslie
14505 Costa Mesa Drive
La Mirada, CA 90638                            20440    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Lopez, Vanessa
720 Kipling Drive
Plano, TX 75023‐6817                           20441    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $511.88                                 $511.88
Liese, Lawrence Henry
2715 S. Yuma St.
Salt Lake City, UT 84109                       20442    9/29/2020        24 Hour Fitness USA, Inc.                      $1,575.00                                                                                       $1,575.00
Espinoza, Wilma
1051 Harbor Boulevard
Belmont, CA 94002                              20443    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                             $539.98                                 $539.98
MAJZLIN, JEROME
521 NW 78th Way
Plantation, FL 33324                           20444    9/30/2020     24 Hour Fitness Worldwide, Inc.                                        $159.43                                                                      $159.43
Fabarez, Michael
24812 Solano Court
Laguna Hills, CA 92653                         20445    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Franco, Jorge
14816 61 Road
Flushing, NY 11367                             20446    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                         $198.00
Jahn, Rasheem
1881 Everglade Ave
San Jose, CA 95122                             20447    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Butler, Cameron J
2916 Ivory Ave
Simi Valley, CA 93063                          20448    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
HILTON, OLIVA
28275 MURCIA ST
HAYWARD, CA 94544                              20449    9/30/2020     24 Hour Fitness Worldwide, Inc.                                      $3,025.00                                                                    $3,025.00
Borrero, Elizabeth
3616 Henry Hudson Pkwy
Apt 3IN
Bronx, NY 10463                                20450    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,050.00                                                                                       $1,050.00
Lee, Kitty
27921 Pueblo Calle
Hayward, CA 94545                              20451    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Lagunas, Ricardo
1606 l Acacia Ave
Compton, CA 90220                              20452    9/29/2020    24 Hour Fitness United States, Inc.                  $205.00                                                                                         $205.00
Dale, Alyxandria
1641 SE 58th Ct
Hillsboro, OR 97123                            20453    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $122.03                                 $122.03
Merchain, Shantal
7510 Oakwood Avenue
Los Angeles, CA 90036                          20454    10/2/2020     24 Hour Fitness Worldwide, Inc.                                      $2,597.00                                $0.00                               $2,597.00
Watson, Dorinda Lynn
P.O Box 1575
Windsor, CA 95492                              20455    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,621.96                                                                                       $1,621.96



                                                                                                Page 1191 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1192 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Beauvoir, Fekier
PO BOX 117
Spring Valley, NY 10977                         20456    10/1/2020           24 New York LLC                              $59.99                                                                                             $59.99
Gunnell, Julia Kathaleen
16502 San Jose St.
Granada Hills, CA 91344                         20457    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                          $1,541.00
Tsui, Steve
15186 Discovery Road
San Leandro, CA 94578                           20458    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $299.90                                                                                            $299.90
Gergen, Jon A.
1726 Sonoma Ave.
Berkeley, CA 94707                              20459    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $466.66                                                                                            $466.66
Bartels, Bruce E
18472 Carnaby Lane
Huntington Beach, CA 92648                      20460    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $57.00                                                                                             $57.00
BC Lath & Plastering
P. O. Box 5540
Stockton, CA 95205                              20461    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $70,150.00                                                                                         $70,150.00
Vergara, Karen
697 Oakmont Ave #33‐16
Las Vegas, NV 89109                             20462    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $490.00                                                                                            $490.00
Samra, Harry
4327 San Juan Ave
Fremont, CA 94534‐4735                          20463    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $674.00                                                                                            $674.00
Tu, Edward C.
Law Offices of Edward C. Tu
750 East Green Street, Suite 209
Pasadena, CA 91101                              20464    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Bach, David
63 Fallwind Circle
Sacramento, CA 95831‐4601                       20465    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,035.00                                                                                          $1,035.00
AVILA, JESSICA
PO BOX 4701
RIVERSIDE, CA 92514                             20466    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Polozhani, Bozena
242 Bay 17th Street Ap.1‐A
Brooklyn, NY 11214                              20467    9/30/2020           24 New York LLC                                                                                      $1,573.33                               $1,573.33
Sedgeley, Elizabeth Patzau
5555 S. Lee St
Littleton, CO 80127                             20468    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $1,134.02                                                                                          $1,134.02
Kollengode, Saras
16306 Apline PL
La Mirada, CA 90638‐6528                        20469    9/30/2020       24 Hour Fitness USA, Inc.                                             $429.99                                                                      $429.99
Avila, Angelica Brianna
600 Front Street #120
San Diego, CA 92101                             20470    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                            $499.92
Cooney, Evelyn Marie
1683 Willow Creek Drive
San Jose, CA 95124‐1951                         20471    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $50,000.00                                                                                         $50,000.00
Owczarek, Grzegorz
4171 Pinon Way
Livermore, CA 94551                             20472    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $664.18                                                                                            $664.18



                                                                                               Page 1192 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1193 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                              20473    9/29/2020        24 Hour Holdings II LLC                        $636.35                                                                                         $636.35
Hoy, Anthony B.
5562 SE Pine St
Portland, OR 97215                             20474    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                          $45.00
Jacobson, Elizabeth M
4049 25th Street
San Francisco, CA 94114‐3814                   20475    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $33.15                                                                       $33.15
Chen, Sarah
7830 Serenity Falls Road
Eastvale, CA 92880                             20476    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Shafer, Sheree & Jay
20319 Hemmingway St.
Winnetka, CA 91306                             20477    9/30/2020    24 Hour Fitness Worldwide, Inc.                                     $2,053.00                                                                    $2,053.00
Eddings, D Rachealle
7831 River Estates Drive
Sacramento, CA 95831                           20478    9/30/2020    24 Hour Fitness Worldwide, Inc.                                       $928.00                                                                      $928.00
MELTON, JOB E.
1309 E HOME ST
TACOMA, WA 98404                               20479    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $86.40                                                                                          $86.40
Wiesner, Greg
PO Box 1274
Folsom, CA 95630                               20480    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $599.00                                                                                         $599.00
Howard Building, Hawthorne X
Matthew P. Ward, Esq.
Morgan L. Patterson, Esq.
Womble Bond Dickinson (US) LLP
1313 N. Market Street, Suite 1200
Wilmington, DE 19801                           20481    9/30/2020       24 Hour Fitness USA, Inc.                   $666,919.88                                                             $312,857.97             $979,777.85
Halpern, Gail
1371 Shore Parkway
Brooklyn, NY 11214                             20482    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Sunvalley Shopping Center LLC
200 East Long Lake Road
Ste 300
Bloomfield Hills, MI 48304                     20483    9/30/2020       24 Hour Fitness USA, Inc.                   $623,232.33                                                             $436,135.20           $1,059,367.53
Crawford, John
114 Buxton Circle
Pleasant Hill, CA 94523                        20484    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $57.89                                                                                          $57.89
King, Jeff
708 Lazerette Way
Carlsbad, CA 92011                             20485    9/30/2020       24 Hour Fitness USA, Inc.                       $602.00                                                                                         $602.00
Helo, Dalal
22611 Crespi Street
Woodland Hills, CA 91364                       20486    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Viscarra, Rosemarie A.
1232 F St.
Sacramento, CA 95814                           20487    9/29/2020    24 Hour Fitness Worldwide, Inc.                                    $13,000.00                                                                   $13,000.00
Bulychova, Leonora
2740 cropsey ave apt13 a
Brooklyn, NY 11214                             20488    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                         $252.00


                                                                                              Page 1193 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1194 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Ng, Tiffany
14 Pepper Tree Lane
Rolling Hills Estates, CA 90274                20489    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Butler, Scout
10440 Larrylyn Drive
Whittier, CA 90603                             20490    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Sohl, Lynda
17807 Frondoso Dr
San Diego, CA 92128                            20491    9/29/2020    24 Hour Fitness Worldwide, Inc.                                        $1,400.00                                                                    $1,400.00
Bernardy, Brian
8115 Polo Crosse Ave
Sacramento, CA 95829                           20492    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Joneja, Ajit
1027 Bishop Lane
San Dimas, CA 91773                            20493    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $2,276.04             $3,025.00                                                                    $5,301.04
Gonzales, Philip
1439 E Danes Dr.
West Covina , CA 91791                         20494    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Platform Mansfield MT, LLC
Brendan McPherson
Polsinelli PC
900 West 48th Place, Suite 900
Kansas City, MO 64112                          20495    9/30/2020       24 Hour Fitness USA, Inc.                   $215,025.41                                                                                        $215,025.41
Sunarto, Cam
14488 Brittania Drive
Chesterfield, MO 63017                         20496    9/30/2020       24 Hour Fitness USA, Inc.                       $713.68                                                                                            $713.68
Gutierrez, Esther
2258 Dry Creek Ct.
San Jose, CA 95124                             20497    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Zhou, Yuqiong
9406 Vista Falls Ct
Rosenberg, TX 77469                            20498    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Garza, Celestina
2021 Guadalupe Street Apt. 1004
Austin, TX 78705                               20499    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204‐2145                        20500    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                             $41.99
Jurick, Joseph
13763 Shenandoah Way
Moorpark, CA 93021‐1285                        20501    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Tropper, Carol
3103 Fairfield Ave.‐ Apt. 8D
Bronx, NY 10463                                20502    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $168.00                                                                      $168.00
Demaniow, Kejleb
1745 E Appleton St #5
Long Beach, CA 90802                           20503    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Andrews, Scott
731 Stanford Avenue
Palo Alto, CA 94306                            20504    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                             $51.99
Flores, Rachel
665 N Birchwood Rd
Orange, CA 92869                               20505    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00


                                                                                              Page 1194 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1195 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Gill, Maninder
48953 Tulare Dr
Fremont, CA 94539                               20506    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $417.50                                                                                         $417.50
Andreuccetti, Pietro
19 Sunset Ct
Montville, NJ 07045                             20507    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $149.98            $149.98                                                                      $299.96
Witte, Tom
13823 Menacso Ct.
Houston, TX 77077                               20508    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Magallon, Adriana
3267 Phelps Street
Stockton, CA 95206                              20509    9/29/2020    24 Hour Fitness United States, Inc.                  $203.18                                                                                         $203.18
Martinez, Helen
12351 El Portal Way
                                                20510    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $195.00                                                                                         $195.00
DS Properties 17, LP
c/o Jennifer L. Pruski, Esquire
Trainor Fairbrook
980 Fulton Avenue
Sacramento, CA 95825                            20511    9/30/2020        24 Hour Fitness USA, Inc.                    $696,365.34                                                                                     $696,365.34
Robinson, Xanthius
301 N Joe Wilson Rd. Apt. 1415
Cedar Hill, TX 75104                            20512    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Abramovshchik, Michael
2740 Cropsey Ave
Apt 13a
Brooklyn, NY 11214                              20513    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $108.00                                                                                         $108.00
Nagar, Leela
2886 Baze Rd
San Mateo, CA 94403                             20514    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Setterberg, Diana
P O Box 19304
San Diego, CA 92159‐0304                        20515    9/30/2020     24 Hour Fitness Worldwide, Inc.           $2,000,000,000.00                                                                               $2,000,000,000.00
Scott, James E.
31013 North 41st Place
Cave Creek, AZ 85331                            20516    9/30/2020        24 Hour Fitness USA, Inc.                                            $99.00                                                                       $99.00
Igna, Stacey
9312 Aqueduct Ave
North Hills, CA 91343                           20517    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                          $46.99
Gaston, Mitzi
6719 Dandelion Drive
Fort Worth, TX 76137                            20518    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $159.12                                                                                         $159.12
King, Alan
4066 Dunbarton Circle
San Ramon, CA 94583                             20519    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,322.00                                                                                       $2,322.00
Mason, Steve
1377 S. La Luna Ave
Ojai, CA 93023‐3521                             20520    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $625.00                                                                                         $625.00
Knochenhauer, Thomas John
812 Inspiration Lane
Escondido, CA 92025                             20521    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Wagner, Michael P
2608 33rd Ave SE
Puyallup, WA 98374                              20522    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $494.54                                                                                         $494.54

                                                                                                 Page 1195 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1196 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Long, Semirra Marie
424 Nuber Avenue
Mount Vernon, NY 10553                          20523    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
WATTS, HAZEL
2506 WEDGLEA, UNIT 103
DALLAS, TX 75211                                20524    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Cui, Yongzai
540 Glen Ave Apt B
Palisades Park, NJ 07650                        20525    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,847.82                                                                                       $1,847.82
Gonzalez, Juan ("John")
4114 Francisco Court
Spring, TX 77386‐2071                           20526    9/29/2020        24 Hour Fitness USA, Inc.                                         $1,631.76                                                                    $1,631.76
Williams, John D
8022 S Rainbow Blvd #155
Las Vegas, NV 89139                             20527    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $269.94                                                                                         $269.94
Davila, Christian Ronaldo
17702 85th Ave. Ct. E Apt. D
Puyallup, WA 98375                              20528    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Burke, Linda
3830 NW 194 St
Miami Gardens, FL 33055                         20529    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $760.00                                                                                         $760.00
Chacon, Claudia
9577 Montana Calva Cir
Pico Rivera, CA 90660                           20530    9/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,548.00                                                                    $1,548.00
Richard Conn, as Putative Class Member
Employee Justice Legal Group, P.C.
Jacob Karczewski, Esq.
3055 Wilshire Blvd., Suite 1120
Los Angeles, CA 90010                           20531    9/30/2020        24 Hour Fitness USA, Inc.                                     $5,000,000.00                                                                $5,000,000.00
Chang, Hau
964 Monte Mira
Encinitas, CA 92024                             20532    9/29/2020    24 Hour Fitness United States, Inc.                  $788.00                                                                                         $788.00
Minishian, Melinda
19102 Benfield Ave
Cerritos, CA 90703‐6465                         20533    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $747.82                                                                                         $747.82
MDE Contracting Corp.
Joel M. Safferman, Esq.
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                             20534    9/30/2020        24 Hour Fitness USA, Inc.                    $179,445.53                                                                                     $179,445.53
American Dawn Inc
Attn: Che Ward
401 Artesia Blvd
Compton, CA 90220                               20535    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $166,310.40                                                                                     $166,310.40
ROIC Oregon, LLC
Robert J. Weber
Carney Badley Spellman, PS
701 Fifth Avenue, Suite 3600
Seattle, WA 98104                               20536    9/30/2020              RS FIT NW LLC                          $450,901.81                                                                                     $450,901.81
Vezis, Richard H
616 Pine Drive
Torrance, CA 90501                              20537    9/30/2020    24 Hour Fitness United States, Inc.                $3,000.00                                                                                       $3,000.00



                                                                                                 Page 1196 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1197 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Shtainer, William
135 Redwood Drive
Roslyn, NY 11576                                20538    9/30/2020            24 New York LLC                            $1,799.98                                                                                          $1,799.98
Chi, Margaret
2726 Holly Ave
Arcadia, CA 91706                               20539    9/29/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Orr, Chris
8431 10th Place SE
Lake Stevens, WA 98258                          20540    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Hollman, Stephen N.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                            20541    10/2/2020        24 Hour Fitness USA, Inc.                                            $1,455.00                                                                    $1,455.00
Doyle, Amanda
410 Great Falls St
Falls Church, VA 22046                          20542    9/30/2020     24 Hour Fitness Worldwide, Inc.                                         $1,824.00                                                                    $1,824.00
Legaspi, Julie
712 S Fernwood St Apt #19 West
Covina, CA 91791                                20543    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Rymal, Greta
6808 Via Correto Dr.
Austin, TX 78749                                20544    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $616.00                                                                                            $616.00
Fernandez, Maria D
7531 8th St
Buena Park, CA 90621                            20545    9/28/2020     24 Hour Fitness Worldwide, Inc.                                            $29.99                                                                       $29.99
Gibbs, Robert
256 Norcia Loop
Liberty Hill , TX 78642                         20546    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $376.00                                                                                            $376.00
Bhargava, Jaspal K.
16604 Honeybee Dr.
Tustin, CA 92782                                20547    9/28/2020     24 Hour Fitness Worldwide, Inc.                                           $499.92                                                                      $499.92
Dharwadkar, Shubhangi
3019 16th Street
Santa Monica, CA 90405                          20548    9/30/2020     24 Hour Fitness Worldwide, Inc.                                         $1,548.00                                                                    $1,548.00
VELAZQUEZ, ALFREDO
1464 RIDGECREST CT
ROSAMOND , CA 93560                             20549    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $89.00                                                                                             $89.00
Ailin John‐Voinov and Igor Voinov
5132 Poola Street
Honolulu, HI 96821                              20550    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Donovan, Bill
7648 S Williams St
Centennial, CO 80122                            20551    9/28/2020     24 Hour Fitness Worldwide, Inc.                     $469.90                                                                                            $469.90
Takahashi, Makiko
11 Avenue at Port Imperial #926
West New York, NJ 07093                         20552    9/30/2020        24 Hour Fitness USA, Inc.                        $100.20                                                                                            $100.20
Jacobs, Jeffrey E
10015 SW 53rd Avenue
Portland, OR 97219                              20553    9/28/2020           24 San Francisco LLC                          $301.83                                                                                            $301.83
Head, Theresa
741 E Poppyfields Drive
Altadena , CA 91001                             20554    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                             $73.98



                                                                                                 Page 1197 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1198 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Hansen, David
3985 Caminito Dehesa
San Diego, CA 92107                             20555    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $140.17                                                                                            $140.17
Hunter, Aaron
7 Rolling Hills Drive
Pomona, CA 91766                                20556    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $87.93                                                                                             $87.93
Diaz, Amado
34‐43 Crescent St.
Apt 3D
New York, NY 11106                              20557    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,486.67                                                                                          $1,486.67
Tanzillo, Barbara Elaine
635 Ruby Street
Redwood City, CA 94061                          20558    9/30/2020        24 Hour Fitness USA, Inc.                      $3,526.74                                                                                          $3,526.74
Butler, Charity
10440 Larrylyn Drive
Whittier, CA 90603                              20559    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Chang, Hau
964 Monte Mira
Encinitas, CA 92024                             20560    9/30/2020    24 Hour Fitness United States, Inc.                  $686.00                                                                                            $686.00
Tan, XinSheng
9406 Vista Falls Ct
Rosenberg, TX 77469                             20561    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
CC
                                                20562    9/30/2020         24 Hour Holdings II LLC                              $0.00                                                                                           $0.00
Penrod, Eric
2536 Stonehaven Dr
Sacramento, CA 95827‐1142                       20563    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $805.00                                                                                            $805.00
Keola, Karen
2411 Hastings Drive
Belmont, CA 94002                               20564    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Hiatt, Marilyn G.
937 Marion Way
Sunnyvale, CA 94087                             20565    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Flores, Lizeth Karina
15353 Woodruff PL Apt 75
Bellflower, CA 90706                            20566    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $153.64                                                                                            $153.64
Montanez, Krystle
9300 Moncrief St
Fort Worth, TX 76244                            20567    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $169.31                                                                                            $169.31
Hawley, Jeff
6333 College Grove Way Unit 2206
San Diego, CA 92115                             20568    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Krayna, Debora O
1136 Purdue Dr.
Longmont, CO 80503                              20569    9/30/2020        24 Hour Fitness USA, Inc.                        $800.00                                                                                            $800.00
Harris, Scott
12 School Lane
Scarsdale, NY 10583                             20570    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $4,081.00                                                                                          $4,081.00
Takahashi, Makiko
11 Avenue at Port Imperial #926
West New York, NJ 07093                         20571    9/30/2020        24 Hour Fitness USA, Inc.                        $100.20                                                                                            $100.20
Tomlinson, Jennie
1640 Queenston Drive
ESCONDIDO, CA 92027‐4054                        20572    9/28/2020     24 Hour Fitness Worldwide, Inc.                          $1.59                                                  $38.00                                  $39.59

                                                                                                 Page 1198 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1199 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Braafladt, Louis
6098 NE Sedona Ct
Albany, OR 97321                                 20573    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $99.64                                                                                          $99.64
Levin, Jeffrey
2005 Mayfair McLean Ct
Falls Church , VA 22043                          20574    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $424.00                                                                                         $424.00
Leon, Benjamin
3510 Countryside Way
Antioch, CA 94509                                20575    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $699.00                                 $699.00
Cen, Ziping
1252 Spaich Dr.
San Jose, CA 95117                               20576    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $149.98                                                                                         $149.98
LOVATO, DESIREE
6148 Great Plains Dr
Colorado Springs, CO 80923                       20577    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                         $215.00
Romero, Jenica
10610 sagebluff
Houston, TX 77089                                20578    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00       Unliquidated                                                                      $300.00
Steve Padis Jewelry Plus Enterprises, Inc.
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                20579    10/1/2020        24 Hour Fitness USA, Inc.                    $220,796.26                                                                                     $220,796.26
Abbas, Tanveer
4041 Hatton St
San Diego, CA 92111                              20580    9/30/2020    24 Hour Fitness United States, Inc.                   $88.18                                                                                          $88.18
Parasiliti, Tony
2008 Salem Street
Irving, TX 75061                                 20581    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                              $58.98                                  $58.98
JW QUALITY CONSTRUCTION INC
ATTN: Janda Wojciech
3109 Camdon Ct.
Pleasanton, CA 94588                             20582    9/28/2020     24 Hour Fitness Worldwide, Inc.                   $7,637.25                                                                                       $7,637.25
Amezaga, Christian
625 Lakeside Harbor
Boyton Beach, FL 33435                           20583    9/28/2020        24 Hour Fitness USA, Inc.                        $102.37                                                                                         $102.37
Lan, Xibo
9406 Vista Fall Ct
Rosenberg, TX 77469                              20584    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Rodriguez, Shirley
9211 Harlow Avenue
Apt 202
Los Angeles, CA 90034                            20585    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Hilbish, Kathleen M
6950 Birdseye Ave NE
Apt 235
Lacey, WA 98516                                  20586    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,343.47                                                                                       $1,343.47
Garcia, Jazmin
27351 Palo Verde Pl. #202
Santa Clarita, CA 91387                          20587    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Cimarusti, Kevin M
11411 Kensington Rd
Rossmoor, CA 90720                               20588    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00


                                                                                                  Page 1199 of 1495
                                               Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1200 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Corodata Records Management, Inc
12375 Kerran ST
Poway, CA 92064                                   20589    9/29/2020       24 Hour Fitness USA, Inc.                                                          $4,617.87                                                  $4,617.87
MacGill, Suzanne
2895 Kalakaua #303
Honolulu, HI 96815                                20590    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $936.00                                                                                         $936.00
Corodata Records Management, Inc
12375 Kerran St
Poway, CA 92064                                   20591    9/29/2020       24 Hour Fitness USA, Inc.                                                         $53,880.12                                                 $53,880.12
Fishner, Dale
8963 NW 44th Ct
Sunrise, FL 33351                                 20592    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $2,207.97                                                                                       $2,207.97
Thorndal Armstrong Delk Balkenbush & Eisnger
1100 E. Bridger Ave.
Las Vegas, NV 89125                               20593    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $14,719.23                                                                                      $14,719.23
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204‐2145                           20594    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                                                                                          $41.99
Softtek Integration Systems, Inc.
Marc Swanson
c/o Miller, Canfield, Paddock and Stone, PLC
150 West Jefferson
Suite 2500
Detroit , MI 48226                                20595    9/29/2020       24 Hour Fitness USA, Inc.                 $1,832,335.30                                                                                   $1,832,335.30
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                                  20596    9/29/2020       24 Hour Fitness USA, Inc.                                                        $277,359.14                                                $277,359.14
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                                  20597    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                     $277,359.14                                                $277,359.14
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                                  20598    9/30/2020        24 Hour Holdings II LLC                      $6,743.76                                                                                       $6,743.76
Randall, Mark
1802 Avenida La Posta
Encinitas, CA 92024                               20599    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00
Egbu, Obinna
                                                  20600    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $80.08                                                                                          $80.08
Heath, Sara E
45917 Gold Mine Drive
Temecula, CA 92592                                20601    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                                  20602    9/30/2020         24 San Francisco LLC                        $6,743.76                                                                                       $6,743.76
Jin, Guang Zhi
2903 Palisades Dr.
Carrollton, TX 75007                              20603    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                          $80.00            $400.00                                 $480.00




                                                                                                 Page 1200 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1201 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Village FV, Ltd.
J. Seth Moore
8080 Park Lane, Suite 700
Dallas, TX 75231                               20604    9/30/2020    24 Hour Fitness Worldwide, Inc.                $430,976.90                                                                                     $430,976.90
Nakano, Lynn H.
595 Modoc Court
San Jose, CA 95123‐4130                        20605    9/30/2020    24 Hour Fitness Worldwide, Inc.                                     $1,440.00                                                                    $1,440.00
Lindquist‐Kleissler, Arthur
Lindquist‐Kleissler & Company, LLC
950 South Cherry Street Ste. 418
Denver, CO 80246                               20606    9/30/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                          $49.00
WOOLLEY, CURTIS L.
19150 LA GUARDIA ST.
ROWLAND HEIGHTS, CA 91748‐3925                 20607    9/30/2020    24 Hour Fitness Worldwide, Inc.                                       $144.00                              $144.00                                 $288.00
Ly, Ivy Huyen
12 Cantera
Santa Ana , CA 92703                           20608    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                                             $99.00                                  $99.00
PAET, BEVERLY
1613 FOUR OAKS RD
SAN JOSE, CA 95131                             20609    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $189.58                                                                                         $189.58
Adam, Mark
5994 Hansen Dr
Pleasanton, CA 94566                           20610    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Tondravi, Mojgan
2003 Harriman Lane B
Redondo Beach , CA 90278                       20611    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
Irvine Valley Air Conditioning, Inc.
Lynberg & Watkins
Geoffrey T. Sawyer, Esq.
1100 W. Town & Country Rd., Suite 1450
Orange, CA 92868                               20612    9/30/2020       24 Hour Fitness USA, Inc.                                                        $285,000.00                                                $285,000.00
FRANKE, JEREMY STEVEN
2311 CARINGA WAY
UNIT 44
CARLSBAD, CA 92009                             20613    9/30/2020       24 Hour Fitness USA, Inc.                                      $335,894.10                                                                  $335,894.10
Roy Gayhart parent of GG
246 B Avenue
Coronado, CA 92118                             20614    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Bunce, Braxston
PO Box 631709
Lanai City, HI 96763                           20615    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $349.99                                                                                         $349.99
Kim, Hung
11196 Lindsay Lane
Apple Valley, CA 92308                         20616    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $503.99                                                                                         $503.99
Rojas, Taylor Matthew
13516 Dove Ranch Rd
Roanoke, TX 76262                              20617    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $265.00                                                                                         $265.00
Shivers, Brandyn
5017 San Pablo Dm Rd Apt A18
Elsobrante, CA 94803                           20618    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Noonan, Jr, John E
PO Box 1428
Crosby, TX 77532                               20619    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00


                                                                                              Page 1201 of 1495
                                                 Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1202 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                  Current General                                                Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                         Amount
Almeda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                                   20620    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $355.06                                                                                            $355.06
Curfman, Bryce
29752 Via La Vida
Temecula, CA 92591                                  20621    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $280.00                                                                      $280.00
Sethi, Manoj M
18619 Crystal Cascade Lane
Spring, TX 77379                                    20622    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Bicek, Linda
27W118 Evelyn Ave
Winfield, IL 60190                                  20623    9/30/2020    24 Hour Fitness United States, Inc.                  $375.93                                                                                            $375.93
Masse, Robert
1060 Kamehameha Hwy
Apt 307A
Pearl CIty, HI 96782                                20624    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $101.62                                                                                            $101.62
Leininger, Lara
2865 Rutherford Ct
Livermore, CA 94550                                 20625    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Epsilon Agency LLC (Contingent Proof of Claim)
c/o Dunnington, Bartholow & Miller, LLP
Steven E. Lewis, Esq.
230 Park Avenue
21st Floor
New York, NY 10169                                  20626    9/30/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Wang, Shuangyi
4817 Main Ave S.
Renton, WA 98055                                    20627    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $203.71                                                                                            $203.71
DE LA CRUZ, ANNA
5890 BEE JAY ST.
RIVERSIDE, CA 92503                                 20628    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $157.80                                                                                            $157.80
Morita, Maki
15829 S Denker Ave #20
Gardena , CA 90247                                  20629    9/30/2020        24 Hour Fitness USA, Inc.                                              $495.83                                                                      $495.83
Lee, Barbara
5329 Westminster Ct South
Ft. Worth, TX 76133                                 20630    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,344.00                                                                                          $1,344.00
St. Martin, John
8000 Uptown Ave 1070
Broomfield, CO 80021                                20631    9/30/2020              24 Denver LLC                               $80.00                                                                                             $80.00
Huang, Andrew
170 W. Norman Ave.
Arcadia, CA 91007                                   20632    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Custom Location, LLC
Jason S. Nunnermacker, Esq.
Guaglardi & Meliti, LLP
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                             20633    9/30/2020        24 Hour Fitness USA, Inc.                  $7,137,783.36                                                                                      $7,137,783.36
Mondesir, Lorna
1815 Davidson Avenue #5D
Bronx, NY 10453                                     20634    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $53.00                                                                                             $53.00




                                                                                                     Page 1202 of 1495
                                               Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1203 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                      Amount
MKD Great Petaluma Mill LLC
Pagter and Perry Isaacson
c/o R Gibson Pagter Jr.
525 N Cabrillo Park Dr., Ste 104
Santa Ana, CA 92701                               20635    9/30/2020        24 Hour Fitness USA, Inc.                                        $90,525.22        $26,450.00                                                $116,975.22
Cutts, Jolene
3621 20th St. #3
San Francisco, CA 94110                           20636    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $103.98                                                                                         $103.98
CSRA 5901 Golden Triangle Master Lessee, LLC
Kevin M. Lippman, Esq.
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                  20637    9/30/2020    24 Hour Fitness United States, Inc.            $1,419,767.30                                                                                   $1,419,767.30
Ercolini, Beth M.
8222 Caribou Peak Way
Elk Grove, CA 95758                               20638    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $400.00                                                                      $400.00
CSRA 5901 Golden Triangle Master Lessee, LLC
Munsch Hardt Kopf & Harr, P.C.
Kevin M. Lippman, Esq.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                  20639    9/30/2020        24 Hour Fitness USA, Inc.                  $1,419,767.30                                                                                   $1,419,767.30
Kaur, Amandeep
8034 Prairie Hawk Way
Sacramento, CA 95829                              20640    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Butler, Darian
10440 Larrylyn Drive
Whittier, CA 90603                                20641    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Hendler, Michelle
2618 Calle Onice
San Clemente, CA 92673                            20642    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $291.25                                                                                         $291.25
Tencom Associates, LLC
Trainor Fairbrook
c/o Jennifer L. Pruski, Esquire
980 Fulton Avenue
Sacramento, CA 95825                              20643    9/30/2020        24 Hour Fitness USA, Inc.                     $93,062.30                                              $68,354.27                             $161,416.57
Tajlil, Attila
2476 Veneto Lane
Tracy, CA 95377                                   20644    10/1/2020        24 Hour Fitness USA, Inc.                                           $375.00                                                                      $375.00
DARR, CHERIE L
1784 LAUREL ROAD
OCEANSIDE, CA 92054                               20645    9/30/2020     24 Hour Fitness Worldwide, Inc.                                      $1,787.98                                                                    $1,787.98
JB Concrete Contractor Inc
10S312 Schoger Drive
Naperville, IL 60564                              20646    9/30/2020        24 Hour Fitness USA, Inc.                                                          $79,771.59                                                 $79,771.59
Wesley, Lela Elmira Bell
1624 Mineral Springs Drive
Allen, TX 75002                                   20647    9/30/2020        24 Hour Fitness USA, Inc.                        $136.43                                                                                         $136.43
Mortensen, Lars P.
2275 Grove Way Apt 18
Castro Valley, CA 94546                           20648    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $179.16                                                                                         $179.16
Lyman, Constance
302 Betty Lane
Mine Hill, NJ 07803                               20649    10/3/2020        24 Hour Fitness USA, Inc.                      $1,903.35                                                                                       $1,903.35


                                                                                                   Page 1203 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1204 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Kin Properties, Inc.
Blank Rome LLP
Attn: Jeffrey Rhodes, Esq.
1825 Eye Street NW
Washington, DC 20006                             20650    9/30/2020        24 Hour Fitness USA, Inc.                     $75,442.42                                                             $115,736.42             $191,178.84
Raymond Construction Co., Inc.
Attn: Tammy Dailey
4407 N. Beltwood Pkwy, Ste #106
Dallas, TX 75244                                 20651    10/1/2020        24 Hour Fitness USA, Inc.                    $557,899.00                                                                                     $557,899.00
Knowles, Andrea
205 Gregg Drive
Los Gatos, CA 95032                              20652    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Lindsey, Stacey
7211 Haven Creek Dr.
Cypress, TX 77433                                20653    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Hopf, Taylor
137 Lockwood Ave
Woodbridge, NJ 07095                             20654    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $128.98                                                                                         $128.98
GGP Satten Island Mall, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654‐1607                           20655    9/30/2020        24 Hour Fitness USA, Inc.                  $2,426,991.24                                                                                   $2,426,991.24
TKG Murrieta Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
300 Delaware Ave., Suite 770
Wilmington, DE 19801                             20656    10/1/2020        24 Hour Fitness USA, Inc.                    $657,434.09                                                                                     $657,434.09
Sesay, Momodu
3330 Lancer Drive Apt 7
Hyattsville, MD 20782‐3215                       20657    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                         20658    10/1/2020        24 Hour Fitness USA, Inc.                                           $700.00                                                                      $700.00
Tran, Amy N
13800 S Wilkie Ave
Gardena, CA 90249                                20659    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Ilin, Andrey
8309 Rambleton way
Antelope, CA 95843                               20660    9/30/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Bian, Lihua
                                                 20661    10/1/2020        24 Hour Fitness USA, Inc.                        $193.95                                                                                         $193.95
Smith, Craig
2851 Brookdale Ave
Oakland, CA 94602                                20662    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $6,000.00                                                                                       $6,000.00
Leong, George
7933 Maestro Ave
West Hills, CA 91304                             20663    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $699.00                                 $699.00
Aghili, Afsaneh
14512 Ballimamore Dr
Austin, TX 78717                                 20664    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $214.34                                                                                         $214.34
Alvarez, Angela
593 Wild Oak Drive
Windsor, CA 95492                                20665    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99



                                                                                                  Page 1204 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1205 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Arakaki, Dianne
1149 Piikoi Place
Honolulu, HI 96822                              20666    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $77.08                                                                                          $77.08
Ali, Kassim
245 Tonopah Dr.
Fremont , CA 94539                              20667    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $140.00                                                                                         $140.00
Leong, George
7933 Maestro Ave
West Hills, CA 91304                            20668    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $699.00                                 $699.00
Gottlieb, Jeremy Lee
309 Camaritas Way
Danville, CA 94526                              20669    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                      $764,045.73                                                $764,045.73
Jargalsaikhan, Suvdaa
6335 180th Pl NE
Unit 319
Redmond, WA 98052                               20670    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.50            $912.00                                                                    $1,912.50
Wu, Milton
34179 Cromwell Place
Fremont, CA 94555                               20671    9/30/2020        24 Hour Fitness USA, Inc.                         $29.00                                                                                          $29.00
Garcia, Francisco Elim
742 Cobb Ave
Placentia, CA 92870                             20672    10/3/2020    24 Hour Fitness United States, Inc.                  $208.19                                                                                         $208.19
Smith, Duane
25910 Silver Timbers Ln
Katy, TX 77494                                  20673    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $76.00                                                                                          $76.00
Winslow, Corinne
1830 Balsam Ave.
Boulder, CO 80304                               20674    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $88.00                                                                                          $88.00
Ruiz De Castilla, Clariza
1243 E. Millmont St.
Carson, CA 90746                                20675    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $43.00                                                                                          $43.00
Cha, Sonya
257 S. Spring St. #3D
Los Angeles,, CA 90012                          20676    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Ashbaugh, Jeremiah J
3737 SE 33rd Pl.
Portland, OR 97202                              20677    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                          $72.00
Fitness International, LLC
Paul Hastings LLP
Chris L. Dickerson, Esq
Brendan M. Gage, Esq
71 S. Wacker Drive, 45th Floor
Chicago, IL 60606                               20678    9/30/2020        24 Hour Fitness USA, Inc.                  $1,372,178.60                                                                                   $1,372,178.60
Rokssi, Giovanni
The Haddad Law Firm, P.C.
100 West Pond Road
Hopelawn, NJ 08861                              20679    10/1/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                   $1,000,000.00
Ryan Jarrett o/b/o Aiyanna Jarrett
Zebersky Payne Shaw Lewenz, LLP
c/o Michael Lewenz, Esq.
110 SE 6th Street, Suite 2150
Fort Lauderdale, FL 33301                       20680    10/1/2020        24 Hour Fitness USA, Inc.                    $300,000.00                                                                                     $300,000.00



                                                                                                 Page 1205 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1206 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Vigil, Manuel
2536 Stonehaven Dr
Sacramento, CA 95827‐1142                      20681    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Arteaga, Ricardo
7400 Stirling Road
Apt 1110
Hollywood, FL 33024                            20682    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $389.00                                                                      $389.00
Rutter, Catherine
3167 Rosemont Drive
Sacramento, CA 95826                           20683    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Young, Lauren
2275 Grove Way #18
Castro Valley, CA 94546                        20684    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $394.16                                                                                            $394.16
Khalil, Layth
44 Long hill dr
Clifton, NJ 07013                              20685    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $94.00                                                                                             $94.00
Hoyt, Dale
31926 Via La Plata
San Juan Capistrano, CA 92675‐3816             20686    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,459.92                                                                                          $1,459.92
Cappel, Michele A
1211 Castlegate Lane
Santa Ana, CA 92705                            20687    9/30/2020    24 Hour Fitness United States, Inc.                  $712.00                                                                                            $712.00
Mladenov, Dimitre
1495 27th Ave
San Francisco, CA 94122                        20688    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $45.25                                                                                             $45.25
Floyd, Shayne
7601 Halliday Ave
Oakland, CA 94605                              20689    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $1,300.00                                                                    $1,300.00
Meneses, Blanca
12239 Keenland Drive
Rancho Cucamonga, CA 91739                     20690    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $3,025.00                                                                    $3,025.00
Engler, Scott
5740 San Felipe St. #304
Houston, TX 77057                              20691    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kiyabu, Alycia
668‐A Onehee Ave.
Kahului, HI 96732                              20692    10/1/2020        24 Hour Fitness USA, Inc.                                                                $239.16                                                    $239.16
Ali, Jamliah
245 Tonopah Drive
Fremont, CA 94539                              20693    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $379.16                                                                                            $379.16
Rodriguez, Milo
5780 Monticello St.
Chino, CA 91710                                20694    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $140.00                                                                      $140.00
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                        20695    9/30/2020        24 Hour Fitness USA, Inc.                    $199,905.15            $66,635.04                                                                  $266,540.19
Jahn, Magaly
1881 Everglade Ave
San Jose, CA 95122                             20696    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Woo, Hannah
1223 Nob Hill Ave
Pinole, CA 94564                               20697    10/1/2020        24 Hour Fitness USA, Inc.                        $399.00                                                                                            $399.00


                                                                                                Page 1206 of 1495
                                                        Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1207 of 1495
                                                                                                               Claim Register
                                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                                             Case No. 20‐11558

                                                                                                                         Current General                                                 Current 503(b)(9)
                                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address               Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                             Amount                                                          Amount
Kong, Rita
307 Paramount Dr.
Millbrae, CA 94030                                         20698    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $495.82                                                                                             $495.82
West Valley Owner LLC
c/o Barclay Damon, LLP
Attn: Niclas A. Ferland, Esq.
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                                        20699    9/30/2020        24 Hour Fitness USA, Inc.                    $297,233.67           $329,479.79                                                                   $626,713.46
Porath, Jerome R
3809 Sunset Lane
Oxnard, CA 93035                                           20700    9/30/2020    24 Hour Fitness United States, Inc.                  $525.63                                                                                             $525.63
KAUFFMAN, JOSHUA
1550 REXFORD DRIVE
LOS ANGELES, CA 90035                                      20701    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,750.00                                                                                           $1,750.00
Lang, Steve
32302 McKay Ln.
Black Diamond, WA 98010                                    20702    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $764.00                                                                       $764.00
CAMPER, BENJAMIN J
727 LONGFELLOW AVE
HERMOSA BEACH, CA 90254                                    20703    9/30/2020        24 Hour Fitness USA, Inc.                                                 $0.00        $25,096.19                                                 $25,096.19
Amirghahari, Saloumeh
7028 E. Roundup Way
Orange, CA 92869                                           20704    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                             $100.00
Suarez, Tera
18296 Fairburn St.
Hesperia, CA 92345                                         20705    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Aggarwal, Shevali
120 S. Chester Ave. APT #1
Pasadena, CA 91106                                         20706    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                  $49.00                                  $49.00
ADDISON, RAYMOND
49 VOORHEES ST.
TEANECK, NJ 07666                                          20707    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $702.98                                                                                             $702.98
Aubrey, Brandon
2458 Scott St
San Jose, CA 95128                                         20708    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $349.99                                                                       $349.99
H&A Properties L.P., a California limited partnership
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Garcia
2603 Main Street, Suite 210
Irvine, CA 92614                                           20709    9/30/2020        24 Hour Fitness USA, Inc.                    $152,525.26                                                                                         $152,525.26
Flores, True
P.O. Box 6656
San Diego, CA 92166                                        20710    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $30,000.00                                                                                          $30,000.00
Macfadyen, Stacie
2435 Montclair St
San Diego , CA 92104                                       20711    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $664.00                                 $664.00
North County Fair LP and Escondido Associates, LP
c/o Barclay Damon, LLP
Attn: Niclas Ferland
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                                        20712    9/30/2020        24 Hour Fitness USA, Inc.                    $242,106.06                                                                 $424,423.43             $666,529.49
Ovard, Marilyn
11149 S 2125 East
Sandy, UT 84092                                            20713    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,824.00                                                                                           $1,824.00

                                                                                                            Page 1207 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1208 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Grabicki, Susan
1053 Bush St #1
San Francisco , CA 94109                        20714    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $170.07                                                                                            $170.07
Amezquita, Gabriela
21525 Banyan St
Hayward, CA 94541                               20715    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Gergen, Mark P
1726 Sonoma Ave.
Berkeley, CA 94707                              20716    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $340.41                                                                                            $340.41
Dong, Juan
65 Washington Street
#257
Santa Clara, CA 95050                           20717    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Chavez, Phillip Michael
3014 Seymour Place
Fremont, CA 94555                               20718    9/30/2020       24 Hour Fitness USA, Inc.                                             $350.00                                                                      $350.00
Johnson, Lamara
6584 Narrowgauge Way
Sacramento, CA 95823                            20719    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Murphy, Sean
930 McCue Ave
San Carlos, CA 94070‐2525                       20720    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $359.00                                                                                            $359.00
Merchain, Frank
P.O. Box 6843
Santa Fe, NM 87502‐6843                         20721    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,421.00                               $1,421.00
Ko, Andrew
134 Beechmont
Irvine, CA 92620                                20722    10/2/2020       24 Hour Fitness USA, Inc.                     $1,200.00                                                                                          $1,200.00
Butler, Kelly
10440 Larrylyn Drive
Whittier, CA 90603                              20723    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Huynh, Thienkim
10700 Royal Pine Ave.
Las Vegas, NV 89144                             20724    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gottfried, Arnold
5900 Arlington Avenue
Apt 6K
Bronx, NY 10471                                 20725    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Rushing, Babette
1250 S. Iris Ave
Rialto, CA 92376                                20726    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $209.00                                                                                            $209.00
Bullin, Eddie L.
1035 Wong Ln 4
Honolulu, HI 96817                              20727    10/1/2020            24 Denver LLC                                   $0.00                                                                                           $0.00
Havrisik, Joy
6095 Calle Entrada
Yorba Linda, CA 92887                           20728    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $82.46                                                                                             $82.46
Ehum, John
1882 W Surf Dr
Anaheim, CA 92801                               20729    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Soria, David
4905 Reynolds Rd
N Richland Hills, TX 76180                      20730    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00


                                                                                               Page 1208 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1209 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Van, Dustin Thiendung
3167 Flinthaven Drive
San Jose, CA 95148                             20731    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Cortez, Edward
Edward Cortez
c/o Burg Simpson Attorneys at Law
40 Inverness Dr. East
Englewood, CO 80112                            20732    9/30/2020        24 Hour Fitness USA, Inc.                    $150,000.00                                                                                        $150,000.00
Ferrari, Mickie
2411 Larkspur Lane #49
Sacramento, CA 95825                           20733    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Nelson Fire Protection Co
10853 N 2nd Street
Rockford, IL 61115                             20734    9/30/2020        24 Hour Fitness USA, Inc.                                                             $36,919.76                                                 $36,919.76
Oliva, Jasten
28275 MURCIA ST
HAYWARD, CA 94544                              20735    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Radke, Victoria
13107 S. Wilton Pl.
Gardena, CA 90249                              20736    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Parra, Daisy
1243 Prairie View Dr.
Las Vegas, NV 89110                            20737    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                             $31.99
Sutton, Zion
940 N Inglewood Ave #1
Inglewood, CA 90302                            20738    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $2,000.00                            $2,000.00                               $4,000.00
Risucci, Anthony
6350 Christie Avenue, Apt. 10
Emeryville, CA 94608                           20739    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $496.93                                                                                            $496.93
Blum, Steven
940 Duncan St. D206
San Francisco, CA 94131                        20740    9/30/2020           24 San Francisco LLC                        $1,670.00                                                                                          $1,670.00
Ananina, Olga
420 Avenue F, Apt 3 F
Brooklyn, NY 11218                             20741    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $6,398.00                                                                                          $6,398.00
Simpson, Kate
2747 Argolis Way
Sacramento, CA 95826                           20742    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,656.00                                                                                          $1,656.00
Joseph, Alexis
13411 241st Street
Rosedale, NY 11422                             20743    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $262.17                                                                                            $262.17
Alleyne, Brianna
77 Estabrook Avenue Apt 302
San Leandro, CA 94577                          20744    9/30/2020        24 Hour Fitness USA, Inc.                      $1,693.84                                                                                          $1,693.84
Cantor, Frank
9636 Avenida Monterey
Cypress, CA 90630‐3410                         20745    9/30/2020    24 Hour Fitness United States, Inc.                  $453.00                                                                                            $453.00
Johnson, Lamara
6584 Narrowgauge Way
Sacramento, CA 95823                           20746    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Klein, Timothy Paul
313 Mallard Ct.
Carmel, IN 46032                               20747    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00


                                                                                                Page 1209 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1210 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Peregil, Celeste
P.O. Box 945
Waialua, HI 96791                              20748    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                $141.33                                 $141.33
Chan, Gary
PO Box 27296
Oakland, CA 94602                              20749    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Samadi, Fariba
12 Lompoc CT
Rancho Santa Margarita                         20750    10/3/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Freg, Kathy
48 Via de Casas Norte
Boynton Bch, FL 33426                          20751    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $105.91                                                                                            $105.91
Alieva, Yulduz
2055 Ocean Avenue Apt 2B
Brooklyn, NY 11230                             20752    9/30/2020        24 Hour Fitness USA, Inc.                        $901.94                                                                                            $901.94
Wolde, Andualem
2711 NE 115th Street Apt 201
Seattle, WA                                    20753    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Baggest, Dave
39706 Calle Azucar
Murrieta, CA 92562                             20754    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.88                                                                                            $699.88
Montagnon, Michael
1201 Sunset Loop
Lafayette, CA 94549                            20755    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $90.38                                                                                             $90.38
Auerbach‐Lynn, Berit
34 Village Pkwy
Santa Monica, CA 90405                         20756    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $124.98                                                                                            $124.98
Lee, Gwendolyn
91 Mulberry St, Apt 3
New York, NY 10013                             20757    9/30/2020             24 New York LLC                              $79.99                                                                                             $79.99
Le, Tran
2274 Pettigrew Dr
San Jose, CA 95148                             20758    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Notarangelo, Ann
348 Livorna Hts. Rd.
Alamo, CA 94507                                20759    9/30/2020    24 Hour Fitness United States, Inc.                  $679.95                                                                                            $679.95
Hayashida, Jacqueline M.
1434 Punahou Street
#1125
Honolulu, HI 96822‐4752                        20760    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $5,799.21                                                                                          $5,799.21
Becker, Grace E.
571 Appaloosa Drive
Walnut Creek, CA 94596                         20761    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Whitman, Susan R
1726 Sonoma Ave.
Berkeley, CA 94707                             20762    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $358.32                                                                                            $358.32
Delgado, Jessie M
ATTN: Joe Yuasa
44890 Rivermont Terrace
Apt 102
Ashburn, VA 20147                              20763    9/29/2020     24 Hour Fitness Worldwide, Inc.                                         $1,000.00                                                                    $1,000.00
Marquez, Hirania Lemus
12795 Woodcock Ave
Sylmar, CA 91342                               20764    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                Page 1210 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1211 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Haires Jr, Cameron
294 S Washington Ave
Bergenfield, NJ 07621                          20765    10/1/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                         $350.00
Hsieh, Simon Fa
7716 Horizon St
Chino, CA 91708                                20766    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $216.00                                                                                         $216.00
Huang, Yaping
4000 Barranca Parkway, Suite 250
Irvine, CA 92604                               20767    9/30/2020              RS FIT CA LLC                            $6,743.76                                                                                       $6,743.76
Miller, Ian
1790 Via Petirrojo, Apt. I
Newbury Park, CA 91320                         20768    10/2/2020            24 New York LLC                              $110.00                                                                                         $110.00
Corodata Shredding, Inc.
12375 Kerran St
Poway, CA 92064                                20769    9/29/2020        24 Hour Fitness USA, Inc.                      $1,818.49                                                                                       $1,818.49
Carroll, Paul K
3569 Debina Way
Rancho Cordova, CA 95670                       20770    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $864.00                                                                                         $864.00
Bautista, Larry
14874 E Arizona Pl
Aurora, CO 80012                               20771    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $140.00                                 $140.00
Lim, Soook
3391 Agate Drive
Santa Clara, CA 95051                          20772    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                          $429.99                                                    $429.99
Warndahl, Don
6560 Paola Ct.
Gladstone, OR 97027                            20773    9/30/2020    24 Hour Fitness United States, Inc.                   $34.71                                                                                          $34.71
Gomez, Angela M
87 Westwood blvd
Westwood, NJ 07675                             20774    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Bohaczyk, Dan
707 N Ellis Ave
Wheaton, IL 60187                              20775    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $449.99                                                                                         $449.99
DeRose, Tina
5994 Hansen Dr
Pleasanton, CA 94566                           20776    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Dean, Grant B
3500 Shiraz Loop
Round Rock, TX 78665‐6310                      20777    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $131.66                                                                                         $131.66
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                             20778    10/1/2020        24 Hour Fitness USA, Inc.                         $77.31                                                                                          $77.31
Williams, Alexanderia Simone
4534 Ashtubula Court
Orlando, FL 32818                              20779    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.54                                                                                          $99.54
Ashizawa, Winston K.
1508 Kingsford Drive
Carmichael, CA 95608                           20780    9/29/2020     24 Hour Fitness Worldwide, Inc.                                      $1,656.00                                                                    $1,656.00
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                            20781    9/29/2020        24 Hour Fitness USA, Inc.                                                          $96,748.00                                                 $96,748.00
Tilson, Clark
6510 16th St N
Arlington, VA 22205                            20782    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $130.81                                                                                         $130.81

                                                                                                Page 1211 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1212 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
David, Chester
19011 Woodglen Drive
Houston, TX 77084                              20783    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $71.88                                                                                              $71.88
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                              20784    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $155.09                                                                                             $155.09
DUNN SPECIALTIES
3822 ST. MICHAELS CT.
SUGAR LAND, TX 77479                           20785    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                          $180,253.00                                                $180,253.00
Calderon, Rose
613 N Northcape Ave
San Dimas, CA 91773                            20786    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Ethridge, Shawn
5060 Topaz Dr
Colorado Springs, CO 80918                     20787    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $613.19                                                                                             $613.19
Fischer, Debby
3007 Bronton St
Houston, TX 77092                              20788    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                           $1,020.00
McAuliffe, Rebecca
19457 Olson Ave.
Lake Oswego, OR 97034                          20789    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $18,575.35                                                                                          $18,575.35
Williams, Charlotte
520 Evergreen St #4
Inglewood, CA 90302                            20790    9/29/2020    24 Hour Fitness United States, Inc.                $5,000.00                                                                                           $5,000.00
Edwards, Aprill
P.O. Box 268
Rescue, CA 95672                               20791    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $152.00                                                                                             $152.00
White, Diane
P.O. Box 1225
Rancho Santa Fe, CA 92067‐1225                 20792    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,092.00                                                                                           $1,092.00
Moi, Corrin Jayden
1330 Molly Ave
Woodland, CA 95776                             20793    9/29/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                                                                        $0.00
McHale, Daneanne
9175 Greenback Lane, Apt 27
Orangevale, CA 956662                          20794    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                              $20.00
Hsieh, Kuanghua
7461 Aspen Ct.
Pleasanton, CA 94588                           20795    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $551.97                                                                                             $551.97
Nwokobia, Emmanuel K.
12027 Thornburg Ln
Houston, TX 77067                              20796    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Gliddon, Stephanie
3329 Wellington Dr
Sacramento, CA 95864                           20797    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                             $429.99
Williams, Jeffrey
4705 Henry Hudson Pkwy. #15F
Bronx, NY 10471                                20798    9/30/2020     24 Hour Fitness Worldwide, Inc.                                         $2,500.00                                                                     $2,500.00
Kovach, Victoria
28524 Applewood Lane
Castaic, CA 91384                              20799    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                             $699.99
Wynn, Cheryl
5208 Blueberry Avenue
Fontana, CA 92336‐4754                         20800    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $3,337.75                                                                                           $3,337.75

                                                                                                Page 1212 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1213 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Ryzhikov, Nella
1651 West 11 Street
Brooklyn, NY 11223                               20801    9/30/2020           24 New York LLC                              $70.00                                                                                             $70.00
Kendra, Gina M
609 Jackson Avenue
South Plainfield , NJ 07080                      20802    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $128.45                                                                                            $128.45
Hsieh, Teresa Peng
7716 Horizon St
Chino, CA 91708                                  20803    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $216.00                                                                                            $216.00
Halvarson, Julie
13328 SE 248th Place
Kent, WA 98042                                   20804    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $669.90                                                                                            $669.90
Hafen, Justin
1579 E Ventnor Ave
Holladay, UT 84121                               20805    9/30/2020       24 Hour Fitness USA, Inc.                     $2,400.81                                                                                          $2,400.81
Lovett, Clydean
3721 E. Harding St.
Long Beach , CA 90805                            20806    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Bell, Mark
24521 Ben‐Kelly Rd.
Elbert, CO 80106                                 20807    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $422.91                                                                                            $422.91
Lin, Rebecca
1566 Vista Club Cir, Apt 203
Santa Clara, CA 95054                            20808    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Pua, Jane Uy
7816 Valley Flores Dr.
West Hills, CA 91304                             20809    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                            $249.96
Balko, Ryan
9000 Fair Grove CT
Elk Grove, CA 95758                              20810    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $170.00                                                                                            $170.00
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                           20811    10/2/2020       24 Hour Fitness USA, Inc.                                                                                                                            $0.00
De Vries, Roxanne M.
1215 S. Kihei Rd. #O‐133
Kihei, HI 96753                                  20812    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Schembri, Dorothy A.
6676 Spoerriwood Court
Sacramento, CA 95828                             20813    9/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Beinhorn, Debbie
3312 Elija St.
Austin, TX 78745                                 20814    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,641.98                                                                                          $1,641.98
K A AND N INDUSTRIES, INC.
C/O KAEMPFER CROWELL
LOUIS M. BUBALA, III
50 W. Liberty Street, Suite 700
Reno, NV 89501                                   20815    9/30/2020       24 Hour Fitness USA, Inc.                   $538,321.19                                                                                        $538,321.19
Haile, Melissa
1101 Hilltop Road
Mahwah, NJ 07430                                 20816    10/2/2020       24 Hour Fitness USA, Inc.                     $9,081.50                                                                                          $9,081.50
Kim, Il
11196 Lindsay Lane
Apple Valley, CA 92308                           20817    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $503.99                                                                                            $503.99


                                                                                                Page 1213 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                   Filed 10/21/20                 Page 1214 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
White, Charlotte R
44‐021 Aumoana Pl
Kaneohe, HI 96744‐2653                         20818    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $1,985.34                                                                    $1,985.34
Hoang, Henry
605 W. Chapman Ave
Orange, CA 92868                               20819    9/30/2020       24 Hour Fitness USA, Inc.                       $700.96                                                                                            $700.96
Diaz, Lomberto
Ricci and Fava, LLC
16 Furler Street, 2nd floor
Totowa, NJ 07512                               20820    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $250,000.00                                                                                       $250,000.00
Chae, Yeojin
3243 Santa Susana Way
Union City, CA 94587                           20821    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                             $20.00
Crowley, Cheryl C
21201 Kittridge Street Apartment 11101
Woodland Hills, CA 91303                       20822    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $90.95                                                                                             $90.95
Dubief, Fred
56570 State Hwy 74
Space 138
Mountain Center, CA 92561                      20823    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Rodriguez, Adrian
612 Omelveny Ave
San Fernando, CA 91340                         20824    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Oboh, Ghana
890 NW 213 Lane
#105
Miami, FL 33169                                20825    9/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wannes, Melinda
5857 Loquat LN.
Palmdale, CA 93551                             20826    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Lin, Weiqi
1324 216th AVE NE
Sammamish, WA 98074                            20827    10/2/2020    24 Hour Fitness Worldwide, Inc.                   $1,027.00                                                                                         $1,027.00
Ferrell, Étienne D.
3446 Narragansett Ave
Annapolis, MD 21403                            20828    10/3/2020    24 Hour Fitness Worldwide, Inc.                   $1,931.64                                                                                         $1,931.64
Wang, Victor
10284 Meadowview Dr
San Diego, CA 92131                            20829    10/2/2020       24 Hour Fitness USA, Inc.                        $49.00                                                                                             $49.00
Katz, Richard A.
1015 Madden Lane, apt. 123
Roseville, CA 95661                            20830    10/2/2020         24 San Francisco LLC                         $1,432.80                                                                                         $1,432.80
Koreie, Sheena
17092 Escalon Drive
Encino, CA 91436                               20831    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $383.99                                                                                            $383.99
Gibson, John
4214 W. Lake Sammamish Parkway NE
#305
Redmond, WA 98052                              20832    9/29/2020          RS FIT Holdings LLC                          $636.35                                                                                            $636.35
Fong, Kent
7742 Sweetbrier way
Sacramento, CA 95832                           20833    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00



                                                                                                 Page 1214 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1215 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Rodriguez, Gabriel
7330 Windsor Ave.
Hesperia, CA 92345                            20834    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00
Cheung, Yiu Tong Fergus
1598 Ivycreek Circle
San Jose, CA 95121                            20835    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Wheeler, Carol
443 W. 93rd. St.
Inglewood, CA 90301                           20836    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Beytelman, Anna
715 Ocean Pkwy
#4N
Brooklyn, NY 11230                            20837    9/29/2020       24 Hour Fitness USA, Inc.                       $167.88                                                                                         $167.88
Kriak, Showa
2326 184th PL SE
Bothell, WA 98012                             20838    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $65.54                                                                                          $65.54
vonKluck, Alex
3109 Dickens St
San Diego, CA 92106                           20839    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $89.97                                                                                          $89.97
Huang, Yaping
4000 Barranca Parkway
Suite 250
Irvine, CA 92604                              20840    9/30/2020            24 Denver LLC                            $6,743.76                                                                                       $6,743.76
Stress, Joanne
1252 Greenlake Drive
Cardiff, CA 92007                             20841    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,720.00                                                                                       $1,720.00
Barone, Joscelyn
45 Meghan Blvd
Plymouth, CT 06782                            20842    10/1/2020           24 New York LLC                           $1,017.00                                                                                       $1,017.00
Norton, Marybeth
10770 SE Sunnyside Rd
Clackamas, OR 97015                           20843    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $2,200.00                                                                                       $2,200.00
CHENG, VIVIAN
2656 N BUFFALO DR UNIT 1201
LAS VEGAS, NV 89128‐4811                      20844    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $297.00                                                                                         $297.00
Hunag, Justin
170 W Norman Ave.
Arcadia, CA 91007                             20845    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Wang, Wai
1610 Meadowlark Ln
Sunnyvale, CA 94087                           20846    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Graber, Cita
2233 Santa Ana Ave.
Costa Mesa, CA 92627                          20847    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $534.88                                                                                         $534.88
Danese, Jeffrey W.
2714 Edison Ave.
Sacramento, CA 95821                          20848    9/30/2020       24 Hour Fitness USA, Inc.                                        $3,025.00                                                                    $3,025.00
Davis, Lisa
448 E 127th street
Los Angeles, CA 90061                         20849    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Kuvich, Gary
1943 East 27 Street
Brooklyn, NY 11229                            20850    9/30/2020       24 Hour Fitness USA, Inc.                                                             $54.99                                                     $54.99


                                                                                             Page 1215 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                   Filed 10/21/20                 Page 1216 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Tong, Anh
9609 Lanneau Court
Bakersfield, CA 93311                          20851    9/30/2020       24 Hour Fitness USA, Inc.                        $85.00                                                                                             $85.00
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                               20852    9/30/2020          RS FIT Holdings LLC                        $6,743.76                                                                                          $6,743.76
Stauffer, David Duane
12032 N Jantzen Beach Ave
Portland, OR 97217                             20853    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Scollard, Gina
31460 Sweetwater Circle
Temecula, CA 92591                             20854    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Nguyen, Kim‐Oanh
3551 Rowley Dr.
San Jose, CA 95132                             20855    10/1/2020       24 Hour Fitness USA, Inc.                       $300.00                                                                                            $300.00
Zeller, Matthew
33057 Sage Ct
Temecula, CA 92592                             20856    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $1,500.00                                                                    $1,500.00
Hart, James M.
4057 Poplar Avenue
Concord, CA 94521                              20857    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Matsuura, Sara
7343 Perera Circle
Sacramento, CA 95831                           20858    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Siegel, Lisa
13040 27th Ave NE
Seattle, WA 98125                              20859    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $964.48                                                                                            $964.48
Kim, Joungsoon Justina
500 Central Park Ave. Unit‐314
Scarsdale, NY 10583                            20860    9/30/2020           24 New York LLC                             $300.00                                                                                            $300.00
Carroll, Kathleen S.
3569 Debina Way
Rancho Cordova, CA 95670                       20861    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $864.00                                                                                            $864.00
Casas, Christian
2621 2nd Ave
Unit 1404
Seattle, WA 91821                              20862    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                 $0.00                $429.99
Lacono, Camillo Dello
435 Venetia Way
Oceanside, CA 92057                            20863    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Angel, Mariana
915 Falconer Rd
Escondido, CA 92027                            20864    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $875.00                                                                                            $875.00
Glenn, Albert
473 44th Street
Oakland, CA 94609                              20865    10/3/2020    24 Hour Fitness Worldwide, Inc.                                        $1,198.52                                                                    $1,198.52
Calderon, Jose L.
613 N. Northcape
San Dimas, CA 91773                            20866    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Liu, Annika
1636 Adalia Avenue
Hacienda Heights, CA 91745                     20867    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00



                                                                                                 Page 1216 of 1495
                                          Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1217 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Virula, Laura
9711 1/2 Mayne St
Bellflower, CA 90706                         20868    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                            $895.00                                                    $895.00
Tien, Samantha
5181 Abbeywood Drive
Castro Valley, CA 94552                      20869    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Garrido, Ellen Aleisha
10623 Portobelo Dr.
San Diego, CA 92124                          20870    10/1/2020             RS FIT CA LLC                                  $0.00                                                                                           $0.00
Sridhar, Nathan
29466 Chesterfield Court
Hayward, CA 94544                            20871    9/30/2020       24 Hour Fitness USA, Inc.                       $292.98                                                                                            $292.98
Tamer, Tamer
835 Shepard Crest Dr.
Corona, CA 92882                             20872    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $14,400.00                                                                                         $14,400.00
Williams, Charlotte
520 Evergreen Street #4
Inglewood, CA 90302                          20873    9/29/2020        24 Hour Holdings II LLC                      $5,000.00                                                                                          $5,000.00
McCarthy, Greg
6 Locksley Ave. #3J
San Francisco, CA 94122                      20874    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $215.88                                                                                            $215.88
Ostrovsky, Boris
17145 N Bay Rd
# 4601
Sunny Isles Beach, FL 33160                  20875    10/3/2020       24 Hour Fitness USA, Inc.                        $84.00                                                                                             $84.00
Wei, Kenny
18480 Dragonera Dr
Rowland Hts, CA 91748                        20876    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $357.46                                  $32.53                                                    $389.99
Robles, Maribel
15216 S Lime Ave
Compton, CA 90221                            20877    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $707.74                                                                                            $707.74
Andrews, Rennie
1911 Westbridge Dr
Unit 344
Annapolis, MD 21401                          20878    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $162.50                                                                                            $162.50
Blanks, Andre Montel
203 Marie Dr.
Sikeston, MO 63801                           20879    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ren, Ya
2428 Laura Ln
Mountain View, CA 94043                      20880    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $214.99                                                                                            $214.99
Smith, Kirsten A
PMB 3063 PO Box 257
Olympia, WA 98507                            20881    9/30/2020       24 Hour Fitness USA, Inc.                                           $1,794.94                                                                    $1,794.94
Elsenheimer, Rebecca J
13502 Lakewood Meadow Drive
Cypress, TX 77429                            20882    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $1,438.11                                                                    $1,438.11
Fathollahi, Joshua
1499 Asterbell Drive
San Ramon, CA 94582                          20883    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $699.99                                 $699.99
Dustin, Jason
7840 Walerga Rd #117
Antelope, CA 95843                           20884    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99


                                                                                            Page 1217 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1218 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
Mahrizi, Adam
2614 Lunar Lane Apt 4
Sacramento, CA 95864                             20885    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $320.00                                                                      $320.00
Sabory, Jessica
3781 Menlo Ave.
San Diego, CA 92105                              20886    9/30/2020        24 Hour Fitness USA, Inc.                        $190.92                                                                                            $190.92
Filetto, Carmelita
16736 123 Ter N
Jupiter, FL 33478                                20887    9/30/2020        24 Hour Fitness USA, Inc.                      $1,643.44                                                                                          $1,643.44
Martell, Theresa
5216 Seashore Dr., #B
Newport Beach, CA 92663                          20888    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $88.18                                                                                             $88.18
HUGHELL, JAMES E
12255 TOLUCA DR
SAN RAMON, CA 94583                              20889    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $171.00                                                                                            $171.00
Huang, Ta‐Yang
1566 Vista Club Cir, 203
Santa Clara, CA 95054                            20890    9/30/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Chae, Joeon
3243 Santa Susana Way
Union City, CA 94587                             20891    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $599.00                                                                                            $599.00
DS Fountain Valley LP
c/o Jennifer L. Pruski, Esquire
Trainor Fairbrook
980 Fulton Avenue
Sacramento, CA 95825                             20892    9/30/2020        24 Hour Fitness USA, Inc.                    $400,039.75                              $18,500.00                                                $418,539.75
Alexander, Jesse
302 N Alexandria Ave
Apt 205
Los Angeles, CA 90004                            20893    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
City of Thousand Oaks
2100 E. Thousand Oaks Blvd
Thousand Oaks, CA 91362                          20894    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $2,540.18                                                                                          $2,540.18
Davis, Crystal
4614 Murdock Avenue
Bronx, NY 10466                                  20895    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $84.00                                                                                             $84.00
Armat, Hazel David
2530 Colony Dr
Tracy, CA 95376                                  20896    10/3/2020    24 Hour Fitness United States, Inc.                  $700.00                                                                                            $700.00
Bahr, Alison Kim
2033 NE 53rd Avenue
Portland, OR 97213                               20897    9/14/2020     24 Hour Fitness Worldwide, Inc.                                           $120.00                                                                      $120.00
Giannotti, Lynette
PO Box 2599
Dublin, CA 94568                                 20898    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Shakoor, Asibullah Abdul
622 Las Colinas Drive
Escondido, CA 92029                              20899    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Sheu, Alice
16150 Promontory Rd.
Chino Hills, CA 91709                            20900    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $23.18                                                                                             $23.18
Yusilon, Edilyn
677 Tuolumne Drive
Walnut, CA 91789‐4123                            20901    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $194.99                                                                                            $194.99

                                                                                                  Page 1218 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1219 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Peri, Edna
6329 Garland Way
Roseville, CA 95747                            20902    10/1/2020     24 Hour Fitness Worldwide, Inc.                                            $50.00                                                                       $50.00
Suurinburneebaatar, Suvderdene
733 Jean St, apt 16
Oakland, CA 94610                              20903    9/16/2020    24 Hour Fitness United States, Inc.                  $960.00                                                                                            $960.00
Kitchell, Melissa
800 Berquist Drive
Ballwin, MO 63011                              20904    10/1/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                            $100.00
Cheung, Evan
1025 Regent St
Alameda, CA 94501                              20905    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Avendano, Odalis
13221 NW Park Street
Banks, OR 97106                                20906    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $33.06                                                                                             $33.06
Arizaga, Ashley
201 E Chapman Ave. Apt 31N
Placentia, CA 92870                            20907    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $852.00                                                                                            $852.00
Polisini, Wendy
5446 Valkeith Drive
Houston, TX 77096                              20908    10/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,600.00                                                                                          $1,600.00
Payne, Greg W
1917 Los Robles Blvd
Sacramento, CA 95838                           20909    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $359.00                                                                                            $359.00
Tang, Shirley Manman
4193 Genoa Way
Yorba Linda, CA 92886                          20910    10/3/2020        24 Hour Fitness USA, Inc.                      $6,192.00                                                                                          $6,192.00
Shaikhbahai, Kevin Kayvan
23308 Valerio Street
West Hills, CA 91304                           20911    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Grady, Sean C
1652 Clint Canyon Dr.
Henderson, NV 89002                            20912    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Vargas, Diana
7393 Jake Way
Eastvale, CA 92880                             20913     9/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
UTC Venture LLC
c/o Barclay Damon, LLP
Attn: Niclas Ferland
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                            20914    9/30/2020        24 Hour Fitness USA, Inc.                    $384,725.65           $330,462.41                                                                  $715,188.06
Borchard, Nicole
6007 Barrett Cove Ct.
Richmond, TX 77407                             20915    10/3/2020     24 Hour Fitness Worldwide, Inc.                                         $1,163.98                                                                    $1,163.98
Ezimora, Jacinta
3826 Rosenparke Way
Sacramento, CA 95834                           20916    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $322.49                                                                                            $322.49
Martin, Justen
4443 W 68th Avenue
Westminster, CO 80030                          20917    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Volkmer, Dan J
1020 SW Cheltenham CT
Portland, OR 97239‐2611                        20918    9/30/2020        24 Hour Fitness USA, Inc.                                            $1,216.00                                                                    $1,216.00


                                                                                                Page 1219 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1220 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Speights, Mason
4820 East Arizona Avenue
Denver, CO 80246                                20919    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $179.47                                                                                            $179.47
Smal, Oksana
8429 Arrowroot Cir
Antelope, CA 95843                              20920    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Genius, Joyes
565 Pier Avenue #107
Hermosa Beach, CA 90254                         20921    9/30/2020        24 Hour Fitness USA, Inc.                                            $3,312.00                                                                    $3,312.00
Simpson, Veta
3860 Edgehill Drive
Los Angeles, CA 90008                           20922    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
Martin, William
18100 Hambletonian Drive
Tehachapi, CA 93561                             20923    10/4/2020     24 Hour Fitness Worldwide, Inc.                                         $3,120.00                                                                    $3,120.00
Shahverdian, Alice
211 w ash ave (Backhouse)
Burbank, CA 91502                               20924    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Chapman, Yelena
5405 W 16th Ave
Lakewood, CO 80214                              20925    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Ganch, Robert T
171 Hill Road
Berkeley, CA 94708                              20926    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $10,782.00                                                                                         $10,782.00
Hauss, Frances
10604 Misty Redwood Trail
Fort Worth, TX 76177                            20927    9/30/2020        24 Hour Fitness USA, Inc.                      $1,357.02                                                                                          $1,357.02
Haase, Natalie
333 W Aster Dr
Chandler, AZ 85248                              20928    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $900.00             $4,500.00                                                                    $5,400.00
Backlund, Jarad
336 Pettis Avenue
Mountain View, CA 94041                         20929    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,368.00                                                                                          $1,368.00
Gwynn, Dave James
11660 Magdalena Avenue
Los Altos Hills, CA 94024                       20930    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $649.78                                                                                            $649.78
McCoy, Barbara C
2310 Poco Dr
Missouri City, TX 77489                         20931    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $408.64                                                                                            $408.64
Sutherland, Jack
2460 Sidon Ave
La Habra, CA 90631                              20932    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Natalia Diaz as Private Attorney General
Bradley/Grombacher, LLP
31365 Oak Crest Dr, Ste 240
Westlake Village, CA 91361                      20933    10/1/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Amodei, Shane G
25520 139th Ave SE
Kent, WA 98042                                  20934    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
VANMETER, MICHAEL
David Nisson Attorney at Law
17291 Irvine Blvd., Suite 154
Tustin, CA 92780‐3147                           20935    10/1/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                      $1,000,000.00


                                                                                                 Page 1220 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1221 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Tondravi, Ali
2003 Harriman Lane B
Redondo Beach, CA 90278                         20936    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Huang, Zongwei
18529 Andrada Dr.
Rowland Heights, CA 91748‐2843                  20937    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                            $160.00
Quiros, Joshua
2204 SW 104th ave
Miramar, FL 33025                               20938    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $236.27                                                                                            $236.27
Ramos, John
348 Livorna Hts. Rd.
Alamo, CA 94507                                 20939    9/30/2020    24 Hour Fitness United States, Inc.                $1,437.99                                                                                          $1,437.99
Flores, Steven
9212 Earl Fife Drive
Elk Grove, CA 95624                             20940    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $137.17                                                                                            $137.17
Roudman, Debra
9813 Davona Dr.
San Ramon, CA 94583                             20941    9/30/2020        24 Hour Fitness USA, Inc.                        $524.93                                                                                            $524.93
Evans, Kristine
1358 Felipe
San Clemente, CA 92673                          20942    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Boyle, Roberta
2331 West Avenue K10
Lancaster, CA 93536‐1124                        20943    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Osaki, Meaghan
PO Box 8598
Fountain Valley, CA 92728                       20944    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $72.00                                                                                             $72.00
Ellner, David
127 Wyckoff Place
Woodmere, NY 11598                              20945    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,611.99                                                                                          $2,611.99
Merchain, Shantal
7510 Oakwood Ave.
Los Angeles, CA 90036                           20946    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $2,499.00                            $2,499.00                               $4,998.00
Carlson, Scott
13549 Fairbanks Place
Chino, CA 91710                                 20947    10/1/2020    24 Hour Fitness United States, Inc.                                        $210.00                                                                      $210.00
Yaqubi, Habib
6723 Torenia Trail, Apt. 241
San Diego, CA 92130                             20948    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Blas, Antonio C
3119 N Pinewood St
Orange, CA 92865                                20949    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                              $1,289.97                               $1,289.97
Samuels, Mercedes
19 James St
Newark, NJ 07102                                20950    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $26.24                                                                                             $26.24
Tang, Jingyi
654 Santa Paula
Sunnyvale, CA 94085                             20951    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99
Prindle, Goetz, Barnes & Reinholtz
310 Golden Shore, Fourth Floor
Long Beach, CA 90802                            20952    10/1/2020        24 Hour Fitness USA, Inc.                    $340,902.31                                                                                        $340,902.31




                                                                                                 Page 1221 of 1495
                                                         Case 20-11558-KBO                    Doc 1102-1                 Filed 10/21/20                Page 1222 of 1495
                                                                                                                 Claim Register
                                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                                               Case No. 20‐11558

                                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                               Amount                                                      Amount
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street
Suite 120
Newport Beach, CA 92660                                        20953    9/30/2020       24 Hour Fitness USA, Inc.                   $199,905.15         $66,635.04                                                                  $266,540.19
Ceme, James
7825 Bear Claw Run
Orlando, FL 32825                                              20954    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $225.77                                                                                         $225.77
Saenz, Aldis
14516 Kingsdale Ave
Lawndale, CA 90260                                             20955    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Sahba, Fatemeh
8528 Ruette Monte Carlo
La Jolla, CA 92037                                             20956    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $2,100.00                                                                                       $2,100.00
Rangi, Harinder
5506 Almond Falls Way
Rancho Cordova, CA 95742                                       20957    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Soto, Robyn
9690 Briarwood Ave.
Fontana, CA 92335                                              20958    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $12.89                                                                                          $12.89
Jacoob, Stephanie
7056 Archibald Ste 102‐156
Corona, CA 92880                                               20959    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $11,155.00                                                                                      $11,155.00
2500 Dunstan LLC (successor‐in‐interest to JTVP Corporation
and NL Ventures VII Dunstan, L.L.C)
Jackson Walker LLP, Attn: Bruce J. Ruzinsky
1401 McKinney Street, Suite 1900
Houston, TX 77010                                              20960    9/30/2020       24 Hour Fitness USA, Inc.                   $254,281.69                                                                                     $254,281.69
Enns, Kyle
24801 SE 38th St.
Sammamish, WA 98029                                            20961    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Rekhtman, Lillian M
2634 East 19th Street
Brooklyn, NY 11235                                             20962    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $119.97                                                                                         $119.97
Flo Water, Inc.
Attn: Chris Liccardi
4045 N. Pecos Street
Suite 180
Denver, CO 80211                                               20963    10/1/2020       24 Hour Fitness USA, Inc.                   $178,157.63                                                                                     $178,157.63
Burks, Edric
4355 Sepulveda Blvd. #225
Sherman Oaks, CA 91403                                         20964    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Gamboa, Veronica
2527 Deborah Ln
Stockton , CA 95206                                            20965    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                                              20966    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $90.05                                                                                          $90.05
Berchel, Stephania
210 Almador
Irvine, CA 92614                                               20967    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $161.42                                                                                         $161.42
Watkins, Rosalind M
432 E. Spruce Ave., Unit 96
Inglewood, CA 90301                                            20968    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $300.00            $300.00                                                                      $600.00

                                                                                                              Page 1222 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                 Page 1223 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Eccles, David A
3506 S Morning Wood Ct
Salt Lake City, UT 84106                       20969    9/30/2020       24 Hour Fitness USA, Inc.                       $132.58                                                                                          $132.58
Hickernell, Megan
106 Rubio Avenue
Camarillo, CA 93010                            20970    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $103.55                                                                      $103.55
Jones, Amanda
28182 Bluebell Drive
Laguna Niguel, CA 92677                        20971    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                           $29.00
Bernal, Arthur
17818 Nearbank Dr.
Rowland Hts., CA 91748                         20972    9/30/2020    24 Hour Fitness Worldwide, Inc.                                        $144.00                                                                      $144.00
600 Broadway Partners LLC
Seyfarth Shaw LLP
Edward M. Fox
620 Eighth Avenue
New York, NY 10018                             20973    9/30/2020       24 Hour Fitness USA, Inc.                 $16,496,976.05                                                                                  $16,496,976.05
Doyle, Nikki
4115 Waterhouse Rd.
Oakland, CA 94602                              20974    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $162.00                                                                                          $162.00
Cueto, Ryan
17201 10th Ave. NE
Shoreline, WA 98155                            20975    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $612.94                                                                                          $612.94
Schliebe, Lisa A
630 W Broadway
Apt 208
Anaheim, CA 92805                              20976    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $869.99                                                                                          $869.99
Petrovich, Laura
1019 Wycliffe
Irvine, CA 92602                               20977    9/30/2020    24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                       $1,520.00
Pompa, Kristen
106 Meadowgate Dr
League City, TX 77573                          20978    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $277.92                                                                                          $277.92
Dominguez, Carla
4124 Meadow Field Ct.
Fairfax, VA 22033                              20979    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                                             $200.00                                 $200.00
Weiler, Roy
848 N Rainbow Blvd #3616
Las Vegas, NV 89107                            20980    9/30/2020       24 Hour Fitness USA, Inc.                                         $1,283.32                                                                    $1,283.32
Myers, Patricia
265 Diablo Ave
Mountain View, CA 94043                        20981    9/30/2020       24 Hour Fitness USA, Inc.                       $255.00                                                                                          $255.00
Cummings, Travis
1470 Munich Ave
Parker, CO 80134                               20982    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $132.27                                                                                          $132.27
Tondravi, Arman
2003 Harriman Lane B
Redondo Beach, CA 90278                        20983    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                          $900.00
Abu‐Najm, Mona
1427 Floribunda Ave Apt #203
Burlingame, CA 94010                           20984    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                          $450.00
Leary, Susan M.
261 Balceta Ct.
Danville, CA 94526                             20985    9/30/2020       24 Hour Fitness USA, Inc.                                                         $477,594.35                                                $477,594.35

                                                                                              Page 1223 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1224 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Suarez, Jessica
1101 N Maryland Ave, Apt E
Glendale, CA 91207                             20986    10/3/2020     24 Hour Fitness Worldwide, Inc.                                           $938.98                                                                      $938.98
Lerner, Jay
136 Tapatio St.
Henderson, NV 89074                            20987    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $36.74                                                                                             $36.74
Morales Sosa, Jessica Yoana
14090 Weeping Willow Lane
Fontana, CA 92337                              20988    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Gambino, Maria
1252 S Butterfield Rd
West Covina, CA 91791                          20989    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Fong, Carly
7739 Pineville Cir
Castro Valley, CA 94552                        20990    9/30/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                              $0.00
Huang, Grace
170 W Norman Ave.
Arcadia, CA 91007                              20991    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Chen, Annie
3338 S. Hacienda Blvd.
Hacienda Heights , CA 91745                    20992    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Harvey, Mark
27351 Palo Verde Place. #202
Santa Clarita, CA 91387                        20993    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Casillas, Raymond
4436 Saint Andrews Drive
Chino Hills, CA 91709                          20994    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kelner, Abbie
24 Franciscan Way
Fair Lawn, NJ 07410                            20995    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $150.00                                 $150.00
Kissler, Chie
6848 Zenobia St. Unit 8
Westminister, CO 80030                         20996    9/30/2020    24 Hour Fitness United States, Inc.                   $69.00                                                                                             $69.00
Wang, Renhong
15 Hampton Ct.
Township of Washington, NJ 07676               20997    9/30/2020        24 Hour Fitness USA, Inc.                         $99.38                                                                                             $99.38
Williamson, David
8 Sunflower
Irvine, CA 92604                               20998    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                          $0.00
Demars, Debbie
2831 104th PL. SE.
Everett, WA 98208                              20999    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $85.99                                                                                             $85.99
Leu, Debaree
1364 N.E. 183rd Ave.
Portland, OR 97230                             21000    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Chung, Ben
33024 Sotelo Dr
Temecula, CA 92592                             21001    9/30/2020        24 Hour Fitness USA, Inc.                        $429.87                                                                                            $429.87
Enriquez, Ramon
1252 S Butterfield Rd
West Covina, CA 91791                          21002    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Luong, Mary Quynh
31 Lakeview Drive
Pittsburg, CA 94565                            21003    10/1/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99

                                                                                                Page 1224 of 1495
                                               Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1225 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                   Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Rajpurohit, Hansa
629 Grove St
Ridgewood, NJ 07450‐5529                          21004    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00
Hou, Peter
4356 Crestwood St.
Fremont, CA 94538                                 21005    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $14,649.35                                                                                      $14,649.35
Tedja, Hudson
                                                  21006    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Jackson, Byron
1817 Hailey St.
Houston, TX 77020                                 21007    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $184.00                                                                                         $184.00
Tian, Lijun
15 Hampton Court
TWP Washington, NJ 07676                          21008    9/30/2020       24 Hour Fitness USA, Inc.                        $99.38                                                                                          $99.38
Childers IV, James Wilson
19907 Mildred Ave
Torrance, CA 90503                                21009    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $277.00                                                                                         $277.00
Watson, Marlene
305 Thistle Circle
Martinez, CA 94553                                21010    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $2,375.00          $3,025.00                                                                    $5,400.00
Spenger, Elizabeth
907 24th St
Oakland, CA 94607                                 21011    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $394.15                                                                                         $394.15
OConnell, Courtney
495 E 3rd Street
Apt H3
San Bernardino, CA 92410                          21012    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Moniz, Nathan
557 Banyan Circle
Walnut Creek, CA 94598                            21013    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Kebede, Bemnet
6403 Guidon Court
Rocklin, CA 95765                                 21014    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Paskor, Ann M.
243 Toronto Avenue
Massapequa, NY 10011                              21015    8/31/2020    24 Hour Fitness Worldwide, Inc.                    $440.00                                                                                         $440.00
Sharveh, Sedigheh
8654‐2 Villa La Jolla Dr., Unit #2
La Jolla, CA 92037                                21016    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $916.00                                                                                         $916.00
Bassey, Jeff
8300 Amazon Jade St
Bakersfield , CA 93313                            21017    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $112.00                                                                                         $112.00
Archibeque, Angela
1244 Coventry Ave
Ventura, CA 94004                                 21018    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $324.50                                                                                         $324.50
Ware, Lori
8377 Raven Avenue
Las Vegas, NV 89113                               21019    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,195.44                                                                                       $1,195.44
Ortega, Alexis
17225 Saticoy St.
Van Nuys , CA 91406                               21020    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $94.00                                                                                          $94.00
Polisini, John
5446 Valkeith Drive
Houston, TX 77096                                 21021    10/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                       $1,200.00

                                                                                                 Page 1225 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1226 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Bacon, Mary
1055 Lakeview Drive
Hillsborough, CA 94010‐7320                    21022    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Childers IV, James Wilson
19907 Mildred Ave
Torrance, CA 90503                             21023    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $277.00                                                                                         $277.00
Hard, Sheila Ann
4857 Wind Creek Dr.
Sacramento, CA 95838                           21024    10/2/2020       24 Hour Fitness USA, Inc.                                        $1,560.00                                                                    $1,560.00
West, Randy
33971 Calle Acordarse
San Juan Capitrano, CA 92675                   21025    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                                            $700.00                                 $700.00
Gless, Jordan
311 Whedbee St.
Fort Collins, CO 80524                         21026    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Nguyen, Quynh‐Mai
3551 Rowley Dr.
San Jose, CA 95132                             21027    10/1/2020       24 Hour Fitness USA, Inc.                       $400.00                                                                                         $400.00
To, Mitch
3029 Luedke Place
San Jose, CA 95111                             21028     9/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
KIM, SUNGTAE
3391 AGATE DRIVE
SANTA CLARA, CA 95051                          21029    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Lau, Ly C
10 Gold Moon Ct
Sacramento, CA 95824                           21030    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
RETAIL ZIPLINE INC.
2370 MARKET STREET
SUITE 436
SAN FRANCISCO, CA 94114                        21031    9/30/2020       24 Hour Fitness USA, Inc.                    $36,791.95                                                                                      $36,791.95
Flatbush Delaware Holding LLC
Edward M. Fox
 c/o Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018                             21032    9/30/2020           24 New York LLC                         $128,016.66                                                                                     $128,016.66
93 Bovet Lease Partners, LLC
c/o Julia M. Baigent
7041 Carmel Valley Rd.
Carmel, CA 93923                               21033    9/30/2020       24 Hour Fitness USA, Inc.                   $170,430.52                                                                                     $170,430.52
Matsuura, Makaela
7343 Perera Cir
Sacramento, CA 95831                           21034    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $272.00                                                                                         $272.00
Mission Valley Shoppingtown, LLC
Attn: Niclas Ferland
c/o Barclay Damon, LLP
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                            21035    9/30/2020       24 Hour Fitness USA, Inc.                   $144,080.49        $149,177.33                                                                  $293,257.82
Skolem Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                        21036    9/30/2020       24 Hour Fitness USA, Inc.                   $675,900.15                                                                                     $675,900.15



                                                                                              Page 1226 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1227 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Lewis, Anthony
2823 Cherry Street
Falls Church, VA 22042                         21037    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $492.00                                                                                         $492.00
Nolen, Justin
14970 SE Brightwood Ave.
Milwaukie, OR 97267                            21038    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Enrigh, Ericka D
6511 Third Street
San Francisco, CA 94124                        21039    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Washburn, Connie
401 N Sunnyside Ave
Sierra Madre, CA 91024                         21040    10/1/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                         $500.00
AV Now, Inc.
Paul S. Jasper, Esq.
Rimon, P.C.
One Embarcadero Ctr.
Suite 400
San Francisco, CA 94111                        21041    9/30/2020        24 Hour Fitness USA, Inc.                    $320,280.30                                                                                     $320,280.30
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                              21042    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $106.93                                                                                         $106.93
Kissler, William Flynn
6848 Zenobia St. Unit 8
Westminster, CO 80030                          21043    9/30/2020    24 Hour Fitness United States, Inc.                   $86.02                                                                                          $86.02
Barahona, Yareli
18361 Strathern St
Unit 3
Reseda, CA 91335                               21044    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                          $699.99                                                    $699.99
Minoff, Jonathan
7510 Brompton St. Apt. 569
Houston, TX 77025                              21045    9/30/2020        24 Hour Fitness USA, Inc.                        $271.01                                                                                         $271.01
Marin Country Mart, LLC
Jordan Lavinsky
Hanson Bridgett LLP
425 Market Street, 26th Floor
San Francisco, CA 94105                        21046    9/30/2020        24 Hour Fitness USA, Inc.                    $447,684.03                                                             $304,873.59             $752,557.62
Clemens, Paula S
3802 Glenmeade Drive
Houston, TX 77059                              21047    9/30/2020     24 Hour Fitness Worldwide, Inc.                                        $870.00                                                                      $870.00
Perez, Francisco
2069 Oak St
Santa Ana, CA 92707                            21048    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $194.12                                                                                         $194.12
Acevedo, Angel
P.O. Box 2347
Mecca , CA 92254                               21049    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
NGUYEN, SY
5752 PLAYA DEL REY
SAN JOSE, CA 95123                             21050    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Tharanum, Shaistha Akbar
4041 Hatton St
San Diego, CA 92111                            21051    9/30/2020    24 Hour Fitness United States, Inc.                   $59.98                                                                                          $59.98
Gamboa, Alberto
2527 Deborah Lane
Stockton, CA 95206                             21052    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99

                                                                                                Page 1227 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1228 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Mollica, Jim
7913 Astral Avenue
Las Vegas, NV 89149                            21053    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $155.52                                                                                         $155.52
Labib, Nardeen
19371 Sidani Ln
Santa Clarita , CA 91350                       21054    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Landeros, Maria
12020 Longvale Ave
Lynwood , CA 90262                             21055    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,656.00                                                                                       $1,656.00
Moniz, Jeremy
557 Banyan Circle
Walnut Creek, CA 94598                         21056    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Gurtner, Thomas
220 Trinidad Dr
Tiburon, CA 94920                              21057    10/3/2020           24 San Francisco LLC                                           $1,200.00                                                                    $1,200.00
Tan, Yuzana
1233 Indian Place
North Brunswick, NJ 08902                      21058    9/30/2020        24 Hour Fitness USA, Inc.                      $2,072.62                                                                                       $2,072.62
Securitas Security Services USA, Inc.
Richard Cruz
Attn: WOC ‐ Business Services Manager
4330 Park Terrace Drive
Westlake Village, CA 91361                     21059    9/30/2020        24 Hour Fitness USA, Inc.                    $151,531.16                                                                                     $151,531.16
Wilson, Phyllis
1725 Shuey Ave.
#401
Walnut Creek, CA 94596                         21060    10/3/2020        24 Hour Fitness USA, Inc.                         $58.78                                                                                          $58.78
Zhou, Quinton
3243 Santa Susana Way
Union City, CA 94587                           21061    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
MOUA, MAIK
8617 SPICEWOOD SPRINGS RD
UNIT 229
AUSTIN , TX 78759                              21062    9/30/2020        24 Hour Fitness USA, Inc.                        $225.00                                                                                         $225.00
Cho, Emily
16024 La Lindura Dr
Whittier, CA 90603                             21063    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $161.90                                                                                         $161.90
Maxwell, Miranda
15028 Dickens Street #2
Sherman Oaks, CA 91403                         21064    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $62.98                                                                                          $62.98
Le, Sophia
20018 Cypresswood Lake Dr.
Spring, TX 77373                               21065    9/30/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
Bangua, Anne
2205 Maplye Valley Hwy
Apt 211
Renton, WA 98057                               21066    10/1/2020        24 Hour Fitness USA, Inc.                         $44.48                                                                                          $44.48
Taylor, David
16671 Litchfield RD, Apt 126
Surprise, AZ 85374                             21067    10/3/2020     24 Hour Fitness Worldwide, Inc.                                                            $0.00                                                      $0.00
Braude, Solna
P O Box 3130
Santa Clara, CA 95055‐3130                     21068    10/2/2020        24 Hour Fitness USA, Inc.                                         $1,802.29                                                                    $1,802.29


                                                                                                Page 1228 of 1495
                                                             Case 20-11558-KBO                        Doc 1102-1                 Filed 10/21/20                Page 1229 of 1495
                                                                                                                         Claim Register
                                                                                                             In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                       Case No. 20‐11558

                                                                                                                                   Current General                                             Current 503(b)(9)
                                                                                                                                                          Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                         Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                           Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                       Amount                                                      Amount
Karam, Elie
1427 Floribunda Ave
Burlingame, CA 94010                                                 21069    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $477.00                                                                                         $477.00
Bingham, Sherry
5448 Milkwood Ln
Las Vegas, NV 89149                                                  21070    9/30/2020        24 Hour Fitness USA, Inc.                        $835.77                                                                                         $835.77
Butcher, Cassandra
3429 Canyon Crest Dr.
APT. 12B
Riverside, CA 92507                                                  21071    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $470.00                                                                                         $470.00
Tran‐Math, Carolyn
2268‐C Warfield Way
San Jose, CA 95122                                                   21072    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $161.25                                                                                         $161.25
Hall Jr., Lester Leonard
1211 W. River Lane
Santa Ana, CA 92706                                                  21073    9/30/2020    24 Hour Fitness United States, Inc.                                   $3,000.00                                                                    $3,000.00
Mohan, Muthupandian
3018 Threecastles Way
Dublin, CA 94568                                                     21074    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
GARCIA, ELIZABETH REQUEJO
12210 FIDEL AVE
WHITTIER , CA 90605                                                  21075    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
LAVORICO, ALAN
13531 OTTOMAN ST.
ARLETA, CA 91331                                                     21076    9/29/2020     24 Hour Fitness Worldwide, Inc.                                        $379.08                                                                      $379.08
Zube, Janet
501 Pinecreek Court
Roseville, CA 95747                                                  21077    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $563.00                                                                                         $563.00
Gibson, John
4214 W.Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                                                    21078    9/29/2020    24 Hour Fitness United States, Inc.                  $636.35                                                                                         $636.35
WATSON, STACIA
3225 ALLEGHENY CT
WESTLAKE VILLAGE, CA 91362                                           21079    9/29/2020        24 Hour Fitness USA, Inc.                         $75.96                                                                                          $75.96
Tucker, Lisa W
16906 Antioch Ave.
Pflugerville, TX 78660                                               21080    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $98.69                                                                                          $98.69
Metro Locksmiths Inc
2045 Divisadero St.
San Francisco, CA 94115                                              21081    9/29/2020        24 Hour Fitness USA, Inc.                      $1,091.17                                                                                       $1,091.17
Roberts, Robyn
1839 West 35th Place
Los Angeles, CA 90018                                                21082    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Fasano, Giacomo
2394 Quill Court
Mahwah, NJ 07430                                                     21083    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $56.00                                                                                          $56.00
SR 19 Mark II Portfolio, LLC, ARKA Miramar II, L.P., and Pacifica
Real Estate III, LLC
Greenberg Glusker Fields Claman & Machtinger LLP
c/o Jeffrey Krieger
2049 Century Park East, Ste. 2600
Los Angeles, CA 90067                                                21084    9/30/2020        24 Hour Fitness USA, Inc.                    $235,520.00                                                                                     $235,520.00


                                                                                                                      Page 1229 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1230 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Schwartzer, Geraldine H.
Lenard E. Schwartzer
2850 S Jones Blvd., Suite 1
Las Vegas, NV 89146                             21085    9/30/2020       24 Hour Fitness USA, Inc.                                              $20.00                                                                       $20.00
Lamhofer, Michele
8219 E. Skyview Drive
Orange, CA 92869                                21086    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $92.72                                                                                             $92.72
Smith, Christopher
3167 Rosemont Drive
Sacramento, CA 95826                            21087    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Sadat, Neda
7651 Laurel Canyon Blvd
Apt 303
North Hollywood, CA 91605                       21088    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Adams, Wendy‐Ann
1455 Jesup Ave
Apt 5F
Bronx, NY 10452                                 21089    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                            $252.00
Gunawan, Joseph Anthony
15936 Lujon St
Hacienda Heights, CA 91745                      21090    9/30/2020       24 Hour Fitness USA, Inc.                       $418.45                                                                                            $418.45
The Rice‐Tinsley Corporation
Womble Bond Dickinson (US) LLP
Kevin J. Mangan
Todd A. Atkinson
1313 North Market Street, Suite 1200
Wilmington, DE 19801                            21091    9/30/2020       24 Hour Fitness USA, Inc.                    $70,093.35                             $347,237.85                                                $417,331.20
Ogawa, Vivian
1404 McCart Ave.
Brea, CA 92821                                  21092    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $79.98                                                                                             $79.98
Oliva, Kaipo K
Rhonda Oliva
28275 Murcia St
Hayward, CA 94544                               21093    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
TAMER, SAMA
835 SHEPARD CREST DR.
CORONA, CA 92882                                21094    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $14,400.00                                                                                         $14,400.00
Witt, Katherine
1948 E Crary Street
Pasadena, CA 91104                              21095    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Sun, Lei Wey
3942 Blacow Court
Pleasanton, CA 94566                            21096    9/30/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Virgen, Gregorio
701 Arnold Way 4C
Half Moon Bay, CA 94019                         21097    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,300.00                                                                                          $1,300.00
Polacek, Michael
318 W 700 N
Salt Lake City, UT 84103                        21098    9/30/2020       24 Hour Fitness USA, Inc.                        $17.56                                                                                             $17.56
Teese, Michael
11879 Hickory Loop
Thornton, TX 76687                              21099    9/30/2020       24 Hour Fitness USA, Inc.                                                            $61,004.63                                                 $61,004.63



                                                                                               Page 1230 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1231 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Hall Jr., Lester Leonard
1211 W River Lane
Santa Ana, CA 92706                           21100    9/30/2020    24 Hour Fitness Worldwide, Inc.                                     $3,000.00                                                                    $3,000.00
LIBURDI, MICHELLE
5060 TOPAZ DR
COLORADO SPRINGS, CO 80918                    21101    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $788.38                                                                                         $788.38
Kinney, Myra
1227 E. Carson St, #2
Carson, CA 90745                              21102    9/29/2020    24 Hour Fitness Worldwide, Inc.                                     $2,838.00                                                                    $2,838.00
WILSON, SUSAN LOUISE
7228 SE 34TH AVENUE
PORTLAND, OR 97202‐8306                       21103    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $972.00                                                                                         $972.00
 Tran, Thuy B
1273 Thornmill Way
San Jose, CA 95121                            21104    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $349.00                                                                                         $349.00
Forrest Kalisch, Kent
                                              21105    10/3/2020    24 Hour Fitness Worldwide, Inc.                                       $358.33                                                                      $358.33
Wang, Antony
7261 SVL Box
Victorville, CA 92395                         21106    9/30/2020       24 Hour Fitness USA, Inc.                       $250.00                                                                                         $250.00
Arakawa, Kayla
244 Kaia Street
Honolulu, HI 96813                            21107    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $125.00                                 $125.00
CICIRETTO, CHARLES
854 UNION STREET
SAN FRANCISCO, CA 94133                       21108    9/30/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                         $100.00
SanFilippo, Maria
2046 Calvert Ave
Costa Mesa, CA 92626                          21109    9/30/2020       24 Hour Fitness USA, Inc.                     $1,548.00                                                                                       $1,548.00
Eiteneer, Nikolai
7429 Thalia Ct
Citrus Heights, CA 95621                      21110    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $191.94                                                                                         $191.94
Lockner, Lisa M
32622 NW Pekin Ferry Rd
Ridgefield, WA 98642                          21111    10/30/2020   24 Hour Fitness Worldwide, Inc.                                     $3,956.70                                                                    $3,956.70
Bailey, Clyde H
2717 Mira Bella Circle
Morgan Hill, CA 95037                         21112    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Deckard, Teresa
18002 Bryce Place
Santa Ana, CA 92705                           21113    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                          $1,500.00                               $1,500.00
Eaton, Gregory
2500 Steck Ave Apt 37
Austin, TX 78757‐8102                         21114    9/30/2020    24 Hour Fitness Worldwide, Inc.                                       $820.00                                                                      $820.00
Spears, Brightny
8852 La Riviera Dr
Unit B
Sacramento, CA 95826                          21115    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $261.25                                 $261.25
Kerber, Rebecca
8200 Haven Avenue #14311
Rancho Cucamonga, CA 91730                    21116    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $492.00                                                                                         $492.00
Vanderplas, Ruth
11860 Cardinal Ct.
Loma Linda, CA 92354                          21117    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00

                                                                                             Page 1231 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1232 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Navarro, Cynthia
10359 Damask Rose St
Apple Valley, CA 92308                         21118    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $420.89                                                                                            $420.89
Mohan, Venkatraj
3018 Threecastles way
Dublin, CA 94568                               21119    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Daniel, De'Rein
7957 Hummingbird LN
Apt D
San Diego, CA 92123                            21120    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                            $240.00
Cheney, Suzanne
18775 NW LaPine Street
Portland, OR 97229                             21121    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Killough, Maurine
816 E 4th Avenue
San Mateo, CA 94401                            21122    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $103.97                                                                                            $103.97
Leap, Tanna
4126 Hillcrest Dr #D
Los Angeles, CA 90008                          21123    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $167.98                                                                                            $167.98
Levy‐Craven, Sheila
5901 Donlyn Drive
Huntington Beach, CA 92649                     21124    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $741.00                                                                                            $741.00
Anaya, Jacqueline
1865 Rice Canyon Rd.
Fallbrook, CA 92028                            21125    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                       21126    10/1/2020      24 Hour Fitness Holdings LLC                                             $700.00                                                                      $700.00
Nguyen, Steven
5371 Colony Green Drive
San Jose, CA 95123                             21127    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                            $399.99
Gathings, Leslie
1236 W 89th Street
Los Angeles, CA 90044                          21128    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Mattioli, Rita
3130 Kingsbridge Ave
Apt B
Bronx, NY 10463                                21129    9/30/2020    24 Hour Fitness United States, Inc.                                        $692.00                                                                      $692.00
Powitzky, Kristine
3706 Sheldon Dr.
Pearland, TX 77584                             21130    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $62.24                                                                                             $62.24
Bentzen, Roy
16 Mountain View Drive
Woodland Park, NJ 07424                        21131    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $110.86                                                                                            $110.86
Goldman, Steve
7221 S.W. Canyon Lane
Portland, OR 97225                             21132    9/30/2020        24 Hour Fitness USA, Inc.                         $24.00                                                                                             $24.00
Wooden, Josie
3923 Ingraham St. V207
San Diego, CA 92109                            21133    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Fretwell, Bryan
303 Lynn Drive
Ventura, CA 93003                              21134    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00


                                                                                                Page 1232 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1233 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Claim docketed in error
                                                21135    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                                                                       $0.00
ESTRADA, EDDIE
P.O. BOX 9505
Marina Del Rey, CA 90295                        21136    10/1/2020        24 Hour Fitness USA, Inc.                         $20.00                                                                                          $20.00
Yu, Yaxuan
4445 Stevenson Blvd #22
Freemont, CA 94538                              21137    10/1/2020           24 San Francisco LLC                           $94.48                                                                                          $94.48
Zhang, Zhaohui
2756 Bristol Way
Redwood City, CA 94061                          21138    10/1/2020        24 Hour Fitness USA, Inc.                                           $591.63                                                                      $591.63
McDowell, Cameron
9426 Yakima Ln NW
Quincy, WA 98848                                21139    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Chae, Joeon
3243 Santa Susana Way
Union City, CA 94587                            21140    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $599.00                                                                                         $599.00
Li, Yue
3109 Wildwood Ct
Chino Hills, CA 91709                           21141    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $429.00                                 $429.00
TOUTOUNCHI, ASLAN
879 Bettina court apartment 660
Houston, TX 77024                               21142    10/1/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Burkhart, Diane
7361 Elmwood Circle
Pleasanton, CA 94588                            21143    10/1/2020        24 Hour Fitness USA, Inc.                        $648.00                                                                                         $648.00
33 JOURNAL SQUARE OWNER, LLC
c/o Optimum Properties
924 Bergen Avenue‐Suite 513
Jersey City, NJ 07306                           21144    10/1/2020            24 New York LLC                        $1,209,202.59                                                                                   $1,209,202.59
Brimmer, Brenda
27709 Seminole Way
Hayward, CA 94544‐5067                          21145    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Gorshkova, Olga
450 Central Way Unit 2503
Kirkland, WA 98033‐4572                         21146    9/30/2020    24 Hour Fitness United States, Inc.                   $72.28                                                                                          $72.28
SAGALE, ALEXANDER D.
3226 CASPIAN AVE
LONG BEACH, CA 90810                            21147    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
ANDRAS, DALLOS P
3112 CAMDON CT
PLEASANTON, CA 94588                            21148    10/1/2020        24 Hour Fitness USA, Inc.                                        $36,750.85                                                                   $36,750.85
Calderon, Jose L.
613 N. Northcape
San Dimas, CA 91773                             21149    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $399.99                                                                                         $399.99
CARDER, STEVE
29 ALEVERA ST
IRVINE, CA 92618‐7018                           21150    10/1/2020        24 Hour Fitness USA, Inc.                                         $1,520.00                                                                    $1,520.00
Acevedo, Keli
P.O. Box 2347
Mecca, CA 92254                                 21151    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
Lee, YangJa
3243 Santa Susana Way
Union City, CA 94587                            21152    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $599.00                                                                                         $599.00

                                                                                                 Page 1233 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1234 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Barnum, Troi
11530 NE Yacht Harbor Dr D107
Portland, OR 97217                             21153    9/30/2020        24 Hour Fitness USA, Inc.                        $571.39                                                                                         $571.39
Marwah, Shalini Shelley
24 Bay Vista Drive
Mill Valley, CA 94941                          21154    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Reed, Cynthia
7601 Halliday Ave
Oakland, CA 94605                              21155    10/1/2020     24 Hour Fitness Worldwide, Inc.                                      $1,500.00                                                                    $1,500.00
Patel, Neela
1314 11th St
Manhattan Beach, CA 90266                      21156    10/4/2020    24 Hour Fitness United States, Inc.                   $69.00                                                                                          $69.00
Valenzuela, Lori Maxine
797 Hollowbrook Court
San Marcos, , CA 92078                         21157    10/1/2020        24 Hour Fitness USA, Inc.                                       $205,554.43                                                                  $205,554.43
Rochanahusdin, Usra
395 Imperial Way 325
Daly City, CA 94015                            21158    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Wong, Jason
702 Anza Ct.
Walnut Creek, CA 94597                         21159    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,270.00                                                                                       $1,270.00
Nigam, Sumit
16053 NE 8th Street Apt 310
Bellevue, WA 98008                             21160    10/1/2020        24 Hour Fitness USA, Inc.                        $100.53                                                                                         $100.53
Gutierrez, Luis Angel
15031 Chatsworth St
Apt 1
Mission Hills, CA 91345                        21161    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Guillory, Manda M
40 Landers Street
San Francisco, CA 94114                        21162    9/29/2020           24 San Francisco LLC                          $632.00                                                                                         $632.00
Alex, Peter Joel
935 Mastline Drive
Annapolis, MD 21401                            21163    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $608.00                                                                                         $608.00
Wieman, Amy
2340 Westcliffe Ln Unit I
Walnut Creek, CA 94597                         21164    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
SAMRA, SANDY
4327 SAN JUAN AVE
FREMONT, CA 94536‐4735                         21165    9/29/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                           $0.00
Liburd, Theresa
8812 S. Crescent Drive
Miramar, FL 33025                              21166    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $35.70                                                                                          $35.70
Smith, Rutherford
4500 Crestwood Way
Sacramento, CA 95822                           21167    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                         $375.00
Choi, David
350 S. Via El Modena #4
Orange, CA 92869                               21168    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $98.65                                                                                          $98.65
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                             21169    10/1/2020        24 Hour Fitness USA, Inc.                         $46.99                                                                                          $46.99



                                                                                                Page 1234 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1235 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Hammermeister, Kristen N.
2915 Lomina Ave.
Long Beach, CA 90815                          21170    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $239.07                                                                                            $239.07
Dagley, June
10171 Ludwig St.
Villa Park, CA 92861                          21171    9/30/2020    24 Hour Fitness United States, Inc.                  $399.00                                                                                            $399.00
24 Hour Arvada, LLLP
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                         21172    10/1/2020        24 Hour Fitness USA, Inc.                    $445,138.10                                                                                        $445,138.10
Bohrer, George Raymond
7782 Paseo La Jolla
Carlsbad, CA 92009                            21173    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $377.00                                                                                            $377.00
Chamberlain, Michael
2373 N Comstock Street
Orange, CA 92865                              21174    10/1/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                            $160.00
Kwek, Crisetta
31523 Silvertide dr
Union City, CA 94587‐6009                     21175    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Luong, Anne
2530 Berryessa Rd. #218
San Jose, CA 95132                            21176    10/1/2020        24 Hour Fitness USA, Inc.                        $305.00                                                                                            $305.00
Sheiman, Aubry Anne
13527 Leadwell St, Unit A
Van Nuys, CA 91405                            21177    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Byun, Hae Rie Jessica
9646 Eagle Ridge Drive
Bethesda, MD 20817                            21178    10/1/2020        24 Hour Fitness USA, Inc.                         $24.25                                                                                             $24.25
camacho, suzzana
811 Pecan Circle
Orland, CA 95963                              21179    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
Hsiao, Jevon
2356 Cantalise Drive
Dublin, CA 94568                              21180    10/1/2020        24 Hour Fitness USA, Inc.                         $29.00                                                                                             $29.00
Denkler, Megan
1066 Cinnamon Lane
Corona , CA 92882                             21181    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
GONZALEZ, KARINA
91167 CIELO CT
MECCA, CA 92254                               21182    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                        $150,000.00
Bach, David
63 Fallwind Circle
Sacramento, CA 95831‐4601                     21183    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $552.00                                                                                            $552.00
Saiyed, Zawwar
PO Box 16861
Irvine, CA 92623                              21184    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
ROBINSON, ROBERT
15342 HAWTHORNE BLVD SUITE 410
LAWNDALE, CA 90260                            21185    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $850.00                                                                                            $850.00
Fong Law, Sin Hing
1663 45th Avenue
San Francisco, CA 94122                       21186    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00


                                                                                               Page 1235 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1236 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Hwang, Tzong‐Yueh
12829 Alconbury St
Cerritos, CA 90703                             21187    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00
Halabian, Saman
20351 East Main Street
Riverside, CA 92507                            21188    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Reed, Rodney
7601 Halliday Ave
Oakland, CA 94605                              21189    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $800.00                                                                      $800.00
Zeff, Sheri
14 Vista Alegre Court
Sacramento, CA 95831                           21190    10/1/2020        24 Hour Fitness USA, Inc.                      $1,224.00                                                                                          $1,224.00
Westmar I DFW, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                          21191    10/1/2020        24 Hour Fitness USA, Inc.                    $365,370.61                                                                                        $365,370.61
Parson, Hyang
6123 George Baylor Dr.
Centreville, VA 20121                          21192    9/29/2020    24 Hour Fitness United States, Inc.                  $140.97                                                                                            $140.97
Edington, Terry
3409 66th Ave Apt B
Oakland, CA 94605                              21193    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $3,025.00                            $6,999.99                              $10,024.99
Villegas, Jose
659 Stage Coach Dr
Lathrop, CA 95330                              21194    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $380.00                                                                                            $380.00
CAMPOS, ESTEBAN
1232 F STREET
SACRAMENTO, CA 95814                           21195    9/29/2020     24 Hour Fitness Worldwide, Inc.                                         $1,500.00                                                                    $1,500.00
Ewig, Greg
91‐3005 Makalea Loop
Ewa Beach, HI 96706                            21196    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $78.48                                                                                             $78.48
Gonzalez, Samuel
91167 Cielo Ct
Mecca, CA 92254                                21197    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                        $150,000.00
Mass, Jessica
7392 S. Canyon Centre Pkwy Unit 4
Salt Lake City, UT 84121                       21198    10/4/2020     24 Hour Fitness Worldwide, Inc.                                                                              $5,087.00                               $5,087.00
Cimino, Diana
933 Balboa Ave
Laguna Beach, CA 92651                         21199    10/1/2020    24 Hour Fitness United States, Inc.                   $39.00                                                                                             $39.00
Batong Bacal, Enrico (Eric)
361 Skander Lane
Pleasant Hill, CA 94523                        21200    9/29/2020    24 Hour Fitness United States, Inc.                  $168.00                                                                                            $168.00
Duran, Sandra K
681 Agate Avenue
Manteca, CA 95336                              21201    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Davis, Pamela
11935 Adenmoor Ave
Downey, CA 90242                               21202    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Rodriguez, Erick
445 E. 3rd street #308
Long Beach, CA 90802                           21203    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00


                                                                                                Page 1236 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1237 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Zuleta Maya, Sebastian
1901 12th St. Apt. B
Santa Monica, CA 90404                         21204    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $924.00                                                                                            $924.00
Shiferaw, Selamawit
101 West Weddell Drive. Apt 207
Sunnyvale, CA 94089                            21205    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Elson, Samuel
5171 Lindell Rd Unit 206
Las Vegas, NV 89118                            21206    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Flores, Karen Suzanne
2961 San Francisco Ave
Long Beach, CA 90806                           21207    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,757.67                                                                                          $1,757.67
Caldwell, Steven
1402 NE 34th St Apt. A
Oakland Park, FL 33334                         21208    10/1/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated          Unliquidated                           $25,000.00                              $25,000.00
Orozco, Frank L
15930 Stanmort St
Whitter, CA 90603                              21209    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $174.00                                                                                            $174.00
Simon‐Hobbs, Bertha
5835 Fair Forest Dr.
Houston, TX 77088                              21210    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Stewart, Otalia
3692 Old Archivald Ranch RD.
Ontario, CA 91761
Canada                                         21211    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $59.00                                                                                             $59.00
Martin, William
18100 Hambletonian Drive
Tehachapi, CA 93561                            21212    10/4/2020     24 Hour Fitness Worldwide, Inc.                                         $3,930.00                                                                    $3,930.00
Colgan, Brendan
1815 SW 16th Ave
Apt 301
Portland, OR 97201                             21213    10/1/2020    24 Hour Fitness United States, Inc.                $1,823.90                                                                                          $1,823.90
Hashimoto, Skye
1439 Ala Amoamo St
Honolulu, HI 96819‐1708                        21214    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Rehe, Stephanie
11860 Cardinal Ct.
Loma Linda, CA 92354                           21215    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Eguia , Andria
536 41st Street, APT 28
Oakland, CA 94609                              21216    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $413.00                                                                                            $413.00
Donnelly, Nicole
9669 SE King Way
Happy Valley, OR 97086                         21217    10/1/2020        24 Hour Fitness USA, Inc.                                               $94.22                                                                       $94.22
HUAMAI...LANI, LLC
CADES SCHUTTE LLP
THEODORE D.C. YOUNG, ESQ.
1000 BISHOP STREET, SUITE 1200
HONOLULU, HI 96813                             21218    9/30/2020        24 Hour Fitness USA, Inc.                    $235,627.26                                                                                        $235,627.26
YANG, SHU‐TING
12829 ALCONBURY ST
CERRITOS, CA 90703                             21219    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00



                                                                                                Page 1237 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1238 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Town, Andrea
11650 S Shannan St
Apt 1512
Olathe, KS 66062                                21220    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $108.01                                                                                            $108.01
Enright, Stephanie
6511 Third street
San Francisco , CA 94124                        21221    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Islam, Asma
17634 Wren Drive
Canyon Country, CA 91387                        21222    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $107.50                                                                                            $107.50
Hailey, Tyler B.
1330 SE 67th Ave
Hillsboro, OR 97123                             21223    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Westmar II, LP
Steven L. Bryson
Law Office of Steven L. Bryson
11150 W. Olympic Blvd., Ste 1120
Los Angeles, CA 90064                           21224    10/1/2020        24 Hour Fitness USA, Inc.                  $1,042,366.55                                                                                      $1,042,366.55
Les Mills United States Trading, Inc
Greenberg Traurig, LLP
c/o John D. Elrod
Terminus 200
3333 Piedmont Road, NE, Suite 2500
Atlanta, GA 30305                               21225    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $499,274.07                                                                                        $499,274.07
Citi, Rocky T
926 22nd St
Apt#22
Sacramento, CA 95816                            21226    10/1/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Evand , Ted
1358 Felipe
San Clemente, CA 92673                          21227    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                            $800.00
Lira, Antonio R.
459 W. Stonehurst St
Altadena, CA 91001                              21228    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $469.00                                                                                            $469.00
Petty, Holly L
4504 Abelia Dr
Austin, TX 78727                                21229    10/1/2020    24 Hour Fitness United States, Inc.                   $74.97                                                                                             $74.97
Powell, Donnell
4455 49th St Apt E
San Diego, CA 92115                             21230    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                          $2,500.00
Rosses, Stacy
4455 49th St Apt E
San Diego, CA 92115                             21231    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Yaacoubian, Patil
3402 Conata Street
Duarte, CA 91010                                21232    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Bement, Debra
PO Box 232826
Encinitas, CA 92023                             21233    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $11.80                                                                                             $11.80
Mengis, Jennifer
5313 Grand Lake Street
Bellaire, TX 77401                              21234    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,575.00                                                                                          $1,575.00



                                                                                                 Page 1238 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1239 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Cannon, Robert Dwain
1113 Hilton Drive
Mansfield, TX 76063                             21235    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $3,278.79                                                                                          $3,278.79
Edington, Terry
3409 66th Ave Apt B
Oakland, CA 94605                               21236    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $3,025.00                            $6,999.99                              $10,024.99
Alden, Jennifer
175 S Ventura Ave #303
Ventura, CA 93001                               21237    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $466.00                                                                                            $466.00
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                              21238    10/1/2020        24 Hour Fitness USA, Inc.                        $137.52                                                                                            $137.52
VUONG, NGOC
PO BOX 2282
GARDEN GROVE, CA 92842                          21239    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                              $2,000.00                               $2,000.00
Clay, Morgan
2750 E. OAK HILL DR. UNIT 32
Ontario, CA 91761                               21240    10/1/2020    24 Hour Fitness United States, Inc.                  $759.00                                                                                            $759.00
Webster, Chandrielle Mae
9942 S Electra Ln
Sandy, UT 84094                                 21241    10/1/2020        24 Hour Fitness USA, Inc.                        $304.50                                                                                            $304.50
Fox, Alex T
337 Laurel Rd
Boyertown, PA 19512                             21242    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $675.00                                                                                            $675.00
Hovda, Earl
646 James Lane
Reno, NV 89503                                  21243    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Weingarten Realty Investors
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                               21244    10/1/2020        24 Hour Fitness USA, Inc.                  $1,921,421.84                                                                                      $1,921,421.84
McGaffin, Roger D
9202 Cymbal Court
Houston, TX 77040                               21245    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
COLPITTS, YOKO
917 ‐ 12TH AVE. E.
SEATTLE, WA 98102‐4515                          21246    9/30/2020     24 Hour Fitness Worldwide, Inc.                                         $1,729.45                                                                    $1,729.45
Bloch Schoolhouse LLC
Darren Bloch
1200 112th Ave. NE, #A101
Bellevue, WA 98004                              21247    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $348,677.73                                                                                        $348,677.73
Wade, Kayde
1710 W. Hillcrest Dr., Apartment 13
Newbury Park, CA 91320                          21248    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $115.90                                                                                            $115.90
East Texas Canopy Inc
11221 CR 2130
PO Box 1439
Whitehouse, TX 75791                            21249    10/1/2020        24 Hour Fitness USA, Inc.                     $74,281.55                                                                                         $74,281.55
Jones, Kathy
7561 Collingwood Street
Sacramento, CA 95822                            21250    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Roddriguez, Maria
63 Heather Dr.
San Pablo, CA 94806                             21251    10/4/2020              RS FIT CA LLC                              $100.00                                                                                            $100.00

                                                                                                 Page 1239 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1240 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                 Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                          Amount
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                              21252    9/29/2020       24 Hour Fitness USA, Inc.                       $636.35                                                                                             $636.35
Carcamo, Vanessa
10366 Hole Ave
Riverside, CA 92505                            21253    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                             $649.99
Wei, Baron
                                               21254    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Smith, Stephanie
2509 Hillary Trail
Mansfield, TX 76063                            21255    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                             $399.99
Bibbs, Mackenzie
2327 Cedar Ave #4
Long Beach, CA 90806                           21256    10/4/2020    24 Hour Fitness Worldwide, Inc.                                                                                  $0.00                                   $0.00
Gann, Shannon
424 Mistletoe St
Vista, CA 92083                                21257    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $6,000.00                                                                                           $6,000.00
Shanley, Kathleen
Law Offices Rosemarie Arnold
1386 Palisade Avenue
Fort Lee, NJ 07024                             21258    10/1/2020       24 Hour Fitness USA, Inc.                                                $0.00                                                                        $0.00
Samra, Jeff
4327 San Juan Ave
Fremont, CA 94536‐4735                         21259    9/29/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Lucett, Francisco
21540 Lake Chabot Road
Castro Valley, CA 94546                        21260    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Boyd, Danielle
16713 1/2 Ardmore Avenue
Bellflower, CA 90706                           21261    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                             $649.99
Diaz, Delilah
4600 Beechwood Street #56
Bakersfield, CA 93309                          21262    10/1/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                               $0.00
Chau, Nga
9095 S Tolman Farms Cir
Sandy, UT 84070                                21263    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Massot, Teo
14652 Spotted Sandpiper Blvd.
Winter Garden, FL 34787                        21264    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                             $120.00
Mollard‐Zimmerman, Erin S.
357 Sycamore Street
Rahway, NJ 07065                               21265    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,948.02                                                                                           $1,948.02
Levecchio, Donna J
1706 Carmel Drive
Plano, TX 75075                                21266    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $912.00                                                                                             $912.00
DONNELLY, RYAN
9669 SE KING WAY
HAPPY VALLEY, OR 97086                         21267    10/1/2020       24 Hour Fitness USA, Inc.                                              $94.22                                                                        $94.22
Kraemer, Jeff
12105 SW Tremont Street
Portland, OR 97225                             21268    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                             $500.00



                                                                                              Page 1240 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1241 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Loo, William
1707 W Randall Way
West Covina, CA 91790                         21269    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,320.00                                                                                          $1,320.00
Blackwell, Sandra
1466 N. Clybourn Avenue
Burbank, CA 91505                             21270    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $430.00                                                                      $430.00
Sykes, Barbara
5308 Marsh Creek Dr.
Austin, TX 78759                              21271    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $984.00                                                                                            $984.00
Lira, Fernando E.
459 W.Stonehurst St.
Altadena, CA 91001                            21272    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $469.00                                                                                            $469.00
King, Charles
2032 Pelham Drivel
Norman , OK 73071                             21273    9/29/2020        24 Hour Fitness USA, Inc.                        $228.00                                                                                            $228.00
Montano, Eric
4905 N Crescent St
San Bernardino, CA 92407                      21274    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
BHF, a California Limited Partnership
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         21275    10/1/2020        24 Hour Fitness USA, Inc.                    $756,421.71                                                                                        $756,421.71
LEE, YONG S
13370 ST ANDREWS DR MUTUAL 12 #69F
SEAL BEACH, CA 90740                          21276    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                             21277    9/29/2020         24 Hour Holdings II LLC                         $636.35                                                                                            $636.35
Bulpin, Richard W
22118 4th Ave SE
Bothell, WA 98021                             21278    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.98               $274.96                                                                      $374.94
Lee, Angela
20535 Victor St.
Torrance, CA 90503                            21279    10/1/2020    24 Hour Fitness United States, Inc.                  $699.99                                                                                            $699.99
Bagnas, Emma Semper
10692 Carver Drive
Cupertino, CA 95014                           21280    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Bae, Young
430 Calle Cabezal
Morgan Hill, CA 95037                         21281    10/4/2020        24 Hour Fitness USA, Inc.                      $1,998.00                                                                                          $1,998.00
Onsum, David
1700 Ashe Road #12
Bakersfield, CA 93309                         21282    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $16.50                                                                                             $16.50
Franklin, David Miles
Miles and Kym Franklin
3209 Chalice Well Drive
Pflugerville,, TX 78660                       21283    10/1/2020        24 Hour Fitness USA, Inc.                        $181.80                                                                                            $181.80
Lee, Sangeun
17800 Colima Rd Apt 86
Rowland Heights, CA 91748                     21284    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $52.55                                                                                             $52.55



                                                                                               Page 1241 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1242 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
Bagnas, Marilyn Ingles
10692 Carver Drive
Cupertino, CA 95014                              21285    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Steinhagen, James
Steinhagen
253 Borrego Drive
Henderson, NV 89074                              21286    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,848.00                                                                                          $1,848.00
Rodgers, Kashira
3150 E Ave Q4
Palmdale, CA 93550                               21287    10/1/2020    24 Hour Fitness United States, Inc.                  $300.00                                                                                            $300.00
Pacheco, Diana
8891 Sunrise Lakes Blvd
210
Sunrise, FL 33322                                21288    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $4,224.00                                                                                          $4,224.00
Myers , Keegan
PO Box 555 NE Forest Ln
Cascade Locks, OR 97014                          21289    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $919.96                                                                                            $919.96
Johnson, Gwendolyn
1400 N.W. 54th Street
Apt. 722
Miami, FL 33142                                  21290    10/1/2020        24 Hour Fitness USA, Inc.                    $366,523.68                                                                                        $366,523.68
Sharrock, Julia
3183 Wilshire Blvd
Unit 201
Los Angeles, CA 90010                            21291    10/1/2020    24 Hour Fitness United States, Inc.                  $656.00                                                                                            $656.00
Ross, Robert
5201 Bascule Ave
Woodland Hills, CA 91364                         21292    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Friary, Ann L
2251 N Rampart Blvd #303
Las Vegas, NV 89128                              21293    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,848.00                                                                                          $1,848.00
WRI West Gate South, L.P.
Weingarten Realty Investors
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                                21294    10/1/2020        24 Hour Fitness USA, Inc.                    $614,353.38                                                                                        $614,353.38
Bader, Kevin
1336 Felicita Lane
Escondido, CA 92029                              21295    10/1/2020        24 Hour Fitness USA, Inc.                      $3,274.99                                                                                          $3,274.99
Smith, Lillian A
5702 Everhart Manor Ln
Katy, TX 77494                                   21296    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $913.00                                                                                            $913.00
Jagannathan, Sridevi
265 Fairchild Drive
Mountain View, CA 94043                          21297    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Raymond Construction Co., Inc.
Attn: Tammy Dailey
4407 N. Beltwood Pkwy, Ste #106
Dallas, TX 75244                                 21298    10/1/2020        24 Hour Fitness USA, Inc.                                                            $263,624.00                                                $263,624.00
Falkner, Shelley
22225 93rd Ave So
Kent, WA 98031                                   21299    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $549.98                                                                      $549.98



                                                                                                  Page 1242 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1243 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
A'bell, Madeleine
PO Box 232826
Encinitas, CA 92023                            21300    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $39.95                                                                                          $39.95
Cook , Kristine
923 Blue Ridge Dr
Annapolis, MD 21409                            21301    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $335.00                                                                                         $335.00
Mushegain, Lynne
7208 Chino Ave
Ontario, CA 91761                              21302    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,790.99                                                                                       $1,790.99
Mikolas, Doug
37093 Richardson Gap Road
Scio, OR 97374                                 21303    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Turant, Caitlyn
170 North Lakeside Drive
Piscataway, NJ 08854                           21304    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $124.36                                                                                         $124.36
RU Rainbow Blvd Las Vegas NV, LLC
Goe Forsythe & Hodges LLP
Marc C. Forsythe, Attorney
18101 Von Karman Avenue
Suite 1200
Irvine, CA 92612                               21305    10/1/2020       24 Hour Fitness USA, Inc.                   $948,541.92                                                                                     $948,541.92
Korsunsky, Alla
414 Ave N Apt 4B
Brooklyn, NY 11230                             21306    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
SENIOURS, JOYCE
2750 E. OAK HILL DR. UNIT 32
ONTARIO, CA 91761                              21307    10/1/2020       24 Hour Fitness USA, Inc.                       $759.00                                                                                         $759.00
Rogers, Kristine
4105 Fairbanks Ct
Irving, TX 75062                               21308    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $53.04                                                                                          $53.04
Arbiso, Dayna
19701 Crestknoll Dr.
Yorba Linda, CA 92886                          21309    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $2,694.94                                                                    $2,694.94
WIKER, THOMAS
32851 SAN JUAN CT.
TEMECULA, CA 92592                             21310    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Karra, Shyaam
6847 Haskell Avenue
Unit 7
Van Nuys, CA 91406                             21311    10/4/2020           24 New York LLC                           $1,000.00                                                                                       $1,000.00
Ngo, Nicole
1223 20th Street
Apt 303
Santa Monica, CA 90404                         21312    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $51.79                                                                       $51.79
BRIGGS, CARLENE A
5225 PARAGON STREET
ROCKLIN, CA 95677                              21313    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $373.41                                                                                         $373.41
Pineda, Oscar A.
25 W. Olsen Rd. #80
Thousand Oaks, CA 91360                        21314    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
LOVELESS, JAMES DANIEL
13808 BATES ASTON ROAD
HASLET, TX 76052                               21315    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00


                                                                                              Page 1243 of 1495
                                                      Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1244 of 1495
                                                                                                             Claim Register
                                                                                                 In re 24 Hour Fitness Worldwide, Inc.
                                                                                                           Case No. 20‐11558

                                                                                                                       Current General                                             Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                      Amount
VANN REALTY CO. on behalf of CRICQ Plantation Trust
9290 W. Dodge Rd., Suite 102
OMAHA, NE 68114                                          21316    10/1/2020        24 Hour Fitness USA, Inc.                    $202,280.66                                                                                     $202,280.66
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                                     21317    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $89.97                                                                                          $89.97
lucatero, janiri
18252 MCCAULEY ST
FONTANA, CA 92335                                        21318    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Bhargava, Rohan
1217 Hawk Feather Trl
Leander, TX 78641                                        21319    10/1/2020        24 Hour Fitness USA, Inc.                      $3,264.00                                                                                       $3,264.00
McFarlane, Virginia
6376 Rancho Mission Road
Unit 412
San Diego, CA 92108                                      21320    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Sharples, Stacy
246‐12 135TH AVE
ROSEDALE, NY 11422                                       21321    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $43.06                                                                                          $43.06
Pederson, Melissa
3290 W 19th Ave
Denver, CO 80204                                         21322    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $330.00                                                                                         $330.00
Williams, Jessica
Stephen M. Fishback
Daniel L. Keller
Dan C. Bolton
28720 Canwood St., Ste 200
Agoura Hills, CA 91301                                   21323    10/1/2020        24 Hour Fitness USA, Inc.                         $87.24                                                                                          $87.24
Goren, Yoav
2707 Pearl Street
Santa Monica, CA 90405                                   21324    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $858.00                                                                      $858.00
TARVER, JEROME EDWARD
4423 WEST SLAUSON AVENUE
WINDSOR HILLS, CA 90043                                  21325    10/1/2020        24 Hour Fitness USA, Inc.                     $45,000.00                                                                                      $45,000.00
Davidson, Mariam
34180 Siward Drive
Fremont, CA 94555                                        21326    10/1/2020        24 Hour Fitness USA, Inc.                         $50.00                                                                                          $50.00
Zhang, Yawen
981 Mooney Dr
Monterey Park, CA 91755                                  21327    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $4,300.00                                                                                       $4,300.00
Guggenheim, Janet
763 Miller Ave.
Mill Valley , CA 94941                                   21328    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Patel, Trishen
1314 11th St
Manhattan Beach, CA 90266                                21329    10/4/2020    24 Hour Fitness United States, Inc.                  $699.00                                                                                         $699.00
Senterfitt, Judy
9608 Pebble Beach Drive
Santee, CA 92071                                         21330    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $22.50                                                                                          $22.50
Storms, Kevin
121 Alamo Ranch Rd
Alamo, CA 94507                                          21331    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00



                                                                                                          Page 1244 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1245 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address       Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Mayfield, Robert S
2055 W Robin Way
West Jordan, UT 84084                            21332    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Broadnax, Tommy
386 Beautycrest Ct.
Dallas, TX 75217                                 21333    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Strodtman, Justin M
42‐12 28th St 29C
Long Island City, NY 11101                       21334    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
White, Stephen
112 Avenida Lucia
San Clemente, CA 92673                           21335    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $320.83                                                                                            $320.83
RUIZ, CESARIO
95650 STONEMOSS AVE
DELHI, CA 95315                                  21336    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Lavarias, Romeo Balagtas
1700 SW 78th Avenue, Apt 311
Plantation, FL 33324                             21337    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,752.00                                                                                          $1,752.00
Richards, Heather
6681 Cherry Creek Drive
Parker, CO 80134                                 21338    10/1/2020       24 Hour Fitness USA, Inc.                       $417.92                                                                                            $417.92
Blanc, Nancy E
118 Gentry Circle
Vacaville, CA 95687                              21339    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
Goren, Yahli
Yoav Goren
2707 Pearl Street
Santa Monica, CA 90405                           21340    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $41.99                $41.99                                                                       $83.98
Davis, Murphy
11935 Adenmoor Ave
Fairfield, CA 94533                              21341    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Kitaygorodskaya, Vera
525 Ocean Parkway
Apt 3B
Brooklyn, NY 11218                               21342    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $212.52                                                                      $212.52
TKG Nordhoff‐Tampa Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
c/o David Primack, Esq.
300 Delaware Ave., Suite 770
Wilmington, DE 19801                             21343    10/1/2020       24 Hour Fitness USA, Inc.                    $78,647.98                                                                                         $78,647.98
Sandoval, Joseph
12091 Pearce Ave
Garden Grove, CA 92843                           21344    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99
Hansen, Gordon J.
6113 So. Dee PArk Dr.
Taylorsville, UT 84129                           21345    9/30/2020       24 Hour Fitness USA, Inc.                     $1,134.00                                                                                          $1,134.00
Henry, Denise
526 W Ventura St.
Altadena,, CA 91001                              21346    10/2/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                              $0.00
R.J. Allen, Inc.
c/o Thomas M. Padian
Lanak & Hanna, P.C.
625 The City Drive South, Suite 190
Orange, CA 92868                                 21347    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                         $12,727.00                                                 $12,727.00

                                                                                                Page 1245 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1246 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
FLEURANT, STEVEN
5695 HIGH MEADOW PLACE
ALTA LOMA, CA 91737                             21348    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                             $429.99
Ghanem, John Paul
Arnoldo Casillas, Esq.
CASILLAS & ASSOCIATES
3777 Long Beach Blvd., Third Floor
Long Beach, CA 90807                            21349    10/1/2020       24 Hour Fitness USA, Inc.                   $750,000.00                                                                                         $750,000.00
Beauvoir, Fekier
117 PO Box
Spring Valley, NY 10977                         21350    10/1/2020           24 New York LLC                              $59.99                                                                                              $59.99
Wakatake, Edward Etsuo
25502 157 AVE SE
Covington,, WA 98042                            21351    10/2/2020       24 Hour Fitness USA, Inc.                                             $699.99                                                                       $699.99
FLORES, BENJAMIN R
1524 REGENT ST, APT 2
REDWOOD CITY, CA 94061                          21352    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,177.00                                                                                           $1,177.00
Pogoriler, Eve
2598 S Johnson Ct.
Lakewood, CO 80227                              21353    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $299.99                                                                       $299.99
Kary, Gabrielle Elektra
11439 Ptarmigan Dr. Unit A
Austin, TX 78758                                21354    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                             $700.00
Antalek, Melissa Frontino
16051 Augusta Dr
Chino Hills, CA 91709                           21355    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
AL‐Ramahy, Muneer
12108 Freeway Pl
Everett , WA 98208                              21356    10/1/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00           $800.00                                                    $800.00
Yu, Lina
8355 Halford St.
San Gabriel, CA 91775                           21357    10/2/2020       24 Hour Fitness USA, Inc.                     $2,800.00                                                                                           $2,800.00
Nguyen, Kim
4312 Jenkins Drive
Plano, TX 75021                                 21358    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                             $220.00
RUFFIN, LAURA
3890 CARDINAL TERRACE
FREMONT, CA 94555                               21359    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                             $499.98
Medina, Magda
631 W. Hill Ave
Fullerton, CA 92832                             21360    10/1/2020        24 Hour Holdings II LLC                      $4,253.16                                                                                           $4,253.16
Alony, Arieh
2 Willowbrook
Irvine, CA 92604                                21361    10/1/2020       24 Hour Fitness USA, Inc.                                             $955.00                                                                       $955.00
Mills, Linda S
6348 S Quail St
Littleton, CO 80127                             21362    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $51.41                                                                                              $51.41
Abnoosi, Tadeh
10620 Plainview Ave Unit 19
Tujunga, CA 91042                               21363    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                           $5,000.00




                                                                                               Page 1246 of 1495
                                                        Case 20-11558-KBO                        Doc 1102-1                 Filed 10/21/20                   Page 1247 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                         Amount
24 Salem Partners, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                                           21364    10/1/2020        24 Hour Fitness USA, Inc.                    $423,343.41                                                                                        $423,343.41
Lovegren, Curtis Lee
1411 9th Street
Manhattan Beach, CA 90266                                       21365    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $28.00                                                                                             $28.00
ACE American Insurance Company, on its own behalf and on
behalf of all the Ace Companies
Duane Morris LLP
Wendy M. Simkulak
30 S. 17th Street
Philadelphia, PA 19103                                          21366    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                               $0.00                                                      $0.00
Singh, Prakash
10484 investment circle Apt 42
Rancho Cordova, CA 95670                                        21367    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $190.00                                                                                            $190.00
Goodson, Nancy Elizabeth
23004 Fonthill Ave
Torrance, CA 90505                                              21368    10/1/2020    24 Hour Fitness United States, Inc.                                                                             $240.00                                 $240.00
RAZI, JODY
PO BOX 140335
Denver, CO 80214                                                21369    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $58.80                                                                                             $58.80
Tramontana, Suzanne
360 Allaire Ave.
Leonia, NJ 07605                                                21370    10/1/2020        24 Hour Fitness USA, Inc.                      $9,182.52                                                                                          $9,182.52
Sirbu, Gregory Justin
2106 Rockefeller Lane, Unit E
Redondo Beach, CA 90278                                         21371    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Federal Insurance Company on its own behalf and on behalf of
all of the Chubb Companies
Duane Morris LLP
Wendy M. Simkulak
30 S. 17th Street
Philadelphia, PA 19103                                          21372    10/1/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                              $0.00
Apodaca, Jeff
7323 Las Brisas Ct.
Carlsbad, CA 92009                                              21373    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Youngblood, Kateenya V.
P.O. Box 160402
Miami , FL 33116                                                21374    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $3,767.50                                                                    $3,767.50
Garcia, Maria
13247 Foothill Blvd Apt 5105
Rancho Cucamonga, CA 91739                                      21375    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $567.90                                                                                            $567.90
Huizar, Cristina
82900 Rustic Valley Dr.
Indio, CA 92203                                                 21376    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $200.00                                 $200.00
Lopez, Monica
4360 Victoria Ave
Union City, CA 94587                                            21377    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bryan, Marna K.
22118 4th Ave SE
Bothell, WA 98021                                               21378    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $336.60                                                                      $336.60


                                                                                                                 Page 1247 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1248 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Case, Ari
6941 Hessler Avenue
Arverne, NY 11692                              21379    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $104.94                                                                                          $104.94
Henry, Patricia
928 Station Way
Huntington Station , NY 11746                  21380    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,586.71                                                                                        $1,586.71
Burke‐Glennon, Jenna
33 Elysian Ave
Apt #2
Nyack, NY 10960                                21381    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $133.97                                                                                          $133.97
Rasmussen, Randy
765 10th St
Lake Oswego, OR 97034                          21382    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $20.00                                                                                           $20.00
Ramirez, Bryan P
210 H Street Apt. A1
Chula Vista, CA 91910                          21383    10/1/2020       24 Hour Fitness USA, Inc.                       $415.00                                                                                          $415.00
Grinblat, Michael
Law Offices of Michael Grinblat
10 East 39th Street, 12th Floor
New York, NY 10016                             21384    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $20,000.00                                                                                       $20,000.00
City of Murphy
206 N. Murphy Road
Murphy, TX 75094                               21385    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,226.16                                                                                        $1,226.16
Monette, Eddie
1624 N. Coast Highway 101 SPC‐30
Encinitas, CA 92024‐1041                       21386    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $73.48                                                                        $73.48
Jackson, Shiquita
2363 108th Avenue
Oakland , CA 94603                             21387    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
Nguyen, Sebastian
5940 Riverbank Circle
Stockton, CA 95219                             21388    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                             $333.00                                 $333.00
Mai, Michael
2815 Montella Ave
Hacienda Heights, CA 91745                     21389    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                          $200.00
Bowen, Chris
15708 Ojai Rd
Santa Paula, CA 93060                          21390    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                             $200.00                                 $200.00
Chang, Rachel
362 Ralcam Place
Costa Mesa, CA 92627                           21391    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                           $49.00
Mancarti, Gail
2225 Meer Way
Sacramento, CA 95822                           21392    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $470.00                                                                                          $470.00
Munar, Shirlnella
380 Naglee Ave
San Francisco, CA 94112                        21393    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
Urie, Darren
5303 Atascocita Rd
Apt 322
Humble, TX 77346                               21394    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $105.00                                                                                          $105.00
Aguilar, Violeta E
18737 vanowen st
Reseda, CA 91335                               21395    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $600.00                                                                       $600.00

                                                                                              Page 1248 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1249 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Wilson, Kennard B.
567 Head Street
San Francisco, CA 94132                        21396    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $260.00                                                                                         $260.00
Jolly, Justin
1612 Wind Star Way
Fort Worth , TX 76108                          21397    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $850.00                                                                      $850.00
Thiel‐Klare, Karina
6515 N Amherst St
Portland, OR 97203                             21398    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $76.04                                                                                          $76.04
Peacock, Elizabeth M.
922 Alkire Court
Golden, CO 80401                               21399    10/1/2020       24 Hour Fitness USA, Inc.                       $312.49                                                                                         $312.49
Baltz, Robert
3755 Terstena Pl Apt 176
Santa Clara, CA 95051                          21400    10/1/2020       24 Hour Fitness USA, Inc.                                          $946.00                                                                      $946.00
Ablov, Sergey
1350 East 5th Street
Apt.3M
Brooklyn, NY 11230‐4669                        21401    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $167.88                                                                                         $167.88
Russo, Christine
21324 Nashville Street
Chatsworth, CA 91311                           21402    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                       $1,548.00
Wachowicz, Darek
507 Pine Bluff Dr.
Friendswood, TX 77546                          21403    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $94.13                                                                                          $94.13
Mansukhani, Aashna
5211 Demarcus Blvd Apt 269
Dublin, CA 94568                               21404    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Villareal, Brandy
19107 Plum Bough Ct
Houston, TX 77084                              21405    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $779.98                                                                                         $779.98
The Retail Property Trust
Simon Property Group ‐ Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                         21406    10/1/2020    24 Hour Fitness Worldwide, Inc.                $373,452.30        $410,334.58                                                                  $783,786.88
Dewey, Andrew Gardner
4817 Algonquin Court
San Diego, CA 92130                            21407    10/1/2020       24 Hour Fitness USA, Inc.                                      $389,525.94                                                                  $389,525.94
Tautiva, Flor
122 East Harding Street
Orlando, FL 32806                              21408    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                         $280.00
Banfield, Larry
1208 Lindell Dr
Walnut Creek, CA 94596                         21409    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $170.00                                                                                         $170.00
CARRENO, NITA M
286 ASH AVE
CHULA VISTA, CA 91910                          21410    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $5,000.00                                                                    $5,000.00
McAuliffe, Kevin
19457 Olson Ave.
Lake Oswego, OR 97034                          21411    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $12,114.88                                                                                      $12,114.88
Hashimoto, Mike M.
PO Box 1474
Wilsonville, OR 97070                          21412    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $123.00                                                                                         $123.00


                                                                                              Page 1249 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1250 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Lambie, Robert
1414 SW 3rd Avenue
#2404
Portland, OR 97201                             21413    10/2/2020        24 Hour Fitness USA, Inc.                        $383.99                                                                                            $383.99
Rahabi, Joseph
1227 Avenue Y
Brooklyn, NY 11235                             21414    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $305.20                                                                                            $305.20
Levine, Stephen
2274 Sierra Blvd., Apt. a
Sacramento, CA 95825                           21415    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $497.00                                                                                            $497.00
Le, Thinh Minh
3721 South Parton Street
Santa Ana, CA 92707                            21416    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Bent, Maureen
170 North Lakeside Drive
Piscataway, NJ 08843                           21417    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $124.36                                                                                            $124.36
APPLEGATE, JENNIFER
1157 GREENHILLS ROAD
SACRAMENTO, CA 95864                           21418    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,065.00                                                                                          $1,065.00
(Nava,Houman,Soheil)Ighani+Shahin Moslehi
2807 Prairie CT
Wylie, TX 75098                                21419    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $7,200.00                                                                                          $7,200.00
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                         21420    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bedney, Niesha J
3300 D Street SE
Washington, DC 20019                           21421    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                             $103.98                                                    $103.98
Rojas, Rafael
2715 Tigertail Av, Ap 201
Miami, FL 33133                                21422    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $299.00                                                                      $299.00
Rakhshandeh, Negar
144 Arbuckle Ave
Folsom, CA 95630                               21423    10/1/2020    24 Hour Fitness United States, Inc.                  $252.00                                                                                            $252.00
Steuer, Brigitte
502 Erbes Road
Thousand Oaks, CA 91362                        21424    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $399.99                                                                      $399.99
Jennings, Tammy
118 Caroline Ln
Gilroy, CA 95020                               21425    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Isaacs, Alan
41 Delmar St
San Francisco, CA 94117                        21426    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,304.00                                                                                          $2,304.00
Haeseker, Steve
812 NW 41st St
Vancouver, WA 98660                            21427    10/1/2020        24 Hour Fitness USA, Inc.                      $1,040.00                                                                                          $1,040.00
Gopinath, Manu
10 Durango Ct
Aliso Viejo, CA 92656                          21428    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,460.00                                                                                          $1,460.00
JONES, APRIL
10805 NE FREMONT ST
PORTLAND, OR 97220                             21429    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $209.95                                                                                            $209.95



                                                                                                Page 1250 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1251 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
BOWEN, PETER
15708 OJAI RD
SANTA PAULA, CA 93060                            21430    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Tran, Thanh
2006 E Union St, Apt 2
Seattle, WA 98122                                21431    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                             $783.90                                                    $783.90
Washington County
155 N 1st Ave Suite 130
Hillsboro, OR 97124                              21432    9/29/2020     24 Hour Fitness Worldwide, Inc.                                        $46,211.66        $46,211.66                                                 $92,423.32
Du, Yuzhang
13818 Cherry Hollow Ln
Houston, TX 77082                                21433    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Stein, Pamela
4296 24th Street #4
San Francisco, CA 94114                          21434    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Grekov, Tim
248 E Howard St
Pasadena, CA 91104‐2123                          21435    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
Loveless, Wendy
7338 Santa Elise Circle
Buena Park, CA 90620                             21436    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Tramontana, James
360 Allaire Ave.
Leonia, NJ 07605                                 21437    10/1/2020        24 Hour Fitness USA, Inc.                      $8,293.20                                                                                          $8,293.20
Bohrer, Margaret D
7782 Paseo La Jolla
Carlsbad, CA 92009                               21438    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $493.00                                                                                            $493.00
Raymond Construction Co., Inc.
Attn: Tammy Dailey
4407 N. Beltwood Pkwy, Ste #106
Dallas, TX 75244                                 21439    10/1/2020        24 Hour Fitness USA, Inc.                                                          $1,521,936.00                                              $1,521,936.00
Sabat, Mary
2355 East 12th Street
Apt. 4W
Brooklyn, NY 11229                               21440    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $66.00                                                                                             $66.00
DINH, HANH
6653 FRIENDSWAY DR
FORT WORTH, TX 76137                             21441    10/1/2020    24 Hour Fitness United States, Inc.                  $324.74                                                                                            $324.74
TKG Nordhoff‐Tampa Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
c/o David Primack, Esq.
300 Delaware Ave., Suite 770
Wilmington, DE 19801                             21442    10/1/2020        24 Hour Fitness USA, Inc.                    $339,248.63                                                                                        $339,248.63
RPAI Lakewood, LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Floor
Wilmington, DE 19801                             21443    10/1/2020        24 Hour Fitness USA, Inc.                    $472,505.47                                                                                        $472,505.47
Goldsmith, Charles I
340 20th Street
Santa Monica, CA 90402                           21444    9/29/2020        24 Hour Fitness USA, Inc.                                            $1,315.80                                                                    $1,315.80
Zangakis, Helene
747 Jane Drive
Manahawkin, NJ 08050                             21445    10/1/2020        24 Hour Fitness USA, Inc.                        $790.00                                                                                            $790.00

                                                                                                  Page 1251 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1252 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Kweller, Josh
336 Harrison St.
Denver, CO 80206                               21446    10/1/2020              24 Denver LLC                              $200.00                                                                                         $200.00
FRANCO, NATALIA
83‐74 TALBOT ST, APT 3A
KEW GARDENS, NY 11415                          21447    10/1/2020             24 New York LLC                                              $1,425.00                                                                    $1,425.00
Leal, Mayra
1865 Rice Canyon Rd.
Fallbrook, CA 92028                            21448    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Davies, Douglas Rolf
3605 W. HIDDEN LANE #106
R.H.E, CA 90274                                21449    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $657.88                                                                                         $657.88
Donovan, Brian R
580 Vernon Street
Unit 15
Oakland, CA 94610                              21450    9/29/2020        24 Hour Fitness USA, Inc.                                                                              $1,155.75                               $1,155.75
FIRE SAFE PROTECTION SERVICES, LP
1815 SHERWOOD FOREST
HOUSTON, TX 77043                              21451    9/29/2020        24 Hour Fitness USA, Inc.                                                          $20,321.77                                                 $20,321.77
Scheiner, Norman H.
c/o Kenneth D. Schnur
Kimball, Tirey & St. John LLP
2300 Clayton Road, Suite 1350
Concord, CA 94520                              21452    10/1/2020        24 Hour Fitness USA, Inc.                    $809,339.38                                                                                     $809,339.38
Shah, Dina
37 Evergreeen Drive
North Caldwell, NJ 07006                       21453    10/1/2020        24 Hour Fitness USA, Inc.                                           $246.84                                                                      $246.84
Paddock, Jeff
922 Alkire Ct
Golden, CO 80401                               21454    10/1/2020        24 Hour Fitness USA, Inc.                        $375.00                                                                                         $375.00
Karayev, Dovran
6111 Winsome Ln, Apt 8
Houston, TX 77057                              21455    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $133.65                                                                                         $133.65
Walbridge, James F
2233 Hale Drive
Burlingame, CA 94010                           21456    10/1/2020        24 Hour Fitness USA, Inc.                      $1,362.48                                                                                       $1,362.48
Hart, Sara
1726 Champa St.
Apt 5F
Denver, CO 80202                               21457    10/1/2020    24 Hour Fitness United States, Inc.                   $59.52                                                                                          $59.52
Duenes, Mr. John
28771 Via Los Arboles
San Juan Capistrano, CA 92675                  21458    10/1/2020    24 Hour Fitness United States, Inc.                $1,300.00                                                                                       $1,300.00
Mai, Ho Shen
2815 Montellano Ave
Hacienda Heights, CA 91745                     21459    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Ando, Tatsuo
534 Brosnan Court
South San Francisco, CA 94080                  21460    10/1/2020        24 Hour Fitness USA, Inc.                      $2,840.00                                                                                       $2,840.00
Duenes, Mr John L
28771 Via Los Arboles
San Juan Capistrano, CA 92675                  21461    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,360.00                                                                                       $1,360.00



                                                                                                Page 1252 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1253 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Yun, Sun Young
7434 Kyle Court
West Hills, CA 91307                            21462    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Samoletov, Vladimir
248 E Howard St
Pasadena, CA 91104‐2123                         21463    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                            $389.99
SUN WEST PLUMBING
ATTN: HEDDA EVANS
9889 HIBERT ST.
SUITE D
SAN DIEGO, CA 92131                             21464    9/29/2020    24 Hour Fitness United States, Inc.                $1,357.39                                                                                          $1,357.39
Nkwuo, Starr F
2000 Monterey Hwy Apt 340
San Jose, CA 95112                              21465    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $97.21                                                                                             $97.21
Shih, May
13036 Cheju Circle
Eastvale, CA 92880                              21466    10/1/2020              RS FIT CA LLC                                                    $800.00                                                                      $800.00
WIRTH, MICHAEL
184 RUSSELL RD
OAKDALE, NY 11769                               21467    9/29/2020    24 Hour Fitness United States, Inc.                  $245.60                                                                                            $245.60
Sanders, John W
10420 Holly Grove Dr
Fort Worth, TX 76108‐3745                       21468    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
PPR Redmond Adjacent LLC
Phillip W. Nelson
Holland & Knight LLP
150 N. Riversde Plaza, Suite 2700
Chicago, IL 60606                               21469    10/1/2020        24 Hour Fitness USA, Inc.                    $319,240.21                                                                                        $319,240.21
Berger, Gian
7356 Juncus Court
San Diego, CA 92129                             21470    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Itata, Itata
1720 Morning Dove
Aubrey, TX 76227                                21471    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Calton‐Cummings, Melanie A
14740 Munich Ave
Parker, CO 80134                                21472    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $179.95                                                                                            $179.95
Patel, Girish C
1314 11th St
Manhattan Beach , Ca 90266                      21473    10/4/2020    24 Hour Fitness United States, Inc.                                         $49.00                                                                       $49.00
Richelieu, Carole R
623 Inuwai Place
Honolulu, HI 96825                              21474    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $103.66                                                                                            $103.66
Johnson, Loren
907 24th St
Oakland, CA 94607                               21475    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $394.15                                                                                            $394.15
Lee, Suk
17785 W. 59th Dr.
Golden, CO 80403                                21476    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $288.00                                                                                            $288.00
Ramanathan, Govindaraj
23973 NE 101st Pl
Redmond, WA 98053                               21477    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00



                                                                                                 Page 1253 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1254 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Baggett, Jheri
2613 Cascade Cove Drive
Little Elm, TX 75068                            21478    10/4/2020    24 Hour Fitness Worldwide, Inc.                     $69.26                                                                                             $69.26
Tong, Leasha
1027 N. Lido Street
Anaheim, CA 92801                               21479    10/2/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
DE LA FUENTE, RENE
14562 E. REIS ST.
WHITTIER, CA 90604                              21480    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $111.00                                                                                            $111.00
Thompson, Alexandra Nicole
4639 West Avenue J4
Lancaster, CA 93536                             21481    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $370.00                                                                                            $370.00
Ridore, Evald M.
2030 Dracena Drive Apt 31
Los Angeles, CA 90027                           21482    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $180.43                                                                                            $180.43
Villegas, Miguel Angel
18759 8th St
Bloomington, CA 92316                           21483    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98
Craven, Mitch
207 Devia Drive
Newbury Park, CA 91320                          21484    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Escolastico, Mary C
85‐02 139th street Apt 6A
Briarwood, NY 11435                             21485    10/1/2020           24 New York LLC                           $1,387.99                                                                                          $1,387.99
White, Donna
253 Clark Blvd.
Massapequa Park, NY 11762‐2824                  21486    10/1/2020       24 Hour Fitness USA, Inc.                       $710.76                                                                                            $710.76
Bloch Schoolhouse LLC
Darren Bloch
Bloch Schoolhouse LLC
1200 112th Ave NE, #A101
Bellevue,, WA 98004                             21487    10/1/2020            RS FIT NW LLC                          $348,677.73                                                                                        $348,677.73
Lustig, Jason
945 Catalina Avenue
Seal Beach, CA 90740                            21488    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $600.00                                                                      $600.00
OB Frank Properties, LLC
Schweet Linde & Coulson, PLLC
Michael M. Sperry
575 South Michigan St.
Seattle, WA 98108                               21489    10/1/2020       24 Hour Fitness USA, Inc.                   $350,265.75           $210,159.45                                                                  $560,425.20
Wald, Sandy
41 Hillshire Drive
Lake Oswego, OR 97034                           21490    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $8,983.70                                                                                          $8,983.70
Bowman, Michael
17255 Pecos Drive
Splendora, TX 77372                             21491    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                             $75.00
Openano, Aurorazita T
26832 Basswood Ave.
Rancho Palos Verdes, CA 90275                   21492    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Schmeidler, Dina
1111 South Corning Street, Apt. 305
Los Angeles, CA 90035                           21493    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $26,754.00                                                                                         $26,754.00



                                                                                               Page 1254 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1255 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                    Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                     Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Hernandez, Christopher
6104 Gold Spirit St.
Eastvale, CA 92880                             21494    10/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,541.00                                                                                        $1,541.00
PEARSON, JOHN
46 SOUND CREST AVE
NORTHPORT, NY 11768                            21495    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $614.50                                                                                          $614.50
Huelsse, Matthias
8018 Pinot Noir Way
Sacramento , CA 95829                          21496    10/1/2020        24 Hour Fitness USA, Inc.                        $402.00                                                                                          $402.00
Desikan, Kathleen Mary
8500 West Highway 71
#1831
Austin, TX 78735                               21497    9/29/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00                                                                        $0.00
Jain, Naresh
7741 Agate Beach Way
Antelope, CA 95843‐6036                        21498    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $333.00                                                                                          $333.00
Lewis, Julia
3670 Monica Ave
Long Beach, CA 90808                           21499    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $2,553.00                                                                                        $2,553.00
 ABM Parking Services
Attn: Susan Kim
14201 Franklin Ave
Tustin, CA 92780                               21500    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $6,347.67                                                                                        $6,347.67
Faulconer, Leland
6404 Tralee Dr NW
Olympia, WA 98502                              21501    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $412.07                                                                                          $412.07
Schultz, Angelique
4636 Mataro Drive
San Diego, CA 92115                            21502    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $167.99                                                                                          $167.99
Faiz, Mursal
36163 Fremont Blvd, Apt #55
Fremont, CA 94536                              21503    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Yee, Dennis H
2610 S. Buffalo Dr.
Las Vegas, NV 89117                            21504    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                               $99.00                                  $99.00
Schulz, Daniel
2921 Calle Frontera
San Clemente, CA 92673                         21505    10/1/2020    24 Hour Fitness United States, Inc.                   $74.50                                                                                           $74.50
Baldoz, Eligio
1510 Morton Street Apt A
Alameda, CA 94501                              21506    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                          $800.00
Marasco, Paul
127 W. Glen Road
Denville, NY 07834                             21507    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $77.00                                                                                           $77.00
Sept, Thwin N
7214 Lyndhurst Village Ln
Spring, TX 77379                               21508    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $999.84                                                                                          $999.84
Tiedemann, Joseph S.
619 Maryland Street
El Segundo, CA 90245‐3116                      21509    9/29/2020        24 Hour Fitness USA, Inc.                                         $1,332.00                                                                     $1,332.00
Hammermeister, Elaine
2915 Lomina Ave.
Long Beach, CA 90815                           21510    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $239.07                                                                                          $239.07


                                                                                                Page 1255 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1256 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Pool, Julie Hines
1001 E California Ave
Apt #17
Glendale, CA 91206                           21511    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                         $599.98
ROGERS, KYLE
7771 S SPRUCE ST
CENTENNIAL, CO 80112                         21512    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $104.59                                                                                         $104.59
Angos, Gregory
11002 SW Springwood Dr
Tigard, OR 97223                             21513    10/1/2020        24 Hour Fitness USA, Inc.                         $91.98                                                                                          $91.98
Shu, Wei
50 Glasgow Circle
Danville, LA 94526                           21514    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Clemons, C
828 W. Plum St
Compton, CA 90222                            21515    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Smith, Wesley E
8505 Tangleridge Drive
Fort Worth, TX 76123                         21516    10/5/2020     24 Hour Fitness Worldwide, Inc.                                      $5,000.00                                                                    $5,000.00
Yang, Ziliang
20617 Amhurst Dr
Walnut, CA 91789                             21517    9/29/2020    24 Hour Fitness United States, Inc.                $1,850.00                                                                                       $1,850.00
Long, Denise Esther
513 N. Westside Drive
El Cajon, CA 92020                           21518    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $731.00                                                                                         $731.00
ACS Solar, LLC
c/o Pacific Power Renewables
12970 Earhart Ave., Ste. 110
Auburn, CA 95602                             21519    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $3,097.22                                               $4,837.28                               $7,934.50
Fowler, Hugh
236 Lake Wichita Drive
Wylie, TX 75098                              21520    10/1/2020        24 Hour Fitness USA, Inc.                         $65.00                                                                                          $65.00
Thomas, Kelvin L
9542 Hollow Creek Way
Elk Grove, CA 95624                          21521    10/1/2020        24 Hour Fitness USA, Inc.                     $21,323.52                                                                                      $21,323.52
Diaz, Natalia
Bradley/Grombacher, LLP
31365 Oak CRest Dr, Ste 240
Westlake Village, CA 91361                   21522    10/1/2020        24 Hour Fitness USA, Inc.                                      Unliquidated                                                                        $0.00
Roberts, Bill
5912 Fairbairn Drive
North Highlands, CA 95660                    21523    10/1/2020     24 Hour Fitness Worldwide, Inc.                                      $1,400.00                                                                    $1,400.00
Dunn, Amy
2861 East Morgan Drive
Holladay, UT 84124                           21524    10/2/2020        24 Hour Fitness USA, Inc.                         $52.80                                                                                          $52.80
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                            21525    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $636.35                                                                                         $636.35
Zheng, Yuan
7830 Serenity Falls Road
Eastvale, CA 92880‐3395                      21526    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00



                                                                                              Page 1256 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1257 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
JSW GREELEY, LLC
c/o Alan I. Nahmias
21860 Burbank Boulevard, Suite 360
Woodland Hills, CA 91367                      21527    10/1/2020     24 Hour Fitness Worldwide, Inc.               $5,561,475.33                                                                                       $5,561,475.33
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                             21528    9/29/2020           24 San Francisco LLC                          $636.35                                                                                             $636.35
Shelton, Keith
1275 Fairchild St
Las Vegas, NV 89110                           21529    10/1/2020        24 Hour Fitness USA, Inc.                                               $99.00                                                                        $99.00
Artiga, Runy
1270 E 18th Street Apt. 2h
Brooklyn, NY 11230                            21530    10/4/2020     24 Hour Fitness Worldwide, Inc.                      $44.72                                                                                              $44.72
Amezquita, Yolanda
21525 Banyan St
Hayward, CA 94541                             21531    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                             $180.00
Heab, Eang
2780 Wilkey CT
San Jose, CA 95127‐3940                       21532    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $232.91                                                                                             $232.91
Bydlik, Stephen
235 W Passaic Street Apt D‐12
Rochelle Park, NJ 07662                       21533    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                             $100.00
Avron, George
57 Douglas Drive
Towaco, NJ 07082                              21534    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $153.41                                                                                             $153.41
Bak, Charley
102 Woodcrest Lane
Aliso Viejo, CA 92656                         21535    10/1/2020     24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                        $99.00
Bhattacharya, Joy
2180 Goldenrod Ln
San Ramon, CA 94582                           21536    10/1/2020    24 Hour Fitness United States, Inc.                                        $100.00                                                                       $100.00
Lin, Yunong
55 Iluna
Irvine, CA 92618                              21537    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $56.99                                                                                              $56.99
Logan, Sean C
12 Severn Ave.
Annapolis, MD 21403                           21538    10/1/2020        24 Hour Fitness USA, Inc.                             $3.00                                                $1,956.96                               $1,959.96
Jenkins, Greg
5025 Aspen Dr.
Bow Mar, CO 80123                             21539    9/29/2020        24 Hour Fitness USA, Inc.                      $1,183.00                                                                                           $1,183.00
Napolitano, Frank
Samantha Bank, Esquire
1600 Market Street, Suite 3600
Philadelphia, PA 19103‐7286                   21540    10/1/2020        24 Hour Fitness USA, Inc.                    $633,589.03                  $0.00             $0.00                                                $633,589.03
Hernandez, Erika A
2220 Julian Ave
San Diego, CA 92113                           21541    9/29/2020    24 Hour Fitness United States, Inc.                                        $125.00                                                                       $125.00
Soria, Sandra
24 Beryl Ct
Sacramento, CA 95834                          21542    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                             $100.00
Gooden, Nadirah
2114 Chianti Drive
Santa Rosa, CA 95403                          21543    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $699.00                                                                       $699.00

                                                                                               Page 1257 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1258 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
George, Tela R.
15829 Hart Street
Van Nuys, CA 91406                             21544    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,200.00                               $1,200.00
Knapke, Tammy
18201 E. Peakview Place
Aurora, CO 80016                               21545    10/1/2020       24 Hour Fitness USA, Inc.                        $30.00                                                                                             $30.00
Wong, William
1240 S Leland Ave
West Covina, CA 91790                          21546    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $220.43                                                                                            $220.43
Locke, Cameron
6976 Hillstone Ct
Livermore, CA 94551                            21547    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                               $700.00                                 $700.00
Mercury TIC, LLC
Morgan L. Patterson, Esq.
Womble Bond Dickinson (US) LLP
1313 N. Market Street Suite 1200
Wilmington , Delaware 19801                    21548    10/1/2020       24 Hour Fitness USA, Inc.                   $570,939.86                                                                                        $570,939.86
Dillard, Tiffany Tennell
3025 Sparrow street
Houston, TX 77051                              21549    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $75.76                                                                                             $75.76
Jones, Lester
1413 Paseo Madrones
San Dimas, CA 91773‐4213                       21550    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Wategaonkar, Rashmi Chetan
5 Fremont
Irvine, CA 92620                               21551    10/1/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Becker, Kimberly f/k/a Kimberly Anderson
Jester, Gibson, & Moore, LLP
Brian Moore, Esq.
1999 Broadway, Suite 3225
Denver, CO 80202                               21552    10/1/2020       24 Hour Fitness USA, Inc.                   $792,463.47                                                                                        $792,463.47
Thorne , Mary Ellen
8887 Betelgeuse Way
San Diego, CA 92126                            21553    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $309.85                                                                                            $309.85
Tinter, Jobina
1001 E Sunset Rd #94892
Las Vegas, NV 89193                            21554    10/2/2020       24 Hour Fitness USA, Inc.                       $495.34                                                                                            $495.34
McGuire, Darren
8422 Oak View Dr
Chattanooga, TN 37421                          21555    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                            $449.99
Frazier, Denise
1837 Willowhurst Road
Cleveland, OH 44112                            21556    10/1/2020       24 Hour Fitness USA, Inc.                   $913,949.76            $13,650.00                                                                  $927,599.76
Anderson, Tara
13 Calella
Laguna Niguel, CA 92677                        21557    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $8.40                                                                                           $8.40
Rendon, Lorenzo
1480 Mariposa Way
Fairfield, CA 94533                            21558    10/1/2020         24 San Francisco LLC                        $1,000.00                                                                                          $1,000.00
Testagrose, Frank
14 Phyllis Drive
East Northport, NY 11731                       21559    9/29/2020           24 New York LLC                              $93.98                                                                                             $93.98



                                                                                              Page 1258 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1259 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Smal, Anatoliy
8429 Arrowroot Cir
Antelope, CA 95843                              21560    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                               21561    9/29/2020              24 Denver LLC                              $636.35                                                                                         $636.35
Bingham, Al
5448 Milkwood Lane
Las Vegas, NV 89149                             21562    10/2/2020        24 Hour Fitness USA, Inc.                        $299.99                                                                                         $299.99
Fischer, Matthew
11998 Giles Street
Las Vegas , NV 89183                            21563    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $486.00                                                                                         $486.00
Cheney, Dina Michelle
17 Willowmere Circle
Riverside, CT 06878                             21564    10/1/2020        24 Hour Fitness USA, Inc.                                         $6,663.00                                                                    $6,663.00
Karr, Monette
4983 Northaven Avenue
San Diego, CA 92110                             21565    10/1/2020    24 Hour Fitness United States, Inc.                  $830.00                                                                                         $830.00
Meastas, Vivian Robles
618 Washington Ave.
                                                21566    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00
BOLANOS, ROSSANNA
525 KIRKLAND AVENUE,
VALLEJO,, CA 94592                              21567    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Pistone, Norma M.
9024 W. Hammer Lane
Las Vegas, NV 89149                             21568    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $132.00                                                                                         $132.00
Yu, Anthony
945 Taraval Street #628
San Francisco, CA 94116                         21569    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $394.02                                                                                         $394.02
LENON, MARY JANE
74 CUVAISON LANE
AMERICAN CANYON, CA 94503                       21570    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $74.00                                                                                          $74.00
24 Retail Hunter Plaza, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                           21571    10/1/2020        24 Hour Fitness USA, Inc.                    $365,403.38                                                                                     $365,403.38
Rodriguez, Arely
3335 Homestead Rd
Apt 27
Santa Clara, CA 95051                           21572    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Smith, Carmen Tomasa
25910 Silver Timbers Ln
Katy, TX 77494                                  21573    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Vickerman, Louise
970 Lake Street
Salt Lake City, UT 84105                        21574    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $249.00                                                                                         $249.00
Karri, Kundan
38623 Cherry Ln #180
Fremont, CA 94536                               21575    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99



                                                                                                 Page 1259 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1260 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Vanstar Construction Co.
c/o Katherine I McLaughlin
Jenkins & Kling, P.C.
150 N Meramec, Suite 400
St. Louis, MO 63105                             21576    10/1/2020        24 Hour Fitness USA, Inc.                     $44,923.00                                                                                      $44,923.00
RAJPUROHIT, DAVE
629 GROVE ST
RIDGEWOOD, NJ 07450‐5529                        21577    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Low, Dori
1 Las Piedras Court
Burlingame, CA 94010                            21578    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $134.97                                                                                         $134.97
Ohara, Margaret
148 Bayhurst Drive
Vallejo, CA 94591                               21579    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $2,219.94                                                                                       $2,219.94
Wolters, Kevin James
585 Lands End Way #232
Oceanside, CA 92058                             21580    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $244.93                                                                                         $244.93
Kidwell, Robert
4527 W 171st Street
Lawndale, CA 90260                              21581    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Jimenez, Alexander
500 N. Rosemead Blvd. #4
Pasadena, CA 91107                              21582    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $688.00                                                                                         $688.00
VANDERWALL, ERIC
1369 E HYDE PARK BOULEVARD
APT 501
CHICAGO, IL 60615                               21583    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $99.98                                                                                          $99.98
Gang, Maya
64 FREELAND
IRVINE, CA 92602                                21584    9/29/2020        24 Hour Fitness USA, Inc.                                                                                 $54.00                                  $54.00
Gasparian, Rita
Avetisyan Law Group
Richard Avetisyan, Esq.
1700 W. Magnolia Blvd. Suite 200
Burbank, CA 91506                               21585    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $350,000.00                                                                                     $350,000.00
Robles, Rocio
1570 165th Ave Apt 205
San Leandro, CA 94578                           21586    10/1/2020      24 Hour Fitness Holdings LLC                       $429.99                                                                                         $429.99
Feinblatt‐Grushka, Susan
c/o Law Offices of Michael S. Lamonsoff
32 Old Slip, 8th Floor
New York, NY 10005                              21587    10/1/2020        24 Hour Fitness USA, Inc.                  $1,000,000.00                                                                                   $1,000,000.00
Realty Income Corporation
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                               21588    10/1/2020    24 Hour Fitness United States, Inc.              $389,358.10                                                                                     $389,358.10
Hott, Stefanie
11998 Giles Street
Las vegas, NV 89183                             21589    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $486.00                                                                                         $486.00
Vickroy, Jocelyn
33 Hinterland Way
Ladera Ranch, CA 92694                          21590    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $44.01                                                                                          $44.01


                                                                                                 Page 1260 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1261 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
ASHIZAWA, LORETTA
1508 KINGSFORD DRIVE
CARMICHAEL , CA 95608                          21591    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $936.00                                                                      $936.00
Johnson, Ernest
P.O. Box 71573
Oakland, CA 94612                              21592    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
BROWN, LARRY
8022 DURHAM RUN LN
RICHMOND, TX 77407                             21593    10/4/2020    24 Hour Fitness Worldwide, Inc.                                        $1,069.50                                                                    $1,069.50
Martin, Barbara
21 Steven Drive
Petaluma, CA 94952                             21594    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                                $99.99                                  $99.99
Davis, Sharon L.
260 Milagra Drive
Pacifica, CA 94044                             21595    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,290.00                                                                                          $1,290.00
Meyer, Derek
Kendrick Moxon
Law Office of Kendrick L. Moxon
3500 West Olive Ave., Suite 300
Burbank, CA 91505                              21596    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
A.T. Kearney, Inc.
c/o Jason J. Ben
111 W. Washington St. Suite 1221
Chicago, IL 60602                              21597    10/1/2020       24 Hour Fitness USA, Inc.                 $3,870,293.00                                                                                      $3,870,293.00
TR Wateridge LLC
c/o Barbra R. Parlin, Esq.
Holland & Knight LLP
31 West 52nd Street, 12th Floor
New York, NY 10019                             21598    10/1/2020       24 Hour Fitness USA, Inc.                    $57,090.00                                                                                         $57,090.00
Dyke, Ada
1326 W. 11th St
Apt 301
Los Angeles, CA 90015‐1260                     21599    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,120.00                                                                                          $1,120.00
Scheiner, Norman H.
c/o Kenneth D. Schnur
Kimball, Tirey & St. John, LLP
2300 Clayton Road, Suite 1350
Concord, CA 94520                              21600    10/1/2020       24 Hour Fitness USA, Inc.                   $809,339.38                                                                                        $809,339.38
Davis, Robert
905 Topsail Ct.
Oxnard, CA 93035                               21601    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $198.00                                                                      $198.00
Jorle, Migdalia
27 Dwight Avenue
Spring Valley, NY 10977                        21602    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $8,000.00                                                                                          $8,000.00
WU, DEBBIE
2009 MARSTON DR
WOODLAND, CA 95776                             21603    9/29/2020       24 Hour Fitness USA, Inc.                                             $125.97                                                                      $125.97
Pierce, Trina
1016 Tilton Avenue
San Mateo, CA 94401                            21604    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00




                                                                                              Page 1261 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1262 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Vanstar Construction Co.
Jenkins & Kling, P.C.
c/o Katherine McLaughlin
150 N. Meramec, Suite 400
St. Louis, MO 63105                            21605    10/1/2020       24 Hour Fitness USA, Inc.                   $251,119.39                                                                                        $251,119.39
Sims, Whitney
7045 Flight Avenue
Los Angeles, CA 90045                          21606    10/5/2020    24 Hour Fitness Worldwide, Inc.                                          $250.00                                                                      $250.00
Dimmock, Jonathan
2551 Diamond Street
San Francisco, CA 94131                        21607    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Pocklington, Anne
227 Sherman St NW
Olympia, WA 98512                              21608    10/1/2020       24 Hour Fitness USA, Inc.                       $100.00                                                                                            $100.00
King, Kielen
6316 NE 59th Ct
Vancouver, WA 98661                            21609    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $487.79                                                                                            $487.79
Goh, Christina
2022 Central Rd. Apt 202
Fort Lee, NJ 07024                             21610    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $649.99                                                                      $649.99
Healon, Katheryn
1677 Green Briar Ln
Fallbrook, CA 92028                            21611    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $37,313.67                                                                                         $37,313.67
Terry, Carole
37 Harbor Lane 2A
New Rochelle, NY 10805                         21612    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $7,000.00                                                                                          $7,000.00
Trifu, Doru G
8747 Blythe Avenue
Orangevale, CA 95662                           21613    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $129.00                                                                                            $129.00
Morgan, Lewis & Bockius LLP
ATTN: Ronald Marks
1701 Market Street
Philadelphia, PA 19103‐2921                    21614    10/1/2020       24 Hour Fitness USA, Inc.                    $18,474.05             $2,938.05                                                                   $21,412.10
DML HVAC, Inc.
4214 FM 244 Rd
Anderson, TX 77830                             21615    9/30/2020       24 Hour Fitness USA, Inc.                   $170,433.00                                                                                        $170,433.00
Baguinon, Guiller
335 Olivine Ave
Lathrop , CA 95330                             21616    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
Stiles, Sharon
2815 Kings Crossing Dr #116
Kingwood, TX 77345                             21617    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $228.05                                                                                            $228.05
Lee, Daisy
1566 Ridgecrest Way
Monterey Park, CA 91754                        21618    10/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Heab, Suri
                                               21619    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $232.91                                                                                            $232.91
SECOND & SANTA MONICA BLVD ASSOCIATES
12381 WILSHIRE BLVD
STE 201
LOS ANGELES, CA 90025                          21620    10/1/2020       24 Hour Fitness USA, Inc.                   $739,969.57                                                                                        $739,969.57
Morga, Rodolfo
4557 Pacific Riviera Way
San Diego, CA 92154                            21621    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00

                                                                                              Page 1262 of 1495
                                                 Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1263 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                  Current General                                                Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                         Amount
Wendt Industries, Inc. dba Club Resource Group
Attn. Katie Kovenich
1875 N. MacArthur Drive
TRACY, CA 95376                                     21622    10/1/2020        24 Hour Fitness USA, Inc.                    $611,934.31                           $2,004,684.43                                              $2,616,618.74
Heab, Eang Hoy
                                                    21623    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $232.31                                                                                            $232.31
Maddi, Siddhartha
1920 Latham St
Apt 6
Mountain View, CA 94040                             21624    10/1/2020        24 Hour Fitness USA, Inc.                      $1,014.00                                                                                          $1,014.00
Choi, Yeunchul
134 Cartier Aisle
Irvine, CA 92620                                    21625    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Roseman, Stephen
523 Highland Dr.
Danville, CA 94526                                  21626    10/1/2020           24 San Francisco LLC                           $60.00                                                                                             $60.00
Song, Danny
729 El Camino Real Apt. 208
Burlingame, CA 94010                                21627    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $429.99                                 $429.99
Ghanem, Yolla
Arnoldo Casillas, Esq.
Casillas & Associates
3777 Long Beach Blvd., Third Floor
Long Beach, CA 90807                                21628    10/1/2020        24 Hour Fitness USA, Inc.                    $750,000.00                                                                                        $750,000.00
Meastas, Randy
P:(909) 268‐7853
nospeed@verizon.net
                                                    21629    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
Arami, Hilda E.
12402 Barbizon Dr.
Houston, TX 77089                                   21630    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $631.92                                                                                            $631.92
Plechetero, Carla Mae
975 53rd St, Unit 1
Oakland, CA 94608                                   21631    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $143.97                                 $143.97
Anthony, Linda
6217 Westcott St
Unit A
Houston, TX 77007                                   21632    10/4/2020        24 Hour Fitness USA, Inc.                                            $1,357.64                                                                    $1,357.64
Modeste, Andrea
273 Alpine Way
Woodbridge, NJ 07095                                21633    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Lewis, Jeffrey & Maria
533 Broadway, Unit 9
Santa Cruz, CA 95060                                21634    9/29/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Wang, Alice
51 Golden Glen St
Irvine, CA 92604                                    21635    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                             $41.99
Smith, Sheryl
2729 Dashwood St
Lakewood, CA 90712                                  21636    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $306.67                                                                                            $306.67
Romo, Josue M.
3037 Salonie Ct
Modesto, CA 95355                                   21637    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                          $1,399.98


                                                                                                     Page 1263 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1264 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
MONTESDEOCA, ANGELO
28 CHURCH ST UNIT 5
LODI, NJ 07644‐2437                            21638    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $268.70                                                                                         $268.70
Horton, Victoria Gaye
1415 L Street
Suite 250
Sacramento, CA 95814                           21639    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,480.00                                                                                       $1,480.00
Kaufman, Steven
Basser‐Kaufman 222, LLC
Attn: Marc Kemp
151 Irving Place
Woodmere, NY 11598                             21640    10/1/2020       24 Hour Fitness USA, Inc.                 $1,694,765.84                                                                                   $1,694,765.84
Overchuck, Adeline
4620 Randolph Road
Rockville, MD 20852                            21641    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,100.00                                                                                       $1,100.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                             21642    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $23,006.92                                                                                      $23,006.92
WILLIAMS, CHARLOTTE
520 EVERGREEN ST APT 4
INGLEWOOD , CA 90302                           21643    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Wilson, Blake
8070 E Treeview CT
Anaheim, CA 92808                              21644    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                         $429.00
Raymond Construction Co., Inc.
Attn: Tammy Dailey
4407 N. Beltwood Pkwy, Ste #106
Dallas, TX 75244                               21645    10/1/2020       24 Hour Fitness USA, Inc.                                                        $565,538.00                                                $565,538.00
Mollman, Mark
5141 W Wooley Rd
Oxnard, CA 93035                               21646    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $3,504.00                                                                    $3,504.00
1601 PCH, LP
Husch Blackwell LLP
c/o Caleb T. Holzaepfel
736 Georgia Avenue, Suite 300
Chattanooga, TN 37402                          21647    10/1/2020       24 Hour Fitness USA, Inc.                   $409,685.94        $410,563.91                                                                  $820,249.85
RU Rainbow Blvd Las Vegas NV, LLC
Marc C. Forsythe, Attorney
Goe Forsythe & Hodges LLP
18101 Von Karman Avenue, Suite 1200
Irvine, CA 92612                               21648    10/1/2020       24 Hour Fitness USA, Inc.                   $237,135.48                                                                                     $237,135.48
Teodoro, Erika
3956 E Lindenwood Dr.
Ontario, CA 91761                              21649    10/5/2020    24 Hour Fitness Worldwide, Inc.                                        $46.99                                                                       $46.99
Carr, Amanda
25443 Navajo Dr
Lake Forest, CA 92630                          21650    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $3,002.00                                                                                       $3,002.00
Riordan, Christopher P
6796 Corte Adalina
Carlsbad, CA 92009                             21651    10/1/2020       24 Hour Fitness USA, Inc.                                       $32,194.00                                                                   $32,194.00




                                                                                              Page 1264 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1265 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
KONE, Inc.
Nilan Johnson Lewis PA
Gregory Bromen
250 Marquette Ave. South, Suite 800
Minneapolis, MN 55401                           21652    10/1/2020       24 Hour Fitness USA, Inc.                   $144,267.94                           $19,399.52                                                $163,667.46
Briggs, Jill
239 East 115th Street
Apartment E2
New York, NY 10029                              21653    10/1/2020       24 Hour Fitness USA, Inc.                       $420.00                                                                                         $420.00
Formosa, Carla
1 San Pedro Pl.
San Ramon, CA 94583                             21654    10/1/2020       24 Hour Fitness USA, Inc.                       $112.71                                                                                         $112.71
MESCO, RICHARD H.
1186 NEW YORK DRIVE
ALTADENA, CA 91001‐5139                         21655    10/1/2020       24 Hour Fitness USA, Inc.                                        $2,149.95                                                                    $2,149.95
DAVIS, AUDREY
28212 HOT SPRINGS AVE
CANYON COUNTRY, CA 91351                        21656    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $59.14                                                                                          $59.14
Meador, Rick
8921 Kittiwake Street
Littleton, CO 80126                             21657    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $14,400.00                                                                                      $14,400.00
Weingarten Nostat, Inc.
Jenny J. Hyun
Vice President/Associate General Counsel
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                               21658    10/1/2020       24 Hour Fitness USA, Inc.                   $661,993.96                                                                                     $661,993.96
Forey, Roxanne
533 Pepper Tree Dr.
Brea, CA 92821                                  21659    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Medina, Anthony
212 S Kraemer blvd, #1503
Placentia, CA 92870                             21660    10/1/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                           $0.00
Gibson, John
4214 W.Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                               21661    9/29/2020            RS FIT NW LLC                              $636.35                                                                                         $636.35
Allen, Alana
Sharlene Ligons
Law Offices of John L. Burris
Ben Nisenbaum
7677 Oakport Street, Suite 1120
Oakland, CA 94621                               21662    10/1/2020       24 Hour Fitness USA, Inc.                   $100,000.00                                                                                     $100,000.00
Arnold, Rose
25 Olga Way
Roseville, CA 95661                             21663    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $75.00                                                                       $75.00
Yohannan, Nancy
3100 La Terrace Cir.
San Jose, CA 95123‐5317                         21664    10/1/2020       24 Hour Fitness USA, Inc.                       $288.00                                                                                         $288.00
Benedict, Eileen
984 Vista Pointe Place
Santa Paula, CA 93060                           21665    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $95.00                                                                                          $95.00



                                                                                               Page 1265 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1266 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
MIZUO, JANNA
99832 MEA'ALA STREET
AIEA, HI 96701                                   21666    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Gambino, Cathy
1331 N. Craig Allen Drive
Azusa, CA 91702                                  21667    10/2/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                           $0.00
Duncantell, Rose
12664 Shorewood Ln
Victorville, CA 92395                            21668    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $292.95                                                                                         $292.95
Robinson, Melba
9822 Retherford Drive
Houston , TX 77086                               21669    10/1/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                           $0.00
KRISHTAL, ELLA
12 EXETER RD
FORDS, NJ 08863                                  21670    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $510.37                                 $510.37
Johnson, Kathryn S
01017 SW Comus St
Portland, OR 97219                               21671    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,644.00                                                                                       $1,644.00
Lopez, Omar
3216 International Blvd, apt 12
Oakland, CA 94601                                21672    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                         $429.99                                                    $429.99
TR Wateridge LLC
Holland & Knight LLP
c/o Barbra R. Parlin, Esq.
31 West 52nd Street
New York, NY 10019                               21673    10/1/2020       24 Hour Fitness USA, Inc.                                       $10,469.07                                                                   $10,469.07
Bullman, Vicki L
719 Cragmont Ave
Berkeley, CA 94708                               21674    10/1/2020       24 Hour Fitness USA, Inc.                                          $459.00                                                                      $459.00
PWRP ‐ Kent LLC
Hahn & Hahn LLP
c/o Dean G. Rallis Jr.
301 E. Colorado Blvd., Ninth Floor
Pasadena, CA 91101‐1977                          21675    10/1/2020       24 Hour Fitness USA, Inc.                   $139,523.44        $133,701.48                                                                  $273,224.92
Crump, Heidie C
12614 C Bar Drive
Santa Fe, TX 77510                               21676    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $373.33                                                                                         $373.33
Saephanh, Man
1867 Minnesota St
Fairfield, CA 94533                              21677    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $200.00                                                                      $200.00
Yang, Vam
2707 Toy Ave
Sacramento, CA 95822                             21678    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Vanstar Construction Co.
Jenkins & Kling, P.C.
c/o: Katherine I McLaughline
150 N. Meramec, Suite 400
St. Louis, MO 63105                              21679    10/1/2020       24 Hour Fitness USA, Inc.                    $44,170.58                                                                                      $44,170.58
Lewis, Jamaal
625 W. 112th St.
Los Angeles , CA 90044                           21680    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $70,000.00                                                                                      $70,000.00
Kathke, Claudia
5313 Collins Avenue # 1004
Miami Beach, FL 33140                            21681    10/3/2020       24 Hour Fitness USA, Inc.                       $499.92                                                                                         $499.92

                                                                                                Page 1266 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1267 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
MCMILLAN, SAMUEL
2425 DUNAWAY DR.
SANTA ROSA, CA 95403                           21682    10/1/2020       24 Hour Fitness USA, Inc.                     $1,551.44                                                                                          $1,551.44
Carson, Eugene
18857 Ravenhurst Way
Riverside, CA 92504                            21683    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $15,544.00                                                                                         $15,544.00
Clark, Shannon
1111 Columbus Drive
Milpitas, CA 95035                             21684    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $59.98                                                                                             $59.98
Zook, Peter
6717 Sycamore Ave NW
Seattle, WA 98117                              21685    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $1,250.74                                                                    $1,250.74
Ronan, Anne Dudek
259 Forest Road
Douglaston, NY 11363                           21686    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $3,597.00                                                                                          $3,597.00
Meyer, Derek
Law Office of Kendrick Moxon
Kendrick Moxon
3500 West Olive Ave,. Ste. 300
Burbank, CA 91505                              21687    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $230.00                                                                                            $230.00
Ross, Barbara
3424 Mirasol Avenue
Oakland, CA 94605                              21688    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,011.00                                                                                          $1,011.00
Jackson, Emma
4443 W 68th Avenue
Westminster, CO 80030                          21689    10/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Schick, Michael
2647 W 900 N
Lehi, UT 84043                                 21690    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
TRAVERS, TIMOTHY J.
1053 LOMA DR.
HERMOSA BEACH, CA 90254                        21691    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $700.00                                                                      $700.00
Patel, Ankit
4029 Lambert Way
Hayward, CA 94541                              21692    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $880.00                                                                      $880.00
Underwood, Eli
Ellen Franklin
264 E. Washington Blvd Apt.111
Pasadena, CA 91104                             21693    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $144.95                                                                      $144.95
Estevez, Jose
1111 POST OAK BLVD APT 316
Houston, TX 77056                              21694    10/1/2020       24 Hour Fitness USA, Inc.                       $262.32                                                                                            $262.32
Hill, Ronald
1190 Napa Avenue
Chula Vista, CA 91911                          21695    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Hobday, Tracy & Lorie
36089 Donny Circle
Palm Desert, CA 92211                          21696    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Bierbrodt, Candace
6218 Córdoba Court
Long Beach, CA 90803                           21697    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Joadder, Pinaki
35001 Lilac Loop
Union City, CA 94587                           21698    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00

                                                                                              Page 1267 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1268 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Josue, Marissa C
1608 Country Vistas Lane
Bonita, CA 91902                                21699    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $444.57                                                                                         $444.57
DIAZ, JOSEFINE RAELINE
2214 CEDAR STREET
SANTA ANA, CA 92707                             21700    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                          $40.00
Liu, Valerie Kam
33561 Marlinspike Dr.
Dana Point, CA 92629                            21701    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $99.00                                                                       $99.00
AHLHEIM, STEPHEN & LAURA
2209 FIRST CAPITOL DRIVE
ST. CHARLES, MO 63301                           21702    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Perez, Albert A.
95 195 Kehepue Pl.
Mililani, HI 96789                              21703    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $367.61                                                                                         $367.61
Sherrod‐Myrick, Jolita
29 Williamson Ave.
Hillside, NJ 07205                              21704    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $500.00                                                                      $500.00
Johnson Controls Security Solutions LLC
10405 Crosspoint Blvd
Indianapolis, IN 46256                          21705    10/1/2020     24 Hour Fitness Holdings LLC                  $243,532.98                                                                                     $243,532.98
Mu, Xiyan
14310 Hillcrest Dr
Chino Hills , CA 91709                          21706    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Kirkpatrick, Carla Jean
P.O. Box 91449
San Diego, CA 92169                             21707    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $36.74                                                                                          $36.74
JOHNSON CONTROLS FIRE PROTECTION
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                          21708    10/1/2020     24 Hour Fitness Holdings LLC                  $361,482.19                                                                                     $361,482.19
Nat, III, Andrew A.
21402 Crystal Greens Dr.
Katy, TX 77450                                  21709    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Lim, Victor
850 Prospect Ave.
Oakland, CA 94610                               21710    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $483.00                                                                                         $483.00
Uribe, Maria
P.O. Box 281
Magnolia, TX 77353                              21711    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                         $360.00
SW3LH, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                         21712    10/2/2020       24 Hour Fitness USA, Inc.                   $285,892.89         $41,861.40                                                                  $327,754.29
Sridhar, Akshayalakshmi
19115 Ballinger Way NE, Apt 201
Lake Forest Park, WA 98155                      21713    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $173.89                                                                                         $173.89
Dickerson, Chris
P.O. Box 61158
Los Angeles, CA 90061                           21714    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Seven Hills Properties 31, LLC
Ballard Spahr LLP
Craig Solomon Ganz
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                               21715    10/1/2020    24 Hour Fitness Worldwide, Inc.                $230,071.00                                                                                     $230,071.00

                                                                                               Page 1268 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1269 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Jimenez Jr., Ricardo
13115 Le Parc Blvd. #37
Chino Hills, CA 91709                        21716    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $429.99                                 $429.99
Ashkar, George
2267 29th St
Santa Monica, CA 90405‐2007                  21717    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Harutyunyan, Anna
555 John Muir Dr, Apt B602
San Francisco, CA 94132                      21718    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                         $215.00
MYERS, STEVEN
1906 EAGLE POINT ROAD
CROSBY, TX 77532                             21719    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $192.13                                                                                         $192.13
Collins, Linda Susan
6524 Silent Creek SE
Snoqualmie, WA 98065                         21720    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $814.00                                                                                         $814.00
Chard‐Yaron, Sharon
5216 Renaissance Ave.
San Diego, CA 92122                          21721    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $69.40                                                                                          $69.40
Chang, Denise L
99‐832 Meaala St.
Aiea, HI 96701                               21722    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $684.00                                                                                         $684.00
Green, Cheryl A.
1200 Warburton Ave Unit #44
Yonkers, NY 10701                            21723    10/1/2020      24 Hour Fitness Holdings LLC                     $1,424.00                                                                                       $1,424.00
Alvarez, Elena
3226 Eagle St.
Los Angeles, CA 90063                        21724    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $27.55                                                                                          $27.55
FORMOSA, MARIO
1 SAN PEDRO PL.
SAN RAMON, CA 94583                          21725    10/1/2020        24 Hour Fitness USA, Inc.                         $76.90                                                                                          $76.90
Cook, Aalyah
9830 Dale Ave
#142
Spring Valley, CA 91977                      21726    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $340.00                                                                                         $340.00
Cebulske, Jeffrey S
300 Eagles Court
Trophy Club, TX 76262                        21727    10/1/2020    24 Hour Fitness United States, Inc.                  $135.63                                                                                         $135.63
ITATA, DARA
1720 MORNING DOVE
AUBREY, TX 76227                             21728    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Bhardwaj, Sumita
3113 Naomi Court
Pinole, CA 94564                             21729    10/2/2020        24 Hour Fitness USA, Inc.                                                             $441.99                                                    $441.99
LEE, YONG S
13370 ST ANDREWS DR MUTUAL 12 #69F
SEAL BEACH, CA 90740                         21730    9/29/2020     24 Hour Fitness Worldwide, Inc.                      $31.99                                                                                          $31.99
Uchitel, Kathleen
2012 W Vine Dr
Fort Collins, CO 80521                       21731    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                         $125.97
Errante, Joseph
105 Vreeland Ave
Boonton, NJ 07005                            21732    10/1/2020        24 Hour Fitness USA, Inc.                        $162.25                                                                                         $162.25



                                                                                              Page 1269 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1270 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                              Current 503(b)(9)
                                                                                                                                 Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                  Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                       Amount
Thompson, Debra
1001 Cooper Point Rd SW
Suite 140‐167
Olympia, WA 98502                             21733    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $1,574.56                                                                     $1,574.56
Knapke, Jamie
18201 E. Peakview Place
Aurora, CO 80016                              21734    10/1/2020       24 Hour Fitness USA, Inc.                        $17.83                                                                                           $17.83
SunBrewer Partners, L.P.
Michael D. Breslauer, Esq.
Solomon Ward Seidenwurm & Smith, LLP
401 B Street, Suite 1200
San Diego, CA 92101                           21735    10/1/2020    24 Hour Fitness Worldwide, Inc.                $261,473.61                                                                                      $261,473.61
Brown, Kenneth W.
3600 Data Drive Apt 370
Rancho Cordova, CA 95670‐7403                 21736    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $988.00                                                                                          $988.00
Serpas, Rene
10531 Huntington Way Dr
Houston, TX 77099                             21737    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                             $572.00                                 $572.00
Session, Sonya
402 Broadway St. Apt 85
San Francisco., Ca. 94133                     21738    10/3/2020    24 Hour Fitness Worldwide, Inc.                                     $3,025.00                             $3,057.00                               $6,082.00
Itata, Ndifreke
1720 Morning Dove
Aubrey, TX 76227                              21739    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                          $250.00
Gonzalez, Eric
2301 Kentia St
Oxnard, CA 93036                              21740    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $119.04                                                                                          $119.04
HAMMOND, CHESTER
10108 FAYWOOD ST
BELLFLOWER, CA 90706                          21741    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $234.00                                                                                          $234.00
HINES, AUSTIN
1001 E CALIFORNIA AVE
APT #17
GLENDALE, CA 91206                            21742    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,100.00                                                                                        $1,100.00
Hansen, Sean
4969 Eastridge Ln
Apt. #175
Salt Lake City, UT 84117                      21743    10/1/2020       24 Hour Fitness USA, Inc.                       $124.89                                                                                          $124.89
Stephens, Samarra V
451 Nova Albion Way
San Rafael , CA 94903                         21744    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $315.00                                                                                          $315.00
Battle, Anyesha
134‐32 232nd Street
Queens, NY 11413                              21745    10/2/2020     24 Hour Fitness Holdings LLC                       $92.38                                                                                           $92.38
Huff, Charles
Samantha Banks, Esquire
1600 Market Street, Suite 3600
Philadelphia, PA 19103‐7286                   21746    10/1/2020       24 Hour Fitness USA, Inc.                 $1,576,688.83               $0.00             $0.00                                              $1,576,688.83
Weir, Jeanne
1256 Oak Street
San Mateo, CA 94402                           21747    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $901.00                                                                                          $901.00
RASTAVAN, NAHID
4980 WINDY CIRCLE
YORBA LINDA, CA 92867                         21748    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                          $399.00

                                                                                             Page 1270 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1271 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Stevens, Danny
2129 FM 2920 Ste 190‐122
Spring, TX 77388                               21749    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $657.00                                                                                            $657.00
Caparino, Valerie J
15945 Rosalita Drive
La Mirada, CA 90638‐4135                       21750    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $474.00                                                                                            $474.00
Astudillo, Gustavo
4956 Melrose Ave
Los Angeles, CA 90029                          21751    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98
Alharbi, Mazen
7040 Hanover Parkway
Apt. D1
Greenbelt, MD 20770                            21752    10/1/2020       24 Hour Fitness USA, Inc.                        $89.98                                                                                             $89.98
Derezil, Sandy
118‐17 234th Street
Cambria Heights, NY 11411                      21753    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
STEINER, PEGGY
24260 ‐ 133RD AVE. S.E.
KENT, WA 98042                                 21754    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $309.26                                                                                            $309.26
Powitzky, Kristine
3706 Sheldon Dr.
Pearland, TX 77584‐8378                        21755    10/1/2020       24 Hour Fitness USA, Inc.                        $62.24                                                                                             $62.24
Podhorecki, Mark
31 Rebecca Lane
San Francisco, CA 94124                        21756    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                               $200.00                                 $200.00
Ur, Gary
24452 Lantern Hill Drive
Unit F
Dana Point, CA 92629                           21757    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $16,378.00                                                                                         $16,378.00
Li, Jennifer
231 Helado Road
Fremont, CA 94539                              21758    10/1/2020       24 Hour Fitness USA, Inc.                                             $699.99                                                                      $699.99
Lake, Rachelle
2917 Cottingham St.
Oceanside, CA 92054                            21759    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00
Aboytes, Jeanette
407 Standish St
Redwood City, CA 94063                         21760    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Yani, Moheb Shawky
2267 29th St
Santa Monica, CA 90405‐2007                    21761    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                            $900.00
Pesce, Ida
8365 Shore Road
Brooklyn, NY 11209                             21762    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                            21763    9/29/2020    24 Hour Fitness Worldwide, Inc.                                        $1,440.00                                                                    $1,440.00
Greenberg, Saminh
PO BOX 8863
Calabasas, CA 91372                            21764    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Steubs, Eric
1006 California St.
Apt C
Huntington Beach, CA 92648                     21765    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $1,299.00                                                                    $1,299.00

                                                                                              Page 1271 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1272 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Mendoza, Maria Elena
14142 Dumont Ln
Westminster, CA 92683                          21766    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $300.00                                                                      $300.00
Donovan, Isaiah
10309 stone ave north
Seattle, FL 98113                              21767    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $126.00                                                                      $126.00
Sterlin, Oleg
8 Mount Venon Way
Whippany, NJ 07981                             21768    10/1/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                         $150.00
Cal Select Builders, Inc
Amy D. Brown
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange Street, Suite 300
Wilmington, DE 19801                           21769    10/1/2020        24 Hour Fitness USA, Inc.                  $1,622,005.79                                                                                   $1,622,005.79
Blackwell, Sandra
1466 N. Clybourn Avenue
Burbank, CA 91505                              21770    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $430.00                                                                      $430.00
JOHNSON CONTROLS FIRE PROTECTION
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                         21771    10/1/2020      24 Hour Fitness Holdings LLC                   $361,482.19                                                                                     $361,482.19
O'Rourke, Maureen
19020 Dorena St
Portland, OR 97229                             21772    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
JACKSON, DAWSON
1028 ELM LANE 1
PASADENA, CA 91103                             21773    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $599.00                                                                                         $599.00
Foster, Tiara R
8241 Elliott Green
Buena Park, CA 90621                           21774    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $312.00                                                                                         $312.00
Benedict, Kregar Douglas
984 Vista Pointe Place
Santa Paula, CA 93060                          21775    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                          $90.00
Gardner, Mark A.
3917 Lighthouse Ave.
Las Vegas, NV 89110                            21776    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $45.00                                                                                          $45.00
Johnson, Christopher
211 Via La Soledad
Redondo Beach, CA 90277                        21777    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,380.00                                                                                       $1,380.00
Linson, Felicia
14287 Baker St.
Westminster, CA 92683                          21778    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $901.14                                                                      $901.14
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                              21779    9/29/2020              RS FIT CA LLC                              $636.35                                                                                         $636.35
Agharanya, Chima
118‐17 234th Street
Cambria Heights, NY 11411                      21780    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $95.00                                                                                          $95.00
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                             21781    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $296,255.70                                                                                     $296,255.70


                                                                                                Page 1272 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1273 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Matzuk, Chris
11 Homer Ave
Morris Plains, NJ 07950                         21782    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $55.44                                                                                          $55.44
Almanza, Lia M
415 4th Place
Port Hueneme, CA 93041                          21783    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $55.59                                                                                          $55.59
Gonsalves, Denny
7 Lyndhurst Court
Belmont, CA 94002                               21784    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,224.00                                                                                       $1,224.00
Barba, Fernando
3720 Emerald St. Apt C3
Torrance, CA 90503                              21785    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Delaney, Ron
152 Spotted Rail Ridge
Leander, TX 78641                               21786    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $400.00                                                                      $400.00
Buck, Jody
9200 Greenwood Ave N #207
Seattle, WA 98103                               21787    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $153.01                                                                                         $153.01
Phy, Thomas
4804 Jennifer Ct
Union City, CA 94587                            21788    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Jadhav, Shruti
667 Hancock Drive
Folsom, CA 95630                                21789    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $699.00                                 $699.00
Seven Hills Properties 31, LLC
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                               21790    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $230,071.00                                                                                     $230,071.00
Vital Pharmaceuticals, Inc.
1600 North Park Drive
Weston, FL 33326                                21791    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $754,436.40                                                                                     $754,436.40
Braden, Janet
2294 Almaden Road #A
San Jose, CA 95125                              21792    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $50.04                                                                                          $50.04
Matavosian, Selena
3041 W. 7th St Apt #504
Los Angeles, CA 90005                           21793    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
LIANG, SOPHIA
275 E GREEN ST
1451
PASADENA, CA 91101                              21794    10/1/2020    24 Hour Fitness United States, Inc.                  $289.99                                                                                         $289.99
Shaw, Barbara Lynn
150 East Joseph St
Moonachie, NJ 07074                             21795    11/10/2020    24 Hour Fitness Worldwide, Inc.                      $64.98                                                                                          $64.98
Chan, Wendy
1371 35th Ave.
San Francisco, CA 94122                         21796    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Young, Maria A.
8 Carwall Ave
Mount Vemon, NY 10552                           21797    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                              21798    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $23,006.92                                                                                      $23,006.92

                                                                                                 Page 1273 of 1495
                                          Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1274 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Vanstar Construction Co.
Jenkins & Kling, P.C
c/o: Katherine I McLaughlin
150 N. Meramec, Suite 400
St. Louis, MO 63105                          21799    10/1/2020       24 Hour Fitness USA, Inc.                     $1,204.00                                                                                          $1,204.00
Pradhan, Rachel
220 N. Curtis Way
Anaheim, CA 92806                            21800    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                             $63.98
TIGNO, MELISSA
16479 PATINA COURT
Chino Hills, CA 91709                        21801    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $280.00                                                                                            $280.00
Kent, Justin
3001 N. Broadway # 31322
Los Angeles, CA 90031                        21802    10/2/2020       24 Hour Fitness USA, Inc.                     $2,500.00                                                                                          $2,500.00
Pham, Tony
205 Summit Vista
Lake Forest, CA 92630                        21803    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Johnson, Terry
2278 W La Loma Dr
Rancho Cordova, CA 95670                     21804    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $412.00                                                                                            $412.00
SCHULLER, TERRY
9764 LOST COLT CIRCLE
LAS VEGAS, NV 89117                          21805    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                                $49.00                                  $49.00
Nguyen, Trinh
381 Hyde Park Dr
San Jose, CA 95136                           21806    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                             21807    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Rettig, Brandy
9450 14th Ave. SW
Seattle, WA 98106                            21808    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $77.50                                                                                             $77.50
CARDENAS, CHRISTINA M.
212 SOUTH ORANGE AVE APT106
BREA, CA 92821‐4995                          21809    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $105.00                                                                                            $105.00
Jimenez, Juan E Medina
212 S. Kraemer Blvd, #1503
Placentia, CA 92870                          21810    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $181.86                                                                                            $181.86
Cho, Kyong
12639 Burgess Ave.
La Mirada, CA 90638                          21811    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
McLaurin, Sheryl
3 Park Lane #2F
Mount Vernon, NY 10552                       21812    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Yuan, He
1252 Spaich Dr
San Jose, CA 95117                           21813    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $324.99                                                                                            $324.99
LUQUE, LEE
19425 SOLEDAD CANYON RD #188
CANYON COUNTRY, CA 91350                     21814    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
ANDERSON, ERIC
13 Calella
Laguna Niguel, CA 92677                      21815    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $8.40                                                                                           $8.40


                                                                                            Page 1274 of 1495
                                                         Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1275 of 1495
                                                                                                              Claim Register
                                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                                            Case No. 20‐11558

                                                                                                                        Current General                                                Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                            Amount                                                         Amount
Hong, Marion M
1811 Helene Court
San Mateo, CA 94401                                         21816    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
BUCCOLA, KEVIN
4238 THERESA LANE
MERCED, CA 95348                                            21817    10/1/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                              $0.00
Johnson, Steven R
01017 SW Comus St
Portland, OR 97219                                          21818    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                             $49.99
Post‐Letourneau, Lisa
7733 E. Appaloosa Trail
Orange, CA 92869                                            21819    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $52.76                                                                                             $52.76
DELMURO, STEPHEN P
1622 W. ELSEGUNDO BLVD #15
GARDENA, CA 90249‐2017                                      21820    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
DENG, XUAN
2611 NE 123rd
Seattle, WA 98125                                           21821    10/1/2020       24 Hour Fitness USA, Inc.                       $650.00                                                                                            $650.00
Ramon, Miranda
c/o Glaze Garret, PLLC
P.O. Box 1599
Gilmer, TX 75644                                            21822    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Martinez, Alex
1840 W.Whittier Blvd #74
LA Habra, CA 90631                                          21823    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Ramirez, Yeovany Cheron
4844 Lancaster Dr NE Apt 234
Salem, OR 97305                                             21824    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $173.68                                                                                            $173.68
Jonesl, Viletta
1413 Paseo Madrones
San Dimas, CA 91773‐4213                                    21825    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Goldberg, JoAnna
1000 Fairwinds Drive
Annapolis, MD 21409                                         21826    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $910.00                                                                                            $910.00
Spectrum Reach
Spectrum
1600 Dublin Rd
Columbus, OH 43215                                          21827    10/1/2020    24 Hour Fitness Worldwide, Inc.                $542,687.16                                                                                        $542,687.16

Sunnybrook Ridge Owners Care of Doug Bean & Associates
P.O. Box 2519
Portland, OR 97208                                          21828    10/1/2020       24 Hour Fitness USA, Inc.                                                             $9,725.00                                                  $9,725.00
Ramon, Miranda
Miranda Ramon in the care of
Glaze Garrett PLLC
P.O. Box 1599
Gilmer, TX 75644                                            21829    10/1/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Sprick, Jim
28261 La Bajada
Laguna Niguel, CA 92677                                     21830    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00




                                                                                                           Page 1275 of 1495
                                                 Case 20-11558-KBO                 Doc 1102-1                   Filed 10/21/20              Page 1276 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                    Amount
Wendt Industries, Inc. dba Club Resource Group
Attn. Katie Kovenich
Wendt Industries, Inc. dba Club Resource Group
1875 N. MacArthur Drive
Tracy, CA 95376                                     21831    10/1/2020          RS FIT Holdings LLC                        $4,784.96                                                                                       $4,784.96
Koessel, Kassandra
5823 Alameda Ave
Richmond, CA 94804                                  21832    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
LHR Renaissance Marketplace South, LLC
Brian T. Harvey, Esq.
Buchalter, A Professional Corporation
1000 Wlshire Blvd., Suite 1500
Los Angeles, CA 90017                               21833    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $41,009.44                                                                                      $41,009.44
Showers, Donald D.
5066 Miguel Drive
Oakley, CA 94561                                    21834    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $3,500.00                                                                                       $3,500.00
Lalwani, Sunil
916 Calle Canta
Glendale, CA 91208                                  21835    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Puerner, Jennifer
1320 Stonehaven Avenue
Broomfield, CO 80020                                21836    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $96.00                                                                                          $96.00
Delaney, Joan
152 Spotted Rail Ridge
Leander, TX 78641                                   21837    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $400.00                                                                      $400.00
Falldine, Jeni
800 Harrison St., Apt. D
Seattle, WA 98109                                   21838    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $105.81                                                                                         $105.81
Minassian, Theodean
10059 Pinewood Ave. #105
Tujunga, CA 91042                                   21839    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $3,025.00                                                                    $3,025.00
Quan, Eric
1131 W. 185th Street
Gardena, CA 90248                                   21840    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Wang, Yining
1326 Mountain Ave, Apt G
Duarte, CA 91010‐2461                               21841    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $276.25                                                                                         $276.25
Tamaru, Michyle
91‐1039 Holi Street
Kapolei, HI 96707                                   21842     9/9/2020    24 Hour Fitness Worldwide, Inc.                     $59.61                                                                                          $59.61
Schaefer, Josef
1645 Rock Creek Ridge Blvd
SW North Bend, WA 98045                             21843    9/18/2020       24 Hour Fitness USA, Inc.                     $1,399.89                                                                                       $1,399.89
Santijaroennon, Thongchai
15357 Cabell Ave
Bellflower, CA 90706                                21844    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Wong, Matthew
17903 Doty Ave
Torrance, CA 90504                                  21845    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
COOMBS, SUSAN H
217 BRECKENWOOD WAY
SACRAMENTO, CA 95864                                21846    9/29/2020       24 Hour Fitness USA, Inc.                       $450.00                                                                                         $450.00



                                                                                                      Page 1276 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1277 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Sprick, Jacob
28261 La Bajada
Laguna Niguel, CA 92677                         21847    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Sakirkin, Sergey Nikolaevich
1080 West 3300 South Apt. 2146
Salt Lake City, UT 84119                        21848    9/29/2020        24 Hour Fitness USA, Inc.                                              $340.40                              $340.40                                 $680.80
Letourneau, David
7733 E. Appaloosa Trail
Orange , CA 92869                               21849    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $52.50                                                                                             $52.50
Wright, Dave
9553 Beach Ave #39
Bellflower, Ca 90706                            21850    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Dunphy, Katie
54589 Tanglewood
La Quinta, CA 92253                             21851     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                             $429.99                                                    $429.99
Gurtiza, Richard
23218 74th Ave W.
Edmonds, WA 98026                               21852    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $7,000.00                                                                                          $7,000.00
Sung, Kian
2151 Vollan Way
Sacramento, CA 95822                            21853    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Cronquist, Steven
4409 Onyx Ct.
Bakersfield, CA 93308                           21854    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $25,000.00                                                                                         $25,000.00
Hall, Michelle Leigh
1534 W. Heartland Dr. C103
Kuna, ID 83634                                  21855    9/29/2020    24 Hour Fitness United States, Inc.                $1,541.00                                                                                          $1,541.00
Joslin, Audra
2208 Lavern St. #B
Arlington, TX 76013                             21856    9/29/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Lyons Market Street, LLC
St. James Law, P.C.
22 Battery Street, Suite 888
San Francisco, CA 94111                         21857    9/29/2020        24 Hour Fitness USA, Inc.                  $1,021,491.81                                                                                      $1,021,491.81
McCarville, Mike
13515 Choco Rd.
Apple Valley, CA 92308                          21858    9/29/2020     24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                          $1,520.00
SAKOI, ALAN
PO BOX 720667
San Diego, CA 92172‐0667                        21859    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                             $30.00
McCarville, Mara
13515 Choco Rd.
Apple Valley, CA 92308                          21860    9/29/2020    24 Hour Fitness United States, Inc.                $1,520.00                                                                                          $1,520.00
Parents of Jayden Villegas, A Minor
5915 Ponce de Leon Bl
#21
Coral Gables, FL 33146‐2435                     21861    9/29/2020        24 Hour Fitness USA, Inc.                    $100,000.00                                                                                        $100,000.00
Caballero, Alexandra
421 Encina Avenue
Menlo Park, CA 94025                            21862    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $290.00                                                                                            $290.00
CHIMED, SAIKHANBILEG
1271 BRETTONWOOD WAY
LITTLETON, CO 80129                             21863    9/29/2020              24 Denver LLC                            $1,120.00                                                                                          $1,120.00


                                                                                                 Page 1277 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1278 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
McIntyre, Lloyd
3067 Cray Ct
SAN JOSE, CA 95121                              21864    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $8,991.67                                                                                       $8,991.67
Cronquist, Ruth
4409 Onyx Ct.
Bakersfield, CA 93308                           21865    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $25,000.00                                                                                      $25,000.00
Ramirez, Angela
1925 Clyde Jean Place
Fairfield, CA 94533                             21866    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                         $720.00
Singh, Harmanjit
8 Trenton
Irvine, CA 92620                                21867    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
Arafa, Mostapha
29307 Quaiwood Dr
Rolling Hills Estates, CA 90275                 21868    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                         $325.00
Colin, Sadrac
2453 Cherokee Park Place
Colorado Springs, CO 80915                      21869    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
VALDEZ, BEATRIZ
23142 BOTKINS RD
HOCKLEY, TX 77447                               21870    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                         $360.00
Haile, Yohanes
3730 W. 27th Street
Apt. 303
Los Angeles, CA 90018                           21871    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Asakawa, Stuart
8927 Adobe Bluffs Drive
San Diego, CA 92129‐4400                        21872    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
do it outdoors media, llc
3111 Farmtrail Road
York, PA 17406                                  21873    10/1/2020        24 Hour Fitness USA, Inc.                     $98,725.00                                                                                      $98,725.00
GARRITANO , KELLI
2413 ANTLER POINT DR
HENDERSON, NV 89074                             21874    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Rodriguez, Abigail
3335 Homestead Rd., Apt. 27
Santa Clara, CA                                 21875    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Ho, Ken
9329 Pitkin Street
Rosemead, CA 91770                              21876    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $30.00                                                                       $30.00
Ur, Ryan
156 West 15 th street, Apt # 2C
NewYork, NY 10011                               21877    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $16,375.00                                                                                      $16,375.00
Thanh, Danielle Mae
3525 Ruby Place
San Jose, CA 95148                              21878    10/1/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                         $500.00
Powers, Chiristine
2766 ValleyCreek Circle
Chula Vista, CA 91914                           21879    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
PHUNG, LAM
18839 CHASE STREET
NORTHRIDGE, CA 91324                            21880    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99



                                                                                                 Page 1278 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1279 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Ausejo, Pamela
592 E 40th
Eugene, OR 97405                               21881    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $73.98                                                                                             $73.98
Reza, Syed Sajjad
657 Huntington Dr
Highlands Ranch, CO 80126‐4738                 21882    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Story, Jennifer
233 Crepe Myrtle Lane
Murphy, TX 75094                               21883    10/1/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Mant, Anita Gail
9469 Yew St
Rancho Cucamonga, CA 91730‐2249                21884    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $17,512.60                                                                                         $17,512.60
Dyer, Jason
304 Sarahs Lane
Liberty Hill, TX 78642                         21885    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Popick, Noah Kane
271 E 16th St
Costa Mesa, CA 92627                           21886    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $41.88                                                                                             $41.88
Yannam, Jaya
17484 NW Woodrush Way
Portland, OR 97229                             21887    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Serna, Raymond
3196 Wicklow Dr
Riverside, CA 92503                            21888    10/1/2020    24 Hour Fitness Worldwide, Inc.           $201,000,000.00                                                                                    $201,000,000.00
Tatum, Martinez
2453 Cherokee Park Place Colorado
Springs, CO 80915                              21889    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $105.00                                                                                            $105.00
Damirez, Ja Verlet
838 Ashcomb Dr
La Puente, CA 91744                            21890    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                            $249.96
Templado, Soyoon
276 Rodeo
Irvine, CA 92602                               21891    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                               21892    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Jackson, Annice
1028 Elm Lane
Pasadena, CA 91103                             21893    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Eitapence jk, Darlene
7832 LaCresta Street
Highland, CA 92346                             21894    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $90.00                                                                                             $90.00
Olsen, Cara R
127 W 24TH STREET
VANCOUVER, WA 98660                            21895    10/1/2020       24 Hour Fitness USA, Inc.                       $251.18                                                                                            $251.18
Canencia, Rayson
91‐2188 Kanela St.
Ewa Beach, HI 96706                            21896    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Richardson, Donna M.
29 Meghan Ln
Dracut, MA 01826‐2587                          21897    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                             $40.00
Reddy, Reginald
716 Hensley Ave #3
San Bruno , CA 94066                           21898    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00

                                                                                              Page 1279 of 1495
                                                           Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                   Page 1280 of 1495
                                                                                                                        Claim Register
                                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                      Case No. 20‐11558

                                                                                                                                  Current General                                                Current 503(b)(9)
                                                                                                                                                            Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                        Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                             Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                      Amount                                                         Amount
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                                                    21899    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
Gallagher, Harry
528 Palm Ave
Coronado, CA 92118                                                  21900    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Maksimov, Ben
5308 Glenleigh Ct
Antelope, CA 95843                                                  21901    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Realty Income Corporation
Ballard Spahr LLP
Craig Solomon Ganz, Katherine Anderson Sanchez
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                                   21902    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $623,265.53                                                                                        $623,265.53
Henry Shihad and Ismail Imran, indiv and on behalf of all others
similarly situated
Reuben Nathan, Attorney at Law
2901 W Coast Hwy., Ste 200
Newport Beach, CA 92663                                             21903    10/1/2020     24 Hour Fitness Worldwide, Inc.               $30,000,000.00                                                                                    $30,000,000.00
Javier, Robyn
84 E Sierra Madre Blvd
Sierra Madre, CA 91024                                              21904    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
Skinner, Marianne Antonia McDonald
7501 Derby Lane
Cotati, CA 94931                                                    21905    9/30/2020     24 Hour Fitness Worldwide, Inc.                    $1,622.00                                                                                         $1,622.00
Alan, Jeanne Louise
908 Vallecito Drive
Ventura, CA 93001                                                   21906    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $466.56                                                                                            $466.56
Ngo, Christian Quoc
3525 Ruby Place
San Jose, CA 95148                                                  21907    10/1/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Richards, Leshawn
6804 Merion Ct
North Lauderdale, FL 33069                                          21908    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $109.67                                                                                            $109.67
Axiom DR Construction, LLC d/b/a Axiom Construction
Company, LLC
Brian Melton
20516 Elder Road
Conroe, TX 77385                                                    21909    10/1/2020        24 Hour Fitness USA, Inc.                             $0.00                        $5,281,121.41                                              $5,281,121.41
Realty Income Corporation
Craig Solomon Ganz
Katherine E. Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                                   21910    10/1/2020        24 Hour Fitness USA, Inc.                    $181,377.51                                                                                        $181,377.51
Morrison, Andrew
3319 Ramona Street
Palo Alto, CA 94306                                                 21911    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Stitt, Tyler
950 Venice Blvd Apt F
Venice, CA 90291                                                    21912    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99




                                                                                                                     Page 1280 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1281 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Nandago, Margaret Hope
W.M. Velotas,CPA
14300 Cornerstone Village Dr
Suite 113
Houston, TX 77014                              21913    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $136.36                                                                      $136.36
Randle, Joy
2082 Promontory Point Lane
Gold River, CA 95670                           21914    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $640.00                                                                                         $640.00
Tashakor, Nosrat
3510 West Way
Sacramento, CA 95821                           21915    10/1/2020    24 Hour Fitness United States, Inc.                  $850.00                                                                                         $850.00
Shi, Jing
4455 Lilac Cir
Chino Hills, CA 91709                          21916    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
Ausejo, Pamela
592 E 40th Ave
Eugene, OR 97405                               21917    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                          $73.98
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                               21918    10/2/2020    24 Hour Fitness United States, Inc.                $6,743.76                                                                                       $6,743.76
Guerra, Marlene
83 NORTH 16TH ST
PROSPECT PARK, NJ 07508                        21919    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                             $153.41                                 $153.41
Savage, Jane
4109 191st St SW
Lynnwood, WA 98036                             21920    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $36.53                                                                                          $36.53
Han, Yeting
4779 Boone Dr
Fremont, CA 94538                              21921    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $699.99                                 $699.99
Franco, Shannon Kathleen
10178 Stafford St.
Rancho Cucamonga, CA 91730                     21922    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $375.95                                                                                         $375.95
Yang, Wenxia
P.O. BOX 641862
SAN JOSE, CA 95164                             21923    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Stackel, Jill
3995 Ventura Way
Las Vegas, NV 89121                            21924    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $179.00                                                                                         $179.00
Vora, Raj K
9105 Dona Villa Pl
Austin, TX 78726                               21925    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $285.00                                                                                         $285.00
Guan, Xue
2180 Goldenrod Ln.
San Ramon, CA 94582                            21926    10/1/2020    24 Hour Fitness United States, Inc.                                     $350.00                                                                      $350.00
Hudgies, Joyce
4121 Creed Avenue
Los Angeles, CA 90008                          21927    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                          $63.98
Sakoi, Kelly
PO Box 720667
San Diego, CA 92172‐0667                       21928    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                          $30.00
Luo, Tao
3867 Haven Ave
Fremont, CA 94538                              21929    10/4/2020    24 Hour Fitness United States, Inc.                  $350.00                                                                                         $350.00


                                                                                                Page 1281 of 1495
                                                    Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1282 of 1495
                                                                                                           Claim Register
                                                                                               In re 24 Hour Fitness Worldwide, Inc.
                                                                                                         Case No. 20‐11558

                                                                                                                     Current General                                                Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address             Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                         Amount                                                         Amount
Shindle, David
13 La Sombra Ct
Orinda, CA 94563                                       21930    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,170.00                                                                                          $1,170.00
Holguin, Leslie
24238 Friar Street
Woodland Hills, CA 91367                               21931    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $699.00                                                                      $699.00
PCM Sales Inc.
Craig Solomon Ganz, Katherine E. Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                      21932    10/1/2020     24 Hour Fitness Worldwide, Inc.               $1,314,871.46                                                                                      $1,314,871.46
Reliant Energy Retail Services, LLC
Attention: Bankruptcy Department
P.O. Box 1046
Houston, TX 77251‐9995                                 21933    10/1/2020        24 Hour Fitness USA, Inc.                         $25.74                                                $118,544.53                             $118,570.27
Gomez, Elizabeth
1307 N Pearl Ave
Compton, CA 90221                                      21934    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
The Gas Company, LLC DBA Hawaii Gas
PO Box 3000
Honolulu, HI 96802                                     21935    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $777.45                                                                                            $777.45
SANDOVAL, ANA
231 WATERFORD LANE
FILLMORE, CA 93015                                     21936    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $83.98                                  $83.98
Riley, Margaret
138 Mountain View Drive
Tustin, CA 92780                                       21937    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                          21938    10/4/2020    24 Hour Fitness United States, Inc.               $52,635.76                                                                                         $52,635.76
Nesmith, John
20036 Burke Ave N.
Shoreline, Wa 98133                                    21939    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Moore, Ted W
8766 Tulare Drive Unit 403B
Huntington Beach, CA 92646                             21940    10/6/2020         24 Hour Holdings II LLC                         $289.99                                                                                            $289.99
Tai, Hsinshen
5952 Valley Meadow Ct
San Jose, , CA 95135                                   21941    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Stephenson, Kyle Graham
504 Ridge Lake Blvd
Norman, OK 73071                                       21942    10/1/2020        24 Hour Fitness USA, Inc.                                            $3,048.00                                                                    $3,048.00
Diaz, Araceli
7514 Andiron Cir
Houston, TX 77041                                      21943    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $639.60                                                                      $639.60
Havlin, Jennifer Radford
7009 Via Dono Dr
Austin, TX 78749                                       21944    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $125.65                                                                                            $125.65
Garcia, Enrique
1157 78th Avenue
Oakland, CA 94621                                      21945    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $149.00                                                                                            $149.00
Padula, Cali Ann
16276 E Warner Dr
Denver, CO 80239                                       21946    10/1/2020              24 Denver LLC                               $10.00                                                    $315.00                                 $325.00

                                                                                                        Page 1282 of 1495
                                         Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1283 of 1495
                                                                                              Claim Register
                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                            Case No. 20‐11558

                                                                                                        Current General                                             Current 503(b)(9)
                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                            Amount                                                      Amount
Munoz, Judy
3007 E. Landen Street
Camarillo, CA 93010                         21947    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Haddadou, Saddek
2790 Folsom St #2
San Francisco, CA 94110                     21948    10/5/2020    24 Hour Fitness Worldwide, Inc.                                        $79.99                                                                       $79.99
Wu, Jingbo
99 Vista Montana Ave
Apt #3121
San Jose, CA 95134                          21949    10/1/2020       24 Hour Fitness USA, Inc.                     $1,560.00                                                                                       $1,560.00
Domingo, Althea
PO Box 12414
San Francisco, CA 94112                     21950    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $193.00                                                                                         $193.00
Agarwal, Ankit
2248 Richelieu Dr
Vienna, VA 22182                            21951    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $608.00                                                                                         $608.00
Barefield, Jennifer L
7809 Sproat Way
Bakersfield, CA 93309                       21952    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Trahan, Carlos
350 Ward Ave #106‐270
Honolulu, HI 96814                          21953    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Zhu, Hui Jiao
742 Grant Ave
San Lorenzo, CA 94580                       21954    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Fagel, Kevin
1514 Ferrnside Blvd
Alameda, CA 94501                           21955    10/1/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                         $429.99
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                          21956    10/1/2020       24 Hour Fitness USA, Inc.                   $296,255.70                                                                                     $296,255.70
Ho, Melanie
501 Red River Circle
Walnut, CA 91789‐4201                       21957    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $499.00                                                                                         $499.00
Realty Income Corporation
Ballard Spahr LLP
Craig Solomon Ganz
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                           21958    10/1/2020       24 Hour Fitness USA, Inc.                   $389,358.10                                                                                     $389,358.10
COMM‐WORKS LLC
ATTN: DAVID TILLMAN
1405 XENIUM LANE N
SUITE 120
PLYMOUTH, MN 55441                          21959    10/1/2020       24 Hour Fitness USA, Inc.                   $333,932.37                                                                                     $333,932.37
SUNNYBROOK RIDGE OWNERS CARE OF DOUG
ATTN: AMIE CALHOUM
C/O DOUG BEAN & ASSOCIATES INC
PO BOX 2519
PORTLAND, OR 97208                          21960    10/1/2020       24 Hour Fitness USA, Inc.                                                         $32,540.58                                                 $32,540.58
Tamm, Emil
2690 Curry St
Pleasanton, CA 94588                        21961    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $129.98                                                                                         $129.98

                                                                                           Page 1283 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                   Filed 10/21/20                 Page 1284 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Varadharajan, Sowndherya
1350 Cuciz Lane
Milpitas, CA 95035                              21962    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $687.96                                                                                            $687.96
Dell, Palma
1760 Magnolia Way
Walnut Creek, CA 94595                          21963    10/1/2020       24 Hour Fitness USA, Inc.                       $246.66                                                                                            $246.66
San Jose Central Travel, Inc.
c/o Song & Lee, LLP
Attn: Brian H. Song, Esq.
2559 S. Bascom Ave
Campbell, CA 95008                              21964    10/1/2020       24 Hour Fitness USA, Inc.                    $45,432.06                                                                                         $45,432.06
Brescoll, Daniel
4512 Saturn St.
Los Angeles, CA 90019‐5847                      21965    10/1/2020       24 Hour Fitness USA, Inc.                    $17,469.00                                                                                         $17,469.00
Chadwick, Gary
18 Amarillo Dr
Nanuet, NY 10954                                21966    10/1/2020           24 New York LLC                                  $0.00                                                                                           $0.00
Ozler, Seren
1000 E Aloha St Apt#3
Seattle, WA 98102                               21967    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,795.20                                                                                          $1,795.20
Satalino, Rachael
211 Brooks Street #9000
Unit 102
Oceanside, CA 92051‐7001                        21968    10/1/2020       24 Hour Fitness USA, Inc.                                           $1,440.00                                                                    $1,440.00
Lee, Andrew
746 E Lawnbrook Dr
Fresno, CA 93720                                21969    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $135.41                                                                                            $135.41
Steele, Rozlyn
1006 NE Ravenna Blvd.
Unit 1
Seattle, WA 98105                               21970    10/5/2020    24 Hour Fitness Worldwide, Inc.                                          $550.00                                                                      $550.00
Khanessari, Kiyarash
425 Discovery Lane
Unit 425
Brea, CA 92821                                  21971    10/1/2020       24 Hour Fitness USA, Inc.                       $350.00                                                                                            $350.00
Pelka, Elise
42 Rockledge Ave
White Plains , NY 10601                         21972    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $2,100.00                                                                                          $2,100.00
Wu, Yanfeng
PO Box 335
Mountlake Terrace , WA 98043                    21973    10/1/2020       24 Hour Fitness USA, Inc.                        $50.96                                                                                             $50.96
Pratt, Carol
10041 Signet Circle
Huntington Beach, CA 92646                      21974    10/1/2020       24 Hour Fitness USA, Inc.                     $1,095.00                                                                                          $1,095.00
Newland, Linda
8301 Edgemoor Pl.
Austin, TX 78749‐3704                           21975    10/1/2020       24 Hour Fitness USA, Inc.                                           $1,872.00                                                                    $1,872.00
Joshi, Harshal Nilesh
153 E 32nd St Apt 14C
New York, NY 10016                              21976    10/1/2020       24 Hour Fitness USA, Inc.                       $296.02                                                                                            $296.02
Prindle, Goetz, Barnes & Reinholtz
310 Golden Shore, 4th Floor
Long Beach , CA 90802                           21977    10/1/2020          RS FIT Holdings LLC                        $5,981.70                                                                                          $5,981.70


                                                                                                  Page 1284 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1285 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Jadhav, Shruti
667 Hancock Dr.
Folsom, CA 95630                                21978    10/1/2020       24 Hour Fitness USA, Inc.                                                                                $1,419.88                               $1,419.88
Claim docketed in error
                                                21979    10/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                         $0.00
Hunt, Benjamin
1110 W. Town and Country Rd. Apt. #415
Orange, CA 92868                                21980    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,520.00                                                                                          $1,520.00
Smith, Aubrey
3420 Arborcrest Dr
Plano, TX 75074                                 21981    10/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wolfe, Carol
6007 Shelter Bay Ave
Mill Valley, CA 94941                           21982    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $311.25                                                                                            $311.25
Teng, Victor
220 Lombard Street, Apt. 317
San Francisco, CA 94111                         21983    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Neuner, Kirk
11844 Mayfield Ave.
Apt. 3
Los Angeles, CA 90049                           21984    10/3/2020    24 Hour Fitness Worldwide, Inc.                $252,500.00                                                                                        $252,500.00
33 Journal Square Owner, LLC
Abraham Esses
c/o Optimum Properties
924 Bergen Ave, Suite 513
Jersey City, NJ 07306                           21985    10/1/2020    24 Hour Fitness Worldwide, Inc.              $6,486,908.10                                                                                      $6,486,908.10
DITOMASSO, ELIZABETH A.
306 LAKE AVENUE
APT 320
MAITLAND, FL 32751                              21986    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Tong, Phuong
9609 Lanneau Court
Bakersfield, CA 93311                           21987    9/30/2020       24 Hour Fitness USA, Inc.                       $250.00                                                                                            $250.00
Hoover, Mike
3303 Masterson Ct
Evans, CO 80620‐9130                            21988    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Finney‐Beverly, Arneta
13302 Stanford Ave
Los Angeles, CA 90059                           21989    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Ferris, Dylan Scott
15511 Rio Plaza Dr.
Houston, TX 77083                               21990    10/1/2020       24 Hour Fitness USA, Inc.                     $1,631.76                                                                                          $1,631.76
MGP XI‐GPI Laurel Plaza, LLC
David M. Guess
Greenberg Traurig, LLP
18565 Jamboree Road, Suite 500
Irvine, CA 92612                                21991    10/1/2020       24 Hour Fitness USA, Inc.                                         $246,710.15                                                                  $246,710.15
Khanam, Nahida
1408 79th St Fl 2
Brooklyn, NY 11228‐2506                         21992    10/6/2020           24 New York LLC                             $215.00               $215.00                              $215.00                                 $645.00
Nowotny, Barbara
1578 Sue Barnett Dr.
Houston , TX 77018                              21993    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $53.04                                                                                             $53.04


                                                                                               Page 1285 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1286 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Yung, Angela Szewun
274 Streamwood
Irvine, CA 92620                                21994    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Suzuki, Kaori
54 Plymouth
Irvine, CA 92620                                21995    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Romeo, Jennie
628 Sterling Place, Apt# 1‐A
Brooklyn, NY 11238                              21996    7/24/2020    24 Hour Fitness Worldwide, Inc.                                           $66.00                                                                       $66.00
Powers, Tyler Lee
2766 ValleyCreek Circle
Chula Vista, CA 91914                           21997    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Castillo, Michael
13610 Lynnwood
Sugar Land, TX 77498                            21998    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $130.00                                                                                            $130.00
Walls, Laura
4250 Carolyn Dr.
Las Vegas, NV 89103                             21999    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $289.00                                                     $60.00                                 $349.00
Roberts, Zena
27530 247th CT SE
Maple Valley, WA 98038                          22000    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $2,032.80                                                                                          $2,032.80
Aguayo, Priscilla
1527 Monte Stella Pl
Manteca, CA 95337                               22001    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Luna Norte, LLC
7371 Mohawk Street
La Mesa, CA 91942                               22002    10/6/2020       24 Hour Fitness USA, Inc.                     $2,636.08                                                                                          $2,636.08
Brawner, Kent
422 Acacia Avenue
Corona Del Mar, CA 92625                        22003    9/30/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Yee, Fei Yock
15544 Rojas Street
Hacienda Heights, CA 91745                      22004    9/30/2020       24 Hour Fitness USA, Inc.                    $14,000.00                                                                                         $14,000.00
Kanczewski, Justine Alison
7 Wren Place
Pompton Plains, NJ 07444                        22005    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $372.05                                                                                            $372.05
Simon, Esther
1312 Ozone Ave
Santa Monica, CA 90405                          22006    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
WAN, JOSHUA
20112 MEADOWBROOK LN.
WALNUT, CA 91789                                22007    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Hulse, Suzanne
20440 NW 20TH CT
Miami Gardens, FL 33056                         22008    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $822.00                                                                      $822.00
Ojuolape, Akinola
586 Berry Ave Apt #5
Hayward, CA 94544                               22009    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Sotolongo, Carlos
3811 37th St 1/2
San Diego, CA 92015                             22010    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                            $160.00
Burian, Heath
171 Main St #615
Los Altos, CA 94022                             22011    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00

                                                                                               Page 1286 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1287 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Wallace, Carol Hannay
6474 Willow Place
Carlsbad, CA 92011                             22012    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,599.99                                                                                       $1,599.99
Phan, Khanh
2406 Langston Street
Houston, TX 77007                              22013    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
foraker, shannon
1982 s cherry st
denver, CO 80222                               22014    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
SONG, HENRY
6200 ROLLING ROAD #2541
SPRINGFIELD, VA 22152                          22015    10/6/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                           $0.00
Jadhav, Shruti
667 Hancock Dr
Folsom, CA 95630                               22016    10/1/2020        24 Hour Fitness USA, Inc.                                                                                $699.00                                 $699.00
Auman, Patricia
8776 E Shea Blvd Bldg 106 Apt 113
Scottsdale , AZ 85260                          22017    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $7,000.00                                                                                       $7,000.00
Garcia, Jesus
1306 Mesquite St.
Baytown, TX 77521                              22018    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Handa, Geraldine
PO Box 410148
San Francisco, CA 94141‐0148                   22019    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                         $599.98
Murad, Anna
5749 Stonecrest Drive
Agoura Hills, CA 91301                         22020    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                          $49.99
Lavia, Cynthia
37 Partisan Pl.
Irvine, CA 92602                               22021    9/30/2020    24 Hour Fitness United States, Inc.                  $840.00                                                                                         $840.00
Ohm, Blake
3601 Kodiak Ct
Fort Worth, TX 76137                           22022    10/1/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Carrington, Gloria
3025 Fairlands Drive
Reno, NV 89523                                 22023    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $938.00                                                                      $938.00
TAPIA, GABRIELA
2531 DAMUTH ST APT 4
OAKLAND, CA 94602                              22024    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
Benitez, Brendan
7107 Kester Ave Apt.106
Van Nuys, CA 91405                             22025    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Buttera, Robert
1534 N Moorpark Rd #301
Thousand Oaks, CA 91360                        22026    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $209.95                                                                                         $209.95
Letsos, George
P.O. Box 6504
Katy, TX 77491                                 22027    9/30/2020    24 Hour Fitness United States, Inc.                   $53.87                                                                                          $53.87
Newell, Caleb
3720 Westview Drive
Bedford, TX 76021                              22028    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Price, Nicole
4 Chester Ave
N Massapequa, NY 11758                         22029    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $140.97                                                                                         $140.97

                                                                                                Page 1287 of 1495
                                                         Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1288 of 1495
                                                                                                                Claim Register
                                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                                              Case No. 20‐11558

                                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                         Amount
McLean, Matthew
4236 Aubergine Way
Mather, CA 95655                                            22030    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $325.00                                                                                            $325.00
Rivera, Manuel
7450 Tallgrass Drive
Reno, NV 89506                                              22031    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $727.00                                                                                            $727.00
Gutierrez, Eugenia
1875 Dalton Dr
Miltipas, CA 95035                                          22032    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00

Sunnybrook Ridge Owners Care of Doug Bean & Associates
P.O. Box 2519
Portland, OR 97208                                          22033    10/1/2020        24 Hour Fitness USA, Inc.                                                            $296,489.94                                                $296,489.94
Simmerman, Sarah L
2081 Vestal Ct
San Leandro, CA 94577                                       22034    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $249.99                                                                      $249.99
Behtaj, Bahman
PO Box 110361
Campbell, CA 95011‐0361                                     22035    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Casillas, Selina A.
4436 Saint Andrews Drive
Chino Hills, CA 91709                                       22036    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Hughes, Eric
4805 Piney Branch Road
Fairfax, VA 22030                                           22037    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $970.00                                                                                            $970.00
Singh, Bina Lama
10484 Investment Circle #42
Rancho Cordova, CA 95670                                    22038    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $190.00                                                                                            $190.00
Ribao, Amanda
Amanda Ribao
659 Maalo Street
Kahului, HI 96732                                           22039    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,037.49                                                                                          $1,037.49
Gu, Pamela
579 JACKSON DR
PALO ALTO, CA 94303                                         22040    10/1/2020        24 Hour Fitness USA, Inc.                                              $103.98                                                                      $103.98
Mokhnatyuk, Aleksandr
5447 Toltec Drive
Santa Barbara, CA 93111                                     22041    9/30/2020        24 Hour Fitness USA, Inc.                      $3,000.00                                                                                          $3,000.00
Nightingale, Lyubov
2728 Kings Hwy Apt B2
Brooklyn, NY 11229                                          22042    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                            $215.00
Haumai...Lani,LLC
Theodore D.C. Young, Esq.
Cades Schutte LLP
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                                          22043    9/30/2020        24 Hour Fitness USA, Inc.                                                                                                $55,151.63              $55,151.63
Newccom, Donald
4795 Mayapan Dr
La Mesa, CA 91941                                           22044    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                          $1,800.00
Dang, Lisa
3444 Monte Sereno Ter.
Fremont, CA 94539                                           22045    9/30/2020    24 Hour Fitness United States, Inc.                $1,440.00                                                                                          $1,440.00



                                                                                                             Page 1288 of 1495
                                                           Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                 Page 1289 of 1495
                                                                                                                        Claim Register
                                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                      Case No. 20‐11558

                                                                                                                                  Current General                                              Current 503(b)(9)
                                                                                                                                                          Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                         Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                                           Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                      Amount                                                       Amount
Chen, Steven
626 Broken Bow Lane
Walnut, CA 91789                                                    22046    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Eshraghi, Bahman
3510 West Way
Sacramento, CA 95821                                                22047    10/1/2020    24 Hour Fitness United States, Inc.                  $850.00                                                                                          $850.00
Rafayana, Claudius
1415 Broadway
Apt 343
Alameda, CA 94501                                                   22048    9/30/2020        24 Hour Fitness USA, Inc.                        $749.81                                                                                          $749.81
Henry Shihad and Ismail Imran, individually and on behalf of all
others similarly situated
Reuben Nathan, Attorney at Law
2901 W. Coast Hwy., Ste. 200
Newport Beach, CA 92663                                             22049    10/1/2020        24 Hour Fitness USA, Inc.                  $30,000,000.00                                                                                  $30,000,000.00
D. B., minor chilid (Kevin Brown, parent, 1907 Boys Republic Dr,
Chino Hills, CA)
1907 Boys Republic Drive
Chino Hills, CA 91709                                               22050    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                           $83.98
Jadhav, Shruti
667 Hancock Drive
Folsom, CA 95630                                                    22051    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                            $1,419.88                               $1,419.88
D.T., a minor child at the time of membership purchase,
(Jeannie Toy, parent, 554 Fallen Leaf Cir, S
Jeannie Toy
554 Fallen Leaf Cir
San Ramon, CA 94583                                                 22052    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $583.33                                                                                          $583.33
Frederick J. Meno, Solely In His Capacity As Receiver Of
Renaissance Victorville Shopping Center
The Woodmont Company
2100 West 7th Street
Fort Worth, TX 76107                                                22053    10/1/2020        24 Hour Fitness USA, Inc.                    $604,969.29                                                                                      $604,969.29
Srebro, Laura
197 Greenwood Circle
Walnut Creek, CA 94597                                              22054    10/1/2020        24 Hour Fitness USA, Inc.                       $1,520.00                                                                                       $1,520.00
Fleury, Denise
303 Avenida Salvador
San Clemente, CA 92672                                              22055    10/1/2020     24 Hour Fitness Worldwide, Inc.                                       $1,548.00                                                                    $1,548.00
Martinez, Erika
850 Barri Drive
San Leandro, CA 94578                                               22056    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $140.80                                                                                          $140.80
Trent, Lynn
1367 Camino Peral A
Moraga, CA 94556                                                    22057    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $344.00                                                                                          $344.00
Hale, Donna Marie
12510 63rd Ave E
Puyallup, WA 98373                                                  22058    9/30/2020        24 Hour Fitness USA, Inc.                       $1,353.98                                                                                       $1,353.98
Radle, Destiny
159 Luben Lane
Arcadia, CA 91006                                                   22059    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                          $150.00
Tewari, Amit
2328 Jackson Street
Fremont , CA 94539                                                  22060    10/6/2020        24 Hour Fitness USA, Inc.                        $583.00                                                                                          $583.00


                                                                                                                     Page 1289 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1290 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Battle, Anyesha
134‐32 232nd Street
Queens, NY 11413                               22061    10/2/2020       24 Hour Fitness USA, Inc.                        $92.38                                                                                          $92.38
Velikodnyy, Anton
8591 Mescalero Rd.
Pinon Hills, CA 92372                          22062    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $374.38                                                                                         $374.38
Legacy Retail LLC
Schwartz Law, PLLC
Samuel A. Schwartz, Esq.
601 East Bridger Avenue
Las Vegas, NV 89101                            22063    10/1/2020       24 Hour Fitness USA, Inc.                   $161,701.11                                                                                     $161,701.11
Williams, Jenna
204 S. East Rd
Texas City, TX 77591                           22064    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $324.74                                                                                         $324.74
San, Sovan
5030 Downey Ave
Lakewood, CA 90712                             22065    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Joshi, Rajesh S
62 Night Bloom
Irvine, CA 92602                               22066    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                         $360.00
Chen, Qing
1453 Carrington Ridge Ln
Vienna, VA 22182                               22067    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $640.75                                                                                         $640.75
Pine Castle NV
Attn: Sarah Diaz
72 Beverly Park
Beverly Hills, CA 90210                        22068    10/1/2020       24 Hour Fitness USA, Inc.                   $587,761.06                                                                                     $587,761.06
Monroe, Alex
2746 Westwood DR NW
Olympia,, WA 98502                             22069    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $358.40                                                                      $358.40
Moon, Martha M
813 Black Aroow Dr.
Colorado Springs, CO 80921                     22070    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,848.00                                                                                       $1,848.00
Rosales, Raymond Roy
1231 E 3545 S.
Salt Lake City, UT 84106                       22071    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $100.82                                                                                         $100.82
PINECREST DIAMOND LLC
ATTN : DAVID CHANG
1440 N. HARBOR BLVD
FULLERTON, CA 92835                            22072    10/1/2020       24 Hour Fitness USA, Inc.                   $108,311.97                                                                                     $108,311.97
Toy, Jeannie
554 Fallen Leaf Cir
San Ramon, CA 94583                            22073    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $69.50                                                                                          $69.50
Hulsey, Don W
5341 Westmoreland Dr.
Yobra Linda, CA 92886‐0543                     22074    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $697.62                                                                                         $697.62
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                            22075    9/30/2020     24 Hour Fitness Holdings LLC                                       $3,000.00                                                                    $3,000.00
Pavlatos, Irene A
12160 NW Lovejoy St.
Portland, OR 97229                             22076    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $125.00                                                                                         $125.00



                                                                                              Page 1290 of 1495
                                                         Case 20-11558-KBO                          Doc 1102-1                 Filed 10/21/20                Page 1291 of 1495
                                                                                                                       Claim Register
                                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                     Case No. 20‐11558

                                                                                                                                 Current General                                             Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                     Amount                                                      Amount
Torres, Carmen R
804 Chateau Pl.
Richmond, TX 77469                                                 22077    9/30/2020    24 Hour Fitness United States, Inc.                  $115.01                                                                                         $115.01
Young‐Klanko, Angela
C/O Unit A. 1404 Victory Blvd.
Burbank, CA 91506                                                  22078    10/1/2020        24 Hour Fitness USA, Inc.                                         $1,398.28                                                                    $1,398.28
Stearns, Conrad and Schmidt, Consulting Engineers, Inc. dba SCS
Engineers
3900 Kilroy Airport Way, Suite 100
Long Beach, CA 90806                                               22079    10/1/2020        24 Hour Fitness USA, Inc.                      $1,540.00                                                                                       $1,540.00
Mach, Crystal
2830 Mataro Street
Pasadena, CA 91107                                                 22080    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $79.99                                                                                          $79.99
Pechacek, Jenny
118 Raff Avenue
Elmont, NY 11003                                                   22081    9/30/2020             24 New York LLC                                                                                     $675.00                                 $675.00
Precor, Inc.
20031 NE 142nd Avenue
Woodinville, WA 98072                                              22082    10/1/2020    24 Hour Fitness United States, Inc.              $762,103.14                                                                                     $762,103.14
Geneva Crossing Carol Stream IL LLC
SATC|Law
Attn: Robert D. Tepper
222 West Adams, Suite 3050
Chicago, IL 60606                                                  22083    10/1/2020        24 Hour Fitness USA, Inc.                  $4,974,059.67                                                                                   $4,974,059.67
Orenstein, Sandra
17 White Birch CT.
New City, NY 10956                                                 22084    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                             $465.00                                 $465.00
Barnes, Tabitha D.
932 E. Helmick Street
Carson, CA 90746                                                   22085    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                          $49.99
Second & Santa Monica Blvd. Associates, LLC
Attn: Doug Lambeck
12381 Wilshire Blvd.
Suite 201
Los Angeles, CA 90025                                              22086    10/1/2020        24 Hour Fitness USA, Inc.                    $739,969.57                                                                                     $739,969.57
Tedeschi, Patricia
34362 Port Lantern
Dana Point, CA 92629                                               22087    9/30/2020        24 Hour Fitness USA, Inc.                      $1,548.00                                                                                       $1,548.00
KALBAUGH PFUND & MESSERSMITH PC
901 MOOREFIELD PARK DRIVE
SUITE 200
RICHMOND, VA 23236                                                 22088    9/30/2020        24 Hour Fitness USA, Inc.                      $2,284.17                                                                                       $2,284.17
Legacy Retail LLC
Samuel A. Schwartz, Esq.
Schwartz Law, PLLC
601 East Bridger Avenue
Las Vegas, NV 89101                                                22089    10/1/2020        24 Hour Fitness USA, Inc.                    $128,292.53                                                                                     $128,292.53
Nguyen, Tiffany
18686 Bushard St.
Fountain Valley, CA 92708                                          22090    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Tigno, Mar
16479 Patina Court
Chino Hills, CA 91709                                              22091    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00


                                                                                                                    Page 1291 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1292 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Thanh, Danielle
7188 Alder Spring Way
San Jose, CA 95139                             22092    10/1/2020    24 Hour Fitness United States, Inc.                  $444.81                                                                                            $444.81
Basser‐Kaufman 222, LLC
Attn: Marc Kemp
151 Irving Place
Woodmere, NY 11598                             22093    10/1/2020     24 Hour Fitness Worldwide, Inc.               $1,694,765.84                                                                                      $1,694,765.84
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                            22094    9/30/2020         24 Hour Holdings II LLC                                             $3,000.00                                                                    $3,000.00
Post‐Letourneau, Lisa
7733 E. Appaloosa Trail
Orange, CA 92869                               22095    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $35.00                                                                                             $35.00
SANTIAGO, DEANNA
410 DEAUVILLE PARKWAY
LINDENHURST, NY 11757                          22096    9/30/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ngo, Angela
3444 Monte Sereno Ter.
Fremont, CA 94539                              22097    9/30/2020    24 Hour Fitness United States, Inc.                $1,440.00                                                                                          $1,440.00
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                            22098    9/30/2020        24 Hour Fitness USA, Inc.                                            $3,000.00                                                                    $3,000.00
Khatkar, Onkar
33222 Lake Pyramid St
Fremont, CA 94555                              22099    10/1/2020           24 San Francisco LLC                          $500.00                                                                                            $500.00
Ramirez, Eduardo
1925 Clyde Jean Place
Fairfield, CA 94533                            22100    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                            $720.00
Alvarez, Leonor
1330 S Southills Dr
West Covina, CA 91791                          22101    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                            $175.00
Trifekta Media, Inc.
23233 North Pima Road
Suite 113‐277
Scottsdale, AZ 85255                           22102    10/1/2020        24 Hour Fitness USA, Inc.                     $25,750.00                                                                                         $25,750.00
Fu, Chihchiang
1208 Damsel Grey Trail
Lewisville, TX 75056                           22103    10/2/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Kapolei Hawaii Property Company LLC
c/o Debartolo Developement, LLC
4401 W Kennedy Boulevard
3rd Floor
Attn:Seth Layton, Asset Manager
Tampa, Fl 33609                                22104    9/30/2020        24 Hour Fitness USA, Inc.                    $266,741.81                                                                                        $266,741.81
Cal Select Builders, Inc.
Amy D. Brown
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange Street, Suite 300
Wilmington 19801                               22105    10/2/2020        24 Hour Fitness USA, Inc.                  $1,934,900.00                                                                                      $1,934,900.00
Valentine, Alison Elaine
1810 Ridgebury Way
Fairfield, CA 94533                            22106    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                        $100,000.00



                                                                                                Page 1292 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1293 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Galante, Mary Ann F.
3 Winslow St.
Ladera Ranch, CA 92694                         22107    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,674.00                                                                                       $1,674.00
Fickett, Patricia
2554 Aaron Dr.
Santa Cruz, CA 95062‐1900                      22108    9/30/2020     24 Hour Fitness Worldwide, Inc.                                        $972.00                                                                      $972.00
Foraker, Erin
983 S. York Street
Denver, CO 80209                               22109    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Levensen, Kathryn Louise
1014 Everett Street
El Cerrito, CA 94530                           22110    9/30/2020           24 San Francisco LLC                                             $803.00                                                                      $803.00
Gutierrez, Julio
1875 Dalton Dr
Milpitas, CA 95035                             22111    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Blatnik, Lauren
2687 S 1900 E
Salt Lake City, UT 84106                       22112    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,041.00                                                                                       $2,041.00
Miller, Derrick
6130 West Flamingo Road #770
Las Vegas , NV 89103                           22113    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $334.32                                                                                         $334.32
Starr, Antonio
532 Broadway
El Cajon, CA 92021                             22114    10/1/2020    24 Hour Fitness United States, Inc.                  $600.00                                                                                         $600.00
Schmitcke, Bradley D.
2917 S C St
Tacoma, WA 98402                               22115    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Woods, Vincent
11749 Christopher Ave
Inglewood, CA 90303                            22116    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,100.00                                                                                       $1,100.00
JeAri, Scott
31928 Corte Montoya
Temecula, CA 92592                             22117    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $484.00                                                                                         $484.00
Kroll, Leah
Rabbi Leah Kroll
15508 La Maida St
Encino, CA 91436                               22118    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,232.00                                                                                       $1,232.00
Deosaran, Stacie
426 Acacia Tree Way
Kissimmee, FL 34758                            22119    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $90.28                                                                                          $90.28
Whaley, Robert
2545 E Avenue I, Spc 95, 26
Lancaster, CA 93535                            22120    10/1/2020        24 Hour Fitness USA, Inc.                        $100.97                                                                                         $100.97
Baird, Sherri
804 W Shadow Wood Dr
Murray, UT 84123                               22121    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $331.57                                                                                         $331.57
Calderon, Gilma Aracely
                                               22122    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $274.96                                                                                         $274.96
Victoria, Frances M
7929 Eastern Ave
Bell Gardens, CA 90201                         22123    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Bertha, Brian
10 Ross Court
Danville, CA 94526                             22124    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $224.95                                                                                         $224.95

                                                                                                Page 1293 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1294 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Luu, Emily
9089 Durness Way
Sacramento, CA 95829                            22125    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
Chacon, Michael
1659 Branham Lane
Suite F #212
San Jose, Ca 95118                              22126    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $111.80                                                                                            $111.80
SINGHANI, NIKITA
14 MEADOW LANE
ALLENDALE, NJ 07401                             22127    10/1/2020     24 Hour Fitness Worldwide, Inc.                                         $1,421.54                                                                    $1,421.54
Du, Odette
P.O. Box 18750
Stanford, CA 94309                              22128    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $996.00                                                                      $996.00
Chang, Fennie
1808 Sage St.
West Covina, CA 91791                           22129    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $355.00                                                                                            $355.00
Silverado Ranch Centre II, LLC
John M. Netzorg
2810 W. Charleston Blvd. Ste F‐62
Las Vegas, NV 89102                             22130    10/1/2020     24 Hour Fitness Worldwide, Inc.               $1,134,023.46                                                                                      $1,134,023.46
Neal, Nikeysha
221 2nd Avenue
Piscataway, NJ 08854‐3519                       22131    10/6/2020     24 Hour Fitness Worldwide, Inc.                                                                                $863.00                                 $863.00
Snider, Aree
24736 1/2 4th St.
San Bernardino, CA 92410                        22132    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $142.90                                                                                            $142.90
WOO, THOMAS
4342 TERRABELLA WAY
OAKLAND, CA 94619                               22133    10/1/2020           24 San Francisco LLC                          $500.00                                                                                            $500.00
Durff, Thomas
1014 Camino Verde Cir.
Walnut Creek, CA 94597                          22134    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $792.00                                                                                            $792.00
PINE CASTLE NV
ATTN: SARAH DIAZ
72 BEVERLY PARK
BEVERLY HILLS, CA 90210                         22135    10/1/2020    24 Hour Fitness United States, Inc.              $587,761.06                                                                                        $587,761.06
Shahzad, Nabia
13417 Pine Needle St
Manor, TX 78653                                 22136    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $399.98                                                                                            $399.98
Ault, Janet C
21324 Nashville Street
Chatsworth, CA 1311                             22137    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                            $599.98
Tyson, Stephanie
2021 N. Riddle Ave
Los Angeles, CA 90059                           22138    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Torre, Camila de la
2723 Gillespie Ct.
Grand Prairie , TX 75052                        22139    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $79.54                                                                                             $79.54
Fong, James
1552 Sunnyvale Ave
Walnut Creek, CA 94597                          22140    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $62.98                                                                                             $62.98
Cummins, Laura
PO Box 246
Saddle River, NJ 07458                          22141    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,020.00                                                                                          $1,020.00

                                                                                                 Page 1294 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1295 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Copperwood Square, LLC
c/o Property Management Advisors
Vickie Miller, Property Manager
1234‐B East 17th Street
Santa Ana, CA 92701                            22142    10/1/2020       24 Hour Fitness USA, Inc.                 $1,378,710.78                                                                                      $1,378,710.78
Zukoff, Michelle
7410 Bluefield Dr.
Dallas, TX 75248                               22143    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $94.55                                                                                             $94.55
Akbarut, Levent
275 Wallis Street
Pasadena, CA 91106                             22144    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $2,729.35                                                                                          $2,729.35
Woods, Valerii
11749 Christopher Ave
Inglewood , CA 90303                           22145    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,100.00                                                                                          $1,100.00
Purtteman, Jennifer
5681 Scripps Street
San Diego, CA 92122                            22146    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Serles, Tammi K
16151 Chadwick Ct
Chino HIlls, CA 91709‐8756                     22147    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $523.00               $523.00                                                                    $1,046.00
Le, Jennifer
1000 E Aloha St
Seattle, WA 98102                              22148    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $922.00                                                                                            $922.00
 Koko Marina Holdings, LLC
c/o Sofos Realty Corporation
600 Kapiolani Blvd., Suite 200
Honolulu, HI 96813                             22149    9/30/2020       24 Hour Fitness USA, Inc.                   $280,638.50                                                                                        $280,638.50
Morales, Jimena
3000 Cole Street
Golden, CO 80401                               22150    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                               $143.97                                 $143.97
Toy, Kenneth
554 Fallen Leaf Cir
San Ramon, CA 94583                            22151    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $56.75                                                                                             $56.75
Callender, David
2088 Royal Acres Trl
Frisco, TX 75036                               22152    10/1/2020    24 Hour Fitness Worldwide, Inc.                                           $36.59                                                                       $36.59
Zeltser, Aleksandr
35 Seacoast Terrace, Apt. 8B
Brooklyn, NY 11235                             22153    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $303.86                                                                                            $303.86
Johnson, Jeffrey Wade
1035 Lonsdale Dr
Vista, CA 92084                                22154    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $190.25                                                                      $190.25
Mannella, Stephen
505 N Kenwood St
Apt 5
Glendale, CA 91206                             22155    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $820.00                                                                                            $820.00
Laliberte, Marie Michelle
1135 Valentine Creek Drive
Crownsville, MD 21032                          22156    9/29/2020    24 Hour Fitness Worldwide, Inc.                    $343.94                                                                                            $343.94
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                            22157    9/30/2020       24 Hour Fitness USA, Inc.                  Unliquidated                                                                                              $0.00



                                                                                              Page 1295 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1296 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Foraker, Shannon
1982 s cherry st
Denver, CO 80222                               22158    10/1/2020              24 Denver LLC                              $649.00                                                                                            $649.00
Gomez, Gabriel
1307 N. Pearl Ave.
Compton, CA 90221                              22159    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $358.00                                                                                            $358.00
Jordan, Patricia A
20154 E. Grand Lane
Aurora, CO 80015                               22160    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $73.80                                                                                             $73.80
Crowley, Aubree
1035 Lonsdale Drive
Vista, CA 92084                                22161    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $580.00                                                                      $580.00
LaVerghetta, Martha
1287 Olympic Circle
Greenacres, FL 33413                           22162    10/1/2020        24 Hour Fitness USA, Inc.                                            $1,802.00                                                                    $1,802.00
Allegra, Anthony J
27326 Eaglehelm Dr.
Santa Clarita, CA 91387                        22163    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,323.00                                                                                          $1,323.00
Bertha, Brian
10 Ross Court
Danville, CA 94526                             22164    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $224.95                                                                                            $224.95
Jimenez, Karina
1641 East Woodmen Road Apt #164
Colorado Springs, CO 80920                     22165    10/1/2020    24 Hour Fitness United States, Inc.                                                                             $319.97                                 $319.97
Protelsch, Vera
12918 Ashford Brook Drive
Houston, TX 77082                              22166    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
lopez jr, william
                                               22167    10/1/2020    24 Hour Fitness United States, Inc.                  $120.00                                                                                            $120.00
Hoffman, Patricia
3328 Lakeside View Drive
Falls Church , VA 22041                        22168    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Kassab, Joandark
10202 Challenge Blvd
La Mesa , CA 91941                             22169    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,700.00                                                                                          $1,700.00
Montes, Carmen
4821 American River Drive
Carmichael, CA 95608                           22170    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $3,240.00                                                                                          $3,240.00
Rialto Water Services
PO Box 60450
Los Angeles, CA 90060‐0450                     22171    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                             $208.11                                                    $208.11
Bowman Sanders, Dyrene K
10420 Holly Grove Dr
Fort Worth, TX 76108                           22172    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $108.26                                                                                            $108.26
Burns, Debra
511 Hillock Pl
Encinitas, CA 92024                            22173    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $656.00                                                                      $656.00
Jones , Marvin
221 Grissom Street
Hercules, CA 94547                             22174    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Bennett, LaVonne
5316 Pocassett Dr.
Arlington, TX 76018                            22175    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $115.00                                                                                            $115.00


                                                                                                Page 1296 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1297 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Su, Xiaoyan
2201 Cromwell Dr
Arlington, TX 76018                           22176    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Shipman, Myria D
3218 Dashiell Road
Falls Church, VA 22042                        22177    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $860.00                                                                                         $860.00
Magana, Lorena
9074 Glennon Avenue
Las Vegas, NV 89148                           22178    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $207.00                                                                                         $207.00
Qualls, Sjon
15300 Laverne Drive
San Leandro, CA 94579                         22179    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $210.00           $219.99                                                    $429.99
Ho, Denise
501 Red River Cir
Walnut, CA 91789                              22180    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Jung, Erik Arlan
167 Peach Terrace
Santa Cruz, CA 95060                          22181    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $299.96                                                                                         $299.96
Rodriguez, Robert A.
11360 Iowa Ave
#107
Los Angeles, CA 90025                         22182    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Mardirossian, Sevan
2140 N. Hollywood Way, #7430
Burbank, CA 91505                             22183    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                         $429.00
GUTIERREZ, JESUS
1875 DALTON DR.
MILPITAS, CA 95035                            22184    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Singer, Tyler
150 La Serena Ave
Alamo, CA 94507                               22185    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $91.98                                                                                          $91.98
Saldana, Ricardo
36 Gramercy Gardens
Middlesex, NJ 08846                           22186    10/6/2020    24 Hour Fitness United States, Inc.                  $100.22                                                                                         $100.22
GRIFFIN, KIMBERLY D
2569 PARK BLVD
APT T105
PALO ALTO, CA 94306                           22187    10/1/2020        24 Hour Fitness USA, Inc.                                       $616,161.79                                                                  $616,161.79
Gonzalez, Edwin
11563 Potter Street
Norwalk, CA 90650                             22188    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Do , Cam Thuy
32263 Mecury Way
Union City, CA 94587                          22189    10/1/2020           24 San Francisco LLC                                             $325.00                                                                      $325.00
Khatkar, Surbjit K
33222 Lake Pyramid St
Fremont, CA 94555                             22190    10/1/2020           24 San Francisco LLC                          $600.00                                                                                         $600.00
Vu, Billy
18686 Bushard St.
Fountain Valley, CA 92708                     22191    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00
Tran, Hanh
845 McFadden Ave
Santa Ana, CA 92707                           22192    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99


                                                                                               Page 1297 of 1495
                                                 Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1298 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                  Current General                                                Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address          Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                         Amount
Realty Income Corporation
Craig Solomon Ganz, Katherine Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                   22193    10/1/2020             24 New York LLC                         $623,265.53                                                                                        $623,265.53
Foraker, Erin
983 S York St
Denver, CO 80209                                    22194    10/1/2020              24 Denver LLC                            $1,500.00                                                                                          $1,500.00
Kolber, Rebecca
2254 Lisa Lane
Pleasant Hill, CA 94523                             22195    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $51.00                                                                                             $51.00
Gwynn, Mark Bernard
2909 NE 165th Ave
Vancouver, WA 98682                                 22196    10/2/2020        24 Hour Fitness USA, Inc.                        $589.57                                                                                            $589.57
Boxer, Karen
171 E. 3rd Ave., #511
Salt Lake City, UT 84103                            22197    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,300.00                                                                                          $2,300.00
Sae‐Euiw, Metta
2060 S Della Lane
Anaheim, CA 92802                                   22198    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $179.96                                                                                            $179.96
Davis, Tricia M.
701 Alta St Sw
Apt. F 105
Olympia, WA 98502                                   22199    10/1/2020        24 Hour Fitness USA, Inc.                        $395.70                                                                                            $395.70
Washington, Dexter
13063 Norcia Dr.
Rancho Cucamonga, CA 91739                          22200    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Kent, Jeffrey W.
4311 Sendero Dr.
Austin, TX 78735                                    22201    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Bratton, Corina Guadalupe
3259 Sitio Avellana
Carlsbad, CA 92009                                  22202    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $552.77                                                                                            $552.77
Hammons, Glen Stephan
1075 Dancing Horse Dr.
Colorado Springs, CO 80919                          22203    10/1/2020    24 Hour Fitness United States, Inc.                $1,368.00                                                                                          $1,368.00
Baker, Norman
124 Sandstone Bend LN
Dickinson, TX 77539‐4445                            22204    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $859.98                                                                                            $859.98
Ton, Samuel
427 Everett Ave Apt. B
Monterey Park, CA 91755                             22205    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                              22206    10/1/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Wines, Thalia
6601 Azorella Court
Las Vegas, NV 89149                                 22207    10/1/2020    24 Hour Fitness United States, Inc.                  $984.00                                                                                            $984.00
Filippis, Peter De
354 State Street #5C
Brooklyn, NY 11217                                  22208    10/2/2020             24 New York LLC                           $2,000.00                                                                                          $2,000.00
Phillips, Lauren L
39 Bridgewood Drive
San Francisco, CA 94124                             22209    9/23/2020        24 Hour Fitness USA, Inc.                                              $858.00                                                                      $858.00

                                                                                                     Page 1298 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1299 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Greenough, Jennifer
840 NE 91st ST
Seattle, WA 98115                            22210    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,418.40                                                                                          $1,418.40
Bechdolt, Stacey
3120 E. Memorial Drive
Muncie, IN 47302                             22211    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,012.50                                                                                          $1,012.50
Nguyen, Xuanlan Thi
3510 Maricopa Apt 1306
Torrance, CA 90503                           22212    10/1/2020    24 Hour Fitness United States, Inc.                  $399.00                                                                                            $399.00
Pastor, Peter
47 Celilia Drive
Wayne, NJ 07470‐4649                         22213    9/30/2020      24 Hour Fitness Holdings LLC                        $60.72                                                                                             $60.72
Parra, Janet
1243 prairie view dr
Las Vegas, NV 89110                          22214    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Baietti, Sarah
1414 catalpa court
Fort Collins, CO 80521                       22215    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $490.99                                                                                            $490.99
Dickinson, Marjorie L
3049 Palm Hill Dr
Vista, CA 92084                              22216    10/1/2020        24 Hour Fitness USA, Inc.                                          $173,625.67                                                                  $173,625.67
SAKOVICH, ANNEKA
205 CREST DRIVE
MANHATTAN BEACH, CA 90266                    22217    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                             $24.00
Guan, Lei
579 JACKSON DR.
PALO ALTO, CA 94303                          22218    10/1/2020        24 Hour Fitness USA, Inc.                                               $91.98                                                                       $91.98
Choi, NamHee
618 Summit Ave
Hackensack, NJ 07601                         22219    10/1/2020        24 Hour Fitness USA, Inc.                        $150.30                                                                                            $150.30
Deaver, Tatiana
84 Las Quebradas Ln
Alamo, CA 94507                              22220    10/1/2020        24 Hour Fitness USA, Inc.                                              $500.00                                                                      $500.00
Castro, Silvia
31995 Calle Ballentine
Temecula, CA 92592                           22221    10/1/2020    24 Hour Fitness United States, Inc.                  $390.00                                                                                            $390.00
Mattingly, Sharron
2370 Westminster Way
Livermore, CA 94551                          22222    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $598.00                                                                                            $598.00
Hossain, Nowreen
33723 11th Street
Union City, CA 94587                         22223    10/1/2020        24 Hour Fitness USA, Inc.                        $566.88                                                                                            $566.88
Rankine, Arlene
284 Sweeny St.
San Francisco, CA 94134                      22224    10/1/2020           24 San Francisco LLC                                              $1,000.00                                                                    $1,000.00
Kunze, Allison
18918 NE 202nd Street
Woodinville, WA 98077                        22225    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $76.71                                                                                             $76.71
Jones, Marquis
221 Grissom Street
Hercules, CA 94547                           22226    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Spears, Al
3688 Yerba Buena Ave
San Jose, CA 95121                           22227    10/1/2020     24 Hour Fitness Worldwide, Inc.                                            $49.00                                $0.00                                  $49.00

                                                                                              Page 1299 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1300 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
White, Rosetta
766 MESA WAY
RICHMOND, CA 94805                             22228    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $170.00                                                                                         $170.00
Vertin, Vanessa
801 Smith Rd.
Mill Valley, CA 94941                          22229    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $125.72                                                                                         $125.72
Dobbins, Shawn
840 Van Ness Ave. #102
San Francisco, CA 94109                        22230    9/30/2020         24 San Francisco LLC                          $429.00                                                                                         $429.00
De Carlo, Mary Ann
Seven Wilson Court
Saddle Brook, NJ 07663                         22231    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $268.31                                                                                         $268.31
Mackenzie
1515 SE Water Ave Suite 100
Portland, OR 97214                             22232    10/1/2020       24 Hour Fitness USA, Inc.                   $149,350.57                                                                                     $149,350.57
Garcia, Juan
244 Fashion Park Place
Oxnard, CA 93033                               22233    10/1/2020       24 Hour Fitness USA, Inc.                     $2,171.21                                                                                       $2,171.21
Schwary, Paula
436 Wainee Street
Lahaina, HI 96761                              22234    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $96.00                                                                                          $96.00
Wojnarowski, Doris Ann
7183 S Versailles Way
Aurora, CO 80016                               22235    10/1/2020            24 Denver LLC                               $66.00                                                                                          $66.00
LHR Renaissance Marketplace South LLC
Buchalter, A Professional Corporation
Brian T. Harvey
1000 Wilshire Blvd., Suite 1500
Los Angeles, CA 90017                          22236    10/1/2020       24 Hour Fitness USA, Inc.                    $41,009.44                                                                                      $41,009.44
Vaccaro, Sean
208 Gibson Blvd
Apt 8
Clark, NJ 07066                                22237    10/1/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                       $1,000.00
Sani, Ramin
221 Hawk CT
Alamo, CA 94507                                22238    10/1/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                         $429.99
E. M.
909 Redwood Dr.
Richardson, TX 75080                           22239    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $324.74                                                                      $324.74
Albright, J O.
PO Box 101315
Arlington, VA 22210                            22240    10/1/2020       24 Hour Fitness USA, Inc.                                        $1,168.00                                                                    $1,168.00
Coulibaly, Julie C.
1767 Via Redondo
San Lorenzo, CA 94580                          22241    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $24.99                                                                                          $24.99
Icon Owner Pool I West/Southwest, LLC
Singer & Levick, PC
c/o Michelle E. Shriro
16200 Addison Road, Suite 140
Addison, TX 75001                              22242    10/1/2020       24 Hour Fitness USA, Inc.                    $53,554.01                                                                                      $53,554.01




                                                                                              Page 1300 of 1495
                                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1301 of 1495
                                                                                                                 Claim Register
                                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                                               Case No. 20‐11558

                                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                               Amount                                                         Amount
Mesa Verde Associates, a California Limited Partnership
Best Best & Krieger LLP
Caroline R. Djang
18101 Von Karman Avenue, Suite 1000
Irvine, CA 92612                                             22243    10/1/2020        24 Hour Fitness USA, Inc.                    $655,530.46                                                                                        $655,530.46
Ominsky, David
725 Camino Concordia
Camarillo, CA 93010                                          22244    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $118.49                                                                                            $118.49
Salesforce.com, Inc.
Bialson, Bergen & Schwab
C/O Lawrence Schwab/Gaye Heck
633 Menlo Ave., Suite 100
Menlo Park, CA 94025                                         22245    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $38,826.49            $94,868.51                                                                  $133,695.00
Pantoja Jr., David
410 E. Pinehurst Ave.
La Habra, CA 90631                                           22246    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $35.00                                                                                             $35.00
24 hour fitness
1840 W. Whittier Blvd #74
LA Habra, CA 90631                                           22247    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Nguyen, Hong
6181 Potrero Drive
Newark, CA 94560                                             22248    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $330.21                                                                                            $330.21
Del Carmen, Christian
PO BOX 120476
CHULA VISTA , CA 91912                                       22249    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $62.98                                                                                             $62.98
Ford, Alisha
1180 Kentwood LN Apt 602
San Leandro, CA 94578                                        22250    10/1/2020              RS FIT NW LLC                           $30,000.00                                                                                         $30,000.00
Mashin, Steven
3499 E Bayshore Road Spc 8
Redwood City, CA 94063‐4616                                  22251    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
The Sherwin‐Williams Company
Lanak & Hanna, P.C.
c/o Lauren B. Stec
625 The City Drive South, Suite 190
Orange, CA 92868                                             22252    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                          $11,850.55                                                 $11,850.55
Breidenthal, Stephen
2691 Ortiz Ave
Woodland, CA 95776                                           22253    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                            $125.97
Corporate Center at Cornell Oaks Association
c/o Jones Lang LaSalle
15455 NW Greenbrier Parkway, Suite 245
Beaverton, OR 97006                                          22254    10/1/2020        24 Hour Fitness USA, Inc.                      $3,977.95                                                                                          $3,977.95
Carrasco, Selena Louise
1875 Dalton Dr
Milpitas, CA 95035                                           22255    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Morales, Rosalinda E
5847 Hathaway Ave
Dublin, OH 43016‐6723                                        22256    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,039.74                                                                                          $1,039.74
McNair, John
72 Peony
Irvine, CA 92618                                             22257    10/1/2020    24 Hour Fitness United States, Inc.                  $139.00                                                                                            $139.00



                                                                                                              Page 1301 of 1495
                                                      Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1302 of 1495
                                                                                                           Claim Register
                                                                                               In re 24 Hour Fitness Worldwide, Inc.
                                                                                                         Case No. 20‐11558

                                                                                                                     Current General                                             Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address               Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                         Amount                                                      Amount
Szczebak, Kerem A.
690 N. Pennsylvenia St #4
Denver, CO 80203                                         22258    9/29/2020            24 Denver LLC                            $1,608.00                                                                                       $1,608.00
Orozco, Jeasmin K
2200 SE 45th Ave Unit 48,
Hillsboro,, OR 97123                                     22259    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Morales, Aurelio
5947 Hathaway Ave
Dublin, OH 43016‐6723                                    22260    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $199.95                                                                                         $199.95
Nett, Matthew Lawrence
8910 NE Hazel Dell Ave.
Apt. #F‐102
Vancouver, WA 98665                                      22261    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $416.25                                                                                         $416.25
Commercial Laundry 1 dba United Laundry & Linen Co.
PO Box 366
Clifside Park, NJ 07010                                  22262    10/1/2020       24 Hour Fitness USA, Inc.                    $41,136.64                                                                                      $41,136.64
Mayor, Kim
15‐1681 1st Ave #A9
Keaau, HI 96749                                          22263    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,279.00                                                                                       $1,279.00
Villarreal, Roberto
1307 N. Pearl Ave.
Compton, CA 90221                                        22264    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $133.00                                                                                         $133.00
Robinson, Brandon
David Burstein, Esq.
Law Offices of David Burstein
9107 Wilshire Blvd., Suite # 450
Beverly Hills, CA 90210                                  22265    10/1/2020       24 Hour Fitness USA, Inc.                    $22,500.00                                                                                      $22,500.00
Franco, Cesar
10178 Stafford St.
Rancho Cucamonga, CA 91730                               22266    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
Cino, Lenora
9 Somerset Drive
11F
Suffern, NY 10901                                        22267    10/1/2020       24 Hour Fitness USA, Inc.                       $200.40                                                                                         $200.40
Day, Chester
333 E Valmonte Sur
Palm Springs, CA 92262                                   22268    10/1/2020       24 Hour Fitness USA, Inc.                       $179.27                                                                                         $179.27
Letourneau, David
7733 E. Appaloosa Trail
Orange , CA 92869                                        22269    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $35.00                                                                                          $35.00
Precor, Inc.
20031 NE 142nd Avenue
Woodinville, WA 98072                                    22270    10/1/2020       24 Hour Fitness USA, Inc.                   $762,103.14                                                                                     $762,103.14
Smith, Helene
6 Pelham Court
Nanuet, NY 1095‐3431                                     22271    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $583.00                                                                                         $583.00
Ringler, Sarah
231 W Haley St
Santa Barbara, CA 93101                                  22272    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $596.27                                                                                         $596.27
Noel, Peter
20 E Central Ave
Wharton , NJ 07885                                       22273    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $3,000.00                                                                    $3,000.00



                                                                                                        Page 1302 of 1495
                                          Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1303 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
Nye, Alexander E
888 8th Ave, 15H
New York, NY 10019                           22274    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $349.97                                                                                            $349.97
White, Timothy
766 Mesa Way
Richmond, CA 94805                           22275    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $195.00                                                                                            $195.00
Winger, Harley
13654 Rockledge Drive
Victorville, CA 92392                        22276    9/29/2020    24 Hour Fitness Worldwide, Inc.                     $53.54                                                                                             $53.54
Williams, Jessica
Daniel L. Keller
Keller, Fishback & Jackson LLP
28720 Canwood Street
Suite 200
Agoura Hills, CA 91301                       22277    10/1/2020       24 Hour Fitness USA, Inc.                        $87.24                                                                                             $87.24
Boyd, Stephen
16713 1/2 Ardmore Ave
Upstairs
Bellflower, CA 90706                         22278    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
HI TECH TILE & MARBLE
ATTN: MIKE MIZRAHI
7315 CANOGA AVENUE
CANOGA PARK, CA 91303                        22279    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $39,318.00                                                                                         $39,318.00
Montroy, Hayley
6053 Vantage Ave
North Hollywood, CA 91606                    22280    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gordon, Matthew
4216 N. Castle Ave.
Portland, OR 97217                           22281    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
KABOLI, HOSSEIN
9 N SAN MARCOS RD UNIT B
SANTA BARBARA, CA 93111                      22282    10/1/2020       24 Hour Fitness USA, Inc.                       $499.92                                                                                            $499.92
WINCHESTER, MICHAEL & CHRISTOPHER
7001 FONTAINE PLACE
RANCHO CUCAMONGA, CA 91739                   22283    9/18/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Chang, Sandra Kaplan
2500 kalakaua Ave., ste.2105
Honolulu, HI 96815                           22284    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $980.10                                                                                            $980.10
Bruntz, Hannah
2076 S Lincoln St
Denver, CO 80210                             22285    10/1/2020            24 Denver LLC                              $400.00                                                                                            $400.00
Romero, Vanessa
56 Magnolia Drive
Ventura, CA 93001                            22286    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Larkin, Jenna
59 Sherwood Drive
East Islip, NY 11730                         22287    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $204.17                                                                                            $204.17
Orenstein, Bruce Edward
17 White Birch Ct.
New City, NY 10956                           22288    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                                               $557.97                                 $557.97
Venkatesh, Ranjini
22 Abeto
Irvine, CA 92620                             22289    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $126.42                                                                                            $126.42


                                                                                            Page 1303 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1304 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Nantel, Estrella
2202 Charter Way
San Leandro, CA 94579                           22290    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $168.00                                                                                            $168.00
Zhang, Yufang
205 De Anza Blvd #238
San Mateo, CA 94402                             22291    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Ball, Jeromi
5210 Southlea
Houston, TX 77033                               22292    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                        $150,000.00
Sanwal, Shawn
5020 Screech Owl Creek Road
El Dorado Hills, CA 95762                       22293    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
VAN NESS POST CENTER LLC
ATTN: JOSEPH FANG
23 GEARY ST.
SUITE 1100
SAN FRANCISCO, CA 94108                         22294    9/29/2020        24 Hour Fitness USA, Inc.                    $293,548.42                                                                                        $293,548.42
Nguyen, Kevin
4791 Lakeshore Drive
Santa Clara, CA 95054                           22295    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Tolliver, Wayne
8185 E Lowry BLVD Unit 206
Denver, CO 80230‐7242                           22296    10/1/2020              24 Denver LLC                                                  $1,120.00                                                                    $1,120.00
Frazer, Justin
4714 215th St E
Spanaway, WA 98387                              22297    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $365.35                                                                                            $365.35
ABP Pearl HIghlands LLC
Theodore D.C. Young
Cades Schutte LLP
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                              22298    9/30/2020        24 Hour Fitness USA, Inc.                    $675,015.87                                                                                        $675,015.87
Lee, Chia‐Ning
19412 SE 9th Cir
Camas, WA 98607                                 22299    10/1/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Kelley, Karen P
8064 E Oberlin Pl
Denver, CO 80237                                22300    9/30/2020    24 Hour Fitness United States, Inc.                                      $1,543.30                                                                    $1,543.30
ABP Pearl Highlands LLC
Cades Schutte LLP
Theodore D.C. Young, Esq.
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                              22301    9/30/2020        24 Hour Fitness USA, Inc.                                                                                               $125,909.36             $125,909.36
Urrea, Natalie
1559 Copper Lantern Dr.
Hacienda Heights, CA 91745                      22302    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Mohr, Ray Everett
9200 E Cherry Creek So Dr #60
Denver, CO 80231                                22303    9/30/2020        24 Hour Fitness USA, Inc.                        $623.97                                                                                            $623.97
Mayes, Erick
6333 College Grove Way #4108
San Diego, CA 92115                             22304    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $349.00                                                                                            $349.00
FITZGERALD, JENNIFER
PO BOX 835
CARPINTERIA, CA 93014                           22305    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $112.99                                                                                            $112.99

                                                                                                 Page 1304 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1305 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Nguyen, Lee Ngoc
407 S. 15th St
Renton, WA 98055                               22306    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $44.70                                                                                          $44.70
Osborne, Rosemarie
13710 Locust Circle
Westminster, CA 92683                          22307    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Baker, Dillion Anthony
16848 W 69th Circle
Arvada, CO 80007                               22308    9/30/2020     24 Hour Fitness Worldwide, Inc.                      $94.08                                                                                          $94.08
HEINTZ, AMY
12020 BROKEN HILL ROAD
RENO, NV 89511‐9286                            22309    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,056.00                                                                                       $1,056.00
Handa, John
PO Box 410148
San Francisco, CA 94141‐0148                   22310    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $599.98                                                                                         $599.98
KIDANE, WENTANA
1380 EAST 32 STREET
OAKLAND, CA 94602                              22311    10/2/2020    24 Hour Fitness United States, Inc.               $10,000.00                                                                                      $10,000.00
Kebede, Gulelat
6403 Guidon Court
Rocklin, CA 95765                              22312    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $166.00                                                                                         $166.00
Lewis, Kim
P.O. Box 370554
Montara, CA 94037                              22313    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Martin, Noriko
20922 Sharmila
Lake Forest, CA 92630                          22314    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Ng, Harold
15 Knickerbocker Lane
Orinda, CA 94563                               22315    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                       $1,520.00
Knapp, Marilyn
5565 Preston Oaks Rd. #182
Dallas, TX 75254                               22316    9/30/2020        24 Hour Fitness USA, Inc.                        $107.17                                                                                         $107.17
Craver, Eric
2303 Denridge
Houston, TX 77038                              22317    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $190.52                                                                                         $190.52
Lakdawala, Kush
340 5th Ave.
Half Moon Bay, CA 94019                        22318    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $8,250.00                                                                                       $8,250.00
Moreno, Giovanna B.
14 Algonquin Avenue
Rockaway, NJ 07866                             22319    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $50.10                                                                                          $50.10
Balleza, Raul
4629 Crenshaw Ave
Fort Worth, TX 76105                           22320    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $381.30                                                                                         $381.30
Lopez, Anthony
1750 Grand Ave, Unit 5
Long Beach, CA 90804                           22321    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Shayer, Steve
2407 Crocus Drive
Bakersfield, CA 93311                          22322    10/1/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                          $60.00
Mao, Austin
2847 Vila Alta Pl
Hacienda Heights, CA 91745                     22323    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00

                                                                                                Page 1305 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1306 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Arens Electric Inc
Attn: Amy Arens
4735 So. Santa Fe Cr.
Englewood, CO 80110‐6468                       22324    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $155.00                                                                                         $155.00
Clemens, Robert
3802 Glenmeade Drive
Houston, TX 77059                              22325    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $783.00                                                                      $783.00
Ubaydullah, Aliyah
415 N I St, Apt 103
Tacoma, WA 98403                               22326    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $26.40                                                                                          $26.40
Gardner, Karen
                                               22327    10/5/2020    24 Hour Fitness United States, Inc.                  $112.12                                                                                         $112.12
Pacleb, Rosyl
2654 West Shadow Lane
Anaheim, CA 92801                              22328    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Nantel, Normand
2202 Charter Way
San Leandro, CA 94579                          22329    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Kuah , Mark
2432 Almaden Blvd.
Union City , CA 94587                          22330    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Hammill, Diana
1050‐182 Borregas Ave.
Sunnyvale, CA 94089                            22331    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Carrigan, Chris A
3268 Travis Ave
Simi Valley, CA 93063                          22332    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Ogawa, Landon
91‐1047 Haawina Street
Kapolei, HI 96707                              22333    10/1/2020     24 Hour Fitness Worldwide, Inc.                                      $3,025.00                                                                    $3,025.00
Truong, Christina
4791 Lakeshore Dr
Santa Clara, CA 95054                          22334    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Peters, Carolyn
2314B San Juan Ave
Walnut Creek, CA 94597‐3050                    22335    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $792.00                                                                                         $792.00
Latney, Rollo
7321 Linbrook Place
San Diego, CA 92111                            22336    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $15,642.90                                                                                      $15,642.90
Pettit, Michael
13708 NW 52nd Ave
Vancouver, WA 98685                            22337    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $85.98                                                                                          $85.98
Yi, Ying
36346 Crystal Springs Ct
Newark, CA 94560                               22338    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Laris, Roberto
1328 S CHRISTY LN
Las Vegas, NV 89142                            22339    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Sanwal, Shawn
5020 Screech Owl Creek Road
El Dorado Hills, CA 95762                      22340    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00




                                                                                                Page 1306 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1307 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Bullen, Stuart
2007 Robinson St
Unit A
Redondo Beach, CA 90278                        22341    10/2/2020       24 Hour Fitness USA, Inc.                       $699.00                                                                                         $699.00
Li, Xianwu
11046 Goodwin Way NE
Seattle, WA 98125                              22342    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Nelson Jr, Walter
4425 Tropaz Lane
Tracy, CA 95377                                22343    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $186.52                                                                                         $186.52
Roberts, Kenneth
120‐11 171st Street
Jamaica Queens, NY 11434                       22344    10/1/2020           24 New York LLC                              $43.99                                                                                          $43.99
McDonald, Brenda
20101 Wayne Avenue
Torrance, CA 90503                             22345    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Silva, Emiliano
1170 Willma Dr. APT B
Hollister, CA 95023                            22346    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Sim, Sunae
285 Pua'ehu St
Wailuku, HI 96793                              22347    10/2/2020        24 Hour Holdings II LLC                        $520.00                                                                                         $520.00
Larkin, Patricia
9 Connecticut Avenue
Massapequa, NY 11758                           22348    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $189.58                                                                                         $189.58
Romero, Janelle
8250 E Harvard Avenue Apt 1202
Denver, CO 80231                               22349    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Morrison, Monique
3319 Ramona St
Palo Alto, CA 94306                            22350    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                         $429.99                                                    $429.99
Ruiz, Carmen
2065 Grand Concourse APT 110
Bronx, NY 10453                                22351    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $179.85                                                                                         $179.85
Felan, Jessica
16151 CHADWICK CT
CHINO HILLS, CA 91709‐8756                     22352    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $523.00                                                                      $523.00
GP Partners, NC, LLC
c/o David Neal Stern, Esq.
Frank, Weinberg & Black, P.L.
1875 N.W. Corp. Blvd, Suite 100
Boca Raton, FL 33431                           22353    10/1/2020       24 Hour Fitness USA, Inc.                 $1,769,175.00                                                                                   $1,769,175.00
Warren, Wanda
2153 N. Fairview St.
Santa Ana, CA 92706                            22354    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $7,680.00                                                                    $7,680.00
Chui, Rockwing
2201 Cromwell Dr
Arlington, TX 76018                            22355    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Chui Wan Chau Mao, Carol
2847 villa alta place
Hacienda Heights, CA 91745                     22356    10/1/2020       24 Hour Fitness USA, Inc.                        $98.00                                                                                          $98.00
Neeme, Christopher
6502 Ben Ave.
North Hollywood, CA 91606                      22357    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $132.00                                                                      $132.00

                                                                                              Page 1307 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1308 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Pakvis, Amanda
7672 Whispering Marsh Dr.
Las Vegas, NV 89131                             22358    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                                            $500.00                                 $500.00
Boyer, Kelsey
3410 Myrtle St
Evans, CO 80620                                 22359    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $321.92                                                                                         $321.92
Pollins, Barbara
PO Box10234
Pleasanton, CA 94588                            22360    10/2/2020            RS FIT NW LLC                                               $2,400.00                                                                    $2,400.00
Hardin, Carma
443 Camino de las Colinas
Redondo Beach, CA 90277‐6519                    22361    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $1,064.00                                                                    $1,064.00
Vuong, Kiet
250 South Park Victoria Drive
Milpitas, CA 95035                              22362    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $350.00                                                                      $350.00
Siemens Industry, Inc.
Stephanie Mitchell
800 North Point Parkway, Suite 450
Alpharetta, GA 30005                            22363    10/1/2020       24 Hour Fitness USA, Inc.                    $68,941.66                                                                                      $68,941.66
Strong, Derek
1532 Ewe Turn
Kaysville, UT 84037                             22364    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                         $449.99
Coullahan, Delaney
20861 Shell Harbor Circle
Huntington Beach, CA 92646                      22365    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Demos, Mary Ann
5416 Biltmore Way
Fair Oaks, CA 95628                             22366    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $279.19                                                                                         $279.19
Hassett, Sean
211 W. Temple Street, Suite 1000
Los Angeles, CA 90012                           22367    9/29/2020    24 Hour Fitness Worldwide, Inc.                                       $120.00                               $60.00                                 $180.00
Larkin, Patricia
9 Connecticut Avenue
Massapequa, NY 11758                            22368    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $189.58                                                                                         $189.58
Wilson, Juliana
4200 Warbler Loop
Fremont, CA 94555                               22369    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                         $380.00
Marquez, Sara G.
1882 Glen Ave
Pasadena, CA 91103                              22370    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Carrington, Robert
3025 Fairlands Drive
Reno, NV 89523                                  22371    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $288.00                                                                      $288.00
Munro, Leann C
1044 Hayer Circle
Rio Linda, CA 95673                             22372    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,224.00                                                                                      $10,224.00
Hogan, David G
1069 Koko Uka Pl
Honolulu, HI 96825                              22373    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $81.66                                                                                          $81.66
Jones , Cheryl K
23303 Colony Park Drive
Carson, CA 90745                                22374    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $17.62                                                                                          $17.62



                                                                                               Page 1308 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1309 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Byrd, Erika
7626 Skiros Way
Sacramento, CA 95823                            22375    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Hamsayeh, Jhaleh (Jennifer) G.
4299 Kingspark Drive
San Jose, CA 95136                              22376    9/30/2020        24 Hour Fitness USA, Inc.                        $236.31                                                                                         $236.31
Forrest, Reilly
14445 127th Ln NE unit S‐15
Kirkland, WA 98034                              22377    10/2/2020        24 Hour Fitness USA, Inc.                        $636.35                                                                                         $636.35
Zhang, Ri
7329 SE Lois St
Hillsboro, OR 97123                             22378    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $86.50                                                                                          $86.50
Bennett, Steven
7262 Alliance Court
San Diego, CA 92119                             22379    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $116.25                                                                      $116.25
Ryba, Anthony W.
3725 30th. Street
San Diego, CA 92104                             22380    9/30/2020        24 Hour Fitness USA, Inc.                        $113.97                                                                                         $113.97
Luo, Wenge
2640 E. Garvey Ave., South #201
West Covina, CA 91791                           22381    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Ngo, Alysa
Lisa Dang
3444 Monte Sereno Ter.
Fremont, CA 94539                               22382    9/30/2020    24 Hour Fitness United States, Inc.                $1,440.00                                                                                       $1,440.00
Cole, Linnea
8723 Washington Blvd SW
Lakewood, CA 98498‐2632                         22383    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $320.00                                                                                         $320.00
Osborne, David
1121 N Ogden St
Apt 103
Denver, CO 80218                                22384    10/1/2020              24 Denver LLC                              $116.11                                                                                         $116.11
SINHA, KUNAL
5400N LAKE RD
MERCED, CA 95343                                22385    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Joseph, Debbie
43 Trestle Drive
Hayward, CA 94544‐1388                          22386    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $183.26                                                                                         $183.26
Simpson, Marsha
41 East 59th Street
Brooklyn, NY 11203                              22387    9/30/2020         24 Hour Holdings II LLC                         $330.00                                                                                         $330.00
Robinson, Shawn
1271 Washington Ave. #595
San Leandro, CA 94577                           22388    10/2/2020     24 Hour Fitness Worldwide, Inc.                                   Unliquidated                                                                        $0.00
Edelman, Eduard
2270 Plumb 1st street apt.6A
Brooklyn, NY 11229                              22389    10/1/2020             24 New York LLC                                                $252.00                                                                      $252.00
Avila Peraza, Jeffrey
17778 Walnut St
Hesperia, CA 92345                              22390    10/2/2020    24 Hour Fitness United States, Inc.                  $148.50                                                                                         $148.50
Swieca, Christopher
6973 Glagys Rd
Riverside, CA 92506                             22391    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $139.17                                                                                         $139.17


                                                                                                 Page 1309 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1310 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Cervantez, Jacob
2493 Regal Dr
Union City, CA 94587                           22392    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $405.00                                                                                            $405.00
Wang, Hengyuan
2601 McBride Lane
Santa Rosa, CA 95403                           22393    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,621.96                                                                                          $1,621.96
Yukihiro, Calvin Michio
7408 W Cedar Circle
Lakewood, CO 80226                             22394    9/30/2020       24 Hour Fitness USA, Inc.                        $49.59                                                                                             $49.59
Yang, Li
1490 Clearview Way
San Marcos, CA 92078                           22395    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $487.49                                                                                            $487.49
Penn, Raina
110 126th St E
Tacoma , WA 98445                              22396    10/2/2020       24 Hour Fitness USA, Inc.                                             $511.00                                                                      $511.00
Wells, Bart A
7555 Owensmouth Ave #12
Canoga Park, , CA 91303                        22397    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $464.99                                                                                            $464.99
Olmedo, Alex
24 N. Dunning St.
Ventura, CA 93003                              22398    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Balanay, Neil
1162 Summit Oak Drive
Lake Forest, CA 92679                          22399    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $71.51                                                                                             $71.51
Perez, David
159 Hedge Road
Menlo Park, CA 94025                           22400    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $670.00                                                                                            $670.00
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                           22401    10/2/2020         24 San Francisco LLC                                              $1,548.00                                                                    $1,548.00
MA, KAYU
2118 MASON ST
SAN FRANCISCO, CA 94133                        22402    10/2/2020         24 San Francisco LLC                          $303.00                                                                                            $303.00
Beehler, Michael J.
22110 NE 118th Circle
Brush Prairie, WA 98606                        22403    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $728.45                                                                      $728.45
Hansen, Lonnie
6113 So. Dee Park Dr.
Taylorsville, UT 84129                         22404    9/30/2020       24 Hour Fitness USA, Inc.                     $1,260.00                                                                                          $1,260.00
Teng, Meiqin
220 Lombard Street, Apt. 317
San Francisco, CA 94111                        22405    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Maglangit Jr, Daniel A
91‐1034 Ft Weaver Rd
Ewa Beach, HI 96706                            22406    10/1/2020       24 Hour Fitness USA, Inc.                       $848.13                                                                                            $848.13
Williamson, Juhee Lee
9222 Brian Drive
Vienna, VA 22180                               22407    9/30/2020       24 Hour Fitness USA, Inc.                       $150.00                                                                                            $150.00
Lee, Linda
6307 SW Orchid Dr.
Portland, OR 97219                             22408    10/1/2020       24 Hour Fitness USA, Inc.                     $4,435.00                                                                                          $4,435.00



                                                                                              Page 1310 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1311 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Pascual, Edward
15024 Long View Dr.
Fontana, CA 92337                             22409    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Nagrani, Priya N
36094 Forestwood Drive
Newark, CA 94560                              22410    10/1/2020       24 Hour Fitness USA, Inc.                                                                             $1,460.00                               $1,460.00
Torrico, Mario
2548 sparkling water ct.
Palmdale, CA 93550‐4611                       22411    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
La Tour III, Larry
766 Mesa Way
Richmond, CA 94805                            22412    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $245.00                                                                                         $245.00
Raymond, Patrick A.
1109 Teakwood Trl.
Pflugerville, TX 78660                        22413    10/1/2020       24 Hour Fitness USA, Inc.                                        $1,680.00                                                                    $1,680.00
Nguyen, Steven
4791 LAKESHORE DR
SANTA CLARA, CA 95054                         22414    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Lara, Maria
908 W. Myrrh St.
Compton, CA 90220                             22415    10/1/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                           $0.00
Parillo, Melany
10415 Byron Ave
Oakland, CA 94603                             22416    10/2/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                         $429.99
Rodriguez, Ma del Carmen
930 N Unruh Ave Apt 19
La Puente, CA 91744                           22417    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $231.91                                                                                         $231.91
Xie, Shawn
2012 Arctic St
San Leandro, CA 94577                         22418    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $323.00                                                                                         $323.00
Wysocki, Patryk Andrew
1215 Olympic Circle
Green Acres, FL 33413                         22419    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Cervantez, Jose
2493 Regal Dr
Union City, CA 94587                          22420    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $567.00                                                                                         $567.00
Yarchin, Ashley
4017 Travis Street
Dallas, TX 75204                              22421    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $67.65                                                                                          $67.65
Mason, Yaris C
303 Plainfield Avenue
Apt B5
Edison, NJ 08817                              22422    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $923.91                                                                                         $923.91
SALESFORCE.COM, INC.
c/o Lawrence Schwab/Gaye Heck
Bialson, Bergen & Schwab
633 Menlo Ave., Suite 100
Menlo Park, CA 94025                          22423    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                         $29,669.30              $29,669.30
Wachowicz, Eva
507 Pine Bluff Dr
Friendswood, TX 77546                         22424    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $83.11                                                                                          $83.11
Hamilton, Shannon
10001 Miller St.
Westminster, CO 80021                         22425    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00

                                                                                             Page 1311 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1312 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Worrall, Jessica
11811 Quarter Horse Court
Oakton, VA 22124                                22426    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                             $51.99
Quezada, Jennifer
15625 Ramona Drive
Fontana, CA 92336                               22427    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Stretch, Kimberli
2120 W. Lemhi Circle
Boise, ID 83705                                 22428    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                             $29.00
Le, Mong
16068 Rue Cir
Fountain Valley, CA 92708                       22429    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Ferrara, Teresa
590 Farrington Hwy 524‐267
Kapolei, HI 96707                               22430    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $451.44                                                                                            $451.44
Franklin, Wendy
1520 Harvest Loop
Folsom, CA 95630‐5333                           22431    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $456.53                                                                                            $456.53
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                            22432    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $89.67                                                                                             $89.67
Ruiz, Genaro
6503 Millux Ave
Pico Rivera, CA 90660                           22433    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $1.00                                                                                           $1.00
Liu, James
3272 Traviata Pl
San Jose, CA 95117                              22434    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Artigas, Paula
6612 Ariock Cove
Austin, TX 78739                                22435    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $397.22                                                                                            $397.22
Fuhs, Jennifer
13032 Triumph Dr
Poway, CA 92064                                 22436    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $24.00                                                                                             $24.00
Bocek, Juan L.
1302 Cambridge Drive
Friendswood, TX 77546                           22437    10/1/2020       24 Hour Fitness USA, Inc.                    $30,000.00                                                                                         $30,000.00
FORDHAM, REGINA P
102‐51 186 STREET
HOLLIS, NY 11413                                22438    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Arreola, Isabel J
14284 Caryn Circle
Fontana, CA 92336                               22439    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $195.00                                                                                            $195.00
Aker, Eric
2439 South Dr
Santa Clara, CA 95051‐1250                      22440    10/2/2020       24 Hour Fitness USA, Inc.                                             $150.00                                                                      $150.00
Chen, Jessica
1630 S. Glendora Ave.
Glendora, CA 91740                              22441    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Statham, Rhonda
Mark J. Berumen
Berumen Law Firm, PC
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                         22442    10/2/2020       24 Hour Fitness USA, Inc.                   $951,195.22                                                                                        $951,195.22

                                                                                               Page 1312 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1313 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Reagan Electric, LLC
Attn: John R. Smith
8743 Doves Fly Way
Laurel, MD 20723‐1247                           22443    10/1/2020       24 Hour Fitness USA, Inc.                    $19,612.50          $4,020.00                                                                   $23,632.50
Tran, Shawna
3216 Ravenswood Way
San Jose, CA 95148                              22444    10/2/2020       24 Hour Fitness USA, Inc.                     $1,250.00                                                                                       $1,250.00
Ortega, Roxanna
2412 Haller Street
San Diego, CA 92104                             22445    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Meyer, Marcus Clinton
27302 Becedas
Mission Viejo, CA 92691                         22446    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $38.60                                                                                          $38.60
Weiss, Gayle K.
6000 19th Street North
Arlington , VA 22205                            22447    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $1,092.00                                                                    $1,092.00
Teal, David Laurence
110 Lafayette Avenue
Hayward, CA 94544                               22448    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Venkatesh, Ranjini
22 Abeto
Irvine, CA 92620                                22449    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $126.42                                                                                         $126.42
Reyna, Rachel
1228 S Almond Ave.
Ontario, CA 91762                               22450    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $29.00                                                                                          $29.00
He, Lili
4708 Deer Valley Lane
Richardson, TX 75082                            22451    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $336.37                                                                                         $336.37
Sun, Guifeng
20345 Via Almeria
Yorba Linda, CA 92887                           22452    9/30/2020       24 Hour Fitness USA, Inc.                        $66.00                                                                                          $66.00
Coe, Darl
720 Patio St.
Aubrey, TX 76227                                22453    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Sakura, Mark
115 Lucca Dr.
South San Francisco, CA 94080                   22454    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $305.00                                                                                         $305.00
AJ a minor Alene Jenner a parent
21812 Oceanbreeze Ln
Huntington Beach, CA 92646                      22455    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Moreno, Giovanna
14 Algonquin Avenue
Rockaway, NJ 07866                              22456    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $50.10                                                                                          $50.10
Leget, Ariel
27 Marvin Lane
Piscataway, NJ 08854                            22457    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $85.28                                                                                          $85.28
Tran, Shawna
3216 Ravenswood Way
San Jose, CA 95148                              22458    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,250.00                                                                                       $1,250.00
Wang, Song
36684 Capistrano Dr.
Fremont, CA 94536                               22459    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00



                                                                                               Page 1313 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1314 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Braithwaite, Cameron
4888 E Willow Brook Circle
Eden, UT 84310                                22460    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Brown, Kevin
1907 Boys Republic Drive
Chino Hills, CA 91709                         22461    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Ludka, Viktoriya
3233 SE 122nd Ave Apt A
Portland, OR 97236                            22462    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $35.84                                                                                          $35.84
Clark, Kevin
6702 Gold Moss Cv
Austin, TX 78745                              22463    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $150.00                                                                      $150.00
Harris, Teresa
9D Queen Victoria Way
Chester, MD 21619                             22464    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $499.98                                                                      $499.98
Radle, Dean
159 Luben Lane
Arcadia, CA 91006                             22465    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Jones, Monik C
12627 S Halo Dr
E Rancho Dominguez, CA 90221‐1828             22466    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $25.20                                                                                          $25.20
Heilman, GD
Gale Heilman
16835 Algonquin Street, #156
Huntington Beach, CA 92649                    22467    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $801.34                                                                      $801.34
Tiburzi, Regina A
3 Honey Lane
East Northport , NY 11731                     22468    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $499.99                                                                                         $499.99
Plascencia, Isabella
16372 Canon Ln.
Chino Hills, CA 91709                         22469    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $67.08                                                                       $67.08
Trillana, Dennis
1905 E San Bernardino Ave
San Bernardino , CA 92408                     22470    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $91.00                                                                                          $91.00
Jarosz, Lukasz
114 Lincoln Ave
Colonia, NJ 07067‐4048                        22471    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $337.53                                                                                         $337.53
Mendivil, Cecilia
3701 Ben Street
San Diego, CA 92111                           22472    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Sunshine MZL LLC
c/o KPR
Josh Katz
254 W. 31st Street
4th Floor
New York, NY 10001                            22473    10/1/2020       24 Hour Fitness USA, Inc.                 $2,531,901.50                                                                                   $2,531,901.50
Chao, Fey
7742 Sweetbrier Way
Sacramento, CA 98532                          22474    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Fleming, Brittany
22995 Lava Way
Nuevo, CA 92567                               22475    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $941.99                                                                      $941.99



                                                                                             Page 1314 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1315 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Leaf, Valerie A
6219 23rd Ave NE
Seattle, WA 98115                             22476    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,426.90                                                                                          $1,426.90
Havenner, Briana
6007 Lewis Street
Arvada, CO 80004                              22477    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                             $83.98
Ngo, Jennifer R.
7621 Telfer Way
Sacramento, CA 95823                          22478    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                             $2,000.00                               $2,000.00
SANCHEZ, VICENTE S
790 LOCKHAVEN DR
PACIFICA, CA 94044                            22479    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Baird, Rick
804 W Shadow Wood Dr
Murray, UT 84123                              22480    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $531.75                                                                                            $531.75
Wysocki, Patryk
1215 Olympic Circle
Green Acres, FL 33413                         22481    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Rezaii, Mohammad Garakani
19061 Austin Way
Saratoga, CA 95070                            22482    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                            $389.99
Kanczewski, Kathryn
7 Wren Place
Pompton Plains, NJ 07444                      22483    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $372.05                                                                                            $372.05
Katsura, Chris
1217 11th Pl
Hermosa Beach, CA 90254                       22484    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $21.00                                                                                             $21.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                           22485    10/1/2020       24 Hour Fitness USA, Inc.                     $1,909.00                                                                                          $1,909.00
Sandoval‐Artigas, Yolanda
6612 Ariock Cove
Austin, TX 78739                              22486    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Murad, Jack
5749 Stonecrest Drive
Agoura Hills, CA 91301                        22487    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $49.99                                                                                             $49.99
Fathollahi, Yadollah
1499 Asterbell Drive
San Ramon, CA 94582                           22488    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $699.99                                 $699.99
Cowger, Lydia
636 Hewitt ST
San Fernando, Ca 91340                        22489    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Alcala, Mary
5030 W 16th St
Santa Ana, CA 92703                           22490    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                            $144.00
Ansari, Nahid
275 Wallis Street
Pasadena, CA 91106                            22491    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $380.87                                                                                            $380.87
Shcherbakov, Denis
504 Vine St Apt C2
Elizabeth , NJ 07202                          22492    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $495.12                                                                      $495.12
Akbarut, Rasheed
275 Wallis Street
Pasadena, CA 91106                            22493    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $400.87                                                                                            $400.87

                                                                                             Page 1315 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1316 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Wilson‐McFarland, Janet
5836 Sassa St.
Las Vegas, NV 89130                            22494    9/30/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Hickey, Patrick T.
32307 Old Grove Ct
Winchester, CA 92596                           22495    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,330.00                                                                                       $1,330.00
Hammond, John
4622 Still Springs Dr.
Humble, TX 77346                               22496    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Reich, Thomas
2500 El Camino Real Apt. 419
Palo Alto, CA 94306                            22497    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Schneider, David Paul
6530 Salizar Street
San Diego, CA 92111‐3242                       22498    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $174.99                                                                                         $174.99
Schneider, David Paul
6530 Salizar Street
San Diego, CA 92111‐3242                       22499    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $174.99                                                                                         $174.99
Spencer, Rachel
PO Box 523
Rancho Cucamonga, CA 91729                     22500    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $70.00                                                                       $70.00
Long, Jason Daniel
2724 Federal Blvd Unit 4
Denver, CO 80211                               22501    10/1/2020       24 Hour Fitness USA, Inc.                       $864.00                                                                                         $864.00
Urrea, Yolanda O.
1559 Copper Lantern Dr.
Hacienda Heights, CA 91745                     22502    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Sims, Elma Jean
1213 Crest Ridge Dr.
Glenn Heights, TX 75154‐0138                   22503    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $20,000.00                                                                                      $20,000.00
The Joanthony Lanard McGee Estate
Jo Ali Tr
3839 McKinney Avenue
155‐2205
Dallas, TX                                     22504    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $649.36             $0.00                                                    $649.36
Yeager, Andrea L
PO Box 1634
Spring Valley, CA 91977                        22505    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $44.99                                                                                          $44.99
Snyder, Briana
4133 Redwood Ave Unit 3030
Los Angeles, CA 90066                          22506    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Gaitan, Paul Michael
10931 Kane Ave
Whittier, CA 90604                             22507    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Snider, Aree
24736 1/2 4th St.
San Bernardino, CA 92410                       22508    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $142.90                                                                                         $142.90
Alcala, Michael G
2227 N Broadway #A
Santa Ana, CA 92706                            22509    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Mazumdar, Adnan
1825 Racquet Ct
North Lauderdale, FL 33068                     22510    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $143.95                                                                                         $143.95


                                                                                              Page 1316 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1317 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Turner, Yvette
5391 Old Stage Highway
Smithfield, VA 23430                           22511    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $63.98                                                                       $63.98
Foist, Brian L.
17182 Cobra Lane
Huntington Beach, CA 92647                     22512    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $7,171.58                                                                                       $7,171.58
Nguyen, Nga T
P.O. Box 401352
Hesperia, CA 92340‐1352                        22513    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $1,012.20                                                                    $1,012.20
Herrick, Kara M
574 Bob Way
Ripon, CA 95366‐9587                           22514    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $2,079.00                                                                                       $2,079.00
Contreras, Daniel
1402 Tam O Shanter
Ontario, CA 91761                              22515    10/2/2020       24 Hour Fitness USA, Inc.                       $408.32                                                                                         $408.32
Imperial, Xavier
94‐294 Lupua Place
Mililani, HI 96789                             22516    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,840.95                                                                                       $1,840.95
Baksh, Zaleela
1050 SW 100th ter
Pembroke Pines, FL 33025                       22517    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $321.00                                                                                         $321.00
Diaz, Priscilla
714 1/2 N. Avenue 57
Highland Park, CA 90042                        22518    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                          $31.99
TAMAYO, MARY ANN
25921 DOLLAR STREET
HAYWARD, CA 94544                              22519    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                          $1,596.00                               $1,596.00
Elliot Jr., Malcolm Malik
2715 Applewood Drive
Ontario, CA 91761                              22520    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                         $449.99
Wong‐Martinez, Amy
1335 Cresthaven Drive
Pasadena, CA 91105                             22521    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Tiffany, Josephine
630 Masselin Ave
Apt #308
Los Angeles, CA 90036                          22522    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                            $400.00                                 $400.00
Mashek, Pamela
c/o Andrea Reese
348 Cayden Way
Cantonment, FL 32533                           22523    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $374.96                                                                                         $374.96
Wang, Janet
3314 Cowper Street
Palo Alto, CA 94306                            22524    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Salehikasaei, Parvin
2494 Henry Ave
Pinole, CA 94564                               22525    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
Warner, Patricia
2949 Mobley St
San Diego, CA 92123                            22526    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $72.00                                                                       $72.00
Snyder, Nathan
2601 McBride Ln. #96
Santa Rosa, CA 95403                           22527    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,621.96                                                                                       $1,621.96


                                                                                              Page 1317 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1318 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Pierga, Kelly
1208 Falconcrest Blvd
Apoka, FL 32712                               22528    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Lakdawala, Jyoti K
340 5th Ave.
Half Moon Bay, CA 94019                       22529    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $7,870.00                                                                                          $7,870.00
PATTON, TERESA
2115 LAKE FORK LN
LITTLE ELM, TX 75068                          22530    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $155.30                                                                                            $155.30
Lim, Jean
14913 NE 74th Court
Redmond, WA 98052                             22531    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $189.38                                                                                            $189.38
NIECESTRO, PAULA S
1525 ‐ 209TH AVE NE
SAMMAMISH, WA 98074                           22532    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $39.60                                                                                             $39.60
Pierga, Kelly
1208 Falconcrest Blvd
Apopka, FL 32712                              22533    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
LEWIS, ALEXA
2345 CLEMENT ST, APT B
SAN FRANCISCO, CA 94121                       22534    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                $107.50                                 $107.50
Denning, Barbara
7038 Eveningsong Dr
Huntington Beach, CA 92648                    22535    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,358.63                                                                                          $1,358.63
Shakya, Rozyl
112 Noriega Street
San Francisco, CA 94122                       22536    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Pearl, Carole A
11886 Pyxis Cir
Rancho Cordova, CA 95742                      22537    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Hopper, Julie Marie
PO Box 98
Gladstone, OR 97027                           22538    10/2/2020     24 Hour Fitness Worldwide, Inc.                                            $93.98                                                                       $93.98
Ackerman, Ellen
7009 Quartermile Ln
Dallas, TX 75248                              22539    9/30/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Yuan, Jinqiu
17616 Caliente Place
Cerritos, CA 90703                            22540    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,116.14                                                                                          $1,116.14
Miller, Jason
9528 Grapefruit Ave
 Hesperia , Ca 92345                          22541    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Kumar, Keith
1148 Nimitz Drive
Daly City, CA 94015                           22542    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                            $175.00
Russo, Christine
21324 Nashville Street
Chatsworth, CA 91311                          22543    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                          $1,548.00
Ferris, James
6338 Sullivan Ave
San Diego , CA 92114‐4226                     22544    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $119.97                                                                                            $119.97
Wells, Bart A
7555 Owensmouth Ave #12
Canoga Park, CA 91303                         22545    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $464.99                                                                                            $464.99

                                                                                               Page 1318 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1319 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Larkin, Thomas
9 Connecticut Avenue
Massapequa, NY 11758                            22546    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $189.58                                                                                            $189.58
White, Pamela
3875 Marcy St
Mohegan Lake, NY 10547                          22547    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Furman, Victoria
2980 Van Sansul Ave, #5
San Jose, CA 95128                              22548    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Rodriguez, Ma del Carmen
930 N Unruh Ave Apt19
La Puente, CA 91744                             22549    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $231.91                                                                                            $231.91
Battle, Anyesha
134‐32 232nd Street
Queens, NY 11413                                22550    10/2/2020           24 New York LLC                              $92.38                                                                                             $92.38
Shon, Don
25041 Woodward Ave #C
Lomita, CA 90717                                22551    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $629.99                                                                                            $629.99
Held, Hilda
900 Saturn Dr #701
Colorado Springs, CO 80905                      22552    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $878.78                                                                                            $878.78
Boxer, Karen
171 E. 3rd Ave., #511
Salt Lake City, UT 84103                        22553    10/2/2020       24 Hour Fitness USA, Inc.                     $2,300.00                                                                                          $2,300.00
Villada Garcia, Julie Alejandra
400 Melrose Ave E
Apt 302
Seattle, WA 98102                               22554    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $125.71                                                                                            $125.71
Pantoja, James
1262 N Hill Ave.
Pasadena, CA 91104                              22555    10/2/2020       24 Hour Fitness USA, Inc.                       $399.99                                                                                            $399.99
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                             22556    9/28/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Anderson, April
149 Castro St, Apt 2
San Francisco , CA, 94114                       22557    10/2/2020       24 Hour Fitness USA, Inc.                       $599.98                                                                                            $599.98
Punzalan, Medina
1420 Butterfield Ave
San Dimas, CA 91773                             22558    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $459.00                                                                                            $459.00
Henry, Araya
3340 Bailey Avenue Apt. 17F
Bronx, NY 10463                                 22559    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,536.00                                                                                          $1,536.00
Hughes, Kathleen M
102 Lincoln Ave
Wood‐Ridge, NJ 07075                            22560    10/2/2020           24 New York LLC                             $749.90                                                                                            $749.90
Bunetta, Michael
29282 Dean Street
Laguna Niguel, CA 92677                         22561    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wienert, John
13913 Canterbury Castle Drive
Charlotte, NC 28273                             22562    10/2/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                          $1,000.00



                                                                                               Page 1319 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1320 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Pradhan, Nirvan
220 N. Curtis Way
Anaheim, CA 92806                                22563    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                          $63.98
Black, Sean
914 Valetta Flat Ave
Las Vegas, NV 89183                              22564    10/2/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                         $400.00
Klaric, Lesly
879 NW 99th Ave
Plantation, FL 33324                             22565    10/6/2020        24 Hour Fitness USA, Inc.                      $1,631.76                                                                                       $1,631.76
Santo, Angela Elizabeth
9748 Spruce Court
Cypress, CA 90630                                22566    10/2/2020        24 Hour Fitness USA, Inc.                      $8,280.00                                                                                       $8,280.00
Ardaryan, Armine
                                                 22567    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Hortsch, John M
765 Olney St SE
Aumsville, OR 97325                              22568    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $110.00                                                                                         $110.00
Almalla, Mohammad
3645 Oakfield Drive
Sherman Oaks, CA 91423                           22569    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $79.61                                                                                          $79.61
Carr, Benjamin
25 Charles Samuel Way
Wrentham , MA 02093                              22570    10/2/2020        24 Hour Fitness USA, Inc.                        $601.74                                                                                         $601.74
Kannan, Kavitha
6213 Main Branch Rd
San Ramon, CA 94582                              22571    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $582.00                                                                                         $582.00
Kennedys CMK
David M. Kupfer, Esq.
P.O. Box 650
Basking Ridge, NJ 07920                          22572    10/2/2020            24 New York LLC                            $5,601.50                                                                                       $5,601.50
Palacio, Sharon
6773 Aster Ct
Chino , CA 91710                                 22573    10/2/2020        24 Hour Fitness USA, Inc.                        $563.00          $3,025.00                                                                    $3,588.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                           22574    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                       $1,800.00
Breanna Franco and Ronnie Montes
10400 Arrow Route
Apartment 21‐01
Rancho Cucamonga , CA 91730                      22575    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Akhunov, Ildar
(925) 420‐7777
mealwayslucky@gmail.com
                                                 22576    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Ocuma, Juliet
2237 Branden Street, #2
Los Angeles, CA 90026                            22577    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Husain, Nauman
3724 Gildas Path
Pflugerville, TX 78660                           22578    10/2/2020        24 Hour Fitness USA, Inc.                        $291.67                                                                                         $291.67
Mao, Karry
2847 Villa Alta Place
Hacienda Heights, CA 91745                       22579    10/2/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                       $1,000.00

                                                                                                  Page 1320 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1321 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Welscher, Craig
The Welscher Martinez Law Firm
1111 North Loop West, Ste 702
Houston , TX 77008                             22580    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Sholokhova, Lyudmila
2928 West 5th Street, Apt. 3H
Brooklyn, NY 11224                             22581    10/1/2020       24 Hour Fitness USA, Inc.                       $900.00                                                                                            $900.00
Schwartz, Caryn
435 HAYES ST APT 33
SAN FRANCISCO, CA 94102                        22582    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Kitazawa, Tomoyo
805 Bancroft Ave.
San Leandro, CA 94577                          22583    10/2/2020       24 Hour Fitness USA, Inc.                        $27.98                                                                                             $27.98
Bailon, Claire
38 Stonecreek Dr.
American Canyon, CA 94503                      22584    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $52.48                                                                                             $52.48
Hopf, Taylor T
137 Lockwood Ave
Woodbridge, NJ 07095                           22585    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $129.67                                                                                            $129.67
Amador, Andrew
993 Wynn Circle
Livermore, CA 94550                            22586    10/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Taylor, Soraya
Berumen Law Firm, P.C.
Mark J. Berumen
13611 E. 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                        22587    10/2/2020       24 Hour Fitness USA, Inc.                   $813,666.13                                                                                        $813,666.13
Chen, Sarah
3905 Dry Creek Drive
Austin, TX 78731                               22588    10/2/2020       24 Hour Fitness USA, Inc.                                             $876.00                                                                      $876.00
AVG Austin L.P.
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22589    10/2/2020       24 Hour Fitness USA, Inc.                 $1,368,280.05                                                                       $0.00          $1,368,280.05
AVG Partners
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22590    10/2/2020       24 Hour Fitness USA, Inc.                   $157,500.00            $34,457.14                                                                  $191,957.14
Matson, Kari
2545 E 3210 S
Salt Lake City, UT 84109                       22591    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Nelson, Joy
130‐04 232nd St
Laurelton, NY 11413                            22592    10/4/2020           24 New York LLC                           $1,848.00                                                                                          $1,848.00
Sharp, George
10915 Greengate Lane SW
Lakewood, WA 98498                             22593    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Tang, Benny
34156 O'Neil Terrace
Fremont, CA 94555                              22594    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Talbert, Chelsea
1306 E 49th St
Tacoma, WA 98404                               22595    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $103.56                                                                                            $103.56

                                                                                              Page 1321 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1322 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Natale, Frank Peter
1300 Barbis Way
Concord, CA 94518‐1218                         22596    10/2/2020         24 San Francisco LLC                                             $645.00            $645.00            $645.00                               $1,935.00
Lee, Norman
7445 NE Shaleen
Hillsboro, OR 97124                            22597    10/1/2020       24 Hour Fitness USA, Inc.                       $429.00                                                                                          $429.00
Spence, Christina H
680 Hawthorne Drive
Tiburon, CA 94920                              22598    10/2/2020    24 Hour Fitness Worldwide, Inc.                $125,000.00                                                                                      $125,000.00
Lee, Yuen Han
4501 Capewood Terrace
Fremont, CA 94538                              22599    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $300.00                                                                       $300.00
Griffin, Kimberly D
2569 Park Blvd. T105
Palo Alto, CA 94306                            22600    10/2/2020       24 Hour Fitness USA, Inc.                                      $616,161.79                                                                   $616,161.79
Acevedo, Armando
55 Evelyn Pl
Apt 5D
Bronx, NY 10468                                22601    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $179.94                                                                                          $179.94
Parillo, Melany
10415 Byron Ave
Oakland, CA 94603                              22602    10/2/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                          $429.99
Jackson, Jon Kimball
1011 Maple Run Dr
Spring, TX 77373                               22603    10/2/2020       24 Hour Fitness USA, Inc.                                       $12,270.00                                                                    $12,270.00
Le, Minh Q
23122 Carlow Road
Torrance, CA 90505‐5354                        22604    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                          $699.00
Greene, Eric
2089 Fuller Rd
Colorado Springs, CO 80920                     22605    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                          $250.00
Thibodeaux, Desiree J
10007 Carlow Ln
La Porte, TX 77571                             22606    9/30/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
Song, Audrey
1646 Stanford
Irvine, CA 92612                               22607    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $249.96                                                                                          $249.96
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                           22608    10/1/2020    24 Hour Fitness Worldwide, Inc.                     $75.07                                                                                           $75.07
Lee, Kyoo J
3143 Knowland Ave
Oakland, CA 94619                              22609    10/5/2020         24 San Francisco LLC                           $49.00                                                                                           $49.00
Holland, Antionette
296 Malcolm Drive
Richmond, CA 94801                             22610    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,794.70          $1,794.70          $1,794.70                               $5,384.10
Espinoza, Feliciano
3341 NE 57th Ave #10
Vancouver, WA 98661                            22611    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                          $399.00
Schaefer, Ted
5342 Yarwell Dr.
Houston, TX 77096                              22612    10/2/2020       24 Hour Fitness USA, Inc.                                          $888.02                                                                       $888.02



                                                                                              Page 1322 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1323 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Medina, Arturo
15118 Western Skies Drive
Houston, TX 77086                               22613    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $432.99                                                                                            $432.99
Nguyen, Vinh
4317 Boston Ave.
San Diego, CA 92113                             22614    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $114.00                                                                                            $114.00
Harris, Richard Harti
P.O. Box 726
Vista, CA 92085                                 22615    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $785.45                                                                                            $785.45
Dominguez, Marielle
16804 View Park Ave.
Bellflower, CA 90706                            22616    10/2/2020       24 Hour Fitness USA, Inc.                       $174.96                                                                                            $174.96
Li, Mingqi
1324 216th Ave NE
Sammanish, WA 98074                             22617    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,029.00                                                                                          $1,029.00
Beadling, Jacqueline
929 Jefferson Ave
Rahway, NJ 07065                                22618    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $593.38                                                                                            $593.38
Boland, Jenny
11651 N Arnicas Ct
Hayden, ID 83835                                22619    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $249.50                                                                                            $249.50
Kumar, Tuhin
5705 Canfield Way
Chino Hills, CA 91709                           22620    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Ibarra, Nicole M
3522 2nd Avenue
Sacramento, CA 95817                            22621    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $192.00                                                                                            $192.00
Berger, Clarissa
7356 Juncus Court
San Diego, CA 92129                             22622    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Thompson, Ian
1232 Fairway Drive
El Sobrante, CA 94803                           22623    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Ruiz, Melissa
2574 Spinnaker Ave
Port Hueneme, CA 93041                          22624    10/3/2020    24 Hour Fitness Worldwide, Inc.                     $85.00                                                                                             $85.00
Schmeidler, Dina
1111 South Corning Street, Apt. 305
Los Angeles, CA 90035                           22625    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $18,181.00                                                                                         $18,181.00
Tistadt, Charles W.
8723 NE Rockspring St.
Hillsboro, OR 97006                             22626    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $516.00                                                                                            $516.00
Casimir, Kayla
206‐16 86th Rd 3B
Queens Village , NY 11427                       22627    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,890.00                                                                                          $2,890.00
Odemis, Merve
12 Adelante
Irvine, CA 92614                                22628    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,760.68                                                                    $1,760.68
Charlesworth, Jillian
1271 w Cerritos #79
Anaheim, CA 92802                               22629    10/2/2020           24 New York LLC                              $90.00                                                                                             $90.00
Gwynn, Mark Bernard
2909 NE 165th Ave
Vancouver, WA 98682                             22630    10/2/2020       24 Hour Fitness USA, Inc.                       $589.57                                                                                            $589.57

                                                                                               Page 1323 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1324 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Guthrie, MaryAnn
Berumen Law Firm, PC
Mark J. Berumen
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                        22631    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $300,000.00                                                                                     $300,000.00
Powell, Katie
10713 S Dimple Dell Drive
Sandy , UT 84092                               22632    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $899.80                                                                                         $899.80
Lee, Eun Young
4037 Larwin Ave
Cypress, CA 90630                              22633    10/2/2020        24 Hour Fitness USA, Inc.                        $210.97                                                                                         $210.97
Johnson, Jason
5056 College View Ave.
Los Angeles, CA 90041                          22634    10/2/2020        24 Hour Fitness USA, Inc.                         $82.19                                                                                          $82.19
COLE, DAVID A.
C/O DARLING & WILSON, PC
1626 19TH ST., SUITE 23
BAKERSFIELD, CA 93301                          22635    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Wigington, Brenda Gail
16048 Abajo Circle
Fountain Valley, CA 92708                      22636    10/1/2020    24 Hour Fitness United States, Inc.                  $349.00                                                                                         $349.00
Lum, Mark
24427 Park St
Torrance, CA 90505                             22637    10/2/2020        24 Hour Fitness USA, Inc.                         $28.58                                                                                          $28.58
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22638    10/2/2020        24 Hour Fitness USA, Inc.                  $2,097,092.78        $401,613.75                                                                $2,498,706.53
Williams, Steven A.
717 Kerwin Ct
Wylie, TX 75098                                22639    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $160.68                                                                                         $160.68
Sone, Mieko
8150 Warren Ct
Granite Bay, CA 95746                          22640    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $135.00                                                                                         $135.00
Rezai, Lauren
2696 Antonio Drive
Camarillo, CA 93010                            22641    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Harris, Claire
100 DeHaven Dr, Apt 304
Yonkers, NY 10703                              22642    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $143.00                                                                                         $143.00
Morton, Laquantis Shonte
Laquantis Morton
6720 Heritage Grande Apt 3107
Boynton Beach, FL 33437                        22643    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $134.79                                                                                         $134.79
Suarez, Justin
1726 Bear Bay Cove
Orlando, FL 32824                              22644    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $168.11                                                                                         $168.11
Iannarelli, Elisabeth
3262 Elizabeth Street Apt 4
Miami, FL 33133                                22645    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $191.00                                                                                         $191.00
Yen, Sophia
9101 Arcadia Avenue
San Gabriel, CA 91775                          22646    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99

                                                                                                Page 1324 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1325 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Pilipenko, Valeri I
7000 Hawaii Kai Dr. #3406
Honolulu, HI 96825                             22647    10/1/2020    24 Hour Fitness United States, Inc.                                                                             $650.00                                 $650.00
Laris, Luz
1328 S Christy LN
Las Vegas, NV 89142                            22648    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
DENEVICH, SVETLANA
1806 VOORHIES AVE APT 1D
BROOKLYN, NY 11234                             22649    10/1/2020        24 Hour Fitness USA, Inc.                        $179.96                                                                                            $179.96
Lee, Vicquie
8150 Warren Ct.
Granite Bay, CA 95746                          22650    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $135.00                                                                                            $135.00
Yang, Yadi
4027 Dobbins Loop
Dublin, CA 94568                               22651    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $725.00                                                                                            $725.00
Yu, Stephen
4991 Lori Ann Ln
Irvine, CA 92604                               22652    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Molina, Marisa
5057 Park Rim Dr.
San Diego, CA 92117                            22653    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $959.00                                                                                            $959.00
Parra, Marco A.
1243 Prairie View Dr.
Las Vegas, NV 89110                            22654    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Frank, Gabor
8306 Wilshire Blvd., #1517
Beverly Hills, CA 90211                        22655    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $5,250.00                                                                                          $5,250.00
Martin, Peter E
3608 E Burnside St
Portland, OR 97214                             22656    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,100.00                                                                    $1,100.00
Ristich, Sarah L.
4970 Huasna Townsite Rd.
Arroyo Grande, CA 93420                        22657    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $437.43                                                                                            $437.43
Laase, Ellen
138 Monte Cresta Ave. Apt. #306
Oakland, CA 94611                              22658    10/2/2020        24 Hour Fitness USA, Inc.                        $125.83                                                                                            $125.83
Nagel, Emily
3314 110th St SE
Everett, WA 98208                              22659    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $36.00                                                                                             $36.00
Thomas, Heath
4230 Canyon Coral Ln
Yorba Linda, CA 92886                          22660    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gadilov, Rael
959 Palm Ave # 214
West Hollywood, CA 90069                       22661    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $550.00                                                                                            $550.00
Griffith, Levi J
1165 Red Ravine Rd
Newcastle, CA 95658                            22662    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $636.00                                                                                            $636.00
Lara, Monica
The Wallace Firm, PC
16000 Ventura Blvd
Suite 330
Encino, CA 91436                               22663    10/2/2020        24 Hour Fitness USA, Inc.                  $2,000,000.00                                                                                      $2,000,000.00


                                                                                                Page 1325 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1326 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Blenkle, Jr., Vincent
233 4th Avenue #4
Venice , CA 90291                                22664    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                          $40.00
Trumbo, Kristal
3936 Maplewood Pl
Riverside, CA 92506                              22665    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Millinger, Julie
728 E. Norman Avenue
Arcadia, CA 91006                                22666    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
AGRAWAL, DEEPAK
4335 GIBRALTAR DRIVE
FREMONT, CA 94536                                22667    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Nguyen, Jennifer
1792 Main St.
Wailuku, HI 96793                                22668    10/2/2020        24 Hour Fitness USA, Inc.                      $2,270.00                                                                                       $2,270.00
Fatemi, Fae
25691 LaLanne Court
Los Altos Hills, CA 94022                        22669    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $199.99                                                                                         $199.99
Hamilton, Jacqueline
P.O. Box 90892
Los Angeles, CA 90009                            22670    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $302.76           $247.26                                                    $550.02
Cahir, Mary Alice
5132 10th Rdn
Arlington, VA 22205                              22671    9/30/2020        24 Hour Fitness USA, Inc.                        $472.79                                                                                         $472.79
Le, Debra Nguyen
23122 Carlow Road
Torrance, CA 90505                               22672    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                              22673    10/2/2020        24 Hour Fitness USA, Inc.                    $328,250.00          $4,011.83                                                                  $332,261.83
Washington, Yuko
4682 Warner Ave A201
Huntington Beach, CA 92649                       22674    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $33.00                                                                                          $33.00
Otoole, Tim
12026 Magnolia Blvd
#5
North Hollywood, CA 91607                        22675    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $235.00                                                                                         $235.00
De La Cruz‐Santulli, Maritzel
1203 River Road APT 2B
Edgewater, NJ 07020                              22676    10/2/2020    24 Hour Fitness United States, Inc.                $1,084.00                                                                                       $1,084.00
Kruze, Ann
2629 TAMALPAIS AVE
EL CERRITO, CA 94530                             22677    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $577.21                                                                                         $577.21
Trumbo, Kristal
3936 Maplewood Pl.
Riverside, CA 92506                              22678    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
VALENTINE, WILLIAM
1810 RIDGEBURY WAY
FAIRFIELD, CA 94533                              22679    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Juarez, Valerie M
144 N. Ellen Drive
West Covina, CA 91790                            22680    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $910.00            $910.00                                                                    $1,820.00


                                                                                                  Page 1326 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1327 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                          22681    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $15.00                                                                                             $15.00
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                       22682    10/1/2020        24 Hour Fitness USA, Inc.                    $290,830.19                                                                                        $290,830.19
Brame, Dave
2832 Puente St
Fullerton, CA 92835‐2724                      22683    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Hwang, Sun
116 Driftwood Dr
Cedar Park , TX 78613                         22684    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $415.68                                                                      $415.68
Palacio, Nicholas
6773 Aster Ct
Chino, CA 91710                               22685    10/2/2020        24 Hour Fitness USA, Inc.                        $541.91                                                                                            $541.91
Tomi, Amy M.
94‐608 Lumiauau Street
Waipahu, HI 96797                             22686    10/1/2020    24 Hour Fitness United States, Inc.                   $86.00                                                                                             $86.00
Brame, Andy
2832 Puente St
Fullerton, CA 92835‐2724                      22687    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Manalo, Melanie
11940 Cantara Street
North Hollywood, CA 91605                     22688    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $279.94                                                                                            $279.94
Wong, Fanny
192 Linda Vista Dr
Daly City, CA 94014                           22689    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $123.29                                                                                            $123.29
Georgi, Georgiev
5239 Prism Pl
Las Vegas, NV 89118                           22690    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                            $360.00
Kirkhart, Michael
427 N. Adams St.
Apt. 7
Glendale, CA 91206                            22691    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $117.00                                 $117.00
Unemori, Christopher
6595 Hawaii Kai Drive
Honolulu, HI 96825                            22692    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $305.00                                                                                            $305.00
Rubicon Global
Lydia Hilton, Esq.
Berman Fink Van Horn
Suite 1100
3475 Piedmont Road
Atlanta, GA 30305                             22693    10/2/2020        24 Hour Fitness USA, Inc.                    $759,353.84                                                                                        $759,353.84
Avila, Raymond
908 W Myrrh St
Compton, CA 90220                             22694    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nguyen, Tram
4791 Lakeshore Drive
Santa Clara, CA 95054                         22695    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Saleebyan, Bliss
427 North Adams Street
Glendale, CA 91206                            22696    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $117.00                                 $117.00

                                                                                               Page 1327 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1328 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Lapash, Ross
20365 E 49th Ave
Denver, CO 80249                               22697    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Ogu, Trena
1919 Ygnacio Valley Road #21
Walnut Creek, CA 94619                         22698    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $262.50                                                                                            $262.50
BRIAN, LOW L
19304 MOUNT LASSEN DR
CASTRO VALLEY, CA 94552                        22699    10/2/2020       24 Hour Fitness USA, Inc.                    $92,106.75                                                                                         $92,106.75
Lara, Daniel
908 W MYRRH ST
COMPTON, CA 90220                              22700    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Bailey, Valerie
1509 Terra Rosa Ave
Longmont, CA 80501                             22701    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $604.10                                                                                            $604.10
Albert, Peter
316 N Maple St.
Apt. 216
Burbank, CA 91505                              22702    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,958.98                                                                                          $1,958.98
AGRAWAL, SHAIL
4335 GIBRALTAR DRIVE
FREMONT, CA 94536                              22703    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $400.00                                 $400.00
Gallon, Franklin G
6724 Plymouth Road, Apt 102
Stockton, CA 95207                             22704    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $230.00                                                                                            $230.00
Parra, Jesus D
1243 Prairie View Dr.
Las Vegas, NV 89110                            22705    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Greene, Eric
1040 C St #507
Sparks, NV 89431                               22706    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $346.43                                                                                            $346.43
Martinez, Giovanna
23105 Little Mountain Rd
Nuevo, CA 92567                                22707    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00
Ledesma, Amy Elizabeth
1861 W Harlow CT
Lancaster, CA 93534                            22708    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $25,000.00                                                                                         $25,000.00
Guevara, Melany Parillo
10415 Byron Ave.
Oakland, CA 94603                              22709    10/2/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Yamauchi, Leisha
2441 Halenoho Pl
Honolulu, HI 96816                             22710    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $239.44                                                                                            $239.44
Newman, Catherine
1724 W 127th Street
Los Angeles, CA 90047                          22711    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $28.00                                                                                             $28.00
Withrow, Kevin
126 E 60th. Street
Long Beach, CA 90805                           22712    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $350.00                                                                      $350.00
Gulyaeva, Anna
2637 Centinela Ave, #5
Santa Monica, CA 90405                         22713    10/2/2020       24 Hour Fitness USA, Inc.                       $172.28                                                                                            $172.28



                                                                                              Page 1328 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1329 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Bolanos, Ronaldo
525 Kirkland Avenue
Vallejo, CA 94592                               22714    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                            $399.99
Radtke, Amanda
9417 W. Ontario Drive
Littleton, CO 80128                             22715    10/2/2020            24 Denver LLC                               $73.48                                                                                             $73.48
Provost, Laura
50924 Taylor Street Apt 5
New Baltimore, MI 48047                         22716    10/2/2020         24 San Francisco LLC                          $143.97                                                                                            $143.97
Cantarella, Joseph
2054 President Pl
Costa Mesa, CA 92627                            22717    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
AVG Partners I, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                         22718    10/2/2020       24 Hour Fitness USA, Inc.                   $312,032.67                                                                                        $312,032.67
Ta, Lien M.
5839 S. Meadowcrest Dr.
Salt Lake City, UT 84107                        22719    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Mao, Maximillian
2833 Bryant St
Palo Alto, CA 94306                             22720    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $583.00                                                                                            $583.00
Kim, Dianne
250 Travelodge Dr.
El Cajon, CA 92020                              22721    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $29.99                                                                                             $29.99
Martin, Noriko
20922 Sharmila
Lake Forest, CA 92630                           22722    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Chan, Elizabeth
18 Donna Maria Way
Orinda, CA 94563                                22723    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $1,299.98                                                                                          $1,299.98
Sheng, Bo
135 E 54TH ST APT 10F
NEW YORK, NY 10022                              22724    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $84.99                                                                                             $84.99
Lee, Juliet
8150 Warren Ct.
Granite Bay, CA 95746                           22725    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $135.00                                                                                            $135.00
TESFAI, NIGISTI
3435 WILSHIRE BLVD
# 1800
LOS ANGELES, CA 90010‐2004                      22726    10/1/2020       24 Hour Fitness USA, Inc.                 $5,000,000.00                                                                                      $5,000,000.00
TSENG, CHIU‐YEN HOU
18232 GALATINA ST
ROWLAND HEIGHTS, CA 91748                       22727    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                                                             $40.00
Battle, Anyesha
134‐32 232ND STREET
QUEENS, NY 11413                                22728    10/2/2020        24 Hour Holdings II LLC                         $92.38                                                                                             $92.38
Low, Selene
18775 Lamson Road
Castro Valley, CA 94546                         22729    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                            22730    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,627.00                                                                                          $2,627.00


                                                                                               Page 1329 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1330 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
HUH/DI OCP Cinque Terre LLC
c/o Douglas B. Rosner
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                                 22731    10/2/2020        24 Hour Fitness USA, Inc.                  $1,613,982.44                                                              $37,889.26           $1,651,871.70
Brewer, Ryan
44378 North El Macero Dr
El Macero, CA 95618                              22732    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Amaro, Ingrid
2325 Morris Ave apt 5f
Bronx, NY 10468                                  22733    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,683.00                                                                                       $1,683.00
 McConville II, Theodore "Danny"
2012 Wayward Sun Dr
Austin, TX 78754                                 22734    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $202.96                                                                                         $202.96
Perng, Simon
1027 N. Lido Street,
Anaheim, CA 92801                                22735    10/2/2020        24 Hour Fitness USA, Inc.                   Unliquidated                                                                                           $0.00
Bellevue Pacific Center Limited Partnership
c/o Jameson Pepple Cantu PLLC
Attn: Jeffrey M. Hawkinson
801 Second Avenue, Suite 700
Seattle, WA 98104                                22736    10/1/2020    24 Hour Fitness United States, Inc.               $65,105.07                                                                                      $65,105.07
Endo, Mitzi
18506 36th Ave W Unit A
Lynnwood, WA 98037                               22737    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $70.70                                                                                          $70.70
Erwin, Bryan
3938 Verdugo View Dr
Los Angeles, CA 90065                            22738    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $899.97                                                                                         $899.97
Parent, Karen
1218 Saint Andrews Court
Puyallup, WA 98372                               22739    10/1/2020     24 Hour Fitness Worldwide, Inc.                                        $659.32                                                                      $659.32
Coomaraswamy, Suzanne
10700 Ashton Cove
Austin, TX 78750                                 22740    9/29/2020     24 Hour Fitness Worldwide, Inc.                     $679.66                                                                                         $679.66
Mulvaney, Nicole
2507 111th Pl SE
Everett, WA 98208                                22741    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $219.59                                                                                         $219.59
Rucka, Micha
18227 Ramsey Rd
Crosby, TX 77532                                 22742    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $234.55                                                                                         $234.55
Velidanda, Renuka
2089 Fuller Rd
Colorado Springs, CO 80920                       22743    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Nemo, Benjamin A
10333 Old Eagle River Ln
McKinney, TX 75072                               22744    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,122.40                                                                                       $1,122.40
TESFU, AKLILU
PO BOX 1098
HALF MOON BAY, CA 94019                          22745    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Arnold, Robert
8619 Wendy LN E
West Palm Beach , FL 33411                       22746    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00



                                                                                                  Page 1330 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1331 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Williams, Tina R
19 Deppe Place, Apt. 3M
Staten Island, NY 10314                        22747    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Melnichuk, Valentina
911 N. Orange Ave., Apt. 406
Orlando, FL 32801                              22748    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $167.86                                                                                            $167.86
Spelman, Lorre
9650 SW Ventura Ct
Tigard, OR 97223                               22749    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $419.97                                                                                            $419.97
Fauser, Friedrich
491 Maar Ave
Fremont, CA 94536                              22750    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $859.98                                                                                            $859.98
Gallegos, Cristina
138 Mountain View St
Oak View, CA 93022                             22751    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Fassler, Nancy
3215 Oliphant Street
San Diego, CA 92106                            22752    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,750.00                                                                                          $2,750.00
Inglis, Kyle N
2223 N. Greenbrier Street
Arlington, VA 22205                            22753    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,991.86                                                                                          $1,991.86
To, Linda
8572 Blue Maiden way
Elk Grove, CA 95624                            22754    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Guico‐Williams Cooper, Ma Catherine
2000 Park Ave #42
Long Beach, CA 90815                           22755    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Yang, Shi Ping
15814 Ellington Way
Chino Hills, CA 91709                          22756    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Simmons, Ronald
300 Parker Ave
Hackensack, NJ 07601                           22757    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Tseng, Helen Yi‐Wen
18232 Galatina St
Rowland Heights, CA 91748                      22758    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                             $98.00
Tesfaj, Nigisti
3435 Wilshire Blvd
#1800
Los Angeles, CA 90010‐2004                     22759    10/1/2020        24 Hour Fitness USA, Inc.                  $5,000,000.00                                                                                      $5,000,000.00
Satysheva, Anya
110 Avon Terrace
Sunnyvale, CA 94087                            22760    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Chen, Yiwei
637 Hildebrand Cir
Folsom, CA 95630                               22761    10/3/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Soto, Eileen
9403 Utica PL
Springdale, MD 20774                           22762    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $47.00                                                                                             $47.00
Soule, Amanda
7005 Valhalla rd
Fort Worth, TX 76116                           22763    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $329.43                                                                      $329.43



                                                                                                Page 1331 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1332 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Easter, Karen
2071 Cannon Dr
Mansfield, TX 76063                           22764    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $100.00                                 $100.00
Tang, Eirleen
15761 Hanover Ln
Fontana, CA 92336                             22765    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                         $180.00
Lopez, Omar
13223 Lefloss Ave
Norwalk, CA 90650                             22766    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Tamai, Sally
469 Ena Rd Apt 1107
Honolulu, HI 96815                            22767    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $434.55                                                                                         $434.55
FONTENO, MIA
8002 Albin Lane
Houston, TX 77071                             22768    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Chon, Na Y
14975 S. Highland Ave Unit 86
Fontana, CA 92336                             22769    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Laguna LLC, Avg
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       22770    10/2/2020       24 Hour Fitness USA, Inc.                   $353,847.64         $38,016.98                                                                  $391,864.62
RICK BERGER ELECTRICAL CONTRACTORS, INC.
C/O J D HERBERGER & ASSOCIATES, PC
11767 KATY FREEWAY, SUITE 920
HOUSTON, TX 77079                             22771    9/30/2020       24 Hour Fitness USA, Inc.                                                        $161,374.50                                                $161,374.50
Song, Qingqing
20901 Silverwood Dr
Walnut, CA 91789                              22772    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $427.00                                                                                         $427.00
Builder's Associates #3, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       22773    10/2/2020       24 Hour Fitness USA, Inc.                   $262,500.00         $43,958.37                                                                  $306,458.37
McMahon, Scott Allen
23319 Cape Cottage Ct
Spring, TX 77373                              22774    10/2/2020       24 Hour Fitness USA, Inc.                     $6,313.60                                                                                       $6,313.60
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills , CA 90212                      22775    10/2/2020       24 Hour Fitness USA, Inc.                   $231,487.36         $45,683.80                                                                  $277,171.16
Santo, Joseph Michael
9748 Spruce Court
Cypress, CA 90630                             22776    10/2/2020       24 Hour Fitness USA, Inc.                     $8,280.00                                                                                       $8,280.00
Esposito, Mark
10 Ryan Street
Syosset, NY 11791                             22777    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                          $69.00
Jin, Kate
12500 Fisher Dr.
Englewood, CO 80112                           22778    10/2/2020            24 Denver LLC                              $160.00                                                                                         $160.00
Schwat, Dennis
2405 Hawkins Ave
Redondo Beach, California 90278               22779    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $649.99                                                                      $649.99



                                                                                             Page 1332 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1333 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Pagan, Chante
725 N. Clifford Ave
Rialto, CA 92376                                22780    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Battles, Del
P O Box 382204
Duncanville , TX 75138                          22781    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Sakura, Yukari
115 Lucca Dr. South
San Francisco, CA 94080                         22782    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $305.00                                                                                            $305.00
Trevizo, Lorenzo
420 Sugar Mill Road
Cedar Hill, TX 75104                            22783    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $123.37                                                                                            $123.37
Long, Brittany
9017 E 550 N
Otterbein, IN 47970                             22784    10/6/2020       24 Hour Fitness USA, Inc.                       $377.99                                                                                            $377.99
Cook, Charles
14444 Terra Bella St #112
Panorama City, CA 91402                         22785    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $300.00                                                                      $300.00
Pereira, Lyle
3600 NW 26th Ave
Camas, WA                                       22786    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $633.06                                                                                            $633.06
Cahir, Michael B.
5132 10th Rd N
Arlington, VA 22205                             22787    9/30/2020       24 Hour Fitness USA, Inc.                       $472.79                                                                                            $472.79
Bell, Carol
918 Gulfwind Way
Sacramento, CA 95831                            22788    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $470.00                                                                                            $470.00
Pock, Bunya
18314 E. Gaillard Street
Azusa, CA 91702                                 22789    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $250.83                              $250.83                                 $501.66
Chen, Lang
1304 Lakeshore Circle
San Jose, CA 95131                              22790    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $43.99                                                                                             $43.99
AVG Cyress L.P.
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                         22791    10/2/2020    24 Hour Fitness Worldwide, Inc.                $386,999.67            $55,964.22                                                                  $442,963.89
Avila, Ronny
908 W Myrrh St
Compton, CA 90220                               22792    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Tong, Ieng
2264 Hollowpark Court
Thousand Oaks, CA 91362                         22793    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Gagnon, Charles
5425 Carpinteria Ave. #835
Carpinteria, CA 93013                           22794    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $148.75                                                                                            $148.75
Keeton, Carol
27821 32nd PI S
Auburn, WA 98001                                22795    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $963.60                                                                                            $963.60
Matson, Benjamin Robert
2545 E 3210 S
Salt Lake City, UT 84109                        22796    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00



                                                                                               Page 1333 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1334 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
The Kuk and Yongae Chung Living Trust
Attn: Kuk Chung
1133 Littleoak Circle
San Jose, CA 95129                             22797    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $10,352.24                                                                                      $10,352.24
Fathollahi, Jade
1499 Asterbell Drive
San Ramon, CA 94582                            22798    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $699.99                                 $699.99
Trillana, Donnadel
1905 E San Bernardino Ave
San Bernardino, CA 92408                       22799    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                          $31.99
Gjertsen Jr, Ricky Darren
2367 Currier Pl
Fairfield, CA 94533‐2629                       22800    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $429.99                                 $429.99
Lothian, Patricia A.
471 Westchester St.
Hayward, CA 94544                              22801    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $219.00                                                                      $219.00
Harter, Susanna M.
17182 Cobra lane
Huntington Beach, CA 92647                     22802    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $8,525.11                                                                                       $8,525.11
Galvez, Demie
12131 Turquoise Street
Garden Grove, CA 92845                         22803    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Felton, Robert
25526 Redlands Blvd
Spc. 74
Loma Linda, CA 92354                           22804    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00
Punzalan, Justin
1420 Butterfield Ave
San Dimas, CA 91773                            22805    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,029.00                                                                                       $1,029.00
Simion, Eric
1625 Central Ave Apt D
Alameda, CA 94501                              22806    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $612.49                                                                                         $612.49
Puckett, Lonnie
233 4th Avenue #4
Venice, CA 90291                               22807    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $83.98                                                                                          $83.98
Trujillo, Nancy Eulalia
28451 Calle Mira Monte
San Juan Capistrano, CA 92675                  22808    10/2/2020    24 Hour Fitness Worldwide, Inc.                $138,000.00                                                                                     $138,000.00
Wong, Sue
7640 Marina Cove Drive
Sacramento, CA 95831                           22809    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Hayama, Christine
131 Milford Drive
Corona Del Mar, CA 92625                       22810    10/2/2020       24 Hour Fitness USA, Inc.                       $620.25                                                                                         $620.25
Wu, Sai‐Yan
16821 Ardath Ave.
Torrance, CA 90504                             22811    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $243.75                                                                      $243.75
Peak Holdings LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22812    10/2/2020       24 Hour Fitness USA, Inc.                   $218,418.01         $41,755.25                                                                  $260,173.26
Corkery, Neal
1013 60th St.
Oakland, CA 94608                              22813    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $140.25                                                                                         $140.25

                                                                                              Page 1334 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1335 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
AVG Oakland LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                          22814    10/2/2020       24 Hour Fitness USA, Inc.                   $310,881.38         $68,312.89                                                                  $379,194.27
Penwell, Randy D.
1734 Garvin Avenue
Simi Valley, CA 93065                            22815    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                         $800.00
Vargas, Orlando
9545 Olive St
Bellflower, CA 90706                             22816    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $545.43                                                                                         $545.43
Keller, Heather
Berumen Law Firm, PC
Mark J. Berumen
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                          22817    10/2/2020       24 Hour Fitness USA, Inc.                   $530,087.00                                                                                     $530,087.00
Maker, Shannon
334 Quarterdeck Alley
Annapolis, MD 21401                              22818    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $81.25                                                                                          $81.25
Denogean, Romy
681 Deerhunter Lane
Camarillo, CA 93010                              22819    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $129.50                                                                                         $129.50
Mohammed, Humza
3009 Crestwater Ridge
Keller, TX 76248                                 22820    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Yian, Rebecca
1217 11th Pl.
Hermosa Beach, CA 90254                          22821    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $42.09                                                                                          $42.09
Chow, Hanzel T.
2146 E Florida St Apt 3
Long Beach, CA 90814                             22822    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $130.00                                                                                         $130.00
lakshya, fnu
4782 west 141st street
hawthorne, CA 90250                              22823    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $132.00                                                                                         $132.00
Arine, Drex
Please send notices to the following email:
drex.rifelry@gmail.com
Or reach out to that email
if further info is required.
                                                 22824    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $523.48                                                                                         $523.48
PUNZALAN, RODOLFO
1420 BUTTERFIELD AVE.
SAN DIMAS, CA 91773                              22825    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,029.00                                                                                       $1,029.00
AVG Partners I, LLC
Scott Mayer
Teresa M. Throenle
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                          22826    10/2/2020       24 Hour Fitness USA, Inc.                   $302,125.26        $138,288.63                                                                  $440,413.89
Pham, Quoc Anh Thanh
4157 44th St.
San Diego, CA 92105                              22827    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Mohammed, Saad
3009 Crestwater Ridge
Keller, TX 76248                                 22828    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00

                                                                                                Page 1335 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1336 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Chen, Mandy
422 E 16th Ave, Apt 2
San Mateo, CA 94402                            22829    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Berhel, Hiram Alexander
5200 Lakeshore Drive
Fairfield, CA 94534                            22830    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Guerra, Elizabeth
15521 Woodcrest Drive
Whittier, CA 90604                             22831    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Millinger, Renee
728 E. Norman Avenue
Arcadia, CA 91006                              22832    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $429.99                                                                      $429.99
Fonteno, Mia
8002 Albin Lane
Houston, TX 77071                              22833    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Kaur, Taranveer
1501 Decoto Rd, Apt 270
Union City, CA 94587                           22834    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98
Kaur, Taranveer
1501 Decoto Rd, Apt 270
Union City, CA 94587                           22835    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,541.00                                                                                       $1,541.00
Bajwa, Amarpal
8209 Normanton Drive
Bakersfield, CA 93313                          22836    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Ho, Brandon
10962 Hardy Pecan Ct.
Fontana, CA 92337                              22837    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Mack, Jewel
138‐54 222nd Street
Laurelton, NY 11413                            22838    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $160.05                                                                                         $160.05
Chen, Justin T
772 Messina Gardens Ln
San Jose, CA 95133                             22839    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $344.14                                                                                         $344.14
Grahame, William E
1435 Beech Place
Escondido, CA 92026                            22840    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                          $30.00
Gautam, Girija
570 North Broadway
Yonkers, NY 10701                              22841    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $319.97                                                                                         $319.97
Vernon, Nykkes Heathland
600 Central Ave
Apt 274
Riverside, CA 92507                            22842    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $120.52                                                                                         $120.52
Frontroth, Maria
435 Hayes St Apt 33
San Francisco, CA 94102                        22843    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                         $430.00
Tam, Yun Hoi
1393 West 6th Street
Brooklyn, NY 11204                             22844    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $429.99                                                                      $429.99
WEIR, ROSS
1256 OAK STREET
SAN MATEO, CA 94402                            22845    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,204.00                                                                                       $1,204.00



                                                                                              Page 1336 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1337 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Chen, Jessica
9163 SW Salmon St.
Portland, OR 97225                            22846    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Panju, Arif
506 Lockhart Drive
Austin, TX 78704                              22847    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $13,300.00                                                                                      $13,300.00
Sim, Sunae
285 Pua'ehu st
Wailuku, HI 96793                             22848    10/2/2020         24 Hour Holdings II LLC                         $520.00                                                                                         $520.00
Travers, Melissa
1053 Loma Dr.
Hermosa Beach, CA 90254                       22849    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Han, Sun Woo
3141 Frieda St
West Covina, CA 91792                         22850    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $330.00                                                                                         $330.00
Wang, Chihyu
2646 Mueller Ave Unit 9
San Jose, CA 95116                            22851    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $618.00                                                                      $618.00
Wan, Lu
1367 Alder Lake Ct
San Jose, CA 95131                            22852    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $77.10                                                                                          $77.10
HIRANI, AJIT
3614 MacArthur Drive
Orlando, FL 32806                             22853    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $408.00                                                                                         $408.00
Santorum, Giovanny Maurizio
1136 N Escondido Blvd
Apt 109
Escondido, CA 92026                           22854    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Aoki, Guy
1122 Campbell Street #13
Glendale , CA 91207                           22855    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $27.07                                                                                          $27.07
Ramos, Nathan
1464 Mondana Place
Pittsburg, CA 94565                           22856    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $584.00                                                                                         $584.00
Ludka, Sean
3233 SE 122nd Ave Apt A
Portland, OR 97236                            22857    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $34.14                                                                                          $34.14
Madriz, Diane
8200 Oceanview Terrace #106
San Francisco, CA 94132                       22858    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Diaz, Nazareth
2591 Easton Way, Apt 101
San Jose, CA 95133                            22859    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $499.92                                                                                         $499.92
Apostol‐Maughan, Rosemary M
813 Kaiser Rd NW
Olympia, WA 98502                             22860    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Duff, Catherine T.
1305 Ridgerun Drive
Roseville, CA 95747‐7638                      22861    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                          $20.00
ADAM, DAVID
1312 W BURBANK BLVD
BURBANK, CA 91506                             22862    10/2/2020    24 Hour Fitness United States, Inc.                  $182.87                                                                                         $182.87



                                                                                               Page 1337 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1338 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Maged Soliman
476 Smith Ave.
Islip, NY 11751                               22863    10/2/2020     24 Hour Fitness Worldwide, Inc.                                      $1,560.00                                                                    $1,560.00
Wu, Guang
15761 Hanover Ln
Fontana, CA 92336                             22864    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Zhang, Ke
4455 Lilac Cir
Chino Hills, CA 91709                         22865    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $299.00                                                                                         $299.00
Purcell, Jim Cao
1518 Palm Ave #E
San Gabriel, CA 91776                         22866    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Arredondo, Josue
118 S Louise Avenue
Azusa, CA 91702                               22867    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Tseng, Philip Po‐Ching
18232 Galatina St
Rowland Heights, CA 91748                     22868    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Battle, Anyesha
134‐32 232nd Street
, Queens NY
11413                                         22869    10/2/2020    24 Hour Fitness United States, Inc.                   $92.38                                                                                          $92.38
Thurson, Daniel
2310 Donegal Ct
Deer Park, TX 77536                           22870    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $79.23                                                                                          $79.23
Susannah & Andrew Chadwick
11292 E Mexico Ave
Aurora, CO 80012                              22871    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $150.72                                                                                         $150.72
Tsan, Jenny
1518 Palm Ave Apt.E
San Gabriel, CA 91776                         22872    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Ilar, JC Karl Loui Yago
22018 Hawaiian Ave.
Apt. B
Hawaiian Gardens, CA 90716                    22873    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Topcu, Sevim
2449 Madeline Loop
Cedar Park, TX 78613                          22874    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $340.41                                                                                         $340.41
Dobelman, AJ
4922 Holly Street
Bellaire, TX 77401                            22875    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                         $210.00
HREN, GARY
9836 21ST AVE SW
SEATTLE, WA 98106                             22876    10/2/2020        24 Hour Fitness USA, Inc.                        $279.54                                                                                         $279.54
BATTLE, ANYESHA
134‐32 232ND STREET
QUEENS, NY 11413                              22877    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $92.38                                                                                          $92.38
Bolden, Keesha J
8215 Santa Monica Terrace
Tamarac, FL 33321                             22878    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $113.21                                                                                         $113.21
McCullough, Jessica
15629 Edgeview Rd, #2304
Fort Worth, TX 76177                          22879    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00


                                                                                               Page 1338 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1339 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Perkins, Rich
901 Valley Creek Drive
Plano, TX 75075                                22880    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,824.00                                                                                          $1,824.00
YEOM, SUNYOUNG
6648 MT WELLINGTON DR
SAN JOSE, CA 95120                             22881    10/2/2020    24 Hour Fitness United States, Inc.                                         $80.13                                                                       $80.13
Baker, Kevin
Johnstone Moyer Inc.
875 San Pedro Ave
Morgan Hill, CA 95037                          22882    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Sanchez, Cynthia
175 Overmount Ave, Apt E
Woodland Park, NJ 07424                        22883    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00
Uecker, Grace
8608 Beaver Dr.
Bakersfield, CA 93312                          22884    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $599.00                                                                                            $599.00
Uecker, Jeff
8608 Beaver Dr.
Bakersfield, CA 93312                          22885    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $599.00                                                                                            $599.00
Viray, Jaron Sebastian
1284 Hillcrest Blvd
Millbrae, CA 94030                             22886    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $97.16                                                                                             $97.16
Rodriguez, Catherine
20266 Hathaway Ave.
Hayward, CA 94541                              22887    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $196,975.00             $3,025.00                                                                  $200,000.00
Tong, Davy
2264 Hollowpark Court
Thousand Oaks, CA 91362                        22888    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Jones, Shalonda Y.
14215 Brunswick Point Ln.
Houston, TX 77047                              22889    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Torres, Manuel
2731 Blue Springs Place
Wesley Chapel, FL 33544                        22890    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Easley, Ronnie Charles
3804 Granada Gorge Ln
North Las Vegas, NV 89084                      22891    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                          $2,500.00
MacDonald, Jennifer
850 NW 86th Ave., Apt 520
Plantation, FL 33324                           22892    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $444.00                                                                                            $444.00
Maker, Michael
334 Quarterdeck Alley
Annapolis, MD 21401                            22893    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $81.25                                                                                             $81.25
Fuentes, Raquel
10060 Carrillo Ave
Montclair, CA 91763                            22894    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $270.00                                 $270.00
Robles, Greg
1400 Mathias Place
Rohnert Park, CA 94928                         22895    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Bullard, Daunte
13420 Hawthorne Blvd
Ste 3
Hawthorne, CA 90250                            22896    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99


                                                                                                Page 1339 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1340 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Brown, Michael G
1686 Ridgemark Dr.
Sandy, UT 84092                                 22897    10/2/2020        24 Hour Fitness USA, Inc.                        $227.28                                                                                         $227.28
Kauffman, Ariela
1550 Rexford Drive
Los Angeles, CA 90035                           22898    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,750.00                                                                                       $1,750.00
Douglas, Donna
1451 McLean Mews Court
McLean, VA 22101                                22899    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $140.97                                                                                         $140.97
Todd, Emily
711 Belvedere Way
Santa Rosa, Ca 95404                            22900    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $843.44                                                                                         $843.44
Mejia, Valeria
6828 Kempster Lane
Fontana, CA 92336                               22901    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
LATNEY, JULIE
7321 LINBROOK PLACE
SAN DIEGO, CA 92111                             22902    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $15,642.86                                                                                      $15,642.86
PATEL, ANUP
34864 MISSION BLVD APT 148
UNION CITY, CA 94587                            22903    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
AVG Partners
Scott Mayer
9595 Wilshire Boulevard., Suite 700
Beverly Hills, CA 90212                         22904    10/2/2020        24 Hour Fitness USA, Inc.                    $193,462.51         $32,481.47                                                                  $225,943.98
de Jesus, Stuart
3911 Moulton Drive
San Bruno, CA 94066                             22905    10/2/2020        24 Hour Fitness USA, Inc.                        $283.60                                                                                         $283.60
Jain, Gardadevi
3416 Spartan Way
Sacramento, CA 95826                            22906    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $8,500.00                                                                                       $8,500.00
Dennis, Kylie
127 Jefferson Ave
Fl 2
Brooklyn, NY 11216                              22907    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,280.00                                                                                       $1,280.00
Mayer, Scott
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                         22908    10/2/2020        24 Hour Fitness USA, Inc.                    $190,764.30                                                                                     $190,764.30
Garcia, Raisa
3277 South White Road
PMB 1694
San Jose, CA 95148                              22909    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Allen, Randi
11030 Summit Ave
Santee, CA 92071                                22910    10/2/2020    24 Hour Fitness United States, Inc.                   $52.48                                                                                          $52.48
Belcher, Althea V.
94 Briarwood
Irvine, CA 92604                                22911    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Newman, Carla Michelle
1602 W Bruin Street
Los Angeles, CA 90047                           22912    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Barna, Gregory Michael
2938 Maiden Lane
Altadena, CA 91001                              22913    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $389.99                                 $389.99

                                                                                                 Page 1340 of 1495
                                                Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1341 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                   Creditor Name and Address      Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
EIVERS, ROBERT
7601 BETHUNE AVE UNIT A
AUSTIN, TX 78752                                   22914    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Beallor, Brian L.
110 W. Greenway Blvd.
Falls Church, VA                                   22915    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,871.00                                                                    $1,871.00
Cantor, Richard
Keosian Law
16530 Ventura Blvd., Suite 555
Encino, CA 91436                                   22916    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Cantor, Richard
Keosian Law
16530 Ventura Blvd.
Suite 555
Encino, CA 91436                                   22917    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Welscher, Norma
The Welscher Martinez Law Firm
1111 North Loop West, Ste 702
Houston, TX 77008                                  22918    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Tolliver, Wayne
8185 E Lowry Blvd Unit 206
Denver, CO 80230‐7242                              22919    10/2/2020       24 Hour Fitness USA, Inc.                                           $1,120.00                                                                    $1,120.00
Merchain, Gina
P.O. Box 6843
Santa Fe, NM 87502‐6843                            22920    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                             $1,421.00                               $1,421.00
Leon, Janie J.
38950 Bluebell Drive
Newark, CA 94560                                   22921    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $81.00                                                                                             $81.00
LAP Empire Avenue, LLC
Dustin P. Branch, Esq
Ballard Spahr LLP
2029 Century Park East
Suite 1400
Los Angeles, CA 90067‐2915                         22922    10/2/2020    24 Hour Fitness Worldwide, Inc.                $406,454.61                                                                $464,701.04             $871,155.65
Dunn, Michael
14245 Tiara Street
Sherman Oaks, CA 91401                             22923    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $52.00                                                                                             $52.00
United Parcel Service Inc. and its affiliates
Morrison & Foerster LLP
Attn: Erica Richards
250 W 55th St.
New York, NY 10019                                 22924    10/2/2020    24 Hour Fitness Worldwide, Inc.                $779,767.18                                                                                        $779,767.18
Argenyi, Esther
18205 159th Ave NE
Woodinville, WA 98072                              22925    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $476.28                                                                                            $476.28
Eaves, Christopher
1253 SW Othello St
Seattle, WA 98106                                  22926    10/2/2020       24 Hour Fitness USA, Inc.                        $75.10                                                                                             $75.10
Li, Esther
669 N Capitol Ave
San Jose, CA 95133                                 22927    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $451.58                                                                                            $451.58
DeGryse, Ronald E
PO Box 11772
Newport Beach, CA 92658                            22928    10/1/2020       24 Hour Fitness USA, Inc.                       $399.00                                                                                            $399.00

                                                                                                  Page 1341 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1342 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Doral Court Retail Investments, LLC
Tobin & Reyes, P.A.
Attn: Adrian J. Alvarez
225 N.E Mizner Blvd, Suite 510
Boca Raton, FL 33433                            22929    10/2/2020    24 Hour Fitness Worldwide, Inc.              $1,143,342.00                                                                                   $1,143,342.00
Foster, Alissa
11711 Collett Ave #1531
Riverside, CA 92505                             22930    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $42.99                                                                                          $42.99
Simonson, Pete
3416 Pecos St
Denver, CO 80211                                22931    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $2,445.00                                                                    $2,445.00
Violett, Heather Leeann
8 Lunette Avenue
Foothill Ranch, CA 92610                        22932    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $165.40                                                                                         $165.40
Ekman, Siri
6009 Avenida Cortez
La Jolla , CA 92037                             22933    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,520.00                                                                                       $1,520.00
Lubic, Robert
9288 West Naples Drive
Las Vegas, NV 89147                             22934    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $252.00                                                                                         $252.00
Pavecon Commercial Concrete, Ltd.
Bryan Cannon
Attorney at Law
P. O. Box 1733
Grapevine, TX 76099                             22935    10/2/2020       24 Hour Fitness USA, Inc.                                                         $97,779.55                                                 $97,779.55
Najor, Brian
1138 Dawnridge Ave
El Cajon, CA 92021‐3306                         22936    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $399.00                                                                      $399.00
SUGIMOTO, CAROLE
824 N. ARROYO PLACE
FULLERTON, CA 92833                             22937    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $3,600.00                                                                                       $3,600.00
Oehler, Patricia L
2100 25th Street
Sacramento, CA 95818                            22938    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
CHANDER, SURESH
326 N PLACER PRIVADO
ONTARIO, CA 91764                               22939    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
George, Sheba
16512 Langfield Ave
Cerritos, CA 90703                              22940    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Edet, Nkebre
389 Vernon Street #209
Oakland, CA 94610                               22941    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                         $215.00
Jara, Montrea
P.O. Box 5563
Riverside, CA 92517                             22942    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
Hughes, Kathleen M
102 Lincoln Ave
Wood‐Ridge, NJ 07075                            22943    10/2/2020        24 Hour Holdings II LLC                        $749.90                                                                                         $749.90
Wong, Matthew
236 Bicknell Ave, apt 10
Santa Monica, CA 90405                          22944    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $138.00                                                                                         $138.00



                                                                                               Page 1342 of 1495
                                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1343 of 1495
                                                                                                                   Claim Register
                                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                 Case No. 20‐11558

                                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                 Amount                                                         Amount
Powell, John Tyler
102 St Pauls Rd. N.
Hempstead, NY 11550                                            22945    10/2/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Arellano, Leticia
55 Evelyn Pl Apt 5D
Bronx, NY 10468                                                22946    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $185.00                                                                                            $185.00
Fordham Associates, LLC
Chiesa Shanian & Giantomasi
Francis M. Giantomasi, Esq.
One Boland Drive
West Orange
NJ, 7052                                                       22947    10/2/2020             24 New York LLC                         $899,302.34                                                                                        $899,302.34
Kim, Junghyun
15850 Alicante Rd
#22
La Mirada, CA 90638                                            22948    10/2/2020        24 Hour Fitness USA, Inc.                        $850.00                                                                                            $850.00
Spencer, Scott
528 Amberstone Lane
San Ramon , CA 94582                                           22949    10/2/2020           24 San Francisco LLC                                              $2,500.00                                                                    $2,500.00
Rowe, Brent K
10310 W. 73rd Street
Shawnee, KS 66203                                              22950    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $54.55                                                                                             $54.55
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Buchalter, A Professional Corporation
Shawn M. Christianson, Esq.
55 Second Street, 17th Floor
San Francisco, CA 94105                                        22951    10/2/2020        24 Hour Fitness USA, Inc.                                                                                               $348,404.36             $348,404.36
McGuire, Emmett
19203 E Fair Pl
Aurora, CO 80016                                               22952    10/2/2020              24 Denver LLC                              $325.00                                                                                            $325.00
ATT Mobility
Services Inc.
Karen A. Cavagnaro ‐ Paralegal
One AT&T Way, Suite 3A104
Bedminster, NJ 07921                                           22953    10/2/2020        24 Hour Fitness USA, Inc.                      $3,694.93                                                                                          $3,694.93
Hernandez, Anthony
5713 Diablo Pl
Fontana, CA 92336                                              22954    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $438.14                                                                                            $438.14
AG UPLAND LLC
Scott Mayer
9595 Wilshire Blvd
Suite 700
Beverly Hills, CA 90212                                        22955    10/2/2020        24 Hour Fitness USA, Inc.                    $217,239.88            $37,374.07                                                                  $254,613.95
BluIP, Inc.
Legal Notices
410 S. Rampart, Ste. 460
Las Vegas, NV 89145                                            22956    10/1/2020        24 Hour Fitness USA, Inc.                    $633,502.38                                                                                        $633,502.38
Smith, Tatyana C.
1520 Carmelita Ave.
Redondo Beach, CA 90278                                        22957    10/2/2020    24 Hour Fitness United States, Inc.                                        $500.00                                                                      $500.00




                                                                                                                Page 1343 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1344 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
AVG Laguna LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                         22958    10/2/2020       24 Hour Fitness USA, Inc.                   $480,169.47         $38,016.98                                                                  $518,186.45
Paulick, Cameron
18 Smokerise Pl
The Woodlands, TX 77381                         22959    10/2/2020       24 Hour Fitness USA, Inc.                    $10,400.00                                                                                      $10,400.00
Trufusion Soho LLC
c/o Cory Reade Dows & Shafer
1333 North Buffalo Dr
Ste 210
Las Vegas, NV 89128                             22960    10/2/2020       24 Hour Fitness USA, Inc.                    $18,005.00                                                                                      $18,005.00
Gonzalez, Felicita
230 First Street
Dunellen , NJ 08812                             22961    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
Merrell, Gregory
1410 Colby Lane
Cedar Park, TX 78613                            22962    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $137.64                                                                                         $137.64
SMBP LLC
Goulston & Storrs PC
c/o Douglas B. Rosner
400 Atlantic Avenue
Boston, MA 02110                                22963    10/2/2020       24 Hour Fitness USA, Inc.                   $250,229.65                                                              $78,320.92             $328,550.57
Vargas, Robin
11519 Kirby Place
San Diego, CA 92126                             22964    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $584.00                                                                                         $584.00
Zuo, Fengling
170 E College Street
#5033
Covina, CA 91723                                22965    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Follett, Clint
3975 S 565 E
Salt Lake City, UT 84107                        22966    10/2/2020       24 Hour Fitness USA, Inc.                        $81.00                                                                                          $81.00
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                         22967    10/2/2020       24 Hour Fitness USA, Inc.                 $3,028,735.68        $723,163.34                                                                $3,751,899.02
Cerriots Retail CenterCal, LLC
Susan Musich
c/o Princial Financial Group
711 High Street
Des Moines, IA 50392                            22968    10/2/2020       24 Hour Fitness USA, Inc.                   $319,795.40                                                             $252,709.80             $572,505.20
Foster, Tyler C
2203 Four Hills Ct
Pflugerville, TX 78660                          22969    10/2/2020       24 Hour Fitness USA, Inc.                                          $161.45                                                                      $161.45
Smith, Robert
The Wallace Firm, PC
16000 Ventura Blvd., Suite 440
Encino,, CA 91436                               22970    10/2/2020       24 Hour Fitness USA, Inc.                   $350,000.00                                                                                     $350,000.00
Irwin, Julie M.
22202 159th Ave SE
Kent, WA 98042                                  22971    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99



                                                                                               Page 1344 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1345 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Grigoryev, Evgeniy
100 Azalea Ct
Vallejo , CA 94589                              22972    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                             $70.00
Chow, Stanley M
331 Halemaumau Place
Honolulu, HI 96821                              22973    10/2/2020       24 Hour Fitness USA, Inc.                       $364.90                                                                                            $364.90
Work Play Fitness, LLC
Riker Danzig Scherer Hyland & Perretti LLP
Attn: Curtis M. Plaza, Esq.
Headquarters Plaza
1 Speedwell Avenue
Morristown, NJ 07962                            22974    10/2/2020           24 New York LLC                                  $0.00                                                                                           $0.00
Namjoshi, Animesh
26911 Monarch Valley
Katy, TX 77494                                  22975    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $50.87                                                                                             $50.87
Larson , Steven
284 Edisto PL
Apopka, FL 32712                                22976    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $229.56                                                                                            $229.56
Ashcraft, Karen Lee
3416 Pecos St
Denver, CO 80211‐3517                           22977    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,520.00                                                                    $1,520.00
Ardissoni, Amanda J
2002 Rohdea Way
Oxnard, CA 93030                                22978    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $157.96                                                                                            $157.96
Chiang, Wendy
4901 Thorntree Dr.,
Plano, , TX 75024                               22979    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $129.86                                                                                            $129.86
Roth, Debra
136 S.5th Street
LaSalle, Co 80645                               22980    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $215.00                                                                                            $215.00
Rohr, La Rita
6420 Mountain View Dr
Parker, CO 80134                                22981    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Wintermeyer, Keith
610 Mockingbird Lane
Plantation, FL 33324                            22982    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $186.75                                                                                            $186.75
CoPool Sys, Inc.
c/o Guy Humphries, Esq.
7761 Shaffer Parkway
Suite 105
Littleton, CO 80127                             22983    10/2/2020       24 Hour Fitness USA, Inc.                                                           $861,768.00                                                $861,768.00
Paul, Nina
45030 Pawnee Drive
Fremont, CA 94539                               22984    10/2/2020    24 Hour Fitness Worldwide, Inc.                                           $29.00                                                                       $29.00
Tulinius‐Osborne, Karen E
2312 Via Chalupa
San Clemente, CA 92673                          22985    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $199.99                                                                                            $199.99
Hsu, Jennfer
3410 Nation Dr.
Frisco, TX 75034                                22986    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $162.50                                 $487.49                                                    $649.99
Einfalt, Lori
1203 Woodlawn Drive
Pflugerville, TX 78660                          22987    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $264.00                                                                                            $264.00


                                                                                               Page 1345 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1346 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Puorro, Beth
914 Juniper Street
Austin, TX 78702                                 22988    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $729.00                                                                                            $729.00
Shaklee Corporation
ATTN: Legal Department
4747 WIillow Road
Pleasanton, CA 94588                             22989    10/2/2020       24 Hour Fitness USA, Inc.                    $55,664.00                                                                                         $55,664.00
Wiley, Matthew
4202 Bell Avenue
Richmond, CA 94804                               22990    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Yaeger, Dick
864 Lusterleaf Dr.
Sunnyvale, CA 94086                              22991    10/1/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                             $99.00
Phillips, Brenna M
116 Valley View Way #208
Sutter Creek, CA 95685                           22992    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $245.64                                                                                            $245.64
Young, Grace
13248 Waco Street
Baldwin Park, CA 91706                           22993    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                            $699.00                                                    $699.00
Brame, Linda
2832 Puente St
Fullerton, CA 92835‐2724                         22994    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Leslie, Heather
3342 Coyote Hills Way
Castle Rock, CO 80109                            22995    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,463.00                                                                                          $1,463.00
Iwuagwu, Ekene
40 Brandt Terrace
Yonkers, NY 10710                                22996    10/2/2020           24 New York LLC                              $33.58                                                                                             $33.58
Wilger, Thomas
Kindwald Law Offices, P.C.
105 W. Madison St., Ste. 603
Chicago, IL 60602                                22997    10/2/2020       24 Hour Fitness USA, Inc.                                                            $14,216.00                                                 $14,216.00
The Watchlight Corporation
Attn: Adrienne Owen
111 S. Marshall Avenue
El Cajon, CA 92020                               22998    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,112.30                                                                                          $1,112.30
Pomogaeva, Lidia
14369 Merced St.
San Leandro, CA 94579                            22999    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $393.30                                                                                            $393.30
Arch Insurance Company
Francine Petrosino, Legal Assistant
210 Hudson Street, Suite 300
Jersey City, NJ 07311                            23000    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                    $0.00                  $0.00
Addison, Natalee
49 Voorhees St
Teaneck, NJ 07666                                23001    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $702.98                                                                                            $702.98
Aguailar, Andrew
3939 Madison Street
Ventura, CA 93003                                23002    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Woodbridge Avenel, LLC
Francis M. Giantomasi, Esq
Chiesa Shahinian & Giantomasi
One Boland Drive
West Orange, NJ 07052                            23003    10/2/2020       24 Hour Fitness USA, Inc.                 $1,408,251.10                                                                                      $1,408,251.10

                                                                                                Page 1346 of 1495
                                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1347 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                Amount                                                         Amount
Godinez, Erika
764 East E St
Ontario, CA                                                   23004    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Simonson, Pete
3416 Pecos St
Denver, CO 80211                                              23005    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,445.00             $2,445.00                                                                    $4,890.00
Hollman, Stephen N.
1443 Floribunda Avenue, Unit B
Burlingame, CA 94010                                          23006    10/2/2020    24 Hour Fitness United States, Inc.                                      $1,455.00                                                                    $1,455.00
Clinkscales, Paul
11101 Callanish Park Dr
Austin, TX 78750‐3532                                         23007    10/2/2020        24 Hour Fitness USA, Inc.                                              $923.91                                                                      $923.91
Tweed, Kristie Elaine
38 S Meridith Ave. #7
Pasadena, CA 91106                                            23008    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
WANG, VICTOR
10284 MEADOWVIEW DR
SAN DIEGO, CA 92131                                           23009    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $48.00                                                                                             $48.00
Quintanilla, Fabricio
PO Box 27373
Los Angeles , CA 90027‐0373                                   23010    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,230.00                                                                                          $1,230.00
The Travelers Idemnity Company and its property casualty
insurance affiliates
Travelers‐ Account Resolution
One Tower Square 0000‐FP 15
Hartford, CT 06183                                            23011    10/1/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Berger, Gunter
7356 Juncus Court
San Diego, CA 92129                                           23012    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Garcia, Abram
8633 Westman Ave
Whittier, CA 90606                                            23013    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Merchain, Gina
P.O. Box 6843
Santa Fe, NM 87502‐6843                                       23014    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,421.00                            $1,421.00                               $2,842.00
Bunetta, Elizabeth
29282 Dean Street
Laguna Niguel, CA 92677                                       23015    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Delgado, Angel Aviles
4103 De Leon Street
Houston, TX 77019                                             23016    10/6/2020    24 Hour Fitness United States, Inc.                   $34.00                                                                                             $34.00
Kaleohano Sanborn, Dwayne Caleb
914 Valetta Flat Ave
Las Vegas, NV 89183                                           23017    10/2/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Keeth, Cynthia Lynn
1905 Amado Lane
League City, TX 77573                                         23018    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $739.88                                                                      $739.88
Mahrizi, Adam
2614 Lunar Lane Apt 4
Sacramento, CA 95864                                          23019    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $320.00                                                                      $320.00
Lippman, Sasha
9760 Date Street
Spring Valley, CA 91977                                       23020    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,133.64                                                                                          $1,133.64


                                                                                                               Page 1347 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1348 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Cantena, Karen
Golkow Hessel, LLC
Hessel, Daniel
1628 Pine Street
Philadelphia, PA 19103                          23021    10/1/2020       24 Hour Fitness USA, Inc.                   $200,000.00                                                                                     $200,000.00
Sun, Allen
870 Bergen Street #2RF
Brooklyn, NY 11238                              23022    10/2/2020           24 New York LLC                              $32.00                                                                                          $32.00
Piranha, LLC
c/o Guy Humpries, Esq
7761 Shaffer Parkway
Suite 105
Littleton, CO 80127                             23023    10/2/2020       24 Hour Fitness USA, Inc.                   $833,878.00                                                                                     $833,878.00
Sosnenko, Tatiana
7540 Hampton Ave Apt 105 West
West Hollywood, CA 90046                        23024    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                            23025    10/2/2020       24 Hour Fitness USA, Inc.                                        $1,548.00                                                                    $1,548.00
Taylor, Travis
3659 4th Ave Unit 1
San Diego, CA 92103                             23026    10/2/2020       24 Hour Fitness USA, Inc.                       $571.93                                                                                         $571.93
Williams, Sammy
5461 EAGLE RIDGE ROAD
PENNGROVE, CA 94951                             23027    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,600.22                                                                                       $1,600.22
Custom Locations, LLC
Jason S. Nunnermacker, Esq.
Guaglardi & Meliti, LLP
365 W. Passiac Street, Suite 130
Rochelle Park, NJ 07662                         23028    10/1/2020       24 Hour Fitness USA, Inc.                 $7,137,783.36                                                                                   $7,137,783.36
Shinjo, Mark M
1365 Hoohui St
Pearl City , HI 96782                           23029    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Huey, Anthony
34752 Bowie Common
Fremont, CA 94555                               23030    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $77.86                                                                                          $77.86
Puglisi, Angela
1820 W 3rd St
Brooklyn, NY 11223                              23031    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Sharif, Najam
7404 Winding Way Dr
Arlington, TX 76001                             23032    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $858.98                                                                      $858.98
Artjuhs, Konstantins
1172 56th Ave NE
Marysville, WA 98271                            23033    10/2/2020       24 Hour Fitness USA, Inc.                                          $130.00                                                                      $130.00
Brown, Beverly Ann
146‐21 220 Street
Rosedale, NY 11413                              23034    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
HGV Commercial LLC
Fox Rothschild LLP
Christopher J. Dawes, Esq.
1225 17th Street, Suite 2200
Denver, CO 80212                                23035    10/2/2020       24 Hour Fitness USA, Inc.                   $230,576.81        $171,727.93                                                                  $402,304.74

                                                                                               Page 1348 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1349 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Grant, Natalie
1635 East 9th Street, Apt 3
Brooklyn, NY 11223                               23036    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $119.88                                                                      $119.88
Kerr, Jon
2704 Peach Tree Ln
Irving , TX 75062                                23037    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $144.90                                                                                            $144.90
Lozano, Lisa Michelle
17081 Ward St.
Fountain Valley, CA 92708                        23038    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Piranha, LLC
c/o Guy Humphries, Esq.
7761 Shaffer Parkway, Suite 105
Littleton, CO 80127                              23039    10/2/2020    24 Hour Fitness Worldwide, Inc.                $833,878.00                                                                                        $833,878.00
Dragomir, Alin
2278 Maroel Dr
San Jose , CA 95130                              23040    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Arch Specialty Insurance Company
Francine Petrosino, Legal Assistant
210 Hudson Street, Suite 300
Jersey City, NJ 07311                            23041    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                    $0.00                  $0.00
Daniel, Robin Gay
1502 Cat Mountain Trail
Keller, TX 76248                                 23042    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.47                                                                                            $150.47
Lewis, Dennis
3314 110th St. SE
Everett, WA 98208                                23043    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $97.21                                                                                             $97.21
Royce, Elizabeth J
3007 Ferndale St.
Houston, TX 77098                                23044    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,282.31                                                                                          $1,282.31
Brown, Barbara Elaine
146‐21 220 Street
Rosedale, NY 11413                               23045    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
BOLANOS, ROSSANNA
525 KIRKLAND AVENUE
VALLEJO, CA 94592                                23046    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                            $420.00
Terrell, David
834 Hayloft Ln
Fountain, CO 80817                               23047    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $226.21                                                                                            $226.21
Egglestoni, Janet l
5766 Marlatt St
Mira Loma, CA 91752                              23048    10/2/2020       24 Hour Fitness USA, Inc.                                           $2,211.00                                                                    $2,211.00
Rand Industries, Inc.
c/o Bast Amron LLP
Attn: Jaime Leggett, Esq.
1 SE 3rd Avenue, Suite 1400
Miami, FL 33131                                  23049    10/2/2020       24 Hour Fitness USA, Inc.                   $898,584.82                                                                                        $898,584.82
Reyes Egan, Narcisa
13352 Woodland Dr.
Tustin, CA 92780                                 23050    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $408.33                                                                                            $408.33
Daniel, James Kevin
1502 Cat Mountain Trail
Keller, TX 76248                                 23051    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.47                                                                                            $150.47



                                                                                                Page 1349 of 1495
                                                      Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                Page 1350 of 1495
                                                                                                                Claim Register
                                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                                              Case No. 20‐11558

                                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                      Amount
Aguilar, Jaime B
4902 Dunsmere Street
Houston, TX 77018                                           23052    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Stundah, Jaleh
PO Box 3122
Rancho Cucamonga, CA 91729                                  23053    10/2/2020              RS FIT CA LLC                               $55.00                                                                                          $55.00
Millaan, Marc
11661 Lampson Ave
Garden Grove, CA 92840‐5439                                 23054    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                                         23055    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,909.00                                                                                       $1,909.00
O'Shea, Patrick J.
1310 Lexington Parkway
Apopka, FL 32712‐2692                                       23056    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $250.23                                                                                         $250.23
Perez Nole, Cristina
1728 Parkway Dr
Folsom, CA 95630                                            23057    10/1/2020        24 Hour Fitness USA, Inc.                      $1,500.00                                                                                       $1,500.00
Memsic, Brett
6669 S Sherbourne Dr
Los Angeles, CA 90056                                       23058    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Mountain Grove Partners, LLC
Karen Ahearn, Glaser Weil
10250 Constellation Blvd 19th Fl
Los Angeles, CA 90067                                       23059    10/2/2020        24 Hour Fitness USA, Inc.                    $210,401.88        $385,434.66                                                                  $595,836.54
Thomas, Angela
4650 Summerlinn Way
West Linn,, OR 97068                                        23060    10/2/2020        24 Hour Fitness USA, Inc.                         $75.00                                                                                          $75.00
Caplow Denver, LLC and Denver Exchange, LLC d/b/a Denver
Exchange LLC
Vikrama S. Chandrashekar
Moye White LLP
1400 16th Street, 6th Floor
Denver, CO 80202                                            23061    10/2/2020      24 Hour Fitness Holdings LLC                   $402,245.08                                                                                     $402,245.08
Lambie, Julia
1414 SW 3rd Avenue #2404
Portland, OR 97201                                          23062    10/2/2020        24 Hour Fitness USA, Inc.                        $383.99                                                                                         $383.99
Rafla, Rania
3431 Fairgreen Ln.
Palmdale, Ca 93551                                          23063    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $199.00                                                                      $199.00
Liu, Joe
3410 Nation Dr.
Frisco, TX 75034                                            23064    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $612.50                               $87.49                                                    $699.99
Chen, Gary
3338 S Hacienda Blvd
Hacienda Hts, CA 91745                                      23065    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                                        23066    10/2/2020    24 Hour Fitness United States, Inc.                                   $1,548.00                                                                    $1,548.00
Williams, Andre
2113 Old Hickory Trl
Desoto, TX 75115                                            23067    10/2/2020      24 Hour Fitness Holdings LLC                   $400,000.00                                                                                     $400,000.00


                                                                                                             Page 1350 of 1495
                                                             Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                Page 1351 of 1495
                                                                                                                          Claim Register
                                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                        Case No. 20‐11558

                                                                                                                                    Current General                                             Current 503(b)(9)
                                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address                          Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                        Amount                                                      Amount
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                                               23068    10/2/2020        24 Hour Fitness USA, Inc.                    $602,320.70        $383,515.51                                                                  $985,836.21
Spann, Jeff
3408 O St. SE
Auburn, WA 98002                                                      23069    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $102.46                                 $102.46
Fong, Caresse
1552 Sunnyvale Ave
Walnut Creek, CA 94597                                                23070    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Maufas, Kim‐Shree
3475 26th Street, Apt 3
San Francisco, CA 94110                                               23071    10/2/2020    24 Hour Fitness United States, Inc.                   $48.00                                                                                          $48.00
Padilla, Victor
370 E San Ysidro Blvd
Suite 579
San Ysidro, CA 92173                                                  23072    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
Vo, Jenny N.
2266 Stokes Street
San Jose, CA 95128                                                    23073    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Schantz, Justin
15355 SW Greenfield Drive
Tigard, , OR 97224                                                    23074    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Imrie, Connor
15319 NE 83rd St
Vancouver, WA 98682                                                   23075    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $487.79                                                                                         $487.79
Crandall, Scott King
26410 HWY 254 #42
Redcrest, CA 95569                                                    23076    10/2/2020    24 Hour Fitness United States, Inc.                  $131.57                                                                                         $131.57
Solano, Janie
3512 Sampson Court #B
Bakersfield , CA 93309                                                23077    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                         $150.00
Berg , David G.
2058 Quaker Way, #5
Annapolis, MD 21401                                                   23078    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $730.00                                                                                         $730.00
SCHUTTE, PATRICK
245 E63rd Street, apt 210
New York, NY 10065                                                    23079    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $87.48                                                                                          $87.48
Hayashi, Susan
1459 Onipaa Street
Honolulu,, HI 96819                                                   23080    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,960.21                                                                                       $1,960.21
KEY, JONATHAN
520 N KALAHEO AVE APT B
KAILUA, HI 96734                                                      23081    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $43.93                                                                                          $43.93
Baker, Bobbie J
PO Box 3275
Redondo Beach, CA 90277                                               23082    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $88.00                                                                                          $88.00

Vestar California XXI, L.L.C. an Arizona limited liability company
c/o Gregg M. Ficks
Coblentz Patch Duffy & Bass LLP
One Montgomery Street, Suite 3000
San Francisco, CA 94104                                               23083    10/2/2020        24 Hour Fitness USA, Inc.                    $184,140.75        $170,155.94                                                                  $354,296.69


                                                                                                                       Page 1351 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1352 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                       Amount
Biaggi, Suzanne
240 Keokuk St.
Petaluma, CA 94952                             23084    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                          $500.00
Lippman, Sasha
9760 Date Street
Spring Valley, CA 91977                        23085    10/2/2020       24 Hour Fitness USA, Inc.                     $1,133.64                                                                                        $1,133.64
Dobon, Camay
46 Merril Circle North
Moraga, CA 94556                               23086    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $126.00                                                                                          $126.00
Collins, Cole
54 Ortalon Ave.
Santa Cruz, CA 95060                           23087    10/2/2020       24 Hour Fitness USA, Inc.                       $606.86                                                                                          $606.86
Phan, Jennifer
619 Hermes Ct
San Jose, CA 95111                             23088    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                          $399.00
Pradhan, Nirzhar
220 N. Curtis Way
Anaheim, CA 92806                              23089    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                           $31.99
80‐02 Leasehold LLC
McGrail & Bensinger LLP
888‐C 8th Avenue #107
New York, NY 10019                             23090    10/1/2020           24 New York LLC                         $374,535.78                                                                                      $374,535.78
Giles, Richard
14927 Falling Creek Dr
Houston , TX 77068                             23091    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $175.00                                                                                          $175.00
Cai, Wei
10516 Camnito Obra
San Diego, CA 92126                            23092    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,005.00                                                                     $1,005.00
Hayashi, Susan
1459 Onipaa Street
Honolulu, HI 96819                             23093    10/2/2020       24 Hour Fitness USA, Inc.                     $1,960.21                                                                                        $1,960.21
Hamilton, Michelle J
280 NE Cascade Ave
Chehalis, WA 98532                             23094    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $249.00                                                                                          $249.00
Medina, Juan M
1420 Garfield Street
Fairfield, CA 94533                            23095    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $0.00                                                                        $0.00
Lim, Patrina
850 Prospect Ave.
Oakland, CA 94610                              23096    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $329.25                                                                                          $329.25
Bradford, Letitia
1026 Florin Rd #323
Sacramento,, CA 95831                          23097    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $936.00                                                                                          $936.00
Pradhan, Dorje
220 N Curtis Way
Anaheim, CA 92806                              23098    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                           $63.98
Gupta, Anil K
30205 De Portola Road
Temecula, CA 92592                             23099    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $68.98                                                                                           $68.98
Tahir, Brandon
383 Sunfish Court
Foster City, CA 94404                          23100    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $479.63                                                                                          $479.63



                                                                                              Page 1352 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1353 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
BHUKHAN, RAJESH K.
613 AMBERSTONE LN.
SAN RAMON, CA 94582                             23101    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Nunes, Joelle
2245 Shiloh Ave.
Milpitas, CA 95035‐6641                         23102    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,999.88                                                                                          $2,999.88
Furman, Catherine
12839 War Horse Street
San Diego , CA 92129                            23103    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Hill, Gail
3883 S Quinve St
Denver, CO 80237                                23104    10/2/2020            24 Denver LLC                                                    $972.00                                                                      $972.00
Strong, William J
4770 E. Iliff Ave. Ste 114
Denver, CO 80222                                23105    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Sadiqi, Sayed Edres
4220 Clayton Rd Apt # 1202
Concord, CA 94521                               23106    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
JANG, DONGMEE
7243 SVL BOX
VICTORVILLE, CA 92395                           23107    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                             $50.00
Wise, Angela Jan
1040 SE 56th Ave
Portland, OR 97215                              23108    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $199.00                                 $199.00
Kwai, Litman
2427 E 16 Street
Flr 2
Brooklyn , NY 11235                             23109    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
Marvin, Melanie
1477 Carleton Dr
Concord , CA 94518                              23110    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Jones, Cortney
2537 Carpinteria Dr
Antioch, CA 94531                               23111    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $301.95                                                                                            $301.95
Qazi, Saad
4243 Blewett St
Fremont , CA 94538                              23112    10/6/2020    24 Hour Fitness Worldwide, Inc.                                    $1,000,000.00             $0.00                                              $1,000,000.00
LeBlanc, Scott
28007 Harper Creek Lane
Katy, TX 77494                                  23113    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,684.06                                                                                          $2,684.06
Amburgey, Joe O
2060 Newport Blvd
Spc 1
Costa Mesa, CA 92627                            23114    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $76.00                                                                                             $76.00
Moultrie, Robin E
1834 Willis Lane
Keller, TX 76248                                23115    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $161.00                                                                                            $161.00
Vialpando, Marissa
Elan Zektser, Esquire
Zektser Trial Attorneys
2030 Main Street, Suite 1300
Irvine, California 92614                        23116    10/2/2020    24 Hour Fitness Worldwide, Inc.                $199,999.00                                                                                        $199,999.00



                                                                                               Page 1353 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                   Filed 10/21/20                 Page 1354 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                       Amount
Kobayashi, Cassandra
2201 N Eastwood Ave
Santa Ana, CA 92705                            23117    10/2/2020       24 Hour Fitness USA, Inc.                         $320.82                                                                                          $320.82
Hall, Fenn P
308 Iron Horse Ct
Alamo, CA 94507                                23118    10/2/2020       24 Hour Fitness USA, Inc.                                         $423,069.51                                                                  $423,069.51
Gasca, Armando
403 W. Pear St.
Compton, CA 90222                              23119    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                            $400.00                                                    $400.00
DLoftus, Jeffery
3672 Ocana Avenue
Long Beach , CA 90808‐2755                     23120    10/6/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Thompson, Bradley I
851 Village Drive
Milliken, CO 80543                             23121    10/2/2020            24 Denver LLC                              $3,321.36                                                                                        $3,321.36
Takayama, Masayo
1750 Lundy Ave #613144,
San Jose, CA 95161                             23122    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $1,500.00                                                                                        $1,500.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                           23123    10/2/2020          RS FIT Holdings LLC                          $1,065.00                                                                                        $1,065.00
 Marneik Chambers / Alphonso Banks
2046 Boardley Road
Annapolis, MD 21401                            23124    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $186.56                                                                                          $186.56
BP/CGCENTER II, LLC
Goulston & Storrs PC
c/o Douglas B. Rosner
400 Atlantic Avenue
Boston, MA 02110                               23125    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $4,248,211.41                                                                                   $4,248,211.41
Bravo, Victoria
Zekster Trial Attorneys
Elan Zekster, Esquire
2030 Main Street, Suite 1300
Irvine , CA 92614                              23126    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $2,499,999.00                                                                                   $2,499,999.00
Crespo, Angel
610 Donald Place
Roselle Park, NJ 07204                         23127    10/6/2020           24 New York LLC                               $132.96                                                                                          $132.96
Tirado, Sarah
11805 184th St E
Puyallup, WA 98374                             23128    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $524.21                                                                                          $524.21
Ngo, Annie
3593 Rue Chene Dor
San Jose, CA 95148                             23129    10/2/2020       24 Hour Fitness USA, Inc.                         $127.96                                                                                          $127.96
Bauert, Leslie
7013 Manor Dr.
N. Richland Hills, TX 76180                    23130    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $432.98                                                                                          $432.98
Gauthier, Karen S.
Pedrick Law Group
Gregory J. Pedrick, Esq., CFLS
15915 Ventura Blvd., Suite 303
Encino, CA 91436                               23131    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $1,155,000.00                                                                                   $1,155,000.00
Choi, Hwa Yun
1264 Mission Road South
San Francisco, CA 94080                        23132    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $487.99                                                                                          $487.99

                                                                                                 Page 1354 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1355 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Cannis, Kris
830 Sakura Drive
San Jose, CA 95112                             23133    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $50.30                                                                                          $50.30
Lee, David
6414 Elliott Way
Everett, WA 98203                              23134    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
TA Brentwood L.L.C.
Benjamin Keenan, Attorney
Ashby & Geddes, P.A.
500 Delaware Avenue
P.O. Box 1150
Wilmington, DE 19899                           23135    10/2/2020        24 Hour Fitness USA, Inc.                                                                                           $3,888,408.29          $3,888,408.29
Hoogerhyde, Anita Johanna
22416 1st Pl.W.
Bothell, WA 98021                              23136    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $318.18                                                                      $318.18
Madaen, Bahram
316 Olive Ave
#914
Huntington Beach, CA 92648                     23137    10/5/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                         $400.00
Kruze, Uldis
2629 Tamalpais Ave.
El Cerrito, CA 94530                           23138    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $577.21                                                                                         $577.21
Wilson, Gene
P.O. Box 3955
Redondo Beach, CA 90277                        23139    10/2/2020        24 Hour Fitness USA, Inc.                                           $538.00                                                                      $538.00
Medina, Jennifer
7725 Arosia Drive
Fontana, CA 92336                              23140    10/5/2020     24 Hour Fitness Worldwide, Inc.                                        $436.00                                                                      $436.00
Ebert, Rocio
108 D Compton Circle
San Ramon, CA 94583                            23141    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Sorokin, Vitaliy
1645 San Bernardino Avenue
Spring Valley, CA 91977                        23142    10/2/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Shirreff, David & Stefanie
12420 109th Ave Ct E
Puyallup, WA 98374                             23143    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                       $1,399.98
Nguyen, Christine
31972 Calle Winona
San Juan Capistrano, CA 92675‐3075             23144    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                          $114.00                                                    $114.00
Shannon, April
321 S Main St
Sebastopol , CA 95472                          23145    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,294.48                                                                                       $1,294.48
Li, Heng
22311 37th Ave SE
Bothell , WA 98021                             23146    10/5/2020    24 Hour Fitness United States, Inc.                   $46.19                                                                                          $46.19
Rocco, Ailin
2022 Matthews Ave
Bronx, NY 10462                                23147    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,000.00                               $1,000.00
Spilotro , Anthony
5913 Cabo San Lucas Ave
Las Vegas, NV 89131‐3918                       23148    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $156.98                                                                                         $156.98



                                                                                                Page 1355 of 1495
                                                     Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1356 of 1495
                                                                                                          Claim Register
                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                        Case No. 20‐11558

                                                                                                                    Current General                                             Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address               Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                      Amount
Castellanos, Erik
14516 Kingsdale Ave
Lawndale, CA 90260                                      23149    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Lee, Sung Boon
3143 Knowland Ave
Oakland, CA 94619                                       23150    10/5/2020         24 San Francisco LLC                          $168.00                                                                                         $168.00
Peters, Justin
19707 Harlan Ave
Carson, CA 90746                                        23151    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                    23152    10/2/2020             RS FIT CA LLC                         $298,053.54                                                                                     $298,053.54
Dang, Binh
13123 136th Ct NE
Kirkland, WA 98034                                      23153    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $85.78                                                                                          $85.78
Sekkat, Adrien M
15956 E 14th Street
Apt 315
San Leandro, CA 94578                                   23154    10/2/2020         24 San Francisco LLC                           $95.00                                                                                          $95.00
Powell, Janet S.
3137 SW 23rd Street
Miami, FL 33145                                         23155    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                          $2,640.00                               $2,640.00
Wang, Zihan
398 Fawn Ct
Fremont , CA 94539                                      23156    10/2/2020       24 Hour Fitness USA, Inc.                       $456.77                                                                                         $456.77
Hutchens, John E
458 Londondary Dr.
Ballwin, MO 63011                                       23157    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $111.38                                 $111.38
Macias, Steven
14610 Scott Cir
Cypress, TX 77429                                       23158    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $67.00                                                                                          $67.00
Creno‐Whiting, Vickie
12863 So. Maple Spring Rd
Riverton, UT 84096                                      23159    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,435.30                                                                                      $10,435.30
Washington, Sonae
3865 Leilani Lane
Stockton, CA 95206                                      23160    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $792.00                                                                                         $792.00
Green , Tiffany
659 Stage Coach Dr
Lathrop, CA 95330                                       23161    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $380.00                                                                                         $380.00
SUBRAMANIAN, PASUPATI
1450 EMERSON AVE APT 210
MCLEAN, VA 22101                                        23162    10/1/2020       24 Hour Fitness USA, Inc.                       $585.00                                                                                         $585.00
Dobon, David
46 Merrill Circle North
Moraga, CA 94556                                        23163    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $92.00                                                                                          $92.00
McDonough, James F.
7 Brower Drive
Brick, NJ 08723                                         23164    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00



                                                                                                       Page 1356 of 1495
                                                         Case 20-11558-KBO                       Doc 1102-1                 Filed 10/21/20                Page 1357 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                      Amount
Zamudio, Rigoberto
921 Kyner Ave
Bakersfield, CA 93307                                             23165    10/5/2020       24 Hour Fitness USA, Inc.                       $299.99                                                                                         $299.99
Raben, Robert
1007 Chimney Rock Dr
Austin, TX 78758                                                  23166    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $43.15                                                                                          $43.15
Griffin, LisaMarie
340 Carriage Ln
Saginaw, TX 76179                                                 23167    10/5/2020       24 Hour Fitness USA, Inc.                       $657.01                                                                                         $657.01
Seymour, Sheri
6110 F.M. 723
Richmond, TX 77406                                                23168    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00
Lyons, Roy
1113 SW 15 Avenue
Apt 3
Fort Lauderdale, FL 33312                                         23169    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                         $360.00
Carter, William T
82‐907 Vincent Drive
Indio, CA 92203                                                   23170    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $398.14                                                                                         $398.14
John, Lisa
307 Phoenix Ave SW
Orting, WA 98360                                                  23171    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $94.69                                                                                          $94.69
Jorle, Larry
80 Mayfair Road
Yonkers, NY 10710                                                 23172    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $10,000.00                                                                                      $10,000.00
Microsoft Corporation and Microsoft Licensing GP, a subsidiary
of Microsoft Corporation
Fox Rothschild LLP
Attn: David P. Papiez
1001 4th Ave
Suite 4500
Seattle, WA 98154                                                 23173    10/2/2020       24 Hour Fitness USA, Inc.                    $97,512.71                                                                                      $97,512.71
Cato, Alexis Michelle
689 Bear Swamp Road
Johns Island, SC 29455                                            23174    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $671.99                                                                      $671.99
Hyon, John
116 Driftwood Dr
Cedar Park, TX 78613                                              23175    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $106.18                                                                                         $106.18
Garcia, Rica
3277 South White Road, PMB 1694
San Jose, CA 95148                                                23176    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Archibeque, Leonard
1244 Coventry Ave
Ventura, CA 93004                                                 23177    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $324.50                                                                                         $324.50
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                                           23178    10/2/2020       24 Hour Fitness USA, Inc.                 $1,681,240.39        $367,578.06                                                                $2,048,818.45
United States Olympic and Paralympic Committee
Covington & Burling LLP
Attn: Dianne Coffino
620 Eighth Avenue
New York, NY 10018                                                23179    10/2/2020       24 Hour Fitness USA, Inc.                 $2,452,803.14                                                                                   $2,452,803.14


                                                                                                                 Page 1357 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1358 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Canseco, Miranda Corrin
2060 W 17th St.
San Bernardino, CA 92411                       23180    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $891.38                                                                                         $891.38
McCauley, Ralph
15400 SE 279th St
Kent , WA 98042                                23181    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $578.50                                                                                         $578.50
Farnworth, Larry
4766Mocha Drive
Taylorsville, UT 84129                         23182    10/2/2020    24 Hour Fitness United States, Inc.                                                                          $937.02                                 $937.02
Keyso, Andrew
214 Buxton Road
Falls Church, VA 22046                         23183    10/3/2020     24 Hour Fitness Worldwide, Inc.                                        $563.99                                                                      $563.99
Acevedo, Ramon
3625 Alcantara Lane
North Las Vegas, NV 89084                      23184    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,847.82                                                                                       $1,847.82
Ortega, Armando
1703 Vanderwilt Ln
Katy, TX 77449                                 23185    10/6/2020    24 Hour Fitness United States, Inc.                $1,200.00                                                                                       $1,200.00
Gilpin, Jacklyn
108 Mill Wood Drive
Colleyville,, TX 76034                         23186    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
Geraghty, Brendan
671 Juniper Way
Mahwah, NJ 07430                               23187    10/6/2020    24 Hour Fitness United States, Inc.                $1,137.28                                                                                       $1,137.28
Stephens, Ellen
PO Box 732157
Puyallup, WA 98373‐0075                        23188    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $43.95                                                                                          $43.95
Torres, Alfonso
900 Las Vegas Blvd S
Las Vegas, NV 89101                            23189    10/6/2020    24 Hour Fitness United States, Inc.                  $170.00                                                                                         $170.00
Watford, William
8515 Brodie Ln #1916
Austin, TX 78745                               23190    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                         $900.00
Custom Locations, LLC
Jason S. Nunnermacker, Esq.
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                        23191    10/1/2020    24 Hour Fitness United States, Inc.            $7,137,783.36                                                                                   $7,137,783.36
A‐S 117 Shops at the Reserve, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                              23192    10/2/2020        24 Hour Fitness USA, Inc.                  $1,873,415.33                                                                                   $1,873,415.33
Ellis, Trevor N.
5060 Valley Crest Dr.
Apt. 55
Concord, CA 94521                              23193    9/30/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
Del Carpio, Allison
14520 Stanton Ave.
La Mirada, CA 90638                            23194    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $91.65                                                                                          $91.65
Patel, Ankit
4029 Lambert Way
Hayward, CA 94541                              23195    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $880.00                                                                      $880.00



                                                                                                Page 1358 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1359 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Williams, Valencia
12584 Atwood Court
1021
Rancho Cucamonga, CA 91739                       23196    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $66.12                                                                                          $66.12
Schlesinger, Arnold
AVG Partners
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                          23197    10/2/2020       24 Hour Fitness USA, Inc.                 $1,033,075.91                                                                    $0.00          $1,033,075.91
Sisodiya, Sanjit
30 Newport Parkway
Apt 3014
Jersey City, NJ 07310                            23198    10/2/2020     24 Hour Fitness Holdings LLC                      $560.00                                                                                         $560.00
Olavides, Christian
2289 Norte Vista Drive
Chino Hills, CA 91709                            23199    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
GERNSHTEYN, SERGE
BURNS & HARRIS
JASON STEINBERG
233 BROADWAY
NEW YORK, NY 10279                               23200    10/2/2020     24 Hour Fitness Holdings LLC                $1,000,000.00                                                                                   $1,000,000.00
BARREDO, AL JHON RHAY P.
3595 Santa Fe Avenue Space 281
Long Beach, CA 90810                             23201    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $439.98                                                                                         $439.98
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                           23202    10/2/2020     24 Hour Fitness Holdings LLC                    $1,800.00                                                                                       $1,800.00
True Fitness Technology, Inc
Tom Kurlandski
865 Hoff Road
Ofallon, MO 63366                                23203    10/6/2020       24 Hour Fitness USA, Inc.                   $102,079.43                                                                                     $102,079.43
Globish, Lauren
3165 S. Cherokee Street
Englewood, CO 80110                              23204    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                         $150.35                                                    $150.35
Forsyth, Herrick
5391 East Brittany Place
Centennial, CO 80121                             23205    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Mooney, Kyle
95 Argonaut # 105
Aliso Viejo, CA 92656                            23206    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                      $0.00
Martin, Phillip
20922 Sharmila
Lake Forest, CA 92630                            23207    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Charles, Laura
1106 Wheatfield Ct
Rosenberg,, Tx 77469                             23208    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $179.28                                                                                         $179.28
Qu, Xinru
2553 E Temple Ave. Apt E.
West Covina, CA 91792                            23209    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Halvarson, Julie
13328 SE 248th Place
Kent, WA 88042                                   23210    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $508.20                                                                                         $508.20


                                                                                                Page 1359 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1360 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Mooney Jr, John G
95 Argonaut # 105
Aliso Viejo, CA 92656                           23211    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Carniaux, Daniel
1659 Grove Street
San Francisco , CA 94117                        23212    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $36.99                                                                                          $36.99
Hayashi, Susan
1459 Onipaa Street
Honolulu, HI 96819                              23213    10/2/2020       24 Hour Fitness USA, Inc.                     $1,960.21                                                                                       $1,960.21
Mooney, Sally
95 Argonaut #105
Aliso Viejo, CA 92656                           23214    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $149.00                                                                                         $149.00
West, Jacqueline
31040 172nd Ave SE
Auburn, WA 98092                                23215    10/1/2020    24 Hour Fitness Worldwide, Inc.                                     $2,032.80                                                                    $2,032.80
Matheson, Natalie
2562 Walnut Blvd. Apt. 50
Walnut Creek, CA 94596                          23216    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                          $51.99
AVG Partners I, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills , CA 90212                        23217    10/2/2020       24 Hour Fitness USA, Inc.                   $312,032.67                                                                                     $312,032.67
Rapattoni, Julie
28311 Oceana del Mar
San Juan Capistrano, CA 92675                   23218    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                       $1,548.00
Timmerman, Margaret
20111 Lawson Ln.
Huntington Beach, CA 92646                      23219    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $67.96                                                                                          $67.96
Chintamaneni, Srimanth
4310 Eggers Dr
Fremont, CA 94536                               23220    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                                            $554.00                                 $554.00
Santiago, Evelyn
610 Donald Place
Roselle Park, NJ 07204                          23221    10/6/2020           24 New York LLC                              $69.98                                                                                          $69.98
Moustapha, Donna
272 85th Street
Brooklyn, NY 11209                              23222    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $325.00                                                                                         $325.00
Amin, Jigar
32 Halsey Rd
Parsippany , NJ 07054                           23223    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $110.86                                                                                         $110.86
Ramirez , Rudy
14800 S Berendo Ave
Apt 5
Gardena, CA 90247                               23224    10/2/2020       24 Hour Fitness USA, Inc.                        $99.99                                                                                          $99.99
Tix, Katherine Anne
17730 Netherby Lane
RIchmond , Texas 77407                          23225    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $599.92                                                                                         $599.92
Nichols, Kelley M.
1470 Poppy Peak Drive
Pasadena, CA 91105                              23226    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,118.00                                                                                       $1,118.00
McLeod, Ian
2116 edam st
Lancaster , CA 93536                            23227    10/6/2020       24 Hour Fitness USA, Inc.                     $1,340.00                                                                                       $1,340.00


                                                                                               Page 1360 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1361 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Burks, William
727 Lakeview Way
Emerald Hills, CA 94062                          23228    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $438.67                                                                                         $438.67
LIN, KRISTEN
19 E. Live Oak Ave. Suite N
Arcadia, CA 91006                                23229    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $29.99                                                                                          $29.99
Gallegos, Deborah
325 Avalon Ave
San Francisco, CA 94112                          23230    10/7/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                          $80.00
Ortega, Guadalupe
1703 Vanderwilt ln
Katy, TX 77449                                   23231    10/6/2020    24 Hour Fitness United States, Inc.                $1,200.00                                                                                       $1,200.00
Daniels, Lorene
PO Box 14
Richmond, tx 77406‐0001                          23232    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $45.45                                                                                          $45.45
Culhane, Lorraine M
301 Shadow Walk
Falls Church, VA 22046                           23233    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $324.00                                                                                         $324.00
St Germain, Nicole
Rosette, LLP
1415 L Street, Suite 450
Sacramento, CA 95814                             23234    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,116.33                                                                                       $1,116.33
Vo‐Ba, Dai‐An
965 Twilight Peak Ave
Henderson, NV 89012                              23235    10/6/2020    24 Hour Fitness United States, Inc.                  $629.00                                                                                         $629.00
Gill, Grant Carter
PO BOX 79232
Corona, CA 92877‐0174                            23236    10/2/2020        24 Hour Fitness USA, Inc.                        $140.22                                                                                         $140.22
Morgan‐Nance, Kathryn
8800 Hastings Lane
Auburn, CA 95602                                 23237    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
Fassler, Mark
3215 Oliphant Street
San Diego, CA 92106                              23238    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,750.00                                                                                       $2,750.00
Parekh, Reena
4508 Roderigo Ct
Fremont, CA 94555                                23239    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,515.84                                                                                       $1,515.84
Kolesnik, Natalia
712 La Grande Blvd
Puyallup, WA 98373                               23240    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $141.43                                                                                         $141.43
Edgett, Salena
2214 W Dunlop St.
San Diego, CA 92111                              23241    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Wiggins, Delorise
11427 Bethnal Green Dr
Houston, TX 77066                                23242    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                              $41.76                                  $41.76
Shakarian, Raffi
3650 Harwich Drive
Carlsbad, CA 92010                               23243    10/2/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                           $0.00
Hollman, Stephen N.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                             23244    10/2/2020           24 San Francisco LLC                                           $1,455.00                                                                    $1,455.00


                                                                                                  Page 1361 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1362 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Bailey, Baronda
706 Montclaire Dr
Mansfield, TX 76063                            23245    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $119.03                                                                      $119.03
Mentz, Michael
8215 Tommy Drive
San Diego, CA 92119                            23246    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,100.00                                                                                       $1,100.00
Clark, Cammie D
PO Box 154
Sunol, CA 94586                                23247    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,204.00                                                                                       $1,204.00
Williams, Maurice
3780 Thatcher Dr
Rochester Hills, MI 48309                      23248    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $2,195.00                                                                    $2,195.00
Hamilton, Harriet
14312 Eagle Villa Grove
Colorado Springs, CO 80921                     23249    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $4,940.00                                                                                       $4,940.00
White, Ulli
6904 Redwood Avenue
Sebastopol, CA 95472                           23250    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $520.00                                                                                         $520.00
Woods, Ron
Ronald F. Woods & Associates
225 Broadway
Suite 1900
San Diego, CA 92101                            23251    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                       $1,400.00
Gutierrez, Edzna S
21290 Nisqually Rd
Apple Valley, CA 92308                         23252    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Sykes, Carlton
18219 Norwood Oaks drive
Spring, TX 77379                               23253    10/2/2020        24 Hour Holdings II LLC                     $15,000.00                                                                                      $15,000.00
Miller, Andrew
96 Edgerton Blvd.
Avenel, NJ 07001                               23254    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $160.86                                                                                         $160.86
Kuhlman, Armin & Rhea
2568 Albatross St.
Unit 6F
San Diego, CA 92101                            23255    9/30/2020    24 Hour Fitness Worldwide, Inc.                    $412.58                                                                                         $412.58
McDermott, Amber
11621 Fast Horse Drive
Austin, TX 78759                               23256    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Schiffman, Scott
1171 Ocean Pkwy
Apt 6J
Brooklyn, NY 11230                             23257    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,100.00                                                                                       $1,100.00
Gonzales, Mario Fidel
2119 Reed Ave.
San Diego, CA 92109                            23258    10/2/2020       24 Hour Fitness USA, Inc.                     $1,244.00                                                                                       $1,244.00
Lau, Genie
26703 40th Ave S.
Kent, WA 98032                                 23259    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $95.04                                                                                          $95.04
Norton, Nancy A
380 Hilhill Way
El Cajon, CA 92020                             23260    10/2/2020       24 Hour Fitness USA, Inc.                       $150.00                                                                                         $150.00



                                                                                              Page 1362 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1363 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Crum, Susan S
167 Redwood Ave
Carlsbad, CA 92008‐4052                         23261    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $633.97                                                                                         $633.97
Sedhorn, Selvia
26 Little Falls Rd. Unit 6
Cedar Grove, NJ 07009                           23262    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $132.00                                                                                         $132.00
Sykes, Carlton
18219 Norwood Oaks Dr
Spring, TX 77379                                23263    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $20,000.00                                                                                      $20,000.00
Frost, Wendell Haggen
140 W. Dameron St.
Long Beach, CA 90805                            23264    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $5,000.00                                                                    $5,000.00
Lelicoff, Nancy
8811 Curragh Downs Dr.
Fair Oaks, CA 95628                             23265    10/2/2020       24 Hour Fitness USA, Inc.                       $200.00                                                                                         $200.00
Kashtelyan, Regina
4511 Burnhill Drive
Plano, TX 75024                                 23266    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
DiSalvo, Tyler James
3428 Charlemagne Ave
Long Beach, CA 90808                            23267    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Strunk, Jacob
2841 Hollyridge Dr.
Los Angeles, CA 90068                           23268    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $480.00                                                                                         $480.00
Laborde, Michael
3584 Lake Circle Dr
Fallbrook, CA 92028                             23269    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,300.00                                                                                       $2,300.00
Miller, Denise
5712 Willow Wood Lane
Dallas, TX 75252                                23270    10/2/2020       24 Hour Fitness USA, Inc.                                          $415.00                                                                      $415.00
Trang, Hue
3009 Damico Dr
San Jose, CA 951458                             23271    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                         $399.00
Bales, Marianne Julia
10 Middle Road
Lafayette, CA 94549                             23272    9/30/2020    24 Hour Fitness Worldwide, Inc.                                       $832.00                                                                      $832.00
Settipeta, Ramalakshmi
2707 Birchwood Meadow Ct
Katy, TX 77494                                  23273    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $46.92                                                                                          $46.92
Kushnirsky, Gary
4511 Burnhill Drive
Plano , Tx 75024                                23274    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
CoPool Sys. Inc.
c/o Guy Humphries, Esq.
7761 Shaffer Parkway, Suite 105
Littleton, CO 80127                             23275    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                     $861,768.00                                                $861,768.00
Choy, Samantha
spchoy@att.net
                                                23276    10/2/2020    24 Hour Fitness Worldwide, Inc.                              $250,000,000.00                                                               $250,000,000.00
Roumila, Karima
136 Blue Ridge Drive, Apt. #A
Martinez, CA 94553                              23277    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00



                                                                                               Page 1363 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1364 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Seymour, Kenneth
6110 F.M 723
Richmond, TX 77406                             23278    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00
Huang, Lihua Li
2726 Vista Diablo Ct.
Pleasanton, CA 94566                           23279    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $315.20                                                                                         $315.20
Danaher, Sean
2604 SE 21st Ave.
Portland, OR 97202                             23280    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $339.94                                 $339.94
Manca, Marc
575 W Merle Ct
San Leandro, CA 94577                          23281    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Ford, Doris Goddard
5834 Corinthian Pl
Lancaster, CA 93536                            23282    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Kalaydjian, Narine
c/o Arman Sahakyan & Associates
301 E. Glenoaks Blvd., Ste 6
Glendale, CA 91207                             23283    10/1/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                     $150,000.00
Whiting, Eric J.
12863 So. Maple Springs Rd
Riverton, UT 84096                             23284    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $10,413.29                                                                                      $10,413.29
Garabedian, Michael
PO Box 93984
Southlake, TX 76092                            23285    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $5,820.00                                                                                       $5,820.00
Mitchard, Eileen
216 Norwood Road
Annapolis, MD 21401                            23286    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,411.00                                                                                       $1,411.00
Rand Industries, Inc.
c/o Bast Amron LLP
Attn: Jaime Leggett, Esq.
1 SE 3rd Avenue, Suite 1400
Miami, FL 33131                                23287    10/2/2020       24 Hour Fitness USA, Inc.                                                                                            $32,131.82              $32,131.82
Vega, Nicholas J
4901 Lincolnshire Ave
Buena Park , CA 90621                          23288    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,132.20                                                                                       $1,132.20
Ballweber , Nancy
2004 Tripiano Court
Mountain View , CA 94040                       23289    10/1/2020    24 Hour Fitness Worldwide, Inc.                                       $139.00                                                                      $139.00
Morrell, Edward
17 Entonar Road
Rancho Mission Viejo, CA 92694                 23290    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                          $63.98
Villareal, Christopher
P.O. Box 11794
Costa Mesa, CA 92627                           23291    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Crittenden, Barbara
19107 Oatfield Rd
Gladstone, OR 97027                            23292    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $143.97                                                                                         $143.97
Duncan, Mekeda Gebreheywot
811 San Remo
Irvine, CA 92606                               23293    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $4,500.00                                                                                       $4,500.00
Seymour, Kyle
6110 F.M 723
Richmond, TX 77406                             23294    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                         $240.00

                                                                                              Page 1364 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1365 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Lomboy, Zenaida
3206 Valley Vista Road
Walnut Creek, CA 94598                          23295    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Yang, Fang
15820 California Street
Omaha, NE 68118                                 23296    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Lofgren, Christopher
9932 Sweepstakes Lane Unit 2
Orlando, FL 32837                               23297    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                               $349.99                 $349.99
Heydt, Michael
121 Troy Hills Rd
Whippany, NJ 07981                              23298    10/2/2020       24 Hour Fitness USA, Inc.                       $148.64                                                                                            $148.64
16000 Pines Retail Investments LLC
Tobin & Reyes, PA..
Attn: Adrian J. Alvarez, Esq.
225 N.E. Mizner Blvd, Suite 510
Boca Raton, FL 33432                            23299    10/2/2020    24 Hour Fitness Worldwide, Inc.              $1,136,673.00                                                                                      $1,136,673.00
Callejo, Gerald
1551 Urban Street
Lakewood, CO 80215                              23300    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $890.00                                                                                            $890.00
Bunetta, Raymond
24304 Dale Drive
Laguna Hills, CA 92653                          23301    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Singh, Julie
2883 SE Woodward St
Portland, OR 97202                              23302    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $56.00                                                                                             $56.00
Estrella, Cristina
2075 Mallard Drive
Walnut Creek, CA 94597                          23303    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Kolesnik , Natalia
712 La Grande Blvd
Puyallup, WA 98373                              23304    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $141.43                                                                                            $141.43
Waggoner, Jane
151 Ennis Lane
Jupiter, FL 33458                               23305    10/2/2020       24 Hour Fitness USA, Inc.                                           $1,019.90                                                                    $1,019.90
Dorsett, Darisa A
161‐15 120th Ave
Jamaica, NY 11434                               23306    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $93.98                                                                                             $93.98
Spencer, Jeffrey
37055 Bodily Ave
Fremont , CA 94536                              23307    10/2/2020       24 Hour Fitness USA, Inc.                                           $2,268.00                                                                    $2,268.00
Belmar Mainstreet Holdings I, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067‐2915                      23308    10/2/2020       24 Hour Fitness USA, Inc.                   $912,681.13                                                                   $2,012.02            $914,693.15
Kaur, Gurpinder
34906 Limestone Court
Union City, CA 94587                            23309    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Battlilana, MaryJo
P.O. Box 397
Wilton, CA 95693                                23310    10/2/2020       24 Hour Fitness USA, Inc.                                           $2,433.50                                                                    $2,433.50



                                                                                               Page 1365 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1366 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Bolanos, Roanne
525 Kirkland Avenue
Vallejo, CA 94592                              23311    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Barbetta, John F
194 Garner Avenue
Bloomfield, NJ 07003                           23312    10/2/2020        24 Hour Fitness USA, Inc.                         $60.00                                                                                          $60.00
Dennis, Robin
841 N Faver Dr.
Castle Rock, CO 80109                          23313    10/2/2020        24 Hour Fitness USA, Inc.                         $89.97                                                                                          $89.97
Bonner, Patricia
2500 N Rainbow Blvd
Las Vegas, NV 89198                            23314    10/2/2020    24 Hour Fitness United States, Inc.                                                                          $189.95                                 $189.95
Williams, Kenneth
1900 North Bayshore Drive Apt 4603
Miami, FL 33132                                23315    9/21/2020    24 Hour Fitness United States, Inc.                   $99.18                                                                                          $99.18
Tang, Matthew
10524 Johanna Ave
Sunland , CA 91040                             23316    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Rush, Wendy
10843 Iona Island Ave.
Las Vegas , NV 89166                           23317    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $105.00                                                                                         $105.00
Benco, Inc.
Michael R. Herz, Esq.
Fox Rothschild LLP
49 Market Street
Morristown, NJ 07960                           23318    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $29,766.01                           $14,708.49                                                 $44,474.50
Poppulo Inc
Attn: Lauren Linnane
77 Fourth Avenue
Waltham, MA 02451                              23319    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $4,375.00                                                                                       $4,375.00
Sullivan, Michelle
4708 60th Ave W
University Place, WA 98466                     23320    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $3,200.00                                                                                       $3,200.00
Fingert, Jeffrey
520 County Road 5001
Box 1791
Fraser, CO 80442                               23321    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $654.20                                                                                         $654.20
Bral, Alan
69651 Old Corral Loop
Sisters, OR 97759                              23322    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $401.00                                                                      $401.00
Chang, Geraldine K
98‐653 Papalealii St.
Alea , Hawaii 96701                            23323    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $162.81                                                                                         $162.81
Sarvela, Jacob Neal
PO Box 30432
Austin, Tx 78755‐3432                          23324    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $389.99                                                                                         $389.99
SCHLESINGER, ARNOLD
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23325    10/2/2020        24 Hour Fitness USA, Inc.                  $1,033,075.91                                                                    $0.00          $1,033,075.91
Bisping, Kevin
225 Barry Drive
Ventura, CA 93001                              23326    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $251.80                                                                                         $251.80


                                                                                                Page 1366 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1367 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Wheaton, Jane R.
1831 Rockwood Drive
Sacramento, CA 95864                           23327    10/1/2020        24 Hour Fitness USA, Inc.                      $1,141.74                                                                                          $1,141.74
Gogol, Volodymyr
380 Fairview Avenue
Colonia, NJ 07067                              23328    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $179.08                              $179.08                                 $358.16
Garcia, Vanessa
1171 E Jackson St
Long Beach, CA 90805                           23329    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $198.76                                                                                            $198.76
Orozco, Gilbert
1006 Dainty Avenue
Brentwood, CA 94513                            23330    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
HSC Lafayette, LLC
Holli Parks
P.O. Box 130
Daphne, AL 36526                               23331    10/2/2020        24 Hour Fitness USA, Inc.                     $88,458.50                                                                                         $88,458.50
Keeth, Jerry W.
1905 Amado Lane
League City, TX 77573                          23332    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $739.88                                                                      $739.88
Bigolin, Viviana
PO Box 928481
San Diego, CA 92192                            23333    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $175.93                                                                                            $175.93
Bryand, Darlene
198 Ulupau Circle
Bastrop, TX 78602                              23334    10/1/2020     24 Hour Fitness Worldwide, Inc.                      $56.48                                                                                             $56.48
Brixmor Holdings 1 SPE LLC
C/o Ballard Spahr LLP
Att: Leslie C. Heilman, Esq.
919 N. Market Street 11th Floor
Wilmington, DE 19801                           23335    10/2/2020        24 Hour Fitness USA, Inc.                  $1,053,459.90                                                                 $34,885.64           $1,088,345.54
Coryell, Cynthia Stone
Cynthia Stone‐Coryell Trusts
6175 Janice Way
Arvada, CO 80004                               23336    10/2/2020              24 Denver LLC                            $1,715.98                                                                                          $1,715.98
Green, Robert
5145 Tortuga Dr. Apt 111
Huntington Beach, CA 92649                     23337    10/2/2020     24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                              $0.00
Pillsbury Winthrop Shaw Pittman LLP
Joshua D. Morse
Pillsbury Winthrop Shaw Pittman LLP
Four Embaracdero Center, 22nd Floor
San Francisco, CA 94111‐5998                   23338    10/2/2020        24 Hour Fitness USA, Inc.                     $25,752.17                                                                                         $25,752.17
Hersh, Mark
995 Arlington Blvd
El Cerrito, CA 94530                           23339    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $189.58                                                                                            $189.58
Scuticchio, Jodie
1305 23rd St., #2
Santa Monica, CA 90404                         23340    10/2/2020        24 Hour Fitness USA, Inc.                        $343.94                                                                                            $343.94
Moreno, Patrick
1628 20th st
Sacramento, CA 95811                           23341    10/6/2020        24 Hour Fitness USA, Inc.                         $74.00                                                                                             $74.00
Wharton, Cara Barry
104 Hillcrest Blvd. #3
Millbrae, CA 94030                             23342    10/2/2020    24 Hour Fitness United States, Inc.                   $74.00                                                                                             $74.00

                                                                                                Page 1367 of 1495
                                                      Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                 Page 1368 of 1495
                                                                                                                Claim Register
                                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                                              Case No. 20‐11558

                                                                                                                          Current General                                              Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                       Amount
Flanagan, Kelly
13 Eagle Rock Village, Apt. 3B
Budd Lake, NJ 07828                                         23343    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $550.00                                                                                          $550.00
Merchain, Adam
3424 Hathaway Ave #213
Long Beach, CA 90815                                        23344    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                            $2,401.00                               $2,401.00
Gates, Joel
38043 Cherrywood Dr
Murrieta, CA 92562                                          23345    10/2/2020     24 Hour Fitness Worldwide, Inc.                                      $10,000.00                                                                   $10,000.00
Martyn, Marvin
2553 E Temple Ave. Apt E
West Covina, CA 91792                                       23346    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                          $429.99
Bird, Melissa
6414 Elliott Way
Everett, WA 98203                                           23347    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                           $75.00
Cooper, John Ira
Law Office of Joseph May
Attorney for Creditor
1388 Sutter St #810
San Francisco, CA 94109                                     23348    10/2/2020        24 Hour Fitness USA, Inc.                  $10,000,000.00                                                                                  $10,000,000.00
Nichols, Vicky
1095 Linda GLen Dr
Pasadera , CA 91105                                         23349    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $73.48                                                                                           $73.48
McPherson, Christina
Endejan Law, LLC
Judith A. Endejan
5109 23rd Ave. West
Everett, WA 98203                                           23350    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $250,000.00                                                                                      $250,000.00
Caplow Denver, LLC and Denver Exchange, LLC d/b/a Denver
Exchange I, LLC
Vikrama S. Chandrashekar
Moye White LLP
1400 16th Street, 6th Floor
Denver, CO 80202                                            23351    10/2/2020        24 Hour Fitness USA, Inc.                    $402,245.08                                                                                      $402,245.08
MORSE, RICHARD
1406 E DALTON AVE
GLENDORA, CA 91741                                          23352    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $131.25                                                                                          $131.25
Jones, Christopher L
2708 Village Mills Drive
Pearland, TX 77584                                          23353    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                          $250.00
Bhat, Sonali
60 Urbano Dr
San Francisco, CA 94127                                     23354    10/2/2020        24 Hour Fitness USA, Inc.                                                            $1,600.00                                                  $1,600.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                                      23355    10/2/2020    24 Hour Fitness United States, Inc.                 $1,800.00                                                                                       $1,800.00
Charles, Joshua
1212 W. 107th St. Apt. #16
Los Angeles, CA 90044                                       23356    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                           $300.75                                                    $300.75
Jung, Waymond
10347 Tula Lane
Capertino , CA 95014                                        23357    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                           $90.00


                                                                                                             Page 1368 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1369 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Tan, Jie
5437 MISTWOOD LANE
CARMICHAEL , CA 95608                          23358    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Rodriguez, Catherine
20266 HATHAWAY AVE
HAYWARD, CA 94541                              23359    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $196,975.00          $3,025.00                                                                  $200,000.00
FIT (UT) QRS 14‐92, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA, 2ND FLOOR
NEW YORK, NY 10020                             23360    10/2/2020    24 Hour Fitness United States, Inc.                                                 $5,142,783.50                                              $5,142,783.50
Santa Susana I, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles, CA 90067‐2915                     23361    10/2/2020        24 Hour Fitness USA, Inc.                    $645,890.26          $1,490.60                                                                  $647,380.86
FIT (UT) QRS 14‐92, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                             23362    10/2/2020        24 Hour Fitness USA, Inc.                                                       $5,142,783.50                                              $5,142,783.50
Mohebbi, Mahsa Camellia
38786 Rosegate Terrace
Fremont, CA 94536                              23363    10/2/2020        24 Hour Fitness USA, Inc.                        $650.00                                                                                         $650.00
Garabedian, Cindy
PO Box 93984
Southlake, TX 76092                            23364    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $5,820.00                                                                                       $5,820.00
Kuo, Eli
2020 John Muir Parkway
Hercules, CA 94547                             23365    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Anderson, Jennifer E
12805 SW Foothill Dr.
Portland, OR 97225                             23366    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                          $63.98
Ranson, Kim E
10019 Baffin Dr
San Diego, CA 92126                            23367    10/1/2020     24 Hour Fitness Worldwide, Inc.                   $1,640.00                                                                                       $1,640.00
Lopez, Christopher
PO Box 2094
Sandy, OR 97055                                23368    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $48.48                                                                                          $48.48
JACKSON, ANDREA
PO BOX 1494
SAN PEDRO, CA 90733                            23369    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
McMillan, Wendy
73 Sanders Ranch Road
Moraga, CA 94556                               23370    10/2/2020           24 San Francisco LLC                          $191.71                                                                                         $191.71
Sun, Fuge
771 Allison Way
Sunnyvale, CA 94087                            23371    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $160.00                                                                                         $160.00
Vega, Chris
4901 Lincolnshire Ave
Buena Park, CA 90621                           23372    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,885.20                                                                                       $1,885.20
Reisz, Tasha
10552 Iron Point Circle
Reno, NV 89521                                 23373    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $469.00                                                                                         $469.00

                                                                                                Page 1369 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1370 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
ANWAR, UJANG
9932 Sweepstakes lane Unit 2
Orlando, FL 32837                              23374    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                               $349.99                 $349.99
Fastidio, Sheryline
PO Box 280456
San Francisco, CA 94128                        23375    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $94.96                                                                                             $94.96
Morigi, Linda
45 Montebello Commons Dr
Suffern, NY 10901                              23376    10/1/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                           23377    10/2/2020             RS FIT CA LLC                           $2,627.00                                                                                          $2,627.00
Healy, Kevin J
3555 NE 133rd Ave
Portland, OR 97230                             23378    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Mullins, Janice E.
17822 Bishop Cir.
Villa Park, CA 92861                           23379    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,095.00                                                                                          $1,095.00
UPPAL, HIKANSHI
350C LAFAYETTE ROAD APT 3C
METUCHEN , NJ 08840                            23380    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Price, Jacqueline
10733 Astor Dr
Fort Worth, TX 76244                           23381    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $152.61                                                                                            $152.61
Bishop, Dianne Marie
5861 Wheelhouse Lane
Agoura Hills, CA 91301                         23382    10/1/2020    24 Hour Fitness Worldwide, Inc.                                        $1,440.00                                                                    $1,440.00
Rivera, Lidia
227 North Sylvania Avenue
Fort Worth, TX 76111                           23383    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $319.46                                                                                            $319.46
HAMILTON, JELANI
280 NE CASCADE AVE
CHEHALIS , WA 98532                            23384    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $299.00                                                                                            $299.00
Hersh, Mark
995 Arlington Blvd
El Cerrito, CA 94530                           23385    10/2/2020       24 Hour Fitness USA, Inc.                       $189.58                                                                                            $189.58
Stone, Lee Ann
220 Cliff Drive, #3
Laguna Beach, CA 92651                         23386    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1,400.00                                                                                          $1,400.00
Tribble, Chanel H
51 Lime Ave Apt 5
Long Beach, CA 90802                           23387    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $630.00                                                                                            $630.00
Zayed, Joudeh
2606 Wichita
Houston, TX 77502                              23388    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
St. John, Allana
6088 fragrans way
woodland hills, ca 91367                       23389    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                            $700.00                                                    $700.00
WALLACE, MARY
1 PINE STREET
NYACK, NY 10960                                23390    10/2/2020           24 New York LLC                             $149.97                                                                                            $149.97
Roberson, Noble C.
521 W. Tropical Way
Plantation, FL 33317                           23391    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,824.00                                                                                          $1,824.00

                                                                                              Page 1370 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1371 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Matsubara, Esther
28008 San Nicolas Dr
Rancho Palos Verdes, CA 90275                    23392    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                         $499.98
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                           23393    10/2/2020         24 San Francisco LLC                        $1,800.00                                                                                       $1,800.00
Brown, Colleen
172 Green Rock Place
Monument, CO 80132                               23394    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $164.99                                                                                         $164.99
Romero, Daniel
1370 E. Acacia Ave.
Glendale, CA 91205                               23395    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $262.50                                                                                         $262.50
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                       23396    10/2/2020            RS FIT NW LLC                                                 $429.99                                                                      $429.99
CRICQ PLANO TRUST
ATTN: JACK HYSLIP
PO BOX 1169
CENTER HARBOR, NH 03226                          23397    10/1/2020       24 Hour Fitness USA, Inc.                 $2,986,258.95                                                                                   $2,986,258.95
Mejia, Carlos
(909) 693‐9204
carlmejiaun@icloud.com
                                                 23398    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $65.00                                                                                          $65.00
Monford, Alexzandra
2811 E St #11
Sacramento, CA 95816                             23399    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $970.00                                                                                         $970.00
Cockrell, Janice
4374 Fellows St.
Union City, CA 94587                             23400    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $928.00                                                                                         $928.00
Reed, Irma
106 Midwick Drive
Milpitas, CA 95035                               23401    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                         $150.00
De Anda, Luisa
7675 Central ave,
Lemon grove,, ca 1945                            23402    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                             23403    10/2/2020         24 San Francisco LLC                        $1,065.00                                                                                       $1,065.00
Oceanview 1, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067‐2915                       23404    10/2/2020       24 Hour Fitness USA, Inc.                 $1,407,809.82                                                                $3,206.27          $1,411,016.09
24 HR–TX (TX) Limited Partnership
c/o W.P. CAREY INC
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                               23405    10/2/2020       24 Hour Fitness USA, Inc.                                                      $1,606,814.56                                              $1,606,814.56
Bui, Crystal Ngoc
3175 W Rome Ave
Anaheim, CA 92804                                23406    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99



                                                                                                Page 1371 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1372 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Cleavenger‐ Artz, Ethel Angela
2019 Ceres Way
Sacramento, CA 95864                            23407    10/2/2020       24 Hour Fitness USA, Inc.                     $2,000.00                                                                                       $2,000.00
Wiley , James Jonathan
1044 Blue Bird Ln
Brentwood, CA 94513                             23408    10/2/2020       24 Hour Fitness USA, Inc.                                       $29,611.60        $29,611.60                                                 $59,223.20
AVG PUYALLUP LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                         23409    10/2/2020       24 Hour Fitness USA, Inc.                   $629,679.61         $28,548.98                                                                  $658,228.59
Calderon, Andrea
2323 Bryant St.
San Francisco, CA 94110                         23410    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $61.83                                                                                          $61.83
Jimenez, Lorraine
3858 Almondwood Drive
Las Vegas, NV 89120                             23411    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $88.00                                                                                          $88.00
DSOUZA, RAJESH
2617 ABERCORN DR
GRAPEVINE, TX 76051                             23412    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                         $450.00
Huang, Yu Shan
4549 14th Ave So.
Seattle, WA 98108                               23413    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Mogin, Michael L.
10 Ninth Avenue, Apt. 201
San Mateo, CA 94401‐4347                        23414    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,219.12                                                                    $1,219.12
Fukumitstu, Kathleen
2701 Ruby Drive
Oxnard, CA 93030                                23415    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $525.00                                                                                         $525.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                                23416    10/2/2020             RS FIT CA LLC                           $6,743.76                                                                                       $6,743.76
Creveling, Judy A
5620 Lake Lizzie Dr
St. Cloud, FL 34771                             23417    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $375.00                                 $375.00
Gupta, Deepak Kumar
30205 De Portola Road
Temecula, CA 92592                              23418    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $31.99                                                                                          $31.99
Cowper, Cary
784 Lakemont Place, Unit 9
San Ramon, CA 94582                             23419    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,471.36                                                                                       $1,471.36
Crittenden, Dale Stephen
19107 Oatfield Rd
Gladstone, Oregon 97027                         23420    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $138.17                                                                                         $138.17
Gonzalez, Jose Alejandro
1345 E 9th St
Long Beach, CA 90813                            23421    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Wald, Sandy
41 Hillshire Dr
Lake Oswego, OR 97034                           23422    10/2/2020            RS FIT NW LLC                            $8,983.70                                                                                       $8,983.70
Delianites, Deborah
2775 Shore Parkway
Apt 1B
Brooklyn, NY 11223                              23423    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $640.00                                                                      $640.00


                                                                                               Page 1372 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1373 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Fordham Associates, LLC
Francis M. Giantomasi, Esq.
Chiesa Shahinian & Giantomasi
One Boland Drive
West Orange, NJ 07052                           23424    10/2/2020             24 New York LLC                         $899,302.34                                                                                     $899,302.34
Vasko, Kara
51 Bridle Dr.
Barkhamsted, CT 06063                           23425    10/2/2020        24 Hour Fitness USA, Inc.                         $98.00                                                                                          $98.00
Christensen, Stephanie
1470 El Tejon Way
Sacramento, CA 95864                            23426    10/1/2020    24 Hour Fitness United States, Inc.                                     $119.99                                                                      $119.99
Czapiewski, Evelyn M
9712 B Hipkins Rd SW
Lakewood, WA 98498‐4431                         23427    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $350.00                                 $350.00
Barnes, Thomas F
728A Porter Street
Glendale, CA 91205                              23428    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Redd, Kristin
1088 S. Sycamore Street
Canby, OR 97013                                 23429    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $269.16                                                                                         $269.16
Jones, Antoinette
440 Warburton Ave, Apt 2C
Yonkers, NY 10701                               23430    10/2/2020    24 Hour Fitness United States, Inc.                   $95.00                                                                                          $95.00
CIRCLE CITY ROOFING INC
ATTN: CINDY KLEPPE
454 SIXTH STREET
NORCO, CA 92860                                 23431    10/1/2020    24 Hour Fitness United States, Inc.               $17,991.09                                                                                      $17,991.09
Carrillo, Brittney
14059 Bayside Dr.
Norwalk, CA 90650                               23432    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Glade Inline 2, LLC
Spector & Cox, PLLC
c/o Howard Marc Spector
12770 Coit Road, Suite 1100
Dallas, TX 75251                                23433    10/2/2020        24 Hour Fitness USA, Inc.                    $199,465.71                                                                                     $199,465.71
Mireles, Gabriella (Gabby)
606 Broadway #607
Santa Monica, CA 90401                          23434    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $67.33                                                                                          $67.33
Mitchard, Eileen
216 Norwood Rd.
Annapolis, MD 21401                             23435    10/1/2020        24 Hour Fitness USA, Inc.                      $1,411.00                                                                                       $1,411.00
Capital Mall Land, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067‐2915                      23436    10/2/2020        24 Hour Fitness USA, Inc.                    $904,232.73                                                                $2,133.94            $906,366.67
Stepanova, Ekaterina
315 West 232 Street, 1C
Bronx, NY 10463                                 23437    10/2/2020             24 New York LLC                             $128.00                                                                                         $128.00
Deutch, Reena
P.O.Box 225
Borrego Springs , CA 92004                      23438    10/1/2020        24 Hour Fitness USA, Inc.                         $15.59                                                                                          $15.59



                                                                                                 Page 1373 of 1495
                                                     Case 20-11558-KBO                 Doc 1102-1                   Filed 10/21/20                 Page 1374 of 1495
                                                                                                          Claim Register
                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                        Case No. 20‐11558

                                                                                                                      Current General                                              Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address               Claim No. Claim Date              Debtor                       Unsecured Claim                                               Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                          Amount                                                       Amount
Canchi, Deepak
722 Garden St
Milpitas, CA 95035                                      23439    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $1,500.00                                                                                        $1,500.00
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                                     23440    10/2/2020       24 Hour Fitness USA, Inc.                     $328,250.00           $4,011.83                                                                  $332,261.83
Tavira, Fernando
PO BOX 14662
Oakland, CA 94614                                       23441    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $1,500,000.00                                                                                   $1,500,000.00
Cortez, Edward
Burgsimpson Attorneys at Law
40 Inverness Drive
East Englewood, CO 80112                                23442    10/1/2020       24 Hour Fitness USA, Inc.                     $150,000.00                                                                                      $150,000.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                    23443    10/2/2020          RS FIT Holdings LLC                        $298,053.54                                                                                      $298,053.54
Alam, Mohammad Jahangir
12061 Jacaranda Ave. Suite 5
Hesperia, CA 92345                                      23444    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $4,500.00                                                                    $4,500.00
Woodmore Towne Centre, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East
Suite 1400
Los Angeles, CA 90067‐2915                              23445    10/2/2020       24 Hour Fitness USA, Inc.                    $2,014,896.85                                                                $4,413.79          $2,019,310.64
Gotti, Jennifer L
37 Pine Tree Ct
San Rafael, CA 94903                                    23446    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $551.53                                                                                          $551.53
Bush, Cedell O.
1429 E. Helmick St.
Carson, CA 90746                                        23447    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $6,023.99                                                                                        $6,023.99
D'Amore, Samantha
96 Edgerton Blvd.
Avenel, NJ 07001                                        23448    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $155.22                                                                                          $155.22
Modha, Chirag
2540 Santa Clara Ave
Fullerton, CA 92831                                     23449    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $300.00                                                                                          $300.00
Uribe, Sheryl
16657 Ruby Drive
Chino Hills, CA 91709                                   23450    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Trail, Travis Luke
3358 West Bijou St
Colorado Springs, CO 80904                              23451    10/2/2020            24 Denver LLC                              $1,000.00                                                                                        $1,000.00
Morgan, Daniel Javier
1924 Kidder Avenue
Fairfield, CA 94533                                     23452    10/2/2020       24 Hour Fitness USA, Inc.                         $277.80                                                                                          $277.80
Haddadou, Saddek
2790 Folsom St #2
San Francisco, CA 94110                                 23453    10/2/2020    24 Hour Fitness Worldwide, Inc.                       $79.99                                                                                           $79.99


                                                                                                          Page 1374 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1375 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
Branded Cities Network, LLC
Attn: Ty Fields, General Counsel
2850 E. Camelback Rd., Ste. 110
Phoenix, AZ 85016                               23454    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $35,875.00                                                                                          $35,875.00
Nazareno, Meghan
82 Coliseum St
Perris, CA 92571‐0807                           23455    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $665.00                                                                                             $665.00
Vilsoet, Richard
151 Ennis Lane
Jupiter, Florida 33458                          23456    10/2/2020       24 Hour Fitness USA, Inc.                                           $1,019.90                                                                     $1,019.90
Verghis, Jacob
P.O. Box 2128
Stafford, TX 77497                              23457    10/2/2020       24 Hour Fitness USA, Inc.                       $630.00                                                                                             $630.00
Browne, Valerie G
PO Box 23203
Encinitas, CA 92023                             23458    10/2/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00                                                                        $0.00
Jimbo, Takahiro
16021 S. Denker Ave., #2
Gardena, CA 90247                               23459    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                              $99.00
Ephraim, Minnas
2256 Harvest Street
Fort Collins, CO 80528                          23460    10/2/2020            24 Denver LLC                              $165.39                                                                                             $165.39
Arnett, Ynekka
934 Chase Park Dr.
                                                23461    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                             $200.00
Fukumitsu, Kristi
2701 Ruby Drive
Oxnard, CA 93030                                23462    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $525.00                                                                                             $525.00
J. Viloria, Camille Ivy
990 Stilwell Avenue
San Diego, CA 92114                             23463    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Van De Casteele, Kristina
4553 W. 160 St.
Lawndale, CA 90260                              23464    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $124.21                                                                                             $124.21
Hermansen, Kyle
1377 Sorrel St
Simi Valley, CA 93065                           23465    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                             $500.00
Budrow, Chad
26617 NE 3rd St
Camas , WA 98607                                23466    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                              $50.00
LEE, MARYLU
7337 SOUTH YARROW WAY
LITTLETON, CO 80128                             23467    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                              $49.00
Hwang, David
163 Louisburg St
San Francisco, CA 94112                         23468    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $152.43                                                                                             $152.43
Lok, Lauren
3090 Glascock St #416
Oakland, CA 94601                               23469    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                             $300.00
Hooks, Karen
1009 CAROLINE COURT
BAKERSFIELD, CA 93307                           23470    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00



                                                                                               Page 1375 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1376 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Pingol, Jovymon
3845 Farquhar Avenue, Unit 101
Los Alamitos, CA 90720                          23471    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                            23472    10/2/2020        24 Hour Fitness USA, Inc.                      $2,627.00                                                                                       $2,627.00
Linney, Warren
542 Queens Rd
Alameda, CA 94501                               23473    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Lee, Tony
5473 EL ONTONO WAY
SAN DIEGO, CA 92121                             23474    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $554.15                                                                                         $554.15
Leichter, Freda
35 SOUTH BROADWAY APT A5
IRVINGTON, NY 10533                             23475    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                          $70.00
Belozerova, Iryna
1840 East 13 Str. Apt 4P
Brooklyn, NY 11229                              23476    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $67.50                                                                       $67.50
Zhang, Yinde
10964 Deering St
San Diego, CA 92126                             23477    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Sanchez, Lucia
14048 Leibacher Ave
Norwalk, CA 90650                               23478    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $110.87                                                                                         $110.87
Dickerson, Mickayla
411 SE 30th Ave
Portland, OR 97214                              23479    10/2/2020        24 Hour Fitness USA, Inc.                        $407.03                                                                                         $407.03
Eggert, Allyson
310 Mill Rd.
Martinez, CA 94553                              23480    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                          $49.00
De Casteele, Kristina Van
4553 W. 160th St.
Lawndale, CA 90260                              23481    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $124.21                                                                                         $124.21
Freeman, Shauna
629 Maple St.
Colorado Springs, CO 80903                      23482    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $154.62                                                                                         $154.62
Miller, Murl
5712 Willow Wood Lane
Dallas, TX 75252                                23483    10/2/2020        24 Hour Fitness USA, Inc.                                           $441.00                                                                      $441.00
Brazos Town Center‐Partnership D, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                               23484    10/2/2020        24 Hour Fitness USA, Inc.                  $1,924,018.69                                                                                   $1,924,018.69
Holloway, Shannon
260 Victoria Apt F3
Costa Mesa, CA 92660                            23485    10/2/2020        24 Hour Fitness USA, Inc.                         $75.38                                                                                          $75.38
Walt Disney Parks and Resorts U.S., Inc.
500 South Buena Vista Street
Attn: Bankruptcy Counsel
Burbank, CA 91521‐8940                          23486    10/2/2020              RS FIT NW LLC                            $1,800.00                                                                                       $1,800.00
THOMAS, HEATHER
31 UNION STREET
HACKENSACK , NJ 07601                           23487    10/2/2020    24 Hour Fitness United States, Inc.                  $186.12                                                                                         $186.12

                                                                                                 Page 1376 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1377 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Do, Tuan
465 W. MacArthur Blvd
Oakland, CA 94609                                23488    10/2/2020       24 Hour Fitness USA, Inc.                                          $389.99                                                                      $389.99
EC TILE AND MARBLE
17050 STEINHAGEN RD.
CYPRESS, TX 77429                                23489    10/1/2020       24 Hour Fitness USA, Inc.                                                        $949,335.40                                                $949,335.40
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                           23490    10/2/2020       24 Hour Fitness USA, Inc.                     $1,800.00                                                                                       $1,800.00
Rios, Maria
739 Van Wig Avenue
La Puente, CA 91746                              23491    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Umayam, Allen
2654 W Shadow Ln
Anaheim,, CA 92801                               23492    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $90.97                                                                                          $90.97
Healy, Douglas
175 Susquehanna Ave
Lincoln, NJ 07035                                23493    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.74                                                                                         $699.74
Jerrick, Margo Keough
5239 El Arbol Drive
Carlsbad, CA 92008                               23494    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $374.98                                 $374.98
Navarrete, Kelvin
1385 5 Avenue Apt 8B
New York, NY 10029                               23495    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Campos, Wilson
812 Red Leaf Court
San Francisco, CA 94134                          23496    10/1/2020         24 San Francisco LLC                           $73.98                                                                                          $73.98
Dewey, Andrew Gardner
4817 Algonquin Ct
San Diego, CA 92130                              23497    10/1/2020       24 Hour Fitness USA, Inc.                                      $350,000.00                                                                  $350,000.00
Drayton, Kimberly
6412 Crescent Ave Apt 21
Buena Park, CA 90620                             23498    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $257.00                                                                                         $257.00
Walters, Jayne E
5105 Saddleridge Cove
Austin, TX 78759                                 23499    10/2/2020       24 Hour Fitness USA, Inc.                                          $781.77                                                                      $781.77
Rae, Rhonda
3803 Eclipse Dr.
Palmdale, Ca 93550                               23500    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Costas, Becky
18447 Mecca St
Hesperia, CA 92345                               23501    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $900.00             $0.00                                                    $900.00
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                          23502    10/2/2020       24 Hour Fitness USA, Inc.                   $199,905.15         $66,635.04                                                                  $266,540.19
Bui, Van
23008 Arlington Ave #7
Torrance, CA 90501                               23503    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $273.24                                                                                         $273.24
Rush, Tanner
10843 Iona Island Ave
Las Vegas, NV 89166                              23504    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $297.00                                                                                         $297.00


                                                                                                Page 1377 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1378 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                              Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                       Amount
Manalansan, Janzel
9541 Compass Point Drive South
San Diego, CA 92126                             23505    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                          $650.00
Ludwick, Jason
10112 48th Ave E
Tacoma, WA 98446                                23506    10/7/2020     24 Hour Fitness Worldwide, Inc.                      $46.15                                                                                           $46.15
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                            23507    10/2/2020              RS FIT NW LLC                            $1,065.00                                                                                        $1,065.00
Holcomb Devine, Susan
395 Cross St
Napa, CA 94559                                  23508    10/2/2020        24 Hour Fitness USA, Inc.                                                                                                                           $0.00
Hon, Elaine
4077 156th Ave SE
Bellevue, WA 98006                              23509    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $29.76                                                                                           $29.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                                23510    10/2/2020              RS FIT NW LLC                            $6,743.76                                                                                        $6,743.76
OCEAN ICE PALACE
197 CHAMBERS BRIDGE RD
BRICK, NJ 08723‐3492                            23511    10/2/2020            24 New York LLC                            $2,925.90                                                                                        $2,925.90
BP/CGCENTER II, LL
c/o Douglas B. Rosner
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                                23512    10/2/2020        24 Hour Fitness USA, Inc.                  $4,248,211.41                                                                                    $4,248,211.41
24 HR‐TX (TX) Limited Partnership
c/o W.P. Carey Inc.
Attn: Christopher Hayes
50 Rockefeller Plaza
2nd Floor
New York, NY 10020                              23513    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $0.00     $1,606,814.56                                              $1,606,814.56
O'Dell, Robert
4471 Labath Ave
Santa Rosa, CA 95407                            23514    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $360.00                                                                                          $360.00
Boyce, Iesha
23853 Arroyo Park Dr #310
Valencia, CA 91355                              23515    10/2/2020    24 Hour Fitness United States, Inc.                  $125.97                                                                                          $125.97
Nance, Roin
8800 Hastings Lane
Auburn, CA 95602                                23516    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                           $49.00
Larimer, Ruth E
26151 Parkside Dr.
Hayward, CA 94542                               23517    10/2/2020        24 Hour Fitness USA, Inc.                        $432.00                                                                                          $432.00
Sun, Yan Wei
1490 Clearview Way
San Marcos, CA 92078                            23518    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $54.16                                                                                           $54.16
Holmquist, Ted
6655 La Jolla Blvd, Apt 5
La Jolla, CA 92037                              23519    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                        $1,548.00




                                                                                                 Page 1378 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1379 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                 Current 503(b)(9)
                                                                                                                                         Current Priority    Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                          Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                          Amount
Crimson 1031 Portfolio, LLC
c/o Katharine Battaia Clark
Thompson Coburn LLP
1919 McKinney, Suite 100
Dallas , TX 75201                                23520    10/2/2020        24 Hour Fitness USA, Inc.                                          $152,068.04                                                                   $152,068.04
FIT (TX), LP
c/o W.P. Carey Inc.
Attn: Christopher Hayes
50 Rockefeller Plaza
New York, NY 10020                               23521    10/2/2020    24 Hour Fitness United States, Inc.                                           $0.00             $0.00                                                      $0.00
Rotter, Dana Catherine
7954 S. Cedar Cir.
Littleton, CO 80120                              23522    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $810.00                                                                                             $810.00
Carmichael, Danielle
4623 Sidlaw ct
San Jose, CA 95136                               23523    10/3/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
FIT (TX) LP
c/o W.P. CAREY INC
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                               23524    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                        $6,188,819.89                               $0.00          $6,188,819.89
Ramirez, Carlos
2621 Meeker Ave Apt F
El Monte, CA 91732                               23525    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                           $1,000.00
Laguna Village Investors, LLC
Jamie Dreher
621 Capitol Mall, 18th Floor
Sacramento, CA 95814                             23526    10/2/2020        24 Hour Fitness USA, Inc.                    $155,346.99                                                                $5,789,863.56          $5,945,210.55
Abordonado, Avory
95‐270 Waikalani Dr. B104
Mililani, HI 96789                               23527    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $115.00                                                                                             $115.00
Lang, Dawn
1667 Edgecliffe Drive
Los Angeles, CA 90026                            23528    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Burga Ortiz, Kevin Andrew
Dordulian Law Group
550 N. Brand Blvd.
Suite 1990
Glendale, CA 91203                               23529    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $250,000.00                                                                                         $250,000.00
Pietropinto, D
28 Sandstone Trail
New City, NY 10956                               23530    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                             $700.00
Gil, Angelica
460 B St
Richmond, CA 94801                               23531    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Jacome, David F
9470 NW 48th St
Sunrise, FL 33351                                23532    10/2/2020        24 Hour Fitness USA, Inc.                        $427.89                                                                                             $427.89
Ta, Erik
1709 1/2 S Bonnie Brae St
Los Angeles, CA                                  23533    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                             $500.00
Gilmore, Kathy
94 Romani Ct
Santa Rosa, CA 95407                             23534    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $679.00                                                                                             $679.00

                                                                                                  Page 1379 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1380 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Frost, Wendell
140 W. Dameron St.
Long Beach, CA 90805                             23535    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $5,000.00                                                                    $5,000.00
Murphy Marketplace Station
Attn: Robert F Myers, COO
11501 Northlake Drive
Cincinnati, OH 45249                             23536    10/2/2020       24 Hour Fitness USA, Inc.                   $613,233.04                                                                                     $613,233.04
Neria, Alice
1314 NW 14th Place
Cape Coral, FL 33993                             23537    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,080.00                                                                                       $1,080.00
Stephens, Dan
PO Box 732157
Puyallup, WA 98373‐0075                          23538    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $42.84                                                                                          $42.84
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                       23539    10/2/2020           24 New York LLC                                                $429.99                                                                      $429.99
Chi, Jenny
2661 Pepperdale Dr.
Rowland Heights, CA 91748                        23540    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Williams, Frederick A
13402 SE 57th St
Bellevue, WA 98006‐4108                          23541    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                         $499.98
Lin, Vickie
19708 SE 4th Way
Camas, WA 98607                                  23542    10/2/2020       24 Hour Fitness USA, Inc.                       $180.00                                                                                         $180.00
A‐S 108 Friendswood Crossing, LP
NewQuest Properties
c/o Leona Hammill
8827 W Sam Houston Parkway N
Suite 200
Houston, TX 77040                                23543    10/2/2020       24 Hour Fitness USA, Inc.                   $836,569.51                                                                                     $836,569.51
Structure‐ Rite Contracting, Corp.
271 Route 46 West
Suite C107
Fairfield, NJ 07004                              23544    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                     $488,931.00                                                $488,931.00
Ocean Ranch II, LLC
c/o Shea Properties, Senior VP
Asset Management
130 Vantis Suite 200
Aliso Viejo, CA 92656                            23545    10/2/2020    24 Hour Fitness Worldwide, Inc.                $708,378.09                                                                                     $708,378.09
Gibson, Jonathan A
P.O.Box 461232
Aurora, CO 80046‐1232                            23546    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $254.44                                                                                         $254.44
Solano Mall LP
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East
Suite 1400
Los Angeles, CA 90067‐2915                       23547    10/2/2020       24 Hour Fitness USA, Inc.                   $201,969.41          $2,256.31                                                                  $204,225.72
Setter, Bart
8320 Northvale Way
Citrus Heights, CA 95610                         23548    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                         $250.00



                                                                                                Page 1380 of 1495
                                                         Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1381 of 1495
                                                                                                                Claim Register
                                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                                              Case No. 20‐11558

                                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                      Amount
Perez, Veronica
2704 W Northwood
Santa Ana, CA 92704                                         23549    10/2/2020        24 Hour Fitness USA, Inc.                        $100.00                                                                                         $100.00
MOY, CANDY
460 NILE PL NE
RENTON, WA 98059‐4887                                       23550    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $31.83                                                                                          $31.83
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                        23551    10/2/2020    24 Hour Fitness United States, Inc.              $298,053.54                                                                                     $298,053.54
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                                      23552    10/2/2020         24 Hour Holdings II LLC                       $1,800.00                                                                                       $1,800.00
Perez, Andres
2704 W Northwood
Santa Ana, CA 92704                                         23553    10/2/2020    24 Hour Fitness United States, Inc.                  $100.00                                                                                         $100.00
Grove At Winter Park, LLC
William L. Thompson
Varnum LLP
160 W. Fort St., 5th Floor
Detroit, MI 48226                                           23554    10/2/2020        24 Hour Fitness USA, Inc.                    $139,847.98                                                                                     $139,847.98
A‐S 86 FM 1960‐Veterans Memorial, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                                           23555    10/2/2020        24 Hour Fitness USA, Inc.                    $767,487.04                                                                                     $767,487.04
Mau, Winston
885 Russet Dr
Sunnyvale, CA 94087                                         23556    10/2/2020           24 San Francisco LLC                          $243.00                                                                                         $243.00
Hammond, J Todd
3862 Algonquin Drive Apt. 2
Las Vegas, NV 89119                                         23557    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $209.00                                                                                         $209.00
HGGA Promenade L.P., a California limited partnership,
successor‐in‐interest to Hughes Garden Grove
Best Best & Krieger LLP
Caroline R. Djang
18101 Von Karman Avenue, Suite 1000
Irvine, CA 92612                                            23558    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $225,724.94                                                                                     $225,724.94
Hager, Mariah
190 Lincoln Ave
Little Falls, NJ 07424                                      23559    10/2/2020        24 Hour Fitness USA, Inc.                        $124.71                                                                                         $124.71
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                                  23560    10/2/2020      24 Hour Fitness Holdings LLC                                          $429.99                                                                      $429.99
Mangoba, Alex
1287 Rimer Dr.
Moraga, CA 94556                                            23561    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
SPORT TECH CORPORATION
ATTN:NANCY SUTTON
12264 BOULDER PASS
MILFORD, MI 48380                                           23562    10/1/2020        24 Hour Fitness USA, Inc.                    $122,596.00                                                                                     $122,596.00

                                                                                                             Page 1381 of 1495
                                                         Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1382 of 1495
                                                                                                                Claim Register
                                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                                              Case No. 20‐11558

                                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                              Amount                                                      Amount
Goldman, Hailey Alexis
1978 Scotts Crossing Way Apt 304
Annapolis, MD 21401                                         23563    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                          $93.98
Jung, Waymond
10347 Tula Lane
Cupertino, CA 95014                                         23564    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Ochoa, Andrew
699 Overland Way
San Jose, CA 95111                                          23565    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Silva, Richard
3384 Briarwood Drive
Broomfield, CO 80020                                        23566    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $185.00                                                                                         $185.00
LE VIER, LINDA S.
7294 LANTANA TERRACE
CARLSBAD, CA 92011                                          23567    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $3,542.00                                                                                       $3,542.00
Merchain, Frank
PO Box 6843
Santa Fe, NM 87502‐6843                                     23568    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                           $1,274.00                               $1,274.00
Roth, Connie
2557 Silsby Ave
Union City, CA 94587                                        23569    10/2/2020    24 Hour Fitness United States, Inc.                  $292.71                                                                                         $292.71
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                        23570    10/2/2020         24 Hour Holdings II LLC                     $298,053.54                                                                                     $298,053.54
LU, TEH SHENG
821 E CAMINO REAL
ARCADIA, CA 91006                                           23571    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $9,999.00                                                                                       $9,999.00
HGGA Promenade L.P., a California limited partnership,
successor‐in‐interest to Hughes Garden Grove
Caroline R. Djang
Best Best & Krieger LLP
18101 Von Karman Avenue 1000
Irvine, CA 92612                                            23572    10/2/2020        24 Hour Fitness USA, Inc.                    $225,724.94                                                                                     $225,724.94
Merchain, Frank
P.O. Box 6843
Santa Fe, NM 87502‐6843                                     23573    10/2/2020     24 Hour Fitness Worldwide, Inc.                                      $1,421.00                            $1,421.00                               $2,842.00
Sitaram, Mohan Mahadevan
1164 Sandstone Ln
San Jose, CA 95132                                          23574    10/2/2020        24 Hour Fitness USA, Inc.                        $699.99                                                                                         $699.99
A‐S 93 SH 130‐SH 45, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                                           23575    10/2/2020        24 Hour Fitness USA, Inc.                  $1,553,771.00                                                                                   $1,553,771.00
Miracle Mile Properties LP
Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
Johnny White, Esq.
11400 West Olympic Blvd., 9th Floor
Los Angeles, CA 90064‐1582                                  23576    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $653,269.22                                                                                     $653,269.22



                                                                                                             Page 1382 of 1495
                                                     Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1383 of 1495
                                                                                                          Claim Register
                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                        Case No. 20‐11558

                                                                                                                    Current General                                             Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address               Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                      Amount
LoDolce, Joseph
2135 Saint John Court
Santa Rosa , CA 95403                                   23577    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,500.00                                                                    $1,500.00
LoDolce, Juli
2135 Saint John Court
Santa Rosa, CA 95403                                    23578    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,500.00                                                                    $1,500.00
McLain, Darcey
325 SE 35th Ct
Hillsboro, OR 97123                                     23579    10/2/2020       24 Hour Fitness USA, Inc.                       $208.26                                                                                         $208.26
CANYON, GRACE
280 SAINT KATHERINE DRIVE
LA CANADA, CA 91011                                     23580    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                    23581    10/2/2020            24 Denver LLC                          $298,053.54                                                                                     $298,053.54
Chavez, Roman Fuentes
17151 Saint Andrews Drive
Poway, CA 92064                                         23582    10/2/2020    24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                           $0.00
Foster, Linda
5275 Wise Road
Lincoln, CA 95648                                       23583    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $8,816.00                                                                                       $8,816.00
Wise, Julian
6150 Sunrise Meadows Loop
Reno, NV 89519                                          23584    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Guevara, Melody
14447 Corte Lampara
San Diego, CA 92129                                     23585    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $659.78                                                                                         $659.78
Neria, Veronica M
P.O Box 151988
Cape Coral, FL 33915                                    23586    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Williams, Judy A.
13402 SE 57th St
Bellevue, WA 98006‐4108                                 23587    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $499.98                                                                                         $499.98
Krishnan, Meghana
36976 Nichols Avenue
Fremont, CA 94536                                       23588    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,360.00                                                                                       $1,360.00
Carter II, Tommy
13043 Abalone Way
Houston, TX 77044                                       23589    10/2/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                     $150,000.00
Gupta, Shyam
16750 Catena Drive
Chino Hills, CA 91709                                   23590    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Biru, Bersabeh
c/o Matern Law Group, PC
Sara B. Tosdal, Esq.
1330 Broadway, Ste. 428
Oakland, CA 90266                                       23591    10/2/2020       24 Hour Fitness USA, Inc.                   $250,000.00                                                                                     $250,000.00
Wines, Katherine Moore
350 E. Taylor Street #3208
San Jose, CA 95112                                      23592    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $127.00                                                                                         $127.00


                                                                                                       Page 1383 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1384 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Zipursky, Jesse
123 Macedon Court
San Ramon, CA 94582                            23593    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Auletta, Victor
608 Marti Lane
Annapolis, MD 21401                            23594    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,992.00                                                                                       $1,992.00
Raghunathan, Bharath
5313 222nd Ave NE
Redmond, WA 98053                              23595    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $408.00                                                                      $408.00
Gutknecht, Mary E
1020 Florida Street
San Francisco, CA 94110                        23596    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $152.00                                                                                         $152.00
Perey, Malcolm
6957 Tanglewood Rd
San Diego, CA 92111                            23597    10/2/2020        24 Hour Fitness USA, Inc.                                           $295.09                                                                      $295.09
Ruckard, Maritess
PO Box 461232
Aurora, CO 80046‐1232                          23598    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                         $252.00
Stephenson, Janice
536 Canton Dr.
San Jose, CA 95123                             23599    10/2/2020        24 Hour Fitness USA, Inc.                                         $1,170.00                                                                    $1,170.00
Shih, Hsiao Hui
15560 Tetley St.
Hacienda Heights, CA 91745                     23600    10/2/2020    24 Hour Fitness United States, Inc.                $1,541.00                                                                                       $1,541.00
Kuo, Marie Luise
2020 John Muir Parkway
Hercules, CA 94547                             23601    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Kazmir, Edward
John Kazmir
PO Box 1175
Temple, TX 76503                               23602    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $15.50                                                                                          $15.50
Koder, Judith
3946 S Walker Haven Circle
Holladay, UT 84124                             23603    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Yonjan, Sweta
6495 Portola Drive
Apt #309
El Cerrito, CA 94530                           23604    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Carlisle, Jean Marie
3312 SE 65th Ave
Portland, OR 97206                             23605    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $151.95                                                                                         $151.95
Nguyen, Nika
9121 Fermi Ave.
San Diego, CA 92123                            23606    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Muzio, David
46 N Kinderkamack Rd Apt 2F
Montvale, NJ 07645                             23607    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Boland, Daniel
11651 N Arnicas Ct
Hayden, ID 83835                               23608    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $88.18                                                                                          $88.18




                                                                                                Page 1384 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1385 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
AVG CHULA VISTA LLC
SCOTT MAYER
TERESA M. THROENLE
9695 WILSHIRE BLVD., SUITE 700
BEVERLY HILLS, CA 90212                        23609    10/2/2020       24 Hour Fitness USA, Inc.                   $905,902.11         $25,481.04                                                                  $931,383.15
HSC Lafayette, LLC
Holli Parks
P.O. Box 130
Daphne, AL 36526                               23610    10/2/2020       24 Hour Fitness USA, Inc.                                                                                            $45,865.17              $45,865.17
Muhammed, Ishmail
437 West Milton Avenue
Rahway, NJ 07065                               23611    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Washington, Dranoel
3306 Athena Court
Missouri City, TX 77459                        23612    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $136.03                                                                                         $136.03
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                     23613    10/2/2020         24 San Francisco LLC                                             $429.99                                                                      $429.99
Rust, Karen
5610 Summer Snow DR
Houston, TX 77041                              23614    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23615    10/2/2020       24 Hour Fitness USA, Inc.                   $231,487.36         $45,683.80                                                                  $277,171.16
Smith, Terry R
1948 E Ashley Valley Lane
Sandy, UT 84092                                23616    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $17,598.00                                                                                      $17,598.00
Rodgers, Elizabeth Lynne
8404 SW 61 Ave
Portland, OR 97219                             23617    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Kutsenko, Maksim N
19737 128TH PL NE
WOODINVILLE, WA 98072                          23618    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $81.25                                                                                          $81.25
Colone, Edwin
103 Highview Drive
Woodland Park , NJ 07424                       23619    10/2/2020       24 Hour Fitness USA, Inc.                       $122.74                                                                                         $122.74
Cowherd, Michelle
PO Box 2092
Missouri City, TX 77459                        23620    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $107.00                                                                                         $107.00
Osuna, Jesus
5131 La Roda Avenue
Los Angeles, CA 90041                          23621    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $299.38                                                                                         $299.38
Wong, Jeron
14810 Bartlett Ct
San Martin, CA 95046                           23622    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $389.99                                                                                         $389.99
Joshi, Shilpi
21204 Pintado
Irvine, CA 92618                               23623    10/2/2020       24 Hour Fitness USA, Inc.                     $1,013.33                                                                                       $1,013.33
Wong, Laura
248 Wetlands Edge Road
American Canyon, CA 94503                      23624    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,109.97                                                                                       $1,109.97



                                                                                              Page 1385 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1386 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Lomibao II, Edison J.
1250 Santa Cora Avenue Apt #223
Chula Vista, CA 91913                          23625    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
Calabrese, Carly
18807 97th Avenue Court East
Puyallup, WA 98375                             23626    10/2/2020    24 Hour Fitness United States, Inc.                  $649.99                                                                                            $649.99
griffin, christon
10848 dogwood drive
laporte, tx 77571                              23627    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Thompson, Helen
3217 NE Holland Court
Portland, OR 97211                             23628    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Weaver , Diana
4508 ATLANTIC AVE 182
Long Beach , CA 90807                          23629    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Forsythe, Brett
18291 E Union Dr
Aurora, CO 80015                               23630    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $174.93                                                                                            $174.93
Agrawal, Rashmi
1128 Luz Del Sol Loop
Milpitas, CA 95035                             23631    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $30.89                                                                                             $30.89
Giang, Frank
68 Carrizal Street
San Francisco, CA 94134                        23632    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Robinson, Miranda
1278 SE Marion St. Apt. 301
Portland, OR 97202                             23633    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $187.47                                                                                            $187.47
Jones, Jennifer
190 Centennial Way #17
Tustin, CA 92780                               23634    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                     23635    10/2/2020              24 Denver LLC                                                    $429.99                                                                      $429.99
Duncan, Tristram
10836 Churchill Pl
Tustin, CA 92782                               23636    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $58.98                                                                                             $58.98
Wong, Amy
3607 Dawson St
Pittsburgh, PA 15213                           23637    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $28.89                                                                                             $28.89
Gomez, Mario James
379 W 18th St
San Bernardino, CA 92405                       23638    10/3/2020    24 Hour Fitness United States, Inc.                   $84.00                                                                                             $84.00
Chang, Nathan
3231 Estado Street
Pasadena, CA 91107                             23639    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Komasa, Jessica
4460 Narragansett Ave
San Diego, CA 92107                            23640    10/7/2020    24 Hour Fitness United States, Inc.                  $728.00                                                                                            $728.00
Estes, Eric
PO Box 880570
Pukalani, HI 96788                             23641    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $30,000.00                                                                                         $30,000.00
Tyndall, Matthew
2706 1st Ave W
Seattle, WA 98119                              23642    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                Page 1386 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1387 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Cortes, Wilson
1814 East 14th Street
Brooklyn, NY 11229                            23643    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Belcher, Ryan
94 Briarwood
Irvine, CA 92604                              23644    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                          $83.98
Yoder, Nancy F.
43 W. Laurel Ave.
Glendora, CA 91741                            23645    10/1/2020     24 Hour Fitness Worldwide, Inc.                     $184.00                                                                                         $184.00
Minassian, Ronald
12441 Nedra Drive
Granada Hills, CA 91344                       23646    10/2/2020        24 Hour Fitness USA, Inc.                     $30,217.30                                                                                      $30,217.30
Haas‐Winkelman, Tab
PO Box 27373
Los Angeles, CA 90027‐0372                    23647    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $990.00                                                                                         $990.00
FIT (TX) LP
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                            23648    10/2/2020        24 Hour Fitness USA, Inc.                                                       $6,188,819.89                               $0.00          $6,188,819.89
24 HR‐TX (TX) LIMITED PARTNERSHIP
C/O W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, , NY 10020                          23649    10/2/2020    24 Hour Fitness United States, Inc.                                                 $1,606,814.56                               $0.00          $1,606,814.56
Collins, John
7111 Starlight Circle
Huntington Beach, CA 92637                    23650    10/2/2020        24 Hour Fitness USA, Inc.                      $1,355.46                                                                                       $1,355.46
Tharp, Rachel
11409 Morning Cloud Drive
Pearland, TX 77584                            23651    10/2/2020    24 Hour Fitness United States, Inc.                                                                          $450.40                                 $450.40
Mcilwaine, Kassandra
1206 W. 15th St.
San Pedro, CA 90731                           23652    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Chan, William
PO Box 61385
Sunnyvale, CA 94088                           23653    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $28.80                                                                                          $28.80
Verghis, Jacob
P.O. Box 2128
Stafford , TX 77497                           23654    10/2/2020        24 Hour Fitness USA, Inc.                        $630.00                                                                                         $630.00
Margolis, llan
355 Circulo Coronado
Chula Vista, CA 91914                         23655    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $38.99                                                                       $38.99
CHUNG, DORA
23884 FALCONS VIEW DR
DIAMOND BAR, CA 91765                         23656    10/2/2020        24 Hour Fitness USA, Inc.                        $225.00                                                                                         $225.00
Austgen, Jennifer
517 Lilac Ranch Road
Alpine, CA 91901                              23657    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                       $1,800.00
GAO, MINZHI
1016 S MAGNOLIA AVE
ONTARIO, CA 91762                             23658    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                         $650.00



                                                                                               Page 1387 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1388 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Santoro, Marisa
8200 Blvd East #19G
North Bergen, NJ 07047                          23659    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $36.00                                                                                          $36.00
Welch‐Dorsett, Sandra
161‐15 120th Avenue
Jamaica, NY 11434                               23660    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $712.50                                                                                         $712.50
Chae, Derick
95‐060 Waikalani Dr 1202
Mililani, HI 96789‐3300                         23661    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $489.00                                                                                         $489.00
Chau, Chi
46 Brindisi
Mission Viejo, CA 92692‐5149                    23662    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $49.99                                                                                          $49.99
Brown, Nicholas James
172 Green Rock PI
Monument, CO 80132                              23663    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Ulysse, Dora
1535 Bellevue Ave Apt 817
Seattle, WA 98122                               23664    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,467.99                                                  $17.00                               $1,484.99
Campos, Lorraine
1288 E. Hillsdale Blvd Apt A102
Foster City, CA 94404                           23665    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
St. Charles, Steve
4719 Elderwood Ct
Orlando, FL 32808                               23666    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Scott, Rita
1755 Trinity Ave. #16
Walnut Creek, CA 94596                          23667    10/2/2020        24 Hour Fitness USA, Inc.                         $64.13                                                                                          $64.13
Shomali, Mahir
527 Fordland Ave
La Verne, CA 91750                              23668    10/2/2020    24 Hour Fitness United States, Inc.                  $145.96                                                                                         $145.96
Haas‐Winkelman, Richard
PO Box 27373
Los Angeles, CA 90027‐0373                      23669    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $910.00                                                                                         $910.00
Melean, Miriam
3633 Crow Canyon Road
San Ramon, CA 94582                             23670    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Gallegos, Jonatan
138 Mountain View St
Oak View, CA 93022                              23671    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Chae, Maria
95‐060 waikalani dr 1202
Mililani, HI 96789                              23672    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $25.00                                                                                          $25.00
Solenberg, Hailey
18203 44th Ave W
Lynnwood, WA 98037                              23673    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $5,071.57                                                                                       $5,071.57
Rueda, Miriam
907 Miraflores Drive
Corona, CA 92882                                23674    10/2/2020        24 Hour Fitness USA, Inc.                      $1,558.43                                                                                       $1,558.43
Crimson 1031 Portfolio, LLC
Thompson Coburn LLP
c/o Katharine Battaia Clark
1919 McKinney, Suite 100
Dallas, TX 75201                                23675    10/2/2020        24 Hour Fitness USA, Inc.                  $1,326,095.32                                                             $152,068.04           $1,478,163.36


                                                                                                 Page 1388 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1389 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Ermis, John
10947 Redstone Ct.
Missouri City, TX 77459                        23676    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $90.90                                                                                          $90.90
Ramos, Ana María
1535 Central Park Avenue
Apt D5
Yonkers, NY 10710                              23677    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
HUYNH, VICTORIA K
10404 22ND AVE SW
UNIT B
SEATTLE, WA 98146‐1333                         23678    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $304.57                                                                                         $304.57
Stein, Zachary
4296 24th St #4
San Francisco, CA 94114                        23679    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $36.00                                                                                          $36.00
Chen, Dongling
9163 SW Salmon St.
Portland, OR 97225                             23680    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Fabregon, Jean‐Michel
15991 Cambrian Drive
San Leandro, CA 94578                          23681    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
HAMASHIMA, MIHO
405 ORANGE BLOSSOM
IRVINE, CA 92618                               23682    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $36.00                                                                                          $36.00
Budrow, Sheri
26617 NE 3rd St
Camas, WA 98607                                23683    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $268.75                                                                                         $268.75
Heshiki, Elias
1015 Luehu St
Pearl City, HI 96782                           23684    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $108.87                                                                                         $108.87
Guzman, Ana
45 Baltimore Way
San Francisco, CA 94112                        23685    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                             $68.00                                  $68.00
Alexander, Jan
426 Laguna Dr
Rohnert Park, CA 94928                         23686    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $36.74                                                                                          $36.74
Pingol, Myla
3845 Farquhar Avenue, Unit 101
Los Alamitos, CA 90720                         23687    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                                                      $0.00
Warren, Kathleen
1710 NE 86th street
Seattle , WA 98115                             23688    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $660.58                                                                                         $660.58
Sadovnychyy, Oleksandr
4625 Swindon Way
Antelope, CA 95843                             23689    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Tierney, Carol T
PO Box 1314
Rosamond, CA 93560‐1314                        23690    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                          $60.00
Duong, Loc
3082 Ancrum Ct.
San Jose, CA 95148‐4001                        23691    10/2/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                     $150,000.00
Downer, Michael
14137 Coloma Street
Fontana, CA 92336                              23692    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00


                                                                                              Page 1389 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1390 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
MADAMANCHI, RAMA KRISHNA
2000 WALNUT AVE APT P303
FREMONT, CA 94538                                23693    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Kalisher, Wendy Bern
17042 Knots Landing
Addison, TX 75001                                23694    10/2/2020        24 Hour Fitness USA, Inc.                                              $840.00                                                                      $840.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                           23695    10/2/2020            24 New York LLC                            $1,800.00                                                                                          $1,800.00
Mangoba, Cecilia
1287 Rimer Drive
Moraga, CA 94556                                 23696    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                             $75.00
Hawley, Bonnie
11823 Scott Ave.
Whittier, CA 90604                               23697    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Chappel, Glenda Charlene
1404 "E" Street
Hayward, CA 94541                                23698    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Easter, Gary
2071 Cannon Dr
Mansfield, TX 76063                              23699    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $100.00                                 $100.00
Iskovic, Dianne
1241 Smithwood Drive
Los Angeles, CA 90035                            23700    10/2/2020        24 Hour Fitness USA, Inc.                         $50.00                                                                                             $50.00
Mendoza, Ashley
65 Spruce Rd
Golden , CO 80401                                23701    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $67.00                                  $67.00
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                       23702    10/2/2020    24 Hour Fitness United States, Inc.                                        $429.99                                                                      $429.99
Wong, Anthony
2811 Frontera Way
Burlingame, CA 94010                             23703    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Frei, Kristine
8609 Arminda Circle Unit 16
Santee, CA 92071                                 23704    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $232.15                                                                                            $232.15
Dunlevy, Michael
11830 SW Butte Lane
Beaverton, OR 97008                              23705    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                       23706    10/2/2020        24 Hour Fitness USA, Inc.                                              $429.99                                                                      $429.99
Kang, Yun Jin
1280 Albion Ln
Sunnyvale, CA 94087                              23707    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $92.38                                                                                             $92.38
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                           23708    10/2/2020              RS FIT CA LLC                            $1,800.00                                                                                          $1,800.00
Schroeder, James
26585 Amherst CT.
Loma Linda, CA 92354                             23709    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,109.25                                                                                          $1,109.25


                                                                                                  Page 1390 of 1495
                                                     Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1391 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                      Current General                                             Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address               Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                          Amount                                                      Amount
Green, Sophia
5145 Tortuga Dr. Apt 111
Huntington Beach, CA 92649‐5162                         23710    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $161.25                                                                                         $161.25
Stary, Micki
101 E Bozeman Ln
Fort Worth, TX 76108                                    23711    10/2/2020        24 Hour Fitness USA, Inc.                                                           $4,226.24                                                  $4,226.24
TORQUE FITNESS LLC
ATTN: JENNY GERMANN
9365 HOLLY ST NW
COON RAPIDS, MN 55433                                   23712    10/2/2020        24 Hour Fitness USA, Inc.                     $22,771.48                                                                                      $22,771.48
Shirreff, David and Stefanie
12420 109th Ave Ct E
Puyallup, WA 98374                                      23713    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,399.98                                                                                       $1,399.98
Agishian, Marissa
c/o Souther California Labor Law Group, PC
1875 Century Park East, Suite 480
Los Angeles, CA 90067                                   23714    10/2/2020     24 Hour Fitness Worldwide, Inc.               $2,000,000.00                                                                                   $2,000,000.00
BHATIA, RAVI
15101 CALLE VERANO
CHINO HILLS , CA 91709‐5049                             23715    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Acevedo, Nickolas
14755 Terryknoll Drive
Whittier, CA 90604                                      23716    10/2/2020    24 Hour Fitness United States, Inc.                  $299.00                                                                                         $299.00
Xie, Jieni
15203 Shining Star Ln
San Leandro, CA 94579                                   23717    10/2/2020        24 Hour Fitness USA, Inc.                      $1,207.98                                                                                       $1,207.98
Price, Daniel W.
215 Merry Way
Alvin, TX 77511                                         23718    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $107.17                                                                                         $107.17
Quon, Angela
6508 Certa Drive
Rancho Palos Verdes, CA 90275                           23719    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $649.00                                                                                         $649.00
Law, Eric
2730 Walker Avenue
Camarillo, CA 93010                                     23720    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $36.25                                                                                          $36.25
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                    23721    10/2/2020             24 New York LLC                         $298,053.54                                                                                     $298,053.54
Milanato, Francesca
3121 Avenue R
Brooklyn, NY 11234                                      23722    10/6/2020     24 Hour Fitness Worldwide, Inc.                                                                          $50,000.00                              $50,000.00
Richmond, Debbie
30 Arrivo Drive
Mission Viejo, CA 92692                                 23723    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
Davis, Jada
1406 Berrytree Dr
Sugarland, TX 77479                                     23724    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $503.00                                                                                         $503.00
Rajan, Chithra
780 Martin Creek Dr
Prosper, TX 75078                                       23725    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $116.30                                                                                         $116.30


                                                                                                         Page 1391 of 1495
                                                  Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1392 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                             Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address         Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                      Amount
Mendoza, Rolando l.
143 San Tomas Drive
Pittsburg, CA 94565‐7609                             23726    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $352.65                                                                                         $352.65
Toy, Judie
2427 E 16 St
Flr 2
Brooklyn, NY 11235                                   23727    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Tran, Harris Hung Dinh
9 Santa Rosa Court
Manhattan Beach, CA 90266                            23728    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00          $1,187.00                                                                    $2,687.00
Ramirez, Jackie
2925 Granite Park Lane
Elk Grove, CA 95758                                  23729    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $149.00                                                                                         $149.00
Lee, Corliss
1065 Craddock Ct
Walnut Creek, CA 94596                               23730    10/6/2020       24 Hour Fitness USA, Inc.                     $2,583.00                                                                                       $2,583.00
Alexander, Jason
302 N. Alexandria Avenue #205
Los Angeles, CA 90004                                23731    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                              $0.00                                   $0.00
Linda Capozzoli, parent for M.C., a minor child
14609 Loyola Street
Moorpark, CA 93021                                   23732    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $299.97                                                                                         $299.97
Avalos, Natalia
1286 Sussex Ct
Concord, CA 94521                                    23733    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,638.18                                                                                       $1,638.18
Ossai, Joseph A
5577 Wedgewood Court
San Jose, CA 95123                                   23734    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $120.99                                                                                         $120.99
Bakke, Ingrid
1825 Burnett Ave S
Renton, WA 98055                                     23735    10/2/2020       24 Hour Fitness USA, Inc.                       $876.00                                                                                         $876.00
CRIMSON RELP SPRINGWOODS 24HFP, LLC
ATTN: DON THOMAS
1980 POST OAK BLVD
SUITE 1600
HOUSTON, TX 77056                                    23736    10/2/2020       24 Hour Fitness USA, Inc.                   $117,070.66                                                                                     $117,070.66
Mangoba, Leo
1287 Rimer Dr.
Moraga, CA 94556                                     23737    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                          $75.00
A‐S 76 HWY 290‐Bingle, L.P
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N.
Suite 200
Houston, TX 77040                                    23738    10/2/2020       24 Hour Fitness USA, Inc.                   $920,756.26                                                                                     $920,756.26
Brown, Norman
114 Los Altos Court
Santa Cruz, CA 95060                                 23739    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.71                                                                                          $49.71
Taylor, David
613 Kingswood Ct.
Fairfield, CA 94534                                  23740    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Phyillaier, Kerry L
3661 Edelmar Terrace 116B
Silver Spring, MD 20906                              23741    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $81.98                                                                                          $81.98

                                                                                                    Page 1392 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1393 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
SF (TX) LP
Christopher Hayes
Authorized Signatory
50 Rockefeller Plaza, 2nd Floor
New York, NY 10020                               23742    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                        $5,435,425.49                                              $5,435,425.49
Chavez, Oscar A
502 Anita St Spc #33
Chula Vista, CA 91911                            23743    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $110.22                                                                                            $110.22
Lemos, Michelle
11719 Meridian Pl SE
Lake Stevens, WA 98258                           23744    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $313.85                                                                                            $313.85
Lemmons, Tarez
4358 Grafton Circle
Mather, CA 95655                                 23745    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                          $5,000.00
Strattan, Leila Allison
6852 South Lamar Street
Littleton, CO 80128                              23746    10/7/2020    24 Hour Fitness Worldwide, Inc.                     $87.36                                                                                             $87.36
Rangel, Alexander
1257 E Avenue R‐4
Palmdale, CA 93550                               23747    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $233.94                                                                      $233.94
Moore, Lauren
8888 Citrus Ave Apt F50
Fontana, CA 92335                                23748    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Ludwick, Kim
10112 48th Ave E
Tacoma, WA 98446                                 23749    10/7/2020    24 Hour Fitness Worldwide, Inc.                     $46.15                                                                                             $46.15
Zall, Howard
383 S. Ivy St
Denver, CO 80224                                 23750    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Wu, Huayuan
15203 Shining Star Ln
San Leandro, CA 94579                            23751    10/2/2020       24 Hour Fitness USA, Inc.                        $98.68                                                                                             $98.68
Gamba, Henrique
3521 Crystal View Ct
Miami, FL 33133                                  23752    10/2/2020       24 Hour Fitness USA, Inc.                       $575.28                                                                                            $575.28
Bruce, Ashley
13 Woodland Ct
Novato, CA 94947                                 23753    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Pickens, Roland
1032 Potero Circle
Suisun City, CA 94585                            23754    10/7/2020         24 San Francisco LLC                        $1,500.00                                                                                          $1,500.00
Guillen, Araceli
3010 Associated Rd Unit 131
Fullerton, CA 92835                              23755    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Sharp, Lorie
135 Peachy Ct
Las Vegas, NV 89183                              23756    10/7/2020       24 Hour Fitness USA, Inc.                       $233.80                                                                                            $233.80
Wang, Jessica
1378 Lindsay Way
San Jose, CA 95118                               23757    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $727.00                                                                                            $727.00
Schaffer Lewis, Shelli Ann
445 2nd Street
Hexmosa Beach, CA 90254                          23758    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $616.00                              $616.00                               $1,232.00


                                                                                                Page 1393 of 1495
                                                   Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1394 of 1495
                                                                                                        Claim Register
                                                                                            In re 24 Hour Fitness Worldwide, Inc.
                                                                                                      Case No. 20‐11558

                                                                                                                  Current General                                             Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address          Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                      Amount                                                      Amount
Jones, James Wayne
20704 Windmill Ridge Street
Pflugerville, TX 78660                                23759    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,919.00                                                                    $1,919.00
Simon, Barbara
2032 Bavington Dr Unit D
Las Vegas, NV 89108                                   23760    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                          $49.00
Fukata, Joyce M
1634 Nuuanu Ave
210
Honolulu, HI 96817                                    23761    10/3/2020    24 Hour Fitness Worldwide, Inc.                     $71.44                                                                                          $71.44
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                                    23762    10/2/2020       24 Hour Fitness USA, Inc.                       $364.90                                                                                         $364.90
Borje, Rendie
4814 Mendota Street
Union City, CA 94587                                  23763    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,596.00                                                                                       $1,596.00
Satish Varigona (p)/ Akhilesh Vangonda ‐ (child)
5389 Twilight Common
Fremont, CA 94555                                     23764    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                         $399.99
Constellation NewEnergy, Inc.
Strategic Credit Solutions
1310 Point Street
12th Floor
Baltimore, MD 21231                                   23765    10/2/2020       24 Hour Fitness USA, Inc.                    $72,716.23                                             $118,240.37                             $190,956.60
Crabtree, Todd W.
PO Box 8132
Mission Hills, CA 91346                               23766    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $660.00                                                                                         $660.00
Jurkovic, Ruslana
PO Box 3179
San Ramon, CA 94583                                   23767    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Young, Kaye
PO Box 6106
Altadena, CA 91001                                    23768    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Williams, Ruth
PO Box 292902
Sacramento, CA 95829                                  23769    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
Smith, Phillip C.
9207 Forbes Avenue
Northridge, CA 91343                                  23770    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $649.99                                                                      $649.99
Shahin, Michael
20160 Majestic Dr.
Apple Valley, CA 92308                                23771    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $300.00                                 $300.00
Stovall, Rose
2000 Wanda Way
Arlington, TX 76001                                   23772    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Smith, Edward
5241 Old Redwood Hwy
Santa Rosa, CA 95403                                  23773    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $479.99                                                                                         $479.99
Industry East Land Retail II, LLC
10250 Constellation Blvd
19th Floor
Los Angeles, CA 90067                                 23774    10/2/2020       24 Hour Fitness USA, Inc.                   $264,747.11        $359,407.59                                                                  $624,154.70



                                                                                                     Page 1394 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1395 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Harbeson, Betty Lou
18100 Hambletonian Drive
Tehachapi, CA 93561                            23775    10/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,499.96                                                                                       $1,499.96
Quilter, Venus
12826 Cantara St.
North Hollywood, CA 91605                      23776    10/3/2020    24 Hour Fitness Worldwide, Inc.                  $1,560.00                                                                                       $1,560.00
Tosuner, Mustafa
1033 Morning Glory Way
Oakley, CA 94561                               23777    10/2/2020    24 Hour Fitness Worldwide, Inc.           $100,000,000.00                                                                                 $100,000,000.00
Gammell, Fred
74 E Resaca Dr. Unit B2
Sandy, UT 84070                                23778    10/2/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                       $1,000.00
Saephan, Chaic
7439 Della Cir
Sacramento, CA 95828                           23779    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $859.98                                                                                         $859.98
Markee, Cassidy
4231 11th Ave
Los Angeles , CA 90008                         23780    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $158.97                                                                                         $158.97
Continental 1500 Rosecrans LLC
Attn: Director of Property Management
2041 Rosecrans Avenue, Suite 200
El Segundo, CA 90245                           23781    10/2/2020       24 Hour Fitness USA, Inc.                   $250,083.97                                                                                     $250,083.97
AYala, Steve
12152 Cornuta Ave.
Downey, CA 90242                               23782    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Chance, Susan
P. O. Box 545
Aiea, HI 96701                                 23783    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $157.08                                                                                         $157.08
Williams, Kirk
15 Round Hill Road
Jackson, NJ 08527                              23784    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $125.98                                                                                         $125.98
Romer, Christine
732 Oceanview Drive
Fullerton, CA 92832‐1125                       23785    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $1,061.82                                                                                       $1,061.82
Kongara, Sunaina
6251 Grand Oak Way
San Jose, CA 95135                             23786    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $285.00                                                                                         $285.00
Pihl, Susan M
5472 Meadow Circle
Huntington Beach, CA 92649                     23787    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                         $200.00
Wert, Julie Van
                                               23788    10/2/2020       24 Hour Fitness USA, Inc.                     $1,380.00                                                                                       $1,380.00
Jung, James Timothy
570 Aleynna Place
Mountain View, Ca 94040                        23789    10/7/2020             RS FIT CA LLC                              $59.98                                                                                          $59.98
Sharma, Nidhi
1164 Sandstone Ln
San Jose, CA 95132                             23790    10/2/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
PERKINS, SCOTT
4821 American River Drive
Carmichael, CA 95608                           23791    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $550.00                                                                                         $550.00
Thomas, Matthew
551 North Kenmore Ave
Los Angeles, CA 90004                          23792    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00

                                                                                              Page 1395 of 1495
                                                     Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1396 of 1495
                                                                                                          Claim Register
                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                        Case No. 20‐11558

                                                                                                                    Current General                                             Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address               Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                      Amount
Liggons, Yolanda
114‐135 229th St
Cambria Heights, NY 11411                               23793    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $46.99                                                                                          $46.99
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                                 23794    10/2/2020        24 Hour Holdings II LLC                    $100,000.00                                                                                     $100,000.00
Pronovost, Nicholas
16480 SE 135th Ave
Clackamas, OR 97015                                     23795    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Cordova , Nicole Marquez
205 Chalet Woods PL
Campbell, CA 95008                                      23796    10/2/2020       24 Hour Fitness USA, Inc.                                                                               $500.00                                 $500.00
Furst, Karen
179‐05 80th Drive
Jamaica, NY 11432                                       23797    10/2/2020           24 New York LLC                                                                                     $544.00                                 $544.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmimgton, DE 19801                                    23798    10/2/2020            RS FIT NW LLC                          $298,053.54                                                                                     $298,053.54
Wolny, Erika Lee
950 S Lucerne blvd
Los Angeles, CA 90019                                   23799    10/7/2020    24 Hour Fitness Worldwide, Inc.                  $2,200.00                                                                                       $2,200.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                    23800    10/2/2020         24 San Francisco LLC                      $298,053.54                                                                                     $298,053.54
BEDWELL, LACIE
25602 TOWER SIDE LANE
KATY, TX 77494                                          23801    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $2,016.00                                                                                       $2,016.00
Mastropieri, Joseph Casey
11347 Nebraska Avenue Apt 206
Los Angeles, CA 90025                                   23802    10/2/2020       24 Hour Fitness USA, Inc.                       $205.00                                                                                         $205.00
Kostrinsky, Jill
12460 Woodhall Way
Tustin, CA 92782                                        23803    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $40.14                                                                                          $40.14
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                                      23804    10/2/2020       24 Hour Fitness USA, Inc.                       $364.90                                                                                         $364.90
Winterrowd, Nell
5318 E. 2nd Street
#391
Long Beach, CA 90803                                    23805    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $277.74                                                                    $0.00                $277.74
Gipson, Terrance
201W Collins #122
Orange , CA 92867                                       23806    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                         $750.00
Eliasson, Jeff
6292 S. Miller St.
Littleton, CO 80127                                     23807    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $105.96                                                                                         $105.96


                                                                                                       Page 1396 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1397 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Moon, Hyangjin
7513 Kekaa St.
Honolulu, HI 96825                             23808    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $16.02                                                                                             $16.02
RAY, EVELYN
304 S. HEALY AVENUE
SCARSDALE, NY 10583                            23809    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Lugo, Jessica
27 Park Place, Apt 4
Bloomfield, NJ 07003                           23810    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $466.99                                                                                            $466.99
Liao, Lingrui
8875 Costa Verde Blvd Apt 804
San Diego 92122‐6661
CA                                             23811    10/7/2020            RS FIT NW LLC                                                                      $920.00                                                    $920.00
Kalpathi, Deepa
1361 Merry Loop
Milipitas, CA 95035                            23812    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Mirakyan, Arshaluys
6048 Hazelhurst Pl, Apt 25
North Hollywood, CA 91606                      23813    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Cedillo, Luis Christion
14233 W Baltic Avenue
Lakewood, CO 80228                             23814    10/6/2020            24 Denver LLC                              $400.00                                                                                            $400.00
Occhiogrosso, Louise A
21141 Canada Rd #18L
Lake Forest, CA 92630                          23815    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $94.90                                                                                             $94.90
Hoist Fitness Systems, Inc.
Ann C. Hall, Esq.
Diederich & Associates
655 N. Central Avenue
Suite 2000
Glendale, CA 91302                             23816    9/29/2020       24 Hour Fitness USA, Inc.                   $750,000.00                                                                                        $750,000.00
Cocks, Andrew
737 Calle Vallarta
San Clemente, CA 92673                         23817    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $166.10                                                                                            $166.10
Stuart, Judy
165 South Saltair Avenue
Los Angeles, CA 90049‐4114                     23818    10/6/2020    24 Hour Fitness Worldwide, Inc.                                        $1,548.00                                                                    $1,548.00
Eckroth, Rachel
543 La Riviera Dr
Houston, TX 77015                              23819    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $336.00                                                                                            $336.00
YUH, JIALYN
10653 BELL STREET
STANTON, CA 90680                              23820    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                            $800.00
CHU, CHUN
981 MOONEY DR
MONTEREY PARK, CA 91755                        23821    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $4,300.00                                                                                          $4,300.00
Hazen, Cristelyn
607 Valdez Circle
Placentia, CA 92870                            23822    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Trosvig, Jesse
12931 SW Buckfield Ln
Tigard, OR 97224                               23823    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $112.00                                                                                            $112.00



                                                                                              Page 1397 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1398 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Miller, Michael
632 W Garland Terr
Sunnyvale, CA 94086                            23824    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,092.00                                                                                       $1,092.00
Klunder, Ann
4500 Cortland Dr
Corona del Mar, CA 92625                       23825    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,007.63                                                                    $1,007.63
Tran, Jennifer
1220 Tasman Drive, Space 72
Sunnyvale, CA 94089                            23826    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,559.80                                                                                       $1,559.80
HART, BRYAN
1545 BAILEY DRIVE
FAIRFIELD, CA 94533                            23827    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Jamwal, Ela
5240 Wenatchee Way
Riverside, CA 92509                            23828    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                             23829    10/2/2020       24 Hour Fitness USA, Inc.                       $364.90                                                                                         $364.90
Chin, Ellen
2455 43rd Ave
San Francisco, CA 94116                        23830    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Radhi, Hussein
244 Northcreek Cir
Walnut Creek, CA 94598                         23831    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Mckinney, Robert
paq5lo@yahoo.com
                                               23832    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                         $120.00
Sharp, LaMar A
8695 SW Maverick Terr. Apt. 109
Beaverton, OR 97008                            23833    10/3/2020    24 Hour Fitness Worldwide, Inc.                                                                             $49.00                                  $49.00
Samarin, Julia
5656 E Vista Del Cerro
Anaheim, CA 92807                              23834    10/3/2020    24 Hour Fitness Worldwide, Inc.                     $79.98                                                                                          $79.98
Griffin, Debra
10848 Dogwood Drive
LaPorte, TX 77571                              23835    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $7,000.00                                                                                       $7,000.00
Beard, Barbie
2606 Escobar Way
Sacramento, CA 95827                           23836    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Saiz, Jamie
21531 Millbrook
Mission Viejo, CA 92692                        23837    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                          $69.00
Bernier III, Louis
65 Spruce Rd
Golden, CO 80401                               23838    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                             $67.00                                  $67.00
Sun, Xiufang
3743 Delaware Dr
Fremont, CA 94538                              23839    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $525.00                                                                                         $525.00
Milo, Lynnae
4875 Mt Gaywas Drive
San Diego, CA 92117                            23840    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                          $30.00




                                                                                              Page 1398 of 1495
                                                        Case 20-11558-KBO                       Doc 1102-1                   Filed 10/21/20                 Page 1399 of 1495
                                                                                                                   Claim Register
                                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                 Case No. 20‐11558

                                                                                                                               Current General                                               Current 503(b)(9)
                                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date              Debtor                       Unsecured Claim                                                Admin Priority
                                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                                   Amount                                                        Amount
Venable LLP
Darek S. Bushnaq
750 E. Pratt St., Ste 900
Baltimore, MD 21202                                              23841    10/2/2020       24 Hour Fitness USA, Inc.                      $41,413.11                                                                                        $41,413.11
CHU, CHUN
981 MOONEY DR
MONTEREY PARK, CA 91755                                          23842    10/2/2020       24 Hour Fitness USA, Inc.                       $4,300.00                                                                                         $4,300.00
Ltd, Magna Investments & Development
Magna Investments and developments Ltd. c/o Jeff D. Tuttle 15
West South Temple,. Ste 1200
Salt Lake City, UT 84101                                         23843    10/2/2020       24 Hour Fitness USA, Inc.                     $285,059.63                                                                                       $285,059.63
Grant, Rodrick
PO Box 321781
New York, NY 10032                                               23844    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $100.00                                                                                           $100.00
Mohammed, Nicholas R
2485 Runyon Cir
Orlando, FL 32837                                                23845    10/2/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00           $182.81                                                    $182.81
LI, MINGHUI
1016 S MAGNOLIA AVE
ONTARIO, CA 91762                                                23846    10/2/2020    24 Hour Fitness Worldwide, Inc.                      $700.00                                                                                           $700.00
Barajas, Maria J.
4095 Mountain Dr.
San Bernardino, CA 92407                                         23847    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,399.98                                                                     $1,399.98
Agishian, Marissa
c/o Southern California Labor Law Group, PC
1875 Century Park East, Suite 480
Los Angeles, CA 90067                                            23848    10/2/2020       24 Hour Fitness USA, Inc.                    $2,000,000.00                                                                                    $2,000,000.00
Ashton, Wannetts
4402 W. 61st ST.
Los Angeles, , CA 90043                                          23849    10/3/2020    24 Hour Fitness Worldwide, Inc.                      $249.99                                                                                           $249.99
Jacobsen, Christine
4127 NE 32nd Pl
Portland , OR 97211                                              23850    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $1,440.00                                                                                         $1,440.00
Lesa Jr., Victor G.
155 Meheu Circle
Kahului, HI 96732‐3617                                           23851    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $2,000.00                                                                                         $2,000.00
Oriani, Edward P
805 Grand Blvd
Westbury, NY 11590                                               23852    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $5,000.00                                                                                         $5,000.00
Miller, Ronald
PO Box 30363
Las Vegas , NV 89173                                             23853    10/2/2020    24 Hour Fitness Worldwide, Inc.                       $32.00                                                                                            $32.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521‐8940                                           23854    10/2/2020          RS FIT Holdings LLC                          $1,800.00                                                                                         $1,800.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                             23855    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $298,053.54                                                                                       $298,053.54



                                                                                                                   Page 1399 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1400 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Malyugin, Aleksey
10447 SE 222nd St
Kent , WA 98031                                23856    10/7/2020    24 Hour Fitness Worldwide, Inc.                     $54.99                                                                                             $54.99
Bojorquez, Luz
14847 Cole Dr
San Jose, CA 95124                             23857    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Crane, Bob
10065 Burchell Rd
Gilroy, CA 95020                               23858    10/2/2020       24 Hour Fitness USA, Inc.                     $1,540.00                                                                                          $1,540.00
De Anda, Andrea
7675 Central Ave
Lemon Grove, CA 91945                          23859    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Torres, David
5648 Vegas Dr #277
Las Vegas, NV 89101                            23860    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Coons, Tyler
7527 Maple Tree Way
Sacramento, CA 95831                           23861    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                            $200.00
Stoermer, Jeffrey
258 Lancaster Drive Apt 33
Manteca, CA 95336‐3272                         23862    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                                $49.50                  $49.50
Murray Scholls, LLC
c/o Motschenbacher & Blattner LLP
Attn: Nicholas J. Henderson
117 SW Taylor St., Ste 300
Portland, OR 97204                             23863    10/2/2020       24 Hour Fitness USA, Inc.                                                                                               $51,594.00              $51,594.00
Trammell, R E
608 E Mission St
Crowley, TX 76036                              23864    10/8/2020       24 Hour Fitness USA, Inc.                       $429.99                                                                                            $429.99
Kutsenko, Tatyana
19737 128th Pl NE
Woodinville, WA 98072                          23865    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $81.25                                                                                             $81.25
Li, Sally
PO Box 1772
Lodi, CA 95241                                 23866    10/2/2020       24 Hour Fitness USA, Inc.                        $29.00                                                                                             $29.00
Fuld, Raymond
2065 East 8th St
Apt D1
Brooklyn, NY 11223                             23867    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $552.00                                                                                            $552.00
Gammell, Ann
74 E. Resaca Dr. Unit B2
Sandy, Utah 84070                              23868    10/2/2020       24 Hour Fitness USA, Inc.                     $1,000.00                                                                                          $1,000.00
Frazier, Bryce
10250 Casa View Drive
Dallas, TX 75228                               23869    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $175.00                                                                                            $175.00
Colaizzi, Virna
308 Sandhurst St
Redwood CIty, CA 94065                         23870    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Bianchi, Ruth S
3509 Curley Maple Dr
Pearland, TX 77584                             23871    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $141.77                                                                                            $141.77
Garibay, Clarissa Maciel
3938 Witter Lane
Salem, OR 97305                                23872    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $103.83                                                                                            $103.83

                                                                                              Page 1400 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1401 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Jurkovic, Ruslana
PO Box 3179
San Ramon, CA 94583                              23873    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Ko, Wai Son
835 Cane Palm Ct
San Jose, CA 95133                               23874    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $83.33                                                                                          $83.33
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013                            23875    10/2/2020        24 Hour Fitness USA, Inc.                                                                                            $115,450.79             $115,450.79
A.W. (A Junior, Fei Xu, Parent)
2811 Frontera Way
Burlingame, CA 94010                             23876    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Groce, Lydia S.
965 Grasswood Court
Arlington, TX 76017                              23877    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                      $10,000.00
Caraway, Jamila
9102 Ruby Lockhart Blvd
Glenarden, MD 20706                              23878    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $84.32                                                                                          $84.32
Purtu, Lena
13327 Golden Valley Ln
Granada Hills, CA 91344                          23879    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $322.49                                                                                         $322.49
Tam, Charling
1186 Silva Lane
Alameda, CA 94502                                23880    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Bolano, Yvanne
8600 Peach Blossom Way
Antelope, CA 95843                               23881    10/2/2020    24 Hour Fitness United States, Inc.                   $82.86                                                                                          $82.86
Roussel, Rachel
5021 San Marino Circle
Lake Mary, FL 32746                              23882    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $420.00                                                                                         $420.00
Stoner, Carolyn
92 Cienega
Irvine, CA 92618                                 23883    10/2/2020        24 Hour Fitness USA, Inc.                      $1,738.00                                                                                       $1,738.00
Min, Katie
1836 Leaning Pine Drive
Diamond Bar, CA 91765                            23884    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                         $399.00
Jolley, Anthony
34122 San Sebastian Avenue
Murrieta, , CA 92563‐4494                        23885    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $34.00                                                                                          $34.00
Estes, Sandra L
PO Box 880570
Pukalani, HI 96788                               23886    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $30,000.00                                                                                      $30,000.00
Hargrove, Linda Vogel
555 E. Claremont Street
Pasadena, CA 91104                               23887    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $175.00                                                                                         $175.00
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                                23888    10/7/2020        24 Hour Fitness USA, Inc.                        $224.66                                                                                         $224.66
Al Soussi, Bilal H
34764 Bowie Common
Fremont, CA 94555                                23889    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $220.00                                                                      $220.00


                                                                                                  Page 1401 of 1495
                                         Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1402 of 1495
                                                                                              Claim Register
                                                                                  In re 24 Hour Fitness Worldwide, Inc.
                                                                                            Case No. 20‐11558

                                                                                                        Current General                                             Current 503(b)(9)
                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                            Amount                                                      Amount
Saunders, Pamela
908 Wren Dr
San Jose, CA 95125‐2952                     23890    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $678.89                                                                                         $678.89
Smith‐Benites, Jade
100 S Greenwood Ave.
Apt 7
Pasadena, CA 91107                          23891    10/7/2020    24 Hour Fitness Worldwide, Inc.                     $54.38                                                                                          $54.38
Knight, Phuong
2673 Toy Ln
San Jose, CA 95121                          23892    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $233.00                                                                                         $233.00
Ramirez, Elva M.
510 w. Kendall st.
Corona, CA 92882                            23893    10/2/2020    24 Hour Fitness Worldwide, Inc.                $150,000.00                                                                                     $150,000.00
Tran, Harris Hung Dinh
9 Santa Rosa Court
Manhattan Beach, CA 90266                   23894    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00          $1,187.00                                                                    $2,687.00
JETERS, HAROLD A
2925 GRANITE PARK LANE
ELK GROVE, CA 95758                         23895    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $420.00                                                                                         $420.00
Glade Inline 2, LLC
Spector & Cox, PLLC
c/o Howard Marc Spector
12770 Coit Road, Suite 1100
Dallas, TX 75251                            23896    10/2/2020    24 Hour Fitness Worldwide, Inc.                $199,465.71                                                                                     $199,465.71
WANG, JIANJUN
304 S. HEALY AVENJE
SCARSDALE, NY 10583                         23897    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Yen, Angela
3910 Dogwood Canyon Lane
Sugar Land, TX 77479                        23898    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,600.00                                                                                       $1,600.00
Segura, Teresa
23137 Schoolcraft St
West Hills, CA                              23899    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                          $80.00
Zygmunt‐Mathews, Tanya
219 N. Monroe St.
Ridgewood, NJ 07450                         23900    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                         $699.00
Baker, Laura
691 Canterbury Place
Milpitas, CA 95035                          23901    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $320.83                                                                                         $320.83
Farnie, Brad
4010 Addison Ranch Lane
Fulshear, TX 77441                          23902    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $108.22                                                                                         $108.22
Burleson, James
2323 N Field St, Apt 1634
Dallas, TX 75201                            23903    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $199.93                                                                      $199.93
Gadzo, Suzana
3396 Park Blvd.
Palo Alto, CA 94306                         23904    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                         $600.00
Madden, James
26742 Alicante Dr
Mission Viejo, CA 92691                     23905    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $288.00                                                                      $288.00
SALFITI, DORIS
82020 RAYMOND DRIVE TWENTYNINE
PALMS, CA 92277                             23906    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $409.88                                 $409.88

                                                                                           Page 1402 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1403 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Penson, Atoyia
14603 Brockwood Dr.
Houston, TX 77047                               23907    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $151.09                                                                                            $151.09
Ruvalcaba, Jessica Suzanne
536 5th Ave., #206
San Diego, CA 92101                             23908    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $33.59             $33.59                                  $67.18
Perretti, Cindy Higgins
33 Topside Row Dr
The Woodlands, TX 77380‐1575                    23909    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $552.00                              $552.00                               $1,104.00
Annapolis Towne Centre at Parole, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles, CA 90067‐2915                      23910    10/2/2020        24 Hour Fitness USA, Inc.                  $3,551,267.47                                                                   $8,348.31          $3,559,615.78
Clark, Westin
140 NE Northgate Way
Seattle,, WA 98125‐6059                         23911    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $567.00                                                                                            $567.00
Sahba, Fatima
8528 Ruette Montecarlo
La Jolla, CA 92037                              23912    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                           $2,160.00                                                  $2,160.00
Chang, Cara
34170 Brindisi Terrace
Fremont, CA 94555                               23913    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Fagan, Gaylin
6302 Hidden Crest Way
Sugar Land, TX 77479                            23914    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Huey, Michael A.
4211 Kingsburg Dr.
Austin, TX 78681                                23915    10/2/2020        24 Hour Fitness USA, Inc.                        $107.17                                                                                            $107.17
Lin, Jonathan
1905 Placentia Drive
Hacienda Heights, CA 91745                      23916    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $12,000.00                                                                                         $12,000.00
Guntupally, Ramya
3566 Dickenson Cmn
Fremont , CA 94538                              23917    10/8/2020     24 Hour Fitness Worldwide, Inc.                      $98.97                                                                                             $98.97
Yuan, Yuan
1403 Felicia Ave
Rowland Heights, CA 91748                       23918    10/2/2020    24 Hour Fitness United States, Inc.                  $399.99                                                                                            $399.99
Horvath, Peter
649 N. Rossmore Ave. #304
Los Angeles, CA 90004                           23919    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $46.29                                                                                             $46.29
Davis, Deborah
601 N Main St
Unit 15 T
Cotulla , TX 78014                              23920    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                             $60.00
Savage, Kimber
22625 N 30th Avenue
Phoenix, AZ 85027                               23921    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
SF (TX) LP
c/o W.P. Carey Inc.
Christopher Hayes
50 Rockefeller Plaza, 2nd Floor
New York, NY 10020                              23922    10/2/2020        24 Hour Fitness USA, Inc.                             $0.00                        $5,435,425.49                                              $5,435,425.49


                                                                                                 Page 1403 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1404 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Flores, Twila
27554 Bahama Avenue
Hayward, CA 94545                              23923    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Mulvany, Tammy
5354 Castleford Court
Newark, CA 94560                               23924    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $237.84                                 $237.84
STEP FITNESS & RECREATION, INC.
ATTN: LOUISE IRWIN
2130 NEWMARKET PARKWAY
MARIETTA, GA 30067                             23925    10/2/2020        24 Hour Fitness USA, Inc.                     $11,415.50                                                                                         $11,415.50
Kataria, Kanchan
364 Jacob Lane
Fairview, TX 75069                             23926    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,322.00                                                                                          $2,322.00
Thomas, Greg & Anh
11200 Gorham Glen Ct
Austin, TX 78739                               23927    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $449.71                                                                                            $449.71
Johnson, Joseph
PO Box 41845
Sacramento, CA 95841                           23928    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $33.60                                                                                             $33.60
HIGH, LORI
13962 E STANFORD CIR APT L11
AURORA, CO 80015‐1025                          23929    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Sunset Pools & Spas, Inc
Chitkowski Law Offices
c/o Jason Martin Loebach
901 Warrenville Road, Suite 103
Lisle, IL 60532                                23930    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                         $257,500.00                                                $257,500.00
Davenport, Wanda Renee
PO BOX 41845
SACRAMENTO, CA 95841                           23931    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $44.00                                                                                             $44.00
RAMIREZ, KRISTINE
4212 HIDDEN CRICKET
SANTA FE, NM 87507                             23932    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $37.29                                                                                             $37.29
DuBois, Kimberlie J
11710 Craw Avenue
Chino, CA 91710                                23933    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $644.00                                                                                            $644.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                             23934    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $542,687.16                                                                                        $542,687.16
A‐S 144 Grand Parkway‐W. Airport, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                              23935    10/2/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
LaFlesch, Jackie
860 Meridian Bay Lane, #330
Foster City, CA 94404                          23936    10/2/2020    24 Hour Fitness United States, Inc.                $1,084.00                                                                                          $1,084.00
DuBose‐Roberts, Gwendolyn
8538 Richcroft St.
Houston, TX 77029                              23937    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $360.00                                                                      $360.00
Izumi, Gail
95‐1009 Paea Street
Mililani, HI 96789                             23938    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $103.00                                                                                            $103.00


                                                                                                Page 1404 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1405 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Rodriguez, Mariana
2323 Mossy Oak Road
Spring, TX 77389                                23939    10/2/2020    24 Hour Fitness United States, Inc.                $1,200.00                                                                                       $1,200.00
Vallentine, Connie
29218 Dalea Court
Katy, TX 77494                                  23940    10/2/2020    24 Hour Fitness United States, Inc.                  $135.00                                                                                         $135.00
CHEN, WEI‐TING
63‐33 ALDERTON STREET
REGO PARK, NY 11374                             23941    10/2/2020             24 New York LLC                             $700.00                                                                                         $700.00
Oates, Kenneth
36 Hudson Canyon St #3
Henderson, NV 89012                             23942    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $702.00                                                                      $702.00
Hudson Met Park North, LLC
c/o Roye Zur
Elkins Kalt Weintraub Reuben Gartside LLP
10345 W. Olympic Blvd.
Los Angeles, CA 90064                           23943    10/2/2020        24 Hour Fitness USA, Inc.                    $395,272.08                                                                                     $395,272.08
BELTRAN, TREBOR
2951 VIA MILANO UNIT 101
CORONA, CA 92879                                23944    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                     $150,000.00
Ellis, Jairus Q
1681 Amberwood Dr #104
South Pasadena, CA 91030                        23945    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $9,738.20                                                                                       $9,738.20
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                      23946    10/2/2020              RS FIT CA LLC                                                 $429.99                                                                      $429.99
Lemarie, Sonia
1230 Sesame Court
Sunnyvale, CA 94087                             23947    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99
Duncan, Mekeda
811 San Remo
Irvine, CA 92606                                23948    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,800.00                                                                                       $2,800.00
Mays, Jordan
8132 Willow Ave
California City, CA 93505                       23949    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                         $500.00
Bozori, Mehrshad
23035 Madison St. Apt. 21
Torrance, CA 90505                              23950    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                          $100.00                                                    $100.00
Clifton, Bonita
8438 LaSalle Avenue
Cotati, CA 94931                                23951    10/7/2020     24 Hour Fitness Worldwide, Inc.                                      $1,691.00                                                                    $1,691.00
FANDRICH, CHRISTA
525 11TH AVE
UNIT 1301
SAN DIEGO, CA 92101                             23952    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $185.12                                                                                         $185.12
Montes, Liliana
8711 SW 97 Ave Apt 121
Miami, FL 33173                                 23953    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Cabutage, Richard
PO Box 22994
Sacramento, CA 95822                            23954    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Giancnandani, Eshverya
302 Sequim Common
Fremont , CA 94539                              23955    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $859.98                                                                                         $859.98

                                                                                                 Page 1405 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1406 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Garcia, Monique
5977 Anzio Way
Yorba Linda, CA 92887                          23956    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $118.08                                                                                         $118.08
MORRIS, ROBERT L
159 DONATO DRIVE
LITTLE FALLS, NJ 07424                         23957    10/2/2020    24 Hour Fitness United States, Inc.                  $201.38                                                                                         $201.38
Gonzalez, Alejandro
1345 E 9th st
Long Beach, CA 90813                           23958    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
KUTSENKO, MAKSIM
19737 128TH PL NE
WOODINVILLE, WA 98072                          23959    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $81.25                                                                                          $81.25
Chang, Ryan
12491 Hudson River Dr
East Vale, CA 91752                            23960    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Philpott, Maria
321Pacific View Drive
Pacifica, CA 94044                             23961    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $66.00                                                                                          $66.00
Nowlen, David
18360 San Antonio Drive
Morgan Hill, CA 95037                          23962    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                         $180.00
MOORE, CAROLYN
1012 LEAGUE RD
LEWISVILLE, TX 75067                           23963    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,608.00                                                                                       $1,608.00
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                              23964    10/7/2020        24 Hour Fitness USA, Inc.                        $200.02                                                                                         $200.02
Chlorine Genie Inc.
Kenneth P. Delunas
1610 N. Refugio Rd.
Santa Ynez, CA 93460                           23965    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $10,122.00                                                                                      $10,122.00
Palmer, Brian
30832 Del Rey Road
Temecula, CA 92591                             23966    10/2/2020    24 Hour Fitness United States, Inc.                  $160.00                                                                                         $160.00
Mutscheller, Wayne
3510 Carlsbad Blvd
Carlsbad, CA 92008‐3226                        23967    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
Bie, Lisa
43088 Everglades Park Drive
Fremont, CA 94538                              23968    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $156.00                                 $156.00
Blandino, Martha L
8877 Lauderdale Ct Unit 209‐G
Huntington Beach, CA 92646                     23969    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,460.00                                                                                       $1,460.00
Nowlen, Linda
18360 San Antonio Drive
Morgan Hill, CA 95037                          23970    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                          $60.00
Miller, Jennifer
1610 Irving Ave
Glendale, CA 91201                             23971    10/2/2020        24 Hour Fitness USA, Inc.                        $411.36                                                                                         $411.36
Shroyer, Andrew
5321 Almont St.
Los Angeles, CA 90032‐1710                     23972    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00



                                                                                                Page 1406 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1407 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                 Current 503(b)(9)
                                                                                                                                     Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                      Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                          Amount
Jin, Nack K.
2626 S. Quarry Ln
Unit C
Walnut, CA 91789                               23973    10/5/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00                              $130.09                                 $130.09
Kuney, Justin
6833 HARMON DR
SACRAMENTO, CA 95831                           23974    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Sahme, Madeline
310 Sycamore St
WOODLAND, WA 98674                             23975    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $800.00                                                                                             $800.00
Habib, Andrew
12246 Sunset Park Way
Los Angeles , CA 90064                         23976    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $139.57                                                                                             $139.57
Honda, Colette
1811 East West Rd., #931
Honolulu, HI 96848                             23977    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                             $400.00
LORD, JOHN
8 WOOD SORREL
LITTLETON, CO 80127                            23978    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                             $450.00
Hyczar, Michael
403 Junction Ave
#106
Livermore, CA 94551                            23979    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,937.57                                                                                           $1,937.57
Corbett, Felicia
256 Norcia Loop
Liberty Hill, TX 78642                         23980    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,239.00                                                                                           $1,239.00
Vuong, Tiffany
18959 Lynridge Drive
Walnut, CA 91789                               23981    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                             $649.99
Sharpe‐Orr, Cloretta
1341 SE 20th Road
Homestead, FL 33035                            23982    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                             $449.99
Saepharn, Alexander
1867 Minnesota St
Fairfield, CA 94533                            23983    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $200.00                                                                       $200.00
Romano, Maria D
2036 Clark Ave
Long Beach, CA 90815                           23984    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                           $1,000.00
Shigematsu, Shufen
9304 Vista Circle
Irving, TX 75063                               23985    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                              $49.00
Carr, Ryan
123 W 64th Place 4
Inglewood, CA 90302                            23986    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $44.93                                                                                              $44.93
Soundararajan, Janani Kavanur
5313 222nd Ave NE
Redmond, WA 98053                              23987    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $408.00                                                                       $408.00
Knight, Andrew
2673 Toy Ln
San Jose, CA 95121                             23988    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $133.00                                                                                             $133.00
Saucillo, Pamelia
3284 Mountain View Avenue
Los Angeles, CA 90066                          23989    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,437.27                                                                                           $1,437.27


                                                                                              Page 1407 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1408 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
DELANEY, TIMOTHY
351 BARRY DRIVE
VENTURA, CA 93001                              23990    10/2/2020    24 Hour Fitness United States, Inc.                $1,056.00                                                                                          $1,056.00
Mays, Toney
8132 Willow Ave
California City, CA 93505                      23991    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Klopovic , Nicole
6717 Risata Way
Elk Grove , CA 95758                           23992    10/2/2020        24 Hour Fitness USA, Inc.                        $600.00               $360.00                                                                      $960.00
Ubau, Gerardo
901 Cypress Ave
San Mateo, CA 94401                            23993    10/2/2020        24 Hour Fitness USA, Inc.                                            $1,548.00                                                                    $1,548.00
Lam, De
3601 Lakeshore Avenue
Oakland, CA 94610                              23994    10/2/2020        24 Hour Fitness USA, Inc.                                          $178,443.43             $0.00                                                $178,443.43
AFP ALARM & DETECTION LP
2003 MYKAWA ROAD
PEARLAND, TX 77581                             23995    10/2/2020        24 Hour Fitness USA, Inc.                                                              $9,654.70                                                  $9,654.70
Juarez, Alejandro
1337 Mcbride Lane
Hayward, CA 94544                              23996    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Dhaliwal, Shinder K
10008 Humboldt Peak Ct
Bakersfield, CA 93311                          23997    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $623.00                                                                                            $623.00
Cuellar, Abel
PO Box 1253
Lomita, CA 90717                               23998    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $990.00                                                                                            $990.00
Fernandez, Elizabeth Malie
637 1/2 Rose Avenue
Venice, CA 90291                               23999    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $130.85                                                                                            $130.85
Konovalov, Paul
4592 Oceanridge Drive
Huntington Beach, CA 92649                     24000    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gu, Jiong
34 St Georges Ct
Coto de Caza, CA 92679                         24001    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $350.00                                                                      $350.00
St John, Lola
6088 Fragrans Way
Woodland Hills, CA 91367                       24002    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Johnson, Susan J
4520 Cousins Court
Shingle Springs, CA 95682‐8331                 24003    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $25.00                                                                                             $25.00
Fu, Yichen
923 Kestral Way
San Jose, CA 95133                             24004    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
SMITH, MARSHALL
PO BOX 60045
PALO ALTO, CA 94306                            24005    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,014.00                                                                                          $1,014.00
Steele, Lynn
4566 Montgomery Dr
Santa Rosa, CA 95409                           24006    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,621.00                                                                                          $1,621.00
Hyland, Jon
17402 Calla Dr.
Dallas, TX 75252                               24007    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $153.52                                                                                            $153.52

                                                                                                Page 1408 of 1495
                                              Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1409 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Sunset Pools & Spas, Inc
Chitkowski Law Offices c/o Jason M. Loebach
901 Warrenville Road, Suite 103
Lisle, Illinois 60532                            24008    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                     $151,100.00                                                $151,100.00
Brockman, Kevin J
3938 Witter Ln
Salem, OR 97305                                  24009    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $105.83                                                                                         $105.83
LITTLETON, DAITOYA
10024 S. VAN NESS AVE
LOS ANGELES, CA 90047                            24010    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,000.00                                                                                       $2,000.00
Lazaro, Fe
1101 RAINIER AVE
PACIFICA, CA 94044                               24011    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $266.00                                                                                         $266.00
Farnesi, Darren
3911 Normal Street
San Diego, CA 92103                              24012    10/3/2020    24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                          $50.00
Wong, Po Chun Lisa
801 South Street #2926
Honolulu, HI 96813                               24013    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Ware, Jennifer D
74 Parklite Circle
Sacramento, CA 95831                             24014    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $720.00                                                                                         $720.00
Duncan, LaKeisha
27402 Lise Ln #204
Santa Clarita, CA 91387                          24015    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $469.00                                                                                         $469.00
Whalen, Richard
4266 Clarissa Road
Bethpage, NY 11714                               24016    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $225.00                                                                                         $225.00
Hong, Seong Jun
4406 Sunset View Dr
Dublin, CA 94568                                 24017    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Phillip, Gerrod
14510 Liscomb Drive
Houston, TX 77084                                24018    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $3,698.29                                                                                       $3,698.29
Mackey, Gale
215 Dean Way
Folsom, CA 95630                                 24019    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,260.00                                                                                       $1,260.00
Bushnell, Veronica
4505 McGlothen Way
Richmond, CA 94806                               24020    10/4/2020    24 Hour Fitness Worldwide, Inc.                     $73.98                                                                                          $73.98
Gonzalez, Maria
1345 E 9th St
Long Beach, CA 90813                             24021    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Bolling‐Tosuner, Charitie E
1033 Morning Glory Way
Oakley, CA 94561                                 24022    10/2/2020    24 Hour Fitness Worldwide, Inc.           $100,000,000.00                                                                                 $100,000,000.00
Vora, Sean
24272 Juaneno Drive
Mission Viejo, CA 92691                          24023    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $650.00                                                                                         $650.00
Eline, Gerry
8 Katlas Ct.
Novato, CA 94945                                 24024    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $36.74                                                                                          $36.74



                                                                                                Page 1409 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1410 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Lacom, Linda Louise
1457 Calle Vaquero
La Jolla, CA 92037‐7130                         24025    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $30.00                                                                                             $30.00
Chang, Alma
3231 Estado Street
Pasadena, CA 91107                              24026    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $3,600.00                                                                                          $3,600.00
Osborn, Chris B
21531 Millbrook
Mission Viejo, CA 92692                         24027    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $69.00                                                                                             $69.00
DiBello, Richard
303 Avenida Salvador
San Clemente, CA 92672                          24028    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,548.00                                                                    $1,548.00
Juarez, Dalila Yesenia
1337 McBride Lane
Hayward, CA 94544                               24029    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Talley (Talley Kathy), Johanna Kathleen
235 Hilltop Trial
Rhome, TX 76078                                 24030    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $120.12                                                                                            $120.12
Sahagun, Patricia
699 Oakhaven Ave.
Brea, CA 92823                                  24031    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $349.99                                                                                            $349.99
jhamat, vijay
2475 oregon st
Union City , CA 94587                           24032    10/7/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                                24033    10/2/2020         24 San Francisco LLC                        $6,743.76                                                                                          $6,743.76
Mongold, Carrie
2948 East Wardway Drive
Holladay, UT 84124                              24034    10/2/2020       24 Hour Fitness USA, Inc.                        $31.10                                                                                             $31.10
Torabi, Saied
458 Ebi Way
Folsom, CA 95630                                24035    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Kangas, Jean
610 Grove Place
Glendale, CA 91206                              24036    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $244.93                                                                                            $244.93
Mata, Hilda
34052 Doheny Park Road Space 131
Capistrano Beach, CA 92624                      24037    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $499.92                                                                                            $499.92
De Dios, Rusel Vergel
5321 Almont St.
Los Anfeles, CA 90032                           24038    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $360.00                                                                                            $360.00
Meilicke, Carol
203 Morrissey Blvd.
Santa Cruz, CA 95062                            24039    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $240.00                                                                                            $240.00
Garcia, Nelly
23137 Schoolcraft St.
West Hills, CA 91307                            24040    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $160.00                                                                                            $160.00
Funk, George
1439 E Danes Dr.
West Covina, CA 91791                           24041    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Bucio, Josefina
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                               24042    10/2/2020    24 Hour Fitness Worldwide, Inc.              $1,500,000.00                                                                                      $1,500,000.00

                                                                                               Page 1410 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1411 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Nguyen, Ann
3 Fogl Ct
Redwood City, CA 94061                          24043    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $262.50                                                                                            $262.50
Raju, Alfred
99 Caribe isle
Novato, CA 94949                                24044    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $600.00                                                                                            $600.00
Berry, Mark
74 Alison Ave
Rohnert Park, CA 94928                          24045    10/2/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Willis, Barbara
3610 Bernwood Place Unit 26
San Diego, CA 92130                             24046    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,874.70                                                                    $1,874.70
Debord, Michelle
972 Purple Sage Loop
Castle Rock, CO 80104                           24047    10/2/2020       24 Hour Fitness USA, Inc.                     $1,704.00                                                                                          $1,704.00
Roberts, Michele
1845 Neale St
San Diego, CA 92103                             24048    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $658.00                                                                                            $658.00
Wolfe, Marissa
1627 Amberwood Drive Apt C
South Pasadena, CA 91030                        24049    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $303.56                                                                                            $303.56
Fisher, Laura A.
6005 Rimini Court
Elk Grove, CA 95757                             24050    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $145.45                                                                                            $145.45
Schubert, Mark
PO Box 479
Surfside, CA 90743                              24051    10/2/2020       24 Hour Fitness USA, Inc.                       $438.00                                                                                            $438.00
Comstock, Courtney
2005 Clearfield Way
Carmichael, CA 95608                            24052    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                            $700.00
Fleisher, Barry
19 9th Ave, #401
San Mateo, CA 94401                             24053    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $2,147.98                                                                    $2,147.98
Garcia, Edlin
PO BOX 38300
Sacramento, CA 95838                            24054    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $119.39                                                                                            $119.39
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                              24055    10/2/2020       24 Hour Fitness USA, Inc.                       $364.90                                                                                            $364.90
Antoniello, Deana M.
11 Hayes Avenue
Colonia, NJ 07067                               24056    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $685.95                                                                                            $685.95
Donlin, Rhonda
David H. Ricks & Associates
8600 Utica Ave. Suite 200
Rancho Cucamonga, CA 91730                      24057    10/2/2020    24 Hour Fitness Worldwide, Inc.                $450,000.00                                                                                        $450,000.00
ORTIZ, JUAN
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                               24058    10/2/2020    24 Hour Fitness Worldwide, Inc.              $1,500,000.00                                                                                      $1,500,000.00
Hensley, Mark
2331 Franklin Ave. E, Apt. 302
Seattle, WA 98102                               24059    10/2/2020       24 Hour Fitness USA, Inc.                       $306.02                                                                                            $306.02



                                                                                               Page 1411 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1412 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Makhija, Manisha
18604 E Powers LN
Aurora, CO 80015                              24060    10/3/2020            24 Denver LLC                            $1,000.00                                                                                       $1,000.00
Chen, Vivian
1410 E Harvest Moon St
West Covina, CA 91792                         24061    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                         $429.99
Felix, Daniel
10425 Kibbee Ave
Whittier, CA 90603                            24062    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $389.00                                                                                         $389.00
Orr, Terrell Lee
1341 SE 20th Road
Homestead , FL 33035                          24063    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $449.00                                                                                         $449.00
Hensley, Mark D
2331 Franklin Ave E
Apt 302
Seattle, WA 98102                             24064    10/2/2020       24 Hour Fitness USA, Inc.                       $306.02                                                                                         $306.02
Wilson, Niko R.
4383 Nelson Dr.
El Sobrante, CA 94803                         24065    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $40.00                                                  $60.00                                 $100.00
FINN, LUKAS
415 S. EARLHAM ST.
ORANGE, CA 92869                              24066    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $136.01                                                                      $136.01
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24067    10/2/2020       24 Hour Fitness USA, Inc.                       $364.90                                                                                         $364.90
Devaughn, Jerry
8230 Ardenness Dr
Sacramento, CA 95829                          24068    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $450.00                                                                      $450.00
Goulart, Tony Garcia
705 Yosemite Dr.
Livermore, CA 94551                           24069    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $123.00                                                                                         $123.00
Garcia, Alexander
43696 Ortona Street
Temecula, CA 92592                            24070    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $57.50                                                                                          $57.50
Tahery, Marmar
10714 Woodbine St. #6
Los Angeles, CA 90034                         24071    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $164.16                                                                                         $164.16
Khatra, Rocky
3818 Darwin Dr #14
Fremont, CA 94555‐3347                        24072    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $859.98                                                                                         $859.98
Medina, Ronald A.
959 Windom Peak Dr.
Superior, CO 80027                            24073    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,500.00                                                                                       $2,500.00
DiSalvo, Palmela K
3428 Charlemagne Ave
Long Beach, CA 90808                          24074    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $5,000.00                                                                                       $5,000.00
Taylor, Linda
PO Box 227
Homewood, CA 96141                            24075    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $792.00                                                                                         $792.00
Padilla, Phillip
8749 Oswego St.
Los Angeles, CA 91040                         24076    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $85.34                                                                                          $85.34



                                                                                             Page 1412 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1413 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Brooks, Giovanni
14447 Corte Lampara
San Diego, California 92129                     24077    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $659.78                                                                                            $659.78
Winters, Jeanette K
27914 Ingram Rose Ct
Fulshear, TX 77441                              24078    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,320.00                                                                                          $1,320.00
Ly, Janet
                                                24079    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $159.00                                                                                            $159.00
Prusso, Brandon Edward
24 Knoll Drive
Fairfield, CA 94534                             24080    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Lin, Carrie
15 Calle Del Mar
Pomona, CA 91766                                24081    10/3/2020        24 Hour Fitness USA, Inc.                        $429.00                                                                                            $429.00
Potts, Tracey
1925 Fall Brook Ct
Merced, CA 95340                                24082    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
WONG, KARRIE
228 PERSIA AVENUE
SAN FRANCISCO, CA 94112                         24083    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Hidalgo, Vanessa
12152 Cornuta Ave
Downey, CA 90242                                24084    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Griffin, Melton
10848 West Dogwood Drive
LaPorte, TX 77571                               24085    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
PHILLIP, STEPHEN
14510 LISCOMB DRIVE
HOUSTON, TX 77084                               24086    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Garcia, Eduardo Sarabia
247 Gaston Avenue
Garfield, NJ 07026                              24087    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $70.00                                                                                             $70.00
Giner, Ivette
11080 SW 59th TERRACE
MIAMI , FL 33173                                24088    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Saunders, Pamela
908 Wren Drive
San Jose, CA 95125                              24089    10/2/2020     24 Hour Fitness Worldwide, Inc.                                      Unliquidated                              $678.89                                 $678.89
Barocio, Maria
140 37th ave se
Salem, OR 97317                                 24090    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Hatcher, Valerie L.
8761 Escondido Ave
Hesperia, CA 92344                              24091    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,352.00                                                                                          $1,352.00
Merom, Ron
52946 Timerview Rd.
North Fork, CA 93643                            24092    10/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,326.00                                                                                          $1,326.00
Kaputkin, Amanda
17 Chimney Ridge Drive
Morristown, NJ 07960                            24093    10/2/2020    24 Hour Fitness United States, Inc.                  $200.00                                                                                            $200.00
Koclanes, Illona
3101 South High Street
Englewood, CO 80113                             24094    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00


                                                                                                 Page 1413 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1414 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Martinez, Tania
829 Windwood Dr.
Walnut, CA 91789                                24095    10/3/2020    24 Hour Fitness United States, Inc.                  $499.98                                                                                         $499.98
Flores Mireles, Juan M
739 Van Wig Avenue
La Puente, CA 91746                             24096    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Jones, Tiarra
26114 Dracaea Ave, 9
Moreno Valley, CA 92555                         24097    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                  $80.00                 $160.00
Tarango, Maureen F
2248 Shady Hills Dr
Diamond Bar, CA 91765                           24098    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $92.16                                                                                          $92.16
Yazdan, Naghmeh
1421 Bellevue Ave
#301
Burlingame, CA 94010                            24099    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $286.96                                                                                         $286.96
Brooks, Chanda
190 Chambers Street Unit 16
El Cajon, CA 92020                              24100    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                       $1,800.00
Odiye, Odioh
108 Marview Way
San Francisco, CA 94131                         24101    10/5/2020           24 San Francisco LLC                          $500.00                                                                                         $500.00
Ho, Wesley
2265 Lynwood Terrace,
Milpitas, , CA, 95035                           24102    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $292.22                                                                                         $292.22
Watson, Timmy
875 Pennsylvania Ave #14P
Brooklyn, NY 11207                              24103    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $252.00                                                                                         $252.00
Brixmor SPE 2 LLC
c/o Ballard Spahr LLP
Attn: Leslie C. Heilman, Esq.
919 N. Market Street, 11th Floor
Wilmington, DE 19801                            24104    10/2/2020        24 Hour Fitness USA, Inc.                  $6,141,236.18                                                                                   $6,141,236.18
Dansirimitri, Porntip
8543 SPARTON AVE
ARLETA, CA 91331                                24105    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $322.38                                                                                         $322.38
Obringer, Rick
11413 Perugino Dr.
Las Vegas, NV 89138‐1533                        24106    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,848.00                                                                                       $2,848.00
Pena, Irma
32059 Zion Way
Winchester, CA 92596‐8781                       24107    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $799.91                                                                                         $799.91
Schubert, Joke
PO Box 479
Surfside, CA 90743                              24108    10/2/2020        24 Hour Fitness USA, Inc.                      $1,393.56                                                                                       $1,393.56
Sands, Justin Mark
8315 F Street
Chesapeake Beach, MD 20732                      24109    9/10/2020     24 Hour Fitness Worldwide, Inc.                   $1,016.97                                                                                       $1,016.97
Gruber, Richard
804 Claraday St apt 49
Glendora, CA 91740                              24110    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                             $100.00                                 $100.00
Chow, Stanley M.
331 Halemaumau Place
Honolulu, HI 96821                              24111    10/2/2020        24 Hour Fitness USA, Inc.                        $364.90                                                                                         $364.90

                                                                                                 Page 1414 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1415 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Peura, Thomas
8415 Byers Drive
Alexandria, VA 22309‐4522                      24112    10/2/2020        24 Hour Fitness USA, Inc.                         $37.32                                                                                          $37.32
Martinez, Cindy
3715 Tallyho Drive #89
Sacramento, CA 95826                           24113    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Guerrero Rodriguez, Sandra Diane
20117 Divino Dr
Walnut, CA 91789                               24114    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $44.00                                                                                          $44.00
Thomas Jr, Abraham P
1520 Willow Bend Rd
Folsom, CA 95630                               24115    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,113.00                                                                                       $1,113.00
Williams, Alan
PO Box 85
Government Camp, OR 97028                      24116    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                         $600.00
Culp, Rebecca L
1099 Fernwood Pacific Dr
Topanga, CA 90290                              24117    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,823.90                                                                                       $1,823.90
Macaisa, Robert
20455 Sorrento Ln #202
Porter Ranch, CA 91326                         24118    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $859.98                                                                                         $859.98
Black, Colin
6292 S. Miller St.
Littleton, CO 80217                            24119    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $98.84                                                                                          $98.84
Rodriguez, Michael
297 eastside dr
San Jose, CA 95127                             24120    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
King, Erica
3371 Shadow Tree Dr Apt 313
Sacramento, CA 95834                           24121    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Patino, Graciela
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                              24122    10/2/2020     24 Hour Fitness Worldwide, Inc.               $1,500,000.00                                                                                   $1,500,000.00
Sagredo, Victor
1627 E. 68th Street
Long Beach, CA 90805                           24123    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                          $99.99
Olson, Henry
2022 13th Street, Apartment 1
Sacramento, CA 95818                           24124    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Colpitts, Scott
5354 Castleford Court
Newark, CA 94560                               24125    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                              $83.97                                  $83.97
Zhou, He
1835 Ewing CT.
Hacienda Heights, CA 91745                     24126    10/2/2020    24 Hour Fitness United States, Inc.                                                       $360.00                                                    $360.00
Hong, Ju Ae
4406 Sunset View Dr
Dublin, CA 94568                               24127    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,499.99                                                                                       $2,499.99
Mathews, Thomas
219 N. Monroe St.
Ridgewood, NJ 07450                            24128    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Moomaw, Paul
4012 Avenue C
Austin, TX 78751                               24129    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $74.00                                                                                          $74.00

                                                                                                Page 1415 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1416 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Anthony, Andrea
2550 Independence Avenue #8T
Bronx, NY 10463                                24130    10/2/2020    24 Hour Fitness United States, Inc.                  $624.00                                                                                            $624.00
Murray Scholls, LLC
c/o Motschenbacher & Blattner LLP
Attn: Nicholas J. Henderson
117 SW Taylor St., Ste 300
Portland, OR 97204                             24131    10/2/2020        24 Hour Fitness USA, Inc.                    $229,858.18                                                                                        $229,858.18
Williams, Sarah
PO BOX 292902
Sacramento, CA 95829                           24132    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                            $350.00
Bruce, Heather
PO Box 6094
Portland, OR 97228                             24133    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Tsatsos, Thomas
3396 Park Blvd.
Palo Alto, CA 94306                            24134    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Auletta, Laura Gaye
608 Marti Lane
Annapolis, MD 21401                            24135    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,231.00                                                                                          $2,231.00
Bungato, Tatiana
7445 ETIWANDA AVE
RESEDA, CA 91335                               24136    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $850.00                                                                                            $850.00
Eliasson, Jennifer L
6292 S. Miller St.
Littleton, CO 80127                            24137    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $52.57                                                                                             $52.57
Connolly, Dan L.
855 Civic Center Dr #8
Santa Clara, CA 95050‐3962                     24138    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $170.00                                                                                            $170.00
Waworuntu, Robert
8701 Arrow Rte. Apt 115G
Rancho Cucamonga, CA 91730                     24139    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Miller, Norris Jean
2980 Chestnut Ave.
Long Beach, CA 90806                           24140    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Remedios, Monette Cuevas
13815 Visions Drive
La Mirada, CA 90638                            24141    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Solis, Maria Barcenas
3718 s Parton St
Santa Ana, CA 92707                            24142    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $651.42                                                                                            $651.42
Stevens, Emily
747 E 6895 S Apt A
Midvale, UT 84047                              24143    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $840.00                                                                      $840.00
Berber, Jaime
2150 S Monterey Ave
Ontario, CA 91761                              24144    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Pak, Lin
110 N Mayfair Ave
Daly City, CA 94015                            24145    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $224.97                                                                      $224.97
Guity, Victor
                                               24146    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $46.99                                                                                             $46.99



                                                                                                Page 1416 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1417 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Ly, David
2514 W. Alhambra Rd
Alhambra, CA 91801                              24147    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Daniel, Allison
1278 SE Marion St. Apt. 301
Portland, OR 97202                              24148    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $187.47                                                                                            $187.47
Saenz, Deann
2817 Bronzan Rd
Manteca, CA 95337                               24149    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Maynard, Christy
629 Arguello Blvd #307
San Francisco, CA 94118                         24150    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                $81.07                                  $81.07
Inurreta Jr., Victor Emmanuel
2501 South Douglas Street
Santa Ana, CA 92704                             24151    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $50,000.00                              $50,000.00
Safai, Sarvenaz
533 Avenida Del Verdor
San Clemente, CA 92672                          24152    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $3,500.00                                                                                          $3,500.00
Savannah, Dolores
P.O.Box 1127
Alameda, CA 94501                               24153    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $833.00               $910.00                                                                    $1,743.00
Troung, Huy
3718 Colleen Woods Cir
Houston , TX 77080                              24154    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Shelton, Edwin
115 Mariner Drive
Vallejo, CA 94591                               24155    10/2/2020       24 Hour Fitness USA, Inc.                        $81.98                                                                                             $81.98
Glasser, Charlene
148 Tussel Lane
Scotch Plains, NJ 07076                         24156    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,512.00                                                                                          $1,512.00
Aubrey, Christopher
2458 Scott Street
San Jose, CA 95128                              24157    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $299.94                                                                                            $299.94
Jones, Tiarra
26114 Dracaea Ave
Moreno Valley, CA 92555                         24158    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     Unliquidated                               $80.00                                  $80.00
VAN VOROUS, PETER D
9611 E ARKANSAS PL
DENVER, CO 80247                                24159    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Edwards, Kirk
16512 Langfield Ave
Cerritos, CA 90703                              24160    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $291.00                                                                                            $291.00
Mathur, Vaibhav
34071 Webfoot Loop
Fremont, CA 94555                               24161    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Spector, Andrew
14126 Arbolitos Drive
Poway, CA 92064‐6438                            24162    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $135.00                                                                                            $135.00
Jin, Theresa
12491 Hudson River Dr
East Vale, CA 91752                             24163    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $75.00                                                                                             $75.00




                                                                                               Page 1417 of 1495
                                                          Case 20-11558-KBO                      Doc 1102-1                 Filed 10/21/20                   Page 1418 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                         Amount
1301 East Gladstone Street Investors LLC, a Delaware limited
liability company
Coblentz Patch Duffy & Bass LLP
c/o Gregg M. Ficks, Esq.
One Montgomery Street, Suite 3000
San Francisco, CA 94104                                         24164    10/2/2020        24 Hour Fitness USA, Inc.                    $168,260.80                                                                $285,932.17             $454,192.97
Manis, Lauren
4852 Cabana Dr #207
Huntington Beach, CA 92649                                      24165    10/3/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Rygg, Jutta
7034 Rancho Mirage CT
Citrus Heights, CA 95621                                        24166    10/6/2020        24 Hour Fitness USA, Inc.                        $572.49                                                                                            $572.49
Carr, Ryan
123 W 64th Place
4
Inglewood, CA 90302                                             24167    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $59.98                                                                                             $59.98
Interdonato, Michelle
22 Ryan Lane
Lincoln Park, NJ 07035                                          24168    10/2/2020        24 Hour Fitness USA, Inc.                         $83.50                                                                                             $83.50
Dandridge, Vivinnie and Cassandra
349 Sparrow Drive
Galt, CA 95632                                                  24169    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
SF (TX) LP
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA, 2ND FLOOR
NEW YORK, NY 10020                                              24170    10/2/2020    24 Hour Fitness United States, Inc.                       $0.00                        $5,435,425.49                                              $5,435,425.49
Whiteside, Bettye
1310 Evarg Avenue
Compton, CA 90220                                               24171    10/2/2020    24 Hour Fitness United States, Inc.                $6,326.00                                                                                          $6,326.00
Chei, Shina
682 Bridgeport Cir.
Fullerton, CA 92833                                             24172    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $20.00                                                                                             $20.00
Colaizzi, Franco
308 Sandhurst St
Redwood CIty, CA 94065                                          24173    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Diaconescu, Florin
32 Colfax Rd
Wayne, NJ 07470                                                 24174    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $179.13                                                                                            $179.13
Walt Disney Parks and Resorts U.S., Inc.
500 South Buena Vista Street
Attn: Bankruptcy Counsel
Burbank, CA 91521‐8940                                          24175    10/2/2020              24 Denver LLC                            $1,800.00                                                                                          $1,800.00
Conte, John
c/o Marshall Rosenbach
11430 US Highway 1
N.Palm Beach, FL 33408                                          24176    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $30,000.00                                                                                         $30,000.00
Leon, Benjamin
3510 Countryside Way
Antioch, CA 94509                                               24177    10/5/2020     24 Hour Fitness Worldwide, Inc.                                                                                $699.00                                 $699.00
Wells, Jennifer
10646 W Walker Place
Littleton, CO 80127                                             24178    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $82.92                                                                                             $82.92


                                                                                                                 Page 1418 of 1495
                                                       Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                 Page 1419 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                      Current General                                              Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address              Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                          Amount                                                       Amount
Choi, Rebecca
404 S. Valley St
Anaheim, CA 92804                                         24179    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                          $150.00
Chen, Joseph
1410 E Harvest Moon St
West Covina, CA 91792                                     24180    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
Klein, Cami
38 East Gramercy Place
Glen Rock, NJ 07452                                       24181    10/2/2020    24 Hour Fitness Worldwide, Inc.                   $3,600.00                                                                                       $3,600.00
McDonald, Nicole M.
181 S Pennsylvania St
Lake Elsinore, CA 92530                                   24182    10/2/2020       24 Hour Fitness USA, Inc.                                           $935.15                                                                      $935.15
SURESHCHANDER, MADHUMATHI
326 N PLACER PRIVADO
ONTARIO, CA 91764                                         24183    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
Gilpin, Walton
108 Mill Wood Drive
Colleyville, TX 76034                                     24184    10/3/2020    24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
Allied Fire Protection, LP
2003 Mykawa Road
Pearland, TX 77581                                        24185    10/2/2020       24 Hour Fitness USA, Inc.                                                          $16,727.33                                                 $16,727.33
Miller , Ronald
5274 Red Pass Ct
Castle Rock , CO 80108                                    24186    9/30/2020       24 Hour Fitness USA, Inc.                       $499.98                                                                                          $499.98
Catovic, Mehmed
14245 SW Walker Rd. Apt #118
Beaverton , OR 97006                                      24187    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $158.80                                                                                          $158.80
BROWN, LARRY
8022 DURHAM RUN LN
RICHMOND, TX 77407                                        24188    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $969.00                                                                 $1,069.50              $2,038.50
Le, Chau
3273 Mount Vista Dr
San Jose, CA 95127                                        24189    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                          $300.00
Davenport, Amanda
PO Box 41845
Sacramento, CA 95841                                      24190    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $62.48                                                                                           $62.48
Gomez, John Harris
Sergio Julian Puche, Attorney for Creditor/Plaintiff
Law Offices of Mauro Fiore Jr.
136 E. Lemon Avenue
Monrovia, CA 91016                                        24191    10/2/2020       24 Hour Fitness USA, Inc.                 $10,000,000.00                                                                                  $10,000,000.00
Reichardt, Carolyn
5207 E Walkerton St
Long Beach, CA 90808                                      24192    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $414.00                                                                                          $414.00
Kwan, Louis
141 E Arlight St
Monterey Park, CA 91755                                   24193    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                                      24194    10/2/2020        24 Hour Holdings II LLC                       $2,627.00                                                                                       $2,627.00
Phillips, Annie
5914 Damask Ave
Los Angeles, CA 90056                                     24195    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                          $750.00


                                                                                                         Page 1419 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1420 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Rodriguez, Ruben
1100 Bering Dr Apt 324
Houston, TX 77057                              24196    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $322.49                                                                                            $322.49
SIMMONS, ERIC
1706 41ST PL SE
PUYALLUP, WA 98372                             24197    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Paik, Sung
15173 Orion Road
San Leandro, CA 94579                          24198    10/2/2020         24 Hour Holdings II LLC                         $196.64                                                                                            $196.64
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                     24199    10/2/2020         24 Hour Holdings II LLC                                               $429.99                                                                      $429.99
Eilers, Jacqueline L
5274 Red Pass Ct
Castle Rock, CO 80108                          24200    9/30/2020        24 Hour Fitness USA, Inc.                        $599.98                                                                                            $599.98
Chen, Wei‐Ting
63‐33 Alderton Street
Rego Park, NY 11374                            24201    10/2/2020            24 New York LLC                              $700.00                                                                                            $700.00
Vargas, Karina
10392 Lampson Avenue Apt. 3
Garden Grove, CA 92840                         24202    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Tilzer, Jennifer D.
18672 Libra Cir #4
Huntington Beach, CA 92646                     24203    10/7/2020     24 Hour Fitness Worldwide, Inc.                                         $6,500.00                                                                    $6,500.00
FIT (CO) QRS 15‐59, Inc
c/o W.P. Carey Inc.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                             24204    10/2/2020    24 Hour Fitness United States, Inc.                       $0.00                        $3,433,033.87                                              $3,433,033.87
Makelemi, Briana
Law Office of Ellen Zwieg PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                        24205    10/2/2020      24 Hour Fitness Holdings LLC                   $100,000.00                                                                                        $100,000.00
Strange, Cheryl S
5101 Byers Ave.
Fort Worth, TX 76107                           24206    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
MARKOUCHE, HICHAM
4218 W Northgate Dr
#332
Irving , TX 75062                              24207    10/2/2020        24 Hour Fitness USA, Inc.                         $69.26                                                                                             $69.26
Grenier, Caroline Lee
21 Winding Lane
Islandia, NY 11749                             24208    10/2/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Plaza‐Leclerc, Yvette M
179 Pequannock Street
Dover, NJ 07801                                24209    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,010.81                                                                                          $1,010.81
Poses, Steve
5055 Avenida Encinas Suite 100
Carlsbad, CA 92008                             24210    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $4,495.96                                                                                          $4,495.96
Woolfolk, Ernest
PO Box 161112
Sacramento, CA 95816                           24211    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $150,000.00                                                                                        $150,000.00



                                                                                                Page 1420 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1421 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Clear Channel Outdoor LLC
Brian Tegeler
4830 N Loop 1604W Suite 111
San Antonio, TX 78249                          24212    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $492,356.25                                                                                     $492,356.25
MARTE, Miriam
Richard M. Altman Attorney at Law
3201 Grand Concourse Suite 1‐F
Bronx, NY 10468                                24213    10/2/2020        24 Hour Fitness USA, Inc.                    $100,000.00                                                                                     $100,000.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                           24214    10/2/2020        24 Hour Fitness USA, Inc.                      $1,065.00                                                                                       $1,065.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                               24215    10/2/2020         24 Hour Holdings II LLC                       $6,743.76                                                                                       $6,743.76
Neria, Matthew
3511 Durst St
Medford, OR 97504                              24216    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $864.00                                                                                         $864.00
Ruiz, Mariah Racquel
5612 Bonniemae Way
Sacramento, CA 95824                           24217    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Copeland, Barbara
630 Ocala Dr.
Nashville, TN 37211                            24218    10/2/2020    24 Hour Fitness United States, Inc.                $5,000.00                                                                                       $5,000.00
Arc Ptschil001, LLC
Greenberg Traurig, LLP
Attn: Michael Baum
77 West Wacker Drive, Suite 3100
Chicago, IL 60601                              24219    10/2/2020     24 Hour Fitness Worldwide, Inc.               $3,914,795.67                                                                                   $3,914,795.67
Zhou, He
1835 Ewing Ct.
Hacienda Heights, CA 91745                     24220    10/2/2020    24 Hour Fitness United States, Inc.                                                                          $360.00                                 $360.00
Sullivan, Heather‐Lise
4918 28th Ave S
Seattle, WA 98108                              24221    10/3/2020              RS FIT NW LLC                              $429.99                                                                                         $429.99
Rivera, Alexander
8965 N Broadway #1312
Houston, TE 77034                              24222    10/2/2020    24 Hour Fitness United States, Inc.                                      $90.90                                                                       $90.90
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                     24223    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Consolacion, Garry
2575 Alice Way
Pinole, CA 94564                               24224    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                         $250.00
Fall, Sean
PO Box 2915
Wrightwood, CA 92397                           24225    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Goodman, Jillian
835 N. Croft Ave. #103
Los Angeles, CA 90069                          24226    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $770.00                                                                                         $770.00
Lord, Ronald Henry
1558 N Cypress St.
La Habra , CA 90631                            24227    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                          $800.00                                                    $800.00



                                                                                                Page 1421 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1422 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Johnson, Kenneth
209 Hunters Pointe Way
Brunswick, GA 31525                             24228    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Devarajan, Priya
4694 Wildwood Park Ct
Fremont, CA 94538                               24229    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $203.00                                                                                            $203.00
Stauder, Karen Diane
20346 Anza Ave. #11
Torrance, CA 90503                              24230    10/3/2020       24 Hour Fitness USA, Inc.                            $8.25                                                                                           $8.25
Jones, Tiarra
26114 Dracaea Ave
Moreno Valley, CA 92555                         24231    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                $80.00          $80.00                 $160.00
HENRY, DEVIN
526 VENTURA ST
ALTADENA, CA 91001                              24232    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                   24233    10/4/2020    24 Hour Fitness Worldwide, Inc.                 $52,635.76                                                                                         $52,635.76
Recology Sunset Scavenger
250 Executive Park Blvd Suite 2100
San Francisco, CA 94134                         24234    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $5,112.81                                                                                          $5,112.81
Taglione, Nicole
737 Calle Vallarta
San Clemente, CA 92673                          24235    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $149.49                                                                                            $149.49
Zhou, Haixin
134 Church Street
Teaneck, NJ 07666                               24236    10/2/2020       24 Hour Fitness USA, Inc.                       $164.16                                                                                            $164.16
Prichett, Benjamin Jerome
13112 103rd PL NE
Kirkland, WA 98034                              24237    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $40.51                                                                                             $40.51
Schubert, Mark
PO Box 479
Surfside, CA 90743                              24238    10/2/2020       24 Hour Fitness USA, Inc.                       $438.00                                                                                            $438.00
Anagnost, Karen
17320 Burbank Blvd. #36
Encino, CA 91316                                24239    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Zhang, Wynne
525 Piedmont
Irvine, CA 92620                                24240    10/2/2020       24 Hour Fitness USA, Inc.                                             $179.00                                                                      $179.00
Kruckenberg, Joesette
8275 Locke Circle
Avon, IN 46123                                  24241    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Azizkhani, Anahita
4011 SE 33rd Ave
Portland, OR 97202                              24242    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $137.84                                                                                            $137.84
Nagler, Shelly Elizabeth
203 1/2 Grand Canal
Newport Beach, CA 92662                         24243    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                            $250.00
Jones, Jennifer L
190 Centennial Way #17
Tustin, CA 92780                                24244    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                            $300.00
Hamadneh, Mohammed
P.O Box 3443
Hayward , CA                                    24245    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00

                                                                                               Page 1422 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1423 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Washington, Dranoel
3306 Athena Court
Missouri City, TX 77459                         24246    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $217.01                                                                                         $217.01
Enriquez, Ralph
P.O. Box 2515
National City, CA 91951‐2515                    24247    10/4/2020     24 Hour Fitness Worldwide, Inc.                   $1,650.00                                                                                       $1,650.00
De Vaughn, Agnes
8230 Ardenness Dr
Sacramento, CA 95829                            24248    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $450.00                                                                      $450.00
Hardin, Shaina
5724 NE 17th Ave
Portland, OR 97211                              24249    10/3/2020    24 Hour Fitness United States, Inc.                $1,672.00                                                                                       $1,672.00
Sharp, Chris R
8695 SW Maverick Terr. Apt.109
Beaverton, OR 97008                             24250    10/3/2020     24 Hour Fitness Worldwide, Inc.                                                                              $45.00                                  $45.00
Nunez, Azalia
26309 108th Ave SE
Kent, WA 98030                                  24251    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $556.97                                                                                         $556.97
Williams, Charrice
345 MacArthur Boulevard, #305
Oakland, CA 94610                               24252    10/8/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                          $63.98
Partida, Sarasa Sarene
14715 84th NE
Kenmore, WA 98028                               24253    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                          $713.45                                                    $713.45
MM/PG (Bayfair) LLC
Morris, Nichols, Arsht & Tunnell LLP
Attn: Curtis S. Miller, Esq.
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899‐1347                       24254    10/2/2020        24 Hour Fitness USA, Inc.                  $1,053,105.58                                                                                   $1,053,105.58
Rowe, Lawrence
4336 Thorndale Place
Las Vegas, NV 89103                             24255    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $820.00                                                                                         $820.00
Eichten, Amy
2397 White Drive
Fairfield, CA 94533‐8931                        24256    10/2/2020        24 Hour Fitness USA, Inc.                      $1,590.99                                                                                       $1,590.99
Sanderson‐Hart, Michelle S
1278 Stonehenge Dr.
San Dimas, CA 91773                             24257    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $6,084.00                                                                                       $6,084.00
Mizuno, Toshiko
953 Willowleaf Dr., Apt 1502
San Jose, CA 95128                              24258    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $709.96                                                                                         $709.96
Maxwell, Jeffrey
605 Orlando Way
Vancouver, WA 98664                             24259    10/2/2020        24 Hour Fitness USA, Inc.                        $211.44                                                                                         $211.44
Ford, Shane M
8 Saint John Ct
Novato, CA 94947                                24260    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $634.68                                                                      $634.68
MONSIVAIS, MILDRED E
28 ORANGE AVE UNIT 2
CHULA VISTA, CA 91911                           24261    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $190.75                                                                                         $190.75
Leon, Diana
403 W Pear St
Compton, CA 90222                               24262    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                          $400.00                                                    $400.00

                                                                                                 Page 1423 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1424 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Crabtree, Todd A
PO Box 8132
Mission Hills, CA 91346                        24263    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $660.00                                                                                            $660.00
Boothe, Keira
14447 Corte Lampara
San Diego, CA 92129                            24264    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $703.78                                                                                            $703.78
Wurzer, Molly K.
3124 Albans Rd.
Houston, TX 77005                              24265    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,743.00                                                                    $1,743.00
Lewis, Jackie
625 W. 112th St.
Los Angeles, CA 90044                          24266    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $50,000.00                                                                                         $50,000.00
Exum, Amy
3158 McDonald Street
Miami, FL 33133                                24267    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Vang, Carol
9025 Montoya St. #3
Sacramento, CA 95826                           24268    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                             $429.99                                                    $429.99
Wiese, Tracey
PO Box 841
Union City, CA 94587                           24269    10/2/2020    24 Hour Fitness United States, Inc.               $84,000.00                                                                                         $84,000.00
Bixenman, Nicole
1305 N Crape Myrtle Drive
Azusa, CA 91702                                24270    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Lo, Gerrold
7560 Bluebrook Way
Sacramento, CA 95823                           24271    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                              $429.99                                 $859.98
Rivers, Ricky
PO Box 47915
Los Angeles, CA 90047                          24272    10/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Thomas, Alicia
3485 Fish Avenue Apt. 1A
Bronx , NY 10469                               24273    10/2/2020             24 New York LLC                             $500.00                                                                                            $500.00
Clark, Leslie
1075 Bryden Rd 2B
Columbus, OH 43205                             24274    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $130.00                                                                                            $130.00
Sanders, David
2854 Montair Way
Union City, CA 94587                           24275    10/8/2020     24 Hour Fitness Worldwide, Inc.                      $17.33                                                                                             $17.33
Anderson , Donald A.
Mary Ann Anderson
7910 W Byers Ave, Apt 101
Lakewood, CO 80226                             24276    9/30/2020     24 Hour Fitness Worldwide, Inc.                   $2,026.15                                                                                          $2,026.15
Abrams, Paul
24561 Artemia Av
Mission Viejo, CA 92691                        24277    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $24.00                                                                                             $24.00
Thomas, John
736 Sycamore St.
Oakland, CA 94612                              24278    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
FW CA‐Point Loma Plaza, LLC
Regency Centers, L.P.
Attn: Ernst Bell, Esq.
One Independent Drive
Jacksonville, FL 32202                         24279    9/30/2020    24 Hour Fitness United States, Inc.            $1,161,667.76            $85,242.34                                                                $1,246,910.10

                                                                                                Page 1424 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1425 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
RUIZ, CHARLES
195‐25 37TH AVENUE
FLUSHING, NY 11358                           24280    10/8/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Fuller, Shirley
15675 Mesa Verde Dr
Moreno Valley, CA 92555                      24281    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $9,000.00                                                                                          $9,000.00
Han, Jonathan
2249 Lerona Avenue
Rowland Heights, CA 91748                    24282    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00
Rodgers, George
9502 Sutter Park Ln
Houston, TX 77086                            24283    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $5,401.00                                                                                          $5,401.00
Lomas, Cynthia
100 N. First Street #8
Alhambra, CA 91801                           24284    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $32.03                                                     $32.03
Adair, James Hunter
3241 Innuit Ave
San Diego, CA 92117                          24285    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $871.96                                                                                            $871.96
KIR Fairfax L.P.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                           24286    10/2/2020        24 Hour Fitness USA, Inc.                    $418,978.45                                                                $338,659.21             $757,637.66
BANDARANAIKE, AVANTHI
302 Bonaire Ct
Danville , CA 94506                          24287    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Mays Sr., Toney
8132 Willow Ave
California City, CA 93505                    24288    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
GONZALEZ, FERNANDO RUBEN
1445 OAHU STREET
WEST COVINA, CA 91792                        24289    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,150.00                                                                                          $2,150.00
COTTON, MERWIN
4690 REFUGIO COURT
CAMARILLO, CA 93012                          24290    10/6/2020    24 Hour Fitness United States, Inc.                                                            $0.00            $900.00                                 $900.00
Kahn, Linda Parnes
49 Overhill Road
Forest Hills
NY, 11375                                    24291    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,536.00                                                                                          $1,536.00
Price, Roseann
215 Merry Way
Alvin, TX 77511                              24292    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $69.26                                                                                             $69.26
MIN, JASON
1836 Leaning Pine Drive
Diamond Bar, CA 91765                        24293    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Pihl, Christopher
5472 Meadow Circle
Huntington Beach, CA 92649                   24294    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Kramer, Edward
26027 158th Ave SE
Covington, WA 98042                          24295    9/30/2020     24 Hour Fitness Worldwide, Inc.                     $279.00                                                                                            $279.00
Sethi, Gaurav
7801 kennard lane
san ramon, CA 94582                          24296    10/2/2020        24 Hour Fitness USA, Inc.                         $51.99                                                                                             $51.99

                                                                                              Page 1425 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1426 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Love‐Triggs, Kimberlee
3720 Fruitvale Ave Apt. #10
Oakland, CA 94602                              24297    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $525.00                                                                                            $525.00
Brady, Carol E.
8051 Sunrise East Way
Apt.139
Citrus Heights, CA 95610                       24298    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $6,549.00                                                                                          $6,549.00
Gravitt, Kaitlin
490 West Washington Blvd
Pasadena, CA 91103                             24299    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
Shah, Jayshree
284 American Legion Drive Apt 2a
Hackensack , NJ 07601                          24300    10/2/2020       24 Hour Fitness USA, Inc.                                             $700.00                                                                      $700.00
Gonzalez, Desere
9327 Myron Street
Pico Rivera, CA 90660                          24301    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Loscotoff, William
7410 Greenhaven Drive #200
Sacramento, CA 95831                           24302    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
TURNER, VALERIE
10730 CORNISH AVE
LYNWOOD, CA 90262                              24303    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $500.00                                 $500.00
Do, Min J
117 S. Flower Ave
Brea, CA 92821                                 24304    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $511.98                                                                                            $511.98
Gonzalez, Savannah N.
7725 Arosia Drive
Fontana, CA 92336                              24305    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $436.00                                                                                            $436.00
George, Carolyn
8148 East Hinsdale Drive
Centennial, CO 80112‐1906                      24306    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $600.00                                                                      $600.00
Wagner, Kimberlee
3414 E Empire Ave
Spokane, WA 99217                              24307    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Egmond, Tilly Van
P.O. Box 901916
Sandy, UT 84090                                24308    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $61,500.00                           $61,500.00                             $123,000.00
Vuong, Mai N.
18959 Lynridge Drive
Walnut, CA 91789                               24309    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                            $649.99
Madaen, Marla
316 Olive Ave 914
Huntington Beach, CA 92648                     24310    10/5/2020       24 Hour Fitness USA, Inc.                       $300.00                                                                                            $300.00
Janisz, Krysztof A
10847 Canby Ave.
Northridge, CA 91326                           24311    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Johnson, Adrienne
PO Box 655
Pittsburg, CA 94565                            24312    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     Unliquidated      Unliquidated        Unliquidated                                  $0.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                             24313    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $23,006.92                                                                                         $23,006.92



                                                                                              Page 1426 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1427 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Latif, Umair
1517 7th ave #1
San Francisco, CA 94122                         24314    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $150.00                                                                                            $150.00
Simmons, Martha
1033 Morning Glory Way
Oakley, CA 94561                                24315    10/2/2020    24 Hour Fitness Worldwide, Inc.           $100,000,000.00                                                                                    $100,000,000.00
MCWILLIAMS, TODD E
700 GIBSON DR
APT 3114
ROSEVILLE, CA 95678                             24316    10/2/2020    24 Hour Fitness Worldwide, Inc.                                      $126,232.00                                                                  $126,232.00
Lara, Ricardo
1821 E 59th St
Long Beach, CA 90805                            24317    10/2/2020    24 Hour Fitness Worldwide, Inc.              $1,000,000.00                                                                                      $1,000,000.00
LESA, RICHELE H.S
155 MEHEU CIRCLE
KAHULUI, HI 96732‐3617                          24318    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                          $1,500.00
Charles, Arielle J
1111 W Main St #503
League City, TX 77573                           24319    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $284.59                                                                                            $284.59
EPR Fitness, LLC
Mark Carder of Stinson LLP
1201 Walnut St., Ste 2900
Kansas City, MO 64106                           24320    10/2/2020       24 Hour Fitness USA, Inc.                   $169,405.53                                                                                        $169,405.53
Brown, La Tonya D
PO Box 4210
Oakland, CA 94614                               24321    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
PK II Brookvale SC LP
Craig Wolfe, Esq.
Morgal Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                              24322    10/2/2020         24 San Francisco LLC                      $802,346.87                                                                 $14,717.20             $817,064.07
PK I Gresham Town Fair LLC
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                              24323    10/2/2020            RS FIT NW LLC                          $469,014.32                                                                 $11,796.10             $480,810.42
Fudge, Sharon
P.O. Box 130
Laguna Beach, CA 92652‐0130                     24324    10/8/2020    24 Hour Fitness Worldwide, Inc.                  $3,096.00                                                                                          $3,096.00
Townsend, Eric
7958 Morocco Dr.
La Mesa, CA 91942                               24325    10/8/2020    24 Hour Fitness Worldwide, Inc.                 $27,820.00                                                                                         $27,820.00
Miller, Jean C
PO Box 453
Lomita , CA 90717                               24326    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,679.94                                                                    $1,679.94
Shops at Bella Terra Owner, LP
c/o Brent McIlwain
Holland & Knight LLP
200 Crescent Court, Suite 1600
Dallas, TX 75201                                24327    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                          $277,359.14                                                $277,359.14
PHILLIP, GABRIEL
302 VILLAGE GREEN
PATCHOGUE, NY 11772                             24328    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $3,000.00                                                                                          $3,000.00


                                                                                               Page 1427 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1428 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Stovall, Michael
26114 Dracaea Ave
Moreno Valley, CA 92555                        24329    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                              $20.00          $20.00                  $40.00
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                        24330    10/2/2020    24 Hour Fitness United States, Inc.              $100,000.00                                                                                     $100,000.00
DUNCAN, HARVEST
27402 LISE LANE
#204
SANTA CLARITA, CA 91387                        24331    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,029.00                                                                                       $2,029.00
Howard, Michael
248 Tiburon Court
Walnut Creek, CA 94597                         24332    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,520.00                                                                                       $1,520.00
Perry, David
3904 Casey Ct.
Bakersfield, CA 93309                          24333    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
Bien, Philip Arthur
7255 Calabria Ct 39
San Diego, CA 92122                            24334    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $89.97                                                                                          $89.97
Compean, Carlos
17331 Red Oak Dr.
#43
Houston, TX 77090                              24335    10/2/2020        24 Hour Fitness USA, Inc.                         $43.32                                                                                          $43.32
Wismann, Steve V
13962 E Stanford Cir Apt L11
Aurora, CO 80015‐1025                          24336    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                       $2,000.00
Zingale, Daniel C.
500 N Street Unit 1605
Sacramento, CA 95814‐4332                      24337    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Makelemi, Sriana
Law Office of Ellen Zweig PC
70 Sunrise Highway Suite 500
Valley Stream, NY 11581                        24338    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $100,000.00                                                                                     $100,000.00
Hopper, Orion C.
333 Johnson Ave
Teaneck, NJ 07666                              24339    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $437.50                                                                      $437.50
Gill, Japjit S.
3540 Sanddollar Ct.
Union City, CA 94587                           24340    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                         $700.00
Williams, Ruth
PO Box 292902
Sacramento, CA 95829                           24341    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $350.00                                                                                         $350.00
Centeno, Rudy
259 Beegum Way
San Jose, CA 95123                             24342    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                              $75.00                                  $75.00
Koclanes, Ann P
3101 South High Street
Englewood, CO 80113                            24343    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                            $0.00                                                      $0.00
Ding‐Frame, Li Kui
141 Calle Renata
San Dimas, CA 91773                            24344    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00



                                                                                                Page 1428 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1429 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                                Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                         Amount
Blacano, Jr., Leopoldo O.
550 E Olive Ave. #D
Burbank, CA 91501                                24345    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Pinon, Jaime
5071 Bryant St
Denver, CO 80221                                 24346    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $27.29                                                                                             $27.29
Rich, Lisa
2852 S Sandpiper Ave
Ontario, CA 91761                                24347    10/2/2020    24 Hour Fitness United States, Inc.                  $109.00                                                                                            $109.00
Columbus Avenue II LLC
5214‐F Diamond Heights Blvd.
Suite 828
San Francisco, CA 94131                          24348    10/2/2020        24 Hour Fitness USA, Inc.                    $510,068.68                                                                                        $510,068.68
Austgen, Mark
517 Lilac Ranch Road
Alpine, CA 91901                                 24349    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $503.88                                                                                            $503.88
Binion, Kimberly
1660 Aurora Ave N Apt. B103
Seattle, WA 98109                                24350    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $92.46                                  $92.46
Choi, Ah Hyun
17721 Norwalk Blvd #22
Artesia, CA 90701                                24351    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
West, Diane
3415 Cedar Street
Austin , TX 78705                                24352    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $291.66                                                                                            $291.66
Levison, Jeffrey W.
335 Cherry Dr
Pasadena, CA 91105                               24353    10/2/2020        24 Hour Fitness USA, Inc.                                            $2,948.00                                                                    $2,948.00
Martinez, Joseph
1330 E O St
Wilmington, CA 90744                             24354    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
STRATA FITNESS CENTER LP
ATTN: ANDREW GORDON
4370 LA JOLLA VILLAGE DRIVE
SUITE 960
SAN DIEGO, CA 92122                              24355    10/2/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                    $0.00                  $0.00
Triangle Center, LLC
c/o Abigail V. O'Brient, Mintz Levin
2029 Century Park East, Suite 3100
Los Angeles, CA 90067                            24356    10/2/2020        24 Hour Fitness USA, Inc.                    $428,182.55                                                                 $73,901.40             $502,083.95
Zadeh, Ashton
418 Esther Avenue
Campbell, CA 95008                               24357    10/2/2020        24 Hour Fitness USA, Inc.                        $599.92                                                                                            $599.92
Wakefield, Steven
8378 Hillsbrook Drive
Antelope, CA 95843                               24358    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,890.00                                                                                          $1,890.00
Powe, LaGrande
4231 11th Ave
Los Angeles, CA 90008                            24359    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Medvei, Sebastian
3055 Wilshire Blvd, Ste 900
Los Angeles, CA 90010                            24360    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $600.00                                                                      $600.00



                                                                                                  Page 1429 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1430 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Lake, Kevin K
2917 Cottingham St.
Oceanside, CA 92054                             24361    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                            $750.00
Tennison, Bisah
1210 S. Lamar St #1444
Dallas, TX 75215                                24362    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $26.90                                                                                             $26.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                              24363    10/2/2020       24 Hour Fitness USA, Inc.                       $364.90                                                                                            $364.90
Lakeshore Land Lessee PT, LLC
Brian Sirower, Esq.
Quarles & Brady LLP
One Renaissance Square
2 N. Central Avenue
Phoenix, AZ 85004                               24364    10/2/2020    24 Hour Fitness Worldwide, Inc.              $3,243,152.83                                                                                      $3,243,152.83
Gao, Minzhi
1016 S Magnolia Ave
Ontario, CA 91762                               24365    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $199.92                                                                                            $199.92
Du, Delun
550 E Weddell Dr
Uni 1304
Sunnyvale, CA 94089                             24366    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,870.00                                                                                          $2,870.00
Caballero, Ramune
20141 Fernglen Drive
Yorba Linda, CA 92886                           24367    10/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
BUCIO, JUAN
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                               24368    10/2/2020    24 Hour Fitness Worldwide, Inc.              $1,500,000.00                                                                                      $1,500,000.00
Shigematsu, Koji
9304 Vista Circle
Irving, TX 75063                                24369    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $53.04                                                                                             $53.04
Martinez, Tyler M.
3715 Tallyho Drive #89
Sacramento, CA 95826                            24370    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00
Shear, Kenneth Robert
1219 16th Ave East
Seattle, WA 98112                               24371    10/8/2020       24 Hour Fitness USA, Inc.                                           $2,034.65                                                                    $2,034.65
Eguilos, Bonifacio
13877 Buckhart St
Corona, CA 92880                                24372    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $450.00                                                                                            $450.00
Ortega, Joseph
14515 Wayne Lee Court
Bakersfield, CA 93314                           24373    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
GN BUCIO, JOSEFINA
PO BOX 14662
OAKLAND,, CA 94614                              24374    10/2/2020    24 Hour Fitness Worldwide, Inc.              $1,500,000.00                                                                                      $1,500,000.00
Jones, James Wayne
20704 Windmill Ridge Street
Pflugerville, TX 78660                          24375    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $1,919.00                                                                    $1,919.00
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                              24376    10/2/2020       24 Hour Fitness USA, Inc.                       $364.90                                                                                            $364.90



                                                                                               Page 1430 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1431 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Clubb, Camelia
5724 Pebble Rock Dr
Las Vegas, NV 89149                            24377    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,847.82                                                                                          $1,847.82
Ayala, Steve
12152 Cornuta Ave
Downey, CA 90242                               24378    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Woods, Jeanette Farris
Ronald F. Woods & Associates
225 Broadway, Suite 1900
San Diego, CA 92101                            24379    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.00                                                                                          $1,400.00
Lamb‐Oueini, Jacquelyn
3330 Country Square Dr.
Apt 606
Carrollton, TX 75006                           24380    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $720.00                                                                                            $720.00
Wahlberg, Amanda
16930 SE Shadybrook DR
Milwaukie, OR 97267                            24381    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                            $499.99
Stoermer, Jan
258 Lancaster Drive Apt 33
Manteca, CA 95336‐3272                         24382    10/2/2020     24 Hour Fitness Worldwide, Inc.                                            $49.50                                                                       $49.50
Donaldson, Sue
1839 Crownsville Road
Annapolis, MD 21401                            24383    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $210.00                                                                                            $210.00
GEVORGYAN, VAHE
272 W KENNETH RD
GLENDALE, CA 91202                             24384    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Hsu, Tai Ling
2593 Carlton Pl.
Rowland Heights, CA 91748                      24385    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                             $720.00                                                    $720.00
Kumar, Navin
16750 Catena Drive
Chino Hills, CA 91709                          24386    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Asaad, Faisal
6224 Comfort Dr
Fort Worth, TX 76132                           24387    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Arias, Ana
5111 8th Rd South
Apt 403
Arlington, VA 22204                            24388    10/7/2020    24 Hour Fitness United States, Inc.                  $499.99                                                                                            $499.99
Lliteras II, Louis
9251 Nautilus Dr.
Cutler Bay, FL 33189                           24389    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $501.65                                                                                            $501.65
Madaen, Kaywan
316 Olive Ave #914
Huntington Beach, CA 92648                     24390    10/5/2020        24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Otey, Maria
2304 Whippanong Way
Whippany, NJ 07981                             24391    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $437.49                                                                                            $437.49
Reyes, Edgar Arion
921 W St
Sacramento, CA 95818                           24392    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Prieto, Lucia
14515 Wayne Lee Court
Bakersfield, CA 93314                          24393    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00

                                                                                                Page 1431 of 1495
                                                        Case 20-11558-KBO                 Doc 1102-1                   Filed 10/21/20              Page 1432 of 1495
                                                                                                             Claim Register
                                                                                                 In re 24 Hour Fitness Worldwide, Inc.
                                                                                                           Case No. 20‐11558

                                                                                                                         Current General                                           Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                 Claim No. Claim Date              Debtor                       Unsecured Claim                                            Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                             Amount                                                    Amount
Bennett, Eric
17633 Wickman Pl
San Lorenzo, CA 94580                                      24394    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $230.00                                 $230.00
Ercolani, Anne
111 N. Emerson St #1461
Denver, CO 80218                                           24395    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $166.66                                                                                         $166.66
Sather, April
770 N. 161ST PL
Shoreline, WA 98133                                        24396    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,193.37                                                                                       $1,193.37
Jin, Jadee
1203 Nassau Way
Fort Collins, CO 80525                                     24397    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $399.00                                 $399.00
Cardiel, Viviana
17119 Merit Ave
Gardena, CA 90247                                          24398    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
ANDRONACO, LAURA
2076 ANGEL FALLS DR
HENDERSON, NV 89074                                        24399    10/7/2020       24 Hour Fitness USA, Inc.                       $249.96                                                                                         $249.96
Young, Maria
8424 White Sands Dr.
Plano, TX 75025                                            24400    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                                            $112.11                                 $112.11
Zheng, Lei
1203 Nassau Way
Fort Collins, CO 80525                                     24401    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                            $399.00                                 $399.00
Wood, Joy K
3620 NE 103rd St
Seattle, WA 98125                                          24402    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $2,034.65                                                                                       $2,034.65
Reed, Chris
106 Midwick Drive
Milpitas, CA 95035                                         24403    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $330.00                                                                                         $330.00
Nevada Investment Holdings a/k/a Mann Enterprises Inc
Attn: Stacey Hudson
Sunbelt Investment Holdings, Inc.
8095 Othello Avenue
San Diego, CA 92111                                        24404    10/2/2020       24 Hour Fitness USA, Inc.                                                                         $1,679,330.50                           $1,679,330.50
Tan, Leigh
4628 Faulkner Dr
Plano, TX 75024                                            24405    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Fahimi, Shahla
333 Fay Way
Mountain View, CA 94043                                    24406    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $166.43                                                                                         $166.43
Crowley, Caitlin
40970 Alton Ct.
Temecula, CA 92591                                         24407    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $33.59                                                                                          $33.59
Hockman, Joel
671 Southgate Rd
Sacramento , CA 95815                                      24408    10/2/2020          RS FIT Holdings LLC                        $2,627.00                                                                                       $2,627.00
Fukudome, Yasuko
3059 Shasta Circle North
Los Angeles, CA 90065                                      24409    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
VanVoorhis, Amelia
14445 127th Ln NE Unit S‐15
Kirkland, WA 98034                                         24410    10/2/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99


                                                                                                             Page 1432 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1433 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Turner, Micheal
1115 Bradbourne Ave
Duarte, CA 91010‐2062                           24411    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $649.99                                                                                         $649.99
Kim, Gina
2645 55th Street
San Diego, CA 92105                             24412    10/2/2020    24 Hour Fitness Worldwide, Inc.              $2,220,457.20                                                                                   $2,220,457.20
Mara, Marlis Heidrun
2044 Prado Vista
Lincoln, CA 95648                               24413    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,189.80                                                                    $1,189.80
Santana, Desiree
28 Austin St.
Sewaren, NJ 07077                               24414    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $330.00                                                                                         $330.00
Dixon, Sedef
12 Adelante
Irvine, CA 92614                                24415    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     $1,760.68                                                                    $1,760.68
Barriere, Ondranetta
14702 County Cress Drive
Houston, TX 77047                               24416    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $66.04                                                                                          $66.04
Chadwell, Linda
4040 Cortez way
Spring Valley , CA 91977                        24417    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Oquendo, Heidi
1971 sunnybrook dr
Heartland, TX 75126                             24418    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $152.61                                                                                         $152.61
Truong, UT
15034 Andover Street
San Leandro, CA 94579                           24419    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $900.00                                                                                         $900.00
Chan, Connie
600 59th Street
Suite 4304
Galveston, TX 77551‐4198                        24420    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $107.74                                                                                         $107.74
Tsao, Jeremy
716 Country Place Drive Apt. #C
Houston, TX 77079                               24421    10/2/2020    24 Hour Fitness Worldwide, Inc.                                       $859.98                                                                      $859.98
SHARPE‐ORR, CLORETTA
1341 SE 20TH ROAD
HOMESTEAD, FL 33035                             24422    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $449.99                                                                                         $449.99
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                            24423    10/2/2020             RS FIT CA LLC                           $1,065.00                                                                                       $1,065.00
Chesser, Debbie
15468 Ranchero Road
Hesperia, CA 92345                              24424    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                         $350.00
King, Jeffrey & Susan
30 Cumbrian Dr
Bella Vista, AR 72714                           24425    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $127.96                                                                                         $127.96
Wells, Brian
12021 Wilshire BL.
Suite 442
Los Angeles , CA 90025                          24426    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $72.73                                                                                          $72.73
Hyde, Richard N.
606 Johnson Lane
Sugar Land, TX 77479                            24427    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $122.21                                                                                         $122.21


                                                                                               Page 1433 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1434 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Tomajic, Paul
5609 Lancelot Drive
Sacramento, CA 95842                            24428    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $240.00                                                                                         $240.00
Goe, Steven J
1217 Via Viento Suave
San Marcos, CA 92078                            24429    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,548.00                                                                                       $1,548.00
EFSTATHIOU, TEDDI
1425 ORLANDO DR.
ARCADIA, CA 91006‐2108                          24430    10/8/2020     24 Hour Fitness Worldwide, Inc.                      $76.00                                                                                          $76.00
Funderburgh, Ann‐Marie
PO Box 15664
Sacramento, CA 95852                            24431    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $499.00                                                                                         $499.00
Lakeshore Land Lessee PT, LLC
Brian Sirower, Esq
Quarles & Brady LLP
One Renaissance Square
2 N. Central Avenue
Phoenix, AZ 85004                               24432    10/2/2020        24 Hour Fitness USA, Inc.                  $3,243,152.83                                                                                   $3,243,152.83
Blair, Joanne D.
605 Silverado Way
Eagle Point, OR 97524                           24433    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $171.68                                                                                         $171.68
Tauber, Richard
11531 Green Oaks Drive
Houston , TX 77024                              24434    10/2/2020        24 Hour Fitness USA, Inc.                                         $1,053.00                                                                    $1,053.00
Acevedo, Manuel
104 N.16th St.
Prospect Park, NJ 07508                         24435    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Karkada, Swapna
42822 Ravensbourne Park St
Fremont, CA 94538                               24436    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Chadwell, Mark
4040 Cortez Way
Spring Valley, CA 91977                         24437    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Moore, Bruce B
PO Box 351
Kihei , HI 96753                                24438    10/2/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                       $1,000.00
INGRAM, DONALD
5911 OWL CREEK DRIVE
BAKERSFIELD , CA 93311                          24439    10/6/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                          $49.00
Baca, Steve
1435 Marlin Ave
Foster City , CA 94404                          24440    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $64.00                                                                                          $64.00
Yick, Donna
251 Francisco St. #2
San Francisco, CA 94133                         24441    10/5/2020           24 San Francisco LLC                          $560.75                                                                                         $560.75
Siller, Kenneth
1105 70th Ave
Oakland, CA 94621                               24442    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
PG&E
c/o Bankruptcy
PO Box 8329
Stockton, CA 95208                              24443    10/2/2020        24 Hour Fitness USA, Inc.                    $141,520.65                                                                                     $141,520.65



                                                                                                 Page 1434 of 1495
                                                       Case 20-11558-KBO                         Doc 1102-1                 Filed 10/21/20                   Page 1435 of 1495
                                                                                                                    Claim Register
                                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                  Case No. 20‐11558

                                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address                      Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                  Amount                                                         Amount
Elliot, James E.
8 W 118th St Apt 7D
New York, NY 10026‐1939                                         24444    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                             $69.00
Reed, Terrance
860 Main St, Apt 5a
Hackensack, NJ 07601                                            24445    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                              $3,500.00                               $3,500.00
Chou, Jennie
1745 NE 150th St
Shoreline, WA 98155                                             24446    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $135.41                                                                                            $135.41
Delahanty, Richard
48 Estates Ave
Ventura, CA 93003‐3835                                          24447    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,299.88                                                                                          $1,299.88
Sims, Elma
1213 Crest Ridge Dr
Glenn Heights, TX 75154                                         24448    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Stovall, Andrea
Moreno Valley, CA 92555                                         24449    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $40.00                                  $40.00
Michael Menacho on behalf of members of 24 Hour Fitness that
were charged membership fees when gyms
Bursor & Fisher, P.A.
1990 North California Blvd, Suite 940
Walnut Creek, CA 94546                                          24450    10/2/2020        24 Hour Fitness USA, Inc.               $120,000,000.00                                                                                    $120,000,000.00
Lindenmayer, Beverly
21097 E Calora St.
Covina, CA 91724                                                24451    10/2/2020    24 Hour Fitness United States, Inc.                $6,000.00                                                                                          $6,000.00
Landy, Cindy
PO Box 112
West Sacramento, CA 95691                                       24452    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Williams, Dave
6331 Angels Peak Drive
San Bernardino, CA 92407                                        24453    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $245.82                                                                                            $245.82
Tang, Huiting
8015 Delage Way
Sacramento, CA 95828                                            24454    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
COFFREY, DYLAN
2010 N FUNSTON AVE
STOCKTON, CA 95205                                              24455    10/2/2020     24 Hour Fitness Worldwide, Inc.                                      Unliquidated         $1,500.00                                                  $1,500.00
Raskin, Julie
1585 El Dorado Ave
Santa Cruz , CA 95062                                           24456    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,520.00                                                                    $1,520.00
Daysog, Anthony Honda
709 Haight Avenue
Alameda, CA 94501                                               24457    10/2/2020        24 Hour Fitness USA, Inc.                                                                 $24.00                                                     $24.00
Oliver, Stephanie
8708 WestWood Dr .
Vienna, VA 22182                                                24458    10/3/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $49.00                                  $49.00
Paoletti, Rosa G.
31 Schweid Ct
Fair Lawn, NJ 07410                                             24459    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $89.57                                                                                             $89.57
Jang, Ellie
832 S Knott Ave
Anaheim, CA 92804                                               24460    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00



                                                                                                                 Page 1435 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1436 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Pihl, Scott
5472 Meadow Circle
Huntington Beach, CA 92649                     24461    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
MacRi, Maria Laura
3585 Sandpebble Dr
Apt 606
San Jose, CA 95136‐4091                        24462    10/2/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
Teich, Melodie Pam
9 Ethan Allen Court
Orangeburg, NY 10962‐2705                      24463    10/7/2020       24 Hour Fitness USA, Inc.                                             $129.97                                                                      $129.97
Radioli, Paul G.
2016 Gerritsen Av.
Brooklyn, NY 11225                             24464    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $180.00                                                                                            $180.00
Mulens, Ashley
PO Box 171551
Hialeah, FL 33017‐1551                         24465    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $211.11                                                                                            $211.11
Weisstein, Larry S.
1149 Hampton Rd.
Sacramento, CA 95864‐3841                      24466    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $250.00                                                                      $250.00
Coffey, Dylan Joshua
2010 N Funston Ave
Stockton, CA 95205                             24467    10/2/2020    24 Hour Fitness Worldwide, Inc.                                     Unliquidated      Unliquidated        Unliquidated                                  $0.00
ARC PTSCHIL001, LLC
Greenberg Traurig, LLP
Attn: Michael Baum
77 West Wacker Drive, Suite 3100
Chicago, IL 60601                              24468    10/2/2020       24 Hour Fitness USA, Inc.                 $3,084,290.74                                                                                      $3,084,290.74
Davies, Kelvin J.A.
1237 Rancheros Rd
Pasadena, CA 91103                             24469    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $128.00                                                                                            $128.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                           24470    10/2/2020            RS FIT NW LLC                            $2,627.00                                                                                          $2,627.00
Bhukhan, Rajesh Kumar
613 Amberstone Ln.
San Ramon, CA 94582                            24471    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                            $699.99
Lien, George G.
35 Folly Rd. Blvd
Unit 218
Charleston, SC 29407                           24472    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $1,200.00                                                                                          $1,200.00
Duenas, Oscar
17103 Rolando Ave
Castro Valley , CA 94546                       24473    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $399.00                                                                                            $399.00
Botah, Brandon F.
901 Carter Rd
Jonesboro , GA 30238                           24474    10/8/2020    24 Hour Fitness Worldwide, Inc.                     $80.88                                                                                             $80.88
Cole, Carolyn
2420 N Catalina St
Los Angeles, CA 90027                          24475    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $770.00                                                                      $770.00
De Leon, Esterly
225 S. Rio Vista Apt.89
Anaheim, CA 92806                              24476    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $299.00                                 $299.00



                                                                                              Page 1436 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1437 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Wasko, Lester W
5766 Dexter Circle
Rohnert Park, CA 94928                         24477    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $2,099.97                                                                                          $2,099.97
Flynn, Brett
13375 Samantha Ave
San Diego, CA 92129                            24478    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Williams, Mary
300 Palos Verdes Blvd, #17
Redondo Beach, CA 90277                        24479    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $524.00                                                                                            $524.00
Washington, Elaine Sajulan
25649 Spring Drive
Hayward, CA 94542                              24480    10/2/2020           24 San Francisco LLC                          $900.00                                                                                            $900.00
Unadkat, Hima
1800 Armand Dr
Milpitas, CA 95035                             24481    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                             $50.00
Holland, Antoinette
296 Malcolm Drive
Richmond, CA 94801                             24482    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,794.70                            $1,794.70                               $3,589.40
HELLMAN, DEBBIE
1327 N. CASCADE AVE
COLORADO SPRINGS, CO 80903                     24483    10/6/2020    24 Hour Fitness United States, Inc.                  $399.00                                                                                            $399.00
Tang, Samuel
2270 Minnie Street
Hayward, CA 94541                              24484    10/2/2020           24 San Francisco LLC                          $135.00                                                                                            $135.00
Ferrell, Carmen D.
3446 Narragansett Ave
Annapolis, MD 21403                            24485    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,931.64                                                                                          $1,931.64
Slater, Susan
185 Medina Drive
Pacheco, CA 94553                              24486    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Nichols, Tiffany
17465 Redwood Rd
Castro Valley, CA 94546                        24487    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $72.37                                                                                             $72.37
CPTC 24HF LLC
Ronald J. Sommers, Nathan Sommers Jacobs
2800 Post Oak Blvd. #6100
Houston, TX 77056                              24488    10/2/2020        24 Hour Fitness USA, Inc.                    $407,594.06                                                                                        $407,594.06
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq
845 Third Avenue
New York, NY 10022                             24489    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $296,255.70                                                                                        $296,255.70
Baxter, Darlene
1101 North Camino Alto
Unit 22
Vallejo, CA 94689                              24490    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $299.99                                                                                            $299.99
Lengel, Janet
1051 Castlegate Lane
Santa Ana, CA 92705                            24491    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,998.90                                                                                          $2,998.90
Sawyer, Michael
51 NE 194th Ave
Portland, OR 97230                             24492    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $503.99                                                                                            $503.99



                                                                                                Page 1437 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1438 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Kruckenberg, Crystal
8275 Locke Circle
Avon, IN 46123                                 24493    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Bhuptani, Mihir
43977 Beretta Dr
Fremont, CA 94539                              24494    10/4/2020     24 Hour Fitness Worldwide, Inc.                     $225.00                                                                                            $225.00
De Anda, Luisa Fernanda
7675 Central Ave
Lemon Grove, CA 91945                          24495    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Lee, Ronald K.
55 Japala Ct.
Fremont, CA 94539                              24496    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $581.88                                                                                            $581.88
Duarte, Erika
12109 172nd Ct E
Puyallup, WA 98374                             24497    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Lopresti, Beatriz
                                               24498    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Wong, Geraldine
165 Lunado Way
San Francisco, CA 94127                        24499    10/2/2020           24 San Francisco LLC                           $57.75                                                                                             $57.75
Plumb, Donald E
26228 SE 192nd St
Maple Valley, WA 98038                         24500    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,863.40                                                                                          $1,863.40
DeCristofaro, Dawn
1 Poplar Street
Dumont, NJ 07628                               24501    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $4,495.96                                                                                          $4,495.96
Chappell, Kathryn M.
30011 Saddleridge Drive
San Juan Capistrano, CA 92675                  24502    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $2,941.20                                                                                          $2,941.20
Thomas, Pamela Susan
7124 Carana Wy
Citrus Heights, CA 95621                       24503    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,089.96                                                                                          $1,089.96
Burke, Anne F.
P.O. BOX 170544
Boston, MA 02117                               24504    10/2/2020    24 Hour Fitness United States, Inc.                   $57.73                                                                                             $57.73
Kruge, Penilyn H.
296 Parkside Dr
Suffern, NY 10901                              24505    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $45.84                                   $0.00                                                     $45.84
Allen, Anna Michelle
3286 Rushing Waters Place
Las Vegas, NV 89135                            24506    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Perez‐Quesada, Maria Luisa
3573 Glasgow Ct
San Jose, CA 95127                             24507    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $354.00                                                                                            $354.00
Ruback, Charles
6720 Johnny Love Lane
North Las Vegas, NV 89086                      24508    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $69.00                                                                                             $69.00
Kaushik, Arpita
755 E Capitol Ave APT O‐301
Milpitas, CA 95035                             24509    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $499.99                                                                                            $499.99
Jung, Jane
510 Pomona Ave.
Albany, CA 94706                               24510    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00


                                                                                                Page 1438 of 1495
                                                      Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1439 of 1495
                                                                                                             Claim Register
                                                                                                 In re 24 Hour Fitness Worldwide, Inc.
                                                                                                           Case No. 20‐11558

                                                                                                                       Current General                                                Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                         Amount
Towers Jr., Roy L.
3069 Horseshoe Ct.
Hayward, CA 94541                                        24511    10/6/2020        24 Hour Fitness USA, Inc.                      $1,080.00                                                                                          $1,080.00
Santos, Danilo G
202 Prospect St
Englewood, NJ 07631                                      24512    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $135.90                                                                                            $135.90
McMahon, Brian
6788 Paseo San Leon
Pleasanton, CA 94566                                     24513    10/4/2020        24 Hour Fitness USA, Inc.                        $680.00                                                                                            $680.00
Flynn, Matthew D.
13375 Samantha Ave
San Diego, CA 92129                                      24514    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Palladino, Chris
4757 El Caballero Drive
Tarzana, CA 91356                                        24515    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $159.98                                                                                            $159.98
Creach, Ulrike
38787 Almaden Place
Fremont, CA 94536                                        24516    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,008.00                                                                                          $1,008.00
Elaine Rahman, fka Syeda Elaine Nahar DeShaw Rahman
23755 NW Skyline Blvd
North Plains, OR 97133                                   24517    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Carbajal, Susana
2906 E Marywood LN
Orange, CA 92867                                         24518    10/3/2020        24 Hour Fitness USA, Inc.                      $1,399.98                                                                                          $1,399.98
Tumasov, George
12455 San Fernando Rd
Apt. 316
Sylmar, CA 91342                                         24519    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $82.50                                                                                             $82.50
Hunter, Tara Burlingame
13580 Quartz Way
Lathrop, CA 95330                                        24520    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $80.00                                                                                             $80.00
Kelley, Olinda Anne
73 West Mahi Pua Place
Lahaina, HI 96761                                        24521    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,759.00                                                                                          $1,759.00
LI, SALLY
PO BOX 1772
LODI, CA 95242                                           24522    10/6/2020        24 Hour Fitness USA, Inc.                         $29.00                                                                                             $29.00
STEINERT, MELINDA
8216 GRISHAM WAY
ELK GROVE, CA 95758                                      24523    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $34.71                                                                                             $34.71
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                                         24524    8/20/2020        24 Hour Fitness USA, Inc.                  $1,148,500.56                                                                                      $1,148,500.56
Slabaugh, Craig Robert
6752 Cibola Rd
San Diego , CA 92120                                     24525    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                                     24526    10/2/2020    24 Hour Fitness United States, Inc.                $1,065.00                                                                                          $1,065.00
Leon, Alice
119 Galen Drive
Walnut Creek, CA 94597                                   24527    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99


                                                                                                          Page 1439 of 1495
                                                     Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1440 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                      Current General                                                Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address               Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                          Amount                                                         Amount
Outerstuff LLC
Feder Kaszovitz LLP
Attn: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                                      24528    10/2/2020        24 Hour Fitness USA, Inc.                    $296,255.70                                                                                        $296,255.70
Lee, Jeong Mi
1556 Faraday Circle
Fort Collins, CO 80525                                  24529    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $63.98                                                                                             $63.98
IGHANI , NAVA,HOUMAN
7373 AMBROSIA RD
RANCHO CUCAMONGA, CA 91730                              24530    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                             $429.99                                                    $429.99
507 Northgate LLC
Wallace Properties
c/o Kevin Wallace, Authorized
Representative of 507 Northgate LLC
330 112th Ave NE, Suite 200
Bellevue, WA 98004                                      24531    10/2/2020        24 Hour Fitness USA, Inc.                      $2,000.00                                                                $210,504.89             $212,504.89
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                    24532    10/2/2020      24 Hour Fitness Holdings LLC                   $298,053.54                                                                                        $298,053.54
Hopkins, Jeffrey Clint
671 Southgate Rd
Sacramento, CA 95815                                    24533    10/2/2020         24 Hour Holdings II LLC                       $1,065.00                                                                                          $1,065.00
Noah, Ruth A.
5252 W. 140th St.
Hawthorne, CA 90250                                     24534    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,275.00                                                                    $1,275.00
Chuk, Kay
10455 San Fernando Ave
Cupertino, CA 95014‐2834                                24535    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ghika‐Budesti, Joanne
3725 Vista Point Way
Palmdale, CA 93551                                      24536    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $250.00                                                                                            $250.00
Lincoln, James
4016 Cresta Way
Sacramento, CA 95864                                    24537    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,241.00                                                                    $1,241.00
Tran, Harris Hung
9 Santa Rosa Court
Manhattan Beach, CA 90266                               24538    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Craft, Ruth
1132 Severnview Drive
Crownsville, MD 21032                                   24539    10/2/2020    24 Hour Fitness United States, Inc.                  $819.00                                                                                            $819.00
Ghasemi, Hamta
1725 154th Pl SW
Lynnwood, WA 98087                                      24540    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $200.00                                                                      $200.00
Boyd, Elizabeth Ann
P.O. Box 1345
Milton, WA 98354                                        24541    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $8,501.75                                                                                          $8,501.75
Langford, Al
2921 Westridge Rd,
Riverside, CA 92506                                     24542    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $69.34                                                                                             $69.34


                                                                                                         Page 1440 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1441 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                               24543    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $6,743.76                                                                                          $6,743.76
CHENAL, EDWARD
42383 DUSTY TRAIL
MURRIETA, CA 92562                             24544    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                            $144.00
Klein, Sandra
P.O. Box 2288
Manhattan beach, CA 90267                      24545    10/6/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                            $699.99
Dhaliwal, Hardeep Singh
10008 Humbodt peak ct
Bakersfield, CA 93311                          24546    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $623.00                                                                                            $623.00
Buchanan, Josephine
PO Box 9719
Long Beach, CA 90810                           24547    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $369.99                                                                                            $369.99
Katz, Richard A.
1015 Madden Lane, Apt. 123
Roseville, CA 95661                            24548    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $238.80                                                                                            $238.80
Lin, Shaoyun
1326 Mountain Ave, Apt G
Duarte, CA 91010                               24549    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $276.25                                                                                            $276.25
BRADY, PATTI ANN
233 E 17 ST APT 69
SAN BERNARDINO, CA 92404                       24550    10/2/2020    24 Hour Fitness Worldwide, Inc.                     $67.60                                                                                             $67.60
Cypis, Dorit
8417 Waring Ave
Los Angeles, CA 90069                          24551    10/2/2020       24 Hour Fitness USA, Inc.                     $1,032.00                                                                                          $1,032.00
Ranga, Venkata
5401 Fulham Lane
Mckinney, TX 75071                             24552    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Velton, Andrea Antonelli
12424 Via Diego
Lakeside, CA 92040                             24553    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $979.92                                                                                            $979.92
Khan, Theresa A.
224‐11 Fairbury Avenue
Queens Village, NY 11428‐1927                  24554    10/2/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Brandow, Kathy KC
6319 Centralia Street
Lakewood, CA 90713                             24555    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                                 $0.00                                   $0.00
LLovet, Florencia
1920 Lambeth Way
Carmichael, CA 95608                           24556    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $504.00                                                                      $504.00
Guirao, Felicidad
761 Kingston Ave Apt 2
Oakland, CA 94611                              24557    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $429.99                                 $429.99
Staniland, Richard
761 Kingston Ave
Apt. 2
Oakland, CA 94611                              24558    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $429.99                                 $429.99
Bodhiprasart, Malee
1309 Amethyst Street
Apt D
Redondo Beach, CA 90277                        24559    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $131.55                                                                                            $131.55


                                                                                              Page 1441 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1442 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Kidwell, Katerina L.
7526 Monet Place
Rohnert Park, CA 94928                       24560    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,224.00                                                                                       $1,224.00
Marquardt, Arlene E
19334 Wellingford Av N
Shoreline, WA 98133                          24561    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,772.02                                                                                       $1,772.02
Tulenew, Gigi
1501 Larkin Street, Apt 108
San Francisco, CA 94109                      24562    10/2/2020     24 Hour Fitness Worldwide, Inc.                                        $429.99                                                                      $429.99
Clement, Edwin David
4904 Sparks Avenue
San Diego, CA 92110                          24563    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $184.95                                                                                         $184.95
Employment Development Department
Bankruptcy Group MIC 92E
PO Box 826880
Sacramento , CA 94280‐0001                   24564    10/1/2020        24 Hour Fitness USA, Inc.                        $134.47            $261.31                                                                      $395.78
Calinog, Kevin
346 Sparrow Dr.
Hercules, CA 94547                           24565    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $330.00                                                                                         $330.00
Kline, Rondalyn
14452 Holt Ave
Unit A
Tustin, CA 92780                             24566    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,108.00                                                                                       $1,108.00
Cooper, Georgia Louise
530 NW 23RD AVE
APT 202
PORTLAND, OR 97210                           24567    10/3/2020        24 Hour Fitness USA, Inc.                        $499.92                                                                                         $499.92
Roybal, Mark Shawn
1435 Rivercrest Rd.
San Marcos , CA 92078                        24568    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                          $65.00
Krause, Deanna
42019 Southern Hills Dr.
Temecula, CA 92591                           24569    10/2/2020    24 Hour Fitness United States, Inc.                $1,400.00                                                                                       $1,400.00
Johansen, Kennedy
1727 S Myers St
Oceanside, CA 92054                          24570    10/2/2020    24 Hour Fitness United States, Inc.                  $155.54                                                                                         $155.54
Terry, Sharon
10 Granada Crescsent Apt #6
White Plains, NY 10603                       24571    10/3/2020     24 Hour Fitness Worldwide, Inc.                                      $1,310.00                                                                    $1,310.00
Riner, James
9902 N Heather Dr.
Castle Rock, CO 80108                        24572    10/5/2020        24 Hour Fitness USA, Inc.                         $83.57                                                                                          $83.57
Takayama, Masayo
1750 Lundy Ave #613144
San Jose, CA 95161                           24573    10/3/2020    24 Hour Fitness United States, Inc.                $1,500.00                                                                                       $1,500.00
TANIGUCHI, CHIN YEN
4063 KEANU STREET
HONOLULU, HI 96816                           24574    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $465.36                                                                                         $465.36
Trezza, Donna M.
405 Rosewood Dr
Union, NJ 07083                              24575    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $100.21                                                                                         $100.21
Radioli, Alcira Ramirez
2016 Gerritsen Av.
Brooklyn, NY 11229                           24576    10/2/2020     24 Hour Fitness Worldwide, Inc.                      $30.00                                                                                          $30.00

                                                                                              Page 1442 of 1495
                                                     Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1443 of 1495
                                                                                                            Claim Register
                                                                                                In re 24 Hour Fitness Worldwide, Inc.
                                                                                                          Case No. 20‐11558

                                                                                                                      Current General                                                Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address               Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                          Amount                                                         Amount
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmintgon, DE 19801                                    24577    10/2/2020        24 Hour Fitness USA, Inc.                    $298,053.54                                                                                        $298,053.54
DAVIDSON, RICHARD P.
13408 HERITAGE WAY #166
TUSTIN, CA 92782                                        24578    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Butler, Lura
5127 Chesley Ave.
Los Angeles, CA 90043                                   24579    10/2/2020              RS FIT NW LLC                                                  $1,000.00                                                                    $1,000.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                                    24580    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,065.00                                                                                          $1,065.00
Kamenik , Mei
5182 Silver Birch Drive
Castro Valley, CA 94552                                 24581    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nietor, Andrew
750 B St., Ste. 2330
San Diego, CA 92101                                     24582    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $68.00                                                                                             $68.00
Fall, Pegi
POBOX 2915
Wrightwood, CA 92397                                    24583    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Delgado, Maria D
4103 De Leon Street
Houston, TX 77087                                       24584    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $264.00                                                                                            $264.00
De Young, Rita
3233 Devonshire Dr
Plano, TX 75075                                         24585    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,400.11                                                                                          $1,400.11
Bosch, MIchael
P.O. Box 9381
Vallejo, CA 94591                                       24586    10/6/2020      24 Hour Fitness Holdings LLC                            $0.00                                                                                           $0.00
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                           24587    10/4/2020         24 Hour Holdings II LLC                      $52,635.76                                                                                         $52,635.76
Woodford, Charles
1711 Caroline St Apt 302
Houston, TX 77002                                       24588    10/3/2020    24 Hour Fitness United States, Inc.                                                                             $277.04                                 $277.04
Iskovic, Leopold Joseph
1241 Smithwood Drive
Los Angeles, CA 90035                                   24589    10/2/2020        24 Hour Fitness USA, Inc.                         $50.00                                                                                             $50.00
Babelis, Yanni
79799 Shadwell Cir
La Quinta, CA 92253                                     24590    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Structure‐Rite Contracting, Corp.
271 Route 46 West
Suite C107
Fairfield, NJ 07004                                     24591    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                         $488,931.00                                                $488,931.00
Hodgson, Victoria
4131 Old Trace Rd
Palo Alto, CA 93406                                     24592    10/3/2020        24 Hour Fitness USA, Inc.                        $279.99                                                                                            $279.99



                                                                                                         Page 1443 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1444 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Buzhduga, Petr
PO Box 2785
Clackamas , OR 97015                            24593    10/3/2020     24 Hour Fitness Worldwide, Inc.                                         $4,000.00                                                                    $4,000.00
Dao, Joseph
P O Box 1361
El Cerrito, CA 94530                            24594    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Stevenson, Lance C
2250 Queensland Court
Thousand Oaks, CA 91360‐1954                    24595    10/5/2020        24 Hour Fitness USA, Inc.                        $199.08                                                                                            $199.08
Estrada, Maggie
57 Demarest Rd
Paramus, NJ 07652                               24596    10/2/2020     24 Hour Fitness Worldwide, Inc.                   $1,584.00                                                                                          $1,584.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                            24597    10/2/2020      24 Hour Fitness Holdings LLC                     $2,627.00                                                                                          $2,627.00
Geringer, Crystal
7605 Mexico Way
Buena Park, CA 90620                            24598    10/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Roberson, Barbara
1814 Arapaho Trail
Mesquite, TX 75149                              24599    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $1,200.00                                                                    $1,200.00
Bohde, Laura
55 Appert Terrace
Mahwah, NJ 07430                                24600    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $649.00                                                                      $649.00
Moffitt, Candace
4656 St. Francis Ave. #213
Dallas , TX 75227                               24601    10/8/2020        24 Hour Fitness USA, Inc.                        $382.84                                                                                            $382.84
Berndt, Dorothy Jeanne
636 24th Place
Hermosa Beach, CA 90254                         24602    10/2/2020     24 Hour Fitness Worldwide, Inc.                     $920.00                                                                                            $920.00
Williams, Melinda
4904 Yuba Ct.
Carmichael , CA 95608                           24603    10/2/2020    24 Hour Fitness United States, Inc.                  $950.00                                                                                            $950.00
Wilson, Claire
106 Maxine Drive
Pleasant Hill, CA 94523                         24604    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Haughin, Darlene B
2800 American River Dr.
Sacramento, CA 95864                            24605    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Hurley, Seyson C.
5628 Broadway
Sacramento, CA 95820                            24606    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Hines Interests Limited Partnership
c/o Kari Aycock
2033 N. Main Street, Suite 210
Walnut Creek, CA 94596                          24607    10/2/2020        24 Hour Fitness USA, Inc.                  $1,360,154.49                                                                                      $1,360,154.49
Huang, Yaping
4000 Barranca Parkway #250
Irvine , CA 92604                               24608    10/2/2020      24 Hour Fitness Holdings LLC                     $6,743.76                                                                                          $6,743.76
Eiser, Tiana
7001 Old Redmond Rd #G327
Redmond, WA 98052                               24609    10/6/2020    24 Hour Fitness United States, Inc.                   $49.99                                                                                             $49.99



                                                                                                 Page 1444 of 1495
                                               Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1445 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                Current General                                             Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                      Amount
Ko, Mi Hwa
350 S. Via El Modena #4
Orange, CA 92869                                  24610    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $69.43                                                                                          $69.43
Yu, Angie
310 Santa Ynez Way
Sacramento, CA 95816                              24611    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,235.00                                                                                       $1,235.00
CSRA 5901 Golden Triangle Master Lessee, LLC
Munsch Hardt Kopf & Harr, P.C.
Kevin M. Lippman, Esq.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                  24612    10/2/2020    24 Hour Fitness United States, Inc.            $1,419,767.30                                                                                   $1,419,767.30
De Anda, Cruz Alicia Leyva
7675 Central Ave
Lemon Grove, CA 91945                             24613    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Cecuk, Bill
4816 NE 65th
Seattle , WA 98115                                24614    10/5/2020              RS FIT NW LLC                              $500.00                                                                                         $500.00
225 5th Avenue (NY), LLC
c/o Kutak Rock LLP
Attn: Lisa M. Peters, Esq.
1650 Farnam Street
Omaha, NE 68102                                   24615    10/2/2020        24 Hour Fitness USA, Inc.                  $4,804,049.19                                                             $162,489.57           $4,966,538.76
Pihl, Alexandra
5472 Meadow Circle
Huntington Beach, CA 92649                        24616    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $425.00                                                                                         $425.00
Wong, Ashley
7646 Palmilla Drive #17
San Diego, CA 92122                               24617    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                         $699.99
Mannar, Sharendran
3566 Dickenson Cmn.
Fremont, CA 94538                                 24618    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $187.96                                                                                         $187.96
Ramirez, Frank
709 Moby Dick Lane
Oxnard, CA 93030                                  24619    10/6/2020     24 Hour Fitness Worldwide, Inc.                                        $200.00                                                                      $200.00
Kostrinsky, Robert
12460 Woodhall Way
Tustin, CA 92782                                  24620    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Fife, Meghan
10 Cottonwood Lane
Seal Beach, CA 90740                              24621    10/4/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                          $99.99
Pallasch, Tina Louise
223 105th ST SE, Apt. 2
Everett, WA 98208                                 24622    10/2/2020    24 Hour Fitness United States, Inc.                   $43.91                                                                                          $43.91
LIN, Jimmy
15 Calle Del Mar
Pomona, CA 91766                                  24623    10/3/2020    24 Hour Fitness United States, Inc.                  $429.00                                                                                         $429.00
Macias, Angeles
1936 Colt Dr.
Stockton, CA 95209                                24624    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,512.00                                                                                       $1,512.00
Wisniewski, Michael
307 Waterford Oak Drive
Lake Dallas, TX 75065                             24625    10/5/2020        24 Hour Fitness USA, Inc.                        $350.00                              $349.99                                                    $699.99



                                                                                                   Page 1445 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                  Filed 10/21/20                 Page 1446 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                                Current General                                              Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                      Unsecured Claim                                               Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                    Amount                                                       Amount
Burke , Anne F.
P.O. Box 170544
Boston, MA 02117                                 24626    10/2/2020     24 Hour Fitness Worldwide, Inc.                       $57.73                                                                                           $57.73
Porter, James B.
4041 Soquel Dr. 162
Soquel, CA 95073                                 24627    10/2/2020     24 Hour Fitness Worldwide, Inc.                                          $300.00                                                                      $300.00
Vora, Harshit
1800 Armand Dr
Milpitas,, CA 95035                              24628    10/3/2020     24 Hour Fitness Worldwide, Inc.                       $50.00                                                                                           $50.00
Liu, Fang
397 Rudyard Dr.
Milpitas, CA 95035                               24629    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $799.00                                                                                          $799.00
Foley, Jane
308 Kaikea St
Kihei , HI 96753                                 24630    10/3/2020     24 Hour Fitness Worldwide, Inc.                    $1,470.00                                                                                        $1,470.00
McGihon, Phyllis
2901 Heather Rd.
Long Beach, CA 90815                             24631    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $125.00                                                                                          $125.00
RHET Florin, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067‐2915                       24632    10/2/2020        24 Hour Fitness USA, Inc.                    $1,715,696.75                                                              $98,807.93           $1,814,504.68
BUCHMAN, JOEL
2179 TULANE AVE
LONG BEACH, CA 90815                             24633    10/3/2020    24 Hour Fitness United States, Inc.                 $1,560.00                                                                                        $1,560.00
Brazos TC South ‐ Partnership D, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W Sam Houston Pkwy N
Suite 200
Houston, TX 77040                                24634    10/5/2020        24 Hour Fitness USA, Inc.                    $1,924,018.69                                                                                   $1,924,018.69
Crawford, Charles W
4262 Nando Ct
Castro Valley, CA 94546                          24635    10/2/2020     24 Hour Fitness Worldwide, Inc.                    $2,500.00                                                                                        $2,500.00
FU, JAY
40454 SEVILLE CT.
FREMONT, CA 94539                                24636    10/7/2020     24 Hour Fitness Worldwide, Inc.                      $333.49                                                                                          $333.49
Valencia, Gabriela
1021 Sibley St. Apt. C
Folsom, CA 95630                                 24637    10/3/2020        24 Hour Fitness USA, Inc.                         $499.87                                                                                          $499.87
Torabi, Sahmon
1920 Ocean Ave Apt 3G
San Francisco, CA 94127                          24638    10/4/2020     24 Hour Fitness Worldwide, Inc.                                          $429.99                                                                      $429.99
Fowler, Shawn
                                                 24639    10/3/2020     24 Hour Fitness Worldwide, Inc.                    $3,000.00                                                                                        $3,000.00
Huang, Yaping
4000 Barrana Parkway #250
Irvine, CA 92604                                 24640    10/2/2020           RS FIT Holdings LLC                          $6,743.76                                                                                        $6,743.76
Albee Properties, LLC
4533 Macarthur Blvd, #926
Newport Beach, CA 92660                          24641    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $58,783.39                                                                                       $58,783.39



                                                                                                    Page 1446 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1447 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Ramoran‐Quemado, Leilani
114 Eulu St
Wailuku, HI 96793                              24642    10/3/2020    24 Hour Fitness Worldwide, Inc.                     $52.04                                                                                             $52.04
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                              24643    10/5/2020     24 Hour Fitness Holdings LLC                      $636.35                                                                                            $636.35
Crane, Bruce
2920 Ave R #267
Brooklyn, NY 11229                             24644    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $144.00                                                                                            $144.00
Frazier, Denise
1837 Willowhurst Road
Cleveland, OH 44112                            24645    10/5/2020       24 Hour Fitness USA, Inc.                   $913,949.76            $13,650.00                                                                  $927,599.76
Carrillo, Susan
223 Dawnridge Rd.
Roseville, CA 95678                            24646    10/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
LoCoco, Pamela
2209 Sunlit Ann Drive
Santa Rosa, CA 95403                           24647    10/7/2020       24 Hour Fitness USA, Inc.                       $634.69                                                                                            $634.69
Guitron, Ramon
775 6th Ave.
Redwood City, CA 94063                         24648    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $796.96                                                                                            $796.96
Jemison, Jessica
303 Kenyon St NW
Apt 2A
Olympia, WA 98502                              24649    10/8/2020    24 Hour Fitness Worldwide, Inc.                     $55.43                                                                                             $55.43
Ayyalasomayajula, Venkata S
1434 Fallen Leaf Dr
Livermore, CA 94551                            24650    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                            $699.00
Freeman, Joann
625 Oak Street
Laguna Beach, CA 92651                         24651    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $3,025.00                                                                    $3,025.00
Garg, Dinesh
1261 Moulton Drive
Milpitas, CA 95035                             24652    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Houman, Nova
2807 Prairie Ct
Wylie, TX 75098                                24653    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $7,200.00                                                                                          $7,200.00
FIT (CO) QRS 15‐59, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                             24654    10/2/2020       24 Hour Fitness USA, Inc.                                                         $3,433,033.87                                              $3,433,033.87
LAKHA Properties ‐ Temecula TC, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles,, CA 90067‐2915                    24655    10/2/2020       24 Hour Fitness USA, Inc.                 $1,402,445.15                                                                   $3,186.51          $1,405,631.66
Tri Cities Harriman LLC
Jeff Carruth
Weycer Kaplan Pulaski Zuber PC
11 Greenway Plaza Suite 1100
Houston, TX 77046                              24656    10/2/2020       24 Hour Fitness USA, Inc.                    $34,812.00                                                                 $84,337.81             $119,149.81


                                                                                              Page 1447 of 1495
                                              Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1448 of 1495
                                                                                                     Claim Register
                                                                                         In re 24 Hour Fitness Worldwide, Inc.
                                                                                                   Case No. 20‐11558

                                                                                                               Current General                                             Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                   Amount                                                      Amount
Pavillion West, Ltd.
Ms. Lou B. Cagle
1221 West Campbell Rd., Ste. 221
Richardson, TX 75080                             24657    10/2/2020        24 Hour Fitness USA, Inc.                    $796,299.20                                                                                     $796,299.20
Yamada, Miyuki
2039 Lynbrook Ave
Hacienda Heights, CA 91745                       24658    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $98.00                                                                                          $98.00
Ocean Ranch II, LLC
c/o Shea Properties, Senior VP
Asset Management
130 Vantis, Suite 200
Aliso Viejo, CA 92656                            24659    10/2/2020        24 Hour Fitness USA, Inc.                    $708,378.09                                                                                     $708,378.09
Hyper Ince, Inc.
Rutan & Tucker, LLP
c/o Ashley M. Teesdale
18575 Jamboree Rd., Ste. 900
Irvine, CA 92612                                 24660    10/2/2020        24 Hour Fitness USA, Inc.                    $550,307.50                                                                                     $550,307.50
Lee, Chia‐Ning
19412 SE 9th Cir
Camas, WA 98607                                  24661    10/2/2020        24 Hour Fitness USA, Inc.                        $180.00                                                                                         $180.00
Jain, Manish
1252 Columbus Drive
Milpitas, CA 95035                               24662    10/2/2020        24 Hour Fitness USA, Inc.                        $137.96                                                                                         $137.96
Medvei, Adrien
3055 Wilshire Blvd.
Ste 900
Los Angeles, CA 90010                            24663    10/2/2020        24 Hour Fitness USA, Inc.                                           $429.99                                                                      $429.99
Thompson, Bradley I
851 Village Drive
Milliken, CO 80543                               24664    10/2/2020    24 Hour Fitness United States, Inc.                                   $3,321.36                                                                    $3,321.36
Skillman, Charmaine
11304 Bellows Falls Ave
Austin, TX 78748                                 24665    10/2/2020    24 Hour Fitness United States, Inc.                  $900.00                                                                                         $900.00
Kannan, Shivasankari
34125 Chamberlain Ter
Fremont, CA 94555                                24666    10/2/2020    24 Hour Fitness United States, Inc.                $1,541.00                                                                                       $1,541.00
Lane, Christine E and James
22874 Teil Glen Road
Wildomar, CA 92595                               24667    10/2/2020    24 Hour Fitness United States, Inc.                  $267.00                                                                                         $267.00
Aghishian, Marissa
c/o Southern California Labor Law Group, PC
1875 Century Park East
Suite 480
Los Angeles, CA 90067                            24668    10/2/2020    24 Hour Fitness United States, Inc.            $2,000,000.00                                                                                   $2,000,000.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                             24669    10/2/2020    24 Hour Fitness United States, Inc.                $2,627.00                                                                                       $2,627.00
Zhang, Yawen
981 Mooney Dr.
Monterey Park, CA 91755                          24670    10/2/2020        24 Hour Fitness USA, Inc.                      $4,300.00                                                                                       $4,300.00




                                                                                                  Page 1448 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1449 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Southglenn Property Holdings, LLC
Brownstein Hyatt Farber Schreck, LLP
Attn: Amalia Sax‐Bolder
410 Seventeenth Street, Suite 2200
Denver, CO 80202                                24671    10/2/2020        24 Hour Fitness USA, Inc.                  $2,126,239.00                                                                                   $2,126,239.00
Jingwen Li
1774 Palmerston Circle
Ocoee, FL 34761                                 24672    10/2/2020        24 Hour Fitness USA, Inc.                        $313.04                                                                                         $313.04
Kimco Lake Prairie TC, L.P.
Craig Wolfe, Esq
Morgan Lewis & Bockius LLP
101 Park Avenue
New Hyde Park, NY 10178                         24673    10/2/2020        24 Hour Fitness USA, Inc.                    $291,257.83                                                              $74,116.89             $365,374.72
Kimco East Bank 689, Inc.
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10178                              24674    10/2/2020        24 Hour Fitness USA, Inc.                    $619,765.32                                                              $18,361.67             $638,126.99
Kimco Riverview LLC
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10179                              24675    10/2/2020        24 Hour Fitness USA, Inc.                    $298,338.67                                                             $128,995.92             $427,334.59
Kimzay of Florida, Inc.
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10178                              24676    10/2/2020        24 Hour Fitness USA, Inc.                  $2,592,529.87                                                              $39,663.33           $2,632,193.20
KIR Vista Balboa L.P.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                              24677    10/2/2020        24 Hour Fitness USA, Inc.                    $437,501.75                                                             $391,457.94             $828,959.69
Shubh Solutions LLC
10225 Barnes Canyon Rd., Ste A206
San Diego , CA 92121                            24678    10/2/2020        24 Hour Fitness USA, Inc.                     $67,064.00                                                                                      $67,064.00
Urbanczyk, Brian
19 Poplar Hill Pl
Spring, TX 77381                                24679    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $204.61                                                                                         $204.61
Pan Pacific (Bel Air Village) LLC
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                              24680    10/2/2020        24 Hour Fitness USA, Inc.                    $198,667.36                                                             $126,843.27             $325,510.63
Santee Trolley Square 991 LP
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                              24681    10/2/2020        24 Hour Fitness USA, Inc.                    $362,117.71                                                             $351,846.13             $713,963.84
Scheingold, Edward
1949 Meadow Road
Walnut Creek, CA 94595                          24682    10/5/2020    24 Hour Fitness United States, Inc.                  $149.00                                                                                         $149.00



                                                                                                 Page 1449 of 1495
                                                      Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1450 of 1495
                                                                                                           Claim Register
                                                                                               In re 24 Hour Fitness Worldwide, Inc.
                                                                                                         Case No. 20‐11558

                                                                                                                     Current General                                                Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address              Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                         Amount                                                         Amount
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                                         24683    10/2/2020       24 Hour Fitness USA, Inc.                            $0.00                          $277,359.14                                                $277,359.14
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                                  24684    10/2/2020       24 Hour Fitness USA, Inc.                   $100,000.00                                                                                        $100,000.00
Lee, Jenny
771 Arguello Drive
San Leandro, CA 94578                                    24685    10/2/2020       24 Hour Fitness USA, Inc.                       $390.00                                                                                            $390.00
Lane, Carole
474 Hillway Drive
Vista, CA 92084‐6342                                     24686    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $7,129.77                                                                                          $7,129.77
Hubbard, John
1989 S 2100 E Unit B
Salt Lake City, UT 84108                                 24687    10/2/2020       24 Hour Fitness USA, Inc.                       $108.00                                                                                            $108.00
CSRA 5901 Golden Triangle Master Lessee, LLC
Kevin M. Lippman, Esq.
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                         24688    10/2/2020       24 Hour Fitness USA, Inc.                 $1,419,767.30                                                                                      $1,419,767.30
Hulbert, Robin
115 Mariner Driver
Vallejo, CA 94591                                        24689    10/2/2020       24 Hour Fitness USA, Inc.                        $81.98                                                                                             $81.98
Mann Enterprises, Inc
Procopio, Hargreaves & Savitch LLP
c/o Gerald P. Kennedy
525 B Street, Suite 2200
San Diego, CA 92101                                      24690    10/2/2020       24 Hour Fitness USA, Inc.                   $344,232.87                                                                                        $344,232.87
Whitwood 1768, Inc.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                                       24691    10/2/2020       24 Hour Fitness USA, Inc.                   $181,933.75                                                                $195,315.59             $377,249.34
ABP Pearl Highlands LLC and A&B Pearl Highlands LLC
Cades Schutte LLP
Attn: Theodore D.C. Young
1000 Bishop Street
Suite 1200
Honolulu, HI 96813                                       24692    10/2/2020       24 Hour Fitness USA, Inc.                   $125,909.36                                                                $125,909.36             $251,818.72
Spring Shopping Center, LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier, CA 90602                                       24693    10/2/2020       24 Hour Fitness USA, Inc.                   $483,025.96                                                                                        $483,025.96
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles,, CA 90013                                   24694    10/2/2020       24 Hour Fitness USA, Inc.                   $250,413.65                                                                                        $250,413.65




                                                                                                        Page 1450 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1451 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Metroplex Plaza, L.P.
Ian S. Landsberg/Sklar Kirsh, LLP
1880 Century Park East
Suite 300
Los Angeles, CA 90067                           24695    10/2/2020       24 Hour Fitness USA, Inc.                 $1,232,572.80                                                                                   $1,232,572.80
Adkins, Gerald
6114 Tenton Park Ln
Houston, TX 77092                               24696    10/2/2020       24 Hour Fitness USA, Inc.                       $101.74                                                                                         $101.74
Ye, Qing
2 Forshee Circle
Montvale, NJ 07645                              24697    10/2/2020       24 Hour Fitness USA, Inc.                       $249.96                                                                                         $249.96
Rogers, Therese L.
Gary Lowell Rogers
107 Cottonwood Circle
Rolling Hills Estates, CA 90274                 24698    10/2/2020       24 Hour Fitness USA, Inc.                        $53.00                                                                                          $53.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                            24699    10/2/2020       24 Hour Fitness USA, Inc.                     $2,627.00                                                                                       $2,627.00
Yogel, Shachar
4773 Longshot Dr.
Las Vegas, NV 89122                             24700    10/2/2020       24 Hour Fitness USA, Inc.                     $3,696.00                                                                                       $3,696.00
Lahooti, Mary
22269 Erwin St
Woodland Hills, CA 91367                        24701    10/2/2020       24 Hour Fitness USA, Inc.                                          $500.00                                                                      $500.00
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                               24702    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $10,137.02                                                                                      $10,137.02
Jenkins, Russ C
PO Box 120486
San Diego, CA 92112                             24703    10/2/2020       24 Hour Fitness USA, Inc.                                        $1,639.00                                                                    $1,639.00
Long, Kenneth
606 Narcissus Ave
Corona del Mar, CA 92625‐2417                   24704    10/2/2020       24 Hour Fitness USA, Inc.                     $3,079.89                                                                                       $3,079.89
MGP XI‐GPI Laurel Plaza, LLC
Greenberg Traurig, LLP
David M. Guess
18565 Jamboree Road, Suite 500
Irvine, CA 92612                                24705    10/2/2020       24 Hour Fitness USA, Inc.                   $705,893.50                                                             $246,710.15             $952,603.65
Altenau, Jane H.
840 Margaret Lane
Walnut, CA 91789                                24706    10/2/2020       24 Hour Fitness USA, Inc.                     $1,120.00                                                                                       $1,120.00
Wells, Barbara
5505 SE Malden Street
Portland, OR 97206                              24707    10/2/2020       24 Hour Fitness USA, Inc.                        $42.99                                                                                          $42.99
Felton‐Edwards, Angel
365 East Grand Ave. Unit #10
Rahway, NJ 07065                                24708    10/2/2020       24 Hour Fitness USA, Inc.                       $437.10                                                                                         $437.10
Posey, Cheryl
P.O. Box 7953
Redlands , CA 92375                             24709    10/8/2020    24 Hour Fitness Worldwide, Inc.                     $65.64                                                                                          $65.64
Nguyen, Helen
3484 Lisbon Dr
San Jose, CA 95132                              24710    10/2/2020       24 Hour Fitness USA, Inc.                     $3,042.71                                                                                       $3,042.71


                                                                                               Page 1451 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1452 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                              Current 503(b)(9)
                                                                                                                                   Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                    Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                       Amount
Yoshino, Rhoda M.
1495 Ala Aolani St.
Honolulu, HI 96819                              24711    10/2/2020       24 Hour Fitness USA, Inc.                       $628.18                                                                                          $628.18
Burgess, Benjamin F.
2805 Lariat Lane
Walnut Creek, CA 94596‐6614                     24712    10/2/2020       24 Hour Fitness USA, Inc.                        $94.00                                                                                           $94.00
Sutorius, Andrew
19121 112th Ave NE Apt. 102
Bothell , WA 98011                              24713    10/8/2020    24 Hour Fitness Worldwide, Inc.                  $1,086.60               $0.00                                                                    $1,086.60
Johnson, Gwendolyn
1400 N.W. 54th Street Apt 722
Miami, FL 33142                                 24714    10/2/2020       24 Hour Fitness USA, Inc.                   $366,523.68                                                                                      $366,523.68
DELGADO, ARACELI
10987 COCHRAN AVE
RIVERSIDE, CA 92505                             24715    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                          $350.00
Beaupierre, Elsie
550 Hart Street Apt 2R
Brooklyn, NY 11221                              24716    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $195.00                                                                                          $195.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                                24717    10/2/2020       24 Hour Fitness USA, Inc.                     $6,743.76                                                                                        $6,743.76
Antelope Marketplace Station LLC
c/o Robert F. Myers, COO
11501 Northlake Drive
Cincinnati, OH 45249                            24718    10/2/2020       24 Hour Fitness USA, Inc.                   $510,671.40                                                                                      $510,671.40
Freitas, Kathleen
1572 Surrey Drive
Santa Rosa, CA 95401‐6033                       24719    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.00                                                                                          $699.00
LoCoco, John
7721 Melody Drive
Rohnert Park, CA 94928                          24720    10/2/2020       24 Hour Fitness USA, Inc.                       $510.00                                                                                          $510.00
Labib, Brenda
Bursor & Fisher, P.A.
1990 North California Blvd. Suite 940
Walnut Creek, CA 94596                          24721    10/2/2020       24 Hour Fitness USA, Inc.                        $46.99                                                                                           $46.99
Jarrett, Ryan o/b/o Aiyanna
Zebersky Payne Shaw Lewenz, LLP
c/o Michael Lewenz, Esq.
110 SE 6th Street, Suite 2150
Fort Lauderdale, FL 33301                       24722    10/2/2020       24 Hour Fitness USA, Inc.                   $300,000.00                                                                                      $300,000.00
Collicott II, Roger
4760 Northmore Place
Oceanside, CA 92056                             24723    10/5/2020    24 Hour Fitness Worldwide, Inc.                                                                             $150.00                                 $150.00
Han, Yun
637 Hildebrand Cir
Folsom, CA 95630                                24724    10/2/2020       24 Hour Fitness USA, Inc.                       $400.00                                                                                          $400.00
Levitan, Michael
34 Hillside Ave Apt 2E
New York, NY 10040                              24725    10/2/2020           24 New York LLC                          $17,160.00                                                                                       $17,160.00
Simmons, Natalie
300 Parker Ave
Apt 2
Hackensack, NJ 07601                            24726    10/2/2020       24 Hour Fitness USA, Inc.                        $45.00                                                                                           $45.00


                                                                                               Page 1452 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                   Filed 10/21/20               Page 1453 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                             Current General                                            Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                       Unsecured Claim                                             Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                     Amount
Lin, Katheryne
2301 Humboldt St Apt. 326
Los Angeles, CA 90031                          24727    10/1/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                          $429.99
ZHANG, XUAN
939 W MABLE AVE #B
MONTEREY PARK, CA 91754                        24728    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $369.00                                                                                          $369.00
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway, Ste 500
Valley Stream, NY 11581                        24729    10/2/2020           24 New York LLC                          $100,000.00                                                                                     $100,000.00
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024‐0671                     24730    10/2/2020          RS FIT Holdings LLC                                              $429.99                                                                      $429.99
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                           24731    10/2/2020     24 Hour Fitness Holdings LLC                     $1,065.00                                                                                       $1,065.00
Inglett, Ann Hue
8265 Johnson Lane
Granite Bay, CA 95746                          24732    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00
Smith, Stephen
414 29th Ave E
Seattle, WA 98112                              24733    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $616.56                                                                                          $616.56
Villafuerte, Jonathan
3349 43rd St.
San Diego, CA 92105                            24734    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $220.00                                                                                          $220.00
Hudson, Jens
17791 Norwood Park Pl
Tustin, CA 92780‐2125                          24735    10/6/2020       24 Hour Fitness USA, Inc.                     $32,049.00                                                                                      $32,049.00
Orange Center Tower Owner LLC
c/o Sheppard Mullin Richter & Hampton LLP
Attn: Pam Westhoff
333 South Hope Street
Los Angeles, CA 90071                          24736    10/2/2020       24 Hour Fitness USA, Inc.                    $285,109.56                                                             $318,537.88             $603,647.44
Hodge, Lateese
908 Royal St. Apt. D
Annapolis, MD 21401                            24737    10/9/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                          $100.00
Gibbons, Jennifer
56 Hazel Court
Brooklyn, NY 11229                             24738    10/2/2020           24 New York LLC                            $2,300.00                                                                                       $2,300.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                               24739    10/2/2020           24 New York LLC                            $6,743.76                                                                                       $6,743.76
Rzempoluch, Lindsey
84 Crestwood Blvd
Farmingdale, NY 11735                          24740    10/2/2020           24 New York LLC                             $131.97                                                                                          $131.97
Bilett, Jane L.
1011 S. Valentia St.
Unit 150
Denver , CO 80247                              24741    10/2/2020            24 Denver LLC                               $15.15                                                                                           $15.15
Ma, Diya
707 Continental Cir, Apt 1113
Mountain View, CA 94040                        24742    10/3/2020       24 Hour Fitness USA, Inc.                       $499.92                                                                                          $499.92



                                                                                                 Page 1453 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1454 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Dooley Jr., Richard N
977 Country Glen Ln
Brentwood, CA 94513                             24743    10/3/2020        24 Hour Fitness USA, Inc.                                            $4,900.00                                                                    $4,900.00
Singh, Amritpal
1799 S. Dayton St
Apt #314
Denver, CO 80247                                24744    10/2/2020              24 Denver LLC                           $35,000.00                                                                                         $35,000.00
Taniguchi, Kirk H.
4063 Keanu Street
Honolulu, HI 96816                              24745    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $102.48                                                                                            $102.48
Wong, Ashley Jo
7646 Palmilla Drive #17
San Diego, CA 92122                             24746    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                                24747    8/20/2020    24 Hour Fitness United States, Inc.            $1,146,500.55                                                                                      $1,146,500.55
Kron, Mark
1886 San Pedro Ave.
Berkeley, CA 94707                              24748    10/2/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Chou, Abby
9105 Broadway
Temple City, CA 91780                           24749    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $99.99                                                                                             $99.99
Tonge, Rashmi
1595 Stilson Ave SE
North Bend, WA 98045                            24750    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Magallano, Remulus
21006 Reynolds Dr. #7
Torrance, CA 90503                              24751    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Vali, Nadeah I.
601 Aquarius Lane
Foster City, CA 94404                           24752    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Kang, Jeniffer
11302 Lucas Street
Cerritos, CA 90703                              24753    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
Washington, William Terry
25649 Spring Drive
Hayward, CA 94542                               24754    10/2/2020           24 San Francisco LLC                        $3,600.00                                                                                          $3,600.00
Ryan, Kristine
No Address Provided
                                                24755    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $48.00                                                                                             $48.00
Robles, Jack
1400 Mathias Place
Rohnert Park, CA 94928                          24756    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Nauage, Tonu
2008 Miracle Lane
Falls Church, VA 22043                          24757    10/3/2020     24 Hour Fitness Worldwide, Inc.                                           $385.70                              $385.70                                 $771.40
Jackson, Nichelle
12 Dalehurst Court
Sacramento, CA 95835                            24758    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Garber, Judy
26210 Paolino Place
Valencia, CA 91355                              24759    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $144.00                                                                                            $144.00


                                                                                                 Page 1454 of 1495
                                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1455 of 1495
                                                                                                                  Claim Register
                                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                Case No. 20‐11558

                                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                Amount                                                      Amount
Gilpin, Ashley
                                                              24760    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                       $3,000.00
Ross, Marilyn
6500 E Russell Rd #309
Las Vegas, NV 89122                                           24761    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Cordell, Audrey
4855 Bella Pacific Row #123
San Diego, CA 92109                                           24762    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $645.00                                                                                         $645.00
Danich, Michael S
1870 27th Ave.
San Francisco, CA 94122                                       24763    10/3/2020     24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Hakimi, Parwana
1227 GWERDER ST.
Tracy, CA 95377                                               24764    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $214.50                                                                                         $214.50
Lim, Daisy
13656 Ramona Parkway
Baldwin Park, CA 91706                                        24765    10/7/2020    24 Hour Fitness United States, Inc.                                                                           $88.04                                  $88.04
Moniz, Craig
610 Grove Place
Glendale, CA 91206                                            24766    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $20.52                                                                                          $20.52
Rae, Rochelle
3803 Eclipse Dr.
Palmdale, CA 93550                                            24767    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
Burgess, Brian
2292 Adrienne Drive
Corona, CA 92882                                              24768    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
(Reginald Boatwright, father, 21201 Kittridge St. #10410
Woodland Hills, CA 91303); R.B.J. a minor c, Reginald
Boatwright; M.B. a minor child
Anthony J. Crawford, Esq.
Anthony Crawford & Associates
2945 Townsgate Road, Suite 200
Westlake Village, CA 91361                                    24769    10/7/2020        24 Hour Fitness USA, Inc.                    $300,000.00                                                                                     $300,000.00
JOYNER, MARIA
1239 Temple Drive
Pacheco, CA 94553                                             24770    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $198.00                                                                                         $198.00
Verdeja, Melissa
mels.email@yahoo.com
                                                              24771    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00
COFFEY, PAMELA B.
15 PLUMERIA
IRVINE, CA 92620                                              24772    10/7/2020     24 Hour Fitness Worldwide, Inc.                                        $860.00                                                                      $860.00
FERNANDEZ, CHRISTINA C.
298 MERRITT AVENUE
BERGENFIELD, NJ 07621                                         24773    10/7/2020        24 Hour Fitness USA, Inc.                         $52.89                                                                                          $52.89
EDCO WASTE & RECYCLING SERVICES, INC.
P.O. BOX 5488
BUENA PARK, CA 90622‐5488                                     24774    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $282.67                                                                                         $282.67
Browe, Jeffrey
6218 Cordoba Court
Long Beach, CA 90803                                          24775    10/3/2020     24 Hour Fitness Worldwide, Inc.                      $65.50                                                                                          $65.50
allen, judy
3286 rushing waters place
las vegas, nv 89135                                           24776    10/3/2020     24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                         $100.00

                                                                                                               Page 1455 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1456 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Suniga, Michael
2213 Sandpiper Rd
Bakersfield, CA 93309                           24777    10/2/2020       24 Hour Fitness USA, Inc.                       $699.99                                                                                         $699.99
Kang, Brian
11302 Lucas Street
Cerritos, CA 90703                              24778    10/3/2020    24 Hour Fitness Worldwide, Inc.                    $750.00                                                                                         $750.00
Fife, Meghan
10 Cottonwood Lane
Seal Beach, CA 90740                            24779    10/4/2020    24 Hour Fitness Worldwide, Inc.                     $99.99                                                                                          $99.99
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                   24780    10/4/2020       24 Hour Fitness USA, Inc.                    $52,635.76                                                                                      $52,635.76
Gist, Gail
775 Lafayette Avenue, Apt 5F
Brooklyn, NY 11221                              24781    10/2/2020    24 Hour Fitness Worldwide, Inc.                    $300.00                                                                                         $300.00
Westrich, Karen
24452 Overlake Dr
Lake Forest, CA 92639                           24782    10/7/2020    24 Hour Fitness Worldwide, Inc.                                       $500.00                                                                      $500.00
Hunter, Ronda
2211 Silver Holly Ln
Richardson, TX 75082                            24783    10/4/2020    24 Hour Fitness Worldwide, Inc.                     $79.43                                                                                          $79.43
DuBow, Hannah
11020 Hesby St. #117
North Hollywood, CA 91601                       24784    10/4/2020    24 Hour Fitness Worldwide, Inc.                  $1,500.00                                                                                       $1,500.00
Lekeleh, Getachew
12215 Walter Vaughn Dr.
Manor, TX 78653                                 24785    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $700.00                                                                                         $700.00
Manyam, Vijay
6800 Chalk Hill Dr
Austin, TX 78759                                24786    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $241.30                                                                                         $241.30
Parekh, Seema
6800 Chalk Hill Dr
Austin, TX 78759                                24787    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $175.32                                                                                         $175.32
Xu, Michael
19 E. Live Oak Ave. Suite N
Arcadia, CA 91006                               24788    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
NARAYAN, VINAY
1361 MERRY LOOP
MILPITAS, CA 95035                              24789    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                         $699.99
Villarroel, Luis
1270 E 18th Street
Apt 2H
Brooklyn, NY 11230                              24790    10/4/2020    24 Hour Fitness Worldwide, Inc.                    $287.38                                                                                         $287.38
Chafe, Heidi
7141 Sleeping Bear Trail
Littleton, CO 80125                             24791    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                         $100.00
Siapno, Jacqueline
P.O. Box 371133
Montara, CA 94037                               24792    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                          $99.00
Ebert, John
108 D Compton Circle
San Ramon, CA 94583                             24793    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $41.00                                                                                          $41.00



                                                                                               Page 1456 of 1495
                                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1457 of 1495
                                                                                                                   Claim Register
                                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                                 Case No. 20‐11558

                                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                                 Amount                                                      Amount
MAISONET, OMARA
2126 BENSON AVE APT 1E
BROOKLYN, NY 11214                                             24794    10/7/2020     24 Hour Fitness Worldwide, Inc.                                        $380.00                                                                      $380.00
Brogdon, Joshua
736 E Meadowbrook Ave.
Orange, CA 92865                                               24795    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $58.88                                                                                          $58.88
Allen, Dezerae
42097 Humber Dr.
Temecula , CA 92591                                            24796    10/5/2020    24 Hour Fitness United States, Inc.                  $900.00                                                                                         $900.00
Law, Shae
2730 Walker Avenue
Camarillo, CA 93010                                            24797    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $36.25                                                                                          $36.25
Ortega, Miguel
26869 Gaither Way
Hayward, CA 94544                                              24798    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Kostrinsky, Robert
12460 Woodhall Way
Tustin, CA 92782                                               24799    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $41.99                                                                                          $41.99
Ross, Mitchell
27 Rockridge Road
Mount Vernon, NY 10552‐1207                                    24800    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $672.00                                                                                         $672.00
Surface, Jamie
14295 SW Patricia Ave
Hillsboro, OR 97123                                            24801    10/7/2020     24 Hour Fitness Worldwide, Inc.                                      $1,000.00                                                                    $1,000.00
Gordon, Ariel
52946 Timberview Road
North Fork, CA 93643                                           24802    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $996.00                                                                                         $996.00
Ross, Barbara
27 Rockridge Road
Mount Vernon, NY 10552‐1207                                    24803    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $672.00                                                                                         $672.00
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                                              24804    10/7/2020        24 Hour Fitness USA, Inc.                        $224.66                                                                                         $224.66
Serdio, Alfonso
15375 Lotus Cir
Chino Hills, CA 91709‐5868                                     24805    10/7/2020        24 Hour Fitness USA, Inc.                        $720.00                                                                                         $720.00
Morrison, Melissa
7992 Maiden Lane
Frisco, TX 75035                                               24806    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $244.51                                                                                         $244.51
Zong, Norman
13123 136th Ct NE
Kirkland, WA 98034                                             24807    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $85.78                                                                                          $85.78
Kassab, Christina
10202 Challenge Blvd
La Mesa, CA 91941                                              24808    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Campbell, Dunbar
5029 Savio Drive
Round Rock, TX 78665                                           24809    10/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Shawn M. Christianson, Esq.
Buchalter PC
55 2nd St., 17th Fl.
San Francisco, CA 94105                                        24810    10/5/2020        24 Hour Fitness USA, Inc.                    $732,307.00                                                                                     $732,307.00

                                                                                                                Page 1457 of 1495
                                                   Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1458 of 1495
                                                                                                          Claim Register
                                                                                              In re 24 Hour Fitness Worldwide, Inc.
                                                                                                        Case No. 20‐11558

                                                                                                                    Current General                                                Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                      Current Admin    Total Current Claim
                  Creditor Name and Address          Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                        Amount                                                         Amount
Bennett, Ann
296 16th Place #A
Costa Mesa, CA 92617                                  24811    10/5/2020     24 Hour Fitness Worldwide, Inc.                                         $1,205.00                            $1,205.00                               $2,410.00
Salter, Erik
50 Austin Ave Apt 537
Hayward, CA 94544                                     24812    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $525.00                                                                                            $525.00
Shin, Joon Won
1 W Palisades Blvd. APT A53
Palisades Park, NJ 07650                              24813    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                            $649.99
Pham, Quynh
351 N Mountain View
Santa Ana, CA 92704                                   24814    10/7/2020    24 Hour Fitness United States, Inc.                   $40.00                                                                                             $40.00
Ferneau, Justin
15114 Hornell St
Whittier, CA 90604                                    24815    10/5/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                            $500.00
Romero, Javier
1965 e. 114th St.
Los Angeles, CA 90059                                 24816    10/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
McCurry, Kathryn G
6816 NE 153rd Place B
Kenmore, WA 98028                                     24817    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $106.43                                                                                            $106.43
Kurimoto, Kevin
2968 E Walking Beam Place
Brea, CA 92821                                        24818    10/8/2020     24 Hour Fitness Worldwide, Inc.                   $2,470.00                                                                                          $2,470.00
Spoone, Samuel Mark
4833 Front Street
B405
Castle Rock, CO 80104                                 24819    10/7/2020              24 Denver LLC                                                    $408.00                                                                      $408.00
FERNANDEZ, BRIAN
298 MERRITT AVENUE
BERGENFIELD, NJ 07621                                 24820    10/7/2020        24 Hour Fitness USA, Inc.                         $52.89                                                                                             $52.89
Seaman, Beverly
19725 48th Ave W
APT. I‐1
Lynnwood, WA 98036                                    24821    10/5/2020     24 Hour Fitness Worldwide, Inc.                                            $55.24                                                                       $55.24
Fong, Henry
3468 Lisbon Drive
San Jose, CA 95132                                    24822    10/9/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                             $29.00
City of Sunrise, a Florida municipal corporation
City of Sunrise
Attn: Dep. City Attorney Thomas P. Moss
10770 W. Oakland Park Boulevard
Sunrise, FL 33351                                     24823    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,875.35                                                                                          $1,875.35
TINAJERO, JULIO
7541 MAGNOLIA ST
COMMERCE CITY, CO 80022                               24824    10/7/2020              24 Denver LLC                           $10,000.00                                                                                         $10,000.00
Bernard, Elizabeth
1565 Wessex Avenue
Los Altos, CA 94024                                   24825    10/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Verizon Business Global LLC
William M Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                                     24826    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $214,816.57                                                                                        $214,816.57


                                                                                                       Page 1458 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1459 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                 Current 503(b)(9)
                                                                                                                                       Current Priority    Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                        Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                          Amount
Ruan, Karen Aguirre
22038 Newkirk Ave
Carson, CA 90745                               24827    10/8/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                             $400.00
Blacano, Jr., Leopoldo O.
550 E Olive Ave. #D
Burbank, CA 91501                              24828    10/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
Galletta, Richard
917 Orchard Terrace
Linden,, NJ 07036                              24829    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                             $600.00
Gas, Mohamed
7501 24th Ave SW Apt 7, 20E
Seattle, WA 98106                              24830    10/7/2020        24 Hour Fitness USA, Inc.                         $40.00                                                                                              $40.00
Husnani, Shehzad
2314 S Corning St Apt 5
Los Angeles, CA 90034                          24831    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                             $900.00
Thompson, Joan T.
5628 Fieldston Rd.
Bronx, NY 10471                                24832    10/5/2020     24 Hour Fitness Worldwide, Inc.                                              $0.00                                                                        $0.00
Feinblatt, Stephen
1535 East 14 Street
Apt. 5K
Brooklyn, NY 11230                             24833    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $60.00                                                                                              $60.00
Green, Sara J.
6073 Golf View Crossing
Locust Grove, GA 30248                         24834    10/5/2020    24 Hour Fitness United States, Inc.                  $500.00                                                                                             $500.00
Lung, Shan‐Fan, Yin & Megan
11525 Marissa Way
Gold River, CA 95670                           24835    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $147.00                                                                                             $147.00
Koenig, Michael
2917 Castle Creek Dr
Little Elm, TX 75068                           24836    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                             $429.00
Hirano, Gordon
P.O. Box 182
Kahului, HI 96733                              24837    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,749.99                                                                                           $1,749.99
SAENGDARA, SOUPHAVADY
9942 50TH STREET
JURUPA VALLEY, CA 92509                        24838    10/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $0.00                                                      $0.00
Dear, Marshall
1730 Arkell Road
Walnut Creek, CA 94598                         24839    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                             $400.00
Crumrine, Christopher David
11020 W. 65th Way
Arvada, CO 80004                               24840    10/5/2020              24 Denver LLC                                                  $1,655.94                                                                     $1,655.94
Maldonado, Enrique
727 Pumehana St
Apt 301
Honolulu, HI 96826                             24841    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                             $300.00
Meade, John Francis
2253 Lake Crest Ct
Martinez, CA 94553                             24842    10/5/2020        24 Hour Fitness USA, Inc.                                                                                    $228.00                                 $228.00
Pence, Marc L.
5823 Woodrose Way
Livermore, CA 94551                            24843    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $228.00                                                                                             $228.00


                                                                                                Page 1459 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1460 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                             Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                      Amount
Verizon Business Global LLC
William M Vermett
22001 Loudoun County PKWY
Ashburn, VA 20147                             24844    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $216,435.84                                                                                     $216,435.84
Marte, Kayla
85‐15 139th, Apt 3k
Briarwood, NY 11345                           24845    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                         $400.00
Hickey, Tim C
151 Blaisdell Way
Fremont, CA 94536                             24846    10/8/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                          $99.00
GOTTFRIED, ARNOLD
5900 ARLINGTON AVENUE
APT 6K
BRONX, NY 10471                               24847    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                         $200.00
Garces, Carlos Daniel
60‐12 53 St
Maspeth, Queens, NY 11378                     24848    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $800.00                                                                                         $800.00
Sirko, Timothy
7021 Lyric Ave
Lancaster, CA 93536                           24849    10/5/2020     24 Hour Fitness Worldwide, Inc.            $250,000,000.00                                                                                 $250,000,000.00
Zueger, Misato
5697 S. Idaliast
Centennial, CO 80015                          24850    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $372.74                                                                                         $372.74
Weinblatt, Allan
3903 Nostrand Ave. 4L
Brooklyn, NY 11235                            24851    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $75.00                                                                                          $75.00
Parks, Dennis
608 Sheri Lane
Danville, CA 94526                            24852    10/8/2020        24 Hour Fitness USA, Inc.                        $150.00                                                                                         $150.00
Zarco, Eduardo
1700 Gateway Drive
Vallejo, CA 94589                             24853    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $365.00                                                                                         $365.00
Przybyla, Dennis
26 Blue Hill Road
Clifton, NJ 07013                             24854    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,288.53                                                                                       $1,288.53
VILLEGAS, SONYIA
15388 LANTERN LN
FONTANA, CA 92336                             24855    10/7/2020    24 Hour Fitness United States, Inc.                   $99.00                                                                                          $99.00
Lewis, Jestine
245 So. Serrano Ave. #117
Los Angeles, CA 90004                         24856    10/5/2020     24 Hour Fitness Worldwide, Inc.                                    $100,000.00                                                                  $100,000.00
Brown, Gail
712 West Mariposa Street
Altadena, CA 91001                            24857    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $7,200.00                                                                                       $7,200.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                             24858    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $636.35                                                                                         $636.35
Safar, Rosemary
5070 Clifton Way
Buena Park, CA 90621                          24859    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $730.00                              $730.00            $730.00                               $2,190.00
Caigoy, Geraldine
961 Bayfield Dr
San Dimas, CA 91773                           24860    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                         $215.00


                                                                                               Page 1460 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1461 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Parks, Maria Teresa
608 Sheri Lane
Danville, CA 94526                             24861    10/8/2020       24 Hour Fitness USA, Inc.                                             $300.00                                                                      $300.00
Damerji, Nader
10509 Caminito Rimini
San Diego, CA 92129                            24862    10/5/2020       24 Hour Fitness USA, Inc.                        $40.14                                                                                             $40.14
Serdio, Alfonso
15375 Lotus Cir
Chino Hills, CA 91709                          24863    10/7/2020       24 Hour Fitness USA, Inc.                       $720.00                                                                                            $720.00
Josefson, Ilya
177 E Der Mar Blvd
Apt 402
Pasadena, CA 91105                             24864    10/7/2020    24 Hour Fitness Worldwide, Inc.                    $112.97                                                                                            $112.97
Spiller, Sierra Rylee
921 N Taft Hill Rd
Fort Collins, CO 80521                         24865    10/8/2020       24 Hour Fitness USA, Inc.                       $239.92                                                                                            $239.92
Perry, Tiwana
2101 Garden Grove Lane
Mitchellville, MD 20721                        24866    10/7/2020    24 Hour Fitness Worldwide, Inc.                     $51.99                                                                                             $51.99
Caigoy, Butch
961 Bayfield Dr
San Dimas, CA 91773                            24867    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $161.00                                                                                            $161.00
CAMPOS, HENRY D
11256 SW 160 CT
MIAMI, FL 33196                                24868    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $429.00                                                                                            $429.00
Kwa, Karina
2112 W Cherrywood Lane
Anaheim, CA 92804                              24869    10/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Kong, David
18010 Hidden View Place
Castro Valley, CA 94546                        24870    10/8/2020    24 Hour Fitness Worldwide, Inc.                     $70.00                                                                                             $70.00
Sweet, Michael
4611 Operetta Drive
Huntington Beach, CA 92649                     24871    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $910.00                                                                                            $910.00
Ma, Xihong
15916 Bayberry Lane
San Lorenzo, CA 94580                          24872    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $144.99                                                                                            $144.99
Li, Dong
15916 Bayberry Lane
San Lorenzo, CA 94580                          24873    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $144.99                                                                                            $144.99
Doukas, George
25621 Aragon Way
Yorba Linda, CA 92887                          24874    10/9/2020    24 Hour Fitness Worldwide, Inc.                    $350.00                                                                                            $350.00
Delaterre, Norman
4849 Dogwood Avenue
Seal Beach, CA 90740                           24875    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $720.00                                                                                            $720.00
Knudson, Meghan
322 Wood St
Wheaton, IL 60187                              24876    10/5/2020    24 Hour Fitness Worldwide, Inc.                                        $3,200.00                                                                    $3,200.00
Zimmerman, Gary
2701 Avenue J
Brooklyn, NY 11210‐3754                        24877    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $555.00                                                                                            $555.00



                                                                                              Page 1461 of 1495
                                         Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1462 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
             Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Stoller, Melissa Ann
11430 Kingsland St.
Los Angeles, CA 90066                       24878    10/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,306.15                                                                                       $1,306.15
Addison, Natalee
49 Voorhees St
Teaneck, NJ 07666                           24879    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $702.98                                                                                         $702.98
HELEN COFFMAN AND OR KATE COFFMAN
3106 S. PLYMOUTH PASEO
ONTARIO, CA 91761                           24880    10/5/2020     24 Hour Fitness Worldwide, Inc.                                        $700.00                                                                      $700.00
Alimorong, Rebecca
50 Austin Ave
Apt 537
Hayward, CA 94544                           24881    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $545.00                                                                                         $545.00
Robey, Ashley
4455 Fountainview Lane, Apt. 624
Orlando, FL 32808                           24882    10/5/2020     24 Hour Fitness Worldwide, Inc.                                                          $300.03            $300.03                                 $600.06
Paskor, Ann M.
243 Toronto Avenue
Massapequa, NY 11758                        24883    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $339.00                                                                                         $339.00
Nobari, Mehdi
2327 North Orchard Drive
Burbank, CA 91504                           24884    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $695.00                                                                                         $695.00
Stodolsky, Matthew
1309 N. Beverly Glen Blvd
Los Angeles, CA 90077                       24885    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $60.50                                                                                          $60.50
Chou, Lilian
21093 Willow Heights Dr
Diamond Bar, CA 91765                       24886    10/8/2020        24 Hour Fitness USA, Inc.                        $399.99                                                                                         $399.99
Rivera, Julius
5930 Barbosa Dr
Unit 12
North Las Vegas, NV 89031                   24887    10/8/2020    24 Hour Fitness United States, Inc.                  $420.00                                                                                         $420.00
Stodel, Jjeffrey
2643 N. Upshur Street
Arlington, VA 22207                         24888    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $29.00                                                                                          $29.00
Petkin, Janet Peri
950 N Kings Rd #352
West Hollywood, CA 90069                    24889    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,260.00                                                                                       $1,260.00
Paglilla, Janis
7958 Morocco Dr.
La Mesa, CA 91942                           24890    10/8/2020     24 Hour Fitness Worldwide, Inc.                  $27,820.00                                                                                      $27,820.00
Caigoy, Isabelle
961 Bayfield Dr
San Dimas, CA 91773                         24891    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $215.00                                                                                         $215.00
Thomas, Natasha
3312 Balboa Street
San Francisco, CA 94121                     24892    10/8/2020           24 San Francisco LLC                           $73.98                                                                                          $73.98
Pence, Marc L.
5823 Woodrose Way
Livermore, CA 94551                         24893    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $228.00                                                                                         $228.00
Wong, Jennifer
94‐216 Kikepa Place
Apt B
Waipahu, HI 96797                           24894    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $125.65                                                                                         $125.65

                                                                                             Page 1462 of 1495
                                                Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1463 of 1495
                                                                                                       Claim Register
                                                                                           In re 24 Hour Fitness Worldwide, Inc.
                                                                                                     Case No. 20‐11558

                                                                                                                 Current General                                                Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address         Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                         Amount
Hildebrand, Barbara
1018 Malone Road
San Jose, CA 95125                                 24895    10/5/2020     24 Hour Fitness Worldwide, Inc.                                         $1,309.00                            $1,309.00                               $2,618.00
Min, Jason
1836 Leaning Pine Drive
Diamond Bar, CA 91765                              24896    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $399.00                                                                                            $399.00
Wormley, Mazie
972 W. 6th St.
Plainfield, NJ 07063                               24897    10/5/2020     24 Hour Fitness Worldwide, Inc.                                           $300.60                              $300.60                                 $601.20
McGihon, Michael (Mickey)
2901 Heather Rd.
Long Beach , CA 90815                              24898    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                            $125.00
Dorsey, Sr., Lafayette
3742 Grayburn Avenue
Los Angeles, CA 90018                              24899    10/7/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Gomez, Gabriel
1307 N Pearl Ave
Compton, CA 90221                                  24900    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Storaasli , Christopher
87‐1980 Pakeke St APT S
Waianae , HI 96792‐3497                            24901    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Dupree, Esther
1155 W 66th St
Los Angeles, CA 90044                              24902    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $118.97                                                                                            $118.97
Patterson, Scott M
2626 S Quarry Ln
Unit C
Walnut, CA 91789                                   24903    10/5/2020     24 Hour Fitness Worldwide, Inc.                                           $429.99                              $429.99                                 $859.98
Repac, Jennifer
700 SW 62nd Blvd Apt 0183
Gainesville, FL 32607                              24904    10/8/2020    24 Hour Fitness United States, Inc.                  $163.98                                                                                            $163.98
Addison, Raymond
49 Voorhees St
Teaneck, NJ 07666                                  24905    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $702.98                                                                                            $702.98
Rai, Geetima
1261 Moulton Drive
Milpitas, CA 95035                                 24906    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $475.00                                                                                            $475.00
La Frenais, Megan
2091 Weston Circle
Camarillo, CA 93010                                24907    10/7/2020     24 Hour Fitness Worldwide, Inc.                      $79.00                                                                                             $79.00
DIRECTV, LLC by American InforSource as agent
4515 N SANTA FE AVE
OKLAHOMA CITY, OK 73118                            24908    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $41,881.02                                                                                         $41,881.02
Fernando, Chandima Janaka
302 Bonaire Ct
Danville, CA 94506                                 24909    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Sanders, Joy
2854 Montair Way
Union City, CA 94587                               24910    10/8/2020     24 Hour Fitness Worldwide, Inc.                      $49.71                                                                                             $49.71
Loi, Delaney
285 W. Pebble Creek Ln
Orange, CA 92865                                   24911    10/8/2020     24 Hour Fitness Worldwide, Inc.                                           $699.99                                                                      $699.99



                                                                                                    Page 1463 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1464 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Williams, Chad
5276 Drifting Swos Ct
Las Vegas , NV 89149                          24912    10/5/2020        24 Hour Fitness USA, Inc.                        $149.97                                                                                            $149.97
Evans, Andre N
448 Washington Avenue
Hackensack, NJ 07601                          24913    10/5/2020    24 Hour Fitness United States, Inc.                $1,020.00                                                                                          $1,020.00
ZOUBKOV, SERGE
14514 SE 27TH CIRCLE
VANCOUVER, WA 98683                           24914    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $429.00                                                                                            $429.00
HInojo, Juan
10550 N Central Expy 404
Dallas, TX 75231                              24915    10/5/2020        24 Hour Fitness USA, Inc.                        $576.00                                                                                            $576.00
Reed, Aileen
1114 Amelia Pl.
Escondido, CA 92026                           24916    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $214.92                                                                                            $214.92
HAMPTON FITNESS PRODUCTS LTD
ATTN: PHIL LOPIANO
1913 PORTOLA ROAD
VENTURA, CA 93003                             24917    10/5/2020        24 Hour Fitness USA, Inc.                                                             $63,775.25                                                 $63,775.25
Jones Barrera, Jennifer
2817 Somerset Drive
Los Angeles, CA 90016                         24918    10/5/2020         24 Hour Holdings II LLC                         $462.00                                                                                            $462.00
Monzon, Marite
88 Temple St
Paterson, NJ 07522                            24919    10/5/2020            24 New York LLC                                   $2.26                                                 $260.00                                 $262.26
Williams, Charlotte
520 Evergreen St #4
Inglewood, CA 90302                           24920    10/5/2020        24 Hour Fitness USA, Inc.                      $5,000.00                                                                                          $5,000.00
Maurer, Stephen K
5708 Caroline Court
Plano, TX 75093                               24921    10/5/2020        24 Hour Fitness USA, Inc.                                            $1,216.00                                                                    $1,216.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                             24922    10/5/2020    24 Hour Fitness United States, Inc.                  $636.35                                                                                            $636.35
Riel, Rich
9848 Apple Tree Drive #D
San Diego, CA 92124                           24923    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Green, Ronald
2626 Kings Highway #2A
Brooklyn, NY 11229                            24924    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $126.00                                                                                            $126.00
EFSTATHIOU, DEAN
1425 ORLANDO DR.
ARCADIA, CA 91006‐2108                        24925    10/8/2020     24 Hour Fitness Worldwide, Inc.                      $76.00                                                                                             $76.00
Lee, Hojeong
6610 Tombstone Ridge Road
Timnath, CO 80547                             24926    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $383.99                                                                                            $383.99
STEPPES, CONNIE
PO BOX 223
MALIBU, CA 90265                              24927    10/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,238.00                                                                                          $1,238.00
CHAVEZ, MARGARITA T.
13226 TRIPOLI AVE
SYLMAR, CA 91342                              24928    10/8/2020     24 Hour Fitness Worldwide, Inc.                   $1,220.00                                                                                          $1,220.00


                                                                                               Page 1464 of 1495
                                               Case 20-11558-KBO                   Doc 1102-1                  Filed 10/21/20                  Page 1465 of 1495
                                                                                                      Claim Register
                                                                                          In re 24 Hour Fitness Worldwide, Inc.
                                                                                                    Case No. 20‐11558

                                                                                                                 Current General                                               Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                      Unsecured Claim                                                Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                     Amount                                                        Amount
Amarkarian, Roy
601 N. Kenwood St #307
Glendale, CA 91206                                24929    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,999.68                                                                                          $1,999.68
FIRETROL PROTECTION SYSTEMS
3696 WEST 900 SOUTH SUITE A
SALT LAKE CITY, UT 84104                          24930    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $550.50                                                                                            $550.50
Fox, Fredda M
6431 Archer Street
Jurupa Valley, CA 92509                           24931    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,005.00                                                                                          $1,005.00
Sayadinejad, Kambiz
11190 Poblado Road
San Diego, CA 92127                               24932    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                          $5,000.00
Torres, Edwin
P.O. Box 136
Monterey Park, CA 91754                           24933    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Hahn, Julie
2009 Raphael Court
Walnut Creek , CA 94598                           24934    10/7/2020     24 Hour Fitness Worldwide, Inc.                      $34.96                                                                                             $34.96
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                                 24935    10/5/2020             24 New York LLC                             $636.35                                                                                            $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                                 24936    10/5/2020           RS FIT Holdings LLC                           $636.35                                                                                            $636.35
French, Perrin
1240 Waverley bSt.
Palo Alto , CA 94301                              24937    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Barnes, Debra Joan
6123 Jordan Avenue
El Cerrito, CA 94530                              24938    10/5/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Beigarten, Denise
896 Folsom Court
Livermore , CA 94551                              24939    10/7/2020        24 Hour Fitness USA, Inc.                        $228.00                                                                                            $228.00
Jain, Rasika
2552 Corbel Way
San Marcos , CA 92078                             24940    10/5/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
WILLIAMS, CHARLOTTE
520 EVERGREEN ST #4
INGLEWOOD, CA 90302                               24941    10/5/2020      24 Hour Fitness Holdings LLC                    $20,000.00                                                                                         $20,000.00
Pence, Loretta
5823 Woodrose Way
Livermore, CA 94551                               24942    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
Secilia, Michele
173 Wapello Street
Altadena, CA 91001                                24943    10/5/2020     24 Hour Fitness Worldwide, Inc.                                         $2,800.00                                                                    $2,800.00
DIRECTV, LLC by American InfoSource as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118                           24944    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $27,543.47                                                                                         $27,543.47
Solis, Esteban
1601 S Ventura Rd.
Oxnard, CA 93033‐3017                             24945    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00



                                                                                                     Page 1465 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1466 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Spurr, Robert
11 Meadowlake Drive
Danville, CA 94506                            24946    10/7/2020    24 Hour Fitness Worldwide, Inc.                     $63.25                                                                                             $63.25
Pouyan Lu
Hoover Law Group
Gregory Scott Hoover
1805 136th Pl NE #203
Bellevue, WA 98005                            24947    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $50,000.00                                                                                         $50,000.00
Blakley, Gale
55 West Minster Road
Scarsdale, NY 10583                           24948    10/5/2020           24 New York LLC                             $688.00                                                                                            $688.00
LUNDY, JANICE L.
12308 ASHENTREE LANE
BAKERSFIELD , CA 93312                        24949    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $80.00                                                                                             $80.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                             24950    10/5/2020            RS FIT NW LLC                              $636.35                                                                                            $636.35
Grewal Parampal (Pam)
1619 Lake Ave S
Renton, WA 98055                              24951    10/5/2020       24 Hour Fitness USA, Inc.                                                                                   $48.34                                  $48.34
Ciobanasiu, Jennifer B
2341 SW Willlowbrook Ave.
Gresham, OR 97080                             24952    10/7/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Patel, Lialhbhai and Savitaben
120 Hickey Blv
So. San Francisco, CA 94080‐1144              24953    10/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Wu, Sean Yuxiang
1620 Norvell Street
El Cerrito, CA 94530                          24954    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Trevino, Jackie
13903 Hawes St.
Whittier, CA 90605‐2627                       24955    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $179.16                                                                                            $179.16
Ruth, Elyse
645 Westmount Dr. Apt 206
West Hollywood, CA 90069‐5130                 24956    10/5/2020    24 Hour Fitness Worldwide, Inc.                                           $80.00                                                                       $80.00
Martin, Allen E
2361 Spanish Bay Rd.
Chula Vista, CA 91915                         24957    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $4,500.00                                                                                          $4,500.00
Dobrick‐Harwell, Katharina
8306 Cherry Leaf Court
Citrus Heights, CA 95610                      24958    10/5/2020       24 Hour Fitness USA, Inc.                        $63.98                                                                                             $63.98
Hom, Randolph
POB 2681
Castro Valley, CA 94546                       24959    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $128.00                                                                                            $128.00
Sakai, Betty
1741 Willcox Way
San Jose, CA 92125‐3960                       24960    10/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
DAVIS, LINDA
8515 COSTA VERDE BLVD #1702
SAN DIEGO, CA 92122                           24961    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,440.00                                                                                          $1,440.00
Robinson, Gerald J.
2211 4th St. #209
Santa Monica, CA 90405                        24962    10/5/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00


                                                                                             Page 1466 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1467 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Pence, Loretta Catherine
5823 Woodrose Way
Livermore, CA 94551                           24963    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $180.00                                                                                            $180.00
FOLZMAN, JILL
1807 SAN JOSE STREET
FRIENDS WOOD, TX 77546                        24964    10/6/2020     24 Hour Fitness Worldwide, Inc.                                           $137.16                                                                      $137.16
Efstathiou, James
1425 Orlando Dr.
Arcadia, CA 91006‐2108                        24965    10/8/2020     24 Hour Fitness Worldwide, Inc.                      $76.00                                                                                             $76.00
Johnson, Cassandra J.
80 Hungtington St. Spc 203
Hungtington Beach, CA 92648                   24966    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $359.99                                                                                            $359.99
Meyer, Brandon James
6333 Glenhollow Dr
Plano, TX 75093                               24967    10/5/2020        24 Hour Fitness USA, Inc.                      $1,400.00                                                                                          $1,400.00
RUBIO, DEBORAH JOY
7955 E AVENUE
HESPERIA, CA 92345                            24968    10/6/2020     24 Hour Fitness Worldwide, Inc.                                                                                $350.00                                 $350.00
Nasir Tejani M.D., Inc.
Sabrina Tejani and Nasir Tejani
711 Pepper Tree Ln
Long Beach, CA 90815                          24969    10/5/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Laurant, Keith
1 Penrith Court
Rockwall, TX 75032                            24970    10/5/2020        24 Hour Fitness USA, Inc.                        $850.00                                                                                            $850.00
Berry, Dale
3633 Centralia Street
Lakewood, CA 90712                            24971    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $2,697.28                                                                                          $2,697.28
Gibson, Gay Miller
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                             24972    10/5/2020              RS FIT CA LLC                              $636.35                                                                                            $636.35
Hudson, Rhonda
909 Third Avenue #7912
New York, NY 10150                            24973    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $283,728.96            $13,650.00                                                                  $297,378.96
Frost, Holyce
4673 Regalo Bello Street
Las Vegas, NV 89135                           24974    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $199.00                                                                                            $199.00
Hooks, Charles James
1936 Crepe Myrtle Dr.
7441 Mary Dan Dr.
Lancaster, TX 75146                           24975    10/5/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
MOBASSER, AJ
19 HOLLYLEAF
ALISO VIEJO, CA 92656                         24976    10/7/2020     24 Hour Fitness Worldwide, Inc.                   $2,825.88                                                                                          $2,825.88
Skeen, Kathryn A
515 P St
Apt 1205
Sacramento, CA 95814                          24977    10/5/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                             24978    10/5/2020         24 Hour Holdings II LLC                         $636.35                                                                                            $636.35
Lau, Kurtis Matthew
31886 Corte Portensa
Temecula, CA 92592                            24979    10/7/2020     24 Hour Fitness Worldwide, Inc.                                           $168.00                                                                      $168.00

                                                                                               Page 1467 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1468 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
DYKSTRA, ROBERT & ELEANOR
10320 HACIENDA STREET
BELLFLOWER, CA 90706                          24980    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,066.96                                                                                          $1,066.96
Prystupa, Jeffrey
7804 Ingalls St
Arvada, CO 80003                              24981    10/5/2020            24 Denver LLC                        $5,000,000.00                                                                                      $5,000,000.00
Nguyen, Nikki
61 Diamante
Irvine, CA 92620                              24982    10/9/2020       24 Hour Fitness USA, Inc.                        $99.00                                                                                             $99.00
Gibson, Gay Miller
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                             24983    10/5/2020       24 Hour Fitness USA, Inc.                       $636.35                                                                                            $636.35
Cotton, Elizabeth
713 S. Cherry Grove Ave
Apartment #204
Annapolis, MD 21401                           24984    10/5/2020       24 Hour Fitness USA, Inc.                                           $1,225.00                                                                    $1,225.00
Curtis, Peggy
11 Macbeth Pl
Sequim, WA 98382                              24985    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $960.00                                                                                            $960.00
Freeman, Tammie
16022 Arapaho Bend Ln.
Cypress, TX 77429                             24986    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $102.58                                                                                            $102.58
Flynn, Melanie
13375 Samantha Ave.
San Diego, CA 92129                           24987    10/5/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Condon, Linda A.
1051 Cascade Dr.
Sunnyvale, CA 94087‐4003                      24988    10/7/2020    24 Hour Fitness Worldwide, Inc.                                          $599.00                                                                      $599.00
MARTIN, TERRIE
216 HOLIDAY HILLS DR.
MARTINEZ, CA 94553‐4214                       24989    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $429.99                                                                                            $429.99
Gibson, Gay
4214 W Lake Sammamish Pkwy NE #305
Redmond, WA 98052                             24990    10/5/2020            24 Denver LLC                              $636.35                                                                                            $636.35
Condon, Richard
1051 Cascade Dr.
Sunnyvale, CA 94087‐4003                      24991    10/7/2020    24 Hour Fitness Worldwide, Inc.                                          $599.00                                                                      $599.00
MARTINEZ, HORTENCIA
848 BARRI DRIVE
SAN LEANDRO, CA 94578                         24992    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $239.14                                                                                            $239.14
Frank, Carolynn
1120 Bluebell Dr
Livermore, CA 94551                           24993    10/5/2020       24 Hour Fitness USA, Inc.                       $650.00                                                                                            $650.00
Andersen, Robert
119 Hop Ranch Rd
Santa Rosa, CA 95403                          24994    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $8,000.00                                                                                          $8,000.00
Miller, Robert L
414 Enclave Circle
Apt 101
Costa Mesa, CA 92626                          24995    10/5/2020             RS FIT CA LLC                             $176.00                                                                                            $176.00
Hakobyan, Sedrak
1808 Snow Spring Ln
Las Vegas, NV 89134                           24996    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                            $400.00


                                                                                             Page 1468 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1469 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
BURRY, WILLIAM
301 WEST BROAD ST.
FLAT 538#
FALLS CHURCH, VA 22046                        24997    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,762.82                                                                                          $1,762.82
Callahan, Dr. Kate M.
2111 Tigertail Ave.
Miami, FL 33133                               24998    10/5/2020     24 Hour Fitness Worldwide, Inc.                                         $1,848.08         $1,848.08          $1,848.08                               $5,544.24
Bosch, Michael Demers
P.O. Box 9381
Vallejo, CA 94591                             24999    10/6/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                             25000    10/5/2020           24 San Francisco LLC                          $636.35                                                                                            $636.35
Horstman, Lee
24471 Glenwood Dr
Los Gatos, CA 95033                           25001    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Chinakul, Nikorn
35 Journal Sq.
4th Floor
Suite 492
Jersey City, NJ 07306                         25002    10/5/2020        24 Hour Fitness USA, Inc.                        $500.00                                                                                            $500.00
Goodman, Felice A.
21650 Burbank Blvd
Unit 322
Woodland Hills, CA 91367                      25003    10/5/2020     24 Hour Fitness Worldwide, Inc.                                         $1,548.00                                                                    $1,548.00
OPPENHEIMER, MELISSA A.
87‐201 HELELUA ST. #3
WAIANAE, HI 96792                             25004    10/5/2020     24 Hour Fitness Worldwide, Inc.                     $278.96                                                                                            $278.96
Kline, Rondalyn
14452 Holt Ave
Unit A
Tustin, CA 92780                              25005    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Caampued, Jerome
3970 The Woods Drive
Apt. 1322
San Jose, CA 95136                            25006    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $17,470.00                                                                                         $17,470.00
Maurer, Steve
5708 Caroline Ct
Plano , TX 75093                              25007    10/5/2020    24 Hour Fitness United States, Inc.                                      $1,216.00                                                                    $1,216.00
Zikratch, Hedy
5550 Montero Rd.
Riverside, CA 92509                           25008    10/5/2020    24 Hour Fitness United States, Inc.                                                        $2,091.00                                                  $2,091.00
Leekim, Suson
511 Rockcrest Circle
San Ramon , CA 94582                          25009    10/5/2020    24 Hour Fitness United States, Inc.                  $190.96                                                                                            $190.96
Luttner‐Jossen, Galina
P.O. Box 3192
Manhattan Beach, CA 90266                     25010    10/5/2020    24 Hour Fitness United States, Inc.                  $150.00                                                                                            $150.00
Seaman, Jeff
19725 48th W. Apt. I‐1
Lynnwood, WA 98036                            25011    10/5/2020        24 Hour Fitness USA, Inc.                                               $55.24                                                                       $55.24



                                                                                               Page 1469 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1470 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Melo, Romar
2621 S Moorkind Place
West Covina, CA 91792                        25012    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
ALPHA GLASS AND MIRROR COMPANY INC
ATTN: MICKEY
8901 SOVEREIGN ROW
DALLAS, TX 75247                             25013    10/5/2020        24 Hour Fitness USA, Inc.                        $761.08                                                                                            $761.08
Liang, Ming
1402 Via Coralla
San Lorenzo, CA 94580                        25014    10/5/2020    24 Hour Fitness United States, Inc.                  $430.00                                                                                            $430.00
Wisniewski, Rusanna
307 Waterford Oak Drive
Lake Dallas, TX 75065                        25015    10/5/2020        24 Hour Fitness USA, Inc.                        $350.00                                 $349.99                                                    $699.99
Ciambriello, Allesa
6045 Lexington Park
Orlando, FL 32819                            25016    10/5/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Resella, Rhodalyne Joy
27371 Parklane Way
Valencia, CA 91354                           25017    10/5/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Croom, Zsaquez
Law Offices of Joseph Ryan
3055 Wilshire Blvd. Ste 1120
Los Angeles, CA 90010                        25018    10/5/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                           $0.00
Cutler, Conner Reo
8857 Ildica Street
Spring Valley, CA 91977                      25019    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Nolan, Agnes T
42 Kumulaau Ohia Loop
Wailuku, HI 96793                            25020    10/5/2020        24 Hour Fitness USA, Inc.                      $1,000.00                                                                                          $1,000.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             25021    10/5/2020              24 Denver LLC                            $6,743.76                                                                                          $6,743.76
Sosa, Andrew & Manda
2518 Ocean Pass Ln
Richmond, TX 77469                           25022    10/5/2020        24 Hour Fitness USA, Inc.                        $282.54                                                                                            $282.54
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                      25023    10/6/2020        24 Hour Fitness USA, Inc.                    $290,830.19                                                                                        $290,830.19
Lucero, Joy
PO Box 98
Rancho Cordova, CA 95741                     25024    10/6/2020    24 Hour Fitness United States, Inc.                $7,000.00                                                                                          $7,000.00
Lesser, Brian
28868 N 127th Ave
Peoria, AZ 85383                             25025    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $230.00                                                                                            $230.00
Roberts, Bruce
38607 Logan Drive
Fremont , CA 94536                           25026    10/6/2020           24 San Francisco LLC                          $700.00                                                                                            $700.00
Monzon, Ernesto A
1526 Amador St
Chula Vista, CA 91913                        25027    10/6/2020    24 Hour Fitness United States, Inc.                  $190.31                                                                                            $190.31



                                                                                              Page 1470 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1471 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
Shtivelman, Yefim
9801 Shore Rd Apt 2F
Brooklyn, NY 11209                            25028    10/6/2020            24 New York LLC                               $34.20                                                                                              $34.20
Zuniga, Gladys
4180 Mission St. Apt 5
San Francisco, CA 94112‐1537                  25029    10/6/2020           24 San Francisco LLC                                                   $0.00                                                                        $0.00
DAVIS, CHRIS
82 BATESBROOK CT
WOODLANDS, TX 77381                           25030    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $174.37                                                                                             $174.37
Davis, Taryn Kate
82 Batesbrook Ct
Woodlands, TX 77381                           25031    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $174.23                                                                                             $174.23
DB Dippert Construction
Attn: Dustin Dippert
8262 Beehive Ct
Fair Oaks, CA 95628                           25032    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $18,768.89                                                                                          $18,768.89
TAHBAZ, ASH
6386 RANCHO MISSION RD UNIT 307
SAN DIEGO, CA 92108                           25033    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                           $3,000.00
BOSCH, MICHAEL
P.O. BOX 9381
VALLEJO, CA 94591                             25034    10/6/2020        24 Hour Fitness USA, Inc.                             $0.00                                                                                            $0.00
Lucero, Carmen
P.O. Box 98
Rancho Cordova, CA 95741                      25035    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                           $2,000.00
Vu, MyLoan T
5875 Ciudad Leon Ct
San Diego, CA 92120                           25036    10/6/2020    24 Hour Fitness United States, Inc.                $1,899.92                                                                                           $1,899.92
WOOLEY, KELSEY
8410 RIVERGREEN DRIVE
ELVERTA, CA 95626                             25037    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $55.06                                                                                              $55.06
Galido, Merlinda
7161 East Ave.
Unit 100
Rancho Cucamonga, CA 91739                    25038    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $167.01                                                                                             $167.01
Mohareb, Hannah
27561 Cabeza
Mission Viejo, CA 92691                       25039    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                             $430.00
Ingram, Richard W.
5911 Owl Creek Dr
Bakersfield, CA 93311                         25040    10/6/2020    24 Hour Fitness United States, Inc.                   $49.00                                                                                              $49.00
Davis, Kaley N.
19 Poplar Hill Place
Spring, TX 77381                              25041    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $174.23                                                                                             $174.23
Donlin, Rhonda
David H. Ricks & Associates
8600 Utica Ave. Suite 200
Rancho Cucamonga, CA 91730                    25042    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $450,000.00                                                                                         $450,000.00
Goudiaby, Moussa Balla
16954 SE Ankeny St
Portland, OR 97233                            25043    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                            $0.00
KIRTLEY ROOFING & SHEET METAL, INC.
18902 HAMISH ROAD
TOMBALL, TX 77377                             25044    10/5/2020     24 Hour Fitness Worldwide, Inc.                                                           $27,203.50                                                 $27,203.50

                                                                                               Page 1471 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1472 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Chung, Niann
2082 NE Nelson Lane
Issaquah, WA 98029                             25045    10/6/2020        24 Hour Fitness USA, Inc.                        $108.90                                                                                            $108.90
Chung, Richard C
2082 NE Nelson Lane
Issaquah, WA 98029                             25046    10/6/2020        24 Hour Fitness USA, Inc.                        $108.90                                                                                            $108.90
Continental 1500 Rosecrans LLC
Attn: Director of Property Management
2041 Rosecrans Ave, Suite 200
El Segundo, CA 90245                           25047    10/5/2020        24 Hour Fitness USA, Inc.                    $250,083.97                                                                                        $250,083.97
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            25048    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $239,959.21                                                                 $86,396.10             $326,355.31
(Nava, Houman) Ighani
Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                                25049    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $7,200.00                                                                                          $7,200.00
Davis, Jayla Ash
82 Batesbrook ct
Woodlands,, TX 77381                           25050    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $204.61                                                                                            $204.61
GIBLIN, JAMES PATRICK
147‐31 24TH AVENUE
WHITESTONE, NY 11357                           25051    10/6/2020            24 New York LLC                               $45.00                                                                                             $45.00
Winters, Darla
1510 Daffodil Ave NE
Orting, WA 98360‐7476                          25052    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $206.03                                                                                            $206.03
Alarmco Inc
2007 Las Vegas Blvd. South
Las Vegas, NV 89104‐2555                       25053    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ohlson, Randall C
11452 West Saratoga Drive
Littleton, CO 80127                            25054    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $112.95                                                                                            $112.95
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            25055    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $239,959.21                                                                 $86,396.10             $326,355.31
PHILLIPS, ANNIE
5914 DAMASK AVE
LOS ANGELES, CA 90056                          25056    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $750.00                                                                                            $750.00
NIELSON JR, WALTER
4425 TROPAZ LANE
TRACY, CA 95377                                25057    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $186.52                                                                                            $186.52
McKay, Michelle
411 Brighton Springs
Costa Mesa, CA 92627                           25058    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Grogan III, James Lincoln
2655 Clarellen St.
Torrance, CA 90505                             25059    10/6/2020     24 Hour Fitness Worldwide, Inc.                                           $120.00                                                                      $120.00
Finno, Francesco
25 Chestnut St
Islip, NY 11751                                25060    10/7/2020    24 Hour Fitness United States, Inc.                $1,920.00                                                                                          $1,920.00



                                                                                                Page 1472 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1473 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Pliego , Jennifer Del
1309 N Beverly Glen Blvd
Los Angeles, CA 90077                         25061    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $90.00                                                                                             $90.00
Candelari, Patricia
3809 Kellner Rd.
Dickinson, TX 77539                           25062    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,032.00                                                                                          $1,032.00
GOODWYN, CHARLES A.
1455 FALCON AVE.
SUNNYVALE, CA 94087‐3446                      25063    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $548.00                                                                                            $548.00
EDCO WASTE & RECYCLING SERVICES, INC.
P.O. BOX 5488
BUENA PARK, CA 90622‐5488                     25064    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $187.58                                                                                            $187.58
MANASYAN, HELEN ALECIA
4939 LAUREL CANYON BLVD UNIT E
VALLEY VILLAGE, CA 91607                      25065    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,710.00                                                                                          $1,710.00
Cox, Cindi Ann
11862 Holyoak ln
Garden Grove, CA 92840                        25066    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $222.00                                                                                            $222.00
Cabunilas, Mary Grace
2621 S Moorland Place
West Covina, CA 91792                         25067    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Edco Waste & Recycling Services, Inc.
P.O. Box 5488
Buena Park, CA 90622‐5488                     25068    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $41.90                                                                                             $41.90
Bornacelli, Alexis
2600 San Leandro Blvd Apt 113
San Leandro, CA 94578                         25069    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Almeda, Roy C
4510 San Sebastian Wy
Sacramento , CA 95823                         25070    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $358.00                                                                                            $358.00
Kanjouri, Fariba
177 W Wilbur
Lake Mary, FL 32746                           25071    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $236,000.00                                                                                        $236,000.00
LEMM, KEITH
2364 KINSELLA WAY
ROSEVELLA, CA 95747                           25072    10/6/2020    24 Hour Fitness United States, Inc.                  $799.98                                                                                            $799.98
Contreras, Maria
17700 Avalon Blvd Spc 276
Carson, CA 90746‐0426                         25073    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Austin, Charlotte Christy
2220 C Street Apt. 404
San Diego, CA 92102‐1986                      25074    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $36.99                                                                                             $36.99
Misawa, Harold
45‐063 Malulani St.
Kaneohe, HI 96744                             25075    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $518.68                                                                                            $518.68
Reid, Irma M.
3611 Highpoint Dr.
Rockwall, TX 75087                            25076    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $4,750.00                                                                                          $4,750.00
Reid, Thomas Anthony
3611 Highpoint Dr
Rockwall, TX 75087                            25077    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $3,950.00                                                                                          $3,950.00
Akom, Mba
13307 Trompilla Lane
Houston, TX 77083                             25078    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $324.74                                                                                            $324.74

                                                                                               Page 1473 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1474 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Rios, Jasmine A.
2863 Hereford LN
Tracy, CA 95377                                 25079    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
BAKER, DIANE
706 1/2 BEGONIA AVE.
CORONA DEL MAR, CA 92625                        25080    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $48.00                                                                                             $48.00
Armstead, Sheila
8857 Ildica St.
Spring Valley, CA 91977                         25081    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Leahy, Constance Anne
604 Hobart Ave.
San Mateo, CA 94402                             25082    10/6/2020     24 Hour Fitness Worldwide, Inc.                                            $74.97                                                                       $74.97
De Anda Navarro, Andrew Joe
2250 Vanguard Way, Apt a102
Costa Mesa, CA 92626                            25083    10/7/2020     24 Hour Fitness Worldwide, Inc.                                         $3,000.00                                                                    $3,000.00
Young, Marilyn
9500 Sunset Ave.
La Mesa, CA 91941‐4220                          25084    10/6/2020     24 Hour Fitness Worldwide, Inc.                                         $1,494.00                                                                    $1,494.00
Leahy, Alexandra
604 Hobart Ave
San Mateo, CA 94402                             25085    10/6/2020     24 Hour Fitness Worldwide, Inc.                                           $481.14                                                                      $481.14
Gall, Michael J.
9979 Bourbon Court
San Diego, CA 92131                             25086    10/6/2020     24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
CHENG, PETER
2042 BRAGG STREET
BROOKLYN, NY 11229                              25087    10/6/2020             24 New York LLC                             $264.00                                                                                            $264.00
LIPSCOMB, LAWRENCE
419 SHASTA STR
VALLEJO, CA 94590                               25088    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $900.00                                                                                            $900.00
Lucht, Austin A
11013 Madrigal St
San Diego, CA 92129                             25089    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $83.98                                                                                             $83.98
Lucht, Todd J
11013 Madrigal St
San Diego, CA 92129                             25090    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $73.98                                                                                             $73.98
Rowe, Helena Ann
2031 Dracena Dr.
Apt 217
Los Angeles, CA 90027                           25091    10/7/2020     24 Hour Fitness Worldwide, Inc.                      $65.00                                                                                             $65.00
Cook, Charles
14444 Terra Bella Street unit #112
Panorama City, CA 91402                         25092    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $649.99               $300.00           $649.99                                                  $1,599.98
Rosenberg, Sherri
989 Fassler Avenue
Pacifica, CA 94044                              25093    10/6/2020     24 Hour Fitness Worldwide, Inc.                      $49.00                                                                                             $49.00
Monzon, Guadalupe
1526 Amador St
Chula Vista, CA 91913                           25094    10/6/2020    24 Hour Fitness United States, Inc.                  $140.97                                                                                            $140.97
Zitola, Giuseppe
406 N Kenwood Unit D
Orange , CA 92869                               25095    10/6/2020     24 Hour Fitness Worldwide, Inc.                     $199.95                                                                                            $199.95



                                                                                                 Page 1474 of 1495
                                          Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1475 of 1495
                                                                                               Claim Register
                                                                                   In re 24 Hour Fitness Worldwide, Inc.
                                                                                             Case No. 20‐11558

                                                                                                         Current General                                                Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                             Amount                                                         Amount
GARTHE, MICHELLE DE GUZMAN
7085 STERLING POINT CT
RENO, NV 89523‐6862                          25096    10/6/2020       24 Hour Fitness USA, Inc.                            $0.00                                                                                           $0.00
ORR, TERRELL LEE
1341 SE 20TH ROAD
HOMESTEAD, FL 33035                          25097    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $449.00                                                                                            $449.00
Topete, Maria Rebeca
473 Almanza Drive
Oakland, CA 94603                            25098    10/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Rattu, Kathy‐Kuldip S.
161 Cape Elizabeth Ct.
Vallejo, CA 94591                            25099    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $74.61                                                                                             $74.61
Larrabee, Rosemary Lynn
602 San Michel Drive North
Unit #E
Costa Mesa, CA 92627                         25100    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $100.00                                                                                            $100.00
HAYES, CHARLES F.
4695 WILDWOOD CT.
FAIRFIELD, CA 94534                          25101    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                                               $203.00                                 $203.00
Miller, Gerald
6093 Paseo Carreta
Carlsbad, CA 92009                           25102    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $1,548.00                                                                                          $1,548.00
MCHALE ENGINEERING INC
ATTN: TERESA MCHALE
2000 AVE G
SUITE 800
PLANO, TX 75074                              25103    10/6/2020       24 Hour Fitness USA, Inc.                     $2,112.80                                                                                          $2,112.80
Taylor, Crystal Ann
10861 Moorpark St # 209
North Hollywood, CA 91602                    25104    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $195.00                                                                                            $195.00
Wong, Stephanie Chor Lam
94‐216B Kikepa Pl
Waipahu, HI 96797                            25105    10/8/2020    24 Hour Fitness Worldwide, Inc.                    $103.66                                                                                            $103.66
Jacks, Richard O.
PO Box 5984
Playa Del Rey, CA 90296                      25106    10/5/2020    24 Hour Fitness Worldwide, Inc.                    $888.00                                                                                            $888.00
Rosenberg, Craig Lawrence
989 Fassier Avenue
Pacifica, CA 94044                           25107    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $49.00                                                                                             $49.00
MCKINNON, CYNTHIA
3611 ARCADIAN CT.
CASTRO VALLEY, CA 94546                      25108    10/6/2020    24 Hour Fitness Worldwide, Inc.                    $199.00                                                                                            $199.00
Duenas, Candelaria
473 Almanza Drive
Oakland, CA 94603                            25109    10/8/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Bielma, Marisol
PO Box 1591
Santa Monica, CA 90406                       25110    10/6/2020       24 Hour Fitness USA, Inc.                     $1,199.00                                                                                          $1,199.00
CLARK III, JAMES THOMAS
4102 COL. VANDERHORST CIR.
MOUNT PLEASANT, SC 29466                     25111    10/7/2020       24 Hour Fitness USA, Inc.                        $79.98                                                                                             $79.98
Mahusay, Baby
15449 Nordhoff St #9
North Hills, CA 91343                        25112    10/7/2020    24 Hour Fitness Worldwide, Inc.                                                            $700.00                                                    $700.00

                                                                                            Page 1475 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1476 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Melville, Tyler
18309 73rd Ave CT E
Puyallup, WA 98375                              25113    10/6/2020        24 Hour Fitness USA, Inc.                        $276.90                                                                                            $276.90
Ahuja, Seema
2040 W. Middlefield Rd.
Apt. 24
Mountain View, GA 94043                         25114    10/7/2020     24 Hour Fitness Worldwide, Inc.                      $49.60                                                                                             $49.60
Jackson, Andrea
PO Box 1494
San Pedro, CA 90733                             25115    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Buckner, Raili K
P.O. Box 91772
Austin, TX 78709                                25116    10/6/2020        24 Hour Fitness USA, Inc.                        $903.24                                                                                            $903.24
Preston, Monica Marie
546 Concerto Dr.
Colorado Springs, CO 80906                      25117    10/7/2020     24 Hour Fitness Worldwide, Inc.                                                                                $300.00                                 $300.00
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                               25118    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $10,137.02                                                                                         $10,137.02
Martin, Kathleen M.
2112 E Street
Sacramento, CA 95816                            25119    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $994.00                                                                                            $994.00
CRAWFORD, DOROTHY J.
2075 NAVARRO AVENUE
PASADENA, CA 91103                              25120    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $272.70                                                                                            $272.70
April, Karen
1266 Horizon Ridge
El Cajon, CA 92020                              25121    10/7/2020        24 Hour Fitness USA, Inc.                        $840.00                                                                                            $840.00
NOJIMA, EILEEN LEE
12138 NE FREMONT ST#19
PORTLAND, OR 97220                              25122    10/7/2020    24 Hour Fitness United States, Inc.                                      $3,000.00                                                                    $3,000.00
LORENZANA, MARIA C.
1516 RIVERVIEW CIRCLE EAST
RIPON, CA 95366                                 25123    10/7/2020        24 Hour Fitness USA, Inc.                        $649.81                                                                                            $649.81
Vidaurri, Sapphira
4310 35th St
Apt B
San Diego, CA 92104                             25124    10/6/2020     24 Hour Fitness Worldwide, Inc.                                           $600.00                                                                      $600.00
Davis, Gail C.
4932 Westbriar Drive
Fort Worth, TX 76109                            25125    10/6/2020    24 Hour Fitness United States, Inc.                  $104.22                                                                                            $104.22
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                             25126    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $239,959.21                                                                 $86,396.10             $326,355.31
Robinson, Samuel Bryant
10515 Byron AVe
94603, CA                                       25127    10/6/2020     24 Hour Fitness Worldwide, Inc.                                           $790.00                                                                      $790.00
Valdez, Raymond
80182 Montgomery Drive
Indio, CA 92203                                 25128    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Donald Posey, Lilian Lenleen Ardell
20431 Anita Ave
Castro Valley, CA 94546                         25129    10/6/2020    24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00

                                                                                                 Page 1476 of 1495
                                                      Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1477 of 1495
                                                                                                             Claim Register
                                                                                                 In re 24 Hour Fitness Worldwide, Inc.
                                                                                                           Case No. 20‐11558

                                                                                                                       Current General                                                Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                           Amount                                                         Amount
GOTAUCO, MARIE LYNN
1726 FLOWER AVENUE
TORRANCE, CA 90503                                       25130    10/7/2020     24 Hour Fitness Worldwide, Inc.                   $1,379.84                                                                                          $1,379.84
O'Connell, Michiko
430 Lewers St Apt 23A
Honolulu, HI 96815‐2421                                  25131    10/7/2020     24 Hour Fitness Worldwide, Inc.                     $578.28                                                                                            $578.28
Goodwyn, Marian D.
1455 Falcon Ave
Sunnyvale, CA 94087‐3446                                 25132    10/8/2020     24 Hour Fitness Worldwide, Inc.                     $647.00                                                                                            $647.00
DEBERRY, PHILLIP
730 LILLY AVE
HAYWARD, CA 94544                                        25133    10/9/2020     24 Hour Fitness Worldwide, Inc.                      $40.00                                                                                             $40.00
BURKE, JING
4363 GOLDFINCH ST
SAN DIEGO, CA 92103                                      25134    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $377.10                                                                                            $377.10
Bentley, Patricia
369 Paseo de Playa #409
Ventura, CA 93001                                        25135    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Jones, Fabius R
638 16th St
Oakland, Ca 94612‐1205                                   25136    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Herndon, Ansley E
27427 Sierra Madre Drive
Murrieta, CA 92563                                       25137    10/8/2020         24 Hour Holdings II LLC                              $0.00                                                                                           $0.00
Doshi, Bhaumik
53 Cottage St, Apt 2
Jersey city, NJ 07306                                    25138    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $896.00                                                                                            $896.00
YHARO, SYLVIA
GEIGER GRADE RD #712
RENO, NV 89521                                           25139    10/9/2020        24 Hour Fitness USA, Inc.                        $810.31                                                                                            $810.31
Lin, Kevin
2148 Kipling St
Apt A
Houston, TX 77098                                        25140    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $699.99                                                                                            $699.99
Santos, Cynthia Delos
40 Morrow Ave APT 3AN
Scarsdale, NY 10583                                      25141    10/9/2020    24 Hour Fitness United States, Inc.                   $89.98                                                                                             $89.98
Liu, Julie
27 Peach Blossom
Irvine, CA 92618                                         25142    10/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
TN Dept of Labor ‐ Bureau of Unemployment Insurance
c/o TN Attorney General Office
Bankruptcy Division
PO Box 20207
Nashville, TN 37202‐0207                                 25143    10/9/2020     24 Hour Fitness Worldwide, Inc.                                           $200.00                                                                      $200.00
Ammen, Catherine
140 West Hill Ave #4
Fullerton, CA 92832                                      25144    10/9/2020     24 Hour Fitness Worldwide, Inc.                      $66.58                                                                                             $66.58
Murillo, Noemi
10531 Buford Ave
Inglewood, CA 90304                                      25145    10/10/2020    24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Martone, Robert
2655 Jamaica Dr.
Miramar, FL 33023                                        25146    10/5/2020     24 Hour Fitness Worldwide, Inc.                      $99.04                                                                                             $99.04

                                                                                                          Page 1477 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1478 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                                Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                         Amount
Carow, Bradley
6558 Beck Ave.
North Hollywood, CA 91606                       25147    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $200.00                                                                                            $200.00
Dylan, Lucio
Christopher V. Markarian, Esq.
250 East Rowland Street
Covina, CA 91723                                25148    10/9/2020     24 Hour Fitness Worldwide, Inc.                  $80,000.00                                                                                         $80,000.00
Abensur, Brenda
8611 Carriage Creek Drive
Houston, TX 77064                               25149    10/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Howe, Cajun L.
906 E 3rd Ave
Salt Lake City, UT 84103                        25150    10/9/2020    24 Hour Fitness United States, Inc.                                        $828.00                                                                      $828.00
UPPAL, JASPREET
45024 COUGAR CIRCLE
FREMONT, CA 94539                               25151    10/9/2020        24 Hour Fitness USA, Inc.                         $40.00                                                                                             $40.00
Harper, Dana
455 Hillside Ave
Palisades Park, NJ 07650                        25152    10/9/2020        24 Hour Fitness USA, Inc.                         $47.97                                                                                             $47.97
O'Sullivan, Catherine
6415 Steer Trail
Austin, TX 78749                                25153    10/9/2020        24 Hour Fitness USA, Inc.                         $68.18                                                                                             $68.18
HARPER, DANA
455 HILLSIDE AVE
PALISADES PARK, NJ 07650                        25154    10/9/2020        24 Hour Fitness USA, Inc.                         $47.97                                                                                             $47.97
Munajj‐Brown, Joy Jamile
6761 N Augusta Dr.
Hialeah, FL 33015                               25155    10/10/2020       24 Hour Fitness USA, Inc.                         $95.68                                                                                             $95.68
Felder, James
11740 National Blvd. #4
Los Angeles, CA 90064                           25156    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $374.50                                                                                            $374.50
Luna, John
32 Admiral Ave
San Francisco, CA 94112                         25157    10/9/2020              RS FIT CA LLC                              $500.00                                                                                            $500.00
Nooryshokry, Navid
6204 Agee Street #136
San Diego, CA 92122                             25158    10/10/2020    24 Hour Fitness Worldwide, Inc.                     $700.00                                                                                            $700.00
Lockwood, Heather
13342 Twin Circle Ct.
Poway, CA 92064                                 25159    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $173.28                                                                                            $173.28
Han, Jun
10101 Grosvenor Pl, Suite 2010
North Bethesda, MD 20852                        25160    10/11/2020    24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Wolkowicz, Robert
6922 E. Country Club Lane
Anaheim, CA 92807                               25161    10/11/2020    24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Alfonzo, Gary
16 Via Calandria
San Clemente, CA 92672                          25162    10/11/2020    24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Ancira, Alice
10723 Shire Place Apt A
Whittier, CA 90601                              25163    10/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,800.00                                                                                          $1,800.00
Tsujimoto, Mark K
                                                25164    10/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,380.00                                                                                          $1,380.00

                                                                                                 Page 1478 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                Page 1479 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                             Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                      Amount
Wallis, Jasmine
2450 Valdez St, Apt 643
Oakland, CA 94612                             25165    10/9/2020       24 Hour Fitness USA, Inc.                       $103.98                                                                                         $103.98
Johnson, Katrice
17100 Bear Valley Rd 179
Victorville, CA 92395                         25166    10/11/2020   24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                         $500.00
Albuainain, Mubark
6619 Freedom Hills
San Antonio, TX 78242                         25167    10/11/2020   24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                       $1,000.00
Marcus, Lorrie
1475 S. Beverly Dr. #206
Los Angeles, CA 90035                         25168    10/11/2020   24 Hour Fitness Worldwide, Inc.                     $45.00                                                                                          $45.00
Cobb, Lavone
1961 BrandyWine Rd APT 202
West Palm Beach, FL 33409                     25169    10/10/2020   24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                           $0.00
Ngo, Dong
2613 Apollo Court
San Jose, CA 95121                            25170    10/9/2020    24 Hour Fitness Worldwide, Inc.                    $140.00                                                                                         $140.00
Cline, Jeanette
7515 S. Cove Cir.
Centennial, CO 80122                          25171    10/11/2020   24 Hour Fitness Worldwide, Inc.                 $42,720.00                                                                                      $42,720.00
Zou, Jingwei
2021 Goshawk St.
San Diego, CA 92123                           25172    10/11/2020      24 Hour Fitness USA, Inc.                       $429.00                                                                                         $429.00
Khanna, Prerna
44220 Elkhorn Trail
Indian Wells, CA 92210                        25173    10/11/2020   24 Hour Fitness Worldwide, Inc.                                       $525.00                                                                      $525.00
Salvadon, James
68 Cedar Drive
Tuxedo Park, NY 10987                         25174    10/11/2020          24 New York LLC                             $699.99                                                                                         $699.99
Reed, Ransom
2908 NE 102nd Court
Vancouver, WA 98662                           25175    10/9/2020       24 Hour Fitness USA, Inc.                       $215.85                                                                                         $215.85
Rasekhi, Bijan
1012 E Yale Ave
Salt Lake City, UT 84105                      25176    10/11/2020   24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                         $400.00
Medina, Lauryn
821 Joliet Place
Oxnard, CA 93030                              25177    10/9/2020    24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                         $299.99
MACIAS, DELMA
8285 SVL BOX
VICTORVILLE, CA 92395                         25178    10/11/2020   24 Hour Fitness Worldwide, Inc.                                       $644.00                                                                      $644.00
Sanders, Dylan Valentino
40 Nevada St
Redwood City, CA 94062                        25179    10/9/2020         24 San Francisco LLC                          $100.00                                                                                         $100.00
Pritchard, Rumi
8715 Lake Murray Blvd
Unit 7
San Diego, CA 92119                           25180    10/11/2020   24 Hour Fitness Worldwide, Inc.                                       $500.00                                                                      $500.00
Anderson, Christina Arana
22151 Wayside
Mission Viejo, CA 92692                       25181    10/10/2020   24 Hour Fitness Worldwide, Inc.                  $3,354.00                                                                                       $3,354.00



                                                                                             Page 1479 of 1495
                                           Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1480 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                         Amount
Natividad, Silvia
5514 Makati Circle
San Jose, CA 95123                            25182    10/10/2020       24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Barrera, Lucy
2925 E Pearl Ave
Orange, CA 92869                              25183    10/11/2020    24 Hour Fitness Worldwide, Inc.                                           $200.00                                                                      $200.00
Einsiedler, Nathan
8601 Rudnick Ave
West Hills, CA 91304                          25184    10/10/2020    24 Hour Fitness Worldwide, Inc.                   $3,000.00                                                                                          $3,000.00
Price, Jerome Marcus M
3401 Ocee St Apt 900
Houston, TX 77063                             25185    10/11/2020    24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Natividad, Maria
3108 Oakgate Way
San Jose, CA 95148                            25186    10/10/2020       24 Hour Fitness USA, Inc.                        $429.99                                                                                            $429.99
Meyering, Patrick
310 W. Duane
Sunnyvale, CA 94085                           25187    10/12/2020    24 Hour Fitness Worldwide, Inc.                                           $822.00                                                                      $822.00
Salman, Maureen A.
3940 Cocina Lane
Palmdale, CA 93551                            25188    10/9/2020    24 Hour Fitness United States, Inc.                  $370.00                                                                                            $370.00
Robinson, Tamela L
1255 Hays Street Apt 17
San Leandro, CA 94577                         25189    10/11/2020    24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Meier, Michael
13024 S. Mcnally Rd
La Mirada, CA 90638                           25190    10/10/2020       24 Hour Fitness USA, Inc.                        $100.00                                                                                            $100.00
Simpkins, Philip
126 Whitethorne Dr.
Moraga, CA 94556                              25191    10/10/2020    24 Hour Fitness Worldwide, Inc.                   $1,106.00                                                                                          $1,106.00
Allen, Jeri
1811 NE 91 Ave.
Portland, OR 97220                            25192    10/11/2020   24 Hour Fitness United States, Inc.                  $600.00                                                                                            $600.00
Smith, Sandy
1146 Marlys Cmn.
Livermore, CA 94550                           25193    10/10/2020       24 Hour Fitness USA, Inc.                        $204.00                                                                                            $204.00
Beres, Dennis
152 Cameray Heights
Laguna Niguel, CA 92677                       25194    10/9/2020    24 Hour Fitness United States, Inc.                  $400.00                                                                                            $400.00
Hebert, Wesley
12916 27th Dr SE
Everett, WA 98208                             25195    10/11/2020    24 Hour Fitness Worldwide, Inc.                                           $876.00                                                                      $876.00
Blumenthal, Bradley
85 S. Union Blvd #330
Lakewood, CO 80228                            25196    10/10/2020    24 Hour Fitness Worldwide, Inc.                     $191.94                                                                                            $191.94
Frohock, Brian
3113 Debra Court
Garland, TX 75044                             25197    10/11/2020    24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
LEE, ANDREW
532 CONCORD ST. APT 104
GLENDALE, CA 91203                            25198    10/9/2020        24 Hour Fitness USA, Inc.                                              $412.07                                                                      $412.07
Bishop, Carol Anne
5519 NE 43rd Way
Vancouver, WA 98661                           25199    10/10/2020   24 Hour Fitness United States, Inc.                $1,560.00                                                                                          $1,560.00

                                                                                               Page 1480 of 1495
                                             Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1481 of 1495
                                                                                                  Claim Register
                                                                                      In re 24 Hour Fitness Worldwide, Inc.
                                                                                                Case No. 20‐11558

                                                                                                            Current General                                                 Current 503(b)(9)
                                                                                                                                      Current Priority    Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                  Admin Priority
                                                                                                                                       Claim Amount        Claim Amount                       Priority Amount         Amount
                                                                                                                Amount                                                          Amount
Cruz, Ray
11101 Eton Ave
Chatsworth, CA 91311                            25200    10/9/2020    24 Hour Fitness Worldwide, Inc.                                             $0.00                                                                        $0.00
Esparza, Daniel
231 Acalanes Dr. Apt 03
Sunnyvale, CA 94086                             25201    10/10/2020   24 Hour Fitness Worldwide, Inc.                    $399.99                                                                                             $399.99
Berterretche, Jeanne M
303 W. Merrill Ave, # 912
Rialto, CA 92376                                25202    10/10/2020   24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Ayala, Alondra
762 Lakeville Circle
Petaluma, CA 94954                              25203    10/10/2020   24 Hour Fitness Worldwide, Inc.                     $92.38                                                                                              $92.38
Lim, Andrew
10752 Ashworth Circle
Cerritos, CA 90703                              25204    10/10/2020   24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                           $1,000.00
Bishop, Carol
5519 NE 43rd Way
Vancouver, WA 98661                             25205    10/10/2020   24 Hour Fitness Worldwide, Inc.                  $1,560.00                                                                                           $1,560.00
Fung, Raymond
126 Dennis Drive
Daly City, CA 94015                             25206    10/10/2020    24 Hour Fitness Holdings LLC                                            $290.52                                                                       $290.52
Orso, Karen Denise
2328 Stonegate Drive N
Bedford, TX 76021                               25207    10/10/2020      24 Hour Fitness USA, Inc.                       $199.00                                                                                             $199.00
Moreno, Robert
                                                25208    10/9/2020    24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                             $500.00
Moore, Ted W
8766 Tulare Drive Unit 403B
Huntington Beach, CA 92646                      25209    10/10/2020   24 Hour Fitness Worldwide, Inc.                    $289.99                                                                                             $289.99
Barry, Willard
8944 Odessa Ave
North Hills, CA 91343                           25210    10/12/2020   24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Vasquez‐Cabral, Jacob
1656 Encarta Street
Las Vegas, NV 89117                             25211    10/11/2020   24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                            $0.00
Raudez, Aurora
663 Baden Ave Unit K
South Francisco, CA 94080                       25212    10/11/2020   24 Hour Fitness Worldwide, Inc.                    $200.00                                                                                             $200.00
Park, Pyung
2105 Alameda Ave C
Alameda, CA 94501                               25213    10/10/2020   24 Hour Fitness Worldwide, Inc.                    $250.00                                                                                             $250.00
Yin, Paulette
11121 Sagittarius Rd
San Diego, CA 92126                             25214    10/10/2020   24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                             $500.00
Natividad, Jose
3108 Oakgate Way
San Jose, CA 95148                              25215    10/10/2020      24 Hour Fitness USA, Inc.                       $429.99                                                                                             $429.99
Allen, Rachel
937 N Peach Ave
BLG 85 Apt 114
Fresno, CA 93727                                25216    10/10/2020        24 San Francisco LLC                          $190.31                                                                                             $190.31
Casey, Michael
1675 South Birch St #802
Denver, CO 80222                                25217    10/11/2020   24 Hour Fitness Worldwide, Inc.                    $863.94                                                                                             $863.94

                                                                                               Page 1481 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1482 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                                Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                         Amount
Welty, Steven
11376 Ocean Ridge Way
San Diego, CA 92130                           25218    10/10/2020   24 Hour Fitness Worldwide, Inc.                  $8,900.00                                                                                          $8,900.00
Wright‐Price, Kelli
3401 Ocee St Apt 900
Houston, TX 77063                             25219    10/11/2020   24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Lee, Ming J
675 Blinn Court 3167
Los Altos, CA 94024                           25220    10/10/2020   24 Hour Fitness Worldwide, Inc.                                                          $2,059.00                                                  $2,059.00
Garvinqueen, Laura
3730 Miramesa Court Apt 123
Santa Clara, CA 95051                         25221    10/12/2020   24 Hour Fitness Worldwide, Inc.                                                                                 $0.00                                   $0.00
Castillo, Jennifer
510 West 150th Street, Apt 1B
New York, NY 10031                            25222    10/9/2020    24 Hour Fitness Worldwide, Inc.                     $63.98                                                                                             $63.98
Delva, Marie‐Michelle
2285 SW 80th Terrace
Miramar, FL 33025                             25223    10/10/2020   24 Hour Fitness Worldwide, Inc.                    $171.15                                                                                            $171.15
Le, Linh Thuy
13152 Vener Drive
Garden Grove, CA 92844                        25224    10/9/2020    24 Hour Fitness Worldwide, Inc.                    $120.00                                                                                            $120.00
Zgutnitski, Liliya
6134 Passiflora LN
Orangevale, CA 95662                          25225    10/10/2020   24 Hour Fitness Worldwide, Inc.                    $935.23                                                                                            $935.23
Ngo, Hue
215 Callan Street
Milpitas, CA 95035                            25226    10/11/2020      24 Hour Fitness USA, Inc.                        $33.59                                                                                             $33.59
Singh, Gurpreet
10853 Firestone Blvd Apt 42B
Norwalk, CA 90650                             25227    10/11/2020   24 Hour Fitness Worldwide, Inc.                                                                               $699.00                                 $699.00
Gaston, Miki
15512 Borges Dr.
Moorpark, CA 93021                            25228    10/10/2020   24 Hour Fitness Worldwide, Inc.                    $108.00                                                                                            $108.00
Hardeman, Krystal C
2161 W. Wellington Cir.
Anaheim, CA 92804‐4313                        25229    10/10/2020   24 Hour Fitness Worldwide, Inc.                                                                               $131.31                                 $131.31
STELLWAY, GEORGE
5516 SUSAN LEE LANE
NORTH RICHLAND HILLS, TX 76180‐6734           25230    10/12/2020   24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Richter, Paul
654 Vista San Rafael
San Diego, CA 92154                           25231    10/10/2020   24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Taylor, C. Leigh
200 Elm St. apt 105
San Mateo, CA 94401                           25232    10/10/2020   24 Hour Fitness Worldwide, Inc.                  $1,000.00                                                                                          $1,000.00
Burnett, Laura
634 Lucille Circle
Moorpark, CA 93021                            25233    10/11/2020   24 Hour Fitness Worldwide, Inc.                     $36.99                                                                                             $36.99
Garnaas, Darrell
1299 E. Green St. Unit# 209
Pasadena, CA 91106                            25234    10/12/2020   24 Hour Fitness Worldwide, Inc.               Unliquidated                                                                                              $0.00
Cervera, Lluno
15704 Rosehaven Lane
Canyon Country, CA 91387                      25235    10/11/2020   24 Hour Fitness Worldwide, Inc.                     $83.13                                                                                             $83.13

                                                                                             Page 1482 of 1495
                                          Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1483 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                             Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
              Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                      Amount
Orso, Vince
2328 Stonegate Drive N
Bedford, TX 76021                            25236    10/10/2020       24 Hour Fitness USA, Inc.                        $199.00                                                                                         $199.00
RULA, DUSAN
95 LANCASTER AVENUE #2
BROOKLYN, NY 11223                           25237    10/12/2020            24 New York LLC                             $100.00                                                                                         $100.00
Chon, David
18030 Brookhurst St. #2
Fountain Valley, CA 92708                    25238    10/9/2020        24 Hour Fitness USA, Inc.                        $249.99                                                                                         $249.99
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402‐5603                        25239    10/12/2020       24 Hour Fitness USA, Inc.                                                          $17,640.65                                                 $17,640.65
Xu, Zhengbin
4 151st Pl SE
Bellevue, WA 98007                           25240    10/11/2020   24 Hour Fitness United States, Inc.                  $569.00                                                                                         $569.00
Taylor, Jermel
5919 Petaluma Ct
Sacramento, CA 95841                         25241    10/11/2020    24 Hour Fitness Worldwide, Inc.                      $34.00                                                                                          $34.00
Ibarra, Ana
543 Miller Ave
SSF, CA 94080                                25242    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $588.00                                                                                         $588.00
Dufrene, Berthilde
68 Cedar Drive
Tuxedo Park, NY 10987                        25243    10/11/2020            24 New York LLC                             $699.99                                                                                         $699.99
Mataya, Rena
                                             25244    10/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,260.00                                                                                       $1,260.00
Coello, Carmen
990 Magnolia Ave. Apt # 3.
Millbrae , CA 94030                          25245    10/9/2020     24 Hour Fitness Worldwide, Inc.                                        $600.00                              $600.00                               $1,200.00
Yu, Qiai
18339 Senteno Street
Rowland Heights, CA 91748                    25246    10/10/2020   24 Hour Fitness United States, Inc.                  $429.99                                                                                         $429.99
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402‐5603                        25247    10/12/2020       24 Hour Fitness USA, Inc.                                                             $325.19                                                    $325.19
HYON, DONG S
1130 N. ELLIE ST.
LA HABRA, CA 90631                           25248    10/12/2020          24 San Francisco LLC                           $90.00                                                                                          $90.00
Grell, Courtney
10275 W Fetlock Trl.
Peoria, AZ 85383                             25249    10/11/2020    24 Hour Fitness Worldwide, Inc.                                      $1,800.00                                                                    $1,800.00
Kaniewski, Greg
48 Haver Farm Rd
Clinton, NJ 08809                            25250    10/12/2020       24 Hour Fitness USA, Inc.                         $55.43                                                                                          $55.43
Bolat, Deniz
14020 32nd Ave NE Unit B
Seattle, WA 98125                            25251    10/11/2020       24 Hour Fitness USA, Inc.                        $200.00                                                                                         $200.00
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402‐5603                        25252    10/12/2020       24 Hour Fitness USA, Inc.                                                          $17,870.00                                                 $17,870.00


                                                                                              Page 1483 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1484 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Lass, Barry
6 Midland Drive
Morristown, NJ 07960                           25253    10/12/2020   24 Hour Fitness United States, Inc.                   $38.79                                                                                             $38.79
Nguyen, Trung Tan
13152 Vener Drive
Garden Grove, CA 92844                         25254    10/5/2020     24 Hour Fitness Worldwide, Inc.                                                          $24,760.00                                                 $24,760.00
Ford, Shayla
3119 Southampton Ct K35
Richmond, CA 94806                             25255    10/9/2020     24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Murphy, Matthew
2231 Pacific Ave, APT C2
Costa Mesa, CA 92627‐3940                      25256    10/11/2020    24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Klatch, Maurice
2642 Tuller Ave
El Cerrito, CA 94530                           25257    10/10/2020    24 Hour Fitness Worldwide, Inc.                          $4.04                                                                                           $4.04
Ahrens, Aurora
3113 Debra Court
Garland, TX 75044                              25258    10/11/2020    24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Bieber, Kristine
25081 Morro Court
Laguna Hills, CA 92653                         25259    10/11/2020    24 Hour Fitness Worldwide, Inc.                     $249.99                                                                                            $249.99
Moreno, Elizabeth
2307 Hughes Rd
Dickinson, TX 77539                            25260    10/9/2020     24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Allmon, Michael
c/o Allmon, Dibernardo, CPAs
1230 Rosecrans Ave #102
Manhattan Beach, CA 90266                      25261    10/12/2020   24 Hour Fitness United States, Inc.               $10,000.00                                                                                         $10,000.00
Velez, Francisco J
4132 NE 26th St
Homestead, FL 33033                            25262    10/9/2020     24 Hour Fitness Worldwide, Inc.                      $79.18                                                                                             $79.18
Thompson, Mark Allen
8406 Glider Ln.
Los Angeles, CA 90045                          25263    10/9/2020     24 Hour Fitness Worldwide, Inc.                   $8,325.00            $16,675.00                                                                   $25,000.00
Devoy, Theresa
1141 Sturbridge Dr.
La Habra, CA 90631                             25264    10/10/2020   24 Hour Fitness United States, Inc.                  $871.00                                                                                            $871.00
Vrudhula, Sanjay
10515 Weller Drive
Austin, TX 78750                               25265    10/12/2020   24 Hour Fitness United States, Inc.                $2,500.00                                                                                          $2,500.00
Anderson, Linda Pylman
38320 South River Road
Clarksburg, CA 95612                           25266    10/9/2020    24 Hour Fitness United States, Inc.                $1,754.00          Unliquidated                                                                    $1,754.00
Valos, Nicholas T
11618 Vinery Way
Bakersfield, CA 93311                          25267    10/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Larson, Linda J
24112 Country View Dr.
Coto de Caza, CA 92679                         25268    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $439.98                                                                                            $439.98
Yi, Charles
1329 Jamaica Ln
Oxnard, CA 93030                               25269    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                            $430.00



                                                                                                Page 1484 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1485 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Hecht, Margaret
3626 Kings Highway Apt.3E
Brooklyn, NY 11234‐2732                        25270    10/12/2020           24 New York LLC                              $430.00                                                                                            $430.00
Gutierrez, Carlos
2067 Julian Ave
San Diego, CA 92113                            25271    10/9/2020     24 Hour Fitness Worldwide, Inc.                                            $50.00                              $300.00                                 $350.00
Fridley, Lacy
210 W Greenwood Ave
La Habra, CA 90631                             25272    10/10/2020    24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                            $699.00
Lopez, Juan
309 S Gardner St
Los Angeles, CA 90036                          25273    10/9/2020     24 Hour Fitness Worldwide, Inc.                      $97.00                                                                                             $97.00
Toor, Anoop
3961 Aristotle Circle
Rancho Cordova, CA 95742                       25274    10/11/2020    24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
ISRAEL, MELISSA L.
24 SMALLBROOK CIRCLE
RANDOLPH, NJ 07869                             25275    10/9/2020     24 Hour Fitness Worldwide, Inc.                      $99.98                                                                                             $99.98
Mizuno, Ayako
4412 S. 110th St
Greenfield, WI 53228                           25276    10/11/2020    24 Hour Fitness Worldwide, Inc.                     $101.78                                                                                            $101.78
O'Connor, Pat
P.O. Box 330333
Pacoima, CA 91333‐0333                         25277    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $320.38                                                                                            $320.38
Pillai, Sandhya
2573 Basswood Drive
San Ramon, CA 94582                            25278    10/12/2020    24 Hour Fitness Worldwide, Inc.                                           $600.00                                                                      $600.00
Moore, Cheryl
8766 Tulare Drive, Unit 403 B
Huntington Beach, CA 92646‐6273                25279    10/10/2020    24 Hour Fitness Worldwide, Inc.                      $10.00                                                                                             $10.00
Bersted, Laura
11770 S. Pine St
Olathe, KS 66061                               25280    10/9/2020    24 Hour Fitness United States, Inc.                  $553.99                                                                                            $553.99
Nguyen, Ha
12545 Elmview Dr
Riverside, CA 92503                            25281    10/11/2020    24 Hour Fitness Worldwide, Inc.                     $650.00                                                                                            $650.00
LOGAN, KENNETH R
732 WOOD DUCK LANE
SLIDELL, LA 70461                              25282    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
IM SOOK. CHUNG & JIN W. JUNG
18827 E. YALE CIR #D
AURORA, CO 80013                               25283    10/9/2020     24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Lokeni, Kare'l
1622 E. Califon St.
Carson, CA 90745                               25284    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Morris, Brandon E.
817 S. Huron Dr.
Santa Ana, CA 92704                            25285    10/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,080.00                                                                                          $1,080.00
Yarbrough, Charles
4919 Raley Boulevard
Sacramento, CA 95838                           25286    10/9/2020     24 Hour Fitness Worldwide, Inc.                                                                                 $49.00                                  $49.00
Coccimiglio, Jacqueline
6612 Highpoint Drive
Austin, TX 78723                               25287    10/9/2020        24 Hour Fitness USA, Inc.                        $635.00                                                                                            $635.00

                                                                                                Page 1485 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1486 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Yarbrough, Sandra
4919 Raley Boulevard
Sacramento, CA 95838                            25288    10/9/2020     24 Hour Fitness Worldwide, Inc.                                                                              $49.00                                  $49.00
Dubey, Tushar
2557 Park Blvd Apt L200
Palo Alto, CA 94306                             25289    10/12/2020       24 Hour Fitness USA, Inc.                        $360.00                                                                                         $360.00
Tarabocchia, Brittany
18 Forest Avenue
Old Tappan, NJ 07675                            25290    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $150.30                                                                                         $150.30
Moore, Sonya Gail
5322 North Pkwy
Sacramento, CA 95823                            25291    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $162.54                                                                                         $162.54
Frederick, Susan R
217 Spruce # 104‐C
Denver, CO 80230                                25292    10/12/2020    24 Hour Fitness Worldwide, Inc.                                      $2,267.16                                                                    $2,267.16
Naim, Karim
3661 Chateau Ct
Riverside, CA 92505                             25293    10/9/2020     24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                       $1,500.00
Hern, John Anthony
1729 Boylston Ave Apt 304
Seattle, WA 98122                               25294    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $125.00                                                                                         $125.00
Kravchuk, Oleg
1036 Elmwood Court
El Dorado Hills, CA 95762                       25295    10/12/2020    24 Hour Fitness Worldwide, Inc.                  $15,200.00                                                                                      $15,200.00
Moore, Danielle Adrienne
202 E 67th Way
Long Beach, CA 90805                            25296    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $279.99                                                                                         $279.99
Levy, Bryan Aric
1547 Palos Verdes Mall #312
Walnut Creek, CA 94597                          25297    10/12/2020       24 Hour Fitness USA, Inc.                      $1,535.00          $3,025.00                                                                    $4,560.00
Moore, Danielle Adrienne
202 E 67th Way
Long Beach, CA 90805                            25298    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $279.99                                                                                         $279.99
Perez, Isaac
315 S. Coast Hwy 101, STE U 55
Encinitas, CA 92024                             25299    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                         $300.00
Dash, Neeta
8105 Tin Cup Dr.
Arlington, TX 76001                             25300    10/12/2020   24 Hour Fitness United States, Inc.                  $329.99                                                                                         $329.99
Chacon, Daniela
1208 NE 185th St
Shoreline, WA 98155                             25301    10/12/2020   24 Hour Fitness United States, Inc.                  $179.24                                                                                         $179.24
Johnson, Robert Joseph
115 Rustic Oaks Dr.
League City, TX 77573                           25302    10/12/2020   24 Hour Fitness United States, Inc.                  $172.72                                                                                         $172.72
Kravchuk, Lyudmila
1036 Elmwood Court
El Dorado Hills, CA 95762                       25303    10/12/2020    24 Hour Fitness Worldwide, Inc.                  $10,500.00                                                                                      $10,500.00
Asher, Lance
323 Bicknell Ave ‐ 105
Santa Monica, CA 90405                          25304    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $189.30                                                                                         $189.30
Huynh, Henry
2602 GlenField Manor Ln
Houston, TX 77014                               25305    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                         $429.99

                                                                                                 Page 1486 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1487 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                             Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                      Amount
Quacchia, Brian
12311 Westwood Dr
Auburn, CA 95603                               25306    10/12/2020    24 Hour Fitness Worldwide, Inc.                   $1,250.00                                                                                       $1,250.00
Jayaprakash, Devakumar
3718 Central Pkwy
Dublin, CA 94568                               25307    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $699.00                                                                                         $699.00
Cantu Jr, Robert M
1800 Tranquility Ln
Pflugerville, TX 78660                         25308    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $497.34                                                                                         $497.34
Nam, Samuel Y.
90 Tracey Place, Apt A2
Englewood, NJ 07631                            25309    10/12/2020       24 Hour Fitness USA, Inc.                         $55.43                                                                                          $55.43
Goode, Precious
713 S 40th St.
Tacoma, WA 98418                               25310    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $134.20                                                                                         $134.20
Saito, Kay
217 Westlake Drive, Unit 7
San Marcos, CA 92069                           25311    10/13/2020   24 Hour Fitness United States, Inc.                  $243.14                                                                                         $243.14
Singh, Sonia
2902 Montair Way
Union City, CA 94587                           25312    10/12/2020    24 Hour Fitness Worldwide, Inc.                   $1,460.00                                                                                       $1,460.00
Nguyen, Huy Eric
Po Box 612561
San Jose, CA 95161                             25313    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $649.99                                                                                         $649.99
Pang, Evelyn
38 Lycett Cir
Daly City, CA 94015                            25314    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00
Lima, Adriana
20455 Anza Ave 46
Torrance, CA 90503                             25315    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $249.96                                                                                         $249.96
Kent, Judy K
257 E. Del Mar Blvd
Pasadena, CA 91101                             25316    10/12/2020    24 Hour Fitness Worldwide, Inc.                   $2,948.00                                                                                       $2,948.00
Twohy, Rob
4123 N Willow Rd
Spokane, WA 99206                              25317    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $2,200.00                                                                                       $2,200.00
Trowbridge, Elliot
3715 78th Ave Ct W Apt N301
University Place, SW 98466                     25318    10/12/2020       24 Hour Fitness USA, Inc.                        $257.72                                                                                         $257.72
Simon, Robert
2204 Eastern Avenue
Sacramento, CA 95864                           25319    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                         $450.00
Karczewski, Gerald
19 Lily Court
Danville, CA 94506                             25320    10/13/2020   24 Hour Fitness United States, Inc.                  $384.00                                                                                         $384.00
Hsu, Sabrina
43350 Banda Terrace
Fremont, CA 94539                              25321    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                         $120.00
Krasnick, Jean
514 N Pageant Drive Unit C
Orange, CA 92869                               25322    10/13/2020    24 Hour Fitness Worldwide, Inc.                      $68.18                                                                                          $68.18
Corona, Christian
15078 Norton Street
San Leandro, CA 94579                          25323    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $430.00                                                                                         $430.00

                                                                                                Page 1487 of 1495
                                           Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                 Page 1488 of 1495
                                                                                                Claim Register
                                                                                    In re 24 Hour Fitness Worldwide, Inc.
                                                                                              Case No. 20‐11558

                                                                                                          Current General                                              Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                      Current Admin    Total Current Claim
               Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                               Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                              Amount                                                       Amount
Seanez Jr, John
16626 Mulvane Street
La Puente, CA 91744                           25324    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                          $400.00
Frye, Tricia
7677 Chestnut way
Pleasanton, CA 94588                          25325    10/12/2020   24 Hour Fitness Worldwide, Inc.                     $50.00                                                                                           $50.00
Corona, Nicholas
15078 Norton Street
San Leandro, CA 94579                         25326    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $430.00                                                                                          $430.00
Greenfield, Michael
PO Box 286644
New York, NY 10128                            25327    10/12/2020   24 Hour Fitness Worldwide, Inc.                   $5,000.00                                                                                       $5,000.00
Fung, Christy
1103 Woodland Ave
Menlo Park, CA 94025                          25328    10/12/2020   24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                           $99.00
Runnels, Stacy
10554 Huntington Way Dr
Houston, TX 77099                             25329    10/12/2020   24 Hour Fitness Worldwide, Inc.                Unliquidated                                                                                           $0.00
Sai, Brian
206 Marbella Lane
San Bruno, CA 94066                           25330    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $400.00                                                                                          $400.00
Hynes, Don
2846 NE Glisan St.
Portland, OR 97232                            25331    10/12/2020   24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
LOPEZ, SERGIO
1226 GRANGER STREET
IMPERIAL BEACH, CA 91932                      25332    10/12/2020   24 Hour Fitness Worldwide, Inc.                    $319.99                                                                                          $319.99
Arnone, Erika
144 Corabelle Avenue
Lodi, NJ 07644                                25333    10/12/2020   24 Hour Fitness Worldwide, Inc.                    $102.96                                                                                          $102.96
Enberg, Craig
227 E Maple Ave.
Orange, CA 92866                              25334    10/12/2020   24 Hour Fitness Worldwide, Inc.                   $3,096.00                                                                                       $3,096.00
Siu, Radford
3009 Ralston Way
Hayward, CA 94541                             25335    10/13/2020   24 Hour Fitness Worldwide, Inc.                   $3,598.20                                                                                       $3,598.20
Callahan, Torin
426 N Washington St
Denver, CO 80203                              25336    10/12/2020           24 Denver LLC                                                  $340.00                                                                      $340.00
Hurt, Essie
809 Toldeo Court
Poinciana, FL 34758                           25337    10/12/2020   24 Hour Fitness Worldwide, Inc.              $12,000,000.00                                                                                  $12,000,000.00
Shaw, Herbert
63 Ramsey Ave
Yonkers, NY 10701                             25338    10/12/2020          24 New York LLC                             $126.00                                                                                          $126.00
Parkinson, Bruce P.
6127 Bernhard Avenue
Richmond, CA 94805                            25339    10/12/2020   24 Hour Fitness Worldwide, Inc.                    $647.00                                                                                          $647.00
Katsnelson, Zinoviy
1813 Stratton Circle
Walnut Creek, CA 94598                        25340    10/12/2020   24 Hour Fitness Worldwide, Inc.                    $699.99                                                                                          $699.99
Wager, Sharon
8940 SW Edgewood St.
Portland, OR 97223                            25341    10/12/2020   24 Hour Fitness Worldwide, Inc.                    $255.92                                                                                          $255.92

                                                                                             Page 1488 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1489 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Kloor, Henry
P.O. Box 6551
Woodland Hills, CA 91365                       25342    10/12/2020    24 Hour Fitness Worldwide, Inc.                                                                                $699.00                                 $699.00
Cedillo, Saphire
466 N 13th St., #7
San Jose, CA 95112                             25343    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $500.00                                                                                            $500.00
Perez, Albert
920 Sycamore Ave. Apt. 26
Vista, CA 92081                                25344    10/12/2020    24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                          $1,000.00
Elashmawy, Tom
640 Kenwood Road
Ridgewood, NJ 07450                            25345    10/12/2020    24 Hour Fitness Worldwide, Inc.                      $73.77                                                                                             $73.77
Randhawa, Upinder
700 S Abel St
Unit 400
Milpitas, CA 95035                             25346    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $103.98                                                                                            $103.98
SOLIS, ESTEBAN
1601 S. VENTURA RD.
OXNARD, CA 93033‐3017                          25347    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $10,000.00                                                                                         $10,000.00
Song, Davis
43350 Banda Terrace
Fremont, CA 94539                              25348    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $120.00                                                                                            $120.00
Mannelli, Sandra
506 Quail Cir
Dickinson, TX 77539                            25349    10/12/2020   24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Mousavi, Seyed
350 Broadway St
Laguna Beach, CA 92651                         25350    10/12/2020   24 Hour Fitness United States, Inc.                   $99.75                                                                                             $99.75
Kimball, Camey
2615 Q St Apt 1
Sacramento, CA 95816                           25351    10/13/2020    24 Hour Fitness Worldwide, Inc.                  $21,600.00                                                                                         $21,600.00
Paliwal, Saurabh
1375 Montecito Avenue, Apt 43
Mountain View, CA 94043                        25352    10/12/2020       24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                        25353    10/6/2020        24 Hour Fitness USA, Inc.                    $290,830.19                                                                                        $290,830.19
Dodaro, James F
35505 Byron Trl
Beaumont, CA 92223‐6217                        25354    10/13/2020       24 Hour Fitness USA, Inc.                                            $1,000.00                                                                    $1,000.00
Guo, Lichao
2428 Brisa Ln
Rowland Heights, CA 91748                      25355    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $429.99                                                                                            $429.99
Lipton, Barry
1327 Harmony Court
Thousand Oaks, CA 91362                        25356    10/13/2020       24 Hour Fitness USA, Inc.                         $65.59                                                                                             $65.59
Chase, Candace
Transpacific Mortgage Group LLC
99‐1115 A Aiea Heights Drive
AIEA, HI 96701                                 25357    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $398.00                                                                                            $398.00



                                                                                                Page 1489 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1490 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Miyoko, Ron
6421 Cottle Rd
San Jose, CA 95123                             25358    10/13/2020   24 Hour Fitness Worldwide, Inc.                                           $50.00                                                                       $50.00
Yokooji, Jon S
7114 Fountain Lilly Dr
Humble, TX 77346                               25359    10/13/2020   24 Hour Fitness Worldwide, Inc.                     $79.54                                                                                             $79.54
Cole, Blanca
15109 Ramona Rd
Apple Valley, CA 92307                         25360    10/12/2020   24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Gripe, Brett
PO Box 415
Fulton, CA 95439                               25361    10/12/2020   24 Hour Fitness Worldwide, Inc.                                                                                $19.00                                  $19.00
Tudman, Shontel
3505 College Ave
San Diego, CA 92115                            25362    10/12/2020   24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Borth, Kiana
2550 Blase Rd
Rosenberg, tx 77471                            25363    10/12/2020   24 Hour Fitness Worldwide, Inc.                    $338.73                                                                                            $338.73
Mclver, Jean
380 Grundy Ave
Holbrook, NY 11741                             25364    10/13/2020      24 Hour Fitness USA, Inc.                        $72.00                                                                                             $72.00
Cosgrove, Bradley
739 Golden Gate Ave.
Point Richmond, CA 94801                       25365    10/13/2020   24 Hour Fitness Worldwide, Inc.                                          $700.00                                                                      $700.00
Ginsberg, Michelle
7888 Howard Dade Ave
Las Vegas, NV 89129                            25366    10/13/2020   24 Hour Fitness Worldwide, Inc.                     $99.16                                                                                             $99.16
Sawyer, Desiree
18106 Castle Rain Dr
Humble, TX 77346                               25367    10/12/2020   24 Hour Fitness Worldwide, Inc.                    $280.72                                                                                            $280.72
Carter, Sholante
P O Box 1413
San Pedro, CA 90733                            25368    10/12/2020   24 Hour Fitness Worldwide, Inc.                                          $766.49                                                                      $766.49
Martin, Rayne
5861 Sandoval Ave
Riverside, CA 92509                            25369    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $329.99                                                                                            $329.99
Kompella, Ramana
10691 Minette Place
Cupertino, CA 95014                            25370    10/13/2020      24 Hour Fitness USA, Inc.                       $499.92                                                                                            $499.92
WILSON, ROBERT P
637 N DOHENY DRIVE
BEVERLY HILLS, CA 90210                        25371    10/13/2020   24 Hour Fitness Worldwide, Inc.                  $1,588.50                                                                                          $1,588.50
Young, John Taylor
PO Box 720186
Dallas, TX 75372                               25372    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $131.64                                                                                            $131.64
Umubyeyi, Claire
415 Argyle Road Apt 7C
Brooklyn, NY 11218                             25373    10/12/2020   24 Hour Fitness Worldwide, Inc.                                          $252.00             $0.00                                                    $252.00
Cottle, Evelyn Heidi
4506 Wildroot Court
Colorado Springs, CO 80908                     25374    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $633.52                                                                                            $633.52
Schenkman, Jennifer
4775 Pascal Ct
Colorado Springs, CO 80920                     25375    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $100.97                                                                                            $100.97

                                                                                              Page 1490 of 1495
                                             Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                Page 1491 of 1495
                                                                                                    Claim Register
                                                                                        In re 24 Hour Fitness Worldwide, Inc.
                                                                                                  Case No. 20‐11558

                                                                                                              Current General                                             Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                              Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                  Amount                                                      Amount
Navarro, Maria V.
9311 Elizabeth Lake Road
Palmdale, CA 93551                              25376    10/13/2020    24 Hour Fitness Worldwide, Inc.                      $50.00                                                                                          $50.00
Cruz, Silvia Contreras
4612 N. Trujillo Dr.
Covina, CA 91722                                25377    10/12/2020    24 Hour Fitness Worldwide, Inc.                   $2,500.00                                                                                       $2,500.00
Serrano, Jonathan
6208 Rodman Ridge Ct.
Las Vegas, NV 89130                             25378    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $125.97                                                                                         $125.97
Waldron, John B.
1848 Port Taggart Place
Newport Beach, CA 92660                         25379    10/13/2020       24 Hour Fitness USA, Inc.                        $608.00                                                                                         $608.00
Stone, Ben
9914 Thompson Way
Stockton, CA 95209                              25380    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $840.00                                                                                         $840.00
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                         25381    10/5/2020        24 Hour Fitness USA, Inc.                    $199,905.15         $66,635.04                                                                  $266,540.19
Gripe, Cheryl
PO Box 415
Fulton, CA 95439                                25382    10/12/2020    24 Hour Fitness Worldwide, Inc.                                                                              $14.00                                  $14.00
Olson, Deborah
587 Crawford Dr
Sunnyvale, CA 94087                             25383    10/12/2020    24 Hour Fitness Worldwide, Inc.                     $498.00                                                                                         $498.00
Willard, Geoffrey
729 De La Vina Street
Santa Barbara, CA 93101                         25384    10/13/2020   24 Hour Fitness United States, Inc.                                      $44.09                                                                       $44.09
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                           25385    10/13/2020    24 Hour Fitness Worldwide, Inc.                                      $3,500.00                                                                    $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr
Los Angeles, CA 90068                           25386    10/13/2020        24 Hour Holdings II LLC                                          $3,500.00                                                                    $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                           25387    10/13/2020   24 Hour Fitness United States, Inc.                                   $3,500.00                                                                    $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                           25388    10/13/2020       24 Hour Fitness USA, Inc.                                         $3,500.00                                                                    $3,500.00
Kozlovski, Kristina
1245 Avenue X, Apt. 4D
Brooklyn, NY 11235                              25389    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $1,929.96                                                                                       $1,929.96
Baumgartner, Frank W
9979 E Wyoming Place
Apt# 2005
Denver, CO 80249                                25390    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                       $1,200.00
Krow, Jeffrey
3651 SE Nehalem St
Portland, OR 97202                              25391    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $1,000.00                                                                                       $1,000.00
Sagastume, Roberto
5908 Willow Crest Dr.
Arlington, TX 76017                             25392    10/13/2020    24 Hour Fitness Worldwide, Inc.                                        $160.00                                                                      $160.00


                                                                                                 Page 1491 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1492 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Gulden, Terry D
1201 Virginia Way
La Jolla, CA 92037                             25393    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $1,200.00                                                                                          $1,200.00
Anderson, D'Artra
2809 West 155th Street
Gardena, CA 90249                              25394    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Galvez II, Daniel Gan
4957 Pacific Avenue
Long Beach, CA 90805                           25395    10/9/2020    24 Hour Fitness United States, Inc.                  $524.99                                                                                            $524.99
Hasson, Nancy
13951 Moorpark St #103
Sherman Oaks, CA 91423                         25396    10/12/2020    24 Hour Fitness Worldwide, Inc.                                            $99.00                                                                       $99.00
Ross, Tiffany J.
7663 Picton Dr
Irving, TX 75063                               25397    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $1,068.00                                                                                          $1,068.00
Douglass, Mark
26449 137th Ave SE
Kent, WA 98042                                 25398    10/12/2020    24 Hour Fitness Worldwide, Inc.                                           $239.24                                                                      $239.24
Matello, Stephanie
931 Edmondson Dr
Copper Canyon, TX 75077                        25399    10/13/2020    24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00
Murphy, Kathleen
4010 Trieste Dr.
Carlsbad, CA 92010                             25400    10/13/2020   24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Kogan, Sherri
1650 Ocean Parkway, Apt. 5E
Brooklyn, NY 11223                             25401    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $2,000.00                                                                                          $2,000.00
Nguyne, Anh
814 Tyler Run
Sugarland, TX 77479                            25402    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $450.00                                                                                            $450.00
Lan, Frank
420 S San Pedro St Apt 616
Los Angeles, CA 90013                          25403    10/13/2020       24 Hour Fitness USA, Inc.                         $99.00                                                                                             $99.00
Wilson, Diane
7701 NW 20 Street
Margate, FL 33063                              25404    10/13/2020   24 Hour Fitness United States, Inc.                       $0.00                                                                                           $0.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                          25405    10/13/2020     24 Hour Fitness Holdings LLC                                           $3,500.00                                                                    $3,500.00
Martinez, Jovanny
601 Alexander Ave
Las Vegas, NV 89106                            25406    10/13/2020            24 New York LLC                              $81.88                                                                                             $81.88
Dimitrova, Iglika
1220 Rahway Ave
Avenel, NJ 07001                               25407    10/9/2020     24 Hour Fitness Worldwide, Inc.                                                                                $533.11                                 $533.11
Ginsberg, Michelle
7888 Howard Dade Ave
Las Vegas, NV 89129                            25408    10/13/2020    24 Hour Fitness Worldwide, Inc.                      $99.16                                                                                             $99.16
Comeau, Lynne Renée
1201 Virginia Way
La Jolla, CA 92037                             25409    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $1,500.00                                                                                          $1,500.00
Roberts, Yahneece
730 E 236 Street
Bronx, NY 10466                                25410    10/13/2020    24 Hour Fitness Worldwide, Inc.                      $93.98                                                                                             $93.98

                                                                                                Page 1492 of 1495
                                            Case 20-11558-KBO                 Doc 1102-1                 Filed 10/21/20                   Page 1493 of 1495
                                                                                                 Claim Register
                                                                                     In re 24 Hour Fitness Worldwide, Inc.
                                                                                               Case No. 20‐11558

                                                                                                           Current General                                                Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                               Amount                                                         Amount
Butler, Kali
17035 Yukon Ave 3# 301
Torrance, CA 90504                             25411    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $553.99                                                                                            $553.99
Fine, Doug
637 Glencoe Street
Denver, CO 80220                               25412    10/13/2020      24 Hour Fitness USA, Inc.                     $1,458.00                                                                                          $1,458.00
Campbell, Keith
251 Grayson Place
Teaneck, NJ 07666                              25413    10/13/2020   24 Hour Fitness Worldwide, Inc.                                                                               $215.00                                 $215.00
Lopez, David
13139 Oberlin Ave
Victorville, CA 92395                          25414    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $124.96                                                                                            $124.96
Collins, Yolanda
1 Rue Brittany
Foothill Ranch, CA 92610                       25415    10/13/2020   24 Hour Fitness Worldwide, Inc.                     $99.00                                                                                             $99.00
Morning III, Talmadge
2147 S. Sycamore Avenue
Los Angeles, CA 90016                          25416    10/13/2020            RS FIT CA LLC                                  $0.00                                                                                           $0.00
Sidlowski, John T.
9925 Scripps Westview Way, 124
San Diego, CA 92131                            25417    10/13/2020   24 Hour Fitness Worldwide, Inc.                     $18.00                                                                                             $18.00
Anderson, Karilyn
457 Sand Ridge Dr.
Valrico, FL 33594                              25418    10/13/2020      24 Hour Fitness USA, Inc.                                           $1,700.00                                                                    $1,700.00
Perez, Edith
1821 W 2nd St Unit A
Santa Ana, CA 92703                            25419    10/13/2020      24 Hour Fitness USA, Inc.                     $1,161.00                                                                                          $1,161.00
Aoki, Alexandra
3376 Lorraine Circle
Millcreek, UT 84106                            25420    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $500.00                                                                                            $500.00
Terry, Betsv
19714 Vintage St
Chatsworth, CA 91311                           25421    10/9/2020    24 Hour Fitness Worldwide, Inc.                    $776.00                                                                                            $776.00
Silva, Amy
4712 James Ave
Castro Valley, CA 94546                        25422    10/13/2020   24 Hour Fitness Worldwide, Inc.                    $299.99                                                                                            $299.99
Barroga, Kristin
c/o Catherine Barroga
1085 Puolo Drive
Honolulu, HI 96818                             25423    10/6/2020    24 Hour Fitness Worldwide, Inc.                     $46.90                                                                                             $46.90
Moreno, Elizabeth
2307 Hughes Rd
Dickinson, TX 77539                            25424    10/9/2020    24 Hour Fitness Worldwide, Inc.                         $0.00                                                                                           $0.00
Florio, Donald
2705 Voorhies Ave.
Brooklyn, NY 11235                             25425    10/9/2020    24 Hour Fitness Worldwide, Inc.                     $60.00                                                                                             $60.00
Boppudi, Mounika
6372B Buena Vista Dr
Newark, CA 94560                               25426    10/13/2020      24 Hour Fitness USA, Inc.                       $375.00                                                                                            $375.00
Herrera, Eliazer
1276 Dorothy Ave
San Leandro, CA 94578                          25427    10/13/2020        24 San Francisco LLC                          $200.00                                                                                            $200.00



                                                                                              Page 1493 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1494 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Archibald, Kevin
3750 MALBERRY LANE
MIRAMAR, FL 33025                              25428    10/13/2020   24 Hour Fitness United States, Inc.                  $600.00                                                                                            $600.00
Gao, Zhonghu
35718 Chaplin Dr
Fremont, CA 94536                              25429    10/13/2020   24 Hour Fitness United States, Inc.                   $47.40                                                                                             $47.40
Le, Thuy
6701 Country Circle
Huntington Beach, CA 92648                     25430    10/13/2020    24 Hour Fitness Worldwide, Inc.                      $99.00                                                                                             $99.00
Yu, Timothy
2227 San Jose Avenue
San Francisco, CA 94112                        25431    10/13/2020          24 San Francisco LLC                          $358.32                                                                                            $358.32
Batirev, Nadia
277 Golden Gate Ave #213
San Francisco, CA 94102                        25432    10/13/2020    24 Hour Fitness Worldwide, Inc.                          $4.00          $1,424.00                                                                    $1,428.00
Voronchikhin, Andrey
5323 Avenue J
Houston, TX 77011                              25433    10/13/2020   24 Hour Fitness United States, Inc.               $25,000.00                                                                                         $25,000.00
Quinn, Paul G
951 Holly Ave
Rohnert Park, CA 94928                         25434    10/13/2020    24 Hour Fitness Worldwide, Inc.                                           $699.99                                                                      $699.99
Askeland, Rhonda
48648 Paseo Tarazo
La Quinta, CA 92253                            25435    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $470.00                                                                                            $470.00
Edey, Colin
40 Jefferson St.
Apt 3D
Hackensack, NJ 07601                           25436    10/13/2020       24 Hour Fitness USA, Inc.                        $110.86                                                                                            $110.86
Jackson, Ashley
57 Dell Glen Ave
Lodi, NJ 07644                                 25437    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $107.92                                                                                            $107.92
Perez, Beatriz
628 Estate Ct.
Daly City, CA 94014                            25438    10/13/2020          24 San Francisco LLC                          $600.00                                                                                            $600.00
Samoilova, Ekaterina
5323 Avenue J
Houston, TX 77011                              25439    10/13/2020   24 Hour Fitness United States, Inc.               $10,000.00                                                                                         $10,000.00
Goodman‐Leibof, Jolie
949 Everett St
El Cerrito, CA 94530                           25440    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $100.00                                                                                            $100.00
Perez, Beatriz
628 Estate Ct.
Daly City, CA 94014                            25441    10/13/2020       24 Hour Fitness USA, Inc.                        $400.00                                                                                            $400.00
Wu, Charles
98 Discovery
Irvine, CA 92618                               25442    10/13/2020       24 Hour Fitness USA, Inc.                      $1,937.50                                                                                          $1,937.50
Dean, Kenneth H
26702 Peajay Way
Santa Clarita, CA 91351                        25443    10/13/2020    24 Hour Fitness Worldwide, Inc.                                         $1,000.00                                                                    $1,000.00
Rojas, Joyce
PO Box 7838
Jersey City, NJ 07307                          25444    10/13/2020     24 Hour Fitness Holdings LLC                       $599.98                                                                                            $599.98



                                                                                                Page 1494 of 1495
                                            Case 20-11558-KBO                   Doc 1102-1                 Filed 10/21/20                   Page 1495 of 1495
                                                                                                   Claim Register
                                                                                       In re 24 Hour Fitness Worldwide, Inc.
                                                                                                 Case No. 20‐11558

                                                                                                             Current General                                                Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                      Current Admin    Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                     Unsecured Claim                                                 Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                       Priority Amount         Amount
                                                                                                                 Amount                                                         Amount
Goldberg, Miriam
3422 Upper Street
Honolulu, HI 96815                             25445    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $150.00                                                                                            $150.00
Berg, Ashley
342 Hargrave Street
Inglewood, CA 90302                            25446    10/13/2020          24 San Francisco LLC                          $550.00                                                                                            $550.00
Kathke, Claudia
5313 Collins Avenue # 1004
Miami Beach, FL 33140                          25447    10/13/2020       24 Hour Fitness USA, Inc.                        $499.92                                                                                            $499.92
Durand, Molly
1035 N Stanley Ave. #209
West Hollywood, CA 90046                       25448    10/13/2020   24 Hour Fitness United States, Inc.                                                                             $360.00                                 $360.00
Villa, April
1621 Hotel Cir S
Unit E319
San Diego, CA 92108                            25449    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $300.00                                                                                            $300.00
Boppudi, Mounika
6372B Buena Vista Dr
Newark, CA 94560                               25450    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $375.00                                                                                            $375.00
Collum, Justin
5624 NE Sandycrest Terrace
Portland, OR 97213                             25451    10/13/2020    24 Hour Fitness Worldwide, Inc.                   $6,960.00                                                                                          $6,960.00
Danglar, Diandra
14467 Oro Grande St
Sylmar, CA 91342                               25452    10/14/2020       24 Hour Fitness USA, Inc.                         $99.38                                                                                             $99.38
Valdivia, Rafael
4112 W. 101st St.
Inglewood, CA 90304                            25453    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $400.00                                                                                            $400.00
Nielsen, Annette
565 Minton Ln
Mountain View, CA 94041                        25454    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $910.00                                                                                            $910.00
Lee, Youngsook
6710 Payne Road
Pleasanton, CA 94588                           25455    10/14/2020    24 Hour Fitness Worldwide, Inc.                     $600.00                                                                                            $600.00
Perez, Hilda
628 Estate Ct.
Daly City, CA 94014                            25456    10/13/2020          24 San Francisco LLC                          $500.00                                                                                            $500.00
Tang, Sophia
355 Aoloa St. #J‐104
Kailua, HI 96734                               25457    10/13/2020    24 Hour Fitness Worldwide, Inc.                     $128.00                                                                                            $128.00
Miller, Joyce S
2426 Legacy Island Circle
Henderson, NV 89074                            25458    10/12/2020    24 Hour Fitness Worldwide, Inc.                          $0.00                                                                                           $0.00




                                                                                                Page 1495 of 1495
